 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page 1 of1281
                                                                      of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2525
                                      6720


   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                                                 X
   ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY                        )
   INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, ALLSTATE NEW                   ) CIVIL ACTION
                                                                                 )
   JERSEY INSURANCE COMPANY, ALLSTATE NEW JERSEY PROPERTY AND                    ) 17-CV-04275
   CASUALTY INSURANCE COMPANY, ALLSTATE PROPERTY AND CASUALTY                    ) (LDH) (RML)
   INSURANCE COMPANY, AND NORTHBROOK INDEMNITY COMPANY,                          )
                                                                                 )
                                    Plaintiffs,                                  )
             -against-                                                           )     FIRST
                                                                                 )   AMENDED
   ARTUR AVETISYAN, ZINOVY AYZENBERG, DANIEL BATUROV, ALEXANDER                  ) COMPLAINT
   BLANTZ, ALEXANDR CHERNYSHEV, LEVY DAVIDOV, TATYANA FEDEROV,                   )
                                                                                 )
   OLGA GINDINOVA, JANE GOMBERG, NAUM GOMBERG, ANNA GORBACHEVA,                  )   (TRIAL BY
   LENNY KAGAN, ALBERT KHAIMOV, MURDAKHAY KHAIMOV, YEFIM                         )     JURY
   KLIKSHTEYN, ZLATISLAV KOMISARCHIK, ALEXANDRA MATLYUK, GREGORY                 ) DEMANDED)
   MILLER, EDWARD MOLDOVANKSY, INESSA MUCHNIK, SERGE OGAN, IGOR                  )
   SARNOV, BRUNO SKAPARS, ACE ORTHOPEDIC SERVICES, INC., ADVANCED                )
                                                                                 )
   ORTHOPEDIC SOLUTIONS INC., ADVANCED PHARMACY, INC., ALMATCARE                 )
   MEDICAL SUPPLY INC., AOM MEDICAL SUPPLY, INC., AVA CUSTOM SUPPLY              )
   INC., BA2RO INC., DAILY MEDICAL EQUIPMENT DISTRIBUTION CENTER,                )
   INC., EAST 19 MEDICAL SUPPLY CORP., GERRITSEN MEDCARE INC.,                   )
   HELPFUL MEDICAL SUPPLY, CORP., LENEX SERVICES INC., LIDA’S MEDICAL            )
                                                                                 )
   SUPPLY INC., LIFE EQUIPMENT INC., MED EQUIPMENTS SERVICE, INC.,               )
   ORION SUPPLIES INC., PROMPT MEDICAL SUPPLY INC., RIGHT CHOICE                 )
   MEDICAL SUPPLY INC., SKAPARS HEALTH PRODUCTS INC., SMART CHOICE               )
   MEDICAL SUPPLY, INC., TOP Q INC., VOORHIES HEALTH CARE PRODUCTS,              )
   INC., WELL CARE MEDICAL EQUIPMENT LLC, XVV, INC., IGAL BLANTZ,                )
                                                                                 )
   GALA TRADING INC., IG&NAT SERVICES, INC., JOHN DOES 1 THROUGH 20              )
   AND ABC CORPORATIONS 1 THROUGH 20,                                            )
                                                                                 )
                                   Defendants.                                   )
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 X



          Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company,

   Allstate Indemnity Company, Allstate New Jersey Insurance Company, Allstate New Jersey

   Property and Casualty Insurance Company, Allstate Property and Casualty Insurance Company,

   and Northbrook Indemnity Company (collectively “Plaintiffs” or “Allstate”), by their attorneys,

   Morrison Mahoney, LLP, for their First Amended Complaint (hereinafter “Complaint”) against




                                                                                             Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page 2 of2281
                                                                      of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2526
                                      6721


   Defendants Artur Avetisyan, Zinovy Ayzenberg, Daniel Baturov, Alexander Blantz, Alexandr

   Chernyshev, Levy Davidov, Tatyana Federov, Olga Gindinova, Jane Gomberg, Naum Gomberg,

   Anna Gorbacheva, Lenny Kagan, Albert Khaimov, Murdakhay Khaimov, Yefim Klikshteyn,

   Zlatislav Komisarchik, Alexandra Matlyuk, Gregory Miller, Edward Moldovanksy, Inessa

   Muchnik, Serge Ogan, Igor Sarnov, Bruno Skapars, (collectively “Retail Owners”), Ace

   Orthopedic Services, Inc., Advanced Orthopedic Solutions Inc., Advanced Pharmacy, Inc.,

   Almatcare Medical Supply Inc., AOM Medical Supply, Inc., AVA Custom Supply Inc., BA2RO

   Inc., Daily Medical Equipment Distribution Center, Inc., East 19 Medical Supply Corp.,

   Gerritsen Medcare Inc., Helpful Medical Supply, Corp., Lenex Services Inc., Lida’s Medical

   Supply Inc., Life Equipment Inc., Med Equipments Service, Inc., Orion Supplies Inc., Prompt

   Medical Supply Inc., Right Choice Medical Supply Inc., Skapars Health Products Inc., Smart

   Choice Medical Supply, Inc., Top Q Inc., Voorhies Health Care Products, Inc., Well Care

   Medical Equipment LLC, XVV, Inc., (collectively “Retailers”; Retail Owners and Retailers are

   collectively referred to as “Retail Defendants”), Igal Blantz, John Does 1 through 20,

   (collectively “Wholesale Owners”), Gala Trading Inc., IG&NAT Services, Inc., ABC

   Corporations 1 through 20 (collectively “Wholesalers;” Wholesalers and Wholesale Owners are

   collectively referred to as “Wholesale Defendants”), (collectively the Retail Defendants and

   Wholesale Defendants are referred to herein as “Defendants”) allege as follows:

                                  PRELIMINARY STATEMENT

          1.       On information and belief, from at least 2008 and continuing through the date of

   the filing of this Complaint, Defendants engaged in separate, but fundamentally similar schemes

   to defraud automobile insurance companies, including Plaintiffs, through New York State’s No-

   fault system.

          2.       This action seeks to recover more than $1,900,000.00 that Defendants stole from


                                                   2

                                                                                              Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page 3 of3281
                                                                      of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2527
                                      6722


   Plaintiffs through the submission of thousands of false and/or fraudulent insurance claims for

   durable medical equipment (“DME”) and/or orthotic devices. As used herein, (i) “DME”

   generally refers to equipment and/or supplies used for medical purposes by individuals in their

   homes, including, among other things, cervical pillows, cervical traction units, cold/hot water

   circulating pumps, EMS units, hot/cold packs, infrared heat lamps, lumbar cushions, massagers,

   mattresses and whirlpools; and (ii) “orthotic devices” generally refers to items that are used to

   support a weak or deformed body member or to restrict or eliminate movement for medical

   purposes. Such items include, but are not limited to, ankle braces, back braces, cervical collars,

   knee braces, shoulder braces and wrist braces.

          3.        At all relevant times mentioned herein, each and every DME and/or orthotic

   device supplied by the Retailers was provided pursuant to a predetermined course of treatment,

   irrespective of medical necessity, based on illicit kickback and/or other financial compensation

   agreements between and among one or more of the Defendants and the No-fault Clinics, as

   defined below.

          4.        To execute the scheme to defraud alleged herein, one or more of the Retail

   Owners, through their respective Retailers, entered into separate arrangements with one or more

   of the Wholesale Defendants and one or more medical clinics operating in the New York

   metropolitan area that bills No-fault insurers for medical services (hereinafter “No-fault

   Clinics”).

          5.        On information and belief, pursuant to these arrangements and in exchange for

   kickbacks and/or other financial compensation, the managers, owners and/or controllers of No-

   fault Clinics, which are not named as defendants in this action, facilitated the scheme in several

   ways, including but not limited to:

          (i) ensuring that their associated doctors and/or chiropractors (hereinafter “Health Care
          Practitioners” or “HCPs”) prescribed large amounts of virtually identical DME and/or

                                                    3

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page 4 of4281
                                                                      of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2528
                                      6723


           orthotic devices to their patient population, pursuant to a predetermined course of
           treatment irrespective of medical necessity, with the prescribed items being dictated by
           the Retailers;

           (ii) fabricating and/or falsifying DME prescriptions by:

                    (a) utilizing blank prescription forms signed by their HCPs in order to
                   unilaterally fill in the prescription with expensive and unnecessary DME and/or
                   orthotic devices;

                   (b) duplicating and/or photocopying the HCPs’ signatures onto new prescription
                   forms, which the Clinic would then fill in with expensive and unnecessary DME
                   and/or orthotic devices; and

                   (c) fraudulently altering otherwise valid prescriptions issued by their HCPs by
                   adding or changing the DME and/or orthotic device(s) prescribed in order to
                   conform the prescription to a pre-determined protocol designed to maximize
                   reimbursement by insurance companies; and

           (iii) ensuring that the prescriptions were sufficiently generic so that the nature, quality
           and cost of any DME and/or orthotic device could not be verified based on the
           description of the prescribed item alone.

           6.      The use of generic descriptions in the fraudulent prescriptions enabled the Retail

   Defendants to: (i) misrepresent the nature and quality of the DME and/or orthotic devices

   prescribed to the patient, if any items were legitimately prescribed at all; (ii) misrepresent the

   nature and quality of the items that were dispensed to the patient, if any items were dispensed at

   all; and (iii) fraudulently bill for products that would result in the highest forms of

   reimbursement from insurers, in general, and Plaintiffs, in particular.

           7.      Pursuant to the fraudulent prescriptions, the Retailers routinely provided (or

   purported to provide) a nearly identical battery of DME and/or orthotic devices to persons

   injured in automobile accidents insured by Plaintiffs (hereinafter “Claimants” or “No-fault

   Claimants”), regardless of medical necessity, in order to maximize reimbursement from insurers

   in general, and Plaintiffs in particular.

           8.      On information and belief, the Retail Defendants then paid kickbacks or other

   forms of compensation to the No-fault Clinics for the fraudulent prescriptions, which were

                                                    4

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page 5 of5281
                                                                      of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2529
                                      6724


   transmitted directly by the Clinics to the Retail Defendants to support their claims for

   reimbursement.

           9.      On information and belief, in many instances, the Retail Owners submitted to

   Plaintiffs, through their respective Retailers, prescription forms which they knew to be fabricated

   and/or fraudulently altered and/or duplicated, in order to misrepresent the number and/or quality

   of DME and/or orthotic devices actually prescribed by the No-fault Clinics’ HCPs, if any were

   prescribed at all.

           10.     On information and belief, pursuant to similar agreements, and in exchange for

   kickbacks and/or other financial compensation, including, but not limited to, a share in the

   profits of the scheme to defraud, the Wholesale Defendants provided one or more of the Retailers

   with inexpensive DME and/or orthotic devices, along with fraudulent wholesale invoices that

   grossly inflated the amounts the Retailers paid for the DME and/or orthotic devices. Other

   times, the Wholesale Defendants provided the Retailers with fraudulent wholesale invoices that

   reflected DME and/or orthotic devices that were never actually provided to Retailers. In fact,

   irrespective of whether any DME and/or orthotic devices were actually provided to Retailers, the

   wholesale invoices typically reflected prices that were up to 20 times the actual prices that the

   Retailers paid to the Wholesale Defendants and/or were sufficiently generic and devoid of detail

   to allow the Retailers to seek reimbursement for expensive, complex DME when simple and/or

   counterfeit DME was provided.

           11.     On information and belief, in some instances, to create the illusion that the

   Retailers paid the grossly inflated prices on the wholesale invoices, as more fully alleged in the

   “Money Laundering Scheme” section below, one or more of the Retailers issued checks to the

   Wholesale Defendants for the full amounts reflected on the wholesale invoices. The Retailers

   then used those checks to demonstrate to Plaintiffs, and others, that they had paid the false


                                                   5

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page 6 of6281
                                                                      of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2530
                                      6725


   wholesale invoice amounts. In reality, the Wholesale Defendants converted the checks they

   received from the Retailers to cash and secretly returned to the Retailers up to approximately

   98% of the wholesale invoice amounts. These covert cash transactions were facilitated through

   various clandestine arrangements among the Retailers, the Wholesale Defendants, check brokers,

   check cashers and/or others unknown to Plaintiffs.

          12.      On information and belief, through these transactions, the Retailers were able to

   surreptitiously obtain cash, which then was used for, among other things, kickbacks to the No-

   fault Clinics from which the Retailers received fraudulent prescriptions for DME and/or orthotic

   devices.

          13.      On information and belief, in other instances, the Retail Owners, through the

   Retailers, purchased inexpensive DME and/or orthotic devices from wholesalers not named as

   defendants herein that were counterfeit or knockoffs of trademarked items made by other

   manufacturers. At all relevant times mentioned herein, the Retailers knew that they could

   purchase the counterfeit items at a fraction of the cost of the actual, trademarked items and bill

   for such items under expensive codes for complex DME when, in fact, the items were cheaply

   manufactured.

          14.      On information and belief, in furtherance of the scheme to defraud alleged herein,

   the Retailers purchased the cheap DME and/or orthotic devices in bulk and routinely

   mispresented the nature, quality and cost of the items in order to fraudulently obtain and

   maximize their reimbursement far in excess of the amounts they were entitled to receive under

   the No-fault Law.

          15.      After obtaining the fraudulent prescriptions from the No-fault Clinics and the

   inflated invoices from the Wholesale Defendants and/or counterfeit DME from the non-party

   wholesalers and suppliers, the Retail Owners, through their respective Retailers, generated and


                                                   6

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page 7 of7281
                                                                      of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2531
                                      6726


   submitted bills to Plaintiffs, among others, knowingly misrepresenting the actual amounts they

   paid for the DME and/or orthotic devices, as well as the nature and quality of the items, and the

   medical necessity of the purportedly prescribed DME and/or orthotics.

          16.     In order to prevent Plaintiffs from determining the appropriate charges associated

   with any such DME and/or orthotic device, or whether the specific DME and/or orthotic device

   billed for was medically necessary, the documents submitted to Plaintiffs by the Retail Owners

   through their respective Retailers in support of their fraudulent claims, including the wholesale

   invoices, deliberately omitted and/or misrepresented basic information about the DME and/or

   orthotic devices, including, but not limited to, the manufacturer, make, model, size, features

   and/or functions of the item and/or included information that was meaningless in determining the

   kind and quality of any specific DME and/or orthotic device.

          17.     On information and belief, the Retail Owners, through their respective Retailers,

   routinely purchased basic, low-quality and inexpensive items from the Wholesale Defendants or

   other suppliers, but submitted documents, including, but not limited to, in some instances,

   inflated wholesale invoices, to insurers, including Plaintiffs, that failed to accurately reflect the

   actual nature, quality, and purchase price of each item.

          18.     On information and belief, in support of their claims for reimbursement, and to

   facilitate the fraud described herein, the Retail Owners, through their respective Retailers,

   generated delivery receipts that included a space for the patient’s signature to document receipt

   of each item for which the Retail Owners, through their respective Retailers, billed Plaintiffs.

          19.     On information and belief, in many instances and pursuant to the agreements

   between the Retailer Defendants and the No-fault Clinics, patients were directed to sign these

   delivery receipts upon presenting to the No-fault Clinics, irrespective of whether any DME

   and/or orthotic devices were provided to the patient at that time. The Retailer Defendants then


                                                    7

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page 8 of8281
                                                                      of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2532
                                      6727


   submitted to Plaintiffs the signed delivery receipts as purported evidence of DME and/or orthotic

   devices allegedly supplied to a patient, when, in fact, no DME or orthotic device was ever

   supplied to the patient. On information and belief, in other instances where the patient did not

   sign the delivery receipt, the Retailers, working with the No-fault Clinics, arranged for the No-

   fault patient’s signature to be forged on the delivery receipt, thereby falsely representing that the

   patient acknowledged receipt of the billed-for DME and/or orthotic devices.

          20.     At all relevant times mentioned herein, Defendants collectively utilized a

   common fraudulent blueprint as a business plan, sharing common documentation, using the same

   fraudulent billing codes, using prescriptions from the same No-fault Clinics, with the same

   battery of DME prescribed to nearly every patient, making the same misrepresentations, and

   engaging in virtually identical patterns of fraud that were not the product of happenstance, but

   instead evidence of related and parallel fraudulent billing schemes that trace back to a common

   genesis and framework.

          21.     In order to execute the same fraudulent blueprint, at all relevant times mentioned

   herein, the Retail Owners, through their respective Retailers, undertook distinctly common

   actions, including but not limited to one or more of the following: (i) paying kickbacks or other

   financial compensation to No-fault Clinics in exchange for fraudulent prescriptions of DME

   and/or orthotic devices; (ii) obtaining prescriptions that were provided pursuant to a

   predetermined course of treatment as opposed to medical need; (iii) obtaining and submitting to

   insurers, in general, and Plaintiffs, in particular, prescriptions which they knew to be fabricated

   and/or fraudulently altered/duplicated; (iv) paying fees to the Wholesale Defendants in exchange

   for fraudulent wholesale invoices that the Retailers, in turn, would use to substantiate bogus

   claims for reimbursement of No-fault benefits; (v) arranging for the No-fault Clinics to have

   assignments of benefits and acknowledgement of delivery of receipt forms pre-signed by


                                                    8

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page 9 of9281
                                                                      of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2533
                                      6728


   Claimants to ensure that they had all of the documents necessary to submit claims to insurers, in

   general, and Plaintiffs, in particular, and (vi) systematically submitting bills to insurers, in

   general, and Plaintiffs, in particular, for DME and/or orthotic devices that the Retail Owners,

   through their respective Retailers, determined should be prescribed by the No-fault Clinics, with

   virtually every claimant receiving substantially similar DME and/or orthotic devices.

          22.     At all relevant times mentioned herein, the Retail Owners, through their

   respective Retailers, engaged in a fraudulent billing scheme involving the same or similar

   material misrepresentations and/or omitted material statements in No-fault claims submitted to

   Plaintiffs for payment.   In that regard, each and every bill and supporting documentation

   submitted by the Retailers contained the same or similar false representations of material facts,

   including, but not limited to one or more of the following: (i) false and misleading statements as

   to the nature, quality and cost of the DME and/or orthotic devices purportedly supplied to No-

   fault Claimants; (ii) false and misleading statements as to the amounts the Retailers were entitled

   to be reimbursed under the No-fault Law; (iii) false and misleading statements that the DME

   and/or orthotic devices allegedly supplied were in fact the items supplied to the No-fault

   Claimants; (iv) false and misleading prescriptions for the DME and/or orthotic devices

   purportedly supplied to No-fault Claimants, which generically described the item(s) in order to

   conceal the nature, type, and quality of item(s) being prescribed and/or provided; (v) false and

   misleading wholesale invoices that greatly inflated the true cost and/or quantity of the DME

   and/or orthotic devices purportedly supplied to No-fault Claimants, and which failed to provide a

   meaningful description of the DME and/or orthotic devices provided (i.e., make and model)

   and/or additional information necessary to determine whether the charges submitted are

   legitimate; and (vi) fabricated, false and misleading prescriptions for DME and/or orthotic

   devices, concealing the fact that the DME and/or orthotic devices either were not prescribed as


                                                   9

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    10281
                                                                10 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2534
                                       6729


    alleged, or were prescribed and supplied pursuant to a pre-determined, fraudulent protocol,

    whereby the Retailers paid kickbacks to No-fault Clinics to induce the No-fault Clinics to

    provide fraudulent and fabricated prescriptions for large amounts of substantially similar,

    medically unnecessary DME and/or orthotic devices. On information and belief, all of foregoing

    was intended to manipulate the payment formulas under the No-fault Law in order to maximize

    the charges that the Retailers could submit to Plaintiffs and other insurers under the No-fault

    Law.

           23.    By way of further example and not limitation of Defendants’ nearly identical

    parallel schemes to defraud, every Retailer submitted the same type of documentation in support

    of their claims for reimbursement, including, but not limited to, substantially similar delivery

    receipts and assignment of benefits forms, many containing the same typos, misspellings and

    stray marks, and purporting to document the delivery of the same or similar battery of DME

    and/or orthotic devices. By way of example and not limitation, Exhibit “1” in the accompanying

    Compendium of Exhibits is a spreadsheet containing a representative sample of claims submitted

    by one or more of the Retailers containing substantially similar delivery receipts and/or

    assignment of benefits forms that were obviously based on a shared template.

           24.    In furtherance of the schemes to defraud alleged herein, Defendants undertook

    identifiable fraudulent actions pursuant to a common multiple part blueprint under the same

    reimbursement system billing for the same DME, following the same billing protocol, using the

    same billing codes and making the same multiple misrepresentations.

           25.    By way of further example and not limitation that Defendants engaged in a

    common, uniform scheme to defraud, nearly all of the Retail Defendants submitted bills to

    Plaintiffs for reimbursement using the same types of codes that were not recognized by, or

    otherwise listed in, the relevant New York State Medicaid fee schedule (“phantom codes”) in


                                                  10

                                                                                               Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    11281
                                                                11 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2535
                                       6730


    effect at the time the Retailers purported to supply the listed items to patients. By billing under

    the same phantom codes for the same items, the Retailers charged Plaintiffs inflated amounts for

    cheap DME, materially misrepresenting the amounts that they were entitled to receive, and

    deceived Plaintiffs, among others, into paying many times over what the No-fault Law would

    have otherwise allowed for reimbursement. By way of example and not limitation, Exhibit “2”

    in the accompanying Compendium of Exhibits is a representative sample of claims paid by one

    or more Plaintiffs in which the Retailers submitted fraudulent bills for Non-Fee Schedule items,

    often using the same phantom codes for the same items.

            26.     The use of identical, non-existent product codes to bill for the same items across

    multiple Retailers cannot be the result of coincidence, but rather, indicates the use of a common

    blueprint and parallel scheme to defraud.

            27.     In addition to utilizing the same phantom codes for the same items, the Retail

    Defendants engaged in other types of billing fraud that were identical in scope. For example,

    nearly half of the Retailers, as identified further below, routinely submitted bills to Plaintiffs for

    “eggcrate mattresses” (a Non-Fee Schedule item), which is nothing more than a thin, foam

    mattress pad, using code E0272, which is a Fee Schedule code reserved for a “Foam Rubber

    Mattress”; and/or code E0184, which is a Fee Schedule code reserved for a “Dry Pressure

    Mattress”. By selecting an existing fee schedule code for a mattress that the foregoing Retailers

    did not actually provide, the identified Retailers materially misrepresented the amounts they

    were entitled to receive and further deceived Plaintiffs in paying amounts in excess of what the

    No-fault Law would have otherwise allowed for reimbursement, in exactly the same way.

            28.     On information and belief, in these and in other ways set forth herein, the

    Defendants engaged in a pattern of similar and/or concerted conduct to defraud insurers in

    general, and Plaintiffs in particular.


                                                     11

                                                                                                     Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    12281
                                                                12 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2536
                                       6731


           29.     In carrying out the scheme to defraud, Defendants stole in excess of

    $1,900,000.00 from Plaintiffs by submitting, causing to be submitted or facilitating the

    submission of fraudulent claims for persons who allegedly sustained injuries covered by the New

    York State Comprehensive Motor Vehicle Insurance Reparations Act, Ins. Law §§ 5101, et seq.

    (popularly known as the “No-fault Law”).

                               STATUTORY/REGULATORY SCHEME

           30.     Pursuant to the No-fault Law, Plaintiffs are required to pay, inter alia, for health

    service expenses that are reasonably incurred as a result of injuries suffered by occupants of their

    insured motor vehicles or pedestrians, which arise from the use or operation of such motor

    vehicles in the State of New York. Claimants can also assign these benefits to doctors and other

    properly licensed healthcare providers, including DME retailers, enabling them to bill insurance

    companies directly for their services.

           31.     As alleged herein, Defendants exploited and continue to exploit this system by

    obtaining such assignments and billing Plaintiffs for DME and/or orthotic devices that were

    never provided, not provided as billed or, if provided, were of inferior quality relative to what

    was represented to have been provided in the bills submitted to Plaintiffs, and/or were otherwise

    medically unnecessary and provided pursuant to fraudulent prescriptions in conformity with a

    predetermined course of treatment in which virtually all Claimants received substantially similar

    DME and/or orthotic devices. Exhibit “3” in the accompanying Compendium of Exhibits is a

    representative sample of claims paid by one or more Plaintiffs to the Retailers for medical

    equipment and/or other services provided pursuant to fraudulent prescriptions based upon a

    predetermined course of treatment, irrespective of medical necessity.

           32.     On information and belief, the Retailers are ostensibly DME supply companies

    that bill for medical supplies provided to, among others, individuals covered under the No-fault


                                                    12

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    13281
                                                                13 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2537
                                       6732


    Law. In exchange for their services, the Retailers accepted (and continue to accept) assignments

    of benefits from Claimants and submitted (and continue to submit) claims for payment to No-

    fault insurance carriers, in general, and to Plaintiffs, in particular.

            33.     In accordance with the No-fault Law and 11 N.Y.C.R.R. §§ 65 et seq., the

    Retailers submitted (and continue to submit) bills for their claims to Plaintiffs using the claim

    form prescribed by the New York State Department of Financial Services (“DFS,” f/k/a the

    Department of Insurance), known as a “Verification of Treatment by Attending Physician or

    Other Provider of Health Service” or “NYS form NF-3” (hereinafter “NF-3”), or a substantially

    similar form.

            34.     Pursuant to Section 403 of the New York State Insurance Law, the claim forms

    submitted to Plaintiffs by the Retailers contained the following warning at the foot of the page:

                    Any person who knowingly and with intent to defraud any insurance
                    company or other person files an application for insurance or
                    statement of claim containing any materially false information, or
                    conceals for the purpose of misleading, information concerning any
                    fact material thereto, commits a fraudulent insurance act, which is a
                    crime….

            35.     Pursuant to the No-fault Law and implementing regulations, as well as the

    applicable policies of insurance, Plaintiffs were (and are) required to promptly process claims

    within 30 days of receipt of proof of claim.

            36.      Section 5108 of the No-fault Law circumscribes the amount that a licensed

    healthcare provider or other authorized person, such as a DME provider, may recover for health

    service related expenses. In particular, under this section, such persons are only entitled to

    reimbursement of necessary medically related expenses in accordance with the applicable fee

    schedules established by the Chairman of the Workers’ Compensation Board and adopted by the

    Superintendent of the DFS.

            37.     Pursuant to Ins. Law § 5108, the Superintendent of the DFS adopted, by

                                                       13

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    14281
                                                                14 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2538
                                       6733


    promulgation of Regulation 83, the Workers’ Compensation Board (“WCB”) Fee Schedules for

    determining the maximum permissible reimbursement amounts for which health care providers

    may charge for services provided to Claimants under the No-fault law. 11 N.Y.C.R.R. § 68.1.

           38.     Effective July 11, 2007, the WCB established a fee schedule for DME and

    orthotic devices, which adopts the New York State Medicaid fee schedule for durable medical

    equipment, medical/surgical supplies, orthopedic footwear and orthotic and prosthetic appliances

    (hereinafter the “Fee Schedule”). 12 N.Y.C.R.R. § 442.2(a). The Fee Schedule was, and is, in

    effect at all relevant times mentioned herein.

           39.     With respect to items that are not on the Fee Schedule (hereinafter “ Non-Fee

    Schedule” items ), the regulations further provide:

                   [I]f the New York State Medicaid program has not established a fee
                   payable for the specific item, then the fee payable, shall be the
                   lesser of: (1) the acquisition cost (i.e. the line item cost from a
                   manufacturer or wholesaler net of any rebates, discounts or other
                   valuable considerations, mailing, shipping, handling, insurance
                   costs or any sales tax) to the provider plus 50%; or (2) the usual
                   and customary price charged to the general public.
    Id.

           40.     Accordingly, at all relevant times mentioned herein, providers of DME are

    entitled to reimbursement in the amounts set forth in the Fee Schedule. For Non-Fee Schedule

    items, the provider is only entitled to reimbursement in an amount equal to the lesser of either:

    (i) the net acquisition cost of the medical equipment to the provider, plus 50%, or (ii) the usual

    and customary price charged to the public. 11 N.Y.C.R.R. § 68.1.; 12 N.Y.C.R.R. § 442.2(a).

           41.     Pursuant to Section 5108(c) of the No-fault Law, “no provider of

    health services . . . may demand or request any payment in addition to the charges authorized

    pursuant to this section.”

           42.     Moreover, to be eligible for reimbursement under the No-fault law, all claims for

    reimbursement must include a description of the “full particulars of the nature and extent of

                                                     14

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    15281
                                                                15 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2539
                                       6734


    the . . . treatment received,” including DME. See 11 N.Y.C.R.R. § 65-1.1.

           43.     At all relevant times mentioned herein, nearly each and every bill mailed to

    Plaintiffs by the Retail Owners, through their respective Retailers, sought reimbursement in

    excess of the amounts authorized by the No-fault Law, by materially misrepresenting the DME

    and/or orthotic devices provided, if provided at all, as well as the cost, quality, and medical

    necessity of the billed-for DME and/or orthotic devices. To the extent the DME and/or orthotic

    devices were provided at all, each item was a basic, low-quality piece of medical equipment for

    which the proper reimbursement amount, if reimbursable at all, was a mere fraction of the

    amount they charged Plaintiffs, and/or was medically unnecessary because it was provided

    pursuant to a predetermined course of treatment, irrespective of medical need.

           44.     At all times relevant herein, the Defendants exploited the No-fault Law through

    the utilization of various deceptive and identical billing tactics engineered to maximize the

    amount of reimbursement from insurers, in general, and Plaintiffs, in particular, through the

    submission of fraudulent billing documents that misrepresented the nature, quality and cost of

    items that both are and are not listed on the relevant fee schedule (“Fee Schedule items” and

    “Non-Fee Schedule items,” respectively) purportedly provided to Claimants.

           45.     As set forth in the “Non-Fee Schedule Scheme to Defraud” below, nearly all the

    Retail Owners, through their respective Retailers, routinely submitted bills to Plaintiffs for Non-

    Fee Schedule items wherein the Retailers misrepresented that (i) the DME and/or orthotic

    devices purportedly provided were reimbursable under the relevant Fee Schedule in existence at

    the time, when, in fact, the Retailers were utilizing codes that were not recognized by, or

    otherwise listed in, the relevant Fee Schedule (“phantom codes”); (ii) the charges reflected on

    the Retailers’ bills were in accordance with 12 N.Y.C.R.R. § 442.2, when, in fact, the charges

    were grossly inflated; and/or (iii) the DME and/or orthotic devices purportedly provided were


                                                    15

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    16281
                                                                16 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2540
                                       6735


    reimbursable pursuant to the Fee Schedule, when they were not. In doing so, the Retail Owners

    identified in the “Non-Fee Schedule Scheme to Defraud” section below, through their respective

    Retailers, deliberately misrepresented the amounts that they were entitled to receive under the

    No-fault Law.

           46.      In addition, as set forth in the “Fee Schedule Scheme to Defraud” section below,

    the Retail Owners, through their respective Retailers, also routinely submitted fraudulent bills to

    Plaintiffs for DME and/or orthotic devices that were never provided, including, but not limited

    to, expensive custom-fabricated or custom-fit DME and/or orthotic devices.

           47.      On information and belief, the Retailers and Wholesalers alike were created for

    the purpose of participating in the fraudulent billing of insurance companies under the No-fault

    Law.

           48.      On information and belief, every aspect of Defendants’ fraudulent scheme was

    motivated by money, without regard to the grave harm inflicted on the public at large by the

    Defendants, who, to the extent that they provided any DME and/or orthotic devices at all,

    provided No-fault Claimants with inferior, low-quality items, or items that directly contravened

    the treatment plan indicated by the treating physicians, potentially compromising patients’ health.

           49.      The duration, scope and nature of the Defendants’ illegal conduct bring this case

    well within the realm of criminal conduct to which the Racketeer Influenced and Corrupt

    Organizations Act (“RICO”) applies. Defendants did not engage in sporadic acts of fraud –

    although that would be troubling enough – rather, they adopted identical fraudulent blueprints as

    their business plans and used them to participate in systematic patterns of racketeering activity.

    Every facet of Defendants’ operations, from securing fraudulent prescriptions for DME and/or

    orthotic devices pursuant to a predetermined course of treatment, to obtaining inflated wholesale

    invoices for inexpensive, low quality items, to generating bills that contained codes not


                                                    16

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    17281
                                                                17 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2541
                                       6736


    recognized under the Fee Schedule in existence at the time, or that misrepresented the nature,

    quality and cost of DME and/or orthotic devices purportedly provided, was carried out for the

    purpose of committing fraud.

            50.   This lawsuit seeks to, among other things, enforce the plain language of the No-

    fault Law and implementing regulations, as well as its underlying public policy, which limits

    reimbursement of No-fault benefits to legitimate insurance claims for DME and/or orthotic

    devices. In doing so, Plaintiffs seek compensatory damages and declaratory relief that Plaintiffs

    are not required to pay any of the Retail Defendants’ No-fault claims because the Retail Owners,

    through the Retailers, submitted (1) false and fraudulent insurance claims to Plaintiffs

    deliberately misrepresenting the amounts they were entitled to be reimbursed; and/or (2) false

    and fraudulent insurance claims to Plaintiffs for DME and/or orthotic devices the Retail

    Defendants never actually supplied to No-fault Claimants. Such claims continue to be submitted

    by and/or in the name of the Retailers and are, or can be, the subject of No-fault collection

    actions and/or arbitrations to recover benefits, and thus, constitute a continuing harm to

    Plaintiffs.

            51.   By way of example and not limitation, Exhibit “4” in the accompanying

    Compendium of Exhibits is a spreadsheet listing in excess of $2.6 million of unpaid No-fault

    claims that form the basis of Plaintiffs’ request for declaratory relief. Said spreadsheet is

    grouped by claim number, Retailer, date of service and the amount billed.

                                     NATURE OF THE ACTION

            52.   This action is brought pursuant to:

                  i)      The United States Racketeer Influenced and Corrupt Organizations Act

                          (“RICO”); 18 U.S.C. §§ 1961, 1962(c) and 1964(c);

                  ii)     New York State common law; and


                                                   17

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    18281
                                                                18 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2542
                                       6737


                    iii)   the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

                                   NATURE OF RELIEF SOUGHT

           53.      Pursuant to 18 U.S.C. § 1964(c), Plaintiffs seek treble damages, which they

    sustained as a result of the Defendants’ schemes to defraud and acts of mail fraud in connection

    with their use of the facilities of the No-fault system to fraudulently obtain payments from

    Plaintiffs for DME and/or orthotic devices they allegedly provided to individuals covered by

    Plaintiffs under New York State’s No-fault Law.

           54.      Plaintiffs further seek a judgment declaring that they are under no obligation to

    pay any of the Retailers’ unpaid No-fault claims because:

                    i)     The Retail Defendants made false and fraudulent misrepresentations
                           in the bills and supporting documentation submitted to Plaintiffs to
                           obtain reimbursement far in excess of the maximum permissible
                           amount they could submit to Plaintiffs; and

                    ii)    The Retail Defendants made false and fraudulent misrepresentations
                           in the bills and supporting documentation submitted to Plaintiffs
                           seeking reimbursement for DME and/or orthotic devices that they
                           never supplied to No-fault Claimants.

           55.      As a result of Defendants’ actions alleged herein, Plaintiffs were defrauded of an

    amount in excess of $1,900,000.00, the exact amount to be determined at trial, in payments

    which Defendants received for fraudulently billing Plaintiffs for DME and/or orthotic devices

    that were never provided or, if provided, not provided as billed and/or provided pursuant to

    fraudulent prescriptions in accordance with a predetermined course of treatment, irrespective of

    medical need.

                                             THE PARTIES

    A.     Plaintiffs

           56.      Plaintiff Allstate Insurance Company is a corporation duly organized and existing

    under the laws of the State of Illinois, having its principal place of business in Northbrook,

                                                    18

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    19281
                                                                19 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2543
                                       6738


    Illinois.

            57.    Plaintiff Allstate Fire and Casualty Insurance Company is a corporation duly

    organized and existing under the laws of the State of Illinois, having its principal place of

    business in Northbrook, Illinois.

            58.    Plaintiff Allstate Indemnity Company is a corporation duly organized and existing

    under the laws of the State of Illinois, having its principal place of business in Northbrook,

    Illinois.

            59.    Plaintiff Allstate New Jersey Insurance Company is a corporation duly organized

    and existing under the laws of the State of Illinois, having its principal place of business in

    Northbrook, Illinois.

            60.    Plaintiff Allstate New Jersey Property and Casualty Insurance Company is a

    corporation duly organized and existing under the laws of the State of Illinois, having its

    principal place of business in Northbrook, Illinois.

            61.    Plaintiff Allstate Property and Casualty Insurance Company is a corporation duly

    organized and existing under the laws of the State of Illinois, having its principal place of

    business in Northbrook, Illinois.

            62.    Plaintiff Northbrook Indemnity Company is a corporation duly organized and

    existing under the laws of the State of Illinois, having its principal place of business in

    Northbrook, Illinois.

            63.    Plaintiffs are duly organized and licensed to engage in the writing of automobile

    insurance policies in the State of New York and provide automobile insurance coverage to their

    policyholders under and in accordance with New York State law.

    B.      The Individual Retail Owner Defendants

            64.    Artur Avetisyan (“Avetisyan”), is a natural person residing in the State of New


                                                    19

                                                                                               Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    20281
                                                                20 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2544
                                       6739


    York, is the principal, officer, and/or director of Retailer AVA Custom Supply Inc., and, at all

    times relevant herein, operated, managed, and/or controlled its activities.

            65.     Zinovy Ayzenberg (“Ayzenberg”) is a natural person residing in the State of New

    York, is the principal, officer, and/or director of Retailer Med Equipments Service, Inc., and, at

    all times relevant herein, operated, managed, and/or controlled its activities.

            66.     Daniel Baturov (“Baturov”) is a natural person residing in the State of New York,

    is a corporate officer of BA2RO Inc., and, at all times relevant herein, operated, managed, and/or

    controlled its activities.

            67.     Alexander Blantz (“A. Blantz”) is a natural person residing in the State of New

    York, is the principal, officer, and/or director of Retailer Lenex Services Inc., and, at all times

    relevant herein, operated, managed, and/or controlled its activities. On information and belief, A.

    Blantz is a relative of Wholesaler Owner Igal Blantz.

            68.     Alexandr Chernyshev (“Chernyshev”) is a natural person residing in the State of

    New York, is the principal, officer, and/or director of Retailer Gerritsen Medcare Inc., and, at all

    times relevant herein, operated, managed, and/or controlled its activities.

            69.     Levy Davidov (“Davidov”) is a natural person residing in the State of New York,

    is the principal, officer, and/or director of Retailer Top Q Inc., and, at all times relevant herein,

    operated, managed, and/or controlled its activities.

            70.     Tatyana Federov (“Federov”) is a natural person residing in the State of New

    York, is the principal, officer, and/or director of Retailer Helpful Medical Supply, Corp. and, at

    all times relevant herein, operated, managed, and/or controlled its activities.

            71.     Olga Gindinova (“Gindinova”) is a natural person residing in the State of New

    York, is the principal, officer, and/or director of Retailer BA2RO Inc., and, at all times relevant

    herein, operated, managed, and/or controlled its activities.


                                                     20

                                                                                                    Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    21281
                                                                21 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2545
                                       6740


            72.    Jane Gomberg (“J. Gomberg”) is a natural person residing in the State of New

    York, is the principal, officer, and/or director of Retailer East 19 Medical Supply Corp., and, at

    all times relevant herein, operated, managed, and/or controlled its activities.

            73.    Naum Gomberg (“N. Gomberg”) is a natural person residing in the State of New

    York, is the principal, officer, and/or director of Retailers Orion Supplies Inc., and Prompt

    Medical Supply, Inc., and, at all times relevant herein, operated, managed, and/or controlled their

    activities.

            74.    Anna Gorbacheva (“Gorbacheva”) is a natural person residing in the State of New

    York, is the principal, officer, and/or director of Retailer AOM Medical Supply, Inc., and, at all

    times relevant herein, operated, managed, and/or controlled its activities.

            75.    Lenny Kagan (“Kagan”) is a natural person residing in the State of New York, is

    the principal, officer, and/or director of Retailer Voorhies Health Care Products, Inc., and, at all

    times relevant herein, operated, managed, and/or controlled its activities.

            76.    Albert Khaimov (“A. Khaimov”) is a natural person residing in the State of New

    York, is the principal, officer, and/or director of Retailer Life Equipment Inc., and, at all times

    relevant herein, operated, managed, and/or controlled its activities.

            77.    Murdakhay Khaimov (“M. Khaimov”) is a natural person residing in the State of

    New York, is the principal, officer, and/or director of Retailer Advanced Pharmacy, Inc., and, at

    all times relevant herein, operated, managed, and/or controlled its activities.

            78.    Yefim Klikshteyn (“Klikshteyn”) is a natural person residing in the State of New

    York, is the principal, officer, and/or director of Retailer XVV, Inc., and, at all times relevant

    herein, operated, managed, and/or controlled its activities.

            79.     Zlatislav Komisarchik (“Komisarchik”) is a natural person residing in the State of

    New York, is the principal, officer, and/or director of Retailer Advanced Orthopedic Solutions


                                                     21

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    22281
                                                                22 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2546
                                       6741


    Inc., and, at all times relevant herein, operated, managed, and/or controlled its activities.

           80.     Alexandra Matlyuk (“Matlyuk”) is a natural person residing in the State of New

    York, is the principal, officer, and/or director of Retailer Almatcare Medical Supply Inc., and, at

    all times relevant herein, operated, managed, and/or controlled its activities.

           81.     Gregory Miller (“Miller”) is a natural person residing in the State of New York, is

    the principal, officer, and/or director of Retailer Daily Medical Equipment Distribution Center,

    Inc., and, at all times relevant herein, operated, managed, and/or controlled its activities.

           82.     Edward Moldovansky (“Moldovansky”) is a natural person residing in the State

    of New Jersey, is the principal, officer, and/or director of Retailers Right Choice Medical Supply

    Inc. and Smart Choice Medical Supply, Inc., and, at all times relevant herein, operated, managed,

    and/or controlled their activities. In furtherance of the scheme to defraud alleged herein,

    Defendant Moldovansky transacted business and/or contracted to provide services within the

    State of New York.

           83.     Inessa Muchnik (“Muchnik”) is a natural person residing in the State of New

    York, is the principal, officer, and/or director of Retailer Lida’s Medical Supply Inc., and, at all

    times relevant herein, operated, managed, and/or controlled its activities.

           84.     Serge Ogan (“Ogan”) is a natural person residing in the State of New York, is the

    principal, officer, and/or director of Retailer Ace Orthopedic Services, Inc., and, at all times

    relevant herein, operated, managed, and/or controlled its activities.

           85.     Igor Sarnov (“Sarnov”) is a natural person residing in the State of New York, is

    the principal, officer, and/or director of Retailer Well Care Medical Equipment LLC, and, at all

    times relevant herein, operated, managed, and/or controlled its activities.

           86.     Bruno Skapars (“Skapars”) is a natural person residing in the State of New York,

    is the principal, officer, and/or director of Retailer Skapars Health Products Inc., and, at all times


                                                      22

                                                                                                     Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    23281
                                                                23 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2547
                                       6742


    relevant herein, operated, managed, and/or controlled its activities.

    C.     The Individual Wholesale Owner Defendants

           87.     Igal Blantz (“I. Blantz”) is a natural person residing in the State of New York, is

    the principal, officer and/or director of Wholesaler Gala Trading Inc., and, at all times relevant

    herein, operated, managed and/or controlled its activities. On information and belief, I. Blantz is

    a relative of Retail Owner A. Blantz.

    D.     The Retailer Defendants

           88.     Ace Orthopedic Services, Inc. (“Ace Orthopedic Services”) was incorporated on

    July 13, 2015, and purports to be a retail DME supply company, authorized to do business in the

    State of New York, with its principal place of business located at 80 Avenue O, Brooklyn New

    York 11204. Ace Orthopedic is operated, managed, and/or controlled by Defendant Ogan and

    submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices

    under the No-fault Law.

           89.     Advanced Orthopedic Solutions Inc. (“Advanced Orthopedic Solutions”) was

    incorporated on May 17, 2016, and purports to be a retail DME supply company, authorized to

    do business in the State of New York, with its principal place of business located at 70 East

    Sunrise Highway, Suite 500, Valley Stream New York 11581. Advanced Orthopedic is operated,

    managed, and/or controlled by Defendant Komisarchik and submitted fraudulent claims to

    Plaintiffs seeking reimbursement for DME and/or orthotic devices under the No-fault Law.

           90.     Advanced Pharmacy, Inc. (“Advanced Pharmacy”) was incorporated on January

    27, 2016, and purports to be a retail DME supply company, authorized to do business in the State

    of New York, with its principal place of business located at 69-29 Myrtle Avenue, Glendale New

    York 11385. Advanced Pharmacy is operated, managed, and/or controlled by Defendant M.

    Khaimov and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or


                                                     23

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    24281
                                                                24 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2548
                                       6743


    orthotic devices under the No-fault Law.

           91.    Almatcare Medical Supply Inc. (“Almatcare Medical Supply”) was incorporated

    on November 17, 2015, and purports to be a retail DME supply company, authorized to do

    business in the State of New York, with its principal place of business located at 2442 Nostrand

    Avenue, Brooklyn New York 11210. Almatcare Medical Supply is operated, managed, and/or

    controlled by Defendant Matlyuk and submitted fraudulent claims to Plaintiffs seeking

    reimbursement for DME and/or orthotic devices under the No-fault Law.

           92.    AOM Medical Supply, Inc. (“AOM Medical Supply”) was incorporated on

    October 21, 2013, and purports to be a retail DME supply company, authorized to do business in

    the State of New York, with its principal place of business located at 2083 East 19th Street,

    Second Floor, Brooklyn New York 11229. AOM Medical Supply is operated, managed, and/or

    controlled by Defendant Gorbacheva and submitted fraudulent claims to Plaintiffs seeking

    reimbursement for DME and/or orthotic devices under the No-fault Law.

           93.    AVA Custom Supply Inc. (“AVA Custom Supply”) was incorporated on January

    22, 2016, and purports to be a retail DME supply company, authorized to do business in the State

    of New York, with its principal place of business located at 3426 Guider Avenue, First Floor,

    Brooklyn New York 11235. AVA Custom Supply is operated, managed, and/or controlled by

    Defendant Avetisyan and submitted fraudulent claims to Plaintiffs seeking reimbursement for

    DME and/or orthotic devices under the No-fault Law.

           94.    BA2RO Inc. (“BA2RO”) was incorporated on August 19, 2011, and purports to

    be a retail DME supply company, authorized to do business in the State of New York, with its

    principal place of business located at 8006 20th Avenue, Brooklyn New York 11214. BA2RO is

    operated, managed, and/or controlled by Defendants Gindinova and Baturov, and submitted

    fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices under the


                                                  24

                                                                                               Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    25281
                                                                25 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2549
                                       6744


    No-fault Law.

           95.      Daily Medical Equipment Distribution Center, Inc. (“Daily Medical”) was

    incorporated on May 5, 2011, and purports to be a retail DME supply company, authorized to do

    business in the State of New York, with its principal place of business located at 2515 65th Street,

    Brooklyn New York 11204.          Daily Medical is operated, managed, and/or controlled by

    Defendant Miller and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME

    and/or orthotic devices under the No-fault Law.

           96.      East 19 Medical Supply Corp. (“East 19 Medical Supply”) was incorporated on

    September 23, 2016, and purports to be a retail DME supply company, authorized to do business

    in the State of New York, with its principal place of business located at 2083 East 19th Street,

    Brooklyn New York 11229. East 19 Medical Supply is operated, managed, and/or controlled by

    Defendant J. Gomberg and submitted fraudulent claims to Plaintiffs seeking reimbursement for

    DME and/or orthotic devices under the No-fault Law.

           97.      Gerritsen Medcare Inc. (“Gerritsen Medcare”) was incorporated on January 11,

    2017, and purports to be a retail DME supply company, authorized to do business in the State of

    New York, with its principal place of business located at 2628B Gerritsen Avenue, Brooklyn

    New York 11229. Gerritsen Medcare is operated, managed, and/or controlled by Defendant

    Chernyshev and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME

    and/or orthotic devices under the No-fault Law.

           98.      Helpful Medical Supply, Corp. (“Helpful Medical Supply”) was incorporated on

    June 8, 2015, and purports to be a retail DME supply company, authorized to do business in the

    State of New York, with its principal place of business located at 2921 Avenue S, Brooklyn New

    York 11229. Helpful Medical Supply is operated, managed, and/or controlled by Defendant

    Federov and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or


                                                    25

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    26281
                                                                26 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2550
                                       6745


    orthotic devices under the No-fault Law.

           99.    Lenex Services Inc. (“Lenex Services”) was incorporated on January 30, 2014,

    and purports to be a retail DME supply company, authorized to do business in the State of New

    York, with its principal place of business located at 1675 East 36th Street, Brooklyn New York

    11234. Lenex Services is operated, managed, and/or controlled by Defendant A. Blantz and

    submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices

    under the No-fault Law.

           100.   Lida’s Medical Supply Inc. (“Lida’s Medical Supply”) was incorporated on

    October 24, 2016, and purports to be a retail DME supply company, authorized to do business in

    the State of New York, with its principal place of business located at 2515 65th Street, Brooklyn

    New York 11234. Lida’s Medical Supply is operated, managed, and/or controlled by Defendant

    Muchnik and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or

    orthotic devices under the No-fault Law.

           101.   Life Equipment Inc. (“Life Equipment”) was incorporated on December 31, 2010,

    and purports to be a retail DME supply company, authorized to do business in the State of New

    York, with its principal place of business located at 68-30 Myrtle Avenue, Glendale New York

    11385. Life Equipment is operated, managed, and/or controlled by Defendant A. Khaimov and

    submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices

    under the No-fault Law.

           102.   Med Equipments Service, Inc. (“Med Equipments Service”) was incorporated on

    July 2, 2008, and purports to be a retail DME supply company, authorized to do business in the

    State of New York, with its principal place of business located at 2082B East 28th Street,

    Brooklyn New York 11229. Med Equipments Service is operated, managed, and/or controlled by

    Defendant Ayzenberg and submitted fraudulent claims to Plaintiffs seeking reimbursement for


                                                   26

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    27281
                                                                27 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2551
                                       6746


    DME and/or orthotic devices under the No-fault Law.

           103.    Orion Supplies Inc. (“Orion Supplies”) was incorporated on October 20, 2011,

    and purports to be a retail DME supply company, authorized to do business in the State of New

    York, with its principal place of business located at 3814 Shore Parkway, Suite 2C, Brooklyn

    New York 11235. Orion Supplies is operated, managed, and/or controlled by Defendant N.

    Gomberg and submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or

    orthotic devices under the No-fault Law.

           104.    Prompt Medical Supply Inc. (“Prompt Medical Supply”) was incorporated on

    February 19, 2013, and purports to be a retail DME supply company, authorized to do business

    in the State of New York, with its principal place of business located at 2009 Avenue U,

    Brooklyn New York 11229. Prompt Medical Supply is operated, managed, and/or controlled by

    Defendant N. Gomberg and submitted fraudulent claims to Plaintiffs seeking reimbursement for

    DME and/or orthotic devices under the No-fault Law.

           105.    Right Choice Medical Supply Inc. (“Right Choice Medical Supply”) was

    incorporated on December 23, 2015, and purports to be a retail DME supply company,

    authorized to do business in the State of New York, with its principal place of business located at

    2684 Coney Island Avenue, Brooklyn New York 11235.             Right Choice Medical Supply is

    operated, managed, and/or controlled by Defendant Moldovansky and submitted fraudulent

    claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices under the No-fault

    Law.

           106.    Skapars Health Products Inc. (“Skapars Health Products”) was incorporated on

    April 24, 2014, and purports to be a retail DME supply company, authorized to do business in the

    State of New York, with its principal place of business located at 2375A East 24th Street,

    Brooklyn New York 11229. Skapars Health Products is operated, managed, and/or controlled by


                                                    27

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    28281
                                                                28 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2552
                                       6747


    Defendant Skapars and submitted fraudulent claims to Plaintiffs seeking reimbursement for

    DME and/or orthotic devices under the No-fault Law.

           107.   Smart Choice Medical Supply, Inc. (“Smart Choice Medical Supply”) was

    incorporated on May 27, 2014, and purports to be a retail DME supply company, authorized to

    do business in the State of New York, with its principal place of business located at 2684 Coney

    Island Avenue, Brooklyn New York 11235. Smart Choice Medical Supply is operated, managed,

    and/or controlled by Defendant Moldovanksy and submitted fraudulent claims to Plaintiffs

    seeking reimbursement for DME and/or orthotic devices under the No-fault Law.

           108.   Top Q, Inc. (“Top Q”) was incorporated on March 29, 2016, and purports to be a

    retail DME supply company, authorized to do business in the State of New York, with its

    principal place of business located at 147-19 Union Turnpike, Flushing New York 11367. Top Q

    is operated, managed, and/or controlled by Defendant Davidov and submitted fraudulent claims

    to Plaintiffs seeking reimbursement for DME and/or orthotic devices under the No-fault Law.

           109.   Voorhies Health Care Products, Inc. (“Voorhies”) was incorporated on December

    5, 2012, and purports to be a retail DME supply company, authorized to do business in the State

    of New York, with its principal place of business located at 2217 Voorhies Avenue, Brooklyn

    New York 11235. Voorhies is operated, managed, and/or controlled by Defendant Kagan and

    submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices

    under the No-fault Law.

           110.   Well Care Medical Equipment LLC (“Well Care”) was incorporated on May 20,

    2015, and purports to be a retail DME supply company, authorized to do business in the State of

    New York, with its principal place of business located at 276 5th Avenue, Suite 704, New York

    New York 10001. Well Care is operated, managed, and/or controlled by Defendant Sarnov and

    submitted fraudulent claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices


                                                  28

                                                                                               Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    29281
                                                                29 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2553
                                       6748


    under the No-fault Law.

           111.    XVV, Inc. (“XVV”) was incorporated on September 15, 2010, and purports to be

    a retail DME supply company, authorized to do business in the State of New York, with its

    principal place of business located at 136 Highlawn Avenue, Brooklyn New York 11223. XVV

    is operated, managed, and/or controlled by Defendant Klikshteyn and submitted fraudulent

    claims to Plaintiffs seeking reimbursement for DME and/or orthotic devices under the No-fault

    Law.

    E.     The Wholesale Defendants

           112.    Gala Trading Inc. (“Gala Trading”) was incorporated on February 2, 2014, and is

    a wholesale DME supply company authorized to do business in the State of New York, with its

    principal place of business located at 10 Bay 50th Street, Brooklyn, New York. Gala Trading is

    operated, managed and/or controlled by Defendant I. Blantz and supplies Retailer Lenex

    Services, and other retailers unknown to Plaintiffs, with basic, inexpensive DME and/or orthotic

    devices, coupled with fraudulent wholesale invoices that greatly inflate the true cost and/or

    quantity of the DME and/or orthotic devices provided to the Retailers. These wholesale invoices

    (i) misrepresent the wholesale prices for the DME and/or orthotic devices purportedly provided;

    and (ii) intentionally omit any model number, make, manufacturer or other identifiable

    information so that the Retailers, in turn, can submit the fraudulent wholesale invoices to

    insurers, including Plaintiffs, in support of their fraudulent claims for reimbursement.

           113.    IG&NAT Services, Inc. (“IG&NAT Services”) was incorporated on February 25,

    2010, and is a wholesale DME supply company authorized to do business in the State of New

    York, with its principal place of business located at 4701 New Utrecht Avenue, Brooklyn, New

    York 11219. IG&NAT Services is operated, managed and/or controlled by Defendant John Doe

    1 and supplies Retailer Med Equipments Service, and other retailers unknown to Plaintiffs, with


                                                    29

                                                                                               Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    30281
                                                                30 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2554
                                       6749


    basic, inexpensive DME and/or orthotic devices, coupled with fraudulent wholesale invoices that

    greatly inflate the true cost and/or quantity of the DME and/or orthotic devices provided to the

    Retailers. These wholesale invoices (i) misrepresent the wholesale prices for the DME and/or

    orthotic devices purportedly provided; and (ii) intentionally omit any model number, make,

    manufacturer or other identifiable information so that the Retailers, in turn, can submit the

    fraudulent wholesale invoices to insurers, including Plaintiffs, in support of their fraudulent

    claims for reimbursement.

    F.     The John Doe Defendants

           114.    John Doe 1 is the principal, officer and/or director of Wholesaler IG&NAT

    Services and, at all times relevant herein, operated, managed, and/or controlled its activities.

           115.    On information and belief, John Does 2 through 20 are the principals, officers,

    and/or directors of the ABC Corporations 1 through 20. On information and belief, John Doe

    Defendants 2 through 20, through the ABC Corporations 1 through 20, entered into kickback

    and/or other financial compensation agreements with the Retailers to provide inexpensive DME

    and/or orthotic devices and fraudulent wholesale invoices that enabled the Retailers to

    fraudulently bill Plaintiffs. These individuals will be added as defendants when their names and

    the extent of their participation become known through discovery.

    G.     The ABC Corporations

           116.    On information and belief, the ABC Corporations 1 through 20 are additional

    corporations that purport to be wholesale DME supply companies that supply the Retailers with

    basic, inexpensive DME and/or orthotic devices, coupled with fraudulent wholesale invoices that

    greatly inflate the true cost and/or quantity of the DME and/or orthotic devices actually provided

    to the Retailers. These wholesale invoices: (i) misrepresent the wholesale prices for the DME

    and/or orthotic devices purportedly provided; and (ii) intentionally omit any model number,


                                                     30

                                                                                                       Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    31281
                                                                31 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2555
                                       6750


    make, manufacturer or other identifiable information so that the Retailers can, in turn, submit the

    fraudulent wholesale invoices to insurers, including Plaintiffs, in support of their fraudulent

    claims for reimbursement. These ABC Corporations 1 through 20 will be added as defendants

    when their names and the full extent of their participation become known through discovery.

                                     JURISDICTION AND VENUE

           117.    Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over the claims brought

    under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et

    seq. because they arise under the laws of the United States.

           118.    This Court also has jurisdiction over the subject matter of this action under

    28 U.S.C. § l332 because the matter in controversy exceeds the sum or value of $75,000.00,

    exclusive of interest and costs, and is between citizens of different states.

           119.    This Court also has supplemental jurisdiction over the claims arising under state

    law pursuant to 28 U.S.C. § 1367(a).

           120.    Pursuant to 18 U.S.C. § 1965, 28 U.S.C. § 1367 and New York CPLR § 302(a),

    this Court has personal jurisdiction over any non-domiciliary defendant.

           121.    Venue lies in this District Court under the provisions of 18 U.S.C. § 1965(a) and

    28 U.S.C. § 1391(b) as the Eastern District of New York is the district where one or more the

    Defendants reside and because this is the district where a substantial amount of the activities

    forming the basis of the Complaint occurred.

                         FACTUAL BACKGROUND AND ALLEGATIONS
                          APPLICABLE TO ALL CAUSES OF ACTION

           122.    Plaintiffs underwrite automobile insurance in New York State.

           123.    As set forth in the Statutory/Regulatory Scheme section above, pursuant to the

    No-fault Law, Plaintiffs are required to pay for, inter alia, health service expenses that are

    reasonably incurred as a result of injuries suffered by occupants of their insured motor vehicles

                                                      31

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    32281
                                                                32 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2556
                                       6751


    and pedestrians that arise from the use or operation of such motor vehicles in the State of New

    York.

            124.    On information and belief, the Retailers are ostensibly DME supply companies

    that bill for medical supplies provided to, among others, individuals covered under the No-fault

    Law. In exchange for their services, the Retailers accept assignments of benefits from the

    Claimants covered under the No-fault Law and submit claims for payment to No-fault insurance

    carriers, in general, and to Plaintiffs, in particular.

            125.    To process and verify the claims submitted by the Retailers, Plaintiffs required,

    and the Retailers submitted, prescriptions and other documents relating to the DME and/or

    orthotic devices allegedly supplied to No-fault claimants for which the Retailers were seeking

    reimbursement from Plaintiffs.

            126.    In nearly all instances, the prescriptions submitted in support of the Retailers’

    claims for reimbursement were fraudulent, fabricated, and/or issued pursuant to a pre-determined

    treatment protocol, regardless of medical necessity.

            127.    In certain instances, one or more of the Retailer Defendants, including Lenex

    Services and Med Equipments Service, also submitted wholesale invoices to Plaintiffs in support

    of their claims for reimbursement, which reflected inflated prices well in excess of what the

    Retailers actually paid, if anything, for the DME and/or orthotic devices purportedly purchased

    from the Wholesaler.

            128.    Pursuant to the No-fault Law and implementing regulations, as well as the

    applicable policies of insurance, Plaintiffs are required to promptly process the Retailers’ claims

    within 30 days of receipt of proof of claim.

            129.    To fulfill their obligation to promptly process claims, Plaintiffs justifiably relied

    upon the bills and documentation submitted by the Retailers in support of their claims, and paid


                                                        32

                                                                                                    Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    33281
                                                                33 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2557
                                       6752


    the Retailers based on the representations and information contained in the bills and

    documentation that Defendants mailed to Plaintiffs.

            130.    The No-fault law provides that the maximum permissible charge for the purchase

    of durable medical equipment, medical/surgical supplies and orthotic and prosthetic appliances is

    the fee payable for such equipment and supplies under the relevant fee schedule established by

    the Worker’s Compensation Board, as adopted by the Superintendant of the DFS. N.Y. Ins. Law

    § 5108; 11 N.Y.C.R.R. 68.1(a). For DME and orthotic devices, the Worker’s Compensation

    Board has adopted the fee schedule set by the New York State Medicaid program at the time such

    equipment and supplies are provided. 12 N.Y.C.R.R. § 442.2.

            131.    With respect to DME and/or medical supplies for which the New York State

    Medicaid program has not established a fee (“Non-Fee Schedule Items”), the regulation provides

    that the fee payable shall be the lesser of:

            (1)     the acquisition cost (i.e., the line item cost from a manufacturer or
                    wholesaler net of any rebates, discounts or other valuable considerations,
                    mailing, shipping, handling, insurance costs or any sales tax) to the
                    provider plus 50 percent; or

            (2)     the usual and customary price charged to the general public.

            12 N.Y.C.R.R § 442.2.

            132.    On information and belief, the Retailers were created as the centerpieces of

    elaborate schemes to fraudulently bill No-fault insurance carriers for DME and/or orthotic

    devices that were never provided, were not provided as billed or, if provided, were either of

    inferior quality relative to what was included in the bills submitted to Plaintiffs, and/or were

    otherwise medically unnecessary and provided pursuant to a predetermined course of treatment

    in which virtually all No-fault Claimants received the same or similar battery of DME and/or

    orthotic devices.

            133.    The DME and/or orthotic devices that the Retailers purported to provide, and for

                                                    33

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    34281
                                                                34 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2558
                                       6753


    which they billed Plaintiffs, seldom varied from patient-to-patient over a given period of time

    and also did not change based on any differences in the patients’ condition, age, complaints, type

    of accident, or nature of alleged injury. Instead, the Retail Owners, through their respective

    Retailers, created a billing apparatus implementing a pre-determined treatment protocol that was

    designed to drain the maximum amount of dollars from insurance companies for each and every

    patient, including those who required little or no DME at all.

           134.    On information and belief, the Retail Owners created and controlled the Retailers,

    which were part of separate, but substantially similar well-organized illegal enterprises that

    engaged in fundamentally similar, systematic and pervasive fraudulent practices that

    distinguished them from legitimate providers of DME and/or orthotic devices. The components

    of each enterprise followed practices that were part of a racketeering scheme dictated by the

    Retail Owners, including, but not limited to, the one of more of the following practices:

                   •     Unlike legitimate retail DME companies, the Retail Owners, through
                         their respective Retailers, misrepresented the nature, quality and cost
                         of DME and/or orthotic devices purportedly provided to No-fault
                         Claimants;
                   •     Unlike legitimate retail DME companies, the Retail Owners, through
                         their respective Retailers, submitted bills to Plaintiffs misrepresenting
                         the amounts they were entitled to be reimbursed under the No-fault
                         Law;
                   •     Unlike legitimate retail DME companies, the Retail Owners, through
                         their respective Retailers, submitted bills to Plaintiffs for DME and/or
                         orthotic devices that were never provided to No-fault claimants;
                   •     Unlike legitimate retail DME companies, the Retail Owners, through
                         their respective Retailers, misrepresented the wholesale costs and/or
                         usual and customary price of the Non-fee Schedule items purportedly
                         supplied to No-fault Claimants;
                   •     Unlike legitimate retail DME companies, the Retail Owners, through
                         their respective Retailers, submitted wholesale invoices to Plaintiffs as
                         part of their proof of claim, which systematically failed to provide a
                         meaningful description of the DME and/or orthotic devices
                         purportedly provided (i.e., make and model) and/or additional
                         information that is necessary to determine whether the charges


                                                    34

                                                                                                     Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    35281
                                                                35 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2559
                                       6754


                     submitted are legitimate;
                •    Unlike legitimate retail DME companies, the Retail Owners, through
                     their respective Retailers, submitted wholesale invoices to Plaintiffs
                     containing generic item descriptions, concealing the manufacturer,
                     make, model, size and quality of the DME and/or orthotic devices
                     purportedly supplied;
                •    Unlike legitimate retail DME companies, the Retail Owners, through
                     their respective Retailers, submitted bills to Plaintiffs reflecting prices
                     far in excess of those actually paid, concealing that the items actually
                     supplied were far less expensive than the amounts indicated in the
                     wholesale invoice for any particular item;
                •    Unlike legitimate retail DME companies, the Retail Owners, through
                     their respective Retailers, submitted prescriptions, bills, and delivery
                     receipts to Plaintiffs for DME and/or orthotic devices that generically
                     described the item(s) so as to conceal the type of item(s) being
                     prescribed and/or provided;
                •    Unlike legitimate retail DME companies, the Retail Owners, through
                     their respective Retailers, concealed the fact that the DME and/or
                     orthotic devices were prescribed and supplied pursuant to a pre-
                     determined, fraudulent protocol pursuant to a kickback or other
                     financial arrangement with No-fault Clinics;
                •    Unlike legitimate retail DME companies, the Retail Owners, through
                     their respective Retailers, concealed the fact that the prescription
                     forms submitted in support of their claims for reimbursement were
                     fabricated and/or fraudulently altered/duplicated in order to maximize
                     reimbursement regardless of medical necessity;
                •    Unlike legitimate retail DME companies, the Retailers, through their
                     Retail Owners and/or those acting under their direction and control,
                     had agreements and/or understandings as to what generic DME and/or
                     orthotic devices would be prescribed by the No-fault Clinics;
                •    Unlike legitimate retail DME companies, the Retail Owners, through
                     their respective Retailers, arranged for the generic language on the
                     prescription forms in order to unilaterally determine the DME and/or
                     orthotic devices to be provided to patients and billed to insurers, in
                     general, and Allstate in particular;
                •    Unlike legitimate retail DME companies, the Retail Owners, through
                     their respective Retailers, arranged to have prescriptions for DME
                     and/or orthotic devices delivered to them directly by the No-fault
                     Clinics, rather than allowing the patients to select their own DME
                     retailers;
                •    Unlike legitimate retail DME companies, the Retailers claimed to
                     conduct their daily operations from locations that in some cases had
                     no signage or that were shuttered with no indication that any business


                                                 35

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    36281
                                                                36 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2560
                                       6755


                         was conducted at that location; and/or
                   •     Unlike legitimate retail DME companies, the Retail Owners, through
                         their respective Retailers, entered into illicit relationships with the
                         Wholesale Defendants, which, in exchange for kickbacks and/or a fee,
                         provided the Retailers with wholesale invoices that fraudulently
                         inflated the price, quantity and/or item(s) provided, with the payments
                         relating to such wholesale invoices, in some instances, actually
                         serving as the vehicle through which Defendants laundered the money
                         back to the Retail Owners through the use of check cashing
                         establishments.

           135.    In these and numerous other ways, Defendants sought to deceive Plaintiffs into

    paying fraudulent claims that typically exceeded thousands of dollars per Claimant.

           136.    The members of each enterprise alleged herein played well-defined and essential

    roles in the Defendants’ scheme to defraud and in directing the affairs of the enterprises. By way

    of example and not limitation, in furtherance of their scheme to defraud, on information and

    belief, the Retail Owners engaged in one or more the following:

                   •     Entered into kickback or other financial arrangements with No-fault
                         Clinics, not named as defendants in this action, to (i) ensure that their
                         Health Care Practitioners (“HCPs”) prescribed large amounts of
                         virtually identical DME and/or orthotic devices to their patient
                         population, and/or (ii) fabricate and/or fraudulently alter/duplicate
                         prescriptions issued by the HCPs, in order to conform the
                         prescriptions to a predetermined course of treatment, irrespective of
                         medical necessity;
                   •     Entered into kickback or other financial arrangements with No-fault
                         Clinics to ensure that the prescriptions provided were sufficiently
                         generic so that the nature, quality and cost of any DME and/or orthotic
                         device could not be verified based on the description of the prescribed
                         item alone;
                   •     Entered into kickback or other financial arrangements with No-fault
                         Clinics to ensure that the prescriptions provided were sufficiently
                         generic so that the Retailers could unilaterally determine the DME
                         and/or orthotic devices to be provided to patients and billed to
                         insurers, in general, and Plaintiffs in particular;
                   •     Entered into kickback or other financial arrangements with one or
                         more of the Wholesale Defendants so that they would provide
                         inexpensive DME and/or orthotic devices, along with fraudulent
                         wholesale invoices that grossly inflated the amounts the Retailers paid
                         for the DME and/or orthotic devices;

                                                    36

                                                                                                     Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    37281
                                                                37 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2561
                                       6756


                  •     Submitted or caused to be submitted, on behalf of the Retailers,
                        numerous fraudulent claim forms seeking payment for DME and/or
                        orthotic devices that were purportedly (but not actually) provided to
                        many Claimants;
                  •     Submitted or caused to be submitted, on behalf of the Retailers,
                        prescription forms in support of requests for payment for DME and/or
                        orthotic devices, which they knew to be fabricated and/or fraudulently
                        altered/duplicated;
                  •     Prepared or caused to be prepared fraudulent bills to be mailed to
                        Plaintiffs; and/or
                  •     Mailed or caused those acting under their direction to mail bogus
                        claims to Plaintiffs, knowing that they contained materially false and
                        misleading information.
           137.   By way of further example and not limitation, in furtherance of their scheme to

    defraud, the Wholesale Owners, through the Defendant Wholesalers:

                  •     Entered into kickback arrangements with the Retail Owners, through
                        their respective Retailers, to provide inexpensive DME and/or orthotic
                        devices, coupled with wholesale invoices that grossly inflated the cost
                        and/or quantity of the DME and/or orthotic devices reflected therein;
                  •     Entered into kickback arrangements with the Retail Owners, through
                        their respective Retailers, to provide wholesale invoices that were
                        sufficiently generic so that the nature, quality and cost of any DME
                        and/or orthotic device could not be verified based on the description
                        of the item alone; and/or
                  •     Prepared or caused to be prepared fraudulent wholesale invoices and
                        sent them to the Retailers, knowing that the Retailers, in turn, would
                        submit them to insurers in support of fraudulent claims for
                        reimbursement.
           138.   By way of further example, in furtherance of the scheme to defraud alleged

    herein, the Defendant Wholesalers:

                  •     Provided inexpensive DME and/or orthotic devices, along with
                        fraudulent wholesale invoices that grossly inflated the amounts the
                        Retailers paid for the DME and/or orthotic devices;
                  •     Provided generic, non-descript wholesale invoices that deliberately
                        omitted the make, model and/or manufacturer of the DME and/or
                        orthotic devices to ensure that the nature, quality and cost of any DME
                        and/or orthotic device could not be verified based on the description
                        of the item alone;
                  •     Provided the essential means through which the Retail Owners were

                                                  37

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    38281
                                                                38 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2562
                                       6757


                          able to submit fraudulent bills to Plaintiffs for reimbursement of Non-
                          Fee Schedule DME and/or orthotic devices under the No-fault Law;
                   •      Knew or should have known that the inflated costs and/or quantities of
                          the DME and/or orthotic devices reflected in the wholesale invoices
                          they provided were materially misrepresented in the bills submitted by
                          the Retail Owners, through their respective Retailers, to insurers;
                   •      Knew or should have known that the generic, non-descript wholesale
                          invoices they provided were used to materially misrepresent the
                          nature, cost and quality of the DME and/or orthotic devices reflected
                          in the bills submitted by the Retail Owners, through their respective
                          Retailers, to insurers;
                   •      Converted the checks they received from the Retailers to cash and
                          returned to the Retailers up to 98% of the wholesale invoice amounts;
                   •      Were oftentimes shell corporations, with no discernable, formal
                          corporate structure or physical office space; and/or
                   •      Claimed to conduct their daily operations from locations with no
                          signage or that were shuttered with no indication that any business
                          was conducted at that location.
           139.    At all relevant times mentioned herein, the Wholesale Owners, either directly or

    through others acting under and pursuant to their direction, instruction and control, caused

    fraudulent wholesale invoices to be provided to the Retailers, which they knew or should have

    known would be used by the Retailers in furtherance of the scheme to defraud alleged herein.

           140.    At all relevant times mentioned herein, the fraudulent wholesale invoices issued

    by the Wholesale Defendants provided the essential means by which the Retail Owners, through

    their respective Retailers, were able to further the scheme to defraud alleged in this Complaint.

           141.    At all relevant times mentioned herein, the Wholesaler Owners knew or should

    have known that the fraudulent wholesale invoices that were provided to the Retailers through

    the Wholesalers would be used by the Retailers to obtain payment from insurers, in general, and

    Plaintiffs, in particular, in connection with fraudulent claims.

           142.    At all relevant times mentioned herein, the Retail Owners knew that the wholesale

    invoices provided by the Wholesale Defendants were fraudulent in that they misstated the price,

    quantity and quality of the DME and/or orthotic devices purportedly sold to the Retailers.

                                                     38

                                                                                                    Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    39281
                                                                39 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2563
                                       6758


             143.   At all relevant times mentioned herein, the Retail Owners, through their

    respective Retailers, directly or through others acting under and pursuant to their direction,

    instruction and control, submitted or caused to be submitted the fraudulent wholesale invoices

    provided by the Wholesale Defendants to Plaintiffs, in furtherance of the scheme to defraud

    alleged herein, to obtain payment in connection with fraudulent claims.

             144.   At all relevant times mentioned herein, the Retail Owners and Wholesale

    Defendants, acting in concert with each other, participated in, conducted, controlled, conspired

    together, aided and abetted and furthered the fraudulent schemes through a common course of

    conduct and purpose, which was to defraud insurers, in general, and Plaintiffs, in particular, of

    money.

                       THE MECHANICS OF THE SCHEME TO DEFRAUD

             145.   On information and belief, beginning in 2008 and continuing until the present day,

    Defendants and others not named in the Complaint have engaged in systematic fraudulent billing

    schemes based upon the alleged provision of DME and/or orthotic devices to No-fault Claimants.

             146.   The Retail Owners incorporated, owned and/or controlled their respective

    Retailers for the purpose of defrauding insurers, in general, and Plaintiffs, in particular.

             147.   On information and belief, each of the Retailers, through their respective Retail

    Owners, engaged in virtually identical and parallel schemes to defraud, wherein the Retail

    Owners: (i) paid kickbacks to the No-fault Clinics in exchange for prescriptions of DME and/or

    orthotic devices; (ii) obtained prescriptions that were provided pursuant to a predetermined

    course of treatment, without regard to medical necessity; (iii) obtained and submitted to insurers,

    in general, and Plaintiffs, in particular, prescriptions which they knew to be fabricated and/or

    fraudulently altered/duplicated; (iv) obtained fraudulently inflated wholesale invoices from the

    Wholesale Defendants that the Retailers, in turn, would use to substantiate bogus claims for


                                                      39

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    40281
                                                                40 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2564
                                       6759


    reimbursement of No-fault benefits and/or purchased counterfeit DME and/or orthotic devices

    from non-party wholesalers; (v) arranged for the No-fault Clinics to have assignments of benefits

    and acknowledgement of delivery receipt forms signed by Claimants on their behalf to ensure

    that they had all of the documents necessary to submit claims to insurers, in general, and

    Plaintiffs, in particular; and (vi) systematically submitted bills to insurers, in general, and

    Plaintiffs, in particular, for DME and/or orthotic devices that were purportedly provided to

    Claimants based on medical necessity when, in fact, the Retail Owners, through their respective

    Retailers, determined the DME that would be prescribed by the No-fault Clinics, with virtually

    every Claimant receiving a substantially similar battery of DME and/or orthotic devices.

           148.    Each DME enterprise alleged in this Complaint carried out its scheme to defraud

    though substantially similar means.

           149.    With the DME Retailers in place, Defendants devised and carried out

    fundamentally identical schemes to fraudulently bill insurers, in general, and Plaintiffs, in

    particular, for expensive DME and/or orthotic devices that were never provided, or if provided,

    were provided pursuant to fraudulent prescriptions based upon a pre-determined treatment

    protocol, irrespective of medical necessity, and further, were inexpensive items of inferior quality

    that cost a fraction of the amounts that Defendants materially misrepresented in their fraudulent

    bill submissions to Plaintiffs.

           150.    Regardless of whether a No-fault Claimant was seen by a doctor on the date of the

    initial office visit at any of the unnamed No-fault Clinics operating in the New York metropolitan

    area, a No-fault Claimant’s initial office consultation would automatically trigger a series of

    internal practices and procedures in which the No-fault Clinics, in exchange for kickbacks and/or

    other financial compensation agreements with the Retailers, would issue a prescription for a

    standard battery of DME and/or orthotic devices, pursuant to a standard protocol or


                                                    40

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    41281
                                                                41 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2565
                                       6760


    predetermined course of treatment and regardless of whether such items were medically

    necessary.

             151.   Such prescriptions are issued for virtually every No-fault Claimant, regardless of

    factors such as their age, height, weight, prior medical history, position in the vehicle and/or

    purported involvement in an accident.

             152.   As part of the scheme to defraud described herein, pursuant to kickbacks or other

    financial compensation agreements with the Retailers, the No-fault Clinics arranged for the

    fraudulent prescriptions to be issued to the Retailers by: (i) causing their Health Care

    Practitioners (“HCPs”) to write DME prescriptions in accordance with a pre-determined

    protocol; (ii) fabricating and/or falsifying DME prescriptions by photocopying or duplicating the

    HCPs’ signatures onto new, blank prescription forms, or altering the prescriptions, and filling in

    the prescription with expensive and unnecessary DME and/or orthotic devices; and/or (iii)

    ensuring that the prescriptions were sufficiently generic so that the nature, quality and cost of any

    DME and/or orthotic device could not be verified based on the description of the prescribed item

    alone.

             153.   In furtherance of the scheme to defraud alleged herein, the prescriptions for DME

    and/or orthotic devices from the No-fault Clinics were forged by the mangers, owners and/or

    controllers of the Clinic. By way of example and not limitation, Exhibits “5” and “6” in the

    accompanying Compendium of Exhibits are affidavits executed by two physicians, Azu Ajudua,

    M.D. (“Ajudua”) and Barry Dublin, M.D. (“Dublin”), respectively, in connection with an action

    captioned Government Employees Insurance Co. v. Champ Medical Supply, Inc., Docket No. 16-

    cv-04823 (NG)(SMG) (E.D.N.Y. Aug 29, 2016), in which the physicians acknowledge the

    fraudulent nature of the prescriptions that were generated by the No-fault Clinics, including the

    following:


                                                     41

                                                                                                    Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    42281
                                                                42 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2566
                                       6761


                   •     The purported signatures on the prescription forms submitted to
                         insurers by DME retailers to support their claims are fraudulent, in that
                         they are mere photocopies of the physicians’ original signatures,
                         affixed to bogus prescription forms;
                   •     The physicians never prescribed much of the DME that appear on
                         prescription forms with the physicians’ signatures, which the DME
                         retailers submitted to insurers in support of claims for reimbursement;
                   •     Prescriptions for one or two DME which were written by the
                         physicians were fraudulently altered, with as many as five to six
                         additional DME added to the original prescription, by someone other
                         than the physician;
                   •     The types of equipment the physicians did prescribe for their patients
                         (to the extent they prescribed any DME) were basic, inexpensive
                         items, not the sophisticated and expensive items the DME retailers
                         purportedly provided, and for which the DME retailers submitted bills
                         and sought reimbursement;
                   •     The types of equipment the physicians did prescribe for their patients
                         (to the extent they prescribed any DME) were inexpensive, flexible
                         DME and/or orthotics intended to supplement a physical therapy
                         regimen, whereas the devices the DME retailers purportedly provided,
                         and billed for, were expensive, rigid items that would impede the
                         prescribed physical therapy routine.


           154.    On information and belief, in furtherance of the scheme to defraud alleged herein,

    the use of multiple prescriptions bearing identical signatures is not an isolated incident unique to

    any one Retailer; rather, multiple Retailers submitted prescriptions to insurers, in general, and

    Plaintiffs, in particular, bearing the same identical HCP signatures, further evidencing a common

    source, blueprint, mechanism, and plan. By way of example and not limitation, Exhibit “7” in

    the attached Compendium of Exhibits is a representative sample of prescription forms submitted

    by Retailer Defendants Daily Medical, Lenex Services, Life Equipment, Med Equipments

    Service, Orion Supplies, Prompt Medical Supply, Skapars Health Products, Top Q, Well Care,

    and XVV in support of claims for reimbursement to Plaintiffs, wherein the HCP signatures on

    the prescriptions appear to be duplicated and/or photocopied.

           155.    In furtherance of the scheme to defraud alleged herein, the No-fault Clinics did


                                                    42

                                                                                                     Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    43281
                                                                43 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2567
                                       6762


    not provide the No-fault Claimants directly with the prescriptions for DME and/or orthotic

    devices.    Instead, these prescriptions were given directly to the Retailers to eliminate the

    possibility that the No-fault Claimant(s) would fill the prescription(s) with a legitimate retailer of

    DME and/or orthotic devices.

            156.    In addition to arranging for fraudulent prescriptions, in exchange for kickbacks

    and/or other financial compensation agreements with the Retailers, one or more No-fault Clinics

    operating in the New York metropolitan area often directed their HCPs to prescribe DME and/or

    orthotic devices that are not included in the Fee Schedule, such as bed boards, car seats, EMS

    Units, infrared heat lamps, hot/cold packs, massagers and whirlpools; and ensured that the

    prescriptions issued were generic and non-descript, omitting any detailed description of the items

    to be supplied to the No-fault Claimants.

            157.    Similarly, as part of the kickback and/or other financial compensation agreement

    with the No-fault Clinics, the No-fault Clinics routinely provided the Retailers with generic, non-

    descript prescriptions for certain Fee Schedule Items, such as back braces, knee braces, shoulder

    braces, ankle braces, elbow supports, cervical traction units, cervical collars, and lumbar

    cushions, which the Retailers then used to unilaterally determine the DME provided to Claimants

    in purported fulfillment of the generic prescriptions, in order to bill for the most expensive type

    of DME and/or orthotic device and maximize reimbursement from insurers, in general, and

    Plaintiffs, in particular.

            158.    By submitting a generic, non-descript prescription, devoid of any detail, in

    support of their claims for reimbursement, the Retailers were provided the means through which

    they misrepresented the nature, quality and cost of the DME and/or orthotic devices allegedly

    prescribed and provided to No-fault Claimants.

            159.    By way of example and not limitation, on information and belief, when a HCP


                                                     43

                                                                                                     Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    44281
                                                                44 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2568
                                       6763


    issued a prescription for a “cervical collar”, the HCP intended for the Claimant to receive a basic,

    inexpensive, circular foam collar, which carries a maximum reimbursement rate of $6.80 under

    the Fee Schedule, using HCPCS Code L0120. Instead, the Retailers would purport to provide a

    complex, expensive, hard plastic collar with multiple posts and with occipital and mandibular

    supports, which carries a maximum reimbursement rate of $233.00 under the Fee Schedule,

    using HCPCS Code L0180, in order to bill insurance companies, in general, and Allstate, in

    particular, the maximum amount under the Fee Schedule, regardless of medical necessity.

           160.    Furthermore, as part of the kickback or other financial compensation agreement

    with the No-fault Clinics and in furtherance of the scheme to defraud, on their first or second

    visit to the No-fault Clinic(s), the No-fault Claimants would be given a number of documents to

    complete and sign, including, but not limited to, assignment of benefit forms and one or more

    delivery receipts.

           161.    In some instances, the Retailers forged or caused to be forged the No-fault

    Claimant’s signature on the delivery receipt.

           162.    In every instance, in furtherance of the scheme to defraud alleged herein, the

    delivery receipts describe the DME and/or orthotic devices in the same generic, non-descript

    manner as the prescriptions, claim forms, and wholesale invoices submitted by the Retailers in

    support of their claims for reimbursement.

           163.    In furtherance of the scheme to defraud alleged herein, the delivery receipts

    submitted by the Retailers to Plaintiffs routinely misrepresented the DME and/or orthotic devices

    provided.

           164.    On information and belief, in furtherance of the scheme to defraud alleged herein,

    one or more of the Retail Owners, through the Retailers, purchased inexpensive DME and/or

    orthotic devices from wholesalers not named as defendants herein that were counterfeit or


                                                    44

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    45281
                                                                45 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2569
                                       6764


    knockoffs of trademarked items made by other manufacturers. At all relevant times mentioned

    herein, the Retailers knew that they could purchase the counterfeit items at a fraction of the cost

    of the actual, trademarked.

            165.    On information and belief, in furtherance of the scheme to defraud alleged herein,

    the Retailers purchased the cheap DME and/or orthotic devices in bulk and routinely

    mispresented the nature, quality and cost of the items in order to fraudulently obtain and

    maximize their reimbursement far in excess of the amounts they were entitled to receive under

    the No-fault Law.

            166.    In other instances, in furtherance of the scheme to defraud alleged herein, one or

    more of the Retailers entered into agreements with one or more of the Wholesale Defendants

    whereby the Wholesale Defendants supplied the Retailers with invoices that were used to

    document false, inflated and outrageous wholesale costs, which one or more of the Retailers then

    submitted to insurers, in general, and Plaintiffs, in particular, as part of their proof of claim.

            167.    In furtherance of the scheme to defraud alleged herein, the wholesale invoices

    provided by the Wholesale Defendants to the Retailers included artificial prices that exceeded the

    actual wholesale price of the DME and/or orthotic devices reflected therein.

            168.    To the extent the Retailers provided any DME and/or orthotic devices to No-fault

    Claimants, the DME and/or orthotic devices were inexpensive items that were materially

    misrepresented in the wholesale invoices received from the Wholesale Defendants.

            169.    The wholesale invoices provided by the Wholesale Defendants to the Retailers

    reflected grossly inflated prices, upwards of 10 to 20 times the actual prices that the Retailers

    paid for the DME and/or orthotic devices when they were actually provided.

            170.    In furtherance of the scheme to defraud alleged herein, each of the wholesale

    invoices provided by the Wholesale Defendants to the Retailers intentionally omitted the make,


                                                      45

                                                                                                         Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    46281
                                                                46 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2570
                                       6765


    model, or manufacturer of the DME and/or orthotic devices reflected in the invoice, thereby

    ensuring that the nature and quality of the item that was supposedly provided could not be

    verified based on the wholesale invoice alone.

           171.    In some instances, on information and belief, the DME and/or orthotic devices

    reflected in the wholesale invoices provided by the Wholesale Defendants to the Retailers were

    never actually provided to the Retailers; rather, the Wholesale Defendants created and provided

    the wholesale invoices to the Retailers to create the illusion of a sale.

           172.    On information and belief, the wholesale invoices were provided to one or more

    of the Retailers to camouflage the conversion of the Retailers’ checks payable to the Wholesale

    Defendants, which the Wholesale Defendants cashed at check cashing establishments or through

    other means.

           173.    On information and belief, one or more of the Retailers would issue checks to the

    Wholesale Defendants for the full amount of the inflated wholesale invoice. The Wholesale

    Defendants would then convert the checks to cash through check cashing establishments, or by

    other means, and would return a substantial portion of the money to the Retailers, keeping a

    portion of the profits of the scheme for themselves.

           174.    On information and belief, in furtherance of the scheme to defraud alleged herein,

    one or more of the Retailers requested that the Wholesale Defendants have their checks cashed

    on their corporate accounts to fraudulently demonstrate to insurers, such as Plaintiffs, that they

    paid for the wholesale items when, in fact, they did not.

           175.    In furtherance of the scheme to defraud alleged herein, one or more of the

    Retailers routinely submitted fraudulent documents, including, but not limited to, claim forms,

    prescriptions, delivery receipts, and wholesale invoices that materially misrepresented the nature,

    quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.


                                                      46

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    47281
                                                                47 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2571
                                       6766


            176.    The Wholesale Defendants and No-fault Clinics provided the means through

    which the Defendants were able to execute their scheme to defraud.

            177.    In every instance, the wholesale invoices and prescriptions were provided with the

    knowledge that they would be submitted to insurers, in general, and Plaintiffs, in particular, to

    obtain reimbursement under the No-fault Law in excess of the actual permissible charge for the

    DME and/or orthotic devices purportedly provided.

            178.    In furtherance of the scheme to defraud alleged herein, the Retailers routinely

    submitted fraudulent bills seeking the maximum possible amount of reimbursement under the

    No-fault law for expensive DME and/or orthotic devices that were never actually provided or not

    provided as billed and/or, if provided, provided pursuant to a predetermined course of treatment,

    without regard to medical necessity.

            179.    In many cases, the Retailers never actually provided the DME for which they

    billed Plaintiffs.

            180.    In furtherance of the scheme to defraud alleged herein, like the wholesale

    invoices, the Retailers’ bills intentionally omitted the make, model and manufacturer of the DME

    and/or orthotic devices purportedly provided to No-fault Claimants in order to conceal the fact

    that the DME and/or orthotic devices purportedly provided were inexpensive and of poor quality,

    to the extent they were provided at all.

            181.    In furtherance of the scheme to defraud alleged herein, upon receiving the

    wholesale invoices from the Wholesale Defendants and/or other suppliers, the Retailers, as a

    matter of pattern and practice, generated and submitted bills to Plaintiffs knowingly

    misrepresenting the type, quality, and cost of DME and/or orthotic devices purportedly

    purchased from the Wholesalers and provided to Claimants.

            182.    By way of example and not limitation, and as set forth in the “Non-Fee Schedule


                                                    47

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    48281
                                                                48 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2572
                                       6767


    Scheme to Defraud” section below, nearly all the Retail Owners, through their respective

    Retailers, routinely submitted bills to Plaintiffs for Non-Fee Schedule items wherein the

    Retailers misrepresented that: (i) certain DME and/or orthotic devices were reimbursable under

    the relevant Fee Schedule in existence at the time when, in fact, the Retailers were utilizing the

    exact same phantom codes for which there was no published fee schedule; (ii) the charges

    reflected on the Retailers’ bills for Non-Fee Schedule items were the lesser of their acquisition

    costs or the usual and customary prices charged to the general public; and/or (iii) the Fee

    Schedule codes and descriptions contained in the Retailers’ bills corresponded with the

    equipment purportedly provided.

           183.    In addition, as set forth in the “Fee Schedule Scheme to Defraud” section below,

    the Retail Owners, through their respective Retailers, routinely submitted fraudulent bills to

    Plaintiffs (i) in support of expensive custom-fabricated DME and/or orthotic devices, such as

    LSOs, knee, wrist, elbow and shoulder braces that were never provided; (ii) in support of

    expensive DME and/or orthotic devices that required a customized fitting that they never

    performed; and/or (iii) which sought reimbursement rates under expensive fee schedule codes for

    DME and/or orthotic devices that the Retailer never actually provided.

           184.    In furtherance of the scheme to defraud and to maximize reimbursement from

    Plaintiffs, virtually every bill submitted by the Retailers deliberately obscured all identifying

    information relating to the billed-for DME and/or orthotic devices so as to prevent Plaintiffs

    from determining the appropriate charges associated with any such DME and/or orthotic device

    or whether the specific DME and/or orthotic device was medically necessary.

           185.    In furtherance of the scheme to defraud alleged herein, the Retail Owners, through

    their respective Retailers, routinely submitted fraudulent bills in support of expensive custom

    fabricated DME and/or orthotic devices, such as LSOs, knee, wrist, elbow, and shoulder braces


                                                   48

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    49281
                                                                49 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2573
                                       6768


    that were never provided.     In other instances, the Retail Owners, through their respective

    Retailers, routinely submitted fraudulent bills in support of expensive DME and/or orthotic

    devices that required a custom fitting and/or adjustment which they never performed. By way of

    example and not limitation, Exhibit “8” in the accompanying Compendium of Exhibits is a

    spreadsheet containing a representative sample of claims in which one or more of the Retail

    Owners, through their respective Retailers, billed for expensive custom fabricated DME and/or

    orthotic devices that were never provided.       In addition, Exhibit “9” in the accompanying

    Compendium of Exhibits is a representative sample of claims in which one or more of the Retail

    Owners, through their respective Retailers, billed for supports and/or braces that required fittings

    and adjustments which they never performed.

           186.    Defendants’ activity promoted and facilitated other acts that imposed costs onto

    Plaintiffs well beyond the insurance proceeds that Defendants collected, including, but not

    limited to, Plaintiffs’ expenditures for verifying each fraudulent claim through examinations

    under oath, associated attorneys’ and court reporting fees, independent medical examinations

    (“IMEs”), and peer reviews.

                       THE NON-FEE SCHEDULE SCHEME TO DEFRAUD

    1.     Fraudulent Billing Under Phantom Codes Not Recognized in the Fee Schedule

           187.    In furtherance of the scheme to defraud alleged herein, one or more of the Retail

    Owners, through their respective Retailers, including, but not limited to, Advanced Pharmacy,

    Almatcare Medical Supply, AVA Custom Supply, BA2RO, Daily Medical, East 19 Medical

    Supply, Gerritsen Medcare, Helpful Medical Supply, Lenex Services, Lida’s Medical Supply,

    Life Equipment, Med Equipments Service, Orion Supplies, Prompt Medical Supply, Right

    Choice Medical Supply, Skapars Health Products, Smart Choice Medical Supply, Top Q,

    Voorhies, and Well Care, routinely submitted bills for Non-Fee Schedule items, wherein they


                                                    49

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    50281
                                                                50 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2574
                                       6769


    misrepresented that those items were reimbursable under the Fee Schedule when, in fact, they

    were utilizing exact same phantom codes for the same items that were not listed on the relevant

    Fee Schedule in existence at the time. See Exhibit “2.”

           188.    By way of example and not limitation one or more of the Retail Owners, through

    their respective Retailers, including, but not limited to, Almatcare Medical Supply, BA2RO,

    Daily Medical, East 19 Medical Supply, Helpful Medical Supply, Lida’s Medical Supply, Life

    Equipment, Orion Supplies, Prompt Medical Supply, Smart Choice Medical Supply, Voorhies,

    and Well Care, routinely submitted bills to Plaintiffs for “Heat Lamp, with stand, includes bulb,

    or infrared element” and/or “Heat Lamp” units using phantom codes E0200 and E0205,

    respectively, which are not recognized in the Fee Schedule, in amounts ranging from $74.62 to

    $453.60, notwithstanding that, to the extent any DME was provided, the infrared heat lamps

    purportedly provided were actually cheap, hand held heat lamps, reimbursable, if at all, as a

    Non-Fee Schedule item, for which the usual and customary price charged to the general public is

    no more than $20.00.      Exhibit “10” in the accompanying Compendium of Exhibits is a

    representative sample of claims paid by one or more Plaintiffs wherein the above listed Retailers

    submitted fraudulent bills for a heat lamp unit using a phantom code not recognized under the

    relevant Fee Schedule in existence at the time.

           189.    By billing under the same phantom codes for the heat lamp units one or more of

    the Retail Owners, through their respective Retailers, billed and were paid nearly ten times what

    they would have otherwise have been entitled to receive, if anything, under the No-fault Law.

           190.    By way of further example and not limitation, one or more of the Retail Owners,

    through their respective Retailers, including, but not limited to AVA Custom Supply, BA2RO,

    Daily Medical, Helpful Medical Supply, Lenex, Med Equipments Service, and Smart Choice

    Medical Supply routinely submitted bills to Plaintiffs for “portable (overtub type)” and/or


                                                      50

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    51281
                                                                51 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2575
                                       6770


    “nonportable (built-in type)” “whirlpools,” using phantom codes E1300 and E1310, respectively,

    which were not recognized under the relevant Fee Schedule in existence at the time, in amounts

    ranging from $74.00 to $818.00, notwithstanding that, to the extent anything was provided, the

    whirlpools are inexpensive “jet spas,” for which the usual and customary price charged to the

    general public is no more than $40.00. Exhibit “11” in the accompanying Compendium of

    Exhibits is a representative sample of claims paid by one or more Plaintiffs wherein the above-

    listed Retailers submitted fraudulent bills for whirlpools using a phantom code not recognized

    under the relevant Fee Schedule in existence at the time.

           191.    By billing under the same phantom codes for the whirlpools, one or more of the

    Retail Owners through their respective Retailers, billed and were paid almost six times more than

    they would have otherwise have been entitled to receive, if anything, under the No-fault Law.

           192.    Separate and apart from billing for the same heat lamps and whirlpools under the

    same phantom codes not recognized under the Fee Schedule, one or more of the Retail Owners,

    through their respective Retailers, routinely submitted bills for other Non-Fee Schedule items

    using the same phantom codes in which they materially misrepresented that the items were

    reimbursable under the relevant Fee Schedule in existence at the time and the amount they were

    entitled to receive. By way of example and not limitation:

                   •     The Retail Owners, through their respective Retailers, including but
                         not limited to Almatcare Medical Supply, BA2RO, Daily Medical,
                         East 19 Medical Supply, Helpful Medical Supply, Lida’s Medical
                         Supply, Orion Supplies, Prompt Medical Supply, Smart Choice
                         Medical Supply, and Well Care, routinely submitted bills to Plaintiffs
                         for “Water Circulating Heat Pad with Pump” units using phantom
                         code E0217, in amounts ranging from $420.00 to $1,295.64,
                         notwithstanding that, to the extent anything was provided, the water
                         circulating units were cheap aqua relief systems reimbursable, if at all,
                         as a Non-Fee Schedule item, for which the usual and customary price
                         charged to the general public is no more than $200.00. Exhibit “12” in
                         the accompanying Compendium of Exhibits is a representative sample
                         of claims paid by one or more Plaintiffs where the above listed


                                                    51

                                                                                                     Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    52281
                                                                52 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2576
                                       6771


                     Retailers submitted fraudulent bills for a water circulation unit using a
                     phantom code not recognized under the relevant Fee Schedule in
                     existence at the time.
                •    The Retail Owners, through their respective Retailers, including but
                     not limited to BA2RO, Daily Medical, Helpful Medical Supply, Lenex
                     Services, Med Equipments Service, and Well Care, routinely
                     submitted bills to Plaintiffs for TENS/EMS units and/or EMS Units
                     with accessory kits, using phantom codes E0720, E0745, and E0762,
                     in amounts ranging from $95.37 to $1,256.00, notwithstanding that, to
                     the extent anything was provided, the stimulator units are actually
                     cheap “digital therapy machines” and/or TENS/EMS units,
                     reimbursable, if at all, as Non-Fee Schedule items, for which the usual
                     and customary price charged to the general public is no more than
                     $30.00. Exhibit “13” in the accompanying Compendium of Exhibits
                     is a representative sample of claims paid by one or more Plaintiffs
                     where the above listed Retailers submitted fraudulent bills for
                     stimulator units using the same phantom codes not recognized under
                     the relevant Fee Schedule in existence at the time.
                •    The Retail Owners, through their respective Retailers, including but
                     not limited to Daily Medical, and Orion Supplies, routinely submitted
                     bills to Plaintiffs for “Deep Tissue Massagers”, in amounts ranging
                     from $32.00 to $225.31 using phantom code L1399, notwithstanding
                     that, to the extent any DME was provided, the DME purportedly
                     supplied were simple and inexpensive hand massagers, reimbursable,
                     if at all, as a Non-Fee Schedule item, for which the usual and
                     customary price charged to the general public is no more than $20.00.
                     Exhibit “14” in the accompanying Compendium of Exhibits is a
                     representative sample of claims paid by one or more Plaintiffs where
                     the above listed Retailers submitted fraudulent bills for massagers
                     using the same phantom code not recognized under the relevant Fee
                     Schedule in existence at the time.
                •    The Retail Owners, through their respective Retailers, including but
                     not limited to Almatcare Medical Supply, Daily Medical, Med
                     Equipments Service, Prompt Medical Supply, and Smart Choice
                     Medical Supply routinely submitted bills to Plaintiffs for “Shoulder
                     Brace (custom)” in amounts ranging from $80.00 to $690.00 using
                     phantom code L3652, notwithstanding that, to the extent any DME
                     was provided, the shoulder braces purportedly supplied were simple
                     inexpensive, one-size-fits-all braces, reimbursable, if at all, as a Non-
                     Fee Schedule item, for which the usual and customary price charged
                     to the general public is no more than $15.00. Exhibit “15” in the
                     accompanying Compendium of Exhibits is a representative sample of
                     claims paid by one or more Plaintiffs where the above listed Retailers
                     submitted fraudulent bills for shoulder braces using the same phantom
                     code not recognized under the relevant Fee Schedule in existence at
                     the time.

                                                52

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    53281
                                                                53 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2577
                                       6772


                •    The Retail Owners, through their respective Retailers, including but
                     not limited to AVA Custom Supply, Helpful Medical Supply, and
                     Voorhies routinely submitted bills to Plaintiffs for “TENS/EMS
                     Placement Belts” and/or “TENS Unit Belts” in amounts ranging from
                     $26.25 to $318.34 using phantom code E0731, notwithstanding that,
                     to the extent any DME was provided, the belts were thin cloth wraps
                     lacking electrode pads, reimbursable, if at all, as a Non-Fee Schedule
                     item, for which the usual and customary price charged to the general
                     public is no more than $15.00. Exhibit “16” in the accompanying
                     Compendium of Exhibits is a representative sample of claims paid by
                     one or more Plaintiffs where the above listed Retailers submitted
                     fraudulent bills for EMS/TENS placement belts using the same
                     phantom codes not recognized under the relevant Fee Schedule in
                     existence at the time.
                •    The Retail Owners, through their respective Retailers, including but
                     not limited to Lenex Services and Med Equipments Service, routinely
                     submitted bills to Plaintiffs for “custom fabricated” wrist orthoses, in
                     amounts ranging from $76.00 to $152.00 using phantom code L3800,
                     notwithstanding that, to the extent any DME was provided, the wrist
                     orthoses purportedly supplied were simple, one-size-fits-all wrist
                     supports, reimbursable, if at all, as a Non-Fee Schedule item, for
                     which the usual and customary price charged to the general public is
                     no more than $8.00. Exhibit “17” in the accompanying Compendium
                     of Exhibits is a representative sample of claims paid by one or more
                     Plaintiffs where the above listed Retailers submitted fraudulent bills
                     for wrist supports using the same phantom code not recognized under
                     the relevant Fee Schedule in existence at the time.
                •    The Retail Owners, through their respective Retailers, including but
                     not limited to BA2RO and Top Q, routinely submitted bills to
                     Plaintiffs for “Bed Boards” in amounts ranging from $48.51 to $97.02
                     using phantom code E0273, notwithstanding that, to the extent any
                     DME was provided, the bed board purportedly supplied was
                     an inexpensive, thin piece of foldable cardboard or other material,
                     reimbursable, if at all, as a Non-Fee Schedule item, for which the
                     usual and customary price charged to the general public is no more
                     than $30.00. Exhibit “18” in the accompanying Compendium of
                     Exhibits is a representative sample of claims paid by one or more
                     Plaintiffs where the above listed Retailers submitted fraudulent bills
                     for bed boards using the same phantom codes not recognized under
                     the relevant Fee Schedule in existence at the time.
                •    The Retail Owners, through their respective Retailers; including but
                     not limited to Daily Medical, routinely submitted bills to Plaintiffs for
                     “Orthopedic Cervical Double Loop Pillow” and/or “Cervical Pillow”
                     in amounts ranging from $24.00 to $98.00 using phantom codes
                     L0943 and E0943, notwithstanding that, to the extent any DME was
                     provided, the pillows purportedly supplied were simple, inexpensive,

                                                53

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    54281
                                                                54 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2578
                                       6773


                          foam rolls, reimbursable, if at all, as a Non-Fee Schedule item, for
                          which the usual and customary price charged to the general public is
                          no more than $10.00.            Exhibit “19” in the accompanying
                          Compendium of Exhibits is a representative sample of claims paid by
                          one or more Plaintiffs where the above listed Retailer submitted
                          fraudulent bills for cervical pillows using the same phantom code not
                          recognized under the relevant Fee Schedule in existence at the time.
                   •      The Retail Owners, through their respective Retailers; including but
                          not limited to Med Equipments Service, routinely submitted bills to
                          Plaintiffs for EMS Accessory Kits, in amounts ranging from $46.00 to
                          $92.00, using phantom code K0118, notwithstanding that, to the
                          extent any DME was provided, the accessory kits purportedly supplied
                          were simple kits consisting of a battery, conductive fluid, and
                          replacement electrodes/wires, reimbursable, if at all, as a Non-Fee
                          Schedule item, for which the usual and customary price charged to the
                          general public is no more than $15.00. Exhibit “20” in the
                          accompanying Compendium of Exhibits is a representative sample of
                          claims paid by one or more Plaintiffs where the above listed Retailer
                          submitted fraudulent bills for EMS accessory kits using the same
                          phantom code not recognized under the relevant Fee Schedule in
                          existence at the time.

           193.    By submitting to Plaintiffs bills that contained the exact same phantom codes not

    recognized under the relevant Fee Schedule in existence at the time, the Retail Owners, through

    their respective Retailers, deliberately misrepresented that their bills reflected either a

    reimbursement amount set by the Fee Schedule, or alternatively that their bills reflected the

    lesser of their acquisition cost plus 50%, or the usual and customary price for the public, when in

    reality, to the extent anything was provided, the items did not have a Fee Schedule code and the

    Retail Owners, through their respective Retailers, were entitled to receive only a fraction of the

    amount reflected in their bills.

           194.    Consequently, by submitting to Plaintiffs bills that contained the exact same

    phantom codes not recognized under the relevant Fee Schedule in existence at the time for the

    same items, the Retail Owners, through their respective Retailers, uniformly, deliberately and

    materially misrepresented the amounts that they were entitled to receive and deceived Plaintiffs,

    among others, into paying many times over what the No-fault Law would have otherwise

                                                    54

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    55281
                                                                55 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2579
                                       6774


    allowed for medically necessary DME and/or orthotic devices.

             195.   In addition to containing phantom codes that are not recognized under the relevant

    Fee Schedule in existence at the time, the Retailers’ bills routinely contained grossly inflated

    charges, supported by fraudulent wholesale invoices, where any wholesale invoices were

    supplied at all, for DME and/or orthotic devices that were inexpensive and of poor quality.

    2.       Fraudulent Billing Using Code 1399

             196.   In furtherance of the scheme to defraud alleged herein, many of the Retail

    Owners, through their respective Retailers, including, but not limited to, Almatcare Medical

    Supply, AVA Custom Supply, BA2RO, Daily Medical, East 19 Medical Supply, Gerritsen

    Medcare, Helpful Medical Supply, Lenex Services, Lida’s Medical Supply, Life Equipment, Med

    Equipments Service, Orion Supplies, Prompt Medical Supply, Skapars Health Products, Smart

    Choice Medical Supply, Top Q, Voorhies, and Well Care,, routinely submitted bills for Non-Fee

    Schedule items using Fee Schedule code E1399, which is reserved for miscellaneous items, and

    in doing so, they fraudulently misrepresented the nature and quality of the billed-for DME and/or

    orthotic devices and their acquisition costs. Exhibit “21” in the accompanying Compendium of

    Exhibits is a representative sample of claims paid by one or more Plaintiffs in which the above

    listed Retailers submitted fraudulent bills for Non-Fee Schedule items using Fee Schedule Code

    E1399.

             197.   By way of example and not limitation, the Retail Owners, through their respective

    Retailers, including Almatcare Medical Supply, BA2RO, Daily Medical, East 19 Medical

    Supply, Gerritsen Medcare, Helpful Medical Supply, Lenex Services, Lida’s Medical Supply,

    Med Equipments Service, Orion Supplies, Prompt Medical Supply, Skapars Health Products,

    Smart Choice Medical Supply, and Top Q, routinely submitted bills to Plaintiffs for massagers

    using code E1399, in amounts ranging from $43.40 to $299.85, falsely representing that the


                                                    55

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    56281
                                                                56 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2580
                                       6775


    amount billed is the lesser of the usual and customary price charged to the general public or the

    Retailer’s acquisition cost plus 50%, when, on information and belief, to the extent anything was

    provided, the massagers were simple, hand-held massagers for which the usual and customary

    price charged to the general public did not exceed $20.00.    Exhibit “22” in the accompanying

    Compendium of Exhibits is a representative sample of claims paid by one or more Plaintiffs in

    which the above listed Retailers submitted fraudulent bills for massagers using Fee Schedule

    Code E1399.

           198.   By way of further example and not limitation:

                  •     The Retail Owners, through their respective Retailers, including, but
                        not limited to, Almatcare Medical Supply, Daily Medical, East 19
                        Medical Supply, Lida’s Medical Supply, Med Equipments Service,
                        Orion Supplies, Prompt Medical Supply, and Well Care, routinely
                        submitted bills to Plaintiffs for hydrotherapy whirlpools using code
                        E1399, in amounts ranging from $168.25 to $628.00, falsely
                        representing that this amount was the lesser of the usual and
                        customary prices charged to the public or the Retailers’ acquisition
                        cost plus 50%, when, on information and belief, to the extent anything
                        was provided, the whirlpools are inexpensive “jet spas,” reimbursable,
                        if at all, as a Non-Fee Schedule item, for which the usual and
                        customary price charged to the general public is no more than $40.00.
                        Exhibit “23” in the accompanying Compendium of Exhibits is a
                        representative sample of claims paid by one or more Plaintiffs in
                        which the above listed Retailers submitted fraudulent bills for
                        hydrotherapy whirlpools using Fee Schedule Code E1399.
                  •     The Retail Owners, through their respective Retailers, including, but
                        not limited to, East 19 Medical Supply, Lenex Services, Med
                        Equipments Service, Orion Supplies, Prompt Medical Supply, and
                        Smart Choice Medical Supply, routinely submitted bills to Plaintiffs
                        for EMS belts using code E1399, in amounts ranging from $18.00 to
                        $73.00, falsely representing that this amount was the lesser of the
                        usual and customary prices charged to the public or the Retailers’
                        acquisition cost plus 50%, when, on information and belief, to the
                        extent anything was provided, the belts were thin cloth wraps lacking
                        electrode pads, reimbursable, if at all, as a Non-Fee Schedule item, for
                        which the usual and customary price charged to the general public is
                        no more than $15.00.           Exhibit “24” in the accompanying
                        Compendium of Exhibits is a representative sample of claims paid by
                        one or more Plaintiffs in which the above listed Retailers submitted
                        fraudulent bills for EMS belts using Fee Schedule Code E1399.

                                                   56

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    57281
                                                                57 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2581
                                       6776


                •    The Retail Owners, through their respective Retailers, including, but
                     not limited to, BA2RO, Lenex Services, Life Equipment, Med
                     Equipments Service, and Top Q, routinely submitted bills to Plaintiffs
                     for car seats using code E1399 in amounts ranging from $31.50 to
                     $189.00, falsely representing that these amounts were the lesser of the
                     usual and customary prices charged to the public or the Retailers’
                     acquisition cost plus 50%, when, on information and belief, to the
                     extent anything was provided, the car seats purportedly supplied were
                     inexpensive bubble pads or other material for which the usual and
                     customary price charged to the general public is not more than $13.00.
                     Exhibit “25” in the accompanying Compendium of Exhibits is a
                     representative sample of claims paid by one or more Plaintiffs in
                     which the above listed Retailers submitted fraudulent bills for car
                     seats using Fee Schedule Code E1399.
                •    The Retail Owners, through their respective Retailers, including, but
                     not limited to, Almatcare Medial Supply, BA2RO, Gerritsen Medcare,
                     Lida's Medical Supply, and Top Q, routinely submitted bills to
                     Plaintiffs for lumbar and/or general use cushions using code E1399 in
                     amounts ranging from $22.04 to $99.99, falsely representing that
                     these amounts were the lesser of the usual and customary prices
                     charged to the public or the Retailers’ acquisition cost plus 50%,
                     when, on information and belief, to the extent anything was provided,
                     the lumbar cushions purportedly supplied were inexpensive cushions
                     for which the usual and customary price charged to the general public
                     is not more than $10.00. Exhibit “26” in the accompanying
                     Compendium of Exhibits is a representative sample of claims paid by
                     one or more Plaintiffs in which the above listed Retailers submitted
                     fraudulent bills for lumbar and/or general use cushions using Fee
                     Schedule Code E1399.
                •    The Retail Owners, through their respective Retailers, including, but
                     not limited to, Almatcare Medical Supply, BA2RO, Daily Medical,
                     and Lida’s Medical Supply, routinely submitted bills to Plaintiffs for
                     EMS units using code E1399, in amounts ranging from $162.97 to
                     $299.85, falsely representing that this amount was the lesser of the
                     usual and customary prices charged to the public or the Retailers’
                     acquisition cost plus 50%, when, on information and belief, to the
                     extent anything was provided, the EMS Units are actually cheap
                     “digital therapy machines” and/or EMS Units, reimbursable, if at all,
                     as Non-Fee Schedule items, for which the usual and customary price
                     charged to the general public is no more than $30.00. Exhibit “27” in
                     the accompanying Compendium of Exhibits is a representative sample
                     of claims paid by one or more Plaintiffs in which the above listed
                     Retailers submitted fraudulent bills for EMS units using Fee Schedule
                     Code E1399.
                •    The Retail Owners, through their respective Retailers, including, but
                     not limited to, Lenex Services, Lida’s Medical Supply, and Med

                                               57

                                                                                               Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    58281
                                                                58 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2582
                                       6777


                     Equipments Service, routinely submitted bills to Plaintiffs for bed
                     boards using code E1399 in amounts ranging from $73.35 to $108.00,
                     falsely representing that these amounts were the lesser of the usual
                     and customary prices charged to the public or the Retailers’
                     acquisition cost plus 50%, when, on information and belief, to the
                     extent anything was provided, the bed boards purportedly supplied
                     were inexpensive thin pieces of cardboard or other material for which
                     the usual and customary price charged to the general public is not
                     more than $30.00. Exhibit “28” in the accompanying Compendium of
                     Exhibits is a representative sample of claims paid by one or more
                     Plaintiffs in which the above listed Retailers submitted fraudulent bills
                     for bed boards using Fee Schedule Code E1399.
                •    The Retail Owners, through their respective Retailers, including, but
                     not limited to, Almatcare Medical Supply, Daily Medical, and Lida’s
                     Medical Supply, routinely submitted bills to Plaintiffs for infrared
                     heating lamps using code E1399, in amounts ranging from $134.92 to
                     $357.00, falsely representing that this amount was the lesser of the
                     usual and customary prices charged to the public or the Retailers’
                     acquisition cost plus 50%, when, on information and belief, to the
                     extent anything was provided, the infrared heat lamps purportedly
                     provided were actually cheap, hand held heat lamps, reimbursable, if
                     at all, as a Non-Fee Schedule item, for which the usual and customary
                     price charged to the general public is no more than $20.00. Exhibit
                     “29” in the accompanying Compendium of Exhibits is a representative
                     sample of claims paid by one or more Plaintiffs in which the above
                     listed Retailers submitted fraudulent bills for infrared heating lamps
                     using Fee Schedule Code E1399.
                •    The Retail Owners, through their respective Retailers, including, but
                     not limited to, Med Equipments Service and Voorhies, routinely
                     submitted bills to Plaintiffs for hot/cold packs using code E1399 in
                     amounts ranging from $24.99 to $36.00, falsely representing that
                     these amounts were the lesser of the usual and customary prices
                     charged to the public or the Retailers’ acquisition cost plus 50%,
                     when, on information and belief, to the extent anything was provided,
                     the hot/cold packs purportedly supplied were inexpensive, one-time
                     use, disposable packs for which the usual and customary price charged
                     to the general public is not more than $5.00. Exhibit “30” in the
                     accompanying Compendium of Exhibits is a representative sample of
                     claims paid by one or more Plaintiffs in which the above listed
                     Retailers submitted fraudulent bills for hot/cold packs using Fee
                     Schedule Code E1399.
                •    The Retail Owners, through their respective Retailers, including, but
                     not limited to, Almatcare Medical Supply, Gerritsen Medcare, and
                     Lida’s Medical Supply, routinely submitted bills to Plaintiffs for
                     mattress pads using code E1399, in amounts ranging from $50.43 to
                     $155.52, falsely representing that this amount was the lesser of the

                                                58

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    59281
                                                                59 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2583
                                       6778


                         usual and customary prices charged to the public or the Retailers’
                         acquisition cost plus 50%, when, on information and belief, to the
                         extent anything was provided, the mattress pads purportedly provided
                         were actually cheap, foam bubble mattress pads, reimbursable, if at
                         all, as a Non-Fee Schedule item, for which the usual and customary
                         price charged to the general public is no more than $22.00. Exhibit
                         “31” in the accompanying Compendium of Exhibits is a representative
                         sample of claims paid by one or more Plaintiffs in which the above
                         listed Retailers submitted fraudulent bills for mattress pads using Fee
                         Schedule Code E1399.

    3.     Fraudulent Billing of Non-Fee Schedule Items under Fee Schedule Codes

           199.    In furtherance of the scheme to defraud alleged herein, the Retail Owners, through

    their respective Retailers, routinely submitted bills to Plaintiffs for Non-Fee Schedule Items

    using codes reserved for Fee Schedule Items in order to maximize the fraudulent charges they

    could submit to Plaintiffs, despite the fact that they never provided the billed-for items. By way

    of example and not limitation, the Retail Owners, through their respective Retailers, including

    but not limited to AOM Medical Supply, AVA Custom Supply, BA2RO, Daily Medical, East 19

    Medical Supply, Helpful Medical Supply, Lenex Services, Lida’s Medical Supply, Med

    Equipments Service, Orion Supplies, Prompt Medical Supply, Skapars Health Products, Smart

    Choice Medical Supply, Top Q, Voorhies, and Well Care, routinely submitted bills to Plaintiffs

    for “egg crate mattresses,” a Non-Fee Schedule Item which is nothing more than a thin, foam

    mattress pad, using the Fee Schedule code E0272, which is reserved for a “Foam Rubber

    Mattress,” reimbursable in the maximum amount ranging from $97.50 to $155.67 (depending on

    the year the DME was provided), and/or Fee Schedule code E0184, which is reserved for a “Dry

    Pressure Mattress,” reimbursable in the maximum amount of $153.13.

           200.    The Retailers never provided a Foam Rubber mattress to any No-fault Claimant.

           201.    The Retailers never provided a Dry Pressure Mattress to any No-fault Claimant.

           202.    To the extent any DME and/or orthotic device was provided, the Retailers



                                                   59

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    60281
                                                                60 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2584
                                       6779


    provided simple bubble mattress pads, which they described as “egg crate mattresses,” for which

    the usual and customary price charged to the general public did not exceed $22.00.

            203.   By submitting bills using codes E0272 and/or E0184, the Retail Owners, through

    their respective Retailers, materially misrepresented that they provided Foam Rubber or Dry

    Pressure mattresses, when they did not, and also materially misrepresented that the item

    purportedly provided was a Fee Schedule item, seeking reimbursement in amounts upwards of

    seven times what would otherwise have been a permissible charge for the Non-Fee Schedule

    item. Exhibit “32” in the accompanying Compendium of Exhibits is a representative sample of

    claims paid by one or more Plaintiffs in which one or more of the Retailers submitted fraudulent

    bills for egg crate mattresses by billing for the Non-Fee Schedule DME under a Fee Schedule

    code.

            204.   By way of further example and not limitation, the Retail Owners, through their

    respective Retailers, including but not limited to East 19 Medical Supply, Helpful Medical

    Supply, Lenex Services, Med Equipments Service, Orion Supplies, Prompt Medical Supply,

    Skapars Health Products, Smart Choice Medical Supply, and Well Care, routinely submitted bills

    to Plaintiffs for “bed boards,” which is a Non-Fee Schedule item, using Fee Schedule code

    E0274, which is reserved for an Overbed Table—an item that is customarily used in conjunction

    with a hospital bed—reimbursable in the maximum amount of $101.85.

            205.   The Retailers never provided an Overbed Table to any No-fault Claimant.

            206.   To the extent any DME and/or orthotic device was provided, the Retailers

    provided inexpensive, thin pieces of foldable cardboard or other material, which they described

    as “bed boards,” for which the usual and customary price charged to the general public did not

    exceed $30.00.

            207.   By submitting bills using code E0274, the Retail Owners, through their respective


                                                   60

                                                                                               Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    61281
                                                                61 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2585
                                       6780


    Retailers, materially misrepresented that they provided Overbed Tables, when they did not, and

    also materially misrepresented that the item purportedly provided was a Fee Schedule item,

    seeking reimbursement in amounts more than three times what would otherwise have been a

    permissible charge for the Non-Fee Schedule item.           Exhibit “33” in the accompanying

    Compendium of Exhibits is a representative sample of claims paid by one or more Plaintiffs in

    which one or more of the Retailers submitted fraudulent bills for bed boards by billing for the

    non-Fee Schedule DME under a Fee Schedule code.

                             FEE SCHEDULE SCHEME TO DEFRAUD

    1.      Fraudulent Billing for Custom Fabricated or Custom Fit DME and/or Orthotic
            Devices.

            208.   The term “custom-made” and/or “custom-fabricated” as used in the New York

    State Medicaid Fee Schedule refers to any DME, orthopedic footwear, orthotics or prosthetics

    fabricated solely for a particular person from mainly raw materials that cannot be readily

    changed to conform to another person’s needs. See Durable Medical Equipment, Orthotics,

    Prosthetics and Supplies Policy Guidelines, New York State Department of Health (Jul. 1, 2016),

    at 3.

            209.   Raw materials are used to create custom-made DME, orthopedic footwear,

    orthotics or prosthetics based on a particular person’s measurements, tracings and patterns. Id.

            210.   To bill under any Fee Schedule code reserved for custom-made DME and/or

    orthotic devices, a retailer is required to measure the recipient of the items and fabricate the

    custom-made item based on those measurements. Id.

            211.   In furtherance of the scheme to defraud, the Retail Owners, through their

    respective Retailers, routinely submitted fraudulent bills in support of expensive custom

    fabricated DME and/or orthotic devices, despite the fact that, to the extent anything was

    provided, the DME and/or orthotic devices were cheap, one-size-fits-all items that were not

                                                    61

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    62281
                                                                62 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2586
                                       6781


    custom fabricated to the Claimants’ measurements.

           212.    In addition to submitting bills for custom fabricated devices that were never

    provided, the Retail Owners, through their respective Retailers, routinely submitted fraudulent

    bills in support of expensive pre-fabricated DME and/or orthotic devices that required a fitting

    and adjustment in which the device has been trimmed, bent, molded, assembled, adjusted,

    modified, or otherwise customized to fit a specific patient by an individual with expertise, which

    they never provided. See id. at 3, 119.

           213.    In furtherance of the scheme to defraud, the Retailers routinely include

    measurement sheets with the bills submitted to Plaintiffs in an effort to create the illusion that a

    customized fitting was conducted for the Claimant in connection with providing the custom

    fabricated or pre-fabricated item.

           214.    On information and belief, the measurements were, in many cases, never

    performed and/or unnecessary as the fabrication or fitting required under the Fee Schedule code

    was never done.

           215.    On information and belief, the Retailers created and included the measurement

    sheets with their bill submissions for the purpose of created a fraudulent justification for billing

    under Fee Schedule codes with expensive reimbursement rates when, in fact, the requirements

    for reimbursement under such codes were never met. By way of example and not limitation,

    Defendant Life Equipment routinely bills under codes requiring a customized fitting, but never

    performs any customization.

           216.    By way of example and not limitation, under the relevant Fee Schedule in

    existence at the time, the permissible charges for lumbosacral orthoses (“LSOs”) range from

    $43.27, under code L0625 for basic, prefabricated LSOs that require a customized fitting, to

    $1,150.00 under code L0632 for more complex LSOs that are custom fabricated.


                                                    62

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    63281
                                                                63 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2587
                                       6782


           217.    In furtherance of the scheme to defraud, and to ensure they received the maximum

    reimbursement permitted under the relevant Fee Schedule in existence at the time for LSOs, the

    Retail Owners, through their respective Retailers, including but not limited to Advanced

    Orthopedic Solutions, Ava Custom Supply, Daily Medical, Helpful Medical Supply, Med

    Equipments Service, Orion Supplies, Prompt Medical Supply, Right Choice Medical Supply,

    Smart Choice Medical Supply, Skapars Health Products, and Well Care, routinely submitted

    fraudulent bills for LSOs using codes L0629, L0632, L0634 and/or L0636, which are reserved

    for more complex custom fabricated DME and/or orthotic devices, which they did not provide.

    Exhibit “34” in the accompanying Compendium of Exhibits is a representative sample of claims

    paid by one or more Plaintiffs where one or more of the Retailers submitted fraudulent bills for

    LSOs using codes L0629, L0632, L0634 and/or L0636.

           218.    By billing LSOs under codes L0629, L0632, L0634 and/or L0636, the Retail

    Owners, through their respective Retailers, falsely represented that they measured and/or

    customized the DME and/or orthotic device for the No-fault Claimant, when they did not, and/or

    that they fabricated the DME and/or orthotic device solely for a particular No-fault Claimant

    from mainly raw materials based on the No-fault Claimants’ measurements, tracings and

    patterns, which they did not.

           219.    Separate and apart from billing for custom fabricated LSOs, the Retail Owners,

    through their respective Retailers, including but not limited to Ace Orthopedic Services,

    Advanced Pharmacy, Almatcare Medical Supply, AOM Medical Supply, BA2RO, Daily Medical,

    East 19 Medical Supply, Gerristen Medcare, Helpful Medical Supply, Lenex Services, Lida’s

    Medical Supply, Life Equipment, Med Equipments Service, Orion Supplies, Prompt Medical

    Supply, Skapars Health Products, Top Q, Voorhies, Well Care, and XVV, routinely submitted

    bills for LSOs using codes reserved for prefabricated DME and/or orthotic devices that require a


                                                  63

                                                                                               Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    64281
                                                                64 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2588
                                       6783


    customized fitting, including, but not limited to, L0627, L0630, L0631, L0633, L0635 and/or

    L0637, notwithstanding that a customized fitting was never performed. Exhibit “35” in the

    accompanying Compendium of Exhibits is a representative sample of claims paid by one or more

    Plaintiffs where one or more of the Retailers submitted fraudulent bills for LSOs using codes

    L0627, L0630, L0631, L0633, L0635, and/or L0637.

           220.   To the extent any DME and/or orthotic devices were provided, the Retail Owners,

    through their respective Retailers, provided cheap, one-size-fits-all LSOs for which no

    customized fitting was ever performed.

           221.   Under the relevant Fee Schedule in existence at the time, the permissible charges

    for knee braces range from $65.00, under code L1830, for a prefabricated knee brace that

    requires a customized fitting, to $1,107.70, under code L1844, for more complex models that are

    custom fabricated.

           222.   The Retail Owners, through their respective Retailers, including but not limited to

    Ace Orthopedic Services, Advanced Pharmacy, AOM Medical Supply, BA2RO, Daily Medical,

    East 19 Medical Supply, Helpful Medical Supply, Lenex Services, Lida’s Medical Supply, Life

    Equipment, Med Equipments Service, Orion Supplies, Prompt Medical Supply, Right Choice

    Medical Supply, Skapars Health Products, Top Q, Voorhies, Well Care, and XVV, routinely

    submitted bills for knee braces using codes L1810, L1820, L1830, L1831, L1832, L1844, L1845

    and/or L1848, which are reserved for prefabricated DME and/or orthotic devices that require a

    customized fitting, which was never performed, or for custom fabricated knee braces that were

    never supplied. By way of example and not limitation, Exhibit “36” in the accompanying

    Compendium of Exhibits is a representative sample of claims paid by one or more Plaintiffs

    where one or more of the Retailers submitted fraudulent bills for knee braces using codes L1810,

    L1820, L1830, L1831, L1832, L1844, L1845 and/or L1848.


                                                  64

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    65281
                                                                65 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2589
                                       6784


           223.   To the extent any DME and/or orthotic devices were provided, the Retail Owners,

    through their respective Retailers, provided cheap, one-size-fits-all knee braces, which were not

    custom made to the Claimants’ measurements and for which no customized fitting was ever

    performed.

           224.   Under the relevant Fee Schedule in existence at the time, the permissible charges

    for a shoulder support range from $40.00, under code L3650, for a prefabricated shoulder

    support that requires a customized fitting, to $935.49, under code L3673, for more complex

    custom fabricated DME and/or orthotic devices.

           225.   In furtherance of the scheme to defraud, and to ensure they received the maximum

    reimbursement permitted under the relevant Fee Schedule in existence at the time for shoulder

    supports, the Retail Owners, through their respective Retailers, including but not limited to

    Advanced Orthopedics, AOM Medical Supply, Daily Medical, East 19 Medical Supply, Helpful

    Medical Supply, Lida’s Medical Supply, Orion Supplies, Prompt Medical Supply, Smart Choice

    Medical Supply, Skapars Health Products and Well Care, routinely submitted fraudulent bills for

    shoulder supports using codes L3671 and/or L3674, which are reserved for more complex

    custom fabricated DME and/or orthotic devices, which were not provided. Exhibit “37” in the

    accompanying Compendium of Exhibits is a representative sample of claims paid by one or more

    Plaintiffs where one or more of the Retailers submitted fraudulent bills for shoulder supports

    using code L3671 and/or L3674.

           226.   By billing shoulder supports under codes L3671 and/or L3674, the Retail Owners,

    through their respective Retailers, falsely represented that they measured and/or customized the

    DME and/or orthotic device for the No-fault Claimant, when they did not; and/or that they

    fabricated the DME and/or orthotic device solely for a particular No-fault Claimant from mainly

    raw materials based on the No-fault Claimant’s measurements, tracings and patterns, which they


                                                   65

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    66281
                                                                66 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2590
                                       6785


    did not do.

           227.    Separate and apart from billing for custom fabricated shoulder supports, to ensure

    they received the maximum reimbursement permitted under the relevant Fee Schedule in

    existence at the time for shoulder supports, the Retail Owners, through their respective Retailers,

    including but not limited to AVA Custom Supply, BA2RO, Daily Medical, East 19 Medical

    Supply, Gerristen Medcare, Helpful Medical Supply, Lenex Services, Lida’s Medical Supply,

    Life Equipment, Med Equipments Service, Orion Supplies, Skapars Health Products, Top Q,

    Voorhies and XVV, routinely submitted fraudulent bills for shoulder supports using codes L3650,

    L3652, L3670, L3675 and/or L3960 notwithstanding that a customized fitting was never

    performed. Exhibit “38” in the accompanying Compendium of Exhibits is a representative

    sample of claims paid by one or more Plaintiffs where one or more of the Retailers submitted

    fraudulent bills for shoulder supports using codes L3650, L3652, L3670, L3675 and/or L3960.

           228.    To the extent any DME and/or orthotic devices were provided, the Retail Owners,

    through their respective Retailers, provided cheap, one-size-fits-all shoulder supports for which

    no customized fitting was ever performed.

           229.    Under the relevant Fee Schedule in existence at the time, the permissible charges

    for wrist supports range from $47.50, under code L3908, for a prefabricated wrist support that

    requires a customized fitting, to $1,472.96, under code L3901, for more complex custom

    fabricated DME and/or orthotic devices.

           230.    In furtherance of the scheme to defraud, and to ensure they received the maximum

    reimbursement permitted under the relevant Fee Schedule in existence at the time for wrist

    supports, the Retail Owners, through their respective Retailers, including but not limited to

    BA2RO, Daily Medical, Lenex Services, Lida’s Medical Supply, Life Equipment, Prompt

    Medical Supply, Skapars Health Products, Well Care and XVV, routinely submitted fraudulent


                                                    66

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    67281
                                                                67 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2591
                                       6786


    bills for wrist supports using codes L3806, L3807, L3808, L3809, L3908 and/or L3984, despite

    the fact that the billed for item was never provided or not provided as billed and/or provided

    pursuant to a predetermined course of treatment, irrespective of medical necessity. Exhibit “39”

    in the accompanying Compendium of Exhibits is a representative sample of claims paid by one

    or more Plaintiffs where one or more of the Retailers submitted fraudulent bills for wrist

    supports using code L3806, L3807, L3808, L3809, L3908 and/or L3984.

           231.    To the extent any DME and/or orthotic devices were provided, the Retail Owners,

    through their respective Retailers, provided cheap, one-size-fits-all wrist supports, which were

    not custom made to the Claimants’ measurements and for which no customized fittings were ever

    performed.

           232.    Under the relevant Fee Schedule in existence at the time, the permissible charges

    for elbow supports range from $48.00 under code L3700, for basic, prefabricated supports, to

    $1092.33 under code L3740 for more complex custom fabricated DME and/or orthotic devices.

           233.    In furtherance of the scheme to defraud, and to ensure they received the maximum

    reimbursement permitted under the relevant Fee Schedule in existence at the time for elbow

    supports, the Retail Owners, through their respective Retailers, including but not limited to Daily

    Medical, Helpful Medical Supply, Lenex Services, Med Equipments Service, Orion Supplies and

    Skapars Health Products, routinely submitted fraudulent bills for elbow supports using codes

    L3702, L3710 and/or L3763, despite the fact that the billed for item was never provided or not

    provided as billed and/or provided pursuant to a predetermined course of treatment, irrespective

    of medical necessity.    Exhibit “40” in the accompanying Compendium of Exhibits is a

    representative sample of claims paid by one or more Plaintiffs where one or more of the Retailers

    submitted fraudulent bills for elbow supports using codes L3702, L3710 and/or L3763.

           234.    To the extent any DME and/or orthotic devices were provided, the Retail Owners,


                                                    67

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    68281
                                                                68 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2592
                                       6787


    through their respective Retailers, provided cheap, elastic, one-size-fits-all elbow supports,

    which were not custom made to the Claimants’ measurements and for which no customized

    fittings were ever performed.

           235.    Under the relevant Fee Schedule in existence at the time, the permissible charges

    for ankle braces ranged from $45.00, under code L1902, for basic, prefabricated ankle braces, to

    $750.00, under code L1970, for more complex items that are custom fabricated.

           236.    In furtherance of the scheme to defraud, and to ensure they received the maximum

    reimbursement permitted under the relevant Fee Schedule in existence at the time for ankle

    braces, the Retail Owners, through their respective Retailers, including but not limited to

    BA2RO, Daily Medical, Helpful Medical Supply, Lenex Services, Lida’s Medical Supply, Med

    Equipments Service, Skapars Health Products, Voorhies, Well Care, and XVV, routinely

    submitted fraudulent bills for ankle braces using codes L1902, L1904, L1906, L1910, L1951,

    L1971 and/or L1980, despite the fact that the billed for items were never provided or not

    provided as billed and/or provided pursuant to a predetermined course of treatment, irrespective

    of medical necessity.    Exhibit “41” in the accompanying Compendium of Exhibits is a

    representative sample of claims paid by one or more Plaintiffs where one or more of the Retailers

    submitted fraudulent bills for ankle braces using codes L1902, L1904, L1906, L1910, L1951,

    L1971 and/or L1980.

           237.    To the extent any DME and/or orthotic devices were provided, the Retail Owners,

    through their respective Retailers, provided cheap, elastic, one-size-fits-all ankle braces, which

    were not custom made to the Claimants’ measurements and for which no customized fittings

    were ever performed.

    2.     Fraudulent Billing of Cervical Traction Units

           238.    The Retailers, including but not limited to Ace Orthopedic Services, Advanced


                                                   68

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    69281
                                                                69 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2593
                                       6788


    Orthopedic Solutions, Advanced Pharmacy, Almatcare Medical Supply, AOM Medical Supply,

    AVA Custom Supply, BA2RO, Daily Medical, East 19 Medical Supply, Gerritsen Medcare,

    Helpful Medical Supply, Lenex Services, Lida’s Medical Supply, Life Equipment, Med

    Equipments Service, Orion Supplies, Prompt Medical Supply, Right Choice Medical Supply,

    Smart Choice Medical Supply, Right Choice Medical Supply, Skapars Health Products, Top Q,

    Voorhies, Well Care, and XVV, routinely submitted fraudulent bills to Plaintiffs for cervical

    traction units under Fee Schedule Codes E0855 and/or E0849.

           239.    On information and belief, the cervical traction units purportedly provided by the

    Retailers are inexpensive replicas or knockoffs of a trademarked cervical traction unit (the

    “Posture Pump”) manufactured and sold by Posture Pro, Inc., and/or other suppliers, with a

    wholesale price that is a fraction of the cost associated with the authentic device. By way of

    example and not limitation, Exhibit “42” in the accompanying Compendium of Exhibits is a

    representative sample of claims paid by one or more Plaintiffs where the Retailers submitted

    fraudulent bills for a cervical traction device.

           240.    In particular, the cervical traction units provided by Retailers Ace Orthopedic

    Services, Advanced Pharmacy, Life Equipment, Top Q and XVV are replicas or “knockoffs” of

    the Posture Pump, which were sold and distributed to the Retailers by Comfortland Medical. Inc.

    (“Comfortland”), under the brand name Comfortmax Cervical Hometrac.

           241.    On or about August 15, 2013, Comfortland was sued for patent infringement of

    the Posture Pump in the matter of Posture Pro, Inc. v. Comfortland Medical, Inc., 13-cv-1252

    (JVS) (AN) (hereinafter the “Comfortland Action”), for distributing a knockoff of the Posture

    Pump cervical traction unit under its Comfortmax Cervical Hometrac brand, which was of

    inferior quality to the Posture Pump model and which infringed upon the patent held by Posture

    Pro.


                                                       69

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    70281
                                                                70 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2594
                                       6789


            242.   Retailers Ace Orthopedic Services, Advanced Pharmacy, Lida’s Medical Supply,

    Life Equipment, Top Q, and XVV purchased the Comfortmax or similar unit from Comfortland,

    and continue to supply the knockoff device(s) and bill insurers, including Plaintiffs. By way of

    example and not limitation, Exhibit “43” in the accompanying Compendium of Exhibits is a

    representative sample of claims submitted to one or more Plaintiffs where the above listed

    Retailers submitted fraudulent bills for Comfortmax cervical traction devices.

            243.   On information and belief, to the extent the Retailers provided a cervical traction

    unit purportedly trademarked and/or manufactured by Posture Pro, the legitimate acquisition cost

    of such item is $65.00.

            244.   In each of the foregoing bills in Exhibits “43” and “44”, to the extent anything

    was supplied to No-fault Claimants at all, the Retailers provided basic, inexpensive cervical

    traction units pursuant to a predetermined course of treatment, regardless of medical necessity

    and misrepresented the nature, quality and cost of the items in each of the bills submitted to

    Plaintiffs.

            245.   By billing cervical traction units under codes E0855 and E0849, the Retail

    Owners, through their respective Retailers, falsely represented that they provided expensive,

    medically necessary cervical traction units when in actuality they provided cheap, inexpensive

    items that in many cases were replicas or knockoffs of trademarked items.

    3.      Fraudulent Billing for DME and/or Orthotic Devices Not Provided

            246.   In furtherance of the scheme to defraud alleged herein, the Retail Owners, through

    their respective Retailers, routinely submitted bills to Plaintiffs for DME and/or orthotic devices

    that were never provided.

            247.   By way of example and not limitation, the Retail Owners, through their respective

    Retailers, including but not limited to Almatcare Medical Supply, BA2RO, Daily Medical, East


                                                    70

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    71281
                                                                71 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2595
                                       6790


    19 Medical Supply, Gerristen Medcare, Helpful Medical Supply, Lenex Services, Lida’s Medical

    Supply, Life Equipment, Med Equipments Service, Orion Supplies, Prompt Medical Supply,

    Smart Choice Medical Supply, Top Q, Voorhies, Well Care, and XVV, routinely submitted bills

    to Plaintiffs for cervical collars under codes L0172, L0174, and L0180 in amounts up to and

    including $466.00, which were not provided as billed, if any were provided at all. By way of

    example and not limitation, Exhibit “44” in the accompanying Compendium of Exhibits is a

    representative sample of claims paid by one or more Plaintiffs where one or more of the Retailers

    submitted fraudulent bills for cervical collars under codes L0172, L0174, and/or L0180 in

    amounts ranging from $75.00 to $466.00.

           248.    Under the relevant Fee Schedule in existence at the time, the permissible charges

    for cervical collars range from $6.80, under code L0120 for basic, flexible, foam collars, to

    $322.50, under code L0200, for more complex cervical collars with occipital and mandibular

    supports meant for patients with severe neck injuries.

           249.    To the extent any DME and/or orthotic device was provided, the Retail Owners,

    through their respective Retailers, provided basic, inexpensive collars that were not medically

    necessary, inappropriate for the patient and not prescribed by the physician, which should have

    been billed, if at all, for $6.80 under code L0120.

           250.    By billing for cheap, inexpensive foam cervical collars under codes L0172, L0174

    and L0180, the Retail Owners, through their respective Retailers, falsely represented that they

    provided semi-rigid, thermoplastic, two-piece collars, and/or other complex, medically necessary

    collars, when they did not.

           251.    By way of further example and not limitation, the Retail Owners, through their

    respective Retailers, including but not limited to East 19 Medical Supply, Helpful Medical

    Supply, Lenex Services, Lida’s Medical Supply, Life Equipment, Med Equipments Service,


                                                     71

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    72281
                                                                72 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2596
                                       6791


    Orion Supplies, Prompt Medical Supply, Smart Choice Medical Supply, Voorhies, and XVV,

    routinely submitted fraudulent bills to Plaintiffs seeking reimbursement for “lumbar cushions”

    using codes E2611, E2612, E2614, and E2619, in amounts up to and including $609.75, which

    they did not provide as billed, if anything was provided at all. Exhibit “45” in the accompanying

    Compendium of Exhibits is a representative sample of claims paid by one or more Plaintiffs

    where one or more of the Retailers submitted fraudulent bills for lumbar cushions under codes

    E2611, E2612, E2614, and/or E2619 in amounts ranging from $46.39 to $609.75.

           252.   Under the relevant Fee Schedule in existence at the time, codes E2611, E2612,

    E2614 and E2619 are reserved for DME satisfying the description of “Wheelchair Back

    Cushion” and/or other wheelchair accessories, and are specifically reserved for support used in

    connection with a wheelchair.

           253.   None of the No-fault Claimants who purportedly received a lumbar cushion or

    replacement cushion cover from one or more of the Retailers, billed under codes E2611, E2612,

    E2614, and/or E2619, was wheelchair bound.

           254.   To the extent any DME and/or orthotic device was provided, the lumbar cushions

    were not specialized wheelchair cushions, but rather simple back cushions for use in any chair

    that would otherwise be reimbursable under code E0190 at $22.04.

           255.   By billing lumbar cushions under codes E2611, E2612, E2614, and/or E2619, the

    Retail Owners, through their respective Retailers, falsely represented that they provided

    specialized wheelchair cushions and/or covers, when they did not.

      ADVANCED PHARMACY’S FRAUDULENT BILLING FOR PHARMACEUTICALS
                   UNDER THE PHARMACY FEE SCHEDULE

           256.   In addition to submitting fraudulent claims for reimbursement of DME and/or

    orthotic devices as part of the Fee Schedule scheme to defraud described herein, Retailer

    Advanced Pharmacy also submitted fraudulent claims for pharmaceuticals as part of a separate,

                                                   72

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    73281
                                                                73 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2597
                                       6792


    but related Fee Schedule scheme to defraud.

            257.    On information and belief, in furtherance of the scheme to defraud Plaintiffs,

    Advanced Pharmacy dispensed medically unnecessary medications to No-fault Claimants and

    deliberately overcharged for pain relief patches and compound drug medications, for which

    significantly cheaper, substantially equivalent over-the-counter medications were available.

            258.    By way of example and not limitation, Advanced Pharmacy routinely dispenses

    MaC Patches (hereinafter “Pain Relief Patches”) and bills insurers exorbitant prices exceeding

    $1,000.00 per bill, notwithstanding that the same or nearly identical patches are commercially

    available in prices that are a small fraction of the cost.

            259.    On information and belief, Advanced Pharmacy also dispenses compound

    medications and bills insurers exorbitant prices exceeding $1,000.00 per bill, notwithstanding

    that much cheaper pain creams are available in prices that are fraction of the cost. Moreover, on

    information and belief, such compound medications are medically unnecessary as they are

    routinely billed in the same formulation, pursuant to a formulaic and fraudulent prescription from

    the No-fault Clinic, and are not tailored specifically for the patients’ needs.

            260.    On information and belief, in furtherance of the scheme to defraud and to

    maximize and exploit reimbursement under the payment formulas of the No-fault law, the

    referring HCPs never prescribe the less expensive over-the-counter or commercially available

    equivalent medications; instead, in exchange for kickbacks and/or other financial consideration,

    the HCPs issue identical, formulaic prescriptions for expensive Pain Relief Patches and/or

    compound products to facilitate excessive billing for medications that are not medically

    necessary.

            261.    Under 12 N.Y.C.R.R. § 440.5(a), entitled the Pharmacy Fee Schedule, the

    maximum reimbursement or payment for prescription drugs or medicines,


                                                      73

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    74281
                                                                74 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2598
                                       6793


           including all brand name and generic prescription drugs or medicines, shall be the
           Average Wholesale Price for the national drug code for the prescription drug or
           medicine on the day it was dispensed minus twelve percent of the Average
           Wholesale price plus a dispensing fee of four dollars for brand name drugs or
           medicines or minus twenty percent of the Average Wholesale Price plus a
           dispensing fee of five dollars for generic drugs or medicines set forth fee
           schedule.

    Average Wholesale Price (“AWP”) is defined under 12 N.Y.C.R.R. 440.2 as:

           [T]he average wholesale price of a prescription drug as provided in the most
           current release of the Red Book published by Thomson Reuters or Medi-Span
           Master Drug Database by Wolters Kluwar Health or any successor publisher, on
           the day a prescription drug is dispensed or other nationally recognized drug
           pricing index adopted by the Chair or Chair's designee.

    For compound medications, reimbursement is calculated at the ingredient level, with each

    ingredient identified using the applicable National Drug Code (“NDC”) of the drug product, and

    the corresponding quantity. See 12 N.Y.C.R.R. 440.5(d).

           262.    On information and belief, in each instance where Advanced Pharmacy submitted

    bills to insurers, in general, and Plaintiffs, in particular, for pharmaceuticals, Advanced Pharmacy

    billed the items at the full AWP, without applying any of the required deductions in accordance

    with the Pharmacy Fee Schedule. Moreover, on information and belief, the bills contained

    inflated AWP prices for the Pain Relief Patches and/or individual ingredients in the compound

    medications Advanced Pharmacy purportedly supplied to No-fault Claimants.

           263.    By way of example and not limitation, in contravention of 12 N.Y.C.R.R. § 440.5,

    which provides the maximum permissible charge for pharmaceuticals, Retailer Advanced

    Pharmacy, on information and belief, routinely billed for dollar amounts greater than those

    allowed under the Pharmacy Fee Schedule. Exhibit “46” in the accompanying Compendium of

    Exhibits is a representative sample of claims where Advanced Pharmacy billed one or more

    Plaintiffs for Pain Relief Patches and/or compound medications in amounts greater than the

    dollar amounts allowed under the Pharmacy Fee Schedule.


                                                    74

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    75281
                                                                75 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2599
                                       6794


           264.    By submitting bills to Plaintiffs for pharmaceuticals in excess of the relevant Fee

    Schedule in existence at the time, M. Khaimov, through Advanced Pharmacy, deliberately

    misrepresented the amounts Advanced Pharmacy was entitled to receive under the No-fault Law,

    to the extent that the Pain Relief Patches and/or compound medications were provided at all.

                                   MONEY LAUNDERING SCHEME

           265.    Defendants knew that the money paid by insurers, in general, and Plaintiffs, in

    particular, to the Retailers represented the proceeds and profits of their unlawful activity.

           266.    To ensure that they would ultimately receive their ill-gotten gains, on information

    and belief, one or more of the Defendants engaged in a complex check cashing and/or money

    laundering scheme in furtherance of the scheme to defraud.

           267.    These covert transactions were facilitated through various clandestine

    arrangements among one or more of the Retail Defendants, Wholesale Defendants, check

    brokers (who acted as intermediaries between the check cashers and the Retail and Wholesale

    Defendants in order to conceal the true beneficiaries of the transactions) and check cashers.

           268.    As described herein, on information and belief, the Defendant Retailers and

    Defendant Wholesalers generated significant amounts of cash through transactions with check

    cashers and/or other financial arrangements. This cash was used to facilitate, among other

    things: (i) the secret cash kickback arrangements between the Defendant Retailers and Wholesale

    Defendants that were essential to foster the illusion that the Retailers actually paid the inflated

    amounts for DME and/or orthotic devices reflected on the wholesale invoices; (ii) the secret cash

    kickback arrangements between the Defendant Retailers and No-fault Clinics, which were

    necessary to induce the clinics to supply the Defendant Retailers with prescriptions for bogus

    DME and/or orthotic devices; and (iii) the Defendant Retailers’ and Defendant Wholesalers’

    transactions, which were intentionally disguised as business expenses in order evade corporate


                                                     75

                                                                                                    Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    76281
                                                                76 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2600
                                       6795


    tax liabilities through false deductions and/or the under reporting of income, thereby maximizing

    the Defendants’ profits from, and enhancing their incentives to continue, the fraudulent activities

    described herein.

           269.     As part of the scheme, one or more of the Defendants routinely presented

    numerous checks to check cashers that were structured in amounts slightly under the $10,000

    floor that would have triggered compulsory reporting to the government. These checks were: (i)

    payable to entities that maintained bank accounts, but had no apparent business or lawful

    purpose; (ii) payable to fictitious payees intended to conceal the true beneficiaries of the

    transactions; and/or (iii) presented by “brokers” who acted as intermediaries between the check

    cashers, Retailers and Wholesale Defendants in order to conceal the true beneficiaries of the

    transactions.

           270.     On information and belief, in exchange for a nominal fee, nearly all of the cash

    generated by the check cashing transactions involving the Wholesale Defendants was returned to

    the Retailers. In particular, in furtherance of the scheme to defraud, to create the illusion that the

    Retailers paid the grossly inflated prices on the invoices provided by the Wholesale Defendants,

    the Retailers issued checks to the Wholesale Defendants, among others, for the full amounts

    reflected on the wholesale invoice(s).      The Retailers used those checks to demonstrate to

    Plaintiffs, and others, that they paid the false wholesale invoice amounts and used the returned

    cash to pay kickbacks to, among others, the clinics that issued fraudulent and/or forged

    prescriptions for DME.

           271.     In reality, on information and belief, the Wholesale Defendants converted the

    checks they received from the Retailers to cash and secretly returned cash to the Retailers up to

    98% of the wholesale invoice amounts.

           272.     Through these transactions, the Retailers were able to surreptitiously obtain cash,


                                                     76

                                                                                                     Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    77281
                                                                77 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2601
                                       6796


    which in turn would be used to, among other things, pay kickbacks to the No-fault Clinics in

    exchange for prescriptions of DME and/or orthotic devices, and to the Wholesale Defendants in

    exchange for inflated wholesale invoices, thereby maintaining a symbiotic relationship necessary

    to facilitate the scheme to defraud.

                                     DISCOVERY OF THE FRAUD

           273.    To induce Plaintiffs to promptly reimburse their claims for DME and/or orthotic

    devices, Defendants have gone to great lengths to systematically conceal their fraud. By way of

    example and not limitation:

                   •     The Retail Owners, through their respective Retailers, routinely and
                         deliberately: (i) failed to submit wholesale invoices with their initial
                         bill submissions, thereby concealing the amounts that the Retailers
                         actually paid for any DME and/or orthotic devices, the manufacturer,
                         make, model, size and quality of the goods, and the actual value of the
                         goods in a legitimate marketplace; or (ii) submitted fraudulent
                         wholesale invoices from one or more of the Wholesale Defendants,
                         reflecting prices far in excess of those actually paid by the Retailers,
                         to the extent necessary to support the fraudulent charges;
                   •     With respect to Fee Schedule Items, the Retail Owners, through their
                         respective Retailers, routinely misrepresented in the bills submitted to
                         Plaintiffs that they provided more expensive items from the middle or
                         top end of the Fee Schedule, rather than the inexpensive, basic items
                         that actually were supplied;
                   •     The Retail Owners, through their respective Retailers, submitted false
                         delivery receipts in support of their bills that purported to demonstrate
                         the No-fault Claimants’ receipt of the DME and/or orthotic devices,
                         when, in actuality, the delivery receipts were routinely blank at the
                         time the No-fault Claimants signed them, or, in some instances, they
                         contained forged signatures;
                   •     The Retail Owners, through their respective Retailers, systematically
                         failed and/or refused to provide Plaintiffs with a meaningful
                         description of the DME and/or orthotic devices (i.e., make and model)
                         purportedly provided to Claimants, and/or additional information
                         necessary to determine whether the charges submitted by the Retailers
                         were legitimate.
           274.    Plaintiffs are under a statutory and contractual obligation to promptly and fairly

    process claims within 30 days. The documents submitted to Plaintiffs in support of the fraudulent


                                                    77

                                                                                                     Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    78281
                                                                78 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2602
                                       6797


    claims at issue, combined with the material misrepresentations, omissions and acts of fraudulent

    concealment described above, were designed to and did cause Plaintiffs to justifiably rely on

    them. As a proximate result, Plaintiffs have incurred damages of more than $1,900,000.00 based

    upon the fraudulent bill submissions.

           275.    Based upon Defendants’ material misrepresentations and other affirmative acts to

    conceal their fraud from Plaintiffs, Plaintiffs did not discover and should not have reasonably

    discovered that their damages were attributable to fraud until shortly before they filed this

    Complaint.


                                      STATEMENT OF CLAIMS

                                     FIRST CLAIM FOR RELIEF

    AGAINST DEFENDANTS OGAN, ABC CORPORATIONS 1 THROUGH 20 AND JOHN
                          DOES 2 THROUGH 20

                                (RICO, pursuant to 18 U.S.C. § 1962(c))

           276.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

    though fully set forth herein.

                                       THE RICO ENTERPRISE

           277.    At all times relevant herein, Ace Orthopedic Services was an “enterprise” engaged

    in, or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

    1961(4), and within the meaning of 18 U.S.C. § 1962(c).

           278.    From, in or about July 13, 2015 through the date of the filing of this Complaint,

    Defendant Ogan, one or more of the ABC Corporations 1 through 20 and one or more of the

    John Does 2 through 20, knowingly conducted and participated in the affairs of the Ace

    Orthopedic Services enterprise through a pattern of racketeering activity, including the numerous

    acts of mail fraud described herein and included in the representative list of predicate acts set


                                                    78

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    79281
                                                                79 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2603
                                       6798


    forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of which

    are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

    1962(c).

           279.    At all relevant times mentioned herein, Defendant Ogan, together with others

    unknown to Plaintiffs, exerted control over and directed the operations of the Ace Orthopedic

    Services enterprise and utilized that control to conduct the pattern of racketeering activities that

    consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

    supporting documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty

    Insurance Company, and Allstate New Jersey Property and Casualty Insurance Company that

    were based, in part, on the utilization of fraudulent wholesale invoices.

           280.    On information and belief, one or more of the ABC Corporations 1 through 20

    and one or more of the John Does 2 through 20 participated in the scheme by providing

    inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

    well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

    purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

    the Complaint. One or more of the ABC Corporations furnished documents that Defendant Ogan

    required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

    fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

    medical supplies.

           281.    On information and belief, it was both foreseeable and the intended consequence

    that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

    or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

    claims and to induce payment from Plaintiffs.




                                                    79

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    80281
                                                                80 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2604
                                       6799


                                  The Pattern of Racketeering Activity
                                          (Racketeering Acts)

           282.    The racketeering acts set forth herein were carried out on a continued basis for

    more than a one-and-a-half year period, were related and similar and were committed as part of

    the ongoing scheme of Defendants Ogan, one or more of the ABC Corporations 1 through 20 and

    one or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic devices

    to defraud insurers, and, if not stopped, such acts will continue into the future.

           283.    On information and belief, this pattern of racketeering activity poses a specific

    threat of repetition extending indefinitely into the future, inasmuch as Ace Orthopedic Services

    continues to pursue collection on the fraudulent billing to the present day.

           284.    As a part of the pattern of racketeering activity and for the purpose of executing

    the scheme and artifice to defraud as described above, Defendant Ogan, with the knowledge and

    intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2

    through 20, caused mailings to be made through the United States Postal Service in violation of

    18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

    Plaintiffs and to induce Plaintiffs to issue checks to the Ace Orthopedic Services enterprise based

    upon materially false and misleading information.

           285.    Through the Ace Orthopedic Services enterprise, Defendant Ogan submitted

    hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

    purportedly (but not actually) provided to hundreds of No-fault Claimants.           The bills and

    supporting documents that were sent by Defendant Ogan, as well as the payments that Plaintiffs

    made in response to those bills, were sent through the United States Postal Service. By virtue of

    those activities, Defendants Ogan, one or more of the ABC Corporations 1 through 20 and one or

    more of the John Does 2 through 20 engaged in a continuous series of predicate acts of mail

    fraud, extending from the formation of the Ace Orthopedic Services enterprise through the filing

                                                     80

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    81281
                                                                81 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2605
                                       6800


    of this Complaint.

           286.    A representative sample of predicate acts is set forth in the accompanying

    Appendix, which identifies the nature and date of mailings that were made by Defendant Ogan,

    in furtherance of the scheme as well as the specific misrepresentations identified for each of the

    mailings.

           287.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

    1961(1)(B).

           288.    Each submission of a fraudulent claim constitutes a pattern of racketeering

    activity within the meaning of 18 U.S.C. § 1961(5).

                                                   Damages

           289.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

    Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate New Jersey

    Property and Casualty Insurance Company have been injured in their business and property and

    Plaintiffs have been damaged in the aggregate amount presently in excess of $14,000.00, the

    exact amount to be determined at trial.

           290.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

    Ogan, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2

    through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

    this lawsuit and reasonable attorneys’ fees.

                                     SECOND CLAIM FOR RELIEF

                    AGAINST DEFENDANTS OGAN AND ACE ORTHOPEDIC

                                         (Common Law Fraud)

           291.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

    though fully set forth herein.


                                                     81

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    82281
                                                                82 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2606
                                       6801


           292.    Defendants Ace Orthopedic Services and Ogan made material misrepresentations

    and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

    Company, Allstate Fire and Casualty Insurance Company, and Allstate New Jersey Property and

    Casualty Insurance Company for payment.

           293.    On information and belief, each and every bill and supporting documentation

    submitted by Defendants Ace Orthopedic Services and Ogan to Plaintiffs set forth false and

    fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

    supplied to No-fault Claimants. The false representations contained therein not only were

    intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants

    and the consumer public.

           294.    On information and belief, Defendants Ace Orthopedic Services and Ogan

    intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

    prescriptions, wholesale invoices and other documentation that contained false representations of

    material facts, including, but not limited to, the following fraudulent material misrepresentations

    and/or omissions of fact:

           •       False and misleading statements as to the nature, quality and cost of the
                   DME and/or orthotic devices purportedly supplied to No-fault Claimants;

           •       False and misleading statements as to the amounts Ace Orthopedic Services
                   was entitled to be reimbursed under the No-fault Law;

           •       With respect to Fee Schedule items, false and misleading statements in the
                   bills and supporting documentation submitted to Plaintiffs that the DME
                   and/or orthotic devices allegedly supplied were in fact the items supplied to
                   the No-fault Claimants;

           •       False and misleading prescriptions for the DME and/or orthotic devices
                   purportedly supplied to No-fault Claimants, generically describing the item
                   to conceal the type of item being prescribed;

           •       False and misleading prescriptions for DME and/or orthotic devices,
                   concealing the fact that (a) the DME and/or orthotic devices were prescribed


                                                    82

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    83281
                                                                83 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2607
                                       6802


                   and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                   Defendant Ogan, through Ace Orthopedic Services, paid kickbacks to No-
                   fault Clinics to induce the No-fault Clinics to direct their associated
                   physicians and chiropractors to prescribe large amounts of substantially
                   similar, medically unnecessary DME and/or orthotic devices; (b) DME
                   and/or orthotic devices not covered by the New York State Fee Schedule;
                   and (c) DME and/or orthotic devices that could be generically described on
                   the prescriptions, all of which was designed to permit Defendant Ogan,
                   through Ace Orthopedic Services, to manipulate the payment formulas and
                   their claims submissions in order to maximize the charges that they could
                   submit to Plaintiffs and other insurers.

           295.    The foregoing was intended to deceive and mislead Plaintiffs into paying

    Defendant Ace Orthopedic Services’ claims under the No-fault Law. Specific examples of the

    billing fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in

    the accompanying Compendium of Exhibits.

           296.    Defendants Ace Orthopedic Services and Ogan knew the foregoing material

    misrepresentations to be false when made and nevertheless made these false representations with

    the intention and purpose of inducing Plaintiffs to rely thereon.

           297.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

    misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

    result of the acts of fraud and deception of Defendants Ace Orthopedic Services and Ogan.

           298.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

    delivery receipts, it would not have paid the Defendant Ace Orthopedic Services’ claims for No-

    fault insurance benefits submitted in connection therewith.

           299.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Ace

    Orthopedic Services and Ogan evinces a high degree of moral turpitude and wanton dishonesty,

    which, as alleged above, has harmed and will continue to harm the public at large, thus entitling

    Plaintiffs to recovery of exemplary and punitive damages.

           300.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire


                                                     83

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    84281
                                                                84 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2608
                                       6803


    and Casualty Insurance Company, and Allstate New Jersey Property and Casualty Insurance

    Company have sustained compensatory damages and been injured in their business and property

    in an amount as yet to be determined, but believed to be in excess of $14,000.00, the exact

    amount to be determined at trial, plus interest, costs, punitive damages and other relief the Court

    deems just.

                                     THIRD CLAIM FOR RELIEF

             AGAINST DEFENDANTS ACE ORTHOPEDIC SERVICES AND OGAN

                                           (Unjust Enrichment)

           301.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

    though fully set forth herein.

           302.    By reason of their wrongdoing, Defendants Ace Orthopedic Services and Ogan

    have been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

    Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and

    Allstate New Jersey Property and Casualty Insurance Company that are the result of unlawful

    conduct and that, in equity and good conscience, they should not be permitted to keep.

           303.    Plaintiffs are therefore entitled to restitution from Defendants Ace Orthopedic

    Services and Ogan in the amount by which they have been unjustly enriched.

           304.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

    and Casualty Insurance Company, and Allstate New Jersey Property and Casualty Insurance

    Company have sustained compensatory damages and been injured in their business and property

    in an amount as yet to be determined, but believed to be in excess of $14,000.00, the exact

    amount to be determined at trial, plus interest, costs and other relief the Court deems just.




                                                     84

                                                                                                    Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    85281
                                                                85 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2609
                                       6804


                                     FOURTH CLAIM FOR RELIEF

             AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                            JOHN DOES 2 THROUGH 20

                                         (Aiding and Abetting)

           305.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

    though fully set forth herein.

           306.    On information and belief, the Wholesale Defendants (one or more of the ABC

    Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

    abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

    and Casualty Insurance Company, and Allstate New Jersey Property and Casualty Insurance

    Company by Defendants Ace Orthopedic Services and Ogan.

           307.    On information and belief, the acts taken by the Wholesale Defendants (one or

    more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

    furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

    invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

    devices, including the manufacturer, make and model of the DME and/or orthotic devices that

    Defendants Ace Orthopedic Services and Ogan purportedly provided to No-fault Claimants; (ii)

    knowingly providing the fraudulent wholesale invoices so that Defendants Ace Orthopedic

    Services and Ogan could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back

    a portion of the amounts paid by Defendant Ogan, through Ace Orthopedic Services, to Ace

    Orthopedic Services to create the impression of an actual sale in furtherance of the money

    laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally

    inflating the amounts represented to constitute the wholesale costs and/or quantities of DME

    and/or orthotic devices in order to support the fraudulent billing submitted to Plaintiffs, among

    others, through Ace Orthopedic Services; and (v) knowingly supporting the negotiation and

                                                   85

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    86281
                                                                86 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2610
                                       6805


    performance of kickback agreements between Ogan through Ace Orthopedic Services and the

    No-fault Clinics.

           308.    On information and belief, the conduct of the Wholesale Defendants (one or more

    of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

    furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

    critical to the success of the fraudulent scheme because without their actions, there would be no

    opportunity for Defendants Ace Orthopedic Services and Ogan to obtain fraudulently inflated

    payments from Plaintiffs, among others.

           309.    On information and belief, the Wholesale Defendants (one or more of the ABC

    Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

    fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

    orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

    much lower rate, because they sought to continue profiting through the fraudulent scheme.

           310.    On information and belief, the conduct of the Wholesale Defendants (one or more

    of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

    Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and

    Allstate New Jersey Property and Casualty Insurance Company to pay money based upon the

    fraudulent charges submitted through Ace Orthopedic Services in an amount to be determined at

    trial, but in no event less than $14,000.00.

           311.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

    Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

    conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

    Plaintiffs to recover punitive damages.

           312.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive


                                                   86

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    87281
                                                                87 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2611
                                       6806


    damages, plus interest, costs and other relief the Court deems just.

                                     FIFTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS KOMISARCHIK, ABC CORPORATIONS 1 THROUGH 20
                      AND JOHN DOES 2 THROUGH 20

                                (RICO, pursuant to 18 U.S.C. § 1962(c))

           313.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

    though fully set forth herein.

                                       THE RICO ENTERPRISE

           314.    At all times relevant herein, Advanced Orthopedic Solutions was an “enterprise”

    engaged in, or the activities of which affected, interstate commerce, as that term is defined by 18

    U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

           315.    From, in or about May 17, 2016 through the date of the filing of this Complaint,

    Defendant Komisarchik, one or more of the ABC Corporations 1 through 20 and one or more of

    the John Does 2 through 20, knowingly conducted and participated in the affairs of the Advanced

    Orthopedic Solutions enterprise through a pattern of racketeering activity, including the

    numerous acts of mail fraud described herein and included in the representative list of predicate

    acts set forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of

    which are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

    1962(c).

           316.    At all relevant times mentioned herein, Defendant Komisarchik, together with

    others unknown to Plaintiffs, exerted control over and directed the operations of the Advanced

    Orthopedic Solutions enterprise and utilized that control to conduct the pattern of racketeering

    activities that consisted of creating, submitting and/or causing to be submitted the fraudulent bills

    and supporting documents to Plaintiff Allstate Fire and Casualty Insurance Company that were

    based, in part, on the utilization of fraudulent wholesale invoices.

                                                     87

                                                                                                    Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    88281
                                                                88 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2612
                                       6807


           317.    On information and belief, one or more of the ABC Corporations 1 through 20

    and one or more of the John Does 2 through 20 participated in the scheme by providing

    inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

    well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

    purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

    the Complaint. One or more of the ABC Corporations furnished documents that Defendant

    Komisarchik required, in furtherance of the scheme to defraud, to obtain payment from Plaintiff

    for fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

    medical supplies.

           318.    On information and belief, it was both foreseeable and the intended consequence

    that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

    or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

    claims and to induce payment from Plaintiff.

                                  The Pattern of Racketeering Activity
                                          (Racketeering Acts)

           319.    The racketeering acts set forth herein were carried out on a continued basis for

    more than a one year period, were related and similar and were committed as part of the ongoing

    scheme of Defendants Komisarchik, one or more of the ABC Corporations 1 through 20 and one

    or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic devices to

    defraud insurers, and, if not stopped, such acts will continue into the future.

           320.    On information and belief, this pattern of racketeering activity poses a specific

    threat of repetition extending indefinitely into the future, inasmuch as Advanced Orthopedic

    Solutions continues to pursue collection on the fraudulent billing to the present day.

           321.    As a part of the pattern of racketeering activity and for the purpose of executing

    the scheme and artifice to defraud as described above, Defendant Komisarchik, with the

                                                     88

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    89281
                                                                89 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2613
                                       6808


    knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

    the John Does 2 through 20, caused mailings to be made through the United States Postal Service

    in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice

    to defraud Plaintiff and to induce Plaintiff to issue checks to the Advanced Orthopedic Solutions

    enterprise based upon materially false and misleading information.

           322.    Through the Advanced Orthopedic Solutions enterprise, Defendant Komisarchik

    submitted hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices

    that were purportedly (but not actually) provided to hundreds of No-fault Claimants. The bills

    and supporting documents that were sent by Defendant Komisarchik, as well as the payments

    that Plaintiff made in response to those bills, were sent through the United States Postal Service.

    By virtue of those activities, Defendants Komisarchik, one or more of the ABC Corporations 1

    through 20 and one or more of the John Does 2 through 20 engaged in a continuous series of

    predicate acts of mail fraud, extending from the formation of the Advanced Orthopedic Solutions

    enterprise through the filing of this Complaint.

           323.    A representative sample of predicate acts is set forth in the accompanying

    Appendix, which identifies the nature and date of mailings that were made by Defendant

    Komisarchik, in furtherance of the scheme as well as the specific misrepresentations identified

    for each of the mailings.

           324.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

    1961(1)(B).

           325.    Each submission of a fraudulent claim constitutes a pattern of racketeering

    activity within the meaning of 18 U.S.C. § 1961(5).

                                                 Damages

           326.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiff Allstate Fire


                                                       89

                                                                                                  Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    90281
                                                                90 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2614
                                       6809


    and Casualty Insurance Company has been injured in its business and property and Plaintiff has

    been damaged in the aggregate amount presently in excess of $3,000.00, the exact amount to be

    determined at trial.

           327.    Pursuant to 18 U.S.C. § 1964(c), Plaintiff is entitled to recover from Defendants

    Komisarchik, one or more of the ABC Corporations 1 through 20 and one or more of the John

    Does 2 through 20, jointly and severally, three-fold damages sustained by it, together with the

    costs of this lawsuit and reasonable attorneys’ fees.

                                     SIXTH CLAIM FOR RELIEF

         AGAINST DEFENDANTS KOMISARCHIK AND ADVANCED ORTHOPEDIC
                               SOLUTIONS

                                          (Common Law Fraud)

           328.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

    though fully set forth herein.

           329.    Defendants Advanced Orthopedic Solutions and Komisarchik made material

    misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiff

    Allstate Fire and Casualty Insurance Company for payment.

           330.    On information and belief, each and every bill and supporting documentation

    submitted by Defendants Advanced Orthopedic Solutions and Komisarchik to Plaintiff set forth

    false and fraudulent amounts for reimbursement for DME and/or orthotic devices that they

    purportedly supplied to No-fault Claimants. The false representations contained therein not only

    were intended to defraud Plaintiff but constitute a grave and serious danger to the No-fault

    Claimants and the consumer public.

           331.    On information and belief, Defendants Advanced Orthopedic Solutions and

    Komisarchik intentionally, knowingly, fraudulently and with an intent to deceive, submitted

    bills, prescriptions, wholesale invoices and other documentation that contained false

                                                     90

                                                                                               Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    91281
                                                                91 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2615
                                       6810


    representations of material facts, including, but not limited to, the following fraudulent material

    misrepresentations and/or omissions of fact:

           •       False and misleading statements as to the nature, quality and cost of the
                   DME and/or orthotic devices purportedly supplied to No-fault Claimants;

           •       False and misleading statements as to the amounts Advanced Orthopedic
                   Solutions was entitled to be reimbursed under the No-fault Law;

           •       With respect to Fee Schedule items, false and misleading statements in the
                   bills and supporting documentation submitted to Plaintiff that the DME
                   and/or orthotic devices allegedly supplied were in fact the items supplied to
                   the No-fault Claimants;

           •       False and misleading prescriptions for the DME and/or orthotic devices
                   purportedly supplied to No-fault Claimants, generically describing the item
                   to conceal the type of item being prescribed;

           •       False and misleading prescriptions for DME and/or orthotic devices,
                   concealing the fact that (a) the DME and/or orthotic devices were prescribed
                   and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                   Defendant Komisarchik, through Advanced Orthopedic Solutions, paid
                   kickbacks to No-fault Clinics to induce the No-fault Clinics to direct their
                   associated physicians and chiropractors to prescribe large amounts of
                   substantially similar, medically unnecessary DME and/or orthotic devices;
                   (b) DME and/or orthotic devices not covered by the New York State Fee
                   Schedule; and (c) DME and/or orthotic devices that could be generically
                   described on the prescriptions, all of which was designed to permit
                   Defendant Komisarchik, through Advanced Orthopedic Solutions, to
                   manipulate the payment formulas and their claims submissions in order to
                   maximize the charges that they could submit to Plaintiff and other insurers.

           332.    The foregoing was intended to deceive and mislead Plaintiff into paying

    Defendant Advanced Orthopedic Solutions’ claims under the No-fault Law. Specific examples of

    the billing fraud alleged herein are contained in the body of this Complaint, as well as the

    exhibits in the accompanying Compendium of Exhibits.

           333.    Defendants Advanced Orthopedic Solutions and Komisarchik knew the foregoing

    material misrepresentations to be false when made and nevertheless made these false

    representations with the intention and purpose of inducing Plaintiff to rely thereon.



                                                    91

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    92281
                                                                92 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2616
                                       6811


            334.   Plaintiff did in fact reasonably and justifiably rely on the foregoing material

    misrepresentations and upon a state of facts, which Plaintiff was led to believe existed as a result

    of the acts of fraud and deception of Defendants Advanced Orthopedic Solutions and

    Komisarchik.

            335.   Had Plaintiff known of the fraudulent content of the bills, prescriptions and

    delivery receipts, it would not have paid the Defendant Advanced Orthopedic Solutions’ claims

    for No-fault insurance benefits submitted in connection therewith.

            336.   Furthermore, the far reaching pattern of fraudulent conduct by Defendants

    Advanced Orthopedic Solutions and Komisarchik evinces a high degree of moral turpitude and

    wanton dishonesty, which, as alleged above, has harmed and will continue to harm the public at

    large, thus entitling Plaintiff to recovery of exemplary and punitive damages.

            337.   By reason of the foregoing, Plaintiff Allstate Fire and Casualty Insurance

    Company has sustained compensatory damages and been injured in its business and property in

    an amount as yet to be determined, but believed to be in excess of $3,000.00, the exact amount to

    be determined at trial, plus interest, costs, punitive damages and other relief the Court deems

    just.

                                     SEVENTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ADVANCED ORTHOPEDIC SOLUTIONS AND
                                KOMISARCHIK

                                          (Unjust Enrichment)

            338.   The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

    though fully set forth herein.

            339.   By reason of their wrongdoing, Defendants Advanced Orthopedic Solutions and

    Komisarchik have been unjustly enriched, in that they have, directly and/or indirectly, received

    moneys from Plaintiff Allstate Fire and Casualty Insurance Company that are the result of

                                                    92

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    93281
                                                                93 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2617
                                       6812


    unlawful conduct and that, in equity and good conscience, they should not be permitted to keep.

           340.    Plaintiff is therefore entitled to restitution from Defendants Advanced Orthopedic

    Solutions and Komisarchik in the amount by which they have been unjustly enriched.

           341.    By reason of the foregoing, Plaintiff Allstate Fire and Casualty Insurance

    Company has sustained compensatory damages and been injured in its business and property in

    an amount as yet to be determined, but believed to be in excess of $3,000.00, the exact amount to

    be determined at trial, plus interest, costs and other relief the Court deems just.

                                     EIGHTH CLAIM FOR RELIEF

             AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                            JOHN DOES 2 THROUGH 20

                                           (Aiding and Abetting)

           342.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

    though fully set forth herein.

           343.    On information and belief, the Wholesale Defendants (one or more of the ABC

    Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

    abetted the fraudulent scheme perpetrated on Plaintiff Allstate Fire and Casualty Insurance

    Company by Defendants Advanced Orthopedic Solutions and Komisarchik.

           344.    On information and belief, the acts taken by the Wholesale Defendants (one or

    more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

    furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

    invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

    devices, including the manufacturer, make and model of the DME and/or orthotic devices that

    Defendants Advanced Orthopedic Solutions and Komisarchik purportedly provided to No-fault

    Claimants; (ii) knowingly providing the fraudulent wholesale invoices so that Defendants

    Advanced Orthopedic Solutions and Komisarchik could mail fraudulent bills to Plaintiff and

                                                      93

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    94281
                                                                94 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2618
                                       6813


    other insurers; (iii) kicking back a portion of the amounts paid by Defendant Komisarchik,

    through Advanced Orthopedic Solutions, to Advanced Orthopedic Solutions to create the

    impression of an actual sale in furtherance of the money laundering scheme; (iv) knowingly

    creating fraudulent wholesale invoices by intentionally inflating the amounts represented to

    constitute the wholesale costs and/or quantities of DME and/or orthotic devices in order to

    support the fraudulent billing submitted to Plaintiff, among others, through Advanced Orthopedic

    Solutions; and (v) knowingly supporting the negotiation and performance of kickback

    agreements between Komisarchik through Advanced Orthopedic Solutions and the No-fault

    Clinics.

           345.   On information and belief, the conduct of the Wholesale Defendants (one or more

    of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

    furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

    critical to the success of the fraudulent scheme because without their actions, there would be no

    opportunity for Defendants Advanced Orthopedic Solutions and Komisarchik to obtain

    fraudulently inflated payments from Plaintiff, among others.

           346.   On information and belief, the Wholesale Defendants (one or more of the ABC

    Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

    fraudulent scheme in a calculated effort to induce Plaintiff into paying charges for DME and/or

    orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

    much lower rate, because they sought to continue profiting through the fraudulent scheme.

           347.   On information and belief, the conduct of the Wholesale Defendants (one or more

    of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

    Plaintiff Allstate Fire and Casualty Insurance Company to pay money based upon the fraudulent

    charges submitted through Advanced Orthopedic Solutions in an amount to be determined at


                                                   94

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    95281
                                                                95 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2619
                                       6814


    trial, but in no event less than $3,000.00.

           348.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

    Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

    conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

    Plaintiff to recover punitive damages.

           349.    By reason of the foregoing, Plaintiff is entitled to compensatory and punitive

    damages, plus interest, costs and other relief the Court deems just.

                                     NINTH CLAIM FOR RELIEF

    AGAINST DEFENDANTS M. KHAIMOV, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 2 THROUGH 20

                                (RICO, pursuant to 18 U.S.C. § 1962(c))

           350.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

    though fully set forth herein.

                                        THE RICO ENTERPRISE

           351.    At all times relevant herein, Advanced Pharmacy was an “enterprise” engaged in,

    or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

    1961(4), and within the meaning of 18 U.S.C. § 1962(c).

           352.    From, in or about January 27, 2016 through the date of the filing of this

    Complaint, Defendant M. Khaimov, one or more of the ABC Corporations 1 through 20 and one

    or more of the John Does 2 through 20, knowingly conducted and participated in the affairs of

    the Advanced Pharmacy enterprise through a pattern of racketeering activity, including the

    numerous acts of mail fraud described herein and included in the representative list of predicate

    acts set forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of

    which are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

    1962(c).

                                                    95

                                                                                                Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    96281
                                                                96 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2620
                                       6815


           353.    At all relevant times mentioned herein, Defendant M. Khaimov, together with

    others unknown to Plaintiffs, exerted control over and directed the operations of the Advanced

    Pharmacy enterprise and utilized that control to conduct the pattern of racketeering activities that

    consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

    supporting documents to Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty

    Insurance Company that were based, in part, on the utilization of fraudulent wholesale invoices.

           354.    On information and belief, one or more of the ABC Corporations 1 through 20

    and one or more of the John Does 2 through 20 participated in the scheme by providing

    inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

    well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

    purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

    the Complaint. One or more of the ABC Corporations furnished documents that Defendant M.

    Khaimov required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

    fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

    medical supplies.

           355.    On information and belief, it was both foreseeable and the intended consequence

    that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

    or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

    claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

           356.    The racketeering acts set forth herein were carried out on a continued basis for

    more than a one year period, were related and similar and were committed as part of the ongoing

    scheme of Defendants M. Khaimov, one or more of the ABC Corporations 1 through 20 and one

    or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic devices to

                                                    96

                                                                                                   Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    97281
                                                                97 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2621
                                       6816


    defraud insurers, and, if not stopped, such acts will continue into the future.

           357.    On information and belief, this pattern of racketeering activity poses a specific

    threat of repetition extending indefinitely into the future, inasmuch as Advanced Pharmacy

    continues to pursue collection on the fraudulent billing to the present day.

           358.    As a part of the pattern of racketeering activity and for the purpose of executing

    the scheme and artifice to defraud as described above, Defendant M. Khaimov, with the

    knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

    the John Does 2 through 20, caused mailings to be made through the United States Postal Service

    in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice

    to defraud Plaintiffs and to induce Plaintiffs to issue checks to the Advanced Pharmacy enterprise

    based upon materially false and misleading information.

           359.    Through the Advanced Pharmacy enterprise, Defendant M. Khaimov submitted

    hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

    purportedly (but not actually) provided to hundreds of No-fault Claimants. The bills and

    supporting documents that were sent by Defendant M. Khaimov, as well as the payments that

    Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

    virtue of those activities, Defendants M. Khaimov, one or more of the ABC Corporations 1

    through 20 and one or more of the John Does 2 through 20 engaged in a continuous series of

    predicate acts of mail fraud, extending from the formation of the Advanced Pharmacy enterprise

    through the filing of this Complaint.

           360.    A representative sample of predicate acts is set forth in the accompanying

    Appendix, which identifies the nature and date of mailings that were made by Defendant M.

    Khaimov, in furtherance of the scheme as well as the specific misrepresentations identified for

    each of the mailings.


                                                     97

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    98281
                                                                98 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2622
                                       6817


           361.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

    1961(1)(B).

           362.    Each submission of a fraudulent claim constitutes a pattern of racketeering

    activity within the meaning of 18 U.S.C. § 1961(5).

                                                 Damages

           363.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

    Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in

    their business and property and Plaintiffs have been damaged in the aggregate amount presently

    in excess of $11,000.00, the exact amount to be determined at trial.

           364.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

    M. Khaimov, one or more of the ABC Corporations 1 through 20 and one or more of the John

    Does 2 through 20, jointly and severally, three-fold damages sustained by it, together with the

    costs of this lawsuit and reasonable attorneys’ fees.

                                      TENTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS M. KHAIMOV AND ADVANCED PHARMACY

                                          (Common Law Fraud)

           365.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

    though fully set forth herein.

           366.    Defendants        Advanced   Pharmacy    and    M.      Khaimov   made    material

    misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

    Allstate Insurance Company, and Allstate Fire and Casualty Insurance Company for payment.

           367.    On information and belief, each and every bill and supporting documentation

    submitted by Defendants Advanced Pharmacy and M. Khaimov to Plaintiffs set forth false and

    fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly


                                                     98

                                                                                                 Exhibit 2
 Case1:17-cv-04275-LDH-RML
Case  1:17-cv-04275-RPK-RML Document
                             Document157
                                      274-5   Filed
                                          Filed     07/01/20
                                                 05/09/18    Page
                                                           Page    99281
                                                                99 of of 1245 PageID
                                                                          PageID      #:
                                                                                 #: 2623
                                       6818


    supplied to No-fault Claimants. The false representations contained therein not only were

    intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants

    and the consumer public.

           368.    On information and belief, Defendants Advanced Pharmacy and M. Khaimov

    intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

    prescriptions, wholesale invoices and other documentation that contained false representations of

    material facts, including, but not limited to, the following fraudulent material misrepresentations

    and/or omissions of fact:

           •       False and misleading statements as to the nature, quality and cost of the
                   DME and/or orthotic devices purportedly supplied to No-fault Claimants;

           •       False and misleading statements as to the amounts Advanced Pharmacy was
                   entitled to be reimbursed under the No-fault Law;

           •       With respect to Fee Schedule items, false and misleading statements in the
                   bills and supporting documentation submitted to Plaintiffs that the DME
                   and/or orthotic devices allegedly supplied were in fact the items supplied to
                   the No-fault Claimants;

           •       With respect to Non-Fee Schedule items, false and misleading statements in
                   the bills and supporting documentation submitted to Plaintiffs
                   misrepresenting that the charges for the DME and/or orthotic devices did not
                   exceed the lesser of the actual wholesale cost of the medical equipment to
                   the provider, plus 50%; or the usual and customary price charged to the
                   public;

           •       False and misleading prescriptions for the DME and/or orthotic devices
                   purportedly supplied to No-fault Claimants, generically describing the item
                   to conceal the type of item being prescribed;

           •       False and misleading prescriptions for DME and/or orthotic devices,
                   concealing the fact that (a) the DME and/or orthotic devices were prescribed
                   and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                   Defendant M. Khaimov, through Advanced Pharmacy, paid kickbacks to
                   No-fault Clinics to induce the No-fault Clinics to direct their associated
                   physicians and chiropractors to prescribe large amounts of substantially
                   similar, medically unnecessary DME and/or orthotic devices; (b) DME
                   and/or orthotic devices not covered by the New York State Fee Schedule;
                   and (c) DME and/or orthotic devices that could be generically described on


                                                    99

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 100
                                                                 100 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6819
                                        2624


                  the prescriptions, all of which was designed to permit Defendant M.
                  Khaimov, through Advanced Pharmacy, to manipulate the payment
                  formulas and their claims submissions in order to maximize the charges that
                  they could submit to Plaintiffs and other insurers.

          369.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Advanced Pharmacy’s claims under the No-fault Law. Specific examples of the

   billing fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in

   the accompanying Compendium of Exhibits.

          370.    Defendants Advanced Pharmacy and M. Khaimov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          371.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Advanced Pharmacy and M. Khaimov.

          372.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Advanced Pharmacy’s claims for No-

   fault insurance benefits submitted in connection therewith.

          373.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants

   Advanced Pharmacy and M. Khaimov evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large,

   thus entitling Plaintiffs to recovery of exemplary and punitive damages.

          374.    By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company have sustained compensatory damages and been injured in

   their business and property in an amount as yet to be determined, but believed to be in excess of

   $11,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages and

   other relief the Court deems just.

                                                   100

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 101
                                                                 101 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6820
                                        2625


                                    ELEVENTH CLAIM FOR RELIEF

           AGAINST DEFENDANTS ADVANCED PHARMACY AND M. KHAIMOV

                                         (Unjust Enrichment)

          375.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          376.    By reason of their wrongdoing, Defendants Advanced Pharmacy and M. Khaimov

   have been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company that

   are the result of unlawful conduct and that, in equity and good conscience, they should not be

   permitted to keep.

          377.    Plaintiffs are therefore entitled to restitution from Defendants Advanced

   Pharmacy and M. Khaimov in the amount by which they have been unjustly enriched.

          378.    By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company have sustained compensatory damages and been injured in

   their business and property in an amount as yet to be determined, but believed to be in excess of

   $11,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the

   Court deems just.

                                    TWELFTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                         (Aiding and Abetting)

          379.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          380.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

                                                 101

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 102
                                                                 102 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6821
                                        2626


   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company by Defendants Advanced Pharmacy and M. Khaimov.

          381.    On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants Advanced Pharmacy and M. Khaimov purportedly provided to No-fault Claimants;

   (ii) knowingly providing the fraudulent wholesale invoices so that Defendants Advanced

   Pharmacy and M. Khaimov could mail fraudulent bills to Plaintiffs and other insurers; (iii)

   kicking back a portion of the amounts paid by Defendant M. Khaimov, through Advanced

   Pharmacy, to Advanced Pharmacy to create the impression of an actual sale in furtherance of the

   money laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by

   intentionally inflating the amounts represented to constitute the wholesale costs and/or quantities

   of DME and/or orthotic devices in order to support the fraudulent billing submitted to Plaintiffs,

   among others, through Advanced Pharmacy; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between M. Khaimov through Advanced Pharmacy and

   the No-fault Clinics.

          382.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Advanced Pharmacy and M. Khaimov to obtain fraudulently inflated

   payments from Plaintiffs, among others.


                                                  102

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 103
                                                                 103 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6822
                                        2627


          383.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          384.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company to pay

   money based upon the fraudulent charges submitted through Advanced Pharmacy in an amount

   to be determined at trial, but in no event less than $11,000.00.

          385.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          386.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                                THIRTEENTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS MATLYUK, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          387.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          388.    At all times relevant herein, Almatcare Medical Supply was an “enterprise”

   engaged in, or the activities of which affected, interstate commerce, as that term is defined by 18

                                                   103

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 104
                                                                 104 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6823
                                        2628


   U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          389.    From, in or about November 17, 2015 through the date of the filing of this

   Complaint, Defendant Matlyuk, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20, knowingly conducted and participated in the affairs of the

   Almatcare Medical Supply enterprise through a pattern of racketeering activity, including the

   numerous acts of mail fraud described herein and included in the representative list of predicate

   acts set forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of

   which are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          390.    At all relevant times mentioned herein, Defendant Matlyuk, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Almatcare Medical

   Supply enterprise and utilized that control to conduct the pattern of racketeering activities that

   consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

   supporting documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company and Allstate Property and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          391.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Matlyuk required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for


                                                  104

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 105
                                                                 105 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6824
                                        2629


   medical supplies.

          392.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          393.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a one-and-a-half year period, were related and similar and were committed as part of

   the ongoing scheme of Defendants Matlyuk, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic

   devices to defraud insurers, and, if not stopped, such acts will continue into the future.

          394.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Almatcare Medical Supply

   continues to pursue collection on the fraudulent billing to the present day.

          395.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Matlyuk, with the knowledge

   and intent of one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, caused mailings to be made through the United States Postal Service in

   violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to

   defraud Plaintiffs and to induce Plaintiffs to issue checks to the Almatcare Medical Supply

   enterprise based upon materially false and misleading information.

          396.    Through the Almatcare Medical Supply enterprise, Defendant Matlyuk submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants.            The bills and

                                                   105

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 106
                                                                 106 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6825
                                        2630


   supporting documents that were sent by Defendant Matlyuk, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

   virtue of those activities, Defendants Matlyuk, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 2 through 20 engaged in a continuous series of predicate

   acts of mail fraud, extending from the formation of the Almatcare Medical Supply enterprise

   through the filing of this Complaint.

          397.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Matlyuk, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          398.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          399.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

          400.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company and Allstate Property and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $19,000.00, the exact amount to be determined at trial.

          401.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Matlyuk, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.


                                                    106

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 107
                                                                 107 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6826
                                        2631


                               FOURTEENTH CLAIM FOR RELIEF

        AGAINST DEFENDANTS MATLYUK AND ALMATCARE MEDICAL SUPPLY

                                          (Common Law Fraud)

          402.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          403.    Defendants        Almatcare   Medical   Supply   and   Matlyuk     made    material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company, and Allstate New Jersey Insurance

   Company for payment.

          404.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Almatcare Medical Supply and Matlyuk to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were

   intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants

   and the consumer public.

          405.    On information and belief, Defendants Almatcare Medical Supply and Matlyuk

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Almatcare Medical
                  Supply was entitled to be reimbursed under the No-fault Law;


                                                   107

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 108
                                                                 108 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6827
                                        2632



          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Matlyuk, through Almatcare Medical Supply, paid kickbacks to
                  No-fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME
                  and/or orthotic devices not covered by the New York State Fee Schedule;
                  and (c) DME and/or orthotic devices that could be generically described on
                  the prescriptions, all of which was designed to permit Defendant Matlyuk,
                  through Almatcare Medical Supply, to manipulate the payment formulas and
                  their claims submissions in order to maximize the charges that they could
                  submit to Plaintiffs and other insurers.

          406.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Almatcare Medical Supply’s claims under the No-fault Law. Specific examples of the

   billing fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in

   the accompanying Compendium of Exhibits.

          407.    Defendants Almatcare Medical Supply and Matlyuk knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          408.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material



                                                   108

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 109
                                                                 109 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6828
                                        2633


   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Almatcare Medical Supply and Matlyuk.

          409.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Almatcare Medical Supply’s claims for

   No-fault insurance benefits submitted in connection therewith.

          410.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants

   Almatcare Medical Supply and Matlyuk evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large,

   thus entitling Plaintiffs to recovery of exemplary and punitive damages.

          411.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, and Allstate New Jersey Insurance Company have sustained compensatory

   damages and been injured in their business and property in an amount as yet to be determined,

   but believed to be in excess of $19,000.00, the exact amount to be determined at trial, plus

   interest, costs, punitive damages and other relief the Court deems just.

                                    FIFTEENTH CLAIM FOR RELIEF

        AGAINST DEFENDANTS ALMATCARE MEDICAL SUPPLY AND MATLYUK

                                         (Unjust Enrichment)

          412.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          413.    By reason of their wrongdoing, Defendants Almatcare Medical Supply and

   Matlyuk have been unjustly enriched, in that they have, directly and/or indirectly, received

   moneys from Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, Allstate Property and Casualty Insurance Company, and


                                                   109

                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 110
                                                                 110 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6829
                                        2634


   Allstate New Jersey Insurance Company that are the result of unlawful conduct and that, in

   equity and good conscience, they should not be permitted to keep.

          414.    Plaintiffs are therefore entitled to restitution from Defendants Almatcare Medical

   Supply and Matlyuk in the amount by which they have been unjustly enriched.

          415.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, and Allstate New Jersey Insurance Company have sustained compensatory

   damages and been injured in their business and property in an amount as yet to be determined,

   but believed to be in excess of $19,000.00, the exact amount to be determined at trial, plus

   interest, costs and other relief the Court deems just.

                                    SIXTEENTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                         (Aiding and Abetting)

          416.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          417.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, and Allstate New Jersey Insurance Company by Defendants Almatcare

   Medical Supply and Matlyuk.

          418.    On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

                                                    110

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 111
                                                                 111 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6830
                                        2635


   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants Almatcare Medical Supply and Matlyuk purportedly provided to No-fault Claimants;

   (ii) knowingly providing the fraudulent wholesale invoices so that Defendants Almatcare

   Medical Supply and Matlyuk could mail fraudulent bills to Plaintiffs and other insurers; (iii)

   kicking back a portion of the amounts paid by Defendant Matlyuk, through Almatcare Medical

   Supply, to Almatcare Medical Supply to create the impression of an actual sale in furtherance of

   the money laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by

   intentionally inflating the amounts represented to constitute the wholesale costs and/or quantities

   of DME and/or orthotic devices in order to support the fraudulent billing submitted to Plaintiffs,

   among others, through Almatcare Medical Supply; and (v) knowingly supporting the negotiation

   and performance of kickback agreements between Matlyuk through Almatcare Medical Supply

   and the No-fault Clinics.

          419.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Almatcare Medical Supply and Matlyuk to obtain fraudulently

   inflated payments from Plaintiffs, among others.

          420.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.


                                                  111

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 112
                                                                 112 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6831
                                        2636


          421.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, Allstate Property and Casualty Insurance Company, and Allstate New

   Jersey Insurance Company to pay money based upon the fraudulent charges submitted through

   Almatcare Medical Supply in an amount to be determined at trial, but in no event less than

   $19,000.00.

          422.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          423.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               SEVENTEENTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS GORBACHEVA, ABC CORPORATIONS 1 THROUGH 20
                      AND JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          424.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          425.    At all times relevant herein, AOM Medical Supply was an “enterprise” engaged

   in, or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          426.    From, in or about October 21, 2013 through the date of the filing of this

   Complaint, Defendant Gorbacheva, one or more of the ABC Corporations 1 through 20 and one

                                                   112

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 113
                                                                 113 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6832
                                        2637


   or more of the John Does 2 through 20, knowingly conducted and participated in the affairs of

   the AOM Medical Supply enterprise through a pattern of racketeering activity, including the

   numerous acts of mail fraud described herein and included in the representative list of predicate

   acts set forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of

   which are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          427.    At all relevant times mentioned herein, Defendant Gorbacheva, together with

   others unknown to Plaintiffs, exerted control over and directed the operations of the AOM

   Medical Supply enterprise and utilized that control to conduct the pattern of racketeering

   activities that consisted of creating, submitting and/or causing to be submitted the fraudulent bills

   and supporting documents to Plaintiffs Allstate Insurance Company and Allstate Fire and

   Casualty Insurance Company that were based, in part, on the utilization of fraudulent wholesale

   invoices.

          428.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Gorbecheva required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs

   for fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          429.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one


                                                   113

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 114
                                                                 114 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6833
                                        2638


   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          430.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a three-and-a-half year period, were related and similar and were committed as part of

   the ongoing scheme of Defendants Gorbecheva, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic

   devices to defraud insurers, and, if not stopped, such acts will continue into the future.

          431.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as AOM Medical Supply

   continues to pursue collection on the fraudulent billing to the present day.

          432.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Gorbecheva, with the

   knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 2 through 20, caused mailings to be made through the United States Postal Service

   in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice

   to defraud Plaintiffs and to induce Plaintiffs to issue checks to the AOM Medical Supply

   enterprise based upon materially false and misleading information.

          433.    Through the AOM Medical Supply enterprise, Defendant Gorbecheva submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants.            The bills and

   supporting documents that were sent by Defendant Gorbecheva, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

   virtue of those activities, Defendants Gorbecheva, one or more of the ABC Corporations 1

                                                   114

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 115
                                                                 115 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6834
                                        2639


   through 20 and one or more of the John Does 2 through 20 engaged in a continuous series of

   predicate acts of mail fraud, extending from the formation of the AOM Medical Supply

   enterprise through the filing of this Complaint.

          434.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Gorbecheva, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          435.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          436.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          437.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in

   their business and property and Plaintiffs have been damaged in the aggregate amount presently

   in excess of $13,000.00, the exact amount to be determined at trial.

          438.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Gorbacheva, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, jointly and severally, three-fold damages sustained by it, together with the

   costs of this lawsuit and reasonable attorneys’ fees.

                               EIGHTEENTH CLAIM FOR RELIEF

          AGAINST DEFENDANTS GORBECHEVA AND AOM MEDICAL SUPPLY

                                         (Common Law Fraud)

          439.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as


                                                      115

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 116
                                                                 116 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6835
                                        2640


   though fully set forth herein.

          440.    Defendants        AOM   Medical    Supply    and   Gorbecheva      made    material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiff

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company and Allstate Property and Casualty Insurance Company for payment.

          441.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants AOM Medical Supply and Gorbecheva to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were

   intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants

   and the consumer public.

          442.    On information and belief, Defendants AOM Medical Supply and Gorbecheva

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts AOM Medical Supply
                  was entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to


                                                    116

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 117
                                                                 117 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6836
                                        2641


                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Gorbecheva, through AOM Medical Supply, paid kickbacks to
                  No-fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME
                  and/or orthotic devices not covered by the New York State Fee Schedule;
                  and (c) DME and/or orthotic devices that could be generically described on
                  the prescriptions, all of which was designed to permit Defendant
                  Gorbecheva, through AOM Medical Supply, to manipulate the payment
                  formulas and their claims submissions in order to maximize the charges that
                  they could submit to Plaintiffs and other insurers.

          443.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant AOM Medical Supply’s claims under the No-fault Law. Specific examples of the

   billing fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in

   the accompanying Compendium of Exhibits.

          444.    Defendants AOM Medical Supply and Gorbecheva knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          445.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants AOM Medical Supply and Gorbecheva.

          446.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant AOM Medical Supply’s claims for No-

   fault insurance benefits submitted in connection therewith.



                                                   117

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 118
                                                                 118 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6837
                                        2642


          447.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants AOM

   Medical Supply and Gorbecheva evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large,

   thus entitling Plaintiffs to recovery of exemplary and punitive damages.

          448.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $14,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages and

   other relief the Court deems just.

                                NINETEENTH CLAIM FOR RELIEF

           AGAINST DEFENDANTS AOM MEDICAL SUPPLY AND GORBECHEVA

                                        (Unjust Enrichment)

          449.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          450.    By reason of their wrongdoing, Defendants AOM Medical Supply and

   Gorbecheva have been unjustly enriched, in that they have, directly and/or indirectly, received

   moneys from Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company and Allstate Property and Casualty Insurance Company

   that are the result of unlawful conduct and that, in equity and good conscience, they should not

   be permitted to keep.

          451.    Plaintiffs are therefore entitled to restitution from Defendants AOM Medical

   Supply and Gorbecheva in the amount by which they have been unjustly enriched.

          452.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire


                                                  118

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 119
                                                                 119 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6838
                                        2643


   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $14,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the

   Court deems just.

                                TWENTIETH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                       (Aiding and Abetting)

          453.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          454.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company and Allstate Property and

   Casualty Insurance Company by Defendants AOM Medical Supply and Gorbecheva.

          455.    On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants AOM Medical Supply and Gorbecheva purportedly provided to No-fault Claimants;

   (ii) knowingly providing the fraudulent wholesale invoices so that Defendants AOM Medical

   Supply and Gorbecheva could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking

   back a portion of the amounts paid by Defendant Gorbecheva, through AOM Medical Supply,

                                                 119

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 120
                                                                 120 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6839
                                        2644


   to AOM Medical Supply to create the impression of an actual sale in furtherance of the money

   laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally

   inflating the amounts represented to constitute the wholesale costs and/or quantities of DME

   and/or orthotic devices in order to support the fraudulent billing submitted to Plaintiffs, among

   others, through AOM Medical Supply; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between Gorbecheva through AOM Medical Supply and

   the No-fault Clinics.

          456.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants AOM Medical Supply and Gorbecheva to obtain fraudulently

   inflated payments from Plaintiffs, among others.

          457.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          458.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money

   based upon the fraudulent charges submitted through AOM Medical Supply in an amount to be

   determined at trial, but in no event less than $14,000.00.


                                                   120

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 121
                                                                 121 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6840
                                        2645


          459.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          460.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                              TWENTY-FIRST CLAIM FOR RELIEF

    AGAINST DEFENDANTS AVETISYAN, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          461.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          462.    At all times relevant herein, AVA Custom Supply was an “enterprise” engaged in,

   or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          463.    From, in or about January 22, 2016 through the date of the filing of this

   Complaint, Defendant Avetisyan, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20, knowingly conducted and participated in the affairs of the

   AVA Custom Supply enterprise through a pattern of racketeering activity, including the numerous

   acts of mail fraud described herein and included in the representative list of predicate acts set

   forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of which

   are incorporated by reference.     Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          464.    At all relevant times mentioned herein, Defendant Avetisyan, together with others

                                                   121

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 122
                                                                 122 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6841
                                        2646


   unknown to Plaintiffs, exerted control over and directed the operations of the AVA Custom

   Supply enterprise and utilized that control to conduct the pattern of racketeering activities that

   consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

   supporting documents to Plaintiff Allstate Fire and Casualty Insurance Company that were

   based, in part, on the utilization of fraudulent wholesale invoices.

          465.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Avetisyan required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs

   for fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          466.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiff.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          467.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a one year period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Avetisyan, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic devices to

   defraud insurers, and, if not stopped, such acts will continue into the future.

                                                   122

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 123
                                                                 123 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6842
                                        2647


          468.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as AVA Custom Supply

   continues to pursue collection on the fraudulent billing to the present day.

          469.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Avetisyan, with the knowledge

   and intent of one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, caused mailings to be made through the United States Postal Service in

   violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to

   defraud Plaintiff and to induce Plaintiff to issue checks to the AVA Custom Supply enterprise

   based upon materially false and misleading information.

          470.    Through the AVA Custom Supply enterprise, Defendant Avetisyan submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants.         The bills and

   supporting documents that were sent by Defendant Avetisyan, as well as the payments that

   Plaintiff made in response to those bills, were sent through the United States Postal Service. By

   virtue of those activities, Defendants Avetisyan, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 2 through 20 engaged in a continuous series of predicate

   acts of mail fraud, extending from the formation of the AVA Custom Supply enterprise through

   the filing of this Complaint.

          471.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Avetisyan, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          472.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §


                                                   123

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 124
                                                                 124 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6843
                                        2648


   1961(1)(B).

          473.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

          474.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiff Allstate Fire

   and Casualty Insurance Company has been injured in its business and property and Plaintiff has

   been damaged in the aggregate amount presently in excess of $5,000.00, the exact amount to be

   determined at trial.

          475.    Pursuant to 18 U.S.C. § 1964(c), Plaintiff is entitled to recover from Defendants

   Avetisyan, one or more of the ABC Corporations 1 through 20 and one or more of the John Does

   2 through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                             TWENTY-SECOND CLAIM FOR RELIEF

              AGAINST DEFENDANTS AVETISYAN AND AVA CUSTOM SUPPLY

                                        (Common Law Fraud)

          476.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          477.    Defendants AVA Custom Supply and Avetisyan made material misrepresentations

   and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Fire and

   Casualty Insurance Company and Allstate Insurance Company for payment.

          478.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants AVA Custom Supply and Avetisyan to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were


                                                    124

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 125
                                                                 125 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6844
                                        2649


   intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants

   and the consumer public.

          479.    On information and belief, Defendants AVA Custom Supply and Avetisyan

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts AVA Custom Supply was
                  entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Avetisyan, through AVA Custom Supply, paid kickbacks to No-
                  fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME
                  and/or orthotic devices not covered by the New York State Fee Schedule;
                  and (c) DME and/or orthotic devices that could be generically described on
                  the prescriptions, all of which was designed to permit Defendant Avetisyan,
                  through AVA Custom Supply, to manipulate the payment formulas and their
                  claims submissions in order to maximize the charges that they could submit
                  to Plaintiffs and other insurers.

          480.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant AVA Custom Supply’s claims under the No-fault Law. Specific examples of the



                                                  125

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 126
                                                                 126 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6845
                                        2650


   billing fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in

   the accompanying Compendium of Exhibits.

          481.    Defendants AVA Custom Supply and Avetisyan knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          482.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants AVA Custom Supply and Avetisyan.

          483.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant AVA Custom Supply’s claims for No-

   fault insurance benefits submitted in connection therewith.

          484.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants AVA

   Custom Supply and Avetisyan evinces a high degree of moral turpitude and wanton dishonesty,

   which, as alleged above, has harmed and will continue to harm the public at large, thus entitling

   Plaintiffs to recovery of exemplary and punitive damages.

          485.    By reason of the foregoing, Plaintiffs Allstate Fire and Casualty Insurance

   Company and Allstate Insurance Company have sustained compensatory damages and been

   injured in their business and property in an amount as yet to be determined, but believed to be in

   excess of $6,000.00, the exact amount to be determined at trial, plus interest, costs, punitive

   damages and other relief the Court deems just.

                              TWENTY-THIRD CLAIM FOR RELIEF

             AGAINST DEFENDANTS AVA CUSTOM SUPPLY AND AVETISYAN

                                         (Unjust Enrichment)

          486.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as


                                                    126

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 127
                                                                 127 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6846
                                        2651


   though fully set forth herein.

          487.    By reason of their wrongdoing, Defendants AVA Custom Supply and Avetisyan

   have been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Fire and Casualty Insurance Company and Allstate Insurance Company that

   are the result of unlawful conduct and that, in equity and good conscience, they should not be

   permitted to keep.

          488.    Plaintiffs are therefore entitled to restitution from Defendants AVA Custom

   Supply and Avetisyan in the amount by which they have been unjustly enriched.

          489.    By reason of the foregoing, Plaintiffs Allstate Fire and Casualty Insurance

   Company and Allstate Insurance Company have sustained compensatory damages and been

   injured in their business and property in an amount as yet to be determined, but believed to be in

   excess of $6,000.00, the exact amount to be determined at trial, plus interest, costs and other

   relief the Court deems just.

                             TWENTY-FOURTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                        (Aiding and Abetting)

          490.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          491.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Fire and Casualty Insurance

   Company and Allstate Insurance Company by Defendants AVA Custom Supply and Avetisyan.

          492.    On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

                                                  127

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 128
                                                                 128 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6847
                                        2652


   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants AVA Custom Supply and Avetisyan purportedly provided to No-fault Claimants; (ii)

   knowingly providing the fraudulent wholesale invoices so that Defendants AVA Custom Supply

   and Avetisyan    could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a

   portion of the amounts paid by Defendant Avetisyan, through AVA Custom Supply, to AVA

   Custom Supply to create the impression of an actual sale in furtherance of the money laundering

   scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally inflating the

   amounts represented to constitute the wholesale costs and/or quantities of DME and/or orthotic

   devices in order to support the fraudulent billing submitted to Plaintiffs, among others, through

   AVA Custom Supply; and (v) knowingly supporting the negotiation and performance of kickback

   agreements between Avetisyan through AVA Custom Supply and the No-fault Clinics.

          493.     On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants AVA Custom Supply and Avetisyan to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          494.     On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.


                                                  128

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 129
                                                                 129 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6848
                                        2653


          495.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Fire and Casualty Insurance Company and Allstate Insurance Company to pay

   money based upon the fraudulent charges submitted through AVA Custom Supply in an amount

   to be determined at trial, but in no event less than $6,000.00.

          496.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          497.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                              TWENTY-FIFTH CLAIM FOR RELIEF

      AGAINST DEFENDANTS GINDINOVA AND BATUROV, ABC CORPORATIONS 1
                  THROUGH 20 AND JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          498.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          499.    At all times relevant herein, BA2RO was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          500.    From, in or about August 19, 2011 through the date of the filing of this

   Complaint, Defendants Gindinova and Baturov, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 2 through 20, knowingly conducted and participated in the

   affairs of the BA2RO enterprise through a pattern of racketeering activity, including the

                                                   129

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 130
                                                                 130 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6849
                                        2654


   numerous acts of mail fraud described herein and included in the representative list of predicate

   acts set forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of

   which are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          501.    At all relevant times mentioned herein, Defendants Gindinova and Baturov,

   together with others unknown to Plaintiffs, exerted control over and directed the operations of

   the BA2RO enterprise and utilized that control to conduct the pattern of racketeering activities

   that consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

   supporting documents to Plaintiffs Allstate Insurance, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, and Allstate Property and Casualty Insurance Company

   that were based, in part, on the utilization of fraudulent wholesale invoices.

          502.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendants

   Gindinova and Baturov required, in furtherance of the scheme to defraud, to obtain payment

   from Plaintiffs for fraudulent DME and/or orthotic device claims, including fictitious wholesale

   invoices for medical supplies.

          503.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.


                                                   130

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 131
                                                                 131 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6850
                                        2655


                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

           504.   The racketeering acts set forth herein were carried out on a continued basis for

   more than a five-and-a-half year period, were related and similar and were committed as part of

   the ongoing scheme of Defendants Gindinova and Baturov, one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20 to fraudulently bill for

   DME and/or orthotic devices to defraud insurers, and, if not stopped, such acts will continue into

   the future.

           505.   On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as BA2RO continues to

   pursue collection on the fraudulent billing to the present day.

           506.   As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendants Gindinova and Baturov, with

   the knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more

   of the John Does 2 through 20, caused mailings to be made through the United States Postal

   Service in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or

   artifice to defraud Plaintiffs and to induce Plaintiffs to issue checks to the BA2RO enterprise

   based upon materially false and misleading information.

           507.   Through the BA2RO enterprise, Defendants Gindinova and Baturov submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants.         The bills and

   supporting documents that were sent by Defendants Gindinova and Baturov, as well as the

   payments that Plaintiffs made in response to those bills, were sent through the United States

   Postal Service. By virtue of those activities, Defendants Gindinova and Baturov, one or more of

   the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20 engaged in a

                                                   131

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 132
                                                                 132 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6851
                                        2656


   continuous series of predicate acts of mail fraud, extending from the formation of the BA2RO

   enterprise through the filing of this Complaint.

          508.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendants

   Gindinova and Baturov, in furtherance of the scheme as well as the specific misrepresentations

   identified for each of the mailings.

          509.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          510.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          511.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $108,000.00, the exact amount to be determined at trial.

          512.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Gindinova and Baturov, one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 2 through 20, jointly and severally, three-fold damages sustained by it, together

   with the costs of this lawsuit and reasonable attorneys’ fees.

                              TWENTY-SIXTH CLAIM FOR RELIEF

                 AGAINST DEFENDANTS GINDINOVA, BATUROV, AND BA2RO

                                          (Common Law Fraud)

          513.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as


                                                      132

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 133
                                                                 133 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6852
                                        2657


   though fully set forth herein.

          514.    Defendants BA2RO, Gindinova and Baturov made material misrepresentations

   and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company, and

   Allstate Property and Casualty Insurance Company for payment.

          515.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants BA2RO, Gindinova and Baturov to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were

   intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants

   and the consumer public.

          516.    On information and belief, Defendants BA2RO, Gindinova and Baturov

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts BA2RO was entitled to
                  be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to


                                                  133

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 134
                                                                 134 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6853
                                        2658


                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendants Gindinova and Baturov, through BA2RO, paid kickbacks to
                  No-fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME
                  and/or orthotic devices not covered by the New York State Fee Schedule;
                  and (c) DME and/or orthotic devices that could be generically described on
                  the prescriptions, all of which was designed to permit Defendants Gindinova
                  and Baturov, through BA2RO, to manipulate the payment formulas and
                  their claims submissions in order to maximize the charges that they could
                  submit to Plaintiffs and other insurers.

          517.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendants BA2RO’s claims under the No-fault Law. Specific examples of the billing fraud

   alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          518.    Defendants BA2RO, Gindinova and Baturov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          519.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants BA2RO, Gindinova and Baturov.

          520.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendants BA2RO’s claims for No-fault insurance

   benefits submitted in connection therewith.



                                                   134

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 135
                                                                 135 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6854
                                        2659


           521.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants

   BA2RO, Gindinova and Baturov evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large,

   thus entitling Plaintiffs to recovery of exemplary and punitive damages.

           522.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $108,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages

   and other relief the Court deems just.

                            TWENTY-SEVENTH CLAIM FOR RELIEF

                  AGAINST DEFENDANTS BA2RO, GINDINOVA, AND BATUROV

                                            (Unjust Enrichment)

           523.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

           524.    By reason of their wrongdoing, Defendants BA2RO, Gindinova and Baturov have

   been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company that are the result

   of unlawful conduct and that, in equity and good conscience, they should not be permitted to

   keep.

           525.    Plaintiffs are therefore entitled to restitution from Defendants BA2RO, Gindinova

   and Baturov in the amount by which they have been unjustly enriched.

           526.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire


                                                   135

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 136
                                                                 136 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6855
                                        2660


   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $108,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the

   Court deems just.

                             TWENTY-EIGHTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                        (Aiding and Abetting)

          527.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          528.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants BA2RO, Gindinova and Baturov.

          529.    On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants BA2RO, Gindinova and Baturov purportedly provided to No-fault Claimants; (ii)

   knowingly providing the fraudulent wholesale invoices so that Defendants BA2RO, Gindinova

   and Baturov     could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a

   portion of the amounts paid by Defendants Gindinova and Baturov, through BA2RO, to

                                                  136

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 137
                                                                 137 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6856
                                        2661


   BA2RO to create the impression of an actual sale in furtherance of the money laundering

   scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally inflating the

   amounts represented to constitute the wholesale costs and/or quantities of DME and/or orthotic

   devices in order to support the fraudulent billing submitted to Plaintiffs, among others, through

   BA2RO; and (v) knowingly supporting the negotiation and performance of kickback agreements

   between Gindinova and Baturov through BA2RO and the No-fault Clinics.

          530.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants BA2RO, Gindinova and Baturov to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          531.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          532.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money

   based upon the fraudulent charges submitted through BA2RO in an amount to be determined at

   trial, but in no event less than $108,000.00.

          533.    On information and belief, the Wholesale Defendants’ (one or more of the ABC


                                                   137

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 138
                                                                 138 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6857
                                        2662


   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          534.    By reason of the foregoing, Plaintiffs Allstate Insurance, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company are entitled to compensatory and punitive damages, plus interest, costs and

   other relief the Court deems just

                              TWENTY-NINTH CLAIM FOR RELIEF

      AGAINST DEFENDANTS MILLER, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          535.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                       THE RICO ENTERPRISE

          536.    At all times relevant herein, Daily Medical was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          537.    From, in or about May 5, 2011 through the date of the filing of this Complaint,

   Defendant Miller, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 2 through 20, knowingly conducted and participated in the affairs of the Daily

   Medical enterprise through a pattern of racketeering activity, including the numerous acts of mail

   fraud described herein and included in the representative list of predicate acts set forth in the

   Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          538.    At all relevant times mentioned herein, Defendant Miller, together with others

                                                  138

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 139
                                                                 139 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6858
                                        2663


   unknown to Plaintiffs, exerted control over and directed the operations of the Daily Medical

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, Allstate Property and Casualty Insurance Company,

   Allstate New Jersey Insurance Company, Allstate New Jersey Property and Casualty Insurance

   Company and Northbrook Indemnity Company that were based, in part, on the utilization of

   fraudulent wholesale invoices.

          539.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Miller required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          540.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          541.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a six year period, were related and similar and were committed as part of the ongoing

                                                   139

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 140
                                                                 140 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6859
                                        2664


   scheme of Defendants Miller, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic devices to

   defraud insurers, and, if not stopped, such acts will continue into the future.

          542.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Daily Medical continues to

   pursue collection on the fraudulent billing to the present day.

          543.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Miller, with the knowledge and

   intent of one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2

   through 20, caused mailings to be made through the United States Postal Service in violation of

   18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to defraud

   Plaintiffs and to induce Plaintiffs to issue checks to the Daily Medical enterprise based upon

   materially false and misleading information.

          544.    Through the Daily Medical enterprise, Defendant Miller submitted hundreds of

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to hundreds of No-fault Claimants.            The bills and supporting

   documents that were sent by Defendant Miller, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Miller, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20 engaged in a continuous series of predicate acts of mail

   fraud, extending from the formation of the Daily Medical enterprise through the filing of this

   Complaint.

          545.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Miller,


                                                   140

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 141
                                                                 141 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6860
                                        2665


   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          546.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          547.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

          548.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company,       Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company, Allstate New Jersey Insurance

   Company, Allstate New Jersey Property and Casualty Insurance Company and Northbrook

   Indemnity Company have been injured in their business and property and Plaintiffs have been

   damaged in the aggregate amount presently in excess of $778,000.00, the exact amount to be

   determined at trial.

          549.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Miller, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                                    THIRTIETH CLAIM FOR RELIEF

                   AGAINST DEFENDANTS MILLER AND DAILY MEDICAL

                                        (Common Law Fraud)

          550.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          551.    Defendants Daily Medical and Miller made material misrepresentations and/or


                                                    141

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 142
                                                                 142 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6861
                                        2666


   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company, Allstate

   Property and Casualty Insurance Company, Allstate New Jersey Insurance Company, Allstate

   New Jersey Property and Casualty Insurance Company and Northbrook Indemnity Company for

   payment.

          552.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Daily Medical and Miller to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to

   No-fault Claimants. The false representations contained therein not only were intended to

   defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          553.    On information and belief, Defendants Daily Medical and Miller intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Daily Medical was
                  entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to


                                                 142

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 143
                                                                 143 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6862
                                        2667


                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Miller, through Daily Medical, paid kickbacks to No-fault Clinics
                  to induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  not covered by the New York State Fee Schedule; and (c) DME and/or
                  orthotic devices that could be generically described on the prescriptions, all
                  of which was designed to permit Defendant Miller, through Daily Medical,
                  to manipulate the payment formulas and their claims submissions in order to
                  maximize the charges that they could submit to Plaintiffs and other insurers.

          554.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Daily Medical’s claims under the No-fault Law. Specific examples of the billing

   fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          555.    Defendants    Daily    Medical    and    Miller      knew   the   foregoing   material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          556.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Daily Medical and Miller.

          557.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Daily Medical’s claims for No-fault

   insurance benefits submitted in connection therewith.

          558.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Daily


                                                   143

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 144
                                                                 144 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6863
                                        2668


   Medical and Miller evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs

   to recovery of exemplary and punitive damages.

          559.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, Allstate New Jersey Insurance Company, Allstate New Jersey Property and

   Casualty Insurance Company and Northbrook Indemnity Company have sustained compensatory

   damages and been injured in their business and property in an amount as yet to be determined,

   but believed to be in excess of $778,000.00, the exact amount to be determined at trial, plus

   interest, costs, punitive damages and other relief the Court deems just.

                               THIRTY-FIRST CLAIM FOR RELIEF

                   AGAINST DEFENDANTS DAILY MEDICAL AND MILLER

                                         (Unjust Enrichment)

          560.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          561.    By reason of their wrongdoing, Defendants Daily Medical and Miller have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company, Allstate New Jersey Insurance

   Company, Allstate New Jersey Property and Casualty Insurance Company and Northbrook

   Indemnity Company, that are the result of unlawful conduct and that, in equity and good

   conscience, they should not be permitted to keep.

          562.    Plaintiffs are therefore entitled to restitution from Defendants Daily Medical and

   Miller in the amount by which they have been unjustly enriched.


                                                   144

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 145
                                                                 145 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6864
                                        2669


          563.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, Allstate New Jersey Insurance Company, Allstate New Jersey Property and

   Casualty Insurance Company and Northbrook Indemnity Company have sustained compensatory

   damages and been injured in their business and property in an amount as yet to be determined,

   but believed to be in excess of $778,000.00, the exact amount to be determined at trial, plus

   interest, costs and other relief the Court deems just.

                              THIRTY-SECOND CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                         (Aiding and Abetting)

          564.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          565.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, Allstate New Jersey Insurance Company, Allstate New Jersey Property and

   Casualty Insurance Company and Northbrook Indemnity Company, by Defendants Daily

   Medical and Miller.

          566.    On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

                                                    145

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 146
                                                                 146 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6865
                                        2670


   Defendants Daily Medical and Miller          purportedly provided to No-fault Claimants; (ii)

   knowingly providing the fraudulent wholesale invoices so that Defendants Daily Medical and

   Miller could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of

   the amounts paid by Defendant Miller, through Daily Medical, to Daily Medical to create the

   impression of an actual sale in furtherance of the money laundering scheme; (iv) knowingly

   creating fraudulent wholesale invoices by intentionally inflating the amounts represented to

   constitute the wholesale costs and/or quantities of DME and/or orthotic devices in order to

   support the fraudulent billing submitted to Plaintiffs, among others, through Daily Medical; and

   (v) knowingly supporting the negotiation and performance of kickback agreements between

   Miller through Daily Medical and the No-fault Clinics.

          567.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Daily Medical and Miller to obtain fraudulently inflated payments

   from Plaintiffs, among others.

          568.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          569.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate


                                                   146

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 147
                                                                 147 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6866
                                        2671


   Indemnity Company, Allstate Property and Casualty Insurance Company, Allstate New Jersey

   Insurance Company, Allstate New Jersey Property and Casualty Insurance Company and

   Northbrook Indemnity Company, to pay money based upon the fraudulent charges submitted

   through Daily Medical in an amount to be determined at trial, but in no event less than

   $778,000.00.

          570.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          571.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               THIRTY-THIRD CLAIM FOR RELIEF

   AGAINST DEFENDANTS J. GOMBERG, ABC CORPORATIONS 1 THROUGH 20 AND
                         JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          572.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          573.    At all times relevant herein, East 19 Medical Supply was an “enterprise” engaged

   in, or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          574.    From, in or about September 23, 2016 through the date of the filing of this

   Complaint, Defendant J. Gomberg, one or more of the ABC Corporations 1 through 20 and one

   or more of the John Does 2 through 20, knowingly conducted and participated in the affairs of

   the East 19 Medical Supply enterprise through a pattern of racketeering activity, including the

                                                   147

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 148
                                                                 148 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6867
                                        2672


   numerous acts of mail fraud described herein and included in the representative list of predicate

   acts set forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of

   which are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          575.    At all relevant times mentioned herein, Defendant J. Gomberg, together with

   others unknown to Plaintiffs, exerted control over and directed the operations of the East 19

   Medical Supply enterprise and utilized that control to conduct the pattern of racketeering

   activities that consisted of creating, submitting and/or causing to be submitted the fraudulent bills

   and supporting documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, and Allstate Property and Casualty Insurance Company that were based, in

   part, on the utilization of fraudulent wholesale invoices.

          576.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant J.

   Gomberg required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          577.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.


                                                   148

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 149
                                                                 149 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6868
                                        2673


                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          578.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a half year period, were related and similar and were committed as part of the ongoing

   scheme of Defendants J. Gomberg, one or more of the ABC Corporations 1 through 20 and one

   or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic devices to

   defraud insurers, and, if not stopped, such acts will continue into the future.

          579.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as East 19 Medical Supply

   continues to pursue collection on the fraudulent billing to the present day.

          580.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant J. Gomberg, with the

   knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 2 through 20, caused mailings to be made through the United States Postal Service

   in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice

   to defraud Plaintiffs and to induce Plaintiffs to issue checks to the East 19 Medical Supply

   enterprise based upon materially false and misleading information.

          581.    Through the East 19 Medical Supply enterprise, Defendant J. Gomberg submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants. The bills and

   supporting documents that were sent by Defendant J. Gomberg, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

   virtue of those activities, Defendants J. Gomberg, one or more of the ABC Corporations 1

   through 20 and one or more of the John Does 2 through 20 engaged in a continuous series of

   predicate acts of mail fraud, extending from the formation of the East 19 Medical Supply

                                                   149

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 150
                                                                 150 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6869
                                        2674


   enterprise through the filing of this Complaint.

          582.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant J.

   Gomberg, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          583.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          584.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          585.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company have been injured in their business and property and Plaintiffs have

   been damaged in the aggregate amount presently in excess of $8,000.00, the exact amount to be

   determined at trial.

          586.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   J. Gomberg, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, jointly and severally, three-fold damages sustained by it, together with the

   costs of this lawsuit and reasonable attorneys’ fees.

                             THIRTY-FOURTH CLAIM FOR RELIEF

          AGAINST DEFENDANTS J. GOMBERG AND EAST 19 MEDICAL SUPPLY

                                         (Common Law Fraud)

          587.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.


                                                      150

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 151
                                                                 151 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6870
                                        2675


          588.    Defendants East 19 Medical Supply and J. Gomberg made material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Property

   and Casualty Insurance Company and Northbrook Indemnity Company for payment.

          589.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants East 19 Medical Supply and J. Gomberg to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were

   intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants

   and the consumer public.

          590.    On information and belief, Defendants East 19 Medical Supply and J. Gomberg

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts East 19 Medical Supply
                  was entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;


                                                  151

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 152
                                                                 152 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6871
                                        2676



          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant J. Gomberg, through East 19 Medical Supply, paid kickbacks to
                  No-fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME
                  and/or orthotic devices not covered by the New York State Fee Schedule;
                  and (c) DME and/or orthotic devices that could be generically described on
                  the prescriptions, all of which was designed to permit Defendant J.
                  Gomberg, through East 19 Medical Supply, to manipulate the payment
                  formulas and their claims submissions in order to maximize the charges that
                  they could submit to Plaintiffs and other insurers.

          591.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant East 19 Medical Supply’s claims under the No-fault Law. Specific examples of the

   billing fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in

   the accompanying Compendium of Exhibits.

          592.    Defendants East 19 Medical Supply and J. Gomberg knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          593.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants East 19 Medical Supply and J. Gomberg.

          594.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant East 19 Medical Supply’s claims for No-

   fault insurance benefits submitted in connection therewith.

          595.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants East 19



                                                   152

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 153
                                                                 153 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6872
                                        2677


   Medical Supply and J. Gomberg         evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large,

   thus entitling Plaintiffs to recovery of exemplary and punitive damages.

          596.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Property and Casualty Insurance Company and

   Northbrook Indemnity Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $8,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages and

   other relief the Court deems just.

                               THIRTY-FIFTH CLAIM FOR RELIEF

          AGAINST DEFENDANTS EAST 19 MEDICAL SUPPLY AND J. GOMBERG

                                        (Unjust Enrichment)

          597.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          598.    By reason of their wrongdoing, Defendants East 19 Medical Supply and J.

   Gomberg have been unjustly enriched, in that they have, directly and/or indirectly, received

   moneys from Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Property and Casualty Insurance Company and Northbrook Indemnity

   Company that are the result of unlawful conduct and that, in equity and good conscience, they

   should not be permitted to keep.

          599.    Plaintiffs are therefore entitled to restitution from Defendants East 19 Medical

   Supply and J. Gomberg in the amount by which they have been unjustly enriched.

          600.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Property and Casualty Insurance Company and


                                                  153

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 154
                                                                 154 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6873
                                        2678


   Northbrook Indemnity Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $8,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the

   Court deems just.

                               THIRTY-SIXTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                       (Aiding and Abetting)

          601.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          602.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Property and Casualty Insurance Company and

   Northbrook Indemnity Company by Defendants East 19 Medical Supply and J. Gomberg.

          603.    On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants East 19 Medical Supply and J. Gomberg purportedly provided to No-fault Claimants;

   (ii) knowingly providing the fraudulent wholesale invoices so that Defendants East 19 Medical

   Supply and J. Gomberg could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking

   back a portion of the amounts paid by Defendant J. Gomberg, through East 19 Medical Supply,

   to East 19 Medical Supply to create the impression of an actual sale in furtherance of the money

                                                 154

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 155
                                                                 155 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6874
                                        2679


   laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally

   inflating the amounts represented to constitute the wholesale costs and/or quantities of DME

   and/or orthotic devices in order to support the fraudulent billing submitted to Plaintiffs, among

   others, through East 19 Medical Supply; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between J. Gomberg through East 19 Medical Supply and

   the No-fault Clinics.

          604.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants East 19 Medical Supply and J. Gomberg to obtain fraudulently

   inflated payments from Plaintiffs, among others.

          605.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          606.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Property and Casualty Insurance Company and Northbrook Indemnity Company to pay money

   based upon the fraudulent charges submitted through East 19 Medical Supply in an amount to be

   determined at trial, but in no event less than $8,000.00.

          607.    On information and belief, the Wholesale Defendants’ (one or more of the ABC


                                                   155

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 156
                                                                 156 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6875
                                        2680


   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          608.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                             THIRTY-SEVENTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS CHERNYSHEV, ABC CORPORATIONS 1 THROUGH 20
                      AND JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          609.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          610.    At all times relevant herein, Gerritsen Medcare was an “enterprise” engaged in, or

   the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          611.    From, in or about January 11, 2017 through the date of the filing of this

   Complaint, Defendant Chernyshev, one or more of the ABC Corporations 1 through 20 and one

   or more of the John Does 2 through 20, knowingly conducted and participated in the affairs of

   the Gerritsen Medcare enterprise through a pattern of racketeering activity, including the

   numerous acts of mail fraud described herein and included in the representative list of predicate

   acts set forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of

   which are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          612.    At all relevant times mentioned herein, Defendant Chernyshev, together with

   others unknown to Plaintiffs, exerted control over and directed the operations of the Gerritsen

                                                   156

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 157
                                                                 157 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6876
                                        2681


   Medcare enterprise and utilized that control to conduct the pattern of racketeering activities that

   consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

   supporting documents to Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty

   Insurance Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          613.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Chernyshev required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs

   for fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          614.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          615.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a half year period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Chernyshev, one or more of the ABC Corporations 1 through 20 and one

   or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic devices to

   defraud insurers, and, if not stopped, such acts will continue into the future.

          616.    On information and belief, this pattern of racketeering activity poses a specific

                                                   157

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 158
                                                                 158 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6877
                                        2682


   threat of repetition extending indefinitely into the future, inasmuch as Gerritsen Medcare

   continues to pursue collection on the fraudulent billing to the present day.

          617.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Chernyshev, with the

   knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 2 through 20, caused mailings to be made through the United States Postal Service

   in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice

   to defraud Plaintiffs and to induce Plaintiffs to issue checks to the Gerritsen Medcare enterprise

   based upon materially false and misleading information.

          618.    Through the Gerritsen Medcare enterprise, Defendant Chernyshev submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants.         The bills and

   supporting documents that were sent by Defendant Chernyshev, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

   virtue of those activities, Defendants Chernyshev, one or more of the ABC Corporations 1

   through 20 and one or more of the John Does 2 through 20 engaged in a continuous series of

   predicate acts of mail fraud, extending from the formation of the Gerritsen Medcare enterprise

   through the filing of this Complaint.

          619.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Chernyshev, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          620.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).


                                                   158

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 159
                                                                 159 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6878
                                        2683


          621.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          622.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in

   their business and property and Plaintiffs have been damaged in the aggregate amount presently

   in excess of $4,000.00, the exact amount to be determined at trial.

          623.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Chernyshev, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, jointly and severally, three-fold damages sustained by it, together with the

   costs of this lawsuit and reasonable attorneys’ fees.

                              THIRTY-EIGHTH CLAIM FOR RELIEF

           AGAINST DEFENDANTS CHERNYSHEV AND GERRITSEN MEDCARE

                                         (Common Law Fraud)

          624.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          625.    Defendants Gerritsen Medcare and Chernyshev made material misrepresentations

   and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company and Allstate Fire and Casualty Insurance Company for payment.

          626.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Gerritsen Medcare and Chernyshev to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were

   intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants


                                                   159

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 160
                                                                 160 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6879
                                        2684


   and the consumer public.

          627.    On information and belief, Defendants Gerritsen Medcare and Chernyshev

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Gerritsen Medcare was
                  entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Chernyshev, through Gerritsen Medcare, paid kickbacks to No-
                  fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME
                  and/or orthotic devices not covered by the New York State Fee Schedule;
                  and (c) DME and/or orthotic devices that could be generically described on
                  the prescriptions, all of which was designed to permit Defendant
                  Chernyshev, through Gerritsen Medcare, to manipulate the payment
                  formulas and their claims submissions in order to maximize the charges that
                  they could submit to Plaintiffs and other insurers.


                                                  160

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 161
                                                                 161 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6880
                                        2685



          628.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Gerritsen Medcare’s claims under the No-fault Law. Specific examples of the billing

   fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          629.    Defendants Gerritsen Medcare and Chernyshev knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          630.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Gerritsen Medcare and Chernyshev.

          631.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Gerritsen Medcare’s claims for No-fault

   insurance benefits submitted in connection therewith.

          632.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants

   Gerritsen Medcare and Chernyshev evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large,

   thus entitling Plaintiffs to recovery of exemplary and punitive damages.

          633.    By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company have sustained compensatory damages and been injured in

   their business and property in an amount as yet to be determined, but believed to be in excess of

   $4,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages and

   other relief the Court deems just.




                                                   161

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 162
                                                                 162 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6881
                                        2686


                               THIRTY-NINTH CLAIM FOR RELIEF

           AGAINST DEFENDANTS GERRITSEN MEDCARE AND CHERNYSHEV

                                         (Unjust Enrichment)

          634.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          635.    By reason of their wrongdoing, Defendants Gerritsen Medcare and Chernyshev

   have been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company that

   are the result of unlawful conduct and that, in equity and good conscience, they should not be

   permitted to keep.

          636.    Plaintiffs are therefore entitled to restitution from Defendants Gerritsen Medcare

   and Chernyshev in the amount by which they have been unjustly enriched.

          637.    By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company have sustained compensatory damages and been injured in

   their business and property in an amount as yet to be determined, but believed to be in excess of

   $4,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the

   Court deems just.

                                    FORTIETH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                        (Aiding and Abetting)

          638.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          639.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

                                                 162

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 163
                                                                 163 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6882
                                        2687


   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company by Defendants Gerritsen Medcare and Chernyshev.

          640.   On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants Gerritsen Medcare and Chernyshev purportedly provided to No-fault Claimants; (ii)

   knowingly providing the fraudulent wholesale invoices so that Defendants Gerritsen Medcare

   and Chernyshev could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a

   portion of the amounts paid by Defendant Chernyshev, through Gerritsen Medcare, to Gerritsen

   Medcare to create the impression of an actual sale in furtherance of the money laundering

   scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally inflating the

   amounts represented to constitute the wholesale costs and/or quantities of DME and/or orthotic

   devices in order to support the fraudulent billing submitted to Plaintiffs, among others, through

   Gerritsen Medcare; and (v) knowingly supporting the negotiation and performance of kickback

   agreements between Chernyshev through Gerritsen Medcare and the No-fault Clinics.

          641.   On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Gerritsen Medcare and Chernyshev to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          642.   On information and belief, the Wholesale Defendants (one or more of the ABC


                                                 163

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 164
                                                                 164 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6883
                                        2688


   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          643.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company to pay

   money based upon the fraudulent charges submitted through Gerritsen Medcare in an amount to

   be determined at trial, but in no event less than $4,000.00.

          644.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          645.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                                FORTY-FIRST CLAIM FOR RELIEF

     AGAINST DEFENDANTS FEDEROV, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          646.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          647.    At all times relevant herein, Helpful Medical Supply was an “enterprise” engaged

   in, or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

                                                   164

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 165
                                                                 165 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6884
                                        2689


          648.    From, in or about June 8, 2015 through the date of the filing of this Complaint,

   Defendant Federov, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 2 through 20, knowingly conducted and participated in the affairs of the Helpful

   Medical Supply enterprise through a pattern of racketeering activity, including the numerous acts

   of mail fraud described herein and included in the representative list of predicate acts set forth in

   the Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          649.    At all relevant times mentioned herein, Defendant Federov, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Helpful Medical

   Supply enterprise and utilized that control to conduct the pattern of racketeering activities that

   consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

   supporting documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          650.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Federov required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          651.    On information and belief, it was both foreseeable and the intended consequence


                                                   165

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 166
                                                                 166 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6885
                                        2690


   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          652.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a one-and-a-half year period, were related and similar and were committed as part of

   the ongoing scheme of Defendants Federov, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic

   devices to defraud insurers, and, if not stopped, such acts will continue into the future.

          653.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Helpful Medical Supply

   continues to pursue collection on the fraudulent billing to the present day.

          654.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Federov, with the knowledge

   and intent of one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, caused mailings to be made through the United States Postal Service in

   violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to

   defraud Plaintiffs and to induce Plaintiffs to issue checks to the Helpful Medical Supply

   enterprise based upon materially false and misleading information.

          655.    Through the Helpful Medical Supply enterprise, Defendant Federov submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants.            The bills and

   supporting documents that were sent by Defendant Federov, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

                                                   166

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 167
                                                                 167 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6886
                                        2691


   virtue of those activities, Defendants Federov, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 2 through 20 engaged in a continuous series of predicate

   acts of mail fraud, extending from the formation of the Helpful Medical Supply enterprise

   through the filing of this Complaint.

          656.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Federov, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          657.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          658.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

          659.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $21,000.00, the exact amount to be determined at trial.

          660.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Federov, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.




                                                    167

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 168
                                                                 168 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6887
                                        2692


                               FORTY-SECOND CLAIM FOR RELIEF

          AGAINST DEFENDANTS FEDEROV AND HELPFUL MEDICAL SUPPLY

                                          (Common Law Fraud)

          661.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          662.    Defendants        Helpful   Medical    Supply   and    Federov    made     material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company for payment.

          663.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Helpful Medical Supply and Federov to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were

   intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants

   and the consumer public.

          664.    On information and belief, Defendants Helpful Medical Supply and Federov

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Helpful Medical Supply
                  was entitled to be reimbursed under the No-fault Law;




                                                   168

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 169
                                                                 169 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6888
                                        2693


          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Federov, through Helpful Medical Supply, paid kickbacks to No-
                  fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME
                  and/or orthotic devices not covered by the New York State Fee Schedule;
                  and (c) DME and/or orthotic devices that could be generically described on
                  the prescriptions, all of which was designed to permit Defendant Federov,
                  through Helpful Medical Supply, to manipulate the payment formulas and
                  their claims submissions in order to maximize the charges that they could
                  submit to Plaintiffs and other insurers.

          665.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Helpful Medical Supply’s claims under the No-fault Law. Specific examples of the

   billing fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in

   the accompanying Compendium of Exhibits.

          666.    Defendants Helpful Medical Supply and Federov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          667.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a


                                                   169

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 170
                                                                 170 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6889
                                        2694


   result of the acts of fraud and deception of Defendants Helpful Medical Supply and Federov.

          668.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Helpful Medical Supply’s claims for No-

   fault insurance benefits submitted in connection therewith.

          669.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants

   Helpful Medical Supply and Federov evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large,

   thus entitling Plaintiffs to recovery of exemplary and punitive damages.

          670.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $21,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages and

   other relief the Court deems just.

                               FORTY-THIRD CLAIM FOR RELIEF

          AGAINST DEFENDANTS HELPFUL MEDICAL SUPPLY AND FEDEROV

                                        (Unjust Enrichment)

          671.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          672.    By reason of their wrongdoing, Defendants Helpful Medical Supply and Federov

   have been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company that are the result

   of unlawful conduct and that, in equity and good conscience, they should not be permitted to


                                                  170

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 171
                                                                 171 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6890
                                        2695


   keep.

           673.   Plaintiffs are therefore entitled to restitution from Defendants Helpful Medical

   Supply and Federov in the amount by which they have been unjustly enriched.

           674.   By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $21,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the

   Court deems just.

                              FORTY-FOURTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                       (Aiding and Abetting)

           675.   The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

           676.   On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants Helpful Medical Supply and Federov.

           677.   On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

                                                 171

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 172
                                                                 172 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6891
                                        2696


   Defendants Helpful Medical Supply and Federov purportedly provided to No-fault Claimants;

   (ii) knowingly providing the fraudulent wholesale invoices so that Defendants Helpful Medical

   Supply and Federov could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back

   a portion of the amounts paid by Defendant Federov, through Helpful Medical Supply, to Helpful

   Medical Supply to create the impression of an actual sale in furtherance of the money laundering

   scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally inflating the

   amounts represented to constitute the wholesale costs and/or quantities of DME and/or orthotic

   devices in order to support the fraudulent billing submitted to Plaintiffs, among others, through

   Helpful Medical Supply; and (v) knowingly supporting the negotiation and performance of

   kickback agreements between Federov through Helpful Medical Supply and the No-fault Clinics.

          678.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Helpful Medical Supply and Federov to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          679.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          680.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate


                                                  172

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 173
                                                                 173 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6892
                                        2697


   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money

   based upon the fraudulent charges submitted through Helpful Medical Supply in an amount to be

   determined at trial, but in no event less than $21,000.00.

          681.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          682.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                                FORTY-FIFTH CLAIM FOR RELIEF

          AGAINST DEFENDANTS A. BLANTZ, GALA TRADING, I. BLANTZ, ABC
           CORPORATIONS 1 THROUGH 20 AND JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          683.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          684.    At all times relevant herein, Lenex Services was an “enterprise” engaged in, or

   the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          685.    From, in or about January 30, 2014 through the date of the filing of this

   Complaint, Defendants A. Blantz, Gala Trading, I. Blantz, one or more of the ABC Corporations

   1 through 20 and one or more of the John Does 2 through 20, knowingly conducted and

   participated in the affairs of the Lenex Services enterprise through a pattern of racketeering

   activity, including the numerous acts of mail fraud described herein and included in the

   representative list of predicate acts set forth in the Appendix and Compendium of Exhibits

                                                   173

                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 174
                                                                 174 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6893
                                        2698


   accompanying this Complaint, all of which are incorporated by reference. Defendants’ conduct

   constitutes a violation of 18 U.S.C. § 1962(c).

          686.    At all relevant times mentioned herein, Defendant A. Blantz, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Lenex Services

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, Allstate Property and Casualty Insurance Company, and

   Allstate New Jersey Property and Casualty Insurance Company that were based, in part, on the

   utilization of fraudulent wholesale invoices.

          687.    On information and belief, Defendants Gala Trading, I. Blantz, one or more of the

   ABC Corporations 1 through 20 and one or more of the John Does 2 through 20 participated in

   the scheme by providing inexpensive DME and/or orthotic devices, to the extent any such items

   were in fact provided, as well as bogus documentation, along with fraudulent wholesale invoices

   that grossly inflated the purported cost of the DME and/or orthotic devices to facilitate the

   fraudulent billing alleged in the Complaint. Defendant Gala Trading and one or more of the ABC

   Corporations furnished documents that Defendant A. Blantz required, in furtherance of the

   scheme to defraud, to obtain payment from Plaintiffs for fraudulent DME and/or orthotic device

   claims, including fictitious wholesale invoices for medical supplies.

          688.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by Defendant I. Blantz and one or more of the John Does 2

   through 20, through Gala Trading and one or more of the ABC Corporations 1 through 20, would

   be mailed to substantiate fraudulent claims and to induce payment from Plaintiff.




                                                     174

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 175
                                                                 175 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6894
                                        2699


                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          689.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a three-and-a-half year period, were related and similar and were committed as part of

   the ongoing scheme of Defendants A. Blantz, Gala Trading, I. Blantz and one or more of the

   ABC Corporations 1 through 20 and one or more of the John Does 2 through 20 to fraudulently

   bill for DME and/or orthotic devices to defraud insurers, and, if not stopped, such acts will

   continue into the future.

          690.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Lenex Services continues

   to pursue collection on the fraudulent billing to the present day.

          691.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant A. Blantz, with the knowledge

   and intent of Defendants Gala Trading, I. Blantz, one or more of the ABC Corporations 1

   through 20 and one or more of the John Does 2 through 20, caused mailings to be made through

   the United States Postal Service in violation of 18 U.S.C. § 1341. The mailings were made in

   furtherance of a scheme or artifice to defraud Plaintiffs and to induce Plaintiffs to issue checks to

   the Lenex Services enterprise based upon materially false and misleading information.

          692.    Through the Lenex Services enterprise, Defendant A. Blantz submitted hundreds

   of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants. The bills and

   supporting documents that were sent by Defendant A. Blantz, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

   virtue of those activities, Defendants A. Blantz, Gala Trading, I. Blantz, one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20 engaged in a

                                                   175

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 176
                                                                 176 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6895
                                        2700


   continuous series of predicate acts of mail fraud, extending from the formation of the Lenex

   Services enterprise through the filing of this Complaint.

          693.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant A.

   Blantz, in furtherance of the scheme as well as the specific misrepresentations identified for each

   of the mailings.

          694.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          695.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          696.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company, and Allstate New Jersey Property

   and Casualty Insurance Company have been injured in their business and property and Plaintiffs

   have been damaged in the aggregate amount presently in excess of $133,000.00, the exact

   amount to be determined at trial.

          697.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   A. Blantz, Gala Trading, I. Blantz, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20, jointly and severally, three-fold damages sustained by it,

   together with the costs of this lawsuit and reasonable attorneys’ fees.




                                                   176

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 177
                                                                 177 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6896
                                        2701


                               FORTY-SIXTH CLAIM FOR RELIEF

                 AGAINST DEFENDANTS A. BLANTZ AND LENEX SERVICES

                                        (Common Law Fraud)

          698.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          699.    Defendants Lenex Services and A. Blantz made material misrepresentations

   and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company, Allstate

   Property and Casualty Insurance Company, and Allstate New Jersey Property and Casualty

   Insurance Company for payment.

          700.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Lenex Services and A. Blantz to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to

   No-fault Claimants. The false representations contained therein not only were intended to

   defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          701.    On information and belief, Defendants Lenex Services and A. Blantz

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Lenex Services was
                  entitled to be reimbursed under the No-fault Law;


                                                  177

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 178
                                                                 178 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6897
                                        2702



          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant A. Blantz, through Lenex Services, paid kickbacks to No-fault
                  Clinics to induce the No-fault Clinics to direct their associated physicians
                  and chiropractors to prescribe large amounts of substantially similar,
                  medically unnecessary DME and/or orthotic devices; (b) DME and/or
                  orthotic devices not covered by the New York State Fee Schedule; and (c)
                  DME and/or orthotic devices that could be generically described on the
                  prescriptions, all of which was designed to permit Defendant A. Blantz,
                  through Lenex Services, to manipulate the payment formulas and their
                  claims submissions in order to maximize the charges that they could submit
                  to Plaintiffs and other insurers.

          702.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Lenex Services’ claims under the No-fault Law. Specific examples of the billing fraud

   alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          703.    Defendants Lenex Services and A. Blantz knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          704.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material



                                                   178

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 179
                                                                 179 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6898
                                        2703


   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Lenex Services and A. Blantz.

          705.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Lenex Services’ claims for No-fault

   insurance benefits submitted in connection therewith.

          706.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Lenex

   Services and A. Blantz evinces a high degree of moral turpitude and wanton dishonesty, which,

   as alleged above, has harmed and will continue to harm the public at large, thus entitling

   Plaintiffs to recovery of exemplary and punitive damages.

          707.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, and Allstate New Jersey Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $133,000.00, the exact amount to be

   determined at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                             FORTY-SEVENTH CLAIM FOR RELIEF

                 AGAINST DEFENDANTS LENEX SERVICES AND A. BLANTZ

                                         (Unjust Enrichment)

          708.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          709.    By reason of their wrongdoing, Defendants Lenex Services and A. Blantz have

   been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, Allstate Property and Casualty Insurance Company, and Allstate New


                                                   179

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 180
                                                                 180 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6899
                                        2704


   Jersey Property and Casualty Insurance Company that are the result of unlawful conduct and

   that, in equity and good conscience, they should not be permitted to keep.

          710.    Plaintiffs are therefore entitled to restitution from Defendants Lenex Services and

   A. Blantz in the amount by which they have been unjustly enriched.

          711.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, and Allstate New Jersey Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $133,000.00, the exact amount to be

   determined at trial, plus interest, costs and other relief the Court deems just.

                              FORTY-EIGHTH CLAIM FOR RELIEF

      AGAINST DEFENDANTS GALA TRADING, I. BLANTZ, ABC CORPORATIONS 1
                  THROUGH 20 AND JOHN DOES 2 THROUGH 20
                            (Aiding and Abetting)

          712.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          713.    On information and belief, the Wholesale Defendants (Gala Trading, I. Blantz,

   one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through

   20) knowingly aided and abetted the fraudulent scheme perpetrated on Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company, and Allstate New Jersey Property

   and Casualty Insurance Company by Defendants Lenex Services and A. Blantz.

          714.    On information and belief, the acts taken by the Wholesale Defendants (Gala

   Trading, I. Blantz, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 2 through 20) in furtherance of the fraudulent scheme include: (i) knowingly creating


                                                    180

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 181
                                                                 181 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6900
                                        2705


   fraudulent wholesale invoices that deliberately omit any meaningful information regarding the

   DME and/or orthotic devices, including the manufacturer, make and model of the DME and/or

   orthotic devices that Defendants Lenex Services and A. Blantz purportedly provided to No-fault

   Claimants; (ii) knowingly providing the fraudulent wholesale invoices so that Defendants Lenex

   Services and A. Blantz could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking

   back a portion of the amounts paid by Defendant A. Blantz, through Lenex Services, to Lenex

   Services to create the impression of an actual sale in furtherance of the money laundering

   scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally inflating the

   amounts represented to constitute the wholesale costs and/or quantities of DME and/or orthotic

   devices in order to support the fraudulent billing submitted to Plaintiffs, among others, through

   Lenex Services; and (v) knowingly supporting the negotiation and performance of kickback

   agreements between A. Blantz through Lenex Services and the No-fault Clinics.

          715.    On information and belief, the conduct of the Wholesale Defendants (Gala

   Trading, I. Blantz, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 2 through 20) in furtherance of the fraudulent scheme is significant and material, is a

   necessary part of and is critical to the success of the fraudulent scheme because without their

   actions, there would be no opportunity for Defendants Lenex Services and A. Blantz to obtain

   fraudulently inflated payments from Plaintiffs, among others.

          716.    On information and belief, the Wholesale Defendants (Gala Trading, I. Blantz,

   one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through

   20) aided and abetted the fraudulent scheme in a calculated effort to induce Plaintiffs into paying

   charges for DME and/or orthotic devices that were not compensable under the No-fault Laws, or

   were compensable at a much lower rate, because they sought to continue profiting through the

   fraudulent scheme.


                                                  181

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 182
                                                                 182 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6901
                                        2706


          717.    On information and belief, the conduct of the Wholesale Defendants (Gala

   Trading, I. Blantz, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 2 through 20) caused Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, and Allstate New Jersey Property and Casualty Insurance Company to pay

   money based upon the fraudulent charges submitted through Lenex Services in an amount to be

   determined at trial, but in no event less than $133,000.00.

          718.    On information and belief, the Wholesale Defendants’ (Gala Trading, I. Blantz,

   one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through

   20) extensive fraudulent conduct demonstrates a high degree of moral turpitude and wanton

   dishonesty that entitles Plaintiffs to recover punitive damages.

          719.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               FORTY-NINTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS MUCHNIK, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          720.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          721.    At all times relevant herein, Lida’s Medical Supply was an “enterprise” engaged

   in, or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          722.    From, in or about October 24, 2016 through the date of the filing of this

   Complaint, Defendant Muchnik, one or more of the ABC Corporations 1 through 20 and one or

                                                   182

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 183
                                                                 183 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6902
                                        2707


   more of the John Does 2 through 20, knowingly conducted and participated in the affairs of the

   Lida’s Medical Supply enterprise through a pattern of racketeering activity, including the

   numerous acts of mail fraud described herein and included in the representative list of predicate

   acts set forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of

   which are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          723.    At all relevant times mentioned herein, Defendant Muchnik, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Lida’s Medical

   Supply enterprise and utilized that control to conduct the pattern of racketeering activities that

   consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

   supporting documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty Insurance

   Company, Allstate New Jersey Property and Casualty Insurance Company and Northbrook

   Indemnity Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          724.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Muchnik required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          725.    On information and belief, it was both foreseeable and the intended consequence


                                                  183

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 184
                                                                 184 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6903
                                        2708


   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          726.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a half year period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Muchnik, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic devices to

   defraud insurers, and, if not stopped, such acts will continue into the future.

          727.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Lida’s Medical Supply

   continues to pursue collection on the fraudulent billing to the present day.

          728.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Muchnik, with the knowledge

   and intent of one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, caused mailings to be made through the United States Postal Service in

   violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to

   defraud Plaintiffs and to induce Plaintiffs to issue checks to the Lida’s Medical Supply enterprise

   based upon materially false and misleading information.

          729.    Through the Lida’s Medical Supply enterprise, Defendant Muchnik submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants. The bills and

   supporting documents that were sent by Defendant Muchnik, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

                                                   184

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 185
                                                                 185 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6904
                                        2709


   virtue of those activities, Defendants Muchnik, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 2 through 20 engaged in a continuous series of predicate

   acts of mail fraud, extending from the formation of the Lida’s Medical Supply enterprise through

   the filing of this Complaint.

          730.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Muchnik, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          731.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          732.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

          733.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company, Allstate New Jersey Property and

   Casualty Insurance Company and Northbrook Indemnity Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $273,000.00, the exact amount to be determined at trial.

          734.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Muchnik, one or more of the ABC Corporations 1 through 20 and one or more of the John Does

   2 through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.




                                                    185

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 186
                                                                 186 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6905
                                        2710


                                    FIFTIETH CLAIM FOR RELIEF

              AGAINST DEFENDANTS MUCHNIK AND LIDA’S MEDICAL SUPPLY

                                             (Common Law Fraud)

          735.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          736.    Defendants        Lida’s    Medical     Supply   and   Muchnik    made     material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company, Allstate New Jersey Property and

   Casualty Insurance Company and Northbrook Indemnity Company for payment.

          737.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Lida’s Medical Supply and Muchnik to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were

   intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants

   and the consumer public.

          738.    On information and belief, Defendants Lida’s Medical Supply and Muchnik

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Lida’s Medical Supply
                  was entitled to be reimbursed under the No-fault Law;


                                                    186

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 187
                                                                 187 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6906
                                        2711



          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Muchnik, through Lida’s Medical Supply, paid kickbacks to No-
                  fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME
                  and/or orthotic devices not covered by the New York State Fee Schedule;
                  and (c) DME and/or orthotic devices that could be generically described on
                  the prescriptions, all of which was designed to permit Defendant Muchnik,
                  through Lida’s Medical Supply, to manipulate the payment formulas and
                  their claims submissions in order to maximize the charges that they could
                  submit to Plaintiffs and other insurers.

          739.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Lida’s Medical Supply’s claims under the No-fault Law. Specific examples of the

   billing fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in

   the accompanying Compendium of Exhibits.

          740.    Defendants Lida’s Medical Supply and Muchnik knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          741.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material



                                                   187

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 188
                                                                 188 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6907
                                        2712


   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Lida’s Medical Supply and Muchnik.

          742.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Lida’s Medical Supply’s claims for No-

   fault insurance benefits submitted in connection therewith.

          743.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Lida’s

   Medical Supply and Muchnik evinces a high degree of moral turpitude and wanton dishonesty,

   which, as alleged above, has harmed and will continue to harm the public at large, thus entitling

   Plaintiffs to recovery of exemplary and punitive damages.

          744.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, Allstate New Jersey Property and Casualty Insurance Company and

   Northbrook Indemnity Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $273,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages

   and other relief the Court deems just.

                                FIFTY-FIRST CLAIM FOR RELIEF

            AGAINST DEFENDANTS LIDA’S MEDICAL SUPPLY AND MUCHNIK

                                            (Unjust Enrichment)

          745.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          746.    By reason of their wrongdoing, Defendants Lida’s Medical Supply and Muchnik

   have been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate


                                                   188

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 189
                                                                 189 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6908
                                        2713


   Indemnity Company, Allstate Property and Casualty Insurance Company, Allstate New Jersey

   Property and Casualty Insurance Company and Northbrook Indemnity Company that are the

   result of unlawful conduct and that, in equity and good conscience, they should not be permitted

   to keep.

          747.    Plaintiffs are therefore entitled to restitution from Defendants Lida’s Medical

   Supply and Muchnik in the amount by which they have been unjustly enriched.

          748.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, Allstate New Jersey Property and Casualty Insurance Company and

   Northbrook Indemnity Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $273,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the

   Court deems just.

                               FIFTY-SECOND CLAIM FOR RELIEF

              AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                             JOHN DOES 2 THROUGH 20

                                        (Aiding and Abetting)

          749.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          750.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, Allstate New Jersey Property and Casualty Insurance Company and

   Northbrook Indemnity Company by Defendants Lida’s Medical Supply and Muchnik.

                                                  189

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 190
                                                                 190 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6909
                                        2714


          751.    On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants Lida’s Medical Supply and Muchnik purportedly provided to No-fault Claimants; (ii)

   knowingly providing the fraudulent wholesale invoices so that Defendants Lida’s Medical

   Supply and Muchnik could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back

   a portion of the amounts paid by Defendant Muchnik, through Lida’s Medical Supply, to Lida’s

   Medical Supply to create the impression of an actual sale in furtherance of the money laundering

   scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally inflating the

   amounts represented to constitute the wholesale costs and/or quantities of DME and/or orthotic

   devices in order to support the fraudulent billing submitted to Plaintiffs, among others, through

   Lida’s Medical Supply; and (v) knowingly supporting the negotiation and performance of

   kickback agreements between Muchnik through Lida’s Medical Supply and the No-fault Clinics.

          752.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Lida’s Medical Supply and Muchnik to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          753.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or


                                                  190

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 191
                                                                 191 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6910
                                        2715


   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          754.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, Allstate Property and Casualty Insurance Company, Allstate New Jersey

   Property and Casualty Insurance Company and Northbrook Indemnity Company to pay money

   based upon the fraudulent charges submitted through Lida’s Medical Supply in an amount to be

   determined at trial, but in no event less than $273,000.00.

          755.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          756.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                                FIFTY-THIRD CLAIM FOR RELIEF

    AGAINST DEFENDANTS A. KHAIMOV, ABC CORPORATIONS 1 THROUGH 20 AND
                         JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          757.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          758.    At all times relevant herein, Life Equipment was an “enterprise” engaged in, or

   the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

                                                   191

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 192
                                                                 192 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6911
                                        2716


          759.    From, in or about December 31, 2010 through the date of the filing of this

   Complaint, Defendant A. Khaimov, one or more of the ABC Corporations 1 through 20 and one

   or more of the John Does 2 through 20, knowingly conducted and participated in the affairs of

   the Life Equipment enterprise through a pattern of racketeering activity, including the numerous

   acts of mail fraud described herein and included in the representative list of predicate acts set

   forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of which

   are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          760.    At all relevant times mentioned herein, Defendant A. Khaimov, together with

   others unknown to Plaintiffs, exerted control over and directed the operations of the Life

   Equipment enterprise and utilized that control to conduct the pattern of racketeering activities

   that consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

   supporting documents to Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty

   Insurance Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          761.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant A.

   Khaimov required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          762.    On information and belief, it was both foreseeable and the intended consequence


                                                 192

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 193
                                                                 193 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6912
                                        2717


   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          763.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a six-and-a-half year period, were related and similar and were committed as part of

   the ongoing scheme of Defendants A. Khaimov, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic

   devices to defraud insurers, and, if not stopped, such acts will continue into the future.

          764.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Life Equipment continues

   to pursue collection on the fraudulent billing to the present day.

          765.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant A. Khaimov, with the

   knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 2 through 20, caused mailings to be made through the United States Postal Service

   in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice

   to defraud Plaintiffs and to induce Plaintiffs to issue checks to the Life Equipment enterprise

   based upon materially false and misleading information.

          766.    Through the Life Equipment enterprise, Defendant A. Khaimov submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants.            The bills and

   supporting documents that were sent by Defendant A. Khaimov, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

                                                   193

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 194
                                                                 194 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6913
                                        2718


   virtue of those activities, Defendants A. Khaimov, one or more of the ABC Corporations 1

   through 20 and one or more of the John Does 2 through 20 engaged in a continuous series of

   predicate acts of mail fraud, extending from the formation of the Life Equipment enterprise

   through the filing of this Complaint.

          767.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant A.

   Khaimov, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          768.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          769.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          770.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in

   their business and property and Plaintiffs have been damaged in the aggregate amount presently

   in excess of $20,000.00, the exact amount to be determined at trial.

          771.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   A. Khaimov, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, jointly and severally, three-fold damages sustained by it, together with the

   costs of this lawsuit and reasonable attorneys’ fees.




                                                   194

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 195
                                                                 195 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6914
                                        2719


                               FIFTY-FOURTH CLAIM FOR RELIEF

                 AGAINST DEFENDANTS A. KHAIMOV AND LIFE EQUIPMENT

                                        (Common Law Fraud)

          772.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          773.    Defendants Life Equipment and A. Khaimov made material misrepresentations

   and/or omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company and Allstate Fire and Casualty Insurance Company for payment.

          774.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Life Equipment and A. Khaimov to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were

   intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants

   and the consumer public.

          775.    On information and belief, Defendants Life Equipment and A. Khaimov

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Life Equipment was
                  entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME



                                                  195

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 196
                                                                 196 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6915
                                        2720


                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant A. Khaimov, through Life Equipment, paid kickbacks to No-fault
                  Clinics to induce the No-fault Clinics to direct their associated physicians
                  and chiropractors to prescribe large amounts of substantially similar,
                  medically unnecessary DME and/or orthotic devices; (b) DME and/or
                  orthotic devices not covered by the New York State Fee Schedule; and (c)
                  DME and/or orthotic devices that could be generically described on the
                  prescriptions, all of which was designed to permit Defendant A. Khaimov,
                  through Life Equipment, to manipulate the payment formulas and their
                  claims submissions in order to maximize the charges that they could submit
                  to Plaintiffs and other insurers.

          776.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Life Equipment’s claims under the No-fault Law. Specific examples of the billing

   fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          777.    Defendants Life Equipment and A. Khaimov knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          778.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Life Equipment and A. Khaimov.


                                                   196

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 197
                                                                 197 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6916
                                        2721


          779.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Life Equipment’s claims for No-fault

   insurance benefits submitted in connection therewith.

          780.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Life

   Equipment and A. Khaimov evinces a high degree of moral turpitude and wanton dishonesty,

   which, as alleged above, has harmed and will continue to harm the public at large, thus entitling

   Plaintiffs to recovery of exemplary and punitive damages.

          781.    By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company have sustained compensatory damages and been injured in

   their business and property in an amount as yet to be determined, but believed to be in excess of

   $20,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages and

   other relief the Court deems just.

                                FIFTY-FIFTH CLAIM FOR RELIEF

                 AGAINST DEFENDANTS LIFE EQUIPMENT AND A. KHAIMOV

                                        (Unjust Enrichment)

          782.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          783.    By reason of their wrongdoing, Defendants Life Equipment and A. Khaimov have

   been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company that

   are the result of unlawful conduct and that, in equity and good conscience, they should not be

   permitted to keep.

          784.    Plaintiffs are therefore entitled to restitution from Defendants Life Equipment and

   A. Khaimov in the amount by which they have been unjustly enriched.


                                                  197

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 198
                                                                 198 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6917
                                        2722


          785.    By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company have sustained compensatory damages and been injured in

   their business and property in an amount as yet to be determined, but believed to be in excess of

   $20,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the

   Court deems just.

                                FIFTY-SIXTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                       (Aiding and Abetting)

          786.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          787.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company by Defendants Life Equipment and A. Khaimov.

          788.    On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants Life Equipment and A. Khaimov purportedly provided to No-fault Claimants; (ii)

   knowingly providing the fraudulent wholesale invoices so that Defendants Life Equipment and

   A. Khaimov could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a

   portion of the amounts paid by Defendant A. Khaimov, through Life Equipment, to Life

   Equipment to create the impression of an actual sale in furtherance of the money laundering

                                                 198

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 199
                                                                 199 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6918
                                        2723


   scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally inflating the

   amounts represented to constitute the wholesale costs and/or quantities of DME and/or orthotic

   devices in order to support the fraudulent billing submitted to Plaintiffs, among others, through

   Life Equipment; and (v) knowingly supporting the negotiation and performance of kickback

   agreements between A. Khaimov through Life Equipment and the No-fault Clinics.

          789.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Life Equipment and A. Khaimov to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          790.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          791.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company to pay

   money based upon the fraudulent charges submitted through Life Equipment in an amount to be

   determined at trial, but in no event less than $20,000.00.

          792.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles


                                                   199

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 200
                                                                 200 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6919
                                        2724


   Plaintiffs to recover punitive damages.

          793.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                              FIFTY-SEVENTH CLAIM FOR RELIEF

       AGAINST DEFENDANTS AZYENBERG, IG&NAT SERVICES, INC., ABC
    CORPORATIONS 1 THROUGH 20, JOHN DOE 1 AND JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          794.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          795.    At all times relevant herein, Med Equipments Service was an “enterprise”

   engaged in, or the activities of which affected, interstate commerce, as that term is defined by 18

   U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          796.    From, in or about July 2, 2008 through the date of the filing of this Complaint,

   Defendant Azyenberg, IG&NAT Services, Inc., John Doe 1, one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20, knowingly conducted

   and participated in the affairs of the Med Equipments Service enterprise through a pattern of

   racketeering activity, including the numerous acts of mail fraud described herein and included in

   the representative list of predicate acts set forth in the Appendix and Compendium of Exhibits

   accompanying this Complaint, all of which are incorporated by reference. Defendants’ conduct

   constitutes a violation of 18 U.S.C. § 1962(c).

          797.    At all relevant times mentioned herein, Defendant Azyenberg, together with

   others unknown to Plaintiffs, exerted control over and directed the operations of the Med

   Equipments Service enterprise and utilized that control to conduct the pattern of racketeering

   activities that consisted of creating, submitting and/or causing to be submitted the fraudulent bills

                                                     200

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 201
                                                                 201 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6920
                                        2725


   and supporting documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          798.    On information and belief, IG&NAT Services, Inc., John Doe 1, one or more of

   the ABC Corporations 1 through 20, and one or more of the John Does 2 through 20 participated

   in the scheme by providing inexpensive DME and/or orthotic devices, to the extent any such

   items were in fact provided, as well as bogus documentation, along with fraudulent wholesale

   invoices that grossly inflated the purported cost of the DME and/or orthotic devices to facilitate

   the fraudulent billing alleged in the Complaint. One or more of the ABC Corporations furnished

   documents that Defendant Azyenberg required, in furtherance of the scheme to defraud, to obtain

   payment from Plaintiffs for fraudulent DME and/or orthotic device claims, including fictitious

   wholesale invoices for medical supplies.

          799.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by IG&NAT Services, Inc., John Doe 1, one or more of the

   John Does 2 through 20, through one or more of the ABC Corporations 1 through 20, would be

   mailed to substantiate fraudulent claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          800.    The racketeering acts set forth herein were carried out on a continued basis for

   more than an eight-and-a-half year period, were related and similar and were committed as part

   of the ongoing scheme of Defendants Azyenberg, IG&NAT Services, Inc., John Doe 1 one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20 to

   fraudulently bill for DME and/or orthotic devices to defraud insurers, and, if not stopped, such

   acts will continue into the future.

          801.    On information and belief, this pattern of racketeering activity poses a specific

                                                  201

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 202
                                                                 202 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6921
                                        2726


   threat of repetition extending indefinitely into the future, inasmuch as Med Equipments Service

   continues to pursue collection on the fraudulent billing to the present day.

          802.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Azyenberg, with the knowledge

   and intent of IG&NAT Services, Inc., John Doe 1 one or more of the ABC Corporations 1

   through 20 and one or more of the John Does 2 through 20, caused mailings to be made through

   the United States Postal Service in violation of 18 U.S.C. § 1341. The mailings were made in

   furtherance of a scheme or artifice to defraud Plaintiffs and to induce Plaintiffs to issue checks to

   the Med Equipments Service enterprise based upon materially false and misleading information.

          803.    Through the Med Equipments Service enterprise, Defendant Azyenberg

   submitted hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices

   that were purportedly (but not actually) provided to hundreds of No-fault Claimants. The bills

   and supporting documents that were sent by Defendant Azyenberg, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

   virtue of those activities, Defendants Azyenberg, IG&NAT Services, Inc., John Doe 1, one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20

   engaged in a continuous series of predicate acts of mail fraud, extending from the formation of

   the Med Equipments Service enterprise through the filing of this Complaint.

          804.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Azyenberg, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          805.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).


                                                   202

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 203
                                                                 203 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6922
                                        2727


          806.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          807.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $112,000.00, the exact amount to be determined at trial.

          808.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Azyenberg, IG&NAT Services, Inc., John Doe 1, one or more of the ABC Corporations 1

   through 20 and one or more of the John Does 2 through 20, jointly and severally, three-fold

   damages sustained by it, together with the costs of this lawsuit and reasonable attorneys’ fees.

                               FIFTY-EIGHTH CLAIM FOR RELIEF

        AGAINST DEFENDANTS AZYENBERG AND MED EQUIPMENTS SERVICE

                                          (Common Law Fraud)

          809.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          810.    Defendants        Med   Equipments     Service   and   Azyenberg    made    material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company, Allstate New Jersey Insurance

   Company and Northbrook Indemnity Company for payment.

          811.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Med Equipments Service and Azyenberg to Plaintiffs set forth false and


                                                   203

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 204
                                                                 204 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6923
                                        2728


   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were

   intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants

   and the consumer public.

          812.    On information and belief, Defendants Med Equipments Service and Azyenberg

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Med Equipments Service
                  was entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Azyenberg, through Med Equipments Service, paid kickbacks to
                  No-fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME


                                                  204

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 205
                                                                 205 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6924
                                        2729


                  and/or orthotic devices not covered by the New York State Fee Schedule;
                  and (c) DME and/or orthotic devices that could be generically described on
                  the prescriptions, all of which was designed to permit Defendant Azyenberg,
                  through Med Equipments Service, to manipulate the payment formulas and
                  their claims submissions in order to maximize the charges that they could
                  submit to Plaintiffs and other insurers.

          813.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Med Equipments Service’s claims under the No-fault Law. Specific examples of the

   billing fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in

   the accompanying Compendium of Exhibits.

          814.    Defendants Med Equipments Service and Azyenberg knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          815.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Med Equipments Service and Azyenberg.

          816.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Med Equipments Service’s claims for

   No-fault insurance benefits submitted in connection therewith.

          817.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Med

   Equipments Service and Azyenberg evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large,

   thus entitling Plaintiffs to recovery of exemplary and punitive damages.

          818.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, Allstate New Jersey Insurance Company and Northbrook Indemnity

   Company have sustained compensatory damages and been injured in their business and property

                                                   205

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 206
                                                                 206 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6925
                                        2730


   in an amount as yet to be determined, but believed to be in excess of $113,000.00, the exact

   amount to be determined at trial, plus interest, costs, punitive damages and other relief the Court

   deems just.

                                FIFTY-NINTH CLAIM FOR RELIEF

           AGAINST DEFENDANTS MED EQUIPMENTS SERVICE AND AZYENBERG

                                          (Unjust Enrichment)

            819.   The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

            820.   By reason of their wrongdoing, Defendants Med Equipments Service and

   Azyenberg have been unjustly enriched, in that they have, directly and/or indirectly, received

   moneys from Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, Allstate Property and Casualty Insurance Company,

   Allstate New Jersey Insurance Company and Northbrook Indemnity Company, that are the result

   of unlawful conduct and that, in equity and good conscience, they should not be permitted to

   keep.

            821.   Plaintiff are therefore entitled to restitution from Defendants Med Equipments

   Service and Azyenberg in the amount by which they have been unjustly enriched.

            822.   By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, Allstate New Jersey Insurance Company and Northbrook Indemnity

   Company have sustained compensatory damages and been injured in their business and property

   in an amount as yet to be determined, but believed to be in excess of $113,000.00, the exact

   amount to be determined at trial, plus interest, costs and other relief the Court deems just.




                                                   206

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 207
                                                                 207 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6926
                                        2731


                                    SIXTIETH CLAIM FOR RELIEF

           AGAINST DEFENDANTS IG&NAT SERVICES, INC., JOHN DOE 1, ABC
                       CORPORATIONS 1 THROUGH 20 AND
                          JOHN DOES 2 THROUGH 20

                                        (Aiding and Abetting)

          823.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          824.    On information and belief, the Wholesale Defendants (IG&NAT Services, Inc.,

   John Doe 1, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20) knowingly aided and abetted the fraudulent scheme perpetrated on Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company, Allstate New Jersey Insurance

   Company and Northbrook Indemnity Company by Defendants Med Equipments Service and

   Azyenberg.

          825.    On information and belief, the acts taken by the Wholesale Defendants (IG&NAT

   Services, Inc., John Doe 1, one or more of the ABC Corporations 1 through 20 and one or more

   of the John Does 2 through 20) in furtherance of the fraudulent scheme include: (i) knowingly

   creating fraudulent wholesale invoices that deliberately omit any meaningful information

   regarding the DME and/or orthotic devices, including the manufacturer, make and model of the

   DME and/or orthotic devices that Defendants Med Equipments Service and Azyenberg

   purportedly provided to No-fault Claimants; (ii) knowingly providing the fraudulent wholesale

   invoices so that Defendants Med Equipments Service and Azyenberg could mail fraudulent bills

   to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid by Defendant

   Azyenberg, through Med Equipments Service, to Med Equipments Service to create the

   impression of an actual sale in furtherance of the money laundering scheme; (iv) knowingly


                                                207

                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 208
                                                                 208 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6927
                                        2732


   creating fraudulent wholesale invoices by intentionally inflating the amounts represented to

   constitute the wholesale costs and/or quantities of DME and/or orthotic devices in order to

   support the fraudulent billing submitted to Plaintiffs, among others, through Med Equipments

   Service; and (v) knowingly supporting the negotiation and performance of kickback agreements

   between Azyenberg through Med Equipments Service and the No-fault Clinics.

          826.    On information and belief, the conduct of the Wholesale Defendants (IG&NAT

   Services, Inc., John Doe 1, one or more of the ABC Corporations 1 through 20 and one or more

   of the John Does 2 through 20) in furtherance of the fraudulent scheme is significant and

   material, is a necessary part of and is critical to the success of the fraudulent scheme because

   without their actions, there would be no opportunity for Defendants Med Equipments Service

   and Azyenberg to obtain fraudulently inflated payments from Plaintiffs, among others.

          827.    On information and belief, the Wholesale Defendants (IG&NAT Services, Inc.,

   John Doe 1, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20) aided and abetted the fraudulent scheme in a calculated effort to induce

   Plaintiffs into paying charges for DME and/or orthotic devices that were not compensable under

   the No-fault Laws, or were compensable at a much lower rate, because they sought to continue

   profiting through the fraudulent scheme.

          828.    On information and belief, the conduct of the Wholesale Defendants (IG&NAT

   Services, Inc., John Doe 1, one or more of the ABC Corporations 1 through 20 and one or more

   of the John Does 2 through 20) caused Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, Allstate New Jersey Insurance Company and Northbrook Indemnity

   Company to pay money based upon the fraudulent charges submitted through Med Equipments

   Service in an amount to be determined at trial, but in no event less than $113,000.00.


                                                  208

                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 209
                                                                 209 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6928
                                        2733


          829.    On information and belief, the Wholesale Defendants’ (IG&NAT Services, Inc.,

   John Doe 1, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20) extensive fraudulent conduct demonstrates a high degree of moral turpitude

   and wanton dishonesty that entitles Plaintiffs to recover punitive damages.

          830.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                                SIXTY-FIRST CLAIM FOR RELIEF

   AGAINST DEFENDANTS N. GOMBERG, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          831.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          832.    At all times relevant herein, Orion Supplies was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          833.    From, in or about October 20, 2011 through the date of the filing of this

   Complaint, Defendant N. Gomberg, one or more of the ABC Corporations 1 through 20 and one

   or more of the John Does 2 through 20, knowingly conducted and participated in the affairs of

   the Orion Supplies enterprise through a pattern of racketeering activity, including the numerous

   acts of mail fraud described herein and included in the representative list of predicate acts set

   forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of which

   are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          834.    At all relevant times mentioned herein, Defendant N. Gomberg, together with

                                                   209

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 210
                                                                 210 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6929
                                        2734


   others unknown to Plaintiffs, exerted control over and directed the operations of the Orion

   Supplies enterprise and utilized that control to conduct the pattern of racketeering activities that

   consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

   supporting documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, and Allstate Property and Casualty Insurance Company that were based, in

   part, on the utilization of fraudulent wholesale invoices.

          835.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant N.

   Gomberg required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          836.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          837.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a five-and-a-half year period, were related and similar and were committed as part of

   the ongoing scheme of Defendants N. Gomberg, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic

                                                   210

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 211
                                                                 211 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6930
                                        2735


   devices to defraud insurers, and, if not stopped, such acts will continue into the future.

          838.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Orion Supplies continues

   to pursue collection on the fraudulent billing to the present day.

          839.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant N. Gomberg, with the

   knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 2 through 20, caused mailings to be made through the United States Postal Service

   in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice

   to defraud Plaintiffs and to induce Plaintiffs to issue checks to the Orion Supplies enterprise

   based upon materially false and misleading information.

          840.    Through the Orion Supplies enterprise, Defendant N. Gomberg                   submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants.            The bills and

   supporting documents that were sent by Defendant N. Gomberg, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

   virtue of those activities, Defendants N. Gomberg, one or more of the ABC Corporations 1

   through 20 and one or more of the John Does 2 through 20 engaged in a continuous series of

   predicate acts of mail fraud, extending from the formation of the Orion Supplies enterprise

   through the filing of this Complaint.

          841.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant N.

   Gomberg, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.


                                                   211

                                                                                                    Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 212
                                                                 212 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6931
                                        2736


          842.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          843.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          844.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company have been injured in their business and property and Plaintiffs have

   been damaged in the aggregate amount presently in excess of $52,000.00, the exact amount to be

   determined at trial.

          845.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   N. Gomberg, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, jointly and severally, three-fold damages sustained by it, together with the

   costs of this lawsuit and reasonable attorneys’ fees.

                               SIXTY-SECOND CLAIM FOR RELIEF

   AGAINST DEFENDANTS N. GOMBERG, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          846.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          847.    At all times relevant herein, Prompt Medical Supply was an “enterprise” engaged

   in, or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          848.    From, in or about February 19, 2013 through the date of the filing of this

                                                   212

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 213
                                                                 213 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6932
                                        2737


   Complaint, Defendant N. Gomberg, one or more of the ABC Corporations 1 through 20 and one

   or more of the John Does 2 through 20, knowingly conducted and participated in the affairs of

   the Prompt Medical Supply enterprise through a pattern of racketeering activity, including the

   numerous acts of mail fraud described herein and included in the representative list of predicate

   acts set forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of

   which are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          849.    At all relevant times mentioned herein, Defendant N. Gomberg, together with

   others unknown to Plaintiffs, exerted control over and directed the operations of the Prompt

   Medical Supply enterprise and utilized that control to conduct the pattern of racketeering

   activities that consisted of creating, submitting and/or causing to be submitted the fraudulent bills

   and supporting documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          850.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant N.

   Gomberg required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          851.    On information and belief, it was both foreseeable and the intended consequence


                                                   213

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 214
                                                                 214 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6933
                                        2738


   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          852.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a four year period, were related and similar and were committed as part of the ongoing

   scheme of Defendants N. Gomberg, one or more of the ABC Corporations 1 through 20 and one

   or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic devices to

   defraud insurers, and, if not stopped, such acts will continue into the future.

          853.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Prompt Medical Supply

   continues to pursue collection on the fraudulent billing to the present day.

          854.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant N. Gomberg, with the

   knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 2 through 20, caused mailings to be made through the United States Postal Service

   in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice

   to defraud Plaintiffs and to induce Plaintiffs to issue checks to the Prompt Medical Supply

   enterprise based upon materially false and misleading information.

          855.    Through the Prompt Medical Supply enterprise, Defendant N. Gomberg

   submitted hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices

   that were purportedly (but not actually) provided to hundreds of No-fault Claimants. The bills

   and supporting documents that were sent by Defendant N. Gomberg, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

                                                   214

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 215
                                                                 215 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6934
                                        2739


   virtue of those activities, Defendants N. Gomberg, one or more of the ABC Corporations 1

   through 20 and one or more of the John Does 2 through 20 engaged in a continuous series of

   predicate acts of mail fraud, extending from the formation of the Prompt Medical Supply

   enterprise through the filing of this Complaint.

          856.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant N.

   Gomberg, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          857.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          858.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          859.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $97,000.00, the exact amount to be determined at trial.

          860.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   N. Gomberg, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, jointly and severally, three-fold damages sustained by it, together with the

   costs of this lawsuit and reasonable attorneys’ fees.




                                                      215

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 216
                                                                 216 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6935
                                        2740


                                SIXTY-THIRD CLAIM FOR RELIEF

         AGAINST DEFENDANTS N. GOMBERG, ORION SUPPLIES, AND PROMPT
                              MEDICAL SUPPLY

                                        (Common Law Fraud)

          861.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          862.    Defendants Orion Supplies, Prompt Medical Supply, and N. Gomberg made

   material misrepresentations and/or omitted material statements in submitting No-fault claims to

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, Allstate Property and Casualty Insurance Company, and Allstate New

   Jersey Property and Casualty Insurance Company for payment.

          863.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Orion Supplies, Prompt Medical Supply, and N. Gomberg to Plaintiffs

   set forth false and fraudulent amounts for reimbursement for DME and/or orthotic devices that

   they purportedly supplied to No-fault Claimants. The false representations contained therein not

   only were intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault

   Claimants and the consumer public.

          864.    On information and belief, Defendants Orion Supplies, Prompt Medical Supply,

   and N. Gomberg intentionally, knowingly, fraudulently and with an intent to deceive, submitted

   bills, prescriptions, wholesale invoices and other documentation that contained false

   representations of material facts, including, but not limited to, the following fraudulent material

   misrepresentations and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;




                                                  216

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 217
                                                                 217 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6936
                                        2741


          •       False and misleading statements as to the amounts Orion Supplies and
                  Prompt Medical Supply were entitled to be reimbursed under the No-fault
                  Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant N. Gomberg, through Orion Supplies and Prompt Medical
                  Supply, paid kickbacks to No-fault Clinics to induce the No-fault Clinics to
                  direct their associated physicians and chiropractors to prescribe large
                  amounts of substantially similar, medically unnecessary DME and/or
                  orthotic devices; (b) DME and/or orthotic devices not covered by the New
                  York State Fee Schedule; and (c) DME and/or orthotic devices that could be
                  generically described on the prescriptions, all of which was designed to
                  permit Defendant N. Gomberg, through Orion Supplies and Prompt Medical
                  Supply, to manipulate the payment formulas and their claims submissions in
                  order to maximize the charges that they could submit to Plaintiffs and other
                  insurers.

          865.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendants Orion Supplies and Prompt Medical Supply’s claims under the No-fault Law.

   Specific examples of the billing fraud alleged herein are contained in the body of this Complaint,

   as well as the exhibits in the accompanying Compendium of Exhibits.

          866.    Defendants Orion Supplies, Prompt Medical Supply, and N. Gomberg knew the

   foregoing material misrepresentations to be false when made and nevertheless made these false



                                                  217

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 218
                                                                 218 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6937
                                        2742


   representations with the intention and purpose of inducing Plaintiffs to rely thereon.

          867.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Orion Supplies, Prompt Medical Supply,

   and N. Gomberg.

          868.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendants Orion Supplies and Prompt Medical

   Supply’s claims for No-fault insurance benefits submitted in connection therewith.

          869.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Orion

   Supplies, Prompt Medical Supply, and N. Gomberg evinces a high degree of moral turpitude and

   wanton dishonesty, which, as alleged above, has harmed and will continue to harm the public at

   large, thus entitling Plaintiffs to recovery of exemplary and punitive damages.

          870.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, and Allstate New Jersey Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $150,000.00, the exact amount to be

   determined at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                               SIXTY-FOURTH CLAIM FOR RELIEF

    AGAINST DEFENDANTS ORION SUPPLIES, PROMPT MEDICAL SUPPLY, AND N.
                              GOMBERG

                                         (Unjust Enrichment)

          871.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          872.    By reason of their wrongdoing, Defendants Orion Supplies, Prompt Medical

                                                   218

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 219
                                                                 219 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6938
                                        2743


   Supply, and N. Gomberg have been unjustly enriched, in that they have, directly and/or

   indirectly, received moneys from Plaintiffs Allstate Insurance Company, Allstate Fire and

   Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, and Allstate New Jersey Property and Casualty Insurance Company that are

   the result of unlawful conduct and that, in equity and good conscience, they should not be

   permitted to keep.

          873.    Plaintiffs are therefore entitled to restitution from Defendants Orion Supplies,

   Prompt Medical Supply, and N. Gomberg in the amount by which they have been unjustly

   enriched.

          874.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, and Allstate New Jersey Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $150,000.00, the exact amount to be

   determined at trial, plus interest, costs and other relief the Court deems just.

                                SIXTY-FIFTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                          (Aiding and Abetting)

          875.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          876.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

                                                    219

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 220
                                                                 220 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6939
                                        2744


   Insurance Company, and Allstate New Jersey Property and Casualty Insurance Company by

   Defendants Orion Supplies, Prompt Medical Supply, and N. Gomberg.

          877.    On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants Orion Supplies, Prompt Medical Supply, and N. Gomberg purportedly provided to

   No-fault Claimants; (ii) knowingly providing the fraudulent wholesale invoices so that

   Defendants Orion Supplies, Prompt Medical Supply, and N. Gomberg could mail fraudulent

   bills to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid by

   Defendant N. Gomberg, through Orion Supplies and Prompt Medical Supply, to Orion Supplies

   and Prompt Medical Supply to create the impression of an actual sale in furtherance of the

   money laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by

   intentionally inflating the amounts represented to constitute the wholesale costs and/or quantities

   of DME and/or orthotic devices in order to support the fraudulent billing submitted to Plaintiffs,

   among others, through Orion Supplies and Prompt Medical Supply; and (v) knowingly

   supporting the negotiation and performance of kickback agreements between N. Gomberg

   through Orion Supplies and Prompt Medical Supply and the No-fault Clinics.

          878.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Orion Supplies, Prompt Medical Supply, and N. Gomberg to obtain


                                                  220

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 221
                                                                 221 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6940
                                        2745


   fraudulently inflated payments from Plaintiffs, among others.

          879.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          880.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, Allstate Property and Casualty Insurance Company, and Allstate New

   Jersey Property and Casualty Insurance Company to pay money based upon the fraudulent

   charges submitted through Orion Supplies and Prompt Medical Supply in an amount to be

   determined at trial, but in no event less than $150,000.00.

          881.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          882.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                                SIXTY-SIXTH CLAIM FOR RELIEF

    AGAINST DEFENDANTS MOLDOVANSKY, ABC CORPORATIONS 1 THROUGH 20
                     AND JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          883.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                                   221

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 222
                                                                 222 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6941
                                        2746


                                       THE RICO ENTERPRISE

          884.    At all times relevant herein, Right Choice Medical Supply was an “enterprise”

   engaged in, or the activities of which affected, interstate commerce, as that term is defined by 18

   U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          885.    From, in or about December 23, 2015 through the date of the filing of this

   Complaint, Defendant Moldovansky, one or more of the ABC Corporations 1 through 20 and one

   or more of the John Does 2 through 20, knowingly conducted and participated in the affairs of

   the Right Choice Medical Supply enterprise through a pattern of racketeering activity, including

   the numerous acts of mail fraud described herein and included in the representative list of

   predicate acts set forth in the Appendix and Compendium of Exhibits accompanying this

   Complaint, all of which are incorporated by reference.          Defendants’ conduct constitutes a

   violation of 18 U.S.C. § 1962(c).

          886.    At all relevant times mentioned herein, Defendant Moldovansky, together with

   others unknown to Plaintiffs, exerted control over and directed the operations of the Right

   Choice Medical Supply enterprise and utilized that control to conduct the pattern of racketeering

   activities that consisted of creating, submitting and/or causing to be submitted the fraudulent bills

   and supporting documents to Plaintiffs Allstate Insurance Company and Allstate Fire and

   Casualty Insurance Company that were based, in part, on the utilization of fraudulent wholesale

   invoices.

          887.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in


                                                   222

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 223
                                                                 223 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6942
                                        2747


   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Moldovansky required, in furtherance of the scheme to defraud, to obtain payment from

   Plaintiffs for fraudulent DME and/or orthotic device claims, including fictitious wholesale

   invoices for medical supplies.

          888.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          889.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a year-and-a-half year period, were related and similar and were committed as part of

   the ongoing scheme of Defendants Moldovansky, one or more of the ABC Corporations 1

   through 20 and one or more of the John Does 2 through 20 to fraudulently bill for DME and/or

   orthotic devices to defraud insurers, and, if not stopped, such acts will continue into the future.

          890.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Right Choice Medical

   Supply continues to pursue collection on the fraudulent billing to the present day.

          891.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Moldovansky, with the

   knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 2 through 20, caused mailings to be made through the United States Postal Service

   in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice

   to defraud Plaintiffs and to induce Plaintiffs to issue checks to the Right Choice Medical Supply

   enterprise based upon materially false and misleading information.

                                                    223

                                                                                                    Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 224
                                                                 224 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6943
                                        2748


          892.    Through the Right Choice Medical Supply enterprise, Defendant Moldovansky

   submitted hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices

   that were purportedly (but not actually) provided to hundreds of No-fault Claimants. The bills

   and supporting documents that were sent by Defendant Moldovansky, as well as the payments

   that Plaintiffs made in response to those bills, were sent through the United States Postal Service.

   By virtue of those activities, Defendants Moldovansky, one or more of the ABC Corporations 1

   through 20 and one or more of the John Does 2 through 20 engaged in a continuous series of

   predicate acts of mail fraud, extending from the formation of the Right Choice Medical Supply

   enterprise through the filing of this Complaint.

          893.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Moldovansky, in furtherance of the scheme as well as the specific misrepresentations identified

   for each of the mailings.

          894.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          895.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          896.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in

   their business and property and Plaintiffs have been damaged in the aggregate amount presently

   in excess of $8,000.00, the exact amount to be determined at trial.

          897.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Moldovansky, one or more of the ABC Corporations 1 through 20 and one or more of the John


                                                      224

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 225
                                                                 225 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6944
                                        2749


   Does 2 through 20, jointly and severally, three-fold damages sustained by it, together with the

   costs of this lawsuit and reasonable attorneys’ fees.

                              SIXTY-SEVENTH CLAIM FOR RELIEF

    AGAINST DEFENDANTS MOLDOVANSKY, ABC CORPORATIONS 1 THROUGH 20
                     AND JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          898.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          899.    At all times relevant herein, Smart Choice Medical Supply was an “enterprise”

   engaged in, or the activities of which affected, interstate commerce, as that term is defined by 18

   U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          900.    From, in or about May 27, 2014 through the date of the filing of this Complaint,

   Defendant Moldovansky, one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 2 through 20, knowingly conducted and participated in the affairs of the Smart

   Choice Medical Supply enterprise through a pattern of racketeering activity, including the

   numerous acts of mail fraud described herein and included in the representative list of predicate

   acts set forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of

   which are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          901.    At all relevant times mentioned herein, Defendant Moldovansky, together with

   others unknown to Plaintiffs, exerted control over and directed the operations of the Smart

   Choice Medical Supply enterprise and utilized that control to conduct the pattern of racketeering

   activities that consisted of creating, submitting and/or causing to be submitted the fraudulent bills

   and supporting documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty

                                                   225

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 226
                                                                 226 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6945
                                        2750


   Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty Insurance

   Company, and Allstate New Jersey Property and Casualty Insurance Company that were based,

   in part, on the utilization of fraudulent wholesale invoices.

          902.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Moldovansky required, in furtherance of the scheme to defraud, to obtain payment from

   Plaintiffs for fraudulent DME and/or orthotic device claims, including fictitious wholesale

   invoices for medical supplies.

          903.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          904.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a three year period, were related and similar and were committed as part of the

   ongoing scheme of Defendants Moldovansky, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic

   devices to defraud insurers, and, if not stopped, such acts will continue into the future.

          905.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Smart Choice Medical

                                                   226

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 227
                                                                 227 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6946
                                        2751


   Supply continues to pursue collection on the fraudulent billing to the present day.

          906.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Moldovansky, with the

   knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 2 through 20, caused mailings to be made through the United States Postal Service

   in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice

   to defraud Plaintiffs and to induce Plaintiffs to issue checks to the Smart Choice Medical Supply

   enterprise based upon materially false and misleading information.

          907.    Through the Smart Choice Medical Supply enterprise, Defendant Moldovansky

   submitted hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices

   that were purportedly (but not actually) provided to hundreds of No-fault Claimants. The bills

   and supporting documents that were sent by Defendant Moldovansky, as well as the payments

   that Plaintiffs made in response to those bills, were sent through the United States Postal Service.

   By virtue of those activities, Defendants Moldovansky, one or more of the ABC Corporations 1

   through 20 and one or more of the John Does 2 through 20 engaged in a continuous series of

   predicate acts of mail fraud, extending from the formation of the Smart Choice Medical Supply

   enterprise through the filing of this Complaint.

          908.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Moldovansky, in furtherance of the scheme as well as the specific misrepresentations identified

   for each of the mailings.

          909.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).




                                                      227

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 228
                                                                 228 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6947
                                        2752


          910.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                Damages

          911.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company, and Allstate New Jersey Property

   and Casualty Insurance Company have been injured in their business and property and Plaintiffs

   have been damaged in the aggregate amount presently in excess of $19,000.00, the exact amount

   to be determined at trial.

          912.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Moldovansky, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, jointly and severally, three-fold damages sustained by it, together with the

   costs of this lawsuit and reasonable attorneys’ fees.

                                SIXTY-EIGHTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS MOLDOVANSKY, RIGHT CHOICE MEDICAL SUPPLY,
                   AND SMART CHOICE MEDICAL SUPPLY

                                         (Common Law Fraud)

          913.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          914.    Defendants Right Choice Medical Supply, Smart Choice Medical Supply, and

   Moldovansky made material misrepresentations and/or omitted material statements in submitting

   No-fault claims to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, Allstate Property and Casualty Insurance Company, and

   Allstate New Jersey Property and Casualty Insurance Company for payment.

          915.    On information and belief, each and every bill and supporting documentation

                                                   228

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 229
                                                                 229 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6948
                                        2753


   submitted by Defendants Right Choice Medical Supply, Smart Choice Medical Supply, and

   Moldovansky to Plaintiffs set forth false and fraudulent amounts for reimbursement for DME

   and/or orthotic devices that they purportedly supplied to No-fault Claimants. The false

   representations contained therein not only were intended to defraud Plaintiffs but constitute a

   grave and serious danger to the No-fault Claimants and the consumer public.

          916.    On information and belief, Defendants Right Choice Medical Supply, Smart

   Choice Medical Supply, and Moldovansky intentionally, knowingly, fraudulently and with an

   intent to deceive, submitted bills, prescriptions, wholesale invoices and other documentation that

   contained false representations of material facts, including, but not limited to, the following

   fraudulent material misrepresentations and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Right Choice Medical
                  Supply and Smart Choice Medical Supply were entitled to be reimbursed
                  under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Moldovansky, through Right Choice Medical Supply and Smart


                                                  229

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 230
                                                                 230 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6949
                                        2754


                   Choice Medical Supply, paid kickbacks to No-fault Clinics to induce the
                   No-fault Clinics to direct their associated physicians and chiropractors to
                   prescribe large amounts of substantially similar, medically unnecessary
                   DME and/or orthotic devices; (b) DME and/or orthotic devices not covered
                   by the New York State Fee Schedule; and (c) DME and/or orthotic devices
                   that could be generically described on the prescriptions, all of which was
                   designed to permit Defendant Moldovansky, through Right Choice Medical
                   Supply and Smart Choice Medical Supply, to manipulate the payment
                   formulas and their claims submissions in order to maximize the charges that
                   they could submit to Plaintiffs and other insurers.

           917.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendants Right Choice Medical Supply and Smart Choice Medical Supply’s claims under the

   No-fault Law. Specific examples of the billing fraud alleged herein are contained in the body of

   this Complaint, as well as the exhibits in the accompanying Compendium of Exhibits.

           918.    Defendants Right Choice Medical Supply, Smart Choice Medical Supply, and

   Moldovansky knew the foregoing material misrepresentations to be false when made and

   nevertheless made these false representations with the intention and purpose of inducing

   Plaintiffs to rely thereon.

           919.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Right Choice Medical Supply, Smart

   Choice Medical Supply, and Moldovansky.

           920.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendants Right Choice Medical Supply and Smart

   Choice Medical Supply’s claims for No-fault insurance benefits submitted in connection

   therewith.

           921.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Right

   Choice Medical Supply, Smart Choice Medical Supply, and Moldovansky evinces a high degree

   of moral turpitude and wanton dishonesty, which, as alleged above, has harmed and will continue

                                                  230

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 231
                                                                 231 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6950
                                        2755


   to harm the public at large, thus entitling Plaintiffs to recovery of exemplary and punitive

   damages.

          922.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, and Allstate New Jersey Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $27,000.00, the exact amount to be

   determined at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                                SIXTY-NINTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS RIGHT CHOICE MEDICAL SUPPLY, SMART CHOICE
                   MEDICAL SUPPLY, AND MOLDOVANSKY

                                         (Unjust Enrichment)

          923.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          924.    By reason of their wrongdoing, Defendants Right Choice Medical Supply, Smart

   Choice Medical Supply, and Moldovansky have been unjustly enriched, in that they have,

   directly and/or indirectly, received moneys from Plaintiffs Allstate Insurance Company, Allstate

   Fire and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and

   Casualty Insurance Company, and Allstate New Jersey Property and Casualty Insurance

   Company that are the result of unlawful conduct and that, in equity and good conscience, they

   should not be permitted to keep.

          925.    Plaintiffs are therefore entitled to restitution from Defendants Right Choice

   Medical Supply, Smart Choice Medical Supply, and Moldovansky in the amount by which they

   have been unjustly enriched.

          926.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

                                                   231

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 232
                                                                 232 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6951
                                        2756


   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, and Allstate New Jersey Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $27,000.00, the exact amount to be

   determined at trial, plus interest, costs and other relief the Court deems just.

                                SEVENTIETH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                          (Aiding and Abetting)

          927.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          928.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, and Allstate New Jersey Property and Casualty Insurance Company by

   Defendants Right Choice Medical Supply, Smart Choice Medical Supply, and Moldovansky.

          929.    On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants Right Choice Medical Supply, Smart Choice Medical Supply, and Moldovansky

   purportedly provided to No-fault Claimants; (ii) knowingly providing the fraudulent wholesale

   invoices so that Defendants Right Choice Medical Supply, Smart Choice Medical Supply, and

                                                    232

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 233
                                                                 233 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6952
                                        2757


   Moldovansky could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a

   portion of the amounts paid by Defendants Moldovansky, through Right Choice Medical Supply

   and Smart Choice Medical Supply, to Right Choice Medical Supply and Smart Choice Medical

   Supply to create the impression of an actual sale in furtherance of the money laundering scheme;

   (iv) knowingly creating fraudulent wholesale invoices by intentionally inflating the amounts

   represented to constitute the wholesale costs and/or quantities of DME and/or orthotic devices in

   order to support the fraudulent billing submitted to Plaintiffs, among others, through Right

   Choice Medical Supply and Smart Choice Medical Supply; and (v) knowingly supporting the

   negotiation and performance of kickback agreements between Moldovansky through Right

   Choice Medical Supply and Smart Choice Medical Supply and the No-fault Clinics.

          930.   On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Right Choice Medical Supply, Smart Choice Medical Supply, and

   Moldovansky to obtain fraudulently inflated payments from Plaintiffs, among others.

          931.   On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          932.   On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate


                                                 233

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 234
                                                                 234 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6953
                                        2758


   Indemnity Company, Allstate Property and Casualty Insurance Company, and Allstate New

   Jersey Property and Casualty Insurance Company to pay money based upon the fraudulent

   charges submitted through Right Choice Medical Supply and Smart Choice Medical Supply in

   an amount to be determined at trial, but in no event less than $27,000.00.

          933.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          934.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                              SEVENTY-FIRST CLAIM FOR RELIEF

     AGAINST DEFENDANTS SKAPARS, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          935.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          936.    At all times relevant herein, Skapars Health Products was an “enterprise” engaged

   in, or the activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. §

   1961(4), and within the meaning of 18 U.S.C. § 1962(c).

          937.    From, in or about April 24, 2014 through the date of the filing of this Complaint,

   Defendant Skapars, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 2 through 20, knowingly conducted and participated in the affairs of the Skapars

   Health Products enterprise through a pattern of racketeering activity, including the numerous

   acts of mail fraud described herein and included in the representative list of predicate acts set

                                                   234

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 235
                                                                 235 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6954
                                        2759


   forth in the Appendix and Compendium of Exhibits accompanying this Complaint, all of which

   are incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. §

   1962(c).

          938.    At all relevant times mentioned herein, Defendant Skapars, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Skapars Health

   Products enterprise and utilized that control to conduct the pattern of racketeering activities that

   consisted of creating, submitting and/or causing to be submitted the fraudulent bills and

   supporting documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          939.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Skapars required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          940.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.




                                                   235

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 236
                                                                 236 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6955
                                        2760


                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          941.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a three year period, were related and similar and were committed as part of the

   ongoing scheme of Defendants Skapars, one or more of the ABC Corporations 1 through 20 and

   one or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic devices

   to defraud insurers, and, if not stopped, such acts will continue into the future.

          942.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Skapars Health Products

   continues to pursue collection on the fraudulent billing to the present day.

          943.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Skapars, with the knowledge

   and intent of one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, caused mailings to be made through the United States Postal Service in

   violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to

   defraud Plaintiffs and to induce Plaintiffs to issue checks to the Skapars Health Products

   enterprise based upon materially false and misleading information.

          944.    Through the Skapars Health Products enterprise, Defendant Skapars submitted

   hundreds of fraudulent claim forms seeking payment for DME and/or orthotic devices that were

   purportedly (but not actually) provided to hundreds of No-fault Claimants.           The bills and

   supporting documents that were sent by Defendant Skapars, as well as the payments that

   Plaintiffs made in response to those bills, were sent through the United States Postal Service. By

   virtue of those activities, Defendants Skapars, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 2 through 20 engaged in a continuous series of predicate

   acts of mail fraud, extending from the formation of the Skapars Health Products enterprise

                                                    236

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 237
                                                                 237 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6956
                                        2761


   through the filing of this Complaint.

          945.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Skapars, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          946.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          947.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

          948.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $32,000.00, the exact amount to be determined at trial.

          949.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Skapars, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                            SEVENTY-SECOND CLAIM FOR RELIEF

         AGAINST DEFENDANTS SKAPARS AND SKAPARS HEALTH PRODUCTS

                                           (Common Law Fraud)

          950.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.


                                                    237

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 238
                                                                 238 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6957
                                        2762


          951.    Defendants     Skapars    Health      Products   and   Skapars    made     material

   misrepresentations and/or omitted material statements in submitting No-fault claims to Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company and Northbrook Indemnity

   Company for payment.

          952.    On information and belief, each and every bill and supporting documentation

   submitted by Defendants Skapars Health Products and Skapars to Plaintiffs set forth false and

   fraudulent amounts for reimbursement for DME and/or orthotic devices that they purportedly

   supplied to No-fault Claimants. The false representations contained therein not only were

   intended to defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants

   and the consumer public.

          953.    On information and belief, Defendants Skapars Health Products and Skapars

   intentionally, knowingly, fraudulently and with an intent to deceive, submitted bills,

   prescriptions, wholesale invoices and other documentation that contained false representations of

   material facts, including, but not limited to, the following fraudulent material misrepresentations

   and/or omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Skapars Health Products
                  was entitled to be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to


                                                  238

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 239
                                                                 239 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6958
                                        2763


                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Skapars, through Skapars Health Products, paid kickbacks to No-
                  fault Clinics to induce the No-fault Clinics to direct their associated
                  physicians and chiropractors to prescribe large amounts of substantially
                  similar, medically unnecessary DME and/or orthotic devices; (b) DME
                  and/or orthotic devices not covered by the New York State Fee Schedule;
                  and (c) DME and/or orthotic devices that could be generically described on
                  the prescriptions, all of which was designed to permit Defendant Skapars,
                  through Skapars Health Products, to manipulate the payment formulas and
                  their claims submissions in order to maximize the charges that they could
                  submit to Plaintiffs and other insurers.

          954.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Skapars Health Products’ claims under the No-fault Law. Specific examples of the

   billing fraud alleged herein are contained in the body of this Complaint, as well as the exhibits in

   the accompanying Compendium of Exhibits.

          955.    Defendants Skapars Health Products and Skapars knew the foregoing material

   misrepresentations to be false when made and nevertheless made these false representations with

   the intention and purpose of inducing Plaintiffs to rely thereon.

          956.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Skapars Health Products and Skapars.

          957.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Skapars Health Products’ claims for No-

   fault insurance benefits submitted in connection therewith.



                                                   239

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 240
                                                                 240 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6959
                                        2764


          958.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants

   Skapars Health Products and Skapars evinces a high degree of moral turpitude and wanton

   dishonesty, which, as alleged above, has harmed and will continue to harm the public at large,

   thus entitling Plaintiffs to recovery of exemplary and punitive damages.

          959.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company and Northbrook Indemnity Company have sustained compensatory damages

   and been injured in their business and property in an amount as yet to be determined, but

   believed to be in excess of $34,000.00, the exact amount to be determined at trial, plus interest,

   costs, punitive damages and other relief the Court deems just.

                              SEVENTY-THIRD CLAIM FOR RELIEF

         AGAINST DEFENDANTS SKAPARS HEALTH PRODUCTS AND SKAPARS

                                        (Unjust Enrichment)

          960.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          961.    By reason of their wrongdoing, Defendants Skapars Health Products and Skapars

   have been unjustly enriched, in that they have, directly and/or indirectly, received moneys from

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, Allstate Property and Casualty Insurance Company and Northbrook

   Indemnity Company that are the result of unlawful conduct and that, in equity and good

   conscience, they should not be permitted to keep.

          962.    Plaintiffs are therefore entitled to restitution from Defendants Skapars Health

   Products and Skapars in the amount by which they have been unjustly enriched.

          963.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire


                                                  240

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 241
                                                                 241 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6960
                                        2765


   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company and Northbrook Indemnity Company have sustained compensatory damages

   and been injured in their business and property in an amount as yet to be determined, but

   believed to be in excess of $34,000.00, the exact amount to be determined at trial, plus interest,

   costs and other relief the Court deems just.

                            SEVENTY-FOURTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                         (Aiding and Abetting)

          964.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          965.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company and Northbrook Indemnity Company by Defendants Skapars Health

   Products and Skapars.

          966.    On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants Skapars Health Products and Skapars purportedly provided to No-fault Claimants;

   (ii) knowingly providing the fraudulent wholesale invoices so that Defendants Skapars Health

   Products and Skapars could mail fraudulent bills to Plaintiffs and other insurers; (iii) kicking

                                                  241

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 242
                                                                 242 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6961
                                        2766


   back a portion of the amounts paid by Defendant Skapars, through Skapars Health Products, to

   Skapars Health Products to create the impression of an actual sale in furtherance of the money

   laundering scheme; (iv) knowingly creating fraudulent wholesale invoices by intentionally

   inflating the amounts represented to constitute the wholesale costs and/or quantities of DME

   and/or orthotic devices in order to support the fraudulent billing submitted to Plaintiffs, among

   others, through Skapars Health Products; and (v) knowingly supporting the negotiation and

   performance of kickback agreements between Skapars through Skapars Health Products and the

   No-fault Clinics.

          967.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Skapars Health Products and Skapars to obtain fraudulently inflated

   payments from Plaintiffs, among others.

          968.    On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          969.    On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, Allstate Property and Casualty Insurance Company and Northbrook

   Indemnity Company      to pay money based upon the fraudulent charges submitted through


                                                 242

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 243
                                                                 243 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6962
                                        2767


   Skapars Health Products in an amount to be determined at trial, but in no event less than

   $34,000.00.

          970.    On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          971.    By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                              SEVENTY-FIFTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS DAVIDOV, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          972.    The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          973.    At all times relevant herein, Top Q was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          974.    From, in or about March 29, 2016 through the date of the filing of this Complaint,

   Defendant Davidov, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 2 through 20, knowingly conducted and participated in the affairs of the Top Q

   enterprise through a pattern of racketeering activity, including the numerous acts of mail fraud

   described herein and included in the representative list of predicate acts set forth in the Appendix

   and Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

                                                   243

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 244
                                                                 244 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6963
                                        2768


          975.    At all relevant times mentioned herein, Defendant Davidov, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Top Q enterprise

   and utilized that control to conduct the pattern of racketeering activities that consisted of

   creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, and Allstate Property and Casualty Insurance Company that were based, in part, on

   the utilization of fraudulent wholesale invoices.

          976.    On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Davidov required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          977.    On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                The Pattern of Racketeering Activity
                                        (Racketeering Acts)

          978.    The racketeering acts set forth herein were carried out on a continued basis for

   more than a one year period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Davidov, one or more of the ABC Corporations 1 through 20 and one or

                                                   244

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 245
                                                                 245 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6964
                                        2769


   more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic devices to

   defraud insurers, and, if not stopped, such acts will continue into the future.

          979.    On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Top Q continues to pursue

   collection on the fraudulent billing to the present day.

          980.    As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Davidov, with the knowledge

   and intent of one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, caused mailings to be made through the United States Postal Service in

   violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to

   defraud Plaintiffs and to induce Plaintiffs to issue checks to the Top Q enterprise based upon

   materially false and misleading information.

          981.    Through the Top Q enterprise, Defendant Davidov              submitted hundreds of

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to hundreds of No-fault Claimants.            The bills and supporting

   documents that were sent by Defendant Davidov, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Davidov, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20 engaged in a continuous series of predicate acts of mail

   fraud, extending from the formation of the Top Q enterprise through the filing of this Complaint.

          982.    A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Davidov, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.


                                                    245

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 246
                                                                 246 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6965
                                        2770


          983.    Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          984.    Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                                  Damages

          985.    By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate Property and

   Casualty Insurance Company have been injured in their business and property and Plaintiffs have

   been damaged in the aggregate amount presently in excess of $20,000.00, the exact amount to be

   determined at trial.

          986.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Davidov, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                              SEVENTY-SIXTH CLAIM FOR RELIEF

                          AGAINST DEFENDANTS DAVIDOV AND TOP Q

                                        (Common Law Fraud)

          987.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          988.    Defendants Top Q and Davidov made material misrepresentations and/or omitted

   material statements in submitting No-fault claims to Plaintiffs Allstate Insurance Company,

   Allstate Fire and Casualty Insurance Company, and Allstate Property and Casualty Insurance

   Company for payment.

          989.    On information and belief, each and every bill and supporting documentation


                                                    246

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 247
                                                                 247 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6966
                                        2771


   submitted by Defendants Top Q and Davidov to Plaintiffs set forth false and fraudulent amounts

   for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-fault

   Claimants. The false representations contained therein not only were intended to defraud

   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.

             990.   On information and belief, Defendants Top Q and Davidov intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

             •      False and misleading statements as to the nature, quality and cost of the
                    DME and/or orthotic devices purportedly supplied to No-fault Claimants;

             •      False and misleading statements as to the amounts Top Q was entitled to be
                    reimbursed under the No-fault Law;

             •      With respect to Fee Schedule items, false and misleading statements in the
                    bills and supporting documentation submitted to Plaintiffs that the DME
                    and/or orthotic devices allegedly supplied were in fact the items supplied to
                    the No-fault Claimants;

             •      With respect to Non-Fee Schedule items, false and misleading statements in
                    the bills and supporting documentation submitted to Plaintiffs
                    misrepresenting that the charges for the DME and/or orthotic devices did not
                    exceed the lesser of the actual wholesale cost of the medical equipment to
                    the provider, plus 50%; or the usual and customary price charged to the
                    public;

             •      False and misleading prescriptions for the DME and/or orthotic devices
                    purportedly supplied to No-fault Claimants, generically describing the item
                    to conceal the type of item being prescribed;

             •      False and misleading prescriptions for DME and/or orthotic devices,
                    concealing the fact that (a) the DME and/or orthotic devices were prescribed
                    and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                    Defendant Davidov, through Top Q, paid kickbacks to No-fault Clinics to
                    induce the No-fault Clinics to direct their associated physicians and


                                                   247

                                                                                                    Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 248
                                                                 248 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6967
                                        2772


                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  not covered by the New York State Fee Schedule; and (c) DME and/or
                  orthotic devices that could be generically described on the prescriptions, all
                  of which was designed to permit Defendant Davidov, through Top Q, to
                  manipulate the payment formulas and their claims submissions in order to
                  maximize the charges that they could submit to Plaintiffs and other insurers.

          991.    The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Top Q’s claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          992.    Defendants Top Q and Davidov knew the foregoing material misrepresentations

   to be false when made and nevertheless made these false representations with the intention and

   purpose of inducing Plaintiffs to rely thereon.

          993.    Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Top Q and Davidov.

          994.    Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Top Q’s claims for No-fault insurance

   benefits submitted in connection therewith.

          995.    Furthermore, the far reaching pattern of fraudulent conduct by Defendants Top Q

   and Davidov evinces a high degree of moral turpitude and wanton dishonesty, which, as alleged

   above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs to

   recovery of exemplary and punitive damages.

          996.    By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as


                                                     248

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 249
                                                                 249 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6968
                                        2773


   yet to be determined, but believed to be in excess of $20,000.00, the exact amount to be

   determined at trial, plus interest, costs, punitive damages and other relief the Court deems just.

                            SEVENTY-SEVENTH CLAIM FOR RELIEF

                         AGAINST DEFENDANTS TOP Q AND DAVIDOV

                                          (Unjust Enrichment)

          997.    The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          998.    By reason of their wrongdoing, Defendants Top Q and Davidov have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and Allstate

   Property and Casualty Insurance Company that are the result of unlawful conduct and that, in

   equity and good conscience, they should not be permitted to keep.

          999.    Plaintiffs are therefore entitled to restitution from Defendants Top Q and Davidov

   in the amount by which they have been unjustly enriched.

          1000. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company have

   sustained compensatory damages and been injured in their business and property in an amount as

   yet to be determined, but believed to be in excess of $20,000.00, the exact amount to be

   determined at trial, plus interest, costs and other relief the Court deems just.

                             SEVENTY-EIGHTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                          (Aiding and Abetting)

          1001. The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

                                                    249

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 250
                                                                 250 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6969
                                        2774


          1002. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, and Allstate Property and Casualty Insurance Company by

   Defendants Top Q and Davidov.

          1003. On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants Top Q and Davidov purportedly provided to No-fault Claimants; (ii) knowingly

   providing the fraudulent wholesale invoices so that Defendants Top Q and Davidov could mail

   fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid

   by Defendant Davidov, through Top Q, to Top Q to create the impression of an actual sale in

   furtherance of the money laundering scheme; (iv) knowingly creating fraudulent wholesale

   invoices by intentionally inflating the amounts represented to constitute the wholesale costs

   and/or quantities of DME and/or orthotic devices in order to support the fraudulent billing

   submitted to Plaintiffs, among others, through Top Q; and (v) knowingly supporting the

   negotiation and performance of kickback agreements between Davidov through Top Q and the

   No-fault Clinics.

          1004. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no


                                                  250

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 251
                                                                 251 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6970
                                        2775


   opportunity for Defendants Top Q and Davidov to obtain fraudulently inflated payments from

   Plaintiffs, among others.

          1005. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          1006. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, and

   Allstate Property and Casualty Insurance Company to pay money based upon the fraudulent

   charges submitted through Top Q in an amount to be determined at trial, but in no event less than

   $20,000.00.

          1007. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1008. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               SEVENTY-NINTH CLAIM FOR RELIEF

      AGAINST DEFENDANTS KAGAN, ABC CORPORATIONS 1 THROUGH 20 AND
                        JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1009. The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                                   251

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 252
                                                                 252 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6971
                                        2776


                                      THE RICO ENTERPRISE

          1010. At all times relevant herein, Voorhies was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          1011. From, in or about December 5, 2012 through the date of the filing of this

   Complaint, Defendant Kagan, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20, knowingly conducted and participated in the affairs of the

   Voorhies enterprise through a pattern of racketeering activity, including the numerous acts of

   mail fraud described herein and included in the representative list of predicate acts set forth in

   the Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1012. At all relevant times mentioned herein, Defendant Kagan, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Voorhies enterprise

   and utilized that control to conduct the pattern of racketeering activities that consisted of

   creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, Allstate Property and Casualty Insurance Company,

   Allstate New Jersey Insurance Company and Northbrook Indemnity Company that were based,

   in part, on the utilization of fraudulent wholesale invoices.

          1013. On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in


                                                   252

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 253
                                                                 253 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6972
                                        2777


   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Kagan required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          1014. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1015. The racketeering acts set forth herein were carried out on a continued basis for

   more than a four-and-a-half year period, were related and similar and were committed as part of

   the ongoing scheme of Defendants Kagan, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic

   devices to defraud insurers, and, if not stopped, such acts will continue into the future.

          1016. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Voorhies continues to

   pursue collection on the fraudulent billing to the present day.

          1017. As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Voorhies, with the knowledge

   and intent of one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, caused mailings to be made through the United States Postal Service in

   violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to

   defraud Plaintiffs and to induce Plaintiffs to issue checks to the Voorhies enterprise based upon

   materially false and misleading information.

                                                   253

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 254
                                                                 254 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6973
                                        2778


          1018. Through the Voorhies enterprise, Defendant Kagan submitted hundreds of

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to hundreds of No-fault Claimants.         The bills and supporting

   documents that were sent by Defendant Kagan, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Kagan, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20 engaged in a continuous series of predicate acts of mail

   fraud, extending from the formation of the Voorhies enterprise through the filing of this

   Complaint.

          1019. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Kagan,

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          1020. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          1021. Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                               Damages

          1022. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company, Allstate New Jersey Insurance

   Company and Northbrook Indemnity Company have been injured in their business and property

   and Plaintiffs have been damaged in the aggregate amount presently in excess of $56,000.00, the

   exact amount to be determined at trial.


                                                  254

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 255
                                                                 255 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6974
                                        2779


             1023. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Kagan, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2

   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                                    EIGHTIETH CLAIM FOR RELIEF

                        AGAINST DEFENDANTS KAGAN AND VOORHIES

                                         (Common Law Fraud)

             1024. The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

             1025. Defendants Voorhies and Kagan made material misrepresentations and/or omitted

   material statements in submitting No-fault claims to Plaintiffs Allstate Insurance Company,

   Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property

   and Casualty Insurance Company, Allstate New Jersey Insurance Company, Allstate New Jersey

   Property and Casualty Insurance Company and Northbrook Indemnity Company for payment.

             1026. On information and belief, each and every bill and supporting documentation

   submitted by Defendants Voorhies and Kagan to Plaintiffs set forth false and fraudulent amounts

   for reimbursement for DME and/or orthotic devices that they purportedly supplied to No-fault

   Claimants. The false representations contained therein not only were intended to defraud

   Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the consumer

   public.

             1027. On information and belief, Defendants Voorhies and Kagan intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or


                                                   255

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 256
                                                                 256 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6975
                                        2780


   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Voorhies was entitled to
                  be reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Kagan, through Voorhies, paid kickbacks to No-fault Clinics to
                  induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  not covered by the New York State Fee Schedule; and (c) DME and/or
                  orthotic devices that could be generically described on the prescriptions, all
                  of which was designed to permit Defendant Kagan, through Voorhies, to
                  manipulate the payment formulas and their claims submissions in order to
                  maximize the charges that they could submit to Plaintiffs and other insurers.

          1028. The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Voorhies’ claims under the No-fault Law. Specific examples of the billing fraud

   alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          1029. Defendants Voorhies and Kagan knew the foregoing material misrepresentations



                                                  256

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 257
                                                                 257 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6976
                                        2781


   to be false when made and nevertheless made these false representations with the intention and

   purpose of inducing Plaintiffs to rely thereon.

          1030. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants Voorhies and Kagan.

          1031. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Voorhies’ claims for No-fault insurance

   benefits submitted in connection therewith.

          1032. Furthermore, the far reaching pattern of fraudulent conduct by Defendants

   Voorhies and Kagan evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs

   to recovery of exemplary and punitive damages.

          1033. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, Allstate New Jersey Insurance Company, Allstate New Jersey Property and

   Casualty Insurance Company and Northbrook Indemnity Company have sustained compensatory

   damages and been injured in their business and property in an amount as yet to be determined,

   but believed to be in excess of $56,000.00, the exact amount to be determined at trial, plus

   interest, costs, punitive damages and other relief the Court deems just.

                               EIGHTY-FIRST CLAIM FOR RELIEF

                       AGAINST DEFENDANTS VOORHIES AND KAGAN

                                         (Unjust Enrichment)

          1034. The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.


                                                     257

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 258
                                                                 258 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6977
                                        2782


          1035. By reason of their wrongdoing, Defendants Voorhies and Kagan have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate Property and Casualty Insurance Company, Allstate New Jersey Insurance

   Company, Allstate New Jersey Property and Casualty Insurance Company and Northbrook

   Indemnity Company that are the result of unlawful conduct and that, in equity and good

   conscience, they should not be permitted to keep.

          1036. Plaintiffs are therefore entitled to restitution from Defendants Voorhies and Kagan

   in the amount by which they have been unjustly enriched.

          1037. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, Allstate New Jersey Insurance Company, Allstate New Jersey Property and

   Casualty Insurance Company and Northbrook Indemnity Company have sustained compensatory

   damages and been injured in their business and property in an amount as yet to be determined,

   but believed to be in excess of $56,000.00, the exact amount to be determined at trial, plus

   interest, costs and other relief the Court deems just.

                             EIGHTY-SECOND CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                         (Aiding and Abetting)

          1038. The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          1039. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

                                                    258

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 259
                                                                 259 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6978
                                        2783


   and Casualty Insurance Company, Allstate Indemnity Company, Allstate Property and Casualty

   Insurance Company, Allstate New Jersey Insurance Company, Allstate New Jersey Property and

   Casualty Insurance Company and Northbrook Indemnity Company by Defendants Voorhies and

   Kagan.

            1040. On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants Voorhies and Kagan purportedly provided to No-fault Claimants; (ii) knowingly

   providing the fraudulent wholesale invoices so that Defendants Voorhies and Kagan could mail

   fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid

   by Defendant Kagan, through Voorhies, to Voorhies to create the impression of an actual sale in

   furtherance of the money laundering scheme; (iv) knowingly creating fraudulent wholesale

   invoices by intentionally inflating the amounts represented to constitute the wholesale costs

   and/or quantities of DME and/or orthotic devices in order to support the fraudulent billing

   submitted to Plaintiffs, among others, through Voorhies; and (v) knowingly supporting the

   negotiation and performance of kickback agreements between Kagan through Voorhies and the

   No-fault Clinics.

            1041. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Voorhies and Kagan to obtain fraudulently inflated payments from


                                                  259

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 260
                                                                 260 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6979
                                        2784


   Plaintiffs, among others.

          1042. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          1043. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, Allstate Property and Casualty Insurance Company, Allstate New Jersey

   Insurance Company, Allstate New Jersey Property and Casualty Insurance Company Northbrook

   Indemnity Company to pay money based upon the fraudulent charges submitted through

   Voorhies in an amount to be determined at trial, but in no event less than $56,000.00.

          1044. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1045. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               EIGHTY-THIRD CLAIM FOR RELIEF

      AGAINST DEFENDANTS SARNOV, ABC CORPORATIONS 1 THROUGH 20 AND
                         JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1046. The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                                   260

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 261
                                                                 261 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6980
                                        2785




                                      THE RICO ENTERPRISE

          1047. At all times relevant herein, Well Care was an “enterprise” engaged in, or the

   activities of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4),

   and within the meaning of 18 U.S.C. § 1962(c).

          1048. From, in or about May 20, 2015 through the date of the filing of this Complaint,

   Defendant Sarnov, one or more of the ABC Corporations 1 through 20 and one or more of the

   John Does 2 through 20, knowingly conducted and participated in the affairs of the Well Care

   enterprise through a pattern of racketeering activity, including the numerous acts of mail fraud

   described herein and included in the representative list of predicate acts set forth in the Appendix

   and Compendium of Exhibits accompanying this Complaint, all of which are incorporated by

   reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1049. At all relevant times mentioned herein, Defendant Sarnov, together with others

   unknown to Plaintiffs, exerted control over and directed the operations of the Well Care

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

   documents to Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance

   Company that were based, in part, on the utilization of fraudulent wholesale invoices.

          1050. On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant


                                                   261

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 262
                                                                 262 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6981
                                        2786


   Sarnov required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs for

   fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          1051. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1052. The racketeering acts set forth herein were carried out on a continued basis for

   more than a two year period, were related and similar and were committed as part of the ongoing

   scheme of Defendants Sarnov, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic devices to

   defraud insurers, and, if not stopped, such acts will continue into the future.

          1053. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as Well Care continues to

   pursue collection on the fraudulent billing to the present day.

          1054. As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Sarnov, with the knowledge

   and intent of one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, caused mailings to be made through the United States Postal Service in

   violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice to

   defraud Plaintiffs and to induce Plaintiffs to issue checks to the Well Care enterprise based upon

   materially false and misleading information.

          1055. Through the Well Care enterprise, Defendant Sarnov submitted hundreds of

                                                   262

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 263
                                                                 263 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6982
                                        2787


   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to hundreds of No-fault Claimants.         The bills and supporting

   documents that were sent by Defendant Sarnov, as well as the payments that Plaintiffs made in

   response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Sarnov, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20 engaged in a continuous series of predicate acts of mail

   fraud, extending from the formation of the Well Care enterprise through the filing of this

   Complaint.

          1056. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant Sarnov,

   in furtherance of the scheme as well as the specific misrepresentations identified for each of the

   mailings.

          1057. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          1058. Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).

                                               Damages

          1059. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company and Allstate Fire and Casualty Insurance Company have been injured in

   their business and property and Plaintiffs have been damaged in the aggregate amount presently

   in excess of $12,000.00, the exact amount to be determined at trial.

          1060. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Sarnov, one or more of the ABC Corporations 1 through 20 and one or more of the John Does 2




                                                  263

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 264
                                                                 264 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6983
                                        2788


   through 20, jointly and severally, three-fold damages sustained by it, together with the costs of

   this lawsuit and reasonable attorneys’ fees.

                             EIGHTY-FOURTH CLAIM FOR RELIEF

                        AGAINST DEFENDANTS SARNOV AND WELL CARE

                                        (Common Law Fraud)

          1061. The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          1062. Defendants Well Care and Sarnov made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company and Allstate Fire and Casualty Insurance Company for payment.

          1063. On information and belief, each and every bill and supporting documentation

   submitted by Defendants Well Care and Sarnov to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to

   No-fault Claimants. The false representations contained therein not only were intended to

   defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          1064. On information and belief, Defendants Well Care and Sarnov intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts Well Care was entitled to
                  be reimbursed under the No-fault Law;


                                                  264

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 265
                                                                 265 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6984
                                        2789



          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Sarnov, through Well Care, paid kickbacks to No-fault Clinics to
                  induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  not covered by the New York State Fee Schedule; and (c) DME and/or
                  orthotic devices that could be generically described on the prescriptions, all
                  of which was designed to permit Defendant Sarnov, through Well Care, to
                  manipulate the payment formulas and their claims submissions in order to
                  maximize the charges that they could submit to Plaintiffs and other insurers.

          1065. The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant Well Care’s claims under the No-fault Law. Specific examples of the billing fraud

   alleged herein are contained in the body of this Complaint, as well as the exhibits in the

   accompanying Compendium of Exhibits.

          1066. Defendants Well Care and Sarnov knew the foregoing material misrepresentations

   to be false when made and nevertheless made these false representations with the intention and

   purpose of inducing Plaintiffs to rely thereon.

          1067. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a


                                                     265

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 266
                                                                 266 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6985
                                        2790


   result of the acts of fraud and deception of Defendants Well Care and Sarnov.

          1068. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant Well Care’s claims for No-fault insurance

   benefits submitted in connection therewith.

          1069. Furthermore, the far reaching pattern of fraudulent conduct by Defendants Well

   Care and Sarnov evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs

   to recovery of exemplary and punitive damages.

          1070. By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company have sustained compensatory damages and been injured in

   their business and property in an amount as yet to be determined, but believed to be in excess of

   $12,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages and

   other relief the Court deems just.

                               EIGHTY-FIFTH CLAIM FOR RELIEF

                     AGAINST DEFENDANTS WELL CARE AND SARNOV

                                        (Unjust Enrichment)

          1071. The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          1072. By reason of their wrongdoing, Defendants Well Care and Sarnov have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company and Allstate Fire and Casualty Insurance Company that are the

   result of unlawful conduct and that, in equity and good conscience, they should not be permitted

   to keep.

          1073. Plaintiffs are therefore entitled to restitution from Defendants Well Care and


                                                  266

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 267
                                                                 267 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6986
                                        2791


   Sarnov in the amount by which they have been unjustly enriched.

          1074. By reason of the foregoing, Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company have sustained compensatory damages and been injured in

   their business and property in an amount as yet to be determined, but believed to be in excess of

   $12,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the

   Court deems just.

                               EIGHTY-SIXTH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                        (Aiding and Abetting)

          1075. The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          1076. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company and Allstate

   Fire and Casualty Insurance Company by Defendants Well Care and Sarnov.

          1077. On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants Well Care and Sarnov purportedly provided to No-fault Claimants; (ii) knowingly

   providing the fraudulent wholesale invoices so that Defendants Well Care and Sarnov could mail

   fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid

   by Defendant Sarnov, through Well Care, to Well Care to create the impression of an actual sale

                                                  267

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 268
                                                                 268 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6987
                                        2792


   in furtherance of the money laundering scheme; (iv) knowingly creating fraudulent wholesale

   invoices by intentionally inflating the amounts represented to constitute the wholesale costs

   and/or quantities of DME and/or orthotic devices in order to support the fraudulent billing

   submitted to Plaintiffs, among others, through Well Care; and (v) knowingly supporting the

   negotiation and performance of kickback agreements between Sarnov through Well Care and the

   No-fault Clinics.

          1078. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants Well Care and Sarnov to obtain fraudulently inflated payments from

   Plaintiffs, among others.

          1079. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          1080. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company and Allstate Fire and Casualty Insurance Company to pay

   money based upon the fraudulent charges submitted through Well Care in an amount to be

   determined at trial, but in no event less than $12,000.00.

          1081. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent


                                                   268

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 269
                                                                 269 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6988
                                        2793


   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1082. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                             EIGHTY-SEVENTH CLAIM FOR RELIEF

     AGAINST DEFENDANTS KLIKSHTEYN, ABC CORPORATIONS 1 THROUGH 20
                     AND JOHN DOES 2 THROUGH 20

                               (RICO, pursuant to 18 U.S.C. § 1962(c))

          1083. The allegations of paragraphs 1 through 275 are hereby repeated and re-alleged as

   though fully set forth herein.

                                      THE RICO ENTERPRISE

          1084. At all times relevant herein, XVV was an “enterprise” engaged in, or the activities

   of which affected, interstate commerce, as that term is defined by 18 U.S.C. § 1961(4), and

   within the meaning of 18 U.S.C. § 1962(c).

          1085. From, in or about January 11, 2016 through the date of the filing of this

   Complaint, Defendant Klikshteyn, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20, knowingly conducted and participated in the affairs of the

   XVV enterprise through a pattern of racketeering activity, including the numerous acts of mail

   fraud described herein and included in the representative list of predicate acts set forth in the

   Appendix and Compendium of Exhibits accompanying this Complaint, all of which are

   incorporated by reference. Defendants’ conduct constitutes a violation of 18 U.S.C. § 1962(c).

          1086. At all relevant times mentioned herein, Defendant Klikshteyn, together with

   others unknown to Plaintiffs, exerted control over and directed the operations of the XVV

   enterprise and utilized that control to conduct the pattern of racketeering activities that consisted

   of creating, submitting and/or causing to be submitted the fraudulent bills and supporting

                                                   269

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 270
                                                                 270 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6989
                                        2794


   documents to Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

   Company, Allstate Indemnity Company, and Allstate Property and Casualty Insurance Company

   that were based, in part, on the utilization of fraudulent wholesale invoices.

          1087. On information and belief, one or more of the ABC Corporations 1 through 20

   and one or more of the John Does 2 through 20 participated in the scheme by providing

   inexpensive DME and/or orthotic devices, to the extent any such items were in fact provided, as

   well as bogus documentation, along with fraudulent wholesale invoices that grossly inflated the

   purported cost of the DME and/or orthotic devices to facilitate the fraudulent billing alleged in

   the Complaint. One or more of the ABC Corporations furnished documents that Defendant

   Klikshteyn required, in furtherance of the scheme to defraud, to obtain payment from Plaintiffs

   for fraudulent DME and/or orthotic device claims, including fictitious wholesale invoices for

   medical supplies.

          1088. On information and belief, it was both foreseeable and the intended consequence

   that the wholesale invoices provided by one or more of the John Does 2 through 20, through one

   or more of the ABC Corporations 1 through 20, would be mailed to substantiate fraudulent

   claims and to induce payment from Plaintiffs.

                                 The Pattern of Racketeering Activity
                                         (Racketeering Acts)

          1089. The racketeering acts set forth herein were carried out on a continued basis for

   more than a six-and-a-half year period, were related and similar and were committed as part of

   the ongoing scheme of Defendants Klikshteyn, one or more of the ABC Corporations 1 through

   20 and one or more of the John Does 2 through 20 to fraudulently bill for DME and/or orthotic

   devices to defraud insurers, and, if not stopped, such acts will continue into the future.

          1090. On information and belief, this pattern of racketeering activity poses a specific

   threat of repetition extending indefinitely into the future, inasmuch as XVV continues to pursue

                                                   270

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 271
                                                                 271 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6990
                                        2795


   collection on the fraudulent billing to the present day.

          1091. As a part of the pattern of racketeering activity and for the purpose of executing

   the scheme and artifice to defraud as described above, Defendant Klikshteyn, with the

   knowledge and intent of one or more of the ABC Corporations 1 through 20 and one or more of

   the John Does 2 through 20, caused mailings to be made through the United States Postal Service

   in violation of 18 U.S.C. § 1341. The mailings were made in furtherance of a scheme or artifice

   to defraud Plaintiffs and to induce Plaintiffs to issue checks to the XVV enterprise based upon

   materially false and misleading information.

          1092. Through the XVV enterprise, Defendant Klikshteyn submitted hundreds of

   fraudulent claim forms seeking payment for DME and/or orthotic devices that were purportedly

   (but not actually) provided to hundreds of No-fault Claimants.         The bills and supporting

   documents that were sent by Defendant Klikshteyn, as well as the payments that Plaintiffs made

   in response to those bills, were sent through the United States Postal Service. By virtue of those

   activities, Defendants Klikshteyn, one or more of the ABC Corporations 1 through 20 and one or

   more of the John Does 2 through 20 engaged in a continuous series of predicate acts of mail

   fraud, extending from the formation of the XVV enterprise through the filing of this Complaint.

          1093. A representative sample of predicate acts is set forth in the accompanying

   Appendix, which identifies the nature and date of mailings that were made by Defendant

   Klikshteyn, in furtherance of the scheme as well as the specific misrepresentations identified for

   each of the mailings.

          1094. Mail fraud constitutes racketeering activity as that term is defined in 18 U.S.C. §

   1961(1)(B).

          1095. Each submission of a fraudulent claim constitutes a pattern of racketeering

   activity within the meaning of 18 U.S.C. § 1961(5).


                                                    271

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 272
                                                                 272 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6991
                                        2796




                                                Damages

          1096. By reason of the foregoing violation of 18 U.S.C. § 1962(c), Plaintiffs Allstate

   Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company have been injured in their

   business and property and Plaintiffs have been damaged in the aggregate amount presently in

   excess of $105,000.00, the exact amount to be determined at trial.

          1097. Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover from Defendants

   Klikshteyn, one or more of the ABC Corporations 1 through 20 and one or more of the John

   Does 2 through 20, jointly and severally, three-fold damages sustained by it, together with the

   costs of this lawsuit and reasonable attorneys’ fees.

                              EIGHTY-EIGHTH CLAIM FOR RELIEF

                       AGAINST DEFENDANTS KLIKSHTEYN AND XVV

                                         (Common Law Fraud)

          1098. The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          1099. Defendants XVV and Klikshteyn made material misrepresentations and/or

   omitted material statements in submitting No-fault claims to Plaintiffs Allstate Insurance

   Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity Company, and

   Allstate Property and Casualty Insurance Company for payment.

          1100. On information and belief, each and every bill and supporting documentation

   submitted by Defendants XVV and Klikshteyn to Plaintiffs set forth false and fraudulent

   amounts for reimbursement for DME and/or orthotic devices that they purportedly supplied to

   No-fault Claimants. The false representations contained therein not only were intended to


                                                   272

                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 273
                                                                 273 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6992
                                        2797


   defraud Plaintiffs but constitute a grave and serious danger to the No-fault Claimants and the

   consumer public.

          1101. On information and belief, Defendants XVV and Klikshteyn intentionally,

   knowingly, fraudulently and with an intent to deceive, submitted bills, prescriptions, wholesale

   invoices and other documentation that contained false representations of material facts,

   including, but not limited to, the following fraudulent material misrepresentations and/or

   omissions of fact:

          •       False and misleading statements as to the nature, quality and cost of the
                  DME and/or orthotic devices purportedly supplied to No-fault Claimants;

          •       False and misleading statements as to the amounts XVV was entitled to be
                  reimbursed under the No-fault Law;

          •       With respect to Fee Schedule items, false and misleading statements in the
                  bills and supporting documentation submitted to Plaintiffs that the DME
                  and/or orthotic devices allegedly supplied were in fact the items supplied to
                  the No-fault Claimants;

          •       With respect to Non-Fee Schedule items, false and misleading statements in
                  the bills and supporting documentation submitted to Plaintiffs
                  misrepresenting that the charges for the DME and/or orthotic devices did not
                  exceed the lesser of the actual wholesale cost of the medical equipment to
                  the provider, plus 50%; or the usual and customary price charged to the
                  public;

          •       False and misleading prescriptions for the DME and/or orthotic devices
                  purportedly supplied to No-fault Claimants, generically describing the item
                  to conceal the type of item being prescribed;

          •       False and misleading prescriptions for DME and/or orthotic devices,
                  concealing the fact that (a) the DME and/or orthotic devices were prescribed
                  and supplied pursuant to a pre-determined, fraudulent protocol whereby,
                  Defendant Klikshteyn, through XVV, paid kickbacks to No-fault Clinics to
                  induce the No-fault Clinics to direct their associated physicians and
                  chiropractors to prescribe large amounts of substantially similar, medically
                  unnecessary DME and/or orthotic devices; (b) DME and/or orthotic devices
                  not covered by the New York State Fee Schedule; and (c) DME and/or
                  orthotic devices that could be generically described on the prescriptions, all
                  of which was designed to permit Defendant Klikshteyn, through XVV, to



                                                  273

                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 274
                                                                 274 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6993
                                        2798


                  manipulate the payment formulas and their claims submissions in order to
                  maximize the charges that they could submit to Plaintiffs and other insurers.

          1102. The foregoing was intended to deceive and mislead Plaintiffs into paying

   Defendant XVV’s claims under the No-fault Law. Specific examples of the billing fraud alleged

   herein are contained in the body of this Complaint, as well as the exhibits in the accompanying

   Compendium of Exhibits.

          1103. Defendants XVV and Klikshteyn knew the foregoing material misrepresentations

   to be false when made and nevertheless made these false representations with the intention and

   purpose of inducing Plaintiffs to rely thereon.

          1104. Plaintiffs did in fact reasonably and justifiably rely on the foregoing material

   misrepresentations and upon a state of facts, which Plaintiffs were led to believe existed as a

   result of the acts of fraud and deception of Defendants XVV and Klikshteyn.

          1105. Had Plaintiffs known of the fraudulent content of the bills, prescriptions and

   delivery receipts, it would not have paid the Defendant XVV’s claims for No-fault insurance

   benefits submitted in connection therewith.

          1106. Furthermore, the far reaching pattern of fraudulent conduct by Defendants XVV

   and Klikshteyn evinces a high degree of moral turpitude and wanton dishonesty, which, as

   alleged above, has harmed and will continue to harm the public at large, thus entitling Plaintiffs

   to recovery of exemplary and punitive damages.

          1107. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $105,000.00, the exact amount to be determined at trial, plus interest, costs, punitive damages

   and other relief the Court deems just.

                                                     274

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 275
                                                                 275 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6994
                                        2799


                               EIGHTY-NINTH CLAIM FOR RELIEF

                       AGAINST DEFENDANTS XVV AND KLIKSHTEYN

                                         (Unjust Enrichment)

          1108. The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          1109. By reason of their wrongdoing, Defendants XVV and Klikshteyn have been

   unjustly enriched, in that they have, directly and/or indirectly, received moneys from Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, and Allstate Property and Casualty Insurance Company that are the result of unlawful

   conduct and that, in equity and good conscience, they should not be permitted to keep.

          1110. Plaintiffs are therefore entitled to restitution from Defendants XVV and

   Klikshteyn in the amount by which they have been unjustly enriched.

          1111. By reason of the foregoing, Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company have sustained compensatory damages and been injured in their

   business and property in an amount as yet to be determined, but believed to be in excess of

   $105,000.00, the exact amount to be determined at trial, plus interest, costs and other relief the

   Court deems just.

                                    NINETIETH CLAIM FOR RELIEF

            AGAINST DEFENDANTS ABC CORPORATIONS 1 THROUGH 20 AND
                           JOHN DOES 2 THROUGH 20

                                         (Aiding and Abetting)

          1112. The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          1113. On information and belief, the Wholesale Defendants (one or more of the ABC

                                                  275

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 276
                                                                 276 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6995
                                        2800


   Corporations 1 through 20 and one or more of the John Does 2 through 20) knowingly aided and

   abetted the fraudulent scheme perpetrated on Plaintiffs Allstate Insurance Company, Allstate Fire

   and Casualty Insurance Company, Allstate Indemnity Company, and Allstate Property and

   Casualty Insurance Company by Defendants XVV and Klikshteyn.

          1114. On information and belief, the acts taken by the Wholesale Defendants (one or

   more of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme include: (i) knowingly creating fraudulent wholesale

   invoices that deliberately omit any meaningful information regarding the DME and/or orthotic

   devices, including the manufacturer, make and model of the DME and/or orthotic devices that

   Defendants XVV and Klikshteyn purportedly provided to No-fault Claimants; (ii) knowingly

   providing the fraudulent wholesale invoices so that Defendants XVV and Klikshteyn could mail

   fraudulent bills to Plaintiffs and other insurers; (iii) kicking back a portion of the amounts paid

   by Defendant Klikshteyn , through XVV, to XVV to create the impression of an actual sale in

   furtherance of the money laundering scheme; (iv) knowingly creating fraudulent wholesale

   invoices by intentionally inflating the amounts represented to constitute the wholesale costs

   and/or quantities of DME and/or orthotic devices in order to support the fraudulent billing

   submitted to Plaintiffs, among others, through XVV; and (v) knowingly supporting the

   negotiation and performance of kickback agreements between Klikshteyn through XVV and the

   No-fault Clinics.

          1115. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) in

   furtherance of the fraudulent scheme is significant and material, is a necessary part of and is

   critical to the success of the fraudulent scheme because without their actions, there would be no

   opportunity for Defendants XVV and Klikshteyn to obtain fraudulently inflated payments from


                                                  276

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 277
                                                                 277 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6996
                                        2801


   Plaintiffs, among others.

          1116. On information and belief, the Wholesale Defendants (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) aided and abetted the

   fraudulent scheme in a calculated effort to induce Plaintiffs into paying charges for DME and/or

   orthotic devices that were not compensable under the No-fault Laws, or were compensable at a

   much lower rate, because they sought to continue profiting through the fraudulent scheme.

          1117. On information and belief, the conduct of the Wholesale Defendants (one or more

   of the ABC Corporations 1 through 20 and one or more of the John Does 2 through 20) caused

   Plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate

   Indemnity Company, and Allstate Property and Casualty Insurance Company to pay money

   based upon the fraudulent charges submitted through XVV in an amount to be determined at

   trial, but in no event less than $105,000.00.

          1118. On information and belief, the Wholesale Defendants’ (one or more of the ABC

   Corporations 1 through 20 and one or more of the John Does 2 through 20) extensive fraudulent

   conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

   Plaintiffs to recover punitive damages.

          1119. By reason of the foregoing, Plaintiffs are entitled to compensatory and punitive

   damages, plus interest, costs and other relief the Court deems just.

                               NINETY-FIRST CLAIM FOR RELIEF

                               AGAINST ALL RETAIL DEFENDANTS

                           (Declaratory Judgment under 28 U.S.C. § 2201)

          1120. The allegations of paragraphs 1 through 275 are hereby repeated and realleged as

   though fully set forth herein.

          1121. At all relevant times mentioned herein, each and every bill mailed by the Retail


                                                   277

                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 278
                                                                 278 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6997
                                        2802


   Owners, through their respective Retailers, to Plaintiffs sought reimbursement in excess of the

   amounts authorized by the No-fault Law and New York State Medicaid Fee Schedule by

   materially misrepresenting the DME and/or orthotic devices provided, if provided at all, as well

   as the cost and quality of the billed for DME and/or orthotic devices.

          1122. To the extent the DME and/or orthotic devices were provided at all, each item was

   a basic, low-quality piece of medical equipment for which the Retailers’ wholesale cost was a

   mere fraction of the amount they charged Plaintiffs and/or was medically unnecessary because it

   was provided pursuant to a predetermined course of treatment, irrespective of medical need.

          1123. At all times relevant herein, the Retail Defendants exploited the No-fault Law and

   New York State Medicaid Fee Schedule through the utilization of various deceptive billing

   tactics engineered to maximize the amount of reimbursement from insurers, in general, and

   Plaintiffs, in particular, through the submission of fraudulent billing documents that

   misrepresented the nature, quality and cost of items that both are and are not listed on the

   relevant fee schedule purportedly provided to Claimants.

          1124. In view of the Retail Defendants submission of fraudulent bills to Plaintiffs,

   Plaintiffs contend that the Retail Defendants have no right to receive payment for any pending

   bills they have submitted because:

          •       The Retail Defendants made false and fraudulent misrepresentations in the
                  bills and supporting documentation submitted to Plaintiffs to obtain
                  reimbursement far in excess of the maximum permissible charges they could
                  submit to Plaintiffs;

          •       The Retail Defendants made false and fraudulent misrepresentations in the
                  bills and supporting documentation submitted to Plaintiffs seeking
                  reimbursement for DME and/or orthotic devices that they never supplied to
                  No-fault Claimants.

          1125. As the Retail Defendants have knowingly made the foregoing false and fraudulent

   misrepresentations about the DME and/or orthotic devices purportedly supplied to No-fault

                                                  278

                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 279
                                                                 279 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6998
                                        2803


   Claimants and the amounts they were entitled to be reimbursed, which they never supplied to

   No-fault Claimants, in order to manipulate the payment formulas under the No-fault Law and

   New York State Medicaid Fee Schedule in their claims submissions and obtain reimbursement

   far in excess of the maximum permissible charges they were entitled to receive, it is respectfully

   requested that this Court issue an order declaring that the Retail Defendants are not entitled to

   receive payment on any pending, previously-denied and/or submitted unpaid claims and

   Plaintiffs, therefore, are under no obligation to pay any of Retail Defendants’ No-fault claims.

          1126. Plaintiffs have no adequate remedy at law.

          1127. The Retail Defendants will continue to bill Plaintiffs for false and fraudulent

   claims for reimbursement absent a declaration by this Court that Plaintiffs have no obligation to

   pay the pending, previously-denied and/or submitted unpaid claims, regardless of whether such

   unpaid claims were ever denied, regardless of the purported dates of service.

                                           JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury.

          WHEREFORE, Plaintiffs demand judgment as follows:
          i)      Compensatory damages in an amount in excess of $1,900,000.00, the exact

   amount to be determined at trial, together with prejudgment interest;

          ii)     Punitive damages in such amount as the Court deems just;

          iii)    Treble damages, costs and reasonable attorneys’ fees on the First, Fifth, Ninth,

   Thirteenth, Seventeenth, Twenty-First, Twenty-Fifth, Twenty-Ninth, Thirty-Third, Thirty-

   Seventh, Forty-First, Forty-Fifth, Fifty-Third, Fifty-Seventh, Sixty-First, Sixty-Second, Sixty-

   Sixth, Sixty-Seventh, Seventy-First, Seventy-Fifth, Seventy-Ninth, Eighty-Third, and Eighty-

   Seventh Claims for Relief, together with prejudgment interest;




                                                  279

                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 280
                                                                 280 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       6999
                                        2804


          iv)     Compensatory and punitive damages on the Second, Sixth, Tenth, eleventh,

   Fourteenth, Eighteenth, Twenty-Second, Twenty-Sixth, Thirtieth, Thirty-Fourth, Thirty-Eighth,

   Forty-Second, Forty-Sixth, Fiftieth, fifty-Fourth, Fifty-Eighth, Sixty-Third, Sixty-Eighth,

   Seventy-Second, Seventy-Sixth, Eightieth, Eighty-Fourth, and Eighty-Eighth Claims for Relief,

   together with prejudgment interest;

          v)      Compensatory damages on the Third, Seventh, Eleventh, Fifteenth, Nineteenth,

   Twenty-Third, Twenty-Seventh, Thirty-First, Thirty-Fifth, Thirty-Ninth, Forty-Third, Forty-

   Seventh, Fifty-First, Fifty-Fifth, Fifty-Ninth, Sixty-Forth, Sixty,-Ninth, Seventy-Third, Seventy-

   Seventh, Eighty-First, Eighty-Fifth, and Eighty-Ninth Claims for Relief, together with

   prejudgment interest;

          vi)     Compensatory and punitive damages on the Fourth, Eighth, Twelfth, Sixteenth,

   Twentieth, Twenty-Fourth, Twenty Eighth, Thirty-Second, Thirty-Sixth, Fortieth, Forty-Fourth,

   Forty-Eighth, Fifty-Second, Fifty-Sixth, Sixtieth, Sixty-Fifth, Seventieth, Seventy-Fourth,

   Seventy-Eighth, Eighty-Second, Eighty-Sixth, and Ninetieth Claims for Relief, together with

   prejudgment interest;

          vii)    Declaratory relief on the Ninety-First Claim for Relief, declaring that Plaintiffs

   have no obligation to pay any No-fault claims submitted by the Retail Defendants because (1)

   the Retail Defendants made false and fraudulent misrepresentations in the bills and supporting

   documentation submitted to Plaintiffs about the DME and/or orthotic devices purportedly

   supplied to No-fault Claimants and the amounts they were entitled to be reimbursed in order to

   manipulate the payment formulas under the No-fault Law and New York State Medicaid Fee

   Schedule in their claims submissions and obtain reimbursement far in excess of the maximum

   permissible charges they could submit to Plaintiffs; and (2) The Retail Defendants made false

   and fraudulent misrepresentations in the bills and supporting documentation submitted to


                                                  280

                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                              Document274-5  Filed 05/09/18
                                       157 Filed   07/01/20 Page
                                                            Page 281
                                                                 281 of
                                                                     of 281
                                                                        1245PageID
                                                                             PageID#:#:
                                       7000
                                        2805


   Plaintiffs about the DME and/or orthotic devices purportedly supplied to No-fault Claimants by

   submitting claims for DME and/or orthotic devices that they never supplied to No-fault

   Claimants; and

          viii)   Costs, reasonable attorneys’ fees and such other relief that the Court deems just

   and proper.



   Dated: New York, New York,
          May 9, 2018
                                                       Morrison Mahoney LLP



                                                       By:      /s/ James McKenney
                                                             Robert A. Stern, Esq.
                                                             Daniel S. Marvin, Esq.
                                                             James McKenney, Esq.
                                                             Attorneys for Plaintiffs
                                                             120 Broadway, Suite 1010
                                                             New York, New York 10271
                                                             (212) 825-1212




                                                 281

                                                                                              Exhibit 2
            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NEW YORK
                                                                                  X
            ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY                )
            INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, ALLSTATE NEW           )   CIVIL ACTION
                                                                                  )
            JERSEY INSURANCE COMPANY, ALLSTATE NEW JERSEY PROPERTY AND            )   No. 17­CV­04275
            CASUALTY INSURANCE COMPANY, ALLSTATE PROPERTY AND CASUALTY            )   (LDH) (RML)
            INSURANCE COMPANY, AND NORTHBROOK INDEMNITY COMPANY,                  )
                                                                                                        Case
                                                                                                         Case




                                                                                  )
                                         Plaintiffs,                              )
                     -against-                                                    )
                                                                                  )
            ARTUR AVETISYAN, ZINOVY AYZENBERG, DANIEL BATUROV, ALEXANDER          )
            BLANTZ, ALEXANDR CHERNYSHEV, LEVY DAVIDOV, TATYANA FEDEROV,           )
                                                                                  )
            OLGA GINDINOVA, JANE GOMBERG, NAUM GOMBERG, ANNA GORBACHEVA,          )
            LENNY KAGAN, ALBERT KHAIMOV, MURDAKHAY KHAIMOV, YEFIM                 )
            KLIKSHTEYN, ZLATISLAV KOMISARCHIK, ALEXANDRA MATLYUK, GREGORY         )
            MILLER, EDWARD MOLDOVANKSY, INESSA MUCHNIK, SERGE OGAN, IGOR          )
                                                                                  )
                                                                                                             1:17-cv-04275-RPK-RML




            SARNOV, BRUNO SKAPARS, ACE ORTHOPEDIC SERVICES, INC., ADVANCED
                                                                                  )
            ORTHOPEDIC SOLUTIONS INC., ADVANCED PHARMACY, INC., ALMATCARE         )
            MEDICAL SUPPLY INC., AOM MEDICAL SUPPLY, INC., AVA CUSTOM SUPPLY      )
            INC., BA2RO INC., DAILY MEDICAL EQUIPMENT DISTRIBUTION CENTER,        )
            INC., EAST 19 MEDICAL SUPPLY CORP., GERRITSEN MEDCARE INC., HELPFUL   )
                                                                                                               1:17-cv-04275-LDH-RMLDocument




            MEDICAL SUPPLY, CORP., LENEX SERVICES INC., LIDA’S MEDICAL SUPPLY     )
                                                                                                                                     Document




                                                                                  )
            INC., LIFE EQUIPMENT INC., MED EQUIPMENTS SERVICE, INC., ORION        )
                                                                                                                                             274-5




            SUPPLIES INC., PROMPT MEDICAL SUPPLY INC., RIGHT CHOICE MEDICAL       )
                                                                                                                                              7001
                                                                                                                                               2806




            SUPPLY INC., SKAPARS HEALTH PRODUCTS INC., SMART CHOICE MEDICAL       )
            SUPPLY, INC., TOP Q INC., VOORHIES HEALTH CARE PRODUCTS, INC., WELL   )
                                                                                                                                              157-1Filed




            CARE MEDICAL EQUIPMENT LLC, XVV, INC., IGAL BLANTZ, GALA TRADING      )
                                                                                                                                                     Filed




                                                                                  )
            INC., IG&NAT SERVICES, INC., JOHN DOES 1 THROUGH 20 AND ABC           )
            CORPORATIONS 1 THROUGH 20,                                            )
                                                                                  )
                                                                                                                                                         07/01/20




                                        Defendants.                               )
                                                                                  )
                                                                                  )
                                                                                                                                                           05/09/18Page




                                                                                  )
                                                                                                                                                                    Page282




                                                                       X
                                                                                                                                                                         1 of
                                                                                                                                                                            of114
                                                                                                                                                                               1245




                           APPENDIX TO FIRST AMENDED COMPLAINT
                                                                                                                                                                                  PageID
                                                                                                                                                                                    PageID
                                                                                                                                                                                         #:#:




                                         Morrison Mahoney LLP
                                         Attorneys for Plaintiffs
                                        120 Broadway, Suite 1010
                                        New York, New York 10271
                                        Telephone: (212) 825-1212
Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                          1:17-cv-04275-LDH-RMLDocument
                                                  Document    274-5
                                                                 157-1FiledFiled07/01/20
                                                                                  05/09/18Page 283
                                                                                            Page    of114
                                                                                                 2 of  1245 PageID
                                                                                                          PageID #:#:
                                             Allstate Ins. Co., et al.
                                                                7002
                                                                 2807  v. Avetisyan, et al.
                                                                    Predicate Acts
                                                              Ace Orthopedic Services, Inc.
                                           MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the
acquisition cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                           Approx.     Billing
                       Covered                                                                                                    Amount      Amount
  Claim Number                               Mailed By                    Mailed To / Received By          Date of     Code
                       Person                                                                                                      Billed      Paid
                                                                                                           Mailing      Used
 000388149213-06        H. C.       Ace Orthopedic Services, Inc.       Allstate Indemnity Company        3/14/2016    E0866      $502.63     $502.63
 000388149213-06        H. C.       Ace Orthopedic Services, Inc.       Allstate Indemnity Company        3/14/2016    L0631      $806.64     $806.64
 000391825171-01        V. T.       Ace Orthopedic Services, Inc.       Allstate Insurance Company        1/15/2016    E0855      $502.63     $502.63
 000391825171-01        V. T.       Ace Orthopedic Services, Inc.       Allstate Insurance Company        1/18/2016    L0631      $844.13     $806.64
 000391825171-06        A. B.       Ace Orthopedic Services, Inc.       Allstate Insurance Company        1/18/2016    E0855      $502.63     $502.63
 000391825171-06        A. B.       Ace Orthopedic Services, Inc.       Allstate Insurance Company        1/21/2016    L0631      $844.13     $806.64
                                                                          Allstate Fire and Casualty
 000397709956-02         J. S.      Ace Orthopedic Services, Inc.            Insurance Company         3/3/2016         E0855     $502.63     $502.63
                                                                          Allstate Fire and Casualty
 000397709956-02         J. S.      Ace Orthopedic Services, Inc.            Insurance Company         3/14/2016        L0631     $806.64     $806.64
                                                                      Allstate New Jersey Property and
 000398533851-04        M. M.       Ace Orthopedic Services, Inc.              Casualty Ins Co         4/18/2016        E0855     $502.63     $502.63
                                                                      Allstate New Jersey Property and
 000398533851-09         J. G.      Ace Orthopedic Services, Inc.              Casualty Ins Co         4/18/2016        L0631     $806.64     $806.64



                                                                             1
                                                                                                                                                  Exhibit 2
               Case
                Case1:17-cv-04275-RPK-RML
                      1:17-cv-04275-LDH-RMLDocument
                                              Document    274-5
                                                             157-1FiledFiled07/01/20
                                                                              05/09/18Page 284
                                                                                        Page    of114
                                                                                             3 of  1245 PageID
                                                                                                      PageID #:#:
                                         Allstate Ins. Co., et al.
                                                            7003
                                                             2808  v. Avetisyan, et al.
                                                          Predicate Acts
                                                    Ace Orthopedic Services, Inc.
                                                                                               Approx.     Billing
                  Covered                                                                                            Amount    Amount
Claim Number                         Mailed By                 Mailed To / Received By         Date of     Code
                  Person                                                                                              Billed    Paid
                                                                                               Mailing      Used
                                                             Allstate Property and Casualty
000402677876-05    L. E.    Ace Orthopedic Services, Inc.                Company               5/10/2016   L1832     $607.55   $607.55
                                                            Allstate New Jersey Property and
000404624140-02    P. D.    Ace Orthopedic Services, Inc.            Casualty Ins Co           6/6/2016    E0855     $502.63   $502.63
                                                            Allstate New Jersey Property and
000404624140-02    P. D.    Ace Orthopedic Services, Inc.            Casualty Ins Co           6/6/2016    L0631     $806.64   $806.64
                                                             Allstate Property and Casualty
000407262468-01    S. Z.    Ace Orthopedic Services, Inc.                Company               6/6/2016    E0855     $502.63   $502.63
                                                             Allstate Property and Casualty
000407262468-01    S. Z.    Ace Orthopedic Services, Inc.                Company               6/6/2016    L0631     $806.64   $806.64
                                                                Allstate Fire and Casualty
000410526172-05    G. S.    Ace Orthopedic Services, Inc.          Insurance Company           6/24/2016   L0631     $806.64   $806.64
000411877913-02    D. K.    Ace Orthopedic Services, Inc.     Allstate Insurance Company       9/12/2016   E0855     $502.63   $502.63
                                                                Allstate Fire and Casualty
000412679938-02    N. A.    Ace Orthopedic Services, Inc.          Insurance Company           7/14/2016   E0855     $502.63   $502.63
000412885485-01    F. P.    Ace Orthopedic Services, Inc.     Allstate Insurance Company       6/23/2016   L0631     $806.64   $806.64
000412885485-01    F. P.    Ace Orthopedic Services, Inc.     Allstate Insurance Company       6/23/2016   L1832     $607.55   $607.55
                                                            Allstate New Jersey Property and
000418446761-01    A. N.    Ace Orthopedic Services, Inc.            Casualty Ins Co           9/12/2016   E0855     $502.63   $175.92
                                                            Allstate New Jersey Property and
000418446761-01    A. N.    Ace Orthopedic Services, Inc.            Casualty Ins Co           9/12/2016   L0631     $806.64   $282.32
                                                                Allstate Fire and Casualty
000420666935-03    G. F.    Ace Orthopedic Services, Inc.          Insurance Company           9/2/2016    E0855     $502.63   $502.63
                                                                Allstate Fire and Casualty
000420666935-03    G. F.    Ace Orthopedic Services, Inc.          Insurance Company           9/12/2016   L0631     $806.64   $806.64




                                                                  2
                                                                                                                                  Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                          1:17-cv-04275-LDH-RMLDocument
                                                  Document    274-5
                                                                 157-1FiledFiled07/01/20
                                                                                  05/09/18Page 285
                                                                                            Page    of114
                                                                                                 4 of  1245 PageID
                                                                                                          PageID #:#:
                                             Allstate Ins. Co., et al.
                                                                7004
                                                                 2809  v. Avetisyan, et al.
                                                                   Predicate Acts
                                                          Advanced Orthopedic Solutions Inc.
                                             MISREPRESENTATIONS INCLUDE THE FOLLOWING:


1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, wholesale invoices, delivery receipts and/or prescriptions, that deliberately concealed
the manufacturer, make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                            Approx.      Billing
                     Covered                                                                                                        Amount      Amount
 Claim Number                                 Mailed By                     Mailed To / Received By         Date of      Code
                     Person                                                                                                          Billed      Paid
                                                                                                            Mailing       Used
                                                                            Allstate Fire and Casualty
                                 Advanced Orthopedic Solutions Inc.
000408360519-02        J. G.                                                   Insurance Company           6/24/2016 L0632          $1,150.00 $1,150.00
                                                                            Allstate Fire and Casualty
                                 Advanced Orthopedic Solutions Inc.
000412152035-02        K. M.                                                   Insurance Company           8/3/2016    L0632        $1,150.00 $1,150.00
                                                                            Allstate Fire and Casualty
                                 Advanced Orthopedic Solutions Inc.
000412152035-02        K. M.                                                   Insurance Company           8/3/2016    E0855          $502.63     $502.63
                                                                            Allstate Fire and Casualty
                                 Advanced Orthopedic Solutions Inc.
000429545857-02        G. J.                                                   Insurance Company           1/12/2017 L3671            $690.23     $690.23




                                                                            3
                                                                                                                                                 Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                          1:17-cv-04275-LDH-RMLDocument
                                                  Document    274-5
                                                                 157-1FiledFiled07/01/20
                                                                                  05/09/18Page 286
                                                                                            Page    of114
                                                                                                 5 of  1245 PageID
                                                                                                          PageID #:#:
                                             Allstate Ins. Co., et al.
                                                                7005
                                                                 2810  v. Avetisyan, et al.
                                                                    Predicate Acts
                                                                Advanced Pharmacy, Inc.

                                            MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the
acquisition cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                         Approx.
                      Covered                                                                                         Billing      Amount      Amount
  Claim Number                              Mailed By                   Mailed To / Received By          Date of
                      Person                                                                                         Code Used      Billed      Paid
                                                                                                         Mailing
                                                                                                                     00603-1880-
                                                                      Allstate Insurance Company
000406090035-01        W. W.         Advanced Pharmacy, Inc.                                           8/1/2016          16          $285.81     $251.62
                                                                       Allstate Fire and Casualty
000412679938-02        N. A.         Advanced Pharmacy, Inc.              Insurance Company            7/6/2016   5048810011 $1,278.00 $1,278.00
000414859926-05        B. C.         Advanced Pharmacy, Inc.          Allstate Insurance Company       11/22/2016   L1832     $607.55   $607.55
000417465200-01       D. G. N.       Advanced Pharmacy, Inc.          Allstate Insurance Company       8/22/2016    E0855     $502.63   $502.63
000417465200-01       D. G. N.       Advanced Pharmacy, Inc.          Allstate Insurance Company       8/22/2016    L0637     $844.13   $844.13
000417465200-05        D. R.         Advanced Pharmacy, Inc.          Allstate Insurance Company       8/16/2016    E0855     $502.63   $502.63
000417465200-05        D. R.         Advanced Pharmacy, Inc.          Allstate Insurance Company       8/16/2016    L0637     $844.13   $844.13
                                                                       Allstate Fire and Casualty
000423718758-03        M. M.         Advanced Pharmacy, Inc.              Insurance Company            9/26/2016       E0855         $502.63     $502.63
                                                                       Allstate Fire and Casualty
000424677417-02         E. S.        Advanced Pharmacy, Inc.              Insurance Company            10/4/2016       E0855         $502.63     $502.63
                                                                       Allstate Fire and Casualty
000429170384-02         E. H.        Advanced Pharmacy, Inc.              Insurance Company            9/23/2016       E0855         $502.63     $502.63


                                                                             4
                                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RMLDocument
                                                 Document    274-5
                                                                157-1FiledFiled07/01/20
                                                                                 05/09/18Page 287
                                                                                           Page    of114
                                                                                                6 of  1245 PageID
                                                                                                         PageID #:#:
                                            Allstate Ins. Co., et al.
                                                               7006
                                                                2811  v. Avetisyan, et al.
                                                              Predicate Acts
                                                          Advanced Pharmacy, Inc.

                                                                                              Approx.
                    Covered                                                                               Billing    Amount     Amount
 Claim Number                         Mailed By                 Mailed To / Received By       Date of
                    Person                                                                               Code Used    Billed     Paid
                                                                                              Mailing
                                                                Allstate Fire and Casualty
000431314756-01      A. R.      Advanced Pharmacy, Inc.            Insurance Company         11/7/2016   5048810011 $1,278.00 $1,278.00
                                                                Allstate Fire and Casualty
000437372931-01      V. S.      Advanced Pharmacy, Inc.            Insurance Company         1/3/2017      E0855      $502.63    $502.63
                                                                Allstate Fire and Casualty
000437441843-02      J. D.      Advanced Pharmacy, Inc.            Insurance Company         1/3/2017      E0855      $502.63    $502.63
                                                                Allstate Fire and Casualty
000437441843-02      J. D.      Advanced Pharmacy, Inc.            Insurance Company         1/3/2017      L0637      $844.13    $844.13
                                                               Allstate Insurance Company
000440791796-01      B. M.      Advanced Pharmacy, Inc.                                      12/9/2016   5048810011 $1,278.00 $1,278.00




                                                                     5
                                                                                                                                 Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                          1:17-cv-04275-LDH-RMLDocument
                                                  Document    274-5
                                                                 157-1FiledFiled07/01/20
                                                                                  05/09/18Page 288
                                                                                            Page    of114
                                                                                                 7 of  1245 PageID
                                                                                                          PageID #:#:
                                             Allstate Ins. Co., et al.
                                                                7007
                                                                 2812  v. Avetisyan, et al.
                                                                   Predicate Acts
                                                            Almatcare Medical Supply Inc.
                                            MISREPRESENTATIONS INCLUDE THE FOLLOWING:


1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, wholesale invoices, delivery receipts and/or prescriptions, that deliberately concealed
the manufacturer, make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                        Approx.
                      Covered                                                                                         Billing      Amount       Amount
  Claim Number                            Mailed By                   Mailed To / Received By           Date of
                      Person                                                                                         Code Used      Billed       Paid
                                                                                                        Mailing
                                  Almatcare Medical Supply      Allstate Fire and Casualty Insurance
000405596346-01         C. J.               Inc.                              Company                6/1/2016          E0855          $502.63     $502.63
                                  Almatcare Medical Supply
                                                                    Allstate Insurance Company
000407028307-02         L. H.               Inc.                                                      6/6/2016         E0217          $422.00     $422.00
                                  Almatcare Medical Supply
                                                                    Allstate Insurance Company
000407028307-02         L. H.               Inc.                                                      6/6/2016         E1399          $405.58     $405.58
                                  Almatcare Medical Supply      Allstate Fire and Casualty Insurance
000408669091-02         B. C.               Inc.                              Company                6/1/2016          E0190           $22.04      $22.04
                                  Almatcare Medical Supply      Allstate Fire and Casualty Insurance
000408669091-02         B. C.               Inc.                              Company                6/1/2016          E1399           $86.98      $86.98
                                  Almatcare Medical Supply      Allstate Fire and Casualty Insurance
000408669091-02         B. C.               Inc.                              Company                6/1/2016          L0627          $322.98     $322.98
                                  Almatcare Medical Supply
                                                                    Allstate Insurance Company
000410884431-03         N. J.               Inc.                                                      6/13/2016        E0217          $422.00     $422.00



                                                                            6
                                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RMLDocument
                                                 Document    274-5
                                                                157-1FiledFiled07/01/20
                                                                                 05/09/18Page 289
                                                                                           Page    of114
                                                                                                8 of  1245 PageID
                                                                                                         PageID #:#:
                                            Allstate Ins. Co., et al.
                                                               7008
                                                                2813  v. Avetisyan, et al.
                                                            Predicate Acts
                                                     Almatcare Medical Supply Inc.
                                                                                                 Approx.
                    Covered                                                                                  Billing    Amount     Amount
 Claim Number                        Mailed By                Mailed To / Received By            Date of
                    Person                                                                                  Code Used    Billed     Paid
                                                                                                 Mailing
                              Almatcare Medical Supply
                                                            Allstate Insurance Company
000410884431-03       N. J.             Inc.                                                    6/13/2016    E1399       $405.58    $405.58
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000417885894-03       R. J.             Inc.                           Company                  8/12/2016    E0199        $19.48     $19.48
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000417885894-03       R. J.             Inc.                           Company                  8/12/2016    E0217       $422.00    $422.00
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000417885894-03       R. J.             Inc.                           Company                  8/12/2016    E1399       $386.10    $386.10
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000418288908-02       J. F.             Inc.                           Company                  8/18/2016    E0190        $22.04     $22.04
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000418288908-02       J. F.             Inc.                           Company                  8/18/2016    E0199        $19.48     $19.48
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000418288908-02       J. F.             Inc.                           Company                  8/18/2016    E1399       $309.89    $309.89
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000418288908-02       J. F.             Inc.                           Company                  8/18/2016    L0180       $233.00    $233.00
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000418288908-02       J. F.             Inc.                           Company                  8/18/2016    L0627       $322.98    $322.98
                              Almatcare Medical Supply
                                                            Allstate Insurance Company
000419602759-07      M. P.              Inc.                                                    8/30/2016    E0199        $19.48     $19.48
                              Almatcare Medical Supply
                                                            Allstate Insurance Company
000419602759-07      M. P.              Inc.                                                    8/30/2016    E0217       $422.00    $422.00
                              Almatcare Medical Supply
                                                            Allstate Insurance Company
000419602759-07      M. P.              Inc.                                                    8/30/2016    E1399       $386.10    $386.10
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000422865287-02      N. P.              Inc.                           Company                10/4/2016      E0190        $22.04     $22.04
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000422865287-02      N. P.              Inc.                           Company                10/4/2016      E0199        $19.48     $19.48
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000422865287-02      N. P.              Inc.                           Company                10/4/2016      E1399       $315.67    $315.67



                                                                    7
                                                                                                                                   Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RMLDocument
                                                 Document    274-5
                                                                157-1FiledFiled07/01/20
                                                                                 05/09/18Page 290
                                                                                           Page    of114
                                                                                                9 of  1245 PageID
                                                                                                         PageID #:#:
                                            Allstate Ins. Co., et al.
                                                               7009
                                                                2814  v. Avetisyan, et al.
                                                            Predicate Acts
                                                     Almatcare Medical Supply Inc.
                                                                                                 Approx.
                    Covered                                                                                   Billing    Amount     Amount
 Claim Number                        Mailed By                Mailed To / Received By            Date of
                    Person                                                                                   Code Used    Billed     Paid
                                                                                                 Mailing
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000422865287-02      N. P.              Inc.                           Company                  10/4/2016     L0180       $233.00    $233.00
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000422865287-02      N. P.              Inc.                           Company                  10/4/2016     L0627       $322.98    $322.98
                              Almatcare Medical Supply    Allstate New Jersey Property and
000427717475-03      K. C.              Inc.                        Casualty Ins Co             11/14/2016    E1399       $655.00    $523.99
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000432281368-04       J. D.             Inc.                           Company                  12/6/2016     E0190        $22.04     $22.04
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000432281368-04       J. D.             Inc.                           Company                  12/6/2016     E0199        $19.48     $19.48
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000432281368-04       J. D.             Inc.                           Company                  12/6/2016     E0217       $422.00    $422.00
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000432281368-04       J. D.             Inc.                           Company                  12/6/2016     E1399       $801.92    $801.92
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000432281368-04       J. D.             Inc.                           Company                  12/6/2016     L0627       $322.98    $322.98
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000432387876-02       K. J.             Inc.                           Company                  12/22/2016    E0190        $22.04     $22.04
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000432387876-02       K. J.             Inc.                           Company                  12/22/2016    E0199        $19.48     $19.48
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000432387876-02       K. J.             Inc.                           Company                  12/22/2016    E0217       $422.00    $422.00
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000432387876-02       K. J.             Inc.                           Company                  12/22/2016    E1399       $146.92    $146.92
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000432387876-02       K. J.             Inc.                           Company                  12/22/2016    L0180       $233.00    $233.00
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000432387876-02       K. J.             Inc.                           Company                  12/22/2016    L0627       $322.98    $322.98
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000434841219-02       J. C.             Inc.                           Company                  12/27/2016    E0190        $22.04     $22.04



                                                                    8
                                                                                                                                    Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page291 of 114
                                                                                                10 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7010
                                                                2815  v. Avetisyan, et al.
                                                            Predicate Acts
                                                     Almatcare Medical Supply Inc.
                                                                                                 Approx.
                    Covered                                                                                   Billing    Amount     Amount
 Claim Number                        Mailed By                Mailed To / Received By            Date of
                    Person                                                                                   Code Used    Billed     Paid
                                                                                                 Mailing
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000434841219-02       J. C.             Inc.                           Company                  12/27/2016    E0199        $19.48     $19.48
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000434841219-02       J. C.             Inc.                           Company                  12/27/2016    E0217       $422.00    $422.00
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000434841219-02       J. C.             Inc.                           Company                  12/27/2016    E1399       $146.92    $146.92
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000434841219-02       J. C.             Inc.                           Company                  12/27/2016    L0180       $233.00    $233.00
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000434841219-02       J. C.             Inc.                           Company                  12/27/2016    L0627       $322.98    $322.98
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000437601073-01      B. W.              Inc.                           Company                  1/19/2017     E0199        $19.48     $19.48
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000437601073-01      B. W.              Inc.                           Company                  1/19/2017     E0217       $422.00    $422.00
                              Almatcare Medical Supply   Allstate Fire and Casualty Insurance
000437601073-01      B. W.              Inc.                           Company                  1/19/2017     E1399       $587.23    $587.23




                                                                    9
                                                                                                                                    Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page292 of 114
                                                                                                 11 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7011
                                                                 2816  v. Avetisyan, et al.
                                                                   Predicate Acts
                                                               AOM Medical Supply, Inc.
                                            MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                        Approx.
                       Covered                                                                                        Billing      Amount      Amount
  Claim Number                              Mailed By                  Mailed To / Received By           Date of
                       Person                                                                                        Code Used      Billed      Paid
                                                                                                         Mailing
000324614858-02         J. M.       AOM Medical Supply, Inc.          Allstate Insurance Company      6/17/2014      L3674           $896.92     $896.92
000324614858-02         J. M.       AOM Medical Supply, Inc.          Allstate Insurance Company      6/25/2014      L1832           $549.18     $549.18
000324749084-04         C. G.       AOM Medical Supply, Inc.          Allstate Insurance Company      7/9/2014       E0855           $502.63     $502.63
000325275196-01         L. E.       AOM Medical Supply, Inc.          Allstate Insurance Company      7/22/2014      L0631           $806.64     $806.64
000325275196-01         L. E.       AOM Medical Supply, Inc.          Allstate Insurance Company      7/23/2014      L3674           $896.92     $896.92
000326395539-02         J. N.       AOM Medical Supply, Inc.          Allstate Insurance Company      7/15/2014      L0631           $806.64     $806.64
000329539430-02         K. M.       AOM Medical Supply, Inc.          Allstate Insurance Company      7/23/2014      E0215            $20.93      $20.93
                                                                       Allstate Fire and Casualty
000330623299-02          T. T.      AOM Medical Supply, Inc.              Insurance Company           9/29/2014      E0855           $502.63     $502.63
                                                                       Allstate Fire and Casualty
000330623299-02          T. T.      AOM Medical Supply, Inc.              Insurance Company           10/6/2014      L1832           $607.55     $607.55
                                                                       Allstate Fire and Casualty
000330623299-08          R. F.      AOM Medical Supply, Inc.              Insurance Company           8/18/2014      L3674           $896.92     $896.92
000335947412-10          J. S.      AOM Medical Supply, Inc.          Allstate Insurance Company      9/15/2014      L3674           $896.92     $896.92
000336719711-01          J. N.      AOM Medical Supply, Inc.          Allstate Insurance Company      10/20/2014     L0631           $806.64     $806.64


                                                                            10
                                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page293 of 114
                                                                                                12 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7012
                                                                2817  v. Avetisyan, et al.
                                                           Predicate Acts
                                                       AOM Medical Supply, Inc.
                                                                                            Approx.
                    Covered                                                                             Billing    Amount     Amount
  Claim Number                         Mailed By              Mailed To / Received By        Date of
                    Person                                                                             Code Used    Billed     Paid
                                                                                            Mailing
000338915085-02       G. W.     AOM Medical Supply, Inc.     Allstate Insurance Company   10/6/2014    L1832        $549.18    $549.18




                                                                  11
                                                                                                                               Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page294 of 114
                                                                                                 13 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7013
                                                                 2818  v. Avetisyan, et al.
                                                                   Predicate Acts
                                                               AVA Custom Supply Inc.
                                             MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                      Approx.
                       Covered                                                                                     Billing Code     Amount      Amount
  Claim Number                             Mailed By                 Mailed To / Received By          Date of
                       Person                                                                                          Used          Billed      Paid
                                                                                                      Mailing
                                                                     Allstate Fire and Casualty
000423223775-02          J. L.      AVA Custom Supply Inc.              Insurance Company           9/9/2016          E1399           $164.00     $164.00
                                                                     Allstate Fire and Casualty
000423223775-02          J. L.      AVA Custom Supply Inc.              Insurance Company           10/7/2016         L0632         $1,150.00 $1,150.00
                                                                     Allstate Fire and Casualty
000423223775-02          J. L.      AVA Custom Supply Inc.              Insurance Company           10/24/2016        A9900           $186.00     $186.00
                                                                     Allstate Fire and Casualty
000423223775-02          J. L.      AVA Custom Supply Inc.              Insurance Company           10/24/2016        E0205           $156.00     $156.00
                                                                     Allstate Fire and Casualty
000423223775-02          J. L.      AVA Custom Supply Inc.              Insurance Company           10/24/2016        E0731           $318.34     $318.34
                                                                     Allstate Fire and Casualty
000423223775-02          J. L.      AVA Custom Supply Inc.              Insurance Company           10/24/2016        L3670           $251.34     $251.34
                                                                     Allstate Fire and Casualty
000433164233-01          P. P.      AVA Custom Supply Inc.              Insurance Company           12/5/2016         E1399           $164.00     $164.00



                                                                            12
                                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page295 of 114
                                                                                                14 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7014
                                                                2819  v. Avetisyan, et al.
                                                             Predicate Acts
                                                         AVA Custom Supply Inc.
                                                                                           Approx.
                     Covered                                                                          Billing Code   Amount     Amount
  Claim Number                        Mailed By              Mailed To / Received By       Date of
                     Person                                                                               Used        Billed     Paid
                                                                                           Mailing
                                                             Allstate Fire and Casualty
000433164233-01       P. P.     AVA Custom Supply Inc.          Insurance Company         1/3/2017       E0849        $743.40    $371.70
                                                             Allstate Fire and Casualty
000433164233-01       P. P.     AVA Custom Supply Inc.          Insurance Company         1/3/2017       E0855        $502.63    $502.63
                                                             Allstate Fire and Casualty
000433164233-01       P. P.     AVA Custom Supply Inc.          Insurance Company         1/3/2017       E1300        $495.00    $495.00
                                                             Allstate Fire and Casualty
000433164233-06       M. L.     AVA Custom Supply Inc.          Insurance Company         12/5/2016      E1399        $164.00    $164.00
                                                             Allstate Fire and Casualty
000433164233-06       M. L.     AVA Custom Supply Inc.          Insurance Company         1/3/2017      A9900         $186.00    $186.00
                                                             Allstate Fire and Casualty
000433164233-06       M. L.     AVA Custom Supply Inc.          Insurance Company         1/3/2017       E0205        $156.00    $156.00
                                                             Allstate Fire and Casualty
000433164233-06       M. L.     AVA Custom Supply Inc.          Insurance Company         1/3/2017       E0731        $318.34    $318.34
                                                             Allstate Fire and Casualty
000433164233-06       M. L.     AVA Custom Supply Inc.          Insurance Company         1/3/2017       E0849        $743.40    $371.70
                                                             Allstate Fire and Casualty
000433164233-06       M. L.     AVA Custom Supply Inc.          Insurance Company         1/3/2017       E0855        $502.63    $502.63
                                                             Allstate Fire and Casualty
000433164233-06       M. L.     AVA Custom Supply Inc.          Insurance Company         1/3/2017       E1300        $495.00    $495.00
                                                            Allstate Insurance Company
000441929742-03       S. N.     AVA Custom Supply Inc.                                    3/7/2017       E0849        $371.70    $371.70




                                                                   13
                                                                                                                                Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page296 of 114
                                                                                                 15 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7015
                                                                 2820  v. Avetisyan, et al.
                                                                     Predicate Acts
                                                                      BA2RO Inc.
                                      MISREPRESENTATIONS INCLUDE THE FOLLOWING:


1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, wholesale invoices, delivery receipts and/or prescriptions, that deliberately concealed
the manufacturer, make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                         Approx.
                       Covered                                                                                                     Amount      Amount
  Claim Number                         Mailed By                  Mailed To / Received By                 Date of     Billing
                       Person                                                                                                       Billed      Paid
                                                                                                         Mailing     Code Used
000226247427-04         M. C.         BA2RO Inc.                 Allstate Insurance Company            1/20/2012      E0184          $153.13    $153.13
000226247427-04         M. C.         BA2RO Inc.                 Allstate Insurance Company            1/20/2012      E0190           $26.47     $22.04
000226247427-04         M. C.         BA2RO Inc.                 Allstate Insurance Company            1/20/2012      E0199           $30.66     $19.48
000226247427-04         M. C.         BA2RO Inc.                 Allstate Insurance Company            1/20/2012      E1399           $99.99     $99.99
000226247427-04         M. C.         BA2RO Inc.                 Allstate Insurance Company            1/20/2012      L0625           $44.60     $43.27
000226247427-04         M. C.         BA2RO Inc.                 Allstate Insurance Company            1/20/2012      L0630          $127.26    $127.26
000226247427-04         M. C.         BA2RO Inc.                 Allstate Insurance Company            1/20/2012      L1810           $38.00     $38.00
000226247427-04         M. C.         BA2RO Inc.                 Allstate Insurance Company            1/20/2012      L1902           $58.97     $45.00
000226247427-04         M. C.         BA2RO Inc.                 Allstate Insurance Company            1/20/2012      L3650           $42.06     $40.00
000226247427-04         M. C.         BA2RO Inc.                 Allstate Insurance Company            1/23/2012      L4350           $75.50     $75.50
000267671089-06         J. A.         BA2RO Inc.                 Allstate Insurance Company            1/16/2013      E0190           $22.04     $22.04
000267671089-06         J. A.         BA2RO Inc.                 Allstate Insurance Company            1/16/2013      E0199           $19.48     $19.48
000267671089-06         J. A.         BA2RO Inc.                 Allstate Insurance Company            1/16/2013      E0236           $63.00     $63.00
000267671089-06         J. A.         BA2RO Inc.                 Allstate Insurance Company            1/16/2013      E0273           $30.66     $30.66
000267671089-06         J. A.         BA2RO Inc.                 Allstate Insurance Company            1/16/2013      E1399           $49.99     $49.99


                                                                            14
                                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page297 of 114
                                                                                                16 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7016
                                                                2821  v. Avetisyan, et al.
                                                             Predicate Acts
                                                              BA2RO Inc.
                                                                                                Approx.
                    Covered                                                                                            Amount     Amount
  Claim Number                     Mailed By              Mailed To / Received By                Date of    Billing
                    Person                                                                                              Billed     Paid
                                                                                                Mailing    Code Used
000267671089-06       J. A.       BA2RO Inc.             Allstate Insurance Company           1/16/2013     L0120        $22.10      $6.80
000267671089-06       J. A.       BA2RO Inc.             Allstate Insurance Company           1/16/2013     L0633       $225.31    $225.31
000269707781-05       C. M.       BA2RO Inc.             Allstate Insurance Company           1/31/2013     E0190        $22.04     $22.04
000269707781-05       C. M.       BA2RO Inc.             Allstate Insurance Company           1/31/2013     E0199        $19.48     $19.48
000269707781-05       C. M.       BA2RO Inc.             Allstate Insurance Company           1/31/2013     E0236        $63.00     $63.00
000269707781-05       C. M.       BA2RO Inc.             Allstate Insurance Company           1/31/2013     E0273        $30.66     $30.66
000269707781-05       C. M.       BA2RO Inc.             Allstate Insurance Company           1/31/2013     E1399        $27.04     $27.04
000269707781-05       C. M.       BA2RO Inc.             Allstate Insurance Company           1/31/2013     L0120        $22.10      $6.80
000269707781-05       C. M.       BA2RO Inc.             Allstate Insurance Company           1/31/2013     L0633       $225.31    $225.31
                                                   Allstate Property and Casualty Insurance
000275325990-01       J. C.       BA2RO Inc.                       Company                    4/1/2013      E0199        $19.48     $19.48
                                                   Allstate Property and Casualty Insurance
000275325990-01       J. C.       BA2RO Inc.                       Company                    4/1/2013      E0236        $63.00     $63.00
                                                   Allstate Property and Casualty Insurance
000275325990-01       J. C.       BA2RO Inc.                       Company                    4/1/2013      E0273        $30.66     $30.66
                                                   Allstate Property and Casualty Insurance
000275325990-01       J. C.       BA2RO Inc.                       Company                    4/1/2013      E1399        $49.99     $49.99
                                                   Allstate Property and Casualty Insurance
000275325990-01       J. C.       BA2RO Inc.                       Company                    4/1/2013      L0633       $225.31    $225.31
000287497829-01       C. T.       BA2RO Inc.             Allstate Insurance Company           7/16/2013     A9999        $20.00     $20.00
000287497829-01       C. T.       BA2RO Inc.             Allstate Insurance Company           7/16/2013     E0190        $22.04     $22.04
000287497829-01       C. T.       BA2RO Inc.             Allstate Insurance Company           7/16/2013     E0199        $19.48     $19.48
000287497829-01       C. T.       BA2RO Inc.             Allstate Insurance Company           7/16/2013     L0627       $322.98    $322.98
000287497829-01       C. T.       BA2RO Inc.             Allstate Insurance Company           8/19/2013     E0700        $15.15     $15.15
000287497829-01       C. T.       BA2RO Inc.             Allstate Insurance Company           8/19/2013     E0730        $76.25     $76.25
000287497829-01       C. T.       BA2RO Inc.             Allstate Insurance Company           8/19/2013     E1300        $74.00     $74.00
000287497829-01       C. T.       BA2RO Inc.             Allstate Insurance Company           9/6/2013      L0637       $844.13    $844.13
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company           7/23/2013     A4565         $6.47      $6.47
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company           7/23/2013     E0190        $22.04     $22.04
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company           7/23/2013     E0199        $19.48     $19.48


                                                                   15
                                                                                                                                   Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page298 of 114
                                                                                                17 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7017
                                                                2822  v. Avetisyan, et al.
                                                             Predicate Acts
                                                              BA2RO Inc.
                                                                                              Approx.
                    Covered                                                                                          Amount     Amount
  Claim Number                     Mailed By              Mailed To / Received By              Date of    Billing
                    Person                                                                                            Billed     Paid
                                                                                              Mailing    Code Used
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company         7/23/2013     L0633       $225.31    $225.31
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company         7/23/2013     L1820       $110.00    $110.00
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company         7/23/2013     L1902        $45.00     $45.00
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company         7/23/2013     L3908        $47.50     $47.50
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company         8/19/2013     E0855       $502.63    $502.63
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company         8/27/2013     E0205        $74.62     $74.62
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company         8/27/2013     E0700        $15.15     $15.15
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company         8/27/2013     E0730        $76.25     $76.25
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company         8/27/2013     E1300        $74.00     $74.00
000287821474-02       V. L.       BA2RO Inc.             Allstate Insurance Company         9/3/2013      L0637       $844.13    $844.13
000294048764-02       K. Y.       BA2RO Inc.             Allstate Insurance Company         9/9/2013      A9999        $20.00     $20.00
000294048764-02       K. Y.       BA2RO Inc.             Allstate Insurance Company         9/9/2013      E0199        $19.48     $19.48
000294048764-02       K. Y.       BA2RO Inc.             Allstate Insurance Company         9/9/2013      E0273        $30.66     $30.66
000294048764-02       K. Y.       BA2RO Inc.             Allstate Insurance Company         9/9/2013      L0120         $6.80      $6.80
000294048764-02       K. Y.       BA2RO Inc.             Allstate Insurance Company         9/9/2013      L0633       $225.31    $225.31
000294048764-02       K. Y.       BA2RO Inc.             Allstate Insurance Company         9/9/2013      L1820       $110.00    $110.00
000294048764-02       K. Y.       BA2RO Inc.             Allstate Insurance Company         9/9/2013      L3701         $8.99      $8.99
000294048764-02       K. Y.       BA2RO Inc.             Allstate Insurance Company         9/17/2013     L1832       $549.18      $0.00
000294048764-02       K. Y.       BA2RO Inc.             Allstate Insurance Company         9/23/2013     E0700        $15.15     $15.15
000294048764-02       K. Y.       BA2RO Inc.             Allstate Insurance Company         9/23/2013     E0730        $76.25     $76.25
000294048764-02       K. Y.       BA2RO Inc.             Allstate Insurance Company         9/23/2013     E1300        $74.00     $74.00
000303738702-01       J. M.       BA2RO Inc.             Allstate Insurance Company         12/6/2013     E0190        $22.04     $22.04
000303738702-01       J. M.       BA2RO Inc.             Allstate Insurance Company         12/6/2013     E0205        $74.62     $74.62
000303738702-01       J. M.       BA2RO Inc.             Allstate Insurance Company         12/6/2013     E0272        $97.50     $97.50
000303738702-01       J. M.       BA2RO Inc.             Allstate Insurance Company         12/6/2013     E0273        $48.51     $48.51
000303738702-01       J. M.       BA2RO Inc.             Allstate Insurance Company         12/6/2013     E1399        $31.50     $31.50
000303738702-01       J. M.       BA2RO Inc.             Allstate Insurance Company         12/6/2013     L0633       $225.31    $225.31
                                                     Allstate Fire and Casualty Insurance
000310687371-02       M. B.       BA2RO Inc.                       Company                  2/5/2014      A9273         $7.50      $5.40




                                                                   16
                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page299 of 114
                                                                                                18 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7018
                                                                2823  v. Avetisyan, et al.
                                                             Predicate Acts
                                                              BA2RO Inc.
                                                                                             Approx.
                    Covered                                                                                         Amount     Amount
  Claim Number                     Mailed By              Mailed To / Received By            Date of     Billing
                    Person                                                                                           Billed     Paid
                                                                                             Mailing    Code Used
                                                     Allstate Fire and Casualty Insurance
000310687371-02       M. B.       BA2RO Inc.                       Company                  2/5/2014     E0190        $44.08     $44.08
                                                     Allstate Fire and Casualty Insurance
000310687371-02       M. B.       BA2RO Inc.                       Company                  2/5/2014     E0272        $97.50     $97.50
                                                     Allstate Fire and Casualty Insurance
000310687371-02       M. B.       BA2RO Inc.                       Company                  2/5/2014     E0273        $48.51     $48.51
                                                     Allstate Fire and Casualty Insurance
000310687371-02       M. B.       BA2RO Inc.                       Company                  2/5/2014     L0633       $225.31    $225.31
                                                     Allstate Fire and Casualty Insurance
000310687371-02       M. B.       BA2RO Inc.                       Company                  2/10/2014    E0855       $502.63    $502.63
                                                     Allstate Fire and Casualty Insurance
000310687371-02       M. B.       BA2RO Inc.                       Company                  2/18/2014    E0205        $82.12     $82.12
                                                     Allstate Fire and Casualty Insurance
000310687371-02       M. B.       BA2RO Inc.                       Company                  2/18/2014    E0700        $15.15     $15.15
                                                     Allstate Fire and Casualty Insurance
000310687371-02       M. B.       BA2RO Inc.                       Company                  2/18/2014    E1399       $389.98    $389.98
                                                     Allstate Fire and Casualty Insurance
000310687371-02       M. B.       BA2RO Inc.                       Company                  2/19/2014    L0637       $844.13    $844.13
000353513294-02       H. S.       BA2RO Inc.             Allstate Insurance Company         2/9/2015     E0217       $148.50    $148.50
000353513294-02       H. S.       BA2RO Inc.             Allstate Insurance Company         2/9/2015     E0273        $70.60     $70.60
000353513294-02       H. S.       BA2RO Inc.             Allstate Insurance Company         2/9/2015     L0120         $6.80      $6.80
000353513294-02       H. S.       BA2RO Inc.             Allstate Insurance Company         2/9/2015     L0190        $22.04     $22.04
000353513294-02       H. S.       BA2RO Inc.             Allstate Insurance Company         2/9/2015     L0272       $155.52    $155.52
000353513294-02       H. S.       BA2RO Inc.             Allstate Insurance Company         2/9/2015     L0625        $43.27     $43.27
000353513294-02       H. S.       BA2RO Inc.             Allstate Insurance Company         2/9/2015     L0627       $322.98    $322.98
000353513294-02       H. S.       BA2RO Inc.             Allstate Insurance Company         3/9/2015     E0855       $502.63    $502.63
000353513294-02       H. S.       BA2RO Inc.             Allstate Insurance Company         3/9/2015     L0637       $844.13    $844.13
000363389735-05       A. A.       BA2RO Inc.             Allstate Insurance Company         8/3/2015     E0205       $148.50    $148.50
000363389735-05       A. A.       BA2RO Inc.             Allstate Insurance Company         8/3/2015     E0700        $15.15     $15.15
000363389735-05       A. A.       BA2RO Inc.             Allstate Insurance Company         8/3/2015     E0730        $76.25     $76.25


                                                                   17
                                                                                                                                Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page300 of 114
                                                                                                19 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7019
                                                                2824  v. Avetisyan, et al.
                                                             Predicate Acts
                                                              BA2RO Inc.
                                                                                              Approx.
                    Covered                                                                                          Amount     Amount
  Claim Number                     Mailed By              Mailed To / Received By              Date of    Billing
                    Person                                                                                            Billed     Paid
                                                                                              Mailing    Code Used
000363389735-05       A. A.       BA2RO Inc.             Allstate Insurance Company         8/3/2015      E1300       $122.97    $122.97
000363389735-05       A. A.       BA2RO Inc.             Allstate Insurance Company         8/3/2015      E1399       $163.29    $163.29
                                                     Allstate Fire and Casualty Insurance
000373715929-02       C. B.       BA2RO Inc.                       Company                  8/17/2015     A9273         $5.40      $5.40
                                                     Allstate Fire and Casualty Insurance
000373715929-02       C. B.       BA2RO Inc.                       Company                  8/17/2015     E0190        $22.04     $22.04
                                                     Allstate Fire and Casualty Insurance
000373715929-02       C. B.       BA2RO Inc.                       Company                  8/17/2015     E0272       $155.52    $155.52
                                                     Allstate Fire and Casualty Insurance
000373715929-02       C. B.       BA2RO Inc.                       Company                  8/17/2015     E0273        $69.67     $69.67
                                                     Allstate Fire and Casualty Insurance
000373715929-02       C. B.       BA2RO Inc.                       Company                  8/17/2015     L0627       $322.98    $322.98
000388149213-04       M. C.       BA2RO Inc.             Allstate Indemnity Company         12/1/2015     E0215        $20.93     $20.93
000388149213-04       M. C.       BA2RO Inc.             Allstate Indemnity Company         12/1/2015     L1820       $220.00    $220.00
000388149213-04       M. C.       BA2RO Inc.             Allstate Indemnity Company         2/1/2016      E0200        $88.00     $88.00
000388149213-04       M. C.       BA2RO Inc.             Allstate Indemnity Company         2/1/2016      E0700        $15.15     $15.15
000388149213-04       M. C.       BA2RO Inc.             Allstate Indemnity Company         2/1/2016      E0720       $137.39    $137.39
000388149213-04       M. C.       BA2RO Inc.             Allstate Indemnity Company         2/1/2016      E1300       $122.97    $122.97
000388149213-04       M. C.       BA2RO Inc.             Allstate Indemnity Company         2/1/2016      E1399        $43.40     $43.40
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/13/2016     E0184       $153.13    $153.13
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/13/2016     E0190        $22.04     $22.04
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/13/2016     E0217       $148.50    $148.50
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/13/2016     E0273        $59.40     $59.40
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/13/2016     L0120         $6.80      $6.80




                                                                   18
                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page301 of 114
                                                                                                20 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7020
                                                                2825  v. Avetisyan, et al.
                                                             Predicate Acts
                                                              BA2RO Inc.
                                                                                             Approx.
                    Covered                                                                                         Amount     Amount
  Claim Number                     Mailed By              Mailed To / Received By            Date of     Billing
                    Person                                                                                           Billed     Paid
                                                                                             Mailing    Code Used
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/13/2016    L0627       $322.98    $322.98
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/13/2016    L1040        $30.00     $30.00
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/13/2016    L1832       $607.55    $607.55
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/23/2016    E0200        $88.00     $88.00
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/23/2016    E0700        $15.15     $15.15
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/23/2016    E0730        $76.25     $76.25
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/23/2016    E1310       $124.90    $124.90
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/23/2016    E1399        $57.00     $57.00
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/26/2016    E0855       $502.63    $502.63
                                                     Allstate Fire and Casualty Insurance
000418587762-02      A. H. C.     BA2RO Inc.                       Company                  9/26/2016    L0637       $844.13    $844.13
000436914006-02       J. B.       BA2RO Inc.             Allstate Insurance Company         1/27/2017    E0105        $18.75     $18.75
000436914006-02       J. B.       BA2RO Inc.             Allstate Insurance Company         1/27/2017    E0184       $153.13    $153.13
000436914006-02       J. B.       BA2RO Inc.             Allstate Insurance Company         1/27/2017    E0217       $891.00    $891.00
000436914006-02       J. B.       BA2RO Inc.             Allstate Insurance Company         1/27/2017    E0273        $62.91     $62.91
000436914006-02       J. B.       BA2RO Inc.             Allstate Insurance Company         1/27/2017    E1310       $124.90    $124.90
000436914006-02       J. B.       BA2RO Inc.             Allstate Insurance Company         1/27/2017    E1399        $73.50     $73.50
000436914006-02       J. B.       BA2RO Inc.             Allstate Insurance Company         1/27/2017    L0627       $322.98    $322.98
000436914006-02       J. B.       BA2RO Inc.             Allstate Insurance Company         1/27/2017    L1040        $30.00     $30.00




                                                                   19
                                                                                                                                Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page302 of 114
                                                                                                 21 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7021
                                                                 2826  v. Avetisyan, et al.
                                                                   Predicate Acts
                                                  Daily Medical Equipment Distribution Center, Inc.
                                             MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                        Approx.
                        Covered                                                                                      Billing      Amount       Amount
   Claim Number                             Mailed By                 Mailed To / Received By           Date of
                        Person                                                                                      Code Used      Billed       Paid
                                                                                                        Mailing
                                     Daily Medical Equipment
                                                                     Allstate Insurance Company
000214028037-04           J. M.      Distribution Center, Inc.                                       11/2/2011      E0855 CE        $502.63       $502.63
                                     Daily Medical Equipment
                                                                     Allstate Insurance Company
000214028037-04           J. M.      Distribution Center, Inc.                                       1/10/2012       L0634 LS       $844.13       $759.92
                                     Daily Medical Equipment
                                                                    Allstate Indemnity Company
000228074746-02           M. V.      Distribution Center, Inc.                                       12/28/2011       A9273            $0.00        $3.75
                                     Daily Medical Equipment
                                                                    Allstate Indemnity Company
000228074746-02           M. V.      Distribution Center, Inc.                                       12/28/2011       E0272           $97.50       $97.50
                                     Daily Medical Equipment
                                                                    Allstate Indemnity Company
000228074746-02           M. V.      Distribution Center, Inc.                                       12/28/2011       E0855         $502.63       $502.63
                                     Daily Medical Equipment
                                                                    Allstate Indemnity Company
000228074746-02           M. V.      Distribution Center, Inc.                                       12/28/2011       E0943           $98.00       $98.00
                                     Daily Medical Equipment
                                                                    Allstate Indemnity Company
000228074746-02           M. V.      Distribution Center, Inc.                                       12/28/2011       E1399           $11.25       $11.25



                                                                            20
                                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page303 of 114
                                                                                                22 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7022
                                                                2827  v. Avetisyan, et al.
                                                              Predicate Acts
                                             Daily Medical Equipment Distribution Center, Inc.
                                                                                             Approx.
                      Covered                                                                            Billing    Amount     Amount
  Claim Number                          Mailed By             Mailed To / Received By        Date of
                      Person                                                                            Code Used    Billed     Paid
                                                                                             Mailing
                                 Daily Medical Equipment
                                                             Allstate Indemnity Company
000228074746-02        M. V.     Distribution Center, Inc.                                 12/28/2011    E2601        $68.85     $55.29
                                 Daily Medical Equipment
                                                             Allstate Indemnity Company
000228074746-02        M. V.     Distribution Center, Inc.                                 12/28/2011    L0174       $130.00    $130.00
                                 Daily Medical Equipment
                                                             Allstate Indemnity Company
000228074746-02        M. V.     Distribution Center, Inc.                                 12/28/2011    L0629       $175.00    $175.00
                                 Daily Medical Equipment
                                                             Allstate Indemnity Company
000228074746-02        M. V.     Distribution Center, Inc.                                 12/29/2011    E0205       $195.00    $195.00
                                 Daily Medical Equipment
                                                             Allstate Indemnity Company
000228074746-02        M. V.     Distribution Center, Inc.                                 12/29/2011    E0217       $422.00    $422.00
                                 Daily Medical Equipment
                                                             Allstate Indemnity Company
000228074746-02        M. V.     Distribution Center, Inc.                                 12/29/2011    E0730        $76.25     $76.25
                                 Daily Medical Equipment
                                                             Allstate Indemnity Company
000228074746-02        M. V.     Distribution Center, Inc.                                 12/29/2011    E1399        $40.50     $40.50
                                 Daily Medical Equipment
                                                             Allstate Indemnity Company
000228074746-02        M. V.     Distribution Center, Inc.                                 12/29/2011    L3670       $111.07    $111.07
                                 Daily Medical Equipment
                                                             Allstate Indemnity Company
000228074746-02        M. V.     Distribution Center, Inc.                                 1/25/2012     L0634       $844.13    $759.92
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000249109711-07        K. H.     Distribution Center, Inc.                                 7/9/2012      E0190        $22.04     $22.04
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000249109711-07        K. H.     Distribution Center, Inc.                                 7/9/2012      E0215        $20.93     $20.93
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000249109711-07        K. H.     Distribution Center, Inc.                                 7/9/2012      E0272       $155.52    $155.52
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000249109711-07        K. H.     Distribution Center, Inc.                                 7/9/2012      E0730        $76.25     $76.25
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000249109711-07        K. H.     Distribution Center, Inc.                                 7/9/2012     E0855 CE     $502.63    $502.63
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000249109711-07        K. H.     Distribution Center, Inc.                                 7/9/2012      E1399       $272.25    $272.25


                                                                    21
                                                                                                                                Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page304 of 114
                                                                                                23 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7023
                                                                2828  v. Avetisyan, et al.
                                                              Predicate Acts
                                             Daily Medical Equipment Distribution Center, Inc.
                                                                                                Approx.
                      Covered                                                                               Billing    Amount     Amount
  Claim Number                          Mailed By              Mailed To / Received By          Date of
                      Person                                                                               Code Used    Billed     Paid
                                                                                                Mailing
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000249109711-07        K. H.     Distribution Center, Inc.                                    7/9/2012      E2602       $107.95    $107.95
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000249109711-07        K. H.     Distribution Center, Inc.                                    7/9/2012      L0629       $175.00    $175.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000249109711-07        K. H.     Distribution Center, Inc.                                    7/9/2012      L0943        $24.00     $24.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000249109711-07        K. H.     Distribution Center, Inc.                                    7/9/2012      L1399        $11.25     $11.25
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000256850801-01         I. Z.    Distribution Center, Inc.                                    9/26/2012     E0217       $422.00    $422.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000256850801-01         I. Z.    Distribution Center, Inc.                                    9/26/2012    E0272 GC     $155.52    $155.52
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000256850801-01         I. Z.    Distribution Center, Inc.                                    9/26/2012    E1399 RD      $11.25     $11.25
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000256850801-01         I. Z.    Distribution Center, Inc.                                    9/26/2012    E2602 GE     $107.95    $107.95
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000256850801-01         I. Z.    Distribution Center, Inc.                                    9/26/2012    L0629 RA     $175.00    $175.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000256850801-01         I. Z.    Distribution Center, Inc.                                    9/26/2012     L1820       $110.00    $110.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000256850801-01         I. Z.    Distribution Center, Inc.                                    9/26/2012    L1910 KL     $145.00    $145.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000256850801-01         I. Z.    Distribution Center, Inc.                                    11/14/2012    E0730        $76.25     $76.25
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000256850801-01         I. Z.    Distribution Center, Inc.                                    11/14/2012    E1399       $195.75    $195.75
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000256850801-01         I. Z.    Distribution Center, Inc.                                    11/14/2012    L1399        $32.00     $32.00
                                 Daily Medical Equipment     Allstate Property and Casualty
000267516003-01         J. P.    Distribution Center, Inc.        Insurance Company           11/14/2012    E0730        $76.25     $76.25


                                                                    22
                                                                                                                                   Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page305 of 114
                                                                                                24 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7024
                                                                2829  v. Avetisyan, et al.
                                                              Predicate Acts
                                             Daily Medical Equipment Distribution Center, Inc.
                                                                                                Approx.
                      Covered                                                                               Billing    Amount     Amount
  Claim Number                          Mailed By              Mailed To / Received By          Date of
                      Person                                                                               Code Used    Billed     Paid
                                                                                                Mailing
                                 Daily Medical Equipment     Allstate Property and Casualty
000267516003-01         J. P.    Distribution Center, Inc.        Insurance Company           11/14/2012    E0855       $502.63    $502.63
                                 Daily Medical Equipment     Allstate Property and Casualty
000267516003-01         J. P.    Distribution Center, Inc.        Insurance Company           11/14/2012    E1399       $195.75    $195.75
                                 Daily Medical Equipment     Allstate Property and Casualty
000267516003-01         J. P.    Distribution Center, Inc.        Insurance Company           11/14/2012    L0637       $844.13    $844.13
                                 Daily Medical Equipment     Allstate Property and Casualty
000267516003-01         J. P.    Distribution Center, Inc.        Insurance Company           1/2/2013      E1399       $247.50    $247.50
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000273704759-01         A. J.    Distribution Center, Inc.                                    3/12/2013     E0855       $502.63    $502.63
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000273704759-01         A. J.    Distribution Center, Inc.                                    3/12/2013     L0637       $844.13    $844.13
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000273704759-01         A. J.    Distribution Center, Inc.                                    3/13/2013     E0190        $22.04     $22.04
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000273704759-01         A. J.    Distribution Center, Inc.                                    3/13/2013     E0215        $20.93     $20.93
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000273704759-01         A. J.    Distribution Center, Inc.                                    3/13/2013     E0217       $422.00    $422.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000273704759-01         A. J.    Distribution Center, Inc.                                    3/13/2013     E0272       $155.52    $155.52
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000273704759-01         A. J.    Distribution Center, Inc.                                    3/13/2013     E1399        $11.25     $11.25
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000273704759-01         A. J.    Distribution Center, Inc.                                    3/13/2013     E2602       $107.95    $107.95
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000273704759-01         A. J.    Distribution Center, Inc.                                    3/13/2013     L0629       $175.00    $175.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000273704759-01         A. J.    Distribution Center, Inc.                                    5/1/2013      E0730        $76.25     $76.25
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000273704759-01         A. J.    Distribution Center, Inc.                                    5/1/2013      E1399       $247.50    $247.50


                                                                    23
                                                                                                                                   Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page306 of 114
                                                                                                25 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7025
                                                                2830  v. Avetisyan, et al.
                                                              Predicate Acts
                                             Daily Medical Equipment Distribution Center, Inc.
                                                                                             Approx.
                      Covered                                                                           Billing    Amount     Amount
  Claim Number                          Mailed By             Mailed To / Received By        Date of
                      Person                                                                           Code Used    Billed     Paid
                                                                                             Mailing
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000273704759-01         A. J.    Distribution Center, Inc.                                 5/1/2013     L1399        $48.00     $48.00
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000284812369-02        J. M.     Distribution Center, Inc.                                 6/12/2013    E0190        $22.04     $22.04
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000284812369-02        J. M.     Distribution Center, Inc.                                 6/12/2013    E0217       $422.00    $422.00
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000284812369-02        J. M.     Distribution Center, Inc.                                 6/12/2013    E0272       $155.52    $155.52
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000284812369-02        J. M.     Distribution Center, Inc.                                 6/12/2013    E1399        $11.25     $11.25
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000284812369-02        J. M.     Distribution Center, Inc.                                 6/12/2013    E2602       $107.95    $107.95
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000284812369-02        J. M.     Distribution Center, Inc.                                 6/12/2013    L0174       $130.00    $130.00
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000284812369-02        J. M.     Distribution Center, Inc.                                 6/12/2013    L0629       $175.00    $175.00
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000284812369-02        J. M.     Distribution Center, Inc.                                 6/12/2013    L1820       $110.00    $110.00
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000284812369-02        J. M.     Distribution Center, Inc.                                 7/16/2013    E0730        $76.25     $76.25
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000284812369-02        J. M.     Distribution Center, Inc.                                 7/16/2013    E0855       $502.63    $502.63
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000284812369-02        J. M.     Distribution Center, Inc.                                 7/16/2013    E1399       $497.15    $497.15
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000284812369-02        J. M.     Distribution Center, Inc.                                 7/16/2013    L0637       $844.13    $844.13
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000296687676-01        M. J.     Distribution Center, Inc.                                 9/27/2013    E0190        $22.04     $22.04
                                 Daily Medical Equipment
                                                             Allstate Insurance Company
000296687676-01        M. J.     Distribution Center, Inc.                                 9/27/2013    E0272       $155.52    $155.52


                                                                    24
                                                                                                                               Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page307 of 114
                                                                                                26 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7026
                                                                2831  v. Avetisyan, et al.
                                                              Predicate Acts
                                             Daily Medical Equipment Distribution Center, Inc.
                                                                                                Approx.
                      Covered                                                                               Billing    Amount     Amount
  Claim Number                          Mailed By              Mailed To / Received By          Date of
                      Person                                                                               Code Used    Billed     Paid
                                                                                                Mailing
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000296687676-01        M. J.     Distribution Center, Inc.                                    9/27/2013     E1399        $11.25     $11.25
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000296687676-01        M. J.     Distribution Center, Inc.                                    9/27/2013     E2602       $107.95    $107.95
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000296687676-01        M. J.     Distribution Center, Inc.                                    9/27/2013     L0174       $130.00    $130.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000296687676-01        M. J.     Distribution Center, Inc.                                    9/27/2013     L0629       $175.00    $175.00
                                 Daily Medical Equipment     Allstate Property and Casualty
000303363971-03        N. B.     Distribution Center, Inc.        Insurance Company           12/2/2013     E0190        $22.04     $22.04
                                 Daily Medical Equipment     Allstate Property and Casualty
000303363971-03        N. B.     Distribution Center, Inc.        Insurance Company           12/2/2013     E0217       $422.00    $422.00
                                 Daily Medical Equipment     Allstate Property and Casualty
000303363971-03        N. B.     Distribution Center, Inc.        Insurance Company           12/2/2013     E0272       $155.52    $155.52
                                 Daily Medical Equipment     Allstate Property and Casualty
000303363971-03        N. B.     Distribution Center, Inc.        Insurance Company           12/2/2013     E1399       $258.75    $258.75
                                 Daily Medical Equipment     Allstate Property and Casualty
000303363971-03        N. B.     Distribution Center, Inc.        Insurance Company           12/2/2013     E2602       $107.95    $107.95
                                 Daily Medical Equipment     Allstate Property and Casualty
000303363971-03        N. B.     Distribution Center, Inc.        Insurance Company           12/2/2013     L0174       $130.00    $130.00
                                 Daily Medical Equipment     Allstate Property and Casualty
000303363971-03        N. B.     Distribution Center, Inc.        Insurance Company           12/2/2013     L0629       $175.00    $175.00
                                 Daily Medical Equipment     Allstate Property and Casualty
000303363971-03        N. B.     Distribution Center, Inc.        Insurance Company           12/2/2013     L0637       $844.13    $844.13
                                 Daily Medical Equipment     Allstate Property and Casualty
000303363971-03        N. B.     Distribution Center, Inc.        Insurance Company           12/16/2013    E0205       $226.80    $226.80
                                 Daily Medical Equipment     Allstate Property and Casualty
000303363971-03        N. B.     Distribution Center, Inc.        Insurance Company           12/16/2013    E0730        $76.25     $76.25
                                 Daily Medical Equipment     Allstate Property and Casualty
000303363971-03        N. B.     Distribution Center, Inc.        Insurance Company           12/16/2013    E1399        $53.90     $53.90


                                                                    25
                                                                                                                                   Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page308 of 114
                                                                                                27 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7027
                                                                2832  v. Avetisyan, et al.
                                                              Predicate Acts
                                             Daily Medical Equipment Distribution Center, Inc.
                                                                                                Approx.
                      Covered                                                                               Billing    Amount      Amount
  Claim Number                          Mailed By              Mailed To / Received By          Date of
                      Person                                                                               Code Used    Billed      Paid
                                                                                                Mailing
                                 Daily Medical Equipment     Allstate Property and Casualty
000303363971-03        N. B.     Distribution Center, Inc.        Insurance Company           12/16/2013    L3671       $690.23     $690.23
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000320405566-01        L. Y.     Distribution Center, Inc.                                    5/14/2014     E0190        $22.04      $22.04
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000320405566-01        L. Y.     Distribution Center, Inc.                                    5/14/2014     E0199        $19.48      $19.48
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000320405566-01        L. Y.     Distribution Center, Inc.                                    5/14/2014     E0205       $226.80     $226.80
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000320405566-01        L. Y.     Distribution Center, Inc.                                    5/14/2014     E0272       $155.52     $155.52
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000320405566-01        L. Y.     Distribution Center, Inc.                                    5/14/2014     E0730        $76.25      $76.25
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000320405566-01        L. Y.     Distribution Center, Inc.                                    5/14/2014     E1399       $253.50     $253.50
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000320405566-01        L. Y.     Distribution Center, Inc.                                    5/14/2014     E2602       $107.95     $107.95
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000320405566-01        L. Y.     Distribution Center, Inc.                                    5/14/2014     L0627       $322.98     $322.98
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000320405566-01        L. Y.     Distribution Center, Inc.                                    6/16/2014     L0140        $50.00      $50.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000320405566-01        L. Y.     Distribution Center, Inc.                                    6/16/2014     L0637       $844.13     $844.13
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000320405566-01        L. Y.     Distribution Center, Inc.                                    10/21/2014    MM043      $5,230.12   $5,230.12
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    7/28/2014     E0190        $22.04      $22.04
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    7/28/2014     E0199        $19.48      $19.48
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    7/28/2014     E0217       $422.00     $422.00


                                                                    26
                                                                                                                                    Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page309 of 114
                                                                                                28 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7028
                                                                2833  v. Avetisyan, et al.
                                                              Predicate Acts
                                             Daily Medical Equipment Distribution Center, Inc.
                                                                                                Approx.
                      Covered                                                                               Billing    Amount     Amount
  Claim Number                          Mailed By              Mailed To / Received By          Date of
                      Person                                                                               Code Used    Billed     Paid
                                                                                                Mailing
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    7/28/2014     E0272       $155.52    $155.52
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    7/28/2014     E2602       $107.95    $107.95
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    7/28/2014     L0180       $233.00    $233.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    7/28/2014     L0627       $322.98    $322.98
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    7/28/2014     L3670       $111.07    $111.07
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    8/25/2014     E0205       $226.80    $226.80
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    8/25/2014     E0730        $76.25     $76.25
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    8/25/2014     E1399       $253.50    $253.50
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    10/14/2014    E0855       $502.63    $502.63
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    10/14/2014    E1399       $247.50    $247.50
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    10/14/2014    L0637       $844.13    $844.13
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000330659400-02        D. R.     Distribution Center, Inc.                                    10/14/2014    L3671       $690.23    $690.23
                                 Daily Medical Equipment     Allstate Property and Casualty
000332167220-04        M. L.     Distribution Center, Inc.        Insurance Company           8/4/2014      E0190        $22.04     $22.04
                                 Daily Medical Equipment     Allstate Property and Casualty
000332167220-04        M. L.     Distribution Center, Inc.        Insurance Company           8/4/2014      E0199        $19.48     $19.48
                                 Daily Medical Equipment     Allstate Property and Casualty
000332167220-04        M. L.     Distribution Center, Inc.        Insurance Company           8/4/2014      E0217       $422.00    $422.00


                                                                    27
                                                                                                                                   Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page310 of 114
                                                                                                29 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7029
                                                                2834  v. Avetisyan, et al.
                                                              Predicate Acts
                                             Daily Medical Equipment Distribution Center, Inc.
                                                                                                Approx.
                      Covered                                                                               Billing    Amount     Amount
  Claim Number                          Mailed By              Mailed To / Received By          Date of
                      Person                                                                               Code Used    Billed     Paid
                                                                                                Mailing
                                 Daily Medical Equipment     Allstate Property and Casualty
000332167220-04        M. L.     Distribution Center, Inc.        Insurance Company           8/4/2014      E0272       $155.52    $155.52
                                 Daily Medical Equipment     Allstate Property and Casualty
000332167220-04        M. L.     Distribution Center, Inc.        Insurance Company           8/4/2014      E2602       $107.95    $107.95
                                 Daily Medical Equipment     Allstate Property and Casualty
000332167220-04        M. L.     Distribution Center, Inc.        Insurance Company           8/4/2014      L0180       $233.00    $233.00
                                 Daily Medical Equipment     Allstate Property and Casualty
000332167220-04        M. L.     Distribution Center, Inc.        Insurance Company           8/4/2014      L0627       $322.98    $322.98
                                 Daily Medical Equipment     Allstate Property and Casualty
000332167220-04        M. L.     Distribution Center, Inc.        Insurance Company           8/4/2014      L3670       $111.07    $111.07
                                 Daily Medical Equipment     Allstate Property and Casualty
000332167220-04        M. L.     Distribution Center, Inc.        Insurance Company           9/23/2014     E0205       $226.80    $226.80
                                 Daily Medical Equipment     Allstate Property and Casualty
000332167220-04        M. L.     Distribution Center, Inc.        Insurance Company           9/23/2014     E0730        $76.25     $76.25
                                 Daily Medical Equipment     Allstate Property and Casualty
000332167220-04        M. L.     Distribution Center, Inc.        Insurance Company           9/23/2014     E1399       $253.50    $253.50
                                 Daily Medical Equipment     Allstate Property and Casualty
000332167220-04        M. L.     Distribution Center, Inc.        Insurance Company           11/24/2014    E1399       $247.50    $247.50
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000344198352-01        G. G.     Distribution Center, Inc.                                    12/15/2014    E0190        $22.04     $22.04
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000344198352-01        G. G.     Distribution Center, Inc.                                    12/15/2014    E0199        $19.48     $19.48
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000344198352-01        G. G.     Distribution Center, Inc.                                    12/15/2014    E0205       $226.80    $226.80
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000344198352-01        G. G.     Distribution Center, Inc.                                    12/15/2014    E0217       $422.00    $422.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000344198352-01        G. G.     Distribution Center, Inc.                                    12/15/2014    E0272       $155.52    $155.52
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000344198352-01        G. G.     Distribution Center, Inc.                                    12/15/2014    E1399       $839.85    $839.85


                                                                    28
                                                                                                                                   Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page311 of 114
                                                                                                30 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7030
                                                                2835  v. Avetisyan, et al.
                                                              Predicate Acts
                                             Daily Medical Equipment Distribution Center, Inc.
                                                                                                Approx.
                      Covered                                                                               Billing    Amount     Amount
  Claim Number                          Mailed By              Mailed To / Received By          Date of
                      Person                                                                               Code Used    Billed     Paid
                                                                                                Mailing
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000344198352-01        G. G.     Distribution Center, Inc.                                    12/15/2014    E2602       $107.95    $107.95
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000344198352-01        G. G.     Distribution Center, Inc.                                    12/15/2014    L0180       $233.00    $233.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000344198352-01        G. G.     Distribution Center, Inc.                                    12/15/2014    L0627       $322.98    $322.98
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000344198352-01        G. G.     Distribution Center, Inc.                                    12/15/2014    L1820       $110.00    $110.00
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000344198352-01        G. G.     Distribution Center, Inc.                                    2/9/2015      L0637       $844.13    $844.13
                                 Daily Medical Equipment
                                                              Allstate Insurance Company
000344198352-01        G. G.     Distribution Center, Inc.                                    2/11/2015     E0855       $502.63    $502.63
                                 Daily Medical Equipment     Allstate Property and Casualty
000346563943-02         J. L.    Distribution Center, Inc.        Insurance Company           1/15/2015     E0190        $22.04     $22.04
                                 Daily Medical Equipment     Allstate Property and Casualty
000346563943-02         J. L.    Distribution Center, Inc.        Insurance Company           1/15/2015     E0199        $19.48     $19.48
                                 Daily Medical Equipment     Allstate Property and Casualty
000346563943-02         J. L.    Distribution Center, Inc.        Insurance Company           1/15/2015     E0205       $226.80    $226.80
                                 Daily Medical Equipment     Allstate Property and Casualty
000346563943-02         J. L.    Distribution Center, Inc.        Insurance Company           1/15/2015     E0272       $155.52    $155.52
                                 Daily Medical Equipment     Allstate Property and Casualty
000346563943-02         J. L.    Distribution Center, Inc.        Insurance Company           1/15/2015     E0730        $76.25     $76.25
                                 Daily Medical Equipment     Allstate Property and Casualty
000346563943-02         J. L.    Distribution Center, Inc.        Insurance Company           1/15/2015     E1399       $292.50    $292.50
                                 Daily Medical Equipment     Allstate Property and Casualty
000346563943-02         J. L.    Distribution Center, Inc.        Insurance Company           1/15/2015     E2602       $107.95    $107.95
                                 Daily Medical Equipment     Allstate Property and Casualty
000346563943-02         J. L.    Distribution Center, Inc.        Insurance Company           1/15/2015     L0180       $233.00    $233.00
                                 Daily Medical Equipment     Allstate Property and Casualty
000346563943-02         J. L.    Distribution Center, Inc.        Insurance Company           1/15/2015     L0627       $322.98    $322.98


                                                                    29
                                                                                                                                   Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page312 of 114
                                                                                                31 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7031
                                                                2836  v. Avetisyan, et al.
                                                              Predicate Acts
                                             Daily Medical Equipment Distribution Center, Inc.
                                                                                                Approx.
                      Covered                                                                              Billing    Amount     Amount
  Claim Number                          Mailed By              Mailed To / Received By          Date of
                      Person                                                                              Code Used    Billed     Paid
                                                                                                Mailing
                                 Daily Medical Equipment     Allstate Property and Casualty
000346563943-02         J. L.    Distribution Center, Inc.        Insurance Company           1/15/2015    L0637       $844.13    $844.13
                                 Daily Medical Equipment     Allstate Property and Casualty
000346563943-02         J. L.    Distribution Center, Inc.        Insurance Company           2/9/2015     E0855       $502.63    $502.63
                                 Daily Medical Equipment       Allstate Fire and Casualty
000353388333-02        D. S.     Distribution Center, Inc.        Insurance Company           2/12/2015    E0105        $18.75     $18.75
                                 Daily Medical Equipment       Allstate Fire and Casualty
000353388333-02        D. S.     Distribution Center, Inc.        Insurance Company           2/12/2015    E0199        $19.48     $19.48
                                 Daily Medical Equipment       Allstate Fire and Casualty
000353388333-02        D. S.     Distribution Center, Inc.        Insurance Company           2/12/2015    E0205       $226.80    $226.80
                                 Daily Medical Equipment       Allstate Fire and Casualty
000353388333-02        D. S.     Distribution Center, Inc.        Insurance Company           2/12/2015    E0272       $155.52    $155.52
                                 Daily Medical Equipment       Allstate Fire and Casualty
000353388333-02        D. S.     Distribution Center, Inc.        Insurance Company           2/12/2015    E1399       $839.85    $839.85
                                 Daily Medical Equipment       Allstate Fire and Casualty
000353388333-02        D. S.     Distribution Center, Inc.        Insurance Company           2/12/2015    E2602       $107.95    $107.95
                                 Daily Medical Equipment       Allstate Fire and Casualty
000353388333-02        D. S.     Distribution Center, Inc.        Insurance Company           2/12/2015    L0180       $233.00    $233.00
                                 Daily Medical Equipment       Allstate Fire and Casualty
000353388333-02        D. S.     Distribution Center, Inc.        Insurance Company           2/12/2015    L0627       $322.98    $322.98




                                                                    30
                                                                                                                                  Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page313 of 114
                                                                                                 32 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7032
                                                                 2837  v. Avetisyan, et al.
                                                                     Predicate Acts
                                                             East 19 Medical Supply Corp.
                                            MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                          Approx.       Billing
                         Covered                                                                                                   Amount      Amount
   Claim Number                              Mailed By                  Mailed To / Received By           Date of       Code
                         Person                                                                                                     Billed      Paid
                                                                                                          Mailing        Used
                                       East 19 Medical Supply           Allstate Fire and Casualty
000430768903-01            J. M.                Corp.                      Insurance Company           1/13/2017        L3674        $896.92      $896.92
                                       East 19 Medical Supply           Allstate Fire and Casualty
000430768903-01            J. M.                Corp.                      Insurance Company           2/13/2017        E1399        $409.00      $409.00
                                       East 19 Medical Supply           Allstate Fire and Casualty
000430768903-01            J. M.                Corp.                      Insurance Company           2/14/2017        E0205        $205.00      $205.00
                                       East 19 Medical Supply           Allstate Fire and Casualty
000430768903-01            J. M.                Corp.                      Insurance Company           2/14/2017        E0730         $76.26       $76.25
                                       East 19 Medical Supply           Allstate Fire and Casualty
000430768903-01            J. M.                Corp.                      Insurance Company           2/14/2017        E1399        $213.00      $213.00
                                       East 19 Medical Supply           Allstate Fire and Casualty
000430768903-02            C. C.                Corp.                      Insurance Company           2/15/2017        E0205        $205.00      $205.00
                                       East 19 Medical Supply           Allstate Fire and Casualty
000430768903-02            C. C.                Corp.                      Insurance Company           2/15/2017        E0730         $76.26       $76.25
                                       East 19 Medical Supply           Allstate Fire and Casualty
000430768903-02            C. C.                Corp.                      Insurance Company           2/15/2017        E1399        $622.00      $622.00

                                                                            31
                                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page314 of 114
                                                                                                33 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7033
                                                                2838  v. Avetisyan, et al.
                                                              Predicate Acts
                                                      East 19 Medical Supply Corp.
                                                                                                Approx.    Billing
                      Covered                                                                                        Amount     Amount
   Claim Number                         Mailed By              Mailed To / Received By          Date of    Code
                      Person                                                                                          Billed     Paid
                                                                                                Mailing     Used
                                  East 19 Medical Supply       Allstate Fire and Casualty
000435415450-07         J. C.              Corp.                  Insurance Company           12/27/2016   E0190       $22.04     $22.04
                                  East 19 Medical Supply       Allstate Fire and Casualty
000435415450-07         J. C.              Corp.                  Insurance Company           12/27/2016   E0215       $20.93     $20.93
                                  East 19 Medical Supply       Allstate Fire and Casualty
000435415450-07         J. C.              Corp.                  Insurance Company           12/27/2016   E0272       $97.50     $97.50
                                  East 19 Medical Supply       Allstate Fire and Casualty
000435415450-07         J. C.              Corp.                  Insurance Company           12/27/2016   E0274      $101.85    $101.85
                                  East 19 Medical Supply       Allstate Fire and Casualty
000435415450-07         J. C.              Corp.                  Insurance Company           12/27/2016   E2619       $46.39     $46.39
                                  East 19 Medical Supply       Allstate Fire and Casualty
000435415450-07         J. C.              Corp.                  Insurance Company           12/27/2016   L0180      $233.00    $233.00
                                  East 19 Medical Supply       Allstate Fire and Casualty
000435415450-07         J. C.              Corp.                  Insurance Company           12/27/2016   L0627      $322.98    $322.98
                                  East 19 Medical Supply       Allstate Fire and Casualty
000435415450-07         J. C.              Corp.                  Insurance Company           12/27/2016   L1820      $110.00    $110.00
                                  East 19 Medical Supply       Allstate Fire and Casualty
000435415450-07         J. C.              Corp.                  Insurance Company           12/27/2016   T5001      $185.00    $185.00
                                  East 19 Medical Supply     Allstate Property and Casualty
000437662521-01         J. F.              Corp.                  Insurance Company           2/13/2017    E0205      $205.00    $205.00
                                  East 19 Medical Supply     Allstate Property and Casualty
000437662521-01         J. F.              Corp.                  Insurance Company           2/13/2017    E0730       $76.26     $76.25
                                  East 19 Medical Supply     Allstate Property and Casualty
000437662521-01         J. F.              Corp.                  Insurance Company           2/13/2017    E1399      $622.00    $409.00
                                  East 19 Medical Supply     Allstate Property and Casualty
000437662521-02         J. F.              Corp.                  Insurance Company           1/31/2017    L3674      $896.92    $896.92
                                  East 19 Medical Supply     Allstate Property and Casualty
000437662521-02         J. F.              Corp.                  Insurance Company           2/13/2017    E0205      $205.00    $205.00
                                  East 19 Medical Supply     Allstate Property and Casualty
000437662521-02         J. F.              Corp.                  Insurance Company           2/13/2017    E0730       $76.26     $76.25
                                  East 19 Medical Supply     Allstate Property and Casualty
000437662521-02         J. F.              Corp.                  Insurance Company           2/13/2017    E1399      $213.00    $213.00


                                                                   32
                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page315 of 114
                                                                                                34 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7034
                                                                2839  v. Avetisyan, et al.
                                                              Predicate Acts
                                                      East 19 Medical Supply Corp.
                                                                                                Approx.   Billing
                      Covered                                                                                       Amount     Amount
   Claim Number                         Mailed By              Mailed To / Received By          Date of   Code
                      Person                                                                                         Billed     Paid
                                                                                                Mailing    Used
                                  East 19 Medical Supply     Allstate Northbrook Indemnity
000438221202-01         D. S.              Corp.                        Company               1/27/2017   E0215       $20.93     $20.93
                                  East 19 Medical Supply     Allstate Property and Casualty
000438301574-01         Y. S.              Corp.                   Insurance Company          1/31/2017   E0215       $20.93     $20.93
                                  East 19 Medical Supply
                                                              Allstate Insurance Company
000439534347-01         C. R.              Corp.                                              1/31/2017   E0215       $20.93     $20.93
                                  East 19 Medical Supply
                                                              Allstate Insurance Company
000439534347-02         J. M.              Corp.                                              1/31/2017   E0215       $20.93     $20.93
                                  East 19 Medical Supply
                                                              Allstate Insurance Company
000439534347-03         M. B.              Corp.                                              2/2/2017    E0215       $20.93     $20.93
                                  East 19 Medical Supply
                                                              Allstate Insurance Company
000441929742-03         S. N.              Corp.                                              3/7/2017    E0205      $205.00    $205.00
                                  East 19 Medical Supply
                                                              Allstate Insurance Company
000441929742-03         S. N.              Corp.                                              3/7/2017    E0730       $76.26     $76.25
                                  East 19 Medical Supply
                                                              Allstate Insurance Company
000441929742-03         S. N.              Corp.                                              3/7/2017    E1399      $622.00    $622.00
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           3/17/2017   E0105       $18.75     $18.75
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           3/17/2017   E0190       $22.04     $22.04
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           3/17/2017   E0215       $20.93     $20.93
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           3/17/2017   E0217      $420.00    $420.00
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           3/17/2017   E0272       $97.50     $97.50
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           3/17/2017   E0274      $101.85     $81.00
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           3/17/2017   E2619       $46.39     $46.39
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           3/17/2017   L0180      $233.00    $233.00

                                                                   33
                                                                                                                                Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page316 of 114
                                                                                                35 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7035
                                                                2840  v. Avetisyan, et al.
                                                              Predicate Acts
                                                      East 19 Medical Supply Corp.
                                                                                                Approx.   Billing
                      Covered                                                                                       Amount     Amount
   Claim Number                         Mailed By              Mailed To / Received By          Date of   Code
                      Person                                                                                         Billed     Paid
                                                                                                Mailing    Used
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           3/17/2017   L0627      $322.98    $322.98
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           3/17/2017   T5001      $185.00    $185.00
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           4/10/2017   E0730       $76.26     $76.26
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           4/10/2017   E1399       $18.00     $18.00
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           4/10/2017   E1399      $195.00    $195.00
                                  East 19 Medical Supply     Allstate Property and Casualty
000444684161-02         R. F.              Corp.                  Insurance Company           4/10/2017   E0205      $205.00    $205.00




                                                                   34
                                                                                                                                Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page317 of 114
                                                                                                 36 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7036
                                                                 2841  v. Avetisyan, et al.
                                                                    Predicate Acts
                                                                Gerristsen Medcare Inc.
                                            MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                         Approx.       Billing
                       Covered                                                                                                    Amount      Amount
  Claim Number                               Mailed By                  Mailed To / Received By          Date of       Code
                       Person                                                                                                      Billed      Paid
                                                                                                         Mailing        Used
                                                                        Allstate Fire and Casualty
000427879127-01          C. F.         Gerritsen Medcare Inc.              Insurance Company           2/6/2017        E0215         $20.93       $20.93
                                                                        Allstate Fire and Casualty
000430036384-02          H. H.         Gerritsen Medcare Inc.              Insurance Company           2/6/2017        E0855        $502.63     $502.63
                                                                        Allstate Fire and Casualty
000436119234-01          R. J.         Gerritsen Medcare Inc.              Insurance Company           2/6/2017        E0190         $22.04       $22.04
                                                                        Allstate Fire and Casualty
000436119234-01          R. J.         Gerritsen Medcare Inc.              Insurance Company           2/6/2017        E0215         $20.93       $20.93
                                                                        Allstate Fire and Casualty
000436119234-01          R. J.         Gerritsen Medcare Inc.              Insurance Company           2/6/2017        L0627        $322.98     $322.98
                                                                        Allstate Fire and Casualty
000436119234-01          R. J.         Gerritsen Medcare Inc.              Insurance Company           2/20/2017       L0488        $886.23     $886.23
000437014236-02          M. N.         Gerritsen Medcare Inc.          Allstate Insurance Company      2/20/2017       E0205        $259.65     $259.65
000437014236-02          M. N.         Gerritsen Medcare Inc.          Allstate Insurance Company      2/20/2017       E0730         $76.25      $76.25
000437014236-02          M. N.         Gerritsen Medcare Inc.          Allstate Insurance Company      2/20/2017       E1399        $410.25     $410.25


                                                                            35
                                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page318 of 114
                                                                                                37 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7037
                                                                2842  v. Avetisyan, et al.
                                                               Predicate Acts
                                                           Gerristsen Medcare Inc.

                                                                                                Approx.   Billing
                     Covered                                                                                        Amount     Amount
  Claim Number                          Mailed By                Mailed To / Received By        Date of   Code
                     Person                                                                                          Billed     Paid
                                                                                                Mailing    Used
000437014236-02       M. N.       Gerritsen Medcare Inc.        Allstate Insurance Company    3/6/2017    E0855      $502.63    $502.63
                                                                 Allstate Fire and Casualty
000439922807-03        S. K.      Gerritsen Medcare Inc.            Insurance Company         2/6/2017    E0190       $44.08     $44.08
                                                                 Allstate Fire and Casualty
000439922807-03        S. K.      Gerritsen Medcare Inc.            Insurance Company         2/6/2017    E1399       $50.43     $50.43
                                                                 Allstate Fire and Casualty
000439922807-03        S. K.      Gerritsen Medcare Inc.            Insurance Company         2/6/2017    L0172       $75.00     $75.00
                                                                 Allstate Fire and Casualty
000439922807-03        S. K.      Gerritsen Medcare Inc.            Insurance Company         2/6/2017    L0627      $322.98    $322.98
                                                                 Allstate Fire and Casualty
000442352894-02        G. A.      Gerritsen Medcare Inc.            Insurance Company         3/23/2017   E0190       $22.04     $22.04
                                                                 Allstate Fire and Casualty
000442352894-02        G. A.      Gerritsen Medcare Inc.            Insurance Company         3/23/2017   E1399       $50.43     $50.43
                                                                 Allstate Fire and Casualty
000442352894-02        G. A.      Gerritsen Medcare Inc.            Insurance Company         3/23/2017   L0627      $322.98    $322.98
                                                                 Allstate Fire and Casualty
000443538961-13       W. G.       Gerritsen Medcare Inc.            Insurance Company         3/6/2017    E0190       $22.04     $22.04
                                                                 Allstate Fire and Casualty
000443538961-13       W. G.       Gerritsen Medcare Inc.            Insurance Company         3/6/2017    E1399       $50.43     $50.43
                                                                 Allstate Fire and Casualty
000443538961-13       W. G.       Gerritsen Medcare Inc.            Insurance Company         3/6/2017    L0172       $75.00     $75.00
                                                                 Allstate Fire and Casualty
000443538961-13       W. G.       Gerritsen Medcare Inc.            Insurance Company         3/6/2017    L0627      $322.98    $322.98
                                                                 Allstate Fire and Casualty
000443538961-13       W. G.       Gerritsen Medcare Inc.            Insurance Company         3/6/2017    L3675      $141.14    $141.14
                                                                 Allstate Fire and Casualty
000443538961-13       W. G.       Gerritsen Medcare Inc.            Insurance Company         3/31/2017   E0855      $502.63    $502.63
                                                                 Allstate Fire and Casualty
000443538961-13       W. G.       Gerritsen Medcare Inc.            Insurance Company         3/31/2017   E1399      $160.00    $160.00




                                                                     36
                                                                                                                                Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page319 of 114
                                                                                                38 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7038
                                                                2843  v. Avetisyan, et al.
                                                               Predicate Acts
                                                           Gerristsen Medcare Inc.

                                                                                               Approx.    Billing
                     Covered                                                                                        Amount     Amount
  Claim Number                          Mailed By                Mailed To / Received By       Date of    Code
                     Person                                                                                          Billed     Paid
                                                                                               Mailing     Used
                                                                 Allstate Fire and Casualty
000443538961-13       W. G.       Gerritsen Medcare Inc.            Insurance Company         3/31/2017   E1399      $193.50    $193.50
                                                                 Allstate Fire and Casualty
000443538961-13       W. G.       Gerritsen Medcare Inc.            Insurance Company         3/31/2017   E0205      $259.65    $259.65
                                                                 Allstate Fire and Casualty
000443538961-13       W. G.       Gerritsen Medcare Inc.            Insurance Company         3/31/2017   L0637      $844.13    $844.13
                                                                 Allstate Fire and Casualty
000446269458-01        O. O.      Gerritsen Medcare Inc.            Insurance Company         3/23/2017   E0190       $22.04     $22.04
                                                                 Allstate Fire and Casualty
000446269458-01        O. O.      Gerritsen Medcare Inc.            Insurance Company         3/23/2017   L0172       $75.00     $75.00
000447043886-03        D. R.      Gerritsen Medcare Inc.        Allstate Insurance Company    4/6/2017    E0190       $22.04     $22.04
000447043886-03        D. R.      Gerritsen Medcare Inc.        Allstate Insurance Company    4/6/2017    E1399      $145.53    $145.53
000447043886-03        D. R.      Gerritsen Medcare Inc.        Allstate Insurance Company    4/6/2017    L0172       $75.00     $75.00
000447043886-03        D. R.      Gerritsen Medcare Inc.        Allstate Insurance Company    4/6/2017    L0628       $65.92     $65.92




                                                                     37
                                                                                                                                Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page320 of 114
                                                                                                 39 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7039
                                                                 2844  v. Avetisyan, et al.
                                                                     Predicate Acts
                                                             Helpful Medical Supply, Corp.
                                            MISREPRESENTATIONS INCLUDE THE FOLLOWING:


1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, wholesale invoices, delivery receipts and/or prescriptions, that deliberately concealed
the manufacturer, make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                         Approx.        Billing
                      Covered                                                                                                      Amount      Amount
  Claim Number                              Mailed By                   Mailed To / Received By          Date of        Code
                      Person                                                                                                        Billed      Paid
                                                                                                         Mailing         Used
                                                                       Allstate Fire and Casualty
000366024487-03         C. R.     Helpful Medical Supply, Corp.           Insurance Company            6/22/2015        E0855      $1,507.89     $402.10
                                                                       Allstate Fire and Casualty
000366024487-03         C. R.     Helpful Medical Supply, Corp.           Insurance Company            7/2/2015         L0632      $2,300.00  $920.00
000370906273-02         K. J.     Helpful Medical Supply, Corp.       Allstate Insurance Company       8/20/2015        E0731         $82.50    $82.50
000370906273-02         K. J.     Helpful Medical Supply, Corp.       Allstate Insurance Company       8/20/2015        E0762       $488.13   $488.13
000370906273-02         K. J.     Helpful Medical Supply, Corp.       Allstate Insurance Company       8/20/2015        E1399       $197.95   $197.95
000370906273-03         R. J.     Helpful Medical Supply, Corp.       Allstate Insurance Company       7/24/2015        L3960       $372.50   $372.50
000370906273-03         R. J.     Helpful Medical Supply, Corp.       Allstate Insurance Company       8/10/2015        E0855       $502.63   $502.63
000370906273-03         R. J.     Helpful Medical Supply, Corp.       Allstate Insurance Company       8/10/2015        L0632         $11.50    $11.50
000370906273-03         R. J.     Helpful Medical Supply, Corp.       Allstate Insurance Company       9/22/2015        L0632      $1,150.00 $1,138.50
000387025273-01         E. C.     Helpful Medical Supply, Corp.       Allstate Insurance Company       11/16/2015       E0855       $502.63   $502.63
000389551176-01         D.V.      Helpful Medical Supply, Corp.       Allstate Indemnity Company       12/3/2015        L3960       $372.50   $372.50
000389551176-01         D.V.      Helpful Medical Supply, Corp.       Allstate Indemnity Company       12/17/2015       E0855       $502.63   $502.63
000389551176-01         D.V.      Helpful Medical Supply, Corp.       Allstate Indemnity Company       12/17/2015       L0632         $11.50    $11.50


                                                                            38
                                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page321 of 114
                                                                                                40 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7040
                                                                2845  v. Avetisyan, et al.
                                                              Predicate Acts
                                                      Helpful Medical Supply, Corp.
                                                                                                 Approx.    Billing
                    Covered                                                                                           Amount     Amount
 Claim Number                          Mailed By                Mailed To / Received By          Date of    Code
                    Person                                                                                             Billed     Paid
                                                                                                 Mailing     Used
                                                              Allstate Property and Casualty
000413775529-03      L. M.    Helpful Medical Supply, Corp.        Insurance Company           6/20/2016    L1832      $549.18    $433.85
                                                              Allstate Property and Casualty
000413775529-03      L. M.    Helpful Medical Supply, Corp.        Insurance Company           6/20/2016    L1904      $290.00    $229.10
                                                              Allstate Property and Casualty
000413775529-03      L. M.    Helpful Medical Supply, Corp.        Insurance Company           6/20/2016    L3671      $690.23    $545.28
                                                                Allstate Fire and Casualty
000414245530-01      D. V.    Helpful Medical Supply, Corp.        Insurance Company           7/5/2016     L1832      $549.18    $549.18
                                                                Allstate Fire and Casualty
000414245530-01      D. V.    Helpful Medical Supply, Corp.        Insurance Company           7/5/2016     L3671      $690.23    $690.23
000416211522-02      M. B.    Helpful Medical Supply, Corp.    Allstate Insurance Company      8/19/2016    L1832      $549.18    $549.18
000416211522-02      M. B.    Helpful Medical Supply, Corp.    Allstate Insurance Company      8/19/2016    L1904      $290.00    $290.00
                                                                Allstate Fire and Casualty
000417994852-01      D. G.    Helpful Medical Supply, Corp.        Insurance Company           10/17/2016   E0855      $502.63    $502.63
                                                              Allstate Property and Casualty
000419715734-08      A. R.    Helpful Medical Supply, Corp.        Insurance Company           11/21/2016   E0849      $371.70    $371.70
                                                              Allstate Property and Casualty
000419715734-08      A. R.    Helpful Medical Supply, Corp.        Insurance Company           11/21/2016   E2612      $364.05    $364.05
                                                              Allstate Property and Casualty
000419715734-08      A. R.    Helpful Medical Supply, Corp.        Insurance Company           11/21/2016   E2614      $491.77    $491.77
                                                              Allstate Property and Casualty
000420811804-01      L. M.    Helpful Medical Supply, Corp.        Insurance Company           10/17/2016   L3674      $896.92    $896.92
                                                              Allstate Property and Casualty
000420811804-01      L. M.    Helpful Medical Supply, Corp.        Insurance Company           12/16/2016   E0200      $202.45    $202.45
                                                              Allstate Property and Casualty
000420811804-01      L. M.    Helpful Medical Supply, Corp.        Insurance Company           12/16/2016   E0217      $442.65    $442.65
                                                              Allstate Property and Casualty
000420811804-01      L. M.    Helpful Medical Supply, Corp.        Insurance Company           12/16/2016   E0731       $82.50     $82.50
                                                              Allstate Property and Casualty
000420811804-01      L. M.    Helpful Medical Supply, Corp.        Insurance Company           12/16/2016   E0762      $535.26    $535.26


                                                                    39
                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page322 of 114
                                                                                                41 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7041
                                                                2846  v. Avetisyan, et al.
                                                              Predicate Acts
                                                      Helpful Medical Supply, Corp.
                                                                                                 Approx.    Billing
                    Covered                                                                                           Amount     Amount
 Claim Number                          Mailed By                Mailed To / Received By          Date of    Code
                    Person                                                                                             Billed     Paid
                                                                                                 Mailing     Used
                                                              Allstate Property and Casualty
000420811804-01      L. M.    Helpful Medical Supply, Corp.        Insurance Company           12/16/2016   E1300      $498.22    $498.22
                                                              Allstate Property and Casualty
000420811804-01      L. M.    Helpful Medical Supply, Corp.        Insurance Company           12/16/2016   E1399      $197.95    $197.95
000421781097-02      R. B.    Helpful Medical Supply, Corp.    Allstate Insurance Company      9/1/2016     E0184      $153.13    $153.13
000421781097-02      R. B.    Helpful Medical Supply, Corp.    Allstate Insurance Company      9/1/2016     E0190       $22.04     $22.04
000421781097-02      R. B.    Helpful Medical Supply, Corp.    Allstate Insurance Company      9/1/2016     E0215       $20.93     $20.93
000421781097-02      R. B.    Helpful Medical Supply, Corp.    Allstate Insurance Company      9/1/2016     E0217      $442.65    $442.65
000421781097-02      R. B.    Helpful Medical Supply, Corp.    Allstate Insurance Company      9/1/2016     E0274      $101.85    $101.85
000421781097-02      R. B.    Helpful Medical Supply, Corp.    Allstate Insurance Company      9/1/2016     E2612      $364.05    $364.05
000421781097-02      R. B.    Helpful Medical Supply, Corp.    Allstate Insurance Company      9/1/2016     L0174      $130.00    $130.00
000421781097-02      R. B.    Helpful Medical Supply, Corp.    Allstate Insurance Company      9/1/2016     L0627      $322.98    $322.98
000421781097-02      R. B.    Helpful Medical Supply, Corp.    Allstate Insurance Company      9/1/2016     L3671      $690.23    $690.23
000421781097-02      R. B.    Helpful Medical Supply, Corp.    Allstate Insurance Company      9/1/2016     T5001      $609.75    $609.75
                                                                Allstate Fire and Casualty
000422238881-01      H. F.    Helpful Medical Supply, Corp.        Insurance Company           9/12/2016    E0215       $20.93     $20.93
000429096448-01      A. L.    Helpful Medical Supply, Corp.    Allstate Insurance Company      10/31/2016   L3763      $590.25    $590.25
000429096448-08      K. S.    Helpful Medical Supply, Corp.    Allstate Insurance Company      11/14/2016   L0632       $11.50     $11.50




                                                                    40
                                                                                                                                  Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page323 of 114
                                                                                                 42 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7042
                                                                 2847  v. Avetisyan, et al.
                                                                     Predicate Acts
                                                                   Lenex Services Inc.
                                           MISREPRESENTATIONS INCLUDE THE FOLLOWING:

1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the
acquisition cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.
7. False and misleading statements contained in wholesale invoices submitted in support of bills that reflect inflated prices far in excess of those
actually paid and/or or that the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition cost of the medical
equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.


                                                                                                         Approx.       Billing
                      Covered                                                                                                     Amount      Amount
  Claim Number                              Mailed By                  Mailed To / Received By           Date of       Code
                      Person                                                                                                       Billed      Paid
                                                                                                         Mailing        Used
000320897142-02         C. V.          Lenex Services Inc.            Allstate Insurance Company       7/14/2014       E0205        $205.00     $205.00
000320897142-02         C. V.          Lenex Services Inc.            Allstate Insurance Company       7/14/2014       E0745        $678.00     $678.00
000320897142-02         C. V.          Lenex Services Inc.            Allstate Insurance Company       7/14/2014       E1399        $280.75     $280.75
000333014751-02         J. B.          Lenex Services Inc.            Allstate Insurance Company       9/2/2014        E0190         $22.00      $22.00
000333014751-02         J. B.          Lenex Services Inc.            Allstate Insurance Company       9/2/2014        E0215         $20.93      $20.93
000333014751-02         J. B.          Lenex Services Inc.            Allstate Insurance Company       9/2/2014        L0633        $225.31     $225.31
000333014751-02         J. B.          Lenex Services Inc.            Allstate Insurance Company       9/2/2014        L1820        $110.00     $110.00
000333014751-02         J. B.          Lenex Services Inc.            Allstate Insurance Company       11/25/2014      E1399        $207.75     $207.75
                                                                     Allstate Property and Casualty
000344253687-02        M. D.           Lenex Services Inc.                Insurance Company            1/13/2015       E0190         $22.00       $22.00
                                                                     Allstate Property and Casualty
000344253687-02        M. D.           Lenex Services Inc.                Insurance Company            1/13/2015       E0215         $20.93       $20.93
                                                                     Allstate Property and Casualty
000344253687-02        M. D.           Lenex Services Inc.                Insurance Company            1/13/2015       E0272        $155.52     $155.52



                                                                            41
                                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page324 of 114
                                                                                                43 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7043
                                                                2848  v. Avetisyan, et al.
                                                            Predicate Acts
                                                          Lenex Services Inc.
                                                                                              Approx.    Billing
                    Covered                                                                                        Amount     Amount
 Claim Number                          Mailed By              Mailed To / Received By         Date of    Code
                    Person                                                                                          Billed     Paid
                                                                                              Mailing     Used
                                                            Allstate Property and Casualty
000344253687-02      M. D.         Lenex Services Inc.           Insurance Company           1/13/2015   E1399      $102.00    $102.00
                                                            Allstate Property and Casualty
000344253687-02      M. D.         Lenex Services Inc.           Insurance Company           1/13/2015   E2619       $46.39     $46.39
                                                            Allstate Property and Casualty
000344253687-02      M. D.         Lenex Services Inc.           Insurance Company           1/13/2015   L0172       $75.00     $75.00
                                                            Allstate Property and Casualty
000344253687-02      M. D.         Lenex Services Inc.           Insurance Company           1/13/2015   L0490      $249.76    $249.76
                                                            Allstate Property and Casualty
000349206425-02      B. G.         Lenex Services Inc.           Insurance Company           1/13/2015   E0190       $22.00     $22.00
                                                            Allstate Property and Casualty
000349206425-02      B. G.         Lenex Services Inc.           Insurance Company           1/13/2015   E0215       $20.93     $20.93
                                                            Allstate Property and Casualty
000349206425-02      B. G.         Lenex Services Inc.           Insurance Company           1/13/2015   E0272      $155.52    $155.52
                                                            Allstate Property and Casualty
000349206425-02      B. G.         Lenex Services Inc.           Insurance Company           1/13/2015   E1399      $282.00    $282.00
                                                            Allstate Property and Casualty
000349206425-02      B. G.         Lenex Services Inc.           Insurance Company           1/13/2015   L0172       $75.00     $75.00
                                                            Allstate Property and Casualty
000349206425-02      B. G.         Lenex Services Inc.           Insurance Company           1/13/2015   L0633      $225.31    $225.31
                                                            Allstate Property and Casualty
000349206425-02      B. G.         Lenex Services Inc.           Insurance Company           1/13/2015   L1820      $110.00    $110.00
                                                            Allstate Property and Casualty
000349206425-02      B. G.         Lenex Services Inc.           Insurance Company           1/13/2015   L3908       $47.50     $47.50
                                                            Allstate Property and Casualty
000358046704-02      S. A.         Lenex Services Inc.           Insurance Company           5/4/2015    E0205      $205.00    $205.00
                                                            Allstate Property and Casualty
000358046704-02      S. A.         Lenex Services Inc.           Insurance Company           5/4/2015    E0745      $678.00    $678.00
                                                            Allstate Property and Casualty
000358046704-02      S. A.         Lenex Services Inc.           Insurance Company           5/4/2015    E1399      $280.75    $280.75


                                                                   42
                                                                                                                                Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page325 of 114
                                                                                                44 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7044
                                                                2849  v. Avetisyan, et al.
                                                            Predicate Acts
                                                          Lenex Services Inc.
                                                                                               Approx.    Billing
                    Covered                                                                                         Amount     Amount
 Claim Number                          Mailed By              Mailed To / Received By          Date of    Code
                    Person                                                                                           Billed     Paid
                                                                                               Mailing     Used
000368782777-01      N. M.         Lenex Services Inc.       Allstate Indemnity Company      7/14/2015    E0272      $155.52    $155.52
000368782777-01      N. M.         Lenex Services Inc.       Allstate Indemnity Company      7/14/2015    E1399      $102.00    $102.00
000368782777-01      N. M.         Lenex Services Inc.       Allstate Indemnity Company      7/14/2015    E2619       $46.39     $46.39
000368782777-01      N. M.         Lenex Services Inc.       Allstate Indemnity Company      7/14/2015    L0172       $75.00     $75.00
000368782777-01      N. M.         Lenex Services Inc.       Allstate Indemnity Company      7/14/2015    L0633      $225.31    $225.31
000368782777-01      N. M.         Lenex Services Inc.       Allstate Indemnity Company      7/14/2015    L1820      $110.00    $110.00
000368782777-01      N. M.         Lenex Services Inc.       Allstate Indemnity Company      7/27/2015    E0849      $371.70    $371.70
000373597714-05      R. V.         Lenex Services Inc.       Allstate Insurance Company      10/26/2015   E1300      $337.50    $337.50
000373597714-05      R. V.         Lenex Services Inc.       Allstate Insurance Company      11/16/2015   E0205      $205.00    $205.00
000373597714-05      R. V.         Lenex Services Inc.       Allstate Insurance Company      11/16/2015   E0745      $678.00    $678.00
000373597714-05      R. V.         Lenex Services Inc.       Allstate Insurance Company      11/16/2015   E1399      $280.75    $280.75
                                                              Allstate Fire and Casualty
000377476239-01      L. C.         Lenex Services Inc.           Insurance Company           9/9/2015     E0190       $22.00     $22.00
                                                              Allstate Fire and Casualty
000377476239-01      L. C.         Lenex Services Inc.           Insurance Company           9/9/2015     E0215       $20.93     $20.93
                                                              Allstate Fire and Casualty
000377476239-01      L. C.         Lenex Services Inc.           Insurance Company           9/9/2015     E0272      $155.52    $155.52
                                                              Allstate Fire and Casualty
000377476239-01      L. C.         Lenex Services Inc.           Insurance Company           9/9/2015     E1399      $282.00    $282.00
                                                              Allstate Fire and Casualty
000377476239-01      L. C.         Lenex Services Inc.           Insurance Company           9/9/2015     L0172       $75.00     $75.00
                                                              Allstate Fire and Casualty
000377476239-01      L. C.         Lenex Services Inc.           Insurance Company           9/9/2015     L0633      $225.31    $225.31
                                                              Allstate Fire and Casualty
000377476239-01      L. C.         Lenex Services Inc.           Insurance Company           10/12/2015   E0849      $371.70    $371.70
                                                            Allstate Property and Casualty
000389699156-03      A. C.         Lenex Services Inc.           Insurance Company           12/7/2015    E0190       $22.00     $22.00
                                                            Allstate Property and Casualty
000389699156-03      A. C.         Lenex Services Inc.           Insurance Company           12/7/2015    E0272      $155.52    $155.52




                                                                   43
                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page326 of 114
                                                                                                45 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7045
                                                                2850  v. Avetisyan, et al.
                                                            Predicate Acts
                                                          Lenex Services Inc.
                                                                                              Approx.    Billing
                    Covered                                                                                        Amount     Amount
 Claim Number                          Mailed By              Mailed To / Received By         Date of    Code
                    Person                                                                                          Billed     Paid
                                                                                              Mailing     Used
                                                            Allstate Property and Casualty
000389699156-03      A. C.         Lenex Services Inc.           Insurance Company           12/7/2015   E1399      $102.00    $102.00
                                                            Allstate Property and Casualty
000389699156-03      A. C.         Lenex Services Inc.           Insurance Company           12/7/2015   L0172       $75.00     $75.00
                                                            Allstate Property and Casualty
000389699156-03      A. C.         Lenex Services Inc.           Insurance Company           12/7/2015   L0633      $225.31    $225.31
000398510503-01      C. M.         Lenex Services Inc.       Allstate Insurance Company      3/11/2016   E0215       $20.93     $20.93
000398510503-01      C. M.         Lenex Services Inc.       Allstate Insurance Company      3/11/2016   E0272      $155.52    $155.52
000398510503-01      C. M.         Lenex Services Inc.       Allstate Insurance Company      3/11/2016   E1399      $282.00    $282.00
000398510503-01      C. M.         Lenex Services Inc.       Allstate Insurance Company      3/11/2016   L0633      $225.31    $225.31
                                                            Allstate Property and Casualty
000407262468-01      S. Z.         Lenex Services Inc.           Insurance Company           5/2/2016    E0272      $155.52    $155.52
                                                            Allstate Property and Casualty
000407262468-01      S. Z.         Lenex Services Inc.           Insurance Company           5/2/2016    E1399      $282.00    $282.00
                                                            Allstate Property and Casualty
000407262468-01      S. Z.         Lenex Services Inc.           Insurance Company           5/2/2016    L0172       $75.00     $75.00
                                                            Allstate Property and Casualty
000407262468-01      S. Z.         Lenex Services Inc.           Insurance Company           5/2/2016    L0633      $225.31    $225.31
                                                            Allstate Property and Casualty
000407262468-01      S. Z.         Lenex Services Inc.           Insurance Company           5/2/2016    L3670      $111.07    $111.07
                                                              Allstate Fire and Casualty
000410017206-01      C. K.         Lenex Services Inc.           Insurance Company           6/6/2016    E0190       $22.00     $22.00
                                                              Allstate Fire and Casualty
000410017206-01      C. K.         Lenex Services Inc.           Insurance Company           6/6/2016    E0215       $20.93     $20.93
                                                              Allstate Fire and Casualty
000410017206-01      C. K.         Lenex Services Inc.           Insurance Company           6/6/2016    E2619       $46.39     $46.39
                                                              Allstate Fire and Casualty
000410017206-01      C. K.         Lenex Services Inc.           Insurance Company           6/6/2016    L0172 2     $75.00     $75.00
                                                              Allstate Fire and Casualty
000410017206-01      C. K.         Lenex Services Inc.           Insurance Company           6/6/2016    L0633      $225.31    $225.31


                                                                   44
                                                                                                                                Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page327 of 114
                                                                                                46 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7046
                                                                2851  v. Avetisyan, et al.
                                                            Predicate Acts
                                                          Lenex Services Inc.
                                                                                              Approx.     Billing
                    Covered                                                                                         Amount     Amount
 Claim Number                          Mailed By              Mailed To / Received By         Date of     Code
                    Person                                                                                           Billed     Paid
                                                                                              Mailing      Used
                                                              Allstate Fire and Casualty
000410017206-01      C. K.         Lenex Services Inc.           Insurance Company           7/14/2016    E0205      $205.00    $205.00
                                                              Allstate Fire and Casualty
000410017206-01      C. K.         Lenex Services Inc.           Insurance Company           7/14/2016    E0745      $678.00    $678.00
                                                              Allstate Fire and Casualty
000410017206-01      C. K.         Lenex Services Inc.           Insurance Company           7/14/2016    E1399      $280.75    $280.75
000414265363-02      M. G.         Lenex Services Inc.      Allstate Insurance Company       7/5/2016     E0190       $22.00     $22.00
000414265363-02      M. G.         Lenex Services Inc.      Allstate Insurance Company       7/5/2016     E0215       $20.93     $20.93
000414265363-02      M. G.         Lenex Services Inc.      Allstate Insurance Company       7/5/2016     E1399      $180.00    $180.00
000414265363-02      M. G.         Lenex Services Inc.      Allstate Insurance Company       7/5/2016     L0172       $75.00     $75.00
000414265363-02      M. G.         Lenex Services Inc.      Allstate Insurance Company       7/5/2016     L0633      $225.31    $225.31
000414265363-02      M. G.         Lenex Services Inc.      Allstate Insurance Company       8/8/2016     E0205      $205.00    $205.00
000414265363-02      M. G.         Lenex Services Inc.      Allstate Insurance Company       8/8/2016     E0745      $678.00    $678.00
000414265363-02      M. G.         Lenex Services Inc.      Allstate Insurance Company       8/8/2016     E1399      $207.75    $207.75
000414265363-02      M. G.         Lenex Services Inc.      Allstate Insurance Company       10/17/2016   L1906       $75.00     $75.00
                                                          Allstate New Jersey Property and
000418446761-01      A. N.         Lenex Services Inc.             Casualty Ins Co           8/15/2016    E0190       $22.00     $15.40
                                                          Allstate New Jersey Property and
000418446761-01      A. N.         Lenex Services Inc.             Casualty Ins Co           8/15/2016    E0272      $155.52    $108.86
                                                          Allstate New Jersey Property and
000418446761-01      A. N.         Lenex Services Inc.             Casualty Ins Co           8/15/2016    E1399      $282.00    $225.60
                                                          Allstate New Jersey Property and
000418446761-01      A. N.         Lenex Services Inc.             Casualty Ins Co           8/15/2016    L0172       $75.00     $52.50
                                                          Allstate New Jersey Property and
000418446761-01      A. N.         Lenex Services Inc.             Casualty Ins Co           8/15/2016    L0633      $225.31    $157.72
                                                          Allstate New Jersey Property and
000418446761-01      A. N.         Lenex Services Inc.             Casualty Ins Co           8/15/2016    L3670      $111.07     $77.75
                                                          Allstate New Jersey Property and
000418446761-01      A. N.         Lenex Services Inc.             Casualty Ins Co           9/16/2016    E0205      $205.00    $173.20




                                                                  45
                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page328 of 114
                                                                                                47 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7047
                                                                2852  v. Avetisyan, et al.
                                                            Predicate Acts
                                                          Lenex Services Inc.
                                                                                              Approx.     Billing
                    Covered                                                                                         Amount     Amount
 Claim Number                          Mailed By              Mailed To / Received By         Date of     Code
                    Person                                                                                           Billed     Paid
                                                                                              Mailing      Used
                                                          Allstate New Jersey Property and
000418446761-01      A. N.         Lenex Services Inc.             Casualty Ins Co           9/16/2016    E0745      $678.00    $200.00
                                                              Allstate Fire and Casualty
000435700034-02      D. S.         Lenex Services Inc.           Insurance Company           12/19/2016   E0190       $22.00     $22.00
                                                              Allstate Fire and Casualty
000435700034-02      D. S.         Lenex Services Inc.           Insurance Company           12/19/2016   E0272      $155.52    $155.52
                                                              Allstate Fire and Casualty
000435700034-02      D. S.         Lenex Services Inc.           Insurance Company           12/19/2016   E1399      $282.00    $282.00
                                                              Allstate Fire and Casualty
000435700034-02      D. S.         Lenex Services Inc.           Insurance Company           12/19/2016   L0172 2     $75.00     $75.00
                                                              Allstate Fire and Casualty
000435700034-02      D. S.         Lenex Services Inc.           Insurance Company           12/19/2016   L0633      $225.31    $225.31
                                                              Allstate Fire and Casualty
000435700034-02      D. S.         Lenex Services Inc.           Insurance Company           12/19/2016   L1820      $110.00    $110.00




                                                                  46
                                                                                                                                 Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page329 of 114
                                                                                                 48 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7048
                                                                 2853  v. Avetisyan, et al.
                                                                     Predicate Acts
                                                               Lida's Medical Supply Inc.
                                            MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                          Approx.       Billing
                       Covered                                                                                                      Amount      Amount
  Claim Number                               Mailed By                   Mailed To / Received By          Date of       Code
                       Person                                                                                                        Billed      Paid
                                                                                                          Mailing        Used
                                                                         Allstate Fire and Casualty
000350188496-02         R. M.        Lida's Medical Supply Inc.             Insurance Company           2/18/2015       E1399         $519.30     $519.30
                                                                         Allstate Fire and Casualty
000350188496-02         R. M.        Lida's Medical Supply Inc.             Insurance Company           4/7/2015        E1399         $247.50     $247.50
                                                                         Allstate Fire and Casualty
000350188496-02         R. M.        Lida's Medical Supply Inc.             Insurance Company           2/18/2015       E0730          $76.25      $76.25
                                                                         Allstate Fire and Casualty
000352089544-01         W. A.        Lida's Medical Supply Inc.             Insurance Company           2/18/2015       L0180         $233.00     $233.00
                                                                         Allstate Fire and Casualty
000352089544-01         W. A.        Lida's Medical Supply Inc.             Insurance Company           2/18/2015       L0627         $322.98     $322.98
                                                                         Allstate Fire and Casualty
000352089544-01         W. A.        Lida's Medical Supply Inc.             Insurance Company           5/27/2015       E0855         $502.63     $502.63
                                                                         Allstate Fire and Casualty
000352089544-01         W. A.        Lida's Medical Supply Inc.             Insurance Company           5/27/2015       L0637         $844.13     $844.13



                                                                            47
                                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page330 of 114
                                                                                                49 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7049
                                                                2854  v. Avetisyan, et al.
                                                               Predicate Acts
                                                         Lida's Medical Supply Inc.
                                                                                                  Approx.    Billing
                    Covered                                                                                            Amount     Amount
  Claim Number                          Mailed By                 Mailed To / Received By         Date of    Code
                    Person                                                                                              Billed     Paid
                                                                                                  Mailing     Used
                                                                  Allstate Fire and Casualty
000352089544-01       W. A.      Lida's Medical Supply Inc.          Insurance Company           5/27/2015   E1399      $819.15   $819.15
000358403525-01       R. T.      Lida's Medical Supply Inc.      Allstate Insurance Company      5/19/2015   E1399     $1,066.65 $1,066.65
000358403525-01       R. T.      Lida's Medical Supply Inc.      Allstate Insurance Company      5/19/2015   E0199        $19.48    $19.48
000358403525-01       R. T.      Lida's Medical Supply Inc.      Allstate Insurance Company      5/19/2015   E0272      $155.52   $155.52
000358403525-01       R. T.      Lida's Medical Supply Inc.      Allstate Insurance Company      5/19/2015   E2602      $107.95   $107.95
000358403525-01       R. T.      Lida's Medical Supply Inc.      Allstate Insurance Company      5/19/2015   L0180      $233.00   $233.00
000358403525-01       R. T.      Lida's Medical Supply Inc.      Allstate Insurance Company      5/19/2015   L0627      $322.98   $322.98
000358403525-01       R. T.      Lida's Medical Supply Inc.      Allstate Insurance Company      5/20/2015   E0217      $422.00   $422.00
                                                                Allstate Property and Casualty
000366160539-03       D. B.      Lida's Medical Supply Inc.          Insurance Company           6/1/2015    E0190       $22.04     $22.04
                                                                Allstate Property and Casualty
000366160539-03       D. B.      Lida's Medical Supply Inc.          Insurance Company           6/1/2015    E0199       $19.48     $19.48
                                                                Allstate Property and Casualty
000366160539-03       D. B.      Lida's Medical Supply Inc.          Insurance Company           6/1/2015    E0217      $422.00    $422.00
                                                                Allstate Property and Casualty
000366160539-03       D. B.      Lida's Medical Supply Inc.          Insurance Company           6/1/2015    E0272      $155.52    $155.52
                                                                Allstate Property and Casualty
000366160539-03       D. B.      Lida's Medical Supply Inc.          Insurance Company           6/1/2015    E2602      $107.95    $107.95
                                                                Allstate Property and Casualty
000366160539-03       D. B.      Lida's Medical Supply Inc.          Insurance Company           6/1/2015    L0180      $233.00    $233.00
                                                                Allstate Property and Casualty
000366160539-03       D. B.      Lida's Medical Supply Inc.          Insurance Company           6/1/2015    L0627      $322.98    $322.98
                                                                Allstate Property and Casualty
000366160539-03       D. B.      Lida's Medical Supply Inc.          Insurance Company           6/1/2015    L1820      $110.00    $110.00
                                                                Allstate Property and Casualty
000366160539-03       D. B.      Lida's Medical Supply Inc.          Insurance Company           8/5/2015    E0855      $502.63    $502.63
                                                                Allstate Property and Casualty
000366160539-03       D. B.      Lida's Medical Supply Inc.          Insurance Company           8/5/2015    L0637      $844.13    $844.13




                                                                    48
                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page331 of 114
                                                                                                50 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7050
                                                                2855  v. Avetisyan, et al.
                                                               Predicate Acts
                                                         Lida's Medical Supply Inc.
                                                                                                  Approx.     Billing
                    Covered                                                                                             Amount      Amount
  Claim Number                          Mailed By                 Mailed To / Received By         Date of     Code
                    Person                                                                                               Billed      Paid
                                                                                                  Mailing      Used
                                                               Allstate Property and Casualty
000366160539-03       D. B.      Lida's Medical Supply Inc.          Insurance Company           8/5/2015     E1399      $247.50     $247.50
                                                               Allstate Property and Casualty
000366160539-03      D. B.       Lida's Medical Supply Inc.          Insurance Company           7/7/2015     E1399      $789.28     $789.28
000369109574-01      T. W.       Lida's Medical Supply Inc.     Allstate Insurance Company       6/29/2015    E1399      $474.30     $474.30
000369109574-01      T. W.       Lida's Medical Supply Inc.     Allstate Insurance Company       6/29/2015    E0199       $19.48      $19.48
000369109574-01      T. W.       Lida's Medical Supply Inc.     Allstate Insurance Company       6/29/2015    E0217      $422.00     $422.00
000369109574-01      T. W.       Lida's Medical Supply Inc.     Allstate Insurance Company       6/29/2015    E0272      $155.52     $155.52
000373276005-01      M. W.       Lida's Medical Supply Inc.     Allstate Insurance Company       8/5/2015     E0199       $19.48      $19.48
000373276005-01      M. W.       Lida's Medical Supply Inc.     Allstate Insurance Company       8/5/2015     E0217      $422.00     $422.00
000373276005-01      M. W.       Lida's Medical Supply Inc.     Allstate Insurance Company       8/5/2015     E0272      $155.52     $155.52
000373276005-01      M. W.       Lida's Medical Supply Inc.     Allstate Insurance Company       9/8/2015     L0637      $844.13     $844.13
000373276005-01      M. W.       Lida's Medical Supply Inc.     Allstate Insurance Company       8/5/2015     E1399      $604.50     $604.50
                                                               Allstate Property and Casualty
000373948355-01       M. V.      Lida's Medical Supply Inc.          Insurance Company           9/16/2015    L0637      $844.13     $844.13
                                                               Allstate Property and Casualty
000373948355-01       M. V.      Lida's Medical Supply Inc.          Insurance Company           9/2/2015     E1399     $1,166.98 $1,166.98
000376192976-01       M. F.      Lida's Medical Supply Inc.     Allstate Insurance Company       9/16/2015    E1399      $919.48   $919.48
000376192976-01       M. F.      Lida's Medical Supply Inc.     Allstate Insurance Company       1/29/2016    E0855      $502.63   $502.63
000376192976-01       M. F.      Lida's Medical Supply Inc.     Allstate Insurance Company       2/19/2016    L0637      $844.13   $844.13
000376192976-01       M. F.      Lida's Medical Supply Inc.     Allstate Insurance Company       11/9/2015    E1399      $247.50   $247.50
                                                              Allstate New Jersey Property and
000395014442-06       A. G.      Lida's Medical Supply Inc.            Casualty Ins Co           7/5/2016    E1399      $2,073.56    $631.42
                                                              Allstate New Jersey Property and
000395014442-06       A. G.      Lida's Medical Supply Inc.            Casualty Ins Co           7/5/2016    E0190        $44.08      $22.04
                                                              Allstate New Jersey Property and
000395014442-06       A. G.      Lida's Medical Supply Inc.            Casualty Ins Co           7/5/2016    E0199        $38.96      $19.48
                                                              Allstate New Jersey Property and
000395014442-06       A. G.      Lida's Medical Supply Inc.            Casualty Ins Co           7/5/2016    E0272       $311.04     $155.52




                                                                    49
                                                                                                                                    Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page332 of 114
                                                                                                51 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7051
                                                                2856  v. Avetisyan, et al.
                                                               Predicate Acts
                                                         Lida's Medical Supply Inc.
                                                                                                  Approx.     Billing
                    Covered                                                                                             Amount      Amount
  Claim Number                          Mailed By                 Mailed To / Received By         Date of     Code
                    Person                                                                                               Billed      Paid
                                                                                                  Mailing      Used
                                                              Allstate New Jersey Property and
000395014442-06       A. G.      Lida's Medical Supply Inc.            Casualty Ins Co           7/5/2016    E0855      $1,005.26    $502.63
                                                              Allstate New Jersey Property and
000395014442-06       A. G.      Lida's Medical Supply Inc.            Casualty Ins Co           7/5/2016    L0180       $466.00     $233.00
                                                              Allstate New Jersey Property and
000395014442-06       A. G.      Lida's Medical Supply Inc.            Casualty Ins Co           7/5/2016    L1820       $220.00     $110.00
                                                              Allstate New Jersey Property and
000395014442-06       A. G.      Lida's Medical Supply Inc.            Casualty Ins Co           7/5/2016    L1832      $1,215.10    $607.55
                                                              Allstate New Jersey Property and
000395014442-06       A. G.      Lida's Medical Supply Inc.            Casualty Ins Co           7/5/2016    L3670       $222.14     $111.07
                                                              Allstate New Jersey Property and
000395014442-06       A. G.      Lida's Medical Supply Inc.            Casualty Ins Co           7/5/2016    L3671      $1,380.46    $690.23
                                                              Allstate New Jersey Property and
000398533851-09       J. G.      Lida's Medical Supply Inc.            Casualty Ins Co           2/22/2016    E0190       $22.04      $18.73
                                                              Allstate New Jersey Property and
000398533851-09       J. G.      Lida's Medical Supply Inc.            Casualty Ins Co           2/22/2016    E0199       $19.48      $16.56
                                                              Allstate New Jersey Property and
000398533851-09       J. G.      Lida's Medical Supply Inc.            Casualty Ins Co           2/22/2016    E2602      $107.95      $91.76
                                                              Allstate New Jersey Property and
000398533851-09       J. G.      Lida's Medical Supply Inc.            Casualty Ins Co           2/22/2016    L0627      $322.98     $274.54
                                                              Allstate New Jersey Property and
000398533851-09       J. G.      Lida's Medical Supply Inc.            Casualty Ins Co           4/21/2016    E0730       $76.25      $76.25
                                                              Allstate New Jersey Property and
000398533851-09       J. G.      Lida's Medical Supply Inc.            Casualty Ins Co           2/22/2016    E1399       $59.98      $50.98
                                                              Allstate New Jersey Property and
000398533851-09       J. G.      Lida's Medical Supply Inc.            Casualty Ins Co           4/21/2016    E1399      $674.92     $539.93
000414117861-01       E. A.      Lida's Medical Supply Inc.     Allstate Insurance Company       7/12/2016    E1399      $144.96     $144.96
000414117861-01       E. A.      Lida's Medical Supply Inc.     Allstate Insurance Company       8/1/2016     E1399      $697.40     $697.40
000414117861-01       E. A.      Lida's Medical Supply Inc.     Allstate Insurance Company       9/7/2016     E1399      $247.50     $247.50
000414117861-01       E. A.      Lida's Medical Supply Inc.     Allstate Insurance Company       7/12/2016    E0190       $22.04      $22.04


                                                                    50
                                                                                                                                    Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page333 of 114
                                                                                                52 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7052
                                                                2857  v. Avetisyan, et al.
                                                               Predicate Acts
                                                         Lida's Medical Supply Inc.
                                                                                                 Approx.     Billing
                    Covered                                                                                            Amount     Amount
  Claim Number                          Mailed By                 Mailed To / Received By         Date of    Code
                    Person                                                                                              Billed     Paid
                                                                                                 Mailing      Used
000414117861-01       E. A.      Lida's Medical Supply Inc.      Allstate Insurance Company    7/12/2016     E0199       $19.48     $19.48
000414117861-01       E. A.      Lida's Medical Supply Inc.      Allstate Insurance Company    7/12/2016     E0217      $422.00    $422.00
000414117861-01       E. A.      Lida's Medical Supply Inc.      Allstate Insurance Company    7/12/2016     L0172       $75.00     $75.00
000414117861-01       E. A.      Lida's Medical Supply Inc.      Allstate Insurance Company    7/12/2016     L0628       $65.92     $65.92
000414117861-01       E. A.      Lida's Medical Supply Inc.      Allstate Insurance Company    7/12/2016     L1820      $110.00    $110.00
000414117861-01       E. A.      Lida's Medical Supply Inc.      Allstate Insurance Company    7/12/2016     L1910      $145.00    $145.00
000414117861-01       E. A.      Lida's Medical Supply Inc.      Allstate Insurance Company    8/1/2016      L0637      $844.13    $844.13
000414117861-01       E. A.      Lida's Medical Supply Inc.      Allstate Insurance Company    8/5/2016      E0855      $502.63    $502.63
                                                                  Allstate Fire and Casualty
000417038031-01       C. B.      Lida's Medical Supply Inc.          Insurance Company         9/20/2016    E1399       $247.50    $247.50
                                                                  Allstate Fire and Casualty
000417038031-01       C. B.      Lida's Medical Supply Inc.          Insurance Company         8/15/2016    E0190        $22.04     $22.04
                                                                  Allstate Fire and Casualty
000417038031-01       C. B.      Lida's Medical Supply Inc.          Insurance Company         8/15/2016    E0199        $19.48     $19.48
                                                                  Allstate Fire and Casualty
000417038031-01       C. B.      Lida's Medical Supply Inc.          Insurance Company         8/15/2016    L0172        $75.00     $75.00
                                                                  Allstate Fire and Casualty
000417038031-01       C. B.      Lida's Medical Supply Inc.          Insurance Company         8/15/2016    L0628        $65.92     $65.92
                                                                  Allstate Fire and Casualty
000417038031-01       C. B.      Lida's Medical Supply Inc.          Insurance Company         8/16/2016    E0217       $422.00    $422.00
                                                                  Allstate Fire and Casualty
000417038031-01       C. B.      Lida's Medical Supply Inc.          Insurance Company         9/20/2016    E0855       $502.63    $502.63
                                                                  Allstate Fire and Casualty
000417038031-01       C. B.      Lida's Medical Supply Inc.          Insurance Company         9/20/2016    L0637       $844.13    $844.13
                                                                  Allstate Fire and Casualty
000417038031-01       C. B.      Lida's Medical Supply Inc.          Insurance Company         10/7/2016    L1832      $1,215.10 $1,215.10
                                                                  Allstate Fire and Casualty
000417038031-01       C. B.      Lida's Medical Supply Inc.          Insurance Company         8/15/2016    E1399       $144.96    $144.96
                                                                  Allstate Fire and Casualty
000417038031-01       C. B.      Lida's Medical Supply Inc.          Insurance Company         10/7/2016    E1399       $697.40    $697.40


                                                                    51
                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page334 of 114
                                                                                                53 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7053
                                                                2858  v. Avetisyan, et al.
                                                               Predicate Acts
                                                         Lida's Medical Supply Inc.
                                                                                                 Approx.    Billing
                    Covered                                                                                           Amount     Amount
  Claim Number                          Mailed By                 Mailed To / Received By         Date of   Code
                    Person                                                                                             Billed     Paid
                                                                                                 Mailing     Used
000418825949-01       F. R.      Lida's Medical Supply Inc.      Allstate Insurance Company    10/7/2016    E1399      $944.90   $944.90
000418825949-01       F. R.      Lida's Medical Supply Inc.      Allstate Insurance Company    8/15/2016    E0190        $22.04    $22.04
000418825949-01       F. R.      Lida's Medical Supply Inc.      Allstate Insurance Company    8/15/2016    E0199        $19.48    $19.48
000418825949-01       F. R.      Lida's Medical Supply Inc.      Allstate Insurance Company    8/15/2016    L0172        $75.00    $75.00
000418825949-01       F. R.      Lida's Medical Supply Inc.      Allstate Insurance Company    8/15/2016    L0628        $65.92    $65.92
000418825949-01       F. R.      Lida's Medical Supply Inc.      Allstate Insurance Company    8/16/2016    E0217      $422.00      $0.00
000418825949-01       F. R.      Lida's Medical Supply Inc.      Allstate Insurance Company    8/31/2016    E0855      $502.63   $502.63
000418825949-01       F. R.      Lida's Medical Supply Inc.      Allstate Insurance Company    10/7/2016    L1820      $110.00   $110.00
000418825949-01       F. R.      Lida's Medical Supply Inc.      Allstate Insurance Company    8/15/2016    E1399      $144.96   $144.96
000431474162-02       M. B.      Lida's Medical Supply Inc.      Allstate Insurance Company    1/10/2017    E0190        $22.04    $22.04
000431474162-02       M. B.      Lida's Medical Supply Inc.      Allstate Insurance Company    1/10/2017    E0199        $19.48    $19.48
000431474162-02       M. B.      Lida's Medical Supply Inc.      Allstate Insurance Company    1/10/2017    E0217      $422.00   $422.00
000431474162-02       M. B.      Lida's Medical Supply Inc.      Allstate Insurance Company    1/10/2017    E0855      $502.63   $502.63
000431474162-02       M. B.      Lida's Medical Supply Inc.      Allstate Insurance Company    1/10/2017    L0172        $75.00    $75.00
000431474162-02       M. B.      Lida's Medical Supply Inc.      Allstate Insurance Company    1/10/2017    L0628        $65.92    $65.92
000431474162-02       M. B.      Lida's Medical Supply Inc.      Allstate Insurance Company    1/10/2017    L0637      $844.13   $844.13
000431474162-02       M. B.      Lida's Medical Supply Inc.      Allstate Insurance Company    1/10/2017    E1399     $1,089.86 $1,089.86
                                                                  Allstate Fire and Casualty
000434699392-01       M. A.      Lida's Medical Supply Inc.          Insurance Company         12/20/2016   E0190       $22.04     $22.04
                                                                  Allstate Fire and Casualty
000434699392-01       M. A.      Lida's Medical Supply Inc.          Insurance Company         12/20/2016   E0199       $19.48     $19.48
                                                                  Allstate Fire and Casualty
000434699392-01       M. A.      Lida's Medical Supply Inc.          Insurance Company         12/20/2016   L0628       $65.92     $65.92
                                                                  Allstate Fire and Casualty
000434699392-01       M. A.      Lida's Medical Supply Inc.          Insurance Company         12/20/2016   E1399      $437.46    $437.46




                                                                    52
                                                                                                                                 Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page335 of 114
                                                                                                 54 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7054
                                                                 2859  v. Avetisyan, et al.
                                                                    Predicate Acts
                                                                 Life Equipment Inc.

                                            MISREPRESENTATIONS INCLUDE THE FOLLOWING:


1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, wholesale invoices, delivery receipts and/or prescriptions, that deliberately concealed
the manufacturer, make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined, fraudulent
protocol.




                                                                                                          Approx.      Billing
                       Covered                                                                                                     Amount      Amount
  Claim Number                             Mailed By                   Mailed To / Received By            Date of      Code
                       Person                                                                                                       Billed      Paid
                                                                                                          Mailing       Used
                                                                  Allstate Fire and Casualty Insurance
000391848900-01          G. K.         Life Equipment Inc.                      Company                  2/15/2016      L0637        $844.13     $844.13
000392271540-02          A. G.         Life Equipment Inc.            Allstate Insurance Company         1/26/2016      E0855        $502.63     $502.63
                                                                  Allstate Fire and Casualty Insurance
000412699232-01          F. B.         Life Equipment Inc.                      Company                  7/11/2016      E0855        $502.63     $502.63
                                                                  Allstate Fire and Casualty Insurance
000412699232-01          F. B.         Life Equipment Inc.                      Company                  7/11/2016      L0637        $844.13     $844.13
000414974261-02          K. V.         Life Equipment Inc.            Allstate Insurance Company         7/11/2016      E0855        $502.63     $502.63
000414974261-02          K. V.         Life Equipment Inc.            Allstate Insurance Company         7/11/2016      L0637        $844.13     $844.13
                                                                  Allstate Fire and Casualty Insurance
000417031267-01          B. S.         Life Equipment Inc.                      Company                  7/29/2016      E0190         $22.04      $22.04
                                                                  Allstate Fire and Casualty Insurance
000417031267-01          B. S.         Life Equipment Inc.                      Company                  7/29/2016      E0215         $20.93      $20.93
                                                                  Allstate Fire and Casualty Insurance
000417031267-01          B. S.         Life Equipment Inc.                      Company                  7/29/2016      E0855        $502.63     $502.63

                                                                           53
                                                                                                                                               Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page336 of 114
                                                                                                55 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7055
                                                                2860  v. Avetisyan, et al.
                                                             Predicate Acts
                                                          Life Equipment Inc.

                                                                                                  Approx.      Billing
                     Covered                                                                                             Amount      Amount
  Claim Number                         Mailed By               Mailed To / Received By            Date of      Code
                     Person                                                                                               Billed      Paid
                                                                                                  Mailing       Used
                                                          Allstate Fire and Casualty Insurance
000417031267-01        B. S.       Life Equipment Inc.                  Company                  7/29/2016     E1399       $40.00      $40.00
                                                          Allstate Fire and Casualty Insurance
000417031267-01        B. S.       Life Equipment Inc.                  Company                  7/29/2016     L0180      $233.00     $233.00
                                                          Allstate Fire and Casualty Insurance
000417031267-01        B. S.       Life Equipment Inc.                  Company                  7/29/2016     L0627      $322.98     $322.98
                                                          Allstate Fire and Casualty Insurance
000417031267-01        B. S.       Life Equipment Inc.                  Company                  8/24/2016     L1832      $607.55       $0.00
                                                          Allstate Fire and Casualty Insurance
000419432299-01        J. W.       Life Equipment Inc.                  Company                  10/31/2016   E0236 RR    $699.86     $699.86
                                                          Allstate Fire and Casualty Insurance
000419432299-01        J. W.       Life Equipment Inc.                  Company                  10/31/2016   E0935 RR   $1,700.00    $427.40
                                                          Allstate Fire and Casualty Insurance
000419432299-01        J. W.       Life Equipment Inc.                  Company                  10/31/2016    L0637      $844.13     $844.13
                                                          Allstate Fire and Casualty Insurance
000419432299-01        J. W.       Life Equipment Inc.                  Company                  10/31/2016    L1832      $607.55     $607.55
                                                          Allstate Fire and Casualty Insurance
000419432299-01        J. W.       Life Equipment Inc.                  Company                  10/31/2016    L3960      $372.50     $372.50
000420831983-02        P. C.       Life Equipment Inc.        Allstate Insurance Company         10/4/2016     E0855      $502.63     $502.63
000420831983-02        P. C.       Life Equipment Inc.        Allstate Insurance Company         10/4/2016     L0637      $844.13     $844.13
                                                          Allstate Fire and Casualty Insurance
000420961740-02        L. B.       Life Equipment Inc.                  Company                  9/16/2016     E0855      $502.63     $502.63
                                                          Allstate Fire and Casualty Insurance
000420961740-02        L. B.       Life Equipment Inc.                  Company                  9/16/2016     L0637      $844.13     $844.13
000424445641-01        A. L.       Life Equipment Inc.        Allstate Insurance Company         12/27/2016    E0855      $502.63     $502.63
                                                          Allstate Fire and Casualty Insurance
000425408951-02        Y. G.       Life Equipment Inc.                  Company                  8/24/2016     L1832      $607.55     $607.55
                                                          Allstate Fire and Casualty Insurance
000425408951-02        Y. G.       Life Equipment Inc.                  Company                  8/26/2016     E0855      $502.63     $502.63



                                                                   54
                                                                                                                                     Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page337 of 114
                                                                                                56 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7056
                                                                2861  v. Avetisyan, et al.
                                                             Predicate Acts
                                                          Life Equipment Inc.

                                                                                                  Approx.     Billing
                     Covered                                                                                            Amount     Amount
  Claim Number                         Mailed By               Mailed To / Received By            Date of     Code
                     Person                                                                                              Billed     Paid
                                                                                                  Mailing      Used
                                                          Allstate Fire and Casualty Insurance
000425408951-02       Y. G.        Life Equipment Inc.                  Company                  8/26/2016    L0637      $844.13    $844.13
000425408951-14       M. P.        Life Equipment Inc.        Allstate Insurance Company         11/18/2016   E0855      $502.63    $502.63
000425408951-14       M. P.        Life Equipment Inc.        Allstate Insurance Company         8/24/2016    L0637      $844.13    $844.13
000425559705-02       A. M.        Life Equipment Inc.        Allstate Insurance Company         11/18/2016   E0855      $502.63    $502.63
                                                          Allstate Fire and Casualty Insurance
000427658975-02        T. B.       Life Equipment Inc.                  Company                  10/31/2016   L0637      $844.13    $844.13
000428833644-01        J. R.       Life Equipment Inc.        Allstate Insurance Company         1/5/2017     E0855      $502.63    $502.63
000428833644-01        J. R.       Life Equipment Inc.        Allstate Insurance Company         1/5/2017     L0637      $844.13    $844.13
                                                          Allstate Fire and Casualty Insurance
000431721570-02        A. A.       Life Equipment Inc.                  Company                  1/3/2017     L0637      $844.13    $844.13




                                                                   55
                                                                                                                                   Exhibit 2
                    Case
                     Case1:17-cv-04275-RPK-RML
                          1:17-cv-04275-LDH-RML Document
                                                   Document274-5 157-1 FiledFiled07/01/20
                                                                                  05/09/18 Page
                                                                                             Page338 of 114
                                                                                                  57 of 1245PageID
                                                                                                             PageID#:#:
                                              Allstate Ins. Co., et al.
                                                                 7057
                                                                  2862  v. Avetisyan, et al.
                                                                    Predicate Acts
                                                              Med Equipments Service, Inc.
                                              MISREPRESENTATIONS INCLUDE THE FOLLOWING:

1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.
7. False and misleading statements contained in wholesale invoices submitted in support of bills that reflect inflated prices far in excess of those actually
paid and/or or that the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition cost of the medical equipment plus
50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.


                                                                                                          Approx.       Billing
                       Covered                                                                                                      Amount        Amount
  Claim Number                               Mailed By                  Mailed To / Received By           Date of       Code
                       Person                                                                                                        Billed        Paid
                                                                                                          Mailing        Used
                                   Med Equipments Service, Inc.        Allstate Insurance Company
000130789209-01          V. F.                                                                          4/17/2009      E1399 EL        $73.00         $73.00
                                   Med Equipments Service, Inc.        Allstate Insurance Company
000130789209-01          V. F.                                                                          4/17/2009       E0205         $205.00        $205.00
                                   Med Equipments Service, Inc.        Allstate Insurance Company
000130789209-01          V. F.                                                                          4/17/2009      E0745 3U       $628.00        $628.00
                                   Med Equipments Service, Inc.        Allstate Insurance Company
000130789209-01          V. F.                                                                          4/17/2009       E1300         $409.00        $409.00
                                   Med Equipments Service, Inc.        Allstate Insurance Company
000130789209-01          V. F.                                                                          4/17/2009      K0118 3A        $46.00         $46.00
                                   Med Equipments Service, Inc.        Allstate Insurance Company
000130789209-01          V. F.                                                                          4/17/2009       E1399         $202.00        $202.00
                                                                      Allstate Property and Casualty
                                   Med Equipments Service, Inc.
000135119873-01          V. N.                                             Insurance Company            6/16/2009       E1399         $464.00        $464.00



                                                                             56
                                                                                                                                                    Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page339 of 114
                                                                                                58 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7058
                                                                2863  v. Avetisyan, et al.
                                                            Predicate Acts
                                                      Med Equipments Service, Inc.

                                                                                               Approx.     Billing
                    Covered                                                                                          Amount      Amount
  Claim Number                         Mailed By               Mailed To / Received By         Date of     Code
                    Person                                                                                            Billed      Paid
                                                                                               Mailing      Used
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000135119873-01       V. N.                                       Insurance Company           6/16/2009    E0205      $205.00      $205.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000135119873-01       V. N.                                       Insurance Company           6/16/2009    E0745      $628.00      $628.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000135119873-01       V. N.                                       Insurance Company           6/16/2009    E1300      $409.00      $409.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000162382997-05       Y. B.                                       Insurance Company           6/7/2010    E0205 AR    $205.00      $205.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000162382997-05       Y. B.                                       Insurance Company           6/7/2010    E0745 3U    $628.00      $628.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000162382997-05       Y. B.                                       Insurance Company           6/7/2010     K0118       $46.00       $46.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000162382997-05       Y. B.                                       Insurance Company           6/7/2010    E1399 AG    $202.00      $202.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000162382997-05       Y. B.                                       Insurance Company           6/7/2010     E1399       $73.00       $73.00
                              Med Equipments Service, Inc.   Allstate Indemnity Company
000165698233-05       L. K.                                                                   7/19/2010    E1399      $550.00      $275.00
                              Med Equipments Service, Inc.   Allstate Indemnity Company
000165698233-05       L. K.                                                                   7/19/2010    E0205      $410.00      $205.00
                              Med Equipments Service, Inc.   Allstate Indemnity Company
000165698233-05       L. K.                                                                   7/19/2010    E0745     $1,256.00     $628.00
                              Med Equipments Service, Inc.   Allstate Indemnity Company
000165698233-05       L. K.                                                                   7/19/2010    K0118       $92.00       $46.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           10/6/2010    E1399      $108.00      $108.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           10/6/2010    E0190       $22.00       $22.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           10/6/2010    E0215       $20.93       $20.93


                                                                    57
                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page340 of 114
                                                                                                59 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7059
                                                                2864  v. Avetisyan, et al.
                                                            Predicate Acts
                                                      Med Equipments Service, Inc.

                                                                                               Approx.      Billing
                    Covered                                                                                           Amount     Amount
  Claim Number                         Mailed By               Mailed To / Received By         Date of      Code
                    Person                                                                                             Billed     Paid
                                                                                               Mailing       Used
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           10/6/2010     E0272       $97.50      $97.50
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           10/6/2010     L0172       $75.00      $75.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           10/6/2010     L0629      $175.00     $175.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           10/6/2010     L1820       $96.00      $96.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           10/6/2010     L3710       $70.00      $70.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           10/6/2010     L3800       $76.00      $76.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           11/23/2010    E0205      $205.00     $205.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           11/26/2010    E1300      $409.00     $409.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           11/23/2010    E1399      $202.00     $202.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000175786946-16       W. C.                                       Insurance Company           10/20/2010   E1399 CA    $189.00      $22.04
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           12/15/2010    E1399      $275.00     $275.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           11/29/2010    E0190       $22.00      $22.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           11/29/2010    E0215       $20.93      $20.93
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           11/29/2010    E0272       $97.50      $97.50
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           11/29/2010    L0172       $75.00      $75.00


                                                                    58
                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page341 of 114
                                                                                                60 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7060
                                                                2865  v. Avetisyan, et al.
                                                            Predicate Acts
                                                      Med Equipments Service, Inc.

                                                                                               Approx.      Billing
                    Covered                                                                                           Amount     Amount
  Claim Number                         Mailed By               Mailed To / Received By         Date of      Code
                    Person                                                                                             Billed     Paid
                                                                                               Mailing       Used
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           11/29/2010   L0629 LS    $175.00     $175.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           12/15/2010    E0205      $205.00     $205.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           12/15/2010    E0745      $628.00     $628.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           12/15/2010    E1399      $275.00     $275.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           12/15/2010    E1300      $409.00     $409.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           12/15/2010    K0118       $46.00      $46.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           11/30/2010    E1399      $189.00     $189.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000177382405-01       R. N.                                       Insurance Company           11/29/2010    E1399      $108.00     $108.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000180092587-08       N. P.                                       Insurance Company           2/1/2011      E0190       $44.00      $22.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000180092587-08       N. P.                                       Insurance Company           2/1/2011      E0272      $195.00      $97.50
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000180092587-08       N. P.                                       Insurance Company           2/1/2011      L0172      $150.00      $75.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000180092587-08       N. P.                                       Insurance Company           2/1/2011      L0629      $350.00     $175.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000180092587-08       N. P.                                       Insurance Company           2/1/2011      E1399      $216.00     $108.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000181135013-01       T. R.                                       Insurance Company           1/4/2011      E1399      $216.00     $108.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000181135013-01       T. R.                                       Insurance Company           1/3/2011      E1399      $189.00     $189.00


                                                                    59
                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page342 of 114
                                                                                                61 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7061
                                                                2866  v. Avetisyan, et al.
                                                            Predicate Acts
                                                      Med Equipments Service, Inc.

                                                                                               Approx.    Billing
                    Covered                                                                                         Amount     Amount
  Claim Number                         Mailed By               Mailed To / Received By         Date of    Code
                    Person                                                                                           Billed     Paid
                                                                                               Mailing     Used
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000181135013-01       T. R.                                       Insurance Company           2/2/2011    E1399      $275.00     $275.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000181135013-01       T. R.                                       Insurance Company           1/4/2011    E0190       $44.00      $22.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000181135013-01       T. R.                                       Insurance Company           1/4/2011    E0215       $41.86      $20.93
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000181135013-01       T. R.                                       Insurance Company           1/4/2011    E0272      $195.00      $97.50
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000181135013-01       T. R.                                       Insurance Company           1/4/2011    L0172      $150.00      $75.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000181135013-01       T. R.                                       Insurance Company           1/4/2011    L0629      $350.00     $175.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000181135013-01       T. R.                                       Insurance Company           2/2/2011    E0205      $205.00     $205.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000181135013-01       T. R.                                       Insurance Company           2/2/2011    E0745      $628.00     $628.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000181135013-01       T. R.                                       Insurance Company           2/2/2011    E1300      $409.00     $409.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000181135013-01       T. R.                                       Insurance Company           2/2/2011    K0118       $46.00      $46.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000213143829-01       R. N.                                       Insurance Company           11/7/2011   E0205      $205.00     $205.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000213143829-01       R. N.                                       Insurance Company           11/7/2011   E0745      $628.00     $628.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000213143829-01       R. N.                                       Insurance Company           11/7/2011   E1300      $409.00     $409.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000213143829-01       R. N.                                       Insurance Company           11/7/2011   K0118       $46.00      $46.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000213143829-01       R. N.                                       Insurance Company           11/7/2011   E1399      $275.00     $275.00


                                                                    60
                                                                                                                                Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page343 of 114
                                                                                                62 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7062
                                                                2867  v. Avetisyan, et al.
                                                            Predicate Acts
                                                      Med Equipments Service, Inc.

                                                                                               Approx.     Billing
                    Covered                                                                                          Amount     Amount
  Claim Number                         Mailed By               Mailed To / Received By         Date of     Code
                    Person                                                                                            Billed     Paid
                                                                                               Mailing      Used
                              Med Equipments Service, Inc.    Allstate Insurance Company
000220539092-01       J. P.                                                                   11/22/2011   E1399      $108.00     $108.00
                              Med Equipments Service, Inc.    Allstate Insurance Company
000220539092-01       J. P.                                                                   11/22/2011   E0190       $22.00      $22.00
                              Med Equipments Service, Inc.    Allstate Insurance Company
000220539092-01       J. P.                                                                   11/22/2011   E0215       $20.93      $20.93
                              Med Equipments Service, Inc.    Allstate Insurance Company
000220539092-01       J. P.                                                                   11/22/2011   E0272       $97.50      $97.50
                              Med Equipments Service, Inc.    Allstate Insurance Company
000220539092-01       J. P.                                                                   11/22/2011   L0172       $75.00      $75.00
                              Med Equipments Service, Inc.    Allstate Insurance Company
000220539092-01       J. P.                                                                   11/22/2011   L0630      $127.26     $127.26
                              Med Equipments Service, Inc.    Allstate Insurance Company
000226295029-03       A. B.                                                                   1/10/2012    E1399      $144.00     $144.00
                              Med Equipments Service, Inc.    Allstate Insurance Company
000226295029-03       A. B.                                                                   1/10/2012    E0215       $20.93      $20.93
                              Med Equipments Service, Inc.    Allstate Insurance Company
000226295029-03       A. B.                                                                   1/10/2012    E0272       $97.50      $97.50
                              Med Equipments Service, Inc.    Allstate Insurance Company
000226295029-03       A. B.                                                                   1/10/2012    L0630      $127.26     $127.26
                              Med Equipments Service, Inc.    Allstate Insurance Company
000226295029-03       A. B.                                                                   1/10/2012    L1906       $73.00      $73.00
                                                               Allstate Fire and Casualty
                              Med Equipments Service, Inc.
000362861601-02       Y. A.                                       Insurance Company           6/22/2015    E1399      $337.00     $337.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000430320846-01       G. V.                                       Insurance Company           1/3/2017     E0205      $205.00     $205.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000430320846-01       G. V.                                       Insurance Company           1/3/2017     E0745      $678.00     $678.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000430320846-01       G. V.                                       Insurance Company           1/3/2017     E1399      $282.00     $282.00


                                                                    61
                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page344 of 114
                                                                                                63 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7063
                                                                2868  v. Avetisyan, et al.
                                                            Predicate Acts
                                                      Med Equipments Service, Inc.

                                                                                               Approx.      Billing
                    Covered                                                                                           Amount     Amount
  Claim Number                         Mailed By               Mailed To / Received By         Date of      Code
                    Person                                                                                             Billed     Paid
                                                                                               Mailing       Used
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000435703822-01       A. P.                                       Insurance Company           12/23/2016    E1399      $180.00     $180.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000435703822-01       A. P.                                       Insurance Company           12/23/2016    E0190       $22.00      $22.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000435703822-01       A. P.                                       Insurance Company           12/23/2016    E0215       $20.93      $20.93
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000435703822-01       A. P.                                       Insurance Company           12/23/2016    E0272      $155.52     $155.52
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000435703822-01       A. P.                                       Insurance Company           12/23/2016    E0274      $101.85     $101.85
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000435703822-01       A. P.                                       Insurance Company           12/23/2016    L0172       $75.00      $75.00
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000435703822-01       A. P.                                       Insurance Company           12/23/2016   L0490 SO    $249.76     $249.76
                                                             Allstate Property and Casualty
                              Med Equipments Service, Inc.
000435703822-01       A. P.                                       Insurance Company           12/23/2016    L1820      $110.00     $110.00
                              Med Equipments Service, Inc.    Allstate Insurance Company
000998183858-02       N. T.                                                                   1/9/2017      E1399      $180.00     $180.00
                              Med Equipments Service, Inc.    Allstate Insurance Company
000998183858-02       N. T.                                                                   1/9/2017      E0190       $22.00      $22.00
                              Med Equipments Service, Inc.    Allstate Insurance Company
000998183858-02       N. T.                                                                   1/9/2017      E0272      $155.52     $155.52
                              Med Equipments Service, Inc.    Allstate Insurance Company
000998183858-02       N. T.                                                                   1/9/2017      E0274      $101.85     $101.85
                              Med Equipments Service, Inc.    Allstate Insurance Company
000998183858-02       N. T.                                                                   1/9/2017      L0172       $75.00      $75.00
                              Med Equipments Service, Inc.    Allstate Insurance Company
000998183858-02       N. T.                                                                   1/9/2017      L0642      $283.76     $283.76




                                                                    62
                                                                                                                                  Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page345 of 114
                                                                                                 64 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7064
                                                                 2869  v. Avetisyan, et al.
                                                                    Predicate Acts
                                                                  Orion Supplies Inc.
                                          MISREPRESENTATIONS INCLUDE THE FOLLOWING:


1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the
acquisition cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, wholesale invoices, delivery receipts and/or prescriptions, that deliberately
concealed the manufacturer, make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                      Approx.       Billing
                      Covered                                                                                                  Amount      Amount
  Claim Number                             Mailed By                 Mailed To / Received By          Date of       Code
                      Person                                                                                                    Billed      Paid
                                                                                                      Mailing        Used
                                                                   Allstate Property and Casualty
000226634624-01        M. M.          Orion Supplies Inc.               Insurance Company           1/25/2012       E0190         $66.12      $66.12
                                                                   Allstate Property and Casualty
000226634624-01        M. M.          Orion Supplies Inc.               Insurance Company           1/25/2012       E0205        $189.00     $189.00
                                                                   Allstate Property and Casualty
000226634624-01        M. M.          Orion Supplies Inc.               Insurance Company           1/25/2012       E0215         $20.93      $20.93
                                                                   Allstate Property and Casualty
000226634624-01        M. M.          Orion Supplies Inc.               Insurance Company           1/25/2012       E0272         $97.50      $97.50
                                                                   Allstate Property and Casualty
000226634624-01        M. M.          Orion Supplies Inc.               Insurance Company           1/25/2012       E0274        $101.85     $101.85
                                                                   Allstate Property and Casualty
000226634624-01        M. M.          Orion Supplies Inc.               Insurance Company           1/25/2012       L0629        $175.00     $175.00
                                                                   Allstate Property and Casualty
000226634624-01        M. M.          Orion Supplies Inc.               Insurance Company           1/25/2012       T5001        $189.00     $189.00



                                                                           63
                                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page346 of 114
                                                                                                65 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7065
                                                                2870  v. Avetisyan, et al.
                                                            Predicate Acts
                                                          Orion Supplies Inc.
                                                                                            Approx.      Billing
                    Covered                                                                                        Amount      Amount
 Claim Number                         Mailed By             Mailed To / Received By         Date of      Code
                    Person                                                                                          Billed      Paid
                                                                                            Mailing       Used
                                                          Allstate Property and Casualty
000226634624-01      M. M.        Orion Supplies Inc.          Insurance Company           2/3/2012      E0730       $76.26      $76.25
                                                          Allstate Property and Casualty
000226634624-01      M. M.        Orion Supplies Inc.          Insurance Company           2/3/2012      E1399      $413.00     $413.00
                                                          Allstate Property and Casualty
000237938626-04      A. R.        Orion Supplies Inc.          Insurance Company           6/19/2012     E0221      $175.00     $175.00
                                                          Allstate Property and Casualty
000237938626-04      A. R.        Orion Supplies Inc.          Insurance Company           6/19/2012     E0730       $76.26      $76.25
                                                          Allstate Property and Casualty
000237938626-04      A. R.        Orion Supplies Inc.          Insurance Company           6/19/2012     E1399      $203.00     $203.00
000238008239-01      H. S.        Orion Supplies Inc.      Allstate Insurance Company      4/23/2012     E0190       $66.12      $66.12
000238008239-01      H. S.        Orion Supplies Inc.      Allstate Insurance Company      4/23/2012     E0215       $20.93      $20.93
000238008239-01      H. S.        Orion Supplies Inc.      Allstate Insurance Company      4/23/2012     L0629      $175.00     $175.00
000238008239-01      H. S.        Orion Supplies Inc.      Allstate Insurance Company      5/8/2012      E1399      $395.00     $395.00
000239193949-01      S. S.        Orion Supplies Inc.      Allstate Insurance Company      4/30/2012    E0190 CE     $22.04      $22.04
000239193949-01      S. S.        Orion Supplies Inc.      Allstate Insurance Company      4/30/2012    E0190 ER     $22.04      $22.04
000239193949-01      S. S.        Orion Supplies Inc.      Allstate Insurance Company      4/30/2012    E0190 SI     $22.04      $22.04
000239193949-01      S. S.        Orion Supplies Inc.      Allstate Insurance Company      4/30/2012    E0215 EC     $20.93      $20.93
000239193949-01      S. S.        Orion Supplies Inc.      Allstate Insurance Company      4/30/2012    L0629 RA    $175.00     $175.00
000239193949-01      S. S.        Orion Supplies Inc.      Allstate Insurance Company      4/30/2012    T5001 EA    $189.00     $189.00
000239193949-01      S. S.        Orion Supplies Inc.      Allstate Insurance Company      5/14/2012     E1399      $395.00     $395.00
                                                            Allstate Fire and Casualty
000261019848-03      J. C.        Orion Supplies Inc.          Insurance Company           12/10/2012    E0855      $502.63     $502.63
                                                            Allstate Fire and Casualty
000261019848-03      J. C.        Orion Supplies Inc.          Insurance Company           12/10/2012    L0631     $1,613.28    $806.64
                                                            Allstate Fire and Casualty
000264469636-01      M. L.        Orion Supplies Inc.          Insurance Company           1/29/2013     E0205      $189.00      $26.83
                                                            Allstate Fire and Casualty
000264469636-01      M. L.        Orion Supplies Inc.          Insurance Company           1/29/2013     E0730       $76.26      $76.25




                                                                  64
                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page347 of 114
                                                                                                66 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7066
                                                                2871  v. Avetisyan, et al.
                                                            Predicate Acts
                                                          Orion Supplies Inc.
                                                                                          Approx.      Billing
                    Covered                                                                                      Amount     Amount
 Claim Number                         Mailed By             Mailed To / Received By       Date of      Code
                    Person                                                                                        Billed     Paid
                                                                                          Mailing       Used
                                                            Allstate Fire and Casualty
000264469636-01      M. L.        Orion Supplies Inc.          Insurance Company         1/29/2013     E1399       $18.00     $18.00
                                                            Allstate Fire and Casualty
000264469636-01      M. L.        Orion Supplies Inc.          Insurance Company         1/29/2013     L1399      $185.00    $185.00
                                                            Allstate Fire and Casualty
000268080587-01      C. L.        Orion Supplies Inc.          Insurance Company         2/18/2013     E0205      $189.00    $189.00
                                                            Allstate Fire and Casualty
000268080587-01      C. L.        Orion Supplies Inc.          Insurance Company         2/18/2013     E0730       $76.26     $76.25
                                                            Allstate Fire and Casualty
000268080587-01      C. L.        Orion Supplies Inc.          Insurance Company         2/18/2013     E1399       $18.00     $18.00
                                                            Allstate Fire and Casualty
000268080587-01      C. L.        Orion Supplies Inc.          Insurance Company         2/18/2013     L1399      $185.00    $185.00
000268960010-01      W. G.        Orion Supplies Inc.      Allstate Insurance Company    2/18/2013     E0205      $189.00    $189.00
000268960010-01      W. G.        Orion Supplies Inc.      Allstate Insurance Company    2/18/2013     E0730       $76.26     $76.25
000268960010-01      W. G.        Orion Supplies Inc.      Allstate Insurance Company    2/18/2013     E1399       $18.00     $18.00
000268960010-01      W. G.        Orion Supplies Inc.      Allstate Insurance Company    2/18/2013     L1399      $185.00    $185.00
000275103174-06      L. G.        Orion Supplies Inc.      Allstate Insurance Company    4/19/2013     L3672      $858.34    $858.34
000275103174-06      L. G.        Orion Supplies Inc.      Allstate Insurance Company    5/24/2013     15001      $189.00    $189.00
000275103174-06      L. G.        Orion Supplies Inc.      Allstate Insurance Company    5/24/2013     E0190       $22.04     $22.04
000275103174-06      L. G.        Orion Supplies Inc.      Allstate Insurance Company    5/24/2013     E0215       $20.93     $20.93
000275103174-06      L. G.        Orion Supplies Inc.      Allstate Insurance Company    5/24/2013     E0272       $97.50     $97.50
000275103174-06      L. G.        Orion Supplies Inc.      Allstate Insurance Company    5/24/2013     E0274      $101.85    $101.85
000275103174-06      L. G.        Orion Supplies Inc.      Allstate Insurance Company    5/24/2013     E2619       $51.32     $46.39
000275103174-06      L. G.        Orion Supplies Inc.      Allstate Insurance Company    5/24/2013     L0172       $75.00     $75.00
000275103174-06      L. G.        Orion Supplies Inc.      Allstate Insurance Company    5/24/2013     L0629      $175.00    $175.00
000275103174-06      L. G.        Orion Supplies Inc.      Allstate Insurance Company    5/24/2013     L3710       $77.00     $77.00
000298241464-03      J. J.        Orion Supplies Inc.      Allstate Insurance Company    10/23/2013   E0215 EC     $20.93     $20.93
000298241464-03      J. J.        Orion Supplies Inc.      Allstate Insurance Company    3/10/2014     L1832      $549.18    $549.18
                                                            Allstate Fire and Casualty
000314346263-04      A. C.        Orion Supplies Inc.          Insurance Company         5/22/2014     L0631      $806.64    $806.64


                                                                  65
                                                                                                                               Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page348 of 114
                                                                                                67 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7067
                                                                2872  v. Avetisyan, et al.
                                                            Predicate Acts
                                                          Orion Supplies Inc.
                                                                                            Approx.    Billing
                    Covered                                                                                      Amount     Amount
 Claim Number                         Mailed By             Mailed To / Received By         Date of    Code
                    Person                                                                                        Billed     Paid
                                                                                            Mailing     Used
                                                            Allstate Fire and Casualty
000318295226-01      T. B.        Orion Supplies Inc.          Insurance Company           5/1/2014    E0855      $502.63    $502.63
                                                            Allstate Fire and Casualty
000318295226-01      T. B.        Orion Supplies Inc.          Insurance Company           6/6/2014    L3674      $896.92    $896.92
                                                          Allstate Property and Casualty
000320476492-01      G. M.        Orion Supplies Inc.          Insurance Company           6/6/2014    E0855      $502.63    $502.63
                                                          Allstate Property and Casualty
000320476492-01      G. M.        Orion Supplies Inc.          Insurance Company           6/16/2014   L0631      $806.64    $806.64
                                                            Allstate Fire and Casualty
000380106203-01      S. F.        Orion Supplies Inc.          Insurance Company           11/3/2015   E0855      $502.63    $502.63




                                                                  66
                                                                                                                               Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page349 of 114
                                                                                                 68 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7068
                                                                 2873  v. Avetisyan, et al.
                                                                   Predicate Acts
                                                              Prompt Medical Supply Inc.
                                            MISREPRESENTATIONS INCLUDE THE FOLLOWING:


1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the
acquisition cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, wholesale invoices, delivery receipts and/or prescriptions, that deliberately concealed
the manufacturer, make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                          Approx.       Billing
                      Covered                                                                                                      Amount      Amount
  Claim Number                               Mailed By                   Mailed To / Received By          Date of       Code
                      Person                                                                                                        Billed      Paid
                                                                                                          Mailing        Used
                                                                      Allstate Property and Casualty
000283113736-01         M. F.       Prompt Medical Supply Inc.             Insurance Company            5/28/2013       E0215         $20.93       $20.93
                                                                      Allstate Property and Casualty
000283113736-01         M. F.       Prompt Medical Supply Inc.             Insurance Company            6/14/2013       E0205        $189.00     $189.00
                                                                      Allstate Property and Casualty
000283113736-01         M. F.       Prompt Medical Supply Inc.             Insurance Company            6/14/2013       E0730         $76.26       $76.25
                                                                      Allstate Property and Casualty
000283113736-01         M. F.       Prompt Medical Supply Inc.             Insurance Company            6/14/2013       E1399        $203.00     $203.00
000284945763-01         C. C.       Prompt Medical Supply Inc.         Allstate Insurance Company       6/21/2013       E0190         $22.04      $22.04
000284945763-01         C. C.       Prompt Medical Supply Inc.         Allstate Insurance Company       6/21/2013       E0215         $20.93      $20.93
000284945763-01         C. C.       Prompt Medical Supply Inc.         Allstate Insurance Company       6/21/2013       E0272         $97.50      $97.50
000284945763-01         C. C.       Prompt Medical Supply Inc.         Allstate Insurance Company       6/21/2013       E0278        $101.85     $101.85
000284945763-01         C. C.       Prompt Medical Supply Inc.         Allstate Insurance Company       6/21/2013       E2619         $51.32      $46.39
000284945763-01         C. C.       Prompt Medical Supply Inc.         Allstate Insurance Company       6/21/2013       L0172         $75.00      $75.00
000284945763-01         C. C.       Prompt Medical Supply Inc.         Allstate Insurance Company       6/21/2013       L0629        $175.00     $175.00


                                                                            67
                                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page350 of 114
                                                                                                69 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7069
                                                                2874  v. Avetisyan, et al.
                                                             Predicate Acts
                                                        Prompt Medical Supply Inc.
                                                                                                 Approx.     Billing
                    Covered                                                                                            Amount     Amount
 Claim Number                          Mailed By                Mailed To / Received By          Date of      Code
                    Person                                                                                              Billed     Paid
                                                                                                 Mailing      Used
000284945763-01      C. C.      Prompt Medical Supply Inc.     Allstate Insurance Company      6/21/2013     T5001      $189.00    $189.00
000284945763-01      C. C.      Prompt Medical Supply Inc.     Allstate Insurance Company      7/16/2013     E0205      $189.00    $189.00
000284945763-01      C. C.      Prompt Medical Supply Inc.     Allstate Insurance Company      7/16/2013     E0730       $76.26     $76.25
000284945763-01      C. C.      Prompt Medical Supply Inc.     Allstate Insurance Company      7/16/2013     E1399      $203.00    $203.00
000287497829-03      C. M.      Prompt Medical Supply Inc.     Allstate Insurance Company      7/16/2013     L3674      $896.92    $896.92
000287497829-03      C. M.      Prompt Medical Supply Inc.     Allstate Insurance Company      7/19/2013     L0631      $806.64    $806.64
000299294330-02      M. B.      Prompt Medical Supply Inc.     Allstate Insurance Company      11/6/2013     L3674      $896.92    $896.92
000299294330-02      M. B.      Prompt Medical Supply Inc.     Allstate Insurance Company      11/20/2013   L0631 LS    $806.64    $806.64
                                                              Allstate Property and Casualty
000312410541-05       I. D.     Prompt Medical Supply Inc.         Insurance Company           3/17/2014     E0190       $22.04     $22.04
                                                              Allstate Property and Casualty
000312410541-05       I. D.     Prompt Medical Supply Inc.         Insurance Company           3/17/2014     E0215       $20.93     $20.93
                                                              Allstate Property and Casualty
000312410541-05       I. D.     Prompt Medical Supply Inc.         Insurance Company           3/17/2014     E0272       $97.50     $97.50
                                                              Allstate Property and Casualty
000312410541-05       I. D.     Prompt Medical Supply Inc.         Insurance Company           3/17/2014     E2619       $51.32     $46.39
                                                              Allstate Property and Casualty
000312410541-05       I. D.     Prompt Medical Supply Inc.         Insurance Company           3/17/2014     L0172       $75.00     $75.00
                                                              Allstate Property and Casualty
000312410541-05       I. D.     Prompt Medical Supply Inc.         Insurance Company           3/17/2014     L0629      $175.00    $175.00
                                                              Allstate Property and Casualty
000312410541-05       I. D.     Prompt Medical Supply Inc.         Insurance Company           3/17/2014     L1820      $110.00    $110.00
                                                              Allstate Property and Casualty
000312410541-05       I. D.     Prompt Medical Supply Inc.         Insurance Company           3/17/2014     T5001      $189.00    $189.00
                                                              Allstate Property and Casualty
000312410541-05       I. D.     Prompt Medical Supply Inc.         Insurance Company           3/31/2014     E0205      $189.00    $189.00
                                                              Allstate Property and Casualty
000312410541-05       I. D.     Prompt Medical Supply Inc.         Insurance Company           3/31/2014     E0730       $76.26     $76.25
                                                              Allstate Property and Casualty
000312410541-05       I. D.     Prompt Medical Supply Inc.         Insurance Company           3/31/2014     E1399      $203.00    $203.00


                                                                   68
                                                                                                                                   Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page351 of 114
                                                                                                70 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7070
                                                                2875  v. Avetisyan, et al.
                                                             Predicate Acts
                                                        Prompt Medical Supply Inc.
                                                                                               Approx.    Billing
                    Covered                                                                                         Amount      Amount
 Claim Number                          Mailed By                Mailed To / Received By        Date of    Code
                    Person                                                                                           Billed      Paid
                                                                                               Mailing     Used
000342619426-02      J. F.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/15/2014   E0855      $502.63     $502.63
000342619426-02      J. F.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/15/2014   L0631      $806.64     $806.64
000342619426-02      J. F.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/16/2014   L3674      $896.92     $896.92
000347247990-01      P. S.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/16/2014   E0190       $22.04      $22.04
000347247990-01      P. S.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/16/2014   E0215       $20.93      $20.93
000347247990-01      P. S.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/16/2014   E0272       $97.50      $97.50
000347247990-01      P. S.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/16/2014   E0274      $101.85     $101.85
000347247990-01      P. S.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/16/2014   E2619       $51.32      $46.39
000347247990-01      P. S.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/16/2014   L0172       $75.00      $75.00
000347247990-01      P. S.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/16/2014   L0450      $144.00     $144.00
000347247990-01      P. S.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/16/2014   L0629      $175.00     $175.00
000347247990-01      P. S.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/26/2014   E0205      $189.00     $189.00
000347247990-01      P. S.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/26/2014   E0730       $76.26      $76.25
000347247990-01      P. S.      Prompt Medical Supply Inc.     Allstate Insurance Company    2/9/2015     L3808      $310.80     $310.80
000347247990-01      P. S.      Prompt Medical Supply Inc.     Allstate Insurance Company    12/26/2014   E1399      $203.00     $203.00
                                                                Allstate Fire and Casualty
000349969039-03      M. W.      Prompt Medical Supply Inc.         Insurance Company         2/18/2015    E0205      $189.00     $189.00
                                                                Allstate Fire and Casualty
000349969039-03      M. W.      Prompt Medical Supply Inc.         Insurance Company         2/18/2015    E0730       $76.26      $76.25
                                                                Allstate Fire and Casualty
000349969039-03      M. W.      Prompt Medical Supply Inc.         Insurance Company         3/24/2015    E0855      $502.63     $502.63
                                                                Allstate Fire and Casualty
000349969039-03      M. W.      Prompt Medical Supply Inc.         Insurance Company         3/24/2015    L1832     $1,215.10    $607.55
                                                                Allstate Fire and Casualty
000349969039-03      M. W.      Prompt Medical Supply Inc.         Insurance Company         2/18/2015    E1399      $203.00     $203.00
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         3/9/2015     E1399      $203.00     $203.00
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         2/2/2015     E0190       $22.04      $22.04




                                                                   69
                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page352 of 114
                                                                                                71 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7071
                                                                2876  v. Avetisyan, et al.
                                                             Predicate Acts
                                                        Prompt Medical Supply Inc.
                                                                                              Approx.   Billing
                    Covered                                                                                       Amount      Amount
 Claim Number                          Mailed By                Mailed To / Received By       Date of   Code
                    Person                                                                                         Billed      Paid
                                                                                              Mailing    Used
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         2/2/2015   E0215       $20.93      $20.93
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         2/2/2015   E0272       $97.50      $97.50
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         2/2/2015   E0274      $101.85     $101.85
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         2/2/2015   E2619       $51.32      $46.39
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         2/2/2015   L0172       $75.00      $75.00
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         2/2/2015   L0450      $144.00     $144.00
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         2/2/2015   L0629      $175.00     $175.00
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         3/9/2015   E0205      $189.00     $189.00
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         3/9/2015   E0730       $76.26      $76.25
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         3/9/2015   E0855      $502.63     $502.63
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         3/9/2015   L0631      $806.64     $806.64
                                                                Allstate Fire and Casualty
000351538244-01      A. S.      Prompt Medical Supply Inc.         Insurance Company         3/9/2015   L3674     $1,793.84    $896.92
                                                                Allstate Fire and Casualty
000351538244-03      M. L.      Prompt Medical Supply Inc.         Insurance Company         2/9/2015   E0190       $22.04      $22.04
                                                                Allstate Fire and Casualty
000351538244-03      M. L.      Prompt Medical Supply Inc.         Insurance Company         2/9/2015   E0215       $20.93      $20.93
                                                                Allstate Fire and Casualty
000351538244-03      M. L.      Prompt Medical Supply Inc.         Insurance Company         2/9/2015   E0272       $97.50      $97.50


                                                                   70
                                                                                                                               Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page353 of 114
                                                                                                72 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7072
                                                                2877  v. Avetisyan, et al.
                                                             Predicate Acts
                                                        Prompt Medical Supply Inc.
                                                                                              Approx.    Billing
                    Covered                                                                                        Amount     Amount
 Claim Number                          Mailed By                Mailed To / Received By       Date of    Code
                    Person                                                                                          Billed     Paid
                                                                                              Mailing     Used
                                                                Allstate Fire and Casualty
000351538244-03      M. L.      Prompt Medical Supply Inc.         Insurance Company         2/9/2015    E0274      $101.85    $101.85
                                                                Allstate Fire and Casualty
000351538244-03      M. L.      Prompt Medical Supply Inc.         Insurance Company         2/9/2015    L0172       $75.00     $75.00
                                                                Allstate Fire and Casualty
000351538244-03      M. L.      Prompt Medical Supply Inc.         Insurance Company         2/9/2015    L0450      $144.00    $144.00
                                                                Allstate Fire and Casualty
000351538244-03      M. L.      Prompt Medical Supply Inc.         Insurance Company         2/9/2015    L0629      $175.00    $175.00
                                                                Allstate Fire and Casualty
000351538244-03      M. L.      Prompt Medical Supply Inc.         Insurance Company         2/18/2015   E0855      $502.63    $502.63
                                                                Allstate Fire and Casualty
000351538244-03      M. L.      Prompt Medical Supply Inc.         Insurance Company         2/18/2015   L0631      $806.64    $806.64
                                                                Allstate Fire and Casualty
000351833439-03      O. T.      Prompt Medical Supply Inc.         Insurance Company         4/13/2015   E1399      $413.00    $413.00
                                                                Allstate Fire and Casualty
000351833439-03      O. T.      Prompt Medical Supply Inc.         Insurance Company         1/27/2015   E0190       $22.04     $22.04
                                                                Allstate Fire and Casualty
000351833439-03      O. T.      Prompt Medical Supply Inc.         Insurance Company         1/27/2015   E0215       $20.93     $20.93
                                                                Allstate Fire and Casualty
000351833439-03      O. T.      Prompt Medical Supply Inc.         Insurance Company         1/27/2015   E0272       $97.50     $97.50
                                                                Allstate Fire and Casualty
000351833439-03      O. T.      Prompt Medical Supply Inc.         Insurance Company         1/27/2015   E0274      $101.85    $101.85
                                                                Allstate Fire and Casualty
000351833439-03      O. T.      Prompt Medical Supply Inc.         Insurance Company         1/27/2015   E2619       $51.32     $46.39
                                                                Allstate Fire and Casualty
000351833439-03      O. T.      Prompt Medical Supply Inc.         Insurance Company         1/27/2015   L0172       $75.00     $75.00
                                                                Allstate Fire and Casualty
000351833439-03      O. T.      Prompt Medical Supply Inc.         Insurance Company         1/27/2015   L0629      $175.00    $175.00
                                                                Allstate Fire and Casualty
000351833439-03      O. T.      Prompt Medical Supply Inc.         Insurance Company         4/13/2015   E0205      $189.00    $189.00


                                                                   71
                                                                                                                               Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page354 of 114
                                                                                                73 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7073
                                                                2878  v. Avetisyan, et al.
                                                             Predicate Acts
                                                        Prompt Medical Supply Inc.
                                                                                              Approx.    Billing
                    Covered                                                                                        Amount     Amount
 Claim Number                          Mailed By                Mailed To / Received By       Date of    Code
                    Person                                                                                          Billed     Paid
                                                                                              Mailing     Used
                                                                Allstate Fire and Casualty
000351833439-03      O. T.      Prompt Medical Supply Inc.         Insurance Company         4/13/2015   E0730       $76.26     $76.25
                                                                Allstate Fire and Casualty
000356826214-01      G. W.      Prompt Medical Supply Inc.         Insurance Company         4/20/2015   E1399      $203.00    $203.00
                                                                Allstate Fire and Casualty
000356826214-01      G. W.      Prompt Medical Supply Inc.         Insurance Company         3/24/2015   E0190       $22.04     $22.04
                                                                Allstate Fire and Casualty
000356826214-01      G. W.      Prompt Medical Supply Inc.         Insurance Company         3/24/2015   E0272       $97.50     $97.50
                                                                Allstate Fire and Casualty
000356826214-01      G. W.      Prompt Medical Supply Inc.         Insurance Company         3/24/2015   E0274      $101.85    $101.85
                                                                Allstate Fire and Casualty
000356826214-01      G. W.      Prompt Medical Supply Inc.         Insurance Company         3/24/2015   E0730       $76.26     $76.25
                                                                Allstate Fire and Casualty
000356826214-01      G. W.      Prompt Medical Supply Inc.         Insurance Company         3/24/2015   E2619       $51.32     $46.39
                                                                Allstate Fire and Casualty
000356826214-01      G. W.      Prompt Medical Supply Inc.         Insurance Company         3/24/2015   L0629      $175.00    $175.00
                                                                Allstate Fire and Casualty
000356826214-01      G. W.      Prompt Medical Supply Inc.         Insurance Company         4/20/2015   E0205      $189.00    $189.00
                                                                Allstate Fire and Casualty
000356826214-01      G. W.      Prompt Medical Supply Inc.         Insurance Company         4/20/2015   E0730       $76.26     $76.25
                                                                Allstate Fire and Casualty
000362035941-02      A. A.      Prompt Medical Supply Inc.         Insurance Company         7/20/2015   E1399      $203.00    $203.00
                                                                Allstate Fire and Casualty
000362035941-02      A. A.      Prompt Medical Supply Inc.         Insurance Company         5/11/2015   E0190       $22.04     $22.04
                                                                Allstate Fire and Casualty
000362035941-02      A. A.      Prompt Medical Supply Inc.         Insurance Company         5/11/2015   E0215       $20.93     $20.93
                                                                Allstate Fire and Casualty
000362035941-02      A. A.      Prompt Medical Supply Inc.         Insurance Company         5/11/2015   E0217      $422.00    $422.00
                                                                Allstate Fire and Casualty
000362035941-02      A. A.      Prompt Medical Supply Inc.         Insurance Company         5/11/2015   E0272       $97.50     $97.50


                                                                   72
                                                                                                                               Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page355 of 114
                                                                                                74 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7074
                                                                2879  v. Avetisyan, et al.
                                                             Predicate Acts
                                                        Prompt Medical Supply Inc.
                                                                                              Approx.    Billing
                    Covered                                                                                        Amount     Amount
 Claim Number                          Mailed By                Mailed To / Received By       Date of    Code
                    Person                                                                                          Billed     Paid
                                                                                              Mailing     Used
                                                                Allstate Fire and Casualty
000362035941-02      A. A.      Prompt Medical Supply Inc.         Insurance Company         5/11/2015   E0274      $101.85    $101.85
                                                                Allstate Fire and Casualty
000362035941-02      A. A.      Prompt Medical Supply Inc.         Insurance Company         5/11/2015   E2619       $51.32     $46.39
                                                                Allstate Fire and Casualty
000362035941-02      A. A.      Prompt Medical Supply Inc.         Insurance Company         5/11/2015   L0172       $75.00     $75.00
                                                                Allstate Fire and Casualty
000362035941-02      A. A.      Prompt Medical Supply Inc.         Insurance Company         5/11/2015   L0629      $175.00    $175.00
                                                                Allstate Fire and Casualty
000362035941-02      A. A.      Prompt Medical Supply Inc.         Insurance Company         7/20/2015   E0205      $195.00    $195.00
                                                                Allstate Fire and Casualty
000362035941-02      A. A.      Prompt Medical Supply Inc.         Insurance Company         7/20/2015   E0730       $76.26     $76.25
                                                                Allstate Fire and Casualty
000362861601-01      P. A.      Prompt Medical Supply Inc.         Insurance Company         5/18/2015   L3674      $896.92    $896.92
                                                                Allstate Fire and Casualty
000362861601-01      P. A.      Prompt Medical Supply Inc.         Insurance Company         5/26/2015   E0855      $502.63    $502.63
                                                                Allstate Fire and Casualty
000362861601-01      P. A.      Prompt Medical Supply Inc.         Insurance Company         6/15/2015   L0631      $806.64    $806.64
000366210748-01      M. L.      Prompt Medical Supply Inc.     Allstate Indemnity Company    6/15/2015   E0217      $422.00    $422.00
000366210748-01      M. L.      Prompt Medical Supply Inc.     Allstate Indemnity Company    7/20/2015   E0205      $195.00    $195.00
000366210748-01      M. L.      Prompt Medical Supply Inc.     Allstate Indemnity Company    7/20/2015   E0730       $76.26     $76.25
000366210748-01      M. L.      Prompt Medical Supply Inc.     Allstate Indemnity Company    7/20/2015   E1399      $203.00    $203.00




                                                                   73
                                                                                                                               Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page356 of 114
                                                                                                 75 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7075
                                                                 2880  v. Avetisyan, et al.
                                                                   Predicate Acts
                                                           Right Choice Medical Supply Inc.

                                           MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the
acquisition cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                         Approx.    Billing
                     Covered                                                                                                      Amount     Amount
  Claim Number                              Mailed By                    Mailed To / Received By          Date of    Code
                     Person                                                                                                        Billed     Paid
                                                                                                          Mailing    Used
000411877913-03        J. M.     Right Choice Medical Supply Inc.       Allstate Insurance Company      10/17/2016 E0855           $502.63     $502.63
                                                                         Allstate Fire and Casualty
000414080325-01        E. G.     Right Choice Medical Supply Inc.           Insurance Company           10/10/2016    L0632       $1,150.00 $1,150.00
000414265363-02        M. G.     Right Choice Medical Supply Inc.       Allstate Insurance Company      7/25/2016     L1832         $607.55 $607.55
000414265363-02        M. G.     Right Choice Medical Supply Inc.       Allstate Insurance Company      9/23/2016     L0632       $1,150.00 $1,150.00
000414265363-03        D. G.     Right Choice Medical Supply Inc.       Allstate Insurance Company      10/17/2016    E0855         $502.63 $502.63
000414265363-03        D. G.     Right Choice Medical Supply Inc.       Allstate Insurance Company      10/17/2016    L0632       $1,150.00 $1,150.00
000423141373-06        C. S.     Right Choice Medical Supply Inc.       Allstate Insurance Company      11/14/2016    E0855         $502.63 $502.63
                                                                         Allstate Fire and Casualty
000425210762-02        M. P.     Right Choice Medical Supply Inc.           Insurance Company           12/13/2016 E0855           $502.63     $502.63
000429510380-02        T. M.     Right Choice Medical Supply Inc.       Allstate Insurance Company      12/6/2016 E0855            $502.63     $502.63




                                                                            74
                                                                                                                                                  Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page357 of 114
                                                                                                 76 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7076
                                                                 2881  v. Avetisyan, et al.
                                                                    Predicate Acts
                                                              Skapars Health Products Inc.
                                            MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the
acquisition cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                          Approx.       Billing
                      Covered                                                                                                      Amount       Amount
  Claim Number                               Mailed By                   Mailed To / Received By          Date of       Code
                      Person                                                                                                        Billed       Paid
                                                                                                          Mailing        Used
                                                                         Allstate Fire and Casualty
000344889621-01         G. B.       Skapars Health Products Inc.            Insurance Company            12/18/2014     E0190         $22.04       $22.04
                                                                         Allstate Fire and Casualty
000344889621-01         G. B.       Skapars Health Products Inc.            Insurance Company            12/18/2014     L0190        $311.75     $311.75
                                                                         Allstate Fire and Casualty
000344889621-01         G. B.       Skapars Health Products Inc.            Insurance Company            12/19/2014     A4556         $12.26       $12.26
                                                                         Allstate Fire and Casualty
000344889621-01         G. B.       Skapars Health Products Inc.            Insurance Company            12/19/2014     A4557         $37.72       $37.72
                                                                         Allstate Fire and Casualty
000344889621-01         G. B.       Skapars Health Products Inc.            Insurance Company            12/19/2014     A4630           $2.46       $2.46
                                                                         Allstate Fire and Casualty
000344889621-01         G. B.       Skapars Health Products Inc.            Insurance Company            12/19/2014     E0184        $153.13     $153.13
                                                                         Allstate Fire and Casualty
000344889621-01         G. B.       Skapars Health Products Inc.            Insurance Company            12/19/2014     E0205        $174.00     $174.00



                                                                            75
                                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page358 of 114
                                                                                                77 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7077
                                                                2882  v. Avetisyan, et al.
                                                              Predicate Acts
                                                        Skapars Health Products Inc.
                                                                                                   Approx.     Billing
                    Covered                                                                                              Amount     Amount
 Claim Number                           Mailed By                 Mailed To / Received By          Date of     Code
                    Person                                                                                                Billed     Paid
                                                                                                   Mailing      Used
                                                                   Allstate Fire and Casualty
000344889621-01      G. B.      Skapars Health Products Inc.          Insurance Company           12/19/2014   E0215       $20.93     $20.93
                                                                   Allstate Fire and Casualty
000344889621-01      G. B.      Skapars Health Products Inc.          Insurance Company           12/19/2014   E0274      $101.85    $101.85
                                                                   Allstate Fire and Casualty
000344889621-01      G. B.      Skapars Health Products Inc.          Insurance Company           12/19/2014   E0730       $76.25     $76.25
                                                                   Allstate Fire and Casualty
000344889621-01      G. B.      Skapars Health Products Inc.          Insurance Company           12/19/2014   E0855      $502.63    $502.63
                                                                   Allstate Fire and Casualty
000344889621-01      G. B.      Skapars Health Products Inc.          Insurance Company           12/19/2014   E2601       $55.29     $55.29
                                                                   Allstate Fire and Casualty
000344889621-01      G. B.      Skapars Health Products Inc.          Insurance Company           12/19/2014   L0627      $322.98    $322.98
                                                                   Allstate Fire and Casualty
000344889621-01      G. B.      Skapars Health Products Inc.          Insurance Company           12/19/2014   L0636     $1,036.35 $1,036.35
                                                               Allstate New Jersey Property and
000359179884-02      S. M.      Skapars Health Products Inc.            Casualty Ins Co           3/16/2015    E0190       $22.04     $17.63
                                                               Allstate New Jersey Property and
000359179884-02      S. M.      Skapars Health Products Inc.            Casualty Ins Co           3/16/2015    E0215       $20.93     $20.93
                                                               Allstate New Jersey Property and
000359179884-02      S. M.      Skapars Health Products Inc.            Casualty Ins Co           3/16/2015    E2601       $55.29     $55.29
                                                               Allstate New Jersey Property and
000359179884-02      S. M.      Skapars Health Products Inc.            Casualty Ins Co           3/16/2015    L0190      $311.75    $311.75
                                                               Allstate New Jersey Property and
000359179884-02      S. M.      Skapars Health Products Inc.            Casualty Ins Co           3/16/2015    L0627      $322.98    $322.98
                                                               Allstate New Jersey Property and
000359179884-02      S. M.      Skapars Health Products Inc.            Casualty Ins Co           3/16/2015    L1848      $397.04    $397.04
                                                               Allstate New Jersey Property and
000359179884-02      S. M.      Skapars Health Products Inc.            Casualty Ins Co           4/7/2015     E0184      $153.13    $153.13
                                                               Allstate New Jersey Property and
000359179884-02      S. M.      Skapars Health Products Inc.            Casualty Ins Co           4/7/2015     E0730       $76.25     $76.25


                                                                     76
                                                                                                                                     Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page359 of 114
                                                                                                78 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7078
                                                                2883  v. Avetisyan, et al.
                                                              Predicate Acts
                                                        Skapars Health Products Inc.
                                                                                                   Approx.   Billing
                    Covered                                                                                            Amount     Amount
 Claim Number                           Mailed By                 Mailed To / Received By          Date of   Code
                    Person                                                                                              Billed     Paid
                                                                                                   Mailing    Used
                                                               Allstate New Jersey Property and
000359179884-02      S. M.      Skapars Health Products Inc.            Casualty Ins Co           4/7/2015   L1844     $1,107.70 $1,107.70
                                                               Allstate New Jersey Property and
000359179884-02      S. M.      Skapars Health Products Inc.            Casualty Ins Co           4/8/2015   E0205      $348.00    $142.24
                                                               Allstate New Jersey Property and
000359179884-02      S. M.      Skapars Health Products Inc.            Casualty Ins Co           4/8/2015   E0274      $203.70    $101.85
                                                                   Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.          Insurance Company           5/4/2015   E0190       $22.04     $22.04
                                                                   Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.          Insurance Company           5/4/2015   E0215       $20.93     $20.93
                                                                   Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.          Insurance Company           5/4/2015   E2601       $55.29     $55.29
                                                                   Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.          Insurance Company           5/4/2015   L0190      $311.75    $311.75
                                                                   Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.          Insurance Company           5/4/2015   L0627      $322.98    $322.98
                                                                   Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.          Insurance Company           5/4/2015   L1848      $397.04    $397.04
                                                                   Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.          Insurance Company           5/4/2015   L3671      $690.23    $690.23
                                                                   Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.          Insurance Company           6/5/2015   A4556       $12.26      $6.13
                                                                   Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.          Insurance Company           6/5/2015   A4557       $37.72     $18.86
                                                                   Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.          Insurance Company           6/5/2015   A4630        $2.46      $2.46
                                                                   Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.          Insurance Company           6/5/2015   E0184      $153.13    $153.13
                                                                   Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.          Insurance Company           6/5/2015   E0274      $101.85    $101.85


                                                                     77
                                                                                                                                   Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page360 of 114
                                                                                                79 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7079
                                                                2884  v. Avetisyan, et al.
                                                              Predicate Acts
                                                        Skapars Health Products Inc.
                                                                                                Approx.    Billing
                    Covered                                                                                          Amount     Amount
 Claim Number                           Mailed By                 Mailed To / Received By       Date of    Code
                    Person                                                                                            Billed     Paid
                                                                                                Mailing     Used
                                                                  Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.         Insurance Company         6/5/2015    E0730       $76.25     $76.25
                                                                  Allstate Fire and Casualty
000362861601-02      Y. A.      Skapars Health Products Inc.         Insurance Company         6/22/2015   L1844     $1,107.70 $1,107.70
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         5/8/2015    E0190       $22.04     $22.04
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         5/8/2015    E0215       $20.93     $20.93
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         5/8/2015    E2601       $55.29     $55.29
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         5/8/2015    L0190      $311.75    $311.75
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         5/8/2015    L0627      $322.98    $322.98
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         6/5/2015    E0855      $502.63    $502.63
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         6/5/2015    L0636     $1,036.35 $1,036.35
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         7/10/2015   A4556       $12.26     $12.26
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         7/10/2015   A4557       $37.72     $37.72
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         7/10/2015   A4630        $2.46      $2.46
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         7/10/2015   E0184      $153.13    $153.13
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         7/10/2015   E0205      $174.00    $174.00
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         7/10/2015   E0274      $101.85    $101.85


                                                                    78
                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page361 of 114
                                                                                                80 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7080
                                                                2885  v. Avetisyan, et al.
                                                              Predicate Acts
                                                        Skapars Health Products Inc.
                                                                                                Approx.     Billing
                    Covered                                                                                           Amount     Amount
 Claim Number                           Mailed By                 Mailed To / Received By       Date of     Code
                    Person                                                                                             Billed     Paid
                                                                                                Mailing      Used
                                                                  Allstate Fire and Casualty
000363380940-01      W. B.      Skapars Health Products Inc.         Insurance Company         7/10/2015    E0730       $76.25     $76.25
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         8/17/2015    E0215       $20.93     $20.93
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         8/17/2015    E2601       $55.29     $55.29
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         8/17/2015    L0627      $322.98    $322.98
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         8/20/2015    E0190       $22.04     $22.04
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         8/20/2015    L0190      $311.75    $311.75
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         9/8/2015     E0205      $174.00    $174.00
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         9/8/2015     E0274      $101.85    $101.85
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         9/10/2015    A4556       $12.26     $12.26
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         9/10/2015    A4557       $37.72     $37.72
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         9/10/2015    A4630        $2.46      $2.46
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         9/10/2015    E0184      $153.13    $153.13
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         9/10/2015    E0730       $76.25     $76.25
                                                                  Allstate Fire and Casualty
000376459327-01      R. G.      Skapars Health Products Inc.         Insurance Company         10/12/2015   L0636     $1,036.35 $1,036.35
                                                                  Allstate Fire and Casualty
000401267364-02      A. S.      Skapars Health Products Inc.         Insurance Company         6/10/2016    L0636     $1,036.35 $1,036.35


                                                                    79
                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page362 of 114
                                                                                                81 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7081
                                                                2886  v. Avetisyan, et al.
                                                              Predicate Acts
                                                        Skapars Health Products Inc.
                                                                                                Approx.    Billing
                    Covered                                                                                          Amount     Amount
 Claim Number                           Mailed By                 Mailed To / Received By       Date of    Code
                    Person                                                                                            Billed     Paid
                                                                                                Mailing     Used
                                                                  Allstate Fire and Casualty
000401267364-02      A. S.      Skapars Health Products Inc.         Insurance Company         6/10/2016   L3960      $499.12    $372.50
                                                                  Allstate Fire and Casualty
000401267364-02      A. S.      Skapars Health Products Inc.         Insurance Company         10/4/2016   E0855      $502.63    $502.63
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         4/8/2016    E0215       $20.93     $20.93
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         4/8/2016    E2601       $55.29     $55.29
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         4/8/2016    L0627      $322.98    $322.98
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         4/11/2016   E0190       $22.04     $22.04
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         4/11/2016   L0190      $311.75    $311.75
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         5/2/2016    A4556       $12.26     $12.26
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         5/2/2016    A4557       $37.72     $37.72
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         5/2/2016    A4630        $2.46      $2.46
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         5/2/2016    E0184      $153.13    $153.13
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         5/2/2016    E0205      $174.00    $174.00
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         5/2/2016    E0274      $101.85    $101.85
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         5/2/2016    E0730       $76.25     $76.25
                                                                  Allstate Fire and Casualty
000404014201-02      E. R.      Skapars Health Products Inc.         Insurance Company         5/2/2016    E1399      $129.93    $129.93


                                                                    80
                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page363 of 114
                                                                                                82 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7082
                                                                2887  v. Avetisyan, et al.
                                                              Predicate Acts
                                                        Skapars Health Products Inc.
                                                                                                Approx.    Billing
                    Covered                                                                                          Amount     Amount
 Claim Number                           Mailed By                 Mailed To / Received By        Date of   Code
                    Person                                                                                            Billed     Paid
                                                                                                 Mailing    Used
000405235540-01      K. W.      Skapars Health Products Inc.     Allstate Insurance Company    5/2/2016    E0205      $174.00    $174.00
000405235540-01      K. W.      Skapars Health Products Inc.     Allstate Insurance Company    5/2/2016    E0274      $101.85    $101.85
000405235540-01      K. W.      Skapars Health Products Inc.     Allstate Insurance Company    5/10/2016   A4556       $12.26     $12.26
000405235540-01      K. W.      Skapars Health Products Inc.     Allstate Insurance Company    5/10/2016   A4557       $37.72     $37.72
000405235540-01      K. W.      Skapars Health Products Inc.     Allstate Insurance Company    5/10/2016   A4630        $2.46      $2.46
000405235540-01      K. W.      Skapars Health Products Inc.     Allstate Insurance Company    5/10/2016   E0184      $153.13    $153.13
000405235540-01      K. W.      Skapars Health Products Inc.     Allstate Insurance Company    5/10/2016   E0730       $76.25     $76.25
000405235540-01      K. W.      Skapars Health Products Inc.     Allstate Insurance Company    5/2/2016    E1399      $129.93    $129.93
                                                                  Allstate Fire and Casualty
000405581117-01      C. K.      Skapars Health Products Inc.         Insurance Company         5/2/2016    L1844     $1,107.70 $1,107.70
000415140532-01      L. R.      Skapars Health Products Inc.     Allstate Insurance Company    7/6/2016    L3960      $372.50   $372.50
000415140532-01      L. R.      Skapars Health Products Inc.     Allstate Insurance Company    7/18/2016   E0855      $502.63   $502.63
000415140532-01      L. R.      Skapars Health Products Inc.     Allstate Insurance Company    8/1/2016    E0215        $20.93    $20.93
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         8/16/2016   E1399      $129.93    $129.93
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   E0184      $153.13    $153.13
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   E0190       $22.04     $22.04
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   E0215       $20.93     $20.93
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   E0274      $101.85    $101.85
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   E2601       $55.29     $55.29
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   L0190      $311.75    $311.75
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   L0627      $322.98    $322.98




                                                                    81
                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page364 of 114
                                                                                                83 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7083
                                                                2888  v. Avetisyan, et al.
                                                              Predicate Acts
                                                        Skapars Health Products Inc.
                                                                                                Approx.    Billing
                    Covered                                                                                          Amount     Amount
 Claim Number                           Mailed By                 Mailed To / Received By       Date of    Code
                    Person                                                                                            Billed     Paid
                                                                                                Mailing     Used
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   L1848      $397.04    $397.04
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         8/16/2016   A4556       $12.26     $12.26
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         8/16/2016   A4557       $37.72     $37.72
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         8/16/2016   A4630        $2.46      $2.46
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         8/16/2016   E0205      $174.00    $174.00
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         8/16/2016   E0730       $76.25     $76.25
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         8/16/2016   L1844     $1,107.70 $1,107.70
                                                                  Allstate Fire and Casualty
000419742092-01      M. A.      Skapars Health Products Inc.         Insurance Company         9/12/2016   E0855      $502.63    $502.63
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         8/23/2016   E1399      $259.86    $129.93
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   E0184      $153.13    $153.13
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   E0190       $22.04     $22.04
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   E0215       $20.93     $20.93
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   E0274      $101.85    $101.85
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   E2601       $55.29     $55.29
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016   L0190      $311.75    $311.75


                                                                    82
                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page365 of 114
                                                                                                84 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7084
                                                                2889  v. Avetisyan, et al.
                                                              Predicate Acts
                                                        Skapars Health Products Inc.
                                                                                                Approx.     Billing
                    Covered                                                                                           Amount     Amount
 Claim Number                           Mailed By                 Mailed To / Received By       Date of     Code
                    Person                                                                                             Billed     Paid
                                                                                                Mailing      Used
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016    L0627      $322.98    $322.98
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         7/18/2016    L3806      $347.95    $347.95
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         8/23/2016    A4556       $24.52     $12.26
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         8/23/2016    A4557       $75.44     $37.72
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         8/23/2016    A4630        $4.92      $2.46
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         8/23/2016    E0205      $348.00    $174.00
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         8/23/2016    E0730      $152.50     $76.25
                                                                  Allstate Fire and Casualty
000419742092-02      N. A.      Skapars Health Products Inc.         Insurance Company         8/23/2016    E0855      $502.63    $502.63
                                                                  Allstate Fire and Casualty
000422238881-01      H. F.      Skapars Health Products Inc.         Insurance Company         1/3/2017     E1399      $129.93    $129.93
                                                                  Allstate Fire and Casualty
000422238881-01      H. F.      Skapars Health Products Inc.         Insurance Company         10/4/2016    E0855      $502.63    $502.63
                                                                  Allstate Fire and Casualty
000422238881-01      H. F.      Skapars Health Products Inc.         Insurance Company         10/31/2016   L0636     $1,036.35 $1,036.35
                                                                  Allstate Fire and Casualty
000422238881-01      H. F.      Skapars Health Products Inc.         Insurance Company         1/3/2017     A4556       $12.26     $12.26
                                                                  Allstate Fire and Casualty
000422238881-01      H. F.      Skapars Health Products Inc.         Insurance Company         1/3/2017     A4557       $37.72     $37.72
                                                                  Allstate Fire and Casualty
000422238881-01      H. F.      Skapars Health Products Inc.         Insurance Company         1/3/2017     A4630        $2.46      $2.46
                                                                  Allstate Fire and Casualty
000422238881-01      H. F.      Skapars Health Products Inc.         Insurance Company         1/3/2017     E0205      $174.00    $174.00


                                                                    83
                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page366 of 114
                                                                                                85 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7085
                                                                2890  v. Avetisyan, et al.
                                                              Predicate Acts
                                                        Skapars Health Products Inc.
                                                                                                Approx.     Billing
                    Covered                                                                                           Amount     Amount
 Claim Number                           Mailed By                 Mailed To / Received By       Date of     Code
                    Person                                                                                             Billed     Paid
                                                                                                Mailing      Used
                                                                  Allstate Fire and Casualty
000422238881-01      H. F.      Skapars Health Products Inc.         Insurance Company         1/3/2017     E0730       $76.25     $76.25
                                                                  Allstate Fire and Casualty
000423664713-01      U. R.      Skapars Health Products Inc.         Insurance Company         9/22/2016    E0184      $153.13    $153.13
                                                                  Allstate Fire and Casualty
000423664713-01      U. R.      Skapars Health Products Inc.         Insurance Company         9/22/2016    E0190       $22.04     $22.04
                                                                  Allstate Fire and Casualty
000423664713-01      U. R.      Skapars Health Products Inc.         Insurance Company         9/22/2016    E0215       $20.93     $20.93
                                                                  Allstate Fire and Casualty
000423664713-01      U. R.      Skapars Health Products Inc.         Insurance Company         9/22/2016    E0274      $101.85    $101.85
                                                                  Allstate Fire and Casualty
000423664713-01      U. R.      Skapars Health Products Inc.         Insurance Company         9/22/2016    E2601       $55.29     $55.29
                                                                  Allstate Fire and Casualty
000423664713-01      U. R.      Skapars Health Products Inc.         Insurance Company         9/22/2016    L0190      $311.75    $311.75
                                                                  Allstate Fire and Casualty
000423664713-01      U. R.      Skapars Health Products Inc.         Insurance Company         9/22/2016    L0627      $322.98    $322.98
000435422779-01      K. E.      Skapars Health Products Inc.     Allstate Insurance Company    11/23/2016   E0184      $153.13    $153.13
000435422779-01      K. E.      Skapars Health Products Inc.     Allstate Insurance Company    11/23/2016   E0190       $22.04     $22.04
000435422779-01      K. E.      Skapars Health Products Inc.     Allstate Insurance Company    11/23/2016   E0215       $20.93     $20.93
000435422779-01      K. E.      Skapars Health Products Inc.     Allstate Insurance Company    11/23/2016   E0274      $101.85    $101.85
000435422779-01      K. E.      Skapars Health Products Inc.     Allstate Insurance Company    11/23/2016   E2601       $55.29     $55.29
000435422779-01      K. E.      Skapars Health Products Inc.     Allstate Insurance Company    11/23/2016   L0190      $311.75    $311.75
000435422779-01      K. E.      Skapars Health Products Inc.     Allstate Insurance Company    11/23/2016   L0627      $322.98    $322.98
000435422779-01      K. E.      Skapars Health Products Inc.     Allstate Insurance Company    11/23/2016   L3670      $251.34    $251.34




                                                                    84
                                                                                                                                  Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page367 of 114
                                                                                                 86 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7086
                                                                 2891  v. Avetisyan, et al.
                                                                  Predicate Acts
                                                          Smart Choice Medical Supply, Inc.
                                            MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the acquisition
cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                           Approx.       Billing
                     Covered                                                                                                        Amount      Amount
 Claim Number                                Mailed By                     Mailed To / Received By          Date of      Code
                     Person                                                                                                          Billed      Paid
                                                                                                            Mailing       Used
000328206446-01        A. B.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      10/17/2014     E0205       $195.00     $195.00
000328206446-01        A. B.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      10/17/2014     E0730        $76.26      $76.25
000328206446-01        A. B.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      10/17/2014     E1399       $203.00     $203.00
000328206446-02        M. L.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      10/17/2014     E0205       $195.00     $195.00
000328206446-02        M. L.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      10/17/2014     E0730        $76.26      $76.25
000328206446-02        M. L.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      10/17/2014     E1399       $203.00     $203.00
000329028948-02        W. P.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      7/25/2014      E0205       $195.00     $195.00
000329028948-02        W. P.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      7/25/2014      E0730        $76.26      $76.25
000329028948-02        W. P.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      7/25/2014      E1399       $203.00     $203.00
000329178677-01        J. W.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      7/22/2014      E0849       $371.70     $371.70
000329178677-01        J. W.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      7/28/2014      E0217       $422.00     $422.00
000329178677-01        J. W.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      8/4/2014       E0215        $20.93      $20.93
000329178677-01        J. W.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      8/4/2014       E0272        $97.50      $97.50
000329178677-01        J. W.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      8/4/2014       E0274       $101.85     $101.85
000329178677-01        J. W.     Smart Choice Medical Supply, Inc.        Allstate Insurance Company      8/4/2014       E2619        $51.32      $46.39


                                                                            85
                                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page368 of 114
                                                                                                87 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7087
                                                                2892  v. Avetisyan, et al.
                                                             Predicate Acts
                                                     Smart Choice Medical Supply, Inc.
                                                                                                 Approx.    Billing
                   Covered                                                                                            Amount     Amount
 Claim Number                            Mailed By                 Mailed To / Received By        Date of   Code
                   Person                                                                                              Billed     Paid
                                                                                                  Mailing    Used
000329178677-01      J. W.    Smart Choice Medical Supply, Inc.   Allstate Insurance Company    8/4/2014    L0172       $75.00     $75.00
000329178677-01      J. W.    Smart Choice Medical Supply, Inc.   Allstate Insurance Company    8/4/2014    L0629      $175.00    $175.00
000329178677-01      J. W.    Smart Choice Medical Supply, Inc.   Allstate Insurance Company    8/4/2014    R0190       $22.04     $22.04
000329178677-01      J. W.    Smart Choice Medical Supply, Inc.   Allstate Insurance Company    9/2/2014    E0205      $195.00    $195.00
000329178677-01      J. W.    Smart Choice Medical Supply, Inc.   Allstate Insurance Company    9/2/2014    E0730       $76.26     $76.25
000329178677-01      J. W.    Smart Choice Medical Supply, Inc.   Allstate Insurance Company    9/2/2014    E1399      $203.00    $203.00
                                                                   Allstate Fire and Casualty
000329507956-04      S. R.    Smart Choice Medical Supply, Inc.       Insurance Company         9/8/2014    E0205      $195.00    $195.00
                                                                   Allstate Fire and Casualty
000329507956-04      S. R.    Smart Choice Medical Supply, Inc.       Insurance Company         9/8/2014    E0730       $76.26     $76.25
                                                                   Allstate Fire and Casualty
000329507956-04      S. R.    Smart Choice Medical Supply, Inc.       Insurance Company         9/8/2014    E1399      $203.00    $203.00
                                                                   Allstate Fire and Casualty
000329654395-02      L. E.    Smart Choice Medical Supply, Inc.       Insurance Company         8/21/2014   E1399      $203.00    $203.00
                                                                   Allstate Fire and Casualty
000329654395-02      L. E.    Smart Choice Medical Supply, Inc.       Insurance Company         8/4/2014    E0215       $20.93     $20.93
                                                                   Allstate Fire and Casualty
000329654395-02      L. E.    Smart Choice Medical Supply, Inc.       Insurance Company         8/21/2014   E0205      $195.00    $195.00
                                                                   Allstate Fire and Casualty
000329654395-02      L. E.    Smart Choice Medical Supply, Inc.       Insurance Company         8/21/2014   E0730       $76.26     $76.25
                                                                   Allstate Fire and Casualty
000330623299-02      T. T.    Smart Choice Medical Supply, Inc.       Insurance Company         8/11/2014   E0190       $22.04     $22.04
                                                                   Allstate Fire and Casualty
000330623299-02      T. T.    Smart Choice Medical Supply, Inc.       Insurance Company         8/11/2014   E0215       $20.93     $20.93
                                                                   Allstate Fire and Casualty
000330623299-02      T. T.    Smart Choice Medical Supply, Inc.       Insurance Company         8/11/2014   E0272       $97.50     $97.50
                                                                   Allstate Fire and Casualty
000330623299-02      T. T.    Smart Choice Medical Supply, Inc.       Insurance Company         8/11/2014   E0274      $101.85    $101.85
                                                                   Allstate Fire and Casualty
000330623299-02      T. T.    Smart Choice Medical Supply, Inc.       Insurance Company         8/11/2014   E2619       $51.32     $46.39


                                                                    86
                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page369 of 114
                                                                                                88 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7088
                                                                2893  v. Avetisyan, et al.
                                                             Predicate Acts
                                                     Smart Choice Medical Supply, Inc.
                                                                                                    Approx.     Billing
                   Covered                                                                                                Amount     Amount
 Claim Number                            Mailed By                  Mailed To / Received By         Date of     Code
                   Person                                                                                                  Billed     Paid
                                                                                                    Mailing      Used
                                                                    Allstate Fire and Casualty
000330623299-02      T. T.    Smart Choice Medical Supply, Inc.        Insurance Company           8/11/2014    L0172       $75.00     $75.00
                                                                    Allstate Fire and Casualty
000330623299-02      T. T.    Smart Choice Medical Supply, Inc.        Insurance Company           8/11/2014    L0629      $175.00    $175.00
                                                                    Allstate Fire and Casualty
000330623299-02      T. T.    Smart Choice Medical Supply, Inc.        Insurance Company           8/11/2014    T5001      $235.00    $235.00
                                                                    Allstate Fire and Casualty
000330623299-02      T. T.    Smart Choice Medical Supply, Inc.        Insurance Company           11/12/2014   E0205      $195.00    $195.00
                                                                    Allstate Fire and Casualty
000330623299-02      T. T.    Smart Choice Medical Supply, Inc.        Insurance Company           11/12/2014   E0730       $76.26     $76.25
                                                                    Allstate Fire and Casualty
000330623299-02      T. T.    Smart Choice Medical Supply, Inc.        Insurance Company           11/12/2014   E1399      $203.00    $203.00
                                                                  Allstate Property and Casualty
000330623786-02      F. L.    Smart Choice Medical Supply, Inc.        Insurance Company           10/17/2014   E1399      $203.00    $203.00
                                                                  Allstate Property and Casualty
000330623786-02      F. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    E0190       $22.04     $22.04
                                                                  Allstate Property and Casualty
000330623786-02      F. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    E0215       $20.93     $20.93
                                                                  Allstate Property and Casualty
000330623786-02      F. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    E0272       $97.50     $97.50
                                                                  Allstate Property and Casualty
000330623786-02      F. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    E0274      $101.85    $101.85
                                                                  Allstate Property and Casualty
000330623786-02      F. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    E2619       $51.32     $46.39
                                                                  Allstate Property and Casualty
000330623786-02      F. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    L0172       $75.00     $75.00
                                                                  Allstate Property and Casualty
000330623786-02      F. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    L0629      $175.00    $175.00
                                                                  Allstate Property and Casualty
000330623786-02      F. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    L3931       $72.55     $72.55


                                                                     87
                                                                                                                                      Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page370 of 114
                                                                                                89 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7089
                                                                2894  v. Avetisyan, et al.
                                                             Predicate Acts
                                                     Smart Choice Medical Supply, Inc.
                                                                                                    Approx.     Billing
                   Covered                                                                                                Amount     Amount
 Claim Number                            Mailed By                  Mailed To / Received By         Date of     Code
                   Person                                                                                                  Billed     Paid
                                                                                                    Mailing      Used
                                                                  Allstate Property and Casualty
000330623786-02      F. L.    Smart Choice Medical Supply, Inc.        Insurance Company           10/17/2014   E0205      $195.00    $195.00
                                                                  Allstate Property and Casualty
000330623786-02      F. L.    Smart Choice Medical Supply, Inc.        Insurance Company           10/17/2014   E0730       $76.26     $76.25
                                                                  Allstate Property and Casualty
000330623786-07      P. L.    Smart Choice Medical Supply, Inc.        Insurance Company           8/29/2014    E1399      $203.00    $203.00
                                                                  Allstate Property and Casualty
000330623786-07      P. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    E0190       $22.04     $22.04
                                                                  Allstate Property and Casualty
000330623786-07      P. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    E0215       $20.93     $20.93
                                                                  Allstate Property and Casualty
000330623786-07      P. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    E0272       $97.50     $97.50
                                                                  Allstate Property and Casualty
000330623786-07      P. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    E0274      $101.85    $101.85
                                                                  Allstate Property and Casualty
000330623786-07      P. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    E2619       $51.32     $46.39
                                                                  Allstate Property and Casualty
000330623786-07      P. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    L0172       $75.00     $75.00
                                                                  Allstate Property and Casualty
000330623786-07      P. L.    Smart Choice Medical Supply, Inc.        Insurance Company           7/22/2014    L0629      $175.00    $175.00
                                                                  Allstate Property and Casualty
000330623786-07      P. L.    Smart Choice Medical Supply, Inc.        Insurance Company           8/29/2014    E0205      $195.00    $195.00
                                                                  Allstate Property and Casualty
000330623786-07      P. L.    Smart Choice Medical Supply, Inc.        Insurance Company           8/29/2014    E0730       $76.26     $76.25
                                                                    Allstate Fire and Casualty
000331497916-02      J. B.    Smart Choice Medical Supply, Inc.        Insurance Company           8/29/2014    E1399      $203.00    $203.00
                                                                    Allstate Fire and Casualty
000331497916-02      J. B.    Smart Choice Medical Supply, Inc.        Insurance Company           8/29/2014    E0205      $195.00     $26.83
                                                                    Allstate Fire and Casualty
000331497916-02      J. B.    Smart Choice Medical Supply, Inc.        Insurance Company           8/29/2014    E0730       $76.26     $76.25


                                                                     88
                                                                                                                                      Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page371 of 114
                                                                                                90 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7090
                                                                2895  v. Avetisyan, et al.
                                                             Predicate Acts
                                                     Smart Choice Medical Supply, Inc.
                                                                                                      Approx.     Billing
                   Covered                                                                                                  Amount     Amount
 Claim Number                            Mailed By                   Mailed To / Received By          Date of     Code
                   Person                                                                                                    Billed     Paid
                                                                                                      Mailing      Used
                                                                   Allstate Property and Casualty
000332848597-01      K. J.    Smart Choice Medical Supply, Inc.          Insurance Company           10/3/2014    E1399      $203.00    $203.00
                                                                   Allstate Property and Casualty
000332848597-01      K. J.    Smart Choice Medical Supply, Inc.          Insurance Company           8/29/2014    E0215       $20.93     $20.93
                                                                   Allstate Property and Casualty
000332848597-01      K. J.    Smart Choice Medical Supply, Inc.          Insurance Company           10/3/2014    E0205      $195.00     $26.83
                                                                   Allstate Property and Casualty
000332848597-01      K. J.    Smart Choice Medical Supply, Inc.          Insurance Company           10/3/2014    E0730       $76.26     $76.25
000333048197-02      Y. M.    Smart Choice Medical Supply, Inc.     Allstate Insurance Company       9/2/2014     E1399      $203.00    $203.00
000333048197-02      Y. M.    Smart Choice Medical Supply, Inc.     Allstate Insurance Company       9/2/2014     E0205      $195.00    $195.00
000333048197-02      Y. M.    Smart Choice Medical Supply, Inc.     Allstate Insurance Company       9/2/2014     E0730       $76.26     $76.25
000334598892-01      S. R.    Smart Choice Medical Supply, Inc.     Allstate Indemnity Company       11/24/2014   E1310      $200.00    $200.00
000334598892-01      S. R.    Smart Choice Medical Supply, Inc.     Allstate Indemnity Company       12/12/2014   E0205      $195.00    $195.00
000334598892-01      S. R.    Smart Choice Medical Supply, Inc.     Allstate Indemnity Company       12/12/2014   E0730       $76.26     $76.26
000334598892-01      S. R.    Smart Choice Medical Supply, Inc.     Allstate Indemnity Company       12/12/2014   E1399      $203.00    $162.40
                                                                  Allstate New Jersey Property and
000344731583-02      D. P.    Smart Choice Medical Supply, Inc.            Casualty Ins Co           2/9/2015     E1399      $203.00    $162.40
                                                                  Allstate New Jersey Property and
000344731583-02      D. P.    Smart Choice Medical Supply, Inc.            Casualty Ins Co           11/28/2014   E0217      $422.00    $422.00
                                                                  Allstate New Jersey Property and
000344731583-02      D. P.    Smart Choice Medical Supply, Inc.            Casualty Ins Co           12/1/2014    E0272       $97.50     $97.50
                                                                  Allstate New Jersey Property and
000344731583-02      D. P.    Smart Choice Medical Supply, Inc.            Casualty Ins Co           12/1/2014    E0274      $101.85     $56.62
                                                                  Allstate New Jersey Property and
000344731583-02      D. P.    Smart Choice Medical Supply, Inc.            Casualty Ins Co           12/1/2014    E2619       $46.39     $46.39
                                                                  Allstate New Jersey Property and
000344731583-02      D. P.    Smart Choice Medical Supply, Inc.            Casualty Ins Co           12/1/2014    L0172       $75.00     $75.00
                                                                  Allstate New Jersey Property and
000344731583-02      D. P.    Smart Choice Medical Supply, Inc.            Casualty Ins Co           2/9/2015     E0205      $195.00    $156.00




                                                                      89
                                                                                                                                        Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page372 of 114
                                                                                                91 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7091
                                                                2896  v. Avetisyan, et al.
                                                             Predicate Acts
                                                     Smart Choice Medical Supply, Inc.
                                                                                                      Approx.    Billing
                   Covered                                                                                                 Amount      Amount
 Claim Number                            Mailed By                   Mailed To / Received By          Date of    Code
                   Person                                                                                                   Billed      Paid
                                                                                                      Mailing     Used
                                                                  Allstate New Jersey Property and
000344731583-02      D. P.    Smart Choice Medical Supply, Inc.            Casualty Ins Co           2/9/2015    E0730       $76.26      $76.25
                                                                  Allstate New Jersey Property and
000344731583-02      D. P.    Smart Choice Medical Supply, Inc.            Casualty Ins Co           2/9/2015    E1310      $409.00     $327.20
                                                                  Allstate New Jersey Property and
000344731583-02      D. P.    Smart Choice Medical Supply, Inc.            Casualty Ins Co           2/10/2015   E0855      $502.63     $502.63
                                                                  Allstate New Jersey Property and
000344731583-02      D. P.    Smart Choice Medical Supply, Inc.            Casualty Ins Co           2/12/2015   L0632     $1,150.00    $920.00
                                                                      Allstate Fire and Casualty
000355454406-01      A. R.    Smart Choice Medical Supply, Inc.          Insurance Company           5/26/2015   E1399      $203.00     $203.00
                                                                      Allstate Fire and Casualty
000355454406-01      A. R.    Smart Choice Medical Supply, Inc.          Insurance Company           3/30/2015   E0217      $422.00     $422.00
                                                                      Allstate Fire and Casualty
000355454406-01      A. R.    Smart Choice Medical Supply, Inc.          Insurance Company           5/22/2015   E1310      $409.00     $409.00
                                                                      Allstate Fire and Casualty
000355454406-01      A. R.    Smart Choice Medical Supply, Inc.          Insurance Company           5/26/2015   E0205      $195.00     $195.00
                                                                      Allstate Fire and Casualty
000355454406-01      A. R.    Smart Choice Medical Supply, Inc.          Insurance Company           5/26/2015   E0730       $76.26      $76.25




                                                                      90
                                                                                                                                        Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page373 of 114
                                                                                                 92 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7092
                                                                 2897  v. Avetisyan, et al.
                                                                      Predicate Acts
                                                                       Top Q Inc.

                                           MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the
acquisition cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                       Approx.       Billing
                      Covered                                                                                                    Amount      Amount
  Claim Number                             Mailed By                  Mailed To / Received By          Date of       Code
                      Person                                                                                                      Billed      Paid
                                                                                                       Mailing        Used
                                                                    Allstate Property and Casualty
000413752980-01         J. R.              Top Q Inc.                    Insurance Company            8/9/2016       E0855        $502.63      $502.63
                                                                    Allstate Property and Casualty
000413752980-01         J. R.              Top Q Inc.                    Insurance Company            8/9/2016       L0637        $844.13      $844.13
                                                                      Allstate Fire and Casualty
000417887171-02         J. R.              Top Q Inc.                    Insurance Company            9/8/2016       E0190          $22.04      $22.04
                                                                      Allstate Fire and Casualty
000417887171-02         J. R.              Top Q Inc.                    Insurance Company            9/8/2016       L0637        $844.13      $844.13
                                                                    Allstate Property and Casualty
000418191557-03         S. L.              Top Q Inc.                    Insurance Company            8/22/2016      E0184        $153.13      $153.13
                                                                    Allstate Property and Casualty
000418191557-03         S. L.              Top Q Inc.                    Insurance Company            8/22/2016      E0273          $51.00      $51.00
                                                                    Allstate Property and Casualty
000418191557-03         S. L.              Top Q Inc.                    Insurance Company            8/22/2016      E1399        $164.54      $164.54



                                                                            91
                                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page374 of 114
                                                                                                93 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7093
                                                                2898  v. Avetisyan, et al.
                                                            Predicate Acts
                                                             Top Q Inc.

                                                                                             Approx.    Billing
                    Covered                                                                                       Amount     Amount
 Claim Number                         Mailed By              Mailed To / Received By         Date of    Code
                    Person                                                                                         Billed     Paid
                                                                                             Mailing     Used
                                                           Allstate Property and Casualty
000418191557-03      S. L.            Top Q Inc.                Insurance Company           8/22/2016   L0172       $75.00     $75.00
                                                           Allstate Property and Casualty
000418191557-03      S. L.            Top Q Inc.                Insurance Company           8/22/2016   L0627      $322.98    $322.98
                                                           Allstate Property and Casualty
000418320743-02      A. N.            Top Q Inc.                Insurance Company           8/17/2016   E0184      $153.13    $153.13
                                                           Allstate Property and Casualty
000418320743-02      A. N.            Top Q Inc.                Insurance Company           8/17/2016   E0273       $51.00     $51.00
                                                           Allstate Property and Casualty
000418320743-02      A. N.            Top Q Inc.                Insurance Company           8/17/2016   E1399      $113.31    $113.31
                                                           Allstate Property and Casualty
000418320743-02      A. N.            Top Q Inc.                Insurance Company           8/17/2016   L0172       $75.00     $75.00
                                                           Allstate Property and Casualty
000418320743-02      A. N.            Top Q Inc.                Insurance Company           8/17/2016   L0627      $322.98    $322.98
                                                             Allstate Fire and Casualty
000419797061-03      B. L.            Top Q Inc.                Insurance Company           1/3/2017    E0855      $502.63    $502.63
                                                             Allstate Fire and Casualty
000419797061-03      B. L.            Top Q Inc.                Insurance Company           1/3/2017    L0637      $844.13    $844.13
                                                             Allstate Fire and Casualty
000419797061-03      B. L.            Top Q Inc.                Insurance Company           1/4/2017    E0184      $153.13    $153.13
                                                             Allstate Fire and Casualty
000419797061-03      B. L.            Top Q Inc.                Insurance Company           1/4/2017    E0273       $51.00     $51.00
                                                             Allstate Fire and Casualty
000419797061-03      B. L.            Top Q Inc.                Insurance Company           1/4/2017    E1399      $164.54    $164.54
                                                             Allstate Fire and Casualty
000419797061-03      B. L.            Top Q Inc.                Insurance Company           1/4/2017    L0172       $75.00     $75.00
                                                             Allstate Fire and Casualty
000419797061-03      B. L.            Top Q Inc.                Insurance Company           1/4/2017    L0627      $322.98    $322.98
                                                             Allstate Fire and Casualty
000425188109-01       S. J.           Top Q Inc.                Insurance Company           11/8/2016   E0855      $502.63    $502.63


                                                                   92
                                                                                                                                Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page375 of 114
                                                                                                94 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7094
                                                                2899  v. Avetisyan, et al.
                                                            Predicate Acts
                                                             Top Q Inc.

                                                                                           Approx.     Billing
                    Covered                                                                                      Amount     Amount
 Claim Number                         Mailed By              Mailed To / Received By       Date of     Code
                    Person                                                                                        Billed     Paid
                                                                                           Mailing      Used
                                                             Allstate Fire and Casualty
000425188109-01      S. J.            Top Q Inc.                Insurance Company         11/8/2016    L0637      $844.13    $844.13
000426700605-01      A. A.            Top Q Inc.            Allstate Insurance Company    11/14/2016   E0855      $502.63    $502.63
000426700605-01      A. A.            Top Q Inc.            Allstate Insurance Company    11/14/2016   L0637      $844.13    $844.13
000427831565-01      D. M.            Top Q Inc.            Allstate Insurance Company    11/21/2016   L0637      $844.13    $844.13
000427831565-01      D. M.            Top Q Inc.            Allstate Insurance Company    1/16/2017    E0855      $502.63    $502.63
                                                             Allstate Fire and Casualty
000428397615-02      J. M.            Top Q Inc.                Insurance Company         11/23/2016   E0855      $502.63    $502.63
                                                             Allstate Fire and Casualty
000428397615-02      J. M.            Top Q Inc.                Insurance Company         11/28/2016   L0637      $844.13    $844.13
                                                             Allstate Fire and Casualty
000429148620-03      G. R.            Top Q Inc.                Insurance Company         11/7/2016    E0190       $22.04     $22.04
                                                             Allstate Fire and Casualty
000429148620-03      G. R.            Top Q Inc.                Insurance Company         11/7/2016    E0272      $155.52    $155.52
                                                             Allstate Fire and Casualty
000429148620-03      G. R.            Top Q Inc.                Insurance Company         11/7/2016    E0273       $51.00     $51.00
                                                             Allstate Fire and Casualty
000429148620-03      G. R.            Top Q Inc.                Insurance Company         11/7/2016    E1399      $142.50    $142.50
                                                             Allstate Fire and Casualty
000429148620-03      G. R.            Top Q Inc.                Insurance Company         11/7/2016    L0172       $75.00     $75.00
                                                             Allstate Fire and Casualty
000429148620-03      G. R.            Top Q Inc.                Insurance Company         11/7/2016    L0627      $322.98    $322.98
000431082980-03      E. B.            Top Q Inc.            Allstate Insurance Company    12/6/2016    E0855      $502.63    $502.63
000432246619-02      S. B.            Top Q Inc.            Allstate Insurance Company    11/28/2016   E0190       $22.04     $22.04
000432246619-02      S. B.            Top Q Inc.            Allstate Insurance Company    11/28/2016   E0272      $155.52    $155.52
000432246619-02      S. B.            Top Q Inc.            Allstate Insurance Company    11/28/2016   E0273       $51.00     $51.00
000432246619-02      S. B.            Top Q Inc.            Allstate Insurance Company    11/28/2016   E1399      $142.50    $142.50
000432246619-02      S. B.            Top Q Inc.            Allstate Insurance Company    11/28/2016   L0172       $75.00     $75.00
000432246619-02      S. B.            Top Q Inc.            Allstate Insurance Company    11/28/2016   L0627      $322.98    $322.98
000435080866-02      C. L.            Top Q Inc.            Allstate Insurance Company    1/27/2017    L1832      $607.55    $607.55


                                                                  93
                                                                                                                               Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page376 of 114
                                                                                                95 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7095
                                                                2900  v. Avetisyan, et al.
                                                            Predicate Acts
                                                             Top Q Inc.

                                                                                           Approx.   Billing
                    Covered                                                                                    Amount     Amount
 Claim Number                         Mailed By              Mailed To / Received By       Date of   Code
                    Person                                                                                      Billed     Paid
                                                                                           Mailing    Used
000436471841-02      G. C.            Top Q Inc.            Allstate Insurance Company   1/3/2017    L0637      $844.13    $844.13




                                                                  94
                                                                                                                             Exhibit 2
                   Case
                    Case1:17-cv-04275-RPK-RML
                         1:17-cv-04275-LDH-RML Document
                                                  Document274-5 157-1 FiledFiled07/01/20
                                                                                 05/09/18 Page
                                                                                            Page377 of 114
                                                                                                 96 of 1245PageID
                                                                                                            PageID#:#:
                                             Allstate Ins. Co., et al.
                                                                7096
                                                                 2901  v. Avetisyan, et al.
                                                                    Predicate Acts
                                                          Voorhies Health Care Products, Inc.
                                            MISREPRESENTATIONS INCLUDE THE FOLLOWING:


1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the
acquisition cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, wholesale invoices, delivery receipts and/or prescriptions, that deliberately concealed
the manufacturer, make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                         Approx.       Billing
                      Covered                                                                                                     Amount       Amount
  Claim Number                              Mailed By                   Mailed To / Received By          Date of       Code
                      Person                                                                                                       Billed       Paid
                                                                                                         Mailing        Used
                                  Voorhies Health Care Products,
                                                                       Allstate Insurance Company
000271556698-15         Y. R.                 Inc.                                                      2/11/2013      E0190         $65.98       $22.04
                                  Voorhies Health Care Products,
                                                                       Allstate Insurance Company
000271556698-15         Y. R.                 Inc.                                                      2/11/2013      E0200         $78.99       $78.99
                                  Voorhies Health Care Products,
                                                                       Allstate Insurance Company
000271556698-15         Y. R.                 Inc.                                                      2/11/2013      E1399         $24.99       $24.99
                                  Voorhies Health Care Products,
                                                                       Allstate Insurance Company
000271556698-15         Y. R.                 Inc.                                                      2/11/2013      L0633        $225.99     $225.31
                                  Voorhies Health Care Products,
                                                                       Allstate Insurance Company
000271556698-15         Y. R.                 Inc.                                                      2/11/2013      L1810         $79.99       $75.00
                                  Voorhies Health Care Products,
                                                                       Allstate Insurance Company
000271556698-15         Y. R.                 Inc.                                                      2/11/2013      L1902         $48.99       $45.00
                                  Voorhies Health Care Products,
                                                                       Allstate Insurance Company
000271556698-15         Y. R.                 Inc.                                                      2/11/2013      L3650         $41.99       $40.00


                                                                            95
                                                                                                                                                  Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page378 of 114
                                                                                                97 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7097
                                                                2902  v. Avetisyan, et al.
                                                              Predicate Acts
                                                    Voorhies Health Care Products, Inc.
                                                                                             Approx.     Billing
                    Covered                                                                                        Amount     Amount
 Claim Number                          Mailed By                Mailed To / Received By      Date of     Code
                    Person                                                                                          Billed     Paid
                                                                                             Mailing      Used
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000271556698-15      Y. R.                Inc.                                              3/1/2013     E0215       $39.99     $20.93
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000271556698-15      Y. R.                Inc.                                              3/1/2013     E0272      $254.98    $154.99
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000271556698-15      Y. R.                Inc.                                              3/1/2013     E0730       $79.99     $76.25
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000271556698-15      Y. R.                Inc.                                              3/14/2013    L0637      $826.00    $826.00
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-02      S. S.                Inc.                                              5/27/2014    E2611       $94.99     $94.99
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-02      S. S.                Inc.                                              5/27/2014   L0633 LS    $225.31    $225.31
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-02      S. S.                Inc.                                              6/9/2014     E0184      $153.13    $153.13
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-02      S. S.                Inc.                                              5/27/2014    E0190       $22.04     $22.04
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-02      S. S.                Inc.                                              6/9/2014     E0199       $19.44     $19.44
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-02      S. S.                Inc.                                              6/9/2014     E0205      $113.56    $113.56
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-02      S. S.                Inc.                                              5/27/2014    E0215       $39.99     $20.93
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-02      S. S.                Inc.                                              6/9/2014     E0730       $87.00     $76.25
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-02      S. S.                Inc.                                              5/27/2014    E1399       $24.99     $24.99
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-03       I. G.               Inc.                                              6/9/2014     E0184      $153.13    $153.13
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-03       I. G.               Inc.                                              5/28/2014    E0190       $22.04     $22.04



                                                                    96
                                                                                                                                Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page379 of 114
                                                                                                98 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7098
                                                                2903  v. Avetisyan, et al.
                                                              Predicate Acts
                                                    Voorhies Health Care Products, Inc.
                                                                                              Approx.     Billing
                    Covered                                                                                         Amount     Amount
 Claim Number                          Mailed By                Mailed To / Received By       Date of     Code
                    Person                                                                                           Billed     Paid
                                                                                              Mailing      Used
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-03       I. G.               Inc.                                               6/9/2014     E0199       $19.44     $19.44
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-03       I. G.               Inc.                                               6/9/2014     E0205      $113.56    $113.56
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-03       I. G.               Inc.                                               5/28/2014    E0215       $39.99     $20.93
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-03       I. G.               Inc.                                               6/9/2014     E0730       $87.00     $76.25
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-03       I. G.               Inc.                                               5/28/2014    E1399       $24.99     $24.99
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-03       I. G.               Inc.                                               5/28/2014    E2611       $94.99     $94.99
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000324723667-03       I. G.               Inc.                                               5/28/2014   L0633 LS    $225.31    $225.31
                              Voorhies Health Care Products,    Allstate Fire and Casualty
000329192686-03      M. B.                Inc.                     Insurance Company         7/22/2014    E0184      $153.13    $153.13
                              Voorhies Health Care Products,    Allstate Fire and Casualty
000329192686-03      M. B.                Inc.                     Insurance Company         7/3/2014     E0190       $22.04     $22.04
                              Voorhies Health Care Products,    Allstate Fire and Casualty
000329192686-03      M. B.                Inc.                     Insurance Company         7/22/2014    E0199       $19.44     $19.44
                              Voorhies Health Care Products,    Allstate Fire and Casualty
000329192686-03      M. B.                Inc.                     Insurance Company         7/22/2014    E0205      $113.56    $113.56
                              Voorhies Health Care Products,    Allstate Fire and Casualty
000329192686-03      M. B.                Inc.                     Insurance Company         7/3/2014     E0215       $33.99     $20.93
                              Voorhies Health Care Products,    Allstate Fire and Casualty
000329192686-03      M. B.                Inc.                     Insurance Company         7/22/2014    E0730       $87.00     $76.25
                              Voorhies Health Care Products,    Allstate Fire and Casualty
000329192686-03      M. B.                Inc.                     Insurance Company         7/3/2014     E1399       $24.99     $24.99
                              Voorhies Health Care Products,    Allstate Fire and Casualty
000329192686-03      M. B.                Inc.                     Insurance Company         7/3/2014     E2611       $94.99     $94.99



                                                                    97
                                                                                                                                 Exhibit 2
                  Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                 Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page380 of 114
                                                                                                99 of 1245PageID
                                                                                                           PageID#:#:
                                            Allstate Ins. Co., et al.
                                                               7099
                                                                2904  v. Avetisyan, et al.
                                                              Predicate Acts
                                                    Voorhies Health Care Products, Inc.
                                                                                              Approx.     Billing
                    Covered                                                                                         Amount     Amount
 Claim Number                          Mailed By                Mailed To / Received By       Date of     Code
                    Person                                                                                           Billed     Paid
                                                                                              Mailing      Used
                              Voorhies Health Care Products,    Allstate Fire and Casualty
000329192686-03      M. B.                Inc.                     Insurance Company         7/3/2014     L0633      $225.31    $225.31
                              Voorhies Health Care Products,    Allstate Fire and Casualty
000329192686-03      M. B.                Inc.                     Insurance Company         8/11/2014    E0855      $502.63    $502.63
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000332505551-01      S. A.                Inc.                                               11/26/2014   E2611       $94.99     $94.99
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000332505551-01      S. A.                Inc.                                               11/26/2014   L0633      $225.31    $225.31
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000332505551-01      S. A.                Inc.                                               12/8/2014    E0184      $153.13    $153.13
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000332505551-01      S. A.                Inc.                                               11/26/2014   E0190       $22.04     $22.04
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000332505551-01      S. A.                Inc.                                               12/8/2014    E0199       $19.44     $19.44
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000332505551-01      S. A.                Inc.                                               12/8/2014    E0205      $113.56    $113.56
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000332505551-01      S. A.                Inc.                                               12/8/2014    E0730       $87.00     $76.25
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000332505551-01      S. A.                Inc.                                               12/8/2014    E0731       $26.25     $26.25
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000332505551-01      S. A.                Inc.                                               11/26/2014   E1399       $24.99     $24.99
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000336309489-01      A. B.                Inc.                                               9/12/2014    E0190       $22.04     $22.04
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000336309489-01      A. B.                Inc.                                               10/27/2014 E0205 IN     $113.56    $113.56
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000336309489-01      A. B.                Inc.                                               9/12/2014    E0215       $39.99     $20.93
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000336309489-01      A. B.                Inc.                                               10/27/2014 E0730 NS      $87.00     $76.25



                                                                    98
                                                                                                                                 Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page381
                                                                                              100of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7100
                                                               2905  v. Avetisyan, et al.
                                                              Predicate Acts
                                                    Voorhies Health Care Products, Inc.
                                                                                                Approx.     Billing
                    Covered                                                                                           Amount     Amount
 Claim Number                          Mailed By                 Mailed To / Received By        Date of     Code
                    Person                                                                                             Billed     Paid
                                                                                                Mailing      Used
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000336309489-01      A. B.                Inc.                                                 10/27/2014 E0731 NS      $26.25     $26.25
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000336309489-01      A. B.                Inc.                                                 9/12/2014    E2611       $94.99     $94.99
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000336309489-01      A. B.                Inc.                                                 9/12/2014    L0633      $225.31    $225.31
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000345699606-02      M. A.                Inc.                                                 1/15/2015    E0184      $153.13    $153.13
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000345699606-02      M. A.                Inc.                                                 12/22/2014   E0855      $502.63    $502.63
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000345699606-02      M. A.                Inc.                                                 12/22/2014   L0172       $75.00     $75.00
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000345699606-02      M. A.                Inc.                                                 12/22/2014   E0190       $22.04     $22.04
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000345699606-02      M. A.                Inc.                                                 1/15/2015    E0199       $19.44     $19.44
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000345699606-02      M. A.                Inc.                                                 1/15/2015    E0205      $113.56    $113.56
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000345699606-02      M. A.                Inc.                                                 12/22/2014   E0215       $39.99     $20.93
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000345699606-02      M. A.                Inc.                                                 1/15/2015    E0730       $87.00     $76.25
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000345699606-02      M. A.                Inc.                                                 1/15/2015    E0731       $26.25     $26.25
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000345699606-02      M. A.                Inc.                                                 12/22/2014   E1399       $24.99     $24.99
                              Voorhies Health Care Products,   Allstate Northbrook Indemnity
000348134859-01      B. B.                Inc.                           Company               1/15/2015    E0190       $22.04     $22.04
                              Voorhies Health Care Products,   Allstate Northbrook Indemnity
000348134859-01      B. B.                Inc.                           Company               1/15/2015    E0215       $39.99     $20.93



                                                                    99
                                                                                                                                   Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page382
                                                                                              101of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7101
                                                               2906  v. Avetisyan, et al.
                                                              Predicate Acts
                                                    Voorhies Health Care Products, Inc.
                                                                                                Approx.     Billing
                    Covered                                                                                           Amount     Amount
 Claim Number                          Mailed By                 Mailed To / Received By        Date of     Code
                    Person                                                                                             Billed     Paid
                                                                                                Mailing      Used
                              Voorhies Health Care Products,   Allstate Northbrook Indemnity
000348134859-01      B. B.                Inc.                           Company               1/15/2015    E2611       $94.99     $94.99
                              Voorhies Health Care Products,   Allstate Northbrook Indemnity
000348134859-01      B. B.                Inc.                           Company               1/15/2015   L0633 LS    $225.31    $225.31
                              Voorhies Health Care Products,   Allstate Northbrook Indemnity
000348134859-01      B. B.                Inc.                           Company               2/16/2015    E0184      $153.13    $153.13
                              Voorhies Health Care Products,   Allstate Northbrook Indemnity
000348134859-01      B. B.                Inc.                           Company               2/16/2015    E0199       $19.44     $19.44
                              Voorhies Health Care Products,   Allstate Northbrook Indemnity
000348134859-01      B. B.                Inc.                           Company               2/16/2015    E0205      $113.56    $113.56
                              Voorhies Health Care Products,   Allstate Northbrook Indemnity
000348134859-01      B. B.                Inc.                           Company               2/16/2015    E0730       $87.00     $87.00
                              Voorhies Health Care Products,   Allstate Northbrook Indemnity
000348134859-01      B. B.                Inc.                           Company               2/16/2015    E0731       $26.25     $26.25
                              Voorhies Health Care Products,   Allstate Northbrook Indemnity
000348134859-01      B. B.                Inc.                           Company               4/17/2015    L0637      $826.00    $826.00
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000349210104-02      C. H.                Inc.                                                 2/27/2015    E0855      $502.63    $502.63
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000349210104-02      C. H.                Inc.                                                 3/2/2015     E0190       $22.04     $22.04
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000349210104-02      C. H.                Inc.                                                 3/2/2015     E0215       $39.99     $20.93
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000349210104-02      C. H.                Inc.                                                 3/2/2015     E1399       $24.99     $24.99
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000349210104-02      C. H.                Inc.                                                 3/2/2015     L0172       $75.00     $75.00
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000349210104-02      C. H.                Inc.                                                 3/2/2015     L3650       $41.99     $40.00
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000372560094-01      K. B.                Inc.                                                 8/10/2015    E0190       $22.04     $22.04



                                                                    100
                                                                                                                                   Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page383
                                                                                              102of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7102
                                                               2907  v. Avetisyan, et al.
                                                              Predicate Acts
                                                    Voorhies Health Care Products, Inc.
                                                                                                 Approx.     Billing
                    Covered                                                                                            Amount     Amount
 Claim Number                          Mailed By                 Mailed To / Received By         Date of     Code
                    Person                                                                                              Billed     Paid
                                                                                                 Mailing      Used
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000372560094-01      K. B.                Inc.                                                  8/10/2015    E1399       $24.99     $24.99
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000372560094-01      K. B.                Inc.                                                  8/10/2015    E2611       $94.99     $94.99
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000372560094-01      K. B.                Inc.                                                  8/10/2015    L0633      $225.31    $225.31
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000372560094-01      K. B.                Inc.                                                  9/3/2015     E0205      $113.56    $113.56
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000372560094-01      K. B.                Inc.                                                  9/3/2015     E0730       $87.00     $76.25
                              Voorhies Health Care Products,   Allstate Property and Casualty
000373146653-01      E. D.                Inc.                      Insurance Company           7/20/2015    E0190       $22.04     $22.04
                              Voorhies Health Care Products,   Allstate Property and Casualty
000373146653-01      E. D.                Inc.                      Insurance Company           7/20/2015    E1399       $24.99     $24.99
                              Voorhies Health Care Products,   Allstate Property and Casualty
000373146653-01      E. D.                Inc.                      Insurance Company           7/20/2015    E2611       $94.99     $94.99
                              Voorhies Health Care Products,   Allstate Property and Casualty
000373146653-01      E. D.                Inc.                      Insurance Company           7/20/2015   L0633 LS    $225.31    $225.31
                              Voorhies Health Care Products,   Allstate Property and Casualty
000373146653-01      E. D.                Inc.                      Insurance Company           9/21/2015    E0205      $113.56    $113.56
                              Voorhies Health Care Products,   Allstate Property and Casualty
000373146653-01      E. D.                Inc.                      Insurance Company           9/21/2015    E0730       $87.00     $76.25
                              Voorhies Health Care Products,   Allstate Property and Casualty
000373146653-02      A. V.                Inc.                      Insurance Company           7/20/2015    E0190       $22.04     $22.04
                              Voorhies Health Care Products,   Allstate Property and Casualty
000373146653-02      A. V.                Inc.                      Insurance Company           7/20/2015    E1399       $24.99     $24.99
                              Voorhies Health Care Products,   Allstate Property and Casualty
000373146653-02      A. V.                Inc.                      Insurance Company           7/20/2015    E2611       $94.99     $94.99
                              Voorhies Health Care Products,   Allstate Property and Casualty
000373146653-02      A. V.                Inc.                      Insurance Company           7/20/2015    L0633      $225.31    $225.31



                                                                    101
                                                                                                                                    Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page384
                                                                                              103of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7103
                                                               2908  v. Avetisyan, et al.
                                                              Predicate Acts
                                                    Voorhies Health Care Products, Inc.
                                                                                                 Approx.     Billing
                    Covered                                                                                            Amount     Amount
 Claim Number                          Mailed By                 Mailed To / Received By         Date of     Code
                    Person                                                                                              Billed     Paid
                                                                                                 Mailing      Used
                              Voorhies Health Care Products,   Allstate Property and Casualty
000373146653-02      A. V.                Inc.                      Insurance Company           9/21/2015    E0205      $113.56    $113.56
                              Voorhies Health Care Products,   Allstate Property and Casualty
000373146653-02      A. V.                Inc.                      Insurance Company           9/21/2015   E0730 NS     $87.00     $76.25
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000390737153-06      E. A.                Inc.                                                  1/11/2016    E0205      $113.56    $113.56
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000390737153-06      E. A.                Inc.                                                  1/11/2016    E0730       $87.00     $76.25
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000390737153-06      E. A.                Inc.                                                  3/8/2016     E0855      $502.63    $502.63
                              Voorhies Health Care Products,
                                                               Allstate Indemnity Company
000390737153-06      E. A.                Inc.                                                  3/8/2016     L0637      $826.00    $826.00
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000396950131-05      K. G.                Inc.                                                  2/15/2016    E0190       $22.04     $22.04
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000396950131-05      K. G.                Inc.                                                  2/15/2016    E0215       $39.99     $20.93
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000396950131-05      K. G.                Inc.                                                  2/15/2016    E1399       $24.99     $24.99
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000396950131-05      K. G.                Inc.                                                  2/15/2016    E2611       $94.99     $94.99
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000396950131-05      K. G.                Inc.                                                  2/15/2016   L0633 LS    $225.31    $225.31
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000396950131-05      K. G.                Inc.                                                  3/22/2016    E0184      $153.13    $153.13
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000396950131-05      K. G.                Inc.                                                  3/22/2016    E0199       $19.44     $19.44
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000396950131-05      K. G.                Inc.                                                  3/22/2016    E0205      $113.56    $113.56
                              Voorhies Health Care Products,
                                                                Allstate Insurance Company
000396950131-05      K. G.                Inc.                                                  3/22/2016    E0730       $87.00     $76.25



                                                                    102
                                                                                                                                    Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page385
                                                                                              104of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7104
                                                               2909  v. Avetisyan, et al.
                                                              Predicate Acts
                                                    Voorhies Health Care Products, Inc.
                                                                                             Approx.     Billing
                    Covered                                                                                        Amount     Amount
 Claim Number                          Mailed By                Mailed To / Received By      Date of     Code
                    Person                                                                                          Billed     Paid
                                                                                             Mailing      Used
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000396950131-05      K. G.                Inc.                                              3/22/2016    E0855      $502.63    $502.63
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000400311767-01      C. M.                Inc.                                              3/8/2016     E0215       $39.99     $20.93
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000400311767-01      C. M.                Inc.                                              3/8/2016     E2611       $94.99     $94.99
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000400311767-01      C. M.                Inc.                                              3/8/2016    L0633 LS    $225.31    $225.31
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000400311767-01      C. M.                Inc.                                              3/8/2016     L3650       $41.99     $40.00
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000400311767-01      C. M.                Inc.                                              3/23/2016    E0205      $113.56    $113.56
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000400311767-01      C. M.                Inc.                                              3/23/2016    E0730       $87.00     $76.25
                              Voorhies Health Care Products,
                                                               Allstate Insurance Company
000400311767-01      C. M.                Inc.                                              4/5/2016     E0855      $502.63    $502.63




                                                                   103
                                                                                                                                Exhibit 2
                   Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page386
                                                                                               105of
                                                                                                   of1245 PageID#:
                                                                                                     114 PageID  #:
                                            Allstate Ins. Co., et al.
                                                               7105
                                                                2910  v. Avetisyan, et al.
                                                                    Predicate Acts
                                                          Well Care Medical Equipment LLC
                                           MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the
acquisition cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                        Approx.       Billing
                      Covered                                                                                                    Amount       Amount
  Claim Number                              Mailed By                 Mailed To / Received By           Date of       Code
                      Person                                                                                                      Billed       Paid
                                                                                                        Mailing        Used
                                  Well Care Medical Equipment         Allstate Fire and Casualty
000383218757-01         R. G.                LLC                         Insurance Company            11/24/2015      E0190          $22.04      $22.04
                                  Well Care Medical Equipment         Allstate Fire and Casualty
000383218757-01         R. G.                LLC                         Insurance Company            11/24/2015      E0217        $621.00      $621.00
                                  Well Care Medical Equipment         Allstate Fire and Casualty
000383218757-01         R. G.                LLC                         Insurance Company            11/24/2015      E0272        $155.52      $155.52
                                  Well Care Medical Equipment         Allstate Fire and Casualty
000383218757-01         R. G.                LLC                         Insurance Company            11/24/2015      E0274        $101.85      $101.85
                                  Well Care Medical Equipment         Allstate Fire and Casualty
000383218757-01         R. G.                LLC                         Insurance Company            11/24/2015      L0627        $322.98      $322.98
                                  Well Care Medical Equipment         Allstate Fire and Casualty
000383218757-01         R. G.                LLC                         Insurance Company            11/24/2015      L1832        $607.55      $607.55
                                  Well Care Medical Equipment         Allstate Fire and Casualty
000383218757-01         R. G.                LLC                         Insurance Company            11/24/2015      L3671        $690.23      $690.23



                                                                            104
                                                                                                                                                  Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page387
                                                                                              106of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7106
                                                               2911  v. Avetisyan, et al.
                                                             Predicate Acts
                                                   Well Care Medical Equipment LLC
                                                                                           Approx.     Billing
                    Covered                                                                                      Amount     Amount
  Claim Number                        Mailed By              Mailed To / Received By       Date of     Code
                    Person                                                                                        Billed     Paid
                                                                                           Mailing      Used
                              Well Care Medical Equipment    Allstate Fire and Casualty
000383218757-01       R. G.              LLC                    Insurance Company         11/24/2015   T5001      $609.75    $609.75
                              Well Care Medical Equipment    Allstate Fire and Casualty
000383218757-02      R. M.               LLC                    Insurance Company         11/24/2015   E0190       $22.04     $22.04
                              Well Care Medical Equipment    Allstate Fire and Casualty
000383218757-02      R. M.               LLC                    Insurance Company         11/24/2015   E0217      $621.00    $621.00
                              Well Care Medical Equipment    Allstate Fire and Casualty
000383218757-02      R. M.               LLC                    Insurance Company         11/24/2015   E0272      $155.52    $155.52
                              Well Care Medical Equipment    Allstate Fire and Casualty
000383218757-02      R. M.               LLC                    Insurance Company         11/24/2015   E0274      $101.85    $101.85
                              Well Care Medical Equipment    Allstate Fire and Casualty
000383218757-02      R. M.               LLC                    Insurance Company         11/24/2015   L0627      $322.98    $322.98
                              Well Care Medical Equipment    Allstate Fire and Casualty
000383218757-02      R. M.               LLC                    Insurance Company         11/24/2015   T5001      $609.75    $609.75
                              Well Care Medical Equipment
                                                            Allstate Insurance Company
000385706676-02       C. G.              LLC                                              4/5/2016     L0632     $1,150.00 $1,150.00
                              Well Care Medical Equipment    Allstate Fire and Casualty
000390991347-01       K. F.              LLC                    Insurance Company         2/9/2016     E0217      $647.82    $647.82
                              Well Care Medical Equipment    Allstate Fire and Casualty
000390991347-01       K. F.              LLC                    Insurance Company         2/9/2016     L1951      $593.92    $593.92
                              Well Care Medical Equipment    Allstate Fire and Casualty
000390991347-01       K. F.              LLC                    Insurance Company         2/9/2016     L3808      $310.80    $310.80
                              Well Care Medical Equipment    Allstate Fire and Casualty
000413760570-01       R. J.              LLC                    Insurance Company         8/23/2016    E0190       $22.04     $22.04
                              Well Care Medical Equipment    Allstate Fire and Casualty
000413760570-01       R. J.              LLC                    Insurance Company         8/23/2016    E0217      $647.82    $647.82
                              Well Care Medical Equipment    Allstate Fire and Casualty
000413760570-01       R. J.              LLC                    Insurance Company         8/23/2016    E0272      $155.52    $155.52
                              Well Care Medical Equipment    Allstate Fire and Casualty
000413760570-01       R. J.              LLC                    Insurance Company         8/23/2016    E0274      $101.85    $101.85


                                                                  105
                                                                                                                               Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page388
                                                                                              107of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7107
                                                               2912  v. Avetisyan, et al.
                                                             Predicate Acts
                                                   Well Care Medical Equipment LLC
                                                                                             Approx.    Billing
                    Covered                                                                                       Amount      Amount
  Claim Number                        Mailed By              Mailed To / Received By         Date of    Code
                    Person                                                                                         Billed      Paid
                                                                                             Mailing     Used
                              Well Care Medical Equipment     Allstate Fire and Casualty
000413760570-01       R. J.              LLC                     Insurance Company          8/23/2016   L0174      $130.00     $130.00
                              Well Care Medical Equipment     Allstate Fire and Casualty
000413760570-01       R. J.              LLC                     Insurance Company          8/23/2016   L0627      $322.98     $322.98
                              Well Care Medical Equipment     Allstate Fire and Casualty
000413760570-01       R. J.              LLC                     Insurance Company          8/23/2016   L1832      $607.55     $607.55
                              Well Care Medical Equipment     Allstate Fire and Casualty
000413760570-01       R. J.              LLC                     Insurance Company          8/23/2016   T5001      $609.75     $609.75
                              Well Care Medical Equipment
                                                            Allstate Insurance Company
000413919283-01      M. C.               LLC                                                9/16/2016   E0855      $502.63     $502.63
                              Well Care Medical Equipment    Allstate Fire and Casualty
000428397615-02       J. M.              LLC                     Insurance Company          11/7/2016   T5001      $609.75     $609.75
                              Well Care Medical Equipment   Allstate New Jersey Insurance
000431723246-01       M. P.              LLC                          Company               1/3/2017    E0190       $44.08       $7.71
                              Well Care Medical Equipment   Allstate New Jersey Insurance
000431723246-01       M. P.              LLC                          Company               1/3/2017    E0217     $1,295.64    $155.09
                              Well Care Medical Equipment   Allstate New Jersey Insurance
000431723246-01       M. P.              LLC                          Company               1/3/2017    E0272      $311.04      $54.43
                              Well Care Medical Equipment   Allstate New Jersey Insurance
000431723246-01       M. P.              LLC                          Company               1/3/2017    E0274      $203.70      $47.21
                              Well Care Medical Equipment   Allstate New Jersey Insurance
000431723246-01       M. P.              LLC                          Company               1/3/2017    L0130      $367.98      $64.40
                              Well Care Medical Equipment   Allstate New Jersey Insurance
000431723246-01       M. P.              LLC                          Company               1/3/2017    L0627      $645.96     $113.04
                              Well Care Medical Equipment   Allstate New Jersey Insurance
000431723246-01       M. P.              LLC                          Company               1/3/2017    T5001     $1,219.50    $243.90
                              Well Care Medical Equipment   Allstate New Jersey Insurance
000431723246-01       M. P.              LLC                          Company               2/23/2017   E0855      $502.63     $175.92




                                                                   106
                                                                                                                                 Exhibit 2
                   Case
                   Case1:17-cv-04275-RPK-RML
                        1:17-cv-04275-LDH-RML Document
                                                Document274-5 157-1 FiledFiled07/01/20
                                                                                05/09/18 Page
                                                                                           Page389
                                                                                               108of
                                                                                                   of1245 PageID#:
                                                                                                     114 PageID  #:
                                            Allstate Ins. Co., et al.
                                                               7108
                                                                2913  v. Avetisyan, et al.
                                                                      Predicate Acts
                                                                        XVV, Inc.
                                           MISREPRESENTATIONS INCLUDE THE FOLLOWING:



1. False and misleading statements as to the nature, quality and cost of the DME and/or orthotic devices purportedly provided to No-fault Claimants.
2. False and misleading statements as to the reimbursement amounts the Retailer was entitled to receive under the No-fault Law.
3. False and misleading statements that the billed for DME and/or orthotic devices were actually provided.
4. False and misleading statements that the charges for the DME and/or orthotic devices purportedly provided did not exceed the lesser of the
acquisition cost of the medical equipment plus 50% or the usual and customary price charged to the public with respect to Non-Fee Schedule items.
5. False and misleading submission of documents, including bills, delivery receipts and/or prescriptions, that deliberately concealed the manufacturer,
make, model, size and quality of the items the No-fault Claimants allegedly received.
6. False and misleading statements concealing that the DME and/or orthotic devices were prescribed and supplied pursuant to a pre-determined,
fraudulent protocol.




                                                                                                         Approx.      Billing
                      Covered                                                                                                    Amount      Amount
  Claim Number                              Mailed By                   Mailed To / Received By          Date of      Code
                      Person                                                                                                      Billed      Paid
                                                                                                         Mailing       Used
                                                                        Allstate Fire and Casualty
000401594148-02         S. S.               XVV, Inc.                      Insurance Company           4/1/2016       E0190         $22.04      $22.04
                                                                        Allstate Fire and Casualty
000401594148-02         S. S.               XVV, Inc.                      Insurance Company           4/1/2016       E0199         $19.48      $19.48
                                                                        Allstate Fire and Casualty
000401594148-02         S. S.               XVV, Inc.                      Insurance Company           4/1/2016       E0215         $20.93      $20.93
                                                                        Allstate Fire and Casualty
000401594148-02         S. S.               XVV, Inc.                      Insurance Company           4/1/2016       E2612        $382.02     $382.02
                                                                        Allstate Fire and Casualty
000401594148-02         S. S.               XVV, Inc.                      Insurance Company           4/1/2016       L0631        $806.64     $806.64
                                                                        Allstate Fire and Casualty
000401594148-02         S. S.               XVV, Inc.                      Insurance Company           4/1/2016       L1832        $607.55     $549.18
                                                                        Allstate Fire and Casualty
000401594148-02         S. S.               XVV, Inc.                      Insurance Company           4/1/2016       L1971        $331.47     $331.47



                                                                            107
                                                                                                                                                  Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page390
                                                                                              109of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7109
                                                               2914  v. Avetisyan, et al.
                                                           Predicate Acts
                                                             XVV, Inc.
                                                                                           Approx.     Billing
                    Covered                                                                                      Amount     Amount
 Claim Number                         Mailed By              Mailed To / Received By       Date of     Code
                    Person                                                                                        Billed     Paid
                                                                                           Mailing      Used
                                                             Allstate Fire and Casualty
000401594148-02      S. S.            XVV, Inc.                 Insurance Company         4/1/2016     L3984      $260.00    $260.00
                                                             Allstate Fire and Casualty
000401594148-02      S. S.            XVV, Inc.                 Insurance Company         4/12/2016   E0730 KK     $76.25     $76.25
                                                             Allstate Fire and Casualty
000401594148-02      S. S.            XVV, Inc.                 Insurance Company         4/22/2016   E0855 KX    $502.63    $502.63
                                                             Allstate Fire and Casualty
000401594148-02      S. S.            XVV, Inc.                 Insurance Company         4/25/2016   L0637 KX    $844.13    $844.13
                                                             Allstate Fire and Casualty
000401594148-10      S. D.            XVV, Inc.                 Insurance Company         3/29/2016    E0190       $22.04     $22.04
                                                             Allstate Fire and Casualty
000401594148-10      S. D.            XVV, Inc.                 Insurance Company         3/29/2016    E0199       $19.48     $19.48
                                                             Allstate Fire and Casualty
000401594148-10      S. D.            XVV, Inc.                 Insurance Company         3/29/2016    E0215       $20.93     $20.93
                                                             Allstate Fire and Casualty
000401594148-10      S. D.            XVV, Inc.                 Insurance Company         3/29/2016    E2612      $382.02    $382.02
                                                             Allstate Fire and Casualty
000401594148-10      S. D.            XVV, Inc.                 Insurance Company         3/29/2016    L0180      $233.00    $233.00
                                                             Allstate Fire and Casualty
000401594148-10      S. D.            XVV, Inc.                 Insurance Company         3/29/2016    L0631      $806.64    $806.64
                                                             Allstate Fire and Casualty
000401594148-10      S. D.            XVV, Inc.                 Insurance Company         3/29/2016    L1832      $607.55    $549.18
                                                             Allstate Fire and Casualty
000401594148-10      S. D.            XVV, Inc.                 Insurance Company         4/6/2016    E0730 KX     $76.25     $76.25
                                                             Allstate Fire and Casualty
000401594148-10      S. D.            XVV, Inc.                 Insurance Company         4/22/2016   E0855 KX    $502.63    $502.63
                                                             Allstate Fire and Casualty
000401594148-10      S. D.            XVV, Inc.                 Insurance Company         4/22/2016    L1845      $693.00    $693.00
                                                             Allstate Fire and Casualty
000401594148-10      S. D.            XVV, Inc.                 Insurance Company         4/25/2016   L0637 KX    $844.13    $844.13


                                                                108
                                                                                                                               Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page391
                                                                                              110of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7110
                                                               2915  v. Avetisyan, et al.
                                                           Predicate Acts
                                                             XVV, Inc.
                                                                                           Approx.     Billing
                    Covered                                                                                      Amount     Amount
 Claim Number                         Mailed By              Mailed To / Received By       Date of     Code
                    Person                                                                                        Billed     Paid
                                                                                           Mailing      Used
                                                             Allstate Fire and Casualty
000401594148-11      K. S.            XVV, Inc.                 Insurance Company         4/11/2016    E0190       $22.04     $22.04
                                                             Allstate Fire and Casualty
000401594148-11      K. S.            XVV, Inc.                 Insurance Company         4/11/2016    E0199       $19.48     $19.48
                                                             Allstate Fire and Casualty
000401594148-11      K. S.            XVV, Inc.                 Insurance Company         4/11/2016    E0215       $20.93     $20.93
                                                             Allstate Fire and Casualty
000401594148-11      K. S.            XVV, Inc.                 Insurance Company         4/11/2016    E2612      $382.02    $382.02
                                                             Allstate Fire and Casualty
000401594148-11      K. S.            XVV, Inc.                 Insurance Company         4/11/2016    L0631      $806.64    $806.64
                                                             Allstate Fire and Casualty
000401594148-11      K. S.            XVV, Inc.                 Insurance Company         4/11/2016    L1832      $607.55    $607.55
                                                             Allstate Fire and Casualty
000401594148-11      K. S.            XVV, Inc.                 Insurance Company         4/26/2016   E0855 KX    $502.63    $502.63
                                                             Allstate Fire and Casualty
000401594148-11      K. S.            XVV, Inc.                 Insurance Company         4/26/2016   L0637 KX    $844.13    $844.13
                                                             Allstate Fire and Casualty
000401594148-11      K. S.            XVV, Inc.                 Insurance Company         4/26/2016   L1845 KX    $693.00    $693.00
                                                             Allstate Fire and Casualty
000401594148-11      K. S.            XVV, Inc.                 Insurance Company         4/26/2016    L3960      $372.50    $372.50
                                                             Allstate Fire and Casualty
000401594148-11      K. S.            XVV, Inc.                 Insurance Company         5/3/2016    E0730 KX     $76.25     $76.25
                                                             Allstate Fire and Casualty
000403939192-01      E. F.            XVV, Inc.                 Insurance Company         4/26/2016   E2612 KX    $382.02    $382.02
                                                             Allstate Fire and Casualty
000403939192-01      E. F.            XVV, Inc.                 Insurance Company         4/26/2016   L0180 KX    $233.00    $233.00
                                                             Allstate Fire and Casualty
000403939192-01      E. F.            XVV, Inc.                 Insurance Company         4/26/2016   L0631 KX    $806.64    $806.64
                                                             Allstate Fire and Casualty
000403939192-01      E. F.            XVV, Inc.                 Insurance Company         5/2/2016    E0215 KX     $20.93     $20.93


                                                                109
                                                                                                                               Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page392
                                                                                              111of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7111
                                                               2916  v. Avetisyan, et al.
                                                           Predicate Acts
                                                             XVV, Inc.
                                                                                             Approx.     Billing
                    Covered                                                                                        Amount     Amount
 Claim Number                         Mailed By              Mailed To / Received By         Date of     Code
                    Person                                                                                          Billed     Paid
                                                                                             Mailing      Used
                                                             Allstate Fire and Casualty
000403939192-01      E. F.            XVV, Inc.                 Insurance Company           5/2/2016    E0730 KX     $76.25     $76.25
                                                             Allstate Fire and Casualty
000405596346-02       J. J.           XVV, Inc.                 Insurance Company           4/28/2016   E2612 KX    $382.02    $382.02
                                                             Allstate Fire and Casualty
000405596346-02       J. J.           XVV, Inc.                 Insurance Company           4/28/2016   L0180 KX    $233.00    $233.00
                                                             Allstate Fire and Casualty
000405596346-02       J. J.           XVV, Inc.                 Insurance Company           4/28/2016   L0631 KX    $806.64    $806.64
                                                             Allstate Fire and Casualty
000405596346-02       J. J.           XVV, Inc.                 Insurance Company           5/13/2016   E0215 KX     $20.93     $20.93
                                                             Allstate Fire and Casualty
000405596346-02       J. J.           XVV, Inc.                 Insurance Company           5/13/2016   E0730 KX     $76.25     $76.25
                                                           Allstate Property and Casualty
000407491406-01      J. D.            XVV, Inc.                 Insurance Company           5/19/2016    E0190       $22.04     $22.04
                                                           Allstate Property and Casualty
000407491406-01      J. D.            XVV, Inc.                 Insurance Company           5/19/2016    E0199       $19.48     $19.48
                                                           Allstate Property and Casualty
000407491406-01      J. D.            XVV, Inc.                 Insurance Company           5/19/2016    E0730       $76.25     $76.25
                                                           Allstate Property and Casualty
000407491406-01      J. D.            XVV, Inc.                 Insurance Company           5/19/2016    E2601       $55.29     $55.29
                                                           Allstate Property and Casualty
000407491406-01      J. D.            XVV, Inc.                 Insurance Company           5/19/2016    E2611      $282.40    $282.40
                                                           Allstate Property and Casualty
000407491406-01      J. D.            XVV, Inc.                 Insurance Company           5/19/2016    E2612      $382.02    $382.02
                                                           Allstate Property and Casualty
000407491406-01      J. D.            XVV, Inc.                 Insurance Company           5/19/2016    L0180      $233.00    $233.00
                                                           Allstate Property and Casualty
000407491406-01      J. D.            XVV, Inc.                 Insurance Company           5/19/2016    L0631      $806.64    $806.64
                                                           Allstate Property and Casualty
000407491406-01      J. D.            XVV, Inc.                 Insurance Company           5/19/2016    L1832      $607.55    $549.18


                                                                 110
                                                                                                                                 Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page393
                                                                                              112of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7112
                                                               2917  v. Avetisyan, et al.
                                                           Predicate Acts
                                                             XVV, Inc.
                                                                                             Approx.      Billing
                    Covered                                                                                         Amount     Amount
 Claim Number                         Mailed By              Mailed To / Received By         Date of      Code
                    Person                                                                                           Billed     Paid
                                                                                             Mailing       Used
                                                           Allstate Property and Casualty
000407491406-01      J. D.            XVV, Inc.                 Insurance Company           5/19/2016     L3984      $260.00    $260.00
000408088037-03      M. B.            XVV, Inc.             Allstate Indemnity Company      4/4/2016      E0190       $22.04     $22.04
000408088037-03      M. B.            XVV, Inc.             Allstate Indemnity Company      4/4/2016      E0199       $19.48     $19.48
000408088037-03      M. B.            XVV, Inc.             Allstate Indemnity Company      4/4/2016      E0215       $20.93     $20.93
000408088037-03      M. B.            XVV, Inc.             Allstate Indemnity Company      4/4/2016      E2612      $382.02    $382.02
000408088037-03      M. B.            XVV, Inc.             Allstate Indemnity Company      4/4/2016      L0180      $233.00    $233.00
000408088037-03      M. B.            XVV, Inc.             Allstate Indemnity Company      4/4/2016      L0631      $806.64    $806.64
000408088037-03      M. B.            XVV, Inc.             Allstate Indemnity Company      4/4/2016      L1832      $607.55    $549.18
000408088037-03      M. B.            XVV, Inc.             Allstate Indemnity Company      5/6/2016     L0637 KX    $844.13    $844.13
000408088037-03      M. B.            XVV, Inc.             Allstate Indemnity Company      5/6/2016      L3960      $372.50    $372.50
                                                             Allstate Fire and Casualty
000417885894-08      D. S.            XVV, Inc.                 Insurance Company           10/10/2016    L0637      $844.13    $844.13
000419602759-07      M. P.            XVV, Inc.             Allstate Insurance Company      8/29/2016    E2612 KX    $382.02    $382.02
000419602759-07      M. P.            XVV, Inc.             Allstate Insurance Company      8/29/2016    L0180 KX    $233.00    $233.00
000419602759-07      M. P.            XVV, Inc.             Allstate Insurance Company      8/29/2016    L0631 KX    $806.64    $806.64
000419602759-07      M. P.            XVV, Inc.             Allstate Insurance Company      9/2/2016     E0215 KX     $20.93     $20.93
000419602759-07      M. P.            XVV, Inc.             Allstate Insurance Company      9/2/2016     E0730 KX     $76.25     $76.25
000419602759-07      M. P.            XVV, Inc.             Allstate Insurance Company      9/22/2016    E0855 KX    $502.63    $502.63
000419602759-07      M. P.            XVV, Inc.             Allstate Insurance Company      9/27/2016     L0637      $844.13    $844.13
000421155839-02      S. A.            XVV, Inc.             Allstate Insurance Company      9/8/2016     E2612 KX    $382.02    $382.02
000421155839-02      S. A.            XVV, Inc.             Allstate Insurance Company      9/8/2016     L0180 KX    $233.00    $233.00
000421155839-02      S. A.            XVV, Inc.             Allstate Insurance Company      9/8/2016     L0631 KX    $806.64    $806.64
000421155839-02      S. A.            XVV, Inc.             Allstate Insurance Company      9/16/2016    E0215 KX     $20.93     $20.93
000421155839-02      S. A.            XVV, Inc.             Allstate Insurance Company      9/16/2016    E0730 KX     $76.25     $76.25
                                                             Allstate Fire and Casualty
000427364096-05      G. P.            XVV, Inc.                 Insurance Company           11/14/2016 E0215 KX       $20.93     $20.93
                                                             Allstate Fire and Casualty
000427364096-05      G. P.            XVV, Inc.                 Insurance Company           11/14/2016 E0730 KX       $76.25     $76.25




                                                                 111
                                                                                                                                  Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page394
                                                                                              113of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7113
                                                               2918  v. Avetisyan, et al.
                                                           Predicate Acts
                                                             XVV, Inc.
                                                                                             Approx.      Billing
                    Covered                                                                                         Amount     Amount
 Claim Number                         Mailed By              Mailed To / Received By         Date of      Code
                    Person                                                                                           Billed     Paid
                                                                                             Mailing       Used
                                                             Allstate Fire and Casualty
000427364096-05      G. P.            XVV, Inc.                 Insurance Company           11/14/2016 E2612 KX      $382.02    $382.02
                                                             Allstate Fire and Casualty
000427364096-05      G. P.            XVV, Inc.                 Insurance Company           11/14/2016 L0180 KX      $233.00    $233.00
                                                             Allstate Fire and Casualty
000427364096-05      G. P.            XVV, Inc.                 Insurance Company           11/14/2016 L0631 KX      $806.64    $806.64
                                                             Allstate Fire and Casualty
000427364096-05      G. P.            XVV, Inc.                 Insurance Company           11/22/2016 L0637 KX      $844.13    $844.13
                                                             Allstate Fire and Casualty
000427364096-05      G. P.            XVV, Inc.                 Insurance Company           11/23/2016 E0855 KX      $502.63    $502.63
                                                           Allstate Property and Casualty
000429959850-04      N. B.            XVV, Inc.                 Insurance Company           11/14/2016 E0215 KX       $20.93     $20.93
                                                           Allstate Property and Casualty
000429959850-04      N. B.            XVV, Inc.                 Insurance Company           11/14/2016 E0730 KX       $76.25     $76.25
                                                           Allstate Property and Casualty
000429959850-04      N. B.            XVV, Inc.                 Insurance Company           11/14/2016 E2612 KX      $382.02    $382.02
                                                           Allstate Property and Casualty
000429959850-04      N. B.            XVV, Inc.                 Insurance Company           11/14/2016 L0180 KX      $233.00    $233.00
                                                           Allstate Property and Casualty
000429959850-04      N. B.            XVV, Inc.                 Insurance Company           11/14/2016   L0631 KX    $806.64    $806.64
000436726953-02      A. R.            XVV, Inc.             Allstate Insurance Company      1/9/2017     E0190 KX     $22.04     $22.04
000436726953-02      A. R.            XVV, Inc.             Allstate Insurance Company      1/9/2017     E0199 KX     $19.48     $19.48
000436726953-02      A. R.            XVV, Inc.             Allstate Insurance Company      1/9/2017     E0730 KX     $76.25     $76.25
000436726953-02      A. R.            XVV, Inc.             Allstate Insurance Company      1/9/2017     E2601 KX     $55.29     $55.29
000436726953-02      A. R.            XVV, Inc.             Allstate Insurance Company      1/9/2017     E2611 KX    $282.40    $282.40
000436726953-02      A. R.            XVV, Inc.             Allstate Insurance Company      1/9/2017     E2612 KX    $382.02    $382.02
000436726953-02      A. R.            XVV, Inc.             Allstate Insurance Company      1/9/2017     L0180 KX    $233.00    $233.00
000436726953-02      A. R.            XVV, Inc.             Allstate Insurance Company      1/9/2017     L0631 KX    $806.64    $806.64
                                                             Allstate Fire and Casualty
000437601073-01      B. W.            XVV, Inc.                 Insurance Company           1/19/2017     E2612      $382.02    $382.02


                                                                 112
                                                                                                                                  Exhibit 2
                  Case
                  Case1:17-cv-04275-RPK-RML
                       1:17-cv-04275-LDH-RML Document
                                               Document274-5 157-1 FiledFiled07/01/20
                                                                               05/09/18 Page
                                                                                          Page395
                                                                                              114of
                                                                                                  of1245 PageID#:
                                                                                                    114 PageID  #:
                                           Allstate Ins. Co., et al.
                                                              7114
                                                               2919  v. Avetisyan, et al.
                                                           Predicate Acts
                                                             XVV, Inc.
                                                                                          Approx.     Billing
                    Covered                                                                                     Amount     Amount
 Claim Number                         Mailed By              Mailed To / Received By      Date of     Code
                    Person                                                                                       Billed     Paid
                                                                                          Mailing      Used
                                                            Allstate Fire and Casualty
000437601073-01      B. W.            XVV, Inc.                Insurance Company         1/19/2017    L0180      $233.00    $233.00
                                                            Allstate Fire and Casualty
000437601073-01      B. W.            XVV, Inc.                Insurance Company         1/19/2017    L0631      $806.64    $806.64
                                                            Allstate Fire and Casualty
000437601073-01      B. W.            XVV, Inc.                Insurance Company         1/27/2017   E0215 KX     $20.93     $20.93
                                                            Allstate Fire and Casualty
000437601073-01      B. W.            XVV, Inc.                Insurance Company         1/27/2017   E0730 KX     $76.25     $76.25
000441679321-01      S. T.            XVV, Inc.            Allstate Indemnity Company    2/20/2017   E2612 KX    $382.02    $297.59
000441679321-01      S. T.            XVV, Inc.            Allstate Indemnity Company    2/20/2017   L0180 KX    $233.00    $233.00
000441679321-01      S. T.            XVV, Inc.            Allstate Indemnity Company    2/20/2017   L0631 KX    $806.64    $806.64
000441679321-01      S. T.            XVV, Inc.            Allstate Indemnity Company    2/22/2017    E0215       $20.93     $20.93
000441679321-01      S. T.            XVV, Inc.            Allstate Indemnity Company    2/22/2017    E0730       $76.25     $76.25




                                                                113
                                                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                             Document274-5
                                      157-2Filed 07/01/20
                                             Filed 05/09/18Page
                                                            Page396 of218
                                                                 1 of  1245 PageID
                                                                          PageID #:#:
                                      7115
                                       2920


    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                                          X
    ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY                )
    INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, ALLSTATE NEW           ) CIVIL ACTION
                                                                          ) No. 17­CV­04275
    JERSEY INSURANCE COMPANY, ALLSTATE NEW JERSEY PROPERTY AND
                                                                          ) (LDH) (RML)
    CASUALTY INSURANCE COMPANY, ALLSTATE PROPERTY AND CASUALTY            )
    INSURANCE COMPANY, AND NORTHBROOK INDEMNITY COMPANY,                  )
                                                                          )
                                 Plaintiffs,                              )
             -against-                                                    )
                                                                          )
    ARTUR AVETISYAN, ZINOVY AYZENBERG, DANIEL BATUROV, ALEXANDER          )
    BLANTZ, ALEXANDR CHERNYSHEV, LEVY DAVIDOV, TATYANA FEDEROV,           )
                                                                          )
    OLGA GINDINOVA, JANE GOMBERG, NAUM GOMBERG, ANNA GORBACHEVA,
                                                                          )
    LENNY KAGAN, ALBERT KHAIMOV, MURDAKHAY KHAIMOV, YEFIM                 )
    KLIKSHTEYN, ZLATISLAV KOMISARCHIK, ALEXANDRA MATLYUK, GREGORY         )
    MILLER, EDWARD MOLDOVANKSY, INESSA MUCHNIK, SERGE OGAN, IGOR          )
    SARNOV, BRUNO SKAPARS, ACE ORTHOPEDIC SERVICES, INC., ADVANCED        )
                                                                          )
    ORTHOPEDIC SOLUTIONS INC., ADVANCED PHARMACY, INC., ALMATCARE
                                                                          )
    MEDICAL SUPPLY INC., AOM MEDICAL SUPPLY, INC., AVA CUSTOM SUPPLY      )
    INC., BA2RO INC., DAILY MEDICAL EQUIPMENT DISTRIBUTION CENTER,        )
    INC., EAST 19 MEDICAL SUPPLY CORP., GERRITSEN MEDCARE INC., HELPFUL   )
    MEDICAL SUPPLY, CORP., LENEX SERVICES INC., LIDA’S MEDICAL SUPPLY     )
                                                                          )
    INC., LIFE EQUIPMENT INC., MED EQUIPMENTS SERVICE, INC., ORION
                                                                          )
    SUPPLIES INC., PROMPT MEDICAL SUPPLY INC., RIGHT CHOICE MEDICAL       )
    SUPPLY INC., SKAPARS HEALTH PRODUCTS INC., SMART CHOICE MEDICAL       )
    SUPPLY, INC., TOP Q INC., VOORHIES HEALTH CARE PRODUCTS, INC., WELL   )
    CARE MEDICAL EQUIPMENT LLC, XVV, INC., IGAL BLANTZ, GALA TRADING      )
                                                                          )
    INC., IG&NAT SERVICES, INC., JOHN DOES 1 THROUGH 20 AND ABC
                                                                          )
    CORPORATIONS 1 THROUGH 20,                                            )
                                                                          )
                                Defendants.                               )
                                                                          X



                              COMPENDIUM OF EXHIBITS
                                   VOLUME I of III
                                  (EXHIBITS 1 to 3)




                                MORRISON MAHONEY LLP
                               ATTORNEYS FOR PLAINTIFFS
                                120 BROADWAY, SUITE 1010
                               NEW YORK, NEW YORK 10271




                                                                                    Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                             Document274-5
                                      157-2Filed 07/01/20
                                             Filed 05/09/18Page
                                                            Page397 of218
                                                                 2 of  1245 PageID
                                                                          PageID #:#:
                                      7116
                                       2921




                             EXHIBIT 1


                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-2Filed    07/01/20
                                                        Filed 05/09/18Page  398
                                                                         Page    of218
                                                                              3 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7117
                                              2922  v. Avetisyan, et al.
 Representative Claims Submitted by Retailers Containing Substantially Similar Delivery Receipts and/or
                                    Assignment of Benefits Forms

                            Claimant                                                   Date of
        Claim Number                                      Retailer
                             Initials                                                  Service
        000391825171-06       A.B.             Ace Orthopedic Services, Inc.           12/22/15
        000418446761-01       A.N.             Ace Orthopedic Services, Inc.           8/18/16
        000411877913-02       D.K.             Ace Orthopedic Services, Inc.           8/17/16
        000412885485-01        F.P.            Ace Orthopedic Services, Inc.            6/6/16
        000420666935-03       G.F.             Ace Orthopedic Services, Inc.           8/18/16
        000410526172-05       G.S.             Ace Orthopedic Services, Inc.            6/3/16
        000388149213-06       H.C.             Ace Orthopedic Services, Inc.            2/4/16
        000398533851-09        J.G.            Ace Orthopedic Services, Inc.           3/11/16
        000397709956-02        J.S.            Ace Orthopedic Services, Inc.           2/29/16
        000402677876-05        L.E.            Ace Orthopedic Services, Inc.            4/7/16
        000398533851-04       M.M.             Ace Orthopedic Services, Inc.           3/11/16
        000412679938-02       N.A.             Ace Orthopedic Services, Inc.           6/14/16
        000404624140-02       P.D.             Ace Orthopedic Services, Inc.           5/26/16
        000407262468-01        S.Z.            Ace Orthopedic Services, Inc.           5/18/16
        000391825171-01       V.T.             Ace Orthopedic Services, Inc.           12/22/15
        000410017206-01       C.K.           Advanced Orthopedic Solutions Inc.        6/22/16
        000433819406-02       C.M.           Advanced Orthopedic Solutions Inc.         1/2/17
        000435002761-02       G.H.           Advanced Orthopedic Solutions Inc.        1/25/17
        000429545857-02        G.J.          Advanced Orthopedic Solutions Inc.        11/29/16
        000408360519-02        J.G.          Advanced Orthopedic Solutions Inc.         6/3/16
        000412152035-02       K.M.           Advanced Orthopedic Solutions Inc.        6/22/16
        000415000231-01       L.K.           Advanced Orthopedic Solutions Inc.        6/29/16
        000437014236-02       M.N.           Advanced Orthopedic Solutions Inc.        1/12/17
        000431314756-01       A.R.               Advanced Pharmacy, Inc.               10/6/16
        000414859926-05       B.C.               Advanced Pharmacy, Inc.               11/14/16
        000440791796-01       B.M.               Advanced Pharmacy, Inc.               11/10/16
        000417465200-01       D.N.               Advanced Pharmacy, Inc.               8/22/16
        000417465200-05       D.R.               Advanced Pharmacy, Inc.               8/10/16
        000429170384-02       E.H.               Advanced Pharmacy, Inc.               9/13/16
        000424677417-02        E.S.              Advanced Pharmacy, Inc.               9/22/16
        000437441843-02        J.D.              Advanced Pharmacy, Inc.               12/24/16
        000442346417-02       L.A.               Advanced Pharmacy, Inc.                3/2/17
        000423718758-03       M.M.               Advanced Pharmacy, Inc.               10/21/16
        000412679938-02       N.A.               Advanced Pharmacy, Inc.               6/21/16
        000406651851-02        S.S.              Advanced Pharmacy, Inc.               8/18/16
        000419146535-01       V.B.               Advanced Pharmacy, Inc.               10/5/16
        000437372931-01       V.S.               Advanced Pharmacy, Inc.               12/21/16
        000406090035-01       W.W.               Advanced Pharmacy, Inc.               7/22/16
        000408669091-02       B.C.             Almatcare Medical Supply Inc.           5/24/16
        000437601073-01       B.W.             Almatcare Medical Supply Inc.           12/8/16
        000405596346-01        C.J.            Almatcare Medical Supply Inc.           4/27/16
        000434841219-02        J.C.            Almatcare Medical Supply Inc.           11/17/16
        000432281368-04        J.D.            Almatcare Medical Supply Inc.           10/26/16


                                                   1                                           Exhibit 1
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-2Filed    07/01/20
                                                        Filed 05/09/18Page  399
                                                                         Page    of218
                                                                              4 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7118
                                              2923  v. Avetisyan, et al.
 Representative Claims Submitted by Retailers Containing Substantially Similar Delivery Receipts and/or
                                    Assignment of Benefits Forms

                            Claimant                                                   Date of
        Claim Number                                      Retailer
                             Initials                                                  Service
        000418288908-02        J.F.             Almatcare Medical Supply Inc.           7/7/16
        000441414315-01        J.S.             Almatcare Medical Supply Inc.          2/15/17
        000427717475-03       K.C.              Almatcare Medical Supply Inc.          9/27/16
        000432387876-02        K.J.             Almatcare Medical Supply Inc.          11/10/16
        000407028307-02       L.H.              Almatcare Medical Supply Inc.           6/3/16
        000419602759-07       M.P.              Almatcare Medical Supply Inc.          7/20/16
        000410884431-03        N.J.             Almatcare Medical Supply Inc.           5/4/16
        000422865287-02       N.P.              Almatcare Medical Supply Inc.          8/26/16
        000417885894-03        R.J.             Almatcare Medical Supply Inc.          6/29/16
        000444284475-01       T.D.              Almatcare Medical Supply Inc.          2/14/17
        000334348869-03        A.J.              AOM Medical Supply, Inc.              9/22/14
        000324749084-04       C.G.               AOM Medical Supply, Inc.               6/3/14
        000338915085-02       G.W.               AOM Medical Supply, Inc.              9/12/14
        000323637330-02       J.M.               AOM Medical Supply, Inc.              6/25/14
        000324614858-02       J.M.               AOM Medical Supply, Inc.              7/24/14
        000326395539-02        J.N.              AOM Medical Supply, Inc.              6/17/14
        000336719711-01        J.N.              AOM Medical Supply, Inc.              9/30/14
        000335947412-10        J.S.              AOM Medical Supply, Inc.              8/26/14
        000332848597-01        K.J.              AOM Medical Supply, Inc.              9/10/14
        000329539430-02       K.M.               AOM Medical Supply, Inc.              6/19/14
        000324606623-02       L.C.               AOM Medical Supply, Inc.              6/20/14
        000325275196-01        L.E.              AOM Medical Supply, Inc.              6/24/14
        000329252571-01        P.F.              AOM Medical Supply, Inc.              8/14/14
        000330623299-08        R.F.              AOM Medical Supply, Inc.              7/24/14
        000330623299-02        T.T.              AOM Medical Supply, Inc.               9/3/14
        000409116084-02       C.A.                AVA Custom Supply Inc.                6/7/16
        000399685162-02       C.E.                AVA Custom Supply Inc.               3/22/16
        000403357098-01       E.W.                AVA Custom Supply Inc.               4/19/16
        000435415450-04        J.H.               AVA Custom Supply Inc.               2/22/17
        000423223775-02        J.L.               AVA Custom Supply Inc.               1/19/17
        000438048076-02        J.T.               AVA Custom Supply Inc.                2/2/17
        000435415450-01       K.M.                AVA Custom Supply Inc.                2/8/17
        000403635030-02       M.C.                AVA Custom Supply Inc.                7/8/16
        000433164233-06       M.L.                AVA Custom Supply Inc.               12/16/16
        000395362718-02        P.L.               AVA Custom Supply Inc.               3/24/16
        000433164233-01        P.P.               AVA Custom Supply Inc.               12/16/16
        000403635030-01       R.V.                AVA Custom Supply Inc.               4/26/16
        000438784134-03        S.B.               AVA Custom Supply Inc.               1/19/17
        000441929742-03       S.N.                AVA Custom Supply Inc.                2/7/17
        000363389735-05       A.A.                      BA2RO Inc.                     6/19/15
        000418587762-02       A.H.                      BA2RO Inc.                     8/25/16
        000373715929-02       C.B.                      BA2RO Inc.                      8/6/15
        000269707781-05       C.M.                      BA2RO Inc.                     12/21/12


                                                   2                                           Exhibit 1
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-2Filed    07/01/20
                                                        Filed 05/09/18Page  400
                                                                         Page    of218
                                                                              5 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7119
                                              2924  v. Avetisyan, et al.
 Representative Claims Submitted by Retailers Containing Substantially Similar Delivery Receipts and/or
                                    Assignment of Benefits Forms

                            Claimant                                                        Date of
        Claim Number                                        Retailer
                             Initials                                                       Service
        000287497829-01       C.T.                       BA2RO Inc.                         7/25/13
        000353513294-02       H.S.                       BA2RO Inc.                         1/23/15
        000267671089-06        J.A.                      BA2RO Inc.                         11/30/12
        000436914006-02        J.B.                      BA2RO Inc.                         1/20/17
        000275325990-01        J.C.                      BA2RO Inc.                         2/18/13
        000303738702-01       J.M.                       BA2RO Inc.                         10/25/13
        000294048764-02       K.Y.                       BA2RO Inc.                         8/15/13
        000310687371-02       M.B.                       BA2RO Inc.                         1/28/14
        000226247427-04       M.C.                       BA2RO Inc.                         12/8/11
        000388149213-04       M.C.                       BA2RO Inc.                         12/18/15
        000287821474-02       V.L.                       BA2RO Inc.                         7/19/13
        000273704759-01        A.J.     Daily Medical Equipment Distribution Center, Inc.   3/26/13
        000330659400-02       D.R.      Daily Medical Equipment Distribution Center, Inc.   9/16/14
        000353388333-02       D.S.      Daily Medical Equipment Distribution Center, Inc.    1/5/15
        000344198352-01       G.G.      Daily Medical Equipment Distribution Center, Inc.   12/25/14
        000256850801-01        I.Z.     Daily Medical Equipment Distribution Center, Inc.    3/8/13
        000346563943-02        J.L.     Daily Medical Equipment Distribution Center, Inc.   12/26/14
        000214028037-04       J.M.      Daily Medical Equipment Distribution Center, Inc.   12/5/11
        000284812369-02       J.M.      Daily Medical Equipment Distribution Center, Inc.   6/26/13
        000267516003-01        J.P.     Daily Medical Equipment Distribution Center, Inc.   11/26/12
        000249109711-07       K.H.      Daily Medical Equipment Distribution Center, Inc.   7/11/12
        000320405566-01       L.Y.      Daily Medical Equipment Distribution Center, Inc.   5/12/14
        000296687676-01       M.J.      Daily Medical Equipment Distribution Center, Inc.   8/13/13
        000332167220-04       M.L.      Daily Medical Equipment Distribution Center, Inc.   12/22/14
        000228074746-02       M.V.      Daily Medical Equipment Distribution Center, Inc.   12/15/11
        000303363971-03       N.B.      Daily Medical Equipment Distribution Center, Inc.   11/15/13
        000430768903-02       C.C.               East 19 Medical Supply Corp.               1/10/17
        000439534347-01       C.R.               East 19 Medical Supply Corp.                2/1/17
        000440453512-01       C.W.               East 19 Medical Supply Corp.               1/17/17
        000438221202-01       D.S.               East 19 Medical Supply Corp.               1/11/17
        000435415450-07        J.C.              East 19 Medical Supply Corp.               11/24/16
        000437662521-01        J.F.              East 19 Medical Supply Corp.                1/4/17
        000437662521-02        J.F.              East 19 Medical Supply Corp.                1/4/17
        000435415450-04        J.H.              East 19 Medical Supply Corp.               1/10/17
        000430768903-01       J.M.               East 19 Medical Supply Corp.               1/10/17
        000439534347-02       J.M.               East 19 Medical Supply Corp.               1/31/17
        000439534347-03       M.B.               East 19 Medical Supply Corp.                2/1/17
        000434732236-04       M.N.               East 19 Medical Supply Corp.                1/3/17
        000444684161-02        R.F.              East 19 Medical Supply Corp.                2/2/17
        000441929742-03       S.N.               East 19 Medical Supply Corp.                2/7/17
        000438301574-01       Y.S.               East 19 Medical Supply Corp.               1/17/17
        000427879127-01        C.F.                 Gerritsen Medcare Inc.                  1/20/17
        000447043886-03       D.R.                  Gerritsen Medcare Inc.                   3/3/17


                                                    3                                              Exhibit 1
                                                                                                   Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-2Filed    07/01/20
                                                        Filed 05/09/18Page  401
                                                                         Page    of218
                                                                              6 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7120
                                              2925  v. Avetisyan, et al.
 Representative Claims Submitted by Retailers Containing Substantially Similar Delivery Receipts and/or
                                    Assignment of Benefits Forms

                            Claimant                                                   Date of
        Claim Number                                      Retailer
                             Initials                                                  Service
        000444330534-02        F.R.                Gerritsen Medcare Inc.               2/7/17
        000442352894-02       G.A.                 Gerritsen Medcare Inc.              2/24/17
        000430036384-02       H.H.                 Gerritsen Medcare Inc.              1/27/17
        000440370088-01        H.J.                Gerritsen Medcare Inc.              1/31/17
        000436218143-04        J.C.                Gerritsen Medcare Inc.              1/25/17
        000437014236-02       M.N.                 Gerritsen Medcare Inc.              1/30/17
        000446269458-01       O.O.                 Gerritsen Medcare Inc.              2/24/17
        000426553012-01       R.B.                 Gerritsen Medcare Inc.              1/20/17
        000436119234-01        R.J.                Gerritsen Medcare Inc.              1/30/17
        000435037650-02       R.M.                 Gerritsen Medcare Inc.              1/26/17
        000439922807-03       S.K.                 Gerritsen Medcare Inc.              2/15/17
        000435037650-03       T.M.                 Gerritsen Medcare Inc.              1/25/17
        000443538961-13       W.G.                 Gerritsen Medcare Inc.              1/31/17
        000429096448-01       A.L.              Helpful Medical Supply, Corp.          11/8/16
        000419715734-08       A.R.              Helpful Medical Supply, Corp.          10/5/16
        000366024487-03       C.R.              Helpful Medical Supply, Corp.          6/24/15
        000417994852-01       D.G.              Helpful Medical Supply, Corp.           9/2/16
        000389551176-01       D.V.              Helpful Medical Supply, Corp.          12/11/15
        000414245530-01       D.V.              Helpful Medical Supply, Corp.          9/20/16
        000387025273-01       E.C.              Helpful Medical Supply, Corp.          11/24/15
        000422238881-01       H.F.              Helpful Medical Supply, Corp.           9/9/16
        000370906273-02        K.J.             Helpful Medical Supply, Corp.          8/20/15
        000429096448-08       K.S.              Helpful Medical Supply, Corp.          12/12/16
        000413775529-03       L.M.              Helpful Medical Supply, Corp.          5/19/16
        000420811804-01       L.M.              Helpful Medical Supply, Corp.          11/7/16
        000416211522-02       M.B.              Helpful Medical Supply, Corp.          9/22/16
        000421781097-02       R.B.              Helpful Medical Supply, Corp.          8/10/16
        000370906273-03        R.J.             Helpful Medical Supply, Corp.          10/14/15
        000389699156-03       A.C.                   Lenex Services Inc.               10/21/15
        000418446761-01       A.N.                   Lenex Services Inc.                8/2/16
        000349206425-02       B.G.                   Lenex Services Inc.                1/8/15
        000410017206-01       C.K.                   Lenex Services Inc.                6/1/16
        000398510503-01       C.M.                   Lenex Services Inc.               1/28/16
        000320897142-02       C.V.                   Lenex Services Inc.               6/12/14
        000435700034-02       D.S.                   Lenex Services Inc.               11/7/16
        000333014751-02        J.B.                  Lenex Services Inc.               10/14/14
        000377476239-01       L.C.                   Lenex Services Inc.                9/4/15
        000344253687-02       M.D.                   Lenex Services Inc.               11/26/14
        000414265363-02       M.G.                   Lenex Services Inc.               8/29/16
        000368782777-01       N.M.                   Lenex Services Inc.               6/15/15
        000373597714-05       R.V.                   Lenex Services Inc.               10/2/15
        000358046704-02       S.A.                   Lenex Services Inc.               3/24/15
        000407262468-01        S.Z.                  Lenex Services Inc.               4/14/16


                                                   4                                           Exhibit 1
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-2Filed    07/01/20
                                                        Filed 05/09/18Page  402
                                                                         Page    of218
                                                                              7 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7121
                                              2926  v. Avetisyan, et al.
 Representative Claims Submitted by Retailers Containing Substantially Similar Delivery Receipts and/or
                                    Assignment of Benefits Forms

                            Claimant                                                   Date of
        Claim Number                                      Retailer
                             Initials                                                  Service
        000395014442-06       A.G.               Lida's Medical Supply Inc.            3/14/16
        000417038031-01       C.B.               Lida's Medical Supply Inc.            8/29/16
        000366160539-03       D.B.               Lida's Medical Supply Inc.             7/3/15
        000414117861-01       E.A.               Lida's Medical Supply Inc.             8/1/16
        000418825949-01        F.R.              Lida's Medical Supply Inc.            8/22/16
        000398533851-09        J.G.              Lida's Medical Supply Inc.            3/14/16
        000434699392-01       M.A.               Lida's Medical Supply Inc.            11/7/16
        000431474162-02       M.B.               Lida's Medical Supply Inc.            11/21/16
        000376192976-01       M.F.               Lida's Medical Supply Inc.            1/14/16
        000373948355-01       M.V.               Lida's Medical Supply Inc.             8/5/15
        000373276005-01       M.W.               Lida's Medical Supply Inc.            10/12/15
        000350188496-02       R.M.               Lida's Medical Supply Inc.            2/25/15
        000358403525-01       R.T.               Lida's Medical Supply Inc.            6/18/15
        000369109574-01       T.W.               Lida's Medical Supply Inc.             7/9/15
        000352089544-01       W.A.               Lida's Medical Supply Inc.            4/15/15
        000431721570-02       A.A.                  Life Equipment Inc.                12/24/16
        000392271540-02       A.G.                  Life Equipment Inc.                1/12/16
        000424445641-01       A.L.                  Life Equipment Inc.                11/7/16
        000425559705-02       A.M.                  Life Equipment Inc.                11/10/16
        000417031267-01        B.S.                 Life Equipment Inc.                8/11/16
        000412699232-01        F.B.                 Life Equipment Inc.                6/30/16
        000391848900-01       G.K.                  Life Equipment Inc.                 2/3/16
        000428833644-01        J.R.                 Life Equipment Inc.                12/19/16
        000419432299-01       J.W.                  Life Equipment Inc.                10/15/16
        000414974261-02       K.V.                  Life Equipment Inc.                 8/9/16
        000420961740-02       L.B.                  Life Equipment Inc.                8/23/16
        000425408951-14       M.P.                  Life Equipment Inc.                8/10/16
        000420831983-02        P.C.                 Life Equipment Inc.                9/28/16
        000427658975-02       T.B.                  Life Equipment Inc.                10/20/16
        000425408951-02       Y.G.                  Life Equipment Inc.                 8/5/16
        000226295029-03       A.B.              Med Equipments Service, Inc.           12/6/11
        000435703822-01       A.P.              Med Equipments Service, Inc.           11/16/16
        000430320846-01       E.V.              Med Equipments Service, Inc.           11/21/16
        000220539092-01        J.P.             Med Equipments Service, Inc.           11/4/11
        000165698233-05       L.K.              Med Equipments Service, Inc.            6/1/10
        000180092587-08       N.P.              Med Equipments Service, Inc.           11/30/10
        000998183858-02       N.T.              Med Equipments Service, Inc.           11/25/16
        000213143829-01       R.N.              Med Equipments Service, Inc.           10/13/11
        000177382405-01       R.N.              Med Equipments Service, Inc.           10/26/10
        000181135013-01       T.R.              Med Equipments Service, Inc.           12/21/10
        000130789209-01       V.F.              Med Equipments Service, Inc.            3/3/09
        000135119873-01       V.N.              Med Equipments Service, Inc.           4/30/09
        000175786946-16       W.C.              Med Equipments Service, Inc.           10/5/10


                                                   5                                           Exhibit 1
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-2Filed    07/01/20
                                                        Filed 05/09/18Page  403
                                                                         Page    of218
                                                                              8 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7122
                                              2927  v. Avetisyan, et al.
 Representative Claims Submitted by Retailers Containing Substantially Similar Delivery Receipts and/or
                                    Assignment of Benefits Forms

                            Claimant                                                   Date of
        Claim Number                                      Retailer
                             Initials                                                  Service
        000362861601-02       Y.A.             Med Equipments Service, Inc.            6/12/15
        000162382997-05       Y.B.             Med Equipments Service, Inc.            4/22/10
        000314346263-04       A.C.                   Orion Supplies Inc.               4/17/14
        000237938626-04       A.R.                   Orion Supplies Inc.                6/5/12
        000268080587-01       C.L.                   Orion Supplies Inc.                2/4/13
        000320476492-01       G.M.                   Orion Supplies Inc.                5/9/14
        000238008239-01       H.S.                   Orion Supplies Inc.               4/20/12
        000261019848-03        J.C.                  Orion Supplies Inc.               11/21/12
        000298241464-03        J.J.                  Orion Supplies Inc.               2/18/14
        000275103174-06       L.G.                   Orion Supplies Inc.               4/23/13
        000264469636-01       M.L.                   Orion Supplies Inc.               12/18/12
        000226634624-01       M.M.                   Orion Supplies Inc.               12/16/11
        000384873782-04       N.R.                   Orion Supplies Inc.               9/30/15
        000380106203-01        S.F.                  Orion Supplies Inc.               9/30/15
        000239193949-01        S.S.                  Orion Supplies Inc.               4/19/12
        000318295226-01       T.B.                   Orion Supplies Inc.                5/6/14
        000268960010-01       W.G.                   Orion Supplies Inc.               2/20/13
        000362035941-02       A.A.              Prompt Medical Supply Inc.             6/25/15
        000351538244-01       A.S.              Prompt Medical Supply Inc.              2/6/15
        000284945763-01       C.C.              Prompt Medical Supply Inc.             6/14/13
        000287497829-03       C.M.              Prompt Medical Supply Inc.             6/28/13
        000356826214-01       G.W.              Prompt Medical Supply Inc.             3/25/15
        000312410541-05        I.D.             Prompt Medical Supply Inc.             3/11/14
        000342619426-02        J.F.             Prompt Medical Supply Inc.             11/21/14
        000299294330-02       M.B.              Prompt Medical Supply Inc.             11/4/13
        000283113736-01       M.F.              Prompt Medical Supply Inc.             5/31/13
        000351538244-03       M.L.              Prompt Medical Supply Inc.             2/25/15
        000366210748-01       M.L.              Prompt Medical Supply Inc.             6/26/15
        000349969039-03       M.W.              Prompt Medical Supply Inc.             2/18/15
        000351833439-03       O.T.              Prompt Medical Supply Inc.             3/17/15
        000362861601-01       P.A.              Prompt Medical Supply Inc.             5/26/15
        000347247990-01        P.S.             Prompt Medical Supply Inc.              1/8/15
        000411877913-14       A.M.            Right Choice Medical Supply Inc.         9/29/16
        000431314756-01       A.R.            Right Choice Medical Supply Inc.         11/8/16
        000423141373-06        C.S.           Right Choice Medical Supply Inc.         10/31/16
        000414265363-03       D.G.            Right Choice Medical Supply Inc.         9/30/16
        000397117300-02       D.P.            Right Choice Medical Supply Inc.          4/4/16
        000414080325-01       E.G.            Right Choice Medical Supply Inc.         9/29/16
        000433921987-03       H.F.            Right Choice Medical Supply Inc.         12/8/16
        000411877913-03       J.M.            Right Choice Medical Supply Inc.         9/28/16
        000424780021-01       J.W.            Right Choice Medical Supply Inc.         11/9/16
        000398883504-02       L.M.            Right Choice Medical Supply Inc.         3/25/16
        000414265363-02       M.G.            Right Choice Medical Supply Inc.          9/7/16


                                                   6                                           Exhibit 1
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-2Filed    07/01/20
                                                        Filed 05/09/18Page  404
                                                                         Page    of218
                                                                              9 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7123
                                              2928  v. Avetisyan, et al.
 Representative Claims Submitted by Retailers Containing Substantially Similar Delivery Receipts and/or
                                    Assignment of Benefits Forms

                            Claimant                                                   Date of
        Claim Number                                      Retailer
                             Initials                                                  Service
        000425210762-02       M.P.            Right Choice Medical Supply Inc.         12/3/16
        000417925377-04       P.N.            Right Choice Medical Supply Inc.         9/15/16
        000418107769-01        S.S.           Right Choice Medical Supply Inc.         8/23/16
        000429510380-02       T.M.            Right Choice Medical Supply Inc.         11/21/16
        000401267364-02       A.S.              Skapars Health Products Inc.            9/8/16
        000405581117-01       C.K.              Skapars Health Products Inc.           4/12/16
        000404014201-02       E.R.              Skapars Health Products Inc.            5/2/16
        000344889621-01       G.B.              Skapars Health Products Inc.           11/12/14
        000422238881-01       H.F.              Skapars Health Products Inc.           12/1/16
        000435422779-01       K.E.              Skapars Health Products Inc.           9/27/16
        000405235540-01       K.W.              Skapars Health Products Inc.           4/12/16
        000415140532-01       L.R.              Skapars Health Products Inc.           7/16/16
        000419742092-01       M.A.              Skapars Health Products Inc.           8/17/16
        000419742092-02       N.A.              Skapars Health Products Inc.           8/17/16
        000376459327-01       R.G.              Skapars Health Products Inc.            9/1/15
        000359179884-02       S.M.              Skapars Health Products Inc.           3/25/15
        000423664713-01       U.R.              Skapars Health Products Inc.           12/6/16
        000363380940-01       W.B.              Skapars Health Products Inc.            6/4/15
        000362861601-02       Y.A.              Skapars Health Products Inc.            6/9/15
        000328206446-01       A.B.            Smart Choice Medical Supply, Inc.        9/30/14
        000355454406-01       A.R.            Smart Choice Medical Supply, Inc.        4/15/15
        000344731583-02       D.P.            Smart Choice Medical Supply, Inc.        1/28/15
        000330623786-02        F.L.           Smart Choice Medical Supply, Inc.        9/16/14
        000331497916-02        J.B.           Smart Choice Medical Supply, Inc.        7/29/14
        000329178677-01       J.W.            Smart Choice Medical Supply, Inc.         8/1/14
        000332848597-01        K.J.           Smart Choice Medical Supply, Inc.         9/3/14
        000329654395-02        L.E.           Smart Choice Medical Supply, Inc.         8/5/14
        000328206446-02       M.L.            Smart Choice Medical Supply, Inc.        9/30/14
        000330623786-07        P.L.           Smart Choice Medical Supply, Inc.        7/21/14
        000329507956-04        S.R.           Smart Choice Medical Supply, Inc.        8/19/14
        000334598892-01        S.R.           Smart Choice Medical Supply, Inc.        10/30/14
        000330623299-02        T.T.           Smart Choice Medical Supply, Inc.        10/2/14
        000329028948-02       W.P.            Smart Choice Medical Supply, Inc.         7/8/14
        000333048197-02       Y.M.            Smart Choice Medical Supply, Inc.        8/12/14
        000426700605-01       A.A.                      Top Q, Inc.                    9/30/16
        000427284070-02        A.I.                     Top Q, Inc.                    11/25/16
        000418320743-02       A.N.                      Top Q, Inc.                    8/31/16
        000419797061-03       B.L.                      Top Q, Inc.                    10/7/16
        000435080866-02       C.L.                      Top Q, Inc.                    12/19/16
        000427831565-01       D.M.                      Top Q, Inc.                    12/14/16
        000431082980-03       E.B.                      Top Q, Inc.                    11/14/16
        000436471841-02       G.C.                      Top Q, Inc.                    11/28/16
        000429148620-03       G.R.                      Top Q, Inc.                    11/25/16


                                                   7                                           Exhibit 1
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page405 of 218
                                                                             10 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7124
                                             2929  v. Avetisyan, et al.
 Representative Claims Submitted by Retailers Containing Substantially Similar Delivery Receipts and/or
                                    Assignment of Benefits Forms

                            Claimant                                                   Date of
        Claim Number                                      Retailer
                             Initials                                                  Service
        000428397615-02       J.M.                      Top Q, Inc.                    10/28/16
        000413752980-01        J.R.                     Top Q, Inc.                    6/22/16
        000417887171-02        J.R.                     Top Q, Inc.                    8/26/16
        000432246619-02        S.B.                     Top Q, Inc.                    11/16/16
        000425188109-01        S.J.                     Top Q, Inc.                    9/26/16
        000418191557-03        S.L.                     Top Q, Inc.                    7/12/16
        000336309489-01       A.B.           Voorhies Health Care Productcs, Inc.      10/16/14
        000373146653-02       A.V.           Voorhies Health Care Productcs, Inc.       9/2/15
        000348134859-01       B.B.           Voorhies Health Care Productcs, Inc.      3/11/15
        000349210104-02       C.H.           Voorhies Health Care Productcs, Inc.       2/9/15
        000400311767-01       C.M.           Voorhies Health Care Productcs, Inc.      3/11/16
        000390737153-06       E.A.           Voorhies Health Care Productcs, Inc.      2/24/16
        000373146653-01       E.D.           Voorhies Health Care Productcs, Inc.       9/2/15
        000324723667-03        I.G.          Voorhies Health Care Productcs, Inc.      5/30/14
        000372560094-01       K.B.           Voorhies Health Care Productcs, Inc.      8/26/15
        000396950131-05       K.G.           Voorhies Health Care Productcs, Inc.       3/7/16
        000345699606-02       M.A.           Voorhies Health Care Productcs, Inc.      12/24/14
        000329192686-03       M.B.           Voorhies Health Care Productcs, Inc.      7/28/14
        000332505551-01       S.A.           Voorhies Health Care Productcs, Inc.      11/19/14
        000324723667-02        S.S.          Voorhies Health Care Productcs, Inc.      5/29/14
        000271556698-15       Y.R.           Voorhies Health Care Productcs, Inc.      2/19/13
        000384475752-05       A.S.           Well Care Medical Equipment LLC           9/30/15
        000388295304-02       A.S.           Well Care Medical Equipment LLC           12/3/15
        000385706676-02       C.G.           Well Care Medical Equipment LLC           12/2/15
        000432511723-01       D.R.           Well Care Medical Equipment LLC            1/4/17
        000428397615-02       J.M.           Well Care Medical Equipment LLC           10/7/16
        000390991347-01       K.F.           Well Care Medical Equipment LLC           11/8/15
        000384475752-01       L.R.           Well Care Medical Equipment LLC           11/12/15
        000388295304-01       L.R.           Well Care Medical Equipment LLC           11/12/15
        000413919283-01       M.C.           Well Care Medical Equipment LLC           7/18/16
        000431723246-01       M.P.           Well Care Medical Equipment LLC           1/20/17
        000416209625-01       O.T.           Well Care Medical Equipment LLC           7/13/16
        000383218757-01       R.G.           Well Care Medical Equipment LLC            1/8/16
        000413760570-01        R.J.          Well Care Medical Equipment LLC            7/8/16
        000383218757-02       R.M.           Well Care Medical Equipment LLC           12/30/15
        000385706676-04       T.G.           Well Care Medical Equipment LLC           11/18/15
        000436726953-02       A.R.                       XVV, Inc.                     11/25/16
        000437601073-01       B.W.                       XVV, Inc.                      1/3/17
        000417885894-08       D.S.                       XVV, Inc.                     9/30/16
        000403939192-01        E.F.                      XVV, Inc.                     4/13/16
        000427364096-05       G.P.                       XVV, Inc.                     10/19/16
        000407491406-01        J.D.                      XVV, Inc.                      4/7/16
        000405596346-02        J.J.                      XVV, Inc.                     4/18/16


                                                   8                                           Exhibit 1
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page406 of 218
                                                                             11 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7125
                                             2930  v. Avetisyan, et al.
 Representative Claims Submitted by Retailers Containing Substantially Similar Delivery Receipts and/or
                                    Assignment of Benefits Forms

                            Claimant                                                    Date of
        Claim Number                                      Retailer
                             Initials                                                   Service
        000401594148-11       K.S.                       XVV, Inc.                      3/28/16
        000408088037-03       M.B.                       XVV, Inc.                      3/25/16
        000419602759-07       M.P.                       XVV, Inc.                      8/25/16
        000429959850-04       N.B.                       XVV, Inc.                      9/30/16
        000421155839-02       S.A.                       XVV, Inc.                      8/19/16
        000401594148-10       S.D.                       XVV, Inc.                      3/11/16
        000401594148-02        S.S.                      XVV, Inc.                      3/11/16
        000441679321-01        S.T.                      XVV, Inc.                       2/1/17




                                                   9                                              Exhibit 1
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                             Document274-5
                                      157-2 Filed
                                             Filed07/01/20
                                                   05/09/18 Page
                                                             Page407 of 218
                                                                  12 of 1245PageID
                                                                             PageID#:#:
                                      7126
                                       2931




                              EXHIBIT 2


                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page408 of 218
                                                                             13 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7127
                                             2932  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000437601073-01       B.W.             Almatcare Medical Supply Inc.           12/8/16    E0217
  000433631223-04       C.R.             Almatcare Medical Supply Inc.           11/8/16    E0217
  000410945885-01       C.S.             Almatcare Medical Supply Inc.           5/3/16     E0217
  000410945885-03       D.B.             Almatcare Medical Supply Inc.           5/4/16     E0217
  000417885894-08       D.S.             Almatcare Medical Supply Inc.           6/29/16    E0217
  000434841219-02       J.C.             Almatcare Medical Supply Inc.          11/17/16    E0217
  000432281368-04       J.D.             Almatcare Medical Supply Inc.          10/26/16    E0217
  000432387876-02       K.J.             Almatcare Medical Supply Inc.          11/10/16    E0217
  000407028307-02       L.H.             Almatcare Medical Supply Inc.           4/29/16    E0217
  000419602759-07       M.P.             Almatcare Medical Supply Inc.           7/20/16    E0217
  000410884431-03       N.J.             Almatcare Medical Supply Inc.           5/4/16     E0217
  000417885894-03       R.J.             Almatcare Medical Supply Inc.           6/29/16    E0217
  000441679321-01       S.T.             Almatcare Medical Supply Inc.           1/11/17    E0217
  000423223775-02        J.L.              AVA Custom Supply Inc.               10/18/16    E0205
  000423223775-02        J.L.              AVA Custom Supply Inc.               10/18/16    E0731
  000433164233-06       M.L.               AVA Custom Supply Inc.               12/16/16    E0205
  000433164233-06       M.L.               AVA Custom Supply Inc.               12/16/16    E0731
  000433164233-06       M.L.               AVA Custom Supply Inc.               12/16/16    E1300
  000433164233-01        P.P.              AVA Custom Supply Inc.               12/16/16    E1300
  000291029270-06       A.A.                     BA2RO Inc.                      6/14/13    E0273
  000291029270-06       A.A.                     BA2RO Inc.                      7/11/13    E1300
  000363389735-05       A.A.                     BA2RO Inc.                      6/19/15    E0205
  000363389735-05       A.A.                     BA2RO Inc.                      6/19/15    E1300
  000418587762-02       A.H.                     BA2RO Inc.                      6/7/16     E0217
  000418587762-02       A.H.                     BA2RO Inc.                      6/7/16     E0273
  000418587762-02       A.H.                     BA2RO Inc.                      7/13/16    E0200
  000418587762-02       A.H.                     BA2RO Inc.                      7/13/16    E1310
  000412682478-02        A.J.                    BA2RO Inc.                      5/25/16    E0273
  000292982469-04       A.K.                     BA2RO Inc.                      8/14/13    E1300
  000383642865-01       A.N.                     BA2RO Inc.                      9/30/15    E0217
  000383642865-01       A.N.                     BA2RO Inc.                      9/30/15    E0273
  000383642865-01       A.N.                     BA2RO Inc.                     10/26/15    E0205
  000383642865-01       A.N.                     BA2RO Inc.                     10/26/15    E1300
  000297239352-03       A.O.                     BA2RO Inc.                      8/30/13    E0273
  000297239352-03       A.O.                     BA2RO Inc.                      8/30/13    L3701
  000297239352-03       A.O.                     BA2RO Inc.                      9/24/13    E0205
  000297239352-03       A.O.                     BA2RO Inc.                      9/24/13    E1300
  000441434602-02       A.R.                     BA2RO Inc.                      1/10/17    E0273
  000291029270-05       B.A.                     BA2RO Inc.                      6/12/13    E0273
  000298080581-02       B.A.                     BA2RO Inc.                      9/30/13    E1300
  000272305012-01       B.D.                     BA2RO Inc.                      1/18/13    E0236
  000272305012-01       B.D.                     BA2RO Inc.                      1/18/13    E0273



                                                  1                                           Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page409 of 218
                                                                             14 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7128
                                             2933  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000368648457-03       B.D.                     BA2RO Inc.                      5/19/15    E0273
  000373715929-02       C.B.                     BA2RO Inc.                      7/2/15     E0273
  000441604923-02       C.C.                     BA2RO Inc.                      1/17/17    E0273
  000413418385-01       C.G.                     BA2RO Inc.                      6/14/16    E0273
  000297053894-03       C.H.                     BA2RO Inc.                      3/19/13    E0217
  000297053894-03       C.H.                     BA2RO Inc.                      3/19/13    E0273
  000269707781-05       C.M.                     BA2RO Inc.                     12/21/12    E0236
  000269707781-05       C.M.                     BA2RO Inc.                     12/21/12    E0273
  000288574726-04       C.M.                     BA2RO Inc.                      6/14/13    E0273
  000287497829-01       C.T.                     BA2RO Inc.                      7/8/13     E1300
  000422100438-06       D.H.                     BA2RO Inc.                      8/3/16     E0273
  000313911935-01       D.M.                     BA2RO Inc.                      2/27/14    E0273
  000365154979-01       D.T.                     BA2RO Inc.                      5/7/15     E0273
  000288574726-01       E.M.                     BA2RO Inc.                      6/14/13    L3700
  000288574726-01       E.M.                     BA2RO Inc.                      6/14/13    E0273
  000276236783-02       E.N.                     BA2RO Inc.                      2/4/13     E0236
  000276236783-02       E.N.                     BA2RO Inc.                      2/4/13     E0273
  000367014776-01       F.G.                     BA2RO Inc.                      5/19/15    E0273
  000362673923-06       G.C.                     BA2RO Inc.                      4/10/15    E0273
  000275700722-02       H.S.                     BA2RO Inc.                      2/26/13    E0236
  000275700722-02       H.S.                     BA2RO Inc.                      2/26/13    E0273
  000353513294-02       H.S.                     BA2RO Inc.                     12/26/14    E0217
  000353513294-02       H.S.                     BA2RO Inc.                     12/26/14    E0273
  000353513294-02       H.S.                     BA2RO Inc.                     12/26/14    L0272
  000278821392-02       I.C.                     BA2RO Inc.                      3/26/13    E0217
  000278821392-02       I.C.                     BA2RO Inc.                      3/26/13    E0273
  000439742544-02       I.M.                     BA2RO Inc.                      1/4/17     E0273
  000439742544-02       I.M.                     BA2RO Inc.                      1/4/17     L3700
  000294048764-01       I.Y.                     BA2RO Inc.                      7/26/13    E0273
  000294048764-01       I.Y.                     BA2RO Inc.                      8/15/13    E0205
  000294048764-01       I.Y.                     BA2RO Inc.                      8/15/13    E1300
  000267671089-06       J.A.                     BA2RO Inc.                     11/30/12    E0236
  000267671089-06       J.A.                     BA2RO Inc.                     11/30/12    E0273
  000377632559-02       J.B.                     BA2RO Inc.                      7/29/15    E0273
  000436914006-02       J.B.                     BA2RO Inc.                     12/13/16    E0217
  000436914006-02       J.B.                     BA2RO Inc.                     12/13/16    E0273
  000436914006-02       J.B.                     BA2RO Inc.                     12/13/16    E1310
  000275325990-01       J.C.                     BA2RO Inc.                      2/18/13    E0236
  000275325990-01       J.C.                     BA2RO Inc.                      2/18/13    E0273
  000303738702-01       J.M.                     BA2RO Inc.                     10/25/13    E0205
  000303738702-01       J.M.                     BA2RO Inc.                     10/25/13    E0273
  000297053894-04       J.P.                     BA2RO Inc.                      3/19/13    E0217



                                                  2                                           Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page410 of 218
                                                                             15 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7129
                                             2934  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000297053894-04       J.P.                     BA2RO Inc.                      3/19/13    E0273
  000445768716-01       J.T.                     BA2RO Inc.                      1/27/17    E0273
  000387282296-02       J.U.                     BA2RO Inc.                     10/27/15    E0217
  000387282296-02       J.U.                     BA2RO Inc.                     10/27/15    E0273
  000387282296-02       J.U.                     BA2RO Inc.                     12/15/15    E0200
  000387282296-02       J.U.                     BA2RO Inc.                     12/15/15    E1300
  000316959923-02       K.N.                     BA2RO Inc.                      2/26/14    E0273
  000294048764-02       K.Y.                     BA2RO Inc.                      7/26/13    E0273
  000294048764-02       K.Y.                     BA2RO Inc.                      7/26/13    L3701
  000294048764-02       K.Y.                     BA2RO Inc.                      8/15/13    E1300
  000290892785-07       L.O.                     BA2RO Inc.                      7/31/13    E0205
  000290892785-07       L.O.                     BA2RO Inc.                      7/31/13    E1300
  000438895979-01       L.R.                     BA2RO Inc.                     12/19/16    E0205
  000438895979-01       L.R.                     BA2RO Inc.                     12/19/16    E0720
  000310687371-02       M.B.                     BA2RO Inc.                     12/20/13    E0273
  000310687371-02       M.B.                     BA2RO Inc.                      1/15/14    E0205
  000373715929-01       M.B.                     BA2RO Inc.                      7/7/15     E0273
  000226247427-04       M.C.                     BA2RO Inc.                      12/8/11    L4350
  000282226190-02       M.C.                     BA2RO Inc.                      3/25/13    E0217
  000282226190-02       M.C.                     BA2RO Inc.                      3/25/13    E0273
  000388149213-04       M.C.                     BA2RO Inc.                     12/18/15    E0200
  000388149213-04       M.C.                     BA2RO Inc.                     12/18/15    E0720
  000388149213-04       M.C.                     BA2RO Inc.                     12/18/15    E1300
  000441434602-01       M.C.                     BA2RO Inc.                      1/10/17    E0273
  000295687495-02       M.F.                     BA2RO Inc.                      9/6/13     E1300
  000275700722-03       M.H.                     BA2RO Inc.                      2/26/13    E0236
  000275700722-03       M.H.                     BA2RO Inc.                      2/26/13    E0273
  000290377613-09       M.M.                     BA2RO Inc.                      7/8/13     E0205
  000290377613-09       M.M.                     BA2RO Inc.                      7/8/13     E1300
  000379541831-02       M.M.                     BA2RO Inc.                      8/20/15    E0273
  000290892785-01       M.O.                     BA2RO Inc.                      7/2/13     E0273
  000290892785-01       M.O.                     BA2RO Inc.                      7/31/13    E0205
  000290892785-01       M.O.                     BA2RO Inc.                      7/31/13    E1300
  000370086175-01       O.B.                     BA2RO Inc.                      6/11/15    E0273
  000297053894-01       O.H.                     BA2RO Inc.                      3/19/13    E0217
  000297053894-01       O.H.                     BA2RO Inc.                      3/19/13    E0273
  000389106386-01       P.W.                     BA2RO Inc.                     11/13/15    E0273
  000295687495-07       R.F.                     BA2RO Inc.                      8/16/13    E0273
  000295687495-07       R.F.                     BA2RO Inc.                      9/6/13     E0205
  000295687495-07       R.F.                     BA2RO Inc.                      9/6/13     E1300
  000349948389-01       R.L.                     BA2RO Inc.                     12/15/14    E0205
  000349948389-01       R.L.                     BA2RO Inc.                     12/15/14    E0273



                                                  3                                           Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page411 of 218
                                                                             16 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7130
                                             2935  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                                 Billing
                     Claimaint                                                       Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000364475764-01       R.M.                      BA2RO Inc.                          5/1/15     E0217
  000364475764-01       R.M.                      BA2RO Inc.                          5/1/15     E0273
  000278330931-02       R.S.                      BA2RO Inc.                          3/22/13    E0217
  000278330931-02       R.S.                      BA2RO Inc.                          3/22/13    E0273
  000432900868-01       R.S.                      BA2RO Inc.                         11/22/16    E0217
  000432900868-01       R.S.                      BA2RO Inc.                         11/22/16    E0273
  000422100438-02       R.W.                      BA2RO Inc.                          8/3/16     E0273
  000266926559-01       S.A.                      BA2RO Inc.                         11/29/12    E0236
  000266926559-01       S.A.                      BA2RO Inc.                         11/29/12    E0273
  000356977173-01       S.B.                      BA2RO Inc.                          3/18/15    E0273
  000303738702-04       S.H.                      BA2RO Inc.                         10/25/13    E0205
  000303738702-04       S.H.                      BA2RO Inc.                         10/25/13    E0273
  000373715929-03       S.S.                      BA2RO Inc.                          7/2/15     E0273
  000295560148-03       S.X.                      BA2RO Inc.                          8/1/13     E0273
  000373715929-06       T.B.                      BA2RO Inc.                          7/21/15    E0273
  000383139367-01       V.G.                      BA2RO Inc.                         10/27/15    E0205
  000383139367-01       V.G.                      BA2RO Inc.                         10/27/15    E1300
  000287821474-02       V.L.                      BA2RO Inc.                          7/10/13    E0205
  000287821474-02       V.L.                      BA2RO Inc.                          7/10/13    E1300
  000369871263-04       V.P.                      BA2RO Inc.                          6/4/15     E0217
  000369871263-04       V.P.                      BA2RO Inc.                          6/4/15     E0273
  000369871263-04       V.P.                      BA2RO Inc.                          6/4/15     E1040
  000368648457-02       W.T.                      BA2RO Inc.                          5/19/15    E0273
  000362819542-04       Y.E.                      BA2RO Inc.                          4/7/15     E0273
  000211353008-03        .B.     Daily Medical Equipment Distribution Center, Inc.    9/19/11    E0205
  000221006547-03       A.A.     Daily Medical Equipment Distribution Center, Inc.   11/10/11    E0205
  000334991956-07       A.C.     Daily Medical Equipment Distribution Center, Inc.    11/6/14    E0205
  000231677691-04       A.D.     Daily Medical Equipment Distribution Center, Inc.   12/30/11    E0943
  000231677691-04       A.D.     Daily Medical Equipment Distribution Center, Inc.    1/26/12    E0205
  000330667494-02       A.E.     Daily Medical Equipment Distribution Center, Inc.    5/23/14    E0217
  000230943839-09       A.G.     Daily Medical Equipment Distribution Center, Inc.    1/16/12    E0943
  000345457196-03       A.G.     Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0217
  000331798545-02       A.H.     Daily Medical Equipment Distribution Center, Inc.    6/27/14    E0205
  000273704759-01       A.J.     Daily Medical Equipment Distribution Center, Inc.    2/4/13     E0217
  000273704759-01       A.J.     Daily Medical Equipment Distribution Center, Inc.    3/26/13    L1399
  000313236697-01       A.J.     Daily Medical Equipment Distribution Center, Inc.    1/31/14    E0217
  000313236697-01       A.J.     Daily Medical Equipment Distribution Center, Inc.    2/24/14    E0205
  000332167220-03       A.L.     Daily Medical Equipment Distribution Center, Inc.    6/30/14    E0217
  000332167220-03       A.L.     Daily Medical Equipment Distribution Center, Inc.    7/28/14    E0205
  000228119632-02       A.M.     Daily Medical Equipment Distribution Center, Inc.    2/3/12    E0205 AR
  000234636306-01       A.M.     Daily Medical Equipment Distribution Center, Inc.    4/6/12     E0205
  000275480861-02       A.M.     Daily Medical Equipment Distribution Center, Inc.    3/25/13    L1399



                                                    4                                              Exhibit 2
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page412 of 218
                                                                             17 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7131
                                             2936  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                                 Billing
                     Claimaint                                                       Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000247376205-01       A.P.     Daily Medical Equipment Distribution Center, Inc.    6/11/12    L0943
  000270996548-03       A.R.     Daily Medical Equipment Distribution Center, Inc.    1/2/13     E0217
  000300812849-01       A.S.     Daily Medical Equipment Distribution Center, Inc.    10/4/13    E0205
  000300812849-01       A.S.     Daily Medical Equipment Distribution Center, Inc.    10/4/13    E0217
  000214903429-01       A.T.     Daily Medical Equipment Distribution Center, Inc.   10/10/11    E0205
  000246972426-03       B.H.     Daily Medical Equipment Distribution Center, Inc.    6/6/12     E0217
  000330418294-01       B.L.     Daily Medical Equipment Distribution Center, Inc.    7/18/14    E0205
  000318911807-03       B.M.     Daily Medical Equipment Distribution Center, Inc.    3/3/14     E0217
  000318911807-03       B.M.     Daily Medical Equipment Distribution Center, Inc.    4/7/14     E0205
  000347372401-03       B.M.     Daily Medical Equipment Distribution Center, Inc.   11/17/14    E0217
  000347372401-03       B.M.     Daily Medical Equipment Distribution Center, Inc.   11/17/14    E0205
  000225492735-02       B.P.     Daily Medical Equipment Distribution Center, Inc.    2/6/12     E1310
  000231033564-03       B.R.     Daily Medical Equipment Distribution Center, Inc.    1/24/12   E0943 CC
  000231033564-03       B.R.     Daily Medical Equipment Distribution Center, Inc.    1/24/12   L1399 CC
  000236428538-04       B.S.     Daily Medical Equipment Distribution Center, Inc.    3/26/12    E0205
  000281331496-01       B.S.     Daily Medical Equipment Distribution Center, Inc.    3/12/13    E0217
  000342374279-08       C.B.     Daily Medical Equipment Distribution Center, Inc.    12/2/14    E0205
  000237709605-24       C.C.     Daily Medical Equipment Distribution Center, Inc.    1/28/12    E0217
  000237709605-24       C.C.     Daily Medical Equipment Distribution Center, Inc.    1/28/12    E0943
  000231677691-03       C.F.     Daily Medical Equipment Distribution Center, Inc.   12/30/11    E0943
  000231677691-03       C.F.     Daily Medical Equipment Distribution Center, Inc.    2/3/12     E0205
  000231677691-03       C.F.     Daily Medical Equipment Distribution Center, Inc.    2/6/12    E1310 XX
  000222246324-11       C.G.     Daily Medical Equipment Distribution Center, Inc.   10/15/11    E0217
  000222246324-11       C.G.     Daily Medical Equipment Distribution Center, Inc.   10/15/11    E0943
  000322281980-01       C.L.     Daily Medical Equipment Distribution Center, Inc.    5/1/14     E0205
  000240869552-03       C.M.     Daily Medical Equipment Distribution Center, Inc.    4/18/12    E0217
  000255000051-03       C.M.     Daily Medical Equipment Distribution Center, Inc.    8/13/12   E0217 RC
  000273642025-01       C.M.     Daily Medical Equipment Distribution Center, Inc.    1/21/13    E0217
  000350188496-01       C.M.     Daily Medical Equipment Distribution Center, Inc.    12/3/14    E0217
  000292036555-02       C.N.     Daily Medical Equipment Distribution Center, Inc.    7/19/13    E0217
  000292036555-02       C.N.     Daily Medical Equipment Distribution Center, Inc.    8/8/13    E0205 AM
  000277686341-02       C.P.     Daily Medical Equipment Distribution Center, Inc.    3/8/13     E0217
  000223872664-01       C.R.     Daily Medical Equipment Distribution Center, Inc.   11/30/11   E0205 AR
  000331798545-03       C.R.     Daily Medical Equipment Distribution Center, Inc.    6/18/14    E0205
  000331798545-03       C.R.     Daily Medical Equipment Distribution Center, Inc.    6/23/14    E0217
  000337875785-06       C.R.     Daily Medical Equipment Distribution Center, Inc.    10/6/14    E0205
  000282698710-02       C.W.     Daily Medical Equipment Distribution Center, Inc.    4/11/13    E0217
  000309479004-02       D.A.     Daily Medical Equipment Distribution Center, Inc.   12/20/13    E0205
  000253427405-05       D.C.     Daily Medical Equipment Distribution Center, Inc.    8/6/12     L0943
  000279834807-02       D.C.     Daily Medical Equipment Distribution Center, Inc.    3/28/13    E0217
  000219439569-01       D.D.     Daily Medical Equipment Distribution Center, Inc.    9/26/11   E0217 RC
  000219439569-01       D.D.     Daily Medical Equipment Distribution Center, Inc.    11/6/11    E0205



                                                    5                                              Exhibit 2
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page413 of 218
                                                                             18 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7132
                                             2937  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                                 Billing
                     Claimaint                                                       Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000244193215-01       D.D.     Daily Medical Equipment Distribution Center, Inc.    5/11/12   E0205 AM
  000244193215-01       D.D.     Daily Medical Equipment Distribution Center, Inc.    5/8/12     E0217
  000244193215-01       D.D.     Daily Medical Equipment Distribution Center, Inc.    5/8/12     L0943
  000326257960-01       D.D.     Daily Medical Equipment Distribution Center, Inc.    5/19/14    E0217
  000326257960-01       D.D.     Daily Medical Equipment Distribution Center, Inc.    6/13/14    E0205
  000335407672-03       D.G.     Daily Medical Equipment Distribution Center, Inc.    8/25/14    E0217
  000335407672-03       D.G.     Daily Medical Equipment Distribution Center, Inc.    9/26/14    E0205
  000253703771-04       D.J.     Daily Medical Equipment Distribution Center, Inc.    8/13/12    E0217
  000253703771-04       D.J.     Daily Medical Equipment Distribution Center, Inc.    8/13/12    L0943
  000253427405-06       D.K.     Daily Medical Equipment Distribution Center, Inc.    8/6/12     E0217
  000253427405-06       D.K.     Daily Medical Equipment Distribution Center, Inc.    8/6/12     L0943
  000253427405-06       D.K.     Daily Medical Equipment Distribution Center, Inc.   11/16/12    L1399
  000330659400-02       D.R.     Daily Medical Equipment Distribution Center, Inc.    6/23/14    E0217
  000330659400-02       D.R.     Daily Medical Equipment Distribution Center, Inc.    7/21/14    E0205
  000286036603-05       D.S.     Daily Medical Equipment Distribution Center, Inc.    7/12/13    E0205
  000353388333-02       D.S.     Daily Medical Equipment Distribution Center, Inc.    1/5/15     E0205
  000210020160-01       D.T.     Daily Medical Equipment Distribution Center, Inc.    9/12/11   E0205 AR
  000217798940-03       D.T.     Daily Medical Equipment Distribution Center, Inc.    12/5/11   E0205 AR
  000294030985-05       D.T.     Daily Medical Equipment Distribution Center, Inc.    9/30/13    E0205
  000330822792-01       D.V.     Daily Medical Equipment Distribution Center, Inc.    7/11/14    E0217
  000328293279-01       D.W.     Daily Medical Equipment Distribution Center, Inc.    6/16/14    E0217
  000328293279-01       D.W.     Daily Medical Equipment Distribution Center, Inc.    9/11/14    E0205
  000335629333-01       E.C.     Daily Medical Equipment Distribution Center, Inc.    8/11/14    E0205
  000262761315-05       E.D.     Daily Medical Equipment Distribution Center, Inc.    11/2/12    L1399
  000331539205-01       E.D.     Daily Medical Equipment Distribution Center, Inc.    7/2/14     E0217
  000237538665-01       E.G.     Daily Medical Equipment Distribution Center, Inc.    5/21/12    E0205
  000227498077-01       E.L.     Daily Medical Equipment Distribution Center, Inc.    2/28/12    E0217
  000227498077-01       E.L.     Daily Medical Equipment Distribution Center, Inc.    2/28/12    E0943
  000227498077-01       E.L.     Daily Medical Equipment Distribution Center, Inc.    3/19/12    E0205
  000223823717-01       E.M.     Daily Medical Equipment Distribution Center, Inc.   11/10/11    E0205
  000277939203-02       E.M.     Daily Medical Equipment Distribution Center, Inc.    3/13/13    L1399
  000302300686-02       E.N.     Daily Medical Equipment Distribution Center, Inc.   10/18/13    E0217
  000224122630-01       E.P.     Daily Medical Equipment Distribution Center, Inc.    11/3/11    E0943
  000224122630-01       E.P.     Daily Medical Equipment Distribution Center, Inc.    11/3/11    L1399
  000224122630-01       E.P.     Daily Medical Equipment Distribution Center, Inc.   11/30/11    E0205
  000228340816-04       E.R.     Daily Medical Equipment Distribution Center, Inc.    1/23/12   E0205 AR
  000228340816-04       E.R.     Daily Medical Equipment Distribution Center, Inc.    1/23/12   E1310 HY
  000260859053-01       E.R.     Daily Medical Equipment Distribution Center, Inc.    12/3/12    L1399
  000351359617-02       E.R.     Daily Medical Equipment Distribution Center, Inc.   12/26/14    E0217
  000320859416-01       E.S.     Daily Medical Equipment Distribution Center, Inc.    4/14/14    E0217
  000325034510-01       F.J.     Daily Medical Equipment Distribution Center, Inc.    5/19/14    E0205
  000307293266-01       F.K.     Daily Medical Equipment Distribution Center, Inc.    1/13/14    E0217



                                                    6                                              Exhibit 2
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page414 of 218
                                                                             19 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7133
                                             2938  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                                 Billing
                     Claimaint                                                       Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000307293266-01       F.K.     Daily Medical Equipment Distribution Center, Inc.    2/14/14    E0205
  000227540580-01       F.O.     Daily Medical Equipment Distribution Center, Inc.    1/30/12   E0205 AR
  000330822792-02       F.V.     Daily Medical Equipment Distribution Center, Inc.    7/11/14    E0217
  000199610139-01       G.A.     Daily Medical Equipment Distribution Center, Inc.   10/15/11    E0205
  000316162395-02       G.D.     Daily Medical Equipment Distribution Center, Inc.    2/28/14    E0205
  000316162395-02       G.D.     Daily Medical Equipment Distribution Center, Inc.    2/28/14    E0217
  000329912686-03       G.G.     Daily Medical Equipment Distribution Center, Inc.    5/30/14    E0217
  000329912686-03       G.G.     Daily Medical Equipment Distribution Center, Inc.    7/18/14    E0205
  000344198352-01       G.G.     Daily Medical Equipment Distribution Center, Inc.   11/12/14    E0205
  000344198352-01       G.G.     Daily Medical Equipment Distribution Center, Inc.   10/30/14    E0217
  000220383889-04       G.M.     Daily Medical Equipment Distribution Center, Inc.    10/3/11   E0217 RC
  000347372401-01       G.M.     Daily Medical Equipment Distribution Center, Inc.   11/17/14    E0217
  000277495825-02       G.R.     Daily Medical Equipment Distribution Center, Inc.    2/27/13    L1399
  000252140744-03       G.T.     Daily Medical Equipment Distribution Center, Inc.    8/16/12   L0943 LL
  000252140744-03       G.T.     Daily Medical Equipment Distribution Center, Inc.   10/10/12    13807
  000228074746-01       G.V.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0217
  000228074746-01       G.V.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0943
  000228074746-01       G.V.     Daily Medical Equipment Distribution Center, Inc.    12/5/11    E0205
  000344877881-01       H.C.     Daily Medical Equipment Distribution Center, Inc.    1/22/15    E0205
  000221851785-03       H.D.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0205
  000344198352-02       H.G.     Daily Medical Equipment Distribution Center, Inc.   10/27/14    E0217
  000344198352-02       H.G.     Daily Medical Equipment Distribution Center, Inc.   11/13/14    E0205
  000216491704-03       H.I.     Daily Medical Equipment Distribution Center, Inc.   12/23/11    E0205
  000231246166-12       H.R.     Daily Medical Equipment Distribution Center, Inc.    2/29/12    E0205
  000231246166-12       H.R.     Daily Medical Equipment Distribution Center, Inc.    2/29/12    E1310
  000331798545-01       H.S.     Daily Medical Equipment Distribution Center, Inc.    6/23/14    E0205
  000331798545-01       H.S.     Daily Medical Equipment Distribution Center, Inc.    6/23/14    E0217
  000208768614-03       H.U.     Daily Medical Equipment Distribution Center, Inc.    9/27/11    E0205
  000283557304-02       I.A.     Daily Medical Equipment Distribution Center, Inc.    4/8/13     L1399
  000271892416-02        I.S.    Daily Medical Equipment Distribution Center, Inc.    1/15/13    E0217
  000271892416-02        I.S.    Daily Medical Equipment Distribution Center, Inc.    1/15/13    E0260
  000256850801-01       I.Z.     Daily Medical Equipment Distribution Center, Inc.    8/17/12    E0217
  000256850801-01       I.Z.     Daily Medical Equipment Distribution Center, Inc.    10/6/12    L1399
  000229084769-11       J.A.     Daily Medical Equipment Distribution Center, Inc.    2/3/12     E0205
  000219277514-03       J.C.     Daily Medical Equipment Distribution Center, Inc.    9/26/11    E0217
  000219277514-03       J.C.     Daily Medical Equipment Distribution Center, Inc.    9/26/11    E0943
  000219277514-03       J.C.     Daily Medical Equipment Distribution Center, Inc.    11/6/11    E0205
  000253427405-07       J.C.     Daily Medical Equipment Distribution Center, Inc.    8/6/12     L0943
  000310114079-01       J.C.     Daily Medical Equipment Distribution Center, Inc.    1/10/14    E0217
  000344294392-02       J.C.     Daily Medical Equipment Distribution Center, Inc.   12/10/14    E0205
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.    6/9/14     E0205
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.    6/9/14     E0217



                                                    7                                              Exhibit 2
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page415 of 218
                                                                             20 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7134
                                             2939  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                                 Billing
                     Claimaint                                                       Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000345527204-02       J.E.     Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0217
  000253505465-03       J.F.     Daily Medical Equipment Distribution Center, Inc.   10/11/12    L1399
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.    9/27/11    E0217
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.    9/27/11    E0943
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0205
  000337875785-02       J.L.     Daily Medical Equipment Distribution Center, Inc.    10/6/14    E0205
  000337875785-02       J.L.     Daily Medical Equipment Distribution Center, Inc.    10/6/14    E0745
  000346563943-02       J.L.     Daily Medical Equipment Distribution Center, Inc.    12/2/14    E0205
  000284812369-02       J.M.     Daily Medical Equipment Distribution Center, Inc.    5/10/13    E0217
  000299082578-06       J.P.     Daily Medical Equipment Distribution Center, Inc.    9/23/13    E0217
  000299082578-06       J.P.     Daily Medical Equipment Distribution Center, Inc.   11/11/13    E0205
  000328335591-02       J.P.     Daily Medical Equipment Distribution Center, Inc.    6/6/14     E0217
  000328335591-02       J.P.     Daily Medical Equipment Distribution Center, Inc.    7/18/14    E0205
  000225510023-03       J.R.     Daily Medical Equipment Distribution Center, Inc.    1/12/12   E0205 AR
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.    5/30/14    E0217
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.    6/23/14    E0205
  000329477053-01       J.R.     Daily Medical Equipment Distribution Center, Inc.    8/8/14     E0205
  000317792638-01       J.S.     Daily Medical Equipment Distribution Center, Inc.    3/10/14    E0217
  000317792638-01       J.S.     Daily Medical Equipment Distribution Center, Inc.    5/12/14    E0205
  000217042142-19       J.T.     Daily Medical Equipment Distribution Center, Inc.   11/14/11    E0217
  000247376205-04       J.T.     Daily Medical Equipment Distribution Center, Inc.    6/11/12    L0943
  000228074746-11       J.V.     Daily Medical Equipment Distribution Center, Inc.    12/3/11    E0205
  000228074746-11       J.V.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0217
  000228074746-11       J.V.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0943
  000332677665-01       J.W.     Daily Medical Equipment Distribution Center, Inc.    7/11/14    E0217
  000223056797-01       K.C.     Daily Medical Equipment Distribution Center, Inc.   11/30/11    E0205
  000227145521-01       K.E.     Daily Medical Equipment Distribution Center, Inc.    1/8/12    E0205 AR
  000249109711-07       K.H.     Daily Medical Equipment Distribution Center, Inc.    6/4/12     L0943
  000249109711-07       K.H.     Daily Medical Equipment Distribution Center, Inc.    6/4/12     L1399
  000300794856-02       K.M.     Daily Medical Equipment Distribution Center, Inc.    1/17/14    E0205
  000345457196-02       K.R.     Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0217
  000263199258-03       K.V.     Daily Medical Equipment Distribution Center, Inc.   11/26/12    L1399
  000219439569-03       K.W.     Daily Medical Equipment Distribution Center, Inc.    9/26/11   E0217 RC
  000219439569-03       K.W.     Daily Medical Equipment Distribution Center, Inc.    9/26/11   E0943 ED
  000219439569-03       K.W.     Daily Medical Equipment Distribution Center, Inc.    11/6/11    E0205
  000219439569-03       K.W.     Daily Medical Equipment Distribution Center, Inc.    11/6/11    E0238
  000244045076-03       L.A.     Daily Medical Equipment Distribution Center, Inc.    7/13/12    E0217
  000244045076-03       L.A.     Daily Medical Equipment Distribution Center, Inc.    7/13/12    L0943
  000252140744-06       L.A.     Daily Medical Equipment Distribution Center, Inc.    8/17/12   L0943 LL
  000312498461-02       L.A.     Daily Medical Equipment Distribution Center, Inc.    2/3/14     E0217
  000253703771-03       L.B.     Daily Medical Equipment Distribution Center, Inc.    8/13/12    E0217
  000253703771-03       L.B.     Daily Medical Equipment Distribution Center, Inc.    8/13/12    L0943



                                                    8                                              Exhibit 2
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page416 of 218
                                                                             21 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7135
                                             2940  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                                 Billing
                     Claimaint                                                       Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000274059948-03       L.B.     Daily Medical Equipment Distribution Center, Inc.    2/18/13    L1399
  000230198268-03       L.D.     Daily Medical Equipment Distribution Center, Inc.    2/7/12    E0205 AR
  000230943839-03       L.G.     Daily Medical Equipment Distribution Center, Inc.    1/5/12    E0943 ED
  000230943839-03       L.G.     Daily Medical Equipment Distribution Center, Inc.    1/5/12     L1399
  000307293266-02       L.G.     Daily Medical Equipment Distribution Center, Inc.    2/14/14    E0205
  000307293266-02       L.G.     Daily Medical Equipment Distribution Center, Inc.    1/29/14    E0217
  000254756596-03       L.P.     Daily Medical Equipment Distribution Center, Inc.    8/3/12    E0217 RC
  000254756596-03       L.P.     Daily Medical Equipment Distribution Center, Inc.    8/3/12     L0943
  000256593435-05       L.R.     Daily Medical Equipment Distribution Center, Inc.    9/5/12     E0217
  000256593435-05       L.R.     Daily Medical Equipment Distribution Center, Inc.    9/7/12     L0943
  000334692522-02       L.T.     Daily Medical Equipment Distribution Center, Inc.    7/16/14    E0217
  000217603158-01       L.U.     Daily Medical Equipment Distribution Center, Inc.   12/15/11   E0205 AR
  000303710973-03       L.V.     Daily Medical Equipment Distribution Center, Inc.   10/15/13    E0205
  000303710973-03       L.V.     Daily Medical Equipment Distribution Center, Inc.   10/15/13    E0217
  000236828497-03       L.W.     Daily Medical Equipment Distribution Center, Inc.    4/3/12     E0205
  000236828497-03       L.W.     Daily Medical Equipment Distribution Center, Inc.    4/3/12     E1310
  000269344719-03       L.W.     Daily Medical Equipment Distribution Center, Inc.    12/7/12    E0217
  000320405566-01       L.Y.     Daily Medical Equipment Distribution Center, Inc.    4/11/14    E0205
  000282171867-04       M.A.     Daily Medical Equipment Distribution Center, Inc.    4/17/13    E0217
  000282171867-04       M.A.     Daily Medical Equipment Distribution Center, Inc.    4/22/13    L1399
  000319042248-02       M.A.     Daily Medical Equipment Distribution Center, Inc.    3/24/14    E0205
  000319042248-02       M.A.     Daily Medical Equipment Distribution Center, Inc.    3/4/14     E0217
  000227145521-07       M.B.     Daily Medical Equipment Distribution Center, Inc.    1/19/12    E0205
  000253790752-01       M.B.     Daily Medical Equipment Distribution Center, Inc.    8/13/12    E0217
  000253790752-01       M.B.     Daily Medical Equipment Distribution Center, Inc.    8/13/12    L0943
  000253790752-04       M.B.     Daily Medical Equipment Distribution Center, Inc.    8/10/12   E0217 RC
  000253790752-04       M.B.     Daily Medical Equipment Distribution Center, Inc.    8/10/12    L0943
  000236586434-01       M.F.     Daily Medical Equipment Distribution Center, Inc.    4/6/12    E0205 AR
  000250369402-08       M.G.     Daily Medical Equipment Distribution Center, Inc.    9/12/12    L1399
  000293628731-02       M.G.     Daily Medical Equipment Distribution Center, Inc.    7/26/13    E0205
  000231685165-01       M.L.     Daily Medical Equipment Distribution Center, Inc.    3/29/12    E0205
  000231685165-01       M.L.     Daily Medical Equipment Distribution Center, Inc.    3/29/12    E1310
  000332167220-04       M.L.     Daily Medical Equipment Distribution Center, Inc.    6/30/14    E0217
  000332167220-04       M.L.     Daily Medical Equipment Distribution Center, Inc.    8/14/14    E0205
  000219241726-01       M.N.     Daily Medical Equipment Distribution Center, Inc.    11/6/11    E0205
  000342052321-02       M.N.     Daily Medical Equipment Distribution Center, Inc.    1/14/15    E0205
  000344442561-01       M.O.     Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0217
  000293826442-01       M.R.     Daily Medical Equipment Distribution Center, Inc.    8/5/13    E0205 AR
  000227145521-05       M.S.     Daily Medical Equipment Distribution Center, Inc.    1/7/12    E0217 RC
  000236005583-01       M.S.     Daily Medical Equipment Distribution Center, Inc.    4/13/12    E0205
  000228074746-02       M.V.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0943
  000228074746-02       M.V.     Daily Medical Equipment Distribution Center, Inc.    12/3/11    E0205



                                                    9                                              Exhibit 2
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page417 of 218
                                                                             22 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7136
                                             2941  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                                 Billing
                     Claimaint                                                       Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000228074746-02       M.V.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0217
  000228074746-06       M.V.     Daily Medical Equipment Distribution Center, Inc.   10/23/11   E0217 RC
  000228074746-06       M.V.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0238
  000228074746-06       M.V.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0943
  000228074746-06       M.V.     Daily Medical Equipment Distribution Center, Inc.    12/3/11    E0205
  000303363971-03       N.B.     Daily Medical Equipment Distribution Center, Inc.    11/5/13    E0217
  000303363971-03       N.B.     Daily Medical Equipment Distribution Center, Inc.   11/11/13    E0205
  000346563943-01       N.E.     Daily Medical Equipment Distribution Center, Inc.   12/27/14    E0205
  000232918672-01       N.R.     Daily Medical Equipment Distribution Center, Inc.    3/6/12     E0205
  000232918672-01       N.R.     Daily Medical Equipment Distribution Center, Inc.    3/6/12     E0238
  000321697525-02       N.S.     Daily Medical Equipment Distribution Center, Inc.    4/14/14    E0205
  000219277514-06       O.C.     Daily Medical Equipment Distribution Center, Inc.    9/26/11    E0217
  000219277514-06       O.C.     Daily Medical Equipment Distribution Center, Inc.    11/7/11    E0205
  000318813359-01       O.H.     Daily Medical Equipment Distribution Center, Inc.    4/28/14    E0205
  000269091005-01       O.K.     Daily Medical Equipment Distribution Center, Inc.    1/2/13     L1399
  000274347897-02       O.S.     Daily Medical Equipment Distribution Center, Inc.    4/3/13     L1399
  000332167220-02       P.B.     Daily Medical Equipment Distribution Center, Inc.    6/30/14    E0217
  000332167220-02       P.B.     Daily Medical Equipment Distribution Center, Inc.    8/14/14    E0205
  000336491030-04       P.B.     Daily Medical Equipment Distribution Center, Inc.    9/11/14    E0205
  000329912686-02       P.G.     Daily Medical Equipment Distribution Center, Inc.    5/30/14    E0217
  000329912686-02       P.G.     Daily Medical Equipment Distribution Center, Inc.    7/14/14    E0205
  000235254398-03       Q.M.     Daily Medical Equipment Distribution Center, Inc.    2/17/12    E0217
  000235254398-03       Q.M.     Daily Medical Equipment Distribution Center, Inc.    2/17/12    E0238
  000235254398-03       Q.M.     Daily Medical Equipment Distribution Center, Inc.    2/17/12    E0943
  000300058708-02       R.A.     Daily Medical Equipment Distribution Center, Inc.    9/24/13    E0205
  000257408674-02       R.B.     Daily Medical Equipment Distribution Center, Inc.    9/3/12     E0217
  000257408674-02       R.B.     Daily Medical Equipment Distribution Center, Inc.    9/3/12     L1399
  000332353333-02       R.B.     Daily Medical Equipment Distribution Center, Inc.    7/7/14     E0217
  000228675468-04       R.C.     Daily Medical Equipment Distribution Center, Inc.    1/13/12   E0205 AR
  000253427405-08       R.C.     Daily Medical Equipment Distribution Center, Inc.    7/30/12    L0943
  000253427405-08       R.C.     Daily Medical Equipment Distribution Center, Inc.    7/30/12    E0217
  000349529163-01       R.D.     Daily Medical Equipment Distribution Center, Inc.    12/8/14    E0217
  000219416807-01       R.F.     Daily Medical Equipment Distribution Center, Inc.   10/31/11   E0205 HE
  000351508056-04       R.H.     Daily Medical Equipment Distribution Center, Inc.   12/26/14    E0217
  000351508056-04       R.H.     Daily Medical Equipment Distribution Center, Inc.   12/26/14    L0943
  000325088003-03       R.L.     Daily Medical Equipment Distribution Center, Inc.    6/9/14     E0217
  000350188496-02       R.M.     Daily Medical Equipment Distribution Center, Inc.    12/3/14    E0217
  000325446052-03       R.N.     Daily Medical Equipment Distribution Center, Inc.    5/12/14    E0217
  000325446052-03       R.N.     Daily Medical Equipment Distribution Center, Inc.    6/23/14    E0205
  000321383770-03       R.P.     Daily Medical Equipment Distribution Center, Inc.    5/5/14     E0217
  000279091730-02       R.R.     Daily Medical Equipment Distribution Center, Inc.    3/15/13    E0217
  000279091730-02       R.R.     Daily Medical Equipment Distribution Center, Inc.    3/19/13    L1399



                                                    10                                             Exhibit 2
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page418 of 218
                                                                             23 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7137
                                             2942  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                                 Billing
                     Claimaint                                                       Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000226323830-01       R.S.     Daily Medical Equipment Distribution Center, Inc.    1/7/12     E0205
  000335921029-05       R.S.     Daily Medical Equipment Distribution Center, Inc.    8/25/14    E0217
  000223371030-04       R.T.     Daily Medical Equipment Distribution Center, Inc.   12/23/11    E0205
  000330822792-05       R.V.     Daily Medical Equipment Distribution Center, Inc.    7/11/14    E0217
  000217706332-01       S.B.     Daily Medical Equipment Distribution Center, Inc.    12/7/11   E0205 AR
  000242188001-02       S.C.     Daily Medical Equipment Distribution Center, Inc.    5/1/12     E0217
  000242188001-02       S.C.     Daily Medical Equipment Distribution Center, Inc.    5/1/12     E0943
  000242188001-02       S.C.     Daily Medical Equipment Distribution Center, Inc.    5/1/12     L0943
  000226912202-03       S.G.     Daily Medical Equipment Distribution Center, Inc.    12/9/11   E0238 RI
  000226912202-03       S.G.     Daily Medical Equipment Distribution Center, Inc.    1/8/12    E0205 AR
  000310004775-08       S.M.     Daily Medical Equipment Distribution Center, Inc.    1/27/14    E0205
  000334037926-01       S.M.     Daily Medical Equipment Distribution Center, Inc.   10/22/14    E0217
  000328335591-05       S.N.     Daily Medical Equipment Distribution Center, Inc.    6/6/14     E0217
  000328335591-05       S.N.     Daily Medical Equipment Distribution Center, Inc.    7/18/14    E0205
  000259798970-01        S.P.    Daily Medical Equipment Distribution Center, Inc.   10/18/12    L1399
  000230866997-03        S.S.    Daily Medical Equipment Distribution Center, Inc.    3/13/12    E0205
  000230866997-03        S.S.    Daily Medical Equipment Distribution Center, Inc.    3/13/12    E1310
  000230198268-13       T.F.     Daily Medical Equipment Distribution Center, Inc.    2/7/12     E0205
  000222246324-03       T.G.     Daily Medical Equipment Distribution Center, Inc.   10/15/11    E0217
  000222246324-03       T.G.     Daily Medical Equipment Distribution Center, Inc.   10/15/11    E0943
  000304424526-03       T.G.     Daily Medical Equipment Distribution Center, Inc.   10/16/13    E0217
  000268316775-01       T.M.     Daily Medical Equipment Distribution Center, Inc.    12/3/12    E0217
  000318911807-02       T.M.     Daily Medical Equipment Distribution Center, Inc.    3/3/14     E0217
  000265868257-03       T.P.     Daily Medical Equipment Distribution Center, Inc.   11/23/12    L1399
  000310889886-01       V.D.     Daily Medical Equipment Distribution Center, Inc.    3/17/14    E0205
  000254847312-07       V.M.     Daily Medical Equipment Distribution Center, Inc.    8/13/12    L0943
  000300353604-01       V.M.     Daily Medical Equipment Distribution Center, Inc.    10/7/13    E0217
  000300353604-01       V.M.     Daily Medical Equipment Distribution Center, Inc.   11/11/13    E0205
  000235846185-01       V.U.     Daily Medical Equipment Distribution Center, Inc.    4/13/12    E0205
  000251143574-01       V.U.     Daily Medical Equipment Distribution Center, Inc.    7/17/12    E0217
  000277062634-05       W.C.     Daily Medical Equipment Distribution Center, Inc.    3/6/13     L1399
  000307969147-02       W.W.     Daily Medical Equipment Distribution Center, Inc.   12/16/13    E0282
  000328635131-15       Y.P.     Daily Medical Equipment Distribution Center, Inc.    6/18/14    E0205
  000328335591-01       Y.V.     Daily Medical Equipment Distribution Center, Inc.    6/6/14     E0217
  000328335591-01       Y.V.     Daily Medical Equipment Distribution Center, Inc.    7/18/14    E0205
  000212080428-01       G.M.     Daily Medical Equipment Distribution Center, Inc.    8/30/11    E0217
  000212080428-01       G.M.     Daily Medical Equipment Distribution Center, Inc.    8/30/11    E0943
  000212080428-01       G.M.     Daily Medical Equipment Distribution Center, Inc.    8/30/11    L3652
  000212080428-01       G.M.     Daily Medical Equipment Distribution Center, Inc.    11/6/11   E0205 AR
  000430768903-02       C.C.              East 19 Medical Supply Corp.                1/10/17    E0205
  000437662521-01        J.F.             East 19 Medical Supply Corp.                1/4/17     E0205
  000437662521-02        J.F.             East 19 Medical Supply Corp.                1/4/17     E0205



                                                    11                                             Exhibit 2
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page419 of 218
                                                                             24 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7138
                                             2943  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000430768903-01       J.M.             East 19 Medical Supply Corp.            1/10/17    E0205
  000444684161-02       R.F.             East 19 Medical Supply Corp.            2/2/17     E0217
  000441929742-03       S.N.             East 19 Medical Supply Corp.            2/7/17     E0205
  000437014236-02       M.N.                Gerritsen Medcare Inc.               1/27/17    E0205
  000370906273-02       K.J.             Helpful Medical Supply, Corp.           7/20/15    E0731
  000370906273-02       K.J.             Helpful Medical Supply, Corp.           7/20/15    E0762
  000420811804-01       L.M.             Helpful Medical Supply, Corp.           11/7/16    E0200
  000420811804-01       L.M.             Helpful Medical Supply, Corp.           11/7/16    E0217
  000420811804-01       L.M.             Helpful Medical Supply, Corp.           11/7/16    E0731
  000420811804-01       L.M.             Helpful Medical Supply, Corp.           11/7/16    E0762
  000420811804-01       L.M.             Helpful Medical Supply, Corp.           11/7/16    E1300
  000421781097-02       R.B.             Helpful Medical Supply, Corp.           8/10/16    E0217
  000344778261-02       A.D.                  Lenex Services Inc.                11/3/14    E0205
  000344778261-02       A.D.                  Lenex Services Inc.                11/3/14    E0745
  000431270420-01       A.J.                  Lenex Services Inc.               10/18/16    L1399
  000418446761-01       A.N.                  Lenex Services Inc.                8/2/16     E0205
  000418446761-01       A.N.                  Lenex Services Inc.                8/2/16     E0745
  000404744260-02       C.A.                  Lenex Services Inc.                5/5/16     E0205
  000404744260-02       C.A.                  Lenex Services Inc.                5/5/16     E0745
  000330257569-01       C.B.                  Lenex Services Inc.                7/15/14   L3800 ST
  000427222138-01       C.B.                  Lenex Services Inc.                10/7/16    E0205
  000427222138-01       C.B.                  Lenex Services Inc.                10/7/16    E0745
  000424380764-02       C.F.                  Lenex Services Inc.                10/3/16    E0205
  000424380764-02       C.F.                  Lenex Services Inc.                10/3/16    E0745
  000389699156-02       C.H.                  Lenex Services Inc.               11/16/15    E1300
  000410017206-01       C.K.                  Lenex Services Inc.                6/1/16     E0205
  000410017206-01       C.K.                  Lenex Services Inc.                6/1/16     E0745
  000371035700-01       C.S.                  Lenex Services Inc.                8/7/15     E0205
  000371035700-01       C.S.                  Lenex Services Inc.                8/7/15     E0745
  000320897142-02       C.V.                  Lenex Services Inc.                6/12/14    E0205
  000320897142-02       C.V.                  Lenex Services Inc.                6/12/14    E0745
  000429369788-01       D.C.                  Lenex Services Inc.               10/28/16    E0205
  000429369788-01       D.C.                  Lenex Services Inc.               10/28/16    E0745
  000424380764-01       D.F.                  Lenex Services Inc.                8/31/16   E1300 WH
  000424380764-01       D.F.                  Lenex Services Inc.                10/3/16    E0205
  000424380764-01       D.F.                  Lenex Services Inc.                10/3/16    E0745
  000340470459-02       E.H.                  Lenex Services Inc.               10/27/14    E0205
  000340470459-02       E.H.                  Lenex Services Inc.               10/27/14    E0745
  000356080713-01       F.C.                  Lenex Services Inc.                3/30/15    E0205
  000342649720-01       G.J.                  Lenex Services Inc.               10/22/14    E0205
  000342649720-01       G.J.                  Lenex Services Inc.               10/22/14    E0745
  000405943853-01       G.O.                  Lenex Services Inc.                6/24/16    E0205



                                                  12                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page420 of 218
                                                                             25 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7139
                                             2944  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000405943853-01       G.O.                  Lenex Services Inc.                6/24/16    E0745
  000408360519-02       J.G.                  Lenex Services Inc.                5/11/16    E0205
  000408360519-02       J.G.                  Lenex Services Inc.                5/11/16    E0745
  000368519443-01       J.P.                  Lenex Services Inc.                10/2/15    E1300
  000394495625-02       J.P.                  Lenex Services Inc.                2/19/16    E0205
  000427121009-01       J.S.                  Lenex Services Inc.                10/7/16    E0205
  000427121009-01       J.S.                  Lenex Services Inc.                10/7/16    E0745
  000341679108-01       J.W.                  Lenex Services Inc.               10/31/14    E0205
  000341679108-01       J.W.                  Lenex Services Inc.               10/31/14    E0745
  000409288560-01       K.G.                  Lenex Services Inc.                5/24/16    E0205
  000409288560-01       K.G.                  Lenex Services Inc.                5/24/16    E0745
  000410587497-04       K.L.                  Lenex Services Inc.                5/25/16    E1300
  000370028292-02       K.T.                  Lenex Services Inc.                7/31/15    E0205
  000370028292-02       K.T.                  Lenex Services Inc.                7/31/15    E0745
  000385891956-01       K.W.                  Lenex Services Inc.                2/11/16    E0205
  000385891956-01       K.W.                  Lenex Services Inc.                2/11/16    E0745
  000376111738-04       M.B.                  Lenex Services Inc.                8/31/15    E0205
  000376111738-04       M.B.                  Lenex Services Inc.                8/31/15    E0745
  000414265363-02       M.G.                  Lenex Services Inc.                6/24/16    E0205
  000414265363-02       M.G.                  Lenex Services Inc.                6/24/16    E0745
  000424780930-02       M.O.                  Lenex Services Inc.                9/23/16    E0205
  000424780930-02       M.O.                  Lenex Services Inc.                9/23/16    E0745
  000422734640-04       M.R.                  Lenex Services Inc.                8/23/16    E1300
  000414215210-01       M.S.                  Lenex Services Inc.                7/6/16     E0205
  000414215210-01       M.S.                  Lenex Services Inc.                7/6/16     E0745
  000332179290-02       M.W.                  Lenex Services Inc.                8/13/14    E0205
  000412679938-02       N.A.                  Lenex Services Inc.                5/10/16    L1399
  000412679938-02       N.A.                  Lenex Services Inc.                6/16/16    E0205
  000412679938-02       N.A.                  Lenex Services Inc.                6/16/16    E0745
  000372069716-03       O.R.                  Lenex Services Inc.                8/10/15    E0205
  000372069716-03       O.R.                  Lenex Services Inc.                8/10/15    E0745
  000362861601-01       P.A.                  Lenex Services Inc.                5/12/15    E0205
  000362861601-01       P.A.                  Lenex Services Inc.                5/12/15    E0745
  000325976652-01       P.F.                  Lenex Services Inc.                8/14/14    E0205
  000325976652-01       P.F.                  Lenex Services Inc.                8/14/14    E0745
  000428281836-03       R.D.                  Lenex Services Inc.               10/28/16    E0205
  000428281836-03       R.D.                  Lenex Services Inc.               10/28/16    E0745
  000414076760-02       R.G.                  Lenex Services Inc.                5/26/16    E1300
  000373597714-05       R.V.                  Lenex Services Inc.                9/14/15    E1300
  000373597714-05       R.V.                  Lenex Services Inc.                10/2/15    E0205
  000373597714-05       R.V.                  Lenex Services Inc.                10/2/15    E0745
  000358046704-02       S.A.                  Lenex Services Inc.                3/24/15    E0205



                                                  13                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page421 of 218
                                                                             26 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7140
                                             2945  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000358046704-02       S.A.                  Lenex Services Inc.                3/24/15    E0745
  000333848901-01       S.G.                  Lenex Services Inc.                11/6/14    E0205
  000333848901-01       S.G.                  Lenex Services Inc.                11/6/14    E0745
  000425210762-04       T.P.                  Lenex Services Inc.               10/25/16    E0205
  000425210762-04       T.P.                  Lenex Services Inc.               10/25/16    E0745
  000363107442-02       V.D.                  Lenex Services Inc.                5/14/15    E0205
  000363107442-02       V.D.                  Lenex Services Inc.                5/14/15    E0745
  000423838101-02       A.B.               Lida's Medical Supply Inc.            8/22/16    E0217
  000358438349-01       A.L.               Lida's Medical Supply Inc.            2/24/15    E0217
  000424423333-02       A.M.               Lida's Medical Supply Inc.            8/17/16    E0217
  000419600027-05       A.R.               Lida's Medical Supply Inc.            7/20/16    E0217
  000400251252-04       B.R.               Lida's Medical Supply Inc.            2/23/16    E0217
  000417038031-01       C.B.               Lida's Medical Supply Inc.            7/11/16    E0217
  000365993211-09       C.D.               Lida's Medical Supply Inc.            5/5/15     E0217
  000366160539-03       D.B.               Lida's Medical Supply Inc.            4/27/15    E0217
  000419426838-02       D.W.               Lida's Medical Supply Inc.            7/4/16     E0217
  000414117861-01       E.A.               Lida's Medical Supply Inc.            6/7/16     E0217
  000424026300-01       I.K.               Lida's Medical Supply Inc.            8/17/16    E0217
  000416856730-01        I.S.              Lida's Medical Supply Inc.            6/1/16     E0217
  000433531282-02       J.B.               Lida's Medical Supply Inc.           11/10/16    E0217
  000358840114-02       J.C.               Lida's Medical Supply Inc.            3/23/15    E0217
  000363166679-01       J.C.               Lida's Medical Supply Inc.            4/14/15    E0217
  000356205070-01       J.D.               Lida's Medical Supply Inc.            1/21/15    E0217
  000371785015-01       J.D.               Lida's Medical Supply Inc.            6/18/15    E0217
  000394762884-02       K.H.               Lida's Medical Supply Inc.            1/4/16     E0217
  000415751528-02       K.O.               Lida's Medical Supply Inc.            6/20/16    E0217
  000385891956-01       K.W.               Lida's Medical Supply Inc.           10/15/15    E0217
  000361846966-01       L.A.               Lida's Medical Supply Inc.            4/2/15     E0217
  000419951008-01       L.K.               Lida's Medical Supply Inc.            6/27/16    E0217
  000431474162-02       M.B.               Lida's Medical Supply Inc.           10/19/16    E0217
  000369185160-02       M.H.               Lida's Medical Supply Inc.            5/25/15    E0217
  000437013360-02       M.R.               Lida's Medical Supply Inc.            11/7/16    E0217
  000373276005-01       M.W.               Lida's Medical Supply Inc.            6/25/15    E0217
  000427505490-01       O.C.               Lida's Medical Supply Inc.            9/12/16    E0217
  000424423333-03       P.G.               Lida's Medical Supply Inc.            8/16/16    E0217
  000410976633-02       R.C.               Lida's Medical Supply Inc.            5/2/16     E0217
  000424026300-09       R.K.               Lida's Medical Supply Inc.            8/17/16    E0217
  000358403525-01       R.T.               Lida's Medical Supply Inc.            4/23/15    E0217
  000419452965-02       S.B.               Lida's Medical Supply Inc.            7/11/16    E0217
  000419452965-01       S.T.               Lida's Medical Supply Inc.            7/13/16    E0217
  000353656473-03       T.B.               Lida's Medical Supply Inc.            1/19/15    E0217
  000369109574-01       T.W.               Lida's Medical Supply Inc.            5/22/15    E0217



                                                  14                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page422 of 218
                                                                             27 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7141
                                             2946  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000378388060-01       V.H.              Lida's Medical Supply Inc.             8/4/15     E0217
  000366160539-02       W.G.              Lida's Medical Supply Inc.             4/24/15    E0217
  000363671702-01       Y.B.              Lida's Medical Supply Inc.             4/13/15    E0217
  000419432299-01       J.W.                 Life Equipment Inc.                 10/9/16   E0236 RR
  000419432299-01       J.W.                 Life Equipment Inc.                10/15/16   E0935 RR
  000147187314-05       A.A.             Med Equipments Service, Inc.            10/7/09    E0205
  000147187314-05       A.A.             Med Equipments Service, Inc.            10/7/09    E0745
  000147187314-05       A.A.             Med Equipments Service, Inc.            10/7/09    K0118
  000193902822-03       A.C.             Med Equipments Service, Inc.            3/31/11    L3652
  000193902822-03       A.C.             Med Equipments Service, Inc.            4/27/11    E0205
  000193902822-03       A.C.             Med Equipments Service, Inc.            4/27/11    E0745
  000193902822-03       A.C.             Med Equipments Service, Inc.            4/27/11    E1300
  000144187549-07       A.D.             Med Equipments Service, Inc.            8/26/09    E1300
  000144187549-07       A.D.             Med Equipments Service, Inc.            9/11/09    E0205
  000144187549-07       A.D.             Med Equipments Service, Inc.            9/11/09    E0745
  000144187549-07       A.D.             Med Equipments Service, Inc.            9/11/09    K0118
  000130205420-01       A.F.             Med Equipments Service, Inc.            3/6/09     E0205
  000130205420-01       A.F.             Med Equipments Service, Inc.            3/6/09     E0745
  000130205420-01       A.F.             Med Equipments Service, Inc.            3/6/09     E1300
  000162382997-01       A.G.             Med Equipments Service, Inc.            4/22/10    E0205
  000162382997-01       A.G.             Med Equipments Service, Inc.            4/22/10    E0745
  000162382997-01       A.G.             Med Equipments Service, Inc.            4/22/10    K0118
  000149661604-03       A.J.             Med Equipments Service, Inc.            10/2/09    E1300
  000161635495-05       A.J.             Med Equipments Service, Inc.            3/8/10     E1300
  000180003725-02       A.J.             Med Equipments Service, Inc.            11/2/10    E1300
  000153477633-03       A.K.             Med Equipments Service, Inc.           12/15/09    E0205
  000153477633-03       A.K.             Med Equipments Service, Inc.           12/15/09    E0745
  000153477633-03       A.K.             Med Equipments Service, Inc.           12/15/09    K0118
  000168568814-03       A.K.             Med Equipments Service, Inc.            6/24/10    E0205
  000168568814-03       A.K.             Med Equipments Service, Inc.            6/24/10    E0745
  000168568814-03       A.K.             Med Equipments Service, Inc.            6/24/10    E1300
  000168568814-03       A.K.             Med Equipments Service, Inc.            6/24/10    K0118
  000196461891-01       A.K.             Med Equipments Service, Inc.            4/21/11    E0205
  000196461891-01       A.K.             Med Equipments Service, Inc.            4/21/11    E0745
  000196461891-01       A.K.             Med Equipments Service, Inc.            4/21/11    E1300
  000211944152-01       A.K.             Med Equipments Service, Inc.           10/24/11    L3800
  000143409514-01       A.L.             Med Equipments Service, Inc.            7/10/09    L1007
  000143409514-01       A.L.             Med Equipments Service, Inc.            8/28/09    E0205
  000143409514-01       A.L.             Med Equipments Service, Inc.            8/28/09    E0745
  000130434533-01       A.M.             Med Equipments Service, Inc.            3/20/09    E0205
  000130434533-01       A.M.             Med Equipments Service, Inc.            3/20/09    E0745
  000130434533-01       A.M.             Med Equipments Service, Inc.            3/20/09    E1300



                                                  15                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page423 of 218
                                                                             28 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7142
                                             2947  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000139011191-01       A.M.             Med Equipments Service, Inc.            6/26/09    E0205
  000139011191-01       A.M.             Med Equipments Service, Inc.            6/26/09    E0745
  000139011191-01       A.M.             Med Equipments Service, Inc.            6/26/09    E1300
  000139011191-01       A.M.             Med Equipments Service, Inc.            6/26/09    K0118
  000145779336-06       A.M.             Med Equipments Service, Inc.            9/25/09    E1300
  000145779336-06       A.M.             Med Equipments Service, Inc.            9/25/09    E0205
  000145779336-06       A.M.             Med Equipments Service, Inc.            9/25/09    E0745
  000171999310-09       A.N.             Med Equipments Service, Inc.            9/24/10    E1300
  000171999310-09       A.N.             Med Equipments Service, Inc.            9/24/10    E0205
  000171999310-09       A.N.             Med Equipments Service, Inc.            9/24/10    E0745
  000171999310-09       A.N.             Med Equipments Service, Inc.            9/24/10    K0118
  000146870563-05       A.R.             Med Equipments Service, Inc.            9/29/09    E1300
  000146870563-05       A.R.             Med Equipments Service, Inc.            10/2/09    E0205
  000146870563-05       A.R.             Med Equipments Service, Inc.            10/2/09    E0745
  000159923167-04       A.R.             Med Equipments Service, Inc.            2/25/10    E0205
  000159923167-04       A.R.             Med Equipments Service, Inc.            2/25/10    E0745
  000159923167-04       A.R.             Med Equipments Service, Inc.            2/25/10    K0118
  000148605611-01       A.S.             Med Equipments Service, Inc.           10/22/09    E0205
  000148605611-01       A.S.             Med Equipments Service, Inc.           10/22/09    E0745
  000148605611-01       A.S.             Med Equipments Service, Inc.           10/22/09    E1300
  000148605611-01       A.S.             Med Equipments Service, Inc.           10/22/09    K0118
  000179368436-11       A.S.             Med Equipments Service, Inc.           10/11/10    L3800
  000999863473-02       A.S.             Med Equipments Service, Inc.            7/27/09    E0205
  000999863473-02       A.S.             Med Equipments Service, Inc.            7/27/09    E0745
  000999863473-02       A.S.             Med Equipments Service, Inc.            7/27/09    E1300
  000999863473-02       A.S.             Med Equipments Service, Inc.            7/27/09    K0118
  000142056688-05       A.T.             Med Equipments Service, Inc.            8/3/09     E0205
  000142056688-05       A.T.             Med Equipments Service, Inc.            8/3/09     E0745
  000165751496-02       A.T.             Med Equipments Service, Inc.            5/10/10    E0205
  000165751496-02       A.T.             Med Equipments Service, Inc.            5/10/10    E0745
  000165751496-02       A.T.             Med Equipments Service, Inc.            5/10/10    E1300
  000165751496-02       A.T.             Med Equipments Service, Inc.            5/10/10    K0118
  000180554271-01       A.Z.             Med Equipments Service, Inc.            12/8/10    E0205
  000180554271-01       A.Z.             Med Equipments Service, Inc.            12/8/10    E0745
  000180554271-01       A.Z.             Med Equipments Service, Inc.            12/8/10    E1300
  000180554271-01       A.Z.             Med Equipments Service, Inc.            12/8/10    K0118
  000136860608-02       B.C.             Med Equipments Service, Inc.            6/2/09     E0205
  000136860608-02       B.C.             Med Equipments Service, Inc.            6/2/09     E0745
  000136860608-02       B.C.             Med Equipments Service, Inc.            6/2/09     E1300
  000136860608-02       B.C.             Med Equipments Service, Inc.            6/2/09     K0118
  000196432298-01       B.L.             Med Equipments Service, Inc.            4/29/11    E0205
  000161245832-04       B.Q.             Med Equipments Service, Inc.            3/2/10     E1300



                                                  16                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page424 of 218
                                                                             29 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7143
                                             2948  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000162904684-03       B.R.             Med Equipments Service, Inc.            4/22/10    E0205
  000162904684-03       B.R.             Med Equipments Service, Inc.            4/22/10    E0745
  000162904684-03       B.R.             Med Equipments Service, Inc.            4/22/10    K0118
  000141940956-01       B.S.             Med Equipments Service, Inc.            7/27/09    E0205
  000141940956-01       B.S.             Med Equipments Service, Inc.            7/27/09    E0745
  000141940956-01       B.S.             Med Equipments Service, Inc.            7/27/09    E1300
  000133780106-02       B.V.             Med Equipments Service, Inc.            5/8/09     E0205
  000133780106-02       B.V.             Med Equipments Service, Inc.            5/8/09     E0745
  000133780106-02       B.V.             Med Equipments Service, Inc.            5/8/09     E1300
  000158432286-03       B.V.             Med Equipments Service, Inc.            2/11/10    E0205
  000158432286-03       B.V.             Med Equipments Service, Inc.            2/11/10    E0745
  000158432286-03       B.V.             Med Equipments Service, Inc.            2/11/10    K0118
  000149645896-02       C.B.             Med Equipments Service, Inc.            9/21/09    E1300
  000180828915-03       C.B.             Med Equipments Service, Inc.           11/11/10    E0205
  000180828915-03       C.B.             Med Equipments Service, Inc.           11/11/10    E0745
  000180828915-03       C.B.             Med Equipments Service, Inc.           11/11/10    E1300
  000180828915-03       C.B.             Med Equipments Service, Inc.           11/11/10    K0118
  000181648964-01       C.M.             Med Equipments Service, Inc.           11/16/10    L3652
  000181648964-01       C.M.             Med Equipments Service, Inc.           12/17/10    E0205
  000181648964-01       C.M.             Med Equipments Service, Inc.           12/17/10    E0745
  000181648964-01       C.M.             Med Equipments Service, Inc.           12/17/10    E1300
  000164757510-03       C.S.             Med Equipments Service, Inc.            4/14/10    E1300
  000164757510-03       C.S.             Med Equipments Service, Inc.            4/14/10    E0205
  000164757510-03       C.S.             Med Equipments Service, Inc.            4/14/10    E0745
  000164757510-03       C.S.             Med Equipments Service, Inc.            4/14/10    K0118
  000154536296-01       C.W.             Med Equipments Service, Inc.            12/8/09    E1300
  000133628388-02       D.A.             Med Equipments Service, Inc.            5/5/09     E0205
  000133628388-02       D.A.             Med Equipments Service, Inc.            5/5/09     E0745
  000133628388-02       D.A.             Med Equipments Service, Inc.            5/5/09     E1300
  000177557238-08       D.B.             Med Equipments Service, Inc.            9/20/10    L3800
  000177557238-08       D.B.             Med Equipments Service, Inc.           10/15/10    E0205
  000177557238-08       D.B.             Med Equipments Service, Inc.           10/15/10    E0745
  000177557238-08       D.B.             Med Equipments Service, Inc.           10/15/10    E1300
  000177557238-08       D.B.             Med Equipments Service, Inc.           10/15/10    K0118
  000141872929-03       D.D.             Med Equipments Service, Inc.            7/29/09    E0205
  000141872929-03       D.D.             Med Equipments Service, Inc.            7/29/09    E0745
  000140657412-07       D.E.             Med Equipments Service, Inc.            8/18/09    E0205
  000140657412-07       D.E.             Med Equipments Service, Inc.            8/18/09    E0745
  000140657412-07       D.E.             Med Equipments Service, Inc.            8/18/09    E1300
  000140657412-07       D.E.             Med Equipments Service, Inc.            8/18/09   K0118 CC
  000151977683-03       D.J.             Med Equipments Service, Inc.           10/29/09    E1300
  000182045591-01       D.M.             Med Equipments Service, Inc.           11/26/10    E1300



                                                  17                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page425 of 218
                                                                             30 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7144
                                             2949  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000153241435-08       D.S.             Med Equipments Service, Inc.           12/31/09    E0745
  000153241435-08       D.S.             Med Equipments Service, Inc.           12/31/09    K0118
  000153241435-08       D.S.             Med Equipments Service, Inc.            1/11/10    E1300
  000195898506-01       D.W.             Med Equipments Service, Inc.            3/29/11    L3800
  000999840224-05       D.W.             Med Equipments Service, Inc.            8/28/09    E1300
  000999840224-05       D.W.             Med Equipments Service, Inc.            8/28/09    E0205
  000999840224-05       D.W.             Med Equipments Service, Inc.            8/28/09    E0745
  000999840224-05       D.W.             Med Equipments Service, Inc.            8/28/09    K0118
  000146091160-03       E.A.             Med Equipments Service, Inc.            10/7/09    E0205
  000146091160-03       E.A.             Med Equipments Service, Inc.            10/7/09    E0745
  000146091160-03       E.A.             Med Equipments Service, Inc.            10/7/09    E1300
  000146091160-03       E.A.             Med Equipments Service, Inc.            10/7/09    K0118
  000133780106-06       E.P.             Med Equipments Service, Inc.            5/8/09     E0205
  000133780106-06       E.P.             Med Equipments Service, Inc.            5/8/09     E0745
  000129847561-08       E.S.             Med Equipments Service, Inc.            3/3/09     E0205
  000129847561-08       E.S.             Med Equipments Service, Inc.            3/3/09     E0745
  000129847561-08       E.S.             Med Equipments Service, Inc.            3/3/09     E1300
  000129847561-08       E.S.             Med Equipments Service, Inc.            3/3/09    K0118 3A
  000164757510-02       E.S.             Med Equipments Service, Inc.            4/16/10    E0205
  000164757510-02       E.S.             Med Equipments Service, Inc.            4/16/10    E0745
  000164757510-02       E.S.             Med Equipments Service, Inc.            4/16/10    K0118
  000183220292-01       E.S.             Med Equipments Service, Inc.            12/8/10    E0205
  000189290117-03       E.S.             Med Equipments Service, Inc.            2/15/11    L3800
  000189290117-03       E.S.             Med Equipments Service, Inc.            3/15/11    E0205
  000189290117-03       E.S.             Med Equipments Service, Inc.            3/15/11    E0745
  000189290117-03       E.S.             Med Equipments Service, Inc.            3/15/11    E1300
  000430320846-01       E.V.             Med Equipments Service, Inc.           11/21/16    E0205
  000430320846-01       E.V.             Med Equipments Service, Inc.           11/21/16    E0745
  000136020203-04       E.Z.             Med Equipments Service, Inc.            7/16/09    E0205
  000136020203-04       E.Z.             Med Equipments Service, Inc.            7/16/09    E0745
  000136020203-04       E.Z.             Med Equipments Service, Inc.            7/16/09    K0118
  000178217030-04       F.A.             Med Equipments Service, Inc.            9/29/10    E0205
  000196461891-04        F.I.            Med Equipments Service, Inc.            4/21/11    E0205
  000196461891-04        F.I.            Med Equipments Service, Inc.            4/21/11    E0745
  000196461891-04        F.I.            Med Equipments Service, Inc.            4/21/11    E1300
  000134086792-03       F.K.             Med Equipments Service, Inc.            4/24/09    E0205
  000134086792-03       F.K.             Med Equipments Service, Inc.            4/24/09    E0745
  000134086792-03       F.K.             Med Equipments Service, Inc.            4/24/09    E1300
  000182537175-03       F.M.             Med Equipments Service, Inc.            11/9/10    L3652
  000172582990-01       F.T.             Med Equipments Service, Inc.            9/20/10    E1300
  000151842044-03       G.D.             Med Equipments Service, Inc.            12/8/09    E0205
  000151842044-03       G.D.             Med Equipments Service, Inc.            12/8/09    E0745



                                                  18                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page426 of 218
                                                                             31 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7145
                                             2950  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000151842044-03       G.D.             Med Equipments Service, Inc.           12/8/09     K0118
  000177596326-01       G.H.             Med Equipments Service, Inc.           10/4/10     L1007
  000197223241-03       G.L.             Med Equipments Service, Inc.           4/27/11     E0205
  000197223241-03       G.L.             Med Equipments Service, Inc.           4/27/11     E0745
  000197223241-03       G.L.             Med Equipments Service, Inc.           4/27/11     E1300
  000128042314-01       G.M.             Med Equipments Service, Inc.           2/10/09     E0205
  000128042314-01       G.M.             Med Equipments Service, Inc.           2/10/09     E0745
  000128042314-01       G.M.             Med Equipments Service, Inc.           2/10/09     E1300
  000128042314-01       G.M.             Med Equipments Service, Inc.           2/10/09     K0118
  000146748108-01       G.M.             Med Equipments Service, Inc.           9/24/09     E0205
  000146748108-01       G.M.             Med Equipments Service, Inc.           9/24/09     E0745
  000146748108-01       G.M.             Med Equipments Service, Inc.           10/2/09     E1300
  000176294940-03       G.M.             Med Equipments Service, Inc.           10/1/10     E0205
  000176294940-03       G.M.             Med Equipments Service, Inc.           10/1/10     E0745
  000176294940-03       G.M.             Med Equipments Service, Inc.           10/1/10     E1300
  000176294940-03       G.M.             Med Equipments Service, Inc.           10/1/10     K0118
  000146528427-04       G.P.             Med Equipments Service, Inc.           9/14/09     E1300
  000146528427-04       G.P.             Med Equipments Service, Inc.           9/18/09     E0205
  000146528427-04       G.P.             Med Equipments Service, Inc.           9/18/09     E0745
  000146528427-04       G.P.             Med Equipments Service, Inc.           9/18/09     K0118
  000142056688-01       G.T.             Med Equipments Service, Inc.           8/3/09      E0205
  000142056688-01       G.T.             Med Equipments Service, Inc.           8/3/09      E0745
  000167477231-02       H.D.             Med Equipments Service, Inc.           6/14/10     E1300
  000167477231-02       H.D.             Med Equipments Service, Inc.           6/14/10     E0205
  000167477231-02       H.D.             Med Equipments Service, Inc.           6/14/10     E0745
  000167477231-02       H.D.             Med Equipments Service, Inc.           6/14/10     K0118
  000145967295-01       H.H.             Med Equipments Service, Inc.           9/29/09     E1300
  000145967295-01       H.H.             Med Equipments Service, Inc.           10/8/09     E0205
  000145967295-01       H.H.             Med Equipments Service, Inc.           10/8/09     E0745
  000145967295-01       H.H.             Med Equipments Service, Inc.           10/8/09     K0118
  000163067804-02       H.K.             Med Equipments Service, Inc.           4/26/10     E0205
  000163067804-02       H.K.             Med Equipments Service, Inc.           4/26/10     E0745
  000163067804-02       H.K.             Med Equipments Service, Inc.           4/26/10     K0118
  000156430795-03        I.P.            Med Equipments Service, Inc.           2/5/10      E0205
  000156430795-03        I.P.            Med Equipments Service, Inc.           2/5/10      E0745
  000156430795-03        I.P.            Med Equipments Service, Inc.           2/5/10      K0118
  000165698233-19       I.R.             Med Equipments Service, Inc.           6/1/10      E0205
  000165698233-19       I.R.             Med Equipments Service, Inc.           6/1/10      E0745
  000165698233-19       I.R.             Med Equipments Service, Inc.           6/1/10      K0118
  000143579688-01        I.S.            Med Equipments Service, Inc.           8/27/09     E0205
  000143579688-01        I.S.            Med Equipments Service, Inc.           8/27/09     E0745
  000143579688-01        I.S.            Med Equipments Service, Inc.           8/27/09     E1300



                                                  19                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page427 of 218
                                                                             32 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7146
                                             2951  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000129149720-04       I.T.             Med Equipments Service, Inc.            2/16/09    E0205
  000129149720-04       I.T.             Med Equipments Service, Inc.            2/16/09    E1300
  000147588651-07       I.T.             Med Equipments Service, Inc.            10/2/09    E0205
  000147588651-07       I.T.             Med Equipments Service, Inc.            10/2/09    E0745
  000147588651-07       I.T.             Med Equipments Service, Inc.            10/2/09    K0118
  000200174779-08       I.T.             Med Equipments Service, Inc.            7/4/11     E0205
  000200174779-08       I.T.             Med Equipments Service, Inc.            7/4/11     E0745
  000200174779-08       I.T.             Med Equipments Service, Inc.            7/4/11     E1300
  000170319743-09       I.V.             Med Equipments Service, Inc.            7/16/10    E0205
  000170319743-09       I.V.             Med Equipments Service, Inc.            7/16/10    E1300
  000147667778-01       J.A.             Med Equipments Service, Inc.           10/14/09    E1300
  000151809589-01       J.B.             Med Equipments Service, Inc.            12/7/09    E1300
  000172910234-04       J.C.             Med Equipments Service, Inc.            9/20/10    E1300
  000149718941-01       J.D.             Med Equipments Service, Inc.            11/3/09    E0205
  000149718941-01       J.D.             Med Equipments Service, Inc.            11/3/09    E0745
  000149718941-01       J.D.             Med Equipments Service, Inc.            11/3/09    K0118
  000173582453-02       J.D.             Med Equipments Service, Inc.           10/21/10    E1300
  000133881243-03       J.K.             Med Equipments Service, Inc.            4/24/09    E0205
  000133881243-03       J.K.             Med Equipments Service, Inc.            4/24/09    E0745
  000133881243-03       J.K.             Med Equipments Service, Inc.            4/24/09    E1300
  000151989555-03       J.N.             Med Equipments Service, Inc.           10/29/09    E1300
  000146748108-07       J.P.             Med Equipments Service, Inc.            10/7/09    E0205
  000146748108-07       J.P.             Med Equipments Service, Inc.            10/7/09    E0745
  000146748108-07       J.P.             Med Equipments Service, Inc.            10/7/09    K0118
  000146748108-07       J.P.             Med Equipments Service, Inc.            9/30/09    E1300
  000146748108-07       J.P.             Med Equipments Service, Inc.            8/28/09    L3652
  000170506975-10       J.R.             Med Equipments Service, Inc.            9/10/10    E1300
  000370811663-03       K.B.             Med Equipments Service, Inc.            6/24/15    E1300
  000140224627-12       K.G.             Med Equipments Service, Inc.            9/25/09    E0205
  000137425153-02       K.K.             Med Equipments Service, Inc.            5/8/09     E0205
  000137425153-02       K.K.             Med Equipments Service, Inc.            5/8/09     E0745
  000137425153-02       K.K.             Med Equipments Service, Inc.            5/8/09     E1300
  000137425153-02       K.K.             Med Equipments Service, Inc.            5/8/09     K0118
  000150882066-01       K.K.             Med Equipments Service, Inc.            12/2/09    E0205
  000150882066-01       K.K.             Med Equipments Service, Inc.            12/2/09    E0745
  000150882066-01       K.K.             Med Equipments Service, Inc.            12/2/09    K0118
  000166311894-02       K.L.             Med Equipments Service, Inc.            6/8/10     E0205
  000166311894-02       K.L.             Med Equipments Service, Inc.            6/8/10     E0745
  000166311894-02       K.L.             Med Equipments Service, Inc.            6/8/10     K0118
  000194537783-01       K.M.             Med Equipments Service, Inc.            3/11/11    L3652
  000137557294-01       K.R.             Med Equipments Service, Inc.            7/2/09     E0205
  000137557294-01       K.R.             Med Equipments Service, Inc.            7/2/09     E0745



                                                  20                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page428 of 218
                                                                             33 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7147
                                             2952  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000137557294-01       K.R.             Med Equipments Service, Inc.            7/2/09     E1300
  000375170644-04       L.A.             Med Equipments Service, Inc.            8/3/15     E1300
  000151809589-03       L.B.             Med Equipments Service, Inc.           11/10/09    E1300
  000181234493-01       L.B.             Med Equipments Service, Inc.           12/22/10    E0205
  000181234493-01       L.B.             Med Equipments Service, Inc.           12/22/10    E0745
  000181234493-01       L.B.             Med Equipments Service, Inc.           12/22/10    E1300
  000181234493-01       L.B.             Med Equipments Service, Inc.           12/22/10    K0118
  000377476239-01       L.C.             Med Equipments Service, Inc.            9/9/15     E1300
  000141522144-02       L.H.             Med Equipments Service, Inc.            8/11/09    E0205
  000141522144-02       L.H.             Med Equipments Service, Inc.            8/11/09    E0745
  000141522144-02       L.H.             Med Equipments Service, Inc.            9/8/09     E1300
  000144003647-01       L.K.             Med Equipments Service, Inc.            9/9/09     E1300
  000165698233-05       L.K.             Med Equipments Service, Inc.            6/1/10     E0205
  000165698233-05       L.K.             Med Equipments Service, Inc.            6/1/10     E0745
  000165698233-05       L.K.             Med Equipments Service, Inc.            6/1/10     K0118
  000156841165-01       L.M.             Med Equipments Service, Inc.            1/7/10     E1300
  000137456695-05       L.O.             Med Equipments Service, Inc.            6/2/09     E0205
  000137456695-05       L.O.             Med Equipments Service, Inc.            6/2/09    E0745 3U
  000137456695-05       L.O.             Med Equipments Service, Inc.            6/2/09     E1300
  000137456695-05       L.O.             Med Equipments Service, Inc.            6/2/09     K0118
  000146303870-01       L.P.             Med Equipments Service, Inc.            9/25/09    E0205
  000146303870-01       L.P.             Med Equipments Service, Inc.            9/25/09    E0745
  000146303870-01       L.P.             Med Equipments Service, Inc.            10/1/09    E1300
  000142448307-01       L.R.             Med Equipments Service, Inc.            7/29/09    E0205
  000142448307-01       L.R.             Med Equipments Service, Inc.            7/29/09    E0745
  000142448307-01       L.R.             Med Equipments Service, Inc.            7/29/09    E1300
  000142448307-01       L.R.             Med Equipments Service, Inc.            7/29/09    K0118
  000160030193-01       L.R.             Med Equipments Service, Inc.            4/7/10     E0205
  000160030193-01       L.R.             Med Equipments Service, Inc.            4/7/10     E0745
  000165372632-01       L.W.             Med Equipments Service, Inc.            4/8/10     E1300
  000142225804-02       M.B.             Med Equipments Service, Inc.            8/6/09     E1300
  000154002489-01       M.B.             Med Equipments Service, Inc.            12/9/09    E0205
  000154002489-01       M.B.             Med Equipments Service, Inc.            12/9/09    E0745
  000154002489-01       M.B.             Med Equipments Service, Inc.            12/9/09    K0118
  000160030193-03       M.E.             Med Equipments Service, Inc.            3/8/10     E0745
  000160030193-03       M.E.             Med Equipments Service, Inc.            3/8/10     E1300
  000160030193-03       M.E.             Med Equipments Service, Inc.            3/17/10    E0205
  000157341272-01       M.L.             Med Equipments Service, Inc.            1/11/10    E1300
  000145779336-01       M.M.             Med Equipments Service, Inc.            9/22/09    E0205
  000145779336-01       M.M.             Med Equipments Service, Inc.            9/22/09    E0745
  000145779336-01       M.M.             Med Equipments Service, Inc.            9/22/09    E1300
  000152325692-01       M.M.             Med Equipments Service, Inc.           12/17/09    E0205



                                                  21                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page429 of 218
                                                                             34 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7148
                                             2953  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000152325692-01       M.M.             Med Equipments Service, Inc.           12/17/09    E0745
  000144187549-03       M.N.             Med Equipments Service, Inc.            9/3/09     E0205
  000144187549-03       M.N.             Med Equipments Service, Inc.            9/3/09     E0745
  000144187549-03       M.N.             Med Equipments Service, Inc.            9/3/09     K0118
  000147750953-01       M.N.             Med Equipments Service, Inc.            10/8/09    E0205
  000147750953-01       M.N.             Med Equipments Service, Inc.            10/8/09    E0745
  000147750953-01       M.N.             Med Equipments Service, Inc.            10/8/09    K0118
  000147750953-01       M.N.             Med Equipments Service, Inc.           10/14/09    E1300
  000129847561-01       M.P.             Med Equipments Service, Inc.            3/6/09     E0205
  000129847561-01       M.P.             Med Equipments Service, Inc.            3/6/09     E0745
  000129847561-01       M.P.             Med Equipments Service, Inc.            3/6/09     E1300
  000129847561-01       M.P.             Med Equipments Service, Inc.            3/6/09     K0118
  000175607126-01       M.P.             Med Equipments Service, Inc.            9/30/10    E1300
  000175607126-03       M.P.             Med Equipments Service, Inc.            9/30/10    E0205
  000175607126-03       M.P.             Med Equipments Service, Inc.            9/30/10    E0745
  000175607126-03       M.P.             Med Equipments Service, Inc.            9/30/10    K0118
  000375170644-02       M.R.             Med Equipments Service, Inc.            8/3/15     E1300
  000137425153-03       M.S.             Med Equipments Service, Inc.            5/13/09    E0205
  000137425153-03       M.S.             Med Equipments Service, Inc.            5/13/09    E0745
  000137425153-03       M.S.             Med Equipments Service, Inc.            5/13/09    E1300
  000137425153-03       M.S.             Med Equipments Service, Inc.            5/13/09    K0118
  000152415162-03       M.S.             Med Equipments Service, Inc.           11/24/09    E0205
  000152415162-03       M.S.             Med Equipments Service, Inc.           11/24/09    E0745
  000152415162-03       M.S.             Med Equipments Service, Inc.           11/24/09    K0118
  000157089327-03       M.S.             Med Equipments Service, Inc.            1/7/10     E1300
  000129149720-02       M.T.             Med Equipments Service, Inc.            3/6/09     E0205
  000129149720-02       M.T.             Med Equipments Service, Inc.            3/6/09     E0745
  000129149720-02       M.T.             Med Equipments Service, Inc.            3/6/09     E1300
  000129149720-02       M.T.             Med Equipments Service, Inc.            3/6/09     K0118
  000166056119-03       M.T.             Med Equipments Service, Inc.            6/14/10    E0205
  000166056119-03       M.T.             Med Equipments Service, Inc.            6/14/10    E0745
  000166056119-03       M.T.             Med Equipments Service, Inc.            6/14/10    K0118
  000178557898-02       M.T.             Med Equipments Service, Inc.            9/3/10     E0205
  000178557898-02       M.T.             Med Equipments Service, Inc.            9/3/10     E0745
  000178557898-02       M.T.             Med Equipments Service, Inc.            9/3/10     E1300
  000178557898-02       M.T.             Med Equipments Service, Inc.            9/3/10     K0118
  000181648964-03       M.T.             Med Equipments Service, Inc.           12/17/10    E1300
  000180186009-04       N.C.             Med Equipments Service, Inc.           11/24/10    E0205
  000180186009-04       N.C.             Med Equipments Service, Inc.           11/24/10    E0745
  000180186009-04       N.C.             Med Equipments Service, Inc.           11/24/10    E1300
  000180186009-04       N.C.             Med Equipments Service, Inc.           11/24/10    K0118
  000156663972-05       N.D.             Med Equipments Service, Inc.           12/25/09    E1300



                                                  22                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page430 of 218
                                                                             35 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7149
                                             2954  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000179946446-03       N.D.             Med Equipments Service, Inc.           11/12/10    E0205
  000179946446-03       N.D.             Med Equipments Service, Inc.           11/12/10    E0745
  000179946446-03       N.D.             Med Equipments Service, Inc.           11/12/10    E1300
  000179946446-03       N.D.             Med Equipments Service, Inc.           11/12/10    K0118
  000151791381-02       N.K.             Med Equipments Service, Inc.           11/10/09    E0205
  000151791381-02       N.K.             Med Equipments Service, Inc.           11/10/09    E0745
  000151791381-02       N.K.             Med Equipments Service, Inc.           11/10/09    K0118
  000172471880-02       N.M.             Med Equipments Service, Inc.            8/18/10    E0205
  000172471880-02       N.M.             Med Equipments Service, Inc.            9/7/10     E1300
  000143913259-03       N.P.             Med Equipments Service, Inc.            9/24/09    E0205
  000168568814-01       N.R.             Med Equipments Service, Inc.            6/24/10    E0205
  000168568814-01       N.R.             Med Equipments Service, Inc.            6/24/10    E0745
  000168568814-01       N.R.             Med Equipments Service, Inc.            6/24/10    E1300
  000168568814-01       N.R.             Med Equipments Service, Inc.            6/24/10    K0118
  000178557898-01       O.K.             Med Equipments Service, Inc.            9/8/10     E0205
  000178557898-01       O.K.             Med Equipments Service, Inc.            9/8/10     E0745
  000178557898-01       O.K.             Med Equipments Service, Inc.            9/8/10     E1300
  000178557898-01       O.K.             Med Equipments Service, Inc.            9/8/10     K0118
  000135375921-05       O.S.             Med Equipments Service, Inc.            5/14/09    E0205
  000135375921-05       O.S.             Med Equipments Service, Inc.            5/14/09    E0745
  000135375921-05       O.S.             Med Equipments Service, Inc.            5/14/09    E1300
  000141010470-03       O.T.             Med Equipments Service, Inc.            8/12/09    E0205
  000141010470-03       O.T.             Med Equipments Service, Inc.            8/12/09    E0745
  000141010470-03       O.T.             Med Equipments Service, Inc.            8/12/09    E1300
  000130405095-03       O.Y.             Med Equipments Service, Inc.            3/4/09     E0205
  000130405095-03       O.Y.             Med Equipments Service, Inc.            3/4/09     E0745
  000130405095-03       O.Y.             Med Equipments Service, Inc.            3/4/09    E1300 DR
  000142003078-01       P.A.             Med Equipments Service, Inc.            8/11/09    E0205
  000142003078-01       P.A.             Med Equipments Service, Inc.            8/11/09    E0745
  000142003078-01       P.A.             Med Equipments Service, Inc.            8/11/09    E1300
  000142003078-01       P.A.             Med Equipments Service, Inc.            8/11/09    K0118
  000385976824-07       P.D.             Med Equipments Service, Inc.           10/23/15    E1300
  000165698233-14       P.G.             Med Equipments Service, Inc.            6/1/10     E0205
  000165698233-14       P.G.             Med Equipments Service, Inc.            6/1/10     E0745
  000165698233-14       P.G.             Med Equipments Service, Inc.            6/1/10     K0118
  000164106072-03       P.M.             Med Equipments Service, Inc.            4/2/10     E1300
  000369158142-02       P.N.             Med Equipments Service, Inc.            6/23/15    E1300
  000142231398-06       R.F.             Med Equipments Service, Inc.            8/6/09     E0205
  000142231398-06       R.F.             Med Equipments Service, Inc.            8/6/09     E0745
  000142231398-06       R.F.             Med Equipments Service, Inc.            8/6/09     E1300
  000142231398-06       R.F.             Med Equipments Service, Inc.            8/6/09     K0118
  000176588903-01       R.G.             Med Equipments Service, Inc.           10/19/10    E1300



                                                  23                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page431 of 218
                                                                             36 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7150
                                             2955  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000376459327-01       R.G.             Med Equipments Service, Inc.            8/24/15    E1300
  000180908246-03       R.K.             Med Equipments Service, Inc.            1/7/11     E1300
  000147420871-04       R.L.             Med Equipments Service, Inc.            9/28/09    E1300
  000154638035-04       R.L.             Med Equipments Service, Inc.            1/11/10    E0205
  000154638035-04       R.L.             Med Equipments Service, Inc.            1/11/10    E0745
  000154638035-04       R.L.             Med Equipments Service, Inc.            1/11/10    K0118
  000180376626-01       R.L.             Med Equipments Service, Inc.           10/29/10    L3800
  000180376626-01       R.L.             Med Equipments Service, Inc.           11/24/10    E0205
  000197223241-01       R.L.             Med Equipments Service, Inc.            4/28/11    E0205
  000197223241-01       R.L.             Med Equipments Service, Inc.            4/28/11    E0745
  000197223241-01       R.L.             Med Equipments Service, Inc.            4/28/11    E1300
  000181236357-01       R.M.             Med Equipments Service, Inc.           12/21/10    E1300
  000165751496-01       R.N.             Med Equipments Service, Inc.            6/9/10     E0205
  000165751496-01       R.N.             Med Equipments Service, Inc.            6/9/10     E0745
  000165751496-01       R.N.             Med Equipments Service, Inc.            6/9/10     K0118
  000165751496-01       R.N.             Med Equipments Service, Inc.            6/9/10     E1300
  000177382405-01       R.N.             Med Equipments Service, Inc.           10/26/10    E0205
  000177382405-01       R.N.             Med Equipments Service, Inc.           10/26/10    E0745
  000177382405-01       R.N.             Med Equipments Service, Inc.           10/26/10    E1300
  000177382405-01       R.N.             Med Equipments Service, Inc.           10/26/10    K0118
  000213143829-01       R.N.             Med Equipments Service, Inc.           10/13/11    E0205
  000213143829-01       R.N.             Med Equipments Service, Inc.           10/13/11    E0745
  000213143829-01       R.N.             Med Equipments Service, Inc.           10/13/11    E1300
  000213143829-01       R.N.             Med Equipments Service, Inc.           10/13/11    K0118
  000151364130-03       R.O.             Med Equipments Service, Inc.           11/24/09    E0205
  000151364130-03       R.O.             Med Equipments Service, Inc.           11/24/09    E0745
  000151364130-03       R.O.             Med Equipments Service, Inc.           11/24/09    K0118
  000150889953-05       R.R.             Med Equipments Service, Inc.           11/18/09    E0205
  000150889953-05       R.R.             Med Equipments Service, Inc.           11/18/09    E0745
  000161886130-01       R.R.             Med Equipments Service, Inc.            4/6/10     E0205
  000161886130-01       R.R.             Med Equipments Service, Inc.            4/6/10     E0745
  000161886130-01       R.R.             Med Equipments Service, Inc.            4/6/10     E1300
  000161886130-01       R.R.             Med Equipments Service, Inc.            4/6/10     K0118
  000157958802-05       R.T.             Med Equipments Service, Inc.            2/12/10    E0205
  000157958802-05       R.T.             Med Equipments Service, Inc.            2/12/10    E0745
  000157958802-05       R.T.             Med Equipments Service, Inc.            2/12/10    K0118
  000166595370-02       R.V.             Med Equipments Service, Inc.            5/18/10    E0205
  000166595370-02       R.V.             Med Equipments Service, Inc.            5/18/10    E0745
  000166595370-02       R.V.             Med Equipments Service, Inc.            5/18/10    K0118
  000164552838-02       R.Y.             Med Equipments Service, Inc.            5/28/10    E0205
  000164552838-02       R.Y.             Med Equipments Service, Inc.            5/28/10    E0745
  000164552838-02       R.Y.             Med Equipments Service, Inc.            5/28/10    K0118



                                                  24                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page432 of 218
                                                                             37 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7151
                                             2956  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000151757267-02       S.B.             Med Equipments Service, Inc.           10/28/09    E1300
  000141522144-03       S.J.             Med Equipments Service, Inc.            8/3/09     E0205
  000141522144-03       S.J.             Med Equipments Service, Inc.            8/3/09     E0745
  000195862255-01       S.P.             Med Equipments Service, Inc.            4/6/11     E0205
  000195862255-01       S.P.             Med Equipments Service, Inc.            4/6/11     E0745
  000195862255-01       S.P.             Med Equipments Service, Inc.            4/6/11     E1300
  000195862255-01       S.P.             Med Equipments Service, Inc.            4/6/11     K0118
  000128998720-05       S.S.             Med Equipments Service, Inc.            2/26/09    E0205
  000128998720-05       S.S.             Med Equipments Service, Inc.            2/26/09    E0745
  000128998720-05       S.S.             Med Equipments Service, Inc.            2/26/09    E1300
  000148605611-02       S.T.             Med Equipments Service, Inc.           10/22/09    E0205
  000148605611-02       S.T.             Med Equipments Service, Inc.           10/22/09    E0745
  000148605611-02       S.T.             Med Equipments Service, Inc.           10/22/09    E1300
  000148605611-02       S.T.             Med Equipments Service, Inc.           10/22/09    K0118
  000151977683-01       S.W.             Med Equipments Service, Inc.           10/29/09    E1300
  000138649974-02       S.Y.             Med Equipments Service, Inc.            5/22/09    E0205
  000138649974-02       S.Y.             Med Equipments Service, Inc.            5/22/09    E0745
  000138649974-02       S.Y.             Med Equipments Service, Inc.            5/22/09    E1300
  000138649974-02       S.Y.             Med Equipments Service, Inc.            5/22/09    K0118
  000153428123-01       S.Z.             Med Equipments Service, Inc.           12/11/09    E0205
  000153428123-01       S.Z.             Med Equipments Service, Inc.           12/11/09    E0745
  000177192713-01       T.B.             Med Equipments Service, Inc.            11/2/10    E1300
  000142973601-01       T.L.             Med Equipments Service, Inc.            9/28/09    E0205
  000142973601-01       T.L.             Med Equipments Service, Inc.            9/28/09    E0745
  000142973601-01       T.L.             Med Equipments Service, Inc.            9/28/09    K0118
  000173679002-04       T.M.             Med Equipments Service, Inc.            9/3/10     E0205
  000173679002-04       T.M.             Med Equipments Service, Inc.            9/3/10     E0745
  000173679002-04       T.M.             Med Equipments Service, Inc.            9/3/10     E1300
  000173679002-04       T.M.             Med Equipments Service, Inc.            9/3/10     K0118
  000183042258-05       T.P.             Med Equipments Service, Inc.           12/22/10    E0205
  000378261168-01       T.P.             Med Equipments Service, Inc.            10/2/15    E1300
  000181135013-01       T.R.             Med Equipments Service, Inc.           12/21/10    E0205
  000181135013-01       T.R.             Med Equipments Service, Inc.           12/21/10    E0745
  000181135013-01       T.R.             Med Equipments Service, Inc.           12/21/10    E1300
  000181135013-01       T.R.             Med Equipments Service, Inc.           12/21/10    K0118
  000162263248-01       T.S.             Med Equipments Service, Inc.            4/7/10     E0205
  000162263248-01       T.S.             Med Equipments Service, Inc.            4/7/10     E0745
  000162263248-01       T.S.             Med Equipments Service, Inc.            4/7/10     K0118
  000177098208-01       T.U.             Med Equipments Service, Inc.           10/21/10    E0205
  000177098208-01       T.U.             Med Equipments Service, Inc.           10/21/10    E0745
  000177098208-01       T.U.             Med Equipments Service, Inc.           10/21/10    K0118
  000177098208-01       T.U.             Med Equipments Service, Inc.           10/21/10    E1300



                                                  25                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page433 of 218
                                                                             38 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7152
                                             2957  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000156044778-03       T.Y.             Med Equipments Service, Inc.            1/14/10    E0205
  000156044778-03       T.Y.             Med Equipments Service, Inc.            1/14/10    E0745
  000194415873-04       V.A.             Med Equipments Service, Inc.            4/20/11    E0205
  000130789209-01       V.F.             Med Equipments Service, Inc.            3/3/09     E0205
  000130789209-01       V.F.             Med Equipments Service, Inc.            3/3/09    E0745 3U
  000130789209-01       V.F.             Med Equipments Service, Inc.            3/3/09     E1300
  000130789209-01       V.F.             Med Equipments Service, Inc.            3/3/09    K0118 3A
  000141722710-01       V.F.             Med Equipments Service, Inc.            8/24/09    E0205
  000141722710-01       V.F.             Med Equipments Service, Inc.            8/24/09    E0745
  000141722710-01       V.F.             Med Equipments Service, Inc.            8/24/09    K0118
  000156430795-09       V.K.             Med Equipments Service, Inc.            2/5/10     E0205
  000156430795-09       V.K.             Med Equipments Service, Inc.            2/5/10     E0745
  000156430795-09       V.K.             Med Equipments Service, Inc.            2/5/10     K0118
  000166177055-01       V.K.             Med Equipments Service, Inc.            6/8/10     E0205
  000166177055-01       V.K.             Med Equipments Service, Inc.            6/8/10     E0745
  000176775559-01       V.K.             Med Equipments Service, Inc.           10/12/10    E0205
  000176775559-01       V.K.             Med Equipments Service, Inc.           10/12/10    E0745
  000176775559-01       V.K.             Med Equipments Service, Inc.           10/12/10    E1300
  000188630404-01       V.M.             Med Equipments Service, Inc.            1/26/11    E0205
  000188630404-01       V.M.             Med Equipments Service, Inc.            1/26/11    E0745
  000188630404-01       V.M.             Med Equipments Service, Inc.            1/26/11    E1300
  000188630404-01       V.M.             Med Equipments Service, Inc.            1/26/11    K0118
  000135119873-01       V.N.             Med Equipments Service, Inc.            4/30/09    E0205
  000135119873-01       V.N.             Med Equipments Service, Inc.            4/30/09    E0745
  000135119873-01       V.N.             Med Equipments Service, Inc.            4/30/09    E1300
  000156430795-10       V.P.             Med Equipments Service, Inc.            2/5/10     E0205
  000156430795-10       V.P.             Med Equipments Service, Inc.            2/5/10     E0745
  000156430795-10       V.P.             Med Equipments Service, Inc.            2/5/10     K0118
  000363380940-01       W.B.             Med Equipments Service, Inc.            5/27/15    E1300
  000147079057-01       W.C.             Med Equipments Service, Inc.            10/9/09    E0205
  000147079057-01       W.C.             Med Equipments Service, Inc.            10/9/09    E0745
  000147079057-01       W.C.             Med Equipments Service, Inc.           10/16/09    E1300
  000175786946-16       W.C.             Med Equipments Service, Inc.            8/18/10    L3800
  000175786946-16       W.C.             Med Equipments Service, Inc.            10/5/10    E0205
  000175786946-16       W.C.             Med Equipments Service, Inc.            10/5/10    E1300
  000161886130-07       W.S.             Med Equipments Service, Inc.            4/8/10     E1300
  000161886130-07       W.S.             Med Equipments Service, Inc.            4/8/10     E0205
  000161886130-07       W.S.             Med Equipments Service, Inc.            4/8/10     E0745
  000161886130-07       W.S.             Med Equipments Service, Inc.            4/8/10     K0118
  000157074360-01       Y.B.             Med Equipments Service, Inc.            2/23/10    E0205
  000157074360-01       Y.B.             Med Equipments Service, Inc.            2/23/10    E0745
  000157074360-01       Y.B.             Med Equipments Service, Inc.            2/23/10    K0118



                                                  26                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page434 of 218
                                                                             39 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7153
                                             2958  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000162382997-05       Y.B.             Med Equipments Service, Inc.            4/22/10   E0205 AR
  000162382997-05       Y.B.             Med Equipments Service, Inc.            4/22/10   E0745 3U
  000162382997-05       Y.B.             Med Equipments Service, Inc.            4/22/10    K0118
  000197251985-01       Y.B.             Med Equipments Service, Inc.            4/8/11     L3800
  000197251985-01       Y.B.             Med Equipments Service, Inc.            5/19/11    E0205
  000158830778-03       Y.D.             Med Equipments Service, Inc.            3/3/10     E0205
  000158830778-03       Y.D.             Med Equipments Service, Inc.            3/8/10     E0745
  000158830778-03       Y.D.             Med Equipments Service, Inc.            3/8/10     K0118
  000144865110-04       Y.K.             Med Equipments Service, Inc.            8/28/09    E0205
  000144865110-04       Y.K.             Med Equipments Service, Inc.            8/28/09    E0745
  000144865110-04       Y.K.             Med Equipments Service, Inc.            8/28/09    E1300
  000146789649-01       Y.K.             Med Equipments Service, Inc.            9/3/09     E1300
  000146789649-01       Y.K.             Med Equipments Service, Inc.            9/3/09     E0205
  000146789649-01       Y.K.             Med Equipments Service, Inc.            9/3/09     E0745
  000167460344-10       Y.K.             Med Equipments Service, Inc.            6/14/10    E0205
  000167460344-10       Y.K.             Med Equipments Service, Inc.            6/14/10    E0745
  000167460344-10       Y.K.             Med Equipments Service, Inc.            6/14/10    K0118
  000141668111-01       Y.L.             Med Equipments Service, Inc.            7/31/09    E0205
  000141668111-01       Y.L.             Med Equipments Service, Inc.            7/31/09    E0745
  000141668111-01       Y.L.             Med Equipments Service, Inc.            7/31/09    K0118
  000141668111-01       Y.L.             Med Equipments Service, Inc.            7/31/09    E1300
  000147656920-01       Y.S.             Med Equipments Service, Inc.           10/30/09    E0205
  000147656920-01       Y.S.             Med Equipments Service, Inc.           10/30/09    E0745
  000147656920-01       Y.S.             Med Equipments Service, Inc.           10/30/09    E1300
  000147656920-01       Y.S.             Med Equipments Service, Inc.           10/30/09    K0118
  000153241435-09       Y.S.             Med Equipments Service, Inc.           12/30/09    E0205
  000153241435-09       Y.S.             Med Equipments Service, Inc.           12/30/09    E0745
  000153241435-09       Y.S.             Med Equipments Service, Inc.           12/30/09    K0118
  000180828915-04       Z.S.             Med Equipments Service, Inc.           11/11/10    E0205
  000180828915-04       Z.S.             Med Equipments Service, Inc.           11/11/10    E0745
  000180828915-04       Z.S.             Med Equipments Service, Inc.           11/11/10    E1300
  000180828915-04       Z.S.             Med Equipments Service, Inc.           11/11/10    K0118
  000237938626-04       A.R.                 Orion Supplies Inc.                 6/5/12     E0221
  000245412234-07       C.E.                 Orion Supplies Inc.                 5/29/12    E0217
  000268080587-01       C.L.                 Orion Supplies Inc.                 2/4/13     E0205
  000268080587-01       C.L.                 Orion Supplies Inc.                 2/4/13     L1399
  000275103174-06       L.G.                 Orion Supplies Inc.                 3/6/13     L3672
  000275103174-06       L.G.                 Orion Supplies Inc.                 4/23/13    15001
  000264469636-01       M.L.                 Orion Supplies Inc.                12/18/12    E0205
  000264469636-01       M.L.                 Orion Supplies Inc.                12/18/12    L1399
  000226634624-01       M.M.                 Orion Supplies Inc.                11/23/11    E0205
  000268960010-01       W.G.                 Orion Supplies Inc.                 1/25/13    E0205



                                                  27                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page435 of 218
                                                                             40 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7154
                                             2959  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000268960010-01      W.G.                   Orion Supplies Inc.                1/25/13    L1399
  000362035941-02      A.A.               Prompt Medical Supply Inc.             6/25/15    E0205
  000362035941-02      A.A.               Prompt Medical Supply Inc.             3/30/15    E0217
  000366210748-02      A.A.               Prompt Medical Supply Inc.             5/5/15     E0217
  000358341220-01      A.M.               Prompt Medical Supply Inc.             2/12/15    E0219
  000351538244-01      A.S.               Prompt Medical Supply Inc.             2/6/15     E0205
  000284945763-01      C.C.               Prompt Medical Supply Inc.             6/14/13    E0205
  000284945763-01      C.C.               Prompt Medical Supply Inc.             5/13/13    E0278
  000323581777-01      C.E.               Prompt Medical Supply Inc.             5/28/14    E0205
  000281568022-02      D.M.               Prompt Medical Supply Inc.             6/11/13    E0205
  000356204957-02      D.M.               Prompt Medical Supply Inc.             3/20/15    E0205
  000281568022-01      E.R.               Prompt Medical Supply Inc.             5/17/13    E0205
  000281568022-01      E.R.               Prompt Medical Supply Inc.             4/15/13    T5000
  000349869338-02      G.L.               Prompt Medical Supply Inc.             1/20/15    E0205
  000356826214-01      G.W.               Prompt Medical Supply Inc.             3/25/15    E0205
  000312410541-05      I.D.               Prompt Medical Supply Inc.             3/11/14    E0205
  000287497829-02      I.M.               Prompt Medical Supply Inc.             7/15/13    E0205
  000277166658-02      J.G.               Prompt Medical Supply Inc.             3/6/13     L3672
  000349869338-03      J.L.               Prompt Medical Supply Inc.             1/20/15    E0205
  000351833439-02      L.P.               Prompt Medical Supply Inc.             3/4/15     E0205
  000278710546-05      M.B.               Prompt Medical Supply Inc.             4/12/13    L3672
  000323581777-02      M.D.               Prompt Medical Supply Inc.             5/27/14    E0205
  000283113736-01      M.F.               Prompt Medical Supply Inc.             5/31/13    E0205
  000366210748-01      M.L.               Prompt Medical Supply Inc.             6/26/15    E0205
  000366210748-01      M.L.               Prompt Medical Supply Inc.             5/6/15     E0217
  000369858856-02      M.S.               Prompt Medical Supply Inc.             7/28/15    E0205
  000349969039-03      M.W.               Prompt Medical Supply Inc.             1/20/15    E0205
  000285186466-02      O.G.               Prompt Medical Supply Inc.             5/7/13     15001
  000285186466-02      O.G.               Prompt Medical Supply Inc.             6/18/13    E0205
  000351833439-03      O.T.               Prompt Medical Supply Inc.             3/17/15    E0205
  000363168790-01      P.B.               Prompt Medical Supply Inc.             5/15/15    E0205
  000363168790-01      P.B.               Prompt Medical Supply Inc.             4/10/15    E0217
  000347247990-01      P.S.               Prompt Medical Supply Inc.             12/6/14    E0205
  000370743998-08      T.R.               Prompt Medical Supply Inc.             8/12/15    E0205
  000367082427-01      W.B.               Prompt Medical Supply Inc.             5/13/15    E0217
  000361304751-01      W.G.               Prompt Medical Supply Inc.             4/10/15    E0205
  000354248890-01      A.G.               Skapars Health Products Inc.           3/19/15    E0205
  000343663134-03      A.K.               Skapars Health Products Inc.          11/17/14    E0205
  000358475275-04      C.L.               Skapars Health Products Inc.           3/25/15    E0205
  000358258440-07      D.F.               Skapars Health Products Inc.           4/30/15    E0205
  000404014201-02      E.R.               Skapars Health Products Inc.           4/18/16    E0205
  000357992980-02      F.O.               Skapars Health Products Inc.           4/7/15     E0205



                                                  28                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page436 of 218
                                                                             41 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7155
                                             2960  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000344889621-01       G.B.             Skapars Health Products Inc.           11/12/14    E0205
  000422238881-01       H.F.             Skapars Health Products Inc.            12/1/16    E0205
  000342257144-04       J.M.             Skapars Health Products Inc.           10/22/14    E0205
  000335947412-10        J.S.            Skapars Health Products Inc.            9/19/14    E0205
  000405235540-01       K.W.             Skapars Health Products Inc.            4/12/16    E0205
  000342257144-03        L.J.            Skapars Health Products Inc.           10/22/14    E0205
  000366057115-02       L.N.             Skapars Health Products Inc.            8/3/15     E0205
  000419742092-01       M.A.             Skapars Health Products Inc.            7/29/16    E0205
  000419742092-02       N.A.             Skapars Health Products Inc.            8/5/16     E0205
  000342257144-02       R.A.             Skapars Health Products Inc.           10/22/14    E0205
  000407987015-02       R.C.             Skapars Health Products Inc.            6/20/16    S4557
  000407987015-02       R.C.             Skapars Health Products Inc.            6/20/16    E0205
  000376459327-01       R.G.             Skapars Health Products Inc.            8/26/15    E0205
  000340231983-01       R.S.             Skapars Health Products Inc.           11/14/14    E0205
  000359179884-02       S.M.             Skapars Health Products Inc.            3/25/15    E0205
  000343134169-02        T.F.            Skapars Health Products Inc.           12/18/14    E0205
  000335447918-02       T.M.             Skapars Health Products Inc.            9/9/14     E0205
  000363380940-01       W.B.             Skapars Health Products Inc.            6/4/15     E0205
  000328206446-01       A.B.           Smart Choice Medical Supply, Inc.         9/30/14    E0205
  000355454406-01       A.R.           Smart Choice Medical Supply, Inc.         4/15/15    E0205
  000355454406-01       A.R.           Smart Choice Medical Supply, Inc.         2/18/15    E0217
  000355454406-01       A.R.           Smart Choice Medical Supply, Inc.         4/15/15    E1310
  000344731583-02       D.P.           Smart Choice Medical Supply, Inc.         1/28/15    E0205
  000344731583-02       D.P.           Smart Choice Medical Supply, Inc.         11/4/14    E0217
  000344731583-02       D.P.           Smart Choice Medical Supply, Inc.         1/28/15    E1310
  000330623786-02       F.L.           Smart Choice Medical Supply, Inc.         9/16/14    E0205
  000331497916-02       J.B.           Smart Choice Medical Supply, Inc.         7/29/14    E0205
  000329178677-01       J.W.           Smart Choice Medical Supply, Inc.         7/30/14    E0205
  000329178677-01       J.W.           Smart Choice Medical Supply, Inc.         6/30/14    E0217
  000329178677-01       J.W.           Smart Choice Medical Supply, Inc.         6/30/14    R0190
  000332848597-01       K.J.           Smart Choice Medical Supply, Inc.         9/3/14     E0205
  000329654395-02       L.E.           Smart Choice Medical Supply, Inc.         8/5/14     E0205
  000328206446-02       M.L.           Smart Choice Medical Supply, Inc.         9/30/14    E0205
  000330623786-07       P.L.           Smart Choice Medical Supply, Inc.         7/21/14    E0205
  000359247236-02       R.G.           Smart Choice Medical Supply, Inc.         2/27/15    Z2304
  000335238101-01       R.H.           Smart Choice Medical Supply, Inc.         9/25/14    E1310
  000329507956-04       S.R.           Smart Choice Medical Supply, Inc.         8/19/14    E0205
  000334598892-01       S.R.           Smart Choice Medical Supply, Inc.        10/30/14    E0205
  000334598892-01       S.R.           Smart Choice Medical Supply, Inc.        10/10/14    E1310
  000330623299-02       T.T.           Smart Choice Medical Supply, Inc.         10/2/14    E0205
  000329028948-02       W.P.           Smart Choice Medical Supply, Inc.         7/8/14     E0205
  000333048197-02       Y.M.           Smart Choice Medical Supply, Inc.         8/12/14    E0205



                                                  29                                          Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page437 of 218
                                                                             42 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7156
                                             2961  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                      Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000418320743-02      A.N.                       Top Q Inc.                     7/7/16     E0273
  000419797061-03      B.L.                       Top Q Inc.                     7/18/16    E0273
  000429148620-03      G.R.                       Top Q Inc.                     9/23/16    E0273
  000432246619-02      S.B.                       Top Q Inc.                    10/14/16    E0273
  000418191557-03       S.L.                      Top Q Inc.                     7/12/16    E0273
  000336309489-01      A.B.            Voorhies Health Care Products, Inc.      10/16/14   E0205 IN
  000336309489-01      A.B.            Voorhies Health Care Products, Inc.      10/16/14   E0731 NS
  000368011920-05      A.S.            Voorhies Health Care Products, Inc.       7/22/15    E0205
  000373146653-02      A.V.            Voorhies Health Care Products, Inc.       9/2/15     E0205
  000346588528-01      A.W.            Voorhies Health Care Products, Inc.       1/26/15    E0205
  000346588528-01      A.W.            Voorhies Health Care Products, Inc.       1/26/15    E0731
  000329192686-01      B.B.            Voorhies Health Care Products, Inc.       7/14/14    E0205
  000348134859-01      B.B.            Voorhies Health Care Products, Inc.       1/12/15    E0205
  000348134859-01      B.B.            Voorhies Health Care Products, Inc.       1/12/15    E0731
  000400311767-01      C.M.            Voorhies Health Care Products, Inc.       3/3/16     E0205
  000321585762-01      D.B.            Voorhies Health Care Products, Inc.       5/28/14    E0205
  000313376626-01      D.K.            Voorhies Health Care Products, Inc.       3/26/14    E0205
  000390737153-06      E.A.            Voorhies Health Care Products, Inc.      12/29/15    E0205
  000373146653-01      E.D.            Voorhies Health Care Products, Inc.       9/2/15     E0205
  000404747511-02      E.S.            Voorhies Health Care Products, Inc.       4/11/16    E0205
  000327574190-01      F.S.            Voorhies Health Care Products, Inc.       8/11/14    E0205
  000327574190-01      F.S.            Voorhies Health Care Products, Inc.       8/11/14    E0731
  000368011920-01       I.F.           Voorhies Health Care Products, Inc.       7/23/15    E0205
  000324723667-03      I.G.            Voorhies Health Care Products, Inc.       5/30/14    E0205
  000333456325-03      I.O.            Voorhies Health Care Products, Inc.      10/29/14    E0205
  000333456325-03      I.O.            Voorhies Health Care Products, Inc.      10/29/14    E0731
  000389584532-02      J.L.            Voorhies Health Care Products, Inc.      11/18/15    E0205
  000354028300-02      J.R.            Voorhies Health Care Products, Inc.       3/20/15    E0205
  000354028300-02      J.R.            Voorhies Health Care Products, Inc.       3/20/15    E0731
  000303932693-01      K.A.            Voorhies Health Care Products, Inc.      12/10/13    E0205
  000372560094-01      K.B.            Voorhies Health Care Products, Inc.       8/26/15    E0205
  000396950131-05      K.G.            Voorhies Health Care Products, Inc.       3/7/16     E0205
  000333456325-02       L.I.           Voorhies Health Care Products, Inc.      10/14/14    E0205
  000333456325-02       L.I.           Voorhies Health Care Products, Inc.      10/14/14    E0731
  000308172287-02      L.M.            Voorhies Health Care Products, Inc.       5/1/14     E0205
  000345699606-02      M.A.            Voorhies Health Care Products, Inc.      12/24/14    E0205
  000393839782-02      M.A.            Voorhies Health Care Products, Inc.       1/12/16    E0205
  000345699606-02      M.A.            Voorhies Health Care Products, Inc.      12/24/14    E0731
  000329192686-03      M.B.            Voorhies Health Care Products, Inc.       7/14/14    E0205
  000324902899-02      M.F.            Voorhies Health Care Products, Inc.       6/11/14    E0205
  000380289958-02      M.T.            Voorhies Health Care Products, Inc.       10/6/15    E0205
  000390737153-02      R.P.            Voorhies Health Care Products, Inc.      12/29/15    E0205



                                                   30                                         Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page438 of 218
                                                                             43 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7157
                                             2962  v. Avetisyan, et al.
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                      Items Using Phantom Codes

                                                                                            Billing
                     Claimaint                                                  Date of
  Claim Number                                      Retailer                                Code
                      Initials                                                  Service
                                                                                             Used
  000332505551-01       S.A.           Voorhies Health Care Products, Inc.      11/19/14    E0205
  000332505551-01       S.A.           Voorhies Health Care Products, Inc.      11/19/14    E0731
  000313376626-02       S.K.           Voorhies Health Care Products, Inc.       3/31/14    E0205
  000324723667-02       S.S.           Voorhies Health Care Products, Inc.       5/29/14    E0205
  000271556698-15       Y.R.           Voorhies Health Care Products, Inc.       1/12/13    E0200
  000390991347-01       K.F.           Well Care Medical Equipment LLC           11/8/15    E0217
  000431723246-01       M.P.           Well Care Medical Equipment LLC          11/23/16    E0217
  000383218757-01       R.G.           Well Care Medical Equipment LLC           9/26/15    E0217
  000413760570-01       R.J.           Well Care Medical Equipment LLC           7/8/16     E0217
  000383218757-02       R.M.           Well Care Medical Equipment LLC           9/26/15    E0217




                                                   31                                         Exhibit 2
                                                                                              Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                             Document274-5
                                      157-2 Filed
                                             Filed07/01/20
                                                   05/09/18 Page
                                                             Page439 of 218
                                                                  44 of 1245PageID
                                                                             PageID#:#:
                                      7158
                                       2963




                              EXHIBIT 3


                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page440 of 218
                                                                             45 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7159
                                             2964  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000391825171-06      A.B.            Ace Orthopedic Services, Inc.          12/22/15    E0855
  000391825171-06      A.B.            Ace Orthopedic Services, Inc.          12/22/15    L0631
  000418446761-01      A.N.            Ace Orthopedic Services, Inc.          8/18/16     E0855
  000418446761-01      A.N.            Ace Orthopedic Services, Inc.          8/18/16     L0631
  000411877913-02      D.K.            Ace Orthopedic Services, Inc.          8/17/16     E0855
  000412885485-01      F.P.            Ace Orthopedic Services, Inc.           6/6/16     L0631
  000412885485-01      F.P.            Ace Orthopedic Services, Inc.           6/6/16     L1832
  000420666935-03      G.F.            Ace Orthopedic Services, Inc.          8/18/16     E0855
  000420666935-03      G.F.            Ace Orthopedic Services, Inc.          8/18/16     L0631
  000405943853-01      G.O.            Ace Orthopedic Services, Inc.          6/22/16     L0631
  000410526172-05      G.S.            Ace Orthopedic Services, Inc.           6/3/16     L0631
  000388149213-06      H.C.            Ace Orthopedic Services, Inc.           2/4/16     E0855
  000388149213-06      H.C.            Ace Orthopedic Services, Inc.           2/4/16     L0631
  000398533851-09      J.G.            Ace Orthopedic Services, Inc.          3/11/16     L0631
  000397709956-02      J.S.            Ace Orthopedic Services, Inc.          2/11/16     E0855
  000397709956-02      J.S.            Ace Orthopedic Services, Inc.          2/29/16     L0631
  000402677876-05      L.E.            Ace Orthopedic Services, Inc.           4/7/16     L1832
  000398533851-05      L.P.            Ace Orthopedic Services, Inc.           3/8/16     L0631
  000398533851-03      L.S.            Ace Orthopedic Services, Inc.          2/15/16     L0631
  000398533851-04      M.M.            Ace Orthopedic Services, Inc.          3/11/16     E0855
  000412679938-02      N.A.            Ace Orthopedic Services, Inc.          6/14/16     E0855
  000404624140-02      P.D.            Ace Orthopedic Services, Inc.          5/26/16     E0855
  000404624140-02      P.D.            Ace Orthopedic Services, Inc.          5/26/16     L0631
  000407262468-01      S.Z.            Ace Orthopedic Services, Inc.          5/18/16     E0855
  000407262468-01      S.Z.            Ace Orthopedic Services, Inc.          5/18/16     L0631
  000411877913-04      T.W.            Ace Orthopedic Services, Inc.          7/28/16     E0855
  000391825171-01      V.T.            Ace Orthopedic Services, Inc.          12/22/15    E0855
  000391825171-01      V.T.            Ace Orthopedic Services, Inc.          12/22/15    L0631
  000429545857-02      G.J.          Advanced Orthopedic Solutions, Inc.      11/29/16    L3671
  000408360519-02      J.G.          Advanced Orthopedic Solutions, Inc.       6/3/16     L0632
  000412152035-02      K.M.          Advanced Orthopedic Solutions, Inc.      6/22/16     E0855
  000412152035-02      K.M.          Advanced Orthopedic Solutions, Inc.      6/22/16     L0632
                                                                                          50488-
  000431314756-01      A.R.               Advanced Pharmacy, Inc.             10/6/16     1001-1
  000414859926-05      B.C.               Advanced Pharmacy, Inc.             11/14/16    L1832
                                                                                          50488-
  000440791796-01      B.M.               Advanced Pharmacy, Inc.             11/10/16    1001-1
  000417465200-01      D.G.               Advanced Pharmacy, Inc.             6/11/16     E0855
  000417465200-01      D.G.               Advanced Pharmacy, Inc.             8/11/16     L0637
  000417465200-05      D.R.               Advanced Pharmacy, Inc.             8/10/16     E0855
  000417465200-05      D.R.               Advanced Pharmacy, Inc.             8/10/16     L0637
  000429170384-02      E.H.               Advanced Pharmacy, Inc.             9/13/16     E0855



                                                 1                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page441 of 218
                                                                             46 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7160
                                             2965  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000424677417-02       E.S.              Advanced Pharmacy, Inc.             9/22/16     E0855
  000423392307-01       I.R.              Advanced Pharmacy, Inc.             8/22/16     E0855
  000437441843-02       J.D.              Advanced Pharmacy, Inc.             12/21/16    L0637
  000437441843-02       J.D.              Advanced Pharmacy, Inc.             12/24/16    E0855
                                                                                          51552-
                                                                                          128508
                                                                                          51552-
                                                                                          061305
                                                                                          51552-
                                                                                          145405
                                                                                          51552-
                                                                                          030705
                                                                                          51552-
  000442346417-02      L.A.               Advanced Pharmacy, Inc.             3/2/17      048305
  000423718758-03      M.M.               Advanced Pharmacy, Inc.             9/12/16      E0855
                                                                                           50488-
  000412679938-02      N.A.               Advanced Pharmacy, Inc.             6/21/16      1001-1
  000437372931-01      V.S.               Advanced Pharmacy, Inc.             12/21/16     E0855
                                                                                         0603-1880-
  000406090035-01      W.W.               Advanced Pharmacy, Inc.             7/22/16        16
  000408669091-02      B.C.             Almatcare Medical Supply Inc.         4/18/16      E0190
  000408669091-02      B.C.             Almatcare Medical Supply Inc.         4/18/16      E1399
  000408669091-02      B.C.             Almatcare Medical Supply Inc.         4/18/16      L0627
  000437601073-01      B.W.             Almatcare Medical Supply Inc.         12/8/16      E0199
  000437601073-01      B.W.             Almatcare Medical Supply Inc.         12/8/16      E0217
  000437601073-01      B.W.             Almatcare Medical Supply Inc.         12/8/16      E1399
  000405596346-01      C.J.             Almatcare Medical Supply Inc.         4/20/16      E0855
  000433631223-04      C.R.             Almatcare Medical Supply Inc.         11/8/16      E0199
  000433631223-04      C.R.             Almatcare Medical Supply Inc.         11/8/16      E0217
  000433631223-04      C.R.             Almatcare Medical Supply Inc.         11/8/16      E1399
  000410945885-01      C.S.             Almatcare Medical Supply Inc.          5/3/16      E0217
  000410945885-01      C.S.             Almatcare Medical Supply Inc.          5/3/16      E1399
  000410945885-01      C.S.             Almatcare Medical Supply Inc.         6/29/16      E0855
  000410945885-03      D.B.             Almatcare Medical Supply Inc.          5/4/16      E0217
  000410945885-03      D.B.             Almatcare Medical Supply Inc.          5/4/16      E1399
  000417885894-08      D.S.             Almatcare Medical Supply Inc.         6/29/16      E0199
  000417885894-08      D.S.             Almatcare Medical Supply Inc.         6/29/16      E0217
  000417885894-08      D.S.             Almatcare Medical Supply Inc.         6/29/16      E1399
  000434841219-02      J.C.             Almatcare Medical Supply Inc.         11/17/16     E0190
  000434841219-02      J.C.             Almatcare Medical Supply Inc.         11/17/16     E0199
  000434841219-02      J.C.             Almatcare Medical Supply Inc.         11/17/16     E0217
  000434841219-02      J.C.             Almatcare Medical Supply Inc.         11/17/16     E1399



                                                 2                                          Exhibit 3
                                                                                            Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page442 of 218
                                                                             47 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7161
                                             2966  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000434841219-02      J.C.             Almatcare Medical Supply Inc.         11/17/16    L0180
  000434841219-02      J.C.             Almatcare Medical Supply Inc.         11/17/16    L0627
  000432281368-04      J.D.             Almatcare Medical Supply Inc.         10/26/16    E0190
  000432281368-04      J.D.             Almatcare Medical Supply Inc.         10/26/16    E0199
  000432281368-04      J.D.             Almatcare Medical Supply Inc.         10/26/16    E0217
  000432281368-04      J.D.             Almatcare Medical Supply Inc.         10/26/16    E1399
  000432281368-04      J.D.             Almatcare Medical Supply Inc.         10/26/16    L0627
  000418288908-02      J.F.             Almatcare Medical Supply Inc.          7/7/16     E0190
  000418288908-02      J.F.             Almatcare Medical Supply Inc.          7/7/16     E0199
  000418288908-02      J.F.             Almatcare Medical Supply Inc.          7/7/16     E1399
  000418288908-02      J.F.             Almatcare Medical Supply Inc.          7/7/16     L0180
  000418288908-02      J.F.             Almatcare Medical Supply Inc.          7/7/16     L0627
  000405596346-02      J.J.             Almatcare Medical Supply Inc.         4/27/16     L0637
  000441414315-01      J.S.             Almatcare Medical Supply Inc.         2/15/17     E1399
  000427717475-03      K.C.             Almatcare Medical Supply Inc.         9/27/16     E1399
  000432387876-02      K.J.             Almatcare Medical Supply Inc.         11/10/16    E0190
  000432387876-02      K.J.             Almatcare Medical Supply Inc.         11/10/16    E0199
  000432387876-02      K.J.             Almatcare Medical Supply Inc.         11/10/16    E0217
  000432387876-02      K.J.             Almatcare Medical Supply Inc.         11/10/16    E1399
  000432387876-02      K.J.             Almatcare Medical Supply Inc.         11/10/16    L0180
  000432387876-02      K.J.             Almatcare Medical Supply Inc.         11/10/16    L0627
  000407028307-02      L.H.             Almatcare Medical Supply Inc.         4/29/16     E0217
  000407028307-02      L.H.             Almatcare Medical Supply Inc.         4/29/16     E1399
  000419602759-07      M.P.             Almatcare Medical Supply Inc.         7/20/16     E0199
  000419602759-07      M.P.             Almatcare Medical Supply Inc.         7/20/16     E0217
  000419602759-07      M.P.             Almatcare Medical Supply Inc.         7/20/16     E1399
  000410884431-03      N.J.             Almatcare Medical Supply Inc.          5/4/16     E0217
  000410884431-03      N.J.             Almatcare Medical Supply Inc.          5/4/16     E1399
  000422865287-02      N.P.             Almatcare Medical Supply Inc.         8/26/16     E0190
  000422865287-02      N.P.             Almatcare Medical Supply Inc.         8/26/16     E0199
  000422865287-02      N.P.             Almatcare Medical Supply Inc.         8/26/16     E1399
  000422865287-02      N.P.             Almatcare Medical Supply Inc.         8/26/16     L0180
  000422865287-02      N.P.             Almatcare Medical Supply Inc.         8/26/16     L0627
  000419025531-01      O.S.             Almatcare Medical Supply Inc.         7/20/16     E0190
  000419025531-01      O.S.             Almatcare Medical Supply Inc.         7/20/16     E0199
  000419025531-01      O.S.             Almatcare Medical Supply Inc.         7/20/16     E1399
  000419025531-01      O.S.             Almatcare Medical Supply Inc.         7/20/16     L0180
  000417885894-03      R.J.             Almatcare Medical Supply Inc.         6/29/16     E0199
  000417885894-03      R.J.             Almatcare Medical Supply Inc.         6/29/16     E0217
  000417885894-03      R.J.             Almatcare Medical Supply Inc.         6/29/16     E1399
  000422865287-03      S.B.             Almatcare Medical Supply Inc.         8/17/16     E0190
  000422865287-03      S.B.             Almatcare Medical Supply Inc.         8/17/16     E0199



                                                 3                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page443 of 218
                                                                             48 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7162
                                             2967  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000422865287-03      S.B.             Almatcare Medical Supply Inc.         8/17/16     E1399
  000422865287-03      S.B.             Almatcare Medical Supply Inc.         8/17/16     L0180
  000422865287-03      S.B.             Almatcare Medical Supply Inc.         8/17/16     L0627
  000441679321-01      S.T.             Almatcare Medical Supply Inc.         1/11/17     E0199
  000441679321-01      S.T.             Almatcare Medical Supply Inc.         1/11/17     E0217
  000441679321-01      S.T.             Almatcare Medical Supply Inc.         1/11/17     E1399
  000435110911-01      T.B.             Almatcare Medical Supply Inc.         11/13/16    E0190
  000435110911-01      T.B.             Almatcare Medical Supply Inc.         11/13/16    E0199
  000435110911-01      T.B.             Almatcare Medical Supply Inc.         11/13/16    E1399
  000435110911-01      T.B.             Almatcare Medical Supply Inc.         11/13/16    L0180
  000444284475-01      T.D.             Almatcare Medical Supply Inc.         2/14/17     E0190
  000444284475-01      T.D.             Almatcare Medical Supply Inc.         2/14/17     E0199
  000444284475-01      T.D.             Almatcare Medical Supply Inc.         2/14/17     L0180
  000444284475-01      T.D.             Almatcare Medical Supply Inc.         2/14/17     L0627
  000324749084-04      C.G.              AOM Medical Supply, Inc.              6/3/14     E0855
  000338915085-02      G.W.              AOM Medical Supply, Inc.              9/8/14     L1832
  000324614858-02      J.M.              AOM Medical Supply, Inc.             5/14/14     L3674
  000324614858-02      J.M.              AOM Medical Supply, Inc.             6/25/14     L1832
  000326395539-02      J.N.              AOM Medical Supply, Inc.             6/17/14     L0631
  000336719711-01      J.N.              AOM Medical Supply, Inc.             9/30/14     L0631
  000335947412-10       J.S.             AOM Medical Supply, Inc.             8/26/14     L3674
  000329539430-02      K.M.              AOM Medical Supply, Inc.             6/19/14     E0215
  000324606623-02      L.C.              AOM Medical Supply, Inc.              6/6/14     L1832
  000325275196-01      L.E.              AOM Medical Supply, Inc.             6/24/14     L0631
  000325275196-01      L.E.              AOM Medical Supply, Inc.             6/24/14     L3674
  000330623299-08      R.F.              AOM Medical Supply, Inc.             7/24/14     L3674
  000330623299-02      T.T.              AOM Medical Supply, Inc.             8/14/14     E0855
  000330623299-02      T.T.              AOM Medical Supply, Inc.              9/3/14     L1832
  000423223775-02      J.L.               AVA Custom Supply, Inc.             8/25/16     E1399
  000423223775-02      J.L.               AVA Custom Supply, Inc.             9/27/16     L0632
  000423223775-02      J.L.               AVA Custom Supply, Inc.             10/18/16    A9900
  000423223775-02      J.L.               AVA Custom Supply, Inc.             10/18/16    E0205
  000423223775-02      J.L.               AVA Custom Supply, Inc.             10/18/16    E0731
  000423223775-02      J.L.               AVA Custom Supply, Inc.             10/18/16    L3670
  000433164233-06      M.L.               AVA Custom Supply, Inc.             11/2/16     E1399
  000433164233-06      M.L.               AVA Custom Supply, Inc.             12/16/16    A9900
  000433164233-06      M.L.               AVA Custom Supply, Inc.             12/16/16    E0205
  000433164233-06      M.L.               AVA Custom Supply, Inc.             12/16/16    E0731
  000433164233-06      M.L.               AVA Custom Supply, Inc.             12/16/16    E0849
  000433164233-06      M.L.               AVA Custom Supply, Inc.             12/16/16    E0855
  000433164233-06      M.L.               AVA Custom Supply, Inc.             12/16/16    E1300
  000433164233-01      P.P.               AVA Custom Supply, Inc.             11/3/16     E1399



                                                 4                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page444 of 218
                                                                             49 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7163
                                             2968  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000433164233-01      P.P.               AVA Custom Supply, Inc.             12/16/16    E0849
  000433164233-01      P.P.               AVA Custom Supply, Inc.             12/16/16    E0855
  000433164233-01      P.P.               AVA Custom Supply, Inc.             12/16/16    E1300
  000441929742-03      S.N.               AVA Custom Supply, Inc.              2/7/17     E0849
  000291029270-06      A.A.                    BA2RO Inc.                     6/14/13     A9999
  000291029270-06      A.A.                    BA2RO Inc.                     6/14/13     E0190
  000291029270-06      A.A.                    BA2RO Inc.                     6/14/13     E0199
  000291029270-06      A.A.                    BA2RO Inc.                     6/14/13     E0273
  000291029270-06      A.A.                    BA2RO Inc.                     6/14/13     L0633
  000291029270-06      A.A.                    BA2RO Inc.                     7/11/13     E0700
  000291029270-06      A.A.                    BA2RO Inc.                     7/11/13     E0730
  000291029270-06      A.A.                    BA2RO Inc.                     7/11/13     E1300
  000292813094-05      A.A.                    BA2RO Inc.                     7/26/13     E0849
  000363389735-05      A.A.                    BA2RO Inc.                     6/19/15     E0205
  000363389735-05      A.A.                    BA2RO Inc.                     6/19/15     E0700
  000363389735-05      A.A.                    BA2RO Inc.                     6/19/15     E0730
  000363389735-05      A.A.                    BA2RO Inc.                     6/19/15     E1300
  000363389735-05      A.A.                    BA2RO Inc.                     6/19/15     E1399
  000241688555-03      A.G.                    BA2RO Inc.                     9/18/12     L0631
  000418587762-02      A.H.                    BA2RO Inc.                      6/7/16     E0184
  000418587762-02      A.H.                    BA2RO Inc.                      6/7/16     E0190
  000418587762-02      A.H.                    BA2RO Inc.                      6/7/16     E0217
  000418587762-02      A.H.                    BA2RO Inc.                      6/7/16     E0273
  000418587762-02      A.H.                    BA2RO Inc.                      6/7/16     L0120
  000418587762-02      A.H.                    BA2RO Inc.                      6/7/16     L0627
  000418587762-02      A.H.                    BA2RO Inc.                      6/7/16     L1040
  000418587762-02      A.H.                    BA2RO Inc.                     7/13/16     E0200
  000418587762-02      A.H.                    BA2RO Inc.                     7/13/16     E0700
  000418587762-02      A.H.                    BA2RO Inc.                     7/13/16     E0730
  000418587762-02      A.H.                    BA2RO Inc.                     7/13/16     E1310
  000418587762-02      A.H.                    BA2RO Inc.                     7/13/16     E1399
  000418587762-02      A.H.                    BA2RO Inc.                     8/25/16     L1832
  000418587762-02      A.H.                    BA2RO Inc.                     8/25/16     E0855
  000418587762-02      A.H.                    BA2RO Inc.                     8/25/16     L0637
  000284249991-02      A.I.                    BA2RO Inc.                     7/11/13     L0633
  000284249991-02      A.I.                    BA2RO Inc.                     7/11/13     L1820
  000412682478-02      A.J.                    BA2RO Inc.                     5/25/16     A9273
  000412682478-02      A.J.                    BA2RO Inc.                     5/25/16     E0184
  000412682478-02      A.J.                    BA2RO Inc.                     5/25/16     E0190
  000412682478-02      A.J.                    BA2RO Inc.                     5/25/16     E0273
  000412682478-02      A.J.                    BA2RO Inc.                     5/25/16     L0627


                                                 5                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page445 of 218
                                                                             50 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7164
                                             2969  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000412682478-02      A.J.                    BA2RO Inc.                     6/23/16     L0637
  000292982469-04      A.K.                    BA2RO Inc.                     8/14/13     E0700
  000292982469-04      A.K.                    BA2RO Inc.                     8/14/13     E0730
  000292982469-04      A.K.                    BA2RO Inc.                     8/14/13     E1300
  000292982469-04      A.K.                    BA2RO Inc.                     9/30/13     E0855
  000383642865-01      A.N.                    BA2RO Inc.                     9/30/15     E0184
  000383642865-01      A.N.                    BA2RO Inc.                     9/30/15     E0190
  000383642865-01      A.N.                    BA2RO Inc.                     9/30/15     E0217
  000383642865-01      A.N.                    BA2RO Inc.                     9/30/15     E0273
  000383642865-01      A.N.                    BA2RO Inc.                     9/30/15     L0120
  000383642865-01      A.N.                    BA2RO Inc.                     9/30/15     L0627
  000383642865-01      A.N.                    BA2RO Inc.                     9/30/15     L1040
  000383642865-01      A.N.                    BA2RO Inc.                     10/26/15    E0205
  000383642865-01      A.N.                    BA2RO Inc.                     10/26/15    E0700
  000383642865-01      A.N.                    BA2RO Inc.                     10/26/15    E0730
  000383642865-01      A.N.                    BA2RO Inc.                     10/26/15    E1300
  000383642865-01      A.N.                    BA2RO Inc.                     10/26/15    E1399
  000297239352-03      A.O.                    BA2RO Inc.                     8/30/13     A9999
  000297239352-03      A.O.                    BA2RO Inc.                     8/30/13     E0199
  000297239352-03      A.O.                    BA2RO Inc.                     8/30/13     E0273
  000297239352-03      A.O.                    BA2RO Inc.                     8/30/13     L0633
  000297239352-03      A.O.                    BA2RO Inc.                     8/30/13     L1820
  000297239352-03      A.O.                    BA2RO Inc.                     8/30/13     L1902
  000297239352-03      A.O.                    BA2RO Inc.                     8/30/13     L3701
  000297239352-03      A.O.                    BA2RO Inc.                     9/24/13     E0205
  000297239352-03      A.O.                    BA2RO Inc.                     9/24/13     E0700
  000297239352-03      A.O.                    BA2RO Inc.                     9/24/13     E0730
  000297239352-03      A.O.                    BA2RO Inc.                     9/24/13     E1300
  000407605856-10      A.R.                    BA2RO Inc.                     5/21/16     L3807
  000407605856-10      A.R.                    BA2RO Inc.                     7/20/16     E0700
  000407605856-10      A.R.                    BA2RO Inc.                     7/20/16     E0730
  000441434602-02      A.R.                    BA2RO Inc.                     1/10/17     E0184
  000441434602-02      A.R.                    BA2RO Inc.                     1/10/17     E0215
  000441434602-02      A.R.                    BA2RO Inc.                     1/10/17     E0273
  000441434602-02      A.R.                    BA2RO Inc.                     1/10/17     L0627
  000441434602-02      A.R.                    BA2RO Inc.                     1/10/17     L1040
  000226596269-01      A.W.                    BA2RO Inc.                     11/16/11    E0184
  000226596269-01      A.W.                    BA2RO Inc.                     11/16/11    E0190
  000226596269-01      A.W.                    BA2RO Inc.                     11/16/11    E0199
  000226596269-01      A.W.                    BA2RO Inc.                     11/16/11    E0215



                                                 6                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page446 of 218
                                                                             51 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7165
                                             2970  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000226596269-01      A.W.                    BA2RO Inc.                     11/16/11    L0625
  000226596269-01      A.W.                    BA2RO Inc.                     11/16/11    L0630
  000226596269-01      A.W.                    BA2RO Inc.                     11/16/11    L1810
  000291029270-05      B.A.                    BA2RO Inc.                     6/12/13     A9999
  000291029270-05      B.A.                    BA2RO Inc.                     6/12/13     E0190
  000291029270-05      B.A.                    BA2RO Inc.                     6/12/13     E0199
  000291029270-05      B.A.                    BA2RO Inc.                     6/12/13     E0273
  000291029270-05      B.A.                    BA2RO Inc.                     6/12/13     L0633
  000291029270-05      B.A.                    BA2RO Inc.                     6/12/13     L1820
  000298080581-02      B.A.                    BA2RO Inc.                     8/21/13     A9999
  000298080581-02      B.A.                    BA2RO Inc.                     9/30/13     E0700
  000298080581-02      B.A.                    BA2RO Inc.                     9/30/13     E0730
  000298080581-02      B.A.                    BA2RO Inc.                     9/30/13     E1300
  000272305012-01      B.D.                    BA2RO Inc.                     1/18/13     E0190
  000272305012-01      B.D.                    BA2RO Inc.                     1/18/13     E0199
  000272305012-01      B.D.                    BA2RO Inc.                     1/18/13     E0236
  000272305012-01      B.D.                    BA2RO Inc.                     1/18/13     E0273
  000272305012-01      B.D.                    BA2RO Inc.                     1/18/13     E1399
  000272305012-01      B.D.                    BA2RO Inc.                     1/18/13     L0120
  000272305012-01      B.D.                    BA2RO Inc.                     1/18/13     L0633
  000368648457-03      B.D.                    BA2RO Inc.                     5/19/15     A9273
  000368648457-03      B.D.                    BA2RO Inc.                     5/19/15     E0190
  000368648457-03      B.D.                    BA2RO Inc.                     5/19/15     E0272
  000368648457-03      B.D.                    BA2RO Inc.                     5/19/15     E0273
  000368648457-03      B.D.                    BA2RO Inc.                     5/19/15     L0627
  000401144399-01      B.G.                    BA2RO Inc.                     4/20/16     L0637
  000346659691-04      B.W.                    BA2RO Inc.                      1/5/15     E0855
  000346659691-04      B.W.                    BA2RO Inc.                      1/9/15     L1832
  000388897562-03      C.A.                    BA2RO Inc.                     11/12/15    A9273
  000388897562-03      C.A.                    BA2RO Inc.                     11/12/15    E0184
  000388897562-03      C.A.                    BA2RO Inc.                     11/12/15    L0627
  000388897562-03      C.A.                    BA2RO Inc.                     11/12/15    L3650
  000373715929-02      C.B.                    BA2RO Inc.                      7/2/15     A9273
  000373715929-02      C.B.                    BA2RO Inc.                      7/2/15     E0190
  000373715929-02      C.B.                    BA2RO Inc.                      7/2/15     E0272
  000373715929-02      C.B.                    BA2RO Inc.                      7/2/15     E0273
  000373715929-02      C.B.                    BA2RO Inc.                      7/2/15     L0627
  000223022633-18      C.C.                    BA2RO Inc.                     11/16/11    E0184
  000223022633-18      C.C.                    BA2RO Inc.                     11/16/11    E0199
  000223022633-18      C.C.                    BA2RO Inc.                     11/16/11    E0215



                                                 7                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page447 of 218
                                                                             52 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7166
                                             2971  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000223022633-18      C.C.                    BA2RO Inc.                     11/16/11    L0630
  000441604923-02      C.C.                    BA2RO Inc.                     1/17/17     A9273
  000441604923-02      C.C.                    BA2RO Inc.                     1/17/17     E0184
  000441604923-02      C.C.                    BA2RO Inc.                     1/17/17     E0190
  000441604923-02      C.C.                    BA2RO Inc.                     1/17/17     E0273
  000441604923-02      C.C.                    BA2RO Inc.                     1/17/17     L0627
  000413418385-01      C.G.                    BA2RO Inc.                     6/14/16     A9273
  000413418385-01      C.G.                    BA2RO Inc.                     6/14/16     E0184
  000413418385-01      C.G.                    BA2RO Inc.                     6/14/16     E0190
  000413418385-01      C.G.                    BA2RO Inc.                     6/14/16     E0273
  000413418385-01      C.G.                    BA2RO Inc.                     6/14/16     L0627
  000413418385-01      C.G.                    BA2RO Inc.                     6/30/16     E0855
  000413418385-01      C.G.                    BA2RO Inc.                     6/30/16     L0637
  000297053894-03      C.H.                    BA2RO Inc.                     3/19/13     E0190
  000297053894-03      C.H.                    BA2RO Inc.                     3/19/13     E0199
  000297053894-03      C.H.                    BA2RO Inc.                     3/19/13     E0217
  000297053894-03      C.H.                    BA2RO Inc.                     3/19/13     E0273
  000297053894-03      C.H.                    BA2RO Inc.                     3/19/13     L0633
  000269707781-05      C.M.                    BA2RO Inc.                     12/21/12    E0190
  000269707781-05      C.M.                    BA2RO Inc.                     12/21/12    E0199
  000269707781-05      C.M.                    BA2RO Inc.                     12/21/12    E0236
  000269707781-05      C.M.                    BA2RO Inc.                     12/21/12    E0273
  000269707781-05      C.M.                    BA2RO Inc.                     12/21/12    E1399
  000269707781-05      C.M.                    BA2RO Inc.                     12/21/12    L0120
  000269707781-05      C.M.                    BA2RO Inc.                     12/21/12    L0633
  000288574726-04      C.M.                    BA2RO Inc.                     6/14/13     E0190
  000288574726-04      C.M.                    BA2RO Inc.                     6/14/13     E0199
  000288574726-04      C.M.                    BA2RO Inc.                     6/14/13     L0633
  000288574726-04      C.M.                    BA2RO Inc.                     6/14/13     E0273
  000296821358-02      C.P.                    BA2RO Inc.                     10/25/13    L0637
  000349002717-03      C.P.                    BA2RO Inc.                     12/29/14    E0855
  000287497829-01      C.T.                    BA2RO Inc.                      6/4/13     A9999
  000287497829-01      C.T.                    BA2RO Inc.                      6/4/13     E0190
  000287497829-01      C.T.                    BA2RO Inc.                      6/4/13     E0199
  000287497829-01      C.T.                    BA2RO Inc.                      6/4/13     L0627
  000287497829-01      C.T.                    BA2RO Inc.                      7/8/13     E0700
  000287497829-01      C.T.                    BA2RO Inc.                      7/8/13     E0730
  000287497829-01      C.T.                    BA2RO Inc.                      7/8/13     E1300
  000287497829-01      C.T.                    BA2RO Inc.                     7/25/13     L0637
  000385699649-02      C.T.                    BA2RO Inc.                     10/26/15    E0855



                                                 8                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page448 of 218
                                                                             53 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7167
                                             2972  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000385699649-02      C.T.                    BA2RO Inc.                     10/26/15    L0637
  000304262934-06      C.W.                    BA2RO Inc.                     11/8/13     L1832
  000315014258-01      D.B.                    BA2RO Inc.                     3/13/14     L0637
  000315014258-01      D.B.                    BA2RO Inc.                     3/13/14     L1832
  000343395330-02      D.G.                    BA2RO Inc.                     11/4/14     E0855
  000343395330-02      D.G.                    BA2RO Inc.                     11/4/14     L0637
  000309083525-01      D.H.                    BA2RO Inc.                     1/28/14     L0637
  000309083525-01      D.H.                    BA2RO Inc.                     1/28/14     L3650
  000422100438-06      D.H.                    BA2RO Inc.                      8/3/16     A9273
  000422100438-06      D.H.                    BA2RO Inc.                      8/3/16     E0184
  000422100438-06      D.H.                    BA2RO Inc.                      8/3/16     E0190
  000422100438-06      D.H.                    BA2RO Inc.                      8/3/16     E0273
  000422100438-06      D.H.                    BA2RO Inc.                      8/3/16     L0627
  000298066846-08      D.M.                    BA2RO Inc.                     11/29/13    E0855
  000298066846-08      D.M.                    BA2RO Inc.                     11/29/13    L0637
  000313911935-01      D.M.                    BA2RO Inc.                     2/27/14     E0272
  000313911935-01      D.M.                    BA2RO Inc.                     2/27/14     E0273
  000313911935-01      D.M.                    BA2RO Inc.                     2/27/14     L0633
  000313911935-01      D.M.                    BA2RO Inc.                     3/31/14     E0700
  000313911935-01      D.M.                    BA2RO Inc.                     3/31/14     E0730
  000313911935-01      D.M.                    BA2RO Inc.                     3/31/14     E1399
  000379285455-02      D.O.                    BA2RO Inc.                     8/19/15     A9273
  000379285455-02      D.O.                    BA2RO Inc.                     8/19/15     E0184
  000379285455-02      D.O.                    BA2RO Inc.                     8/19/15     E0190
  000379285455-02      D.O.                    BA2RO Inc.                     8/19/15     L0627
  000379285455-02      D.O.                    BA2RO Inc.                     10/7/15     E0855
  000379285455-02      D.O.                    BA2RO Inc.                     10/7/15     L0637
  000259562428-01      D.R.                    BA2RO Inc.                     12/19/12    L0637
  000365154979-01      D.T.                    BA2RO Inc.                      5/7/15     A9273
  000365154979-01      D.T.                    BA2RO Inc.                      5/7/15     E0190
  000365154979-01      D.T.                    BA2RO Inc.                      5/7/15     E0272
  000365154979-01      D.T.                    BA2RO Inc.                      5/7/15     E0273
  000365154979-01      D.T.                    BA2RO Inc.                      5/7/15     L0627
  000350038352-01      E.C.                    BA2RO Inc.                     12/26/14    E0855
  000305553091-02      E.D.                    BA2RO Inc.                     11/25/13    E0855
  000305553091-02      E.D.                    BA2RO Inc.                      1/8/14     L0637
  000274056670-02      E.E.                    BA2RO Inc.                      3/4/13     E0849
  000262822216-03      E.L.                    BA2RO Inc.                     12/6/12     E0849
  000288574726-01      E.M.                    BA2RO Inc.                     6/14/13     A9999
  000288574726-01      E.M.                    BA2RO Inc.                     6/14/13     E0190



                                                 9                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page449 of 218
                                                                             54 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7168
                                             2973  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000288574726-01      E.M.                    BA2RO Inc.                     6/14/13     E0199
  000288574726-01      E.M.                    BA2RO Inc.                     6/14/13     L0633
  000288574726-01      E.M.                    BA2RO Inc.                     6/14/13     L3700
  000288574726-01      E.M.                    BA2RO Inc.                     6/14/13     E0273
  000276236783-02      E.N.                    BA2RO Inc.                      2/4/13     E0190
  000276236783-02      E.N.                    BA2RO Inc.                      2/4/13     E0199
  000276236783-02      E.N.                    BA2RO Inc.                      2/4/13     E0236
  000276236783-02      E.N.                    BA2RO Inc.                      2/4/13     E0273
  000276236783-02      E.N.                    BA2RO Inc.                      2/4/13     L0120
  000276236783-02      E.N.                    BA2RO Inc.                      2/4/13     L0633
  000396379349-01      E.V.                    BA2RO Inc.                     2/10/16     L0637
  000444577597-02      F.F.                    BA2RO Inc.                     1/30/17     E0105
  000367014776-01      F.G.                    BA2RO Inc.                     5/19/15     A9273
  000367014776-01      F.G.                    BA2RO Inc.                     5/19/15     E0190
  000367014776-01      F.G.                    BA2RO Inc.                     5/19/15     E0272
  000367014776-01      F.G.                    BA2RO Inc.                     5/19/15     E0273
  000367014776-01      F.G.                    BA2RO Inc.                     5/19/15     L0627
  000314441015-01      F.K.                    BA2RO Inc.                      2/7/14     L1832
  000362673923-06      G.C.                    BA2RO Inc.                     4/10/15     A9273
  000362673923-06      G.C.                    BA2RO Inc.                     4/10/15     E0190
  000362673923-06      G.C.                    BA2RO Inc.                     4/10/15     E0272
  000362673923-06      G.C.                    BA2RO Inc.                     4/10/15     E0273
  000362673923-06      G.C.                    BA2RO Inc.                     4/10/15     L0627
  000362673923-06      G.C.                    BA2RO Inc.                     4/10/15     L1040
  000362673923-06      G.C.                    BA2RO Inc.                     4/10/15     L1820
  000362673923-06      G.C.                    BA2RO Inc.                     4/17/15     L1832
  000362673923-06      G.C.                    BA2RO Inc.                     4/30/15     E0855
  000305553091-01      G.D.                    BA2RO Inc.                     12/23/13    L0637
  000305553091-01      G.D.                    BA2RO Inc.                      1/6/14     E0855
  000303712806-03      G.P.                    BA2RO Inc.                     1/10/14     L0637
  000314539750-01      H.M.                    BA2RO Inc.                      3/6/14     E0855
  000275700722-02      H.S.                    BA2RO Inc.                     2/26/13     E0105
  000275700722-02      H.S.                    BA2RO Inc.                     2/26/13     E0190
  000275700722-02      H.S.                    BA2RO Inc.                     2/26/13     E0236
  000275700722-02      H.S.                    BA2RO Inc.                     2/26/13     E0273
  000275700722-02      H.S.                    BA2RO Inc.                     2/26/13     L0120
  000275700722-02      H.S.                    BA2RO Inc.                     2/26/13     L0633
  000275700722-02      H.S.                    BA2RO Inc.                     2/26/13     L1820
  000353513294-02      H.S.                    BA2RO Inc.                     12/26/14    E0217
  000353513294-02      H.S.                    BA2RO Inc.                     12/26/14    E0273



                                                10                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page450 of 218
                                                                             55 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7169
                                             2974  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000353513294-02      H.S.                    BA2RO Inc.                     12/26/14    L0120
  000353513294-02      H.S.                    BA2RO Inc.                     12/26/14    L0190
  000353513294-02      H.S.                    BA2RO Inc.                     12/26/14    L0272
  000353513294-02      H.S.                    BA2RO Inc.                     12/26/14    L0625
  000353513294-02      H.S.                    BA2RO Inc.                     12/26/14    L0627
  000353513294-02      H.S.                    BA2RO Inc.                     1/23/15     E0855
  000353513294-02      H.S.                    BA2RO Inc.                     1/23/15     L0637
  000278821392-02      I.C.                    BA2RO Inc.                     3/26/13     E0190
  000278821392-02      I.C.                    BA2RO Inc.                     3/26/13     E0199
  000278821392-02      I.C.                    BA2RO Inc.                     3/26/13     E0217
  000278821392-02      I.C.                    BA2RO Inc.                     3/26/13     E0273
  000278821392-02      I.C.                    BA2RO Inc.                     3/26/13     L0120
  000278821392-02      I.C.                    BA2RO Inc.                     3/26/13     L0633
  000301205134-06       I.F.                   BA2RO Inc.                     11/15/13    E0855
  000301205134-06       I.F.                   BA2RO Inc.                     12/13/13    L0637
  000273065052-01      I.G.                    BA2RO Inc.                     1/24/13     E0849
  000439742544-02      I.M.                    BA2RO Inc.                      1/4/17     E0184
  000439742544-02      I.M.                    BA2RO Inc.                      1/4/17     E0190
  000439742544-02      I.M.                    BA2RO Inc.                      1/4/17     E0215
  000439742544-02      I.M.                    BA2RO Inc.                      1/4/17     E0273
  000439742544-02      I.M.                    BA2RO Inc.                      1/4/17     L0172
  000439742544-02      I.M.                    BA2RO Inc.                      1/4/17     L0627
  000439742544-02      I.M.                    BA2RO Inc.                      1/4/17     L3700
  000439742544-02      I.M.                    BA2RO Inc.                      1/4/17     L3807
  000439742544-02      I.M.                    BA2RO Inc.                     1/10/17     E0855
  000332975291-02      I.R.                    BA2RO Inc.                     7/25/14     L0637
  000332975291-02      I.R.                    BA2RO Inc.                      8/1/14     L1832
  000294048764-01      I.Y.                    BA2RO Inc.                     7/26/13     A9999
  000294048764-01      I.Y.                    BA2RO Inc.                     7/26/13     E0190
  000294048764-01      I.Y.                    BA2RO Inc.                     7/26/13     E0199
  000294048764-01      I.Y.                    BA2RO Inc.                     7/26/13     E0273
  000294048764-01      I.Y.                    BA2RO Inc.                     7/26/13     L0633
  000294048764-01      I.Y.                    BA2RO Inc.                     7/26/13     L1820
  000294048764-01      I.Y.                    BA2RO Inc.                     8/15/13     E0205
  000294048764-01      I.Y.                    BA2RO Inc.                     8/15/13     E0700
  000294048764-01      I.Y.                    BA2RO Inc.                     8/15/13     E0730
  000294048764-01      I.Y.                    BA2RO Inc.                     8/15/13     E1300
  000267671089-06      J.A.                    BA2RO Inc.                     11/30/12    E0190
  000267671089-06      J.A.                    BA2RO Inc.                     11/30/12    E0199
  000267671089-06      J.A.                    BA2RO Inc.                     11/30/12    E0236



                                                11                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page451 of 218
                                                                             56 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7170
                                             2975  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000267671089-06      J.A.                    BA2RO Inc.                     11/30/12    E0273
  000267671089-06      J.A.                    BA2RO Inc.                     11/30/12    E1399
  000267671089-06      J.A.                    BA2RO Inc.                     11/30/12    L0120
  000267671089-06      J.A.                    BA2RO Inc.                     11/30/12    L0633
  000377632559-02      J.B.                    BA2RO Inc.                     7/29/15     A9273
  000377632559-02      J.B.                    BA2RO Inc.                     7/29/15     E0272
  000377632559-02      J.B.                    BA2RO Inc.                     7/29/15     E0273
  000377632559-02      J.B.                    BA2RO Inc.                     7/29/15     L0627
  000436914006-02      J.B.                    BA2RO Inc.                     12/13/16    E0105
  000436914006-02      J.B.                    BA2RO Inc.                     12/13/16    E0184
  000436914006-02      J.B.                    BA2RO Inc.                     12/13/16    E0217
  000436914006-02      J.B.                    BA2RO Inc.                     12/13/16    E0273
  000436914006-02      J.B.                    BA2RO Inc.                     12/13/16    E1310
  000436914006-02      J.B.                    BA2RO Inc.                     12/13/16    E1399
  000436914006-02      J.B.                    BA2RO Inc.                     12/13/16    L0627
  000436914006-02      J.B.                    BA2RO Inc.                     12/13/16    L1040
  000275325990-01      J.C.                    BA2RO Inc.                     2/18/13     E0199
  000275325990-01      J.C.                    BA2RO Inc.                     2/18/13     E0236
  000275325990-01      J.C.                    BA2RO Inc.                     2/18/13     E0273
  000275325990-01      J.C.                    BA2RO Inc.                     2/18/13     E1399
  000275325990-01      J.C.                    BA2RO Inc.                     2/18/13     L0633
  000342558327-02      J.D.                    BA2RO Inc.                     11/4/14     E0855
  000342558327-02      J.D.                    BA2RO Inc.                     11/4/14     L0637
  000319997506-01      J.L.                    BA2RO Inc.                      5/9/14     E0855
  000319997506-01      J.L.                    BA2RO Inc.                      5/9/14     L1832
  000303738702-01      J.M.                    BA2RO Inc.                     10/25/13    E0190
  000303738702-01      J.M.                    BA2RO Inc.                     10/25/13    E0205
  000303738702-01      J.M.                    BA2RO Inc.                     10/25/13    E0272
  000303738702-01      J.M.                    BA2RO Inc.                     10/25/13    E0273
  000303738702-01      J.M.                    BA2RO Inc.                     10/25/13    E1399
  000303738702-01      J.M.                    BA2RO Inc.                     10/25/13    L0633
  000297053894-04      J.P.                    BA2RO Inc.                     3/19/13     E0190
  000297053894-04      J.P.                    BA2RO Inc.                     3/19/13     E0199
  000297053894-04      J.P.                    BA2RO Inc.                     3/19/13     E0217
  000297053894-04      J.P.                    BA2RO Inc.                     3/19/13     E0273
  000297053894-04      J.P.                    BA2RO Inc.                     3/19/13     L0120
  000297053894-04      J.P.                    BA2RO Inc.                     3/19/13     L0633
  000302771209-01      J.R.                    BA2RO Inc.                     11/14/13    E0190
  000302771209-01      J.R.                    BA2RO Inc.                     11/14/13    E0272
  000302771209-01      J.R.                    BA2RO Inc.                     11/14/13    E0274



                                                12                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page452 of 218
                                                                             57 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7171
                                             2976  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000302771209-01      J.R.                    BA2RO Inc.                     11/14/13    L0172
  000302771209-01      J.R.                    BA2RO Inc.                     11/14/13    L0633
  000302771209-01      J.R.                    BA2RO Inc.                     11/14/13    L1820
  000302771209-01      J.R.                    BA2RO Inc.                     11/14/13    L3650
  000269370557-01      J.T.                    BA2RO Inc.                     1/17/13     E0849
  000445768716-01      J.T.                    BA2RO Inc.                     1/27/17     A9273
  000445768716-01      J.T.                    BA2RO Inc.                     1/27/17     E0184
  000445768716-01      J.T.                    BA2RO Inc.                     1/27/17     E0190
  000445768716-01      J.T.                    BA2RO Inc.                     1/27/17     E0273
  000445768716-01      J.T.                    BA2RO Inc.                     1/27/17     L0627
  000445768716-01      J.T.                    BA2RO Inc.                     2/20/17     E0855
  000445768716-01      J.T.                    BA2RO Inc.                     2/20/17     L0637
  000387282296-02      J.U.                    BA2RO Inc.                     10/27/15    E0184
  000387282296-02      J.U.                    BA2RO Inc.                     10/27/15    E0190
  000387282296-02      J.U.                    BA2RO Inc.                     10/27/15    E0217
  000387282296-02      J.U.                    BA2RO Inc.                     10/27/15    E0273
  000387282296-02      J.U.                    BA2RO Inc.                     10/27/15    L0120
  000387282296-02      J.U.                    BA2RO Inc.                     10/27/15    L0627
  000387282296-02      J.U.                    BA2RO Inc.                     10/27/15    L1040
  000387282296-02      J.U.                    BA2RO Inc.                     12/15/15    E0200
  000387282296-02      J.U.                    BA2RO Inc.                     12/15/15    E0700
  000387282296-02      J.U.                    BA2RO Inc.                     12/15/15    E0730
  000387282296-02      J.U.                    BA2RO Inc.                     12/15/15    E1300
  000387282296-02      J.U.                    BA2RO Inc.                     12/15/15    E1399
  000299109314-01      J.W.                    BA2RO Inc.                     9/20/13     E0855
  000363488016-01      J.Y.                    BA2RO Inc.                     1/26/15     E0190
  000363488016-01      J.Y.                    BA2RO Inc.                     1/26/15     E0730
  000363488016-01      J.Y.                    BA2RO Inc.                     1/26/15     E0855
  000363488016-01      J.Y.                    BA2RO Inc.                     1/26/15     L0172
  000363488016-01      J.Y.                    BA2RO Inc.                     1/26/15     L0627
  000363488016-01      J.Y.                    BA2RO Inc.                     1/26/15     L1040
  000304262934-01      K.A.                    BA2RO Inc.                     11/22/13    L1832
  000304262934-01      K.A.                    BA2RO Inc.                     1/21/14     L0637
  000442905857-02      K.H.                    BA2RO Inc.                     2/15/17     A9273
  000281080911-02      K.L.                    BA2RO Inc.                     4/29/13     E0849
  000309584018-02      K.M.                    BA2RO Inc.                     1/28/14     E0855
  000309584018-02      K.M.                    BA2RO Inc.                     1/28/14     L0637
  000316959923-02      K.N.                    BA2RO Inc.                     2/26/14     A9273
  000316959923-02      K.N.                    BA2RO Inc.                     2/26/14     E0190
  000316959923-02      K.N.                    BA2RO Inc.                     2/26/14     E0272



                                                13                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page453 of 218
                                                                             58 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7172
                                             2977  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000316959923-02      K.N.                    BA2RO Inc.                     2/26/14     E0273
  000316959923-02      K.N.                    BA2RO Inc.                     2/26/14     L0633
  000316959923-02      K.N.                    BA2RO Inc.                     3/31/14     E0700
  000316959923-02      K.N.                    BA2RO Inc.                     3/31/14     E0730
  000316959923-02      K.N.                    BA2RO Inc.                     3/31/14     E1399
  000384745360-02      K.S.                    BA2RO Inc.                     10/23/15    A9273
  000294048764-02      K.Y.                    BA2RO Inc.                     7/26/13     A9999
  000294048764-02      K.Y.                    BA2RO Inc.                     7/26/13     E0199
  000294048764-02      K.Y.                    BA2RO Inc.                     7/26/13     E0273
  000294048764-02      K.Y.                    BA2RO Inc.                     7/26/13     L0120
  000294048764-02      K.Y.                    BA2RO Inc.                     7/26/13     L0633
  000294048764-02      K.Y.                    BA2RO Inc.                     7/26/13     L1820
  000294048764-02      K.Y.                    BA2RO Inc.                     7/26/13     L3701
  000294048764-02      K.Y.                    BA2RO Inc.                     8/15/13     E0700
  000294048764-02      K.Y.                    BA2RO Inc.                     8/15/13     E0730
  000294048764-02      K.Y.                    BA2RO Inc.                     8/15/13     E1300
  000257461459-02      L.A.                    BA2RO Inc.                     9/25/12     E0849
  000309584018-03      L.A.                    BA2RO Inc.                     1/28/14     E0855
  000309584018-03      L.A.                    BA2RO Inc.                     1/28/14     L0637
  000274056670-01      L.E.                    BA2RO Inc.                     2/18/13     L1832
  000274056670-01      L.E.                    BA2RO Inc.                      3/4/13     E0849
  000274056670-01      L.E.                    BA2RO Inc.                     3/26/13     L0631
  000304342173-02      L.M.                    BA2RO Inc.                     1/25/14     E0855
  000290892785-07      L.O.                    BA2RO Inc.                     7/31/13     E0205
  000290892785-07      L.O.                    BA2RO Inc.                     7/31/13     E0700
  000290892785-07      L.O.                    BA2RO Inc.                     7/31/13     E0730
  000290892785-07      L.O.                    BA2RO Inc.                     7/31/13     E1300
  000438895979-01      L.R.                    BA2RO Inc.                     12/19/16    E0205
  000438895979-01      L.R.                    BA2RO Inc.                     12/19/16    E0700
  000438895979-01      L.R.                    BA2RO Inc.                     12/19/16    E0720
  000438895979-01      L.R.                    BA2RO Inc.                     12/19/16    E1399
  000310687371-02      M.B.                    BA2RO Inc.                     12/20/13    A9273
  000310687371-02      M.B.                    BA2RO Inc.                     12/20/13    E0190
  000310687371-02      M.B.                    BA2RO Inc.                     12/20/13    E0272
  000310687371-02      M.B.                    BA2RO Inc.                     12/20/13    E0273
  000310687371-02      M.B.                    BA2RO Inc.                     12/20/13    L0633
  000310687371-02      M.B.                    BA2RO Inc.                      1/8/14     E0855
  000310687371-02      M.B.                    BA2RO Inc.                     1/15/14     E0205
  000310687371-02      M.B.                    BA2RO Inc.                     1/15/14     E0700
  000310687371-02      M.B.                    BA2RO Inc.                     1/15/14     E1399



                                                14                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page454 of 218
                                                                             59 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7173
                                             2978  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000310687371-02      M.B.                    BA2RO Inc.                     1/28/14     L0637
  000373715929-01      M.B.                    BA2RO Inc.                      7/7/15     A9273
  000373715929-01      M.B.                    BA2RO Inc.                      7/7/15     E0190
  000373715929-01      M.B.                    BA2RO Inc.                      7/7/15     E0272
  000373715929-01      M.B.                    BA2RO Inc.                      7/7/15     E0273
  000373715929-01      M.B.                    BA2RO Inc.                      7/7/15     L0627
  000226247427-04      M.C.                    BA2RO Inc.                     12/7/11     E0184
  000226247427-04      M.C.                    BA2RO Inc.                     12/7/11     E0190
  000226247427-04      M.C.                    BA2RO Inc.                     12/7/11     E0199
  000226247427-04      M.C.                    BA2RO Inc.                     12/7/11     E1399
  000226247427-04      M.C.                    BA2RO Inc.                     12/7/11     L0625
  000226247427-04      M.C.                    BA2RO Inc.                     12/7/11     L0630
  000226247427-04      M.C.                    BA2RO Inc.                     12/7/11     L1810
  000226247427-04      M.C.                    BA2RO Inc.                     12/7/11     L1902
  000226247427-04      M.C.                    BA2RO Inc.                     12/7/11     L3650
  000226247427-04      M.C.                    BA2RO Inc.                     12/8/11     L4350
  000282226190-02      M.C.                    BA2RO Inc.                     3/25/13     E0190
  000282226190-02      M.C.                    BA2RO Inc.                     3/25/13     E0199
  000282226190-02      M.C.                    BA2RO Inc.                     3/25/13     E0217
  000282226190-02      M.C.                    BA2RO Inc.                     3/25/13     E0273
  000282226190-02      M.C.                    BA2RO Inc.                     3/25/13     L0172
  000282226190-02      M.C.                    BA2RO Inc.                     3/25/13     L0633
  000388149213-04      M.C.                    BA2RO Inc.                     10/20/15    E0215
  000388149213-04      M.C.                    BA2RO Inc.                     10/20/15    L1820
  000388149213-04      M.C.                    BA2RO Inc.                     12/18/15    E0200
  000388149213-04      M.C.                    BA2RO Inc.                     12/18/15    E0700
  000388149213-04      M.C.                    BA2RO Inc.                     12/18/15    E0720
  000388149213-04      M.C.                    BA2RO Inc.                     12/18/15    E1300
  000388149213-04      M.C.                    BA2RO Inc.                     12/18/15    E1399
  000441434602-01      M.C.                    BA2RO Inc.                     1/10/17     E0184
  000441434602-01      M.C.                    BA2RO Inc.                     1/10/17     E0215
  000441434602-01      M.C.                    BA2RO Inc.                     1/10/17     E0273
  000441434602-01      M.C.                    BA2RO Inc.                     1/10/17     E2601
  000441434602-01      M.C.                    BA2RO Inc.                     1/10/17     L0627
  000441434602-01      M.C.                    BA2RO Inc.                     1/10/17     L1820
  000295687495-02      M.F.                    BA2RO Inc.                     8/16/13     A9999
  000295687495-02      M.F.                    BA2RO Inc.                      9/6/13     E1300
  000305495565-01      M.F.                    BA2RO Inc.                      2/7/14     L0637
  000275700722-03      M.H.                    BA2RO Inc.                     2/26/13     E0190
  000275700722-03      M.H.                    BA2RO Inc.                     2/26/13     E0199



                                                15                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page455 of 218
                                                                             60 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7174
                                             2979  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000275700722-03      M.H.                    BA2RO Inc.                     2/26/13     E0236
  000275700722-03      M.H.                    BA2RO Inc.                     2/26/13     E0273
  000275700722-03      M.H.                    BA2RO Inc.                     2/26/13     L0120
  000275700722-03      M.H.                    BA2RO Inc.                     2/26/13     L0633
  000393580955-02      M.L.                    BA2RO Inc.                     12/28/15    E0215
  000290377613-09      M.M.                    BA2RO Inc.                     6/14/13     E0199
  000290377613-09      M.M.                    BA2RO Inc.                     6/14/13     L0120
  000290377613-09      M.M.                    BA2RO Inc.                     6/14/13     L0633
  000290377613-09      M.M.                    BA2RO Inc.                     6/14/13     L1820
  000290377613-09      M.M.                    BA2RO Inc.                      7/8/13     E0205
  000290377613-09      M.M.                    BA2RO Inc.                      7/8/13     E0700
  000290377613-09      M.M.                    BA2RO Inc.                      7/8/13     E0730
  000290377613-09      M.M.                    BA2RO Inc.                      7/8/13     E1300
  000290377613-09      M.M.                    BA2RO Inc.                     7/18/13     E0849
  000332975291-01      M.M.                    BA2RO Inc.                     8/15/14     E0855
  000332975291-01      M.M.                    BA2RO Inc.                     8/15/14     L0637
  000379541831-02      M.M.                    BA2RO Inc.                     8/20/15     A9273
  000379541831-02      M.M.                    BA2RO Inc.                     8/20/15     E0184
  000379541831-02      M.M.                    BA2RO Inc.                     8/20/15     E0190
  000379541831-02      M.M.                    BA2RO Inc.                     8/20/15     E0273
  000387533250-02      M.M.                    BA2RO Inc.                     12/2/15     E0700
  000387533250-02      M.M.                    BA2RO Inc.                     12/2/15     E0730
  000387533250-02      M.M.                    BA2RO Inc.                     12/2/15     E0855
  000387533250-02      M.M.                    BA2RO Inc.                     12/2/15     L0637
  000387533250-02      M.M.                    BA2RO Inc.                     12/2/15     L3650
  000290892785-01      M.O.                    BA2RO Inc.                      7/2/13     A9999
  000290892785-01      M.O.                    BA2RO Inc.                      7/2/13     E0190
  000290892785-01      M.O.                    BA2RO Inc.                      7/2/13     E0199
  000290892785-01      M.O.                    BA2RO Inc.                      7/2/13     E0273
  000290892785-01      M.O.                    BA2RO Inc.                      7/2/13     L0172
  000290892785-01      M.O.                    BA2RO Inc.                      7/2/13     L0633
  000290892785-01      M.O.                    BA2RO Inc.                      7/2/13     L1820
  000290892785-01      M.O.                    BA2RO Inc.                     7/31/13     E0205
  000290892785-01      M.O.                    BA2RO Inc.                     7/31/13     E0700
  000290892785-01      M.O.                    BA2RO Inc.                     7/31/13     E0730
  000290892785-01      M.O.                    BA2RO Inc.                     7/31/13     E1300
  000444266837-01      M.Y.                    BA2RO Inc.                     1/25/17     A9273
  000345304034-01      N.G.                    BA2RO Inc.                     12/12/14    L0637
  000410531230-03      N.M.                    BA2RO Inc.                     5/10/16     A9273
  000302571708-01      N.N.                    BA2RO Inc.                     12/2/13     L1832



                                                16                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page456 of 218
                                                                             61 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7175
                                             2980  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000302571708-01      N.N.                    BA2RO Inc.                     12/16/13    L0637
  000311921944-02      N.Y.                    BA2RO Inc.                     2/12/14     L0637
  000370086175-01      O.B.                    BA2RO Inc.                     6/11/15     E0272
  000370086175-01      O.B.                    BA2RO Inc.                     6/11/15     E0273
  000370086175-01      O.B.                    BA2RO Inc.                     6/11/15     L0627
  000370086175-01      O.B.                    BA2RO Inc.                     6/11/15     L1040
  000370086175-01      O.B.                    BA2RO Inc.                     6/11/15     L1820
  000370086175-01      O.B.                    BA2RO Inc.                     6/11/15     L3650
  000370086175-02      O.B.                    BA2RO Inc.                     6/11/15     A9273
  000370086175-02      O.B.                    BA2RO Inc.                     6/11/15     E0190
  000370086175-02      O.B.                    BA2RO Inc.                     6/11/15     E0272
  000370086175-02      O.B.                    BA2RO Inc.                     6/11/15     L0627
  000370086175-02      O.B.                    BA2RO Inc.                     6/11/15     L1040
  000370086175-02      O.B.                    BA2RO Inc.                     6/11/15     L3908
  000370086175-01      O.B.                    BA2RO Inc.                     7/10/15     E0855
  000370086175-02      O.B.                    BA2RO Inc.                     7/15/15     L0637
  000370086175-01      O.B.                    BA2RO Inc.                     7/27/15     L0637
  000297053894-01      O.H.                    BA2RO Inc.                     3/19/13     E0190
  000297053894-01      O.H.                    BA2RO Inc.                     3/19/13     E0199
  000297053894-01      O.H.                    BA2RO Inc.                     3/19/13     E0217
  000297053894-01      O.H.                    BA2RO Inc.                     3/19/13     E0273
  000297053894-01      O.H.                    BA2RO Inc.                     3/19/13     L0633
  000297053894-01      O.H.                    BA2RO Inc.                     3/19/13     L1820
  000297053894-01      O.H.                    BA2RO Inc.                     3/19/13     L1906
  000301356770-02      O.Z.                    BA2RO Inc.                     12/11/13    E0855
  000363095975-02      P.J.                    BA2RO Inc.                      6/4/15     E0855
  000363095975-02      P.J.                    BA2RO Inc.                      6/4/15     L0637
  000389106386-01      P.W.                    BA2RO Inc.                     11/13/15    A9273
  000389106386-01      P.W.                    BA2RO Inc.                     11/13/15    E0184
  000389106386-01      P.W.                    BA2RO Inc.                     11/13/15    E0190
  000389106386-01      P.W.                    BA2RO Inc.                     11/13/15    E0273
  000389106386-01      P.W.                    BA2RO Inc.                     11/13/15    L0627
  000389990671-01      R.A.                    BA2RO Inc.                     12/14/15    E0700
  000389990671-01      R.A.                    BA2RO Inc.                     12/14/15    E0730
  000389990671-01      R.A.                    BA2RO Inc.                     12/14/15    E0855
  000389990671-01      R.A.                    BA2RO Inc.                     12/14/15    L0637
  000312767627-08      R.C.                    BA2RO Inc.                      3/4/14     E0855
  000312767627-08      R.C.                    BA2RO Inc.                      3/4/14     L0637
  000295687495-07      R.F.                    BA2RO Inc.                     8/16/13     A9999
  000295687495-07      R.F.                    BA2RO Inc.                     8/16/13     E0190



                                                17                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page457 of 218
                                                                             62 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7176
                                             2981  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000295687495-07      R.F.                    BA2RO Inc.                     8/16/13     E0199
  000295687495-07      R.F.                    BA2RO Inc.                     8/16/13     E0273
  000295687495-07      R.F.                    BA2RO Inc.                     8/16/13     L0633
  000295687495-07      R.F.                    BA2RO Inc.                      9/6/13     E0205
  000295687495-07      R.F.                    BA2RO Inc.                      9/6/13     E0700
  000295687495-07      R.F.                    BA2RO Inc.                      9/6/13     E0730
  000295687495-07      R.F.                    BA2RO Inc.                      9/6/13     E1300
  000250958519-01      R.L.                    BA2RO Inc.                     10/9/12     L0637
  000349948389-01      R.L.                    BA2RO Inc.                     12/15/14    E0190
  000349948389-01      R.L.                    BA2RO Inc.                     12/15/14    E0205
  000349948389-01      R.L.                    BA2RO Inc.                     12/15/14    E0272
  000349948389-01      R.L.                    BA2RO Inc.                     12/15/14    E0273
  000349948389-01      R.L.                    BA2RO Inc.                     12/15/14    L0625
  000349948389-01      R.L.                    BA2RO Inc.                     12/15/14    L0627
  000349948389-01      R.L.                    BA2RO Inc.                     12/15/14    L3807
  000364475764-01      R.M.                    BA2RO Inc.                      5/1/15     E0190
  000364475764-01      R.M.                    BA2RO Inc.                      5/1/15     E0217
  000364475764-01      R.M.                    BA2RO Inc.                      5/1/15     E0272
  000364475764-01      R.M.                    BA2RO Inc.                      5/1/15     E0273
  000364475764-01      R.M.                    BA2RO Inc.                      5/1/15     E2601
  000364475764-01      R.M.                    BA2RO Inc.                      5/1/15     L0172
  000278330931-02      R.S.                    BA2RO Inc.                     3/22/13     E0190
  000278330931-02      R.S.                    BA2RO Inc.                     3/22/13     E0199
  000278330931-02      R.S.                    BA2RO Inc.                     3/22/13     E0217
  000278330931-02      R.S.                    BA2RO Inc.                     3/22/13     E0273
  000278330931-02      R.S.                    BA2RO Inc.                     3/22/13     L0172
  000278330931-02      R.S.                    BA2RO Inc.                     3/22/13     L0633
  000432900868-01      R.S.                    BA2RO Inc.                     11/22/16    E0184
  000432900868-01      R.S.                    BA2RO Inc.                     11/22/16    E0217
  000432900868-01      R.S.                    BA2RO Inc.                     11/22/16    E0273
  000432900868-01      R.S.                    BA2RO Inc.                     11/22/16    L0627
  000391304151-01      R.T.                    BA2RO Inc.                     12/2/15     E0215
  000391304151-01      R.T.                    BA2RO Inc.                     12/2/15     L1820
  000391304151-01      R.T.                    BA2RO Inc.                     12/16/15    E0855
  000404218885-05      R.T.                    BA2RO Inc.                     5/24/16     E0855
  000422100438-02      R.W.                    BA2RO Inc.                      8/3/16     A9273
  000422100438-02      R.W.                    BA2RO Inc.                      8/3/16     E0184
  000422100438-02      R.W.                    BA2RO Inc.                      8/3/16     E0190
  000422100438-02      R.W.                    BA2RO Inc.                      8/3/16     E0273
  000422100438-02      R.W.                    BA2RO Inc.                      8/3/16     L0627



                                                18                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page458 of 218
                                                                             63 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7177
                                             2982  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000266926559-01      S.A.                    BA2RO Inc.                     11/29/12    E0190
  000266926559-01      S.A.                    BA2RO Inc.                     11/29/12    E0199
  000266926559-01      S.A.                    BA2RO Inc.                     11/29/12    E0236
  000266926559-01      S.A.                    BA2RO Inc.                     11/29/12    E0273
  000266926559-01      S.A.                    BA2RO Inc.                     11/29/12    E1399
  000266926559-01      S.A.                    BA2RO Inc.                     11/29/12    L0120
  000266926559-01      S.A.                    BA2RO Inc.                     11/29/12    L0633
  000356977173-01      S.B.                    BA2RO Inc.                     3/18/15     A9273
  000356977173-01      S.B.                    BA2RO Inc.                     3/18/15     E0272
  000356977173-01      S.B.                    BA2RO Inc.                     3/18/15     E0273
  000356977173-01      S.B.                    BA2RO Inc.                     3/18/15     L0627
  000356977173-01      S.B.                    BA2RO Inc.                     3/18/15     L1040
  000355960048-02      S.G.                    BA2RO Inc.                     4/29/15     E0855
  000355960048-02      S.G.                    BA2RO Inc.                     4/29/15     L0637
  000303738702-04      S.H.                    BA2RO Inc.                     10/25/13    E0190
  000303738702-04      S.H.                    BA2RO Inc.                     10/25/13    E0205
  000303738702-04      S.H.                    BA2RO Inc.                     10/25/13    E0272
  000303738702-04      S.H.                    BA2RO Inc.                     10/25/13    E0273
  000303738702-04      S.H.                    BA2RO Inc.                     10/25/13    L0633
  000384745360-01      S.H.                    BA2RO Inc.                     10/23/15    A9273
  000266810605-07      S.I.                    BA2RO Inc.                     12/6/12     E0849
  000338502842-01      S.N.                    BA2RO Inc.                     9/23/14     L0637
  000373715929-03      S.S.                    BA2RO Inc.                      7/2/15     A9273
  000373715929-03      S.S.                    BA2RO Inc.                      7/2/15     E0105
  000373715929-03      S.S.                    BA2RO Inc.                      7/2/15     E0190
  000373715929-03      S.S.                    BA2RO Inc.                      7/2/15     E0272
  000373715929-03      S.S.                    BA2RO Inc.                      7/2/15     E0273
  000373715929-03      S.S.                    BA2RO Inc.                      7/2/15     L0627
  000295560148-03      S.X.                    BA2RO Inc.                      8/1/13     A9999
  000295560148-03      S.X.                    BA2RO Inc.                      8/1/13     E0190
  000295560148-03      S.X.                    BA2RO Inc.                      8/1/13     E0199
  000295560148-03      S.X.                    BA2RO Inc.                      8/1/13     E0273
  000295560148-03      S.X.                    BA2RO Inc.                      8/1/13     L0633
  000295560148-03      S.X.                    BA2RO Inc.                      8/1/13     L1902
  000295560148-03      S.X.                    BA2RO Inc.                      8/1/13     L3908
  000373715929-06      T.B.                    BA2RO Inc.                     7/21/15     A9273
  000373715929-06      T.B.                    BA2RO Inc.                     7/21/15     E0190
  000373715929-06      T.B.                    BA2RO Inc.                     7/21/15     E0272
  000373715929-06      T.B.                    BA2RO Inc.                     7/21/15     E0273
  000373715929-06      T.B.                    BA2RO Inc.                     7/21/15     L0627



                                                19                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page459 of 218
                                                                             64 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7178
                                             2983  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000373715929-06      T.B.                    BA2RO Inc.                      8/3/15     L3650
  000268346053-01      T.O.                    BA2RO Inc.                     2/18/13     L0631
  000386951981-02      T.U.                    BA2RO Inc.                     10/20/15    E0184
  000386951981-02      T.U.                    BA2RO Inc.                     10/20/15    E0190
  000386951981-02      T.U.                    BA2RO Inc.                     10/20/15    E0215
  000386951981-02      T.U.                    BA2RO Inc.                     10/20/15    E0900
  000386951981-02      T.U.                    BA2RO Inc.                     10/20/15    E2601
  000386951981-02      T.U.                    BA2RO Inc.                     10/20/15    L0172
  000386951981-02      T.U.                    BA2RO Inc.                     10/20/15    L0627
  000386951981-02      T.U.                    BA2RO Inc.                     10/20/15    L1040
  000386951981-02      T.U.                    BA2RO Inc.                     10/20/15    L3650
  000386951981-02      T.U.                    BA2RO Inc.                     12/2/15     E0700
  000386951981-02      T.U.                    BA2RO Inc.                     12/2/15     E0730
  000262822216-01      V.A.                    BA2RO Inc.                     12/6/12     E0849
  000262822216-01      V.A.                    BA2RO Inc.                     12/31/12    L0637
  000272283177-02      V.C.                    BA2RO Inc.                     2/14/13     E0849
  000405093436-01      V.C.                    BA2RO Inc.                     4/20/16     E0855
  000383139367-01      V.G.                    BA2RO Inc.                     10/27/15    E0205
  000383139367-01      V.G.                    BA2RO Inc.                     10/27/15    E0700
  000383139367-01      V.G.                    BA2RO Inc.                     10/27/15    E0730
  000383139367-01      V.G.                    BA2RO Inc.                     10/27/15    E1300
  000383139367-01      V.G.                    BA2RO Inc.                     10/27/15    E1399
  000287821474-02      V.L.                    BA2RO Inc.                     6/14/13     A4565
  000287821474-02      V.L.                    BA2RO Inc.                     6/14/13     E0190
  000287821474-02      V.L.                    BA2RO Inc.                     6/14/13     E0199
  000287821474-02      V.L.                    BA2RO Inc.                     6/14/13     L0633
  000287821474-02      V.L.                    BA2RO Inc.                     6/14/13     L1820
  000287821474-02      V.L.                    BA2RO Inc.                     6/14/13     L1902
  000287821474-02      V.L.                    BA2RO Inc.                     6/14/13     L3908
  000287821474-02      V.L.                    BA2RO Inc.                      7/2/13     E0855
  000287821474-02      V.L.                    BA2RO Inc.                     7/10/13     E0205
  000287821474-02      V.L.                    BA2RO Inc.                     7/10/13     E0700
  000287821474-02      V.L.                    BA2RO Inc.                     7/10/13     E0730
  000287821474-02      V.L.                    BA2RO Inc.                     7/10/13     E1300
  000287821474-02      V.L.                    BA2RO Inc.                     7/19/13     L0637
  000263201105-01      V.M.                    BA2RO Inc.                     12/6/12     E0849
  000369871263-04      V.P.                    BA2RO Inc.                      6/4/15     E0190
  000369871263-04      V.P.                    BA2RO Inc.                      6/4/15     E0217
  000369871263-04      V.P.                    BA2RO Inc.                      6/4/15     E0272
  000369871263-04      V.P.                    BA2RO Inc.                      6/4/15     E0273



                                                20                                          Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page460 of 218
                                                                             65 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7179
                                             2984  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000369871263-04      V.P.                       BA2RO Inc.                          6/4/15     E1040
  000369871263-04      V.P.                       BA2RO Inc.                          6/4/15     L0172
  000369871263-04      V.P.                       BA2RO Inc.                          6/4/15     L0627
  000369871263-04      V.P.                       BA2RO Inc.                          6/4/15     L3650
  000368648457-02      W.T.                       BA2RO Inc.                         5/19/15     A9273
  000368648457-02      W.T.                       BA2RO Inc.                         5/19/15     E0190
  000368648457-02      W.T.                       BA2RO Inc.                         5/19/15     E0272
  000368648457-02      W.T.                       BA2RO Inc.                         5/19/15     E0273
  000368648457-02      W.T.                       BA2RO Inc.                         5/19/15     L0627
  000304262934-04      X.E.                       BA2RO Inc.                         10/28/13    L1832
  000362819542-04      Y.E.                       BA2RO Inc.                          4/7/15     A9273
  000362819542-04      Y.E.                       BA2RO Inc.                          4/7/15     E0190
  000362819542-04      Y.E.                       BA2RO Inc.                          4/7/15     E0272
  000362819542-04      Y.E.                       BA2RO Inc.                          4/7/15     E0273
  000362819542-04      Y.E.                       BA2RO Inc.                          4/7/15     L0627
  000362819542-04      Y.E.                       BA2RO Inc.                          6/5/15     E0855
  000271490286-04      Y.K.                       BA2RO Inc.                         1/24/13     E0849
  000276895298-02      Y.N.                       BA2RO Inc.                         3/22/13     E0849
  000306207051-02      Y.S.                       BA2RO Inc.                         1/20/14     L0637
  000221006547-03      A.A.      Daily Medical Equipment Distribution Center, Inc.   11/10/11    E0205
  000221006547-03      A.A.      Daily Medical Equipment Distribution Center, Inc.   11/10/11    E1399
  000221006547-03      A.A.      Daily Medical Equipment Distribution Center, Inc.   12/12/11   E0855 CE
  000253203350-06      A.A.      Daily Medical Equipment Distribution Center, Inc.    9/3/12     L0637
  000248569212-01      A.B.      Daily Medical Equipment Distribution Center, Inc.   6/11/12     E0215
  000250940079-01      A.B.      Daily Medical Equipment Distribution Center, Inc.    8/9/12     E0855
  000250940079-01      A.B.      Daily Medical Equipment Distribution Center, Inc.   8/17/12     L0637
  000289575192-01      A.B.      Daily Medical Equipment Distribution Center, Inc.   6/24/13     E0190
  000289575192-01      A.B.      Daily Medical Equipment Distribution Center, Inc.   6/24/13     E0272
  000289575192-01      A.B.      Daily Medical Equipment Distribution Center, Inc.   6/24/13     E1399
  000289575192-01      A.B.      Daily Medical Equipment Distribution Center, Inc.   6/24/13     E2602
  000289575192-01      A.B.      Daily Medical Equipment Distribution Center, Inc.   6/24/13     L0174
  000289575192-01      A.B.      Daily Medical Equipment Distribution Center, Inc.   6/24/13     L0629
  000289575192-01      A.B.      Daily Medical Equipment Distribution Center, Inc.   6/28/13     E0730
  000289575192-01      A.B.      Daily Medical Equipment Distribution Center, Inc.   6/28/13     E1399
  000305006074-03      A.B.      Daily Medical Equipment Distribution Center, Inc.   4/17/14     L3671
  000305006074-03      A.B.      Daily Medical Equipment Distribution Center, Inc.   4/21/14     E0855
  000294323084-15      A.C.      Daily Medical Equipment Distribution Center, Inc.   8/14/13     E0190
  000294323084-15      A.C.      Daily Medical Equipment Distribution Center, Inc.   8/14/13     E2602
  000294323084-15      A.C.      Daily Medical Equipment Distribution Center, Inc.   8/14/13     L0174
  000294323084-15      A.C.      Daily Medical Equipment Distribution Center, Inc.   8/14/13     L0629
  000334991956-07      A.C.      Daily Medical Equipment Distribution Center, Inc.   11/6/14     E0205
  000334991956-07      A.C.      Daily Medical Equipment Distribution Center, Inc.   11/6/14     E0730

                                                    21                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page461 of 218
                                                                             66 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7180
                                             2985  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                   Code
                      Initials                                                       Service
                                                                                                 Used
  000334991956-07      A.C.      Daily Medical Equipment Distribution Center, Inc.   11/6/14    E0855
  000334991956-07      A.C.      Daily Medical Equipment Distribution Center, Inc.   11/6/14    E1399
  000334991956-07      A.C.      Daily Medical Equipment Distribution Center, Inc.   11/6/14    L0637
  000334991956-07      A.C.      Daily Medical Equipment Distribution Center, Inc.   11/6/14    L3671
  000347481624-02      A.C.      Daily Medical Equipment Distribution Center, Inc.   11/12/14   E0190
  000347481624-02      A.C.      Daily Medical Equipment Distribution Center, Inc.   11/12/14   E0199
  000347481624-02      A.C.      Daily Medical Equipment Distribution Center, Inc.   11/12/14   E0272
  000347481624-02      A.C.      Daily Medical Equipment Distribution Center, Inc.   11/12/14   E2602
  000347481624-02      A.C.      Daily Medical Equipment Distribution Center, Inc.   11/12/14   L0627
  000231677691-04      A.D.      Daily Medical Equipment Distribution Center, Inc.   12/30/11   E0215
  000231677691-04      A.D.      Daily Medical Equipment Distribution Center, Inc.   12/30/11   E0272
  000231677691-04      A.D.      Daily Medical Equipment Distribution Center, Inc.   12/30/11   E0629
  000231677691-04      A.D.      Daily Medical Equipment Distribution Center, Inc.   12/30/11   E0943
  000231677691-04      A.D.      Daily Medical Equipment Distribution Center, Inc.   12/30/11   E1399
  000231677691-04      A.D.      Daily Medical Equipment Distribution Center, Inc.   12/30/11   L0174
  000231677691-04      A.D.      Daily Medical Equipment Distribution Center, Inc.   12/30/11   L0629
  000231677691-04      A.D.      Daily Medical Equipment Distribution Center, Inc.   1/26/12    E0205
  000231677691-04      A.D.      Daily Medical Equipment Distribution Center, Inc.   1/26/12    E0730
  000231677691-04      A.D.      Daily Medical Equipment Distribution Center, Inc.   1/26/12    E1399
  000330667494-02      A.E.      Daily Medical Equipment Distribution Center, Inc.   5/23/14    E0190
  000330667494-02      A.E.      Daily Medical Equipment Distribution Center, Inc.   5/23/14    E0199
  000330667494-02      A.E.      Daily Medical Equipment Distribution Center, Inc.   5/23/14    E0217
  000330667494-02      A.E.      Daily Medical Equipment Distribution Center, Inc.   5/23/14    E0272
  000330667494-02      A.E.      Daily Medical Equipment Distribution Center, Inc.   5/23/14    E2602
  000330667494-02      A.E.      Daily Medical Equipment Distribution Center, Inc.   5/23/14    L0180
  000330667494-02      A.E.      Daily Medical Equipment Distribution Center, Inc.   5/23/14    L0627
  000330667494-02      A.E.      Daily Medical Equipment Distribution Center, Inc.   6/24/14    L0637
  000330667494-02      A.E.      Daily Medical Equipment Distribution Center, Inc.   6/30/14    E0855
  000230943839-09      A.G.      Daily Medical Equipment Distribution Center, Inc.   1/16/12    E0215
  000230943839-09      A.G.      Daily Medical Equipment Distribution Center, Inc.   1/16/12    E0272
  000230943839-09      A.G.      Daily Medical Equipment Distribution Center, Inc.   1/16/12    E0943
  000230943839-09      A.G.      Daily Medical Equipment Distribution Center, Inc.   1/16/12    E1399
  000230943839-09      A.G.      Daily Medical Equipment Distribution Center, Inc.   1/16/12    E2602
  000230943839-09      A.G.      Daily Medical Equipment Distribution Center, Inc.   1/16/12    L0174
  000230943839-09      A.G.      Daily Medical Equipment Distribution Center, Inc.   1/16/12    L0629
  000345457196-03      A.G.      Daily Medical Equipment Distribution Center, Inc.   10/19/14   E0190
  000345457196-03      A.G.      Daily Medical Equipment Distribution Center, Inc.   10/19/14   E0199
  000345457196-03      A.G.      Daily Medical Equipment Distribution Center, Inc.   10/19/14   E0217
  000345457196-03      A.G.      Daily Medical Equipment Distribution Center, Inc.   10/19/14   E0272
  000345457196-03      A.G.      Daily Medical Equipment Distribution Center, Inc.   10/19/14   E2602
  000345457196-03      A.G.      Daily Medical Equipment Distribution Center, Inc.   10/19/14   L0180
  000345457196-03      A.G.      Daily Medical Equipment Distribution Center, Inc.   10/19/14   L0627



                                                    22                                            Exhibit 3
                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page462 of 218
                                                                             67 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7181
                                             2986  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                              Billing
                     Claimant                                                      Date of
  Claim Number                                      Retailer                                  Code
                      Initials                                                     Service
                                                                                               Used
  000345457196-03      A.G.      Daily Medical Equipment Distribution Center, Inc. 12/15/14   E0855
  000345457196-03      A.G.      Daily Medical Equipment Distribution Center, Inc. 12/15/14   L0637
  000331798545-02      A.H.      Daily Medical Equipment Distribution Center, Inc. 6/23/14    E0190
  000331798545-02      A.H.      Daily Medical Equipment Distribution Center, Inc. 6/23/14    E0199
  000331798545-02      A.H.      Daily Medical Equipment Distribution Center, Inc. 6/23/14    E0272
  000331798545-02      A.H.      Daily Medical Equipment Distribution Center, Inc. 6/23/14    E2602
  000331798545-02      A.H.      Daily Medical Equipment Distribution Center, Inc. 6/23/14    L0627
  000331798545-02      A.H.      Daily Medical Equipment Distribution Center, Inc. 6/27/14    E0205
  000331798545-02      A.H.      Daily Medical Equipment Distribution Center, Inc. 6/27/14    E0730
  000331798545-02      A.H.      Daily Medical Equipment Distribution Center, Inc. 6/27/14    E1399
  000331798545-02      A.H.      Daily Medical Equipment Distribution Center, Inc. 7/18/14    E0855
  000331798545-02      A.H.      Daily Medical Equipment Distribution Center, Inc. 7/22/14    L0637
  000273704759-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 2/4/13     E0190
  000273704759-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 2/4/13     E0215
  000273704759-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 2/4/13     E0217
  000273704759-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 2/4/13     E0272
  000273704759-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 2/4/13     E1399
  000273704759-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 2/4/13     E2602
  000273704759-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 2/4/13     L0629
  000273704759-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 2/20/13    E0855
  000273704759-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 2/27/13    L0637
  000273704759-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 3/26/13    E0730
  000273704759-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 3/26/13    E1399
  000273704759-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 3/26/13    L1399
  000313236697-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 1/31/14    E0190
  000313236697-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 1/31/14    E0199
  000313236697-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 1/31/14    E0217
  000313236697-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 1/31/14    E0272
  000313236697-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 1/31/14    E2602
  000313236697-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 1/31/14    L0174
  000313236697-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 1/31/14    L0627
  000313236697-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 1/31/14    L3670
  000313236697-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 2/24/14    E0205
  000313236697-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 2/24/14    E0730
  000313236697-01      A.J.      Daily Medical Equipment Distribution Center, Inc. 2/24/14    E1399
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc. 6/30/14    E0190
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc. 6/30/14    E0199
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc. 6/30/14    E0217
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc. 6/30/14    E0272
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc. 6/30/14    E2602
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc. 6/30/14    L0180
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc. 6/30/14    L0627



                                                   23                                           Exhibit 3
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page463 of 218
                                                                             68 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7182
                                             2987  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     L3670
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc.   7/28/14     E0205
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc.   7/28/14     E0730
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc.   7/28/14     E1399
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc.   10/29/14    L3671
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc.   10/29/14    E0855
  000332167220-03      A.L.      Daily Medical Equipment Distribution Center, Inc.   10/29/14    L0637
  000340345957-01      A.L.      Daily Medical Equipment Distribution Center, Inc.   11/12/14    E0855
  000340345957-01      A.L.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    L0637
  000228119632-02      A.M.      Daily Medical Equipment Distribution Center, Inc.    2/3/12    E0205 AR
  000228119632-02      A.M.      Daily Medical Equipment Distribution Center, Inc.    2/3/12    E0730 EA
  000228119632-02      A.M.      Daily Medical Equipment Distribution Center, Inc.    2/3/12    E1399 AG
  000228055265-03      A.M.      Daily Medical Equipment Distribution Center, Inc.   2/19/12     L0637
  000234636306-01      A.M.      Daily Medical Equipment Distribution Center, Inc.   2/28/12     E0215
  000234636306-01      A.M.      Daily Medical Equipment Distribution Center, Inc.    4/6/12     E0205
  000234636306-01      A.M.      Daily Medical Equipment Distribution Center, Inc.    4/6/12     E0730
  000234636306-01      A.M.      Daily Medical Equipment Distribution Center, Inc.    4/6/12     E1399
  000275480861-02      A.M.      Daily Medical Equipment Distribution Center, Inc.   3/25/13     E0730
  000275480861-02      A.M.      Daily Medical Equipment Distribution Center, Inc.   3/25/13     E1399
  000275480861-02      A.M.      Daily Medical Equipment Distribution Center, Inc.   3/25/13     L1399
  000247376205-01      A.P.      Daily Medical Equipment Distribution Center, Inc.   6/11/12     L0174
  000247376205-01      A.P.      Daily Medical Equipment Distribution Center, Inc.   6/11/12     L0629
  000247376205-01      A.P.      Daily Medical Equipment Distribution Center, Inc.   6/11/12     L0943
  000223289604-03      A.R.      Daily Medical Equipment Distribution Center, Inc.   12/8/11    L1832 DA
  000270996548-03      A.R.      Daily Medical Equipment Distribution Center, Inc.    1/2/13     E0217
  000270996548-03      A.R.      Daily Medical Equipment Distribution Center, Inc.    1/2/13     E0190
  000270996548-03      A.R.      Daily Medical Equipment Distribution Center, Inc.    1/2/13     E0272
  000270996548-03      A.R.      Daily Medical Equipment Distribution Center, Inc.    1/2/13     E1399
  000270996548-03      A.R.      Daily Medical Equipment Distribution Center, Inc.    1/2/13     E2602
  000270996548-03      A.R.      Daily Medical Equipment Distribution Center, Inc.    1/2/13     L0629
  000270996548-03      A.R.      Daily Medical Equipment Distribution Center, Inc.    1/7/13     E0730
  000270996548-03      A.R.      Daily Medical Equipment Distribution Center, Inc.    1/7/13     E1399
  000270996548-03      A.R.      Daily Medical Equipment Distribution Center, Inc.    2/1/13     E0855
  000330782459-01      A.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     E0190
  000330782459-01      A.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     L0180
  000330782459-01      A.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     L0627
  000330782459-01      A.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     L3675
  000270996548-05      A.S.      Daily Medical Equipment Distribution Center, Inc.    1/2/13     E0190
  000270996548-05      A.S.      Daily Medical Equipment Distribution Center, Inc.    1/2/13     E0272
  000270996548-05      A.S.      Daily Medical Equipment Distribution Center, Inc.    1/2/13     E1399
  000270996548-05      A.S.      Daily Medical Equipment Distribution Center, Inc.    1/2/13     E2602
  000270996548-05      A.S.      Daily Medical Equipment Distribution Center, Inc.    1/7/13    E0730 EA



                                                    24                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page464 of 218
                                                                             69 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7183
                                             2988  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                               Billing
                     Claimant                                                      Date of
  Claim Number                                      Retailer                                    Code
                      Initials                                                     Service
                                                                                                Used
  000270996548-05      A.S.      Daily Medical Equipment Distribution Center, Inc. 1/7/13     E1399 AR
  000270996548-05      A.S.      Daily Medical Equipment Distribution Center, Inc. 2/1/13      E0855
  000300812849-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 9/30/13     E0190
  000300812849-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 9/30/13     E0272
  000300812849-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 9/30/13     E2602
  000300812849-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 9/30/13     L0629
  000300812849-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 10/4/13     E0205
  000300812849-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 10/4/13     E0217
  000300812849-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 10/4/13     E0730
  000300812849-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 10/4/13     E1399
  000300812849-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 11/1/13     E0855
  000300812849-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 11/1/13     L0637
  000330125519-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 7/7/14      E0190
  000330125519-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 7/7/14      L0180
  000330125519-01      A.S.      Daily Medical Equipment Distribution Center, Inc. 7/7/14      L0627
  000214903429-01      A.T.      Daily Medical Equipment Distribution Center, Inc. 10/10/11    E0205
  000214903429-01      A.T.      Daily Medical Equipment Distribution Center, Inc. 10/10/11    E0730
  000214903429-01      A.T.      Daily Medical Equipment Distribution Center, Inc. 10/10/11    E1399
  000328634480-02      B.C.      Daily Medical Equipment Distribution Center, Inc. 6/24/14     E0190
  000328634480-02      B.C.      Daily Medical Equipment Distribution Center, Inc. 6/24/14     E0199
  000328634480-02      B.C.      Daily Medical Equipment Distribution Center, Inc. 6/24/14     E0272
  000328634480-02      B.C.      Daily Medical Equipment Distribution Center, Inc. 6/24/14     E2602
  000328634480-02      B.C.      Daily Medical Equipment Distribution Center, Inc. 6/24/14     L0180
  000328634480-02      B.C.      Daily Medical Equipment Distribution Center, Inc. 6/24/14     L0627
  000328634480-02      B.C.      Daily Medical Equipment Distribution Center, Inc. 7/25/14     L0637
  000289803149-01      B.F.      Daily Medical Equipment Distribution Center, Inc. 7/17/13    E0190 SI
  000289803149-01      B.F.      Daily Medical Equipment Distribution Center, Inc. 7/17/13     E0215
  000289803149-01      B.F.      Daily Medical Equipment Distribution Center, Inc. 7/17/13    E0272 GC
  000289803149-01      B.F.      Daily Medical Equipment Distribution Center, Inc. 7/17/13    E1399 RD
  000289803149-01      B.F.      Daily Medical Equipment Distribution Center, Inc. 7/17/13    E2602 GE
  000289803149-01      B.F.      Daily Medical Equipment Distribution Center, Inc. 7/17/13    L0629 RA
  000289803149-01      B.F.      Daily Medical Equipment Distribution Center, Inc. 7/17/13    L1910 KL
  000246972426-03      B.H.      Daily Medical Equipment Distribution Center, Inc. 6/6/12      E0190
  000246972426-03      B.H.      Daily Medical Equipment Distribution Center, Inc. 6/6/12      E0217
  000246972426-03      B.H.      Daily Medical Equipment Distribution Center, Inc. 6/6/12      E0272
  000246972426-03      B.H.      Daily Medical Equipment Distribution Center, Inc. 6/6/12      E2602
  000246972426-03      B.H.      Daily Medical Equipment Distribution Center, Inc. 6/6/12      L0174
  000246972426-03      B.H.      Daily Medical Equipment Distribution Center, Inc. 6/6/12      L0629
  000246972426-03      B.H.      Daily Medical Equipment Distribution Center, Inc. 6/6/12      L1820
  000246972426-03      B.H.      Daily Medical Equipment Distribution Center, Inc. 6/8/12      E0730
  000246972426-03      B.H.      Daily Medical Equipment Distribution Center, Inc. 6/8/12      E1399
  000330418294-01      B.L.      Daily Medical Equipment Distribution Center, Inc. 6/20/14     E0199



                                                   25                                            Exhibit 3
                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page465 of 218
                                                                             70 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7184
                                             2989  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000330418294-01      B.L.      Daily Medical Equipment Distribution Center, Inc.   6/20/14     E0272
  000330418294-01      B.L.      Daily Medical Equipment Distribution Center, Inc.   6/20/14     E2602
  000330418294-01      B.L.      Daily Medical Equipment Distribution Center, Inc.   6/20/14     L0180
  000330418294-01      B.L.      Daily Medical Equipment Distribution Center, Inc.   6/20/14     L0627
  000330418294-01      B.L.      Daily Medical Equipment Distribution Center, Inc.   7/18/14     E0205
  000330418294-01      B.L.      Daily Medical Equipment Distribution Center, Inc.   7/18/14     E0730
  000330418294-01      B.L.      Daily Medical Equipment Distribution Center, Inc.   7/18/14     E1399
  000330418294-01      B.L.      Daily Medical Equipment Distribution Center, Inc.   7/25/14     E0855
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.    3/3/14     E0190
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.    3/3/14     E0199
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.    3/3/14     E0217
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.    3/3/14     E0272
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.    3/3/14     E2602
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.    3/3/14     L0180
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.    3/3/14     L0627
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.    4/1/14     L0637
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.    4/7/14     E0855
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.    4/7/14     E0205
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.    4/7/14     E0730
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.    4/7/14     E1399
  000318911807-03      B.M.      Daily Medical Equipment Distribution Center, Inc.   4/11/14     L3671
  000347372401-03      B.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    E0217
  000347372401-03      B.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    E0190
  000347372401-03      B.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    E0199
  000347372401-03      B.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    E0205
  000347372401-03      B.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    E0272
  000347372401-03      B.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    L0180
  000347372401-03      B.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    L0627
  000347372401-03      B.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    L1820
  000225492735-02      B.P.      Daily Medical Equipment Distribution Center, Inc.    2/6/12     E1310
  000231033564-03      B.R.      Daily Medical Equipment Distribution Center, Inc.   1/24/12     E0215
  000231033564-03      B.R.      Daily Medical Equipment Distribution Center, Inc.   1/24/12    E0272 GC
  000231033564-03      B.R.      Daily Medical Equipment Distribution Center, Inc.   1/24/12    E0943 CC
  000231033564-03      B.R.      Daily Medical Equipment Distribution Center, Inc.   1/24/12    E1399 RD
  000231033564-03      B.R.      Daily Medical Equipment Distribution Center, Inc.   1/24/12    E2602 GE
  000231033564-03      B.R.      Daily Medical Equipment Distribution Center, Inc.   1/24/12    L0174 LL
  000231033564-03      B.R.      Daily Medical Equipment Distribution Center, Inc.   1/24/12    L0629 RA
  000231033564-03      B.R.      Daily Medical Equipment Distribution Center, Inc.   1/24/12    L1399 CC
  000231033564-03      B.R.      Daily Medical Equipment Distribution Center, Inc.   1/24/12     L1820
  000231033564-03      B.R.      Daily Medical Equipment Distribution Center, Inc.   1/24/12    L1910 KL
  000231033564-03      B.R.      Daily Medical Equipment Distribution Center, Inc.   1/24/12    L3670 ER
  000231033564-03      B.R.      Daily Medical Equipment Distribution Center, Inc.   1/24/12    L3908 TS



                                                    26                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page466 of 218
                                                                             71 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7185
                                             2990  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000236428538-04      B.S.      Daily Medical Equipment Distribution Center, Inc.   3/26/12     E0205
  000236428538-04      B.S.      Daily Medical Equipment Distribution Center, Inc.   3/26/12     E0730
  000236428538-04      B.S.      Daily Medical Equipment Distribution Center, Inc.   3/26/12     E1399
  000255795808-04      B.S.      Daily Medical Equipment Distribution Center, Inc.   8/29/12     E0105
  000281331496-01      B.S.      Daily Medical Equipment Distribution Center, Inc.   3/12/13     E0217
  000205435811-01      B.T.      Daily Medical Equipment Distribution Center, Inc.    8/2/11    L0637 LS
  000240745554-01      C.A.      Daily Medical Equipment Distribution Center, Inc.   4/20/12     E0215
  000306693219-02      C.A.      Daily Medical Equipment Distribution Center, Inc.   1/14/14     L0637
  000306693219-02      C.A.      Daily Medical Equipment Distribution Center, Inc.   1/20/14     E0855
  000237415369-06      C.B.      Daily Medical Equipment Distribution Center, Inc.    5/1/12     E0730
  000237415369-06      C.B.      Daily Medical Equipment Distribution Center, Inc.    5/1/12     E1399
  000342374279-08      C.B.      Daily Medical Equipment Distribution Center, Inc.   12/2/14     E0205
  000342374279-08      C.B.      Daily Medical Equipment Distribution Center, Inc.   12/2/14     E1399
  000342374279-08      C.B.      Daily Medical Equipment Distribution Center, Inc.   12/15/14    E0855
  000342374279-08      C.B.      Daily Medical Equipment Distribution Center, Inc.   12/15/14    L0637
  000237709605-24      C.C.      Daily Medical Equipment Distribution Center, Inc.   1/28/12     E0217
  000237709605-24      C.C.      Daily Medical Equipment Distribution Center, Inc.   1/28/12     E0272
  000237709605-24      C.C.      Daily Medical Equipment Distribution Center, Inc.   1/28/12     E0943
  000237709605-24      C.C.      Daily Medical Equipment Distribution Center, Inc.   1/28/12     E1399
  000237709605-24      C.C.      Daily Medical Equipment Distribution Center, Inc.   1/28/12     E2602
  000237709605-24      C.C.      Daily Medical Equipment Distribution Center, Inc.   1/28/12     L0174
  000237709605-24      C.C.      Daily Medical Equipment Distribution Center, Inc.   1/28/12     L0629
  000352910459-02      C.E.      Daily Medical Equipment Distribution Center, Inc.   12/24/14    E0105
  000231677691-03      C.F.      Daily Medical Equipment Distribution Center, Inc.   12/30/11    E0215
  000231677691-03      C.F.      Daily Medical Equipment Distribution Center, Inc.   12/30/11    E0272
  000231677691-03      C.F.      Daily Medical Equipment Distribution Center, Inc.   12/30/11    E0943
  000231677691-03      C.F.      Daily Medical Equipment Distribution Center, Inc.   12/30/11    E1399
  000231677691-03      C.F.      Daily Medical Equipment Distribution Center, Inc.   12/30/11    L0174
  000231677691-03      C.F.      Daily Medical Equipment Distribution Center, Inc.   12/30/11    L0629
  000231677691-03      C.F.      Daily Medical Equipment Distribution Center, Inc.    2/3/12     E0205
  000231677691-03      C.F.      Daily Medical Equipment Distribution Center, Inc.    2/3/12     E0730
  000231677691-03      C.F.      Daily Medical Equipment Distribution Center, Inc.    2/3/12     E1399
  000231677691-03      C.F.      Daily Medical Equipment Distribution Center, Inc.    2/6/12    E1310 XX
  000222246324-11      C.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11    E0217
  000222246324-11      C.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11    E0272
  000222246324-11      C.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11    E0943
  000222246324-11      C.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11    E1399
  000222246324-11      C.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11    E2601
  000222246324-11      C.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11    L0174
  000222246324-11      C.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11    L0629
  000222246324-11      C.G.      Daily Medical Equipment Distribution Center, Inc.   10/31/11    E0855
  000322281980-01      C.L.      Daily Medical Equipment Distribution Center, Inc.    5/1/14     E0190



                                                    27                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page467 of 218
                                                                             72 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7186
                                             2991  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                    Code
                      Initials                                                       Service
                                                                                                 Used
  000322281980-01      C.L.      Daily Medical Equipment Distribution Center, Inc.   5/1/14     E0199
  000322281980-01      C.L.      Daily Medical Equipment Distribution Center, Inc.   5/1/14     E0205
  000322281980-01      C.L.      Daily Medical Equipment Distribution Center, Inc.   5/1/14     E0272
  000322281980-01      C.L.      Daily Medical Equipment Distribution Center, Inc.   5/1/14     E0730
  000322281980-01      C.L.      Daily Medical Equipment Distribution Center, Inc.   5/1/14     E1399
  000322281980-01      C.L.      Daily Medical Equipment Distribution Center, Inc.   5/1/14     L0180
  000240869552-03      C.M.      Daily Medical Equipment Distribution Center, Inc.   4/18/12    E0217
  000240869552-03      C.M.      Daily Medical Equipment Distribution Center, Inc.   4/18/12    E0272
  000240869552-03      C.M.      Daily Medical Equipment Distribution Center, Inc.   4/18/12    E2602
  000240869552-03      C.M.      Daily Medical Equipment Distribution Center, Inc.   4/18/12    L0174
  000240869552-03      C.M.      Daily Medical Equipment Distribution Center, Inc.   4/23/12    E0730
  000255000051-03      C.M.      Daily Medical Equipment Distribution Center, Inc.   8/13/12   E0217 RC
  000255000051-03      C.M.      Daily Medical Equipment Distribution Center, Inc.   8/13/12   E0730 EA
  000255000051-03      C.M.      Daily Medical Equipment Distribution Center, Inc.   8/13/12   E1399 AR
  000255000051-03      C.M.      Daily Medical Equipment Distribution Center, Inc.   8/13/12   E2602 GE
  000255000051-03      C.M.      Daily Medical Equipment Distribution Center, Inc.   8/13/12   L0629 RA
  000255000051-03      C.M.      Daily Medical Equipment Distribution Center, Inc.   8/13/12    L1820
  000273642025-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   1/21/13    E0190
  000273642025-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   1/21/13    E0217
  000273642025-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   1/21/13    E0272
  000273642025-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   1/21/13    E2602
  000273642025-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   1/21/13    L0629
  000273642025-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   1/25/13    E0730
  000273642025-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   1/25/13    E1399
  000273642025-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   2/22/13    E0855
  000273642025-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   3/8/13     L0637
  000350188496-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14    E0190
  000350188496-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14    E0199
  000350188496-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14    E0217
  000350188496-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14    E0272
  000350188496-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14    E2602
  000350188496-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14    L0180
  000350188496-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14    L0627
  000350188496-01      C.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14    L3670
  000292036555-02      C.N.      Daily Medical Equipment Distribution Center, Inc.   7/19/13   E0190 GC
  000292036555-02      C.N.      Daily Medical Equipment Distribution Center, Inc.   7/19/13    E0217
  000292036555-02      C.N.      Daily Medical Equipment Distribution Center, Inc.   7/19/13   E0272 GC
  000292036555-02      C.N.      Daily Medical Equipment Distribution Center, Inc.   7/19/13   E1399 RD
  000292036555-02      C.N.      Daily Medical Equipment Distribution Center, Inc.   7/19/13   E2602 GE
  000292036555-02      C.N.      Daily Medical Equipment Distribution Center, Inc.   7/19/13   L0174 CE
  000292036555-02      C.N.      Daily Medical Equipment Distribution Center, Inc.   7/19/13   L0629 RA
  000293512059-02      C.N.      Daily Medical Equipment Distribution Center, Inc.   7/22/13   E0190 SI



                                                    28                                            Exhibit 3
                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page468 of 218
                                                                             73 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7187
                                             2992  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000293512059-02      C.N.      Daily Medical Equipment Distribution Center, Inc.   7/22/13    E2602 GE
  000293512059-02      C.N.      Daily Medical Equipment Distribution Center, Inc.   7/22/13    L0174 CE
  000293512059-02      C.N.      Daily Medical Equipment Distribution Center, Inc.   7/22/13    L0629 PS
  000292036555-02      C.N.      Daily Medical Equipment Distribution Center, Inc.    8/8/13    E0205 AM
  000292036555-02      C.N.      Daily Medical Equipment Distribution Center, Inc.    8/8/13     E0730
  000292036555-02      C.N.      Daily Medical Equipment Distribution Center, Inc.    8/8/13    E1399 EP
  000292036555-02      C.N.      Daily Medical Equipment Distribution Center, Inc.    8/8/13    E1399 XX
  000293512059-02      C.N.      Daily Medical Equipment Distribution Center, Inc.   9/17/13    E0855 CE
  000277686341-02      C.P.      Daily Medical Equipment Distribution Center, Inc.    3/8/13     E0190
  000277686341-02      C.P.      Daily Medical Equipment Distribution Center, Inc.    3/8/13     E0215
  000277686341-02      C.P.      Daily Medical Equipment Distribution Center, Inc.    3/8/13     E0217
  000277686341-02      C.P.      Daily Medical Equipment Distribution Center, Inc.    3/8/13     E0272
  000277686341-02      C.P.      Daily Medical Equipment Distribution Center, Inc.    3/8/13     E1399
  000277686341-02      C.P.      Daily Medical Equipment Distribution Center, Inc.    3/8/13     E2602
  000277686341-02      C.P.      Daily Medical Equipment Distribution Center, Inc.    3/8/13     L0629
  000283180552-01      C.P.      Daily Medical Equipment Distribution Center, Inc.   4/24/13     E0190
  000283180552-01      C.P.      Daily Medical Equipment Distribution Center, Inc.   4/24/13     E0272
  000283180552-01      C.P.      Daily Medical Equipment Distribution Center, Inc.   4/24/13     E0730
  000283180552-01      C.P.      Daily Medical Equipment Distribution Center, Inc.   4/24/13     E1399
  000283180552-01      C.P.      Daily Medical Equipment Distribution Center, Inc.   4/24/13     E2602
  000283180552-01      C.P.      Daily Medical Equipment Distribution Center, Inc.   4/24/13     L0174
  000283180552-01      C.P.      Daily Medical Equipment Distribution Center, Inc.   4/24/13     L0629
  000283180552-01      C.P.      Daily Medical Equipment Distribution Center, Inc.   4/24/13     L3670
  000283180552-01      C.P.      Daily Medical Equipment Distribution Center, Inc.   4/24/13     L3807
  000283180552-01      C.P.      Daily Medical Equipment Distribution Center, Inc.   4/24/13     L3908
  000223872664-01      C.R.      Daily Medical Equipment Distribution Center, Inc.   11/30/11   E0205 AR
  000223872664-01      C.R.      Daily Medical Equipment Distribution Center, Inc.   11/30/11   E0730 EA
  000223872664-01      C.R.      Daily Medical Equipment Distribution Center, Inc.   11/30/11   E1399 AG
  000223872664-01      C.R.      Daily Medical Equipment Distribution Center, Inc.   11/30/11   E1399 CE
  000223872664-01      C.R.      Daily Medical Equipment Distribution Center, Inc.   11/30/11   E1399 LT
  000223872664-01      C.R.      Daily Medical Equipment Distribution Center, Inc.    1/6/12    E0855 CE
  000331798545-03      C.R.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     E0190
  000331798545-03      C.R.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     E0205
  000331798545-03      C.R.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     E0730
  000331798545-03      C.R.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     E1399
  000331798545-03      C.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     E0217
  000331798545-03      C.R.      Daily Medical Equipment Distribution Center, Inc.   7/17/14     E0855
  000337875785-06      C.R.      Daily Medical Equipment Distribution Center, Inc.   10/6/14     E0205
  000337875785-06      C.R.      Daily Medical Equipment Distribution Center, Inc.   10/6/14     E0730
  000337875785-06      C.R.      Daily Medical Equipment Distribution Center, Inc.   10/6/14     E1399
  000343019154-02      C.R.      Daily Medical Equipment Distribution Center, Inc.   11/22/14    E0855
  000282698710-02      C.W.      Daily Medical Equipment Distribution Center, Inc.   4/11/13     E0217



                                                    29                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page469 of 218
                                                                             74 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7188
                                             2993  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000309479004-02      D.A.      Daily Medical Equipment Distribution Center, Inc.   12/20/13    E0205
  000309479004-02      D.A.      Daily Medical Equipment Distribution Center, Inc.   12/20/13    E0730
  000309479004-02      D.A.      Daily Medical Equipment Distribution Center, Inc.   12/20/13    E1399
  000309479004-02      D.A.      Daily Medical Equipment Distribution Center, Inc.   2/12/14     E0855
  000309479004-02      D.A.      Daily Medical Equipment Distribution Center, Inc.   2/25/14     L0637
  000253427405-05      D.C.      Daily Medical Equipment Distribution Center, Inc.    8/6/12     E0272
  000253427405-05      D.C.      Daily Medical Equipment Distribution Center, Inc.    8/6/12     E1399
  000253427405-05      D.C.      Daily Medical Equipment Distribution Center, Inc.    8/6/12     L0174
  000253427405-05      D.C.      Daily Medical Equipment Distribution Center, Inc.    8/6/12     L0629
  000253427405-05      D.C.      Daily Medical Equipment Distribution Center, Inc.    8/6/12     L0943
  000253427405-05      D.C.      Daily Medical Equipment Distribution Center, Inc.    8/6/12     L1820
  000253427405-05      D.C.      Daily Medical Equipment Distribution Center, Inc.   10/1/12     E0730
  000253427405-05      D.C.      Daily Medical Equipment Distribution Center, Inc.   10/1/12     E1399
  000253427405-05      D.C.      Daily Medical Equipment Distribution Center, Inc.   10/4/12     L0637
  000253427405-05      D.C.      Daily Medical Equipment Distribution Center, Inc.   10/8/12     E0855
  000279834807-02      D.C.      Daily Medical Equipment Distribution Center, Inc.   3/28/13     E0217
  000279834807-02      D.C.      Daily Medical Equipment Distribution Center, Inc.   4/17/13     E0730
  000279834807-02      D.C.      Daily Medical Equipment Distribution Center, Inc.   4/17/13     E1399
  000219439569-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    E0217 RC
  000219439569-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    E0272 GC
  000219439569-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    E1399 RD
  000219439569-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    E2601 AR
  000219439569-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    L0629 RA
  000219439569-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   11/6/11     E0205
  000219439569-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   11/6/11     E0730
  000219439569-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   11/6/11     E1399
  000219439569-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   11/6/11     L1820
  000244193215-01      D.D.      Daily Medical Equipment Distribution Center, Inc.    5/8/12     E0190
  000244193215-01      D.D.      Daily Medical Equipment Distribution Center, Inc.    5/8/12     E0217
  000244193215-01      D.D.      Daily Medical Equipment Distribution Center, Inc.    5/8/12     E0272
  000244193215-01      D.D.      Daily Medical Equipment Distribution Center, Inc.    5/8/12     E1399
  000244193215-01      D.D.      Daily Medical Equipment Distribution Center, Inc.    5/8/12     E2602
  000244193215-01      D.D.      Daily Medical Equipment Distribution Center, Inc.    5/8/12     L0174
  000244193215-01      D.D.      Daily Medical Equipment Distribution Center, Inc.    5/8/12     L0629
  000244193215-01      D.D.      Daily Medical Equipment Distribution Center, Inc.    5/8/12     L0943
  000244193215-01      D.D.      Daily Medical Equipment Distribution Center, Inc.    5/8/12     L1820
  000244193215-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   5/11/12    E0205 AM
  000244193215-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   5/11/12    E0730 EA
  000267385978-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   12/10/12    E0190
  000267385978-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   12/10/12    L0174
  000267385978-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   12/10/12    L0629
  000326257960-01      D.D.      Daily Medical Equipment Distribution Center, Inc.   5/19/14     E0190



                                                    30                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page470 of 218
                                                                             75 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7189
                                             2994  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                               Billing
                     Claimant                                                      Date of
  Claim Number                                      Retailer                                    Code
                      Initials                                                     Service
                                                                                                Used
  000326257960-01      D.D.      Daily Medical Equipment Distribution Center, Inc. 5/19/14     E0199
  000326257960-01      D.D.      Daily Medical Equipment Distribution Center, Inc. 5/19/14     E0215
  000326257960-01      D.D.      Daily Medical Equipment Distribution Center, Inc. 5/19/14     E0217
  000326257960-01      D.D.      Daily Medical Equipment Distribution Center, Inc. 5/19/14     E0272
  000326257960-01      D.D.      Daily Medical Equipment Distribution Center, Inc. 5/19/14     L0180
  000326257960-01      D.D.      Daily Medical Equipment Distribution Center, Inc. 5/19/14     L0627
  000326257960-01      D.D.      Daily Medical Equipment Distribution Center, Inc. 5/19/14     L1820
  000326257960-01      D.D.      Daily Medical Equipment Distribution Center, Inc. 6/13/14     E0205
  000326257960-01      D.D.      Daily Medical Equipment Distribution Center, Inc. 6/13/14     E0730
  000326257960-01      D.D.      Daily Medical Equipment Distribution Center, Inc. 6/13/14     E1399
  000237415369-04      D.E.      Daily Medical Equipment Distribution Center, Inc. 5/1/12      E0730
  000237415369-04      D.E.      Daily Medical Equipment Distribution Center, Inc. 5/1/12      E1399
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 8/25/14     E0190
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 8/25/14     E0199
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 8/25/14     E0217
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 8/25/14     E0272
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 8/25/14     E2602
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 8/25/14     L0180
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 8/25/14     L0627
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 8/25/14     L3670
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 8/25/14     L3710
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 9/26/14     E0205
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 9/26/14     E0730
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 9/26/14     E1399
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 11/5/14     E0855
  000335407672-03      D.G.      Daily Medical Equipment Distribution Center, Inc. 11/5/14     E1399
  000253703771-04      D.J.      Daily Medical Equipment Distribution Center, Inc. 8/13/12     E0217
  000253703771-04      D.J.      Daily Medical Equipment Distribution Center, Inc. 8/13/12     L0174
  000253703771-04      D.J.      Daily Medical Equipment Distribution Center, Inc. 8/13/12     L0629
  000253703771-04      D.J.      Daily Medical Equipment Distribution Center, Inc. 8/13/12     L0943
  000253703771-04      D.J.      Daily Medical Equipment Distribution Center, Inc. 8/17/12     E0730
  000253703771-04      D.J.      Daily Medical Equipment Distribution Center, Inc. 8/17/12     E1399
  000253703771-04      D.J.      Daily Medical Equipment Distribution Center, Inc. 11/14/12    L1832
  000306485947-01      D.J.      Daily Medical Equipment Distribution Center, Inc. 1/17/14     L0637
  000306485947-01      D.J.      Daily Medical Equipment Distribution Center, Inc. 2/28/14     L1910
  000243483666-01      D.K.      Daily Medical Equipment Distribution Center, Inc. 6/11/12    E0730 EA
  000243483666-01      D.K.      Daily Medical Equipment Distribution Center, Inc. 6/11/12    E1399 AG
  000243483666-01      D.K.      Daily Medical Equipment Distribution Center, Inc. 6/11/12    E1399 AR
  000243483666-01      D.K.      Daily Medical Equipment Distribution Center, Inc. 7/27/12     L1832
  000253427405-06      D.K.      Daily Medical Equipment Distribution Center, Inc. 8/6/12      E0217
  000253427405-06      D.K.      Daily Medical Equipment Distribution Center, Inc. 8/6/12      E0272
  000253427405-06      D.K.      Daily Medical Equipment Distribution Center, Inc. 8/6/12      E1399



                                                   31                                            Exhibit 3
                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page471 of 218
                                                                             76 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7190
                                             2995  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000253427405-06      D.K.      Daily Medical Equipment Distribution Center, Inc.    8/6/12     L0174
  000253427405-06      D.K.      Daily Medical Equipment Distribution Center, Inc.    8/6/12     L0629
  000253427405-06      D.K.      Daily Medical Equipment Distribution Center, Inc.    8/6/12     L0943
  000253427405-06      D.K.      Daily Medical Equipment Distribution Center, Inc.    8/6/12     L1820
  000253427405-06      D.K.      Daily Medical Equipment Distribution Center, Inc.   11/16/12    E0730
  000253427405-06      D.K.      Daily Medical Equipment Distribution Center, Inc.   11/16/12    L1399
  000253427405-06      D.K.      Daily Medical Equipment Distribution Center, Inc.   11/20/12    E0855
  000253427405-06      D.K.      Daily Medical Equipment Distribution Center, Inc.   11/26/12    L0637
  000253427405-06      D.K.      Daily Medical Equipment Distribution Center, Inc.   12/3/12     E1399
  000222872475-01      D.M.      Daily Medical Equipment Distribution Center, Inc.   12/10/11   E0855 CE
  000222872475-01      D.M.      Daily Medical Equipment Distribution Center, Inc.   12/10/11   L0634 LS
  000222872475-01      D.M.      Daily Medical Equipment Distribution Center, Inc.    4/9/12     E0105
  000241860989-04      D.M.      Daily Medical Equipment Distribution Center, Inc.    7/5/12     L0637
  000253194138-03      D.M.      Daily Medical Equipment Distribution Center, Inc.   8/20/12     E0730
  000253194138-03      D.M.      Daily Medical Equipment Distribution Center, Inc.   8/20/12     E1399
  000253194138-03      D.M.      Daily Medical Equipment Distribution Center, Inc.   8/20/12     E2602
  000292500857-03      D.M.      Daily Medical Equipment Distribution Center, Inc.   7/11/13    MM043
  000241860989-05      D.P.      Daily Medical Equipment Distribution Center, Inc.   4/20/12     E0855
  000241860989-05      D.P.      Daily Medical Equipment Distribution Center, Inc.    7/6/12     L0637
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     E0190
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     E0199
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     E0217
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     E0272
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     E2602
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     L0180
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     L0627
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     L3670
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   7/21/14     E0205
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   7/21/14     E0730
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   7/21/14     E1399
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.    9/2/14     E1399
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.    9/8/14     L3671
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   9/12/14     L0637
  000330659400-02      D.R.      Daily Medical Equipment Distribution Center, Inc.   9/16/14     E0855
  000286036603-05      D.S.      Daily Medical Equipment Distribution Center, Inc.   7/12/13     E0205
  000286036603-05      D.S.      Daily Medical Equipment Distribution Center, Inc.   7/12/13     E0730
  000286036603-05      D.S.      Daily Medical Equipment Distribution Center, Inc.   7/12/13     E1399
  000326311701-04      D.S.      Daily Medical Equipment Distribution Center, Inc.   5/21/14     E0190
  000326311701-04      D.S.      Daily Medical Equipment Distribution Center, Inc.   5/21/14     L0180
  000326311701-04      D.S.      Daily Medical Equipment Distribution Center, Inc.   5/21/14     L0627
  000353388333-02      D.S.      Daily Medical Equipment Distribution Center, Inc.   12/30/14    E0105
  000353388333-02      D.S.      Daily Medical Equipment Distribution Center, Inc.   12/30/14    E0199



                                                    32                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page472 of 218
                                                                             77 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7191
                                             2996  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000353388333-02      D.S.      Daily Medical Equipment Distribution Center, Inc.   12/30/14    E0272
  000353388333-02      D.S.      Daily Medical Equipment Distribution Center, Inc.   12/30/14    E2602
  000353388333-02      D.S.      Daily Medical Equipment Distribution Center, Inc.   12/30/14    L0180
  000353388333-02      D.S.      Daily Medical Equipment Distribution Center, Inc.   12/30/14    L0627
  000353388333-02      D.S.      Daily Medical Equipment Distribution Center, Inc.    1/5/15     E0205
  000353388333-02      D.S.      Daily Medical Equipment Distribution Center, Inc.    1/5/15     E1399
  000210020160-01      D.T.      Daily Medical Equipment Distribution Center, Inc.   9/12/11    E0205 AR
  000210020160-01      D.T.      Daily Medical Equipment Distribution Center, Inc.   9/12/11    E0730 TE
  000210020160-01      D.T.      Daily Medical Equipment Distribution Center, Inc.   9/12/11    E1399 AG
  000210020160-01      D.T.      Daily Medical Equipment Distribution Center, Inc.   9/12/11    E1399 CE
  000210020160-01      D.T.      Daily Medical Equipment Distribution Center, Inc.   9/12/11    E1399 LT
  000217798940-03      D.T.      Daily Medical Equipment Distribution Center, Inc.   12/5/11    E0205 AR
  000217798940-03      D.T.      Daily Medical Equipment Distribution Center, Inc.   12/5/11    E0730 EA
  000217798940-03      D.T.      Daily Medical Equipment Distribution Center, Inc.   12/5/11    E1399 AG
  000217798940-03      D.T.      Daily Medical Equipment Distribution Center, Inc.   12/5/11    E1399 CE
  000217798940-03      D.T.      Daily Medical Equipment Distribution Center, Inc.   12/5/11    E1399 LT
  000294030985-05      D.T.      Daily Medical Equipment Distribution Center, Inc.   9/30/13     E0205
  000294030985-05      D.T.      Daily Medical Equipment Distribution Center, Inc.   9/30/13     E0730
  000294030985-05      D.T.      Daily Medical Equipment Distribution Center, Inc.   9/30/13     E1399
  000330822792-01      D.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E0190
  000330822792-01      D.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E0199
  000330822792-01      D.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E0215
  000330822792-01      D.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E0217
  000330822792-01      D.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E0272
  000330822792-01      D.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E2602
  000330822792-01      D.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     L0140
  000330822792-01      D.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     L0180
  000330822792-01      D.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     L0627
  000251784658-04      D.W.      Daily Medical Equipment Distribution Center, Inc.   8/30/12    E0730 EA
  000251784658-04      D.W.      Daily Medical Equipment Distribution Center, Inc.   8/30/12    E1399 AM
  000328293279-01      D.W.      Daily Medical Equipment Distribution Center, Inc.   6/16/14     E0190
  000328293279-01      D.W.      Daily Medical Equipment Distribution Center, Inc.   6/16/14     E0199
  000328293279-01      D.W.      Daily Medical Equipment Distribution Center, Inc.   6/16/14     E0217
  000328293279-01      D.W.      Daily Medical Equipment Distribution Center, Inc.   6/16/14     E0272
  000328293279-01      D.W.      Daily Medical Equipment Distribution Center, Inc.   6/16/14     E2602
  000328293279-01      D.W.      Daily Medical Equipment Distribution Center, Inc.   6/16/14     L0180
  000328293279-01      D.W.      Daily Medical Equipment Distribution Center, Inc.   6/16/14     L0627
  000328293279-01      D.W.      Daily Medical Equipment Distribution Center, Inc.   6/16/14     L3670
  000328293279-01      D.W.      Daily Medical Equipment Distribution Center, Inc.   9/11/14     E0205
  000328293279-01      D.W.      Daily Medical Equipment Distribution Center, Inc.   9/11/14     E0730
  000328293279-01      D.W.      Daily Medical Equipment Distribution Center, Inc.   9/11/14     E1399
  000267383198-04      E.A.      Daily Medical Equipment Distribution Center, Inc.    3/5/13     E0855



                                                    33                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page473 of 218
                                                                             78 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7192
                                             2997  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                              Billing
                     Claimant                                                      Date of
  Claim Number                                      Retailer                                  Code
                      Initials                                                     Service
                                                                                               Used
  000267383198-04      E.A.      Daily Medical Equipment Distribution Center, Inc. 3/5/13     L1832
  000233342260-01      E.B.      Daily Medical Equipment Distribution Center, Inc. 2/6/12     E0215
  000235051687-03      E.B.      Daily Medical Equipment Distribution Center, Inc. 2/9/12     E0215
  000199362070-01      E.C.      Daily Medical Equipment Distribution Center, Inc. 6/23/11    E0855
  000312913726-01      E.C.      Daily Medical Equipment Distribution Center, Inc. 2/17/14    E0855
  000335629333-01      E.C.      Daily Medical Equipment Distribution Center, Inc. 8/5/14     E0190
  000335629333-01      E.C.      Daily Medical Equipment Distribution Center, Inc. 8/5/14     E0199
  000335629333-01      E.C.      Daily Medical Equipment Distribution Center, Inc. 8/5/14     E0272
  000335629333-01      E.C.      Daily Medical Equipment Distribution Center, Inc. 8/5/14     E2602
  000335629333-01      E.C.      Daily Medical Equipment Distribution Center, Inc. 8/5/14     L0180
  000335629333-01      E.C.      Daily Medical Equipment Distribution Center, Inc. 8/5/14     L0627
  000335629333-01      E.C.      Daily Medical Equipment Distribution Center, Inc. 8/11/14    E0205
  000335629333-01      E.C.      Daily Medical Equipment Distribution Center, Inc. 8/11/14    E0730
  000335629333-01      E.C.      Daily Medical Equipment Distribution Center, Inc. 8/11/14    E1399
  000262761315-05      E.D.      Daily Medical Equipment Distribution Center, Inc. 11/2/12    E0190
  000262761315-05      E.D.      Daily Medical Equipment Distribution Center, Inc. 11/2/12    E0272
  000262761315-05      E.D.      Daily Medical Equipment Distribution Center, Inc. 11/2/12    E1399
  000262761315-05      E.D.      Daily Medical Equipment Distribution Center, Inc. 11/2/12    E2602
  000262761315-05      E.D.      Daily Medical Equipment Distribution Center, Inc. 11/2/12    L1399
  000306693219-03      E.D.      Daily Medical Equipment Distribution Center, Inc. 12/23/13   L0637
  000309918943-02      E.D.      Daily Medical Equipment Distribution Center, Inc. 6/2/14     E0855
  000331539205-01      E.D.      Daily Medical Equipment Distribution Center, Inc. 7/2/14     E0190
  000331539205-01      E.D.      Daily Medical Equipment Distribution Center, Inc. 7/2/14     E0199
  000331539205-01      E.D.      Daily Medical Equipment Distribution Center, Inc. 7/2/14     E0217
  000331539205-01      E.D.      Daily Medical Equipment Distribution Center, Inc. 7/2/14     E0272
  000331539205-01      E.D.      Daily Medical Equipment Distribution Center, Inc. 7/2/14     E2602
  000331539205-01      E.D.      Daily Medical Equipment Distribution Center, Inc. 7/2/14     L0180
  000331539205-01      E.D.      Daily Medical Equipment Distribution Center, Inc. 7/2/14     L0627
  000331539205-01      E.D.      Daily Medical Equipment Distribution Center, Inc. 7/2/14     L1820
  000237538665-01      E.G.      Daily Medical Equipment Distribution Center, Inc. 5/21/12    E0205
  000237538665-01      E.G.      Daily Medical Equipment Distribution Center, Inc. 5/21/12    E0730
  000237538665-01      E.G.      Daily Medical Equipment Distribution Center, Inc. 5/21/12    E2602
  000336891668-02      E.J.      Daily Medical Equipment Distribution Center, Inc. 10/22/14   E1399
  000227498077-01      E.L.      Daily Medical Equipment Distribution Center, Inc. 2/28/12    E0217
  000227498077-01      E.L.      Daily Medical Equipment Distribution Center, Inc. 2/28/12    E0272
  000227498077-01      E.L.      Daily Medical Equipment Distribution Center, Inc. 2/28/12    E0943
  000227498077-01      E.L.      Daily Medical Equipment Distribution Center, Inc. 2/28/12    E1399
  000227498077-01      E.L.      Daily Medical Equipment Distribution Center, Inc. 2/28/12    E2602
  000227498077-01      E.L.      Daily Medical Equipment Distribution Center, Inc. 2/28/12    L0174
  000227498077-01      E.L.      Daily Medical Equipment Distribution Center, Inc. 2/28/12    L0629
  000227498077-01      E.L.      Daily Medical Equipment Distribution Center, Inc. 2/28/12    L3670
  000227498077-01      E.L.      Daily Medical Equipment Distribution Center, Inc. 3/19/12    E0205



                                                   34                                           Exhibit 3
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page474 of 218
                                                                             79 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7193
                                             2998  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000227498077-01      E.L.      Daily Medical Equipment Distribution Center, Inc.   3/19/12     E0730
  000227498077-01      E.L.      Daily Medical Equipment Distribution Center, Inc.   3/19/12     E1399
  000223823717-01      E.M.      Daily Medical Equipment Distribution Center, Inc.   11/10/11    E0205
  000223823717-01      E.M.      Daily Medical Equipment Distribution Center, Inc.   11/10/11    E0730
  000223823717-01      E.M.      Daily Medical Equipment Distribution Center, Inc.   11/10/11    E1399
  000273642025-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   1/22/13    E0190 SI
  000273642025-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   1/22/13    E0272 GC
  000273642025-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   1/22/13    E1399 RD
  000273642025-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   1/22/13    E2602 GE
  000273642025-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   1/22/13    L0174 CE
  000273642025-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   1/22/13    L0629 RA
  000273642025-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   1/28/13    E0730 TE
  000273642025-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   1/28/13     E1399
  000273642025-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   1/28/13    E1399 EP
  000273642025-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   2/22/13     E0855
  000273642025-02      E.M.      Daily Medical Equipment Distribution Center, Inc.    3/6/13     L0637
  000277939203-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   3/13/13     E0190
  000277939203-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   3/13/13     E0272
  000277939203-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   3/13/13     E0730
  000277939203-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   3/13/13     E1399
  000277939203-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   3/13/13     E2602
  000277939203-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   3/13/13     L0629
  000277939203-02      E.M.      Daily Medical Equipment Distribution Center, Inc.   3/13/13     L1399
  000302300686-02      E.N.      Daily Medical Equipment Distribution Center, Inc.   10/14/13    E0272
  000302300686-02      E.N.      Daily Medical Equipment Distribution Center, Inc.   10/14/13    E1399
  000302300686-02      E.N.      Daily Medical Equipment Distribution Center, Inc.   10/14/13    E2602
  000302300686-02      E.N.      Daily Medical Equipment Distribution Center, Inc.   10/14/13    L0629
  000302300686-02      E.N.      Daily Medical Equipment Distribution Center, Inc.   10/18/13    E0217
  000302300686-02      E.N.      Daily Medical Equipment Distribution Center, Inc.   10/18/13    E0730
  000302300686-02      E.N.      Daily Medical Equipment Distribution Center, Inc.   10/18/13    E1399
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   11/3/11     E0215
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   11/3/11     E0272
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   11/3/11     E0943
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   11/3/11     E1399
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   11/3/11     L0174
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   11/3/11     L1399
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   11/3/11     L1820
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   11/3/11     L3670
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   11/3/11     L3710
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   11/30/11    E0205
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   11/30/11    E0730
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   11/30/11    E1399



                                                    35                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page475 of 218
                                                                             80 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7194
                                             2999  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   12/2/11     E2602
  000224122630-01      E.P.      Daily Medical Equipment Distribution Center, Inc.   12/2/11     L0629
  000228340816-04      E.R.      Daily Medical Equipment Distribution Center, Inc.   1/23/12    E0205 AR
  000228340816-04      E.R.      Daily Medical Equipment Distribution Center, Inc.   1/23/12    E0730 EA
  000228340816-04      E.R.      Daily Medical Equipment Distribution Center, Inc.   1/23/12    E1310 HY
  000228340816-04      E.R.      Daily Medical Equipment Distribution Center, Inc.   1/23/12    E1399 AG
  000228340816-04      E.R.      Daily Medical Equipment Distribution Center, Inc.   1/23/12    E1399 CE
  000228340816-04      E.R.      Daily Medical Equipment Distribution Center, Inc.   1/23/12    E1399 LT
  000228340816-04      E.R.      Daily Medical Equipment Distribution Center, Inc.   1/27/12    E0855 CE
  000260859053-01      E.R.      Daily Medical Equipment Distribution Center, Inc.   12/3/12     E0730
  000260859053-01      E.R.      Daily Medical Equipment Distribution Center, Inc.   12/3/12     E1399
  000260859053-01      E.R.      Daily Medical Equipment Distribution Center, Inc.   12/3/12     L1399
  000345125892-03      E.R.      Daily Medical Equipment Distribution Center, Inc.   10/17/14    E0199
  000345125892-03      E.R.      Daily Medical Equipment Distribution Center, Inc.   10/17/14    E2602
  000345125892-03      E.R.      Daily Medical Equipment Distribution Center, Inc.   10/17/14    L0180
  000345125892-03      E.R.      Daily Medical Equipment Distribution Center, Inc.   10/17/14    L0627
  000351359617-02      E.R.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    E0199
  000351359617-02      E.R.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    E0217
  000351359617-02      E.R.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    E0272
  000351359617-02      E.R.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    E2602
  000351359617-02      E.R.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    L0627
  000241860989-06      E.S.      Daily Medical Equipment Distribution Center, Inc.    7/6/12     L0637
  000320859416-01      E.S.      Daily Medical Equipment Distribution Center, Inc.   4/14/14     E0190
  000320859416-01      E.S.      Daily Medical Equipment Distribution Center, Inc.   4/14/14     E0199
  000320859416-01      E.S.      Daily Medical Equipment Distribution Center, Inc.   4/14/14     E0217
  000320859416-01      E.S.      Daily Medical Equipment Distribution Center, Inc.   4/14/14     E0272
  000320859416-01      E.S.      Daily Medical Equipment Distribution Center, Inc.   4/14/14     E2602
  000320859416-01      E.S.      Daily Medical Equipment Distribution Center, Inc.   4/14/14     L0180
  000320859416-01      E.S.      Daily Medical Equipment Distribution Center, Inc.   4/14/14     L0627
  000320859416-01      E.S.      Daily Medical Equipment Distribution Center, Inc.   5/16/14     L0637
  000320859416-01      E.S.      Daily Medical Equipment Distribution Center, Inc.   5/20/14     E1399
  000320859416-01      E.S.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     E0855
  000223833484-02      F.E.      Daily Medical Equipment Distribution Center, Inc.    1/4/12    E0855 CE
  000257398726-03      F.G.      Daily Medical Equipment Distribution Center, Inc.   10/1/12     E0730
  000257398726-03      F.G.      Daily Medical Equipment Distribution Center, Inc.   10/1/12     E1399
  000325034510-01      F.J.      Daily Medical Equipment Distribution Center, Inc.   5/19/14     E0190
  000325034510-01      F.J.      Daily Medical Equipment Distribution Center, Inc.   5/19/14     E0199
  000325034510-01      F.J.      Daily Medical Equipment Distribution Center, Inc.   5/19/14     E0205
  000325034510-01      F.J.      Daily Medical Equipment Distribution Center, Inc.   5/19/14     E0272
  000325034510-01      F.J.      Daily Medical Equipment Distribution Center, Inc.   5/19/14     E0730
  000325034510-01      F.J.      Daily Medical Equipment Distribution Center, Inc.   5/19/14     E1399
  000325034510-01      F.J.      Daily Medical Equipment Distribution Center, Inc.   5/19/14     E2602



                                                    36                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page476 of 218
                                                                             81 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7195
                                             3000  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000325034510-01      F.J.      Daily Medical Equipment Distribution Center, Inc.   5/19/14     L0180
  000325034510-01      F.J.      Daily Medical Equipment Distribution Center, Inc.   5/19/14     L0627
  000325034510-01      F.J.      Daily Medical Equipment Distribution Center, Inc.    6/4/14     E0855
  000325034510-01      F.J.      Daily Medical Equipment Distribution Center, Inc.    6/4/14     L0637
  000307293266-01      F.K.      Daily Medical Equipment Distribution Center, Inc.   1/13/14     E0190
  000307293266-01      F.K.      Daily Medical Equipment Distribution Center, Inc.   1/13/14     E0199
  000307293266-01      F.K.      Daily Medical Equipment Distribution Center, Inc.   1/13/14     E0217
  000307293266-01      F.K.      Daily Medical Equipment Distribution Center, Inc.   1/13/14     E0272
  000307293266-01      F.K.      Daily Medical Equipment Distribution Center, Inc.   1/13/14     E2602
  000307293266-01      F.K.      Daily Medical Equipment Distribution Center, Inc.   1/13/14     L0174
  000307293266-01      F.K.      Daily Medical Equipment Distribution Center, Inc.   1/13/14     L0627
  000307293266-01      F.K.      Daily Medical Equipment Distribution Center, Inc.   2/14/14     E0205
  000307293266-01      F.K.      Daily Medical Equipment Distribution Center, Inc.   2/14/14     E0730
  000307293266-01      F.K.      Daily Medical Equipment Distribution Center, Inc.   2/14/14     E1399
  000203943147-03      F.M.      Daily Medical Equipment Distribution Center, Inc.    7/5/11    L0637 LS
  000203943147-03      F.M.      Daily Medical Equipment Distribution Center, Inc.   7/15/11    L1845 DA
  000245022926-01      F.M.      Daily Medical Equipment Distribution Center, Inc.    9/3/12     E0730
  000245022926-01      F.M.      Daily Medical Equipment Distribution Center, Inc.    9/3/12     E1399
  000227540580-01      F.O.      Daily Medical Equipment Distribution Center, Inc.   1/17/12    E0855 CE
  000227540580-01      F.O.      Daily Medical Equipment Distribution Center, Inc.   1/27/12    L0637 LS
  000227540580-01      F.O.      Daily Medical Equipment Distribution Center, Inc.   1/30/12    E0205 AR
  000227540580-01      F.O.      Daily Medical Equipment Distribution Center, Inc.   1/30/12    E0730 EA
  000227540580-01      F.O.      Daily Medical Equipment Distribution Center, Inc.   1/30/12    E1399 AG
  000227540580-01      F.O.      Daily Medical Equipment Distribution Center, Inc.   1/30/12    E1399 CE
  000227540580-01      F.O.      Daily Medical Equipment Distribution Center, Inc.   1/30/12    E1399 LT
  000330822792-02      F.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E0190
  000330822792-02      F.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E0199
  000330822792-02      F.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E0215
  000330822792-02      F.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E0217
  000330822792-02      F.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E0272
  000330822792-02      F.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E2602
  000330822792-02      F.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     L0140
  000330822792-02      F.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     L0180
  000330822792-02      F.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     L0627
  000199610139-01      G.A.      Daily Medical Equipment Distribution Center, Inc.   10/15/11    E0205
  000199610139-01      G.A.      Daily Medical Equipment Distribution Center, Inc.   10/15/11    E0730
  000199610139-01      G.A.      Daily Medical Equipment Distribution Center, Inc.   10/15/11    E1399
  000199610139-01      G.A.      Daily Medical Equipment Distribution Center, Inc.   10/29/11    E0855
  000199610139-01      G.A.      Daily Medical Equipment Distribution Center, Inc.   11/4/11     L0637
  000219008166-03      G.A.      Daily Medical Equipment Distribution Center, Inc.   11/8/11     L0637
  000269396437-03      G.B.      Daily Medical Equipment Distribution Center, Inc.   12/14/12    E0730
  000269396437-03      G.B.      Daily Medical Equipment Distribution Center, Inc.   12/14/12    E1399



                                                    37                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page477 of 218
                                                                             82 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7196
                                             3001  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000225322972-03      G.C.      Daily Medical Equipment Distribution Center, Inc.   11/22/11   E0855 CE
  000316162395-02      G.D.      Daily Medical Equipment Distribution Center, Inc.   2/24/14     E0190
  000316162395-02      G.D.      Daily Medical Equipment Distribution Center, Inc.   2/24/14     E0199
  000316162395-02      G.D.      Daily Medical Equipment Distribution Center, Inc.   2/24/14     E2602
  000316162395-02      G.D.      Daily Medical Equipment Distribution Center, Inc.   2/24/14     L0180
  000316162395-02      G.D.      Daily Medical Equipment Distribution Center, Inc.   2/24/14     L0627
  000316162395-02      G.D.      Daily Medical Equipment Distribution Center, Inc.   2/24/14     L1820
  000316162395-02      G.D.      Daily Medical Equipment Distribution Center, Inc.   2/28/14     E0205
  000316162395-02      G.D.      Daily Medical Equipment Distribution Center, Inc.   2/28/14     E0217
  000316162395-02      G.D.      Daily Medical Equipment Distribution Center, Inc.   2/28/14     E0730
  000316162395-02      G.D.      Daily Medical Equipment Distribution Center, Inc.   2/28/14     E1399
  000316162395-02      G.D.      Daily Medical Equipment Distribution Center, Inc.   3/11/14     L0637
  000316162395-02      G.D.      Daily Medical Equipment Distribution Center, Inc.   3/17/14     E0855
  000329912686-03      G.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14     E0190
  000329912686-03      G.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14     E0199
  000329912686-03      G.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14     E0217
  000329912686-03      G.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14     E0272
  000329912686-03      G.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14     E2602
  000329912686-03      G.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14     L0180
  000329912686-03      G.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14     L0627
  000329912686-03      G.G.      Daily Medical Equipment Distribution Center, Inc.    7/8/14     L0637
  000329912686-03      G.G.      Daily Medical Equipment Distribution Center, Inc.   7/14/14     E0855
  000329912686-03      G.G.      Daily Medical Equipment Distribution Center, Inc.   7/18/14     E0205
  000329912686-03      G.G.      Daily Medical Equipment Distribution Center, Inc.   7/18/14     E0730
  000329912686-03      G.G.      Daily Medical Equipment Distribution Center, Inc.   7/18/14     E1399
  000344198352-01      G.G.      Daily Medical Equipment Distribution Center, Inc.   10/30/14    E0190
  000344198352-01      G.G.      Daily Medical Equipment Distribution Center, Inc.   10/30/14    E0199
  000344198352-01      G.G.      Daily Medical Equipment Distribution Center, Inc.   10/30/14    E0217
  000344198352-01      G.G.      Daily Medical Equipment Distribution Center, Inc.   10/30/14    E0272
  000344198352-01      G.G.      Daily Medical Equipment Distribution Center, Inc.   10/30/14    E2602
  000344198352-01      G.G.      Daily Medical Equipment Distribution Center, Inc.   10/30/14    L0180
  000344198352-01      G.G.      Daily Medical Equipment Distribution Center, Inc.   10/30/14    L0627
  000344198352-01      G.G.      Daily Medical Equipment Distribution Center, Inc.   10/30/14    L1820
  000344198352-01      G.G.      Daily Medical Equipment Distribution Center, Inc.   11/12/14    E0205
  000344198352-01      G.G.      Daily Medical Equipment Distribution Center, Inc.   11/12/14    E1399
  000344198352-01      G.G.      Daily Medical Equipment Distribution Center, Inc.   12/25/14    L0637
  000344198352-01      G.G.      Daily Medical Equipment Distribution Center, Inc.   12/25/14    E0855
  000220383889-04      G.M.      Daily Medical Equipment Distribution Center, Inc.   10/3/11    E0217 RC
  000282638857-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   4/30/13     E0190
  000282638857-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   4/30/13     E0272
  000282638857-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   4/30/13     E2602
  000282638857-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   4/30/13     L0140



                                                    38                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page478 of 218
                                                                             83 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7197
                                             3002  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000282638857-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   4/30/13     L0174
  000282638857-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   4/30/13     L0629
  000282638857-01      G.M.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     E0730
  000282638857-01      G.M.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     E1399
  000303110373-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   10/28/13    E0272
  000303110373-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   10/28/13    E2602
  000303110373-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   10/28/13    L1820
  000303110373-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   11/1/13     E0730
  000303110373-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   11/1/13     E1399
  000303110373-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   12/10/13    L0637
  000303110373-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   12/16/13    E0855
  000347372401-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    E0199
  000347372401-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    E0217
  000347372401-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    E0272
  000347372401-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    E2602
  000347372401-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   11/17/14    L0627
  000277495825-02      G.R.      Daily Medical Equipment Distribution Center, Inc.   2/27/13     E0730
  000277495825-02      G.R.      Daily Medical Equipment Distribution Center, Inc.   2/27/13     E1399
  000277495825-02      G.R.      Daily Medical Equipment Distribution Center, Inc.   2/27/13     L1399
  000252140744-03      G.T.      Daily Medical Equipment Distribution Center, Inc.   8/16/12    L0174 LL
  000252140744-03      G.T.      Daily Medical Equipment Distribution Center, Inc.   8/16/12    L0629 LS
  000252140744-03      G.T.      Daily Medical Equipment Distribution Center, Inc.   8/16/12    L0943 LL
  000252140744-03      G.T.      Daily Medical Equipment Distribution Center, Inc.   8/16/12     L3670
  000252140744-03      G.T.      Daily Medical Equipment Distribution Center, Inc.    9/5/12     E0730
  000252140744-03      G.T.      Daily Medical Equipment Distribution Center, Inc.    9/5/12     E1399
  000252140744-03      G.T.      Daily Medical Equipment Distribution Center, Inc.    9/5/12     E2602
  000252140744-03      G.T.      Daily Medical Equipment Distribution Center, Inc.   10/10/12    13807
  000252140744-03      G.T.      Daily Medical Equipment Distribution Center, Inc.   10/10/12    L3807
  000228074746-01      G.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0217
  000228074746-01      G.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0272
  000228074746-01      G.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0943
  000228074746-01      G.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E1399
  000228074746-01      G.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E2601
  000228074746-01      G.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    L0174
  000228074746-01      G.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    L0629
  000228074746-01      G.V.      Daily Medical Equipment Distribution Center, Inc.   11/18/11    E0855
  000228074746-01      G.V.      Daily Medical Equipment Distribution Center, Inc.   11/25/11    L0634
  000228074746-01      G.V.      Daily Medical Equipment Distribution Center, Inc.   12/5/11     E0205
  000228074746-01      G.V.      Daily Medical Equipment Distribution Center, Inc.   12/5/11     E0730
  000228074746-01      G.V.      Daily Medical Equipment Distribution Center, Inc.   12/5/11     E1399
  000331142869-01      H.A.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     E0190
  000331142869-01      H.A.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     L0180



                                                    39                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page479 of 218
                                                                             84 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7198
                                             3003  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                   Code
                      Initials                                                       Service
                                                                                                 Used
  000331142869-01      H.A.      Daily Medical Equipment Distribution Center, Inc.   6/30/14    L0627
  000331142869-01      H.A.      Daily Medical Equipment Distribution Center, Inc.   6/30/14    L3675
  000344877881-01      H.C.      Daily Medical Equipment Distribution Center, Inc.   10/16/14   E0199
  000344877881-01      H.C.      Daily Medical Equipment Distribution Center, Inc.   10/16/14   E2602
  000344877881-01      H.C.      Daily Medical Equipment Distribution Center, Inc.   10/16/14   L0180
  000344877881-01      H.C.      Daily Medical Equipment Distribution Center, Inc.   10/16/14   L0627
  000344877881-01      H.C.      Daily Medical Equipment Distribution Center, Inc.   1/22/15    E0205
  000344877881-01      H.C.      Daily Medical Equipment Distribution Center, Inc.   1/22/15    E0855
  000344877881-01      H.C.      Daily Medical Equipment Distribution Center, Inc.   1/22/15    E1399
  000221851785-03      H.D.      Daily Medical Equipment Distribution Center, Inc.   10/23/11   E0205
  000221851785-03      H.D.      Daily Medical Equipment Distribution Center, Inc.   10/23/11   E0730
  000221851785-03      H.D.      Daily Medical Equipment Distribution Center, Inc.   10/23/11   E1399
  000259054294-04      H.G.      Daily Medical Equipment Distribution Center, Inc.   10/23/12   E0730
  000344198352-02      H.G.      Daily Medical Equipment Distribution Center, Inc.   10/27/14   E0190
  000344198352-02      H.G.      Daily Medical Equipment Distribution Center, Inc.   10/27/14   E0199
  000344198352-02      H.G.      Daily Medical Equipment Distribution Center, Inc.   10/27/14   E0217
  000344198352-02      H.G.      Daily Medical Equipment Distribution Center, Inc.   10/27/14   E0272
  000344198352-02      H.G.      Daily Medical Equipment Distribution Center, Inc.   10/27/14   E2602
  000344198352-02      H.G.      Daily Medical Equipment Distribution Center, Inc.   10/27/14   L0180
  000344198352-02      H.G.      Daily Medical Equipment Distribution Center, Inc.   10/27/14   L3670
  000344198352-02      H.G.      Daily Medical Equipment Distribution Center, Inc.   11/13/14   E0205
  000344198352-02      H.G.      Daily Medical Equipment Distribution Center, Inc.   11/13/14   E1399
  000344198352-02      H.G.      Daily Medical Equipment Distribution Center, Inc.   12/25/14   E0855
  000344198352-02      H.G.      Daily Medical Equipment Distribution Center, Inc.   12/25/14   L0637
  000216491704-03      H.I.      Daily Medical Equipment Distribution Center, Inc.   10/7/11    E0855
  000216491704-03      H.I.      Daily Medical Equipment Distribution Center, Inc.   12/23/11   E0205
  000216491704-03      H.I.      Daily Medical Equipment Distribution Center, Inc.   12/23/11   E0730
  000231246166-12      H.R.      Daily Medical Equipment Distribution Center, Inc.   2/29/12    E0205
  000231246166-12      H.R.      Daily Medical Equipment Distribution Center, Inc.   2/29/12    E0730
  000231246166-12      H.R.      Daily Medical Equipment Distribution Center, Inc.   2/29/12    E1310
  000231246166-12      H.R.      Daily Medical Equipment Distribution Center, Inc.   2/29/12    E1399
  000231246166-12      H.R.      Daily Medical Equipment Distribution Center, Inc.   3/27/12    L0637
  000238008239-01      H.S.      Daily Medical Equipment Distribution Center, Inc.    4/6/12    E0855
  000238008239-01      H.S.      Daily Medical Equipment Distribution Center, Inc.   4/25/12    L0637
  000331798545-01      H.S.      Daily Medical Equipment Distribution Center, Inc.   6/18/14    E0190
  000331798545-01      H.S.      Daily Medical Equipment Distribution Center, Inc.   6/18/14    E0199
  000331798545-01      H.S.      Daily Medical Equipment Distribution Center, Inc.   6/18/14    E0272
  000331798545-01      H.S.      Daily Medical Equipment Distribution Center, Inc.   6/18/14    E2602
  000331798545-01      H.S.      Daily Medical Equipment Distribution Center, Inc.   6/18/14    L0627
  000331798545-01      H.S.      Daily Medical Equipment Distribution Center, Inc.   6/23/14    E0205
  000331798545-01      H.S.      Daily Medical Equipment Distribution Center, Inc.   6/23/14    E0217
  000331798545-01      H.S.      Daily Medical Equipment Distribution Center, Inc.   6/23/14    E0730



                                                    40                                            Exhibit 3
                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page480 of 218
                                                                             85 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7199
                                             3004  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000331798545-01      H.S.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     E1399
  000331798545-01      H.S.      Daily Medical Equipment Distribution Center, Inc.    7/7/14     L1820
  000331798545-01      H.S.      Daily Medical Equipment Distribution Center, Inc.   9/11/14     E0855
  000331798545-01      H.S.      Daily Medical Equipment Distribution Center, Inc.   9/11/14     L0637
  000208768614-03      H.U.      Daily Medical Equipment Distribution Center, Inc.   9/27/11     E0205
  000208768614-03      H.U.      Daily Medical Equipment Distribution Center, Inc.   9/27/11     E0730
  000208768614-03      H.U.      Daily Medical Equipment Distribution Center, Inc.   9/27/11     E1399
  000283557304-02      I.A.      Daily Medical Equipment Distribution Center, Inc.    4/8/13     E0190
  000283557304-02      I.A.      Daily Medical Equipment Distribution Center, Inc.    4/8/13     E0215
  000283557304-02      I.A.      Daily Medical Equipment Distribution Center, Inc.    4/8/13     E0730
  000283557304-02      I.A.      Daily Medical Equipment Distribution Center, Inc.    4/8/13     L1399
  000338017980-02      I.K.      Daily Medical Equipment Distribution Center, Inc.   9/22/14     L0637
  000338017980-02      I.K.      Daily Medical Equipment Distribution Center, Inc.   9/26/14     E0855
  000271892416-02      I.S.      Daily Medical Equipment Distribution Center, Inc.   1/15/13     E0217
  000271892416-02      I.S.      Daily Medical Equipment Distribution Center, Inc.   1/15/13     E0260
  000271892416-02      I.S.      Daily Medical Equipment Distribution Center, Inc.   1/15/13     E0272
  000271892416-02      I.S.      Daily Medical Equipment Distribution Center, Inc.   1/15/13     E1399
  000271892416-02      I.S.      Daily Medical Equipment Distribution Center, Inc.   1/15/13     L0629
  000271892416-02      I.S.      Daily Medical Equipment Distribution Center, Inc.   1/15/13     L1910
  000271892416-02      I.S.      Daily Medical Equipment Distribution Center, Inc.   1/24/13     L0637
  000256850801-01      I.Z.      Daily Medical Equipment Distribution Center, Inc.   8/17/12     E0217
  000256850801-01      I.Z.      Daily Medical Equipment Distribution Center, Inc.   8/17/12    E0272 GC
  000256850801-01      I.Z.      Daily Medical Equipment Distribution Center, Inc.   8/17/12    E1399 RD
  000256850801-01      I.Z.      Daily Medical Equipment Distribution Center, Inc.   8/17/12    E2602 GE
  000256850801-01      I.Z.      Daily Medical Equipment Distribution Center, Inc.   8/17/12    L0629 RA
  000256850801-01      I.Z.      Daily Medical Equipment Distribution Center, Inc.   8/17/12     L1820
  000256850801-01      I.Z.      Daily Medical Equipment Distribution Center, Inc.   8/17/12    L1910 KL
  000256850801-01      I.Z.      Daily Medical Equipment Distribution Center, Inc.   10/6/12     E0730
  000256850801-01      I.Z.      Daily Medical Equipment Distribution Center, Inc.   10/6/12     E1399
  000256850801-01      I.Z.      Daily Medical Equipment Distribution Center, Inc.   10/6/12     L1399
  000229084769-11      J.A.      Daily Medical Equipment Distribution Center, Inc.   12/25/11    E0215
  000229084769-11      J.A.      Daily Medical Equipment Distribution Center, Inc.   12/25/11    E0272
  000229084769-11      J.A.      Daily Medical Equipment Distribution Center, Inc.   12/25/11    E2602
  000229084769-11      J.A.      Daily Medical Equipment Distribution Center, Inc.   12/25/11    L0174
  000229084769-11      J.A.      Daily Medical Equipment Distribution Center, Inc.   12/25/11    L1820
  000229084769-11      J.A.      Daily Medical Equipment Distribution Center, Inc.    2/3/12     E0205
  000229084769-11      J.A.      Daily Medical Equipment Distribution Center, Inc.    2/3/12     E0730
  000229084769-11      J.A.      Daily Medical Equipment Distribution Center, Inc.    2/3/12     E1399
  000207652876-02      J.C.      Daily Medical Equipment Distribution Center, Inc.   9/16/11     L1832
  000207652876-02      J.C.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    L0637 LS
  000219277514-03      J.C.      Daily Medical Equipment Distribution Center, Inc.   9/26/11     E0217
  000219277514-03      J.C.      Daily Medical Equipment Distribution Center, Inc.   9/26/11     E0272



                                                    41                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page481 of 218
                                                                             86 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7200
                                             3005  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                   Code
                      Initials                                                       Service
                                                                                                 Used
  000219277514-03       J.C.     Daily Medical Equipment Distribution Center, Inc.   9/26/11    E0943
  000219277514-03       J.C.     Daily Medical Equipment Distribution Center, Inc.   9/26/11    E1399
  000219277514-03       J.C.     Daily Medical Equipment Distribution Center, Inc.   9/26/11    E2601
  000219277514-03       J.C.     Daily Medical Equipment Distribution Center, Inc.   9/26/11    L0174
  000219277514-03       J.C.     Daily Medical Equipment Distribution Center, Inc.   9/26/11    L0629
  000219277514-03       J.C.     Daily Medical Equipment Distribution Center, Inc.   10/20/11   E0855
  000219277514-03       J.C.     Daily Medical Equipment Distribution Center, Inc.   10/27/11   L0637
  000219277514-03       J.C.     Daily Medical Equipment Distribution Center, Inc.   11/6/11    E0205
  000219277514-03       J.C.     Daily Medical Equipment Distribution Center, Inc.   11/6/11    E0730
  000248677437-03       J.C.     Daily Medical Equipment Distribution Center, Inc.    7/2/12    E0730
  000248677437-03       J.C.     Daily Medical Equipment Distribution Center, Inc.    7/2/12    E1399
  000253427405-07       J.C.     Daily Medical Equipment Distribution Center, Inc.    8/6/12    E0272
  000253427405-07       J.C.     Daily Medical Equipment Distribution Center, Inc.    8/6/12    E1399
  000253427405-07       J.C.     Daily Medical Equipment Distribution Center, Inc.    8/6/12    L0174
  000253427405-07       J.C.     Daily Medical Equipment Distribution Center, Inc.    8/6/12    L0629
  000253427405-07       J.C.     Daily Medical Equipment Distribution Center, Inc.    8/6/12    L0943
  000253427405-07       J.C.     Daily Medical Equipment Distribution Center, Inc.   9/16/12    E0730
  000253427405-07       J.C.     Daily Medical Equipment Distribution Center, Inc.   9/16/12    E1399
  000310114079-01       J.C.     Daily Medical Equipment Distribution Center, Inc.   1/10/14    E0217
  000310114079-01       J.C.     Daily Medical Equipment Distribution Center, Inc.   1/21/14    E0855
  000344294392-02       J.C.     Daily Medical Equipment Distribution Center, Inc.   12/2/14    L3670
  000344294392-02       J.C.     Daily Medical Equipment Distribution Center, Inc.   12/8/14    E0190
  000344294392-02       J.C.     Daily Medical Equipment Distribution Center, Inc.   12/8/14    E0199
  000344294392-02       J.C.     Daily Medical Equipment Distribution Center, Inc.   12/8/14    E0272
  000344294392-02       J.C.     Daily Medical Equipment Distribution Center, Inc.   12/8/14    E2602
  000344294392-02       J.C.     Daily Medical Equipment Distribution Center, Inc.   12/8/14    L0140
  000344294392-02       J.C.     Daily Medical Equipment Distribution Center, Inc.   12/8/14    L0627
  000344294392-02       J.C.     Daily Medical Equipment Distribution Center, Inc.   12/10/14   E0205
  000344294392-02       J.C.     Daily Medical Equipment Distribution Center, Inc.   12/10/14   E0730
  000344294392-02       J.C.     Daily Medical Equipment Distribution Center, Inc.   12/10/14   E1399
  000344294392-02       J.C.     Daily Medical Equipment Distribution Center, Inc.   12/26/14   E0855
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.    6/5/14    E0190
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.    6/5/14    E0199
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.    6/5/14    E0272
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.    6/5/14    E2602
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.    6/5/14    L0180
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.    6/5/14    L0627
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.    6/9/14    E0205
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.    6/9/14    E0217
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.    6/9/14    E0730
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.    6/9/14    E1399
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.   7/18/14    E0855



                                                    42                                            Exhibit 3
                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page482 of 218
                                                                             87 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7201
                                             3006  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000330081589-03       J.D.     Daily Medical Equipment Distribution Center, Inc.   7/30/14     L0637
  000342442753-01       J.D.     Daily Medical Equipment Distribution Center, Inc.   12/14/14    L0637
  000345527204-02       J.E.     Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0217
  000253505465-03       J.F.     Daily Medical Equipment Distribution Center, Inc.   8/27/12     A9273
  000253505465-03       J.F.     Daily Medical Equipment Distribution Center, Inc.   10/11/12    E0730
  000253505465-03       J.F.     Daily Medical Equipment Distribution Center, Inc.   10/11/12    E1399
  000253505465-03       J.F.     Daily Medical Equipment Distribution Center, Inc.   10/11/12    L1399
  000268711389-03       J.F.     Daily Medical Equipment Distribution Center, Inc.    2/4/13     L0637
  000268711389-03       J.F.     Daily Medical Equipment Distribution Center, Inc.    2/8/13     E0855
  000199362070-03       J.G.     Daily Medical Equipment Distribution Center, Inc.   7/15/11    L1845 DA
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.   9/27/11     E0217
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.   9/27/11     E0272
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.   9/27/11     E0943
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.   9/27/11     E1399
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.   9/27/11     E2601
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.   9/27/11     L0629
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.   9/27/11     L1810
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0205
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0730
  000219540076-03       J.G.     Daily Medical Equipment Distribution Center, Inc.   10/23/11    E1399
  000256306713-04       J.G.     Daily Medical Equipment Distribution Center, Inc.   11/26/12    E1399
  000256306713-04       J.G.     Daily Medical Equipment Distribution Center, Inc.   11/29/12    E0855
  000277166658-02       J.G.     Daily Medical Equipment Distribution Center, Inc.   3/18/13     E0105
  000256521592-03       J.K.     Daily Medical Equipment Distribution Center, Inc.   8/16/12     E0272
  000256521592-03       J.K.     Daily Medical Equipment Distribution Center, Inc.   8/16/12    L0174 LL
  000256521592-03       J.K.     Daily Medical Equipment Distribution Center, Inc.   8/16/12    L0629 LS
  000256521592-03       J.K.     Daily Medical Equipment Distribution Center, Inc.   9/24/12     E0730
  000256521592-03       J.K.     Daily Medical Equipment Distribution Center, Inc.   9/24/12     E1399
  000337875785-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   10/6/14     E0205
  000337875785-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   10/6/14     E0745
  000337875785-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   10/6/14     E1399
  000346563943-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   12/2/14     E0190
  000346563943-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   12/2/14     E0199
  000346563943-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   12/2/14     E0205
  000346563943-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   12/2/14     E0272
  000346563943-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   12/2/14     E0730
  000346563943-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   12/2/14     E1399
  000346563943-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   12/2/14     E2602
  000346563943-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   12/2/14     L0180
  000346563943-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   12/2/14     L0627
  000346563943-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   12/11/14    L0637
  000346563943-02       J.L.     Daily Medical Equipment Distribution Center, Inc.   12/26/14    E0855



                                                    43                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page483 of 218
                                                                             88 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7202
                                             3007  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000214028037-04      J.M.      Daily Medical Equipment Distribution Center, Inc.   10/6/11    E0855 CE
  000214028037-04      J.M.      Daily Medical Equipment Distribution Center, Inc.   12/5/11    L0634 LS
  000234510782-09      J.M.      Daily Medical Equipment Distribution Center, Inc.    3/2/12     E0272
  000234510782-09      J.M.      Daily Medical Equipment Distribution Center, Inc.    3/2/12     E1399
  000234510782-09      J.M.      Daily Medical Equipment Distribution Center, Inc.    3/2/12     E2602
  000234510782-09      J.M.      Daily Medical Equipment Distribution Center, Inc.    3/2/12     L0629
  000245902473-04      J.M.      Daily Medical Equipment Distribution Center, Inc.   8/13/12     E0215
  000245902473-04      J.M.      Daily Medical Equipment Distribution Center, Inc.   8/13/12     E0730
  000245902473-04      J.M.      Daily Medical Equipment Distribution Center, Inc.   8/17/12     E0855
  000284812369-02      J.M.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     E0190
  000284812369-02      J.M.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     E0272
  000284812369-02      J.M.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     E1399
  000284812369-02      J.M.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     E2602
  000284812369-02      J.M.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     L0174
  000284812369-02      J.M.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     L0629
  000284812369-02      J.M.      Daily Medical Equipment Distribution Center, Inc.   5/10/13     E0217
  000284812369-02      J.M.      Daily Medical Equipment Distribution Center, Inc.   5/10/13     L1820
  000284812369-02      J.M.      Daily Medical Equipment Distribution Center, Inc.    6/3/13     E0730
  000284812369-02      J.M.      Daily Medical Equipment Distribution Center, Inc.    6/3/13     E1399
  000284812369-02      J.M.      Daily Medical Equipment Distribution Center, Inc.   6/18/13     E0855
  000284812369-02      J.M.      Daily Medical Equipment Distribution Center, Inc.   6/26/13     L0637
  000267516003-01      J.P.      Daily Medical Equipment Distribution Center, Inc.   10/1/12     E0730
  000267516003-01      J.P.      Daily Medical Equipment Distribution Center, Inc.   10/1/12     E1399
  000267516003-01      J.P.      Daily Medical Equipment Distribution Center, Inc.   10/4/12     E0855
  000267516003-01      J.P.      Daily Medical Equipment Distribution Center, Inc.   10/8/12     L0637
  000267516003-01      J.P.      Daily Medical Equipment Distribution Center, Inc.   11/26/12    E1399
  000299082578-06      J.P.      Daily Medical Equipment Distribution Center, Inc.   9/23/13     E0190
  000299082578-06      J.P.      Daily Medical Equipment Distribution Center, Inc.   9/23/13     E0217
  000299082578-06      J.P.      Daily Medical Equipment Distribution Center, Inc.   9/23/13     E0272
  000299082578-06      J.P.      Daily Medical Equipment Distribution Center, Inc.   9/23/13     E1399
  000299082578-06      J.P.      Daily Medical Equipment Distribution Center, Inc.   9/23/13     E2602
  000299082578-06      J.P.      Daily Medical Equipment Distribution Center, Inc.   9/23/13     L0174
  000299082578-06      J.P.      Daily Medical Equipment Distribution Center, Inc.   9/23/13     L0629
  000299082578-06      J.P.      Daily Medical Equipment Distribution Center, Inc.   9/23/13     L1820
  000299082578-06      J.P.      Daily Medical Equipment Distribution Center, Inc.   11/11/13    E0205
  000299082578-06      J.P.      Daily Medical Equipment Distribution Center, Inc.   11/11/13    E0730
  000299082578-06      J.P.      Daily Medical Equipment Distribution Center, Inc.   11/11/13    E1399
  000328335591-02      J.P.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     E0217
  000328335591-02      J.P.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     E0190
  000328335591-02      J.P.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     E0199
  000328335591-02      J.P.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     E0272
  000328335591-02      J.P.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     E2602



                                                    44                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page484 of 218
                                                                             89 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7203
                                             3008  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000328335591-02       J.P.     Daily Medical Equipment Distribution Center, Inc.    6/6/14     L0180
  000328335591-02       J.P.     Daily Medical Equipment Distribution Center, Inc.    6/6/14     L0627
  000328335591-02       J.P.     Daily Medical Equipment Distribution Center, Inc.    7/8/14     L0637
  000328335591-02       J.P.     Daily Medical Equipment Distribution Center, Inc.   7/14/14     E0855
  000328335591-02       J.P.     Daily Medical Equipment Distribution Center, Inc.   7/18/14     E0205
  000328335591-02       J.P.     Daily Medical Equipment Distribution Center, Inc.   7/18/14     E0730
  000328335591-02       J.P.     Daily Medical Equipment Distribution Center, Inc.   7/18/14     E1399
  000225510023-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   11/14/11    E0215
  000225510023-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   1/12/12    E0205 AR
  000225510023-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   1/12/12    E0730 EA
  000225510023-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   1/12/12    E1399 AG
  000225510023-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   1/12/12    E1399 CE
  000225510023-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   1/12/12    E1399 LT
  000252791982-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   10/22/12    L0637
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   5/30/14     E0190
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   5/30/14     E0199
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   5/30/14     E0217
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   5/30/14     E0272
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   5/30/14     E2602
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   5/30/14     L0180
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   5/30/14     L0627
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   6/23/14     L0637
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   6/23/14     E0205
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   6/23/14     E0730
  000329477053-01       J.R.     Daily Medical Equipment Distribution Center, Inc.   6/24/14     E0190
  000329477053-01       J.R.     Daily Medical Equipment Distribution Center, Inc.   6/24/14     E0199
  000329477053-01       J.R.     Daily Medical Equipment Distribution Center, Inc.   6/24/14     E0272
  000329477053-01       J.R.     Daily Medical Equipment Distribution Center, Inc.   6/24/14     E2602
  000329477053-01       J.R.     Daily Medical Equipment Distribution Center, Inc.   6/24/14     L0180
  000329477053-01       J.R.     Daily Medical Equipment Distribution Center, Inc.   6/24/14     L0627
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   6/27/14     E0855
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.   6/27/14     L1832
  000326856010-03       J.R.     Daily Medical Equipment Distribution Center, Inc.    7/7/14     E1399
  000329477053-01       J.R.     Daily Medical Equipment Distribution Center, Inc.    8/8/14     E0205
  000329477053-01       J.R.     Daily Medical Equipment Distribution Center, Inc.    8/8/14     E0730
  000329477053-01       J.R.     Daily Medical Equipment Distribution Center, Inc.    8/8/14     E1399
  000329477053-01       J.R.     Daily Medical Equipment Distribution Center, Inc.   8/20/14     L0637
  000343853941-02       J.R.     Daily Medical Equipment Distribution Center, Inc.   10/22/14    E0190
  000343853941-02       J.R.     Daily Medical Equipment Distribution Center, Inc.   10/22/14    E0199
  000343853941-02       J.R.     Daily Medical Equipment Distribution Center, Inc.   10/22/14    E0272
  000343853941-02       J.R.     Daily Medical Equipment Distribution Center, Inc.   10/22/14    E2602
  000343853941-02       J.R.     Daily Medical Equipment Distribution Center, Inc.   10/22/14    L0180



                                                    45                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page485 of 218
                                                                             90 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7204
                                             3009  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                   Code
                      Initials                                                       Service
                                                                                                 Used
  000343853941-02      J.R.      Daily Medical Equipment Distribution Center, Inc.   10/22/14   L0627
  000247699746-02      J.S.      Daily Medical Equipment Distribution Center, Inc.   6/25/12    E0105
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   3/10/14    E0190
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   3/10/14    E0199
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   3/10/14    E0217
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   3/10/14    E0272
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   3/10/14    E2602
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   3/10/14    L0180
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   3/10/14    L0627
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   3/10/14    L3670
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   5/12/14    E0205
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   5/12/14    E0730
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   5/12/14    E1399
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   5/16/14    E0855
  000317792638-01      J.S.      Daily Medical Equipment Distribution Center, Inc.   5/20/14    L0637
  000217042142-19      J.T.      Daily Medical Equipment Distribution Center, Inc.   11/14/11   E0217
  000247376205-04      J.T.      Daily Medical Equipment Distribution Center, Inc.   6/11/12    L0174
  000247376205-04      J.T.      Daily Medical Equipment Distribution Center, Inc.   6/11/12    L0629
  000247376205-04      J.T.      Daily Medical Equipment Distribution Center, Inc.   6/11/12    L0943
  000273214486-03      J.T.      Daily Medical Equipment Distribution Center, Inc.   4/30/13    L1820
  000228074746-11      J.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11   E0217
  000228074746-11      J.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11   A9273
  000228074746-11      J.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11   E0272
  000228074746-11      J.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11   E0943
  000228074746-11      J.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11   E1399
  000228074746-11      J.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11   E2601
  000228074746-11      J.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11   L0174
  000228074746-11      J.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11   L0629
  000228074746-11      J.V.      Daily Medical Equipment Distribution Center, Inc.   12/3/11    E0205
  000228074746-11      J.V.      Daily Medical Equipment Distribution Center, Inc.   12/3/11    E0730
  000228074746-11      J.V.      Daily Medical Equipment Distribution Center, Inc.   12/3/11    E1399
  000332677665-01      J.W.      Daily Medical Equipment Distribution Center, Inc.   7/11/14    E0215
  000332677665-01      J.W.      Daily Medical Equipment Distribution Center, Inc.   7/11/14    E0217
  000332677665-01      J.W.      Daily Medical Equipment Distribution Center, Inc.   7/11/14    E2602
  000332677665-01      J.W.      Daily Medical Equipment Distribution Center, Inc.   7/11/14    L0180
  000332677665-01      J.W.      Daily Medical Equipment Distribution Center, Inc.   7/11/14    L0627
  000332677665-01      J.W.      Daily Medical Equipment Distribution Center, Inc.   7/11/14    L1820
  000225510023-11      J.Z.      Daily Medical Equipment Distribution Center, Inc.   11/17/11   E0215
  000270996548-04      K.B.      Daily Medical Equipment Distribution Center, Inc.    1/2/13    E0190
  000270996548-04      K.B.      Daily Medical Equipment Distribution Center, Inc.    1/2/13    E0272
  000270996548-04      K.B.      Daily Medical Equipment Distribution Center, Inc.    1/2/13    E2602
  000270996548-04      K.B.      Daily Medical Equipment Distribution Center, Inc.    1/2/13    L1820



                                                    46                                            Exhibit 3
                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page486 of 218
                                                                             91 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7205
                                             3010  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000270996548-04      K.B.      Daily Medical Equipment Distribution Center, Inc.    1/7/13     E0730
  000270996548-04      K.B.      Daily Medical Equipment Distribution Center, Inc.    1/7/13     E1399
  000270996548-04      K.B.      Daily Medical Equipment Distribution Center, Inc.    2/1/13     E0855
  000353817810-01      K.B.      Daily Medical Equipment Distribution Center, Inc.    1/8/15     E0190
  000353817810-01      K.B.      Daily Medical Equipment Distribution Center, Inc.    1/8/15     E0199
  000353817810-01      K.B.      Daily Medical Equipment Distribution Center, Inc.    1/8/15     E0272
  000353817810-01      K.B.      Daily Medical Equipment Distribution Center, Inc.    1/8/15     E2602
  000353817810-01      K.B.      Daily Medical Equipment Distribution Center, Inc.    1/8/15     L0627
  000223056797-01      K.C.      Daily Medical Equipment Distribution Center, Inc.   11/30/11    E0205
  000223056797-01      K.C.      Daily Medical Equipment Distribution Center, Inc.   11/30/11    E0730
  000223056797-01      K.C.      Daily Medical Equipment Distribution Center, Inc.   11/30/11    E1399
  000345235741-01      K.C.      Daily Medical Equipment Distribution Center, Inc.   12/8/14     E1399
  000227145521-01      K.E.      Daily Medical Equipment Distribution Center, Inc.    1/8/12    E0205 AR
  000227145521-01      K.E.      Daily Medical Equipment Distribution Center, Inc.    1/8/12    E0730 EA
  000227145521-01      K.E.      Daily Medical Equipment Distribution Center, Inc.    1/8/12     E1399
  000227145521-01      K.E.      Daily Medical Equipment Distribution Center, Inc.    1/8/12    E1399 AG
  000227145521-01      K.E.      Daily Medical Equipment Distribution Center, Inc.    1/8/12    E1399 LT
  000249109711-07      K.H.      Daily Medical Equipment Distribution Center, Inc.    6/4/12     E0190
  000249109711-07      K.H.      Daily Medical Equipment Distribution Center, Inc.    6/4/12     E0215
  000249109711-07      K.H.      Daily Medical Equipment Distribution Center, Inc.    6/4/12     E0272
  000249109711-07      K.H.      Daily Medical Equipment Distribution Center, Inc.    6/4/12     E2602
  000249109711-07      K.H.      Daily Medical Equipment Distribution Center, Inc.    6/4/12     L0629
  000249109711-07      K.H.      Daily Medical Equipment Distribution Center, Inc.    6/4/12     L0943
  000249109711-07      K.H.      Daily Medical Equipment Distribution Center, Inc.    6/4/12     L1399
  000249109711-07      K.H.      Daily Medical Equipment Distribution Center, Inc.   6/11/12     E0730
  000249109711-07      K.H.      Daily Medical Equipment Distribution Center, Inc.   6/11/12     E1399
  000249109711-07      K.H.      Daily Medical Equipment Distribution Center, Inc.   6/22/12    E0855 CE
  000300794856-02      K.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     E0190
  000300794856-02      K.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     E0272
  000300794856-02      K.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     E1399
  000300794856-02      K.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     E2602
  000300794856-02      K.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     L0629
  000300794856-02      K.M.      Daily Medical Equipment Distribution Center, Inc.   1/17/14     E0205
  000300794856-02      K.M.      Daily Medical Equipment Distribution Center, Inc.   1/17/14     E0730
  000300794856-02      K.M.      Daily Medical Equipment Distribution Center, Inc.   1/17/14     E1399
  000345457196-02      K.R.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0190
  000345457196-02      K.R.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0199
  000345457196-02      K.R.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0272
  000345457196-02      K.R.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    E2602
  000345457196-02      K.R.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    L0180
  000345457196-02      K.R.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    L0627
  000345457196-02      K.R.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0217



                                                    47                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page487 of 218
                                                                             92 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7206
                                             3011  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000345457196-02      K.R.      Daily Medical Equipment Distribution Center, Inc.   12/25/14    L0637
  000230866997-05      K.S.      Daily Medical Equipment Distribution Center, Inc.    3/8/12     E0215
  000263199258-03      K.V.      Daily Medical Equipment Distribution Center, Inc.   11/26/12    E0730
  000263199258-03      K.V.      Daily Medical Equipment Distribution Center, Inc.   11/26/12    E1399
  000263199258-03      K.V.      Daily Medical Equipment Distribution Center, Inc.   11/26/12    L1399
  000263199258-03      K.V.      Daily Medical Equipment Distribution Center, Inc.    1/2/13     E1399
  000219439569-03      K.W.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    E0217 RC
  000219439569-03      K.W.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    E0272 GC
  000219439569-03      K.W.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    E0943 ED
  000219439569-03      K.W.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    E1399 RD
  000219439569-03      K.W.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    E2601 AR
  000219439569-03      K.W.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    L0174 CE
  000219439569-03      K.W.      Daily Medical Equipment Distribution Center, Inc.   9/26/11    L0629 RA
  000219439569-03      K.W.      Daily Medical Equipment Distribution Center, Inc.   11/6/11     E0205
  000219439569-03      K.W.      Daily Medical Equipment Distribution Center, Inc.   11/6/11     E0238
  000219439569-03      K.W.      Daily Medical Equipment Distribution Center, Inc.   11/6/11     E0730
  000219439569-03      K.W.      Daily Medical Equipment Distribution Center, Inc.   11/6/11     E1399
  000244045076-03      L.A.      Daily Medical Equipment Distribution Center, Inc.   7/13/12     E0217
  000244045076-03      L.A.      Daily Medical Equipment Distribution Center, Inc.   7/13/12     E0272
  000244045076-03      L.A.      Daily Medical Equipment Distribution Center, Inc.   7/13/12     E2602
  000244045076-03      L.A.      Daily Medical Equipment Distribution Center, Inc.   7/13/12     L0174
  000244045076-03      L.A.      Daily Medical Equipment Distribution Center, Inc.   7/13/12     L0629
  000244045076-03      L.A.      Daily Medical Equipment Distribution Center, Inc.   7/13/12     L0943
  000244045076-03      L.A.      Daily Medical Equipment Distribution Center, Inc.   7/17/12     E0730
  000244045076-03      L.A.      Daily Medical Equipment Distribution Center, Inc.   7/17/12     E1399
  000252140744-06      L.A.      Daily Medical Equipment Distribution Center, Inc.   8/17/12    L0174 LL
  000252140744-06      L.A.      Daily Medical Equipment Distribution Center, Inc.   8/17/12    L0629 LS
  000252140744-06      L.A.      Daily Medical Equipment Distribution Center, Inc.   8/17/12    L0943 LL
  000312498461-02      L.A.      Daily Medical Equipment Distribution Center, Inc.    2/3/14     E0190
  000312498461-02      L.A.      Daily Medical Equipment Distribution Center, Inc.    2/3/14     E0199
  000312498461-02      L.A.      Daily Medical Equipment Distribution Center, Inc.    2/3/14     E0217
  000312498461-02      L.A.      Daily Medical Equipment Distribution Center, Inc.    2/3/14     E0272
  000312498461-02      L.A.      Daily Medical Equipment Distribution Center, Inc.    2/3/14     E2602
  000312498461-02      L.A.      Daily Medical Equipment Distribution Center, Inc.    2/3/14     L0174
  000312498461-02      L.A.      Daily Medical Equipment Distribution Center, Inc.    2/3/14     L0627
  000253703771-03      L.B.      Daily Medical Equipment Distribution Center, Inc.   8/13/12     E0217
  000253703771-03      L.B.      Daily Medical Equipment Distribution Center, Inc.   8/13/12     E0272
  000253703771-03      L.B.      Daily Medical Equipment Distribution Center, Inc.   8/13/12     L0174
  000253703771-03      L.B.      Daily Medical Equipment Distribution Center, Inc.   8/13/12     L0629
  000253703771-03      L.B.      Daily Medical Equipment Distribution Center, Inc.   8/13/12     L0943
  000253703771-03      L.B.      Daily Medical Equipment Distribution Center, Inc.   8/17/12     E0730
  000253703771-03      L.B.      Daily Medical Equipment Distribution Center, Inc.   8/17/12     E1399



                                                    48                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page488 of 218
                                                                             93 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7207
                                             3012  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                               Billing
                     Claimant                                                      Date of
  Claim Number                                      Retailer                                    Code
                      Initials                                                     Service
                                                                                                Used
  000274059948-03      L.B.      Daily Medical Equipment Distribution Center, Inc. 2/18/13     E0730
  000274059948-03      L.B.      Daily Medical Equipment Distribution Center, Inc. 2/18/13     E1399
  000274059948-03      L.B.      Daily Medical Equipment Distribution Center, Inc. 2/18/13     L1399
  000243857679-01      L.C.      Daily Medical Equipment Distribution Center, Inc. 6/11/12     E0730
  000243857679-01      L.C.      Daily Medical Equipment Distribution Center, Inc. 6/11/12     E1399
  000230198268-03      L.D.      Daily Medical Equipment Distribution Center, Inc. 2/7/12     E0205 AR
  000230198268-03      L.D.      Daily Medical Equipment Distribution Center, Inc. 2/7/12     E0730 EA
  000230198268-03      L.D.      Daily Medical Equipment Distribution Center, Inc. 2/7/12     E1399 AG
  000247366354-01      L.F.      Daily Medical Equipment Distribution Center, Inc. 7/20/12     E0730
  000247366354-01      L.F.      Daily Medical Equipment Distribution Center, Inc. 7/20/12     E1399
  000230943839-03      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/5/12      E0215
  000230943839-03      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/5/12     E0272 GC
  000230943839-03      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/5/12     E0943 ED
  000230943839-03      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/5/12     E1399 RD
  000230943839-03      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/5/12     E2602 RA
  000230943839-03      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/5/12     L0174 CE
  000230943839-03      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/5/12     L0629 RA
  000230943839-03      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/5/12      L1399
  000307293266-02      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/29/14     E0190
  000307293266-02      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/29/14     E0199
  000307293266-02      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/29/14     E0217
  000307293266-02      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/29/14     E0272
  000307293266-02      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/29/14     E2602
  000307293266-02      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/29/14     L0174
  000307293266-02      L.G.      Daily Medical Equipment Distribution Center, Inc. 1/29/14     L0627
  000307293266-02      L.G.      Daily Medical Equipment Distribution Center, Inc. 2/14/14     E0205
  000307293266-02      L.G.      Daily Medical Equipment Distribution Center, Inc. 2/14/14     E0730
  000307293266-02      L.G.      Daily Medical Equipment Distribution Center, Inc. 2/14/14     E1399
  000231288499-07      L.K.      Daily Medical Equipment Distribution Center, Inc. 6/12/12     E0730
  000231288499-07      L.K.      Daily Medical Equipment Distribution Center, Inc. 6/12/12     E1399
  000233945385-01      L.N.      Daily Medical Equipment Distribution Center, Inc. 3/29/12     E0855
  000340345957-03      L.N.      Daily Medical Equipment Distribution Center, Inc. 11/12/14    E0855
  000245293824-03      L.O.      Daily Medical Equipment Distribution Center, Inc. 7/19/12     E0855
  000254756596-03      L.P.      Daily Medical Equipment Distribution Center, Inc. 8/3/12     E0217 RC
  000254756596-03      L.P.      Daily Medical Equipment Distribution Center, Inc. 8/3/12      E0272
  000254756596-03      L.P.      Daily Medical Equipment Distribution Center, Inc. 8/3/12      E2602
  000254756596-03      L.P.      Daily Medical Equipment Distribution Center, Inc. 8/3/12      L0174
  000254756596-03      L.P.      Daily Medical Equipment Distribution Center, Inc. 8/3/12      L0629
  000254756596-03      L.P.      Daily Medical Equipment Distribution Center, Inc. 8/3/12      L0943
  000254756596-03      L.P.      Daily Medical Equipment Distribution Center, Inc. 8/6/12      E0730
  000254756596-03      L.P.      Daily Medical Equipment Distribution Center, Inc. 8/6/12      E1399
  000256593435-05      L.R.      Daily Medical Equipment Distribution Center, Inc. 9/5/12      E0217



                                                   49                                            Exhibit 3
                                                                                                Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page489 of 218
                                                                             94 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7208
                                             3013  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000256593435-05      L.R.      Daily Medical Equipment Distribution Center, Inc.    9/7/12     E0272
  000256593435-05      L.R.      Daily Medical Equipment Distribution Center, Inc.    9/7/12     E1399
  000256593435-05      L.R.      Daily Medical Equipment Distribution Center, Inc.    9/7/12     E2602
  000256593435-05      L.R.      Daily Medical Equipment Distribution Center, Inc.    9/7/12     L0174
  000256593435-05      L.R.      Daily Medical Equipment Distribution Center, Inc.    9/7/12     L0629
  000256593435-05      L.R.      Daily Medical Equipment Distribution Center, Inc.    9/7/12     L0943
  000256593435-05      L.R.      Daily Medical Equipment Distribution Center, Inc.   10/18/12    E0730
  000256593435-05      L.R.      Daily Medical Equipment Distribution Center, Inc.   10/18/12    E1399
  000284371606-02      L.S.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     E0190
  000284371606-02      L.S.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     E0272
  000284371606-02      L.S.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     E1399
  000284371606-02      L.S.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     E2602
  000284371606-02      L.S.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     L0174
  000284371606-02      L.S.      Daily Medical Equipment Distribution Center, Inc.    5/6/13     L0629
  000284371606-02      L.S.      Daily Medical Equipment Distribution Center, Inc.    6/3/13     E0730
  000284371606-02      L.S.      Daily Medical Equipment Distribution Center, Inc.    6/3/13     E1399
  000334692522-02      L.T.      Daily Medical Equipment Distribution Center, Inc.   7/16/14     E0190
  000334692522-02      L.T.      Daily Medical Equipment Distribution Center, Inc.   7/16/14     E0199
  000334692522-02      L.T.      Daily Medical Equipment Distribution Center, Inc.   7/16/14     E0217
  000334692522-02      L.T.      Daily Medical Equipment Distribution Center, Inc.   7/16/14     E0272
  000334692522-02      L.T.      Daily Medical Equipment Distribution Center, Inc.   7/16/14     E2602
  000334692522-02      L.T.      Daily Medical Equipment Distribution Center, Inc.   7/16/14     L0180
  000334692522-02      L.T.      Daily Medical Equipment Distribution Center, Inc.   7/16/14     L0627
  000334692522-02      L.T.      Daily Medical Equipment Distribution Center, Inc.   7/16/14     L1820
  000217603158-01      L.U.      Daily Medical Equipment Distribution Center, Inc.   11/27/11   E0855 CE
  000217603158-01      L.U.      Daily Medical Equipment Distribution Center, Inc.   12/15/11   E0205 AR
  000217603158-01      L.U.      Daily Medical Equipment Distribution Center, Inc.   12/15/11   E0730 EA
  000217603158-01      L.U.      Daily Medical Equipment Distribution Center, Inc.   12/15/11   E1399 AG
  000217603158-01      L.U.      Daily Medical Equipment Distribution Center, Inc.   12/15/11   E1399 CE
  000217603158-01      L.U.      Daily Medical Equipment Distribution Center, Inc.   12/15/11   E1399 LT
  000303710973-03      L.V.      Daily Medical Equipment Distribution Center, Inc.   10/11/13    E0190
  000303710973-03      L.V.      Daily Medical Equipment Distribution Center, Inc.   10/11/13    E0272
  000303710973-03      L.V.      Daily Medical Equipment Distribution Center, Inc.   10/11/13    E2602
  000303710973-03      L.V.      Daily Medical Equipment Distribution Center, Inc.   10/11/13    L0174
  000303710973-03      L.V.      Daily Medical Equipment Distribution Center, Inc.   10/11/13    L0629
  000303710973-03      L.V.      Daily Medical Equipment Distribution Center, Inc.   10/15/13    E0205
  000303710973-03      L.V.      Daily Medical Equipment Distribution Center, Inc.   10/15/13    E0217
  000303710973-03      L.V.      Daily Medical Equipment Distribution Center, Inc.   10/15/13    E0730
  000303710973-03      L.V.      Daily Medical Equipment Distribution Center, Inc.   10/15/13    E1399
  000236828497-03      L.W.      Daily Medical Equipment Distribution Center, Inc.   2/19/12     E0215
  000236828497-03      L.W.      Daily Medical Equipment Distribution Center, Inc.    4/3/12     E0205
  000236828497-03      L.W.      Daily Medical Equipment Distribution Center, Inc.    4/3/12     E0730



                                                    50                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page490 of 218
                                                                             95 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7209
                                             3014  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                    Code
                      Initials                                                       Service
                                                                                                 Used
  000236828497-03      L.W.      Daily Medical Equipment Distribution Center, Inc.   4/3/12     E1310
  000236828497-03      L.W.      Daily Medical Equipment Distribution Center, Inc.   4/3/12     E1399
  000269344719-03      L.W.      Daily Medical Equipment Distribution Center, Inc.   12/7/12    E0217
  000320405566-01      L.Y.      Daily Medical Equipment Distribution Center, Inc.   4/7/14     E0190
  000320405566-01      L.Y.      Daily Medical Equipment Distribution Center, Inc.   4/7/14     E0199
  000320405566-01      L.Y.      Daily Medical Equipment Distribution Center, Inc.   4/7/14     E0272
  000320405566-01      L.Y.      Daily Medical Equipment Distribution Center, Inc.   4/7/14     E2602
  000320405566-01      L.Y.      Daily Medical Equipment Distribution Center, Inc.   4/7/14     L0627
  000320405566-01      L.Y.      Daily Medical Equipment Distribution Center, Inc.   4/11/14    E0205
  000320405566-01      L.Y.      Daily Medical Equipment Distribution Center, Inc.   4/11/14    E0730
  000320405566-01      L.Y.      Daily Medical Equipment Distribution Center, Inc.   4/11/14    E1399
  000320405566-01      L.Y.      Daily Medical Equipment Distribution Center, Inc.   5/5/14     MM043
  000320405566-01      L.Y.      Daily Medical Equipment Distribution Center, Inc.   5/8/14     L0637
  000320405566-01      L.Y.      Daily Medical Equipment Distribution Center, Inc.   5/12/14    L0140
  000282171867-04      M.A.      Daily Medical Equipment Distribution Center, Inc.   4/17/13    E0190
  000282171867-04      M.A.      Daily Medical Equipment Distribution Center, Inc.   4/17/13    E0217
  000282171867-04      M.A.      Daily Medical Equipment Distribution Center, Inc.   4/17/13    E0272
  000282171867-04      M.A.      Daily Medical Equipment Distribution Center, Inc.   4/17/13    E0849
  000282171867-04      M.A.      Daily Medical Equipment Distribution Center, Inc.   4/17/13    E2602
  000282171867-04      M.A.      Daily Medical Equipment Distribution Center, Inc.   4/17/13    L0629
  000282171867-04      M.A.      Daily Medical Equipment Distribution Center, Inc.   4/22/13    E0215
  000282171867-04      M.A.      Daily Medical Equipment Distribution Center, Inc.   4/22/13    E0730
  000282171867-04      M.A.      Daily Medical Equipment Distribution Center, Inc.   4/22/13    E1399
  000282171867-04      M.A.      Daily Medical Equipment Distribution Center, Inc.   4/22/13    L1399
  000282171867-04      M.A.      Daily Medical Equipment Distribution Center, Inc.   5/17/13    E0855
  000282171867-04      M.A.      Daily Medical Equipment Distribution Center, Inc.   6/7/13    L0637 AP
  000319042248-02      M.A.      Daily Medical Equipment Distribution Center, Inc.   3/4/14     E0190
  000319042248-02      M.A.      Daily Medical Equipment Distribution Center, Inc.   3/4/14     E0199
  000319042248-02      M.A.      Daily Medical Equipment Distribution Center, Inc.   3/4/14     E0217
  000319042248-02      M.A.      Daily Medical Equipment Distribution Center, Inc.   3/4/14     E0272
  000319042248-02      M.A.      Daily Medical Equipment Distribution Center, Inc.   3/4/14     E2602
  000319042248-02      M.A.      Daily Medical Equipment Distribution Center, Inc.   3/4/14     L0180
  000319042248-02      M.A.      Daily Medical Equipment Distribution Center, Inc.   3/4/14     L0627
  000319042248-02      M.A.      Daily Medical Equipment Distribution Center, Inc.   3/24/14    E0205
  000319042248-02      M.A.      Daily Medical Equipment Distribution Center, Inc.   3/24/14    E0730
  000319042248-02      M.A.      Daily Medical Equipment Distribution Center, Inc.   3/24/14    E1399
  000227145521-07      M.B.      Daily Medical Equipment Distribution Center, Inc.   1/19/12    E0205
  000227145521-07      M.B.      Daily Medical Equipment Distribution Center, Inc.   1/19/12    E0730
  000227145521-07      M.B.      Daily Medical Equipment Distribution Center, Inc.   1/19/12    E1399
  000253790752-04      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/10/12   E0217 RC
  000253790752-04      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/10/12    L0174
  000253790752-04      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/10/12    L0629



                                                    51                                            Exhibit 3
                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page491 of 218
                                                                             96 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7210
                                             3015  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                    Code
                      Initials                                                       Service
                                                                                                 Used
  000253790752-04      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/10/12    L0943
  000253790752-01      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/13/12    E0217
  000253790752-01      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/13/12    E0272
  000253790752-01      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/13/12    E1399
  000253790752-01      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/13/12    E2602
  000253790752-01      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/13/12    L0454
  000253790752-01      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/13/12    L0629
  000253790752-01      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/13/12    L0943
  000253790752-04      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/14/12   E0730 EA
  000253790752-04      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/14/12   E1399 AR
  000253790752-01      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/17/12   E0730 TE
  000253790752-01      M.B.      Daily Medical Equipment Distribution Center, Inc.   8/17/12   E1399 AR
  000236586434-01      M.F.      Daily Medical Equipment Distribution Center, Inc.   4/6/12    E0205 AR
  000236586434-01      M.F.      Daily Medical Equipment Distribution Center, Inc.   4/6/12    E0730 EA
  000236586434-01      M.F.      Daily Medical Equipment Distribution Center, Inc.   4/6/12    E1399 AG
  000338346299-02      M.F.      Daily Medical Equipment Distribution Center, Inc.   8/29/14    E0190
  000338346299-02      M.F.      Daily Medical Equipment Distribution Center, Inc.   8/29/14    L0180
  000338346299-02      M.F.      Daily Medical Equipment Distribution Center, Inc.   8/29/14    L0627
  000338346299-02      M.F.      Daily Medical Equipment Distribution Center, Inc.   8/29/14    L3675
  000250369402-08      M.G.      Daily Medical Equipment Distribution Center, Inc.   9/12/12    E0730
  000250369402-08      M.G.      Daily Medical Equipment Distribution Center, Inc.   9/12/12    E1399
  000250369402-08      M.G.      Daily Medical Equipment Distribution Center, Inc.   9/12/12    L1399
  000293628731-02      M.G.      Daily Medical Equipment Distribution Center, Inc.   7/22/13   E0190 SI
  000293628731-02      M.G.      Daily Medical Equipment Distribution Center, Inc.   7/22/13   E0272 GC
  000293628731-02      M.G.      Daily Medical Equipment Distribution Center, Inc.   7/22/13   E1399 RD
  000293628731-02      M.G.      Daily Medical Equipment Distribution Center, Inc.   7/22/13   E2602 GE
  000293628731-02      M.G.      Daily Medical Equipment Distribution Center, Inc.   7/22/13   L0174 CE
  000293628731-02      M.G.      Daily Medical Equipment Distribution Center, Inc.   7/22/13   L0629 RA
  000293628731-02      M.G.      Daily Medical Equipment Distribution Center, Inc.   7/26/13    E0205
  000293628731-02      M.G.      Daily Medical Equipment Distribution Center, Inc.   7/26/13    E0730
  000293628731-02      M.G.      Daily Medical Equipment Distribution Center, Inc.   7/26/13    E1399
  000347737777-01      M.G.      Daily Medical Equipment Distribution Center, Inc.   12/2/14    E0199
  000347737777-01      M.G.      Daily Medical Equipment Distribution Center, Inc.   12/2/14    E0272
  000281331736-01      M.H.      Daily Medical Equipment Distribution Center, Inc.   5/3/13     E0855
  000281331736-01      M.H.      Daily Medical Equipment Distribution Center, Inc.   5/7/13     L0637
  000296687676-01      M.J.      Daily Medical Equipment Distribution Center, Inc.   8/13/13    E0190
  000296687676-01      M.J.      Daily Medical Equipment Distribution Center, Inc.   8/13/13    E0272
  000296687676-01      M.J.      Daily Medical Equipment Distribution Center, Inc.   8/13/13    E1399
  000296687676-01      M.J.      Daily Medical Equipment Distribution Center, Inc.   8/13/13    E2602
  000296687676-01      M.J.      Daily Medical Equipment Distribution Center, Inc.   8/13/13    L0174
  000296687676-01      M.J.      Daily Medical Equipment Distribution Center, Inc.   8/13/13    L0629
  000297609398-06      M.K.      Daily Medical Equipment Distribution Center, Inc.   9/9/13     E0190



                                                    52                                            Exhibit 3
                                                                                                 Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page492 of 218
                                                                             97 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7211
                                             3016  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000297609398-06      M.K.      Daily Medical Equipment Distribution Center, Inc.    9/9/13     E0272
  000297609398-06      M.K.      Daily Medical Equipment Distribution Center, Inc.    9/9/13     E1399
  000297609398-06      M.K.      Daily Medical Equipment Distribution Center, Inc.    9/9/13     E2602
  000297609398-06      M.K.      Daily Medical Equipment Distribution Center, Inc.    9/9/13     L0174
  000297609398-06      M.K.      Daily Medical Equipment Distribution Center, Inc.    9/9/13     L0629
  000297609398-06      M.K.      Daily Medical Equipment Distribution Center, Inc.   10/17/13    E0855
  000231685165-01      M.L.      Daily Medical Equipment Distribution Center, Inc.   3/29/12     E0205
  000231685165-01      M.L.      Daily Medical Equipment Distribution Center, Inc.   3/29/12     E0730
  000231685165-01      M.L.      Daily Medical Equipment Distribution Center, Inc.   3/29/12     E1310
  000231685165-01      M.L.      Daily Medical Equipment Distribution Center, Inc.   3/29/12     E1399
  000252966064-01      M.L.      Daily Medical Equipment Distribution Center, Inc.   2/24/13     L0637
  000332167220-04      M.L.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     E0190
  000332167220-04      M.L.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     E0199
  000332167220-04      M.L.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     E0217
  000332167220-04      M.L.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     E0272
  000332167220-04      M.L.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     E2602
  000332167220-04      M.L.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     L0180
  000332167220-04      M.L.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     L0627
  000332167220-04      M.L.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     L3670
  000332167220-04      M.L.      Daily Medical Equipment Distribution Center, Inc.   8/14/14     E0205
  000332167220-04      M.L.      Daily Medical Equipment Distribution Center, Inc.   8/14/14     E0730
  000332167220-04      M.L.      Daily Medical Equipment Distribution Center, Inc.   8/14/14     E1399
  000332167220-04      M.L.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    E1399
  000341597762-01      M.L.      Daily Medical Equipment Distribution Center, Inc.   10/24/14    E0730
  000220694657-01      M.M.      Daily Medical Equipment Distribution Center, Inc.   11/8/11    E0855 CE
  000220694657-01      M.M.      Daily Medical Equipment Distribution Center, Inc.   12/5/11    L0634 LS
  000348555814-01      M.M.      Daily Medical Equipment Distribution Center, Inc.   11/4/14     E0190
  000348555814-01      M.M.      Daily Medical Equipment Distribution Center, Inc.   11/4/14     E0199
  000348555814-01      M.M.      Daily Medical Equipment Distribution Center, Inc.   11/4/14     E0272
  000348555814-01      M.M.      Daily Medical Equipment Distribution Center, Inc.   11/4/14     E2602
  000348555814-01      M.M.      Daily Medical Equipment Distribution Center, Inc.   11/4/14     L0180
  000348555814-01      M.M.      Daily Medical Equipment Distribution Center, Inc.   11/4/14     L0627
  000219241726-01      M.N.      Daily Medical Equipment Distribution Center, Inc.   11/2/11     L0637
  000219241726-01      M.N.      Daily Medical Equipment Distribution Center, Inc.   11/6/11     E0205
  000219241726-01      M.N.      Daily Medical Equipment Distribution Center, Inc.   11/6/11     E0730
  000219241726-01      M.N.      Daily Medical Equipment Distribution Center, Inc.   11/6/11     E1399
  000342052321-02      M.N.      Daily Medical Equipment Distribution Center, Inc.   10/3/14     E1399
  000342052321-02      M.N.      Daily Medical Equipment Distribution Center, Inc.   1/14/15     E0205
  000342052321-02      M.N.      Daily Medical Equipment Distribution Center, Inc.   1/14/15     E0730
  000342052321-02      M.N.      Daily Medical Equipment Distribution Center, Inc.   1/14/15     E0855
  000342052321-02      M.N.      Daily Medical Equipment Distribution Center, Inc.   1/14/15     E1399
  000344442561-01      M.O.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0190



                                                    53                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page493 of 218
                                                                             98 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7212
                                             3017  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000344442561-01      M.O.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0199
  000344442561-01      M.O.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0217
  000344442561-01      M.O.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    E0272
  000344442561-01      M.O.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    E2602
  000344442561-01      M.O.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    L0180
  000344442561-01      M.O.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    L0627
  000344442561-01      M.O.      Daily Medical Equipment Distribution Center, Inc.   10/19/14    L3670
  000344442561-01      M.O.      Daily Medical Equipment Distribution Center, Inc.   12/16/14    E0855
  000344442561-01      M.O.      Daily Medical Equipment Distribution Center, Inc.   12/16/14    L0637
  000330357369-02      M.P.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     E0199
  000330357369-02      M.P.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     E0272
  000330357369-02      M.P.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     E2602
  000330357369-02      M.P.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     L0627
  000330357369-02      M.P.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     L1820
  000330357369-02      M.P.      Daily Medical Equipment Distribution Center, Inc.   6/30/14     L3670
  000223250721-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   11/8/11     E0215
  000223250721-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   11/8/11     E0272
  000223250721-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   11/8/11     E1399
  000223250721-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   11/8/11     E2601
  000223250721-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   11/8/11     L0174
  000223250721-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   11/8/11     L0629
  000223250721-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   11/8/11     L3670
  000223250721-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   12/15/11    E0855
  000293826442-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   7/30/13    E0190 SI
  000293826442-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   7/30/13    E0272 GC
  000293826442-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   7/30/13     E1399
  000293826442-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   7/30/13    E2602 GE
  000293826442-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   7/30/13    L0174 CE
  000293826442-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   7/30/13    L0629 RA
  000293826442-01      M.R.      Daily Medical Equipment Distribution Center, Inc.    8/5/13    E0205 AR
  000293826442-01      M.R.      Daily Medical Equipment Distribution Center, Inc.    8/5/13    E0730 EA
  000293826442-01      M.R.      Daily Medical Equipment Distribution Center, Inc.    8/5/13    E1399 EP
  000293826442-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   8/19/13     E0855
  000293826442-01      M.R.      Daily Medical Equipment Distribution Center, Inc.   9/19/13     L0637
  000321643157-02      M.R.      Daily Medical Equipment Distribution Center, Inc.   5/23/14     E0855
  000227145521-05      M.S.      Daily Medical Equipment Distribution Center, Inc.    1/7/12    E0217 RC
  000227145521-05      M.S.      Daily Medical Equipment Distribution Center, Inc.   1/10/12    E0855 CE
  000236005583-01      M.S.      Daily Medical Equipment Distribution Center, Inc.   4/13/12     E0205
  000236005583-01      M.S.      Daily Medical Equipment Distribution Center, Inc.   4/13/12     E0730
  000236005583-01      M.S.      Daily Medical Equipment Distribution Center, Inc.   4/13/12     E2602
  000335921029-01      M.S.      Daily Medical Equipment Distribution Center, Inc.   8/18/14     E0190
  000335921029-01      M.S.      Daily Medical Equipment Distribution Center, Inc.   8/18/14     E0199



                                                    54                                             Exhibit 3
                                                                                                  Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-2 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page494 of 218
                                                                             99 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7213
                                             3018  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000335921029-01      M.S.      Daily Medical Equipment Distribution Center, Inc.   8/18/14     E0272
  000335921029-01      M.S.      Daily Medical Equipment Distribution Center, Inc.   8/18/14     E2602
  000335921029-01      M.S.      Daily Medical Equipment Distribution Center, Inc.   8/18/14     L0180
  000335921029-01      M.S.      Daily Medical Equipment Distribution Center, Inc.   8/18/14     L0627
  000335921029-01      M.S.      Daily Medical Equipment Distribution Center, Inc.   8/18/14     L3670
  000299356808-02      M.T.      Daily Medical Equipment Distribution Center, Inc.   10/3/13     E0190
  000299356808-02      M.T.      Daily Medical Equipment Distribution Center, Inc.   10/3/13     E0272
  000299356808-02      M.T.      Daily Medical Equipment Distribution Center, Inc.   10/3/13     E0730
  000299356808-02      M.T.      Daily Medical Equipment Distribution Center, Inc.   10/3/13     E1399
  000299356808-02      M.T.      Daily Medical Equipment Distribution Center, Inc.   10/3/13     E2602
  000299356808-02      M.T.      Daily Medical Equipment Distribution Center, Inc.   10/3/13     L0629
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    A9273
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0272
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0943
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E1399
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E2601
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    L0174
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    L0629
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0217
  000228074746-06      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    A9273
  000228074746-06      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11   E0217 RC
  000228074746-06      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0238
  000228074746-06      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0272
  000228074746-06      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E0943
  000228074746-06      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E1399
  000228074746-06      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    E2601
  000228074746-06      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    L0174
  000228074746-06      M.V.      Daily Medical Equipment Distribution Center, Inc.   10/23/11    L0629
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   11/25/11    E0855
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   12/3/11     E0205
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   12/3/11     E0730
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   12/3/11     E1399
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   12/3/11     L3670
  000228074746-06      M.V.      Daily Medical Equipment Distribution Center, Inc.   12/3/11     E0205
  000228074746-06      M.V.      Daily Medical Equipment Distribution Center, Inc.   12/3/11     E0730
  000228074746-06      M.V.      Daily Medical Equipment Distribution Center, Inc.   12/3/11     E1399
  000228074746-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   12/15/11    L0634
  000334843026-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   8/11/14     L0627
  000334843026-02      M.V.      Daily Medical Equipment Distribution Center, Inc.   8/11/14     L1820
  000248214025-01      M.W.      Daily Medical Equipment Distribution Center, Inc.   9/17/12     E0730
  000248214025-01      M.W.      Daily Medical Equipment Distribution Center, Inc.   9/17/12     E1399
  000303363971-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   10/25/13    L0637



                                                    55                                             Exhibit 3
                                                                                                  Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page495
                                                                            100of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7214
                                             3019  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000303363971-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   11/5/13     E0190
  000303363971-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   11/5/13     E0217
  000303363971-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   11/5/13     E0272
  000303363971-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   11/5/13     E1399
  000303363971-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   11/5/13     E2602
  000303363971-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   11/5/13     L0174
  000303363971-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   11/5/13     L0629
  000303363971-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   11/11/13    E0205
  000303363971-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   11/11/13    E0730
  000303363971-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   11/11/13    E1399
  000303363971-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   11/15/13    L3671
  000205525314-04      N.C.      Daily Medical Equipment Distribution Center, Inc.   10/6/11    E0855 TR
  000345125892-02      N.C.      Daily Medical Equipment Distribution Center, Inc.   10/26/14    E0199
  000345125892-02      N.C.      Daily Medical Equipment Distribution Center, Inc.   10/26/14    E2602
  000345125892-02      N.C.      Daily Medical Equipment Distribution Center, Inc.   10/26/14    L0180
  000345125892-02      N.C.      Daily Medical Equipment Distribution Center, Inc.   10/26/14    L0627
  000346563943-01      N.E.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    E0855
  000346563943-01      N.E.      Daily Medical Equipment Distribution Center, Inc.   12/27/14    E0205
  000346563943-01      N.E.      Daily Medical Equipment Distribution Center, Inc.   12/27/14    E0730
  000346563943-01      N.E.      Daily Medical Equipment Distribution Center, Inc.   12/27/14    E1399
  000346563943-01      N.E.      Daily Medical Equipment Distribution Center, Inc.   12/27/14    E0190
  000346563943-01      N.E.      Daily Medical Equipment Distribution Center, Inc.   12/27/14    E0199
  000346563943-01      N.E.      Daily Medical Equipment Distribution Center, Inc.   12/27/14    E0272
  000346563943-01      N.E.      Daily Medical Equipment Distribution Center, Inc.   12/27/14    E2602
  000346563943-01      N.E.      Daily Medical Equipment Distribution Center, Inc.   12/27/14    L0180
  000346563943-01      N.E.      Daily Medical Equipment Distribution Center, Inc.   12/27/14    L0627
  000345125892-04      N.L.      Daily Medical Equipment Distribution Center, Inc.   10/16/14    E0199
  000345125892-04      N.L.      Daily Medical Equipment Distribution Center, Inc.   10/16/14    E2602
  000345125892-04      N.L.      Daily Medical Equipment Distribution Center, Inc.   10/16/14    L0180
  000345125892-04      N.L.      Daily Medical Equipment Distribution Center, Inc.   10/16/14    L0627
  000222273187-03      N.R.      Daily Medical Equipment Distribution Center, Inc.   10/24/11   E0215 ER
  000222273187-03      N.R.      Daily Medical Equipment Distribution Center, Inc.   11/27/11   E0855 CE
  000232918672-01      N.R.      Daily Medical Equipment Distribution Center, Inc.    3/1/12     E0855
  000232918672-01      N.R.      Daily Medical Equipment Distribution Center, Inc.    3/6/12     E0205
  000232918672-01      N.R.      Daily Medical Equipment Distribution Center, Inc.    3/6/12     E0238
  000232918672-01      N.R.      Daily Medical Equipment Distribution Center, Inc.    3/6/12     E0730
  000232918672-01      N.R.      Daily Medical Equipment Distribution Center, Inc.    3/6/12     E1399
  000232918672-01      N.R.      Daily Medical Equipment Distribution Center, Inc.   3/20/12    L0637 LS
  000321697525-02      N.S.      Daily Medical Equipment Distribution Center, Inc.   3/20/14     E0190
  000321697525-02      N.S.      Daily Medical Equipment Distribution Center, Inc.   3/20/14     E0199
  000321697525-02      N.S.      Daily Medical Equipment Distribution Center, Inc.   3/20/14     E0215
  000321697525-02      N.S.      Daily Medical Equipment Distribution Center, Inc.   3/20/14     E0272



                                                    56                                             Exhibit 3
                                                                                                  Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page496
                                                                            101of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7215
                                             3020  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                               Billing
                     Claimant                                                      Date of
  Claim Number                                      Retailer                                    Code
                      Initials                                                     Service
                                                                                                Used
  000321697525-02      N.S.      Daily Medical Equipment Distribution Center, Inc. 3/20/14     E2602
  000321697525-02      N.S.      Daily Medical Equipment Distribution Center, Inc. 3/20/14     L0627
  000321697525-02      N.S.      Daily Medical Equipment Distribution Center, Inc. 4/14/14     E0205
  000321697525-02      N.S.      Daily Medical Equipment Distribution Center, Inc. 4/14/14     E0730
  000321697525-02      N.S.      Daily Medical Equipment Distribution Center, Inc. 4/14/14     E1399
  000219277514-06      O.C.      Daily Medical Equipment Distribution Center, Inc. 9/26/11     E0217
  000219277514-06      O.C.      Daily Medical Equipment Distribution Center, Inc. 9/26/11     E0272
  000219277514-06      O.C.      Daily Medical Equipment Distribution Center, Inc. 9/26/11     L0174
  000219277514-06      O.C.      Daily Medical Equipment Distribution Center, Inc. 9/26/11     L1810
  000219277514-06      O.C.      Daily Medical Equipment Distribution Center, Inc. 10/11/11    E0855
  000219277514-06      O.C.      Daily Medical Equipment Distribution Center, Inc. 10/20/11    L0637
  000219277514-06      O.C.      Daily Medical Equipment Distribution Center, Inc. 11/7/11     E0105
  000219277514-06      O.C.      Daily Medical Equipment Distribution Center, Inc. 11/7/11     E0205
  000219277514-06      O.C.      Daily Medical Equipment Distribution Center, Inc. 11/7/11     E0730
  000318813359-01      O.H.      Daily Medical Equipment Distribution Center, Inc. 3/27/14     E0190
  000318813359-01      O.H.      Daily Medical Equipment Distribution Center, Inc. 3/27/14     E0199
  000318813359-01      O.H.      Daily Medical Equipment Distribution Center, Inc. 3/27/14     E0272
  000318813359-01      O.H.      Daily Medical Equipment Distribution Center, Inc. 3/27/14     E2602
  000318813359-01      O.H.      Daily Medical Equipment Distribution Center, Inc. 3/27/14     L0180
  000318813359-01      O.H.      Daily Medical Equipment Distribution Center, Inc. 3/27/14     L0627
  000318813359-01      O.H.      Daily Medical Equipment Distribution Center, Inc. 4/28/14     E0205
  000318813359-01      O.H.      Daily Medical Equipment Distribution Center, Inc. 4/28/14     E0730
  000318813359-01      O.H.      Daily Medical Equipment Distribution Center, Inc. 4/28/14     E1399
  000318813359-01      O.H.      Daily Medical Equipment Distribution Center, Inc. 5/25/14     E1399
  000318813359-01      O.H.      Daily Medical Equipment Distribution Center, Inc. 5/26/14     E0855
  000269091005-01      O.K.      Daily Medical Equipment Distribution Center, Inc. 1/2/13      E0730
  000269091005-01      O.K.      Daily Medical Equipment Distribution Center, Inc. 1/2/13      E1399
  000269091005-01      O.K.      Daily Medical Equipment Distribution Center, Inc. 1/2/13      L1399
  000274347897-02      O.S.      Daily Medical Equipment Distribution Center, Inc. 4/3/13      E0730
  000274347897-02      O.S.      Daily Medical Equipment Distribution Center, Inc. 4/3/13      E1399
  000274347897-02      O.S.      Daily Medical Equipment Distribution Center, Inc. 4/3/13      L1399
  000222116352-01      P.B.      Daily Medical Equipment Distribution Center, Inc. 11/22/11   E0855 CE
  000332167220-02      P.B.      Daily Medical Equipment Distribution Center, Inc. 6/30/14     E0190
  000332167220-02      P.B.      Daily Medical Equipment Distribution Center, Inc. 6/30/14     E0199
  000332167220-02      P.B.      Daily Medical Equipment Distribution Center, Inc. 6/30/14     E0217
  000332167220-02      P.B.      Daily Medical Equipment Distribution Center, Inc. 6/30/14     E0272
  000332167220-02      P.B.      Daily Medical Equipment Distribution Center, Inc. 6/30/14     E2602
  000332167220-02      P.B.      Daily Medical Equipment Distribution Center, Inc. 6/30/14     L0180
  000332167220-02      P.B.      Daily Medical Equipment Distribution Center, Inc. 6/30/14     L0627
  000332167220-02      P.B.      Daily Medical Equipment Distribution Center, Inc. 6/30/14     L3670
  000332167220-02      P.B.      Daily Medical Equipment Distribution Center, Inc. 8/14/14     E0205
  000332167220-02      P.B.      Daily Medical Equipment Distribution Center, Inc. 8/14/14     E0730



                                                   57                                            Exhibit 3
                                                                                                Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page497
                                                                            102of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7216
                                             3021  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                    Code
                      Initials                                                       Service
                                                                                                 Used
  000332167220-02      P.B.      Daily Medical Equipment Distribution Center, Inc.   8/14/14    E1399
  000336491030-04      P.B.      Daily Medical Equipment Distribution Center, Inc.   9/11/14    E0205
  000336491030-04      P.B.      Daily Medical Equipment Distribution Center, Inc.   9/11/14    E0730
  000336491030-04      P.B.      Daily Medical Equipment Distribution Center, Inc.   9/11/14    E1399
  000210211710-01      P.G.      Daily Medical Equipment Distribution Center, Inc.   9/12/11   L0637 LS
  000329912686-02      P.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14    E0190
  000329912686-02      P.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14    E0199
  000329912686-02      P.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14    E0217
  000329912686-02      P.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14    E0272
  000329912686-02      P.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14    E2602
  000329912686-02      P.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14    L0180
  000329912686-02      P.G.      Daily Medical Equipment Distribution Center, Inc.   5/30/14    L0627
  000329912686-02      P.G.      Daily Medical Equipment Distribution Center, Inc.   7/1/14     L0637
  000329912686-02      P.G.      Daily Medical Equipment Distribution Center, Inc.   7/14/14    E0205
  000329912686-02      P.G.      Daily Medical Equipment Distribution Center, Inc.   7/14/14    E0730
  000329912686-02      P.G.      Daily Medical Equipment Distribution Center, Inc.   7/14/14    E1399
  000235254398-03      Q.M.      Daily Medical Equipment Distribution Center, Inc.   2/17/12    E0217
  000235254398-03      Q.M.      Daily Medical Equipment Distribution Center, Inc.   2/17/12    E0238
  000235254398-03      Q.M.      Daily Medical Equipment Distribution Center, Inc.   2/17/12    E0272
  000235254398-03      Q.M.      Daily Medical Equipment Distribution Center, Inc.   2/17/12    E0943
  000235254398-03      Q.M.      Daily Medical Equipment Distribution Center, Inc.   2/17/12    E1399
  000235254398-03      Q.M.      Daily Medical Equipment Distribution Center, Inc.   2/17/12    E2602
  000235254398-03      Q.M.      Daily Medical Equipment Distribution Center, Inc.   2/17/12    L0174
  000235254398-03      Q.M.      Daily Medical Equipment Distribution Center, Inc.   2/17/12    L0629
  000300058708-02      R.A.      Daily Medical Equipment Distribution Center, Inc.   9/20/13    E0190
  000300058708-02      R.A.      Daily Medical Equipment Distribution Center, Inc.   9/20/13    E0272
  000300058708-02      R.A.      Daily Medical Equipment Distribution Center, Inc.   9/20/13    E2602
  000300058708-02      R.A.      Daily Medical Equipment Distribution Center, Inc.   9/20/13    L0174
  000300058708-02      R.A.      Daily Medical Equipment Distribution Center, Inc.   9/20/13    L0629
  000300058708-02      R.A.      Daily Medical Equipment Distribution Center, Inc.   9/24/13    E0205
  000300058708-02      R.A.      Daily Medical Equipment Distribution Center, Inc.   9/24/13    E0730
  000300058708-02      R.A.      Daily Medical Equipment Distribution Center, Inc.   9/24/13    E1399
  000231811167-01      R.B.      Daily Medical Equipment Distribution Center, Inc.   2/13/12    E0215
  000257408674-02      R.B.      Daily Medical Equipment Distribution Center, Inc.   9/3/12     E0215
  000257408674-02      R.B.      Daily Medical Equipment Distribution Center, Inc.   9/3/12     E0217
  000257408674-02      R.B.      Daily Medical Equipment Distribution Center, Inc.   9/3/12     E0272
  000257408674-02      R.B.      Daily Medical Equipment Distribution Center, Inc.   9/3/12     E1399
  000257408674-02      R.B.      Daily Medical Equipment Distribution Center, Inc.   9/3/12     E2602
  000257408674-02      R.B.      Daily Medical Equipment Distribution Center, Inc.   9/3/12     L0450
  000257408674-02      R.B.      Daily Medical Equipment Distribution Center, Inc.   9/3/12     L1399
  000257408674-02      R.B.      Daily Medical Equipment Distribution Center, Inc.   9/3/12     L1910
  000332353333-02      R.B.      Daily Medical Equipment Distribution Center, Inc.   7/7/14     E0190



                                                    58                                            Exhibit 3
                                                                                                 Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page498
                                                                            103of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7217
                                             3022  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000332353333-02      R.B.      Daily Medical Equipment Distribution Center, Inc.    7/7/14     E0199
  000332353333-02      R.B.      Daily Medical Equipment Distribution Center, Inc.    7/7/14     E0217
  000332353333-02      R.B.      Daily Medical Equipment Distribution Center, Inc.    7/7/14     E0272
  000332353333-02      R.B.      Daily Medical Equipment Distribution Center, Inc.    7/7/14     E2602
  000332353333-02      R.B.      Daily Medical Equipment Distribution Center, Inc.    7/7/14     L0180
  000332353333-02      R.B.      Daily Medical Equipment Distribution Center, Inc.    7/7/14     L0627
  000228675468-04      R.C.      Daily Medical Equipment Distribution Center, Inc.   1/13/12    E0205 AR
  000228675468-04      R.C.      Daily Medical Equipment Distribution Center, Inc.   1/13/12    E0730 EA
  000228675468-04      R.C.      Daily Medical Equipment Distribution Center, Inc.   1/13/12    E1399 AG
  000228675468-04      R.C.      Daily Medical Equipment Distribution Center, Inc.   1/13/12    E1399 CE
  000228675468-04      R.C.      Daily Medical Equipment Distribution Center, Inc.   1/13/12    E1399 LT
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.   7/30/12     E0272
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.   7/30/12     E1399
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.   7/30/12     L0174
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.   7/30/12     L0629
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.   7/30/12     L0943
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.   7/30/12     L3670
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.   7/30/12     E0217
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.    9/5/12     E0730
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.    9/5/12     E1399
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.   9/19/12     E0730
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.   9/19/12     E1399
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.   10/22/12   E0855 CE
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.   10/24/12    E1399
  000253427405-08      R.C.      Daily Medical Equipment Distribution Center, Inc.   10/24/12    L0637
  000349529163-01      R.D.      Daily Medical Equipment Distribution Center, Inc.   12/8/14     E0217
  000219416807-01      R.F.      Daily Medical Equipment Distribution Center, Inc.   10/31/11   E0205 HE
  000219416807-01      R.F.      Daily Medical Equipment Distribution Center, Inc.   10/31/11   E0730 EA
  000219416807-01      R.F.      Daily Medical Equipment Distribution Center, Inc.   10/31/11   E1399 CE
  000219416807-01      R.F.      Daily Medical Equipment Distribution Center, Inc.   10/31/11   E1399 LT
  000219416807-01      R.F.      Daily Medical Equipment Distribution Center, Inc.   10/31/11   E1399 SS
  000302201272-01      R.F.      Daily Medical Equipment Distribution Center, Inc.   11/18/13    E0190
  000302201272-01      R.F.      Daily Medical Equipment Distribution Center, Inc.   11/18/13    E0272
  000302201272-01      R.F.      Daily Medical Equipment Distribution Center, Inc.   11/18/13    E2602
  000302201272-01      R.F.      Daily Medical Equipment Distribution Center, Inc.   11/18/13    L0174
  000302201272-01      R.F.      Daily Medical Equipment Distribution Center, Inc.   11/18/13    L0629
  000247366354-04      R.G.      Daily Medical Equipment Distribution Center, Inc.   7/29/12     E0730
  000247366354-04      R.G.      Daily Medical Equipment Distribution Center, Inc.   7/29/12     E1399
  000273260975-03      R.H.      Daily Medical Equipment Distribution Center, Inc.   11/23/12    E0105
  000351508056-04      R.H.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    E0199
  000351508056-04      R.H.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    E0217
  000351508056-04      R.H.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    E0272



                                                    59                                             Exhibit 3
                                                                                                  Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page499
                                                                            104of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7218
                                             3023  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000351508056-04      R.H.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    E2602
  000351508056-04      R.H.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    L0180
  000351508056-04      R.H.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    L0943
  000351508056-04      R.H.      Daily Medical Equipment Distribution Center, Inc.   12/26/14    L3908
  000347740672-04      R.K.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     E0190
  000347740672-04      R.K.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     E0199
  000347740672-04      R.K.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     E0272
  000347740672-04      R.K.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     E2602
  000347740672-04      R.K.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     L0627
  000325088003-03      R.L.      Daily Medical Equipment Distribution Center, Inc.    6/9/14     E0199
  000325088003-03      R.L.      Daily Medical Equipment Distribution Center, Inc.    6/9/14     E0217
  000325088003-03      R.L.      Daily Medical Equipment Distribution Center, Inc.    6/9/14     E0272
  000325088003-03      R.L.      Daily Medical Equipment Distribution Center, Inc.    6/9/14     E2602
  000325088003-03      R.L.      Daily Medical Equipment Distribution Center, Inc.    6/9/14     L0180
  000325088003-03      R.L.      Daily Medical Equipment Distribution Center, Inc.    6/9/14     L0627
  000325088003-03      R.L.      Daily Medical Equipment Distribution Center, Inc.    6/9/14     L3670
  000222757569-03      R.M.      Daily Medical Equipment Distribution Center, Inc.   10/29/11    E0215
  000222757569-03      R.M.      Daily Medical Equipment Distribution Center, Inc.   10/29/11   E0272 GC
  000222757569-03      R.M.      Daily Medical Equipment Distribution Center, Inc.   10/29/11   E1399 RD
  000222757569-03      R.M.      Daily Medical Equipment Distribution Center, Inc.   10/29/11   L0629 RA
  000260300728-04      R.M.      Daily Medical Equipment Distribution Center, Inc.   9/21/12     E0272
  000260300728-04      R.M.      Daily Medical Equipment Distribution Center, Inc.   9/21/12    E1399 RD
  000260300728-04      R.M.      Daily Medical Equipment Distribution Center, Inc.   9/21/12    E2602 GE
  000260300728-04      R.M.      Daily Medical Equipment Distribution Center, Inc.   9/21/12     L0629
  000350188496-02      R.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     E0190
  000350188496-02      R.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     E0199
  000350188496-02      R.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     E0217
  000350188496-02      R.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     E0272
  000350188496-02      R.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     E2602
  000350188496-02      R.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     L0180
  000350188496-02      R.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     L0627
  000350188496-02      R.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/14     L3670
  000241171875-01      R.N.      Daily Medical Equipment Distribution Center, Inc.   4/17/12     L1820
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   5/12/14     E0190
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   5/12/14     E0199
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   5/12/14     E0217
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   5/12/14     E0272
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   5/12/14     E2602
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   5/12/14     L0180
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   5/12/14     L0627
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   6/10/14     L0637
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   6/16/14     E0855



                                                    60                                             Exhibit 3
                                                                                                  Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page500
                                                                            105of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7219
                                             3024  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     E0205
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     E0730
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   6/23/14     E1399
  000325446052-03      R.N.      Daily Medical Equipment Distribution Center, Inc.   6/27/14     L3671
  000321383770-03      R.P.      Daily Medical Equipment Distribution Center, Inc.    5/5/14     E0190
  000321383770-03      R.P.      Daily Medical Equipment Distribution Center, Inc.    5/5/14     E0199
  000321383770-03      R.P.      Daily Medical Equipment Distribution Center, Inc.    5/5/14     E0217
  000321383770-03      R.P.      Daily Medical Equipment Distribution Center, Inc.    5/5/14     E0272
  000321383770-03      R.P.      Daily Medical Equipment Distribution Center, Inc.    5/5/14     E2602
  000321383770-03      R.P.      Daily Medical Equipment Distribution Center, Inc.    5/5/14     L0180
  000321383770-03      R.P.      Daily Medical Equipment Distribution Center, Inc.    5/5/14     L0627
  000321383770-03      R.P.      Daily Medical Equipment Distribution Center, Inc.    5/5/14     L1820
  000348684820-03      R.P.      Daily Medical Equipment Distribution Center, Inc.   12/23/14    E0855
  000279091730-02      R.R.      Daily Medical Equipment Distribution Center, Inc.   3/15/13     E0217
  000279091730-02      R.R.      Daily Medical Equipment Distribution Center, Inc.   3/15/13     E0190
  000279091730-02      R.R.      Daily Medical Equipment Distribution Center, Inc.   3/15/13     E0272
  000279091730-02      R.R.      Daily Medical Equipment Distribution Center, Inc.   3/15/13     E0849
  000279091730-02      R.R.      Daily Medical Equipment Distribution Center, Inc.   3/15/13     E1399
  000279091730-02      R.R.      Daily Medical Equipment Distribution Center, Inc.   3/15/13     E2602
  000279091730-02      R.R.      Daily Medical Equipment Distribution Center, Inc.   3/15/13     L0629
  000279091730-02      R.R.      Daily Medical Equipment Distribution Center, Inc.   3/15/13     L1820
  000279091730-02      R.R.      Daily Medical Equipment Distribution Center, Inc.   3/19/13     E0215
  000279091730-02      R.R.      Daily Medical Equipment Distribution Center, Inc.   3/19/13     E0730
  000279091730-02      R.R.      Daily Medical Equipment Distribution Center, Inc.   3/19/13     E1399
  000279091730-02      R.R.      Daily Medical Equipment Distribution Center, Inc.   3/19/13     L1399
  000277166658-03      R.R.      Daily Medical Equipment Distribution Center, Inc.    8/9/13    L0637 NT
  000226323830-01      R.S.      Daily Medical Equipment Distribution Center, Inc.    1/7/12     E0205
  000226323830-01      R.S.      Daily Medical Equipment Distribution Center, Inc.    1/7/12     E0730
  000226323830-01      R.S.      Daily Medical Equipment Distribution Center, Inc.    1/7/12     E1399
  000226323830-01      R.S.      Daily Medical Equipment Distribution Center, Inc.   1/23/12    E0855 CE
  000335921029-05      R.S.      Daily Medical Equipment Distribution Center, Inc.   8/25/14     E0190
  000335921029-05      R.S.      Daily Medical Equipment Distribution Center, Inc.   8/25/14     E0199
  000335921029-05      R.S.      Daily Medical Equipment Distribution Center, Inc.   8/25/14     E0217
  000335921029-05      R.S.      Daily Medical Equipment Distribution Center, Inc.   8/25/14     E0272
  000335921029-05      R.S.      Daily Medical Equipment Distribution Center, Inc.   8/25/14     E2602
  000335921029-05      R.S.      Daily Medical Equipment Distribution Center, Inc.   8/25/14     L0180
  000335921029-05      R.S.      Daily Medical Equipment Distribution Center, Inc.   8/25/14     L0627
  000335921029-05      R.S.      Daily Medical Equipment Distribution Center, Inc.   8/25/14     L3670
  000223371030-04      R.T.      Daily Medical Equipment Distribution Center, Inc.   12/23/11    E0205
  000223371030-04      R.T.      Daily Medical Equipment Distribution Center, Inc.   12/23/11    E0730
  000223371030-04      R.T.      Daily Medical Equipment Distribution Center, Inc.   12/23/11    E1399
  000330822792-05      R.V.      Daily Medical Equipment Distribution Center, Inc.   7/11/14     E0217



                                                    61                                             Exhibit 3
                                                                                                  Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page501
                                                                            106of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7220
                                             3025  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                               Billing
                     Claimant                                                      Date of
  Claim Number                                      Retailer                                    Code
                      Initials                                                     Service
                                                                                                Used
  000231864117-01      S.A.      Daily Medical Equipment Distribution Center, Inc. 1/5/12      E0215
  000233025030-04      S.A.      Daily Medical Equipment Distribution Center, Inc. 5/4/12      L0637
  000267426575-03      S.A.      Daily Medical Equipment Distribution Center, Inc. 1/7/13      E0730
  000267426575-03      S.A.      Daily Medical Equipment Distribution Center, Inc. 1/7/13      E1399
  000202571360-01      S.B.      Daily Medical Equipment Distribution Center, Inc. 7/20/11    E0911 CE
  000217706332-01      S.B.      Daily Medical Equipment Distribution Center, Inc. 10/10/11    E0215
  000217706332-01      S.B.      Daily Medical Equipment Distribution Center, Inc. 12/7/11    E0205 AR
  000217706332-01      S.B.      Daily Medical Equipment Distribution Center, Inc. 12/7/11    E0730 EA
  000217706332-01      S.B.      Daily Medical Equipment Distribution Center, Inc. 12/7/11    E1399 AG
  000217706332-01      S.B.      Daily Medical Equipment Distribution Center, Inc. 12/7/11    E1399 CE
  000217706332-01      S.B.      Daily Medical Equipment Distribution Center, Inc. 12/7/11    E1399 LT
  000205525314-01      S.C.      Daily Medical Equipment Distribution Center, Inc. 8/23/11    E0855 CA
  000234510782-10      S.C.      Daily Medical Equipment Distribution Center, Inc. 2/27/12     E0272
  000234510782-10      S.C.      Daily Medical Equipment Distribution Center, Inc. 2/27/12     E1399
  000234510782-10      S.C.      Daily Medical Equipment Distribution Center, Inc. 2/27/12     E2602
  000234510782-10      S.C.      Daily Medical Equipment Distribution Center, Inc. 2/27/12     L0629
  000234510782-10      S.C.      Daily Medical Equipment Distribution Center, Inc. 3/30/12     E0215
  000242188001-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 5/1/12      E0217
  000242188001-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 5/1/12      E0272
  000242188001-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 5/1/12      E0943
  000242188001-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 5/1/12      E1399
  000242188001-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 5/1/12      E2602
  000242188001-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 5/1/12      L0174
  000242188001-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 5/1/12      L0629
  000242188001-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 5/1/12      L0943
  000242188001-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 5/1/12      L1820
  000242188001-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 5/4/12      E0730
  000242188001-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 5/4/12      E1399
  000259658291-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 10/8/12     E0190
  000259658291-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 10/8/12     L0174
  000259658291-02      S.C.      Daily Medical Equipment Distribution Center, Inc. 10/8/12     L0629
  000200057370-01      S.G.      Daily Medical Equipment Distribution Center, Inc. 6/23/11     L0637
  000226912202-03      S.G.      Daily Medical Equipment Distribution Center, Inc. 12/9/11    E0238 RI
  000226912202-03      S.G.      Daily Medical Equipment Distribution Center, Inc. 1/8/12     E0205 AR
  000226912202-03      S.G.      Daily Medical Equipment Distribution Center, Inc. 1/8/12     E0730 EA
  000226912202-03      S.G.      Daily Medical Equipment Distribution Center, Inc. 1/8/12     E1399 AG
  000226912202-03      S.G.      Daily Medical Equipment Distribution Center, Inc. 1/8/12     E1399 CE
  000226912202-03      S.G.      Daily Medical Equipment Distribution Center, Inc. 1/8/12     E1399 LT
  000260144555-03      S.M.      Daily Medical Equipment Distribution Center, Inc. 12/3/12     E1399
  000310004775-08      S.M.      Daily Medical Equipment Distribution Center, Inc. 1/27/14     E0205
  000310004775-08      S.M.      Daily Medical Equipment Distribution Center, Inc. 1/27/14     E0730
  000310004775-08      S.M.      Daily Medical Equipment Distribution Center, Inc. 1/27/14     E1399



                                                   62                                            Exhibit 3
                                                                                                Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page502
                                                                            107of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7221
                                             3026  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000310004775-08      S.M.      Daily Medical Equipment Distribution Center, Inc.   1/31/14     L3671
  000310004775-08      S.M.      Daily Medical Equipment Distribution Center, Inc.   3/17/14     L1832
  000345859532-02      S.M.      Daily Medical Equipment Distribution Center, Inc.   10/8/14     L0627
  000345859532-02      S.M.      Daily Medical Equipment Distribution Center, Inc.   10/8/14     L1820
  000334037926-01      S.M.      Daily Medical Equipment Distribution Center, Inc.   10/22/14    E0190
  000334037926-01      S.M.      Daily Medical Equipment Distribution Center, Inc.   10/22/14    E0199
  000334037926-01      S.M.      Daily Medical Equipment Distribution Center, Inc.   10/22/14    E0217
  000334037926-01      S.M.      Daily Medical Equipment Distribution Center, Inc.   10/22/14    E0272
  000334037926-01      S.M.      Daily Medical Equipment Distribution Center, Inc.   10/22/14    E1399
  000334037926-01      S.M.      Daily Medical Equipment Distribution Center, Inc.   10/22/14    E2602
  000334037926-01      S.M.      Daily Medical Equipment Distribution Center, Inc.   10/22/14    L0180
  000334037926-01      S.M.      Daily Medical Equipment Distribution Center, Inc.   10/22/14    L0627
  000334037926-01      S.M.      Daily Medical Equipment Distribution Center, Inc.   10/22/14    L0637
  000328335591-05      S.N.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     E0217
  000328335591-05      S.N.      Daily Medical Equipment Distribution Center, Inc.    7/8/14     L0637
  000328335591-05      S.N.      Daily Medical Equipment Distribution Center, Inc.   7/14/14     E0855
  000328335591-05      S.N.      Daily Medical Equipment Distribution Center, Inc.   7/18/14     E0205
  000328335591-05      S.N.      Daily Medical Equipment Distribution Center, Inc.   7/18/14     E0730
  000328335591-05      S.N.      Daily Medical Equipment Distribution Center, Inc.   7/18/14     E1399
  000328335591-05      S.N.      Daily Medical Equipment Distribution Center, Inc.   7/22/14     L3671
  000249722223-03      S.P.      Daily Medical Equipment Distribution Center, Inc.    7/2/12     E0272
  000249722223-03      S.P.      Daily Medical Equipment Distribution Center, Inc.    7/2/12     E1399
  000249722223-03      S.P.      Daily Medical Equipment Distribution Center, Inc.    7/2/12     E2602
  000249722223-03      S.P.      Daily Medical Equipment Distribution Center, Inc.    7/2/12     L0629
  000249722223-03      S.P.      Daily Medical Equipment Distribution Center, Inc.    8/9/12     L0637
  000259798970-01      S.P.      Daily Medical Equipment Distribution Center, Inc.   10/18/12    E0730
  000259798970-01      S.P.      Daily Medical Equipment Distribution Center, Inc.   10/18/12    E1399
  000259798970-01      S.P.      Daily Medical Equipment Distribution Center, Inc.   10/18/12    L1399
  000243212461-01      S.R.      Daily Medical Equipment Distribution Center, Inc.   5/28/12    E0730 TE
  000243212461-01      S.R.      Daily Medical Equipment Distribution Center, Inc.   5/28/12    E1399 AR
  000243212461-01      S.R.      Daily Medical Equipment Distribution Center, Inc.   5/28/12    E2602 RA
  000230866997-03      S.S.      Daily Medical Equipment Distribution Center, Inc.   3/13/12     E0205
  000230866997-03      S.S.      Daily Medical Equipment Distribution Center, Inc.   3/13/12     E0730
  000230866997-03      S.S.      Daily Medical Equipment Distribution Center, Inc.   3/13/12     E1310
  000230866997-03      S.S.      Daily Medical Equipment Distribution Center, Inc.   3/13/12     E1399
  000320405566-03      S.S.      Daily Medical Equipment Distribution Center, Inc.   3/25/14     MM043
  000275552313-01      S.W.      Daily Medical Equipment Distribution Center, Inc.   4/22/13     E0730
  000275552313-01      S.W.      Daily Medical Equipment Distribution Center, Inc.   4/22/13     E1399
  000230198268-13      T.F.      Daily Medical Equipment Distribution Center, Inc.    2/7/12     E0205
  000230198268-13      T.F.      Daily Medical Equipment Distribution Center, Inc.    2/7/12     E0730
  000230198268-13      T.F.      Daily Medical Equipment Distribution Center, Inc.    2/7/12     E1399
  000230198268-13      T.F.      Daily Medical Equipment Distribution Center, Inc.   2/13/12    L0637 LS



                                                    63                                             Exhibit 3
                                                                                                  Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page503
                                                                            108of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7222
                                             3027  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                   Code
                      Initials                                                       Service
                                                                                                 Used
  000222246324-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11   E0217
  000222246324-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11   E0272
  000222246324-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11   E0943
  000222246324-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11   E1399
  000222246324-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11   E2601
  000222246324-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11   L0174
  000222246324-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/15/11   L0629
  000222246324-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   11/10/11   E0855
  000304424526-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/16/13   E0190
  000304424526-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/16/13   E0272
  000304424526-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/16/13   E1399
  000304424526-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/16/13   E2602
  000304424526-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/16/13   L0174
  000304424526-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/16/13   L0629
  000304424526-03      T.G.      Daily Medical Equipment Distribution Center, Inc.   10/16/13   E0217
  000268316775-01      T.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/12    E0190
  000268316775-01      T.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/12    E0217
  000268316775-01      T.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/12    E0272
  000268316775-01      T.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/12    E1399
  000268316775-01      T.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/12    E2602
  000268316775-01      T.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/12    L0174
  000268316775-01      T.M.      Daily Medical Equipment Distribution Center, Inc.   12/3/12    L0629
  000318911807-02      T.M.      Daily Medical Equipment Distribution Center, Inc.    3/3/14    E0217
  000265868257-03      T.P.      Daily Medical Equipment Distribution Center, Inc.   11/23/12   E0730
  000265868257-03      T.P.      Daily Medical Equipment Distribution Center, Inc.   11/23/12   E1399
  000265868257-03      T.P.      Daily Medical Equipment Distribution Center, Inc.   11/23/12   L1399
  000239369580-03      T.V.      Daily Medical Equipment Distribution Center, Inc.   4/12/12    E0855
  000239369580-03      T.V.      Daily Medical Equipment Distribution Center, Inc.   4/30/12    E0730
  000239369580-03      T.V.      Daily Medical Equipment Distribution Center, Inc.   4/30/12    E1399
  000347516742-01      V.B.      Daily Medical Equipment Distribution Center, Inc.    1/7/15    E1399
  000347516742-01      V.B.      Daily Medical Equipment Distribution Center, Inc.    1/9/15    L3671
  000310889886-01      V.D.      Daily Medical Equipment Distribution Center, Inc.   3/17/14    E0205
  000310889886-01      V.D.      Daily Medical Equipment Distribution Center, Inc.   3/17/14    E0730
  000310889886-01      V.D.      Daily Medical Equipment Distribution Center, Inc.   3/17/14    E1399
  000310889886-01      V.D.      Daily Medical Equipment Distribution Center, Inc.   3/21/14    E0855
  000350443826-08      V.F.      Daily Medical Equipment Distribution Center, Inc.   11/10/14   E0190
  000350443826-08      V.F.      Daily Medical Equipment Distribution Center, Inc.   11/10/14   E0199
  000350443826-08      V.F.      Daily Medical Equipment Distribution Center, Inc.   11/10/14   E0272
  000350443826-08      V.F.      Daily Medical Equipment Distribution Center, Inc.   11/10/14   E2602
  000350443826-08      V.F.      Daily Medical Equipment Distribution Center, Inc.   11/10/14   L0180
  000350443826-08      V.F.      Daily Medical Equipment Distribution Center, Inc.   11/10/14   L0627
  000288255920-01      V.J.      Daily Medical Equipment Distribution Center, Inc.   8/27/13    E0855



                                                    64                                            Exhibit 3
                                                                                                 Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page504
                                                                            109of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7223
                                             3028  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000235783685-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   4/24/12     E0730
  000235783685-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   4/24/12     E1399
  000235783685-01      V.M.      Daily Medical Equipment Distribution Center, Inc.    7/4/12     L1832
  000254847312-07      V.M.      Daily Medical Equipment Distribution Center, Inc.   8/13/12     L0174
  000254847312-07      V.M.      Daily Medical Equipment Distribution Center, Inc.   8/13/12     L0629
  000254847312-07      V.M.      Daily Medical Equipment Distribution Center, Inc.   8/13/12     L0943
  000254847312-07      V.M.      Daily Medical Equipment Distribution Center, Inc.   8/13/12     L3670
  000254847312-07      V.M.      Daily Medical Equipment Distribution Center, Inc.   9/17/12     E0730
  000254847312-07      V.M.      Daily Medical Equipment Distribution Center, Inc.   9/17/12     E1399
  000254847312-07      V.M.      Daily Medical Equipment Distribution Center, Inc.   9/17/12     E2602
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     E0190
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     E0217
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     E0272
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     E1399
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     E2602
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     L0174
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     L0629
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   10/7/13     L3670
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   11/11/13    E0205
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   11/11/13    E0730
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   11/11/13    E1399
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   11/15/13    E0855
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   12/10/13    E1399
  000300353604-01      V.M.      Daily Medical Equipment Distribution Center, Inc.   12/16/13    L0637
  000220414874-02      V.P.      Daily Medical Equipment Distribution Center, Inc.   9/22/11    L1832 DA
  000220414874-02      V.P.      Daily Medical Equipment Distribution Center, Inc.   10/21/11    L0637
  000334986536-05      V.R.      Daily Medical Equipment Distribution Center, Inc.   10/7/14     L3908
  000334986536-05      V.R.      Daily Medical Equipment Distribution Center, Inc.   11/4/14     L0637
  000235846185-01      V.U.      Daily Medical Equipment Distribution Center, Inc.   4/13/12     E0205
  000235846185-01      V.U.      Daily Medical Equipment Distribution Center, Inc.   4/13/12     E0730
  000251143574-01      V.U.      Daily Medical Equipment Distribution Center, Inc.   7/17/12     E0217
  000251143574-01      V.U.      Daily Medical Equipment Distribution Center, Inc.   7/17/12     E0272
  000251143574-01      V.U.      Daily Medical Equipment Distribution Center, Inc.   7/17/12     E2602
  000251143574-01      V.U.      Daily Medical Equipment Distribution Center, Inc.   7/17/12     L0174
  000251143574-01      V.U.      Daily Medical Equipment Distribution Center, Inc.   7/17/12     L0629
  000251143574-01      V.U.      Daily Medical Equipment Distribution Center, Inc.   7/17/12     L1820
  000251143574-01      V.U.      Daily Medical Equipment Distribution Center, Inc.   7/20/12     E0730
  000251143574-01      V.U.      Daily Medical Equipment Distribution Center, Inc.   7/20/12     E1399
  000277062634-05      W.C.      Daily Medical Equipment Distribution Center, Inc.    3/6/13     E0190
  000277062634-05      W.C.      Daily Medical Equipment Distribution Center, Inc.    3/6/13     E0272
  000277062634-05      W.C.      Daily Medical Equipment Distribution Center, Inc.    3/6/13     E0730
  000277062634-05      W.C.      Daily Medical Equipment Distribution Center, Inc.    3/6/13     E1399



                                                    65                                             Exhibit 3
                                                                                                  Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page505
                                                                            110of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7224
                                             3029  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000277062634-05      W.C.      Daily Medical Equipment Distribution Center, Inc.    3/6/13     E2602
  000277062634-05      W.C.      Daily Medical Equipment Distribution Center, Inc.    3/6/13     L0174
  000277062634-05      W.C.      Daily Medical Equipment Distribution Center, Inc.    3/6/13     L0629
  000277062634-05      W.C.      Daily Medical Equipment Distribution Center, Inc.    3/6/13     L1399
  000277062634-05      W.C.      Daily Medical Equipment Distribution Center, Inc.   3/22/13     L0637
  000286036603-01      W.S.      Daily Medical Equipment Distribution Center, Inc.   7/15/13     E0730
  000286036603-01      W.S.      Daily Medical Equipment Distribution Center, Inc.   7/15/13     E1399
  000307969147-02      W.W.      Daily Medical Equipment Distribution Center, Inc.   12/16/13    E0190
  000307969147-02      W.W.      Daily Medical Equipment Distribution Center, Inc.   12/16/13    E0199
  000307969147-02      W.W.      Daily Medical Equipment Distribution Center, Inc.   12/16/13    E0282
  000307969147-02      W.W.      Daily Medical Equipment Distribution Center, Inc.   12/16/13    E2602
  000307969147-02      W.W.      Daily Medical Equipment Distribution Center, Inc.   12/16/13    L0629
  000307969147-02      W.W.      Daily Medical Equipment Distribution Center, Inc.   12/20/13    E0730
  000307969147-02      W.W.      Daily Medical Equipment Distribution Center, Inc.   12/20/13    E1399
  000209829729-01      Y.B.      Daily Medical Equipment Distribution Center, Inc.   10/13/11    E0855
  000209829729-01      Y.B.      Daily Medical Equipment Distribution Center, Inc.   10/13/11   L0637 LS
  000238008239-03      Y.J.      Daily Medical Equipment Distribution Center, Inc.   4/11/12    L1832 DA
  000238008239-03      Y.J.      Daily Medical Equipment Distribution Center, Inc.   4/24/12    L0637 LS
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     E0190
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     E0199
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     E0205
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     E0272
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     E0730
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     E1399
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     E2602
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     L0180
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     L0627
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.   6/18/14     L1820
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.    7/9/14     E0855
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.    7/9/14     L0637
  000328635131-15      Y.P.      Daily Medical Equipment Distribution Center, Inc.    9/5/14     L1832
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     E0190
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     E0199
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     E0217
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     E0272
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     E2602
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     L0180
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.    6/6/14     L0627
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.    7/8/14     L0637
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.   7/14/14     E0855
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.   7/18/14     E0205
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.   7/18/14     E0730



                                                    66                                             Exhibit 3
                                                                                                  Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page506
                                                                            111of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7225
                                             3030  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                                 Billing
                     Claimant                                                        Date of
  Claim Number                                       Retailer                                     Code
                      Initials                                                       Service
                                                                                                  Used
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.   7/18/14     E1399
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.   7/22/14     L3671
  000328335591-01      Y.V.      Daily Medical Equipment Distribution Center, Inc.   9/19/14     L3671
  000226476240-03      Z.D.      Daily Medical Equipment Distribution Center, Inc.   12/30/11   L1832 DA
  000283557304-03      Z.R.      Daily Medical Equipment Distribution Center, Inc.   4/22/13     E0190
  000283557304-03      Z.R.      Daily Medical Equipment Distribution Center, Inc.   4/22/13     E0215
  000283557304-03      Z.R.      Daily Medical Equipment Distribution Center, Inc.   4/22/13     E0272
  000283557304-03      Z.R.      Daily Medical Equipment Distribution Center, Inc.   4/22/13     E0730
  000283557304-03      Z.R.      Daily Medical Equipment Distribution Center, Inc.   4/22/13     E1399
  000283557304-03      Z.R.      Daily Medical Equipment Distribution Center, Inc.   4/22/13     E2602
  000283557304-03      Z.R.      Daily Medical Equipment Distribution Center, Inc.   4/22/13     L0629
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   8/30/11     E0217
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   8/30/11     E0272
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   8/30/11     E0943
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   8/30/11     E1399
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   8/30/11     E2601
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   8/30/11     L0629
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   8/30/11     L1810
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   8/30/11     L3652
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   8/30/11     L3908
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   9/20/11    E0855 CA
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   11/6/11    E0205 AR
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   11/6/11    E0730 EA
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   11/6/11    E1399 AG
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   11/6/11    E1399 CE
  000212080428-01      G.M.      Daily Medical Equipment Distribution Center, Inc.   11/6/11    E1399 LT
  000211353008-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   9/19/11     E0205
  000211353008-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   9/19/11     E0730
  000211353008-03      N.B.      Daily Medical Equipment Distribution Center, Inc.   9/19/11     E1399
  000317239069-02      Z.S.      Daily Medical Equipment Distribution Center, Inc.    4/4/14     L0637
  000430768903-02      C.C.               East 19 Medical Supply Corp.               1/10/17     E0205
  000430768903-02      C.C.               East 19 Medical Supply Corp.               1/10/17     E0730
  000430768903-02      C.C.               East 19 Medical Supply Corp.               1/10/17     E1399
  000439534347-01      C.R.               East 19 Medical Supply Corp.               12/22/16    E0215
  000438221202-01      D.S.               East 19 Medical Supply Corp.               12/13/16    E0215
  000435415450-07       J.C.              East 19 Medical Supply Corp.               11/24/16    E0190
  000435415450-07       J.C.              East 19 Medical Supply Corp.               11/24/16    E0215
  000435415450-07       J.C.              East 19 Medical Supply Corp.               11/24/16    E0272
  000435415450-07       J.C.              East 19 Medical Supply Corp.               11/24/16    E0274
  000435415450-07       J.C.              East 19 Medical Supply Corp.               11/24/16    E2619
  000435415450-07       J.C.              East 19 Medical Supply Corp.               11/24/16    L0180
  000435415450-07       J.C.              East 19 Medical Supply Corp.               11/24/16    L0627



                                                    67                                             Exhibit 3
                                                                                                  Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page507
                                                                            112of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7226
                                             3031  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000435415450-07      J.C.             East 19 Medical Supply Corp.          11/24/16    L1820
  000435415450-07      J.C.             East 19 Medical Supply Corp.          11/24/16    T5001
  000437662521-02      J.F.             East 19 Medical Supply Corp.          12/22/16    L3674
  000437662521-01      J.F.             East 19 Medical Supply Corp.           1/4/17     E0205
  000437662521-01      J.F.             East 19 Medical Supply Corp.           1/4/17     E0730
  000437662521-01      J.F.             East 19 Medical Supply Corp.           1/4/17     E1399
  000437662521-02      J.F.             East 19 Medical Supply Corp.           1/4/17     E0205
  000437662521-02      J.F.             East 19 Medical Supply Corp.           1/4/17     E0730
  000437662521-02      J.F.             East 19 Medical Supply Corp.           1/4/17     E1399
  000430768903-01      J.M.             East 19 Medical Supply Corp.          12/1/16     L3674
  000439534347-02      J.M.             East 19 Medical Supply Corp.          12/22/16    E0215
  000430768903-01      J.M.             East 19 Medical Supply Corp.          1/10/17     E1399
  000430768903-01      J.M.             East 19 Medical Supply Corp.          1/10/17     E0205
  000430768903-01      J.M.             East 19 Medical Supply Corp.          1/10/17     E0730
  000430768903-01      J.M.             East 19 Medical Supply Corp.          1/10/17     E1399
  000439534347-03      M.B.             East 19 Medical Supply Corp.          12/22/16    E0215
  000444684161-02      R.F.             East 19 Medical Supply Corp.           2/2/17     E0105
  000444684161-02      R.F.             East 19 Medical Supply Corp.           2/2/17     E0190
  000444684161-02      R.F.             East 19 Medical Supply Corp.           2/2/17     E0215
  000444684161-02      R.F.             East 19 Medical Supply Corp.           2/2/17     E0217
  000444684161-02      R.F.             East 19 Medical Supply Corp.           2/2/17     E0272
  000444684161-02      R.F.             East 19 Medical Supply Corp.           2/2/17     E0274
  000444684161-02      R.F.             East 19 Medical Supply Corp.           2/2/17     E2619
  000444684161-02      R.F.             East 19 Medical Supply Corp.           2/2/17     L0180
  000444684161-02      R.F.             East 19 Medical Supply Corp.           2/2/17     L0627
  000444684161-02      R.F.             East 19 Medical Supply Corp.           2/2/17     T5001
  000441929742-03      S.N.             East 19 Medical Supply Corp.           2/7/17     E0205
  000441929742-03      S.N.             East 19 Medical Supply Corp.           2/7/17     E0730
  000441929742-03      S.N.             East 19 Medical Supply Corp.           2/7/17     E1399
  000438301574-01      Y.S.             East 19 Medical Supply Corp.          12/20/16    E0215
  000427879127-01      C.F.                Gerritsen Medcare, Inc.            1/20/17     E0215
  000447043886-03      D.R.                Gerritsen Medcare, Inc.             3/3/17     E0190
  000447043886-03      D.R.                Gerritsen Medcare, Inc.             3/3/17     E1399
  000447043886-03      D.R.                Gerritsen Medcare, Inc.             3/3/17     L0172
  000447043886-03      D.R.                Gerritsen Medcare, Inc.             3/3/17     L0628
  000442352894-02      G.A.                Gerritsen Medcare, Inc.            2/24/17     E0190
  000442352894-02      G.A.                Gerritsen Medcare, Inc.            2/24/17     E1399
  000442352894-02      G.A.                Gerritsen Medcare, Inc.            2/24/17     L0627
  000430036384-02      H.H.                Gerritsen Medcare, Inc.            1/27/17     E0855
  000437014236-02      M.N.                Gerritsen Medcare, Inc.            1/27/17     E0205
  000437014236-02      M.N.                Gerritsen Medcare, Inc.            1/27/17     E0730
  000437014236-02      M.N.                Gerritsen Medcare, Inc.            1/27/17     E1399



                                                68                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page508
                                                                            113of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7227
                                             3032  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000437014236-02      M.N.                Gerritsen Medcare, Inc.            1/30/17     E0855
  000446269458-01      O.O.                Gerritsen Medcare, Inc.            2/24/17     E0190
  000446269458-01      O.O.                Gerritsen Medcare, Inc.            2/24/17     L0172
  000436119234-01      R.J.                Gerritsen Medcare, Inc.            1/27/17     L0488
  000436119234-01      R.J.                Gerritsen Medcare, Inc.            1/30/17     E0190
  000436119234-01      R.J.                Gerritsen Medcare, Inc.            1/30/17     E0215
  000436119234-01      R.J.                Gerritsen Medcare, Inc.            1/30/17     L0627
  000439922807-03      S.K.                Gerritsen Medcare, Inc.            1/27/17     E0190
  000439922807-03      S.K.                Gerritsen Medcare, Inc.            1/27/17     E1399
  000439922807-03      S.K.                Gerritsen Medcare, Inc.            1/27/17     L0172
  000439922807-03      S.K.                Gerritsen Medcare, Inc.            1/27/17     L0627
  000443538961-13      W.G.                Gerritsen Medcare, Inc.            1/31/17     E0190
  000443538961-13      W.G.                Gerritsen Medcare, Inc.            1/31/17     E1399
  000443538961-13      W.G.                Gerritsen Medcare, Inc.            1/31/17     L0172
  000443538961-13      W.G.                Gerritsen Medcare, Inc.            1/31/17     L0627
  000443538961-13      W.G.                Gerritsen Medcare, Inc.            1/31/17     L3675
  000429096448-01      A.L.             Helpful Medical Supply Corp.          10/3/16     L3763
  000419715734-08      A.R.             Helpful Medical Supply Corp.          10/5/16     E0849
  000419715734-08      A.R.             Helpful Medical Supply Corp.          10/5/16     E2612
  000419715734-08      A.R.             Helpful Medical Supply Corp.          10/5/16     E2614
  000421622077-02      C.C.             Helpful Medical Supply Corp.          11/14/16    E0184
  000421622077-02      C.C.             Helpful Medical Supply Corp.          11/14/16    E0190
  000421622077-02      C.C.             Helpful Medical Supply Corp.          11/14/16    E0215
  000421622077-02      C.C.             Helpful Medical Supply Corp.          11/14/16    E0274
  000421622077-02      C.C.             Helpful Medical Supply Corp.          11/14/16    E2612
  000421622077-02      C.C.             Helpful Medical Supply Corp.          11/14/16    E2614
  000421622077-02      C.C.             Helpful Medical Supply Corp.          11/14/16    L0174
  000421622077-02      C.C.             Helpful Medical Supply Corp.          11/14/16    L0627
  000421622077-02      C.C.             Helpful Medical Supply Corp.          11/14/16    T5001
  000366024487-03      C.R.             Helpful Medical Supply Corp.          6/16/15     E0855
  000366024487-03      C.R.             Helpful Medical Supply Corp.          6/24/15     L0632
  000417994852-01      D.G.             Helpful Medical Supply Corp.           9/2/16     E0855
  000371609918-02      D.S.             Helpful Medical Supply Corp.          7/16/15     E0215
  000371609918-02      D.S.             Helpful Medical Supply Corp.           8/6/15     L0632
  000371609918-02      D.S.             Helpful Medical Supply Corp.           8/6/15     L1831
  000414245530-01      D.V.             Helpful Medical Supply Corp.          5/24/16     L1832
  000414245530-01      D.V.             Helpful Medical Supply Corp.          5/24/16     L3671
  000387025273-01      E.C.             Helpful Medical Supply Corp.          10/27/15    E0855
  000389551176-01      F.V.             Helpful Medical Supply Corp.          11/6/15     L3960
  000389551176-01      F.V.             Helpful Medical Supply Corp.          12/11/15    E0855
  000389551176-01      F.V.             Helpful Medical Supply Corp.          12/11/15    L0632
  000422238881-01      H.F.             Helpful Medical Supply Corp.          7/25/16     E0215



                                                69                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page509
                                                                            114of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7228
                                             3033  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000423346170-01      H.K.             Helpful Medical Supply Corp.          8/1/16      E0215
  000422030627-01      K.G.             Helpful Medical Supply Corp.          7/15/16     L1904
  000422030627-01      K.G.             Helpful Medical Supply Corp.          8/31/16     E0855
  000370906273-04      K.J.             Helpful Medical Supply Corp.          6/17/15     L1831
  000370906273-04      K.J.             Helpful Medical Supply Corp.          6/17/15     L1904
  000370906273-02      K.J.             Helpful Medical Supply Corp.          7/20/15     E0731
  000370906273-02      K.J.             Helpful Medical Supply Corp.          7/20/15     E0762
  000370906273-02      K.J.             Helpful Medical Supply Corp.          7/20/15     E1399
  000429096448-08      K.S.             Helpful Medical Supply Corp.          11/8/16     E0855
  000429096448-08      K.S.             Helpful Medical Supply Corp.          11/8/16     L0632
  000429545857-06      L.K.             Helpful Medical Supply Corp.          11/2/16     L3674
  000413775529-03      L.M.             Helpful Medical Supply Corp.          5/19/16     L1832
  000413775529-03      L.M.             Helpful Medical Supply Corp.          5/19/16     L1904
  000413775529-03      L.M.             Helpful Medical Supply Corp.          5/19/16     L3671
  000420811804-01      L.M.             Helpful Medical Supply Corp.          10/4/16     L3674
  000420811804-01      L.M.             Helpful Medical Supply Corp.          11/7/16     E0200
  000420811804-01      L.M.             Helpful Medical Supply Corp.          11/7/16     E0217
  000420811804-01      L.M.             Helpful Medical Supply Corp.          11/7/16     E0731
  000420811804-01      L.M.             Helpful Medical Supply Corp.          11/7/16     E0762
  000420811804-01      L.M.             Helpful Medical Supply Corp.          11/7/16     E1300
  000420811804-01      L.M.             Helpful Medical Supply Corp.          11/7/16     E1399
  000416211522-02      M.B.             Helpful Medical Supply Corp.          7/29/16     L1832
  000416211522-02      M.B.             Helpful Medical Supply Corp.          7/29/16     L1904
  000415431006-02      O.D.             Helpful Medical Supply Corp.          8/16/16     L0632
  000421781097-02      R.B.             Helpful Medical Supply Corp.          8/10/16     E0184
  000421781097-02      R.B.             Helpful Medical Supply Corp.          8/10/16     E0190
  000421781097-02      R.B.             Helpful Medical Supply Corp.          8/10/16     E0215
  000421781097-02      R.B.             Helpful Medical Supply Corp.          8/10/16     E0217
  000421781097-02      R.B.             Helpful Medical Supply Corp.          8/10/16     E0274
  000421781097-02      R.B.             Helpful Medical Supply Corp.          8/10/16     E2612
  000421781097-02      R.B.             Helpful Medical Supply Corp.          8/10/16     L0174
  000421781097-02      R.B.             Helpful Medical Supply Corp.          8/10/16     L0627
  000421781097-02      R.B.             Helpful Medical Supply Corp.          8/10/16     L3671
  000421781097-02      R.B.             Helpful Medical Supply Corp.          8/10/16     T5001
  000370906273-03      R.J.             Helpful Medical Supply Corp.          6/16/15     L3960
  000370906273-03      R.J.             Helpful Medical Supply Corp.          8/5/15      E0855
  000370906273-03      R.J.             Helpful Medical Supply Corp.          8/5/15      L0632
  000370906273-03      R.J.             Helpful Medical Supply Corp.          8/5/15      L0632
  000369083712-02      R.W.             Helpful Medical Supply Corp.          7/16/15     E0215
  000412599887-02      T.F.             Helpful Medical Supply Corp.          8/2/16      L1832
  000412607392-02      A.B.                 Lenex Services, Inc.              5/17/16     E0190
  000412607392-02      A.B.                 Lenex Services, Inc.              5/17/16     E0215



                                                70                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page510
                                                                            115of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7229
                                             3034  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000412607392-02      A.B.                 Lenex Services, Inc.              5/17/16    L0633
  000352139349-03      A.C.                 Lenex Services, Inc.              1/12/15    E0190
  000352139349-03      A.C.                 Lenex Services, Inc.              1/12/15    E0215
  000352139349-03      A.C.                 Lenex Services, Inc.              1/12/15    L0633
  000352139349-03      A.C.                 Lenex Services, Inc.              1/12/15    L1820
  000389699156-03      A.C.                 Lenex Services, Inc.              10/21/15   E0190
  000389699156-03      A.C.                 Lenex Services, Inc.              10/21/15   E0272
  000389699156-03      A.C.                 Lenex Services, Inc.              10/21/15   E1399
  000389699156-03      A.C.                 Lenex Services, Inc.              10/21/15   L0172
  000389699156-03      A.C.                 Lenex Services, Inc.              10/21/15   L0633
  000344778261-02      A.D.                 Lenex Services, Inc.              11/3/14    E0205
  000344778261-02      A.D.                 Lenex Services, Inc.              11/3/14    E0745
  000344778261-02      A.D.                 Lenex Services, Inc.              11/3/14    E1399
  000384371126-04      A.D.                 Lenex Services, Inc.              9/21/15    E0190
  000384371126-04      A.D.                 Lenex Services, Inc.              9/21/15    E0215
  000384371126-04      A.D.                 Lenex Services, Inc.              9/21/15    E2619
  000384371126-04      A.D.                 Lenex Services, Inc.              9/21/15    L0172
  000384371126-04      A.D.                 Lenex Services, Inc.              9/21/15    L0633
  000414650143-01      A.F.                 Lenex Services, Inc.               6/1/16    E0190
  000414650143-01      A.F.                 Lenex Services, Inc.               6/1/16    E0215
  000414650143-01      A.F.                 Lenex Services, Inc.               6/1/16    L0633
  000433243474-02      A.G.                 Lenex Services, Inc.              11/4/16    E0190
  000433243474-02      A.G.                 Lenex Services, Inc.              11/4/16    E0215
  000433243474-02      A.G.                 Lenex Services, Inc.              11/4/16    L0633
  000391113973-01      A.J.                 Lenex Services, Inc.              1/18/16    E0849
  000431270420-01      A.J.                 Lenex Services, Inc.              10/18/16   E2619
  000431270420-01      A.J.                 Lenex Services, Inc.              10/18/16   L0172
  000431270420-01      A.J.                 Lenex Services, Inc.              10/18/16   L0633
  000431270420-01      A.J.                 Lenex Services, Inc.              10/18/16   L1399
  000343663134-03      A.K.                 Lenex Services, Inc.              11/18/14   E0849
  000368039236-02      A.K.                 Lenex Services, Inc.              5/11/15    E0190
  000368039236-02      A.K.                 Lenex Services, Inc.              5/11/15    E0215
  000368039236-02      A.K.                 Lenex Services, Inc.              5/11/15    L0633
  000368039236-02      A.K.                 Lenex Services, Inc.              5/11/15    L1820
  000411877913-14      A.M.                 Lenex Services, Inc.              5/27/16    E0215
  000411877913-14      A.M.                 Lenex Services, Inc.              5/27/16    E2619
  000411877913-14      A.M.                 Lenex Services, Inc.              5/27/16    L0172 2
  000411877913-14      A.M.                 Lenex Services, Inc.              5/27/16    L0633
  000421912577-02      A.M.                 Lenex Services, Inc.              7/28/16    E0215
  000372659986-01      A.N.                 Lenex Services, Inc.              6/26/15    E0190
  000372659986-01      A.N.                 Lenex Services, Inc.              6/26/15    E0215
  000372659986-01      A.N.                 Lenex Services, Inc.              6/26/15    L0633



                                                71                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page511
                                                                            116of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7230
                                             3035  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000372659986-01      A.N.                 Lenex Services, Inc.              6/26/15     L1906
  000418446761-01      A.N.                 Lenex Services, Inc.               7/1/16     E0190
  000418446761-01      A.N.                 Lenex Services, Inc.               7/1/16     E0272
  000418446761-01      A.N.                 Lenex Services, Inc.               7/1/16     E1399
  000418446761-01      A.N.                 Lenex Services, Inc.               7/1/16     L0172
  000418446761-01      A.N.                 Lenex Services, Inc.               7/1/16     L0633
  000418446761-01      A.N.                 Lenex Services, Inc.               7/1/16     L3670
  000418446761-01      A.N.                 Lenex Services, Inc.               8/2/16     E0205
  000418446761-01      A.N.                 Lenex Services, Inc.               8/2/16     E0745
  000380998640-03      A.P.                 Lenex Services, Inc.               9/2/15     E0190
  000380998640-03      A.P.                 Lenex Services, Inc.               9/2/15     E0215
  000380998640-03      A.P.                 Lenex Services, Inc.               9/2/15     L0633
  000381665645-02      A.P.                 Lenex Services, Inc.               9/8/15     E0190
  000381665645-02      A.P.                 Lenex Services, Inc.               9/8/15     E0215
  000381665645-02      A.P.                 Lenex Services, Inc.               9/8/15     L0172
  000381665645-02      A.P.                 Lenex Services, Inc.               9/8/15     L0633
  000411877913-05      A.R.                 Lenex Services, Inc.              5/13/16     E0190
  000411877913-05      A.R.                 Lenex Services, Inc.              5/13/16     E0215
  000411877913-05      A.R.                 Lenex Services, Inc.              5/13/16     L0172
  000411877913-05      A.R.                 Lenex Services, Inc.              5/13/16     L0633
  000431314756-01      A.R.                 Lenex Services, Inc.              10/4/16     E0190
  000431314756-01      A.R.                 Lenex Services, Inc.              10/4/16     E0272
  000431314756-01      A.R.                 Lenex Services, Inc.              10/4/16     E1399
  000431314756-01      A.R.                 Lenex Services, Inc.              10/4/16     L0172
  000431314756-01      A.R.                 Lenex Services, Inc.              10/4/16     L0633
  000371957242-01      A.S.                 Lenex Services, Inc.              6/12/15     E0190
  000371957242-01      A.S.                 Lenex Services, Inc.              6/12/15     E2619
  000371957242-01      A.S.                 Lenex Services, Inc.              6/12/15     L0172
  000371957242-01      A.S.                 Lenex Services, Inc.              6/12/15     L0633
  000418268397-01      A.S.                 Lenex Services, Inc.               7/1/16     E0215
  000418268397-02      A.S.                 Lenex Services, Inc.               7/1/16     E0215
  000418268397-02      A.S.                 Lenex Services, Inc.               7/1/16     E2619
  000418268397-02      A.S.                 Lenex Services, Inc.               7/1/16     L0172
  000418268397-02      A.S.                 Lenex Services, Inc.               7/1/16     L0633
  000394487797-02      B.B.                 Lenex Services, Inc.              12/10/15    E0215
  000394487797-02      B.B.                 Lenex Services, Inc.              4/12/16     E1399
  000391445368-01      B.C.                 Lenex Services, Inc.              12/11/15    E0215
  000349206425-02      B.G.                 Lenex Services, Inc.              11/28/14    E0190
  000349206425-02      B.G.                 Lenex Services, Inc.              11/28/14    E0215
  000349206425-02      B.G.                 Lenex Services, Inc.              11/28/14    E0272
  000349206425-02      B.G.                 Lenex Services, Inc.              11/28/14    E1399
  000349206425-02      B.G.                 Lenex Services, Inc.              11/28/14    L0172



                                                72                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page512
                                                                            117of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7231
                                             3036  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000349206425-02      B.G.                 Lenex Services, Inc.              11/28/14    L0633
  000349206425-02      B.G.                 Lenex Services, Inc.              11/28/14    L1820
  000349206425-02      B.G.                 Lenex Services, Inc.              11/28/14    L3908
  000419605521-02      B.R.                 Lenex Services, Inc.               8/1/16     E0215
  000419605521-02      B.R.                 Lenex Services, Inc.               8/1/16     L0172
  000419605521-02      B.R.                 Lenex Services, Inc.               8/1/16     L0633
  000404744260-02      C.A.                 Lenex Services, Inc.              3/17/16     E0215
  000404744260-02      C.A.                 Lenex Services, Inc.               5/5/16     E0205
  000404744260-02      C.A.                 Lenex Services, Inc.               5/5/16     E0745
  000404744260-02      C.A.                 Lenex Services, Inc.               5/5/16     E1399
  000330257569-01      C.B.                 Lenex Services, Inc.              7/15/14    L3800 ST
  000427222138-01      C.B.                 Lenex Services, Inc.              10/7/16     E0205
  000427222138-01      C.B.                 Lenex Services, Inc.              10/7/16     E0745
  000427222138-01      C.B.                 Lenex Services, Inc.              10/7/16     E1399
  000421260992-02      C.C.                 Lenex Services, Inc.               9/1/16     E0190
  000421260992-02      C.C.                 Lenex Services, Inc.               9/1/16     E0272
  000421260992-02      C.C.                 Lenex Services, Inc.               9/1/16     E1399
  000421260992-02      C.C.                 Lenex Services, Inc.               9/1/16     L0633
  000384371126-02      C.D.                 Lenex Services, Inc.              9/21/15     E0190
  000384371126-02      C.D.                 Lenex Services, Inc.              9/21/15     E0215
  000384371126-02      C.D.                 Lenex Services, Inc.              9/21/15     E2619
  000384371126-02      C.D.                 Lenex Services, Inc.              9/21/15     L0172
  000384371126-02      C.D.                 Lenex Services, Inc.              9/21/15     L0633
  000410822704-04      C.F.                 Lenex Services, Inc.              5/23/16     E0215
  000410822704-04      C.F.                 Lenex Services, Inc.              5/23/16     E2619
  000410822704-04      C.F.                 Lenex Services, Inc.              5/23/16     L0172
  000410822704-04      C.F.                 Lenex Services, Inc.              5/23/16     L0633
  000424380764-02      C.F.                 Lenex Services, Inc.              8/11/16     E0190
  000424380764-02      C.F.                 Lenex Services, Inc.              8/11/16     E0215
  000424380764-02      C.F.                 Lenex Services, Inc.              8/11/16     E0272
  000424380764-02      C.F.                 Lenex Services, Inc.              8/11/16     E1399
  000424380764-02      C.F.                 Lenex Services, Inc.              8/11/16     E2619
  000424380764-02      C.F.                 Lenex Services, Inc.              8/11/16     L0172
  000424380764-02      C.F.                 Lenex Services, Inc.              8/11/16     L0490
  000424380764-02      C.F.                 Lenex Services, Inc.              10/3/16     E0205
  000424380764-02      C.F.                 Lenex Services, Inc.              10/3/16     E0745
  000424380764-02      C.F.                 Lenex Services, Inc.              10/3/16     E1399
  000389699156-02      C.H.                 Lenex Services, Inc.              10/20/15    E0190
  000389699156-02      C.H.                 Lenex Services, Inc.              10/20/15    E0215
  000389699156-02      C.H.                 Lenex Services, Inc.              10/20/15    L0172
  000389699156-02      C.H.                 Lenex Services, Inc.              10/20/15    L0633
  000389699156-02      C.H.                 Lenex Services, Inc.              11/16/15    E1300



                                                73                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page513
                                                                            118of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7232
                                             3037  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000410017206-01      C.K.                 Lenex Services, Inc.              4/21/16     E0190
  000410017206-01      C.K.                 Lenex Services, Inc.              4/21/16     E0215
  000410017206-01      C.K.                 Lenex Services, Inc.              4/21/16     E2619
  000410017206-01      C.K.                 Lenex Services, Inc.              4/21/16     L0172 2
  000410017206-01      C.K.                 Lenex Services, Inc.              4/21/16     L0633
  000410017206-01      C.K.                 Lenex Services, Inc.               6/1/16     E0205
  000410017206-01      C.K.                 Lenex Services, Inc.               6/1/16     E0745
  000410017206-01      C.K.                 Lenex Services, Inc.               6/1/16     E1399
  000398510503-01      C.M.                 Lenex Services, Inc.              1/28/16     E0215
  000398510503-01      C.M.                 Lenex Services, Inc.              1/28/16     E0272
  000398510503-01      C.M.                 Lenex Services, Inc.              1/28/16     E1399
  000398510503-01      C.M.                 Lenex Services, Inc.              1/28/16     L0633
  000395482516-02      C.R.                 Lenex Services, Inc.              1/20/16     E0190
  000395482516-02      C.R.                 Lenex Services, Inc.              1/20/16     E0215
  000395482516-02      C.R.                 Lenex Services, Inc.              1/20/16     L0633
  000371035700-01      C.S.                 Lenex Services, Inc.               8/7/15     E0205
  000371035700-01      C.S.                 Lenex Services, Inc.               8/7/15     E0745
  000371035700-01      C.S.                 Lenex Services, Inc.               8/7/15     E1399
  000423141373-06      C.S.                 Lenex Services, Inc.              8/15/16     E0215
  000423141373-06      C.S.                 Lenex Services, Inc.              8/15/16     L0633
  000320897142-02      C.V.                 Lenex Services, Inc.              6/12/14     E0205
  000320897142-02      C.V.                 Lenex Services, Inc.              6/12/14     E0745
  000320897142-02      C.V.                 Lenex Services, Inc.              6/12/14     E1399
  000388296567-01      D.A.                 Lenex Services, Inc.              10/1/15     E0190
  000388296567-01      D.A.                 Lenex Services, Inc.              10/1/15     E0215
  000388296567-01      D.A.                 Lenex Services, Inc.              10/1/15     L0633
  000429369788-01      D.C.                 Lenex Services, Inc.              9/13/16     E0190
  000429369788-01      D.C.                 Lenex Services, Inc.              9/13/16     E0215
  000429369788-01      D.C.                 Lenex Services, Inc.              9/13/16     L0172
  000429369788-01      D.C.                 Lenex Services, Inc.              9/13/16     L0633
  000429369788-01      D.C.                 Lenex Services, Inc.              10/28/16    E0205
  000429369788-01      D.C.                 Lenex Services, Inc.              10/28/16    E0745
  000429369788-01      D.C.                 Lenex Services, Inc.              10/28/16    E1399
  000424380764-01      D.F.                 Lenex Services, Inc.              8/31/16    E1300 WH
  000424380764-01      D.F.                 Lenex Services, Inc.              10/3/16     E0205
  000424380764-01      D.F.                 Lenex Services, Inc.              10/3/16     E0745
  000424380764-01      D.F.                 Lenex Services, Inc.              10/3/16     E1399
  000414265363-03      D.G.                 Lenex Services, Inc.              5/23/16     E0215
  000414265363-03      D.G.                 Lenex Services, Inc.              5/23/16     E2619
  000414265363-03      D.G.                 Lenex Services, Inc.              5/23/16     L0172 2
  000414265363-03      D.G.                 Lenex Services, Inc.              5/23/16     L0633
  000415022078-01      D.O.                 Lenex Services, Inc.              7/14/16     E0190



                                                74                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page514
                                                                            119of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7233
                                             3038  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000415022078-01      D.O.                 Lenex Services, Inc.              7/14/16     E0215
  000415022078-01      D.O.                 Lenex Services, Inc.              7/14/16     L0633
  000397117300-02      D.P.                 Lenex Services, Inc.              1/12/16     E0190
  000397117300-02      D.P.                 Lenex Services, Inc.              1/12/16     E0215
  000397117300-02      D.P.                 Lenex Services, Inc.              1/12/16     L0633
  000435700034-02      D.S.                 Lenex Services, Inc.              11/7/16     E0190
  000435700034-02      D.S.                 Lenex Services, Inc.              11/7/16     E0272
  000435700034-02      D.S.                 Lenex Services, Inc.              11/7/16     E1399
  000435700034-02      D.S.                 Lenex Services, Inc.              11/7/16     L0172 2
  000435700034-02      D.S.                 Lenex Services, Inc.              11/7/16     L0633
  000435700034-02      D.S.                 Lenex Services, Inc.              11/7/16     L1820
  000334473014-02      D.Z.                 Lenex Services, Inc.               8/4/14     E0190
  000334473014-02      D.Z.                 Lenex Services, Inc.               8/4/14     E0215
  000334473014-02      D.Z.                 Lenex Services, Inc.               8/4/14     L0633
  000414080325-01      E.G.                 Lenex Services, Inc.              5/31/16     E0215
  000414080325-01      E.G.                 Lenex Services, Inc.              5/31/16     E1399
  000414080325-01      E.G.                 Lenex Services, Inc.              5/31/16     L0172
  000414080325-01      E.G.                 Lenex Services, Inc.              5/31/16     L0633
  000340470459-02      E.H.                 Lenex Services, Inc.              10/27/14    E0205
  000340470459-02      E.H.                 Lenex Services, Inc.              10/27/14    E0745
  000340470459-02      E.H.                 Lenex Services, Inc.              10/27/14    E1399
  000404014201-02      E.R.                 Lenex Services, Inc.              3/29/16     E0849
  000356080713-01      F.C.                 Lenex Services, Inc.              3/30/15     E0205
  000356080713-01      F.C.                 Lenex Services, Inc.              3/30/15     E1399
  000433226065-01      F.F.                 Lenex Services, Inc.              11/1/16     E0190
  000433226065-01      F.F.                 Lenex Services, Inc.              11/1/16     E0215
  000433226065-01      F.F.                 Lenex Services, Inc.              11/1/16     E0272
  000433226065-01      F.F.                 Lenex Services, Inc.              11/1/16     E1399
  000433226065-01      F.F.                 Lenex Services, Inc.              11/1/16     L0172
  000433226065-01      F.F.                 Lenex Services, Inc.              11/1/16     L0490
  000433226065-01      F.F.                 Lenex Services, Inc.              11/1/16     L1820
  000359770723-02      F.M.                 Lenex Services, Inc.              3/24/15     E0215
  000359770723-02      F.M.                 Lenex Services, Inc.              3/24/15     L0633
  000371071440-01      G.A.                 Lenex Services, Inc.               6/5/15     E0190
  000371071440-01      G.A.                 Lenex Services, Inc.               6/5/15     E0215
  000371071440-01      G.A.                 Lenex Services, Inc.               6/5/15     E0272
  000371071440-01      G.A.                 Lenex Services, Inc.               6/5/15     E1399
  000371071440-01      G.A.                 Lenex Services, Inc.               6/5/15    E1399 CA
  000371071440-01      G.A.                 Lenex Services, Inc.               6/5/15     L0172 2
  000371071440-01      G.A.                 Lenex Services, Inc.               6/5/15     L0490
  000342649720-01      G.J.                 Lenex Services, Inc.              10/22/14    E0205
  000342649720-01      G.J.                 Lenex Services, Inc.              10/22/14    E0745



                                                75                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page515
                                                                            120of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7234
                                             3039  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000342649720-01      G.J.                 Lenex Services, Inc.              10/22/14   E1399
  000346336225-02      G.J.                 Lenex Services, Inc.              11/24/14   E0849
  000405943853-01      G.O.                 Lenex Services, Inc.              6/24/16    E0205
  000405943853-01      G.O.                 Lenex Services, Inc.              6/24/16    E0745
  000405943853-01      G.O.                 Lenex Services, Inc.              6/24/16    E1399
  000383952868-01      H.A.                 Lenex Services, Inc.              9/24/15    E0190
  000383952868-01      H.A.                 Lenex Services, Inc.              9/24/15    E0215
  000383952868-01      H.A.                 Lenex Services, Inc.              9/24/15    E2619
  000383952868-01      H.A.                 Lenex Services, Inc.              9/24/15    L0172
  000383952868-01      H.A.                 Lenex Services, Inc.              9/24/15    L0633
  000383952868-01      H.A.                 Lenex Services, Inc.              9/24/15    L1820
  000323628016-05      I.B.                 Lenex Services, Inc.              5/13/14    E0190
  000323628016-05      I.B.                 Lenex Services, Inc.              5/13/14    E0215
  000323628016-05      I.B.                 Lenex Services, Inc.              5/13/14    L1820
  000342660370-01       I.L.                Lenex Services, Inc.              10/7/14    E0190
  000342660370-01       I.L.                Lenex Services, Inc.              10/7/14    E0215
  000342660370-01       I.L.                Lenex Services, Inc.              10/7/14    L0172
  000342660370-01       I.L.                Lenex Services, Inc.              10/7/14    L0633
  000342660370-01       I.L.                Lenex Services, Inc.              1/26/15    E0849
  000380998640-02       I.L.                Lenex Services, Inc.               9/2/15    E0190
  000380998640-02       I.L.                Lenex Services, Inc.               9/2/15    E0215
  000380998640-02       I.L.                Lenex Services, Inc.               9/2/15    L0633
  000344859087-02      I.N.                 Lenex Services, Inc.              10/10/14   E0190
  000344859087-02      I.N.                 Lenex Services, Inc.              10/10/14   E0215
  000344859087-02      I.N.                 Lenex Services, Inc.              10/10/14   E0272
  000344859087-02      I.N.                 Lenex Services, Inc.              10/10/14   E1399
  000344859087-02      I.N.                 Lenex Services, Inc.              10/10/14   E2619
  000344859087-02      I.N.                 Lenex Services, Inc.              10/10/14   L0172 2
  000344859087-02      I.N.                 Lenex Services, Inc.              10/10/14   L0633
  000344859087-02      I.N.                 Lenex Services, Inc.              10/10/14   L1820
  000344859087-02      I.N.                 Lenex Services, Inc.              10/10/14   L3710
  000401711544-04      I.W.                 Lenex Services, Inc.              4/26/16    E0215
  000401711544-04      I.W.                 Lenex Services, Inc.              4/26/16    E2619
  000401711544-04      I.W.                 Lenex Services, Inc.              4/26/16    L0633
  000333014751-02      J.B.                 Lenex Services, Inc.              7/22/14    E0190
  000333014751-02      J.B.                 Lenex Services, Inc.              7/22/14    E0215
  000333014751-02      J.B.                 Lenex Services, Inc.              7/22/14    L0633
  000333014751-02      J.B.                 Lenex Services, Inc.              7/22/14    L1820
  000333014751-02      J.B.                 Lenex Services, Inc.              10/14/14   E1399
  000344894068-02      J.C.                 Lenex Services, Inc.              10/6/14    E0190
  000344894068-02      J.C.                 Lenex Services, Inc.              10/6/14    E0272
  000344894068-02      J.C.                 Lenex Services, Inc.              10/6/14    E1399



                                                76                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page516
                                                                            121of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7235
                                             3040  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000344894068-02      J.C.                 Lenex Services, Inc.              10/6/14    L0172 2
  000344894068-02      J.C.                 Lenex Services, Inc.              10/6/14    L0633
  000340091388-02      J.F.                 Lenex Services, Inc.              9/3/14     E0190
  000340091388-02      J.F.                 Lenex Services, Inc.              9/3/14     E0215
  000340091388-02      J.F.                 Lenex Services, Inc.              9/3/14     L0172
  000340091388-02      J.F.                 Lenex Services, Inc.              9/3/14     L0633
  000406134841-01      J.F.                 Lenex Services, Inc.              3/28/16    E0190
  000406134841-01      J.F.                 Lenex Services, Inc.              3/28/16    E0215
  000406134841-01      J.F.                 Lenex Services, Inc.              3/28/16    L0172
  000406134841-01      J.F.                 Lenex Services, Inc.              3/28/16    L0633
  000406134841-01      J.F.                 Lenex Services, Inc.              3/28/16    L1820
  000408360519-02      J.G.                 Lenex Services, Inc.              4/14/16    E0190
  000408360519-02      J.G.                 Lenex Services, Inc.              4/14/16    E0215
  000408360519-02      J.G.                 Lenex Services, Inc.              4/14/16    E2619
  000408360519-02      J.G.                 Lenex Services, Inc.              4/14/16    L0172
  000408360519-02      J.G.                 Lenex Services, Inc.              4/14/16    L0633
  000408360519-02      J.G.                 Lenex Services, Inc.              5/11/16    E0205
  000408360519-02      J.G.                 Lenex Services, Inc.              5/11/16    E0745
  000408360519-02      J.G.                 Lenex Services, Inc.              5/11/16    E0849
  000408360519-02      J.G.                 Lenex Services, Inc.              5/11/16    E1399
  000411877913-03      J.M.                 Lenex Services, Inc.              5/13/16    E0215
  000411877913-03      J.M.                 Lenex Services, Inc.              5/13/16    L0172
  000411877913-03      J.M.                 Lenex Services, Inc.              5/13/16    L0633
  000411877913-03      J.M.                 Lenex Services, Inc.              5/13/16    L1820
  000411877913-03      J.M.                 Lenex Services, Inc.              7/18/16    E2619
  000423949056-01      J.N.                 Lenex Services, Inc.              8/17/16    E0190
  000423949056-01      J.N.                 Lenex Services, Inc.              8/17/16    E0215
  000423949056-01      J.N.                 Lenex Services, Inc.              8/17/16    L0172
  000368519443-01      J.P.                 Lenex Services, Inc.              10/2/15    E1300
  000394495625-02      J.P.                 Lenex Services, Inc.              2/19/16    E0205
  000394495625-02      J.P.                 Lenex Services, Inc.              2/19/16    E1399
  000320424492-01      J.R.                 Lenex Services, Inc.              4/4/14     E0190
  000320424492-01      J.R.                 Lenex Services, Inc.              4/4/14     E0215
  000320424492-01      J.R.                 Lenex Services, Inc.              4/4/14     L0172
  000320424492-01      J.R.                 Lenex Services, Inc.              4/4/14     L0633
  000320424492-01      J.R.                 Lenex Services, Inc.              4/4/14     L3710
  000357985316-01      J.R.                 Lenex Services, Inc.              3/16/15    E0190
  000357985316-01      J.R.                 Lenex Services, Inc.              3/16/15    E0215
  000357985316-01      J.R.                 Lenex Services, Inc.              3/16/15    L0633
  000420015075-01      J.S.                 Lenex Services, Inc.              7/13/16    E0190
  000420015075-01      J.S.                 Lenex Services, Inc.              7/13/16    E0215
  000420015075-01      J.S.                 Lenex Services, Inc.              7/13/16    L0172



                                                77                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page517
                                                                            122of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7236
                                             3041  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000420015075-01      J.S.                 Lenex Services, Inc.              7/13/16    L0633
  000427121009-01      J.S.                 Lenex Services, Inc.              10/7/16    E0205
  000427121009-01      J.S.                 Lenex Services, Inc.              10/7/16    E0745
  000427121009-01      J.S.                 Lenex Services, Inc.              10/7/16    E1399
  000341679108-01      J.W.                 Lenex Services, Inc.              10/31/14   E0205
  000341679108-01      J.W.                 Lenex Services, Inc.              10/31/14   E0745
  000341679108-01      J.W.                 Lenex Services, Inc.              10/31/14   E1399
  000401711544-02      J.W.                 Lenex Services, Inc.              2/26/16    E0215
  000401711544-02      J.W.                 Lenex Services, Inc.              2/26/16    E2619
  000401711544-02      J.W.                 Lenex Services, Inc.              2/26/16    L0633
  000401711544-02      J.W.                 Lenex Services, Inc.              4/14/16    E0849
  000424780021-01      J.W.                 Lenex Services, Inc.              8/26/16    E0215
  000424780021-01      J.W.                 Lenex Services, Inc.              8/26/16    L0172
  000424780021-01      J.W.                 Lenex Services, Inc.              8/26/16    L0633
  000424780021-01      J.W.                 Lenex Services, Inc.              8/26/16    L1820
  000428023634-01      K.C.                 Lenex Services, Inc.              8/29/16    E0190
  000428023634-01      K.C.                 Lenex Services, Inc.              8/29/16    E0272
  000428023634-01      K.C.                 Lenex Services, Inc.              8/29/16    E1399
  000428023634-01      K.C.                 Lenex Services, Inc.              8/29/16    L0172
  000428023634-01      K.C.                 Lenex Services, Inc.              8/29/16    L0633
  000357614239-02      K.D.                 Lenex Services, Inc.              2/17/15    E0190
  000357614239-02      K.D.                 Lenex Services, Inc.              2/17/15    E0215
  000357614239-02      K.D.                 Lenex Services, Inc.              2/17/15    L0172
  000357614239-02      K.D.                 Lenex Services, Inc.              2/17/15    L0633
  000357614239-02      K.D.                 Lenex Services, Inc.              2/20/15    L1820
  000357614239-02      K.D.                 Lenex Services, Inc.              4/20/15    E0849
  000357614239-02      K.D.                 Lenex Services, Inc.              4/24/15    E2619
  000373281435-04      K.F.                 Lenex Services, Inc.               7/6/15    E0190
  000373281435-04      K.F.                 Lenex Services, Inc.               7/6/15    E0272
  000373281435-04      K.F.                 Lenex Services, Inc.               7/6/15    L0172 2
  000373281435-04      K.F.                 Lenex Services, Inc.               7/6/15    L0633
  000409288560-01      K.G.                 Lenex Services, Inc.              5/24/16    E0205
  000409288560-01      K.G.                 Lenex Services, Inc.              5/24/16    E0745
  000409288560-01      K.G.                 Lenex Services, Inc.              5/24/16    E1399
  000410587497-04      K.L.                 Lenex Services, Inc.              5/25/16    E1300
  000412152035-02      K.M.                 Lenex Services, Inc.              5/11/16    E0215
  000412152035-02      K.M.                 Lenex Services, Inc.              5/11/16    E1399
  000412152035-02      K.M.                 Lenex Services, Inc.              5/11/16    L0172
  000412152035-02      K.M.                 Lenex Services, Inc.              5/11/16    L0633
  000409311511-04      K.P.                 Lenex Services, Inc.              4/21/16    E0190
  000409311511-04      K.P.                 Lenex Services, Inc.              4/21/16    E0215
  000409311511-04      K.P.                 Lenex Services, Inc.              4/21/16    E0272



                                                78                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page518
                                                                            123of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7237
                                             3042  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000409311511-04      K.P.                 Lenex Services, Inc.              4/21/16     E1399
  000409311511-04      K.P.                 Lenex Services, Inc.              4/21/16     E2619
  000409311511-04      K.P.                 Lenex Services, Inc.              4/21/16     L0172
  000409311511-04      K.P.                 Lenex Services, Inc.              4/21/16     L0490
  000370028292-02      K.T.                 Lenex Services, Inc.              6/10/15     E0190
  000370028292-02      K.T.                 Lenex Services, Inc.              6/10/15     E0215
  000370028292-02      K.T.                 Lenex Services, Inc.              6/10/15     L0633
  000370028292-02      K.T.                 Lenex Services, Inc.              6/10/15     L1820
  000370028292-02      K.T.                 Lenex Services, Inc.              7/31/15     E0205
  000370028292-02      K.T.                 Lenex Services, Inc.              7/31/15     E0745
  000370028292-02      K.T.                 Lenex Services, Inc.              7/31/15     E0849
  000370028292-02      K.T.                 Lenex Services, Inc.              7/31/15     E1399
  000385891956-01      K.W.                 Lenex Services, Inc.              2/11/16     E0205
  000385891956-01      K.W.                 Lenex Services, Inc.              2/11/16     E0745
  000385891956-01      K.W.                 Lenex Services, Inc.              2/11/16     E1399
  000405235540-01      K.W.                 Lenex Services, Inc.              4/13/16     E0849
  000377476239-01      L.C.                 Lenex Services, Inc.              7/27/15     E0190
  000377476239-01      L.C.                 Lenex Services, Inc.              7/27/15     E0215
  000377476239-01      L.C.                 Lenex Services, Inc.              7/27/15     E0272
  000377476239-01      L.C.                 Lenex Services, Inc.              7/27/15     E1399
  000377476239-01      L.C.                 Lenex Services, Inc.              7/27/15     L0172
  000377476239-01      L.C.                 Lenex Services, Inc.              7/27/15     L0633
  000377476239-01      L.C.                 Lenex Services, Inc.              8/28/15     E0849
  000332889906-01      L.G.                 Lenex Services, Inc.              7/16/14     E0190
  000332889906-01      L.G.                 Lenex Services, Inc.              7/16/14     E0215
  000332889906-01      L.G.                 Lenex Services, Inc.              7/16/14     L0172
  000332889906-01      L.G.                 Lenex Services, Inc.              7/16/14     L0633
  000348813197-01      L.G.                 Lenex Services, Inc.              11/17/14    E0190
  000348813197-01      L.G.                 Lenex Services, Inc.              11/17/14    E0215
  000355578451-02      L.K.                 Lenex Services, Inc.               2/2/15     E0190
  000355578451-02      L.K.                 Lenex Services, Inc.               2/2/15     E0215
  000355578451-02      L.K.                 Lenex Services, Inc.               2/2/15     L0633
  000355578451-02      L.K.                 Lenex Services, Inc.               2/2/15     L1820
  000415000231-01      L.K.                 Lenex Services, Inc.              5/18/16     E0215
  000415000231-01      L.K.                 Lenex Services, Inc.              5/18/16     E1399
  000415000231-01      L.K.                 Lenex Services, Inc.              5/18/16     E2619
  000415000231-01      L.K.                 Lenex Services, Inc.              5/18/16     L0633
  000398883504-02      L.M.                 Lenex Services, Inc.              1/28/16     E0190
  000398883504-02      L.M.                 Lenex Services, Inc.              1/28/16     E0215
  000398883504-02      L.M.                 Lenex Services, Inc.              1/28/16     L0633
  000398883504-02      L.M.                 Lenex Services, Inc.              1/28/16     L1820
  000420489270-02      L.R.                 Lenex Services, Inc.              7/25/16     E0190



                                                79                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page519
                                                                            124of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7238
                                             3043  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000420489270-02      L.R.                 Lenex Services, Inc.              7/25/16     E0215
  000420489270-02      L.R.                 Lenex Services, Inc.              7/25/16     L0633
  000368157566-02      L.S.                 Lenex Services, Inc.              5/15/15     E0190
  000368157566-02      L.S.                 Lenex Services, Inc.              5/15/15     E0215
  000368157566-02      L.S.                 Lenex Services, Inc.              5/15/15     L0172
  000368157566-02      L.S.                 Lenex Services, Inc.              5/15/15     L0633
  000409311511-02      L.S.                 Lenex Services, Inc.              4/21/16     E0215
  000409311511-02      L.S.                 Lenex Services, Inc.              4/21/16     E0272
  000409311511-02      L.S.                 Lenex Services, Inc.              4/21/16     E1399
  000409311511-02      L.S.                 Lenex Services, Inc.              4/21/16     L0172
  000409311511-02      L.S.                 Lenex Services, Inc.              4/21/16     L0190
  000409311511-02      L.S.                 Lenex Services, Inc.              4/21/16     L0490
  000399976504-01      M.A.                 Lenex Services, Inc.              2/10/16     E0190
  000399976504-01      M.A.                 Lenex Services, Inc.              2/10/16     E0215
  000399976504-01      M.A.                 Lenex Services, Inc.              2/10/16     L0633
  000399976504-01      M.A.                 Lenex Services, Inc.              2/10/16     L1820
  000421376988-04      M.A.                 Lenex Services, Inc.              7/15/16     E0190
  000421376988-04      M.A.                 Lenex Services, Inc.              7/15/16     E0215
  000421376988-04      M.A.                 Lenex Services, Inc.              7/15/16     E0272
  000421376988-04      M.A.                 Lenex Services, Inc.              7/15/16     E1399
  000421376988-04      M.A.                 Lenex Services, Inc.              7/15/16     E2619
  000421376988-04      M.A.                 Lenex Services, Inc.              7/15/16     L0172
  000421376988-04      M.A.                 Lenex Services, Inc.              7/15/16     L0490
  000376111738-04      M.B.                 Lenex Services, Inc.              7/27/15     E0190
  000376111738-04      M.B.                 Lenex Services, Inc.              7/27/15     E0215
  000376111738-04      M.B.                 Lenex Services, Inc.              8/31/15     E0205
  000376111738-04      M.B.                 Lenex Services, Inc.              8/31/15     E0745
  000376111738-04      M.B.                 Lenex Services, Inc.              8/31/15     E1399
  000376111738-04      M.B.                 Lenex Services, Inc.              10/30/15    E1399
  000393726996-01      M.C.                 Lenex Services, Inc.              12/24/15    E0190
  000393726996-01      M.C.                 Lenex Services, Inc.              12/24/15    E0215
  000393726996-01      M.C.                 Lenex Services, Inc.              12/24/15    L0172
  000393726996-01      M.C.                 Lenex Services, Inc.              12/24/15    L0633
  000393726996-01      M.C.                 Lenex Services, Inc.              1/13/16     E1399
  000344253687-02      M.D.                 Lenex Services, Inc.              11/26/14    E0190
  000344253687-02      M.D.                 Lenex Services, Inc.              11/26/14    E0215
  000344253687-02      M.D.                 Lenex Services, Inc.              11/26/14    E0272
  000344253687-02      M.D.                 Lenex Services, Inc.              11/26/14    E1399
  000344253687-02      M.D.                 Lenex Services, Inc.              11/26/14    E2619
  000344253687-02      M.D.                 Lenex Services, Inc.              11/26/14    L0172
  000344253687-02      M.D.                 Lenex Services, Inc.              11/26/14    L0490
  000376418687-01      M.D.                 Lenex Services, Inc.              7/16/15     E0190



                                                80                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page520
                                                                            125of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7239
                                             3044  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000376418687-01      M.D.                 Lenex Services, Inc.              7/16/15    E0215
  000376418687-01      M.D.                 Lenex Services, Inc.              7/16/15    L0172
  000376418687-01      M.D.                 Lenex Services, Inc.              7/16/15    L0633
  000322349655-02      M.G.                 Lenex Services, Inc.              4/22/14    E0190
  000322349655-02      M.G.                 Lenex Services, Inc.              4/22/14    E0215
  000322349655-02      M.G.                 Lenex Services, Inc.              4/22/14    L0172
  000322349655-02      M.G.                 Lenex Services, Inc.              4/22/14    L0633
  000414265363-02      M.G.                 Lenex Services, Inc.              5/20/16    E0190
  000414265363-02      M.G.                 Lenex Services, Inc.              5/20/16    E0215
  000414265363-02      M.G.                 Lenex Services, Inc.              5/20/16    E1399
  000414265363-02      M.G.                 Lenex Services, Inc.              5/20/16    L0172
  000414265363-02      M.G.                 Lenex Services, Inc.              5/20/16    L0633
  000413920638-02      M.G.                 Lenex Services, Inc.              5/25/16    E0190
  000413920638-02      M.G.                 Lenex Services, Inc.              5/25/16    E0215
  000413920638-02      M.G.                 Lenex Services, Inc.              5/25/16    L0172
  000414265363-02      M.G.                 Lenex Services, Inc.              6/24/16    E0205
  000414265363-02      M.G.                 Lenex Services, Inc.              6/24/16    E0745
  000414265363-02      M.G.                 Lenex Services, Inc.              6/24/16    E1399
  000421376988-01      M.G.                 Lenex Services, Inc.              7/15/16    E0190
  000421376988-01      M.G.                 Lenex Services, Inc.              7/15/16    E0215
  000421376988-01      M.G.                 Lenex Services, Inc.              7/15/16    E0272
  000421376988-01      M.G.                 Lenex Services, Inc.              7/15/16    E1399
  000421376988-01      M.G.                 Lenex Services, Inc.              7/15/16    L0172
  000421376988-01      M.G.                 Lenex Services, Inc.              7/15/16    L0490
  000414265363-02      M.G.                 Lenex Services, Inc.              8/29/16    L1906
  000393723846-02      M.J.                 Lenex Services, Inc.              1/5/16     E0190
  000393723846-02      M.J.                 Lenex Services, Inc.              1/5/16     E0215
  000393723846-02      M.J.                 Lenex Services, Inc.              1/5/16     E2209
  000393723846-02      M.J.                 Lenex Services, Inc.              1/5/16     E2619
  000393723846-02      M.J.                 Lenex Services, Inc.              1/5/16     L0172
  000393723846-02      M.J.                 Lenex Services, Inc.              1/5/16     L0633
  000425779345-01      M.J.                 Lenex Services, Inc.              8/31/16    E0215
  000425779345-01      M.J.                 Lenex Services, Inc.              8/31/16    E1399
  000425779345-01      M.J.                 Lenex Services, Inc.              8/31/16    L0172 2
  000425779345-01      M.J.                 Lenex Services, Inc.              8/31/16    L0633
  000380998640-01      M.K.                 Lenex Services, Inc.              9/2/15     E0190
  000380998640-01      M.K.                 Lenex Services, Inc.              9/2/15     E0215
  000380998640-01      M.K.                 Lenex Services, Inc.              9/2/15     L0633
  000357114206-01      M.M.                 Lenex Services, Inc.              2/6/15     E0190
  000357114206-01      M.M.                 Lenex Services, Inc.              2/6/15     E0215
  000357114206-01      M.M.                 Lenex Services, Inc.              2/6/15     L0633
  000424780930-02      M.O.                 Lenex Services, Inc.              9/23/16    E0205



                                                81                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page521
                                                                            126of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7240
                                             3045  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000424780930-02      M.O.                 Lenex Services, Inc.              9/23/16    E0745
  000424780930-02      M.O.                 Lenex Services, Inc.              9/23/16    E1399
  000365669142-03      M.P.                 Lenex Services, Inc.              4/24/15    E0190
  000365669142-03      M.P.                 Lenex Services, Inc.              4/24/15    E0272
  000365669142-03      M.P.                 Lenex Services, Inc.              4/24/15    E1399
  000365669142-03      M.P.                 Lenex Services, Inc.              4/24/15    L0172
  000365669142-03      M.P.                 Lenex Services, Inc.              4/24/15    L0633
  000425210762-02      M.P.                 Lenex Services, Inc.              8/25/16    E0190
  000425210762-02      M.P.                 Lenex Services, Inc.              8/25/16    E0215
  000425210762-02      M.P.                 Lenex Services, Inc.              8/25/16    L0633
  000422734640-04      M.R.                 Lenex Services, Inc.              8/23/16    E1300
  000414265363-04      M.S.                 Lenex Services, Inc.              5/20/16    E0190
  000414265363-04      M.S.                 Lenex Services, Inc.              5/20/16    E0215
  000414265363-04      M.S.                 Lenex Services, Inc.              5/20/16    E2619
  000414265363-04      M.S.                 Lenex Services, Inc.              5/20/16    L0172
  000414265363-04      M.S.                 Lenex Services, Inc.              5/20/16    L0633
  000414215210-01      M.S.                 Lenex Services, Inc.              5/24/16    E0190
  000414215210-01      M.S.                 Lenex Services, Inc.              5/24/16    E0215
  000414215210-01      M.S.                 Lenex Services, Inc.              5/24/16    E0272
  000414215210-01      M.S.                 Lenex Services, Inc.              5/24/16    L0172
  000414215210-01      M.S.                 Lenex Services, Inc.              5/24/16    L0490
  000414215210-01      M.S.                 Lenex Services, Inc.              7/6/16     E0205
  000414215210-01      M.S.                 Lenex Services, Inc.              7/6/16     E0745
  000413084658-02      M.T.                 Lenex Services, Inc.              5/5/16     E0215
  000413084658-02      M.T.                 Lenex Services, Inc.              5/5/16     E1399
  000413084658-02      M.T.                 Lenex Services, Inc.              5/5/16     L0172
  000413084658-02      M.T.                 Lenex Services, Inc.              5/5/16     L0633
  000413084658-02      M.T.                 Lenex Services, Inc.              5/5/16     L1820
  000420465353-01      M.T.                 Lenex Services, Inc.              6/24/16    E0190
  000420465353-01      M.T.                 Lenex Services, Inc.              6/24/16    E0215
  000420465353-01      M.T.                 Lenex Services, Inc.              6/24/16    E1399
  000420465353-01      M.T.                 Lenex Services, Inc.              6/24/16    L0633
  000420465353-01      M.T.                 Lenex Services, Inc.              7/14/16    L1820
  000332179290-02      M.W.                 Lenex Services, Inc.              8/13/14    E0205
  000332179290-02      M.W.                 Lenex Services, Inc.              8/13/14    E1399
  000412679938-02      N.A.                 Lenex Services, Inc.              5/10/16    E0190
  000412679938-02      N.A.                 Lenex Services, Inc.              5/10/16    E0272
  000412679938-02      N.A.                 Lenex Services, Inc.              5/10/16    E1399
  000412679938-02      N.A.                 Lenex Services, Inc.              5/10/16   E1399 CA
  000412679938-02      N.A.                 Lenex Services, Inc.              5/10/16    L0172
  000412679938-02      N.A.                 Lenex Services, Inc.              5/10/16    L0633
  000412679938-02      N.A.                 Lenex Services, Inc.              5/10/16    L1399



                                                82                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page522
                                                                            127of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7241
                                             3046  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000412679938-02      N.A.                 Lenex Services, Inc.              5/10/16     L3670
  000412679938-02      N.A.                 Lenex Services, Inc.              6/16/16     E0205
  000412679938-02      N.A.                 Lenex Services, Inc.              6/16/16     E0745
  000412679938-02      N.A.                 Lenex Services, Inc.              6/16/16     E1399
  000368782777-01      N.M.                 Lenex Services, Inc.               6/1/15     E0272
  000368782777-01      N.M.                 Lenex Services, Inc.               6/1/15     E1399
  000368782777-01      N.M.                 Lenex Services, Inc.               6/1/15     E2619
  000368782777-01      N.M.                 Lenex Services, Inc.               6/1/15     L0172
  000368782777-01      N.M.                 Lenex Services, Inc.               6/1/15     L0633
  000368782777-01      N.M.                 Lenex Services, Inc.               6/1/15     L1820
  000368782777-01      N.M.                 Lenex Services, Inc.              6/15/15     E0849
  000431962166-01      N.S.                 Lenex Services, Inc.              10/13/16    E0190
  000431962166-01      N.S.                 Lenex Services, Inc.              10/13/16    E0215
  000431962166-01      N.S.                 Lenex Services, Inc.              10/13/16    L0172
  000431962166-01      N.S.                 Lenex Services, Inc.              10/13/16    L0633
  000352139349-01      O.C.                 Lenex Services, Inc.              1/12/15     E0190
  000352139349-01      O.C.                 Lenex Services, Inc.              1/12/15     E0215
  000352139349-01      O.C.                 Lenex Services, Inc.              1/12/15     L0633
  000352139349-01      O.C.                 Lenex Services, Inc.              1/12/15     L1820
  000360689897-01      O.C.                 Lenex Services, Inc.               3/6/15     E0215
  000360689897-01      O.C.                 Lenex Services, Inc.               3/6/15     E0272
  000360689897-01      O.C.                 Lenex Services, Inc.               3/6/15     E1399
  000360689897-01      O.C.                 Lenex Services, Inc.               3/6/15     L0633
  000370606576-02      O.D.                 Lenex Services, Inc.               6/1/15     E0190
  000370606576-02      O.D.                 Lenex Services, Inc.               6/1/15     E0215
  000370606576-02      O.D.                 Lenex Services, Inc.               6/1/15     L0633
  000429937120-03      O.K.                 Lenex Services, Inc.              10/11/16    E1399
  000429937120-03      O.K.                 Lenex Services, Inc.              10/11/16    L0172
  000429937120-03      O.K.                 Lenex Services, Inc.              10/11/16    L0633
  000429937120-03      O.K.                 Lenex Services, Inc.              10/11/16    L1820
  000429937120-03      O.K.                 Lenex Services, Inc.              10/11/16    L3710
  000430673020-02      O.L.                 Lenex Services, Inc.              10/11/16    E0190
  000430673020-02      O.L.                 Lenex Services, Inc.              10/11/16    E0215
  000430673020-02      O.L.                 Lenex Services, Inc.              10/11/16    L0633
  000372069716-03      O.R.                 Lenex Services, Inc.              6/12/15     E0190
  000372069716-03      O.R.                 Lenex Services, Inc.              6/12/15     E0215
  000372069716-03      O.R.                 Lenex Services, Inc.              6/12/15     L0172
  000372069716-03      O.R.                 Lenex Services, Inc.              6/12/15     L0633
  000372069716-03      O.R.                 Lenex Services, Inc.              8/10/15     E0205
  000372069716-03      O.R.                 Lenex Services, Inc.              8/10/15     E0745
  000372069716-03      O.R.                 Lenex Services, Inc.              8/10/15     E1399
  000407063882-01      O.R.                 Lenex Services, Inc.               4/6/16     E0272



                                                83                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page523
                                                                            128of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7242
                                             3047  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000407063882-01      O.R.                 Lenex Services, Inc.               4/6/16    E1399
  000407063882-01      O.R.                 Lenex Services, Inc.               4/6/16    E2619
  000431962166-02      O.S.                 Lenex Services, Inc.              10/13/16   E0190
  000431962166-02      O.S.                 Lenex Services, Inc.              10/13/16   E0215
  000431962166-02      O.S.                 Lenex Services, Inc.              10/13/16   L0633
  000431962166-02      O.S.                 Lenex Services, Inc.              10/13/16   L1820
  000362861601-01      P.A.                 Lenex Services, Inc.              4/14/15    E0190
  000362861601-01      P.A.                 Lenex Services, Inc.              4/14/15    E0215
  000362861601-01      P.A.                 Lenex Services, Inc.              4/14/15    E0272
  000362861601-01      P.A.                 Lenex Services, Inc.              4/14/15    E1399
  000362861601-01      P.A.                 Lenex Services, Inc.              4/14/15    L0172 2
  000362861601-01      P.A.                 Lenex Services, Inc.              4/14/15    L0633
  000362861601-01      P.A.                 Lenex Services, Inc.              4/14/15    L1820
  000362861601-01      P.A.                 Lenex Services, Inc.              4/14/15    L3670
  000362861601-01      P.A.                 Lenex Services, Inc.              5/12/15    E0205
  000362861601-01      P.A.                 Lenex Services, Inc.              5/12/15    E0745
  000362861601-01      P.A.                 Lenex Services, Inc.              5/12/15    E1399
  000385976824-07      P.D.                 Lenex Services, Inc.              12/10/15   E0849
  000404624140-02      P.D.                 Lenex Services, Inc.              3/25/16    E0272
  000404624140-02      P.D.                 Lenex Services, Inc.              3/25/16    L0172
  000404624140-02      P.D.                 Lenex Services, Inc.              3/25/16    L0633
  000404624140-02      P.D.                 Lenex Services, Inc.              3/25/16    L3670
  000325976652-01      P.F.                 Lenex Services, Inc.              8/14/14    E0205
  000325976652-01      P.F.                 Lenex Services, Inc.              8/14/14    E0745
  000325976652-01      P.F.                 Lenex Services, Inc.              8/14/14    E1399
  000343327409-01      P.S.                 Lenex Services, Inc.              10/14/14   L1820
  000343327409-01      P.S.                 Lenex Services, Inc.              10/15/14   E0215
  000343327409-01      P.S.                 Lenex Services, Inc.              10/15/14   L0633
  000373281435-05      P.S.                 Lenex Services, Inc.               7/6/15    E0190
  000373281435-05      P.S.                 Lenex Services, Inc.               7/6/15    E0272
  000373281435-05      P.S.                 Lenex Services, Inc.               7/6/15    L0172
  000373281435-05      P.S.                 Lenex Services, Inc.               7/6/15    L0633
  000428281836-03      R.D.                 Lenex Services, Inc.              10/3/16    E0190
  000428281836-03      R.D.                 Lenex Services, Inc.              10/3/16    E0215
  000428281836-03      R.D.                 Lenex Services, Inc.              10/3/16    L0172
  000428281836-03      R.D.                 Lenex Services, Inc.              10/3/16    L0633
  000428281836-03      R.D.                 Lenex Services, Inc.              10/28/16   E0205
  000428281836-03      R.D.                 Lenex Services, Inc.              10/28/16   E0745
  000428281836-03      R.D.                 Lenex Services, Inc.              10/28/16   E1399
  000417222964-01      R.F.                 Lenex Services, Inc.              6/15/16    E0190
  000417222964-01      R.F.                 Lenex Services, Inc.              6/15/16    E0215
  000417222964-01      R.F.                 Lenex Services, Inc.              6/15/16    L0633



                                                84                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page524
                                                                            129of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7243
                                             3048  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000376459327-01      R.G.                 Lenex Services, Inc.              8/28/15    E0849
  000414076760-02      R.G.                 Lenex Services, Inc.              5/26/16    E1300
  000384163580-01      R.H.                 Lenex Services, Inc.              10/5/15    E0190
  000384163580-01      R.H.                 Lenex Services, Inc.              10/5/15    E0215
  000384163580-01      R.H.                 Lenex Services, Inc.              10/5/15    L0633
  000384163580-01      R.H.                 Lenex Services, Inc.              10/5/15    L1820
  000406349571-04      R.M.                 Lenex Services, Inc.              3/21/16    E0190
  000406349571-04      R.M.                 Lenex Services, Inc.              3/21/16    E0215
  000406349571-04      R.M.                 Lenex Services, Inc.              3/21/16    E2619
  000406349571-04      R.M.                 Lenex Services, Inc.              3/21/16    L0172 2
  000406349571-04      R.M.                 Lenex Services, Inc.              3/21/16    L0633
  000425695409-01      R.M.                 Lenex Services, Inc.              8/31/16    E1399
  000425695409-01      R.M.                 Lenex Services, Inc.              8/31/16    E2619
  000425695409-01      R.M.                 Lenex Services, Inc.              8/31/16    L0172
  000425695409-01      R.M.                 Lenex Services, Inc.              8/31/16    L0633
  000398492280-02      R.P.                 Lenex Services, Inc.              1/21/16    E0190
  000398492280-02      R.P.                 Lenex Services, Inc.              1/21/16    E0215
  000398492280-02      R.P.                 Lenex Services, Inc.              1/21/16    E0272
  000398492280-02      R.P.                 Lenex Services, Inc.              1/21/16    E1399
  000398492280-02      R.P.                 Lenex Services, Inc.              1/21/16    E2619
  000398492280-02      R.P.                 Lenex Services, Inc.              1/21/16    L0172
  000398492280-02      R.P.                 Lenex Services, Inc.              1/21/16    L0633
  000414942978-02      R.S.                 Lenex Services, Inc.              6/6/16     E0190
  000414942978-02      R.S.                 Lenex Services, Inc.              6/6/16     E0215
  000414942978-02      R.S.                 Lenex Services, Inc.              6/6/16     E0272
  000414942978-02      R.S.                 Lenex Services, Inc.              6/6/16     E1399
  000414942978-02      R.S.                 Lenex Services, Inc.              6/6/16     E2619
  000414942978-02      R.S.                 Lenex Services, Inc.              6/6/16     L0633
  000373597714-05      R.V.                 Lenex Services, Inc.              9/14/15    E1300
  000373597714-05      R.V.                 Lenex Services, Inc.              10/2/15    E0205
  000373597714-05      R.V.                 Lenex Services, Inc.              10/2/15    E0745
  000373597714-05      R.V.                 Lenex Services, Inc.              10/2/15    E1399
  000358046704-02      S.A.                 Lenex Services, Inc.              3/24/15    E0205
  000358046704-02      S.A.                 Lenex Services, Inc.              3/24/15    E0745
  000358046704-02      S.A.                 Lenex Services, Inc.              3/24/15    E1399
  000320424492-04      S.C.                 Lenex Services, Inc.              4/3/14     E0190
  000320424492-04      S.C.                 Lenex Services, Inc.              4/3/14     E0215
  000320424492-04      S.C.                 Lenex Services, Inc.              4/3/14     L0172
  000320424492-04      S.C.                 Lenex Services, Inc.              4/3/14     L0633
  000375842556-01      S.C.                 Lenex Services, Inc.              10/6/15    L3908
  000370606576-03      S.D.                 Lenex Services, Inc.              5/29/15    E0190
  000370606576-03      S.D.                 Lenex Services, Inc.              5/29/15    E0215



                                                85                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page525
                                                                            130of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7244
                                             3049  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000370606576-03      S.D.                 Lenex Services, Inc.              5/29/15     L0633
  000370606576-03      S.D.                 Lenex Services, Inc.              7/20/15     E0849
  000370606576-03      S.D.                 Lenex Services, Inc.              7/20/15     E1399
  000350998141-02      S.F.                 Lenex Services, Inc.              12/17/14    E0190
  000350998141-02      S.F.                 Lenex Services, Inc.              12/17/14    E0272
  000350998141-02      S.F.                 Lenex Services, Inc.              12/17/14    E1399
  000350998141-02      S.F.                 Lenex Services, Inc.              12/17/14    L0172
  000350998141-02      S.F.                 Lenex Services, Inc.              12/17/14    L0633
  000333848901-01      S.G.                 Lenex Services, Inc.              11/6/14     E0205
  000333848901-01      S.G.                 Lenex Services, Inc.              11/6/14     E0745
  000333848901-01      S.G.                 Lenex Services, Inc.              11/6/14     E1399
  000333848901-01      S.G.                 Lenex Services, Inc.              12/19/14    E0849
  000374275311-15      S.H.                 Lenex Services, Inc.              8/26/15     E0190
  000374275311-15      S.H.                 Lenex Services, Inc.              8/26/15     E0272
  000374275311-15      S.H.                 Lenex Services, Inc.              8/26/15     E1399
  000374275311-15      S.H.                 Lenex Services, Inc.              8/26/15     L0172
  000374275311-15      S.H.                 Lenex Services, Inc.              8/26/15     L0633
  000406349571-03      S.M.                 Lenex Services, Inc.              3/21/16     E0190
  000406349571-03      S.M.                 Lenex Services, Inc.              3/21/16     E0215
  000406349571-03      S.M.                 Lenex Services, Inc.              3/21/16     E2619
  000406349571-03      S.M.                 Lenex Services, Inc.              3/21/16     L0172
  000406349571-03      S.M.                 Lenex Services, Inc.              3/21/16     L0633
  000406349571-03      S.M.                 Lenex Services, Inc.               4/8/16     E0849
  000349206425-03      S.R.                 Lenex Services, Inc.              11/28/14    E0190
  000349206425-03      S.R.                 Lenex Services, Inc.              11/28/14    E0215
  000349206425-03      S.R.                 Lenex Services, Inc.              11/28/14    E0272
  000349206425-03      S.R.                 Lenex Services, Inc.              11/28/14    E1399
  000349206425-03      S.R.                 Lenex Services, Inc.              11/28/14    E2619
  000349206425-03      S.R.                 Lenex Services, Inc.              11/28/14    L0172
  000349206425-03      S.R.                 Lenex Services, Inc.              11/28/14    L0633
  000349206425-03      S.R.                 Lenex Services, Inc.              11/28/14    L1820
  000404039398-01      S.W.                 Lenex Services, Inc.              3/17/16     E0190
  000404039398-01      S.W.                 Lenex Services, Inc.              3/17/16     E0215
  000404039398-01      S.W.                 Lenex Services, Inc.              3/17/16     L0633
  000407262468-01      S.Z.                 Lenex Services, Inc.              3/17/16     E0272
  000407262468-01      S.Z.                 Lenex Services, Inc.              3/17/16     E1399
  000407262468-01      S.Z.                 Lenex Services, Inc.              3/17/16     L0172
  000407262468-01      S.Z.                 Lenex Services, Inc.              3/17/16     L0633
  000407262468-01      S.Z.                 Lenex Services, Inc.              3/17/16     L3670
  000348802604-03      T.E.                 Lenex Services, Inc.              11/18/14    E0215
  000320897142-08      T.H.                 Lenex Services, Inc.               4/3/14     E0190
  000320897142-08      T.H.                 Lenex Services, Inc.               4/3/14     E0215



                                                86                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page526
                                                                            131of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7245
                                             3050  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000320897142-08      T.H.                 Lenex Services, Inc.               4/3/14     E0272
  000320897142-08      T.H.                 Lenex Services, Inc.               4/3/14     E0274
  000320897142-08      T.H.                 Lenex Services, Inc.               4/3/14     L0633
  000335447918-02      T.M.                 Lenex Services, Inc.              10/17/14    E0849
  000425210762-04      T.P.                 Lenex Services, Inc.              8/25/16     E0190
  000425210762-04      T.P.                 Lenex Services, Inc.              8/25/16     E0215
  000425210762-04      T.P.                 Lenex Services, Inc.              8/25/16     L0633
  000425210762-04      T.P.                 Lenex Services, Inc.              8/25/16     L1820
  000425210762-04      T.P.                 Lenex Services, Inc.              10/25/16    E0205
  000425210762-04      T.P.                 Lenex Services, Inc.              10/25/16    E0745
  000425210762-04      T.P.                 Lenex Services, Inc.              10/25/16    E1399
  000415709930-01      T.R.                 Lenex Services, Inc.               6/1/16     E0190
  000415709930-01      T.R.                 Lenex Services, Inc.               6/1/16     E0215
  000415709930-01      T.R.                 Lenex Services, Inc.               6/1/16     L0633
  000415709930-01      T.R.                 Lenex Services, Inc.               6/1/16     L1906
  000363107442-02      V.D.                 Lenex Services, Inc.              5/14/15     E0205
  000363107442-02      V.D.                 Lenex Services, Inc.              5/14/15     E0745
  000363107442-02      V.D.                 Lenex Services, Inc.              5/14/15     E1399
  000430625335-03      V.R.                 Lenex Services, Inc.              10/13/16    E0190
  000430625335-03      V.R.                 Lenex Services, Inc.              10/13/16    E0215
  000430625335-03      V.R.                 Lenex Services, Inc.              10/13/16    L0633
  000430625335-03      V.R.                 Lenex Services, Inc.              10/13/16    L1820
  000416853604-03      V.T.                 Lenex Services, Inc.              6/23/16     E0190
  000416853604-03      V.T.                 Lenex Services, Inc.              6/23/16     E0215
  000416853604-03      V.T.                 Lenex Services, Inc.              6/23/16     L0633
  000416853604-03      V.T.                 Lenex Services, Inc.              6/23/16     L1820
  000352896905-02      Y.A.                 Lenex Services, Inc.              1/12/15     E0190
  000352896905-02      Y.A.                 Lenex Services, Inc.              1/12/15     E0215
  000352896905-02      Y.A.                 Lenex Services, Inc.              1/12/15     L0633
  000423654920-04      Y.B.                 Lenex Services, Inc.               8/1/16     E0215
  000423654920-04      Y.B.                 Lenex Services, Inc.               8/1/16     E2619
  000423654920-04      Y.B.                 Lenex Services, Inc.               8/1/16     L0172
  000423654920-04      Y.B.                 Lenex Services, Inc.               8/1/16     L0633
  000423654920-04      Y.B.                 Lenex Services, Inc.               8/1/16     L3908
  000430673020-01      Y.B.                 Lenex Services, Inc.              10/11/16    E0190
  000430673020-01      Y.B.                 Lenex Services, Inc.              10/11/16    E0215
  000430673020-01      Y.B.                 Lenex Services, Inc.              10/11/16    L0633
  000430673020-01      Y.B.                 Lenex Services, Inc.              10/11/16    L3908
  000424512051-01      Y.G.                 Lenex Services, Inc.              8/24/16     E0190
  000424512051-01      Y.G.                 Lenex Services, Inc.              8/24/16     E0215
  000342046141-01      Y.K.                 Lenex Services, Inc.              10/6/14     E0190
  000342046141-01      Y.K.                 Lenex Services, Inc.              10/6/14     E0215



                                                87                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page527
                                                                            132of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7246
                                             3051  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000342046141-01      Y.K.                 Lenex Services, Inc.              10/6/14     L0172
  000342046141-01      Y.K.                 Lenex Services, Inc.              10/6/14     L0633
  000342046141-01      Y.K.                 Lenex Services, Inc.              11/19/14    E0849
  000407990068-01      Y.S.                 Lenex Services, Inc.              5/11/16     E0190
  000407990068-01      Y.S.                 Lenex Services, Inc.              5/11/16     E0215
  000407990068-01      Y.S.                 Lenex Services, Inc.              5/11/16     L0633
  000407990068-01      Y.S.                 Lenex Services, Inc.              5/11/16     L1820
  000361685142-02      A.A.              Lida's Medical Supply, Inc.          3/31/15     E0190
  000361685142-02      A.A.              Lida's Medical Supply, Inc.          3/31/15     E0199
  000361685142-02      A.A.              Lida's Medical Supply, Inc.          3/31/15     E0272
  000361685142-02      A.A.              Lida's Medical Supply, Inc.          3/31/15     E2602
  000361685142-02      A.A.              Lida's Medical Supply, Inc.          3/31/15     L0180
  000361685142-02      A.A.              Lida's Medical Supply, Inc.          3/31/15     L0627
  000361685142-02      A.A.              Lida's Medical Supply, Inc.          7/23/15     E1399
  000423838101-02      A.B.              Lida's Medical Supply, Inc.          8/22/16     E0190
  000423838101-02      A.B.              Lida's Medical Supply, Inc.          8/22/16     E0199
  000423838101-02      A.B.              Lida's Medical Supply, Inc.          8/22/16     E0217
  000423838101-02      A.B.              Lida's Medical Supply, Inc.          8/22/16     L0172
  000423838101-02      A.B.              Lida's Medical Supply, Inc.          8/22/16     L0628
  000423838101-02      A.B.              Lida's Medical Supply, Inc.          8/22/16     L1820
  000423838101-02      A.B.              Lida's Medical Supply, Inc.          8/22/16     E1399
  000423838101-02      A.B.              Lida's Medical Supply, Inc.          11/14/16    E1399
  000423838101-02      A.B.              Lida's Medical Supply, Inc.          11/14/16    E0855
  000423838101-02      A.B.              Lida's Medical Supply, Inc.          11/18/16    L0637
  000351838131-12      A.C.              Lida's Medical Supply, Inc.          3/17/15     L1832
  000430357202-01      A.C.              Lida's Medical Supply, Inc.          10/4/16     E1399
  000430357202-01      A.C.              Lida's Medical Supply, Inc.          10/4/16     E0190
  000430357202-01      A.C.              Lida's Medical Supply, Inc.          10/4/16     E0199
  000430357202-01      A.C.              Lida's Medical Supply, Inc.          10/4/16     L0628
  000395014442-06      A.G.              Lida's Medical Supply, Inc.          12/21/15    E0190
  000395014442-06      A.G.              Lida's Medical Supply, Inc.          12/21/15    E0199
  000395014442-06      A.G.              Lida's Medical Supply, Inc.          12/21/15    E0272
  000395014442-06      A.G.              Lida's Medical Supply, Inc.          12/21/15    L0180
  000395014442-06      A.G.              Lida's Medical Supply, Inc.          12/21/15    L1820
  000395014442-06      A.G.              Lida's Medical Supply, Inc.          12/21/15    L3670
  000395014442-06      A.G.              Lida's Medical Supply, Inc.          2/15/16     E0855
  000395014442-06      A.G.              Lida's Medical Supply, Inc.          2/18/16     L1832
  000395014442-06      A.G.              Lida's Medical Supply, Inc.          2/18/16     L3671
  000395014442-06      A.G.              Lida's Medical Supply, Inc.          3/14/16     E1399
  000374900041-03      A.H.              Lida's Medical Supply, Inc.          6/30/15     E0272
  000374900041-03      A.H.              Lida's Medical Supply, Inc.          6/30/15     E2611
  000374900041-03      A.H.              Lida's Medical Supply, Inc.          6/30/15     L0627



                                                88                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page528
                                                                            133of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7247
                                             3052  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000374900041-03      A.H.              Lida's Medical Supply, Inc.          6/30/15     E1399
  000358438349-01      A.L.              Lida's Medical Supply, Inc.          2/24/15     E0217
  000351654990-01      A.L.              Lida's Medical Supply, Inc.           3/2/15     E0855
  000351654990-01      A.L.              Lida's Medical Supply, Inc.          3/27/15     E1399
  000424423333-02      A.M.              Lida's Medical Supply, Inc.          8/17/16     E0190
  000424423333-02      A.M.              Lida's Medical Supply, Inc.          8/17/16     E0199
  000424423333-02      A.M.              Lida's Medical Supply, Inc.          8/17/16     E0217
  000424423333-02      A.M.              Lida's Medical Supply, Inc.          8/17/16     L0628
  000424423333-02      A.M.              Lida's Medical Supply, Inc.          8/17/16     E1399
  000424423333-02      A.M.              Lida's Medical Supply, Inc.          10/17/16    E1399
  000361507015-03      A.R.              Lida's Medical Supply, Inc.          5/18/15     E0855
  000419600027-05      A.R.              Lida's Medical Supply, Inc.          7/20/16     E0217
  000419720940-03      A.R.              Lida's Medical Supply, Inc.           8/8/16     E1399
  000419720940-03      A.R.              Lida's Medical Supply, Inc.           8/8/16     E0190
  000419720940-03      A.R.              Lida's Medical Supply, Inc.           8/8/16     E0199
  000419720940-03      A.R.              Lida's Medical Supply, Inc.           8/8/16     L0628
  000419600027-05      A.R.              Lida's Medical Supply, Inc.          8/15/16     E0855
  000419600027-05      A.R.              Lida's Medical Supply, Inc.          8/15/16     L0637
  000422487298-01      A.R.              Lida's Medical Supply, Inc.          9/14/16     E1399
  000422487298-01      A.R.              Lida's Medical Supply, Inc.          10/17/16    E1399
  000371957242-01      A.S.              Lida's Medical Supply, Inc.           7/3/15     L0637
  000379067846-03      A.S.              Lida's Medical Supply, Inc.          7/28/15     E0190
  000379067846-03      A.S.              Lida's Medical Supply, Inc.          7/28/15     E0199
  000379067846-03      A.S.              Lida's Medical Supply, Inc.          7/28/15     E0272
  000379067846-03      A.S.              Lida's Medical Supply, Inc.          7/28/15     L0627
  000379067846-03      A.S.              Lida's Medical Supply, Inc.           8/7/15     E1399
  000374900041-04      A.Z.              Lida's Medical Supply, Inc.           7/9/15     E0272
  000374900041-04      A.Z.              Lida's Medical Supply, Inc.           7/9/15     E2611
  000374900041-04      A.Z.              Lida's Medical Supply, Inc.           7/9/15     L0627
  000374900041-04      A.Z.              Lida's Medical Supply, Inc.           7/9/15     E1399
  000373937671-02      B.L.              Lida's Medical Supply, Inc.          6/29/15     E0272
  000373937671-02      B.L.              Lida's Medical Supply, Inc.          6/29/15     E2602
  000373937671-02      B.L.              Lida's Medical Supply, Inc.          6/29/15     L0180
  000373937671-02      B.L.              Lida's Medical Supply, Inc.          6/29/15     L0627
  000424433829-02      B.M.              Lida's Medical Supply, Inc.           9/9/16     E0199
  000424433829-02      B.M.              Lida's Medical Supply, Inc.           9/9/16     L0172
  000424433829-02      B.M.              Lida's Medical Supply, Inc.           9/9/16     L0628
  000424433829-02      B.M.              Lida's Medical Supply, Inc.           9/9/16     E1399
  000424433829-02      B.M.              Lida's Medical Supply, Inc.          10/31/16    E1399
  000400251252-04      B.R.              Lida's Medical Supply, Inc.          2/23/16     E0217
  000400251252-04      B.R.              Lida's Medical Supply, Inc.          2/23/16     E0199
  000400251252-04      B.R.              Lida's Medical Supply, Inc.          2/23/16     E2602



                                                89                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page529
                                                                            134of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7248
                                             3053  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000400251252-04      B.R.              Lida's Medical Supply, Inc.          2/23/16     L0180
  000400251252-04      B.R.              Lida's Medical Supply, Inc.          2/23/16     L0627
  000400251252-04      B.R.              Lida's Medical Supply, Inc.          3/21/16     E0730
  000400251252-04      B.R.              Lida's Medical Supply, Inc.          4/15/16     E0855
  000400251252-04      B.R.              Lida's Medical Supply, Inc.          4/27/16     L0637
  000400251252-04      B.R.              Lida's Medical Supply, Inc.          5/12/16     L3670
  000400251252-04      B.R.              Lida's Medical Supply, Inc.          5/23/16     L3670
  000417038031-01      C.B.              Lida's Medical Supply, Inc.          7/11/16     E0190
  000417038031-01      C.B.              Lida's Medical Supply, Inc.          7/11/16     E0199
  000417038031-01      C.B.              Lida's Medical Supply, Inc.          7/11/16     L0172
  000417038031-01      C.B.              Lida's Medical Supply, Inc.          7/11/16     L0628
  000417038031-01      C.B.              Lida's Medical Supply, Inc.          7/11/16     E0217
  000417038031-01      C.B.              Lida's Medical Supply, Inc.          7/11/16     E1399
  000417038031-01      C.B.              Lida's Medical Supply, Inc.          8/12/16     E1399
  000417038031-01      C.B.              Lida's Medical Supply, Inc.          8/12/16     E0855
  000417038031-01      C.B.              Lida's Medical Supply, Inc.          8/17/16     L0637
  000417038031-01      C.B.              Lida's Medical Supply, Inc.          8/22/16     E1399
  000417038031-01      C.B.              Lida's Medical Supply, Inc.          8/29/16     L1832
  000368757860-01      C.D.              Lida's Medical Supply, Inc.          4/15/15     E0272
  000368757860-01      C.D.              Lida's Medical Supply, Inc.          4/15/15     L0180
  000365993211-09      C.D.              Lida's Medical Supply, Inc.           5/5/15     E0199
  000365993211-09      C.D.              Lida's Medical Supply, Inc.           5/5/15     E0217
  000365993211-09      C.D.              Lida's Medical Supply, Inc.           5/5/15     E0272
  000365993211-09      C.D.              Lida's Medical Supply, Inc.           5/5/15     E2602
  000365993211-09      C.D.              Lida's Medical Supply, Inc.           5/5/15     L0180
  000365993211-09      C.D.              Lida's Medical Supply, Inc.           5/5/15     L0627
  000365993211-09      C.D.              Lida's Medical Supply, Inc.           5/5/15     L3670
  000365993211-09      C.D.              Lida's Medical Supply, Inc.           7/3/15     E1399
  000376230603-01      C.D.              Lida's Medical Supply, Inc.          7/24/15     E0190
  000376230603-01      C.D.              Lida's Medical Supply, Inc.          7/24/15     E0199
  000376230603-01      C.D.              Lida's Medical Supply, Inc.          7/24/15     E0272
  000376230603-01      C.D.              Lida's Medical Supply, Inc.          7/24/15     E2611
  000376230603-01      C.D.              Lida's Medical Supply, Inc.          7/24/15     L0180
  000376230603-01      C.D.              Lida's Medical Supply, Inc.          7/24/15     L0627
  000376230603-01      C.D.              Lida's Medical Supply, Inc.          9/29/15     E0730
  000376230603-01      C.D.              Lida's Medical Supply, Inc.          9/29/15     E0855
  000376230603-01      C.D.              Lida's Medical Supply, Inc.          9/29/15     E1399
  000376230603-01      C.D.              Lida's Medical Supply, Inc.          10/30/15    E1399
  000352910459-02      C.E.              Lida's Medical Supply, Inc.           2/9/15     E0855
  000409724852-01      C.G.              Lida's Medical Supply, Inc.           5/2/16     E1399
  000352159917-02      C.H.              Lida's Medical Supply, Inc.          2/27/15     E0855
  000414370684-01      C.J.              Lida's Medical Supply, Inc.          6/13/16     E1399



                                                90                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page530
                                                                            135of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7249
                                             3054  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000414370684-01      C.J.              Lida's Medical Supply, Inc.          6/13/16     E0190
  000414370684-01      C.J.              Lida's Medical Supply, Inc.          6/13/16     E0199
  000414370684-01      C.J.              Lida's Medical Supply, Inc.          6/13/16     L0628
  000350188496-01      C.M.              Lida's Medical Supply, Inc.          1/12/15     E0730
  000350188496-01      C.M.              Lida's Medical Supply, Inc.          1/12/15     L1910
  000350188496-01      C.M.              Lida's Medical Supply, Inc.          1/12/15     E1399
  000350188496-01      C.M.              Lida's Medical Supply, Inc.          2/11/15     L0637
  000372362764-01      C.S.              Lida's Medical Supply, Inc.          7/6/15      E0272
  000372362764-01      C.S.              Lida's Medical Supply, Inc.          7/6/15      E2611
  000372362764-01      C.S.              Lida's Medical Supply, Inc.          7/6/15      L0180
  000372362764-01      C.S.              Lida's Medical Supply, Inc.          7/6/15      L0627
  000371641713-01      C.V.              Lida's Medical Supply, Inc.          7/30/15     L0637
  000366160539-03      D.B.              Lida's Medical Supply, Inc.          4/27/15     E0190
  000366160539-03      D.B.              Lida's Medical Supply, Inc.          4/27/15     E0199
  000366160539-03      D.B.              Lida's Medical Supply, Inc.          4/27/15     E0217
  000366160539-03      D.B.              Lida's Medical Supply, Inc.          4/27/15     E0272
  000366160539-03      D.B.              Lida's Medical Supply, Inc.          4/27/15     E2602
  000366160539-03      D.B.              Lida's Medical Supply, Inc.          4/27/15     L0180
  000366160539-03      D.B.              Lida's Medical Supply, Inc.          4/27/15     L0627
  000366160539-03      D.B.              Lida's Medical Supply, Inc.          4/27/15     L1820
  000366160539-03      D.B.              Lida's Medical Supply, Inc.          6/2/15      E1399
  000366160539-03      D.B.              Lida's Medical Supply, Inc.          6/29/15     E0855
  000366160539-03      D.B.              Lida's Medical Supply, Inc.          6/29/15     E1399
  000366160539-03      D.B.              Lida's Medical Supply, Inc.          7/3/15      L0637
  000358442879-03      D.E.              Lida's Medical Supply, Inc.          3/30/15     L3671
  000358442879-03      D.E.              Lida's Medical Supply, Inc.          4/6/15      L1832
  000358442879-03      D.E.              Lida's Medical Supply, Inc.          4/30/15     L3671
  000351721675-01      D.J.              Lida's Medical Supply, Inc.          1/6/15      E0190
  000351721675-01      D.J.              Lida's Medical Supply, Inc.          1/6/15      E0199
  000351721675-01      D.J.              Lida's Medical Supply, Inc.          1/6/15      E0272
  000351721675-01      D.J.              Lida's Medical Supply, Inc.          1/6/15      E2602
  000351721675-01      D.J.              Lida's Medical Supply, Inc.          1/6/15      L0180
  000351721675-01      D.J.              Lida's Medical Supply, Inc.          1/6/15      L0627
  000351721675-01      D.J.              Lida's Medical Supply, Inc.          1/6/15      E1399
  000351721675-01      D.J.              Lida's Medical Supply, Inc.          2/27/15     E0855
  000351721675-01      D.J.              Lida's Medical Supply, Inc.          3/5/15      L0637
  000416505600-01      D.M.              Lida's Medical Supply, Inc.          6/27/16     E0855
  000416505600-01      D.M.              Lida's Medical Supply, Inc.          7/4/16      L0637
  000416505600-01      D.M.              Lida's Medical Supply, Inc.          7/5/16      E1399
  000353388333-02      D.S.              Lida's Medical Supply, Inc.          1/23/15     L0637
  000353388333-02      D.S.              Lida's Medical Supply, Inc.          2/16/15     L3671
  000406164987-01      D.S.              Lida's Medical Supply, Inc.          5/9/16      E1399



                                                91                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page531
                                                                            136of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7250
                                             3055  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000406164987-01      D.S.              Lida's Medical Supply, Inc.          5/9/16      E0730
  000406164987-01      D.S.              Lida's Medical Supply, Inc.          6/1/16      L3670
  000376880159-02      D.T.              Lida's Medical Supply, Inc.          7/24/15     E0190
  000376880159-02      D.T.              Lida's Medical Supply, Inc.          7/24/15     E0199
  000376880159-02      D.T.              Lida's Medical Supply, Inc.          7/24/15     E0272
  000376880159-02      D.T.              Lida's Medical Supply, Inc.          7/24/15     E2611
  000376880159-02      D.T.              Lida's Medical Supply, Inc.          7/24/15     L0180
  000376880159-02      D.T.              Lida's Medical Supply, Inc.          7/24/15     L0627
  000376880159-02      D.T.              Lida's Medical Supply, Inc.          7/30/15     E0730
  000376880159-02      D.T.              Lida's Medical Supply, Inc.          7/30/15     E1399
  000376880159-02      D.T.              Lida's Medical Supply, Inc.          8/17/15     E0855
  000376880159-02      D.T.              Lida's Medical Supply, Inc.          8/24/15     L0637
  000419426838-02      D.W.              Lida's Medical Supply, Inc.          7/4/16      E0190
  000419426838-02      D.W.              Lida's Medical Supply, Inc.          7/4/16      E0199
  000419426838-02      D.W.              Lida's Medical Supply, Inc.          7/4/16      L0172
  000419426838-02      D.W.              Lida's Medical Supply, Inc.          7/4/16      L0628
  000419426838-02      D.W.              Lida's Medical Supply, Inc.          7/4/16      L3670
  000419426838-02      D.W.              Lida's Medical Supply, Inc.          7/4/16      E0217
  000419426838-02      D.W.              Lida's Medical Supply, Inc.          7/4/16      E1399
  000419426838-02      D.W.              Lida's Medical Supply, Inc.          8/15/16     E1399
  000419426838-02      D.W.              Lida's Medical Supply, Inc.          9/14/16     E0855
  000419426838-02      D.W.              Lida's Medical Supply, Inc.          9/14/16     E1399
  000419426838-02      D.W.              Lida's Medical Supply, Inc.          9/21/16     L0637
  000419426838-02      D.W.              Lida's Medical Supply, Inc.          9/21/16     L3670
  000414117861-01      E.A.              Lida's Medical Supply, Inc.          6/7/16      E0190
  000414117861-01      E.A.              Lida's Medical Supply, Inc.          6/7/16      E0199
  000414117861-01      E.A.              Lida's Medical Supply, Inc.          6/7/16      E0217
  000414117861-01      E.A.              Lida's Medical Supply, Inc.          6/7/16      L0172
  000414117861-01      E.A.              Lida's Medical Supply, Inc.          6/7/16      L0628
  000414117861-01      E.A.              Lida's Medical Supply, Inc.          6/7/16      L1820
  000414117861-01      E.A.              Lida's Medical Supply, Inc.          6/7/16      L1910
  000414117861-01      E.A.              Lida's Medical Supply, Inc.          6/7/16      E1399
  000414117861-01      E.A.              Lida's Medical Supply, Inc.          6/27/16     E1399
  000414117861-01      E.A.              Lida's Medical Supply, Inc.          6/27/16     E0855
  000414117861-01      E.A.              Lida's Medical Supply, Inc.          7/4/16      L0637
  000414117861-01      E.A.              Lida's Medical Supply, Inc.          8/1/16      E1399
  000372620419-02      E.B.              Lida's Medical Supply, Inc.          7/27/15     E0855
  000372620419-02      E.B.              Lida's Medical Supply, Inc.          7/31/15     L0637
  000406065490-05      E.L.              Lida's Medical Supply, Inc.          2/22/16     L0180
  000406065490-05      E.L.              Lida's Medical Supply, Inc.          2/22/16     L0627
  000406065490-05      E.L.              Lida's Medical Supply, Inc.          2/22/16     E1399
  000351127006-04      E.N.              Lida's Medical Supply, Inc.          3/2/15      E0855



                                                92                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page532
                                                                            137of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7251
                                             3056  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000403925976-02      E.P.              Lida's Medical Supply, Inc.          6/10/16     E1399
  000400251252-01      E.R.              Lida's Medical Supply, Inc.          2/23/16     E0199
  000400251252-01      E.R.              Lida's Medical Supply, Inc.          2/23/16     E2602
  000400251252-01      E.R.              Lida's Medical Supply, Inc.          2/23/16     L0180
  000400251252-01      E.R.              Lida's Medical Supply, Inc.          2/23/16     L0627
  000400251252-01      E.R.              Lida's Medical Supply, Inc.          3/21/16     E0855
  000400251252-01      E.R.              Lida's Medical Supply, Inc.          3/21/16     E0730
  000400251252-01      E.R.              Lida's Medical Supply, Inc.          3/25/16     L0637
  000420403008-06      E.R.              Lida's Medical Supply, Inc.          10/3/16     E1399
  000420403008-06      E.R.              Lida's Medical Supply, Inc.          10/3/16     E0730
  000376190781-01      F.B.              Lida's Medical Supply, Inc.          7/23/15     E0199
  000376190781-01      F.B.              Lida's Medical Supply, Inc.          7/23/15     E0272
  000376190781-01      F.B.              Lida's Medical Supply, Inc.          7/23/15     L0627
  000435080866-04      F.C.              Lida's Medical Supply, Inc.          11/16/16    E1399
  000435080866-04      F.C.              Lida's Medical Supply, Inc.          11/16/16    E0199
  000364326389-02      F.G.              Lida's Medical Supply, Inc.          6/29/15     E0855
  000364326389-02      F.G.              Lida's Medical Supply, Inc.          6/29/15     L0637
  000350175667-03      F.M.              Lida's Medical Supply, Inc.          1/20/15     E0190
  000350175667-03      F.M.              Lida's Medical Supply, Inc.          1/20/15     E0199
  000350175667-03      F.M.              Lida's Medical Supply, Inc.          1/20/15     E0272
  000350175667-03      F.M.              Lida's Medical Supply, Inc.          1/20/15     E0855
  000350175667-03      F.M.              Lida's Medical Supply, Inc.          1/20/15     E2602
  000350175667-03      F.M.              Lida's Medical Supply, Inc.          1/20/15     L0627
  000350175667-03      F.M.              Lida's Medical Supply, Inc.          1/20/15     L0637
  000432125078-01      F.P.              Lida's Medical Supply, Inc.          11/2/16     E1399
  000432125078-01      F.P.              Lida's Medical Supply, Inc.          11/2/16     E0190
  000432125078-01      F.P.              Lida's Medical Supply, Inc.          11/2/16     E0199
  000432125078-01      F.P.              Lida's Medical Supply, Inc.          11/2/16     L0172
  000432125078-01      F.P.              Lida's Medical Supply, Inc.          11/2/16     L0628
  000432125078-01      F.P.              Lida's Medical Supply, Inc.          11/2/16     L1820
  000410976633-10      F.R.              Lida's Medical Supply, Inc.          6/20/16     E1399
  000410976633-10      F.R.              Lida's Medical Supply, Inc.          6/20/16     E0855
  000418825949-01      F.R.              Lida's Medical Supply, Inc.           7/6/16     E0190
  000418825949-01      F.R.              Lida's Medical Supply, Inc.           7/6/16     E0199
  000418825949-01      F.R.              Lida's Medical Supply, Inc.           7/6/16     L0172
  000418825949-01      F.R.              Lida's Medical Supply, Inc.           7/6/16     L0628
  000418825949-01      F.R.              Lida's Medical Supply, Inc.           7/6/16     E1399
  000418825949-01      F.R.              Lida's Medical Supply, Inc.          7/20/16     E0855
  000418825949-01      F.R.              Lida's Medical Supply, Inc.          8/22/16     E1399
  000418825949-01      F.R.              Lida's Medical Supply, Inc.          8/22/16     L1820
  000409724852-08      G.B.              Lida's Medical Supply, Inc.          5/23/16     E1399
  000375038478-02      G.C.              Lida's Medical Supply, Inc.           7/9/15     E0272



                                                93                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page533
                                                                            138of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7252
                                             3057  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000375038478-02      G.C.              Lida's Medical Supply, Inc.           7/9/15     E2611
  000375038478-02      G.C.              Lida's Medical Supply, Inc.           7/9/15     L0180
  000375038478-02      G.C.              Lida's Medical Supply, Inc.           7/9/15     L0627
  000371647819-01      G.M.              Lida's Medical Supply, Inc.          6/29/15     E0272
  000371647819-01      G.M.              Lida's Medical Supply, Inc.          6/29/15     E2611
  000371647819-01      G.M.              Lida's Medical Supply, Inc.          6/29/15     L0180
  000371647819-01      G.M.              Lida's Medical Supply, Inc.          6/29/15     L0627
  000371647819-01      G.M.              Lida's Medical Supply, Inc.          8/13/15     E0730
  000371647819-01      G.M.              Lida's Medical Supply, Inc.          8/13/15     E1399
  000389919225-02      G.N.              Lida's Medical Supply, Inc.           2/8/16     E0730
  000388149213-06      H.C.              Lida's Medical Supply, Inc.          12/21/15    E0730
  000388149213-06      H.C.              Lida's Medical Supply, Inc.          12/21/15    E1399
  000417957230-04      H.E.              Lida's Medical Supply, Inc.          6/14/16     E1399
  000417957230-04      H.E.              Lida's Medical Supply, Inc.          6/14/16     E0190
  000417957230-04      H.E.              Lida's Medical Supply, Inc.          6/14/16     L0628
  000417957230-04      H.E.              Lida's Medical Supply, Inc.          8/29/16     E0855
  000369630438-01       I.F.             Lida's Medical Supply, Inc.          5/29/15     E0190
  000369630438-01       I.F.             Lida's Medical Supply, Inc.          5/29/15     E0199
  000369630438-01       I.F.             Lida's Medical Supply, Inc.          5/29/15     E0272
  000369630438-01       I.F.             Lida's Medical Supply, Inc.          5/29/15     E2611
  000369630438-01       I.F.             Lida's Medical Supply, Inc.          5/29/15     L0180
  000369630438-01       I.F.             Lida's Medical Supply, Inc.          5/29/15     L0627
  000369630438-01       I.F.             Lida's Medical Supply, Inc.           6/1/15     E0730
  000369630438-01       I.F.             Lida's Medical Supply, Inc.           6/1/15     E1399
  000369630438-01       I.F.             Lida's Medical Supply, Inc.           8/6/15     L0637
  000424026300-01      I.K.              Lida's Medical Supply, Inc.          8/17/16     E0190
  000424026300-01      I.K.              Lida's Medical Supply, Inc.          8/17/16     E0199
  000424026300-01      I.K.              Lida's Medical Supply, Inc.          8/17/16     E0217
  000424026300-01      I.K.              Lida's Medical Supply, Inc.          8/17/16     L0172
  000424026300-01      I.K.              Lida's Medical Supply, Inc.          8/17/16     L0628
  000424026300-01      I.K.              Lida's Medical Supply, Inc.          8/17/16     E1399
  000424026300-01      I.K.              Lida's Medical Supply, Inc.          9/20/16     E1399
  000424026300-01      I.K.              Lida's Medical Supply, Inc.          10/4/16     E1399
  000429789927-01      I.M.              Lida's Medical Supply, Inc.          10/4/16     E1399
  000429789927-01      I.M.              Lida's Medical Supply, Inc.          10/4/16     E0190
  000429789927-01      I.M.              Lida's Medical Supply, Inc.          10/4/16     E0199
  000429789927-01      I.M.              Lida's Medical Supply, Inc.          10/4/16     L0628
  000416856730-01       I.S.             Lida's Medical Supply, Inc.           6/1/16     E0190
  000416856730-01       I.S.             Lida's Medical Supply, Inc.           6/1/16     E0199
  000416856730-01       I.S.             Lida's Medical Supply, Inc.           6/1/16     E0217
  000416856730-01       I.S.             Lida's Medical Supply, Inc.           6/1/16     L0172
  000416856730-01       I.S.             Lida's Medical Supply, Inc.           6/1/16     L0628



                                                94                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page534
                                                                            139of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7253
                                             3058  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000416856730-01       I.S.             Lida's Medical Supply, Inc.           6/1/16     E1399
  000416856730-01       I.S.             Lida's Medical Supply, Inc.          7/18/16     E1399
  000416856730-01       I.S.             Lida's Medical Supply, Inc.          7/26/16     E0855
  000416856730-01       I.S.             Lida's Medical Supply, Inc.          7/26/16     E1399
  000416856730-01       I.S.             Lida's Medical Supply, Inc.          8/12/16     L0637
  000353380520-01       J.B.             Lida's Medical Supply, Inc.          1/30/15     E0199
  000353380520-01       J.B.             Lida's Medical Supply, Inc.          1/30/15     E0272
  000353380520-01       J.B.             Lida's Medical Supply, Inc.          1/30/15     E2602
  000353380520-01       J.B.             Lida's Medical Supply, Inc.          1/30/15     L0627
  000353380520-01       J.B.             Lida's Medical Supply, Inc.          3/28/15     L3908
  000353380520-01       J.B.             Lida's Medical Supply, Inc.          4/20/15     E0855
  000386861421-01       J.B.             Lida's Medical Supply, Inc.          10/19/15    E1399
  000386861421-01       J.B.             Lida's Medical Supply, Inc.          10/19/15    E0105
  000386861421-01       J.B.             Lida's Medical Supply, Inc.          10/19/15    E0272
  000386861421-01       J.B.             Lida's Medical Supply, Inc.          10/19/15    E2611
  000386861421-01       J.B.             Lida's Medical Supply, Inc.          10/19/15    L0627
  000433531282-02       J.B.             Lida's Medical Supply, Inc.          11/10/16    E1399
  000433531282-02       J.B.             Lida's Medical Supply, Inc.          11/10/16    E0190
  000433531282-02       J.B.             Lida's Medical Supply, Inc.          11/10/16    E0199
  000433531282-02       J.B.             Lida's Medical Supply, Inc.          11/10/16    E0217
  000433531282-02       J.B.             Lida's Medical Supply, Inc.          11/10/16    L0172
  000433531282-02       J.B.             Lida's Medical Supply, Inc.          11/10/16    L0628
  000358840114-02       J.C.             Lida's Medical Supply, Inc.          3/23/15     E0217
  000363166679-01       J.C.             Lida's Medical Supply, Inc.          4/14/15     E0217
  000356205070-01       J.D.             Lida's Medical Supply, Inc.          1/21/15     E0199
  000356205070-01       J.D.             Lida's Medical Supply, Inc.          1/21/15     E0217
  000356205070-01       J.D.             Lida's Medical Supply, Inc.          1/21/15     E0272
  000356205070-01       J.D.             Lida's Medical Supply, Inc.          1/21/15     E2602
  000356205070-01       J.D.             Lida's Medical Supply, Inc.          1/21/15     L0180
  000356205070-01       J.D.             Lida's Medical Supply, Inc.          1/21/15     L0627
  000356205070-01       J.D.             Lida's Medical Supply, Inc.           4/8/15     E0855
  000356205070-01       J.D.             Lida's Medical Supply, Inc.           4/8/15     L0637
  000365993211-03       J.D.             Lida's Medical Supply, Inc.           5/5/15     E0190
  000365993211-03       J.D.             Lida's Medical Supply, Inc.           5/5/15     E0199
  000365993211-03       J.D.             Lida's Medical Supply, Inc.           5/5/15     E0272
  000365993211-03       J.D.             Lida's Medical Supply, Inc.           5/5/15     E2602
  000365993211-03       J.D.             Lida's Medical Supply, Inc.           5/5/15     L0180
  000365993211-03       J.D.             Lida's Medical Supply, Inc.           5/5/15     L0627
  000371785015-01       J.D.             Lida's Medical Supply, Inc.          6/18/15     E0190
  000371785015-01       J.D.             Lida's Medical Supply, Inc.          6/18/15     E0199
  000371785015-01       J.D.             Lida's Medical Supply, Inc.          6/18/15     E0217
  000371785015-01       J.D.             Lida's Medical Supply, Inc.          6/18/15     E0272



                                                95                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page535
                                                                            140of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7254
                                             3059  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000371785015-01      J.D.              Lida's Medical Supply, Inc.          6/18/15     E2602
  000371785015-01      J.D.              Lida's Medical Supply, Inc.          6/18/15     L0180
  000371785015-01      J.D.              Lida's Medical Supply, Inc.          6/18/15     L0627
  000365993211-03      J.D.              Lida's Medical Supply, Inc.          7/23/15     E1399
  000432781052-01      J.F.              Lida's Medical Supply, Inc.          10/31/16    E1399
  000432781052-01      J.F.              Lida's Medical Supply, Inc.          10/31/16    E0190
  000432781052-01      J.F.              Lida's Medical Supply, Inc.          10/31/16    E0199
  000432781052-01      J.F.              Lida's Medical Supply, Inc.          10/31/16    L0172
  000432781052-01      J.F.              Lida's Medical Supply, Inc.          10/31/16    L0628
  000432781052-01      J.F.              Lida's Medical Supply, Inc.          11/28/16    E1399
  000378080295-01      J.G.              Lida's Medical Supply, Inc.          7/27/15     E1399
  000378080295-01      J.G.              Lida's Medical Supply, Inc.          7/27/15     E0272
  000378080295-01      J.G.              Lida's Medical Supply, Inc.          7/27/15     E2611
  000378080295-01      J.G.              Lida's Medical Supply, Inc.          7/27/15     L0140
  000378080295-01      J.G.              Lida's Medical Supply, Inc.          7/27/15     L0180
  000378080295-01      J.G.              Lida's Medical Supply, Inc.          7/27/15     L0627
  000378080295-02      J.G.              Lida's Medical Supply, Inc.          7/27/15     E1399
  000378080295-02      J.G.              Lida's Medical Supply, Inc.          7/27/15     E0272
  000378080295-01      J.G.              Lida's Medical Supply, Inc.          10/23/15    E0855
  000378080295-01      J.G.              Lida's Medical Supply, Inc.          10/28/15    L0637
  000398533851-09      J.G.              Lida's Medical Supply, Inc.          1/18/16     E0190
  000398533851-09      J.G.              Lida's Medical Supply, Inc.          1/18/16     E0199
  000398533851-09      J.G.              Lida's Medical Supply, Inc.          1/18/16     E2602
  000398533851-09      J.G.              Lida's Medical Supply, Inc.          1/18/16     L0627
  000398533851-09      J.G.              Lida's Medical Supply, Inc.          1/18/16     E1399
  000398533851-09      J.G.              Lida's Medical Supply, Inc.          3/14/16     E1399
  000398533851-09      J.G.              Lida's Medical Supply, Inc.          3/14/16     E0730
  000412185498-01      J.M.              Lida's Medical Supply, Inc.          6/29/16     L0637
  000379268022-01      J.R.              Lida's Medical Supply, Inc.           8/7/15     E1399
  000379268022-01      J.R.              Lida's Medical Supply, Inc.           8/7/15     E0272
  000379268022-01      J.R.              Lida's Medical Supply, Inc.           8/7/15     E2611
  000379268022-01      J.R.              Lida's Medical Supply, Inc.           8/7/15     L0627
  000426735890-02      J.R.              Lida's Medical Supply, Inc.          10/10/16    E0855
  000426735890-02      J.R.              Lida's Medical Supply, Inc.          10/17/16    L0637
  000426735890-02      J.R.              Lida's Medical Supply, Inc.          10/20/16    E1399
  000426735890-02      J.R.              Lida's Medical Supply, Inc.          10/20/16    L1820
  000370051575-01      J.S.              Lida's Medical Supply, Inc.          5/19/15     E0272
  000370051575-01      J.S.              Lida's Medical Supply, Inc.          5/19/15     E2602
  000370051575-01      J.S.              Lida's Medical Supply, Inc.          5/19/15     L0627
  000370051575-01      J.S.              Lida's Medical Supply, Inc.          5/19/15     E1399
  000376575411-02      J.S.              Lida's Medical Supply, Inc.          7/22/15     E0190
  000376575411-02      J.S.              Lida's Medical Supply, Inc.          7/22/15     E0199



                                                96                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page536
                                                                            141of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7255
                                             3060  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000376575411-02      J.S.              Lida's Medical Supply, Inc.          7/22/15     E0272
  000376575411-02      J.S.              Lida's Medical Supply, Inc.          7/22/15     L0627
  000425902079-02      J.S.              Lida's Medical Supply, Inc.          8/30/16     E1399
  000425902079-02      J.S.              Lida's Medical Supply, Inc.          8/30/16     E0190
  000425902079-02      J.S.              Lida's Medical Supply, Inc.          8/30/16     E0199
  000425902079-02      J.S.              Lida's Medical Supply, Inc.          8/30/16     L0628
  000425902079-02      J.S.              Lida's Medical Supply, Inc.          10/10/16    E0855
  000425902079-02      J.S.              Lida's Medical Supply, Inc.          10/10/16    L0637
  000374900041-01      K.H.              Lida's Medical Supply, Inc.          6/30/15     E0272
  000374900041-01      K.H.              Lida's Medical Supply, Inc.          6/30/15     E2611
  000374900041-01      K.H.              Lida's Medical Supply, Inc.          6/30/15     L0627
  000374900041-01      K.H.              Lida's Medical Supply, Inc.          6/30/15     E1399
  000374900041-01      K.H.              Lida's Medical Supply, Inc.           9/3/15     E0855
  000374900041-01      K.H.              Lida's Medical Supply, Inc.           9/3/15     L0637
  000394762884-02      K.H.              Lida's Medical Supply, Inc.           1/4/16     E0190
  000394762884-02      K.H.              Lida's Medical Supply, Inc.           1/4/16     E0199
  000394762884-02      K.H.              Lida's Medical Supply, Inc.           1/4/16     E0217
  000394762884-02      K.H.              Lida's Medical Supply, Inc.           1/4/16     E2602
  000394762884-02      K.H.              Lida's Medical Supply, Inc.           1/4/16     L0180
  000394762884-02      K.H.              Lida's Medical Supply, Inc.           1/4/16     L0627
  000394762884-02      K.H.              Lida's Medical Supply, Inc.           1/4/16     L3670
  000394762884-02      K.H.              Lida's Medical Supply, Inc.           1/4/16     E1399
  000373591387-02      K.K.              Lida's Medical Supply, Inc.          6/29/15     L0180
  000373591387-02      K.K.              Lida's Medical Supply, Inc.           8/3/15     E1399
  000415751528-02      K.O.              Lida's Medical Supply, Inc.          6/20/16     E0217
  000415751528-02      K.O.              Lida's Medical Supply, Inc.           7/8/16     E0855
  000415751528-02      K.O.              Lida's Medical Supply, Inc.          7/11/16     E1399
  000415751528-02      K.O.              Lida's Medical Supply, Inc.          7/12/16     L0637
  000415751528-02      K.O.              Lida's Medical Supply, Inc.          7/18/16     E1399
  000415751528-02      K.O.              Lida's Medical Supply, Inc.           9/6/16     L1832
  000353732571-02      K.R.              Lida's Medical Supply, Inc.          1/21/15     E0272
  000353732571-02      K.R.              Lida's Medical Supply, Inc.          1/21/15     E2602
  000353732571-02      K.R.              Lida's Medical Supply, Inc.          1/21/15     L0180
  000353732571-02      K.R.              Lida's Medical Supply, Inc.          1/21/15     L0627
  000353732571-02      K.R.              Lida's Medical Supply, Inc.          2/16/15     E0730
  000353732571-02      K.R.              Lida's Medical Supply, Inc.          2/16/15     E1399
  000385891956-01      K.W.              Lida's Medical Supply, Inc.          10/15/15    E1399
  000385891956-01      K.W.              Lida's Medical Supply, Inc.          10/15/15    E0199
  000385891956-01      K.W.              Lida's Medical Supply, Inc.          10/15/15    E0217
  000385891956-01      K.W.              Lida's Medical Supply, Inc.          10/15/15    E0272
  000428870091-02      K.W.              Lida's Medical Supply, Inc.          10/3/16     E1399
  000428870091-02      K.W.              Lida's Medical Supply, Inc.          10/3/16     E0190



                                                97                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page537
                                                                            142of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7256
                                             3061  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000428870091-02      K.W.              Lida's Medical Supply, Inc.          10/3/16     E0199
  000428870091-02      K.W.              Lida's Medical Supply, Inc.          10/3/16     L0628
  000361846966-01      L.A.              Lida's Medical Supply, Inc.          4/2/15      E0190
  000361846966-01      L.A.              Lida's Medical Supply, Inc.          4/2/15      E0199
  000361846966-01      L.A.              Lida's Medical Supply, Inc.          4/2/15      E0217
  000361846966-01      L.A.              Lida's Medical Supply, Inc.          4/2/15      E0272
  000361846966-01      L.A.              Lida's Medical Supply, Inc.          4/2/15      E2602
  000361846966-01      L.A.              Lida's Medical Supply, Inc.          4/2/15      L0180
  000361846966-01      L.A.              Lida's Medical Supply, Inc.          4/2/15      L0627
  000348555814-06      L.B.              Lida's Medical Supply, Inc.          1/5/15      E1399
  000426450722-02      L.B.              Lida's Medical Supply, Inc.          9/8/16      E0190
  000426450722-02      L.B.              Lida's Medical Supply, Inc.          9/8/16      E0199
  000426450722-02      L.B.              Lida's Medical Supply, Inc.          9/8/16      L0628
  000426450722-02      L.B.              Lida's Medical Supply, Inc.          9/8/16      E1399
  000363516113-01      L.D.              Lida's Medical Supply, Inc.          4/20/15     E0190
  000363516113-01      L.D.              Lida's Medical Supply, Inc.          4/20/15     E0199
  000363516113-01      L.D.              Lida's Medical Supply, Inc.          4/20/15     E0272
  000363516113-01      L.D.              Lida's Medical Supply, Inc.          4/20/15     E2602
  000363516113-01      L.D.              Lida's Medical Supply, Inc.          4/20/15     L0180
  000363516113-01      L.D.              Lida's Medical Supply, Inc.          4/20/15     L0627
  000363516113-01      L.D.              Lida's Medical Supply, Inc.          5/25/15     L0637
  000403543655-02      L.G.              Lida's Medical Supply, Inc.          3/7/16      E2602
  000403543655-02      L.G.              Lida's Medical Supply, Inc.          3/7/16      L0180
  000403543655-02      L.G.              Lida's Medical Supply, Inc.          3/7/16      L0627
  000403543655-02      L.G.              Lida's Medical Supply, Inc.          3/7/16      E1399
  000403543655-02      L.G.              Lida's Medical Supply, Inc.          6/13/16     E0855
  000403543655-02      L.G.              Lida's Medical Supply, Inc.          6/13/16     L0637
  000421341751-01      L.G.              Lida's Medical Supply, Inc.          7/18/16     E1399
  000421341751-01      L.G.              Lida's Medical Supply, Inc.          7/18/16     E0190
  000421341751-01      L.G.              Lida's Medical Supply, Inc.          7/18/16     E0199
  000421341751-01      L.G.              Lida's Medical Supply, Inc.          7/18/16     L0628
  000419951008-01      L.K.              Lida's Medical Supply, Inc.          6/27/16     E0217
  000419951008-01      L.K.              Lida's Medical Supply, Inc.          6/27/16     E0190
  000419951008-01      L.K.              Lida's Medical Supply, Inc.          6/27/16     E0199
  000419951008-01      L.K.              Lida's Medical Supply, Inc.          6/27/16     L0172
  000419951008-01      L.K.              Lida's Medical Supply, Inc.          6/27/16     L0628
  000419951008-01      L.K.              Lida's Medical Supply, Inc.          6/27/16     E1399
  000419951008-01      L.K.              Lida's Medical Supply, Inc.          8/11/16     E1399
  000419951008-01      L.K.              Lida's Medical Supply, Inc.          8/29/16     E0855
  000419951008-01      L.K.              Lida's Medical Supply, Inc.          9/5/16      L0637
  000419951008-01      L.K.              Lida's Medical Supply, Inc.          11/3/16     L1832
  000398533851-05      L.P.              Lida's Medical Supply, Inc.          1/18/16     E0190



                                                98                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page538
                                                                            143of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7257
                                             3062  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000398533851-05      L.P.              Lida's Medical Supply, Inc.          1/18/16     E0199
  000398533851-05      L.P.              Lida's Medical Supply, Inc.          1/18/16     E2602
  000398533851-05      L.P.              Lida's Medical Supply, Inc.          1/18/16     L0180
  000398533851-05      L.P.              Lida's Medical Supply, Inc.          1/18/16     L0627
  000398533851-05      L.P.              Lida's Medical Supply, Inc.          3/14/16     E1399
  000398533851-05      L.P.              Lida's Medical Supply, Inc.          3/14/16     E0730
  000398533851-03      L.S.              Lida's Medical Supply, Inc.          3/14/16     E0730
  000376230603-02      L.V.              Lida's Medical Supply, Inc.          7/23/15     E0190
  000376230603-02      L.V.              Lida's Medical Supply, Inc.          7/23/15     E0199
  000376230603-02      L.V.              Lida's Medical Supply, Inc.          7/23/15     E0272
  000376230603-02      L.V.              Lida's Medical Supply, Inc.          7/23/15     E2611
  000376230603-02      L.V.              Lida's Medical Supply, Inc.          7/23/15     L0180
  000376230603-02      L.V.              Lida's Medical Supply, Inc.          7/23/15     L0627
  000434699392-01      M.A.              Lida's Medical Supply, Inc.          11/7/16     E1399
  000434699392-01      M.A.              Lida's Medical Supply, Inc.          11/7/16     E0190
  000434699392-01      M.A.              Lida's Medical Supply, Inc.          11/7/16     E0199
  000434699392-01      M.A.              Lida's Medical Supply, Inc.          11/7/16     L0628
  000431474162-02      M.B.              Lida's Medical Supply, Inc.          10/19/16    E0190
  000431474162-02      M.B.              Lida's Medical Supply, Inc.          10/19/16    E0199
  000431474162-02      M.B.              Lida's Medical Supply, Inc.          10/19/16    E0217
  000431474162-02      M.B.              Lida's Medical Supply, Inc.          10/19/16    L0172
  000431474162-02      M.B.              Lida's Medical Supply, Inc.          10/19/16    L0628
  000431474162-02      M.B.              Lida's Medical Supply, Inc.          11/17/16    E0855
  000431474162-02      M.B.              Lida's Medical Supply, Inc.          11/17/16    L0637
  000431474162-02      M.B.              Lida's Medical Supply, Inc.          11/21/16    E1399
  000355227265-01      M.C.              Lida's Medical Supply, Inc.          2/10/15     E0190
  000355227265-01      M.C.              Lida's Medical Supply, Inc.          2/10/15     E0199
  000355227265-01      M.C.              Lida's Medical Supply, Inc.          2/10/15     E0272
  000355227265-01      M.C.              Lida's Medical Supply, Inc.          2/10/15     E2602
  000355227265-01      M.C.              Lida's Medical Supply, Inc.          2/10/15     L0627
  000355227265-01      M.C.              Lida's Medical Supply, Inc.          3/20/15     L3807
  000355227265-01      M.C.              Lida's Medical Supply, Inc.          4/27/15     L1820
  000376192976-01      M.F.              Lida's Medical Supply, Inc.          6/22/15     E0190
  000376192976-01      M.F.              Lida's Medical Supply, Inc.          6/22/15     E0199
  000376192976-01      M.F.              Lida's Medical Supply, Inc.          6/22/15     E0272
  000376192976-01      M.F.              Lida's Medical Supply, Inc.          6/22/15     E2611
  000376192976-01      M.F.              Lida's Medical Supply, Inc.          6/22/15     L0180
  000376192976-01      M.F.              Lida's Medical Supply, Inc.          6/22/15     L0627
  000376192976-01      M.F.              Lida's Medical Supply, Inc.           8/4/15     E1399
  000376192976-01      M.F.              Lida's Medical Supply, Inc.          9/30/15     E1399
  000376192976-01      M.F.              Lida's Medical Supply, Inc.          12/21/15    E0855
  000376192976-01      M.F.              Lida's Medical Supply, Inc.          1/14/16     L0637



                                                99                                          Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page539
                                                                            144of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7258
                                             3063  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000349886209-01      M.G.              Lida's Medical Supply, Inc.          2/25/15     E0855
  000426737268-01      M.G.              Lida's Medical Supply, Inc.          9/14/16     E1399
  000426737268-01      M.G.              Lida's Medical Supply, Inc.          9/14/16     E0190
  000426737268-01      M.G.              Lida's Medical Supply, Inc.          9/14/16     E0199
  000426737268-01      M.G.              Lida's Medical Supply, Inc.          9/14/16     L0172
  000426737268-01      M.G.              Lida's Medical Supply, Inc.          9/14/16     L0628
  000426737268-01      M.G.              Lida's Medical Supply, Inc.          10/17/16    E1399
  000426737268-01      M.G.              Lida's Medical Supply, Inc.          11/21/16    E1399
  000426737268-01      M.G.              Lida's Medical Supply, Inc.          11/25/16    L0637
  000369185160-02      M.H.              Lida's Medical Supply, Inc.          5/25/15     E0190
  000369185160-02      M.H.              Lida's Medical Supply, Inc.          5/25/15     E0199
  000369185160-02      M.H.              Lida's Medical Supply, Inc.          5/25/15     E0217
  000369185160-02      M.H.              Lida's Medical Supply, Inc.          5/25/15     E0272
  000369185160-02      M.H.              Lida's Medical Supply, Inc.          5/25/15     E2611
  000369185160-02      M.H.              Lida's Medical Supply, Inc.          5/25/15     L0180
  000369185160-02      M.H.              Lida's Medical Supply, Inc.          5/25/15     L0627
  000369185160-02      M.H.              Lida's Medical Supply, Inc.          5/25/15     L3670
  000369185160-02      M.H.              Lida's Medical Supply, Inc.          7/24/15     E1399
  000369185160-02      M.H.              Lida's Medical Supply, Inc.          9/18/15     E1399
  000371332735-01      M.L.              Lida's Medical Supply, Inc.          6/15/15     E0190
  000371332735-01      M.L.              Lida's Medical Supply, Inc.          6/15/15     E0199
  000371332735-01      M.L.              Lida's Medical Supply, Inc.          6/15/15     E0272
  000371332735-01      M.L.              Lida's Medical Supply, Inc.          6/15/15     E2611
  000371332735-01      M.L.              Lida's Medical Supply, Inc.          6/15/15     L0180
  000371332735-01      M.L.              Lida's Medical Supply, Inc.          6/15/15     L0627
  000371332735-01      M.L.              Lida's Medical Supply, Inc.          6/15/15     L3908
  000348555814-01      M.M.              Lida's Medical Supply, Inc.           1/5/15     E1399
  000398533851-04      M.M.              Lida's Medical Supply, Inc.          1/18/16     E0199
  000398533851-04      M.M.              Lida's Medical Supply, Inc.          1/18/16     E2602
  000398533851-04      M.M.              Lida's Medical Supply, Inc.          1/18/16     L0627
  000398533851-04      M.M.              Lida's Medical Supply, Inc.          1/18/16     E1399
  000342052321-02      M.N.              Lida's Medical Supply, Inc.          12/31/14    E1399
  000409998737-02      M.O.              Lida's Medical Supply, Inc.          6/24/16     E1399
  000409998737-02      M.O.              Lida's Medical Supply, Inc.          6/24/16     E0730
  000405593286-01      M.P.              Lida's Medical Supply, Inc.           5/6/16     L0637
  000405593286-01      M.P.              Lida's Medical Supply, Inc.           6/2/16     E1399
  000405593286-01      M.P.              Lida's Medical Supply, Inc.           6/8/16     L3670
  000437013360-02      M.R.              Lida's Medical Supply, Inc.          11/7/16     E1399
  000437013360-02      M.R.              Lida's Medical Supply, Inc.          11/7/16     E0190
  000437013360-02      M.R.              Lida's Medical Supply, Inc.          11/7/16     E0199
  000437013360-02      M.R.              Lida's Medical Supply, Inc.          11/7/16     E0217
  000437013360-02      M.R.              Lida's Medical Supply, Inc.          11/7/16     L0172



                                                100                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page540
                                                                            145of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7259
                                             3064  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000437013360-02      M.R.              Lida's Medical Supply, Inc.          11/7/16     L0628
  000352470488-04      M.S.              Lida's Medical Supply, Inc.          4/15/15     E0855
  000352470488-04      M.S.              Lida's Medical Supply, Inc.          4/15/15     L0637
  000374900041-02      M.T.              Lida's Medical Supply, Inc.          6/30/15     E0272
  000374900041-02      M.T.              Lida's Medical Supply, Inc.          6/30/15     E2611
  000374900041-02      M.T.              Lida's Medical Supply, Inc.          6/30/15     L0627
  000374900041-02      M.T.              Lida's Medical Supply, Inc.          6/30/15     E1399
  000373948355-01      M.V.              Lida's Medical Supply, Inc.          7/27/15     E1399
  000373948355-01      M.V.              Lida's Medical Supply, Inc.           8/5/15     L0637
  000373276005-01      M.W.              Lida's Medical Supply, Inc.          6/25/15     E0199
  000373276005-01      M.W.              Lida's Medical Supply, Inc.          6/25/15     E0217
  000373276005-01      M.W.              Lida's Medical Supply, Inc.          6/25/15     E0272
  000373276005-01      M.W.              Lida's Medical Supply, Inc.          6/25/15     E1399
  000373276005-01      M.W.              Lida's Medical Supply, Inc.          7/28/15     L0637
  000372620419-01      N.A.              Lida's Medical Supply, Inc.          7/29/15     E0855
  000372620419-01      N.A.              Lida's Medical Supply, Inc.          7/29/15     L0637
  000346563943-01      N.E.              Lida's Medical Supply, Inc.           1/5/15     L0637
  000379067846-02      N.G.              Lida's Medical Supply, Inc.          7/31/15     E0190
  000379067846-02      N.G.              Lida's Medical Supply, Inc.          7/31/15     E0199
  000379067846-02      N.G.              Lida's Medical Supply, Inc.          7/31/15     E0272
  000379067846-02      N.G.              Lida's Medical Supply, Inc.          7/31/15     L0627
  000379067846-02      N.G.              Lida's Medical Supply, Inc.           8/7/15     E1399
  000427157185-01      N.O.              Lida's Medical Supply, Inc.          9/15/16     E0199
  000427157185-01      N.O.              Lida's Medical Supply, Inc.          9/15/16     L0172
  000427157185-01      N.O.              Lida's Medical Supply, Inc.          9/15/16     L0628
  000427157185-01      N.O.              Lida's Medical Supply, Inc.          9/15/16     E1399
  000427157185-01      N.O.              Lida's Medical Supply, Inc.          11/3/16     E1399
  000356456798-02      O.A.              Lida's Medical Supply, Inc.           4/2/15     E0855
  000356456798-02      O.A.              Lida's Medical Supply, Inc.          4/10/15     L0637
  000427505490-01      O.C.              Lida's Medical Supply, Inc.          9/12/16     E1399
  000427505490-01      O.C.              Lida's Medical Supply, Inc.          9/12/16     E0190
  000427505490-01      O.C.              Lida's Medical Supply, Inc.          9/12/16     E0199
  000427505490-01      O.C.              Lida's Medical Supply, Inc.          9/12/16     E0217
  000427505490-01      O.C.              Lida's Medical Supply, Inc.          9/12/16     L0172
  000427505490-01      O.C.              Lida's Medical Supply, Inc.          9/12/16     L0628
  000427505490-01      O.C.              Lida's Medical Supply, Inc.          11/7/16     E1399
  000427505490-03      P.C.              Lida's Medical Supply, Inc.          9/12/16     E1399
  000427505490-03      P.C.              Lida's Medical Supply, Inc.          9/12/16     E0190
  000427505490-03      P.C.              Lida's Medical Supply, Inc.          9/12/16     E0199
  000427505490-03      P.C.              Lida's Medical Supply, Inc.          9/12/16     L0172
  000427505490-03      P.C.              Lida's Medical Supply, Inc.          9/12/16     L0628
  000427505490-03      P.C.              Lida's Medical Supply, Inc.          10/13/16    E1399



                                                101                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page541
                                                                            146of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7260
                                             3065  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000427505490-03      P.C.              Lida's Medical Supply, Inc.          10/17/16    E0855
  000427505490-03      P.C.              Lida's Medical Supply, Inc.          10/17/16    L0637
  000427505490-03      P.C.              Lida's Medical Supply, Inc.          11/10/16    E1399
  000427505490-03      P.C.              Lida's Medical Supply, Inc.          11/10/16    L1832
  000424423333-03      P.G.              Lida's Medical Supply, Inc.          8/16/16     E0190
  000424423333-03      P.G.              Lida's Medical Supply, Inc.          8/16/16     E0199
  000424423333-03      P.G.              Lida's Medical Supply, Inc.          8/16/16     E0217
  000424423333-03      P.G.              Lida's Medical Supply, Inc.          8/16/16     L0172
  000424423333-03      P.G.              Lida's Medical Supply, Inc.          8/16/16     L0628
  000424423333-03      P.G.              Lida's Medical Supply, Inc.          8/16/16     E1399
  000424423333-03      P.G.              Lida's Medical Supply, Inc.          9/20/16     L0637
  000435431200-02      R.A.              Lida's Medical Supply, Inc.          11/4/16     E1399
  000435431200-02      R.A.              Lida's Medical Supply, Inc.          11/4/16     E0190
  000435431200-02      R.A.              Lida's Medical Supply, Inc.          11/4/16     E0199
  000435431200-02      R.A.              Lida's Medical Supply, Inc.          11/4/16     L0140
  000435431200-02      R.A.              Lida's Medical Supply, Inc.          11/4/16     L0628
  000410976633-02      R.C.              Lida's Medical Supply, Inc.           5/2/16     E0217
  000410976633-02      R.C.              Lida's Medical Supply, Inc.          6/13/16     E1399
  000410976633-02      R.C.              Lida's Medical Supply, Inc.          6/13/16     E0855
  000410976633-02      R.C.              Lida's Medical Supply, Inc.          6/20/16     L0637
  000410976633-02      R.C.              Lida's Medical Supply, Inc.          6/20/16     L3670
  000349529163-01      R.D.              Lida's Medical Supply, Inc.           1/8/15     E1399
  000424026300-09      R.K.              Lida's Medical Supply, Inc.          8/17/16     E0190
  000424026300-09      R.K.              Lida's Medical Supply, Inc.          8/17/16     E0199
  000424026300-09      R.K.              Lida's Medical Supply, Inc.          8/17/16     E0217
  000424026300-09      R.K.              Lida's Medical Supply, Inc.          8/17/16     L0172
  000424026300-09      R.K.              Lida's Medical Supply, Inc.          8/17/16     L0628
  000424026300-09      R.K.              Lida's Medical Supply, Inc.          8/17/16     E1399
  000424026300-09      R.K.              Lida's Medical Supply, Inc.          9/23/16     E1399
  000350188496-02      R.M.              Lida's Medical Supply, Inc.          1/12/15     E0730
  000350188496-02      R.M.              Lida's Medical Supply, Inc.          1/12/15     E1399
  000350188496-02      R.M.              Lida's Medical Supply, Inc.          2/25/15     E1399
  000417872256-02      R.S.              Lida's Medical Supply, Inc.          11/2/16     L0637
  000358403525-01      R.T.              Lida's Medical Supply, Inc.          4/14/15     E1399
  000358403525-01      R.T.              Lida's Medical Supply, Inc.          4/23/15     E0199
  000358403525-01      R.T.              Lida's Medical Supply, Inc.          4/23/15     E0272
  000358403525-01      R.T.              Lida's Medical Supply, Inc.          4/23/15     E2602
  000358403525-01      R.T.              Lida's Medical Supply, Inc.          4/23/15     L0180
  000358403525-01      R.T.              Lida's Medical Supply, Inc.          4/23/15     L0627
  000358403525-01      R.T.              Lida's Medical Supply, Inc.          4/23/15     E0217
  000442017422-01      R.W.              Lida's Medical Supply, Inc.           1/6/17     E1399
  000442017422-01      R.W.              Lida's Medical Supply, Inc.           1/6/17     E0190



                                                102                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page542
                                                                            147of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7261
                                             3066  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000442017422-01      R.W.              Lida's Medical Supply, Inc.           1/6/17     E0199
  000442017422-01      R.W.              Lida's Medical Supply, Inc.           1/6/17     L0628
  000373423136-02      S.B.              Lida's Medical Supply, Inc.           8/6/15     E1399
  000373423136-02      S.B.              Lida's Medical Supply, Inc.           9/7/15     E0855
  000373423136-02      S.B.              Lida's Medical Supply, Inc.           9/7/15     L0637
  000373423136-02      S.B.              Lida's Medical Supply, Inc.           9/7/15     E0730
  000373423136-02      S.B.              Lida's Medical Supply, Inc.           9/7/15     E1399
  000419452965-02      S.B.              Lida's Medical Supply, Inc.          7/11/16     E0190
  000419452965-02      S.B.              Lida's Medical Supply, Inc.          7/11/16     E0199
  000419452965-02      S.B.              Lida's Medical Supply, Inc.          7/11/16     E0217
  000419452965-02      S.B.              Lida's Medical Supply, Inc.          7/11/16     L0172
  000419452965-02      S.B.              Lida's Medical Supply, Inc.          7/11/16     L0628
  000419452965-02      S.B.              Lida's Medical Supply, Inc.          7/11/16     E1399
  000419452965-02      S.B.              Lida's Medical Supply, Inc.          8/12/16     E1399
  000419452965-02      S.B.              Lida's Medical Supply, Inc.          8/22/16     E1399
  000419452965-02      S.B.              Lida's Medical Supply, Inc.          8/22/16     E0855
  000419452965-02      S.B.              Lida's Medical Supply, Inc.          8/29/16     L0637
  000419452965-02      S.B.              Lida's Medical Supply, Inc.          11/7/16     L1832
  000411877913-06      S.D.              Lida's Medical Supply, Inc.          6/24/16     E1399
  000411877913-06      S.D.              Lida's Medical Supply, Inc.          6/24/16     E0730
  000360182182-01      S.L.              Lida's Medical Supply, Inc.          3/30/15     E0190
  000360182182-01      S.L.              Lida's Medical Supply, Inc.          3/30/15     E0199
  000360182182-01      S.L.              Lida's Medical Supply, Inc.          3/30/15     E0272
  000360182182-01      S.L.              Lida's Medical Supply, Inc.          3/30/15     E2602
  000360182182-01      S.L.              Lida's Medical Supply, Inc.          3/30/15     L0180
  000360182182-01      S.L.              Lida's Medical Supply, Inc.           4/6/15     E0730
  000360182182-01      S.L.              Lida's Medical Supply, Inc.           4/6/15     E1399
  000377112263-01      S.L.              Lida's Medical Supply, Inc.          7/31/15     E0272
  000377112263-01      S.L.              Lida's Medical Supply, Inc.          7/31/15     E2602
  000377112263-01      S.L.              Lida's Medical Supply, Inc.          7/31/15     L0180
  000377112263-01      S.L.              Lida's Medical Supply, Inc.          7/31/15     L0627
  000377112263-01      S.L.              Lida's Medical Supply, Inc.          8/31/15     E1399
  000377112263-01      S.L.              Lida's Medical Supply, Inc.          8/31/15     E0730
  000420805350-01      S.M.              Lida's Medical Supply, Inc.          8/22/16     E1399
  000420805350-01      S.M.              Lida's Medical Supply, Inc.          8/22/16     E0855
  000427157185-02      S.O.              Lida's Medical Supply, Inc.          10/18/16    E1399
  000373768191-01      S.P.              Lida's Medical Supply, Inc.           8/6/15     E1399
  000373768191-01      S.P.              Lida's Medical Supply, Inc.          9/30/15     E0855
  000419452965-01      S.T.              Lida's Medical Supply, Inc.          7/13/16     E0190
  000419452965-01      S.T.              Lida's Medical Supply, Inc.          7/13/16     E0199
  000419452965-01      S.T.              Lida's Medical Supply, Inc.          7/13/16     E0217
  000419452965-01      S.T.              Lida's Medical Supply, Inc.          7/13/16     L0172



                                                103                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page543
                                                                            148of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7262
                                             3067  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000419452965-01      S.T.              Lida's Medical Supply, Inc.          7/13/16     L0628
  000419452965-01      S.T.              Lida's Medical Supply, Inc.          7/13/16     E1399
  000419452965-01      S.T.              Lida's Medical Supply, Inc.          8/12/16     E1399
  000419452965-01      S.T.              Lida's Medical Supply, Inc.          8/23/16     E1399
  000419452965-01      S.T.              Lida's Medical Supply, Inc.          8/23/16     E0855
  000353656473-03      T.B.              Lida's Medical Supply, Inc.          1/19/15     E0217
  000353656473-03      T.B.              Lida's Medical Supply, Inc.           3/4/15     E1399
  000353656473-03      T.B.              Lida's Medical Supply, Inc.          3/19/15     L3671
  000368222063-01      T.B.              Lida's Medical Supply, Inc.           6/2/15     E0272
  000368222063-01      T.B.              Lida's Medical Supply, Inc.           6/2/15     E0855
  000368222063-01      T.B.              Lida's Medical Supply, Inc.           6/2/15     E2602
  000368222063-01      T.B.              Lida's Medical Supply, Inc.           6/2/15     L0140
  000368222063-01      T.B.              Lida's Medical Supply, Inc.           6/2/15     L0180
  000368222063-01      T.B.              Lida's Medical Supply, Inc.           6/2/15     L0627
  000368222063-01      T.B.              Lida's Medical Supply, Inc.           6/2/15     E1399
  000378184246-02      T.G.              Lida's Medical Supply, Inc.          9/29/15     L0637
  000429578980-01      T.H.              Lida's Medical Supply, Inc.          9/26/16     E1399
  000429578980-01      T.H.              Lida's Medical Supply, Inc.          9/26/16     E0190
  000429578980-01      T.H.              Lida's Medical Supply, Inc.          9/26/16     E0199
  000429578980-01      T.H.              Lida's Medical Supply, Inc.          9/26/16     L0628
  000423507960-01      T.L.              Lida's Medical Supply, Inc.           8/8/16     E0190
  000423507960-01      T.L.              Lida's Medical Supply, Inc.           8/8/16     E0199
  000423507960-01      T.L.              Lida's Medical Supply, Inc.           8/8/16     L0172
  000423507960-01      T.L.              Lida's Medical Supply, Inc.           8/8/16     L0628
  000423507960-01      T.L.              Lida's Medical Supply, Inc.           8/8/16     E1399
  000423507960-01      T.L.              Lida's Medical Supply, Inc.          9/19/16     E1399
  000369109574-01      T.W.              Lida's Medical Supply, Inc.          5/22/15     E0199
  000369109574-01      T.W.              Lida's Medical Supply, Inc.          5/22/15     E0217
  000369109574-01      T.W.              Lida's Medical Supply, Inc.          5/22/15     E0272
  000369109574-01      T.W.              Lida's Medical Supply, Inc.          5/22/15     E1399
  000411877913-04      T.W.              Lida's Medical Supply, Inc.          6/24/16     E1399
  000411877913-04      T.W.              Lida's Medical Supply, Inc.          6/24/16     E0730
  000426419040-02      V.C.              Lida's Medical Supply, Inc.          10/3/16     E1399
  000426419040-02      V.C.              Lida's Medical Supply, Inc.          11/10/16    E1399
  000378388060-01      V.H.              Lida's Medical Supply, Inc.           8/4/15     E0190
  000378388060-01      V.H.              Lida's Medical Supply, Inc.           8/4/15     E0199
  000378388060-01      V.H.              Lida's Medical Supply, Inc.           8/4/15     E0217
  000378388060-01      V.H.              Lida's Medical Supply, Inc.           8/4/15     E0272
  000378388060-01      V.H.              Lida's Medical Supply, Inc.           8/4/15     E2611
  000378388060-01      V.H.              Lida's Medical Supply, Inc.           8/4/15     L0180
  000378388060-01      V.H.              Lida's Medical Supply, Inc.           8/4/15     L0627
  000378388060-01      V.H.              Lida's Medical Supply, Inc.           8/4/15     L3670



                                                104                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page544
                                                                            149of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7263
                                             3068  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000352089544-01      W.A.              Lida's Medical Supply, Inc.          1/12/15     L0180
  000352089544-01      W.A.              Lida's Medical Supply, Inc.          1/12/15     L0627
  000352089544-01      W.A.              Lida's Medical Supply, Inc.          4/10/15     E1399
  000352089544-01      W.A.              Lida's Medical Supply, Inc.          4/15/15     E0855
  000352089544-01      W.A.              Lida's Medical Supply, Inc.          4/15/15     L0637
  000366160539-02      W.G.              Lida's Medical Supply, Inc.          4/24/15     E0190
  000366160539-02      W.G.              Lida's Medical Supply, Inc.          4/24/15     E0199
  000366160539-02      W.G.              Lida's Medical Supply, Inc.          4/24/15     E0272
  000366160539-02      W.G.              Lida's Medical Supply, Inc.          4/24/15     E2602
  000366160539-02      W.G.              Lida's Medical Supply, Inc.          4/24/15     L0180
  000366160539-02      W.G.              Lida's Medical Supply, Inc.          4/24/15     L0627
  000366160539-02      W.G.              Lida's Medical Supply, Inc.          4/24/15     L1820
  000366160539-02      W.G.              Lida's Medical Supply, Inc.          4/24/15     L3908
  000366160539-02      W.G.              Lida's Medical Supply, Inc.          4/24/15     E0217
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.          4/13/15     E0190
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.          4/13/15     E0199
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.          4/13/15     E0217
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.          4/13/15     E0272
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.          4/13/15     E2602
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.          4/13/15     L0180
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.          4/13/15     L0627
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.           5/4/15     E0855
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.          5/15/15     L0637
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.          5/15/15     E1399
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.          5/28/15     E0730
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.          5/28/15     L1832
  000363671702-01      Y.B.              Lida's Medical Supply, Inc.          5/28/15     E1399
  000355853649-01      Y.M.              Lida's Medical Supply, Inc.          2/10/15     E0190
  000355853649-01      Y.M.              Lida's Medical Supply, Inc.          2/10/15     E0199
  000355853649-01      Y.M.              Lida's Medical Supply, Inc.          2/10/15     E0272
  000355853649-01      Y.M.              Lida's Medical Supply, Inc.          2/10/15     E2602
  000355853649-01      Y.M.              Lida's Medical Supply, Inc.          2/10/15     L0627
  000415276773-01      Y.M.              Lida's Medical Supply, Inc.          6/30/16     E0855
  000415276773-01      Y.M.              Lida's Medical Supply, Inc.           7/6/16     L0637
  000415276773-01      Y.M.              Lida's Medical Supply, Inc.          7/11/16     E1399
  000415276773-01      Y.M.              Lida's Medical Supply, Inc.          7/19/16     E1399
  000415276773-01      Y.M.              Lida's Medical Supply, Inc.          8/12/16     L3670
  000431721570-02      A.A.                 Life Equipment, Inc.              12/24/16    L0637
  000392271540-02      A.G.                 Life Equipment, Inc.              1/12/16     E0855
  000424445641-01      A.L.                 Life Equipment, Inc.              11/7/16     E0855
  000425559705-02      A.M.                 Life Equipment, Inc.              11/10/16    E0855
  000417031267-01      B.S.                 Life Equipment, Inc.              6/30/16     E0190



                                                105                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page545
                                                                            150of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7264
                                             3069  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000417031267-01      B.S.                Life Equipment, Inc.               6/30/16     E0215
  000417031267-01      B.S.                Life Equipment, Inc.               6/30/16     E1399
  000417031267-01      B.S.                Life Equipment, Inc.               6/30/16     L0180
  000417031267-01      B.S.                Life Equipment, Inc.               6/30/16     L0627
  000417031267-01      B.S.                Life Equipment, Inc.               7/22/16     E0855
  000419956643-01      C.H.                Life Equipment, Inc.               7/14/16     L3807
  000419151410-01      C.M.                Life Equipment, Inc.               6/30/16     L0627
  000410837405-04      D.N.                Life Equipment, Inc.               6/30/16     E0855
  000412699232-01      F.B.                Life Equipment, Inc.               6/30/16     E0855
  000412699232-01      F.B.                Life Equipment, Inc.               6/30/16     L0637
  000391848900-01      G.K.                Life Equipment, Inc.                2/3/16     L0637
  000425559705-01      G.M.                Life Equipment, Inc.               11/10/16    E0855
  000400607859-01       I.P.               Life Equipment, Inc.                7/7/16     E0190
  000393526215-02      J.P.                Life Equipment, Inc.                2/5/16     E0855
  000428833644-01      J.R.                Life Equipment, Inc.               12/19/16    E0855
  000428833644-01      J.R.                Life Equipment, Inc.               12/19/16    L0637
  000419432299-01      J.W.                Life Equipment, Inc.               9/27/16     L0637
  000419432299-01      J.W.                Life Equipment, Inc.               9/27/16     L1832
  000419432299-01      J.W.                Life Equipment, Inc.               9/27/16     L3960
  000419432299-01      J.W.                Life Equipment, Inc.               10/9/16    E0236 RR
  000419432299-01      J.W.                Life Equipment, Inc.               10/15/16   E0935 RR
  000414974261-02      K.V.                Life Equipment, Inc.                7/6/16     E0855
  000414974261-02      K.V.                Life Equipment, Inc.                7/6/16     L0637
  000420961740-02      L.B.                Life Equipment, Inc.               8/23/16     E0855
  000420961740-02      L.B.                Life Equipment, Inc.               8/23/16     L0637
  000425408951-14      M.P.                Life Equipment, Inc.               8/10/16     E0855
  000425408951-14      M.P.                Life Equipment, Inc.               8/10/16     L0637
  000431015106-01      M.R.                Life Equipment, Inc.               11/1/16     L3809
  000420831983-02      P.C.                Life Equipment, Inc.               9/28/16     E0855
  000420831983-02      P.C.                Life Equipment, Inc.               9/28/16     L0637
  000427658975-02      T.B.                Life Equipment, Inc.               10/20/16    L0637
  000425408951-02      Y.G.                Life Equipment, Inc.                8/5/16     L1832
  000425408951-02      Y.G.                Life Equipment, Inc.                8/5/16     E0855
  000425408951-02      Y.G.                Life Equipment, Inc.                8/5/16     L0637
  000147187314-05      A.A.             Med Equipments Service, Inc.           9/8/09     E0190
  000147187314-05      A.A.             Med Equipments Service, Inc.           9/8/09     E0215
  000147187314-05      A.A.             Med Equipments Service, Inc.           9/8/09     E0272
  000147187314-05      A.A.             Med Equipments Service, Inc.           9/8/09     E2619
  000147187314-05      A.A.             Med Equipments Service, Inc.           9/8/09     L0172
  000147187314-05      A.A.             Med Equipments Service, Inc.           9/8/09     L0629
  000147187314-05      A.A.             Med Equipments Service, Inc.           9/8/09     E1399
  000147187314-05      A.A.             Med Equipments Service, Inc.          10/7/09     E0205



                                                106                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page546
                                                                            151of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7265
                                             3070  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000147187314-05      A.A.             Med Equipments Service, Inc.          10/7/09    E0745
  000147187314-05      A.A.             Med Equipments Service, Inc.          10/7/09    K0118
  000147187314-05      A.A.             Med Equipments Service, Inc.          10/7/09    E1399
  000208814343-06      A.B.             Med Equipments Service, Inc.          7/18/11    E1399
  000208814343-06      A.B.             Med Equipments Service, Inc.          7/18/11    E0215
  000208814343-06      A.B.             Med Equipments Service, Inc.          7/18/11    E0272
  000208814343-06      A.B.             Med Equipments Service, Inc.          7/18/11    L0630
  000226295029-03      A.B.             Med Equipments Service, Inc.          12/6/11    E1399
  000226295029-03      A.B.             Med Equipments Service, Inc.          12/6/11    E0215
  000226295029-03      A.B.             Med Equipments Service, Inc.          12/6/11    E0272
  000226295029-03      A.B.             Med Equipments Service, Inc.          12/6/11    L0630
  000226295029-03      A.B.             Med Equipments Service, Inc.          12/6/11    L1906
  000193902822-03      A.C.             Med Equipments Service, Inc.          3/31/11    E0190
  000193902822-03      A.C.             Med Equipments Service, Inc.          3/31/11    E0215
  000193902822-03      A.C.             Med Equipments Service, Inc.          3/31/11    E0272
  000193902822-03      A.C.             Med Equipments Service, Inc.          3/31/11    L0630
  000193902822-03      A.C.             Med Equipments Service, Inc.          3/31/11    L1820
  000193902822-03      A.C.             Med Equipments Service, Inc.          3/31/11    L3652
  000193902822-03      A.C.             Med Equipments Service, Inc.          3/31/11    E1399
  000193902822-03      A.C.             Med Equipments Service, Inc.          4/27/11    E1399
  000193902822-03      A.C.             Med Equipments Service, Inc.          4/27/11    E0205
  000193902822-03      A.C.             Med Equipments Service, Inc.          4/27/11    E0745
  000193902822-03      A.C.             Med Equipments Service, Inc.          4/27/11    E1300
  000144187549-07      A.D.             Med Equipments Service, Inc.          8/26/09    E1300
  000144187549-07      A.D.             Med Equipments Service, Inc.          9/11/09    E0205
  000144187549-07      A.D.             Med Equipments Service, Inc.          9/11/09    E0745
  000144187549-07      A.D.             Med Equipments Service, Inc.          9/11/09    K0118
  000144187549-07      A.D.             Med Equipments Service, Inc.          9/11/09   E1399 AG
  000144187549-07      A.D.             Med Equipments Service, Inc.          9/11/09   E1399 EL
  000130205420-01      A.F.             Med Equipments Service, Inc.          2/6/09     E0190
  000130205420-01      A.F.             Med Equipments Service, Inc.          2/6/09     E0215
  000130205420-01      A.F.             Med Equipments Service, Inc.          2/6/09     E0272
  000130205420-01      A.F.             Med Equipments Service, Inc.          2/6/09     E2619
  000130205420-01      A.F.             Med Equipments Service, Inc.          2/6/09     L0172
  000130205420-01      A.F.             Med Equipments Service, Inc.          2/6/09     L0629
  000130205420-01      A.F.             Med Equipments Service, Inc.          2/6/09     E1399
  000130205420-01      A.F.             Med Equipments Service, Inc.          3/6/09     E0205
  000130205420-01      A.F.             Med Equipments Service, Inc.          3/6/09     E0745
  000130205420-01      A.F.             Med Equipments Service, Inc.          3/6/09     E1300
  000130205420-01      A.F.             Med Equipments Service, Inc.          3/6/09     E1399
  000162382997-01      A.G.             Med Equipments Service, Inc.          4/22/10    E1399
  000162382997-01      A.G.             Med Equipments Service, Inc.          4/22/10    E0205



                                                107                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page547
                                                                            152of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7266
                                             3071  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000162382997-01      A.G.             Med Equipments Service, Inc.          4/22/10     E0745
  000162382997-01      A.G.             Med Equipments Service, Inc.          4/22/10     K0118
  000207143892-01      A.G.             Med Equipments Service, Inc.          6/13/11     E0190
  000207143892-01      A.G.             Med Equipments Service, Inc.          6/13/11     E0215
  000207143892-01      A.G.             Med Equipments Service, Inc.          6/13/11     E0272
  000207143892-01      A.G.             Med Equipments Service, Inc.          6/13/11     L0172
  000207143892-01      A.G.             Med Equipments Service, Inc.          6/13/11     L0630
  000207143892-01      A.G.             Med Equipments Service, Inc.          6/13/11     E1399
  000149661604-03      A.J.             Med Equipments Service, Inc.          10/2/09     E1300
  000161635495-05      A.J.             Med Equipments Service, Inc.           3/8/10     E1300
  000180003725-02      A.J.             Med Equipments Service, Inc.          11/2/10     E1300
  000153477633-03      A.K.             Med Equipments Service, Inc.          12/15/09    E0205
  000153477633-03      A.K.             Med Equipments Service, Inc.          12/15/09    E0745
  000153477633-03      A.K.             Med Equipments Service, Inc.          12/15/09    K0118
  000153477633-03      A.K.             Med Equipments Service, Inc.          12/15/09    E1399
  000168568814-03      A.K.             Med Equipments Service, Inc.          6/24/10     E1399
  000168568814-03      A.K.             Med Equipments Service, Inc.          6/24/10     E0205
  000168568814-03      A.K.             Med Equipments Service, Inc.          6/24/10     E0745
  000168568814-03      A.K.             Med Equipments Service, Inc.          6/24/10     E1300
  000168568814-03      A.K.             Med Equipments Service, Inc.          6/24/10     K0118
  000196461891-01      A.K.             Med Equipments Service, Inc.          3/22/11     E0215
  000196461891-01      A.K.             Med Equipments Service, Inc.          4/21/11     E1399
  000196461891-01      A.K.             Med Equipments Service, Inc.          4/21/11     E0205
  000196461891-01      A.K.             Med Equipments Service, Inc.          4/21/11     E0745
  000196461891-01      A.K.             Med Equipments Service, Inc.          4/21/11     E1300
  000211944152-01      A.K.             Med Equipments Service, Inc.          7/19/11     E1399
  000211944152-01      A.K.             Med Equipments Service, Inc.          7/19/11     E0190
  000211944152-01      A.K.             Med Equipments Service, Inc.          7/19/11     E0215
  000211944152-01      A.K.             Med Equipments Service, Inc.          7/19/11     E0272
  000211944152-01      A.K.             Med Equipments Service, Inc.          7/19/11     L0172
  000211944152-01      A.K.             Med Equipments Service, Inc.          7/19/11     L0630
  000211944152-01      A.K.             Med Equipments Service, Inc.          10/24/11    L3800
  000143409514-01      A.L.             Med Equipments Service, Inc.          7/10/09     E1399
  000143409514-01      A.L.             Med Equipments Service, Inc.          7/10/09     E0190
  000143409514-01      A.L.             Med Equipments Service, Inc.          7/10/09     E0215
  000143409514-01      A.L.             Med Equipments Service, Inc.          7/10/09     E0272
  000143409514-01      A.L.             Med Equipments Service, Inc.          7/10/09     L0629
  000143409514-01      A.L.             Med Equipments Service, Inc.          7/10/09     L1007
  000143409514-01      A.L.             Med Equipments Service, Inc.          8/28/09     E0205
  000143409514-01      A.L.             Med Equipments Service, Inc.          8/28/09     E0745
  000143409514-01      A.L.             Med Equipments Service, Inc.          8/28/09     E1399
  000130434533-01      A.M.             Med Equipments Service, Inc.          3/20/09     E0205



                                                108                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page548
                                                                            153of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7267
                                             3072  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000130434533-01      A.M.             Med Equipments Service, Inc.          3/20/09     E0745
  000130434533-01      A.M.             Med Equipments Service, Inc.          3/20/09     E1300
  000130434533-01      A.M.             Med Equipments Service, Inc.          3/20/09     E1399
  000139011191-01      A.M.             Med Equipments Service, Inc.          6/26/09     E0205
  000139011191-01      A.M.             Med Equipments Service, Inc.          6/26/09     E0745
  000139011191-01      A.M.             Med Equipments Service, Inc.          6/26/09     E1300
  000139011191-01      A.M.             Med Equipments Service, Inc.          6/26/09     K0118
  000139011191-01      A.M.             Med Equipments Service, Inc.          6/26/09     E1399
  000145779336-06      A.M.             Med Equipments Service, Inc.          9/25/09     E1300
  000145779336-06      A.M.             Med Equipments Service, Inc.          9/25/09     E0205
  000145779336-06      A.M.             Med Equipments Service, Inc.          9/25/09     E0745
  000145779336-06      A.M.             Med Equipments Service, Inc.          9/25/09     E1399
  000171999310-09      A.N.             Med Equipments Service, Inc.          9/24/10     E1399
  000171999310-09      A.N.             Med Equipments Service, Inc.          9/24/10     E1300
  000171999310-09      A.N.             Med Equipments Service, Inc.          9/24/10     E0205
  000171999310-09      A.N.             Med Equipments Service, Inc.          9/24/10     E0745
  000171999310-09      A.N.             Med Equipments Service, Inc.          9/24/10     K0118
  000206274102-01      A.P.             Med Equipments Service, Inc.          5/25/11     E1399
  000206274102-01      A.P.             Med Equipments Service, Inc.          5/25/11     E0190
  000206274102-01      A.P.             Med Equipments Service, Inc.          5/25/11     E0215
  000206274102-01      A.P.             Med Equipments Service, Inc.          5/25/11     E0272
  000206274102-01      A.P.             Med Equipments Service, Inc.          5/25/11     L0172
  000206274102-01      A.P.             Med Equipments Service, Inc.          5/25/11     L0630
  000223036138-04      A.P.             Med Equipments Service, Inc.          10/25/11    E1399
  000223036138-04      A.P.             Med Equipments Service, Inc.          10/25/11    E0190
  000223036138-04      A.P.             Med Equipments Service, Inc.          10/25/11    E0215
  000223036138-04      A.P.             Med Equipments Service, Inc.          10/25/11    E0272
  000223036138-04      A.P.             Med Equipments Service, Inc.          10/25/11    L0172
  000223036138-04      A.P.             Med Equipments Service, Inc.          10/25/11    L0630
  000435703822-01      A.P.             Med Equipments Service, Inc.          11/16/16    E1399
  000435703822-01      A.P.             Med Equipments Service, Inc.          11/16/16    E0190
  000435703822-01      A.P.             Med Equipments Service, Inc.          11/16/16    E0215
  000435703822-01      A.P.             Med Equipments Service, Inc.          11/16/16    E0272
  000435703822-01      A.P.             Med Equipments Service, Inc.          11/16/16    E0274
  000435703822-01      A.P.             Med Equipments Service, Inc.          11/16/16    L0172
  000435703822-01      A.P.             Med Equipments Service, Inc.          11/16/16   L0490 SO
  000435703822-01      A.P.             Med Equipments Service, Inc.          11/16/16    L1820
  000146870563-05      A.R.             Med Equipments Service, Inc.           9/3/09     E0190
  000146870563-05      A.R.             Med Equipments Service, Inc.           9/3/09     E0272
  000146870563-05      A.R.             Med Equipments Service, Inc.           9/3/09     E2619
  000146870563-05      A.R.             Med Equipments Service, Inc.           9/3/09     L0629
  000146870563-05      A.R.             Med Equipments Service, Inc.           9/3/09     E1399



                                                109                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page549
                                                                            154of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7268
                                             3073  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000146870563-05      A.R.             Med Equipments Service, Inc.          9/29/09     E1300
  000146870563-05      A.R.             Med Equipments Service, Inc.          10/2/09     E0205
  000146870563-05      A.R.             Med Equipments Service, Inc.          10/2/09     E0745
  000146870563-05      A.R.             Med Equipments Service, Inc.          10/2/09     E1399
  000159923167-04      A.R.             Med Equipments Service, Inc.          2/25/10     E1399
  000159923167-04      A.R.             Med Equipments Service, Inc.          2/25/10     E0205
  000159923167-04      A.R.             Med Equipments Service, Inc.          2/25/10     E0745
  000159923167-04      A.R.             Med Equipments Service, Inc.          2/25/10     K0118
  000999863473-02      A.S.             Med Equipments Service, Inc.          6/29/09     E1399
  000999863473-02      A.S.             Med Equipments Service, Inc.          6/29/09     E0190
  000999863473-02      A.S.             Med Equipments Service, Inc.          6/29/09     E0215
  000999863473-02      A.S.             Med Equipments Service, Inc.          6/29/09     E0272
  000999863473-02      A.S.             Med Equipments Service, Inc.          6/29/09     L0172
  000999863473-02      A.S.             Med Equipments Service, Inc.          6/29/09     L0629
  000999863473-02      A.S.             Med Equipments Service, Inc.          6/29/09     L1820
  000999863473-02      A.S.             Med Equipments Service, Inc.          7/27/09     E1399
  000999863473-02      A.S.             Med Equipments Service, Inc.          7/27/09     E0205
  000999863473-02      A.S.             Med Equipments Service, Inc.          7/27/09     E0745
  000999863473-02      A.S.             Med Equipments Service, Inc.          7/27/09     E1300
  000999863473-02      A.S.             Med Equipments Service, Inc.          7/27/09     K0118
  000148605611-01      A.S.             Med Equipments Service, Inc.          10/22/09    E0205
  000148605611-01      A.S.             Med Equipments Service, Inc.          10/22/09    E0745
  000148605611-01      A.S.             Med Equipments Service, Inc.          10/22/09    E1300
  000148605611-01      A.S.             Med Equipments Service, Inc.          10/22/09    K0118
  000148605611-01      A.S.             Med Equipments Service, Inc.          10/22/09    E1399
  000175821610-04      A.S.             Med Equipments Service, Inc.           9/9/10     E0190
  000175821610-04      A.S.             Med Equipments Service, Inc.           9/9/10     E0215
  000175821610-04      A.S.             Med Equipments Service, Inc.           9/9/10     E0272
  000175821610-04      A.S.             Med Equipments Service, Inc.           9/9/10     L0172
  000175821610-04      A.S.             Med Equipments Service, Inc.           9/9/10     L0629
  000175821610-04      A.S.             Med Equipments Service, Inc.           9/9/10     L3710
  000175821610-04      A.S.             Med Equipments Service, Inc.           9/9/10     E1399
  000179368436-11      A.S.             Med Equipments Service, Inc.          10/11/10    E0190
  000179368436-11      A.S.             Med Equipments Service, Inc.          10/11/10    E0215
  000179368436-11      A.S.             Med Equipments Service, Inc.          10/11/10    E0272
  000179368436-11      A.S.             Med Equipments Service, Inc.          10/11/10    E2619
  000179368436-11      A.S.             Med Equipments Service, Inc.          10/11/10    L0172
  000179368436-11      A.S.             Med Equipments Service, Inc.          10/11/10    L0629
  000179368436-11      A.S.             Med Equipments Service, Inc.          10/11/10    L3800
  000179368436-11      A.S.             Med Equipments Service, Inc.          10/11/10    E1399
  000198738692-01      A.S.             Med Equipments Service, Inc.          4/20/11     E0190
  000198738692-01      A.S.             Med Equipments Service, Inc.          4/20/11     E0215



                                                110                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page550
                                                                            155of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7269
                                             3074  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000198738692-01      A.S.             Med Equipments Service, Inc.          4/20/11     E0272
  000198738692-01      A.S.             Med Equipments Service, Inc.          4/20/11     L0172
  000198738692-01      A.S.             Med Equipments Service, Inc.          4/20/11     L0630
  000198738692-01      A.S.             Med Equipments Service, Inc.          4/20/11     E1399
  000142056688-05      A.T.             Med Equipments Service, Inc.          8/3/09      E0205
  000142056688-05      A.T.             Med Equipments Service, Inc.          8/3/09      E0745
  000142056688-05      A.T.             Med Equipments Service, Inc.          8/3/09      E1399
  000165751496-02      A.T.             Med Equipments Service, Inc.          5/10/10     E1399
  000165751496-02      A.T.             Med Equipments Service, Inc.          5/10/10     E0205
  000165751496-02      A.T.             Med Equipments Service, Inc.          5/10/10     E0745
  000165751496-02      A.T.             Med Equipments Service, Inc.          5/10/10     E1300
  000165751496-02      A.T.             Med Equipments Service, Inc.          5/10/10     K0118
  000180554271-01      A.Z.             Med Equipments Service, Inc.          12/8/10     E1399
  000180554271-01      A.Z.             Med Equipments Service, Inc.          12/8/10     E0205
  000180554271-01      A.Z.             Med Equipments Service, Inc.          12/8/10     E0745
  000180554271-01      A.Z.             Med Equipments Service, Inc.          12/8/10     E1300
  000180554271-01      A.Z.             Med Equipments Service, Inc.          12/8/10     K0118
  000136860608-02      B.C.             Med Equipments Service, Inc.          6/2/09      E0205
  000136860608-02      B.C.             Med Equipments Service, Inc.          6/2/09      E0745
  000136860608-02      B.C.             Med Equipments Service, Inc.          6/2/09      E1300
  000136860608-02      B.C.             Med Equipments Service, Inc.          6/2/09      K0118
  000136860608-02      B.C.             Med Equipments Service, Inc.          6/2/09      E1399
  000391445368-01      B.C.             Med Equipments Service, Inc.          1/7/16      E1399
  000196432298-01      B.L.             Med Equipments Service, Inc.          4/5/11      E0190
  000196432298-01      B.L.             Med Equipments Service, Inc.          4/5/11      E0215
  000196432298-01      B.L.             Med Equipments Service, Inc.          4/5/11      E0272
  000196432298-01      B.L.             Med Equipments Service, Inc.          4/5/11      L0172
  000196432298-01      B.L.             Med Equipments Service, Inc.          4/5/11      L0630
  000196432298-01      B.L.             Med Equipments Service, Inc.          4/5/11      E1399
  000196432298-01      B.L.             Med Equipments Service, Inc.          4/29/11     E0205
  000161245832-04      B.Q.             Med Equipments Service, Inc.          3/2/10      E1300
  000162904684-03      B.R.             Med Equipments Service, Inc.          4/22/10     E1399
  000162904684-03      B.R.             Med Equipments Service, Inc.          4/22/10     E0205
  000162904684-03      B.R.             Med Equipments Service, Inc.          4/22/10     E0745
  000162904684-03      B.R.             Med Equipments Service, Inc.          4/22/10     K0118
  000141940956-01      B.S.             Med Equipments Service, Inc.          7/3/09      E1399
  000141940956-01      B.S.             Med Equipments Service, Inc.          7/3/09      E0190
  000141940956-01      B.S.             Med Equipments Service, Inc.          7/3/09      E0215
  000141940956-01      B.S.             Med Equipments Service, Inc.          7/3/09      E0272
  000141940956-01      B.S.             Med Equipments Service, Inc.          7/3/09      L0629
  000141940956-01      B.S.             Med Equipments Service, Inc.          7/27/09     E0205
  000141940956-01      B.S.             Med Equipments Service, Inc.          7/27/09     E0745



                                                111                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page551
                                                                            156of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7270
                                             3075  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000141940956-01      B.S.             Med Equipments Service, Inc.          7/27/09     E1300
  000141940956-01      B.S.             Med Equipments Service, Inc.          7/27/09     E1399
  000133780106-02      B.V.             Med Equipments Service, Inc.           5/8/09     E0205
  000133780106-02      B.V.             Med Equipments Service, Inc.           5/8/09     E0745
  000133780106-02      B.V.             Med Equipments Service, Inc.           5/8/09     E1300
  000133780106-02      B.V.             Med Equipments Service, Inc.           5/8/09     E1399
  000158432286-03      B.V.             Med Equipments Service, Inc.          2/11/10     E1399
  000158432286-03      B.V.             Med Equipments Service, Inc.          2/11/10     E0205
  000158432286-03      B.V.             Med Equipments Service, Inc.          2/11/10     E0745
  000158432286-03      B.V.             Med Equipments Service, Inc.          2/11/10     K0118
  000149645896-02      C.B.             Med Equipments Service, Inc.          9/21/09     E1300
  000180828915-03      C.B.             Med Equipments Service, Inc.          11/11/10    E1399
  000180828915-03      C.B.             Med Equipments Service, Inc.          11/11/10    E0205
  000180828915-03      C.B.             Med Equipments Service, Inc.          11/11/10    E0745
  000180828915-03      C.B.             Med Equipments Service, Inc.          11/11/10    E1300
  000180828915-03      C.B.             Med Equipments Service, Inc.          11/11/10    K0118
  000170788426-02      C.C.             Med Equipments Service, Inc.          6/18/10     E0190
  000170788426-02      C.C.             Med Equipments Service, Inc.          6/18/10     E0215
  000170788426-02      C.C.             Med Equipments Service, Inc.          6/18/10     E0272
  000170788426-02      C.C.             Med Equipments Service, Inc.          6/18/10     E2619
  000170788426-02      C.C.             Med Equipments Service, Inc.          6/18/10     L0172
  000170788426-02      C.C.             Med Equipments Service, Inc.          6/18/10     L0629
  000170788426-02      C.C.             Med Equipments Service, Inc.          6/18/10     L1820
  000170788426-02      C.C.             Med Equipments Service, Inc.          6/18/10     E1399
  000176004307-02      C.F.             Med Equipments Service, Inc.          9/17/10     E0215
  000176004307-02      C.F.             Med Equipments Service, Inc.          9/17/10     E0272
  000176004307-02      C.F.             Med Equipments Service, Inc.          9/17/10     L0629
  000176004307-02      C.F.             Med Equipments Service, Inc.          9/17/10     L1820
  000176004307-02      C.F.             Med Equipments Service, Inc.          9/17/10     E1399
  000405581117-01      C.K.             Med Equipments Service, Inc.           4/8/16     E1399
  000181648964-01      C.M.             Med Equipments Service, Inc.          11/16/10    E0190
  000181648964-01      C.M.             Med Equipments Service, Inc.          11/16/10    E0215
  000181648964-01      C.M.             Med Equipments Service, Inc.          11/16/10    E0272
  000181648964-01      C.M.             Med Equipments Service, Inc.          11/16/10    E2619
  000181648964-01      C.M.             Med Equipments Service, Inc.          11/16/10    L0172
  000181648964-01      C.M.             Med Equipments Service, Inc.          11/16/10    L0629
  000181648964-01      C.M.             Med Equipments Service, Inc.          11/16/10    L3652
  000181648964-01      C.M.             Med Equipments Service, Inc.          11/16/10    E1399
  000181648964-01      C.M.             Med Equipments Service, Inc.          12/17/10    E1399
  000181648964-01      C.M.             Med Equipments Service, Inc.          12/17/10    E0205
  000181648964-01      C.M.             Med Equipments Service, Inc.          12/17/10    E0745
  000181648964-01      C.M.             Med Equipments Service, Inc.          12/17/10    E1300



                                                112                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page552
                                                                            157of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7271
                                             3076  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000164757510-03      C.S.             Med Equipments Service, Inc.          4/14/10     E1399
  000164757510-03      C.S.             Med Equipments Service, Inc.          4/14/10     E1300
  000164757510-03      C.S.             Med Equipments Service, Inc.          4/14/10     E0205
  000164757510-03      C.S.             Med Equipments Service, Inc.          4/14/10     E0745
  000164757510-03      C.S.             Med Equipments Service, Inc.          4/14/10     K0118
  000178723474-04      C.S.             Med Equipments Service, Inc.          10/21/10    E0215
  000178723474-04      C.S.             Med Equipments Service, Inc.          10/21/10    E1399
  000154536296-01      C.W.             Med Equipments Service, Inc.          12/8/09     E1300
  000133628388-02      D.A.             Med Equipments Service, Inc.           5/5/09     E0205
  000133628388-02      D.A.             Med Equipments Service, Inc.           5/5/09     E0745
  000133628388-02      D.A.             Med Equipments Service, Inc.           5/5/09     E1300
  000133628388-02      D.A.             Med Equipments Service, Inc.           5/5/09     E1399
  000156201915-01      D.B.             Med Equipments Service, Inc.          12/22/09    E1399
  000156201915-01      D.B.             Med Equipments Service, Inc.          12/22/09    E0190
  000156201915-01      D.B.             Med Equipments Service, Inc.          12/22/09    E0215
  000156201915-01      D.B.             Med Equipments Service, Inc.          12/22/09    E0272
  000156201915-01      D.B.             Med Equipments Service, Inc.          12/22/09    E2619
  000156201915-01      D.B.             Med Equipments Service, Inc.          12/22/09    L0629
  000177557238-08      D.B.             Med Equipments Service, Inc.          9/20/10     E0215
  000177557238-08      D.B.             Med Equipments Service, Inc.          9/20/10     E0272
  000177557238-08      D.B.             Med Equipments Service, Inc.          9/20/10     E2619
  000177557238-08      D.B.             Med Equipments Service, Inc.          9/20/10     L0172
  000177557238-08      D.B.             Med Equipments Service, Inc.          9/20/10     L0629
  000177557238-08      D.B.             Med Equipments Service, Inc.          9/20/10     L1820
  000177557238-08      D.B.             Med Equipments Service, Inc.          9/20/10     L3800
  000177557238-08      D.B.             Med Equipments Service, Inc.          9/20/10     E1399
  000177557238-08      D.B.             Med Equipments Service, Inc.          10/15/10    E1399
  000177557238-08      D.B.             Med Equipments Service, Inc.          10/15/10    E0205
  000177557238-08      D.B.             Med Equipments Service, Inc.          10/15/10    E0745
  000177557238-08      D.B.             Med Equipments Service, Inc.          10/15/10    E1300
  000177557238-08      D.B.             Med Equipments Service, Inc.          10/15/10    K0118
  000141872929-03      D.D.             Med Equipments Service, Inc.          7/29/09     E0205
  000141872929-03      D.D.             Med Equipments Service, Inc.          7/29/09     E0745
  000141872929-03      D.D.             Med Equipments Service, Inc.          7/29/09     E1399
  000140657412-07      D.E.             Med Equipments Service, Inc.          8/18/09     E0205
  000140657412-07      D.E.             Med Equipments Service, Inc.          8/18/09     E0745
  000140657412-07      D.E.             Med Equipments Service, Inc.          8/18/09     E1300
  000140657412-07      D.E.             Med Equipments Service, Inc.          8/18/09    K0118 CC
  000140657412-07      D.E.             Med Equipments Service, Inc.          8/18/09     E1399
  000181698282-03      D.G.             Med Equipments Service, Inc.          11/2/10     E0190
  000181698282-03      D.G.             Med Equipments Service, Inc.          11/2/10     E0215
  000181698282-03      D.G.             Med Equipments Service, Inc.          11/2/10     E0272



                                                113                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page553
                                                                            158of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7272
                                             3077  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000181698282-03      D.G.             Med Equipments Service, Inc.          11/2/10     L0172
  000181698282-03      D.G.             Med Equipments Service, Inc.          11/2/10     L0629
  000181698282-03      D.G.             Med Equipments Service, Inc.          11/2/10     L1820
  000181698282-03      D.G.             Med Equipments Service, Inc.          11/2/10     E1399
  000151977683-03      D.J.             Med Equipments Service, Inc.          10/29/09    E1300
  000178133112-05      D.K.             Med Equipments Service, Inc.           9/8/10     E0215
  000178133112-05      D.K.             Med Equipments Service, Inc.           9/8/10     E0272
  000178133112-05      D.K.             Med Equipments Service, Inc.           9/8/10     L0629
  000178133112-05      D.K.             Med Equipments Service, Inc.           9/8/10     E1399
  000391698619-01      D.L.             Med Equipments Service, Inc.           3/8/16     E1399
  000182045591-01      D.M.             Med Equipments Service, Inc.          11/26/10    E1300
  000198466591-05      D.M.             Med Equipments Service, Inc.          4/14/11     E0190
  000198466591-05      D.M.             Med Equipments Service, Inc.          4/14/11     E0215
  000198466591-05      D.M.             Med Equipments Service, Inc.          4/14/11     E0272
  000198466591-05      D.M.             Med Equipments Service, Inc.          4/14/11     E2619
  000198466591-05      D.M.             Med Equipments Service, Inc.          4/14/11     L0172
  000198466591-05      D.M.             Med Equipments Service, Inc.          4/14/11     L0630
  000198466591-05      D.M.             Med Equipments Service, Inc.          4/14/11     L1820
  000198466591-05      D.M.             Med Equipments Service, Inc.          4/14/11     E1399
  000181677287-05      D.P.             Med Equipments Service, Inc.          11/12/10    E0190
  000181677287-05      D.P.             Med Equipments Service, Inc.          11/12/10    E0215
  000181677287-05      D.P.             Med Equipments Service, Inc.          11/12/10    E0272
  000181677287-05      D.P.             Med Equipments Service, Inc.          11/12/10    L0172
  000181677287-05      D.P.             Med Equipments Service, Inc.          11/12/10    L0629
  000181677287-05      D.P.             Med Equipments Service, Inc.          11/12/10    E1399
  000153241435-08      D.S.             Med Equipments Service, Inc.          12/31/09    E0745
  000153241435-08      D.S.             Med Equipments Service, Inc.          12/31/09    K0118
  000153241435-08      D.S.             Med Equipments Service, Inc.          12/31/09    E1399
  000153241435-08      D.S.             Med Equipments Service, Inc.          1/11/10     E1300
  000153241435-08      D.S.             Med Equipments Service, Inc.          1/11/10     E1399
  000175821610-03      D.S.             Med Equipments Service, Inc.           9/9/10     E0190
  000175821610-03      D.S.             Med Equipments Service, Inc.           9/9/10     E0215
  000175821610-03      D.S.             Med Equipments Service, Inc.           9/9/10     E0272
  000175821610-03      D.S.             Med Equipments Service, Inc.           9/9/10     L0172
  000175821610-03      D.S.             Med Equipments Service, Inc.           9/9/10     L0629
  000175821610-03      D.S.             Med Equipments Service, Inc.           9/9/10     E1399
  000181518341-05      D.S.             Med Equipments Service, Inc.          11/16/10    E0190
  000181518341-05      D.S.             Med Equipments Service, Inc.          11/16/10    E0215
  000181518341-05      D.S.             Med Equipments Service, Inc.          11/16/10    E0272
  000181518341-05      D.S.             Med Equipments Service, Inc.          11/16/10    L0172
  000181518341-05      D.S.             Med Equipments Service, Inc.          11/16/10    L0629
  000181518341-05      D.S.             Med Equipments Service, Inc.          11/16/10    E1399



                                                114                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page554
                                                                            159of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7273
                                             3078  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000202844049-03      D.U.             Med Equipments Service, Inc.          5/25/11    E1399
  000202844049-03      D.U.             Med Equipments Service, Inc.          5/25/11    E0190
  000202844049-03      D.U.             Med Equipments Service, Inc.          5/25/11    E0215
  000202844049-03      D.U.             Med Equipments Service, Inc.          5/25/11    E0272
  000202844049-03      D.U.             Med Equipments Service, Inc.          5/25/11    L0172
  000202844049-03      D.U.             Med Equipments Service, Inc.          5/25/11    L0630
  000202844049-03      D.U.             Med Equipments Service, Inc.          5/25/11    L1820
  000999840224-05      D.W.             Med Equipments Service, Inc.          8/28/09    E1399
  000999840224-05      D.W.             Med Equipments Service, Inc.          8/28/09    E1300
  000999840224-05      D.W.             Med Equipments Service, Inc.          8/28/09    E0205
  000999840224-05      D.W.             Med Equipments Service, Inc.          8/28/09    E0745
  000999840224-05      D.W.             Med Equipments Service, Inc.          8/28/09    K0118
  000195898506-01      D.W.             Med Equipments Service, Inc.          3/29/11    E0215
  000195898506-01      D.W.             Med Equipments Service, Inc.          3/29/11    L3800
  000146091160-03      E.A.             Med Equipments Service, Inc.          10/7/09    E0205
  000146091160-03      E.A.             Med Equipments Service, Inc.          10/7/09    E0745
  000146091160-03      E.A.             Med Equipments Service, Inc.          10/7/09    E1300
  000146091160-03      E.A.             Med Equipments Service, Inc.          10/7/09    K0118
  000146091160-03      E.A.             Med Equipments Service, Inc.          10/7/09    E1399
  000133780106-06      E.P.             Med Equipments Service, Inc.          5/8/09     E0205
  000133780106-06      E.P.             Med Equipments Service, Inc.          5/8/09     E0745
  000133780106-06      E.P.             Med Equipments Service, Inc.          5/8/09     E1399
  000404014201-02      E.R.             Med Equipments Service, Inc.          4/8/16     E1399
  000129847561-08      E.S.             Med Equipments Service, Inc.          2/6/09     E0190
  000129847561-08      E.S.             Med Equipments Service, Inc.          2/6/09     E0215
  000129847561-08      E.S.             Med Equipments Service, Inc.          2/6/09     E0272
  000129847561-08      E.S.             Med Equipments Service, Inc.          2/6/09     E2619
  000129847561-08      E.S.             Med Equipments Service, Inc.          2/6/09     L0172
  000129847561-08      E.S.             Med Equipments Service, Inc.          2/6/09     L0629
  000129847561-08      E.S.             Med Equipments Service, Inc.          2/6/09     E1399
  000129847561-08      E.S.             Med Equipments Service, Inc.          3/3/09     E0205
  000129847561-08      E.S.             Med Equipments Service, Inc.          3/3/09     E0745
  000129847561-08      E.S.             Med Equipments Service, Inc.          3/3/09     E1300
  000129847561-08      E.S.             Med Equipments Service, Inc.          3/3/09    K0118 3A
  000129847561-08      E.S.             Med Equipments Service, Inc.          3/3/09     E1399
  000164757510-02      E.S.             Med Equipments Service, Inc.          4/16/10    E1399
  000164757510-02      E.S.             Med Equipments Service, Inc.          4/16/10    E0205
  000164757510-02      E.S.             Med Equipments Service, Inc.          4/16/10    E0745
  000164757510-02      E.S.             Med Equipments Service, Inc.          4/16/10    K0118
  000183220292-01      E.S.             Med Equipments Service, Inc.          11/2/10   E0190 AL
  000183220292-01      E.S.             Med Equipments Service, Inc.          11/2/10   E0215 ER
  000183220292-01      E.S.             Med Equipments Service, Inc.          11/2/10    E0272



                                                115                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page555
                                                                            160of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7274
                                             3079  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000183220292-01      E.S.             Med Equipments Service, Inc.          11/2/10    L0172 AL
  000183220292-01      E.S.             Med Equipments Service, Inc.          11/2/10    L0629 LS
  000183220292-01      E.S.             Med Equipments Service, Inc.          11/2/10    E1399 BE
  000183220292-01      E.S.             Med Equipments Service, Inc.          12/8/10     E0205
  000189290117-03      E.S.             Med Equipments Service, Inc.          2/15/11     E0190
  000189290117-03      E.S.             Med Equipments Service, Inc.          2/15/11     E0215
  000189290117-03      E.S.             Med Equipments Service, Inc.          2/15/11     E0272
  000189290117-03      E.S.             Med Equipments Service, Inc.          2/15/11     L0172
  000189290117-03      E.S.             Med Equipments Service, Inc.          2/15/11     L0630
  000189290117-03      E.S.             Med Equipments Service, Inc.          2/15/11     L3710
  000189290117-03      E.S.             Med Equipments Service, Inc.          2/15/11     L3800
  000189290117-03      E.S.             Med Equipments Service, Inc.          2/15/11     E1399
  000189290117-03      E.S.             Med Equipments Service, Inc.          3/15/11     E1399
  000189290117-03      E.S.             Med Equipments Service, Inc.          3/15/11     E0205
  000189290117-03      E.S.             Med Equipments Service, Inc.          3/15/11     E0745
  000189290117-03      E.S.             Med Equipments Service, Inc.          3/15/11     E1300
  000385015565-02      E.S.             Med Equipments Service, Inc.          11/13/15    E1399
  000430320846-01      E.V.             Med Equipments Service, Inc.          11/21/16    E1399
  000430320846-01      E.V.             Med Equipments Service, Inc.          11/21/16    E0205
  000430320846-01      E.V.             Med Equipments Service, Inc.          11/21/16    E0745
  000136020203-04      E.Z.             Med Equipments Service, Inc.          7/16/09     E0205
  000136020203-04      E.Z.             Med Equipments Service, Inc.          7/16/09     E0745
  000136020203-04      E.Z.             Med Equipments Service, Inc.          7/16/09     K0118
  000136020203-04      E.Z.             Med Equipments Service, Inc.          7/16/09     E1399
  000178217030-04      F.A.             Med Equipments Service, Inc.          8/27/10     E0215
  000178217030-04      F.A.             Med Equipments Service, Inc.          8/27/10     E0272
  000178217030-04      F.A.             Med Equipments Service, Inc.          8/27/10     E2619
  000178217030-04      F.A.             Med Equipments Service, Inc.          8/27/10     L0629
  000178217030-04      F.A.             Med Equipments Service, Inc.          8/27/10     E1399
  000178217030-04      F.A.             Med Equipments Service, Inc.          9/29/10     E0205
  000433226065-01      F.F.             Med Equipments Service, Inc.          11/18/16    E1399
  000196461891-04      F.I.             Med Equipments Service, Inc.          3/22/11     E0190
  000196461891-04      F.I.             Med Equipments Service, Inc.          3/22/11     E0215
  000196461891-04      F.I.             Med Equipments Service, Inc.          3/22/11     E0272
  000196461891-04      F.I.             Med Equipments Service, Inc.          3/22/11     L0172
  000196461891-04      F.I.             Med Equipments Service, Inc.          3/22/11     L0630
  000196461891-04      F.I.             Med Equipments Service, Inc.          3/22/11     E1399
  000196461891-04      F.I.             Med Equipments Service, Inc.          4/21/11     E1399
  000196461891-04      F.I.             Med Equipments Service, Inc.          4/21/11     E0205
  000196461891-04      F.I.             Med Equipments Service, Inc.          4/21/11     E0745
  000196461891-04      F.I.             Med Equipments Service, Inc.          4/21/11     E1300
  000134086792-03      F.K.             Med Equipments Service, Inc.          4/24/09     E0205



                                                116                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page556
                                                                            161of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7275
                                             3080  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000134086792-03      F.K.             Med Equipments Service, Inc.          4/24/09     E0745
  000134086792-03      F.K.             Med Equipments Service, Inc.          4/24/09     E1300
  000134086792-03      F.K.             Med Equipments Service, Inc.          4/24/09     E1399
  000182537175-03      F.M.             Med Equipments Service, Inc.          11/9/10     E0215
  000182537175-03      F.M.             Med Equipments Service, Inc.          11/9/10     E0272
  000182537175-03      F.M.             Med Equipments Service, Inc.          11/9/10     L0629
  000182537175-03      F.M.             Med Equipments Service, Inc.          11/9/10     L3652
  000182537175-03      F.M.             Med Equipments Service, Inc.          11/9/10     E1399
  000181677287-01      F.P.             Med Equipments Service, Inc.          11/12/10    E0190
  000181677287-01      F.P.             Med Equipments Service, Inc.          11/12/10    E0215
  000181677287-01      F.P.             Med Equipments Service, Inc.          11/12/10    E0272
  000181677287-01      F.P.             Med Equipments Service, Inc.          11/12/10    L0172
  000181677287-01      F.P.             Med Equipments Service, Inc.          11/12/10    L0629
  000181677287-01      F.P.             Med Equipments Service, Inc.          11/12/10    E1399
  000172582990-01      F.T.             Med Equipments Service, Inc.          9/20/10     E1300
  000151842044-03      G.D.             Med Equipments Service, Inc.          12/8/09     E0205
  000151842044-03      G.D.             Med Equipments Service, Inc.          12/8/09     E0745
  000151842044-03      G.D.             Med Equipments Service, Inc.          12/8/09     K0118
  000151842044-03      G.D.             Med Equipments Service, Inc.          12/8/09     E1399
  000177596326-01      G.H.             Med Equipments Service, Inc.          10/4/10     E1399
  000177596326-01      G.H.             Med Equipments Service, Inc.          10/4/10     E0190
  000177596326-01      G.H.             Med Equipments Service, Inc.          10/4/10     E0215
  000177596326-01      G.H.             Med Equipments Service, Inc.          10/4/10     E0272
  000177596326-01      G.H.             Med Equipments Service, Inc.          10/4/10     E2619
  000177596326-01      G.H.             Med Equipments Service, Inc.          10/4/10     L0172
  000177596326-01      G.H.             Med Equipments Service, Inc.          10/4/10     L0629
  000177596326-01      G.H.             Med Equipments Service, Inc.          10/4/10     L1007
  000205015548-01      G.K.             Med Equipments Service, Inc.           6/6/11     E1399
  000205015548-01      G.K.             Med Equipments Service, Inc.           6/6/11     E0190
  000205015548-01      G.K.             Med Equipments Service, Inc.           6/6/11     E0215
  000205015548-01      G.K.             Med Equipments Service, Inc.           6/6/11     E0272
  000205015548-01      G.K.             Med Equipments Service, Inc.           6/6/11     L0172
  000205015548-01      G.K.             Med Equipments Service, Inc.           6/6/11     L0630
  000205015548-01      G.K.             Med Equipments Service, Inc.           6/6/11     L3710
  000197223241-03      G.L.             Med Equipments Service, Inc.          4/27/11     E1399
  000197223241-03      G.L.             Med Equipments Service, Inc.          4/27/11     E0205
  000197223241-03      G.L.             Med Equipments Service, Inc.          4/27/11     E0745
  000197223241-03      G.L.             Med Equipments Service, Inc.          4/27/11     E1300
  000128042314-01      G.M.             Med Equipments Service, Inc.          2/10/09     E0205
  000128042314-01      G.M.             Med Equipments Service, Inc.          2/10/09     E0745
  000128042314-01      G.M.             Med Equipments Service, Inc.          2/10/09     E1300
  000128042314-01      G.M.             Med Equipments Service, Inc.          2/10/09     K0118



                                                117                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page557
                                                                            162of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7276
                                             3081  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000128042314-01      G.M.             Med Equipments Service, Inc.          2/10/09     E1399
  000146748108-01      G.M.             Med Equipments Service, Inc.          8/28/09     E0190
  000146748108-01      G.M.             Med Equipments Service, Inc.          8/28/09     E0272
  000146748108-01      G.M.             Med Equipments Service, Inc.          8/28/09     E2619
  000146748108-01      G.M.             Med Equipments Service, Inc.          8/28/09     L0629
  000146748108-01      G.M.             Med Equipments Service, Inc.          8/28/09     E1399
  000146748108-01      G.M.             Med Equipments Service, Inc.          9/24/09     E0205
  000146748108-01      G.M.             Med Equipments Service, Inc.          9/24/09     E0745
  000146748108-01      G.M.             Med Equipments Service, Inc.          9/24/09     E1399
  000146748108-01      G.M.             Med Equipments Service, Inc.          10/2/09     E1300
  000176294940-03      G.M.             Med Equipments Service, Inc.          10/1/10     E1399
  000176294940-03      G.M.             Med Equipments Service, Inc.          10/1/10     E0205
  000176294940-03      G.M.             Med Equipments Service, Inc.          10/1/10     E0745
  000176294940-03      G.M.             Med Equipments Service, Inc.          10/1/10     E1300
  000176294940-03      G.M.             Med Equipments Service, Inc.          10/1/10     K0118
  000198060394-03      G.N.             Med Equipments Service, Inc.          4/15/11     E0215
  000146528427-04      G.P.             Med Equipments Service, Inc.          8/27/09     E0190
  000146528427-04      G.P.             Med Equipments Service, Inc.          8/27/09     E2619
  000146528427-04      G.P.             Med Equipments Service, Inc.          8/27/09     L0629
  000146528427-04      G.P.             Med Equipments Service, Inc.          8/27/09     L1820
  000146528427-04      G.P.             Med Equipments Service, Inc.          9/14/09     E1300
  000146528427-04      G.P.             Med Equipments Service, Inc.          9/18/09     E0205
  000146528427-04      G.P.             Med Equipments Service, Inc.          9/18/09     E0745
  000146528427-04      G.P.             Med Equipments Service, Inc.          9/18/09     K0118
  000146528427-04      G.P.             Med Equipments Service, Inc.          9/18/09     E1399
  000142056688-01      G.T.             Med Equipments Service, Inc.          7/3/09      E1399
  000142056688-01      G.T.             Med Equipments Service, Inc.          7/3/09      E0190
  000142056688-01      G.T.             Med Equipments Service, Inc.          7/3/09      E0215
  000142056688-01      G.T.             Med Equipments Service, Inc.          7/3/09      E0272
  000142056688-01      G.T.             Med Equipments Service, Inc.          7/3/09      L0629
  000142056688-01      G.T.             Med Equipments Service, Inc.          8/3/09      E0205
  000142056688-01      G.T.             Med Equipments Service, Inc.          8/3/09      E0745
  000142056688-01      G.T.             Med Equipments Service, Inc.          8/3/09      E1399
  000167477231-02      H.D.             Med Equipments Service, Inc.          6/14/10     E1399
  000167477231-02      H.D.             Med Equipments Service, Inc.          6/14/10     E1300
  000167477231-02      H.D.             Med Equipments Service, Inc.          6/14/10     E0205
  000167477231-02      H.D.             Med Equipments Service, Inc.          6/14/10     E0745
  000167477231-02      H.D.             Med Equipments Service, Inc.          6/14/10     K0118
  000145967295-01      H.H.             Med Equipments Service, Inc.          9/4/09      E0190
  000145967295-01      H.H.             Med Equipments Service, Inc.          9/4/09      E0272
  000145967295-01      H.H.             Med Equipments Service, Inc.          9/4/09      E2619
  000145967295-01      H.H.             Med Equipments Service, Inc.          9/4/09      L0629



                                                118                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page558
                                                                            163of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7277
                                             3082  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000145967295-01      H.H.             Med Equipments Service, Inc.          9/4/09     L1820
  000145967295-01      H.H.             Med Equipments Service, Inc.          9/4/09     E1399
  000145967295-01      H.H.             Med Equipments Service, Inc.          9/29/09    E1300
  000145967295-01      H.H.             Med Equipments Service, Inc.          10/8/09    E0205
  000145967295-01      H.H.             Med Equipments Service, Inc.          10/8/09    E0745
  000145967295-01      H.H.             Med Equipments Service, Inc.          10/8/09    K0118
  000145967295-01      H.H.             Med Equipments Service, Inc.          10/8/09    E1399
  000163067804-02      H.K.             Med Equipments Service, Inc.          4/26/10    E0205
  000163067804-02      H.K.             Med Equipments Service, Inc.          4/26/10    E0745
  000163067804-02      H.K.             Med Equipments Service, Inc.          4/26/10    K0118
  000192214970-01      I.A.             Med Equipments Service, Inc.          2/23/11    E0190
  000192214970-01      I.A.             Med Equipments Service, Inc.          2/23/11    E0215
  000192214970-01      I.A.             Med Equipments Service, Inc.          2/23/11    L0172
  000156430795-03      I.P.             Med Equipments Service, Inc.          2/5/10     E1399
  000156430795-03      I.P.             Med Equipments Service, Inc.          2/5/10     E0205
  000156430795-03      I.P.             Med Equipments Service, Inc.          2/5/10     E0745
  000156430795-03      I.P.             Med Equipments Service, Inc.          2/5/10     K0118
  000165698233-19      I.R.             Med Equipments Service, Inc.          6/1/10     E1399
  000165698233-19      I.R.             Med Equipments Service, Inc.          6/1/10     E0205
  000165698233-19      I.R.             Med Equipments Service, Inc.          6/1/10     E0745
  000165698233-19      I.R.             Med Equipments Service, Inc.          6/1/10     K0118
  000143579688-01      I.S.             Med Equipments Service, Inc.          8/27/09    E0205
  000143579688-01      I.S.             Med Equipments Service, Inc.          8/27/09    E0745
  000143579688-01      I.S.             Med Equipments Service, Inc.          8/27/09    E1300
  000143579688-01      I.S.             Med Equipments Service, Inc.          8/27/09    E1399
  000173936360-02      I.S.             Med Equipments Service, Inc.          8/6/10     E0190
  000173936360-02      I.S.             Med Equipments Service, Inc.          8/6/10     E0215
  000173936360-02      I.S.             Med Equipments Service, Inc.          8/6/10     E0272
  000173936360-02      I.S.             Med Equipments Service, Inc.          8/6/10     E2619
  000173936360-02      I.S.             Med Equipments Service, Inc.          8/6/10     L0172
  000173936360-02      I.S.             Med Equipments Service, Inc.          8/6/10     L0629
  000173936360-02      I.S.             Med Equipments Service, Inc.          8/6/10     E1399
  000129149720-04      I.T.             Med Equipments Service, Inc.          2/16/09    E0205
  000129149720-04      I.T.             Med Equipments Service, Inc.          2/16/09    E1300
  000129149720-04      I.T.             Med Equipments Service, Inc.          2/16/09    E1399
  000147588651-07      I.T.             Med Equipments Service, Inc.          10/2/09    E0205
  000147588651-07      I.T.             Med Equipments Service, Inc.          10/2/09    E0745
  000147588651-07      I.T.             Med Equipments Service, Inc.          10/2/09    K0118
  000147588651-07      I.T.             Med Equipments Service, Inc.          10/2/09    E1399
  000160565859-02      I.T.             Med Equipments Service, Inc.          2/15/10    E1399
  000160565859-02      I.T.             Med Equipments Service, Inc.          2/15/10    E0190
  000160565859-02      I.T.             Med Equipments Service, Inc.          2/15/10   E0215 ER



                                                119                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page559
                                                                            164of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7278
                                             3083  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000160565859-02       I.T.            Med Equipments Service, Inc.          2/15/10     E0272
  000160565859-02       I.T.            Med Equipments Service, Inc.          2/15/10     E2619
  000160565859-02       I.T.            Med Equipments Service, Inc.          2/15/10     L0172
  000160565859-02       I.T.            Med Equipments Service, Inc.          2/15/10     L0629
  000200174779-08       I.T.            Med Equipments Service, Inc.           7/4/11     E1399
  000200174779-08       I.T.            Med Equipments Service, Inc.           7/4/11     E0205
  000200174779-08       I.T.            Med Equipments Service, Inc.           7/4/11     E0745
  000200174779-08       I.T.            Med Equipments Service, Inc.           7/4/11     E1300
  000170319743-09       I.V.            Med Equipments Service, Inc.          6/18/10     E0215
  000170319743-09       I.V.            Med Equipments Service, Inc.          6/18/10     E0272
  000170319743-09       I.V.            Med Equipments Service, Inc.          6/18/10     L0629
  000170319743-09       I.V.            Med Equipments Service, Inc.          6/18/10     L1820
  000170319743-09       I.V.            Med Equipments Service, Inc.          6/18/10     L1906
  000170319743-09       I.V.            Med Equipments Service, Inc.          6/18/10     E1399
  000170319743-09       I.V.            Med Equipments Service, Inc.          7/16/10     E0205
  000170319743-09       I.V.            Med Equipments Service, Inc.          7/16/10     E1300
  000170319743-09       I.V.            Med Equipments Service, Inc.          7/16/10     E1399
  000147667778-01       J.A.            Med Equipments Service, Inc.          10/14/09    E1300
  000151809589-01       J.B.            Med Equipments Service, Inc.          12/7/09     E1300
  000172910234-04       J.C.            Med Equipments Service, Inc.          9/20/10     E1300
  000391537313-01       J.C.            Med Equipments Service, Inc.           1/7/16     E1399
  000436218143-04       J.C.            Med Equipments Service, Inc.          11/23/16    E0272
  000436218143-04       J.C.            Med Equipments Service, Inc.          11/23/16    E0274
  000436218143-04       J.C.            Med Equipments Service, Inc.          11/23/16    E2619
  000436218143-04       J.C.            Med Equipments Service, Inc.          11/23/16    L0172
  000436218143-04       J.C.            Med Equipments Service, Inc.          11/23/16    L0642
  000146748108-06       J.D.            Med Equipments Service, Inc.          8/28/09     E0190
  000146748108-06       J.D.            Med Equipments Service, Inc.          8/28/09     E0272
  000146748108-06       J.D.            Med Equipments Service, Inc.          8/28/09     E2619
  000146748108-06       J.D.            Med Equipments Service, Inc.          8/28/09     L1820
  000146748108-06       J.D.            Med Equipments Service, Inc.          8/28/09     E1399
  000149718941-01       J.D.            Med Equipments Service, Inc.          11/3/09     E0205
  000149718941-01       J.D.            Med Equipments Service, Inc.          11/3/09     E0745
  000149718941-01       J.D.            Med Equipments Service, Inc.          11/3/09     K0118
  000149718941-01       J.D.            Med Equipments Service, Inc.          11/3/09     E1399
  000173582453-02       J.D.            Med Equipments Service, Inc.          10/21/10    E1300
  000133881243-03       J.K.            Med Equipments Service, Inc.          4/24/09     E0205
  000133881243-03       J.K.            Med Equipments Service, Inc.          4/24/09     E0745
  000133881243-03       J.K.            Med Equipments Service, Inc.          4/24/09     E1300
  000133881243-03       J.K.            Med Equipments Service, Inc.          4/24/09     E1399
  000151989555-03       J.N.            Med Equipments Service, Inc.          10/29/09    E1300
  000146748108-07       J.P.            Med Equipments Service, Inc.          8/28/09     E0190



                                                120                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page560
                                                                            165of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7279
                                             3084  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000146748108-07      J.P.             Med Equipments Service, Inc.          8/28/09     E0272
  000146748108-07      J.P.             Med Equipments Service, Inc.          8/28/09     E2619
  000146748108-07      J.P.             Med Equipments Service, Inc.          8/28/09     L0629
  000146748108-07      J.P.             Med Equipments Service, Inc.          8/28/09     L3652
  000146748108-07      J.P.             Med Equipments Service, Inc.          8/28/09     E1399
  000146748108-07      J.P.             Med Equipments Service, Inc.          9/30/09     E1300
  000146748108-07      J.P.             Med Equipments Service, Inc.          10/7/09     E0205
  000146748108-07      J.P.             Med Equipments Service, Inc.          10/7/09     E0745
  000146748108-07      J.P.             Med Equipments Service, Inc.          10/7/09     K0118
  000146748108-07      J.P.             Med Equipments Service, Inc.          10/7/09     E1399
  000220539092-01      J.P.             Med Equipments Service, Inc.          10/11/11    E1399
  000220539092-01      J.P.             Med Equipments Service, Inc.          10/11/11    E0190
  000220539092-01      J.P.             Med Equipments Service, Inc.          10/11/11    E0215
  000220539092-01      J.P.             Med Equipments Service, Inc.          10/11/11    E0272
  000220539092-01      J.P.             Med Equipments Service, Inc.          10/11/11    L0172
  000220539092-01      J.P.             Med Equipments Service, Inc.          10/11/11    L0630
  000170506975-10      J.R.             Med Equipments Service, Inc.          9/10/10     E1300
  000174445304-04      J.V.             Med Equipments Service, Inc.          7/28/10     E0190
  000174445304-04      J.V.             Med Equipments Service, Inc.          7/28/10     E0215
  000174445304-04      J.V.             Med Equipments Service, Inc.          7/28/10     E0272
  000174445304-04      J.V.             Med Equipments Service, Inc.          7/28/10     E2619
  000174445304-04      J.V.             Med Equipments Service, Inc.          7/28/10     L0172
  000174445304-04      J.V.             Med Equipments Service, Inc.          7/28/10     L0629
  000174445304-04      J.V.             Med Equipments Service, Inc.          7/28/10     E1399
  000179363502-01      J.W.             Med Equipments Service, Inc.          10/19/10    E0190
  000179363502-01      J.W.             Med Equipments Service, Inc.          10/19/10    E0215
  000179363502-01      J.W.             Med Equipments Service, Inc.          10/19/10    E0272
  000179363502-01      J.W.             Med Equipments Service, Inc.          10/19/10    E2619
  000179363502-01      J.W.             Med Equipments Service, Inc.          10/19/10    L0172
  000179363502-01      J.W.             Med Equipments Service, Inc.          10/19/10    L0629
  000179363502-01      J.W.             Med Equipments Service, Inc.          10/19/10    E1399
  000370811663-03      K.B.             Med Equipments Service, Inc.          6/24/15     E1300
  000140224627-12      K.G.             Med Equipments Service, Inc.          9/25/09     E0205
  000140224627-12      K.G.             Med Equipments Service, Inc.          9/25/09     E1399
  000409288560-01      K.G.             Med Equipments Service, Inc.          5/20/16     E1399
  000172412330-06      K.I.             Med Equipments Service, Inc.          8/12/10    E0190 AL
  000172412330-06      K.I.             Med Equipments Service, Inc.          8/12/10     E0215
  000172412330-06      K.I.             Med Equipments Service, Inc.          8/12/10     E0272
  000172412330-06      K.I.             Med Equipments Service, Inc.          8/12/10    E2619 4B
  000172412330-06      K.I.             Med Equipments Service, Inc.          8/12/10     L0172
  000172412330-06      K.I.             Med Equipments Service, Inc.          8/12/10    L0629 LS
  000172412330-06      K.I.             Med Equipments Service, Inc.          8/12/10    E1399 CA



                                                121                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page561
                                                                            166of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7280
                                             3085  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000172412330-06      K.I.             Med Equipments Service, Inc.          8/12/10     E1399
  000137425153-02      K.K.             Med Equipments Service, Inc.           5/8/09     E0205
  000137425153-02      K.K.             Med Equipments Service, Inc.           5/8/09     E0745
  000137425153-02      K.K.             Med Equipments Service, Inc.           5/8/09     E1300
  000137425153-02      K.K.             Med Equipments Service, Inc.           5/8/09     K0118
  000137425153-02      K.K.             Med Equipments Service, Inc.           5/8/09     E1399
  000150882066-01      K.K.             Med Equipments Service, Inc.          12/2/09     E0205
  000150882066-01      K.K.             Med Equipments Service, Inc.          12/2/09     E0745
  000150882066-01      K.K.             Med Equipments Service, Inc.          12/2/09     K0118
  000150882066-01      K.K.             Med Equipments Service, Inc.          12/2/09     E1399
  000166311894-02      K.L.             Med Equipments Service, Inc.           6/8/10     E1399
  000166311894-02      K.L.             Med Equipments Service, Inc.           6/8/10     E0205
  000166311894-02      K.L.             Med Equipments Service, Inc.           6/8/10     E0745
  000166311894-02      K.L.             Med Equipments Service, Inc.           6/8/10     K0118
  000194537783-01      K.M.             Med Equipments Service, Inc.          3/11/11     E0190
  000194537783-01      K.M.             Med Equipments Service, Inc.          3/11/11     E0215
  000194537783-01      K.M.             Med Equipments Service, Inc.          3/11/11     E0272
  000194537783-01      K.M.             Med Equipments Service, Inc.          3/11/11     E2619
  000194537783-01      K.M.             Med Equipments Service, Inc.          3/11/11     L0630
  000194537783-01      K.M.             Med Equipments Service, Inc.          3/11/11     L1820
  000194537783-01      K.M.             Med Equipments Service, Inc.          3/11/11     L1906
  000194537783-01      K.M.             Med Equipments Service, Inc.          3/11/11     L3652
  000194537783-01      K.M.             Med Equipments Service, Inc.          3/11/11     E1399
  000137557294-01      K.R.             Med Equipments Service, Inc.           7/2/09     E0205
  000137557294-01      K.R.             Med Equipments Service, Inc.           7/2/09     E0745
  000137557294-01      K.R.             Med Equipments Service, Inc.           7/2/09     E1300
  000137557294-01      K.R.             Med Equipments Service, Inc.           7/2/09     L1820
  000137557294-01      K.R.             Med Equipments Service, Inc.           7/2/09     E1399
  000227402088-01      K.S.             Med Equipments Service, Inc.          12/7/11     E1399
  000227402088-01      K.S.             Med Equipments Service, Inc.          12/7/11     E0190
  000227402088-01      K.S.             Med Equipments Service, Inc.          12/7/11     E0215
  000227402088-01      K.S.             Med Equipments Service, Inc.          12/7/11     E0272
  000227402088-01      K.S.             Med Equipments Service, Inc.          12/7/11     L0172
  000227402088-01      K.S.             Med Equipments Service, Inc.          12/7/11     L0630
  000401594148-11      K.S.             Med Equipments Service, Inc.          2/29/16     E1399
  000385891956-01      K.W.             Med Equipments Service, Inc.           4/6/16     E1399
  000405235540-01      K.W.             Med Equipments Service, Inc.           4/8/16     E1399
  000375170644-04      L.A.             Med Equipments Service, Inc.           8/3/15     E1300
  000151809589-03      L.B.             Med Equipments Service, Inc.          11/10/09    E1300
  000181234493-01      L.B.             Med Equipments Service, Inc.          11/5/10     E0190
  000181234493-01      L.B.             Med Equipments Service, Inc.          11/5/10     E0215
  000181234493-01      L.B.             Med Equipments Service, Inc.          11/5/10     L0172



                                                122                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page562
                                                                            167of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7281
                                             3086  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000181234493-01      L.B.             Med Equipments Service, Inc.          12/22/10    E1399
  000181234493-01      L.B.             Med Equipments Service, Inc.          12/22/10    E0205
  000181234493-01      L.B.             Med Equipments Service, Inc.          12/22/10    E0745
  000181234493-01      L.B.             Med Equipments Service, Inc.          12/22/10    E1300
  000181234493-01      L.B.             Med Equipments Service, Inc.          12/22/10    K0118
  000377476239-01      L.C.             Med Equipments Service, Inc.           9/9/15     E1300
  000141522144-02      L.H.             Med Equipments Service, Inc.           7/6/09    E0190 AL
  000141522144-02      L.H.             Med Equipments Service, Inc.           7/6/09    E0215 ER
  000141522144-02      L.H.             Med Equipments Service, Inc.           7/6/09     E0272
  000141522144-02      L.H.             Med Equipments Service, Inc.           7/6/09    L0629 LS
  000141522144-02      L.H.             Med Equipments Service, Inc.           7/6/09    E1399 CA
  000141522144-02      L.H.             Med Equipments Service, Inc.          8/11/09     E0205
  000141522144-02      L.H.             Med Equipments Service, Inc.          8/11/09     E0745
  000141522144-02      L.H.             Med Equipments Service, Inc.          8/11/09     E1399
  000141522144-02      L.H.             Med Equipments Service, Inc.           9/8/09     E1300
  000144003647-01      L.K.             Med Equipments Service, Inc.           7/6/09     E1399
  000144003647-01      L.K.             Med Equipments Service, Inc.           7/6/09     E0190
  000144003647-01      L.K.             Med Equipments Service, Inc.           7/6/09     E0215
  000144003647-01      L.K.             Med Equipments Service, Inc.           7/6/09     E0272
  000144003647-01      L.K.             Med Equipments Service, Inc.           7/6/09     L0172
  000144003647-01      L.K.             Med Equipments Service, Inc.           7/6/09     L0629
  000144003647-01      L.K.             Med Equipments Service, Inc.           7/6/09     L1906
  000144003647-01      L.K.             Med Equipments Service, Inc.           9/9/09     E1300
  000165698233-05      L.K.             Med Equipments Service, Inc.           6/1/10     E1399
  000165698233-05      L.K.             Med Equipments Service, Inc.           6/1/10     E0205
  000165698233-05      L.K.             Med Equipments Service, Inc.           6/1/10     E0745
  000165698233-05      L.K.             Med Equipments Service, Inc.           6/1/10     K0118
  000179363502-03      L.L.             Med Equipments Service, Inc.          10/19/10    E0190
  000179363502-03      L.L.             Med Equipments Service, Inc.          10/19/10    E0215
  000179363502-03      L.L.             Med Equipments Service, Inc.          10/19/10    E0272
  000179363502-03      L.L.             Med Equipments Service, Inc.          10/19/10    E2619
  000179363502-03      L.L.             Med Equipments Service, Inc.          10/19/10    L0172
  000179363502-03      L.L.             Med Equipments Service, Inc.          10/19/10    L0629
  000179363502-03      L.L.             Med Equipments Service, Inc.          10/19/10    L1820
  000179363502-03      L.L.             Med Equipments Service, Inc.          10/19/10    E1399
  000156841165-01      L.M.             Med Equipments Service, Inc.           1/7/10     E1300
  000137456695-05      L.O.             Med Equipments Service, Inc.           6/2/09     E0205
  000137456695-05      L.O.             Med Equipments Service, Inc.           6/2/09    E0745 3U
  000137456695-05      L.O.             Med Equipments Service, Inc.           6/2/09     E1300
  000137456695-05      L.O.             Med Equipments Service, Inc.           6/2/09     K0118
  000137456695-05      L.O.             Med Equipments Service, Inc.           6/2/09     E1399
  000137456695-05      L.O.             Med Equipments Service, Inc.           6/2/09    E1399 EL



                                                123                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page563
                                                                            168of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7282
                                             3087  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000146303870-01      L.P.             Med Equipments Service, Inc.          8/27/09     E0190
  000146303870-01      L.P.             Med Equipments Service, Inc.          8/27/09     E0272
  000146303870-01      L.P.             Med Equipments Service, Inc.          8/27/09     E2619
  000146303870-01      L.P.             Med Equipments Service, Inc.          8/27/09     L0629
  000146303870-01      L.P.             Med Equipments Service, Inc.          8/27/09     L1906
  000146303870-01      L.P.             Med Equipments Service, Inc.          8/27/09     E1399
  000146303870-01      L.P.             Med Equipments Service, Inc.          9/25/09     E0205
  000146303870-01      L.P.             Med Equipments Service, Inc.          9/25/09     E0745
  000146303870-01      L.P.             Med Equipments Service, Inc.          9/25/09     E1399
  000146303870-01      L.P.             Med Equipments Service, Inc.          10/1/09     E1300
  000206274102-02      L.P.             Med Equipments Service, Inc.          5/25/11     E1399
  000206274102-02      L.P.             Med Equipments Service, Inc.          5/25/11     E0190
  000206274102-02      L.P.             Med Equipments Service, Inc.          5/25/11     E0215
  000206274102-02      L.P.             Med Equipments Service, Inc.          5/25/11     E0272
  000206274102-02      L.P.             Med Equipments Service, Inc.          5/25/11     L0172
  000206274102-02      L.P.             Med Equipments Service, Inc.          5/25/11     L0630
  000206274102-03      L.P.             Med Equipments Service, Inc.          5/25/11     E1399
  000206274102-03      L.P.             Med Equipments Service, Inc.          5/25/11     E0190
  000206274102-03      L.P.             Med Equipments Service, Inc.          5/25/11     E0215
  000206274102-03      L.P.             Med Equipments Service, Inc.          5/25/11     E0272
  000206274102-03      L.P.             Med Equipments Service, Inc.          5/25/11     L0172
  000206274102-03      L.P.             Med Equipments Service, Inc.          5/25/11     L0630
  000142448307-01      L.R.             Med Equipments Service, Inc.          7/29/09     E0205
  000142448307-01      L.R.             Med Equipments Service, Inc.          7/29/09     E0745
  000142448307-01      L.R.             Med Equipments Service, Inc.          7/29/09     E1300
  000142448307-01      L.R.             Med Equipments Service, Inc.          7/29/09     K0118
  000142448307-01      L.R.             Med Equipments Service, Inc.          7/29/09     E1399
  000160030193-01      L.R.             Med Equipments Service, Inc.          4/7/10      E1399
  000160030193-01      L.R.             Med Equipments Service, Inc.          4/7/10      E0205
  000160030193-01      L.R.             Med Equipments Service, Inc.          4/7/10      E0745
  000165372632-01      L.W.             Med Equipments Service, Inc.          4/8/10      E1300
  000177261377-04      M.A.             Med Equipments Service, Inc.          9/6/10      E0190
  000177261377-04      M.A.             Med Equipments Service, Inc.          9/6/10      E0215
  000177261377-04      M.A.             Med Equipments Service, Inc.          9/6/10      E0272
  000177261377-04      M.A.             Med Equipments Service, Inc.          9/6/10      L0172
  000177261377-04      M.A.             Med Equipments Service, Inc.          9/6/10      L0629
  000177261377-04      M.A.             Med Equipments Service, Inc.          9/6/10      E1399
  000142225804-02      M.B.             Med Equipments Service, Inc.          8/6/09      E1300
  000154002489-01      M.B.             Med Equipments Service, Inc.          12/9/09     E0205
  000154002489-01      M.B.             Med Equipments Service, Inc.          12/9/09     E0745
  000154002489-01      M.B.             Med Equipments Service, Inc.          12/9/09     K0118
  000154002489-01      M.B.             Med Equipments Service, Inc.          12/9/09     E1399



                                                124                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page564
                                                                            169of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7283
                                             3088  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000138633144-06      M.C.             Med Equipments Service, Inc.          5/28/09    E0215 ER
  000138633144-06      M.C.             Med Equipments Service, Inc.          5/28/09     E0272
  000138633144-06      M.C.             Med Equipments Service, Inc.          5/28/09     E2619
  000138633144-06      M.C.             Med Equipments Service, Inc.          5/28/09     L0629
  000138633144-06      M.C.             Med Equipments Service, Inc.          5/28/09     E1399
  000189690786-01      M.C.             Med Equipments Service, Inc.           2/2/11     E0190
  000189690786-01      M.C.             Med Equipments Service, Inc.           2/2/11     E0215
  000189690786-01      M.C.             Med Equipments Service, Inc.           2/2/11     E0272
  000189690786-01      M.C.             Med Equipments Service, Inc.           2/2/11     L0172
  000189690786-01      M.C.             Med Equipments Service, Inc.           2/2/11     L0630
  000189690786-01      M.C.             Med Equipments Service, Inc.           2/2/11     E1399
  000160030193-03      M.E.             Med Equipments Service, Inc.           3/8/10     E0745
  000160030193-03      M.E.             Med Equipments Service, Inc.           3/8/10     E1300
  000160030193-03      M.E.             Med Equipments Service, Inc.           3/8/10     E1399
  000160030193-03      M.E.             Med Equipments Service, Inc.          3/17/10     E0205
  000160030193-03      M.E.             Med Equipments Service, Inc.          3/17/10     E1399
  000407146448-02      M.J.             Med Equipments Service, Inc.          4/22/16     E1399
  000179623540-01      M.K.             Med Equipments Service, Inc.          10/21/10    E0190
  000179623540-01      M.K.             Med Equipments Service, Inc.          10/21/10    E0215
  000179623540-01      M.K.             Med Equipments Service, Inc.          10/21/10    E0272
  000179623540-01      M.K.             Med Equipments Service, Inc.          10/21/10    L0172
  000179623540-01      M.K.             Med Equipments Service, Inc.          10/21/10    L0629
  000179623540-01      M.K.             Med Equipments Service, Inc.          10/21/10    E1399
  000211944152-02      M.K.             Med Equipments Service, Inc.          7/27/11     E1399
  000211944152-02      M.K.             Med Equipments Service, Inc.          7/27/11     E0215
  000211944152-02      M.K.             Med Equipments Service, Inc.          7/27/11     E0272
  000211944152-02      M.K.             Med Equipments Service, Inc.          7/27/11     L0630
  000157341272-01      M.L.             Med Equipments Service, Inc.          1/11/10     E1300
  000145779336-01      M.M.             Med Equipments Service, Inc.          9/22/09     E0205
  000145779336-01      M.M.             Med Equipments Service, Inc.          9/22/09     E0745
  000145779336-01      M.M.             Med Equipments Service, Inc.          9/22/09     E1300
  000145779336-01      M.M.             Med Equipments Service, Inc.          9/22/09     E1399
  000152325692-01      M.M.             Med Equipments Service, Inc.          12/17/09    E0205
  000152325692-01      M.M.             Med Equipments Service, Inc.          12/17/09    E0745
  000152325692-01      M.M.             Med Equipments Service, Inc.          12/17/09    E1399
  000171078942-01      M.M.             Med Equipments Service, Inc.          6/28/10     E0190
  000171078942-01      M.M.             Med Equipments Service, Inc.          6/28/10     E0215
  000171078942-01      M.M.             Med Equipments Service, Inc.          6/28/10     E0272
  000171078942-01      M.M.             Med Equipments Service, Inc.          6/28/10     L0172
  000171078942-01      M.M.             Med Equipments Service, Inc.          6/28/10     L0629
  000171078942-01      M.M.             Med Equipments Service, Inc.          6/28/10     L1820
  000171078942-01      M.M.             Med Equipments Service, Inc.          6/28/10     E1399



                                                125                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page565
                                                                            170of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7284
                                             3089  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000183384130-04      M.M.             Med Equipments Service, Inc.          11/30/10    E1399
  000183384130-04      M.M.             Med Equipments Service, Inc.          11/30/10    E0190
  000183384130-04      M.M.             Med Equipments Service, Inc.          11/30/10    E0215
  000183384130-04      M.M.             Med Equipments Service, Inc.          11/30/10    E0272
  000183384130-04      M.M.             Med Equipments Service, Inc.          11/30/10    L0172
  000183384130-04      M.M.             Med Equipments Service, Inc.          11/30/10    L0629
  000144187549-03      M.N.             Med Equipments Service, Inc.           9/3/09     E0205
  000144187549-03      M.N.             Med Equipments Service, Inc.           9/3/09     E0745
  000144187549-03      M.N.             Med Equipments Service, Inc.           9/3/09     K0118
  000144187549-03      M.N.             Med Equipments Service, Inc.           9/3/09     E1399
  000147750953-01      M.N.             Med Equipments Service, Inc.          9/11/09     E0190
  000147750953-01      M.N.             Med Equipments Service, Inc.          9/11/09     E0272
  000147750953-01      M.N.             Med Equipments Service, Inc.          9/11/09     E2619
  000147750953-01      M.N.             Med Equipments Service, Inc.          9/11/09     L0172
  000147750953-01      M.N.             Med Equipments Service, Inc.          9/11/09     L0629
  000147750953-01      M.N.             Med Equipments Service, Inc.          9/11/09     E1399
  000147750953-01      M.N.             Med Equipments Service, Inc.          10/8/09     E0205
  000147750953-01      M.N.             Med Equipments Service, Inc.          10/8/09     E0745
  000147750953-01      M.N.             Med Equipments Service, Inc.          10/8/09     K0118
  000147750953-01      M.N.             Med Equipments Service, Inc.          10/8/09     E1399
  000147750953-01      M.N.             Med Equipments Service, Inc.          10/14/09    E1300
  000129847561-01      M.P.             Med Equipments Service, Inc.           3/6/09     E0205
  000129847561-01      M.P.             Med Equipments Service, Inc.           3/6/09     E0745
  000129847561-01      M.P.             Med Equipments Service, Inc.           3/6/09     E1300
  000129847561-01      M.P.             Med Equipments Service, Inc.           3/6/09     K0118
  000129847561-01      M.P.             Med Equipments Service, Inc.           3/6/09     E1399
  000175607126-01      M.P.             Med Equipments Service, Inc.           9/2/10     E0215
  000175607126-01      M.P.             Med Equipments Service, Inc.           9/2/10     E0272
  000175607126-01      M.P.             Med Equipments Service, Inc.           9/2/10     L0629
  000175607126-01      M.P.             Med Equipments Service, Inc.           9/2/10     E1399
  000175607126-01      M.P.             Med Equipments Service, Inc.          9/30/10     E1300
  000175607126-03      M.P.             Med Equipments Service, Inc.          9/30/10     E1399
  000175607126-03      M.P.             Med Equipments Service, Inc.          9/30/10     E0205
  000175607126-03      M.P.             Med Equipments Service, Inc.          9/30/10     E0745
  000175607126-03      M.P.             Med Equipments Service, Inc.          9/30/10     K0118
  000375170644-02      M.R.             Med Equipments Service, Inc.           8/3/15     E1300
  000137425153-03      M.S.             Med Equipments Service, Inc.          5/13/09     E0205
  000137425153-03      M.S.             Med Equipments Service, Inc.          5/13/09     E0745
  000137425153-03      M.S.             Med Equipments Service, Inc.          5/13/09     E1300
  000137425153-03      M.S.             Med Equipments Service, Inc.          5/13/09     K0118
  000137425153-03      M.S.             Med Equipments Service, Inc.          5/13/09     E1399
  000152415162-03      M.S.             Med Equipments Service, Inc.          11/24/09    E0205



                                                126                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page566
                                                                            171of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7285
                                             3090  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000152415162-03      M.S.             Med Equipments Service, Inc.          11/24/09    E0745
  000152415162-03      M.S.             Med Equipments Service, Inc.          11/24/09    K0118
  000152415162-03      M.S.             Med Equipments Service, Inc.          11/24/09    E1399
  000157089327-03      M.S.             Med Equipments Service, Inc.           1/7/10     E1300
  000178656351-08      M.S.             Med Equipments Service, Inc.          9/28/10     E0190
  000178656351-08      M.S.             Med Equipments Service, Inc.          9/28/10     E0215
  000178656351-08      M.S.             Med Equipments Service, Inc.          9/28/10     E0272
  000178656351-08      M.S.             Med Equipments Service, Inc.          9/28/10     L0172
  000178656351-08      M.S.             Med Equipments Service, Inc.          9/28/10     L0629
  000178656351-08      M.S.             Med Equipments Service, Inc.          9/28/10     L1820
  000178656351-08      M.S.             Med Equipments Service, Inc.          9/28/10     E1399
  000129149720-02      M.T.             Med Equipments Service, Inc.           3/6/09     E0205
  000129149720-02      M.T.             Med Equipments Service, Inc.           3/6/09     E0745
  000129149720-02      M.T.             Med Equipments Service, Inc.           3/6/09     E1300
  000129149720-02      M.T.             Med Equipments Service, Inc.           3/6/09     K0118
  000129149720-02      M.T.             Med Equipments Service, Inc.           3/6/09     E1399
  000166056119-03      M.T.             Med Equipments Service, Inc.          6/14/10     E1399
  000166056119-03      M.T.             Med Equipments Service, Inc.          6/14/10     E0205
  000166056119-03      M.T.             Med Equipments Service, Inc.          6/14/10     E0745
  000166056119-03      M.T.             Med Equipments Service, Inc.          6/14/10     K0118
  000178557898-02      M.T.             Med Equipments Service, Inc.          8/11/10     E0190
  000178557898-02      M.T.             Med Equipments Service, Inc.          8/11/10     E0215
  000178557898-02      M.T.             Med Equipments Service, Inc.          8/11/10     E0272
  000178557898-02      M.T.             Med Equipments Service, Inc.          8/11/10     L0172
  000178557898-02      M.T.             Med Equipments Service, Inc.          8/11/10     L0629
  000178557898-02      M.T.             Med Equipments Service, Inc.          8/11/10     E1399
  000178557898-02      M.T.             Med Equipments Service, Inc.           9/3/10     E1399
  000178557898-02      M.T.             Med Equipments Service, Inc.           9/3/10     E0205
  000178557898-02      M.T.             Med Equipments Service, Inc.           9/3/10     E0745
  000178557898-02      M.T.             Med Equipments Service, Inc.           9/3/10     E1300
  000178557898-02      M.T.             Med Equipments Service, Inc.           9/3/10     K0118
  000181648964-03      M.T.             Med Equipments Service, Inc.          11/16/10    E0190
  000181648964-03      M.T.             Med Equipments Service, Inc.          11/16/10    E0215
  000181648964-03      M.T.             Med Equipments Service, Inc.          11/16/10    E0272
  000181648964-03      M.T.             Med Equipments Service, Inc.          11/16/10    L0172
  000181648964-03      M.T.             Med Equipments Service, Inc.          11/16/10    L0629
  000181648964-03      M.T.             Med Equipments Service, Inc.          11/16/10    E1399
  000181648964-03      M.T.             Med Equipments Service, Inc.          12/17/10    E1300
  000180186009-04      N.C.             Med Equipments Service, Inc.          10/26/10    E0190
  000180186009-04      N.C.             Med Equipments Service, Inc.          10/26/10    E0215
  000180186009-04      N.C.             Med Equipments Service, Inc.          10/26/10    E0272
  000180186009-04      N.C.             Med Equipments Service, Inc.          10/26/10    L0172



                                                127                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page567
                                                                            172of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7286
                                             3091  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000180186009-04      N.C.             Med Equipments Service, Inc.          10/26/10    L0629
  000180186009-04      N.C.             Med Equipments Service, Inc.          10/26/10    L1820
  000180186009-04      N.C.             Med Equipments Service, Inc.          10/26/10    L3710
  000180186009-04      N.C.             Med Equipments Service, Inc.          10/26/10    E1399
  000180186009-04      N.C.             Med Equipments Service, Inc.          11/24/10    E1399
  000180186009-04      N.C.             Med Equipments Service, Inc.          11/24/10    E0205
  000180186009-04      N.C.             Med Equipments Service, Inc.          11/24/10    E0745
  000180186009-04      N.C.             Med Equipments Service, Inc.          11/24/10    E1300
  000180186009-04      N.C.             Med Equipments Service, Inc.          11/24/10    K0118
  000156663972-05      N.D.             Med Equipments Service, Inc.          12/25/09    E1300
  000179946446-03      N.D.             Med Equipments Service, Inc.          11/12/10    E1399
  000179946446-03      N.D.             Med Equipments Service, Inc.          11/12/10    E0205
  000179946446-03      N.D.             Med Equipments Service, Inc.          11/12/10    E0745
  000179946446-03      N.D.             Med Equipments Service, Inc.          11/12/10    E1300
  000179946446-03      N.D.             Med Equipments Service, Inc.          11/12/10    K0118
  000151791381-02      N.K.             Med Equipments Service, Inc.          11/10/09    E0205
  000151791381-02      N.K.             Med Equipments Service, Inc.          11/10/09    E0745
  000151791381-02      N.K.             Med Equipments Service, Inc.          11/10/09    K0118
  000151791381-02      N.K.             Med Equipments Service, Inc.          11/10/09    E1399
  000172471880-02      N.M.             Med Equipments Service, Inc.          7/19/10     E0190
  000172471880-02      N.M.             Med Equipments Service, Inc.          7/19/10     E0272
  000172471880-02      N.M.             Med Equipments Service, Inc.          7/19/10     L0172
  000172471880-02      N.M.             Med Equipments Service, Inc.          7/19/10     L0629
  000172471880-02      N.M.             Med Equipments Service, Inc.          7/19/10     E1399
  000172471880-02      N.M.             Med Equipments Service, Inc.          8/18/10     E0205
  000172471880-02      N.M.             Med Equipments Service, Inc.          8/18/10     E1399
  000172471880-02      N.M.             Med Equipments Service, Inc.           9/7/10     E1300
  000427157185-01      N.O.             Med Equipments Service, Inc.          12/19/16    E0855
  000143913259-03      N.P.             Med Equipments Service, Inc.          9/24/09     E0205
  000143913259-03      N.P.             Med Equipments Service, Inc.          9/24/09     E1399
  000180092587-08      N.P.             Med Equipments Service, Inc.          10/26/10    E0190
  000180092587-08      N.P.             Med Equipments Service, Inc.          10/26/10    E0272
  000180092587-08      N.P.             Med Equipments Service, Inc.          10/26/10    L0172
  000180092587-08      N.P.             Med Equipments Service, Inc.          10/26/10    L0629
  000180092587-08      N.P.             Med Equipments Service, Inc.          10/26/10    E1399
  000168568814-01      N.R.             Med Equipments Service, Inc.          6/24/10     E1399
  000168568814-01      N.R.             Med Equipments Service, Inc.          6/24/10     E0205
  000168568814-01      N.R.             Med Equipments Service, Inc.          6/24/10     E0745
  000168568814-01      N.R.             Med Equipments Service, Inc.          6/24/10     E1300
  000168568814-01      N.R.             Med Equipments Service, Inc.          6/24/10     K0118
  000384873782-04      N.R.             Med Equipments Service, Inc.          11/13/15    E1399
  000384873782-04      N.R.             Med Equipments Service, Inc.          11/13/15    E0855



                                                128                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page568
                                                                            173of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7287
                                             3092  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000179998461-04      N.S.             Med Equipments Service, Inc.          11/26/10    E0190
  000179998461-04      N.S.             Med Equipments Service, Inc.          11/26/10    E0215
  000179998461-04      N.S.             Med Equipments Service, Inc.          11/26/10    E0272
  000179998461-04      N.S.             Med Equipments Service, Inc.          11/26/10    E2619
  000179998461-04      N.S.             Med Equipments Service, Inc.          11/26/10    L0172
  000179998461-04      N.S.             Med Equipments Service, Inc.          11/26/10    L0629
  000179998461-04      N.S.             Med Equipments Service, Inc.          11/26/10    E1399
  000998183858-02      N.T.             Med Equipments Service, Inc.          11/25/16    E1399
  000998183858-02      N.T.             Med Equipments Service, Inc.          11/25/16    E0190
  000998183858-02      N.T.             Med Equipments Service, Inc.          11/25/16    E0272
  000998183858-02      N.T.             Med Equipments Service, Inc.          11/25/16    E0274
  000998183858-02      N.T.             Med Equipments Service, Inc.          11/25/16    L0172
  000998183858-02      N.T.             Med Equipments Service, Inc.          11/25/16    L0642
  000148903222-02      O.B.             Med Equipments Service, Inc.          9/21/09     E0215
  000148903222-02      O.B.             Med Equipments Service, Inc.          9/21/09     E0272
  000148903222-02      O.B.             Med Equipments Service, Inc.          9/21/09     E2619
  000148903222-02      O.B.             Med Equipments Service, Inc.          9/21/09     L0629
  000148903222-02      O.B.             Med Equipments Service, Inc.          9/21/09     E1399
  000178557898-01      O.K.             Med Equipments Service, Inc.          8/11/10     E1399
  000178557898-01      O.K.             Med Equipments Service, Inc.          8/11/10     E0190
  000178557898-01      O.K.             Med Equipments Service, Inc.          8/11/10     E0215
  000178557898-01      O.K.             Med Equipments Service, Inc.          8/11/10     E0272
  000178557898-01      O.K.             Med Equipments Service, Inc.          8/11/10     L0172
  000178557898-01      O.K.             Med Equipments Service, Inc.          8/11/10     L0629
  000178557898-01      O.K.             Med Equipments Service, Inc.           9/8/10     E1399
  000178557898-01      O.K.             Med Equipments Service, Inc.           9/8/10     E0205
  000178557898-01      O.K.             Med Equipments Service, Inc.           9/8/10     E0745
  000178557898-01      O.K.             Med Equipments Service, Inc.           9/8/10     E1300
  000178557898-01      O.K.             Med Equipments Service, Inc.           9/8/10     K0118
  000135375921-05      O.S.             Med Equipments Service, Inc.          5/14/09     E0205
  000135375921-05      O.S.             Med Equipments Service, Inc.          5/14/09     E0745
  000135375921-05      O.S.             Med Equipments Service, Inc.          5/14/09     E1300
  000135375921-05      O.S.             Med Equipments Service, Inc.          5/14/09     E1399
  000141010470-03      O.T.             Med Equipments Service, Inc.          8/12/09     E0205
  000141010470-03      O.T.             Med Equipments Service, Inc.          8/12/09     E0745
  000141010470-03      O.T.             Med Equipments Service, Inc.          8/12/09     E1300
  000141010470-03      O.T.             Med Equipments Service, Inc.          8/12/09     E1399
  000130405095-03      O.Y.             Med Equipments Service, Inc.           3/4/09     E0205
  000130405095-03      O.Y.             Med Equipments Service, Inc.           3/4/09     E0745
  000130405095-03      O.Y.             Med Equipments Service, Inc.           3/4/09    E1300 DR
  000130405095-03      O.Y.             Med Equipments Service, Inc.           3/4/09     E1399
  000142003078-01      P.A.             Med Equipments Service, Inc.          8/11/09     E0205



                                                129                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page569
                                                                            174of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7288
                                             3093  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000142003078-01      P.A.             Med Equipments Service, Inc.          8/11/09     E0745
  000142003078-01      P.A.             Med Equipments Service, Inc.          8/11/09     E1300
  000142003078-01      P.A.             Med Equipments Service, Inc.          8/11/09     K0118
  000142003078-01      P.A.             Med Equipments Service, Inc.          8/11/09     E1399
  000385976824-07      P.D.             Med Equipments Service, Inc.          10/23/15    E1300
  000165698233-14      P.G.             Med Equipments Service, Inc.           6/1/10     E1399
  000165698233-14      P.G.             Med Equipments Service, Inc.           6/1/10     E0205
  000165698233-14      P.G.             Med Equipments Service, Inc.           6/1/10     E0745
  000165698233-14      P.G.             Med Equipments Service, Inc.           6/1/10     K0118
  000172724155-02      P.K.             Med Equipments Service, Inc.          7/16/10     E0190
  000172724155-02      P.K.             Med Equipments Service, Inc.          7/16/10     E0215
  000172724155-02      P.K.             Med Equipments Service, Inc.          7/16/10     E0272
  000172724155-02      P.K.             Med Equipments Service, Inc.          7/16/10     L0172
  000172724155-02      P.K.             Med Equipments Service, Inc.          7/16/10     L0629
  000172724155-02      P.K.             Med Equipments Service, Inc.          7/16/10     E1399
  000164106072-03      P.M.             Med Equipments Service, Inc.           4/2/10     E1300
  000369158142-02      P.N.             Med Equipments Service, Inc.          6/23/15     E1300
  000142231398-06      R.F.             Med Equipments Service, Inc.           7/6/09     E1399
  000142231398-06      R.F.             Med Equipments Service, Inc.           7/6/09     E0215
  000142231398-06      R.F.             Med Equipments Service, Inc.           7/6/09     E0272
  000142231398-06      R.F.             Med Equipments Service, Inc.           7/6/09     L0629
  000142231398-06      R.F.             Med Equipments Service, Inc.           7/6/09     L1820
  000142231398-06      R.F.             Med Equipments Service, Inc.           8/6/09     E0205
  000142231398-06      R.F.             Med Equipments Service, Inc.           8/6/09     E0745
  000142231398-06      R.F.             Med Equipments Service, Inc.           8/6/09     E1300
  000142231398-06      R.F.             Med Equipments Service, Inc.           8/6/09     K0118
  000142231398-06      R.F.             Med Equipments Service, Inc.           8/6/09     E1399
  000176588903-01      R.G.             Med Equipments Service, Inc.          10/19/10    E1300
  000376459327-01      R.G.             Med Equipments Service, Inc.          8/24/15     E1300
  000179588973-03      R.H.             Med Equipments Service, Inc.          11/11/10    E1399
  000179588973-03      R.H.             Med Equipments Service, Inc.          11/11/10    E0190
  000179588973-03      R.H.             Med Equipments Service, Inc.          11/11/10    E0215
  000179588973-03      R.H.             Med Equipments Service, Inc.          11/11/10    E0272
  000179588973-03      R.H.             Med Equipments Service, Inc.          11/11/10    L0172
  000179588973-03      R.H.             Med Equipments Service, Inc.          11/11/10    L0629
  000180908246-03      R.K.             Med Equipments Service, Inc.           1/7/11     E1300
  000147420871-04      R.L.             Med Equipments Service, Inc.          9/28/09     E1300
  000154638035-04      R.L.             Med Equipments Service, Inc.          1/11/10     E0205
  000154638035-04      R.L.             Med Equipments Service, Inc.          1/11/10     E0745
  000154638035-04      R.L.             Med Equipments Service, Inc.          1/11/10     K0118
  000154638035-04      R.L.             Med Equipments Service, Inc.          1/11/10     E1399
  000180376626-01      R.L.             Med Equipments Service, Inc.          10/29/10    E0215



                                                130                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page570
                                                                            175of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7289
                                             3094  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000180376626-01      R.L.             Med Equipments Service, Inc.          10/29/10    L1820
  000180376626-01      R.L.             Med Equipments Service, Inc.          10/29/10    L3800
  000180376626-01      R.L.             Med Equipments Service, Inc.          11/24/10    E0205
  000180376626-01      R.L.             Med Equipments Service, Inc.          11/24/10    E1399
  000197223241-01      R.L.             Med Equipments Service, Inc.          3/30/11     E0215
  000197223241-01      R.L.             Med Equipments Service, Inc.          3/30/11     E0272
  000197223241-01      R.L.             Med Equipments Service, Inc.          3/30/11     L0630
  000197223241-01      R.L.             Med Equipments Service, Inc.          3/30/11     E1399
  000197223241-01      R.L.             Med Equipments Service, Inc.          4/28/11     E1399
  000197223241-01      R.L.             Med Equipments Service, Inc.          4/28/11     E0205
  000197223241-01      R.L.             Med Equipments Service, Inc.          4/28/11     E0745
  000197223241-01      R.L.             Med Equipments Service, Inc.          4/28/11     E1300
  000181236357-01      R.M.             Med Equipments Service, Inc.          12/21/10    E1300
  000165751496-01      R.N.             Med Equipments Service, Inc.           6/9/10     E1399
  000165751496-01      R.N.             Med Equipments Service, Inc.           6/9/10     E0205
  000165751496-01      R.N.             Med Equipments Service, Inc.           6/9/10     E0745
  000165751496-01      R.N.             Med Equipments Service, Inc.           6/9/10     K0118
  000165751496-01      R.N.             Med Equipments Service, Inc.           6/9/10     E1300
  000177382405-01      R.N.             Med Equipments Service, Inc.          10/12/10    E0190
  000177382405-01      R.N.             Med Equipments Service, Inc.          10/12/10    E0215
  000177382405-01      R.N.             Med Equipments Service, Inc.          10/12/10    E0272
  000177382405-01      R.N.             Med Equipments Service, Inc.          10/12/10    L0172
  000177382405-01      R.N.             Med Equipments Service, Inc.          10/12/10   L0629 LS
  000177382405-01      R.N.             Med Equipments Service, Inc.          10/12/10    E1399
  000177382405-01      R.N.             Med Equipments Service, Inc.          10/12/10    E1399
  000177382405-01      R.N.             Med Equipments Service, Inc.          10/26/10    E1399
  000177382405-01      R.N.             Med Equipments Service, Inc.          10/26/10    E0205
  000177382405-01      R.N.             Med Equipments Service, Inc.          10/26/10    E0745
  000177382405-01      R.N.             Med Equipments Service, Inc.          10/26/10    E1300
  000177382405-01      R.N.             Med Equipments Service, Inc.          10/26/10    K0118
  000213143829-01      R.N.             Med Equipments Service, Inc.          10/13/11    E1399
  000213143829-01      R.N.             Med Equipments Service, Inc.          10/13/11    E0205
  000213143829-01      R.N.             Med Equipments Service, Inc.          10/13/11    E0745
  000213143829-01      R.N.             Med Equipments Service, Inc.          10/13/11    E1300
  000213143829-01      R.N.             Med Equipments Service, Inc.          10/13/11    K0118
  000151364130-03      R.O.             Med Equipments Service, Inc.          11/24/09    E0205
  000151364130-03      R.O.             Med Equipments Service, Inc.          11/24/09    E0745
  000151364130-03      R.O.             Med Equipments Service, Inc.          11/24/09    K0118
  000151364130-03      R.O.             Med Equipments Service, Inc.          11/24/09    E1399
  000141662742-01      R.R.             Med Equipments Service, Inc.           7/3/09     E0190
  000141662742-01      R.R.             Med Equipments Service, Inc.           7/3/09     E0215
  000141662742-01      R.R.             Med Equipments Service, Inc.           7/3/09     E0272



                                                131                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page571
                                                                            176of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7290
                                             3095  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000141662742-01      R.R.             Med Equipments Service, Inc.           7/3/09     L0172
  000141662742-01      R.R.             Med Equipments Service, Inc.           7/3/09     L0629
  000141662742-01      R.R.             Med Equipments Service, Inc.           7/3/09     E1399
  000150889953-05      R.R.             Med Equipments Service, Inc.          11/18/09    E0205
  000150889953-05      R.R.             Med Equipments Service, Inc.          11/18/09    E0745
  000150889953-05      R.R.             Med Equipments Service, Inc.          11/18/09    E1399
  000161886130-01      R.R.             Med Equipments Service, Inc.           4/6/10     E1399
  000161886130-01      R.R.             Med Equipments Service, Inc.           4/6/10     E0205
  000161886130-01      R.R.             Med Equipments Service, Inc.           4/6/10     E0745
  000161886130-01      R.R.             Med Equipments Service, Inc.           4/6/10     E1300
  000161886130-01      R.R.             Med Equipments Service, Inc.           4/6/10     K0118
  000228942272-01      R.S.             Med Equipments Service, Inc.          11/30/11    E0215
  000228942272-01      R.S.             Med Equipments Service, Inc.          11/30/11    L1820
  000157958802-05      R.T.             Med Equipments Service, Inc.          2/12/10     E1399
  000157958802-05      R.T.             Med Equipments Service, Inc.          2/12/10     E0205
  000157958802-05      R.T.             Med Equipments Service, Inc.          2/12/10     E0745
  000157958802-05      R.T.             Med Equipments Service, Inc.          2/12/10     K0118
  000166595370-02      R.V.             Med Equipments Service, Inc.          5/18/10     E1399
  000166595370-02      R.V.             Med Equipments Service, Inc.          5/18/10     E0205
  000166595370-02      R.V.             Med Equipments Service, Inc.          5/18/10     E0745
  000166595370-02      R.V.             Med Equipments Service, Inc.          5/18/10     K0118
  000164552838-02      R.Y.             Med Equipments Service, Inc.          5/28/10     E1399
  000164552838-02      R.Y.             Med Equipments Service, Inc.          5/28/10     E0205
  000164552838-02      R.Y.             Med Equipments Service, Inc.          5/28/10     E0745
  000164552838-02      R.Y.             Med Equipments Service, Inc.          5/28/10     K0118
  000151757267-02      S.B.             Med Equipments Service, Inc.          10/28/09    E1300
  000138407951-01      S.C.             Med Equipments Service, Inc.          5/22/09     E0190
  000138407951-01      S.C.             Med Equipments Service, Inc.          5/22/09     E0215
  000138407951-01      S.C.             Med Equipments Service, Inc.          5/22/09     E0272
  000138407951-01      S.C.             Med Equipments Service, Inc.          5/22/09     E2619
  000138407951-01      S.C.             Med Equipments Service, Inc.          5/22/09     L0172
  000138407951-01      S.C.             Med Equipments Service, Inc.          5/22/09     L0629
  000138407951-01      S.C.             Med Equipments Service, Inc.          5/22/09     E1399
  000187754972-02      S.I.             Med Equipments Service, Inc.          11/23/10    E0190
  000187754972-02      S.I.             Med Equipments Service, Inc.          11/23/10    E0215
  000187754972-02      S.I.             Med Equipments Service, Inc.          11/23/10    E0272
  000187754972-02      S.I.             Med Equipments Service, Inc.          11/23/10    L0172
  000187754972-02      S.I.             Med Equipments Service, Inc.          11/23/10    L0629
  000187754972-02      S.I.             Med Equipments Service, Inc.          11/23/10    E1399
  000141522144-03      S.J.             Med Equipments Service, Inc.           8/3/09     E0205
  000141522144-03      S.J.             Med Equipments Service, Inc.           8/3/09     E0745
  000141522144-03      S.J.             Med Equipments Service, Inc.           8/3/09     E1399



                                                132                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page572
                                                                            177of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7291
                                             3096  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000174776393-01      S.K.             Med Equipments Service, Inc.          8/23/10     E0190
  000174776393-01      S.K.             Med Equipments Service, Inc.          8/23/10     E0215
  000174776393-01      S.K.             Med Equipments Service, Inc.          8/23/10     L0172
  000222754186-01      S.L.             Med Equipments Service, Inc.          10/26/11    E1399
  000222754186-01      S.L.             Med Equipments Service, Inc.          10/26/11    E0190
  000222754186-01      S.L.             Med Equipments Service, Inc.          10/26/11    E0215
  000222754186-01      S.L.             Med Equipments Service, Inc.          10/26/11    E0272
  000222754186-01      S.L.             Med Equipments Service, Inc.          10/26/11    L0630
  000388846479-01      S.L.             Med Equipments Service, Inc.          1/18/16     E1399
  000404324402-01      S.L.             Med Equipments Service, Inc.           3/8/16     E1399
  000404324402-01      S.L.             Med Equipments Service, Inc.          3/25/16     E0855
  000208465666-03      S.M.             Med Equipments Service, Inc.          7/20/11     E1399
  000208465666-03      S.M.             Med Equipments Service, Inc.          7/20/11     E0190
  000208465666-03      S.M.             Med Equipments Service, Inc.          7/20/11     E0215
  000208465666-03      S.M.             Med Equipments Service, Inc.          7/20/11     E0272
  000208465666-03      S.M.             Med Equipments Service, Inc.          7/20/11     L0172
  000208465666-03      S.M.             Med Equipments Service, Inc.          7/20/11     L0630
  000397246497-01      S.M.             Med Equipments Service, Inc.          5/17/16     E1399
  000197780455-03      S.P.             Med Equipments Service, Inc.          3/22/11     E0190
  000197780455-03      S.P.             Med Equipments Service, Inc.          3/22/11     E0215
  000197780455-03      S.P.             Med Equipments Service, Inc.          3/22/11     E0272
  000197780455-03      S.P.             Med Equipments Service, Inc.          3/22/11     L0172
  000197780455-03      S.P.             Med Equipments Service, Inc.          3/22/11     L0630
  000195862255-01      S.P.             Med Equipments Service, Inc.           4/6/11     E1399
  000195862255-01      S.P.             Med Equipments Service, Inc.           4/6/11     E0205
  000195862255-01      S.P.             Med Equipments Service, Inc.           4/6/11     E0745
  000195862255-01      S.P.             Med Equipments Service, Inc.           4/6/11     E1300
  000195862255-01      S.P.             Med Equipments Service, Inc.           4/6/11     K0118
  000399045079-02      S.P.             Med Equipments Service, Inc.          2/26/16     E1399
  000128998720-05      S.S.             Med Equipments Service, Inc.          2/26/09     E0205
  000128998720-05      S.S.             Med Equipments Service, Inc.          2/26/09     E0745
  000128998720-05      S.S.             Med Equipments Service, Inc.          2/26/09     E1300
  000128998720-05      S.S.             Med Equipments Service, Inc.          2/26/09     E1399
  000401594148-02      S.S.             Med Equipments Service, Inc.          3/11/16     E1399
  000148605611-02      S.T.             Med Equipments Service, Inc.          10/22/09    E0205
  000148605611-02      S.T.             Med Equipments Service, Inc.          10/22/09    E0745
  000148605611-02      S.T.             Med Equipments Service, Inc.          10/22/09    E1300
  000148605611-02      S.T.             Med Equipments Service, Inc.          10/22/09    K0118
  000148605611-02      S.T.             Med Equipments Service, Inc.          10/22/09    E1399
  000202844049-06      S.V.             Med Equipments Service, Inc.          5/25/11     E1399
  000202844049-06      S.V.             Med Equipments Service, Inc.          5/25/11     E0190
  000202844049-06      S.V.             Med Equipments Service, Inc.          5/25/11     E0215



                                                133                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page573
                                                                            178of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7292
                                             3097  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000202844049-06      S.V.             Med Equipments Service, Inc.          5/25/11     E0272
  000202844049-06      S.V.             Med Equipments Service, Inc.          5/25/11     L0172
  000202844049-06      S.V.             Med Equipments Service, Inc.          5/25/11     L0630
  000151977683-01      S.W.             Med Equipments Service, Inc.          10/29/09    E1300
  000138649974-02      S.Y.             Med Equipments Service, Inc.          5/22/09     E0205
  000138649974-02      S.Y.             Med Equipments Service, Inc.          5/22/09     E0745
  000138649974-02      S.Y.             Med Equipments Service, Inc.          5/22/09     E1300
  000138649974-02      S.Y.             Med Equipments Service, Inc.          5/22/09     K0118
  000138649974-02      S.Y.             Med Equipments Service, Inc.          5/22/09     E1399
  000139092027-07      S.Y.             Med Equipments Service, Inc.          5/28/09     E0190
  000139092027-07      S.Y.             Med Equipments Service, Inc.          5/28/09     E0215
  000139092027-07      S.Y.             Med Equipments Service, Inc.          5/28/09     E0272
  000139092027-07      S.Y.             Med Equipments Service, Inc.          5/28/09     L0172
  000139092027-07      S.Y.             Med Equipments Service, Inc.          5/28/09     L0629
  000139092027-07      S.Y.             Med Equipments Service, Inc.          5/28/09     E1399
  000153428123-01      S.Z.             Med Equipments Service, Inc.          12/11/09    E0205
  000153428123-01      S.Z.             Med Equipments Service, Inc.          12/11/09    E0745
  000153428123-01      S.Z.             Med Equipments Service, Inc.          12/11/09    E1399
  000148903222-05      T.B.             Med Equipments Service, Inc.          9/21/09     E1399
  000148903222-05      T.B.             Med Equipments Service, Inc.          9/21/09     E0190
  000148903222-05      T.B.             Med Equipments Service, Inc.          9/21/09     E0215
  000148903222-05      T.B.             Med Equipments Service, Inc.          9/21/09     E0272
  000148903222-05      T.B.             Med Equipments Service, Inc.          9/21/09     L0172
  000148903222-05      T.B.             Med Equipments Service, Inc.          9/21/09     L0629
  000177192713-01      T.B.             Med Equipments Service, Inc.          11/2/10     E1300
  000389038910-01      T.G.             Med Equipments Service, Inc.          1/15/16     E1399
  000142973601-01      T.L.             Med Equipments Service, Inc.          9/28/09     E0205
  000142973601-01      T.L.             Med Equipments Service, Inc.          9/28/09     E0745
  000142973601-01      T.L.             Med Equipments Service, Inc.          9/28/09     K0118
  000142973601-01      T.L.             Med Equipments Service, Inc.          9/28/09     E1399
  000173679002-04      T.M.             Med Equipments Service, Inc.           9/3/10     E1399
  000173679002-04      T.M.             Med Equipments Service, Inc.           9/3/10     E0205
  000173679002-04      T.M.             Med Equipments Service, Inc.           9/3/10     E0745
  000173679002-04      T.M.             Med Equipments Service, Inc.           9/3/10     E1300
  000173679002-04      T.M.             Med Equipments Service, Inc.           9/3/10     K0118
  000183042258-05      T.P.             Med Equipments Service, Inc.          12/22/10    E0205
  000378261168-01      T.P.             Med Equipments Service, Inc.          10/2/15     E1300
  000181135013-01      T.R.             Med Equipments Service, Inc.          11/17/10    E0190
  000181135013-01      T.R.             Med Equipments Service, Inc.          11/17/10    E0215
  000181135013-01      T.R.             Med Equipments Service, Inc.          11/17/10    E0272
  000181135013-01      T.R.             Med Equipments Service, Inc.          11/17/10    L0172
  000181135013-01      T.R.             Med Equipments Service, Inc.          11/17/10    L0629



                                                134                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page574
                                                                            179of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7293
                                             3098  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000181135013-01      T.R.             Med Equipments Service, Inc.          11/17/10    E1399
  000181135013-01      T.R.             Med Equipments Service, Inc.          11/17/10    E1399
  000181135013-01      T.R.             Med Equipments Service, Inc.          12/21/10    E1399
  000181135013-01      T.R.             Med Equipments Service, Inc.          12/21/10    E0205
  000181135013-01      T.R.             Med Equipments Service, Inc.          12/21/10    E0745
  000181135013-01      T.R.             Med Equipments Service, Inc.          12/21/10    E1300
  000181135013-01      T.R.             Med Equipments Service, Inc.          12/21/10    K0118
  000196794002-04      T.R.             Med Equipments Service, Inc.           4/5/11     E0190
  000196794002-04      T.R.             Med Equipments Service, Inc.           4/5/11     E0215
  000196794002-04      T.R.             Med Equipments Service, Inc.           4/5/11     E0272
  000196794002-04      T.R.             Med Equipments Service, Inc.           4/5/11     L0172
  000196794002-04      T.R.             Med Equipments Service, Inc.           4/5/11     L0630
  000196794002-04      T.R.             Med Equipments Service, Inc.           4/5/11     E1399
  000162263248-01      T.S.             Med Equipments Service, Inc.           4/7/10     E1399
  000162263248-01      T.S.             Med Equipments Service, Inc.           4/7/10     E0205
  000162263248-01      T.S.             Med Equipments Service, Inc.           4/7/10     E0745
  000162263248-01      T.S.             Med Equipments Service, Inc.           4/7/10     K0118
  000177098208-01      T.U.             Med Equipments Service, Inc.          9/23/10     E1399
  000177098208-01      T.U.             Med Equipments Service, Inc.          9/23/10     E0190
  000177098208-01      T.U.             Med Equipments Service, Inc.          9/23/10     E0215
  000177098208-01      T.U.             Med Equipments Service, Inc.          9/23/10     E0272
  000177098208-01      T.U.             Med Equipments Service, Inc.          9/23/10     L0172
  000177098208-01      T.U.             Med Equipments Service, Inc.          9/23/10     L0629
  000177098208-01      T.U.             Med Equipments Service, Inc.          10/21/10    E1399
  000177098208-01      T.U.             Med Equipments Service, Inc.          10/21/10    E0205
  000177098208-01      T.U.             Med Equipments Service, Inc.          10/21/10    E0745
  000177098208-01      T.U.             Med Equipments Service, Inc.          10/21/10    K0118
  000177098208-01      T.U.             Med Equipments Service, Inc.          10/21/10    E1300
  000156044778-03      T.Y.             Med Equipments Service, Inc.          1/14/10     E1399
  000156044778-03      T.Y.             Med Equipments Service, Inc.          1/14/10     E0205
  000156044778-03      T.Y.             Med Equipments Service, Inc.          1/14/10     E0745
  000194415873-04      V.A.             Med Equipments Service, Inc.          3/23/11     E0190
  000194415873-04      V.A.             Med Equipments Service, Inc.          3/23/11     E0215
  000194415873-04      V.A.             Med Equipments Service, Inc.          3/23/11     E0272
  000194415873-04      V.A.             Med Equipments Service, Inc.          3/23/11     L0172
  000194415873-04      V.A.             Med Equipments Service, Inc.          3/23/11     L0630
  000194415873-04      V.A.             Med Equipments Service, Inc.          3/23/11     E1399
  000194415873-04      V.A.             Med Equipments Service, Inc.          4/20/11     E0205
  000130789209-01      V.F.             Med Equipments Service, Inc.           3/3/09     E0205
  000130789209-01      V.F.             Med Equipments Service, Inc.           3/3/09    E0745 3U
  000130789209-01      V.F.             Med Equipments Service, Inc.           3/3/09     E1300
  000130789209-01      V.F.             Med Equipments Service, Inc.           3/3/09    K0118 3A



                                                135                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page575
                                                                            180of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7294
                                             3099  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000130789209-01      V.F.             Med Equipments Service, Inc.           3/3/09     E1399
  000130789209-01      V.F.             Med Equipments Service, Inc.           3/3/09    E1399 EL
  000141722710-01      V.F.             Med Equipments Service, Inc.           7/6/09     E1399
  000141722710-01      V.F.             Med Equipments Service, Inc.           7/6/09     E0190
  000141722710-01      V.F.             Med Equipments Service, Inc.           7/6/09     E0215
  000141722710-01      V.F.             Med Equipments Service, Inc.           7/6/09     E0272
  000141722710-01      V.F.             Med Equipments Service, Inc.           7/6/09     L0172
  000141722710-01      V.F.             Med Equipments Service, Inc.           7/6/09     L0629
  000141722710-01      V.F.             Med Equipments Service, Inc.          8/24/09     E0205
  000141722710-01      V.F.             Med Equipments Service, Inc.          8/24/09     E0745
  000141722710-01      V.F.             Med Equipments Service, Inc.          8/24/09     K0118
  000156430795-09      V.K.             Med Equipments Service, Inc.           2/5/10     E1399
  000156430795-09      V.K.             Med Equipments Service, Inc.           2/5/10     E0205
  000156430795-09      V.K.             Med Equipments Service, Inc.           2/5/10     E0745
  000156430795-09      V.K.             Med Equipments Service, Inc.           2/5/10     K0118
  000166177055-01      V.K.             Med Equipments Service, Inc.           6/8/10     E1399
  000166177055-01      V.K.             Med Equipments Service, Inc.           6/8/10     E0205
  000166177055-01      V.K.             Med Equipments Service, Inc.           6/8/10     E0745
  000176775559-01      V.K.             Med Equipments Service, Inc.           9/9/10     E1399
  000176775559-01      V.K.             Med Equipments Service, Inc.           9/9/10     E0190
  000176775559-01      V.K.             Med Equipments Service, Inc.           9/9/10     E0215
  000176775559-01      V.K.             Med Equipments Service, Inc.           9/9/10     E0272
  000176775559-01      V.K.             Med Equipments Service, Inc.           9/9/10     L0172
  000176775559-01      V.K.             Med Equipments Service, Inc.           9/9/10     L0629
  000176775559-01      V.K.             Med Equipments Service, Inc.          10/12/10    E1399
  000176775559-01      V.K.             Med Equipments Service, Inc.          10/12/10    E0205
  000176775559-01      V.K.             Med Equipments Service, Inc.          10/12/10    E0745
  000176775559-01      V.K.             Med Equipments Service, Inc.          10/12/10    E1300
  000188630404-01      V.M.             Med Equipments Service, Inc.          12/28/10    E0190
  000188630404-01      V.M.             Med Equipments Service, Inc.          12/28/10    E0215
  000188630404-01      V.M.             Med Equipments Service, Inc.          12/28/10    E0272
  000188630404-01      V.M.             Med Equipments Service, Inc.          12/28/10    L0172
  000188630404-01      V.M.             Med Equipments Service, Inc.          12/28/10    L0629
  000188630404-01      V.M.             Med Equipments Service, Inc.          12/28/10    E1399
  000188630404-01      V.M.             Med Equipments Service, Inc.          1/26/11     E1399
  000188630404-01      V.M.             Med Equipments Service, Inc.          1/26/11     E0205
  000188630404-01      V.M.             Med Equipments Service, Inc.          1/26/11     E0745
  000188630404-01      V.M.             Med Equipments Service, Inc.          1/26/11     E1300
  000188630404-01      V.M.             Med Equipments Service, Inc.          1/26/11     K0118
  000135119873-01      V.N.             Med Equipments Service, Inc.          4/30/09     E1399
  000135119873-01      V.N.             Med Equipments Service, Inc.          4/30/09     E0205
  000135119873-01      V.N.             Med Equipments Service, Inc.          4/30/09     E0745



                                                136                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page576
                                                                            181of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7295
                                             3100  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000135119873-01      V.N.             Med Equipments Service, Inc.          4/30/09     E1300
  000156430795-10      V.P.             Med Equipments Service, Inc.           2/5/10     E1399
  000156430795-10      V.P.             Med Equipments Service, Inc.           2/5/10     E0205
  000156430795-10      V.P.             Med Equipments Service, Inc.           2/5/10     E0745
  000156430795-10      V.P.             Med Equipments Service, Inc.           2/5/10     K0118
  000223036138-02      V.P.             Med Equipments Service, Inc.          10/25/11    E1399
  000223036138-02      V.P.             Med Equipments Service, Inc.          10/25/11    E0190
  000223036138-02      V.P.             Med Equipments Service, Inc.          10/25/11    E0215
  000223036138-02      V.P.             Med Equipments Service, Inc.          10/25/11    E0272
  000223036138-02      V.P.             Med Equipments Service, Inc.          10/25/11    L0172
  000202447280-01      V.S.             Med Equipments Service, Inc.          5/17/11     E1399
  000202447280-01      V.S.             Med Equipments Service, Inc.          5/17/11     E0190
  000202447280-01      V.S.             Med Equipments Service, Inc.          5/17/11     E0215
  000202447280-01      V.S.             Med Equipments Service, Inc.          5/17/11     E0272
  000202447280-01      V.S.             Med Equipments Service, Inc.          5/17/11     L0172
  000202447280-01      V.S.             Med Equipments Service, Inc.          5/17/11     L0630
  000363380940-01      W.B.             Med Equipments Service, Inc.          5/27/15     E1300
  000147079057-01      W.C.             Med Equipments Service, Inc.          9/11/09     E0272
  000147079057-01      W.C.             Med Equipments Service, Inc.          9/11/09     E2619
  000147079057-01      W.C.             Med Equipments Service, Inc.          9/11/09     L0629
  000147079057-01      W.C.             Med Equipments Service, Inc.          9/11/09     E1399
  000147079057-01      W.C.             Med Equipments Service, Inc.          10/9/09     E0205
  000147079057-01      W.C.             Med Equipments Service, Inc.          10/9/09     E0745
  000147079057-01      W.C.             Med Equipments Service, Inc.          10/9/09     E1399
  000147079057-01      W.C.             Med Equipments Service, Inc.          10/16/09    E1300
  000175786946-16      W.C.             Med Equipments Service, Inc.          8/18/10     E0190
  000175786946-16      W.C.             Med Equipments Service, Inc.          8/18/10     E0215
  000175786946-16      W.C.             Med Equipments Service, Inc.          8/18/10     E0272
  000175786946-16      W.C.             Med Equipments Service, Inc.          8/18/10     L0172
  000175786946-16      W.C.             Med Equipments Service, Inc.          8/18/10     L0629
  000175786946-16      W.C.             Med Equipments Service, Inc.          8/18/10     L1820
  000175786946-16      W.C.             Med Equipments Service, Inc.          8/18/10     L3710
  000175786946-16      W.C.             Med Equipments Service, Inc.          8/18/10     L3800
  000175786946-16      W.C.             Med Equipments Service, Inc.          8/18/10     E1399
  000175786946-16      W.C.             Med Equipments Service, Inc.          8/31/10    E1399 CA
  000175786946-16      W.C.             Med Equipments Service, Inc.          10/5/10     E0205
  000175786946-16      W.C.             Med Equipments Service, Inc.          10/5/10     E1300
  000175786946-16      W.C.             Med Equipments Service, Inc.          10/5/10     E1399
  000161886130-07      W.S.             Med Equipments Service, Inc.           4/8/10     E1399
  000161886130-07      W.S.             Med Equipments Service, Inc.           4/8/10     E1300
  000161886130-07      W.S.             Med Equipments Service, Inc.           4/8/10     E0205
  000161886130-07      W.S.             Med Equipments Service, Inc.           4/8/10     E0745



                                                137                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page577
                                                                            182of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7296
                                             3101  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000161886130-07      W.S.             Med Equipments Service, Inc.          4/8/10     K0118
  000362861601-02      Y.A.             Med Equipments Service, Inc.          6/12/15    E1399
  000157074360-01      Y.B.             Med Equipments Service, Inc.          2/23/10    E1399
  000157074360-01      Y.B.             Med Equipments Service, Inc.          2/23/10    E0205
  000157074360-01      Y.B.             Med Equipments Service, Inc.          2/23/10    E0745
  000157074360-01      Y.B.             Med Equipments Service, Inc.          2/23/10    K0118
  000162382997-05      Y.B.             Med Equipments Service, Inc.          4/22/10   E0205 AR
  000162382997-05      Y.B.             Med Equipments Service, Inc.          4/22/10   E0745 3U
  000162382997-05      Y.B.             Med Equipments Service, Inc.          4/22/10    K0118
  000162382997-05      Y.B.             Med Equipments Service, Inc.          4/22/10   E1399 AG
  000162382997-05      Y.B.             Med Equipments Service, Inc.          4/22/10    E1399
  000197251985-01      Y.B.             Med Equipments Service, Inc.          4/8/11     K0019
  000197251985-01      Y.B.             Med Equipments Service, Inc.          4/8/11     L3800
  000197251985-01      Y.B.             Med Equipments Service, Inc.          5/19/11    E1399
  000197251985-01      Y.B.             Med Equipments Service, Inc.          5/19/11    E0205
  000158830778-03      Y.D.             Med Equipments Service, Inc.          3/3/10     E0205
  000158830778-03      Y.D.             Med Equipments Service, Inc.          3/8/10     E1399
  000158830778-03      Y.D.             Med Equipments Service, Inc.          3/8/10     E0745
  000158830778-03      Y.D.             Med Equipments Service, Inc.          3/8/10     K0118
  000204843494-01      Y.G.             Med Equipments Service, Inc.          6/20/11    E1399
  000204843494-01      Y.G.             Med Equipments Service, Inc.          6/20/11    E0190
  000204843494-01      Y.G.             Med Equipments Service, Inc.          6/20/11    E0215
  000204843494-01      Y.G.             Med Equipments Service, Inc.          6/20/11    E0272
  000204843494-01      Y.G.             Med Equipments Service, Inc.          6/20/11    L0172
  000204843494-01      Y.G.             Med Equipments Service, Inc.          6/20/11    L0630
  000227031853-01      Y.G.             Med Equipments Service, Inc.          12/8/11    E0215
  000144865110-04      Y.K.             Med Equipments Service, Inc.          8/28/09    E0205
  000144865110-04      Y.K.             Med Equipments Service, Inc.          8/28/09    E0745
  000144865110-04      Y.K.             Med Equipments Service, Inc.          8/28/09    E1300
  000144865110-04      Y.K.             Med Equipments Service, Inc.          8/28/09    E1399
  000146789649-01      Y.K.             Med Equipments Service, Inc.          9/3/09     E1300
  000146789649-01      Y.K.             Med Equipments Service, Inc.          9/3/09     E0205
  000146789649-01      Y.K.             Med Equipments Service, Inc.          9/3/09     E0745
  000146789649-01      Y.K.             Med Equipments Service, Inc.          9/3/09     E1399
  000167460344-10      Y.K.             Med Equipments Service, Inc.          6/14/10    E1399
  000167460344-10      Y.K.             Med Equipments Service, Inc.          6/14/10    E0205
  000167460344-10      Y.K.             Med Equipments Service, Inc.          6/14/10    E0745
  000167460344-10      Y.K.             Med Equipments Service, Inc.          6/14/10    K0118
  000141668111-01      Y.L.             Med Equipments Service, Inc.          7/31/09    E0205
  000141668111-01      Y.L.             Med Equipments Service, Inc.          7/31/09    E0745
  000141668111-01      Y.L.             Med Equipments Service, Inc.          7/31/09    K0118
  000141668111-01      Y.L.             Med Equipments Service, Inc.          7/31/09    E1300



                                                138                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page578
                                                                            183of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7297
                                             3102  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000141668111-01      Y.L.             Med Equipments Service, Inc.          7/31/09     E1399
  000178217030-05      Y.R.             Med Equipments Service, Inc.          8/27/10     E0215
  000178217030-05      Y.R.             Med Equipments Service, Inc.          8/27/10     E0272
  000178217030-05      Y.R.             Med Equipments Service, Inc.          8/27/10     E2619
  000178217030-05      Y.R.             Med Equipments Service, Inc.          8/27/10     L0629
  000178217030-05      Y.R.             Med Equipments Service, Inc.          8/27/10     E1399
  000208814343-01      Y.R.             Med Equipments Service, Inc.          7/18/11     E1399
  000208814343-01      Y.R.             Med Equipments Service, Inc.          7/18/11     E0190
  000208814343-01      Y.R.             Med Equipments Service, Inc.          7/18/11     E0215
  000208814343-01      Y.R.             Med Equipments Service, Inc.          7/18/11     E0272
  000208814343-01      Y.R.             Med Equipments Service, Inc.          7/18/11     L0172
  000208814343-01      Y.R.             Med Equipments Service, Inc.          7/18/11     L0630
  000147656920-01      Y.S.             Med Equipments Service, Inc.          10/30/09    E0205
  000147656920-01      Y.S.             Med Equipments Service, Inc.          10/30/09    E0745
  000147656920-01      Y.S.             Med Equipments Service, Inc.          10/30/09    E1300
  000147656920-01      Y.S.             Med Equipments Service, Inc.          10/30/09    K0118
  000147656920-01      Y.S.             Med Equipments Service, Inc.          10/30/09    E1399
  000153241435-09      Y.S.             Med Equipments Service, Inc.          12/30/09    E0205
  000153241435-09      Y.S.             Med Equipments Service, Inc.          12/30/09    E0745
  000153241435-09      Y.S.             Med Equipments Service, Inc.          12/30/09    K0118
  000153241435-09      Y.S.             Med Equipments Service, Inc.          12/30/09    E1399
  000180828915-04      Z.S.             Med Equipments Service, Inc.          11/11/10    E1399
  000180828915-04      Z.S.             Med Equipments Service, Inc.          11/11/10    E0205
  000180828915-04      Z.S.             Med Equipments Service, Inc.          11/11/10    E0745
  000180828915-04      Z.S.             Med Equipments Service, Inc.          11/11/10    E1300
  000180828915-04      Z.S.             Med Equipments Service, Inc.          11/11/10    K0118
  000314346263-04      A.C.                 Orion Supplies, Inc.              4/17/14     L0631
  000250366887-05      A.P.                 Orion Supplies, Inc.              7/13/12     L1820
  000250366887-05      A.P.                 Orion Supplies, Inc.              7/13/12     L3670
  000237938626-04      A.R.                 Orion Supplies, Inc.               6/5/12     E0221
  000237938626-04      A.R.                 Orion Supplies, Inc.               6/5/12     E0730
  000237938626-04      A.R.                 Orion Supplies, Inc.               6/5/12     E1399
  000298512518-05      A.S.                 Orion Supplies, Inc.              9/10/13     E0215
  000245412234-07      C.E.                 Orion Supplies, Inc.              5/22/12     E0190
  000245412234-07      C.E.                 Orion Supplies, Inc.              5/22/12     E0215
  000245412234-07      C.E.                 Orion Supplies, Inc.              5/22/12     E0272
  000245412234-07      C.E.                 Orion Supplies, Inc.              5/22/12     E0274
  000245412234-07      C.E.                 Orion Supplies, Inc.              5/22/12     L0172
  000245412234-07      C.E.                 Orion Supplies, Inc.              5/22/12     L0629
  000245412234-07      C.E.                 Orion Supplies, Inc.              5/29/12     E0217
  000250366887-04      C.E.                 Orion Supplies, Inc.              7/16/12     L3670
  000268080587-01      C.L.                 Orion Supplies, Inc.               2/4/13     E0205



                                                139                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page579
                                                                            184of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7298
                                             3103  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000268080587-01      C.L.                 Orion Supplies, Inc.               2/4/13     E0730
  000268080587-01      C.L.                 Orion Supplies, Inc.               2/4/13     E1399
  000268080587-01      C.L.                 Orion Supplies, Inc.               2/4/13     L1399
  000272800780-02      C.W.                 Orion Supplies, Inc.              3/12/13     E0855
  000266478239-03      E.D.                 Orion Supplies, Inc.              1/29/13     E0855
  000266478239-03      E.D.                 Orion Supplies, Inc.              1/29/13     L0631
  000273514562-05      E.O.                 Orion Supplies, Inc.              1/28/13     E0190
  000273514562-05      E.O.                 Orion Supplies, Inc.              1/28/13     E0272
  000273514562-05      E.O.                 Orion Supplies, Inc.              1/28/13     E0274
  000273514562-05      E.O.                 Orion Supplies, Inc.              1/28/13     L0172
  000273514562-05      E.O.                 Orion Supplies, Inc.              1/28/13     L0629
  000281568022-01      E.R.                 Orion Supplies, Inc.              4/29/13     E0855
  000250499851-01      G.A.                 Orion Supplies, Inc.               9/4/12     L0631
  000320476492-01      G.M.                 Orion Supplies, Inc.               5/6/14     E0855
  000320476492-01      G.M.                 Orion Supplies, Inc.               5/9/14     L0631
  000286192711-01      H.B.                 Orion Supplies, Inc.              6/10/13     L0631
  000238008239-01      H.S.                 Orion Supplies, Inc.              3/15/12     E0190
  000238008239-01      H.S.                 Orion Supplies, Inc.              3/15/12     E0215
  000238008239-01      H.S.                 Orion Supplies, Inc.              3/15/12     L0629
  000238008239-01      H.S.                 Orion Supplies, Inc.              4/20/12     E1399
  000261019848-03      J.C.                 Orion Supplies, Inc.              11/21/12    E0855
  000261019848-03      J.C.                 Orion Supplies, Inc.              11/21/12    L0631
  000298241464-03       J.J.                Orion Supplies, Inc.              9/10/13    E0215 EC
  000298241464-03       J.J.                Orion Supplies, Inc.              2/18/14     L1832
  000273473744-05      K.B.                 Orion Supplies, Inc.              3/15/13     E0855
  000275103174-06      L.G.                 Orion Supplies, Inc.               3/6/13     L3672
  000275103174-06      L.G.                 Orion Supplies, Inc.              4/23/13     15001
  000275103174-06      L.G.                 Orion Supplies, Inc.              4/23/13     E0190
  000275103174-06      L.G.                 Orion Supplies, Inc.              4/23/13     E0215
  000275103174-06      L.G.                 Orion Supplies, Inc.              4/23/13     E0272
  000275103174-06      L.G.                 Orion Supplies, Inc.              4/23/13     E0274
  000275103174-06      L.G.                 Orion Supplies, Inc.              4/23/13     E2619
  000275103174-06      L.G.                 Orion Supplies, Inc.              4/23/13     L0172
  000275103174-06      L.G.                 Orion Supplies, Inc.              4/23/13     L0629
  000275103174-06      L.G.                 Orion Supplies, Inc.              4/23/13     L3710
  000244416467-07      M.G.                 Orion Supplies, Inc.              5/22/12     E0190
  000244416467-07      M.G.                 Orion Supplies, Inc.              5/22/12    E0190 CE
  000244416467-07      M.G.                 Orion Supplies, Inc.              5/22/12    E0215 AT
  000244416467-07      M.G.                 Orion Supplies, Inc.              5/22/12     E0272
  000244416467-07      M.G.                 Orion Supplies, Inc.              5/22/12    E0272 RD
  000244416467-07      M.G.                 Orion Supplies, Inc.              5/22/12     L0172
  000244416467-07      M.G.                 Orion Supplies, Inc.               9/5/12     E0105



                                                140                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page580
                                                                            185of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7299
                                             3104  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000273518738-03      M.H.                 Orion Supplies, Inc.              1/30/13     L0631
  000264469636-01      M.L.                 Orion Supplies, Inc.              12/18/12    E0205
  000264469636-01      M.L.                 Orion Supplies, Inc.              12/18/12    E0730
  000264469636-01      M.L.                 Orion Supplies, Inc.              12/18/12    E1399
  000264469636-01      M.L.                 Orion Supplies, Inc.              12/18/12    L1399
  000226634624-01      M.M.                 Orion Supplies, Inc.              11/23/11    E0190
  000226634624-01      M.M.                 Orion Supplies, Inc.              11/23/11    E0205
  000226634624-01      M.M.                 Orion Supplies, Inc.              11/23/11    E0215
  000226634624-01      M.M.                 Orion Supplies, Inc.              11/23/11    E0272
  000226634624-01      M.M.                 Orion Supplies, Inc.              11/23/11    E0274
  000226634624-01      M.M.                 Orion Supplies, Inc.              11/23/11    L0629
  000226634624-01      M.M.                 Orion Supplies, Inc.              11/23/11    T5001
  000226634624-01      M.M.                 Orion Supplies, Inc.              12/16/11    E0730
  000226634624-01      M.M.                 Orion Supplies, Inc.              12/16/11    E1399
  000311874135-27      O.D.                 Orion Supplies, Inc.              2/11/14     L0631
  000285186466-02      O.G.                 Orion Supplies, Inc.              5/28/13     E0855
  000252904289-01      O.W.                 Orion Supplies, Inc.              8/27/12    E0855 CE
  000252904289-01      O.W.                 Orion Supplies, Inc.               9/4/12     L0631
  000318952066-01      R.D.                 Orion Supplies, Inc.               4/8/14     L3674
  000244416467-04      R.S.                 Orion Supplies, Inc.              5/18/12     E0190
  000244416467-04      R.S.                 Orion Supplies, Inc.              5/18/12     E0215
  000244416467-04      R.S.                 Orion Supplies, Inc.              5/18/12     E0272
  000244416467-04      R.S.                 Orion Supplies, Inc.              5/18/12     E0274
  000244416467-04      R.S.                 Orion Supplies, Inc.              5/18/12     L0172
  000244416467-04      R.S.                 Orion Supplies, Inc.              5/18/12     L0629
  000380106203-01      S.F.                 Orion Supplies, Inc.              9/30/15     E0855
  000252904289-05      S.H.                 Orion Supplies, Inc.              8/31/12    E0855 CE
  000252904289-05      S.H.                 Orion Supplies, Inc.               9/7/12     L0631
  000239193949-01      S.S.                 Orion Supplies, Inc.              3/23/12    E0190 CE
  000239193949-01      S.S.                 Orion Supplies, Inc.              3/23/12    E0190 ER
  000239193949-01      S.S.                 Orion Supplies, Inc.              3/23/12    E0190 SI
  000239193949-01      S.S.                 Orion Supplies, Inc.              3/23/12    E0215 EC
  000239193949-01      S.S.                 Orion Supplies, Inc.              3/23/12    L0629 RA
  000239193949-01      S.S.                 Orion Supplies, Inc.              3/23/12    T5001 EA
  000239193949-01      S.S.                 Orion Supplies, Inc.              4/19/12     E1399
  000273518738-04      T.B.                 Orion Supplies, Inc.               1/8/13     L0631
  000318295226-01      T.B.                 Orion Supplies, Inc.              4/21/14     E0855
  000318295226-01      T.B.                 Orion Supplies, Inc.               5/6/14     L3674
  000252904289-03      T.G.                 Orion Supplies, Inc.               9/7/12     E0855
  000235783685-01      V.M.                 Orion Supplies, Inc.               2/6/12    E0190 CE
  000235783685-01      V.M.                 Orion Supplies, Inc.               2/6/12    E0215 EC
  000235783685-01      V.M.                 Orion Supplies, Inc.               2/6/12    E0272 GC



                                                141                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page581
                                                                            186of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7300
                                             3105  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                          Used
  000235783685-01      V.M.                 Orion Supplies, Inc.              2/6/12    E0274 RD
  000235783685-01      V.M.                 Orion Supplies, Inc.              2/6/12    L0172 CE
  000235783685-01      V.M.                 Orion Supplies, Inc.              2/6/12    L0629 RA
  000268960010-01      W.G.                 Orion Supplies, Inc.              1/25/13    E0205
  000268960010-01      W.G.                 Orion Supplies, Inc.              1/25/13    E0730
  000268960010-01      W.G.                 Orion Supplies, Inc.              1/25/13    E1399
  000268960010-01      W.G.                 Orion Supplies, Inc.              1/25/13    L1399
  000233263169-02      X.G.                 Orion Supplies, Inc.              4/26/12    L0631
  000266478239-01      Y.D.                 Orion Supplies, Inc.              1/22/13   E0855 TR
  000266478239-01      Y.D.                 Orion Supplies, Inc.              1/25/13    L0631
  000230087561-03      Y.O.                 Orion Supplies, Inc.              1/26/12   E0190 CE
  000230087561-03      Y.O.                 Orion Supplies, Inc.              1/26/12   E0215 EC
  000230087561-03      Y.O.                 Orion Supplies, Inc.              1/26/12   E0272 GC
  000230087561-03      Y.O.                 Orion Supplies, Inc.              1/26/12   E0274 RD
  000230087561-03      Y.O.                 Orion Supplies, Inc.              1/26/12   L0172 CE
  000230087561-03      Y.O.                 Orion Supplies, Inc.              1/26/12   L0629 RA
  000362035941-02      A.A.              Prompt Medical Supply Inc.           3/30/15    E0190
  000362035941-02      A.A.              Prompt Medical Supply Inc.           3/30/15    E0215
  000362035941-02      A.A.              Prompt Medical Supply Inc.           3/30/15    E0217
  000362035941-02      A.A.              Prompt Medical Supply Inc.           3/30/15    E0272
  000362035941-02      A.A.              Prompt Medical Supply Inc.           3/30/15    E0274
  000362035941-02      A.A.              Prompt Medical Supply Inc.           3/30/15    E2619
  000362035941-02      A.A.              Prompt Medical Supply Inc.           3/30/15    L0172
  000362035941-02      A.A.              Prompt Medical Supply Inc.           3/30/15    L0629
  000366210748-02      A.A.              Prompt Medical Supply Inc.           5/5/15     E0217
  000362035941-02      A.A.              Prompt Medical Supply Inc.           6/25/15    E0205
  000362035941-02      A.A.              Prompt Medical Supply Inc.           6/25/15    E0730
  000362035941-02      A.A.              Prompt Medical Supply Inc.           6/25/15    E1399
  000302419114-04      A.B.              Prompt Medical Supply Inc.           11/4/13    E0855
  000302419114-04      A.B.              Prompt Medical Supply Inc.           11/4/13    L1832
  000358341220-01      A.M.              Prompt Medical Supply Inc.           2/12/15    E0219
  000351538244-01      A.S.              Prompt Medical Supply Inc.           1/2/15     E0190
  000351538244-01      A.S.              Prompt Medical Supply Inc.           1/2/15     E0215
  000351538244-01      A.S.              Prompt Medical Supply Inc.           1/2/15     E0272
  000351538244-01      A.S.              Prompt Medical Supply Inc.           1/2/15     E0274
  000351538244-01      A.S.              Prompt Medical Supply Inc.           1/2/15     E2619
  000351538244-01      A.S.              Prompt Medical Supply Inc.           1/2/15     L0172
  000351538244-01      A.S.              Prompt Medical Supply Inc.           1/2/15     L0450
  000351538244-01      A.S.              Prompt Medical Supply Inc.           1/2/15     L0629
  000351538244-01      A.S.              Prompt Medical Supply Inc.           2/6/15     E0205
  000351538244-01      A.S.              Prompt Medical Supply Inc.           2/6/15     E0730
  000351538244-01      A.S.              Prompt Medical Supply Inc.           2/6/15     E0855



                                                142                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page582
                                                                            187of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7301
                                             3106  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000351538244-01      A.S.              Prompt Medical Supply Inc.            2/6/15     E1399
  000351538244-01      A.S.              Prompt Medical Supply Inc.            2/6/15     L0631
  000351538244-01      A.S.              Prompt Medical Supply Inc.            2/6/15     L3674
  000304716061-03      B.H.              Prompt Medical Supply Inc.           12/27/13    L3674
  000369077011-01      B.P.              Prompt Medical Supply Inc.           5/26/15     E0190
  000369077011-01      B.P.              Prompt Medical Supply Inc.           5/26/15     E0215
  000369077011-01      B.P.              Prompt Medical Supply Inc.           5/26/15     E0272
  000369077011-01      B.P.              Prompt Medical Supply Inc.           5/26/15     E0274
  000369077011-01      B.P.              Prompt Medical Supply Inc.           5/26/15     E2619
  000369077011-01      B.P.              Prompt Medical Supply Inc.           5/26/15     L0172
  000369077011-01      B.P.              Prompt Medical Supply Inc.           5/26/15     L0629
  000369077011-01      B.P.              Prompt Medical Supply Inc.           5/26/15     T5001
  000284945763-01      C.C.              Prompt Medical Supply Inc.           5/13/13     E0190
  000284945763-01      C.C.              Prompt Medical Supply Inc.           5/13/13     E0215
  000284945763-01      C.C.              Prompt Medical Supply Inc.           5/13/13     E0272
  000284945763-01      C.C.              Prompt Medical Supply Inc.           5/13/13     E0278
  000284945763-01      C.C.              Prompt Medical Supply Inc.           5/13/13     E2619
  000284945763-01      C.C.              Prompt Medical Supply Inc.           5/13/13     L0172
  000284945763-01      C.C.              Prompt Medical Supply Inc.           5/13/13     L0629
  000284945763-01      C.C.              Prompt Medical Supply Inc.           5/13/13     T5001
  000284945763-01      C.C.              Prompt Medical Supply Inc.           6/14/13     E0205
  000284945763-01      C.C.              Prompt Medical Supply Inc.           6/14/13     E0730
  000284945763-01      C.C.              Prompt Medical Supply Inc.           6/14/13     E1399
  000367727229-06      C.D.              Prompt Medical Supply Inc.           6/16/15     E0855
  000367727229-06      C.D.              Prompt Medical Supply Inc.           6/16/15     L0631
  000323581777-01      C.E.              Prompt Medical Supply Inc.           5/28/14     E0205
  000323581777-01      C.E.              Prompt Medical Supply Inc.           5/28/14     E0730
  000323581777-01      C.E.              Prompt Medical Supply Inc.           5/28/14     E1399
  000346695900-01      C.G.              Prompt Medical Supply Inc.           11/17/14    L0172
  000351538244-02      C.L.              Prompt Medical Supply Inc.            1/2/15     E0190
  000351538244-02      C.L.              Prompt Medical Supply Inc.            1/2/15     E0215
  000351538244-02      C.L.              Prompt Medical Supply Inc.            1/2/15     E0272
  000351538244-02      C.L.              Prompt Medical Supply Inc.            1/2/15     E0274
  000351538244-02      C.L.              Prompt Medical Supply Inc.            1/2/15     E2619
  000351538244-02      C.L.              Prompt Medical Supply Inc.            1/2/15     L0172
  000351538244-02      C.L.              Prompt Medical Supply Inc.            1/2/15     L0450
  000351538244-02      C.L.              Prompt Medical Supply Inc.            1/2/15     L0629
  000351538244-02      C.L.              Prompt Medical Supply Inc.           1/14/15     E0855
  000351538244-02      C.L.              Prompt Medical Supply Inc.           1/20/15     L0631
  000358475275-04      C.L.              Prompt Medical Supply Inc.           3/31/15     E0855
  000287497829-03      C.M.              Prompt Medical Supply Inc.           6/26/13     L3674
  000287497829-03      C.M.              Prompt Medical Supply Inc.           6/28/13     L0631



                                                143                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page583
                                                                            188of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7302
                                             3107  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000291331296-02      C.M.              Prompt Medical Supply Inc.           10/4/13     L0631
  000300847472-01      C.M.              Prompt Medical Supply Inc.           10/18/13    E0855
  000300847472-01      C.M.              Prompt Medical Supply Inc.           2/28/14     L1832
  000353224504-01      D.H.              Prompt Medical Supply Inc.           1/13/15     E0190
  000353224504-01      D.H.              Prompt Medical Supply Inc.           1/13/15     E0215
  000353224504-01      D.H.              Prompt Medical Supply Inc.           1/13/15     E0272
  000353224504-01      D.H.              Prompt Medical Supply Inc.           1/13/15     E0274
  000353224504-01      D.H.              Prompt Medical Supply Inc.           1/13/15     E2619
  000353224504-01      D.H.              Prompt Medical Supply Inc.           1/13/15     L0172
  000353224504-01      D.H.              Prompt Medical Supply Inc.           1/13/15     L0450
  000353224504-01      D.H.              Prompt Medical Supply Inc.           1/13/15     L0629
  000281568022-02      D.M.              Prompt Medical Supply Inc.           6/11/13     E0205
  000281568022-02      D.M.              Prompt Medical Supply Inc.           6/11/13     E0730
  000281568022-02      D.M.              Prompt Medical Supply Inc.           6/11/13     E1399
  000356204957-02      D.M.              Prompt Medical Supply Inc.           3/20/15     E0205
  000356204957-02      D.M.              Prompt Medical Supply Inc.           3/20/15     E0730
  000356204957-02      D.M.              Prompt Medical Supply Inc.           3/20/15     E1399
  000281568022-01      E.R.              Prompt Medical Supply Inc.           4/15/13     E0190
  000281568022-01      E.R.              Prompt Medical Supply Inc.           4/15/13     E0215
  000281568022-01      E.R.              Prompt Medical Supply Inc.           4/15/13     E0272
  000281568022-01      E.R.              Prompt Medical Supply Inc.           4/15/13     E0274
  000281568022-01      E.R.              Prompt Medical Supply Inc.           4/15/13     E2619
  000281568022-01      E.R.              Prompt Medical Supply Inc.           4/15/13     L0172
  000281568022-01      E.R.              Prompt Medical Supply Inc.           4/15/13     L0629
  000281568022-01      E.R.              Prompt Medical Supply Inc.           4/15/13     T5000
  000281568022-01      E.R.              Prompt Medical Supply Inc.           5/17/13     E0205
  000281568022-01      E.R.              Prompt Medical Supply Inc.           5/17/13     E0730
  000281568022-01      E.R.              Prompt Medical Supply Inc.           5/17/13     E1399
  000342649720-01      G.J.              Prompt Medical Supply Inc.           11/11/14    L0631
  000349869338-02      G.L.              Prompt Medical Supply Inc.           12/16/14    L0172
  000349869338-02      G.L.              Prompt Medical Supply Inc.           1/20/15     E0205
  000349869338-02      G.L.              Prompt Medical Supply Inc.           1/20/15     E0730
  000349869338-02      G.L.              Prompt Medical Supply Inc.           1/20/15     E1399
  000356826214-01      G.W.              Prompt Medical Supply Inc.           2/13/15     E0190
  000356826214-01      G.W.              Prompt Medical Supply Inc.           2/13/15     E0272
  000356826214-01      G.W.              Prompt Medical Supply Inc.           2/13/15     E0274
  000356826214-01      G.W.              Prompt Medical Supply Inc.           2/13/15     E0730
  000356826214-01      G.W.              Prompt Medical Supply Inc.           2/13/15     E2619
  000356826214-01      G.W.              Prompt Medical Supply Inc.           2/13/15     L0629
  000356826214-01      G.W.              Prompt Medical Supply Inc.           3/25/15     E0205
  000356826214-01      G.W.              Prompt Medical Supply Inc.           3/25/15     E0730
  000356826214-01      G.W.              Prompt Medical Supply Inc.           3/25/15     E1399



                                                144                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page584
                                                                            189of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7303
                                             3108  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000312410541-05      I.D.              Prompt Medical Supply Inc.           2/25/14     E0190
  000312410541-05      I.D.              Prompt Medical Supply Inc.           2/25/14     E0215
  000312410541-05      I.D.              Prompt Medical Supply Inc.           2/25/14     E0272
  000312410541-05      I.D.              Prompt Medical Supply Inc.           2/25/14     E2619
  000312410541-05      I.D.              Prompt Medical Supply Inc.           2/25/14     L0172
  000312410541-05      I.D.              Prompt Medical Supply Inc.           2/25/14     L0629
  000312410541-05      I.D.              Prompt Medical Supply Inc.           2/25/14     L1820
  000312410541-05      I.D.              Prompt Medical Supply Inc.           2/25/14     T5001
  000312410541-05      I.D.              Prompt Medical Supply Inc.           3/11/14     E0205
  000312410541-05      I.D.              Prompt Medical Supply Inc.           3/11/14     E0730
  000312410541-05      I.D.              Prompt Medical Supply Inc.           3/11/14     E1399
  000287497829-02      I.M.              Prompt Medical Supply Inc.           6/19/13     E0855
  000287497829-02      I.M.              Prompt Medical Supply Inc.            7/9/13     L0631
  000287497829-02      I.M.              Prompt Medical Supply Inc.           7/15/13     E0205
  000287497829-02      I.M.              Prompt Medical Supply Inc.           7/15/13     E0730
  000287497829-02      I.M.              Prompt Medical Supply Inc.           7/15/13     E1399
  000342619426-02      J.F.              Prompt Medical Supply Inc.           11/21/14    E0855
  000342619426-02      J.F.              Prompt Medical Supply Inc.           11/21/14    L0631
  000342619426-02      J.F.              Prompt Medical Supply Inc.           11/21/14    L3674
  000277166658-02      J.G.              Prompt Medical Supply Inc.            3/6/13     L3672
  000277166658-02      J.G.              Prompt Medical Supply Inc.           3/20/13     E0105
  000344775390-02      J.G.              Prompt Medical Supply Inc.           12/15/14    L0172
  000349869338-03      J.L.              Prompt Medical Supply Inc.           12/17/14    L0172
  000349869338-03      J.L.              Prompt Medical Supply Inc.           1/20/15     E0205
  000349869338-03      J.L.              Prompt Medical Supply Inc.           1/20/15     E0730
  000349869338-03      J.L.              Prompt Medical Supply Inc.           1/20/15     E1399
  000303835698-04      J.R.              Prompt Medical Supply Inc.           12/12/13    L3674
  000288860967-02      J.T.              Prompt Medical Supply Inc.           6/18/13     E0215
  000307689967-01      J.V.              Prompt Medical Supply Inc.           12/27/13    E0855
  000307689967-01      J.V.              Prompt Medical Supply Inc.            1/8/14     L0631
  000369755805-01      K.A.              Prompt Medical Supply Inc.           5/20/15     E0215
  000273473744-05      K.B.              Prompt Medical Supply Inc.           3/29/13     L0631
  000335959730-02      K.S.              Prompt Medical Supply Inc.           9/29/14     L0631
  000306499095-02      K.W.              Prompt Medical Supply Inc.           12/10/13   L3674 HO
  000344134028-01      K.W.              Prompt Medical Supply Inc.           12/19/14    E0855
  000344134028-01      K.W.              Prompt Medical Supply Inc.           12/19/14    L0631
  000344134028-01      K.W.              Prompt Medical Supply Inc.           12/19/14    L3674
  000297358152-02      L.A.              Prompt Medical Supply Inc.           9/26/13    E0855 TE
  000302267570-03      L.H.              Prompt Medical Supply Inc.           12/8/13     E0855
  000302267570-03      L.H.              Prompt Medical Supply Inc.           12/12/13    L0631
  000351833439-02      L.P.              Prompt Medical Supply Inc.            3/4/15     E0205
  000351833439-02      L.P.              Prompt Medical Supply Inc.            3/4/15     E0730



                                                145                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page585
                                                                            190of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7304
                                             3109  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000351833439-02     L.P.               Prompt Medical Supply Inc.            3/4/15     E1399
  000278710546-02     M.B.               Prompt Medical Supply Inc.            4/5/13     E0855
  000278710546-02     M.B.               Prompt Medical Supply Inc.            4/9/13    L0631 AP
  000278710546-05     M.B.               Prompt Medical Supply Inc.           4/12/13     L3672
  000278710546-05     M.B.               Prompt Medical Supply Inc.           4/17/13    L0631 NT
  000299294330-02     M.B.               Prompt Medical Supply Inc.           10/22/13    L3674
  000299294330-02     M.B.               Prompt Medical Supply Inc.           11/4/13    L0631 LS
  000311874135-08     M.D.               Prompt Medical Supply Inc.            2/4/14     E0855
  000311874135-08     M.D.               Prompt Medical Supply Inc.           2/27/14     L0631
  000323581777-02     M.D.               Prompt Medical Supply Inc.           5/27/14     E0205
  000323581777-02     M.D.               Prompt Medical Supply Inc.           5/27/14     E0730
  000323581777-02     M.D.               Prompt Medical Supply Inc.           5/27/14     E0855
  000323581777-02     M.D.               Prompt Medical Supply Inc.           5/27/14     E1399
  000283113736-01     M.F.               Prompt Medical Supply Inc.           4/23/13     E0215
  000283113736-01     M.F.               Prompt Medical Supply Inc.           5/31/13     E0205
  000283113736-01     M.F.               Prompt Medical Supply Inc.           5/31/13     E0730
  000283113736-01     M.F.               Prompt Medical Supply Inc.           5/31/13     E1399
  000361304751-02     M.G.               Prompt Medical Supply Inc.           3/24/15     L3674
  000361304751-02     M.G.               Prompt Medical Supply Inc.           4/17/15     E0855
  000351538244-03     M.L.               Prompt Medical Supply Inc.            1/2/15     E0190
  000351538244-03     M.L.               Prompt Medical Supply Inc.            1/2/15     E0215
  000351538244-03     M.L.               Prompt Medical Supply Inc.            1/2/15     E0272
  000351538244-03     M.L.               Prompt Medical Supply Inc.            1/2/15     E0274
  000351538244-03     M.L.               Prompt Medical Supply Inc.            1/2/15     L0172
  000351538244-03     M.L.               Prompt Medical Supply Inc.            1/2/15     L0450
  000351538244-03     M.L.               Prompt Medical Supply Inc.            1/2/15     L0629
  000351538244-03     M.L.               Prompt Medical Supply Inc.           1/15/15     E0855
  000351538244-03     M.L.               Prompt Medical Supply Inc.           1/20/15     L0631
  000366210748-01     M.L.               Prompt Medical Supply Inc.            5/6/15     E0217
  000366210748-01     M.L.               Prompt Medical Supply Inc.           6/26/15     E0205
  000366210748-01     M.L.               Prompt Medical Supply Inc.           6/26/15     E0730
  000366210748-01     M.L.               Prompt Medical Supply Inc.           6/26/15     E1399
  000369858856-02     M.S.               Prompt Medical Supply Inc.           7/28/15     E0205
  000369858856-02     M.S.               Prompt Medical Supply Inc.           7/28/15     E0730
  000369858856-02     M.S.               Prompt Medical Supply Inc.           7/28/15     E1399
  000349969039-03     M.W.               Prompt Medical Supply Inc.           1/20/15     E0205
  000349969039-03     M.W.               Prompt Medical Supply Inc.           1/20/15     E0730
  000349969039-03     M.W.               Prompt Medical Supply Inc.           1/20/15     E1399
  000349969039-03     M.W.               Prompt Medical Supply Inc.           2/18/15     E0855
  000349969039-03     M.W.               Prompt Medical Supply Inc.           2/18/15     L1832
  000285186466-02     O.G.               Prompt Medical Supply Inc.            5/7/13     15001
  000285186466-02     O.G.               Prompt Medical Supply Inc.            5/7/13     E0190



                                                146                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page586
                                                                            191of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7305
                                             3110  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000285186466-02      O.G.              Prompt Medical Supply Inc.            5/7/13     E0215
  000285186466-02      O.G.              Prompt Medical Supply Inc.            5/7/13     E0272
  000285186466-02      O.G.              Prompt Medical Supply Inc.            5/7/13     E0274
  000285186466-02      O.G.              Prompt Medical Supply Inc.            5/7/13     E2619
  000285186466-02      O.G.              Prompt Medical Supply Inc.            5/7/13     L0172
  000285186466-02      O.G.              Prompt Medical Supply Inc.            5/7/13     L0629
  000285186466-02      O.G.              Prompt Medical Supply Inc.           6/18/13     E0205
  000285186466-02      O.G.              Prompt Medical Supply Inc.           6/18/13     E0730
  000285186466-02      O.G.              Prompt Medical Supply Inc.           6/18/13     E1399
  000351833439-03      O.T.              Prompt Medical Supply Inc.           12/17/14    E0190
  000351833439-03      O.T.              Prompt Medical Supply Inc.           12/17/14    E0215
  000351833439-03      O.T.              Prompt Medical Supply Inc.           12/17/14    E0272
  000351833439-03      O.T.              Prompt Medical Supply Inc.           12/17/14    E0274
  000351833439-03      O.T.              Prompt Medical Supply Inc.           12/17/14    E2619
  000351833439-03      O.T.              Prompt Medical Supply Inc.           12/17/14    L0172
  000351833439-03      O.T.              Prompt Medical Supply Inc.           12/17/14    L0629
  000351833439-03      O.T.              Prompt Medical Supply Inc.           3/17/15     E0205
  000351833439-03      O.T.              Prompt Medical Supply Inc.           3/17/15     E0730
  000351833439-03      O.T.              Prompt Medical Supply Inc.           3/17/15     E1399
  000362861601-01      P.A.              Prompt Medical Supply Inc.           4/28/15     L3674
  000362861601-01      P.A.              Prompt Medical Supply Inc.            5/9/15     E0855
  000362861601-01      P.A.              Prompt Medical Supply Inc.           5/26/15     L0631
  000363168790-01      P.B.              Prompt Medical Supply Inc.           4/10/15     E0190
  000363168790-01      P.B.              Prompt Medical Supply Inc.           4/10/15     E0215
  000363168790-01      P.B.              Prompt Medical Supply Inc.           4/10/15     E0217
  000363168790-01      P.B.              Prompt Medical Supply Inc.           4/10/15     E0272
  000363168790-01      P.B.              Prompt Medical Supply Inc.           4/10/15     E0274
  000363168790-01      P.B.              Prompt Medical Supply Inc.           4/10/15     E2619
  000363168790-01      P.B.              Prompt Medical Supply Inc.           4/10/15     L0172
  000363168790-01      P.B.              Prompt Medical Supply Inc.           4/10/15     L0629
  000363168790-01      P.B.              Prompt Medical Supply Inc.           4/10/15     T5001
  000363168790-01      P.B.              Prompt Medical Supply Inc.           5/15/15     E0205
  000363168790-01      P.B.              Prompt Medical Supply Inc.           5/15/15     E0730
  000363168790-01      P.B.              Prompt Medical Supply Inc.           5/15/15     E1399
  000367727229-02      P.J.              Prompt Medical Supply Inc.           6/16/15     E0855
  000347247990-01      P.S.              Prompt Medical Supply Inc.           11/14/14    E0190
  000347247990-01      P.S.              Prompt Medical Supply Inc.           11/14/14    E0215
  000347247990-01      P.S.              Prompt Medical Supply Inc.           11/14/14    E0272
  000347247990-01      P.S.              Prompt Medical Supply Inc.           11/14/14    E0274
  000347247990-01      P.S.              Prompt Medical Supply Inc.           11/14/14    E2619
  000347247990-01      P.S.              Prompt Medical Supply Inc.           11/14/14    L0172
  000347247990-01      P.S.              Prompt Medical Supply Inc.           11/14/14    L0450



                                                147                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page587
                                                                            192of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7306
                                             3111  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000347247990-01      P.S.              Prompt Medical Supply Inc.           11/14/14    L0629
  000347247990-01      P.S.              Prompt Medical Supply Inc.           12/6/14     E0205
  000347247990-01      P.S.              Prompt Medical Supply Inc.           12/6/14     E0730
  000347247990-01      P.S.              Prompt Medical Supply Inc.           12/6/14     E1399
  000347247990-01      P.S.              Prompt Medical Supply Inc.            1/6/15     L3808
  000355178962-01      R.A.              Prompt Medical Supply Inc.            1/8/15     E0190
  000355178962-01      R.A.              Prompt Medical Supply Inc.            1/8/15     E0215
  000355178962-01      R.A.              Prompt Medical Supply Inc.            1/8/15     E0272
  000355178962-01      R.A.              Prompt Medical Supply Inc.            1/8/15     E0274
  000355178962-01      R.A.              Prompt Medical Supply Inc.            1/8/15     E2619
  000355178962-01      R.A.              Prompt Medical Supply Inc.            1/8/15     L0172
  000355178962-01      R.A.              Prompt Medical Supply Inc.            1/8/15     L0450
  000355178962-01      R.A.              Prompt Medical Supply Inc.            1/8/15     L0629
  000304067465-02      R.L.              Prompt Medical Supply Inc.            1/8/14     L3674
  000359179884-02      S.M.              Prompt Medical Supply Inc.           3/31/15     E0855
  000369077011-02      T.J.              Prompt Medical Supply Inc.           5/26/15     E0190
  000369077011-02      T.J.              Prompt Medical Supply Inc.           5/26/15     E0215
  000369077011-02      T.J.              Prompt Medical Supply Inc.           5/26/15     E0272
  000369077011-02      T.J.              Prompt Medical Supply Inc.           5/26/15     E0274
  000369077011-02      T.J.              Prompt Medical Supply Inc.           5/26/15     E2619
  000369077011-02      T.J.              Prompt Medical Supply Inc.           5/26/15     L0172
  000369077011-02      T.J.              Prompt Medical Supply Inc.           5/26/15     L0629
  000369077011-02      T.J.              Prompt Medical Supply Inc.           5/26/15     T5001
  000369077011-02      T.J.              Prompt Medical Supply Inc.            7/7/15     L0631
  000370743998-08      T.R.              Prompt Medical Supply Inc.           7/30/15     E0855
  000370743998-08      T.R.              Prompt Medical Supply Inc.           8/12/15     E0205
  000370743998-08      T.R.              Prompt Medical Supply Inc.           8/12/15     E0730
  000370743998-08      T.R.              Prompt Medical Supply Inc.           8/12/15     E1399
  000358470599-01      V.D.              Prompt Medical Supply Inc.           2/20/15     L0172
  000367082427-01      W.B.              Prompt Medical Supply Inc.           5/13/15     E0190
  000367082427-01      W.B.              Prompt Medical Supply Inc.           5/13/15     E0215
  000367082427-01      W.B.              Prompt Medical Supply Inc.           5/13/15     E0217
  000367082427-01      W.B.              Prompt Medical Supply Inc.           5/13/15     E0272
  000367082427-01      W.B.              Prompt Medical Supply Inc.           5/13/15     E0274
  000367082427-01      W.B.              Prompt Medical Supply Inc.           5/13/15     L0172
  000367082427-01      W.B.              Prompt Medical Supply Inc.           5/13/15     T5001
  000361304751-01      W.G.              Prompt Medical Supply Inc.           4/10/15     E0205
  000361304751-01      W.G.              Prompt Medical Supply Inc.           4/10/15     E0730
  000361304751-01      W.G.              Prompt Medical Supply Inc.           4/10/15     E1399
  000360547434-01      W.R.              Prompt Medical Supply Inc.            4/8/15     E0855
  000360547434-01      W.R.              Prompt Medical Supply Inc.            4/8/15     L0631
  000362861601-02      Y.A.              Prompt Medical Supply Inc.           4/27/15     L3674



                                                148                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page588
                                                                            193of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7307
                                             3112  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000362861601-02      Y.A.             Prompt Medical Supply Inc.             5/9/15     E0855
  000431314756-01      A.R.           Right Choice Medical Supply Inc.        11/8/16     E0855
  000423141373-06      C.S.           Right Choice Medical Supply Inc.        10/31/16    E0855
  000414265363-03      D.G.           Right Choice Medical Supply Inc.        9/30/16     E0855
  000414265363-03      D.G.           Right Choice Medical Supply Inc.        9/30/16     L0632
  000414080325-01      E.G.           Right Choice Medical Supply Inc.        9/29/16     L0632
  000411877913-03      J.M.           Right Choice Medical Supply Inc.        9/28/16     E0855
  000414265363-02      M.G.           Right Choice Medical Supply Inc.        7/19/16     L1832
  000414265363-02      M.G.           Right Choice Medical Supply Inc.         9/7/16     L0632
  000425210762-02      M.P.           Right Choice Medical Supply Inc.        12/3/16     E0855
  000429510380-02      T.M.           Right Choice Medical Supply Inc.        11/21/16    E0855
  000354248890-01      A.G.             Skapars Health Products, Inc.         1/29/15     E0215
  000354248890-01      A.G.             Skapars Health Products, Inc.         3/19/15     E0205
  000354248890-01      A.G.             Skapars Health Products, Inc.         3/19/15     E0274
  000354248890-01      A.G.             Skapars Health Products, Inc.         3/19/15     A4556
  000354248890-01      A.G.             Skapars Health Products, Inc.         3/19/15     A4557
  000354248890-01      A.G.             Skapars Health Products, Inc.         3/19/15     A4630
  000354248890-01      A.G.             Skapars Health Products, Inc.         3/19/15     E0184
  000354248890-01      A.G.             Skapars Health Products, Inc.         3/19/15     E0730
  000428365779-01      A.H.             Skapars Health Products, Inc.         10/20/16    E0855
  000391113973-01       A.J.            Skapars Health Products, Inc.          1/5/16     E0215
  000391113973-01       A.J.            Skapars Health Products, Inc.          1/5/16     L1848
  000391113973-01       A.J.            Skapars Health Products, Inc.         2/29/16     L1844
  000343663134-03      A.K.             Skapars Health Products, Inc.         11/17/14    A4556
  000343663134-03      A.K.             Skapars Health Products, Inc.         11/17/14    A4557
  000343663134-03      A.K.             Skapars Health Products, Inc.         11/17/14    A4630
  000343663134-03      A.K.             Skapars Health Products, Inc.         11/17/14    E0184
  000343663134-03      A.K.             Skapars Health Products, Inc.         11/17/14    E0205
  000343663134-03      A.K.             Skapars Health Products, Inc.         11/17/14    E0274
  000343663134-03      A.K.             Skapars Health Products, Inc.         11/17/14    E0730
  000401267364-02      A.S.             Skapars Health Products, Inc.         5/23/16     L0636
  000401267364-02      A.S.             Skapars Health Products, Inc.         5/23/16     L3960
  000401267364-02      A.S.             Skapars Health Products, Inc.          9/8/16     E0855
  000405581117-01      C.K.             Skapars Health Products, Inc.         4/12/16     L1844
  000358475275-04      C.L.             Skapars Health Products, Inc.         3/25/15     A4556
  000358475275-04      C.L.             Skapars Health Products, Inc.         3/25/15     A4557
  000358475275-04      C.L.             Skapars Health Products, Inc.         3/25/15     A4630
  000358475275-04      C.L.             Skapars Health Products, Inc.         3/25/15     E0184
  000358475275-04      C.L.             Skapars Health Products, Inc.         3/25/15     E0205
  000358475275-04      C.L.             Skapars Health Products, Inc.         3/25/15     E0274
  000358475275-04      C.L.             Skapars Health Products, Inc.         3/25/15     E0730
  000407738186-06      C.M.             Skapars Health Products, Inc.         4/19/16     E0215



                                                149                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page589
                                                                            194of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7308
                                             3113  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000358258440-07      D.F.             Skapars Health Products, Inc.          3/2/15     E0190
  000358258440-07      D.F.             Skapars Health Products, Inc.          3/2/15     E0215
  000358258440-07      D.F.             Skapars Health Products, Inc.          3/2/15     E2601
  000358258440-07      D.F.             Skapars Health Products, Inc.          3/2/15     L0190
  000358258440-07      D.F.             Skapars Health Products, Inc.          3/2/15     L0627
  000358258440-07      D.F.             Skapars Health Products, Inc.         4/30/15     A4556
  000358258440-07      D.F.             Skapars Health Products, Inc.         4/30/15     A4557
  000358258440-07      D.F.             Skapars Health Products, Inc.         4/30/15     A4630
  000358258440-07      D.F.             Skapars Health Products, Inc.         4/30/15     E0184
  000358258440-07      D.F.             Skapars Health Products, Inc.         4/30/15     E0205
  000358258440-07      D.F.             Skapars Health Products, Inc.         4/30/15     E0274
  000358258440-07      D.F.             Skapars Health Products, Inc.         4/30/15     E0730
  000417994852-01      D.G.             Skapars Health Products, Inc.          7/8/16     E0215
  000422923169-01      D.G.             Skapars Health Products, Inc.          9/8/16     E0184
  000422923169-01      D.G.             Skapars Health Products, Inc.          9/8/16     E0190
  000422923169-01      D.G.             Skapars Health Products, Inc.          9/8/16     E0215
  000422923169-01      D.G.             Skapars Health Products, Inc.          9/8/16     E0274
  000422923169-01      D.G.             Skapars Health Products, Inc.          9/8/16     E2601
  000422923169-01      D.G.             Skapars Health Products, Inc.          9/8/16     L0190
  000422923169-01      D.G.             Skapars Health Products, Inc.          9/8/16     L0627
  000420811804-02      D.J.             Skapars Health Products, Inc.         7/29/16     E0215
  000420811804-02      D.J.             Skapars Health Products, Inc.         10/12/16    L0636
  000340302298-01      E.M.             Skapars Health Products, Inc.         9/15/14     E0190
  000340302298-01      E.M.             Skapars Health Products, Inc.         9/15/14     E0215
  000340302298-01      E.M.             Skapars Health Products, Inc.         9/15/14     E2601
  000340302298-01      E.M.             Skapars Health Products, Inc.         9/15/14     L0190
  000340302298-01      E.M.             Skapars Health Products, Inc.         9/15/14     L0635
  000340302298-01      E.M.             Skapars Health Products, Inc.         9/15/14     L3671
  000404014201-02      E.R.             Skapars Health Products, Inc.         3/24/16     E0215
  000404014201-02      E.R.             Skapars Health Products, Inc.         3/24/16     E2601
  000404014201-02      E.R.             Skapars Health Products, Inc.         3/24/16     L0627
  000404014201-02      E.R.             Skapars Health Products, Inc.         3/24/16     E0190
  000404014201-02      E.R.             Skapars Health Products, Inc.         3/24/16     L0190
  000404014201-02      E.R.             Skapars Health Products, Inc.         4/18/16     A4556
  000404014201-02      E.R.             Skapars Health Products, Inc.         4/18/16     A4557
  000404014201-02      E.R.             Skapars Health Products, Inc.         4/18/16     A4630
  000404014201-02      E.R.             Skapars Health Products, Inc.         4/18/16     E0184
  000404014201-02      E.R.             Skapars Health Products, Inc.         4/18/16     E0205
  000404014201-02      E.R.             Skapars Health Products, Inc.         4/18/16     E0274
  000404014201-02      E.R.             Skapars Health Products, Inc.         4/18/16     E0730
  000404014201-02      E.R.             Skapars Health Products, Inc.         4/18/16     E1399
  000385015565-02      E.S.             Skapars Health Products, Inc.         10/15/15    E0215



                                                150                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page590
                                                                            195of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7309
                                             3114  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                          Used
  000343259362-04      F.O.             Skapars Health Products, Inc.         12/5/14    MM043
  000357992980-02      F.O.             Skapars Health Products, Inc.         3/19/15    E0190
  000357992980-02      F.O.             Skapars Health Products, Inc.         3/19/15    L0190
  000357992980-02      F.O.             Skapars Health Products, Inc.          4/7/15    E0184
  000357992980-02      F.O.             Skapars Health Products, Inc.          4/7/15    E0205
  000357992980-02      F.O.             Skapars Health Products, Inc.          4/7/15    E0274
  000357992980-02      F.O.             Skapars Health Products, Inc.          4/7/15    E0730
  000357992980-02      F.O.             Skapars Health Products, Inc.          4/7/15    E0855
  000357992980-02      F.O.             Skapars Health Products, Inc.          4/7/15    L1844
  000346383797-04      F.R.             Skapars Health Products, Inc.          1/5/15    L3702
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   E0190
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   L0190
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   A4556
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   A4557
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   A4630
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   E0184
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   E0205
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   E0215
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   E0274
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   E0730
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   E0855
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   E2601
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   L0627
  000344889621-01      G.B.             Skapars Health Products, Inc.         11/12/14   L0636
  000346336225-02      G.J.             Skapars Health Products, Inc.         1/21/15    L0636
  000429545857-02      G.J.             Skapars Health Products, Inc.         10/6/16    E0215
  000422238881-01      H.F.             Skapars Health Products, Inc.         9/22/16    E0855
  000422238881-01      H.F.             Skapars Health Products, Inc.         10/7/16    L0636
  000422238881-01      H.F.             Skapars Health Products, Inc.         12/1/16    E1399
  000422238881-01      H.F.             Skapars Health Products, Inc.         12/1/16    A4556
  000422238881-01      H.F.             Skapars Health Products, Inc.         12/1/16    A4557
  000422238881-01      H.F.             Skapars Health Products, Inc.         12/1/16    A4630
  000422238881-01      H.F.             Skapars Health Products, Inc.         12/1/16    E0205
  000422238881-01      H.F.             Skapars Health Products, Inc.         12/1/16    E0730
  000346383797-03      J.A.             Skapars Health Products, Inc.         1/14/15    L1980
  000391537313-01      J.C.             Skapars Health Products, Inc.         2/12/16    L0636
  000418856142-01      J.H.             Skapars Health Products, Inc.         9/22/16    E0855
  000342257144-04      J.M.             Skapars Health Products, Inc.         9/23/14    E0215
  000342257144-04      J.M.             Skapars Health Products, Inc.         10/22/14   A4556
  000342257144-04      J.M.             Skapars Health Products, Inc.         10/22/14   A4557
  000342257144-04      J.M.             Skapars Health Products, Inc.         10/22/14   A4630
  000342257144-04      J.M.             Skapars Health Products, Inc.         10/22/14   E0184



                                                151                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page591
                                                                            196of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7310
                                             3115  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000342257144-04      J.M.             Skapars Health Products, Inc.         10/22/14    E0205
  000342257144-04      J.M.             Skapars Health Products, Inc.         10/22/14    E0274
  000342257144-04      J.M.             Skapars Health Products, Inc.         10/22/14    E0730
  000341003796-02      J.R.             Skapars Health Products, Inc.         11/18/14    L0636
  000341003796-03      J.R.             Skapars Health Products, Inc.         12/2/14     L0636
  000341003796-03      J.R.             Skapars Health Products, Inc.         1/14/15     L3806
  000335947412-10      J.S.             Skapars Health Products, Inc.         9/19/14     A4556
  000335947412-10      J.S.             Skapars Health Products, Inc.         9/19/14     A4557
  000335947412-10      J.S.             Skapars Health Products, Inc.         9/19/14     A4630
  000335947412-10      J.S.             Skapars Health Products, Inc.         9/19/14     E0205
  000335947412-10      J.S.             Skapars Health Products, Inc.         9/19/14     E0730
  000370811663-03      K.B.             Skapars Health Products, Inc.         6/24/15     L0636
  000435422779-01      K.E.             Skapars Health Products, Inc.         9/27/16     E0184
  000435422779-01      K.E.             Skapars Health Products, Inc.         9/27/16     E0190
  000435422779-01      K.E.             Skapars Health Products, Inc.         9/27/16     E0215
  000435422779-01      K.E.             Skapars Health Products, Inc.         9/27/16     E0274
  000435422779-01      K.E.             Skapars Health Products, Inc.         9/27/16     E2601
  000435422779-01      K.E.             Skapars Health Products, Inc.         9/27/16     L0190
  000435422779-01      K.E.             Skapars Health Products, Inc.         9/27/16     L0627
  000435422779-01      K.E.             Skapars Health Products, Inc.         9/27/16     L3670
  000409288560-01      K.G.             Skapars Health Products, Inc.         5/10/16     L1844
  000405235540-01      K.W.             Skapars Health Products, Inc.         4/12/16     E0205
  000405235540-01      K.W.             Skapars Health Products, Inc.         4/12/16     E0274
  000405235540-01      K.W.             Skapars Health Products, Inc.         4/12/16     A4556
  000405235540-01      K.W.             Skapars Health Products, Inc.         4/12/16     A4557
  000405235540-01      K.W.             Skapars Health Products, Inc.         4/12/16     A4630
  000405235540-01      K.W.             Skapars Health Products, Inc.         4/12/16     E0184
  000405235540-01      K.W.             Skapars Health Products, Inc.         4/12/16     E0730
  000405235540-01      K.W.             Skapars Health Products, Inc.         4/12/16     E1399
  000347417461-02      L.D.             Skapars Health Products, Inc.         11/19/14    E0215
  000347417461-02      L.D.             Skapars Health Products, Inc.         12/24/14    A4556
  000347417461-02      L.D.             Skapars Health Products, Inc.         12/24/14    A4557
  000347417461-02      L.D.             Skapars Health Products, Inc.         12/24/14    A4630
  000347417461-02      L.D.             Skapars Health Products, Inc.         12/24/14    E0184
  000347417461-02      L.D.             Skapars Health Products, Inc.         12/24/14    E0730
  000435685409-02      L.G.             Skapars Health Products, Inc.         11/8/16     E0190
  000435685409-02      L.G.             Skapars Health Products, Inc.         11/8/16     E0215
  000435685409-02      L.G.             Skapars Health Products, Inc.         11/8/16     L0190
  000342257144-03      L.J.             Skapars Health Products, Inc.         9/22/14     E0215
  000342257144-03      L.J.             Skapars Health Products, Inc.         10/22/14    E0205
  000342257144-03      L.J.             Skapars Health Products, Inc.         10/22/14    E0274
  000342257144-03      L.J.             Skapars Health Products, Inc.         10/22/14    A4556



                                                152                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page592
                                                                            197of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7311
                                             3116  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000342257144-03      L.J.             Skapars Health Products, Inc.         10/22/14    A4557
  000342257144-03      L.J.             Skapars Health Products, Inc.         10/22/14    A4630
  000342257144-03      L.J.             Skapars Health Products, Inc.         10/22/14    E0184
  000342257144-03      L.J.             Skapars Health Products, Inc.         10/22/14    E0730
  000420811804-01      L.M.             Skapars Health Products, Inc.         7/28/16     E0215
  000420811804-01      L.M.             Skapars Health Products, Inc.         10/6/16     L0636
  000420811804-01      L.M.             Skapars Health Products, Inc.         10/12/16    E0855
  000366057115-02      L.N.             Skapars Health Products, Inc.         5/26/15     E0215
  000366057115-02      L.N.             Skapars Health Products, Inc.          8/3/15     E0205
  000366057115-02      L.N.             Skapars Health Products, Inc.          8/3/15     E0274
  000366057115-02      L.N.             Skapars Health Products, Inc.          8/3/15     A4556
  000366057115-02      L.N.             Skapars Health Products, Inc.          8/3/15     A4557
  000366057115-02      L.N.             Skapars Health Products, Inc.          8/3/15     A4630
  000366057115-02      L.N.             Skapars Health Products, Inc.          8/3/15     E0184
  000366057115-02      L.N.             Skapars Health Products, Inc.          8/3/15     E0730
  000415140532-01      L.R.             Skapars Health Products, Inc.         6/22/16     L3960
  000415140532-01      L.R.             Skapars Health Products, Inc.          7/8/16     E0855
  000415140532-01      L.R.             Skapars Health Products, Inc.         7/16/16     E0215
  000419742092-01      M.A.             Skapars Health Products, Inc.          7/1/16     E0184
  000419742092-01      M.A.             Skapars Health Products, Inc.          7/1/16     E0190
  000419742092-01      M.A.             Skapars Health Products, Inc.          7/1/16     E0215
  000419742092-01      M.A.             Skapars Health Products, Inc.          7/1/16     E0274
  000419742092-01      M.A.             Skapars Health Products, Inc.          7/1/16     E2601
  000419742092-01      M.A.             Skapars Health Products, Inc.          7/1/16     L0190
  000419742092-01      M.A.             Skapars Health Products, Inc.          7/1/16     L0627
  000419742092-01      M.A.             Skapars Health Products, Inc.          7/1/16     L1848
  000419742092-01      M.A.             Skapars Health Products, Inc.         7/19/16     L1844
  000419742092-01      M.A.             Skapars Health Products, Inc.         7/29/16     E1399
  000419742092-01      M.A.             Skapars Health Products, Inc.         7/29/16     A4556
  000419742092-01      M.A.             Skapars Health Products, Inc.         7/29/16     A4557
  000419742092-01      M.A.             Skapars Health Products, Inc.         7/29/16     A4630
  000419742092-01      M.A.             Skapars Health Products, Inc.         7/29/16     E0205
  000419742092-01      M.A.             Skapars Health Products, Inc.         7/29/16     E0730
  000419742092-01      M.A.             Skapars Health Products, Inc.         8/17/16     E0855
  000387356850-01      M.G.             Skapars Health Products, Inc.         11/2/15     E0215
  000346383797-02      M.R.             Skapars Health Products, Inc.          1/5/15     L1980
  000419742092-02      N.A.             Skapars Health Products, Inc.         6/28/16     E0184
  000419742092-02      N.A.             Skapars Health Products, Inc.         6/28/16     E0190
  000419742092-02      N.A.             Skapars Health Products, Inc.         6/28/16     E0215
  000419742092-02      N.A.             Skapars Health Products, Inc.         6/28/16     E0274
  000419742092-02      N.A.             Skapars Health Products, Inc.         6/28/16     E2601
  000419742092-02      N.A.             Skapars Health Products, Inc.         6/28/16     L0190



                                                153                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page593
                                                                            198of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7312
                                             3117  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000419742092-02      N.A.             Skapars Health Products, Inc.         6/28/16     L0627
  000419742092-02      N.A.             Skapars Health Products, Inc.         6/28/16     L3806
  000419742092-02      N.A.             Skapars Health Products, Inc.          8/5/16     E1399
  000419742092-02      N.A.             Skapars Health Products, Inc.          8/5/16     A4556
  000419742092-02      N.A.             Skapars Health Products, Inc.          8/5/16     A4557
  000419742092-02      N.A.             Skapars Health Products, Inc.          8/5/16     A4630
  000419742092-02      N.A.             Skapars Health Products, Inc.          8/5/16     E0205
  000419742092-02      N.A.             Skapars Health Products, Inc.          8/5/16     E0730
  000419742092-02      N.A.             Skapars Health Products, Inc.          8/5/16     E0855
  000414859926-01      N.B.             Skapars Health Products, Inc.         6/28/16     L1844
  000417697819-02      N.M.             Skapars Health Products, Inc.         6/28/16     E0215
  000419487863-01      O.C.             Skapars Health Products, Inc.         9/12/16     E0190
  000419487863-01      O.C.             Skapars Health Products, Inc.         9/12/16     E0215
  000419487863-01      O.C.             Skapars Health Products, Inc.         9/12/16     E2601
  000419487863-01      O.C.             Skapars Health Products, Inc.         9/12/16     L0190
  000419487863-01      O.C.             Skapars Health Products, Inc.         9/12/16     L0627
  000351833439-03      O.T.             Skapars Health Products, Inc.         1/13/15     E0855
  000341866861-03      P.W.             Skapars Health Products, Inc.         10/22/14    L1848
  000341866861-03      P.W.             Skapars Health Products, Inc.         10/22/14    L1980
  000366890192-01      P.W.             Skapars Health Products, Inc.          5/5/15     L3806
  000342257144-02      R.A.             Skapars Health Products, Inc.         9/22/14     E0215
  000342257144-02      R.A.             Skapars Health Products, Inc.         10/22/14    A4556
  000342257144-02      R.A.             Skapars Health Products, Inc.         10/22/14    A4557
  000342257144-02      R.A.             Skapars Health Products, Inc.         10/22/14    A4630
  000342257144-02      R.A.             Skapars Health Products, Inc.         10/22/14    E0184
  000342257144-02      R.A.             Skapars Health Products, Inc.         10/22/14    E0205
  000342257144-02      R.A.             Skapars Health Products, Inc.         10/22/14    E0274
  000342257144-02      R.A.             Skapars Health Products, Inc.         10/22/14    E0730
  000421781097-02      R.B.             Skapars Health Products, Inc.         8/17/16     L3960
  000407987015-02      R.C.             Skapars Health Products, Inc.         5/24/16     E0190
  000407987015-02      R.C.             Skapars Health Products, Inc.         5/24/16     L0190
  000407987015-02      R.C.             Skapars Health Products, Inc.         6/20/16     A4556
  000407987015-02      R.C.             Skapars Health Products, Inc.         6/20/16     A4630
  000407987015-02      R.C.             Skapars Health Products, Inc.         6/20/16     E0184
  000407987015-02      R.C.             Skapars Health Products, Inc.         6/20/16     E0730
  000407987015-02      R.C.             Skapars Health Products, Inc.         6/20/16     S4557
  000407987015-02      R.C.             Skapars Health Products, Inc.         6/20/16     E0205
  000407987015-02      R.C.             Skapars Health Products, Inc.         6/20/16     E0274
  000376459327-01      R.G.             Skapars Health Products, Inc.         7/20/15     E0215
  000376459327-01      R.G.             Skapars Health Products, Inc.         7/20/15     E2601
  000376459327-01      R.G.             Skapars Health Products, Inc.         7/20/15     L0627
  000376459327-01      R.G.             Skapars Health Products, Inc.         7/20/15     E0190



                                                154                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page594
                                                                            199of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7313
                                             3118  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000376459327-01      R.G.             Skapars Health Products, Inc.         7/20/15     L0190
  000376459327-01      R.G.             Skapars Health Products, Inc.         8/26/15     E0205
  000376459327-01      R.G.             Skapars Health Products, Inc.         8/26/15     E0274
  000376459327-01      R.G.             Skapars Health Products, Inc.         8/26/15     A4556
  000376459327-01      R.G.             Skapars Health Products, Inc.         8/26/15     A4557
  000376459327-01      R.G.             Skapars Health Products, Inc.         8/26/15     A4630
  000376459327-01      R.G.             Skapars Health Products, Inc.         8/26/15     E0184
  000376459327-01      R.G.             Skapars Health Products, Inc.         8/26/15     E0730
  000376459327-01      R.G.             Skapars Health Products, Inc.          9/1/15     L0636
  000340231983-01      R.S.             Skapars Health Products, Inc.         9/23/14     E0215
  000340231983-01      R.S.             Skapars Health Products, Inc.         11/14/14    A4556
  000340231983-01      R.S.             Skapars Health Products, Inc.         11/14/14    A4557
  000340231983-01      R.S.             Skapars Health Products, Inc.         11/14/14    A4630
  000340231983-01      R.S.             Skapars Health Products, Inc.         11/14/14    E0184
  000340231983-01      R.S.             Skapars Health Products, Inc.         11/14/14    E0205
  000340231983-01      R.S.             Skapars Health Products, Inc.         11/14/14    E0274
  000340231983-01      R.S.             Skapars Health Products, Inc.         11/14/14    E0730
  000359179884-02      S.M.             Skapars Health Products, Inc.          3/4/15     E0190
  000359179884-02      S.M.             Skapars Health Products, Inc.          3/4/15     E0215
  000359179884-02      S.M.             Skapars Health Products, Inc.          3/4/15     E2601
  000359179884-02      S.M.             Skapars Health Products, Inc.          3/4/15     L0190
  000359179884-02      S.M.             Skapars Health Products, Inc.          3/4/15     L0627
  000359179884-02      S.M.             Skapars Health Products, Inc.          3/4/15     L1848
  000359179884-02      S.M.             Skapars Health Products, Inc.         3/25/15     E0184
  000359179884-02      S.M.             Skapars Health Products, Inc.         3/25/15     E0730
  000359179884-02      S.M.             Skapars Health Products, Inc.         3/25/15     L1844
  000359179884-02      S.M.             Skapars Health Products, Inc.         3/25/15     E0205
  000359179884-02      S.M.             Skapars Health Products, Inc.         3/25/15     E0274
  000407738186-02      S.S.             Skapars Health Products, Inc.         4/20/16     E0184
  000407738186-02      S.S.             Skapars Health Products, Inc.         4/20/16     E0190
  000407738186-02      S.S.             Skapars Health Products, Inc.         4/20/16     E0215
  000407738186-02      S.S.             Skapars Health Products, Inc.         4/20/16     E0274
  000407738186-02      S.S.             Skapars Health Products, Inc.         4/20/16     E2601
  000407738186-02      S.S.             Skapars Health Products, Inc.         4/20/16     L0190
  000407738186-02      S.S.             Skapars Health Products, Inc.         4/20/16     L0627
  000407738186-02      S.S.             Skapars Health Products, Inc.         4/20/16     L3671
  000362802498-02      T.B.             Skapars Health Products, Inc.          5/7/15     L0636
  000343134169-02      T.F.             Skapars Health Products, Inc.         10/20/14    E0215
  000343134169-02      T.F.             Skapars Health Products, Inc.         12/18/14    A4556
  000343134169-02      T.F.             Skapars Health Products, Inc.         12/18/14    A4557
  000343134169-02      T.F.             Skapars Health Products, Inc.         12/18/14    A4630
  000343134169-02      T.F.             Skapars Health Products, Inc.         12/18/14    E0184



                                                155                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page595
                                                                            200of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7314
                                             3119  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000343134169-02      T.F.             Skapars Health Products, Inc.         12/18/14    E0205
  000343134169-02      T.F.             Skapars Health Products, Inc.         12/18/14    E0274
  000343134169-02      T.F.             Skapars Health Products, Inc.         12/18/14    E0730
  000369077011-02      T.J.             Skapars Health Products, Inc.          8/3/15     E0855
  000335447918-02      T.M.             Skapars Health Products, Inc.          9/9/14     A4556
  000335447918-02      T.M.             Skapars Health Products, Inc.          9/9/14     A4557
  000335447918-02      T.M.             Skapars Health Products, Inc.          9/9/14     A4630
  000335447918-02      T.M.             Skapars Health Products, Inc.          9/9/14     E0205
  000335447918-02      T.M.             Skapars Health Products, Inc.          9/9/14     E0730
  000378261168-01      T.P.             Skapars Health Products, Inc.         8/11/15     E0190
  000378261168-01      T.P.             Skapars Health Products, Inc.         8/11/15     E0215
  000378261168-01      T.P.             Skapars Health Products, Inc.         8/11/15     E2601
  000378261168-01      T.P.             Skapars Health Products, Inc.         8/11/15     L0190
  000378261168-01      T.P.             Skapars Health Products, Inc.         8/11/15     L0627
  000378261168-01      T.P.             Skapars Health Products, Inc.         8/11/15     L3671
  000378261168-01      T.P.             Skapars Health Products, Inc.         8/31/15     E0855
  000423664713-01      U.R.             Skapars Health Products, Inc.         8/30/16     E0184
  000423664713-01      U.R.             Skapars Health Products, Inc.         8/30/16     E0190
  000423664713-01      U.R.             Skapars Health Products, Inc.         8/30/16     E0215
  000423664713-01      U.R.             Skapars Health Products, Inc.         8/30/16     E0274
  000423664713-01      U.R.             Skapars Health Products, Inc.         8/30/16     E2601
  000423664713-01      U.R.             Skapars Health Products, Inc.         8/30/16     L0190
  000423664713-01      U.R.             Skapars Health Products, Inc.         8/30/16     L0627
  000363380940-01      W.B.             Skapars Health Products, Inc.         4/21/15     E0190
  000363380940-01      W.B.             Skapars Health Products, Inc.         4/21/15     E0215
  000363380940-01      W.B.             Skapars Health Products, Inc.         4/21/15     E2601
  000363380940-01      W.B.             Skapars Health Products, Inc.         4/21/15     L0190
  000363380940-01      W.B.             Skapars Health Products, Inc.         4/21/15     L0627
  000363380940-01      W.B.             Skapars Health Products, Inc.         5/13/15     E0855
  000363380940-01      W.B.             Skapars Health Products, Inc.         5/13/15     L0636
  000363380940-01      W.B.             Skapars Health Products, Inc.          6/4/15     A4556
  000363380940-01      W.B.             Skapars Health Products, Inc.          6/4/15     A4557
  000363380940-01      W.B.             Skapars Health Products, Inc.          6/4/15     A4630
  000363380940-01      W.B.             Skapars Health Products, Inc.          6/4/15     E0184
  000363380940-01      W.B.             Skapars Health Products, Inc.          6/4/15     E0205
  000363380940-01      W.B.             Skapars Health Products, Inc.          6/4/15     E0274
  000363380940-01      W.B.             Skapars Health Products, Inc.          6/4/15     E0730
  000362861601-02      Y.A.             Skapars Health Products, Inc.          4/9/15     E0190
  000362861601-02      Y.A.             Skapars Health Products, Inc.          4/9/15     E0215
  000362861601-02      Y.A.             Skapars Health Products, Inc.          4/9/15     E2601
  000362861601-02      Y.A.             Skapars Health Products, Inc.          4/9/15     L0190
  000362861601-02      Y.A.             Skapars Health Products, Inc.          4/9/15     L0627



                                                156                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page596
                                                                            201of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7315
                                             3120  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000362861601-02      Y.A.             Skapars Health Products, Inc.          4/9/15     L1848
  000362861601-02      Y.A.             Skapars Health Products, Inc.          4/9/15     L3671
  000362861601-02      Y.A.             Skapars Health Products, Inc.         5/18/15     A4556
  000362861601-02      Y.A.             Skapars Health Products, Inc.         5/18/15     A4557
  000362861601-02      Y.A.             Skapars Health Products, Inc.         5/18/15     A4630
  000362861601-02      Y.A.             Skapars Health Products, Inc.         5/18/15     E0184
  000362861601-02      Y.A.             Skapars Health Products, Inc.         5/18/15     E0274
  000362861601-02      Y.A.             Skapars Health Products, Inc.         5/18/15     E0730
  000362861601-02      Y.A.             Skapars Health Products, Inc.          6/9/15     L1844
  000348231093-01      Y.L.             Skapars Health Products, Inc.         11/25/14    E0215
  000328206446-01      A.B.           Smart Choice Medical Supply, Inc.       9/30/14     E0205
  000328206446-01      A.B.           Smart Choice Medical Supply, Inc.       9/30/14     E0730
  000328206446-01      A.B.           Smart Choice Medical Supply, Inc.       9/30/14     E1399
  000355454406-01      A.R.           Smart Choice Medical Supply, Inc.       2/18/15     E0217
  000355454406-01      A.R.           Smart Choice Medical Supply, Inc.       4/15/15     E0205
  000355454406-01      A.R.           Smart Choice Medical Supply, Inc.       4/15/15     E0730
  000355454406-01      A.R.           Smart Choice Medical Supply, Inc.       4/15/15     E1310
  000355454406-01      A.R.           Smart Choice Medical Supply, Inc.       4/15/15     E1399
  000333815546-01      C.E.           Smart Choice Medical Supply, Inc.       7/15/14     E0190
  000333815546-01      C.E.           Smart Choice Medical Supply, Inc.       7/15/14     E0215
  000333815546-01      C.E.           Smart Choice Medical Supply, Inc.       7/15/14     E0272
  000333815546-01      C.E.           Smart Choice Medical Supply, Inc.       7/15/14     E0274
  000333815546-01      C.E.           Smart Choice Medical Supply, Inc.       7/15/14     E2619
  000333815546-01      C.E.           Smart Choice Medical Supply, Inc.       7/15/14     L0172
  000333815546-01      C.E.           Smart Choice Medical Supply, Inc.       7/15/14     T5001
  000344731583-02      D.P.           Smart Choice Medical Supply, Inc.       11/4/14     E0217
  000344731583-02      D.P.           Smart Choice Medical Supply, Inc.       11/4/14     E0272
  000344731583-02      D.P.           Smart Choice Medical Supply, Inc.       11/4/14     E0274
  000344731583-02      D.P.           Smart Choice Medical Supply, Inc.       11/4/14     E2619
  000344731583-02      D.P.           Smart Choice Medical Supply, Inc.       11/4/14     L0172
  000344731583-02      D.P.           Smart Choice Medical Supply, Inc.       1/28/15     E0205
  000344731583-02      D.P.           Smart Choice Medical Supply, Inc.       1/28/15     E0730
  000344731583-02      D.P.           Smart Choice Medical Supply, Inc.       1/28/15     E0855
  000344731583-02      D.P.           Smart Choice Medical Supply, Inc.       1/28/15     E1310
  000344731583-02      D.P.           Smart Choice Medical Supply, Inc.       1/28/15     E1399
  000344731583-02      D.P.           Smart Choice Medical Supply, Inc.       1/28/15     L0632
  000330623786-02      F.L.           Smart Choice Medical Supply, Inc.       6/17/14     E0190
  000330623786-02      F.L.           Smart Choice Medical Supply, Inc.       6/17/14     E0215
  000330623786-02      F.L.           Smart Choice Medical Supply, Inc.       6/17/14     E0272
  000330623786-02      F.L.           Smart Choice Medical Supply, Inc.       6/17/14     E0274
  000330623786-02      F.L.           Smart Choice Medical Supply, Inc.       6/17/14     E2619
  000330623786-02      F.L.           Smart Choice Medical Supply, Inc.       6/17/14     L0172



                                                157                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page597
                                                                            202of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7316
                                             3121  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000330623786-02      F.L.           Smart Choice Medical Supply, Inc.       6/17/14     L0629
  000330623786-02      F.L.           Smart Choice Medical Supply, Inc.       6/17/14     L3931
  000330623786-02      F.L.           Smart Choice Medical Supply, Inc.       9/16/14     E0205
  000330623786-02      F.L.           Smart Choice Medical Supply, Inc.       9/16/14     E0730
  000330623786-02      F.L.           Smart Choice Medical Supply, Inc.       9/16/14     E1399
  000331497916-02      J.B.           Smart Choice Medical Supply, Inc.       7/29/14     E0205
  000331497916-02      J.B.           Smart Choice Medical Supply, Inc.       7/29/14     E0730
  000331497916-02      J.B.           Smart Choice Medical Supply, Inc.       7/29/14     E1399
  000329178677-01      J.W.           Smart Choice Medical Supply, Inc.       6/30/14     E0215
  000329178677-01      J.W.           Smart Choice Medical Supply, Inc.       6/30/14     E0217
  000329178677-01      J.W.           Smart Choice Medical Supply, Inc.       6/30/14     E0272
  000329178677-01      J.W.           Smart Choice Medical Supply, Inc.       6/30/14     E0274
  000329178677-01      J.W.           Smart Choice Medical Supply, Inc.       6/30/14     E2619
  000329178677-01      J.W.           Smart Choice Medical Supply, Inc.       6/30/14     L0172
  000329178677-01      J.W.           Smart Choice Medical Supply, Inc.       6/30/14     L0629
  000329178677-01      J.W.           Smart Choice Medical Supply, Inc.       6/30/14     R0190
  000329178677-01      J.W.           Smart Choice Medical Supply, Inc.       7/30/14     E0205
  000329178677-01      J.W.           Smart Choice Medical Supply, Inc.       7/30/14     E0730
  000329178677-01      J.W.           Smart Choice Medical Supply, Inc.       7/30/14     E1399
  000329178677-01      J.W.           Smart Choice Medical Supply, Inc.        8/1/14     E0849
  000332848597-01      K.J.           Smart Choice Medical Supply, Inc.       7/28/14     E0215
  000332848597-01      K.J.           Smart Choice Medical Supply, Inc.        9/3/14     E0205
  000332848597-01      K.J.           Smart Choice Medical Supply, Inc.        9/3/14     E0730
  000332848597-01      K.J.           Smart Choice Medical Supply, Inc.        9/3/14     E1399
  000329654395-02      L.E.           Smart Choice Medical Supply, Inc.       7/31/14     E0215
  000329654395-02      L.E.           Smart Choice Medical Supply, Inc.        8/5/14     E0205
  000329654395-02      L.E.           Smart Choice Medical Supply, Inc.        8/5/14     E0730
  000329654395-02      L.E.           Smart Choice Medical Supply, Inc.        8/5/14     E1399
  000328206446-02      M.L.           Smart Choice Medical Supply, Inc.       9/30/14     E0205
  000328206446-02      M.L.           Smart Choice Medical Supply, Inc.       9/30/14     E0730
  000328206446-02      M.L.           Smart Choice Medical Supply, Inc.       9/30/14     E1399
  000330623786-07      P.L.           Smart Choice Medical Supply, Inc.       6/11/14     E0190
  000330623786-07      P.L.           Smart Choice Medical Supply, Inc.       6/11/14     E0215
  000330623786-07      P.L.           Smart Choice Medical Supply, Inc.       6/11/14     E0272
  000330623786-07      P.L.           Smart Choice Medical Supply, Inc.       6/11/14     E0274
  000330623786-07      P.L.           Smart Choice Medical Supply, Inc.       6/11/14     E2619
  000330623786-07      P.L.           Smart Choice Medical Supply, Inc.       6/11/14     L0172
  000330623786-07      P.L.           Smart Choice Medical Supply, Inc.       6/11/14     L0629
  000330623786-07      P.L.           Smart Choice Medical Supply, Inc.       7/21/14     E0205
  000330623786-07      P.L.           Smart Choice Medical Supply, Inc.       7/21/14     E0730
  000330623786-07      P.L.           Smart Choice Medical Supply, Inc.       7/21/14     E1399
  000342257144-02      R.A.           Smart Choice Medical Supply, Inc.       10/22/14    E0855



                                                158                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page598
                                                                            203of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7317
                                             3122  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                    Retailer                                Code
                      Initials                                                Service
                                                                                           Used
  000330623299-08      R.F.           Smart Choice Medical Supply, Inc.       7/28/14     E0190
  000330623299-08      R.F.           Smart Choice Medical Supply, Inc.       7/28/14     E0215
  000330623299-08      R.F.           Smart Choice Medical Supply, Inc.       7/28/14     E0272
  000330623299-08      R.F.           Smart Choice Medical Supply, Inc.       7/28/14     E0274
  000330623299-08      R.F.           Smart Choice Medical Supply, Inc.       7/28/14     E2619
  000330623299-08      R.F.           Smart Choice Medical Supply, Inc.       7/28/14     L0172
  000330623299-08      R.F.           Smart Choice Medical Supply, Inc.       7/28/14     L0629
  000330623299-08      R.F.           Smart Choice Medical Supply, Inc.       7/28/14     L3999
  000359247236-02      R.G.           Smart Choice Medical Supply, Inc.       2/27/15     E0190
  000359247236-02      R.G.           Smart Choice Medical Supply, Inc.       2/27/15     E0272
  000359247236-02      R.G.           Smart Choice Medical Supply, Inc.       2/27/15     E0274
  000359247236-02      R.G.           Smart Choice Medical Supply, Inc.       2/27/15     E2619
  000359247236-02      R.G.           Smart Choice Medical Supply, Inc.       2/27/15     L0172
  000359247236-02      R.G.           Smart Choice Medical Supply, Inc.       2/27/15     L0629
  000359247236-02      R.G.           Smart Choice Medical Supply, Inc.       2/27/15     Z2304
  000335238101-01      R.H.           Smart Choice Medical Supply, Inc.        8/7/14     E0215
  000335238101-01      R.H.           Smart Choice Medical Supply, Inc.       9/25/14     E1310
  000329507956-04      S.R.           Smart Choice Medical Supply, Inc.       8/19/14     E0205
  000329507956-04      S.R.           Smart Choice Medical Supply, Inc.       8/19/14     E0730
  000329507956-04      S.R.           Smart Choice Medical Supply, Inc.       8/19/14     E1399
  000334598892-01      S.R.           Smart Choice Medical Supply, Inc.       10/10/14    E1310
  000334598892-01      S.R.           Smart Choice Medical Supply, Inc.       10/30/14    E0205
  000334598892-01      S.R.           Smart Choice Medical Supply, Inc.       10/30/14    E0730
  000334598892-01      S.R.           Smart Choice Medical Supply, Inc.       10/30/14    E1399
  000342978020-03      T.S.           Smart Choice Medical Supply, Inc.       10/28/14    L3674
  000330623299-02      T.T.           Smart Choice Medical Supply, Inc.        7/7/14     E0190
  000330623299-02      T.T.           Smart Choice Medical Supply, Inc.        7/7/14     E0215
  000330623299-02      T.T.           Smart Choice Medical Supply, Inc.        7/7/14     E0272
  000330623299-02      T.T.           Smart Choice Medical Supply, Inc.        7/7/14     E0274
  000330623299-02      T.T.           Smart Choice Medical Supply, Inc.        7/7/14     E2619
  000330623299-02      T.T.           Smart Choice Medical Supply, Inc.        7/7/14     L0172
  000330623299-02      T.T.           Smart Choice Medical Supply, Inc.        7/7/14     L0629
  000330623299-02      T.T.           Smart Choice Medical Supply, Inc.        7/7/14     T5001
  000330623299-02      T.T.           Smart Choice Medical Supply, Inc.       10/2/14     E0205
  000330623299-02      T.T.           Smart Choice Medical Supply, Inc.       10/2/14     E0730
  000330623299-02      T.T.           Smart Choice Medical Supply, Inc.       10/2/14     E1399
  000329028948-02      W.P.           Smart Choice Medical Supply, Inc.        7/8/14     E0205
  000329028948-02      W.P.           Smart Choice Medical Supply, Inc.        7/8/14     E0730
  000329028948-02      W.P.           Smart Choice Medical Supply, Inc.        7/8/14     E1399
  000333048197-02      Y.M.           Smart Choice Medical Supply, Inc.       8/12/14     E0205
  000333048197-02      Y.M.           Smart Choice Medical Supply, Inc.       8/12/14     E0730
  000333048197-02      Y.M.           Smart Choice Medical Supply, Inc.       8/12/14     E1399



                                                159                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page599
                                                                            204of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7318
                                             3123  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                           Used
  000426700605-01      A.A.                     Top Q, Inc.                   9/30/16     E0855
  000426700605-01      A.A.                     Top Q, Inc.                   9/30/16     L0637
  000427284070-02      A.I.                     Top Q, Inc.                   11/16/16    L3960
  000418320743-02      A.N.                     Top Q, Inc.                    7/7/16     E0184
  000418320743-02      A.N.                     Top Q, Inc.                    7/7/16     E0273
  000418320743-02      A.N.                     Top Q, Inc.                    7/7/16     E1399
  000418320743-02      A.N.                     Top Q, Inc.                    7/7/16     L0172
  000418320743-02      A.N.                     Top Q, Inc.                    7/7/16     L0627
  000419797061-03      B.L.                     Top Q, Inc.                   7/18/16     E0184
  000419797061-03      B.L.                     Top Q, Inc.                   7/18/16     E0273
  000419797061-03      B.L.                     Top Q, Inc.                   7/18/16     E1399
  000419797061-03      B.L.                     Top Q, Inc.                   7/18/16     L0172
  000419797061-03      B.L.                     Top Q, Inc.                   7/18/16     L0627
  000419797061-03      B.L.                     Top Q, Inc.                   10/7/16     E0855
  000419797061-03      B.L.                     Top Q, Inc.                   10/7/16     L0637
  000435080866-02      C.L.                     Top Q, Inc.                   12/19/16    L1832
  000427831565-01      D.M.                     Top Q, Inc.                   10/5/16     L0637
  000427831565-01      D.M.                     Top Q, Inc.                   12/14/16    E0855
  000431082980-03      E.B.                     Top Q, Inc.                   11/14/16    E0855
  000436471841-02      G.C.                     Top Q, Inc.                   11/28/16    L0637
  000429148620-03      G.R.                     Top Q, Inc.                   9/23/16     E0190
  000429148620-03      G.R.                     Top Q, Inc.                   9/23/16     E0272
  000429148620-03      G.R.                     Top Q, Inc.                   9/23/16     E0273
  000429148620-03      G.R.                     Top Q, Inc.                   9/23/16     E1399
  000429148620-03      G.R.                     Top Q, Inc.                   9/23/16     L0172
  000429148620-03      G.R.                     Top Q, Inc.                   9/23/16     L0627
  000428397615-02      J.M.                     Top Q, Inc.                   10/11/16    E0855
  000428397615-02      J.M.                     Top Q, Inc.                   10/28/16    L0637
  000413752980-01      J.R.                     Top Q, Inc.                   6/22/16     E0855
  000413752980-01      J.R.                     Top Q, Inc.                   6/22/16     L0637
  000417887171-02      J.R.                     Top Q, Inc.                   8/26/16     E0190
  000417887171-02      J.R.                     Top Q, Inc.                   8/26/16     L0637
  000432246619-02      S.B.                     Top Q, Inc.                   10/14/16    E0190
  000432246619-02      S.B.                     Top Q, Inc.                   10/14/16    E0272
  000432246619-02      S.B.                     Top Q, Inc.                   10/14/16    E0273
  000432246619-02      S.B.                     Top Q, Inc.                   10/14/16    E1399
  000432246619-02      S.B.                     Top Q, Inc.                   10/14/16    L0172
  000432246619-02      S.B.                     Top Q, Inc.                   10/14/16    L0627
  000425188109-01      S.J.                     Top Q, Inc.                   9/26/16     E0855
  000425188109-01      S.J.                     Top Q, Inc.                   9/26/16     L0637
  000418191557-03      S.L.                     Top Q, Inc.                   7/12/16     E0184
  000418191557-03      S.L.                     Top Q, Inc.                   7/12/16     E0273



                                                160                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page600
                                                                            205of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7319
                                             3124  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000418191557-03       S.L.                    Top Q, Inc.                   7/12/16     E1399
  000418191557-03       S.L.                    Top Q, Inc.                   7/12/16     L0172
  000418191557-03       S.L.                    Top Q, Inc.                   7/12/16     L0627
  000336309489-01      A.B.         Voorhies Health Care Products, Inc.       8/12/14     E0190
  000336309489-01      A.B.         Voorhies Health Care Products, Inc.       8/12/14     E0215
  000336309489-01      A.B.         Voorhies Health Care Products, Inc.       8/12/14     E2611
  000336309489-01      A.B.         Voorhies Health Care Products, Inc.       8/12/14     L0633
  000336309489-01      A.B.         Voorhies Health Care Products, Inc.       10/16/14   E0205 IN
  000336309489-01      A.B.         Voorhies Health Care Products, Inc.       10/16/14   E0730 NS
  000336309489-01      A.B.         Voorhies Health Care Products, Inc.       10/16/14   E0731 NS
  000393282843-01      A.F.         Voorhies Health Care Products, Inc.       12/15/15    E0190
  000393282843-01      A.F.         Voorhies Health Care Products, Inc.       12/15/15    E0215
  000393282843-01      A.F.         Voorhies Health Care Products, Inc.       12/15/15    E2611
  000393282843-01      A.F.         Voorhies Health Care Products, Inc.       12/15/15    L0172
  000393282843-01      A.F.         Voorhies Health Care Products, Inc.       12/15/15    L0633
  000393282843-01      A.F.         Voorhies Health Care Products, Inc.       12/15/15    L1810
  000367947926-15      A.L.         Voorhies Health Care Products, Inc.        6/4/15     E0190
  000367947926-15      A.L.         Voorhies Health Care Products, Inc.        6/4/15     E0215
  000367947926-15      A.L.         Voorhies Health Care Products, Inc.        6/4/15     E2611
  000367947926-15      A.L.         Voorhies Health Care Products, Inc.        6/4/15     L0633
  000368011920-05      A.S.         Voorhies Health Care Products, Inc.       5/22/15     E0190
  000368011920-05      A.S.         Voorhies Health Care Products, Inc.       5/22/15     E1399
  000368011920-05      A.S.         Voorhies Health Care Products, Inc.       5/22/15     E2611
  000368011920-05      A.S.         Voorhies Health Care Products, Inc.       5/22/15    L0633 LS
  000368011920-05      A.S.         Voorhies Health Care Products, Inc.       7/22/15     E0205
  000368011920-05      A.S.         Voorhies Health Care Products, Inc.       7/22/15     E0730
  000373146653-02      A.V.         Voorhies Health Care Products, Inc.       6/15/15     E0190
  000373146653-02      A.V.         Voorhies Health Care Products, Inc.       6/15/15     E1399
  000373146653-02      A.V.         Voorhies Health Care Products, Inc.       6/15/15     E2611
  000373146653-02      A.V.         Voorhies Health Care Products, Inc.       6/15/15     L0633
  000373146653-02      A.V.         Voorhies Health Care Products, Inc.        9/2/15     E0205
  000373146653-02      A.V.         Voorhies Health Care Products, Inc.        9/2/15    E0730 NS
  000346588528-01      A.W.         Voorhies Health Care Products, Inc.       11/17/14    E0190
  000346588528-01      A.W.         Voorhies Health Care Products, Inc.       11/17/14    E0215
  000346588528-01      A.W.         Voorhies Health Care Products, Inc.       11/17/14    E2611
  000346588528-01      A.W.         Voorhies Health Care Products, Inc.       11/17/14    L0633
  000346588528-01      A.W.         Voorhies Health Care Products, Inc.       1/26/15     E0205
  000346588528-01      A.W.         Voorhies Health Care Products, Inc.       1/26/15     E0730
  000346588528-01      A.W.         Voorhies Health Care Products, Inc.       1/26/15     E0731
  000367206349-08      B.A.         Voorhies Health Care Products, Inc.        7/2/15     E0184
  000367206349-08      B.A.         Voorhies Health Care Products, Inc.        7/2/15     E0199

                                                161                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page601
                                                                            206of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7320
                                             3125  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000367206349-08      B.A.         Voorhies Health Care Products, Inc.        7/2/15     E0215
  000367206349-08      B.A.         Voorhies Health Care Products, Inc.        7/2/15     E2611
  000367206349-08      B.A.         Voorhies Health Care Products, Inc.        7/2/15    L0633 LS
  000329192686-01      B.B.         Voorhies Health Care Products, Inc.        6/6/14     E0190
  000329192686-01      B.B.         Voorhies Health Care Products, Inc.        6/6/14     E0215
  000329192686-01      B.B.         Voorhies Health Care Products, Inc.        6/6/14     E2611
  000329192686-01      B.B.         Voorhies Health Care Products, Inc.        6/6/14     L0633
  000329192686-01      B.B.         Voorhies Health Care Products, Inc.        6/6/14     L1810
  000329192686-01      B.B.         Voorhies Health Care Products, Inc.       7/14/14     E0184
  000329192686-01      B.B.         Voorhies Health Care Products, Inc.       7/14/14     E0199
  000329192686-01      B.B.         Voorhies Health Care Products, Inc.       7/14/14     E0205
  000329192686-01      B.B.         Voorhies Health Care Products, Inc.       7/14/14     E0730
  000329192686-01      B.B.         Voorhies Health Care Products, Inc.       7/14/14     L1844
  000329192686-01      B.B.         Voorhies Health Care Products, Inc.       7/24/14     E0855
  000329192686-01      B.B.         Voorhies Health Care Products, Inc.        8/4/14    L0637 LS
  000348134859-01      B.B.         Voorhies Health Care Products, Inc.       12/11/14    E0190
  000348134859-01      B.B.         Voorhies Health Care Products, Inc.       12/11/14    E0215
  000348134859-01      B.B.         Voorhies Health Care Products, Inc.       12/11/14    E2611
  000348134859-01      B.B.         Voorhies Health Care Products, Inc.       12/11/14   L0633 LS
  000348134859-01      B.B.         Voorhies Health Care Products, Inc.       1/12/15     E0184
  000348134859-01      B.B.         Voorhies Health Care Products, Inc.       1/12/15     E0199
  000348134859-01      B.B.         Voorhies Health Care Products, Inc.       1/12/15     E0205
  000348134859-01      B.B.         Voorhies Health Care Products, Inc.       1/12/15     E0730
  000348134859-01      B.B.         Voorhies Health Care Products, Inc.       1/12/15     E0731
  000348134859-01      B.B.         Voorhies Health Care Products, Inc.       3/11/15     L0637
  000349210104-02      C.H.         Voorhies Health Care Products, Inc.        2/9/15     E0190
  000349210104-02      C.H.         Voorhies Health Care Products, Inc.        2/9/15     E0215
  000349210104-02      C.H.         Voorhies Health Care Products, Inc.        2/9/15     E0855
  000349210104-02      C.H.         Voorhies Health Care Products, Inc.        2/9/15     E1399
  000349210104-02      C.H.         Voorhies Health Care Products, Inc.        2/9/15     L0172
  000349210104-02      C.H.         Voorhies Health Care Products, Inc.        2/9/15     L3650
  000400311767-01      C.M.         Voorhies Health Care Products, Inc.        2/5/16     E0215
  000400311767-01      C.M.         Voorhies Health Care Products, Inc.        2/5/16     E2611
  000400311767-01      C.M.         Voorhies Health Care Products, Inc.        2/5/16    L0633 LS
  000400311767-01      C.M.         Voorhies Health Care Products, Inc.        2/5/16     L3650
  000400311767-01      C.M.         Voorhies Health Care Products, Inc.        3/3/16     E0205
  000400311767-01      C.M.         Voorhies Health Care Products, Inc.        3/3/16     E0730
  000400311767-01      C.M.         Voorhies Health Care Products, Inc.       3/11/16     E0855
  000321585762-01      D.B.         Voorhies Health Care Products, Inc.        5/6/14     E0190
  000321585762-01      D.B.         Voorhies Health Care Products, Inc.        5/6/14     E0215



                                                162                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page602
                                                                            207of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7321
                                             3126  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000321585762-01      D.B.         Voorhies Health Care Products, Inc.        5/6/14     E2611
  000321585762-01      D.B.         Voorhies Health Care Products, Inc.        5/6/14     L0172
  000321585762-01      D.B.         Voorhies Health Care Products, Inc.        5/6/14     L0633
  000321585762-01      D.B.         Voorhies Health Care Products, Inc.       5/28/14     E0184
  000321585762-01      D.B.         Voorhies Health Care Products, Inc.       5/28/14     E0199
  000321585762-01      D.B.         Voorhies Health Care Products, Inc.       5/28/14     E0205
  000321585762-01      D.B.         Voorhies Health Care Products, Inc.       5/28/14     E0730
  000395899833-01      D.D.         Voorhies Health Care Products, Inc.        3/1/16     L0637
  000313376626-01      D.K.         Voorhies Health Care Products, Inc.       3/26/14     E0184
  000313376626-01      D.K.         Voorhies Health Care Products, Inc.       3/26/14     E0199
  000313376626-01      D.K.         Voorhies Health Care Products, Inc.       3/26/14     E0205
  000313376626-01      D.K.         Voorhies Health Care Products, Inc.       3/26/14     E0730
  000373020510-02      D.P.         Voorhies Health Care Products, Inc.       6/12/15     E0190
  000373020510-02      D.P.         Voorhies Health Care Products, Inc.       6/12/15     L0633
  000390737153-06      E.A.         Voorhies Health Care Products, Inc.       12/29/15    E0205
  000390737153-06      E.A.         Voorhies Health Care Products, Inc.       12/29/15    E0730
  000390737153-06      E.A.         Voorhies Health Care Products, Inc.       2/24/16     E0855
  000390737153-06      E.A.         Voorhies Health Care Products, Inc.       2/24/16     L0637
  000373146653-01      E.D.         Voorhies Health Care Products, Inc.       6/12/15     E0190
  000373146653-01      E.D.         Voorhies Health Care Products, Inc.       6/12/15     E1399
  000373146653-01      E.D.         Voorhies Health Care Products, Inc.       6/12/15     E2611
  000373146653-01      E.D.         Voorhies Health Care Products, Inc.       6/12/15    L0633 LS
  000373146653-01      E.D.         Voorhies Health Care Products, Inc.        9/2/15     E0205
  000373146653-01      E.D.         Voorhies Health Care Products, Inc.        9/2/15     E0730
  000403218704-01      E.D.         Voorhies Health Care Products, Inc.        3/4/16     E0190
  000403218704-01      E.D.         Voorhies Health Care Products, Inc.        3/4/16     E0215
  000403218704-01      E.D.         Voorhies Health Care Products, Inc.        3/4/16     E2611
  000403218704-01      E.D.         Voorhies Health Care Products, Inc.        3/4/16     L0633
  000404747511-02      E.S.         Voorhies Health Care Products, Inc.        3/8/16     E0215
  000404747511-02      E.S.         Voorhies Health Care Products, Inc.       4/11/16     E0205
  000404747511-02      E.S.         Voorhies Health Care Products, Inc.       4/11/16     E0730
  000327574190-01      F.S.         Voorhies Health Care Products, Inc.       8/11/14     E0205
  000327574190-01      F.S.         Voorhies Health Care Products, Inc.       8/11/14     E0730
  000327574190-01      F.S.         Voorhies Health Care Products, Inc.       8/11/14     E0731
  000368011920-01      I.F.         Voorhies Health Care Products, Inc.       5/22/15     E0190
  000368011920-01      I.F.         Voorhies Health Care Products, Inc.       5/22/15     E1399
  000368011920-01      I.F.         Voorhies Health Care Products, Inc.       5/22/15     E2611
  000368011920-01      I.F.         Voorhies Health Care Products, Inc.       5/22/15     L0633
  000368011920-01      I.F.         Voorhies Health Care Products, Inc.       7/23/15     E0205
  000368011920-01      I.F.         Voorhies Health Care Products, Inc.       7/23/15     E0730



                                                163                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page603
                                                                            208of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7322
                                             3127  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000324723667-03      I.G.         Voorhies Health Care Products, Inc.        5/3/14     E0190
  000324723667-03      I.G.         Voorhies Health Care Products, Inc.        5/3/14     E0215
  000324723667-03      I.G.         Voorhies Health Care Products, Inc.        5/3/14     E1399
  000324723667-03      I.G.         Voorhies Health Care Products, Inc.        5/3/14     E2611
  000324723667-03      I.G.         Voorhies Health Care Products, Inc.        5/3/14    L0633 LS
  000324723667-03      I.G.         Voorhies Health Care Products, Inc.       5/30/14     E0184
  000324723667-03      I.G.         Voorhies Health Care Products, Inc.       5/30/14     E0199
  000324723667-03      I.G.         Voorhies Health Care Products, Inc.       5/30/14     E0205
  000324723667-03      I.G.         Voorhies Health Care Products, Inc.       5/30/14     E0730
  000333456325-03      I.O.         Voorhies Health Care Products, Inc.       8/19/14     E0190
  000333456325-03      I.O.         Voorhies Health Care Products, Inc.       8/19/14     E0215
  000333456325-03      I.O.         Voorhies Health Care Products, Inc.       8/19/14     L0633
  000333456325-03      I.O.         Voorhies Health Care Products, Inc.       10/29/14    E0205
  000333456325-03      I.O.         Voorhies Health Care Products, Inc.       10/29/14    E0730
  000333456325-03      I.O.         Voorhies Health Care Products, Inc.       10/29/14    E0731
  000393700786-01      J.B.         Voorhies Health Care Products, Inc.       12/29/15    E0190
  000393700786-01      J.B.         Voorhies Health Care Products, Inc.       12/29/15    E0215
  000393700786-01      J.B.         Voorhies Health Care Products, Inc.       12/29/15    E2611
  000393700786-01      J.B.         Voorhies Health Care Products, Inc.       12/29/15    L0172
  000393700786-01      J.B.         Voorhies Health Care Products, Inc.       12/29/15   L0633 LS
  000393700786-01      J.B.         Voorhies Health Care Products, Inc.       12/29/15    L3650
  000329590994-05      J.D.         Voorhies Health Care Products, Inc.       6/23/14     E0215
  000329590994-05      J.D.         Voorhies Health Care Products, Inc.       6/23/14     E1399
  000329590994-05      J.D.         Voorhies Health Care Products, Inc.       6/23/14     E2611
  000329590994-05      J.D.         Voorhies Health Care Products, Inc.       6/23/14     L0633
  000389584532-02      J.L.         Voorhies Health Care Products, Inc.       11/18/15    E0205
  000389584532-02      J.L.         Voorhies Health Care Products, Inc.       11/18/15    E0730
  000379820029-01      J.M.         Voorhies Health Care Products, Inc.       8/31/15     E0190
  000379820029-01      J.M.         Voorhies Health Care Products, Inc.       8/31/15     E0215
  000379820029-01      J.M.         Voorhies Health Care Products, Inc.       8/31/15     E2611
  000379820029-01      J.M.         Voorhies Health Care Products, Inc.       8/31/15     L0172
  000379820029-01      J.M.         Voorhies Health Care Products, Inc.       8/31/15    L0633 LS
  000331115196-01      J.R.         Voorhies Health Care Products, Inc.       7/10/14     E0190
  000331115196-01      J.R.         Voorhies Health Care Products, Inc.       7/10/14     E0215
  000331115196-01      J.R.         Voorhies Health Care Products, Inc.       7/10/14     E2611
  000331115196-01      J.R.         Voorhies Health Care Products, Inc.       7/10/14     L0633
  000354028300-02      J.R.         Voorhies Health Care Products, Inc.       3/11/15     E0215
  000354028300-02      J.R.         Voorhies Health Care Products, Inc.       3/11/15     E2611
  000354028300-02      J.R.         Voorhies Health Care Products, Inc.       3/11/15    L0633 LS
  000354028300-02      J.R.         Voorhies Health Care Products, Inc.       3/11/15     L1810



                                                164                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page604
                                                                            209of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7323
                                             3128  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000354028300-02      J.R.         Voorhies Health Care Products, Inc.       3/20/15     E0184
  000354028300-02      J.R.         Voorhies Health Care Products, Inc.       3/20/15     E0199
  000354028300-02      J.R.         Voorhies Health Care Products, Inc.       3/20/15     E0205
  000354028300-02      J.R.         Voorhies Health Care Products, Inc.       3/20/15     E0730
  000354028300-02      J.R.         Voorhies Health Care Products, Inc.       3/20/15     E0731
  000354028300-02      J.R.         Voorhies Health Care Products, Inc.       6/15/15     L0637
  000386669717-01      J.S.         Voorhies Health Care Products, Inc.       12/9/15     E0190
  000386669717-01      J.S.         Voorhies Health Care Products, Inc.       12/9/15     E0215
  000386669717-01      J.S.         Voorhies Health Care Products, Inc.       12/9/15     E2611
  000386669717-01      J.S.         Voorhies Health Care Products, Inc.       12/9/15     L0633
  000303932693-01      K.A.         Voorhies Health Care Products, Inc.       12/10/13    E0184
  000303932693-01      K.A.         Voorhies Health Care Products, Inc.       12/10/13    E0199
  000303932693-01      K.A.         Voorhies Health Care Products, Inc.       12/10/13    E0205
  000303932693-01      K.A.         Voorhies Health Care Products, Inc.       12/10/13    E0730
  000356670711-02      K.B.         Voorhies Health Care Products, Inc.       2/18/15     E0190
  000356670711-02      K.B.         Voorhies Health Care Products, Inc.       2/18/15     E2611
  000356670711-02      K.B.         Voorhies Health Care Products, Inc.       2/18/15     L0633
  000372560094-01      K.B.         Voorhies Health Care Products, Inc.       7/10/15     E0190
  000372560094-01      K.B.         Voorhies Health Care Products, Inc.       7/10/15     E1399
  000372560094-01      K.B.         Voorhies Health Care Products, Inc.       7/10/15     E2611
  000372560094-01      K.B.         Voorhies Health Care Products, Inc.       7/10/15     L0633
  000372560094-01      K.B.         Voorhies Health Care Products, Inc.       8/26/15     E0205
  000372560094-01      K.B.         Voorhies Health Care Products, Inc.       8/26/15     E0730
  000374286664-02      K.B.         Voorhies Health Care Products, Inc.       10/9/15     E0190
  000374286664-02      K.B.         Voorhies Health Care Products, Inc.       10/9/15     E0215
  000374286664-02      K.B.         Voorhies Health Care Products, Inc.       10/9/15     E2611
  000374286664-02      K.B.         Voorhies Health Care Products, Inc.       10/9/15    L0633 LS
  000374286664-02      K.B.         Voorhies Health Care Products, Inc.       10/21/15    E0855
  000350519138-01      K.F.         Voorhies Health Care Products, Inc.       1/21/15     E0855
  000396950131-05      K.G.         Voorhies Health Care Products, Inc.       1/29/16     E0190
  000396950131-05      K.G.         Voorhies Health Care Products, Inc.       1/29/16     E0215
  000396950131-05      K.G.         Voorhies Health Care Products, Inc.       1/29/16     E1399
  000396950131-05      K.G.         Voorhies Health Care Products, Inc.       1/29/16     E2611
  000396950131-05      K.G.         Voorhies Health Care Products, Inc.       1/29/16    L0633 LS
  000396950131-05      K.G.         Voorhies Health Care Products, Inc.        3/7/16     E0184
  000396950131-05      K.G.         Voorhies Health Care Products, Inc.        3/7/16     E0199
  000396950131-05      K.G.         Voorhies Health Care Products, Inc.        3/7/16     E0205
  000396950131-05      K.G.         Voorhies Health Care Products, Inc.        3/7/16     E0730
  000396950131-05      K.G.         Voorhies Health Care Products, Inc.        3/7/16     E0855
  000327286992-01      K.W.         Voorhies Health Care Products, Inc.        6/5/14     E0190



                                                165                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page605
                                                                            210of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7324
                                             3129  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000327286992-01      K.W.         Voorhies Health Care Products, Inc.        6/5/14     E0215
  000327286992-01      K.W.         Voorhies Health Care Products, Inc.        6/5/14     E2611
  000327286992-01      K.W.         Voorhies Health Care Products, Inc.        6/5/14    L0633 LS
  000327286992-01      K.W.         Voorhies Health Care Products, Inc.        6/5/14     L1810
  000396581357-01      L.C.         Voorhies Health Care Products, Inc.        2/8/16     E0190
  000396581357-01      L.C.         Voorhies Health Care Products, Inc.        2/8/16     E0215
  000396581357-01      L.C.         Voorhies Health Care Products, Inc.        2/8/16     L0172
  000386669717-02      L.E.         Voorhies Health Care Products, Inc.       12/9/15     E0190
  000386669717-02      L.E.         Voorhies Health Care Products, Inc.       12/9/15     E0215
  000386669717-02      L.E.         Voorhies Health Care Products, Inc.       12/9/15     E2611
  000386669717-02      L.E.         Voorhies Health Care Products, Inc.       12/9/15     L0633
  000333456325-02       L.I.        Voorhies Health Care Products, Inc.       7/25/14     E0190
  000333456325-02       L.I.        Voorhies Health Care Products, Inc.       7/25/14     E0215
  000333456325-02       L.I.        Voorhies Health Care Products, Inc.       7/25/14     E2611
  000333456325-02       L.I.        Voorhies Health Care Products, Inc.       7/25/14     L0633
  000333456325-02       L.I.        Voorhies Health Care Products, Inc.       10/14/14    E0205
  000333456325-02       L.I.        Voorhies Health Care Products, Inc.       10/14/14    E0730
  000333456325-02       L.I.        Voorhies Health Care Products, Inc.       10/14/14    E0731
  000308172287-02      L.M.         Voorhies Health Care Products, Inc.        5/1/14     E0205
  000308172287-02      L.M.         Voorhies Health Care Products, Inc.        5/1/14     E0730
  000389574137-02      L.S.         Voorhies Health Care Products, Inc.       12/16/15    E0190
  000389574137-02      L.S.         Voorhies Health Care Products, Inc.       12/16/15    E0215
  000389574137-02      L.S.         Voorhies Health Care Products, Inc.       12/16/15    E2611
  000389574137-02      L.S.         Voorhies Health Care Products, Inc.       12/16/15    L0172
  000389574137-02      L.S.         Voorhies Health Care Products, Inc.       12/16/15   L0633 LS
  000389574137-02      L.S.         Voorhies Health Care Products, Inc.       12/16/15    L3650
  000389574137-02      L.S.         Voorhies Health Care Products, Inc.       12/29/15    E0855
  000345699606-02      M.A.         Voorhies Health Care Products, Inc.       12/2/14     E0190
  000345699606-02      M.A.         Voorhies Health Care Products, Inc.       12/2/14     E0215
  000345699606-02      M.A.         Voorhies Health Care Products, Inc.       12/2/14     E1399
  000345699606-02      M.A.         Voorhies Health Care Products, Inc.       12/2/14     L0172
  000345699606-02      M.A.         Voorhies Health Care Products, Inc.       12/11/14    E0855
  000345699606-02      M.A.         Voorhies Health Care Products, Inc.       12/24/14    E0184
  000345699606-02      M.A.         Voorhies Health Care Products, Inc.       12/24/14    E0199
  000345699606-02      M.A.         Voorhies Health Care Products, Inc.       12/24/14    E0205
  000345699606-02      M.A.         Voorhies Health Care Products, Inc.       12/24/14    E0730
  000345699606-02      M.A.         Voorhies Health Care Products, Inc.       12/24/14    E0731
  000393839782-02      M.A.         Voorhies Health Care Products, Inc.       12/1/15     E0190
  000393839782-02      M.A.         Voorhies Health Care Products, Inc.       12/1/15     E0215
  000393839782-02      M.A.         Voorhies Health Care Products, Inc.       12/1/15     E2611



                                                166                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page606
                                                                            211of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7325
                                             3130  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000393839782-02      M.A.         Voorhies Health Care Products, Inc.       12/1/15     L0172
  000393839782-02      M.A.         Voorhies Health Care Products, Inc.       12/1/15    L0633 LS
  000393839782-02      M.A.         Voorhies Health Care Products, Inc.       12/1/15     L3650
  000393839782-02      M.A.         Voorhies Health Care Products, Inc.       1/12/16     E0205
  000393839782-02      M.A.         Voorhies Health Care Products, Inc.       1/12/16     E0730
  000329192686-02      M.B.         Voorhies Health Care Products, Inc.        6/6/14     E0190
  000329192686-02      M.B.         Voorhies Health Care Products, Inc.        6/6/14     E0215
  000329192686-02      M.B.         Voorhies Health Care Products, Inc.        6/6/14     E2611
  000329192686-02      M.B.         Voorhies Health Care Products, Inc.        6/6/14     L0633
  000329192686-03      M.B.         Voorhies Health Care Products, Inc.        6/6/14     E0190
  000329192686-03      M.B.         Voorhies Health Care Products, Inc.        6/6/14     E0215
  000329192686-03      M.B.         Voorhies Health Care Products, Inc.        6/6/14     E1399
  000329192686-03      M.B.         Voorhies Health Care Products, Inc.        6/6/14     E2611
  000329192686-03      M.B.         Voorhies Health Care Products, Inc.        6/6/14     L0633
  000329192686-03      M.B.         Voorhies Health Care Products, Inc.       7/14/14     E0184
  000329192686-03      M.B.         Voorhies Health Care Products, Inc.       7/14/14     E0199
  000329192686-03      M.B.         Voorhies Health Care Products, Inc.       7/14/14     E0205
  000329192686-03      M.B.         Voorhies Health Care Products, Inc.       7/14/14     E0730
  000329192686-03      M.B.         Voorhies Health Care Products, Inc.       7/28/14     E0855
  000356670711-06      M.B.         Voorhies Health Care Products, Inc.       2/18/15     E0190
  000356670711-06      M.B.         Voorhies Health Care Products, Inc.       2/18/15     E0215
  000356670711-06      M.B.         Voorhies Health Care Products, Inc.       2/18/15     E2611
  000356670711-06      M.B.         Voorhies Health Care Products, Inc.       2/18/15    L0633 LS
  000324902899-02      M.F.         Voorhies Health Care Products, Inc.       5/19/14     E0215
  000324902899-02      M.F.         Voorhies Health Care Products, Inc.       5/19/14     E2611
  000324902899-02      M.F.         Voorhies Health Care Products, Inc.       5/19/14     L0633
  000324902899-02      M.F.         Voorhies Health Care Products, Inc.       6/11/14     E0184
  000324902899-02      M.F.         Voorhies Health Care Products, Inc.       6/11/14     E0199
  000324902899-02      M.F.         Voorhies Health Care Products, Inc.       6/11/14     E0205
  000324902899-02      M.F.         Voorhies Health Care Products, Inc.       6/11/14     E0730
  000329590994-01      M.H.         Voorhies Health Care Products, Inc.       7/17/14     E0190
  000329590994-01      M.H.         Voorhies Health Care Products, Inc.       7/17/14     E0215
  000329590994-01      M.H.         Voorhies Health Care Products, Inc.       7/17/14     E2611
  000329590994-01      M.H.         Voorhies Health Care Products, Inc.       7/17/14    L0633 LS
  000333596995-01      M.J.         Voorhies Health Care Products, Inc.       7/24/14     E0190
  000333596995-01      M.J.         Voorhies Health Care Products, Inc.       7/24/14     E0215
  000333596995-01      M.J.         Voorhies Health Care Products, Inc.       7/24/14     E2611
  000333596995-01      M.J.         Voorhies Health Care Products, Inc.       7/24/14     L0633
  000349364794-01      M.M.         Voorhies Health Care Products, Inc.       12/19/14    E0190
  000349364794-01      M.M.         Voorhies Health Care Products, Inc.       12/19/14    E0215



                                                167                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page607
                                                                            212of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7326
                                             3131  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000349364794-01      M.M.         Voorhies Health Care Products, Inc.       12/19/14    E1399
  000349364794-01      M.M.         Voorhies Health Care Products, Inc.       12/19/14    E2611
  000349364794-01      M.M.         Voorhies Health Care Products, Inc.       12/19/14   L0633 LS
  000380289958-02      M.T.         Voorhies Health Care Products, Inc.       8/20/15     E0190
  000380289958-02      M.T.         Voorhies Health Care Products, Inc.       8/20/15     E0215
  000380289958-02      M.T.         Voorhies Health Care Products, Inc.       8/20/15     E2611
  000380289958-02      M.T.         Voorhies Health Care Products, Inc.       8/20/15     L0172
  000380289958-02      M.T.         Voorhies Health Care Products, Inc.       8/20/15     L0633
  000380289958-02      M.T.         Voorhies Health Care Products, Inc.       10/6/15     E0205
  000380289958-02      M.T.         Voorhies Health Care Products, Inc.       10/6/15    E0730 NS
  000385317821-01      M.V.         Voorhies Health Care Products, Inc.       10/14/15    E0190
  000385317821-01      M.V.         Voorhies Health Care Products, Inc.       10/14/15    E0215
  000385317821-01      M.V.         Voorhies Health Care Products, Inc.       10/14/15    E2611
  000385317821-01      M.V.         Voorhies Health Care Products, Inc.       10/14/15   L0633 LS
  000367206349-02      N.C.         Voorhies Health Care Products, Inc.        7/2/15     E0190
  000367206349-02      N.C.         Voorhies Health Care Products, Inc.        7/2/15     E0215
  000367206349-02      N.C.         Voorhies Health Care Products, Inc.        7/2/15     E2611
  000367206349-02      N.C.         Voorhies Health Care Products, Inc.        7/2/15     L0633
  000388178295-02      N.F.         Voorhies Health Care Products, Inc.       12/4/15     E0190
  000388178295-02      N.F.         Voorhies Health Care Products, Inc.       12/4/15     E0215
  000388178295-02      N.F.         Voorhies Health Care Products, Inc.       12/4/15     E2611
  000388178295-02      N.F.         Voorhies Health Care Products, Inc.       12/4/15     L0633
  000373315407-02      R.J.         Voorhies Health Care Products, Inc.       7/31/15     E0190
  000373315407-02      R.J.         Voorhies Health Care Products, Inc.       7/31/15     E0215
  000373315407-02      R.J.         Voorhies Health Care Products, Inc.       7/31/15     E1399
  000373315407-02      R.J.         Voorhies Health Care Products, Inc.       7/31/15     E2611
  000373315407-02      R.J.         Voorhies Health Care Products, Inc.       7/31/15    L0633 LS
  000390737153-02      R.P.         Voorhies Health Care Products, Inc.       12/29/15    E0205
  000390737153-02      R.P.         Voorhies Health Care Products, Inc.       12/29/15    E0730
  000390737153-02      R.P.         Voorhies Health Care Products, Inc.       12/29/15    E0855
  000390737153-02      R.P.         Voorhies Health Care Products, Inc.       12/29/15    L0637
  000368753497-01      R.R.         Voorhies Health Care Products, Inc.        6/8/15     E0190
  000368753497-01      R.R.         Voorhies Health Care Products, Inc.        6/8/15     E0215
  000368753497-01      R.R.         Voorhies Health Care Products, Inc.        6/8/15     E2611
  000368753497-01      R.R.         Voorhies Health Care Products, Inc.        6/8/15    L0633 LS
  000368753497-01      R.R.         Voorhies Health Care Products, Inc.        8/7/15     L0637
  000298134941-01      R.W.         Voorhies Health Care Products, Inc.       9/10/13     E0855
  000312494545-04      S.A.         Voorhies Health Care Products, Inc.       2/25/14     E0190
  000312494545-04      S.A.         Voorhies Health Care Products, Inc.       2/25/14     E0215
  000312494545-04      S.A.         Voorhies Health Care Products, Inc.       2/25/14     E2611



                                                168                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page608
                                                                            213of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7327
                                             3132  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000312494545-04      S.A.         Voorhies Health Care Products, Inc.       2/25/14    L0633 LS
  000312494545-04      S.A.         Voorhies Health Care Products, Inc.       2/25/14     L1810
  000332505551-01      S.A.         Voorhies Health Care Products, Inc.       11/7/14     E0190
  000332505551-01      S.A.         Voorhies Health Care Products, Inc.       11/7/14     E1399
  000332505551-01      S.A.         Voorhies Health Care Products, Inc.       11/7/14     E2611
  000332505551-01      S.A.         Voorhies Health Care Products, Inc.       11/7/14     L0633
  000332505551-01      S.A.         Voorhies Health Care Products, Inc.       11/19/14    E0184
  000332505551-01      S.A.         Voorhies Health Care Products, Inc.       11/19/14    E0199
  000332505551-01      S.A.         Voorhies Health Care Products, Inc.       11/19/14    E0205
  000332505551-01      S.A.         Voorhies Health Care Products, Inc.       11/19/14    E0730
  000332505551-01      S.A.         Voorhies Health Care Products, Inc.       11/19/14    E0731
  000394498801-01      S.A.         Voorhies Health Care Products, Inc.       1/21/16     E0190
  000394498801-01      S.A.         Voorhies Health Care Products, Inc.       1/21/16     E0215
  000394498801-01      S.A.         Voorhies Health Care Products, Inc.       1/21/16     L0172
  000394498801-01      S.A.         Voorhies Health Care Products, Inc.       1/21/16     L3650
  000336277843-02      S.B.         Voorhies Health Care Products, Inc.       8/19/14     E0215
  000336277843-02      S.B.         Voorhies Health Care Products, Inc.       8/19/14     E2611
  000336277843-02      S.B.         Voorhies Health Care Products, Inc.       8/19/14    L0633 LS
  000336277843-02      S.B.         Voorhies Health Care Products, Inc.       8/19/14     L1810
  000336277843-02      S.B.         Voorhies Health Care Products, Inc.       8/19/14     L1844
  000356969139-02      S.G.         Voorhies Health Care Products, Inc.       2/24/15     E0190
  000356969139-02      S.G.         Voorhies Health Care Products, Inc.       2/24/15     L0633
  000356969139-02      S.G.         Voorhies Health Care Products, Inc.       2/24/15     L1810
  000313376626-02      S.K.         Voorhies Health Care Products, Inc.       2/27/14     E0190
  000313376626-02      S.K.         Voorhies Health Care Products, Inc.       2/27/14     E0215
  000313376626-02      S.K.         Voorhies Health Care Products, Inc.       2/27/14     E2611
  000313376626-02      S.K.         Voorhies Health Care Products, Inc.       2/27/14    L0633 LS
  000313376626-02      S.K.         Voorhies Health Care Products, Inc.       2/27/14     L3650
  000313376626-02      S.K.         Voorhies Health Care Products, Inc.       3/31/14     E0184
  000313376626-02      S.K.         Voorhies Health Care Products, Inc.       3/31/14     E0199
  000313376626-02      S.K.         Voorhies Health Care Products, Inc.       3/31/14     E0205
  000313376626-02      S.K.         Voorhies Health Care Products, Inc.       3/31/14     E0730
  000383277787-01      S.M.         Voorhies Health Care Products, Inc.       10/8/15     E0190
  000383277787-01      S.M.         Voorhies Health Care Products, Inc.       10/8/15     E0215
  000383277787-01      S.M.         Voorhies Health Care Products, Inc.       10/8/15     L0172
  000324723667-02      S.S.         Voorhies Health Care Products, Inc.        5/2/14     E0190
  000324723667-02      S.S.         Voorhies Health Care Products, Inc.        5/2/14     E0215
  000324723667-02      S.S.         Voorhies Health Care Products, Inc.        5/2/14     E1399
  000324723667-02      S.S.         Voorhies Health Care Products, Inc.        5/2/14     E2611
  000324723667-02      S.S.         Voorhies Health Care Products, Inc.        5/2/14    L0633 LS



                                                169                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page609
                                                                            214of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7328
                                             3133  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000324723667-02      S.S.         Voorhies Health Care Products, Inc.       5/29/14     E0184
  000324723667-02      S.S.         Voorhies Health Care Products, Inc.       5/29/14     E0199
  000324723667-02      S.S.         Voorhies Health Care Products, Inc.       5/29/14     E0205
  000324723667-02      S.S.         Voorhies Health Care Products, Inc.       5/29/14     E0730
  000300954146-02      T.S.         Voorhies Health Care Products, Inc.        2/4/14     L0637
  000300954146-02      T.S.         Voorhies Health Care Products, Inc.        2/4/14     L1844
  000392499314-01      V.F.         Voorhies Health Care Products, Inc.       12/15/15    E0190
  000392499314-01      V.F.         Voorhies Health Care Products, Inc.       12/15/15    E0215
  000392499314-01      V.F.         Voorhies Health Care Products, Inc.       12/15/15    E2611
  000392499314-01      V.F.         Voorhies Health Care Products, Inc.       12/15/15    L0172
  000392499314-01      V.F.         Voorhies Health Care Products, Inc.       12/15/15   L0633 LS
  000392499314-01      V.F.         Voorhies Health Care Products, Inc.       12/15/15    L3650
  000350512356-03      V.R.         Voorhies Health Care Products, Inc.       12/22/14    E0215
  000368753497-03      W.R.         Voorhies Health Care Products, Inc.        6/8/15     E0190
  000368753497-03      W.R.         Voorhies Health Care Products, Inc.        6/8/15     E0215
  000368753497-03      W.R.         Voorhies Health Care Products, Inc.        6/8/15     E2611
  000368753497-03      W.R.         Voorhies Health Care Products, Inc.        6/8/15     L0633
  000271556698-15      Y.R.         Voorhies Health Care Products, Inc.       1/12/13     E0190
  000271556698-15      Y.R.         Voorhies Health Care Products, Inc.       1/12/13     E0200
  000271556698-15      Y.R.         Voorhies Health Care Products, Inc.       1/12/13     E1399
  000271556698-15      Y.R.         Voorhies Health Care Products, Inc.       1/12/13     L0633
  000271556698-15      Y.R.         Voorhies Health Care Products, Inc.       1/12/13     L1810
  000271556698-15      Y.R.         Voorhies Health Care Products, Inc.       1/12/13     L1902
  000271556698-15      Y.R.         Voorhies Health Care Products, Inc.       1/12/13     L3650
  000271556698-15      Y.R.         Voorhies Health Care Products, Inc.       2/19/13     E0215
  000271556698-15      Y.R.         Voorhies Health Care Products, Inc.       2/19/13     E0272
  000271556698-15      Y.R.         Voorhies Health Care Products, Inc.       2/19/13     E0730
  000271556698-15      Y.R.         Voorhies Health Care Products, Inc.       2/19/13     L0637
  000385706676-02      C.G.          Well Care Medical Equipment, LLC         12/2/15     L0632
  000428397615-02      J.M.          Well Care Medical Equipment, LLC         9/25/16     T5001
  000390991347-01      K.F.          Well Care Medical Equipment, LLC         11/8/15     E0217
  000390991347-01      K.F.          Well Care Medical Equipment, LLC         11/8/15     L1951
  000390991347-01      K.F.          Well Care Medical Equipment, LLC         11/8/15     L3808
  000413919283-01      M.C.          Well Care Medical Equipment, LLC         7/18/16     E0855
  000431723246-01      M.P.          Well Care Medical Equipment, LLC         11/23/16    E0190
  000431723246-01      M.P.          Well Care Medical Equipment, LLC         11/23/16    E0217
  000431723246-01      M.P.          Well Care Medical Equipment, LLC         11/23/16    E0272
  000431723246-01      M.P.          Well Care Medical Equipment, LLC         11/23/16    E0274
  000431723246-01      M.P.          Well Care Medical Equipment, LLC         11/23/16    L0130
  000431723246-01      M.P.          Well Care Medical Equipment, LLC         11/23/16    L0627
  000431723246-01      M.P.          Well Care Medical Equipment, LLC         11/23/16    T5001


                                                170                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page610
                                                                            215of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7329
                                             3134  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000431723246-01      M.P.          Well Care Medical Equipment, LLC          1/5/17     E0855
  000383218757-01      R.G.          Well Care Medical Equipment, LLC         9/26/15     E0190
  000383218757-01      R.G.          Well Care Medical Equipment, LLC         9/26/15     E0217
  000383218757-01      R.G.          Well Care Medical Equipment, LLC         9/26/15     E0272
  000383218757-01      R.G.          Well Care Medical Equipment, LLC         9/26/15     E0274
  000383218757-01      R.G.          Well Care Medical Equipment, LLC         9/26/15     L0627
  000383218757-01      R.G.          Well Care Medical Equipment, LLC         9/26/15     L1832
  000383218757-01      R.G.          Well Care Medical Equipment, LLC         9/26/15     L3671
  000383218757-01      R.G.          Well Care Medical Equipment, LLC         9/26/15     T5001
  000413760570-01      R.J.          Well Care Medical Equipment, LLC          7/8/16     E0190
  000413760570-01      R.J.          Well Care Medical Equipment, LLC          7/8/16     E0217
  000413760570-01      R.J.          Well Care Medical Equipment, LLC          7/8/16     E0272
  000413760570-01      R.J.          Well Care Medical Equipment, LLC          7/8/16     E0274
  000413760570-01      R.J.          Well Care Medical Equipment, LLC          7/8/16     L0174
  000413760570-01      R.J.          Well Care Medical Equipment, LLC          7/8/16     L0627
  000413760570-01      R.J.          Well Care Medical Equipment, LLC          7/8/16     L1832
  000413760570-01      R.J.          Well Care Medical Equipment, LLC          7/8/16     T5001
  000383218757-02      R.M.          Well Care Medical Equipment, LLC         9/26/15     E0190
  000383218757-02      R.M.          Well Care Medical Equipment, LLC         9/26/15     E0217
  000383218757-02      R.M.          Well Care Medical Equipment, LLC         9/26/15     E0272
  000383218757-02      R.M.          Well Care Medical Equipment, LLC         9/26/15     E0274
  000383218757-02      R.M.          Well Care Medical Equipment, LLC         9/26/15     L0627
  000383218757-02      R.M.          Well Care Medical Equipment, LLC         9/26/15     T5001
  000436726953-02      A.R.                     XVV, Inc.                     11/25/16   E0190 KX
  000436726953-02      A.R.                     XVV, Inc.                     11/25/16   E0199 KX
  000436726953-02      A.R.                     XVV, Inc.                     11/25/16   E0730 KX
  000436726953-02      A.R.                     XVV, Inc.                     11/25/16   E2601 KX
  000436726953-02      A.R.                     XVV, Inc.                     11/25/16   E2611 KX
  000436726953-02      A.R.                     XVV, Inc.                     11/25/16   E2612 KX
  000436726953-02      A.R.                     XVV, Inc.                     11/25/16   L0180 KX
  000436726953-02      A.R.                     XVV, Inc.                     11/25/16   L0631 KX
  000437601073-01      B.W.                     XVV, Inc.                     12/5/16     E2612
  000437601073-01      B.W.                     XVV, Inc.                     12/5/16     L0180
  000437601073-01      B.W.                     XVV, Inc.                     12/5/16     L0631
  000437601073-01      B.W.                     XVV, Inc.                      1/3/17    E0215 KX
  000437601073-01      B.W.                     XVV, Inc.                      1/3/17    E0730 KX
  000417885894-08      D.S.                     XVV, Inc.                     9/30/16     L0637
  000403939192-01      E.F.                     XVV, Inc.                     3/14/16    E2612 KX
  000403939192-01      E.F.                     XVV, Inc.                     3/14/16    L0180 KX
  000403939192-01      E.F.                     XVV, Inc.                     3/14/16    L0631 KX
  000403939192-01      E.F.                     XVV, Inc.                     4/13/16    E0215 KX
  000403939192-01      E.F.                     XVV, Inc.                     4/13/16    E0730 KX

                                                171                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page611
                                                                            216of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7330
                                             3135  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                          Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                  Code
                      Initials                                                Service
                                                                                           Used
  000427364096-05      G.P.                     XVV, Inc.                     9/15/16    E2612 KX
  000427364096-05      G.P.                     XVV, Inc.                     9/15/16    L0180 KX
  000427364096-05      G.P.                     XVV, Inc.                     9/15/16    L0631 KX
  000427364096-05      G.P.                     XVV, Inc.                     10/10/16   L0637 KX
  000427364096-05      G.P.                     XVV, Inc.                     10/10/16   E0855 KX
  000427364096-05      G.P.                     XVV, Inc.                     10/19/16   E0215 KX
  000427364096-05      G.P.                     XVV, Inc.                     10/19/16   E0730 KX
  000407491406-01      J.D.                     XVV, Inc.                      4/7/16     E0190
  000407491406-01      J.D.                     XVV, Inc.                      4/7/16     E0199
  000407491406-01      J.D.                     XVV, Inc.                      4/7/16     E0730
  000407491406-01      J.D.                     XVV, Inc.                      4/7/16     E2601
  000407491406-01      J.D.                     XVV, Inc.                      4/7/16     E2611
  000407491406-01      J.D.                     XVV, Inc.                      4/7/16     E2612
  000407491406-01      J.D.                     XVV, Inc.                      4/7/16     L0180
  000407491406-01      J.D.                     XVV, Inc.                      4/7/16     L0631
  000407491406-01      J.D.                     XVV, Inc.                      4/7/16     L1832
  000407491406-01      J.D.                     XVV, Inc.                      4/7/16     L3984
  000405596346-02      J.J.                     XVV, Inc.                     3/17/16    E2612 KX
  000405596346-02      J.J.                     XVV, Inc.                     3/17/16    L0180 KX
  000405596346-02      J.J.                     XVV, Inc.                     3/17/16    L0631 KX
  000405596346-02      J.J.                     XVV, Inc.                     4/18/16    E0215 KX
  000405596346-02      J.J.                     XVV, Inc.                     4/18/16    E0730 KX
  000401594148-11      K.S.                     XVV, Inc.                     2/29/16     E0190
  000401594148-11      K.S.                     XVV, Inc.                     2/29/16     E0199
  000401594148-11      K.S.                     XVV, Inc.                     2/29/16     E0215
  000401594148-11      K.S.                     XVV, Inc.                     2/29/16     E2612
  000401594148-11      K.S.                     XVV, Inc.                     2/29/16     L0631
  000401594148-11      K.S.                     XVV, Inc.                     2/29/16     L1832
  000401594148-11      K.S.                     XVV, Inc.                     3/23/16    E0855 KX
  000401594148-11      K.S.                     XVV, Inc.                     3/23/16    L0637 KX
  000401594148-11      K.S.                     XVV, Inc.                     3/23/16    L1845 KX
  000401594148-11      K.S.                     XVV, Inc.                     3/23/16     L3960
  000401594148-11      K.S.                     XVV, Inc.                     3/28/16    E0730 KX
  000408088037-03      M.B.                     XVV, Inc.                     2/22/16     E0190
  000408088037-03      M.B.                     XVV, Inc.                     2/22/16     E0199
  000408088037-03      M.B.                     XVV, Inc.                     2/22/16     E0215
  000408088037-03      M.B.                     XVV, Inc.                     2/22/16     E2612
  000408088037-03      M.B.                     XVV, Inc.                     2/22/16     L0180
  000408088037-03      M.B.                     XVV, Inc.                     2/22/16     L0631
  000408088037-03      M.B.                     XVV, Inc.                     2/22/16     L1832



                                                172                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page612
                                                                            217of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7331
                                             3136  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000408088037-03      M.B.                     XVV, Inc.                     3/25/16   L0637 KX
  000408088037-03      M.B.                     XVV, Inc.                     3/25/16    L3960
  000419602759-07      M.P.                     XVV, Inc.                     7/15/16   E2612 KX
  000419602759-07      M.P.                     XVV, Inc.                     7/15/16   L0180 KX
  000419602759-07      M.P.                     XVV, Inc.                     7/15/16   L0631 KX
  000419602759-07      M.P.                     XVV, Inc.                     8/15/16   E0215 KX
  000419602759-07      M.P.                     XVV, Inc.                     8/15/16   E0730 KX
  000419602759-07      M.P.                     XVV, Inc.                     8/18/16   E0855 KX
  000419602759-07      M.P.                     XVV, Inc.                     8/25/16    L0637
  000429959850-04      N.B.                     XVV, Inc.                     9/30/16   E0215 KX
  000429959850-04      N.B.                     XVV, Inc.                     9/30/16   E0730 KX
  000429959850-04      N.B.                     XVV, Inc.                     9/30/16   E2612 KX
  000429959850-04      N.B.                     XVV, Inc.                     9/30/16   L0180 KX
  000429959850-04      N.B.                     XVV, Inc.                     9/30/16   L0631 KX
  000421155839-02      S.A.                     XVV, Inc.                     7/25/16   E2612 KX
  000421155839-02      S.A.                     XVV, Inc.                     7/25/16   L0180 KX
  000421155839-02      S.A.                     XVV, Inc.                     7/25/16   L0631 KX
  000421155839-02      S.A.                     XVV, Inc.                     8/19/16   E0215 KX
  000421155839-02      S.A.                     XVV, Inc.                     8/19/16   E0730 KX
  000401594148-10      S.D.                     XVV, Inc.                     2/15/16    E0190
  000401594148-10      S.D.                     XVV, Inc.                     2/15/16    E0199
  000401594148-10      S.D.                     XVV, Inc.                     2/15/16    E0215
  000401594148-10      S.D.                     XVV, Inc.                     2/15/16    E2612
  000401594148-10      S.D.                     XVV, Inc.                     2/15/16    L0180
  000401594148-10      S.D.                     XVV, Inc.                     2/15/16    L0631
  000401594148-10      S.D.                     XVV, Inc.                     2/15/16    L1832
  000401594148-10      S.D.                     XVV, Inc.                     3/11/16   E0730 KX
  000401594148-10      S.D.                     XVV, Inc.                     3/11/16   E0855 KX
  000401594148-10      S.D.                     XVV, Inc.                     3/11/16    L1845
  000401594148-10      S.D.                     XVV, Inc.                     3/11/16   L0637 KX
  000401594148-02      S.S.                     XVV, Inc.                     2/12/16    E0190
  000401594148-02      S.S.                     XVV, Inc.                     2/12/16    E0199
  000401594148-02      S.S.                     XVV, Inc.                     2/12/16    E0215
  000401594148-02      S.S.                     XVV, Inc.                     2/12/16    E2612
  000401594148-02      S.S.                     XVV, Inc.                     2/12/16    L0631
  000401594148-02      S.S.                     XVV, Inc.                     2/12/16    L1832
  000401594148-02      S.S.                     XVV, Inc.                     2/12/16    L1971
  000401594148-02      S.S.                     XVV, Inc.                     2/12/16    L3984
  000401594148-02      S.S.                     XVV, Inc.                     3/11/16   E0730 KK
  000401594148-02      S.S.                     XVV, Inc.                     3/11/16   E0855 KX



                                                173                                         Exhibit 3
                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-2 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page613
                                                                            218of
                                                                                of1245 PageID#:
                                                                                  218 PageID  #:
                         Allstate Ins. Co., et al.
                                            7332
                                             3137  v. Avetisyan, et al.
Representative Sample of Paid Claims for Medical Equipment and/or Other Services Provided Based Upon
                 a Predetermined Course of Treatment Regardless of Medical Necessity

                                                                                         Billing
                     Claimant                                                 Date of
  Claim Number                                   Retailer                                 Code
                      Initials                                                Service
                                                                                          Used
  000401594148-02      S.S.                     XVV, Inc.                     3/11/16   L0637 KX
  000441679321-01      S.T.                     XVV, Inc.                     1/6/17    E2612 KX
  000441679321-01      S.T.                     XVV, Inc.                     1/6/17    L0180 KX
  000441679321-01      S.T.                     XVV, Inc.                     1/6/17    L0631 KX
  000441679321-01      S.T.                     XVV, Inc.                     2/1/17     E0215
  000441679321-01      S.T.                     XVV, Inc.                     2/1/17     E0730




                                                174                                         Exhibit 3
                                                                                           Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                             Document274-5
                                      157-3Filed 07/01/20
                                             Filed 05/09/18Page
                                                            Page614 of334
                                                                 1 of  1245 PageID
                                                                          PageID #:#:
                                      7333
                                       3138


    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                                          X
    ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY                )
    INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, ALLSTATE NEW           ) CIVIL ACTION
                                                                          ) No. 17­CV­04275
    JERSEY INSURANCE COMPANY, ALLSTATE NEW JERSEY PROPERTY AND
                                                                          ) (LDH) (RML)
    CASUALTY INSURANCE COMPANY, ALLSTATE PROPERTY AND CASUALTY            )
    INSURANCE COMPANY, AND NORTHBROOK INDEMNITY COMPANY,                  )
                                                                          )
                                 Plaintiffs,                              )
             -against-                                                    )
                                                                          )
    ARTUR AVETISYAN, ZINOVY AYZENBERG, DANIEL BATUROV, ALEXANDER          )
    BLANTZ, ALEXANDR CHERNYSHEV, LEVY DAVIDOV, TATYANA FEDEROV,           )
                                                                          )
    OLGA GINDINOVA, JANE GOMBERG, NAUM GOMBERG, ANNA GORBACHEVA,
                                                                          )
    LENNY KAGAN, ALBERT KHAIMOV, MURDAKHAY KHAIMOV, YEFIM                 )
    KLIKSHTEYN, ZLATISLAV KOMISARCHIK, ALEXANDRA MATLYUK, GREGORY         )
    MILLER, EDWARD MOLDOVANKSY, INESSA MUCHNIK, SERGE OGAN, IGOR          )
    SARNOV, BRUNO SKAPARS, ACE ORTHOPEDIC SERVICES, INC., ADVANCED        )
                                                                          )
    ORTHOPEDIC SOLUTIONS INC., ADVANCED PHARMACY, INC., ALMATCARE
                                                                          )
    MEDICAL SUPPLY INC., AOM MEDICAL SUPPLY, INC., AVA CUSTOM SUPPLY      )
    INC., BA2RO INC., DAILY MEDICAL EQUIPMENT DISTRIBUTION CENTER,        )
    INC., EAST 19 MEDICAL SUPPLY CORP., GERRITSEN MEDCARE INC., HELPFUL   )
    MEDICAL SUPPLY, CORP., LENEX SERVICES INC., LIDA’S MEDICAL SUPPLY     )
                                                                          )
    INC., LIFE EQUIPMENT INC., MED EQUIPMENTS SERVICE, INC., ORION
                                                                          )
    SUPPLIES INC., PROMPT MEDICAL SUPPLY INC., RIGHT CHOICE MEDICAL       )
    SUPPLY INC., SKAPARS HEALTH PRODUCTS INC., SMART CHOICE MEDICAL       )
    SUPPLY, INC., TOP Q INC., VOORHIES HEALTH CARE PRODUCTS, INC., WELL   )
    CARE MEDICAL EQUIPMENT LLC, XVV, INC., IGAL BLANTZ, GALA TRADING      )
                                                                          )
    INC., IG&NAT SERVICES, INC., JOHN DOES 1 THROUGH 20 AND ABC
                                                                          )
    CORPORATIONS 1 THROUGH 20,                                            )
                                                                          )
                                Defendants.                               )
                                                                          X



                              COMPENDIUM OF EXHIBITS
                                  VOLUME II of III
                                  (EXHIBITS 4 to 8)




                                MORRISON MAHONEY LLP
                               ATTORNEYS FOR PLAINTIFFS
                                120 BROADWAY, SUITE 1010
                               NEW YORK, NEW YORK 10271




                                                                                    Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                             Document274-5
                                      157-3Filed 07/01/20
                                             Filed 05/09/18Page
                                                            Page615 of334
                                                                 2 of  1245 PageID
                                                                          PageID #:#:
                                      7334
                                       3139




                             EXHIBIT 4


                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-3Filed    07/01/20
                                                        Filed 05/09/18Page  616
                                                                         Page    of334
                                                                              3 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7335
                                              3140  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                      Date of    Billing Code   Amount
   Claim Number                              Retailer
                      Initials                                     Service        Used       Pending
   000402416788-01     A.D.        Ace Orthopedic Services, Inc.    4/27/16      L0631        $806.64
   000395974835-03     A.I.        Ace Orthopedic Services, Inc.     2/8/16      E0855        $502.63
   000395974835-03     A.I.        Ace Orthopedic Services, Inc.     2/8/16      L0631        $844.13
   000395974835-03     A.I.        Ace Orthopedic Services, Inc.     2/8/16      L1832        $607.55
   000410526172-01     A.K.        Ace Orthopedic Services, Inc.    5/11/16      L0631        $806.64
   000405943853-02     A.O.        Ace Orthopedic Services, Inc.    4/14/16      L0631        $806.64
   000414835546-03     C.M.        Ace Orthopedic Services, Inc.    6/20/16      E0855        $502.63
   000412149320-04     D.B.        Ace Orthopedic Services, Inc.     6/8/16      L0631        $806.64
   000410571178-02     F.C.        Ace Orthopedic Services, Inc.    5/31/16      L0631        $806.64
   000404430019-03     J.L.        Ace Orthopedic Services, Inc.    4/21/16      E0855        $502.63
   000404430019-03     J.L.        Ace Orthopedic Services, Inc.    4/21/16      L0631        $806.64
   000404430019-03     J.L.        Ace Orthopedic Services, Inc.    4/21/16      L1832       $1,215.10
   000411441702-05     J.S.        Ace Orthopedic Services, Inc.     6/2/16      E0855        $502.63
   000412031411-12     M.G.        Ace Orthopedic Services, Inc.    7/15/16      E0855        $502.63
   000395974835-04     M.I.        Ace Orthopedic Services, Inc.     2/8/16      L0631        $844.13
   000414835546-01     M.M.        Ace Orthopedic Services, Inc.    6/22/16      L0631        $806.64
   000412766602-03     M.T.        Ace Orthopedic Services, Inc.    6/20/16      E0855        $502.63
   000412679938-02     N.A.        Ace Orthopedic Services, Inc.    6/14/16      L0631        $806.64
   000389714626-03     N.C.        Ace Orthopedic Services, Inc.   12/24/15      L0631        $806.64
   000398685107-02     N.K.        Ace Orthopedic Services, Inc.    4/13/16      E0855        $502.63
   000398685107-02     N.K.        Ace Orthopedic Services, Inc.    4/13/16      L0631        $806.64
   000398685107-02     N.K.        Ace Orthopedic Services, Inc.    4/13/16      L1832        $607.55
   000398685107-02     N.K.        Ace Orthopedic Services, Inc.    4/13/16      L1832        $607.55
   000392541025-01     O.G.        Ace Orthopedic Services, Inc.     2/2/16      E0855        $502.63
   000394030183-01     P.R.        Ace Orthopedic Services, Inc.    1/13/16      L0631        $844.13
   000394030183-01     P.R.        Ace Orthopedic Services, Inc.    1/13/16      E0855        $502.63
   000417404357-02     R.G.        Ace Orthopedic Services, Inc.     8/8/16      L1832        $607.55
   000411877913-06     S.D.        Ace Orthopedic Services, Inc.    7/18/16      E0855        $502.63
   000395974835-01      S.I.       Ace Orthopedic Services, Inc.     2/8/16      E0855        $502.63
   000395974835-01      S.I.       Ace Orthopedic Services, Inc.     2/8/16      L0631        $844.13
   000412766602-02     S.T.        Ace Orthopedic Services, Inc.    6/22/16      E0855        $502.63
   000412766602-02     S.T.        Ace Orthopedic Services, Inc.    6/22/16      L0631        $806.64
   000397684846-01     V.C.        Ace Orthopedic Services, Inc.    4/14/16      L0631        $806.64
   000435949599-01     Y.Q.        Ace Orthopedic Services, Inc.   12/27/16      E0855        $502.63
   000435949599-01     Y.Q.        Ace Orthopedic Services, Inc.   12/27/16      L0631        $806.64
                                  Advanced Orthopedic Solutions,
   000410017206-01      C.K.                  Inc.                 6/22/16       E0855       $502.63
                                  Advanced Orthopedic Solutions,
   000410017206-01      C.K.                  Inc.                 6/22/16       L0632       $1,150.00
                                  Advanced Orthopedic Solutions,
   000433819406-02      C.M.                  Inc.                  1/2/17       L1844       $1,107.70
                                  Advanced Orthopedic Solutions,
   000435002761-02      G.H.                  Inc.                 1/25/17       L0632       $1,150.00
                                  Advanced Orthopedic Solutions,
   000435002761-02      G.H.                  Inc.                 1/25/17       L3671       $690.23
                                  Advanced Orthopedic Solutions,
   000415000231-01      L.K.                  Inc.                 6/29/16       L0632       $1,150.00
                                  Advanced Orthopedic Solutions,
   000415000231-01      L.K.                  Inc.                 6/29/16       L1844       $1,107.70
                                  Advanced Orthopedic Solutions,
   000437014236-02     M.N.                   Inc.                 1/12/17       L0632       $1,150.00



                                                        1                                       Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-3Filed    07/01/20
                                                        Filed 05/09/18Page  617
                                                                         Page    of334
                                                                              4 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7336
                                              3141  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                      Date of    Billing Code   Amount
   Claim Number                              Retailer
                      Initials                                     Service        Used       Pending
   000431633007-09     A.B.          Advanced Pharmacy, Inc.       12/10/16      E0855        $502.63
   000431633007-09     A.B.          Advanced Pharmacy, Inc.        1/20/17      L0637        $844.13
   000425729076-01     B.M.          Advanced Pharmacy, Inc.        9/14/16   50488-1001-1   $1,278.00
   000416708337-01     B.S.          Advanced Pharmacy, Inc.        7/26/16      E0855        $502.63
   000417031267-01     B.S.          Advanced Pharmacy, Inc.        6/30/16   50488-1001-1   $1,278.00
   000417031267-01     B.S.          Advanced Pharmacy, Inc.        8/11/16   69499-011-15    $735.00
   000417031267-01     B.S.          Advanced Pharmacy, Inc.        9/18/16   50488-1001-1   $1,278.00
   000417031267-01     B.S.          Advanced Pharmacy, Inc.        11/4/16   69499-011-15    $735.00
   000427222138-01     C.B.          Advanced Pharmacy, Inc.       10/24/16      E0855        $502.63
   000427222138-01     C.B.          Advanced Pharmacy, Inc.       10/24/16      L0631        $806.64
   000419775647-01     E.F.          Advanced Pharmacy, Inc.         9/6/16      L0637        $844.13
   000424525822-04     E.H.          Advanced Pharmacy, Inc.        9/13/16      E0855        $502.63
   000424677417-02     E.S.          Advanced Pharmacy, Inc.        9/22/16      L0631        $806.64
   000432992287-01     F.K.          Advanced Pharmacy, Inc.       12/14/16      E0855        $502.63
   000415136746-02     K.M.          Advanced Pharmacy, Inc.        7/14/16      L0637        $844.13
   000419275862-02     K.M.          Advanced Pharmacy, Inc.        7/14/16      L0637        $844.13
   000419275862-02     K.M.          Advanced Pharmacy, Inc.        7/14/16      L0637        $844.13
   000425156080-02     M.B.          Advanced Pharmacy, Inc.       10/19/16      L0637        $844.13
   000423718758-03     M.M.          Advanced Pharmacy, Inc.       10/21/16      L0637        $844.13
   000417465200-01     D.G.          Advanced Pharmacy, Inc.        8/22/16   69499-011-15   $1,470.00
   000422002691-01     R.B.          Advanced Pharmacy, Inc.         9/2/16      E0855        $502.63
   000422002691-01     R.B.          Advanced Pharmacy, Inc.         9/2/16      L0637        $844.13
   000425156080-01     R.B.          Advanced Pharmacy, Inc.        12/7/16      L0637        $844.13
   000429170384-03      S.I.         Advanced Pharmacy, Inc.         1/3/17      L0637        $844.13
   000406651851-02     S.S.          Advanced Pharmacy, Inc.        5/30/16   50488-1001-1   $1,278.00
   000406651851-02     S.S.          Advanced Pharmacy, Inc.        7/19/16   50488-1001-1   $1,278.00
   000406651851-02     S.S.          Advanced Pharmacy, Inc.        8/18/16   50488-1001-1   $1,278.00
   000420356180-01     S.S.          Advanced Pharmacy, Inc.        9/22/16      E0855        $502.63
   000420356180-01     S.S.          Advanced Pharmacy, Inc.        9/22/16      L0631        $806.64
   000433767894-02     S.S.          Advanced Pharmacy, Inc.        12/2/16   69499-011-15   $1,470.00
   000419146535-01     V.B.          Advanced Pharmacy, Inc.        7/18/16   50488-1001-1   $1,278.00
   000419146535-01     V.B.          Advanced Pharmacy, Inc.        8/19/16   50488-1001-1   $1,278.00
   000419146535-01     V.B.          Advanced Pharmacy, Inc.         9/6/16      E0855        $502.63
   000419146535-01     V.B.          Advanced Pharmacy, Inc.        10/5/16   50488-1001-1   $1,278.00
   000431296564-02     V.H.          Advanced Pharmacy, Inc.       10/24/16   50488-1001-1   $1,278.00
   000424780930-01     W.O.          Advanced Pharmacy, Inc.        9/26/16      E0855        $502.63
   000424780930-01     W.O.          Advanced Pharmacy, Inc.        9/26/16      L0631        $806.64
   000432429652-01     A.C.        Almatcare Medical Supply Inc.   10/19/16      E0190        $22.04
   000432429652-01     A.C.        Almatcare Medical Supply Inc.   10/19/16      E0199        $19.48
   000432429652-01     A.C.        Almatcare Medical Supply Inc.   10/19/16      E1399        $320.35
   000432429652-01     A.C.        Almatcare Medical Supply Inc.   10/19/16      L0180        $233.00
   000432429652-01     A.C.        Almatcare Medical Supply Inc.   10/19/16      L0627        $322.98
   000432429652-04     A.M.        Almatcare Medical Supply Inc.   10/19/16      E0190        $22.04
   000432429652-04     A.M.        Almatcare Medical Supply Inc.   10/19/16      E0199        $19.48
   000432429652-04     A.M.        Almatcare Medical Supply Inc.   10/19/16      E1399        $309.89
   000432429652-04     A.M.        Almatcare Medical Supply Inc.   10/19/16      L0180        $233.00
   000432429652-04     A.M.        Almatcare Medical Supply Inc.   10/19/16      L0627        $322.98
   000406364943-03     A.N.        Almatcare Medical Supply Inc.    3/29/16      E0217        $422.00
   000406364943-03     A.N.        Almatcare Medical Supply Inc.    3/29/16      E1399        $405.58
   000406364943-03     A.N.        Almatcare Medical Supply Inc.    3/29/16      E0199        $19.48
   000406364943-03     A.N.        Almatcare Medical Supply Inc.    3/29/16      E0217        $844.00



                                                        2                                       Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-3Filed    07/01/20
                                                        Filed 05/09/18Page  618
                                                                         Page    of334
                                                                              5 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7337
                                              3142  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                      Date of    Billing Code   Amount
   Claim Number                              Retailer
                      Initials                                     Service        Used       Pending
   000406364943-03      A.N.       Almatcare Medical Supply Inc.    3/29/16      E1399       $791.68
   000435110911-02      A.R.       Almatcare Medical Supply Inc.   11/14/16      E0199       $19.48
   000435110911-02      A.R.       Almatcare Medical Supply Inc.   11/14/16      E1399       $439.42
   000435110911-02      A.R.       Almatcare Medical Supply Inc.   11/14/16      L0627       $322.98
   000408669091-02      B.C.       Almatcare Medical Supply Inc.    5/24/16      E0855       $502.63
   000408669091-02      B.C.       Almatcare Medical Supply Inc.    5/24/16      L0637       $844.13
   000427364096-01      B.F.       Almatcare Medical Supply Inc.    9/20/16      E0199       $19.48
   000427364096-01      B.F.       Almatcare Medical Supply Inc.    9/20/16      E0217       $422.00
   000427364096-01      B.F.       Almatcare Medical Supply Inc.    9/20/16      E1399       $386.10
   000427364096-01      B.F.       Almatcare Medical Supply Inc.    11/2/16      L3652       $690.00
   000427364096-01      B.F.       Almatcare Medical Supply Inc.    11/2/16      L3999        $0.00
   000427252408-01      B.J.       Almatcare Medical Supply Inc.     9/7/16      E0199       $19.48
   000427252408-01      B.J.       Almatcare Medical Supply Inc.     9/7/16      E0217       $422.00
   000427252408-01      B.J.       Almatcare Medical Supply Inc.     9/7/16      E1399       $386.10
   000427252408-01      B.J.       Almatcare Medical Supply Inc.    9/28/16      L3652       $690.00
   000427252408-01      B.J.       Almatcare Medical Supply Inc.    9/28/16      L3999        $0.00
   000435680590-01      C.C.       Almatcare Medical Supply Inc.    11/9/16      E0199       $19.48
   000435680590-01      C.C.       Almatcare Medical Supply Inc.    11/9/16      E0217       $422.00
   000435680590-01      C.C.       Almatcare Medical Supply Inc.    11/9/16      E1399       $587.23
   000422167353-02      C.G.       Almatcare Medical Supply Inc.    8/18/16      E0190       $22.04
   000422167353-02      C.G.       Almatcare Medical Supply Inc.    8/18/16      E0199       $19.48
   000422167353-02      C.G.       Almatcare Medical Supply Inc.    8/18/16      E1399       $240.93
   000422167353-02      C.G.       Almatcare Medical Supply Inc.    8/18/16      L0180       $233.00
   000405596346-01      C.J.       Almatcare Medical Supply Inc.    3/22/16      E0217       $844.00
   000405596346-01      C.J.       Almatcare Medical Supply Inc.    3/22/16      E1399       $811.16
   000405596346-01      C.J.       Almatcare Medical Supply Inc.    4/27/16      L0637       $844.13
   000430331637-03      D.H.       Almatcare Medical Supply Inc.    11/2/16      L0627       $322.98
   000430331637-03      D.H.       Almatcare Medical Supply Inc.    11/2/16      E0190       $22.04
   000430331637-03      D.H.       Almatcare Medical Supply Inc.    11/2/16      E0199       $19.48
   000430331637-03      D.H.       Almatcare Medical Supply Inc.    11/2/16      E1399       $489.10
   000430331637-03      D.H.       Almatcare Medical Supply Inc.    11/2/16      L0180       $233.00
   000410761159-02      D.J.       Almatcare Medical Supply Inc.    5/11/16      E0190       $22.04
   000410761159-02      D.J.       Almatcare Medical Supply Inc.    5/11/16      E0199       $19.48
   000410761159-02      D.J.       Almatcare Medical Supply Inc.    5/11/16      E0217       $422.00
   000410761159-02      D.J.       Almatcare Medical Supply Inc.    5/11/16      E1399       $67.50
   000410761159-02      D.J.       Almatcare Medical Supply Inc.    5/11/16      L0180       $233.00
   000410761159-02      D.J.       Almatcare Medical Supply Inc.    5/11/16      L0627       $322.98
   000412031411-02      D.P.       Almatcare Medical Supply Inc.     6/1/16      E0190       $22.04
   000412031411-02      D.P.       Almatcare Medical Supply Inc.     6/1/16      E1399       $86.98
   000412031411-02      D.P.       Almatcare Medical Supply Inc.     6/1/16      L0627       $322.98
   000412031411-02      D.P.       Almatcare Medical Supply Inc.     6/1/16      L3670       $111.07
   000432976728-03      D.P.       Almatcare Medical Supply Inc.    11/7/16      E0190       $22.04
   000432976728-03      D.P.       Almatcare Medical Supply Inc.    11/7/16      E0199       $19.48
   000432976728-03      D.P.       Almatcare Medical Supply Inc.    11/7/16      E1399       $240.93
   000432976728-03      D.P.       Almatcare Medical Supply Inc.    11/7/16      L0180       $233.00
   000432976728-03      D.P.       Almatcare Medical Supply Inc.    11/7/16      L0627       $322.98
   000438917809-03      D.P.       Almatcare Medical Supply Inc.   12/20/16      E0190       $22.04
   000438917809-03      D.P.       Almatcare Medical Supply Inc.   12/20/16      E0199       $19.48
   000438917809-03      D.P.       Almatcare Medical Supply Inc.   12/20/16      E0217       $422.00
   000438917809-03      D.P.       Almatcare Medical Supply Inc.   12/20/16      E1399       $146.92
   000438917809-03      D.P.       Almatcare Medical Supply Inc.   12/20/16      L0180       $233.00



                                                        3                                       Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-3Filed    07/01/20
                                                        Filed 05/09/18Page  619
                                                                         Page    of334
                                                                              6 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7338
                                              3143  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                      Date of    Billing Code   Amount
   Claim Number                              Retailer
                      Initials                                     Service        Used       Pending
   000438917809-03     D.P.        Almatcare Medical Supply Inc.   12/20/16      L0627        $322.98
   000438917809-03     D.P.        Almatcare Medical Supply Inc.    1/12/17      E1399       $1,067.21
   000417885894-08     D.S.        Almatcare Medical Supply Inc.    10/5/16      L3652        $690.00
   000417885894-08     D.S.        Almatcare Medical Supply Inc.    10/5/16      L3999         $0.00
   000403939192-01     E.F.        Almatcare Medical Supply Inc.     3/8/16      E0217        $422.00
   000403939192-01     E.F.        Almatcare Medical Supply Inc.     3/8/16      E1399        $405.58
   000403939192-01     E.F.        Almatcare Medical Supply Inc.    4/20/16      L0637        $844.13
   000403939192-01     E.F.        Almatcare Medical Supply Inc.    4/27/16      E0855        $502.63
   000403939192-01     E.F.        Almatcare Medical Supply Inc.    5/17/16      L1832        $607.55
   000428529093-06     E.F.        Almatcare Medical Supply Inc.    9/29/16      E1399        $655.00
   000437396558-01     G.B.        Almatcare Medical Supply Inc.   11/10/16      E0199        $19.48
   000437396558-01     G.B.        Almatcare Medical Supply Inc.   11/10/16      E1399        $439.42
   000437396558-01     G.B.        Almatcare Medical Supply Inc.   11/10/16      L0627        $322.98
   000427364096-05     G.P.        Almatcare Medical Supply Inc.    9/20/16      E0199        $19.48
   000427364096-05     G.P.        Almatcare Medical Supply Inc.    9/20/16      E0217        $422.00
   000427364096-05     G.P.        Almatcare Medical Supply Inc.    9/20/16      E1399        $386.10
   000428529093-09     H.F.        Almatcare Medical Supply Inc.    9/13/16      E1399        $655.00
   000403135411-01     J.H.        Almatcare Medical Supply Inc.     3/1/16      E0217        $422.00
   000403135411-01     J.H.        Almatcare Medical Supply Inc.     3/1/16      E1399        $405.58
   000403135411-01     J.H.        Almatcare Medical Supply Inc.    4/26/16      E0855        $502.63
   000405596346-02     J.J.        Almatcare Medical Supply Inc.    3/22/16      E0217        $422.00
   000405596346-02     J.J.        Almatcare Medical Supply Inc.    3/22/16      E1399        $405.58
   000438587776-06     J.T.        Almatcare Medical Supply Inc.   12/22/16      E0199        $19.48
   000438587776-06     J.T.        Almatcare Medical Supply Inc.   12/22/16      E0217        $422.00
   000438587776-06     J.T.        Almatcare Medical Supply Inc.   12/22/16      E1399        $146.92
   000438587776-06     J.T.        Almatcare Medical Supply Inc.   12/22/16      L0627        $322.98
   000420217969-02     J.Y.        Almatcare Medical Supply Inc.    7/12/16      E0199        $19.48
   000420217969-02     J.Y.        Almatcare Medical Supply Inc.    7/12/16      E0217        $422.00
   000420217969-02     J.Y.        Almatcare Medical Supply Inc.    7/12/16      E1399        $386.10
   000429959850-02     K.B.        Almatcare Medical Supply Inc.    10/5/16      E0199        $19.48
   000429959850-02     K.B.        Almatcare Medical Supply Inc.    10/5/16      E0217        $422.00
   000429959850-02     K.B.        Almatcare Medical Supply Inc.    10/5/16      E1399        $386.10
   000429959850-02     K.B.        Almatcare Medical Supply Inc.    11/1/16      L1832        $607.55
   000406364943-02     L.G.        Almatcare Medical Supply Inc.    3/29/16      E0217        $422.00
   000406364943-02     L.G.        Almatcare Medical Supply Inc.    3/29/16      E1399        $405.58
   000407028307-02     L.H.        Almatcare Medical Supply Inc.     6/3/16      E0855        $502.63
   000428292247-01     L.T.        Almatcare Medical Supply Inc.    9/21/16      E1399        $655.00
   000428529093-07     M.F.        Almatcare Medical Supply Inc.    9/13/16      E1399        $655.00
   000412031411-12     M.G.        Almatcare Medical Supply Inc.     6/1/16      E1399        $86.98
   000412031411-12     M.G.        Almatcare Medical Supply Inc.     6/1/16      L0180        $233.00
   000412031411-12     M.G.        Almatcare Medical Supply Inc.     6/1/16      L0627        $322.98
   000412031411-12     M.G.        Almatcare Medical Supply Inc.     6/1/16      L1820        $110.00
   000412031411-12     M.G.        Almatcare Medical Supply Inc.     6/1/16      L3670        $111.07
   000429959850-04     N.B.        Almatcare Medical Supply Inc.    10/5/16      E0199        $19.48
   000429959850-04     N.B.        Almatcare Medical Supply Inc.    10/5/16      E0217        $422.00
   000429959850-04     N.B.        Almatcare Medical Supply Inc.    10/5/16      E1399        $386.10
   000404791584-02     N.C.        Almatcare Medical Supply Inc.    3/11/16      E0217        $422.00
   000404791584-02     N.C.        Almatcare Medical Supply Inc.    3/11/16      E1399        $405.58
   000404791584-02     N.C.        Almatcare Medical Supply Inc.     6/9/16      E0855        $502.63
   000416990109-01     N.C.        Almatcare Medical Supply Inc.    6/22/16      E0199        $19.48
   000416990109-01     N.C.        Almatcare Medical Supply Inc.    6/22/16      E0217        $422.00



                                                        4                                       Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-3Filed    07/01/20
                                                        Filed 05/09/18Page  620
                                                                         Page    of334
                                                                              7 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7339
                                              3144  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                      Date of    Billing Code   Amount
   Claim Number                              Retailer
                      Initials                                     Service        Used       Pending
   000416990109-01      N.C.       Almatcare Medical Supply Inc.    6/22/16      E1399        $386.10
   000392541025-01      O.G.       Almatcare Medical Supply Inc.    2/12/16      E0190        $22.04
   000392541025-01      O.G.       Almatcare Medical Supply Inc.    2/12/16      E1399        $260.41
   000392541025-01      O.G.       Almatcare Medical Supply Inc.    2/12/16      L0627        $322.98
   000392541025-01      O.G.       Almatcare Medical Supply Inc.    2/19/16      E1399        $481.57
   000410240899-01      P.B.       Almatcare Medical Supply Inc.    4/26/16      E0217        $422.00
   000410240899-01      P.B.       Almatcare Medical Supply Inc.    4/26/16      E1399        $405.58
   000429578980-02      P.G.       Almatcare Medical Supply Inc.   10/19/16      E0190        $22.04
   000429578980-02      P.G.       Almatcare Medical Supply Inc.   10/19/16      E0199        $19.48
   000429578980-02      P.G.       Almatcare Medical Supply Inc.   10/19/16      E1399        $240.93
   000429578980-02      P.G.       Almatcare Medical Supply Inc.   10/19/16      L0180        $233.00
   000427573753-01      R.A.       Almatcare Medical Supply Inc.    9/27/16      E1399        $655.00
   000427573753-01      R.A.       Almatcare Medical Supply Inc.   10/24/16      E0190        $22.04
   000427573753-01      R.A.       Almatcare Medical Supply Inc.   10/24/16      E0199        $19.48
   000427573753-01      R.A.       Almatcare Medical Supply Inc.   10/24/16      E0217        $422.00
   000427573753-01      R.A.       Almatcare Medical Supply Inc.   10/24/16      E1399        $146.92
   000427573753-01      R.A.       Almatcare Medical Supply Inc.   10/24/16      L0627        $322.98
   000432866317-02      R.M.       Almatcare Medical Supply Inc.   10/26/16      E0199        $41.52
   000432866317-02      R.M.       Almatcare Medical Supply Inc.   10/26/16      E0217        $422.00
   000432866317-02      R.M.       Almatcare Medical Supply Inc.   10/26/16      E1399        $146.92
   000432866317-02      R.M.       Almatcare Medical Supply Inc.   10/26/16      L0627        $322.98
   000432866317-02      R.M.       Almatcare Medical Supply Inc.   10/26/16      E1399       $1,067.21
   000421155839-02      S.A.       Almatcare Medical Supply Inc.    7/28/16      E0199        $19.48
   000421155839-02      S.A.       Almatcare Medical Supply Inc.    7/28/16      E0217        $422.00
   000421155839-02      S.A.       Almatcare Medical Supply Inc.    7/28/16      E1399        $386.10
   000410240899-03      S.B.       Almatcare Medical Supply Inc.    4/27/16      E0217        $422.00
   000410240899-03      S.B.       Almatcare Medical Supply Inc.    4/27/16      E1399        $405.58
   000410240899-03      S.B.       Almatcare Medical Supply Inc.    5/31/16      E0855        $502.63
   000419605521-01      S.D.       Almatcare Medical Supply Inc.    7/20/16      E0199        $19.48
   000419605521-01      S.D.       Almatcare Medical Supply Inc.    7/20/16      E0217        $422.00
   000419605521-01      S.D.       Almatcare Medical Supply Inc.    7/20/16      E1399        $386.10
   000416082188-01      S.P.       Almatcare Medical Supply Inc.    7/20/16      E1399        $655.00
   000416082188-01      S.P.       Almatcare Medical Supply Inc.    8/17/16      E0855        $502.63
   000416082188-01      S.P.       Almatcare Medical Supply Inc.    8/17/16      L0627        $322.98
   000406364943-01      S.S.       Almatcare Medical Supply Inc.    3/29/16      E0217        $422.00
   000406364943-01      S.S.       Almatcare Medical Supply Inc.    3/29/16      E1399        $405.58
   000406364943-01      S.S.       Almatcare Medical Supply Inc.    3/29/16      E0199        $19.48
   000406364943-01      S.S.       Almatcare Medical Supply Inc.    3/29/16      E0217        $844.00
   000406364943-01      S.S.       Almatcare Medical Supply Inc.    3/29/16      E1399        $791.68
   000444284475-01      T.D.       Almatcare Medical Supply Inc.    2/14/17      E0217        $422.00
   000444284475-01      T.D.       Almatcare Medical Supply Inc.    2/14/17      E1399        $146.92
   000412439416-01      T.G.       Almatcare Medical Supply Inc.     6/1/16      E0190        $22.04
   000412439416-01      T.G.       Almatcare Medical Supply Inc.     6/1/16      E1399        $339.83
   000412439416-01      T.G.       Almatcare Medical Supply Inc.     6/1/16      L0180        $233.00
   000412439416-01      T.G.       Almatcare Medical Supply Inc.     6/1/16      L0627        $322.98
   000407256980-02      V.B.       Almatcare Medical Supply Inc.     4/6/16      E0217        $422.00
   000407256980-02      V.B.       Almatcare Medical Supply Inc.     4/6/16      E1399        $405.58
   000404956708-01      V.P.       Almatcare Medical Supply Inc.    3/18/16      E0217        $422.00
   000404956708-01      V.P.       Almatcare Medical Supply Inc.    3/18/16      E1399        $405.58
   000334348869-03      A.J.        AOM Medical Supply, Inc.         8/7/14      L3674        $896.92
   000334348869-03      A.J.        AOM Medical Supply, Inc.         9/9/14      L0631        $806.64



                                                        5                                       Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-3Filed    07/01/20
                                                        Filed 05/09/18Page  621
                                                                         Page    of334
                                                                              8 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7340
                                              3145  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000334348869-03     A.J.         AOM Medical Supply, Inc.      9/22/14       E0855         $502.63
   000338915085-02     G.W.         AOM Medical Supply, Inc.       9/8/14       L0631         $806.64
   000338915085-02     G.W.         AOM Medical Supply, Inc.      9/12/14       E0855         $502.63
   000338915085-02     G.W.         AOM Medical Supply, Inc.      9/12/14       L1832         $549.18
   000323582189-03     J.M.         AOM Medical Supply, Inc.      5/27/14       E0855         $502.63
   000323582189-03     J.M.         AOM Medical Supply, Inc.      6/10/14       L0631         $806.64
   000323582189-03     J.M.         AOM Medical Supply, Inc.       8/7/14       L3674         $896.92
   000323637330-02     J.M.         AOM Medical Supply, Inc.      5/14/14       L3674         $896.92
   000323637330-02     J.M.         AOM Medical Supply, Inc.      6/25/14       L1832         $549.18
   000323637330-02     J.M.         AOM Medical Supply, Inc.      5/26/14       E0855         $502.63
   000323637330-02     J.M.         AOM Medical Supply, Inc.      5/28/14       L0631         $806.64
   000323637330-02     J.M.         AOM Medical Supply, Inc.      6/25/14       L1832         $549.18
   000323637330-02     J.M.         AOM Medical Supply, Inc.      5/26/14       E0855         $502.63
   000323637330-02     J.M.         AOM Medical Supply, Inc.      5/28/14       L0631         $806.64
   000324614858-02     J.M.         AOM Medical Supply, Inc.      5/26/14       E0855         $502.63
   000324614858-02     J.M.         AOM Medical Supply, Inc.      5/28/14       L0631         $806.64
   000324614858-02     J.M.         AOM Medical Supply, Inc.      7/24/14       E0855         $502.63
   000324614858-02     J.M.         AOM Medical Supply, Inc.      7/24/14       L0631         $806.64
   000336719711-01     J.N.         AOM Medical Supply, Inc.       9/9/14       L3674         $896.92
   000324899193-02     K.A.         AOM Medical Supply, Inc.      8/30/14       E0855         $502.63
   000332848597-01     K.J.         AOM Medical Supply, Inc.       9/3/14       L3674         $896.92
   000332848597-01     K.J.         AOM Medical Supply, Inc.      9/10/14       L0631         $806.64
   000329539430-02     K.M.         AOM Medical Supply, Inc.      6/19/14       E0190         $22.04
   000329539430-02     K.M.         AOM Medical Supply, Inc.      6/19/14       E0272         $97.50
   000329539430-02     K.M.         AOM Medical Supply, Inc.      6/19/14       E0274         $101.85
   000329539430-02     K.M.         AOM Medical Supply, Inc.      6/19/14       E2619         $51.32
   000329539430-02     K.M.         AOM Medical Supply, Inc.      6/19/14       L0172         $75.00
   000329539430-02     K.M.         AOM Medical Supply, Inc.      6/19/14       L0454         $145.50
   000329539430-02     K.M.         AOM Medical Supply, Inc.      6/19/14       L0629         $175.00
   000329539430-02     K.M.         AOM Medical Supply, Inc.      6/19/14       T5001         $189.00
   000324606623-02     L.C.         AOM Medical Supply, Inc.      6/20/14       E0855         $502.63
   000324606623-02     L.C.         AOM Medical Supply, Inc.      6/20/14       L0631         $806.64
   000329252571-01     P.F.         AOM Medical Supply, Inc.      7/21/14       L1832         $549.18
   000329252571-01     P.F.         AOM Medical Supply, Inc.      7/31/14       E0855         $502.63
   000329252571-01     P.F.         AOM Medical Supply, Inc.      8/14/14       L0631         $806.64
   000330623786-07     P.L.         AOM Medical Supply, Inc.      7/10/14       E0855         $502.63
   000330623786-07     P.L.         AOM Medical Supply, Inc.      7/17/14       L0631         $806.64
   000329507956-04     S.R.         AOM Medical Supply, Inc.      7/24/14       E0855         $502.63
   000334348869-02     S.R.         AOM Medical Supply, Inc.      8/13/14       L3674         $896.92
   000334348869-02     S.R.         AOM Medical Supply, Inc.       9/9/14       E0855         $502.63
   000334348869-02     S.R.         AOM Medical Supply, Inc.      9/24/14       L0631         $806.64
   000329028948-02     W.P.         AOM Medical Supply, Inc.      7/23/14       L0631         $806.64
   000329028948-02     W.P.         AOM Medical Supply, Inc.       7/9/14       L1832         $549.18
   000333048197-02     Y.M.         AOM Medical Supply, Inc.      8/20/14       L0631         $806.64
   000333048197-02     Y.M.         AOM Medical Supply, Inc.      8/26/14       E0855         $502.63
   000329654395-01     Z.A.         AOM Medical Supply, Inc.       9/3/14       L0631         $806.64
   000409116084-02     C.A.         AVA Custom Supply, Inc.        6/7/16       L0632        $1,150.00
   000409116084-02     C.A.         AVA Custom Supply, Inc.        6/7/16       L3670         $251.34
   000399685162-02     C.E.         AVA Custom Supply, Inc.       3/22/16       L0632        $1,150.00
   000403357098-01     E.W.         AVA Custom Supply, Inc.       4/19/16       99993         $638.00
   000403357098-01     E.W.         AVA Custom Supply, Inc.       4/19/16       L0632        $2,300.00



                                                       6                                        Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-3Filed    07/01/20
                                                        Filed 05/09/18Page  622
                                                                         Page    of334
                                                                              9 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7341
                                              3146  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000435415450-04      J.H.         AVA Custom Supply, Inc.        2/6/17      E0849         $371.70
   000435415450-04      J.H.         AVA Custom Supply, Inc.       2/22/17      E0849         $371.70
   000423223775-02      J.L.         AVA Custom Supply, Inc.       8/25/16      E0190         $22.04
   000423223775-02      J.L.         AVA Custom Supply, Inc.       8/25/16      E0272         $155.52
   000423223775-02      J.L.         AVA Custom Supply, Inc.       8/25/16      E2602         $107.95
   000423223775-02      J.L.         AVA Custom Supply, Inc.       8/25/16      L0627         $322.98
   000423223775-02      J.L.         AVA Custom Supply, Inc.       8/25/16      L1820         $110.00
   000423223775-02      J.L.         AVA Custom Supply, Inc.      12/12/16      E0849         $371.70
   000423223775-02      J.L.         AVA Custom Supply, Inc.      12/12/16      E1300         $495.00
   000423223775-02      J.L.         AVA Custom Supply, Inc.       1/19/17      L3915         $407.17
   000438048076-02      J.T.         AVA Custom Supply, Inc.      12/14/16      A4649         $55.29
   000438048076-02      J.T.         AVA Custom Supply, Inc.      12/14/16      E0190         $22.04
   000438048076-02      J.T.         AVA Custom Supply, Inc.      12/14/16      E0272         $155.52
   000438048076-02      J.T.         AVA Custom Supply, Inc.      12/14/16      E1399         $164.00
   000438048076-02      J.T.         AVA Custom Supply, Inc.      12/14/16      E2602         $107.95
   000438048076-02      J.T.         AVA Custom Supply, Inc.      12/14/16      L0627         $322.98
   000438048076-02      J.T.         AVA Custom Supply, Inc.       1/20/17      A9900         $186.00
   000438048076-02      J.T.         AVA Custom Supply, Inc.       1/20/17      E0205         $156.00
   000438048076-02      J.T.         AVA Custom Supply, Inc.       1/20/17      E0731         $318.34
   000438048076-02      J.T.         AVA Custom Supply, Inc.        2/2/17      L0632        $1,150.00
   000438048076-02      J.T.         AVA Custom Supply, Inc.        2/2/17      L3670         $251.34
   000435415450-01      K.M.         AVA Custom Supply, Inc.       1/23/17      L1844        $1,107.70
   000435415450-01      K.M.         AVA Custom Supply, Inc.        2/8/17      E0849         $371.70
   000435415450-01      K.M.         AVA Custom Supply, Inc.        2/2/17      E0855         $502.63
   000435415450-01      K.M.         AVA Custom Supply, Inc.        2/8/17      L0632        $1,150.00
   000403635030-02      M.C.         AVA Custom Supply, Inc.       4/14/16      L1844        $2,215.40
   000403635030-02      M.C.         AVA Custom Supply, Inc.       4/29/16      L0632        $1,150.00
   000403635030-02      M.C.         AVA Custom Supply, Inc.        7/8/16      E0849         $371.70
   000403635030-02      M.C.         AVA Custom Supply, Inc.        7/8/16      E1300         $495.00
   000433164233-06      M.L.         AVA Custom Supply, Inc.       11/2/16      E0190         $22.04
   000433164233-06      M.L.         AVA Custom Supply, Inc.       11/2/16      E2602         $107.95
   000433164233-06      M.L.         AVA Custom Supply, Inc.       11/2/16      L0627         $322.98
   000433164233-06      M.L.         AVA Custom Supply, Inc.       11/2/16      L1820         $110.00
   000433164233-06      M.L.         AVA Custom Supply, Inc.       11/2/16      L3675         $141.14
   000433164233-06      M.L.         AVA Custom Supply, Inc.      11/28/16      L0632        $1,150.00
   000433164233-06      M.L.         AVA Custom Supply, Inc.      11/28/16      L3670         $251.34
   000395362718-02      P.L.         AVA Custom Supply, Inc.       3/24/16      L0632        $1,150.00
   000433164233-01      P.P.         AVA Custom Supply, Inc.       11/3/16      A4649         $55.29
   000433164233-01      P.P.         AVA Custom Supply, Inc.       11/3/16      E0190         $22.04
   000433164233-01      P.P.         AVA Custom Supply, Inc.       11/3/16      E0272         $155.52
   000433164233-01      P.P.         AVA Custom Supply, Inc.       11/3/16      E2602         $107.95
   000433164233-01      P.P.         AVA Custom Supply, Inc.       11/3/16      L0627         $322.98
   000433164233-01      P.P.         AVA Custom Supply, Inc.       11/3/16      L1820         $110.00
   000433164233-01      P.P.         AVA Custom Supply, Inc.      11/29/16      L0632        $1,150.00
   000433164233-01      P.P.         AVA Custom Supply, Inc.      11/29/16      L3670         $251.34
   000403635030-01      R.V.         AVA Custom Supply, Inc.       4/21/16      L0632        $2,300.00
   000403635030-01      R.V.         AVA Custom Supply, Inc.       4/26/16      99993         $319.00
   000438784134-03      S.B.         AVA Custom Supply, Inc.       12/1/16      E0190         $22.04
   000438784134-03      S.B.         AVA Custom Supply, Inc.       12/1/16      E0272         $155.52
   000438784134-03      S.B.         AVA Custom Supply, Inc.       12/1/16      E1399         $164.00
   000438784134-03      S.B.         AVA Custom Supply, Inc.       12/1/16      E2602         $107.95



                                                       7                                        Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page623 of 334
                                                                             10 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7342
                                             3147  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000438784134-03      S.B.         AVA Custom Supply, Inc.       12/1/16      L0627         $322.98
   000438784134-03      S.B.         AVA Custom Supply, Inc.       12/1/16      L1820         $110.00
   000438784134-03      S.B.         AVA Custom Supply, Inc.       1/10/17      E0849         $743.40
   000438784134-03      S.B.         AVA Custom Supply, Inc.       1/10/17      E0855         $502.63
   000438784134-03      S.B.         AVA Custom Supply, Inc.       1/10/17      E1300         $495.00
   000438784134-03      S.B.         AVA Custom Supply, Inc.       1/19/17      L0632        $1,150.00
   000438784134-03      S.B.         AVA Custom Supply, Inc.       1/19/17      L1844        $1,107.70
   000292813094-05      A.A.              BA2RO Inc.               9/20/13      L0637         $844.13
   000363389735-05      A.A.              BA2RO Inc.               5/19/15      E0190         $22.04
   000363389735-05      A.A.              BA2RO Inc.               5/19/15      E0217         $148.50
   000363389735-05      A.A.              BA2RO Inc.               5/19/15      E0272         $155.52
   000363389735-05      A.A.              BA2RO Inc.               5/19/15      E0273         $69.67
   000363389735-05      A.A.              BA2RO Inc.               5/19/15      E0627         $322.98
   000363389735-05      A.A.              BA2RO Inc.               5/19/15      E1040         $30.00
   000363389735-05      A.A.              BA2RO Inc.               5/19/15      L0172         $75.00
   000378347629-03      A.D.              BA2RO Inc.               8/14/15      E0127         $148.50
   000378347629-03      A.D.              BA2RO Inc.               8/14/15      E0184         $153.13
   000378347629-03      A.D.              BA2RO Inc.               8/14/15      E0190         $22.04
   000378347629-03      A.D.              BA2RO Inc.               8/14/15      E0273         $59.25
   000378347629-03      A.D.              BA2RO Inc.               8/14/15      L0172         $75.00
   000378347629-03      A.D.              BA2RO Inc.                9/3/15      E0205         $106.09
   000378347629-03      A.D.              BA2RO Inc.                9/3/15      E0700         $15.15
   000378347629-03      A.D.              BA2RO Inc.                9/3/15      E0720         $137.55
   000378347629-03      A.D.              BA2RO Inc.                9/3/15      E1300         $122.97
   000378347629-03      A.D.              BA2RO Inc.                9/3/15      E1399         $89.99
   000284249991-02      A.I.              BA2RO Inc.                6/3/13      E0855         $502.63
   000281669390-02      A.K.              BA2RO Inc.               5/31/13      L0631         $806.64
   000282308360-03      A.R.              BA2RO Inc.               4/24/13      L1832         $549.18
   000282308360-03      A.R.              BA2RO Inc.                5/6/13      L0631         $806.64
   000407605856-10      A.R.              BA2RO Inc.                4/7/16      E0184         $153.13
   000407605856-10      A.R.              BA2RO Inc.                4/7/16      E0190         $22.04
   000407605856-10      A.R.              BA2RO Inc.                4/7/16      E0217         $148.50
   000407605856-10      A.R.              BA2RO Inc.                4/7/16      E0273         $55.41
   000407605856-10      A.R.              BA2RO Inc.                4/7/16      L0120          $6.80
   000407605856-10      A.R.              BA2RO Inc.                4/7/16      L0627         $322.98
   000407605856-10      A.R.              BA2RO Inc.                4/7/16      L1040         $30.00
   000407605856-10      A.R.              BA2RO Inc.               5/12/16      E0855         $502.63
   000407605856-10      A.R.              BA2RO Inc.               5/12/16      L0637         $844.13
   000407605856-10      A.R.              BA2RO Inc.               5/13/16      L1832         $607.55
   000407605856-10      A.R.              BA2RO Inc.               5/13/16      L3650         $40.00
   000407605856-10      A.R.              BA2RO Inc.               7/20/16      E0200         $88.00
   000407605856-10      A.R.              BA2RO Inc.               7/20/16      E1310         $124.90
   000407605856-10      A.R.              BA2RO Inc.               7/20/16      E1399         $57.00
   000298947102-03      A.T.              BA2RO Inc.              10/18/13      E0855         $502.63
   000298080581-02      B.A.              BA2RO Inc.               8/21/13      E0190         $22.04
   000298080581-02      B.A.              BA2RO Inc.               8/21/13      E0199         $19.48
   000298080581-02      B.A.              BA2RO Inc.               8/21/13      E0273         $30.66
   000298080581-02      B.A.              BA2RO Inc.               8/21/13      L0633         $225.31
   000298080581-02      B.A.              BA2RO Inc.               8/21/13      L1902         $45.00
   000298080581-02      B.A.              BA2RO Inc.                9/4/13      E0855         $502.63
   000369474820-02      B.A.              BA2RO Inc.               5/19/15      E0217         $148.50



                                                       8                                        Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page624 of 334
                                                                             11 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7343
                                             3148  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000369474820-02      B.A.               BA2RO Inc.              5/19/15      E0272        $155.52
   000369474820-02      B.A.               BA2RO Inc.              5/19/15      E0273        $69.67
   000369474820-02      B.A.               BA2RO Inc.              5/19/15      E2601        $55.29
   000369474820-02      B.A.               BA2RO Inc.              5/19/15      L0627        $322.98
   000368648457-03      B.D.               BA2RO Inc.              6/30/15      E0855        $520.63
   000368648457-03      B.D.               BA2RO Inc.              6/30/15      L0637        $844.13
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      A9273         $7.50
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      E0190        $22.04
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      E0272        $155.52
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      E0273        $70.60
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      L0625        $43.27
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      L0633        $225.31
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      L1820        $110.00
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      A9273         $7.50
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      E0190        $22.04
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      E0272        $155.52
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      E0273        $70.60
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      L0625        $43.27
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      L0633        $225.31
   000346659691-04      B.W.               BA2RO Inc.             11/14/14      L1820        $110.00
   000388897562-03      C.A.               BA2RO Inc.             11/24/15      L0637        $844.13
   000373715929-02      C.B.               BA2RO Inc.               8/6/15      E0855        $502.63
   000373715929-02      C.B.               BA2RO Inc.               8/6/15      L0637        $844.13
   000278821392-01      C.M.               BA2RO Inc.              3/26/13      E0190        $22.04
   000278821392-01      C.M.               BA2RO Inc.              3/26/13      E0199        $19.48
   000278821392-01      C.M.               BA2RO Inc.              3/26/13      E0217        $99.00
   000278821392-01      C.M.               BA2RO Inc.              3/26/13      E0273        $30.66
   000278821392-01      C.M.               BA2RO Inc.              3/26/13      E1399        $49.99
   000278821392-01      C.M.               BA2RO Inc.              3/26/13      L0120        $22.10
   000278821392-01      C.M.               BA2RO Inc.              3/26/13      L0633        $225.31
   000278821392-01      C.M.               BA2RO Inc.              3/26/13      L1820        $110.00
   000288574726-04      C.M.               BA2RO Inc.              6/14/13      A9999        $20.00
   000288574726-04      C.M.               BA2RO Inc.               7/3/13      E0849        $371.70
   000288574726-04      C.M.               BA2RO Inc.               7/8/13      E0205        $74.62
   000288574726-04      C.M.               BA2RO Inc.               7/8/13      E0700        $15.15
   000288574726-04      C.M.               BA2RO Inc.               7/8/13      E0730        $76.25
   000288574726-04      C.M.               BA2RO Inc.               7/8/13      E1300        $74.00
   000288574726-04      C.M.               BA2RO Inc.              7/26/13      L0637        $844.13
   000288574726-04      C.M.               BA2RO Inc.              6/14/13      A9999        $40.00
   000288574726-04      C.M.               BA2RO Inc.              6/14/13      E0190        $44.08
   000288574726-04      C.M.               BA2RO Inc.              6/14/13      E0199        $38.96
   000288574726-04      C.M.               BA2RO Inc.              6/14/13      L0633        $450.62
   000369871263-01      C.P.               BA2RO Inc.              6/16/15      E0190        $22.04
   000369871263-01      C.P.               BA2RO Inc.              6/16/15      E0217        $148.50
   000369871263-01      C.P.               BA2RO Inc.              6/16/15      E0272        $155.52
   000369871263-01      C.P.               BA2RO Inc.              6/16/15      E0273        $69.67
   000369871263-01      C.P.               BA2RO Inc.              6/16/15      E2601        $55.29
   000369871263-01      C.P.               BA2RO Inc.              6/16/15      L0172        $75.00
   000369871263-01      C.P.               BA2RO Inc.              6/16/15      L0627        $322.98
   000304342173-05      C.R.               BA2RO Inc.              1/28/14      L0637        $844.13
   000304342173-05      C.R.               BA2RO Inc.              1/28/14      L1832        $549.18



                                                       9                                        Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page625 of 334
                                                                             12 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7344
                                             3149  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000385699649-02     C.T.                BA2RO Inc.             10/8/15       A9273         $5.40
   000385699649-02     C.T.                BA2RO Inc.             10/8/15       E0184        $153.13
   000385699649-02     C.T.                BA2RO Inc.             10/8/15       E0190        $22.04
   000385699649-02     C.T.                BA2RO Inc.             10/8/15       E0273        $58.84
   000385699649-02     C.T.                BA2RO Inc.             10/8/15       L0627        $322.98
   000243836897-05     D.G.                BA2RO Inc.             9/18/12       L0631        $806.64
   000422100438-06     D.H.                BA2RO Inc.             9/15/16       E0855        $502.63
   000422100438-06     D.H.                BA2RO Inc.             9/15/16       L0637        $844.13
   000275100493-01     D.L.                BA2RO Inc.             1/31/13       E0190        $22.04
   000275100493-01     D.L.                BA2RO Inc.             1/31/13       E0199        $19.48
   000275100493-01     D.L.                BA2RO Inc.             1/31/13       E0236        $63.00
   000275100493-01     D.L.                BA2RO Inc.             1/31/13       E0273        $30.66
   000275100493-01     D.L.                BA2RO Inc.             1/31/13       E1399        $49.99
   000275100493-01     D.L.                BA2RO Inc.             1/31/13       L0120        $22.10
   000275100493-01     D.L.                BA2RO Inc.             1/31/12       L0633        $225.31
   000275100493-01     D.L.                BA2RO Inc.             1/31/13       L1820        $110.00
   000313911935-01     D.M.                BA2RO Inc.             2/27/14       A9273         $7.50
   000313911935-01     D.M.                BA2RO Inc.             2/27/14       E0190        $44.08
   000281058149-02     D.N.                BA2RO Inc.             5/10/13       E0849        $371.70
   000281058149-02     D.N.                BA2RO Inc.             6/25/13       L0637        $844.13
   000379285455-02     D.O.                BA2RO Inc.             8/19/15       E0273        $59.25
   000272356569-01     D.S.                BA2RO Inc.              3/8/13       L0631        $806.64
   000365154979-01     D.T.                BA2RO Inc.             6/30/15       L0637        $844.13
   000444956601-02     E.F.                BA2RO Inc.             2/15/17       A9273         $5.40
   000444956601-02     E.F.                BA2RO Inc.             2/15/17       E0184        $153.13
   000444956601-02     E.F.                BA2RO Inc.             2/15/17       E0190        $22.04
   000444956601-02     E.F.                BA2RO Inc.             2/15/17       E0273        $62.91
   000444956601-02     E.F.                BA2RO Inc.             2/15/17       L0627        $322.98
   000288574726-01     E.M.                BA2RO Inc.              7/8/13       E0205        $74.62
   000288574726-01     E.M.                BA2RO Inc.              7/8/13       E0700        $15.15
   000288574726-01     E.M.                BA2RO Inc.              7/8/13       E0730        $76.25
   000288574726-01     E.M.                BA2RO Inc.              7/3/13       E0849        $371.70
   000288574726-01     E.M.                BA2RO Inc.              7/8/13       E1300        $74.00
   000288574726-01     E.M.                BA2RO Inc.             7/26/13       L0637        $844.13
   000288574726-01     E.M.                BA2RO Inc.             6/14/13       A9999        $40.00
   000288574726-01     E.M.                BA2RO Inc.             6/14/13       E0190        $44.08
   000288574726-01     E.M.                BA2RO Inc.             6/14/13       E0199        $38.96
   000288574726-01     E.M.                BA2RO Inc.             6/14/13       L0833        $450.62
   000288574726-01     E.M.                BA2RO Inc.             6/14/13       L3700        $96.00
   000379541831-02     E.M.                BA2RO Inc.             10/1/15       E0855        $502.63
   000413335480-01     E.R.                BA2RO Inc.             5/27/16       A9273         $5.40
   000413335480-01     E.R.                BA2RO Inc.             5/27/16       E0184        $153.13
   000413335480-01     E.R.                BA2RO Inc.             5/27/16       E0190        $22.04
   000413335480-01     E.R.                BA2RO Inc.             5/27/16       E0273        $59.40
   000413335480-01     E.R.                BA2RO Inc.              6/8/16       E0855        $502.63
   000413335480-01     E.R.                BA2RO Inc.             5/27/16       L0627        $322.98
   000413335480-01     E.R.                BA2RO Inc.              6/8/16       L0637        $844.13
   000396379349-01     E.V.                BA2RO Inc.              1/8/16       E0184        $153.13
   000396379349-01     E.V.                BA2RO Inc.              1/8/16       E0190        $44.08
   000396379349-01     E.V.                BA2RO Inc.              1/8/16       E0217        $148.50
   000396379349-01     E.V.                BA2RO Inc.              1/8/16       E0273        $55.41



                                                   10                                           Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page626 of 334
                                                                             13 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7345
                                             3150  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000396379349-01     E.V.                BA2RO Inc.               1/8/16      L0120         $6.80
   000396379349-01     E.V.                BA2RO Inc.               1/8/16      L0627        $322.98
   000396379349-01     E.V.                BA2RO Inc.               2/5/16      E0200        $88.00
   000396379349-01     E.V.                BA2RO Inc.               2/5/16      E0700        $15.15
   000396379349-01     E.V.                BA2RO Inc.               2/5/16      E0730        $76.25
   000396379349-01     E.V.                BA2RO Inc.               2/5/16      E1310        $122.97
   000396379349-01     E.V.                BA2RO Inc.               2/5/16      E1399        $43.40
   000396379349-01     E.V.                BA2RO Inc.              2/10/16      E0855        $502.63
   000396379349-01     E.V.                BA2RO Inc.              2/10/16      L3650        $40.00
   000274352905-02     F.D.                BA2RO Inc.              1/14/13      E0190        $22.04
   000274352905-02     F.D.                BA2RO Inc.              1/14/13      E0199        $19.48
   000274352905-02     F.D.                BA2RO Inc.              1/14/13      E0236        $63.00
   000274352905-02     F.D.                BA2RO Inc.              1/14/13      E0273        $30.66
   000274352905-02     F.D.                BA2RO Inc.              1/14/13      L0120        $22.10
   000274352905-02     F.D.                BA2RO Inc.              1/14/13      L0625        $27.04
   000274352905-02     F.D.                BA2RO Inc.              1/14/13      L0633        $225.31
   000274352905-02     F.D.                BA2RO Inc.              1/14/13      L1820        $77.88
   000444577597-02     F.F.                BA2RO Inc.              1/30/17      E0184        $153.13
   000444577597-02     F.F.                BA2RO Inc.              1/30/17      E0190        $22.04
   000444577597-02     F.F.                BA2RO Inc.              1/30/17      E0236        $42.51
   000444577597-02     F.F.                BA2RO Inc.              1/30/17      E0273        $62.91
   000444577597-02     F.F.                BA2RO Inc.              1/30/17      E1310        $122.97
   000444577597-02     F.F.                BA2RO Inc.              1/30/17      E1399        $73.50
   000444577597-02     F.F.                BA2RO Inc.              1/30/17      L0120         $6.80
   000444577597-02     F.F.                BA2RO Inc.              1/30/17      L0627        $322.98
   000444577597-02     F.F.                BA2RO Inc.              2/22/17      E0855        $502.63
   000444577597-02     F.F.                BA2RO Inc.              2/22/17      L1832        $607.55
   000444577597-02     F.F.                BA2RO Inc.              2/22/17      L3670        $251.34
   000266810605-04      F.I.               BA2RO Inc.              12/6/12      L0637        $844.13
   000355960048-01     G.C.                BA2RO Inc.               3/5/15      E0190        $22.04
   000355960048-01     G.C.                BA2RO Inc.               3/5/15      E0217        $148.50
   000355960048-01     G.C.                BA2RO Inc.               3/5/15      E0272        $155.52
   000355960048-01     G.C.                BA2RO Inc.               3/5/15      E0273        $69.67
   000355960048-01     G.C.                BA2RO Inc.               3/5/15      E2601        $55.29
   000355960048-01     G.C.                BA2RO Inc.               3/5/15      L0172        $75.00
   000355960048-01     G.C.                BA2RO Inc.               3/5/15      L0627        $322.98
   000362673923-06     G.C.                BA2RO Inc.              5/26/15      L0637        $844.13
   000380400564-05     G.P.                BA2RO Inc.              8/20/15      A9273         $5.40
   000380400564-05     G.P.                BA2RO Inc.              8/20/15      E0184        $153.13
   000380400564-05     G.P.                BA2RO Inc.              8/20/15      E0190        $22.04
   000380400564-05     G.P.                BA2RO Inc.              8/20/15      E0273        $59.25
   000380400564-05     G.P.                BA2RO Inc.              8/20/15      L0627        $322.98
   000380400564-05     G.P.                BA2RO Inc.              8/20/15      L1040        $30.00
   000380400564-05     G.P.                BA2RO Inc.              8/20/15      L1902        $45.00
   000380400564-05     G.P.                BA2RO Inc.             10/14/15      E0855        $502.63
   000380400564-05     G.P.                BA2RO Inc.             11/19/15      L0637        $844.13
   000260381819-01     G.R.                BA2RO Inc.             11/20/12      E0849        $371.70
   000260381819-01     G.R.                BA2RO Inc.             11/20/12      L0637        $844.13
   000368279725-04     H.M.                BA2RO Inc.               6/5/15      E0190        $22.04
   000368279725-04     H.M.                BA2RO Inc.               6/5/15      E0217        $148.50
   000368279725-04     H.M.                BA2RO Inc.               6/5/15      E0272        $155.52



                                                   11                                           Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page627 of 334
                                                                             14 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7346
                                             3151  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000368279725-04     H.M.                BA2RO Inc.              6/5/15       E0273        $69.67
   000368279725-04     H.M.                BA2RO Inc.              6/5/15       E2601        $55.29
   000368279725-04     H.M.                BA2RO Inc.              6/5/15       L0172        $75.00
   000368279725-04     H.M.                BA2RO Inc.              6/5/15       L0627        $322.98
   000273405530-01     H.R.                BA2RO Inc.             3/28/13       L0631        $806.64
   000386899065-03     H.S.                BA2RO Inc.             11/4/15       E0700        $15.15
   000386899065-03     H.S.                BA2RO Inc.             11/4/15       E0730        $76.25
   000386899065-03     H.S.                BA2RO Inc.             11/4/15       E0855        $502.63
   000386899065-03     H.S.                BA2RO Inc.             11/4/15       L0637        $844.13
   000436914006-02     J.B.                BA2RO Inc.             1/20/17       L0637        $844.13
   000436914006-02     J.B.                BA2RO Inc.             1/20/17       L1832        $607.55
   000436914006-02     J.B.                BA2RO Inc.             1/20/17       L3670        $251.34
   000346059256-02     J.C.                BA2RO Inc.             1/21/15       E0190        $22.04
   000346059256-02     J.C.                BA2RO Inc.             1/21/15       E0215        $20.93
   000346059256-02     J.C.                BA2RO Inc.             1/21/15       E0730        $76.25
   000346059256-02     J.C.                BA2RO Inc.             1/21/15       E0855        $502.63
   000346059256-02     J.C.                BA2RO Inc.             1/21/15       L0627        $322.98
   000346059256-02     J.C.                BA2RO Inc.             1/21/15       E0190        $22.04
   000346059256-02     J.C.                BA2RO Inc.             1/21/15       E0215        $20.93
   000346059256-02     J.C.                BA2RO Inc.             1/21/15       E0730        $76.25
   000346059256-02     J.C.                BA2RO Inc.             1/21/15       E0855        $502.63
   000346059256-02     J.C.                BA2RO Inc.             1/21/15       L0627        $322.98
   000370086175-03     J.D.                BA2RO Inc.             6/11/15       A9273         $5.40
   000370086175-03     J.D.                BA2RO Inc.             6/11/15       E0190        $22.04
   000370086175-03     J.D.                BA2RO Inc.             6/11/15       E0272        $155.52
   000370086175-03     J.D.                BA2RO Inc.             6/11/15       E0273        $69.67
   000370086175-03     J.D.                BA2RO Inc.             6/11/15       L0627        $322.98
   000370086175-03     J.D.                BA2RO Inc.             6/11/15       L1040        $30.00
   000370086175-03     J.D.                BA2RO Inc.             6/11/15       L1820        $220.00
   000370086175-03     J.D.                BA2RO Inc.             6/11/15       L1902        $45.00
   000370086175-03     J.D.                BA2RO Inc.             6/11/15       L3650        $40.00
   000370086175-03     J.D.                BA2RO Inc.             6/23/15       E0855        $502.63
   000336987557-02      J.I.               BA2RO Inc.             9/26/14       E0855        $502.63
   000298915281-02     J.T.                BA2RO Inc.             12/6/13       E0855        $502.63
   000441669330-01     J.T.                BA2RO Inc.             1/27/17       A9273         $5.40
   000441669330-01     J.T.                BA2RO Inc.             1/27/17       E0184        $153.13
   000441669330-01     J.T.                BA2RO Inc.             1/27/17       E0190        $22.04
   000441669330-01     J.T.                BA2RO Inc.             1/27/17       E0273        $62.91
   000441669330-01     J.T.                BA2RO Inc.             1/27/17       L0627        $322.98
   000441669330-01     J.T.                BA2RO Inc.             2/20/17       E0855        $502.63
   000441669330-01     J.T.                BA2RO Inc.             2/20/17       L0637        $844.13
   000445768716-01     J.T.                BA2RO Inc.             1/27/17       A9273         $5.40
   000445768716-01     J.T.                BA2RO Inc.             1/27/17       E0184        $153.13
   000445768716-01     J.T.                BA2RO Inc.             1/27/17       E0190        $22.04
   000445768716-01     J.T.                BA2RO Inc.             1/27/17       E0273        $62.91
   000445768716-01     J.T.                BA2RO Inc.             2/20/17       E0855        $502.63
   000445768716-01     J.T.                BA2RO Inc.             1/27/17       L0627        $322.98
   000445768716-01     J.T.                BA2RO Inc.             2/20/17       L0637        $844.13
   000442905857-02     K.H.                BA2RO Inc.             2/15/17       E0184        $153.13
   000442905857-02     K.H.                BA2RO Inc.             2/15/17       E0190        $22.04
   000442905857-02     K.H.                BA2RO Inc.             2/15/17       E0273        $62.91



                                                   12                                           Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page628 of 334
                                                                             15 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7347
                                             3152  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000442905857-02     K.H.                BA2RO Inc.              2/15/17      L0627        $322.98
   000384745360-02     K.S.                BA2RO Inc.             10/23/15      E0184        $153.13
   000384745360-02     K.S.                BA2RO Inc.             10/23/15      E0190        $22.04
   000384745360-02     K.S.                BA2RO Inc.             10/23/15      E0273        $58.84
   000384745360-02     K.S.                BA2RO Inc.             10/23/15      L0627        $322.98
   000384745360-02     K.S.                BA2RO Inc.             10/23/15      L1040        $30.00
   000384745360-02     K.S.                BA2RO Inc.             10/23/15      L3650        $40.00
   000365278001-01     K.W.                BA2RO Inc.               5/7/15      A9273         $5.40
   000365278001-01     K.W.                BA2RO Inc.               5/7/15      E0272        $155.52
   000365278001-01     K.W.                BA2RO Inc.               5/7/15      E0273        $69.67
   000365278001-01     K.W.                BA2RO Inc.               5/7/15      L0627        $322.98
   000365278001-01     K.W.                BA2RO Inc.               7/7/15      L0637        $844.13
   000365278001-01     K.W.                BA2RO Inc.              7/16/15      E0855        $502.63
   000294048764-02     K.Y.                BA2RO Inc.              7/26/13      L3999         $0.00
   000294048764-02     K.Y.                BA2RO Inc.              7/29/13      L1832        $549.18
   000257461459-02     L.A.                BA2RO Inc.              9/25/12      A9901        $15.00
   000290892785-07     L.O.                BA2RO Inc.               7/2/13      A9999         $7.50
   000290892785-07     L.O.                BA2RO Inc.               7/2/13      E0190        $22.04
   000290892785-07     L.O.                BA2RO Inc.               7/2/13      E0199        $19.48
   000290892785-07     L.O.                BA2RO Inc.               7/2/13      E0273        $30.66
   000290892785-07     L.O.                BA2RO Inc.               7/2/13      L0172        $75.00
   000290892785-07     L.O.                BA2RO Inc.               7/2/13      L0633        $225.31
   000290892785-07     L.O.                BA2RO Inc.               7/2/13      L1820        $110.00
   000290892785-07     L.O.                BA2RO Inc.              7/19/13      E0849        $371.70
   000263353708-03     L.P.                BA2RO Inc.             10/23/12      E0190        $22.04
   000263353708-03     L.P.                BA2RO Inc.             10/23/12      E0199        $19.48
   000263353708-03     L.P.                BA2RO Inc.             10/23/12      E0217        $135.00
   000263353708-03     L.P.                BA2RO Inc.             10/23/12      E0273        $19.48
   000263353708-03     L.P.                BA2RO Inc.             10/23/12      E1399        $27.04
   000263353708-03     L.P.                BA2RO Inc.             10/23/12      L0120        $22.10
   000263353708-03     L.P.                BA2RO Inc.             10/23/12      L0633        $225.31
   000263353708-03     L.P.                BA2RO Inc.             10/23/12      L1820        $77.88
   000358278901-01     L.R.                BA2RO Inc.              2/20/15      A9273        $322.98
   000358278901-01     L.R.                BA2RO Inc.              2/20/15      E0190        $22.04
   000358278901-01     L.R.                BA2RO Inc.              2/20/15      E0272        $155.52
   000358278901-01     L.R.                BA2RO Inc.              2/20/15      E0273        $69.67
   000358278901-01     L.R.                BA2RO Inc.              2/20/15      E9273         $5.40
   000425875416-01     L.R.                BA2RO Inc.              12/7/16      L1832        $607.55
   000425875416-01     L.R.                BA2RO Inc.              12/7/16      E0184        $153.13
   000425875416-01     L.R.                BA2RO Inc.              12/7/16      E0190        $22.04
   000425875416-01     L.R.                BA2RO Inc.              12/7/16      E0273        $62.91
   000425875416-01     L.R.                BA2RO Inc.              12/7/16      E0900        $78.54
   000425875416-01     L.R.                BA2RO Inc.              12/7/16      E2601        $55.29
   000425875416-01     L.R.                BA2RO Inc.              12/7/16      L0120         $6.80
   000425875416-01     L.R.                BA2RO Inc.              12/7/16      L0627        $322.98
   000425875416-01     L.R.                BA2RO Inc.              12/7/16      L1820        $220.00
   000425875416-01     L.R.                BA2RO Inc.              12/7/16      L1902        $45.00
   000425875416-01     L.R.                BA2RO Inc.              12/7/16      L3650        $40.00
   000425875416-01     L.R.                BA2RO Inc.             12/16/16      L1832        $607.55
   000425875416-01     L.R.                BA2RO Inc.             12/19/16      E0205        $148.50
   000425875416-01     L.R.                BA2RO Inc.             12/19/16      E0700        $15.15



                                                   13                                           Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page629 of 334
                                                                             16 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7348
                                             3153  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000425875416-01     L.R.                BA2RO Inc.             12/19/16      E0720         $141.69
   000425875416-01     L.R.                BA2RO Inc.             12/19/16      E1399         $73.50
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L1832         $607.55
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      D0900         $78.54
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E0184         $306.26
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E0190         $44.08
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E0273         $125.82
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E0900         $78.54
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E2601         $110.58
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L0120         $13.60
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L0627         $645.96
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L1820         $440.00
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L1902         $90.00
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L3650         $80.00
   000438895979-01     L.R.                BA2RO Inc.             12/16/16      L1832         $607.55
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E0184         $153.13
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E0190         $22.04
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E0273         $62.91
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E0900         $78.54
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E2601         $55.29
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L0120          $6.80
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L0627         $322.98
   000438895979-01     L.R.                BA2RO Inc.              12/7/16     L1820 LT       $110.00
   000438895979-01     L.R.                BA2RO Inc.              12/7/16     L1820 RT       $110.00
   000438895979-01     L.R.                BA2RO Inc.              12/7/16     L1832 LT       $607.55
   000438895979-01     L.R.                BA2RO Inc.              12/7/16     L1902 RT       $45.00
   000438895979-01     L.R.                BA2RO Inc.              12/7/16     L3650 LT       $40.00
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E0184         $153.13
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E0190         $22.04
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E0273         $62.91
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E0900         $78.54
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      E2601         $55.29
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L0120          $6.80
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L0627         $322.98
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L1832         $607.55
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L1820         $220.00
   000438895979-01     L.R.                BA2RO Inc.             12/16/16      L1832         $607.55
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L1902         $45.00
   000438895979-01     L.R.                BA2RO Inc.              12/7/16      L3650         $40.00
   000276647138-07     M.A.                BA2RO Inc.               4/4/13      L0631        $4,839.84
   000373715929-01     M.B.                BA2RO Inc.              8/26/15      E0855         $502.63
   000373715929-01     M.B.                BA2RO Inc.              8/26/15      L0637         $844.13
   000385333869-02     M.C.                BA2RO Inc.             11/13/15      E0700         $15.15
   000385333869-02     M.C.                BA2RO Inc.             11/13/15      E0730         $76.25
   000385333869-02     M.C.                BA2RO Inc.             11/13/15      E0855         $502.63
   000385333869-02     M.C.                BA2RO Inc.             11/13/15      L0637         $844.13
   000385333869-02     M.C.                BA2RO Inc.             11/13/15      L1832         $607.55
   000385333869-02     M.C.                BA2RO Inc.             11/13/15      L3650         $40.00
   000388149213-04     M.C.                BA2RO Inc.             10/20/15      E0190         $22.04
   000388149213-04     M.C.                BA2RO Inc.             10/20/15      E0199         $19.48
   000388149213-04     M.C.                BA2RO Inc.             10/20/15      E0273         $58.84



                                                   14                                           Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page630 of 334
                                                                             17 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7349
                                             3154  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000388149213-04     M.C.                BA2RO Inc.             10/20/15      E0900        $78.54
   000388149213-04     M.C.                BA2RO Inc.             10/20/15      L0172        $75.00
   000388149213-04     M.C.                BA2RO Inc.             10/20/15      L0627        $322.98
   000388149213-04     M.C.                BA2RO Inc.             10/20/15      L1040        $30.00
   000388149213-04     M.C.                BA2RO Inc.             10/20/15      L1902        $45.00
   000388149213-04     M.C.                BA2RO Inc.             10/20/15      L3650        $40.00
   000388149213-04     M.C.                BA2RO Inc.             11/24/15      L0637        $844.13
   000266943687-01     M.E.                BA2RO Inc.             11/16/12      E0855        $502.63
   000266943687-01     M.E.                BA2RO Inc.             12/31/12      L0637        $844.13
   000295687495-02     M.F.                BA2RO Inc.              8/16/13      E0199        $19.48
   000295687495-02     M.F.                BA2RO Inc.              8/16/13      E0273        $30.66
   000295687495-02     M.F.                BA2RO Inc.              8/16/13      L0120         $6.80
   000295687495-02     M.F.                BA2RO Inc.              8/16/13      L0633        $225.31
   000295687495-02     M.F.                BA2RO Inc.               9/6/13      E0205        $74.62
   000295687495-02     M.F.                BA2RO Inc.               9/6/13      E0700        $15.15
   000295687495-02     M.F.                BA2RO Inc.               9/6/13      E0730        $76.25
   000305351223-01     M.G.                BA2RO Inc.             11/14/13      E0190        $22.04
   000305351223-01     M.G.                BA2RO Inc.             11/14/13      E0272        $97.50
   000305351223-01     M.G.                BA2RO Inc.             11/14/13      E0274        $48.51
   000305351223-01     M.G.                BA2RO Inc.             11/14/13      L0172        $75.00
   000305351223-01     M.G.                BA2RO Inc.             11/14/13      L0633        $225.31
   000305351223-01     M.G.                BA2RO Inc.             11/14/13      L1820        $110.00
   000305351223-01     M.G.                BA2RO Inc.             11/14/13      E0190        $22.04
   000305351223-01     M.G.                BA2RO Inc.             11/14/13      E0272        $97.50
   000305351223-01     M.G.                BA2RO Inc.             11/14/13      E0274        $48.51
   000305351223-01     M.G.                BA2RO Inc.             11/14/13      L0172        $75.00
   000305351223-01     M.G.                BA2RO Inc.             11/14/13      L0633        $225.31
   000305351223-01     M.G.                BA2RO Inc.             11/14/13      L1820        $110.00
   000275700722-03     M.H.                BA2RO Inc.              2/26/13      E0105        $18.75
   000275700722-03     M.H.                BA2RO Inc.              2/26/13      L1820        $110.00
   000373136225-01     M.J.                BA2RO Inc.              7/24/15      E0700        $15.15
   000373136225-01     M.J.                BA2RO Inc.              7/24/15      E0730        $76.25
   000373136225-01     M.J.                BA2RO Inc.              7/24/15      E0855        $502.63
   000373136225-01     M.J.                BA2RO Inc.              7/24/15      L0637        $844.13
   000373136225-01     M.J.                BA2RO Inc.              7/24/15      L1971        $331.47
   000393580955-02     M.L.                BA2RO Inc.             12/28/15      E0184        $153.13
   000393580955-02     M.L.                BA2RO Inc.             12/28/15      E0190        $22.04
   000393580955-02     M.L.                BA2RO Inc.             12/28/15      E0273        $55.41
   000393580955-02     M.L.                BA2RO Inc.             12/28/15      E0900        $78.54
   000393580955-02     M.L.                BA2RO Inc.             12/28/15      L0172        $75.00
   000393580955-02     M.L.                BA2RO Inc.             12/28/15      L0627        $322.98
   000393580955-02     M.L.                BA2RO Inc.             12/28/15      L1040        $30.00
   000393580955-02     M.L.                BA2RO Inc.             12/28/15      L1820        $110.00
   000423508084-01     M.L.                BA2RO Inc.              8/16/16      E0184        $153.13
   000423508084-01     M.L.                BA2RO Inc.              8/16/16      E0190        $44.08
   000423508084-01     M.L.                BA2RO Inc.              8/16/16      E0217        $148.50
   000423508084-01     M.L.                BA2RO Inc.              8/16/16      E0273        $62.91
   000423508084-01     M.L.                BA2RO Inc.              8/16/16      E1310        $124.90
   000423508084-01     M.L.                BA2RO Inc.              8/16/16      L0120         $6.80
   000423508084-01     M.L.                BA2RO Inc.              8/16/16      L0627        $322.98
   000284127321-02     M.M.                BA2RO Inc.              6/17/13      L0631        $806.64



                                                   15                                           Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page631 of 334
                                                                             18 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7350
                                             3155  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000284127321-03     M.M.                BA2RO Inc.              5/23/13      E0855        $502.63
   000284127321-03     M.M.                BA2RO Inc.              6/17/13      L0631        $806.64
   000290377613-09     M.M.                BA2RO Inc.              6/14/13      A9999        $20.00
   000290377613-09     M.M.                BA2RO Inc.              7/25/13      L0637        $844.13
   000290892785-01     M.O.                BA2RO Inc.              7/19/13      E0849        $371.70
   000290892785-01     M.O.                BA2RO Inc.              7/19/13      L1832        $549.18
   000342377637-02     M.O.                BA2RO Inc.             10/17/14      E0855        $502.63
   000342377637-02     M.O.                BA2RO Inc.             10/17/14      L0637        $844.13
   000374137925-01     M.S.                BA2RO Inc.              7/29/15      E0700        $15.15
   000374137925-01     M.S.                BA2RO Inc.              7/29/15      E0730        $76.25
   000374137925-01     M.S.                BA2RO Inc.              7/29/15      E0855        $502.63
   000374137925-01     M.S.                BA2RO Inc.              7/29/15      L0637        $844.13
   000444266837-01     M.Y.                BA2RO Inc.              1/25/17      E0184        $153.13
   000444266837-01     M.Y.                BA2RO Inc.              1/25/17      E0190        $22.04
   000444266837-01     M.Y.                BA2RO Inc.              1/25/17      E0273        $62.91
   000444266837-01     M.Y.                BA2RO Inc.              2/21/17      E0855        $502.63
   000444266837-01     M.Y.                BA2RO Inc.              1/25/17      L0627        $322.98
   000444266837-01     M.Y.                BA2RO Inc.              2/21/17      L0637        $844.13
   000429988644-05     N.B.                BA2RO Inc.              11/3/16      A9273         $5.40
   000429988644-05     N.B.                BA2RO Inc.              11/3/16      E0184        $153.13
   000429988644-05     N.B.                BA2RO Inc.              11/3/16      E0190        $22.04
   000429988644-05     N.B.                BA2RO Inc.              11/3/16      E0273        $62.91
   000429988644-05     N.B.                BA2RO Inc.              11/3/16      L0627        $322.98
   000429988644-05     N.B.                BA2RO Inc.             11/23/16      L0637        $844.13
   000410531230-03     N.M.                BA2RO Inc.              5/10/16      E0184        $153.13
   000410531230-03     N.M.                BA2RO Inc.              5/10/16      E0190        $22.04
   000410531230-03     N.M.                BA2RO Inc.              5/10/16      E0273        $59.40
   000410531230-03     N.M.                BA2RO Inc.              5/10/16      L0627        $322.98
   000225636760-05     O.A.                BA2RO Inc.             11/30/11      E0184        $153.13
   000225636760-05     O.A.                BA2RO Inc.             11/30/11      E0190        $26.47
   000225636760-05     O.A.                BA2RO Inc.             11/30/11      E0199        $30.66
   000225636760-05     O.A.                BA2RO Inc.             11/30/11      E1399        $99.99
   000225636760-05     O.A.                BA2RO Inc.             11/30/11      L0140        $50.00
   000225636760-05     O.A.                BA2RO Inc.             11/30/11      L0625        $43.27
   000225636760-05     O.A.                BA2RO Inc.             11/30/11      L0630        $127.26
   000225636760-05     O.A.                BA2RO Inc.             11/30/11      L1810        $38.00
   000225636760-05     O.A.                BA2RO Inc.             11/30/11      L1902        $45.00
   000370086175-01     O.B.                BA2RO Inc.              6/11/15      A9273         $5.40
   000370086175-01     O.B.                BA2RO Inc.              6/11/15      E0190        $22.04
   000370086175-02     O.B.                BA2RO Inc.              6/11/15      E0273        $69.67
   000370086175-02     O.B.                BA2RO Inc.              6/30/15      E0855        $502.63
   000365154979-04     P.G.                BA2RO Inc.              5/12/15      A9273         $5.40
   000365154979-04     P.G.                BA2RO Inc.              5/12/15      E0190        $22.04
   000365154979-04     P.G.                BA2RO Inc.              5/12/15      E0272        $155.52
   000365154979-04     P.G.                BA2RO Inc.              5/12/15      E0273        $69.67
   000365154979-04     P.G.                BA2RO Inc.              5/12/15      L0627        $322.98
   000386899065-02     P.J.                BA2RO Inc.              11/6/15      E0700        $15.15
   000386899065-02     P.J.                BA2RO Inc.              11/6/15      E0730        $76.25
   000386899065-02     P.J.                BA2RO Inc.              11/6/15      E0855        $502.63
   000386899065-02     P.J.                BA2RO Inc.              11/6/15      L0637        $844.13
   000386899065-02     P.J.                BA2RO Inc.              11/6/15      L1832        $607.55



                                                   16                                           Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page632 of 334
                                                                             19 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7351
                                             3156  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000386899065-02      P.J.               BA2RO Inc.              11/6/15      L3650        $40.00
   000389106386-01      P.W.               BA2RO Inc.              12/9/15      E0855        $502.63
   000389106386-01      P.W.               BA2RO Inc.              12/9/15      L0637        $844.13
   000349948389-01      R.L.               BA2RO Inc.              1/22/15      E0855        $502.63
   000349948389-01      R.L.               BA2RO Inc.              1/22/15      E0855        $502.63
   000395596454-01      R.L.               BA2RO Inc.              1/28/16     L1832 LT      $607.55
   000395596454-01      R.L.               BA2RO Inc.              1/28/16     L1832 RT      $607.55
   000395596454-01      R.L.               BA2RO Inc.              1/28/16      L0637        $844.13
   000395596454-01      R.L.               BA2RO Inc.              1/28/16      L3807        $168.86
   000432900868-01      R.S.               BA2RO Inc.             12/21/16      E0700        $15.15
   000432900868-01      R.S.               BA2RO Inc.             12/21/16      E0730        $76.25
   000432900868-01      R.S.               BA2RO Inc.             12/21/16      E0855        $502.63
   000432900868-01      R.S.               BA2RO Inc.             12/21/16      L0637        $844.13
   000432900868-01      R.S.               BA2RO Inc.             12/21/16      L3670        $251.34
   000391304151-01      R.T.               BA2RO Inc.              12/2/15      E0184        $153.13
   000391304151-01      R.T.               BA2RO Inc.              12/2/15      E0190        $22.04
   000391304151-01      R.T.               BA2RO Inc.              12/2/15      E0273        $55.41
   000391304151-01      R.T.               BA2RO Inc.              12/2/15      E0900        $78.54
   000391304151-01      R.T.               BA2RO Inc.              12/2/15      L0172        $75.00
   000391304151-01      R.T.               BA2RO Inc.              12/2/15      L0627        $322.98
   000391304151-01      R.T.               BA2RO Inc.              12/2/15      L1040        $30.00
   000391304151-01      R.T.               BA2RO Inc.             12/16/15      L1832        $607.55
   000391144326-03      S.D.               BA2RO Inc.              12/9/15      A9273         $5.40
   000391144326-03      S.D.               BA2RO Inc.              12/9/15      E0184        $153.13
   000391144326-03      S.D.               BA2RO Inc.              12/9/15      E0190        $22.04
   000391144326-03      S.D.               BA2RO Inc.              12/9/15      E0273        $55.41
   000391144326-03      S.D.               BA2RO Inc.              12/9/15      L0627        $322.98
   000391144326-03      S.D.               BA2RO Inc.             12/23/15      L0637        $844.13
   000384745360-01      S.H.               BA2RO Inc.             10/23/15      E0184        $153.13
   000384745360-01      S.H.               BA2RO Inc.             10/23/15      E0190        $22.04
   000384745360-01      S.H.               BA2RO Inc.             10/23/15      E0273        $58.84
   000384745360-01      S.H.               BA2RO Inc.             10/23/15      L0627        $322.98
   000384745360-01      S.H.               BA2RO Inc.             10/23/15      L1040        $30.00
   000266810605-07       S.I.              BA2RO Inc.             12/31/12      L0637        $844.13
   000363417700-01      S.L.               BA2RO Inc.               6/5/15      E0205        $148.50
   000363417700-01      S.L.               BA2RO Inc.               6/5/15      E0700        $15.15
   000363417700-01      S.L.               BA2RO Inc.               6/5/15      E0730        $76.25
   000363417700-01      S.L.               BA2RO Inc.               6/5/15      E1300        $122.97
   000363417700-01      S.L.               BA2RO Inc.               6/5/15      E1399        $163.29
   000368087318-01      S.M.               BA2RO Inc.              6/23/15      E0217        $148.50
   000368087318-01      S.M.               BA2RO Inc.              6/23/15      E0272        $155.52
   000368087318-01      S.M.               BA2RO Inc.              6/23/15      E0273        $69.67
   000368087318-01      S.M.               BA2RO Inc.              6/23/15      E2601        $55.29
   000368087318-01      S.M.               BA2RO Inc.              6/23/15      L0627        $322.98
   000355960048-03      S.R.               BA2RO Inc.              3/20/15      E0855        $502.63
   000355960048-03      S.R.               BA2RO Inc.              3/20/15      L0637        $844.13
   000355960048-03      S.R.               BA2RO Inc.              3/20/15      L1832        $607.55
   000373715929-03      S.S.               BA2RO Inc.               8/5/15      E0855        $502.63
   000373715929-03      S.S.               BA2RO Inc.               8/5/15      L0637        $844.13
   000373715929-06      T.B.               BA2RO Inc.              8/13/15      E0855        $502.63
   000373715929-06      T.B.               BA2RO Inc.              8/19/15      L0637        $844.13



                                                   17                                           Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page633 of 334
                                                                             20 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7352
                                             3157  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                      Initials                                    Service        Used        Pending
   000432812857-01     T.B.                BA2RO Inc.             10/26/16      A9273         $5.40
   000432812857-01     T.B.                BA2RO Inc.             10/26/16      E0184        $153.13
   000432812857-01     T.B.                BA2RO Inc.             10/26/16      E0190        $22.04
   000432812857-01     T.B.                BA2RO Inc.             10/26/16      E0273        $62.91
   000432812857-01     T.B.                BA2RO Inc.             10/26/16      L0627        $322.98
   000432812857-01     T.B.                BA2RO Inc.             11/18/16      L0637        $844.13
   000432812857-01     T.B.                BA2RO Inc.             11/21/16      E0855        $502.63
   000432812857-01     T.B.                BA2RO Inc.               3/8/17      E1399        $119.70
   000342126117-08     T.P.                BA2RO Inc.              12/2/14      E0855        $502.63
   000374475309-08     T.P.                BA2RO Inc.              6/19/15      E0190        $22.04
   000374475309-08     T.P.                BA2RO Inc.              6/19/15      E0217        $148.50
   000374475309-08     T.P.                BA2RO Inc.              6/19/15      E0272        $155.52
   000374475309-08     T.P.                BA2RO Inc.              6/19/15      E0273        $69.67
   000374475309-08     T.P.                BA2RO Inc.              6/19/15      L0172        $75.00
   000374475309-08     T.P.                BA2RO Inc.              6/19/15      L0627        $322.98
   000374475309-08     T.P.                BA2RO Inc.              6/19/15      L1040        $30.00
   000374475309-08     T.P.                BA2RO Inc.              6/19/15      L1820        $110.00
   000338763279-02     T.R.                BA2RO Inc.              10/2/14      E0190        $22.04
   000338763279-02     T.R.                BA2RO Inc.              10/2/14      L0627        $322.98
   000386951981-02     T.U.                BA2RO Inc.             10/20/15      E0273        $58.84
   000386951981-02     T.U.                BA2RO Inc.              12/2/15      E0205        $148.50
   000386951981-02     T.U.                BA2RO Inc.              12/2/15      E1300        $122.97
   000386951981-02     T.U.                BA2RO Inc.              12/2/15      E1399        $104.95
   000383139367-01     V.G.                BA2RO Inc.              9/23/15      E0184        $153.13
   000383139367-01     V.G.                BA2RO Inc.              9/23/15      E0217        $148.50
   000383139367-01     V.G.                BA2RO Inc.              9/23/15      E0273        $58.84
   000383139367-01     V.G.                BA2RO Inc.              9/23/15      L0627        $322.98
   000383139367-01     V.G.                BA2RO Inc.              9/23/15      L1040        $30.00
   000383139367-01     V.G.                BA2RO Inc.              9/23/15      L1820        $110.00
   000369871263-05     V.H.                BA2RO Inc.               6/9/15      E0190        $22.04
   000369871263-05     V.H.                BA2RO Inc.               6/9/15      E0217        $148.50
   000369871263-05     V.H.                BA2RO Inc.               6/9/15      E0272        $155.52
   000369871263-05     V.H.                BA2RO Inc.               6/9/15      E0273        $69.67
   000369871263-05     V.H.                BA2RO Inc.               6/9/15      L0172        $75.00
   000369871263-05     V.H.                BA2RO Inc.               6/9/15      L0627        $322.98
   000369871263-05     V.H.                BA2RO Inc.               6/9/15      L1040        $30.00
   000287821474-02     V.L.                BA2RO Inc.              6/14/13      A9999        $20.00
   000287821474-02     V.L.                BA2RO Inc.              6/14/13      E0273        $30.66
   000263201105-01     V.M.                BA2RO Inc.             12/31/12      L0637        $844.13
   000362861601-02     Y.A.                BA2RO Inc.              8/20/15      L0637        $844.13
   000362819542-04     Y.E.                BA2RO Inc.               6/5/15      L0637        $844.13
   000377982285-02     Z.B.                BA2RO Inc.              8/14/15      E0184        $153.13
   000377982285-02     Z.B.                BA2RO Inc.              8/14/15      E0190        $22.04
   000377982285-02     Z.B.                BA2RO Inc.              8/14/15      E0215        $20.93
   000377982285-02     Z.B.                BA2RO Inc.              8/14/15      E0273        $59.25
   000377982285-02     Z.B.                BA2RO Inc.              8/14/15      E0900        $78.54
   000377982285-02     Z.B.                BA2RO Inc.              8/14/15      L0120         $6.80
   000377982285-02     Z.B.                BA2RO Inc.              8/14/15      L0627        $322.98
   000377982285-02     Z.B.                BA2RO Inc.              8/14/15      L1040        $30.00
   000377982285-02     Z.B.                BA2RO Inc.              8/14/15      L1820        $220.00
   000377982285-02     Z.B.                BA2RO Inc.              8/18/15      E0855        $502.63



                                                   18                                           Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page634 of 334
                                                                             21 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7353
                                             3158  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
   000377982285-02      Z.B.               BA2RO Inc.             8/21/15       E0205         $106.09
   000377982285-02      Z.B.               BA2RO Inc.             8/21/15       E0700         $15.15
   000377982285-02      Z.B.               BA2RO Inc.             8/21/15       E0720         $137.39
   000377982285-02      Z.B.               BA2RO Inc.             8/21/15       E1300         $122.97
   000377982285-02      Z.B.               BA2RO Inc.             8/21/15       E1399         $89.99
   000377982285-02      Z.B.               BA2RO Inc.             8/31/15       L1832        $1,215.10
   000268575164-02      Z.E.               BA2RO Inc.             2/12/13       L0631         $806.64
                                     Daily Medical Equipment
   000221006547-03      A.A.         Distribution Center, Inc.    11/10/11      E0205        $195.00
                                     Daily Medical Equipment
   000221006547-03      A.A.         Distribution Center, Inc.    11/10/11      E0730         $76.25
                                     Daily Medical Equipment
   000221006547-03      A.A.         Distribution Center, Inc.    11/10/11      E1399         $40.50
                                     Daily Medical Equipment
   000253203350-06      A.A.         Distribution Center, Inc.    7/26/12       E0217        $422.00
                                     Daily Medical Equipment
   000253203350-06      A.A.         Distribution Center, Inc.    7/26/12       E0272        $155.52
                                     Daily Medical Equipment
   000253203350-06      A.A.         Distribution Center, Inc.    7/31/12       E0730         $76.25
                                     Daily Medical Equipment
   000253203350-06      A.A.         Distribution Center, Inc.    8/10/12      E0855 CE      $502.63
                                     Daily Medical Equipment
   000253203350-06      A.A.         Distribution Center, Inc.    7/31/12       E1399        $207.00
                                     Daily Medical Equipment
   000253203350-06      A.A.         Distribution Center, Inc.    7/26/12       E2602        $107.95
                                     Daily Medical Equipment
   000253203350-06      A.A.         Distribution Center, Inc.    7/26/12       L0174        $130.00
                                     Daily Medical Equipment
   000253203350-06      A.A.         Distribution Center, Inc.    7/26/12       L0629        $175.00
                                     Daily Medical Equipment
   000253203350-06      A.A.         Distribution Center, Inc.    7/26/12       L0943         $24.00
                                     Daily Medical Equipment
   000297653586-01      A.A.         Distribution Center, Inc.     9/6/13       E0217        $422.00
                                     Daily Medical Equipment
   000297653586-01      A.A.         Distribution Center, Inc.     9/6/13      E0190 SI       $22.04
                                     Daily Medical Equipment
   000297653586-01      A.A.         Distribution Center, Inc.     9/6/13      E0205 AR      $226.80
                                     Daily Medical Equipment
   000297653586-01      A.A.         Distribution Center, Inc.     9/6/13      E0730 EA       $76.25
                                     Daily Medical Equipment
   000297653586-01      A.A.         Distribution Center, Inc.     9/6/13       L0174        $130.00
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12      E0205 AR      $195.00
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12       E0215         $20.93
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12      E0217 RC      $422.00
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12      E0272 AT       $97.50
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12      E0730 EA       $76.25



                                                     19                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page635 of 334
                                                                             22 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7354
                                             3159  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12      E0943 ED       $98.00
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12     E1399 AG        $13.50
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12      E1399 CE       $18.00
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12      E1399 LT       $9.00
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12      E2602 GE      $107.95
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12      L0174 CE      $130.00
                                     Daily Medical Equipment
   000230236622-04      A.B.         Distribution Center, Inc.     1/6/12      L0629 RA      $175.00
                                     Daily Medical Equipment
   000248569212-01      A.B.         Distribution Center, Inc.    6/11/12       E0217        $422.00
                                     Daily Medical Equipment
   000248569212-01      A.B.         Distribution Center, Inc.    6/11/12       E0272        $155.52
                                     Daily Medical Equipment
   000248569212-01      A.B.         Distribution Center, Inc.    6/11/12       E1399         $11.25
                                     Daily Medical Equipment
   000248569212-01      A.B.         Distribution Center, Inc.    6/11/12       E2602        $107.95
                                     Daily Medical Equipment
   000248569212-01      A.B.         Distribution Center, Inc.    6/11/12       L0174        $130.00
                                     Daily Medical Equipment
   000248569212-01      A.B.         Distribution Center, Inc.    6/11/12       L0629        $175.00
                                     Daily Medical Equipment
   000248569212-01      A.B.         Distribution Center, Inc.    7/16/12       E0730         $76.25
                                     Daily Medical Equipment
   000248569212-01      A.B.         Distribution Center, Inc.    7/19/12       E0855        $502.63
                                     Daily Medical Equipment
   000248569212-01      A.B.         Distribution Center, Inc.    7/16/12       E1399        $195.75
                                     Daily Medical Equipment
   000334991956-07      A.C.         Distribution Center, Inc.    8/25/14       E0190         $22.04
                                     Daily Medical Equipment
   000334991956-07      A.C.         Distribution Center, Inc.    8/25/14       E0199         $19.48
                                     Daily Medical Equipment
   000334991956-07      A.C.         Distribution Center, Inc.    8/25/14       E0217        $422.00
                                     Daily Medical Equipment
   000334991956-07      A.C.         Distribution Center, Inc.    8/25/14       E0272        $155.52
                                     Daily Medical Equipment
   000334991956-07      A.C.         Distribution Center, Inc.    8/25/14       E2602        $107.95
                                     Daily Medical Equipment
   000334991956-07      A.C.         Distribution Center, Inc.    8/25/14       L0180        $233.00
                                     Daily Medical Equipment
   000334991956-07      A.C.         Distribution Center, Inc.    8/25/14       L0627        $322.98
                                     Daily Medical Equipment
   000334991956-07      A.C.         Distribution Center, Inc.    8/25/14       L1820        $110.00




                                                     20                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page636 of 334
                                                                             23 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7355
                                             3160  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000334991956-07      A.C.         Distribution Center, Inc.    8/25/14       L3670        $111.07
                                     Daily Medical Equipment
   000346659691-01      A.C.         Distribution Center, Inc.    11/24/14      E0272        $155.52
                                     Daily Medical Equipment
   000346659691-01      A.C.         Distribution Center, Inc.    11/24/14      E2602        $107.95
                                     Daily Medical Equipment
   000346659691-01      A.C.         Distribution Center, Inc.    11/24/14      L0180        $233.00
                                     Daily Medical Equipment
   000346659691-01      A.C.         Distribution Center, Inc.    11/24/14      L0627        $322.98
                                     Daily Medical Equipment
   000349032557-02      A.C.         Distribution Center, Inc.     1/5/15       E0199         $19.48
                                     Daily Medical Equipment
   000349032557-02      A.C.         Distribution Center, Inc.     1/5/15       E0205        $226.80
                                     Daily Medical Equipment
   000349032557-02      A.C.         Distribution Center, Inc.     1/5/15       E0217        $422.00
                                     Daily Medical Equipment
   000349032557-02      A.C.         Distribution Center, Inc.     1/5/15       E0272        $155.52
                                     Daily Medical Equipment
   000349032557-02      A.C.         Distribution Center, Inc.     1/5/15       E0730         $76.25
                                     Daily Medical Equipment
   000349032557-02      A.C.         Distribution Center, Inc.     1/5/15       E1399        $540.00
                                     Daily Medical Equipment
   000349032557-02      A.C.         Distribution Center, Inc.     1/5/15       E2602        $107.95
                                     Daily Medical Equipment
   000349032557-02      A.C.         Distribution Center, Inc.     1/5/15       L0180        $233.00
                                     Daily Medical Equipment
   000349032557-02      A.C.         Distribution Center, Inc.     1/5/15       L0627        $322.98
                                     Daily Medical Equipment
   000290894583-05      A.D.         Distribution Center, Inc.    7/18/13      E0190 SI       $22.04
                                     Daily Medical Equipment
   000290894583-05      A.D.         Distribution Center, Inc.    7/18/13       E0217        $422.00
                                     Daily Medical Equipment
   000290894583-05      A.D.         Distribution Center, Inc.    7/18/13      E0272 GC      $155.52
                                     Daily Medical Equipment
   000290894583-05      A.D.         Distribution Center, Inc.    7/18/13      E1399 RD       $11.25
                                     Daily Medical Equipment
   000290894583-05      A.D.         Distribution Center, Inc.    7/18/13      E2602 RA      $107.95
                                     Daily Medical Equipment
   000290894583-05      A.D.         Distribution Center, Inc.    7/18/13      L0174 CE      $130.00
                                     Daily Medical Equipment
   000290894583-05      A.D.         Distribution Center, Inc.    7/18/13      L0629 RA      $175.00
                                     Daily Medical Equipment
   000290894583-05      A.D.         Distribution Center, Inc.    7/18/13      L1820 EE      $220.00
                                     Daily Medical Equipment
   000344778261-02      A.D.         Distribution Center, Inc.    10/8/14       E0190         $22.04
                                     Daily Medical Equipment
   000344778261-02      A.D.         Distribution Center, Inc.    10/8/14       L0180        $233.00
                                     Daily Medical Equipment
   000344778261-02      A.D.         Distribution Center, Inc.    10/8/14       L0627        $322.98




                                                     21                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page637 of 334
                                                                             24 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7356
                                             3161  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000344778261-02      A.D.         Distribution Center, Inc.    10/8/14       L3675        $141.14
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12      E0205 AR      $195.00
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12       E0215         $20.93
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12      E0217 RC      $422.00
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12      E0272 GC       $97.50
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12      E0730 EA       $76.25
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12      E0943 ED       $98.00
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12     E1399 AG        $13.50
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12      E1399 CE       $18.00
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12      E1399 LT       $9.00
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12      E2602 GE      $107.95
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12      L0174 CE      $130.00
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12      L0629 RA      $175.00
                                     Daily Medical Equipment
   000232981407-01      A.F.         Distribution Center, Inc.    1/17/12       L1820        $110.00
                                     Daily Medical Equipment
   000202039764-05      A.G.         Distribution Center, Inc.    8/23/11      L0637 NT      $844.13
                                     Daily Medical Equipment
   000345457196-03      A.G.         Distribution Center, Inc.    11/11/14      E0205        $226.80
                                     Daily Medical Equipment
   000345457196-03      A.G.         Distribution Center, Inc.    11/11/14      E1399        $839.85
                                     Daily Medical Equipment
   000269440665-07      A.H.         Distribution Center, Inc.    12/11/12      E0190         $22.04
                                     Daily Medical Equipment
   000269440665-07      A.H.         Distribution Center, Inc.    12/11/12      E0217        $422.00
                                     Daily Medical Equipment
   000269440665-07      A.H.         Distribution Center, Inc.    12/11/12      E0272        $155.52
                                     Daily Medical Equipment
   000269440665-07      A.H.         Distribution Center, Inc.    12/11/12      E1399         $11.25
                                     Daily Medical Equipment
   000269440665-07      A.H.         Distribution Center, Inc.    12/11/12      E2602        $107.95
                                     Daily Medical Equipment
   000269440665-07      A.H.         Distribution Center, Inc.    12/11/12      L0174        $130.00
                                     Daily Medical Equipment
   000269440665-07      A.H.         Distribution Center, Inc.    12/11/12      L0629        $175.00




                                                     22                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page638 of 334
                                                                             25 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7357
                                             3162  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000269440665-07      A.H.         Distribution Center, Inc.    1/14/13       E0730         $76.25
                                     Daily Medical Equipment
   000269440665-07      A.H.         Distribution Center, Inc.    1/14/13       E1399        $195.75
                                     Daily Medical Equipment
   000269440665-07      A.H.         Distribution Center, Inc.    1/14/13       L1399         $48.00
                                     Daily Medical Equipment
   000313236697-01      A.J.         Distribution Center, Inc.    3/24/14       E1399        $247.50
                                     Daily Medical Equipment
   000313236697-01      A.J.         Distribution Center, Inc.     4/1/14       E0855        $502.63
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.     9/9/14       E0205        $226.80
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.     9/9/14       E0217        $422.00
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.     9/9/14       E0730         $76.25
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.    9/15/14       E0855        $502.63
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.     9/9/14       E1399        $501.00
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.    9/15/14       L0637        $844.13
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.     9/5/14       E0190         $22.04
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.     9/5/14       E0199         $19.48
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.     9/5/14       E0272        $155.52
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.     9/5/14       E2602        $107.95
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.     9/5/14       L0180        $233.00
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.     9/5/14       L0627        $322.98
                                     Daily Medical Equipment
   000341584886-02      A.J.         Distribution Center, Inc.     9/5/14       L3670        $111.07
                                     Daily Medical Equipment
   000347740672-02      A.K.         Distribution Center, Inc.    12/16/14      E0190         $22.04
                                     Daily Medical Equipment
   000347740672-02      A.K.         Distribution Center, Inc.    12/16/14      E0199         $19.48
                                     Daily Medical Equipment
   000347740672-02      A.K.         Distribution Center, Inc.    12/16/14      E0217        $422.00
                                     Daily Medical Equipment
   000347740672-02      A.K.         Distribution Center, Inc.    12/16/14      E0272        $155.52
                                     Daily Medical Equipment
   000347740672-02      A.K.         Distribution Center, Inc.    12/16/14      E2602        $107.95
                                     Daily Medical Equipment
   000347740672-02      A.K.         Distribution Center, Inc.    12/16/14      L0180        $233.00
                                     Daily Medical Equipment
   000347740672-02      A.K.         Distribution Center, Inc.    12/16/14      L0627        $322.98




                                                     23                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page639 of 334
                                                                             26 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7358
                                             3163  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000224122093-02      A.L.         Distribution Center, Inc.    12/28/11     L0634 LS      $844.13
                                     Daily Medical Equipment
   000332167220-03      A.L.         Distribution Center, Inc.    10/29/14      E1399        $247.50
                                     Daily Medical Equipment
   000200057370-07     A.M.          Distribution Center, Inc.    6/10/11       L1845        $693.00
                                     Daily Medical Equipment
   000216260497-07     A.M.          Distribution Center, Inc.    10/7/11       E0855        $502.63
                                     Daily Medical Equipment
   000216260497-07     A.M.          Distribution Center, Inc.    9/30/11     L1832 DA       $549.18
                                     Daily Medical Equipment
   000234636306-01     A.M.          Distribution Center, Inc.    2/28/12       E0272         $97.50
                                     Daily Medical Equipment
   000234636306-01     A.M.          Distribution Center, Inc.    2/28/12       E0943         $98.00
                                     Daily Medical Equipment
   000234636306-01     A.M.          Distribution Center, Inc.    2/28/12       E1399         $11.25
                                     Daily Medical Equipment
   000234636306-01     A.M.          Distribution Center, Inc.    2/28/12       E2602        $107.95
                                     Daily Medical Equipment
   000234636306-01     A.M.          Distribution Center, Inc.    2/28/12       L0629        $175.00
                                     Daily Medical Equipment
   000269440665-01     A.M.          Distribution Center, Inc.    12/11/12      E0190         $22.04
                                     Daily Medical Equipment
   000269440665-01     A.M.          Distribution Center, Inc.    12/11/12      E0217        $422.00
                                     Daily Medical Equipment
   000269440665-01     A.M.          Distribution Center, Inc.    12/11/12      E0272        $155.52
                                     Daily Medical Equipment
   000269440665-01     A.M.          Distribution Center, Inc.    12/11/12      E1399         $11.25
                                     Daily Medical Equipment
   000269440665-01     A.M.          Distribution Center, Inc.    12/11/12      E2602        $107.95
                                     Daily Medical Equipment
   000269440665-01     A.M.          Distribution Center, Inc.    12/11/12      L0174        $130.00
                                     Daily Medical Equipment
   000269440665-01     A.M.          Distribution Center, Inc.    12/11/12      L0629        $175.00
                                     Daily Medical Equipment
   000269440665-01     A.M.          Distribution Center, Inc.    12/11/12      L3670        $111.07
                                     Daily Medical Equipment
   000269440665-01     A.M.          Distribution Center, Inc.    1/14/13       E0730         $76.25
                                     Daily Medical Equipment
   000269440665-01     A.M.          Distribution Center, Inc.    1/14/13       E1399        $195.75
                                     Daily Medical Equipment
   000269440665-01     A.M.          Distribution Center, Inc.    1/14/13       L1399         $48.00
                                     Daily Medical Equipment
   000275480861-02     A.M.          Distribution Center, Inc.    2/27/13       E0190         $22.04
                                     Daily Medical Equipment
   000275480861-02     A.M.          Distribution Center, Inc.    2/27/13       E0217        $422.00
                                     Daily Medical Equipment
   000275480861-02     A.M.          Distribution Center, Inc.    2/27/13       E0272        $155.52
                                     Daily Medical Equipment
   000275480861-02     A.M.          Distribution Center, Inc.    2/27/13       E2602        $107.95




                                                     24                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page640 of 334
                                                                             27 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7359
                                             3164  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000275480861-02     A.M.          Distribution Center, Inc.    2/27/13       L0174        $130.00
                                     Daily Medical Equipment
   000275480861-02     A.M.          Distribution Center, Inc.    2/27/13       L0629        $175.00
                                     Daily Medical Equipment
   000347740672-05     A.M.          Distribution Center, Inc.    12/18/14      E0217        $422.00
                                     Daily Medical Equipment
   000347740672-05     A.M.          Distribution Center, Inc.    12/18/14      L0180        $233.00
                                     Daily Medical Equipment
   000347740672-05     A.M.          Distribution Center, Inc.    12/16/14      E0190         $22.04
                                     Daily Medical Equipment
   000347740672-05     A.M.          Distribution Center, Inc.    12/16/14      E0199         $19.48
                                     Daily Medical Equipment
   000347740672-05     A.M.          Distribution Center, Inc.    12/16/14      E0272        $155.52
                                     Daily Medical Equipment
   000347740672-05     A.M.          Distribution Center, Inc.    12/16/14      E2602        $107.95
                                     Daily Medical Equipment
   000347740672-05     A.M.          Distribution Center, Inc.    12/16/14      L0627        $322.98
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    11/3/11       E0215         $20.93
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    11/3/11      E0272 GC       $97.50
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    11/3/11      E0943 ED       $98.00
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    11/3/11      E1399 RD      $130.00
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    11/3/11      E2601 AR       $68.85
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    11/3/11      L0174 CE      $130.00
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    11/3/11      L0629 RA      $175.00
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    11/3/11      L3908 TS       $47.50
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    12/30/11     E0205 AR      $195.00
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    12/30/11     E0730 TE       $76.25
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    12/30/11    E1399 AG        $13.50
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    12/30/11     E1399 CE       $18.00
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    12/30/11     E1399 LT       $9.00
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    12/30/11     L1930 KL      $194.00
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    12/30/11      E0205        $195.00
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    12/30/11      E0730         $76.25




                                                     25                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page641 of 334
                                                                             28 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7360
                                             3165  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000221006547-01      A.O.         Distribution Center, Inc.    12/30/11      E1399         $40.50
                                     Daily Medical Equipment
   000245171863-01      A.P.         Distribution Center, Inc.     7/5/12      E0855 CA      $502.63
                                     Daily Medical Equipment
   000245171863-01      A.P.         Distribution Center, Inc.    10/22/12      L1832        $549.18
                                     Daily Medical Equipment
   000245171863-01      A.P.         Distribution Center, Inc.    2/14/13       L1832        $549.18
                                     Daily Medical Equipment
   000254847312-03      A.Q.         Distribution Center, Inc.    8/13/12       L0174        $130.00
                                     Daily Medical Equipment
   000254847312-03      A.Q.         Distribution Center, Inc.    8/13/12       L0629        $175.00
                                     Daily Medical Equipment
   000254847312-03      A.Q.         Distribution Center, Inc.    8/13/12       L0943         $24.00
                                     Daily Medical Equipment
   000254847312-03      A.Q.         Distribution Center, Inc.    8/13/12       L3710         $77.00
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    6/13/12      A9273 RI       $0.00
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    6/13/12      E0238 RI       $10.44
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    6/13/12      E0730 TE       $76.25
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    6/13/12      E1399 AR      $195.75
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    6/11/12       E0190         $22.04
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    6/11/12       E0217        $422.00
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    6/11/12       E0272        $155.52
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    6/11/12       E1399         $11.25
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    6/11/12       E2602        $107.95
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    6/11/12       L0174        $130.00
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    6/11/12       L0629        $175.00
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    9/13/12       E0855        $502.63
                                     Daily Medical Equipment
   000246976351-04      A.R.         Distribution Center, Inc.    8/30/12       L0637        $844.13
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.    7/10/12       E0217        $422.00
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.    7/10/12       E0272        $155.52
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.    7/16/12       E0730         $76.25
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.     8/6/12       E0855        $502.63




                                                     26                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page642 of 334
                                                                             29 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7361
                                             3166  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.    7/16/12       E1399        $207.00
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.    7/10/12       E2602        $107.95
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.    7/10/12       L0174        $130.00
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.    7/10/12       L0629        $175.00
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.     8/2/12       L0637        $844.13
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.    7/10/12       L0943         $24.00
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.    7/10/12       L3670        $111.07
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.    11/14/12      L3673        $690.23
                                     Daily Medical Equipment
   000250556792-01      A.R.         Distribution Center, Inc.    11/14/12      L3674         $0.00
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    9/24/14       E0105         $18.75
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    9/24/14       E0190         $22.04
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    9/24/14       E0199         $19.48
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    9/24/14       E0217        $422.00
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    9/24/14       E0272        $155.52
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    9/24/14       E2602        $107.95
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    9/24/14       L0180        $233.00
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    9/24/14       L0627        $322.98
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    10/22/14      E1399        $247.50
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    11/12/14      E0205        $226.80
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    11/12/14      E0730         $76.25
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    11/12/14      E1399        $292.50
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.    11/13/14      L1832        $607.55
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.     1/7/15       E0855        $502.63
                                     Daily Medical Equipment
   000343280608-01      A.R.         Distribution Center, Inc.     1/9/15       L0637        $844.13
                                     Daily Medical Equipment
   000206396201-04      A.S.         Distribution Center, Inc.    10/25/11      E0855        $502.63




                                                     27                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page643 of 334
                                                                             30 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7362
                                             3167  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000270996548-05      A.S.         Distribution Center, Inc.     1/2/13       E0217        $422.00
                                     Daily Medical Equipment
   000270996548-05      A.S.         Distribution Center, Inc.     1/2/13       L0629        $175.00
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    9/27/11      L0637 LS      $844.13
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    10/17/11     E0205 AR      $195.00
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    10/4/11       E0217        $422.00
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    10/4/11       E0272         $97.50
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    10/17/11     E0730 EA       $76.25
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    10/4/11       E0943         $98.00
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    10/4/11       E1399         $11.25
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    10/17/11    E1399 AG        $13.50
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    10/17/11     E1399 CE       $18.00
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    10/17/11     E1399 LT       $9.00
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    10/4/11       E2601         $68.85
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    10/4/11       L0629        $175.00
                                     Daily Medical Equipment
   000213553480-01      A.T.         Distribution Center, Inc.    10/4/11       L1810         $75.00
                                     Daily Medical Equipment
   000214903429-01      A.T.         Distribution Center, Inc.     9/7/11       E0217        $422.00
                                     Daily Medical Equipment
   000214903429-01      A.T.         Distribution Center, Inc.     9/7/11       E0272         $97.50
                                     Daily Medical Equipment
   000214903429-01      A.T.         Distribution Center, Inc.     9/7/11       E0943         $98.00
                                     Daily Medical Equipment
   000214903429-01      A.T.         Distribution Center, Inc.     9/7/11       E1399         $11.25
                                     Daily Medical Equipment
   000214903429-01      A.T.         Distribution Center, Inc.     9/7/11       E2601         $68.85
                                     Daily Medical Equipment
   000214903429-01      A.T.         Distribution Center, Inc.     9/7/11       L0629        $175.00
                                     Daily Medical Equipment
   000214903429-01      A.T.         Distribution Center, Inc.     9/7/11       L1810         $75.00
                                     Daily Medical Equipment
   000214903429-01      A.T.         Distribution Center, Inc.     9/7/11       L3652         $80.00
                                     Daily Medical Equipment
   000214903429-01      A.T.         Distribution Center, Inc.     9/7/11       L3999         $0.00
                                     Daily Medical Equipment
   000278201918-02      A.T.         Distribution Center, Inc.    3/15/13       E0190         $22.04




                                                     28                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page644 of 334
                                                                             31 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7363
                                             3168  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000278201918-02      A.T.         Distribution Center, Inc.    3/15/13       E0272        $155.52
                                     Daily Medical Equipment
   000278201918-02      A.T.         Distribution Center, Inc.    3/15/13       E0730         $76.25
                                     Daily Medical Equipment
   000278201918-02      A.T.         Distribution Center, Inc.    3/15/13       E1399        $207.00
                                     Daily Medical Equipment
   000278201918-02      A.T.         Distribution Center, Inc.    3/15/13       E2602        $107.95
                                     Daily Medical Equipment
   000278201918-02      A.T.         Distribution Center, Inc.    3/15/13       L0629        $175.00
                                     Daily Medical Equipment
   000278201918-02      A.T.         Distribution Center, Inc.    3/15/13       L1399         $48.00
                                     Daily Medical Equipment
   000307332601-04      A.T.         Distribution Center, Inc.    1/20/14       E0205        $226.80
                                     Daily Medical Equipment
   000307332601-04      A.T.         Distribution Center, Inc.    1/20/14       E0730         $76.25
                                     Daily Medical Equipment
   000307332601-04      A.T.         Distribution Center, Inc.    1/20/14       E1399         $53.90
                                     Daily Medical Equipment
   000253703771-01      B.B.         Distribution Center, Inc.    8/16/12      E0217 RC      $422.00
                                     Daily Medical Equipment
   000253703771-01      B.B.         Distribution Center, Inc.    8/16/12       E0730         $76.25
                                     Daily Medical Equipment
   000253703771-01      B.B.         Distribution Center, Inc.    8/16/12       E1399        $195.75
                                     Daily Medical Equipment
   000253703771-01      B.B.         Distribution Center, Inc.    8/16/12       L0174        $130.00
                                     Daily Medical Equipment
   000253703771-01      B.B.         Distribution Center, Inc.    8/16/12       L0943         $24.00
                                     Daily Medical Equipment
   000253703771-01      B.B.         Distribution Center, Inc.    8/16/12       L3670        $111.07
                                     Daily Medical Equipment
   000253703771-01      B.B.         Distribution Center, Inc.    9/12/12       E0855        $502.63
                                     Daily Medical Equipment
   000233799633-03      B.C.         Distribution Center, Inc.     2/6/12       E0855        $502.63
                                     Daily Medical Equipment
   000233799633-03      B.C.         Distribution Center, Inc.    3/19/12      L0637 LS      $844.13
                                     Daily Medical Equipment
   000343879896-01      B.C.         Distribution Center, Inc.    12/8/14       E0190         $22.04
                                     Daily Medical Equipment
   000343879896-01      B.C.         Distribution Center, Inc.    12/8/14       E0199         $19.48
                                     Daily Medical Equipment
   000343879896-01      B.C.         Distribution Center, Inc.    12/8/14       E0272        $155.52
                                     Daily Medical Equipment
   000343879896-01      B.C.         Distribution Center, Inc.    12/8/14       E2602        $107.95
                                     Daily Medical Equipment
   000343879896-01      B.C.         Distribution Center, Inc.    12/8/14       L0180        $233.00
                                     Daily Medical Equipment
   000343879896-01      B.C.         Distribution Center, Inc.    12/8/14       L0627        $322.98
                                     Daily Medical Equipment
   000343879896-01      B.C.         Distribution Center, Inc.    12/8/14       L3710         $77.00




                                                     29                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page645 of 334
                                                                             32 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7364
                                             3169  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000343879896-01      B.C.         Distribution Center, Inc.    12/8/14       L3908         $47.50
                                     Daily Medical Equipment
   000343879896-01      B.C.         Distribution Center, Inc.    12/8/14       E0217        $422.00
                                     Daily Medical Equipment
   000214362006-01      B.M.         Distribution Center, Inc.     9/7/11      E0855 CE      $502.63
                                     Daily Medical Equipment
   000214362006-01      B.M.         Distribution Center, Inc.    10/11/11     L0637 LS      $844.13
                                     Daily Medical Equipment
   000318911807-03      B.M.         Distribution Center, Inc.    5/21/14       L1832        $607.55
                                     Daily Medical Equipment
   000225492735-02      B.P.         Distribution Center, Inc.    12/8/11       E0205        $195.00
                                     Daily Medical Equipment
   000225492735-02      B.P.         Distribution Center, Inc.    11/16/11      E0215         $20.93
                                     Daily Medical Equipment
   000225492735-02      B.P.         Distribution Center, Inc.    11/16/11      E0272         $97.50
                                     Daily Medical Equipment
   000225492735-02      B.P.         Distribution Center, Inc.    12/8/11       E0730         $76.25
                                     Daily Medical Equipment
   000225492735-02      B.P.         Distribution Center, Inc.    11/16/11      E0943         $98.00
                                     Daily Medical Equipment
   000225492735-02      B.P.         Distribution Center, Inc.    12/8/11       E1399         $51.75
                                     Daily Medical Equipment
   000225492735-02      B.P.         Distribution Center, Inc.    11/16/11      E2601         $68.85
                                     Daily Medical Equipment
   000225492735-02      B.P.         Distribution Center, Inc.    11/16/11      L0174        $130.00
                                     Daily Medical Equipment
   000225492735-02      B.P.         Distribution Center, Inc.    11/16/11      L0629        $175.00
                                     Daily Medical Equipment
   000225492735-02      B.P.         Distribution Center, Inc.    11/16/11      L1399         $11.25
                                     Daily Medical Equipment
   000296872047-03      B.R.         Distribution Center, Inc.     9/3/13       E1369         $50.00
                                     Daily Medical Equipment
   000296872047-03      B.R.         Distribution Center, Inc.     9/3/13      L0140 CE       $50.00
                                     Daily Medical Equipment
   000296872047-03      B.R.         Distribution Center, Inc.     9/3/13       E1399         $53.90
                                     Daily Medical Equipment
   000296872047-03      B.R.         Distribution Center, Inc.     9/3/13       L0140         $50.00
                                     Daily Medical Equipment
   000255795808-04      B.S.         Distribution Center, Inc.    8/29/12       E0215         $20.93
                                     Daily Medical Equipment
   000255795808-04      B.S.         Distribution Center, Inc.    8/29/12       E0272        $155.52
                                     Daily Medical Equipment
   000255795808-04      B.S.         Distribution Center, Inc.    8/31/12       E0730         $76.25
                                     Daily Medical Equipment
   000255795808-04      B.S.         Distribution Center, Inc.    8/31/12       E1399        $454.50
                                     Daily Medical Equipment
   000255795808-04      B.S.         Distribution Center, Inc.    8/29/12       E2602        $107.95
                                     Daily Medical Equipment
   000255795808-04      B.S.         Distribution Center, Inc.    8/27/12      L0140 CE       $50.00




                                                     30                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page646 of 334
                                                                             33 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7365
                                             3170  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000255795808-04      B.S.         Distribution Center, Inc.    8/29/12       L0629        $175.00
                                     Daily Medical Equipment
   000255795808-04      B.S.         Distribution Center, Inc.    8/29/12       L0943         $24.00
                                     Daily Medical Equipment
   000255795808-04      B.S.         Distribution Center, Inc.    10/15/12      E0855        $502.63
                                     Daily Medical Equipment
   000255795808-04      B.S.         Distribution Center, Inc.    10/10/12     L0637 LS      $844.13
                                     Daily Medical Equipment
   000281331496-01      B.S.         Distribution Center, Inc.    3/12/13       E0190         $22.04
                                     Daily Medical Equipment
   000281331496-01      B.S.         Distribution Center, Inc.    3/12/13       E0272        $155.52
                                     Daily Medical Equipment
   000281331496-01      B.S.         Distribution Center, Inc.    3/12/13       E1399         $11.25
                                     Daily Medical Equipment
   000281331496-01      B.S.         Distribution Center, Inc.    3/12/13       E2602        $107.95
                                     Daily Medical Equipment
   000281331496-01      B.S.         Distribution Center, Inc.    3/12/13       L0174        $130.00
                                     Daily Medical Equipment
   000281331496-01      B.S.         Distribution Center, Inc.    3/12/13       L0629        $175.00
                                     Daily Medical Equipment
   000292524949-01      B.S.         Distribution Center, Inc.    7/19/13       E0190         $22.04
                                     Daily Medical Equipment
   000292524949-01      B.S.         Distribution Center, Inc.    7/23/13       E0205        $226.80
                                     Daily Medical Equipment
   000292524949-01      B.S.         Distribution Center, Inc.    7/19/13       E0272        $155.52
                                     Daily Medical Equipment
   000292524949-01      B.S.         Distribution Center, Inc.    7/23/13       E0730         $76.25
                                     Daily Medical Equipment
   000292524949-01      B.S.         Distribution Center, Inc.    7/23/13       E1399         $65.15
                                     Daily Medical Equipment
   000292524949-01      B.S.         Distribution Center, Inc.    7/19/13       E2602        $107.95
                                     Daily Medical Equipment
   000292524949-01      B.S.         Distribution Center, Inc.    7/19/13       L0140         $50.00
                                     Daily Medical Equipment
   000292524949-01      B.S.         Distribution Center, Inc.    7/19/13       L0174        $130.00
                                     Daily Medical Equipment
   000292524949-01      B.S.         Distribution Center, Inc.    7/19/13       L0629        $175.00
                                     Daily Medical Equipment
   000292524949-01      B.S.         Distribution Center, Inc.    8/27/13       E0855        $502.63
                                     Daily Medical Equipment
   000292524949-01      B.S.         Distribution Center, Inc.    8/19/13       J0000        $570.00
                                     Daily Medical Equipment
   000222273187-01      C.A.         Distribution Center, Inc.    10/24/11      E0215         $20.93
                                     Daily Medical Equipment
   000222273187-01      C.A.         Distribution Center, Inc.    10/24/11      E0272         $97.50
                                     Daily Medical Equipment
   000222273187-01      C.A.         Distribution Center, Inc.    10/24/11      E0943         $98.00
                                     Daily Medical Equipment
   000222273187-01      C.A.         Distribution Center, Inc.    10/24/11      E1399         $11.25




                                                     31                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page647 of 334
                                                                             34 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7366
                                             3171  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000222273187-01      C.A.         Distribution Center, Inc.    10/24/11      E2601         $68.85
                                     Daily Medical Equipment
   000222273187-01      C.A.         Distribution Center, Inc.    10/24/11      L0174        $130.00
                                     Daily Medical Equipment
   000222273187-01      C.A.         Distribution Center, Inc.    10/24/11      L0629        $175.00
                                     Daily Medical Equipment
   000222273187-01      C.A.         Distribution Center, Inc.    10/24/11      L1399         $11.25
                                     Daily Medical Equipment
   000240745554-01      C.A.         Distribution Center, Inc.    4/20/12       E0217        $422.00
                                     Daily Medical Equipment
   000240745554-01      C.A.         Distribution Center, Inc.    4/20/12       E0272        $155.52
                                     Daily Medical Equipment
   000240745554-01      C.A.         Distribution Center, Inc.    4/24/12       E0730         $76.25
                                     Daily Medical Equipment
   000240745554-01      C.A.         Distribution Center, Inc.    4/20/12       E0943         $98.00
                                     Daily Medical Equipment
   000240745554-01      C.A.         Distribution Center, Inc.    4/24/12       E1399        $219.75
                                     Daily Medical Equipment
   000240745554-01      C.A.         Distribution Center, Inc.    4/20/12       E2602        $107.95
                                     Daily Medical Equipment
   000240745554-01      C.A.         Distribution Center, Inc.    4/20/12       L0174        $130.00
                                     Daily Medical Equipment
   000240745554-01      C.A.         Distribution Center, Inc.    4/20/12       L0629        $175.00
                                     Daily Medical Equipment
   000253782998-01      C.A.         Distribution Center, Inc.     8/3/12       E0215         $20.93
                                     Daily Medical Equipment
   000253782998-01      C.A.         Distribution Center, Inc.     8/3/12       E0217        $422.00
                                     Daily Medical Equipment
   000253782998-01      C.A.         Distribution Center, Inc.     8/3/12       E0272        $155.52
                                     Daily Medical Equipment
   000253782998-01      C.A.         Distribution Center, Inc.     8/7/12       E0730         $76.25
                                     Daily Medical Equipment
   000253782998-01      C.A.         Distribution Center, Inc.     8/7/12       E1399        $207.00
                                     Daily Medical Equipment
   000253782998-01      C.A.         Distribution Center, Inc.     8/3/12       E2602        $107.95
                                     Daily Medical Equipment
   000253782998-01      C.A.         Distribution Center, Inc.     8/3/12       L0174        $130.00
                                     Daily Medical Equipment
   000253782998-01      C.A.         Distribution Center, Inc.     8/3/12       L0629        $175.00
                                     Daily Medical Equipment
   000253782998-01      C.A.         Distribution Center, Inc.     8/3/12       L0943         $24.00
                                     Daily Medical Equipment
   000253782998-01      C.A.         Distribution Center, Inc.     8/3/12       L3670        $111.07
                                     Daily Medical Equipment
   000237415369-06      C.B.         Distribution Center, Inc.    3/16/12       E0217        $422.00
                                     Daily Medical Equipment
   000237415369-06      C.B.         Distribution Center, Inc.    3/16/12       E0272        $155.52
                                     Daily Medical Equipment
   000237415369-06      C.B.         Distribution Center, Inc.    3/16/12       E0943         $98.00




                                                     32                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page648 of 334
                                                                             35 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7367
                                             3172  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000237415369-06      C.B.         Distribution Center, Inc.    3/16/12       E1399         $11.25
                                     Daily Medical Equipment
   000237415369-06      C.B.         Distribution Center, Inc.    3/16/12       E2602        $107.95
                                     Daily Medical Equipment
   000237415369-06      C.B.         Distribution Center, Inc.    3/16/12       L0174        $130.00
                                     Daily Medical Equipment
   000237415369-06      C.B.         Distribution Center, Inc.    3/16/12       L0629        $175.00
                                     Daily Medical Equipment
   000237415369-06      C.B.         Distribution Center, Inc.    3/16/12       L3670        $111.07
                                     Daily Medical Equipment
   000237415369-06      C.B.         Distribution Center, Inc.    9/21/12       L0637        $844.13
                                     Daily Medical Equipment
   000259139392-06      C.C.         Distribution Center, Inc.    10/8/12       E0217        $422.00
                                     Daily Medical Equipment
   000259139392-06      C.C.         Distribution Center, Inc.    10/12/12      E0730         $76.25
                                     Daily Medical Equipment
   000259139392-06      C.C.         Distribution Center, Inc.    10/12/12      E1399        $195.75
                                     Daily Medical Equipment
   000259139392-06      C.C.         Distribution Center, Inc.    10/12/12      L0174        $130.00
                                     Daily Medical Equipment
   000259139392-06      C.C.         Distribution Center, Inc.    10/12/12      L1399         $32.00
                                     Daily Medical Equipment
   000259139392-06      C.C.         Distribution Center, Inc.    11/26/12      E0855        $502.63
                                     Daily Medical Equipment
   000259139392-06      C.C.         Distribution Center, Inc.    11/22/12      L0637        $844.13
                                     Daily Medical Equipment
   000259548021-03      C.C.         Distribution Center, Inc.    9/26/12       E0272        $155.52
                                     Daily Medical Equipment
   000259548021-03      C.C.         Distribution Center, Inc.    10/1/12       E0730         $76.25
                                     Daily Medical Equipment
   000259548021-03      C.C.         Distribution Center, Inc.    10/1/12       E1399        $207.00
                                     Daily Medical Equipment
   000259548021-03      C.C.         Distribution Center, Inc.    9/26/12       E2602        $107.95
                                     Daily Medical Equipment
   000259548021-03      C.C.         Distribution Center, Inc.    9/26/12       L0174        $130.00
                                     Daily Medical Equipment
   000259548021-03      C.C.         Distribution Center, Inc.    9/26/12       L0629        $175.00
                                     Daily Medical Equipment
   000259548021-03      C.C.         Distribution Center, Inc.    9/26/12       L0943         $24.00
                                     Daily Medical Equipment
   000207909680-03      C.D.         Distribution Center, Inc.    10/11/11     E0855 CE      $502.63
                                     Daily Medical Equipment
   000248817066-07      C.D.         Distribution Center, Inc.    7/30/12       L1910        $145.00
                                     Daily Medical Equipment
   000248817066-07      C.D.         Distribution Center, Inc.    7/30/12       L1910        $145.00
                                     Daily Medical Equipment
   000248817066-07      C.D.         Distribution Center, Inc.    7/30/12       L1910        $145.00
                                     Daily Medical Equipment
   000240382721-01      C.E.         Distribution Center, Inc.     5/1/12       E0217        $422.00




                                                     33                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page649 of 334
                                                                             36 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7368
                                             3173  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000240382721-01      C.E.         Distribution Center, Inc.     5/1/12       E0272        $155.52
                                     Daily Medical Equipment
   000240382721-01      C.E.         Distribution Center, Inc.     5/1/12       E1399         $11.25
                                     Daily Medical Equipment
   000240382721-01      C.E.         Distribution Center, Inc.     5/1/12       E2602        $107.95
                                     Daily Medical Equipment
   000240382721-01      C.E.         Distribution Center, Inc.     5/1/12       L0174        $130.00
                                     Daily Medical Equipment
   000240382721-01      C.E.         Distribution Center, Inc.     5/1/12       L0629        $199.00
                                     Daily Medical Equipment
   000240382721-01      C.E.         Distribution Center, Inc.    7/27/12       E0855        $502.63
                                     Daily Medical Equipment
   000240382721-01      C.E.         Distribution Center, Inc.    7/23/12       L0637        $844.13
                                     Daily Medical Equipment
   000352910459-02      C.E.         Distribution Center, Inc.    12/24/14      E0217        $422.00
                                     Daily Medical Equipment
   000352910459-02      C.E.         Distribution Center, Inc.    12/24/14      E0272        $155.52
                                     Daily Medical Equipment
   000352910459-02      C.E.         Distribution Center, Inc.    12/24/14      E1399        $130.00
                                     Daily Medical Equipment
   000352910459-02      C.E.         Distribution Center, Inc.    12/24/14      E2601         $55.29
                                     Daily Medical Equipment
   000352910459-02      C.E.         Distribution Center, Inc.    12/24/14      L0627        $322.98
                                     Daily Medical Equipment
   000352910459-02      C.E.         Distribution Center, Inc.    12/24/14      L0943         $24.00
                                     Daily Medical Equipment
   000231677691-03      C.F.         Distribution Center, Inc.    12/30/11      E2602        $107.95
                                     Daily Medical Equipment
   000273607275-14      C.F.         Distribution Center, Inc.     3/1/13       A9273         $0.00
                                     Daily Medical Equipment
   000273607275-14      C.F.         Distribution Center, Inc.    2/25/13       E0190         $22.04
                                     Daily Medical Equipment
   000273607275-14      C.F.         Distribution Center, Inc.    2/25/13       E0217        $422.00
                                     Daily Medical Equipment
   000273607275-14      C.F.         Distribution Center, Inc.     3/1/13       E0238         $10.44
                                     Daily Medical Equipment
   000273607275-14      C.F.         Distribution Center, Inc.    2/25/13       E0272        $155.52
                                     Daily Medical Equipment
   000273607275-14      C.F.         Distribution Center, Inc.     3/1/13       E0730         $76.25
                                     Daily Medical Equipment
   000273607275-14      C.F.         Distribution Center, Inc.    2/25/13       E0849        $371.70
                                     Daily Medical Equipment
   000273607275-14      C.F.         Distribution Center, Inc.     3/1/13       E1399        $207.00
                                     Daily Medical Equipment
   000273607275-14      C.F.         Distribution Center, Inc.    2/25/13       E2602        $107.95
                                     Daily Medical Equipment
   000273607275-14      C.F.         Distribution Center, Inc.    2/25/13       L0629        $175.00
                                     Daily Medical Equipment
   000273607275-14      C.F.         Distribution Center, Inc.     3/1/13       L1399         $48.00




                                                     34                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page650 of 334
                                                                             37 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7369
                                             3174  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000200057370-06      C.G.         Distribution Center, Inc.     7/5/11      L0637 LS      $844.13
                                     Daily Medical Equipment
   000233816933-03      C.G.         Distribution Center, Inc.    2/27/12       E0205        $195.00
                                     Daily Medical Equipment
   000233816933-03      C.G.         Distribution Center, Inc.    2/23/12       E0215         $20.93
                                     Daily Medical Equipment
   000233816933-03      C.G.         Distribution Center, Inc.    2/23/12       E0217        $422.00
                                     Daily Medical Equipment
   000233816933-03      C.G.         Distribution Center, Inc.    2/23/12       E0272         $97.50
                                     Daily Medical Equipment
   000233816933-03      C.G.         Distribution Center, Inc.    2/27/12       E0730         $76.25
                                     Daily Medical Equipment
   000233816933-03      C.G.         Distribution Center, Inc.    2/23/12       E0943         $98.00
                                     Daily Medical Equipment
   000233816933-03      C.G.         Distribution Center, Inc.    2/27/12       E1399         $24.75
                                     Daily Medical Equipment
   000233816933-03      C.G.         Distribution Center, Inc.    2/23/12       E2602        $107.95
                                     Daily Medical Equipment
   000233816933-03      C.G.         Distribution Center, Inc.    2/23/12       L0174        $130.00
                                     Daily Medical Equipment
   000233816933-03      C.G.         Distribution Center, Inc.    2/23/12       L0629        $175.00
                                     Daily Medical Equipment
   000325218857-01      C.G.         Distribution Center, Inc.    8/25/14       E0855        $502.63
                                     Daily Medical Equipment
   000233274075-01      C.H.         Distribution Center, Inc.     1/6/12       E0215         $20.93
                                     Daily Medical Equipment
   000233274075-01      C.H.         Distribution Center, Inc.     1/6/12      E0272 GC       $97.50
                                     Daily Medical Equipment
   000233274075-01      C.H.         Distribution Center, Inc.     1/6/12      E0943 ED       $98.00
                                     Daily Medical Equipment
   000233274075-01      C.H.         Distribution Center, Inc.     1/6/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000233274075-01      C.H.         Distribution Center, Inc.     1/6/12      E2602 GE      $107.95
                                     Daily Medical Equipment
   000233274075-01      C.H.         Distribution Center, Inc.     1/6/12      L0629 RA      $175.00
                                     Daily Medical Equipment
   000233274075-01      C.H.         Distribution Center, Inc.    12/28/11      MM043        $180.00
                                     Daily Medical Equipment
   000233274075-01      C.H.         Distribution Center, Inc.    2/27/12       E0205        $195.00
                                     Daily Medical Equipment
   000233274075-01      C.H.         Distribution Center, Inc.    2/27/12       E0730         $76.25
                                     Daily Medical Equipment
   000233274075-01      C.H.         Distribution Center, Inc.    2/29/12       E0855        $502.63
                                     Daily Medical Equipment
   000233274075-01      C.H.         Distribution Center, Inc.    2/27/12       E1399         $13.50
                                     Daily Medical Equipment
   000233274075-01      C.H.         Distribution Center, Inc.     3/2/12       L0637        $844.13
                                     Daily Medical Equipment
   000241674100-02      C.H.         Distribution Center, Inc.    4/24/12       E0217        $422.00




                                                     35                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page651 of 334
                                                                             38 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7370
                                             3175  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000241674100-02      C.H.         Distribution Center, Inc.    4/24/12       E0272        $155.52
                                     Daily Medical Equipment
   000241674100-02      C.H.         Distribution Center, Inc.    4/27/12       E0730         $76.25
                                     Daily Medical Equipment
   000241674100-02      C.H.         Distribution Center, Inc.    4/24/12       E0943         $98.00
                                     Daily Medical Equipment
   000241674100-02      C.H.         Distribution Center, Inc.    4/27/12       E1399        $206.25
                                     Daily Medical Equipment
   000241674100-02      C.H.         Distribution Center, Inc.    4/24/12       E2602        $107.95
                                     Daily Medical Equipment
   000241674100-02      C.H.         Distribution Center, Inc.    4/24/12       L0174        $130.00
                                     Daily Medical Equipment
   000241674100-02      C.H.         Distribution Center, Inc.    4/24/12       L0629        $175.00
                                     Daily Medical Equipment
   000241674100-02      C.H.         Distribution Center, Inc.    4/24/12       L0943         $24.00
                                     Daily Medical Equipment
   000243034709-03      C.H.         Distribution Center, Inc.    4/24/12       E0217        $422.00
                                     Daily Medical Equipment
   000243034709-03      C.H.         Distribution Center, Inc.    4/24/12       E0272        $155.52
                                     Daily Medical Equipment
   000243034709-03      C.H.         Distribution Center, Inc.    4/27/12       E0730         $76.25
                                     Daily Medical Equipment
   000243034709-03      C.H.         Distribution Center, Inc.    4/24/12       E0943         $98.00
                                     Daily Medical Equipment
   000243034709-03      C.H.         Distribution Center, Inc.    4/27/12       E1399        $206.25
                                     Daily Medical Equipment
   000243034709-03      C.H.         Distribution Center, Inc.    4/24/12       E2602        $107.95
                                     Daily Medical Equipment
   000243034709-03      C.H.         Distribution Center, Inc.    4/24/12       L0174        $130.00
                                     Daily Medical Equipment
   000243034709-03      C.H.         Distribution Center, Inc.    4/24/12       L0629        $175.00
                                     Daily Medical Equipment
   000243034709-03      C.H.         Distribution Center, Inc.    4/24/12       L0943         $24.00
                                     Daily Medical Equipment
   000348236324-05      C.K.         Distribution Center, Inc.    12/8/14       E0190         $22.04
                                     Daily Medical Equipment
   000348236324-05      C.K.         Distribution Center, Inc.    12/8/14       E0199         $19.48
                                     Daily Medical Equipment
   000348236324-05      C.K.         Distribution Center, Inc.    12/10/14      E0205        $226.80
                                     Daily Medical Equipment
   000348236324-05      C.K.         Distribution Center, Inc.    12/8/14       E0272        $155.52
                                     Daily Medical Equipment
   000348236324-05      C.K.         Distribution Center, Inc.    12/10/14      E0730         $76.25
                                     Daily Medical Equipment
   000348236324-05      C.K.         Distribution Center, Inc.    12/10/14      E1399        $292.50
                                     Daily Medical Equipment
   000348236324-05      C.K.         Distribution Center, Inc.    12/8/14       E2602        $107.95
                                     Daily Medical Equipment
   000348236324-05      C.K.         Distribution Center, Inc.    12/8/14       L0180        $233.00




                                                     36                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page652 of 334
                                                                             39 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7371
                                             3176  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000348236324-05      C.K.         Distribution Center, Inc.    12/8/14       L0627        $322.98
                                     Daily Medical Equipment
   000348236324-05      C.K.         Distribution Center, Inc.    12/28/14      E0855        $502.63
                                     Daily Medical Equipment
   000216260497-08      C.L.         Distribution Center, Inc.    10/7/11      E0855 CE      $502.63
                                     Daily Medical Equipment
   000216260497-08      C.L.         Distribution Center, Inc.    12/24/11     L0637 LS      $844.13
                                     Daily Medical Equipment
   000274347897-01      C.L.         Distribution Center, Inc.    2/14/13       E0190         $22.04
                                     Daily Medical Equipment
   000274347897-01      C.L.         Distribution Center, Inc.    2/14/13       E0217        $422.00
                                     Daily Medical Equipment
   000274347897-01      C.L.         Distribution Center, Inc.    2/14/13       E0272        $155.52
                                     Daily Medical Equipment
   000274347897-01      C.L.         Distribution Center, Inc.    2/14/13       E1399         $11.25
                                     Daily Medical Equipment
   000274347897-01      C.L.         Distribution Center, Inc.    2/14/13       E2602        $107.95
                                     Daily Medical Equipment
   000274347897-01      C.L.         Distribution Center, Inc.    2/14/13       L0174        $130.00
                                     Daily Medical Equipment
   000274347897-01      C.L.         Distribution Center, Inc.    2/14/13       L0629        $175.00
                                     Daily Medical Equipment
   000240869552-03      C.M.         Distribution Center, Inc.    4/18/12       E0943         $98.00
                                     Daily Medical Equipment
   000240869552-03      C.M.         Distribution Center, Inc.    4/23/12       E1399        $206.25
                                     Daily Medical Equipment
   000240869552-03      C.M.         Distribution Center, Inc.    4/18/12       L0629        $175.00
                                     Daily Medical Equipment
   000240869552-03      C.M.         Distribution Center, Inc.    4/18/12       L0943         $24.00
                                     Daily Medical Equipment
   000253203350-04      C.M.         Distribution Center, Inc.    9/10/12       L0637        $844.13
                                     Daily Medical Equipment
   000264279159-01      C.M.         Distribution Center, Inc.    11/28/12      E0855        $502.63
                                     Daily Medical Equipment
   000264279159-01      C.M.         Distribution Center, Inc.    12/12/12     L0637 AP      $844.13
                                     Daily Medical Equipment
   000287386924-02      C.M.         Distribution Center, Inc.     9/3/13       E0205        $226.80
                                     Daily Medical Equipment
   000287386924-02      C.M.         Distribution Center, Inc.     9/3/13       E0730         $76.25
                                     Daily Medical Equipment
   000287386924-02      C.M.         Distribution Center, Inc.     9/3/13       E1399        $301.40
                                     Daily Medical Equipment
   000306047937-03      C.M.         Distribution Center, Inc.    11/21/13      E0190         $22.04
                                     Daily Medical Equipment
   000306047937-03      C.M.         Distribution Center, Inc.    11/21/13      E0272        $155.52
                                     Daily Medical Equipment
   000306047937-03      C.M.         Distribution Center, Inc.    11/21/13      E1399         $11.25
                                     Daily Medical Equipment
   000306047937-03      C.M.         Distribution Center, Inc.    11/21/13      E2602        $107.95




                                                     37                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page653 of 334
                                                                             40 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7372
                                             3177  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000306047937-03      C.M.         Distribution Center, Inc.    11/21/13      L0174        $130.00
                                     Daily Medical Equipment
   000306047937-03      C.M.         Distribution Center, Inc.    11/21/13      L0629        $175.00
                                     Daily Medical Equipment
   000306047937-03      C.M.         Distribution Center, Inc.    11/21/13      L3670        $111.07
                                     Daily Medical Equipment
   000306047937-03      C.M.         Distribution Center, Inc.    11/21/13      E0217        $422.00
                                     Daily Medical Equipment
   000223872664-01      C.R.         Distribution Center, Inc.     2/7/12      L0637 LS      $844.13
                                     Daily Medical Equipment
   000263059800-04      C.R.         Distribution Center, Inc.    11/2/12       E0190         $22.04
                                     Daily Medical Equipment
   000263059800-04      C.R.         Distribution Center, Inc.    11/2/12       E0217        $422.00
                                     Daily Medical Equipment
   000263059800-04      C.R.         Distribution Center, Inc.    11/2/12       E0272        $155.52
                                     Daily Medical Equipment
   000263059800-04      C.R.         Distribution Center, Inc.    11/6/12       E0730         $76.25
                                     Daily Medical Equipment
   000263059800-04      C.R.         Distribution Center, Inc.    11/6/12       E1399        $207.00
                                     Daily Medical Equipment
   000263059800-04      C.R.         Distribution Center, Inc.    11/2/12       E2602        $107.95
                                     Daily Medical Equipment
   000263059800-04      C.R.         Distribution Center, Inc.    11/2/12       L0174        $130.00
                                     Daily Medical Equipment
   000263059800-04      C.R.         Distribution Center, Inc.    11/2/12       L0629        $175.00
                                     Daily Medical Equipment
   000263059800-04      C.R.         Distribution Center, Inc.    11/6/12       L1399         $48.00
                                     Daily Medical Equipment
   000263059800-04      C.R.         Distribution Center, Inc.    11/21/12      E0855        $502.63
                                     Daily Medical Equipment
   000263059800-04      C.R.         Distribution Center, Inc.    11/27/12     L0637 LS      $844.13
                                     Daily Medical Equipment
   000343019154-02      C.R.         Distribution Center, Inc.    11/22/14      L0637        $844.13
                                     Daily Medical Equipment
   000257799311-01      C.T.         Distribution Center, Inc.     9/4/12       E0217        $422.00
                                     Daily Medical Equipment
   000257799311-01      C.T.         Distribution Center, Inc.     9/4/12       E0272        $155.52
                                     Daily Medical Equipment
   000257799311-01      C.T.         Distribution Center, Inc.     9/4/12       E1399         $11.25
                                     Daily Medical Equipment
   000257799311-01      C.T.         Distribution Center, Inc.     9/4/12       E2602        $107.95
                                     Daily Medical Equipment
   000257799311-01      C.T.         Distribution Center, Inc.     9/4/12       L0174        $130.00
                                     Daily Medical Equipment
   000257799311-01      C.T.         Distribution Center, Inc.     9/4/12       L0629        $175.00
                                     Daily Medical Equipment
   000257799311-01      C.T.         Distribution Center, Inc.     9/4/12       L0943         $24.00
                                     Daily Medical Equipment
   000257799311-01      C.T.         Distribution Center, Inc.     9/4/12       L1820        $220.00




                                                     38                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page654 of 334
                                                                             41 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7373
                                             3178  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000257799311-01      C.T.         Distribution Center, Inc.     9/4/12       L3670        $111.07
                                     Daily Medical Equipment
   000342206208-01      D.A.         Distribution Center, Inc.    10/14/14      L3671        $690.23
                                     Daily Medical Equipment
   000347034968-03      D.A.         Distribution Center, Inc.    12/10/14      E0190         $22.04
                                     Daily Medical Equipment
   000347034968-03      D.A.         Distribution Center, Inc.    12/10/14      E0199         $19.48
                                     Daily Medical Equipment
   000347034968-03      D.A.         Distribution Center, Inc.    12/15/14      E0205        $226.80
                                     Daily Medical Equipment
   000347034968-03      D.A.         Distribution Center, Inc.    12/10/14      E0272        $155.52
                                     Daily Medical Equipment
   000347034968-03      D.A.         Distribution Center, Inc.    12/15/14      E0730         $76.25
                                     Daily Medical Equipment
   000347034968-03      D.A.         Distribution Center, Inc.    12/11/14      E0855        $502.63
                                     Daily Medical Equipment
   000347034968-03      D.A.         Distribution Center, Inc.    12/15/14      E1399        $292.50
                                     Daily Medical Equipment
   000347034968-03      D.A.         Distribution Center, Inc.    12/10/14      E2602        $107.95
                                     Daily Medical Equipment
   000347034968-03      D.A.         Distribution Center, Inc.    12/10/14      L0180        $233.00
                                     Daily Medical Equipment
   000347034968-03      D.A.         Distribution Center, Inc.    12/10/14      L0627        $322.98
                                     Daily Medical Equipment
   000348236324-04      D.A.         Distribution Center, Inc.    12/10/14      E0190         $22.04
                                     Daily Medical Equipment
   000348236324-04      D.A.         Distribution Center, Inc.    12/10/14      E0199         $19.48
                                     Daily Medical Equipment
   000348236324-04      D.A.         Distribution Center, Inc.    12/15/14      E0205        $226.80
                                     Daily Medical Equipment
   000348236324-04      D.A.         Distribution Center, Inc.    12/10/14      E0272        $155.52
                                     Daily Medical Equipment
   000348236324-04      D.A.         Distribution Center, Inc.    12/15/14      E0730         $76.25
                                     Daily Medical Equipment
   000348236324-04      D.A.         Distribution Center, Inc.    12/11/14      E0855        $502.63
                                     Daily Medical Equipment
   000348236324-04      D.A.         Distribution Center, Inc.    12/15/14      E1399        $292.50
                                     Daily Medical Equipment
   000348236324-04      D.A.         Distribution Center, Inc.    12/10/14      E2602        $107.95
                                     Daily Medical Equipment
   000348236324-04      D.A.         Distribution Center, Inc.    12/10/14      L0180        $233.00
                                     Daily Medical Equipment
   000348236324-04      D.A.         Distribution Center, Inc.    12/10/14      L0627        $322.98
                                     Daily Medical Equipment
   000237415369-05      D.B.         Distribution Center, Inc.    3/16/12       E0217        $422.00
                                     Daily Medical Equipment
   000237415369-05      D.B.         Distribution Center, Inc.    3/16/12       E0272        $155.52
                                     Daily Medical Equipment
   000237415369-05      D.B.         Distribution Center, Inc.    3/16/12       E0943         $98.00




                                                     39                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page655 of 334
                                                                             42 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7374
                                             3179  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000237415369-05      D.B.         Distribution Center, Inc.    3/16/12       E1399         $11.25
                                     Daily Medical Equipment
   000237415369-05      D.B.         Distribution Center, Inc.    3/16/12       E2602        $107.95
                                     Daily Medical Equipment
   000237415369-05      D.B.         Distribution Center, Inc.    3/16/12       L0174        $130.00
                                     Daily Medical Equipment
   000237415369-05      D.B.         Distribution Center, Inc.    3/16/12       L0629        $175.00
                                     Daily Medical Equipment
   000237415369-05      D.B.         Distribution Center, Inc.    4/30/12       E0730         $76.25
                                     Daily Medical Equipment
   000237415369-05      D.B.         Distribution Center, Inc.    4/30/12       E1399        $208.50
                                     Daily Medical Equipment
   000300330792-05      D.B.         Distribution Center, Inc.    10/18/13      E0190         $22.04
                                     Daily Medical Equipment
   000300330792-05      D.B.         Distribution Center, Inc.    10/18/13      E0272        $155.52
                                     Daily Medical Equipment
   000300330792-05      D.B.         Distribution Center, Inc.    10/22/13      E0730         $76.25
                                     Daily Medical Equipment
   000300330792-05      D.B.         Distribution Center, Inc.    10/22/13      E1399         $65.15
                                     Daily Medical Equipment
   000300330792-05      D.B.         Distribution Center, Inc.    10/18/13      E2602        $107.95
                                     Daily Medical Equipment
   000300330792-05      D.B.         Distribution Center, Inc.    10/18/13      L0629        $175.00
                                     Daily Medical Equipment
   000228781753-01      D.C.         Distribution Center, Inc.     1/6/12      E0217 RC      $422.00
                                     Daily Medical Equipment
   000228781753-01      D.C.         Distribution Center, Inc.     1/6/12      E0272 GC       $97.50
                                     Daily Medical Equipment
   000228781753-01      D.C.         Distribution Center, Inc.     1/6/12      E0943 ED       $98.00
                                     Daily Medical Equipment
   000228781753-01      D.C.         Distribution Center, Inc.     1/6/12      E1399 GE      $107.95
                                     Daily Medical Equipment
   000228781753-01      D.C.         Distribution Center, Inc.     1/6/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000228781753-01      D.C.         Distribution Center, Inc.     1/6/12      L0174 CE      $130.00
                                     Daily Medical Equipment
   000228781753-01      D.C.         Distribution Center, Inc.     1/6/12      L0629 RA      $175.00
                                     Daily Medical Equipment
   000228781753-01      D.C.         Distribution Center, Inc.    1/30/12      E0205 AR      $195.00
                                     Daily Medical Equipment
   000228781753-01      D.C.         Distribution Center, Inc.    1/30/12      E0730 EA       $76.25
                                     Daily Medical Equipment
   000228781753-01      D.C.         Distribution Center, Inc.     2/3/12      E0855 CE      $502.63
                                     Daily Medical Equipment
   000228781753-01      D.C.         Distribution Center, Inc.    1/30/12     E1399 AG        $13.50
                                     Daily Medical Equipment
   000228781753-01      D.C.         Distribution Center, Inc.     2/3/12       L0637        $844.13
                                     Daily Medical Equipment
   000253427405-05      D.C.         Distribution Center, Inc.     8/6/12       E2602        $107.95




                                                     40                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page656 of 334
                                                                             43 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7375
                                             3180  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000219439569-01      D.D.         Distribution Center, Inc.    10/25/11     L0637 AP      $844.13
                                     Daily Medical Equipment
   000317261717-03      D.D.         Distribution Center, Inc.    4/28/14       E1399        $247.50
                                     Daily Medical Equipment
   000326257960-01      D.D.         Distribution Center, Inc.    8/18/14       E0855        $502.63
                                     Daily Medical Equipment
   000326257960-01      D.D.         Distribution Center, Inc.    8/13/14       L0637        $844.13
                                     Daily Medical Equipment
   000237415369-04      D.E.         Distribution Center, Inc.    3/16/12       E0217        $422.00
                                     Daily Medical Equipment
   000237415369-04      D.E.         Distribution Center, Inc.    3/16/12       E0272        $155.52
                                     Daily Medical Equipment
   000237415369-04      D.E.         Distribution Center, Inc.    3/16/12       E0943         $98.00
                                     Daily Medical Equipment
   000237415369-04      D.E.         Distribution Center, Inc.    3/16/12       E1399         $11.25
                                     Daily Medical Equipment
   000237415369-04      D.E.         Distribution Center, Inc.    3/16/12       E2602        $107.95
                                     Daily Medical Equipment
   000237415369-04      D.E.         Distribution Center, Inc.    3/16/12       L0174        $130.00
                                     Daily Medical Equipment
   000237415369-04      D.E.         Distribution Center, Inc.    3/16/12       L0629        $175.00
                                     Daily Medical Equipment
   000237415369-04      D.E.         Distribution Center, Inc.    3/16/12       L3670        $111.07
                                     Daily Medical Equipment
   000237415369-04      D.E.         Distribution Center, Inc.     7/4/12       L0637        $844.13
                                     Daily Medical Equipment
   000300330792-03      D.F.         Distribution Center, Inc.    10/15/13      E0190         $22.04
                                     Daily Medical Equipment
   000300330792-03      D.F.         Distribution Center, Inc.    10/15/13      E0272        $155.52
                                     Daily Medical Equipment
   000300330792-03      D.F.         Distribution Center, Inc.    10/15/13      E1399         $11.25
                                     Daily Medical Equipment
   000300330792-03      D.F.         Distribution Center, Inc.    10/15/13      E2602        $107.95
                                     Daily Medical Equipment
   000300330792-03      D.F.         Distribution Center, Inc.    10/15/13      L0629        $175.00
                                     Daily Medical Equipment
   000300330792-03      D.F.         Distribution Center, Inc.    10/21/13      E0730         $76.25
                                     Daily Medical Equipment
   000300330792-03      D.F.         Distribution Center, Inc.    10/21/13      E1399         $53.90
                                     Daily Medical Equipment
   000253703771-04      D.J.         Distribution Center, Inc.    8/13/12       E2602        $107.95
                                     Daily Medical Equipment
   000243483666-01      D.K.         Distribution Center, Inc.    5/11/12      E0190 ED       $22.04
                                     Daily Medical Equipment
   000243483666-01      D.K.         Distribution Center, Inc.    5/11/12      E0272 AT      $155.52
                                     Daily Medical Equipment
   000243483666-01      D.K.         Distribution Center, Inc.    5/11/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000243483666-01      D.K.         Distribution Center, Inc.    5/11/12      E2602 GE      $107.95




                                                     41                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page657 of 334
                                                                             44 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7376
                                             3181  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000243483666-01      D.K.         Distribution Center, Inc.    5/11/12      L0174 CE      $130.00
                                     Daily Medical Equipment
   000243483666-01      D.K.         Distribution Center, Inc.    5/11/12      L0629 RA      $175.00
                                     Daily Medical Equipment
   000243483666-01      D.K.         Distribution Center, Inc.    5/11/12       E0217        $422.00
                                     Daily Medical Equipment
   000243483666-01      D.K.         Distribution Center, Inc.    6/20/12       E0855        $502.63
                                     Daily Medical Equipment
   000243483666-01      D.K.         Distribution Center, Inc.    6/29/12       L0637        $844.13
                                     Daily Medical Equipment
   000253427405-06      D.K.         Distribution Center, Inc.     8/6/12       E2602        $107.95
                                     Daily Medical Equipment
   000253194138-03     D.M.          Distribution Center, Inc.    7/25/12      E0272 GC      $155.52
                                     Daily Medical Equipment
   000253194138-03     D.M.          Distribution Center, Inc.    7/25/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000253194138-03     D.M.          Distribution Center, Inc.    7/25/12      L0174 CE      $130.00
                                     Daily Medical Equipment
   000253194138-03     D.M.          Distribution Center, Inc.    7/25/12      L0629 RA      $175.00
                                     Daily Medical Equipment
   000253194138-03     D.M.          Distribution Center, Inc.    7/25/12      L0943 CE       $24.00
                                     Daily Medical Equipment
   000253194138-03     D.M.          Distribution Center, Inc.    7/25/12      L3670 ER      $111.07
                                     Daily Medical Equipment
   000266598795-06     D.M.          Distribution Center, Inc.    11/21/12      E0190         $22.04
                                     Daily Medical Equipment
   000266598795-06     D.M.          Distribution Center, Inc.    11/21/12      E0217        $422.00
                                     Daily Medical Equipment
   000266598795-06     D.M.          Distribution Center, Inc.    11/21/12      E0272        $155.52
                                     Daily Medical Equipment
   000266598795-06     D.M.          Distribution Center, Inc.    11/21/12      E1399         $11.25
                                     Daily Medical Equipment
   000266598795-06     D.M.          Distribution Center, Inc.    11/21/12      E2602        $107.95
                                     Daily Medical Equipment
   000266598795-06     D.M.          Distribution Center, Inc.    11/21/12      L0174        $130.00
                                     Daily Medical Equipment
   000266598795-06     D.M.          Distribution Center, Inc.    11/21/12      L0629        $175.00
                                     Daily Medical Equipment
   000266598795-06     D.M.          Distribution Center, Inc.    11/21/12      L1820        $110.00
                                     Daily Medical Equipment
   000301562724-01      D.N.         Distribution Center, Inc.    9/24/13       E0190         $22.04
                                     Daily Medical Equipment
   000301562724-01      D.N.         Distribution Center, Inc.    10/21/13      E0205        $226.80
                                     Daily Medical Equipment
   000301562724-01      D.N.         Distribution Center, Inc.    9/24/13       E0217        $422.00
                                     Daily Medical Equipment
   000301562724-01      D.N.         Distribution Center, Inc.    9/24/13       E0272        $155.52
                                     Daily Medical Equipment
   000301562724-01      D.N.         Distribution Center, Inc.    10/21/13      E0730         $76.25




                                                     42                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page658 of 334
                                                                             45 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7377
                                             3182  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000301562724-01      D.N.         Distribution Center, Inc.    10/21/13      E1399        $312.65
                                     Daily Medical Equipment
   000301562724-01      D.N.         Distribution Center, Inc.    9/24/13       E2602        $107.95
                                     Daily Medical Equipment
   000301562724-01      D.N.         Distribution Center, Inc.    9/24/13       L0174        $130.00
                                     Daily Medical Equipment
   000301562724-01      D.N.         Distribution Center, Inc.    9/24/13       L0629        $175.00
                                     Daily Medical Equipment
   000227797288-03      D.O.         Distribution Center, Inc.    12/15/11      E0215         $20.93
                                     Daily Medical Equipment
   000227797288-03      D.O.         Distribution Center, Inc.    12/15/11     E0272 GC       $97.50
                                     Daily Medical Equipment
   000227797288-03      D.O.         Distribution Center, Inc.    12/15/11     E0943 ED       $98.00
                                     Daily Medical Equipment
   000227797288-03      D.O.         Distribution Center, Inc.    12/15/11     E1399 RD       $11.25
                                     Daily Medical Equipment
   000227797288-03      D.O.         Distribution Center, Inc.    12/15/11     E2602 GE      $107.95
                                     Daily Medical Equipment
   000227797288-03      D.O.         Distribution Center, Inc.    12/15/11     L0174 CE      $130.00
                                     Daily Medical Equipment
   000227797288-03      D.O.         Distribution Center, Inc.    12/15/11     L0629 RA      $175.00
                                     Daily Medical Equipment
   000227797288-03      D.O.         Distribution Center, Inc.    12/15/11     L1399 EA       $11.25
                                     Daily Medical Equipment
   000227797288-03      D.O.         Distribution Center, Inc.    12/15/11     L3670 ER      $111.07
                                     Daily Medical Equipment
   000206472128-01      D.P.         Distribution Center, Inc.     9/9/11       L0637        $844.13
                                     Daily Medical Equipment
   000247215980-03      D.P.         Distribution Center, Inc.    8/10/12       L0637        $844.13
                                     Daily Medical Equipment
   000340875780-03      D.R.         Distribution Center, Inc.    8/27/14       E0105         $18.75
                                     Daily Medical Equipment
   000340875780-03      D.R.         Distribution Center, Inc.    8/27/14       E0190         $22.04
                                     Daily Medical Equipment
   000340875780-03      D.R.         Distribution Center, Inc.    8/27/14       E0199         $19.48
                                     Daily Medical Equipment
   000340875780-03      D.R.         Distribution Center, Inc.     9/2/14       E0205        $226.80
                                     Daily Medical Equipment
   000340875780-03      D.R.         Distribution Center, Inc.    8/27/14       E0272        $155.52
                                     Daily Medical Equipment
   000340875780-03      D.R.         Distribution Center, Inc.     9/2/14       E0730         $76.25
                                     Daily Medical Equipment
   000340875780-03      D.R.         Distribution Center, Inc.     9/2/14       E1399        $253.50
                                     Daily Medical Equipment
   000340875780-03      D.R.         Distribution Center, Inc.    8/27/14       E2602        $107.95
                                     Daily Medical Equipment
   000340875780-03      D.R.         Distribution Center, Inc.    8/27/14       L0180        $233.00
                                     Daily Medical Equipment
   000340875780-03      D.R.         Distribution Center, Inc.    8/27/14       L0627        $322.98




                                                     43                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page659 of 334
                                                                             46 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7378
                                             3183  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000214814881-01      D.S.         Distribution Center, Inc.    9/16/11       E0217        $422.00
                                     Daily Medical Equipment
   000214814881-01      D.S.         Distribution Center, Inc.    9/16/11       E0272         $97.50
                                     Daily Medical Equipment
   000214814881-01      D.S.         Distribution Center, Inc.    9/16/11       E0943         $98.00
                                     Daily Medical Equipment
   000214814881-01      D.S.         Distribution Center, Inc.    9/16/11       E1399         $11.25
                                     Daily Medical Equipment
   000214814881-01      D.S.         Distribution Center, Inc.    9/16/11       E2601         $68.85
                                     Daily Medical Equipment
   000214814881-01      D.S.         Distribution Center, Inc.    9/16/11       L0174        $130.00
                                     Daily Medical Equipment
   000214814881-01      D.S.         Distribution Center, Inc.    9/16/11       L0629        $175.00
                                     Daily Medical Equipment
   000348684820-01      D.S.         Distribution Center, Inc.    12/23/14      E0855        $502.63
                                     Daily Medical Equipment
   000348684820-01      D.S.         Distribution Center, Inc.    12/23/14      L0637        $844.13
                                     Daily Medical Equipment
   000217798940-03      D.T.         Distribution Center, Inc.     4/6/12       E0855        $502.63
                                     Daily Medical Equipment
   000217798940-03      D.T.         Distribution Center, Inc.     4/9/12       L0637        $844.13
                                     Daily Medical Equipment
   000257678045-01      D.T.         Distribution Center, Inc.    9/11/12       E0217        $422.00
                                     Daily Medical Equipment
   000257678045-01      D.T.         Distribution Center, Inc.    9/14/12       E0730         $76.25
                                     Daily Medical Equipment
   000257678045-01      D.T.         Distribution Center, Inc.    9/14/12       E1399        $195.75
                                     Daily Medical Equipment
   000257678045-01      D.T.         Distribution Center, Inc.    9/11/12       E0272        $155.52
                                     Daily Medical Equipment
   000257678045-01      D.T.         Distribution Center, Inc.    9/28/12       E0855        $502.63
                                     Daily Medical Equipment
   000257678045-01      D.T.         Distribution Center, Inc.    9/11/12       E1399         $11.25
                                     Daily Medical Equipment
   000257678045-01      D.T.         Distribution Center, Inc.    9/11/12       E2602        $107.95
                                     Daily Medical Equipment
   000257678045-01      D.T.         Distribution Center, Inc.    9/11/12       L0174        $130.00
                                     Daily Medical Equipment
   000257678045-01      D.T.         Distribution Center, Inc.    9/11/12       L0629        $175.00
                                     Daily Medical Equipment
   000257678045-01      D.T.         Distribution Center, Inc.    10/2/12       L0637        $844.13
                                     Daily Medical Equipment
   000257678045-01      D.T.         Distribution Center, Inc.    9/11/12       L0943         $24.00
                                     Daily Medical Equipment
   000257678045-01      D.T.         Distribution Center, Inc.    9/11/12       L3807        $168.86
                                     Daily Medical Equipment
   000251784658-04     D.W.          Distribution Center, Inc.    7/26/12       E0217        $422.00
                                     Daily Medical Equipment
   000251784658-04     D.W.          Distribution Center, Inc.    7/26/12       E0272        $155.52




                                                     44                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page660 of 334
                                                                             47 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7379
                                             3184  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000251784658-04     D.W.          Distribution Center, Inc.    7/26/12       E1399         $11.25
                                     Daily Medical Equipment
   000251784658-04     D.W.          Distribution Center, Inc.    7/26/12       E2602        $107.95
                                     Daily Medical Equipment
   000251784658-04     D.W.          Distribution Center, Inc.    7/26/12       L0174        $130.00
                                     Daily Medical Equipment
   000251784658-04     D.W.          Distribution Center, Inc.    7/26/12       L0629        $175.00
                                     Daily Medical Equipment
   000251784658-04     D.W.          Distribution Center, Inc.    7/26/12       L0943         $24.00
                                     Daily Medical Equipment
   000251784658-04     D.W.          Distribution Center, Inc.    7/26/12       L3670        $111.07
                                     Daily Medical Equipment
   000251784658-04     D.W.          Distribution Center, Inc.    10/24/12      E0855        $502.63
                                     Daily Medical Equipment
   000251784658-04     D.W.          Distribution Center, Inc.    10/24/12      E1399        $247.50
                                     Daily Medical Equipment
   000251784658-04     D.W.          Distribution Center, Inc.    10/24/12      L0637        $844.13
                                     Daily Medical Equipment
   000328293279-01     D.W.          Distribution Center, Inc.    9/11/14       E0855        $502.63
                                     Daily Medical Equipment
   000328293279-01     D.W.          Distribution Center, Inc.    9/11/14       L0637        $844.13
                                     Daily Medical Equipment
   000328293279-01     D.W.          Distribution Center, Inc.    9/11/14       L3671        $1,380.46
                                     Daily Medical Equipment
   000346469141-02     D.W.          Distribution Center, Inc.    11/3/14       E0217        $422.00
                                     Daily Medical Equipment
   000224730341-08      E.B.         Distribution Center, Inc.    11/20/11      E0215         $20.93
                                     Daily Medical Equipment
   000224730341-08      E.B.         Distribution Center, Inc.    11/20/11     E0217 RC      $422.00
                                     Daily Medical Equipment
   000224730341-08      E.B.         Distribution Center, Inc.    11/20/11     E0943 ED       $98.00
                                     Daily Medical Equipment
   000233342260-01      E.B.         Distribution Center, Inc.     2/6/12       E0272         $97.50
                                     Daily Medical Equipment
   000233342260-01      E.B.         Distribution Center, Inc.     2/6/12       E0943         $98.00
                                     Daily Medical Equipment
   000233342260-01      E.B.         Distribution Center, Inc.     2/6/12       E1399         $11.25
                                     Daily Medical Equipment
   000233342260-01      E.B.         Distribution Center, Inc.     2/6/12       E2602        $107.95
                                     Daily Medical Equipment
   000233342260-01      E.B.         Distribution Center, Inc.     2/6/12       L0629        $175.00
                                     Daily Medical Equipment
   000233342260-01      E.B.         Distribution Center, Inc.     2/6/12       L1820        $110.00
                                     Daily Medical Equipment
   000233342260-01      E.B.         Distribution Center, Inc.     3/6/12       E0205        $195.00
                                     Daily Medical Equipment
   000233342260-01      E.B.         Distribution Center, Inc.     3/6/12       E0730         $76.25
                                     Daily Medical Equipment
   000233342260-01      E.B.         Distribution Center, Inc.     3/9/12       E0855        $502.63




                                                     45                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page661 of 334
                                                                             48 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7380
                                             3185  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000233342260-01      E.B.         Distribution Center, Inc.     3/6/12       E1399         $13.50
                                     Daily Medical Equipment
   000233342260-01      E.B.         Distribution Center, Inc.    3/13/12      L0637 LS      $844.13
                                     Daily Medical Equipment
   000235051687-03      E.B.         Distribution Center, Inc.     2/9/12      E0272 GC       $97.50
                                     Daily Medical Equipment
   000235051687-03      E.B.         Distribution Center, Inc.     2/9/12      E0943 ED       $98.00
                                     Daily Medical Equipment
   000235051687-03      E.B.         Distribution Center, Inc.     2/9/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000235051687-03      E.B.         Distribution Center, Inc.     2/9/12      E2602 GE      $107.95
                                     Daily Medical Equipment
   000235051687-03      E.B.         Distribution Center, Inc.     2/9/12      L0629 LS      $175.00
                                     Daily Medical Equipment
   000235051687-03      E.B.         Distribution Center, Inc.     2/9/12       L1820        $110.00
                                     Daily Medical Equipment
   000235051687-03      E.B.         Distribution Center, Inc.    3/23/12      E0205 AR      $195.00
                                     Daily Medical Equipment
   000235051687-03      E.B.         Distribution Center, Inc.    3/23/12      E0730 EA       $76.25
                                     Daily Medical Equipment
   000235051687-03      E.B.         Distribution Center, Inc.    3/27/12      E0855 CE      $502.63
                                     Daily Medical Equipment
   000235051687-03      E.B.         Distribution Center, Inc.    3/20/12     E1310 XX       $183.69
                                     Daily Medical Equipment
   000235051687-03      E.B.         Distribution Center, Inc.    3/23/12     E1399 AG        $13.50
                                     Daily Medical Equipment
   000235051687-03      E.B.         Distribution Center, Inc.    3/30/12      L0637 LS      $844.13
                                     Daily Medical Equipment
   000335629333-01      E.C.         Distribution Center, Inc.    9/22/14       E0855        $502.63
                                     Daily Medical Equipment
   000335629333-01      E.C.         Distribution Center, Inc.    9/17/14       L0637        $844.13
                                     Daily Medical Equipment
   000331539205-01      E.D.         Distribution Center, Inc.    8/15/14       E0205        $226.80
                                     Daily Medical Equipment
   000331539205-01      E.D.         Distribution Center, Inc.    8/15/14       E0730         $76.25
                                     Daily Medical Equipment
   000331539205-01      E.D.         Distribution Center, Inc.    8/19/14       E0855        $502.63
                                     Daily Medical Equipment
   000331539205-01      E.D.         Distribution Center, Inc.    8/15/14       E1399        $501.00
                                     Daily Medical Equipment
   000336891668-02      E.J.         Distribution Center, Inc.     9/8/14       E0190         $22.04
                                     Daily Medical Equipment
   000336891668-02      E.J.         Distribution Center, Inc.     9/8/14       E0199         $19.48
                                     Daily Medical Equipment
   000336891668-02      E.J.         Distribution Center, Inc.     9/8/14       E0217        $422.00
                                     Daily Medical Equipment
   000336891668-02      E.J.         Distribution Center, Inc.     9/8/14       E0272        $155.52
                                     Daily Medical Equipment
   000336891668-02      E.J.         Distribution Center, Inc.     9/8/14       E2602        $107.95




                                                     46                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page662 of 334
                                                                             49 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7381
                                             3186  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000336891668-02      E.J.         Distribution Center, Inc.     9/8/14       L0180        $233.00
                                     Daily Medical Equipment
   000336891668-02      E.J.         Distribution Center, Inc.     9/8/14       L0627        $322.98
                                     Daily Medical Equipment
   000336891668-02      E.J.         Distribution Center, Inc.    10/22/14      E0205        $226.80
                                     Daily Medical Equipment
   000336891668-02      E.J.         Distribution Center, Inc.    10/22/14      E0730         $76.25
                                     Daily Medical Equipment
   000336891668-02      E.J.         Distribution Center, Inc.    10/10/14      L0637        $844.13
                                     Daily Medical Equipment
   000336891668-02      E.J.         Distribution Center, Inc.    10/22/14      L1832        $607.55
                                     Daily Medical Equipment
   000336891668-02      E.J.         Distribution Center, Inc.    11/12/14      E0855        $502.63
                                     Daily Medical Equipment
   000227498077-01      E.L.         Distribution Center, Inc.    3/22/12       L0637        $844.13
                                     Daily Medical Equipment
   000227498077-01      E.L.         Distribution Center, Inc.     6/8/12       L1832        $549.18
                                     Daily Medical Equipment
   000227498077-01      E.L.         Distribution Center, Inc.    6/12/12       L3673        $1,380.46
                                     Daily Medical Equipment
   000282171867-01      E.L.         Distribution Center, Inc.    7/18/13       L1832        $549.18
                                     Daily Medical Equipment
   000223823717-01      E.M.         Distribution Center, Inc.    12/12/11     E0855 CE      $502.63
                                     Daily Medical Equipment
   000223823717-01      E.M.         Distribution Center, Inc.    12/16/11     L0634 LS      $844.13
                                     Daily Medical Equipment
   000302300686-02      E.N.         Distribution Center, Inc.    10/14/13      E0190         $22.04
                                     Daily Medical Equipment
   000351127006-04      E.N.         Distribution Center, Inc.    12/15/14      E0190         $22.04
                                     Daily Medical Equipment
   000351127006-04      E.N.         Distribution Center, Inc.    12/15/14      E0199         $19.48
                                     Daily Medical Equipment
   000351127006-04      E.N.         Distribution Center, Inc.    12/15/14      E0217        $422.00
                                     Daily Medical Equipment
   000351127006-04      E.N.         Distribution Center, Inc.    12/15/14      E0272        $155.52
                                     Daily Medical Equipment
   000351127006-04      E.N.         Distribution Center, Inc.    12/15/14      L0180        $233.00
                                     Daily Medical Equipment
   000351127006-04      E.N.         Distribution Center, Inc.    12/15/14      L0454        $270.00
                                     Daily Medical Equipment
   000351127006-04      E.N.         Distribution Center, Inc.    12/15/14      L0627        $322.98
                                     Daily Medical Equipment
   000224122630-01      E.P.         Distribution Center, Inc.    1/30/12       E0855        $502.63
                                     Daily Medical Equipment
   000224122630-01      E.P.         Distribution Center, Inc.    2/13/12     E1310 XX       $183.69
                                     Daily Medical Equipment
   000260859053-01      E.R.         Distribution Center, Inc.    10/2/12       E0190         $22.04
                                     Daily Medical Equipment
   000260859053-01      E.R.         Distribution Center, Inc.    10/2/12       E0217        $422.00




                                                     47                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page663 of 334
                                                                             50 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7382
                                             3187  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000260859053-01      E.R.         Distribution Center, Inc.    10/2/12       E0272        $155.52
                                     Daily Medical Equipment
   000260859053-01      E.R.         Distribution Center, Inc.    10/2/12       E1399         $11.25
                                     Daily Medical Equipment
   000260859053-01      E.R.         Distribution Center, Inc.    10/2/12       E2602        $107.95
                                     Daily Medical Equipment
   000260859053-01      E.R.         Distribution Center, Inc.    10/2/12       L0174        $130.00
                                     Daily Medical Equipment
   000260859053-01      E.R.         Distribution Center, Inc.    10/2/12       L0629        $175.00
                                     Daily Medical Equipment
   000260859053-01      E.R.         Distribution Center, Inc.    10/2/12       L1820        $110.00
                                     Daily Medical Equipment
   000260859053-01      E.R.         Distribution Center, Inc.    10/2/12       L3670        $111.07
                                     Daily Medical Equipment
   000345125892-03      E.R.         Distribution Center, Inc.    12/25/14      E0855        $502.63
                                     Daily Medical Equipment
   000229973184-01      E.S.         Distribution Center, Inc.    12/5/11       E0215         $20.93
                                     Daily Medical Equipment
   000229973184-01      E.S.         Distribution Center, Inc.    12/5/11      E0272 GC       $97.50
                                     Daily Medical Equipment
   000229973184-01      E.S.         Distribution Center, Inc.    12/5/11      E0943 ED       $98.00
                                     Daily Medical Equipment
   000229973184-01      E.S.         Distribution Center, Inc.    12/5/11      E1399 RD       $11.25
                                     Daily Medical Equipment
   000229973184-01      E.S.         Distribution Center, Inc.    12/5/11      E2602 GE      $107.95
                                     Daily Medical Equipment
   000229973184-01      E.S.         Distribution Center, Inc.    12/5/11      L0174 CE      $130.00
                                     Daily Medical Equipment
   000229973184-01      E.S.         Distribution Center, Inc.    12/5/11      L0629 RA      $175.00
                                     Daily Medical Equipment
   000229973184-01      E.S.         Distribution Center, Inc.    12/5/11      L1399 EA       $11.25
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.    12/10/12      E0217        $422.00
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.    12/27/12      E0855        $502.63
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.     1/2/13       L0637        $844.13
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.    12/10/12      E0190         $22.04
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.    12/10/12      E0272        $155.52
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.    12/10/12      E1399         $11.25
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.    12/10/12      E2602        $107.95
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.    12/10/12      L0174        $130.00
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.    12/10/12      L0629        $175.00




                                                     48                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page664 of 334
                                                                             51 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7383
                                             3188  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.    12/10/12      L3670        $111.07
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.    1/28/13      E0730 TE       $76.25
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.    1/28/13      E1399 AR      $195.75
                                     Daily Medical Equipment
   000268140431-02      E.W.         Distribution Center, Inc.    1/28/13      L1399 EP       $48.00
                                     Daily Medical Equipment
   000232377580-01      F.B.         Distribution Center, Inc.    1/25/12       E0217        $422.00
                                     Daily Medical Equipment
   000232377580-01      F.B.         Distribution Center, Inc.    1/25/12       E0272         $97.50
                                     Daily Medical Equipment
   000232377580-01      F.B.         Distribution Center, Inc.    1/25/12       E0943         $98.00
                                     Daily Medical Equipment
   000232377580-01      F.B.         Distribution Center, Inc.    1/25/12       E1399         $11.25
                                     Daily Medical Equipment
   000232377580-01      F.B.         Distribution Center, Inc.    1/25/12       E2602        $107.95
                                     Daily Medical Equipment
   000232377580-01      F.B.         Distribution Center, Inc.    1/25/12       L0174        $130.00
                                     Daily Medical Equipment
   000232377580-01      F.B.         Distribution Center, Inc.    1/25/12       L0629        $175.00
                                     Daily Medical Equipment
   000320593296-02      F.B.         Distribution Center, Inc.     4/2/14       E0190         $22.04
                                     Daily Medical Equipment
   000320593296-02      F.B.         Distribution Center, Inc.     4/2/14       L0180        $233.00
                                     Daily Medical Equipment
   000320593296-02      F.B.         Distribution Center, Inc.     4/2/14       L0627        $322.98
                                     Daily Medical Equipment
   000320593296-02      F.B.         Distribution Center, Inc.     4/2/14       L3675        $141.14
                                     Daily Medical Equipment
   000223833484-02      F.E.         Distribution Center, Inc.     2/9/12      L0637 NT      $844.13
                                     Daily Medical Equipment
   000231677691-01      F.F.         Distribution Center, Inc.     1/5/12       E0215         $20.93
                                     Daily Medical Equipment
   000231677691-01      F.F.         Distribution Center, Inc.     1/5/12      E0272 GC       $97.50
                                     Daily Medical Equipment
   000231677691-01      F.F.         Distribution Center, Inc.     1/5/12      E0943 ED       $98.00
                                     Daily Medical Equipment
   000231677691-01      F.F.         Distribution Center, Inc.     1/5/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000231677691-01      F.F.         Distribution Center, Inc.     1/5/12      E2602 RA      $107.95
                                     Daily Medical Equipment
   000231677691-01      F.F.         Distribution Center, Inc.     1/5/12      L0174 CE      $130.00
                                     Daily Medical Equipment
   000231677691-01      F.F.         Distribution Center, Inc.     1/5/12      L0629 RA      $175.00
                                     Daily Medical Equipment
   000231677691-01      F.F.         Distribution Center, Inc.     1/5/12      L1399 EA       $11.25
                                     Daily Medical Equipment
   000231677691-01      F.F.         Distribution Center, Inc.    2/20/12      E0205 AR      $195.00




                                                     49                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page665 of 334
                                                                             52 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7384
                                             3189  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000231677691-01      F.F.         Distribution Center, Inc.    2/20/12      E0730 EA       $76.25
                                     Daily Medical Equipment
   000231677691-01      F.F.         Distribution Center, Inc.     2/2/12      E0855 CE      $502.63
                                     Daily Medical Equipment
   000231677691-01      F.F.         Distribution Center, Inc.    2/20/12     E1399 AG        $13.50
                                     Daily Medical Equipment
   000223021841-01      F.G.         Distribution Center, Inc.    11/6/11      E0205 AR      $195.00
                                     Daily Medical Equipment
   000223021841-01      F.G.         Distribution Center, Inc.    11/6/11      E0730 EA       $76.25
                                     Daily Medical Equipment
   000223021841-01      F.G.         Distribution Center, Inc.    11/6/11     E1399 AG        $13.50
                                     Daily Medical Equipment
   000223021841-01      F.G.         Distribution Center, Inc.    11/6/11      E1399 CE       $18.00
                                     Daily Medical Equipment
   000223021841-01      F.G.         Distribution Center, Inc.    11/6/11      E1399 LT       $9.00
                                     Daily Medical Equipment
   000223021841-01      F.G.         Distribution Center, Inc.    10/28/11      E0855        $502.63
                                     Daily Medical Equipment
   000257398726-03      F.G.         Distribution Center, Inc.     9/3/12       E0272        $155.52
                                     Daily Medical Equipment
   000257398726-03      F.G.         Distribution Center, Inc.     9/3/12       E1399         $11.25
                                     Daily Medical Equipment
   000257398726-03      F.G.         Distribution Center, Inc.     9/3/12       E2602        $107.95
                                     Daily Medical Equipment
   000257398726-03      F.G.         Distribution Center, Inc.     9/3/12       L0174        $130.00
                                     Daily Medical Equipment
   000257398726-03      F.G.         Distribution Center, Inc.     9/3/12       L0629        $175.00
                                     Daily Medical Equipment
   000257398726-03      F.G.         Distribution Center, Inc.     9/3/12       L0943         $24.00
                                     Daily Medical Equipment
   000257398726-03      F.G.         Distribution Center, Inc.    12/13/12      E1399        $247.50
                                     Daily Medical Equipment
   000257398726-03      F.G.         Distribution Center, Inc.    1/10/13       E0855        $502.63
                                     Daily Medical Equipment
   000324885466-03      F.G.         Distribution Center, Inc.    4/28/14       E0190         $22.04
                                     Daily Medical Equipment
   000324885466-03      F.G.         Distribution Center, Inc.    4/28/14       L0180        $233.00
                                     Daily Medical Equipment
   000324885466-03      F.G.         Distribution Center, Inc.    4/28/14       L0627        $322.98
                                     Daily Medical Equipment
   000324885466-03      F.G.         Distribution Center, Inc.    4/28/14       L3675        $141.14
                                     Daily Medical Equipment
   000259604311-01      F.H.         Distribution Center, Inc.     9/4/12       E0217        $422.00
                                     Daily Medical Equipment
   000259604311-01      F.H.         Distribution Center, Inc.     9/4/12       E0272        $155.52
                                     Daily Medical Equipment
   000259604311-01      F.H.         Distribution Center, Inc.     9/4/12       E1399         $11.25
                                     Daily Medical Equipment
   000259604311-01      F.H.         Distribution Center, Inc.     9/4/12       E2602        $107.95




                                                     50                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page666 of 334
                                                                             53 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7385
                                             3190  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000259604311-01      F.H.         Distribution Center, Inc.     9/4/12       L0629        $175.00
                                     Daily Medical Equipment
   000259604311-01      F.H.         Distribution Center, Inc.     9/4/12       L0714        $130.00
                                     Daily Medical Equipment
   000259604311-01      F.H.         Distribution Center, Inc.     9/4/12       L0943         $24.00
                                     Daily Medical Equipment
   000259604311-01      F.H.         Distribution Center, Inc.     9/4/12       L3670        $111.07
                                     Daily Medical Equipment
   000245022926-01      F.M.         Distribution Center, Inc.    5/25/12      E0190 ED       $22.04
                                     Daily Medical Equipment
   000245022926-01      F.M.         Distribution Center, Inc.    5/25/12       E0217        $422.00
                                     Daily Medical Equipment
   000245022926-01      F.M.         Distribution Center, Inc.    5/25/12      E0272 GC      $155.52
                                     Daily Medical Equipment
   000245022926-01      F.M.         Distribution Center, Inc.    5/25/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000245022926-01      F.M.         Distribution Center, Inc.    5/25/12      E2602 GE      $107.95
                                     Daily Medical Equipment
   000245022926-01      F.M.         Distribution Center, Inc.    5/25/12      L0174 CE      $130.00
                                     Daily Medical Equipment
   000245022926-01      F.M.         Distribution Center, Inc.    5/25/12      L0629 LS      $175.00
                                     Daily Medical Equipment
   000245022926-01      F.M.         Distribution Center, Inc.    7/11/12       E0855        $502.63
                                     Daily Medical Equipment
   000245022926-01      F.M.         Distribution Center, Inc.     7/3/12       L0637        $844.13
                                     Daily Medical Equipment
   000227540580-01      F.O.         Distribution Center, Inc.    12/12/11     E0217 RC      $422.00
                                     Daily Medical Equipment
   000227540580-01      F.O.         Distribution Center, Inc.    12/12/11     E0272 GC       $97.50
                                     Daily Medical Equipment
   000227540580-01      F.O.         Distribution Center, Inc.    12/12/11     E0943 ED       $98.00
                                     Daily Medical Equipment
   000227540580-01      F.O.         Distribution Center, Inc.    12/12/11     E1399 RD       $11.25
                                     Daily Medical Equipment
   000227540580-01      F.O.         Distribution Center, Inc.    12/12/11     E2602 GE      $107.95
                                     Daily Medical Equipment
   000227540580-01      F.O.         Distribution Center, Inc.    12/12/11     L0629 RA      $175.00
                                     Daily Medical Equipment
   000227540580-01      F.O.         Distribution Center, Inc.     3/9/12       L3673        $690.23
                                     Daily Medical Equipment
   000227540580-01      F.O.         Distribution Center, Inc.     3/9/12       L3674         $0.00
                                     Daily Medical Equipment
   000241693654-01      F.P.         Distribution Center, Inc.    5/30/12       E0855        $502.63
                                     Daily Medical Equipment
   000241693654-01      F.P.         Distribution Center, Inc.     7/3/12      L0637 LS      $844.13
                                     Daily Medical Equipment
   000267543296-03      F.R.         Distribution Center, Inc.    11/23/12      E0190         $22.04
                                     Daily Medical Equipment
   000267543296-03      F.R.         Distribution Center, Inc.    11/23/12      E0217        $422.00




                                                     51                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page667 of 334
                                                                             54 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7386
                                             3191  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000267543296-03      F.R.         Distribution Center, Inc.    11/23/12      E0272        $155.52
                                     Daily Medical Equipment
   000267543296-03      F.R.         Distribution Center, Inc.    11/27/12      E0730         $76.25
                                     Daily Medical Equipment
   000267543296-03      F.R.         Distribution Center, Inc.    11/27/12      E1399        $207.00
                                     Daily Medical Equipment
   000267543296-03      F.R.         Distribution Center, Inc.    11/23/12      E2602        $107.95
                                     Daily Medical Equipment
   000267543296-03      F.R.         Distribution Center, Inc.    11/23/12      L0174        $130.00
                                     Daily Medical Equipment
   000267543296-03      F.R.         Distribution Center, Inc.    11/23/12      L0629        $175.00
                                     Daily Medical Equipment
   000267543296-03      F.R.         Distribution Center, Inc.    11/27/12      L1399         $48.00
                                     Daily Medical Equipment
   000267543296-03      F.R.         Distribution Center, Inc.    12/12/12     L0637 LS      $844.13
                                     Daily Medical Equipment
   000273260975-02      F.R.         Distribution Center, Inc.    11/23/12      E0190         $22.04
                                     Daily Medical Equipment
   000273260975-02      F.R.         Distribution Center, Inc.    11/23/12      E0217        $422.00
                                     Daily Medical Equipment
   000273260975-02      F.R.         Distribution Center, Inc.    11/23/12      E0272        $155.52
                                     Daily Medical Equipment
   000273260975-02      F.R.         Distribution Center, Inc.    11/27/12      E0730         $76.25
                                     Daily Medical Equipment
   000273260975-02      F.R.         Distribution Center, Inc.    11/27/12      E1399        $207.00
                                     Daily Medical Equipment
   000273260975-02      F.R.         Distribution Center, Inc.    11/23/12      E2602        $107.95
                                     Daily Medical Equipment
   000273260975-02      F.R.         Distribution Center, Inc.    11/23/12      L0174        $130.00
                                     Daily Medical Equipment
   000273260975-02      F.R.         Distribution Center, Inc.    11/23/12      L0629        $175.00
                                     Daily Medical Equipment
   000273260975-02      F.R.         Distribution Center, Inc.    12/12/12      L0637        $844.13
                                     Daily Medical Equipment
   000273260975-02      F.R.         Distribution Center, Inc.    11/27/12      L1399         $48.00
                                     Daily Medical Equipment
   000291810182-01      F.R.         Distribution Center, Inc.    7/29/13       E0190         $22.04
                                     Daily Medical Equipment
   000291810182-01      F.R.         Distribution Center, Inc.     8/2/13       E0205        $226.80
                                     Daily Medical Equipment
   000291810182-01      F.R.         Distribution Center, Inc.     8/2/13       E0217        $422.00
                                     Daily Medical Equipment
   000291810182-01      F.R.         Distribution Center, Inc.    7/29/13       E0272        $155.52
                                     Daily Medical Equipment
   000291810182-01      F.R.         Distribution Center, Inc.     8/2/13       E0730         $76.25
                                     Daily Medical Equipment
   000291810182-01      F.R.         Distribution Center, Inc.     8/2/13       E1399         $65.15
                                     Daily Medical Equipment
   000291810182-01      F.R.         Distribution Center, Inc.    7/29/13       E2602        $107.95




                                                     52                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page668 of 334
                                                                             55 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7387
                                             3192  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000291810182-01      F.R.         Distribution Center, Inc.    7/29/13       L0174        $130.00
                                     Daily Medical Equipment
   000291810182-01      F.R.         Distribution Center, Inc.    7/29/13       L0629        $175.00
                                     Daily Medical Equipment
   000291810182-01      F.R.         Distribution Center, Inc.    8/16/13       E0855        $502.63
                                     Daily Medical Equipment
   000291810182-01      F.R.         Distribution Center, Inc.    8/12/13      L0637 AP      $844.13
                                     Daily Medical Equipment
   000251344651-03      F.S.         Distribution Center, Inc.    9/14/12       E0730         $76.25
                                     Daily Medical Equipment
   000251344651-03      F.S.         Distribution Center, Inc.    9/14/12       E1399        $195.75
                                     Daily Medical Equipment
   000251344651-03      F.S.         Distribution Center, Inc.    9/14/12       L1399         $48.00
                                     Daily Medical Equipment
   000269396437-03      G.B.         Distribution Center, Inc.    12/14/12      L1399         $48.00
                                     Daily Medical Equipment
   000269396437-03      G.B.         Distribution Center, Inc.    12/10/12      E0190         $22.04
                                     Daily Medical Equipment
   000269396437-03      G.B.         Distribution Center, Inc.    12/10/12      E0272        $155.52
                                     Daily Medical Equipment
   000269396437-03      G.B.         Distribution Center, Inc.    12/10/12      E1399         $11.25
                                     Daily Medical Equipment
   000269396437-03      G.B.         Distribution Center, Inc.    12/10/12      E2602        $107.95
                                     Daily Medical Equipment
   000269396437-03      G.B.         Distribution Center, Inc.    12/10/12      L0174        $130.00
                                     Daily Medical Equipment
   000269396437-03      G.B.         Distribution Center, Inc.    12/10/12      L0629        $175.00
                                     Daily Medical Equipment
   000269396437-03      G.B.         Distribution Center, Inc.    1/18/13       E0855        $502.63
                                     Daily Medical Equipment
   000269396437-03      G.B.         Distribution Center, Inc.    1/22/13       L0637        $844.13
                                     Daily Medical Equipment
   000343019154-03      G.B.         Distribution Center, Inc.    11/20/14      E0855        $502.63
                                     Daily Medical Equipment
   000343019154-03      G.B.         Distribution Center, Inc.    11/20/14      L0637        $844.13
                                     Daily Medical Equipment
   000316162395-02      G.D.         Distribution Center, Inc.    4/22/14       L1832        $549.18
                                     Daily Medical Equipment
   000304818255-02      G.H.         Distribution Center, Inc.    1/20/14       E0205        $226.80
                                     Daily Medical Equipment
   000304818255-02      G.H.         Distribution Center, Inc.    1/20/14       E0730         $76.25
                                     Daily Medical Equipment
   000304818255-02      G.H.         Distribution Center, Inc.    1/20/14       E1399        $301.40
                                     Daily Medical Equipment
   000230696923-04      G.L.         Distribution Center, Inc.    12/20/11      E0215         $20.93
                                     Daily Medical Equipment
   000230696923-04      G.L.         Distribution Center, Inc.    12/20/11      E0272         $97.50
                                     Daily Medical Equipment
   000230696923-04      G.L.         Distribution Center, Inc.    12/20/11      E0943         $98.00




                                                     53                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page669 of 334
                                                                             56 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7388
                                             3193  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000230696923-04      G.L.         Distribution Center, Inc.    12/20/11      E1399         $11.25
                                     Daily Medical Equipment
   000230696923-04      G.L.         Distribution Center, Inc.    12/20/11      E2602        $107.95
                                     Daily Medical Equipment
   000230696923-04      G.L.         Distribution Center, Inc.    12/20/11      L0174        $130.00
                                     Daily Medical Equipment
   000230696923-04      G.L.         Distribution Center, Inc.    12/20/11      L0629        $175.00
                                     Daily Medical Equipment
   000230696923-04      G.L.         Distribution Center, Inc.    12/20/11      L1820        $110.00
                                     Daily Medical Equipment
   000230696923-04      G.L.         Distribution Center, Inc.     2/9/12       E0205        $195.00
                                     Daily Medical Equipment
   000230696923-04      G.L.         Distribution Center, Inc.     2/9/12       E0730         $76.25
                                     Daily Medical Equipment
   000230696923-04      G.L.         Distribution Center, Inc.     2/9/12       E1399         $13.50
                                     Daily Medical Equipment
   000220383889-04     G.M.          Distribution Center, Inc.    10/3/11       E0272         $97.50
                                     Daily Medical Equipment
   000220383889-04     G.M.          Distribution Center, Inc.    10/3/11       E0943         $98.00
                                     Daily Medical Equipment
   000220383889-04     G.M.          Distribution Center, Inc.    10/3/11       E1399         $11.25
                                     Daily Medical Equipment
   000220383889-04     G.M.          Distribution Center, Inc.    10/3/11       E2601         $68.85
                                     Daily Medical Equipment
   000220383889-04     G.M.          Distribution Center, Inc.    10/3/11       L0629        $175.00
                                     Daily Medical Equipment
   000220383889-04     G.M.          Distribution Center, Inc.    10/31/11      E0205        $195.00
                                     Daily Medical Equipment
   000220383889-04     G.M.          Distribution Center, Inc.    10/31/11      E0730         $76.25
                                     Daily Medical Equipment
   000220383889-04     G.M.          Distribution Center, Inc.    10/31/11      E1399         $40.50
                                     Daily Medical Equipment
   000220383889-04     G.M.          Distribution Center, Inc.    11/10/11     L0637 LS      $844.13
                                     Daily Medical Equipment
   000303110373-01     G.M.          Distribution Center, Inc.    10/28/13      E0190         $22.04
                                     Daily Medical Equipment
   000303110373-01     G.M.          Distribution Center, Inc.    10/28/13      E1399         $11.25
                                     Daily Medical Equipment
   000303110373-01     G.M.          Distribution Center, Inc.    10/28/13      L0629        $175.00
                                     Daily Medical Equipment
   000213812423-04      G.R.         Distribution Center, Inc.    9/10/11      E0855 CE      $502.63
                                     Daily Medical Equipment
   000231033564-09      G.R.         Distribution Center, Inc.    2/16/12       E0205        $195.00
                                     Daily Medical Equipment
   000231033564-09      G.R.         Distribution Center, Inc.    1/24/12      E0215 ER       $20.93
                                     Daily Medical Equipment
   000231033564-09      G.R.         Distribution Center, Inc.    1/24/12       E0272         $97.50
                                     Daily Medical Equipment
   000231033564-09      G.R.         Distribution Center, Inc.    2/16/12       E0730         $76.25




                                                     54                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page670 of 334
                                                                             57 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7389
                                             3194  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000231033564-09      G.R.         Distribution Center, Inc.    1/24/12      E0943 CE       $98.00
                                     Daily Medical Equipment
   000231033564-09      G.R.         Distribution Center, Inc.    2/16/12       E1399         $13.50
                                     Daily Medical Equipment
   000231033564-09      G.R.         Distribution Center, Inc.    1/24/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000231033564-09      G.R.         Distribution Center, Inc.    1/24/12       E2602        $107.95
                                     Daily Medical Equipment
   000231033564-09      G.R.         Distribution Center, Inc.    1/24/12       L0174        $130.00
                                     Daily Medical Equipment
   000231033564-09      G.R.         Distribution Center, Inc.    1/24/12       L0629        $175.00
                                     Daily Medical Equipment
   000277495825-02      G.R.         Distribution Center, Inc.    1/29/13       E0190         $22.04
                                     Daily Medical Equipment
   000277495825-02      G.R.         Distribution Center, Inc.    1/29/13       E0217        $422.00
                                     Daily Medical Equipment
   000277495825-02      G.R.         Distribution Center, Inc.    1/29/13       E0272        $155.52
                                     Daily Medical Equipment
   000277495825-02      G.R.         Distribution Center, Inc.    1/29/13       E1399         $11.25
                                     Daily Medical Equipment
   000277495825-02      G.R.         Distribution Center, Inc.    1/29/13       E2602        $107.95
                                     Daily Medical Equipment
   000277495825-02      G.R.         Distribution Center, Inc.    1/29/13       L0174        $130.00
                                     Daily Medical Equipment
   000277495825-02      G.R.         Distribution Center, Inc.    1/29/13       L0629        $175.00
                                     Daily Medical Equipment
   000228074746-01      G.V.         Distribution Center, Inc.    10/23/11     E0217 RC      $422.00
                                     Daily Medical Equipment
   000228074746-01      G.V.         Distribution Center, Inc.    10/23/11      A9273         $0.00
                                     Daily Medical Equipment
   000228074746-01      G.V.         Distribution Center, Inc.    10/23/11      E0238         $3.75
                                     Daily Medical Equipment
   000228074746-01      G.V.         Distribution Center, Inc.    10/23/11      E0272         $97.50
                                     Daily Medical Equipment
   000228074746-01      G.V.         Distribution Center, Inc.    11/18/11      E0855        $502.63
                                     Daily Medical Equipment
   000228074746-01      G.V.         Distribution Center, Inc.    10/23/11      E0943         $98.00
                                     Daily Medical Equipment
   000228074746-01      G.V.         Distribution Center, Inc.    10/23/11      E1399         $11.25
                                     Daily Medical Equipment
   000228074746-01      G.V.         Distribution Center, Inc.    10/23/11      E2601         $68.85
                                     Daily Medical Equipment
   000228074746-01      G.V.         Distribution Center, Inc.    10/23/11      L0174        $130.00
                                     Daily Medical Equipment
   000228074746-01      G.V.         Distribution Center, Inc.    10/23/11      L0629        $175.00
                                     Daily Medical Equipment
   000238450407-01      G.V.         Distribution Center, Inc.    3/27/12       E0217        $422.00
                                     Daily Medical Equipment
   000238450407-01      G.V.         Distribution Center, Inc.    3/27/12       E0272        $155.52




                                                     55                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page671 of 334
                                                                             58 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7390
                                             3195  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000238450407-01      G.V.         Distribution Center, Inc.    3/27/12       E0943         $98.00
                                     Daily Medical Equipment
   000238450407-01      G.V.         Distribution Center, Inc.    3/27/12       E1399         $11.25
                                     Daily Medical Equipment
   000238450407-01      G.V.         Distribution Center, Inc.    3/27/12       E2602        $107.95
                                     Daily Medical Equipment
   000238450407-01      G.V.         Distribution Center, Inc.    3/27/12        I3807       $168.86
                                     Daily Medical Equipment
   000238450407-01      G.V.         Distribution Center, Inc.    3/27/12       L0174        $130.00
                                     Daily Medical Equipment
   000238450407-01      G.V.         Distribution Center, Inc.    3/27/12       L0629        $175.00
                                     Daily Medical Equipment
   000238450407-01      G.V.         Distribution Center, Inc.    3/27/12       L1820        $110.00
                                     Daily Medical Equipment
   000341086544-01      H.C.         Distribution Center, Inc.    9/15/14       E0190         $22.04
                                     Daily Medical Equipment
   000341086544-01      H.C.         Distribution Center, Inc.    9/15/14       E0199         $19.48
                                     Daily Medical Equipment
   000341086544-01      H.C.         Distribution Center, Inc.    9/16/14       E0205        $226.80
                                     Daily Medical Equipment
   000341086544-01      H.C.         Distribution Center, Inc.    9/15/14       E0272        $155.52
                                     Daily Medical Equipment
   000341086544-01      H.C.         Distribution Center, Inc.    9/16/14       E0730         $76.25
                                     Daily Medical Equipment
   000341086544-01      H.C.         Distribution Center, Inc.    9/16/14       E1399        $253.50
                                     Daily Medical Equipment
   000341086544-01      H.C.         Distribution Center, Inc.    9/15/14       E2602        $107.95
                                     Daily Medical Equipment
   000341086544-01      H.C.         Distribution Center, Inc.    9/15/14       L0180        $233.00
                                     Daily Medical Equipment
   000341086544-01      H.C.         Distribution Center, Inc.    9/15/14       L0627        $322.98
                                     Daily Medical Equipment
   000341086544-01      H.C.         Distribution Center, Inc.    9/15/14       L1910        $145.00
                                     Daily Medical Equipment
   000341086544-01      H.C.         Distribution Center, Inc.    10/28/14      E0855        $502.63
                                     Daily Medical Equipment
   000341086544-01      H.C.         Distribution Center, Inc.    10/28/14      L0637        $844.13
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.    12/24/14      E0730         $76.25
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.    12/24/14      E1399        $766.80
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.    12/24/14      E0190         $22.04
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.    12/24/14      E0199         $19.48
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.    12/24/14      E0217        $422.00
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.    12/24/14      E0272        $155.52




                                                     56                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page672 of 334
                                                                             59 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7391
                                             3196  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.    12/24/14      E2602        $107.95
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.    12/24/14      L0180        $233.00
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.    12/24/14      L0627        $322.98
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.    12/29/14      L1832        $607.55
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.    12/30/14      L3671        $690.23
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.     1/8/15       E0855        $502.63
                                     Daily Medical Equipment
   000349947373-02      H.C.         Distribution Center, Inc.    1/12/15       L0637        $844.13
                                     Daily Medical Equipment
   000221851785-03      H.D.         Distribution Center, Inc.    9/27/11      E0217 RC      $422.00
                                     Daily Medical Equipment
   000221851785-03      H.D.         Distribution Center, Inc.    9/27/11      E0272 GC       $97.50
                                     Daily Medical Equipment
   000221851785-03      H.D.         Distribution Center, Inc.    9/27/11      E0943 CC       $98.00
                                     Daily Medical Equipment
   000221851785-03      H.D.         Distribution Center, Inc.    9/27/11      E1399 RD       $11.25
                                     Daily Medical Equipment
   000221851785-03      H.D.         Distribution Center, Inc.    9/27/11      E2601 AR       $68.85
                                     Daily Medical Equipment
   000221851785-03      H.D.         Distribution Center, Inc.    9/27/11      L0629 CR      $175.00
                                     Daily Medical Equipment
   000221851785-03      H.D.         Distribution Center, Inc.    10/27/11      E0855        $502.63
                                     Daily Medical Equipment
   000259054294-04      H.G.         Distribution Center, Inc.    10/23/12      E1399        $195.75
                                     Daily Medical Equipment
   000259054294-04      H.G.         Distribution Center, Inc.    10/23/12      L1399         $48.00
                                     Daily Medical Equipment
   000216491704-03      H.I.         Distribution Center, Inc.    12/23/11      E1399         $40.50
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11      E0215         $20.93
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11     E0272 GC       $97.50
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11     E0943 ED       $98.00
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11     E1399 RD       $11.25
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11     E2601 AR       $68.85
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11     L0174 CE      $130.00
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11     L0629 RA      $175.00
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11     L3670 ER      $140.00




                                                     57                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page673 of 334
                                                                             60 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7392
                                             3197  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11     E0205 AR      $195.00
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11     E0730 EA       $76.25
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11    E1399 AG        $13.50
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11     E1399 CE       $18.00
                                     Daily Medical Equipment
   000222325052-05     H.M.          Distribution Center, Inc.    11/17/11     E1399 LT       $9.00
                                     Daily Medical Equipment
   000292500857-01     H.M.          Distribution Center, Inc.    7/22/13       E0190         $22.04
                                     Daily Medical Equipment
   000292500857-01     H.M.          Distribution Center, Inc.    7/22/13       E0217        $422.00
                                     Daily Medical Equipment
   000292500857-01     H.M.          Distribution Center, Inc.    7/22/13       E0272        $155.52
                                     Daily Medical Equipment
   000292500857-01     H.M.          Distribution Center, Inc.    7/22/13       E1399         $11.25
                                     Daily Medical Equipment
   000292500857-01     H.M.          Distribution Center, Inc.    7/22/13       E2602        $107.95
                                     Daily Medical Equipment
   000292500857-01     H.M.          Distribution Center, Inc.    7/22/13       L0174        $130.00
                                     Daily Medical Equipment
   000292500857-01     H.M.          Distribution Center, Inc.    7/22/13       L0629        $175.00
                                     Daily Medical Equipment
   000292500857-01     H.M.          Distribution Center, Inc.    10/1/13       E0205        $226.80
                                     Daily Medical Equipment
   000292500857-01     H.M.          Distribution Center, Inc.    10/1/13       E0730         $76.25
                                     Daily Medical Equipment
   000292500857-01     H.M.          Distribution Center, Inc.    10/1/13       E1399        $301.40
                                     Daily Medical Equipment
   000222872475-03      H.R.         Distribution Center, Inc.    2/15/12       L0637        $844.13
                                     Daily Medical Equipment
   000248692154-03      I.C.         Distribution Center, Inc.     7/2/12       E0190         $22.04
                                     Daily Medical Equipment
   000248692154-03      I.C.         Distribution Center, Inc.     7/2/12       E0217        $422.00
                                     Daily Medical Equipment
   000248692154-03      I.C.         Distribution Center, Inc.     7/2/12       E0272        $155.52
                                     Daily Medical Equipment
   000248692154-03      I.C.         Distribution Center, Inc.     7/2/12       E1399         $11.25
                                     Daily Medical Equipment
   000248692154-03      I.C.         Distribution Center, Inc.     7/2/12       E2602        $107.95
                                     Daily Medical Equipment
   000248692154-03      I.C.         Distribution Center, Inc.     7/2/12       L0174        $130.00
                                     Daily Medical Equipment
   000248692154-03      I.C.         Distribution Center, Inc.     7/2/12       L0629        $175.00
                                     Daily Medical Equipment
   000248692154-03      I.C.         Distribution Center, Inc.     7/2/12       L1820        $110.00
                                     Daily Medical Equipment
   000248692154-03      I.C.         Distribution Center, Inc.    8/27/12       E0730         $76.25




                                                     58                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page674 of 334
                                                                             61 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7393
                                             3198  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000248692154-03      I.C.         Distribution Center, Inc.    9/14/12       E0855        $502.63
                                     Daily Medical Equipment
   000248692154-03      I.C.         Distribution Center, Inc.    9/11/12       E1399        $443.25
                                     Daily Medical Equipment
   000257791517-01      I.C.         Distribution Center, Inc.    9/25/12       E0215         $20.93
                                     Daily Medical Equipment
   000257791517-01      I.C.         Distribution Center, Inc.    9/25/12       E0272        $155.52
                                     Daily Medical Equipment
   000257791517-01      I.C.         Distribution Center, Inc.    10/12/12      E0730         $76.25
                                     Daily Medical Equipment
   000257791517-01      I.C.         Distribution Center, Inc.    10/26/12      E0855        $502.63
                                     Daily Medical Equipment
   000257791517-01      I.C.         Distribution Center, Inc.    10/12/12      E1399        $454.50
                                     Daily Medical Equipment
   000257791517-01      I.C.         Distribution Center, Inc.    9/25/12       E2602        $107.95
                                     Daily Medical Equipment
   000257791517-01      I.C.         Distribution Center, Inc.    9/25/12       L0629        $175.00
                                     Daily Medical Equipment
   000257791517-01      I.C.         Distribution Center, Inc.    9/25/12       L0943         $24.00
                                     Daily Medical Equipment
   000257791517-01      I.C.         Distribution Center, Inc.    10/12/12      L1399         $32.00
                                     Daily Medical Equipment
   000257791517-01      I.C.         Distribution Center, Inc.    10/10/12      L3673        $690.23
                                     Daily Medical Equipment
   000257791517-01      I.C.         Distribution Center, Inc.    10/10/12      L3674         $0.00
                                     Daily Medical Equipment
   000257791517-01      I.C.         Distribution Center, Inc.    11/23/12     L0637 LS      $844.13
                                     Daily Medical Equipment
   000256388844-04      I.F.         Distribution Center, Inc.    9/10/12       E0217        $422.00
                                     Daily Medical Equipment
   000256388844-04      I.F.         Distribution Center, Inc.    9/10/12       L0174        $130.00
                                     Daily Medical Equipment
   000256388844-04      I.F.         Distribution Center, Inc.    9/10/12       L0943         $24.00
                                     Daily Medical Equipment
   000256388844-04      I.F.         Distribution Center, Inc.     7/8/13       E1399        $247.50
                                     Daily Medical Equipment
   000291983260-02      I.F.         Distribution Center, Inc.    7/12/13       E0190         $22.04
                                     Daily Medical Equipment
   000291983260-02      I.F.         Distribution Center, Inc.    7/16/13       E0205        $226.80
                                     Daily Medical Equipment
   000291983260-02      I.F.         Distribution Center, Inc.    7/12/13       E0272        $155.52
                                     Daily Medical Equipment
   000291983260-02      I.F.         Distribution Center, Inc.    7/16/13       E0730         $76.25
                                     Daily Medical Equipment
   000291983260-02      I.F.         Distribution Center, Inc.    7/16/13       E1399         $65.15
                                     Daily Medical Equipment
   000291983260-02      I.F.         Distribution Center, Inc.    7/12/13       E2602        $107.95
                                     Daily Medical Equipment
   000291983260-02      I.F.         Distribution Center, Inc.    7/12/13       L0174        $130.00




                                                     59                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page675 of 334
                                                                             62 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7394
                                             3199  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000291983260-02      I.F.         Distribution Center, Inc.    7/12/13       L0629        $175.00
                                     Daily Medical Equipment
   000253673271-01      I.G.         Distribution Center, Inc.    8/13/12       E0217        $422.00
                                     Daily Medical Equipment
   000253673271-01      I.G.         Distribution Center, Inc.    8/13/12       E0272        $155.52
                                     Daily Medical Equipment
   000253673271-01      I.G.         Distribution Center, Inc.    8/13/12       E1399         $11.25
                                     Daily Medical Equipment
   000253673271-01      I.G.         Distribution Center, Inc.    8/13/12       E2602        $107.95
                                     Daily Medical Equipment
   000253673271-01      I.G.         Distribution Center, Inc.    8/13/12       L0629        $175.00
                                     Daily Medical Equipment
   000267807915-02      I.H.         Distribution Center, Inc.    12/3/12       E0190         $22.04
                                     Daily Medical Equipment
   000267807915-02      I.H.         Distribution Center, Inc.    12/3/12       E0217        $422.00
                                     Daily Medical Equipment
   000267807915-02      I.H.         Distribution Center, Inc.    12/3/12       E0272        $155.52
                                     Daily Medical Equipment
   000267807915-02      I.H.         Distribution Center, Inc.    12/7/12       E0730         $76.25
                                     Daily Medical Equipment
   000267807915-02      I.H.         Distribution Center, Inc.    12/7/12       E1399        $207.00
                                     Daily Medical Equipment
   000267807915-02      I.H.         Distribution Center, Inc.    12/3/12       E2602        $107.95
                                     Daily Medical Equipment
   000267807915-02      I.H.         Distribution Center, Inc.    12/3/12       L0174        $130.00
                                     Daily Medical Equipment
   000267807915-02      I.H.         Distribution Center, Inc.    12/3/12       L0629        $175.00
                                     Daily Medical Equipment
   000267807915-02      I.H.         Distribution Center, Inc.     2/8/13       L1832        $549.18
                                     Daily Medical Equipment
   000338017980-02      I.K.         Distribution Center, Inc.    8/25/14       E0190         $22.04
                                     Daily Medical Equipment
   000338017980-02      I.K.         Distribution Center, Inc.    8/25/14       E0199         $19.48
                                     Daily Medical Equipment
   000338017980-02      I.K.         Distribution Center, Inc.    8/29/14       E0205        $226.80
                                     Daily Medical Equipment
   000338017980-02      I.K.         Distribution Center, Inc.    8/29/14       E0217        $422.00
                                     Daily Medical Equipment
   000338017980-02      I.K.         Distribution Center, Inc.    8/25/14       E0272        $155.52
                                     Daily Medical Equipment
   000338017980-02      I.K.         Distribution Center, Inc.    8/29/14       E0730         $76.25
                                     Daily Medical Equipment
   000338017980-02      I.K.         Distribution Center, Inc.    8/29/14       E1399        $501.00
                                     Daily Medical Equipment
   000338017980-02      I.K.         Distribution Center, Inc.    8/25/14       E2602        $107.95
                                     Daily Medical Equipment
   000338017980-02      I.K.         Distribution Center, Inc.    8/25/14       L0180        $233.00
                                     Daily Medical Equipment
   000338017980-02      I.K.         Distribution Center, Inc.    8/25/14       L0627        $322.98




                                                     60                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page676 of 334
                                                                             63 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7395
                                             3200  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000338017980-02      I.K.         Distribution Center, Inc.    8/25/14       L1820        $110.00
                                     Daily Medical Equipment
   000352049357-03      I.V.         Distribution Center, Inc.    12/31/14      E0205        $226.80
                                     Daily Medical Equipment
   000352049357-03      I.V.         Distribution Center, Inc.    12/31/14      E0730         $76.25
                                     Daily Medical Equipment
   000352049357-03      I.V.         Distribution Center, Inc.    12/31/14      E1399        $292.50
                                     Daily Medical Equipment
   000352049357-03      I.V.         Distribution Center, Inc.    12/28/14      E0190         $22.04
                                     Daily Medical Equipment
   000352049357-03      I.V.         Distribution Center, Inc.    12/28/14      E0199         $19.48
                                     Daily Medical Equipment
   000352049357-03      I.V.         Distribution Center, Inc.    12/28/14      E0272        $155.52
                                     Daily Medical Equipment
   000352049357-03      I.V.         Distribution Center, Inc.    12/28/14      L0182        $233.00
                                     Daily Medical Equipment
   000352049357-03      I.V.         Distribution Center, Inc.    12/28/14      L0627        $322.98
                                     Daily Medical Equipment
   000352049357-03      I.V.         Distribution Center, Inc.    12/28/14      E0217        $422.00
                                     Daily Medical Equipment
   000256850801-01      I.Z.         Distribution Center, Inc.     3/8/13       L0637        $844.13
                                     Daily Medical Equipment
   000229084769-11      J.A.         Distribution Center, Inc.     2/3/12       E0205        $195.00
                                     Daily Medical Equipment
   000229084769-11      J.A.         Distribution Center, Inc.     2/3/12       E0730         $76.25
                                     Daily Medical Equipment
   000229084769-11      J.A.         Distribution Center, Inc.     2/3/12       E1399         $13.50
                                     Daily Medical Equipment
   000229084769-11      J.A.         Distribution Center, Inc.    12/25/11      E0943         $98.00
                                     Daily Medical Equipment
   000229084769-11      J.A.         Distribution Center, Inc.    12/25/11      E1399         $11.25
                                     Daily Medical Equipment
   000229084769-11      J.A.         Distribution Center, Inc.    12/25/11      L0629        $175.00
                                     Daily Medical Equipment
   000255404311-03      J.A.         Distribution Center, Inc.    8/24/12       E0215         $20.93
                                     Daily Medical Equipment
   000255404311-03      J.A.         Distribution Center, Inc.    8/24/12       E0272        $155.52
                                     Daily Medical Equipment
   000255404311-03      J.A.         Distribution Center, Inc.     9/7/12       E0730         $76.25
                                     Daily Medical Equipment
   000255404311-03      J.A.         Distribution Center, Inc.     9/7/12       E1399        $454.50
                                     Daily Medical Equipment
   000255404311-03      J.A.         Distribution Center, Inc.    8/24/12       E2602        $107.95
                                     Daily Medical Equipment
   000255404311-03      J.A.         Distribution Center, Inc.    8/24/12       L0629        $175.00
                                     Daily Medical Equipment
   000255404311-03      J.A.         Distribution Center, Inc.    8/24/12       L0943         $24.00
                                     Daily Medical Equipment
   000275480861-03      J.B.         Distribution Center, Inc.    3/18/13       E0190         $22.04




                                                     61                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page677 of 334
                                                                             64 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7396
                                             3201  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000275480861-03      J.B.         Distribution Center, Inc.    3/18/13       E0217        $422.00
                                     Daily Medical Equipment
   000275480861-03      J.B.         Distribution Center, Inc.    3/18/13       E0272        $155.52
                                     Daily Medical Equipment
   000275480861-03      J.B.         Distribution Center, Inc.    3/22/13       E1399        $283.25
                                     Daily Medical Equipment
   000275480861-03      J.B.         Distribution Center, Inc.    3/18/13       E2602        $107.95
                                     Daily Medical Equipment
   000275480861-03      J.B.         Distribution Center, Inc.    3/18/13       L0174        $130.00
                                     Daily Medical Equipment
   000275480861-03      J.B.         Distribution Center, Inc.    3/18/13       L0629        $175.00
                                     Daily Medical Equipment
   000275480861-03      J.B.         Distribution Center, Inc.    3/22/13       L1399         $48.00
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    9/24/14       E0105         $18.75
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    9/24/14       E0190         $22.04
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    9/24/14       E0199         $19.48
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    9/24/14       E0217        $422.00
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    9/24/14       E0272        $155.52
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    9/24/14       E2602        $107.95
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    9/24/14       L0180        $233.00
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    9/24/14       L0627        $322.98
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    10/23/14      E1399        $247.50
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    11/12/14      E0205        $226.80
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    11/12/14      E0730         $76.25
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    11/14/14      E0855        $502.63
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    11/12/14      E1399        $292.50
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    11/13/14      L1832        $607.55
                                     Daily Medical Equipment
   000343280608-02      J.B.         Distribution Center, Inc.    11/14/14      L0637        $844.13
                                     Daily Medical Equipment
   000344264320-02      J.B.         Distribution Center, Inc.    12/8/14       E0199         $19.48
                                     Daily Medical Equipment
   000344264320-02      J.B.         Distribution Center, Inc.    12/8/14       E0217        $422.00
                                     Daily Medical Equipment
   000344264320-02      J.B.         Distribution Center, Inc.    12/8/14       E0272        $155.52




                                                     62                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page678 of 334
                                                                             65 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7397
                                             3202  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000344264320-02      J.B.         Distribution Center, Inc.    12/8/14       E2602        $107.95
                                     Daily Medical Equipment
   000344264320-02      J.B.         Distribution Center, Inc.    12/8/14       L0180        $233.00
                                     Daily Medical Equipment
   000344264320-02      J.B.         Distribution Center, Inc.    12/8/14       L0627        $322.98
                                     Daily Medical Equipment
   000219277514-03      J.C.         Distribution Center, Inc.    11/6/11       E1399         $40.50
                                     Daily Medical Equipment
   000228340816-03      J.C.         Distribution Center, Inc.    1/26/12       E0205        $195.00
                                     Daily Medical Equipment
   000228340816-03      J.C.         Distribution Center, Inc.    1/26/12       E0730         $76.25
                                     Daily Medical Equipment
   000228340816-03      J.C.         Distribution Center, Inc.    1/26/12       E1310        $183.69
                                     Daily Medical Equipment
   000228340816-03      J.C.         Distribution Center, Inc.    1/26/12       E1399         $13.50
                                     Daily Medical Equipment
   000228340816-03      J.C.         Distribution Center, Inc.    1/31/12      L0637 LS      $844.13
                                     Daily Medical Equipment
   000228340816-03      J.C.         Distribution Center, Inc.    1/31/12      E0855 CE      $502.63
                                     Daily Medical Equipment
   000253427405-07      J.C.         Distribution Center, Inc.     8/6/12       E2602        $107.95
                                     Daily Medical Equipment
   000253427405-07      J.C.         Distribution Center, Inc.    11/5/12       E0855        $502.63
                                     Daily Medical Equipment
   000253427405-07      J.C.         Distribution Center, Inc.    11/12/12      E1399        $247.50
                                     Daily Medical Equipment
   000258429307-03      J.C.         Distribution Center, Inc.    9/10/12       E0217        $422.00
                                     Daily Medical Equipment
   000258429307-03      J.C.         Distribution Center, Inc.    9/10/12       E0730         $76.25
                                     Daily Medical Equipment
   000258429307-03      J.C.         Distribution Center, Inc.    9/10/12       E1399        $195.75
                                     Daily Medical Equipment
   000258429307-03      J.C.         Distribution Center, Inc.    9/10/12       L1399         $32.00
                                     Daily Medical Equipment
   000258429307-03      J.C.         Distribution Center, Inc.    9/10/12       L3670        $111.07
                                     Daily Medical Equipment
   000258429307-03      J.C.         Distribution Center, Inc.    9/10/12       L3807        $168.86
                                     Daily Medical Equipment
   000265574285-03      J.C.         Distribution Center, Inc.    10/23/12      E0190         $22.04
                                     Daily Medical Equipment
   000265574285-03      J.C.         Distribution Center, Inc.    10/23/12      E0215         $20.93
                                     Daily Medical Equipment
   000265574285-03      J.C.         Distribution Center, Inc.    10/23/12      E0272        $155.52
                                     Daily Medical Equipment
   000265574285-03      J.C.         Distribution Center, Inc.    11/12/12      E0730         $76.25
                                     Daily Medical Equipment
   000265574285-03      J.C.         Distribution Center, Inc.    11/12/12      E1399        $454.50
                                     Daily Medical Equipment
   000265574285-03      J.C.         Distribution Center, Inc.    10/23/12      E2602        $107.95




                                                     63                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page679 of 334
                                                                             66 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7398
                                             3203  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000265574285-03      J.C.         Distribution Center, Inc.    10/23/12      L0629        $175.00
                                     Daily Medical Equipment
   000265574285-03      J.C.         Distribution Center, Inc.    11/12/12      L1399         $48.00
                                     Daily Medical Equipment
   000265574285-03      J.C.         Distribution Center, Inc.    12/13/12      L0637        $844.13
                                     Daily Medical Equipment
   000345301444-02      J.C.         Distribution Center, Inc.    12/29/14      L0637        $844.13
                                     Daily Medical Equipment
   000256650986-01      J.D.         Distribution Center, Inc.     9/3/12       E0272        $155.52
                                     Daily Medical Equipment
   000256650986-01      J.D.         Distribution Center, Inc.     9/3/12       E1399         $11.25
                                     Daily Medical Equipment
   000256650986-01      J.D.         Distribution Center, Inc.     9/3/12       E2602        $107.95
                                     Daily Medical Equipment
   000256650986-01      J.D.         Distribution Center, Inc.     9/3/12       L0174        $130.00
                                     Daily Medical Equipment
   000256650986-01      J.D.         Distribution Center, Inc.     9/3/12       L0629        $175.00
                                     Daily Medical Equipment
   000256650986-01      J.D.         Distribution Center, Inc.     9/3/12       L0943         $24.00
                                     Daily Medical Equipment
   000258056837-05      J.D.         Distribution Center, Inc.    9/17/12       E0190         $22.04
                                     Daily Medical Equipment
   000258056837-05      J.D.         Distribution Center, Inc.    9/17/12       E0217        $422.00
                                     Daily Medical Equipment
   000258056837-05      J.D.         Distribution Center, Inc.    9/17/12       E0272        $155.52
                                     Daily Medical Equipment
   000258056837-05      J.D.         Distribution Center, Inc.    9/17/12       E1399         $11.25
                                     Daily Medical Equipment
   000258056837-05      J.D.         Distribution Center, Inc.    9/17/12       E2602        $107.95
                                     Daily Medical Equipment
   000258056837-05      J.D.         Distribution Center, Inc.    9/17/12       L0174        $130.00
                                     Daily Medical Equipment
   000258056837-05      J.D.         Distribution Center, Inc.    9/17/12       L0629        $175.00
                                     Daily Medical Equipment
   000258056837-05      J.D.         Distribution Center, Inc.    9/17/12       L3670        $111.07
                                     Daily Medical Equipment
   000258056837-05      J.D.         Distribution Center, Inc.    10/22/12      E0730         $76.25
                                     Daily Medical Equipment
   000258056837-05      J.D.         Distribution Center, Inc.    10/22/12      E1399        $195.75
                                     Daily Medical Equipment
   000258056837-05      J.D.         Distribution Center, Inc.    10/22/12      L1399         $48.00
                                     Daily Medical Equipment
   000268140431-03      J.D.         Distribution Center, Inc.    12/12/12      E0190         $22.04
                                     Daily Medical Equipment
   000268140431-03      J.D.         Distribution Center, Inc.    12/12/12      E0217        $422.00
                                     Daily Medical Equipment
   000268140431-03      J.D.         Distribution Center, Inc.    12/12/12      E0272        $155.52
                                     Daily Medical Equipment
   000268140431-03      J.D.         Distribution Center, Inc.    12/12/12      E1399         $11.25




                                                     64                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page680 of 334
                                                                             67 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7399
                                             3204  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000268140431-03      J.D.         Distribution Center, Inc.    12/12/12      E2602        $107.95
                                     Daily Medical Equipment
   000268140431-03      J.D.         Distribution Center, Inc.    12/12/12      L0174        $130.00
                                     Daily Medical Equipment
   000268140431-03      J.D.         Distribution Center, Inc.    12/12/12      L0629        $175.00
                                     Daily Medical Equipment
   000268140431-03      J.D.         Distribution Center, Inc.    12/28/12      E0855        $502.63
                                     Daily Medical Equipment
   000268140431-03      J.D.         Distribution Center, Inc.     1/4/13       L0637        $844.13
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    10/19/14      E0190         $22.04
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    10/19/14      E0199         $19.48
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    10/19/14      E0205        $226.80
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    10/19/14      E0272        $155.52
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    10/19/14      E0730         $76.25
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    10/19/14      E1399        $540.00
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    10/19/14      E2602        $107.95
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    10/19/14      L0180        $233.00
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    10/19/14      L0627        $322.98
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    10/19/14      L1820        $110.00
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    11/10/14      E0855        $502.63
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    11/10/14      L0637        $844.13
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    11/17/14      L1832        $607.55
                                     Daily Medical Equipment
   000345527204-02      J.E.         Distribution Center, Inc.    11/17/14      L3671        $690.23
                                     Daily Medical Equipment
   000253505465-03      J.F.         Distribution Center, Inc.    8/27/12       E0238         $10.44
                                     Daily Medical Equipment
   000253505465-03      J.F.         Distribution Center, Inc.    8/27/12       E0272        $155.52
                                     Daily Medical Equipment
   000253505465-03      J.F.         Distribution Center, Inc.    8/27/12       E1399         $11.25
                                     Daily Medical Equipment
   000253505465-03      J.F.         Distribution Center, Inc.    8/27/12       E2602        $107.95
                                     Daily Medical Equipment
   000253505465-03      J.F.         Distribution Center, Inc.    8/27/12       L0629        $175.00
                                     Daily Medical Equipment
   000253505465-03      J.F.         Distribution Center, Inc.    8/27/12       L1820        $110.00




                                                     65                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page681 of 334
                                                                             68 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7400
                                             3205  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000253505465-03      J.F.         Distribution Center, Inc.    8/27/12       L1910        $145.00
                                     Daily Medical Equipment
   000268711389-03      J.F.         Distribution Center, Inc.    12/7/12       E0190         $22.04
                                     Daily Medical Equipment
   000268711389-03      J.F.         Distribution Center, Inc.    12/7/12       E0217        $422.00
                                     Daily Medical Equipment
   000268711389-03      J.F.         Distribution Center, Inc.    12/7/12       E0272        $155.52
                                     Daily Medical Equipment
   000268711389-03      J.F.         Distribution Center, Inc.    12/11/12      E0730         $76.25
                                     Daily Medical Equipment
   000268711389-03      J.F.         Distribution Center, Inc.    12/11/12      E1399        $207.00
                                     Daily Medical Equipment
   000268711389-03      J.F.         Distribution Center, Inc.    12/7/12       E2602        $107.95
                                     Daily Medical Equipment
   000268711389-03      J.F.         Distribution Center, Inc.    12/7/12       L0174        $130.00
                                     Daily Medical Equipment
   000268711389-03      J.F.         Distribution Center, Inc.    12/7/12       L0629        $175.00
                                     Daily Medical Equipment
   000268711389-03      J.F.         Distribution Center, Inc.    12/11/12      L1399         $48.00
                                     Daily Medical Equipment
   000347267916-03      J.F.         Distribution Center, Inc.    11/15/14      E0272        $155.52
                                     Daily Medical Equipment
   000347267916-03      J.F.         Distribution Center, Inc.    11/15/14      E2602        $107.95
                                     Daily Medical Equipment
   000347267916-03      J.F.         Distribution Center, Inc.    11/15/14      L0180        $233.00
                                     Daily Medical Equipment
   000347267916-03      J.F.         Distribution Center, Inc.    11/15/14      L0627        $322.98
                                     Daily Medical Equipment
   000347267916-03      J.F.         Distribution Center, Inc.    3/11/15       E0205        $226.80
                                     Daily Medical Equipment
   000347267916-03      J.F.         Distribution Center, Inc.    3/11/15       E0730         $76.25
                                     Daily Medical Equipment
   000347267916-03      J.F.         Distribution Center, Inc.    3/11/15       E1399        $292.50
                                     Daily Medical Equipment
   000231164088-01      J.G.         Distribution Center, Inc.     1/6/12       E0215         $20.93
                                     Daily Medical Equipment
   000231164088-01      J.G.         Distribution Center, Inc.     1/6/12      E0272 GC       $97.50
                                     Daily Medical Equipment
   000231164088-01      J.G.         Distribution Center, Inc.     1/6/12      E0943 ED       $98.00
                                     Daily Medical Equipment
   000231164088-01      J.G.         Distribution Center, Inc.     1/6/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000231164088-01      J.G.         Distribution Center, Inc.     1/6/12      E2602 RA      $107.95
                                     Daily Medical Equipment
   000231164088-01      J.G.         Distribution Center, Inc.     1/6/12      L0629 LS      $175.00
                                     Daily Medical Equipment
   000231164088-01      J.G.         Distribution Center, Inc.    2/13/12      E0205 AR      $195.00
                                     Daily Medical Equipment
   000231164088-01      J.G.         Distribution Center, Inc.    2/13/12      E0730 EA       $76.25




                                                     66                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page682 of 334
                                                                             69 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7401
                                             3206  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000231164088-01      J.G.         Distribution Center, Inc.    2/13/12     E1310 HY       $183.69
                                     Daily Medical Equipment
   000231164088-01      J.G.         Distribution Center, Inc.    2/13/12     E1399 AG        $13.50
                                     Daily Medical Equipment
   000231164088-01      J.G.         Distribution Center, Inc.    2/17/12      L0637 NT      $844.13
                                     Daily Medical Equipment
   000237568746-02      J.G.         Distribution Center, Inc.     3/9/12      E0205 AR      $195.00
                                     Daily Medical Equipment
   000237568746-02      J.G.         Distribution Center, Inc.     3/6/12       E0215         $20.93
                                     Daily Medical Equipment
   000237568746-02      J.G.         Distribution Center, Inc.     3/6/12       E0217        $422.00
                                     Daily Medical Equipment
   000237568746-02      J.G.         Distribution Center, Inc.     3/6/12       E0272        $155.52
                                     Daily Medical Equipment
   000237568746-02      J.G.         Distribution Center, Inc.     3/9/12      E0730 TE       $76.25
                                     Daily Medical Equipment
   000237568746-02      J.G.         Distribution Center, Inc.     3/6/12       E0943         $98.00
                                     Daily Medical Equipment
   000237568746-02      J.G.         Distribution Center, Inc.     3/6/12       E1399         $11.25
                                     Daily Medical Equipment
   000237568746-02      J.G.         Distribution Center, Inc.     3/9/12     E1399 AG        $13.50
                                     Daily Medical Equipment
   000237568746-02      J.G.         Distribution Center, Inc.     3/6/12       E2602        $107.95
                                     Daily Medical Equipment
   000237568746-02      J.G.         Distribution Center, Inc.     3/6/12       L0174        $130.00
                                     Daily Medical Equipment
   000237568746-02      J.G.         Distribution Center, Inc.     3/6/12       L0629        $175.00
                                     Daily Medical Equipment
   000237568746-02      J.G.         Distribution Center, Inc.     3/6/12       L1820        $110.00
                                     Daily Medical Equipment
   000277166658-02      J.G.         Distribution Center, Inc.    2/19/13       E0190         $22.04
                                     Daily Medical Equipment
   000277166658-02      J.G.         Distribution Center, Inc.    2/19/13       E0215         $20.93
                                     Daily Medical Equipment
   000277166658-02      J.G.         Distribution Center, Inc.    2/19/13       E0272        $155.52
                                     Daily Medical Equipment
   000277166658-02      J.G.         Distribution Center, Inc.    2/19/13       E0730         $76.25
                                     Daily Medical Equipment
   000277166658-02      J.G.         Distribution Center, Inc.    2/19/13       E1399        $258.85
                                     Daily Medical Equipment
   000277166658-02      J.G.         Distribution Center, Inc.    2/19/13       E2602        $107.95
                                     Daily Medical Equipment
   000277166658-02      J.G.         Distribution Center, Inc.    2/19/13       L0629        $175.00
                                     Daily Medical Equipment
   000277166658-02      J.G.         Distribution Center, Inc.    2/19/13       L1399         $48.00
                                     Daily Medical Equipment
   000277166658-02      J.G.         Distribution Center, Inc.    3/14/13       E0855        $502.63
                                     Daily Medical Equipment
   000287114219-01      J.H.         Distribution Center, Inc.    7/26/13       L0637        $844.13




                                                     67                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page683 of 334
                                                                             70 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7402
                                             3207  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000256521592-03      J.K.         Distribution Center, Inc.    8/16/12       E1399         $11.25
                                     Daily Medical Equipment
   000256521592-03      J.K.         Distribution Center, Inc.    8/16/12      E2602 RA      $107.95
                                     Daily Medical Equipment
   000256521592-03      J.K.         Distribution Center, Inc.    8/16/12      L0943 LL       $24.00
                                     Daily Medical Equipment
   000255045502-03      J.L.         Distribution Center, Inc.    8/16/12      E0272 AT      $155.52
                                     Daily Medical Equipment
   000255045502-03      J.L.         Distribution Center, Inc.    8/16/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000255045502-03      J.L.         Distribution Center, Inc.    8/16/12      E2602 EC      $107.95
                                     Daily Medical Equipment
   000255045502-03      J.L.         Distribution Center, Inc.    8/16/12      L0174 CA      $130.00
                                     Daily Medical Equipment
   000255045502-03      J.L.         Distribution Center, Inc.    8/16/12      L0629 CR      $175.00
                                     Daily Medical Equipment
   000255045502-03      J.L.         Distribution Center, Inc.    8/16/12       L0943         $24.00
                                     Daily Medical Equipment
   000255045502-03      J.L.         Distribution Center, Inc.    9/17/12       E0730         $76.25
                                     Daily Medical Equipment
   000255045502-03      J.L.         Distribution Center, Inc.    9/17/12       E1399        $195.75
                                     Daily Medical Equipment
   000255045502-03      J.L.         Distribution Center, Inc.    10/9/12       E0855        $502.63
                                     Daily Medical Equipment
   000255045502-03      J.L.         Distribution Center, Inc.    10/7/12       E1399        $247.50
                                     Daily Medical Equipment
   000307220061-02      J.L.         Distribution Center, Inc.    3/17/14       E0205        $226.80
                                     Daily Medical Equipment
   000307220061-02      J.L.         Distribution Center, Inc.    3/17/14       E0730         $76.25
                                     Daily Medical Equipment
   000307220061-02      J.L.         Distribution Center, Inc.    3/17/14       E1399        $501.00
                                     Daily Medical Equipment
   000345832975-01      J.L.         Distribution Center, Inc.    11/7/14       E0217        $422.00
                                     Daily Medical Equipment
   000345832975-01      J.L.         Distribution Center, Inc.    10/30/14      E0190         $22.04
                                     Daily Medical Equipment
   000345832975-01      J.L.         Distribution Center, Inc.    10/30/14      E0199         $19.48
                                     Daily Medical Equipment
   000345832975-01      J.L.         Distribution Center, Inc.    10/30/14      E0272        $155.52
                                     Daily Medical Equipment
   000345832975-01      J.L.         Distribution Center, Inc.    10/30/14      E2602        $107.95
                                     Daily Medical Equipment
   000345832975-01      J.L.         Distribution Center, Inc.    10/30/14      L0627        $322.98
                                     Daily Medical Equipment
   000203943147-28      J.M.         Distribution Center, Inc.    7/21/11       E0911        $742.07
                                     Daily Medical Equipment
   000217669043-03      J.M.         Distribution Center, Inc.    9/19/11     L1832 DA       $549.18
                                     Daily Medical Equipment
   000217669043-03      J.M.         Distribution Center, Inc.    11/4/11      E0855 CE      $502.63




                                                     68                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page684 of 334
                                                                             71 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7403
                                             3208  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000217669043-03      J.M.         Distribution Center, Inc.    11/4/11      L0637 LS      $844.13
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    10/24/11     E0215 ER       $20.93
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    10/24/11      E0272         $97.50
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    10/24/11     E0943 CE       $98.00
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    10/24/11     E1399 RD       $11.25
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    10/24/11      E2601         $68.85
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    10/24/11      L0174        $130.00
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    10/24/11      L0629        $175.00
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    10/24/11      L1399         $11.25
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    10/24/11      L1820        $220.00
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    10/24/11      L3670        $140.00
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    11/3/11       E0205        $195.00
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    11/3/11       E0730         $76.25
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    11/3/11       E1399         $40.50
                                     Daily Medical Equipment
   000222646168-03      J.M.         Distribution Center, Inc.    12/23/11     L0634 LS      $844.13
                                     Daily Medical Equipment
   000245006481-13      J.M.         Distribution Center, Inc.    6/26/12       E0855        $502.63
                                     Daily Medical Equipment
   000245006481-13      J.M.         Distribution Center, Inc.    6/25/12       L0637        $844.13
                                     Daily Medical Equipment
   000245006481-13      J.M.         Distribution Center, Inc.    5/29/12       E0190         $22.04
                                     Daily Medical Equipment
   000245006481-13      J.M.         Distribution Center, Inc.    5/29/12       E0215         $20.93
                                     Daily Medical Equipment
   000245006481-13      J.M.         Distribution Center, Inc.    5/29/12       E0217        $422.00
                                     Daily Medical Equipment
   000245006481-13      J.M.         Distribution Center, Inc.    5/29/12       E0272        $155.52
                                     Daily Medical Equipment
   000245006481-13      J.M.         Distribution Center, Inc.    5/29/12       E1399         $11.25
                                     Daily Medical Equipment
   000245006481-13      J.M.         Distribution Center, Inc.    5/29/12       E2602        $107.95
                                     Daily Medical Equipment
   000245006481-13      J.M.         Distribution Center, Inc.    5/29/12       L0629        $175.00
                                     Daily Medical Equipment
   000245006481-13      J.M.         Distribution Center, Inc.    5/29/12       L3670        $111.07




                                                     69                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page685 of 334
                                                                             72 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7404
                                             3209  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000245006481-13      J.M.         Distribution Center, Inc.     8/7/12       E0730         $76.25
                                     Daily Medical Equipment
   000245006481-13      J.M.         Distribution Center, Inc.     8/7/12       E1399        $443.25
                                     Daily Medical Equipment
   000346744089-01      J.M.         Distribution Center, Inc.    11/17/14      E0190         $22.04
                                     Daily Medical Equipment
   000346744089-01      J.M.         Distribution Center, Inc.    11/17/14      E0199         $19.48
                                     Daily Medical Equipment
   000346744089-01      J.M.         Distribution Center, Inc.    11/17/14      E0272        $155.52
                                     Daily Medical Equipment
   000346744089-01      J.M.         Distribution Center, Inc.    11/17/14      E2602        $107.95
                                     Daily Medical Equipment
   000346744089-01      J.M.         Distribution Center, Inc.    11/17/14      L0180        $233.00
                                     Daily Medical Equipment
   000346744089-01      J.M.         Distribution Center, Inc.    11/17/14      L0627        $322.98
                                     Daily Medical Equipment
   000346744089-01      J.M.         Distribution Center, Inc.    12/26/14      E0205        $226.80
                                     Daily Medical Equipment
   000346744089-01      J.M.         Distribution Center, Inc.    12/26/14      E1399        $839.85
                                     Daily Medical Equipment
   000346744089-01      J.M.         Distribution Center, Inc.    2/18/15       L0637        $844.13
                                     Daily Medical Equipment
   000282987601-03      J.N.         Distribution Center, Inc.    4/16/13       E0190         $22.04
                                     Daily Medical Equipment
   000282987601-03      J.N.         Distribution Center, Inc.    4/19/13       E0215         $20.93
                                     Daily Medical Equipment
   000282987601-03      J.N.         Distribution Center, Inc.    4/16/13       E0217        $422.00
                                     Daily Medical Equipment
   000282987601-03      J.N.         Distribution Center, Inc.    4/16/13       E0272        $155.52
                                     Daily Medical Equipment
   000282987601-03      J.N.         Distribution Center, Inc.    4/19/13       E0730         $76.25
                                     Daily Medical Equipment
   000282987601-03      J.N.         Distribution Center, Inc.    4/19/13       E1399        $260.90
                                     Daily Medical Equipment
   000282987601-03      J.N.         Distribution Center, Inc.    4/16/13       E2602        $107.95
                                     Daily Medical Equipment
   000282987601-03      J.N.         Distribution Center, Inc.    4/16/13       L0174        $130.00
                                     Daily Medical Equipment
   000282987601-03      J.N.         Distribution Center, Inc.    4/16/13       L0629        $175.00
                                     Daily Medical Equipment
   000282987601-03      J.N.         Distribution Center, Inc.    4/16/13       L1820        $110.00
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.     2/2/12       E0215         $20.93
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.     2/2/12      E0272 GC       $97.50
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.     2/2/12      E0943 ED       $98.00
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.     2/2/12      E1399 RD       $11.25




                                                     70                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page686 of 334
                                                                             73 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7405
                                             3210  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.     2/2/12      E2602 GE      $107.95
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.     2/2/12      L0629 CR      $175.00
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.     2/2/12      L1399 EA       $11.25
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.     2/2/12      L1820 EE      $110.00
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.    3/20/12      E0205 AR      $195.00
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.    3/20/12      E0730 EA       $76.25
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.    3/20/12      E0855 CE      $502.63
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.    3/20/12     E1399 AG        $13.50
                                     Daily Medical Equipment
   000229571616-01      J.P.         Distribution Center, Inc.    3/20/12       L0637        $844.13
                                     Daily Medical Equipment
   000230696923-03      J.P.         Distribution Center, Inc.     1/3/12       E0215         $20.93
                                     Daily Medical Equipment
   000230696923-03      J.P.         Distribution Center, Inc.     1/3/12       E0272         $97.50
                                     Daily Medical Equipment
   000230696923-03      J.P.         Distribution Center, Inc.     1/3/12      E0943 ED       $98.00
                                     Daily Medical Equipment
   000230696923-03      J.P.         Distribution Center, Inc.     1/3/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000230696923-03      J.P.         Distribution Center, Inc.     1/3/12      E2602 GE      $107.95
                                     Daily Medical Equipment
   000230696923-03      J.P.         Distribution Center, Inc.     1/3/12      L0174 CE      $130.00
                                     Daily Medical Equipment
   000230696923-03      J.P.         Distribution Center, Inc.     1/3/12      L0629 RA      $175.00
                                     Daily Medical Equipment
   000252912837-01      J.P.         Distribution Center, Inc.    7/30/12       E0272        $155.52
                                     Daily Medical Equipment
   000252912837-01      J.P.         Distribution Center, Inc.    7/30/12       E1399         $11.25
                                     Daily Medical Equipment
   000252912837-01      J.P.         Distribution Center, Inc.    7/30/12       E2602        $107.95
                                     Daily Medical Equipment
   000252912837-01      J.P.         Distribution Center, Inc.    7/30/12       L0174        $130.00
                                     Daily Medical Equipment
   000252912837-01      J.P.         Distribution Center, Inc.    7/30/12       L0629        $175.00
                                     Daily Medical Equipment
   000252912837-01      J.P.         Distribution Center, Inc.    7/30/12       L0943         $24.00
                                     Daily Medical Equipment
   000252912837-01      J.P.         Distribution Center, Inc.    7/30/12       L3670        $111.07
                                     Daily Medical Equipment
   000252912837-01      J.P.         Distribution Center, Inc.    7/30/12      E0217 AT      $422.00
                                     Daily Medical Equipment
   000337086284-01      J.P.         Distribution Center, Inc.    11/18/14      E0855        $502.63




                                                     71                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page687 of 334
                                                                             74 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7406
                                             3211  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000215440819-01      J.R.         Distribution Center, Inc.    10/11/11     E0855 CE      $502.63
                                     Daily Medical Equipment
   000215440819-01      J.R.         Distribution Center, Inc.    10/11/11     L0637 LS      $844.13
                                     Daily Medical Equipment
   000225510023-03      J.R.         Distribution Center, Inc.    11/14/11      E0272         $97.50
                                     Daily Medical Equipment
   000225510023-03      J.R.         Distribution Center, Inc.    11/14/11      E0943         $98.00
                                     Daily Medical Equipment
   000225510023-03      J.R.         Distribution Center, Inc.    11/14/11      E1399         $11.25
                                     Daily Medical Equipment
   000225510023-03      J.R.         Distribution Center, Inc.    11/14/11      E2602        $107.95
                                     Daily Medical Equipment
   000225510023-03      J.R.         Distribution Center, Inc.    11/14/11      L0174        $130.00
                                     Daily Medical Equipment
   000225510023-03      J.R.         Distribution Center, Inc.    11/14/11      L0629        $175.00
                                     Daily Medical Equipment
   000225510023-03      J.R.         Distribution Center, Inc.    11/14/11      L1399         $11.25
                                     Daily Medical Equipment
   000225510023-03      J.R.         Distribution Center, Inc.    11/14/11      L1820        $110.00
                                     Daily Medical Equipment
   000225510023-03      J.R.         Distribution Center, Inc.    11/14/11      L3700         $77.00
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.     8/7/12       E0215         $20.93
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.     8/7/12       E0272        $155.52
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.    8/16/12       E0730         $76.25
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.    8/16/12       E1399        $454.50
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.     8/7/12       E2602        $107.95
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.     8/7/12       L0629        $175.00
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.     8/7/12       L0943         $24.00
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.     8/7/12       E0215         $20.93
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.     8/7/12       E0272        $155.52
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.    8/16/12       E0730         $76.25
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.    8/16/12       E1399        $454.50
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.     8/7/12       E2602        $107.95
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.     8/7/12       L0829        $175.00
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.     8/7/12       L0943         $24.00




                                                     72                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page688 of 334
                                                                             75 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7407
                                             3212  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000253014302-01      J.R.         Distribution Center, Inc.    9/21/12       L0637        $844.13
                                     Daily Medical Equipment
   000259139392-07      J.R.         Distribution Center, Inc.    9/25/12       E0217        $422.00
                                     Daily Medical Equipment
   000259139392-07      J.R.         Distribution Center, Inc.    9/21/12       E0272        $155.52
                                     Daily Medical Equipment
   000259139392-07      J.R.         Distribution Center, Inc.    9/21/12      E0730 EA       $76.25
                                     Daily Medical Equipment
   000259139392-07      J.R.         Distribution Center, Inc.    9/21/12       E1399         $11.25
                                     Daily Medical Equipment
   000259139392-07      J.R.         Distribution Center, Inc.    9/21/12      E1399 AR      $195.75
                                     Daily Medical Equipment
   000259139392-07      J.R.         Distribution Center, Inc.    9/21/12       E2602        $107.95
                                     Daily Medical Equipment
   000259139392-07      J.R.         Distribution Center, Inc.    9/21/12      L0174 CE      $130.00
                                     Daily Medical Equipment
   000259139392-07      J.R.         Distribution Center, Inc.    9/21/12       L0629        $175.00
                                     Daily Medical Equipment
   000259139392-07      J.R.         Distribution Center, Inc.    9/21/12      L1399 EP       $32.00
                                     Daily Medical Equipment
   000259139392-07      J.R.         Distribution Center, Inc.    10/26/12      E0855        $502.63
                                     Daily Medical Equipment
   000259139392-07      J.R.         Distribution Center, Inc.    12/4/12       L0637        $844.13
                                     Daily Medical Equipment
   000293003406-09      J.R.         Distribution Center, Inc.    8/26/13       E0205        $226.80
                                     Daily Medical Equipment
   000293003406-09      J.R.         Distribution Center, Inc.    8/26/13       E0730         $76.25
                                     Daily Medical Equipment
   000293003406-09      J.R.         Distribution Center, Inc.    8/26/13       E1399        $301.40
                                     Daily Medical Equipment
   000227145521-05      J.S.         Distribution Center, Inc.    12/15/11     E0272 GC       $97.50
                                     Daily Medical Equipment
   000227145521-05      J.S.         Distribution Center, Inc.    12/15/11     E0730 EA       $76.25
                                     Daily Medical Equipment
   000227145521-05      J.S.         Distribution Center, Inc.    12/15/11     E0943 ED       $98.00
                                     Daily Medical Equipment
   000227145521-05      J.S.         Distribution Center, Inc.    12/15/11     E1399 CE       $18.00
                                     Daily Medical Equipment
   000227145521-05      J.S.         Distribution Center, Inc.    12/15/11     E1399 LT       $9.00
                                     Daily Medical Equipment
   000227145521-05      J.S.         Distribution Center, Inc.    12/15/11     E1399 RD       $11.25
                                     Daily Medical Equipment
   000227145521-05      J.S.         Distribution Center, Inc.    12/15/11     E2602 GE      $107.95
                                     Daily Medical Equipment
   000227145521-05      J.S.         Distribution Center, Inc.    12/15/11     L0174 CE      $130.00
                                     Daily Medical Equipment
   000227145521-05      J.S.         Distribution Center, Inc.    12/15/11     L0629 RA      $175.00
                                     Daily Medical Equipment
   000227145521-05      J.S.         Distribution Center, Inc.    2/13/12       E0205        $195.00




                                                     73                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page689 of 334
                                                                             76 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7408
                                             3213  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000227145521-05      J.S.         Distribution Center, Inc.    2/13/12       E1399         $13.50
                                     Daily Medical Equipment
   000227145521-05      J.S.         Distribution Center, Inc.    2/17/12       L1832        $549.18
                                     Daily Medical Equipment
   000247699746-02      J.S.         Distribution Center, Inc.    6/19/12       E0190         $22.04
                                     Daily Medical Equipment
   000247699746-02      J.S.         Distribution Center, Inc.    6/19/12       E0215         $20.93
                                     Daily Medical Equipment
   000247699746-02      J.S.         Distribution Center, Inc.    6/19/12       E0272        $155.52
                                     Daily Medical Equipment
   000247699746-02      J.S.         Distribution Center, Inc.     7/2/12       E0730         $76.25
                                     Daily Medical Equipment
   000247699746-02      J.S.         Distribution Center, Inc.    7/12/12       E0855        $502.63
                                     Daily Medical Equipment
   000247699746-02      J.S.         Distribution Center, Inc.     7/2/12       E1399        $272.25
                                     Daily Medical Equipment
   000247699746-02      J.S.         Distribution Center, Inc.    6/19/12       E2602        $107.95
                                     Daily Medical Equipment
   000247699746-02      J.S.         Distribution Center, Inc.    6/19/12       L0629        $175.00
                                     Daily Medical Equipment
   000247699746-02      J.S.         Distribution Center, Inc.    6/19/12       L0943         $24.00
                                     Daily Medical Equipment
   000247699746-02      J.S.         Distribution Center, Inc.    6/19/12       L1399         $11.25
                                     Daily Medical Equipment
   000247699746-02      J.S.         Distribution Center, Inc.    6/22/12       L3807        $168.86
                                     Daily Medical Equipment
   000247699746-02      J.S.         Distribution Center, Inc.     8/3/12       L0637        $844.13
                                     Daily Medical Equipment
   000265484196-01      J.S.         Distribution Center, Inc.    11/19/12      E0190         $22.04
                                     Daily Medical Equipment
   000265484196-01      J.S.         Distribution Center, Inc.    11/19/12      E0217        $422.00
                                     Daily Medical Equipment
   000265484196-01      J.S.         Distribution Center, Inc.    11/19/12      E0272        $155.52
                                     Daily Medical Equipment
   000265484196-01      J.S.         Distribution Center, Inc.    11/19/12      E1399         $11.25
                                     Daily Medical Equipment
   000265484196-01      J.S.         Distribution Center, Inc.    11/19/12      E2602        $107.95
                                     Daily Medical Equipment
   000265484196-01      J.S.         Distribution Center, Inc.    11/19/12      L0174        $130.00
                                     Daily Medical Equipment
   000265484196-01      J.S.         Distribution Center, Inc.    11/19/12      L0629        $175.00
                                     Daily Medical Equipment
   000265484196-01      J.S.         Distribution Center, Inc.    11/19/12      L3670        $111.07
                                     Daily Medical Equipment
   000296088222-01      J.S.         Distribution Center, Inc.    8/26/13       E0205        $226.80
                                     Daily Medical Equipment
   000296088222-01      J.S.         Distribution Center, Inc.    8/21/13       E0272        $155.52
                                     Daily Medical Equipment
   000296088222-01      J.S.         Distribution Center, Inc.    8/26/13       E0730         $76.25




                                                     74                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page690 of 334
                                                                             77 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7409
                                             3214  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000296088222-01      J.S.         Distribution Center, Inc.    8/26/13       E1399         $65.15
                                     Daily Medical Equipment
   000296088222-01      J.S.         Distribution Center, Inc.    8/21/13       E2602        $107.95
                                     Daily Medical Equipment
   000296088222-01      J.S.         Distribution Center, Inc.    8/21/13       L0629        $175.00
                                     Daily Medical Equipment
   000321697525-02      J.S.         Distribution Center, Inc.    3/20/14       MM043        $648.90
                                     Daily Medical Equipment
   000273214486-03      J.T.         Distribution Center, Inc.    1/29/13       E0190         $44.08
                                     Daily Medical Equipment
   000273214486-03      J.T.         Distribution Center, Inc.    1/29/13       E0272        $311.04
                                     Daily Medical Equipment
   000273214486-03      J.T.         Distribution Center, Inc.     2/1/13       E0730        $152.50
                                     Daily Medical Equipment
   000273214486-03      J.T.         Distribution Center, Inc.     2/1/13       E1399        $414.00
                                     Daily Medical Equipment
   000273214486-03      J.T.         Distribution Center, Inc.    1/29/13       E2602        $215.90
                                     Daily Medical Equipment
   000273214486-03      J.T.         Distribution Center, Inc.    1/29/13       L0629        $350.00
                                     Daily Medical Equipment
   000273214486-03      J.T.         Distribution Center, Inc.     2/1/13       L1399         $96.00
                                     Daily Medical Equipment
   000273214486-03      J.T.         Distribution Center, Inc.    3/22/13       E0855        $502.63
                                     Daily Medical Equipment
   000278201918-01      J.T.         Distribution Center, Inc.    3/12/13       E0190         $22.04
                                     Daily Medical Equipment
   000278201918-01      J.T.         Distribution Center, Inc.    3/12/13       E0272        $155.52
                                     Daily Medical Equipment
   000278201918-01      J.T.         Distribution Center, Inc.    3/18/13       E0730         $76.25
                                     Daily Medical Equipment
   000278201918-01      J.T.         Distribution Center, Inc.     4/3/13       E0855        $502.63
                                     Daily Medical Equipment
   000278201918-01      J.T.         Distribution Center, Inc.    3/18/13       E1399        $207.00
                                     Daily Medical Equipment
   000278201918-01      J.T.         Distribution Center, Inc.    3/12/13       E2602        $107.95
                                     Daily Medical Equipment
   000278201918-01      J.T.         Distribution Center, Inc.    3/12/13       L0629        $175.00
                                     Daily Medical Equipment
   000278201918-01      J.T.         Distribution Center, Inc.    3/18/13       L1399         $48.00
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11     E0217 RC      $422.00
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11      E0217        $422.00
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11     E0272 GC       $97.50
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11     E0943 CC       $98.00
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11      E1399         $3.75




                                                     75                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page691 of 334
                                                                             78 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7410
                                             3215  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11    E1399 XX        $11.25
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11     E2601 AR       $68.85
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11     L0174 CE      $130.00
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11     L0629 LS      $175.00
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11      E0217        $844.00
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11      E0272         $97.50
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    11/18/11      E0855        $502.63
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11      E0943         $98.00
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11      E1399         $15.00
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11      E2601         $68.85
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11      L0174        $130.00
                                     Daily Medical Equipment
   000222905796-06      J.V.         Distribution Center, Inc.    10/23/11      L0629        $175.00
                                     Daily Medical Equipment
   000224730341-01      J.V.         Distribution Center, Inc.    11/30/11      A9273         $0.00
                                     Daily Medical Equipment
   000224730341-01      J.V.         Distribution Center, Inc.    11/30/11      E0215         $20.93
                                     Daily Medical Equipment
   000224730341-01      J.V.         Distribution Center, Inc.    11/30/11     E0217 RC      $422.00
                                     Daily Medical Equipment
   000224730341-01      J.V.         Distribution Center, Inc.    11/30/11      E0238         $10.44
                                     Daily Medical Equipment
   000224730341-01      J.V.         Distribution Center, Inc.    11/30/11      E0272         $97.50
                                     Daily Medical Equipment
   000224730341-01      J.V.         Distribution Center, Inc.    11/30/11      E0943         $98.00
                                     Daily Medical Equipment
   000224730341-01      J.V.         Distribution Center, Inc.    11/30/11      E1399         $11.25
                                     Daily Medical Equipment
   000224730341-01      J.V.         Distribution Center, Inc.    11/30/11      E2601         $68.85
                                     Daily Medical Equipment
   000224730341-01      J.V.         Distribution Center, Inc.    11/30/11      L0629        $175.00
                                     Daily Medical Equipment
   000228074746-11      J.V.         Distribution Center, Inc.    10/23/11      E0238         $3.75
                                     Daily Medical Equipment
   000278216494-02      J.V.         Distribution Center, Inc.    3/25/13       E0190         $22.04
                                     Daily Medical Equipment
   000278216494-02      J.V.         Distribution Center, Inc.    3/25/13       E0217        $422.00
                                     Daily Medical Equipment
   000278216494-02      J.V.         Distribution Center, Inc.    3/25/13       E0272        $155.52




                                                     76                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page692 of 334
                                                                             79 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7411
                                             3216  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000278216494-02      J.V.         Distribution Center, Inc.    3/25/13       E1399         $11.25
                                     Daily Medical Equipment
   000278216494-02      J.V.         Distribution Center, Inc.    3/25/13       E2602        $107.95
                                     Daily Medical Equipment
   000278216494-02      J.V.         Distribution Center, Inc.    3/25/13       L0174        $130.00
                                     Daily Medical Equipment
   000278216494-02      J.V.         Distribution Center, Inc.    3/25/13       L0629        $175.00
                                     Daily Medical Equipment
   000278216494-02      J.V.         Distribution Center, Inc.    3/25/13       L3670        $111.07
                                     Daily Medical Equipment
   000225510023-11      J.Z.         Distribution Center, Inc.    12/7/11      E0205 AR      $195.00
                                     Daily Medical Equipment
   000225510023-11      J.Z.         Distribution Center, Inc.    11/17/11     E0272 GC       $97.50
                                     Daily Medical Equipment
   000225510023-11      J.Z.         Distribution Center, Inc.    12/7/11      E0730 EA       $76.25
                                     Daily Medical Equipment
   000225510023-11      J.Z.         Distribution Center, Inc.    11/17/11     E0943 ED       $98.00
                                     Daily Medical Equipment
   000225510023-11      J.Z.         Distribution Center, Inc.    12/7/11     E1399 AG        $13.50
                                     Daily Medical Equipment
   000225510023-11      J.Z.         Distribution Center, Inc.    12/7/11      E1399 CE       $18.00
                                     Daily Medical Equipment
   000225510023-11      J.Z.         Distribution Center, Inc.    12/7/11      E1399 LT       $9.00
                                     Daily Medical Equipment
   000225510023-11      J.Z.         Distribution Center, Inc.    11/17/11     E1399 RD       $11.25
                                     Daily Medical Equipment
   000225510023-11      J.Z.         Distribution Center, Inc.    11/17/11     E2601 AR       $68.85
                                     Daily Medical Equipment
   000225510023-11      J.Z.         Distribution Center, Inc.    11/17/11     L0174 CE      $130.00
                                     Daily Medical Equipment
   000225510023-11      J.Z.         Distribution Center, Inc.    11/17/11     L0629 RA      $175.00
                                     Daily Medical Equipment
   000225510023-11      J.Z.         Distribution Center, Inc.    11/17/11     L3670 ER      $111.07
                                     Daily Medical Equipment
   000221692270-03      K.A.         Distribution Center, Inc.    12/2/11      E0205 AR      $195.00
                                     Daily Medical Equipment
   000221692270-03      K.A.         Distribution Center, Inc.    12/2/11      E0730 EA       $76.25
                                     Daily Medical Equipment
   000221692270-03      K.A.         Distribution Center, Inc.    12/2/11     E1399 AG        $13.50
                                     Daily Medical Equipment
   000221692270-03      K.A.         Distribution Center, Inc.    12/2/11      E1399 CE       $18.00
                                     Daily Medical Equipment
   000221692270-03      K.A.         Distribution Center, Inc.    12/2/11      E1399 LT       $9.00
                                     Daily Medical Equipment
   000270996548-04      K.B.         Distribution Center, Inc.     1/2/13       L0629        $175.00
                                     Daily Medical Equipment
   000270996548-04      K.B.         Distribution Center, Inc.     1/2/13       E0217        $422.00
                                     Daily Medical Equipment
   000223056797-01      K.C.         Distribution Center, Inc.    10/31/11      E0215         $20.93




                                                     77                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page693 of 334
                                                                             80 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7412
                                             3217  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000223056797-01      K.C.         Distribution Center, Inc.    10/31/11     E0272 GC       $97.50
                                     Daily Medical Equipment
   000223056797-01      K.C.         Distribution Center, Inc.    11/22/11     E0855 CE      $502.63
                                     Daily Medical Equipment
   000223056797-01      K.C.         Distribution Center, Inc.    10/31/11     E0943 ED       $98.00
                                     Daily Medical Equipment
   000223056797-01      K.C.         Distribution Center, Inc.    10/31/11     E1399 RD       $11.25
                                     Daily Medical Equipment
   000223056797-01      K.C.         Distribution Center, Inc.    10/31/11     E2601 AR       $68.85
                                     Daily Medical Equipment
   000223056797-01      K.C.         Distribution Center, Inc.    10/31/11     L0174 CE      $130.00
                                     Daily Medical Equipment
   000223056797-01      K.C.         Distribution Center, Inc.    10/31/11     L0629 RA      $175.00
                                     Daily Medical Equipment
   000223056797-01      K.C.         Distribution Center, Inc.    10/31/11     L1399 EA       $11.25
                                     Daily Medical Equipment
   000223056797-01      K.C.         Distribution Center, Inc.    10/31/11     L3700 BO       $77.00
                                     Daily Medical Equipment
   000223056797-01      K.C.         Distribution Center, Inc.    10/31/11     L3908 TS       $47.50
                                     Daily Medical Equipment
   000252791982-01      K.C.         Distribution Center, Inc.    11/28/12      L0637        $844.13
                                     Daily Medical Equipment
   000279921059-03      K.C.         Distribution Center, Inc.    3/14/13       E0190         $22.04
                                     Daily Medical Equipment
   000279921059-03      K.C.         Distribution Center, Inc.    3/14/13       E0272        $155.52
                                     Daily Medical Equipment
   000279921059-03      K.C.         Distribution Center, Inc.    3/18/13       E0730         $76.25
                                     Daily Medical Equipment
   000279921059-03      K.C.         Distribution Center, Inc.    3/18/13       E1399        $207.00
                                     Daily Medical Equipment
   000279921059-03      K.C.         Distribution Center, Inc.    3/14/13       E2602        $107.95
                                     Daily Medical Equipment
   000279921059-03      K.C.         Distribution Center, Inc.    3/14/13       L0174        $130.00
                                     Daily Medical Equipment
   000279921059-03      K.C.         Distribution Center, Inc.    3/14/13       L0629        $175.00
                                     Daily Medical Equipment
   000279921059-03      K.C.         Distribution Center, Inc.    3/18/13       L1399         $48.00
                                     Daily Medical Equipment
   000279921059-03      K.C.         Distribution Center, Inc.    4/29/13       L0637        $844.13
                                     Daily Medical Equipment
   000345235741-01      K.C.         Distribution Center, Inc.    10/29/14      E0190         $22.04
                                     Daily Medical Equipment
   000345235741-01      K.C.         Distribution Center, Inc.    10/29/14      E0199         $19.48
                                     Daily Medical Equipment
   000345235741-01      K.C.         Distribution Center, Inc.    10/29/14      E0217        $422.00
                                     Daily Medical Equipment
   000345235741-01      K.C.         Distribution Center, Inc.    10/29/14      E0272        $155.52
                                     Daily Medical Equipment
   000345235741-01      K.C.         Distribution Center, Inc.    10/29/14      E2602        $107.95




                                                     78                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page694 of 334
                                                                             81 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7413
                                             3218  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000345235741-01      K.C.         Distribution Center, Inc.    10/29/14      L0180        $233.00
                                     Daily Medical Equipment
   000345235741-01      K.C.         Distribution Center, Inc.    10/29/14      L0627        $322.98
                                     Daily Medical Equipment
   000345235741-01      K.C.         Distribution Center, Inc.    11/22/14      E0855        $502.63
                                     Daily Medical Equipment
   000345235741-01      K.C.         Distribution Center, Inc.    11/22/14      L0637        $844.13
                                     Daily Medical Equipment
   000345235741-01      K.C.         Distribution Center, Inc.     1/8/15       E0205        $226.80
                                     Daily Medical Equipment
   000345235741-01      K.C.         Distribution Center, Inc.     1/8/15       E0730         $76.25
                                     Daily Medical Equipment
   000345235741-01      K.C.         Distribution Center, Inc.     1/8/15       E1399        $292.50
                                     Daily Medical Equipment
   000227145521-01      K.E.         Distribution Center, Inc.    12/12/11     E0217 RC      $422.00
                                     Daily Medical Equipment
   000227145521-01      K.E.         Distribution Center, Inc.    12/9/11       E0272         $97.50
                                     Daily Medical Equipment
   000227145521-01      K.E.         Distribution Center, Inc.    12/22/11     E0855 CE      $502.63
                                     Daily Medical Equipment
   000227145521-01      K.E.         Distribution Center, Inc.    12/9/11      E0943 CE       $98.00
                                     Daily Medical Equipment
   000227145521-01      K.E.         Distribution Center, Inc.    12/9/11      E1399 RD       $11.25
                                     Daily Medical Equipment
   000227145521-01      K.E.         Distribution Center, Inc.    12/9/11       E2601         $68.85
                                     Daily Medical Equipment
   000227145521-01      K.E.         Distribution Center, Inc.    12/9/11       L0174        $130.00
                                     Daily Medical Equipment
   000227145521-01      K.E.         Distribution Center, Inc.    12/9/11       L0629        $175.00
                                     Daily Medical Equipment
   000227145521-01      K.E.         Distribution Center, Inc.    12/12/11      L1820        $110.00
                                     Daily Medical Equipment
   000227145521-01      K.E.         Distribution Center, Inc.    1/10/12       L0634        $844.13
                                     Daily Medical Equipment
   000314793266-06      K.G.         Distribution Center, Inc.    2/24/14       E0205        $453.60
                                     Daily Medical Equipment
   000314793266-06      K.G.         Distribution Center, Inc.    2/24/14       E0730        $152.50
                                     Daily Medical Equipment
   000314793266-06      K.G.         Distribution Center, Inc.    2/24/14       E1399        $107.80
                                     Daily Medical Equipment
   000239297806-01      K.H.         Distribution Center, Inc.    6/22/12       E0855        $502.63
                                     Daily Medical Equipment
   000249109711-07      K.H.         Distribution Center, Inc.    7/11/12       L0637        $844.13
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    8/23/12       E0217        $422.00
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    8/23/12       E0272        $155.52
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    8/23/12       E1399         $11.25




                                                     79                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page695 of 334
                                                                             82 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7414
                                             3219  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    8/23/12       E2602        $107.95
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    8/23/12       L0174        $130.00
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    8/23/12       L0629        $175.00
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    8/23/12       L0943         $24.00
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    8/23/12       L3670        $111.07
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    10/1/12       E0730         $76.25
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    10/1/12       E1399        $195.75
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    11/6/12       E0855        $502.63
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    11/2/12       E1399        $247.50
                                     Daily Medical Equipment
   000256650986-05      K.K.         Distribution Center, Inc.    11/9/12       L0637        $844.13
                                     Daily Medical Equipment
   000237709605-16      K.L.         Distribution Center, Inc.     3/1/12       E0217        $422.00
                                     Daily Medical Equipment
   000237709605-16      K.L.         Distribution Center, Inc.     3/1/12       E0272         $97.50
                                     Daily Medical Equipment
   000237709605-16      K.L.         Distribution Center, Inc.     3/1/12       E0943         $98.00
                                     Daily Medical Equipment
   000237709605-16      K.L.         Distribution Center, Inc.     3/1/12       E1399         $11.25
                                     Daily Medical Equipment
   000237709605-16      K.L.         Distribution Center, Inc.     3/1/12       E2602        $107.95
                                     Daily Medical Equipment
   000237709605-16      K.L.         Distribution Center, Inc.     3/1/12       L0174        $130.00
                                     Daily Medical Equipment
   000237709605-16      K.L.         Distribution Center, Inc.     3/1/12       L0629        $175.00
                                     Daily Medical Equipment
   000237709605-16      K.L.         Distribution Center, Inc.    3/30/12       L1832        $549.18
                                     Daily Medical Equipment
   000276486123-02      K.N.         Distribution Center, Inc.    2/19/13       E0190         $22.04
                                     Daily Medical Equipment
   000276486123-02      K.N.         Distribution Center, Inc.    2/19/13       E0272        $155.52
                                     Daily Medical Equipment
   000276486123-02      K.N.         Distribution Center, Inc.    2/19/13       E1399         $11.25
                                     Daily Medical Equipment
   000276486123-02      K.N.         Distribution Center, Inc.    2/19/13       E2602        $107.95
                                     Daily Medical Equipment
   000276486123-02      K.N.         Distribution Center, Inc.    2/19/13       L0174        $130.00
                                     Daily Medical Equipment
   000276486123-02      K.N.         Distribution Center, Inc.    2/19/13       L0629        $175.00
                                     Daily Medical Equipment
   000276486123-02      K.N.         Distribution Center, Inc.    2/25/13       E0730         $76.25




                                                     80                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page696 of 334
                                                                             83 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7415
                                             3220  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000276486123-02      K.N.         Distribution Center, Inc.    2/25/13       E1399        $195.75
                                     Daily Medical Equipment
   000276486123-02      K.N.         Distribution Center, Inc.    2/25/13       L1399         $48.00
                                     Daily Medical Equipment
   000276486123-02      K.N.         Distribution Center, Inc.    5/14/13       L0637        $844.13
                                     Daily Medical Equipment
   000296872047-02      K.P.         Distribution Center, Inc.    8/28/13       E0190         $22.04
                                     Daily Medical Equipment
   000296872047-02      K.P.         Distribution Center, Inc.     9/3/13       E0205        $226.80
                                     Daily Medical Equipment
   000296872047-02      K.P.         Distribution Center, Inc.    8/28/13       E0272        $155.52
                                     Daily Medical Equipment
   000296872047-02      K.P.         Distribution Center, Inc.     9/3/13       E0730         $76.25
                                     Daily Medical Equipment
   000296872047-02      K.P.         Distribution Center, Inc.     9/3/13       E1399         $65.15
                                     Daily Medical Equipment
   000296872047-02      K.P.         Distribution Center, Inc.    8/28/13       E2602        $107.95
                                     Daily Medical Equipment
   000296872047-02      K.P.         Distribution Center, Inc.    8/28/13       L0174        $130.00
                                     Daily Medical Equipment
   000296872047-02      K.P.         Distribution Center, Inc.    8/28/13       L0629        $175.00
                                     Daily Medical Equipment
   000243212461-06      K.R.         Distribution Center, Inc.     6/7/12       L0637        $844.13
                                     Daily Medical Equipment
   000243212461-06      K.R.         Distribution Center, Inc.     6/7/12       E0730         $76.25
                                     Daily Medical Equipment
   000243212461-06      K.R.         Distribution Center, Inc.     6/7/12       E1399        $195.75
                                     Daily Medical Equipment
   000243212461-06      K.R.         Distribution Center, Inc.     6/7/12       E2602        $107.95
                                     Daily Medical Equipment
   000345457196-02      K.R.         Distribution Center, Inc.    11/10/14      E0205        $226.80
                                     Daily Medical Equipment
   000345457196-02      K.R.         Distribution Center, Inc.    11/10/14      E1399        $839.85
                                     Daily Medical Equipment
   000345457196-02      K.R.         Distribution Center, Inc.    12/25/00      E0855        $502.63
                                     Daily Medical Equipment
   000230866997-05      K.S.         Distribution Center, Inc.    3/13/12       E0205        $195.00
                                     Daily Medical Equipment
   000230866997-05      K.S.         Distribution Center, Inc.     3/8/12       E0272         $97.50
                                     Daily Medical Equipment
   000230866997-05      K.S.         Distribution Center, Inc.    3/13/12       E0730         $76.25
                                     Daily Medical Equipment
   000230866997-05      K.S.         Distribution Center, Inc.    3/16/12       E0855        $502.63
                                     Daily Medical Equipment
   000230866997-05      K.S.         Distribution Center, Inc.     3/8/12       E0943         $98.00
                                     Daily Medical Equipment
   000230866997-05      K.S.         Distribution Center, Inc.    3/13/12       E1399         $24.75
                                     Daily Medical Equipment
   000230866997-05      K.S.         Distribution Center, Inc.     3/8/12       E2602        $107.95




                                                     81                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page697 of 334
                                                                             84 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7416
                                             3221  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000230866997-05      K.S.         Distribution Center, Inc.     3/8/12       L0629        $175.00
                                     Daily Medical Equipment
   000230866997-05      K.S.         Distribution Center, Inc.    3/20/12       L0637        $844.13
                                     Daily Medical Equipment
   000230866997-05      K.S.         Distribution Center, Inc.    3/30/12       E1310        $183.69
                                     Daily Medical Equipment
   000263199258-03      K.V.         Distribution Center, Inc.    10/18/12      E0190         $22.04
                                     Daily Medical Equipment
   000263199258-03      K.V.         Distribution Center, Inc.    10/18/12      E0217        $422.00
                                     Daily Medical Equipment
   000263199258-03      K.V.         Distribution Center, Inc.    10/18/12      E0272        $155.52
                                     Daily Medical Equipment
   000263199258-03      K.V.         Distribution Center, Inc.    10/18/12      E1399         $11.25
                                     Daily Medical Equipment
   000263199258-03      K.V.         Distribution Center, Inc.    10/18/12      E2602        $107.95
                                     Daily Medical Equipment
   000263199258-03      K.V.         Distribution Center, Inc.    10/18/12      L0174        $130.00
                                     Daily Medical Equipment
   000263199258-03      K.V.         Distribution Center, Inc.    10/18/12      L0629        $175.00
                                     Daily Medical Equipment
   000263199258-03      K.V.         Distribution Center, Inc.    10/18/12      L1820        $110.00
                                     Daily Medical Equipment
   000219439569-03     K.W.          Distribution Center, Inc.    10/25/11     L0637 LS      $844.13
                                     Daily Medical Equipment
   000275552313-02     K.W.          Distribution Center, Inc.     2/6/13       E0217        $422.00
                                     Daily Medical Equipment
   000275552313-02     K.W.          Distribution Center, Inc.     2/6/13       E0272        $155.52
                                     Daily Medical Equipment
   000275552313-02     K.W.          Distribution Center, Inc.     2/6/13       E1399         $11.25
                                     Daily Medical Equipment
   000275552313-02     K.W.          Distribution Center, Inc.     2/6/13       E2602        $107.95
                                     Daily Medical Equipment
   000275552313-02     K.W.          Distribution Center, Inc.     2/6/13       L0629        $175.00
                                     Daily Medical Equipment
   000275552313-02     K.W.          Distribution Center, Inc.     2/6/13       L3670        $111.07
                                     Daily Medical Equipment
   000348656885-01      L.A.         Distribution Center, Inc.    12/15/14      E0190         $22.04
                                     Daily Medical Equipment
   000348656885-01      L.A.         Distribution Center, Inc.    12/15/14      E0199         $19.48
                                     Daily Medical Equipment
   000348656885-01      L.A.         Distribution Center, Inc.    12/18/14      E0205        $226.80
                                     Daily Medical Equipment
   000348656885-01      L.A.         Distribution Center, Inc.    12/15/14      E0272        $155.52
                                     Daily Medical Equipment
   000348656885-01      L.A.         Distribution Center, Inc.    12/18/14      E0730         $76.25
                                     Daily Medical Equipment
   000348656885-01      L.A.         Distribution Center, Inc.    12/18/14      E1399        $292.50
                                     Daily Medical Equipment
   000348656885-01      L.A.         Distribution Center, Inc.    12/15/14      E2602        $107.95




                                                     82                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page698 of 334
                                                                             85 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7417
                                             3222  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000348656885-01      L.A.         Distribution Center, Inc.    12/15/14      L0140         $50.00
                                     Daily Medical Equipment
   000348656885-01      L.A.         Distribution Center, Inc.    12/15/14      L0627        $322.98
                                     Daily Medical Equipment
   000253703771-03      L.B.         Distribution Center, Inc.    8/13/12       E2602        $107.95
                                     Daily Medical Equipment
   000348555814-06      L.B.         Distribution Center, Inc.    11/5/14        1810         $80.51
                                     Daily Medical Equipment
   000348555814-06      L.B.         Distribution Center, Inc.    11/5/14       E0190         $22.04
                                     Daily Medical Equipment
   000348555814-06      L.B.         Distribution Center, Inc.    11/5/14       E0199         $19.48
                                     Daily Medical Equipment
   000348555814-06      L.B.         Distribution Center, Inc.    11/5/14       E0217        $422.00
                                     Daily Medical Equipment
   000348555814-06      L.B.         Distribution Center, Inc.    11/5/14       E0272        $155.52
                                     Daily Medical Equipment
   000348555814-06      L.B.         Distribution Center, Inc.    11/5/14       E2602        $107.95
                                     Daily Medical Equipment
   000348555814-06      L.B.         Distribution Center, Inc.    11/5/14       L0180        $233.00
                                     Daily Medical Equipment
   000348555814-06      L.B.         Distribution Center, Inc.    11/5/14       L0627        $322.98
                                     Daily Medical Equipment
   000348555814-06      L.B.         Distribution Center, Inc.    12/16/14      E0205        $226.80
                                     Daily Medical Equipment
   000348555814-06      L.B.         Distribution Center, Inc.    12/16/14      E0730         $76.25
                                     Daily Medical Equipment
   000348555814-06      L.B.         Distribution Center, Inc.    12/16/14      E1399        $292.50
                                     Daily Medical Equipment
   000243857679-01      L.C.         Distribution Center, Inc.     5/4/12       E0217        $422.00
                                     Daily Medical Equipment
   000243857679-01      L.C.         Distribution Center, Inc.     5/4/12       E0272        $155.52
                                     Daily Medical Equipment
   000243857679-01      L.C.         Distribution Center, Inc.     5/4/12       E1399         $11.25
                                     Daily Medical Equipment
   000243857679-01      L.C.         Distribution Center, Inc.     5/4/12       E2602        $107.95
                                     Daily Medical Equipment
   000243857679-01      L.C.         Distribution Center, Inc.     5/4/12       L0174        $130.00
                                     Daily Medical Equipment
   000243857679-01      L.C.         Distribution Center, Inc.     5/4/12       L0629        $175.00
                                     Daily Medical Equipment
   000243857679-01      L.C.         Distribution Center, Inc.     5/4/12       L0943         $24.00
                                     Daily Medical Equipment
   000245006481-14      L.C.         Distribution Center, Inc.    5/29/12       E0190         $22.04
                                     Daily Medical Equipment
   000245006481-14      L.C.         Distribution Center, Inc.    5/29/12       E0215         $20.93
                                     Daily Medical Equipment
   000245006481-14      L.C.         Distribution Center, Inc.    5/29/12       E0217        $422.00
                                     Daily Medical Equipment
   000245006481-14      L.C.         Distribution Center, Inc.    5/29/12       E0272        $155.52




                                                     83                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page699 of 334
                                                                             86 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7418
                                             3223  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000245006481-14      L.C.         Distribution Center, Inc.    6/26/12       E0730         $76.25
                                     Daily Medical Equipment
   000245006481-14      L.C.         Distribution Center, Inc.     7/2/12       E0855        $502.63
                                     Daily Medical Equipment
   000245006481-14      L.C.         Distribution Center, Inc.    6/26/12       E1399        $468.00
                                     Daily Medical Equipment
   000245006481-14      L.C.         Distribution Center, Inc.    5/29/12       E2602        $107.95
                                     Daily Medical Equipment
   000245006481-14      L.C.         Distribution Center, Inc.    5/29/12       L0629        $175.00
                                     Daily Medical Equipment
   000245006481-14      L.C.         Distribution Center, Inc.    6/29/12       L0637        $844.13
                                     Daily Medical Equipment
   000245006481-14      L.C.         Distribution Center, Inc.    5/29/12       L1820        $110.00
                                     Daily Medical Equipment
   000230198268-03      L.D.         Distribution Center, Inc.    1/10/12      E0217 RC      $422.00
                                     Daily Medical Equipment
   000230198268-03      L.D.         Distribution Center, Inc.    1/10/12      E0272 GC       $97.50
                                     Daily Medical Equipment
   000230198268-03      L.D.         Distribution Center, Inc.    1/10/12      E0943 ED       $98.00
                                     Daily Medical Equipment
   000230198268-03      L.D.         Distribution Center, Inc.    1/10/12      E1399 RD       $11.25
                                     Daily Medical Equipment
   000230198268-03      L.D.         Distribution Center, Inc.    1/10/12      E2602 GE      $107.95
                                     Daily Medical Equipment
   000230198268-03      L.D.         Distribution Center, Inc.    1/10/12      L0174 CE      $130.00
                                     Daily Medical Equipment
   000230198268-03      L.D.         Distribution Center, Inc.    1/10/12      L0629 RA      $175.00
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    10/12/12      E0190         $22.04
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    10/12/12      E0215         $20.93
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    10/12/12      E0217        $422.00
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    10/12/12      E0272        $155.52
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    10/12/12      E1399         $11.25
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    10/12/12      E2602        $107.95
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    10/12/12      L0174        $130.00
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    10/12/12      L0629        $175.00
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    10/12/12      L1820        $110.00
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    12/3/12       E0730         $76.25
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    11/13/12      E0855        $502.63




                                                     84                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page700 of 334
                                                                             87 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7419
                                             3224  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    12/3/12       E1399        $443.25
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    11/21/12      L0637        $844.13
                                     Daily Medical Equipment
   000261291488-01      L.D.         Distribution Center, Inc.    12/3/12       L1399         $48.00
                                     Daily Medical Equipment
   000247366354-01      L.F.         Distribution Center, Inc.    6/11/12       E0272        $155.52
                                     Daily Medical Equipment
   000247366354-01      L.F.         Distribution Center, Inc.    6/11/12       E1399         $11.25
                                     Daily Medical Equipment
   000247366354-01      L.F.         Distribution Center, Inc.    6/11/12       L0629        $175.00
                                     Daily Medical Equipment
   000247366354-01      L.F.         Distribution Center, Inc.    6/11/12       L3670        $111.07
                                     Daily Medical Equipment
   000247366354-01      L.F.         Distribution Center, Inc.    6/11/12       L3710         $77.00
                                     Daily Medical Equipment
   000345963110-02      L.H.         Distribution Center, Inc.    10/23/14      E0190         $22.04
                                     Daily Medical Equipment
   000345963110-02      L.H.         Distribution Center, Inc.    10/23/14      L0180        $233.00
                                     Daily Medical Equipment
   000345963110-02      L.H.         Distribution Center, Inc.    10/23/14      L0627        $322.98
                                     Daily Medical Equipment
   000345963110-02      L.H.         Distribution Center, Inc.    10/23/14      L1820        $110.00
                                     Daily Medical Equipment
   000345963110-02      L.H.         Distribution Center, Inc.    10/23/14      L3670        $111.07
                                     Daily Medical Equipment
   000202698261-03      L.M.         Distribution Center, Inc.    8/11/11      L0637 LS      $844.13
                                     Daily Medical Equipment
   000232918672-04      L.M.         Distribution Center, Inc.     3/1/12       E0855        $502.63
                                     Daily Medical Equipment
   000253203350-03      L.M.         Distribution Center, Inc.    8/10/12       E0855        $502.63
                                     Daily Medical Equipment
   000253203350-03      L.M.         Distribution Center, Inc.    8/31/12       L0637        $844.13
                                     Daily Medical Equipment
   000269229902-01      L.M.         Distribution Center, Inc.     2/6/13       E0855        $502.63
                                     Daily Medical Equipment
   000245293824-03      L.O.         Distribution Center, Inc.     6/8/12      A9273 RI       $0.00
                                     Daily Medical Equipment
   000245293824-03      L.O.         Distribution Center, Inc.     6/8/12      E0238 RI       $10.44
                                     Daily Medical Equipment
   000245293824-03      L.O.         Distribution Center, Inc.     6/8/12       E0272        $155.52
                                     Daily Medical Equipment
   000245293824-03      L.O.         Distribution Center, Inc.     6/8/12      E0730 EA       $76.25
                                     Daily Medical Equipment
   000245293824-03      L.O.         Distribution Center, Inc.     6/8/12       E1399         $11.25
                                     Daily Medical Equipment
   000245293824-03      L.O.         Distribution Center, Inc.     6/8/12      E1399 AR      $195.75
                                     Daily Medical Equipment
   000245293824-03      L.O.         Distribution Center, Inc.     6/8/12       E2602        $107.95




                                                     85                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page701 of 334
                                                                             88 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7420
                                             3225  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000245293824-03      L.O.         Distribution Center, Inc.     6/8/12       L0174        $130.00
                                     Daily Medical Equipment
   000245293824-03      L.O.         Distribution Center, Inc.     6/8/12       L0629        $175.00
                                     Daily Medical Equipment
   000245293824-03      L.O.         Distribution Center, Inc.     6/8/12       E0217        $422.00
                                     Daily Medical Equipment
   000260323976-05      L.P.         Distribution Center, Inc.    10/1/12       E0272        $155.52
                                     Daily Medical Equipment
   000260323976-05      L.P.         Distribution Center, Inc.    10/4/12       E0730         $76.25
                                     Daily Medical Equipment
   000260323976-05      L.P.         Distribution Center, Inc.    10/4/12       E1399        $207.00
                                     Daily Medical Equipment
   000260323976-05      L.P.         Distribution Center, Inc.    10/1/12       E2602        $107.95
                                     Daily Medical Equipment
   000260323976-05      L.P.         Distribution Center, Inc.    10/1/12       L0174        $130.00
                                     Daily Medical Equipment
   000260323976-05      L.P.         Distribution Center, Inc.    10/1/12       L0629        $175.00
                                     Daily Medical Equipment
   000260323976-05      L.P.         Distribution Center, Inc.    10/1/12       L0943         $24.00
                                     Daily Medical Equipment
   000260323976-05      L.P.         Distribution Center, Inc.    11/2/12       E0855        $502.63
                                     Daily Medical Equipment
   000302148671-01      L.T.         Distribution Center, Inc.    9/25/13       E0190         $22.04
                                     Daily Medical Equipment
   000302148671-01      L.T.         Distribution Center, Inc.    9/25/13       E0205        $226.80
                                     Daily Medical Equipment
   000302148671-01      L.T.         Distribution Center, Inc.    9/25/13       E0272        $155.52
                                     Daily Medical Equipment
   000302148671-01      L.T.         Distribution Center, Inc.    9/25/13       E0730         $76.25
                                     Daily Medical Equipment
   000302148671-01      L.T.         Distribution Center, Inc.    9/25/13       E1399         $65.15
                                     Daily Medical Equipment
   000302148671-01      L.T.         Distribution Center, Inc.    9/25/13       E2602        $107.95
                                     Daily Medical Equipment
   000302148671-01      L.T.         Distribution Center, Inc.    9/25/13       L0174        $130.00
                                     Daily Medical Equipment
   000302148671-01      L.T.         Distribution Center, Inc.    9/25/13       L0629        $175.00
                                     Daily Medical Equipment
   000302148671-01      L.T.         Distribution Center, Inc.    12/10/13      E0855        $502.63
                                     Daily Medical Equipment
   000302148671-01      L.T.         Distribution Center, Inc.    12/26/13      L0637        $844.13
                                     Daily Medical Equipment
   000251143574-02      L.U.         Distribution Center, Inc.    7/25/12       E0217        $422.00
                                     Daily Medical Equipment
   000251143574-02      L.U.         Distribution Center, Inc.    7/25/12       E0272        $155.52
                                     Daily Medical Equipment
   000251143574-02      L.U.         Distribution Center, Inc.    7/25/12       E0730         $76.25
                                     Daily Medical Equipment
   000251143574-02      L.U.         Distribution Center, Inc.    8/10/12       E0855        $502.63




                                                     86                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page702 of 334
                                                                             89 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7421
                                             3226  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000251143574-02      L.U.         Distribution Center, Inc.    7/25/12       E1399        $207.00
                                     Daily Medical Equipment
   000251143574-02      L.U.         Distribution Center, Inc.    7/25/12       E2602        $107.95
                                     Daily Medical Equipment
   000251143574-02      L.U.         Distribution Center, Inc.    7/25/12       L0174        $130.00
                                     Daily Medical Equipment
   000251143574-02      L.U.         Distribution Center, Inc.    7/25/12       L0629        $175.00
                                     Daily Medical Equipment
   000251143574-02      L.U.         Distribution Center, Inc.    8/21/12       L0637        $844.13
                                     Daily Medical Equipment
   000251143574-02      L.U.         Distribution Center, Inc.    7/25/12       L0943         $24.00
                                     Daily Medical Equipment
   000236828497-03      L.W.         Distribution Center, Inc.    2/19/12       E0272         $97.50
                                     Daily Medical Equipment
   000236828497-03      L.W.         Distribution Center, Inc.    2/19/12       E0943         $98.00
                                     Daily Medical Equipment
   000236828497-03      L.W.         Distribution Center, Inc.    2/19/12       E1399         $11.25
                                     Daily Medical Equipment
   000236828497-03      L.W.         Distribution Center, Inc.    2/19/12       E2602        $107.95
                                     Daily Medical Equipment
   000236828497-03      L.W.         Distribution Center, Inc.    2/19/12       L0629        $175.00
                                     Daily Medical Equipment
   000269344719-03      L.W.         Distribution Center, Inc.    12/7/12       E0190         $22.04
                                     Daily Medical Equipment
   000269344719-03      L.W.         Distribution Center, Inc.    12/11/12      E0215         $20.93
                                     Daily Medical Equipment
   000269344719-03      L.W.         Distribution Center, Inc.    12/7/12       E0272        $155.52
                                     Daily Medical Equipment
   000269344719-03      L.W.         Distribution Center, Inc.    12/11/12      E0730         $76.25
                                     Daily Medical Equipment
   000269344719-03      L.W.         Distribution Center, Inc.    12/11/12      E1399        $207.00
                                     Daily Medical Equipment
   000269344719-03      L.W.         Distribution Center, Inc.    12/7/12       E2602        $107.95
                                     Daily Medical Equipment
   000269344719-03      L.W.         Distribution Center, Inc.    12/7/12       L0174        $130.00
                                     Daily Medical Equipment
   000269344719-03      L.W.         Distribution Center, Inc.    12/7/12       L0629        $175.00
                                     Daily Medical Equipment
   000269344719-03      L.W.         Distribution Center, Inc.    12/11/12      L1399         $48.00
                                     Daily Medical Equipment
   000269344719-03      L.W.         Distribution Center, Inc.    12/7/12       L3670        $111.07
                                     Daily Medical Equipment
   000245006481-11     M.A.          Distribution Center, Inc.    5/22/12       E0190         $22.04
                                     Daily Medical Equipment
   000245006481-11     M.A.          Distribution Center, Inc.    5/22/12       E0215         $20.93
                                     Daily Medical Equipment
   000245006481-11     M.A.          Distribution Center, Inc.    5/22/12       E0217        $422.00
                                     Daily Medical Equipment
   000245006481-11     M.A.          Distribution Center, Inc.    5/22/12       E0272        $155.52




                                                     87                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page703 of 334
                                                                             90 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7422
                                             3227  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000245006481-11     M.A.          Distribution Center, Inc.    5/22/12       E1399         $11.25
                                     Daily Medical Equipment
   000245006481-11     M.A.          Distribution Center, Inc.    5/22/12       E2602        $107.95
                                     Daily Medical Equipment
   000245006481-11     M.A.          Distribution Center, Inc.    5/22/12       L0629        $175.00
                                     Daily Medical Equipment
   000245006481-11     M.A.          Distribution Center, Inc.    6/29/12       E0730         $76.25
                                     Daily Medical Equipment
   000245006481-11     M.A.          Distribution Center, Inc.    6/21/12       E0855         $50.26
                                     Daily Medical Equipment
   000245006481-11     M.A.          Distribution Center, Inc.    6/29/12       E1399        $456.75
                                     Daily Medical Equipment
   000245006481-11     M.A.          Distribution Center, Inc.    6/26/12       L0637        $844.13
                                     Daily Medical Equipment
   000270210313-01     M.A.          Distribution Center, Inc.    12/26/12      E0190         $22.04
                                     Daily Medical Equipment
   000270210313-01     M.A.          Distribution Center, Inc.    12/26/12      E0217        $422.00
                                     Daily Medical Equipment
   000270210313-01     M.A.          Distribution Center, Inc.    12/26/12      E0272        $155.52
                                     Daily Medical Equipment
   000270210313-01     M.A.          Distribution Center, Inc.    12/26/12      E1399         $11.25
                                     Daily Medical Equipment
   000270210313-01     M.A.          Distribution Center, Inc.    12/26/12      E2602        $107.95
                                     Daily Medical Equipment
   000270210313-01     M.A.          Distribution Center, Inc.    12/26/12      L0174        $130.00
                                     Daily Medical Equipment
   000270210313-01     M.A.          Distribution Center, Inc.    12/26/12      L0629        $175.00
                                     Daily Medical Equipment
   000346500507-02     M.A.          Distribution Center, Inc.    11/12/14      E0190         $22.04
                                     Daily Medical Equipment
   000346500507-02     M.A.          Distribution Center, Inc.    11/12/14      E0199         $19.48
                                     Daily Medical Equipment
   000346500507-02     M.A.          Distribution Center, Inc.    11/12/14      E0272        $155.52
                                     Daily Medical Equipment
   000346500507-02     M.A.          Distribution Center, Inc.    11/12/14      E2602        $107.95
                                     Daily Medical Equipment
   000346500507-02     M.A.          Distribution Center, Inc.    11/12/14      L0180        $233.00
                                     Daily Medical Equipment
   000346500507-02     M.A.          Distribution Center, Inc.    11/12/14      L0627        $322.98
                                     Daily Medical Equipment
   000346500507-02     M.A.          Distribution Center, Inc.    11/12/14      L1820        $220.00
                                     Daily Medical Equipment
   000346500507-02     M.A.          Distribution Center, Inc.    11/12/14      L3670        $222.14
                                     Daily Medical Equipment
   000227145521-07      M.B.         Distribution Center, Inc.    12/9/11      E0272 GC       $97.50
                                     Daily Medical Equipment
   000227145521-07      M.B.         Distribution Center, Inc.    12/9/11      E0943 ED       $98.00
                                     Daily Medical Equipment
   000227145521-07      M.B.         Distribution Center, Inc.    12/9/11      E1399 RD       $11.25




                                                     88                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page704 of 334
                                                                             91 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7423
                                             3228  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000227145521-07      M.B.         Distribution Center, Inc.    12/9/11      E2601 AR       $68.85
                                     Daily Medical Equipment
   000227145521-07      M.B.         Distribution Center, Inc.    12/9/11      L0174 CE      $130.00
                                     Daily Medical Equipment
   000227145521-07      M.B.         Distribution Center, Inc.    12/9/11      L0629 RA      $175.00
                                     Daily Medical Equipment
   000227145521-07      M.B.         Distribution Center, Inc.     1/4/12      E0855 CE      $502.63
                                     Daily Medical Equipment
   000227145521-07      M.B.         Distribution Center, Inc.     1/7/12       E0217        $422.00
                                     Daily Medical Equipment
   000227145521-07      M.B.         Distribution Center, Inc.    1/10/12       L0634        $844.13
                                     Daily Medical Equipment
   000227145521-07      M.B.         Distribution Center, Inc.     5/3/12       L1832        $549.18
                                     Daily Medical Equipment
   000253790752-01      M.B.         Distribution Center, Inc.    9/15/12       L0637        $844.13
                                     Daily Medical Equipment
   000253790752-03      M.B.         Distribution Center, Inc.     8/6/12       E0217        $422.00
                                     Daily Medical Equipment
   000253790752-03      M.B.         Distribution Center, Inc.     8/6/12       E0272        $155.52
                                     Daily Medical Equipment
   000253790752-03      M.B.         Distribution Center, Inc.    8/10/12       E0730         $76.25
                                     Daily Medical Equipment
   000253790752-03      M.B.         Distribution Center, Inc.    8/10/12       E1399        $207.00
                                     Daily Medical Equipment
   000253790752-03      M.B.         Distribution Center, Inc.     8/6/12       E2602        $107.95
                                     Daily Medical Equipment
   000253790752-03      M.B.         Distribution Center, Inc.     8/6/12       L0174        $130.00
                                     Daily Medical Equipment
   000253790752-03      M.B.         Distribution Center, Inc.     8/6/12       L0629        $175.00
                                     Daily Medical Equipment
   000253790752-03      M.B.         Distribution Center, Inc.     8/6/12       L0943         $24.00
                                     Daily Medical Equipment
   000253790752-03      M.B.         Distribution Center, Inc.    9/18/12      E0855 TR      $502.63
                                     Daily Medical Equipment
   000253790752-03      M.B.         Distribution Center, Inc.    9/14/12       L0637        $844.13
                                     Daily Medical Equipment
   000260323976-04      M.B.         Distribution Center, Inc.    10/1/12       E0272        $155.52
                                     Daily Medical Equipment
   000260323976-04      M.B.         Distribution Center, Inc.    10/1/12       E1399         $11.25
                                     Daily Medical Equipment
   000260323976-04      M.B.         Distribution Center, Inc.    10/1/12       E2602        $107.95
                                     Daily Medical Equipment
   000260323976-04      M.B.         Distribution Center, Inc.    10/1/12       L0174        $130.00
                                     Daily Medical Equipment
   000260323976-04      M.B.         Distribution Center, Inc.    10/1/12       L0629        $175.00
                                     Daily Medical Equipment
   000260323976-04      M.B.         Distribution Center, Inc.    10/1/12       L0943         $24.00
                                     Daily Medical Equipment
   000260323976-04      M.B.         Distribution Center, Inc.    10/4/12       E0730         $76.25




                                                     89                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page705 of 334
                                                                             92 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7424
                                             3229  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000260323976-04      M.B.         Distribution Center, Inc.    10/4/12       E1399        $195.75
                                     Daily Medical Equipment
   000260323976-04      M.B.         Distribution Center, Inc.    10/4/12       L1399         $32.00
                                     Daily Medical Equipment
   000260323976-04      M.B.         Distribution Center, Inc.    11/2/12       E0855        $502.63
                                     Daily Medical Equipment
   000260323976-04      M.B.         Distribution Center, Inc.    11/6/12       L0637        $844.13
                                     Daily Medical Equipment
   000274048370-01      M.C.         Distribution Center, Inc.    12/28/12      E0190         $22.04
                                     Daily Medical Equipment
   000274048370-01      M.C.         Distribution Center, Inc.    12/28/12      E0217        $422.00
                                     Daily Medical Equipment
   000274048370-01      M.C.         Distribution Center, Inc.    12/28/12      E0272        $155.52
                                     Daily Medical Equipment
   000274048370-01      M.C.         Distribution Center, Inc.    12/28/12      E1399         $11.25
                                     Daily Medical Equipment
   000274048370-01      M.C.         Distribution Center, Inc.    12/28/12      E2602        $107.95
                                     Daily Medical Equipment
   000274048370-01      M.C.         Distribution Center, Inc.    12/28/12      L0174        $130.00
                                     Daily Medical Equipment
   000274048370-01      M.C.         Distribution Center, Inc.    12/28/12      L0629        $175.00
                                     Daily Medical Equipment
   000274048370-01      M.C.         Distribution Center, Inc.    12/28/12      L1820        $110.00
                                     Daily Medical Equipment
   000274048370-01      M.C.         Distribution Center, Inc.     2/4/13       E0730         $76.25
                                     Daily Medical Equipment
   000274048370-01      M.C.         Distribution Center, Inc.     2/4/13       E1399        $195.75
                                     Daily Medical Equipment
   000274048370-01      M.C.         Distribution Center, Inc.     2/4/13       L1399         $48.00
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    3/26/12       E0217        $422.00
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    3/26/12       E0272        $155.52
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    3/26/12       E0943         $98.00
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    3/26/12       E1399         $11.25
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    3/26/12       E2602        $107.95
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    3/26/12       L0174        $130.00
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    3/26/12       L0629        $175.00
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    3/26/12       L3670        $111.07
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    4/23/12       E0730         $76.25
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    4/26/12       E0855        $502.63




                                                     90                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page706 of 334
                                                                             93 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7425
                                             3230  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    4/23/12       E1399        $195.00
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    5/21/12     E1310 XX       $183.69
                                     Daily Medical Equipment
   000238550875-03      M.E.         Distribution Center, Inc.    5/24/12      L0637 LS      $844.13
                                     Daily Medical Equipment
   000290051226-05      M.E.         Distribution Center, Inc.    7/15/13       E0190         $22.04
                                     Daily Medical Equipment
   000290051226-05      M.E.         Distribution Center, Inc.    7/15/13       E0217        $422.00
                                     Daily Medical Equipment
   000290051226-05      M.E.         Distribution Center, Inc.    7/15/13       E0272        $155.52
                                     Daily Medical Equipment
   000290051226-05      M.E.         Distribution Center, Inc.    7/15/13       E1399         $11.25
                                     Daily Medical Equipment
   000290051226-05      M.E.         Distribution Center, Inc.    7/15/13       E2602        $107.95
                                     Daily Medical Equipment
   000290051226-05      M.E.         Distribution Center, Inc.    7/15/13       L0174        $130.00
                                     Daily Medical Equipment
   000290051226-05      M.E.         Distribution Center, Inc.    7/15/13       L0629        $175.00
                                     Daily Medical Equipment
   000290051226-05      M.E.         Distribution Center, Inc.    7/15/13       L1820        $110.00
                                     Daily Medical Equipment
   000290051226-05      M.E.         Distribution Center, Inc.    7/15/13       L3670        $111.07
                                     Daily Medical Equipment
   000290051226-05      M.E.         Distribution Center, Inc.    8/23/13       E0205        $226.80
                                     Daily Medical Equipment
   000290051226-05      M.E.         Distribution Center, Inc.    8/23/13       E0730         $76.25
                                     Daily Medical Equipment
   000290051226-05      M.E.         Distribution Center, Inc.    8/23/13       E1399         $53.90
                                     Daily Medical Equipment
   000215440819-06      M.F.         Distribution Center, Inc.    9/25/11      E0855 CE      $502.63
                                     Daily Medical Equipment
   000215440819-06      M.F.         Distribution Center, Inc.    10/6/11      L0637 LS      $844.13
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.     3/5/12       E0217        $422.00
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.     3/5/12       E0272        $155.52
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.     3/5/12       E0943         $98.00
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.     3/5/12       E1399         $11.25
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.     3/5/12       E2602        $107.95
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.     3/5/12       L0174        $130.00
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.     3/5/12       L0629        $175.00
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.     3/5/12       L1820        $110.00




                                                     91                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page707 of 334
                                                                             94 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7426
                                             3231  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.     3/5/12       L3670        $111.07
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.    3/26/12      E0855 CE      $502.63
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.    4/24/12       L0637        $844.13
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.    5/17/12     L1832 DA       $549.18
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.    5/21/12      L3673 ER      $690.23
                                     Daily Medical Equipment
   000236586434-01      M.F.         Distribution Center, Inc.    5/21/12      L3674 ER       $0.00
                                     Daily Medical Equipment
   000278240338-06      M.F.         Distribution Center, Inc.    3/11/13       E0190         $22.04
                                     Daily Medical Equipment
   000278240338-06      M.F.         Distribution Center, Inc.    3/11/13       E0217        $422.00
                                     Daily Medical Equipment
   000278240338-06      M.F.         Distribution Center, Inc.    3/11/13       E0272        $155.52
                                     Daily Medical Equipment
   000278240338-06      M.F.         Distribution Center, Inc.    3/11/13       E1399         $11.25
                                     Daily Medical Equipment
   000278240338-06      M.F.         Distribution Center, Inc.    3/11/13       E2602        $107.95
                                     Daily Medical Equipment
   000278240338-06      M.F.         Distribution Center, Inc.    3/11/13       L0174        $130.00
                                     Daily Medical Equipment
   000278240338-06      M.F.         Distribution Center, Inc.    3/11/13       L0629        $175.00
                                     Daily Medical Equipment
   000278240338-06      M.F.         Distribution Center, Inc.    3/11/13       L3670        $111.07
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.     1/7/12      E0205 AR      $195.00
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.    12/20/11      E0215         $20.93
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.    12/20/11     E0272 GC       $97.50
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.     1/7/12      E0730 EA       $76.25
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.    12/20/11     E0943 ED       $98.00
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.     1/7/12     E1399 AG        $13.50
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.     1/7/12      E1399 CE       $18.00
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.     1/7/12      E1399 LT       $9.00
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.    12/20/11     E1399 RD       $11.25
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.    12/20/11     E2602 GE      $107.95
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.    12/20/11     L0174 CE      $130.00




                                                     92                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page708 of 334
                                                                             95 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7427
                                             3232  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.    12/20/11     L0629 RA      $175.00
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.    12/20/11      L1399         $11.25
                                     Daily Medical Equipment
   000998714520-01      M.F.         Distribution Center, Inc.    12/20/11     L3670 ER      $111.07
                                     Daily Medical Equipment
   000212080428-01     G.M.          Distribution Center, Inc.    8/30/11       L3999         $0.00
                                     Daily Medical Equipment
   000213157738-03     M.G.          Distribution Center, Inc.    8/26/11       E0855        $502.63
                                     Daily Medical Equipment
   000253782998-11     M.G.          Distribution Center, Inc.     8/3/12       E0215         $20.93
                                     Daily Medical Equipment
   000253782998-11     M.G.          Distribution Center, Inc.     8/3/12       E0217        $422.00
                                     Daily Medical Equipment
   000253782998-11     M.G.          Distribution Center, Inc.     8/3/12       E0272        $155.52
                                     Daily Medical Equipment
   000253782998-11     M.G.          Distribution Center, Inc.     8/7/12       E0730         $76.25
                                     Daily Medical Equipment
   000253782998-11     M.G.          Distribution Center, Inc.     8/7/12       E1399        $207.00
                                     Daily Medical Equipment
   000253782998-11     M.G.          Distribution Center, Inc.     8/3/12       E2602        $107.95
                                     Daily Medical Equipment
   000253782998-11     M.G.          Distribution Center, Inc.     8/3/12       L0174        $130.00
                                     Daily Medical Equipment
   000253782998-11     M.G.          Distribution Center, Inc.     8/3/12       L0629        $175.00
                                     Daily Medical Equipment
   000253782998-11     M.G.          Distribution Center, Inc.     8/3/12       L0943         $24.00
                                     Daily Medical Equipment
   000253782998-11     M.G.          Distribution Center, Inc.     8/3/12       L1820        $110.00
                                     Daily Medical Equipment
   000253782998-11     M.G.          Distribution Center, Inc.     8/3/12       L1910        $145.00
                                     Daily Medical Equipment
   000254561814-01     M.G.          Distribution Center, Inc.    8/13/12      E0217 RC      $422.00
                                     Daily Medical Equipment
   000254561814-01     M.G.          Distribution Center, Inc.    8/13/12       E0272        $155.52
                                     Daily Medical Equipment
   000254561814-01     M.G.          Distribution Center, Inc.    8/17/12       E0730         $76.25
                                     Daily Medical Equipment
   000254561814-01     M.G.          Distribution Center, Inc.    8/17/12       E1399        $207.00
                                     Daily Medical Equipment
   000254561814-01     M.G.          Distribution Center, Inc.    8/13/12       E2602        $107.95
                                     Daily Medical Equipment
   000254561814-01     M.G.          Distribution Center, Inc.    8/13/12       L0174        $130.00
                                     Daily Medical Equipment
   000254561814-01     M.G.          Distribution Center, Inc.    8/13/12       L0629        $175.00
                                     Daily Medical Equipment
   000254561814-01     M.G.          Distribution Center, Inc.    8/13/12       L0943         $24.00
                                     Daily Medical Equipment
   000261291488-04     M.G.          Distribution Center, Inc.    10/19/12      E0215         $20.93




                                                     93                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page709 of 334
                                                                             96 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7428
                                             3233  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000261291488-04     M.G.          Distribution Center, Inc.    10/19/12      E0217        $422.00
                                     Daily Medical Equipment
   000261291488-04     M.G.          Distribution Center, Inc.    10/19/12      E0272        $155.52
                                     Daily Medical Equipment
   000261291488-04     M.G.          Distribution Center, Inc.    10/19/12      E1399         $11.25
                                     Daily Medical Equipment
   000261291488-04     M.G.          Distribution Center, Inc.    10/19/12      E2602        $107.95
                                     Daily Medical Equipment
   000261291488-04     M.G.          Distribution Center, Inc.    10/19/12      L1820        $220.00
                                     Daily Medical Equipment
   000261291488-04     M.G.          Distribution Center, Inc.    10/19/12      L3807        $168.86
                                     Daily Medical Equipment
   000261291488-04     M.G.          Distribution Center, Inc.    12/3/12      E0730 EA       $76.25
                                     Daily Medical Equipment
   000261291488-04     M.G.          Distribution Center, Inc.    12/3/12     E1399 AM       $195.75
                                     Daily Medical Equipment
   000261291488-04     M.G.          Distribution Center, Inc.    12/3/12     E1399 XX       $247.50
                                     Daily Medical Equipment
   000261291488-04     M.G.          Distribution Center, Inc.    11/8/12      L0637 AP      $844.13
                                     Daily Medical Equipment
   000261291488-04     M.G.          Distribution Center, Inc.    12/3/12      L1399 EP       $48.00
                                     Daily Medical Equipment
   000283219194-06     M.G.          Distribution Center, Inc.     5/8/13       E0190         $22.04
                                     Daily Medical Equipment
   000283219194-06     M.G.          Distribution Center, Inc.     5/8/13       E0215         $20.93
                                     Daily Medical Equipment
   000283219194-06     M.G.          Distribution Center, Inc.     5/8/13       E0217        $422.00
                                     Daily Medical Equipment
   000283219194-06     M.G.          Distribution Center, Inc.     5/8/13       E0272        $155.52
                                     Daily Medical Equipment
   000283219194-06     M.G.          Distribution Center, Inc.    5/13/13       E0730         $76.25
                                     Daily Medical Equipment
   000283219194-06     M.G.          Distribution Center, Inc.     5/8/13       E0849        $371.70
                                     Daily Medical Equipment
   000283219194-06     M.G.          Distribution Center, Inc.    5/13/13       E1399        $260.90
                                     Daily Medical Equipment
   000283219194-06     M.G.          Distribution Center, Inc.     5/8/13       E2602        $107.95
                                     Daily Medical Equipment
   000283219194-06     M.G.          Distribution Center, Inc.     5/8/13       L0629        $175.00
                                     Daily Medical Equipment
   000347737777-01     M.G.          Distribution Center, Inc.    12/2/14       E0217        $422.00
                                     Daily Medical Equipment
   000347737777-01     M.G.          Distribution Center, Inc.    12/2/14       E2602        $107.95
                                     Daily Medical Equipment
   000347737777-01     M.G.          Distribution Center, Inc.    12/2/14       L0627        $322.98
                                     Daily Medical Equipment
   000349886209-01     M.G.          Distribution Center, Inc.    12/8/14       E0190         $22.04
                                     Daily Medical Equipment
   000349886209-01     M.G.          Distribution Center, Inc.    12/8/14       E0199         $19.48




                                                     94                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page710 of 334
                                                                             97 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7429
                                             3234  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000349886209-01     M.G.          Distribution Center, Inc.    12/8/14       E0217        $422.00
                                     Daily Medical Equipment
   000349886209-01     M.G.          Distribution Center, Inc.    12/8/14       E0272        $155.52
                                     Daily Medical Equipment
   000349886209-01     M.G.          Distribution Center, Inc.    12/8/14       L0454        $270.00
                                     Daily Medical Equipment
   000349886209-01     M.G.          Distribution Center, Inc.    12/8/14       L0627        $322.98
                                     Daily Medical Equipment
   000214193211-03     M.H.          Distribution Center, Inc.    10/22/11      E0217        $422.00
                                     Daily Medical Equipment
   000214193211-03     M.H.          Distribution Center, Inc.    11/18/11     E0855 CE      $502.63
                                     Daily Medical Equipment
   000214193211-03     M.H.          Distribution Center, Inc.    11/15/11     L0634 LS      $844.13
                                     Daily Medical Equipment
   000214193211-03     M.H.          Distribution Center, Inc.    11/25/11    L1832 DA       $549.18
                                     Daily Medical Equipment
   000281331736-01     M.H.          Distribution Center, Inc.     4/1/13       E0215         $20.93
                                     Daily Medical Equipment
   000281331736-01     M.H.          Distribution Center, Inc.     4/1/13       E0730         $76.25
                                     Daily Medical Equipment
   000281331736-01     M.H.          Distribution Center, Inc.     4/1/13       E1399        $195.75
                                     Daily Medical Equipment
   000281331736-01     M.H.          Distribution Center, Inc.     4/1/13       L1399         $48.00
                                     Daily Medical Equipment
   000281331736-01     M.H.          Distribution Center, Inc.    3/26/13       E0190         $22.04
                                     Daily Medical Equipment
   000281331736-01     M.H.          Distribution Center, Inc.    3/26/13       E0217        $422.00
                                     Daily Medical Equipment
   000281331736-01     M.H.          Distribution Center, Inc.    3/26/13       E0272        $155.52
                                     Daily Medical Equipment
   000281331736-01     M.H.          Distribution Center, Inc.    3/26/13       E0849        $371.70
                                     Daily Medical Equipment
   000281331736-01     M.H.          Distribution Center, Inc.    3/26/13       E1399         $11.25
                                     Daily Medical Equipment
   000281331736-01     M.H.          Distribution Center, Inc.    3/26/13       E2602        $107.95
                                     Daily Medical Equipment
   000281331736-01     M.H.          Distribution Center, Inc.    3/26/13       L0629        $175.00
                                     Daily Medical Equipment
   000221153679-01      M.J.         Distribution Center, Inc.    10/11/11      E0217        $422.00
                                     Daily Medical Equipment
   000221153679-01      M.J.         Distribution Center, Inc.    10/11/11     E0272 GC       $97.50
                                     Daily Medical Equipment
   000221153679-01      M.J.         Distribution Center, Inc.    10/11/11     E0943 ED       $98.00
                                     Daily Medical Equipment
   000221153679-01      M.J.         Distribution Center, Inc.    10/11/11     E1399 RD       $11.25
                                     Daily Medical Equipment
   000221153679-01      M.J.         Distribution Center, Inc.    10/11/11     E2601 AR       $68.85
                                     Daily Medical Equipment
   000221153679-01      M.J.         Distribution Center, Inc.    10/11/11     L0174 CE      $130.00




                                                     95                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page711 of 334
                                                                             98 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7430
                                             3235  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000221153679-01      M.J.         Distribution Center, Inc.    10/11/11     L0629 RA      $175.00
                                     Daily Medical Equipment
   000221153679-01      M.J.         Distribution Center, Inc.    11/10/11      E0205        $195.00
                                     Daily Medical Equipment
   000221153679-01      M.J.         Distribution Center, Inc.    11/10/11      E0730         $76.25
                                     Daily Medical Equipment
   000221153679-01      M.J.         Distribution Center, Inc.    11/18/11      E0855        $502.63
                                     Daily Medical Equipment
   000221153679-01      M.J.         Distribution Center, Inc.    11/10/11      E1399         $40.50
                                     Daily Medical Equipment
   000221153679-01      M.J.         Distribution Center, Inc.    11/25/11      L0634        $844.13
                                     Daily Medical Equipment
   000203524384-01      M.K.         Distribution Center, Inc.    6/28/11      L0634 LS      $759.92
                                     Daily Medical Equipment
   000290336411-02      M.K.         Distribution Center, Inc.     7/8/13      E0190 GC       $22.04
                                     Daily Medical Equipment
   000290336411-02      M.K.         Distribution Center, Inc.     7/8/13       E0217        $422.00
                                     Daily Medical Equipment
   000290336411-02      M.K.         Distribution Center, Inc.     7/8/13      E0272 GC      $155.52
                                     Daily Medical Equipment
   000290336411-02      M.K.         Distribution Center, Inc.     7/8/13      E1399 RD       $11.25
                                     Daily Medical Equipment
   000290336411-02      M.K.         Distribution Center, Inc.     7/8/13      E2602 RA      $107.95
                                     Daily Medical Equipment
   000290336411-02      M.K.         Distribution Center, Inc.     7/8/13      L0174 CA      $130.00
                                     Daily Medical Equipment
   000290336411-02      M.K.         Distribution Center, Inc.     7/8/13      L0629 BO      $175.00
                                     Daily Medical Equipment
   000319838537-01      M.K.         Distribution Center, Inc.    3/26/14       E0190         $22.04
                                     Daily Medical Equipment
   000319838537-01      M.K.         Distribution Center, Inc.    3/26/14       E0199         $19.48
                                     Daily Medical Equipment
   000319838537-01      M.K.         Distribution Center, Inc.    3/31/14       E0205        $226.80
                                     Daily Medical Equipment
   000319838537-01      M.K.         Distribution Center, Inc.    3/31/14       E0217        $422.00
                                     Daily Medical Equipment
   000319838537-01      M.K.         Distribution Center, Inc.    3/26/14       E0272        $155.52
                                     Daily Medical Equipment
   000319838537-01      M.K.         Distribution Center, Inc.    3/31/14       E0730         $76.25
                                     Daily Medical Equipment
   000319838537-01      M.K.         Distribution Center, Inc.    3/31/14       E1399        $253.50
                                     Daily Medical Equipment
   000319838537-01      M.K.         Distribution Center, Inc.    3/26/14       E2602        $107.95
                                     Daily Medical Equipment
   000319838537-01      M.K.         Distribution Center, Inc.    3/26/14       L0627        $322.98
                                     Daily Medical Equipment
   000319838537-01      M.K.         Distribution Center, Inc.    4/16/14       L0637        $844.13
                                     Daily Medical Equipment
   000222325052-01      M.L.         Distribution Center, Inc.    11/20/11      E0205        $195.00




                                                     96                                         Exhibit 4
                                                                                               Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-3 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page712 of 334
                                                                             99 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7431
                                             3236  v. Avetisyan, et al.
         Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                     Claimant                                     Date of    Billing Code    Amount
   Claim Number                              Retailer
                      Initials                                    Service        Used        Pending
                                     Daily Medical Equipment
   000222325052-01      M.L.         Distribution Center, Inc.    10/25/11      E0215         $20.93
                                     Daily Medical Equipment
   000222325052-01      M.L.         Distribution Center, Inc.    10/25/11      E0272         $97.50
                                     Daily Medical Equipment
   000222325052-01      M.L.         Distribution Center, Inc.    11/20/11      E0730         $94.25
                                     Daily Medical Equipment
   000222325052-01      M.L.         Distribution Center, Inc.    10/25/11      E0943         $98.00
                                     Daily Medical Equipment
   000222325052-01      M.L.         Distribution Center, Inc.    11/20/11      E1399         $33.75
                                     Daily Medical Equipment
   000222325052-01      M.L.         Distribution Center, Inc.    10/25/11      E2601         $68.85
                                     Daily Medical Equipment
   000222325052-01      M.L.         Distribution Center, Inc.    10/25/11      L0174        $130.00
                                     Daily Medical Equipment
   000222325052-01      M.L.         Distribution Center, Inc.    10/25/11      L0629        $175.00
                                     Daily Medical Equipment
   000222325052-01      M.L.         Distribution Center, Inc.    10/25/11      L1399         $11.25
                                     Daily Medical Equipment
   000222325052-01      M.L.         Distribution Center, Inc.    10/25/11      L1810        $150.00
                                     Daily Medical Equipment
   000222325052-01      M.L.         Distribution Center, Inc.    11/28/11     E0855 CE      $502.63
                                     Daily Medical Equipment
   000229084769-03      M.L.         Distribution Center, Inc.    1/30/12       E0205        $390.00
                                     Daily Medical Equipment
   000229084769-03      M.L.         Distribution Center, Inc.    1/30/12       E0730        $152.50
                                     Daily Medical Equipment
   000229084769-03      M.L.         Distribution Center, Inc.    1/16/12       E0855        $1,005.26
                                     Daily Medical Equipment
   000229084769-03      M.L.         Distribution Center, Inc.    1/30/12       E1399         $81.00
                                     Daily Medical Equipment
   000229084769-03      M.L.         Distribution Center, Inc.    1/20/12       L0634        $1,688.26
                                     Daily Medical Equipment
   000332167220-04      M.L.         Distribution Center, Inc.    12/22/14      L1832        $607.55
                                     Daily Medical Equipment
   000341597762-01      M.L.         Distribution Center, Inc.    10/1/14       E0190         $22.04
                                     Daily Medical Equipment
   000341597762-01      M.L.         Distribution Center, Inc.    10/1/14       E0199         $19.48
                                     Daily Medical Equipment
   000341597762-01      M.L.         Distribution Center, Inc.    10/1/14       E0217        $422.00
                                     Daily Medical Equipment
   000341597762-01      M.L.         Distribution Center, Inc.    10/1/14       E0272        $155.52
                                     Daily Medical Equipment
   000341597762-01      M.L.         Distribution Center, Inc.    10/1/14       E0627        $322.98
                                     Daily Medical Equipment
   000341597762-01      M.L.         Distribution Center, Inc.    10/1/14       E2602        $107.95
                                     Daily Medical Equipment
   000341597762-01      M.L.         Distribution Center, Inc.    10/1/14       L0180        $233.00
                                     Daily Medical Equipment
   000341597762-01      M.L.         Distribution Center, Inc.    10/1/14       L3670        $111.07




                                                     97                                         Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page713
                                                                            100of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7432
                                             3237  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000341597762-01      M.L.         Distribution Center, Inc.    10/24/14      E0205        $226.80
                                    Daily Medical Equipment
  000341597762-01      M.L.         Distribution Center, Inc.    10/30/14      E0855        $502.63
                                    Daily Medical Equipment
  000341597762-01      M.L.         Distribution Center, Inc.    10/24/14      E1399        $292.50
                                    Daily Medical Equipment
  000341597762-01      M.L.         Distribution Center, Inc.    10/30/14      L0637        $844.13
                                    Daily Medical Equipment
  000341597762-01      M.L.         Distribution Center, Inc.    10/30/14      L3671        $1,380.46
                                    Daily Medical Equipment
  000341597762-01      M.L.         Distribution Center, Inc.    12/11/14      E1399        $247.50
                                    Daily Medical Equipment
  000220694657-01     M.M.          Distribution Center, Inc.    10/7/11       E0205        $195.00
                                    Daily Medical Equipment
  000220694657-01     M.M.          Distribution Center, Inc.    10/7/11       E0272         $97.50
                                    Daily Medical Equipment
  000220694657-01     M.M.          Distribution Center, Inc.    10/7/11       E0943         $98.00
                                    Daily Medical Equipment
  000220694657-01     M.M.          Distribution Center, Inc.    10/7/11       E1399         $15.00
                                    Daily Medical Equipment
  000220694657-01     M.M.          Distribution Center, Inc.    10/7/11       E2601         $68.85
                                    Daily Medical Equipment
  000220694657-01     M.M.          Distribution Center, Inc.    10/7/11       L0174        $130.00
                                    Daily Medical Equipment
  000220694657-01     M.M.          Distribution Center, Inc.    10/7/11       L0629        $175.00
                                    Daily Medical Equipment
  000220694657-01     M.M.          Distribution Center, Inc.    10/7/11       L1399         $11.25
                                    Daily Medical Equipment
  000238411235-03     M.M.          Distribution Center, Inc.     6/8/12       E0855        $502.63
                                    Daily Medical Equipment
  000238411235-03     M.M.          Distribution Center, Inc.     6/6/12       L0637        $844.13
                                    Daily Medical Equipment
  000242252534-01     M.M.          Distribution Center, Inc.     6/4/12       E0855        $502.63
                                    Daily Medical Equipment
  000253203350-05     M.M.          Distribution Center, Inc.    8/10/12       E0855        $502.63
                                    Daily Medical Equipment
  000253203350-05     M.M.          Distribution Center, Inc.    8/24/12      L0637 LS      $844.13
                                    Daily Medical Equipment
  000261137632-03     M.M.          Distribution Center, Inc.    10/8/12       E0190         $22.04
                                    Daily Medical Equipment
  000261137632-03     M.M.          Distribution Center, Inc.    10/8/12       E0272        $155.52
                                    Daily Medical Equipment
  000261137632-03     M.M.          Distribution Center, Inc.    10/8/12       E0730         $76.25
                                    Daily Medical Equipment
  000261137632-03     M.M.          Distribution Center, Inc.    10/8/12       E1399        $207.00
                                    Daily Medical Equipment
  000261137632-03     M.M.          Distribution Center, Inc.    10/8/12       E2602        $107.95
                                    Daily Medical Equipment
  000261137632-03     M.M.          Distribution Center, Inc.    10/8/12       L0629        $175.00




                                                    98                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page714
                                                                            101of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7433
                                             3238  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000261137632-03     M.M.          Distribution Center, Inc.    10/8/12       L3670        $111.07
                                    Daily Medical Equipment
  000261137632-03     M.M.          Distribution Center, Inc.    11/27/12     E0855 CE      $502.63
                                    Daily Medical Equipment
  000316769199-01     M.M.          Distribution Center, Inc.    10/2/14       MM043        $4,413.29
                                    Daily Medical Equipment
  000322095000-03     M.M.          Distribution Center, Inc.    4/21/14       E0190         $44.08
                                    Daily Medical Equipment
  000322095000-03     M.M.          Distribution Center, Inc.    4/21/14       E0199         $38.96
                                    Daily Medical Equipment
  000322095000-03     M.M.          Distribution Center, Inc.     5/2/14       E0205        $453.60
                                    Daily Medical Equipment
  000322095000-03     M.M.          Distribution Center, Inc.     5/2/14       E0217        $844.00
                                    Daily Medical Equipment
  000322095000-03     M.M.          Distribution Center, Inc.    4/21/14       E0272        $311.04
                                    Daily Medical Equipment
  000322095000-03     M.M.          Distribution Center, Inc.     5/2/14       E0730        $152.50
                                    Daily Medical Equipment
  000322095000-03     M.M.          Distribution Center, Inc.     5/2/14       E1399        $507.00
                                    Daily Medical Equipment
  000322095000-03     M.M.          Distribution Center, Inc.    4/21/14       E2602        $215.90
                                    Daily Medical Equipment
  000322095000-03     M.M.          Distribution Center, Inc.    4/21/14       L0180        $466.00
                                    Daily Medical Equipment
  000322095000-03     M.M.          Distribution Center, Inc.    4/21/14       L0627        $645.96
                                    Daily Medical Equipment
  000322095000-03     M.M.          Distribution Center, Inc.    5/27/14       L0637        $1,688.26
                                    Daily Medical Equipment
  000348555814-01     M.M.          Distribution Center, Inc.    12/16/14      E0205        $226.80
                                    Daily Medical Equipment
  000348555814-01     M.M.          Distribution Center, Inc.    12/16/14      E1399        $592.35
                                    Daily Medical Equipment
  000219241726-01     M.N.          Distribution Center, Inc.    11/22/11     E0855 CE      $502.63
                                    Daily Medical Equipment
  000342052321-02     M.N.          Distribution Center, Inc.    10/3/14       E0190         $22.04
                                    Daily Medical Equipment
  000342052321-02     M.N.          Distribution Center, Inc.    10/3/14       E0199         $19.48
                                    Daily Medical Equipment
  000342052321-02     M.N.          Distribution Center, Inc.    10/3/14       E0272        $155.52
                                    Daily Medical Equipment
  000342052321-02     M.N.          Distribution Center, Inc.    10/3/14       E2602        $107.95
                                    Daily Medical Equipment
  000342052321-02     M.N.          Distribution Center, Inc.    10/3/14       L0180        $233.00
                                    Daily Medical Equipment
  000342052321-02     M.N.          Distribution Center, Inc.    10/3/14       L0627        $322.98
                                    Daily Medical Equipment
  000342052321-02     M.N.          Distribution Center, Inc.    10/3/14       L1820        $110.00
                                    Daily Medical Equipment
  000254847312-04     M.O.          Distribution Center, Inc.    8/13/12       K0174        $130.00




                                                    99                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page715
                                                                            102of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7434
                                             3239  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000254847312-04     M.O.          Distribution Center, Inc.    8/13/12       L0629        $175.00
                                    Daily Medical Equipment
  000254847312-04     M.O.          Distribution Center, Inc.    8/13/12       L0943         $24.00
                                    Daily Medical Equipment
  000344442561-01     M.O.          Distribution Center, Inc.    12/29/14      E0205        $226.80
                                    Daily Medical Equipment
  000344442561-01     M.O.          Distribution Center, Inc.    12/29/14      E1399        $839.85
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    10/24/11     E0272 GC       $97.50
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    10/24/11     E0942 ED       $98.00
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    10/24/11      E1399         $11.25
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    10/24/11     E2601 AR       $68.85
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    10/24/11     L0174 CE      $130.00
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    10/24/11     L0629 RA      $176.00
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    10/24/11     L3670 ER      $140.00
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    10/24/11     L3710 SU       $48.00
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    12/8/11      E0205 AR      $195.00
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    12/8/11      E0730 EA       $76.25
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    12/8/11     E1399 AG        $13.50
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    12/8/11      E1399 CE       $18.00
                                    Daily Medical Equipment
  000222646168-07      M.P.         Distribution Center, Inc.    12/8/11      E1399 LT       $9.00
                                    Daily Medical Equipment
  000239300361-03      M.P.         Distribution Center, Inc.     5/9/12      E0855 CE      $502.63
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       E0190         $22.04
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       E0199         $19.48
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       E0205        $226.80
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       E0215         $20.93
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       E0217        $422.00
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       E0272        $155.52
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       E0730         $76.25




                                                   100                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page716
                                                                            103of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7435
                                             3240  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    3/17/14       E0855        $502.63
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       E1399        $301.40
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       E2602        $107.95
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       L0140         $50.00
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       L0180        $233.00
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       L0627        $322.98
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    3/11/14       L0637        $844.13
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    2/25/14       L3670        $111.07
                                    Daily Medical Equipment
  000316162395-03      M.P.         Distribution Center, Inc.    4/27/14       L3671        $690.23
                                    Daily Medical Equipment
  000212688667-04      M.R.         Distribution Center, Inc.    10/21/11      E0855        $502.63
                                    Daily Medical Equipment
  000212688667-04      M.R.         Distribution Center, Inc.    12/15/11      L0637        $844.13
                                    Daily Medical Equipment
  000223250721-01      M.R.         Distribution Center, Inc.    11/8/11       E0943         $98.00
                                    Daily Medical Equipment
  000223250721-01      M.R.         Distribution Center, Inc.    11/8/11       L1399         $11.25
                                    Daily Medical Equipment
  000334991956-02      M.R.         Distribution Center, Inc.    8/25/14       E0190         $22.04
                                    Daily Medical Equipment
  000334991956-02      M.R.         Distribution Center, Inc.    8/25/14       E0199         $19.48
                                    Daily Medical Equipment
  000334991956-02      M.R.         Distribution Center, Inc.    8/25/14       E0272        $155.52
                                    Daily Medical Equipment
  000334991956-02      M.R.         Distribution Center, Inc.    8/25/14       E2602        $107.95
                                    Daily Medical Equipment
  000334991956-02      M.R.         Distribution Center, Inc.    8/25/14       L0180        $233.00
                                    Daily Medical Equipment
  000334991956-02      M.R.         Distribution Center, Inc.    8/25/14       L0627        $322.98
                                    Daily Medical Equipment
  000334991956-02      M.R.         Distribution Center, Inc.    8/25/14       L3670        $111.07
                                    Daily Medical Equipment
  000245006481-12      M.S.         Distribution Center, Inc.    5/29/12       E0190         $22.04
                                    Daily Medical Equipment
  000245006481-12      M.S.         Distribution Center, Inc.    5/29/12       E0215         $20.93
                                    Daily Medical Equipment
  000245006481-12      M.S.         Distribution Center, Inc.    5/29/12       E0217        $422.00
                                    Daily Medical Equipment
  000245006481-12      M.S.         Distribution Center, Inc.    5/29/12       E0272        $155.52
                                    Daily Medical Equipment
  000245006481-12      M.S.         Distribution Center, Inc.    6/18/12       E0855        $502.63




                                                   101                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page717
                                                                            104of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7436
                                             3241  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000245006481-12      M.S.         Distribution Center, Inc.    5/29/12       E1399         $11.25
                                    Daily Medical Equipment
  000245006481-12      M.S.         Distribution Center, Inc.    5/29/12       E2602        $107.95
                                    Daily Medical Equipment
  000245006481-12      M.S.         Distribution Center, Inc.    5/29/12       L0629        $175.00
                                    Daily Medical Equipment
  000245006481-12      M.S.         Distribution Center, Inc.    6/20/12       L0637        $844.13
                                    Daily Medical Equipment
  000245006481-12      M.S.         Distribution Center, Inc.    5/29/12       L1820        $110.00
                                    Daily Medical Equipment
  000245006481-12      M.S.         Distribution Center, Inc.    7/13/12       E0730         $76.25
                                    Daily Medical Equipment
  000245006481-12      M.S.         Distribution Center, Inc.    7/13/12       E1399        $443.25
                                    Daily Medical Equipment
  000222905796-05     M.V.          Distribution Center, Inc.    10/23/11     E0217 RC      $422.00
                                    Daily Medical Equipment
  000222905796-05     M.V.          Distribution Center, Inc.    10/23/11      E0217        $422.00
                                    Daily Medical Equipment
  000222905796-05     M.V.          Distribution Center, Inc.    10/23/11     E0272 GC       $97.50
                                    Daily Medical Equipment
  000222905796-05     M.V.          Distribution Center, Inc.    10/23/11     E0943 ED       $98.00
                                    Daily Medical Equipment
  000222905796-05     M.V.          Distribution Center, Inc.    10/23/11      E1399         $3.75
                                    Daily Medical Equipment
  000222905796-05     M.V.          Distribution Center, Inc.    10/23/11     E1399 RD       $11.25
                                    Daily Medical Equipment
  000222905796-05     M.V.          Distribution Center, Inc.    10/23/11      E2601         $68.85
                                    Daily Medical Equipment
  000222905796-05     M.V.          Distribution Center, Inc.    10/23/11     L0174 CE      $130.00
                                    Daily Medical Equipment
  000222905796-05     M.V.          Distribution Center, Inc.    10/23/11     L0629 RA      $175.00
                                    Daily Medical Equipment
  000222905796-07     M.V.          Distribution Center, Inc.    10/23/11     E0272 GC       $97.50
                                    Daily Medical Equipment
  000222905796-07     M.V.          Distribution Center, Inc.    10/23/11     E0943 ED       $98.00
                                    Daily Medical Equipment
  000222905796-07     M.V.          Distribution Center, Inc.    10/23/11      E1399         $3.75
                                    Daily Medical Equipment
  000222905796-07     M.V.          Distribution Center, Inc.    10/23/11     E1399 RD       $11.25
                                    Daily Medical Equipment
  000222905796-07     M.V.          Distribution Center, Inc.    10/23/11     E2601 AR       $68.85
                                    Daily Medical Equipment
  000222905796-07     M.V.          Distribution Center, Inc.    10/23/11     L0174 CE      $130.00
                                    Daily Medical Equipment
  000222905796-07     M.V.          Distribution Center, Inc.    10/23/11      L0629        $175.00
                                    Daily Medical Equipment
  000222905796-07     M.V.          Distribution Center, Inc.    10/23/11      E0217        $422.00
                                    Daily Medical Equipment
  000228074746-02     M.V.          Distribution Center, Inc.    10/23/11      E0238         $3.75




                                                   102                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page718
                                                                            105of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7437
                                             3242  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000248214025-01     M.W.          Distribution Center, Inc.    6/19/12       E0217        $422.00
                                    Daily Medical Equipment
  000248214025-01     M.W.          Distribution Center, Inc.    6/19/12       E0272        $155.52
                                    Daily Medical Equipment
  000248214025-01     M.W.          Distribution Center, Inc.    6/19/12       E1399         $11.25
                                    Daily Medical Equipment
  000248214025-01     M.W.          Distribution Center, Inc.    6/19/12       E2602        $107.95
                                    Daily Medical Equipment
  000248214025-01     M.W.          Distribution Center, Inc.    6/19/12       L0174        $130.00
                                    Daily Medical Equipment
  000248214025-01     M.W.          Distribution Center, Inc.    6/19/12       L0629        $175.00
                                    Daily Medical Equipment
  000248214025-01     M.W.          Distribution Center, Inc.    6/19/12       L0943         $24.00
                                    Daily Medical Equipment
  000301074357-01     M.W.          Distribution Center, Inc.    9/27/13       E0190         $22.04
                                    Daily Medical Equipment
  000301074357-01     M.W.          Distribution Center, Inc.    10/1/13       E0205        $226.80
                                    Daily Medical Equipment
  000301074357-01     M.W.          Distribution Center, Inc.    9/27/13       E0272        $155.52
                                    Daily Medical Equipment
  000301074357-01     M.W.          Distribution Center, Inc.    10/1/13       E0730         $76.25
                                    Daily Medical Equipment
  000301074357-01     M.W.          Distribution Center, Inc.    10/1/13       E1399         $65.15
                                    Daily Medical Equipment
  000301074357-01     M.W.          Distribution Center, Inc.    9/27/13       E2602        $107.95
                                    Daily Medical Equipment
  000301074357-01     M.W.          Distribution Center, Inc.    9/27/13       L0174        $130.00
                                    Daily Medical Equipment
  000301074357-01     M.W.          Distribution Center, Inc.    9/27/13       L0629        $175.00
                                    Daily Medical Equipment
  000316162395-05     M.W.          Distribution Center, Inc.    2/25/14       E0190         $22.04
                                    Daily Medical Equipment
  000316162395-05     M.W.          Distribution Center, Inc.    2/25/14       E0205        $226.80
                                    Daily Medical Equipment
  000316162395-05     M.W.          Distribution Center, Inc.    2/25/14       E0217        $422.00
                                    Daily Medical Equipment
  000316162395-05     M.W.          Distribution Center, Inc.    2/25/14       E0730         $76.25
                                    Daily Medical Equipment
  000316162395-05     M.W.          Distribution Center, Inc.    3/11/14       E0855        $502.63
                                    Daily Medical Equipment
  000316162395-05     M.W.          Distribution Center, Inc.    2/25/14       E1399        $301.40
                                    Daily Medical Equipment
  000316162395-05     M.W.          Distribution Center, Inc.    2/25/14       L0180        $233.00
                                    Daily Medical Equipment
  000264431999-01      M.Z.         Distribution Center, Inc.    11/9/12       E0190         $22.04
                                    Daily Medical Equipment
  000264431999-01      M.Z.         Distribution Center, Inc.    11/9/12       E0217        $422.00
                                    Daily Medical Equipment
  000264431999-01      M.Z.         Distribution Center, Inc.    11/9/12       E0272        $155.52




                                                   103                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page719
                                                                            106of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7438
                                             3243  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000264431999-01      M.Z.         Distribution Center, Inc.    11/13/12      E0730         $76.25
                                    Daily Medical Equipment
  000264431999-01      M.Z.         Distribution Center, Inc.    11/13/12      E1399        $207.00
                                    Daily Medical Equipment
  000264431999-01      M.Z.         Distribution Center, Inc.    11/9/12       E2602        $107.95
                                    Daily Medical Equipment
  000264431999-01      M.Z.         Distribution Center, Inc.    11/9/12       L0174        $130.00
                                    Daily Medical Equipment
  000264431999-01      M.Z.         Distribution Center, Inc.    11/9/12       L0629        $175.00
                                    Daily Medical Equipment
  000264431999-01      M.Z.         Distribution Center, Inc.    11/13/12      L1399         $48.00
                                    Daily Medical Equipment
  000264431999-01      M.Z.         Distribution Center, Inc.    12/14/12      L0637        $844.13
                                    Daily Medical Equipment
  000349768746-02      N.A.         Distribution Center, Inc.    12/3/14       K0005        $1,779.08
                                    Daily Medical Equipment
  000349768746-02      N.A.         Distribution Center, Inc.     1/8/15       E0205        $226.80
                                    Daily Medical Equipment
  000349768746-02      N.A.         Distribution Center, Inc.     1/8/15       E1399        $592.35
                                    Daily Medical Equipment
  000249550673-03      N.B.         Distribution Center, Inc.     7/3/12       E0190         $22.04
                                    Daily Medical Equipment
  000249550673-03      N.B.         Distribution Center, Inc.     7/3/12       E0215         $20.93
                                    Daily Medical Equipment
  000249550673-03      N.B.         Distribution Center, Inc.     7/3/12       E0272        $155.52
                                    Daily Medical Equipment
  000249550673-03      N.B.         Distribution Center, Inc.    7/13/12      E0730 EA       $76.25
                                    Daily Medical Equipment
  000249550673-03      N.B.         Distribution Center, Inc.     7/3/12       E1399         $11.25
                                    Daily Medical Equipment
  000249550673-03      N.B.         Distribution Center, Inc.    7/13/12     E1399 AG        $13.50
                                    Daily Medical Equipment
  000249550673-03      N.B.         Distribution Center, Inc.    7/13/12     E1399 XX       $247.50
                                    Daily Medical Equipment
  000249550673-03      N.B.         Distribution Center, Inc.     7/3/12       E2602        $107.95
                                    Daily Medical Equipment
  000249550673-03      N.B.         Distribution Center, Inc.     7/3/12       L0629        $175.00
                                    Daily Medical Equipment
  000249550673-03      N.B.         Distribution Center, Inc.     8/3/12       L0637        $844.13
                                    Daily Medical Equipment
  000249550673-03      N.B.         Distribution Center, Inc.     7/3/12       L0943         $24.00
                                    Daily Medical Equipment
  000249550673-03      N.B.         Distribution Center, Inc.     7/3/12       L1399         $11.25
                                    Daily Medical Equipment
  000345125892-02      N.C.         Distribution Center, Inc.    12/3/14       E0205        $226.80
                                    Daily Medical Equipment
  000345125892-02      N.C.         Distribution Center, Inc.    12/3/14       E1399        $592.35
                                    Daily Medical Equipment
  000233742196-02      N.G.         Distribution Center, Inc.    3/14/12      L0637 LS      $844.13




                                                   104                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page720
                                                                            107of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7439
                                             3244  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000233742196-02      N.G.         Distribution Center, Inc.    4/17/12       E0855        $502.63
                                    Daily Medical Equipment
  000277146998-03      N.J.         Distribution Center, Inc.     5/1/13       E0855        $502.63
                                    Daily Medical Equipment
  000334492337-02      N.J.         Distribution Center, Inc.    9/12/14       E0190         $22.04
                                    Daily Medical Equipment
  000334492337-02      N.J.         Distribution Center, Inc.    9/12/14       E0199         $19.48
                                    Daily Medical Equipment
  000334492337-02      N.J.         Distribution Center, Inc.    9/12/14       E0205        $226.80
                                    Daily Medical Equipment
  000334492337-02      N.J.         Distribution Center, Inc.    9/12/14       E0217        $422.00
                                    Daily Medical Equipment
  000334492337-02      N.J.         Distribution Center, Inc.    9/12/14       E0272        $155.52
                                    Daily Medical Equipment
  000334492337-02      N.J.         Distribution Center, Inc.    9/12/14       E0730         $76.25
                                    Daily Medical Equipment
  000334492337-02      N.J.         Distribution Center, Inc.    9/12/14       E1399        $501.00
                                    Daily Medical Equipment
  000334492337-02      N.J.         Distribution Center, Inc.    9/12/14       E2602        $107.95
                                    Daily Medical Equipment
  000334492337-02      N.J.         Distribution Center, Inc.    9/12/14       L0180        $233.00
                                    Daily Medical Equipment
  000334492337-02      N.J.         Distribution Center, Inc.    9/12/14       L0627        $322.98
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    11/6/11       E0205        $195.00
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    11/6/11       E0215         $20.93
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    11/6/11      E0272 GC       $97.50
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    11/6/11       E0730         $76.25
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    11/28/11     E0855 CE      $502.63
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    11/6/11      E0943 ED       $98.00
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    11/6/11       E1399         $40.50
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    11/6/11      E1399 RD       $11.25
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    11/6/11      E2601 AR       $68.85
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    11/6/11      L0174 CE      $130.00
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    11/6/11      L0629 RA      $175.00
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    11/6/11      L1399 EA       $11.25
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    12/9/11      E0217 RC      $422.00




                                                   105                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page721
                                                                            108of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7440
                                             3245  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000216132233-01      N.L.         Distribution Center, Inc.    12/15/11     L0631 LS      $844.13
                                    Daily Medical Equipment
  000345125892-04      N.L.         Distribution Center, Inc.    11/25/14      E0205        $226.80
                                    Daily Medical Equipment
  000345125892-04      N.L.         Distribution Center, Inc.    11/25/14      E0730         $76.25
                                    Daily Medical Equipment
  000345125892-04      N.L.         Distribution Center, Inc.    11/25/14      E1399        $292.50
                                    Daily Medical Equipment
  000351830831-02     N.M.          Distribution Center, Inc.    12/30/14      E0190         $22.04
                                    Daily Medical Equipment
  000351830831-02     N.M.          Distribution Center, Inc.    12/30/14      E0199         $19.48
                                    Daily Medical Equipment
  000351830831-02     N.M.          Distribution Center, Inc.    12/30/14      E0272        $155.52
                                    Daily Medical Equipment
  000351830831-02     N.M.          Distribution Center, Inc.    12/30/14      E2602        $107.95
                                    Daily Medical Equipment
  000351830831-02     N.M.          Distribution Center, Inc.    12/30/14      L0180        $233.00
                                    Daily Medical Equipment
  000351830831-02     N.M.          Distribution Center, Inc.    12/30/14      L0627        $322.98
                                    Daily Medical Equipment
  000351830831-02     N.M.          Distribution Center, Inc.    12/30/14      L3670        $111.07
                                    Daily Medical Equipment
  000222273187-03      N.R.         Distribution Center, Inc.    10/24/11      E0272         $97.50
                                    Daily Medical Equipment
  000222273187-03      N.R.         Distribution Center, Inc.    10/24/11     E0943 CE       $98.00
                                    Daily Medical Equipment
  000222273187-03      N.R.         Distribution Center, Inc.    10/24/11     E1399 RD       $11.25
                                    Daily Medical Equipment
  000222273187-03      N.R.         Distribution Center, Inc.    10/24/11      E2601         $68.85
                                    Daily Medical Equipment
  000222273187-03      N.R.         Distribution Center, Inc.    10/24/11      L0174        $130.00
                                    Daily Medical Equipment
  000222273187-03      N.R.         Distribution Center, Inc.    10/24/11      L0629        $175.00
                                    Daily Medical Equipment
  000222273187-03      N.R.         Distribution Center, Inc.    10/24/11     L1820 EE      $110.00
                                    Daily Medical Equipment
  000222273187-03      N.R.         Distribution Center, Inc.    10/24/11     L1930 KL       $75.00
                                    Daily Medical Equipment
  000222273187-03      N.R.         Distribution Center, Inc.    11/17/11      E0205        $195.00
                                    Daily Medical Equipment
  000222273187-03      N.R.         Distribution Center, Inc.    11/17/11      E0730         $76.25
                                    Daily Medical Equipment
  000222273187-03      N.R.         Distribution Center, Inc.    11/17/11      E1399         $40.50
                                    Daily Medical Equipment
  000232918672-01      N.R.         Distribution Center, Inc.     3/6/12       A9273         $0.00
                                    Daily Medical Equipment
  000293370425-02      N.R.         Distribution Center, Inc.    7/22/13       E0190         $22.04
                                    Daily Medical Equipment
  000293370425-02      N.R.         Distribution Center, Inc.    7/26/13       E0205        $226.80




                                                   106                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page722
                                                                            109of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7441
                                             3246  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000293370425-02      N.R.         Distribution Center, Inc.    7/22/13       E0272        $155.52
                                    Daily Medical Equipment
  000293370425-02      N.R.         Distribution Center, Inc.    7/26/13       E0730         $76.25
                                    Daily Medical Equipment
  000293370425-02      N.R.         Distribution Center, Inc.     8/9/13      E0855 CE      $502.63
                                    Daily Medical Equipment
  000293370425-02      N.R.         Distribution Center, Inc.    7/26/13       E1399         $65.15
                                    Daily Medical Equipment
  000293370425-02      N.R.         Distribution Center, Inc.    7/22/13       E2602        $107.95
                                    Daily Medical Equipment
  000293370425-02      N.R.         Distribution Center, Inc.    7/22/13       L0629        $175.00
                                    Daily Medical Equipment
  000206396201-06      O.A.         Distribution Center, Inc.    10/21/11      L0637        $844.13
                                    Daily Medical Equipment
  000219277514-06      O.C.         Distribution Center, Inc.    9/26/11       E0943         $98.00
                                    Daily Medical Equipment
  000219277514-06      O.C.         Distribution Center, Inc.    9/26/11       E1399         $11.25
                                    Daily Medical Equipment
  000219277514-06      O.C.         Distribution Center, Inc.    9/26/11       E2801         $68.85
                                    Daily Medical Equipment
  000219277514-06      O.C.         Distribution Center, Inc.    9/26/11       L0629        $175.00
                                    Daily Medical Equipment
  000219277514-06      O.C.         Distribution Center, Inc.    10/20/11      L0637        $844.13
                                    Daily Medical Equipment
  000219277514-06      O.C.         Distribution Center, Inc.    11/7/11       E1399         $40.50
                                    Daily Medical Equipment
  000300567708-02      O.G.         Distribution Center, Inc.    9/26/13       E0190         $22.04
                                    Daily Medical Equipment
  000300567708-02      O.G.         Distribution Center, Inc.    9/26/13       E0205        $226.80
                                    Daily Medical Equipment
  000300567708-02      O.G.         Distribution Center, Inc.    9/26/13       E0272        $155.52
                                    Daily Medical Equipment
  000300567708-02      O.G.         Distribution Center, Inc.    9/26/13       E0730         $76.25
                                    Daily Medical Equipment
  000300567708-02      O.G.         Distribution Center, Inc.    9/26/13       E1399         $65.15
                                    Daily Medical Equipment
  000300567708-02      O.G.         Distribution Center, Inc.    9/26/13       E2602        $107.95
                                    Daily Medical Equipment
  000300567708-02      O.G.         Distribution Center, Inc.    9/26/13       L0174        $130.00
                                    Daily Medical Equipment
  000300567708-02      O.G.         Distribution Center, Inc.    9/26/13       L0629        $175.00
                                    Daily Medical Equipment
  000247000706-03      O.H.         Distribution Center, Inc.    6/13/12      E0190 ED       $22.04
                                    Daily Medical Equipment
  000247000706-03      O.H.         Distribution Center, Inc.    6/11/12       E0217        $422.00
                                    Daily Medical Equipment
  000247000706-03      O.H.         Distribution Center, Inc.    6/13/12      E0272 GC      $155.52
                                    Daily Medical Equipment
  000247000706-03      O.H.         Distribution Center, Inc.    6/13/12      E1399 RD       $11.25




                                                   107                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page723
                                                                            110of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7442
                                             3247  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000247000706-03      O.H.         Distribution Center, Inc.    6/13/12      E2602 GE      $107.95
                                    Daily Medical Equipment
  000247000706-03      O.H.         Distribution Center, Inc.    6/13/12      L0174 CE      $130.00
                                    Daily Medical Equipment
  000247000706-03      O.H.         Distribution Center, Inc.    6/13/12      L0629 RA      $175.00
                                    Daily Medical Equipment
  000247000706-03      O.H.         Distribution Center, Inc.    6/13/12      L3908 TS       $47.50
                                    Daily Medical Equipment
  000247000706-03      O.H.         Distribution Center, Inc.    6/13/12       E0730         $76.25
                                    Daily Medical Equipment
  000247000706-03      O.H.         Distribution Center, Inc.    6/13/12       E1399        $195.75
                                    Daily Medical Equipment
  000297460800-01      O.H.         Distribution Center, Inc.    9/16/13       E0190         $22.04
                                    Daily Medical Equipment
  000297460800-01      O.H.         Distribution Center, Inc.    9/20/13       E0217        $422.00
                                    Daily Medical Equipment
  000297460800-01      O.H.         Distribution Center, Inc.    9/16/13       E0730         $76.25
                                    Daily Medical Equipment
  000297460800-01      O.H.         Distribution Center, Inc.    10/4/13      E0855 CE      $502.63
                                    Daily Medical Equipment
  000297460800-01      O.H.         Distribution Center, Inc.    9/16/13       E1399         $53.90
                                    Daily Medical Equipment
  000297460800-01      O.H.         Distribution Center, Inc.    9/16/13       L1820        $110.00
                                    Daily Medical Equipment
  000297460800-01      O.H.         Distribution Center, Inc.    10/10/13      L0637        $844.13
                                    Daily Medical Equipment
  000287144752-02      O.J.         Distribution Center, Inc.     6/5/13       E0730         $76.25
                                    Daily Medical Equipment
  000287144752-02      O.J.         Distribution Center, Inc.     6/5/13       E1399        $249.65
                                    Daily Medical Equipment
  000269091005-01      O.K.         Distribution Center, Inc.    12/3/12       E0217        $422.00
                                    Daily Medical Equipment
  000269091005-01      O.K.         Distribution Center, Inc.    12/3/12       E0190         $22.04
                                    Daily Medical Equipment
  000269091005-01      O.K.         Distribution Center, Inc.    12/3/12       E0272        $155.52
                                    Daily Medical Equipment
  000269091005-01      O.K.         Distribution Center, Inc.    12/3/12       E1399         $11.25
                                    Daily Medical Equipment
  000269091005-01      O.K.         Distribution Center, Inc.    12/3/12       E2602        $107.95
                                    Daily Medical Equipment
  000269091005-01      O.K.         Distribution Center, Inc.    12/3/12       L0174        $130.00
                                    Daily Medical Equipment
  000269091005-01      O.K.         Distribution Center, Inc.    12/3/12       L0629        $175.00
                                    Daily Medical Equipment
  000269091005-01      O.K.         Distribution Center, Inc.     1/4/13       E0855        $502.63
                                    Daily Medical Equipment
  000269091005-01      O.K.         Distribution Center, Inc.    12/28/12      L0637        $844.13
                                    Daily Medical Equipment
  000271879389-02      O.L.         Distribution Center, Inc.    12/24/12     E0190 GC       $22.04




                                                   108                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page724
                                                                            111of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7443
                                             3248  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000271879389-02      O.L.         Distribution Center, Inc.    12/24/12     E0272 GC      $155.52
                                    Daily Medical Equipment
  000271879389-02      O.L.         Distribution Center, Inc.    12/24/12     E1399 RD       $11.25
                                    Daily Medical Equipment
  000271879389-02      O.L.         Distribution Center, Inc.    12/24/12     E2602 RA      $107.95
                                    Daily Medical Equipment
  000271879389-02      O.L.         Distribution Center, Inc.    12/24/12     L0174 LL      $130.00
                                    Daily Medical Equipment
  000271879389-02      O.L.         Distribution Center, Inc.    12/24/12     L0629 LS      $175.00
                                    Daily Medical Equipment
  000283219194-02     O.M.          Distribution Center, Inc.     5/6/13       E0190         $22.04
                                    Daily Medical Equipment
  000283219194-02     O.M.          Distribution Center, Inc.    5/10/13       E0215         $20.93
                                    Daily Medical Equipment
  000283219194-02     O.M.          Distribution Center, Inc.     5/6/13       E0217        $422.00
                                    Daily Medical Equipment
  000283219194-02     O.M.          Distribution Center, Inc.     5/6/13       E0272        $155.52
                                    Daily Medical Equipment
  000283219194-02     O.M.          Distribution Center, Inc.    5/10/13       E0730         $76.25
                                    Daily Medical Equipment
  000283219194-02     O.M.          Distribution Center, Inc.     5/6/13       E0849        $371.70
                                    Daily Medical Equipment
  000283219194-02     O.M.          Distribution Center, Inc.    5/10/13       E1399        $260.90
                                    Daily Medical Equipment
  000283219194-02     O.M.          Distribution Center, Inc.     5/6/13       E2602        $107.95
                                    Daily Medical Equipment
  000283219194-02     O.M.          Distribution Center, Inc.     5/6/13       L0629        $175.00
                                    Daily Medical Equipment
  000283219194-02     O.M.          Distribution Center, Inc.     5/6/13       L1910        $145.00
                                    Daily Medical Equipment
  000266598795-03      O.S.         Distribution Center, Inc.    11/23/12      E0190         $22.04
                                    Daily Medical Equipment
  000266598795-03      O.S.         Distribution Center, Inc.    11/23/12      E0217        $422.00
                                    Daily Medical Equipment
  000266598795-03      O.S.         Distribution Center, Inc.    11/23/12      E0272        $155.52
                                    Daily Medical Equipment
  000266598795-03      O.S.         Distribution Center, Inc.    11/23/12      E1399         $11.25
                                    Daily Medical Equipment
  000266598795-03      O.S.         Distribution Center, Inc.    11/23/12      E2602        $107.95
                                    Daily Medical Equipment
  000266598795-03      O.S.         Distribution Center, Inc.    11/23/12      L0174        $130.00
                                    Daily Medical Equipment
  000266598795-03      O.S.         Distribution Center, Inc.    11/23/12      L0629        $175.00
                                    Daily Medical Equipment
  000266598795-03      O.S.         Distribution Center, Inc.    11/23/12      L1820        $110.00
                                    Daily Medical Equipment
  000266598795-03      O.S.         Distribution Center, Inc.    11/23/12      L3670        $111.07
                                    Daily Medical Equipment
  000274347897-02      O.S.         Distribution Center, Inc.    2/13/13       E0190         $22.04




                                                   109                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page725
                                                                            112of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7444
                                             3249  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000274347897-02      O.S.         Distribution Center, Inc.    2/13/13       E0217        $422.00
                                    Daily Medical Equipment
  000274347897-02      O.S.         Distribution Center, Inc.    2/13/13       E0272        $155.52
                                    Daily Medical Equipment
  000274347897-02      O.S.         Distribution Center, Inc.    2/13/13       E1399         $11.25
                                    Daily Medical Equipment
  000274347897-02      O.S.         Distribution Center, Inc.    2/13/13       E2602        $107.95
                                    Daily Medical Equipment
  000274347897-02      O.S.         Distribution Center, Inc.    2/13/13       L0174        $130.00
                                    Daily Medical Equipment
  000274347897-02      O.S.         Distribution Center, Inc.    2/13/13       L0629        $175.00
                                    Daily Medical Equipment
  000274347897-02      O.S.         Distribution Center, Inc.    2/13/13       L3670        $111.07
                                    Daily Medical Equipment
  000288435654-03      O.V.         Distribution Center, Inc.    8/12/13      E0190 GC       $22.04
                                    Daily Medical Equipment
  000288435654-03      O.V.         Distribution Center, Inc.    8/12/13      E0217 RC      $422.00
                                    Daily Medical Equipment
  000288435654-03      O.V.         Distribution Center, Inc.    8/12/13      E0272 GC      $155.52
                                    Daily Medical Equipment
  000288435654-03      O.V.         Distribution Center, Inc.    8/12/13      E1399 RD       $11.25
                                    Daily Medical Equipment
  000288435654-03      O.V.         Distribution Center, Inc.    8/12/13      E2602 RA      $107.95
                                    Daily Medical Equipment
  000288435654-03      O.V.         Distribution Center, Inc.    8/12/13      L0174 LL      $130.00
                                    Daily Medical Equipment
  000288435654-03      O.V.         Distribution Center, Inc.    8/12/13      L0629 BO      $175.00
                                    Daily Medical Equipment
  000288435654-03      O.V.         Distribution Center, Inc.    10/7/13      E0855 CE      $502.63
                                    Daily Medical Equipment
  000288435654-03      O.V.         Distribution Center, Inc.    9/16/13     E1399 XX       $247.50
                                    Daily Medical Equipment
  000288435654-03      O.V.         Distribution Center, Inc.    10/3/13      L0637 LS      $844.13
                                    Daily Medical Equipment
  000222116352-01      P.B.         Distribution Center, Inc.    12/27/11      L0634        $844.13
                                    Daily Medical Equipment
  000336491030-04      P.B.         Distribution Center, Inc.    12/16/14      E0855        $502.63
                                    Daily Medical Equipment
  000336491030-04      P.B.         Distribution Center, Inc.    12/16/14      E1399        $247.50
                                    Daily Medical Equipment
  000336491030-04      P.B.         Distribution Center, Inc.    12/16/14      L3671        $690.23
                                    Daily Medical Equipment
  000336491030-04      P.B.         Distribution Center, Inc.    12/16/14      L0637        $844.13
                                    Daily Medical Equipment
  000336512835-01      P.D.         Distribution Center, Inc.    11/10/14      E0855        $502.63
                                    Daily Medical Equipment
  000237074042-01      P.F.         Distribution Center, Inc.    5/18/12       E0855        $502.63
                                    Daily Medical Equipment
  000237074042-01      P.F.         Distribution Center, Inc.     5/2/12       L0637        $844.13




                                                   110                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page726
                                                                            113of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7445
                                             3250  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000206750951-04      P.G.         Distribution Center, Inc.    9/12/11      E0855 CE      $502.63
                                    Daily Medical Equipment
  000241885425-01      P.H.         Distribution Center, Inc.    4/20/12       E0215         $20.93
                                    Daily Medical Equipment
  000241885425-01      P.H.         Distribution Center, Inc.    4/20/12       E0217        $422.00
                                    Daily Medical Equipment
  000241885425-01      P.H.         Distribution Center, Inc.    4/20/12       E0272        $155.52
                                    Daily Medical Equipment
  000241885425-01      P.H.         Distribution Center, Inc.    4/20/12       E0943         $98.00
                                    Daily Medical Equipment
  000241885425-01      P.H.         Distribution Center, Inc.    4/20/12       E1399         $11.25
                                    Daily Medical Equipment
  000241885425-01      P.H.         Distribution Center, Inc.    4/20/12       E2602        $107.96
                                    Daily Medical Equipment
  000241885425-01      P.H.         Distribution Center, Inc.    4/20/12       L0629        $175.00
                                    Daily Medical Equipment
  000241885425-01      P.H.         Distribution Center, Inc.    4/20/12       L1820        $110.00
                                    Daily Medical Equipment
  000296124126-02      P.L.         Distribution Center, Inc.     8/9/13      E0190 SI       $22.04
                                    Daily Medical Equipment
  000296124126-02      P.L.         Distribution Center, Inc.     8/9/13      E0272 GC      $155.52
                                    Daily Medical Equipment
  000296124126-02      P.L.         Distribution Center, Inc.     8/9/13      E1399 RD       $11.25
                                    Daily Medical Equipment
  000296124126-02      P.L.         Distribution Center, Inc.     8/9/13      E2602 RA      $107.95
                                    Daily Medical Equipment
  000296124126-02      P.L.         Distribution Center, Inc.     8/9/13      L0174 CE      $130.00
                                    Daily Medical Equipment
  000296124126-02      P.L.         Distribution Center, Inc.     8/9/13      L0629 LS      $175.00
                                    Daily Medical Equipment
  000343161675-01      P.M.         Distribution Center, Inc.    10/16/14      E0199         $19.48
                                    Daily Medical Equipment
  000343161675-01      P.M.         Distribution Center, Inc.    10/16/14      E2602        $107.95
                                    Daily Medical Equipment
  000343161675-01      P.M.         Distribution Center, Inc.    10/16/14      L0180        $233.00
                                    Daily Medical Equipment
  000343161675-01      P.M.         Distribution Center, Inc.    10/16/14      L0627        $322.98
                                    Daily Medical Equipment
  000343161675-01      P.M.         Distribution Center, Inc.    12/3/14       E0205        $226.80
                                    Daily Medical Equipment
  000343161675-01      P.M.         Distribution Center, Inc.    12/3/14       E1399        $592.35
                                    Daily Medical Equipment
  000343161675-01      P.M.         Distribution Center, Inc.    12/10/14      L1832        $607.55
                                    Daily Medical Equipment
  000254239619-02      P.R.         Distribution Center, Inc.    7/26/12       E0217        $422.00
                                    Daily Medical Equipment
  000254239619-02      P.R.         Distribution Center, Inc.    7/26/12       E0272        $155.52
                                    Daily Medical Equipment
  000254239619-02      P.R.         Distribution Center, Inc.    7/26/12       E1399         $11.25




                                                   111                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page727
                                                                            114of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7446
                                             3251  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000254239619-02      P.R.         Distribution Center, Inc.    7/26/12       E2602        $107.95
                                    Daily Medical Equipment
  000254239619-02      P.R.         Distribution Center, Inc.    7/26/12       L0174        $130.00
                                    Daily Medical Equipment
  000254239619-02      P.R.         Distribution Center, Inc.    7/26/12       L0629        $175.00
                                    Daily Medical Equipment
  000254239619-02      P.R.         Distribution Center, Inc.    7/26/12       L0943         $24.00
                                    Daily Medical Equipment
  000254239619-02      P.R.         Distribution Center, Inc.    7/26/12       L1820        $110.00
                                    Daily Medical Equipment
  000349032557-01      P.R.         Distribution Center, Inc.    12/24/14      E0190         $22.04
                                    Daily Medical Equipment
  000349032557-01      P.R.         Distribution Center, Inc.    12/24/14      E0199         $19.48
                                    Daily Medical Equipment
  000349032557-01      P.R.         Distribution Center, Inc.    12/24/14      E0272        $155.52
                                    Daily Medical Equipment
  000349032557-01      P.R.         Distribution Center, Inc.    12/24/14      E2602        $107.95
                                    Daily Medical Equipment
  000349032557-01      P.R.         Distribution Center, Inc.    12/24/14      L0180        $233.00
                                    Daily Medical Equipment
  000349032557-01      P.R.         Distribution Center, Inc.    12/24/14      L0627        $322.98
                                    Daily Medical Equipment
  000349032557-01      P.R.         Distribution Center, Inc.    12/24/14      E0205        $226.80
                                    Daily Medical Equipment
  000349032557-01      P.R.         Distribution Center, Inc.    12/24/14      E0217        $422.00
                                    Daily Medical Equipment
  000349032557-01      P.R.         Distribution Center, Inc.    12/24/14      E0730         $76.25
                                    Daily Medical Equipment
  000349032557-01      P.R.         Distribution Center, Inc.    12/24/14      E1399        $540.00
                                    Daily Medical Equipment
  000236428538-04      P.S.         Distribution Center, Inc.    2/17/12       E0217        $422.00
                                    Daily Medical Equipment
  000236428538-04      P.S.         Distribution Center, Inc.    2/17/12       E0272         $97.50
                                    Daily Medical Equipment
  000236428538-04      P.S.         Distribution Center, Inc.    2/29/12       E0855        $502.63
                                    Daily Medical Equipment
  000236428538-04      P.S.         Distribution Center, Inc.    2/17/12       E0943         $98.00
                                    Daily Medical Equipment
  000236428538-04      P.S.         Distribution Center, Inc.    2/17/12       E1399         $11.25
                                    Daily Medical Equipment
  000236428538-04      P.S.         Distribution Center, Inc.    2/17/12       E2602        $107.95
                                    Daily Medical Equipment
  000236428538-04      P.S.         Distribution Center, Inc.    2/17/12       L0174        $130.00
                                    Daily Medical Equipment
  000236428538-04      P.S.         Distribution Center, Inc.    2/17/12       L0629        $175.00
                                    Daily Medical Equipment
  000236428538-04      P.S.         Distribution Center, Inc.    2/17/12       L3670        $111.07
                                    Daily Medical Equipment
  000236428538-04      P.S.         Distribution Center, Inc.     4/4/12      L0637 LS      $844.13




                                                   112                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page728
                                                                            115of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7447
                                             3252  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000297653586-02      P.S.         Distribution Center, Inc.     9/9/13       E0190         $22.04
                                    Daily Medical Equipment
  000297653586-02      P.S.         Distribution Center, Inc.     9/9/13       E0205        $226.80
                                    Daily Medical Equipment
  000297653586-02      P.S.         Distribution Center, Inc.     9/9/13       E0272        $155.52
                                    Daily Medical Equipment
  000297653586-02      P.S.         Distribution Center, Inc.     9/9/13       E0730         $76.25
                                    Daily Medical Equipment
  000297653586-02      P.S.         Distribution Center, Inc.     9/9/13       E1399         $65.15
                                    Daily Medical Equipment
  000228565198-08      R.A.         Distribution Center, Inc.    4/12/12       L0637        $844.13
                                    Daily Medical Equipment
  000231811167-01      R.B.         Distribution Center, Inc.    2/13/12       E0105         $12.00
                                    Daily Medical Equipment
  000231811167-01      R.B.         Distribution Center, Inc.    2/13/12       E0272         $97.50
                                    Daily Medical Equipment
  000231811167-01      R.B.         Distribution Center, Inc.    2/13/12       E0943         $98.00
                                    Daily Medical Equipment
  000231811167-01      R.B.         Distribution Center, Inc.    2/13/12       E1399         $11.25
                                    Daily Medical Equipment
  000231811167-01      R.B.         Distribution Center, Inc.    2/13/12       E2602        $107.95
                                    Daily Medical Equipment
  000231811167-01      R.B.         Distribution Center, Inc.    2/13/12       L0140         $50.00
                                    Daily Medical Equipment
  000231811167-01      R.B.         Distribution Center, Inc.    2/13/12       L0629        $175.00
                                    Daily Medical Equipment
  000231811167-01      R.B.         Distribution Center, Inc.    2/13/12       L1399         $11.25
                                    Daily Medical Equipment
  000257408674-02      R.B.         Distribution Center, Inc.    10/18/12      E0730         $76.25
                                    Daily Medical Equipment
  000257408674-02      R.B.         Distribution Center, Inc.    10/23/12      E0855        $502.63
                                    Daily Medical Equipment
  000257408674-02      R.B.         Distribution Center, Inc.    10/18/12      E1399        $195.75
                                    Daily Medical Equipment
  000277146998-08      R.B.         Distribution Center, Inc.    3/14/13       E0190         $22.04
                                    Daily Medical Equipment
  000277146998-08      R.B.         Distribution Center, Inc.    3/14/13       E0217        $422.00
                                    Daily Medical Equipment
  000277146998-08      R.B.         Distribution Center, Inc.    3/14/13       E0272        $155.52
                                    Daily Medical Equipment
  000277146998-08      R.B.         Distribution Center, Inc.    3/14/13       E1399         $11.25
                                    Daily Medical Equipment
  000277146998-08      R.B.         Distribution Center, Inc.    3/14/13       E2602        $107.95
                                    Daily Medical Equipment
  000277146998-08      R.B.         Distribution Center, Inc.    3/14/13       L0629        $175.00
                                    Daily Medical Equipment
  000277146998-08      R.B.         Distribution Center, Inc.    3/14/13       E0730         $76.25
                                    Daily Medical Equipment
  000277146998-08      R.B.         Distribution Center, Inc.    3/14/13       E1399        $195.75




                                                   113                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page729
                                                                            116of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7448
                                             3253  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000277146998-08      R.B.         Distribution Center, Inc.    3/14/13       L1399         $48.00
                                    Daily Medical Equipment
  000277146998-08      R.B.         Distribution Center, Inc.     5/3/13       E0855        $502.63
                                    Daily Medical Equipment
  000277146998-08      R.B.         Distribution Center, Inc.    5/17/13       L0637        $844.13
                                    Daily Medical Equipment
  000332353333-02      R.B.         Distribution Center, Inc.    8/19/14       E0205        $226.80
                                    Daily Medical Equipment
  000332353333-02      R.B.         Distribution Center, Inc.    8/19/14       E0730         $76.25
                                    Daily Medical Equipment
  000332353333-02      R.B.         Distribution Center, Inc.    8/12/14       E0855        $502.63
                                    Daily Medical Equipment
  000332353333-02      R.B.         Distribution Center, Inc.    8/19/14       E1399        $501.00
                                    Daily Medical Equipment
  000332353333-02      R.B.         Distribution Center, Inc.    8/25/14       L1832        $607.55
                                    Daily Medical Equipment
  000332353333-02      R.B.         Distribution Center, Inc.    9/12/14       L0637        $844.13
                                    Daily Medical Equipment
  000332353333-02      R.B.         Distribution Center, Inc.    10/9/14       L1832        $607.55
                                    Daily Medical Equipment
  000344879523-01      R.B.         Distribution Center, Inc.    10/18/14      E0190         $22.04
                                    Daily Medical Equipment
  000344879523-01      R.B.         Distribution Center, Inc.    10/18/14      E0199         $19.48
                                    Daily Medical Equipment
  000344879523-01      R.B.         Distribution Center, Inc.    10/18/14      E0217        $422.00
                                    Daily Medical Equipment
  000344879523-01      R.B.         Distribution Center, Inc.    10/18/14      E0272        $155.52
                                    Daily Medical Equipment
  000344879523-01      R.B.         Distribution Center, Inc.    10/18/14      E2602        $107.95
                                    Daily Medical Equipment
  000344879523-01      R.B.         Distribution Center, Inc.    10/18/14      L0180        $233.00
                                    Daily Medical Equipment
  000344879523-01      R.B.         Distribution Center, Inc.    10/18/14      L0627        $322.98
                                    Daily Medical Equipment
  000344879523-01      R.B.         Distribution Center, Inc.    10/18/14      L1820        $110.00
                                    Daily Medical Equipment
  000344879523-01      R.B.         Distribution Center, Inc.    12/23/14      E0205        $226.80
                                    Daily Medical Equipment
  000344879523-01      R.B.         Distribution Center, Inc.    12/23/14      E1399        $592.35
                                    Daily Medical Equipment
  000228675468-04      R.C.         Distribution Center, Inc.    12/15/11      E0215         $20.93
                                    Daily Medical Equipment
  000228675468-04      R.C.         Distribution Center, Inc.    12/15/11      E0272         $97.50
                                    Daily Medical Equipment
  000228675468-04      R.C.         Distribution Center, Inc.    12/15/11      E0943         $98.00
                                    Daily Medical Equipment
  000228675468-04      R.C.         Distribution Center, Inc.    12/15/11      E1399         $11.25
                                    Daily Medical Equipment
  000228675468-04      R.C.         Distribution Center, Inc.    12/15/11      E2602        $107.95




                                                   114                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page730
                                                                            117of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7449
                                             3254  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000228675468-04      R.C.         Distribution Center, Inc.    12/15/11      L0174        $130.00
                                    Daily Medical Equipment
  000228675468-04      R.C.         Distribution Center, Inc.    12/15/11      L0629        $175.00
                                    Daily Medical Equipment
  000228675468-04      R.C.         Distribution Center, Inc.    12/15/11      L1820        $220.00
                                    Daily Medical Equipment
  000228675468-04      R.C.         Distribution Center, Inc.    12/15/11      L1910        $145.00
                                    Daily Medical Equipment
  000253427405-08      R.C.         Distribution Center, Inc.    7/30/12       E2602        $107.95
                                    Daily Medical Equipment
  000253427405-08      R.C.         Distribution Center, Inc.     8/6/12       E0217        $422.00
                                    Daily Medical Equipment
  000253427405-08      R.C.         Distribution Center, Inc.     8/6/12       E0272        $155.52
                                    Daily Medical Equipment
  000253427405-08      R.C.         Distribution Center, Inc.     8/6/12       E1399         $11.25
                                    Daily Medical Equipment
  000253427405-08      R.C.         Distribution Center, Inc.     8/6/12       E2602        $107.95
                                    Daily Medical Equipment
  000253427405-08      R.C.         Distribution Center, Inc.     8/6/12       L0174        $130.00
                                    Daily Medical Equipment
  000253427405-08      R.C.         Distribution Center, Inc.     8/6/12       L0629        $175.00
                                    Daily Medical Equipment
  000253427405-08      R.C.         Distribution Center, Inc.     8/6/12       L0943         $24.00
                                    Daily Medical Equipment
  000253427405-08      R.C.         Distribution Center, Inc.     8/6/12       L3670        $111.07
                                    Daily Medical Equipment
  000219416807-01      R.F.         Distribution Center, Inc.    9/26/11       E0217        $422.00
                                    Daily Medical Equipment
  000219416807-01      R.F.         Distribution Center, Inc.    9/26/11       E0272         $97.50
                                    Daily Medical Equipment
  000219416807-01      R.F.         Distribution Center, Inc.    9/26/11       E0943         $98.00
                                    Daily Medical Equipment
  000219416807-01      R.F.         Distribution Center, Inc.    9/26/11       E1399         $11.25
                                    Daily Medical Equipment
  000219416807-01      R.F.         Distribution Center, Inc.    9/26/11       E2601         $68.85
                                    Daily Medical Equipment
  000219416807-01      R.F.         Distribution Center, Inc.    9/26/11       L0174        $130.00
                                    Daily Medical Equipment
  000219416807-01      R.F.         Distribution Center, Inc.    9/26/11       L0629        $175.00
                                    Daily Medical Equipment
  000219416807-01      R.F.         Distribution Center, Inc.    10/11/11     E0855 CE      $502.63
                                    Daily Medical Equipment
  000219416807-01      R.F.         Distribution Center, Inc.    10/18/11     L0637 LC      $844.13
                                    Daily Medical Equipment
  000291983260-04      R.F.         Distribution Center, Inc.    7/15/13       E0190         $22.04
                                    Daily Medical Equipment
  000291983260-04      R.F.         Distribution Center, Inc.    7/19/13       E0205        $226.80
                                    Daily Medical Equipment
  000291983260-04      R.F.         Distribution Center, Inc.    7/15/13       E0272        $155.52




                                                   115                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page731
                                                                            118of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7450
                                             3255  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000291983260-04      R.F.         Distribution Center, Inc.    7/19/13       E0730         $76.25
                                    Daily Medical Equipment
  000291983260-04      R.F.         Distribution Center, Inc.    7/19/13       E1399         $65.15
                                    Daily Medical Equipment
  000291983260-04      R.F.         Distribution Center, Inc.    7/15/13       E2602        $107.95
                                    Daily Medical Equipment
  000291983260-04      R.F.         Distribution Center, Inc.    7/15/13       L0174        $130.00
                                    Daily Medical Equipment
  000291983260-04      R.F.         Distribution Center, Inc.    7/15/13       L0629        $175.00
                                    Daily Medical Equipment
  000247366354-04      R.G.         Distribution Center, Inc.    6/29/12       E0272        $155.52
                                    Daily Medical Equipment
  000247366354-04      R.G.         Distribution Center, Inc.    6/29/12       E1399         $11.25
                                    Daily Medical Equipment
  000247366354-04      R.G.         Distribution Center, Inc.    6/29/12       L0174        $130.00
                                    Daily Medical Equipment
  000247366354-04      R.G.         Distribution Center, Inc.    6/29/12       L0629        $175.00
                                    Daily Medical Equipment
  000247366354-04      R.G.         Distribution Center, Inc.    6/29/12       L0943         $24.00
                                    Daily Medical Equipment
  000247366354-04      R.G.         Distribution Center, Inc.    6/29/12       L3670        $111.07
                                    Daily Medical Equipment
  000267543296-04      R.H.         Distribution Center, Inc.    11/23/12      E0105         $12.00
                                    Daily Medical Equipment
  000267543296-04      R.H.         Distribution Center, Inc.    11/23/12      E0217        $422.00
                                    Daily Medical Equipment
  000267543296-04      R.H.         Distribution Center, Inc.    11/23/12      E0730         $76.25
                                    Daily Medical Equipment
  000267543296-04      R.H.         Distribution Center, Inc.    11/23/12      E1399        $195.75
                                    Daily Medical Equipment
  000273260975-03      R.H.         Distribution Center, Inc.    11/23/12      E0217        $422.00
                                    Daily Medical Equipment
  000273260975-03      R.H.         Distribution Center, Inc.    11/23/12      E0730         $76.25
                                    Daily Medical Equipment
  000273260975-03      R.H.         Distribution Center, Inc.    11/23/12      E1399        $195.75
                                    Daily Medical Equipment
  000347740672-04      R.K.         Distribution Center, Inc.    12/15/14      E0217        $422.00
                                    Daily Medical Equipment
  000347740672-04      R.K.         Distribution Center, Inc.    12/15/14      L0180        $233.00
                                    Daily Medical Equipment
  000221692270-01      R.L.         Distribution Center, Inc.    11/7/11      E0205 AR      $195.00
                                    Daily Medical Equipment
  000221692270-01      R.L.         Distribution Center, Inc.    11/7/11      E0730 EA       $76.25
                                    Daily Medical Equipment
  000221692270-01      R.L.         Distribution Center, Inc.    11/7/11     E1399 AG        $13.50
                                    Daily Medical Equipment
  000221692270-01      R.L.         Distribution Center, Inc.    11/7/11      E1399 CE       $18.00
                                    Daily Medical Equipment
  000221692270-01      R.L.         Distribution Center, Inc.    11/7/11      E1399 LT       $9.00




                                                   116                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page732
                                                                            119of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7451
                                             3256  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000272505678-01      R.L.         Distribution Center, Inc.    2/15/13       E0855        $502.63
                                    Daily Medical Equipment
  000222757569-03      R.M.         Distribution Center, Inc.    10/29/11     E2601 AR       $68.85
                                    Daily Medical Equipment
  000222757569-03      R.M.         Distribution Center, Inc.    11/30/11     L0631 LS      $844.13
                                    Daily Medical Equipment
  000260300728-04      R.M.         Distribution Center, Inc.    10/6/12       E0217        $422.00
                                    Daily Medical Equipment
  000260300728-04      R.M.         Distribution Center, Inc.    10/6/12       E0730         $76.25
                                    Daily Medical Equipment
  000260300728-04      R.M.         Distribution Center, Inc.    10/6/12       E1399        $195.75
                                    Daily Medical Equipment
  000260300728-04      R.M.         Distribution Center, Inc.    10/6/12       L0174        $130.00
                                    Daily Medical Equipment
  000260300728-04      R.M.         Distribution Center, Inc.    10/6/12       L1399         $32.00
                                    Daily Medical Equipment
  000301664058-01      R.M.         Distribution Center, Inc.    10/17/13      E0217        $422.00
                                    Daily Medical Equipment
  000301664058-01      R.M.         Distribution Center, Inc.    10/21/13    E1399 XX       $247.50
                                    Daily Medical Equipment
  000301664058-01      R.M.         Distribution Center, Inc.    10/17/13      E0190         $22.04
                                    Daily Medical Equipment
  000301664058-01      R.M.         Distribution Center, Inc.    10/17/13      E0215         $20.93
                                    Daily Medical Equipment
  000301664058-01      R.M.         Distribution Center, Inc.    10/17/13      E0272        $155.52
                                    Daily Medical Equipment
  000301664058-01      R.M.         Distribution Center, Inc.    10/17/13      E1399         $11.25
                                    Daily Medical Equipment
  000301664058-01      R.M.         Distribution Center, Inc.    10/17/13      E2602        $107.95
                                    Daily Medical Equipment
  000301664058-01      R.M.         Distribution Center, Inc.    10/17/13      L0629        $175.00
                                    Daily Medical Equipment
  000301664058-01      R.M.         Distribution Center, Inc.    10/21/13      E0205        $226.80
                                    Daily Medical Equipment
  000301664058-01      R.M.         Distribution Center, Inc.    10/21/13      E0730         $76.25
                                    Daily Medical Equipment
  000301664058-01      R.M.         Distribution Center, Inc.    10/21/13      E1399         $53.90
                                    Daily Medical Equipment
  000241171875-01      R.N.         Distribution Center, Inc.    4/17/12       E0217        $422.00
                                    Daily Medical Equipment
  000241171875-01      R.N.         Distribution Center, Inc.    4/17/12       E0272        $155.52
                                    Daily Medical Equipment
  000241171875-01      R.N.         Distribution Center, Inc.    4/21/12       E0730         $76.25
                                    Daily Medical Equipment
  000241171875-01      R.N.         Distribution Center, Inc.    4/17/12       E0943         $98.00
                                    Daily Medical Equipment
  000241171875-01      R.N.         Distribution Center, Inc.    4/21/12       E1399        $206.25
                                    Daily Medical Equipment
  000241171875-01      R.N.         Distribution Center, Inc.    4/17/12       E2602        $107.95




                                                   117                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page733
                                                                            120of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7452
                                             3257  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000241171875-01      R.N.         Distribution Center, Inc.    4/17/12       L0174        $130.00
                                    Daily Medical Equipment
  000241171875-01      R.N.         Distribution Center, Inc.    4/17/12       L0629        $175.00
                                    Daily Medical Equipment
  000241171875-01      R.N.         Distribution Center, Inc.    4/17/12       L0943         $24.00
                                    Daily Medical Equipment
  000262455306-03      R.N.         Distribution Center, Inc.    10/6/12       E0190         $22.04
                                    Daily Medical Equipment
  000262455306-03      R.N.         Distribution Center, Inc.    10/6/12       E0217        $422.00
                                    Daily Medical Equipment
  000262455306-03      R.N.         Distribution Center, Inc.    10/6/12       E0272        $155.52
                                    Daily Medical Equipment
  000262455306-03      R.N.         Distribution Center, Inc.    10/6/12       E0730         $76.25
                                    Daily Medical Equipment
  000262455306-03      R.N.         Distribution Center, Inc.    10/6/12       E1399        $207.00
                                    Daily Medical Equipment
  000262455306-03      R.N.         Distribution Center, Inc.    10/6/12       E2602        $107.95
                                    Daily Medical Equipment
  000262455306-03      R.N.         Distribution Center, Inc.    10/6/12       L0174        $130.00
                                    Daily Medical Equipment
  000262455306-03      R.N.         Distribution Center, Inc.    10/6/12       L0629        $175.00
                                    Daily Medical Equipment
  000262455306-03      R.N.         Distribution Center, Inc.    10/6/12       L1399         $48.00
                                    Daily Medical Equipment
  000262455306-03      R.N.         Distribution Center, Inc.    11/22/12      E0855        $502.63
                                    Daily Medical Equipment
  000262455306-03      R.N.         Distribution Center, Inc.    12/20/12     L0637 LS      $844.13
                                    Daily Medical Equipment
  000228975363-01      R.O.         Distribution Center, Inc.    3/26/12       E0855        $502.63
                                    Daily Medical Equipment
  000228975363-01      R.O.         Distribution Center, Inc.    3/26/12      L0637 LS      $844.13
                                    Daily Medical Equipment
  000228975363-01      R.O.         Distribution Center, Inc.    3/26/12     L1832 DA       $549.18
                                    Daily Medical Equipment
  000348684820-03      R.P.         Distribution Center, Inc.    12/23/14      L0637        $844.13
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.     1/7/12      E0205 AR      $195.00
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.    12/20/11      E0215         $20.93
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.    12/20/11     E0272 GC       $97.50
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.     1/7/12      E0730 EA       $76.25
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.    12/20/11     E0943 ED       $98.00
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.     1/7/12     E1399 AG        $13.50
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.     1/7/12      E1399 CE       $18.00




                                                   118                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page734
                                                                            121of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7453
                                             3258  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.     1/7/12      E1399 LT       $9.00
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.    12/20/11     E1399 RD       $11.25
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.    12/20/11     E2602 GE      $107.95
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.    12/20/11     L0174 CE      $130.00
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.    12/20/11     L0629 RA      $175.00
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.    12/20/11     L1399 EA       $11.25
                                    Daily Medical Equipment
  000998714520-06      R.P.         Distribution Center, Inc.    12/20/11     L3670 ER      $111.07
                                    Daily Medical Equipment
  000270996548-02      R.R.         Distribution Center, Inc.     1/3/13       E0217        $422.00
                                    Daily Medical Equipment
  000270996548-02      R.R.         Distribution Center, Inc.     1/3/13       E0190         $22.04
                                    Daily Medical Equipment
  000270996548-02      R.R.         Distribution Center, Inc.     1/3/13       E0272        $155.52
                                    Daily Medical Equipment
  000270996548-02      R.R.         Distribution Center, Inc.     1/7/13       E0730         $76.25
                                    Daily Medical Equipment
  000270996548-02      R.R.         Distribution Center, Inc.     1/7/13       E1399        $207.00
                                    Daily Medical Equipment
  000270996548-02      R.R.         Distribution Center, Inc.     1/3/13       E2602        $107.95
                                    Daily Medical Equipment
  000270996548-02      R.R.         Distribution Center, Inc.     1/3/13       L0629        $175.00
                                    Daily Medical Equipment
  000270996548-02      R.R.         Distribution Center, Inc.     2/1/13       E0855        $502.63
                                    Daily Medical Equipment
  000277166658-03      R.R.         Distribution Center, Inc.    2/19/13       E0190         $22.04
                                    Daily Medical Equipment
  000277166658-03      R.R.         Distribution Center, Inc.    2/19/13       E0215         $20.93
                                    Daily Medical Equipment
  000277166658-03      R.R.         Distribution Center, Inc.    2/19/13       E0272        $155.52
                                    Daily Medical Equipment
  000277166658-03      R.R.         Distribution Center, Inc.    2/19/13       E0730         $76.25
                                    Daily Medical Equipment
  000277166658-03      R.R.         Distribution Center, Inc.    2/19/13       E1399        $258.75
                                    Daily Medical Equipment
  000277166658-03      R.R.         Distribution Center, Inc.    2/19/13       E2602        $107.95
                                    Daily Medical Equipment
  000277166658-03      R.R.         Distribution Center, Inc.    2/19/13       L0629        $175.00
                                    Daily Medical Equipment
  000277166658-03      R.R.         Distribution Center, Inc.    2/19/13       L1399         $48.00
                                    Daily Medical Equipment
  000277166658-03      R.R.         Distribution Center, Inc.    3/14/13       L3673        $690.23
                                    Daily Medical Equipment
  000277166658-03      R.R.         Distribution Center, Inc.    3/14/13       L3674         $0.00




                                                   119                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page735
                                                                            122of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7454
                                             3259  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000226323830-01      R.S.         Distribution Center, Inc.    11/26/11      E0215         $20.93
                                    Daily Medical Equipment
  000226323830-01      R.S.         Distribution Center, Inc.    11/26/11      E0272         $97.50
                                    Daily Medical Equipment
  000226323830-01      R.S.         Distribution Center, Inc.    11/26/11      E0943         $98.00
                                    Daily Medical Equipment
  000226323830-01      R.S.         Distribution Center, Inc.    11/26/11      E1399        $130.00
                                    Daily Medical Equipment
  000226323830-01      R.S.         Distribution Center, Inc.    11/26/11      E2602        $107.95
                                    Daily Medical Equipment
  000226323830-01      R.S.         Distribution Center, Inc.    11/26/11      L0174        $130.00
                                    Daily Medical Equipment
  000226323830-01      R.S.         Distribution Center, Inc.    11/26/11      L0629        $175.00
                                    Daily Medical Equipment
  000226323830-01      R.S.         Distribution Center, Inc.    11/26/11      L1399         $11.25
                                    Daily Medical Equipment
  000234652352-01      R.S.         Distribution Center, Inc.    1/26/12       E0215         $20.93
                                    Daily Medical Equipment
  000234652352-01      R.S.         Distribution Center, Inc.    1/26/12       E0272         $97.50
                                    Daily Medical Equipment
  000234652352-01      R.S.         Distribution Center, Inc.    1/26/12       E0943         $98.00
                                    Daily Medical Equipment
  000234652352-01      R.S.         Distribution Center, Inc.    1/26/12       E1399         $11.25
                                    Daily Medical Equipment
  000234652352-01      R.S.         Distribution Center, Inc.    1/26/12       E2602        $107.95
                                    Daily Medical Equipment
  000234652352-01      R.S.         Distribution Center, Inc.    1/26/12       L0174        $130.00
                                    Daily Medical Equipment
  000234652352-01      R.S.         Distribution Center, Inc.    1/26/12       L0629        $175.00
                                    Daily Medical Equipment
  000234652352-01      R.S.         Distribution Center, Inc.    1/26/12       L3670        $111.07
                                    Daily Medical Equipment
  000234652352-01      R.S.         Distribution Center, Inc.    1/26/12       L3710         $77.00
                                    Daily Medical Equipment
  000223371030-04      R.T.         Distribution Center, Inc.    11/28/11     E0855 CE      $502.63
                                    Daily Medical Equipment
  000223371030-04      R.T.         Distribution Center, Inc.    12/29/11     L0634 LS      $844.13
                                    Daily Medical Equipment
  000277062634-02      R.T.         Distribution Center, Inc.    2/19/13       E0190         $22.04
                                    Daily Medical Equipment
  000277062634-02      R.T.         Distribution Center, Inc.    2/19/13       E0272        $155.52
                                    Daily Medical Equipment
  000277062634-02      R.T.         Distribution Center, Inc.    2/19/13       E0730         $76.25
                                    Daily Medical Equipment
  000277062634-02      R.T.         Distribution Center, Inc.    2/19/13       E1399        $207.00
                                    Daily Medical Equipment
  000277062634-02      R.T.         Distribution Center, Inc.    2/19/13       E2602        $107.95
                                    Daily Medical Equipment
  000277062634-02      R.T.         Distribution Center, Inc.    2/19/13       L0629        $175.00




                                                   120                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page736
                                                                            123of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7455
                                             3260  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000277062634-02      R.T.         Distribution Center, Inc.    2/19/13       L1399         $48.00
                                    Daily Medical Equipment
  000231864117-01      S.A.         Distribution Center, Inc.     1/5/12       E0272         $97.50
                                    Daily Medical Equipment
  000231864117-01      S.A.         Distribution Center, Inc.     1/5/12       E0943         $98.00
                                    Daily Medical Equipment
  000231864117-01      S.A.         Distribution Center, Inc.     1/5/12       E1399         $11.25
                                    Daily Medical Equipment
  000231864117-01      S.A.         Distribution Center, Inc.     1/5/12       E2602        $107.95
                                    Daily Medical Equipment
  000231864117-01      S.A.         Distribution Center, Inc.     1/5/12       L0174        $130.00
                                    Daily Medical Equipment
  000231864117-01      S.A.         Distribution Center, Inc.     1/5/12       L0629        $175.00
                                    Daily Medical Equipment
  000231864117-01      S.A.         Distribution Center, Inc.     1/5/12       L1399         $11.25
                                    Daily Medical Equipment
  000231864117-01      S.A.         Distribution Center, Inc.     1/5/12       L1910        $145.00
                                    Daily Medical Equipment
  000231864117-01      S.A.         Distribution Center, Inc.     1/5/12       L3670        $111.07
                                    Daily Medical Equipment
  000244949897-03      S.A.         Distribution Center, Inc.    5/25/12       E0190         $22.04
                                    Daily Medical Equipment
  000244949897-03      S.A.         Distribution Center, Inc.    5/25/12       E0217        $422.00
                                    Daily Medical Equipment
  000244949897-03      S.A.         Distribution Center, Inc.    5/25/12       E0272        $155.52
                                    Daily Medical Equipment
  000244949897-03      S.A.         Distribution Center, Inc.    5/25/12       E1399         $11.25
                                    Daily Medical Equipment
  000244949897-03      S.A.         Distribution Center, Inc.    5/25/12       E2602        $107.95
                                    Daily Medical Equipment
  000244949897-03      S.A.         Distribution Center, Inc.    5/25/12       L0174        $130.00
                                    Daily Medical Equipment
  000244949897-03      S.A.         Distribution Center, Inc.    5/25/12       L0629        $175.00
                                    Daily Medical Equipment
  000244949897-03      S.A.         Distribution Center, Inc.    6/25/12       E0730         $76.25
                                    Daily Medical Equipment
  000244949897-03      S.A.         Distribution Center, Inc.     7/2/12       E0855        $502.63
                                    Daily Medical Equipment
  000244949897-03      S.A.         Distribution Center, Inc.    6/25/12       E1399        $209.25
                                    Daily Medical Equipment
  000244949897-03      S.A.         Distribution Center, Inc.    6/29/12       L1832        $549.18
                                    Daily Medical Equipment
  000244949897-03      S.A.         Distribution Center, Inc.    10/2/12       L0637        $844.13
                                    Daily Medical Equipment
  000267426575-03      S.A.         Distribution Center, Inc.    12/4/12       E0190         $22.04
                                    Daily Medical Equipment
  000267426575-03      S.A.         Distribution Center, Inc.    12/4/12       E0272        $155.52
                                    Daily Medical Equipment
  000267426575-03      S.A.         Distribution Center, Inc.     1/3/13       E0855        $502.63




                                                   121                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page737
                                                                            124of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7456
                                             3261  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000267426575-03      S.A.         Distribution Center, Inc.    12/4/12       E1399         $11.25
                                    Daily Medical Equipment
  000267426575-03      S.A.         Distribution Center, Inc.    12/4/12       E2602        $107.95
                                    Daily Medical Equipment
  000267426575-03      S.A.         Distribution Center, Inc.    12/4/12       L0174        $130.00
                                    Daily Medical Equipment
  000267426575-03      S.A.         Distribution Center, Inc.    12/4/12       L0629        $175.00
                                    Daily Medical Equipment
  000267426575-03      S.A.         Distribution Center, Inc.    12/27/12      L0637        $844.13
                                    Daily Medical Equipment
  000267426575-03      S.A.         Distribution Center, Inc.    12/4/12       E0217        $422.00
                                    Daily Medical Equipment
  000267426575-03      S.A.         Distribution Center, Inc.     1/7/13       L1399         $48.00
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.    7/19/13       E0190         $22.04
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.    7/19/13       E0217        $422.00
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.    7/19/13       E0272        $155.52
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.    7/19/13       E1399         $11.25
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.    7/19/13       E2602        $107.95
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.    7/19/13       L0174        $130.00
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.    7/19/13       L0629        $175.00
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.    7/19/13       L3670        $111.07
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.     8/9/13      E0205 AR      $226.80
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.     8/9/13       E0730         $76.25
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.     8/9/13      E1399 EP       $53.90
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.    9/18/13       E0855        $502.63
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.    9/18/13       E1399        $247.50
                                    Daily Medical Equipment
  000292164803-01      S.A.         Distribution Center, Inc.    10/16/13      L0637        $844.13
                                    Daily Medical Equipment
  000217706332-01      S.B.         Distribution Center, Inc.    10/10/11     E0272 GC       $97.50
                                    Daily Medical Equipment
  000217706332-01      S.B.         Distribution Center, Inc.    10/10/11     E0943 ED       $98.00
                                    Daily Medical Equipment
  000217706332-01      S.B.         Distribution Center, Inc.    10/10/11     E1399 RD       $11.25
                                    Daily Medical Equipment
  000217706332-01      S.B.         Distribution Center, Inc.    10/10/11     E2601 EA       $68.85




                                                   122                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page738
                                                                            125of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7457
                                             3262  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000217706332-01      S.B.         Distribution Center, Inc.    10/10/11     L0174 LL      $130.00
                                    Daily Medical Equipment
  000217706332-01      S.B.         Distribution Center, Inc.    10/10/11     L0629 RA      $175.00
                                    Daily Medical Equipment
  000217706332-01      S.B.         Distribution Center, Inc.    10/10/11     L1399 EA       $11.25
                                    Daily Medical Equipment
  000300330792-06      S.B.         Distribution Center, Inc.    10/15/13      E0190         $22.04
                                    Daily Medical Equipment
  000300330792-06      S.B.         Distribution Center, Inc.    10/15/13      E0272        $155.52
                                    Daily Medical Equipment
  000300330792-06      S.B.         Distribution Center, Inc.    10/21/13      E0730         $76.25
                                    Daily Medical Equipment
  000300330792-06      S.B.         Distribution Center, Inc.    10/21/13      E1399         $65.15
                                    Daily Medical Equipment
  000300330792-06      S.B.         Distribution Center, Inc.    10/15/13      E2602        $107.95
                                    Daily Medical Equipment
  000300330792-06      S.B.         Distribution Center, Inc.    10/15/13      L0629        $175.00
                                    Daily Medical Equipment
  000234510782-10      S.C.         Distribution Center, Inc.     4/2/12       E0205        $195.00
                                    Daily Medical Equipment
  000234510782-10      S.C.         Distribution Center, Inc.     4/2/12       E0730         $76.25
                                    Daily Medical Equipment
  000234510782-10      S.C.         Distribution Center, Inc.    3/30/12       E0943         $98.00
                                    Daily Medical Equipment
  000234510782-10      S.C.         Distribution Center, Inc.    3/30/12       E1310        $183.69
                                    Daily Medical Equipment
  000234510782-10      S.C.         Distribution Center, Inc.     4/2/12       E1399         $13.50
                                    Daily Medical Equipment
  000234510782-10      S.C.         Distribution Center, Inc.     4/6/12       L0637        $844.13
                                    Daily Medical Equipment
  000296443278-01      S.D.         Distribution Center, Inc.    8/12/13       M9999        $540.00
                                    Daily Medical Equipment
  000306047937-01      S.D.         Distribution Center, Inc.    11/25/13      E0217        $422.00
                                    Daily Medical Equipment
  000306047937-01      S.D.         Distribution Center, Inc.    11/25/13      E0190         $22.04
                                    Daily Medical Equipment
  000306047937-01      S.D.         Distribution Center, Inc.    11/25/13      E0272        $155.52
                                    Daily Medical Equipment
  000306047937-01      S.D.         Distribution Center, Inc.    11/25/13      E1399         $11.25
                                    Daily Medical Equipment
  000306047937-01      S.D.         Distribution Center, Inc.    11/25/13      E2602        $107.95
                                    Daily Medical Equipment
  000306047937-01      S.D.         Distribution Center, Inc.    11/25/13      L0174        $130.00
                                    Daily Medical Equipment
  000306047937-01      S.D.         Distribution Center, Inc.    11/25/13      L0629        $175.00
                                    Daily Medical Equipment
  000306047937-01      S.D.         Distribution Center, Inc.    11/25/13      L3670        $111.07
                                    Daily Medical Equipment
  000349529163-01      S.D.         Distribution Center, Inc.    12/8/14       E0190         $22.04




                                                   123                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page739
                                                                            126of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7458
                                             3263  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000349529163-01      S.D.         Distribution Center, Inc.    12/8/14       E0199         $19.48
                                    Daily Medical Equipment
  000349529163-01      S.D.         Distribution Center, Inc.    12/8/14       E0272        $155.52
                                    Daily Medical Equipment
  000349529163-01      S.D.         Distribution Center, Inc.    12/8/14       E2602        $107.95
                                    Daily Medical Equipment
  000349529163-01      S.D.         Distribution Center, Inc.    12/8/14       L0180        $233.00
                                    Daily Medical Equipment
  000349529163-01      S.D.         Distribution Center, Inc.    12/8/14       L0627        $322.98
                                    Daily Medical Equipment
  000297609398-02      S.E.         Distribution Center, Inc.     9/9/13       E0190         $22.04
                                    Daily Medical Equipment
  000297609398-02      S.E.         Distribution Center, Inc.     9/9/13       E0272        $155.52
                                    Daily Medical Equipment
  000297609398-02      S.E.         Distribution Center, Inc.     9/9/13       E1399         $11.25
                                    Daily Medical Equipment
  000297609398-02      S.E.         Distribution Center, Inc.     9/9/13       E2602        $107.95
                                    Daily Medical Equipment
  000297609398-02      S.E.         Distribution Center, Inc.     9/9/13       L0174        $130.00
                                    Daily Medical Equipment
  000297609398-02      S.E.         Distribution Center, Inc.     9/9/13       L0629        $175.00
                                    Daily Medical Equipment
  000275530285-01      S.F.         Distribution Center, Inc.    2/14/13       E0190         $22.04
                                    Daily Medical Equipment
  000275530285-01      S.F.         Distribution Center, Inc.    2/14/13       E0272        $155.52
                                    Daily Medical Equipment
  000275530285-01      S.F.         Distribution Center, Inc.    2/14/13       E1399         $11.25
                                    Daily Medical Equipment
  000275530285-01      S.F.         Distribution Center, Inc.    2/14/13       E2602        $107.95
                                    Daily Medical Equipment
  000275530285-01      S.F.         Distribution Center, Inc.    2/14/13       L0174        $130.00
                                    Daily Medical Equipment
  000275530285-01      S.F.         Distribution Center, Inc.    2/14/13       L0629        $175.00
                                    Daily Medical Equipment
  000226912202-03      S.G.         Distribution Center, Inc.    12/9/11      E0217 RC      $422.00
                                    Daily Medical Equipment
  000226912202-03      S.G.         Distribution Center, Inc.    12/9/11      E0272 GC       $97.50
                                    Daily Medical Equipment
  000226912202-03      S.G.         Distribution Center, Inc.    12/9/11      E0943 ED       $98.00
                                    Daily Medical Equipment
  000226912202-03      S.G.         Distribution Center, Inc.    12/9/11      E1399 RD       $11.25
                                    Daily Medical Equipment
  000226912202-03      S.G.         Distribution Center, Inc.    12/9/11      E2602 GE      $107.95
                                    Daily Medical Equipment
  000226912202-03      S.G.         Distribution Center, Inc.    12/9/11      L0174 CE      $130.00
                                    Daily Medical Equipment
  000226912202-03      S.G.         Distribution Center, Inc.    12/9/11      L0629 RA      $175.00
                                    Daily Medical Equipment
  000226912202-03      S.G.         Distribution Center, Inc.     1/5/12      E0855 CA      $502.63




                                                   124                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page740
                                                                            127of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7459
                                             3264  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000226912202-03      S.G.         Distribution Center, Inc.    1/12/12      L0634 LS      $844.13
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.    2/14/12       E0217        $422.00
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.     3/7/12       E0855        $502.63
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.    2/14/12       E0272         $97.50
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.    2/14/12       E0943         $98.00
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.    2/14/12       E1399         $11.25
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.    2/14/12       E2602        $107.95
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.    2/14/12       L0174        $130.00
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.    2/14/12       L0629        $175.00
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.    2/14/12       L3670        $111.07
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.    3/16/12       E0205        $195.00
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.    3/16/12       E0730         $76.25
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.    3/16/12       E1399         $13.50
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.    3/22/12       L0637        $844.13
                                    Daily Medical Equipment
  000227498077-02      S.G.         Distribution Center, Inc.     6/8/12     L1832 DA       $549.18
                                    Daily Medical Equipment
  000210260147-04      S.J.         Distribution Center, Inc.    10/24/11      L0637        $844.13
                                    Daily Medical Equipment
  000257149211-01      S.L.         Distribution Center, Inc.    9/12/12       E0215         $20.93
                                    Daily Medical Equipment
  000257149211-01      S.L.         Distribution Center, Inc.    9/12/12       E0217        $422.00
                                    Daily Medical Equipment
  000257149211-01      S.L.         Distribution Center, Inc.    9/12/12       E0272        $155.52
                                    Daily Medical Equipment
  000257149211-01      S.L.         Distribution Center, Inc.    10/9/12       E0730         $76.25
                                    Daily Medical Equipment
  000257149211-01      S.L.         Distribution Center, Inc.    10/3/12       E0855        $502.63
                                    Daily Medical Equipment
  000257149211-01      S.L.         Distribution Center, Inc.    10/9/12       E1399        $454.50
                                    Daily Medical Equipment
  000257149211-01      S.L.         Distribution Center, Inc.    9/12/12       E2602        $107.95
                                    Daily Medical Equipment
  000257149211-01      S.L.         Distribution Center, Inc.    9/12/12       L0629        $175.00
                                    Daily Medical Equipment
  000257149211-01      S.L.         Distribution Center, Inc.    10/3/12       L0637        $844.13




                                                   125                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page741
                                                                            128of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7460
                                             3265  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000257149211-01      S.L.         Distribution Center, Inc.    9/12/12       L0943         $24.00
                                    Daily Medical Equipment
  000257149211-01      S.L.         Distribution Center, Inc.    10/9/12       L1399         $48.00
                                    Daily Medical Equipment
  000271851826-02      S.L.         Distribution Center, Inc.     1/8/13       E0190         $22.04
                                    Daily Medical Equipment
  000271851826-02      S.L.         Distribution Center, Inc.     1/8/13      E0217 RC      $422.00
                                    Daily Medical Equipment
  000271851826-02      S.L.         Distribution Center, Inc.     1/8/13       E0272        $155.52
                                    Daily Medical Equipment
  000271851826-02      S.L.         Distribution Center, Inc.    1/14/13       E0730         $76.25
                                    Daily Medical Equipment
  000271851826-02      S.L.         Distribution Center, Inc.    1/14/13       E1399        $207.00
                                    Daily Medical Equipment
  000271851826-02      S.L.         Distribution Center, Inc.     1/8/13       E2602        $107.95
                                    Daily Medical Equipment
  000271851826-02      S.L.         Distribution Center, Inc.     1/8/13       L0629        $175.00
                                    Daily Medical Equipment
  000271851826-02      S.L.         Distribution Center, Inc.    1/14/13       L1399         $48.00
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    9/24/12       E0217        $422.00
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    9/24/12       E0272        $155.52
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    9/24/12       E1399         $11.25
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    9/24/12       E2602        $107.95
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    9/24/12       L0174        $130.00
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    9/24/12       L0629        $175.00
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    9/24/12       L0943         $24.00
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    9/24/12       L3670        $111.07
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    11/2/12       E0730         $76.25
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    11/9/12       E0855        $502.63
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    11/2/12       E1399         $76.25
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    11/6/12       L0637        $844.13
                                    Daily Medical Equipment
  000260144555-03      S.M.         Distribution Center, Inc.    11/2/12       L1399        $195.75
                                    Daily Medical Equipment
  000328335591-05      S.N.         Distribution Center, Inc.    7/22/14       L3671        $690.23
                                    Daily Medical Equipment
  000259798970-01      S.P.         Distribution Center, Inc.    9/24/12       E0190         $22.04




                                                   126                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page742
                                                                            129of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7461
                                             3266  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000259798970-01      S.P.         Distribution Center, Inc.    9/24/12       E0217        $422.00
                                    Daily Medical Equipment
  000259798970-01      S.P.         Distribution Center, Inc.    9/24/12       E0272        $155.52
                                    Daily Medical Equipment
  000259798970-01      S.P.         Distribution Center, Inc.    9/24/12       L0174        $130.00
                                    Daily Medical Equipment
  000259798970-01      S.P.         Distribution Center, Inc.    9/24/12       L3670        $111.07
                                    Daily Medical Equipment
  000237596712-01      S.R.         Distribution Center, Inc.    6/21/12       E0855        $502.63
                                    Daily Medical Equipment
  000230866997-03      S.S.         Distribution Center, Inc.    1/30/12       E0215         $20.93
                                    Daily Medical Equipment
  000230866997-03      S.S.         Distribution Center, Inc.    1/30/12      E0272 GC       $97.50
                                    Daily Medical Equipment
  000230866997-03      S.S.         Distribution Center, Inc.    1/30/12      E0943 ED       $98.00
                                    Daily Medical Equipment
  000230866997-03      S.S.         Distribution Center, Inc.    1/30/12      E1399 RD       $11.25
                                    Daily Medical Equipment
  000230866997-03      S.S.         Distribution Center, Inc.    1/30/12      E2602 GE      $107.95
                                    Daily Medical Equipment
  000230866997-03      S.S.         Distribution Center, Inc.    1/30/12      L0629 RA      $175.00
                                    Daily Medical Equipment
  000320405566-03      S.S.         Distribution Center, Inc.     4/2/14       E0190         $22.04
                                    Daily Medical Equipment
  000320405566-03      S.S.         Distribution Center, Inc.     4/2/14       E0199         $19.48
                                    Daily Medical Equipment
  000320405566-03      S.S.         Distribution Center, Inc.     4/2/14       E0205        $226.80
                                    Daily Medical Equipment
  000320405566-03      S.S.         Distribution Center, Inc.     4/2/14       E0217        $422.00
                                    Daily Medical Equipment
  000320405566-03      S.S.         Distribution Center, Inc.     4/2/14       E0272        $155.52
                                    Daily Medical Equipment
  000320405566-03      S.S.         Distribution Center, Inc.     4/2/14       E0730         $76.25
                                    Daily Medical Equipment
  000320405566-03      S.S.         Distribution Center, Inc.     4/2/14       E1399        $253.50
                                    Daily Medical Equipment
  000320405566-03      S.S.         Distribution Center, Inc.     4/2/14       E2602        $107.95
                                    Daily Medical Equipment
  000320405566-03      S.S.         Distribution Center, Inc.     4/2/14       L0180        $233.00
                                    Daily Medical Equipment
  000320405566-03      S.S.         Distribution Center, Inc.     4/2/14       L0627        $322.98
                                    Daily Medical Equipment
  000320405566-03      S.S.         Distribution Center, Inc.    5/14/14       L0637        $844.13
                                    Daily Medical Equipment
  000273268938-02      S.T.         Distribution Center, Inc.    1/21/13       E0190         $22.04
                                    Daily Medical Equipment
  000273268938-02      S.T.         Distribution Center, Inc.    1/21/13       E0217        $422.00
                                    Daily Medical Equipment
  000273268938-02      S.T.         Distribution Center, Inc.    1/21/13       E0272        $155.52




                                                   127                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page743
                                                                            130of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7462
                                             3267  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000273268938-02      S.T.         Distribution Center, Inc.    1/25/13       E0730         $76.25
                                    Daily Medical Equipment
  000273268938-02      S.T.         Distribution Center, Inc.    1/21/13       E0849        $371.70
                                    Daily Medical Equipment
  000273268938-02      S.T.         Distribution Center, Inc.    1/25/13       E1399        $207.00
                                    Daily Medical Equipment
  000273268938-02      S.T.         Distribution Center, Inc.    1/21/13       E2602        $107.95
                                    Daily Medical Equipment
  000273268938-02      S.T.         Distribution Center, Inc.    1/21/13       L0629        $175.00
                                    Daily Medical Equipment
  000273268938-02      S.T.         Distribution Center, Inc.    1/25/13       L1399         $48.00
                                    Daily Medical Equipment
  000203943147-31      S.V.         Distribution Center, Inc.     7/5/11       E0911        $742.07
                                    Daily Medical Equipment
  000203943147-31      S.V.         Distribution Center, Inc.    7/27/11      L0637 LS      $844.13
                                    Daily Medical Equipment
  000203943147-31      S.V.         Distribution Center, Inc.    8/19/11     L1832 DA       $549.18
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.    3/27/12       E0217        $422.00
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.    3/27/12       E0272        $155.52
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.    4/17/12       E0855        $502.63
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.    3/27/12       E0943         $98.00
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.    3/27/12       E1399         $11.25
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.    3/27/12       E2602        $107.95
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.    3/27/12       L0174        $130.00
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.    3/27/12       L0629        $175.00
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.    3/27/12       L1820        $110.00
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.     5/7/12       E0730         $76.25
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.     5/7/12       E1399        $208.50
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.     5/9/12       L0637        $844.13
                                    Daily Medical Equipment
  000239369580-04      S.V.         Distribution Center, Inc.    5/11/12       L1832        $549.18
                                    Daily Medical Equipment
  000237415369-07      S.W.         Distribution Center, Inc.    3/16/12       E0217        $422.00
                                    Daily Medical Equipment
  000237415369-07      S.W.         Distribution Center, Inc.    3/16/12       E0272        $155.52
                                    Daily Medical Equipment
  000237415369-07      S.W.         Distribution Center, Inc.    3/16/12       E0943         $98.00




                                                   128                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page744
                                                                            131of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7463
                                             3268  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000237415369-07      S.W.         Distribution Center, Inc.    3/16/12       E2602        $107.95
                                    Daily Medical Equipment
  000237415369-07      S.W.         Distribution Center, Inc.    3/16/12       L0174        $141.25
                                    Daily Medical Equipment
  000237415369-07      S.W.         Distribution Center, Inc.    3/16/12       L0629        $175.00
                                    Daily Medical Equipment
  000237415369-07      S.W.         Distribution Center, Inc.     6/5/12       E0730         $76.25
                                    Daily Medical Equipment
  000237415369-07      S.W.         Distribution Center, Inc.     6/5/12       E1399        $209.25
                                    Daily Medical Equipment
  000237415369-07      S.W.         Distribution Center, Inc.     7/4/12       L0637        $844.13
                                    Daily Medical Equipment
  000275552313-01      S.W.         Distribution Center, Inc.    1/28/13      E0190 SI       $22.04
                                    Daily Medical Equipment
  000275552313-01      S.W.         Distribution Center, Inc.    1/28/13      E0217 RC      $422.00
                                    Daily Medical Equipment
  000275552313-01      S.W.         Distribution Center, Inc.    1/28/13      E0272 GC      $155.52
                                    Daily Medical Equipment
  000275552313-01      S.W.         Distribution Center, Inc.    1/28/13      E1399 RD       $11.25
                                    Daily Medical Equipment
  000275552313-01      S.W.         Distribution Center, Inc.    1/28/13       E2602        $107.95
                                    Daily Medical Equipment
  000275552313-01      S.W.         Distribution Center, Inc.    1/28/13      L0174 CA      $130.00
                                    Daily Medical Equipment
  000275552313-01      S.W.         Distribution Center, Inc.    1/28/13      L0629 RA      $175.00
                                    Daily Medical Equipment
  000215440595-01      T.A.         Distribution Center, Inc.    11/16/11      E0855        $502.63
                                    Daily Medical Equipment
  000215440595-01      T.A.         Distribution Center, Inc.    12/5/11       E0205        $195.00
                                    Daily Medical Equipment
  000215440595-01      T.A.         Distribution Center, Inc.    11/19/11      E0217        $422.00
                                    Daily Medical Equipment
  000215440595-01      T.A.         Distribution Center, Inc.    12/5/11       E0730         $76.25
                                    Daily Medical Equipment
  000215440595-01      T.A.         Distribution Center, Inc.    12/5/11       E1399         $40.50
                                    Daily Medical Equipment
  000215440595-01      T.A.         Distribution Center, Inc.    11/16/11      L0634        $844.13
                                    Daily Medical Equipment
  000233799633-02      T.A.         Distribution Center, Inc.    2/15/12      E0855 TR      $502.63
                                    Daily Medical Equipment
  000233799633-02      T.A.         Distribution Center, Inc.    3/30/12      L0637 LS      $844.13
                                    Daily Medical Equipment
  000230198268-13      T.F.         Distribution Center, Inc.    1/10/12       E0217        $422.00
                                    Daily Medical Equipment
  000230198268-13      T.F.         Distribution Center, Inc.    1/10/12      E0272 GC       $97.50
                                    Daily Medical Equipment
  000230198268-13      T.F.         Distribution Center, Inc.    1/25/12      E0855 CE      $502.63
                                    Daily Medical Equipment
  000230198268-13      T.F.         Distribution Center, Inc.    1/10/12      E0943 ED       $98.00




                                                   129                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page745
                                                                            132of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7464
                                             3269  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000230198268-13      T.F.         Distribution Center, Inc.    1/10/12      E1399 RD       $11.25
                                    Daily Medical Equipment
  000230198268-13      T.F.         Distribution Center, Inc.    1/10/12      E2602 GE      $107.95
                                    Daily Medical Equipment
  000230198268-13      T.F.         Distribution Center, Inc.    1/10/12      L0174 CE      $130.00
                                    Daily Medical Equipment
  000230198268-13      T.F.         Distribution Center, Inc.    1/10/12      L0629 BO      $175.00
                                    Daily Medical Equipment
  000222246324-03      T.G.         Distribution Center, Inc.    11/22/11      L0634        $844.13
                                    Daily Medical Equipment
  000222246324-03      T.G.         Distribution Center, Inc.    11/18/11      E0205        $195.00
                                    Daily Medical Equipment
  000222246324-03      T.G.         Distribution Center, Inc.    11/18/11      E0730         $76.25
                                    Daily Medical Equipment
  000222246324-03      T.G.         Distribution Center, Inc.    11/18/11      E1399         $40.50
                                    Daily Medical Equipment
  000282079573-03      T.H.         Distribution Center, Inc.    5/29/13       E0855        $502.63
                                    Daily Medical Equipment
  000294282918-03      T.J.         Distribution Center, Inc.     7/5/13       E0217        $422.00
                                    Daily Medical Equipment
  000294282918-03      T.J.         Distribution Center, Inc.     7/5/13       E0272        $155.52
                                    Daily Medical Equipment
  000294282918-03      T.J.         Distribution Center, Inc.     7/9/13       E0730         $76.25
                                    Daily Medical Equipment
  000294282918-03      T.J.         Distribution Center, Inc.     7/9/13       E1399        $260.90
                                    Daily Medical Equipment
  000294282918-03      T.J.         Distribution Center, Inc.     7/5/13       E2602        $107.95
                                    Daily Medical Equipment
  000294282918-03      T.J.         Distribution Center, Inc.     7/5/13       L0629        $175.00
                                    Daily Medical Equipment
  000294282918-03      T.J.         Distribution Center, Inc.     7/5/13       L1910        $145.00
                                    Daily Medical Equipment
  000294282918-03      T.J.         Distribution Center, Inc.     8/6/13       E0855        $502.63
                                    Daily Medical Equipment
  000294282918-03      T.J.         Distribution Center, Inc.     8/2/13      L0637 LS      $844.13
                                    Daily Medical Equipment
  000265868257-03      T.P.         Distribution Center, Inc.    11/19/12      E0190         $22.04
                                    Daily Medical Equipment
  000265868257-03      T.P.         Distribution Center, Inc.    11/19/12      E0272        $155.52
                                    Daily Medical Equipment
  000265868257-03      T.P.         Distribution Center, Inc.    11/19/12      E2602        $107.95
                                    Daily Medical Equipment
  000265868257-03      T.P.         Distribution Center, Inc.    11/19/12      L0174        $130.00
                                    Daily Medical Equipment
  000265868257-03      T.P.         Distribution Center, Inc.    11/19/12      L0629        $175.00
                                    Daily Medical Equipment
  000265868257-03      T.P.         Distribution Center, Inc.    12/20/12      E0855        $502.63
                                    Daily Medical Equipment
  000265868257-03      T.P.         Distribution Center, Inc.    1/15/13       L0637        $844.13




                                                   130                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page746
                                                                            133of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7465
                                             3270  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000287114219-02      T.S.         Distribution Center, Inc.    7/10/13       E0855        $502.63
                                    Daily Medical Equipment
  000287114219-02      T.S.         Distribution Center, Inc.    7/26/13       L0637        $844.13
                                    Daily Medical Equipment
  000239369580-03      T.V.         Distribution Center, Inc.    3/30/12       E0217        $422.00
                                    Daily Medical Equipment
  000239369580-03      T.V.         Distribution Center, Inc.    3/30/12       E0272        $155.52
                                    Daily Medical Equipment
  000239369580-03      T.V.         Distribution Center, Inc.    3/30/12       E0943         $98.00
                                    Daily Medical Equipment
  000239369580-03      T.V.         Distribution Center, Inc.    3/30/12       E1399         $11.25
                                    Daily Medical Equipment
  000239369580-03      T.V.         Distribution Center, Inc.    3/30/12       E2602        $107.95
                                    Daily Medical Equipment
  000239369580-03      T.V.         Distribution Center, Inc.    3/30/12       L0174        $130.00
                                    Daily Medical Equipment
  000239369580-03      T.V.         Distribution Center, Inc.    3/30/12       L0629        $175.00
                                    Daily Medical Equipment
  000239369580-03      T.V.         Distribution Center, Inc.    3/30/12       L3670        $111.07
                                    Daily Medical Equipment
  000239369580-03      T.V.         Distribution Center, Inc.     5/8/12       L0637        $844.13
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    11/5/14       E0190         $22.04
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    11/5/14       E0199         $19.48
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    11/5/14       E0217        $422.00
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    11/5/14       E0272        $155.52
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    11/5/14       E2602        $107.95
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    11/5/14       L0180        $233.00
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    11/5/14       L0627        $322.98
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    12/8/14       L0637        $844.13
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    12/10/14      L3671        $690.23
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    12/8/14       E0205        $226.80
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    12/8/14       E0730         $76.25
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    12/8/14       E0855        $502.63
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    12/8/14       E1399        $292.50
                                    Daily Medical Equipment
  000347516742-01      V.B.         Distribution Center, Inc.    12/10/14      L1832        $607.55




                                                   131                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page747
                                                                            134of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7466
                                             3271  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000347613762-04      V.F.         Distribution Center, Inc.    12/26/14      E0205        $226.80
                                    Daily Medical Equipment
  000347613762-04      V.F.         Distribution Center, Inc.    12/26/14      E1399        $839.85
                                    Daily Medical Equipment
  000235783685-01     V.M.          Distribution Center, Inc.    4/27/12       E0855        $502.63
                                    Daily Medical Equipment
  000235783685-01     V.M.          Distribution Center, Inc.     5/1/12       L0637        $844.13
                                    Daily Medical Equipment
  000257092304-07     V.M.          Distribution Center, Inc.     9/3/12       E0217        $422.00
                                    Daily Medical Equipment
  000257092304-07     V.M.          Distribution Center, Inc.     9/3/12       E0272        $155.52
                                    Daily Medical Equipment
  000257092304-07     V.M.          Distribution Center, Inc.     9/6/12       E0730         $76.25
                                    Daily Medical Equipment
  000257092304-07     V.M.          Distribution Center, Inc.     9/6/12       E1399        $207.00
                                    Daily Medical Equipment
  000257092304-07     V.M.          Distribution Center, Inc.     9/3/12       E2602        $107.95
                                    Daily Medical Equipment
  000257092304-07     V.M.          Distribution Center, Inc.     9/3/12       L0174        $130.00
                                    Daily Medical Equipment
  000257092304-07     V.M.          Distribution Center, Inc.     9/3/12       L0629        $175.00
                                    Daily Medical Equipment
  000257092304-07     V.M.          Distribution Center, Inc.     9/3/12       L0943         $24.00
                                    Daily Medical Equipment
  000257092304-07     V.M.          Distribution Center, Inc.     9/6/12       L1399         $32.00
                                    Daily Medical Equipment
  000263059800-03     V.M.          Distribution Center, Inc.    11/2/12       E0190         $22.04
                                    Daily Medical Equipment
  000263059800-03     V.M.          Distribution Center, Inc.    11/2/12       E0217        $422.00
                                    Daily Medical Equipment
  000263059800-03     V.M.          Distribution Center, Inc.    11/2/12       E0272        $155.52
                                    Daily Medical Equipment
  000263059800-03     V.M.          Distribution Center, Inc.    11/6/12       E0730         $76.25
                                    Daily Medical Equipment
  000263059800-03     V.M.          Distribution Center, Inc.    11/6/12       E1399        $207.00
                                    Daily Medical Equipment
  000263059800-03     V.M.          Distribution Center, Inc.    11/2/12       E2602        $107.95
                                    Daily Medical Equipment
  000263059800-03     V.M.          Distribution Center, Inc.    11/2/12       L0174        $130.00
                                    Daily Medical Equipment
  000263059800-03     V.M.          Distribution Center, Inc.    11/2/12       L0629        $175.00
                                    Daily Medical Equipment
  000263059800-03     V.M.          Distribution Center, Inc.    11/6/12       L1399         $48.00
                                    Daily Medical Equipment
  000263059800-03     V.M.          Distribution Center, Inc.    11/22/12      E0855        $502.63
                                    Daily Medical Equipment
  000263059800-03     V.M.          Distribution Center, Inc.    11/22/12     L0637 LS      $844.13
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    12/23/11     E0205 AR      $195.00




                                                   132                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page748
                                                                            135of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7467
                                             3272  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    11/25/11      E0215         $20.93
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    11/25/11     E0272 GC       $97.50
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    12/23/11     E0730 EA       $76.25
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    11/25/11     E0943 ED       $98.00
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    12/23/11    E1399 AG        $13.50
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    12/23/11     E1399 CE       $18.00
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    12/23/11     E1399 LT       $9.00
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    11/25/11     E1399 RD       $11.25
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    11/25/11     E2602 GE      $107.95
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    11/25/11     L0174 CE      $130.00
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    11/25/11     L0629 RA      $175.00
                                    Daily Medical Equipment
  000227691227-03      V.P.         Distribution Center, Inc.    11/25/11     L1910 KL      $145.00
                                    Daily Medical Equipment
  000334986536-05      V.R.         Distribution Center, Inc.    8/14/14       E0190         $22.04
                                    Daily Medical Equipment
  000334986536-05      V.R.         Distribution Center, Inc.    8/14/14       E0199         $19.48
                                    Daily Medical Equipment
  000334986536-05      V.R.         Distribution Center, Inc.    8/18/14       E0205        $226.80
                                    Daily Medical Equipment
  000334986536-05      V.R.         Distribution Center, Inc.    8/14/14       E0272        $155.52
                                    Daily Medical Equipment
  000334986536-05      V.R.         Distribution Center, Inc.    8/18/14       E0730         $76.25
                                    Daily Medical Equipment
  000334986536-05      V.R.         Distribution Center, Inc.    8/18/14       E1399        $253.50
                                    Daily Medical Equipment
  000334986536-05      V.R.         Distribution Center, Inc.    8/14/14       E2602        $107.95
                                    Daily Medical Equipment
  000334986536-05      V.R.         Distribution Center, Inc.    8/14/14       L0180        $233.00
                                    Daily Medical Equipment
  000334986536-05      V.R.         Distribution Center, Inc.    8/14/14       L0627        $322.98
                                    Daily Medical Equipment
  000333085223-02      V.S.         Distribution Center, Inc.    12/8/14       E0855        $502.63
                                    Daily Medical Equipment
  000333085223-02      V.S.         Distribution Center, Inc.    12/8/14       L0637        $844.13
                                    Daily Medical Equipment
  000235846185-01      V.U.         Distribution Center, Inc.     3/5/12       E0217        $422.00
                                    Daily Medical Equipment
  000235846185-01      V.U.         Distribution Center, Inc.     3/5/12       E0272         $97.50




                                                   133                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page749
                                                                            136of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7468
                                             3273  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000235846185-01      V.U.         Distribution Center, Inc.     3/5/12       E0943         $98.00
                                    Daily Medical Equipment
  000235846185-01      V.U.         Distribution Center, Inc.     3/5/12       E1399         $11.25
                                    Daily Medical Equipment
  000235846185-01      V.U.         Distribution Center, Inc.     3/5/12       E2602        $107.95
                                    Daily Medical Equipment
  000235846185-01      V.U.         Distribution Center, Inc.     3/5/12       L0174        $130.00
                                    Daily Medical Equipment
  000235846185-01      V.U.         Distribution Center, Inc.     3/5/12       L0629        $175.00
                                    Daily Medical Equipment
  000235846185-01      V.U.         Distribution Center, Inc.     3/5/12       L1820        $110.00
                                    Daily Medical Equipment
  000235846185-01      V.U.         Distribution Center, Inc.    3/28/12       E0855        $502.63
                                    Daily Medical Equipment
  000235846185-01      V.U.         Distribution Center, Inc.    4/16/12      L0637 LS      $844.13
                                    Daily Medical Equipment
  000258623214-03      W.C.         Distribution Center, Inc.    10/4/12       E0855        $502.63
                                    Daily Medical Equipment
  000258623214-03      W.C.         Distribution Center, Inc.     1/8/13       L1832        $549.18
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    2/24/14       E0190         $22.04
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    2/24/14       E0199         $19.48
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    2/24/14       E0205        $226.80
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    2/24/14       E0217        $422.00
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    2/24/14       E0272        $155.52
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    2/24/14       E0730         $76.25
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    3/17/14       E0855        $502.63
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    2/24/14       E1399        $301.40
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    2/24/14       E2602        $107.95
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    2/24/14       L0140         $50.00
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    2/24/14       L0180        $233.00
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    2/24/14       L0627        $322.98
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    3/11/14       L0637        $844.13
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    2/24/14       L3670        $111.07
                                    Daily Medical Equipment
  000316162395-04     W.D.          Distribution Center, Inc.    4/28/14       L3671        $690.23




                                                   134                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page750
                                                                            137of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7469
                                             3274  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000222290504-01     W.H.          Distribution Center, Inc.     2/2/12       L0637        $844.13
                                    Daily Medical Equipment
  000223655580-01     W.H.          Distribution Center, Inc.    11/19/11    E0215 HO        $20.93
                                    Daily Medical Equipment
  000223655580-01     W.H.          Distribution Center, Inc.    11/19/11     E0272 GC       $97.50
                                    Daily Medical Equipment
  000223655580-01     W.H.          Distribution Center, Inc.    11/19/11     E0943 ED       $98.00
                                    Daily Medical Equipment
  000223655580-01     W.H.          Distribution Center, Inc.    11/19/11     E1399 RD       $11.25
                                    Daily Medical Equipment
  000223655580-01     W.H.          Distribution Center, Inc.    11/19/11     E2601 AR       $68.85
                                    Daily Medical Equipment
  000223655580-01     W.H.          Distribution Center, Inc.    11/19/11     L0174 CE      $130.00
                                    Daily Medical Equipment
  000223655580-01     W.H.          Distribution Center, Inc.    11/19/11     L0629 RA      $175.00
                                    Daily Medical Equipment
  000223655580-01     W.H.          Distribution Center, Inc.    11/19/11     L1399 EA       $11.25
                                    Daily Medical Equipment
  000223655580-01     W.H.          Distribution Center, Inc.    12/15/11     E0205 AR      $195.00
                                    Daily Medical Equipment
  000223655580-01     W.H.          Distribution Center, Inc.    12/15/11     E0730 EA       $76.25
                                    Daily Medical Equipment
  000223655580-01     W.H.          Distribution Center, Inc.    12/15/11    E1399 AG        $13.50
                                    Daily Medical Equipment
  000223655580-01     W.H.          Distribution Center, Inc.    12/15/11     E1399 LT       $27.00
                                    Daily Medical Equipment
  000202134326-01      W.I.         Distribution Center, Inc.    8/26/11     L1832 DA       $549.18
                                    Daily Medical Equipment
  000303283782-01     W.M.          Distribution Center, Inc.    10/22/13      E0190         $22.04
                                    Daily Medical Equipment
  000303283782-01     W.M.          Distribution Center, Inc.    10/28/13      E0217        $422.00
                                    Daily Medical Equipment
  000303283782-01     W.M.          Distribution Center, Inc.    10/22/13      E0272        $155.52
                                    Daily Medical Equipment
  000303283782-01     W.M.          Distribution Center, Inc.    10/28/13      E0730         $76.25
                                    Daily Medical Equipment
  000303283782-01     W.M.          Distribution Center, Inc.    10/28/13      E1399         $65.15
                                    Daily Medical Equipment
  000303283782-01     W.M.          Distribution Center, Inc.    10/22/13      E2602        $107.95
                                    Daily Medical Equipment
  000303283782-01     W.M.          Distribution Center, Inc.    10/22/13      L0629        $175.00
                                    Daily Medical Equipment
  000303283782-01     W.M.          Distribution Center, Inc.    10/22/13      L1820        $110.00
                                    Daily Medical Equipment
  000232739978-01     W.W.          Distribution Center, Inc.     3/1/12      E0205 AR      $195.00
                                    Daily Medical Equipment
  000232739978-01     W.W.          Distribution Center, Inc.     2/8/12       E0215         $20.93
                                    Daily Medical Equipment
  000232739978-01     W.W.          Distribution Center, Inc.     2/8/12      E0272 GC       $97.50




                                                   135                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page751
                                                                            138of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7470
                                             3275  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000232739978-01     W.W.          Distribution Center, Inc.     3/1/12      E0730 EA       $76.25
                                    Daily Medical Equipment
  000232739978-01     W.W.          Distribution Center, Inc.     2/8/12      E0943 ED       $98.00
                                    Daily Medical Equipment
  000232739978-01     W.W.          Distribution Center, Inc.     3/1/12     E1399 AG        $13.50
                                    Daily Medical Equipment
  000232739978-01     W.W.          Distribution Center, Inc.     2/8/12      E1399 RD       $11.25
                                    Daily Medical Equipment
  000232739978-01     W.W.          Distribution Center, Inc.     2/8/12      E2602 GE      $107.95
                                    Daily Medical Equipment
  000232739978-01     W.W.          Distribution Center, Inc.     2/8/12      L0629 RA      $175.00
                                    Daily Medical Equipment
  000232739978-01     W.W.          Distribution Center, Inc.     3/1/12      L0637 NT      $844.13
                                    Daily Medical Equipment
  000232739978-01     W.W.          Distribution Center, Inc.     2/8/12       L1810        $110.00
                                    Daily Medical Equipment
  000232739978-01     W.W.          Distribution Center, Inc.     2/8/12      L1820 EE      $110.00
                                    Daily Medical Equipment
  000231287574-01      Y.B.         Distribution Center, Inc.    1/23/12       E0215         $20.93
                                    Daily Medical Equipment
  000231287574-01      Y.B.         Distribution Center, Inc.    1/23/12      E0272 GC       $97.50
                                    Daily Medical Equipment
  000231287574-01      Y.B.         Distribution Center, Inc.    1/26/12      E0943 ED       $98.00
                                    Daily Medical Equipment
  000231287574-01      Y.B.         Distribution Center, Inc.    1/23/12      E1399 RD       $11.25
                                    Daily Medical Equipment
  000231287574-01      Y.B.         Distribution Center, Inc.    1/23/12      E2602 GE      $107.95
                                    Daily Medical Equipment
  000231287574-01      Y.B.         Distribution Center, Inc.    1/23/12      L0629 RA      $175.00
                                    Daily Medical Equipment
  000252790563-07      Y.B.         Distribution Center, Inc.    9/13/12       L0637        $844.13
                                    Daily Medical Equipment
  000347782377-03      Y.C.         Distribution Center, Inc.    11/11/14      E0190         $22.04
                                    Daily Medical Equipment
  000347782377-03      Y.C.         Distribution Center, Inc.    11/11/14      E0199         $19.48
                                    Daily Medical Equipment
  000347782377-03      Y.C.         Distribution Center, Inc.    11/11/14      E0217        $422.00
                                    Daily Medical Equipment
  000347782377-03      Y.C.         Distribution Center, Inc.    11/11/14      E0272        $155.52
                                    Daily Medical Equipment
  000347782377-03      Y.C.         Distribution Center, Inc.    11/11/14      E2602        $107.95
                                    Daily Medical Equipment
  000347782377-03      Y.C.         Distribution Center, Inc.    11/11/14      L0627        $322.98
                                    Daily Medical Equipment
  000347782377-03      Y.C.         Distribution Center, Inc.    12/29/14      E1399        $819.15
                                    Daily Medical Equipment
  000209930963-01      Y.G.         Distribution Center, Inc.    9/10/11      E0855 CE      $502.63
                                    Daily Medical Equipment
  000209930963-01      Y.G.         Distribution Center, Inc.    9/10/11       L0637        $844.13




                                                   136                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page752
                                                                            139of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7471
                                             3276  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000215476201-01      Y.H.         Distribution Center, Inc.    10/7/11       E0855        $502.63
                                    Daily Medical Equipment
  000215476201-01      Y.H.         Distribution Center, Inc.    10/28/11      L0637        $844.13
                                    Daily Medical Equipment
  000339105397-01      Y.V.         Distribution Center, Inc.    9/12/14       E0190         $22.04
                                    Daily Medical Equipment
  000339105397-01      Y.V.         Distribution Center, Inc.    9/12/14       E0199         $19.48
                                    Daily Medical Equipment
  000339105397-01      Y.V.         Distribution Center, Inc.    9/12/14       E0272        $155.52
                                    Daily Medical Equipment
  000339105397-01      Y.V.         Distribution Center, Inc.    9/12/14       E2602        $107.95
                                    Daily Medical Equipment
  000339105397-01      Y.V.         Distribution Center, Inc.    9/12/14       L0180        $233.00
                                    Daily Medical Equipment
  000339105397-01      Y.V.         Distribution Center, Inc.    9/12/14       L0627        $322.98
                                    Daily Medical Equipment
  000339105397-01      Y.V.         Distribution Center, Inc.    10/22/14      E0855        $502.63
                                    Daily Medical Equipment
  000347221707-05      Y.V.         Distribution Center, Inc.    12/16/14      E0190         $22.04
                                    Daily Medical Equipment
  000347221707-05      Y.V.         Distribution Center, Inc.    12/16/14      E0217        $422.00
                                    Daily Medical Equipment
  000347221707-05      Y.V.         Distribution Center, Inc.    12/16/14      L1820        $110.00
                                    Daily Medical Equipment
  000226476240-03      Z.D.         Distribution Center, Inc.     2/6/12      L0637 LS      $844.13
                                    Daily Medical Equipment
  000296124126-07      Z.F.         Distribution Center, Inc.    9/11/13      E0190 GC       $22.04
                                    Daily Medical Equipment
  000296124126-07      Z.F.         Distribution Center, Inc.    9/11/13       E0215         $20.93
                                    Daily Medical Equipment
  000296124126-07      Z.F.         Distribution Center, Inc.    9/11/13      E0272 GC      $155.52
                                    Daily Medical Equipment
  000296124126-07      Z.F.         Distribution Center, Inc.    9/11/13      E1399 RD       $11.25
                                    Daily Medical Equipment
  000296124126-07      Z.F.         Distribution Center, Inc.    9/11/13      E2602 RA      $107.95
                                    Daily Medical Equipment
  000296124126-07      Z.F.         Distribution Center, Inc.    9/11/13      L0174 CE      $130.00
                                    Daily Medical Equipment
  000317239069-02      Z.S.         Distribution Center, Inc.     4/8/14       E0855        $502.63
                                    Daily Medical Equipment
  000317239069-02      Z.S.         Distribution Center, Inc.    3/10/14       E0190         $22.04
                                    Daily Medical Equipment
  000317239069-02      Z.S.         Distribution Center, Inc.    3/10/14       E0199         $19.48
                                    Daily Medical Equipment
  000317239069-02      Z.S.         Distribution Center, Inc.    3/10/14       E0217        $422.00
                                    Daily Medical Equipment
  000317239069-02      Z.S.         Distribution Center, Inc.    3/10/14       E0272        $155.52
                                    Daily Medical Equipment
  000317239069-02      Z.S.         Distribution Center, Inc.    3/10/14       E2602        $107.95




                                                   137                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page753
                                                                            140of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7472
                                             3277  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
                                    Daily Medical Equipment
  000317239069-02      Z.S.         Distribution Center, Inc.    3/10/14       L0180        $233.00
                                    Daily Medical Equipment
  000317239069-02      Z.S.         Distribution Center, Inc.    3/10/14       L0627        $322.98
                                    Daily Medical Equipment
  000317239069-02      Z.S.         Distribution Center, Inc.    4/14/14       E0205        $226.80
                                    Daily Medical Equipment
  000317239069-02      Z.S.         Distribution Center, Inc.    4/14/14       E0730         $76.25
                                    Daily Medical Equipment
  000317239069-02      Z.S.         Distribution Center, Inc.     4/18/14      E1399        $501.00
  000439763003-04      A.B.       East 19 Medical Supply Corp.    1/31/17      L0631        $806.64
  000430768903-02      C.C.       East 19 Medical Supply Corp.   10/18/16      E0190        $22.04
  000430768903-02      C.C.       East 19 Medical Supply Corp.   10/18/16      E0215        $20.93
  000430768903-02      C.C.       East 19 Medical Supply Corp.   10/18/16      E0272        $97.50
  000430768903-02      C.C.       East 19 Medical Supply Corp.   10/18/16      E0274        $101.85
  000430768903-02      C.C.       East 19 Medical Supply Corp.   10/18/16      E2619        $46.39
  000430768903-02      C.C.       East 19 Medical Supply Corp.   10/18/16      L0180        $233.00
  000430768903-02      C.C.       East 19 Medical Supply Corp.   10/18/16      L0627        $322.98
  000439534347-01      C.R.       East 19 Medical Supply Corp.   12/22/16      E0190        $22.04
  000439534347-01      C.R.       East 19 Medical Supply Corp.   12/22/16      E0272        $97.50
  000439534347-01      C.R.       East 19 Medical Supply Corp.   12/22/16      E0274        $101.85
  000439534347-01      C.R.       East 19 Medical Supply Corp.   12/22/16      E2619        $46.39
  000439534347-01      C.R.       East 19 Medical Supply Corp.   12/22/16      L0180        $233.00
  000439534347-01      C.R.       East 19 Medical Supply Corp.   12/22/16      L0627        $322.98
  000439534347-01      C.R.       East 19 Medical Supply Corp.   12/22/16      T5001        $185.00
  000439534347-01      C.R.       East 19 Medical Supply Corp.     2/1/17      E0205        $205.00
  000439534347-01      C.R.       East 19 Medical Supply Corp.     2/1/17      E0730        $76.26
  000439534347-01      C.R.       East 19 Medical Supply Corp.     2/1/17      E1399        $622.00
  000440453512-01      C.W.       East 19 Medical Supply Corp.    1/17/17      L3674        $896.92
  000442662458-04      D.E.       East 19 Medical Supply Corp.     2/2/17      E0190        $22.04
  000442662458-04      D.E.       East 19 Medical Supply Corp.     2/2/17      E0215        $20.93
  000442662458-04      D.E.       East 19 Medical Supply Corp.     2/2/17      E0217        $420.00
  000442662458-04      D.E.       East 19 Medical Supply Corp.     2/2/17      E0272        $97.50
  000442662458-04      D.E.       East 19 Medical Supply Corp.     2/2/17      E0274        $101.85
  000442662458-04      D.E.       East 19 Medical Supply Corp.     2/2/17      E2619        $46.39
  000442662458-04      D.E.       East 19 Medical Supply Corp.     2/2/17      L0180        $233.00
  000442662458-04      D.E.       East 19 Medical Supply Corp.     2/2/17      L0627        $322.98
  000442662458-04      D.E.       East 19 Medical Supply Corp.     2/2/17      L1831        $208.13
  000442662458-04      D.E.       East 19 Medical Supply Corp.     2/2/17      T5001        $185.00
  000438221202-01      D.S.       East 19 Medical Supply Corp.   12/13/16      E0190        $22.04
  000438221202-01      D.S.       East 19 Medical Supply Corp.   12/13/16      E0217        $420.00
  000438221202-01      D.S.       East 19 Medical Supply Corp.   12/13/16      E0272        $97.50
  000438221202-01      D.S.       East 19 Medical Supply Corp.   12/13/16      E0274        $101.85
  000438221202-01      D.S.       East 19 Medical Supply Corp.   12/13/16      E2619        $46.39
  000438221202-01      D.S.       East 19 Medical Supply Corp.   12/13/16      L0180        $233.00
  000438221202-01      D.S.       East 19 Medical Supply Corp.   12/13/16      L0627        $322.98
  000438221202-01      D.S.       East 19 Medical Supply Corp.   12/13/16      T5001        $185.00
  000438221202-01      D.S.       East 19 Medical Supply Corp.    1/11/17      E0205        $205.00
  000438221202-01      D.S.       East 19 Medical Supply Corp.    1/11/17      E0730        $76.26
  000438221202-01      D.S.       East 19 Medical Supply Corp.    1/11/17      E1399        $622.00
  000437662521-01      J.F.       East 19 Medical Supply Corp.    12/6/16      E0190        $22.04



                                                  138                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page754
                                                                            141of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7473
                                             3278  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000437662521-01      J.F.       East 19 Medical Supply Corp.    12/6/16      E0215        $20.93
  000437662521-01      J.F.       East 19 Medical Supply Corp.    12/6/16      E0272        $97.50
  000437662521-01      J.F.       East 19 Medical Supply Corp.    12/6/16      E0274        $101.85
  000437662521-01      J.F.       East 19 Medical Supply Corp.    12/6/16      E2619        $46.39
  000437662521-01      J.F.       East 19 Medical Supply Corp.    12/6/16      L0180        $233.00
  000437662521-01      J.F.       East 19 Medical Supply Corp.    12/6/16      L0627        $322.98
  000437662521-01      J.F.       East 19 Medical Supply Corp.    12/6/16      L1820        $110.00
  000437662521-01      J.F.       East 19 Medical Supply Corp.    12/6/16      T5001        $185.00
  000437662521-01      J.F.       East 19 Medical Supply Corp.   12/28/16    L1832 KO       $607.55
  000437662521-02      J.F.       East 19 Medical Supply Corp.    12/6/16      E0190        $22.04
  000437662521-02      J.F.       East 19 Medical Supply Corp.    12/6/16      E0215        $20.93
  000437662521-02      J.F.       East 19 Medical Supply Corp.    12/6/16      E0272        $97.50
  000437662521-02      J.F.       East 19 Medical Supply Corp.    12/6/16      E0274        $101.85
  000437662521-02      J.F.       East 19 Medical Supply Corp.    12/6/16      E2619        $46.39
  000437662521-02      J.F.       East 19 Medical Supply Corp.    12/6/16      L0180        $233.00
  000437662521-02      J.F.       East 19 Medical Supply Corp.    12/6/16      L0627        $322.98
  000437662521-02      J.F.       East 19 Medical Supply Corp.    12/6/16      T5001        $185.00
  000437662521-02      J.F.       East 19 Medical Supply Corp.     1/4/17      E1399        $409.00
  000435415450-04      J.H.       East 19 Medical Supply Corp.    12/1/16      E0190        $22.04
  000435415450-04      J.H.       East 19 Medical Supply Corp.    12/1/16      E0215        $20.93
  000435415450-04      J.H.       East 19 Medical Supply Corp.    12/1/16      E0272        $97.50
  000435415450-04      J.H.       East 19 Medical Supply Corp.    12/1/16      E0274        $101.85
  000435415450-04      J.H.       East 19 Medical Supply Corp.    12/1/16      E2619        $46.39
  000435415450-04      J.H.       East 19 Medical Supply Corp.    12/1/16      L0627        $322.98
  000435415450-04      J.H.       East 19 Medical Supply Corp.    12/1/16      L3670        $111.07
  000435415450-04      J.H.       East 19 Medical Supply Corp.    12/1/16      T5001        $185.00
  000435415450-04      J.H.       East 19 Medical Supply Corp.    1/10/17      E0205        $195.00
  000435415450-04      J.H.       East 19 Medical Supply Corp.    1/10/17      E0730        $76.26
  000435415450-04      J.H.       East 19 Medical Supply Corp.    1/10/17      E1399        $617.00
  000430768903-01      J.M.       East 19 Medical Supply Corp.   10/18/16      E0190        $22.04
  000430768903-01      J.M.       East 19 Medical Supply Corp.   10/18/16      E0215        $20.93
  000430768903-01      J.M.       East 19 Medical Supply Corp.   10/18/16      E0272        $97.50
  000430768903-01      J.M.       East 19 Medical Supply Corp.   10/18/16      E0274        $101.85
  000430768903-01      J.M.       East 19 Medical Supply Corp.   10/18/16      E2619        $46.39
  000430768903-01      J.M.       East 19 Medical Supply Corp.   10/18/16      L0180        $233.00
  000430768903-01      J.M.       East 19 Medical Supply Corp.   10/18/16      L0627        $322.98
  000430768903-01      J.M.       East 19 Medical Supply Corp.   10/18/16      L1820        $220.00
  000430768903-01      J.M.       East 19 Medical Supply Corp.   10/18/16      L3670        $222.14
  000430768903-01      J.M.       East 19 Medical Supply Corp.   10/18/16      T5001        $185.00
  000430768903-01      J.M.       East 19 Medical Supply Corp.   11/23/16      L3674        $896.92
  000439534347-02      J.M.       East 19 Medical Supply Corp.   12/22/16      E0190        $22.04
  000439534347-02      J.M.       East 19 Medical Supply Corp.   12/22/16      E0272        $97.50
  000439534347-02      J.M.       East 19 Medical Supply Corp.   12/22/16      E0274        $101.85
  000439534347-02      J.M.       East 19 Medical Supply Corp.   12/22/16      E2619        $46.39
  000439534347-02      J.M.       East 19 Medical Supply Corp.   12/22/16      L0180        $233.00
  000439534347-02      J.M.       East 19 Medical Supply Corp.   12/22/16      L0627        $322.98
  000439534347-02      J.M.       East 19 Medical Supply Corp.   12/22/16      T5001        $185.00
  000439534347-02      J.M.       East 19 Medical Supply Corp.    1/31/17      E0205        $205.00
  000439534347-02      J.M.       East 19 Medical Supply Corp.    1/31/17      E0730        $76.26
  000439534347-02      J.M.       East 19 Medical Supply Corp.    1/31/17      E1399        $622.00
  000439534347-03      M.B.       East 19 Medical Supply Corp.   12/22/16      E0190        $22.04



                                                  139                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page755
                                                                            142of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7474
                                             3279  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000439534347-03     M.B.        East 19 Medical Supply Corp.   12/22/16      E0272        $97.50
  000439534347-03     M.B.        East 19 Medical Supply Corp.   12/22/16      E0274        $101.85
  000439534347-03     M.B.        East 19 Medical Supply Corp.   12/22/16      L0180        $233.00
  000439534347-03     M.B.        East 19 Medical Supply Corp.   12/22/16      T5001        $185.00
  000439534347-03     M.B.        East 19 Medical Supply Corp.   12/22/16      E2619        $46.39
  000439534347-03     M.B.        East 19 Medical Supply Corp.   12/22/16      L0627        $322.98
  000439534347-03     M.B.        East 19 Medical Supply Corp.     2/1/17      E0205        $205.00
  000439534347-03     M.B.        East 19 Medical Supply Corp.     2/1/17      E0730        $76.26
  000439534347-03     M.B.        East 19 Medical Supply Corp.     2/1/17      E1399        $622.00
  000434732236-04     M.N.        East 19 Medical Supply Corp.     1/3/17      E0205        $195.00
  000434732236-04     M.N.        East 19 Medical Supply Corp.     1/3/17      E0730        $76.26
  000434732236-04     M.N.        East 19 Medical Supply Corp.     1/3/17      E1399        $617.00
  000438784134-03     S.B.        East 19 Medical Supply Corp.    1/10/17      E0205        $205.00
  000438784134-03     S.B.        East 19 Medical Supply Corp.    1/10/17      E0730        $76.26
  000438784134-03     S.B.        East 19 Medical Supply Corp.    1/10/17      E1399        $622.00
  000441929742-03     S.N.        East 19 Medical Supply Corp.    1/10/17      E0215        $20.93
  000441929742-03     S.N.        East 19 Medical Supply Corp.    1/10/17      E2619        $46.39
  000441929742-03     S.N.        East 19 Medical Supply Corp.    1/10/17      L0627        $322.98
  000441929742-03     S.N.        East 19 Medical Supply Corp.    1/10/17      L3670        $111.07
  000441929742-03     S.N.        East 19 Medical Supply Corp.    1/10/17      E0190        $22.04
  000441929742-03     S.N.        East 19 Medical Supply Corp.    1/10/17      E0272        $97.50
  000441929742-03     S.N.        East 19 Medical Supply Corp.    1/10/17      E0274        $101.85
  000441929742-03     S.N.        East 19 Medical Supply Corp.    1/10/17      L0180        $233.00
  000441929742-03     S.N.        East 19 Medical Supply Corp.    1/10/17      T5001        $185.00
  000435109681-02     T.E.        East 19 Medical Supply Corp.   12/22/16      E0205        $195.00
  000435109681-02     T.E.        East 19 Medical Supply Corp.   12/22/16      E0730        $76.26
  000435109681-02     T.E.        East 19 Medical Supply Corp.   12/22/16      E1399        $617.00
  000438301574-01     Y.S.        East 19 Medical Supply Corp.   12/20/16      E0190        $22.04
  000438301574-01     Y.S.        East 19 Medical Supply Corp.   12/20/16      E0272        $97.50
  000438301574-01     Y.S.        East 19 Medical Supply Corp.   12/20/16      E0274        $101.85
  000438301574-01     Y.S.        East 19 Medical Supply Corp.   12/20/16      E2619        $46.39
  000438301574-01     Y.S.        East 19 Medical Supply Corp.   12/20/16      L0180        $233.00
  000438301574-01     Y.S.        East 19 Medical Supply Corp.   12/20/16      L0627        $322.98
  000438301574-01     Y.S.        East 19 Medical Supply Corp.   12/20/16      L1820        $110.00
  000438301574-01     Y.S.        East 19 Medical Supply Corp.   12/20/16      L3670        $111.07
  000438301574-01     Y.S.        East 19 Medical Supply Corp.   12/20/16      T5001        $185.00
  000438301574-01     Y.S.        East 19 Medical Supply Corp.    1/17/17      E0855        $502.63
  000438301574-01     Y.S.        East 19 Medical Supply Corp.    1/17/17      L0631        $806.64
  000443538961-05     C.G.           Gerritsen Medcare, Inc.      1/31/17      E0190        $22.04
  000443538961-05     C.G.           Gerritsen Medcare, Inc.      1/31/17      E1399        $50.43
  000443538961-05     C.G.           Gerritsen Medcare, Inc.      1/31/17      L0172        $75.00
  000443538961-05     C.G.           Gerritsen Medcare, Inc.      1/31/17      L0627        $322.98
  000443538961-05     C.G.           Gerritsen Medcare, Inc.      1/31/17      L3675        $141.14
  000444330534-02     F.R.           Gerritsen Medcare, Inc.       2/7/17      E0190        $22.04
  000444330534-02     F.R.           Gerritsen Medcare, Inc.       2/7/17      E0205        $259.65
  000444330534-02     F.R.           Gerritsen Medcare, Inc.       2/7/17      E0900        $78.54
  000444330534-02     F.R.           Gerritsen Medcare, Inc.       2/7/17      E1399        $95.00
  000444330534-02     F.R.           Gerritsen Medcare, Inc.       2/7/17      L0452        $330.85
  000444330534-02     F.R.           Gerritsen Medcare, Inc.       2/7/17      L0624        $212.50
  000444330534-02     F.R.           Gerritsen Medcare, Inc.       2/7/17      L1810        $110.00
  000440370088-01     H.J.           Gerritsen Medcare, Inc.      1/26/17      E0855        $502.63



                                                  140                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page756
                                                                            143of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7475
                                             3280  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000440370088-01      H.J.          Gerritsen Medcare, Inc.      1/26/17      L0637         $844.13
  000440370088-01      H.J.          Gerritsen Medcare, Inc.      1/31/17      E0205         $259.65
  000440370088-01      H.J.          Gerritsen Medcare, Inc.      1/31/17      E0730         $76.25
  000440370088-01      H.J.          Gerritsen Medcare, Inc.      1/31/17      E1399         $410.25
  000436218143-04      J.C.          Gerritsen Medcare, Inc.      1/25/17      L0637         $844.13
  000426553012-01      R.B.          Gerritsen Medcare, Inc.      1/20/17      E0205         $259.65
  000426553012-01      R.B.          Gerritsen Medcare, Inc.      1/20/17      E0730         $76.25
  000426553012-01      R.B.          Gerritsen Medcare, Inc.      1/20/17      E1399         $410.25
  000435037650-02      R.M.          Gerritsen Medcare, Inc.      1/26/17      E0205         $259.65
  000435037650-02      R.M.          Gerritsen Medcare, Inc.      1/26/17      E0730         $76.25
  000435037650-02      R.M.          Gerritsen Medcare, Inc.      1/26/17      E1399         $410.25
  000435037650-02      R.M.          Gerritsen Medcare, Inc.      1/26/17      L0637         $844.13
  000439922807-03      S.K.          Gerritsen Medcare, Inc.      2/15/17      L0637         $844.13
  000435037650-03      T.M.          Gerritsen Medcare, Inc.      1/25/17      E0205         $259.65
  000435037650-03      T.M.          Gerritsen Medcare, Inc.      1/25/17      E0730         $76.25
  000435037650-03      T.M.          Gerritsen Medcare, Inc.      1/25/17      E0855         $502.63
  000435037650-03      T.M.          Gerritsen Medcare, Inc.      1/25/17      E1399         $410.25
  000435037650-03      T.M.          Gerritsen Medcare, Inc.      1/25/17      L0637         $844.13
  000435797203-02      T.M.          Gerritsen Medcare, Inc.       2/2/17      E1399         $450.00
  000435797203-02      T.M.          Gerritsen Medcare, Inc.       2/2/17      L0452         $330.85
  000435002761-03      V.G.          Gerritsen Medcare, Inc.      1/27/17      E0855         $502.63
  000435002761-03      V.G.          Gerritsen Medcare, Inc.      1/27/17      L0637         $844.13
  000435002761-03      V.G.          Gerritsen Medcare, Inc.      1/31/17      E0205         $259.65
  000435002761-03      V.G.          Gerritsen Medcare, Inc.      1/31/17      E0730         $76.25
  000435002761-03      V.G.          Gerritsen Medcare, Inc.      1/31/17      E1399         $410.25
  000374399078-10      A.B.      Helpful Medical Supply, Corp.     8/2/15      E0855         $502.63
  000394737225-01      A.C.      Helpful Medical Supply, Corp.    1/22/16      E0855         $502.63
  000394737225-01      A.C.      Helpful Medical Supply, Corp.    1/22/16      L0632         $11.50
  000394737225-01      A.C.      Helpful Medical Supply, Corp.   12/15/15      E0184         $153.13
  000394737225-01      A.C.      Helpful Medical Supply, Corp.   12/15/15      E0190         $22.04
  000394737225-01      A.C.      Helpful Medical Supply, Corp.   12/15/15      E0215         $20.93
  000394737225-01      A.C.      Helpful Medical Supply, Corp.   12/15/15      E0274         $101.85
  000394737225-01      A.C.      Helpful Medical Supply, Corp.   12/15/15      L0174         $130.00
  000394737225-01      A.C.      Helpful Medical Supply, Corp.   12/15/15      L0642         $283.76
  000394737225-01      A.C.      Helpful Medical Supply, Corp.   12/15/15      L3960         $372.50
  000394737225-01      A.C.      Helpful Medical Supply, Corp.   12/15/15      T5001         $609.75
  000428365779-01      A.H.      Helpful Medical Supply, Corp.    10/5/16      E0184         $153.13
  000428365779-01      A.H.      Helpful Medical Supply, Corp.    10/5/16      E0190         $22.04
  000428365779-01      A.H.      Helpful Medical Supply, Corp.    10/5/16      E0215         $20.93
  000428365779-01      A.H.      Helpful Medical Supply, Corp.    10/5/16      E0217         $442.65
  000428365779-01      A.H.      Helpful Medical Supply, Corp.    10/5/16      E0274         $101.85
  000428365779-01      A.H.      Helpful Medical Supply, Corp.    10/5/16      E2612         $364.05
  000428365779-01      A.H.      Helpful Medical Supply, Corp.    10/5/16      L0174         $130.00
  000428365779-01      A.H.      Helpful Medical Supply, Corp.    10/5/16      L0627         $322.98
  000428365779-01      A.H.      Helpful Medical Supply, Corp.    10/5/16      L3702         $221.18
  000428365779-01      A.H.      Helpful Medical Supply, Corp.    10/5/16      T5001         $609.75
  000428365779-01      A.H.      Helpful Medical Supply, Corp.    11/2/16      L0632        $1,150.00
  000429096448-01      A.L.      Helpful Medical Supply, Corp.    11/8/16      E0855         $502.63
  000429096448-01      A.L.      Helpful Medical Supply, Corp.    11/8/16      L0632         $11.50
  000393031414-09      A.P.      Helpful Medical Supply, Corp.   12/21/15      E0184         $153.13


                                                   141                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page757
                                                                            144of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7476
                                             3281  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000393031414-09      A.P.      Helpful Medical Supply, Corp.   12/21/15      E0190         $22.04
  000393031414-09      A.P.      Helpful Medical Supply, Corp.   12/21/15      E0217         $442.65
  000393031414-09      A.P.      Helpful Medical Supply, Corp.   12/21/15      E0274         $101.85
  000393031414-09      A.P.      Helpful Medical Supply, Corp.   12/21/15      E2611         $282.40
  000393031414-09      A.P.      Helpful Medical Supply, Corp.   12/21/15      L0642         $283.76
  000393031414-09      A.P.      Helpful Medical Supply, Corp.     2/5/16      E0855         $502.63
  000393031414-09      A.P.      Helpful Medical Supply, Corp.     2/5/16      L0632        $1,150.00
  000393031414-09      A.P.      Helpful Medical Supply, Corp.     2/5/16      L1844        $1,107.70
  000393031414-09      A.P.      Helpful Medical Supply, Corp.     2/5/16      E0731         $82.50
  000393031414-09      A.P.      Helpful Medical Supply, Corp.     2/5/16      E0762         $488.13
  000393031414-09      A.P.      Helpful Medical Supply, Corp.     2/5/16      E1300         $413.21
  000393031414-09      A.P.      Helpful Medical Supply, Corp.     2/5/16      E1399         $392.95
  000400256178-05      A.R.      Helpful Medical Supply, Corp.     2/1/16      E0184         $153.13
  000400256178-05      A.R.      Helpful Medical Supply, Corp.     2/1/16      E0190         $22.04
  000400256178-05      A.R.      Helpful Medical Supply, Corp.     2/1/16      E0217         $442.65
  000400256178-05      A.R.      Helpful Medical Supply, Corp.     2/1/16      E0274         $101.85
  000400256178-05      A.R.      Helpful Medical Supply, Corp.     2/1/16      E2611         $282.40
  000400256178-05      A.R.      Helpful Medical Supply, Corp.     2/1/16      L0642         $283.76
  000400256178-05      A.R.      Helpful Medical Supply, Corp.    3/10/16      E0731         $82.50
  000400256178-05      A.R.      Helpful Medical Supply, Corp.    3/10/16      E0762         $488.13
  000400256178-05      A.R.      Helpful Medical Supply, Corp.    3/10/16      E1300         $413.21
  000400256178-05      A.R.      Helpful Medical Supply, Corp.    3/10/16      E1399         $392.95
  000400256178-05      A.R.      Helpful Medical Supply, Corp.    3/24/16      E0855         $502.63
  000400256178-05      A.R.      Helpful Medical Supply, Corp.    3/24/16      L0632        $1,150.00
  000417702586-01      A.R.      Helpful Medical Supply, Corp.    6/30/16      L1832         $549.18
  000417702586-01      A.R.      Helpful Medical Supply, Corp.    7/29/16      L1844        $2,215.40
  000417702586-01      A.R.      Helpful Medical Supply, Corp.    6/30/16      L1904         $290.00
  000417702586-01      A.R.      Helpful Medical Supply, Corp.    6/30/16      L3671         $690.23
  000417702586-01      A.R.      Helpful Medical Supply, Corp.     9/2/16      E0855         $502.63
  000417702586-01      A.R.      Helpful Medical Supply, Corp.     9/2/16      L0632         $11.50
  000419715734-08      A.R.      Helpful Medical Supply, Corp.    7/11/16      E0184         $153.13
  000419715734-08      A.R.      Helpful Medical Supply, Corp.    7/11/16      E0190         $22.04
  000419715734-08      A.R.      Helpful Medical Supply, Corp.    7/11/16      E0217         $442.65
  000419715734-08      A.R.      Helpful Medical Supply, Corp.    7/11/16      E0274         $101.85
  000419715734-08      A.R.      Helpful Medical Supply, Corp.    7/11/16      E2612         $609.75
  000419715734-08      A.R.      Helpful Medical Supply, Corp.    7/11/16      L0627         $322.98
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     1/7/16      E0184         $153.13
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     1/7/16      E0215         $20.93
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     1/7/16      E0274         $101.85
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     1/7/16      E2611         $282.40
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     1/7/16      E2614         $491.77
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     1/7/16      L0642         $283.76
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     1/7/16      L1831         $208.13
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     1/7/16      T5001         $609.75
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     2/4/16      E0200         $202.45
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     2/4/16      E0731         $82.50
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     2/4/16      E0762         $488.13
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     2/4/16      E1300         $413.21
  000395810500-02      C.C.      Helpful Medical Supply, Corp.     2/4/16      E1399         $197.95


                                                  142                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page758
                                                                            145of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7477
                                             3282  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000395810500-02     C.C.       Helpful Medical Supply, Corp.    2/11/16      L1844        $1,107.70
  000395810500-02     C.C.       Helpful Medical Supply, Corp.    2/23/16      L0632        $1,150.00
  000421622077-02     C.C.       Helpful Medical Supply, Corp.     8/4/16      L1832         $549.18
  000421622077-02     C.C.       Helpful Medical Supply, Corp.     9/9/16      E0855         $502.63
  000421622077-02     C.C.       Helpful Medical Supply, Corp.     9/9/16      L0632        $1,150.00
  000421622077-02     C.C.       Helpful Medical Supply, Corp.     9/9/16      L1844        $1,107.70
  000403264724-04     C.D.       Helpful Medical Supply, Corp.    3/16/16      L1832         $549.18
  000403264724-04     C.D.       Helpful Medical Supply, Corp.    3/16/16      L3671         $690.23
  000403264724-04     C.D.       Helpful Medical Supply, Corp.    4/19/16      L1844        $1,107.70
  000381271337-02     C.G.       Helpful Medical Supply, Corp.    8/21/15      L3960         $372.50
  000381271337-02     C.G.       Helpful Medical Supply, Corp.    9/29/15      E0855         $502.63
  000381271337-02     C.G.       Helpful Medical Supply, Corp.   10/20/15      L0632        $1,150.00
  000371609918-02     D.S.       Helpful Medical Supply, Corp.    7/16/15      E0184         $153.13
  000371609918-02     D.S.       Helpful Medical Supply, Corp.    7/16/15      E0190         $22.04
  000371609918-02     D.S.       Helpful Medical Supply, Corp.    7/16/15      E0274         $101.85
  000371609918-02     D.S.       Helpful Medical Supply, Corp.    7/16/15      E2611         $282.40
  000371609918-02     D.S.       Helpful Medical Supply, Corp.    7/16/15      L0174         $130.00
  000371609918-02     D.S.       Helpful Medical Supply, Corp.    7/16/15      L0642         $283.76
  000371609918-02     D.S.       Helpful Medical Supply, Corp.    7/16/15      L1831         $208.13
  000371609918-02     D.S.       Helpful Medical Supply, Corp.    7/16/15      L3960         $372.50
  000414245530-01     D.V.       Helpful Medical Supply, Corp.    7/13/16      L0632        $1,150.00
  000414245530-01     D.V.       Helpful Medical Supply, Corp.    7/11/16      L1844        $1,107.70
  000414245530-01     D.V.       Helpful Medical Supply, Corp.    9/20/16      E0855         $502.63
  000414245530-01     D.V.       Helpful Medical Supply, Corp.    9/20/16      E0855         $502.63
  000387025273-01     E.C.       Helpful Medical Supply, Corp.   11/24/15      L0632        $1,150.00
  000423548353-06     E.R.       Helpful Medical Supply, Corp.     8/8/16      E0184         $153.13
  000423548353-06     E.R.       Helpful Medical Supply, Corp.     8/8/16      E0190         $22.04
  000423548353-06     E.R.       Helpful Medical Supply, Corp.     8/8/16      E0215         $20.93
  000423548353-06     E.R.       Helpful Medical Supply, Corp.     8/8/16      E0217         $442.65
  000423548353-06     E.R.       Helpful Medical Supply, Corp.     8/8/16      E0274         $101.85
  000423548353-06     E.R.       Helpful Medical Supply, Corp.     8/8/16      E2612         $609.75
  000423548353-06     E.R.       Helpful Medical Supply, Corp.     8/8/16      L0174         $130.00
  000423548353-06     E.R.       Helpful Medical Supply, Corp.     8/8/16      L0627         $322.98
  000395471196-02     E.S.       Helpful Medical Supply, Corp.    2/12/16      E0855         $502.63
  000395471196-02     E.S.       Helpful Medical Supply, Corp.    2/12/16      L0632        $1,150.00
  000418158291-04     F.D.       Helpful Medical Supply, Corp.    8/31/16      E0855         $502.63
  000418158291-04     F.D.       Helpful Medical Supply, Corp.    8/31/16      L0632        $1,150.00
  000418158291-04     F.D.       Helpful Medical Supply, Corp.   11/14/16      E0190         $22.04
  000418158291-04     F.D.       Helpful Medical Supply, Corp.   11/14/16      E0274         $101.85
  000418158291-04     F.D.       Helpful Medical Supply, Corp.   11/14/16      E0849         $371.70
  000418158291-04     F.D.       Helpful Medical Supply, Corp.   11/14/16      E2612         $364.05
  000418158291-04     F.D.       Helpful Medical Supply, Corp.   11/14/16      E2614         $491.77
  000418158291-04     F.D.       Helpful Medical Supply, Corp.   11/14/16      L0174         $130.00
  000418158291-04     F.D.       Helpful Medical Supply, Corp.   11/14/16      L0627         $322.98
  000418158291-04     F.D.       Helpful Medical Supply, Corp.   11/14/16      T50O1         $609.75
  000416355865-01     G.W.       Helpful Medical Supply, Corp.    6/30/16      E0184         $153.13
  000416355865-01     G.W.       Helpful Medical Supply, Corp.    6/30/16      E0190         $22.04
  000416355865-01     G.W.       Helpful Medical Supply, Corp.    6/30/16      E0217         $442.65
  000416355865-01     G.W.       Helpful Medical Supply, Corp.    6/30/16      E0274         $101.85


                                                  143                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page759
                                                                            146of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7478
                                             3283  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000416355865-01     G.W.       Helpful Medical Supply, Corp.   6/30/16       E2612         $609.75
  000416355865-01     G.W.       Helpful Medical Supply, Corp.   6/30/16       L0627         $322.98
  000416680445-02     G.W.       Helpful Medical Supply, Corp.   9/12/16       E0855         $502.63
  000416680445-02     G.W.       Helpful Medical Supply, Corp.   9/12/16       L0632        $1,150.00
  000422238881-01     H.F.       Helpful Medical Supply, Corp.   7/25/16       E0184         $153.13
  000422238881-01     H.F.       Helpful Medical Supply, Corp.   7/25/16       E0190         $22.04
  000422238881-01     H.F.       Helpful Medical Supply, Corp.   7/25/16       E0217         $442.65
  000422238881-01     H.F.       Helpful Medical Supply, Corp.   7/25/16       E0274         $101.85
  000422238881-01     H.F.       Helpful Medical Supply, Corp.   7/25/16       E2612         $364.05
  000422238881-01     H.F.       Helpful Medical Supply, Corp.   7/25/16       L0174         $130.00
  000422238881-01     H.F.       Helpful Medical Supply, Corp.   7/25/16       L0627         $322.98
  000422238881-01     H.F.       Helpful Medical Supply, Corp.   7/25/16       L3671         $690.23
  000422238881-01     H.F.       Helpful Medical Supply, Corp.   7/25/16       T5001         $609.75
  000422238881-01     H.F.       Helpful Medical Supply, Corp.    9/9/16       L3674         $896.92
  000423346170-01     H.K.       Helpful Medical Supply, Corp.   9/23/16       L0632        $1,150.00
  000423346170-01     H.K.       Helpful Medical Supply, Corp.    8/1/16       E0184         $153.13
  000423346170-01     H.K.       Helpful Medical Supply, Corp.    8/1/16       E0190         $22.04
  000423346170-01     H.K.       Helpful Medical Supply, Corp.    8/1/16       E0217         $442.65
  000423346170-01     H.K.       Helpful Medical Supply, Corp.    8/1/16       E0274         $101.85
  000423346170-01     H.K.       Helpful Medical Supply, Corp.    8/1/16       E2612         $364.05
  000423346170-01     H.K.       Helpful Medical Supply, Corp.    8/1/16       L0174         $130.00
  000423346170-01     H.K.       Helpful Medical Supply, Corp.    8/1/16       L0627         $322.98
  000423346170-01     H.K.       Helpful Medical Supply, Corp.    8/1/16       L1832         $549.18
  000423346170-01     H.K.       Helpful Medical Supply, Corp.    8/1/16       T5001         $609.75
  000423346170-01     H.K.       Helpful Medical Supply, Corp.   11/2/16       E0200         $202.45
  000423346170-01     H.K.       Helpful Medical Supply, Corp.   11/2/16       E0217         $442.65
  000423346170-01     H.K.       Helpful Medical Supply, Corp.   11/2/16       E0731         $82.50
  000423346170-01     H.K.       Helpful Medical Supply, Corp.   11/2/16       E0762         $535.26
  000423346170-01     H.K.       Helpful Medical Supply, Corp.   11/2/16       E1300         $498.22
  000423346170-01     H.K.       Helpful Medical Supply, Corp.   11/2/16       E1399         $197.95
  000412066623-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0184         $306.26
  000412066623-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0190         $44.08
  000412066623-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0217         $885.30
  000412066623-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0274         $203.70
  000412066623-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       L0627         $645.96
  000412066623-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       T5001        $1,219.50
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0184         $153.13
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0190         $22.04
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0217         $442.65
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0274         $101.85
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       L0627         $322.98
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       T5001         $609.75
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0184         $153.13
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0190         $22.04
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0217         $442.65
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0274         $101.85
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       L0627         $322.98
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       T5001         $609.75
  000412347379-01     H.S.       Helpful Medical Supply, Corp.   5/13/16       E0184         $153.13


                                                  144                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page760
                                                                            147of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7479
                                             3284  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000412347379-01     H.S.       Helpful Medical Supply, Corp.    5/13/16      E0190         $22.04
  000412347379-01     H.S.       Helpful Medical Supply, Corp.    5/13/16      E0217         $442.65
  000412347379-01     H.S.       Helpful Medical Supply, Corp.    5/13/16      E0274         $101.85
  000412347379-01     H.S.       Helpful Medical Supply, Corp.    5/13/16      L0627         $322.98
  000412347379-01     H.S.       Helpful Medical Supply, Corp.    5/13/16      T5001         $609.75
  000410425771-01     J.A.       Helpful Medical Supply, Corp.    3/31/16      E0184         $153.13
  000410425771-01     J.A.       Helpful Medical Supply, Corp.    3/31/16      E0190         $22.04
  000410425771-01     J.A.       Helpful Medical Supply, Corp.    3/31/16      E0217         $442.65
  000410425771-01     J.A.       Helpful Medical Supply, Corp.    3/31/16      E0274         $101.85
  000410425771-01     J.A.       Helpful Medical Supply, Corp.    3/31/16      L0627         $322.98
  000410425771-01     J.A.       Helpful Medical Supply, Corp.    3/31/16      L1832         $549.18
  000410425771-01     J.A.       Helpful Medical Supply, Corp.    3/31/16      L3671         $690.23
  000410425771-01     J.A.       Helpful Medical Supply, Corp.    3/31/16      T5001         $609.75
  000404441909-02     J.D.       Helpful Medical Supply, Corp.    4/12/16      E0855         $502.63
  000404441909-02     J.D.       Helpful Medical Supply, Corp.    4/12/16      L0632        $1,150.00
  000404441909-02     J.D.       Helpful Medical Supply, Corp.    3/16/16      L1832         $549.18
  000404441909-02     J.D.       Helpful Medical Supply, Corp.    4/12/16      L1844        $1,107.70
  000404441909-02     J.D.       Helpful Medical Supply, Corp.    3/16/16      L3671         $690.23
  000410884779-01      J.J.      Helpful Medical Supply, Corp.    4/25/16      L3671         $690.23
  000412448359-01     J.M.       Helpful Medical Supply, Corp.     5/9/16      E0184         $153.13
  000412448359-01     J.M.       Helpful Medical Supply, Corp.     5/9/16      E0190         $22.04
  000412448359-01     J.M.       Helpful Medical Supply, Corp.     5/9/16      E0217         $442.65
  000412448359-01     J.M.       Helpful Medical Supply, Corp.     5/9/16      E0274         $101.85
  000412448359-01     J.M.       Helpful Medical Supply, Corp.     5/9/16      L0627         $322.98
  000412448359-01     J.M.       Helpful Medical Supply, Corp.     5/9/16      T5001         $609.75
  000424035558-02     J.S.       Helpful Medical Supply, Corp.     9/5/16      E0855         $502.63
  000424035558-02     J.S.       Helpful Medical Supply, Corp.     9/5/16      L0632        $1,150.00
  000424035558-02     J.S.       Helpful Medical Supply, Corp.    10/3/16      L1844        $2,215.40
  000435422779-01     K.E.       Helpful Medical Supply, Corp.    11/2/16      L0632        $1,150.00
  000428365779-05     K.H.       Helpful Medical Supply, Corp.    11/2/16      E0855         $502.63
  000428365779-05     K.H.       Helpful Medical Supply, Corp.    11/2/16      L3674         $896.92
  000370906273-02     K.J.       Helpful Medical Supply, Corp.    7/20/15      E0855         $502.63
  000370906273-02     K.J.       Helpful Medical Supply, Corp.    7/20/15      L1831         $208.13
  000370906273-02     K.J.       Helpful Medical Supply, Corp.    7/20/15      L3960         $372.50
  000370906273-02     K.J.       Helpful Medical Supply, Corp.    7/20/15      T5001         $609.75
  000370906273-02     K.J.       Helpful Medical Supply, Corp.    8/20/15      L0632        $1,150.00
  000429096448-08     K.S.       Helpful Medical Supply, Corp.   12/12/16      E0184         $153.13
  000429096448-08     K.S.       Helpful Medical Supply, Corp.   12/12/16      E0190         $22.04
  000429096448-08     K.S.       Helpful Medical Supply, Corp.   12/12/16      E0215         $20.93
  000429096448-08     K.S.       Helpful Medical Supply, Corp.   12/12/16      E0274         $101.85
  000429096448-08     K.S.       Helpful Medical Supply, Corp.   12/12/16      E2612         $364.05
  000429096448-08     K.S.       Helpful Medical Supply, Corp.   12/12/16      L0174         $130.00
  000429096448-08     K.S.       Helpful Medical Supply, Corp.   12/12/16      L0627         $322.98
  000429096448-08     K.S.       Helpful Medical Supply, Corp.   12/12/16      L1832         $549.18
  000429096448-08     K.S.       Helpful Medical Supply, Corp.   12/12/16      L3671         $690.23
  000370711905-02     K.W.       Helpful Medical Supply, Corp.    7/16/15      E0855         $502.63
  000400256178-01     L.M.       Helpful Medical Supply, Corp.    2/12/16      E0184         $153.13
  000400256178-01     L.M.       Helpful Medical Supply, Corp.    2/12/16      E0190         $22.04
  000400256178-01     L.M.       Helpful Medical Supply, Corp.    2/12/16      E0217         $442.65


                                                  145                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page761
                                                                            148of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7480
                                             3285  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000400256178-01     L.M.       Helpful Medical Supply, Corp.   2/12/16       E0274         $101.85
  000400256178-01     L.M.       Helpful Medical Supply, Corp.   2/12/16       L0642         $283.76
  000400256178-01     L.M.       Helpful Medical Supply, Corp.   2/12/16       T5001         $609.75
  000400256178-01     L.M.       Helpful Medical Supply, Corp.   3/21/16       E0731         $82.50
  000400256178-01     L.M.       Helpful Medical Supply, Corp.   3/21/16       E0762         $488.13
  000400256178-01     L.M.       Helpful Medical Supply, Corp.   3/21/16       E1300         $413.21
  000400256178-01     L.M.       Helpful Medical Supply, Corp.   3/21/16       E1399         $392.95
  000400256178-01     L.M.       Helpful Medical Supply, Corp.   3/24/16       E0855         $502.63
  000400256178-01     L.M.       Helpful Medical Supply, Corp.   3/24/16       L0632        $1,150.00
  000373328202-05     M.B.       Helpful Medical Supply, Corp.   7/23/15       E0855         $502.63
  000373328202-05     M.B.       Helpful Medical Supply, Corp.   7/23/15       L3960         $372.50
  000373328202-05     M.B.       Helpful Medical Supply, Corp.   9/11/15       L0632        $1,150.00
  000416211522-02     M.B.       Helpful Medical Supply, Corp.    9/9/16       E0855         $502.63
  000416211522-02     M.B.       Helpful Medical Supply, Corp.    9/9/16       L0632        $1,150.00
  000416211522-02     M.B.       Helpful Medical Supply, Corp.   9/22/16       L1844        $1,107.70
  000371646779-02     M.C.       Helpful Medical Supply, Corp.   6/16/15       E0215         $20.93
  000371646779-02     M.C.       Helpful Medical Supply, Corp.   6/16/15       T5001         $609.75
  000371646779-02     M.C.       Helpful Medical Supply, Corp.   7/20/15       E0855         $502.63
  000371646779-02     M.C.       Helpful Medical Supply, Corp.   7/23/15       L0632        $1,150.00
  000388149213-04     M.C.       Helpful Medical Supply, Corp.   1/21/16       L1844        $2,215.40
  000413919283-01     M.C.       Helpful Medical Supply, Corp.   5/26/16       E0190         $22.04
  000413919283-01     M.C.       Helpful Medical Supply, Corp.   5/26/16       E0217         $442.65
  000413919283-01     M.C.       Helpful Medical Supply, Corp.   5/26/16       T5001         $609.75
  000413919283-01     M.C.       Helpful Medical Supply, Corp.    8/8/16       E0200         $202.45
  000413919283-01     M.C.       Helpful Medical Supply, Corp.    8/8/16       E0731         $82.50
  000413919283-01     M.C.       Helpful Medical Supply, Corp.    8/8/16       E0762         $535.26
  000413919283-01     M.C.       Helpful Medical Supply, Corp.    8/8/16       E0849         $371.70
  000413919283-01     M.C.       Helpful Medical Supply, Corp.    8/8/16       E1300         $498.22
  000413919283-01     M.C.       Helpful Medical Supply, Corp.    8/8/16       E1399         $197.95
  000413919283-01     M.C.       Helpful Medical Supply, Corp.    8/8/16       E2614         $491.77
  000413919283-01     M.C.       Helpful Medical Supply, Corp.    8/8/16       L3671         $690.23
  000413919283-01     M.C.       Helpful Medical Supply, Corp.    8/8/16       T5001         $609.75
  000413919283-10     M.E.       Helpful Medical Supply, Corp.    6/2/16       E0190         $22.04
  000413919283-10     M.E.       Helpful Medical Supply, Corp.    6/2/16       E0217         $442.65
  000413919283-10     M.E.       Helpful Medical Supply, Corp.    6/2/16       L3671         $690.23
  000413919283-10     M.E.       Helpful Medical Supply, Corp.    8/8/16       E0200         $202.45
  000413919283-10     M.E.       Helpful Medical Supply, Corp.    8/8/16       E0731         $82.50
  000413919283-10     M.E.       Helpful Medical Supply, Corp.    8/8/16       E0762         $535.26
  000413919283-10     M.E.       Helpful Medical Supply, Corp.    8/8/16       E1399         $197.95
  000425884467-01     M.G.       Helpful Medical Supply, Corp.   8/22/16       E0184         $153.13
  000425884467-01     M.G.       Helpful Medical Supply, Corp.   8/22/16       E0190         $22.04
  000425884467-01     M.G.       Helpful Medical Supply, Corp.   8/22/16       E0217         $442.65
  000425884467-01     M.G.       Helpful Medical Supply, Corp.   8/22/16       E0274         $101.85
  000425884467-01     M.G.       Helpful Medical Supply, Corp.   10/3/16       E0855         $502.63
  000425884467-01     M.G.       Helpful Medical Supply, Corp.   8/22/16       L0174         $130.00
  000425884467-01     M.G.       Helpful Medical Supply, Corp.   8/22/16       L0627         $322.98
  000425884467-01     M.G.       Helpful Medical Supply, Corp.   10/3/16       L0632        $1,150.00
  000425884467-01     M.G.       Helpful Medical Supply, Corp.   8/22/16       L3671         $690.23
  000425884467-01     M.G.       Helpful Medical Supply, Corp.   8/22/16       T5001         $609.75


                                                  146                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page762
                                                                            149of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7481
                                             3286  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000393580955-02     M.L.       Helpful Medical Supply, Corp.     2/5/16      E0200         $202.45
  000393580955-02     M.L.       Helpful Medical Supply, Corp.     2/5/16      E0731         $82.50
  000393580955-02     M.L.       Helpful Medical Supply, Corp.     2/5/16      E0762         $488.13
  000393580955-02     M.L.       Helpful Medical Supply, Corp.     2/5/16      E1300         $413.21
  000393580955-02     M.L.       Helpful Medical Supply, Corp.     2/5/16      E1399         $197.95
  000393580955-02     M.L.       Helpful Medical Supply, Corp.     2/5/16      L1844        $1,107.70
  000393580955-02     M.L.       Helpful Medical Supply, Corp.    2/11/16      L0632        $1,150.00
  000388240137-03     M.M.       Helpful Medical Supply, Corp.   10/26/15      E0184         $153.13
  000388240137-03     M.M.       Helpful Medical Supply, Corp.   10/26/15      E0190         $22.04
  000388240137-03     M.M.       Helpful Medical Supply, Corp.   10/26/15      E0217         $442.65
  000388240137-03     M.M.       Helpful Medical Supply, Corp.   10/26/15      E0274         $101.85
  000388240137-03     M.M.       Helpful Medical Supply, Corp.   10/26/15      E2611         $282.40
  000388240137-03     M.M.       Helpful Medical Supply, Corp.   10/26/15      L0642         $283.76
  000388240137-03     M.M.       Helpful Medical Supply, Corp.   10/26/15      L1831         $208.13
  000388240137-03     M.M.       Helpful Medical Supply, Corp.    3/10/16      E0200         $202.45
  000388240137-03     M.M.       Helpful Medical Supply, Corp.    3/10/16      E0731         $82.50
  000388240137-03     M.M.       Helpful Medical Supply, Corp.    3/10/16      E0762         $488.13
  000388240137-03     M.M.       Helpful Medical Supply, Corp.    3/10/16      E1300         $413.21
  000388240137-03     M.M.       Helpful Medical Supply, Corp.    3/10/16      E1399         $197.95
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    2/18/16      E0184         $153.13
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    2/18/16      E0190         $22.04
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    2/18/16      E0217         $442.65
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    2/18/16      E0274         $101.85
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    2/29/16      E0731         $82.50
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    2/29/16      E0762         $488.13
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    2/29/16      E1300         $413.21
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    2/29/16      E1399         $392.95
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    2/18/16      L0642         $283.76
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    2/18/16      L3960         $372.50
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    2/18/16      T5001         $609.75
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    4/18/16      E0855         $502.63
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    4/18/16      L0632        $1,150.00
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    6/23/16      E0849         $371.70
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    6/23/16      E2612         $364.05
  000398612234-01     M.M.       Helpful Medical Supply, Corp.    6/23/16      E2614         $491.77
  000417086840-02     M.R.       Helpful Medical Supply, Corp.    6/16/16      E0184         $153.13
  000417086840-02     M.R.       Helpful Medical Supply, Corp.    6/16/16      E0190         $22.04
  000417086840-02     M.R.       Helpful Medical Supply, Corp.    6/16/16      E0217         $442.65
  000417086840-02     M.R.       Helpful Medical Supply, Corp.    6/16/16      E0274         $101.85
  000417086840-02     M.R.       Helpful Medical Supply, Corp.    6/16/16      E2612         $609.75
  000417086840-02     M.R.       Helpful Medical Supply, Corp.    6/16/16      L0627         $322.98
  000417086840-02     M.R.       Helpful Medical Supply, Corp.    6/16/16      L3671         $690.23
  000417086840-02     M.R.       Helpful Medical Supply, Corp.    8/29/16      E0200         $202.45
  000417086840-02     M.R.       Helpful Medical Supply, Corp.    8/29/16      E0731         $82.50
  000417086840-02     M.R.       Helpful Medical Supply, Corp.    8/29/16      E0762         $535.26
  000417086840-02     M.R.       Helpful Medical Supply, Corp.    8/29/16      E1300         $498.22
  000417086840-02     M.R.       Helpful Medical Supply, Corp.    8/29/16      E1399         $197.95
  000402145122-02     M.W.       Helpful Medical Supply, Corp.     3/1/16      E0184         $153.13
  000402145122-02     M.W.       Helpful Medical Supply, Corp.     3/1/16      E0190         $22.04


                                                  147                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page763
                                                                            150of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7482
                                             3287  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000402145122-02     M.W.       Helpful Medical Supply, Corp.     3/1/16      E0217         $442.65
  000402145122-02     M.W.       Helpful Medical Supply, Corp.     3/1/16      E0274         $101.85
  000402145122-02     M.W.       Helpful Medical Supply, Corp.     3/1/16      L0627         $322.98
  000402145122-02     M.W.       Helpful Medical Supply, Corp.     3/1/16      L3960         $372.50
  000402145122-02     M.W.       Helpful Medical Supply, Corp.     3/1/16      T5001         $609.75
  000402145122-02     M.W.       Helpful Medical Supply, Corp.    4/21/16      E0200         $202.45
  000402145122-02     M.W.       Helpful Medical Supply, Corp.    4/21/16      E0731         $82.50
  000402145122-02     M.W.       Helpful Medical Supply, Corp.    4/21/16      E0762         $488.13
  000402145122-02     M.W.       Helpful Medical Supply, Corp.    4/21/16      E1300         $413.21
  000402145122-02     M.W.       Helpful Medical Supply, Corp.    4/21/16      E1399         $197.95
  000425938768-02     N.B.       Helpful Medical Supply, Corp.    8/23/16      L1832         $549.18
  000425938768-02     N.B.       Helpful Medical Supply, Corp.    8/23/16      L3763         $590.25
  000425938768-02     N.B.       Helpful Medical Supply, Corp.    9/22/16      L1844        $1,107.70
  000425938768-02     N.B.       Helpful Medical Supply, Corp.   10/17/16      E0855         $502.63
  000425938768-02     N.B.       Helpful Medical Supply, Corp.   10/17/16      L0632        $1,150.00
  000395216716-04     N.M.       Helpful Medical Supply, Corp.   12/28/15      E0184         $153.13
  000395216716-04     N.M.       Helpful Medical Supply, Corp.   12/28/15      E0190         $22.04
  000395216716-04     N.M.       Helpful Medical Supply, Corp.   12/28/15      E0215         $20.93
  000395216716-04     N.M.       Helpful Medical Supply, Corp.   12/28/15      E0274         $101.85
  000395216716-04     N.M.       Helpful Medical Supply, Corp.    1/22/16      E0855         $502.63
  000395216716-04     N.M.       Helpful Medical Supply, Corp.   12/28/15      L0174         $130.00
  000395216716-04     N.M.       Helpful Medical Supply, Corp.    1/22/16      L0632        $1,150.00
  000395216716-04     N.M.       Helpful Medical Supply, Corp.   12/28/15      L0642         $283.76
  000395216716-04     N.M.       Helpful Medical Supply, Corp.   12/28/15      L1831         $416.26
  000395216716-04     N.M.       Helpful Medical Supply, Corp.    1/22/16      L1844        $1,107.70
  000395216716-04     N.M.       Helpful Medical Supply, Corp.   12/28/15      L3960         $372.50
  000395216716-04     N.M.       Helpful Medical Supply, Corp.   12/28/15      T5001         $609.75
  000415431006-02     O.D.       Helpful Medical Supply, Corp.    6/13/16      L1904         $290.00
  000415431006-02     O.D.       Helpful Medical Supply, Corp.    6/13/16      L3671         $690.23
  000416209625-01     O.T.       Helpful Medical Supply, Corp.     6/6/16      E0184         $153.13
  000416209625-01     O.T.       Helpful Medical Supply, Corp.     6/6/16      E0190         $22.04
  000416209625-01     O.T.       Helpful Medical Supply, Corp.     6/6/16      E0217         $442.65
  000416209625-01     O.T.       Helpful Medical Supply, Corp.     6/6/16      E0274         $101.85
  000416209625-01     O.T.       Helpful Medical Supply, Corp.     6/6/16      L0627         $322.98
  000416209625-01     O.T.       Helpful Medical Supply, Corp.     6/6/16      L1832         $549.18
  000416209625-01     O.T.       Helpful Medical Supply, Corp.     6/6/16      T5001         $609.75
  000417548948-01     P.H.       Helpful Medical Supply, Corp.    10/4/16      E0184         $153.13
  000417548948-01     P.H.       Helpful Medical Supply, Corp.    10/4/16      E0190         $22.04
  000417548948-01     P.H.       Helpful Medical Supply, Corp.    10/7/16      E0200         $202.45
  000417548948-01     P.H.       Helpful Medical Supply, Corp.    10/4/16      E0215         $20.93
  000417548948-01     P.H.       Helpful Medical Supply, Corp.    10/4/16      E0217         $442.65
  000417548948-01     P.H.       Helpful Medical Supply, Corp.    10/4/16      E0274         $101.85
  000417548948-01     P.H.       Helpful Medical Supply, Corp.    10/7/16      E0731         $82.50
  000417548948-01     P.H.       Helpful Medical Supply, Corp.    10/7/16      E0762         $535.26
  000417548948-01     P.H.       Helpful Medical Supply, Corp.    10/7/16      E1399         $197.95
  000417548948-01     P.H.       Helpful Medical Supply, Corp.    10/4/16      E2612         $609.75
  000417548948-01     P.H.       Helpful Medical Supply, Corp.    10/4/16      L0627         $322.98
  000418801940-01     P.R.       Helpful Medical Supply, Corp.     9/8/16      E0200         $202.45
  000418801940-01     P.R.       Helpful Medical Supply, Corp.     9/8/16      E0731         $82.50


                                                  148                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page764
                                                                            151of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7483
                                             3288  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000418801940-01      P.R.      Helpful Medical Supply, Corp.     9/8/16      E0762         $535.26
  000418801940-01      P.R.      Helpful Medical Supply, Corp.     9/8/16      E1300         $498.22
  000418801940-01      P.R.      Helpful Medical Supply, Corp.     9/8/16      E1399         $197.95
  000418801940-01      P.R.      Helpful Medical Supply, Corp.    10/5/16      E0849         $371.70
  000418801940-01      P.R.      Helpful Medical Supply, Corp.    10/5/16      E2614         $491.77
  000374399078-02      R.B.      Helpful Medical Supply, Corp.    7/23/15      L1831         $208.31
  000374399078-02      R.B.      Helpful Medical Supply, Corp.    7/23/15      L3960         $372.50
  000374399078-02      R.B.      Helpful Medical Supply, Corp.    8/17/15      L0632        $1,150.00
  000374399078-02      R.B.      Helpful Medical Supply, Corp.    8/20/15      L1844        $1,107.70
  000400617841-02      R.C.      Helpful Medical Supply, Corp.     2/4/16      E0184         $153.13
  000400617841-02      R.C.      Helpful Medical Supply, Corp.     2/4/16      E0190         $22.04
  000400617841-02      R.C.      Helpful Medical Supply, Corp.     2/4/16      E0217         $442.65
  000400617841-02      R.C.      Helpful Medical Supply, Corp.     2/4/16      E0274         $101.85
  000400617841-02      R.C.      Helpful Medical Supply, Corp.     2/4/16      E2611         $282.40
  000400617841-02      R.C.      Helpful Medical Supply, Corp.     2/4/16      L0642         $283.76
  000400617841-02      R.C.      Helpful Medical Supply, Corp.     2/4/16      L3960         $372.50
  000400617841-02      R.C.      Helpful Medical Supply, Corp.    3/17/16      E0731         $82.50
  000400617841-02      R.C.      Helpful Medical Supply, Corp.    3/17/16      E0762         $488.13
  000400617841-02      R.C.      Helpful Medical Supply, Corp.    3/17/16      E1399         $392.95
  000370906273-03      R.J.      Helpful Medical Supply, Corp.     8/5/15      E0885         $502.63
  000370906273-03      R.J.      Helpful Medical Supply, Corp.   10/14/15      L1844        $1,107.70
  000391304151-01      R.T.      Helpful Medical Supply, Corp.   12/31/15      E0200         $202.45
  000391304151-01      R.T.      Helpful Medical Supply, Corp.   12/31/15      E0731         $82.50
  000391304151-01      R.T.      Helpful Medical Supply, Corp.   12/31/15      E0762         $488.13
  000391304151-01      R.T.      Helpful Medical Supply, Corp.   12/31/15      E1300         $413.21
  000391304151-01      R.T.      Helpful Medical Supply, Corp.   12/31/15      E1399         $197.95
  000417086840-01      R.T.      Helpful Medical Supply, Corp.    6/16/16      E0184         $153.13
  000417086840-01      R.T.      Helpful Medical Supply, Corp.    6/16/16      E0190         $22.04
  000417086840-01      R.T.      Helpful Medical Supply, Corp.    6/16/16      E0217         $442.65
  000417086840-01      R.T.      Helpful Medical Supply, Corp.    6/16/16      E0274         $101.85
  000417086840-01      R.T.      Helpful Medical Supply, Corp.    6/16/16      E2612         $364.05
  000417086840-01      R.T.      Helpful Medical Supply, Corp.    6/16/16      L0627         $322.98
  000417086840-01      R.T.      Helpful Medical Supply, Corp.    6/16/16      L1832         $549.18
  000417086840-01      R.T.      Helpful Medical Supply, Corp.    6/16/16      T5001         $609.75
  000369083712-02      R.W.      Helpful Medical Supply, Corp.    7/16/15      E0855         $502.63
  000369083712-02      R.W.      Helpful Medical Supply, Corp.    7/16/15      L0632        $1,150.00
  000369083712-02      R.W.      Helpful Medical Supply, Corp.    7/16/15      L1831         $208.13
  000369083712-02      R.W.      Helpful Medical Supply, Corp.    7/16/15      L3960         $372.50
  000369083712-02      R.W.      Helpful Medical Supply, Corp.    7/16/15      T5001         $609.75
  000369083712-02      R.W.      Helpful Medical Supply, Corp.    8/28/15      L1844        $1,107.70
  000423548353-02      S.B.      Helpful Medical Supply, Corp.    9/21/16      E0184         $153.13
  000423548353-02      S.B.      Helpful Medical Supply, Corp.    9/21/16      E0215         $20.93
  000423548353-02      S.B.      Helpful Medical Supply, Corp.    9/21/16      E0217         $442.65
  000423548353-02      S.B.      Helpful Medical Supply, Corp.    9/21/16      E0274         $101.85
  000423548353-02      S.B.      Helpful Medical Supply, Corp.    9/21/16      L0627         $322.98
  000423548353-02      S.B.      Helpful Medical Supply, Corp.    9/21/16      L1832         $549.18
  000423548353-02      S.B.      Helpful Medical Supply, Corp.    9/21/16      T5001         $609.75
  000417433042-04      S.C.      Helpful Medical Supply, Corp.    6/20/16      E0184         $153.13
  000417433042-04      S.C.      Helpful Medical Supply, Corp.    6/20/16      E0190         $22.04


                                                  149                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page765
                                                                            152of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7484
                                             3289  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000417433042-04     S.C.       Helpful Medical Supply, Corp.    6/20/16      E0217         $442.65
  000417433042-04     S.C.       Helpful Medical Supply, Corp.    6/20/16      E0274         $101.85
  000417433042-04     S.C.       Helpful Medical Supply, Corp.    6/20/16      L0627         $322.98
  000417433042-04     S.C.       Helpful Medical Supply, Corp.    6/20/16      T5001         $609.75
  000417433042-04     S.C.       Helpful Medical Supply, Corp.     8/4/16      E0200         $202.45
  000417433042-04     S.C.       Helpful Medical Supply, Corp.     8/4/16      E0731         $82.50
  000417433042-04     S.C.       Helpful Medical Supply, Corp.     8/4/16      E0762         $535.26
  000417433042-04     S.C.       Helpful Medical Supply, Corp.     8/4/16      E1300         $498.22
  000417433042-04     S.C.       Helpful Medical Supply, Corp.     8/4/16      E1399         $197.95
  000416355865-02     S.W.       Helpful Medical Supply, Corp.    7/25/16      E0184         $153.13
  000416355865-02     S.W.       Helpful Medical Supply, Corp.    7/25/16      E0190         $22.04
  000416355865-02     S.W.       Helpful Medical Supply, Corp.    7/25/16      E0217         $442.65
  000416355865-02     S.W.       Helpful Medical Supply, Corp.    7/25/16      E0274         $101.85
  000416355865-02     S.W.       Helpful Medical Supply, Corp.    7/25/16      L0627         $322.98
  000416355865-02     S.W.       Helpful Medical Supply, Corp.    7/25/16      T5001         $609.75
  000425884467-04     S.W.       Helpful Medical Supply, Corp.    8/22/16      E0184         $153.13
  000425884467-04     S.W.       Helpful Medical Supply, Corp.    8/22/16      E0217         $442.65
  000425884467-04     S.W.       Helpful Medical Supply, Corp.    8/22/16      E0274         $101.85
  000425884467-04     S.W.       Helpful Medical Supply, Corp.    8/22/16      E2612         $609.75
  000425884467-04     S.W.       Helpful Medical Supply, Corp.    8/22/16      L0632        $1,150.00
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    6/17/16      E0184         $153.13
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    6/17/16      E0190         $22.04
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    6/17/16      E0215         $20.93
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    6/17/16      E0217         $442.65
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    6/17/16      E0274         $101.85
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    6/17/16      E2612         $609.75
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    6/17/16      L0174         $130.00
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    6/17/16      L0627         $322.98
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    6/17/16      S1001         $64.25
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    12/5/16      E0849         $371.70
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    12/5/16      E0855         $502.63
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    12/5/16      E2614         $491.77
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    12/5/16      L1832         $549.18
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    12/5/16      L3671         $690.23
  000413498196-01     T.H.       Helpful Medical Supply, Corp.    12/5/16      L3763         $590.25
  000429272008-02     U.M.       Helpful Medical Supply, Corp.    12/8/16      E0855         $502.63
  000429272008-02     U.M.       Helpful Medical Supply, Corp.    12/8/16      E2614         $491.77
  000429272008-02     U.M.       Helpful Medical Supply, Corp.    12/8/16      L0632        $1,150.00
  000429272008-02     U.M.       Helpful Medical Supply, Corp.    12/8/16      L3671         $690.23
  000429272008-02     U.M.       Helpful Medical Supply, Corp.    12/8/16      T5001         $609.75
  000393031414-02     V.G.       Helpful Medical Supply, Corp.   12/15/15      E0184         $153.13
  000393031414-02     V.G.       Helpful Medical Supply, Corp.   12/15/15      E0190         $22.04
  000393031414-02     V.G.       Helpful Medical Supply, Corp.   12/15/15      E0217         $442.65
  000393031414-02     V.G.       Helpful Medical Supply, Corp.   12/15/15      E0274         $101.85
  000393031414-02     V.G.       Helpful Medical Supply, Corp.   12/15/15      L0642         $283.76
  000393031414-02     V.G.       Helpful Medical Supply, Corp.   12/15/15      T5001         $609.75
  000393031414-02     V.G.       Helpful Medical Supply, Corp.    2/29/16      E0855         $502.63
  000393031414-02     V.G.       Helpful Medical Supply, Corp.    2/29/16      L0632        $1,150.00
  000400343711-04     W.W.       Helpful Medical Supply, Corp.     3/7/16      E0855         $502.63


                                                  150                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page766
                                                                            153of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7485
                                             3290  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000400343711-04     W.W.       Helpful Medical Supply, Corp.     3/7/16      L0632        $1,150.00
  000400343711-04     W.W.       Helpful Medical Supply, Corp.     4/6/16      L1831         $208.13
  000400343711-04     W.W.       Helpful Medical Supply, Corp.     4/6/16      L1844        $1,107.70
  000412607392-02     A.B.            Lenex Services, Inc.        6/23/16      E0205         $205.00
  000412607392-02     A.B.            Lenex Services, Inc.        6/23/16      E0745         $678.00
  000412607392-02     A.B.            Lenex Services, Inc.        6/23/16      E1399         $280.75
  000371797571-01     A.C.            Lenex Services, Inc.        8/21/15      E0205         $205.00
  000371797571-01     A.C.            Lenex Services, Inc.        8/21/15      E0745         $678.00
  000371797571-01     A.C.            Lenex Services, Inc.        8/21/15      E1399         $280.75
  000393819305-01     A.C.            Lenex Services, Inc.       12/10/15      E0190         $22.00
  000393819305-01     A.C.            Lenex Services, Inc.       12/10/15      E0215         $20.93
  000393819305-01     A.C.            Lenex Services, Inc.       12/10/15      E0272         $155.52
  000393819305-01     A.C.            Lenex Services, Inc.       12/10/15      E1399         $282.00
  000393819305-01     A.C.            Lenex Services, Inc.       12/10/15      L0172         $75.00
  000393819305-01     A.C.            Lenex Services, Inc.       12/10/15      L0633         $225.31
  000393819305-01     A.C.            Lenex Services, Inc.       12/10/15      L3670         $111.07
  000393819305-01     A.C.            Lenex Services, Inc.         1/5/16      E0205         $205.00
  000393819305-01     A.C.            Lenex Services, Inc.         1/5/16      E0745         $678.00
  000393819305-01     A.C.            Lenex Services, Inc.         1/5/16      E1399         $280.75
  000321919839-02     A.D.            Lenex Services, Inc.         5/8/14      E0205         $205.00
  000321919839-02     A.D.            Lenex Services, Inc.         5/8/14      E0745         $678.00
  000321919839-02     A.D.            Lenex Services, Inc.         5/8/14      E1399         $280.75
  000321919839-02     A.D.            Lenex Services, Inc.         5/8/14      E2619         $52.00
  000408699774-01     A.D.            Lenex Services, Inc.        6/23/16      E0205         $205.00
  000408699774-01     A.D.            Lenex Services, Inc.        6/23/16      E0745         $678.00
  000408699774-01     A.D.            Lenex Services, Inc.        6/23/16      E1399         $280.75
  000414650143-01     A.F.            Lenex Services, Inc.         9/7/16      E0205         $205.00
  000414650143-01     A.F.            Lenex Services, Inc.         9/7/16      E0745         $678.00
  000414650143-01     A.F.            Lenex Services, Inc.         9/7/16      E1399         $280.75
  000352120430-01     A.G.            Lenex Services, Inc.         1/7/15      E0190         $22.00
  000352120430-01     A.G.            Lenex Services, Inc.         1/7/15      E0215         $20.93
  000352120430-01     A.G.            Lenex Services, Inc.         1/7/15      E0272         $155.52
  000352120430-01     A.G.            Lenex Services, Inc.         1/7/15      E1399         $282.00
  000352120430-01     A.G.            Lenex Services, Inc.         1/7/15      L0172         $75.00
  000352120430-01     A.G.            Lenex Services, Inc.         1/7/15      L0633         $225.31
  000352120430-01     A.G.            Lenex Services, Inc.         1/7/15      L1820         $110.00
  000352120430-01     A.G.            Lenex Services, Inc.        1/26/15      E0205         $205.00
  000352120430-01     A.G.            Lenex Services, Inc.        1/26/15      E0745         $678.00
  000352120430-01     A.G.            Lenex Services, Inc.        1/26/15      E1399         $280.75
  000315585983-02     A.K.            Lenex Services, Inc.        2/21/14      E0190         $22.00
  000315585983-02     A.K.            Lenex Services, Inc.        2/21/14      E0215         $20.93
  000315585983-02     A.K.            Lenex Services, Inc.        2/21/14      L0172         $75.00
  000315585983-02     A.K.            Lenex Services, Inc.        2/21/14      L0633         $225.31
  000315585983-02     A.K.            Lenex Services, Inc.        2/21/14      L1820         $96.00
  000315585983-02     A.K.            Lenex Services, Inc.        3/26/14      E0205         $205.00
  000315585983-02     A.K.            Lenex Services, Inc.        3/26/14      E0745         $678.00
  000315585983-02     A.K.            Lenex Services, Inc.        3/26/14      E1399         $280.75
  000315585983-02     A.K.            Lenex Services, Inc.         4/3/14      E1399         $180.00
  000368039236-02     A.K.            Lenex Services, Inc.        6/26/15      E0205         $205.00
  000368039236-02     A.K.            Lenex Services, Inc.        6/26/15      E0745         $678.00
  000368039236-02     A.K.            Lenex Services, Inc.        6/26/15      E1399         $280.75


                                                   151                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page767
                                                                            154of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7486
                                             3291  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000424966372-01     A.K.            Lenex Services, Inc.        9/26/16      E0190        $22.00
  000424966372-01     A.K.            Lenex Services, Inc.        9/26/16      E0215        $20.93
  000424966372-01     A.K.            Lenex Services, Inc.        9/26/16      E2619        $46.39
  000424966372-01     A.K.            Lenex Services, Inc.        9/26/16      L0172        $75.00
  000424966372-01     A.K.            Lenex Services, Inc.        9/26/16      L0633        $225.31
  000424966372-01     A.K.            Lenex Services, Inc.        9/26/16      L1820        $110.00
  000369289806-02     A.M.            Lenex Services, Inc.        5/11/15      E0190        $22.00
  000369289806-02     A.M.            Lenex Services, Inc.        5/11/15      E0272        $155.52
  000369289806-02     A.M.            Lenex Services, Inc.        5/11/15      E1399        $282.00
  000369289806-02     A.M.            Lenex Services, Inc.        5/11/15      L0172        $75.00
  000369289806-02     A.M.            Lenex Services, Inc.        5/11/15      L0633        $225.31
  000369289806-02     A.M.            Lenex Services, Inc.        7/14/15      E0205        $205.00
  000369289806-02     A.M.            Lenex Services, Inc.        7/14/15      E0745        $678.00
  000369289806-02     A.M.            Lenex Services, Inc.        7/14/15      E1399        $280.75
  000369289806-02     A.M.            Lenex Services, Inc.        10/2/15      E1300        $337.50
  000411877913-14     A.M.            Lenex Services, Inc.        8/16/16      E0205        $205.00
  000411877913-14     A.M.            Lenex Services, Inc.        8/16/16      E0745        $678.00
  000411877913-14     A.M.            Lenex Services, Inc.        8/16/16      E1399        $280.75
  000411877913-14     A.M.            Lenex Services, Inc.        8/16/16      L1820        $110.00
  000372659986-01     A.N.            Lenex Services, Inc.        8/26/15      E0205        $205.00
  000372659986-01     A.N.            Lenex Services, Inc.        8/26/15      E0745        $678.00
  000372659986-01     A.N.            Lenex Services, Inc.        8/26/15      E1399        $280.75
  000418446761-01     A.N.            Lenex Services, Inc.         8/2/16      E1399        $280.75
  000405943853-02     A.O.            Lenex Services, Inc.        3/18/16      E0272        $155.52
  000405943853-02     A.O.            Lenex Services, Inc.        3/18/16      E1399        $102.00
  000405943853-02     A.O.            Lenex Services, Inc.        3/18/16      L0172        $75.00
  000405943853-02     A.O.            Lenex Services, Inc.        3/18/16      L0633        $225.31
  000405943853-02     A.O.            Lenex Services, Inc.        3/18/16      L1820        $110.00
  000405943853-02     A.O.            Lenex Services, Inc.        4/15/16      E0205        $205.00
  000405943853-02     A.O.            Lenex Services, Inc.        4/15/16      E0745        $678.00
  000405943853-02     A.O.            Lenex Services, Inc.        4/15/16      E1399        $280.75
  000431314756-01     A.R.            Lenex Services, Inc.        11/7/16      E0205        $205.00
  000431314756-01     A.R.            Lenex Services, Inc.        11/7/16      E0745        $678.00
  000431314756-01     A.R.            Lenex Services, Inc.        11/7/16      E1399        $280.75
  000437823529-01     A.R.            Lenex Services, Inc.       11/11/16      E0205        $205.00
  000437823529-01     A.R.            Lenex Services, Inc.       11/11/16      E0745        $678.00
  000437823529-01     A.R.            Lenex Services, Inc.       11/11/16      E1399        $280.75
  000371957242-01     A.S.            Lenex Services, Inc.        9/30/15      E0205        $205.00
  000371957242-01     A.S.            Lenex Services, Inc.        9/30/15      E0745        $678.00
  000371957242-01     A.S.            Lenex Services, Inc.        9/30/15      E1399        $280.75
  000418268397-01     A.S.            Lenex Services, Inc.         7/1/16      E1399        $180.00
  000418268397-01     A.S.            Lenex Services, Inc.         7/1/16      L0172        $75.00
  000418268397-01     A.S.            Lenex Services, Inc.         7/1/16      L0633        $225.31
  000418268397-01     A.S.            Lenex Services, Inc.        8/17/16      E0205        $205.00
  000418268397-01     A.S.            Lenex Services, Inc.        8/17/16      E0745        $678.00
  000418268397-01     A.S.            Lenex Services, Inc.        8/17/16      E1399        $280.75
  000418268397-02     A.S.            Lenex Services, Inc.        8/17/16      E0205        $205.00
  000418268397-02     A.S.            Lenex Services, Inc.        8/17/16      E0745        $678.00
  000418268397-02     A.S.            Lenex Services, Inc.        8/17/16      E1399        $280.75
  000433510377-01     A.Z.            Lenex Services, Inc.        11/3/16      E0190        $22.00
  000433510377-01     A.Z.            Lenex Services, Inc.        11/3/16      E0215        $20.93



                                                   152                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page768
                                                                            155of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7487
                                             3292  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000433510377-01      A.Z.           Lenex Services, Inc.        11/3/16      L0633        $225.31
  000391445368-01      B.C.           Lenex Services, Inc.       12/11/15      E0190        $22.00
  000391445368-01      B.C.           Lenex Services, Inc.       12/11/15      E0272        $155.52
  000391445368-01      B.C.           Lenex Services, Inc.       12/11/15      E1399        $282.00
  000391445368-01      B.C.           Lenex Services, Inc.       12/11/15      L0172        $75.00
  000391445368-01      B.C.           Lenex Services, Inc.       12/11/15      L0633        $225.31
  000391445368-01      B.C.           Lenex Services, Inc.       12/11/15      L1820        $110.00
  000391445368-01      B.C.           Lenex Services, Inc.        1/12/16      E0205        $205.00
  000391445368-01      B.C.           Lenex Services, Inc.        1/12/16      E0745        $678.00
  000391445368-01      B.C.           Lenex Services, Inc.        1/12/16      E0849        $371.70
  000391445368-01      B.C.           Lenex Services, Inc.        1/12/16      E1399        $280.75
  000341100014-01      B.E.           Lenex Services, Inc.       10/24/14      E0205        $205.00
  000341100014-01      B.E.           Lenex Services, Inc.       10/24/14      E0745        $678.00
  000341100014-01      B.E.           Lenex Services, Inc.       10/24/14      E1399        $280.75
  000388586760-02      B.F.           Lenex Services, Inc.         6/2/16      E0205        $205.00
  000388586760-02      B.F.           Lenex Services, Inc.         6/2/16      E0745        $678.00
  000388586760-02      B.F.           Lenex Services, Inc.         6/2/16      E0849        $371.70
  000388586760-02      B.F.           Lenex Services, Inc.         6/2/16      E1399        $280.75
  000349206425-02      B.G.           Lenex Services, Inc.         1/8/15      E0205        $205.00
  000349206425-02      B.G.           Lenex Services, Inc.         1/8/15      E0745        $678.00
  000349206425-02      B.G.           Lenex Services, Inc.         1/8/15      E1399        $280.75
  000386708648-01      B.G.           Lenex Services, Inc.        12/4/15      E0205        $205.00
  000386708648-01      B.G.           Lenex Services, Inc.        12/4/15      E0745        $678.00
  000386708648-01      B.G.           Lenex Services, Inc.        12/4/15      E1399        $280.75
  000415463041-02      B.M.           Lenex Services, Inc.        7/14/16      E0205        $205.00
  000415463041-02      B.M.           Lenex Services, Inc.        7/14/16      E0745        $678.00
  000415463041-02      B.M.           Lenex Services, Inc.        7/14/16      E1399        $280.75
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      E0190        $22.00
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      E0272        $155.52
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      E1399        $282.00
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      L0172        $75.00
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      L0633        $225.31
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      L1820        $110.00
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      L3670        $111.07
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      E0190        $22.00
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      E0272        $155.52
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      E1399        $282.00
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      L0172        $75.00
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      L0633        $225.31
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      L1820        $110.00
  000440791796-01      B.M.           Lenex Services, Inc.       10/26/16      L3670        $111.07
  000424552248-02      B.O.           Lenex Services, Inc.        7/27/16      E0215        $20.93
  000424552248-02      B.O.           Lenex Services, Inc.        7/27/16      L0633        $225.31
  000424552248-02      B.O.           Lenex Services, Inc.        7/27/16      L1820        $110.00
  000424552248-02      B.O.           Lenex Services, Inc.        7/27/16      L1906        $75.00
  000424552248-02      B.O.           Lenex Services, Inc.        7/27/16      L3908        $47.50
  000424552248-02      B.O.           Lenex Services, Inc.        9/23/16      E0205        $205.00
  000424552248-02      B.O.           Lenex Services, Inc.        9/23/16      E0745        $678.00
  000424552248-02      B.O.           Lenex Services, Inc.        9/23/16      E1399        $280.75
  000419605521-02      B.R.           Lenex Services, Inc.         8/1/16      E2619        $46.39
  000428142525-01      B.S.           Lenex Services, Inc.        9/15/16      E0190        $22.00



                                                   153                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page769
                                                                            156of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7488
                                             3293  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000428142525-01      B.S.           Lenex Services, Inc.       9/15/16       E0272        $155.52
  000428142525-01      B.S.           Lenex Services, Inc.       9/15/16       E1399        $102.00
  000428142525-01      B.S.           Lenex Services, Inc.       9/15/16       L0172        $75.00
  000428142525-01      B.S.           Lenex Services, Inc.       9/15/16       L0633        $225.31
  000356056119-02      B.V.           Lenex Services, Inc.        4/1/15       E0205        $205.00
  000356056119-02      B.V.           Lenex Services, Inc.        4/1/15       E0745        $678.00
  000356056119-02      B.V.           Lenex Services, Inc.        4/1/15       E1399        $280.75
  000404744260-02      C.A.           Lenex Services, Inc.       3/17/16       E0190        $22.00
  000404744260-02      C.A.           Lenex Services, Inc.       3/17/16       E0272        $155.52
  000404744260-02      C.A.           Lenex Services, Inc.       3/17/16       E1399        $282.00
  000404744260-02      C.A.           Lenex Services, Inc.       3/17/16       L0172        $75.00
  000404744260-02      C.A.           Lenex Services, Inc.       3/17/16       L0633        $225.31
  000404744260-02      C.A.           Lenex Services, Inc.       3/17/16       L3670        $222.14
  000330257569-01      C.B.           Lenex Services, Inc.       7/15/14      L3808 ST       $0.00
  000427222138-01      C.B.           Lenex Services, Inc.        9/6/16       E0272        $155.52
  000427222138-01      C.B.           Lenex Services, Inc.        9/6/16       E1399        $282.00
  000427222138-01      C.B.           Lenex Services, Inc.        9/6/16       L0172        $75.00
  000427222138-01      C.B.           Lenex Services, Inc.        9/6/16       L0633        $225.31
  000427222138-01      C.B.           Lenex Services, Inc.        9/6/16       L3670        $111.07
  000410822704-04      C.F.           Lenex Services, Inc.       6/17/16       E0205        $205.00
  000410822704-04      C.F.           Lenex Services, Inc.       6/17/16       E0745        $678.00
  000410822704-04      C.F.           Lenex Services, Inc.       6/17/16       E1399        $280.75
  000405581117-01      C.K.           Lenex Services, Inc.       4/13/16       E0205        $205.00
  000405581117-01      C.K.           Lenex Services, Inc.       4/13/16       E0745        $678.00
  000405581117-01      C.K.           Lenex Services, Inc.       4/13/16       E1399        $280.75
  000414835546-03      C.M.           Lenex Services, Inc.       5/26/16       E0190        $22.00
  000414835546-03      C.M.           Lenex Services, Inc.       5/26/16       E0272        $155.52
  000414835546-03      C.M.           Lenex Services, Inc.       5/26/16       E1399        $102.00
  000414835546-03      C.M.           Lenex Services, Inc.       5/26/16       E2619        $46.39
  000414835546-03      C.M.           Lenex Services, Inc.       5/26/16       L0172        $75.00
  000414835546-03      C.M.           Lenex Services, Inc.       5/26/16       L0633        $225.31
  000414835546-03      C.M.           Lenex Services, Inc.       6/23/16       E0205        $205.00
  000414835546-03      C.M.           Lenex Services, Inc.       6/23/16       E0745        $678.00
  000414835546-03      C.M.           Lenex Services, Inc.       6/23/16       E1399        $280.75
  000406349571-02      C.N.           Lenex Services, Inc.       3/23/16       E0215        $20.93
  000406349571-02      C.N.           Lenex Services, Inc.       3/23/16       E2619        $46.39
  000406349571-02      C.N.           Lenex Services, Inc.       3/23/16       L0633        $225.31
  000406349571-02      C.N.           Lenex Services, Inc.       3/23/16       L1820        $110.00
  000406349571-02      C.N.           Lenex Services, Inc.        4/8/16       E0205        $205.00
  000406349571-02      C.N.           Lenex Services, Inc.        4/8/16       E0745        $678.00
  000406349571-02      C.N.           Lenex Services, Inc.        4/8/16       E0849        $371.70
  000406349571-02      C.N.           Lenex Services, Inc.        4/8/16       E1399        $460.75
  000419135223-02      C.N.           Lenex Services, Inc.       6/13/16       E0190        $22.00
  000419135223-02      C.N.           Lenex Services, Inc.       6/13/16       E2209        $96.88
  000419135223-02      C.N.           Lenex Services, Inc.       6/13/16       E2619        $46.39
  000419135223-02      C.N.           Lenex Services, Inc.       6/13/16       L0172        $75.00
  000419135223-02      C.N.           Lenex Services, Inc.       6/13/16       L0633        $225.31
  000391529260-02      C.P.           Lenex Services, Inc.        1/5/16       E0190        $22.00
  000391529260-02      C.P.           Lenex Services, Inc.        1/5/16       E0215        $20.93
  000391529260-02      C.P.           Lenex Services, Inc.        1/5/16       E2209        $96.88
  000391529260-02      C.P.           Lenex Services, Inc.        1/5/16       E2619        $46.39



                                                   154                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page770
                                                                            157of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7489
                                             3294  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000391529260-02      C.P.           Lenex Services, Inc.         1/5/16      L0172        $75.00
  000391529260-02      C.P.           Lenex Services, Inc.         1/5/16      L0633        $225.31
  000340985548-02      C.S.           Lenex Services, Inc.        9/22/14      E0190        $22.00
  000340985548-02      C.S.           Lenex Services, Inc.        9/22/14      E0215        $20.93
  000340985548-02      C.S.           Lenex Services, Inc.        9/22/14      E0272        $155.52
  000340985548-02      C.S.           Lenex Services, Inc.        9/22/14      E1399        $282.00
  000340985548-02      C.S.           Lenex Services, Inc.        9/22/14      E2619        $46.39
  000340985548-02      C.S.           Lenex Services, Inc.        9/22/14      L0172        $75.00
  000340985548-02      C.S.           Lenex Services, Inc.        9/22/14      L0633        $225.31
  000340985548-02      C.S.           Lenex Services, Inc.        9/22/14      L3908        $47.50
  000340985548-02      C.S.           Lenex Services, Inc.       10/24/14      E0205        $205.00
  000340985548-02      C.S.           Lenex Services, Inc.       10/24/14      E0745        $678.00
  000340985548-02      C.S.           Lenex Services, Inc.       10/24/14      E1399        $280.75
  000423141373-06      C.S.           Lenex Services, Inc.        9/21/16      E0205        $205.00
  000423141373-06      C.S.           Lenex Services, Inc.        9/21/16      E0745        $678.00
  000423141373-06      C.S.           Lenex Services, Inc.        9/21/16      E1399        $280.75
  000394102107-01      D.A.           Lenex Services, Inc.        3/15/16      E0190        $22.00
  000394102107-01      D.A.           Lenex Services, Inc.        3/15/16      E0215        $20.93
  000394102107-01      D.A.           Lenex Services, Inc.        3/15/16      E0272        $155.52
  000394102107-01      D.A.           Lenex Services, Inc.        3/15/16      E1399        $102.00
  000394102107-01      D.A.           Lenex Services, Inc.        3/15/16      E2619        $46.39
  000394102107-01      D.A.           Lenex Services, Inc.        3/15/16      L0633        $225.31
  000339473480-02      D.B.           Lenex Services, Inc.        9/16/14      E0190        $22.00
  000339473480-02      D.B.           Lenex Services, Inc.        9/16/14      E0215        $20.93
  000339473480-02      D.B.           Lenex Services, Inc.        9/16/14      E0272        $155.52
  000339473480-02      D.B.           Lenex Services, Inc.        9/16/14      E1399        $282.00
  000339473480-02      D.B.           Lenex Services, Inc.        9/16/14      E2619        $46.39
  000339473480-02      D.B.           Lenex Services, Inc.        9/16/14      L0172        $75.00
  000339473480-02      D.B.           Lenex Services, Inc.        9/16/14      L0633        $225.31
  000424380764-01      D.F.           Lenex Services, Inc.        8/11/16      E0190        $22.00
  000424380764-01      D.F.           Lenex Services, Inc.        8/11/16      E0215        $20.93
  000424380764-01      D.F.           Lenex Services, Inc.        8/11/16      E0272        $155.52
  000424380764-01      D.F.           Lenex Services, Inc.        8/11/16      E1399        $282.00
  000424380764-01      D.F.           Lenex Services, Inc.        8/11/16      L0172        $75.00
  000424380764-01      D.F.           Lenex Services, Inc.        8/11/16      L0490        $249.76
  000414265363-03      D.G.           Lenex Services, Inc.        7/18/16      E0205        $205.00
  000414265363-03      D.G.           Lenex Services, Inc.        7/18/16      E0745        $678.00
  000414265363-03      D.G.           Lenex Services, Inc.        7/18/16      E1399        $280.75
  000366881555-01      D.H.           Lenex Services, Inc.         5/7/15      E0190        $22.00
  000366881555-01      D.H.           Lenex Services, Inc.         5/7/15      E0215        $20.93
  000366881555-01      D.H.           Lenex Services, Inc.         5/7/15      E0272        $155.52
  000366881555-01      D.H.           Lenex Services, Inc.         5/7/15      E1399        $282.00
  000366881555-01      D.H.           Lenex Services, Inc.         5/7/15      L0172        $75.00
  000366881555-01      D.H.           Lenex Services, Inc.         5/7/15      L0490        $249.76
  000366881555-01      D.H.           Lenex Services, Inc.        6/25/15      E0205        $205.00
  000366881555-01      D.H.           Lenex Services, Inc.        6/25/15      E0745        $678.00
  000366881555-01      D.H.           Lenex Services, Inc.        6/25/15      E1399        $280.75
  000369289806-03      D.L.           Lenex Services, Inc.        5/11/15      E0190        $22.00
  000369289806-03      D.L.           Lenex Services, Inc.        5/11/15      E0272        $155.52
  000369289806-03      D.L.           Lenex Services, Inc.        5/11/15      E1399        $102.00
  000369289806-03      D.L.           Lenex Services, Inc.        5/11/15      E2619        $46.39



                                                   155                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page771
                                                                            158of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7490
                                             3295  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000369289806-03     D.L.            Lenex Services, Inc.        5/11/15       L0172       $75.00
  000369289806-03     D.L.            Lenex Services, Inc.        5/11/15       L0633       $225.31
  000369289806-03     D.L.            Lenex Services, Inc.        7/14/15       E0205       $205.00
  000369289806-03     D.L.            Lenex Services, Inc.        7/14/15       E0745       $678.00
  000369289806-03     D.L.            Lenex Services, Inc.        7/14/15       E1399       $280.75
  000415022078-01     D.O.            Lenex Services, Inc.        8/31/16       E0205       $205.00
  000415022078-01     D.O.            Lenex Services, Inc.        8/31/16       E0745       $678.00
  000415022078-01     D.O.            Lenex Services, Inc.        8/31/16       E1399       $280.75
  000397117300-02     D.P.            Lenex Services, Inc.         4/7/16       E0205       $205.00
  000397117300-02     D.P.            Lenex Services, Inc.         4/7/16       E0745       $678.00
  000397117300-02     D.P.            Lenex Services, Inc.         4/7/16       E1399       $280.75
  000423654920-01     D.W.            Lenex Services, Inc.         8/1/16       E1399       $180.00
  000423654920-01     D.W.            Lenex Services, Inc.         8/1/16       E2619       $46.39
  000423654920-01     D.W.            Lenex Services, Inc.         8/1/16       L0172       $75.00
  000423654920-01     D.W.            Lenex Services, Inc.         8/1/16       L0633       $225.31
  000334473014-02     D.Z.            Lenex Services, Inc.        9/30/14       E0205       $205.00
  000334473014-02     D.Z.            Lenex Services, Inc.        9/30/14       E0745       $678.00
  000334473014-02     D.Z.            Lenex Services, Inc.        9/30/14       E1399       $280.75
  000334473014-02     D.Z.            Lenex Services, Inc.        9/30/14       L0639       $844.13
  000384467635-01     E.A.            Lenex Services, Inc.       11/10/15       E0215       $20.93
  000384467635-01     E.A.            Lenex Services, Inc.       11/10/15       E0272       $155.52
  000384467635-01     E.A.            Lenex Services, Inc.       11/10/15       E1399       $309.75
  000384467635-01     E.A.            Lenex Services, Inc.       11/10/15       E2619       $46.39
  000384467635-01     E.A.            Lenex Services, Inc.       11/10/15       L0120        $6.80
  000384467635-01     E.A.            Lenex Services, Inc.       11/10/15       L0633       $225.31
  000388586760-04     E.C.            Lenex Services, Inc.         1/5/16       E0205       $205.00
  000388586760-04     E.C.            Lenex Services, Inc.         1/5/16       E0745       $678.00
  000388586760-04     E.C.            Lenex Services, Inc.         1/5/16       E0849       $371.70
  000388586760-04     E.C.            Lenex Services, Inc.         1/5/16       E1399       $280.75
  000367572849-03     E.E.            Lenex Services, Inc.         6/4/15       E0205       $205.00
  000367572849-03     E.E.            Lenex Services, Inc.         6/4/15       E0745       $678.00
  000367572849-03     E.E.            Lenex Services, Inc.         6/4/15       E0849       $371.70
  000367572849-03     E.E.            Lenex Services, Inc.         6/4/15       E1399       $280.75
  000414080325-01     E.G.            Lenex Services, Inc.        6/24/16       E0205       $205.00
  000414080325-01     E.G.            Lenex Services, Inc.        6/24/16       E0745       $678.00
  000414080325-01     E.G.            Lenex Services, Inc.        6/24/16       E1399       $280.75
  000363946823-01     E.H.            Lenex Services, Inc.        4/17/15       E0190       $22.00
  000363946823-01     E.H.            Lenex Services, Inc.        4/17/15       E0272       $155.52
  000363946823-01     E.H.            Lenex Services, Inc.        4/17/15       E1399       $282.00
  000363946823-01     E.H.            Lenex Services, Inc.        4/17/15      L0172 2      $75.00
  000363946823-01     E.H.            Lenex Services, Inc.        4/17/15       L0633       $225.31
  000363946823-01     E.H.            Lenex Services, Inc.        6/22/15       E0205       $205.00
  000363946823-01     E.H.            Lenex Services, Inc.        6/22/15       E0745       $678.00
  000363946823-01     E.H.            Lenex Services, Inc.        6/22/15       E1399       $280.75
  000310379607-02     E.K.            Lenex Services, Inc.        3/11/14       E0205       $205.00
  000310379607-02     E.K.            Lenex Services, Inc.        3/11/14       E0745       $678.00
  000310379607-02     E.K.            Lenex Services, Inc.        3/11/14       E1399       $280.75
  000424677417-02     E.S.            Lenex Services, Inc.        8/16/16       E0190       $22.00
  000424677417-02     E.S.            Lenex Services, Inc.        8/16/16       E0272       $155.52
  000424677417-02     E.S.            Lenex Services, Inc.        8/16/16       E1399       $282.00
  000424677417-02     E.S.            Lenex Services, Inc.        8/16/16       L0172       $75.00



                                                   156                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page772
                                                                            159of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7491
                                             3296  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000424677417-02      E.S.           Lenex Services, Inc.       8/16/16        L0633       $225.31
  000424677417-02      E.S.           Lenex Services, Inc.       8/16/16        L3670       $111.07
  000424677417-02      E.S.           Lenex Services, Inc.       9/16/16        E0205       $205.00
  000424677417-02      E.S.           Lenex Services, Inc.       9/16/16        E0745       $678.00
  000424677417-02      E.S.           Lenex Services, Inc.       9/16/16        E1399       $280.75
  000430320846-01      E.V.           Lenex Services, Inc.       9/26/16        E0190       $22.00
  000430320846-01      E.V.           Lenex Services, Inc.       9/26/16        E0215       $20.93
  000430320846-01      E.V.           Lenex Services, Inc.       9/26/16        E0272       $155.52
  000430320846-01      E.V.           Lenex Services, Inc.       9/26/16        E1399       $282.00
  000430320846-01      E.V.           Lenex Services, Inc.       9/26/16        L0172       $75.00
  000430320846-01      E.V.           Lenex Services, Inc.       9/26/16        L0490       $249.76
  000356080713-01      F.C.           Lenex Services, Inc.       1/12/15        E0190       $22.00
  000356080713-01      F.C.           Lenex Services, Inc.       1/12/15        E0272       $155.52
  000356080713-01      F.C.           Lenex Services, Inc.       1/12/15        E1399       $282.00
  000356080713-01      F.C.           Lenex Services, Inc.       1/12/15        L0172       $75.00
  000356080713-01      F.C.           Lenex Services, Inc.       1/12/15        L0633       $225.31
  000372236877-01      F.C.           Lenex Services, Inc.        6/9/15        E0190       $22.00
  000372236877-01      F.C.           Lenex Services, Inc.        6/9/15        E0215       $20.93
  000372236877-01      F.C.           Lenex Services, Inc.        6/9/15        E0272       $155.52
  000372236877-01      F.C.           Lenex Services, Inc.        6/9/15        E1399       $282.00
  000372236877-01      F.C.           Lenex Services, Inc.        6/9/15        L0172       $75.00
  000372236877-01      F.C.           Lenex Services, Inc.        6/9/15        L0490       $249.76
  000372236877-01      F.C.           Lenex Services, Inc.        6/9/15        L1820       $110.00
  000372236877-01      F.C.           Lenex Services, Inc.       7/27/15        E0205       $205.00
  000372236877-01      F.C.           Lenex Services, Inc.       7/27/15        E0745       $678.00
  000372236877-01      F.C.           Lenex Services, Inc.       7/27/15        E1399       $280.75
  000347417461-02      F.D.           Lenex Services, Inc.       12/1/14        E0849       $371.70
  000353566631-01      F.M.           Lenex Services, Inc.        1/9/15        E0190       $22.00
  000353566631-01      F.M.           Lenex Services, Inc.        1/9/15        E0272       $155.52
  000353566631-01      F.M.           Lenex Services, Inc.        1/9/15        E1399       $282.00
  000353566631-01      F.M.           Lenex Services, Inc.        1/9/15        L0172       $75.00
  000353566631-01      F.M.           Lenex Services, Inc.        1/9/15        L0633       $225.31
  000353566631-01      F.M.           Lenex Services, Inc.        1/9/15        L1820       $110.00
  000353566631-01      F.M.           Lenex Services, Inc.       2/10/15        E0205       $205.00
  000353566631-01      F.M.           Lenex Services, Inc.       2/10/15        E0745       $678.00
  000353566631-01      F.M.           Lenex Services, Inc.       2/10/15        E1399       $280.75
  000359770723-02      F.M.           Lenex Services, Inc.        5/4/15        E0205       $205.00
  000359770723-02      F.M.           Lenex Services, Inc.        5/4/15        E0745       $678.00
  000359770723-02      F.M.           Lenex Services, Inc.        5/4/15        E1399       $280.75
  000359770723-02      F.M.           Lenex Services, Inc.        5/4/15        L3908       $95.00
  000375170644-03      F.N.           Lenex Services, Inc.       7/14/15        E0190       $22.00
  000375170644-03      F.N.           Lenex Services, Inc.       7/14/15        E0215       $20.93
  000375170644-03      F.N.           Lenex Services, Inc.       7/14/15        E0272       $155.52
  000375170644-03      F.N.           Lenex Services, Inc.       7/14/15        E1399       $102.00
  000375170644-03      F.N.           Lenex Services, Inc.       7/14/15        E2619       $46.39
  000375170644-03      F.N.           Lenex Services, Inc.       7/14/15       L0172 2      $75.00
  000375170644-03      F.N.           Lenex Services, Inc.       7/14/15        L0633       $225.21
  000375170644-03      F.N.           Lenex Services, Inc.       7/14/15        L1820       $110.00
  000371071440-01      G.A.           Lenex Services, Inc.        7/6/15        E0205       $205.00
  000371071440-01      G.A.           Lenex Services, Inc.        7/6/15        E0745       $678.00
  000371071440-01      G.A.           Lenex Services, Inc.        7/6/15        E1399       $280.75



                                                   157                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page773
                                                                            160of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7492
                                             3297  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000420666935-03      G.F.           Lenex Services, Inc.        8/11/16       E0205       $205.00
  000420666935-03      G.F.           Lenex Services, Inc.        8/11/16       E0745       $678.00
  000420666935-03      G.F.           Lenex Services, Inc.        8/11/16       E1399       $280.75
  000432554517-01      G.G.           Lenex Services, Inc.       10/21/16       E0190       $22.00
  000432554517-01      G.G.           Lenex Services, Inc.       10/21/16       E0215       $20.93
  000432554517-01      G.G.           Lenex Services, Inc.       10/21/16       E0272       $155.52
  000432554517-01      G.G.           Lenex Services, Inc.       10/21/16       E1399       $282.00
  000432554517-01      G.G.           Lenex Services, Inc.       10/21/16       L0172       $75.00
  000432554517-01      G.G.           Lenex Services, Inc.       10/21/16       L0490       $249.76
  000342649720-01      G.J.           Lenex Services, Inc.        9/30/14       E0190       $22.00
  000342649720-01      G.J.           Lenex Services, Inc.        9/30/14       E0215       $20.93
  000342649720-01      G.J.           Lenex Services, Inc.        9/30/14       E0272       $155.52
  000342649720-01      G.J.           Lenex Services, Inc.        9/30/14       E1399       $282.00
  000342649720-01      G.J.           Lenex Services, Inc.        9/30/14      L0172 2      $75.00
  000342649720-01      G.J.           Lenex Services, Inc.        9/30/14       L0633       $225.31
  000346336225-02      G.J.           Lenex Services, Inc.        11/4/14       E0190       $22.00
  000346336225-02      G.J.           Lenex Services, Inc.        11/4/14       E0215       $20.93
  000346336225-02      G.J.           Lenex Services, Inc.        11/4/14       E0272       $155.52
  000346336225-02      G.J.           Lenex Services, Inc.        11/4/14       E1399       $102.00
  000346336225-02      G.J.           Lenex Services, Inc.        11/4/14       E2619       $46.39
  000346336225-02      G.J.           Lenex Services, Inc.        11/4/14       L0172       $75.00
  000346336225-02      G.J.           Lenex Services, Inc.        11/4/14       L0633       $225.31
  000346336225-02      G.J.           Lenex Services, Inc.        11/4/14       L3670       $111.07
  000346336225-02      G.J.           Lenex Services, Inc.        12/8/14       E0205       $205.00
  000346336225-02      G.J.           Lenex Services, Inc.        12/8/14       E0745       $678.00
  000346336225-02      G.J.           Lenex Services, Inc.        12/8/14       E1399       $280.75
  000405943853-01      G.O.           Lenex Services, Inc.        5/20/16       E0190       $22.00
  000405943853-01      G.O.           Lenex Services, Inc.        5/20/16       E0272       $155.52
  000405943853-01      G.O.           Lenex Services, Inc.        5/20/16       E1399       $102.00
  000405943853-01      G.O.           Lenex Services, Inc.        5/20/16       L0172       $75.00
  000405943853-01      G.O.           Lenex Services, Inc.        5/20/16       L0633       $225.31
  000405943853-01      G.O.           Lenex Services, Inc.        5/20/16       L3670       $111.07
  000331142869-01      H.A.           Lenex Services, Inc.         8/5/14       E0205       $205.00
  000331142869-01      H.A.           Lenex Services, Inc.         8/5/14       E0745       $678.00
  000331142869-01      H.A.           Lenex Services, Inc.         8/5/14       E0849       $371.70
  000331142869-01      H.A.           Lenex Services, Inc.         8/5/14       E1399       $280.75
  000383952868-01      H.A.           Lenex Services, Inc.        9/30/15       E0205       $205.00
  000383952868-01      H.A.           Lenex Services, Inc.        9/30/15       E0745       $678.00
  000383952868-01      H.A.           Lenex Services, Inc.        9/30/15       E0849       $371.70
  000383952868-01      H.A.           Lenex Services, Inc.        9/30/15       E1399       $280.75
  000391034963-03      H.D.           Lenex Services, Inc.        11/9/15       E0190       $22.00
  000391034963-03      H.D.           Lenex Services, Inc.        11/9/15       E0215       $20.93
  000391034963-03      H.D.           Lenex Services, Inc.        11/9/15       E0272       $155.52
  000391034963-03      H.D.           Lenex Services, Inc.        11/9/15       E1399       $102.00
  000391034963-03      H.D.           Lenex Services, Inc.        11/9/15       E2619       $46.39
  000391034963-03      H.D.           Lenex Services, Inc.        11/9/15       L0172       $75.00
  000391034963-03      H.D.           Lenex Services, Inc.        11/9/15       L0490       $249.76
  000391034963-03      H.D.           Lenex Services, Inc.       11/25/15       E1300       $337.50
  000391034963-03      H.D.           Lenex Services, Inc.       12/23/15       E0205       $205.00
  000391034963-03      H.D.           Lenex Services, Inc.       12/23/15       E0745       $678.00
  000391034963-03      H.D.           Lenex Services, Inc.       12/23/15       E1399       $280.75



                                                   158                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page774
                                                                            161of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7493
                                             3298  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000433921987-03      H.F.           Lenex Services, Inc.       10/20/16      E0215        $20.93
  000433921987-03      H.F.           Lenex Services, Inc.       10/20/16      E2619        $46.39
  000433921987-03      H.F.           Lenex Services, Inc.       10/20/16      L0172        $75.00
  000433921987-03      H.F.           Lenex Services, Inc.       10/20/16      L0633        $225.31
  000326907896-01      H.H.           Lenex Services, Inc.        7/17/14      E0205        $205.00
  000326907896-01      H.H.           Lenex Services, Inc.        7/17/14      E0745        $678.00
  000326907896-01      H.H.           Lenex Services, Inc.        7/17/14      E1399        $280.75
  000414438168-01      H.R.           Lenex Services, Inc.        5/18/16      E0215        $20.93
  000414438168-01      H.R.           Lenex Services, Inc.        5/18/16      E1399        $180.00
  000414438168-01      H.R.           Lenex Services, Inc.        5/18/16      E2619        $46.39
  000414438168-01      H.R.           Lenex Services, Inc.        5/18/16      L0172        $75.00
  000414438168-01      H.R.           Lenex Services, Inc.        5/18/16      L0633        $225.31
  000414438168-01      H.R.           Lenex Services, Inc.        6/29/16      E0205        $205.00
  000414438168-01      H.R.           Lenex Services, Inc.        6/29/16      E0745        $678.00
  000414438168-01      H.R.           Lenex Services, Inc.        6/29/16      E1399        $280.75
  000398482067-02      I.D.           Lenex Services, Inc.        3/11/16      E0205        $205.00
  000398482067-02      I.D.           Lenex Services, Inc.        3/11/16      E0745        $678.00
  000398482067-02      I.D.           Lenex Services, Inc.        3/11/16      E1399        $280.75
  000367572849-02      I.E.           Lenex Services, Inc.        5/28/15      E0205        $205.00
  000367572849-02      I.E.           Lenex Services, Inc.        5/28/15      E0745        $678.00
  000367572849-02      I.E.           Lenex Services, Inc.        5/28/15      E0849        $371.70
  000367572849-02      I.E.           Lenex Services, Inc.        5/28/15      E1399        $280.75
  000342660370-01      I.L.           Lenex Services, Inc.       11/14/14      E0205        $205.00
  000342660370-01      I.L.           Lenex Services, Inc.       11/14/14      E0745        $678.00
  000342660370-01      I.L.           Lenex Services, Inc.       11/14/14      E1399        $280.75
  000380998640-02      I.L.           Lenex Services, Inc.       11/30/15      E0205        $205.00
  000380998640-02      I.L.           Lenex Services, Inc.       11/30/15      E0745        $678.00
  000380998640-02      I.L.           Lenex Services, Inc.       11/30/15      E1399        $280.75
  000344859087-02      I.N.           Lenex Services, Inc.        11/7/14      E0205        $205.00
  000344859087-02      I.N.           Lenex Services, Inc.        11/7/14      E0745        $678.00
  000344859087-02      I.N.           Lenex Services, Inc.        11/7/14      E1399        $280.75
  000309709276-02      J.B.           Lenex Services, Inc.        2/17/14      E0205        $205.00
  000309709276-02      J.B.           Lenex Services, Inc.        2/17/14      E0745        $678.00
  000309709276-02      J.B.           Lenex Services, Inc.        2/17/14      E1399        $280.75
  000369617856-02      J.B.           Lenex Services, Inc.         5/6/15      E0190        $22.00
  000369617856-02      J.B.           Lenex Services, Inc.         5/6/15      E0272        $155.52
  000369617856-02      J.B.           Lenex Services, Inc.         5/6/15      E1399        $282.00
  000369617856-02      J.B.           Lenex Services, Inc.         5/6/15      L0172        $75.00
  000369617856-02      J.B.           Lenex Services, Inc.         5/6/15      L0633        $225.31
  000344894068-02      J.C.           Lenex Services, Inc.       11/21/14      E0205        $205.00
  000344894068-02      J.C.           Lenex Services, Inc.       11/21/14      E0745        $678.00
  000344894068-02      J.C.           Lenex Services, Inc.       11/21/14      E1399        $280.75
  000373137629-01      J.C.           Lenex Services, Inc.        6/12/15      E0190        $22.00
  000373137629-01      J.C.           Lenex Services, Inc.        6/12/15      E0272        $155.52
  000373137629-01      J.C.           Lenex Services, Inc.        6/12/15      E1399        $282.00
  000373137629-01      J.C.           Lenex Services, Inc.        6/12/15      L0172        $75.00
  000373137629-01      J.C.           Lenex Services, Inc.        6/12/15      L0633        $225.31
  000391537313-01      J.C.           Lenex Services, Inc.        12/1/15      E0190        $22.00
  000391537313-01      J.C.           Lenex Services, Inc.        12/1/15      E0215        $20.93
  000391537313-01      J.C.           Lenex Services, Inc.        12/1/15      E0272        $155.52
  000391537313-01      J.C.           Lenex Services, Inc.        12/1/15      E1399        $282.00



                                                   159                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page775
                                                                            162of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7494
                                             3299  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000391537313-01      J.C.           Lenex Services, Inc.        12/1/15      L0172        $75.00
  000391537313-01      J.C.           Lenex Services, Inc.        12/1/15      L0633        $225.31
  000391537313-01      J.C.           Lenex Services, Inc.        12/1/15      L1820        $110.00
  000391537313-01      J.C.           Lenex Services, Inc.         1/5/16      E0205        $205.00
  000391537313-01      J.C.           Lenex Services, Inc.         1/5/16      E0745        $678.00
  000391537313-01      J.C.           Lenex Services, Inc.         1/5/16      E1399        $280.75
  000391537313-01      J.C.           Lenex Services, Inc.       12/23/15      E0849        $371.70
  000376418687-02      J.D.           Lenex Services, Inc.        10/5/15      E0205        $205.00
  000376418687-02      J.D.           Lenex Services, Inc.        10/5/15      E0745        $678.00
  000376418687-02      J.D.           Lenex Services, Inc.        10/5/15      E1399        $280.75
  000384081915-01      J.G.           Lenex Services, Inc.        9/24/15      E0190        $22.00
  000384081915-01      J.G.           Lenex Services, Inc.        9/24/15      E0215        $20.93
  000384081915-01      J.G.           Lenex Services, Inc.        9/24/15      E0272        $155.52
  000384081915-01      J.G.           Lenex Services, Inc.        9/24/15      E1399        $282.00
  000384081915-01      J.G.           Lenex Services, Inc.        9/24/15      L0172        $75.00
  000384081915-01      J.G.           Lenex Services, Inc.        9/24/15      L0490        $249.76
  000384081915-01      J.G.           Lenex Services, Inc.        10/9/15      E1300        $337.50
  000384081915-01      J.G.           Lenex Services, Inc.       10/23/15      E0205        $205.00
  000384081915-01      J.G.           Lenex Services, Inc.       10/23/15      E0745        $678.00
  000384081915-01      J.G.           Lenex Services, Inc.       10/23/15      E1399        $280.75
  000432554517-02      J.G.           Lenex Services, Inc.       10/21/16      E0190        $22.00
  000432554517-02      J.G.           Lenex Services, Inc.       10/21/16      E0215        $20.93
  000432554517-02      J.G.           Lenex Services, Inc.       10/21/16      E0272        $155.52
  000432554517-02      J.G.           Lenex Services, Inc.       10/21/16      E1399        $102.00
  000432554517-02      J.G.           Lenex Services, Inc.       10/21/16      L0172        $75.00
  000363946823-02      J.H.           Lenex Services, Inc.        4/17/15      E0190        $22.00
  000363946823-02      J.H.           Lenex Services, Inc.        4/17/15      E0272        $155.52
  000363946823-02      J.H.           Lenex Services, Inc.        4/17/15      E1399        $102.00
  000363946823-02      J.H.           Lenex Services, Inc.        4/17/15      L0172        $75.00
  000363946823-02      J.H.           Lenex Services, Inc.        4/17/15      L0633        $225.31
  000363946823-02      J.H.           Lenex Services, Inc.        6/22/15      E0205        $205.00
  000363946823-02      J.H.           Lenex Services, Inc.        6/22/15      E0745        $678.00
  000363946823-02      J.H.           Lenex Services, Inc.        6/22/15      E1399        $280.75
  000340984475-04      J.J.           Lenex Services, Inc.        9/26/14      E0190        $22.00
  000340984475-04      J.J.           Lenex Services, Inc.        9/26/14      E0215        $20.93
  000340984475-04      J.J.           Lenex Services, Inc.        9/26/14      E0272        $155.52
  000340984475-04      J.J.           Lenex Services, Inc.        9/26/14      E1399        $102.00
  000340984475-04      J.J.           Lenex Services, Inc.        9/26/14      E2619        $46.39
  000340984475-04      J.J.           Lenex Services, Inc.        9/26/14      L0172        $75.00
  000340984475-04      J.J.           Lenex Services, Inc.        9/26/14      L0633        $225.31
  000340984475-04      J.J.           Lenex Services, Inc.        9/26/14      L1820        $220.00
  000340984475-04      J.J.           Lenex Services, Inc.       11/10/14      E0205        $205.00
  000340984475-04      J.J.           Lenex Services, Inc.       11/10/14      E0745        $678.00
  000340984475-04      J.J.           Lenex Services, Inc.       11/10/14      E1399        $280.75
  000404430019-03      J.L.           Lenex Services, Inc.        3/15/16      E0272        $155.52
  000404430019-03      J.L.           Lenex Services, Inc.        3/15/16      E1399        $102.00
  000404430019-03      J.L.           Lenex Services, Inc.        3/15/16      L0172        $75.00
  000404430019-03      J.L.           Lenex Services, Inc.        3/15/16      L0633        $225.31
  000404430019-03      J.L.           Lenex Services, Inc.        3/15/16      L1820        $110.00
  000404430019-03      J.L.           Lenex Services, Inc.        3/15/16      L3670        $111.07
  000404430019-03      J.L.           Lenex Services, Inc.        4/22/16      E0205        $205.00



                                                   160                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page776
                                                                            163of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7495
                                             3300  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000404430019-03      J.L.           Lenex Services, Inc.        4/22/16      E0745        $678.00
  000404430019-03      J.L.           Lenex Services, Inc.        4/22/16      E1399        $280.75
  000340985548-09      J.M.           Lenex Services, Inc.        9/22/14      E0190        $22.00
  000340985548-09      J.M.           Lenex Services, Inc.        9/22/14      E0215        $20.93
  000340985548-09      J.M.           Lenex Services, Inc.        9/22/14      E0272        $155.52
  000340985548-09      J.M.           Lenex Services, Inc.        9/22/14      E1399        $102.00
  000340985548-09      J.M.           Lenex Services, Inc.        9/22/14      E2619        $46.39
  000340985548-09      J.M.           Lenex Services, Inc.        9/22/14      L0172        $75.00
  000340985548-09      J.M.           Lenex Services, Inc.        9/22/14      L0633        $225.31
  000340985548-09      J.M.           Lenex Services, Inc.       10/24/14      E0205        $205.00
  000340985548-09      J.M.           Lenex Services, Inc.       10/24/14      E0745        $678.00
  000340985548-09      J.M.           Lenex Services, Inc.       10/24/14      E1399        $280.75
  000423949056-01      J.N.           Lenex Services, Inc.        10/5/16      E0205        $205.00
  000423949056-01      J.N.           Lenex Services, Inc.        10/5/16      E0745        $678.00
  000423949056-01      J.N.           Lenex Services, Inc.        10/5/16      E1399        $280.75
  000368519443-01      J.P.           Lenex Services, Inc.         6/1/15      E0190        $22.00
  000368519443-01      J.P.           Lenex Services, Inc.         6/1/15      E0272        $155.52
  000368519443-01      J.P.           Lenex Services, Inc.         6/1/15      E1399        $282.00
  000368519443-01      J.P.           Lenex Services, Inc.         6/1/15      L0172        $75.00
  000368519443-01      J.P.           Lenex Services, Inc.         6/1/15      L0633        $225.31
  000368519443-01      J.P.           Lenex Services, Inc.       12/28/15      E0205        $205.00
  000368519443-01      J.P.           Lenex Services, Inc.       12/28/15      E0745        $678.00
  000368519443-01      J.P.           Lenex Services, Inc.       12/28/15      E1399        $280.75
  000372244277-02      J.R.           Lenex Services, Inc.        6/23/15      E0190        $22.00
  000372244277-02      J.R.           Lenex Services, Inc.        6/23/15      E0215        $20.93
  000372244277-02      J.R.           Lenex Services, Inc.        6/23/15      E0272        $155.52
  000372244277-02      J.R.           Lenex Services, Inc.        6/23/15      E1399        $282.00
  000372244277-02      J.R.           Lenex Services, Inc.        6/23/15      L0172        $75.00
  000372244277-02      J.R.           Lenex Services, Inc.        6/23/15      L0490        $249.76
  000372244277-02      J.R.           Lenex Services, Inc.        7/28/15      E0205        $205.00
  000372244277-02      J.R.           Lenex Services, Inc.        7/28/15      E0745        $678.00
  000372244277-02      J.R.           Lenex Services, Inc.        7/28/15      E1399        $280.75
  000372244277-03      J.R.           Lenex Services, Inc.        6/23/15      E0190        $22.00
  000372244277-03      J.R.           Lenex Services, Inc.        6/23/15      E0215        $20.93
  000372244277-03      J.R.           Lenex Services, Inc.        6/23/15      E0272        $155.52
  000372244277-03      J.R.           Lenex Services, Inc.        6/23/15      E1399        $102.00
  000372244277-03      J.R.           Lenex Services, Inc.        6/23/15      E2619        $46.39
  000372244277-03      J.R.           Lenex Services, Inc.        6/23/15      L0172        $75.00
  000372244277-03      J.R.           Lenex Services, Inc.        6/23/15      L0490        $249.76
  000372244277-03      J.R.           Lenex Services, Inc.        6/23/14      L3908        $47.50
  000372244277-03      J.R.           Lenex Services, Inc.        7/31/15      E0205        $205.00
  000372244277-03      J.R.           Lenex Services, Inc.        7/31/15      E0745        $678.00
  000372244277-03      J.R.           Lenex Services, Inc.        7/31/15      E1399        $280.75
  000420015075-01      J.S.           Lenex Services, Inc.        9/22/16      E0205        $205.00
  000420015075-01      J.S.           Lenex Services, Inc.        9/22/16      E0745        $678.00
  000420015075-01      J.S.           Lenex Services, Inc.        9/22/16      E1399        $280.75
  000427121009-01      J.S.           Lenex Services, Inc.        9/19/16      E0190        $22.00
  000427121009-01      J.S.           Lenex Services, Inc.        9/19/16      E0215        $20.93
  000427121009-01      J.S.           Lenex Services, Inc.        9/19/16      E0272        $155.52
  000427121009-01      J.S.           Lenex Services, Inc.        9/19/16      E1399        $302.00
  000427121009-01      J.S.           Lenex Services, Inc.        9/19/16      E2619        $46.39



                                                   161                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page777
                                                                            164of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7496
                                             3301  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000427121009-01      J.S.           Lenex Services, Inc.        9/19/16      L0633        $225.31
  000433921987-02      J.S.           Lenex Services, Inc.       10/20/16      E0215        $20.93
  000433921987-02      J.S.           Lenex Services, Inc.       10/20/16      E1399        $180.00
  000433921987-02      J.S.           Lenex Services, Inc.       10/20/16      L0172        $75.00
  000433921987-02      J.S.           Lenex Services, Inc.       10/20/16      L0633        $225.31
  000415463041-01      J.V.           Lenex Services, Inc.        8/25/16      E0205        $205.00
  000415463041-01      J.V.           Lenex Services, Inc.        8/25/16      E0745        $678.00
  000415463041-01      J.V.           Lenex Services, Inc.        8/25/16      E1399        $280.75
  000415463041-01      J.V.           Lenex Services, Inc.        8/31/16      E1300        $337.50
  000341679108-01      J.W.           Lenex Services, Inc.        9/26/14      E0190        $22.00
  000341679108-01      J.W.           Lenex Services, Inc.        9/26/14      E0215        $20.93
  000341679108-01      J.W.           Lenex Services, Inc.        9/26/14      E0272        $155.52
  000341679108-01      J.W.           Lenex Services, Inc.        9/26/14      E1399        $282.00
  000341679108-01      J.W.           Lenex Services, Inc.        9/26/14      E2619        $46.39
  000341679108-01      J.W.           Lenex Services, Inc.        9/26/14      L0172        $75.00
  000341679108-01      J.W.           Lenex Services, Inc.        9/26/14      L0633        $225.31
  000341679108-01      J.W.           Lenex Services, Inc.        9/26/14      L1906        $75.00
  000401711544-02      J.W.           Lenex Services, Inc.        4/26/16      E0205        $205.00
  000401711544-02      J.W.           Lenex Services, Inc.        4/26/16      E0745        $678.00
  000401711544-02      J.W.           Lenex Services, Inc.        4/26/16      E1399        $280.75
  000424780021-01      J.W.           Lenex Services, Inc.        10/3/16      E0205        $205.00
  000424780021-01      J.W.           Lenex Services, Inc.        10/3/16      E0745        $678.00
  000424780021-01      J.W.           Lenex Services, Inc.        10/3/16      E1399        $280.75
  000370811663-03      K.B.           Lenex Services, Inc.        5/29/15      E0190        $22.00
  000370811663-03      K.B.           Lenex Services, Inc.        5/29/15      E0215        $20.93
  000370811663-03      K.B.           Lenex Services, Inc.        5/29/15      E0272        $155.52
  000370811663-03      K.B.           Lenex Services, Inc.        5/29/15      E1399        $102.00
  000370811663-03      K.B.           Lenex Services, Inc.        5/29/15      E2619        $46.39
  000370811663-03      K.B.           Lenex Services, Inc.        5/29/15      L0172        $75.00
  000370811663-03      K.B.           Lenex Services, Inc.        5/29/15      L0633        $225.31
  000370811663-03      K.B.           Lenex Services, Inc.        5/29/15      L1820        $110.00
  000370811663-03      K.B.           Lenex Services, Inc.        5/29/15      L1906        $75.00
  000370811663-03      K.B.           Lenex Services, Inc.        5/29/15      L3670        $111.07
  000370811663-03      K.B.           Lenex Services, Inc.        5/29/15      L3908        $47.50
  000370811663-03      K.B.           Lenex Services, Inc.        6/19/15      E0205        $205.00
  000370811663-03      K.B.           Lenex Services, Inc.        6/19/15      E0745        $678.00
  000370811663-03      K.B.           Lenex Services, Inc.        6/19/15      E1399        $280.75
  000431544519-01      K.B.           Lenex Services, Inc.       10/17/16      E0190        $22.00
  000431544519-01      K.B.           Lenex Services, Inc.       10/17/16      E0215        $20.93
  000431544519-01      K.B.           Lenex Services, Inc.       10/17/16      E0272        $155.52
  000431544519-01      K.B.           Lenex Services, Inc.       10/17/16      E1399        $282.00
  000431544519-01      K.B.           Lenex Services, Inc.       10/17/16      L0172        $75.00
  000431544519-01      K.B.           Lenex Services, Inc.       10/17/16      L0490        $249.76
  000373281435-04      K.F.           Lenex Services, Inc.         7/6/15      E1399        $102.00
  000410587497-04      K.L.           Lenex Services, Inc.        4/27/16      E0190        $22.00
  000410587497-04      K.L.           Lenex Services, Inc.        4/27/16      E0215        $20.93
  000410587497-04      K.L.           Lenex Services, Inc.        4/27/16      E0272        $155.52
  000410587497-04      K.L.           Lenex Services, Inc.        4/27/16      E1399        $282.00
  000410587497-04      K.L.           Lenex Services, Inc.        4/27/16      L0172        $75.00
  000410587497-04      K.L.           Lenex Services, Inc.        4/27/16      L0490        $249.76
  000410587497-04      K.L.           Lenex Services, Inc.        6/27/16      E0205        $205.00



                                                   162                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page778
                                                                            165of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7497
                                             3302  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000410587497-04      K.L.           Lenex Services, Inc.        6/27/16      E0745        $678.00
  000410587497-04      K.L.           Lenex Services, Inc.        6/27/16      E1399        $280.75
  000375170644-04      L.A.           Lenex Services, Inc.        7/14/15      E0190        $22.00
  000375170644-04      L.A.           Lenex Services, Inc.        7/14/15      E0215        $20.93
  000375170644-04      L.A.           Lenex Services, Inc.        7/14/15      E0272        $155.52
  000375170644-04      L.A.           Lenex Services, Inc.        7/14/15      E1399        $102.00
  000375170644-04      L.A.           Lenex Services, Inc.        7/14/15      E2619        $46.39
  000375170644-04      L.A.           Lenex Services, Inc.        7/14/15      L0172        $75.00
  000375170644-04      L.A.           Lenex Services, Inc.        7/14/15      L0633        $225.31
  000375170644-04      L.A.           Lenex Services, Inc.        7/14/15      L1820        $110.00
  000375170644-04      L.A.           Lenex Services, Inc.        7/14/15      L3670        $111.07
  000375170644-04      L.A.           Lenex Services, Inc.         8/6/15      E0205        $205.00
  000375170644-04      L.A.           Lenex Services, Inc.         8/6/15      E0745        $678.00
  000375170644-04      L.A.           Lenex Services, Inc.         8/6/15      E0849        $371.70
  000375170644-04      L.A.           Lenex Services, Inc.         8/6/15      E1399        $280.75
  000377476239-01      L.C.           Lenex Services, Inc.         9/4/15      E0205        $205.00
  000377476239-01      L.C.           Lenex Services, Inc.         9/4/15      E0745        $678.00
  000377476239-01      L.C.           Lenex Services, Inc.         9/4/15      E1399        $280.75
  000393819305-02      L.C.           Lenex Services, Inc.       12/10/15      E0190        $22.00
  000393819305-02      L.C.           Lenex Services, Inc.       12/10/15      E0215        $20.93
  000393819305-02      L.C.           Lenex Services, Inc.       12/10/15      E0272        $155.52
  000393819305-02      L.C.           Lenex Services, Inc.       12/10/15      E1399        $102.00
  000393819305-02      L.C.           Lenex Services, Inc.       12/10/15      E2619        $46.39
  000393819305-02      L.C.           Lenex Services, Inc.       12/10/15      L0172        $75.00
  000393819305-02      L.C.           Lenex Services, Inc.       12/10/15      L0633        $225.31
  000393819305-02      L.C.           Lenex Services, Inc.       12/10/15      L1820        $110.00
  000393819305-02      L.C.           Lenex Services, Inc.       12/10/15      L3908        $47.50
  000393819305-02      L.C.           Lenex Services, Inc.         1/5/16      E0205        $205.00
  000393819305-02      L.C.           Lenex Services, Inc.         1/5/16      E0745        $678.00
  000393819305-02      L.C.           Lenex Services, Inc.         1/5/16      E1399        $280.75
  000420847402-01      L.C.           Lenex Services, Inc.        7/19/16      E0190        $22.00
  000420847402-01      L.C.           Lenex Services, Inc.        7/19/16      E0215        $20.93
  000420847402-01      L.C.           Lenex Services, Inc.        7/19/16      E0272        $155.52
  000420847402-01      L.C.           Lenex Services, Inc.        7/19/16      E1399        $282.00
  000420847402-01      L.C.           Lenex Services, Inc.        7/19/16      L0172        $75.00
  000420847402-01      L.C.           Lenex Services, Inc.        7/19/16      L0633        $225.31
  000402677876-05      L.E.           Lenex Services, Inc.         3/8/16      E0272        $155.52
  000402677876-05      L.E.           Lenex Services, Inc.         3/8/16      E1399        $102.00
  000402677876-05      L.E.           Lenex Services, Inc.         3/8/16      L0172        $75.00
  000402677876-05      L.E.           Lenex Services, Inc.         3/8/16      L0633        $225.31
  000402677876-05      L.E.           Lenex Services, Inc.         3/8/16      L1820        $110.00
  000402677876-05      L.E.           Lenex Services, Inc.         3/8/16      L3670        $111.07
  000402677876-05      L.E.           Lenex Services, Inc.         4/4/16      E0205        $205.00
  000402677876-05      L.E.           Lenex Services, Inc.         4/4/16      E0745        $678.00
  000402677876-05      L.E.           Lenex Services, Inc.         4/4/16      E1399        $280.75
  000348813197-01      L.G.           Lenex Services, Inc.         1/5/15      E0205        $205.00
  000348813197-01      L.G.           Lenex Services, Inc.         1/5/15      E0745        $678.00
  000348813197-01      L.G.           Lenex Services, Inc.         1/5/15      E1399        $280.75
  000348813197-01      L.G.           Lenex Services, Inc.         1/5/15      E0849        $371.70
  000345963110-02      L.H.           Lenex Services, Inc.        12/8/14      E0205        $205.00
  000345963110-02      L.H.           Lenex Services, Inc.        12/8/14      E0745        $678.00



                                                   163                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page779
                                                                            166of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7498
                                             3303  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000345963110-02     L.H.            Lenex Services, Inc.       12/8/14       E1399        $280.75
  000355578451-02     L.K.            Lenex Services, Inc.       3/30/15       E0205        $205.00
  000355578451-02     L.K.            Lenex Services, Inc.       3/30/15       E0745        $678.00
  000355578451-02     L.K.            Lenex Services, Inc.       3/30/15       E1399        $280.75
  000355578451-02     L.K.            Lenex Services, Inc.       3/30/15       E0205        $205.00
  000355578451-02     L.K.            Lenex Services, Inc.       3/30/15       E0745        $678.00
  000355578451-02     L.K.            Lenex Services, Inc.       3/30/15       E1399        $280.75
  000415000231-01     L.K.            Lenex Services, Inc.       6/29/16       E0205        $205.00
  000415000231-01     L.K.            Lenex Services, Inc.       6/29/16       E0745        $678.00
  000415000231-01     L.K.            Lenex Services, Inc.       6/29/16       E1399        $280.75
  000398883504-02     L.M.            Lenex Services, Inc.       3/25/16       E0205        $205.00
  000398883504-02     L.M.            Lenex Services, Inc.       3/25/16       E0745        $678.00
  000398883504-02     L.M.            Lenex Services, Inc.       3/25/16       E1399        $280.75
  000430462200-01     L.N.            Lenex Services, Inc.       10/7/16       E1399        $180.00
  000430462200-01     L.N.            Lenex Services, Inc.       10/7/16       E2619        $46.39
  000430462200-01     L.N.            Lenex Services, Inc.       10/7/16       L0172        $75.00
  000430462200-01     L.N.            Lenex Services, Inc.       10/7/16       L0633        $225.31
  000420489270-02     L.R.            Lenex Services, Inc.        9/1/16       E0205        $205.00
  000420489270-02     L.R.            Lenex Services, Inc.        9/1/16       E0745        $678.00
  000420489270-02     L.R.            Lenex Services, Inc.        9/1/16       E1399        $280.75
  000368157566-02     L.S.            Lenex Services, Inc.       8/14/15       E0205        $205.00
  000368157566-02     L.S.            Lenex Services, Inc.       8/14/15       E0745        $678.00
  000368157566-02     L.S.            Lenex Services, Inc.       8/14/15       E1399        $280.75
  000399976504-01     M.A.            Lenex Services, Inc.        3/8/16       E0205        $205.00
  000399976504-01     M.A.            Lenex Services, Inc.        3/8/16       E0745        $678.00
  000399976504-01     M.A.            Lenex Services, Inc.        3/8/16       E1399        $280.75
  000421376988-04     M.A.            Lenex Services, Inc.        9/8/16       E0205        $205.00
  000421376988-04     M.A.            Lenex Services, Inc.        9/8/16       E0745        $678.00
  000421376988-04     M.A.            Lenex Services, Inc.        9/8/16       E1399        $280.75
  000374386852-01     M.B.            Lenex Services, Inc.       7/27/15       E0190        $22.00
  000374386852-01     M.B.            Lenex Services, Inc.       7/27/15       E0215        $20.93
  000393726996-01     M.C.            Lenex Services, Inc.        2/4/16       E0205        $205.00
  000393726996-01     M.C.            Lenex Services, Inc.        2/4/16       E0745        $678.00
  000393726996-01     M.C.            Lenex Services, Inc.        2/4/16       E1399        $280.75
  000376418687-01     M.D.            Lenex Services, Inc.       8/26/15       E0205        $205.00
  000376418687-01     M.D.            Lenex Services, Inc.       8/26/15       E0745        $678.00
  000376418687-01     M.D.            Lenex Services, Inc.       8/26/15       E1399        $280.75
  000415463041-05     M.E.            Lenex Services, Inc.       7/14/16       E0205        $205.00
  000415463041-05     M.E.            Lenex Services, Inc.       7/14/16       E0745        $678.00
  000415463041-05     M.E.            Lenex Services, Inc.       7/14/16       E1399        $280.75
  000421376988-01     M.G.            Lenex Services, Inc.       8/29/16       E0205        $205.00
  000421376988-01     M.G.            Lenex Services, Inc.       8/29/16       E0745        $678.00
  000421376988-01     M.G.            Lenex Services, Inc.       8/29/16       E1399        $280.75
  000393723846-02     M.J.            Lenex Services, Inc.       3/16/16       E0205        $205.00
  000393723846-02     M.J.            Lenex Services, Inc.       3/16/16       E0745        $678.00
  000393723846-02     M.J.            Lenex Services, Inc.       3/16/16       E0849        $371.70
  000393723846-02     M.J.            Lenex Services, Inc.       3/16/16       E1399        $280.75
  000407146448-02     M.J.            Lenex Services, Inc.       3/29/16       E0190        $22.00
  000407146448-02     M.J.            Lenex Services, Inc.       3/29/16       E0215        $20.93
  000407146448-02     M.J.            Lenex Services, Inc.       3/29/16       E0272        $155.52
  000407146448-02     M.J.            Lenex Services, Inc.       3/29/16       E1399        $282.00



                                                   164                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page780
                                                                            167of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7499
                                             3304  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000407146448-02     M.J.            Lenex Services, Inc.        3/29/16      L0172        $75.00
  000407146448-02     M.J.            Lenex Services, Inc.        3/29/16      L0633        $225.31
  000407146448-02     M.J.            Lenex Services, Inc.        3/29/16      L3670        $111.07
  000425779345-01     M.J.            Lenex Services, Inc.       10/26/16      E0205        $205.00
  000425779345-01     M.J.            Lenex Services, Inc.       10/26/16      E0745        $678.00
  000425779345-01     M.J.            Lenex Services, Inc.       10/26/16      E1399        $280.75
  000349003194-01     M.L.            Lenex Services, Inc.        12/1/14      E0190        $22.00
  000349003194-01     M.L.            Lenex Services, Inc.        12/1/14      E0215        $20.93
  000349003194-01     M.L.            Lenex Services, Inc.        12/1/14      E1399        $180.00
  000349003194-01     M.L.            Lenex Services, Inc.        12/1/14      L0172        $75.00
  000349003194-01     M.L.            Lenex Services, Inc.        12/1/14      L0633        $225.31
  000349003194-01     M.L.            Lenex Services, Inc.        12/1/14      L1820        $110.00
  000349003194-01     M.L.            Lenex Services, Inc.        12/1/14      L3670        $111.07
  000414835546-01     M.M.            Lenex Services, Inc.        5/26/16      E0272        $155.52
  000414835546-01     M.M.            Lenex Services, Inc.        5/26/16      E1399        $102.00
  000414835546-01     M.M.            Lenex Services, Inc.        5/26/16      L0172        $75.00
  000414835546-01     M.M.            Lenex Services, Inc.        5/26/16      L0633        $225.31
  000414835546-01     M.M.            Lenex Services, Inc.        5/26/16      L1820        $110.00
  000414835546-01     M.M.            Lenex Services, Inc.        5/26/16      L3670        $111.07
  000414835546-01     M.M.            Lenex Services, Inc.        6/23/16      E0205        $205.00
  000414835546-01     M.M.            Lenex Services, Inc.        6/23/16      E0745        $678.00
  000414835546-01     M.M.            Lenex Services, Inc.        6/23/16      E1399        $280.75
  000424780930-02     M.O.            Lenex Services, Inc.        8/23/16      E0190        $22.00
  000424780930-02     M.O.            Lenex Services, Inc.        8/23/16      E0272        $155.52
  000424780930-02     M.O.            Lenex Services, Inc.        8/23/16      E1399        $282.00
  000424780930-02     M.O.            Lenex Services, Inc.        8/23/16      E2619        $46.39
  000424780930-02     M.O.            Lenex Services, Inc.        8/23/16      L0172        $75.00
  000424780930-02     M.O.            Lenex Services, Inc.        8/23/16      L0633        $225.31
  000425210762-02     M.P.            Lenex Services, Inc.        9/22/16      E0205        $205.00
  000425210762-02     M.P.            Lenex Services, Inc.        9/22/16      E0745        $678.00
  000425210762-02     M.P.            Lenex Services, Inc.        9/22/16      E1399        $280.75
  000352793764-01     M.R.            Lenex Services, Inc.        1/12/15      E0190        $22.00
  000352793764-01     M.R.            Lenex Services, Inc.        1/12/15      E0272        $155.52
  000352793764-01     M.R.            Lenex Services, Inc.        1/12/15      E1399        $282.00
  000352793764-01     M.R.            Lenex Services, Inc.        1/12/15      L0172        $75.00
  000352793764-01     M.R.            Lenex Services, Inc.        1/12/15      L0633        $225.31
  000375170644-02     M.R.            Lenex Services, Inc.        7/14/15      E0190        $22.00
  000375170644-02     M.R.            Lenex Services, Inc.        7/14/15      E0215        $20.93
  000375170644-02     M.R.            Lenex Services, Inc.        7/14/15      E0272        $155.52
  000375170644-02     M.R.            Lenex Services, Inc.        7/14/15      E1399        $282.00
  000375170644-02     M.R.            Lenex Services, Inc.        7/14/15      L0172        $75.00
  000375170644-02     M.R.            Lenex Services, Inc.        7/14/15      L0633        $225.31
  000375170644-02     M.R.            Lenex Services, Inc.        7/14/15      L1820        $110.00
  000375170644-02     M.R.            Lenex Services, Inc.        7/14/15      L3670        $111.07
  000375170644-02     M.R.            Lenex Services, Inc.         8/5/15      E0205        $205.00
  000375170644-02     M.R.            Lenex Services, Inc.         8/5/15      E0745        $678.00
  000375170644-02     M.R.            Lenex Services, Inc.         8/5/15      E1399        $280.75
  000375170644-02     M.R.            Lenex Services, Inc.       11/19/15      E0849        $371.70
  000386878912-02     M.R.            Lenex Services, Inc.         3/9/16      E1399        $30.00
  000429937120-02     M.R.            Lenex Services, Inc.        11/2/16      E0205        $205.00
  000429937120-02     M.R.            Lenex Services, Inc.        11/2/16      E0745        $678.00



                                                   165                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page781
                                                                            168of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7500
                                             3305  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000429937120-02     M.R.            Lenex Services, Inc.        11/2/16      E1399        $280.75
  000429937120-02     M.R.            Lenex Services, Inc.       10/18/16      E0215        $20.93
  000429937120-02     M.R.            Lenex Services, Inc.        11/2/16      E0849        $371.70
  000429937120-02     M.R.            Lenex Services, Inc.       10/18/16      E1399        $180.00
  000429937120-02     M.R.            Lenex Services, Inc.       10/18/16      L0172        $75.00
  000429937120-02     M.R.            Lenex Services, Inc.       10/18/16      L0633        $225.31
  000356930965-08     M.S.            Lenex Services, Inc.        2/13/15      E0190        $22.00
  000356930965-08     M.S.            Lenex Services, Inc.        2/13/15      E0215        $20.93
  000356930965-08     M.S.            Lenex Services, Inc.        2/13/15      L0172        $75.00
  000356930965-08     M.S.            Lenex Services, Inc.        2/13/15      L0633        $225.31
  000356930965-08     M.S.            Lenex Services, Inc.         4/3/15      E0205        $205.00
  000356930965-08     M.S.            Lenex Services, Inc.         4/3/15      E0745        $678.00
  000356930965-08     M.S.            Lenex Services, Inc.         4/3/15      E1399        $280.75
  000414215210-01     M.S.            Lenex Services, Inc.        5/24/16      E1399        $282.00
  000414215210-01     M.S.            Lenex Services, Inc.        6/10/16      E1300        $337.50
  000414215210-01     M.S.            Lenex Services, Inc.         7/6/16      E1399        $280.75
  000414215210-01     M.S.            Lenex Services, Inc.         7/6/16      E0205        $205.00
  000414215210-01     M.S.            Lenex Services, Inc.         7/6/16      E0745        $678.00
  000414215210-01     M.S.            Lenex Services, Inc.         7/6/16      E1399        $280.75
  000414265363-04     M.S.            Lenex Services, Inc.        7/18/16      E0205        $205.00
  000414265363-04     M.S.            Lenex Services, Inc.        7/18/16      E0745        $678.00
  000414265363-04     M.S.            Lenex Services, Inc.        7/18/16      E1399        $280.75
  000412766602-03     M.T.            Lenex Services, Inc.        5/26/16      E0190        $22.00
  000412766602-03     M.T.            Lenex Services, Inc.        5/26/16      E0272        $155.52
  000412766602-03     M.T.            Lenex Services, Inc.        5/26/16      E1399        $102.00
  000412766602-03     M.T.            Lenex Services, Inc.        5/26/16      L0172        $75.00
  000412766602-03     M.T.            Lenex Services, Inc.        5/26/16      L0633        $225.31
  000412766602-03     M.T.            Lenex Services, Inc.        5/26/16      L3670        $111.07
  000412766602-03     M.T.            Lenex Services, Inc.        6/23/16      E0205        $205.00
  000412766602-03     M.T.            Lenex Services, Inc.        6/23/16      E0745        $678.00
  000412766602-03     M.T.            Lenex Services, Inc.        6/23/16      E1399        $280.75
  000420465353-01     M.T.            Lenex Services, Inc.         8/8/16      E0205        $205.00
  000420465353-01     M.T.            Lenex Services, Inc.         8/8/16      E0745        $678.00
  000420465353-01     M.T.            Lenex Services, Inc.         8/8/16      E1399        $280.75
  000334843026-02     M.V.            Lenex Services, Inc.       10/27/14      E0205        $205.00
  000334843026-02     M.V.            Lenex Services, Inc.       10/27/14      E0745        $678.00
  000334843026-02     M.V.            Lenex Services, Inc.       10/27/14      E1399        $280.75
  000334843026-02     M.V.            Lenex Services, Inc.       10/30/14      L0639        $844.13
  000350037222-02     M.V.            Lenex Services, Inc.       12/19/14      E0190        $22.00
  000350037222-02     M.V.            Lenex Services, Inc.       12/19/14      E0272        $155.52
  000350037222-02     M.V.            Lenex Services, Inc.       12/19/14      E1399        $282.00
  000350037222-02     M.V.            Lenex Services, Inc.       12/19/14      L0172        $75.00
  000350037222-02     M.V.            Lenex Services, Inc.       12/19/14      L0633        $225.31
  000350037222-02     M.V.            Lenex Services, Inc.         2/6/15      E0205        $205.00
  000350037222-02     M.V.            Lenex Services, Inc.         2/6/15      E0745        $678.00
  000350037222-02     M.V.            Lenex Services, Inc.         2/6/15      E1399        $280.75
  000394495625-01     M.V.            Lenex Services, Inc.        1/14/16      E0190        $22.00
  000394495625-01     M.V.            Lenex Services, Inc.        1/14/16      E0272        $155.52
  000394495625-01     M.V.            Lenex Services, Inc.        1/14/16      E1399        $282.00
  000394495625-01     M.V.            Lenex Services, Inc.        1/14/16      L0172        $75.00
  000394495625-01     M.V.            Lenex Services, Inc.        1/14/16      L0633        $225.31



                                                   166                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page782
                                                                            169of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7501
                                             3306  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000394495625-01     M.V.            Lenex Services, Inc.        2/19/16       E0205       $205.00
  000394495625-01     M.V.            Lenex Services, Inc.        2/19/16       E0745       $678.00
  000394495625-01     M.V.            Lenex Services, Inc.        2/19/16       E1399       $280.75
  000414859926-01     N.B.            Lenex Services, Inc.        6/14/16       E0190       $22.00
  000414859926-01     N.B.            Lenex Services, Inc.        6/14/16       E0215       $20.93
  000414859926-01     N.B.            Lenex Services, Inc.        6/14/16       E0272       $155.52
  000414859926-01     N.B.            Lenex Services, Inc.        6/14/16       E1399       $282.00
  000414859926-01     N.B.            Lenex Services, Inc.        6/14/16       L0633       $225.31
  000414859926-01     N.B.            Lenex Services, Inc.        6/14/16       L1820       $110.00
  000414859926-01     N.B.            Lenex Services, Inc.        6/14/16       L1906       $75.00
  000414859926-01     N.B.            Lenex Services, Inc.        6/14/16       L3670       $111.07
  000414859926-01     N.B.            Lenex Services, Inc.        6/14/16       S0172       $75.00
  000414859926-01     N.B.            Lenex Services, Inc.        7/14/16       E0205       $205.00
  000414859926-01     N.B.            Lenex Services, Inc.        7/14/16       E0745       $678.00
  000414859926-01     N.B.            Lenex Services, Inc.        7/14/16       E1399       $280.75
  000352914386-05     N.M.            Lenex Services, Inc.       12/19/14       E0272       $155.52
  000352914386-05     N.M.            Lenex Services, Inc.       12/19/14       E1399       $102.00
  000352914386-05     N.M.            Lenex Services, Inc.       12/19/14       E2619       $46.39
  000352914386-05     N.M.            Lenex Services, Inc.       12/19/14       L0633       $225.31
  000352914386-05     N.M.            Lenex Services, Inc.        1/30/15       E0205       $205.00
  000352914386-05     N.M.            Lenex Services, Inc.        1/30/15       E0745       $678.00
  000352914386-05     N.M.            Lenex Services, Inc.        1/30/15       E1399       $280.75
  000414954891-01     N.M.            Lenex Services, Inc.        6/20/16       E0190       $22.00
  000414954891-01     N.M.            Lenex Services, Inc.        6/20/16       E0215       $20.93
  000414954891-01     N.M.            Lenex Services, Inc.        6/20/16       E0272       $155.52
  000414954891-01     N.M.            Lenex Services, Inc.        6/20/16       E1399       $282.00
  000414954891-01     N.M.            Lenex Services, Inc.        6/20/16      L0172 2      $75.00
  000414954891-01     N.M.            Lenex Services, Inc.        6/20/16       L0490       $249.76
  000414954891-01     N.M.            Lenex Services, Inc.        7/28/16       E0745       $678.00
  000414954891-01     N.M.            Lenex Services, Inc.        7/28/16       E1399       $280.75
  000438912339-02     N.M.            Lenex Services, Inc.       10/26/16       E0215       $20.93
  000438912339-02     N.M.            Lenex Services, Inc.       10/26/16       L0633       $225.31
  000329985674-03     N.R.            Lenex Services, Inc.        7/14/14       E0205       $205.00
  000329985674-03     N.R.            Lenex Services, Inc.        7/14/14       E0745       $678.00
  000329985674-03     N.R.            Lenex Services, Inc.        7/14/14       E1399       $280.75
  000360689897-01     O.C.            Lenex Services, Inc.         4/9/15       E0205       $205.00
  000360689897-01     O.C.            Lenex Services, Inc.         4/9/15       E0745       $678.00
  000360689897-01     O.C.            Lenex Services, Inc.         4/9/15       E1399       $280.75
  000370606576-02     O.D.            Lenex Services, Inc.        7/20/15       E0205       $205.00
  000370606576-02     O.D.            Lenex Services, Inc.        7/20/15       E0745       $678.00
  000370606576-02     O.D.            Lenex Services, Inc.        7/20/15       E1399       $280.75
  000429937120-03     O.K.            Lenex Services, Inc.        11/2/16       E0849       $341.70
  000429937120-03     O.K.            Lenex Services, Inc.        11/2/16       E0205       $205.00
  000429937120-03     O.K.            Lenex Services, Inc.        11/2/16       E0745       $678.00
  000429937120-03     O.K.            Lenex Services, Inc.        11/2/16       E1399       $280.75
  000407063882-01     O.R.            Lenex Services, Inc.         6/9/16       E0205       $205.00
  000407063882-01     O.R.            Lenex Services, Inc.         6/9/16       E0745       $678.00
  000407063882-01     O.R.            Lenex Services, Inc.         6/9/16       E1399       $280.75
  000431962166-02     O.S.            Lenex Services, Inc.       11/11/16       E0205       $205.00
  000431962166-02     O.S.            Lenex Services, Inc.       11/11/16       E0745       $678.00
  000431962166-02     O.S.            Lenex Services, Inc.       11/11/16       E1399       $280.75



                                                   167                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page783
                                                                            170of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7502
                                             3307  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000385976824-07      P.D.           Lenex Services, Inc.       10/23/15      E0205        $205.00
  000385976824-07      P.D.           Lenex Services, Inc.       10/23/15      E0745        $678.00
  000385976824-07      P.D.           Lenex Services, Inc.       10/23/15      E1399        $280.75
  000404624140-02      P.D.           Lenex Services, Inc.        3/25/16      E1399        $282.00
  000404624140-02      P.D.           Lenex Services, Inc.        4/26/16      E0205        $205.00
  000404624140-02      P.D.           Lenex Services, Inc.        4/26/16      E0745        $678.00
  000404624140-02      P.D.           Lenex Services, Inc.        4/26/16      E1399        $280.75
  000423949056-02      P.N.           Lenex Services, Inc.        8/17/16      E1399        $180.00
  000423949056-02      P.N.           Lenex Services, Inc.        8/17/16      E2619        $46.39
  000423949056-02      P.N.           Lenex Services, Inc.        8/17/16      L0172        $75.00
  000423949056-02      P.N.           Lenex Services, Inc.        8/17/16      L0633        $225.31
  000423949056-02      P.N.           Lenex Services, Inc.        10/5/16      E0205        $205.00
  000423949056-02      P.N.           Lenex Services, Inc.        10/5/16      E0745        $678.00
  000423949056-02      P.N.           Lenex Services, Inc.        10/5/16      E1399        $280.75
  000342460599-01      P.O.           Lenex Services, Inc.       10/10/14      E0190        $22.00
  000342460599-01      P.O.           Lenex Services, Inc.       10/10/14      E0215        $20.93
  000342460599-01      P.O.           Lenex Services, Inc.       10/10/14      E0272        $155.52
  000342460599-01      P.O.           Lenex Services, Inc.       10/10/14      E1399        $102.00
  000342460599-01      P.O.           Lenex Services, Inc.       10/10/14      E2619        $46.39
  000342460599-01      P.O.           Lenex Services, Inc.       10/10/14      L0172        $75.00
  000342460599-01      P.O.           Lenex Services, Inc.       10/10/14      L0490        $249.76
  000342460599-01      P.O.           Lenex Services, Inc.       11/26/14      E0205        $205.00
  000342460599-01      P.O.           Lenex Services, Inc.       11/26/14      E0745        $678.00
  000342460599-01      P.O.           Lenex Services, Inc.       11/26/14      E1399        $280.75
  000343327409-01      P.S.           Lenex Services, Inc.       11/14/14      E0205        $205.00
  000343327409-01      P.S.           Lenex Services, Inc.       11/14/14      E0745        $678.00
  000343327409-01      P.S.           Lenex Services, Inc.       11/14/14      E1399        $280.75
  000373281435-05      P.S.           Lenex Services, Inc.         7/6/15      E1399        $102.00
  000312887383-01      R.B.           Lenex Services, Inc.         4/1/14      E0205        $205.00
  000312887383-01      R.B.           Lenex Services, Inc.         4/1/14      E0745        $678.00
  000312887383-01      R.B.           Lenex Services, Inc.         4/1/14      E1399        $280.75
  000417222964-01      R.F.           Lenex Services, Inc.        7/27/16      E0205        $205.00
  000417222964-01      R.F.           Lenex Services, Inc.        7/27/16      E0745        $678.00
  000417222964-01      R.F.           Lenex Services, Inc.        7/27/16      E1399        $280.75
  000414076760-02      R.G.           Lenex Services, Inc.        5/13/16      E0190        $22.00
  000414076760-02      R.G.           Lenex Services, Inc.        5/13/16      E0215        $20.93
  000414076760-02      R.G.           Lenex Services, Inc.        5/13/16      E0272        $155.52
  000414076760-02      R.G.           Lenex Services, Inc.        5/13/16      E1399        $282.00
  000414076760-02      R.G.           Lenex Services, Inc.        5/13/16      L0172        $75.00
  000414076760-02      R.G.           Lenex Services, Inc.        5/13/16      L0490        $249.76
  000384163580-01      R.H.           Lenex Services, Inc.       11/27/15      E0205        $205.00
  000384163580-01      R.H.           Lenex Services, Inc.       11/27/15      E0745        $678.00
  000384163580-01      R.H.           Lenex Services, Inc.       11/27/15      E1399        $280.75
  000406349571-04      R.M.           Lenex Services, Inc.         4/8/16      E0205        $205.00
  000406349571-04      R.M.           Lenex Services, Inc.         4/8/16      E0745        $678.00
  000406349571-04      R.M.           Lenex Services, Inc.         4/8/16      E0849        $371.70
  000406349571-04      R.M.           Lenex Services, Inc.         4/8/16      E1399        $280.75
  000425695409-01      R.M.           Lenex Services, Inc.        11/2/16      E0205        $205.00
  000425695409-01      R.M.           Lenex Services, Inc.        11/2/16      E0745        $678.00
  000425695409-01      R.M.           Lenex Services, Inc.        11/2/16      E0849        $371.70
  000425695409-01      R.M.           Lenex Services, Inc.        11/2/16      E1399        $280.75



                                                   168                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page784
                                                                            171of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7503
                                             3308  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000398492280-02      R.P.           Lenex Services, Inc.        2/18/16      E0205        $205.00
  000398492280-02      R.P.           Lenex Services, Inc.        2/18/16      E0745        $678.00
  000398492280-02      R.P.           Lenex Services, Inc.        2/18/16      E0849        $371.70
  000398492280-02      R.P.           Lenex Services, Inc.        2/18/16      E1399        $280.75
  000343541553-02      R.R.           Lenex Services, Inc.        10/8/14      E0190        $22.00
  000343541553-02      R.R.           Lenex Services, Inc.        10/8/14      E0272        $155.52
  000343541553-02      R.R.           Lenex Services, Inc.        10/8/14      E1399        $282.00
  000343541553-02      R.R.           Lenex Services, Inc.        10/8/14      E2619        $46.39
  000343541553-02      R.R.           Lenex Services, Inc.        10/8/14      L0172        $75.00
  000343541553-02      R.R.           Lenex Services, Inc.        10/8/14      L0633        $225.31
  000343541553-02      R.R.           Lenex Services, Inc.         1/2/15      E0205        $205.00
  000343541553-02      R.R.           Lenex Services, Inc.         1/2/15      E0745        $678.00
  000343541553-02      R.R.           Lenex Services, Inc.         1/2/15      E1399        $280.75
  000343541553-02      R.R.           Lenex Services, Inc.         1/2/15      L0639        $844.13
  000370290736-04      R.R.           Lenex Services, Inc.         6/2/15      E0190        $22.00
  000370290736-04      R.R.           Lenex Services, Inc.         6/2/15      E0205        $205.00
  000370290736-04      R.R.           Lenex Services, Inc.         6/2/15      E0215        $20.93
  000370290736-04      R.R.           Lenex Services, Inc.         6/2/15      E0272        $155.52
  000370290736-04      R.R.           Lenex Services, Inc.         6/2/15      E0745        $678.00
  000370290736-04      R.R.           Lenex Services, Inc.         6/2/15      E1399        $382.75
  000370290736-04      R.R.           Lenex Services, Inc.         6/2/15      L0172        $75.00
  000370290736-04      R.R.           Lenex Services, Inc.         6/2/15      L0490        $249.76
  000429997388-01      R.R.           Lenex Services, Inc.        10/4/16      E0190        $22.00
  000429997388-01      R.R.           Lenex Services, Inc.        10/4/16      E0215        $20.93
  000429997388-01      R.R.           Lenex Services, Inc.        10/4/16      L0633        $225.31
  000383954005-01      R.S.           Lenex Services, Inc.        9/30/15      E0190        $22.00
  000383954005-01      R.S.           Lenex Services, Inc.        9/30/15      E0215        $20.93
  000383954005-01      R.S.           Lenex Services, Inc.        9/30/15      E0272        $155.52
  000383954005-01      R.S.           Lenex Services, Inc.        9/30/15      E1399        $282.00
  000383954005-01      R.S.           Lenex Services, Inc.        9/30/15      L0172        $75.00
  000383954005-01      R.S.           Lenex Services, Inc.        9/30/15      L0633        $225.31
  000383954005-01      R.S.           Lenex Services, Inc.       10/15/15      E0849        $371.70
  000383954005-01      R.S.           Lenex Services, Inc.       10/23/15      E0205        $205.00
  000383954005-01      R.S.           Lenex Services, Inc.       10/23/15      E0745        $678.00
  000383954005-01      R.S.           Lenex Services, Inc.       10/23/15      E1399        $280.75
  000386708648-03      R.S.           Lenex Services, Inc.        12/4/15      E0205        $205.00
  000386708648-03      R.S.           Lenex Services, Inc.        12/4/15      E0745        $678.00
  000386708648-03      R.S.           Lenex Services, Inc.        12/4/15      E1399        $280.75
  000352914386-01      R.V.           Lenex Services, Inc.       12/19/14      E0272        $155.52
  000352914386-01      R.V.           Lenex Services, Inc.       12/19/14      E1399        $282.00
  000352914386-01      R.V.           Lenex Services, Inc.       12/19/14      E2619        $46.39
  000352914386-01      R.V.           Lenex Services, Inc.       12/19/14      L0633        $225.31
  000352914386-01      R.V.           Lenex Services, Inc.         2/4/15      E0205        $205.00
  000352914386-01      R.V.           Lenex Services, Inc.         2/4/15      E0745        $678.00
  000352914386-01      R.V.           Lenex Services, Inc.         2/4/15      E1399        $280.75
  000373597714-05      R.V.           Lenex Services, Inc.        8/14/15      E0190        $22.00
  000373597714-05      R.V.           Lenex Services, Inc.        8/14/15      E0272        $155.52
  000373597714-05      R.V.           Lenex Services, Inc.        8/14/15      E1399        $102.00
  000373597714-05      R.V.           Lenex Services, Inc.        8/14/15      L0172        $75.00
  000373597714-05      R.V.           Lenex Services, Inc.        8/14/15      L0633        $225.31
  000370606576-03      S.D.           Lenex Services, Inc.        7/20/15      E0205        $205.00



                                                   169                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page785
                                                                            172of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7504
                                             3309  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000370606576-03      S.D.           Lenex Services, Inc.        7/20/15      E0745        $678.00
  000430039222-02      S.E.           Lenex Services, Inc.        11/2/16      E0215        $20.93
  000430039222-02      S.E.           Lenex Services, Inc.        11/2/16      E1399        $180.00
  000430039222-02      S.E.           Lenex Services, Inc.        11/2/16      L0172        $75.00
  000430039222-02      S.E.           Lenex Services, Inc.        11/2/16      L0633        $225.31
  000388846479-01      S.L.           Lenex Services, Inc.        1/26/16      E0205        $205.00
  000388846479-01      S.L.           Lenex Services, Inc.        1/26/16      E0745        $678.00
  000388846479-01      S.L.           Lenex Services, Inc.        1/26/16      E1399        $280.75
  000345859532-02      S.M.           Lenex Services, Inc.       12/12/14      E0205        $205.00
  000345859532-02      S.M.           Lenex Services, Inc.       12/12/14      E0745        $678.00
  000345859532-02      S.M.           Lenex Services, Inc.       12/12/14      E1399        $280.75
  000406349571-03      S.M.           Lenex Services, Inc.         4/8/16      E0205        $205.00
  000406349571-03      S.M.           Lenex Services, Inc.         4/8/16      E0745        $678.00
  000406349571-03      S.M.           Lenex Services, Inc.         4/8/16      E1399        $280.75
  000416039170-02      S.P.           Lenex Services, Inc.         8/4/16      E0205        $205.00
  000416039170-02      S.P.           Lenex Services, Inc.         8/4/16      E0745        $678.00
  000416039170-02      S.P.           Lenex Services, Inc.         8/4/16      E1399        $280.75
  000423802313-01      S.Q.           Lenex Services, Inc.        8/16/16      E0190        $22.00
  000423802313-01      S.Q.           Lenex Services, Inc.        8/16/16      E0215        $20.93
  000423802313-01      S.Q.           Lenex Services, Inc.        8/16/16      E0272        $155.52
  000423802313-01      S.Q.           Lenex Services, Inc.        8/16/16      E1399        $282.00
  000423802313-01      S.Q.           Lenex Services, Inc.        8/16/16      L0172        $75.00
  000423802313-01      S.Q.           Lenex Services, Inc.        8/16/16      L0633        $225.31
  000423802313-01      S.Q.           Lenex Services, Inc.        9/13/16      E0205        $205.00
  000423802313-01      S.Q.           Lenex Services, Inc.        9/13/16      E0745        $678.00
  000423802313-01      S.Q.           Lenex Services, Inc.        9/13/16      E1399        $280.75
  000349206425-03      S.R.           Lenex Services, Inc.         1/8/15      E0205        $205.00
  000349206425-03      S.R.           Lenex Services, Inc.         1/8/15      E0745        $678.00
  000349206425-03      S.R.           Lenex Services, Inc.         1/8/15      E1399        $280.75
  000349206425-03      S.R.           Lenex Services, Inc.        1/13/15      E0849        $371.70
  000380362269-01      S.S.           Lenex Services, Inc.        8/21/15      E0190        $22.00
  000380362269-01      S.S.           Lenex Services, Inc.        8/21/15      E0215        $20.93
  000380362269-01      S.S.           Lenex Services, Inc.        8/21/15      E0272        $155.52
  000380362269-01      S.S.           Lenex Services, Inc.        8/21/15      E1399        $302.00
  000380362269-01      S.S.           Lenex Services, Inc.        8/21/15      L0172        $75.00
  000380362269-01      S.S.           Lenex Services, Inc.        8/21/15      L0633        $225.31
  000420356180-01      S.S.           Lenex Services, Inc.        7/28/16      E0272        $155.52
  000420356180-01      S.S.           Lenex Services, Inc.        7/28/16      E1399        $282.00
  000420356180-01      S.S.           Lenex Services, Inc.        7/28/16      L0172        $75.00
  000420356180-01      S.S.           Lenex Services, Inc.        7/28/16      L0633        $225.31
  000420356180-01      S.S.           Lenex Services, Inc.        7/28/16      L3670        $111.07
  000420356180-01      S.S.           Lenex Services, Inc.         9/8/16      E0205        $205.00
  000420356180-01      S.S.           Lenex Services, Inc.         9/8/16      E0745        $678.00
  000420356180-01      S.S.           Lenex Services, Inc.         9/8/16      E1399        $280.75
  000428142525-02      S.S.           Lenex Services, Inc.        9/15/16      E0190        $22.00
  000428142525-02      S.S.           Lenex Services, Inc.        9/15/16      E0272        $155.52
  000428142525-02      S.S.           Lenex Services, Inc.        9/15/16      E1399        $102.00
  000428142525-02      S.S.           Lenex Services, Inc.        9/15/16      E2619        $46.39
  000428142525-02      S.S.           Lenex Services, Inc.        9/15/16      L0172        $75.00
  000428142525-02      S.S.           Lenex Services, Inc.        9/15/16      L0633        $225.31
  000428142525-02      S.S.           Lenex Services, Inc.       11/14/16      E0205        $205.00



                                                   170                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page786
                                                                            173of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7505
                                             3310  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000428142525-02      S.S.           Lenex Services, Inc.       11/14/16      E0745        $678.00
  000428142525-02      S.S.           Lenex Services, Inc.       11/14/16      E1399        $280.75
  000412766602-02      S.T.           Lenex Services, Inc.        5/26/16      E0190        $22.00
  000412766602-02      S.T.           Lenex Services, Inc.        5/26/16      E0272        $155.52
  000412766602-02      S.T.           Lenex Services, Inc.        5/26/16      E1399        $282.00
  000412766602-02      S.T.           Lenex Services, Inc.        5/26/16      L0172        $75.00
  000412766602-02      S.T.           Lenex Services, Inc.        5/26/16      L0633        $225.31
  000412766602-02      S.T.           Lenex Services, Inc.        6/23/16      E0205        $205.00
  000412766602-02      S.T.           Lenex Services, Inc.        6/23/16      E0745        $678.00
  000412766602-02      S.T.           Lenex Services, Inc.        6/23/16      E1399        $280.75
  000404039398-01      S.W.           Lenex Services, Inc.        4/19/16      E0205        $205.00
  000404039398-01      S.W.           Lenex Services, Inc.        4/19/16      E0745        $678.00
  000404039398-01      S.W.           Lenex Services, Inc.        4/19/16      E1399        $280.75
  000407262468-01      S.Z.           Lenex Services, Inc.        4/14/16      E0205        $205.00
  000407262468-01      S.Z.           Lenex Services, Inc.        4/14/16      E0745        $678.00
  000407262468-01      S.Z.           Lenex Services, Inc.        4/14/16      E1399        $280.75
  000348802604-03      T.E.           Lenex Services, Inc.       11/18/14      E0190        $22.00
  000348802604-03      T.E.           Lenex Services, Inc.       11/18/14      E0272        $155.52
  000348802604-03      T.E.           Lenex Services, Inc.       11/18/14      E1399        $282.00
  000348802604-03      T.E.           Lenex Services, Inc.       11/18/14      E2619        $46.39
  000348802604-03      T.E.           Lenex Services, Inc.       11/18/14      L0172        $75.00
  000348802604-03      T.E.           Lenex Services, Inc.       11/18/14      L0633        $225.31
  000348802604-03      T.E.           Lenex Services, Inc.       11/18/14      L1906        $75.00
  000348802604-03      T.E.           Lenex Services, Inc.       11/18/14      L3670        $111.07
  000348802604-03      T.E.           Lenex Services, Inc.        1/16/15      E0205        $205.00
  000348802604-03      T.E.           Lenex Services, Inc.        1/16/15      E0745        $687.00
  000348802604-03      T.E.           Lenex Services, Inc.        1/16/15      E1399        $280.75
  000340985548-10      T.M.           Lenex Services, Inc.        9/19/14      E0190        $22.00
  000340985548-10      T.M.           Lenex Services, Inc.        9/19/14      E0215        $20.93
  000340985548-10      T.M.           Lenex Services, Inc.        9/19/14      E0272        $155.52
  000340985548-10      T.M.           Lenex Services, Inc.        9/19/14      E1399        $102.00
  000340985548-10      T.M.           Lenex Services, Inc.        9/19/14      E2619        $46.39
  000340985548-10      T.M.           Lenex Services, Inc.        9/19/14      L0172        $75.00
  000340985548-10      T.M.           Lenex Services, Inc.        9/19/14      L0633        $225.31
  000340985548-10      T.M.           Lenex Services, Inc.        9/19/14      L3670        $222.14
  000340985548-10      T.M.           Lenex Services, Inc.       10/24/14      E0205        $205.00
  000340985548-10      T.M.           Lenex Services, Inc.       10/24/14      E0745        $678.00
  000340985548-10      T.M.           Lenex Services, Inc.       10/24/14      E1399        $280.75
  000429510380-02      T.M.           Lenex Services, Inc.        10/4/16      E0190        $22.00
  000429510380-02      T.M.           Lenex Services, Inc.        10/4/16      E0215        $20.93
  000429510380-02      T.M.           Lenex Services, Inc.        10/4/16      L0633        $225.31
  000385976824-04      T.N.           Lenex Services, Inc.       10/23/15      E0205        $205.00
  000385976824-04      T.N.           Lenex Services, Inc.       10/23/15      E0745        $678.00
  000385976824-04      T.N.           Lenex Services, Inc.       10/23/15      E0849        $371.70
  000385976824-04      T.N.           Lenex Services, Inc.       10/23/15      E1399        $280.75
  000415709930-01      T.R.           Lenex Services, Inc.        7/21/16      E0205        $205.00
  000415709930-01      T.R.           Lenex Services, Inc.        7/21/16      E0745        $678.00
  000415709930-01      T.R.           Lenex Services, Inc.        7/21/16      E1399        $280.75
  000339473480-05      V.A.           Lenex Services, Inc.        9/17/14      E0190        $22.00
  000339473480-05      V.A.           Lenex Services, Inc.        9/17/14      E0215        $20.93
  000339473480-05      V.A.           Lenex Services, Inc.        9/17/14      E0272        $155.52



                                                   171                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page787
                                                                            174of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7506
                                             3311  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000339473480-05     V.A.            Lenex Services, Inc.        9/17/14      E1399        $102.00
  000339473480-05     V.A.            Lenex Services, Inc.        9/17/14      E2619        $46.39
  000339473480-05     V.A.            Lenex Services, Inc.        9/17/14      L0172        $75.00
  000339473480-05     V.A.            Lenex Services, Inc.        9/17/14      L0633        $225.31
  000431296564-02     V.H.            Lenex Services, Inc.       10/20/16      E0190        $22.00
  000431296564-02     V.H.            Lenex Services, Inc.       10/20/16      E0272        $155.52
  000431296564-02     V.H.            Lenex Services, Inc.       10/20/16      E1399        $102.00
  000431296564-02     V.H.            Lenex Services, Inc.       10/20/16      E2619        $46.39
  000431296564-02     V.H.            Lenex Services, Inc.       10/20/16      L0172        $75.00
  000431296564-02     V.H.            Lenex Services, Inc.       10/20/16      L0633        $225.31
  000431296564-02     V.H.            Lenex Services, Inc.       10/20/16      L1820        $110.00
  000431296564-02     V.H.            Lenex Services, Inc.       10/20/16      L3670        $111.07
  000431296564-02     V.H.            Lenex Services, Inc.       11/16/16      E0205        $205.00
  000431296564-02     V.H.            Lenex Services, Inc.       11/16/16      E0745        $678.00
  000431296564-02     V.H.            Lenex Services, Inc.       11/16/16      E1399        $280.75
  000375580610-01     V.R.            Lenex Services, Inc.         9/2/15      E0205        $205.00
  000375580610-01     V.R.            Lenex Services, Inc.         9/2/15      E0745        $678.00
  000375580610-01     V.R.            Lenex Services, Inc.         9/2/15      E1399        $280.75
  000430625335-03     V.R.            Lenex Services, Inc.       10/21/16      E2209        $96.88
  000430625335-03     V.R.            Lenex Services, Inc.        11/8/16      E0205        $205.00
  000430625335-03     V.R.            Lenex Services, Inc.        11/8/16      E0745        $678.00
  000430625335-03     V.R.            Lenex Services, Inc.        11/8/16      E1399        $280.75
  000416853604-03     V.T.            Lenex Services, Inc.         8/5/16      E0205        $205.00
  000416853604-03     V.T.            Lenex Services, Inc.         8/5/16      E0745        $678.00
  000416853604-03     V.T.            Lenex Services, Inc.         8/5/16      E1399        $350.75
  000424780930-01     W.O.            Lenex Services, Inc.        8/23/16      E0190        $22.00
  000424780930-01     W.O.            Lenex Services, Inc.        8/23/16      E0272        $155.52
  000424780930-01     W.O.            Lenex Services, Inc.        8/23/16      E1399        $282.00
  000424780930-01     W.O.            Lenex Services, Inc.        8/23/16      E2619        $46.39
  000424780930-01     W.O.            Lenex Services, Inc.        8/23/16      L0172        $75.00
  000424780930-01     W.O.            Lenex Services, Inc.        8/23/16      L0633        $225.31
  000424780930-01     W.O.            Lenex Services, Inc.        9/23/16      E0205        $205.00
  000424780930-01     W.O.            Lenex Services, Inc.        9/23/16      E0745        $678.00
  000424780930-01     W.O.            Lenex Services, Inc.        9/23/16      E1399        $280.75
  000383778297-02     W.S.            Lenex Services, Inc.       10/15/15      E0849        $371.70
  000388586760-03     W.Y.            Lenex Services, Inc.         1/5/16      E0205        $205.00
  000388586760-03     W.Y.            Lenex Services, Inc.         1/5/16      E0745        $678.00
  000388586760-03     W.Y.            Lenex Services, Inc.         1/5/16      E0849        $371.70
  000388586760-03     W.Y.            Lenex Services, Inc.         1/5/16      E1399        $280.75
  000352896905-02     Y.A.            Lenex Services, Inc.        2/27/15      E0205        $205.00
  000352896905-02     Y.A.            Lenex Services, Inc.        2/27/15      E0745        $678.00
  000352896905-02     Y.A.            Lenex Services, Inc.        2/27/15      E1399        $280.75
  000374547999-02     Y.A.            Lenex Services, Inc.         7/6/15      E0190        $22.00
  000374547999-02     Y.A.            Lenex Services, Inc.         7/6/15      E0215        $20.93
  000374547999-02     Y.A.            Lenex Services, Inc.         7/6/15      L0633        $225.31
  000379766957-01     Y.C.            Lenex Services, Inc.        8/28/15      E0190        $22.00
  000379766957-01     Y.C.            Lenex Services, Inc.        8/28/15      E0215        $20.93
  000379766957-01     Y.C.            Lenex Services, Inc.        8/28/15      E0272        $155.52
  000379766957-01     Y.C.            Lenex Services, Inc.        8/28/15      E1399        $282.00
  000379766957-01     Y.C.            Lenex Services, Inc.        8/28/15      E2619        $46.39
  000379766957-01     Y.C.            Lenex Services, Inc.        8/28/15      L0633        $225.31



                                                   172                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page788
                                                                            175of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7507
                                             3312  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000424512051-01      Y.G.           Lenex Services, Inc.        11/3/16      E0205        $205.00
  000424512051-01      Y.G.           Lenex Services, Inc.        11/3/16      E0745        $678.00
  000424512051-01      Y.G.           Lenex Services, Inc.        11/3/16      E1399        $280.75
  000429720187-01      Y.G.           Lenex Services, Inc.        9/29/16      E0190        $22.00
  000429720187-01      Y.G.           Lenex Services, Inc.        9/29/16      E0215        $20.93
  000429720187-01      Y.G.           Lenex Services, Inc.        9/29/16      E1399        $180.00
  000429720187-01      Y.G.           Lenex Services, Inc.        9/29/16      L0172        $75.00
  000342046141-01      Y.K.           Lenex Services, Inc.       11/19/14      E0205        $205.00
  000342046141-01      Y.K.           Lenex Services, Inc.       11/19/14      E0745        $678.00
  000342046141-01      Y.K.           Lenex Services, Inc.       11/19/14      E1399        $280.75
  000342046141-01      Y.K.           Lenex Services, Inc.       11/19/14      L3908        $47.50
  000348231093-01      Y.L.           Lenex Services, Inc.       12/29/14      E0849        $371.70
  000434199419-04      Y.P.           Lenex Services, Inc.        11/7/16      E0190        $22.00
  000434199419-04      Y.P.           Lenex Services, Inc.        11/7/16      E0272        $155.52
  000434199419-04      Y.P.           Lenex Services, Inc.        11/7/16      E1399        $282.00
  000434199419-04      Y.P.           Lenex Services, Inc.        11/7/16      L0172        $75.00
  000434199419-04      Y.P.           Lenex Services, Inc.        11/7/16      L0633        $225.31
  000435949599-01      Y.Q.           Lenex Services, Inc.       11/18/16      E0190        $22.00
  000435949599-01      Y.Q.           Lenex Services, Inc.       11/18/16      E0272        $155.52
  000435949599-01      Y.Q.           Lenex Services, Inc.       11/18/16      E1399        $282.00
  000435949599-01      Y.Q.           Lenex Services, Inc.       11/18/16      L0172        $75.00
  000435949599-01      Y.Q.           Lenex Services, Inc.       11/18/16      L0633        $225.31
  000407990068-01      Y.S.           Lenex Services, Inc.         8/4/16      E0205        $205.00
  000407990068-01      Y.S.           Lenex Services, Inc.         8/4/16      E0745        $678.00
  000407990068-01      Y.S.           Lenex Services, Inc.         8/4/16      E1399        $280.75
  000361685142-02      A.A.        Lida's Medical Supply, Inc.    5/18/15      E0730        $76.25
  000361685142-02      A.A.        Lida's Medical Supply, Inc.    7/23/15      E0855        $502.63
  000361685142-02      A.A.        Lida's Medical Supply, Inc.    7/23/15      L0637        $844.13
  000361685142-02      A.A.        Lida's Medical Supply, Inc.    5/18/15      E1399        $519.30
  000359486230-01      A.B.        Lida's Medical Supply, Inc.    3/18/15      E0272        $155.52
  000359486230-01      A.B.        Lida's Medical Supply, Inc.    3/18/15      E2602        $107.95
  000359486230-01      A.B.        Lida's Medical Supply, Inc.    3/18/15      L0180        $233.00
  000359486230-01      A.B.        Lida's Medical Supply, Inc.    3/18/15      L0627        $322.98
  000359486230-01      A.B.        Lida's Medical Supply, Inc.    5/28/15      E0730        $76.25
  000359486230-01      A.B.        Lida's Medical Supply, Inc.    5/28/15      E1399        $519.30
  000346659691-01      A.C.        Lida's Medical Supply, Inc.    2/17/15      L0637        $844.13
  000346659691-01      A.C.        Lida's Medical Supply, Inc.     2/5/15      E0855        $502.63
  000346659691-01      A.C.        Lida's Medical Supply, Inc.    1/19/15      E1399        $819.15
  000349032557-02      A.C.        Lida's Medical Supply, Inc.    1/20/15      E0855        $502.63
  000349032557-02      A.C.        Lida's Medical Supply, Inc.    1/27/15      L0637        $844.13
  000349032557-02      A.C.        Lida's Medical Supply, Inc.     2/9/15      L1832        $607.55
  000349032557-02      A.C.        Lida's Medical Supply, Inc.     2/9/15      L3671        $690.23
  000351838131-12      A.C.        Lida's Medical Supply, Inc.    3/17/15      L0637        $844.13
  000399161140-01      A.C.        Lida's Medical Supply, Inc.     2/1/16      E0190        $22.04
  000399161140-01      A.C.        Lida's Medical Supply, Inc.     2/1/16      E0199        $19.48
  000399161140-01      A.C.        Lida's Medical Supply, Inc.     2/1/16      E0217        $422.00
  000399161140-01      A.C.        Lida's Medical Supply, Inc.     2/1/16      L0180        $233.00
  000399161140-01      A.C.        Lida's Medical Supply, Inc.     2/1/16      L0627        $322.98
  000399161140-01      A.C.        Lida's Medical Supply, Inc.     5/9/16      E0730        $76.25
  000399161140-01      A.C.        Lida's Medical Supply, Inc.    6/10/16      E0855        $502.63
  000399161140-01      A.C.        Lida's Medical Supply, Inc.    6/17/16      L0637        $844.13



                                                   173                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page789
                                                                            176of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7508
                                             3313  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000399161140-01     A.C.         Lida's Medical Supply, Inc.     5/9/16      E1399         $427.42
  000399161140-01     A.C.         Lida's Medical Supply, Inc.    2/29/16      E1399         $247.50
  000399161140-01     A.C.         Lida's Medical Supply, Inc.     2/1/16      E1399         $59.98
  000373440155-08     A.D.         Lida's Medical Supply, Inc.    7/27/15      E1399        $1,166.98
  000373440155-08     A.D.         Lida's Medical Supply, Inc.    6/30/15      E0199         $19.48
  000373440155-08     A.D.         Lida's Medical Supply, Inc.    6/30/15      E0217         $422.00
  000373440155-08     A.D.         Lida's Medical Supply, Inc.    6/30/15      E0272         $155.52
  000373440155-08     A.D.         Lida's Medical Supply, Inc.    6/30/15      E2611         $282.40
  000373440155-08     A.D.         Lida's Medical Supply, Inc.    6/30/15      L0627         $322.98
  000373440155-08     A.D.         Lida's Medical Supply, Inc.     8/4/15      E0855         $502.63
  000340917236-07     A.G.         Lida's Medical Supply, Inc.    1/15/15      E0855         $502.63
  000340917236-07     A.G.         Lida's Medical Supply, Inc.    1/19/15      L0637         $844.13
  000395014442-06     A.G.         Lida's Medical Supply, Inc.   12/21/15      E0217         $844.00
  000407027969-01     A.J.         Lida's Medical Supply, Inc.     4/1/16      E1399         $499.03
  000407027969-01     A.J.         Lida's Medical Supply, Inc.     4/1/16      E0190         $22.04
  000407027969-01     A.J.         Lida's Medical Supply, Inc.    5/16/16      E0855         $502.63
  000347740672-02     A.K.         Lida's Medical Supply, Inc.    1/20/15      E0855         $502.63
  000347740672-02     A.K.         Lida's Medical Supply, Inc.     2/3/15      L0637         $844.13
  000362600074-01     A.K.         Lida's Medical Supply, Inc.    6/24/15      E0855         $502.63
  000362600074-01     A.K.         Lida's Medical Supply, Inc.    6/24/15      L0637         $844.13
  000351654990-01     A.L.         Lida's Medical Supply, Inc.    1/15/15      E0199         $19.48
  000351654990-01     A.L.         Lida's Medical Supply, Inc.    1/15/15      E2602         $107.95
  000351654990-01     A.L.         Lida's Medical Supply, Inc.    1/15/15      L0627         $322.98
  000351654990-01     A.L.         Lida's Medical Supply, Inc.    1/15/15      E1399         $155.52
  000358438349-01     A.L.         Lida's Medical Supply, Inc.    3/20/15      E1399        $1,066.65
  000358438349-01     A.L.         Lida's Medical Supply, Inc.    2/24/15      E0199         $19.48
  000358438349-01     A.L.         Lida's Medical Supply, Inc.    2/24/15      E0272         $155.52
  000358438349-01     A.L.         Lida's Medical Supply, Inc.    2/24/15      E2602         $107.95
  000358438349-01     A.L.         Lida's Medical Supply, Inc.    2/24/15      L0180         $233.00
  000358438349-01     A.L.         Lida's Medical Supply, Inc.    2/24/15      L0627         $322.98
  000358438349-01     A.L.         Lida's Medical Supply, Inc.    2/24/15      L1820         $110.00
  000347740672-05     A.M.         Lida's Medical Supply, Inc.    1/21/15      E0855         $502.63
  000347740672-05     A.M.         Lida's Medical Supply, Inc.     2/3/15      L0637         $844.13
  000369944581-01     A.M.         Lida's Medical Supply, Inc.    6/15/15      E0190         $22.04
  000369944581-01     A.M.         Lida's Medical Supply, Inc.    6/15/15      E0199         $19.48
  000369944581-01     A.M.         Lida's Medical Supply, Inc.    6/15/15      E0272         $155.52
  000369944581-01     A.M.         Lida's Medical Supply, Inc.    6/19/15      E0730         $76.25
  000369944581-01     A.M.         Lida's Medical Supply, Inc.    6/15/15      E2611         $282.40
  000369944581-01     A.M.         Lida's Medical Supply, Inc.    6/15/15      L0180         $233.00
  000369944581-01     A.M.         Lida's Medical Supply, Inc.    6/15/15      L0627         $322.98
  000369944581-01     A.M.         Lida's Medical Supply, Inc.    6/19/15      E1399         $519.30
  000363166679-05     A.P.         Lida's Medical Supply, Inc.     5/4/15      E1399         $819.15
  000363166679-05     A.P.         Lida's Medical Supply, Inc.     4/8/15      E0199         $19.48
  000363166679-05     A.P.         Lida's Medical Supply, Inc.     4/8/15      E0272         $155.52
  000363166679-05     A.P.         Lida's Medical Supply, Inc.     4/8/15      E2602         $107.95
  000363166679-05     A.P.         Lida's Medical Supply, Inc.     4/8/15      L0180         $233.00
  000363166679-05     A.P.         Lida's Medical Supply, Inc.     4/8/15      L0627         $322.98
  000363166679-05     A.P.         Lida's Medical Supply, Inc.     5/4/15      E1933         $247.50
  000363166679-05     A.P.         Lida's Medical Supply, Inc.    6/25/15      L0637         $844.13
  000363166679-05     A.P.         Lida's Medical Supply, Inc.     4/8/15      E1399         $247.50
  000343280608-01     A.R.         Lida's Medical Supply, Inc.     1/8/15      L1832         $607.55



                                                   174                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page790
                                                                            177of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7509
                                             3314  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000389919225-08      A.R.        Lida's Medical Supply, Inc.   2/22/16       E0217         $422.00
  000419600027-05      A.R.        Lida's Medical Supply, Inc.   7/20/16       E0190         $22.04
  000419600027-05      A.R.        Lida's Medical Supply, Inc.   7/20/16       E0199         $19.48
  000419600027-05      A.R.        Lida's Medical Supply, Inc.   7/20/16       L0172         $75.00
  000419600027-05      A.R.        Lida's Medical Supply, Inc.   7/20/16       L0628         $65.92
  000419600027-05      A.R.        Lida's Medical Supply, Inc.   7/20/16       E1399         $144.96
  000422487298-01      A.R.        Lida's Medical Supply, Inc.    8/9/16       E0190         $22.04
  000422487298-01      A.R.        Lida's Medical Supply, Inc.    8/9/16       E0199         $19.48
  000422487298-01      A.R.        Lida's Medical Supply, Inc.    8/9/16       E0217         $422.00
  000422487298-01      A.R.        Lida's Medical Supply, Inc.    8/9/16       L0172         $75.00
  000422487298-01      A.R.        Lida's Medical Supply, Inc.    8/9/16       L0628         $65.92
  000422487298-01      A.R.        Lida's Medical Supply, Inc.    8/9/16       L3670         $111.07
  000422487298-01      A.R.        Lida's Medical Supply, Inc.    8/9/16       E1399         $144.96
  000379067846-03      A.S.        Lida's Medical Supply, Inc.   7/28/15       E2619          $0.00
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       E0190         $22.04
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       E0199         $19.48
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       E0272         $155.52
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       E2611         $282.40
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       L0180         $233.00
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       L0627         $322.98
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       L1820         $110.00
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       E0190         $22.04
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       E0199         $19.48
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       E0272         $155.52
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       E2611         $282.40
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       L0180         $233.00
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       L0627         $322.98
  000375744646-08      B.D.        Lida's Medical Supply, Inc.   7/14/15       L1820         $110.00
  000352457022-02      B.H.        Lida's Medical Supply, Inc.   2/25/15       E0855         $502.63
  000352457022-02      B.H.        Lida's Medical Supply, Inc.   2/25/15       L0637         $844.13
  000384204772-04      B.J.        Lida's Medical Supply, Inc.   9/21/15       E1399         $649.50
  000384204772-04      B.J.        Lida's Medical Supply, Inc.   9/21/15       E0190         $22.04
  000384204772-04      B.J.        Lida's Medical Supply, Inc.   9/21/15       E0199         $19.48
  000384204772-04      B.J.        Lida's Medical Supply, Inc.   9/21/15       E0272         $155.52
  000384204772-04      B.J.        Lida's Medical Supply, Inc.   9/21/15       E0730         $76.25
  000384204772-04      B.J.        Lida's Medical Supply, Inc.   9/21/15       E2611         $282.40
  000384204772-04      B.J.        Lida's Medical Supply, Inc.   9/21/15       L0180         $233.00
  000384204772-04      B.J.        Lida's Medical Supply, Inc.   9/21/15       L0627         $322.98
  000347372401-03      B.M.        Lida's Medical Supply, Inc.   1/16/15       E1399        $1,066.65
  000381539246-04      B.M.        Lida's Medical Supply, Inc.   8/11/15       E1399        $1,166.98
  000381539246-04      B.M.        Lida's Medical Supply, Inc.    8/5/15       E0190         $22.04
  000381539246-04      B.M.        Lida's Medical Supply, Inc.    8/5/15       E0272         $155.52
  000381539246-04      B.M.        Lida's Medical Supply, Inc.    8/5/15       E2619          $0.00
  000381539246-04      B.M.        Lida's Medical Supply, Inc.    8/5/15       L0627         $322.98
  000357467967-01      B.N.        Lida's Medical Supply, Inc.    3/5/15       E0199         $19.48
  000357467967-01      B.N.        Lida's Medical Supply, Inc.    3/5/15       E0217         $422.00
  000357467967-01      B.N.        Lida's Medical Supply, Inc.    3/5/15       E0272         $155.52
  000357467967-01      B.N.        Lida's Medical Supply, Inc.    3/5/15       E2602         $107.95
  000357467967-01      B.N.        Lida's Medical Supply, Inc.    3/5/15       L0627         $322.98
  000363330887-01      B.O.        Lida's Medical Supply, Inc.   6/22/15       E1399        $1,036.78
  000363330887-01      B.O.        Lida's Medical Supply, Inc.   4/15/15       E0199         $19.48



                                                   175                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page791
                                                                            178of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7510
                                             3315  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000363330887-01      B.O.        Lida's Medical Supply, Inc.    4/15/15      E0217         $422.00
  000363330887-01      B.O.        Lida's Medical Supply, Inc.    4/15/15      E0272         $155.52
  000363330887-01      B.O.        Lida's Medical Supply, Inc.    4/15/15      E2602         $107.95
  000363330887-01      B.O.        Lida's Medical Supply, Inc.    4/15/15      L0180         $233.00
  000363330887-01      B.O.        Lida's Medical Supply, Inc.    4/15/15      L0627         $322.98
  000363330887-01      B.O.        Lida's Medical Supply, Inc.    4/15/15      L3670         $111.07
  000400251252-04      B.R.        Lida's Medical Supply, Inc.    3/25/16      E1399         $674.92
  000400251252-04      B.R.        Lida's Medical Supply, Inc.    3/25/16      E1399         $674.92
  000400251252-04      B.R.        Lida's Medical Supply, Inc.    2/23/16      E0190         $22.04
  000400251252-04      B.R.        Lida's Medical Supply, Inc.    2/23/16      E0199         $19.48
  000400251252-04      B.R.        Lida's Medical Supply, Inc.    2/23/16      E2602         $107.95
  000400251252-04      B.R.        Lida's Medical Supply, Inc.    2/23/16      L0180         $233.00
  000400251252-04      B.R.        Lida's Medical Supply, Inc.    2/23/16      L0627         $322.98
  000400251252-04      B.R.        Lida's Medical Supply, Inc.    3/21/16      E0730         $76.25
  000400251252-04      B.R.        Lida's Medical Supply, Inc.    2/23/16      E1399         $59.98
  000356056119-02      B.V.        Lida's Medical Supply, Inc.    1/15/15      E0190         $22.04
  000356056119-02      B.V.        Lida's Medical Supply, Inc.    1/15/15      L0180         $233.00
  000356056119-02      B.V.        Lida's Medical Supply, Inc.    1/15/15      L0627         $322.98
  000365993211-09      C.D.        Lida's Medical Supply, Inc.     6/1/15      E1399         $789.28
  000365993211-09      C.D.        Lida's Medical Supply, Inc.     5/5/15      E0190         $22.04
  000365993211-09      C.D.        Lida's Medical Supply, Inc.     6/1/15      E0855         $502.63
  000365993211-09      C.D.        Lida's Medical Supply, Inc.     6/4/15      L3671        $1,380.46
  000368757860-01      C.D.        Lida's Medical Supply, Inc.    5/22/15      E1399         $789.28
  000352910459-02      C.E.        Lida's Medical Supply, Inc.     2/6/15      E0730         $76.25
  000352910459-02      C.E.        Lida's Medical Supply, Inc.    2/16/15      L0637         $844.13
  000352910459-02      C.E.        Lida's Medical Supply, Inc.     2/6/15      E1399         $766.80
  000349349118-02      C.G.        Lida's Medical Supply, Inc.    1/23/15      E0855         $502.63
  000349349118-02      C.G.        Lida's Medical Supply, Inc.    1/29/15      L0637         $844.13
  000352159917-02      C.H.        Lida's Medical Supply, Inc.     1/6/15      E0190         $22.04
  000352159917-02      C.H.        Lida's Medical Supply, Inc.     1/6/15      E0199         $19.48
  000352159917-02      C.H.        Lida's Medical Supply, Inc.     1/6/15      E2602         $107.95
  000352159917-02      C.H.        Lida's Medical Supply, Inc.     1/6/15      L0180         $233.00
  000352159917-02      C.H.        Lida's Medical Supply, Inc.     1/6/15      L0627         $322.98
  000352159917-02      C.H.        Lida's Medical Supply, Inc.     1/6/15      L1820         $110.00
  000352159917-02      C.H.        Lida's Medical Supply, Inc.     1/6/15      L3870         $111.07
  000352159917-02      C.H.        Lida's Medical Supply, Inc.     1/6/15      E1399         $155.52
  000348236324-05      C.K.        Lida's Medical Supply, Inc.   12/29/14      L0637         $844.13
  000354976599-02      C.L.        Lida's Medical Supply, Inc.    4/16/15      E0855         $502.63
  000354976599-02      C.L.        Lida's Medical Supply, Inc.    4/16/15      L0637         $844.13
  000372384925-01      C.L.        Lida's Medical Supply, Inc.    7/15/15      E0217         $422.00
  000350188496-01      C.M.        Lida's Medical Supply, Inc.    2/11/15      E0855         $502.63
  000350188496-01      C.M.        Lida's Medical Supply, Inc.    2/11/15      E1399         $247.50
  000354224081-01      C.M.        Lida's Medical Supply, Inc.    4/20/15      E1399        $1,066.65
  000354224081-01      C.M.        Lida's Medical Supply, Inc.    2/23/15      E0199         $19.48
  000354224081-01      C.M.        Lida's Medical Supply, Inc.    2/23/15      E0217         $422.00
  000354224081-01      C.M.        Lida's Medical Supply, Inc.    2/23/15      E0272         $155.52
  000354224081-01      C.M.        Lida's Medical Supply, Inc.    2/23/15      E2602         $107.95
  000354224081-01      C.M.        Lida's Medical Supply, Inc.    2/23/15      L0180         $233.00
  000354224081-01      C.M.        Lida's Medical Supply, Inc.    2/23/15      L0627         $322.98
  000378039985-02      C.M.        Lida's Medical Supply, Inc.    8/10/15      E0190         $22.04
  000378039985-02      C.M.        Lida's Medical Supply, Inc.    8/10/15      E0199         $19.48



                                                   176                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page792
                                                                            179of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7511
                                             3316  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000378039985-02      C.M.        Lida's Medical Supply, Inc.    8/10/15      E0272        $155.52
  000378039985-02      C.M.        Lida's Medical Supply, Inc.    8/14/15      E0730        $76.25
  000378039985-02      C.M.        Lida's Medical Supply, Inc.    8/14/15      E1399        $649.50
  000378039985-02      C.M.        Lida's Medical Supply, Inc.    8/10/15      E2611        $282.40
  000378039985-02      C.M.        Lida's Medical Supply, Inc.    8/10/15      L0180        $233.00
  000378039985-02      C.M.        Lida's Medical Supply, Inc.    8/10/15      L0627        $322.98
  000378039985-02      C.M.        Lida's Medical Supply, Inc.    8/10/15      L3908        $95.00
  000378039985-02      C.M.        Lida's Medical Supply, Inc.    9/21/15      E0855        $502.63
  000378039985-02      C.M.        Lida's Medical Supply, Inc.    9/21/15      L0637        $844.13
  000431526698-11      C.M.        Lida's Medical Supply, Inc.   10/24/16      E1399        $144.96
  000431526698-11      C.M.        Lida's Medical Supply, Inc.   10/24/16      E0190        $22.04
  000431526698-11      C.M.        Lida's Medical Supply, Inc.   10/24/16      E0199        $19.48
  000431526698-11      C.M.        Lida's Medical Supply, Inc.   10/24/16      E0217        $422.00
  000431526698-11      C.M.        Lida's Medical Supply, Inc.   10/24/16      L0172        $75.00
  000431526698-11      C.M.        Lida's Medical Supply, Inc.   10/24/16      L0628        $65.92
  000355760232-03      C.S.        Lida's Medical Supply, Inc.    4/16/15      E0855        $502.63
  000355760232-03      C.S.        Lida's Medical Supply, Inc.    4/16/15      L0637        $844.13
  000370599242-01      C.S.        Lida's Medical Supply, Inc.    5/11/15      E0199        $19.48
  000370599242-01      C.S.        Lida's Medical Supply, Inc.    5/11/15      E0217        $422.00
  000370599242-01      C.S.        Lida's Medical Supply, Inc.    5/11/15      E0272        $155.52
  000370599242-01      C.S.        Lida's Medical Supply, Inc.    5/11/15      L0627        $322.98
  000372362764-01      C.S.        Lida's Medical Supply, Inc.    11/3/15      E0730        $76.25
  000372362764-01      C.S.        Lida's Medical Supply, Inc.    11/3/15      E1399        $649.50
  000371641713-01      C.V.        Lida's Medical Supply, Inc.    6/16/15      E0272        $155.52
  000371641713-01      C.V.        Lida's Medical Supply, Inc.    6/16/15      E2611        $282.40
  000371641713-01      C.V.        Lida's Medical Supply, Inc.    6/16/15      L0627        $322.98
  000371641713-01      C.V.        Lida's Medical Supply, Inc.    6/16/15      E1399        $519.30
  000347034968-03      D.A.        Lida's Medical Supply, Inc.   12/29/14      L0637        $844.13
  000348236324-04      D.A.        Lida's Medical Supply, Inc.   12/29/14      L0637        $844.13
  000351513601-09      D.B.        Lida's Medical Supply, Inc.   12/22/14      E0199        $38.96
  000351513601-09      D.B.        Lida's Medical Supply, Inc.   12/22/14      E2602        $215.90
  000351513601-09      D.B.        Lida's Medical Supply, Inc.   12/22/14      L0180        $466.00
  000351513601-09      D.B.        Lida's Medical Supply, Inc.   12/22/14      L0627        $645.96
  000351513601-09      D.B.        Lida's Medical Supply, Inc.   12/22/14      E1399        $321.04
  000396510331-02      D.B.        Lida's Medical Supply, Inc.    1/28/16      E0855        $502.63
  000358840114-02      D.C.        Lida's Medical Supply, Inc.    3/14/15      E0190        $22.04
  000358840114-02      D.C.        Lida's Medical Supply, Inc.    3/14/15      E0199        $19.48
  000358840114-02      D.C.        Lida's Medical Supply, Inc.    3/14/15      E0272        $155.52
  000358840114-02      D.C.        Lida's Medical Supply, Inc.    3/14/15      E2602        $107.95
  000358840114-02      D.C.        Lida's Medical Supply, Inc.    3/14/15      L0180        $233.00
  000358840114-02      D.C.        Lida's Medical Supply, Inc.    3/14/15      L0627        $322.98
  000417957230-03      D.C.        Lida's Medical Supply, Inc.    6/14/16      E1399        $364.11
  000417957230-03      D.C.        Lida's Medical Supply, Inc.    6/14/16      E0199        $19.48
  000417957230-03      D.C.        Lida's Medical Supply, Inc.    6/14/16      L0628        $65.92
  000358442879-03      D.E.        Lida's Medical Supply, Inc.    2/25/15      E0190        $22.04
  000358442879-03      D.E.        Lida's Medical Supply, Inc.    2/25/15      E0199        $19.48
  000358442879-03      D.E.        Lida's Medical Supply, Inc.    2/25/15      E0217        $422.00
  000358442879-03      D.E.        Lida's Medical Supply, Inc.    2/25/15      E0272        $155.52
  000358442879-03      D.E.        Lida's Medical Supply, Inc.    2/25/15      E2602        $107.95
  000358442879-03      D.E.        Lida's Medical Supply, Inc.    2/25/15      L0180        $233.00
  000358442879-03      D.E.        Lida's Medical Supply, Inc.    2/25/15      L0627        $322.98



                                                   177                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page793
                                                                            180of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7512
                                             3317  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000358442879-03     D.E.         Lida's Medical Supply, Inc.    3/16/15      E0855         $502.63
  000358442879-03     D.E.         Lida's Medical Supply, Inc.    3/10/15      L0637         $844.13
  000358442879-03     D.E.         Lida's Medical Supply, Inc.    3/25/15      E0730         $76.25
  000358442879-03     D.E.         Lida's Medical Supply, Inc.    3/25/15      E1399         $766.80
  000354224081-02     D.G.         Lida's Medical Supply, Inc.     1/5/15      E0199         $19.48
  000354224081-02     D.G.         Lida's Medical Supply, Inc.     1/5/15      E0217         $422.00
  000354224081-02     D.G.         Lida's Medical Supply, Inc.     1/5/15      E2602         $107.95
  000354224081-02     D.G.         Lida's Medical Supply, Inc.     1/5/15      L0180         $233.00
  000354224081-02     D.G.         Lida's Medical Supply, Inc.    2/27/15      E1399         $819.15
  000354224081-02     D.G.         Lida's Medical Supply, Inc.     1/5/15      E1399         $155.52
  000381539246-03     D.J.         Lida's Medical Supply, Inc.    8/11/15      E1399        $1,167.07
  000381539246-03     D.J.         Lida's Medical Supply, Inc.     8/5/15      E0190         $22.04
  000381539246-03     D.J.         Lida's Medical Supply, Inc.     8/5/15      E0272         $155.52
  000381539246-03     D.J.         Lida's Medical Supply, Inc.     8/5/15      E2619          $0.00
  000381539246-03     D.J.         Lida's Medical Supply, Inc.     8/5/15      L0627         $322.98
  000381539246-03     D.J.         Lida's Medical Supply, Inc.    9/18/15      L0637         $844.13
  000373440155-02     D.M.         Lida's Medical Supply, Inc.    7/28/15      E1399        $1,166.98
  000373440155-02     D.M.         Lida's Medical Supply, Inc.     7/3/15      E0199         $19.48
  000373440155-02     D.M.         Lida's Medical Supply, Inc.     7/3/15      E0217         $422.00
  000373440155-02     D.M.         Lida's Medical Supply, Inc.     7/3/15      E0272         $155.52
  000373440155-02     D.M.         Lida's Medical Supply, Inc.     7/3/15      L0627         $322.98
  000416505600-01     D.M.         Lida's Medical Supply, Inc.    6/16/16      E1399         $247.50
  000389919225-09     D.N.         Lida's Medical Supply, Inc.     2/4/16      E0730         $76.25
  000389919225-09     D.N.         Lida's Medical Supply, Inc.     2/4/16      E1399         $519.30
  000432976728-03     D.P.         Lida's Medical Supply, Inc.    1/30/17      E1399         $269.98
  000432976728-03     D.P.         Lida's Medical Supply, Inc.    1/30/17      E0855         $502.63
  000371238460-02     D.U.         Lida's Medical Supply, Inc.    6/23/15      E0190         $22.04
  000371238460-02     D.U.         Lida's Medical Supply, Inc.    6/23/15      E0199         $19.48
  000371238460-02     D.U.         Lida's Medical Supply, Inc.    6/23/15      E0217         $422.00
  000371238460-02     D.U.         Lida's Medical Supply, Inc.    6/23/15      E0272         $155.52
  000371238460-02     D.U.         Lida's Medical Supply, Inc.    6/23/15      E2611         $282.40
  000371238460-02     D.U.         Lida's Medical Supply, Inc.    6/23/15      L0180         $233.00
  000371238460-02     D.U.         Lida's Medical Supply, Inc.    6/23/15      L0627         $322.98
  000372620419-02     E.B.         Lida's Medical Supply, Inc.    6/15/15      E0190         $22.04
  000372620419-02     E.B.         Lida's Medical Supply, Inc.    6/15/15      E0199         $19.48
  000372620419-02     E.B.         Lida's Medical Supply, Inc.    6/15/15      E0272         $155.52
  000372620419-02     E.B.         Lida's Medical Supply, Inc.    6/15/15      E0627         $322.98
  000372620419-02     E.B.         Lida's Medical Supply, Inc.    6/19/15      E0730         $76.25
  000372620419-02     E.B.         Lida's Medical Supply, Inc.    6/15/15      E2611         $282.40
  000372620419-02     E.B.         Lida's Medical Supply, Inc.    6/15/15      L0180         $233.00
  000372620419-02     E.B.         Lida's Medical Supply, Inc.    6/19/15      E1399         $519.30
  000384434254-02     E.D.         Lida's Medical Supply, Inc.    9/21/15      E0199         $19.48
  000384434254-02     E.D.         Lida's Medical Supply, Inc.    9/21/15      E0217         $422.00
  000384434254-02     E.D.         Lida's Medical Supply, Inc.    9/21/15      E0272         $155.52
  000384434254-02     E.D.         Lida's Medical Supply, Inc.    9/21/15      E1399         $604.50
  000387125040-02     E.D.         Lida's Medical Supply, Inc.   10/21/15      E1399         $649.50
  000387125040-02     E.D.         Lida's Medical Supply, Inc.   10/21/15      E0190         $22.04
  000387125040-02     E.D.         Lida's Medical Supply, Inc.   10/21/15      E0199         $19.48
  000387125040-02     E.D.         Lida's Medical Supply, Inc.   10/21/15      E0272         $155.52
  000387125040-02     E.D.         Lida's Medical Supply, Inc.   10/21/15      E0730         $76.25
  000387125040-02     E.D.         Lida's Medical Supply, Inc.   10/21/15      E2611         $282.40



                                                   178                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page794
                                                                            181of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7513
                                             3318  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000387125040-02      E.D.        Lida's Medical Supply, Inc.   10/21/15      L0180         $233.00
  000387125040-02      E.D.        Lida's Medical Supply, Inc.   10/21/15      L0627         $322.98
  000367572849-03      E.E.        Lida's Medical Supply, Inc.    4/29/15      E0272         $155.52
  000367572849-03      E.E.        Lida's Medical Supply, Inc.    4/29/15      E2602         $107.95
  000367572849-03      E.E.        Lida's Medical Supply, Inc.    4/29/15      L0180         $233.00
  000367572849-03      E.E.        Lida's Medical Supply, Inc.    4/29/15      L0627         $322.98
  000367572849-03      E.E.        Lida's Medical Supply, Inc.    5/25/15      L0637         $844.13
  000367572849-03      E.E.        Lida's Medical Supply, Inc.     6/6/15      L3671         $690.23
  000398742998-03      E.F.        Lida's Medical Supply, Inc.    3/17/16      L3670         $251.34
  000403794076-03      E.L.        Lida's Medical Supply, Inc.    2/22/16      L0180         $233.00
  000403794076-03      E.L.        Lida's Medical Supply, Inc.    2/22/16      L0627         $322.98
  000403794076-03      E.L.        Lida's Medical Supply, Inc.    2/22/16      E1399         $131.53
  000406065490-05      E.L.        Lida's Medical Supply, Inc.    3/21/16      E1399         $427.42
  000406065490-05      E.L.        Lida's Medical Supply, Inc.    3/21/16      E0730         $76.25
  000350711230-05      E.M.        Lida's Medical Supply, Inc.     1/2/15      E2602         $107.95
  000350711230-05      E.M.        Lida's Medical Supply, Inc.     1/2/15      L0180         $233.00
  000350711230-05      E.M.        Lida's Medical Supply, Inc.     1/2/15      L0627         $322.98
  000350711230-05      E.M.        Lida's Medical Supply, Inc.     1/2/15      E1399         $155.52
  000351127006-04      E.N.        Lida's Medical Supply, Inc.     3/2/15      E1399        $1,066.65
  000403925976-02      E.P.        Lida's Medical Supply, Inc.    4/27/16      E1399         $697.40
  000403925976-02      E.P.        Lida's Medical Supply, Inc.    4/27/16      E0855         $502.63
  000403925976-02      E.P.        Lida's Medical Supply, Inc.    4/27/16      L0637         $844.13
  000403925976-02      E.P.        Lida's Medical Supply, Inc.    4/27/16      L3670         $251.34
  000351359617-02      E.R.        Lida's Medical Supply, Inc.    3/24/15      E1399        $1,066.65
  000400251252-01      E.R.        Lida's Medical Supply, Inc.    3/25/16      E1399         $674.92
  000400251252-01      E.R.        Lida's Medical Supply, Inc.    3/25/16      E1399         $674.92
  000400251252-01      E.R.        Lida's Medical Supply, Inc.    2/23/16      E0190         $22.04
  000400251252-01      E.R.        Lida's Medical Supply, Inc.    2/23/16      E0199         $19.48
  000400251252-01      E.R.        Lida's Medical Supply, Inc.    2/23/16      E0217         $422.00
  000400251252-01      E.R.        Lida's Medical Supply, Inc.    2/23/16      E2602         $107.95
  000400251252-01      E.R.        Lida's Medical Supply, Inc.    2/23/16      L0180         $233.00
  000400251252-01      E.R.        Lida's Medical Supply, Inc.    2/23/16      L0627         $322.98
  000400251252-01      E.R.        Lida's Medical Supply, Inc.    3/21/16      E0730         $76.25
  000400251252-01      E.R.        Lida's Medical Supply, Inc.    2/23/16      E1399         $59.98
  000420403008-06      E.R.        Lida's Medical Supply, Inc.    7/25/16      E0190         $22.04
  000420403008-06      E.R.        Lida's Medical Supply, Inc.    7/25/16      E0199         $19.48
  000420403008-06      E.R.        Lida's Medical Supply, Inc.    7/25/16      L0628         $65.92
  000420403008-06      E.R.        Lida's Medical Supply, Inc.    7/25/16      E1399         $144.96
  000386703433-03      E.T.        Lida's Medical Supply, Inc.   10/12/15      E1399         $649.50
  000386703433-03      E.T.        Lida's Medical Supply, Inc.   10/12/15      E0199         $19.48
  000386703433-03      E.T.        Lida's Medical Supply, Inc.   10/12/15      E0272         $155.52
  000386703433-03      E.T.        Lida's Medical Supply, Inc.   10/12/15      E0730         $76.25
  000386703433-03      E.T.        Lida's Medical Supply, Inc.   10/12/15      E2611         $282.40
  000386703433-03      E.T.        Lida's Medical Supply, Inc.   10/12/15      F0190         $22.04
  000386703433-03      E.T.        Lida's Medical Supply, Inc.   10/12/15      L0180         $233.00
  000386703433-03      E.T.        Lida's Medical Supply, Inc.   10/12/15      L0627         $322.98
  000376190781-01      F.B.        Lida's Medical Supply, Inc.    7/23/15      E0217         $422.00
  000362400426-01      F.L.        Lida's Medical Supply, Inc.    5/11/15      E1399         $819.15
  000362400426-01      F.L.        Lida's Medical Supply, Inc.    5/18/15      E0855         $502.63
  000362400426-01      F.L.        Lida's Medical Supply, Inc.    5/20/15      L0637         $844.13
  000350175667-03      F.M.        Lida's Medical Supply, Inc.    2/16/15      L3671         $690.23



                                                   179                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page795
                                                                            182of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7514
                                             3319  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000373440155-03     F.P.         Lida's Medical Supply, Inc.    7/28/15      E1399         $919.48
  000373440155-03     F.P.         Lida's Medical Supply, Inc.     7/3/15      E0199         $19.48
  000373440155-03     F.P.         Lida's Medical Supply, Inc.     7/3/15      E0217         $422.00
  000373440155-03     F.P.         Lida's Medical Supply, Inc.     7/3/15      E0272         $155.52
  000373440155-03     F.P.         Lida's Medical Supply, Inc.     7/3/15      E2611         $282.40
  000373440155-03     F.P.         Lida's Medical Supply, Inc.     7/3/15      L0627         $322.98
  000373440155-03     F.P.         Lida's Medical Supply, Inc.     7/3/15      L1820         $110.00
  000377501135-02     F.P.         Lida's Medical Supply, Inc.    7/28/15      E1399         $919.48
  000432125078-01     F.P.         Lida's Medical Supply, Inc.   12/27/16      E1399         $697.40
  000432125078-01     F.P.         Lida's Medical Supply, Inc.    1/23/17      E0855         $502.63
  000432125078-01     F.P.         Lida's Medical Supply, Inc.    2/27/17      L1832         $607.55
  000410976633-10     F.R.         Lida's Medical Supply, Inc.     5/2/16      E0190         $22.04
  000410976633-10     F.R.         Lida's Medical Supply, Inc.     5/2/16      E0199         $19.48
  000410976633-10     F.R.         Lida's Medical Supply, Inc.     5/2/16      E0217         $422.00
  000410976633-10     F.R.         Lida's Medical Supply, Inc.     5/2/16      L0172         $75.00
  000410976633-10     F.R.         Lida's Medical Supply, Inc.     5/2/16      L3670         $111.07
  000410976633-10     F.R.         Lida's Medical Supply, Inc.     5/2/16      E1399         $73.35
  000418825949-01     F.R.         Lida's Medical Supply, Inc.     7/6/16      E0217         $422.00
  000418825949-01     F.R.         Lida's Medical Supply, Inc.    8/15/16      L0637         $844.13
  000356456798-01     F.S.         Lida's Medical Supply, Inc.     4/3/15      E0855         $502.63
  000356456798-01     F.S.         Lida's Medical Supply, Inc.    4/10/15      L0637         $844.13
  000354568305-02     G.B.         Lida's Medical Supply, Inc.     2/2/15      E0190         $22.04
  000354568305-02     G.B.         Lida's Medical Supply, Inc.     2/2/15      E0199         $19.48
  000354568305-02     G.B.         Lida's Medical Supply, Inc.     2/2/15      E0272         $155.52
  000354568305-02     G.B.         Lida's Medical Supply, Inc.    2/16/15      E0730         $76.25
  000354568305-02     G.B.         Lida's Medical Supply, Inc.     2/2/15      E2602         $107.95
  000354568305-02     G.B.         Lida's Medical Supply, Inc.     2/2/15      L0180         $233.00
  000354568305-02     G.B.         Lida's Medical Supply, Inc.     2/2/15      L0627         $322.98
  000354568305-02     G.B.         Lida's Medical Supply, Inc.    2/19/15      E0855         $502.63
  000354568305-02     G.B.         Lida's Medical Supply, Inc.    3/20/15      L0637         $844.13
  000354568305-02     G.B.         Lida's Medical Supply, Inc.    2/16/15      E1399         $519.30
  000385477625-02     G.C.         Lida's Medical Supply, Inc.    9/29/15      E0199         $19.48
  000385477625-02     G.C.         Lida's Medical Supply, Inc.    9/29/15      E0217         $422.00
  000385477625-02     G.C.         Lida's Medical Supply, Inc.    9/29/15      E0272         $155.52
  000385477625-02     G.C.         Lida's Medical Supply, Inc.    9/29/15      L0180         $233.00
  000385477625-02     G.C.         Lida's Medical Supply, Inc.    9/29/15      L0627         $322.98
  000383463247-01     G.D.         Lida's Medical Supply, Inc.    9/16/15      E0190         $22.04
  000383463247-01     G.D.         Lida's Medical Supply, Inc.    9/16/15      E0199         $19.48
  000383463247-01     G.D.         Lida's Medical Supply, Inc.    9/16/15      E0217         $422.00
  000383463247-01     G.D.         Lida's Medical Supply, Inc.    9/16/15      E0272         $155.52
  000383463247-01     G.D.         Lida's Medical Supply, Inc.    9/16/15      E2611         $282.40
  000383463247-01     G.D.         Lida's Medical Supply, Inc.    9/16/15      L0180         $233.00
  000383463247-01     G.D.         Lida's Medical Supply, Inc.    9/16/15      L0627         $322.98
  000347372401-01     G.M.         Lida's Medical Supply, Inc.     2/3/15      E0855         $502.63
  000347372401-01     G.M.         Lida's Medical Supply, Inc.    2/10/15      L0637         $844.13
  000347372401-01     G.M.         Lida's Medical Supply, Inc.    1/30/15      E1399        $1,066.65
  000356259036-02     G.M.         Lida's Medical Supply, Inc.    2/18/15      E0190         $22.04
  000356259036-02     G.M.         Lida's Medical Supply, Inc.    2/18/15      E0199         $19.48
  000356259036-02     G.M.         Lida's Medical Supply, Inc.    2/18/15      E0217         $422.00
  000356259036-02     G.M.         Lida's Medical Supply, Inc.    2/18/15      E0272         $155.52
  000356259036-02     G.M.         Lida's Medical Supply, Inc.    2/18/15      E0730         $76.25



                                                   180                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page796
                                                                            183of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7515
                                             3320  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000356259036-02     G.M.         Lida's Medical Supply, Inc.    2/18/15      E2602         $107.95
  000356259036-02     G.M.         Lida's Medical Supply, Inc.    2/18/15      L0180         $233.00
  000356259036-02     G.M.         Lida's Medical Supply, Inc.    2/18/15      L0627         $322.98
  000356259036-02     G.M.         Lida's Medical Supply, Inc.    2/18/15      E1399         $766.80
  000389919225-02     G.N.         Lida's Medical Supply, Inc.     2/8/16      E1399         $519.30
  000376575411-01     G.P.         Lida's Medical Supply, Inc.    7/29/15      E0190         $22.04
  000376575411-01     G.P.         Lida's Medical Supply, Inc.    7/29/15      E0199         $19.48
  000376575411-01     G.P.         Lida's Medical Supply, Inc.     7/9/15      E0272         $155.52
  000376575411-01     G.P.         Lida's Medical Supply, Inc.    7/29/15      E2611         $282.40
  000376575411-01     G.P.         Lida's Medical Supply, Inc.    7/29/15      L0180         $233.00
  000376575411-01     G.P.         Lida's Medical Supply, Inc.    7/29/15      L0627         $322.98
  000388149213-06     H.C.         Lida's Medical Supply, Inc.     2/1/16      E1399         $247.50
  000378856579-02     H.R.         Lida's Medical Supply, Inc.    8/10/15      E0199         $19.48
  000378856579-02     H.R.         Lida's Medical Supply, Inc.    8/10/15      E0217         $422.00
  000378856579-02     H.R.         Lida's Medical Supply, Inc.    8/10/15      E0272         $155.52
  000378856579-02     H.R.         Lida's Medical Supply, Inc.    8/10/15      E1399         $604.50
  000367572849-02     I.E.         Lida's Medical Supply, Inc.    4/29/15      E0272         $155.52
  000367572849-02     I.E.         Lida's Medical Supply, Inc.    4/29/15      E2602         $107.95
  000367572849-02     I.E.         Lida's Medical Supply, Inc.    4/29/15      L0180         $233.00
  000367572849-02     I.E.         Lida's Medical Supply, Inc.    4/29/15      L0627         $322.98
  000367572849-02     I.E.         Lida's Medical Supply, Inc.     6/3/15      L0637         $844.13
  000352049357-03     I.V.         Lida's Medical Supply, Inc.    1/15/15      E0855         $502.63
  000352049357-03     I.V.         Lida's Medical Supply, Inc.     2/2/15      L0637         $844.13
  000353380520-01     J.B.         Lida's Medical Supply, Inc.    3/28/15      E1399         $819.15
  000344294392-02     J.C.         Lida's Medical Supply, Inc.    2/16/15      L0637         $844.13
  000353339138-02     J.C.         Lida's Medical Supply, Inc.   12/26/14      E0190         $22.04
  000353339138-02     J.C.         Lida's Medical Supply, Inc.   12/26/14      E0199         $19.48
  000353339138-02     J.C.         Lida's Medical Supply, Inc.   12/26/14      E2602         $107.95
  000353339138-02     J.C.         Lida's Medical Supply, Inc.   12/26/14      L0180         $233.00
  000353339138-02     J.C.         Lida's Medical Supply, Inc.   12/26/14      L0627         $322.98
  000353339138-02     J.C.         Lida's Medical Supply, Inc.   12/26/14      E1399         $155.52
  000363166679-01     J.C.         Lida's Medical Supply, Inc.     5/4/15      E1399        $1,066.65
  000363166679-01     J.C.         Lida's Medical Supply, Inc.     4/1/15      E0199         $19.48
  000363166679-01     J.C.         Lida's Medical Supply, Inc.     4/1/15      E0272         $155.52
  000363166679-01     J.C.         Lida's Medical Supply, Inc.     4/1/15      L0180         $233.00
  000363166679-01     J.C.         Lida's Medical Supply, Inc.     4/1/15      L0627         $322.98
  000363166679-01     J.C.         Lida's Medical Supply, Inc.    7/20/15      L0637         $844.13
  000363166679-01     J.C.         Lida's Medical Supply, Inc.    7/20/15      E0855         $502.63
  000397001025-02     J.C.         Lida's Medical Supply, Inc.     2/2/16      E2602         $107.95
  000397001025-02     J.C.         Lida's Medical Supply, Inc.     2/2/16      L0180         $233.00
  000397001025-02     J.C.         Lida's Medical Supply, Inc.     2/2/16      L0627         $322.98
  000397001025-02     J.C.         Lida's Medical Supply, Inc.    4/18/16      E0855         $502.63
  000397001025-02     J.C.         Lida's Medical Supply, Inc.    4/25/16      L0637         $844.13
  000397001025-02     J.C.         Lida's Medical Supply, Inc.     2/2/16      E1399         $59.98
  000397542515-02     J.C.         Lida's Medical Supply, Inc.    1/12/16      E0190         $22.04
  000397542515-02     J.C.         Lida's Medical Supply, Inc.    1/12/16      E0199         $19.48
  000397542515-02     J.C.         Lida's Medical Supply, Inc.    1/12/16      E0217         $422.00
  000397542515-02     J.C.         Lida's Medical Supply, Inc.    1/12/16      E2602         $107.95
  000397542515-02     J.C.         Lida's Medical Supply, Inc.    1/12/16      L0180         $233.00
  000397542515-02     J.C.         Lida's Medical Supply, Inc.    1/12/16      L0627         $322.98
  000397542515-02     J.C.         Lida's Medical Supply, Inc.    1/12/16      E1399         $59.98



                                                   181                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page797
                                                                            184of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7516
                                             3321  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000400601118-01      J.C.        Lida's Medical Supply, Inc.    2/12/16      E2602        $107.95
  000400601118-01      J.C.        Lida's Medical Supply, Inc.    2/12/16      L0180        $233.00
  000400601118-01      J.C.        Lida's Medical Supply, Inc.    2/12/16      L0627        $322.98
  000400601118-01      J.C.        Lida's Medical Supply, Inc.    3/21/16      E0730        $76.25
  000400601118-01      J.C.        Lida's Medical Supply, Inc.    3/21/16      E1399        $427.42
  000400601118-01      J.C.        Lida's Medical Supply, Inc.    2/12/16      E1399        $59.98
  000365993211-03      J.D.        Lida's Medical Supply, Inc.     6/1/15      E0730        $76.25
  000365993211-03      J.D.        Lida's Medical Supply, Inc.     6/1/15      E0855        $502.63
  000365993211-03      J.D.        Lida's Medical Supply, Inc.     6/1/15      E1399        $519.30
  000388408972-04      J.F.        Lida's Medical Supply, Inc.   10/21/15      E1399        $649.50
  000388408972-04      J.F.        Lida's Medical Supply, Inc.   10/21/15      E0190        $22.04
  000388408972-04      J.F.        Lida's Medical Supply, Inc.   10/21/15      E0199        $19.48
  000388408972-04      J.F.        Lida's Medical Supply, Inc.   10/21/15      E0272        $155.52
  000388408972-04      J.F.        Lida's Medical Supply, Inc.   10/21/15      E2611        $282.40
  000388408972-04      J.F.        Lida's Medical Supply, Inc.   10/21/15      L0180        $233.00
  000388408972-04      J.F.        Lida's Medical Supply, Inc.   10/21/15      L0627        $322.98
  000388408972-04      J.F.        Lida's Medical Supply, Inc.   10/21/15      E0730        $76.25
  000346072754-01      J.G.        Lida's Medical Supply, Inc.    2/10/15      E0855        $502.63
  000346072754-01      J.G.        Lida's Medical Supply, Inc.    7/27/15      L0637        $844.13
  000378080295-02      J.G.        Lida's Medical Supply, Inc.     1/8/16      E0855        $502.63
  000355186115-02      J.H.        Lida's Medical Supply, Inc.    1/22/15      E0199        $19.48
  000355186115-02      J.H.        Lida's Medical Supply, Inc.    1/22/15      E0217        $422.00
  000355186115-02      J.H.        Lida's Medical Supply, Inc.    1/22/15      E0272        $155.52
  000355186115-02      J.H.        Lida's Medical Supply, Inc.    1/22/15      E2602        $107.95
  000355186115-02      J.H.        Lida's Medical Supply, Inc.    1/22/15      L0627        $322.98
  000355186115-02      J.H.        Lida's Medical Supply, Inc.    1/22/15      L3670        $111.07
  000355186115-02      J.H.        Lida's Medical Supply, Inc.    2/25/15      L0637        $844.13
  000355186115-02      J.H.        Lida's Medical Supply, Inc.    2/11/15      L3671        $690.23
  000355186115-02      J.H.        Lida's Medical Supply, Inc.     2/5/15      E1399        $839.85
  000355186115-02      J.H.        Lida's Medical Supply, Inc.    1/22/15      E1399        $226.80
  000368048906-01      J.H.        Lida's Medical Supply, Inc.     6/4/15      E1399        $766.80
  000368048906-01      J.H.        Lida's Medical Supply, Inc.     5/7/15      E0190        $22.04
  000368048906-01      J.H.        Lida's Medical Supply, Inc.     5/7/15      E0199        $19.48
  000368048906-01      J.H.        Lida's Medical Supply, Inc.     5/7/15      E0217        $422.00
  000368048906-01      J.H.        Lida's Medical Supply, Inc.     5/7/15      E0272        $155.52
  000368048906-01      J.H.        Lida's Medical Supply, Inc.     5/7/15      E2602        $107.95
  000368048906-01      J.H.        Lida's Medical Supply, Inc.     5/7/15      L0180        $233.00
  000368048906-01      J.H.        Lida's Medical Supply, Inc.     5/7/15      L0627        $322.98
  000368048906-01      J.H.        Lida's Medical Supply, Inc.     6/4/15      E0730        $76.25
  000368048906-01      J.H.        Lida's Medical Supply, Inc.     6/4/15      E0855        $502.63
  000368048906-01      J.H.        Lida's Medical Supply, Inc.    6/10/15      L0637        $844.13
  000383929460-02      J.H.        Lida's Medical Supply, Inc.    9/21/15      E0199        $19.48
  000383929460-02      J.H.        Lida's Medical Supply, Inc.    9/21/15      E0217        $422.00
  000383929460-02      J.H.        Lida's Medical Supply, Inc.    9/21/15      E0272        $155.52
  000383929460-02      J.H.        Lida's Medical Supply, Inc.    9/21/15      E1399        $604.50
  000410884779-01      J.J.        Lida's Medical Supply, Inc.     5/2/16      E1399        $499.03
  000410884779-01      J.J.        Lida's Medical Supply, Inc.     5/2/16      E0190        $22.04
  000410884779-01      J.J.        Lida's Medical Supply, Inc.     5/2/16      E0199        $19.48
  000410884779-01      J.J.        Lida's Medical Supply, Inc.     5/2/16      L0628        $65.92
  000406109199-02      J.L.        Lida's Medical Supply, Inc.    3/28/16      E0190        $22.04
  000406109199-02      J.L.        Lida's Medical Supply, Inc.    3/28/16      E0199        $19.48



                                                   182                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page798
                                                                            185of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7517
                                             3322  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000406109199-02      J.L.        Lida's Medical Supply, Inc.   3/28/16       L0628        $65.92
  000406109199-02      J.L.        Lida's Medical Supply, Inc.   3/28/16       E1399        $206.53
  000346744089-01      J.M.        Lida's Medical Supply, Inc.   1/19/15       L0637        $844.13
  000397276775-03      J.P.        Lida's Medical Supply, Inc.   1/12/16       E0100        $22.04
  000397276775-03      J.P.        Lida's Medical Supply, Inc.   1/12/16       E0199        $19.48
  000397276775-03      J.P.        Lida's Medical Supply, Inc.   1/12/16       E0217        $422.00
  000397276775-03      J.P.        Lida's Medical Supply, Inc.   1/12/16       E2602        $107.95
  000397276775-03      J.P.        Lida's Medical Supply, Inc.   1/12/16       L0180        $233.00
  000397276775-03      J.P.        Lida's Medical Supply, Inc.   1/12/16       L0627        $322.98
  000397276775-03      J.P.        Lida's Medical Supply, Inc.   1/12/16       E1399        $59.98
  000397276775-04      J.P.        Lida's Medical Supply, Inc.   2/23/16       E1399        $766.80
  000397276775-04      J.P.        Lida's Medical Supply, Inc.   1/13/16       E0190        $22.04
  000397276775-04      J.P.        Lida's Medical Supply, Inc.   1/13/16       E0199        $19.48
  000397276775-04      J.P.        Lida's Medical Supply, Inc.   1/13/16       E0217        $422.00
  000397276775-04      J.P.        Lida's Medical Supply, Inc.   1/13/16       E2602        $107.95
  000397276775-04      J.P.        Lida's Medical Supply, Inc.   1/13/16       L0180        $233.00
  000397276775-04      J.P.        Lida's Medical Supply, Inc.   1/13/16       L0627        $322.98
  000397276775-04      J.P.        Lida's Medical Supply, Inc.   2/23/16       E0730        $76.25
  000397276775-04      J.P.        Lida's Medical Supply, Inc.    2/8/16       E0855        $502.63
  000397276775-04      J.P.        Lida's Medical Supply, Inc.   2/12/16       L0637        $844.13
  000397276775-04      J.P.        Lida's Medical Supply, Inc.   1/13/16       E1399        $59.98
  000404468795-04      J.P.        Lida's Medical Supply, Inc.   2/23/16       E1399        $766.80
  000404468795-04      J.P.        Lida's Medical Supply, Inc.   2/23/16       E0730        $76.25
  000404468795-04      J.P.        Lida's Medical Supply, Inc.   2/11/16       E0855        $502.63
  000404468795-04      J.P.        Lida's Medical Supply, Inc.   2/15/16       L0637        $844.13
  000418448247-01      J.R.        Lida's Medical Supply, Inc.   7/28/16       E1399        $697.40
  000418448247-01      J.R.        Lida's Medical Supply, Inc.   6/24/16       E0199        $19.48
  000418448247-01      J.R.        Lida's Medical Supply, Inc.   6/24/16       L0172        $75.00
  000418448247-01      J.R.        Lida's Medical Supply, Inc.   6/24/16       L0628        $65.92
  000418448247-01      J.R.        Lida's Medical Supply, Inc.   6/24/16       L1820        $110.00
  000418448247-01      J.R.        Lida's Medical Supply, Inc.    9/5/16       E0855        $502.63
  000418448247-01      J.R.        Lida's Medical Supply, Inc.    9/5/16       L0637        $844.13
  000418448247-01      J.R.        Lida's Medical Supply, Inc.   6/24/16       E1399        $71.61
  000370051575-07      J.S.        Lida's Medical Supply, Inc.   5/15/15       E0272        $155.52
  000370051575-07      J.S.        Lida's Medical Supply, Inc.   5/18/15       E0855        $502.63
  000370051575-07      J.S.        Lida's Medical Supply, Inc.   5/15/15       E2602        $107.95
  000370051575-07      J.S.        Lida's Medical Supply, Inc.   5/15/15       L0140        $50.00
  000370051575-07      J.S.        Lida's Medical Supply, Inc.   5/15/15       L0180        $233.00
  000370051575-07      J.S.        Lida's Medical Supply, Inc.   5/15/15       L0627        $322.98
  000370051575-07      J.S.        Lida's Medical Supply, Inc.   5/15/15       E1399        $519.30
  000375744646-09      J.S.        Lida's Medical Supply, Inc.   7/16/15       E0190        $22.04
  000375744646-09      J.S.        Lida's Medical Supply, Inc.   7/16/15       E0199        $19.48
  000375744646-09      J.S.        Lida's Medical Supply, Inc.   7/16/15       E0272        $155.52
  000375744646-09      J.S.        Lida's Medical Supply, Inc.   7/16/15       E2611        $282.40
  000375744646-09      J.S.        Lida's Medical Supply, Inc.   7/16/15       L0180        $233.00
  000375744646-09      J.S.        Lida's Medical Supply, Inc.   7/16/15       L0627        $322.98
  000375744646-09      J.S.        Lida's Medical Supply, Inc.   7/16/15       L1820        $110.00
  000399531739-01      J.S.        Lida's Medical Supply, Inc.   2/26/16       E1399        $519.30
  000399531739-01      J.S.        Lida's Medical Supply, Inc.   2/26/16       E0730        $76.25
  000406164987-01      J.S.        Lida's Medical Supply, Inc.    4/4/16       E0190        $22.04
  000406164987-01      J.S.        Lida's Medical Supply, Inc.    4/4/16       E0199        $19.48



                                                   183                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page799
                                                                            186of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7518
                                             3323  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000406164987-01     J.S.         Lida's Medical Supply, Inc.    4/4/16       E0217         $422.00
  000406164987-01     J.S.         Lida's Medical Supply, Inc.    4/4/16       L0172         $75.00
  000406164987-01     J.S.         Lida's Medical Supply, Inc.    4/4/16       L0628         $65.92
  000406164987-01     J.S.         Lida's Medical Supply, Inc.   4/28/16       E0855         $502.63
  000406164987-01     J.S.         Lida's Medical Supply, Inc.   4/28/16       L0637         $844.13
  000406164987-01     J.S.         Lida's Medical Supply, Inc.    4/4/16       E1399         $144.96
  000364326389-03     J.T.         Lida's Medical Supply, Inc.   6/22/15       E0855         $502.63
  000364326389-03     J.T.         Lida's Medical Supply, Inc.   6/22/15       L0637         $844.13
  000377126206-02     J.T.         Lida's Medical Supply, Inc.   7/16/15       E0190         $22.04
  000377126206-02     J.T.         Lida's Medical Supply, Inc.   7/16/15       E0199         $19.48
  000377126206-02     J.T.         Lida's Medical Supply, Inc.   7/16/15       E0272         $155.52
  000377126206-02     J.T.         Lida's Medical Supply, Inc.   7/16/15       E2611         $282.40
  000377126206-02     J.T.         Lida's Medical Supply, Inc.   7/16/15       L0180         $233.00
  000377126206-02     J.T.         Lida's Medical Supply, Inc.   7/16/15       L0627         $322.98
  000371514308-03     K.F.         Lida's Medical Supply, Inc.    7/6/15       E1399        $1,166.98
  000371514308-03     K.F.         Lida's Medical Supply, Inc.   6/15/15       E0190         $22.04
  000371514308-03     K.F.         Lida's Medical Supply, Inc.   6/15/15       E0199         $19.48
  000371514308-03     K.F.         Lida's Medical Supply, Inc.   6/15/15       E0272         $155.52
  000371514308-03     K.F.         Lida's Medical Supply, Inc.   6/15/15       L0180         $233.00
  000371514308-03     K.F.         Lida's Medical Supply, Inc.   6/15/15       L3670         $111.07
  000371514308-03     K.F.         Lida's Medical Supply, Inc.   6/15/15       E0217         $422.00
  000384304572-04     K.J.         Lida's Medical Supply, Inc.   9/28/15       E1399         $649.50
  000384304572-04     K.J.         Lida's Medical Supply, Inc.   9/28/15       E0272         $155.52
  000384304572-04     K.J.         Lida's Medical Supply, Inc.   9/28/15       E2611         $282.40
  000384304572-04     K.J.         Lida's Medical Supply, Inc.   9/28/15       L0140         $50.00
  000384304572-04     K.J.         Lida's Medical Supply, Inc.   9/28/15       L0180         $233.00
  000384304572-04     K.J.         Lida's Medical Supply, Inc.   9/28/15       L0627         $322.98
  000401849047-02     K.M.         Lida's Medical Supply, Inc.   2/22/16       E1399         $579.28
  000401849047-02     K.M.         Lida's Medical Supply, Inc.   2/18/16       E0190         $22.04
  000401849047-02     K.M.         Lida's Medical Supply, Inc.   2/18/16       E0199         $19.48
  000401849047-02     K.M.         Lida's Medical Supply, Inc.   2/22/16       E0730         $76.25
  000401849047-02     K.M.         Lida's Medical Supply, Inc.   2/18/16       E2602         $107.95
  000401849047-02     K.M.         Lida's Medical Supply, Inc.   2/18/16       L0180         $233.00
  000401849047-02     K.M.         Lida's Medical Supply, Inc.   2/18/16       L0627         $322.98
  000401849047-02     K.M.         Lida's Medical Supply, Inc.   2/18/16       L1820         $110.00
  000401849047-02     K.M.         Lida's Medical Supply, Inc.   3/28/16       E0855         $502.63
  000401849047-02     K.M.         Lida's Medical Supply, Inc.   3/28/16       L0637         $844.13
  000415751528-02     K.O.         Lida's Medical Supply, Inc.   6/20/16       E0190         $22.04
  000415751528-02     K.O.         Lida's Medical Supply, Inc.   6/20/16       E0199         $19.48
  000415751528-02     K.O.         Lida's Medical Supply, Inc.   6/20/16       L0172         $75.00
  000415751528-02     K.O.         Lida's Medical Supply, Inc.   6/20/16       L0628         $65.92
  000415751528-02     K.O.         Lida's Medical Supply, Inc.   6/20/16       E1399         $144.96
  000403521412-01     K.W.         Lida's Medical Supply, Inc.   4/11/16       E1399         $697.40
  000348656885-01     L.A.         Lida's Medical Supply, Inc.    2/5/15       E0855         $502.63
  000348656885-01     L.A.         Lida's Medical Supply, Inc.    2/5/15       L0637         $844.13
  000361846966-01     L.A.         Lida's Medical Supply, Inc.   5/19/15       E0855         $502.63
  000361846966-01     L.A.         Lida's Medical Supply, Inc.   5/19/15       L0637         $844.13
  000363516113-01     L.D.         Lida's Medical Supply, Inc.   5/23/15       E0855         $502.63
  000363516113-01     L.D.         Lida's Medical Supply, Inc.   5/21/15       E1399         $247.50
  000371514308-01     L.F.         Lida's Medical Supply, Inc.    7/6/15       E1399        $1,166.98
  000371514308-01     L.F.         Lida's Medical Supply, Inc.   6/15/15       E0190         $22.04



                                                   184                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page800
                                                                            187of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7519
                                             3324  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000371514308-01      L.F.        Lida's Medical Supply, Inc.    6/15/15      E0199        $19.48
  000371514308-01      L.F.        Lida's Medical Supply, Inc.    6/15/15      E0272        $155.52
  000371514308-01      L.F.        Lida's Medical Supply, Inc.    6/15/15      E2611        $282.40
  000371514308-01      L.F.        Lida's Medical Supply, Inc.    6/15/15      L0180        $233.00
  000371514308-01      L.F.        Lida's Medical Supply, Inc.    6/15/15      L0627        $322.98
  000371514308-01      L.F.        Lida's Medical Supply, Inc.    6/15/15      E0217        $422.00
  000403543655-02      L.G.        Lida's Medical Supply, Inc.    4/18/16      E1399        $427.42
  000403543655-02      L.G.        Lida's Medical Supply, Inc.    4/18/16      E0730        $76.25
  000371313701-03      L.H.        Lida's Medical Supply, Inc.    6/15/15      E0190        $22.04
  000371313701-03      L.H.        Lida's Medical Supply, Inc.    6/15/15      E0199        $19.48
  000371313701-03      L.H.        Lida's Medical Supply, Inc.    6/15/15      E0217        $422.00
  000371313701-03      L.H.        Lida's Medical Supply, Inc.    6/15/15      E0272        $155.52
  000371313701-03      L.H.        Lida's Medical Supply, Inc.    6/15/15      E2611        $282.40
  000371313701-03      L.H.        Lida's Medical Supply, Inc.    6/15/15      L0180        $233.00
  000371313701-03      L.H.        Lida's Medical Supply, Inc.    6/15/15      L0627        $322.98
  000340917236-06      L.J.        Lida's Medical Supply, Inc.    1/13/15      L0637        $844.13
  000371313701-02      L.J.        Lida's Medical Supply, Inc.    7/15/15      E0190        $22.04
  000371313701-02      L.J.        Lida's Medical Supply, Inc.    7/15/15      E0199        $19.48
  000371313701-02      L.J.        Lida's Medical Supply, Inc.    7/15/15      E0217        $422.00
  000371313701-02      L.J.        Lida's Medical Supply, Inc.    7/15/15      E0272        $155.52
  000371313701-02      L.J.        Lida's Medical Supply, Inc.    7/15/15      E2611        $282.40
  000371313701-02      L.J.        Lida's Medical Supply, Inc.    7/15/15      L0180        $233.00
  000371313701-02      L.J.        Lida's Medical Supply, Inc.    7/15/15      L0627        $322.98
  000384204772-02      L.J.        Lida's Medical Supply, Inc.    9/25/15      E1399        $649.50
  000384204772-02      L.J.        Lida's Medical Supply, Inc.    9/25/15      E0190        $22.04
  000384204772-02      L.J.        Lida's Medical Supply, Inc.    9/25/15      E0199        $19.48
  000384204772-02      L.J.        Lida's Medical Supply, Inc.    9/25/15      E0272        $155.52
  000384204772-02      L.J.        Lida's Medical Supply, Inc.    9/25/15      E0730        $76.25
  000384204772-02      L.J.        Lida's Medical Supply, Inc.    9/25/15      E2611        $282.40
  000384204772-02      L.J.        Lida's Medical Supply, Inc.    9/25/15      L0180        $233.00
  000384204772-02      L.J.        Lida's Medical Supply, Inc.    9/25/15      L0627        $322.98
  000386502140-02      L.J.        Lida's Medical Supply, Inc.   11/30/15      E1399        $247.50
  000348427444-01      L.L.        Lida's Medical Supply, Inc.    4/20/15      E0855        $502.63
  000348427444-01      L.L.        Lida's Medical Supply, Inc.    4/20/15      L1832        $607.55
  000348427444-01      L.L.        Lida's Medical Supply, Inc.    4/20/15      L3671        $690.23
  000354976599-01      L.L.        Lida's Medical Supply, Inc.    4/22/15      E0855        $502.63
  000354976599-01      L.L.        Lida's Medical Supply, Inc.    4/22/15      L0637        $844.13
  000398533851-05      L.P.        Lida's Medical Supply, Inc.    1/18/16      E1399        $59.98
  000354648545-01      L.S.        Lida's Medical Supply, Inc.    1/23/15      E0272        $155.52
  000354648545-01      L.S.        Lida's Medical Supply, Inc.    1/23/15      E2602        $107.95
  000354648545-01      L.S.        Lida's Medical Supply, Inc.    1/23/15      L0180        $233.00
  000354648545-01      L.S.        Lida's Medical Supply, Inc.    1/23/15      L0627        $322.98
  000354648545-01      L.S.        Lida's Medical Supply, Inc.     3/9/15      E0730        $76.25
  000354648545-01      L.S.        Lida's Medical Supply, Inc.     3/9/15      E1399        $519.30
  000398533851-03      L.S.        Lida's Medical Supply, Inc.    3/14/16      E1399        $674.92
  000398533851-03      L.S.        Lida's Medical Supply, Inc.    1/20/16      E0190        $22.04
  000398533851-03      L.S.        Lida's Medical Supply, Inc.    1/20/16      E0199        $19.48
  000398533851-03      L.S.        Lida's Medical Supply, Inc.    1/20/16      E2602        $107.95
  000398533851-03      L.S.        Lida's Medical Supply, Inc.    1/20/16      L0627        $322.98
  000398533851-03      L.S.        Lida's Medical Supply, Inc.    1/20/16      E1399        $59.98
  000376230603-02      L.V.        Lida's Medical Supply, Inc.   11/23/15      E1399        $883.57



                                                   185                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page801
                                                                            188of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7520
                                             3325  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000376230603-02     L.V.         Lida's Medical Supply, Inc.   11/23/15      E0855         $502.63
  000376230603-02     L.V.         Lida's Medical Supply, Inc.    1/11/16      E1399         $247.50
  000361866205-02     L.W.         Lida's Medical Supply, Inc.    6/30/15      L1832         $607.55
  000355227265-01     M.C.         Lida's Medical Supply, Inc.    3/18/15      E0730         $76.25
  000355227265-01     M.C.         Lida's Medical Supply, Inc.    3/30/15      E0855         $502.63
  000355227265-01     M.C.         Lida's Medical Supply, Inc.    3/30/15      L0637         $844.13
  000355227265-01     M.C.         Lida's Medical Supply, Inc.    3/20/15      L3671         $690.23
  000355227265-01     M.C.         Lida's Medical Supply, Inc.    3/18/15      E1399         $766.80
  000346500507-13     M.D.         Lida's Medical Supply, Inc.    1/19/15      L0637         $844.13
  000349886209-01     M.G.         Lida's Medical Supply, Inc.    2/10/15      E1399        $1,066.65
  000351303342-02     M.G.         Lida's Medical Supply, Inc.   12/22/14      E0199         $19.48
  000351303342-02     M.G.         Lida's Medical Supply, Inc.   12/22/14      E0217         $422.00
  000351303342-02     M.G.         Lida's Medical Supply, Inc.   12/22/14      E2602         $107.95
  000351303342-02     M.G.         Lida's Medical Supply, Inc.   12/22/14      L0180         $233.00
  000351303342-02     M.G.         Lida's Medical Supply, Inc.   12/22/14      L0627         $322.98
  000351303342-02     M.G.         Lida's Medical Supply, Inc.    1/30/15      E0855         $502.63
  000351303342-02     M.G.         Lida's Medical Supply, Inc.     2/9/15      L0637         $844.13
  000351303342-02     M.G.         Lida's Medical Supply, Inc.    1/30/15      E1399         $247.50
  000351303342-02     M.G.         Lida's Medical Supply, Inc.   12/22/14      E1399         $155.52
  000357593276-10     M.G.         Lida's Medical Supply, Inc.    1/28/15      E0199         $38.96
  000357593276-10     M.G.         Lida's Medical Supply, Inc.    1/28/15      E0272         $311.04
  000357593276-10     M.G.         Lida's Medical Supply, Inc.    1/28/15      E2602         $215.90
  000357593276-10     M.G.         Lida's Medical Supply, Inc.    1/28/15      L0627         $645.96
  000369185160-02     M.H.         Lida's Medical Supply, Inc.    9/30/15      E0855         $502.63
  000369185160-02     M.H.         Lida's Medical Supply, Inc.    9/30/15      L0637         $844.13
  000369185160-02     M.H.         Lida's Medical Supply, Inc.    9/30/15      L3671         $690.23
  000361453913-01     M.J.         Lida's Medical Supply, Inc.    8/23/15      E0190         $22.04
  000361453913-01     M.J.         Lida's Medical Supply, Inc.    8/23/15      E2602         $107.95
  000361453913-01     M.J.         Lida's Medical Supply, Inc.    8/23/15      L0627         $322.98
  000361453913-01     M.J.         Lida's Medical Supply, Inc.    8/23/15      E1399         $292.50
  000371332735-01     M.L.         Lida's Medical Supply, Inc.    6/15/15      E0217         $422.00
  000371332735-01     M.L.         Lida's Medical Supply, Inc.    7/24/15      E0730         $76.25
  000371332735-01     M.L.         Lida's Medical Supply, Inc.    7/24/15      E1399         $559.50
  000347221707-02     M.M.         Lida's Medical Supply, Inc.    1/21/15      E1399        $1,066.65
  000353205123-06     M.M.         Lida's Medical Supply, Inc.    3/16/15      E1399        $1,066.65
  000353205123-06     M.M.         Lida's Medical Supply, Inc.     3/5/15      E0199         $19.48
  000353205123-06     M.M.         Lida's Medical Supply, Inc.     3/5/15      E0272         $155.52
  000353205123-06     M.M.         Lida's Medical Supply, Inc.     3/5/15      E2602         $107.95
  000353205123-06     M.M.         Lida's Medical Supply, Inc.     3/5/15      L0627         $322.98
  000353205123-06     M.M.         Lida's Medical Supply, Inc.     3/5/15      E0217         $422.00
  000353205123-06     M.M.         Lida's Medical Supply, Inc.    3/20/15      E0855         $502.63
  000398533851-04     M.M.         Lida's Medical Supply, Inc.    3/14/16      E1399         $674.92
  000398533851-04     M.M.         Lida's Medical Supply, Inc.    3/14/16      E0730         $76.25
  000342052321-02     M.N.         Lida's Medical Supply, Inc.   12/26/14      L3671         $690.23
  000405593286-01     M.P.         Lida's Medical Supply, Inc.     5/6/16      E0855         $502.63
  000405593286-01     M.P.         Lida's Medical Supply, Inc.     5/2/16      E1399         $247.50
  000371514308-02     M.R.         Lida's Medical Supply, Inc.    7/15/15      E1399        $1,166.98
  000371514308-02     M.R.         Lida's Medical Supply, Inc.    6/18/15      E0190         $22.04
  000371514308-02     M.R.         Lida's Medical Supply, Inc.    6/18/15      E0199         $19.48
  000371514308-02     M.R.         Lida's Medical Supply, Inc.    6/18/15      E0272         $155.52
  000371514308-02     M.R.         Lida's Medical Supply, Inc.    6/18/15      E2611         $282.40



                                                   186                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page802
                                                                            189of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7521
                                             3326  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000371514308-02     M.R.         Lida's Medical Supply, Inc.    6/18/15      L0180        $233.00
  000371514308-02     M.R.         Lida's Medical Supply, Inc.    6/18/15      L0627        $322.98
  000371514308-02     M.R.         Lida's Medical Supply, Inc.    6/18/15      L3670        $111.07
  000371514308-02     M.R.         Lida's Medical Supply, Inc.    6/18/15      E0217        $422.00
  000407619436-02     M.R.         Lida's Medical Supply, Inc.    4/15/16      E1399        $842.36
  000407619436-02     M.R.         Lida's Medical Supply, Inc.    4/12/16      E0190        $22.04
  000407619436-02     M.R.         Lida's Medical Supply, Inc.    4/12/16      E0199        $19.48
  000407619436-02     M.R.         Lida's Medical Supply, Inc.    4/12/16      E0217        $422.00
  000407619436-02     M.R.         Lida's Medical Supply, Inc.    4/12/16      L0172        $75.00
  000407619436-02     M.R.         Lida's Medical Supply, Inc.    4/12/16      L0628        $65.92
  000407619436-02     M.R.         Lida's Medical Supply, Inc.    4/12/16      L1820        $110.00
  000407619436-02     M.R.         Lida's Medical Supply, Inc.    4/12/16      L1910        $145.00
  000407619436-02     M.R.         Lida's Medical Supply, Inc.     5/6/16      E0855        $502.63
  000407619436-02     M.R.         Lida's Medical Supply, Inc.    5/11/16      L0637        $844.13
  000352470488-04     M.S.         Lida's Medical Supply, Inc.     2/9/15      L1832        $607.55
  000373948355-01     M.V.         Lida's Medical Supply, Inc.    6/30/15      E0199        $19.48
  000373948355-01     M.V.         Lida's Medical Supply, Inc.    6/30/15      E0217        $422.00
  000373948355-01     M.V.         Lida's Medical Supply, Inc.    6/30/15      E0272        $155.52
  000373948355-01     M.V.         Lida's Medical Supply, Inc.    6/30/15      L0180        $233.00
  000373948355-01     M.V.         Lida's Medical Supply, Inc.    6/30/15      L0627        $322.98
  000373276005-01     M.W.         Lida's Medical Supply, Inc.   10/12/15      L3671        $690.23
  000407091693-02     M.W.         Lida's Medical Supply, Inc.     4/1/16      E0190        $22.04
  000407091693-02     M.W.         Lida's Medical Supply, Inc.     4/1/16      E0199        $19.48
  000407091693-02     M.W.         Lida's Medical Supply, Inc.     4/1/16      E1399        $206.53
  000372620419-01     N.A.         Lida's Medical Supply, Inc.    6/15/15      E0190        $22.04
  000372620419-01     N.A.         Lida's Medical Supply, Inc.    6/15/15      E0199        $19.48
  000372620419-01     N.A.         Lida's Medical Supply, Inc.    6/15/15      E0272        $155.52
  000372620419-01     N.A.         Lida's Medical Supply, Inc.    6/22/15      E0730        $76.25
  000372620419-01     N.A.         Lida's Medical Supply, Inc.    6/15/15      E2611        $282.40
  000372620419-01     N.A.         Lida's Medical Supply, Inc.    6/15/15      L0180        $233.00
  000372620419-01     N.A.         Lida's Medical Supply, Inc.    6/15/15      L0627        $322.98
  000372620419-01     N.A.         Lida's Medical Supply, Inc.    6/22/15      E1399        $519.30
  000357593276-02     N.C.         Lida's Medical Supply, Inc.    1/19/15      E0199        $19.48
  000357593276-02     N.C.         Lida's Medical Supply, Inc.    1/19/15      E0272        $155.52
  000357593276-02     N.C.         Lida's Medical Supply, Inc.    1/19/15      E2602        $107.95
  000357593276-02     N.C.         Lida's Medical Supply, Inc.    1/19/15      L0627        $322.98
  000368916573-03     N.C.         Lida's Medical Supply, Inc.    5/18/15      E0199        $19.48
  000368916573-03     N.C.         Lida's Medical Supply, Inc.    5/18/15      E0217        $422.00
  000368916573-03     N.C.         Lida's Medical Supply, Inc.    5/18/15      E0272        $155.52
  000368916573-03     N.C.         Lida's Medical Supply, Inc.    5/18/15      E1399        $474.30
  000379067846-02     N.G.         Lida's Medical Supply, Inc.    7/31/15      E2619         $0.00
  000351830831-02     N.M.         Lida's Medical Supply, Inc.     3/3/15      E0855        $502.63
  000351830831-02     N.M.         Lida's Medical Supply, Inc.     3/3/15      L0637        $844.13
  000352470488-02     N.P.         Lida's Medical Supply, Inc.    2/24/15      L0637        $844.13
  000355760232-04     N.S.         Lida's Medical Supply, Inc.    4/16/15      E0855        $502.63
  000355760232-04     N.S.         Lida's Medical Supply, Inc.    4/16/15      L0637        $844.13
  000361700099-01     N.T.         Lida's Medical Supply, Inc.    9/24/15      L1832        $607.55
  000370614967-01     N.W.         Lida's Medical Supply, Inc.    6/17/15      E0272        $155.52
  000370614967-01     N.W.         Lida's Medical Supply, Inc.    6/17/15      E2611        $282.40
  000370614967-01     N.W.         Lida's Medical Supply, Inc.    6/17/15      L0140        $50.00
  000370614967-01     N.W.         Lida's Medical Supply, Inc.    6/17/15      L0180        $233.00



                                                   187                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page803
                                                                            190of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7522
                                             3327  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000370614967-01     N.W.         Lida's Medical Supply, Inc.    6/17/15      L0627         $322.98
  000370614967-01     N.W.         Lida's Medical Supply, Inc.    6/17/15      E1399         $519.30
  000356456798-02     O.A.         Lida's Medical Supply, Inc.    1/23/15      E0190         $22.04
  000356456798-02     O.A.         Lida's Medical Supply, Inc.    1/23/15      E0199         $19.48
  000356456798-02     O.A.         Lida's Medical Supply, Inc.    1/23/15      E0272         $155.52
  000356456798-02     O.A.         Lida's Medical Supply, Inc.    1/23/15      E2602         $107.95
  000356456798-02     O.A.         Lida's Medical Supply, Inc.    1/23/15      L0180         $233.00
  000356456798-02     O.A.         Lida's Medical Supply, Inc.    1/23/15      L0627         $322.98
  000356456798-02     O.A.         Lida's Medical Supply, Inc.    1/23/15      L1820         $110.00
  000356456798-02     O.A.         Lida's Medical Supply, Inc.    1/23/15      L3670         $111.07
  000356456798-02     O.A.         Lida's Medical Supply, Inc.    1/23/15      L3710          $0.00
  000356456798-02     O.A.         Lida's Medical Supply, Inc.    1/23/15      L3908         $47.50
  000382527174-01     O.C.         Lida's Medical Supply, Inc.    9/28/15      E0855         $502.63
  000382527174-01     O.C.         Lida's Medical Supply, Inc.   10/21/15      L0637         $844.13
  000381989920-02     O.W.         Lida's Medical Supply, Inc.   12/31/15      E0855         $502.63
  000376784740-02     O.Y.         Lida's Medical Supply, Inc.    7/13/15      E0199         $19.48
  000376784740-02     O.Y.         Lida's Medical Supply, Inc.    7/13/15      E0217         $422.00
  000376784740-02     O.Y.         Lida's Medical Supply, Inc.    7/13/15      E0272         $155.52
  000376784740-02     O.Y.         Lida's Medical Supply, Inc.    7/13/15      E2602         $107.95
  000376784740-02     O.Y.         Lida's Medical Supply, Inc.    7/13/15      L0180         $233.00
  000376784740-02     O.Y.         Lida's Medical Supply, Inc.    7/13/15      L0627         $322.98
  000376784740-02     O.Y.         Lida's Medical Supply, Inc.     9/9/15      E0855         $502.63
  000376784740-02     O.Y.         Lida's Medical Supply, Inc.     9/9/15      L0637         $844.13
  000424423333-03     P.G.         Lida's Medical Supply, Inc.    9/23/16      E1399         $944.90
  000362161985-03     P.H.         Lida's Medical Supply, Inc.    5/18/15      E0855         $502.63
  000362161985-03     P.H.         Lida's Medical Supply, Inc.    5/18/15      L0637         $844.13
  000421909292-01     P.L.         Lida's Medical Supply, Inc.    7/21/16      E0190         $22.04
  000421909292-01     P.L.         Lida's Medical Supply, Inc.    7/21/16      E0199         $19.48
  000421909292-01     P.L.         Lida's Medical Supply, Inc.    7/21/16      E0217         $422.00
  000421909292-01     P.L.         Lida's Medical Supply, Inc.    7/21/16      L0628         $65.92
  000421909292-01     P.L.         Lida's Medical Supply, Inc.    7/21/16      E1399         $144.96
  000356884155-01     P.M.         Lida's Medical Supply, Inc.     4/9/15      L0637         $844.13
  000378075410-02     P.P.         Lida's Medical Supply, Inc.    8/10/15      E1399         $649.60
  000378075410-02     P.P.         Lida's Medical Supply, Inc.    7/31/15      E0190         $22.04
  000378075410-02     P.P.         Lida's Medical Supply, Inc.    7/31/15      E0199         $19.48
  000378075410-02     P.P.         Lida's Medical Supply, Inc.    7/31/15      E0272         $155.52
  000378075410-02     P.P.         Lida's Medical Supply, Inc.    8/10/15      E0730         $76.25
  000378075410-02     P.P.         Lida's Medical Supply, Inc.    7/31/15      E2611         $282.40
  000378075410-02     P.P.         Lida's Medical Supply, Inc.    7/31/15      L0180         $233.00
  000378075410-02     P.P.         Lida's Medical Supply, Inc.    7/31/15      L0627         $322.98
  000378075410-02     P.P.         Lida's Medical Supply, Inc.    7/31/15      L1820         $110.00
  000378075410-02     P.P.         Lida's Medical Supply, Inc.     9/8/15      E0855         $502.63
  000378075410-02     P.P.         Lida's Medical Supply, Inc.    10/5/15      L0637         $844.13
  000349032557-01     P.R.         Lida's Medical Supply, Inc.     3/5/15      L0637        $1,688.26
  000349032557-01     P.R.         Lida's Medical Supply, Inc.    2/10/15      L3671         $690.23
  000388012148-02     P.S.         Lida's Medical Supply, Inc.   10/19/15      E0190         $22.04
  000388012148-02     P.S.         Lida's Medical Supply, Inc.   10/19/15      E0199         $19.48
  000388012148-02     P.S.         Lida's Medical Supply, Inc.   10/19/15      E0217         $422.00
  000388012148-02     P.S.         Lida's Medical Supply, Inc.   10/19/15      E0272         $155.52
  000388012148-02     P.S.         Lida's Medical Supply, Inc.   10/19/15      E2602         $107.95
  000388012148-02     P.S.         Lida's Medical Supply, Inc.   10/19/15      L0180         $233.00



                                                   188                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page804
                                                                            191of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7523
                                             3328  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000388012148-02      P.S.        Lida's Medical Supply, Inc.   10/19/15      L0627         $322.98
  000388012148-02      P.S.        Lida's Medical Supply, Inc.    12/7/15      L0637         $844.13
  000402937361-01      R.B.        Lida's Medical Supply, Inc.    2/29/16      E1399         $519.30
  000402937361-01      R.B.        Lida's Medical Supply, Inc.    2/25/16      E2602         $107.95
  000402937361-01      R.B.        Lida's Medical Supply, Inc.    2/25/16      L0140         $50.00
  000402937361-01      R.B.        Lida's Medical Supply, Inc.    2/25/16      L0180         $233.00
  000402937361-01      R.B.        Lida's Medical Supply, Inc.    2/25/16      L0627         $322.98
  000402937361-01      R.B.        Lida's Medical Supply, Inc.    2/25/16      E1399         $59.98
  000410976633-02      R.C.        Lida's Medical Supply, Inc.     5/2/16      E0190         $19.48
  000410976633-02      R.C.        Lida's Medical Supply, Inc.     5/2/16      L0172         $75.00
  000410976633-02      R.C.        Lida's Medical Supply, Inc.     5/2/16      L0628         $65.92
  000410976633-02      R.C.        Lida's Medical Supply, Inc.     5/2/16      L3670         $111.07
  000410976633-02      R.C.        Lida's Medical Supply, Inc.     5/2/16      E1399         $144.96
  000356826164-02      R.D.        Lida's Medical Supply, Inc.    1/15/15      E0190         $22.04
  000356826164-02      R.D.        Lida's Medical Supply, Inc.    1/15/15      E0199         $19.48
  000356826164-02      R.D.        Lida's Medical Supply, Inc.    1/15/15      E0217         $422.00
  000356826164-02      R.D.        Lida's Medical Supply, Inc.    1/15/15      E0272         $155.52
  000356826164-02      R.D.        Lida's Medical Supply, Inc.    1/15/15      E2602         $107.95
  000356826164-02      R.D.        Lida's Medical Supply, Inc.    1/15/15      L0180         $233.00
  000356826164-02      R.D.        Lida's Medical Supply, Inc.    1/15/15      L0627         $322.98
  000356826164-02      R.D.        Lida's Medical Supply, Inc.    1/15/15      L3670         $111.07
  000356826164-02      R.D.        Lida's Medical Supply, Inc.    4/29/15      L3671         $690.23
  000356826164-02      R.D.        Lida's Medical Supply, Inc.    4/29/15      E0855         $502.63
  000356826164-02      R.D.        Lida's Medical Supply, Inc.    3/10/15      E1399         $819.15
  000356826164-02      R.D.        Lida's Medical Supply, Inc.    6/30/15      E1399         $247.50
  000355760232-01      R.E.        Lida's Medical Supply, Inc.    4/16/15      E0855         $502.63
  000355760232-01      R.E.        Lida's Medical Supply, Inc.    4/22/15      L0637         $844.13
  000351508056-04      R.H.        Lida's Medical Supply, Inc.    2/16/15      L0637         $844.13
  000351508056-04      R.H.        Lida's Medical Supply, Inc.    2/16/15      E0855         $502.63
  000351508056-04      R.H.        Lida's Medical Supply, Inc.     2/4/15      E1399        $1,066.65
  000347740672-04      R.K.        Lida's Medical Supply, Inc.    1/20/15      E0855         $502.63
  000347740672-04      R.K.        Lida's Medical Supply, Inc.    2/16/15      L1832         $607.55
  000347740672-04      R.K.        Lida's Medical Supply, Inc.    4/13/15      L3671         $690.23
  000370599242-02      R.L.        Lida's Medical Supply, Inc.    5/11/15      E0199         $19.48
  000370599242-02      R.L.        Lida's Medical Supply, Inc.    5/11/15      E0217         $422.00
  000370599242-02      R.L.        Lida's Medical Supply, Inc.    5/11/15      E0272         $155.52
  000370599242-02      R.L.        Lida's Medical Supply, Inc.    5/11/15      E2602         $107.95
  000370599242-02      R.L.        Lida's Medical Supply, Inc.    5/11/15      L0267         $322.98
  000350188496-02      R.M.        Lida's Medical Supply, Inc.    1/12/15      E0855         $502.63
  000350188496-02      R.M.        Lida's Medical Supply, Inc.    1/12/15      L0637         $844.13
  000350315867-02      R.M.        Lida's Medical Supply, Inc.    1/16/15      E0190         $22.04
  000350315867-02      R.M.        Lida's Medical Supply, Inc.    1/16/15      E0199         $19.48
  000350315867-02      R.M.        Lida's Medical Supply, Inc.    1/16/15      E0272         $155.52
  000350315867-02      R.M.        Lida's Medical Supply, Inc.    1/16/15      E2602         $107.95
  000350315867-02      R.M.        Lida's Medical Supply, Inc.    1/16/15      L0627         $322.98
  000350315867-02      R.M.        Lida's Medical Supply, Inc.    1/30/15      E0855         $502.63
  000350315867-02      R.M.        Lida's Medical Supply, Inc.    2/16/15      E0217         $422.00
  000350315867-02      R.M.        Lida's Medical Supply, Inc.    2/16/15      L0180         $233.00
  000350315867-02      R.M.        Lida's Medical Supply, Inc.    2/16/15      L1832         $607.55
  000350315867-02      R.M.        Lida's Medical Supply, Inc.    2/16/15      L3671         $690.23
  000375744646-06      R.M.        Lida's Medical Supply, Inc.    7/15/15      E0105         $18.75



                                                   189                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page805
                                                                            192of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7524
                                             3329  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       E0190        $22.04
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       E0199        $19.48
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       E0272        $155.52
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       E2611        $282.40
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       L0180        $233.00
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       L0627        $322.98
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       L1820        $110.00
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       E0105        $18.75
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       E0190        $22.04
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       E0199        $19.48
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       E0272        $155.52
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       E2611        $282.40
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       L0180        $233.00
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       L0627        $322.98
  000375744646-06      R.M.        Lida's Medical Supply, Inc.   7/15/15       L1820        $110.00
  000403045636-01      R.M.        Lida's Medical Supply, Inc.   2/24/16       E0190        $22.04
  000403045636-01      R.M.        Lida's Medical Supply, Inc.   2/24/16       E0199        $19.48
  000403045636-01      R.M.        Lida's Medical Supply, Inc.   2/24/16       E0217        $422.00
  000403045636-01      R.M.        Lida's Medical Supply, Inc.   2/24/16       E2602        $107.95
  000403045636-01      R.M.        Lida's Medical Supply, Inc.   2/24/16       L0180        $233.00
  000403045636-01      R.M.        Lida's Medical Supply, Inc.   2/24/16       L0627        $322.98
  000403045636-01      R.M.        Lida's Medical Supply, Inc.   2/24/16       E1399        $59.98
  000446308140-02      R.P.        Lida's Medical Supply, Inc.    2/9/17       E1399        $144.96
  000446308140-02      R.P.        Lida's Medical Supply, Inc.    2/9/17       E0190        $22.04
  000446308140-02      R.P.        Lida's Medical Supply, Inc.    2/9/17       E0199        $19.48
  000446308140-02      R.P.        Lida's Medical Supply, Inc.    2/9/17       E0217        $422.00
  000446308140-02      R.P.        Lida's Medical Supply, Inc.    2/9/17       L0172        $75.00
  000446308140-02      R.P.        Lida's Medical Supply, Inc.    2/9/17       L0628        $65.92
  000446308140-02      R.P.        Lida's Medical Supply, Inc.    2/9/17       L1820        $110.00
  000352852024-03      R.S.        Lida's Medical Supply, Inc.   1/16/15       E0190        $22.04
  000352852024-03      R.S.        Lida's Medical Supply, Inc.   1/16/15       E0199        $19.48
  000352852024-03      R.S.        Lida's Medical Supply, Inc.   1/16/15       E2602        $107.95
  000352852024-03      R.S.        Lida's Medical Supply, Inc.   1/16/15       L0180        $233.00
  000352852024-03      R.S.        Lida's Medical Supply, Inc.   1/16/15       L0627        $322.98
  000352852024-03      R.S.        Lida's Medical Supply, Inc.   1/16/15       L3670        $111.07
  000352852024-03      R.S.        Lida's Medical Supply, Inc.    4/1/15       E0855        $502.63
  000352852024-03      R.S.        Lida's Medical Supply, Inc.   1/16/15       E1399        $155.52
  000358403525-01      R.T.        Lida's Medical Supply, Inc.   6/18/15       L0637        $844.13
  000405883067-01      R.T.        Lida's Medical Supply, Inc.   4/25/16       E1399        $674.92
  000405883067-01      R.T.        Lida's Medical Supply, Inc.   4/25/16       E0730        $76.25
  000405883067-01      R.T.        Lida's Medical Supply, Inc.   4/18/16       E0855        $502.63
  000405883067-01      R.T.        Lida's Medical Supply, Inc.   4/25/16       L0637        $844.13
  000405883067-01      R.T.        Lida's Medical Supply, Inc.   4/28/16       L3670        $251.34
  000442273033-01      R.W.        Lida's Medical Supply, Inc.    1/6/17       E1399        $437.46
  000442273033-01      R.W.        Lida's Medical Supply, Inc.    1/6/17       E0190        $22.04
  000442273033-01      R.W.        Lida's Medical Supply, Inc.    1/6/17       E0199        $19.48
  000442273033-01      R.W.        Lida's Medical Supply, Inc.    1/6/17       L0628        $65.92
  000358046704-02      S.A.        Lida's Medical Supply, Inc.   2/24/15       E0190        $22.04
  000358046704-02      S.A.        Lida's Medical Supply, Inc.   2/24/15       L0180        $233.00
  000358046704-02      S.A.        Lida's Medical Supply, Inc.   2/24/15       L0627        $322.98
  000358046704-02      S.A.        Lida's Medical Supply, Inc.   2/24/15       L1820        $110.00



                                                   190                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page806
                                                                            193of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7525
                                             3330  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000358046704-02      S.A.        Lida's Medical Supply, Inc.    2/24/15      L3670         $111.07
  000365614346-02      S.A.        Lida's Medical Supply, Inc.    6/10/15      E1399        $1,036.78
  000365614346-02      S.A.        Lida's Medical Supply, Inc.     6/4/15      E0172         $155.52
  000365614346-02      S.A.        Lida's Medical Supply, Inc.     6/4/15      E0199         $19.48
  000365614346-02      S.A.        Lida's Medical Supply, Inc.     6/4/15      E0217         $422.00
  000365614346-02      S.A.        Lida's Medical Supply, Inc.     6/4/15      L0180         $233.00
  000365614346-02      S.A.        Lida's Medical Supply, Inc.     6/4/15      L0627         $322.98
  000365614346-02      S.A.        Lida's Medical Supply, Inc.     6/4/15      L3670         $111.07
  000365614346-02      S.A.        Lida's Medical Supply, Inc.    6/29/15      E0855         $502.63
  000365614346-02      S.A.        Lida's Medical Supply, Inc.    6/29/15      L0637         $844.13
  000388408972-05      S.B.        Lida's Medical Supply, Inc.   10/20/15      E1399         $649.50
  000388408972-05      S.B.        Lida's Medical Supply, Inc.   10/20/15      E0730         $76.25
  000388408972-05      S.B.        Lida's Medical Supply, Inc.   10/20/15      E0190         $22.04
  000388408972-05      S.B.        Lida's Medical Supply, Inc.   10/20/15      E0199         $19.48
  000388408972-05      S.B.        Lida's Medical Supply, Inc.   10/20/15      E0272         $155.52
  000388408972-05      S.B.        Lida's Medical Supply, Inc.   10/20/15      E2611         $282.40
  000388408972-05      S.B.        Lida's Medical Supply, Inc.   10/20/15      L0180         $233.00
  000388408972-05      S.B.        Lida's Medical Supply, Inc.   10/20/15      L0627         $322.98
  000388408972-05      S.B.        Lida's Medical Supply, Inc.   10/20/15      L1820         $220.00
  000349529163-01      S.D.        Lida's Medical Supply, Inc.    1/12/15      E0855         $502.63
  000349529163-01      S.D.        Lida's Medical Supply, Inc.    1/19/15      L0637         $844.13
  000349529163-01      S.D.        Lida's Medical Supply, Inc.     2/2/15      E0730         $76.25
  000349529163-01      S.D.        Lida's Medical Supply, Inc.     2/2/15      E1399         $519.30
  000376939583-01      S.G.        Lida's Medical Supply, Inc.    8/11/15      E0190         $22.04
  000376939583-01      S.G.        Lida's Medical Supply, Inc.    8/11/15      E0199         $19.48
  000376939583-01      S.G.        Lida's Medical Supply, Inc.    8/11/15      E0272         $155.52
  000376939583-01      S.G.        Lida's Medical Supply, Inc.    8/17/15      E0730         $76.25
  000376939583-01      S.G.        Lida's Medical Supply, Inc.    8/11/15      E2611         $282.40
  000376939583-01      S.G.        Lida's Medical Supply, Inc.    8/11/15      L0180         $233.00
  000376939583-01      S.G.        Lida's Medical Supply, Inc.    8/11/15      L0627         $322.98
  000376939583-01      S.G.        Lida's Medical Supply, Inc.    8/17/15      E1399         $649.50
  000382909760-02      S.H.        Lida's Medical Supply, Inc.    7/20/15      E1399         $649.50
  000382909760-02      S.H.        Lida's Medical Supply, Inc.    7/20/15      E0272         $155.52
  000382909760-02      S.H.        Lida's Medical Supply, Inc.    7/20/15      E2611         $282.40
  000382909760-02      S.H.        Lida's Medical Supply, Inc.    7/20/15      L0140         $50.00
  000382909760-02      S.H.        Lida's Medical Supply, Inc.    7/20/15      L0180         $233.00
  000382909760-02      S.H.        Lida's Medical Supply, Inc.    7/20/15      L0627         $322.98
  000384467098-03      S.H.        Lida's Medical Supply, Inc.   10/21/15      E0855         $502.63
  000384467098-03      S.H.        Lida's Medical Supply, Inc.   10/21/15      L0637         $844.13
  000387055361-01      S.J.        Lida's Medical Supply, Inc.   10/15/15      E0272         $155.52
  000387055361-01      S.J.        Lida's Medical Supply, Inc.   10/15/15      E2611         $282.40
  000387055361-01      S.J.        Lida's Medical Supply, Inc.   10/15/15      L0180         $233.00
  000387055361-01      S.J.        Lida's Medical Supply, Inc.   10/15/15      L0627         $322.98
  000387055361-01      S.J.        Lida's Medical Supply, Inc.     2/1/16      E0730         $76.25
  000387055361-01      S.J.        Lida's Medical Supply, Inc.     2/1/16      E1399         $519.30
  000360182182-01      S.L.        Lida's Medical Supply, Inc.     5/5/15      L0637         $844.13
  000347190407-02      S.M.        Lida's Medical Supply, Inc.    1/13/15      L0637         $844.13
  000365643733-02      S.M.        Lida's Medical Supply, Inc.     4/6/15      E0190         $22.04
  000365643733-02      S.M.        Lida's Medical Supply, Inc.     4/6/15      E0199         $19.48
  000365643733-02      S.M.        Lida's Medical Supply, Inc.     4/6/15      E0272         $155.52
  000365643733-02      S.M.        Lida's Medical Supply, Inc.     4/8/15      E0730         $76.25



                                                   191                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page807
                                                                            194of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7526
                                             3331  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000365643733-02      S.M.        Lida's Medical Supply, Inc.    4/6/15       E2602         $107.95
  000365643733-02      S.M.        Lida's Medical Supply, Inc.    4/6/15       L0180         $233.00
  000365643733-02      S.M.        Lida's Medical Supply, Inc.    4/6/15       L0627         $322.98
  000365643733-02      S.M.        Lida's Medical Supply, Inc.   6/29/15       E0855         $502.63
  000365643733-02      S.M.        Lida's Medical Supply, Inc.   6/29/15       L0637         $844.13
  000365643733-02      S.M.        Lida's Medical Supply, Inc.    4/8/15       E1399         $519.30
  000420805350-01      S.M.        Lida's Medical Supply, Inc.   8/22/16       E1399         $697.40
  000420805350-01      S.M.        Lida's Medical Supply, Inc.   7/25/16       E0199         $19.48
  000420805350-01      S.M.        Lida's Medical Supply, Inc.   7/25/16       L0172         $75.00
  000420805350-01      S.M.        Lida's Medical Supply, Inc.   7/25/16       L0628         $65.92
  000420805350-01      S.M.        Lida's Medical Supply, Inc.   8/22/16       E0855         $502.63
  000420805350-01      S.M.        Lida's Medical Supply, Inc.   7/25/16       E1399         $71.61
  000427157185-02      S.O.        Lida's Medical Supply, Inc.   9/12/16       E0199         $19.48
  000427157185-02      S.O.        Lida's Medical Supply, Inc.   9/12/16       L0172         $75.00
  000427157185-02      S.O.        Lida's Medical Supply, Inc.   9/12/16       L0628         $65.92
  000427157185-02      S.O.        Lida's Medical Supply, Inc.   9/12/16       E1399         $71.61
  000373768191-01      S.P.        Lida's Medical Supply, Inc.    7/4/15       E0190         $22.04
  000373768191-01      S.P.        Lida's Medical Supply, Inc.    7/4/15       E0199         $19.48
  000373768191-01      S.P.        Lida's Medical Supply, Inc.    7/4/15       E0217         $422.00
  000373768191-01      S.P.        Lida's Medical Supply, Inc.    7/4/15       E0272         $155.52
  000373768191-01      S.P.        Lida's Medical Supply, Inc.    7/4/15       E2611         $282.40
  000373768191-01      S.P.        Lida's Medical Supply, Inc.    7/4/15       L0180         $233.00
  000373768191-01      S.P.        Lida's Medical Supply, Inc.    7/4/15       L0627         $322.98
  000373768191-01      S.P.        Lida's Medical Supply, Inc.    7/4/15       L1820         $110.00
  000340917236-05      S.R.        Lida's Medical Supply, Inc.   1/13/15       E0855         $502.63
  000340917236-05      S.R.        Lida's Medical Supply, Inc.   1/13/15       L0637         $844.13
  000346605736-04      S.W.        Lida's Medical Supply, Inc.   1/13/15       L0637         $844.13
  000346605736-04      S.W.        Lida's Medical Supply, Inc.   2/23/15       E0855         $502.63
  000353656473-03      T.B.        Lida's Medical Supply, Inc.   1/19/15       E0190         $22.04
  000353656473-03      T.B.        Lida's Medical Supply, Inc.   1/19/15       E0199         $19.48
  000353656473-03      T.B.        Lida's Medical Supply, Inc.   1/19/15       E0272         $155.52
  000353656473-03      T.B.        Lida's Medical Supply, Inc.   1/19/15       E2602         $107.95
  000353656473-03      T.B.        Lida's Medical Supply, Inc.   1/19/15       L0180         $233.00
  000353656473-03      T.B.        Lida's Medical Supply, Inc.   1/19/15       L0627         $322.98
  000353656473-03      T.B.        Lida's Medical Supply, Inc.   2/24/15       E0855         $502.63
  000353656473-03      T.B.        Lida's Medical Supply, Inc.    3/2/15       L0637         $844.13
  000353656473-03      T.B.        Lida's Medical Supply, Inc.    3/9/15       E0730         $76.25
  000353656473-03      T.B.        Lida's Medical Supply, Inc.    9/7/15       L3671         $690.23
  000353656473-03      T.B.        Lida's Medical Supply, Inc.    3/9/15       E1399         $519.30
  000355302076-01      T.C.        Lida's Medical Supply, Inc.   3/19/15       E1399        $1,066.65
  000376646907-02      T.C.        Lida's Medical Supply, Inc.   9/14/15       E1399        $1,166.98
  000376646907-02      T.C.        Lida's Medical Supply, Inc.   7/28/15       E0190         $22.04
  000376646907-02      T.C.        Lida's Medical Supply, Inc.   7/28/15       E0199         $19.48
  000376646907-02      T.C.        Lida's Medical Supply, Inc.   7/28/15       E0217         $422.00
  000376646907-02      T.C.        Lida's Medical Supply, Inc.   7/28/15       E0272         $155.52
  000376646907-02      T.C.        Lida's Medical Supply, Inc.   7/28/15       E2611         $282.40
  000376646907-02      T.C.        Lida's Medical Supply, Inc.   7/28/15       L0180         $233.00
  000376646907-02      T.C.        Lida's Medical Supply, Inc.   7/28/15       L0627         $322.98
  000376646907-02      T.C.        Lida's Medical Supply, Inc.   7/28/15       L1820         $110.00
  000382042869-03      T.D.        Lida's Medical Supply, Inc.   9/29/15       E0190         $22.04
  000382042869-03      T.D.        Lida's Medical Supply, Inc.   9/29/15       E0199         $19.48



                                                   192                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page808
                                                                            195of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7527
                                             3332  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000382042869-03     T.D.         Lida's Medical Supply, Inc.    9/29/15      E0217         $422.00
  000382042869-03     T.D.         Lida's Medical Supply, Inc.    9/29/15      E0272         $155.52
  000382042869-03     T.D.         Lida's Medical Supply, Inc.    9/29/15      E2611         $282.40
  000382042869-03     T.D.         Lida's Medical Supply, Inc.    9/29/15      L0180         $233.00
  000382042869-03     T.D.         Lida's Medical Supply, Inc.    9/29/15      L0627         $322.98
  000378184246-06     T.G.         Lida's Medical Supply, Inc.    8/14/15      E1399         $649.50
  000378184246-06     T.G.         Lida's Medical Supply, Inc.    8/10/15      E0190         $22.04
  000378184246-06     T.G.         Lida's Medical Supply, Inc.    8/10/15      E0199         $19.48
  000378184246-06     T.G.         Lida's Medical Supply, Inc.    8/10/15      E0272         $155.52
  000378184246-06     T.G.         Lida's Medical Supply, Inc.    8/14/15      E0730         $76.25
  000378184246-06     T.G.         Lida's Medical Supply, Inc.    8/10/15      E2611         $282.40
  000378184246-06     T.G.         Lida's Medical Supply, Inc.    8/10/15      L0180         $233.00
  000378184246-06     T.G.         Lida's Medical Supply, Inc.    8/10/15      L0627         $322.98
  000378184246-06     T.G.         Lida's Medical Supply, Inc.    8/10/15      L1820         $110.00
  000378184246-06     T.G.         Lida's Medical Supply, Inc.    9/21/15      L0637         $844.13
  000348134859-02     T.H.         Lida's Medical Supply, Inc.    1/23/15      E0855         $502.63
  000348134859-02     T.H.         Lida's Medical Supply, Inc.    1/29/15      L0637         $844.13
  000397363458-01     T.L.         Lida's Medical Supply, Inc.     3/7/16      E0855         $502.63
  000371332735-02     T.M.         Lida's Medical Supply, Inc.     7/6/15      E1399         $919.48
  000371332735-02     T.M.         Lida's Medical Supply, Inc.    6/15/15      E0217         $422.00
  000371332735-02     T.M.         Lida's Medical Supply, Inc.     7/6/15      E0855         $502.63
  000371332735-02     T.M.         Lida's Medical Supply, Inc.    8/25/15      E1399         $247.50
  000381539246-02     T.M.         Lida's Medical Supply, Inc.    8/14/15      E1399        $1,166.98
  000381539246-02     T.M.         Lida's Medical Supply, Inc.     8/7/15      E0190         $22.04
  000381539246-02     T.M.         Lida's Medical Supply, Inc.     8/7/15      E0272         $155.52
  000381539246-02     T.M.         Lida's Medical Supply, Inc.     8/7/15      E2611         $282.40
  000381539246-02     T.M.         Lida's Medical Supply, Inc.     8/7/15      L0627         $322.98
  000372536367-01     T.S.         Lida's Medical Supply, Inc.     7/6/15      E1399        $1,166.98
  000372536367-01     T.S.         Lida's Medical Supply, Inc.    6/29/15      E0199         $19.48
  000372536367-01     T.S.         Lida's Medical Supply, Inc.    6/29/15      E0217         $422.00
  000372536367-01     T.S.         Lida's Medical Supply, Inc.    6/29/15      E0272         $155.52
  000372536367-01     T.S.         Lida's Medical Supply, Inc.    6/29/15      E2611         $282.40
  000372536367-01     T.S.         Lida's Medical Supply, Inc.    6/29/15      L0180         $233.00
  000372536367-01     T.S.         Lida's Medical Supply, Inc.    6/29/15      L0627         $322.98
  000388382764-01     T.S.         Lida's Medical Supply, Inc.   11/24/15      E1399         $613.59
  000388382764-01     T.S.         Lida's Medical Supply, Inc.   11/19/15      E0272         $155.52
  000388382764-01     T.S.         Lida's Medical Supply, Inc.   11/19/15      E2602         $107.95
  000388382764-01     T.S.         Lida's Medical Supply, Inc.   11/19/15      L0140         $50.00
  000388382764-01     T.S.         Lida's Medical Supply, Inc.   11/19/15      L0180         $233.00
  000388382764-01     T.S.         Lida's Medical Supply, Inc.   11/19/15      L0627         $322.98
  000369109574-01     T.W.         Lida's Medical Supply, Inc.     7/9/15      L0637         $844.13
  000352457022-03     V.G.         Lida's Medical Supply, Inc.    2/25/15      E0855         $502.63
  000352457022-03     V.G.         Lida's Medical Supply, Inc.    2/25/15      L0637         $844.13
  000367632643-01     V.M.         Lida's Medical Supply, Inc.    5/29/15      E1399         $789.28
  000367632643-01     V.M.         Lida's Medical Supply, Inc.     5/4/15      E0190         $22.04
  000367632643-01     V.M.         Lida's Medical Supply, Inc.     5/4/15      E0199         $19.48
  000367632643-01     V.M.         Lida's Medical Supply, Inc.     5/4/15      E0217         $422.00
  000367632643-01     V.M.         Lida's Medical Supply, Inc.     5/4/15      E0272         $155.52
  000367632643-01     V.M.         Lida's Medical Supply, Inc.     5/4/15      E2602         $107.95
  000367632643-01     V.M.         Lida's Medical Supply, Inc.     5/4/15      L0180         $233.00
  000367632643-01     V.M.         Lida's Medical Supply, Inc.     5/4/15      L0627         $322.98



                                                   193                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page809
                                                                            196of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7528
                                             3333  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000367632643-01     V.M.         Lida's Medical Supply, Inc.     5/4/15      L1820        $110.00
  000367632643-01     V.M.         Lida's Medical Supply, Inc.     5/4/15      L3670        $111.07
  000419720940-02     V.R.         Lida's Medical Supply, Inc.    7/14/16      E1399        $364.11
  000419720940-02     V.R.         Lida's Medical Supply, Inc.    7/14/16      E0190        $22.04
  000419720940-02     V.R.         Lida's Medical Supply, Inc.    7/14/16      E0199        $19.48
  000419720940-02     V.R.         Lida's Medical Supply, Inc.    7/14/16      L0628        $65.92
  000376575411-02     V.S.         Lida's Medical Supply, Inc.    7/22/15      E2611        $282.40
  000376575411-02     V.S.         Lida's Medical Supply, Inc.    7/22/15      L0180        $233.00
  000350215216-01     W.A.         Lida's Medical Supply, Inc.    1/23/15      E0199        $19.48
  000350215216-01     W.A.         Lida's Medical Supply, Inc.    1/23/15      E0272        $155.52
  000350215216-01     W.A.         Lida's Medical Supply, Inc.    1/23/15      E2602        $107.95
  000350215216-01     W.A.         Lida's Medical Supply, Inc.    1/23/15      L0627        $322.98
  000352089544-01     W.A.         Lida's Medical Supply, Inc.    1/12/15      E2602        $107.95
  000352089544-01     W.A.         Lida's Medical Supply, Inc.    1/12/15      E1399        $155.52
  000352852024-02     W.D.         Lida's Medical Supply, Inc.    1/20/15      E0190        $22.04
  000352852024-02     W.D.         Lida's Medical Supply, Inc.    1/20/15      E0199        $19.48
  000352852024-02     W.D.         Lida's Medical Supply, Inc.    1/20/15      E0272        $155.52
  000352852024-02     W.D.         Lida's Medical Supply, Inc.    1/20/15      E2602        $107.95
  000352852024-02     W.D.         Lida's Medical Supply, Inc.    1/20/15      L0180        $233.00
  000352852024-02     W.D.         Lida's Medical Supply, Inc.    1/20/15      L0627        $322.98
  000352852024-02     W.D.         Lida's Medical Supply, Inc.    1/20/15      L3670        $111.07
  000352852024-02     W.D.         Lida's Medical Supply, Inc.     4/1/15      E0855        $502.63
  000352852024-02     W.D.         Lida's Medical Supply, Inc.     4/1/15      L0637        $844.13
  000347782377-03     Y.C.         Lida's Medical Supply, Inc.    2/16/15      L0637        $844.13
  000415276773-01     Y.M.         Lida's Medical Supply, Inc.     6/7/16      E0190        $22.04
  000415276773-01     Y.M.         Lida's Medical Supply, Inc.     6/7/16      E0199        $19.48
  000415276773-01     Y.M.         Lida's Medical Supply, Inc.     6/7/16      E0217        $422.00
  000415276773-01     Y.M.         Lida's Medical Supply, Inc.     6/7/16      L0172        $75.00
  000415276773-01     Y.M.         Lida's Medical Supply, Inc.     6/7/16      L0628        $65.92
  000415276773-01     Y.M.         Lida's Medical Supply, Inc.     6/7/16      E1399        $144.96
  000359448412-02     Y.R.         Lida's Medical Supply, Inc.    4/21/15      E0855        $502.63
  000359448412-02     Y.R.         Lida's Medical Supply, Inc.    4/21/15      L0637        $844.13
  000391113973-01     A.J.            Life Equipment, Inc.        1/21/16      L1832        $607.55
  000425559705-02     A.M.            Life Equipment, Inc.       11/10/16      L0637        $844.13
  000417031267-01     B.S.            Life Equipment, Inc.        8/11/16      L1832        $607.55
  000419151410-01     C.M.            Life Equipment, Inc.         8/3/16      E0855        $502.63
  000431123033-02     C.M.            Life Equipment, Inc.       11/23/16      E0855        $502.63
  000431123033-02     C.M.            Life Equipment, Inc.       11/23/16      L0637        $844.13
  000396848525-02     E.J.            Life Equipment, Inc.         2/5/16      E0855        $502.63
  000396848525-02     E.J.            Life Equipment, Inc.         2/5/16      L0637        $844.13
  000428272850-02     F.F.            Life Equipment, Inc.       11/15/16      E0855        $502.63
  000428272850-02     F.F.            Life Equipment, Inc.       11/15/16      L0637        $844.13
  000413034356-01     G.C.            Life Equipment, Inc.         8/4/16      L0637        $844.13
  000413034356-01     G.C.            Life Equipment, Inc.         8/4/16      E0855        $502.63
  000413034356-01     G.C.            Life Equipment, Inc.         8/4/16      L1832        $607.55
  000391537313-01     J.C.            Life Equipment, Inc.        1/29/16      L0637        $844.13
  000431123033-01     J.D.            Life Equipment, Inc.       11/17/16      E0855        $502.63
  000431123033-01     J.D.            Life Equipment, Inc.       11/17/16      L0637        $844.13
  000431123033-01     J.D.            Life Equipment, Inc.       12/15/16      L1832        $607.55
  000410067896-01     J.M.            Life Equipment, Inc.        6/28/16      E0855        $502.63
  000420695965-01     J.W.            Life Equipment, Inc.        10/3/16      E0855        $502.63



                                                   194                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page810
                                                                            197of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7529
                                             3334  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000420695965-01     J.W.            Life Equipment, Inc.        10/3/16      L0637        $844.13
  000414974261-02     K.V.            Life Equipment, Inc.         8/9/16      L1832        $607.55
  000393819305-02     L.C.            Life Equipment, Inc.        1/21/16      L0637        $844.13
  000416105351-01     L.S.            Life Equipment, Inc.        8/20/16      E0855        $502.63
  000416105351-01     L.S.            Life Equipment, Inc.        8/20/16      L0637        $844.13
  000420695965-04     L.W.            Life Equipment, Inc.        8/26/16      E0855        $502.63
  000420695965-04     L.W.            Life Equipment, Inc.        8/26/16      L0637        $844.13
  000420695965-04     L.W.            Life Equipment, Inc.        10/3/16      L3809        $157.10
  000398728816-01     M.E.            Life Equipment, Inc.        7/13/16      L1832        $607.55
  000391129285-01     M.G.            Life Equipment, Inc.        2/10/16      E0855        $502.63
  000391129285-01     M.G.            Life Equipment, Inc.        2/10/16      L0637        $844.13
  000434950127-02     M.G.            Life Equipment, Inc.        1/28/17      L1832        $607.55
  000402125397-01     M.I.            Life Equipment, Inc.         8/2/16      L1832        $607.55
  000421873118-03     M.P.            Life Equipment, Inc.        8/10/16      E0855        $502.63
  000421873118-03     M.P.            Life Equipment, Inc.        8/10/16      L0637        $844.13
  000431015106-01     M.R.            Life Equipment, Inc.        11/3/16      E0855        $502.63
  000431015106-01     M.R.            Life Equipment, Inc.        11/3/16      L0637        $844.13
  000420695965-06     M.W.            Life Equipment, Inc.         8/6/16      L0637        $844.13
  000420695965-06     M.W.            Life Equipment, Inc.        8/23/16      E0855        $502.63
  000420695965-07     N.W.            Life Equipment, Inc.        8/16/16      E0855        $502.63
  000420695965-07     N.W.            Life Equipment, Inc.        8/16/16      L0637        $844.13
  000427498240-02     P.L.            Life Equipment, Inc.       12/12/16      E0855        $502.63
  000421549932-01     R.A.            Life Equipment, Inc.         9/1/16      L0637        $844.13
  000410041123-02     R.F.            Life Equipment, Inc.         7/5/16      E0855        $502.63
  000410041123-02     R.F.            Life Equipment, Inc.         7/5/16      L0637        $844.13
  000428039457-01     R.F.            Life Equipment, Inc.       10/18/16      E0855        $502.63
  000428039457-01     R.F.            Life Equipment, Inc.       10/19/16      L0637        $844.13
  000418016820-02     R.P.            Life Equipment, Inc.        9/24/16      E0855        $502.63
  000418016820-02     R.P.            Life Equipment, Inc.        9/24/16      L0637        $844.13
  000431721570-06     R.R.            Life Equipment, Inc.       12/17/16      E0855        $502.63
  000431721570-06     R.R.            Life Equipment, Inc.       12/17/16      L0637        $844.13
  000429991424-03     S.C.            Life Equipment, Inc.       12/23/16      E0855        $502.63
  000429991424-03     S.C.            Life Equipment, Inc.       12/23/16      L0637        $844.13
  000420374992-01     S.G.            Life Equipment, Inc.        8/25/16      E0855        $502.63
  000420374992-01     S.G.            Life Equipment, Inc.        8/25/16      L0637        $844.13
  000416497278-02     S.H.            Life Equipment, Inc.        7/20/16      E0855        $502.63
  000416497278-02     S.H.            Life Equipment, Inc.        7/20/16      L0637        $844.13
  000435569918-01     V.Q.            Life Equipment, Inc.       11/22/16      E0855        $502.63
  000435569918-01     V.Q.            Life Equipment, Inc.       11/18/16      L0180        $233.00
  000435569918-01     V.Q.            Life Equipment, Inc.       11/22/16      L0637        $844.13
  000423829738-02     W.A.            Life Equipment, Inc.        11/1/16      L0637        $844.13
  000413999508-01     W.S.            Life Equipment, Inc.        6/10/16      E0855        $502.63
  000413999508-01     W.S.            Life Equipment, Inc.        6/10/16      L0637        $844.13
  000421873118-02     Y.G.            Life Equipment, Inc.         8/5/16      L1832        $607.55
  000421873118-02     Y.G.            Life Equipment, Inc.         8/5/16      E0855        $502.63
  000421873118-02     Y.G.            Life Equipment, Inc.         8/5/16      L0637        $844.13
  000421873118-04     Y.P.            Life Equipment, Inc.        8/11/16      L0637        $844.13
  000421873118-04     Y.P.            Life Equipment, Inc.        8/11/16      L1832        $607.55
  000421873118-04     Y.P.            Life Equipment, Inc.        8/11/16      E0855        $502.63
  000425408951-10     Y.P.            Life Equipment, Inc.        8/11/16      L0637        $844.13
  000425408951-10     Y.P.            Life Equipment, Inc.        8/11/16      L1832        $607.55



                                                  195                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page811
                                                                            198of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7530
                                             3335  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000425408951-10     Y.P.           Life Equipment, Inc.         8/11/16      E0855        $502.63
  000425408951-10     Y.P.           Life Equipment, Inc.         8/11/16      E0855        $502.63
  000425408951-10     Y.P.           Life Equipment, Inc.         8/11/16      L0537        $844.13
  000425408951-10     Y.P.           Life Equipment, Inc.         8/11/16      L1832        $607.55
  000441953361-02     Y.P.           Life Equipment, Inc.         1/30/17      L0637        $844.13
  000441953361-02     Y.P.           Life Equipment, Inc.         1/30/17      E0855        $502.63
  000441953361-02     Y.P.           Life Equipment, Inc.         2/22/17      L1832        $607.55
  000141691162-03     A.A.        Med Equipments Service, Inc.    7/21/09      E0205        $205.00
  000141691162-03     A.A.        Med Equipments Service, Inc.    7/21/09      E0745        $628.00
  000141691162-03     A.A.        Med Equipments Service, Inc.    7/21/09      E1300        $409.00
  000141691162-03     A.A.        Med Equipments Service, Inc.    7/21/09      K0118        $46.00
  000141691162-03     A.A.        Med Equipments Service, Inc.    7/21/09      E1399        $275.00
  000156941064-04     A.A.        Med Equipments Service, Inc.     2/1/10      E0205        $205.00
  000156941064-04     A.A.        Med Equipments Service, Inc.     2/1/10      E0745        $628.00
  000156941064-04     A.A.        Med Equipments Service, Inc.     2/1/10      K0118        $46.00
  000156941064-04     A.A.        Med Equipments Service, Inc.     2/1/10      E1399        $275.00
  000193902822-03     A.C.        Med Equipments Service, Inc.    3/31/11      L3999         $0.00
  000193902822-03     A.C.        Med Equipments Service, Inc.    4/27/11      K0118        $46.00
  000394803431-02     A.D.        Med Equipments Service, Inc.    2/26/16      E1399        $409.00
  000130205420-01     A.F.        Med Equipments Service, Inc.     3/6/09      K0118        $46.00
  000164332546-01     A.F.        Med Equipments Service, Inc.     5/7/10      E0205        $205.00
  000164332546-01     A.F.        Med Equipments Service, Inc.     5/7/10      E0745        $628.00
  000164332546-01     A.F.        Med Equipments Service, Inc.     5/7/10      K0118        $46.00
  000164332546-01     A.F.        Med Equipments Service, Inc.     5/7/10      E1399        $275.00
  000391674355-01     A.F.        Med Equipments Service, Inc.    5/17/16      E1399        $409.00
  000207143892-01     A.G.        Med Equipments Service, Inc.    7/28/11      E1399        $275.00
  000207143892-01     A.G.        Med Equipments Service, Inc.    7/28/11      E0205        $205.00
  000207143892-01     A.G.        Med Equipments Service, Inc.    7/28/11      E0745        $628.00
  000207143892-01     A.G.        Med Equipments Service, Inc.    7/28/11      E1300        $409.00
  000207143892-01     A.G.        Med Equipments Service, Inc.    7/28/11      K0118        $46.00
  000155835267-05     A.H.        Med Equipments Service, Inc.    1/14/10      E0205        $205.00
  000155835267-05     A.H.        Med Equipments Service, Inc.    1/14/10      E0745        $628.00
  000155835267-05     A.H.        Med Equipments Service, Inc.    1/14/10      K0118        $46.00
  000155835267-05     A.H.        Med Equipments Service, Inc.    1/14/10      E1399        $275.00
  000391113973-01     A.J.        Med Equipments Service, Inc.    1/13/16      E1399        $409.00
  000183384833-01     A.K.        Med Equipments Service, Inc.   12/14/10      E0190        $22.00
  000183384833-01     A.K.        Med Equipments Service, Inc.   12/14/10      E0215        $20.93
  000183384833-01     A.K.        Med Equipments Service, Inc.   12/14/10      E0272        $97.50
  000183384833-01     A.K.        Med Equipments Service, Inc.   12/14/10      L0172        $75.00
  000183384833-01     A.K.        Med Equipments Service, Inc.   12/14/10      L0629        $175.00
  000183384833-01     A.K.        Med Equipments Service, Inc.   12/14/10      E1399        $108.00
  000196461891-01     A.K.        Med Equipments Service, Inc.    3/22/11      E0190        $22.00
  000196461891-01     A.K.        Med Equipments Service, Inc.    3/22/11      E0272        $97.50
  000196461891-01     A.K.        Med Equipments Service, Inc.    3/22/11      L0172        $75.00
  000196461891-01     A.K.        Med Equipments Service, Inc.    3/22/11      L0630        $127.26
  000196461891-01     A.K.        Med Equipments Service, Inc.    3/22/11      L3710        $70.00
  000196461891-01     A.K.        Med Equipments Service, Inc.    4/21/11      K0118        $46.00
  000196461891-01     A.K.        Med Equipments Service, Inc.    3/22/11      E1399        $108.00
  000211944152-01     A.K.        Med Equipments Service, Inc.   10/24/11      L3808         $0.00
  000143409514-01     A.L.        Med Equipments Service, Inc.    8/28/09      K0118        $46.00
  000130434533-01     A.M.        Med Equipments Service, Inc.    3/20/09      K0118        $46.00



                                                  196                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page812
                                                                            199of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7531
                                             3336  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000140525098-01     A.M.        Med Equipments Service, Inc.    7/21/09      E0205        $205.00
  000140525098-01     A.M.        Med Equipments Service, Inc.    7/21/09      E0745        $628.00
  000140525098-01     A.M.        Med Equipments Service, Inc.    7/21/09      E1300        $409.00
  000140525098-01     A.M.        Med Equipments Service, Inc.    7/21/09      K0118        $46.00
  000140525098-01     A.M.        Med Equipments Service, Inc.    7/21/09      E1399        $275.00
  000145779336-06     A.M.        Med Equipments Service, Inc.    9/25/09      K0118        $46.00
  000165698233-18     A.M.        Med Equipments Service, Inc.     6/1/10      E0205        $205.00
  000165698233-18     A.M.        Med Equipments Service, Inc.     6/1/10      E0745        $628.00
  000165698233-18     A.M.        Med Equipments Service, Inc.     6/1/10      K0118        $46.00
  000165698233-18     A.M.        Med Equipments Service, Inc.     6/1/10      E1399        $275.00
  000171999310-09     A.N.        Med Equipments Service, Inc.    9/24/10      E0205        $205.00
  000171999310-09     A.N.        Med Equipments Service, Inc.    9/24/10      E0745        $628.00
  000171999310-09     A.N.        Med Equipments Service, Inc.    9/24/10      K0118        $46.00
  000171999310-09     A.N.        Med Equipments Service, Inc.    9/24/10      E1399        $275.00
  000206274102-01     A.P.        Med Equipments Service, Inc.    7/25/11      E1399        $275.00
  000206274102-01     A.P.        Med Equipments Service, Inc.    7/25/11      E0205        $205.00
  000206274102-01     A.P.        Med Equipments Service, Inc.    7/25/11      E0745        $628.00
  000206274102-01     A.P.        Med Equipments Service, Inc.    7/25/11      E1300        $409.00
  000206274102-01     A.P.        Med Equipments Service, Inc.    7/25/11      K0118        $46.00
  000223036138-04     A.P.        Med Equipments Service, Inc.   11/18/11      E1399        $275.00
  000223036138-04     A.P.        Med Equipments Service, Inc.   11/18/11      E0205        $205.00
  000223036138-04     A.P.        Med Equipments Service, Inc.   11/18/11      E0745        $628.00
  000223036138-04     A.P.        Med Equipments Service, Inc.   11/18/11      E1300        $409.00
  000223036138-04     A.P.        Med Equipments Service, Inc.   11/18/11      K0118        $46.00
  000146870563-05     A.R.        Med Equipments Service, Inc.    10/2/09      K0118        $46.00
  000134086792-06     A.S.        Med Equipments Service, Inc.    4/14/09      E0205        $205.00
  000134086792-06     A.S.        Med Equipments Service, Inc.    4/14/09      E0745        $628.00
  000134086792-06     A.S.        Med Equipments Service, Inc.    4/14/09      E1300        $409.00
  000134086792-06     A.S.        Med Equipments Service, Inc.    4/14/09      K0118        $46.00
  000134086792-06     A.S.        Med Equipments Service, Inc.    4/14/09      E1399        $202.00
  000134086792-06     A.S.        Med Equipments Service, Inc.    4/14/09     E1399 BE      $73.00
  000175821610-04     A.S.        Med Equipments Service, Inc.    10/5/10      E0205        $205.00
  000175821610-04     A.S.        Med Equipments Service, Inc.    10/5/10      E0745        $628.00
  000175821610-04     A.S.        Med Equipments Service, Inc.    10/5/10      K0118        $46.00
  000175821610-04     A.S.        Med Equipments Service, Inc.    10/5/10      E1300        $409.00
  000175821610-04     A.S.        Med Equipments Service, Inc.    10/5/10      E1399        $275.00
  000179368436-11     A.S.        Med Equipments Service, Inc.   10/11/10      L3808         $0.00
  000142056688-05     A.T.        Med Equipments Service, Inc.     8/3/09      K0118        $46.00
  000151791381-03     A.Z.        Med Equipments Service, Inc.   11/10/09      E0205        $205.00
  000151791381-03     A.Z.        Med Equipments Service, Inc.   11/10/09      E0745        $628.00
  000151791381-03     A.Z.        Med Equipments Service, Inc.   11/10/09      K0118        $46.00
  000151791381-03     A.Z.        Med Equipments Service, Inc.   11/10/09      E1399        $275.00
  000196432298-01     B.L.        Med Equipments Service, Inc.    4/29/11      E1399        $275.00
  000196432298-01     B.L.        Med Equipments Service, Inc.    4/29/11      E0745        $628.00
  000196432298-01     B.L.        Med Equipments Service, Inc.    4/29/11      E1300        $409.00
  000196432298-01     B.L.        Med Equipments Service, Inc.    4/29/11      K0118        $46.00
  000369077011-01     B.P.        Med Equipments Service, Inc.    9/28/15      E1300        $337.00
  000141940956-01     B.S.        Med Equipments Service, Inc.    7/27/09      K0118        $46.00
  000133780106-02     B.V.        Med Equipments Service, Inc.     5/8/09      K0118        $46.00
  000171865082-01     C.A.        Med Equipments Service, Inc.    8/11/10      E0205        $205.00
  000171865082-01     C.A.        Med Equipments Service, Inc.    8/11/10      E0745        $628.00



                                                  197                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page813
                                                                            200of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7532
                                             3337  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000171865082-01      C.A.       Med Equipments Service, Inc.    8/11/10      E1300        $409.00
  000171865082-01      C.A.       Med Equipments Service, Inc.    8/11/10      K0118        $46.00
  000171865082-01      C.A.       Med Equipments Service, Inc.    8/11/10      E1399        $275.00
  000404744260-02      C.A.       Med Equipments Service, Inc.     4/8/16      E1399        $409.00
  000147778948-03      C.B.       Med Equipments Service, Inc.    9/21/09      E1300        $409.00
  000180828915-03      C.B.       Med Equipments Service, Inc.   10/19/10      E1399        $297.00
  000180828915-03      C.B.       Med Equipments Service, Inc.   10/19/10      E0190        $22.00
  000180828915-03      C.B.       Med Equipments Service, Inc.   10/19/10      E0215        $20.93
  000180828915-03      C.B.       Med Equipments Service, Inc.   10/19/10      E0272        $97.50
  000180828915-03      C.B.       Med Equipments Service, Inc.   10/19/10      L0172        $75.00
  000180828915-03      C.B.       Med Equipments Service, Inc.   10/19/10      L0629        $175.00
  000176004307-02      C.F.       Med Equipments Service, Inc.   10/14/10      E0205        $205.00
  000176004307-02      C.F.       Med Equipments Service, Inc.   10/14/10      E0745        $628.00
  000176004307-02      C.F.       Med Equipments Service, Inc.   10/14/10      E1300        $409.00
  000176004307-02      C.F.       Med Equipments Service, Inc.   10/14/10      K0118        $46.00
  000176004307-02      C.F.       Med Equipments Service, Inc.   10/14/10      E1399        $275.00
  000181648964-01      C.M.       Med Equipments Service, Inc.   12/17/10      K0118        $46.00
  000193181518-08      C.P.       Med Equipments Service, Inc.    4/14/11      E1300        $409.00
  000178723474-04      C.S.       Med Equipments Service, Inc.   10/21/10      E0190        $22.00
  000178723474-04      C.S.       Med Equipments Service, Inc.   10/21/10      E0272        $97.50
  000178723474-04      C.S.       Med Equipments Service, Inc.   10/21/10      E2619        $52.00
  000178723474-04      C.S.       Med Equipments Service, Inc.   10/21/10      L0172        $75.00
  000178723474-04      C.S.       Med Equipments Service, Inc.   10/21/10      L0629        $175.00
  000178723474-04      C.S.       Med Equipments Service, Inc.   10/21/10      L1820        $96.00
  000178723474-04      C.S.       Med Equipments Service, Inc.   10/21/10      L3710        $70.00
  000133628388-02      D.A.       Med Equipments Service, Inc.     5/5/09      K0118        $46.00
  000177557238-08      D.B.       Med Equipments Service, Inc.    9/20/10      L3808         $0.00
  000141872929-03      D.D.       Med Equipments Service, Inc.    7/29/09      K0118        $46.00
  000181698282-03      D.G.       Med Equipments Service, Inc.    12/8/10      E1399        $275.00
  000181698282-03      D.G.       Med Equipments Service, Inc.    12/8/10      E0205        $205.00
  000181698282-03      D.G.       Med Equipments Service, Inc.    12/8/10      E0745        $628.00
  000181698282-03      D.G.       Med Equipments Service, Inc.    12/8/10      E1300        $409.00
  000181698282-03      D.G.       Med Equipments Service, Inc.    12/8/10      K0118        $46.00
  000131515264-03      D.I.       Med Equipments Service, Inc.    3/13/09      E0205        $205.00
  000131515264-03      D.I.       Med Equipments Service, Inc.    3/13/09      E0745        $628.00
  000131515264-03      D.I.       Med Equipments Service, Inc.    3/13/09      E1300        $409.00
  000131515264-03      D.I.       Med Equipments Service, Inc.    3/13/09      K0118        $46.00
  000131515264-03      D.I.       Med Equipments Service, Inc.    3/13/09      E1399        $275.00
  000163778681-10      D.N.       Med Equipments Service, Inc.    4/27/10      E1300        $409.00
  000163778681-10      D.N.       Med Equipments Service, Inc.    4/27/10      E0205        $205.00
  000163778681-10      D.N.       Med Equipments Service, Inc.    4/27/10      E0745        $628.00
  000163778681-10      D.N.       Med Equipments Service, Inc.    4/27/10      K0118        $46.00
  000163778681-10      D.N.       Med Equipments Service, Inc.    4/27/10      E1399        $275.00
  000181677287-05      D.P.       Med Equipments Service, Inc.   12/14/10      E1399        $275.00
  000181677287-05      D.P.       Med Equipments Service, Inc.   12/14/10      E0205        $205.00
  000181677287-05      D.P.       Med Equipments Service, Inc.   12/14/10      E0745        $628.00
  000181677287-05      D.P.       Med Equipments Service, Inc.   12/14/10      E1300        $409.00
  000181677287-05      D.P.       Med Equipments Service, Inc.   12/14/10      K0118        $46.00
  000201718533-03      D.P.       Med Equipments Service, Inc.    6/24/11      E1399        $275.00
  000201718533-03      D.P.       Med Equipments Service, Inc.    5/25/11      E0190        $22.00
  000201718533-03      D.P.       Med Equipments Service, Inc.    5/25/11      E0215        $20.93



                                                  198                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page814
                                                                            201of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7533
                                             3338  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000201718533-03     D.P.        Med Equipments Service, Inc.    5/25/11      E0272         $97.50
  000201718533-03     D.P.        Med Equipments Service, Inc.    5/25/11      L0172         $75.00
  000201718533-03     D.P.        Med Equipments Service, Inc.    5/25/11      L0630         $127.26
  000201718533-03     D.P.        Med Equipments Service, Inc.    6/24/11      E0205         $205.00
  000201718533-03     D.P.        Med Equipments Service, Inc.    6/24/11      E0745         $628.00
  000201718533-03     D.P.        Med Equipments Service, Inc.    6/24/11      E1300         $409.00
  000201718533-03     D.P.        Med Equipments Service, Inc.    6/24/11      K0118         $46.00
  000201718533-03     D.P.        Med Equipments Service, Inc.    5/25/11      E1399         $108.00
  000175821610-03     D.S.        Med Equipments Service, Inc.   10/12/10      E1300         $409.00
  000175821610-03     D.S.        Med Equipments Service, Inc.   10/12/10      E0205         $205.00
  000175821610-03     D.S.        Med Equipments Service, Inc.   10/12/10      E0745         $628.00
  000175821610-03     D.S.        Med Equipments Service, Inc.   10/12/10      K0118         $46.00
  000175821610-03     D.S.        Med Equipments Service, Inc.   10/12/10      E1399         $275.00
  000181518341-05     D.S.        Med Equipments Service, Inc.   12/15/10      E1399         $275.00
  000181518341-05     D.S.        Med Equipments Service, Inc.   12/15/10      E0205         $205.00
  000181518341-05     D.S.        Med Equipments Service, Inc.   12/15/10      E0745         $628.00
  000181518341-05     D.S.        Med Equipments Service, Inc.   12/15/10      E1300         $409.00
  000181518341-05     D.S.        Med Equipments Service, Inc.   12/15/10      K0118         $46.00
  000169151891-02     D.T.        Med Equipments Service, Inc.     6/1/10      E0190         $22.00
  000169151891-02     D.T.        Med Equipments Service, Inc.     6/1/10      L0172         $75.00
  000169151891-02     D.T.        Med Equipments Service, Inc.     6/1/10      L0629         $175.00
  000434704607-09     D.T.        Med Equipments Service, Inc.   12/27/16      E1399         $691.00
  000434704607-09     D.T.        Med Equipments Service, Inc.   12/27/16      E0205         $205.00
  000434704607-09     D.T.        Med Equipments Service, Inc.   12/27/16      E0745         $678.00
  000202844049-03     D.U.        Med Equipments Service, Inc.    7/25/11      E1399         $275.00
  000202844049-03     D.U.        Med Equipments Service, Inc.    7/25/11      E0205         $205.00
  000202844049-03     D.U.        Med Equipments Service, Inc.    7/25/11      E0745         $628.00
  000202844049-03     D.U.        Med Equipments Service, Inc.    7/25/11      E1300         $409.00
  000202844049-03     D.U.        Med Equipments Service, Inc.    7/25/11      K0118         $46.00
  000195898506-01     D.W.        Med Equipments Service, Inc.    4/28/11      E1399         $550.00
  000195898506-01     D.W.        Med Equipments Service, Inc.    3/29/11      E0190         $22.00
  000195898506-01     D.W.        Med Equipments Service, Inc.    3/29/11      E0272         $97.50
  000195898506-01     D.W.        Med Equipments Service, Inc.    3/29/11      L0172         $75.00
  000195898506-01     D.W.        Med Equipments Service, Inc.    3/29/11      L0630         $127.26
  000195898506-01     D.W.        Med Equipments Service, Inc.    4/28/11      E0205         $410.00
  000195898506-01     D.W.        Med Equipments Service, Inc.    4/28/11      E0745        $1,256.00
  000195898506-01     D.W.        Med Equipments Service, Inc.    4/28/11      E1300         $409.00
  000195898506-01     D.W.        Med Equipments Service, Inc.    4/28/11      K0118         $92.00
  000195898506-01     D.W.        Med Equipments Service, Inc.    3/29/11      E1399         $108.00
  000142863919-03     E.G.        Med Equipments Service, Inc.    8/12/09      E0205         $205.00
  000142863919-03     E.G.        Med Equipments Service, Inc.    8/12/09      E0745         $628.00
  000142863919-03     E.G.        Med Equipments Service, Inc.    8/12/09      E1300         $409.00
  000142863919-03     E.G.        Med Equipments Service, Inc.    8/12/09      K0118         $46.00
  000142863919-03     E.G.        Med Equipments Service, Inc.    8/12/09      E1399         $275.00
  000133780106-06     E.P.        Med Equipments Service, Inc.     5/8/09      E1300         $409.00
  000133780106-06     E.P.        Med Equipments Service, Inc.     5/8/09      K0118         $46.00
  000164757510-02     E.S.        Med Equipments Service, Inc.    4/16/10      E1300         $409.00
  000183220292-01     E.S.        Med Equipments Service, Inc.    12/8/10      E1399         $275.00
  000183220292-01     E.S.        Med Equipments Service, Inc.    12/8/10      E0745         $628.00
  000183220292-01     E.S.        Med Equipments Service, Inc.    12/8/10      E1300         $409.00
  000183220292-01     E.S.        Med Equipments Service, Inc.    12/8/10      K0118         $46.00



                                                  199                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page815
                                                                            202of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7534
                                             3339  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000189290117-03     E.S.        Med Equipments Service, Inc.    3/15/11      K0118        $46.00
  000178217030-04     F.A.        Med Equipments Service, Inc.    9/29/10      E0745        $628.00
  000178217030-04     F.A.        Med Equipments Service, Inc.    9/29/10      E1300        $409.00
  000178217030-04     F.A.        Med Equipments Service, Inc.    9/29/10      K0118        $46.00
  000178217030-04     F.A.        Med Equipments Service, Inc.    9/29/10      E1399        $275.00
  000196461891-04      F.I.       Med Equipments Service, Inc.    4/21/11      K0118        $46.00
  000134086792-03     F.K.        Med Equipments Service, Inc.    4/24/09      K0118        $46.00
  000182537175-03     F.M.        Med Equipments Service, Inc.    12/8/10      E1399        $275.00
  000182537175-03     F.M.        Med Equipments Service, Inc.    11/9/10      L3999         $0.00
  000182537175-03     F.M.        Med Equipments Service, Inc.    12/8/10      E0205        $205.00
  000182537175-03     F.M.        Med Equipments Service, Inc.    12/8/10      E0745        $628.00
  000182537175-03     F.M.        Med Equipments Service, Inc.    12/8/10      E1300        $409.00
  000182537175-03     F.M.        Med Equipments Service, Inc.    12/8/10      K0118        $46.00
  000375170644-03     F.N.        Med Equipments Service, Inc.    8/13/15      E1300        $337.00
  000181677287-01     F.P.        Med Equipments Service, Inc.   12/14/10      E1399        $275.00
  000181677287-01     F.P.        Med Equipments Service, Inc.   12/14/10      E0205        $205.00
  000181677287-01     F.P.        Med Equipments Service, Inc.   12/14/10      E0745        $628.00
  000181677287-01     F.P.        Med Equipments Service, Inc.   12/14/10      E1300        $409.00
  000181677287-01     F.P.        Med Equipments Service, Inc.   12/14/10      K0118        $46.00
  000155835267-01     G.F.        Med Equipments Service, Inc.    1/28/10      E0205        $205.00
  000155835267-01     G.F.        Med Equipments Service, Inc.    1/28/10      E0745        $628.00
  000155835267-01     G.F.        Med Equipments Service, Inc.    1/28/10      K0118        $46.00
  000155835267-01     G.F.        Med Equipments Service, Inc.    1/28/10      E1399        $275.00
  000205015548-01     G.K.        Med Equipments Service, Inc.     8/3/11      E1399        $275.00
  000205015548-01     G.K.        Med Equipments Service, Inc.     8/3/11      E0205        $205.00
  000205015548-01     G.K.        Med Equipments Service, Inc.     8/3/11      E0745        $628.00
  000205015548-01     G.K.        Med Equipments Service, Inc.     8/3/11      E1300        $409.00
  000205015548-01     G.K.        Med Equipments Service, Inc.     8/3/11      K0118        $46.00
  000168593473-01     G.L.        Med Equipments Service, Inc.    6/18/10      E0205        $205.00
  000168593473-01     G.L.        Med Equipments Service, Inc.    6/18/10      E0745        $628.00
  000168593473-01     G.L.        Med Equipments Service, Inc.    6/18/10      K0118        $46.00
  000168593473-01     G.L.        Med Equipments Service, Inc.    6/18/10      E1399        $275.00
  000197223241-03     G.L.        Med Equipments Service, Inc.    3/28/11      E0190        $22.00
  000197223241-03     G.L.        Med Equipments Service, Inc.    3/28/11      E0215        $20.93
  000197223241-03     G.L.        Med Equipments Service, Inc.    3/28/11      E0272        $97.50
  000197223241-03     G.L.        Med Equipments Service, Inc.    3/28/11      L0172        $75.00
  000197223241-03     G.L.        Med Equipments Service, Inc.    3/28/11      L0630        $127.26
  000197223241-03     G.L.        Med Equipments Service, Inc.    3/28/11      L1820        $96.00
  000197223241-03     G.L.        Med Equipments Service, Inc.    3/28/11      L3800        $76.00
  000197223241-03     G.L.        Med Equipments Service, Inc.    4/27/11      K0118        $46.00
  000197223241-03     G.L.        Med Equipments Service, Inc.    3/28/11      E1399        $108.00
  000146748108-01     G.M.        Med Equipments Service, Inc.    9/24/09      K0118        $46.00
  000198060394-03     G.N.        Med Equipments Service, Inc.     5/9/11      E1399        $275.00
  000198060394-03     G.N.        Med Equipments Service, Inc.    4/15/11      E0190        $22.00
  000198060394-03     G.N.        Med Equipments Service, Inc.    4/15/11      E0272        $97.50
  000198060394-03     G.N.        Med Equipments Service, Inc.    4/15/11      L0172        $75.00
  000198060394-03     G.N.        Med Equipments Service, Inc.    4/15/11      L0630        $127.26
  000198060394-03     G.N.        Med Equipments Service, Inc.     5/9/11      E0205        $205.00
  000198060394-03     G.N.        Med Equipments Service, Inc.     5/9/11      E0745        $628.00
  000198060394-03     G.N.        Med Equipments Service, Inc.     5/9/11      E1300        $409.00
  000198060394-03     G.N.        Med Equipments Service, Inc.     5/9/11      K0118        $46.00



                                                  200                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page816
                                                                            203of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7535
                                             3340  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000198060394-03     G.N.        Med Equipments Service, Inc.    4/15/11      E1399        $108.00
  000170506975-02     G.R.        Med Equipments Service, Inc.     9/8/10      E1300        $409.00
  000142056688-01     G.T.        Med Equipments Service, Inc.     8/3/09      K0118        $46.00
  000167755965-05     G.T.        Med Equipments Service, Inc.    6/24/10      E0205        $205.00
  000167755965-05     G.T.        Med Equipments Service, Inc.    6/24/10      E0745        $628.00
  000167755965-05     G.T.        Med Equipments Service, Inc.    6/24/10      E1300        $409.00
  000167755965-05     G.T.        Med Equipments Service, Inc.    6/24/10      K0118        $46.00
  000167755965-05     G.T.        Med Equipments Service, Inc.    6/24/10      E1399        $275.00
  000433921987-03     H.F.        Med Equipments Service, Inc.   11/23/16      E1399        $282.00
  000433921987-03     H.F.        Med Equipments Service, Inc.   11/23/16      E0205        $205.00
  000433921987-03     H.F.        Med Equipments Service, Inc.   11/23/16      E0745        $678.00
  000163067804-02     H.K.        Med Equipments Service, Inc.    4/26/10      E1399        $275.00
  000201019536-03     H.M.        Med Equipments Service, Inc.     6/6/11      E1399        $275.00
  000201019536-03     H.M.        Med Equipments Service, Inc.     5/3/11      E1399        $144.00
  000201019536-03     H.M.        Med Equipments Service, Inc.     5/3/11      E0190        $22.00
  000201019536-03     H.M.        Med Equipments Service, Inc.     5/3/11      E0215        $20.93
  000201019536-03     H.M.        Med Equipments Service, Inc.     5/3/11      E0272        $97.50
  000201019536-03     H.M.        Med Equipments Service, Inc.     5/3/11      L0172        $75.00
  000201019536-03     H.M.        Med Equipments Service, Inc.     5/3/11      L0630        $127.26
  000201019536-03     H.M.        Med Equipments Service, Inc.     5/3/11      L1820        $96.00
  000201019536-03     H.M.        Med Equipments Service, Inc.     6/6/11      E0205        $205.00
  000201019536-03     H.M.        Med Equipments Service, Inc.     6/6/11      E0745        $628.00
  000201019536-03     H.M.        Med Equipments Service, Inc.     6/6/11      E1300        $409.00
  000201019536-03     H.M.        Med Equipments Service, Inc.     6/6/11      K0118        $46.00
  000192214970-01     I.A.        Med Equipments Service, Inc.    3/23/11      E1399        $275.00
  000192214970-01     I.A.        Med Equipments Service, Inc.    3/23/11      E0205        $205.00
  000192214970-01     I.A.        Med Equipments Service, Inc.    3/23/11      E0745        $628.00
  000192214970-01     I.A.        Med Equipments Service, Inc.    3/23/11      E1300        $409.00
  000192214970-01     I.A.        Med Equipments Service, Inc.    3/23/11      K0118        $46.00
  000180104977-07     I.H.        Med Equipments Service, Inc.   10/20/10      E0190        $22.00
  000180104977-07     I.H.        Med Equipments Service, Inc.   10/20/10      E0215        $20.93
  000180104977-07     I.H.        Med Equipments Service, Inc.   10/20/10      E0272        $97.50
  000180104977-07     I.H.        Med Equipments Service, Inc.   10/20/10      E2619        $52.00
  000180104977-07     I.H.        Med Equipments Service, Inc.   10/20/10      L0172        $75.00
  000180104977-07     I.H.        Med Equipments Service, Inc.   10/20/10      L0629        $175.00
  000180104977-07     I.H.        Med Equipments Service, Inc.   10/20/10      L1007        $108.00
  000180104977-07     I.H.        Med Equipments Service, Inc.   10/20/10      E1399        $108.00
  000141691162-04     I.M.        Med Equipments Service, Inc.    7/21/09      E0205        $205.00
  000141691162-04     I.M.        Med Equipments Service, Inc.    7/21/09      E0745        $628.00
  000141691162-04     I.M.        Med Equipments Service, Inc.    7/21/09      E1300        $409.00
  000141691162-04     I.M.        Med Equipments Service, Inc.    7/21/09      K0118        $46.00
  000141691162-04     I.M.        Med Equipments Service, Inc.    7/21/09      E1399        $275.00
  000143579688-01      I.S.       Med Equipments Service, Inc.    8/27/09      K0118        $46.00
  000173936360-02      I.S.       Med Equipments Service, Inc.     9/1/10      E0205        $205.00
  000173936360-02      I.S.       Med Equipments Service, Inc.     9/1/10      E0745        $628.00
  000173936360-02      I.S.       Med Equipments Service, Inc.     9/1/10      K0118        $46.00
  000173936360-02      I.S.       Med Equipments Service, Inc.     9/1/10      E1300        $409.00
  000173936360-02      I.S.       Med Equipments Service, Inc.     9/1/10      E1399        $275.00
  000200174779-08     I.T.        Med Equipments Service, Inc.    5/10/11      E0190        $22.00
  000200174779-08     I.T.        Med Equipments Service, Inc.    5/10/11      E0215        $20.93
  000200174779-08     I.T.        Med Equipments Service, Inc.    5/10/11      E0272        $97.50



                                                  201                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page817
                                                                            204of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7536
                                             3341  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000200174779-08      I.T.       Med Equipments Service, Inc.    5/10/11      L0172        $75.00
  000200174779-08      I.T.       Med Equipments Service, Inc.    5/10/11      L0630        $127.26
  000200174779-08      I.T.       Med Equipments Service, Inc.    5/10/11      L1820        $96.00
  000200174779-08      I.T.       Med Equipments Service, Inc.     7/4/11      K0118        $46.00
  000200174779-08      I.T.       Med Equipments Service, Inc.    5/10/11      E1399        $108.00
  000436245815-02      J.B.       Med Equipments Service, Inc.   11/17/16      E0190        $22.00
  000436245815-02      J.B.       Med Equipments Service, Inc.   11/17/16      E0215        $20.93
  000436245815-02      J.B.       Med Equipments Service, Inc.   11/17/16      E0272        $155.52
  000436245815-02      J.B.       Med Equipments Service, Inc.   11/17/16      E0274        $101.85
  000436245815-02      J.B.       Med Equipments Service, Inc.   11/17/16      E2619        $46.39
  000436245815-02      J.B.       Med Equipments Service, Inc.   11/17/16      L0172        $75.00
  000436245815-02      J.B.       Med Equipments Service, Inc.   11/17/16      L0490        $249.76
  000133881243-03      J.K.       Med Equipments Service, Inc.    4/24/09      K0118        $46.00
  000146748108-07      J.P.       Med Equipments Service, Inc.    8/28/09      L1007        $108.00
  000146748108-07      J.P.       Med Equipments Service, Inc.    9/30/09      E1300        $409.00
  000146748108-07      J.P.       Med Equipments Service, Inc.    8/28/09      E0190        $22.00
  000146748108-07      J.P.       Med Equipments Service, Inc.    8/28/09      E0272        $97.50
  000146748108-07      J.P.       Med Equipments Service, Inc.    8/28/09      E2619        $52.00
  000146748108-07      J.P.       Med Equipments Service, Inc.    8/28/09      L0629        $175.00
  000146748108-07      J.P.       Med Equipments Service, Inc.    8/28/09      E1399        $108.00
  000220539092-01      J.P.       Med Equipments Service, Inc.    11/4/11      E1399        $275.00
  000220539092-01      J.P.       Med Equipments Service, Inc.    11/4/11      E0205        $205.00
  000220539092-01      J.P.       Med Equipments Service, Inc.    11/4/11      E0745        $628.00
  000220539092-01      J.P.       Med Equipments Service, Inc.    11/4/11      E1300        $409.00
  000220539092-01      J.P.       Med Equipments Service, Inc.    11/4/11      K0118        $46.00
  000433921987-02      J.S.       Med Equipments Service, Inc.   11/23/16      E1399        $282.00
  000433921987-02      J.S.       Med Equipments Service, Inc.   11/23/16      E0205        $205.00
  000433921987-02      J.S.       Med Equipments Service, Inc.   11/23/16      E0745        $678.00
  000140224627-12      K.G.       Med Equipments Service, Inc.    9/25/09      E0205        $205.00
  000140224627-12      K.G.       Med Equipments Service, Inc.    9/25/09      E1399        $202.00
  000172412330-06      K.I.       Med Equipments Service, Inc.    10/4/10      E0205        $205.00
  000172412330-06      K.I.       Med Equipments Service, Inc.    10/4/10      E0745        $628.00
  000172412330-06      K.I.       Med Equipments Service, Inc.    10/4/10      E1300        $409.00
  000172412330-06      K.I.       Med Equipments Service, Inc.    10/4/10      K0118        $46.00
  000172412330-06      K.I.       Med Equipments Service, Inc.    10/4/10      E1399        $275.00
  000194537783-01      K.M.       Med Equipments Service, Inc.    3/11/11      L3999         $0.00
  000389038910-02      K.M.       Med Equipments Service, Inc.    1/21/16      E1399        $409.00
  000137557294-01      K.R.       Med Equipments Service, Inc.     7/2/09      K0118        $46.00
  000439646331-14      L.A.       Med Equipments Service, Inc.    1/31/17      E1399        $282.00
  000439646331-14      L.A.       Med Equipments Service, Inc.    1/31/17      E0205        $205.00
  000439646331-14      L.A.       Med Equipments Service, Inc.    1/31/17      E0745        $678.00
  000139559404-01      L.B.       Med Equipments Service, Inc.    5/29/09      E0205        $205.00
  000139559404-01      L.B.       Med Equipments Service, Inc.    5/29/09      E0272        $97.50
  000139559404-01      L.B.       Med Equipments Service, Inc.    5/29/09      L0629        $175.00
  000139559404-01      L.B.       Med Equipments Service, Inc.    5/29/09      E1399        $297.00
  000142225804-02      L.B.       Med Equipments Service, Inc.     8/6/09      E0205        $205.00
  000142225804-02      L.B.       Med Equipments Service, Inc.     8/6/09      E0745        $628.00
  000142225804-02      L.B.       Med Equipments Service, Inc.     8/6/09      K0118        $46.00
  000142225804-02      L.B.       Med Equipments Service, Inc.     8/6/09      E1399        $275.00
  000393819305-02      L.C.       Med Equipments Service, Inc.     1/8/16      E1399        $409.00
  000141522144-02      L.H.       Med Equipments Service, Inc.    8/11/09      K0118        $46.00



                                                  202                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page818
                                                                            205of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7537
                                             3342  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000144003647-01     L.K.        Med Equipments Service, Inc.     8/3/09      E0205        $205.00
  000144003647-01     L.K.        Med Equipments Service, Inc.     8/3/09      E0745        $628.00
  000144003647-01     L.K.        Med Equipments Service, Inc.     8/3/09      K0118        $46.00
  000144003647-01     L.K.        Med Equipments Service, Inc.     8/3/09      E1399        $275.00
  000194334553-04     L.M.        Med Equipments Service, Inc.    3/16/11      E0190        $22.00
  000194334553-04     L.M.        Med Equipments Service, Inc.    3/16/11      E0215        $20.93
  000194334553-04     L.M.        Med Equipments Service, Inc.    3/16/11      E0272        $97.50
  000194334553-04     L.M.        Med Equipments Service, Inc.    3/16/11      E2619        $52.00
  000194334553-04     L.M.        Med Equipments Service, Inc.    3/16/11      L0630        $127.26
  000194334553-04     L.M.        Med Equipments Service, Inc.    3/16/11      L3652        $80.00
  000194334553-04     L.M.        Med Equipments Service, Inc.    3/16/11      E1399        $108.00
  000146303870-01     L.P.        Med Equipments Service, Inc.    9/25/09      K0118        $46.00
  000206274102-02     L.P.        Med Equipments Service, Inc.    7/25/11      E1399        $275.00
  000206274102-02     L.P.        Med Equipments Service, Inc.    7/25/11      E0205        $205.00
  000206274102-02     L.P.        Med Equipments Service, Inc.    7/25/11      E0745        $628.00
  000206274102-02     L.P.        Med Equipments Service, Inc.    7/25/11      K0118        $46.00
  000206274102-03     L.P.        Med Equipments Service, Inc.    7/25/11      E1399        $275.00
  000206274102-03     L.P.        Med Equipments Service, Inc.    7/25/11      E0205        $205.00
  000206274102-03     L.P.        Med Equipments Service, Inc.    7/25/11      E0745        $628.00
  000206274102-03     L.P.        Med Equipments Service, Inc.    7/25/11      E1300        $409.00
  000206274102-03     L.P.        Med Equipments Service, Inc.    7/25/11      K0118        $46.00
  000160030193-01     L.R.        Med Equipments Service, Inc.     4/7/10      K0118        $46.00
  000169994729-03     M.A.        Med Equipments Service, Inc.    7/26/10      E0205        $205.00
  000169994729-03     M.A.        Med Equipments Service, Inc.    7/26/10      E0745        $628.00
  000169994729-03     M.A.        Med Equipments Service, Inc.    7/26/10      E1300        $409.00
  000169994729-03     M.A.        Med Equipments Service, Inc.    7/26/10      K0118        $46.00
  000169994729-03     M.A.        Med Equipments Service, Inc.    7/26/10      E1399        $275.00
  000177261377-04     M.A.        Med Equipments Service, Inc.    10/7/10      E0205        $205.00
  000177261377-04     M.A.        Med Equipments Service, Inc.    10/7/10      E0745        $628.00
  000177261377-04     M.A.        Med Equipments Service, Inc.    10/7/10      E1300        $409.00
  000177261377-04     M.A.        Med Equipments Service, Inc.    10/7/10      K0118        $46.00
  000177261377-04     M.A.        Med Equipments Service, Inc.    10/7/10      E1399        $275.00
  000408088037-03     M.B.        Med Equipments Service, Inc.    3/21/16      E1399        $409.00
  000408088037-03     M.B.        Med Equipments Service, Inc.    5/17/16      E0855        $502.63
  000189690786-01     M.C.        Med Equipments Service, Inc.    2/28/11      E1399        $275.00
  000189690786-01     M.C.        Med Equipments Service, Inc.    2/28/11      E0205        $205.00
  000189690786-01     M.C.        Med Equipments Service, Inc.    2/28/11      E0745        $628.00
  000189690786-01     M.C.        Med Equipments Service, Inc.    2/28/11      K0118        $46.00
  000189690786-01     M.C.        Med Equipments Service, Inc.    2/28/11      E1300        $409.00
  000160030193-03     M.E.        Med Equipments Service, Inc.     3/8/10      K0118        $46.00
  000175666189-08     M.J.        Med Equipments Service, Inc.    9/30/10      E0205        $205.00
  000175666189-08     M.J.        Med Equipments Service, Inc.    9/30/10      E0745        $628.00
  000175666189-08     M.J.        Med Equipments Service, Inc.    9/30/10      E1300        $409.00
  000175666189-08     M.J.        Med Equipments Service, Inc.    9/30/10      K0118        $46.00
  000175666189-08     M.J.        Med Equipments Service, Inc.    9/30/10      E1399        $275.00
  000179623540-01     M.K.        Med Equipments Service, Inc.   11/19/10      E1399        $275.00
  000179623540-01     M.K.        Med Equipments Service, Inc.   11/19/10      E0205        $205.00
  000179623540-01     M.K.        Med Equipments Service, Inc.   11/19/10      E0745        $628.00
  000179623540-01     M.K.        Med Equipments Service, Inc.   11/19/10      E1300        $409.00
  000179623540-01     M.K.        Med Equipments Service, Inc.   11/19/10      K0118        $46.00
  000145779336-01     M.M.        Med Equipments Service, Inc.    9/22/09      K0118        $46.00



                                                  203                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page819
                                                                            206of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7538
                                             3343  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000152325692-01     M.M.        Med Equipments Service, Inc.   12/17/09      K0118        $46.00
  000171078942-01     M.M.        Med Equipments Service, Inc.    7/26/10      E0205        $205.00
  000171078942-01     M.M.        Med Equipments Service, Inc.    7/26/10      E0745        $628.00
  000171078942-01     M.M.        Med Equipments Service, Inc.    7/26/10      K0118        $46.00
  000171078942-01     M.M.        Med Equipments Service, Inc.    7/26/10      E1300        $409.00
  000171078942-01     M.M.        Med Equipments Service, Inc.    7/26/10      E1399        $275.00
  000183384130-04     M.M.        Med Equipments Service, Inc.     1/4/11      E1399        $275.00
  000183384130-04     M.M.        Med Equipments Service, Inc.     1/4/11      E0205        $205.00
  000183384130-04     M.M.        Med Equipments Service, Inc.     1/4/11      E0745        $628.00
  000183384130-04     M.M.        Med Equipments Service, Inc.     1/4/11      E1300        $409.00
  000183384130-04     M.M.        Med Equipments Service, Inc.     1/4/11      K0118        $46.00
  000144187549-03     M.N.        Med Equipments Service, Inc.    8/26/09      E1300        $409.00
  000163778681-07     M.R.        Med Equipments Service, Inc.    4/21/10      E0205        $205.00
  000163778681-07     M.R.        Med Equipments Service, Inc.    4/21/10      E0745        $628.00
  000163778681-07     M.R.        Med Equipments Service, Inc.    4/21/10      E1300        $409.00
  000163778681-07     M.R.        Med Equipments Service, Inc.    4/21/10      K0118        $46.00
  000163778681-07     M.R.        Med Equipments Service, Inc.    4/21/10      E1399        $275.00
  000181648964-03     M.T.        Med Equipments Service, Inc.   12/17/10      E1399        $275.00
  000181648964-03     M.T.        Med Equipments Service, Inc.   12/17/10      E0205        $205.00
  000181648964-03     M.T.        Med Equipments Service, Inc.   12/17/10      E0745        $628.00
  000181648964-03     M.T.        Med Equipments Service, Inc.   12/17/10      K0118        $46.00
  000439646331-05     M.T.        Med Equipments Service, Inc.    1/31/17      E1399        $282.00
  000439646331-05     M.T.        Med Equipments Service, Inc.    1/31/17      E0205        $205.00
  000439646331-05     M.T.        Med Equipments Service, Inc.    1/31/17      E0745        $678.00
  000414859926-01     N.B.        Med Equipments Service, Inc.     7/8/16      E1399        $409.00
  000180092587-08     N.P.        Med Equipments Service, Inc.   11/30/10      E1399        $275.00
  000180092587-08     N.P.        Med Equipments Service, Inc.   10/26/10      E0190        $22.00
  000180092587-08     N.P.        Med Equipments Service, Inc.   10/26/10      E0272        $97.50
  000180092587-08     N.P.        Med Equipments Service, Inc.   10/26/10      L0172        $75.00
  000180092587-08     N.P.        Med Equipments Service, Inc.   10/26/10      L0629        $175.00
  000180092587-08     N.P.        Med Equipments Service, Inc.   11/30/10      E0205        $205.00
  000180092587-08     N.P.        Med Equipments Service, Inc.   11/30/10      E0745        $628.00
  000180092587-08     N.P.        Med Equipments Service, Inc.   11/30/10      E1300        $409.00
  000180092587-08     N.P.        Med Equipments Service, Inc.   11/30/10      K0118        $46.00
  000180092587-08     N.P.        Med Equipments Service, Inc.   10/26/10      E1399        $108.00
  000135375921-05     O.S.        Med Equipments Service, Inc.    5/14/09      K0118        $46.00
  000141010470-03     O.T.        Med Equipments Service, Inc.    8/12/09      K0118        $46.00
  000130405095-03     O.Y.        Med Equipments Service, Inc.     3/4/09      K0118        $46.00
  000166433623-01     P.D.        Med Equipments Service, Inc.     6/1/10      E0205        $205.00
  000166433623-01     P.D.        Med Equipments Service, Inc.     6/1/10      E0745        $628.00
  000166433623-01     P.D.        Med Equipments Service, Inc.     6/1/10      E1300        $409.00
  000166433623-01     P.D.        Med Equipments Service, Inc.     6/1/10      K0118        $46.00
  000166433623-01     P.D.        Med Equipments Service, Inc.     6/1/10      E1399        $275.00
  000172724155-02     P.K.        Med Equipments Service, Inc.    8/18/10      E0205        $205.00
  000172724155-02     P.K.        Med Equipments Service, Inc.    8/18/10      E0745        $628.00
  000172724155-02     P.K.        Med Equipments Service, Inc.    8/18/10      E1300        $409.00
  000172724155-02     P.K.        Med Equipments Service, Inc.    8/18/10      K0118        $46.00
  000172724155-02     P.K.        Med Equipments Service, Inc.    8/18/10      E1399        $275.00
  000391698619-02     P.M.        Med Equipments Service, Inc.    3/31/16      E1399        $409.00
  000178224192-01     R.B.        Med Equipments Service, Inc.   10/15/10      E1399        $297.00
  000178224192-01     R.B.        Med Equipments Service, Inc.   10/15/10      E0190        $22.00



                                                  204                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page820
                                                                            207of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7539
                                             3344  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000178224192-01      R.B.       Med Equipments Service, Inc.   10/15/10      E0215        $20.93
  000178224192-01      R.B.       Med Equipments Service, Inc.   10/15/10      E0272        $97.50
  000178224192-01      R.B.       Med Equipments Service, Inc.   10/15/10      E2619        $52.00
  000178224192-01      R.B.       Med Equipments Service, Inc.   10/15/10      L0172        $75.00
  000178224192-01      R.B.       Med Equipments Service, Inc.   10/15/10     L0629 LS      $175.00
  000178224192-01      R.B.       Med Equipments Service, Inc.   10/15/10      L1007        $108.00
  000179588973-03      R.H.       Med Equipments Service, Inc.    1/11/11      E1399        $275.00
  000179588973-03      R.H.       Med Equipments Service, Inc.    1/11/11      E1300        $409.00
  000179588973-03      R.H.       Med Equipments Service, Inc.    1/11/11      E0205        $205.00
  000179588973-03      R.H.       Med Equipments Service, Inc.    1/11/11      E0745        $628.00
  000179588973-03      R.H.       Med Equipments Service, Inc.    1/11/11      K0118        $46.00
  000180376626-01      R.L.       Med Equipments Service, Inc.   10/29/10      L3808         $0.00
  000197223241-01      R.L.       Med Equipments Service, Inc.    4/28/11      K0118        $46.00
  000150889953-05      R.R.       Med Equipments Service, Inc.   11/18/09      K0118        $46.00
  000228942272-01      R.S.       Med Equipments Service, Inc.   11/30/11      E0190        $22.00
  000228942272-01      R.S.       Med Equipments Service, Inc.   11/30/11      E0272        $97.50
  000228942272-01      R.S.       Med Equipments Service, Inc.   11/30/11      L0172        $75.00
  000228942272-01      R.S.       Med Equipments Service, Inc.   11/30/11      L0630        $127.26
  000228942272-01      R.S.       Med Equipments Service, Inc.   11/30/11      E1399        $108.00
  000383954005-01      R.S.       Med Equipments Service, Inc.   10/23/15      E1300        $409.00
  000129473088-06      S.C.       Med Equipments Service, Inc.    3/17/09     E0205 AP      $205.00
  000129473088-06      S.C.       Med Equipments Service, Inc.    3/17/09      E0745        $628.00
  000129473088-06      S.C.       Med Equipments Service, Inc.    3/17/09      E1300        $409.00
  000129473088-06      S.C.       Med Equipments Service, Inc.    3/17/09      K0118        $46.00
  000129473088-06      S.C.       Med Equipments Service, Inc.    3/17/09      E1399        $275.00
  000166414714-04      S.D.       Med Equipments Service, Inc.     6/8/10      E0205        $205.00
  000166414714-04      S.D.       Med Equipments Service, Inc.     6/8/10      E0745        $628.00
  000166414714-04      S.D.       Med Equipments Service, Inc.     6/8/10      K0118        $46.00
  000166414714-04      S.D.       Med Equipments Service, Inc.     6/8/10      E1399        $275.00
  000401594148-10      S.D.       Med Equipments Service, Inc.    3/11/16      E1399        $409.00
  000380106203-01      S.F.       Med Equipments Service, Inc.    9/18/15      E1300        $337.00
  000187754972-02       S.I.      Med Equipments Service, Inc.   12/28/10      E1399        $275.00
  000187754972-02       S.I.      Med Equipments Service, Inc.   12/28/10      E0205        $205.00
  000187754972-02       S.I.      Med Equipments Service, Inc.   12/28/10      E0745        $628.00
  000187754972-02       S.I.      Med Equipments Service, Inc.   12/28/10      E1300        $409.00
  000187754972-02       S.I.      Med Equipments Service, Inc.   12/28/10      K0118        $46.00
  000141522144-03      S.J.       Med Equipments Service, Inc.     8/3/09      K0118        $46.00
  000174776393-01      S.K.       Med Equipments Service, Inc.    9/22/10      E0205        $205.00
  000174776393-01      S.K.       Med Equipments Service, Inc.    9/22/10      E0745        $628.00
  000174776393-01      S.K.       Med Equipments Service, Inc.    9/22/10      E1300        $409.00
  000174776393-01      S.K.       Med Equipments Service, Inc.    9/22/10      K0118        $46.00
  000174776393-01      S.K.       Med Equipments Service, Inc.    9/22/10      E1399        $275.00
  000140525098-03      S.M.       Med Equipments Service, Inc.    7/14/09      E0205        $205.00
  000140525098-03      S.M.       Med Equipments Service, Inc.    7/14/09      E0745        $628.00
  000140525098-03      S.M.       Med Equipments Service, Inc.    7/14/09      E1300        $409.00
  000140525098-03      S.M.       Med Equipments Service, Inc.    7/14/09      K0118        $46.00
  000140525098-03      S.M.       Med Equipments Service, Inc.    7/14/09      E1399        $275.00
  000373539931-02      S.M.       Med Equipments Service, Inc.   10/13/15      E1399        $409.00
  000195862255-01      S.P.       Med Equipments Service, Inc.    3/11/11      E1399        $297.00
  000195862255-01      S.P.       Med Equipments Service, Inc.    3/11/11      E0190        $22.00
  000195862255-01      S.P.       Med Equipments Service, Inc.    3/11/11      E0215        $20.93



                                                  205                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page821
                                                                            208of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7540
                                             3345  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000195862255-01      S.P.       Med Equipments Service, Inc.    3/11/11      E0272        $97.50
  000195862255-01      S.P.       Med Equipments Service, Inc.    3/11/11      L0172        $75.00
  000195862255-01      S.P.       Med Equipments Service, Inc.    3/11/11      L0630        $127.26
  000197780455-03      S.P.       Med Equipments Service, Inc.    4/20/11      E1399        $275.00
  000197780455-03      S.P.       Med Equipments Service, Inc.    4/20/11      E0205        $205.00
  000197780455-03      S.P.       Med Equipments Service, Inc.    4/20/11      E0745        $628.00
  000197780455-03      S.P.       Med Equipments Service, Inc.    4/20/11      E1300        $409.00
  000197780455-03      S.P.       Med Equipments Service, Inc.    4/20/11      K0118        $46.00
  000197780455-03      S.P.       Med Equipments Service, Inc.    3/22/11      E0190        $22.00
  000197780455-03      S.P.       Med Equipments Service, Inc.    3/22/11      E0215        $20.93
  000197780455-03      S.P.       Med Equipments Service, Inc.    3/22/11      E0272        $97.50
  000197780455-03      S.P.       Med Equipments Service, Inc.    3/22/11      L0172        $75.00
  000197780455-03      S.P.       Med Equipments Service, Inc.    3/22/11      L0630        $127.26
  000197780455-03      S.P.       Med Equipments Service, Inc.    3/22/11      E1399        $108.00
  000197780455-03      S.P.       Med Equipments Service, Inc.    3/22/11      E1399        $108.00
  000423802313-01      S.Q.       Med Equipments Service, Inc.     9/8/16      E1399        $409.00
  000128998720-05      S.S.       Med Equipments Service, Inc.    2/26/09      K0118        $46.00
  000138679989-01      S.T.       Med Equipments Service, Inc.    6/19/09      E0205        $205.00
  000138679989-01      S.T.       Med Equipments Service, Inc.    6/19/09      E0745        $628.00
  000138679989-01      S.T.       Med Equipments Service, Inc.    6/19/09      E1300        $409.00
  000138679989-01      S.T.       Med Equipments Service, Inc.    6/19/09      K0118        $46.00
  000138679989-01      S.T.       Med Equipments Service, Inc.    6/19/09      E1399        $275.00
  000202844049-06      S.V.       Med Equipments Service, Inc.    7/25/11      E1399        $275.00
  000202844049-06      S.V.       Med Equipments Service, Inc.    7/25/11      E0205        $205.00
  000202844049-06      S.V.       Med Equipments Service, Inc.    7/25/11      E0745        $628.00
  000202844049-06      S.V.       Med Equipments Service, Inc.    7/25/11      E1300        $409.00
  000202844049-06      S.V.       Med Equipments Service, Inc.    7/25/11      K0118        $46.00
  000153428123-01      S.Z.       Med Equipments Service, Inc.   12/11/09      K0118        $46.00
  000155549538-04      T.B.       Med Equipments Service, Inc.   10/15/10      E0190        $22.00
  000155549538-04      T.B.       Med Equipments Service, Inc.   10/15/10      E0215        $20.93
  000155549538-04      T.B.       Med Equipments Service, Inc.   10/15/10      E0272        $97.50
  000155549538-04      T.B.       Med Equipments Service, Inc.   10/15/10      E2619        $52.00
  000155549538-04      T.B.       Med Equipments Service, Inc.   10/15/10      L0172        $75.00
  000155549538-04      T.B.       Med Equipments Service, Inc.   10/15/10      L0629        $175.00
  000155549538-04      T.B.       Med Equipments Service, Inc.   10/15/10      L1007        $108.00
  000155549538-04      T.B.       Med Equipments Service, Inc.   10/15/10      L1820        $96.00
  000155549538-04      T.B.       Med Equipments Service, Inc.   10/15/10      L3800        $76.00
  000155549538-04      T.B.       Med Equipments Service, Inc.   10/15/10      L3808         $0.00
  000155549538-04      T.B.       Med Equipments Service, Inc.   10/15/10      E1399        $108.00
  000435109681-02      T.E.       Med Equipments Service, Inc.   12/27/16      E1399        $409.00
  000442860011-02      T.E.       Med Equipments Service, Inc.   12/27/16      E1399        $409.00
  000369077011-02      T.J.       Med Equipments Service, Inc.    9/10/15      E1300        $337.00
  000173679002-04      T.M.       Med Equipments Service, Inc.     8/9/10      E0190        $22.00
  000173679002-04      T.M.       Med Equipments Service, Inc.     8/9/10      E0215        $20.93
  000173679002-04      T.M.       Med Equipments Service, Inc.     8/9/10      E0272        $97.50
  000173679002-04      T.M.       Med Equipments Service, Inc.     8/9/10      L0172        $75.00
  000173679002-04      T.M.       Med Equipments Service, Inc.     8/9/10      L0629        $175.00
  000173679002-04      T.M.       Med Equipments Service, Inc.     8/9/10      L1007        $108.00
  000173679002-04      T.M.       Med Equipments Service, Inc.     8/9/10      E1399        $108.00
  000142304633-01      T.P.       Med Equipments Service, Inc.     7/6/09      E1399        $297.00
  000142304633-01      T.P.       Med Equipments Service, Inc.     7/6/09      E0190        $22.00



                                                  206                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page822
                                                                            209of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7541
                                             3346  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000142304633-01      T.P.       Med Equipments Service, Inc.     7/6/09      E0215        $20.93
  000142304633-01      T.P.       Med Equipments Service, Inc.     7/6/09      E0272        $97.50
  000142304633-01      T.P.       Med Equipments Service, Inc.     7/6/09      L0172        $75.00
  000142304633-01      T.P.       Med Equipments Service, Inc.     7/6/09      L0629        $175.00
  000142304633-01      T.P.       Med Equipments Service, Inc.     7/6/09      E1399        $189.00
  000183042258-05      T.P.       Med Equipments Service, Inc.   12/22/10      E1399        $275.00
  000183042258-05      T.P.       Med Equipments Service, Inc.   12/22/10      E0745        $628.00
  000183042258-05      T.P.       Med Equipments Service, Inc.   12/22/10      E1300        $409.00
  000183042258-05      T.P.       Med Equipments Service, Inc.   12/22/10      K0118        $46.00
  000196794002-04      T.R.       Med Equipments Service, Inc.    4/29/11      E1399        $275.00
  000196794002-04      T.R.       Med Equipments Service, Inc.    4/29/11      E0205        $205.00
  000196794002-04      T.R.       Med Equipments Service, Inc.    4/29/11      E0745        $628.00
  000196794002-04      T.R.       Med Equipments Service, Inc.    4/29/11      E1300        $409.00
  000196794002-04      T.R.       Med Equipments Service, Inc.    4/29/11      K0118        $46.00
  000151590619-03      T.S.       Med Equipments Service, Inc.   10/29/09      E1300        $409.00
  000181282294-02      T.S.       Med Equipments Service, Inc.     9/1/10      E0190        $22.00
  000181282294-02      T.S.       Med Equipments Service, Inc.     9/1/10      E0215        $20.93
  000181282294-02      T.S.       Med Equipments Service, Inc.     9/1/10      E0272        $97.50
  000181282294-02      T.S.       Med Equipments Service, Inc.     9/1/10      E2619        $52.00
  000181282294-02      T.S.       Med Equipments Service, Inc.     9/1/10      L0172        $75.00
  000181282294-02      T.S.       Med Equipments Service, Inc.     9/1/10      L0629        $175.00
  000181282294-02      T.S.       Med Equipments Service, Inc.     9/1/10      E1399        $108.00
  000181165523-06      T.T.       Med Equipments Service, Inc.   11/30/10      E1300        $409.00
  000156044778-03      T.Y.       Med Equipments Service, Inc.    1/14/10      K0118        $46.00
  000194415873-04      V.A.       Med Equipments Service, Inc.    4/20/11      E1399        $275.00
  000194415873-04      V.A.       Med Equipments Service, Inc.    4/20/11      E0745        $628.00
  000194415873-04      V.A.       Med Equipments Service, Inc.    4/20/11      E1300        $409.00
  000194415873-04      V.A.       Med Equipments Service, Inc.    4/20/11      K0118        $46.00
  000226159127-10      V.A.       Med Equipments Service, Inc.   10/24/11      E1399        $275.00
  000226159127-10      V.A.       Med Equipments Service, Inc.   10/24/11      E0205        $205.00
  000226159127-10      V.A.       Med Equipments Service, Inc.   10/24/11      E0745        $628.00
  000226159127-10      V.A.       Med Equipments Service, Inc.   10/24/11      E1300        $409.00
  000226159127-10      V.A.       Med Equipments Service, Inc.   10/24/11      K0118        $46.00
  000141722710-01      V.F.       Med Equipments Service, Inc.    8/24/09      E1399        $275.00
  000166177055-01      V.K.       Med Equipments Service, Inc.     6/8/10      K0118        $46.00
  000176775559-01      V.K.       Med Equipments Service, Inc.   10/12/10      K0118        $46.00
  000135119873-01      V.N.       Med Equipments Service, Inc.    4/30/09      K0118        $46.00
  000158276873-01      V.S.       Med Equipments Service, Inc.    2/12/10      E0205        $205.00
  000158276873-01      V.S.       Med Equipments Service, Inc.    2/12/10      E0745        $628.00
  000158276873-01      V.S.       Med Equipments Service, Inc.    2/12/10      K0118        $46.00
  000158276873-01      V.S.       Med Equipments Service, Inc.    2/12/10      E1399        $275.00
  000202447280-01      V.S.       Med Equipments Service, Inc.    7/25/11      E1399        $275.00
  000202447280-01      V.S.       Med Equipments Service, Inc.    7/25/11      E0205        $205.00
  000202447280-01      V.S.       Med Equipments Service, Inc.    7/25/11      E0745        $628.00
  000202447280-01      V.S.       Med Equipments Service, Inc.    7/25/11      E1300        $409.00
  000202447280-01      V.S.       Med Equipments Service, Inc.    7/25/11      K0118        $46.00
  000134209683-01      V.T.       Med Equipments Service, Inc.    4/22/09      E0205        $205.00
  000134209683-01      V.T.       Med Equipments Service, Inc.    4/22/09      E0745        $628.00
  000134209683-01      V.T.       Med Equipments Service, Inc.    4/22/09      E1300        $409.00
  000134209683-01      V.T.       Med Equipments Service, Inc.    4/22/09      K0118        $46.00
  000134209683-01      V.T.       Med Equipments Service, Inc.    4/22/09      E1399        $275.00



                                                  207                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page823
                                                                            210of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7542
                                             3347  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000147079057-01      W.C.       Med Equipments Service, Inc.    10/9/09      K0118        $46.00
  000175758622-01      W.J.       Med Equipments Service, Inc.   10/15/10      E1300        $409.00
  000166414714-02      Y.B.       Med Equipments Service, Inc.     6/8/10      E0205        $205.00
  000166414714-02      Y.B.       Med Equipments Service, Inc.     6/8/10      E0745        $628.00
  000166414714-02      Y.B.       Med Equipments Service, Inc.     6/8/10      K0118        $46.00
  000166414714-02      Y.B.       Med Equipments Service, Inc.     6/8/10      E1399        $275.00
  000197251985-01      Y.B.       Med Equipments Service, Inc.     4/8/11      L3808         $0.00
  000227031853-01      Y.G.       Med Equipments Service, Inc.    12/8/11      E0190        $22.00
  000227031853-01      Y.G.       Med Equipments Service, Inc.    12/8/11      E0272        $97.50
  000227031853-01      Y.G.       Med Equipments Service, Inc.    12/8/11      L0172        $75.00
  000227031853-01      Y.G.       Med Equipments Service, Inc.    12/8/11      L0630        $127.26
  000227031853-01      Y.G.       Med Equipments Service, Inc.    12/8/11      L1820        $96.00
  000227031853-01      Y.G.       Med Equipments Service, Inc.    12/8/11      E1399        $108.00
  000144865110-04      Y.K.       Med Equipments Service, Inc.    8/28/09      K0118        $46.00
  000146789649-01      Y.K.       Med Equipments Service, Inc.     9/3/09      K0118        $46.00
  000130405095-04      Y.L.       Med Equipments Service, Inc.    3/17/09      E0205        $205.00
  000130405095-04      Y.L.       Med Equipments Service, Inc.    3/17/09      E0745        $628.00
  000130405095-04      Y.L.       Med Equipments Service, Inc.    3/17/09      E1300        $409.00
  000130405095-04      Y.L.       Med Equipments Service, Inc.    3/17/09      K0118        $46.00
  000130405095-04      Y.L.       Med Equipments Service, Inc.    3/17/09      E1399        $275.00
  000180828915-04      Z.S.       Med Equipments Service, Inc.   10/19/10      E0190        $22.00
  000180828915-04      Z.S.       Med Equipments Service, Inc.   10/19/10      E0215        $20.93
  000180828915-04      Z.S.       Med Equipments Service, Inc.   10/19/10      E0272        $97.50
  000180828915-04      Z.S.       Med Equipments Service, Inc.   10/19/10      L0172        $75.00
  000180828915-04      Z.S.       Med Equipments Service, Inc.   10/19/10      L0629        $175.00
  000180828915-04      Z.S.       Med Equipments Service, Inc.   10/19/10      E1399        $108.00
  000221849557-03      Z.S.       Med Equipments Service, Inc.    11/8/11      E1399        $275.00
  000221849557-03      Z.S.       Med Equipments Service, Inc.   10/12/11      E0190        $22.00
  000221849557-03      Z.S.       Med Equipments Service, Inc.   10/12/11      E0215        $20.93
  000221849557-03      Z.S.       Med Equipments Service, Inc.   10/12/11      E0272        $97.50
  000221849557-03      Z.S.       Med Equipments Service, Inc.   10/12/11      E2619        $52.00
  000221849557-03      Z.S.       Med Equipments Service, Inc.   10/12/11      L0630        $127.26
  000221849557-03      Z.S.       Med Equipments Service, Inc.   10/12/11      L1906        $73.00
  000221849557-03      Z.S.       Med Equipments Service, Inc.    11/8/11      E0205        $205.00
  000221849557-03      Z.S.       Med Equipments Service, Inc.    11/8/11      E0745        $628.00
  000221849557-03      Z.S.       Med Equipments Service, Inc.    11/8/11      E1300        $409.00
  000221849557-03      Z.S.       Med Equipments Service, Inc.    11/8/11      K0118        $46.00
  000221849557-03      Z.S.       Med Equipments Service, Inc.   10/12/11      E1399        $108.00
  000314346263-04      A.C.           Orion Supplies, Inc.        3/25/14      L1832        $549.18
  000381016534-02      A.C.           Orion Supplies, Inc.        9/30/15      E0205        $189.00
  000381016534-02      A.C.           Orion Supplies, Inc.        9/30/15      E0730        $76.26
  000381016534-02      A.C.           Orion Supplies, Inc.        9/30/15      E1399        $203.00
  000269622857-01      A.L.           Orion Supplies, Inc.        1/28/13      E0855        $502.63
  000298512518-05      A.S.           Orion Supplies, Inc.        9/10/13      E0190        $22.04
  000298512518-05      A.S.           Orion Supplies, Inc.        9/10/13      E0272        $97.50
  000298512518-05      A.S.           Orion Supplies, Inc.        9/10/13      E0274        $101.85
  000298512518-05      A.S.           Orion Supplies, Inc.        9/10/13      E2619        $51.32
  000298512518-05      A.S.           Orion Supplies, Inc.        9/10/13      L0172        $75.00
  000298512518-05      A.S.           Orion Supplies, Inc.        9/10/13      L0629        $175.00
  000298512518-05      A.S.           Orion Supplies, Inc.        9/10/13      T5001        $189.00
  000298512518-05      A.S.           Orion Supplies, Inc.       10/11/13      E0855        $502.63



                                                  208                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page824
                                                                            211of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7543
                                             3348  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000298512518-05     A.S.             Orion Supplies, Inc.      10/15/13      L0631        $806.64
  000292533676-03     B.L.             Orion Supplies, Inc.       8/14/13      L0631        $806.64
  000243303120-02     C.E.             Orion Supplies, Inc.       5/29/12      E0217        $422.00
  000268080587-01     C.L.             Orion Supplies, Inc.        1/8/13    E0855 TR       $502.63
  000268080587-01     C.L.             Orion Supplies, Inc.        1/8/13    L0631 PL       $806.64
  000287180236-01     C.L.             Orion Supplies, Inc.        6/4/13      L3674        $896.92
  000287180236-01     C.L.             Orion Supplies, Inc.       9/24/13      E0855        $502.63
  000291331296-02     C.M.             Orion Supplies, Inc.       9/13/13      E0855        $502.63
  000381016534-05     D.A.             Orion Supplies, Inc.      10/27/15      E0205        $189.00
  000381016534-05     D.A.             Orion Supplies, Inc.      10/27/15      E0730        $76.26
  000381016534-05     D.A.             Orion Supplies, Inc.      10/27/15      E1399        $203.00
  000303041388-02     D.M.             Orion Supplies, Inc.       1/23/14      L3674        $896.92
  000235049814-03     D.R.             Orion Supplies, Inc.        4/2/12      L0631        $806.64
  000261613987-02     D.S.             Orion Supplies, Inc.       12/5/12      L0631        $806.64
  000313547556-01     D.W.             Orion Supplies, Inc.       3/11/14      L3674        $896.92
  000281568022-01     E.R.             Orion Supplies, Inc.       7/10/13    L0631 PL       $806.64
  000269324737-01     E.S.             Orion Supplies, Inc.       1/17/13      L0631        $806.64
  000272191149-02     G.G.             Orion Supplies, Inc.       2/15/13      E0855        $502.63
  000232550624-12     G.J.             Orion Supplies, Inc.       1/23/12    E0190 CE       $22.04
  000232550624-12     G.J.             Orion Supplies, Inc.       1/23/12    E0190 ER       $22.04
  000232550624-12     G.J.             Orion Supplies, Inc.       1/23/12    E0190 SI       $22.04
  000232550624-12     G.J.             Orion Supplies, Inc.       1/23/12    E0205 AR       $189.00
  000232550624-12     G.J.             Orion Supplies, Inc.       1/23/12    E0215 EC       $20.93
  000232550624-12     G.J.             Orion Supplies, Inc.       1/23/12    E0272 GC       $97.50
  000232550624-12     G.J.             Orion Supplies, Inc.       1/23/12    E0274 RD       $101.85
  000232550624-12     G.J.             Orion Supplies, Inc.       1/23/12    L0629 RA       $175.00
  000232550624-12     G.J.             Orion Supplies, Inc.       1/23/12      L1830        $75.00
  000232550624-12     G.J.             Orion Supplies, Inc.       1/23/12    T5001 EA       $189.00
  000232550624-12     G.J.             Orion Supplies, Inc.        2/7/12    E0730 AD       $76.26
  000232550624-12     G.J.             Orion Supplies, Inc.        2/7/12      E1399        $18.00
  000232550624-12     G.J.             Orion Supplies, Inc.        2/7/12    E1399 AG       $185.00
  000232550624-12     G.J.             Orion Supplies, Inc.        2/7/12    E1399 XX       $210.00
  000282581263-01     G.M.             Orion Supplies, Inc.       5/13/13      E0855        $502.63
  000282581263-01     G.M.             Orion Supplies, Inc.       6/25/13    L3674 ER       $896.92
  000286192711-01     H.B.             Orion Supplies, Inc.       6/11/13      L1832        $549.18
  000232550624-03     H.S.             Orion Supplies, Inc.       1/23/12      E0190        $66.12
  000232550624-03     H.S.             Orion Supplies, Inc.       1/23/12      E0205        $189.00
  000232550624-03     H.S.             Orion Supplies, Inc.       1/23/12      E0215        $20.93
  000232550624-03     H.S.             Orion Supplies, Inc.       1/23/12      E0272        $97.50
  000232550624-03     H.S.             Orion Supplies, Inc.       1/23/12      E0274        $101.85
  000232550624-03     H.S.             Orion Supplies, Inc.       1/23/12      L0629        $175.00
  000232550624-03     H.S.             Orion Supplies, Inc.       1/23/12      T5001        $189.00
  000232550624-03     H.S.             Orion Supplies, Inc.        2/6/12      E0730        $76.26
  000232550624-03     H.S.             Orion Supplies, Inc.        2/6/12      E1399        $18.00
  000232550624-03     H.S.             Orion Supplies, Inc.        2/6/12    E1399 AG       $185.00
  000232550624-03     H.S.             Orion Supplies, Inc.        2/6/12    E1399 XX       $210.00
  000261019848-03     J.C.             Orion Supplies, Inc.      10/24/12      L1832        $549.18
  000311102115-01     J.E.             Orion Supplies, Inc.        2/9/14      L0631        $806.64
  000298241464-03      J.J.            Orion Supplies, Inc.       9/10/13    E0190 CE       $22.04
  000298241464-03      J.J.            Orion Supplies, Inc.       9/10/13    E0272 GC       $97.50
  000298241464-03      J.J.            Orion Supplies, Inc.       9/10/13    E0274 RD       $101.85



                                                    209                                        Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page825
                                                                            212of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7544
                                             3349  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000298241464-03      J.J.            Orion Supplies, Inc.       9/10/13     E2619 AR      $51.32
  000298241464-03      J.J.            Orion Supplies, Inc.       9/10/13     L0172 CE      $75.00
  000298241464-03      J.J.            Orion Supplies, Inc.       9/10/13     L0629 RA      $175.00
  000298241464-03      J.J.            Orion Supplies, Inc.       9/10/13     T5001 AE      $189.00
  000298241464-03      J.J.            Orion Supplies, Inc.       10/8/13      E0855        $502.63
  000298241464-03      J.J.            Orion Supplies, Inc.      10/15/13     L0631 LS      $806.64
  000313547556-03     J.Y.             Orion Supplies, Inc.       2/15/14      E0855        $502.63
  000313547556-03     J.Y.             Orion Supplies, Inc.       2/18/14      L0631        $806.64
  000273473744-05     K.B.             Orion Supplies, Inc.       3/12/13      L3672        $858.34
  000273473744-05     K.B.             Orion Supplies, Inc.       3/12/13      L3674         $0.00
  000311874135-03     K.C.             Orion Supplies, Inc.       2/25/14      L0631        $806.64
  000272191149-04     K.G.             Orion Supplies, Inc.       2/21/13      L0631        $806.64
  000262915317-02     L.C.             Orion Supplies, Inc.       12/5/12      E0855        $502.63
  000262915317-02     L.C.             Orion Supplies, Inc.      12/11/12      L3672        $858.34
  000275103174-06     L.G.             Orion Supplies, Inc.        3/6/13      L3674         $0.00
  000275103174-06     L.G.             Orion Supplies, Inc.       4/23/13      L3651        $40.00
  000275103174-06     L.G.             Orion Supplies, Inc.       4/23/13      L3999         $0.00
  000313547556-04     M.B.             Orion Supplies, Inc.        2/4/14      E0855        $502.63
  000226634624-01     M.M.             Orion Supplies, Inc.      11/23/11      E0190        $132.24
  000226634624-01     M.M.             Orion Supplies, Inc.      11/23/11      E0205        $378.00
  000226634624-01     M.M.             Orion Supplies, Inc.      11/23/11      E0215        $41.86
  000226634624-01     M.M.             Orion Supplies, Inc.      11/23/11      E0272        $195.00
  000226634624-01     M.M.             Orion Supplies, Inc.      11/23/11      E0274        $203.70
  000226634624-01     M.M.             Orion Supplies, Inc.      11/23/11      L0629        $350.00
  000226634624-01     M.M.             Orion Supplies, Inc.      11/23/11      T5001        $378.00
  000259270734-01     M.P.             Orion Supplies, Inc.       10/5/12      E0855        $502.63
  000259270734-01     M.P.             Orion Supplies, Inc.      10/15/12      L0631        $806.54
  000250366887-07     M.S.             Orion Supplies, Inc.       7/13/12      L3670        $140.00
  000266015411-01     M.S.             Orion Supplies, Inc.       3/15/13     E0855 TR      $502.63
  000266015411-01     M.S.             Orion Supplies, Inc.       4/26/13     L0631 LS      $806.64
  000258882182-04     N.B.             Orion Supplies, Inc.      10/10/12      E0855        $502.63
  000258882182-04     N.B.             Orion Supplies, Inc.      10/22/12      L0631        $806.64
  000384873782-04     N.R.             Orion Supplies, Inc.       9/30/15      E0190        $22.04
  000384873782-04     N.R.             Orion Supplies, Inc.       9/30/15      E0215        $20.93
  000384873782-04     N.R.             Orion Supplies, Inc.       9/30/15      E0272        $97.50
  000384873782-04     N.R.             Orion Supplies, Inc.       9/30/15      E0274        $101.85
  000384873782-04     N.R.             Orion Supplies, Inc.       9/30/15      E2619        $51.32
  000384873782-04     N.R.             Orion Supplies, Inc.       9/30/15      L0172        $75.00
  000384873782-04     N.R.             Orion Supplies, Inc.       9/30/15      L0627        $322.98
  000273354688-02     O.B.             Orion Supplies, Inc.       1/23/13      E0190        $22.04
  000273354688-02     O.B.             Orion Supplies, Inc.       1/23/13      E0272        $97.50
  000273354688-02     O.B.             Orion Supplies, Inc.       1/23/13      E0274        $101.85
  000273354688-02     O.B.             Orion Supplies, Inc.       1/23/13      L0172        $75.00
  000273354688-02     O.B.             Orion Supplies, Inc.       1/23/13      L0629        $175.00
  000273354688-02     O.B.             Orion Supplies, Inc.       1/23/13      L1830        $75.00
  000273354688-02     O.B.             Orion Supplies, Inc.       1/23/13      T5001        $189.00
  000270306806-03     P.F.             Orion Supplies, Inc.       1/14/13      E0855        $502.63
  000260901913-01     P.N.             Orion Supplies, Inc.      11/15/12     L0631 LS      $806.64
  000269753587-01     Q.J.             Orion Supplies, Inc.        1/4/13      L3672        $858.34
  000269753587-01     Q.J.             Orion Supplies, Inc.        1/4/13      L3674         $0.00
  000269753587-01     Q.J.             Orion Supplies, Inc.       1/10/13     E0855 TR      $502.63



                                                    210                                        Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page826
                                                                            213of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7545
                                             3350  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000273236463-03     R.C.             Orion Supplies, Inc.       1/28/13    L3672 ER        $858.34
  000273236463-03     R.C.             Orion Supplies, Inc.       1/28/13    L3674 ER         $0.00
  000273236463-03     R.C.             Orion Supplies, Inc.       2/28/13      L0631         $806.64
  000318952066-01     R.D.             Orion Supplies, Inc.       4/21/14      E0855         $502.63
  000318952066-01     R.D.             Orion Supplies, Inc.       4/25/14      L0631         $806.64
  000244416467-04     R.S.             Orion Supplies, Inc.       10/9/12      L1832         $549.18
  000273942847-01     R.S.             Orion Supplies, Inc.        3/7/13      L0631         $806.64
  000273942847-01     R.S.             Orion Supplies, Inc.        3/7/13      L0631         $806.64
  000280932773-03     R.W.             Orion Supplies, Inc.        5/2/13      L3672         $858.34
  000280932773-03     R.W.             Orion Supplies, Inc.        5/2/13      L3674          $0.00
  000280932773-03     R.W.             Orion Supplies, Inc.        5/9/13      E0855         $502.63
  000280932773-03     R.W.             Orion Supplies, Inc.        8/2/13      L0631         $806.64
  000280932773-03     R.W.             Orion Supplies, Inc.        5/2/13      L3672         $858.34
  000280932773-03     R.W.             Orion Supplies, Inc.        5/9/13      E0855         $502.63
  000313547556-02     S.B.             Orion Supplies, Inc.       2/11/14      L0631         $806.64
  000290503937-02     S.D.             Orion Supplies, Inc.       7/26/13      E0855         $502.63
  000290503937-02     S.D.             Orion Supplies, Inc.       7/26/13      E0855         $502.63
  000380106203-01     S.F.             Orion Supplies, Inc.       9/30/15      L0631         $806.64
  000272191149-05     S.L.             Orion Supplies, Inc.       2/26/13      L0631         $806.64
  000272191149-05     S.L.             Orion Supplies, Inc.       2/22/13      E0855        $1,005.26
  000272191149-05     S.L.             Orion Supplies, Inc.       2/26/13      L0631         $806.64
  000239193949-01     S.S.             Orion Supplies, Inc.       3/23/12      E0190         $66.12
  000239193949-01     S.S.             Orion Supplies, Inc.       3/23/12      E0215         $20.93
  000239193949-01     S.S.             Orion Supplies, Inc.       3/23/12      L0629         $175.00
  000239193949-01     S.S.             Orion Supplies, Inc.       3/23/12      T5001         $189.00
  000291331296-05     S.S.             Orion Supplies, Inc.       8/13/13      E0855         $502.63
  000291331296-05     S.S.             Orion Supplies, Inc.        9/4/13      L0631         $806.64
  000257087791-03     S.T.             Orion Supplies, Inc.      10/15/12      L0631         $806.64
  000318295226-01     T.B.             Orion Supplies, Inc.       4/17/14      L1832         $549.18
  000252904289-03     T.G.             Orion Supplies, Inc.       11/2/12      L0631         $806.64
  000252904289-03     T.G.             Orion Supplies, Inc.      12/11/12    L1832 AD        $549.18
  000263187114-03     T.G.             Orion Supplies, Inc.       12/4/12      L0631         $806.64
  000292043171-02     T.M.             Orion Supplies, Inc.       7/30/13      E0855         $502.63
  000293840336-03     V.R.             Orion Supplies, Inc.       7/29/13    L0631 LS        $806.64
  000268960010-01     W.G.             Orion Supplies, Inc.      12/27/12      E0190         $22.04
  000268960010-01     W.G.             Orion Supplies, Inc.      12/27/12      E0272         $97.50
  000268960010-01     W.G.             Orion Supplies, Inc.      12/27/12      E0274         $101.85
  000268960010-01     W.G.             Orion Supplies, Inc.      12/27/12      E2619         $51.32
  000268960010-01     W.G.             Orion Supplies, Inc.      12/27/12      L0172         $75.00
  000268960010-01     W.G.             Orion Supplies, Inc.      12/27/12      L0629         $175.00
  000268960010-01     W.G.             Orion Supplies, Inc.      12/27/12      T5001         $189.00
  000268960010-01     W.G.             Orion Supplies, Inc.       2/20/13      E0855         $502.63
  000238008239-03     Y.J.             Orion Supplies, Inc.       3/16/12      E0190         $66.12
  000238008239-03     Y.J.             Orion Supplies, Inc.       3/16/12      E0215         $20.93
  000238008239-03     Y.J.             Orion Supplies, Inc.       3/16/12      E1399         $395.00
  000238008239-03     Y.J.             Orion Supplies, Inc.       3/16/12      L1830         $75.00
  000273514562-02     Z.A.             Orion Supplies, Inc.        2/4/13      E0190         $22.04
  000273514562-02     Z.A.             Orion Supplies, Inc.        2/4/13      E0272         $97.50
  000273514562-02     Z.A.             Orion Supplies, Inc.        2/4/13      E0274         $101.85
  000273514562-02     Z.A.             Orion Supplies, Inc.        2/4/13      L0172         $75.00
  000273514562-02     Z.A.             Orion Supplies, Inc.        2/4/13      L0629         $175.00



                                                    211                                        Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page827
                                                                            214of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7546
                                             3351  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000273514562-02     Z.A.            Orion Supplies, Inc.         2/4/13      T5001        $189.00
  000232550624-18     Z.D.            Orion Supplies, Inc.        1/23/12      E0190        $66.12
  000232550624-18     Z.D.            Orion Supplies, Inc.        1/23/12      E0205        $189.00
  000232550624-18     Z.D.            Orion Supplies, Inc.        1/23/12      E0215        $20.93
  000232550624-18     Z.D.            Orion Supplies, Inc.        1/23/12      E0272        $97.50
  000232550624-18     Z.D.            Orion Supplies, Inc.        1/23/12      E0274        $101.85
  000232550624-18     Z.D.            Orion Supplies, Inc.         2/6/12    E0730 AD       $76.26
  000232550624-18     Z.D.            Orion Supplies, Inc.         2/6/12      E1399        $18.00
  000232550624-18     Z.D.            Orion Supplies, Inc.         2/6/12    E1399 AG       $185.00
  000232550624-18     Z.D.            Orion Supplies, Inc.         2/6/12    E1399 XX       $210.00
  000232550624-18     Z.D.            Orion Supplies, Inc.        1/23/12      L0629        $175.00
  000232550624-18     Z.D.            Orion Supplies, Inc.        1/23/12      T5001        $189.00
  000330666769-02     A.A.         Prompt Medical Supply Inc.     9/17/14      E0855        $502.63
  000366210748-02     A.A.         Prompt Medical Supply Inc.      5/5/15      E0190        $22.04
  000366210748-02     A.A.         Prompt Medical Supply Inc.      5/5/15      E0215        $20.93
  000366210748-02     A.A.         Prompt Medical Supply Inc.      5/5/15      E0272        $97.50
  000366210748-02     A.A.         Prompt Medical Supply Inc.      5/5/15      E0274        $101.85
  000366210748-02     A.A.         Prompt Medical Supply Inc.      5/5/15      E2619        $51.32
  000366210748-02     A.A.         Prompt Medical Supply Inc.      5/5/15      L0172        $75.00
  000366210748-02     A.A.         Prompt Medical Supply Inc.      5/5/15      L0629        $175.00
  000300959228-01     A.B.         Prompt Medical Supply Inc.    12/31/13      E0855        $502.63
  000300959228-01     A.B.         Prompt Medical Supply Inc.      1/3/14      L0631        $806.64
  000302419114-04     A.B.         Prompt Medical Supply Inc.     12/3/13    L0631 LS       $806.64
  000311874135-07     A.D.         Prompt Medical Supply Inc.     2/25/14      L1832        $549.18
  000311874135-07     A.D.         Prompt Medical Supply Inc.     3/11/14      L0631        $806.64
  000352120430-01     A.G.         Prompt Medical Supply Inc.     1/14/15      L1832        $607.55
  000352120430-01     A.G.         Prompt Medical Supply Inc.     1/20/15      E0855        $502.63
  000354248890-01     A.G.         Prompt Medical Supply Inc.     2/11/15      E0855        $502.63
  000343663134-03     A.K.         Prompt Medical Supply Inc.    12/12/14      L0631        $806.64
  000279503840-02     A.M.         Prompt Medical Supply Inc.     3/25/13      E0190        $22.04
  000279503840-02     A.M.         Prompt Medical Supply Inc.     3/25/13      E0272        $97.50
  000279503840-02     A.M.         Prompt Medical Supply Inc.     3/25/13      E0274        $101.85
  000279503840-02     A.M.         Prompt Medical Supply Inc.     3/25/13      L0172        $75.00
  000279503840-02     A.M.         Prompt Medical Supply Inc.     3/25/13      L0450        $144.00
  000279503840-02     A.M.         Prompt Medical Supply Inc.     3/25/13      L0629        $175.00
  000279503840-02     A.M.         Prompt Medical Supply Inc.     3/25/13      L1820        $110.00
  000358341220-01     A.M.         Prompt Medical Supply Inc.     2/12/15      E0190        $22.04
  000358341220-01     A.M.         Prompt Medical Supply Inc.     2/12/15      E0272        $97.50
  000358341220-01     A.M.         Prompt Medical Supply Inc.     2/12/15      E0274        $101.85
  000358341220-01     A.M.         Prompt Medical Supply Inc.     2/12/15      E0629        $51.32
  000358341220-01     A.M.         Prompt Medical Supply Inc.     2/12/15      L0172        $75.00
  000358341220-01     A.M.         Prompt Medical Supply Inc.     2/12/15      L0450        $144.00
  000358341220-01     A.M.         Prompt Medical Supply Inc.     2/12/15      L0629        $175.00
  000358341220-01     A.M.         Prompt Medical Supply Inc.     3/11/15      E0855        $502.63
  000358341220-01     A.M.         Prompt Medical Supply Inc.     3/11/15      L0631        $806.64
  000358341220-01     A.M.         Prompt Medical Supply Inc.     3/17/15      E0205        $189.00
  000358341220-01     A.M.         Prompt Medical Supply Inc.     3/17/15      E0730        $76.26
  000358341220-01     A.M.         Prompt Medical Supply Inc.     3/17/15      E1399        $203.00
  000341541647-03     A.S.         Prompt Medical Supply Inc.    11/14/14      E0855        $502.63
  000349206425-02     B.G.         Prompt Medical Supply Inc.     1/15/15      E0855        $502.63
  000349206425-02     B.G.         Prompt Medical Supply Inc.     1/14/15      L3674        $896.92



                                                  212                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page828
                                                                            215of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7547
                                             3352  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000284945763-01      C.C.        Prompt Medical Supply Inc.     5/29/13      L0631        $806.64
  000323581777-01      C.E.        Prompt Medical Supply Inc.     4/30/14      E0190        $22.04
  000323581777-01      C.E.        Prompt Medical Supply Inc.     4/30/14      E0215        $20.93
  000323581777-01      C.E.        Prompt Medical Supply Inc.     4/30/14      E0272        $97.50
  000323581777-01      C.E.        Prompt Medical Supply Inc.     4/30/14      E0274        $101.85
  000323581777-01      C.E.        Prompt Medical Supply Inc.     4/30/14      E2619        $51.32
  000323581777-01      C.E.        Prompt Medical Supply Inc.     4/30/14      L0172        $75.00
  000323581777-01      C.E.        Prompt Medical Supply Inc.     4/30/14      L0450        $144.00
  000323581777-01      C.E.        Prompt Medical Supply Inc.     4/30/14      L0629        $175.00
  000323581777-01      C.E.        Prompt Medical Supply Inc.     6/19/14      L0631        $806.64
  000290600386-01      C.G.        Prompt Medical Supply Inc.     9/19/13      E0855        $502.63
  000290600386-01      C.G.        Prompt Medical Supply Inc.     9/30/13     L0631 NT      $806.64
  000346695900-01      C.G.        Prompt Medical Supply Inc.    11/17/14      E0190        $22.04
  000346695900-01      C.G.        Prompt Medical Supply Inc.    11/17/14      E0215        $20.93
  000346695900-01      C.G.        Prompt Medical Supply Inc.    11/17/14      E0272        $97.50
  000346695900-01      C.G.        Prompt Medical Supply Inc.    11/17/14      E0274        $101.85
  000346695900-01      C.G.        Prompt Medical Supply Inc.    11/17/14      E2619        $51.32
  000346695900-01      C.G.        Prompt Medical Supply Inc.    11/17/14      L0450        $144.00
  000346695900-01      C.G.        Prompt Medical Supply Inc.    11/17/14      L0629        $175.00
  000346695900-01      C.G.        Prompt Medical Supply Inc.      1/5/15      E0855        $502.63
  000346695900-01      C.G.        Prompt Medical Supply Inc.      1/5/15      L3674        $896.92
  000346695900-01      C.G.        Prompt Medical Supply Inc.      1/5/15      L0631        $806.64
  000351538244-02      C.L.        Prompt Medical Supply Inc.     2/16/15      E0205        $189.00
  000351538244-02      C.L.        Prompt Medical Supply Inc.     2/16/15      E0730        $76.26
  000351538244-02      C.L.        Prompt Medical Supply Inc.     2/16/15      E1399        $203.00
  000351538244-02      C.L.        Prompt Medical Supply Inc.     2/16/15      L3674        $896.92
  000367314895-01      C.M.        Prompt Medical Supply Inc.     6/23/15      L0631        $806.64
  000340985548-02      C.S.        Prompt Medical Supply Inc.     10/7/14      E0855        $502.63
  000297807034-02      C.W.        Prompt Medical Supply Inc.     9/26/13      E0855        $502.63
  000347267916-02      C.W.        Prompt Medical Supply Inc.    11/17/14      E0190        $22.01
  000347267916-02      C.W.        Prompt Medical Supply Inc.    11/17/14      E0215        $20.93
  000347267916-02      C.W.        Prompt Medical Supply Inc.    11/17/14      E0272        $97.50
  000347267916-02      C.W.        Prompt Medical Supply Inc.    11/17/14      E0274        $101.85
  000347267916-02      C.W.        Prompt Medical Supply Inc.    11/17/14      E2619        $51.32
  000347267916-02      C.W.        Prompt Medical Supply Inc.    11/17/14      L0172        $75.00
  000347267916-02      C.W.        Prompt Medical Supply Inc.    11/17/14      L0450        $144.00
  000347267916-02      C.W.        Prompt Medical Supply Inc.    11/17/14      L0629        $175.00
  000347267916-02      C.W.        Prompt Medical Supply Inc.    12/16/14      E0205        $189.00
  000347267916-02      C.W.        Prompt Medical Supply Inc.    12/16/14      E0730        $76.26
  000347267916-02      C.W.        Prompt Medical Supply Inc.    12/16/14      E1399        $203.00
  000347267916-02      C.W.        Prompt Medical Supply Inc.     2/13/15      L3674        $896.92
  000347267916-02      C.W.        Prompt Medical Supply Inc.     2/13/15      E0855        $502.63
  000318117108-02      C.Z.        Prompt Medical Supply Inc.     3/11/14      E0217        $422.00
  000318117108-02      C.Z.        Prompt Medical Supply Inc.     3/11/14      E0190        $22.04
  000318117108-02      C.Z.        Prompt Medical Supply Inc.     3/11/14      E0272        $97.50
  000318117108-02      C.Z.        Prompt Medical Supply Inc.     3/11/14      E0274        $101.85
  000318117108-02      C.Z.        Prompt Medical Supply Inc.     3/11/14      E2619        $51.32
  000318117108-02      C.Z.        Prompt Medical Supply Inc.     3/11/14      L0172        $75.00
  000318117108-02      C.Z.        Prompt Medical Supply Inc.     3/11/14      L0629        $175.00
  000318117108-02      C.Z.        Prompt Medical Supply Inc.     3/11/14      Z2304        $145.00
  000302419114-02      D.A.        Prompt Medical Supply Inc.    11/14/13      L0631        $806.64



                                                  213                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page829
                                                                            216of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7548
                                             3353  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000381016534-05     D.A.         Prompt Medical Supply Inc.     9/10/15      E0190        $22.04
  000381016534-05     D.A.         Prompt Medical Supply Inc.     9/10/15      E0215        $20.93
  000381016534-05     D.A.         Prompt Medical Supply Inc.     9/10/15      E0272        $97.50
  000381016534-05     D.A.         Prompt Medical Supply Inc.     9/10/15      E0274        $101.85
  000381016534-05     D.A.         Prompt Medical Supply Inc.     9/10/15      E2619        $51.32
  000381016534-05     D.A.         Prompt Medical Supply Inc.     9/10/15      L0172        $75.00
  000381016534-05     D.A.         Prompt Medical Supply Inc.     9/10/15      L0627        $322.98
  000381016534-05     D.A.         Prompt Medical Supply Inc.     9/10/15      E0217        $422.00
  000358258440-07     D.F.         Prompt Medical Supply Inc.      4/7/15      L0631        $806.64
  000353224504-01     D.H.         Prompt Medical Supply Inc.      3/2/15      E0205        $189.00
  000353224504-01     D.H.         Prompt Medical Supply Inc.      3/2/15      E0730        $76.26
  000353224504-01     D.H.         Prompt Medical Supply Inc.     3/12/15      E0855        $502.63
  000353224504-01     D.H.         Prompt Medical Supply Inc.      3/2/15      E1399        $203.00
  000353224504-01     D.H.         Prompt Medical Supply Inc.      3/2/15      L0631        $806.64
  000353224504-01     D.H.         Prompt Medical Supply Inc.      3/2/15      L3674        $896.92
  000281568022-02     D.M.         Prompt Medical Supply Inc.     4/12/13      E0190        $22.04
  000281568022-02     D.M.         Prompt Medical Supply Inc.     4/12/13      E0215        $20.93
  000281568022-02     D.M.         Prompt Medical Supply Inc.     4/12/13      E0272        $97.50
  000281568022-02     D.M.         Prompt Medical Supply Inc.     4/12/13      E0274        $101.85
  000281568022-02     D.M.         Prompt Medical Supply Inc.     4/12/13      E2619        $51.32
  000281568022-02     D.M.         Prompt Medical Supply Inc.     4/12/13      L0172        $75.00
  000281568022-02     D.M.         Prompt Medical Supply Inc.     4/12/13      L0629        $175.00
  000281568022-02     D.M.         Prompt Medical Supply Inc.     4/12/13      T5001        $189.00
  000356204957-02     D.M.         Prompt Medical Supply Inc.      3/3/15      E0215        $20.93
  000356204957-02     D.M.         Prompt Medical Supply Inc.     3/13/15      E0272        $97.50
  000356204957-02     D.M.         Prompt Medical Supply Inc.     3/13/15      E0274        $101.85
  000356204957-02     D.M.         Prompt Medical Supply Inc.      3/3/15      E2619        $51.32
  000356204957-02     D.M.         Prompt Medical Supply Inc.      3/3/15      L0629        $175.00
  000356204957-02     D.M.         Prompt Medical Supply Inc.     3/13/15      T5001        $189.00
  000356204957-02     D.M.         Prompt Medical Supply Inc.     2/20/15      E0217        $422.00
  000315541557-02     D.T.         Prompt Medical Supply Inc.      4/2/14      L0631        $806.64
  000368003091-06     E.J.         Prompt Medical Supply Inc.     6/23/15      L0631        $806.64
  000348387977-02     E.L.         Prompt Medical Supply Inc.      1/6/15      L0631        $806.64
  000348387977-02     E.L.         Prompt Medical Supply Inc.     12/1/14      L1832        $607.55
  000318320207-01     E.P.         Prompt Medical Supply Inc.     4/22/14      E0855        $502.63
  000318320207-01     E.P.         Prompt Medical Supply Inc.     4/17/14      L0631        $806.64
  000347417461-02     F.D.         Prompt Medical Supply Inc.    12/23/14      L0631        $806.64
  000366458818-01     F.J.         Prompt Medical Supply Inc.     5/20/15      E0190        $22.04
  000366458818-01     F.J.         Prompt Medical Supply Inc.     5/20/15      E0215        $20.93
  000366458818-01     F.J.         Prompt Medical Supply Inc.     5/20/15      E0217        $422.00
  000366458818-01     F.J.         Prompt Medical Supply Inc.     5/20/15      E0272        $97.50
  000366458818-01     F.J.         Prompt Medical Supply Inc.     5/20/15      E0274        $101.85
  000366458818-01     F.J.         Prompt Medical Supply Inc.     5/20/15      L0172        $75.00
  000366458818-01     F.J.         Prompt Medical Supply Inc.     5/20/15      T5001        $189.00
  000366458818-01     F.J.         Prompt Medical Supply Inc.     6/25/15      E0205        $195.00
  000366458818-01     F.J.         Prompt Medical Supply Inc.     6/25/15      E0730        $76.26
  000366458818-01     F.J.         Prompt Medical Supply Inc.     6/25/15      E1399        $203.00
  000343259362-04     F.O.         Prompt Medical Supply Inc.      1/6/15      L3674        $896.92
  000345569818-01     G.D.         Prompt Medical Supply Inc.    12/10/14      L3674        $896.92
  000297724700-06     G.F.         Prompt Medical Supply Inc.    12/27/13      L3674        $896.92
  000346336225-02     G.J.         Prompt Medical Supply Inc.    11/18/14      L3674        $896.92



                                                  214                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page830
                                                                            217of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7549
                                             3354  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000349869338-02     G.L.         Prompt Medical Supply Inc.    12/16/14      E0190        $22.04
  000349869338-02     G.L.         Prompt Medical Supply Inc.    12/16/14      E0215        $20.93
  000349869338-02     G.L.         Prompt Medical Supply Inc.    12/16/14      E0272        $97.50
  000349869338-02     G.L.         Prompt Medical Supply Inc.    12/16/14      E0274        $101.85
  000349869338-02     G.L.         Prompt Medical Supply Inc.    12/16/14      E2619        $51.32
  000349869338-02     G.L.         Prompt Medical Supply Inc.    12/16/14      L0450        $144.00
  000349869338-02     G.L.         Prompt Medical Supply Inc.    12/16/14      L0629        $175.00
  000349869338-02     G.L.         Prompt Medical Supply Inc.     2/12/15      E0855        $502.63
  000349869338-02     G.L.         Prompt Medical Supply Inc.     2/12/15      L0631        $806.64
  000349869338-02     G.L.         Prompt Medical Supply Inc.     2/12/15      L1832        $607.55
  000356826214-01     G.W.         Prompt Medical Supply Inc.     3/17/15      E0855        $502.63
  000356826214-01     G.W.         Prompt Medical Supply Inc.     3/17/15      L0631        $806.64
  000344859087-02     I.N.         Prompt Medical Supply Inc.    11/25/14      L0631        $806.64
  000344859087-02     I.N.         Prompt Medical Supply Inc.    12/23/14      E0855        $502.63
  000279820582-02     J.A.         Prompt Medical Supply Inc.     3/19/13      E0190        $22.04
  000279820582-02     J.A.         Prompt Medical Supply Inc.     3/19/13      E0272        $97.50
  000279820582-02     J.A.         Prompt Medical Supply Inc.     3/19/13      E0274        $101.85
  000279820582-02     J.A.         Prompt Medical Supply Inc.     3/19/13      L0172        $75.00
  000279820582-02     J.A.         Prompt Medical Supply Inc.     3/19/13      L0450        $144.00
  000279820582-02     J.A.         Prompt Medical Supply Inc.     3/19/13      L0629        $175.00
  000279820582-02     J.A.         Prompt Medical Supply Inc.     3/19/13      L3652        $80.00
  000279820582-02     J.A.         Prompt Medical Supply Inc.     3/19/13      L3999         $0.00
  000279820582-02     J.A.         Prompt Medical Supply Inc.     4/22/13      E0205        $189.00
  000279820582-02     J.A.         Prompt Medical Supply Inc.     4/22/13      E0730        $76.26
  000279820582-02     J.A.         Prompt Medical Supply Inc.     4/22/13      E1399        $203.00
  000370743998-02     J.E.         Prompt Medical Supply Inc.     6/23/15      E0215        $20.93
  000370743998-02     J.E.         Prompt Medical Supply Inc.     6/23/15      E0217        $422.00
  000370743998-02     J.E.         Prompt Medical Supply Inc.     6/23/15      E0272        $97.50
  000370743998-02     J.E.         Prompt Medical Supply Inc.     6/23/15      E0274        $101.85
  000370743998-02     J.E.         Prompt Medical Supply Inc.     6/23/15      E2619        $51.32
  000370743998-02     J.E.         Prompt Medical Supply Inc.     6/23/15      L0629        $175.00
  000370743998-02     J.E.         Prompt Medical Supply Inc.     6/23/15      T5001        $189.00
  000370743998-02     J.E.         Prompt Medical Supply Inc.     7/28/15      E0205        $195.00
  000370743998-02     J.E.         Prompt Medical Supply Inc.     7/28/15      E0730        $76.26
  000370743998-02     J.E.         Prompt Medical Supply Inc.     7/28/15      E0855        $502.63
  000370743998-02     J.E.         Prompt Medical Supply Inc.     7/28/15      E1399        $203.00
  000370743998-02     J.E.         Prompt Medical Supply Inc.     7/28/15      L0631        $806.64
  000370743998-02     J.E.         Prompt Medical Supply Inc.     7/28/15      L1832        $607.55
  000277166658-02     J.G.         Prompt Medical Supply Inc.      3/6/13      L3674         $0.00
  000344775390-02     J.G.         Prompt Medical Supply Inc.    12/15/14      E0190        $22.04
  000344775390-02     J.G.         Prompt Medical Supply Inc.    12/15/14      E0215        $20.93
  000344775390-02     J.G.         Prompt Medical Supply Inc.    12/15/14      E0272        $97.50
  000344775390-02     J.G.         Prompt Medical Supply Inc.    12/15/14      E0274        $101.85
  000344775390-02     J.G.         Prompt Medical Supply Inc.    12/15/14      E2619        $51.32
  000344775390-02     J.G.         Prompt Medical Supply Inc.    12/15/14      L0450        $144.00
  000344775390-02     J.G.         Prompt Medical Supply Inc.    12/15/14      L0629        $175.00
  000344775390-02     J.G.         Prompt Medical Supply Inc.    12/22/14      E0855        $502.63
  000344775390-02     J.G.         Prompt Medical Supply Inc.    12/22/14      L0631        $806.64
  000293366571-02     J.L.         Prompt Medical Supply Inc.     8/15/13      E0855        $502.63
  000349869338-03     J.L.         Prompt Medical Supply Inc.    12/17/14      E0190        $22.04
  000349869338-03     J.L.         Prompt Medical Supply Inc.    12/17/14      E0215        $20.93



                                                  215                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page831
                                                                            218of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7550
                                             3355  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000349869338-03      J.L.        Prompt Medical Supply Inc.    12/17/14      E0272        $97.50
  000349869338-03      J.L.        Prompt Medical Supply Inc.    12/17/14      E0274        $101.85
  000349869338-03      J.L.        Prompt Medical Supply Inc.    12/17/14      E2619        $51.32
  000349869338-03      J.L.        Prompt Medical Supply Inc.    12/17/14      L0450        $144.00
  000349869338-03      J.L.        Prompt Medical Supply Inc.    12/17/14      L0629        $175.00
  000349869338-03      J.L.        Prompt Medical Supply Inc.     2/13/15      E0855        $502.63
  000349869338-03      J.L.        Prompt Medical Supply Inc.     2/13/15      L0631        $806.64
  000349869338-03      J.L.        Prompt Medical Supply Inc.     2/13/15      L1832        $607.55
  000349869338-03      J.L.        Prompt Medical Supply Inc.     2/13/15      L3674        $896.92
  000340985548-09      J.M.        Prompt Medical Supply Inc.     10/7/14      E0855        $502.63
  000342257144-04      J.M.        Prompt Medical Supply Inc.    10/14/14      L3674        $896.92
  000342257144-04      J.M.        Prompt Medical Supply Inc.     11/3/14      E0855        $502.63
  000342257144-04      J.M.        Prompt Medical Supply Inc.     11/3/14      L0631        $806.64
  000288860967-02      J.T.        Prompt Medical Supply Inc.     6/18/13      E0190        $22.04
  000288860967-02      J.T.        Prompt Medical Supply Inc.     6/18/13      E0272        $97.50
  000288860967-02      J.T.        Prompt Medical Supply Inc.     6/18/13      E0274        $101.85
  000288860967-02      J.T.        Prompt Medical Supply Inc.     6/18/13      E2619        $51.32
  000288860967-02      J.T.        Prompt Medical Supply Inc.     6/18/13      L0172        $75.00
  000288860967-02      J.T.        Prompt Medical Supply Inc.     6/18/13      L0629        $175.00
  000288860967-02      J.T.        Prompt Medical Supply Inc.     6/18/13      T5001        $189.00
  000288860967-02      J.T.        Prompt Medical Supply Inc.     8/23/13      E0205        $189.00
  000288860967-02      J.T.        Prompt Medical Supply Inc.     8/23/13      E0730        $76.26
  000288860967-02      J.T.        Prompt Medical Supply Inc.     8/23/13      E1399        $203.00
  000288860967-02      J.T.        Prompt Medical Supply Inc.     8/29/13     L0631 NT      $806.64
  000341679108-01      J.W.        Prompt Medical Supply Inc.    10/16/14      L3674        $896.92
  000341679108-01      J.W.        Prompt Medical Supply Inc.    10/22/14      E0855        $502.63
  000369755805-01      K.A.        Prompt Medical Supply Inc.     5/20/15      E0190        $22.04
  000369755805-01      K.A.        Prompt Medical Supply Inc.     5/20/15      E0272        $97.50
  000369755805-01      K.A.        Prompt Medical Supply Inc.     5/20/15      E0274        $101.85
  000369755805-01      K.A.        Prompt Medical Supply Inc.     5/20/15      E2619        $51.32
  000369755805-01      K.A.        Prompt Medical Supply Inc.     5/20/15      L0172        $75.00
  000369755805-01      K.A.        Prompt Medical Supply Inc.     5/20/15      L0629        $175.00
  000369755805-01      K.A.        Prompt Medical Supply Inc.     5/20/15      L3710        $77.00
  000370811663-03      K.B.        Prompt Medical Supply Inc.     6/19/15      E0855        $502.63
  000370811663-03      K.B.        Prompt Medical Supply Inc.     6/17/15      L3674        $896.92
  000314369836-01      K.E.        Prompt Medical Supply Inc.     3/11/14      L0631        $806.64
  000358537876-04      K.M.        Prompt Medical Supply Inc.     3/24/15      E0855        $502.63
  000358537876-04      K.M.        Prompt Medical Supply Inc.     3/24/15      L0631        $806.64
  000375170644-04      L.A.        Prompt Medical Supply Inc.     8/12/15      L3674        $896.92
  000350221198-01      L.B.        Prompt Medical Supply Inc.     1/15/15      E0855        $502.63
  000350221198-01      L.B.        Prompt Medical Supply Inc.     1/15/15      L1832        $607.55
  000350221198-01      L.B.        Prompt Medical Supply Inc.     1/22/15      L0631        $806.64
  000350221198-01      L.B.        Prompt Medical Supply Inc.     1/22/15      L1832        $607.55
  000377476239-01      L.C.        Prompt Medical Supply Inc.      9/8/15      E0855        $502.63
  000377476239-01      L.C.        Prompt Medical Supply Inc.      9/8/15      L0631        $806.64
  000325275196-01      L.E.        Prompt Medical Supply Inc.     5/27/14      L3674        $896.92
  000342257144-03      L.J.        Prompt Medical Supply Inc.    10/14/14      E0855        $502.63
  000351833439-02      L.P.        Prompt Medical Supply Inc.    12/17/14      E0190        $22.04
  000351833439-02      L.P.        Prompt Medical Supply Inc.    12/17/14      E0215        $20.93
  000351833439-02      L.P.        Prompt Medical Supply Inc.    12/17/14      E0272        $97.50
  000351833439-02      L.P.        Prompt Medical Supply Inc.    12/17/14      E0274        $101.85



                                                  216                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page832
                                                                            219of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7551
                                             3356  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000351833439-02     L.P.         Prompt Medical Supply Inc.    12/17/14      E2619        $51.32
  000351833439-02     L.P.         Prompt Medical Supply Inc.    12/17/14      L0172        $75.00
  000351833439-02     L.P.         Prompt Medical Supply Inc.    12/17/14      L0629        $175.00
  000351833439-02     L.P.         Prompt Medical Supply Inc.    12/17/14      L1820        $110.00
  000351833439-02     L.P.         Prompt Medical Supply Inc.    12/17/14      L3652        $80.00
  000351833439-02     L.P.         Prompt Medical Supply Inc.    12/17/14      L3999         $0.00
  000351833439-02     L.P.         Prompt Medical Supply Inc.    12/17/14      T5001        $189.00
  000351833439-02     L.P.         Prompt Medical Supply Inc.     1/30/15      E0855        $502.63
  000351833439-02     L.P.         Prompt Medical Supply Inc.     1/30/15      L0631        $806.64
  000351833439-02     L.P.         Prompt Medical Supply Inc.     1/23/15      L3674        $896.92
  000270390644-03     L.S.         Prompt Medical Supply Inc.     4/22/13      L1832        $549.18
  000278710546-05     M.B.         Prompt Medical Supply Inc.     4/12/13      L3674         $0.00
  000323581777-02     M.D.         Prompt Medical Supply Inc.     4/29/14      E0190        $22.04
  000323581777-02     M.D.         Prompt Medical Supply Inc.     4/29/14      E0215        $20.93
  000323581777-02     M.D.         Prompt Medical Supply Inc.     4/29/14      E0272        $97.50
  000323581777-02     M.D.         Prompt Medical Supply Inc.     4/29/14      E0274        $101.85
  000323581777-02     M.D.         Prompt Medical Supply Inc.     4/29/14      E2619        $51.32
  000323581777-02     M.D.         Prompt Medical Supply Inc.     4/29/14      L0172        $75.00
  000323581777-02     M.D.         Prompt Medical Supply Inc.     4/29/14      L0450        $144.00
  000323581777-02     M.D.         Prompt Medical Supply Inc.     4/29/14      L0629        $175.00
  000314369836-02     M.E.         Prompt Medical Supply Inc.     3/10/14      L3674        $896.92
  000314369836-02     M.E.         Prompt Medical Supply Inc.     3/12/14      L0631        $806.64
  000283113736-01     M.F.         Prompt Medical Supply Inc.     4/23/13      E0190        $22.04
  000283113736-01     M.F.         Prompt Medical Supply Inc.     4/23/13      E0272        $97.50
  000283113736-01     M.F.         Prompt Medical Supply Inc.     4/23/13      E0274        $101.85
  000283113736-01     M.F.         Prompt Medical Supply Inc.     4/23/13      E2619        $51.32
  000283113736-01     M.F.         Prompt Medical Supply Inc.     4/23/13      L0172        $75.00
  000283113736-01     M.F.         Prompt Medical Supply Inc.     4/23/13      L0629        $175.00
  000283113736-01     M.F.         Prompt Medical Supply Inc.     4/23/13      T5001        $189.00
  000361304751-02     M.G.         Prompt Medical Supply Inc.     3/10/15      E0190        $22.04
  000361304751-02     M.G.         Prompt Medical Supply Inc.     3/10/15      E0215        $20.93
  000361304751-02     M.G.         Prompt Medical Supply Inc.     3/10/15      E0217        $422.00
  000361304751-02     M.G.         Prompt Medical Supply Inc.     3/10/15      E0272        $97.50
  000361304751-02     M.G.         Prompt Medical Supply Inc.     3/10/15      E0274        $101.85
  000361304751-02     M.G.         Prompt Medical Supply Inc.     3/10/15      E2619        $51.32
  000361304751-02     M.G.         Prompt Medical Supply Inc.     3/10/15      L0172        $75.00
  000361304751-02     M.G.         Prompt Medical Supply Inc.     3/10/15      L0629        $175.00
  000349003194-01     M.L.         Prompt Medical Supply Inc.     2/19/15      L3674        $896.92
  000351538244-03     M.L.         Prompt Medical Supply Inc.      1/2/15      E2619        $51.32
  000351538244-03     M.L.         Prompt Medical Supply Inc.      2/5/15      L3674        $896.92
  000351538244-03     M.L.         Prompt Medical Supply Inc.     2/25/15      E0205        $189.00
  000351538244-03     M.L.         Prompt Medical Supply Inc.     2/25/15      E0730        $76.26
  000351538244-03     M.L.         Prompt Medical Supply Inc.     2/25/15      E1399        $203.00
  000366210748-01     M.L.         Prompt Medical Supply Inc.      5/6/15      E0190        $22.04
  000366210748-01     M.L.         Prompt Medical Supply Inc.      5/6/15      E0215        $20.93
  000366210748-01     M.L.         Prompt Medical Supply Inc.      5/6/15      E0272        $97.50
  000366210748-01     M.L.         Prompt Medical Supply Inc.      5/6/15      E0274        $101.85
  000366210748-01     M.L.         Prompt Medical Supply Inc.      5/6/15      E2619        $51.32
  000366210748-01     M.L.         Prompt Medical Supply Inc.      5/6/15      L0172        $75.00
  000366210748-01     M.L.         Prompt Medical Supply Inc.      5/6/15      L0629        $175.00
  000366210748-01     M.L.         Prompt Medical Supply Inc.      5/6/15      T5001        $189.00



                                                  217                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page833
                                                                            220of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7552
                                             3357  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000375170644-02     M.R.         Prompt Medical Supply Inc.      8/5/15      L3674        $1,793.84
  000375170644-02     M.R.         Prompt Medical Supply Inc.     8/18/15      E0855         $502.63
  000375170644-02     M.R.         Prompt Medical Supply Inc.     8/18/15      L0631         $806.64
  000369858856-02     M.S.         Prompt Medical Supply Inc.     6/24/15      E0190         $22.04
  000369858856-02     M.S.         Prompt Medical Supply Inc.     6/24/15      E0215         $20.93
  000369858856-02     M.S.         Prompt Medical Supply Inc.     6/24/15      E0272         $97.50
  000369858856-02     M.S.         Prompt Medical Supply Inc.     6/24/15      E0274         $101.85
  000369858856-02     M.S.         Prompt Medical Supply Inc.     6/24/15      E2619         $51.32
  000369858856-02     M.S.         Prompt Medical Supply Inc.     6/24/15      L0629         $175.00
  000369858856-02     M.S.         Prompt Medical Supply Inc.     6/24/15      T5001         $189.00
  000349969039-03     M.W.         Prompt Medical Supply Inc.     12/9/14      E0190         $22.04
  000349969039-03     M.W.         Prompt Medical Supply Inc.     12/9/14      E0215         $20.93
  000349969039-03     M.W.         Prompt Medical Supply Inc.     12/9/14      E0272         $97.50
  000349969039-03     M.W.         Prompt Medical Supply Inc.     12/9/14      E0274         $101.85
  000349969039-03     M.W.         Prompt Medical Supply Inc.     12/9/14      E2619         $51.32
  000349969039-03     M.W.         Prompt Medical Supply Inc.     12/9/14      L0172         $75.00
  000349969039-03     M.W.         Prompt Medical Supply Inc.     12/9/14      L0450         $144.00
  000349969039-03     M.W.         Prompt Medical Supply Inc.     12/9/14      L0629         $175.00
  000349969039-03     M.W.         Prompt Medical Supply Inc.     2/18/15      L0631         $806.64
  000362861601-01     P.A.         Prompt Medical Supply Inc.      5/9/15      E0855         $502.63
  000362861601-01     P.A.         Prompt Medical Supply Inc.     5/26/15      L0631         $806.64
  000362861601-01     P.A.         Prompt Medical Supply Inc.     4/28/15      L3674         $896.92
  000303277669-03     P.H.         Prompt Medical Supply Inc.    11/15/13      L0631         $806.64
  000303277669-03     P.H.         Prompt Medical Supply Inc.     1/14/14    L3674 HO        $896.92
  000303277669-03     P.H.         Prompt Medical Supply Inc.      2/7/14      L3674         $896.92
  000303277669-03     P.H.         Prompt Medical Supply Inc.      2/7/14      L1832         $549.18
  000367727229-02     P.J.         Prompt Medical Supply Inc.     6/23/15      L1832         $607.55
  000367727229-02     P.J.         Prompt Medical Supply Inc.     6/16/15      E0855         $502.63
  000369158142-02     P.N.         Prompt Medical Supply Inc.     6/10/15      L3674         $896.92
  000369158142-02     P.N.         Prompt Medical Supply Inc.     6/18/15      E0855         $502.63
  000369158142-02     P.N.         Prompt Medical Supply Inc.     6/18/15      L0631         $806.64
  000347247990-01     P.S.         Prompt Medical Supply Inc.      1/8/15      L3674         $896.92
  000355178962-01     R.A.         Prompt Medical Supply Inc.      2/5/15      E0205         $189.00
  000355178962-01     R.A.         Prompt Medical Supply Inc.      2/5/15      E0730         $76.26
  000355178962-01     R.A.         Prompt Medical Supply Inc.      2/5/15      E1399         $203.00
  000355178962-01     R.A.         Prompt Medical Supply Inc.     2/20/15      L0631         $806.64
  000355178962-01     R.A.         Prompt Medical Supply Inc.     2/20/15      L3674         $896.92
  000335238101-01     R.H.         Prompt Medical Supply Inc.    10/16/14      E0855         $502.63
  000340231983-01     R.S.         Prompt Medical Supply Inc.     9/29/14      E0855         $502.63
  000340231983-01     R.S.         Prompt Medical Supply Inc.    10/14/14      L0631         $806.64
  000374698636-01     R.S.         Prompt Medical Supply Inc.      7/7/15      E0190         $22.04
  000374698636-01     R.S.         Prompt Medical Supply Inc.      7/7/15      E0215         $20.93
  000374698636-01     R.S.         Prompt Medical Supply Inc.      7/7/15      E0272         $97.50
  000374698636-01     R.S.         Prompt Medical Supply Inc.      7/7/15      E0274         $101.85
  000374698636-01     R.S.         Prompt Medical Supply Inc.      7/7/15      E2619         $51.32
  000374698636-01     R.S.         Prompt Medical Supply Inc.      7/7/15      L0627         $322.98
  000280932773-03     R.W.         Prompt Medical Supply Inc.      4/4/13      E0190         $22.04
  000280932773-03     R.W.         Prompt Medical Supply Inc.      4/4/13      E0215         $20.93
  000280932773-03     R.W.         Prompt Medical Supply Inc.      4/4/13      E0272         $97.50
  000280932773-03     R.W.         Prompt Medical Supply Inc.      4/4/13      E0274         $101.85
  000280932773-03     R.W.         Prompt Medical Supply Inc.      4/4/13      E2619         $51.32



                                                  218                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page834
                                                                            221of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7553
                                             3358  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000280932773-03      R.W.        Prompt Medical Supply Inc.      4/4/13      L0172        $75.00
  000280932773-03      R.W.        Prompt Medical Supply Inc.      4/4/13      L0629        $175.00
  000280932773-03      R.W.        Prompt Medical Supply Inc.      4/4/13      L3652        $80.00
  000280932773-03      R.W.        Prompt Medical Supply Inc.      4/4/13      L3999         $0.00
  000280932773-03      R.W.        Prompt Medical Supply Inc.      4/4/13      T5001        $189.00
  000280932773-03      R.W.        Prompt Medical Supply Inc.      5/9/13      E0205        $189.00
  000280932773-03      R.W.        Prompt Medical Supply Inc.      5/9/13      E0730        $76.26
  000280932773-03      R.W.        Prompt Medical Supply Inc.      5/9/13      E1399        $203.00
  000290503937-02      S.D.        Prompt Medical Supply Inc.     8/13/13      L0631        $806.64
  000288860967-03      S.F.        Prompt Medical Supply Inc.    11/19/13    L1832 DA       $549.18
  000288860967-03      S.F.        Prompt Medical Supply Inc.    11/26/13    L0631 LS       $806.64
  000318320207-03      S.J.        Prompt Medical Supply Inc.      4/1/14      E0855        $502.63
  000318320207-03      S.J.        Prompt Medical Supply Inc.     4/15/14      L0631        $806.64
  000303277669-04      S.L.        Prompt Medical Supply Inc.     11/5/13      L0631        $806.64
  000303277669-04      S.L.        Prompt Medical Supply Inc.    11/25/13      E0855        $502.63
  000373539931-02      S.M.        Prompt Medical Supply Inc.     6/25/15      E0190        $22.04
  000373539931-02      S.M.        Prompt Medical Supply Inc.     6/25/15      E0215        $20.93
  000373539931-02      S.M.        Prompt Medical Supply Inc.     6/25/15      E0272        $97.50
  000373539931-02      S.M.        Prompt Medical Supply Inc.     6/25/15      E0274        $101.85
  000373539931-02      S.M.        Prompt Medical Supply Inc.     6/25/15      E2619        $51.32
  000373539931-02      S.M.        Prompt Medical Supply Inc.     6/25/15      L0172        $75.00
  000373539931-02      S.M.        Prompt Medical Supply Inc.     6/25/15      L0627        $322.98
  000373539931-02      S.M.        Prompt Medical Supply Inc.     6/25/15      T5001        $189.00
  000319061727-01      S.N.        Prompt Medical Supply Inc.     4/25/14      E0855        $502.63
  000319061727-01      S.N.        Prompt Medical Supply Inc.     4/29/14      L3674        $896.92
  000319061727-01      S.N.        Prompt Medical Supply Inc.      5/6/14      L0631        $806.64
  000349206425-03      S.R.        Prompt Medical Supply Inc.     1/19/15      L0631        $806.64
  000370743998-01      S.R.        Prompt Medical Supply Inc.     6/23/15      E0215        $20.93
  000370743998-01      S.R.        Prompt Medical Supply Inc.     6/23/15      E0217        $422.00
  000370743998-01      S.R.        Prompt Medical Supply Inc.     6/23/15      E0272        $97.50
  000370743998-01      S.R.        Prompt Medical Supply Inc.     6/23/15      E0274        $101.85
  000370743998-01      S.R.        Prompt Medical Supply Inc.     6/23/15      E2619        $51.32
  000370743998-01      S.R.        Prompt Medical Supply Inc.     6/23/15      L0629        $175.00
  000370743998-01      S.R.        Prompt Medical Supply Inc.     6/23/15      T5001        $189.00
  000370743998-01      S.R.        Prompt Medical Supply Inc.     7/28/15      E0205        $195.00
  000370743998-01      S.R.        Prompt Medical Supply Inc.     7/28/15      E0730        $76.26
  000370743998-01      S.R.        Prompt Medical Supply Inc.     7/28/15      E1399        $203.00
  000370743998-01      S.R.        Prompt Medical Supply Inc.     7/28/15      L0631        $806.64
  000291331296-05      S.S.        Prompt Medical Supply Inc.     7/23/13      E0190        $22.04
  000291331296-05      S.S.        Prompt Medical Supply Inc.     7/23/13      E0215        $20.93
  000291331296-05      S.S.        Prompt Medical Supply Inc.     7/23/13      E0272        $97.50
  000291331296-05      S.S.        Prompt Medical Supply Inc.     7/23/13      E0274        $101.85
  000291331296-05      S.S.        Prompt Medical Supply Inc.     7/23/13      E2619        $51.32
  000291331296-05      S.S.        Prompt Medical Supply Inc.     7/23/13      L0172        $75.00
  000291331296-05      S.S.        Prompt Medical Supply Inc.     7/23/13      L0629        $175.00
  000291331296-05      S.S.        Prompt Medical Supply Inc.     7/23/13      T5001        $189.00
  000291331296-05      S.S.        Prompt Medical Supply Inc.     8/23/13      E0205        $189.00
  000291331296-05      S.S.        Prompt Medical Supply Inc.     8/23/13      E0730        $76.26
  000291331296-05      S.S.        Prompt Medical Supply Inc.     8/23/13      E1399        $203.00
  000300959228-02      S.T.        Prompt Medical Supply Inc.    10/22/13      E0855        $502.63
  000300959228-02      S.T.        Prompt Medical Supply Inc.     11/6/13      L0631        $806.64



                                                  219                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page835
                                                                            222of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7554
                                             3359  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
  000279401953-02      T.C.        Prompt Medical Supply Inc.     4/10/13     L0631 NT      $806.64
  000297807034-04      T.E.        Prompt Medical Supply Inc.    10/18/13      E0855        $502.63
  000348802604-03      T.E.        Prompt Medical Supply Inc.    12/16/14      L3674        $896.92
  000348802604-03      T.E.        Prompt Medical Supply Inc.    12/23/14      E0855        $502.63
  000348802604-03      T.E.        Prompt Medical Supply Inc.    12/23/14      L0631        $806.64
  000343134169-02      T.F.        Prompt Medical Supply Inc.    11/12/14      L0631        $806.64
  000343134169-02      T.F.        Prompt Medical Supply Inc.    11/12/14      L3674        $896.92
  000367314895-02      T.F.        Prompt Medical Supply Inc.     6/12/15      E0205        $195.00
  000367314895-02      T.F.        Prompt Medical Supply Inc.     6/12/15      E0730        $76.26
  000367314895-02      T.F.        Prompt Medical Supply Inc.     6/12/15      E0855        $502.63
  000367314895-02      T.F.        Prompt Medical Supply Inc.     6/12/15      E1399        $203.00
  000367314895-02      T.F.        Prompt Medical Supply Inc.     6/12/15      L0631        $806.64
  000367314895-02      T.F.        Prompt Medical Supply Inc.     6/12/15      L3674        $896.92
  000284578234-02      T.G.        Prompt Medical Supply Inc.     6/17/13     L0631 NT      $806.64
  000369077011-02      T.J.        Prompt Medical Supply Inc.      8/6/15      E0205        $195.00
  000369077011-02      T.J.        Prompt Medical Supply Inc.      8/6/15      E0730        $76.26
  000369077011-02      T.J.        Prompt Medical Supply Inc.      8/6/15      E1399        $203.00
  000370743998-08      T.R.        Prompt Medical Supply Inc.     6/23/15      E0190        $22.04
  000370743998-08      T.R.        Prompt Medical Supply Inc.     6/23/15      E0215        $20.93
  000370743998-08      T.R.        Prompt Medical Supply Inc.     6/23/15      E0217        $422.00
  000370743998-08      T.R.        Prompt Medical Supply Inc.     6/23/15      E0272        $97.50
  000370743998-08      T.R.        Prompt Medical Supply Inc.     6/23/15      E0274        $101.85
  000370743998-08      T.R.        Prompt Medical Supply Inc.     6/23/15      E2619        $51.32
  000370743998-08      T.R.        Prompt Medical Supply Inc.     6/23/15      L0172        $75.00
  000370743998-08      T.R.        Prompt Medical Supply Inc.     6/23/15      L0629        $175.00
  000374698636-03      T.S.        Prompt Medical Supply Inc.      7/7/15      E0190        $22.04
  000374698636-03      T.S.        Prompt Medical Supply Inc.      7/7/15      E0215        $20.93
  000374698636-03      T.S.        Prompt Medical Supply Inc.      7/7/15      E0272        $97.50
  000374698636-03      T.S.        Prompt Medical Supply Inc.      7/7/15      E0274        $101.85
  000374698636-03      T.S.        Prompt Medical Supply Inc.      7/7/15      E2619        $51.32
  000374698636-03      T.S.        Prompt Medical Supply Inc.      7/7/15      L0627        $322.98
  000374698636-03      T.S.        Prompt Medical Supply Inc.      7/7/15      L1820        $110.00
  000369755805-03      T.W.        Prompt Medical Supply Inc.     5/12/15      E0190        $22.04
  000369755805-03      T.W.        Prompt Medical Supply Inc.     5/12/15      E0215        $20.93
  000369755805-03      T.W.        Prompt Medical Supply Inc.     5/12/15      E0272        $97.50
  000369755805-03      T.W.        Prompt Medical Supply Inc.     5/12/15      E0274        $101.85
  000369755805-03      T.W.        Prompt Medical Supply Inc.     5/12/15      E2619        $51.32
  000369755805-03      T.W.        Prompt Medical Supply Inc.     5/12/15      L0172        $75.00
  000369755805-03      T.W.        Prompt Medical Supply Inc.     5/12/15      L0629        $175.00
  000369755805-03      T.W.        Prompt Medical Supply Inc.     5/12/15      L1820        $110.00
  000369755805-03      T.W.        Prompt Medical Supply Inc.     5/12/15      L1906        $75.00
  000369755805-03      T.W.        Prompt Medical Supply Inc.     6/12/15      E0205        $195.00
  000369755805-03      T.W.        Prompt Medical Supply Inc.     6/12/15      E0730        $76.26
  000369755805-03      T.W.        Prompt Medical Supply Inc.     6/12/15      E1399        $203.00
  000369755805-03      T.W.        Prompt Medical Supply Inc.     6/12/15      L3674        $896.92
  000369755805-03      T.W.        Prompt Medical Supply Inc.     6/23/15      L0631        $806.64
  000369755805-03      T.W.        Prompt Medical Supply Inc.     6/23/15      L3674        $896.92
  000290252378-01      U.L.        Prompt Medical Supply Inc.     7/23/13      L0631        $806.64
  000358470599-01      V.D.        Prompt Medical Supply Inc.     2/20/15      E0190        $22.04
  000358470599-01      V.D.        Prompt Medical Supply Inc.     2/20/15      E0215        $20.93
  000358470599-01      V.D.        Prompt Medical Supply Inc.     2/20/15      E0272        $97.50



                                                  220                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page836
                                                                            223of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7555
                                             3360  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                        Date of    Billing Code   Amount
   Claim Number                             Retailer
                     Initials                                       Service        Used       Pending
  000358470599-01     V.D.         Prompt Medical Supply Inc.        2/20/15      E0274       $101.85
  000358470599-01     V.D.         Prompt Medical Supply Inc.        2/20/15      E2619       $51.32
  000358470599-01     V.D.         Prompt Medical Supply Inc.        2/20/15      L0450       $144.00
  000358470599-01     V.D.         Prompt Medical Supply Inc.        2/20/15      L0629       $175.00
  000358470599-01     V.D.         Prompt Medical Supply Inc.         4/2/15      E0205       $189.00
  000358470599-01     V.D.         Prompt Medical Supply Inc.         4/2/15      E0730       $76.26
  000358470599-01     V.D.         Prompt Medical Supply Inc.         4/2/15      E0855       $502.63
  000358470599-01     V.D.         Prompt Medical Supply Inc.         4/2/15      E1399       $203.00
  000358470599-01     V.D.         Prompt Medical Supply Inc.         4/2/15      L0631       $806.64
  000364189118-01     V.R.         Prompt Medical Supply Inc.        6/29/15      E0855       $502.63
  000364189118-01     V.R.         Prompt Medical Supply Inc.        6/29/15      L1832       $607.55
  000364189118-01     V.R.         Prompt Medical Supply Inc.        6/29/15      L3674       $896.92
  000364189118-01     V.R.         Prompt Medical Supply Inc.        6/29/15      L0631       $806.64
  000361304751-01     W.G.         Prompt Medical Supply Inc.        3/10/15      E0190       $22.04
  000361304751-01     W.G.         Prompt Medical Supply Inc.        3/10/15      E0215       $20.93
  000361304751-01     W.G.         Prompt Medical Supply Inc.        3/10/15      E0217       $422.00
  000361304751-01     W.G.         Prompt Medical Supply Inc.        3/10/15      E0272       $97.50
  000361304751-01     W.G.         Prompt Medical Supply Inc.        3/10/15      E0274       $101.85
  000361304751-01     W.G.         Prompt Medical Supply Inc.        3/10/15      E2619       $51.32
  000361304751-01     W.G.         Prompt Medical Supply Inc.        3/10/15      L0172       $75.00
  000361304751-01     W.G.         Prompt Medical Supply Inc.        3/10/15      L0629       $175.00
  000361304751-01     W.G.         Prompt Medical Supply Inc.        3/10/15      T5001       $189.00
  000362861601-02     Y.A.         Prompt Medical Supply Inc.        4/27/15      L3674       $896.92
  000362861601-02     Y.A.         Prompt Medical Supply Inc.         5/9/15      E0855       $502.63
  000348231093-01     Y.L.         Prompt Medical Supply Inc.        1/14/15      L0631       $806.64
  000347267916-09     Y.W.         Prompt Medical Supply Inc.       11/18/14      E0190       $22.04
  000347267916-09     Y.W.         Prompt Medical Supply Inc.       11/18/14      E0215       $20.93
  000347267916-09     Y.W.         Prompt Medical Supply Inc.       11/18/14      E0272       $97.50
  000347267916-09     Y.W.         Prompt Medical Supply Inc.       11/18/14      E0274       $101.85
  000347267916-09     Y.W.         Prompt Medical Supply Inc.       11/18/14      E2619       $51.32
  000347267916-09     Y.W.         Prompt Medical Supply Inc.       11/18/14      L0172       $75.00
  000347267916-09     Y.W.         Prompt Medical Supply Inc.       11/18/14      L0450       $144.00
  000347267916-09     Y.W.         Prompt Medical Supply Inc.       11/18/14      L0629       $175.00
  000347267916-09     Y.W.         Prompt Medical Supply Inc.       12/17/14      E0205       $189.00
  000347267916-09     Y.W.         Prompt Medical Supply Inc.       12/17/14      E0730       $76.26
  000347267916-09     Y.W.         Prompt Medical Supply Inc.       12/17/14      E1399       $203.00
  000347267916-09     Y.W.         Prompt Medical Supply Inc.        2/12/15      E0855       $502.63
  000347267916-09     Y.W.         Prompt Medical Supply Inc.        2/12/15      L0631       $806.64

  000411877913-14     A.M.       Right Choice Medical Supply Inc.   9/29/16       I0632       $1,150.00

  000411877913-14     A.M.       Right Choice Medical Supply Inc.   9/29/16       E0855       $502.63

  000411877913-14     A.M.       Right Choice Medical Supply Inc.   9/29/16       L1832       $607.55

  000423141373-06      C.S.      Right Choice Medical Supply Inc.   10/4/16       L0632       $1,150.00

  000397117300-02      D.P.      Right Choice Medical Supply Inc.    4/4/16       L0632       $1,150.00

  000423654920-01     D.W.       Right Choice Medical Supply Inc.   9/29/16       L0632       $1,150.00




                                                   221                                           Exhibit 4
                                                                                                Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page837
                                                                            224of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7556
                                             3361  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                        Date of   Billing Code   Amount
   Claim Number                             Retailer
                     Initials                                       Service       Used       Pending

  000423654920-01     D.W.       Right Choice Medical Supply Inc.   9/29/16      E0855       $502.63

  000433921987-03      H.F.      Right Choice Medical Supply Inc.   12/8/16      E0855       $502.63

  000433921987-03      H.F.      Right Choice Medical Supply Inc.   12/8/16      I0632       $1,150.00

  000411877913-03      J.M.      Right Choice Medical Supply Inc.   9/28/16      I0632       $1,150.00

  000424780021-01      J.W.      Right Choice Medical Supply Inc.   11/9/16      E0855       $502.63

  000424780021-01      J.W.      Right Choice Medical Supply Inc.   11/9/16      L0632       $1,150.00

  000424780021-01      J.W.      Right Choice Medical Supply Inc.   11/9/16      L1832       $607.55

  000398883504-02      L.M.      Right Choice Medical Supply Inc.   3/25/16      L0632       $1,150.00

  000417925377-04      P.N.      Right Choice Medical Supply Inc.   8/30/16      L1832       $607.55

  000417925377-04      P.N.      Right Choice Medical Supply Inc.   9/15/16      L0632       $1,150.00

  000417925377-04      P.N.      Right Choice Medical Supply Inc.   9/15/16      E0855       $502.63

  000418107769-01      S.S.      Right Choice Medical Supply Inc.   8/18/16      L0632       $1,150.00

  000418107769-01      S.S.      Right Choice Medical Supply Inc.   8/23/16      E0855       $502.63

  000424966687-03      S.T.      Right Choice Medical Supply Inc.   9/13/16      L0632       $1,150.00

  000424512051-01      Y.G.      Right Choice Medical Supply Inc.    9/5/16     E0855         $502.63
  000375178860-02      A.D.        Skapars Health Products, Inc.    8/20/15     A4556         $12.26
  000375178860-02      A.D.        Skapars Health Products, Inc.    8/20/15     A4557         $37.72
  000375178860-02      A.D.        Skapars Health Products, Inc.    8/20/15     A4630          $2.46
  000375178860-02      A.D.        Skapars Health Products, Inc.    8/20/15     E0184         $153.13
  000375178860-02      A.D.        Skapars Health Products, Inc.    8/20/15     E0730         $76.25
  000375178860-02      A.D.        Skapars Health Products, Inc.    8/20/15     E0855         $502.63
  000375178860-02      A.D.        Skapars Health Products, Inc.    8/20/15     L0636        $1,036.35
  000375178860-02      A.D.        Skapars Health Products, Inc.    8/20/15     E0205         $174.00
  000375178860-02      A.D.        Skapars Health Products, Inc.    8/20/15     E0274         $101.85
  000352120430-01      A.G.        Skapars Health Products, Inc.    1/29/15     L0636        $1,036.35
  000354248890-01      A.G.        Skapars Health Products, Inc.    1/29/15     E0205         $174.00
  000354248890-01      A.G.        Skapars Health Products, Inc.    1/29/15     L0627         $322.98
  000354248890-01      A.G.        Skapars Health Products, Inc.    1/29/15     L1848         $397.04
  000354248890-01      A.G.        Skapars Health Products, Inc.    1/29/15     E0190         $22.04
  000354248890-01      A.G.        Skapars Health Products, Inc.    1/29/15     E2601         $55.29
  000354248890-01      A.G.        Skapars Health Products, Inc.    1/29/15     L0636        $1,036.35
  000354248890-01      A.G.        Skapars Health Products, Inc.    2/16/15     L1844        $1,107.70
  000391113973-01      A.J.        Skapars Health Products, Inc.     1/5/16     E0190         $22.04
  000391113973-01      A.J.        Skapars Health Products, Inc.     1/5/16     E2601         $55.29
  000391113973-01      A.J.        Skapars Health Products, Inc.     1/5/16     L0190         $311.75
  000391113973-01      A.J.        Skapars Health Products, Inc.     1/5/16     L0627         $322.98



                                                   222                                          Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page838
                                                                            225of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7557
                                             3362  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of   Billing Code   Amount
   Claim Number                              Retailer
                     Initials                                      Service       Used       Pending
  000391113973-01      A.J.        Skapars Health Products, Inc.    1/5/16     L3671         $690.23
  000391113973-01      A.J.        Skapars Health Products, Inc.   1/18/16     A4556         $12.26
  000391113973-01      A.J.        Skapars Health Products, Inc.   1/18/16     A4557         $37.72
  000391113973-01      A.J.        Skapars Health Products, Inc.   1/18/16     A4630          $2.46
  000391113973-01      A.J.        Skapars Health Products, Inc.   1/18/16     E0184         $153.13
  000391113973-01      A.J.        Skapars Health Products, Inc.   1/18/16     E0730         $76.25
  000391113973-01      A.J.        Skapars Health Products, Inc.   1/18/16     E0205         $174.00
  000391113973-01      A.J.        Skapars Health Products, Inc.   1/18/16     E0274         $101.85
  000391113973-01      A.J.        Skapars Health Products, Inc.   1/18/16     E0855         $502.63
  000408938918-01      A.K.        Skapars Health Products, Inc.   4/21/16     E0184         $153.13
  000408938918-01      A.K.        Skapars Health Products, Inc.   4/21/16     E0190         $22.04
  000408938918-01      A.K.        Skapars Health Products, Inc.   4/21/16     E0215         $20.93
  000408938918-01      A.K.        Skapars Health Products, Inc.   4/21/16     E0274         $101.85
  000408938918-01      A.K.        Skapars Health Products, Inc.   4/21/16     E2601         $55.29
  000408938918-01      A.K.        Skapars Health Products, Inc.   4/21/16     L0190         $311.75
  000408938918-01      A.K.        Skapars Health Products, Inc.   4/21/16     L0627         $322.98
  000408938918-01      A.K.        Skapars Health Products, Inc.   4/21/16     L3670         $251.34
  000397912998-01      A.P.        Skapars Health Products, Inc.    2/2/16     E0190         $22.04
  000397912998-01      A.P.        Skapars Health Products, Inc.    2/2/16     E0215         $20.93
  000397912998-01      A.P.        Skapars Health Products, Inc.    2/2/16     E2601         $55.29
  000397912998-01      A.P.        Skapars Health Products, Inc.    2/2/16     L0190         $311.75
  000397912998-01      A.P.        Skapars Health Products, Inc.    2/2/16     L0627         $322.98
  000397912998-01      A.P.        Skapars Health Products, Inc.    3/1/16     E0855         $502.63
  000397912998-01      A.P.        Skapars Health Products, Inc.    3/1/16     L0636        $1,036.35
  000391445368-01      B.C.        Skapars Health Products, Inc.    3/3/16     L0636        $1,036.35
  000349206425-02      B.G.        Skapars Health Products, Inc.    1/6/15     L0636        $1,036.35
  000349206425-02      B.G.        Skapars Health Products, Inc.   1/14/15     L1844        $1,107.70
  000369077011-01      B.P.        Skapars Health Products, Inc.    8/3/15     E0855         $502.63
  000369077011-01      B.P.        Skapars Health Products, Inc.    8/6/15     L0636        $1,036.35
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/20/15     E0190         $22.04
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/20/15     E0215         $20.93
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/20/15     E2601         $55.29
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/20/15     L0190         $311.75
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/20/15     L0627         $322.98
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/29/15     A4556         $12.26
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/29/15     A4557         $37.72
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/29/15     A4630          $2.46
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/29/15     E0184         $153.13
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/29/15     E0205         $174.00
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/29/15     E0274         $101.85
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/29/15     E0730         $76.25
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/29/15     E0855         $502.63
  000360189880-01      B.R.        Skapars Health Products, Inc.   4/29/15     L0636        $1,036.35
  000404744260-02      C.A.        Skapars Health Products, Inc.   5/13/16     L0636        $1,036.35
  000409976395-01      C.A.        Skapars Health Products, Inc.   5/19/16     E0184         $153.13
  000409976395-01      C.A.        Skapars Health Products, Inc.   5/19/16     E0215         $20.93
  000409976395-01      C.A.        Skapars Health Products, Inc.   5/19/16     E0274         $101.85
  000409976395-01      C.A.        Skapars Health Products, Inc.   5/19/16     E2601         $55.29
  000409976395-01      C.A.        Skapars Health Products, Inc.   5/19/16     L0627         $322.98
  000358475275-04      C.L.        Skapars Health Products, Inc.   3/10/15     E0190         $22.04
  000358475275-04      C.L.        Skapars Health Products, Inc.   3/10/15     L0190         $311.75



                                                    223                                        Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page839
                                                                            226of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7558
                                             3363  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of    Billing Code   Amount
   Claim Number                              Retailer
                     Initials                                      Service        Used       Pending
  000358475275-04      C.L.        Skapars Health Products, Inc.    3/10/15     L1844        $1,107.70
  000358475275-04      C.L.        Skapars Health Products, Inc.    3/10/15     L1848         $397.04
  000358475275-04      C.L.        Skapars Health Products, Inc.     6/9/15     L0636        $1,036.35
  000407738186-06      C.M.        Skapars Health Products, Inc.    4/19/16     E0190         $22.04
  000407738186-06      C.M.        Skapars Health Products, Inc.    4/19/16     E2601         $55.29
  000407738186-06      C.M.        Skapars Health Products, Inc.    4/19/16     L0190         $311.75
  000407738186-06      C.M.        Skapars Health Products, Inc.    4/19/16     L0627         $322.98
  000407738186-06      C.M.        Skapars Health Products, Inc.    4/19/16     L3671         $690.23
  000414362004-01      C.O.        Skapars Health Products, Inc.     7/8/16     E0184         $153.13
  000414362004-01      C.O.        Skapars Health Products, Inc.     7/8/16     E0190         $22.04
  000414362004-01      C.O.        Skapars Health Products, Inc.     7/8/16     E0215         $20.93
  000414362004-01      C.O.        Skapars Health Products, Inc.     7/8/16     E0274         $101.85
  000414362004-01      C.O.        Skapars Health Products, Inc.     7/8/16     E2601         $55.29
  000414362004-01      C.O.        Skapars Health Products, Inc.     7/8/16     L0190         $311.75
  000414362004-01      C.O.        Skapars Health Products, Inc.     7/8/16     L0627         $322.98
  000407666221-06      C.R.        Skapars Health Products, Inc.    7/11/16     A4556         $12.26
  000407666221-06      C.R.        Skapars Health Products, Inc.    7/11/16     A4557         $37.72
  000407666221-06      C.R.        Skapars Health Products, Inc.    7/11/16     A4630          $2.46
  000407666221-06      C.R.        Skapars Health Products, Inc.    7/11/16     E0205         $174.00
  000407666221-06      C.R.        Skapars Health Products, Inc.    7/11/16     E0730         $76.25
  000407666221-06      C.R.        Skapars Health Products, Inc.    7/11/16     E1399         $129.93
  000407666221-06      C.R.        Skapars Health Products, Inc.    7/22/16     E0855         $502.63
  000407666221-06      C.R.        Skapars Health Products, Inc.     8/8/16     L0636        $1,036.35
  000398268490-02      C.S.        Skapars Health Products, Inc.    3/17/16     E0215         $20.93
  000398268490-02      C.S.        Skapars Health Products, Inc.    3/17/16     E2601         $55.29
  000398268490-02      C.S.        Skapars Health Products, Inc.    3/17/16     L0627         $322.98
  000398268490-02      C.S.        Skapars Health Products, Inc.    3/17/16     L3806         $347.95
  000393766506-04      D.G.        Skapars Health Products, Inc.   12/23/15     L1848         $794.08
  000393766506-04      D.G.        Skapars Health Products, Inc.   12/23/15     L3671         $690.23
  000393766506-04      D.G.        Skapars Health Products, Inc.   12/28/15     E0215         $20.93
  000393766506-04      D.G.        Skapars Health Products, Inc.   12/28/15     E2601         $55.29
  000393766506-04      D.G.        Skapars Health Products, Inc.   12/28/15     L0627         $322.98
  000393766506-04      D.G.        Skapars Health Products, Inc.    2/25/16     L1844        $2,215.40
  000417994852-01      D.G.        Skapars Health Products, Inc.     7/8/16     E0190         $22.04
  000417994852-01      D.G.        Skapars Health Products, Inc.     7/8/16     E2601         $55.29
  000417994852-01      D.G.        Skapars Health Products, Inc.     7/8/16     L0190         $311.75
  000417994852-01      D.G.        Skapars Health Products, Inc.     7/8/16     L0627         $322.98
  000417994852-01      D.G.        Skapars Health Products, Inc.     7/8/16     L1848         $397.04
  000417994852-01      D.G.        Skapars Health Products, Inc.     7/8/16     L3670         $251.34
  000417994852-01      D.G.        Skapars Health Products, Inc.     8/8/16     L1844        $1,107.70
  000422923169-01      D.G.        Skapars Health Products, Inc.    9/22/16     E0855         $502.63
  000422923169-01      D.G.        Skapars Health Products, Inc.   10/12/16     L0636        $1,036.35
  000420811804-02      D.J.        Skapars Health Products, Inc.    7/29/16     E0184         $153.13
  000420811804-02      D.J.        Skapars Health Products, Inc.    7/29/16     E0190         $22.04
  000420811804-02      D.J.        Skapars Health Products, Inc.    7/29/16     E0274         $101.85
  000420811804-02      D.J.        Skapars Health Products, Inc.    7/29/16     E2601         $55.29
  000420811804-02      D.J.        Skapars Health Products, Inc.    7/29/16     L0190         $311.75
  000420811804-02      D.J.        Skapars Health Products, Inc.    7/29/16     L0627         $322.98
  000420811804-02      D.J.        Skapars Health Products, Inc.    7/29/16     L3670         $251.34
  000350207890-04      D.O.        Skapars Health Products, Inc.     1/6/15     E0190         $22.04
  000350207890-04      D.O.        Skapars Health Products, Inc.     1/6/15     E0205         $174.00



                                                    224                                         Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page840
                                                                            227of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7559
                                             3364  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of    Billing Code   Amount
   Claim Number                              Retailer
                     Initials                                      Service        Used       Pending
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     E0215         $20.93
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     E0274         $101.85
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     E2601         $55.29
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     L0190         $311.75
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     L0627         $322.98
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     L1844        $1,107.70
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     A4556         $12.26
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     A4557         $37.72
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     A4630          $2.46
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     E0184         $153.13
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     E0730         $76.25
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     E0855         $502.63
  000350207890-04     D.O.         Skapars Health Products, Inc.     1/6/15     L0636        $1,036.35
  000434704607-09     D.T.         Skapars Health Products, Inc.    12/8/16     E0190         $22.04
  000434704607-09     D.T.         Skapars Health Products, Inc.    12/8/16     E0215         $20.93
  000434704607-09     D.T.         Skapars Health Products, Inc.    12/8/16     E2601         $55.29
  000434704607-09     D.T.         Skapars Health Products, Inc.    12/8/16     L0627         $322.98
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/10/15     E0190         $22.04
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/10/15     E0215         $20.93
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/10/15     E2601         $55.29
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/10/15     L0190         $311.75
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/10/15     L0627         $322.98
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/26/15     A4556         $12.26
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/26/15     A4557         $37.72
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/26/15     A4630          $2.46
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/26/15     E0184         $153.13
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/26/15     E0205         $174.00
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/26/15     E0274         $101.85
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/26/15     E0730         $76.25
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/20/15     E0855         $502.63
  000355295865-02     D.W.         Skapars Health Products, Inc.    2/20/15     L0636        $1,036.35
  000391687803-01     D.W.         Skapars Health Products, Inc.     4/6/16     E0855         $502.63
  000391687803-01     D.W.         Skapars Health Products, Inc.     4/6/16     L0636        $1,036.35
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     E0190         $22.04
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     E0205         $174.00
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     E0215         $20.93
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     E0274         $101.85
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     E2601         $55.29
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     L0190         $311.75
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     L0627         $322.98
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     L0636        $1,036.35
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     A4556         $12.26
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     A4557         $37.72
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     A4630          $2.46
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     E0184         $153.13
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     E0730         $76.25
  000350207890-01     E.C.         Skapars Health Products, Inc.     1/6/15     E0855         $502.63
  000404014201-02     E.R.         Skapars Health Products, Inc.     5/2/16     L0636        $1,036.35
  000385015565-02     E.S.         Skapars Health Products, Inc.   10/15/15     E0190         $22.04
  000385015565-02     E.S.         Skapars Health Products, Inc.   10/15/15     E2601         $55.29
  000385015565-02     E.S.         Skapars Health Products, Inc.   10/15/15     L0190         $311.75



                                                    225                                         Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page841
                                                                            228of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7560
                                             3365  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of    Billing Code   Amount
   Claim Number                              Retailer
                     Initials                                      Service        Used       Pending
  000385015565-02     E.S.         Skapars Health Products, Inc.   10/15/15     L0627         $322.98
  000385015565-02     E.S.         Skapars Health Products, Inc.    12/3/15     A4556         $12.26
  000385015565-02     E.S.         Skapars Health Products, Inc.    12/3/15     A4557         $37.72
  000385015565-02     E.S.         Skapars Health Products, Inc.    12/3/15     A4630          $2.46
  000385015565-02     E.S.         Skapars Health Products, Inc.    12/3/15     E0184         $153.13
  000385015565-02     E.S.         Skapars Health Products, Inc.    12/3/15     E0730         $76.25
  000385015565-02     E.S.         Skapars Health Products, Inc.    12/3/15     E0205         $174.00
  000385015565-02     E.S.         Skapars Health Products, Inc.    12/3/15     E0274         $101.85
  000385015565-02     E.S.         Skapars Health Products, Inc.    12/3/15     E0855         $502.63
  000385015565-02     E.S.         Skapars Health Products, Inc.    12/3/15     L0636        $1,036.35
  000404747511-02     E.S.         Skapars Health Products, Inc.    3/29/16     E0855         $502.63
  000347417461-02     F.D.         Skapars Health Products, Inc.   11/19/14     E0190         $22.04
  000347417461-02     F.D.         Skapars Health Products, Inc.   11/19/14     E2601         $55.29
  000347417461-02     F.D.         Skapars Health Products, Inc.   11/19/14     L0190         $311.75
  000347417461-02     F.D.         Skapars Health Products, Inc.   11/19/14     L0627         $322.98
  000347417461-02     F.D.         Skapars Health Products, Inc.   12/24/14     E0205         $174.00
  000347417461-02     F.D.         Skapars Health Products, Inc.   12/24/14     E0274         $101.85
  000330623786-02     F.L.         Skapars Health Products, Inc.     9/9/14     L0636        $1,036.35
  000343259362-04     F.O.         Skapars Health Products, Inc.    12/5/14     E0855         $502.63
  000343259362-04     F.O.         Skapars Health Products, Inc.    12/5/14     L0636        $1,036.35
  000357992980-02     F.O.         Skapars Health Products, Inc.     4/7/15     A4556         $12.26
  000357992980-02     F.O.         Skapars Health Products, Inc.     4/7/15     A4557         $37.72
  000357992980-02     F.O.         Skapars Health Products, Inc.     4/7/15     A4630          $2.46
  000346383797-04     F.R.         Skapars Health Products, Inc.    2/11/15     L0636        $1,036.35
  000429545857-02     G.J.         Skapars Health Products, Inc.    10/6/16     E0184         $153.13
  000429545857-02     G.J.         Skapars Health Products, Inc.    10/6/16     E0274         $101.85
  000429545857-02     G.J.         Skapars Health Products, Inc.    10/6/16     E2601         $55.29
  000429545857-02     G.J.         Skapars Health Products, Inc.    10/6/16     L0627         $322.98
  000429545857-02     G.J.         Skapars Health Products, Inc.    10/6/16     L3670         $251.34
  000387779697-06     H.M.         Skapars Health Products, Inc.    12/9/15     A4556         $12.26
  000387779697-06     H.M.         Skapars Health Products, Inc.    12/9/15     A4557         $37.72
  000387779697-06     H.M.         Skapars Health Products, Inc.    12/9/15     A4630          $2.46
  000387779697-06     H.M.         Skapars Health Products, Inc.    12/9/15     E0184         $153.13
  000387779697-06     H.M.         Skapars Health Products, Inc.    12/9/15     E0730         $76.25
  000387779697-06     H.M.         Skapars Health Products, Inc.    12/9/15     L0636        $1,036.35
  000387779697-06     H.M.         Skapars Health Products, Inc.    12/9/15     E0205         $174.00
  000387779697-06     H.M.         Skapars Health Products, Inc.    12/9/15     E0274         $101.85
  000387779697-06     H.M.         Skapars Health Products, Inc.    12/9/15     E0855         $502.63
  000391186897-05     H.M.         Skapars Health Products, Inc.   11/12/15     E0190         $22.04
  000391186897-05     H.M.         Skapars Health Products, Inc.   11/12/15     E0215         $20.93
  000391186897-05     H.M.         Skapars Health Products, Inc.   11/12/15     E2601         $55.29
  000391186897-05     H.M.         Skapars Health Products, Inc.   11/12/15     L0190         $311.75
  000391186897-05     H.M.         Skapars Health Products, Inc.   11/12/15     L0627         $322.98
  000361120645-03     J.C.         Skapars Health Products, Inc.    4/23/15     L0636        $1,036.35
  000391537313-01     J.C.         Skapars Health Products, Inc.     3/3/16     L1844        $1,107.70
  000397672700-05     J.C.         Skapars Health Products, Inc.    1/27/16     E0184         $153.13
  000397672700-05     J.C.         Skapars Health Products, Inc.    1/27/16     E0190         $22.04
  000397672700-05     J.C.         Skapars Health Products, Inc.    1/27/16     E0274         $101.85
  000397672700-05     J.C.         Skapars Health Products, Inc.    1/27/16     E2601         $55.29
  000397672700-05     J.C.         Skapars Health Products, Inc.    1/27/16     L0190         $311.75
  000397672700-05     J.C.         Skapars Health Products, Inc.    1/27/16     L0627         $322.98



                                                    226                                         Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page842
                                                                            229of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7561
                                             3366  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of    Billing Code   Amount
   Claim Number                              Retailer
                     Initials                                      Service        Used       Pending
  000418856142-01      J.H.        Skapars Health Products, Inc.    7/11/16     E0190         $22.04
  000418856142-01      J.H.        Skapars Health Products, Inc.    7/11/16     E0215         $20.93
  000418856142-01      J.H.        Skapars Health Products, Inc.    7/11/16     E2601         $55.29
  000418856142-01      J.H.        Skapars Health Products, Inc.    7/11/16     L0190         $311.75
  000418856142-01      J.H.        Skapars Health Products, Inc.    7/11/16     L0627         $322.98
  000340984475-04       J.J.       Skapars Health Products, Inc.    10/3/14     E0190         $22.04
  000340984475-04       J.J.       Skapars Health Products, Inc.    10/3/14     E0215         $20.93
  000340984475-04       J.J.       Skapars Health Products, Inc.    10/3/14     E2601         $55.29
  000340984475-04       J.J.       Skapars Health Products, Inc.    10/3/14     L0190         $311.75
  000340984475-04       J.J.       Skapars Health Products, Inc.    10/3/14     L0635         $765.98
  000340984475-04       J.J.       Skapars Health Products, Inc.    10/3/14     L1848         $794.08
  000340984475-04       J.J.       Skapars Health Products, Inc.   11/10/14     L1844        $1,107.70
  000340984475-04       J.J.       Skapars Health Products, Inc.   11/10/14     E0855         $502.63
  000342257144-04      J.M.        Skapars Health Products, Inc.    9/23/14     E0190         $22.04
  000342257144-04      J.M.        Skapars Health Products, Inc.    9/23/14     E2601         $55.29
  000342257144-04      J.M.        Skapars Health Products, Inc.    9/23/14     L0190         $311.75
  000342257144-04      J.M.        Skapars Health Products, Inc.    9/23/14     L0635         $765.98
  000342257144-04      J.M.        Skapars Health Products, Inc.    9/23/14     L3671         $690.23
  000333129591-02      J.V.        Skapars Health Products, Inc.   10/29/14     E0855         $502.63
  000333129591-02      J.V.        Skapars Health Products, Inc.   10/29/14     L1844        $1,107.70
  000393766506-02      J.V.        Skapars Health Products, Inc.   12/23/15     E0215         $20.93
  000393766506-02      J.V.        Skapars Health Products, Inc.   12/23/15     E2601         $55.29
  000393766506-02      J.V.        Skapars Health Products, Inc.   12/23/15     L0627         $322.98
  000393766506-02      J.V.        Skapars Health Products, Inc.   12/23/15     E0190         $22.04
  000393766506-02      J.V.        Skapars Health Products, Inc.   12/23/15     L0190         $311.75
  000393766506-02      J.V.        Skapars Health Products, Inc.    2/17/16     E0855         $502.63
  000393766506-02      J.V.        Skapars Health Products, Inc.    2/17/16     L0636        $1,036.35
  000393766506-02      J.V.        Skapars Health Products, Inc.    3/23/16     A4556         $12.26
  000393766506-02      J.V.        Skapars Health Products, Inc.    3/23/16     A4557         $37.72
  000393766506-02      J.V.        Skapars Health Products, Inc.    3/23/16     A4630          $2.46
  000393766506-02      J.V.        Skapars Health Products, Inc.    3/23/16     E0184         $153.13
  000393766506-02      J.V.        Skapars Health Products, Inc.    3/23/16     E0274         $101.85
  000393766506-02      J.V.        Skapars Health Products, Inc.    3/23/16     E0730         $76.25
  000393766506-02      J.V.        Skapars Health Products, Inc.    3/23/16     E1399         $129.93
  000341679108-01      J.W.        Skapars Health Products, Inc.    11/3/14     L0636        $1,036.35
  000341679108-01      J.W.        Skapars Health Products, Inc.    11/3/14     L1844        $1,107.70
  000369755805-01      K.A.        Skapars Health Products, Inc.     7/8/15     E0855         $502.63
  000369755805-01      K.A.        Skapars Health Products, Inc.     7/8/15     L0636        $1,036.35
  000370811663-03      K.B.        Skapars Health Products, Inc.     6/9/15     L1844        $1,107.70
  000414235689-02      K.D.        Skapars Health Products, Inc.    10/5/16     E0184         $153.13
  000414235689-02      K.D.        Skapars Health Products, Inc.    10/5/16     E0215         $20.93
  000414235689-02      K.D.        Skapars Health Products, Inc.    10/5/16     E0274         $101.85
  000414235689-02      K.D.        Skapars Health Products, Inc.    10/5/16     E2601         $55.29
  000414235689-02      K.D.        Skapars Health Products, Inc.    10/5/16     L0627         $322.98
  000414235689-02      K.D.        Skapars Health Products, Inc.    10/5/16     L3670         $251.34
  000428365779-05      K.H.        Skapars Health Products, Inc.   10/12/16     E0184         $153.13
  000428365779-05      K.H.        Skapars Health Products, Inc.   10/12/16     E0190         $22.04
  000428365779-05      K.H.        Skapars Health Products, Inc.   10/12/16     E0215         $20.93
  000428365779-05      K.H.        Skapars Health Products, Inc.   10/12/16     E0274         $101.85
  000428365779-05      K.H.        Skapars Health Products, Inc.   10/12/16     E2601         $55.29
  000428365779-05      K.H.        Skapars Health Products, Inc.   10/12/16     L0190         $311.75



                                                    227                                         Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page843
                                                                            230of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7562
                                             3367  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of    Billing Code   Amount
   Claim Number                              Retailer
                     Initials                                      Service        Used       Pending
  000428365779-05     K.H.         Skapars Health Products, Inc.   10/12/16      L0627        $322.98
  000389038910-02     K.M.         Skapars Health Products, Inc.   11/18/15      L1844       $1,107.70
  000389038910-02     K.M.         Skapars Health Products, Inc.     1/5/16      L0636       $1,036.35
  000405235540-01     K.W.         Skapars Health Products, Inc.    3/24/16      E0215        $20.93
  000405235540-01     K.W.         Skapars Health Products, Inc.    3/24/16      E2601        $55.29
  000405235540-01     K.W.         Skapars Health Products, Inc.    3/24/16      L0627        $322.98
  000405235540-01     K.W.         Skapars Health Products, Inc.    3/24/16      E0190        $22.04
  000405235540-01     K.W.         Skapars Health Products, Inc.    3/24/16      L0190        $311.75
  000405235540-01     K.W.         Skapars Health Products, Inc.    3/24/16      L1848        $397.04
  000375170644-04     L.A.         Skapars Health Products, Inc.    7/28/15      L1844       $1,107.70
  000375170644-04     L.A.         Skapars Health Products, Inc.    8/11/15      L0636       $1,036.35
  000350221198-01     L.B.         Skapars Health Products, Inc.     1/6/15      L1848        $794.08
  000350221198-01     L.B.         Skapars Health Products, Inc.     1/6/15      E0190        $22.04
  000350221198-01     L.B.         Skapars Health Products, Inc.     1/6/15      E0215        $20.93
  000350221198-01     L.B.         Skapars Health Products, Inc.     1/6/15      E2601        $55.29
  000350221198-01     L.B.         Skapars Health Products, Inc.     1/6/15      L0190        $311.75
  000350221198-01     L.B.         Skapars Health Products, Inc.     1/6/15      L0627        $322.98
  000393819305-02     L.C.         Skapars Health Products, Inc.    1/28/16      L1844       $1,107.70
  000435685409-02     L.G.         Skapars Health Products, Inc.    12/9/16      E0855        $502.63
  000342257144-03     L.J.         Skapars Health Products, Inc.    9/22/14      E0190        $22.04
  000342257144-03     L.J.         Skapars Health Products, Inc.    9/22/14      E2601        $55.29
  000342257144-03     L.J.         Skapars Health Products, Inc.    9/22/14      L0190        $311.75
  000342257144-03     L.J.         Skapars Health Products, Inc.    9/22/14      L0635        $765.98
  000342257144-03     L.J.         Skapars Health Products, Inc.    9/22/14      L1848        $397.04
  000429545857-06     L.K.         Skapars Health Products, Inc.    10/5/16      E0184        $153.13
  000429545857-06     L.K.         Skapars Health Products, Inc.    10/5/16      E0190        $22.04
  000429545857-06     L.K.         Skapars Health Products, Inc.    10/5/16      E0215        $20.93
  000429545857-06     L.K.         Skapars Health Products, Inc.    10/5/16      E0274        $101.85
  000429545857-06     L.K.         Skapars Health Products, Inc.    10/5/16      E2601        $55.29
  000429545857-06     L.K.         Skapars Health Products, Inc.    10/5/16      L0190        $311.75
  000429545857-06     L.K.         Skapars Health Products, Inc.    10/5/16      L0627        $322.98
  000429545857-06     L.K.         Skapars Health Products, Inc.    10/5/16      L3670        $251.34
  000429545857-09     L.K.         Skapars Health Products, Inc.    10/6/16      E0184        $153.13
  000429545857-09     L.K.         Skapars Health Products, Inc.    10/6/16      E0190        $22.04
  000429545857-09     L.K.         Skapars Health Products, Inc.    10/6/16      E0215        $20.93
  000429545857-09     L.K.         Skapars Health Products, Inc.    10/6/16      E0274        $101.85
  000429545857-09     L.K.         Skapars Health Products, Inc.    10/6/16      E2601        $55.29
  000429545857-09     L.K.         Skapars Health Products, Inc.    10/6/16      L0190        $311.75
  000429545857-09     L.K.         Skapars Health Products, Inc.    10/6/16      L0627        $322.98
  000429545857-09     L.K.         Skapars Health Products, Inc.    10/6/16      L3670        $251.34
  000420811804-01     L.M.         Skapars Health Products, Inc.    7/28/16      E0184        $153.13
  000420811804-01     L.M.         Skapars Health Products, Inc.    7/28/16      E0190        $22.04
  000420811804-01     L.M.         Skapars Health Products, Inc.    7/28/16      E0274        $101.85
  000420811804-01     L.M.         Skapars Health Products, Inc.    7/28/16      E2601        $55.29
  000420811804-01     L.M.         Skapars Health Products, Inc.    7/28/16      L0190        $311.75
  000420811804-01     L.M.         Skapars Health Products, Inc.    7/28/16      L0627        $322.98
  000420811804-01     L.M.         Skapars Health Products, Inc.    7/28/16      L3670        $251.34
  000366057115-02     L.N.         Skapars Health Products, Inc.    5/26/15      E0190        $22.04
  000366057115-02     L.N.         Skapars Health Products, Inc.    5/26/15      L0190        $311.75
  000366057115-02     L.N.         Skapars Health Products, Inc.    5/26/15      E2601        $55.29
  000366057115-02     L.N.         Skapars Health Products, Inc.    5/26/15      L0627        $322.98



                                                    228                                         Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page844
                                                                            231of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7563
                                             3368  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of    Billing Code   Amount
   Claim Number                              Retailer
                     Initials                                      Service        Used       Pending
  000366057115-02     L.N.         Skapars Health Products, Inc.    6/11/15     L0636        $1,036.35
  000366057115-02     L.N.         Skapars Health Products, Inc.    6/11/15     E0855         $502.63
  000351833439-02     L.P.         Skapars Health Products, Inc.    1/13/15     L1844        $1,107.70
  000415140532-01     L.R.         Skapars Health Products, Inc.    7/16/16     A4556         $12.26
  000415140532-01     L.R.         Skapars Health Products, Inc.    7/16/16     A4557         $37.72
  000415140532-01     L.R.         Skapars Health Products, Inc.    7/16/16     A4630          $2.46
  000415140532-01     L.R.         Skapars Health Products, Inc.    7/16/16     E0190         $22.04
  000415140532-01     L.R.         Skapars Health Products, Inc.    7/16/16     E0205         $174.00
  000415140532-01     L.R.         Skapars Health Products, Inc.    7/16/16     E0730         $76.25
  000415140532-01     L.R.         Skapars Health Products, Inc.    7/16/16     E1399         $129.93
  000415140532-01     L.R.         Skapars Health Products, Inc.    7/16/16     E2601         $55.29
  000415140532-01     L.R.         Skapars Health Products, Inc.    7/16/16     L0190         $311.75
  000415140532-01     L.R.         Skapars Health Products, Inc.    7/16/16     L0627         $322.98
  000387356850-01     M.G.         Skapars Health Products, Inc.    11/2/15     E0190         $22.04
  000387356850-01     M.G.         Skapars Health Products, Inc.    11/2/15     E2601         $55.29
  000387356850-01     M.G.         Skapars Health Products, Inc.    11/2/15     L0190         $311.75
  000387356850-01     M.G.         Skapars Health Products, Inc.    11/2/15     L0627         $322.98
  000387356850-01     M.G.         Skapars Health Products, Inc.   11/12/15     A4556         $12.26
  000387356850-01     M.G.         Skapars Health Products, Inc.   11/12/15     A4557         $37.72
  000387356850-01     M.G.         Skapars Health Products, Inc.   11/12/15     A4630          $2.46
  000387356850-01     M.G.         Skapars Health Products, Inc.   11/12/15     E0184         $153.13
  000387356850-01     M.G.         Skapars Health Products, Inc.   11/12/15     E0205         $174.00
  000387356850-01     M.G.         Skapars Health Products, Inc.   11/12/15     E0274         $101.85
  000387356850-01     M.G.         Skapars Health Products, Inc.   11/12/15     E0730         $76.25
  000387356850-01     M.G.         Skapars Health Products, Inc.   11/12/15     E0855         $502.63
  000387356850-01     M.G.         Skapars Health Products, Inc.   11/12/15     L0636        $1,036.35
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     A4556         $12.26
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     A4557         $37.72
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     A4630          $2.46
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     E0184         $153.13
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     E0190         $22.04
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     E0215         $20.93
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     E0730         $76.25
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     E2601         $55.29
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     L0190         $311.75
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     L0627         $322.98
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     L0636        $1,036.35
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     L1844        $1,107.70
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     E0205         $174.00
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     E0274         $101.85
  000348183906-01     M.H.         Skapars Health Products, Inc.   12/31/14     E0855         $502.63
  000407146448-02     M.J.         Skapars Health Products, Inc.    4/26/16     E0205         $174.00
  000407146448-02     M.J.         Skapars Health Products, Inc.    4/26/16     E0274         $101.85
  000407146448-02     M.J.         Skapars Health Products, Inc.    4/26/16     A4556         $12.26
  000407146448-02     M.J.         Skapars Health Products, Inc.    4/26/16     A4557         $37.72
  000407146448-02     M.J.         Skapars Health Products, Inc.    4/26/16     A4630          $2.46
  000407146448-02     M.J.         Skapars Health Products, Inc.    4/26/16     E0184         $153.13
  000407146448-02     M.J.         Skapars Health Products, Inc.    4/26/16     E0730         $76.25
  000407146448-02     M.J.         Skapars Health Products, Inc.    4/26/16     E0855         $502.63
  000349003194-01     M.L.         Skapars Health Products, Inc.     2/6/15     L1844        $1,107.70
  000375170644-02     M.R.         Skapars Health Products, Inc.    8/17/15     L1844        $1,107.70



                                                    229                                         Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page845
                                                                            232of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7564
                                             3369  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of   Billing Code   Amount
   Claim Number                              Retailer
                     Initials                                      Service       Used       Pending
  000419742092-02     N.A.         Skapars Health Products, Inc.   8/17/16     L0636        $1,036.35
  000414859926-01     N.B.         Skapars Health Products, Inc.   7/26/16     E0855         $502.63
  000417697819-02     N.M.         Skapars Health Products, Inc.   6/28/16     E0184         $153.13
  000417697819-02     N.M.         Skapars Health Products, Inc.   6/28/16     E0190         $22.04
  000417697819-02     N.M.         Skapars Health Products, Inc.   6/28/16     E0274         $101.85
  000417697819-02     N.M.         Skapars Health Products, Inc.   6/28/16     E2601         $55.29
  000417697819-02     N.M.         Skapars Health Products, Inc.   6/28/16     L0190         $311.75
  000417697819-02     N.M.         Skapars Health Products, Inc.   6/28/16     L0627         $322.98
  000417697819-02     N.M.         Skapars Health Products, Inc.   6/28/16     L3670         $251.34
  000419487863-01     O.C.         Skapars Health Products, Inc.   10/5/16     A4556         $12.26
  000419487863-01     O.C.         Skapars Health Products, Inc.   10/5/16     A4557         $37.72
  000419487863-01     O.C.         Skapars Health Products, Inc.   10/5/16     A4630          $2.46
  000419487863-01     O.C.         Skapars Health Products, Inc.   10/5/16     E0184         $153.13
  000419487863-01     O.C.         Skapars Health Products, Inc.   10/5/16     E0205         $174.00
  000419487863-01     O.C.         Skapars Health Products, Inc.   10/5/16     E0274         $101.85
  000419487863-01     O.C.         Skapars Health Products, Inc.   10/5/16     E0730         $76.25
  000351833439-03     O.T.         Skapars Health Products, Inc.    2/6/15     L0636        $1,036.35
  000385976824-07     P.D.         Skapars Health Products, Inc.   9/30/15     E0215         $20.93
  000385976824-07     P.D.         Skapars Health Products, Inc.   9/30/15     E2601         $55.29
  000385976824-07     P.D.         Skapars Health Products, Inc.   9/30/15     L0627         $322.98
  000385976824-07     P.D.         Skapars Health Products, Inc.   9/30/15     E0190         $22.04
  000385976824-07     P.D.         Skapars Health Products, Inc.   9/30/15     L0190         $311.75
  000385976824-07     P.D.         Skapars Health Products, Inc.    1/8/16     L0636        $1,036.35
  000369158142-02     P.N.         Skapars Health Products, Inc.    6/3/15     E0190         $22.04
  000369158142-02     P.N.         Skapars Health Products, Inc.    6/3/15     E0215         $20.93
  000369158142-02     P.N.         Skapars Health Products, Inc.    6/3/15     E2601         $55.29
  000369158142-02     P.N.         Skapars Health Products, Inc.    6/3/15     L0190         $311.75
  000369158142-02     P.N.         Skapars Health Products, Inc.    6/3/15     L0627         $322.98
  000369158142-02     P.N.         Skapars Health Products, Inc.    6/3/15     L1848         $397.04
  000369158142-02     P.N.         Skapars Health Products, Inc.    6/3/15     L3671         $690.23
  000369158142-02     P.N.         Skapars Health Products, Inc.   6/18/15     L1844        $1,107.70
  000369158142-02     P.N.         Skapars Health Products, Inc.   6/26/15     A4556         $12.26
  000369158142-02     P.N.         Skapars Health Products, Inc.   6/26/15     A4557         $37.72
  000369158142-02     P.N.         Skapars Health Products, Inc.   6/26/15     A4630          $2.46
  000369158142-02     P.N.         Skapars Health Products, Inc.   6/26/15     E0184         $153.13
  000369158142-02     P.N.         Skapars Health Products, Inc.   6/26/15     E0205         $174.00
  000369158142-02     P.N.         Skapars Health Products, Inc.   6/26/15     E0274         $101.85
  000369158142-02     P.N.         Skapars Health Products, Inc.   6/26/15     E0730         $76.25
  000342257144-02     R.A.         Skapars Health Products, Inc.   9/22/14     E0190         $22.04
  000342257144-02     R.A.         Skapars Health Products, Inc.   9/22/14     E2601         $55.29
  000342257144-02     R.A.         Skapars Health Products, Inc.   9/22/14     L0190         $311.75
  000342257144-02     R.A.         Skapars Health Products, Inc.   9/22/14     L0635         $765.98
  000342257144-02     R.A.         Skapars Health Products, Inc.   9/22/14     L1848         $397.04
  000421781097-02     R.B.         Skapars Health Products, Inc.   12/6/16     L0636        $1,036.35
  000355716317-04     R.C.         Skapars Health Products, Inc.   4/13/15     L0636        $1,036.35
  000375576717-02     R.G.         Skapars Health Products, Inc.   7/20/15     E0190         $22.04
  000375576717-02     R.G.         Skapars Health Products, Inc.   7/20/15     E0215         $20.93
  000375576717-02     R.G.         Skapars Health Products, Inc.   7/20/15     E2601         $55.29
  000375576717-02     R.G.         Skapars Health Products, Inc.   7/20/15     L0190         $311.75
  000375576717-02     R.G.         Skapars Health Products, Inc.   7/20/15     L0627         $322.98
  000375576717-02     R.G.         Skapars Health Products, Inc.   7/20/15     L3671         $690.23



                                                    230                                        Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page846
                                                                            233of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7565
                                             3370  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of    Billing Code   Amount
   Claim Number                              Retailer
                     Initials                                      Service        Used       Pending
  000340231983-01      R.S.        Skapars Health Products, Inc.    9/23/14     E0190         $22.04
  000340231983-01      R.S.        Skapars Health Products, Inc.    9/23/14     E2601         $55.29
  000340231983-01      R.S.        Skapars Health Products, Inc.    9/23/14     L0190         $311.75
  000340231983-01      R.S.        Skapars Health Products, Inc.    9/23/14     L0635         $765.98
  000380106203-01      S.F.        Skapars Health Products, Inc.    8/20/15     E0215         $20.93
  000380106203-01      S.F.        Skapars Health Products, Inc.    8/20/15     E2601         $55.29
  000380106203-01      S.F.        Skapars Health Products, Inc.    8/20/15     L0627         $322.98
  000380106203-01      S.F.        Skapars Health Products, Inc.    8/20/15     E0190         $22.04
  000380106203-01      S.F.        Skapars Health Products, Inc.    8/20/15     L0190         $311.75
  000380106203-01      S.F.        Skapars Health Products, Inc.    9/30/15     A4556         $12.26
  000380106203-01      S.F.        Skapars Health Products, Inc.    9/30/15     A4557         $37.72
  000380106203-01      S.F.        Skapars Health Products, Inc.    9/30/15     A4630          $2.46
  000380106203-01      S.F.        Skapars Health Products, Inc.    9/30/15     E0184         $153.13
  000380106203-01      S.F.        Skapars Health Products, Inc.    9/30/15     E0205         $174.00
  000380106203-01      S.F.        Skapars Health Products, Inc.    9/30/15     E0274         $101.85
  000380106203-01      S.F.        Skapars Health Products, Inc.    9/30/15     E0730         $76.25
  000380106203-01      S.F.        Skapars Health Products, Inc.    10/9/15     L0636        $1,036.35
  000359179884-02      S.M.        Skapars Health Products, Inc.    3/25/15     A4556         $12.26
  000359179884-02      S.M.        Skapars Health Products, Inc.    3/25/15     A4557         $37.72
  000359179884-02      S.M.        Skapars Health Products, Inc.    3/25/15     A4630          $2.46
  000359179884-02      S.M.        Skapars Health Products, Inc.    3/25/15     MM043        $1,253.92
  000416039170-02      S.P.        Skapars Health Products, Inc.    6/28/16     E0190         $22.04
  000416039170-02      S.P.        Skapars Health Products, Inc.    6/28/16     E0215         $20.93
  000416039170-02      S.P.        Skapars Health Products, Inc.    6/28/16     E2601         $55.29
  000416039170-02      S.P.        Skapars Health Products, Inc.    6/28/16     L0190         $311.75
  000416039170-02      S.P.        Skapars Health Products, Inc.    6/28/16     L0627         $322.98
  000416039170-02      S.P.        Skapars Health Products, Inc.    6/28/16     L3670         $251.34
  000349206425-03      S.R.        Skapars Health Products, Inc.    1/14/15     L1844        $1,107.70
  000408938918-02      T.A.        Skapars Health Products, Inc.    4/26/16     E0184         $153.13
  000408938918-02      T.A.        Skapars Health Products, Inc.    4/26/16     E0190         $22.04
  000408938918-02      T.A.        Skapars Health Products, Inc.    4/26/16     E0215         $20.93
  000408938918-02      T.A.        Skapars Health Products, Inc.    4/26/16     E0274         $101.85
  000408938918-02      T.A.        Skapars Health Products, Inc.    4/26/16     E2601         $55.29
  000408938918-02      T.A.        Skapars Health Products, Inc.    4/26/16     L0190         $311.75
  000408938918-02      T.A.        Skapars Health Products, Inc.    4/26/16     L0627         $322.98
  000408938918-02      T.A.        Skapars Health Products, Inc.    4/26/16     L3670         $251.34
  000435109681-02      T.E.        Skapars Health Products, Inc.    12/8/16     E0190         $22.04
  000435109681-02      T.E.        Skapars Health Products, Inc.    12/8/16     E0215         $20.93
  000435109681-02      T.E.        Skapars Health Products, Inc.    12/8/16     E0855         $502.63
  000435109681-02      T.E.        Skapars Health Products, Inc.    12/8/16     E2601         $55.29
  000435109681-02      T.E.        Skapars Health Products, Inc.    12/8/16     L0627         $322.98
  000343134169-02      T.F.        Skapars Health Products, Inc.   10/20/14     E0190         $22.04
  000343134169-02      T.F.        Skapars Health Products, Inc.   10/20/14     E2601         $55.29
  000343134169-02      T.F.        Skapars Health Products, Inc.   10/20/14     L0190         $311.75
  000343134169-02      T.F.        Skapars Health Products, Inc.   10/20/14     L0627         $322.98
  000343134169-02      T.F.        Skapars Health Products, Inc.   10/20/14     L3671         $690.23
  000343134169-02      T.F.        Skapars Health Products, Inc.    12/2/14     E0855         $502.63
  000389038910-01      T.G.        Skapars Health Products, Inc.     1/5/16     E0855         $502.63
  000389038910-01      T.G.        Skapars Health Products, Inc.     1/5/16     L0636        $1,036.35
  000385976824-04      T.N.        Skapars Health Products, Inc.    9/30/15     E0190         $22.04
  000385976824-04      T.N.        Skapars Health Products, Inc.    9/30/15     E0215         $20.93



                                                    231                                         Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page847
                                                                            234of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7566
                                             3371  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                        Date of    Billing Code   Amount
   Claim Number                              Retailer
                     Initials                                       Service        Used       Pending
  000385976824-04      T.N.        Skapars Health Products, Inc.     9/30/15     E2601         $55.29
  000385976824-04      T.N.        Skapars Health Products, Inc.     9/30/15     L0190         $311.75
  000385976824-04      T.N.        Skapars Health Products, Inc.     9/30/15     L0627         $322.98
  000385976824-04      T.N.        Skapars Health Products, Inc.     11/4/15     L0636        $1,036.35
  000378261168-01      T.P.        Skapars Health Products, Inc.     9/24/15     A4556         $12.26
  000378261168-01      T.P.        Skapars Health Products, Inc.     9/24/15     A4557         $37.72
  000378261168-01      T.P.        Skapars Health Products, Inc.     9/24/15     A4630          $2.46
  000378261168-01      T.P.        Skapars Health Products, Inc.     9/24/15     E0184         $153.13
  000378261168-01      T.P.        Skapars Health Products, Inc.     9/24/15     E0205         $174.00
  000378261168-01      T.P.        Skapars Health Products, Inc.     9/24/15     E0274         $101.85
  000378261168-01      T.P.        Skapars Health Products, Inc.     9/24/15     E0730         $76.25
  000378261168-01      T.P.        Skapars Health Products, Inc.     9/24/15     L0636        $1,036.35
  000342978020-03      T.S.        Skapars Health Products, Inc.     10/9/14     E0190         $22.04
  000342978020-03      T.S.        Skapars Health Products, Inc.     10/9/14     E0215         $20.93
  000342978020-03      T.S.        Skapars Health Products, Inc.     10/9/14     E2601         $55.29
  000342978020-03      T.S.        Skapars Health Products, Inc.     10/9/14     L0190         $311.75
  000342978020-03      T.S.        Skapars Health Products, Inc.     10/9/14     L0635         $765.98
  000342978020-03      T.S.        Skapars Health Products, Inc.     10/9/14     L1848         $397.04
  000342978020-03      T.S.        Skapars Health Products, Inc.     10/9/14     L3671         $690.23
  000369755805-03      T.W.        Skapars Health Products, Inc.      6/3/15     L1844        $1,107.70
  000369755805-03      T.W.        Skapars Health Products, Inc.      8/3/15     E0855         $502.63
  000423664713-01      U.R.        Skapars Health Products, Inc.     12/6/16     E1399         $129.93
  000423664713-01      U.R.        Skapars Health Products, Inc.     12/6/16     A4556         $12.26
  000423664713-01      U.R.        Skapars Health Products, Inc.     12/6/16     A4557         $37.72
  000423664713-01      U.R.        Skapars Health Products, Inc.     12/6/16     A4630          $2.46
  000423664713-01      U.R.        Skapars Health Products, Inc.     12/6/16     E0205         $174.00
  000423664713-01      U.R.        Skapars Health Products, Inc.     12/6/16     E0730         $76.25
  000362861601-02      Y.A.        Skapars Health Products, Inc.     5/18/15     E0205         $174.00
  000362861601-02      Y.A.        Skapars Health Products, Inc.     5/18/15     E0205         $174.00
  000348231093-01      Y.L.        Skapars Health Products, Inc.    11/25/14     E0190         $22.04
  000348231093-01      Y.L.        Skapars Health Products, Inc.    11/25/14     E2601         $55.29
  000348231093-01      Y.L.        Skapars Health Products, Inc.    11/25/14     L0190         $311.75
  000348231093-01      Y.L.        Skapars Health Products, Inc.    11/25/14     L0627         $322.98
  000348231093-01      Y.L.        Skapars Health Products, Inc.    12/24/14     A4556         $12.26
  000348231093-01      Y.L.        Skapars Health Products, Inc.    12/24/14     A4557         $37.72
  000348231093-01      Y.L.        Skapars Health Products, Inc.    12/24/14     A4630          $2.46
  000348231093-01      Y.L.        Skapars Health Products, Inc.    12/24/14     E0184         $153.13
  000348231093-01      Y.L.        Skapars Health Products, Inc.    12/24/14     E0205         $174.00
  000348231093-01      Y.L.        Skapars Health Products, Inc.    12/24/14     E0274         $101.85
  000348231093-01      Y.L.        Skapars Health Products, Inc.    12/24/14     E0730         $76.25
  000348231093-01      Y.L.        Skapars Health Products, Inc.    12/24/14     L1844        $1,107.70

  000330666769-02      A.A.     Smart Choice Medical Supply, Inc.   7/24/14       E0190        $22.04

  000330666769-02      A.A.     Smart Choice Medical Supply, Inc.   7/24/14       E0215        $20.93

  000330666769-02      A.A.     Smart Choice Medical Supply, Inc.   7/24/14       E0272        $97.50

  000330666769-02      A.A.     Smart Choice Medical Supply, Inc.   7/24/14       E0274       $101.85

  000330666769-02      A.A.     Smart Choice Medical Supply, Inc.   7/24/14       E2619        $51.32



                                                    232                                          Exhibit 4
                                                                                                Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page848
                                                                            235of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7567
                                             3372  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                        Date of    Billing Code   Amount
   Claim Number                             Retailer
                     Initials                                       Service        Used       Pending

  000330666769-02      A.A.     Smart Choice Medical Supply, Inc.   7/24/14       L0172       $75.00

  000330666769-02      A.A.     Smart Choice Medical Supply, Inc.   7/24/14       L0629       $175.00

  000330666769-02      A.A.     Smart Choice Medical Supply, Inc.   9/16/14       E0205       $195.00

  000330666769-02      A.A.     Smart Choice Medical Supply, Inc.   9/16/14       E0730       $76.26

  000330666769-02      A.A.     Smart Choice Medical Supply, Inc.   9/16/14       E1399       $203.00

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   7/15/14       E0190       $22.04

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   7/15/14       E0215       $20.93

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   7/15/14       E0272       $97.50

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   7/15/14       E0274       $101.85

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   7/15/14       E2619       $51.32

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   7/15/14       L0172       $75.00

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   7/15/14       L0466       $145.50

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   7/15/14       L0629       $175.00

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   7/15/14       L3652       $80.00

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   7/15/14       L3999        $0.00

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   8/18/14       E0205       $195.00

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   8/18/14       E0730       $76.26

  000334348869-03      A.J.     Smart Choice Medical Supply, Inc.   8/18/14       E1399       $203.00

  000380998640-03      A.P.     Smart Choice Medical Supply, Inc.   11/10/15      E0205       $195.00

  000380998640-03      A.P.     Smart Choice Medical Supply, Inc.   11/10/15      E0730       $76.26

  000380998640-03      A.P.     Smart Choice Medical Supply, Inc.   11/10/15      E1399       $203.00

  000355454406-01      A.R.     Smart Choice Medical Supply, Inc.   2/18/15       E0190       $22.04

  000355454406-01      A.R.     Smart Choice Medical Supply, Inc.   2/18/15       E0272       $97.50

  000355454406-01      A.R.     Smart Choice Medical Supply, Inc.   2/18/15       E0274       $101.85

  000355454406-01      A.R.     Smart Choice Medical Supply, Inc.   2/18/15       E2619       $46.39




                                                   233                                          Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page849
                                                                            236of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7568
                                             3373  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                        Date of    Billing Code   Amount
   Claim Number                             Retailer
                     Initials                                       Service        Used       Pending

  000355454406-01      A.R.     Smart Choice Medical Supply, Inc.   2/18/15       L0172       $75.00

  000355454406-01      A.R.     Smart Choice Medical Supply, Inc.   2/18/15       L0629       $175.00

  000355454406-01      A.R.     Smart Choice Medical Supply, Inc.   2/18/15       T5001       $189.00

  000355454406-01      A.R.     Smart Choice Medical Supply, Inc.   2/18/15       Z2304       $145.00

  000333815546-01      C.E.     Smart Choice Medical Supply, Inc.    8/5/14       E0205       $195.00

  000333815546-01      C.E.     Smart Choice Medical Supply, Inc.    8/5/14       E0730       $76.26

  000333815546-01      C.E.     Smart Choice Medical Supply, Inc.    8/5/14       E1399       $203.00

  000388296567-01      D.A.     Smart Choice Medical Supply, Inc.   11/10/15      E0205       $195.00

  000388296567-01      D.A.     Smart Choice Medical Supply, Inc.   11/10/15      E0730       $76.26

  000388296567-01      D.A.     Smart Choice Medical Supply, Inc.   11/10/15      E1399       $203.00

  000344731583-02      D.P.     Smart Choice Medical Supply, Inc.   11/4/14       E0190       $22.04

  000344731583-02      D.P.     Smart Choice Medical Supply, Inc.   11/4/14       L0629       $175.00

  000344731583-02      D.P.     Smart Choice Medical Supply, Inc.   11/4/14       Z2304       $145.00

  000333129591-02      J.V.     Smart Choice Medical Supply, Inc.    7/3/14       E0105       $18.75

  000333129591-02      J.V.     Smart Choice Medical Supply, Inc.    7/3/14       E0190       $22.04

  000333129591-02      J.V.     Smart Choice Medical Supply, Inc.    7/3/14       E0215       $20.93

  000333129591-02      J.V.     Smart Choice Medical Supply, Inc.    7/3/14       E0272       $97.50

  000333129591-02      J.V.     Smart Choice Medical Supply, Inc.    7/3/14       E0274       $101.85

  000333129591-02      J.V.     Smart Choice Medical Supply, Inc.    7/3/14       E2619       $51.32

  000333129591-02      J.V.     Smart Choice Medical Supply, Inc.    7/3/14       E3710       $77.00

  000333129591-02      J.V.     Smart Choice Medical Supply, Inc.    7/3/14       L0172       $75.00

  000333129591-02      J.V.     Smart Choice Medical Supply, Inc.    7/3/14       L0629       $175.00

  000332848597-01      K.J.     Smart Choice Medical Supply, Inc.   7/28/14       E0190       $22.04

  000332848597-01      K.J.     Smart Choice Medical Supply, Inc.   7/28/14       E0272       $97.50

  000332848597-01      K.J.     Smart Choice Medical Supply, Inc.   7/28/14       E0274       $101.85




                                                   234                                          Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page850
                                                                            237of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7569
                                             3374  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                        Date of    Billing Code   Amount
   Claim Number                             Retailer
                     Initials                                       Service        Used       Pending

  000332848597-01      K.J.     Smart Choice Medical Supply, Inc.   7/28/14       E2619        $51.32

  000332848597-01      K.J.     Smart Choice Medical Supply, Inc.   7/28/14       L0172        $75.00

  000332848597-01      K.J.     Smart Choice Medical Supply, Inc.   7/28/14       L0629       $175.00

  000332848597-01      K.J.     Smart Choice Medical Supply, Inc.   7/28/14       T5001       $189.00

  000329654395-02      L.E.     Smart Choice Medical Supply, Inc.   7/31/14       E0190        $22.04

  000329654395-02      L.E.     Smart Choice Medical Supply, Inc.   7/31/14       E0272        $97.50

  000329654395-02      L.E.     Smart Choice Medical Supply, Inc.   7/31/14       E0274       $101.85

  000329654395-02      L.E.     Smart Choice Medical Supply, Inc.   7/31/14       E2619        $51.32

  000329654395-02      L.E.     Smart Choice Medical Supply, Inc.   7/31/14       L0172        $75.00

  000329654395-02      L.E.     Smart Choice Medical Supply, Inc.   7/31/14       L0466       $145.50

  000329654395-02      L.E.     Smart Choice Medical Supply, Inc.   7/31/14       L0629       $175.00

  000329654395-02      L.E.     Smart Choice Medical Supply, Inc.   7/31/14       L3931        $72.55

  000342257144-03      L.J.     Smart Choice Medical Supply, Inc.   10/28/14      I0632       $1,150.00

  000380998640-01      M.K.     Smart Choice Medical Supply, Inc.   11/6/15       E0205       $390.00

  000380998640-01      M.K.     Smart Choice Medical Supply, Inc.   11/6/15       E0730       $152.52

  000380998640-01      M.K.     Smart Choice Medical Supply, Inc.   11/6/15       E1399       $406.00

  000380998640-01      M.K.     Smart Choice Medical Supply, Inc.   11/6/15       L3931       $145.10

  000342257144-02      R.A.     Smart Choice Medical Supply, Inc.   10/28/14      I0632       $1,150.00

  000330623299-08      R.F.     Smart Choice Medical Supply, Inc.   7/28/14       L3652        $80.00

  000359247236-02      R.G.     Smart Choice Medical Supply, Inc.   2/27/15       E0217       $422.00

  000359247236-02      R.G.     Smart Choice Medical Supply, Inc.    3/3/15       E0205       $195.00

  000359247236-02      R.G.     Smart Choice Medical Supply, Inc.    3/3/15       E0730        $76.26

  000359247236-02      R.G.     Smart Choice Medical Supply, Inc.    3/3/15       E1310       $409.00

  000359247236-02      R.G.     Smart Choice Medical Supply, Inc.    3/3/15       E1399       $203.00

  000359247236-02      R.G.     Smart Choice Medical Supply, Inc.    3/3/15       L1832       $607.55




                                                   235                                           Exhibit 4
                                                                                                Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page851
                                                                            238of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7570
                                             3375  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                        Date of    Billing Code   Amount
   Claim Number                             Retailer
                     Initials                                       Service        Used       Pending

  000335238101-01      R.H.     Smart Choice Medical Supply, Inc.    8/7/14       E0190       $22.04

  000335238101-01      R.H.     Smart Choice Medical Supply, Inc.    8/7/14       E0272       $97.50

  000335238101-01      R.H.     Smart Choice Medical Supply, Inc.    8/7/14       E0274       $101.85

  000335238101-01      R.H.     Smart Choice Medical Supply, Inc.    8/7/14       E0629       $175.00

  000335238101-01      R.H.     Smart Choice Medical Supply, Inc.    8/7/14       E2619       $46.39

  000335238101-01      R.H.     Smart Choice Medical Supply, Inc.    8/7/14       L0172       $75.00

  000335238101-01      R.H.     Smart Choice Medical Supply, Inc.    8/7/14       T5001       $189.00

  000335238101-01      R.H.     Smart Choice Medical Supply, Inc.   10/14/14      E0205       $195.00

  000335238101-01      R.H.     Smart Choice Medical Supply, Inc.   10/14/14      E1399       $324.00

  000329507956-04      S.R.     Smart Choice Medical Supply, Inc.   6/17/14       E0190       $22.04

  000329507956-04      S.R.     Smart Choice Medical Supply, Inc.   6/17/14       E0215       $20.93

  000329507956-04      S.R.     Smart Choice Medical Supply, Inc.   6/17/14       E0272       $97.50

  000329507956-04      S.R.     Smart Choice Medical Supply, Inc.   6/17/14       E0274       $101.85

  000329507956-04      S.R.     Smart Choice Medical Supply, Inc.   6/17/14       E2619       $51.32

  000329507956-04      S.R.     Smart Choice Medical Supply, Inc.   6/17/14       L0172       $75.00

  000329507956-04      S.R.     Smart Choice Medical Supply, Inc.   6/17/14       L0629       $175.00

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   7/15/14       E0190       $22.04

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   7/15/14       E0215       $20.93

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   7/15/14       E0272       $97.50

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   7/15/14       E0274       $101.85

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   7/15/14       E2619       $51.32

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   7/15/14       L0172       $75.00

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   7/15/14       L0466       $145.50

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   7/15/14       L0629       $175.00

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   7/15/14       L3652       $80.00




                                                   236                                          Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page852
                                                                            239of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7571
                                             3376  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                        Date of    Billing Code   Amount
   Claim Number                             Retailer
                     Initials                                       Service        Used       Pending

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   7/15/14       L3999        $0.00

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   8/18/14       E0205       $195.00

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   8/18/14       E0730       $76.26

  000334348869-02      S.R.     Smart Choice Medical Supply, Inc.   8/18/14       E1399       $203.00

  000374547999-02      Y.A.     Smart Choice Medical Supply, Inc.   10/7/15       E0205       $195.00

  000374547999-02      Y.A.     Smart Choice Medical Supply, Inc.   10/7/15       E0730       $76.26

  000374547999-02      Y.A.     Smart Choice Medical Supply, Inc.   10/7/15       E1399       $203.00

  000333048197-02     Y.M.      Smart Choice Medical Supply, Inc.    7/4/14       E0190       $22.04

  000333048197-02     Y.M.      Smart Choice Medical Supply, Inc.    7/4/14       E0215       $20.93

  000333048197-02     Y.M.      Smart Choice Medical Supply, Inc.    7/4/14       E0272       $97.50

  000333048197-02     Y.M.      Smart Choice Medical Supply, Inc.    7/4/14       E0274       $101.85

  000333048197-02     Y.M.      Smart Choice Medical Supply, Inc.    7/4/14       E2619       $51.32

  000333048197-02     Y.M.      Smart Choice Medical Supply, Inc.    7/4/14       L0172       $75.00

  000333048197-02     Y.M.      Smart Choice Medical Supply, Inc.    7/4/14       L0629       $175.00

  000333048197-02     Y.M.      Smart Choice Medical Supply, Inc.     7/4/14      T5001       $235.00
  000436130777-01     A.A.                 Top Q Inc.                9/29/16      E0190       $22.04
  000436130777-01     A.A.                 Top Q Inc.                9/29/16      E0236       $155.00
  000436130777-01     A.A.                 Top Q Inc.                9/29/16      E0272       $155.52
  000436130777-01     A.A.                 Top Q Inc.                9/29/16      E0273       $51.00
  000436130777-01     A.A.                 Top Q Inc.                9/29/16      E1399       $91.27
  000436130777-01     A.A.                 Top Q Inc.                9/29/16      L0172       $75.00
  000436130777-01     A.A.                 Top Q Inc.                9/29/16      L0627       $322.98
  000418870671-01     A.B.                 Top Q Inc.                7/27/16      E0855       $502.63
  000418870671-01     A.B.                 Top Q Inc.                7/27/16      L0637       $844.13
  000418870671-01     A.B.                 Top Q Inc.               11/10/16      L1832       $607.55
  000430798719-02     A.B.                 Top Q Inc.                9/27/16      E0190       $22.04
  000430798719-02     A.B.                 Top Q Inc.                9/27/16      L0637       $844.13
  000432554517-03     A.B.                 Top Q Inc.                11/8/16      E0190       $22.04
  000432554517-03     A.B.                 Top Q Inc.                11/8/16      E0272       $155.52
  000432554517-03     A.B.                 Top Q Inc.                11/8/16      E0273       $51.00
  000432554517-03     A.B.                 Top Q Inc.                11/8/16      E1399       $142.50
  000432554517-03     A.B.                 Top Q Inc.                11/8/16      L0172       $75.00
  000432554517-03     A.B.                 Top Q Inc.                11/8/16      L0627       $322.98
  000429945503-01     A.C.                 Top Q Inc.               10/11/16      L0637       $844.13
  000432156875-01     A.E.                 Top Q Inc.               11/16/16      E0855       $502.63
  000426450722-04     A.F.                 Top Q Inc.                 9/9/16      E0190       $22.04



                                                   237                                          Exhibit 4
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page853
                                                                            240of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7572
                                             3377  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000426450722-04     A.F.                Top Q Inc.               9/9/16      E0236        $155.00
  000426450722-04     A.F.                Top Q Inc.               9/9/16      E0272        $155.52
  000426450722-04     A.F.                Top Q Inc.               9/9/16      E0273        $51.00
  000426450722-04     A.F.                Top Q Inc.               9/9/16      L0172        $75.00
  000426450722-04     A.F.                Top Q Inc.               9/9/16      L0627        $322.98
  000426450722-04     A.F.                Top Q Inc.              10/6/16      L0637        $844.13
  000427284070-02     A.I.                Top Q Inc.             11/25/16      E0855        $502.63
  000427284070-02     A.I.                Top Q Inc.             11/25/16      L0637        $844.13
  000424273258-03     A.L.                Top Q Inc.             11/16/16      L0637        $844.13
  000429650392-01     A.M.                Top Q Inc.             10/21/16      E0184        $153.13
  000429650392-01     A.M.                Top Q Inc.             10/21/16      E0190        $22.04
  000429650392-01     A.M.                Top Q Inc.             10/21/16      E0273        $51.00
  000429650392-01     A.M.                Top Q Inc.             10/21/16      E1399        $142.50
  000429650392-01     A.M.                Top Q Inc.             10/21/16      L0172        $75.00
  000429650392-01     A.M.                Top Q Inc.             10/21/16      L0627        $322.98
  000429650392-01     A.M.                Top Q Inc.             11/14/16      E0855        $502.63
  000418320743-02     A.N.                Top Q Inc.              8/31/16      E0855        $502.63
  000418320743-02     A.N.                Top Q Inc.              8/31/16      L0637        $844.13
  000417957230-02     A.R.                Top Q Inc.              9/14/16      E0855        $502.63
  000417957230-02     A.R.                Top Q Inc.              9/14/16      L0637        $844.13
  000421906561-01     A.T.                Top Q Inc.              7/29/16      E0190        $22.04
  000421906561-01     A.T.                Top Q Inc.              7/29/16      L0637        $844.13
  000424074946-03     B.F.                Top Q Inc.               9/9/16      E0190        $22.04
  000424074946-03     B.F.                Top Q Inc.               9/9/16      E0236        $155.00
  000424074946-03     B.F.                Top Q Inc.               9/9/16      E0272        $155.52
  000424074946-03     B.F.                Top Q Inc.               9/9/16      E0273        $51.00
  000424074946-03     B.F.                Top Q Inc.               9/9/16      L0172        $75.00
  000424074946-03     B.F.                Top Q Inc.               9/9/16      L0627        $322.98
  000424074946-03     B.F.                Top Q Inc.              10/6/16      E0855        $502.63
  000409346707-03     C.R.                Top Q Inc.               8/2/16      L0637        $844.13
  000427284070-01     D.A.                Top Q Inc.             11/25/16      E0855        $502.63
  000427284070-01     D.A.                Top Q Inc.             11/25/16      L0637        $844.13
  000424074946-02     D.E.                Top Q Inc.              11/1/16      E0855        $502.63
  000412183162-01     D.G.                Top Q Inc.              6/27/16      E0855        $502.63
  000412183162-01     D.G.                Top Q Inc.              6/27/16      L0637        $844.13
  000427831565-01     D.M.                Top Q Inc.              12/8/16      L1832        $607.55
  000417691193-01     E.R.                Top Q Inc.              8/15/16      L0637        $844.13
  000407302017-01     E.T.                Top Q Inc.              7/12/16      L0637        $844.13
  000423140938-02     F.N.                Top Q Inc.              8/11/16      E0855        $502.63
  000423140938-02     F.N.                Top Q Inc.              8/24/16      L0637        $844.13
  000423140938-02     F.N.                Top Q Inc.              8/11/16      L1832        $607.55
  000425873411-01     F.N.                Top Q Inc.              10/6/16      E0855        $502.63
  000425873411-01     F.N.                Top Q Inc.              10/6/16      L0637        $844.13
  000423706332-02     G.J.                Top Q Inc.              7/26/16      E0184        $153.13
  000423706332-02     G.J.                Top Q Inc.              7/26/16      E0273        $51.00
  000423706332-02     G.J.                Top Q Inc.              8/29/16      E0855        $502.63
  000423706332-02     G.J.                Top Q Inc.              7/26/16      E1399        $255.81
  000423706332-02     G.J.                Top Q Inc.              7/26/16      L0172        $75.00
  000423706332-02     G.J.                Top Q Inc.              7/26/16      L0627        $322.98
  000423706332-02     G.J.                Top Q Inc.              8/29/16      L0637        $844.13
  000433426541-01     G.L.                Top Q Inc.             11/29/16      E0855        $502.63



                                                  238                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page854
                                                                            241of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7573
                                             3378  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000433426541-01     G.L.                Top Q Inc.             11/29/16      L0637        $844.13
  000429148620-03     G.R.                Top Q Inc.             11/25/16      E0855        $502.63
  000423140938-03     G.U.                Top Q Inc.              10/5/16      E0855        $502.63
  000423140938-03     G.U.                Top Q Inc.              10/5/16      L0637        $844.13
  000420692857-01     H.M.                Top Q Inc.              8/31/16      E0855        $502.63
  000420692857-01     H.M.                Top Q Inc.              8/31/16      L0637        $844.13
  000417691193-11     H.R.                Top Q Inc.              8/30/16      L0637        $844.13
  000428543201-02     H.R.                Top Q Inc.              9/19/16      E0190        $22.04
  000428543201-02     H.R.                Top Q Inc.              9/19/16      L0637        $844.13
  000431259696-05     I.G.                Top Q Inc.              11/8/16      E0855        $502.63
  000431259696-05     I.G.                Top Q Inc.              11/8/16      L0637        $844.13
  000433156916-02     J.E.                Top Q Inc.             11/14/16      E0190        $22.04
  000433156916-02     J.E.                Top Q Inc.             11/14/16      E0236        $155.00
  000433156916-02     J.E.                Top Q Inc.             11/14/16      E0272        $155.52
  000433156916-02     J.E.                Top Q Inc.             11/14/16      E0273        $51.00
  000433156916-02     J.E.                Top Q Inc.             11/14/16      E1399        $91.27
  000433156916-02     J.E.                Top Q Inc.             11/14/16      L0172        $75.00
  000433156916-02     J.E.                Top Q Inc.             11/14/16      L0627        $322.98
  000423140938-01      J.J.               Top Q Inc.              10/7/16      E0855        $502.63
  000423140938-01      J.J.               Top Q Inc.              10/7/16      L0637        $844.13
  000424074946-01     J.M.                Top Q Inc.              8/25/16      L0637        $844.13
  000424074946-01     J.M.                Top Q Inc.               9/7/16      E0190        $22.04
  000424074946-01     J.M.                Top Q Inc.               9/7/16      E0236        $155.00
  000424074946-01     J.M.                Top Q Inc.               9/7/16      E0272        $155.52
  000424074946-01     J.M.                Top Q Inc.               9/7/16      E0273        $51.00
  000424074946-01     J.M.                Top Q Inc.               9/7/16      E1399        $91.27
  000424074946-01     J.M.                Top Q Inc.               9/7/16      L0172        $75.00
  000424074946-01     J.M.                Top Q Inc.               9/7/16      L0627        $322.98
  000419629208-01     K.A.                Top Q Inc.              8/12/16      E0855        $502.63
  000419629208-01     K.A.                Top Q Inc.              8/12/16      L0637        $844.13
  000429781684-01     K.B.                Top Q Inc.             10/12/16      E0190        $22.04
  000429781684-01     K.B.                Top Q Inc.             10/12/16      E0236        $155.00
  000429781684-01     K.B.                Top Q Inc.             10/12/16      E0272        $155.52
  000429781684-01     K.B.                Top Q Inc.             10/12/16      E0273        $51.00
  000429781684-01     K.B.                Top Q Inc.             10/12/16      E1399        $91.27
  000429781684-01     K.B.                Top Q Inc.             10/12/16      L0172        $75.00
  000429781684-01     K.B.                Top Q Inc.             10/12/16      L0627        $322.98
  000423813690-03     K.C.                Top Q Inc.               9/9/16      E0855        $502.63
  000423813690-03     K.C.                Top Q Inc.               9/9/16      L0637        $844.13
  000428023634-01     K.C.                Top Q Inc.             11/29/16      L0637        $844.13
  000432428662-01     K.G.                Top Q Inc.             11/10/16      E0190        $22.04
  000432428662-01     K.G.                Top Q Inc.             11/10/16      E0272        $155.52
  000432428662-01     K.G.                Top Q Inc.             11/10/16      E0273        $51.00
  000432428662-01     K.G.                Top Q Inc.             11/10/16      E1399        $91.27
  000432428662-01     K.G.                Top Q Inc.             11/10/16      L0172        $75.00
  000432428662-01     K.G.                Top Q Inc.             11/10/16      L0627        $322.98
  000432108892-02     K.S.                Top Q Inc.             10/24/16      E0190        $22.04
  000432108892-02     K.S.                Top Q Inc.             10/24/16      E0236        $155.00
  000432108892-02     K.S.                Top Q Inc.             10/24/16      E0272        $155.52
  000432108892-02     K.S.                Top Q Inc.             10/24/16      E0273        $51.00
  000432108892-02     K.S.                Top Q Inc.             10/24/16      L0172        $75.00



                                                  239                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page855
                                                                            242of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7574
                                             3379  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000432108892-02     K.S.                Top Q Inc.             10/24/16      L0627        $322.98
  000432108892-02     K.S.                Top Q Inc.             11/17/16      E0855        $502.63
  000413752980-05     L.D.                Top Q Inc.              7/11/16      L0637        $844.13
  000417022126-01     L.P.                Top Q Inc.               7/8/16      E0855        $502.63
  000424316602-01     M.H.                Top Q Inc.              8/22/16      L0637        $844.13
  000400310660-03     M.P.                Top Q Inc.              6/27/16      L3671        $690.23
  000423506112-03     M.P.                Top Q Inc.               8/4/16      E0184        $153.13
  000423506112-03     M.P.                Top Q Inc.               8/4/16      E0190        $22.04
  000423506112-03     M.P.                Top Q Inc.               8/4/16      E0273        $51.00
  000423506112-03     M.P.                Top Q Inc.               8/4/16      E1399        $142.50
  000423506112-03     M.P.                Top Q Inc.               8/4/16      L0172        $75.00
  000423506112-03     M.P.                Top Q Inc.               8/4/16      L0627        $322.98
  000423506112-03     M.P.                Top Q Inc.              8/30/16      L0637        $844.13
  000423506112-03     M.P.                Top Q Inc.              9/26/16      L1832        $607.55
  000420465353-01     M.T.                Top Q Inc.               7/6/16      L1832        $607.55
  000413757386-01     M.W.                Top Q Inc.              8/12/16      E0855        $502.63
  000432999869-02     N.P.                Top Q Inc.              11/3/16      L1832        $607.55
  000416703791-07     Q.F.                Top Q Inc.               8/2/16      L0637        $844.13
  000432156875-02     R.M.                Top Q Inc.             10/20/16      E0190        $22.04
  000432156875-02     R.M.                Top Q Inc.             10/20/16      E0272        $155.52
  000432156875-02     R.M.                Top Q Inc.             10/20/16      E0273        $51.00
  000432156875-02     R.M.                Top Q Inc.             10/20/16      E1399        $142.50
  000432156875-02     R.M.                Top Q Inc.             10/20/16      L0172        $75.00
  000432156875-02     R.M.                Top Q Inc.             10/20/16      L0627        $322.98
  000432156875-02     R.M.                Top Q Inc.             11/16/16      E0855        $502.63
  000420374761-02     S.B.                Top Q Inc.             10/17/16      E0855        $502.63
  000420374761-02     S.B.                Top Q Inc.             10/17/16      E1399        $142.50
  000420374761-02     S.B.                Top Q Inc.             10/17/16      L0637        $844.13
  000432246619-02     S.B.                Top Q Inc.             11/16/16      E0855        $502.63
  000432246619-02     S.B.                Top Q Inc.             11/16/16      L0637        $844.13
  000432246619-02     S.B.                Top Q Inc.             11/16/16      L1832        $607.55
  000432409480-02     S.H.                Top Q Inc.              11/7/16      E0190        $22.04
  000432409480-02     S.H.                Top Q Inc.              11/7/16      E0272        $155.52
  000432409480-02     S.H.                Top Q Inc.              11/7/16      E0273        $51.00
  000432409480-02     S.H.                Top Q Inc.              11/7/16      E1399        $142.50
  000432409480-02     S.H.                Top Q Inc.              11/7/16      L0172        $75.00
  000432409480-02     S.H.                Top Q Inc.              11/7/16      L0627        $322.98
  000430588897-01     T.A.                Top Q Inc.              11/9/16      E0855        $502.63
  000430588897-01     T.A.                Top Q Inc.              11/9/16      L0637        $844.13
  000424800100-01     T.J.                Top Q Inc.             10/12/16      E0855        $502.63
  000424800100-01     T.J.                Top Q Inc.             10/12/16      L0637        $844.13
  000421538975-01     T.K.                Top Q Inc.               8/1/16      E0190        $22.04
  000421538975-01     T.K.                Top Q Inc.               8/1/16      L0637        $844.13
  000435533054-02     V.L.                Top Q Inc.               9/9/16      L0637        $844.13
  000429650392-02     W.R.                Top Q Inc.             10/31/16      E0190        $22.04
  000429650392-02     W.R.                Top Q Inc.             10/31/16      E0272        $155.52
  000429650392-02     W.R.                Top Q Inc.             10/31/16      E0273        $51.00
  000429650392-02     W.R.                Top Q Inc.             11/25/16      E0855        $502.63
  000429650392-02     W.R.                Top Q Inc.             10/31/16      E1399        $91.27
  000429650392-02     W.R.                Top Q Inc.             10/31/16      L0172        $75.00
  000429650392-02     W.R.                Top Q Inc.             10/31/16      L0627        $322.98



                                                  240                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page856
                                                                            243of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7575
                                             3380  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of    Billing Code   Amount
   Claim Number                             Retailer
                     Initials                                      Service        Used       Pending
  000429650392-02     W.R.                 Top Q Inc.              11/25/16      L0637       $844.13
  000414855437-01     Y.M.                 Top Q Inc.               7/8/16       L0637       $844.13
                                  Voorhies Health Care Products,
  000367947926-15      A.L.                   Inc.                 7/31/15       E0855       $502.63
                                  Voorhies Health Care Products,
  000367947926-15      A.L.                   Inc.                 7/31/15       L0637       $826.00
                                  Voorhies Health Care Products,
  000367206349-08      B.A.                   Inc.                 7/13/15       L0637       $826.00
                                  Voorhies Health Care Products,
  000349912278-02      B.B.                   Inc.                 1/22/15       L0637       $826.00
                                  Voorhies Health Care Products,
  000313376626-01      D.K.                   Inc.                 2/25/14       E0190       $22.04
                                  Voorhies Health Care Products,
  000313376626-01      D.K.                   Inc.                 2/25/14       E0215       $39.99
                                  Voorhies Health Care Products,
  000313376626-01      D.K.                   Inc.                 2/25/14       E0855       $502.63
                                  Voorhies Health Care Products,
  000313376626-01      D.K.                   Inc.                 2/25/14       E2611       $94.99
                                  Voorhies Health Care Products,
  000313376626-01      D.K.                   Inc.                 2/25/14       L0633       $225.31
                                  Voorhies Health Care Products,
  000373020510-02      D.P.                   Inc.                 6/12/15       E1399       $24.99
                                  Voorhies Health Care Products,
  000373020510-02      D.P.                   Inc.                 6/12/15       E2611       $94.99
                                  Voorhies Health Care Products,
  000348058496-01      E.L.                   Inc.                 2/11/15       L0637       $826.00
                                  Voorhies Health Care Products,
  000404747511-02      E.S.                   Inc.                  3/8/16       E0190       $22.04
                                  Voorhies Health Care Products,
  000404747511-02      E.S.                   Inc.                  3/8/16       E2611       $94.99
                                  Voorhies Health Care Products,
  000404747511-02      E.S.                   Inc.                  3/8/16       L0172       $75.00
                                  Voorhies Health Care Products,
  000404747511-02      E.S.                   Inc.                  3/8/16       L0633       $225.31
                                  Voorhies Health Care Products,
  000404747511-02      E.S.                   Inc.                  3/8/16       L1810       $79.99
                                  Voorhies Health Care Products,
  000404747511-02      E.S.                   Inc.                  3/8/16       L3650       $41.99
                                  Voorhies Health Care Products,
  000392733549-01      H.G.                   Inc.                  1/4/16       E0855       $502.63
                                  Voorhies Health Care Products,
  000392733549-01      H.G.                   Inc.                  1/4/16       L0637       $826.00
                                  Voorhies Health Care Products,
  000333456325-03      I.O.                   Inc.                 8/19/14       E2611       $94.99
                                  Voorhies Health Care Products,
  000354028300-02      J.R.                   Inc.                 3/11/15       E1399       $24.99
                                  Voorhies Health Care Products,
  000386669717-01      J.S.                   Inc.                 12/23/15      E0855       $502.63
                                  Voorhies Health Care Products,
  000386669717-01      J.S.                   Inc.                 12/23/15      L0637       $826.00




                                                   241                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page857
                                                                            244of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7576
                                             3381  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of    Billing Code   Amount
   Claim Number                             Retailer
                     Initials                                      Service        Used       Pending
                                  Voorhies Health Care Products,
  000303932693-01      K.A.                   Inc.                 12/10/13      L1844       $676.00
                                  Voorhies Health Care Products,
  000342245172-02      K.E.                   Inc.                 12/1/14       L0637       $826.00
                                  Voorhies Health Care Products,
  000342245172-02      K.E.                   Inc.                 10/15/14      E0215       $39.99
                                  Voorhies Health Care Products,
  000342245172-02      K.E.                   Inc.                 10/15/14      E2611       $94.99
                                  Voorhies Health Care Products,
  000342245172-02      K.E.                   Inc.                 10/15/14    L0633 LS      $225.31
                                  Voorhies Health Care Products,
  000396581357-01      L.C.                   Inc.                 2/23/16       E0205       $113.56
                                  Voorhies Health Care Products,
  000396581357-01      L.C.                   Inc.                 2/23/16     E0730 NS      $87.00
                                  Voorhies Health Care Products,
  000396581357-01      L.C.                   Inc.                 2/23/16       E0855       $502.63
                                  Voorhies Health Care Products,
  000386669717-02      L.E.                   Inc.                  2/3/16       E0184       $153.13
                                  Voorhies Health Care Products,
  000386669717-02      L.E.                   Inc.                  2/3/16       E0199       $19.44
                                  Voorhies Health Care Products,
  000386669717-02      L.E.                   Inc.                  2/3/16       E0205       $113.56
                                  Voorhies Health Care Products,
  000386669717-02      L.E.                   Inc.                  2/3/16       E0730       $87.00
                                  Voorhies Health Care Products,
  000364988766-01      L.W.                   Inc.                 5/15/15       E0184       $153.13
                                  Voorhies Health Care Products,
  000364988766-01      L.W.                   Inc.                 5/15/15       E0190       $22.04
                                  Voorhies Health Care Products,
  000364988766-01      L.W.                   Inc.                 5/15/15       E0199       $19.44
                                  Voorhies Health Care Products,
  000364988766-01      L.W.                   Inc.                 5/15/15       E0215       $39.99
                                  Voorhies Health Care Products,
  000364988766-01      L.W.                   Inc.                 5/15/15       E2611       $94.99
                                  Voorhies Health Care Products,
  000364988766-01      L.W.                   Inc.                 5/15/15       L0633       $225.31
                                  Voorhies Health Care Products,
  000364988766-01      L.W.                   Inc.                  8/7/15       L0637       $826.00
                                  Voorhies Health Care Products,
  000393839782-02     M.A.                    Inc.                 12/29/15      E0855       $502.63
                                  Voorhies Health Care Products,
  000393839782-02     M.A.                    Inc.                 12/29/15      L0637       $826.00
                                  Voorhies Health Care Products,
  000349364794-01     M.M.                    Inc.                 1/16/15       E0184       $153.13
                                  Voorhies Health Care Products,
  000349364794-01     M.M.                    Inc.                 1/16/15       E0199       $19.44
                                  Voorhies Health Care Products,
  000349364794-01     M.M.                    Inc.                 1/16/15       E0205       $113.56
                                  Voorhies Health Care Products,
  000349364794-01     M.M.                    Inc.                 1/16/15       E0730       $87.00




                                                   242                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page858
                                                                            245of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7577
                                             3382  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of    Billing Code   Amount
   Claim Number                             Retailer
                     Initials                                      Service        Used       Pending
                                  Voorhies Health Care Products,
  000349364794-01     M.M.                    Inc.                 1/16/15       E0731       $26.25
                                  Voorhies Health Care Products,
  000349364794-01     M.M.                    Inc.                 1/16/15       E0855       $502.63
                                  Voorhies Health Care Products,
  000349364794-01     M.M.                    Inc.                 1/28/15       L0637       $826.00
                                  Voorhies Health Care Products,
  000367206349-02      N.C.                   Inc.                  7/2/15       E1399       $24.99
                                  Voorhies Health Care Products,
  000367206349-02      N.C.                   Inc.                 7/13/15       E0855       $502.63
                                  Voorhies Health Care Products,
  000388178295-02      N.F.                   Inc.                 12/23/15      E0855       $502.63
                                  Voorhies Health Care Products,
  000388178295-02      N.F.                   Inc.                 12/23/15      L0637       $826.00
                                  Voorhies Health Care Products,
  000382273968-02      P.Z.                   Inc.                 9/25/15       E0190       $22.04
                                  Voorhies Health Care Products,
  000382273968-02      P.Z.                   Inc.                 9/25/15       E0215       $39.99
                                  Voorhies Health Care Products,
  000382273968-02      P.Z.                   Inc.                 9/25/15       E2611       $94.99
                                  Voorhies Health Care Products,
  000382273968-02      P.Z.                   Inc.                 9/25/15       L0172       $75.00
                                  Voorhies Health Care Products,
  000382273968-02      P.Z.                   Inc.                 9/25/15       L0633       $225.31
                                  Voorhies Health Care Products,
  000382273968-02      P.Z.                   Inc.                 9/25/15       L1810       $79.99
                                  Voorhies Health Care Products,
  000382273968-02      P.Z.                   Inc.                 9/25/15       L1902       $48.99
                                  Voorhies Health Care Products,
  000382273968-02      P.Z.                   Inc.                 9/25/15       L3650       $41.99
                                  Voorhies Health Care Products,
  000373315407-02      R.J.                   Inc.                 8/31/15       E0855       $502.63
                                  Voorhies Health Care Products,
  000293739181-01      R.W.                   Inc.                 9/10/13       E0855       $502.63
                                  Voorhies Health Care Products,
  000298134941-01      R.W.                   Inc.                 9/10/13       E0855       $502.63
                                  Voorhies Health Care Products,
  000332505551-01      S.A.                   Inc.                 11/7/14       E0855       $502.63
                                  Voorhies Health Care Products,
  000394498801-01      S.A.                   Inc.                 2/11/16       E0855       $502.63
                                  Voorhies Health Care Products,
  000336277843-02      S.B.                   Inc.                 10/18/14      L0637       $826.00
                                  Voorhies Health Care Products,
  000336277843-02      S.B.                   Inc.                 10/15/14      E0184       $153.13
                                  Voorhies Health Care Products,
  000336277843-02      S.B.                   Inc.                 10/15/14      E0199       $19.44
                                  Voorhies Health Care Products,
  000336277843-02      S.B.                   Inc.                 10/15/14      E0205       $113.56
                                  Voorhies Health Care Products,
  000336277843-02      S.B.                   Inc.                 10/15/14      E0730       $87.00




                                                   243                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page859
                                                                            246of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7578
                                             3383  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of    Billing Code   Amount
   Claim Number                             Retailer
                     Initials                                      Service        Used       Pending
                                  Voorhies Health Care Products,
  000336277843-02      S.B.                   Inc.                 10/15/14      E0731       $26.25
                                  Voorhies Health Care Products,
  000300651411-03      S.P.                   Inc.                  4/1/14       E0184       $153.13
                                  Voorhies Health Care Products,
  000300651411-03      S.P.                   Inc.                  4/1/14       E0190       $22.04
                                  Voorhies Health Care Products,
  000300651411-03      S.P.                   Inc.                  4/1/14       E0199       $19.44
                                  Voorhies Health Care Products,
  000300651411-03      S.P.                   Inc.                  4/1/14       E0205       $227.12
                                  Voorhies Health Care Products,
  000300651411-03      S.P.                   Inc.                  4/1/14       E0730       $87.00
                                  Voorhies Health Care Products,
  000300651411-03      S.P.                   Inc.                  4/1/14       E0184       $153.13
                                  Voorhies Health Care Products,
  000300651411-03      S.P.                   Inc.                  4/1/14       E0190       $22.04
                                  Voorhies Health Care Products,
  000300651411-03      S.P.                   Inc.                  4/1/14       E0199       $19.44
                                  Voorhies Health Care Products,
  000300651411-03      S.P.                   Inc.                  4/1/14       E0205       $227.12
                                  Voorhies Health Care Products,
  000300651411-03      S.P.                   Inc.                  4/1/14       E0730       $87.00
                                  Voorhies Health Care Products,
  000395481930-02      S.Z.                   Inc.                  1/7/16       E0190       $22.04
                                  Voorhies Health Care Products,
  000395481930-02      S.Z.                   Inc.                  1/7/16       E0215       $39.99
                                  Voorhies Health Care Products,
  000395481930-02      S.Z.                   Inc.                  1/7/16       E2611       $94.99
                                  Voorhies Health Care Products,
  000395481930-02      S.Z.                   Inc.                  1/7/16       L0172       $75.00
                                  Voorhies Health Care Products,
  000395481930-02      S.Z.                   Inc.                  1/7/16       L0633       $225.31
                                  Voorhies Health Care Products,
  000395481930-02      S.Z.                   Inc.                  1/7/16       L1810       $79.99
                                  Voorhies Health Care Products,
  000395481930-02      S.Z.                   Inc.                  1/7/16       L3650       $41.99
                                  Voorhies Health Care Products,
  000368163077-01      T.K.                   Inc.                 7/30/15       E0190       $22.04
                                  Voorhies Health Care Products,
  000368163077-01      T.K.                   Inc.                 7/30/15       E0215       $39.99
                                  Voorhies Health Care Products,
  000368163077-01      T.K.                   Inc.                 7/30/15       E0730       $87.00
                                  Voorhies Health Care Products,
  000368163077-01      T.K.                   Inc.                 7/30/15       E0731       $26.25
                                  Voorhies Health Care Products,
  000368163077-01      T.K.                   Inc.                 7/30/15       E1399       $24.99
                                  Voorhies Health Care Products,
  000368163077-01      T.K.                   Inc.                 8/10/15       L0637       $826.00
                                  Voorhies Health Care Products,
  000368163077-01      T.K.                   Inc.                 8/10/15       E0855       $502.63




                                                   244                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page860
                                                                            247of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7579
                                             3384  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                       Date of    Billing Code   Amount
   Claim Number                             Retailer
                     Initials                                      Service        Used       Pending
                                  Voorhies Health Care Products,
  000392499314-01      V.F.                   Inc.                  2/8/16       E0855       $502.63
                                  Voorhies Health Care Products,
  000392499314-01      V.F.                   Inc.                  2/8/16       L0637       $826.00
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 1/22/15       E0184       $153.13
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 12/22/14      E0190       $22.04
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 1/22/15       E0199       $19.44
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 1/22/15       E0205       $113.56
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 1/22/15       E0730       $87.00
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 1/22/15       E0731       $26.25
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 1/12/15       E0855       $502.63
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 12/22/14      E2611       $94.99
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 12/22/14      L0172       $75.00
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 12/22/14      L0633       $225.31
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 1/23/15       L0637       $826.00
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 12/22/14      L1810       $79.99
                                  Voorhies Health Care Products,
  000350512356-03      V.R.                   Inc.                 2/24/15       L1844       $676.00
                                  Voorhies Health Care Products,
  000368753497-03      W.R.                   Inc.                  2/2/16       E0855       $502.63
                                  Voorhies Health Care Products,
  000368753497-03      W.R.                   Inc.                  2/2/16       L0637       $826.00
                                  Voorhies Health Care Products,
  000386669717-03      W.S.                   Inc.                  2/9/16       L0637       $826.00
                                  Well Care Medical Equipment,
  000384475752-05      A.S.                   LLC                  9/30/15       E0190       $22.04
                                  Well Care Medical Equipment,
  000384475752-05      A.S.                   LLC                  9/30/15       E0217       $621.00
                                  Well Care Medical Equipment,
  000384475752-05      A.S.                   LLC                  9/30/15       E0272       $155.52
                                  Well Care Medical Equipment,
  000384475752-05      A.S.                   LLC                  9/30/15       E0274       $101.85
                                  Well Care Medical Equipment,
  000384475752-05      A.S.                   LLC                  9/30/15       L0627       $322.98
                                  Well Care Medical Equipment,
  000384475752-05      A.S.                   LLC                  9/30/15       T5001       $609.75
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                   LLC                  9/30/15       E0190       $22.04




                                                   245                                         Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page861
                                                                            248of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7580
                                             3385  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                  LLC                 9/30/15       E0217        $621.00
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                  LLC                 9/30/15       E0272        $155.52
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                  LLC                 9/30/15       E0274        $101.85
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                  LLC                 9/30/15       L0627        $322.98
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                  LLC                 9/30/15       T5001        $609.75
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                  LLC                 12/3/15       E0855        $502.63
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                  LLC                 12/3/15       L0632        $1,150.00
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                  LLC                 12/3/15       E0205        $212.22
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                  LLC                 12/3/15       E0480        $355.56
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                  LLC                 12/3/15       E0720        $370.72
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                  LLC                 12/3/15       E0944         $40.90
                                  Well Care Medical Equipment,
  000388295304-02      A.S.                  LLC                 12/3/15       E1399        $628.00
                                  Well Care Medical Equipment,
  000385706676-02      C.G.                  LLC                 11/8/15       E0217        $647.82
                                  Well Care Medical Equipment,
  000385706676-02      C.G.                  LLC                 11/8/15       E0272        $155.52
                                  Well Care Medical Equipment,
  000385706676-02      C.G.                  LLC                 11/8/15       E0274        $101.85
                                  Well Care Medical Equipment,
  000385706676-02      C.G.                  LLC                 11/8/15       L0627        $322.98
                                  Well Care Medical Equipment,
  000385706676-02      C.G.                  LLC                 11/8/15       T5001        $609.75
                                  Well Care Medical Equipment,
  000385706676-02      C.G.                  LLC                 12/2/15       E0205        $212.22
                                  Well Care Medical Equipment,
  000385706676-02      C.G.                  LLC                 12/2/15       E0480        $355.56
                                  Well Care Medical Equipment,
  000385706676-02      C.G.                  LLC                 12/2/15       E0720        $370.72
                                  Well Care Medical Equipment,
  000385706676-02      C.G.                  LLC                 12/2/15       E0944         $40.90
                                  Well Care Medical Equipment,
  000385706676-02      C.G.                  LLC                 12/2/15       E1399        $628.00
                                  Well Care Medical Equipment,
  000432389948-02      C.M.                  LLC                 10/28/16      E0217        $647.82
                                  Well Care Medical Equipment,
  000432389948-02      C.M.                  LLC                 10/28/16      E0272        $155.52
                                  Well Care Medical Equipment,
  000432389948-02      C.M.                  LLC                 10/28/16      E0274        $101.85




                                                  246                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page862
                                                                            249of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7581
                                             3386  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                  Well Care Medical Equipment,
  000432389948-02      C.M.                  LLC                 10/28/16      L0627        $322.98
                                  Well Care Medical Equipment,
  000432389948-02      C.M.                  LLC                 10/28/16      T5001        $609.75
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                 11/23/16      E0190         $22.04
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                 12/6/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                 11/23/16      E0217        $647.82
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                 11/23/16      E0272        $155.52
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                 11/23/16      E0274        $101.85
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                 12/6/16       E0480        $355.56
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                 12/6/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                 12/6/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                 12/6/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                 11/23/16      L0627        $322.98
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                 11/23/16      T5001        $609.75
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                  1/4/17       E0855        $502.63
                                  Well Care Medical Equipment,
  000432511723-01      D.R.                  LLC                  1/4/17       L0632        $1,150.00
                                  Well Care Medical Equipment,
  000407302017-01      E.T.                  LLC                 7/15/16       L0632        $1,150.00
                                  Well Care Medical Equipment,
  000394359822-06      F.A.                  LLC                  1/6/16       E0190         $22.04
                                  Well Care Medical Equipment,
  000394359822-06      F.A.                  LLC                  1/6/16       E0217        $647.82
                                  Well Care Medical Equipment,
  000394359822-06      F.A.                  LLC                  1/6/16       E0272        $155.52
                                  Well Care Medical Equipment,
  000394359822-06      F.A.                  LLC                  1/6/16       E0274        $101.85
                                  Well Care Medical Equipment,
  000394359822-06      F.A.                  LLC                  1/6/16       L0174        $130.00
                                  Well Care Medical Equipment,
  000394359822-06      F.A.                  LLC                  1/6/16       L0627        $322.98
                                  Well Care Medical Equipment,
  000394359822-06      F.A.                  LLC                  1/6/16       L1951        $593.92
                                  Well Care Medical Equipment,
  000394359822-06      F.A.                  LLC                  1/6/16       T5001        $609.75
                                  Well Care Medical Equipment,
  000394359822-02      G.C.                  LLC                  1/6/16       E0190         $22.04




                                                  247                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page863
                                                                            250of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7582
                                             3387  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                  Well Care Medical Equipment,
  000394359822-02      G.C.                  LLC                  1/6/16       E0217        $647.82
                                  Well Care Medical Equipment,
  000394359822-02      G.C.                  LLC                  1/6/16       E0272        $155.52
                                  Well Care Medical Equipment,
  000394359822-02      G.C.                  LLC                  1/6/16       E0274        $101.85
                                  Well Care Medical Equipment,
  000394359822-02      G.C.                  LLC                  1/6/16       L0174        $130.00
                                  Well Care Medical Equipment,
  000394359822-02      G.C.                  LLC                  1/6/16       L0627        $322.98
                                  Well Care Medical Equipment,
  000394359822-02      G.C.                  LLC                  1/6/16       T5001        $609.75
                                  Well Care Medical Equipment,
  000416355865-01     G.W.                   LLC                 8/29/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000416355865-01     G.W.                   LLC                 8/29/16       E0480        $355.56
                                  Well Care Medical Equipment,
  000416355865-01     G.W.                   LLC                 8/29/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000416355865-01     G.W.                   LLC                 8/29/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000416355865-01     G.W.                   LLC                 8/29/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000416355865-01     G.W.                   LLC                 8/30/16       E0855        $502.63
                                  Well Care Medical Equipment,
  000410425771-01      J.A.                  LLC                  8/1/16       E0855        $502.63
                                  Well Care Medical Equipment,
  000410425771-01      J.A.                  LLC                  8/1/16       L0632        $1,150.00
                                  Well Care Medical Equipment,
  000410425771-01      J.A.                  LLC                  8/1/16       L1844        $1,107.70
                                  Well Care Medical Equipment,
  000410425771-01      J.A.                  LLC                  8/1/16       E0855        $502.63
                                  Well Care Medical Equipment,
  000410425771-01      J.A.                  LLC                  8/1/16       L0632        $1,150.00
                                  Well Care Medical Equipment,
  000410425771-01      J.A.                  LLC                  8/1/16       L1844        $1,107.70
                                  Well Care Medical Equipment,
  000385706676-03      J.B.                  LLC                 11/15/15      E0205        $212.22
                                  Well Care Medical Equipment,
  000385706676-03      J.B.                  LLC                 11/15/15      E0480        $355.56
                                  Well Care Medical Equipment,
  000385706676-03      J.B.                  LLC                 11/15/15      E0720        $370.72
                                  Well Care Medical Equipment,
  000385706676-03      J.B.                  LLC                 11/15/15      E0944         $40.90
                                  Well Care Medical Equipment,
  000385706676-03      J.B.                  LLC                 11/15/15      E1399        $628.00
                                  Well Care Medical Equipment,
  000385706676-03      J.B.                  LLC                 11/7/15       E0190         $22.04
                                  Well Care Medical Equipment,
  000385706676-03      J.B.                  LLC                 11/7/15       E0217        $621.00




                                                  248                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page864
                                                                            251of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7583
                                             3388  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                  Well Care Medical Equipment,
  000385706676-03      J.B.                  LLC                 11/7/15       E0272        $155.52
                                  Well Care Medical Equipment,
  000385706676-03      J.B.                  LLC                 11/7/15       E0274        $101.85
                                  Well Care Medical Equipment,
  000385706676-03      J.B.                  LLC                 11/7/15       L0627        $322.98
                                  Well Care Medical Equipment,
  000385706676-03      J.B.                  LLC                 11/7/15       L3671        $690.23
                                  Well Care Medical Equipment,
  000385706676-03      J.B.                  LLC                 11/7/15       T5001        $609.75
                                  Well Care Medical Equipment,
  000394359822-05      J.B.                  LLC                  1/6/16       E0217        $647.82
                                  Well Care Medical Equipment,
  000394359822-05      J.B.                  LLC                  1/6/16       E0272        $155.52
                                  Well Care Medical Equipment,
  000394359822-05      J.B.                  LLC                  1/6/16       E0274        $101.85
                                  Well Care Medical Equipment,
  000394359822-05      J.B.                  LLC                  1/6/16       L0627        $322.98
                                  Well Care Medical Equipment,
  000394359822-05      J.B.                  LLC                  1/6/16       L3808        $310.80
                                  Well Care Medical Equipment,
  000394359822-05      J.B.                  LLC                  1/6/16       T5001        $609.75
                                  Well Care Medical Equipment,
  000394359822-05      J.B.                  LLC                  2/2/16       L1844        $1,107.70
                                  Well Care Medical Equipment,
  000421722117-02      J.H.                  LLC                  8/1/16       E0190         $22.04
                                  Well Care Medical Equipment,
  000421722117-02      J.H.                  LLC                  8/1/16       E0272        $155.52
                                  Well Care Medical Equipment,
  000421722117-02      J.H.                  LLC                  8/1/16       E0274        $101.85
                                  Well Care Medical Equipment,
  000421722117-02      J.H.                  LLC                  8/1/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000421722117-02      J.H.                  LLC                  8/1/16       L0627        $322.98
                                  Well Care Medical Equipment,
  000421722117-02      J.H.                  LLC                  8/1/16       T5001        $609.75
                                  Well Care Medical Equipment,
  000421722117-02      J.H.                  LLC                 8/31/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000421722117-02      J.H.                  LLC                 8/31/16       E0480        $355.56
                                  Well Care Medical Equipment,
  000421722117-02      J.H.                  LLC                 8/31/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000421722117-02      J.H.                  LLC                 8/31/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000421722117-02      J.H.                  LLC                 8/31/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000428397615-02      J.M.                  LLC                 9/25/16       E0190         $22.04
                                  Well Care Medical Equipment,
  000428397615-02      J.M.                  LLC                 9/25/16       E0217        $647.82




                                                  249                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page865
                                                                            252of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7584
                                             3389  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                  Well Care Medical Equipment,
  000428397615-02      J.M.                  LLC                 9/25/16       E0272        $155.52
                                  Well Care Medical Equipment,
  000428397615-02      J.M.                  LLC                 9/25/16       E0274        $101.85
                                  Well Care Medical Equipment,
  000428397615-02      J.M.                  LLC                 9/25/16       L0174        $130.00
                                  Well Care Medical Equipment,
  000428397615-02      J.M.                  LLC                 9/25/16       L0627        $322.98
                                  Well Care Medical Equipment,
  000428397615-02      J.M.                  LLC                 10/7/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000428397615-02      J.M.                  LLC                 10/7/16       E0480        $355.56
                                  Well Care Medical Equipment,
  000428397615-02      J.M.                  LLC                 10/7/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000428397615-02      J.M.                  LLC                 10/7/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000428397615-02      J.M.                  LLC                 10/7/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                 7/26/16       E0190         $22.04
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                  8/6/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                 7/26/16       E0217        $647.82
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                 7/26/16       E0272        $155.52
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                 7/26/16       E0274        $101.85
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                  8/6/16       E0480        $355.56
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                  8/6/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                  8/6/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                  8/6/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                 7/26/16       L0174        $130.00
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                 7/26/16       L0627        $322.98
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                 7/26/16       L1832        $607.55
                                  Well Care Medical Equipment,
  000419752141-02      J.S.                  LLC                 7/26/16       T5001        $609.75
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                 11/21/16      E0190         $22.04
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                 11/21/16      E0217        $647.82
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                 11/21/16      E0272        $155.52




                                                  250                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page866
                                                                            253of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7585
                                             3390  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                 11/21/16      E0274        $101.85
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                 11/21/16      L0627        $322.98
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                 11/21/16      T5001        $609.75
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                 12/18/16      E0205        $212.22
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                 12/18/16      E0480        $355.56
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                 12/18/16      E0720        $370.72
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                 12/18/16      E0944         $40.90
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                 12/18/16      E1399        $628.00
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                  1/4/17       E0855        $502.63
                                  Well Care Medical Equipment,
  000432511723-02      K.D.                  LLC                  1/4/17       L0632        $1,150.00
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/29/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/29/16       E0480        $355.56
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/29/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/29/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/29/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/28/16       L0632        $1,150.00
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/28/16       L1844        $1,107.70
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/15/16       E0217        $647.82
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/15/16       E0272        $155.52
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/15/16       E0274        $101.85
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/15/16       L0627        $322.98
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/15/16       L1832        $607.55
                                  Well Care Medical Equipment,
  000416355865-03     K.W.                   LLC                 8/15/16       T5001        $609.75
                                  Well Care Medical Equipment,
  000417022126-01      L.P.                  LLC                 7/11/16       E0855        $502.63
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 9/30/15       E0190         $22.04




                                                  251                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page867
                                                                            254of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7586
                                             3391  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 9/30/15       E0217        $621.00
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 9/30/15       E0272        $155.52
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 9/30/15       E0274        $101.85
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 9/30/15       L0627        $322.98
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 11/12/15      L0632        $1,150.00
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 9/30/15       L3671        $690.23
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 9/30/15       T5001        $609.75
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 11/11/15      E0205        $212.22
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 11/11/15      E0480        $355.56
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 11/11/15      E0720        $370.72
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 11/12/15      E0855        $502.63
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 11/11/15      E0944         $40.90
                                  Well Care Medical Equipment,
  000384475752-01      L.R.                  LLC                 11/11/15      E1399        $628.00
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 9/30/15       E0190         $22.04
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 9/30/15       E0217        $621.00
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 9/30/15       E0272        $155.52
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 9/30/15       E0274        $101.85
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 9/30/15       L0627        $322.98
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 11/12/15      L0632        $1,150.00
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 9/30/15       L3671        $690.23
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 9/30/15       T5001        $609.75
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 11/11/15      E0205        $212.22
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 11/11/15      E0480        $355.56
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 11/11/15      E0720        $370.72
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 11/12/15      E0855        $502.63




                                                  252                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page868
                                                                            255of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7587
                                             3392  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 11/11/15      E0944         $40.90
                                  Well Care Medical Equipment,
  000388295304-01      L.R.                  LLC                 11/11/15      E1399        $628.00
                                  Well Care Medical Equipment,
  000380574202-01      M.C.                  LLC                 10/18/15      E0190         $22.04
                                  Well Care Medical Equipment,
  000380574202-01      M.C.                  LLC                 10/18/15      E0217        $621.00
                                  Well Care Medical Equipment,
  000380574202-01      M.C.                  LLC                 10/18/15      L3671        $690.23
                                  Well Care Medical Equipment,
  000380574202-01      M.C.                  LLC                 11/11/15      E0205        $212.22
                                  Well Care Medical Equipment,
  000380574202-01      M.C.                  LLC                 11/11/15      E0480        $355.56
                                  Well Care Medical Equipment,
  000380574202-01      M.C.                  LLC                 11/11/15      E0720        $370.72
                                  Well Care Medical Equipment,
  000380574202-01      M.C.                  LLC                 11/11/15      E0944         $40.90
                                  Well Care Medical Equipment,
  000380574202-01      M.C.                  LLC                 11/11/15      E1399        $628.00
                                  Well Care Medical Equipment,
  000380574202-01      M.C.                  LLC                 11/11/15      E0855        $502.63
                                  Well Care Medical Equipment,
  000413919283-10      M.E.                  LLC                 7/18/16       E0855        $502.63
                                  Well Care Medical Equipment,
  000431723246-01      M.P.                  LLC                  1/5/17       L0632        $1,150.00
                                  Well Care Medical Equipment,
  000431723246-01      M.P.                  LLC                 1/20/17       E0205        $212.22
                                  Well Care Medical Equipment,
  000431723246-01      M.P.                  LLC                 1/20/17       E0480        $355.56
                                  Well Care Medical Equipment,
  000431723246-01      M.P.                  LLC                 1/20/17       E0720        $370.72
                                  Well Care Medical Equipment,
  000431723246-01      M.P.                  LLC                 1/20/17       E0944         $40.90
                                  Well Care Medical Equipment,
  000431723246-01      M.P.                  LLC                 1/20/17       E1399        $628.00
                                  Well Care Medical Equipment,
  000373532522-01      N.H.                  LLC                  9/1/15       E0205        $212.22
                                  Well Care Medical Equipment,
  000373532522-01      N.H.                  LLC                  9/1/15       E0480        $355.56
                                  Well Care Medical Equipment,
  000373532522-01      N.H.                  LLC                  9/1/15       E0720        $370.72
                                  Well Care Medical Equipment,
  000373532522-01      N.H.                  LLC                  9/1/15       E0944         $40.90
                                  Well Care Medical Equipment,
  000373532522-01      N.H.                  LLC                  9/1/15       E1399        $628.00
                                  Well Care Medical Equipment,
  000373532522-01      N.H.                  LLC                  9/1/15       L0632        $1,150.00
                                  Well Care Medical Equipment,
  000373532522-01      N.H.                  LLC                  9/1/15       L1844        $1,107.70




                                                  253                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page869
                                                                            256of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7588
                                             3393  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                  Well Care Medical Equipment,
  000416209625-01      O.T.                  LLC                 7/13/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000416209625-01      O.T.                  LLC                 7/13/16       E0480        $355.56
                                  Well Care Medical Equipment,
  000416209625-01      O.T.                  LLC                 7/13/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000416209625-01      O.T.                  LLC                 7/13/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000416209625-01      O.T.                  LLC                 7/13/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000418801940-01      P.R.                  LLC                 7/26/16       E0217        $647.82
                                  Well Care Medical Equipment,
  000418801940-01      P.R.                  LLC                 7/26/16       E0272        $155.52
                                  Well Care Medical Equipment,
  000418801940-01      P.R.                  LLC                 7/26/16       E0274        $101.85
                                  Well Care Medical Equipment,
  000418801940-01      P.R.                  LLC                 7/26/16       L0627        $322.98
                                  Well Care Medical Equipment,
  000418801940-01      P.R.                  LLC                 7/26/16       T5001        $609.75
                                  Well Care Medical Equipment,
  000383218757-01      R.G.                  LLC                  1/8/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000383218757-01      R.G.                  LLC                  1/8/16       E0480        $355.56
                                  Well Care Medical Equipment,
  000383218757-01      R.G.                  LLC                  1/8/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000383218757-01      R.G.                  LLC                  1/8/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000383218757-01      R.G.                  LLC                  1/8/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                  8/1/16       E0190         $22.04
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                  8/1/16       E0217        $647.82
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                  8/1/16       E0272        $155.52
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                  8/1/16       E0274        $101.85
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                  8/1/16       L0627        $322.98
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                  8/1/16       L1832        $607.55
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                  8/1/16       L3671        $690.23
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                  8/1/16       T5001        $609.75
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                 8/30/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                 8/30/16       E0480        $355.56




                                                  254                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page870
                                                                            257of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7589
                                             3394  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                 8/30/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                 8/30/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000421722117-01      R.H.                  LLC                 8/30/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000383218757-02      R.M.                  LLC                 12/30/15      E0205        $212.22
                                  Well Care Medical Equipment,
  000383218757-02      R.M.                  LLC                 12/30/15      E0480        $355.56
                                  Well Care Medical Equipment,
  000383218757-02      R.M.                  LLC                 12/30/15      E0720        $370.72
                                  Well Care Medical Equipment,
  000383218757-02      R.M.                  LLC                 12/30/15      E0855        $502.63
                                  Well Care Medical Equipment,
  000383218757-02      R.M.                  LLC                 12/30/15      E0944         $40.90
                                  Well Care Medical Equipment,
  000383218757-02      R.M.                  LLC                 12/30/15      E1399        $628.00
                                  Well Care Medical Equipment,
  000383218757-02      R.M.                  LLC                 12/30/15      L0632        $1,150.00
                                  Well Care Medical Equipment,
  000416355865-02      S.W.                  LLC                 8/29/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000416355865-02      S.W.                  LLC                 8/29/16       E0480        $355.56
                                  Well Care Medical Equipment,
  000416355865-02      S.W.                  LLC                 8/29/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000416355865-02      S.W.                  LLC                 9/28/16       E0855        $502.63
                                  Well Care Medical Equipment,
  000416355865-02      S.W.                  LLC                 8/29/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000416355865-02      S.W.                  LLC                 8/29/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000416355865-02      S.W.                  LLC                 8/28/16       L0632        $1,150.00
                                  Well Care Medical Equipment,
  000385706676-04      T.G.                  LLC                 11/8/15       E0190         $22.04
                                  Well Care Medical Equipment,
  000385706676-04      T.G.                  LLC                 11/8/15       E0217        $621.00
                                  Well Care Medical Equipment,
  000385706676-04      T.G.                  LLC                 11/8/15       E0272        $155.52
                                  Well Care Medical Equipment,
  000385706676-04      T.G.                  LLC                 11/8/15       E0274        $101.85
                                  Well Care Medical Equipment,
  000385706676-04      T.G.                  LLC                 11/8/15       L0627        $322.98
                                  Well Care Medical Equipment,
  000385706676-04      T.G.                  LLC                 11/8/15       T5001        $609.75
                                  Well Care Medical Equipment,
  000385706676-04      T.G.                  LLC                 11/18/15      E0205        $212.22
                                  Well Care Medical Equipment,
  000385706676-04      T.G.                  LLC                 11/18/15      E0480        $355.56




                                                  255                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page871
                                                                            258of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7590
                                             3395  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                             Retailer
                     Initials                                    Service        Used        Pending
                                  Well Care Medical Equipment,
  000385706676-04      T.G.                  LLC                 11/18/15      E0720        $370.72
                                  Well Care Medical Equipment,
  000385706676-04      T.G.                  LLC                 11/18/15      E0944         $40.90
                                  Well Care Medical Equipment,
  000385706676-04      T.G.                  LLC                 11/18/15      E1399        $628.00
                                  Well Care Medical Equipment,
  000412325128-01      T.N.                  LLC                 7/22/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000412325128-01      T.N.                  LLC                 7/22/16       E0480        $355.56
                                  Well Care Medical Equipment,
  000412325128-01      T.N.                  LLC                 7/22/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000412325128-01      T.N.                  LLC                 7/22/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000412325128-01      T.N.                  LLC                 7/22/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000393031414-02      V.G.                  LLC                 2/28/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000393031414-02      V.G.                  LLC                 2/28/16       E0480        $355.56
                                  Well Care Medical Equipment,
  000393031414-02      V.G.                  LLC                 2/28/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000393031414-02      V.G.                  LLC                 2/28/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000393031414-02      V.G.                  LLC                 2/28/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000418488359-01      V.T.                  LLC                  8/6/16       E0205        $212.22
                                  Well Care Medical Equipment,
  000418488359-01      V.T.                  LLC                  8/6/16       E0480        $355.56
                                  Well Care Medical Equipment,
  000418488359-01      V.T.                  LLC                  8/6/16       E0720        $370.72
                                  Well Care Medical Equipment,
  000418488359-01      V.T.                  LLC                  8/6/16       E0944         $40.90
                                  Well Care Medical Equipment,
  000418488359-01      V.T.                  LLC                  8/6/16       E1399        $628.00
                                  Well Care Medical Equipment,
  000418488359-01      V.T.                  LLC                   9/7/16      E0855        $502.63
  000444631584-01      A.L.                XVV, Inc.               2/6/17    E2612 KX       $382.02
  000444631584-01      A.L.                XVV, Inc.               2/6/17    L0180 KX       $233.00
  000444631584-01      A.L.                XVV, Inc.               2/6/17    L0631 KX       $806.64
  000427364096-01      B.F.                XVV, Inc.             10/19/16    E0215 KX       $20.93
  000427364096-01      B.F.                XVV, Inc.             10/19/16    E0730 KX       $76.25
  000427364096-01      B.F.                XVV, Inc.              9/15/16    E2612 KX       $382.02
  000427364096-01      B.F.                XVV, Inc.              9/15/16    L0180 KX       $233.00
  000427364096-01      B.F.                XVV, Inc.              9/15/16    L0631 KX       $806.64
  000427252408-01      B.J.                XVV, Inc.               9/5/16    E2612 KX       $382.02
  000427252408-01      B.J.                XVV, Inc.               9/5/16    L0180 KX       $233.00
  000427252408-01      B.J.                XVV, Inc.               9/5/16    L0631 KX       $806.64
  000427252408-01      B.J.                XVV, Inc.              9/29/16    E0855 KX       $502.63
  000435680590-01      C.C.                XVV, Inc.              11/4/16      E2612        $382.02



                                                  256                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page872
                                                                            259of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7591
                                             3396  v. Avetisyan, et al.
        Unpaid No-fault Claims that Form the Basis of Plaintiffs' Request for Declaratory Relief


                    Claimant                                     Date of    Billing Code    Amount
   Claim Number                            Retailer
                     Initials                                    Service        Used        Pending
  000435680590-01      C.C.                XVV, Inc.              11/4/16      L0180        $233.00
  000435680590-01      C.C.                XVV, Inc.              11/4/16      L0631        $806.64
  000405596346-01      C.J.                XVV, Inc.              3/17/16    E2612 KX       $382.02
  000405596346-01      C.J.                XVV, Inc.              3/17/16    L0180 KX       $233.00
  000405596346-01      C.J.                XVV, Inc.              3/17/16    L0631 KX       $806.64
  000417885894-08      D.S.                XVV, Inc.              6/24/16      E2612        $382.02
  000417885894-08      D.S.                XVV, Inc.              6/24/16      L0180        $233.00
  000417885894-08      D.S.                XVV, Inc.              6/24/16      L0631        $806.64
  000417885894-08      D.S.                XVV, Inc.              7/22/16    E0215 KX       $20.93
  000417885894-08      D.S.                XVV, Inc.              7/22/16    E0730 KX       $76.25
  000427364096-05      G.P.                XVV, Inc.             10/19/16      E0215        $20.93
  000427364096-05      G.P.                XVV, Inc.             10/19/16      E0730        $76.25
  000403135411-01      J.H.                XVV, Inc.               3/3/16    L0631 KX       $806.64
  000420217969-02      J.Y.                XVV, Inc.               7/8/16    E2612 KX       $382.02
  000420217969-02      J.Y.                XVV, Inc.               7/8/16    L0180 KX       $233.00
  000420217969-02      J.Y.                XVV, Inc.               7/8/16    L0631 KX       $806.64
  000420217969-02      J.Y.                XVV, Inc.               7/8/16    E0215 KX       $20.93
  000420217969-02      J.Y.                XVV, Inc.               7/8/16    E0730 KX       $76.25
  000429959850-02      K.B.                XVV, Inc.              9/30/16    E2612 KX       $382.02
  000429959850-02      K.B.                XVV, Inc.              9/30/16    L0180 KX       $233.00
  000429959850-02      K.B.                XVV, Inc.              9/30/16    L0631 KX       $806.64
  000429959850-02      K.B.                XVV, Inc.             10/24/16      E0855        $502.63
  000416990109-01      N.C.                XVV, Inc.              6/24/16    E2612 KX       $382.02
  000416990109-01      N.C.                XVV, Inc.              6/24/16    L0180 KX       $233.00
  000416990109-01      N.C.                XVV, Inc.              6/24/16    L0631 KX       $806.64
  000417885894-03      R.J.                XVV, Inc.              9/30/16    L0637 KX       $844.13
  000404324402-01      S.L.                XVV, Inc.               3/7/16    L0631 KX       $806.64
  000399045079-02      S.P.                XVV, Inc.              1/11/16    E0190 KX       $22.04
  000399045079-02      S.P.                XVV, Inc.              1/11/16    E0199 KX       $19.48
  000399045079-02      S.P.                XVV, Inc.              1/11/16    E0215 KX       $20.93
  000399045079-02      S.P.                XVV, Inc.              1/11/16    E2612 KX       $382.02
  000399045079-02      S.P.                XVV, Inc.              1/11/16    L0180 KX       $233.00
  000399045079-02      S.P.                XVV, Inc.              1/11/16    L0631 KX       $806.64
  000399045079-02      S.P.                XVV, Inc.              2/19/16    E0855 KX       $502.63
  000399045079-02      S.P.                XVV, Inc.              2/19/16    L0637 KX       $844.13
  000399045079-02      S.P.                XVV, Inc.              2/19/16    L3960 KX       $372.50
  000399045079-02      S.P.                XVV, Inc.              2/24/16    E0730 KX       $76.25
  000406364943-01      S.S.                XVV, Inc.              3/25/16    L0631 KX       $806.64




                                                  257                                          Exhibit 4
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page873
                                                              260of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7592
                                     3397




                            EXHIBIT 5


                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page874
                                                              261of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7593
                                     3398




                                      AFFIDAVIT OF AZU AJUDUA,



        STATE OF NEW YORK
                                        :SS
        COUNTY OF QUEENS



                  Azu Ajudua, M.D., being duly sworn, deposes and states the following:

                  1.     I have personal knowledge of the statements that are made in this affidavit and

        would testify as to them in a court of law if called upon to do so. I give this affidavit voluntarily

        and have consulted with my own counsel concerning its preparation and execution.

                  2.     This affidavit summarizes my experiences at a multi-disciplinary medical office

        located at 535 Utica Avenue, Brooklyn, New York (the "Utica Avenue Office"), particularly as

        they relate to the initial evaluations of patients, the prescription of durable medical equipment

        ("DIVfE") and the dispensation of such equipment to my patients who treated at the Utica Avenue

        Clinic.

                  3.     I am a physician licensed to practice medicine in the state of New York and from

        early 2011 through late 2013, I performed medical services at the Utica Avenue Clinic —

        evaluating patients, recommending ancillary services such as physical therapy and prescribing

        OMB. Most of the patients whom I evaluated were victims of motor vehicle accidents and

        suffered from mild soft tissue injuries — usually sprains and strains of the neck and back. I never

        prescribed any DA/1E without conducting an initial or follow-up evaluation or producing a

        contemporaneous examination report.

                  4.     After I conducted initial evaluations of the patients, I sometimes prescribed some

        durable medical equipment (usually one or two items) which I believed were medically




                                                                                                          Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page875
                                                              262of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7594
                                     3399




        necessary, however after reviewing a sampling of the purported prescriptions that were

        submitted by XVV for reimbursement for durable medical equipment, it appears as though I

        almost always prescribed the same seven (7) items of durable medical equipment in the vast

        majority of cases:

                    •   Cervical Collar
                    •   Cervical Pillow
                    •   LSO/Lumbar Support
                    •   Thermophore
                    •   Orthopedic Lumbar Cushion
                    •   Orthopedic Car Seat
                    •   Egg Crate Mattress

        During the time in which I evaluated patients at the Utica Avenue Office, I do not recall ever

        prescribing this combination of products, nor did I prescribe them in a systematic manner as may

        be inferred from the number of prescriptions submitted to support the claims for DME

        reimbursement. In fact, I have reviewed a sample of the prescriptions which I am informed were

        submitted on behalf of my patients and which purport to bear my signature. However, in many

        cases it appears that the prescriptions contain a mere photocopy of my signature. Aside from its

        visual appearance, I usually prescribed products using my own personal prescription pad. I have

       no recollection of ever affixing my signature to the form which was submitted to the insurer in

        order to secure payment for the durable medical goods. In accordance with my general practice,

        I provided the front desk staff with the prescriptions who arranged to have them filled with

        whatever vendors they chose to use.

               5.       In the rare instances when I in fact prescribed cervical collars for my patients, the

        cervical collars I intended for my patients after initial examinations were generic foam circular

        collars. A representative photograph of the type of cervical collars that I intended for my

        patients is annexed hereto as Exhibit "I". It is my understanding that the cervical collars that I



                                                          2




                                                                                                          Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page876
                                                              263of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7595
                                     3400




       intended for my patients are the cervical collars that are assigned HCPCS Code L0120 and which

       have a maximum reimbursable fee of $6.80. I recently discovered from the significant sampling

       of patient files, that for each GEICO Insured to whom I purportedly prescribed a cervical collar

       while at the Utica Avenue Clinic, XVV always billed $233.00 using HCPCS Code L0180 — the

       code for a hard plastic collar with multiple posts and with occipital and mandibular supports.

       Such devices are normally prescribed to patients suffering from severe neck injuries,

       experiencing pain caused by chronic conditions (arthritis) and recovering from spinal surgery. I

       have no recollection of ever prescribing this device while practicing out of the Utica Avenue

       Office, nor do I have recollection of any patient whose condition warranted such a device.

       Based upon the foregoing, I can affirmatively state that it was not my intention that these patients

       receive these devices because they were not medically necessary. Had I intended for these

       particular devices to be dispensed, I would have specifically indicated so on the prescriptions

       themselves. Additionally, at no time did anyone at the Utica Avenue Clinic or a representative of

       XVV (or any other DME company) contact me to confirm what type of cervical collar I

       specifically intended for my patients and thus, I can conclude with certainty that someone other

       than me unilaterally decided to supply the more expensive and sophisticated device and that

       same was effectuated without my knowledge or consent.

              6.      In, the instances when I in fact prescribed LSO/Lumbar Supports for my patients,

       the type of lumbar supports I intended to be dispensed after initial examination were generic,

       elastic back wraps that provide some support for patients while ambulating (walking). I

       prescribed this type of back support because any other custom-fitted devices which restrict

       movement would be counter-productive to the physical therapy plans that I also prescribed for

       my patients. A representative photograph of the type of LSO that I intended for my patients is




                                                        3




                                                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page877
                                                              264of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7596
                                     3401




        annexed hereto as Exhibit "2". It is my understanding that the LSOs that I intended for my

        patients are the types of LSOs that are assigned HCPCS. Code L0628 and which have a

        maximum reimbursable fee of $65.92. I recently discovered from the significant sampling

        provided to me that for each GEICO Insured to whom I prescribed (or purportedly prescribed) an

        LSO while at the Utica Avenue Clinic, XVV always billed $806.64 using HCPCS Code L0631

        or $844.13 using HCPCS Code L0637— the codes for a custom-fitted LSO with rigid anterior and

        posterior (and lateral) panels. I have no recollection of ever prescribing these devices while

        practicing out of the Utica Avenue Office, nor do I have recollection of any patient whose

        condition warranted such devices. Based upon the foregoing I can affirmatively state that it was

        not my intention that these patients receive these devices because they generally were not

        medically necessary. Had I intended for these particular devices to be dispensed, I would have

        specifically indicated so on the prescriptions themselves. Additionally, at no time did anyone at

        the Utica Avenue Clinic or a representative of XVV (or any other DME company) contact me to

        confine what type of devices I specifically intended for my patients and thus, I can conclude

        with certainty that someone other than me unilaterally decided to supply the more expensive and

        more sophisticated device and that same was effectuated without my knowledge or consent.

               7.     In the rare instances when I in fact prescribed Lumbar Cushions or Car Seats for

        my patients after initial examinations, the type of cushions I intended for my patients were basic

        square back cushions to provide general comfort while sitting/driving. I would never

        independently prescribe an Orthopedic Lumbar Cushion or Car Seat as indicated on the

        prescriptions. A representative photograph of the type of cushions that I intended for my patients

        is annexed hereto as Exhibit "3". It is my understanding from the significant sampling of patient

        files provided to me that the basic cushions I intended for my patients were not supplied to them.




                                                        4




                                                                                                        Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page878
                                                              265of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7597
                                     3402




        Furthermore, I recently discovered that that for each GEICO Insured to whom I prescribed (or

       purportedly prescribed) an Orthopedic Lumbar Cushion or Car Seat while at the Utica Avenue

        Office, XVV always billed $382.02 using I-ICPCS Code E2612 — the code for a wheelchair

       cushion_ I have no recollection of ever prescribing this device while practicing out of the Utica

       Avenue Office, nor do I have recollection of any patient whose condition warranted such a

       device. Based upon the foregoing I can affirmatively state that it was not my intention that these

        patients receive these devices because they were not medically necessary. Had I intended for

        these particular devices to be dispensed, I would have specifically indicated so on the

       prescriptions themselves. Additionally, at no time did anyone at the Utica Avenue Clinic or a

       representative of XVV (or any other DME company) contact me to confirm what type of device I

       specifically intended for my patients and thus, I can conclude with certainty that someone other

       than me unilaterally decided to supply the more expensive and sophisticated devices and that

       same was effectuated without my knowledge or consent.

              8.     In the rare instances that I prescribed a Knee Support after an initial examination,

       the knee supports I intended for my patients after initial examination are generic, elastic knee

       braces that provide some support for patients. A representative photograph of the type of knee

       supports that I intended for my patients is annexed hereto as Exhibit "4". The knee supports that

       I intended for my patients are the type of knee supports that are assigned HCPCS Code L1820

       and which have a maximum reimbursable fee of $110.00. I recently discovered that for each

       GEICO Insured to whom I prescribed a knee support while at the Utica Avenue Clinic, a custom-

       fitted knee brace with rigid supports was billed to GEICO. I very rarely prescribed these devices

       and rarely intended that such devices be given to my patients because they were generally not

       medically necessary — especially before MRIs and follow-up evaluations were conducted. At no




                                                       S




                                                                                                       Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page879
                                                              266of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7598
                                     3403




        time did anyone at the Utica Avenue Office or a representative any DME company) contact me

        to confirm what type of device I specifically intended for my patients and thus, I can conclude

       with certainty that someone other than rue unilaterally decided to supply the more expensive and

       sophisticated device and that same was effectuated without my knowledge or consent.

               9.     I recently had an opportunity to review various prescriptions and bills submitted

       by XVV to GEICO seeking reimbursement for custom-fitted back braces, knee braces, ankle

       braces and shoulder braces, as well as cervical traction units. Not only did I not prescribe these

       particular products to these particular patients but, the prescriptions appear to be complete

       forgeries in that they bear nothing more than photocopies of my signature, In fact, I almost

       never prescribed any custom-fitted devices and never prescribed cervical traction units as

       indicated in documents submitted by XVV (or any other DME company).

               10.    More specifically, the significant sampling provided to me, each bill seeking

       reimbursement for a custom-fitted LSO (often with APL Control) or a Cervical Traction Unit,

       was accompanied by a prescription that included a mere photocopy of my signature.

       Additionally, every other prescription for these categories of devices has the same variation of

       my photocopies signature and I can state with certainty, that I never prescribed these products,

       Similarly, nearly each bill submitted by XVV seeking reimbursement DME purportedly

       prescribed at initial evaluations (the seven items referenced above) was accompanied by a

       prescription that included two or three variations of my photocopied signature. I did not

       prescribe these devices to my patients. Lastly, I do not recall ever prescribing a Tens Unit or an

       EMS Unit to any of my patients, Copies of the bills and forged prescriptions are annexed hereto

       as Exhibits "5", "6" and "7".




                                                       6




                                                                                                       Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page880
                                                              267of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7599
                                     3404




               1 1,    Although I was the main treating physician at the location, I did not choose which

        vendor(s) would be used to fill my prescriptions. After leaving their appointments with me, my

        patients would be directed to the reception area for setting up a follow—up visit. The receptionist

        area was manned by personnel working for the administrator of the location who X believe also

        coordinated the dispensation of DME to my patients

               12,     Again, I very rarely (if ever) prescribed the combination of items selected in the

        various prescriptions submitted by XVV (or any other DME company) to GEICO for

       reimbursement. I never prescribed any custom-fitted devices after initial examinations and only

       in limited circumstances did I ever prescribe a custom-fitted device during a follow-up

       examination. Additionally, I do not recall ever prescribing a cervical traction unit. Based on my

       review of the documents submitted for DME reimbursement, someone used a photocopy of my

       signature to support the various claims and someone, other than me, I can conclude with

       certainty that someone other than me unilaterally decided to supply the more expensive and

       sophisticated devices and that same was effectuated without my knowledge or consent.


       Pursuant to CPLR 2106, I, A211 Ajudua, M.D., hereby affirm, under the penalties of perjury, that
       I am duly licensed to practice medicine in the State of New York. I also affimi under the
       penalties of perjury, that my assertion and conclusions contained above are true,


                                                             Date:   g 2       .




                                                        7




                                                                                                        Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page881
                                                              268of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7600
                                     3405




                            EXHIBIT 6


                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page882
                                                              269of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7601
                                     3406




                              AFFIDAVIT OF BARRY DUBLIN, M.D.

   STATE OF NEW YORK
                                  :ss
   COUNTY OF SUFFOLK

          Barry Dublin, M.D., being duly sworn, deposes and states the following:

          1.       I have personal knowledge of the statements that are made in this affidavit and

   would testify as to them in a court of law if called upon to do so. I give this affidavit voluntarily

   and have consulted with my own counsel concerning its preparation and execution.

          2.       This affidavit summarizes my experiences at the No-Fault Clinic located at 535

   Utica Avenue, Brooklyn, New York (the "Utica Avenue Clinic"), particularly as they relate to

   the initial evaluations of patients, the prescription of durable medical equipment and the

   purported dispensation of such equipment to my patients by DME companies that operated in

   coordination with the Utica Avenue Clinic. This affidavit is not intended to be an exhaustive

   account of my experiences.

          3.       I am a physician licensed to practice medicine in the state of New York and from

   April 2015 through April 2016, I performed medical services at the Utica Avenue Clinic —

   evaluating patients, prescribing physical therapy, MRIs and durable medical equipment. Most of

   the patients whom I evaluated were victims of motor vehicle accidents and suffered from mild

   soft tissue injuries — usually sprains and strains of the neck and back.

          4.       After I conducted initial evaluations of the patients, I often prescribed based upon

   medical necessity, the following items of durable medical equipment:

               •   Cervical Pillow
               •   LSO/Lumbar Support
               •   Orthopedic Lumbar Cushion
               •   Thermophore
               •   Egg Crate Mattress
               •   Bed Board




                                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page883
                                                              270of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7602
                                     3407




 Sometimes, but not often, I would also prescribe a 2-piece thermoplastic cervical collar.

        5.      The LSO/Lumbar Support I intended for my patients after initial examinations are

 generic, elastic back wraps that provide some support for patients while ambulating (walking).

 A representative photograph of the type of LSO that I intended for my patients is annexed hereto

 as Exhibit "1". The LSOs that I intended for my patients are the types of LSOs that are assigned

 HCPCS Code L0628 and which have a maximum reimbursable fee of $65.92. I recently

 discovered that for each GEICO Insured to whom I prescribed an LSO while at the Utica Avenue

 Clinic, XVV always billed $806.64 using HCPCS Code L0631 — the code for a custom-fitted

 LSO with rigid anterior and posterior panels. Absent a specific need, I would not have

 prescribed this type of device nor did I intend that such device be given to my patients when I

 prescribed an LSO. At no time did anyone at the Utica Avenue Clinic or a representative of

 XVV (or any other DME company) contact me to confirm what type of devices I specifically

 intended for my patients and therefore, I can conclude with certainty that someone, other than

 me, altered, changed or forged my prescriptions — without my knowledge or consent.

        6.      The Orthopedic Lumbar Cushions I intended for my patients after initial

 examinations are basic square back cushions to provide general comfort while sitting. A

 representative photograph of the type of lumbar cushion that I intended for my patients is

 annexed hereto as Exhibit "2". It is my understanding that the basic back cushions I intended for

 my patients are not assigned a maximum reimbursable fee and therefore are reimbursable at the

 lesser of the acquisition cost (plus 50%) or the price charged to the general public. I recently

 discovered that that for each GEICO Insured to whom I prescribed an Orthopedic Lumbar

 Cushion while at the Utica Avenue Clinic, XVV always billed $382.02 using HCPCS Code

  E2612 — the code for a wheelchair cushion. I would have never prescribed these cushions, nor


                                                  2



                                                                                                     Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page884
                                                              271of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7603
                                     3408




  did I intend that such cushions be given to my patients because they were not medically

  necessary (none of these patients were relegated to wheelchairs). At no time did anyone at the

  Utica Avenue Clinic or a representative of XVV (or any other DME company) contact me to

  confirm what type of device I specifically intended for my patients and therefore, I can conclude

  with certainty that someone, other than me, altered, changed or forged my prescriptions —

  without my knowledge or consent.

         7.        The Knee Supports I intended for my patients after initial examination are

  generic, elastic knee braces that provide some support for patients. A representative photograph

  of the type of knee supports that I intended for my patients is annexed hereto as Exhibit "3". It is

  my understanding that knee supports that I intended for my patients are the type of knee supports

  that are assigned HCPCS Code L1820 and which have a maximum reimbursable fee of $110.00.

  I recently discovered that for a majority of GEICO Insureds to whom I prescribed a knee support

  while at the Utica Avenue Clinic, XVV always billed $607.55 using HCPCS Code L1832 — the

  code for a custom-fitted knee brace with rigid supports. Absent a specific need, I would not have

  .prescribed   this type of device nor did I intend that such device be given to my patients. At no

  time did anyone at the Utica Avenue Clinic or a representative of XVV (or any other DME

  company) contact me to confirm what type of device I specifically intended for my patients and

  therefore, I can conclude with certainty that someone, other than me, altered, changed or forged

  my prescriptions — without my knowledge or consent.

          8.       The cervical collars I intended for my patients after initial examinations were

  generic 2-piece, semi-rigid thermoplastic cervical collars that provide some support for patients.

  A representative photograph of the type of cervical collars that I intended for my patients is

  annexed hereto as Exhibit "4". It is my understanding that the cervical collars that I intended for




                                                    3



                                                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page885
                                                              272of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7604
                                     3409




  my patients are the cervical collars that are assigned HCPCS Code L0172 and which have a

  maximum reimbursable fee of $75.00. I recently discovered that for each GEICO Insured to

  whom I prescribed a 2-piece cervical collar while at the Utica Avenue Clinic, XVV always billed

  $233.00 using HCPCS Code L0180 — the code for a hard plastic collar with multiple posts and

  with occipital and mandibular supports. I would have never prescribed this cervical collar in

  these circumstances nor did I intend that such cervical collars be given to these patients absent a

 specific need. At no time did anyone at the Utica Avenue Clinic or a representative of XVV (or

 any other DME company) contact me to confirm what type of cervical collar I specifically

  intended for my patients and therefore, I can conclude with certainty that someone, other than

  me, altered, changed or forged my prescriptions — without my knowledge or consent.

         9.      While working at the Utica Avenue Clinic, I noticed on several occasions that

 some of my patients had with them, very sophisticated orthotics (e.g., custom-fitted back braces

 and custom-fitted shoulder braces) that I did not prescribe, nor would I have prescribed — absent

  rare and specific circumstances. At that point, I became concerned that someone, other than me,

 was prescribing these medically unnecessary devices without my knowledge or consent. I

  recently had an opportunity to review various prescriptions and bills submitted to GEICO

 seeking reimbursement for these custom-fitted back braces and shoulder orthotics, as well as

 cervical traction units. Not only did I not prescribe these particular products, but the

  prescriptions are complete forgeries. More specifically, for each bill submitted by XVV seeking

  $844.13 for an LSO with APL Control, XVV also submitted a prescription that was a photocopy

  of every other prescription submitted by XVV for the same device. Similarly, for each bill

  submitted by XVV seeking $372.50 for a Custom-fitted Shoulder Support and 5693.00 for a




                                                  4



                                                                                                        Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page886
                                                              273of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7605
                                     3410




     Custom-fitted Knee Support, XVV also submitted a prescription that was a photocopy of every

     other prescription submitted by XVV for the same devices. Likewise, for each bill submitted by

     XVV seeking $502.63 for a Cervical Traction Unit. XVV also submitted a prescription that was

     a photocopy of every other prescription submitted by XVV for a Cervical Traction Unit. At no

     time did I ever prescribe these devices to my patients nor did I ever intend that these products be

     given to my patients because they were not medically necessary. Copies of the bills and

    prescriptions are annexed hereto as Exhibits "5", "6", "7" and "8".

            10.     At one point in time, a representative of XVV who I believe to have been

     Klikshteyn, actually approached me at the Clinic and asked me why I was not prescribing these

     devices. 1 told him that 1 would not prescribe these devices because they were not medically

     necessary and I was worried about the costs to my patients (and the possible exhaustion of

     necessary medical benefits).

            11.     There were also many occasions when my patients advised me that they did not

     receive the all of the items that I prescribed on in initial examinations. To address the situation,

     I asked Klikshteyn why some the patients had not received some of the goods I prescribed and he

     advised me that he did not provide the goods because "insurance would not cover" them. Again,

     someone, other than me, made decisions for my patients, without my knowledge or consent.

     Pursuant to CPLR 2106, 1, Barry Dublin, M.D., hereby affirm, under the penalties of perjury,
     that IIam
     that   am duly licensed to practice medicine in the State of New York. I also affirm under
                                                                                          underthe
                                                                                                the
     penalties of perjury, that my assertion and conclusions contained above are true.
     penalties


                                                                    j 2-- 06
                                                           Date: (0 j     06


     arry Dublin, M.D.
    NYS License No. 199800


                                                                    JOSE'        D'AGOSTINO
                                                                                 D'AGOSTINO
                                                             NO          is ••
                                                                   • • : is      T Jr/OF
                                                                                   Jr/OF NEW
                                                                                         NEW YORK
                                                                                             YORK
                                                                           02DA6119835
                                                                      No. 02DA61   19835
                                                                  Qualified In
                                                                            In Nassau County
                                                                               Nassau County
                                                                Commission Expires
                                                             My Commission ExpiresDecember
                                                                                   December06.
                                                                                            06.   20b




                                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page887
                                                              274of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7606
                                     3411




                            EXHIBIT 7


                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page888
                                                              275of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7607
                                     3412


         Sample Duplicated Signature #1
                                                            Approx.
                   Claimant
    Claim No.                           Retailer            Date of
                    Initials
                                                            Service
 000291331296-05     S.S.         Orion Supplies Inc.        9/4/13
 000291331296-02     C.M.      Prompt Medical Supply Inc.   10/4/13




                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page889
                                                              276of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                           DR. Azu 7608
                                     ATuDuA
                                     3413
                         545 IMCA AVENUE
                        BROOKLYN. :\zY 11203
                   TE11718322J-2400 F_AxM8)771-7407




                                 DME ORDER

    IFIelm *spew the fenegnial     sweeties for borne use tal ui patient,


                          S.S.
                          S.S.




             An CONTROL CUSTOM           I t kli




     itifelkeiGe AZU AJODUA. MD

     SIGNATURE Nta
    .1110LNISE 130554-4




                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page890
                                                              277of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7609
                                     3414
                                       AO"   r
                                    5 UTT
                                  BROO
                                                             71'   .1,7.71771-'.1"
                                 i 6;2•44-4:74-+   !'•-•!V




                                        DMJE ORD

     Please divetlse the f.o11,cming medieairSTyptigs.far home lisetp ia-y. patient,


                                C.M.
                                C.M.




                APL CONTB.L, :CUS_ DM




                       AZ/

     510NA:70:F1M:
        .             .

     T.1 C--.N.STE. 4 130g4—I




                                                                                       Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page891
                                                              278of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7610
                                     3415


         Sample Duplicated Signature #2
                                                              Approx.
                   Claimant
    Claim No.                           Retailer              Date of
                    Initials
                                                              Service
 000391113973-01     A.J.          Lenex Services Inc.        1/18/16
 000391113973-01     A.J.      Med Equipments Service Inc.    1/13/16
 000391113973-01     A.J.      Skapars Health Products Inc.    1/5/16




                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page892
                                                              279of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7611
                                     3416


                                AHMED MEDICAL CARE, PC
                                 DR. SHAIKH AHMED, MD
                                     1552 Ralph Avenue
                                    Brooklyn, NY 11236
                                    TEL; (718) 629-2030                                     ••




          Date: _LI   AV-aeri‘



                                             DME ORDER

                                  •
          Please dispense the folkying medical supplies for home use to my patient,


                                 A.J.
                                 A.J.




                 Cervical Traction► Unit/ no frame / no stand




           DR.SHAIKE-I A
           License g 250359




 201602290001531                                                      MM 02292016
 201602298006980003                                        Received Date 02292016



                                                                                      Exhibit 2
           4
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
             4.
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page893
                                                              280of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7612
                                     3417
                                       AHMED MEDICAL CAMP.
                                       DR. SH.4101 AHMED, MD
                                           1552 Ralph- Avenue . •
                                          Brooklyn, NY 11236
                                             —TEL: (718) 629;
                                                            2030

        rate:      d21

                                                    DiviE ORDER

        Please dispense the 4-....11%,reAn           sanDile:s faj home   use Co my patient,
                                             A.J.
                                             A.J.
       O        Cervical Pillow •
       • -      Cervical Collar
       •        Lronabosacral. Support (t.SO)
       • .      Lumbar Cashion
       •        Therm.opig.ore
       O        Hot/earl Reusable Gel Pack
       0'       Water Circnia.fbig Coolies Pact wil'ozap
       O        Bed Board.
       Q.       EggCra.teMattr s
          rr . Orthopeac CAr Seat
       12       Knee Suppttrt (RT), QUI)
       0 • EITo ow Support (RT), gip
       O        Wrist Support (RT), (LT)
       0        Shoulder Svp-ort (RI), (LT)
       •        A.RICle Support (RT), (LT)
      -13      3'ixtr.4feelarap                                                       .0:1;iitet
       O       _Massager
       II       _LENS TI*
               TENS Belt
               Wbiidpool.
       D       Cane -                      •
       0       Lumbar Traction Uifit
       0' . 0 tizei-;




      OR; SHAPCH • ED, MD
      License g250359




201602080012379                                                           MM 02082016
201602088068030004                                             Received Date 02082016



                                                                                                   Exhibit 2
       42
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page894
                                                              281of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                           A_EDIED MEDICAL
                                     7613
                                     3418     CAMP.
                                       DR. SHAIKE AHMED, MD
                                          1552 Ra'ph Avenue
                                          Brooklyn, NY 11236
                                        —TEL: (718) 6297 030
            Date: .4/1 lak2/5—

                                                  IVI_E ORDER

            Please dispense the foitnwin 17 medical sTin nlies for home use to my patient,
                                          A.J.
                                          A.J.
         o        Cervical Pillow
         0        Cervical Collar
        ▪         Lumboiacrai Support (LSO)
        g<        Lumbar Cushion
        •         Thermop tiore
        O         Hot/Cold Reusable Gel Pack
        O         Water Circulating Cooling Pad W.-Bump
        O        Bed Board
        O         Egg-Crate Mattress
        g-<       Orthopedic Car Seat
        CI       Knee SuppOrt (RT), (LT)
        0        Elbow-Support (R11 c_,T)
       0         Wrist Support (RI), (LT)
        O        Shoulder Support (RT.), (LT)
        O        Ankle Supp art RI), (LT)
                 licfraredLamp
       II        Massager
       O         TENS Bait
       0         TENS Bell
       O         Whilipo o I
       E3        Carte
       O         Lumbar Traction "Wilt
       0




                                      ,
       DR, SHAIKH A        ED, MD
       License 1230339




201602010005402                                                          Ms/ 02012016
201602018036560003                                            Received Date 02012016



                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page895
                                                              282of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7614
                                     3419


         Sample Duplicated Signature #3
                                                              Approx.
                   Claimant
    Claim No.                           Retailer              Date of
                    Initials
                                                              Service
 000391113973-01     A.J.          Life Equipment Inc.        1/21/16
 000391113973-01     A.J.      Skapars Health Products Inc.   2/24/16
 000391113973-01     A.J.      Skapars Health Products Inc.   2/29/16




                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page896
                                                              283of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7615
                                     3420
      -k.




                                     AHMED MEDICAL CARE,PC
                                      DR.SHAIKH AIMED,MD
                                          1552 Ralph Avenue
                                         Brooklyn, NY 11236
                                         TEL- (718) 629-2030


             Date:%lQ~o/6



        0
                                               DBII-E ORDER


             Please dispense the following medical supplies for home use to my patient,


                                          A.J.




            V/     KO,Rigid, Adjustable custom fitted     I~7




                                        M.D_
            DR.SHAIKH A~ ED, MD
            License 9 250359




201602010003300                                                              MM 02012016
201602018018620003                                          Received Date 02012016




                                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page897
                                                              284of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7616
                                     3421



                                        AHMED MEDICAL CARE,PC
                                         DR.SHAIKH ARMED,MD
                                            1552 Ralph Avenue
                                               Brooklyn, NY 11236
                                               TEL:(718) 629-2030


            Date_ / 6&1




                                                  DME ORDER


           Please dispense the following medical supplies for home use to my patient,


                                        A.J.



           C9'     KO,Rigid, Adjustable custom fitted




                                          M.D.
          DR 5HAIKH A        ED, AVID
          License # 250359




201603290015485                                                          MM 03292016
201603298070000003                                        Received Date 03292016




                                                                                        Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page898
                                                              285of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7617
                                     3422



                                  A.HMED MEDICAL CARE,PC
                                   DR.SHAIKH AIMED,MD
                                       1552 Ralph Avenue
                                      Brooklyn, NY 11236
                                      TEL:(71.8) 629-2430


           Bate:'
                Z/L1gLl
                      '
                      !~




                                             DME ORDER


           Please dispense the following medical supplies for home use to my patient,



                                    A.J.




           UR"   KO,Rigid, Adjustable custom fitted




"""""—""                                                          MM 03292016
201603298056360003                                     Received Date 032.92016




                                                                                        Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page899
                                                              286of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7618
                                     3423


         Sample Duplicated Signature #4
                                                              Approx.
                   Claimant
    Claim No.                           Retailer               Date of
                    Initials
                                                               Service
 000405235540-01     K.W.      Skapars Health Products Inc.   3/24/2016
 000405235540-01     K.W.      Skapars Health Products Inc.   4/12/2016
 000405235540-01     K.W.      Skapars Health Products Inc.   4/12/2016




                                                                          Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page900
                                                              287of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7619
                                     3424




                             K.W.




                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page901
                                                              288of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
            • t
                                     7620
                                     3425
                                      AHMED MEDICAL CAMP.
                                      DR. SHAWE MEWED, MD
                                         1552 Ralph:Avenue
                                         Brooklyn, NY 11236
                                       —TEL: (718) 629;2030

          Date:    4   15 ,-Lc
                                                 Diva ORDER

         Please dis-pease the              Ad-TT/1.n   r cucAnlies for home use to ray patieat,
                                        K.W.
        O          Cervical Pillow
        O          Cervical Collar
        ❑          1,troi bosacxal Support (LSO)
        O          Lumbar Cushio 31
        O          Thermo p tto re .
        O          Ho tiColit Rensa.b le Gel Pack
        O          Water Circulating Cimlia.g Pad W. P urap
        ❑          Ded Board
                   Egg-CraiMattress
         O         Orthopedic Car Seat
         O             ee Support (PT), (LT)
         II       Elbow Support (11T), GET)
        0         Wrist Support (RT), (LT)
        •         ShoaklerSupport (RT), (LT)
        O         .63:ate Sappart (RT), (LT)
       -I2        41--43.redLamp
        fli       Ma.ssager

                TES Belt
       II       Wizikipool
       O        Cane -
       0        Lumbar Tracao Milt
       •      . Other:




                                      , M.D.
       DR_ SHAIKH           ED, M D
       License g25O3 59




201605100003784
                                                                            14b1 05102016
201605108012250003                                               Received Date 05102016



                                                                                                  Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page902
                                                              289of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7621
                                     3426
                                         ARMED MEDICAL C4MP.
                                         DR. SHAD ARMED, MD
                                            1552 Ralph Avenue
                                           Brooklyn, NY 11236
                                             EL: (718) 629-2030

          Date:    / 5 /IL

                                                 blvIE ORDER

         Please disp ense thp. fn In wi n ts. m edicai SIM D LieS_f0 r home use to my patient,
                                          K.W.
                                          K.W.
          0.     Cervical Pillow
          O      Cervical Collar
          O      Lumbosacral Support (LSO)
          O      Lumbar Cushion
          O     Tb.erraophore
          O     Ho break'. Reusable Gel Pack
         0      'Water Circulating Cooling Pad wiErtrrlp
         Rir Bed }3oard.
         b      Egg Crate M_attress
         O ' Orthopedic Car Seat
        O      Knee Supp;art (RI), (LT)
        ❑       Elb ovir Suppe rt (RI), (LT)
        ❑      Wrist Sup.p ort (RI), (LI)
        0      Sh o trider Sup p-o rt (RT), (LT)
                  1-4 kle Support (RT), (La)
      -        I;:',-Ii-_d-Larap                    • -L       .z,Arys:
               Massager
        0      TENS knit
        ❑      TENS Belt
        0      Willi-tool
        D      Cane -
        O     Lumbar Traction, Milt
        O . 0 theL




                                     ,
       DR_ SZ-I4Kff • ED, Evl D
       License g'2503 59




201605020004007                                                            ivitvl 05022016
201605028025380003                                              Received Date 05022016



                                                                                                 Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page903
                                                              290of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7622
                                     3427


         Sample Duplicated Signature #5
                                                            Approx.
                   Claimant
    Claim No.                           Retailer             Date of
                    Initials
                                                             Service
 000311874135-08     M.D.      Prompt Medical Supply Inc.    2/4/2014
     unknown       unknown            XVV, Inc.             7/16/2014
     unknown       unknown            XVV, Inc.             10/1/2014




                                                                         Exhibit 2
  Case
  Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                             Document274-5
                                      157-3 Filed
                                            Filed07/01/20
                                                  05/09/18 Page
                                                           Page904
                                                                291of
                                                                   of1245 PageID#:
                                                                      334 PageID #:
                                       7623
                                       3428
                           NATASHA KELLY,        MD
                            535 UTICA AVENUE
                           BROOKLYN, NY 11203
                      TEL(718)221-2400 FAX(718)221-2407



       DATE: L/ 2'4

       PAliENTS NAME:              M.D.




                     MEDICAL EQUIPMENT ORDER




       .,---.----
           aRvicAt TRACTION- EQUIPMENT




       REFERRING: NATASHA KELLY, MD


       SIGNATURE M.D.
       LICENSE # 241689-1




201402250013723                                            MM 02252014
                                                                           Exhibit 2
          Case
        Case     1:16-c
             1:17-cv-04275-RPK-RML
                        v-04331-NGG-JODocument 274-5
                                                  1-13 Filed
                                                       Filed07/01/20   Page  905of of 1245 PageID   #:
page 6 of 7)                           Docum
        Case
          Case
          Case1:17-cv-04275-LDH-RML
                 1:16-cv-04331-NGG-JO
                 1:16-cv-04331-NGG-JO        ent
                                      Document
                                       Document
                                       Document157-3
                                                 1-13
                                                  1-13 Filed
                                                       Filed 05/09/18
                                                             08/03
                                                             08/03/16
                                                             08/03/16   Page22
                                                                   /16 Page
                                                                       Page  292
                                                                             2 of
                                                                               of  ofPagelD
                                                                                   9
                                                                                   9
                                                                                   9   334 PageID
                                                                                      PageI
                                                                                      PageID
                                                                                            D #:   #:
                                                                                              #: 643
                                                                                              #: 643
                                                                                                 643
                                                 7624
                                                 3429
  11 15 14

  or




               DM:NATASHA KELLY
                  ih.241689-1 _


                                                         Natasha Kelly, MD
                                                         535 UTICA AVENUE
                                                        BROOKLYN, NY 11203
                                                       718 221-2400 Fax: (718)221-2407 .


               Patient's Name:                                                       DO?:


               Patient's Address:


                     ervical Collar (2pc)                                    •TENS Unit

                     ervical Pillow                                          Massager

                      0 / LS Support                                         Infrared Heating Lamp

                            ophore / Heating Pad                             Hydrotherapy Whirlpool

                           opedic Lumbar Cushion                              T.L.S.0

                           opetlic Car Seat                                   Cane

                  Egg Crate Mattress                                          Rib Bolt

                   Knee Sttpriori (RI).)                                      Cervical Traction

                  1.01)Livii Sit 1)1)011 (1UL.)                              LSO with At'L Cunsr ul

                  Wrist Support (RiL)                                         K.O. Rigid Adjust. Custom Fitted

                  Shoulder Support (R/L)

                     I.R       ipor I ici I .1 .



                  Other




                 144 fg.1
           Doctor's Sign all] re                   (




                                                                                                                 Exhibit 2
      14 Case
08 29 Case
      Case
         Case,1:16-c
           1:17-cv-04275-RPK-RML
                     v-04331-NGG-JO Document
            1:17-cv-04275-LDH-RML
               1:16-cv-04331-NGG-J0  Docum
                                    Document
                                     Document274-5
                                             157-3
                                           ent 1-13
                                                1-13 Filed
                                                     Filed
                                                     Filed 07/01/20
                                                            05/09/18
                                                            08/0
                                                            08/03/ 16 Page
                                                                       Page  906
                                                                              293
                                                                              4   of
                                                                                of9  1245
                                                                                   ofPagelD
                                                                                      334  PageID#:
                                                                                        #: PageID  #:
         Case 1:16-cv-04331-NGG-JO  Document 1-13 Filed  08/03/163/1
                                                                   Page 4 of 4
                                                                    6 Page   9    9
                                                                               PageID
                                                                               of    PageID  #: 645
                                                                                             it
                                                                                           645
                                                                     7625
                                                                     3430



         • DR. NATASHA JOLLY
           LTC #:2416894

                                                           •Natasha Kelly, MI)
                                                            535 UTICA AVENUE
                                                          BROOKLYN, NY 11203
                                                 Phone: (718) 221-2400 Fax: (718)221-2407


             Patient's Name:                                                             DOP:


             Patient's Address:


    .-                       Collar (2pc)                                     - - r1.2sis Unit

                              Pillow                                            Massager

                               Support                                          Infrared Heating Lamp

                      nio bore / Heating Pad                                     Hydrotherapy Whirlpool

                 Orthopedic Lumbar Cushion

             ,---Orthopedie Car Seat                                             Cane

                                       attress                                   Rib Bolt

                   nee Support (                                                 Cervical Traction

                Elbow Support (R/L)                                             LSO with APL Control

         •       Wrist            ort (RI)                                       KO. Rigid Adjust, Custom Fitted

                Shoulder Support (RV

                         :`,ki T7 PO     it111



                 Other




             Doctor's Signature




                                                                                                                   Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page907
                                                              294of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7626
                                     3431


         Sample Duplicated Signature #6
                                                  Approx.
                   Claimant
    Claim No.                    Retailer         Date of
                    Initials
                                                  Service
 000311874135-03     R.C.        XVV, Inc.        12/31/13
 000311874135-08     M.D.        XVV, Inc.         1/9/14
 000311874135-27     O.D.        XVV, Inc.         1/15/14




                                                                         Exhibit 2
    Case
    Case1:17-cv-04275-RPK-RML
         1:17-cv-04275-LDH-RML Document
                               Document274-5
                                        157-3 Filed
                                              Filed07/01/20
                                                    05/09/18 Page
                                                             Page908
                                                                  295of
                                                                     of1245 PageID#:
                                                                        334 PageID #:
                                         7627
                                         3432




            DR,NATASHA BELLY
i           LTC

                                             Natasha Kelly, NID
                                             535 UTICA AVENUE
                                            BROOKLYN,NY 11203
                                    Phone (718)2212400 Fax:_C718)221-2407.                `


            Patient's Name:                                             DOPt
                                         R.C.

            Patient's Address:


                  ervical Collar(2pc)                             TENS Unit .

                  ervical Pillow                             _Massager -

                  50/ LS•.Support                                 Infrared Heating Lamp

                  hermophote/ Heating Pad                      'Hydrotherapy Whirlpool

                  rthopedic Lumbar Cushion                        T.L.S.O.


                  rthopedic'Car Seat                         _ Cane

            ~IggCrate Mattress                               _Rib $pit

               Knee Support(R/L)                             _ Cervical Traction .

               Elbow Support(R/L)                                 LSO with APL Control

            _ Wrist Support(R/L)                                  K.O.Rigid Adjust. Custom Fitted

               Shoulder Support(R/L)

            _Ankle Support(R!L)


                Other




            Doctor's Signature




    201402140007332                                                             MM 02142014
                                                                                                    Exhibit 2
 Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                            Document274-5
                                     157-3 Filed
                                           Filed07/01/20
                                                 05/09/18 Page
                                                          Page909
                                                               296of
                                                                  of1245 PageID#:
                                                                     334 PageID #:
                                      7628
                                      3433




        DA.NATA:SHA KELLY
        LIC'#: 241689-]
                                             Natasha•Kelly;lViD'                   -
                                             535'UTICA AVENUE
                                          BROOKL'Y'N,ICY 112Q3'
                                   Pone:
                                    h   (.718)221-2400 Fax:(718)2212407.


        Patient's   Nam               M.D.                               DOP•r


        Patient's Address:


                   ical Collar(2pc)                         — TENS Unit

        _C         'cal                                            Massager .
                          Pillow
                 O 1 LS Support.                            _ infrared Heating Lamp

      ,
      ,,,TeVrmophore /Heating Pad                           _Hydrotlierapy Whirlpool

                 rthopedic Lumbar Cushion                   _T.L.S.O

                    opedic Car Seat                         _ Cane        r
             _
            Egg Crate.Mattress                              _ Rib Bolt

         _ Knee Support(R/L)                                _ Cervical Traction

         _Elbow Support(R/L)                             ;LSO with APL Control

            Wrist Support.(R/L)                             _KO.Rigid Adjust. Custom Fitted

            Shoulder Support(R/L).

            Ankle Support(R/L)-


            Other




         Doctor's Signature




201402240005461                                                                  MM 02242014
                                                                                               Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page910
                                                              297of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7629
                                     3434




        DR.NATA IS A,'KELLi'
        LIC #:241689-1.

                                          Natasha.Kelly,MD
                                          M UTICA AVENUE
                                         BROOIKLYN,;NY 11203 -
                                 Phone:(7I8)221-2400 Pax:(718)221-2407


        Patient's Name:          O.D.                               DOP: , Q /


        Patient's Address:


        _ Cervical Collar(2pc)                               'PENS Unit

            Cervical Pillow                               _Massager

             SO I LS Support                                _ Infrared bleating Lamp

           'Thermopho-e./Heating Pad                      _Hydrotherapy Whirlpool
                                           'A
        -~ Orthopedic Lumbar Cushion                      _ T.L.S.O

           Om 'edit Car Seat                                 Cane

             gg Crafe Mattress                           `Rik Bolt

        — Knee Support(R/L)                               _ Cervical Traction

        _Elbow Support(R/L)                                  LSO with APL Control

            Wrist Support(R!L)                            — K.O.Rigid Adjust. Custom Fitted
        _Shoulder Support(R/L)

           Ankle Support(RIL) .


       =Other




        Doctor's Signature




201402280014262                                                            MM 02282014
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page911
                                                              298of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7630
                                     3435


         Sample Duplicated Signature #7
                                                           Approx.
                   Claimant
    Claim No.                          Retailer            Date of
                    Initials
                                                           Service
                               Daily Medical Equipment
 000331539205-01     E.D.      Distribution Center, Inc.   8/15/14
                               Daily Medical Equipment
 000331539205-01     E.D.      Distribution Center, Inc.   8/19/14




                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page912
                                                              299of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7631
                                     3436




                                                                                               Lic.418016'
                                                       'HARRY PROPHETE MA
                                                      luvalurch Avow,Brooklyn, NY,111U3
                                                           (238)484-9510 FM (118)484-982O

              Name                  E.D.
                                    E.D.
             Ad-dross'




             PCietteral       Cu.shio ti. (wide)
             ElLurnbar sacral uritiort                                               EjEffig AcC
            • rg      Braoa                                                           Ok
                                                                                      EMS Ba
             ClIhtdstWacO '                                                          1;;Re
                                                                                         ssager Deep Tissue
             E2Ceivfoal Coilar                                                       08ed Board
                   lion MOW                                                          LIEml•trate Mitiross.

                                                                                     cittoPrOAPLConvroll

             tUCerrica 1Traction                                                     DKO Custom Fittrid

             1:141- ap3rt                                                             Mat/Cold Pack
             Cistioulder &ippon                                                       Ocertricai Traction Unit



                                                                                    :7
             CLAnVesupporx                                                                   tdat Qdfiads
             ElAdiUtatriakmimirn °Mot canes—                                               rripool (t ydretheraphy)
             rAdjumbio Quad Canet                                                     EIWater Cirtolatidri Unit/Pump
             rittthAllr


                           Tilt PERMITnonWIK e£                       Y wans PILEXIVO ER WRITES "gitrve 04 ME =MAT&

                                                   Dizaroastartteri




                                                                                                        MM 09232014
   201409230014797
                                                                                  Received Date 09232014
   20140923807967 0 0 03




                                                                                                                       Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page913
                                                              300of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7632
                                     3437




                                                                                            uc 0186316

                                                     LIAMBLEMEDUIA
                                                  4009 Church, Avenge, Btodaye, NY, 11203
                                                  TEL: (7,18) 4$49510 fAX: (in) 48009520
              Name_              E.D.
                                 E.D.
            • Address'                                                    Oate




             riceneral USC ceitfpp                                               arms unit
            . t Lumbar5a trot Support                                         ,C1EMS ACC. Kit

            ' IlaboveSrace                                                       OEMS Bek

             CrWristarece                                                        Cliftwageneeo Tissue

             flCervicel Wei (1im)                                                bud Board

             CiPotftiori ptliow                                                  flEgg-Crate Mottles&

             binfrared imp                                                       1:21.:SO.(Wttit AP f. cenyroi)

             laCcalcal Traitor,                                                  rao custom FItterl

             `0.frave Siiprroa                                                   Offot/        fie.ck

             13Stsoulder Seppltrt                                                      rvicai Triitton Unit

             1:1Aelde Supoork                                                     inSfiouftfer Ortflasis

             tlAtiltilkAlle Aluminum Offset cares.                               1:1,WhitIpool (              PhY)
             ClieflosteNe CAratf Cedes                                            Mater Orattirthin Unit/Purep




                                               Dirputsammaitten




                                                                                       MM 09232014
    201409230014843
                                                                            Received Date 09232014
    201409238080060005



                                                                                                                     Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page914
                                                              301of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7633
                                     3438


         Sample Duplicated Signature #8
                                                             Approx.
                   Claimant
    Claim No.                           Retailer             Date of
                    Initials
                                                             Service
 000417022126-01     L.P.              Top Q, Inc.            7/8/16
                               Well Care Medical Equipment
 000417022126-01     L.P.                 LLC                7/11/16




                                                                         Exhibit 2
  Case
  Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                             Document274-5
                                      157-3 Filed
                                            Filed07/01/20
                                                  05/09/18 Page
                                                           Page915
                                                                302of
                                                                   of1245 PageID#:
                                                                      334 PageID #:
                                       7634
                                       3439


                                         DENNY XAVIER RODRIGUEZ, MD
                                         Neighborhood Medical Healthcare, P.C.
                                            17OW 233rD STREET,SUITE 1A
                                                   Bronx, NY 10463
                                        Phone  yI.8-601-16W   Fax:.718-601-1690

                 Daie dfOrde02kuL~                                                DOAOJ~J~,



                  Patient's dame:      L.P.                                            Age:

                  Address:

                 Tel:                                        Oiagnosis:
                                                                                   C




              o BED BOARD                                             o LUMBAR TRACTION UNIT W/ACCS
              o •CAME                                                 o ANKLE SUPPORT
             o CAR SEAT                                               o ELBOW.SUPPORT
             6 CERVICAL COLLAR                                        o SHOULDER SUPPORT
             o          VICAL PILLOW                                  o KNEE SUPPORT
            `t5WCALT~ION UNIT                                         o KO- RIGID ADJ
             o EMS UNIT                                               o L/S SUPPORT
             o -EMS BELT                                              o LSO APL CONTROL
             o -HOTICOLD CIRCULATION UNIT                            o LSO
             o ICE.PACK                                              o QUAD CANE
             o INFRARED LAMP                                         o TLSO CUSTOM FIT
             o LUMBAR CUSHION                                        o TLSO
            o MASSAGER                                               o ULTRASONIC HUMIDIFIER
            o EGG CRATE MATTRESS.                                    o WALKER
            a THERMOPHORE                                            o W14EELCHAIR
            o TENS BELT                                              o WRIST SPLINT
            o TENS UNIT
            o OTHER

        Comments,or!Votes:

       Doctors•Name                                                                    NPI: 1619033677

       .Physician Signature:,                                                                   242152




201608150004294_
                                                                                   NIM 08152016

                                                                                                         Exhibit 2
  Case
  Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RML Document
                             Document274-5
                                      157-3 Filed
                                            Filed07/01/20
                                                  05/09/18 Page
                                                           Page916
                                                                303of
                                                                   of1245 PageID#:
                                                                      334 PageID #:
                                       7635
                                       3440

                                          OFNINY XAVIER RODRIGUEZ, MO
                                           Neighborhood Medical Healthcare, P-C.
                                               170W 735RD STREET,`QUIT[: 1A I
                                                     $ronx, NY 10463
                                          Phone: 718-G01-1600 fax: 718-4.101-1690

              Date; of



                              e:         L.P.                                                      Ape:



                                                               Diagnosis.,


                                       PLrA$,CtIrCKSPECIFIC MEDICAL SUPPL{ESANO EQUFPM&IT


          o I3EDB ARI7                                                  0 ;LUMBAR TRACTION UNIT +N/aCCS
          o CALVE                                                       0 ANKLE SUPPORT

          a CAR S AT                                                    o ! ELBOW SUPPORT
          o CERVI L COLLAR                                              o ` SHOULDER SUPPORT
          a    V[ L PILLOW                                              0 KNGE SUPPORT
                                                                                     !
                QIWI ALTS pN               117                                       k
                                                                        o KO RIGID ADJ
                               `
                                   i
          o EMS          IT                                             o I L/S SUPPORT
          o     EMS© LT                                                 o                LSO APL CONTROL
         o      HOT/     LD CIRCULATION UNIT                            o LSO
         o ICE PA ZK                                                    a QUAD CANE
         o INFRA C ED LAMP                                              o TLSt7 CUSTOM VIT
                                                                                 '
         o LUMti kRCUSHION                                              o .TLSO
                                                                                 i
         o MASS GER                                                     0                ULTRASONIC HUMIDIFIER
         d EGG C ATE MATTRESS                                           a WALKER
         o THER OPHORE                                                  o WHEELCHAIR
                                                                             ;
         o TENS ELT                                                     o WRIST SPLINT
                                                                             ;
        a TENS NIT
        o OTHE

     Comments or

     Doctor's Ndm,                                                                                 NPI: lkj8j 3G77

    Physician                                                                                       Liccnse#, 242152




201608160009301
                                                                                                  MM 08162016

                                                                                                                       Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                    157-3 Filed
                                          Filed07/01/20
                                                05/09/18 Page
                                                         Page917
                                                              304of
                                                                 of1245 PageID#:
                                                                    334 PageID #:
                                     7636
                                     3441




                            EXHIBIT 8


                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page918
                                                                            305of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7637
                                             3442  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                           Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                  Service
                                                                                            Used
 000410017206-01       C.K.          Advanced Orthopedic Solutions, Inc.        6/22/16    L0632
 000433819406-02       C.M.          Advanced Orthopedic Solutions, Inc.         1/2/17    L1844
 000435002761-02       G.H.          Advanced Orthopedic Solutions, Inc.        1/25/17    L0632
 000435002761-02       G.H.          Advanced Orthopedic Solutions, Inc.        1/25/17    L3671
 000429545857-02       G.J.          Advanced Orthopedic Solutions, Inc.        11/29/16   L3671
 000408360519-02       J.G.          Advanced Orthopedic Solutions, Inc.         6/3/16    L0632
 000412152035-02       K.M.          Advanced Orthopedic Solutions, Inc.        6/22/16    L0632
 000415000231-01       L.K.          Advanced Orthopedic Solutions, Inc.        6/29/16    L1844
 000415000231-01       L.K.          Advanced Orthopedic Solutions, Inc.        6/29/16    L0632
 000437014236-02       M.N.          Advanced Orthopedic Solutions, Inc.        1/12/17    L0632
 000334348869-03       A.J.              AOM Medical Supply, Inc.                8/7/14    L3674
 000323582189-03       J.M.              AOM Medical Supply, Inc.                8/7/14    L3674
 000323637330-02       J.M.              AOM Medical Supply, Inc.               5/14/14    L3674
 000324614858-02       J.M.              AOM Medical Supply, Inc.               5/14/14    L3674
 000336719711-01       J.N.              AOM Medical Supply, Inc.                9/9/14    L3674
 000335947412-10       J.S.              AOM Medical Supply, Inc.               8/26/14    L3674
 000332848597-01       K.J.              AOM Medical Supply, Inc.                9/3/14    L3674
 000329539430-02       K.M.              AOM Medical Supply, Inc.               6/19/14    L0629
 000325275196-01       L.E.              AOM Medical Supply, Inc.               6/24/14    L3674
 000330623299-08       R.F.              AOM Medical Supply, Inc.               7/24/14    L3674
 000334348869-02       S.R.              AOM Medical Supply, Inc.               8/13/14    L3674
 000409116084-02       C.A.              AVA Custom Supply, Inc.                 6/7/16    L0632
 000399685162-02       C.E.              AVA Custom Supply, Inc.                3/22/16    L0632
 000403357098-01       E.W.              AVA Custom Supply, Inc.                4/19/16    L0632
 000423223775-02       J.L.              AVA Custom Supply, Inc.                9/27/16    L0632
 000438048076-02       J.T.              AVA Custom Supply, Inc.                 2/2/17    L0632
 000435415450-01       K.M.              AVA Custom Supply, Inc.                1/23/17    L1844
 000435415450-01       K.M.              AVA Custom Supply, Inc.                 2/8/17    L0632
 000403635030-02       M.C.              AVA Custom Supply, Inc.                4/14/16    L1844
 000403635030-02       M.C.              AVA Custom Supply, Inc.                4/29/16    L0632
 000433164233-06       M.L.              AVA Custom Supply, Inc.                11/28/16   L0632
 000395362718-02       P.L.              AVA Custom Supply, Inc.                3/24/16    L0632
 000433164233-01       P.P.              AVA Custom Supply, Inc.                11/29/16   L0632
 000403635030-01       R.V.              AVA Custom Supply, Inc.                4/21/16    L0632
 000438784134-03       S.B.              AVA Custom Supply, Inc.                1/19/17    L1844
 000438784134-03       S.B.              AVA Custom Supply, Inc.                1/19/17    L0632
                                 Daily Medical Equipment Distribution Center,
 000212080428-01       G.M.                         Inc.                        8/30/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000289575192-01       A.B.                         Inc.                        6/24/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000305006074-03       A.B.                         Inc.                        4/17/14    L3671



                                                  1                                          Exhibit 8
                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page919
                                                                            306of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7638
                                             3443  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000294323084-15       A.C.                         Inc.                        8/14/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000334991956-07       A.C.                         Inc.                        11/6/14     L3671
                                 Daily Medical Equipment Distribution Center,
 000231677691-04       A.D.                         Inc.                        12/30/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000230943839-09       A.G.                         Inc.                        1/16/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000273704759-01        A.J.                        Inc.                         2/4/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000332167220-03       A.L.                         Inc.                        10/29/14    L3671
                                 Daily Medical Equipment Distribution Center,
 000247376205-01       A.P.                         Inc.                        6/11/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000270996548-03       A.R.                         Inc.                         1/2/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000300812849-01       A.S.                         Inc.                        9/30/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000289803149-01        B.F.                        Inc.                        7/17/13    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000246972426-03       B.H.                         Inc.                         6/6/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000318911807-03       B.M.                         Inc.                        4/11/14     L3671
                                 Daily Medical Equipment Distribution Center,
 000231033564-03       B.R.                         Inc.                        1/24/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000237709605-24       C.C.                         Inc.                        1/28/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000231677691-03        C.F.                        Inc.                        12/30/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000222246324-11       C.G.                         Inc.                        10/15/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000255000051-03       C.M.                         Inc.                        8/13/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000273642025-01       C.M.                         Inc.                        1/21/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000292036555-02       C.N.                         Inc.                        7/19/13    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000293512059-02       C.N.                         Inc.                        7/22/13    L0629 PS
                                 Daily Medical Equipment Distribution Center,
 000277686341-02        C.P.                        Inc.                         3/8/13     L0629



                                                  2                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page920
                                                                            307of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7639
                                             3444  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000283180552-01        C.P.                        Inc.                        4/24/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000253427405-05       D.C.                         Inc.                         8/6/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000219439569-01       D.D.                         Inc.                        9/26/11    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000244193215-01       D.D.                         Inc.                         5/8/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000267385978-01       D.D.                         Inc.                        12/10/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000253703771-04        D.J.                        Inc.                        8/13/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000253427405-06       D.K.                         Inc.                         8/6/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000222872475-01       D.M.                         Inc.                        12/10/11   L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000330659400-02       D.R.                         Inc.                         9/8/14     L3671
                                 Daily Medical Equipment Distribution Center,
 000227498077-01        E.L.                        Inc.                        2/28/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000273642025-02       E.M.                         Inc.                        1/22/13    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000277939203-02       E.M.                         Inc.                        3/13/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000302300686-02       E.N.                         Inc.                        10/14/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000224122630-01        E.P.                        Inc.                        12/2/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000282638857-01       G.M.                         Inc.                        4/30/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000252140744-03       G.T.                         Inc.                        8/16/12    L0629 LS
                                 Daily Medical Equipment Distribution Center,
 000228074746-01       G.V.                         Inc.                        10/23/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000228074746-01       G.V.                         Inc.                        11/25/11    L0634
                                 Daily Medical Equipment Distribution Center,
 000271892416-02        I.S.                        Inc.                        1/15/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000256850801-01        I.Z.                        Inc.                        8/17/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000253427405-07        J.C.                        Inc.                         8/6/12     L0629



                                                  3                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page921
                                                                            308of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7640
                                             3445  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000219540076-03        J.G.                        Inc.                        9/27/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000256521592-03        J.K.                        Inc.                        8/16/12    L0629 LS
                                 Daily Medical Equipment Distribution Center,
 000234510782-09       J.M.                         Inc.                         3/2/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000284812369-02       J.M.                         Inc.                         5/6/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000214028037-04       J.M.                         Inc.                        12/5/11    L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000299082578-06        J.P.                        Inc.                        9/23/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000247376205-04        J.T.                        Inc.                        6/11/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000228074746-11        J.V.                        Inc.                        10/23/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000249109711-07       K.H.                         Inc.                         6/4/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000300794856-02       K.M.                         Inc.                        10/7/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000219439569-03       K.W.                         Inc.                        9/26/11    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000244045076-03       L.A.                         Inc.                        7/13/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000252140744-06       L.A.                         Inc.                        8/17/12    L0629 LS
                                 Daily Medical Equipment Distribution Center,
 000253703771-03       L.B.                         Inc.                        8/13/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000230943839-03       L.G.                         Inc.                         1/5/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000254756596-03        L.P.                        Inc.                         8/3/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000256593435-05       L.R.                         Inc.                         9/7/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000284371606-02        L.S.                        Inc.                         5/6/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000303710973-03       L.V.                         Inc.                        10/11/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000282171867-04       M.A.                         Inc.                        4/17/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000253790752-01       M.B.                         Inc.                        8/13/12     L0629



                                                  4                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page922
                                                                            309of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7641
                                             3446  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000253790752-04       M.B.                         Inc.                        8/10/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000293628731-02       M.G.                         Inc.                        7/22/13    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000296687676-01       M.J.                         Inc.                        8/13/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000297609398-06       M.K.                         Inc.                         9/9/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000220694657-01       M.M.                         Inc.                        12/5/11    L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000223250721-01       M.R.                         Inc.                        11/8/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000293826442-01       M.R.                         Inc.                        7/30/13    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000299356808-02       M.T.                         Inc.                        10/3/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000228074746-02       M.V.                         Inc.                        10/23/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000228074746-06       M.V.                         Inc.                        10/23/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000228074746-02       M.V.                         Inc.                        12/15/11    L0634
                                 Daily Medical Equipment Distribution Center,
 000303363971-03       N.B.                         Inc.                        11/5/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000303363971-03       N.B.                         Inc.                        11/15/13    L3671
                                 Daily Medical Equipment Distribution Center,
 000235254398-03       Q.M.                         Inc.                        2/17/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000300058708-02       R.A.                         Inc.                        9/20/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000253427405-08       R.C.                         Inc.                        7/30/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000302201272-01        R.F.                        Inc.                        11/18/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000222757569-03       R.M.                         Inc.                        10/29/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000260300728-04       R.M.                         Inc.                        9/21/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000325446052-03       R.N.                         Inc.                        6/27/14     L3671
                                 Daily Medical Equipment Distribution Center,
 000279091730-02       R.R.                         Inc.                        3/15/13     L0629



                                                  5                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page923
                                                                            310of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7642
                                             3447  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000234510782-10        S.C.                        Inc.                        2/27/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000242188001-02        S.C.                        Inc.                         5/1/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000259658291-02        S.C.                        Inc.                        10/8/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000310004775-08       S.M.                         Inc.                        1/31/14     L3671
                                 Daily Medical Equipment Distribution Center,
 000328335591-05       S.N.                         Inc.                        7/22/14     L3671
                                 Daily Medical Equipment Distribution Center,
 000249722223-03        S.P.                        Inc.                         7/2/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000222246324-03       T.G.                         Inc.                        10/15/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000304424526-03       T.G.                         Inc.                        10/16/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000268316775-01       T.M.                         Inc.                        12/3/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000347516742-01       V.B.                         Inc.                         1/9/15     L3671
                                 Daily Medical Equipment Distribution Center,
 000254847312-07       V.M.                         Inc.                        8/13/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000300353604-01       V.M.                         Inc.                        10/7/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000251143574-01       V.U.                         Inc.                        7/17/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000277062634-05       W.C.                         Inc.                         3/6/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000307969147-02       W.W.                         Inc.                        12/16/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000328335591-01       Y.V.                         Inc.                        7/22/14     L3671
                                 Daily Medical Equipment Distribution Center,
 000328335591-01       Y.V.                         Inc.                        9/19/14     L3671
                                 Daily Medical Equipment Distribution Center,
 000283557304-03       Z.R.                         Inc.                        4/22/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000253203350-06       A.A.                         Inc.                        7/26/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000230236622-04       A.B.                         Inc.                         1/6/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000248569212-01       A.B.                         Inc.                        6/11/12     L0629



                                                  6                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page924
                                                                            311of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7643
                                             3448  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000290894583-05       A.D.                         Inc.                        7/18/13    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000232981407-01       A.F.                         Inc.                        1/17/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000269440665-07       A.H.                         Inc.                        12/11/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000224122093-02       A.L.                         Inc.                        12/28/11   L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000234636306-01       A.M.                         Inc.                        2/28/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000269440665-01       A.M.                         Inc.                        12/11/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000275480861-02       A.M.                         Inc.                        2/27/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000221006547-01       A.O.                         Inc.                        11/3/11    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000254847312-03       A.Q.                         Inc.                        8/13/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000246976351-04       A.R.                         Inc.                        6/11/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000250556792-01       A.R.                         Inc.                        7/10/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000250556792-01       A.R.                         Inc.                        11/14/12    L3674
                                 Daily Medical Equipment Distribution Center,
 000270996548-05       A.S.                         Inc.                         1/2/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000213553480-01       A.T.                         Inc.                        10/4/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000214903429-01       A.T.                         Inc.                         9/7/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000278201918-02       A.T.                         Inc.                        3/15/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000225492735-02       B.P.                         Inc.                        11/16/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000255795808-04       B.S.                         Inc.                        8/29/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000281331496-01       B.S.                         Inc.                        3/12/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000292524949-01       B.S.                         Inc.                        7/19/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000222273187-01       C.A.                         Inc.                        10/24/11    L0629



                                                  7                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page925
                                                                            312of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7644
                                             3449  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000240745554-01       C.A.                         Inc.                        4/20/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000253782998-01       C.A.                         Inc.                         8/3/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000237415369-06       C.B.                         Inc.                        3/16/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000259548021-03       C.C.                         Inc.                        9/26/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000240382721-01       C.E.                         Inc.                         5/1/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000273607275-14       C.F.                         Inc.                        2/25/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000233816933-03       C.G.                         Inc.                        2/23/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000233274075-01       C.H.                         Inc.                         1/6/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000241674100-02       C.H.                         Inc.                        4/24/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000243034709-03       C.H.                         Inc.                        4/24/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000274347897-01       C.L.                         Inc.                        2/14/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000306047937-03       C.M.                         Inc.                        11/21/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000263059800-04       C.R.                         Inc.                        11/2/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000257799311-01       C.T.                         Inc.                         9/4/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000342206208-01       D.A.                         Inc.                        10/14/14    L3671
                                 Daily Medical Equipment Distribution Center,
 000237415369-05       D.B.                         Inc.                        3/16/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000300330792-05       D.B.                         Inc.                        10/18/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000228781753-01       D.C.                         Inc.                         1/6/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000237415369-04       D.E.                         Inc.                        3/16/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000300330792-03       D.F.                         Inc.                        10/15/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000243483666-01       D.K.                         Inc.                        5/11/12    L0629 RA



                                                  8                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page926
                                                                            313of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7645
                                             3450  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000253194138-03       D.M.                         Inc.                        7/25/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000266598795-06       D.M.                         Inc.                        11/21/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000301562724-01       D.N.                         Inc.                        9/24/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000227797288-03       D.O.                         Inc.                        12/15/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000214814881-01       D.S.                         Inc.                        9/16/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000257678045-01       D.T.                         Inc.                        9/11/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000251784658-04       D.W.                         Inc.                        7/26/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000328293279-01       D.W.                         Inc.                        9/11/14     L3671
                                 Daily Medical Equipment Distribution Center,
 000233342260-01       E.B.                         Inc.                         2/6/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000235051687-03       E.B.                         Inc.                         2/9/12    L0629 LS
                                 Daily Medical Equipment Distribution Center,
 000223823717-01       E.M.                         Inc.                        12/16/11   L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000260859053-01       E.R.                         Inc.                        10/2/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000229973184-01       E.S.                         Inc.                        12/5/11    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000268140431-02       E.W.                         Inc.                        12/10/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000232377580-01       F.B.                         Inc.                        1/25/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000231677691-01       F.F.                         Inc.                         1/5/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000257398726-03       F.G.                         Inc.                         9/3/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000259604311-01       F.H.                         Inc.                         9/4/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000245022926-01       F.M.                         Inc.                        5/25/12    L0629 LS
                                 Daily Medical Equipment Distribution Center,
 000227540580-01       F.O.                         Inc.                        12/12/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000227540580-01       F.O.                         Inc.                         3/9/12     L3674



                                                  9                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page927
                                                                            314of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7646
                                             3451  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000267543296-03       F.R.                         Inc.                        11/23/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000273260975-02       F.R.                         Inc.                        11/23/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000291810182-01       F.R.                         Inc.                        7/29/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000269396437-03       G.B.                         Inc.                        12/10/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000230696923-04       G.L.                         Inc.                        12/20/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000220383889-04       G.M.                         Inc.                        10/3/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000303110373-01       G.M.                         Inc.                        10/28/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000231033564-09       G.R.                         Inc.                        1/24/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000277495825-02       G.R.                         Inc.                        1/29/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000228074746-01       G.V.                         Inc.                        10/23/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000238450407-01       G.V.                         Inc.                        3/27/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000349947373-02       H.C.                         Inc.                        12/30/14    L3671
                                 Daily Medical Equipment Distribution Center,
 000221851785-03       H.D.                         Inc.                        9/27/11    L0629 CR
                                 Daily Medical Equipment Distribution Center,
 000222325052-05       H.M.                         Inc.                        11/17/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000292500857-01       H.M.                         Inc.                        7/22/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000248692154-03        I.C.                        Inc.                         7/2/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000257791517-01        I.C.                        Inc.                        9/25/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000257791517-01        I.C.                        Inc.                        10/10/12    L3673
                                 Daily Medical Equipment Distribution Center,
 000257791517-01        I.C.                        Inc.                        10/10/12    L3674
                                 Daily Medical Equipment Distribution Center,
 000291983260-02        I.F.                        Inc.                        7/12/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000253673271-01       I.G.                         Inc.                        8/13/12     L0629



                                                 10                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page928
                                                                            315of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7647
                                             3452  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000267807915-02       I.H.                         Inc.                        12/3/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000229084769-11       J.A.                         Inc.                        12/25/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000255404311-03       J.A.                         Inc.                        8/24/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000275480861-03       J.B.                         Inc.                        3/18/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000265574285-03       J.C.                         Inc.                        10/23/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000256650986-01       J.D.                         Inc.                         9/3/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000258056837-05       J.D.                         Inc.                        9/17/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000268140431-03       J.D.                         Inc.                        12/12/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000345527204-02       J.E.                         Inc.                        11/17/14    L3671
                                 Daily Medical Equipment Distribution Center,
 000253505465-03        J.F.                        Inc.                        8/27/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000268711389-03        J.F.                        Inc.                        12/7/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000231164088-01       J.G.                         Inc.                         1/6/12    L0629 LS
                                 Daily Medical Equipment Distribution Center,
 000237568746-02       J.G.                         Inc.                         3/6/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000277166658-02       J.G.                         Inc.                        2/19/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000255045502-03       J.L.                         Inc.                        8/16/12    L0629 CR
                                 Daily Medical Equipment Distribution Center,
 000222646168-03       J.M.                         Inc.                        10/24/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000245006481-13       J.M.                         Inc.                        5/29/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000222646168-03       J.M.                         Inc.                        12/23/11   L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000282987601-03       J.N.                         Inc.                        4/16/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000229571616-01        J.P.                        Inc.                         2/2/12    L0629 CR
                                 Daily Medical Equipment Distribution Center,
 000230696923-03        J.P.                        Inc.                         1/3/12    L0629 RA



                                                 11                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page929
                                                                            316of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7648
                                             3453  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000252912837-01        J.P.                        Inc.                        7/30/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000225510023-03       J.R.                         Inc.                        11/14/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000253014302-01       J.R.                         Inc.                         8/7/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000259139392-07       J.R.                         Inc.                        9/21/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000227145521-05        J.S.                        Inc.                        12/15/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000247699746-02        J.S.                        Inc.                        6/19/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000265484196-01        J.S.                        Inc.                        11/19/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000296088222-01        J.S.                        Inc.                        8/21/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000273214486-03       J.T.                         Inc.                        1/29/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000278201918-01       J.T.                         Inc.                        3/12/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000222905796-06       J.V.                         Inc.                        10/23/11   L0629 LS
                                 Daily Medical Equipment Distribution Center,
 000222905796-06       J.V.                         Inc.                        10/23/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000224730341-01       J.V.                         Inc.                        11/30/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000278216494-02       J.V.                         Inc.                        3/25/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000225510023-11       J.Z.                         Inc.                        11/17/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000270996548-04       K.B.                         Inc.                         1/2/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000223056797-01       K.C.                         Inc.                        10/31/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000279921059-03       K.C.                         Inc.                        3/14/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000227145521-01       K.E.                         Inc.                        12/9/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000227145521-01       K.E.                         Inc.                        1/10/12     L0634
                                 Daily Medical Equipment Distribution Center,
 000256650986-05       K.K.                         Inc.                        8/23/12     L0629



                                                 12                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page930
                                                                            317of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7649
                                             3454  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000237709605-16       K.L.                         Inc.                         3/1/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000276486123-02       K.N.                         Inc.                        2/19/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000296872047-02       K.P.                         Inc.                        8/28/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000230866997-05       K.S.                         Inc.                         3/8/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000263199258-03       K.V.                         Inc.                        10/18/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000275552313-02       K.W.                         Inc.                         2/6/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000243857679-01       L.C.                         Inc.                         5/4/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000245006481-14       L.C.                         Inc.                        5/29/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000230198268-03       L.D.                         Inc.                        1/10/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000261291488-01       L.D.                         Inc.                        10/12/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000247366354-01       L.F.                         Inc.                        6/11/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000245293824-03       L.O.                         Inc.                         6/8/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000260323976-05       L.P.                         Inc.                        10/1/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000302148671-01       L.T.                         Inc.                        9/25/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000251143574-02       L.U.                         Inc.                        7/25/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000236828497-03       L.W.                         Inc.                        2/19/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000269344719-03       L.W.                         Inc.                        12/7/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000245006481-11       M.A.                         Inc.                        5/22/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000270210313-01       M.A.                         Inc.                        12/26/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000227145521-07       M.B.                         Inc.                        12/9/11    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000253790752-03       M.B.                         Inc.                         8/6/12     L0629



                                                 13                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page931
                                                                            318of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7650
                                             3455  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000260323976-04       M.B.                         Inc.                        10/1/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000227145521-07       M.B.                         Inc.                        1/10/12     L0634
                                 Daily Medical Equipment Distribution Center,
 000274048370-01       M.C.                         Inc.                        12/28/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000238550875-03       M.E.                         Inc.                        3/26/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000290051226-05       M.E.                         Inc.                        7/15/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000236586434-01       M.F.                         Inc.                         3/5/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000278240338-06       M.F.                         Inc.                        3/11/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000998714520-01       M.F.                         Inc.                        12/20/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000236586434-01       M.F.                         Inc.                        5/21/12    L3674 ER
                                 Daily Medical Equipment Distribution Center,
 000253782998-11       M.G.                         Inc.                         8/3/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000254561814-01       M.G.                         Inc.                        8/13/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000283219194-06       M.G.                         Inc.                         5/8/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000281331736-01       M.H.                         Inc.                        3/26/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000214193211-03       M.H.                         Inc.                        11/15/11   L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000221153679-01       M.J.                         Inc.                        10/11/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000221153679-01       M.J.                         Inc.                        11/25/11    L0634
                                 Daily Medical Equipment Distribution Center,
 000290336411-02       M.K.                         Inc.                         7/8/13    L0629 BO
                                 Daily Medical Equipment Distribution Center,
 000203524384-01       M.K.                         Inc.                        6/28/11    L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000222325052-01       M.L.                         Inc.                        10/25/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000341597762-01       M.L.                         Inc.                        10/30/14    L3671
                                 Daily Medical Equipment Distribution Center,
 000220694657-01       M.M.                         Inc.                        10/7/11     L0629



                                                 14                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page932
                                                                            319of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7651
                                             3456  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000261137632-03       M.M.                         Inc.                        10/8/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000254847312-04       M.O.                         Inc.                        8/13/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000222646168-07       M.P.                         Inc.                        10/24/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000316162395-03       M.P.                         Inc.                        4/27/14     L3671
                                 Daily Medical Equipment Distribution Center,
 000245006481-12       M.S.                         Inc.                        5/29/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000222905796-05       M.V.                         Inc.                        10/23/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000222905796-07       M.V.                         Inc.                        10/23/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000248214025-01       M.W.                         Inc.                        6/19/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000301074357-01       M.W.                         Inc.                        9/27/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000264431999-01       M.Z.                         Inc.                        11/9/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000249550673-03       N.B.                         Inc.                         7/3/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000216132233-01       N.L.                         Inc.                        11/6/11    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000222273187-03       N.R.                         Inc.                        10/24/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000293370425-02       N.R.                         Inc.                        7/22/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000300567708-02       O.G.                         Inc.                        9/26/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000247000706-03       O.H.                         Inc.                        6/13/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000269091005-01       O.K.                         Inc.                        12/3/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000271879389-02       O.L.                         Inc.                        12/24/12   L0629 LS
                                 Daily Medical Equipment Distribution Center,
 000283219194-02       O.M.                         Inc.                         5/6/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000266598795-03       O.S.                         Inc.                        11/23/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000274347897-02       O.S.                         Inc.                        2/13/13     L0629



                                                 15                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page933
                                                                            320of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7652
                                             3457  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000288435654-03       O.V.                         Inc.                        8/12/13    L0629 BO
                                 Daily Medical Equipment Distribution Center,
 000222116352-01       P.B.                         Inc.                        12/27/11    L0634
                                 Daily Medical Equipment Distribution Center,
 000336491030-04       P.B.                         Inc.                        12/16/14    L3671
                                 Daily Medical Equipment Distribution Center,
 000241885425-01       P.H.                         Inc.                        4/20/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000296124126-02       P.L.                         Inc.                         8/9/13    L0629 LS
                                 Daily Medical Equipment Distribution Center,
 000254239619-02       P.R.                         Inc.                        7/26/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000236428538-04       P.S.                         Inc.                        2/17/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000231811167-01       R.B.                         Inc.                        2/13/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000277146998-08       R.B.                         Inc.                        3/14/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000228675468-04       R.C.                         Inc.                        12/15/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000253427405-08       R.C.                         Inc.                         8/6/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000219416807-01       R.F.                         Inc.                        9/26/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000291983260-04       R.F.                         Inc.                        7/15/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000247366354-04       R.G.                         Inc.                        6/29/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000301664058-01       R.M.                         Inc.                        10/17/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000241171875-01       R.N.                         Inc.                        4/17/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000262455306-03       R.N.                         Inc.                        10/6/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000998714520-06       R.P.                         Inc.                        12/20/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000270996548-02       R.R.                         Inc.                         1/3/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000277166658-03       R.R.                         Inc.                        2/19/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000277166658-03       R.R.                         Inc.                        3/14/13     L3674



                                                 16                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page934
                                                                            321of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7653
                                             3458  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000226323830-01       R.S.                         Inc.                        11/26/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000234652352-01       R.S.                         Inc.                        1/26/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000277062634-02       R.T.                         Inc.                        2/19/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000223371030-04       R.T.                         Inc.                        12/29/11   L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000231864117-01       S.A.                         Inc.                         1/5/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000244949897-03       S.A.                         Inc.                        5/25/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000267426575-03       S.A.                         Inc.                        12/4/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000292164803-01       S.A.                         Inc.                        7/19/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000217706332-01       S.B.                         Inc.                        10/10/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000300330792-06       S.B.                         Inc.                        10/15/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000306047937-01       S.D.                         Inc.                        11/25/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000297609398-02       S.E.                         Inc.                         9/9/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000275530285-01       S.F.                         Inc.                        2/14/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000226912202-03       S.G.                         Inc.                        12/9/11    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000227498077-02       S.G.                         Inc.                        2/14/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000226912202-03       S.G.                         Inc.                        1/12/12    L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000257149211-01       S.L.                         Inc.                        9/12/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000271851826-02       S.L.                         Inc.                         1/8/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000260144555-03       S.M.                         Inc.                        9/24/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000328335591-05       S.N.                         Inc.                        7/22/14     L3671
                                 Daily Medical Equipment Distribution Center,
 000230866997-03       S.S.                         Inc.                        1/30/12    L0629 RA



                                                 17                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page935
                                                                            322of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7654
                                             3459  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000273268938-02       S.T.                         Inc.                        1/21/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000239369580-04       S.V.                         Inc.                        3/27/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000237415369-07       S.W.                         Inc.                        3/16/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000275552313-01       S.W.                         Inc.                        1/28/13    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000215440595-01       T.A.                         Inc.                        11/16/11    L0634
                                 Daily Medical Equipment Distribution Center,
 000230198268-13       T.F.                         Inc.                        1/10/12    L0629 BO
                                 Daily Medical Equipment Distribution Center,
 000222246324-03       T.G.                         Inc.                        11/22/11    L0634
                                 Daily Medical Equipment Distribution Center,
 000294282918-03       T.J.                         Inc.                         7/5/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000265868257-03       T.P.                         Inc.                        11/19/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000239369580-03       T.V.                         Inc.                        3/30/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000347516742-01       V.B.                         Inc.                        12/10/14    L3671
                                 Daily Medical Equipment Distribution Center,
 000257092304-07       V.M.                         Inc.                         9/3/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000263059800-03       V.M.                         Inc.                        11/2/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000227691227-03       V.P.                         Inc.                        11/25/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000235846185-01       V.U.                         Inc.                         3/5/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000316162395-04       W.D.                         Inc.                        4/28/14     L3671
                                 Daily Medical Equipment Distribution Center,
 000223655580-01       W.H.                         Inc.                        11/19/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000303283782-01       W.M.                         Inc.                        10/22/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000232739978-01       W.W.                         Inc.                         2/8/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000231287574-01       Y.B.                         Inc.                        1/23/12    L0629 RA
 000440453512-01       C.W.             East 19 Medical Supply Corp.            1/17/17     L3674
 000437662521-02       J.F.             East 19 Medical Supply Corp.            12/22/16    L3674



                                                 18                                           Exhibit 8
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page936
                                                                            323of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7655
                                             3460  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                           Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                            Used
 000430768903-01       J.M.             East 19 Medical Supply Corp.          11/23/16     L3674
 000430768903-01       J.M.             East 19 Medical Supply Corp.          12/1/16      L3674
 000444330534-02       F.R.                Gerritsen Medcare, Inc.             2/7/17      L0624
 000444330534-02       F.R.                Gerritsen Medcare, Inc.             2/7/17      L0452
 000435797203-02       T.M.                Gerritsen Medcare, Inc.             2/2/17      L0452
 000394737225-01       A.C.             Helpful Medical Supply Corp.          1/22/16      L0632
 000428365779-01       A.H.             Helpful Medical Supply Corp.          10/5/16      L3702
 000428365779-01       A.H.             Helpful Medical Supply Corp.          11/2/16      L0632
 000429096448-01       A.L.             Helpful Medical Supply Corp.          10/3/16      L3763
 000429096448-01       A.L.             Helpful Medical Supply Corp.          11/8/16      L0632
 000393031414-09       A.P.             Helpful Medical Supply Corp.           2/5/16      L1844
 000393031414-09       A.P.             Helpful Medical Supply Corp.           2/5/16      L0632
 000417702586-01       A.R.             Helpful Medical Supply Corp.          6/30/16      L1904
 000417702586-01       A.R.             Helpful Medical Supply Corp.          7/29/16      L1844
 000400256178-05       A.R.             Helpful Medical Supply Corp.          3/24/16      L0632
 000417702586-01       A.R.             Helpful Medical Supply Corp.           9/2/16      L0632
 000417702586-01       A.R.             Helpful Medical Supply Corp.          6/30/16      L3671
 000395810500-02       C.C.             Helpful Medical Supply Corp.          2/11/16      L1844
 000421622077-02       C.C.             Helpful Medical Supply Corp.           9/9/16      L1844
 000395810500-02       C.C.             Helpful Medical Supply Corp.          2/23/16      L0632
 000421622077-02       C.C.             Helpful Medical Supply Corp.           9/9/16      L0632
 000403264724-04       C.D.             Helpful Medical Supply Corp.          4/19/16      L1844
 000403264724-04       C.D.             Helpful Medical Supply Corp.          3/16/16      L3671
 000381271337-02       C.G.             Helpful Medical Supply Corp.          10/20/15     L0632
 000366024487-03       C.R.             Helpful Medical Supply Corp.          6/24/15      L0632
 000371609918-02       D.S.             Helpful Medical Supply Corp.           8/6/15      L0632
 000414245530-01       D.V.             Helpful Medical Supply Corp.          7/11/16      L1844
 000414245530-01       D.V.             Helpful Medical Supply Corp.          7/13/16      L0632
 000414245530-01       D.V.             Helpful Medical Supply Corp.          5/24/16      L3671
 000387025273-01       E.C.             Helpful Medical Supply Corp.          11/24/15     L0632
 000395471196-02       E.S.             Helpful Medical Supply Corp.          2/12/16      L0632
 000418158291-04       F.D.             Helpful Medical Supply Corp.          8/31/16      L0632
 000389551176-01       F.V.             Helpful Medical Supply Corp.          12/11/15     L0632
 000416680445-02       G.W.             Helpful Medical Supply Corp.          9/12/16      L0632
 000422238881-01       H.F.             Helpful Medical Supply Corp.           9/9/16      L3674
 000422238881-01       H.F.             Helpful Medical Supply Corp.          7/25/16      L3671
 000423346170-01       H.K.             Helpful Medical Supply Corp.          9/23/16      L0632
 000410425771-01       J.A.             Helpful Medical Supply Corp.          3/31/16      L3671
 000404441909-02       J.D.             Helpful Medical Supply Corp.          4/12/16      L1844
 000404441909-02       J.D.             Helpful Medical Supply Corp.          4/12/16      L0632
 000404441909-02       J.D.             Helpful Medical Supply Corp.          3/16/16      L3671
 000410884779-01        J.J.            Helpful Medical Supply Corp.          4/25/16      L3671



                                                 19                                          Exhibit 8
                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page937
                                                                            324of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7656
                                             3461  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                           Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                            Used
 000424035558-02       J.S.             Helpful Medical Supply Corp.          10/3/16      L1844
 000424035558-02       J.S.             Helpful Medical Supply Corp.           9/5/16      L0632
 000435422779-01       K.E.             Helpful Medical Supply Corp.          11/2/16      L0632
 000422030627-01       K.G.             Helpful Medical Supply Corp.          7/15/16      L1904
 000428365779-05       K.H.             Helpful Medical Supply Corp.          11/2/16      L3674
 000370906273-02       K.J.             Helpful Medical Supply Corp.          8/20/15      L0632
 000429096448-08       K.S.             Helpful Medical Supply Corp.          11/8/16      L0632
 000429096448-08       K.S.             Helpful Medical Supply Corp.          12/12/16     L3671
 000429545857-06       L.K.             Helpful Medical Supply Corp.          11/2/16      L3674
 000413775529-03       L.M.             Helpful Medical Supply Corp.          5/19/16      L1904
 000400256178-01       L.M.             Helpful Medical Supply Corp.          3/24/16      L0632
 000420811804-01       L.M.             Helpful Medical Supply Corp.          10/4/16      L3674
 000413775529-03       L.M.             Helpful Medical Supply Corp.          5/19/16      L3671
 000416211522-02       M.B.             Helpful Medical Supply Corp.          7/29/16      L1904
 000416211522-02       M.B.             Helpful Medical Supply Corp.          9/22/16      L1844
 000373328202-05       M.B.             Helpful Medical Supply Corp.          9/11/15      L0632
 000416211522-02       M.B.             Helpful Medical Supply Corp.           9/9/16      L0632
 000388149213-04       M.C.             Helpful Medical Supply Corp.          1/21/16      L1844
 000371646779-02       M.C.             Helpful Medical Supply Corp.          7/23/15      L0632
 000413919283-01       M.C.             Helpful Medical Supply Corp.           8/8/16      L3671
 000413919283-10       M.E.             Helpful Medical Supply Corp.           6/2/16      L3671
 000425884467-01       M.G.             Helpful Medical Supply Corp.          10/3/16      L0632
 000425884467-01       M.G.             Helpful Medical Supply Corp.          8/22/16      L3671
 000393580955-02       M.L.             Helpful Medical Supply Corp.           2/5/16      L1844
 000393580955-02       M.L.             Helpful Medical Supply Corp.          2/11/16      L0632
 000398612234-01       M.M.             Helpful Medical Supply Corp.          4/18/16      L0632
 000417086840-02       M.R.             Helpful Medical Supply Corp.          6/16/16      L3671
 000425938768-02       N.B.             Helpful Medical Supply Corp.          8/23/16      L3763
 000425938768-02       N.B.             Helpful Medical Supply Corp.          9/22/16      L1844
 000425938768-02       N.B.             Helpful Medical Supply Corp.          10/17/16     L0632
 000395216716-04       N.M.             Helpful Medical Supply Corp.          1/22/16      L1844
 000395216716-04       N.M.             Helpful Medical Supply Corp.          1/22/16      L0632
 000415431006-02       O.D.             Helpful Medical Supply Corp.          6/13/16      L1904
 000415431006-02       O.D.             Helpful Medical Supply Corp.          8/16/16      L0632
 000415431006-02       O.D.             Helpful Medical Supply Corp.          6/13/16      L3671
 000374399078-02       R.B.             Helpful Medical Supply Corp.          8/20/15      L1844
 000374399078-02       R.B.             Helpful Medical Supply Corp.          8/17/15      L0632
 000421781097-02       R.B.             Helpful Medical Supply Corp.          8/10/16      L3671
 000370906273-03       R.J.             Helpful Medical Supply Corp.          10/14/15     L1844
 000370906273-03       R.J.             Helpful Medical Supply Corp.           8/5/15      L0632
 000370906273-03       R.J.             Helpful Medical Supply Corp.           8/5/15      L0632
 000369083712-02       R.W.             Helpful Medical Supply Corp.          8/28/15      L1844



                                                 20                                          Exhibit 8
                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page938
                                                                            325of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7657
                                             3462  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                          Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                           Used
 000369083712-02       R.W.             Helpful Medical Supply Corp.          7/16/15     L0632
 000425884467-04       S.W.             Helpful Medical Supply Corp.          8/22/16     L0632
 000413498196-01       T.H.             Helpful Medical Supply Corp.          12/5/16     L3763
 000413498196-01       T.H.             Helpful Medical Supply Corp.          12/5/16     L3671
 000429272008-02       U.M.             Helpful Medical Supply Corp.          12/8/16     L0632
 000429272008-02       U.M.             Helpful Medical Supply Corp.          12/8/16     L3671
 000393031414-02       V.G.             Helpful Medical Supply Corp.          2/29/16     L0632
 000400343711-04       W.W.             Helpful Medical Supply Corp.           4/6/16     L1844
 000400343711-04       W.W.             Helpful Medical Supply Corp.           3/7/16     L0632
 000330257569-01       C.B.                 Lenex Services, Inc.              7/15/14    L3808 ST
 000349032557-02       A.C.              Lida's Medical Supply, Inc.           2/9/15     L3671
 000395014442-06       A.G.              Lida's Medical Supply, Inc.          2/18/16     L3671
 000365993211-09       C.D.              Lida's Medical Supply, Inc.           6/4/15     L3671
 000358442879-03       D.E.              Lida's Medical Supply, Inc.          3/30/15     L3671
 000358442879-03       D.E.              Lida's Medical Supply, Inc.          4/30/15     L3671
 000353388333-02       D.S.              Lida's Medical Supply, Inc.          2/16/15     L3671
 000356826164-02       E.D.              Lida's Medical Supply, Inc.          4/29/15     L3671
 000367572849-03       E.E.              Lida's Medical Supply, Inc.           6/6/15     L3671
 000350175667-03       F.M.              Lida's Medical Supply, Inc.          2/16/15     L3671
 000355186115-02       J.H.              Lida's Medical Supply, Inc.          2/11/15     L3671
 000348427444-01       L.L.              Lida's Medical Supply, Inc.          4/20/15     L3671
 000355227265-01       M.C.              Lida's Medical Supply, Inc.          3/20/15     L3671
 000369185160-02       M.H.              Lida's Medical Supply, Inc.          9/30/15     L3671
 000342052321-02       M.N.              Lida's Medical Supply, Inc.          12/26/14    L3671
 000373276005-01       M.W.              Lida's Medical Supply, Inc.          10/12/15    L3671
 000349032557-01       P.R.              Lida's Medical Supply, Inc.          2/10/15     L3671
 000347740672-04       R.K.              Lida's Medical Supply, Inc.          4/13/15     L3671
 000350315867-02       R.M.              Lida's Medical Supply, Inc.          2/16/15     L3671
 000353656473-03       T.B.              Lida's Medical Supply, Inc.          3/19/15     L3671
 000353656473-03       T.B.              Lida's Medical Supply, Inc.           9/7/15     L3671
 000147187314-05       A.A.             Med Equipments Service, Inc.           9/8/09     L0629
 000130205420-01       A.F.             Med Equipments Service, Inc.           2/6/09     L0629
 000183384833-01       A.K.             Med Equipments Service, Inc.          12/14/10    L0629
 000211944152-01       A.K.             Med Equipments Service, Inc.          10/24/11    L3808
 000143409514-01       A.L.             Med Equipments Service, Inc.          7/10/09     L0629
 000146870563-05       A.R.             Med Equipments Service, Inc.           9/3/09     L0629
 000175821610-04       A.S.             Med Equipments Service, Inc.           9/9/10     L0629
 000179368436-11       A.S.             Med Equipments Service, Inc.          10/11/10    L0629
 000999863473-02       A.S.             Med Equipments Service, Inc.          6/29/09     L0629
 000179368436-11       A.S.             Med Equipments Service, Inc.          10/11/10    L3808
 000141940956-01       B.S.             Med Equipments Service, Inc.           7/3/09     L0629
 000180828915-03       C.B.             Med Equipments Service, Inc.          10/19/10    L0629



                                                 21                                          Exhibit 8
                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page939
                                                                            326of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7658
                                             3463  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                          Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                           Used
 000170788426-02       C.C.             Med Equipments Service, Inc.          6/18/10     L0629
 000176004307-02       C.F.             Med Equipments Service, Inc.          9/17/10     L0629
 000181648964-01       C.M.             Med Equipments Service, Inc.          11/16/10    L0629
 000178723474-04       C.S.             Med Equipments Service, Inc.          10/21/10    L0629
 000156201915-01       D.B.             Med Equipments Service, Inc.          12/22/09    L0629
 000177557238-08       D.B.             Med Equipments Service, Inc.          9/20/10     L0629
 000177557238-08       D.B.             Med Equipments Service, Inc.          9/20/10     L3808
 000181698282-03       D.G.             Med Equipments Service, Inc.          11/2/10     L0629
 000178133112-05       D.K.             Med Equipments Service, Inc.           9/8/10     L0629
 000181677287-05       D.P.             Med Equipments Service, Inc.          11/12/10    L0629
 000175821610-03       D.S.             Med Equipments Service, Inc.           9/9/10     L0629
 000181518341-05       D.S.             Med Equipments Service, Inc.          11/16/10    L0629
 000169151891-02       D.T.             Med Equipments Service, Inc.           6/1/10     L0629
 000129847561-08       E.S.             Med Equipments Service, Inc.           2/6/09     L0629
 000183220292-01       E.S.             Med Equipments Service, Inc.          11/2/10    L0629 LS
 000178217030-04       F.A.             Med Equipments Service, Inc.          8/27/10     L0629
 000182537175-03       F.M.             Med Equipments Service, Inc.          11/9/10     L0629
 000181677287-01       F.P.             Med Equipments Service, Inc.          11/12/10    L0629
 000177596326-01       G.H.             Med Equipments Service, Inc.          10/4/10     L0629
 000146748108-01       G.M.             Med Equipments Service, Inc.          8/28/09     L0629
 000146528427-04       G.P.             Med Equipments Service, Inc.          8/27/09     L0629
 000142056688-01       G.T.             Med Equipments Service, Inc.           7/3/09     L0629
 000145967295-01       H.H.             Med Equipments Service, Inc.           9/4/09     L0629
 000180104977-07       I.H.             Med Equipments Service, Inc.          10/20/10    L0629
 000173936360-02        I.S.            Med Equipments Service, Inc.           8/6/10     L0629
 000160565859-02        I.T.            Med Equipments Service, Inc.          2/15/10     L0629
 000170319743-09       I.V.             Med Equipments Service, Inc.          6/18/10     L0629
 000146748108-07       J.P.             Med Equipments Service, Inc.          8/28/09     L0629
 000146748108-07       J.P.             Med Equipments Service, Inc.          8/28/09     L0629
 000174445304-04       J.V.             Med Equipments Service, Inc.          7/28/10     L0629
 000179363502-01       J.W.             Med Equipments Service, Inc.          10/19/10    L0629
 000172412330-06       K.I.             Med Equipments Service, Inc.          8/12/10    L0629 LS
 000139559404-01       L.B.             Med Equipments Service, Inc.          5/29/09     L0629
 000141522144-02       L.H.             Med Equipments Service, Inc.           7/6/09    L0629 LS
 000144003647-01       L.K.             Med Equipments Service, Inc.           7/6/09     L0629
 000179363502-03       L.L.             Med Equipments Service, Inc.          10/19/10    L0629
 000146303870-01       L.P.             Med Equipments Service, Inc.          8/27/09     L0629
 000177261377-04       M.A.             Med Equipments Service, Inc.           9/6/10     L0629
 000138633144-06       M.C.             Med Equipments Service, Inc.          5/28/09     L0629
 000179623540-01       M.K.             Med Equipments Service, Inc.          10/21/10    L0629
 000171078942-01       M.M.             Med Equipments Service, Inc.          6/28/10     L0629
 000183384130-04       M.M.             Med Equipments Service, Inc.          11/30/10    L0629



                                                 22                                          Exhibit 8
                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page940
                                                                            327of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7659
                                             3464  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                          Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                           Used
 000147750953-01       M.N.             Med Equipments Service, Inc.          9/11/09     L0629
 000175607126-01       M.P.             Med Equipments Service, Inc.           9/2/10     L0629
 000178656351-08       M.S.             Med Equipments Service, Inc.          9/28/10     L0629
 000178557898-02       M.T.             Med Equipments Service, Inc.          8/11/10     L0629
 000181648964-03       M.T.             Med Equipments Service, Inc.          11/16/10    L0629
 000180186009-04       N.C.             Med Equipments Service, Inc.          10/26/10    L0629
 000172471880-02       N.M.             Med Equipments Service, Inc.          7/19/10     L0629
 000180092587-08       N.P.             Med Equipments Service, Inc.          10/26/10    L0629
 000180092587-08       N.P.             Med Equipments Service, Inc.          10/26/10    L0629
 000179998461-04       N.S.             Med Equipments Service, Inc.          11/26/10    L0629
 000148903222-02       O.B.             Med Equipments Service, Inc.          9/21/09     L0629
 000178557898-01       O.K.             Med Equipments Service, Inc.          8/11/10     L0629
 000172724155-02       P.K.             Med Equipments Service, Inc.          7/16/10     L0629
 000178224192-01       R.B.             Med Equipments Service, Inc.          10/15/10   L0629 LS
 000142231398-06       R.F.             Med Equipments Service, Inc.           7/6/09     L0629
 000179588973-03       R.H.             Med Equipments Service, Inc.          11/11/10    L0629
 000180376626-01       R.L.             Med Equipments Service, Inc.          10/29/10    L3808
 000177382405-01       R.N.             Med Equipments Service, Inc.          10/12/10   L0629 LS
 000141662742-01       R.R.             Med Equipments Service, Inc.           7/3/09     L0629
 000138407951-01       S.C.             Med Equipments Service, Inc.          5/22/09     L0629
 000187754972-02        S.I.            Med Equipments Service, Inc.          11/23/10    L0629
 000139092027-07       S.Y.             Med Equipments Service, Inc.          5/28/09     L0629
 000148903222-05       T.B.             Med Equipments Service, Inc.          9/21/09     L0629
 000155549538-04       T.B.             Med Equipments Service, Inc.          10/15/10    L0629
 000155549538-04       T.B.             Med Equipments Service, Inc.          10/15/10    L3808
 000173679002-04       T.M.             Med Equipments Service, Inc.           8/9/10     L0629
 000142304633-01       T.P.             Med Equipments Service, Inc.           7/6/09     L0629
 000181135013-01       T.R.             Med Equipments Service, Inc.          11/17/10    L0629
 000181282294-02       T.S.             Med Equipments Service, Inc.           9/1/10     L0629
 000177098208-01       T.U.             Med Equipments Service, Inc.          9/23/10     L0629
 000141722710-01       V.F.             Med Equipments Service, Inc.           7/6/09     L0629
 000176775559-01       V.K.             Med Equipments Service, Inc.           9/9/10     L0629
 000188630404-01       V.M.             Med Equipments Service, Inc.          12/28/10    L0629
 000147079057-01       W.C.             Med Equipments Service, Inc.          9/11/09     L0629
 000175786946-16       W.C.             Med Equipments Service, Inc.          8/18/10     L0629
 000197251985-01       Y.B.             Med Equipments Service, Inc.           4/8/11     L3808
 000178217030-05       Y.R.             Med Equipments Service, Inc.          8/27/10     L0629
 000180828915-04       Z.S.             Med Equipments Service, Inc.          10/19/10    L0629
 000298512518-05       A.S.                 Orion Supplies, Inc.              9/10/13     L0629
 000245412234-07       C.E.                 Orion Supplies, Inc.              5/22/12     L0629
 000287180236-01       C.L.                 Orion Supplies, Inc.               6/4/13     L3674
 000303041388-02       D.M.                 Orion Supplies, Inc.              1/23/14     L3674



                                                 23                                          Exhibit 8
                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page941
                                                                            328of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7660
                                             3465  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                           Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                            Used
 000313547556-01       D.W.                  Orion Supplies, Inc.              3/11/14     L3674
 000273514562-05       E.O.                  Orion Supplies, Inc.              1/28/13     L0629

 000232550624-12        G.J.                 Orion Supplies, Inc.              1/23/12   L0629 RA

 000282581263-01       G.M.                  Orion Supplies, Inc.              6/25/13   L3674 ER
 000232550624-03       H.S.                  Orion Supplies, Inc.              1/23/12    L0629
 000238008239-01       H.S.                  Orion Supplies, Inc.              3/15/12    L0629

 000298241464-03        J.J.                 Orion Supplies, Inc.             9/10/13    L0629 RA
 000273473744-05       K.B.                  Orion Supplies, Inc.             3/12/13     L3674
 000275103174-06       L.G.                  Orion Supplies, Inc.             4/23/13     L0629
 000275103174-06       L.G.                  Orion Supplies, Inc.              3/6/13     L3674
 000226634624-01       M.M.                  Orion Supplies, Inc.             11/23/11    L0629
 000226634624-01       M.M.                  Orion Supplies, Inc.             11/23/11    L0629
 000273354688-02       O.B.                  Orion Supplies, Inc.             1/23/13     L0629
 000269753587-01       Q.J.                  Orion Supplies, Inc.              1/4/13     L3674

 000273236463-03       R.C.                  Orion Supplies, Inc.              1/28/13   L3674 ER
 000318952066-01       R.D.                  Orion Supplies, Inc.               4/8/14    L3674
 000244416467-04       R.S.                  Orion Supplies, Inc.              5/18/12    L0629
 000280932773-03       R.W.                  Orion Supplies, Inc.               5/2/13    L3674

 000239193949-01       S.S.                  Orion Supplies, Inc.              3/23/12   L0629 RA
 000239193949-01       S.S.                  Orion Supplies, Inc.              3/23/12    L0629
 000318295226-01       T.B.                  Orion Supplies, Inc.               5/6/14    L3674

 000235783685-01       V.M.                  Orion Supplies, Inc.              2/6/12    L0629 RA
 000268960010-01       W.G.                  Orion Supplies, Inc.             12/27/12    L0629

 000230087561-03       Y.O.                 Orion Supplies, Inc.              1/26/12    L0629 RA
 000273514562-02       Z.A.                 Orion Supplies, Inc.               2/4/13     L0629
 000232550624-18       Z.D.                 Orion Supplies, Inc.              1/23/12     L0629
 000362035941-02       A.A.              Prompt Medical Supply Inc.           3/30/15     L0629
 000366210748-02       A.A.              Prompt Medical Supply Inc.            5/5/15     L0629
 000279503840-02       A.M.              Prompt Medical Supply Inc.           3/25/13     L0629
 000358341220-01       A.M.              Prompt Medical Supply Inc.           2/12/15     L0629
 000351538244-01       A.S.              Prompt Medical Supply Inc.            1/2/15     L0629
 000351538244-01       A.S.              Prompt Medical Supply Inc.            2/6/15     L3674
 000349206425-02       B.G.              Prompt Medical Supply Inc.           1/14/15     L3674
 000304716061-03       B.H.              Prompt Medical Supply Inc.           12/27/13    L3674
 000369077011-01       B.P.              Prompt Medical Supply Inc.           5/26/15     L0629



                                                 24                                          Exhibit 8
                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page942
                                                                            329of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7661
                                             3466  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                           Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                            Used
 000284945763-01       C.C.              Prompt Medical Supply Inc.           5/13/13      L0629
 000323581777-01       C.E.              Prompt Medical Supply Inc.           4/30/14      L0629
 000346695900-01       C.G.              Prompt Medical Supply Inc.           11/17/14     L0629
 000346695900-01       C.G.              Prompt Medical Supply Inc.            1/5/15      L3674
 000351538244-02       C.L.              Prompt Medical Supply Inc.            1/2/15      L0629
 000351538244-02       C.L.              Prompt Medical Supply Inc.           2/16/15      L3674
 000287497829-03       C.M.              Prompt Medical Supply Inc.           6/26/13      L3674
 000347267916-02       C.W.              Prompt Medical Supply Inc.           11/17/14     L0629
 000347267916-02       C.W.              Prompt Medical Supply Inc.           2/13/15      L3674
 000318117108-02       C.Z.              Prompt Medical Supply Inc.           3/11/14      L0629
 000353224504-01       D.H.              Prompt Medical Supply Inc.           1/13/15      L0629
 000353224504-01       D.H.              Prompt Medical Supply Inc.            3/2/15      L3674
 000281568022-02       D.M.              Prompt Medical Supply Inc.           4/12/13      L0629
 000356204957-02       D.M.              Prompt Medical Supply Inc.            3/3/15      L0629
 000281568022-01       E.R.              Prompt Medical Supply Inc.           4/15/13      L0629
 000343259362-04       F.O.              Prompt Medical Supply Inc.            1/6/15      L3674
 000345569818-01       G.D.              Prompt Medical Supply Inc.           12/10/14     L3674
 000297724700-06       G.F.              Prompt Medical Supply Inc.           12/27/13     L3674
 000346336225-02       G.J.              Prompt Medical Supply Inc.           11/18/14     L3674
 000349869338-02       G.L.              Prompt Medical Supply Inc.           12/16/14     L0629
 000356826214-01       G.W.              Prompt Medical Supply Inc.           2/13/15      L0629
 000312410541-05       I.D.              Prompt Medical Supply Inc.           2/25/14      L0629
 000279820582-02       J.A.              Prompt Medical Supply Inc.           3/19/13      L0629
 000370743998-02       J.E.              Prompt Medical Supply Inc.           6/23/15      L0629
 000342619426-02        J.F.             Prompt Medical Supply Inc.           11/21/14     L3674
 000344775390-02       J.G.              Prompt Medical Supply Inc.           12/15/14     L0629
 000277166658-02       J.G.              Prompt Medical Supply Inc.            3/6/13      L3674
 000349869338-03       J.L.              Prompt Medical Supply Inc.           12/17/14     L0629
 000349869338-03       J.L.              Prompt Medical Supply Inc.           2/13/15      L3674
 000342257144-04       J.M.              Prompt Medical Supply Inc.           10/14/14     L3674
 000303835698-04       J.R.              Prompt Medical Supply Inc.           12/12/13     L3674
 000288860967-02       J.T.              Prompt Medical Supply Inc.           6/18/13      L0629
 000341679108-01       J.W.              Prompt Medical Supply Inc.           10/16/14     L3674
 000369755805-01       K.A.              Prompt Medical Supply Inc.           5/20/15      L0629
 000370811663-03       K.B.              Prompt Medical Supply Inc.           6/17/15      L3674
 000344134028-01       K.W.              Prompt Medical Supply Inc.           12/19/14     L3674

 000306499095-02       K.W.              Prompt Medical Supply Inc.           12/10/13   L3674 HO
 000375170644-04       L.A.              Prompt Medical Supply Inc.           8/12/15     L3674
 000325275196-01       L.E.              Prompt Medical Supply Inc.           5/27/14     L3674
 000351833439-02       L.P.              Prompt Medical Supply Inc.           12/17/14    L0629
 000351833439-02       L.P.              Prompt Medical Supply Inc.           1/23/15     L3674



                                                 25                                          Exhibit 8
                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page943
                                                                            330of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7662
                                             3467  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                           Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                            Used
 000278710546-05       M.B.              Prompt Medical Supply Inc.           4/12/13      L3674
 000299294330-02       M.B.              Prompt Medical Supply Inc.           10/22/13     L3674
 000323581777-02       M.D.              Prompt Medical Supply Inc.           4/29/14      L0629
 000314369836-02       M.E.              Prompt Medical Supply Inc.           3/10/14      L3674
 000283113736-01       M.F.              Prompt Medical Supply Inc.           4/23/13      L0629
 000361304751-02       M.G.              Prompt Medical Supply Inc.           3/10/15      L0629
 000361304751-02       M.G.              Prompt Medical Supply Inc.           3/24/15      L3674
 000351538244-03       M.L.              Prompt Medical Supply Inc.            1/2/15      L0629
 000366210748-01       M.L.              Prompt Medical Supply Inc.            5/6/15      L0629
 000349003194-01       M.L.              Prompt Medical Supply Inc.           2/19/15      L3674
 000351538244-03       M.L.              Prompt Medical Supply Inc.            2/5/15      L3674
 000375170644-02       M.R.              Prompt Medical Supply Inc.            8/5/15      L3674
 000369858856-02       M.S.              Prompt Medical Supply Inc.           6/24/15      L0629
 000349969039-03       M.W.              Prompt Medical Supply Inc.           12/9/14      L0629
 000285186466-02       O.G.              Prompt Medical Supply Inc.            5/7/13      L0629
 000351833439-03       O.T.              Prompt Medical Supply Inc.           12/17/14     L0629
 000362861601-01       P.A.              Prompt Medical Supply Inc.           4/28/15      L3674
 000362861601-01       P.A.              Prompt Medical Supply Inc.           4/28/15      L3674
 000363168790-01       P.B.              Prompt Medical Supply Inc.           4/10/15      L0629
 000303277669-03       P.H.              Prompt Medical Supply Inc.            2/7/14      L3674

 000303277669-03       P.H.              Prompt Medical Supply Inc.           1/14/14    L3674 HO
 000369158142-02       P.N.              Prompt Medical Supply Inc.           6/10/15     L3674
 000347247990-01       P.S.              Prompt Medical Supply Inc.           11/14/14    L0629
 000347247990-01       P.S.              Prompt Medical Supply Inc.            1/8/15     L3674
 000347247990-01       P.S.              Prompt Medical Supply Inc.            1/6/15     L3808
 000355178962-01       R.A.              Prompt Medical Supply Inc.            1/8/15     L0629
 000355178962-01       R.A.              Prompt Medical Supply Inc.           2/20/15     L3674
 000304067465-02       R.L.              Prompt Medical Supply Inc.            1/8/14     L3674
 000280932773-03       R.W.              Prompt Medical Supply Inc.            4/4/13     L0629
 000319061727-01       S.N.              Prompt Medical Supply Inc.           4/29/14     L3674
 000370743998-01       S.R.              Prompt Medical Supply Inc.           6/23/15     L0629
 000291331296-05       S.S.              Prompt Medical Supply Inc.           7/23/13     L0629
 000348802604-03       T.E.              Prompt Medical Supply Inc.           12/16/14    L3674
 000343134169-02       T.F.              Prompt Medical Supply Inc.           11/12/14    L3674
 000367314895-02       T.F.              Prompt Medical Supply Inc.           6/12/15     L3674
 000369077011-02       T.J.              Prompt Medical Supply Inc.           5/26/15     L0629
 000370743998-08       T.R.              Prompt Medical Supply Inc.           6/23/15     L0629
 000369755805-03       T.W.              Prompt Medical Supply Inc.           5/12/15     L0629
 000369755805-03       T.W.              Prompt Medical Supply Inc.           6/12/15     L3674
 000369755805-03       T.W.              Prompt Medical Supply Inc.           6/23/15     L3674
 000358470599-01       V.D.              Prompt Medical Supply Inc.           2/20/15     L0629



                                                 26                                          Exhibit 8
                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page944
                                                                            331of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7663
                                             3468  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                           Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                            Used
 000364189118-01       V.R.              Prompt Medical Supply Inc.           6/29/15      L3674
 000361304751-01       W.G.              Prompt Medical Supply Inc.           3/10/15      L0629
 000362861601-02       Y.A.              Prompt Medical Supply Inc.           4/27/15      L3674
 000362861601-02       Y.A.              Prompt Medical Supply Inc.           4/27/15      L3674
 000347267916-09       Y.W.              Prompt Medical Supply Inc.           11/18/14     L0629
 000423141373-06       C.S.            Right Choice Medical Supply Inc.       10/4/16      L0632
 000414265363-03       D.G.            Right Choice Medical Supply Inc.       9/30/16      L0632
 000397117300-02       D.P.            Right Choice Medical Supply Inc.        4/4/16      L0632
 000423654920-01       D.W.            Right Choice Medical Supply Inc.       9/29/16      L0632
 000414080325-01       E.G.            Right Choice Medical Supply Inc.       9/29/16      L0632
 000424780021-01       J.W.            Right Choice Medical Supply Inc.       11/9/16      L0632
 000398883504-02       L.M.            Right Choice Medical Supply Inc.       3/25/16      L0632
 000414265363-02       M.G.            Right Choice Medical Supply Inc.        9/7/16      L0632
 000417925377-04       P.N.            Right Choice Medical Supply Inc.       9/15/16      L0632
 000418107769-01       S.S.            Right Choice Medical Supply Inc.       8/18/16      L0632
 000424966687-03       S.T.            Right Choice Medical Supply Inc.       9/13/16      L0632
 000375178860-02       A.D.              Skapars Health Products, Inc.        8/20/15      L0636
 000354248890-01       A.G.              Skapars Health Products, Inc.        2/16/15      L1844
 000352120430-01       A.G.              Skapars Health Products, Inc.        1/29/15      L0636
 000354248890-01       A.G.              Skapars Health Products, Inc.        1/29/15      L0636
 000391113973-01        A.J.             Skapars Health Products, Inc.        2/29/16      L1844
 000391113973-01        A.J.             Skapars Health Products, Inc.         1/5/16      L3671
 000397912998-01       A.P.              Skapars Health Products, Inc.         3/1/16      L0636
 000401267364-02       A.S.              Skapars Health Products, Inc.        5/23/16      L0636
 000391445368-01       B.C.              Skapars Health Products, Inc.         3/3/16      L0636
 000349206425-02       B.G.              Skapars Health Products, Inc.        1/14/15      L1844
 000349206425-02       B.G.              Skapars Health Products, Inc.         1/6/15      L0636
 000369077011-01       B.P.              Skapars Health Products, Inc.         8/6/15      L0636
 000360189880-01       B.R.              Skapars Health Products, Inc.        4/29/15      L0636
 000404744260-02       C.A.              Skapars Health Products, Inc.        5/13/16      L0636
 000405581117-01       C.K.              Skapars Health Products, Inc.        4/12/16      L1844
 000358475275-04       C.L.              Skapars Health Products, Inc.        3/10/15      L1844
 000358475275-04       C.L.              Skapars Health Products, Inc.         6/9/15      L0636
 000407738186-06       C.M.              Skapars Health Products, Inc.        4/19/16      L3671
 000407666221-06       C.R.              Skapars Health Products, Inc.         8/8/16      L0636
 000398268490-02       C.S.              Skapars Health Products, Inc.        3/17/16      L3806
 000393766506-04       D.G.              Skapars Health Products, Inc.        2/25/16      L1844
 000417994852-01       D.G.              Skapars Health Products, Inc.         8/8/16      L1844
 000422923169-01       D.G.              Skapars Health Products, Inc.        10/12/16     L0636
 000393766506-04       D.G.              Skapars Health Products, Inc.        12/23/15     L3671
 000420811804-02        D.J.             Skapars Health Products, Inc.        10/12/16     L0636
 000350207890-04       D.O.              Skapars Health Products, Inc.         1/6/15      L1844



                                                 27                                          Exhibit 8
                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page945
                                                                            332of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7664
                                             3469  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                           Billing
                     Claimant                                                  Date of
  Claim Number                                     Retailer                                Code
                      Initials                                                 Service
                                                                                            Used
 000350207890-04       D.O.              Skapars Health Products, Inc.         1/6/15      L0636
 000355295865-02       D.W.              Skapars Health Products, Inc.        2/20/15      L0636
 000391687803-01       D.W.              Skapars Health Products, Inc.         4/6/16      L0636
 000350207890-01       E.C.              Skapars Health Products, Inc.         1/6/15      L0636
 000340302298-01       E.M.              Skapars Health Products, Inc.        9/15/14      L3671
 000404014201-02       E.R.              Skapars Health Products, Inc.         5/2/16      L0636
 000385015565-02       E.S.              Skapars Health Products, Inc.        12/3/15      L0636
 000330623786-02       F.L.              Skapars Health Products, Inc.         9/9/14      L0636
 000357992980-02       F.O.              Skapars Health Products, Inc.         4/7/15      L1844
 000343259362-04       F.O.              Skapars Health Products, Inc.        12/5/14      L0636
 000346383797-04       F.R.              Skapars Health Products, Inc.         1/5/15      L3702
 000346383797-04       F.R.              Skapars Health Products, Inc.        2/11/15      L0636
 000344889621-01       G.B.              Skapars Health Products, Inc.        11/12/14     L0636
 000346336225-02       G.J.              Skapars Health Products, Inc.        1/21/15      L0636
 000422238881-01       H.F.              Skapars Health Products, Inc.        10/7/16      L0636
 000387779697-06       H.M.              Skapars Health Products, Inc.        12/9/15      L0636
 000391537313-01       J.C.              Skapars Health Products, Inc.         3/3/16      L1844
 000361120645-03       J.C.              Skapars Health Products, Inc.        4/23/15      L0636
 000391537313-01       J.C.              Skapars Health Products, Inc.        2/12/16      L0636
 000340984475-04        J.J.             Skapars Health Products, Inc.        11/10/14     L1844
 000342257144-04       J.M.              Skapars Health Products, Inc.        9/23/14      L3671
 000341003796-02       J.R.              Skapars Health Products, Inc.        11/18/14     L0636
 000341003796-03       J.R.              Skapars Health Products, Inc.        12/2/14      L0636
 000341003796-03       J.R.              Skapars Health Products, Inc.        1/14/15      L3806
 000333129591-02       J.V.              Skapars Health Products, Inc.        10/29/14     L1844
 000393766506-02       J.V.              Skapars Health Products, Inc.        2/17/16      L0636
 000341679108-01       J.W.              Skapars Health Products, Inc.        11/3/14      L1844
 000341679108-01       J.W.              Skapars Health Products, Inc.        11/3/14      L0636
 000369755805-01       K.A.              Skapars Health Products, Inc.         7/8/15      L0636
 000370811663-03       K.B.              Skapars Health Products, Inc.         6/9/15      L1844
 000370811663-03       K.B.              Skapars Health Products, Inc.        6/24/15      L0636
 000409288560-01       K.G.              Skapars Health Products, Inc.        5/10/16      L1844
 000389038910-02       K.M.              Skapars Health Products, Inc.        11/18/15     L1844
 000389038910-02       K.M.              Skapars Health Products, Inc.         1/5/16      L0636
 000375170644-04       L.A.              Skapars Health Products, Inc.        7/28/15      L1844
 000375170644-04       L.A.              Skapars Health Products, Inc.        8/11/15      L0636
 000393819305-02       L.C.              Skapars Health Products, Inc.        1/28/16      L1844
 000420811804-01       L.M.              Skapars Health Products, Inc.        10/6/16      L0636
 000366057115-02       L.N.              Skapars Health Products, Inc.        6/11/15      L0636
 000351833439-02       L.P.              Skapars Health Products, Inc.        1/13/15      L1844
 000419742092-01       M.A.              Skapars Health Products, Inc.        7/19/16      L1844
 000387356850-01       M.G.              Skapars Health Products, Inc.        11/12/15     L0636



                                                  28                                         Exhibit 8
                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page946
                                                                            333of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7665
                                             3470  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                           Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                            Used
 000348183906-01       M.H.             Skapars Health Products, Inc.         12/31/14     L1844
 000348183906-01       M.H.             Skapars Health Products, Inc.         12/31/14     L0636
 000349003194-01       M.L.             Skapars Health Products, Inc.          2/6/15      L1844
 000375170644-02       M.R.             Skapars Health Products, Inc.         8/17/15      L1844
 000419742092-02       N.A.             Skapars Health Products, Inc.         8/17/16      L0636
 000419742092-02       N.A.             Skapars Health Products, Inc.         6/28/16      L3806
 000414859926-01       N.B.             Skapars Health Products, Inc.         6/28/16      L1844
 000351833439-03       O.T.             Skapars Health Products, Inc.          2/6/15      L0636
 000385976824-07       P.D.             Skapars Health Products, Inc.          1/8/16      L0636
 000369158142-02       P.N.             Skapars Health Products, Inc.         6/18/15      L1844
 000369158142-02       P.N.             Skapars Health Products, Inc.          6/3/15      L3671
 000366890192-01       P.W.             Skapars Health Products, Inc.          5/5/15      L3806
 000421781097-02       R.B.             Skapars Health Products, Inc.         12/6/16      L0636
 000355716317-04       R.C.             Skapars Health Products, Inc.         4/13/15      L0636
 000376459327-01       R.G.             Skapars Health Products, Inc.          9/1/15      L0636
 000375576717-02       R.G.             Skapars Health Products, Inc.         7/20/15      L3671
 000380106203-01        S.F.            Skapars Health Products, Inc.         10/9/15      L0636
 000359179884-02       S.M.             Skapars Health Products, Inc.         3/25/15      L1844
 000349206425-03       S.R.             Skapars Health Products, Inc.         1/14/15      L1844
 000407738186-02        S.S.            Skapars Health Products, Inc.         4/20/16      L3671
 000362802498-02       T.B.             Skapars Health Products, Inc.          5/7/15      L0636
 000343134169-02        T.F.            Skapars Health Products, Inc.         10/20/14     L3671
 000389038910-01       T.G.             Skapars Health Products, Inc.          1/5/16      L0636
 000385976824-04       T.N.             Skapars Health Products, Inc.         11/4/15      L0636
 000378261168-01        T.P.            Skapars Health Products, Inc.         9/24/15      L0636
 000378261168-01        T.P.            Skapars Health Products, Inc.         8/11/15      L3671
 000342978020-03        T.S.            Skapars Health Products, Inc.         10/9/14      L3671
 000369755805-03       T.W.             Skapars Health Products, Inc.          6/3/15      L1844
 000363380940-01       W.B.             Skapars Health Products, Inc.         5/13/15      L0636
 000362861601-02       Y.A.             Skapars Health Products, Inc.          6/9/15      L1844
 000362861601-02       Y.A.             Skapars Health Products, Inc.          4/9/15      L3671
 000348231093-01       Y.L.             Skapars Health Products, Inc.         12/24/14     L1844
 000330666769-02       A.A.           Smart Choice Medical Supply, Inc.       7/24/14      L0629
 000334348869-03       A.J.           Smart Choice Medical Supply, Inc.       7/15/14      L0629
 000355454406-01       A.R.           Smart Choice Medical Supply, Inc.       2/18/15      L0629
 000344731583-02       D.P.           Smart Choice Medical Supply, Inc.       11/4/14      L0629
 000344731583-02       D.P.           Smart Choice Medical Supply, Inc.       1/28/15      L0632
 000330623786-02       F.L.           Smart Choice Medical Supply, Inc.       6/17/14      L0629
 000333129591-02       J.V.           Smart Choice Medical Supply, Inc.        7/3/14      L0629
 000329178677-01       J.W.           Smart Choice Medical Supply, Inc.       6/30/14      L0629
 000332848597-01       K.J.           Smart Choice Medical Supply, Inc.       7/28/14      L0629
 000329654395-02       L.E.           Smart Choice Medical Supply, Inc.       7/31/14      L0629



                                                 29                                          Exhibit 8
                                                                                            Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-3 FiledFiled07/01/20
                                                            05/09/18 Page
                                                                        Page947
                                                                            334of
                                                                                of1245 PageID#:
                                                                                  334 PageID  #:
                         Allstate Ins. Co., et al.
                                            7666
                                             3471  v. Avetisyan, et al.
 Representative Sample of Claims in Which Retailers Billed for Custom Fabricated DME and/or Orthotic
                                  Devices That Were Never Provided

                                                                                           Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                            Used
 000330623786-07       P.L.           Smart Choice Medical Supply, Inc.       6/11/14      L0629
 000330623299-08       R.F.           Smart Choice Medical Supply, Inc.       7/28/14      L0629
 000359247236-02       R.G.           Smart Choice Medical Supply, Inc.       2/27/15      L0629
 000329507956-04       S.R.           Smart Choice Medical Supply, Inc.       6/17/14      L0629
 000334348869-02       S.R.           Smart Choice Medical Supply, Inc.       7/15/14      L0629
 000342978020-03       T.S.           Smart Choice Medical Supply, Inc.       10/28/14     L3674
 000330623299-02       T.T.           Smart Choice Medical Supply, Inc.        7/7/14      L0629
 000333048197-02       Y.M.           Smart Choice Medical Supply, Inc.        7/4/14      L0629
 000400310660-03       M.P.                      Top Q Inc.                   6/27/16      L3671
 000329192686-01       B.B.         Voorhies Health Care Products, Inc.       7/14/14      L1844
 000303932693-01       K.A.         Voorhies Health Care Products, Inc.       12/10/13     L1844
 000336277843-02       S.B.         Voorhies Health Care Products, Inc.       8/19/14      L1844
 000300954146-02       T.S.         Voorhies Health Care Products, Inc.        2/4/14      L1844
 000350512356-03       V.R.         Voorhies Health Care Products, Inc.       2/24/15      L1844
 000388295304-02       A.S.           Well Care Medical Equipment, LLC        12/3/15      L0632
 000385706676-02       C.G.           Well Care Medical Equipment, LLC        12/2/15      L0632
 000432511723-01       D.R.           Well Care Medical Equipment, LLC         1/4/17      L0632
 000407302017-01       E.T.           Well Care Medical Equipment, LLC        7/15/16      L0632
 000410425771-01        J.A.          Well Care Medical Equipment, LLC         8/1/16      L1844
 000410425771-01        J.A.          Well Care Medical Equipment, LLC         8/1/16      L1844
 000410425771-01        J.A.          Well Care Medical Equipment, LLC         8/1/16      L0632
 000410425771-01        J.A.          Well Care Medical Equipment, LLC         8/1/16      L0632
 000394359822-05        J.B.          Well Care Medical Equipment, LLC         2/2/16      L1844
 000385706676-03        J.B.          Well Care Medical Equipment, LLC        11/7/15      L3671
 000394359822-05        J.B.          Well Care Medical Equipment, LLC         1/6/16      L3808
 000432511723-02       K.D.           Well Care Medical Equipment, LLC         1/4/17      L0632
 000390991347-01       K.F.           Well Care Medical Equipment, LLC        11/8/15      L3808
 000416355865-03       K.W.           Well Care Medical Equipment, LLC        8/28/16      L1844
 000416355865-03       K.W.           Well Care Medical Equipment, LLC        8/28/16      L0632
 000384475752-01       L.R.           Well Care Medical Equipment, LLC        11/12/15     L0632
 000388295304-01       L.R.           Well Care Medical Equipment, LLC        11/12/15     L0632
 000384475752-01       L.R.           Well Care Medical Equipment, LLC        9/30/15      L3671
 000388295304-01       L.R.           Well Care Medical Equipment, LLC        9/30/15      L3671
 000380574202-01       M.C.           Well Care Medical Equipment, LLC        10/18/15     L3671
 000431723246-01       M.P.           Well Care Medical Equipment, LLC         1/5/17      L0632
 000373532522-01       N.H.           Well Care Medical Equipment, LLC         9/1/15      L1844
 000373532522-01       N.H.           Well Care Medical Equipment, LLC         9/1/15      L0632
 000383218757-01       R.G.           Well Care Medical Equipment, LLC        9/26/15      L3671
 000421722117-01       R.H.           Well Care Medical Equipment, LLC         8/1/16      L3671
 000383218757-02       R.M.           Well Care Medical Equipment, LLC        12/30/15     L0632
 000416355865-02       S.W.           Well Care Medical Equipment, LLC        8/28/16      L0632




                                                 30                                          Exhibit 8
                                                                                            Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                             Document274-5
                                      157-4Filed 07/01/20
                                             Filed 05/09/18Page
                                                            Page948 of298
                                                                 1 of  1245 PageID
                                                                          PageID #:#:
                                      7667
                                       3472


    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                                          X
    ALLSTATE INSURANCE COMPANY, ALLSTATE FIRE AND CASUALTY                )
    INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, ALLSTATE NEW           ) CIVIL ACTION
                                                                          ) No. 17­CV­04275
    JERSEY INSURANCE COMPANY, ALLSTATE NEW JERSEY PROPERTY AND
                                                                          ) (LDH) (RML)
    CASUALTY INSURANCE COMPANY, ALLSTATE PROPERTY AND CASUALTY            )
    INSURANCE COMPANY, AND NORTHBROOK INDEMNITY COMPANY,                  )
                                                                          )
                                 Plaintiffs,                              )
             -against-                                                    )
                                                                          )
    ARTUR AVETISYAN, ZINOVY AYZENBERG, DANIEL BATUROV, ALEXANDER          )
    BLANTZ, ALEXANDR CHERNYSHEV, LEVY DAVIDOV, TATYANA FEDEROV,           )
                                                                          )
    OLGA GINDINOVA, JANE GOMBERG, NAUM GOMBERG, ANNA GORBACHEVA,
                                                                          )
    LENNY KAGAN, ALBERT KHAIMOV, MURDAKHAY KHAIMOV, YEFIM                 )
    KLIKSHTEYN, ZLATISLAV KOMISARCHIK, ALEXANDRA MATLYUK, GREGORY         )
    MILLER, EDWARD MOLDOVANKSY, INESSA MUCHNIK, SERGE OGAN, IGOR          )
    SARNOV, BRUNO SKAPARS, ACE ORTHOPEDIC SERVICES, INC., ADVANCED        )
                                                                          )
    ORTHOPEDIC SOLUTIONS INC., ADVANCED PHARMACY, INC., ALMATCARE
                                                                          )
    MEDICAL SUPPLY INC., AOM MEDICAL SUPPLY, INC., AVA CUSTOM SUPPLY      )
    INC., BA2RO INC., DAILY MEDICAL EQUIPMENT DISTRIBUTION CENTER,        )
    INC., EAST 19 MEDICAL SUPPLY CORP., GERRITSEN MEDCARE INC., HELPFUL   )
    MEDICAL SUPPLY, CORP., LENEX SERVICES INC., LIDA’S MEDICAL SUPPLY     )
                                                                          )
    INC., LIFE EQUIPMENT INC., MED EQUIPMENTS SERVICE, INC., ORION
                                                                          )
    SUPPLIES INC., PROMPT MEDICAL SUPPLY INC., RIGHT CHOICE MEDICAL       )
    SUPPLY INC., SKAPARS HEALTH PRODUCTS INC., SMART CHOICE MEDICAL       )
    SUPPLY, INC., TOP Q INC., VOORHIES HEALTH CARE PRODUCTS, INC., WELL   )
    CARE MEDICAL EQUIPMENT LLC, XVV, INC., IGAL BLANTZ, GALA TRADING      )
                                                                          )
    INC., IG&NAT SERVICES, INC., JOHN DOES 1 THROUGH 20 AND ABC
                                                                          )
    CORPORATIONS 1 THROUGH 20,                                            )
                                                                          )
                                Defendants.                               )
                                                                          X



                              COMPENDIUM OF EXHIBITS
                                  VOLUME III of III
                                 (EXHIBITS 9 to 46)




                                MORRISON MAHONEY LLP
                               ATTORNEYS FOR PLAINTIFFS
                                120 BROADWAY, SUITE 1010
                               NEW YORK, NEW YORK 10271




                                                                                    Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                             Document274-5
                                      157-4Filed 07/01/20
                                             Filed 05/09/18Page
                                                            Page949 of298
                                                                 2 of  1245 PageID
                                                                          PageID #:#:
                                      7668
                                       3473




                             EXHIBIT 9


                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-4Filed    07/01/20
                                                        Filed 05/09/18Page  950
                                                                         Page    of298
                                                                              3 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7669
                                              3474  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000391825171-06      A.B.              Ace Orthopedic Services, Inc.         12/22/15     L0631
  000402416788-01      A.D.              Ace Orthopedic Services, Inc.         4/27/16      L0631
  000395974835-03      A.I.              Ace Orthopedic Services, Inc.          2/8/16      L1832
  000395974835-03      A.I.              Ace Orthopedic Services, Inc.          2/8/16      L0631
  000410526172-01      A.K.              Ace Orthopedic Services, Inc.         5/11/16      L0631
  000418446761-01      A.N.              Ace Orthopedic Services, Inc.         8/18/16      L0631
  000405943853-02      A.O.              Ace Orthopedic Services, Inc.         4/14/16      L0631
  000412149320-04      D.B.              Ace Orthopedic Services, Inc.          6/8/16      L0631
  000410571178-02      F.C.              Ace Orthopedic Services, Inc.         5/31/16      L0631
  000412885485-01      F.P.              Ace Orthopedic Services, Inc.          6/6/16      L1832
  000412885485-01      F.P.              Ace Orthopedic Services, Inc.          6/6/16      L0631
  000420666935-03      G.F.              Ace Orthopedic Services, Inc.         8/18/16      L0631
  000405943853-01      G.O.              Ace Orthopedic Services, Inc.         6/22/16      L0631
  000410526172-05      G.S.              Ace Orthopedic Services, Inc.          6/3/16      L0631
  000388149213-06      H.C.              Ace Orthopedic Services, Inc.          2/4/16      L0631
  000398533851-09      J.G.              Ace Orthopedic Services, Inc.         3/11/16      L0631
  000404430019-03      J.L.              Ace Orthopedic Services, Inc.         4/21/16      L1832
  000404430019-03      J.L.              Ace Orthopedic Services, Inc.         4/21/16      L0631
  000397709956-02      J.S.              Ace Orthopedic Services, Inc.         2/29/16      L0631
  000402677876-05      L.E.              Ace Orthopedic Services, Inc.          4/7/16      L1832
  000398533851-05      L.P.              Ace Orthopedic Services, Inc.          3/8/16      L0631
  000398533851-03      L.S.              Ace Orthopedic Services, Inc.         2/15/16      L0631
  000395974835-04      M.I.              Ace Orthopedic Services, Inc.          2/8/16      L0631
  000414835546-01      M.M.              Ace Orthopedic Services, Inc.         6/22/16      L0631
  000412679938-02      N.A.              Ace Orthopedic Services, Inc.         6/14/16      L0631
  000389714626-03      N.C.              Ace Orthopedic Services, Inc.         12/24/15     L0631
  000398685107-02      N.K.              Ace Orthopedic Services, Inc.         4/13/16      L1832
  000398685107-02      N.K.              Ace Orthopedic Services, Inc.         4/13/16      L1832
  000398685107-02      N.K.              Ace Orthopedic Services, Inc.         4/13/16      L0631
  000404624140-02      P.D.              Ace Orthopedic Services, Inc.         5/26/16      L0631
  000394030183-01      P.R.              Ace Orthopedic Services, Inc.         1/13/16      L0631
  000417404357-02      R.G.              Ace Orthopedic Services, Inc.          8/8/16      L1832
  000395974835-01       S.I.             Ace Orthopedic Services, Inc.          2/8/16      L0631
  000412766602-02      S.T.              Ace Orthopedic Services, Inc.         6/22/16      L0631
  000407262468-01      S.Z.              Ace Orthopedic Services, Inc.         5/18/16      L0631
  000397684846-01      V.C.              Ace Orthopedic Services, Inc.         4/14/16      L0631
  000391825171-01      V.T.              Ace Orthopedic Services, Inc.         12/22/15     L0631
  000435949599-01      Y.Q.              Ace Orthopedic Services, Inc.         12/27/16     L0631
  000431633007-09      A.B.               Advanced Pharmacy, Inc.              1/20/17      L0637
  000414859926-05      B.C.               Advanced Pharmacy, Inc.              11/14/16     L1832
  000427222138-01      C.B.               Advanced Pharmacy, Inc.              10/24/16     L0631
  000417465200-01      D.G.               Advanced Pharmacy, Inc.              8/11/16      L0637



                                                  1                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-4Filed    07/01/20
                                                        Filed 05/09/18Page  951
                                                                         Page    of298
                                                                              4 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7670
                                              3475  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000417465200-05      D.R.               Advanced Pharmacy, Inc.              8/10/16      L0637
  000419775647-01      E.F.               Advanced Pharmacy, Inc.               9/6/16      L0637
  000424677417-02      E.S.               Advanced Pharmacy, Inc.              9/22/16      L0631
  000437441843-02       J.D.              Advanced Pharmacy, Inc.              12/21/16     L0637
  000415136746-02      K.M.               Advanced Pharmacy, Inc.              7/14/16      L0637
  000419275862-02      K.M.               Advanced Pharmacy, Inc.              7/14/16      L0637
  000419275862-02      K.M.               Advanced Pharmacy, Inc.              7/14/16      L0637
  000425156080-02      M.B.               Advanced Pharmacy, Inc.              10/19/16     L0637
  000423718758-03      M.M.               Advanced Pharmacy, Inc.              10/21/16     L0637
  000422002691-01      R.B.               Advanced Pharmacy, Inc.               9/2/16      L0637
  000425156080-01      R.B.               Advanced Pharmacy, Inc.              12/7/16      L0637
  000429170384-03       S.I.              Advanced Pharmacy, Inc.               1/3/17      L0637
  000420356180-01       S.S.              Advanced Pharmacy, Inc.              9/22/16      L0631
  000424780930-01      W.O.               Advanced Pharmacy, Inc.              9/26/16      L0631
  000432429652-01      A.C.             Almatcare Medical Supply Inc.          10/19/16     L0627
  000432429652-04      A.M.             Almatcare Medical Supply Inc.          10/19/16     L0627
  000435110911-02      A.R.             Almatcare Medical Supply Inc.          11/14/16     L0627
  000408669091-02      B.C.             Almatcare Medical Supply Inc.          4/18/16      L0627
  000408669091-02      B.C.             Almatcare Medical Supply Inc.          5/24/16      L0637
  000427364096-01      B.F.             Almatcare Medical Supply Inc.          11/2/16      L3652
  000427252408-01      B.J.             Almatcare Medical Supply Inc.          9/28/16      L3652
  000405596346-01      C.J.             Almatcare Medical Supply Inc.          4/27/16      L0637
  000430331637-03      D.H.             Almatcare Medical Supply Inc.          11/2/16      L0627
  000410761159-02      D.J.             Almatcare Medical Supply Inc.          5/11/16      L0627
  000412031411-02      D.P.             Almatcare Medical Supply Inc.           6/1/16      L0627
  000432976728-03      D.P.             Almatcare Medical Supply Inc.          11/7/16      L0627
  000438917809-03      D.P.             Almatcare Medical Supply Inc.          12/20/16     L0627
  000417885894-08      D.S.             Almatcare Medical Supply Inc.          10/5/16      L3652
  000403939192-01      E.F.             Almatcare Medical Supply Inc.          4/20/16      L0637
  000403939192-01      E.F.             Almatcare Medical Supply Inc.          5/17/16      L1832
  000437396558-01      G.B.             Almatcare Medical Supply Inc.          11/10/16     L0627
  000434841219-02      J.C.             Almatcare Medical Supply Inc.          11/17/16     L0627
  000432281368-04      J.D.             Almatcare Medical Supply Inc.          10/26/16     L0627
  000418288908-02      J.F.             Almatcare Medical Supply Inc.           7/7/16      L0627
  000405596346-02       J.J.            Almatcare Medical Supply Inc.          4/27/16      L0637
  000438587776-06      J.T.             Almatcare Medical Supply Inc.          12/22/16     L0627
  000429959850-02      K.B.             Almatcare Medical Supply Inc.          11/1/16      L1832
  000432387876-02      K.J.             Almatcare Medical Supply Inc.          11/10/16     L0627
  000412031411-12      M.G.             Almatcare Medical Supply Inc.           6/1/16      L1820
  000412031411-12      M.G.             Almatcare Medical Supply Inc.           6/1/16      L0627
  000422865287-02      N.P.             Almatcare Medical Supply Inc.          8/26/16      L0627
  000392541025-01      O.G.             Almatcare Medical Supply Inc.          2/12/16      L0627



                                                  2                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-4Filed    07/01/20
                                                        Filed 05/09/18Page  952
                                                                         Page    of298
                                                                              5 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7671
                                              3476  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000427573753-01      R.A.             Almatcare Medical Supply Inc.          10/24/16     L0627
  000432866317-02      R.M.             Almatcare Medical Supply Inc.          10/26/16     L0627
  000422865287-03      S.B.             Almatcare Medical Supply Inc.          8/17/16      L0627
  000416082188-01      S.P.             Almatcare Medical Supply Inc.          8/17/16      L0627
  000444284475-01      T.D.             Almatcare Medical Supply Inc.          2/14/17      L0627
  000412439416-01      T.G.             Almatcare Medical Supply Inc.           6/1/16      L0627
  000334348869-03       A.J.             AOM Medical Supply, Inc.               9/9/14      L0631
  000338915085-02      G.W.              AOM Medical Supply, Inc.               9/8/14      L1832
  000338915085-02      G.W.              AOM Medical Supply, Inc.               9/8/14      L0631
  000338915085-02      G.W.              AOM Medical Supply, Inc.              9/12/14      L1832
  000323637330-02      J.M.              AOM Medical Supply, Inc.              5/28/14      L0631
  000323637330-02      J.M.              AOM Medical Supply, Inc.              5/28/14      L0631
  000324614858-02      J.M.              AOM Medical Supply, Inc.              5/28/14      L0631
  000323582189-03      J.M.              AOM Medical Supply, Inc.              6/10/14      L0631
  000323637330-02      J.M.              AOM Medical Supply, Inc.              6/25/14      L1832
  000323637330-02      J.M.              AOM Medical Supply, Inc.              6/25/14      L1832
  000324614858-02      J.M.              AOM Medical Supply, Inc.              6/25/14      L1832
  000324614858-02      J.M.              AOM Medical Supply, Inc.              7/24/14      L0631
  000326395539-02       J.N.             AOM Medical Supply, Inc.              6/17/14      L0631
  000336719711-01       J.N.             AOM Medical Supply, Inc.              9/30/14      L0631
  000332848597-01       K.J.             AOM Medical Supply, Inc.              9/10/14      L0631
  000329539430-02      K.M.              AOM Medical Supply, Inc.              6/19/14      L0454
  000324606623-02      L.C.              AOM Medical Supply, Inc.               6/6/14      L1832
  000324606623-02      L.C.              AOM Medical Supply, Inc.              6/20/14      L0631
  000325275196-01      L.E.              AOM Medical Supply, Inc.              6/24/14      L0631
  000329252571-01       P.F.             AOM Medical Supply, Inc.              7/21/14      L1832
  000329252571-01       P.F.             AOM Medical Supply, Inc.              8/14/14      L0631
  000330623786-07      P.L.              AOM Medical Supply, Inc.              7/17/14      L0631
  000334348869-02      S.R.              AOM Medical Supply, Inc.              9/24/14      L0631
  000330623299-02      T.T.              AOM Medical Supply, Inc.               9/3/14      L1832
  000329028948-02      W.P.              AOM Medical Supply, Inc.               7/9/14      L1832
  000329028948-02      W.P.              AOM Medical Supply, Inc.              7/23/14      L0631
  000333048197-02      Y.M.              AOM Medical Supply, Inc.              8/20/14      L0631
  000329654395-01      Z.A.              AOM Medical Supply, Inc.               9/3/14      L0631
  000423223775-02       J.L.              AVA Custom Supply, Inc.              8/25/16      L1820
  000423223775-02       J.L.              AVA Custom Supply, Inc.              8/25/16      L0627
  000423223775-02       J.L.              AVA Custom Supply, Inc.              1/19/17      L3915
  000438048076-02       J.T.              AVA Custom Supply, Inc.              12/14/16     L0627
  000433164233-06      M.L.               AVA Custom Supply, Inc.              11/2/16      L1820
  000433164233-06      M.L.               AVA Custom Supply, Inc.              11/2/16      L0627
  000433164233-01       P.P.              AVA Custom Supply, Inc.              11/3/16      L1820
  000433164233-01       P.P.              AVA Custom Supply, Inc.              11/3/16      L0627



                                                  3                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-4Filed    07/01/20
                                                        Filed 05/09/18Page  953
                                                                         Page    of298
                                                                              6 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7672
                                              3477  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000438784134-03      S.B.               AVA Custom Supply, Inc.              12/1/16      L1820
  000438784134-03      S.B.               AVA Custom Supply, Inc.              12/1/16      L0627
  000291029270-06      A.A.                    BA2RO Inc.                      6/14/13      L0633
  000241688555-03      A.G.                    BA2RO Inc.                      9/18/12      L0631
  000418587762-02      A.H.                    BA2RO Inc.                       6/7/16      L0627
  000418587762-02      A.H.                    BA2RO Inc.                      8/25/16      L1832
  000418587762-02      A.H.                    BA2RO Inc.                      8/25/16      L0637
  000284249991-02      A.I.                    BA2RO Inc.                      7/11/13      L1820
  000284249991-02      A.I.                    BA2RO Inc.                      7/11/13      L0633
  000412682478-02      A.J.                    BA2RO Inc.                      5/25/16      L0627
  000412682478-02      A.J.                    BA2RO Inc.                      6/23/16      L0637
  000383642865-01      A.N.                    BA2RO Inc.                      9/30/15      L0627
  000297239352-03      A.O.                    BA2RO Inc.                      8/30/13      L1902
  000297239352-03      A.O.                    BA2RO Inc.                      8/30/13      L1820
  000297239352-03      A.O.                    BA2RO Inc.                      8/30/13      L0633
  000407605856-10      A.R.                    BA2RO Inc.                      5/21/16      L3807
  000441434602-02      A.R.                    BA2RO Inc.                      1/10/17      L0627
  000226596269-01      A.W.                    BA2RO Inc.                      11/16/11     L1810
  000226596269-01      A.W.                    BA2RO Inc.                      11/16/11     L0625
  000226596269-01      A.W.                    BA2RO Inc.                      11/16/11     L0630
  000291029270-05      B.A.                    BA2RO Inc.                      6/12/13      L1820
  000291029270-05      B.A.                    BA2RO Inc.                      6/12/13      L0633
  000272305012-01      B.D.                    BA2RO Inc.                      1/18/13      L0633
  000368648457-03      B.D.                    BA2RO Inc.                      5/19/15      L0627
  000401144399-01      B.G.                    BA2RO Inc.                      4/20/16      L0637
  000346659691-04      B.W.                    BA2RO Inc.                       1/9/15      L1832
  000388897562-03      C.A.                    BA2RO Inc.                      11/12/15     L0627
  000373715929-02      C.B.                    BA2RO Inc.                       7/2/15      L0627
  000223022633-18      C.C.                    BA2RO Inc.                      11/16/11     L0630
  000441604923-02      C.C.                    BA2RO Inc.                      1/17/17      L0627
  000413418385-01      C.G.                    BA2RO Inc.                      6/14/16      L0627
  000413418385-01      C.G.                    BA2RO Inc.                      6/30/16      L0637
  000297053894-03      C.H.                    BA2RO Inc.                      3/19/13      L0633
  000269707781-05      C.M.                    BA2RO Inc.                      12/21/12     L0633
  000288574726-04      C.M.                    BA2RO Inc.                      6/14/13      L0633
  000296821358-02      C.P.                    BA2RO Inc.                      10/25/13     L0637
  000287497829-01      C.T.                    BA2RO Inc.                       6/4/13      L0627
  000287497829-01      C.T.                    BA2RO Inc.                      7/25/13      L0637
  000385699649-02      C.T.                    BA2RO Inc.                      10/26/15     L0637
  000304262934-06      C.W.                    BA2RO Inc.                      11/8/13      L1832
  000315014258-01      D.B.                    BA2RO Inc.                      3/13/14      L1832
  000315014258-01      D.B.                    BA2RO Inc.                      3/13/14      L0637



                                                  4                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-4Filed    07/01/20
                                                        Filed 05/09/18Page  954
                                                                         Page    of298
                                                                              7 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7673
                                              3478  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000343395330-02      D.G.                      BA2RO Inc.                    11/4/14      L0637
  000309083525-01      D.H.                      BA2RO Inc.                    1/28/14      L0637
  000422100438-06      D.H.                      BA2RO Inc.                     8/3/16      L0627
  000298066846-08      D.M.                      BA2RO Inc.                    11/29/13     L0637
  000313911935-01      D.M.                      BA2RO Inc.                    2/27/14      L0633
  000379285455-02      D.O.                      BA2RO Inc.                    8/19/15      L0627
  000379285455-02      D.O.                      BA2RO Inc.                    10/7/15      L0637
  000259562428-01      D.R.                      BA2RO Inc.                    12/19/12     L0637
  000365154979-01      D.T.                      BA2RO Inc.                     5/7/15      L0627
  000305553091-02      E.D.                      BA2RO Inc.                     1/8/14      L0637
  000288574726-01      E.M.                      BA2RO Inc.                    6/14/13      L0633
  000276236783-02      E.N.                      BA2RO Inc.                     2/4/13      L0633
  000396379349-01      E.V.                      BA2RO Inc.                    2/10/16      L0637
  000367014776-01      F.G.                      BA2RO Inc.                    5/19/15      L0627
  000314441015-01      F.K.                      BA2RO Inc.                     2/7/14      L1832
  000362673923-06      G.C.                      BA2RO Inc.                    4/10/15      L1820
  000362673923-06      G.C.                      BA2RO Inc.                    4/10/15      L0627
  000362673923-06      G.C.                      BA2RO Inc.                    4/17/15      L1832
  000305553091-01      G.D.                      BA2RO Inc.                    12/23/13     L0637
  000303712806-03      G.P.                      BA2RO Inc.                    1/10/14      L0637
  000275700722-02      H.S.                      BA2RO Inc.                    2/26/13      L1820
  000275700722-02      H.S.                      BA2RO Inc.                    2/26/13      L0633
  000353513294-02      H.S.                      BA2RO Inc.                    12/26/14     L0627
  000353513294-02      H.S.                      BA2RO Inc.                    1/23/15      L0637
  000278821392-02      I.C.                      BA2RO Inc.                    3/26/13      L0633
  000301205134-06       I.F.                     BA2RO Inc.                    12/13/13     L0637
  000439742544-02      I.M.                      BA2RO Inc.                     1/4/17      L3700
  000439742544-02      I.M.                      BA2RO Inc.                     1/4/17      L0627
  000439742544-02      I.M.                      BA2RO Inc.                     1/4/17      L3807
  000332975291-02      I.R.                      BA2RO Inc.                    7/25/14      L0637
  000332975291-02      I.R.                      BA2RO Inc.                     8/1/14      L1832
  000294048764-01      I.Y.                      BA2RO Inc.                    7/26/13      L1820
  000294048764-01      I.Y.                      BA2RO Inc.                    7/26/13      L0633
  000267671089-06      J.A.                      BA2RO Inc.                    11/30/12     L0633
  000377632559-02      J.B.                      BA2RO Inc.                    7/29/15      L0627
  000436914006-02      J.B.                      BA2RO Inc.                    12/13/16     L0627
  000275325990-01      J.C.                      BA2RO Inc.                    2/18/13      L0633
  000342558327-02      J.D.                      BA2RO Inc.                    11/4/14      L0637
  000319997506-01      J.L.                      BA2RO Inc.                     5/9/14      L1832
  000303738702-01      J.M.                      BA2RO Inc.                    10/25/13     L0633
  000297053894-04      J.P.                      BA2RO Inc.                    3/19/13      L0633
  000302771209-01      J.R.                      BA2RO Inc.                    11/14/13     L1820



                                                  5                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-4Filed    07/01/20
                                                        Filed 05/09/18Page  955
                                                                         Page    of298
                                                                              8 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7674
                                              3479  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000302771209-01      J.R.                      BA2RO Inc.                    11/14/13     L0633
  000302771209-01      J.R.                      BA2RO Inc.                    11/14/13     L3650
  000445768716-01      J.T.                      BA2RO Inc.                    1/27/17      L0627
  000445768716-01      J.T.                      BA2RO Inc.                    2/20/17      L0637
  000387282296-02      J.U.                      BA2RO Inc.                    10/27/15     L0627
  000363488016-01      J.Y.                      BA2RO Inc.                    1/26/15      L0627
  000304262934-01      K.A.                      BA2RO Inc.                    11/22/13     L1832
  000304262934-01      K.A.                      BA2RO Inc.                    1/21/14      L0637
  000309584018-02      K.M.                      BA2RO Inc.                    1/28/14      L0637
  000316959923-02      K.N.                      BA2RO Inc.                    2/26/14      L0633
  000294048764-02      K.Y.                      BA2RO Inc.                    7/26/13      L1820
  000294048764-02      K.Y.                      BA2RO Inc.                    7/26/13      L0633
  000309584018-03      L.A.                      BA2RO Inc.                    1/28/14      L0637
  000274056670-01      L.E.                      BA2RO Inc.                    2/18/13      L1832
  000274056670-01      L.E.                      BA2RO Inc.                    3/26/13      L0631
  000310687371-02      M.B.                      BA2RO Inc.                    12/20/13     L0633
  000310687371-02      M.B.                      BA2RO Inc.                    1/28/14      L0637
  000373715929-01      M.B.                      BA2RO Inc.                     7/7/15      L0627
  000226247427-04      M.C.                      BA2RO Inc.                    12/7/11      L1902
  000226247427-04      M.C.                      BA2RO Inc.                    12/7/11      L1810
  000226247427-04      M.C.                      BA2RO Inc.                    12/7/11      L0625
  000226247427-04      M.C.                      BA2RO Inc.                    12/7/11      L0630
  000226247427-04      M.C.                      BA2RO Inc.                    12/7/11      L3650
  000226247427-04      M.C.                      BA2RO Inc.                    12/8/11      L4350
  000282226190-02      M.C.                      BA2RO Inc.                    3/25/13      L0633
  000388149213-04      M.C.                      BA2RO Inc.                    10/20/15     L1820
  000441434602-01      M.C.                      BA2RO Inc.                    1/10/17      L1820
  000441434602-01      M.C.                      BA2RO Inc.                    1/10/17      L0627
  000305495565-01      M.F.                      BA2RO Inc.                     2/7/14      L0637
  000275700722-03      M.H.                      BA2RO Inc.                    2/26/13      L0633
  000290377613-09      M.M.                      BA2RO Inc.                    6/14/13      L1820
  000290377613-09      M.M.                      BA2RO Inc.                    6/14/13      L0633
  000332975291-01      M.M.                      BA2RO Inc.                    8/15/14      L0637
  000387533250-02      M.M.                      BA2RO Inc.                    12/2/15      L0637
  000290892785-01      M.O.                      BA2RO Inc.                     7/2/13      L1820
  000290892785-01      M.O.                      BA2RO Inc.                     7/2/13      L0633
  000345304034-01      N.G.                      BA2RO Inc.                    12/12/14     L0637
  000302571708-01      N.N.                      BA2RO Inc.                    12/2/13      L1832
  000302571708-01      N.N.                      BA2RO Inc.                    12/16/13     L0637
  000311921944-02      N.Y.                      BA2RO Inc.                    2/12/14      L0637
  000370086175-01      O.B.                      BA2RO Inc.                    6/11/15      L1820
  000370086175-01      O.B.                      BA2RO Inc.                    6/11/15      L0627



                                                  6                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
       1:17-cv-04275-LDH-RMLDocument
                                Document   274-5
                                              157-4Filed    07/01/20
                                                        Filed 05/09/18Page  956
                                                                         Page    of298
                                                                              9 of  1245 PageID
                                                                                       PageID #:#:
                          Allstate Ins. Co., et al.
                                             7675
                                              3480  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000370086175-02      O.B.                      BA2RO Inc.                    6/11/15      L0627
  000370086175-02      O.B.                      BA2RO Inc.                    7/15/15      L0637
  000370086175-01      O.B.                      BA2RO Inc.                    7/27/15      L0637
  000297053894-01      O.H.                      BA2RO Inc.                    3/19/13      L1906
  000297053894-01      O.H.                      BA2RO Inc.                    3/19/13      L1820
  000297053894-01      O.H.                      BA2RO Inc.                    3/19/13      L0633
  000363095975-02       P.J.                     BA2RO Inc.                     6/4/15      L0637
  000389106386-01      P.W.                      BA2RO Inc.                    11/13/15     L0627
  000389990671-01      R.A.                      BA2RO Inc.                    12/14/15     L0637
  000312767627-08      R.C.                      BA2RO Inc.                     3/4/14      L0637
  000295687495-07      R.F.                      BA2RO Inc.                    8/16/13      L0633
  000250958519-01      R.L.                      BA2RO Inc.                    10/9/12      L0637
  000349948389-01      R.L.                      BA2RO Inc.                    12/15/14     L0627
  000349948389-01      R.L.                      BA2RO Inc.                    12/15/14     L3807
  000278330931-02      R.S.                      BA2RO Inc.                    3/22/13      L0633
  000432900868-01      R.S.                      BA2RO Inc.                    11/22/16     L0627
  000391304151-01      R.T.                      BA2RO Inc.                    12/2/15      L1820
  000422100438-02      R.W.                      BA2RO Inc.                     8/3/16      L0627
  000266926559-01      S.A.                      BA2RO Inc.                    11/29/12     L0633
  000356977173-01      S.B.                      BA2RO Inc.                    3/18/15      L0627
  000355960048-02      S.G.                      BA2RO Inc.                    4/29/15      L0637
  000303738702-04      S.H.                      BA2RO Inc.                    10/25/13     L0633
  000338502842-01      S.N.                      BA2RO Inc.                    9/23/14      L0637
  000373715929-03      S.S.                      BA2RO Inc.                     7/2/15      L0627
  000295560148-03      S.X.                      BA2RO Inc.                     8/1/13      L1902
  000295560148-03      S.X.                      BA2RO Inc.                     8/1/13      L0633
  000295560148-03      S.X.                      BA2RO Inc.                     8/1/13      L3908
  000373715929-06      T.B.                      BA2RO Inc.                    7/21/15      L0627
  000268346053-01      T.O.                      BA2RO Inc.                    2/18/13      L0631
  000386951981-02      T.U.                      BA2RO Inc.                    10/20/15     L0627
  000262822216-01      V.A.                      BA2RO Inc.                    12/31/12     L0637
  000287821474-02      V.L.                      BA2RO Inc.                    6/14/13      L1902
  000287821474-02      V.L.                      BA2RO Inc.                    6/14/13      L1820
  000287821474-02      V.L.                      BA2RO Inc.                    6/14/13      L0633
  000287821474-02      V.L.                      BA2RO Inc.                    6/14/13      L3908
  000287821474-02      V.L.                      BA2RO Inc.                    7/19/13      L0637
  000369871263-04      V.P.                      BA2RO Inc.                     6/4/15      L0627
  000368648457-02      W.T.                      BA2RO Inc.                    5/19/15      L0627
  000304262934-04      X.E.                      BA2RO Inc.                    10/28/13     L1832
  000362819542-04      Y.E.                      BA2RO Inc.                     4/7/15      L0627
  000306207051-02      Y.S.                      BA2RO Inc.                    1/20/14      L0637
  000292813094-05      A.A.                      BA2RO Inc.                    9/20/13      L0637



                                                  7                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page957 of 298
                                                                             10 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7676
                                             3481  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000281669390-02      A.K.                      BA2RO Inc.                    5/31/13      L0631
  000282308360-03      A.R.                      BA2RO Inc.                    4/24/13      L1832
  000282308360-03      A.R.                      BA2RO Inc.                     5/6/13      L0631
  000407605856-10      A.R.                      BA2RO Inc.                     4/7/16      L0627
  000407605856-10      A.R.                      BA2RO Inc.                    5/12/16      L0637
  000407605856-10      A.R.                      BA2RO Inc.                    5/13/16      L1832
  000298080581-02      B.A.                      BA2RO Inc.                    8/21/13      L1902
  000298080581-02      B.A.                      BA2RO Inc.                    8/21/13      L0633
  000369474820-02      B.A.                      BA2RO Inc.                    5/19/15      L0627
  000368648457-03      B.D.                      BA2RO Inc.                    6/30/15      L0637
  000346659691-04      B.W.                      BA2RO Inc.                    11/14/14     L1820
  000346659691-04      B.W.                      BA2RO Inc.                    11/14/14     L1820
  000346659691-04      B.W.                      BA2RO Inc.                    11/14/14     L0633
  000346659691-04      B.W.                      BA2RO Inc.                    11/14/14     L0633
  000388897562-03      C.A.                      BA2RO Inc.                    11/24/15     L0637
  000373715929-02      C.B.                      BA2RO Inc.                     8/6/15      L0637
  000278821392-01      C.M.                      BA2RO Inc.                    3/26/13      L1820
  000278821392-01      C.M.                      BA2RO Inc.                    3/26/13      L0633
  000288574726-04      C.M.                      BA2RO Inc.                    6/14/13      L0633
  000288574726-04      C.M.                      BA2RO Inc.                    7/26/13      L0637
  000369871263-01      C.P.                      BA2RO Inc.                    6/16/15      L0627
  000304342173-05      C.R.                      BA2RO Inc.                    1/28/14      L1832
  000304342173-05      C.R.                      BA2RO Inc.                    1/28/14      L0637
  000385699649-02      C.T.                      BA2RO Inc.                    10/8/15      L0627
  000243836897-05      D.G.                      BA2RO Inc.                    9/18/12      L0631
  000422100438-06      D.H.                      BA2RO Inc.                    9/15/16      L0637
  000275100493-01      D.L.                      BA2RO Inc.                    1/31/12      L0633
  000275100493-01      D.L.                      BA2RO Inc.                    1/31/13      L1820
  000281058149-02      D.N.                      BA2RO Inc.                    6/25/13      L0637
  000272356569-01      D.S.                      BA2RO Inc.                     3/8/13      L0631
  000365154979-01      D.T.                      BA2RO Inc.                    6/30/15      L0637
  000444956601-02      E.F.                      BA2RO Inc.                    2/15/17      L0627
  000288574726-01      E.M.                      BA2RO Inc.                    7/26/13      L0637
  000413335480-01      E.R.                      BA2RO Inc.                    5/27/16      L0627
  000413335480-01      E.R.                      BA2RO Inc.                     6/8/16      L0637
  000396379349-01      E.V.                      BA2RO Inc.                     1/8/16      L0627
  000274352905-02      F.D.                      BA2RO Inc.                    1/14/13      L1820
  000274352905-02      F.D.                      BA2RO Inc.                    1/14/13      L0625
  000274352905-02      F.D.                      BA2RO Inc.                    1/14/13      L0633
  000444577597-02      F.F.                      BA2RO Inc.                    1/30/17      L0627
  000444577597-02      F.F.                      BA2RO Inc.                    2/22/17      L1832
  000266810605-04       F.I.                     BA2RO Inc.                    12/6/12      L0637



                                                  8                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page958 of 298
                                                                             11 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7677
                                             3482  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                           Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                            Used
  000355960048-01      G.C.                      BA2RO Inc.                     3/5/15     L0627
  000362673923-06      G.C.                      BA2RO Inc.                    5/26/15     L0637
  000380400564-05      G.P.                      BA2RO Inc.                    8/20/15     L0627
  000380400564-05      G.P.                      BA2RO Inc.                    11/19/15    L0637
  000260381819-01      G.R.                      BA2RO Inc.                    11/20/12    L0637
  000368279725-04      H.M.                      BA2RO Inc.                     6/5/15     L0627
  000273405530-01      H.R.                      BA2RO Inc.                    3/28/13     L0631
  000386899065-03      H.S.                      BA2RO Inc.                    11/4/15     L0637
  000436914006-02      J.B.                      BA2RO Inc.                    1/20/17     L1832
  000436914006-02      J.B.                      BA2RO Inc.                    1/20/17     L0637
  000346059256-02      J.C.                      BA2RO Inc.                    1/21/15     L0627
  000346059256-02      J.C.                      BA2RO Inc.                    1/21/15     L0627
  000370086175-03      J.D.                      BA2RO Inc.                    6/11/15     L1820
  000370086175-03      J.D.                      BA2RO Inc.                    6/11/15     L0627
  000441669330-01      J.T.                      BA2RO Inc.                    1/27/17     L0627
  000445768716-01      J.T.                      BA2RO Inc.                    1/27/17     L0627
  000441669330-01      J.T.                      BA2RO Inc.                    2/20/17     L0637
  000445768716-01      J.T.                      BA2RO Inc.                    2/20/17     L0637
  000442905857-02      K.H.                      BA2RO Inc.                    2/15/17     L0627
  000384745360-02      K.S.                      BA2RO Inc.                    10/23/15    L0627
  000365278001-01      K.W.                      BA2RO Inc.                     5/7/15     L0627
  000365278001-01      K.W.                      BA2RO Inc.                     7/7/15     L0637
  000294048764-02      K.Y.                      BA2RO Inc.                    7/29/13     L1832
  000290892785-07      L.O.                      BA2RO Inc.                     7/2/13     L1820
  000290892785-07      L.O.                      BA2RO Inc.                     7/2/13     L0633
  000263353708-03      L.P.                      BA2RO Inc.                    10/23/12    L1820
  000263353708-03      L.P.                      BA2RO Inc.                    10/23/12    L0633
  000425875416-01      L.R.                      BA2RO Inc.                    12/7/16     L1832
  000425875416-01      L.R.                      BA2RO Inc.                    12/7/16     L1820
  000425875416-01      L.R.                      BA2RO Inc.                    12/7/16     L0627
  000438895979-01      L.R.                      BA2RO Inc.                    12/7/16     L1832
  000438895979-01      L.R.                      BA2RO Inc.                    12/7/16    L1832 LT
  000438895979-01      L.R.                      BA2RO Inc.                    12/7/16     L1832
  000438895979-01      L.R.                      BA2RO Inc.                    12/7/16     L1820

  000438895979-01      L.R.                      BA2RO Inc.                    12/7/16    L1820 LT
  000438895979-01      L.R.                      BA2RO Inc.                    12/7/16    L1820 RT
  000438895979-01      L.R.                      BA2RO Inc.                    12/7/16     L1820
  000438895979-01      L.R.                      BA2RO Inc.                    12/7/16     L0627
  000438895979-01      L.R.                      BA2RO Inc.                    12/7/16     L0627
  000438895979-01      L.R.                      BA2RO Inc.                    12/7/16     L0627
  000425875416-01      L.R.                      BA2RO Inc.                    12/16/16    L1832



                                                  9                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page959 of 298
                                                                             12 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7678
                                             3483  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                           Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                            Used
  000438895979-01      L.R.                      BA2RO Inc.                    12/16/16    L1832
  000438895979-01      L.R.                      BA2RO Inc.                    12/16/16    L1832
  000276647138-07      M.A.                      BA2RO Inc.                     4/4/13     L0631
  000373715929-01      M.B.                      BA2RO Inc.                    8/26/15     L0637
  000388149213-04      M.C.                      BA2RO Inc.                    10/20/15    L0627
  000385333869-02      M.C.                      BA2RO Inc.                    11/13/15    L1832
  000385333869-02      M.C.                      BA2RO Inc.                    11/13/15    L0637
  000388149213-04      M.C.                      BA2RO Inc.                    11/24/15    L0637
  000266943687-01      M.E.                      BA2RO Inc.                    12/31/12    L0637
  000295687495-02      M.F.                      BA2RO Inc.                    8/16/13     L0633
  000305351223-01      M.G.                      BA2RO Inc.                    11/14/13    L1820
  000305351223-01      M.G.                      BA2RO Inc.                    11/14/13    L1820
  000305351223-01      M.G.                      BA2RO Inc.                    11/14/13    L0633
  000305351223-01      M.G.                      BA2RO Inc.                    11/14/13    L0633
  000275700722-03      M.H.                      BA2RO Inc.                    2/26/13     L1820
  000373136225-01      M.J.                      BA2RO Inc.                    7/24/15     L0637
  000393580955-02      M.L.                      BA2RO Inc.                    12/28/15    L1820
  000393580955-02      M.L.                      BA2RO Inc.                    12/28/15    L0627
  000423508084-01      M.L.                      BA2RO Inc.                    8/16/16     L0627
  000284127321-02      M.M.                      BA2RO Inc.                    6/17/13     L0631
  000284127321-03      M.M.                      BA2RO Inc.                    6/17/13     L0631
  000290377613-09      M.M.                      BA2RO Inc.                    7/25/13     L0637
  000290892785-01      M.O.                      BA2RO Inc.                    7/19/13     L1832
  000342377637-02      M.O.                      BA2RO Inc.                    10/17/14    L0637
  000374137925-01      M.S.                      BA2RO Inc.                    7/29/15     L0637
  000444266837-01      M.Y.                      BA2RO Inc.                    1/25/17     L0627
  000444266837-01      M.Y.                      BA2RO Inc.                    2/21/17     L0637
  000429988644-05      N.B.                      BA2RO Inc.                    11/3/16     L0627
  000429988644-05      N.B.                      BA2RO Inc.                    11/23/16    L0637
  000410531230-03      N.M.                      BA2RO Inc.                    5/10/16     L0627
  000225636760-05      O.A.                      BA2RO Inc.                    11/30/11    L1902
  000225636760-05      O.A.                      BA2RO Inc.                    11/30/11    L1810
  000225636760-05      O.A.                      BA2RO Inc.                    11/30/11    L0625
  000225636760-05      O.A.                      BA2RO Inc.                    11/30/11    L0630
  000365154979-04      P.G.                      BA2RO Inc.                    5/12/15     L0627
  000386899065-02      P.J.                      BA2RO Inc.                    11/6/15     L1832
  000386899065-02      P.J.                      BA2RO Inc.                    11/6/15     L0637
  000389106386-01      P.W.                      BA2RO Inc.                    12/9/15     L0637
  000395596454-01      R.L.                      BA2RO Inc.                    1/28/16    L1832 LT

  000395596454-01      R.L.                      BA2RO Inc.                     1/28/16   L1832 RT
  000395596454-01      R.L.                      BA2RO Inc.                     1/28/16    L0637



                                                 10                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page960 of 298
                                                                             13 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7679
                                             3484  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000395596454-01      R.L.                     BA2RO Inc.                      1/28/16     L3807
  000432900868-01      R.S.                     BA2RO Inc.                      12/21/16    L0637
  000391304151-01      R.T.                     BA2RO Inc.                      12/2/15     L0627
  000391304151-01      R.T.                     BA2RO Inc.                      12/16/15    L1832
  000391144326-03      S.D.                     BA2RO Inc.                      12/9/15     L0627
  000391144326-03      S.D.                     BA2RO Inc.                      12/23/15    L0637
  000384745360-01      S.H.                     BA2RO Inc.                      10/23/15    L0627
  000266810605-07       S.I.                    BA2RO Inc.                      12/31/12    L0637
  000368087318-01      S.M.                     BA2RO Inc.                      6/23/15     L0627
  000355960048-03      S.R.                     BA2RO Inc.                      3/20/15     L1832
  000355960048-03      S.R.                     BA2RO Inc.                      3/20/15     L0637
  000373715929-03      S.S.                     BA2RO Inc.                       8/5/15     L0637
  000373715929-06      T.B.                     BA2RO Inc.                      8/19/15     L0637
  000432812857-01      T.B.                     BA2RO Inc.                      10/26/16    L0627
  000432812857-01      T.B.                     BA2RO Inc.                      11/18/16    L0637
  000374475309-08      T.P.                     BA2RO Inc.                      6/19/15     L1820
  000374475309-08      T.P.                     BA2RO Inc.                      6/19/15     L0627
  000338763279-02      T.R.                     BA2RO Inc.                      10/2/14     L0627
  000383139367-01      V.G.                     BA2RO Inc.                      9/23/15     L1820
  000383139367-01      V.G.                     BA2RO Inc.                      9/23/15     L0627
  000369871263-05      V.H.                     BA2RO Inc.                       6/9/15     L0627
  000263201105-01      V.M.                     BA2RO Inc.                      12/31/12    L0637
  000362861601-02      Y.A.                     BA2RO Inc.                      8/20/15     L0637
  000362819542-04      Y.E.                     BA2RO Inc.                       6/5/15     L0637
  000377982285-02      Z.B.                     BA2RO Inc.                      8/14/15     L1820
  000377982285-02      Z.B.                     BA2RO Inc.                      8/14/15     L0627
  000377982285-02      Z.B.                     BA2RO Inc.                      8/31/15     L1832
  000268575164-02      Z.E.                     BA2RO Inc.                      2/12/13     L0631
                                 Daily Medical Equipment Distribution Center,
  000253203350-06      A.A.                         Inc.                         9/3/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000250940079-01      A.B.                         Inc.                        8/17/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000334991956-07      A.C.                         Inc.                        8/25/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000334991956-07      A.C.                         Inc.                        8/25/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000334991956-07      A.C.                         Inc.                        11/6/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000347481624-02      A.C.                         Inc.                        11/12/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000346659691-01      A.C.                         Inc.                        11/24/14    L0627



                                                 11                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page961 of 298
                                                                             14 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7680
                                             3485  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000349032557-02      A.C.                         Inc.                         1/5/15     L0627
                                 Daily Medical Equipment Distribution Center,
  000290894583-05      A.D.                         Inc.                        7/18/13    L1820 EE
                                 Daily Medical Equipment Distribution Center,
  000344778261-02      A.D.                         Inc.                        10/8/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000330667494-02      A.E.                         Inc.                        5/23/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000330667494-02      A.E.                         Inc.                        6/24/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000232981407-01      A.F.                         Inc.                        1/17/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000202039764-05      A.G.                         Inc.                        8/23/11    L0637 NT
                                 Daily Medical Equipment Distribution Center,
  000345457196-03      A.G.                         Inc.                        10/19/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000345457196-03      A.G.                         Inc.                        12/15/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000331798545-02      A.H.                         Inc.                        6/23/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000331798545-02      A.H.                         Inc.                        7/22/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000273704759-01      A.J.                         Inc.                        2/27/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000313236697-01      A.J.                         Inc.                        1/31/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000341584886-02      A.J.                         Inc.                         9/5/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000341584886-02      A.J.                         Inc.                        9/15/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000347740672-02      A.K.                         Inc.                        12/16/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000332167220-03      A.L.                         Inc.                        6/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000332167220-03      A.L.                         Inc.                        10/29/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000340345957-01      A.L.                         Inc.                        11/17/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000200057370-07      A.M.                         Inc.                        6/10/11     L1845
                                 Daily Medical Equipment Distribution Center,
  000216260497-07      A.M.                         Inc.                        9/30/11    L1832 DA



                                                 12                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page962 of 298
                                                                             15 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7681
                                             3486  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000228055265-03      A.M.                         Inc.                        2/19/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000269440665-01      A.M.                         Inc.                        12/11/12    L3670
                                 Daily Medical Equipment Distribution Center,
  000347740672-05      A.M.                         Inc.                        12/16/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000221006547-01      A.O.                         Inc.                        11/3/11    L3908 TS
                                 Daily Medical Equipment Distribution Center,
  000221006547-01      A.O.                         Inc.                        12/30/11   L1930 KL
                                 Daily Medical Equipment Distribution Center,
  000245171863-01      A.P.                         Inc.                        10/22/12    L1832
                                 Daily Medical Equipment Distribution Center,
  000245171863-01      A.P.                         Inc.                        2/14/13     L1832
                                 Daily Medical Equipment Distribution Center,
  000254847312-03      A.Q.                         Inc.                        8/13/12     L3710
                                 Daily Medical Equipment Distribution Center,
  000223289604-03      A.R.                         Inc.                        12/8/11    L1832 DA
                                 Daily Medical Equipment Distribution Center,
  000250556792-01      A.R.                         Inc.                        7/10/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000250556792-01      A.R.                         Inc.                         8/2/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000246976351-04      A.R.                         Inc.                        8/30/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000330782459-01      A.R.                         Inc.                        6/23/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000343280608-01      A.R.                         Inc.                        9/24/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000343280608-01      A.R.                         Inc.                        11/13/14    L1832
                                 Daily Medical Equipment Distribution Center,
  000343280608-01      A.R.                         Inc.                         1/9/15     L0637
                                 Daily Medical Equipment Distribution Center,
  000300812849-01      A.S.                         Inc.                        11/1/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000330125519-01      A.S.                         Inc.                         7/7/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000214903429-01      A.T.                         Inc.                         9/7/11     L1810
                                 Daily Medical Equipment Distribution Center,
  000213553480-01      A.T.                         Inc.                        9/27/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000213553480-01      A.T.                         Inc.                        10/4/11     L1810



                                                 13                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page963 of 298
                                                                             16 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7682
                                             3487  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000253703771-01      B.B.                         Inc.                        8/16/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000233799633-03      B.C.                         Inc.                        3/19/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000328634480-02      B.C.                         Inc.                        6/24/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000328634480-02      B.C.                         Inc.                        7/25/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000343879896-01      B.C.                         Inc.                        12/8/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000289803149-01      B.F.                         Inc.                        7/17/13    L1910 KL
                                 Daily Medical Equipment Distribution Center,
  000246972426-03      B.H.                         Inc.                         6/6/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000330418294-01      B.L.                         Inc.                        6/20/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000214362006-01      B.M.                         Inc.                        10/11/11   L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000318911807-03      B.M.                         Inc.                         3/3/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000318911807-03      B.M.                         Inc.                         4/1/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000318911807-03      B.M.                         Inc.                        5/21/14     L1832
                                 Daily Medical Equipment Distribution Center,
  000347372401-03      B.M.                         Inc.                        11/17/14    L1820
                                 Daily Medical Equipment Distribution Center,
  000347372401-03      B.M.                         Inc.                        11/17/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000231033564-03      B.R.                         Inc.                        1/24/12    L1910 KL
                                 Daily Medical Equipment Distribution Center,
  000231033564-03      B.R.                         Inc.                        1/24/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000231033564-03      B.R.                         Inc.                        1/24/12    L3670 ER
                                 Daily Medical Equipment Distribution Center,
  000231033564-03      B.R.                         Inc.                        1/24/12    L3908 TS
                                 Daily Medical Equipment Distribution Center,
  000255795808-04      B.S.                         Inc.                        10/10/12   L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000205435811-01      B.T.                         Inc.                         8/2/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000253782998-01      C.A.                         Inc.                         8/3/12     L3670



                                                 14                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page964 of 298
                                                                             17 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7683
                                             3488  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000306693219-02      C.A.                         Inc.                        1/14/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000237415369-06      C.B.                         Inc.                        3/16/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000237415369-06      C.B.                         Inc.                        9/21/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000342374279-08      C.B.                         Inc.                        12/15/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000259139392-06      C.C.                         Inc.                        11/22/12    L0637
                                 Daily Medical Equipment Distribution Center,
  000248817066-07      C.D.                         Inc.                        7/30/12     L1910
                                 Daily Medical Equipment Distribution Center,
  000248817066-07      C.D.                         Inc.                        7/30/12     L1910
                                 Daily Medical Equipment Distribution Center,
  000248817066-07      C.D.                         Inc.                        7/30/12     L1910
                                 Daily Medical Equipment Distribution Center,
  000240382721-01      C.E.                         Inc.                        7/23/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000352910459-02      C.E.                         Inc.                        12/24/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000200057370-06      C.G.                         Inc.                         7/5/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000233274075-01      C.H.                         Inc.                         3/2/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000348236324-05      C.K.                         Inc.                        12/8/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000216260497-08      C.L.                         Inc.                        12/24/11   L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000255000051-03      C.M.                         Inc.                        8/13/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000253203350-04      C.M.                         Inc.                        9/10/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000264279159-01      C.M.                         Inc.                        12/12/12   L0637 AP
                                 Daily Medical Equipment Distribution Center,
  000273642025-01      C.M.                         Inc.                         3/8/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000306047937-03      C.M.                         Inc.                        11/21/13    L3670
                                 Daily Medical Equipment Distribution Center,
  000350188496-01      C.M.                         Inc.                        12/3/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000283180552-01      C.P.                         Inc.                        4/24/13     L3670



                                                 15                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page965 of 298
                                                                             18 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7684
                                             3489  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000283180552-01      C.P.                         Inc.                        4/24/13     L3807
                                 Daily Medical Equipment Distribution Center,
  000283180552-01      C.P.                         Inc.                        4/24/13     L3908
                                 Daily Medical Equipment Distribution Center,
  000223872664-01      C.R.                         Inc.                         2/7/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000263059800-04      C.R.                         Inc.                        11/27/12   L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000343019154-02      C.R.                         Inc.                        11/22/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000257799311-01      C.T.                         Inc.                         9/4/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000257799311-01      C.T.                         Inc.                         9/4/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000309479004-02      D.A.                         Inc.                        2/25/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000347034968-03      D.A.                         Inc.                        12/10/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000348236324-04      D.A.                         Inc.                        12/10/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000228781753-01      D.C.                         Inc.                         2/3/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000253427405-05      D.C.                         Inc.                         8/6/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000253427405-05      D.C.                         Inc.                        10/4/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000219439569-01      D.D.                         Inc.                        10/25/11   L0637 AP
                                 Daily Medical Equipment Distribution Center,
  000219439569-01      D.D.                         Inc.                        11/6/11     L1820
                                 Daily Medical Equipment Distribution Center,
  000244193215-01      D.D.                         Inc.                         5/8/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000326257960-01      D.D.                         Inc.                        5/19/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000326257960-01      D.D.                         Inc.                        5/19/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000326257960-01      D.D.                         Inc.                        8/13/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000237415369-04      D.E.                         Inc.                        3/16/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000237415369-04      D.E.                         Inc.                         7/4/12     L0637



                                                 16                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page966 of 298
                                                                             19 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7685
                                             3490  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000335407672-03      D.G.                         Inc.                        8/25/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000253703771-04      D.J.                         Inc.                        11/14/12    L1832
                                 Daily Medical Equipment Distribution Center,
  000306485947-01      D.J.                         Inc.                        1/17/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000306485947-01      D.J.                         Inc.                        2/28/14     L1910
                                 Daily Medical Equipment Distribution Center,
  000243483666-01      D.K.                         Inc.                        6/29/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000243483666-01      D.K.                         Inc.                        7/27/12     L1832
                                 Daily Medical Equipment Distribution Center,
  000253427405-06      D.K.                         Inc.                         8/6/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000253427405-06      D.K.                         Inc.                        11/26/12    L0637
                                 Daily Medical Equipment Distribution Center,
  000241860989-04      D.M.                         Inc.                         7/5/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000253194138-03      D.M.                         Inc.                        7/25/12    L3670 ER
                                 Daily Medical Equipment Distribution Center,
  000266598795-06      D.M.                         Inc.                        11/21/12    L1820
                                 Daily Medical Equipment Distribution Center,
  000227797288-03      D.O.                         Inc.                        12/15/11   L3670 ER
                                 Daily Medical Equipment Distribution Center,
  000206472128-01      D.P.                         Inc.                         9/9/11     L0637
                                 Daily Medical Equipment Distribution Center,
  000241860989-05      D.P.                         Inc.                         7/6/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000247215980-03      D.P.                         Inc.                        8/10/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000330659400-02      D.R.                         Inc.                        6/23/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000340875780-03      D.R.                         Inc.                        8/27/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000330659400-02      D.R.                         Inc.                        9/12/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000326311701-04      D.S.                         Inc.                        5/21/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000348684820-01      D.S.                         Inc.                        12/23/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000353388333-02      D.S.                         Inc.                        12/30/14    L0627



                                                 17                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page967 of 298
                                                                             20 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7686
                                             3491  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000217798940-03      D.T.                         Inc.                         4/9/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000257678045-01      D.T.                         Inc.                        9/11/12     L3807
                                 Daily Medical Equipment Distribution Center,
  000257678045-01      D.T.                         Inc.                        10/2/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000330822792-01      D.V.                         Inc.                        7/11/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000251784658-04      D.W.                         Inc.                        7/26/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000251784658-04      D.W.                         Inc.                        10/24/12    L0637
                                 Daily Medical Equipment Distribution Center,
  000328293279-01      D.W.                         Inc.                        6/16/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000328293279-01      D.W.                         Inc.                        9/11/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000267383198-04      E.A.                         Inc.                         3/5/13     L1832
                                 Daily Medical Equipment Distribution Center,
  000233342260-01      E.B.                         Inc.                         2/6/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000235051687-03      E.B.                         Inc.                         2/9/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000233342260-01      E.B.                         Inc.                        3/13/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000235051687-03      E.B.                         Inc.                        3/30/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000335629333-01      E.C.                         Inc.                         8/5/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000335629333-01      E.C.                         Inc.                        9/17/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000306693219-03      E.D.                         Inc.                        12/23/13    L0637
                                 Daily Medical Equipment Distribution Center,
  000331539205-01      E.D.                         Inc.                         7/2/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000331539205-01      E.D.                         Inc.                         7/2/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000336891668-02       E.J.                        Inc.                         9/8/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000336891668-02       E.J.                        Inc.                        10/10/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000336891668-02       E.J.                        Inc.                        10/22/14    L1832



                                                 18                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page968 of 298
                                                                             21 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7687
                                             3492  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000227498077-01      E.L.                         Inc.                        2/28/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000227498077-01      E.L.                         Inc.                        3/22/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000227498077-01      E.L.                         Inc.                         6/8/12     L1832
                                 Daily Medical Equipment Distribution Center,
  000282171867-01      E.L.                         Inc.                        7/18/13     L1832
                                 Daily Medical Equipment Distribution Center,
  000273642025-02      E.M.                         Inc.                         3/6/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000351127006-04      E.N.                         Inc.                        12/15/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000351127006-04      E.N.                         Inc.                        12/15/14    L0454
                                 Daily Medical Equipment Distribution Center,
  000224122630-01      E.P.                         Inc.                        11/3/11     L3710
                                 Daily Medical Equipment Distribution Center,
  000224122630-01      E.P.                         Inc.                        11/3/11     L1820
                                 Daily Medical Equipment Distribution Center,
  000224122630-01      E.P.                         Inc.                        11/3/11     L3670
                                 Daily Medical Equipment Distribution Center,
  000260859053-01      E.R.                         Inc.                        10/2/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000260859053-01      E.R.                         Inc.                        10/2/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000345125892-03      E.R.                         Inc.                        10/17/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000351359617-02      E.R.                         Inc.                        12/26/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000241860989-06      E.S.                         Inc.                         7/6/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000320859416-01      E.S.                         Inc.                        4/14/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000320859416-01      E.S.                         Inc.                        5/16/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000268140431-02      E.W.                         Inc.                        12/10/12    L3670
                                 Daily Medical Equipment Distribution Center,
  000268140431-02      E.W.                         Inc.                         1/2/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000320593296-02      F.B.                         Inc.                         4/2/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000223833484-02      F.E.                         Inc.                         2/9/12    L0637 NT



                                                 19                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page969 of 298
                                                                             22 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7688
                                             3493  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000324885466-03      F.G.                         Inc.                        4/28/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000259604311-01      F.H.                         Inc.                         9/4/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000325034510-01       F.J.                        Inc.                        5/19/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000325034510-01       F.J.                        Inc.                         6/4/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000307293266-01      F.K.                         Inc.                        1/13/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000203943147-03      F.M.                         Inc.                         7/5/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000203943147-03      F.M.                         Inc.                        7/15/11    L1845 DA
                                 Daily Medical Equipment Distribution Center,
  000245022926-01      F.M.                         Inc.                         7/3/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000227540580-01      F.O.                         Inc.                        1/27/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000241693654-01      F.P.                         Inc.                         7/3/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000267543296-03      F.R.                         Inc.                        12/12/12   L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000273260975-02      F.R.                         Inc.                        12/12/12    L0637
                                 Daily Medical Equipment Distribution Center,
  000291810182-01      F.R.                         Inc.                        8/12/13    L0637 AP
                                 Daily Medical Equipment Distribution Center,
  000330822792-02      F.V.                         Inc.                        7/11/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000199610139-01      G.A.                         Inc.                        11/4/11     L0637
                                 Daily Medical Equipment Distribution Center,
  000219008166-03      G.A.                         Inc.                        11/8/11     L0637
                                 Daily Medical Equipment Distribution Center,
  000269396437-03      G.B.                         Inc.                        1/22/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000343019154-03      G.B.                         Inc.                        11/20/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000316162395-02      G.D.                         Inc.                        2/24/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000316162395-02      G.D.                         Inc.                        2/24/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000316162395-02      G.D.                         Inc.                        3/11/14     L0637



                                                 20                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page970 of 298
                                                                             23 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7689
                                             3494  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000316162395-02      G.D.                         Inc.                        4/22/14     L1832
                                 Daily Medical Equipment Distribution Center,
  000329912686-03      G.G.                         Inc.                        5/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000329912686-03      G.G.                         Inc.                         7/8/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000344198352-01      G.G.                         Inc.                        10/30/14    L1820
                                 Daily Medical Equipment Distribution Center,
  000344198352-01      G.G.                         Inc.                        10/30/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000344198352-01      G.G.                         Inc.                        12/25/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000230696923-04      G.L.                         Inc.                        12/20/11    L1820
                                 Daily Medical Equipment Distribution Center,
  000212080428-01      G.M.                         Inc.                        8/30/11     L1810
                                 Daily Medical Equipment Distribution Center,
  000212080428-01      G.M.                         Inc.                        8/30/11     L3908
                                 Daily Medical Equipment Distribution Center,
  000220383889-04      G.M.                         Inc.                        11/10/11   L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000303110373-01      G.M.                         Inc.                        10/28/13    L1820
                                 Daily Medical Equipment Distribution Center,
  000303110373-01      G.M.                         Inc.                        12/10/13    L0637
                                 Daily Medical Equipment Distribution Center,
  000347372401-01      G.M.                         Inc.                        11/17/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000252140744-03      G.T.                         Inc.                        8/16/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000252140744-03      G.T.                         Inc.                        10/10/12    L3807
                                 Daily Medical Equipment Distribution Center,
  000238450407-01      G.V.                         Inc.                        3/27/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000331142869-01      H.A.                         Inc.                        6/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000341086544-01      H.C.                         Inc.                        9/15/14     L1910
                                 Daily Medical Equipment Distribution Center,
  000341086544-01      H.C.                         Inc.                        9/15/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000344877881-01      H.C.                         Inc.                        10/16/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000341086544-01      H.C.                         Inc.                        10/28/14    L0637



                                                 21                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page971 of 298
                                                                             24 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7690
                                             3495  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000349947373-02      H.C.                         Inc.                        12/24/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000349947373-02      H.C.                         Inc.                        12/29/14    L1832
                                 Daily Medical Equipment Distribution Center,
  000349947373-02      H.C.                         Inc.                        1/12/15     L0637
                                 Daily Medical Equipment Distribution Center,
  000344198352-02      H.G.                         Inc.                        12/25/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000222325052-05      H.M.                         Inc.                        11/17/11   L3670 ER
                                 Daily Medical Equipment Distribution Center,
  000222872475-03      H.R.                         Inc.                        2/15/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000231246166-12      H.R.                         Inc.                        3/27/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000238008239-01      H.S.                         Inc.                        4/25/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000331798545-01      H.S.                         Inc.                        6/18/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000331798545-01      H.S.                         Inc.                         7/7/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000331798545-01      H.S.                         Inc.                        9/11/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000248692154-03       I.C.                        Inc.                         7/2/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000257791517-01       I.C.                        Inc.                        11/23/12   L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000267807915-02       I.H.                        Inc.                         2/8/13     L1832
                                 Daily Medical Equipment Distribution Center,
  000338017980-02       I.K.                        Inc.                        8/25/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000338017980-02       I.K.                        Inc.                        8/25/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000338017980-02       I.K.                        Inc.                        9/22/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000271892416-02       I.S.                        Inc.                        1/15/13     L1910
                                 Daily Medical Equipment Distribution Center,
  000271892416-02       I.S.                        Inc.                        1/24/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000352049357-03       I.V.                        Inc.                        12/28/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000256850801-01       I.Z.                        Inc.                        8/17/12    L1910 KL



                                                 22                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page972 of 298
                                                                             25 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7691
                                             3496  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000256850801-01       I.Z.                        Inc.                        8/17/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000256850801-01       I.Z.                        Inc.                         3/8/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000229084769-11      J.A.                         Inc.                        12/25/11    L1820
                                 Daily Medical Equipment Distribution Center,
  000343280608-02      J.B.                         Inc.                        9/24/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000343280608-02      J.B.                         Inc.                        11/13/14    L1832
                                 Daily Medical Equipment Distribution Center,
  000343280608-02      J.B.                         Inc.                        11/14/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000344264320-02      J.B.                         Inc.                        12/8/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000207652876-02      J.C.                         Inc.                        9/16/11     L1832
                                 Daily Medical Equipment Distribution Center,
  000207652876-02      J.C.                         Inc.                        9/26/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000228340816-03      J.C.                         Inc.                        1/31/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000258429307-03      J.C.                         Inc.                        9/10/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000258429307-03      J.C.                         Inc.                        9/10/12     L3807
                                 Daily Medical Equipment Distribution Center,
  000265574285-03      J.C.                         Inc.                        12/13/12    L0637
                                 Daily Medical Equipment Distribution Center,
  000344294392-02      J.C.                         Inc.                        12/8/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000345301444-02      J.C.                         Inc.                        12/29/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000258056837-05      J.D.                         Inc.                        9/17/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000268140431-03      J.D.                         Inc.                         1/4/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000330081589-03      J.D.                         Inc.                         6/5/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000330081589-03      J.D.                         Inc.                        7/30/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000342442753-01      J.D.                         Inc.                        12/14/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000345527204-02       J.E.                        Inc.                        10/19/14    L1820



                                                 23                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page973 of 298
                                                                             26 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7692
                                             3497  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000345527204-02       J.E.                        Inc.                        10/19/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000345527204-02       J.E.                        Inc.                        11/10/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000345527204-02       J.E.                        Inc.                        11/17/14    L1832
                                 Daily Medical Equipment Distribution Center,
  000253505465-03       J.F.                        Inc.                        8/27/12     L1910
                                 Daily Medical Equipment Distribution Center,
  000253505465-03       J.F.                        Inc.                        8/27/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000268711389-03       J.F.                        Inc.                         2/4/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000347267916-03       J.F.                        Inc.                        11/15/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000199362070-03      J.G.                         Inc.                        7/15/11    L1845 DA
                                 Daily Medical Equipment Distribution Center,
  000219540076-03      J.G.                         Inc.                        9/27/11     L1810
                                 Daily Medical Equipment Distribution Center,
  000231164088-01      J.G.                         Inc.                        2/17/12    L0637 NT
                                 Daily Medical Equipment Distribution Center,
  000237568746-02      J.G.                         Inc.                         3/6/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000287114219-01      J.H.                         Inc.                        7/26/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000345832975-01       J.L.                        Inc.                        10/30/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000346563943-02       J.L.                        Inc.                        12/2/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000346563943-02       J.L.                        Inc.                        12/11/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000217669043-03      J.M.                         Inc.                        9/19/11    L1832 DA
                                 Daily Medical Equipment Distribution Center,
  000222646168-03      J.M.                         Inc.                        10/24/11    L1820
                                 Daily Medical Equipment Distribution Center,
  000222646168-03      J.M.                         Inc.                        10/24/11    L3670
                                 Daily Medical Equipment Distribution Center,
  000217669043-03      J.M.                         Inc.                        11/4/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000245006481-13      J.M.                         Inc.                        5/29/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000245006481-13      J.M.                         Inc.                        6/25/12     L0637



                                                 24                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page974 of 298
                                                                             27 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7693
                                             3498  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000284812369-02      J.M.                         Inc.                        5/10/13     L1820
                                 Daily Medical Equipment Distribution Center,
  000284812369-02      J.M.                         Inc.                        6/26/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000346744089-01      J.M.                         Inc.                        11/17/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000346744089-01      J.M.                         Inc.                        2/18/15     L0637
                                 Daily Medical Equipment Distribution Center,
  000282987601-03      J.N.                         Inc.                        4/16/13     L1820
                                 Daily Medical Equipment Distribution Center,
  000229571616-01       J.P.                        Inc.                         2/2/12    L1820 EE
                                 Daily Medical Equipment Distribution Center,
  000229571616-01       J.P.                        Inc.                        3/20/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000252912837-01       J.P.                        Inc.                        7/30/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000267516003-01       J.P.                        Inc.                        10/8/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000299082578-06       J.P.                        Inc.                        9/23/13     L1820
                                 Daily Medical Equipment Distribution Center,
  000328335591-02       J.P.                        Inc.                         6/6/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000328335591-02       J.P.                        Inc.                         7/8/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000215440819-01      J.R.                         Inc.                        10/11/11   L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000225510023-03      J.R.                         Inc.                        11/14/11    L1820
                                 Daily Medical Equipment Distribution Center,
  000253014302-01      J.R.                         Inc.                        9/21/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000252791982-03      J.R.                         Inc.                        10/22/12    L0637
                                 Daily Medical Equipment Distribution Center,
  000259139392-07      J.R.                         Inc.                        12/4/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000326856010-03      J.R.                         Inc.                        5/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000326856010-03      J.R.                         Inc.                        6/23/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000329477053-01      J.R.                         Inc.                        6/24/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000326856010-03      J.R.                         Inc.                        6/27/14     L1832



                                                 25                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page975 of 298
                                                                             28 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7694
                                             3499  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000329477053-01      J.R.                         Inc.                        8/20/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000343853941-02      J.R.                         Inc.                        10/22/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000227145521-05       J.S.                        Inc.                        2/17/12     L1832
                                 Daily Medical Equipment Distribution Center,
  000247699746-02       J.S.                        Inc.                        6/22/12     L3807
                                 Daily Medical Equipment Distribution Center,
  000247699746-02       J.S.                        Inc.                         8/3/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000265484196-01       J.S.                        Inc.                        11/19/12    L3670
                                 Daily Medical Equipment Distribution Center,
  000317792638-01       J.S.                        Inc.                        3/10/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000317792638-01       J.S.                        Inc.                        5/20/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000273214486-03       J.T.                        Inc.                        4/30/13     L1820
                                 Daily Medical Equipment Distribution Center,
  000278216494-02      J.V.                         Inc.                        3/25/13     L3670
                                 Daily Medical Equipment Distribution Center,
  000332677665-01      J.W.                         Inc.                        7/11/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000332677665-01      J.W.                         Inc.                        7/11/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000225510023-11       J.Z.                        Inc.                        11/17/11   L3670 ER
                                 Daily Medical Equipment Distribution Center,
  000270996548-04      K.B.                         Inc.                         1/2/13     L1820
                                 Daily Medical Equipment Distribution Center,
  000353817810-01      K.B.                         Inc.                         1/8/15     L0627
                                 Daily Medical Equipment Distribution Center,
  000223056797-01      K.C.                         Inc.                        10/31/11   L3908 TS
                                 Daily Medical Equipment Distribution Center,
  000252791982-01      K.C.                         Inc.                        11/28/12    L0637
                                 Daily Medical Equipment Distribution Center,
  000279921059-03      K.C.                         Inc.                        4/29/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000345235741-01      K.C.                         Inc.                        10/29/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000345235741-01      K.C.                         Inc.                        11/22/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000227145521-01      K.E.                         Inc.                        12/12/11    L1820



                                                 26                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page976 of 298
                                                                             29 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7695
                                             3500  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000249109711-07      K.H.                         Inc.                        7/11/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000256650986-05      K.K.                         Inc.                        8/23/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000256650986-05      K.K.                         Inc.                        11/9/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000237709605-16      K.L.                         Inc.                        3/30/12     L1832
                                 Daily Medical Equipment Distribution Center,
  000276486123-02      K.N.                         Inc.                        5/14/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000243212461-06      K.R.                         Inc.                         6/7/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000345457196-02      K.R.                         Inc.                        10/19/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000345457196-02      K.R.                         Inc.                        12/25/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000230866997-05      K.S.                         Inc.                        3/20/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000263199258-03      K.V.                         Inc.                        10/18/12    L1820
                                 Daily Medical Equipment Distribution Center,
  000219439569-03      K.W.                         Inc.                        10/25/11   L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000275552313-02      K.W.                         Inc.                         2/6/13     L3670
                                 Daily Medical Equipment Distribution Center,
  000312498461-02      L.A.                         Inc.                         2/3/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000348656885-01      L.A.                         Inc.                        12/15/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000348555814-06      L.B.                         Inc.                        11/5/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000245006481-14      L.C.                         Inc.                        5/29/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000245006481-14      L.C.                         Inc.                        6/29/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000261291488-01      L.D.                         Inc.                        10/12/12    L1820
                                 Daily Medical Equipment Distribution Center,
  000261291488-01      L.D.                         Inc.                        11/21/12    L0637
                                 Daily Medical Equipment Distribution Center,
  000247366354-01      L.F.                         Inc.                        6/11/12     L3710
                                 Daily Medical Equipment Distribution Center,
  000247366354-01      L.F.                         Inc.                        6/11/12     L3670



                                                 27                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page977 of 298
                                                                             30 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7696
                                             3501  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000307293266-02      L.G.                         Inc.                        1/29/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000345963110-02      L.H.                         Inc.                        10/23/14    L1820
                                 Daily Medical Equipment Distribution Center,
  000345963110-02      L.H.                         Inc.                        10/23/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000202698261-03      L.M.                         Inc.                        8/11/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000253203350-03      L.M.                         Inc.                        8/31/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000302148671-01      L.T.                         Inc.                        12/26/13    L0637
                                 Daily Medical Equipment Distribution Center,
  000334692522-02      L.T.                         Inc.                        7/16/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000334692522-02      L.T.                         Inc.                        7/16/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000251143574-02      L.U.                         Inc.                        8/21/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000269344719-03      L.W.                         Inc.                        12/7/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000320405566-01      L.Y.                         Inc.                         4/7/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000320405566-01      L.Y.                         Inc.                         5/8/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000245006481-11      M.A.                         Inc.                        6/26/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000282171867-04      M.A.                         Inc.                         6/7/13    L0637 AP
                                 Daily Medical Equipment Distribution Center,
  000319042248-02      M.A.                         Inc.                         3/4/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000346500507-02      M.A.                         Inc.                        11/12/14    L1820
                                 Daily Medical Equipment Distribution Center,
  000346500507-02      M.A.                         Inc.                        11/12/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000227145521-07      M.B.                         Inc.                         5/3/12     L1832
                                 Daily Medical Equipment Distribution Center,
  000253790752-01      M.B.                         Inc.                        8/13/12     L0454
                                 Daily Medical Equipment Distribution Center,
  000253790752-03      M.B.                         Inc.                        9/14/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000253790752-01      M.B.                         Inc.                        9/15/12     L0637



                                                 28                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page978 of 298
                                                                             31 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7697
                                             3502  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000260323976-04      M.B.                         Inc.                        11/6/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000274048370-01      M.C.                         Inc.                        12/28/12    L1820
                                 Daily Medical Equipment Distribution Center,
  000238550875-03      M.E.                         Inc.                        3/26/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000238550875-03      M.E.                         Inc.                        5/24/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000290051226-05      M.E.                         Inc.                        7/15/13     L1820
                                 Daily Medical Equipment Distribution Center,
  000290051226-05      M.E.                         Inc.                        7/15/13     L3670
                                 Daily Medical Equipment Distribution Center,
  000215440819-06      M.F.                         Inc.                        10/6/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000998714520-01      M.F.                         Inc.                        12/20/11   L3670 ER
                                 Daily Medical Equipment Distribution Center,
  000236586434-01      M.F.                         Inc.                         3/5/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000236586434-01      M.F.                         Inc.                         3/5/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000236586434-01      M.F.                         Inc.                        4/24/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000236586434-01      M.F.                         Inc.                        5/17/12    L1832 DA
                                 Daily Medical Equipment Distribution Center,
  000278240338-06      M.F.                         Inc.                        3/11/13     L3670
                                 Daily Medical Equipment Distribution Center,
  000338346299-02      M.F.                         Inc.                        8/29/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000253782998-11      M.G.                         Inc.                         8/3/12     L1910
                                 Daily Medical Equipment Distribution Center,
  000253782998-11      M.G.                         Inc.                         8/3/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000261291488-04      M.G.                         Inc.                        10/19/12    L1820
                                 Daily Medical Equipment Distribution Center,
  000261291488-04      M.G.                         Inc.                        10/19/12    L3807
                                 Daily Medical Equipment Distribution Center,
  000261291488-04      M.G.                         Inc.                        11/8/12    L0637 AP
                                 Daily Medical Equipment Distribution Center,
  000347737777-01      M.G.                         Inc.                        12/2/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000349886209-01      M.G.                         Inc.                        12/8/14     L0627



                                                 29                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page979 of 298
                                                                             32 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7698
                                             3503  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000349886209-01      M.G.                         Inc.                        12/8/14     L0454
                                 Daily Medical Equipment Distribution Center,
  000214193211-03      M.H.                         Inc.                        11/25/11   L1832 DA
                                 Daily Medical Equipment Distribution Center,
  000281331736-01      M.H.                         Inc.                         5/7/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000319838537-01      M.K.                         Inc.                        3/26/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000319838537-01      M.K.                         Inc.                        4/16/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000222325052-01      M.L.                         Inc.                        10/25/11    L1810
                                 Daily Medical Equipment Distribution Center,
  000252966064-01      M.L.                         Inc.                        2/24/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000332167220-04      M.L.                         Inc.                        6/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000341597762-01      M.L.                         Inc.                        10/30/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000332167220-04      M.L.                         Inc.                        12/22/14    L1832
                                 Daily Medical Equipment Distribution Center,
  000238411235-03      M.M.                         Inc.                         6/6/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000253203350-05      M.M.                         Inc.                        8/24/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000261137632-03      M.M.                         Inc.                        10/8/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000322095000-03      M.M.                         Inc.                        4/21/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000322095000-03      M.M.                         Inc.                        5/27/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000348555814-01      M.M.                         Inc.                        11/4/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000219241726-01      M.N.                         Inc.                        11/2/11     L0637
                                 Daily Medical Equipment Distribution Center,
  000342052321-02      M.N.                         Inc.                        10/3/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000342052321-02      M.N.                         Inc.                        10/3/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000344442561-01      M.O.                         Inc.                        10/19/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000344442561-01      M.O.                         Inc.                        12/16/14    L0637



                                                 30                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page980 of 298
                                                                             33 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7699
                                             3504  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000222646168-07      M.P.                         Inc.                        10/24/11   L3710 SU
                                 Daily Medical Equipment Distribution Center,
  000222646168-07      M.P.                         Inc.                        10/24/11   L3670 ER
                                 Daily Medical Equipment Distribution Center,
  000316162395-03      M.P.                         Inc.                        2/25/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000316162395-03      M.P.                         Inc.                        3/11/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000330357369-02      M.P.                         Inc.                        6/30/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000330357369-02      M.P.                         Inc.                        6/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000223250721-01      M.R.                         Inc.                        11/8/11     L3670
                                 Daily Medical Equipment Distribution Center,
  000212688667-04      M.R.                         Inc.                        12/15/11    L0637
                                 Daily Medical Equipment Distribution Center,
  000293826442-01      M.R.                         Inc.                        9/19/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000334991956-02      M.R.                         Inc.                        8/25/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000245006481-12      M.S.                         Inc.                        5/29/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000245006481-12      M.S.                         Inc.                        6/20/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000335921029-01      M.S.                         Inc.                        8/18/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000228074746-02      M.V.                         Inc.                        12/3/11     L3670
                                 Daily Medical Equipment Distribution Center,
  000334843026-02      M.V.                         Inc.                        8/11/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000334843026-02      M.V.                         Inc.                        8/11/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000264431999-01      M.Z.                         Inc.                        12/14/12    L0637
                                 Daily Medical Equipment Distribution Center,
  000249550673-03      N.B.                         Inc.                         8/3/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000303363971-03      N.B.                         Inc.                        10/25/13    L0637
                                 Daily Medical Equipment Distribution Center,
  000345125892-02      N.C.                         Inc.                        10/26/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000346563943-01      N.E.                         Inc.                        12/27/14    L0627



                                                 31                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page981 of 298
                                                                             34 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7700
                                             3505  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000233742196-02      N.G.                         Inc.                        3/14/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000334492337-02      N.J.                         Inc.                        9/12/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000216132233-01      N.L.                         Inc.                        12/15/11   L0631 LS
                                 Daily Medical Equipment Distribution Center,
  000345125892-04      N.L.                         Inc.                        10/16/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000351830831-02      N.M.                         Inc.                        12/30/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000222273187-03      N.R.                         Inc.                        10/24/11   L1930 KL
                                 Daily Medical Equipment Distribution Center,
  000222273187-03      N.R.                         Inc.                        10/24/11   L1820 EE
                                 Daily Medical Equipment Distribution Center,
  000232918672-01      N.R.                         Inc.                        3/20/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000321697525-02      N.S.                         Inc.                        3/20/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000206396201-06      O.A.                         Inc.                        10/21/11    L0637
                                 Daily Medical Equipment Distribution Center,
  000219277514-06      O.C.                         Inc.                        10/20/11    L0637
                                 Daily Medical Equipment Distribution Center,
  000247000706-03      O.H.                         Inc.                        6/13/12    L3908 TS
                                 Daily Medical Equipment Distribution Center,
  000297460800-01      O.H.                         Inc.                        9/16/13     L1820
                                 Daily Medical Equipment Distribution Center,
  000297460800-01      O.H.                         Inc.                        10/10/13    L0637
                                 Daily Medical Equipment Distribution Center,
  000318813359-01      O.H.                         Inc.                        3/27/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000269091005-01      O.K.                         Inc.                        12/28/12    L0637
                                 Daily Medical Equipment Distribution Center,
  000283219194-02      O.M.                         Inc.                         5/6/13     L1910
                                 Daily Medical Equipment Distribution Center,
  000266598795-03      O.S.                         Inc.                        11/23/12    L1820
                                 Daily Medical Equipment Distribution Center,
  000266598795-03      O.S.                         Inc.                        11/23/12    L3670
                                 Daily Medical Equipment Distribution Center,
  000274347897-02      O.S.                         Inc.                        2/13/13     L3670
                                 Daily Medical Equipment Distribution Center,
  000288435654-03      O.V.                         Inc.                        10/3/13    L0637 LS



                                                 32                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page982 of 298
                                                                             35 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7701
                                             3506  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000332167220-02      P.B.                         Inc.                        6/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000336491030-04      P.B.                         Inc.                        12/16/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000237074042-01      P.F.                         Inc.                         5/2/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000210211710-01      P.G.                         Inc.                        9/12/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000329912686-02      P.G.                         Inc.                        5/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000329912686-02      P.G.                         Inc.                         7/1/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000241885425-01      P.H.                         Inc.                        4/20/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000343161675-01      P.M.                         Inc.                        10/16/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000343161675-01      P.M.                         Inc.                        12/10/14    L1832
                                 Daily Medical Equipment Distribution Center,
  000254239619-02      P.R.                         Inc.                        7/26/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000349032557-01      P.R.                         Inc.                        12/24/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000236428538-04      P.S.                         Inc.                        2/17/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000236428538-04      P.S.                         Inc.                         4/4/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000228565198-08      R.A.                         Inc.                        4/12/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000257408674-02      R.B.                         Inc.                         9/3/12     L1910
                                 Daily Medical Equipment Distribution Center,
  000257408674-02      R.B.                         Inc.                         9/3/12     L0450
                                 Daily Medical Equipment Distribution Center,
  000277146998-08      R.B.                         Inc.                        5/17/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000332353333-02      R.B.                         Inc.                         7/7/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000332353333-02      R.B.                         Inc.                        8/25/14     L1832
                                 Daily Medical Equipment Distribution Center,
  000332353333-02      R.B.                         Inc.                        9/12/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000332353333-02      R.B.                         Inc.                        10/9/14     L1832



                                                 33                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page983 of 298
                                                                             36 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7702
                                             3507  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000344879523-01      R.B.                         Inc.                        10/18/14    L1820
                                 Daily Medical Equipment Distribution Center,
  000344879523-01      R.B.                         Inc.                        10/18/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000228675468-04      R.C.                         Inc.                        12/15/11    L1910
                                 Daily Medical Equipment Distribution Center,
  000228675468-04      R.C.                         Inc.                        12/15/11    L1820
                                 Daily Medical Equipment Distribution Center,
  000253427405-08      R.C.                         Inc.                        7/30/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000253427405-08      R.C.                         Inc.                         8/6/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000253427405-08      R.C.                         Inc.                        10/24/12    L0637
                                 Daily Medical Equipment Distribution Center,
  000219416807-01      R.F.                         Inc.                        10/18/11   L0637 LC
                                 Daily Medical Equipment Distribution Center,
  000247366354-04      R.G.                         Inc.                        6/29/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000347740672-04      R.K.                         Inc.                        12/3/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000325088003-03      R.L.                         Inc.                         6/9/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000222757569-03      R.M.                         Inc.                        11/30/11   L0631 LS
                                 Daily Medical Equipment Distribution Center,
  000350188496-02      R.M.                         Inc.                        12/3/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000241171875-01      R.N.                         Inc.                        4/17/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000262455306-03      R.N.                         Inc.                        12/20/12   L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000325446052-03      R.N.                         Inc.                        5/12/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000325446052-03      R.N.                         Inc.                        6/10/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000228975363-01      R.O.                         Inc.                        3/26/12    L1832 DA
                                 Daily Medical Equipment Distribution Center,
  000228975363-01      R.O.                         Inc.                        3/26/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000998714520-06      R.P.                         Inc.                        12/20/11   L3670 ER
                                 Daily Medical Equipment Distribution Center,
  000321383770-03      R.P.                         Inc.                         5/5/14     L1820



                                                 34                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page984 of 298
                                                                             37 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7703
                                             3508  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000321383770-03      R.P.                         Inc.                         5/5/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000348684820-03      R.P.                         Inc.                        12/23/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000279091730-02      R.R.                         Inc.                        3/15/13     L1820
                                 Daily Medical Equipment Distribution Center,
  000277166658-03      R.R.                         Inc.                         8/9/13    L0637 NT
                                 Daily Medical Equipment Distribution Center,
  000234652352-01      R.S.                         Inc.                        1/26/12     L3710
                                 Daily Medical Equipment Distribution Center,
  000234652352-01      R.S.                         Inc.                        1/26/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000335921029-05      R.S.                         Inc.                        8/25/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000231864117-01      S.A.                         Inc.                         1/5/12     L1910
                                 Daily Medical Equipment Distribution Center,
  000231864117-01      S.A.                         Inc.                         1/5/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000233025030-04      S.A.                         Inc.                         5/4/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000244949897-03      S.A.                         Inc.                        6/29/12     L1832
                                 Daily Medical Equipment Distribution Center,
  000244949897-03      S.A.                         Inc.                        10/2/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000267426575-03      S.A.                         Inc.                        12/27/12    L0637
                                 Daily Medical Equipment Distribution Center,
  000292164803-01      S.A.                         Inc.                        7/19/13     L3670
                                 Daily Medical Equipment Distribution Center,
  000292164803-01      S.A.                         Inc.                        10/16/13    L0637
                                 Daily Medical Equipment Distribution Center,
  000234510782-10      S.C.                         Inc.                         4/6/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000242188001-02      S.C.                         Inc.                         5/1/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000306047937-01      S.D.                         Inc.                        11/25/13    L3670
                                 Daily Medical Equipment Distribution Center,
  000349529163-01      S.D.                         Inc.                        12/8/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000200057370-01      S.G.                         Inc.                        6/23/11     L0637
                                 Daily Medical Equipment Distribution Center,
  000227498077-02      S.G.                         Inc.                        2/14/12     L3670



                                                 35                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page985 of 298
                                                                             38 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7704
                                             3509  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000227498077-02      S.G.                         Inc.                        3/22/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000227498077-02      S.G.                         Inc.                         6/8/12    L1832 DA
                                 Daily Medical Equipment Distribution Center,
  000210260147-04       S.J.                        Inc.                        10/24/11    L0637
                                 Daily Medical Equipment Distribution Center,
  000257149211-01      S.L.                         Inc.                        10/3/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000260144555-03      S.M.                         Inc.                        9/24/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000260144555-03      S.M.                         Inc.                        11/6/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000310004775-08      S.M.                         Inc.                        3/17/14     L1832
                                 Daily Medical Equipment Distribution Center,
  000345859532-02      S.M.                         Inc.                        10/8/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000345859532-02      S.M.                         Inc.                        10/8/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000334037926-01      S.M.                         Inc.                        10/22/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000334037926-01      S.M.                         Inc.                        10/22/14    L0637
                                 Daily Medical Equipment Distribution Center,
  000328335591-05      S.N.                         Inc.                         7/8/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000249722223-03      S.P.                         Inc.                         8/9/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000259798970-01      S.P.                         Inc.                        9/24/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000320405566-03      S.S.                         Inc.                         4/2/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000320405566-03      S.S.                         Inc.                        5/14/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000203943147-31      S.V.                         Inc.                        7/27/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000203943147-31      S.V.                         Inc.                        8/19/11    L1832 DA
                                 Daily Medical Equipment Distribution Center,
  000239369580-04      S.V.                         Inc.                        3/27/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000239369580-04      S.V.                         Inc.                         5/9/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000239369580-04      S.V.                         Inc.                        5/11/12     L1832



                                                 36                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page986 of 298
                                                                             39 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7705
                                             3510  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000237415369-07      S.W.                         Inc.                         7/4/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000233799633-02      T.A.                         Inc.                        3/30/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000230198268-13      T.F.                         Inc.                        2/13/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000294282918-03       T.J.                        Inc.                         7/5/13     L1910
                                 Daily Medical Equipment Distribution Center,
  000294282918-03       T.J.                        Inc.                         8/2/13    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000265868257-03      T.P.                         Inc.                        1/15/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000287114219-02      T.S.                         Inc.                        7/26/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000239369580-03      T.V.                         Inc.                        3/30/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000239369580-03      T.V.                         Inc.                         5/8/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000347516742-01      V.B.                         Inc.                        11/5/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000347516742-01      V.B.                         Inc.                        12/8/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000347516742-01      V.B.                         Inc.                        12/10/14    L1832
                                 Daily Medical Equipment Distribution Center,
  000350443826-08      V.F.                         Inc.                        11/10/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000235783685-01      V.M.                         Inc.                         5/1/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000235783685-01      V.M.                         Inc.                         7/4/12     L1832
                                 Daily Medical Equipment Distribution Center,
  000254847312-07      V.M.                         Inc.                        8/13/12     L3670
                                 Daily Medical Equipment Distribution Center,
  000263059800-03      V.M.                         Inc.                        11/22/12   L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000300353604-01      V.M.                         Inc.                        10/7/13     L3670
                                 Daily Medical Equipment Distribution Center,
  000300353604-01      V.M.                         Inc.                        12/16/13    L0637
                                 Daily Medical Equipment Distribution Center,
  000220414874-02      V.P.                         Inc.                        9/22/11    L1832 DA
                                 Daily Medical Equipment Distribution Center,
  000220414874-02      V.P.                         Inc.                        10/21/11    L0637



                                                 37                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page987 of 298
                                                                             40 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7706
                                             3511  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000227691227-03      V.P.                         Inc.                        11/25/11   L1910 KL
                                 Daily Medical Equipment Distribution Center,
  000334986536-05      V.R.                         Inc.                        8/14/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000334986536-05      V.R.                         Inc.                        11/4/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000333085223-02      V.S.                         Inc.                        12/8/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000235846185-01      V.U.                         Inc.                         3/5/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000235846185-01      V.U.                         Inc.                        4/16/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000251143574-01      V.U.                         Inc.                        7/17/12     L1820
                                 Daily Medical Equipment Distribution Center,
  000258623214-03      W.C.                         Inc.                         1/8/13     L1832
                                 Daily Medical Equipment Distribution Center,
  000277062634-05      W.C.                         Inc.                        3/22/13     L0637
                                 Daily Medical Equipment Distribution Center,
  000316162395-04      W.D.                         Inc.                        2/24/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000316162395-04      W.D.                         Inc.                        3/11/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000222290504-01      W.H.                         Inc.                         2/2/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000202134326-01      W.I.                         Inc.                        8/26/11    L1832 DA
                                 Daily Medical Equipment Distribution Center,
  000303283782-01      W.M.                         Inc.                        10/22/13    L1820
                                 Daily Medical Equipment Distribution Center,
  000232739978-01      W.W.                         Inc.                         2/8/12    L1820 EE
                                 Daily Medical Equipment Distribution Center,
  000232739978-01      W.W.                         Inc.                         2/8/12     L1810
                                 Daily Medical Equipment Distribution Center,
  000232739978-01      W.W.                         Inc.                         3/1/12    L0637 NT
                                 Daily Medical Equipment Distribution Center,
  000209829729-01      Y.B.                         Inc.                        10/13/11   L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000252790563-07      Y.B.                         Inc.                        9/13/12     L0637
                                 Daily Medical Equipment Distribution Center,
  000347782377-03      Y.C.                         Inc.                        11/11/14    L0627
                                 Daily Medical Equipment Distribution Center,
  000209930963-01      Y.G.                         Inc.                        9/10/11     L0637



                                                 38                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page988 of 298
                                                                             41 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7707
                                             3512  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
  000215476201-01      Y.H.                         Inc.                        10/28/11    L0637
                                 Daily Medical Equipment Distribution Center,
  000238008239-03      Y.J.                         Inc.                        4/11/12    L1832 DA
                                 Daily Medical Equipment Distribution Center,
  000238008239-03      Y.J.                         Inc.                        4/24/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000328635131-15      Y.P.                         Inc.                        6/18/14     L1820
                                 Daily Medical Equipment Distribution Center,
  000328635131-15      Y.P.                         Inc.                        6/18/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000328635131-15      Y.P.                         Inc.                         7/9/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000328635131-15      Y.P.                         Inc.                         9/5/14     L1832
                                 Daily Medical Equipment Distribution Center,
  000328335591-01      Y.V.                         Inc.                         6/6/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000328335591-01      Y.V.                         Inc.                         7/8/14     L0637
                                 Daily Medical Equipment Distribution Center,
  000339105397-01      Y.V.                         Inc.                        9/12/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000347221707-05      Y.V.                         Inc.                        12/16/14    L1820
                                 Daily Medical Equipment Distribution Center,
  000226476240-03      Z.D.                         Inc.                        12/30/11   L1832 DA
                                 Daily Medical Equipment Distribution Center,
  000226476240-03      Z.D.                         Inc.                         2/6/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
  000317239069-02      Z.S.                         Inc.                        3/10/14     L0627
                                 Daily Medical Equipment Distribution Center,
  000317239069-02      Z.S.                         Inc.                         4/4/14     L0637
  000439763003-04      A.B.             East 19 Medical Supply Corp.            1/31/17     L0631
  000430768903-02      C.C.             East 19 Medical Supply Corp.            10/18/16    L0627
  000439534347-01      C.R.             East 19 Medical Supply Corp.            12/22/16    L0627
  000442662458-04      D.E.             East 19 Medical Supply Corp.             2/2/17     L0627
  000438221202-01      D.S.             East 19 Medical Supply Corp.            12/13/16    L0627
  000435415450-07      J.C.             East 19 Medical Supply Corp.            11/24/16    L1820
  000435415450-07      J.C.             East 19 Medical Supply Corp.            11/24/16    L0627
  000437662521-01      J.F.             East 19 Medical Supply Corp.            12/6/16     L1820
  000437662521-01      J.F.             East 19 Medical Supply Corp.            12/6/16     L0627
  000437662521-02      J.F.             East 19 Medical Supply Corp.            12/6/16     L0627

  000437662521-01       J.F.             East 19 Medical Supply Corp.           12/28/16   L1832 KO



                                                 39                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page989 of 298
                                                                             42 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7708
                                             3513  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000435415450-04      J.H.              East 19 Medical Supply Corp.          12/1/16      L0627
  000430768903-01      J.M.              East 19 Medical Supply Corp.          10/18/16     L1820
  000430768903-01      J.M.              East 19 Medical Supply Corp.          10/18/16     L0627
  000439534347-02      J.M.              East 19 Medical Supply Corp.          12/22/16     L0627
  000439534347-03      M.B.              East 19 Medical Supply Corp.          12/22/16     L0627
  000444684161-02      R.F.              East 19 Medical Supply Corp.           2/2/17      L0627
  000441929742-03      S.N.              East 19 Medical Supply Corp.          1/10/17      L0627
  000438301574-01      Y.S.              East 19 Medical Supply Corp.          12/20/16     L1820
  000438301574-01      Y.S.              East 19 Medical Supply Corp.          12/20/16     L0627
  000438301574-01      Y.S.              East 19 Medical Supply Corp.          1/17/17      L0631
  000443538961-05      C.G.                 Gerritsen Medcare, Inc.            1/31/17      L0627
  000444330534-02      F.R.                 Gerritsen Medcare, Inc.             2/7/17      L1810
  000442352894-02      G.A.                 Gerritsen Medcare, Inc.            2/24/17      L0627
  000440370088-01      H.J.                 Gerritsen Medcare, Inc.            1/26/17      L0637
  000436218143-04      J.C.                 Gerritsen Medcare, Inc.            1/25/17      L0637
  000436119234-01      R.J.                 Gerritsen Medcare, Inc.            1/27/17      L0488
  000436119234-01      R.J.                 Gerritsen Medcare, Inc.            1/30/17      L0627
  000435037650-02      R.M.                 Gerritsen Medcare, Inc.            1/26/17      L0637
  000439922807-03      S.K.                 Gerritsen Medcare, Inc.            1/27/17      L0627
  000439922807-03      S.K.                 Gerritsen Medcare, Inc.            2/15/17      L0637
  000435037650-03      T.M.                 Gerritsen Medcare, Inc.            1/25/17      L0637
  000435002761-03      V.G.                 Gerritsen Medcare, Inc.            1/27/17      L0637
  000443538961-13      W.G.                 Gerritsen Medcare, Inc.            1/31/17      L0627
  000394737225-01      A.C.            Helpful Medical Supply, Corp.           12/15/15     L3960
  000428365779-01      A.H.            Helpful Medical Supply, Corp.           10/5/16      L0627
  000417702586-01      A.R.            Helpful Medical Supply, Corp.           6/30/16      L1832
  000419715734-08      A.R.            Helpful Medical Supply, Corp.           7/11/16      L0627
  000421622077-02      C.C.            Helpful Medical Supply, Corp.            8/4/16      L1832
  000421622077-02      C.C.            Helpful Medical Supply, Corp.           11/14/16     L0627
  000403264724-04      C.D.            Helpful Medical Supply, Corp.           3/16/16      L1832
  000381271337-02      C.G.            Helpful Medical Supply, Corp.           8/21/15      L3960
  000371609918-02      D.S.            Helpful Medical Supply, Corp.           7/16/15      L3960
  000414245530-01      D.V.            Helpful Medical Supply, Corp.           5/24/16      L1832
  000423548353-06      E.R.            Helpful Medical Supply, Corp.            8/8/16      L0627
  000418158291-04      F.D.            Helpful Medical Supply, Corp.           11/14/16     L0627
  000389551176-01      F.V.            Helpful Medical Supply, Corp.           11/6/15      L3960
  000416355865-01      G.W.            Helpful Medical Supply, Corp.           6/30/16      L0627
  000422238881-01      H.F.            Helpful Medical Supply, Corp.           7/25/16      L0627
  000423346170-01      H.K.            Helpful Medical Supply, Corp.            8/1/16      L1832
  000423346170-01      H.K.            Helpful Medical Supply, Corp.            8/1/16      L0627
  000412066623-01      H.S.            Helpful Medical Supply, Corp.           5/13/16      L0627
  000412347379-01      H.S.            Helpful Medical Supply, Corp.           5/13/16      L0627

                                                 40                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page990 of 298
                                                                             43 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7709
                                             3514  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000412347379-01      H.S.            Helpful Medical Supply, Corp.           5/13/16      L0627
  000412347379-01      H.S.            Helpful Medical Supply, Corp.           5/13/16      L0627
  000410425771-01      J.A.            Helpful Medical Supply, Corp.           3/31/16      L1832
  000410425771-01      J.A.            Helpful Medical Supply, Corp.           3/31/16      L0627
  000404441909-02      J.D.            Helpful Medical Supply, Corp.           3/16/16      L1832
  000412448359-01      J.M.            Helpful Medical Supply, Corp.            5/9/16      L0627
  000370906273-02      K.J.            Helpful Medical Supply, Corp.           7/20/15      L3960
  000429096448-08      K.S.            Helpful Medical Supply, Corp.           12/12/16     L1832
  000429096448-08      K.S.            Helpful Medical Supply, Corp.           12/12/16     L0627
  000413775529-03      L.M.            Helpful Medical Supply, Corp.           5/19/16      L1832
  000373328202-05      M.B.            Helpful Medical Supply, Corp.           7/23/15      L3960
  000416211522-02      M.B.            Helpful Medical Supply, Corp.           7/29/16      L1832
  000425884467-01      M.G.            Helpful Medical Supply, Corp.           8/22/16      L0627
  000398612234-01      M.M.            Helpful Medical Supply, Corp.           2/18/16      L3960
  000417086840-02      M.R.            Helpful Medical Supply, Corp.           6/16/16      L0627
  000402145122-02      M.W.            Helpful Medical Supply, Corp.            3/1/16      L0627
  000402145122-02      M.W.            Helpful Medical Supply, Corp.            3/1/16      L3960
  000425938768-02      N.B.            Helpful Medical Supply, Corp.           8/23/16      L1832
  000395216716-04      N.M.            Helpful Medical Supply, Corp.           12/28/15     L3960
  000416209625-01      O.T.            Helpful Medical Supply, Corp.            6/6/16      L1832
  000416209625-01      O.T.            Helpful Medical Supply, Corp.            6/6/16      L0627
  000417548948-01      P.H.            Helpful Medical Supply, Corp.           10/4/16      L0627
  000374399078-02      R.B.            Helpful Medical Supply, Corp.           7/23/15      L3960
  000421781097-02      R.B.            Helpful Medical Supply, Corp.           8/10/16      L0627
  000400617841-02      R.C.            Helpful Medical Supply, Corp.            2/4/16      L3960
  000370906273-03      R.J.            Helpful Medical Supply, Corp.           6/16/15      L3960
  000417086840-01      R.T.            Helpful Medical Supply, Corp.           6/16/16      L1832
  000417086840-01      R.T.            Helpful Medical Supply, Corp.           6/16/16      L0627
  000369083712-02      R.W.            Helpful Medical Supply, Corp.           7/16/15      L3960
  000423548353-02      S.B.            Helpful Medical Supply, Corp.           9/21/16      L1832
  000423548353-02      S.B.            Helpful Medical Supply, Corp.           9/21/16      L0627
  000417433042-04      S.C.            Helpful Medical Supply, Corp.           6/20/16      L0627
  000416355865-02      S.W.            Helpful Medical Supply, Corp.           7/25/16      L0627
  000412599887-02      T.F.            Helpful Medical Supply, Corp.            8/2/16      L1832
  000413498196-01      T.H.            Helpful Medical Supply, Corp.           6/17/16      L0627
  000413498196-01      T.H.            Helpful Medical Supply, Corp.           12/5/16      L1832
  000412607392-02      A.B.                  Lenex Services, Inc.              5/17/16      L0633
  000352139349-03      A.C.                  Lenex Services, Inc.              1/12/15      L1820
  000352139349-03      A.C.                  Lenex Services, Inc.              1/12/15      L0633
  000389699156-03      A.C.                  Lenex Services, Inc.              10/21/15     L0633
  000384371126-04      A.D.                  Lenex Services, Inc.              9/21/15      L0633


                                                 41                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page991 of 298
                                                                             44 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7710
                                             3515  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000414650143-01      A.F.                  Lenex Services, Inc.               6/1/16      L0633
  000433243474-02      A.G.                  Lenex Services, Inc.              11/4/16      L0633
  000431270420-01      A.J.                  Lenex Services, Inc.              10/18/16     L0633
  000368039236-02      A.K.                  Lenex Services, Inc.              5/11/15      L1820
  000368039236-02      A.K.                  Lenex Services, Inc.              5/11/15      L0633
  000411877913-14      A.M.                  Lenex Services, Inc.              5/27/16      L0633
  000372659986-01      A.N.                  Lenex Services, Inc.              6/26/15      L0633
  000418446761-01      A.N.                  Lenex Services, Inc.               7/1/16      L0633
  000418446761-01      A.N.                  Lenex Services, Inc.               7/1/16      L3670
  000380998640-03      A.P.                  Lenex Services, Inc.               9/2/15      L0633
  000381665645-02      A.P.                  Lenex Services, Inc.               9/8/15      L0633
  000411877913-05      A.R.                  Lenex Services, Inc.              5/13/16      L0633
  000431314756-01      A.R.                  Lenex Services, Inc.              10/4/16      L0633
  000371957242-01      A.S.                  Lenex Services, Inc.              6/12/15      L0633
  000418268397-02      A.S.                  Lenex Services, Inc.               7/1/16      L0633
  000349206425-02      B.G.                  Lenex Services, Inc.              11/28/14     L1820
  000349206425-02      B.G.                  Lenex Services, Inc.              11/28/14     L0633
  000419605521-02      B.R.                  Lenex Services, Inc.               8/1/16      L0633
  000421260992-02      C.C.                  Lenex Services, Inc.               9/1/16      L0633
  000384371126-02      C.D.                  Lenex Services, Inc.              9/21/15      L0633
  000410822704-04      C.F.                  Lenex Services, Inc.              5/23/16      L0633
  000424380764-02      C.F.                  Lenex Services, Inc.              8/11/16      L0490
  000389699156-02      C.H.                  Lenex Services, Inc.              10/20/15     L0633
  000410017206-01      C.K.                  Lenex Services, Inc.              4/21/16      L0633
  000398510503-01      C.M.                  Lenex Services, Inc.              1/28/16      L0633
  000395482516-02      C.R.                  Lenex Services, Inc.              1/20/16      L0633
  000423141373-06      C.S.                  Lenex Services, Inc.              8/15/16      L0633
  000388296567-01      D.A.                  Lenex Services, Inc.              10/1/15      L0633
  000429369788-01      D.C.                  Lenex Services, Inc.              9/13/16      L0633
  000414265363-03      D.G.                  Lenex Services, Inc.              5/23/16      L0633
  000415022078-01      D.O.                  Lenex Services, Inc.              7/14/16      L0633
  000397117300-02      D.P.                  Lenex Services, Inc.              1/12/16      L0633
  000435700034-02      D.S.                  Lenex Services, Inc.              11/7/16      L1820
  000435700034-02      D.S.                  Lenex Services, Inc.              11/7/16      L0633
  000334473014-02      D.Z.                  Lenex Services, Inc.               8/4/14      L0633
  000414080325-01      E.G.                  Lenex Services, Inc.              5/31/16      L0633
  000433226065-01      F.F.                  Lenex Services, Inc.              11/1/16      L1820
  000433226065-01      F.F.                  Lenex Services, Inc.              11/1/16      L0490
  000359770723-02      F.M.                  Lenex Services, Inc.              3/24/15      L0633
  000371071440-01      G.A.                  Lenex Services, Inc.               6/5/15      L0490
  000383952868-01      H.A.                  Lenex Services, Inc.              9/24/15      L1820
  000383952868-01      H.A.                  Lenex Services, Inc.              9/24/15      L0633



                                                 42                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page992 of 298
                                                                             45 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7711
                                             3516  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000323628016-05      I.B.                  Lenex Services, Inc.              5/13/14      L1820
  000342660370-01       I.L.                 Lenex Services, Inc.              10/7/14      L0633
  000380998640-02       I.L.                 Lenex Services, Inc.               9/2/15      L0633
  000344859087-02      I.N.                  Lenex Services, Inc.              10/10/14     L1820
  000344859087-02      I.N.                  Lenex Services, Inc.              10/10/14     L0633
  000401711544-04      I.W.                  Lenex Services, Inc.              4/26/16      L0633
  000333014751-02      J.B.                  Lenex Services, Inc.              7/22/14      L1820
  000333014751-02      J.B.                  Lenex Services, Inc.              7/22/14      L0633
  000344894068-02      J.C.                  Lenex Services, Inc.              10/6/14      L0633
  000340091388-02      J.F.                  Lenex Services, Inc.               9/3/14      L0633
  000406134841-01      J.F.                  Lenex Services, Inc.              3/28/16      L1820
  000406134841-01      J.F.                  Lenex Services, Inc.              3/28/16      L0633
  000408360519-02      J.G.                  Lenex Services, Inc.              4/14/16      L0633
  000411877913-03      J.M.                  Lenex Services, Inc.              5/13/16      L1820
  000411877913-03      J.M.                  Lenex Services, Inc.              5/13/16      L0633
  000320424492-01      J.R.                  Lenex Services, Inc.               4/4/14      L0633
  000357985316-01      J.R.                  Lenex Services, Inc.              3/16/15      L0633
  000420015075-01      J.S.                  Lenex Services, Inc.              7/13/16      L0633
  000401711544-02      J.W.                  Lenex Services, Inc.              2/26/16      L0633
  000424780021-01      J.W.                  Lenex Services, Inc.              8/26/16      L1820
  000424780021-01      J.W.                  Lenex Services, Inc.              8/26/16      L0633
  000428023634-01      K.C.                  Lenex Services, Inc.              8/29/16      L0633
  000357614239-02      K.D.                  Lenex Services, Inc.              2/17/15      L0633
  000357614239-02      K.D.                  Lenex Services, Inc.              2/20/15      L1820
  000373281435-04      K.F.                  Lenex Services, Inc.               7/6/15      L0633
  000412152035-02      K.M.                  Lenex Services, Inc.              5/11/16      L0633
  000409311511-04      K.P.                  Lenex Services, Inc.              4/21/16      L0490
  000370028292-02      K.T.                  Lenex Services, Inc.              6/10/15      L1820
  000370028292-02      K.T.                  Lenex Services, Inc.              6/10/15      L0633
  000377476239-01      L.C.                  Lenex Services, Inc.              7/27/15      L0633
  000332889906-01      L.G.                  Lenex Services, Inc.              7/16/14      L0633
  000355578451-02      L.K.                  Lenex Services, Inc.               2/2/15      L1820
  000355578451-02      L.K.                  Lenex Services, Inc.               2/2/15      L0633
  000415000231-01      L.K.                  Lenex Services, Inc.              5/18/16      L0633
  000398883504-02      L.M.                  Lenex Services, Inc.              1/28/16      L1820
  000398883504-02      L.M.                  Lenex Services, Inc.              1/28/16      L0633
  000420489270-02      L.R.                  Lenex Services, Inc.              7/25/16      L0633
  000368157566-02      L.S.                  Lenex Services, Inc.              5/15/15      L0633
  000409311511-02      L.S.                  Lenex Services, Inc.              4/21/16      L0490
  000399976504-01      M.A.                  Lenex Services, Inc.              2/10/16      L1820
  000399976504-01      M.A.                  Lenex Services, Inc.              2/10/16      L0633
  000421376988-04      M.A.                  Lenex Services, Inc.              7/15/16      L0490



                                                 43                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page993 of 298
                                                                             46 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7712
                                             3517  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000393726996-01      M.C.                  Lenex Services, Inc.              12/24/15     L0633
  000344253687-02      M.D.                  Lenex Services, Inc.              11/26/14     L0490
  000376418687-01      M.D.                  Lenex Services, Inc.              7/16/15      L0633
  000322349655-02      M.G.                  Lenex Services, Inc.              4/22/14      L0633
  000414265363-02      M.G.                  Lenex Services, Inc.              5/20/16      L0633
  000421376988-01      M.G.                  Lenex Services, Inc.              7/15/16      L0490
  000393723846-02      M.J.                  Lenex Services, Inc.               1/5/16      L0633
  000425779345-01      M.J.                  Lenex Services, Inc.              8/31/16      L0633
  000380998640-01      M.K.                  Lenex Services, Inc.               9/2/15      L0633
  000357114206-01      M.M.                  Lenex Services, Inc.               2/6/15      L0633
  000365669142-03      M.P.                  Lenex Services, Inc.              4/24/15      L0633
  000425210762-02      M.P.                  Lenex Services, Inc.              8/25/16      L0633
  000414265363-04      M.S.                  Lenex Services, Inc.              5/20/16      L0633
  000414215210-01      M.S.                  Lenex Services, Inc.              5/24/16      L0490
  000413084658-02      M.T.                  Lenex Services, Inc.               5/5/16      L1820
  000413084658-02      M.T.                  Lenex Services, Inc.               5/5/16      L0633
  000420465353-01      M.T.                  Lenex Services, Inc.              6/24/16      L0633
  000420465353-01      M.T.                  Lenex Services, Inc.              7/14/16      L1820
  000412679938-02      N.A.                  Lenex Services, Inc.              5/10/16      L0633
  000368782777-01      N.M.                  Lenex Services, Inc.               6/1/15      L1820
  000368782777-01      N.M.                  Lenex Services, Inc.               6/1/15      L0633
  000431962166-01      N.S.                  Lenex Services, Inc.              10/13/16     L0633
  000352139349-01      O.C.                  Lenex Services, Inc.              1/12/15      L1820
  000352139349-01      O.C.                  Lenex Services, Inc.              1/12/15      L0633
  000360689897-01      O.C.                  Lenex Services, Inc.               3/6/15      L0633
  000370606576-02      O.D.                  Lenex Services, Inc.               6/1/15      L0633
  000429937120-03      O.K.                  Lenex Services, Inc.              10/11/16     L1820
  000429937120-03      O.K.                  Lenex Services, Inc.              10/11/16     L0633
  000430673020-02      O.L.                  Lenex Services, Inc.              10/11/16     L0633
  000372069716-03      O.R.                  Lenex Services, Inc.              6/12/15      L0633
  000431962166-02      O.S.                  Lenex Services, Inc.              10/13/16     L1820
  000431962166-02      O.S.                  Lenex Services, Inc.              10/13/16     L0633
  000362861601-01      P.A.                  Lenex Services, Inc.              4/14/15      L1820
  000362861601-01      P.A.                  Lenex Services, Inc.              4/14/15      L0633
  000404624140-02      P.D.                  Lenex Services, Inc.              3/25/16      L0633
  000404624140-02      P.D.                  Lenex Services, Inc.              3/25/16      L3670
  000343327409-01      P.S.                  Lenex Services, Inc.              10/14/14     L1820
  000343327409-01      P.S.                  Lenex Services, Inc.              10/15/14     L0633
  000373281435-05      P.S.                  Lenex Services, Inc.               7/6/15      L0633
  000428281836-03      R.D.                  Lenex Services, Inc.              10/3/16      L0633
  000417222964-01      R.F.                  Lenex Services, Inc.              6/15/16      L0633
  000384163580-01      R.H.                  Lenex Services, Inc.              10/5/15      L1820



                                                 44                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page994 of 298
                                                                             47 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7713
                                             3518  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000384163580-01      R.H.                  Lenex Services, Inc.              10/5/15      L0633
  000406349571-04      R.M.                  Lenex Services, Inc.              3/21/16      L0633
  000425695409-01      R.M.                  Lenex Services, Inc.              8/31/16      L0633
  000398492280-02      R.P.                  Lenex Services, Inc.              1/21/16      L0633
  000414942978-02      R.S.                  Lenex Services, Inc.               6/6/16      L0633
  000320424492-04      S.C.                  Lenex Services, Inc.               4/3/14      L0633
  000370606576-03      S.D.                  Lenex Services, Inc.              5/29/15      L0633
  000350998141-02       S.F.                 Lenex Services, Inc.              12/17/14     L0633
  000374275311-15      S.H.                  Lenex Services, Inc.              8/26/15      L0633
  000406349571-03      S.M.                  Lenex Services, Inc.              3/21/16      L0633
  000349206425-03      S.R.                  Lenex Services, Inc.              11/28/14     L1820
  000349206425-03      S.R.                  Lenex Services, Inc.              11/28/14     L0633
  000404039398-01      S.W.                  Lenex Services, Inc.              3/17/16      L0633
  000407262468-01      S.Z.                  Lenex Services, Inc.              3/17/16      L0633
  000320897142-08      T.H.                  Lenex Services, Inc.               4/3/14      L0633
  000425210762-04      T.P.                  Lenex Services, Inc.              8/25/16      L1820
  000425210762-04      T.P.                  Lenex Services, Inc.              8/25/16      L0633
  000415709930-01      T.R.                  Lenex Services, Inc.               6/1/16      L0633
  000430625335-03      V.R.                  Lenex Services, Inc.              10/13/16     L1820
  000430625335-03      V.R.                  Lenex Services, Inc.              10/13/16     L0633
  000416853604-03      V.T.                  Lenex Services, Inc.              6/23/16      L1820
  000416853604-03      V.T.                  Lenex Services, Inc.              6/23/16      L0633
  000352896905-02      Y.A.                  Lenex Services, Inc.              1/12/15      L0633
  000423654920-04      Y.B.                  Lenex Services, Inc.               8/1/16      L0633
  000430673020-01      Y.B.                  Lenex Services, Inc.              10/11/16     L0633
  000342046141-01      Y.K.                  Lenex Services, Inc.              10/6/14      L0633
  000407990068-01      Y.S.                  Lenex Services, Inc.              5/11/16      L1820
  000407990068-01      Y.S.                  Lenex Services, Inc.              5/11/16      L0633
  000393819305-01      A.C.                  Lenex Services, Inc.              12/10/15     L0633
  000352120430-01      A.G.                  Lenex Services, Inc.               1/7/15      L1820
  000352120430-01      A.G.                  Lenex Services, Inc.               1/7/15      L0633
  000315585983-02      A.K.                  Lenex Services, Inc.              2/21/14      L1820
  000315585983-02      A.K.                  Lenex Services, Inc.              2/21/14      L0633
  000424966372-01      A.K.                  Lenex Services, Inc.              9/26/16      L1820
  000424966372-01      A.K.                  Lenex Services, Inc.              9/26/16      L0633
  000369289806-02      A.M.                  Lenex Services, Inc.              5/11/15      L0633
  000411877913-14      A.M.                  Lenex Services, Inc.              8/16/16      L1820
  000405943853-02      A.O.                  Lenex Services, Inc.              3/18/16      L1820
  000405943853-02      A.O.                  Lenex Services, Inc.              3/18/16      L0633
  000418268397-01      A.S.                  Lenex Services, Inc.               7/1/16      L0633
  000433510377-01      A.Z.                  Lenex Services, Inc.              11/3/16      L0633
  000391445368-01      B.C.                  Lenex Services, Inc.              12/11/15     L1820



                                                 45                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page995 of 298
                                                                             48 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7714
                                             3519  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000391445368-01      B.C.                  Lenex Services, Inc.              12/11/15     L0633
  000440791796-01      B.M.                  Lenex Services, Inc.              10/26/16     L1820
  000440791796-01      B.M.                  Lenex Services, Inc.              10/26/16     L1820
  000440791796-01      B.M.                  Lenex Services, Inc.              10/26/16     L0633
  000440791796-01      B.M.                  Lenex Services, Inc.              10/26/16     L0633
  000424552248-02      B.O.                  Lenex Services, Inc.              7/27/16      L1820
  000424552248-02      B.O.                  Lenex Services, Inc.              7/27/16      L0633
  000428142525-01      B.S.                  Lenex Services, Inc.              9/15/16      L0633
  000404744260-02      C.A.                  Lenex Services, Inc.              3/17/16      L0633
  000427222138-01      C.B.                  Lenex Services, Inc.               9/6/16      L0633
  000414835546-03      C.M.                  Lenex Services, Inc.              5/26/16      L0633
  000406349571-02      C.N.                  Lenex Services, Inc.              3/23/16      L1820
  000406349571-02      C.N.                  Lenex Services, Inc.              3/23/16      L0633
  000419135223-02      C.N.                  Lenex Services, Inc.              6/13/16      L0633
  000391529260-02      C.P.                  Lenex Services, Inc.               1/5/16      L0633
  000340985548-02      C.S.                  Lenex Services, Inc.              9/22/14      L0633
  000394102107-01      D.A.                  Lenex Services, Inc.              3/15/16      L0633
  000339473480-02      D.B.                  Lenex Services, Inc.              9/16/14      L0633
  000424380764-01      D.F.                  Lenex Services, Inc.              8/11/16      L0490
  000366881555-01      D.H.                  Lenex Services, Inc.               5/7/15      L0490
  000369289806-03      D.L.                  Lenex Services, Inc.              5/11/15      L0633
  000423654920-01      D.W.                  Lenex Services, Inc.               8/1/16      L0633
  000384467635-01      E.A.                  Lenex Services, Inc.              11/10/15     L0633
  000363946823-01      E.H.                  Lenex Services, Inc.              4/17/15      L0633
  000424677417-02      E.S.                  Lenex Services, Inc.              8/16/16      L0633
  000430320846-01      E.V.                  Lenex Services, Inc.              9/26/16      L0490
  000356080713-01      F.C.                  Lenex Services, Inc.              1/12/15      L0633
  000372236877-01      F.C.                  Lenex Services, Inc.               6/9/15      L1820
  000372236877-01      F.C.                  Lenex Services, Inc.               6/9/15      L0490
  000353566631-01      F.M.                  Lenex Services, Inc.               1/9/15      L1820
  000353566631-01      F.M.                  Lenex Services, Inc.               1/9/15      L0633
  000375170644-03      F.N.                  Lenex Services, Inc.              7/14/15      L1820
  000375170644-03      F.N.                  Lenex Services, Inc.              7/14/15      L0633
  000432554517-01      G.G.                  Lenex Services, Inc.              10/21/16     L0490
  000342649720-01      G.J.                  Lenex Services, Inc.              9/30/14      L0633
  000346336225-02      G.J.                  Lenex Services, Inc.              11/4/14      L0633
  000405943853-01      G.O.                  Lenex Services, Inc.              5/20/16      L0633
  000391034963-03      H.D.                  Lenex Services, Inc.              11/9/15      L0490
  000433921987-03      H.F.                  Lenex Services, Inc.              10/20/16     L0633
  000414438168-01      H.R.                  Lenex Services, Inc.              5/18/16      L0633
  000369617856-02      J.B.                  Lenex Services, Inc.               5/6/15      L0633
  000373137629-01      J.C.                  Lenex Services, Inc.              6/12/15      L0633



                                                 46                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page996 of 298
                                                                             49 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7715
                                             3520  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
  000391537313-01      J.C.                  Lenex Services, Inc.              12/1/15      L1820
  000391537313-01      J.C.                  Lenex Services, Inc.              12/1/15      L0633
  000384081915-01      J.G.                  Lenex Services, Inc.              9/24/15      L0490
  000363946823-02      J.H.                  Lenex Services, Inc.              4/17/15      L0633
  000340984475-04       J.J.                 Lenex Services, Inc.              9/26/14      L1820
  000340984475-04       J.J.                 Lenex Services, Inc.              9/26/14      L0633
  000404430019-03      J.L.                  Lenex Services, Inc.              3/15/16      L1820
  000404430019-03      J.L.                  Lenex Services, Inc.              3/15/16      L0633
  000340985548-09      J.M.                  Lenex Services, Inc.              9/22/14      L0633
  000368519443-01      J.P.                  Lenex Services, Inc.               6/1/15      L0633
  000372244277-02      J.R.                  Lenex Services, Inc.              6/23/15      L0490
  000372244277-03      J.R.                  Lenex Services, Inc.              6/23/15      L0490
  000427121009-01      J.S.                  Lenex Services, Inc.              9/19/16      L0633
  000433921987-02      J.S.                  Lenex Services, Inc.              10/20/16     L0633
  000341679108-01      J.W.                  Lenex Services, Inc.              9/26/14      L0633
  000370811663-03      K.B.                  Lenex Services, Inc.              5/29/15      L1820
  000370811663-03      K.B.                  Lenex Services, Inc.              5/29/15      L0633
  000431544519-01      K.B.                  Lenex Services, Inc.              10/17/16     L0490
  000410587497-04      K.L.                  Lenex Services, Inc.              4/27/16      L0490
  000375170644-04      L.A.                  Lenex Services, Inc.              7/14/15      L1820
  000375170644-04      L.A.                  Lenex Services, Inc.              7/14/15      L0633
  000393819305-02      L.C.                  Lenex Services, Inc.              12/10/15     L1820
  000393819305-02      L.C.                  Lenex Services, Inc.              12/10/15     L0633
  000420847402-01      L.C.                  Lenex Services, Inc.              7/19/16      L0633
  000402677876-05      L.E.                  Lenex Services, Inc.               3/8/16      L1820
  000402677876-05      L.E.                  Lenex Services, Inc.               3/8/16      L0633
  000430462200-01      L.N.                  Lenex Services, Inc.              10/7/16      L0633
  000407146448-02      M.J.                  Lenex Services, Inc.              3/29/16      L0633
  000349003194-01      M.L.                  Lenex Services, Inc.              12/1/14      L1820
  000349003194-01      M.L.                  Lenex Services, Inc.              12/1/14      L0633
  000414835546-01      M.M.                  Lenex Services, Inc.              5/26/16      L1820
  000414835546-01      M.M.                  Lenex Services, Inc.              5/26/16      L0633
  000424780930-02      M.O.                  Lenex Services, Inc.              8/23/16      L0633
  000352793764-01      M.R.                  Lenex Services, Inc.              1/12/15      L0633
  000375170644-02      M.R.                  Lenex Services, Inc.              7/14/15      L1820
  000375170644-02      M.R.                  Lenex Services, Inc.              7/14/15      L0633
  000429937120-02      M.R.                  Lenex Services, Inc.              10/18/16     L0633
  000356930965-08      M.S.                  Lenex Services, Inc.              2/13/15      L0633
  000412766602-03      M.T.                  Lenex Services, Inc.              5/26/16      L0633
  000350037222-02      M.V.                  Lenex Services, Inc.              12/19/14     L0633
  000394495625-01      M.V.                  Lenex Services, Inc.              1/14/16      L0633
  000414859926-01      N.B.                  Lenex Services, Inc.              6/14/16      L1820



                                                 47                                           Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page997 of 298
                                                                             50 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7716
                                             3521  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000414859926-01      N.B.                  Lenex Services, Inc.              6/14/16      L0633
  000352914386-05      N.M.                  Lenex Services, Inc.              12/19/14     L0633
  000414954891-01      N.M.                  Lenex Services, Inc.              6/20/16      L0490
  000438912339-02      N.M.                  Lenex Services, Inc.              10/26/16     L0633
  000423949056-02      P.N.                  Lenex Services, Inc.              8/17/16      L0633
  000342460599-01      P.O.                  Lenex Services, Inc.              10/10/14     L0490
  000414076760-02      R.G.                  Lenex Services, Inc.              5/13/16      L0490
  000343541553-02      R.R.                  Lenex Services, Inc.              10/8/14      L0633
  000370290736-04      R.R.                  Lenex Services, Inc.               6/2/15      L0490
  000429997388-01      R.R.                  Lenex Services, Inc.              10/4/16      L0633
  000383954005-01      R.S.                  Lenex Services, Inc.              9/30/15      L0633
  000352914386-01      R.V.                  Lenex Services, Inc.              12/19/14     L0633
  000373597714-05      R.V.                  Lenex Services, Inc.              8/14/15      L0633
  000430039222-02      S.E.                  Lenex Services, Inc.              11/2/16      L0633
  000423802313-01      S.Q.                  Lenex Services, Inc.              8/16/16      L0633
  000380362269-01      S.S.                  Lenex Services, Inc.              8/21/15      L0633
  000420356180-01      S.S.                  Lenex Services, Inc.              7/28/16      L0633
  000428142525-02      S.S.                  Lenex Services, Inc.              9/15/16      L0633
  000412766602-02      S.T.                  Lenex Services, Inc.              5/26/16      L0633
  000348802604-03      T.E.                  Lenex Services, Inc.              11/18/14     L0633
  000340985548-10      T.M.                  Lenex Services, Inc.              9/19/14      L0633
  000429510380-02      T.M.                  Lenex Services, Inc.              10/4/16      L0633
  000339473480-05      V.A.                  Lenex Services, Inc.              9/17/14      L0633
  000431296564-02      V.H.                  Lenex Services, Inc.              10/20/16     L1820
  000431296564-02      V.H.                  Lenex Services, Inc.              10/20/16     L0633
  000424780930-01      W.O.                  Lenex Services, Inc.              8/23/16      L0633
  000374547999-02      Y.A.                  Lenex Services, Inc.               7/6/15      L0633
  000379766957-01      Y.C.                  Lenex Services, Inc.              8/28/15      L0633
  000434199419-04      Y.P.                  Lenex Services, Inc.              11/7/16      L0633
  000435949599-01      Y.Q.                  Lenex Services, Inc.              11/18/16     L0633
  000361685142-02      A.A.               Lida's Medical Supply, Inc.          3/31/15      L0627
  000361685142-02      A.A.               Lida's Medical Supply, Inc.          7/23/15      L0637
  000359486230-01      A.B.               Lida's Medical Supply, Inc.          3/18/15      L0627
  000423838101-02      A.B.               Lida's Medical Supply, Inc.          8/22/16      L1820
  000423838101-02      A.B.               Lida's Medical Supply, Inc.          11/18/16     L0637
  000349032557-02      A.C.               Lida's Medical Supply, Inc.          1/27/15      L0637
  000349032557-02      A.C.               Lida's Medical Supply, Inc.           2/9/15      L1832
  000346659691-01      A.C.               Lida's Medical Supply, Inc.          2/17/15      L0637
  000351838131-12      A.C.               Lida's Medical Supply, Inc.          3/17/15      L1832
  000351838131-12      A.C.               Lida's Medical Supply, Inc.          3/17/15      L0637
  000399161140-01      A.C.               Lida's Medical Supply, Inc.           2/1/16      L0627
  000399161140-01      A.C.               Lida's Medical Supply, Inc.          6/17/16      L0637



                                                  48                                          Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page998 of 298
                                                                             51 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7717
                                             3522  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000373440155-08      A.D.               Lida's Medical Supply, Inc.          6/30/15      L0627
  000340917236-07      A.G.               Lida's Medical Supply, Inc.          1/19/15      L0637
  000395014442-06      A.G.               Lida's Medical Supply, Inc.          12/21/15     L1820
  000395014442-06      A.G.               Lida's Medical Supply, Inc.          12/21/15     L3670
  000395014442-06      A.G.               Lida's Medical Supply, Inc.          2/18/16      L1832
  000374900041-03      A.H.               Lida's Medical Supply, Inc.          6/30/15      L0627
  000347740672-02      A.K.               Lida's Medical Supply, Inc.           2/3/15      L0637
  000362600074-01      A.K.               Lida's Medical Supply, Inc.          6/24/15      L0637
  000351654990-01      A.L.               Lida's Medical Supply, Inc.          1/15/15      L0627
  000358438349-01      A.L.               Lida's Medical Supply, Inc.          2/24/15      L1820
  000358438349-01      A.L.               Lida's Medical Supply, Inc.          2/24/15      L0627
  000347740672-05      A.M.               Lida's Medical Supply, Inc.           2/3/15      L0637
  000369944581-01      A.M.               Lida's Medical Supply, Inc.          6/15/15      L0627
  000363166679-05      A.P.               Lida's Medical Supply, Inc.           4/8/15      L0627
  000363166679-05      A.P.               Lida's Medical Supply, Inc.          6/25/15      L0637
  000343280608-01      A.R.               Lida's Medical Supply, Inc.           1/8/15      L1832
  000419600027-05      A.R.               Lida's Medical Supply, Inc.          8/15/16      L0637
  000371957242-01      A.S.               Lida's Medical Supply, Inc.           7/3/15      L0637
  000379067846-03      A.S.               Lida's Medical Supply, Inc.          7/28/15      L0627
  000374900041-04      A.Z.               Lida's Medical Supply, Inc.           7/9/15      L0627
  000375744646-08      B.D.               Lida's Medical Supply, Inc.          7/14/15      L1820
  000375744646-08      B.D.               Lida's Medical Supply, Inc.          7/14/15      L1820
  000375744646-08      B.D.               Lida's Medical Supply, Inc.          7/14/15      L0627
  000375744646-08      B.D.               Lida's Medical Supply, Inc.          7/14/15      L0627
  000352457022-02      B.H.               Lida's Medical Supply, Inc.          2/25/15      L0637
  000384204772-04      B.J.               Lida's Medical Supply, Inc.          9/21/15      L0627
  000373937671-02      B.L.               Lida's Medical Supply, Inc.          6/29/15      L0627
  000381539246-04      B.M.               Lida's Medical Supply, Inc.           8/5/15      L0627
  000357467967-01      B.N.               Lida's Medical Supply, Inc.           3/5/15      L0627
  000363330887-01      B.O.               Lida's Medical Supply, Inc.          4/15/15      L0627
  000400251252-04      B.R.               Lida's Medical Supply, Inc.          2/23/16      L0627
  000400251252-04      B.R.               Lida's Medical Supply, Inc.          2/23/16      L0627
  000400251252-04      B.R.               Lida's Medical Supply, Inc.          4/27/16      L0637
  000400251252-04      B.R.               Lida's Medical Supply, Inc.          5/12/16      L3670
  000400251252-04      B.R.               Lida's Medical Supply, Inc.          5/23/16      L3670
  000356056119-02      B.V.               Lida's Medical Supply, Inc.          1/15/15      L0627
  000417038031-01      C.B.               Lida's Medical Supply, Inc.          8/17/16      L0637
  000417038031-01      C.B.               Lida's Medical Supply, Inc.          8/29/16      L1832
  000365993211-09      C.D.               Lida's Medical Supply, Inc.           5/5/15      L0627
  000376230603-01      C.D.               Lida's Medical Supply, Inc.          7/24/15      L0627
  000352910459-02      C.E.               Lida's Medical Supply, Inc.          2/16/15      L0637
  000349349118-02      C.G.               Lida's Medical Supply, Inc.          1/29/15      L0637



                                                  49                                          Exhibit 9
                                                                                             Exhibit 2
Case
 Case1:17-cv-04275-RPK-RML
      1:17-cv-04275-LDH-RML Document
                              Document274-5 157-4 Filed
                                                      Filed07/01/20
                                                             05/09/18 Page
                                                                        Page999 of 298
                                                                             52 of 1245PageID
                                                                                        PageID#:#:
                         Allstate Ins. Co., et al.
                                            7718
                                             3523  v. Avetisyan, et al.
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
  000352159917-02      C.H.               Lida's Medical Supply, Inc.           1/6/15      L1820
  000352159917-02      C.H.               Lida's Medical Supply, Inc.           1/6/15      L0627
  000348236324-05      C.K.               Lida's Medical Supply, Inc.          12/29/14     L0637
  000354976599-02      C.L.               Lida's Medical Supply, Inc.          4/16/15      L0637
  000350188496-01      C.M.               Lida's Medical Supply, Inc.          1/12/15      L1910
  000350188496-01      C.M.               Lida's Medical Supply, Inc.          2/11/15      L0637
  000354224081-01      C.M.               Lida's Medical Supply, Inc.          2/23/15      L0627
  000378039985-02      C.M.               Lida's Medical Supply, Inc.          8/10/15      L0627
  000378039985-02      C.M.               Lida's Medical Supply, Inc.          9/21/15      L0637
  000355760232-03      C.S.               Lida's Medical Supply, Inc.          4/16/15      L0637
  000370599242-01      C.S.               Lida's Medical Supply, Inc.          5/11/15      L0627
  000372362764-01      C.S.               Lida's Medical Supply, Inc.           7/6/15      L0627
  000371641713-01      C.V.               Lida's Medical Supply, Inc.          6/16/15      L0627
  000371641713-01      C.V.               Lida's Medical Supply, Inc.          7/30/15      L0637
  000347034968-03      D.A.               Lida's Medical Supply, Inc.          12/29/14     L0637
  000348236324-04      D.A.               Lida's Medical Supply, Inc.          12/29/14     L0637
  000351513601-09      D.B.               Lida's Medical Supply, Inc.          12/22/14     L0627
  000366160539-03      D.B.               Lida's Medical Supply, Inc.          4/27/15      L1820
  000366160539-03      D.B.               Lida's Medical Supply, Inc.          4/27/15      L0627
  000366160539-03      D.B.               Lida's Medical Supply, Inc.           7/3/15      L0637
  000358442879-03      D.E.               Lida's Medical Supply, Inc.          2/25/15      L0627
  000358442879-03      D.E.               Lida's Medical Supply, Inc.          3/10/15      L0637
  000358442879-03      D.E.               Lida's Medical Supply, Inc.           4/6/15      L1832
  000351721675-01      D.J.               Lida's Medical Supply, Inc.           1/6/15      L0627
  000351721675-01      D.J.               Lida's Medical Supply, Inc.           3/5/15      L0637
  000381539246-03      D.J.               Lida's Medical Supply, Inc.           8/5/15      L0627
  000381539246-03      D.J.               Lida's Medical Supply, Inc.          9/18/15      L0637
  000373440155-02      D.M.               Lida's Medical Supply, Inc.           7/3/15      L0627
  000416505600-01      D.M.               Lida's Medical Supply, Inc.           7/4/16      L0637
  000353388333-02      D.S.               Lida's Medical Supply, Inc.          1/23/15      L0637
  000406164987-01      D.S.               Lida's Medical Supply, Inc.          4/28/16      L0637
  000376880159-02      D.T.               Lida's Medical Supply, Inc.          7/24/15      L0627
  000376880159-02      D.T.               Lida's Medical Supply, Inc.          8/24/15      L0637
  000371238460-02      D.U.               Lida's Medical Supply, Inc.          6/23/15      L0627
  000419426838-02      D.W.               Lida's Medical Supply, Inc.          9/21/16      L0637
  000414117861-01      E.A.               Lida's Medical Supply, Inc.           6/7/16      L1910
  000414117861-01      E.A.               Lida's Medical Supply, Inc.           6/7/16      L1820
  000414117861-01      E.A.               Lida's Medical Supply, Inc.           7/4/16      L0637
  000372620419-02      E.B.               Lida's Medical Supply, Inc.          7/31/15      L0637
  000356826164-02      E.D.               Lida's Medical Supply, Inc.          1/15/15      L0627
  000387125040-02      E.D.               Lida's Medical Supply, Inc.          10/21/15     L0627
  000367572849-03      E.E.               Lida's Medical Supply, Inc.          4/29/15      L0627



                                                  50                                          Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1000
                                                                            53 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3524
                                               al. v. Avetisyan, et al.
                                               7719
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000367572849-03       E.E.               Lida's Medical Supply, Inc.          5/25/15      L0637
 000403794076-03       E.L.               Lida's Medical Supply, Inc.          2/22/16      L0627
 000406065490-05       E.L.               Lida's Medical Supply, Inc.          2/22/16      L0627
 000350711230-05       E.M.               Lida's Medical Supply, Inc.           1/2/15      L0627
 000403925976-02       E.P.               Lida's Medical Supply, Inc.          4/27/16      L0637
 000400251252-01       E.R.               Lida's Medical Supply, Inc.          2/23/16      L0627
 000400251252-01       E.R.               Lida's Medical Supply, Inc.          2/23/16      L0627
 000400251252-01       E.R.               Lida's Medical Supply, Inc.          3/25/16      L0637
 000388012148-02       E.S.               Lida's Medical Supply, Inc.          10/19/15     L0627
 000388012148-02       E.S.               Lida's Medical Supply, Inc.          12/7/15      L0637
 000386703433-03       E.T.               Lida's Medical Supply, Inc.          10/12/15     L0627
 000376190781-01       F.B.               Lida's Medical Supply, Inc.          7/23/15      L0627
 000364326389-02       F.G.               Lida's Medical Supply, Inc.          6/29/15      L0637
 000362400426-01       F.L.               Lida's Medical Supply, Inc.          5/20/15      L0637
 000350175667-03       F.M.               Lida's Medical Supply, Inc.          1/20/15      L0627
 000350175667-03       F.M.               Lida's Medical Supply, Inc.          1/20/15      L0637
 000373440155-03       F.P.               Lida's Medical Supply, Inc.           7/3/15      L1820
 000373440155-03       F.P.               Lida's Medical Supply, Inc.           7/3/15      L0627
 000432125078-01       F.P.               Lida's Medical Supply, Inc.          11/2/16      L1820
 000432125078-01       F.P.               Lida's Medical Supply, Inc.          2/27/17      L1832
 000418825949-01       F.R.               Lida's Medical Supply, Inc.          8/15/16      L0637
 000418825949-01       F.R.               Lida's Medical Supply, Inc.          8/22/16      L1820
 000354568305-02       G.B.               Lida's Medical Supply, Inc.           2/2/15      L0627
 000354568305-02       G.B.               Lida's Medical Supply, Inc.          3/20/15      L0637
 000375038478-02       G.C.               Lida's Medical Supply, Inc.           7/9/15      L0627
 000385477625-02       G.C.               Lida's Medical Supply, Inc.          9/29/15      L0627
 000383463247-01       G.D.               Lida's Medical Supply, Inc.          9/16/15      L0627
 000347372401-01       G.M.               Lida's Medical Supply, Inc.          2/10/15      L0637
 000356259036-02       G.M.               Lida's Medical Supply, Inc.          2/18/15      L0627
 000371647819-01       G.M.               Lida's Medical Supply, Inc.          6/29/15      L0627
 000376575411-01       G.P.               Lida's Medical Supply, Inc.          7/29/15      L0627
 000367572849-02       I.E.               Lida's Medical Supply, Inc.          4/29/15      L0627
 000367572849-02       I.E.               Lida's Medical Supply, Inc.           6/3/15      L0637
 000369630438-01        I.F.              Lida's Medical Supply, Inc.          5/29/15      L0627
 000369630438-01        I.F.              Lida's Medical Supply, Inc.           8/6/15      L0637
 000416856730-01        I.S.              Lida's Medical Supply, Inc.          8/12/16      L0637
 000352049357-03       I.V.               Lida's Medical Supply, Inc.           2/2/15      L0637
 000353380520-01       J.B.               Lida's Medical Supply, Inc.          1/30/15      L0627
 000386861421-01       J.B.               Lida's Medical Supply, Inc.          10/19/15     L0627
 000353339138-02       J.C.               Lida's Medical Supply, Inc.          12/26/14     L0627
 000344294392-02       J.C.               Lida's Medical Supply, Inc.          2/16/15      L0637
 000358840114-02       J.C.               Lida's Medical Supply, Inc.          3/14/15      L0627



                                                  51                                          Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1001
                                                                            54 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3525
                                               al. v. Avetisyan, et al.
                                               7720
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000363166679-01       J.C.               Lida's Medical Supply, Inc.           4/1/15      L0627
 000363166679-01       J.C.               Lida's Medical Supply, Inc.          7/20/15      L0637
 000397542515-02       J.C.               Lida's Medical Supply, Inc.          1/12/16      L0627
 000397001025-02       J.C.               Lida's Medical Supply, Inc.           2/2/16      L0627
 000400601118-01       J.C.               Lida's Medical Supply, Inc.          2/12/16      L0627
 000397001025-02       J.C.               Lida's Medical Supply, Inc.          4/25/16      L0637
 000356205070-01       J.D.               Lida's Medical Supply, Inc.          1/21/15      L0627
 000356205070-01       J.D.               Lida's Medical Supply, Inc.           4/8/15      L0637
 000365993211-03       J.D.               Lida's Medical Supply, Inc.           5/5/15      L0627
 000371785015-01       J.D.               Lida's Medical Supply, Inc.          6/18/15      L0627
 000388408972-04       J.F.               Lida's Medical Supply, Inc.          10/21/15     L0627
 000346072754-01       J.G.               Lida's Medical Supply, Inc.          7/27/15      L0637
 000378080295-01       J.G.               Lida's Medical Supply, Inc.          7/27/15      L0627
 000378080295-01       J.G.               Lida's Medical Supply, Inc.          10/28/15     L0637
 000398533851-09       J.G.               Lida's Medical Supply, Inc.          1/18/16      L0627
 000355186115-02       J.H.               Lida's Medical Supply, Inc.          1/22/15      L0627
 000355186115-02       J.H.               Lida's Medical Supply, Inc.          2/25/15      L0637
 000368048906-01       J.H.               Lida's Medical Supply, Inc.           5/7/15      L0627
 000368048906-01       J.H.               Lida's Medical Supply, Inc.          6/10/15      L0637
 000346744089-01       J.M.               Lida's Medical Supply, Inc.          1/19/15      L0637
 000412185498-01       J.M.               Lida's Medical Supply, Inc.          6/29/16      L0637
 000397276775-03       J.P.               Lida's Medical Supply, Inc.          1/12/16      L0627
 000397276775-04       J.P.               Lida's Medical Supply, Inc.          1/13/16      L0627
 000397276775-04       J.P.               Lida's Medical Supply, Inc.          2/12/16      L0637
 000404468795-04       J.P.               Lida's Medical Supply, Inc.          2/15/16      L0637
 000379268022-01       J.R.               Lida's Medical Supply, Inc.           8/7/15      L0627
 000418448247-01       J.R.               Lida's Medical Supply, Inc.          6/24/16      L1820
 000418448247-01       J.R.               Lida's Medical Supply, Inc.           9/5/16      L0637
 000426735890-02       J.R.               Lida's Medical Supply, Inc.          10/17/16     L0637
 000426735890-02       J.R.               Lida's Medical Supply, Inc.          10/20/16     L1820
 000370051575-07       J.S.               Lida's Medical Supply, Inc.          5/15/15      L0627
 000370051575-01       J.S.               Lida's Medical Supply, Inc.          5/19/15      L0627
 000375744646-09       J.S.               Lida's Medical Supply, Inc.          7/16/15      L1820
 000375744646-09       J.S.               Lida's Medical Supply, Inc.          7/16/15      L0627
 000376575411-02       J.S.               Lida's Medical Supply, Inc.          7/22/15      L0627
 000425902079-02       J.S.               Lida's Medical Supply, Inc.          10/10/16     L0637
 000364326389-03       J.T.               Lida's Medical Supply, Inc.          6/22/15      L0637
 000377126206-02       J.T.               Lida's Medical Supply, Inc.          7/16/15      L0627
 000374900041-01       K.H.               Lida's Medical Supply, Inc.          6/30/15      L0627
 000374900041-01       K.H.               Lida's Medical Supply, Inc.           9/3/15      L0637
 000394762884-02       K.H.               Lida's Medical Supply, Inc.           1/4/16      L0627
 000384304572-04       K.J.               Lida's Medical Supply, Inc.          9/28/15      L0627



                                                  52                                          Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1002
                                                                            55 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3526
                                               al. v. Avetisyan, et al.
                                               7721
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000401849047-02       K.M.               Lida's Medical Supply, Inc.          2/18/16      L1820
 000401849047-02       K.M.               Lida's Medical Supply, Inc.          2/18/16      L0627
 000401849047-02       K.M.               Lida's Medical Supply, Inc.          3/28/16      L0637
 000415751528-02       K.O.               Lida's Medical Supply, Inc.          7/12/16      L0637
 000415751528-02       K.O.               Lida's Medical Supply, Inc.           9/6/16      L1832
 000353732571-02       K.R.               Lida's Medical Supply, Inc.          1/21/15      L0627
 000348656885-01       L.A.               Lida's Medical Supply, Inc.           2/5/15      L0637
 000361846966-01       L.A.               Lida's Medical Supply, Inc.           4/2/15      L0627
 000361846966-01       L.A.               Lida's Medical Supply, Inc.          5/19/15      L0637
 000363516113-01       L.D.               Lida's Medical Supply, Inc.          4/20/15      L0627
 000363516113-01       L.D.               Lida's Medical Supply, Inc.          5/25/15      L0637
 000371514308-01       L.F.               Lida's Medical Supply, Inc.          6/15/15      L0627
 000403543655-02       L.G.               Lida's Medical Supply, Inc.           3/7/16      L0627
 000403543655-02       L.G.               Lida's Medical Supply, Inc.          6/13/16      L0637
 000371313701-03       L.H.               Lida's Medical Supply, Inc.          6/15/15      L0627
 000340917236-06       L.J.               Lida's Medical Supply, Inc.          1/13/15      L0637
 000371313701-02       L.J.               Lida's Medical Supply, Inc.          7/15/15      L0627
 000384204772-02       L.J.               Lida's Medical Supply, Inc.          9/25/15      L0627
 000419951008-01       L.K.               Lida's Medical Supply, Inc.           9/5/16      L0637
 000419951008-01       L.K.               Lida's Medical Supply, Inc.          11/3/16      L1832
 000348427444-01       L.L.               Lida's Medical Supply, Inc.          4/20/15      L1832
 000354976599-01       L.L.               Lida's Medical Supply, Inc.          4/22/15      L0637
 000398533851-05       L.P.               Lida's Medical Supply, Inc.          1/18/16      L0627
 000354648545-01       L.S.               Lida's Medical Supply, Inc.          1/23/15      L0627
 000398533851-03       L.S.               Lida's Medical Supply, Inc.          1/20/16      L0627
 000376230603-02       L.V.               Lida's Medical Supply, Inc.          7/23/15      L0627
 000361866205-02       L.W.               Lida's Medical Supply, Inc.          6/30/15      L1832
 000431474162-02       M.B.               Lida's Medical Supply, Inc.          11/17/16     L0637
 000355227265-01       M.C.               Lida's Medical Supply, Inc.          2/10/15      L0627
 000355227265-01       M.C.               Lida's Medical Supply, Inc.          3/20/15      L3807
 000355227265-01       M.C.               Lida's Medical Supply, Inc.          3/30/15      L0637
 000355227265-01       M.C.               Lida's Medical Supply, Inc.          4/27/15      L1820
 000346500507-13       M.D.               Lida's Medical Supply, Inc.          1/19/15      L0637
 000376192976-01       M.F.               Lida's Medical Supply, Inc.          6/22/15      L0627
 000376192976-01       M.F.               Lida's Medical Supply, Inc.          1/14/16      L0637
 000351303342-02       M.G.               Lida's Medical Supply, Inc.          12/22/14     L0627
 000357593276-10       M.G.               Lida's Medical Supply, Inc.          1/28/15      L0627
 000351303342-02       M.G.               Lida's Medical Supply, Inc.           2/9/15      L0637
 000426737268-01       M.G.               Lida's Medical Supply, Inc.          11/25/16     L0637
 000369185160-02       M.H.               Lida's Medical Supply, Inc.          5/25/15      L0627
 000369185160-02       M.H.               Lida's Medical Supply, Inc.          9/30/15      L0637
 000361453913-01       M.J.               Lida's Medical Supply, Inc.          8/23/15      L0627



                                                  53                                          Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1003
                                                                            56 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3527
                                               al. v. Avetisyan, et al.
                                               7722
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000371332735-01       M.L.               Lida's Medical Supply, Inc.          6/15/15      L0627
 000371332735-01       M.L.               Lida's Medical Supply, Inc.          6/15/15      L3908
 000353205123-06       M.M.               Lida's Medical Supply, Inc.           3/5/15      L0627
 000398533851-04       M.M.               Lida's Medical Supply, Inc.          1/18/16      L0627
 000405593286-01       M.P.               Lida's Medical Supply, Inc.           5/6/16      L0637
 000371514308-02       M.R.               Lida's Medical Supply, Inc.          6/18/15      L0627
 000407619436-02       M.R.               Lida's Medical Supply, Inc.          4/12/16      L1910
 000407619436-02       M.R.               Lida's Medical Supply, Inc.          4/12/16      L1820
 000407619436-02       M.R.               Lida's Medical Supply, Inc.          5/11/16      L0637
 000352470488-04       M.S.               Lida's Medical Supply, Inc.           2/9/15      L1832
 000352470488-04       M.S.               Lida's Medical Supply, Inc.          4/15/15      L0637
 000374900041-02       M.T.               Lida's Medical Supply, Inc.          6/30/15      L0627
 000373948355-01       M.V.               Lida's Medical Supply, Inc.          6/30/15      L0627
 000373948355-01       M.V.               Lida's Medical Supply, Inc.           8/5/15      L0637
 000373276005-01       M.W.               Lida's Medical Supply, Inc.          7/28/15      L0637
 000372620419-01       N.A.               Lida's Medical Supply, Inc.          6/15/15      L0627
 000372620419-01       N.A.               Lida's Medical Supply, Inc.          7/29/15      L0637
 000357593276-02       N.C.               Lida's Medical Supply, Inc.          1/19/15      L0627
 000346563943-01       N.E.               Lida's Medical Supply, Inc.           1/5/15      L0637
 000379067846-02       N.G.               Lida's Medical Supply, Inc.          7/31/15      L0627
 000351830831-02       N.M.               Lida's Medical Supply, Inc.           3/3/15      L0637
 000352470488-02       N.P.               Lida's Medical Supply, Inc.          2/24/15      L0637
 000355760232-04       N.S.               Lida's Medical Supply, Inc.          4/16/15      L0637
 000361700099-01       N.T.               Lida's Medical Supply, Inc.          9/24/15      L1832
 000370614967-01       N.W.               Lida's Medical Supply, Inc.          6/17/15      L0627
 000356456798-02       O.A.               Lida's Medical Supply, Inc.          1/23/15      L1820
 000356456798-02       O.A.               Lida's Medical Supply, Inc.          1/23/15      L0627
 000356456798-02       O.A.               Lida's Medical Supply, Inc.          4/10/15      L0637
 000382527174-01       O.C.               Lida's Medical Supply, Inc.          10/21/15     L0637
 000376784740-02       O.Y.               Lida's Medical Supply, Inc.          7/13/15      L0627
 000376784740-02       O.Y.               Lida's Medical Supply, Inc.           9/9/15      L0637
 000427505490-03       P.C.               Lida's Medical Supply, Inc.          10/17/16     L0637
 000427505490-03       P.C.               Lida's Medical Supply, Inc.          11/10/16     L1832
 000424423333-03       P.G.               Lida's Medical Supply, Inc.          9/20/16      L0637
 000362161985-03       P.H.               Lida's Medical Supply, Inc.          5/18/15      L0637
 000356884155-01       P.M.               Lida's Medical Supply, Inc.           4/9/15      L0637
 000378075410-02       P.P.               Lida's Medical Supply, Inc.          7/31/15      L1820
 000378075410-02       P.P.               Lida's Medical Supply, Inc.          7/31/15      L0627
 000378075410-02       P.P.               Lida's Medical Supply, Inc.          10/5/15      L0637
 000349032557-01       P.R.               Lida's Medical Supply, Inc.           3/5/15      L0637
 000402937361-01       R.B.               Lida's Medical Supply, Inc.          2/25/16      L0627
 000410976633-02       R.C.               Lida's Medical Supply, Inc.          6/20/16      L0637



                                                  54                                          Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1004
                                                                            57 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3528
                                               al. v. Avetisyan, et al.
                                               7723
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000349529163-01       R.D.               Lida's Medical Supply, Inc.          1/19/15      L0637
 000355760232-01       R.E.               Lida's Medical Supply, Inc.          4/22/15      L0637
 000351508056-04       R.H.               Lida's Medical Supply, Inc.          2/16/15      L0637
 000347740672-04       R.K.               Lida's Medical Supply, Inc.          2/16/15      L1832
 000350188496-02       R.M.               Lida's Medical Supply, Inc.          1/12/15      L0637
 000350315867-02       R.M.               Lida's Medical Supply, Inc.          1/16/15      L0627
 000350315867-02       R.M.               Lida's Medical Supply, Inc.          2/16/15      L1832
 000375744646-06       R.M.               Lida's Medical Supply, Inc.          7/15/15      L1820
 000375744646-06       R.M.               Lida's Medical Supply, Inc.          7/15/15      L1820
 000375744646-06       R.M.               Lida's Medical Supply, Inc.          7/15/15      L0627
 000375744646-06       R.M.               Lida's Medical Supply, Inc.          7/15/15      L0627
 000403045636-01       R.M.               Lida's Medical Supply, Inc.          2/24/16      L0627
 000446308140-02       R.P.               Lida's Medical Supply, Inc.           2/9/17      L1820
 000446308140-02       R.P.               Lida's Medical Supply, Inc.           2/9/17      L0628
 000352852024-03       R.S.               Lida's Medical Supply, Inc.          1/16/15      L0627
 000356456798-01       R.S.               Lida's Medical Supply, Inc.          4/10/15      L0637
 000417872256-02       R.S.               Lida's Medical Supply, Inc.          11/2/16      L0637
 000358403525-01       R.T.               Lida's Medical Supply, Inc.          4/23/15      L0627
 000358403525-01       R.T.               Lida's Medical Supply, Inc.          6/18/15      L0637
 000405883067-01       R.T.               Lida's Medical Supply, Inc.          4/25/16      L0637
 000358046704-02       S.A.               Lida's Medical Supply, Inc.          2/24/15      L1820
 000358046704-02       S.A.               Lida's Medical Supply, Inc.          2/24/15      L0627
 000365614346-02       S.A.               Lida's Medical Supply, Inc.           6/4/15      L0627
 000365614346-02       S.A.               Lida's Medical Supply, Inc.          6/29/15      L0637
 000373423136-02       S.B.               Lida's Medical Supply, Inc.           9/7/15      L0637
 000388408972-05       S.B.               Lida's Medical Supply, Inc.          10/20/15     L1820
 000388408972-05       S.B.               Lida's Medical Supply, Inc.          10/20/15     L0627
 000419452965-02       S.B.               Lida's Medical Supply, Inc.          8/29/16      L0637
 000419452965-02       S.B.               Lida's Medical Supply, Inc.          11/7/16      L1832
 000376939583-01       S.G.               Lida's Medical Supply, Inc.          8/11/15      L0627
 000382909760-02       S.H.               Lida's Medical Supply, Inc.          7/20/15      L0627
 000384467098-03       S.H.               Lida's Medical Supply, Inc.          10/21/15     L0637
 000387055361-01       S.J.               Lida's Medical Supply, Inc.          10/15/15     L0627
 000360182182-01       S.L.               Lida's Medical Supply, Inc.           5/5/15      L0637
 000377112263-01       S.L.               Lida's Medical Supply, Inc.          7/31/15      L0627
 000347190407-02       S.M.               Lida's Medical Supply, Inc.          1/13/15      L0637
 000365643733-02       S.M.               Lida's Medical Supply, Inc.           4/6/15      L0627
 000365643733-02       S.M.               Lida's Medical Supply, Inc.          6/29/15      L0637
 000373768191-01       S.P.               Lida's Medical Supply, Inc.           7/4/15      L1820
 000373768191-01       S.P.               Lida's Medical Supply, Inc.           7/4/15      L0627
 000340917236-05       S.R.               Lida's Medical Supply, Inc.          1/13/15      L0637
 000346605736-04       S.W.               Lida's Medical Supply, Inc.          1/13/15      L0637



                                                  55                                          Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1005
                                                                            58 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3529
                                               al. v. Avetisyan, et al.
                                               7724
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000353656473-03       T.B.               Lida's Medical Supply, Inc.          1/19/15      L0627
 000353656473-03       T.B.               Lida's Medical Supply, Inc.           3/2/15      L0637
 000368222063-01       T.B.               Lida's Medical Supply, Inc.           6/2/15      L0627
 000376646907-02       T.C.               Lida's Medical Supply, Inc.          7/28/15      L1820
 000376646907-02       T.C.               Lida's Medical Supply, Inc.          7/28/15      L0627
 000382042869-03       T.D.               Lida's Medical Supply, Inc.          9/29/15      L0627
 000378184246-06       T.G.               Lida's Medical Supply, Inc.          8/10/15      L1820
 000378184246-06       T.G.               Lida's Medical Supply, Inc.          8/10/15      L0627
 000378184246-06       T.G.               Lida's Medical Supply, Inc.          9/21/15      L0637
 000378184246-02       T.G.               Lida's Medical Supply, Inc.          9/29/15      L0637
 000348134859-02       T.H.               Lida's Medical Supply, Inc.          1/29/15      L0637
 000381539246-02       T.M.               Lida's Medical Supply, Inc.           8/7/15      L0627
 000372536367-01       T.S.               Lida's Medical Supply, Inc.          6/29/15      L0627
 000388382764-01       T.S.               Lida's Medical Supply, Inc.          11/19/15     L0627
 000369109574-01       T.W.               Lida's Medical Supply, Inc.           7/9/15      L0637
 000352457022-03       V.G.               Lida's Medical Supply, Inc.          2/25/15      L0637
 000378388060-01       V.H.               Lida's Medical Supply, Inc.           8/4/15      L0627
 000367632643-01       V.M.               Lida's Medical Supply, Inc.           5/4/15      L1820
 000367632643-01       V.M.               Lida's Medical Supply, Inc.           5/4/15      L0627
 000352089544-01       W.A.               Lida's Medical Supply, Inc.          1/12/15      L0627
 000350215216-01       W.A.               Lida's Medical Supply, Inc.          1/23/15      L0627
 000352089544-01       W.A.               Lida's Medical Supply, Inc.          4/15/15      L0637
 000352852024-02       W.D.               Lida's Medical Supply, Inc.          1/20/15      L0627
 000352852024-02       W.D.               Lida's Medical Supply, Inc.           4/1/15      L0637
 000366160539-02       W.G.               Lida's Medical Supply, Inc.          4/24/15      L1820
 000366160539-02       W.G.               Lida's Medical Supply, Inc.          4/24/15      L0627
 000363671702-01       Y.B.               Lida's Medical Supply, Inc.          4/13/15      L0627
 000363671702-01       Y.B.               Lida's Medical Supply, Inc.          5/15/15      L0637
 000363671702-01       Y.B.               Lida's Medical Supply, Inc.          5/28/15      L1832
 000347782377-03       Y.C.               Lida's Medical Supply, Inc.          2/16/15      L0637
 000355853649-01       Y.M.               Lida's Medical Supply, Inc.          2/10/15      L0627
 000415276773-01       Y.M.               Lida's Medical Supply, Inc.           7/6/16      L0637
 000359448412-02       Y.R.               Lida's Medical Supply, Inc.          4/21/15      L0637
 000431721570-02       A.A.                  Life Equipment, Inc.              12/24/16     L0637
 000391113973-01       A.J.                  Life Equipment, Inc.              1/21/16      L1832
 000425559705-02       A.M.                  Life Equipment, Inc.              11/10/16     L0637
 000417031267-01       B.S.                  Life Equipment, Inc.              6/30/16      L0627
 000417031267-01       B.S.                  Life Equipment, Inc.              8/11/16      L1832
 000419956643-01       C.H.                  Life Equipment, Inc.              7/14/16      L3807
 000419151410-01       C.M.                  Life Equipment, Inc.              6/30/16      L0627
 000431123033-02       C.M.                  Life Equipment, Inc.              11/23/16     L0637
 000396848525-02       E.J.                  Life Equipment, Inc.               2/5/16      L0637



                                                  56                                          Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1006
                                                                            59 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3530
                                               al. v. Avetisyan, et al.
                                               7725
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000412699232-01       F.B.                  Life Equipment, Inc.              6/30/16      L0637
 000428272850-02       F.F.                  Life Equipment, Inc.              11/15/16     L0637
 000413034356-01       G.C.                  Life Equipment, Inc.               8/4/16      L1832
 000413034356-01       G.C.                  Life Equipment, Inc.               8/4/16      L0637
 000391848900-01       G.K.                  Life Equipment, Inc.               2/3/16      L0637
 000391537313-01       J.C.                  Life Equipment, Inc.              1/29/16      L0637
 000431123033-01       J.D.                  Life Equipment, Inc.              11/17/16     L0637
 000431123033-01       J.D.                  Life Equipment, Inc.              12/15/16     L1832
 000428833644-01       J.R.                  Life Equipment, Inc.              12/19/16     L0637
 000419432299-01       J.W.                  Life Equipment, Inc.              9/27/16      L1832
 000419432299-01       J.W.                  Life Equipment, Inc.              9/27/16      L0637
 000419432299-01       J.W.                  Life Equipment, Inc.              9/27/16      L3960
 000420695965-01       J.W.                  Life Equipment, Inc.              10/3/16      L0637
 000414974261-02       K.V.                  Life Equipment, Inc.               7/6/16      L0637
 000414974261-02       K.V.                  Life Equipment, Inc.               8/9/16      L1832
 000420961740-02       L.B.                  Life Equipment, Inc.              8/23/16      L0637
 000393819305-02       L.C.                  Life Equipment, Inc.              1/21/16      L0637
 000416105351-01       L.S.                  Life Equipment, Inc.              8/20/16      L0637
 000420695965-04       L.W.                  Life Equipment, Inc.              8/26/16      L0637
 000398728816-01       M.E.                  Life Equipment, Inc.              7/13/16      L1832
 000391129285-01       M.G.                  Life Equipment, Inc.              2/10/16      L0637
 000434950127-02       M.G.                  Life Equipment, Inc.              1/28/17      L1832
 000402125397-01       M.I.                  Life Equipment, Inc.               8/2/16      L1832
 000421873118-03       M.P.                  Life Equipment, Inc.              8/10/16      L0637
 000425408951-14       M.P.                  Life Equipment, Inc.              8/10/16      L0637
 000431015106-01       M.R.                  Life Equipment, Inc.              11/3/16      L0637
 000420695965-06       M.W.                  Life Equipment, Inc.               8/6/16      L0637
 000420695965-07       N.W.                  Life Equipment, Inc.              8/16/16      L0637
 000420831983-02       P.C.                  Life Equipment, Inc.              9/28/16      L0637
 000421549932-01       R.A.                  Life Equipment, Inc.               9/1/16      L0637
 000410041123-02       R.F.                  Life Equipment, Inc.               7/5/16      L0637
 000428039457-01       R.F.                  Life Equipment, Inc.              10/19/16     L0637
 000418016820-02       R.P.                  Life Equipment, Inc.              9/24/16      L0637
 000431721570-06       R.R.                  Life Equipment, Inc.              12/17/16     L0637
 000429991424-03       S.C.                  Life Equipment, Inc.              12/23/16     L0637
 000420374992-01       S.G.                  Life Equipment, Inc.              8/25/16      L0637
 000416497278-02       S.H.                  Life Equipment, Inc.              7/20/16      L0637
 000427658975-02       T.B.                  Life Equipment, Inc.              10/20/16     L0637
 000435569918-01       V.Q.                  Life Equipment, Inc.              11/22/16     L0637
 000423829738-02       W.A.                  Life Equipment, Inc.              11/1/16      L0637
 000413999508-01       W.S.                  Life Equipment, Inc.              6/10/16      L0637
 000421873118-02       Y.G.                  Life Equipment, Inc.               8/5/16      L1832



                                                 57                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1007
                                                                            60 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3531
                                               al. v. Avetisyan, et al.
                                               7726
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000421873118-02       Y.G.                 Life Equipment, Inc.                8/5/16      L0637
 000425408951-02       Y.G.                 Life Equipment, Inc.                8/5/16      L1832
 000425408951-02       Y.G.                 Life Equipment, Inc.                8/5/16      L0637
 000421873118-04       Y.P.                 Life Equipment, Inc.               8/11/16      L1832
 000421873118-04       Y.P.                 Life Equipment, Inc.               8/11/16      L0637
 000425408951-10       Y.P.                 Life Equipment, Inc.               8/11/16      L1832
 000425408951-10       Y.P.                 Life Equipment, Inc.               8/11/16      L1832
 000425408951-10       Y.P.                 Life Equipment, Inc.               8/11/16      L0637
 000441953361-02       Y.P.                 Life Equipment, Inc.               1/30/17      L0637
 000441953361-02       Y.P.                 Life Equipment, Inc.               2/22/17      L1832
 000208814343-06       A.B.              Med Equipments Service, Inc.          7/18/11      L0630
 000226295029-03       A.B.              Med Equipments Service, Inc.          12/6/11      L1906
 000226295029-03       A.B.              Med Equipments Service, Inc.          12/6/11      L0630
 000193902822-03       A.C.              Med Equipments Service, Inc.          3/31/11      L1820
 000193902822-03       A.C.              Med Equipments Service, Inc.          3/31/11      L0630
 000207143892-01       A.G.              Med Equipments Service, Inc.          6/13/11      L0630
 000196461891-01       A.K.              Med Equipments Service, Inc.          3/22/11      L3710
 000196461891-01       A.K.              Med Equipments Service, Inc.          3/22/11      L0630
 000211944152-01       A.K.              Med Equipments Service, Inc.          7/19/11      L0630
 000206274102-01       A.P.              Med Equipments Service, Inc.          5/25/11      L0630
 000223036138-04       A.P.              Med Equipments Service, Inc.          10/25/11     L0630
 000435703822-01       A.P.              Med Equipments Service, Inc.          11/16/16     L1820

 000435703822-01       A.P.              Med Equipments Service, Inc.          11/16/16   L0490 SO
 000999863473-02       A.S.              Med Equipments Service, Inc.          6/29/09     L1820
 000175821610-04       A.S.              Med Equipments Service, Inc.           9/9/10     L3710
 000198738692-01       A.S.              Med Equipments Service, Inc.          4/20/11     L0630
 000196432298-01       B.L.              Med Equipments Service, Inc.           4/5/11     L0630
 000170788426-02       C.C.              Med Equipments Service, Inc.          6/18/10     L1820
 000176004307-02       C.F.              Med Equipments Service, Inc.          9/17/10     L1820
 000178723474-04       C.S.              Med Equipments Service, Inc.          10/21/10    L3710
 000178723474-04       C.S.              Med Equipments Service, Inc.          10/21/10    L1820
 000177557238-08       D.B.              Med Equipments Service, Inc.          9/20/10     L1820
 000181698282-03       D.G.              Med Equipments Service, Inc.          11/2/10     L1820
 000198466591-05       D.M.              Med Equipments Service, Inc.          4/14/11     L1820
 000198466591-05       D.M.              Med Equipments Service, Inc.          4/14/11     L0630
 000201718533-03       D.P.              Med Equipments Service, Inc.          5/25/11     L0630
 000202844049-03       D.U.              Med Equipments Service, Inc.          5/25/11     L1820
 000202844049-03       D.U.              Med Equipments Service, Inc.          5/25/11     L0630
 000195898506-01       D.W.              Med Equipments Service, Inc.          3/29/11     L0630
 000189290117-03       E.S.              Med Equipments Service, Inc.          2/15/11     L3710
 000189290117-03       E.S.              Med Equipments Service, Inc.          2/15/11     L0630



                                                 58                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1008
                                                                            61 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3532
                                               al. v. Avetisyan, et al.
                                               7727
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000196461891-04        F.I.             Med Equipments Service, Inc.          3/22/11      L0630
 000205015548-01       G.K.              Med Equipments Service, Inc.           6/6/11      L3710
 000205015548-01       G.K.              Med Equipments Service, Inc.           6/6/11      L0630
 000197223241-03       G.L.              Med Equipments Service, Inc.          3/28/11      L1820
 000197223241-03       G.L.              Med Equipments Service, Inc.          3/28/11      L0630
 000198060394-03       G.N.              Med Equipments Service, Inc.          4/15/11      L0630
 000146528427-04       G.P.              Med Equipments Service, Inc.          8/27/09      L1820
 000145967295-01       H.H.              Med Equipments Service, Inc.           9/4/09      L1820
 000201019536-03       H.M.              Med Equipments Service, Inc.           5/3/11      L1820
 000201019536-03       H.M.              Med Equipments Service, Inc.           5/3/11      L0630
 000200174779-08       I.T.              Med Equipments Service, Inc.          5/10/11      L1820
 000200174779-08       I.T.              Med Equipments Service, Inc.          5/10/11      L0630
 000170319743-09       I.V.              Med Equipments Service, Inc.          6/18/10      L1906
 000170319743-09       I.V.              Med Equipments Service, Inc.          6/18/10      L1820
 000436245815-02       J.B.              Med Equipments Service, Inc.          11/17/16     L0490
 000146748108-06       J.D.              Med Equipments Service, Inc.          8/28/09      L1820
 000146748108-07       J.P.              Med Equipments Service, Inc.          8/28/09      L3652
 000220539092-01       J.P.              Med Equipments Service, Inc.          10/11/11     L0630
 000194537783-01       K.M.              Med Equipments Service, Inc.          3/11/11      L1906
 000194537783-01       K.M.              Med Equipments Service, Inc.          3/11/11      L1820
 000194537783-01       K.M.              Med Equipments Service, Inc.          3/11/11      L0630
 000137557294-01       K.R.              Med Equipments Service, Inc.           7/2/09      L1820
 000227402088-01       K.S.              Med Equipments Service, Inc.          12/7/11      L0630
 000144003647-01       L.K.              Med Equipments Service, Inc.           7/6/09      L1906
 000179363502-03       L.L.              Med Equipments Service, Inc.          10/19/10     L1820
 000194334553-04       L.M.              Med Equipments Service, Inc.          3/16/11      L0630
 000146303870-01       L.P.              Med Equipments Service, Inc.          8/27/09      L1906
 000206274102-02       L.P.              Med Equipments Service, Inc.          5/25/11      L0630
 000206274102-03       L.P.              Med Equipments Service, Inc.          5/25/11      L0630
 000189690786-01       M.C.              Med Equipments Service, Inc.           2/2/11      L0630
 000211944152-02       M.K.              Med Equipments Service, Inc.          7/27/11      L0630
 000171078942-01       M.M.              Med Equipments Service, Inc.          6/28/10      L1820
 000178656351-08       M.S.              Med Equipments Service, Inc.          9/28/10      L1820
 000180186009-04       N.C.              Med Equipments Service, Inc.          10/26/10     L3710
 000180186009-04       N.C.              Med Equipments Service, Inc.          10/26/10     L1820
 000142231398-06       R.F.              Med Equipments Service, Inc.           7/6/09      L1820
 000180376626-01       R.L.              Med Equipments Service, Inc.          10/29/10     L1820
 000197223241-01       R.L.              Med Equipments Service, Inc.          3/30/11      L0630
 000228942272-01       R.S.              Med Equipments Service, Inc.          11/30/11     L1820
 000228942272-01       R.S.              Med Equipments Service, Inc.          11/30/11     L0630
 000222754186-01       S.L.              Med Equipments Service, Inc.          10/26/11     L0630
 000195862255-01       S.P.              Med Equipments Service, Inc.          3/11/11      L0630



                                                 59                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1009
                                                                            62 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3533
                                               al. v. Avetisyan, et al.
                                               7728
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                           Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                            Used
 000197780455-03       S.P.              Med Equipments Service, Inc.          3/22/11     L0630
 000197780455-03       S.P.              Med Equipments Service, Inc.          3/22/11     L0630
 000202844049-06       S.V.              Med Equipments Service, Inc.          5/25/11     L0630
 000155549538-04       T.B.              Med Equipments Service, Inc.          10/15/10    L1820
 000196794002-04       T.R.              Med Equipments Service, Inc.           4/5/11     L0630
 000194415873-04       V.A.              Med Equipments Service, Inc.          3/23/11     L0630
 000202447280-01       V.S.              Med Equipments Service, Inc.          5/17/11     L0630
 000175786946-16       W.C.              Med Equipments Service, Inc.          8/18/10     L3710
 000175786946-16       W.C.              Med Equipments Service, Inc.          8/18/10     L1820
 000204843494-01       Y.G.              Med Equipments Service, Inc.          6/20/11     L0630
 000227031853-01       Y.G.              Med Equipments Service, Inc.          12/8/11     L1820
 000227031853-01       Y.G.              Med Equipments Service, Inc.          12/8/11     L0630
 000208814343-01       Y.R.              Med Equipments Service, Inc.          7/18/11     L0630
 000221849557-03       Z.S.              Med Equipments Service, Inc.          10/12/11    L1906
 000221849557-03       Z.S.              Med Equipments Service, Inc.          10/12/11    L0630
 000314346263-04       A.C.                  Orion Supplies, Inc.              3/25/14     L1832
 000314346263-04       A.C.                  Orion Supplies, Inc.              4/17/14     L0631
 000250366887-05       A.P.                  Orion Supplies, Inc.              7/13/12     L1820
 000250366887-05       A.P.                  Orion Supplies, Inc.              7/13/12     L3670
 000298512518-05       A.S.                  Orion Supplies, Inc.              10/15/13    L0631
 000292533676-03       B.L.                  Orion Supplies, Inc.              8/14/13     L0631
 000250366887-04       C.E.                  Orion Supplies, Inc.              7/16/12     L3670
 000268080587-01       C.L.                  Orion Supplies, Inc.               1/8/13    L0631 PL
 000235049814-03       D.R.                  Orion Supplies, Inc.               4/2/12     L0631
 000261613987-02       D.S.                  Orion Supplies, Inc.              12/5/12     L0631
 000266478239-03       E.D.                  Orion Supplies, Inc.              1/29/13     L0631
 000281568022-01       E.R.                  Orion Supplies, Inc.              7/10/13    L0631 PL
 000269324737-01       E.S.                  Orion Supplies, Inc.              1/17/13     L0631
 000250499851-01       G.A.                  Orion Supplies, Inc.               9/4/12     L0631
 000232550624-12       G.J.                  Orion Supplies, Inc.              1/23/12     L1830
 000320476492-01       G.M.                  Orion Supplies, Inc.               5/9/14     L0631
 000286192711-01       H.B.                  Orion Supplies, Inc.              6/10/13     L0631
 000286192711-01       H.B.                  Orion Supplies, Inc.              6/11/13     L1832
 000261019848-03       J.C.                  Orion Supplies, Inc.              10/24/12    L1832
 000261019848-03       J.C.                  Orion Supplies, Inc.              11/21/12    L0631
 000311102115-01       J.E.                  Orion Supplies, Inc.               2/9/14     L0631
 000298241464-03        J.J.                 Orion Supplies, Inc.              10/15/13   L0631 LS
 000298241464-03        J.J.                 Orion Supplies, Inc.              2/18/14     L1832
 000313547556-03       J.Y.                  Orion Supplies, Inc.              2/18/14     L0631
 000311874135-03       K.C.                  Orion Supplies, Inc.              2/25/14     L0631
 000272191149-04       K.G.                  Orion Supplies, Inc.              2/21/13     L0631
 000275103174-06       L.G.                  Orion Supplies, Inc.              4/23/13     L3710



                                                 60                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1010
                                                                            63 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3534
                                               al. v. Avetisyan, et al.
                                               7729
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                           Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                            Used
 000273518738-03       M.H.                  Orion Supplies, Inc.              1/30/13     L0631
 000259270734-01       M.P.                  Orion Supplies, Inc.              10/15/12    L0631
 000250366887-07       M.S.                  Orion Supplies, Inc.              7/13/12     L3670
 000266015411-01       M.S.                  Orion Supplies, Inc.              4/26/13    L0631 LS
 000258882182-04       N.B.                  Orion Supplies, Inc.              10/22/12    L0631
 000384873782-04       N.R.                  Orion Supplies, Inc.              9/30/15     L0627
 000273354688-02       O.B.                  Orion Supplies, Inc.              1/23/13     L1830
 000311874135-27       O.D.                  Orion Supplies, Inc.              2/11/14     L0631
 000252904289-01       O.W.                  Orion Supplies, Inc.               9/4/12     L0631
 000260901913-01       P.N.                  Orion Supplies, Inc.              11/15/12   L0631 LS
 000273236463-03       R.C.                  Orion Supplies, Inc.              2/28/13     L0631
 000318952066-01       R.D.                  Orion Supplies, Inc.              4/25/14     L0631
 000244416467-04       R.S.                  Orion Supplies, Inc.              10/9/12     L1832
 000273942847-01       R.S.                  Orion Supplies, Inc.               3/7/13     L0631
 000273942847-01       R.S.                  Orion Supplies, Inc.               3/7/13     L0631
 000280932773-03       R.W.                  Orion Supplies, Inc.               8/2/13     L0631
 000313547556-02       S.B.                  Orion Supplies, Inc.              2/11/14     L0631
 000380106203-01       S.F.                  Orion Supplies, Inc.              9/30/15     L0631
 000252904289-05       S.H.                  Orion Supplies, Inc.               9/7/12     L0631
 000272191149-05       S.L.                  Orion Supplies, Inc.              2/26/13     L0631
 000272191149-05       S.L.                  Orion Supplies, Inc.              2/26/13     L0631
 000291331296-05       S.S.                  Orion Supplies, Inc.               9/4/13     L0631
 000257087791-03       S.T.                  Orion Supplies, Inc.              10/15/12    L0631
 000273518738-04       T.B.                  Orion Supplies, Inc.               1/8/13     L0631
 000318295226-01       T.B.                  Orion Supplies, Inc.              4/17/14     L1832
 000252904289-03       T.G.                  Orion Supplies, Inc.              11/2/12     L0631
 000263187114-03       T.G.                  Orion Supplies, Inc.              12/4/12     L0631

 000252904289-03       T.G.                  Orion Supplies, Inc.              12/11/12   L1832 AD
 000293840336-03       V.R.                  Orion Supplies, Inc.              7/29/13    L0631 LS
 000233263169-02       X.G.                  Orion Supplies, Inc.              4/26/12     L0631
 000266478239-01       Y.D.                  Orion Supplies, Inc.              1/25/13     L0631
 000238008239-03        Y.J.                 Orion Supplies, Inc.              3/16/12     L1830
 000302419114-04       A.B.               Prompt Medical Supply Inc.           11/4/13     L1832
 000302419114-04       A.B.               Prompt Medical Supply Inc.           12/3/13    L0631 LS
 000300959228-01       A.B.               Prompt Medical Supply Inc.            1/3/14     L0631
 000311874135-07       A.D.               Prompt Medical Supply Inc.           2/25/14     L1832
 000311874135-07       A.D.               Prompt Medical Supply Inc.           3/11/14     L0631
 000352120430-01       A.G.               Prompt Medical Supply Inc.           1/14/15     L1832
 000343663134-03       A.K.               Prompt Medical Supply Inc.           12/12/14    L0631
 000279503840-02       A.M.               Prompt Medical Supply Inc.           3/25/13     L1820
 000279503840-02       A.M.               Prompt Medical Supply Inc.           3/25/13     L0450



                                                 61                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1011
                                                                            64 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3535
                                               al. v. Avetisyan, et al.
                                               7730
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000358341220-01       A.M.               Prompt Medical Supply Inc.            3/11/15     L0631
 000351538244-01       A.S.               Prompt Medical Supply Inc.             2/6/15     L0631
 000284945763-01       C.C.               Prompt Medical Supply Inc.            5/29/13     L0631
 000367727229-06       C.D.               Prompt Medical Supply Inc.            6/16/15     L0631
 000323581777-01       C.E.               Prompt Medical Supply Inc.            6/19/14     L0631

 000290600386-01       C.G.               Prompt Medical Supply Inc.           9/30/13    L0631 NT
 000346695900-01       C.G.               Prompt Medical Supply Inc.            1/5/15     L0631
 000351538244-02       C.L.               Prompt Medical Supply Inc.           1/20/15     L0631
 000287497829-03       C.M.               Prompt Medical Supply Inc.           6/28/13     L0631
 000291331296-02       C.M.               Prompt Medical Supply Inc.           10/4/13     L0631
 000300847472-01       C.M.               Prompt Medical Supply Inc.           2/28/14     L1832
 000367314895-01       C.M.               Prompt Medical Supply Inc.           6/23/15     L0631
 000302419114-02       D.A.               Prompt Medical Supply Inc.           11/14/13    L0631
 000381016534-05       D.A.               Prompt Medical Supply Inc.           9/10/15     L0627
 000358258440-07       D.F.               Prompt Medical Supply Inc.            4/7/15     L0631
 000353224504-01       D.H.               Prompt Medical Supply Inc.            3/2/15     L0631
 000315541557-02       D.T.               Prompt Medical Supply Inc.            4/2/14     L0631
 000368003091-06       E.J.               Prompt Medical Supply Inc.           6/23/15     L0631
 000348387977-02       E.L.               Prompt Medical Supply Inc.           12/1/14     L1832
 000348387977-02       E.L.               Prompt Medical Supply Inc.            1/6/15     L0631
 000318320207-01       E.P.               Prompt Medical Supply Inc.           4/17/14     L0631
 000347417461-02       F.D.               Prompt Medical Supply Inc.           12/23/14    L0631
 000342649720-01       G.J.               Prompt Medical Supply Inc.           11/11/14    L0631
 000349869338-02       G.L.               Prompt Medical Supply Inc.           2/12/15     L1832
 000349869338-02       G.L.               Prompt Medical Supply Inc.           2/12/15     L0631
 000356826214-01       G.W.               Prompt Medical Supply Inc.           3/17/15     L0631
 000312410541-05       I.D.               Prompt Medical Supply Inc.           2/25/14     L1820
 000287497829-02       I.M.               Prompt Medical Supply Inc.            7/9/13     L0631
 000344859087-02       I.N.               Prompt Medical Supply Inc.           11/25/14    L0631
 000279820582-02       J.A.               Prompt Medical Supply Inc.           3/19/13     L0450
 000370743998-02       J.E.               Prompt Medical Supply Inc.           7/28/15     L1832
 000370743998-02       J.E.               Prompt Medical Supply Inc.           7/28/15     L0631
 000342619426-02        J.F.              Prompt Medical Supply Inc.           11/21/14    L0631
 000344775390-02       J.G.               Prompt Medical Supply Inc.           12/22/14    L0631
 000349869338-03       J.L.               Prompt Medical Supply Inc.           2/13/15     L1832
 000349869338-03       J.L.               Prompt Medical Supply Inc.           2/13/15     L0631
 000342257144-04       J.M.               Prompt Medical Supply Inc.           11/3/14     L0631

 000288860967-02       J.T.               Prompt Medical Supply Inc.            8/29/13   L0631 NT
 000307689967-01       J.V.               Prompt Medical Supply Inc.             1/8/14    L0631
 000273473744-05       K.B.               Prompt Medical Supply Inc.            3/29/13    L0631



                                                 62                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1012
                                                                            65 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3536
                                               al. v. Avetisyan, et al.
                                               7731
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000314369836-01       K.E.               Prompt Medical Supply Inc.           3/11/14      L0631
 000358537876-04       K.M.               Prompt Medical Supply Inc.           3/24/15      L0631
 000335959730-02       K.S.               Prompt Medical Supply Inc.           9/29/14      L0631
 000344134028-01       K.W.               Prompt Medical Supply Inc.           12/19/14     L0631
 000350221198-01       L.B.               Prompt Medical Supply Inc.           1/15/15      L1832
 000350221198-01       L.B.               Prompt Medical Supply Inc.           1/22/15      L1832
 000350221198-01       L.B.               Prompt Medical Supply Inc.           1/22/15      L0631
 000377476239-01       L.C.               Prompt Medical Supply Inc.            9/8/15      L0631
 000302267570-03       L.H.               Prompt Medical Supply Inc.           12/12/13     L0631
 000351833439-02       L.P.               Prompt Medical Supply Inc.           12/17/14     L1820
 000351833439-02       L.P.               Prompt Medical Supply Inc.           12/17/14     L3652
 000351833439-02       L.P.               Prompt Medical Supply Inc.           1/30/15      L0631
 000270390644-03       L.S.               Prompt Medical Supply Inc.           4/22/13      L1832

 000278710546-02       M.B.               Prompt Medical Supply Inc.            4/9/13    L0631 AP

 000278710546-05       M.B.               Prompt Medical Supply Inc.           4/17/13    L0631 NT
 000299294330-02       M.B.               Prompt Medical Supply Inc.           11/4/13    L0631 LS
 000311874135-08       M.D.               Prompt Medical Supply Inc.           2/27/14     L0631
 000314369836-02       M.E.               Prompt Medical Supply Inc.           3/12/14     L0631
 000351538244-03       M.L.               Prompt Medical Supply Inc.           1/20/15     L0631
 000375170644-02       M.R.               Prompt Medical Supply Inc.           8/18/15     L0631
 000349969039-03       M.W.               Prompt Medical Supply Inc.           2/18/15     L1832
 000349969039-03       M.W.               Prompt Medical Supply Inc.           2/18/15     L0631
 000362861601-01       P.A.               Prompt Medical Supply Inc.           5/26/15     L0631
 000362861601-01       P.A.               Prompt Medical Supply Inc.           5/26/15     L0631
 000303277669-03       P.H.               Prompt Medical Supply Inc.           11/15/13    L0631
 000303277669-03       P.H.               Prompt Medical Supply Inc.            2/7/14     L1832
 000367727229-02        P.J.              Prompt Medical Supply Inc.           6/23/15     L1832
 000369158142-02       P.N.               Prompt Medical Supply Inc.           6/18/15     L0631
 000355178962-01       R.A.               Prompt Medical Supply Inc.           2/20/15     L0631
 000340231983-01       R.S.               Prompt Medical Supply Inc.           10/14/14    L0631
 000374698636-01       R.S.               Prompt Medical Supply Inc.            7/7/15     L0627
 000290503937-02       S.D.               Prompt Medical Supply Inc.           8/13/13     L0631

 000288860967-03       S.F.               Prompt Medical Supply Inc.           11/19/13   L1832 DA
 000288860967-03       S.F.               Prompt Medical Supply Inc.           11/26/13   L0631 LS
 000318320207-03       S.J.               Prompt Medical Supply Inc.           4/15/14     L0631
 000303277669-04       S.L.               Prompt Medical Supply Inc.           11/5/13     L0631
 000373539931-02       S.M.               Prompt Medical Supply Inc.           6/25/15     L0627
 000319061727-01       S.N.               Prompt Medical Supply Inc.            5/6/14     L0631
 000349206425-03       S.R.               Prompt Medical Supply Inc.           1/19/15     L0631



                                                 63                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1013
                                                                            66 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3537
                                               al. v. Avetisyan, et al.
                                               7732
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000370743998-01       S.R.               Prompt Medical Supply Inc.            7/28/15     L0631
 000300959228-02       S.T.               Prompt Medical Supply Inc.            11/6/13     L0631

 000279401953-02       T.C.               Prompt Medical Supply Inc.           4/10/13    L0631 NT
 000348802604-03       T.E.               Prompt Medical Supply Inc.           12/23/14    L0631
 000343134169-02       T.F.               Prompt Medical Supply Inc.           11/12/14    L0631
 000367314895-02       T.F.               Prompt Medical Supply Inc.           6/12/15     L0631

 000284578234-02       T.G.              Prompt Medical Supply Inc.            6/17/13    L0631 NT
 000369077011-02       T.J.              Prompt Medical Supply Inc.             7/7/15     L0631
 000374698636-03       T.S.              Prompt Medical Supply Inc.             7/7/15     L1820
 000374698636-03       T.S.              Prompt Medical Supply Inc.             7/7/15     L0627
 000369755805-03       T.W.              Prompt Medical Supply Inc.            5/12/15     L1820
 000369755805-03       T.W.              Prompt Medical Supply Inc.            6/23/15     L0631
 000290252378-01       U.L.              Prompt Medical Supply Inc.            7/23/13     L0631
 000358470599-01       V.D.              Prompt Medical Supply Inc.             4/2/15     L0631
 000364189118-01       V.R.              Prompt Medical Supply Inc.            6/29/15     L1832
 000364189118-01       V.R.              Prompt Medical Supply Inc.            6/29/15     L0631
 000360547434-01       W.R.              Prompt Medical Supply Inc.             4/8/15     L0631
 000348231093-01       Y.L.              Prompt Medical Supply Inc.            1/14/15     L0631
 000347267916-09       Y.W.              Prompt Medical Supply Inc.            2/12/15     L0631
 000411877913-14       A.M.            Right Choice Medical Supply Inc.        9/29/16     L1832
 000424780021-01       J.W.            Right Choice Medical Supply Inc.        11/9/16     L1832
 000414265363-02       M.G.            Right Choice Medical Supply Inc.        7/19/16     L1832
 000417925377-04       P.N.            Right Choice Medical Supply Inc.        8/30/16     L1832
 000354248890-01       A.G.              Skapars Health Products, Inc.         1/29/15     L0627
 000391113973-01        A.J.             Skapars Health Products, Inc.          1/5/16     L0627
 000408938918-01       A.K.              Skapars Health Products, Inc.         4/21/16     L0627
 000397912998-01       A.P.              Skapars Health Products, Inc.          2/2/16     L0627
 000401267364-02       A.S.              Skapars Health Products, Inc.         5/23/16     L3960
 000360189880-01       B.R.              Skapars Health Products, Inc.         4/20/15     L0627
 000409976395-01       C.A.              Skapars Health Products, Inc.         5/19/16     L0627
 000407738186-06       C.M.              Skapars Health Products, Inc.         4/19/16     L0627
 000414362004-01       C.O.              Skapars Health Products, Inc.          7/8/16     L0627
 000398268490-02       C.S.              Skapars Health Products, Inc.         3/17/16     L0627
 000358258440-07       D.F.              Skapars Health Products, Inc.          3/2/15     L0627
 000393766506-04       D.G.              Skapars Health Products, Inc.         12/28/15    L0627
 000417994852-01       D.G.              Skapars Health Products, Inc.          7/8/16     L0627
 000422923169-01       D.G.              Skapars Health Products, Inc.          9/8/16     L0627
 000420811804-02        D.J.             Skapars Health Products, Inc.         7/29/16     L0627
 000350207890-04       D.O.              Skapars Health Products, Inc.          1/6/15     L0627
 000434704607-09       D.T.              Skapars Health Products, Inc.         12/8/16     L0627



                                                 64                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1014
                                                                            67 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3538
                                               al. v. Avetisyan, et al.
                                               7733
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000355295865-02       D.W.              Skapars Health Products, Inc.         2/10/15      L0627
 000350207890-01       E.C.              Skapars Health Products, Inc.          1/6/15      L0627
 000340302298-01       E.M.              Skapars Health Products, Inc.         9/15/14      L0635
 000404014201-02       E.R.              Skapars Health Products, Inc.         3/24/16      L0627
 000385015565-02       E.S.              Skapars Health Products, Inc.         10/15/15     L0627
 000344889621-01       G.B.              Skapars Health Products, Inc.         11/12/14     L0627
 000429545857-02       G.J.              Skapars Health Products, Inc.         10/6/16      L0627
 000391186897-05       H.M.              Skapars Health Products, Inc.         11/12/15     L0627
 000397672700-05       J.C.              Skapars Health Products, Inc.         1/27/16      L0627
 000418856142-01       J.H.              Skapars Health Products, Inc.         7/11/16      L0627
 000340984475-04        J.J.             Skapars Health Products, Inc.         10/3/14      L0635
 000342257144-04       J.M.              Skapars Health Products, Inc.         9/23/14      L0635
 000393766506-02       J.V.              Skapars Health Products, Inc.         12/23/15     L0627
 000414235689-02       K.D.              Skapars Health Products, Inc.         10/5/16      L0627
 000435422779-01       K.E.              Skapars Health Products, Inc.         9/27/16      L0627
 000428365779-05       K.H.              Skapars Health Products, Inc.         10/12/16     L0627
 000405235540-01       K.W.              Skapars Health Products, Inc.         3/24/16      L0627
 000350221198-01       L.B.              Skapars Health Products, Inc.          1/6/15      L0627
 000347417461-02       L.D.              Skapars Health Products, Inc.         11/19/14     L0627
 000342257144-03       L.J.              Skapars Health Products, Inc.         9/22/14      L0635
 000429545857-06       L.K.              Skapars Health Products, Inc.         10/5/16      L0627
 000429545857-09       L.K.              Skapars Health Products, Inc.         10/6/16      L0627
 000420811804-01       L.M.              Skapars Health Products, Inc.         7/28/16      L0627
 000366057115-02       L.N.              Skapars Health Products, Inc.         5/26/15      L0627
 000415140532-01       L.R.              Skapars Health Products, Inc.         6/22/16      L3960
 000415140532-01       L.R.              Skapars Health Products, Inc.         7/16/16      L0627
 000419742092-01       M.A.              Skapars Health Products, Inc.          7/1/16      L0627
 000387356850-01       M.G.              Skapars Health Products, Inc.         11/2/15      L0627
 000348183906-01       M.H.              Skapars Health Products, Inc.         12/31/14     L0627
 000419742092-02       N.A.              Skapars Health Products, Inc.         6/28/16      L0627
 000417697819-02       N.M.              Skapars Health Products, Inc.         6/28/16      L0627
 000419487863-01       O.C.              Skapars Health Products, Inc.         9/12/16      L0627
 000385976824-07       P.D.              Skapars Health Products, Inc.         9/30/15      L0627
 000369158142-02       P.N.              Skapars Health Products, Inc.          6/3/15      L0627
 000342257144-02       R.A.              Skapars Health Products, Inc.         9/22/14      L0635
 000421781097-02       R.B.              Skapars Health Products, Inc.         8/17/16      L3960
 000375576717-02       R.G.              Skapars Health Products, Inc.         7/20/15      L0627
 000376459327-01       R.G.              Skapars Health Products, Inc.         7/20/15      L0627
 000340231983-01       R.S.              Skapars Health Products, Inc.         9/23/14      L0635
 000380106203-01       S.F.              Skapars Health Products, Inc.         8/20/15      L0627
 000359179884-02       S.M.              Skapars Health Products, Inc.          3/4/15      L0627
 000416039170-02       S.P.              Skapars Health Products, Inc.         6/28/16      L0627



                                                  65                                          Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1015
                                                                            68 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3539
                                               al. v. Avetisyan, et al.
                                               7734
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000407738186-02       S.S.             Skapars Health Products, Inc.          4/20/16      L0627
 000408938918-02       T.A.             Skapars Health Products, Inc.          4/26/16      L0627
 000435109681-02       T.E.             Skapars Health Products, Inc.          12/8/16      L0627
 000343134169-02       T.F.             Skapars Health Products, Inc.          10/20/14     L0627
 000385976824-04       T.N.             Skapars Health Products, Inc.          9/30/15      L0627
 000378261168-01       T.P.             Skapars Health Products, Inc.          8/11/15      L0627
 000342978020-03       T.S.             Skapars Health Products, Inc.          10/9/14      L0635
 000423664713-01       U.R.             Skapars Health Products, Inc.          8/30/16      L0627
 000363380940-01       W.B.             Skapars Health Products, Inc.          4/21/15      L0627
 000362861601-02       Y.A.             Skapars Health Products, Inc.           4/9/15      L0627
 000348231093-01       Y.L.             Skapars Health Products, Inc.          11/25/14     L0627
 000334348869-03       A.J.           Smart Choice Medical Supply, Inc.        7/15/14      L3652
 000334348869-03       A.J.           Smart Choice Medical Supply, Inc.        7/15/14      L0466
 000330623786-02       F.L.           Smart Choice Medical Supply, Inc.        6/17/14      L3931
 000329654395-02       L.E.           Smart Choice Medical Supply, Inc.        7/31/14      L0466
 000329654395-02       L.E.           Smart Choice Medical Supply, Inc.        7/31/14      L3931
 000380998640-01       M.K.           Smart Choice Medical Supply, Inc.        11/6/15      L3931
 000330623299-08       R.F.           Smart Choice Medical Supply, Inc.        7/28/14      L3652
 000359247236-02       R.G.           Smart Choice Medical Supply, Inc.         3/3/15      L1832
 000334348869-02       S.R.           Smart Choice Medical Supply, Inc.        7/15/14      L3652
 000334348869-02       S.R.           Smart Choice Medical Supply, Inc.        7/15/14      L0466
 000426700605-01       A.A.                     Top Q, Inc.                    9/30/16      L0637
 000427284070-02       A.I.                     Top Q, Inc.                    11/16/16     L3960
 000418320743-02       A.N.                     Top Q, Inc.                     7/7/16      L0627
 000419797061-03       B.L.                     Top Q, Inc.                    7/18/16      L0627
 000419797061-03       B.L.                     Top Q, Inc.                    10/7/16      L0637
 000435080866-02       C.L.                     Top Q, Inc.                    12/19/16     L1832
 000427831565-01       D.M.                     Top Q, Inc.                    10/5/16      L0637
 000436471841-02       G.C.                     Top Q, Inc.                    11/28/16     L0637
 000429148620-03       G.R.                     Top Q, Inc.                    9/23/16      L0627
 000428397615-02       J.M.                     Top Q, Inc.                    10/28/16     L0637
 000413752980-01       J.R.                     Top Q, Inc.                    6/22/16      L0637
 000417887171-02       J.R.                     Top Q, Inc.                    8/26/16      L0637
 000432246619-02       S.B.                     Top Q, Inc.                    10/14/16     L0627
 000425188109-01        S.J.                    Top Q, Inc.                    9/26/16      L0637
 000418191557-03       S.L.                     Top Q, Inc.                    7/12/16      L0627
 000436130777-01       A.A.                     Top Q, Inc.                    9/29/16      L0627
 000418870671-01       A.B.                     Top Q, Inc.                    7/27/16      L0637
 000430798719-02       A.B.                     Top Q, Inc.                    9/27/16      L0637
 000432554517-03       A.B.                     Top Q, Inc.                    11/8/16      L0627
 000418870671-01       A.B.                     Top Q, Inc.                    11/10/16     L1832
 000429945503-01       A.C.                     Top Q, Inc.                    10/11/16     L0637



                                                 66                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1016
                                                                            69 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3540
                                               al. v. Avetisyan, et al.
                                               7735
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000426450722-04       A.F.                      Top Q, Inc.                    9/9/16      L0627
 000426450722-04       A.F.                      Top Q, Inc.                   10/6/16      L0637
 000427284070-02       A.I.                      Top Q, Inc.                   11/25/16     L0637
 000424273258-03       A.L.                      Top Q, Inc.                   11/16/16     L0637
 000429650392-01       A.M.                      Top Q, Inc.                   10/21/16     L0627
 000418320743-02       A.N.                      Top Q, Inc.                   8/31/16      L0637
 000417957230-02       A.R.                      Top Q, Inc.                   9/14/16      L0637
 000421906561-01       A.T.                      Top Q, Inc.                   7/29/16      L0637
 000424074946-03       B.F.                      Top Q, Inc.                    9/9/16      L0627
 000409346707-03       C.R.                      Top Q, Inc.                    8/2/16      L0637
 000427284070-01       D.A.                      Top Q, Inc.                   11/25/16     L0637
 000412183162-01       D.G.                      Top Q, Inc.                   6/27/16      L0637
 000427831565-01       D.M.                      Top Q, Inc.                   12/8/16      L1832
 000417691193-01       E.R.                      Top Q, Inc.                   8/15/16      L0637
 000407302017-01       E.T.                      Top Q, Inc.                   7/12/16      L0637
 000423140938-02       F.N.                      Top Q, Inc.                   8/11/16      L1832
 000423140938-02       F.N.                      Top Q, Inc.                   8/24/16      L0637
 000425873411-01       F.N.                      Top Q, Inc.                   10/6/16      L0637
 000423706332-02       G.J.                      Top Q, Inc.                   7/26/16      L0627
 000423706332-02       G.J.                      Top Q, Inc.                   8/29/16      L0637
 000433426541-01       G.L.                      Top Q, Inc.                   11/29/16     L0637
 000423140938-03       G.U.                      Top Q, Inc.                   10/5/16      L0637
 000420692857-01       H.M.                      Top Q, Inc.                   8/31/16      L0637
 000417691193-11       H.R.                      Top Q, Inc.                   8/30/16      L0637
 000428543201-02       H.R.                      Top Q, Inc.                   9/19/16      L0637
 000431259696-05       I.G.                      Top Q, Inc.                   11/8/16      L0637
 000433156916-02       J.E.                      Top Q, Inc.                   11/14/16     L0627
 000423140938-01        J.J.                     Top Q, Inc.                   10/7/16      L0637
 000424074946-01       J.M.                      Top Q, Inc.                   8/25/16      L0637
 000424074946-01       J.M.                      Top Q, Inc.                    9/7/16      L0627
 000419629208-01       K.A.                      Top Q, Inc.                   8/12/16      L0637
 000429781684-01       K.B.                      Top Q, Inc.                   10/12/16     L0627
 000423813690-03       K.C.                      Top Q, Inc.                    9/9/16      L0637
 000428023634-01       K.C.                      Top Q, Inc.                   11/29/16     L0637
 000432428662-01       K.G.                      Top Q, Inc.                   11/10/16     L0627
 000432108892-02       K.S.                      Top Q, Inc.                   10/24/16     L0627
 000413752980-05       L.D.                      Top Q, Inc.                   7/11/16      L0637
 000424316602-01       M.H.                      Top Q, Inc.                   8/22/16      L0637
 000423506112-03       M.P.                      Top Q, Inc.                    8/4/16      L0627
 000423506112-03       M.P.                      Top Q, Inc.                   8/30/16      L0637
 000423506112-03       M.P.                      Top Q, Inc.                   9/26/16      L1832
 000420465353-01       M.T.                      Top Q, Inc.                    7/6/16      L1832



                                                 67                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1017
                                                                            70 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3541
                                               al. v. Avetisyan, et al.
                                               7736
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                           Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                            Used
 000432999869-02       N.P.                      Top Q, Inc.                   11/3/16     L1832
 000416703791-07       Q.F.                      Top Q, Inc.                    8/2/16     L0637
 000432156875-02       R.M.                      Top Q, Inc.                   10/20/16    L0627
 000420374761-02       S.B.                      Top Q, Inc.                   10/17/16    L0637
 000432246619-02       S.B.                      Top Q, Inc.                   11/16/16    L1832
 000432246619-02       S.B.                      Top Q, Inc.                   11/16/16    L0637
 000432409480-02       S.H.                      Top Q, Inc.                   11/7/16     L0627
 000430588897-01       T.A.                      Top Q, Inc.                   11/9/16     L0637
 000424800100-01       T.J.                      Top Q, Inc.                   10/12/16    L0637
 000421538975-01       T.K.                      Top Q, Inc.                    8/1/16     L0637
 000435533054-02       V.L.                      Top Q, Inc.                    9/9/16     L0637
 000429650392-02       W.R.                      Top Q, Inc.                   10/31/16    L0627
 000429650392-02       W.R.                      Top Q, Inc.                   11/25/16    L0637
 000414855437-01       Y.M.                      Top Q, Inc.                    7/8/16     L0637
 000336309489-01       A.B.           Voorhies Health Care Products, Inc.      8/12/14     L0633
 000393282843-01       A.F.           Voorhies Health Care Products, Inc.      12/15/15    L1810
 000393282843-01       A.F.           Voorhies Health Care Products, Inc.      12/15/15    L0633
 000367947926-15       A.L.           Voorhies Health Care Products, Inc.       6/4/15     L0633
 000367947926-15       A.L.           Voorhies Health Care Products, Inc.      7/31/15     L0637
 000368011920-05       A.S.           Voorhies Health Care Products, Inc.      5/22/15    L0633 LS
 000373146653-02       A.V.           Voorhies Health Care Products, Inc.      6/15/15     L0633
 000346588528-01       A.W.           Voorhies Health Care Products, Inc.      11/17/14    L0633
 000367206349-08       B.A.           Voorhies Health Care Products, Inc.       7/2/15    L0633 LS
 000367206349-08       B.A.           Voorhies Health Care Products, Inc.      7/13/15     L0637
 000329192686-01       B.B.           Voorhies Health Care Products, Inc.       6/6/14     L1810
 000329192686-01       B.B.           Voorhies Health Care Products, Inc.       6/6/14     L0633
 000329192686-01       B.B.           Voorhies Health Care Products, Inc.       8/4/14    L0637 LS
 000348134859-01       B.B.           Voorhies Health Care Products, Inc.      12/11/14   L0633 LS
 000349912278-02       B.B.           Voorhies Health Care Products, Inc.      1/22/15     L0637
 000348134859-01       B.B.           Voorhies Health Care Products, Inc.      3/11/15     L0637
 000400311767-01       C.M.           Voorhies Health Care Products, Inc.       2/5/16    L0633 LS
 000321585762-01       D.B.           Voorhies Health Care Products, Inc.       5/6/14     L0633
 000395899833-01       D.D.           Voorhies Health Care Products, Inc.       3/1/16     L0637
 000313376626-01       D.K.           Voorhies Health Care Products, Inc.      2/25/14     L0633
 000373020510-02       D.P.           Voorhies Health Care Products, Inc.      6/12/15     L0633
 000390737153-06       E.A.           Voorhies Health Care Products, Inc.      2/24/16     L0637
 000373146653-01       E.D.           Voorhies Health Care Products, Inc.      6/12/15    L0633 LS
 000403218704-01       E.D.           Voorhies Health Care Products, Inc.       3/4/16     L0633
 000348058496-01       E.L.           Voorhies Health Care Products, Inc.      2/11/15     L0637
 000404747511-02       E.S.           Voorhies Health Care Products, Inc.       3/8/16     L1810
 000404747511-02       E.S.           Voorhies Health Care Products, Inc.       3/8/16     L0633
 000392733549-01       H.G.           Voorhies Health Care Products, Inc.       1/4/16     L0637



                                                  68                                          Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1018
                                                                            71 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3542
                                               al. v. Avetisyan, et al.
                                               7737
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                           Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                            Used
 000368011920-01        I.F.          Voorhies Health Care Products, Inc.      5/22/15     L0633
 000324723667-03       I.G.           Voorhies Health Care Products, Inc.       5/3/14    L0633 LS
 000333456325-03       I.O.           Voorhies Health Care Products, Inc.      8/19/14     L0633
 000393700786-01       J.B.           Voorhies Health Care Products, Inc.      12/29/15   L0633 LS
 000329590994-05       J.D.           Voorhies Health Care Products, Inc.      6/23/14     L0633
 000379820029-01       J.M.           Voorhies Health Care Products, Inc.      8/31/15    L0633 LS
 000331115196-01       J.R.           Voorhies Health Care Products, Inc.      7/10/14     L0633
 000354028300-02       J.R.           Voorhies Health Care Products, Inc.      3/11/15     L1810
 000354028300-02       J.R.           Voorhies Health Care Products, Inc.      3/11/15    L0633 LS
 000354028300-02       J.R.           Voorhies Health Care Products, Inc.      6/15/15     L0637
 000386669717-01        J.S.          Voorhies Health Care Products, Inc.      12/9/15     L0633
 000386669717-01        J.S.          Voorhies Health Care Products, Inc.      12/23/15    L0637
 000356670711-02       K.B.           Voorhies Health Care Products, Inc.      2/18/15     L0633
 000372560094-01       K.B.           Voorhies Health Care Products, Inc.      7/10/15     L0633
 000374286664-02       K.B.           Voorhies Health Care Products, Inc.      10/9/15    L0633 LS
 000342245172-02       K.E.           Voorhies Health Care Products, Inc.      10/15/14   L0633 LS
 000342245172-02       K.E.           Voorhies Health Care Products, Inc.      12/1/14     L0637
 000396950131-05       K.G.           Voorhies Health Care Products, Inc.      1/29/16    L0633 LS
 000327286992-01       K.W.           Voorhies Health Care Products, Inc.       6/5/14     L1810
 000327286992-01       K.W.           Voorhies Health Care Products, Inc.       6/5/14    L0633 LS
 000386669717-02       L.E.           Voorhies Health Care Products, Inc.      12/9/15     L0633
 000333456325-02        L.I.          Voorhies Health Care Products, Inc.      7/25/14     L0633
 000389574137-02       L.S.           Voorhies Health Care Products, Inc.      12/16/15   L0633 LS
 000364988766-01       L.W.           Voorhies Health Care Products, Inc.      5/15/15     L0633
 000364988766-01       L.W.           Voorhies Health Care Products, Inc.       8/7/15     L0637
 000393839782-02       M.A.           Voorhies Health Care Products, Inc.      12/1/15    L0633 LS
 000393839782-02       M.A.           Voorhies Health Care Products, Inc.      12/29/15    L0637
 000329192686-02       M.B.           Voorhies Health Care Products, Inc.       6/6/14     L0633
 000329192686-03       M.B.           Voorhies Health Care Products, Inc.       6/6/14     L0633
 000356670711-06       M.B.           Voorhies Health Care Products, Inc.      2/18/15    L0633 LS
 000324902899-02       M.F.           Voorhies Health Care Products, Inc.      5/19/14     L0633
 000329590994-01       M.H.           Voorhies Health Care Products, Inc.      7/17/14    L0633 LS
 000333596995-01       M.J.           Voorhies Health Care Products, Inc.      7/24/14     L0633
 000349364794-01       M.M.           Voorhies Health Care Products, Inc.      12/19/14   L0633 LS
 000349364794-01       M.M.           Voorhies Health Care Products, Inc.      1/28/15     L0637
 000380289958-02       M.T.           Voorhies Health Care Products, Inc.      8/20/15     L0633
 000385317821-01       M.V.           Voorhies Health Care Products, Inc.      10/14/15   L0633 LS
 000367206349-02       N.C.           Voorhies Health Care Products, Inc.       7/2/15     L0633
 000388178295-02       N.F.           Voorhies Health Care Products, Inc.      12/4/15     L0633
 000388178295-02       N.F.           Voorhies Health Care Products, Inc.      12/23/15    L0637
 000382273968-02       P.Z.           Voorhies Health Care Products, Inc.      9/25/15     L1810
 000382273968-02       P.Z.           Voorhies Health Care Products, Inc.      9/25/15     L0633



                                                  69                                          Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1019
                                                                            72 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3543
                                               al. v. Avetisyan, et al.
                                               7738
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                           Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                            Used
 000373315407-02       R.J.           Voorhies Health Care Products, Inc.      7/31/15    L0633 LS
 000390737153-02       R.P.           Voorhies Health Care Products, Inc.      12/29/15    L0637
 000368753497-01       R.R.           Voorhies Health Care Products, Inc.       6/8/15    L0633 LS
 000368753497-01       R.R.           Voorhies Health Care Products, Inc.       8/7/15     L0637
 000312494545-04       S.A.           Voorhies Health Care Products, Inc.      2/25/14     L1810
 000312494545-04       S.A.           Voorhies Health Care Products, Inc.      2/25/14    L0633 LS
 000332505551-01       S.A.           Voorhies Health Care Products, Inc.      11/7/14     L0633
 000336277843-02       S.B.           Voorhies Health Care Products, Inc.      8/19/14     L1810
 000336277843-02       S.B.           Voorhies Health Care Products, Inc.      8/19/14    L0633 LS
 000336277843-02       S.B.           Voorhies Health Care Products, Inc.      10/18/14    L0637
 000356969139-02       S.G.           Voorhies Health Care Products, Inc.      2/24/15     L1810
 000356969139-02       S.G.           Voorhies Health Care Products, Inc.      2/24/15     L0633
 000313376626-02       S.K.           Voorhies Health Care Products, Inc.      2/27/14    L0633 LS
 000324723667-02       S.S.           Voorhies Health Care Products, Inc.       5/2/14    L0633 LS
 000395481930-02       S.Z.           Voorhies Health Care Products, Inc.       1/7/16     L1810
 000395481930-02       S.Z.           Voorhies Health Care Products, Inc.       1/7/16     L0633
 000368163077-01       T.K.           Voorhies Health Care Products, Inc.      8/10/15     L0637
 000300954146-02       T.S.           Voorhies Health Care Products, Inc.       2/4/14     L0637
 000392499314-01       V.F.           Voorhies Health Care Products, Inc.      12/15/15   L0633 LS
 000392499314-01       V.F.           Voorhies Health Care Products, Inc.       2/8/16     L0637
 000350512356-03       V.R.           Voorhies Health Care Products, Inc.      12/22/14    L1810
 000350512356-03       V.R.           Voorhies Health Care Products, Inc.      12/22/14    L0633
 000350512356-03       V.R.           Voorhies Health Care Products, Inc.      1/23/15     L0637
 000368753497-03       W.R.           Voorhies Health Care Products, Inc.       6/8/15     L0633
 000368753497-03       W.R.           Voorhies Health Care Products, Inc.       2/2/16     L0637
 000386669717-03       W.S.           Voorhies Health Care Products, Inc.       2/9/16     L0637
 000271556698-15       Y.R.           Voorhies Health Care Products, Inc.      1/12/13     L1902
 000271556698-15       Y.R.           Voorhies Health Care Products, Inc.      1/12/13     L1810
 000271556698-15       Y.R.           Voorhies Health Care Products, Inc.      1/12/13     L0633
 000271556698-15       Y.R.           Voorhies Health Care Products, Inc.      1/12/13     L3650
 000271556698-15       Y.R.           Voorhies Health Care Products, Inc.      2/19/13     L0637
 000384475752-05       A.S.           Well Care Medical Equipment, LLC         9/30/15     L0627
 000388295304-02       A.S.           Well Care Medical Equipment, LLC         9/30/15     L0627
 000385706676-02       C.G.           Well Care Medical Equipment, LLC         11/8/15     L0627
 000432389948-02       C.M.           Well Care Medical Equipment, LLC         10/28/16    L0627
 000432511723-01       D.R.           Well Care Medical Equipment, LLC         11/23/16    L0627
 000394359822-06       F.A.           Well Care Medical Equipment, LLC          1/6/16     L0627
 000385706676-03       J.B.           Well Care Medical Equipment, LLC         11/7/15     L0627
 000394359822-05       J.B.           Well Care Medical Equipment, LLC          1/6/16     L0627
 000421722117-02       J.H.           Well Care Medical Equipment, LLC          8/1/16     L0627
 000428397615-02       J.M.           Well Care Medical Equipment, LLC         9/25/16     L0627
 000419752141-02        J.S.          Well Care Medical Equipment, LLC         7/26/16     L1832



                                                  70                                          Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1020
                                                                            73 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3544
                                               al. v. Avetisyan, et al.
                                               7739
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000419752141-02       J.S.           Well Care Medical Equipment, LLC         7/26/16      L0627
 000432511723-02       K.D.           Well Care Medical Equipment, LLC         11/21/16     L0627
 000416355865-03       K.W.           Well Care Medical Equipment, LLC         8/15/16      L1832
 000416355865-03       K.W.           Well Care Medical Equipment, LLC         8/15/16      L0627
 000394359822-02       L.C.           Well Care Medical Equipment, LLC          1/6/16      L0627
 000384475752-01       L.R.           Well Care Medical Equipment, LLC         9/30/15      L0627
 000388295304-01       L.R.           Well Care Medical Equipment, LLC         9/30/15      L0627
 000431723246-01       M.P.           Well Care Medical Equipment, LLC         11/23/16     L0627
 000418801940-01       P.R.           Well Care Medical Equipment, LLC         7/26/16      L0627
 000383218757-01       R.G.           Well Care Medical Equipment, LLC         9/26/15      L1832
 000383218757-01       R.G.           Well Care Medical Equipment, LLC         9/26/15      L0627
 000421722117-01       R.H.           Well Care Medical Equipment, LLC          8/1/16      L1832
 000421722117-01       R.H.           Well Care Medical Equipment, LLC          8/1/16      L0627
 000413760570-01       R.J.           Well Care Medical Equipment, LLC          7/8/16      L1832
 000413760570-01       R.J.           Well Care Medical Equipment, LLC          7/8/16      L0627
 000383218757-02       R.M.           Well Care Medical Equipment, LLC         9/26/15      L0627
 000385706676-04       T.G.           Well Care Medical Equipment, LLC         11/8/15      L0627

 000436726953-02       A.R.                       XVV, Inc.                    11/25/16   L0631 KX
 000437601073-01       B.W.                       XVV, Inc.                    12/5/16     L0631
 000417885894-08       D.S.                       XVV, Inc.                    9/30/16     L0637

 000403939192-01        E.F.                      XVV, Inc.                     3/14/16   L0631 KX

 000427364096-05        G.P.                      XVV, Inc.                     9/15/16   L0631 KX

 000427364096-05        G.P.                      XVV, Inc.                    10/10/16   L0637 KX
 000407491406-01        J.D.                      XVV, Inc.                     4/7/16     L1832
 000407491406-01        J.D.                      XVV, Inc.                     4/7/16     L0631
 000407491406-01        J.D.                      XVV, Inc.                     4/7/16     L3984

 000405596346-02        J.J.                      XVV, Inc.                     3/17/16   L0631 KX
 000401594148-11        K.S.                      XVV, Inc.                     2/29/16    L1832
 000401594148-11        K.S.                      XVV, Inc.                     2/29/16    L0631

 000401594148-11        K.S.                      XVV, Inc.                     3/23/16   L1845 KX

 000401594148-11       K.S.                       XVV, Inc.                     3/23/16   L0637 KX
 000401594148-11       K.S.                       XVV, Inc.                     3/23/16    L3960
 000408088037-03       M.B.                       XVV, Inc.                     2/22/16    L1832
 000408088037-03       M.B.                       XVV, Inc.                     2/22/16    L0631




                                                 71                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1021
                                                                            74 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3545
                                               al. v. Avetisyan, et al.
                                               7740
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used

 000408088037-03       M.B.                       XVV, Inc.                     3/25/16   L0637 KX
 000408088037-03       M.B.                       XVV, Inc.                     3/25/16    L3960

 000419602759-07       M.P.                       XVV, Inc.                     7/15/16   L0631 KX
 000419602759-07       M.P.                       XVV, Inc.                     8/25/16    L0637

 000429959850-04       N.B.                       XVV, Inc.                     9/30/16   L0631 KX

 000421155839-02        S.A.                      XVV, Inc.                     7/25/16   L0631 KX
 000401594148-10        S.D.                      XVV, Inc.                     2/15/16    L1832
 000401594148-10        S.D.                      XVV, Inc.                     2/15/16    L0631
 000401594148-10        S.D.                      XVV, Inc.                     3/11/16    L1845

 000401594148-10        S.D.                      XVV, Inc.                     3/11/16   L0637 KX
 000401594148-02        S.S.                      XVV, Inc.                     2/12/16    L1832
 000401594148-02        S.S.                      XVV, Inc.                     2/12/16    L0631
 000401594148-02        S.S.                      XVV, Inc.                     2/12/16    L3984

 000401594148-02        S.S.                      XVV, Inc.                     3/11/16   L0637 KX

 000441679321-01        S.T.                      XVV, Inc.                     1/6/17    L0631 KX

 000444631584-01       A.L.                       XVV, Inc.                     2/6/17    L0631 KX

 000427364096-01       B.F.                       XVV, Inc.                     9/15/16   L0631 KX

 000427252408-01       B.J.                       XVV, Inc.                      9/5/16   L0631 KX
 000435680590-01       C.C.                       XVV, Inc.                     11/4/16    L0631

 000405596346-01       C.J.                       XVV, Inc.                     3/17/16   L0631 KX
 000417885894-08       D.S.                       XVV, Inc.                     6/24/16    L0631

 000403135411-01       J.H.                       XVV, Inc.                     3/3/16    L0631 KX

 000420217969-02       J.Y.                       XVV, Inc.                     7/8/16    L0631 KX

 000429959850-02       K.B.                       XVV, Inc.                     9/30/16   L0631 KX

 000416990109-01       N.C.                       XVV, Inc.                     6/24/16   L0631 KX

 000417885894-03       R.J.                       XVV, Inc.                     9/30/16   L0637 KX



                                                 72                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1022
                                                                            75 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3546
                                               al. v. Avetisyan, et al.
                                               7741
  Representative Sample of Claims in Which Retailers Billed for Supports and/or Braces That Required
                       Fittings and Adjustments Which They Never Performed

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used

 000404324402-01       S.L.                       XVV, Inc.                     3/7/16    L0631 KX

 000399045079-02       S.P.                       XVV, Inc.                     1/11/16   L0631 KX

 000399045079-02       S.P.                       XVV, Inc.                     2/19/16   L0637 KX

 000399045079-02       S.P.                       XVV, Inc.                     2/19/16   L3960 KX

 000406364943-01       S.S.                       XVV, Inc.                     3/25/16   L0631 KX




                                                 73                                           Exhibit 9
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                     157-4 Filed
                                            Filed07/01/20
                                                 05/09/18 Page
                                                          Page1023
                                                               76 ofof
                                                                    2981245 PageID
                                                                         PageID #:
                                    #:3547
                                       7742




                           EXHIBIT 10


                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1024
                                                                            77 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3548
                                               al. v. Avetisyan, et al.
                                               7743
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000423223775-02       J.L.               AVA Custom Supply, Inc.              10/18/16     E0205
 000433164233-06       M.L.               AVA Custom Supply, Inc.              12/16/16     E0205
 000363389735-05       A.A.                   BA2RO Inc.                        6/19/15     E0205
 000383642865-01       A.N.                   BA2RO Inc.                       10/26/15     E0205
 000297239352-03       A.O.                   BA2RO Inc.                        9/24/13     E0205
 000294048764-01       I.Y.                   BA2RO Inc.                        8/15/13     E0205
 000303738702-01       J.M.                   BA2RO Inc.                       10/25/13     E0205
 000290892785-07       L.O.                   BA2RO Inc.                        7/31/13     E0205
 000438895979-01       L.R.                   BA2RO Inc.                       12/19/16     E0205
 000310687371-02       M.B.                   BA2RO Inc.                        1/15/14     E0205
 000290377613-09       M.M.                   BA2RO Inc.                        7/8/13      E0205
 000290892785-01       M.O.                   BA2RO Inc.                        7/31/13     E0205
 000295687495-07       R.F.                   BA2RO Inc.                        9/6/13      E0205
 000349948389-01       R.L.                   BA2RO Inc.                       12/15/14     E0205
 000303738702-04       S.H.                   BA2RO Inc.                       10/25/13     E0205
 000383139367-01       V.G.                   BA2RO Inc.                       10/27/15     E0205
 000287821474-02       V.L.                   BA2RO Inc.                        7/10/13     E0205
                                   Daily Medical Equipment Distribution
 000221006547-03       A.A.                    Center, Inc.                    11/10/11     E0205
                                   Daily Medical Equipment Distribution
 000334991956-07       A.C.                    Center, Inc.                     11/6/14     E0205
                                   Daily Medical Equipment Distribution
 000231677691-04       A.D.                    Center, Inc.                     1/26/12     E0205
                                   Daily Medical Equipment Distribution
 000331798545-02       A.H.                    Center, Inc.                     6/27/14     E0205
                                   Daily Medical Equipment Distribution
 000313236697-01        A.J.                   Center, Inc.                     2/24/14     E0205
                                   Daily Medical Equipment Distribution
 000332167220-03        A.L.                   Center, Inc.                     7/28/14     E0205
                                   Daily Medical Equipment Distribution
 000234636306-01       A.M.                    Center, Inc.                     4/6/12      E0205
                                   Daily Medical Equipment Distribution
 000228119632-02       A.M.                    Center, Inc.                     2/3/12    E0205 AR
                                   Daily Medical Equipment Distribution
 000300812849-01        A.S.                   Center, Inc.                     10/4/13     E0205
                                   Daily Medical Equipment Distribution
 000214903429-01        A.T.                   Center, Inc.                    10/10/11     E0205
                                   Daily Medical Equipment Distribution
 000330418294-01        B.L.                   Center, Inc.                     7/18/14     E0205
                                   Daily Medical Equipment Distribution
 000318911807-03       B.M.                    Center, Inc.                     4/7/14      E0205

                                                  1                                          Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1025
                                                                            78 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3549
                                               al. v. Avetisyan, et al.
                                               7744
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000347372401-03       B.M.                    Center, Inc.                    11/17/14     E0205
                                   Daily Medical Equipment Distribution
 000236428538-04        B.S.                   Center, Inc.                     3/26/12     E0205
                                   Daily Medical Equipment Distribution
 000342374279-08        C.B.                   Center, Inc.                     12/2/14     E0205
                                   Daily Medical Equipment Distribution
 000231677691-03        C.F.                   Center, Inc.                     2/3/12      E0205
                                   Daily Medical Equipment Distribution
 000322281980-01        C.L.                   Center, Inc.                     5/1/14      E0205
                                   Daily Medical Equipment Distribution
 000292036555-02       C.N.                    Center, Inc.                     8/8/13    E0205 AM
                                   Daily Medical Equipment Distribution
 000331798545-03        C.R.                   Center, Inc.                     6/18/14     E0205
                                   Daily Medical Equipment Distribution
 000337875785-06        C.R.                   Center, Inc.                     10/6/14     E0205
                                   Daily Medical Equipment Distribution
 000223872664-01        C.R.                   Center, Inc.                    11/30/11   E0205 AR
                                   Daily Medical Equipment Distribution
 000309479004-02       D.A.                    Center, Inc.                    12/20/13     E0205
                                   Daily Medical Equipment Distribution
 000326257960-01       D.D.                    Center, Inc.                     6/13/14     E0205
                                   Daily Medical Equipment Distribution
 000219439569-01       D.D.                    Center, Inc.                     11/6/11     E0205
                                   Daily Medical Equipment Distribution
 000244193215-01       D.D.                    Center, Inc.                     5/11/12   E0205 AM
                                   Daily Medical Equipment Distribution
 000335407672-03       D.G.                    Center, Inc.                     9/26/14     E0205
                                   Daily Medical Equipment Distribution
 000330659400-02       D.R.                    Center, Inc.                     7/21/14     E0205
                                   Daily Medical Equipment Distribution
 000286036603-05        D.S.                   Center, Inc.                     7/12/13     E0205
                                   Daily Medical Equipment Distribution
 000353388333-02        D.S.                 Center, C48Inc.                    1/5/15      E0205
                                   Daily Medical Equipment Distribution
 000294030985-05        D.T.                   Center, Inc.                     9/30/13     E0205
                                   Daily Medical Equipment Distribution
 000210020160-01        D.T.                   Center, Inc.                     9/12/11   E0205 AR
                                   Daily Medical Equipment Distribution
 000217798940-03        D.T.                   Center, Inc.                     12/5/11   E0205 AR



                                                  2                                          Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1026
                                                                            79 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3550
                                               al. v. Avetisyan, et al.
                                               7745
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000328293279-01       D.W.                    Center, Inc.                     9/11/14     E0205
                                   Daily Medical Equipment Distribution
 000335629333-01        E.C.                   Center, Inc.                     8/11/14     E0205
                                   Daily Medical Equipment Distribution
 000237538665-01        E.G.                   Center, Inc.                     5/21/12     E0205
                                   Daily Medical Equipment Distribution
 000227498077-01        E.L.                   Center, Inc.                     3/19/12     E0205
                                   Daily Medical Equipment Distribution
 000223823717-01       E.M.                    Center, Inc.                    11/10/11     E0205
                                   Daily Medical Equipment Distribution
 000224122630-01        E.P.                   Center, Inc.                    11/30/11     E0205
                                   Daily Medical Equipment Distribution
 000228340816-04        E.R.                   Center, Inc.                     1/23/12   E0205 AR
                                   Daily Medical Equipment Distribution
 000325034510-01        F.J.                   Center, Inc.                     5/19/14     E0205
                                   Daily Medical Equipment Distribution
 000307293266-01        F.K.                   Center, Inc.                     2/14/14     E0205
                                   Daily Medical Equipment Distribution
 000227540580-01        F.O.                   Center, Inc.                     1/30/12   E0205 AR
                                   Daily Medical Equipment Distribution
 000199610139-01       G.A.                    Center, Inc.                    10/15/11     E0205
                                   Daily Medical Equipment Distribution
 000316162395-02       G.D.                    Center, Inc.                     2/28/14     E0205
                                   Daily Medical Equipment Distribution
 000329912686-03       G.G.                    Center, Inc.                     7/18/14     E0205
                                   Daily Medical Equipment Distribution
 000344198352-01       G.G.                    Center, Inc.                    11/12/14     E0205
                                   Daily Medical Equipment Distribution
 000228074746-01       G.V.                    Center, Inc.                     12/5/11     E0205
                                   Daily Medical Equipment Distribution
 000344877881-01       H.C.                    Center, Inc.                     1/22/15     E0205
                                   Daily Medical Equipment Distribution
 000221851785-03       H.D.                    Center, Inc.                    10/23/11     E0205
                                   Daily Medical Equipment Distribution
 000344198352-02       H.G.                    Center, Inc.                    11/13/14     E0205
                                   Daily Medical Equipment Distribution
 000216491704-03        H.I.                   Center, Inc.                    12/23/11     E0205
                                   Daily Medical Equipment Distribution
 000231246166-12       H.R.                    Center, Inc.                     2/29/12     E0205



                                                  3                                          Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1027
                                                                            80 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3551
                                               al. v. Avetisyan, et al.
                                               7746
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000331798545-01        H.S.                   Center, Inc.                     6/23/14     E0205
                                   Daily Medical Equipment Distribution
 000208768614-03       H.U.                    Center, Inc.                     9/27/11     E0205
                                   Daily Medical Equipment Distribution
 000229084769-11        J.A.                   Center, Inc.                     2/3/12      E0205
                                   Daily Medical Equipment Distribution
 000344294392-02        J.C.                   Center, Inc.                    12/10/14     E0205
                                   Daily Medical Equipment Distribution
 000219277514-03        J.C.                   Center, Inc.                     11/6/11     E0205
                                   Daily Medical Equipment Distribution
 000330081589-03        J.D.                   Center, Inc.                     6/9/14      E0205
                                   Daily Medical Equipment Distribution
 000219540076-03        J.G.                   Center, Inc.                    10/23/11     E0205
                                   Daily Medical Equipment Distribution
 000337875785-02        J.L.                   Center, Inc.                     10/6/14     E0205
                                   Daily Medical Equipment Distribution
 000346563943-02        J.L.                   Center, Inc.                     12/2/14     E0205
                                   Daily Medical Equipment Distribution
 000299082578-06        J.P.                   Center, Inc.                    11/11/13     E0205
                                   Daily Medical Equipment Distribution
 000328335591-02        J.P.                   Center, Inc.                     7/18/14     E0205
                                   Daily Medical Equipment Distribution
 000326856010-03        J.R.                   Center, Inc.                     6/23/14     E0205
                                   Daily Medical Equipment Distribution
 000329477053-01        J.R.                   Center, Inc.                     8/8/14      E0205
                                   Daily Medical Equipment Distribution
 000225510023-03        J.R.                   Center, Inc.                     1/12/12   E0205 AR
                                   Daily Medical Equipment Distribution
 000317792638-01        J.S.                   Center, Inc.                     5/12/14     E0205
                                   Daily Medical Equipment Distribution
 000228074746-11        J.V.                   Center, Inc.                     12/3/11     E0205
                                   Daily Medical Equipment Distribution
 000223056797-01       K.C.                    Center, Inc.                    11/30/11     E0205
                                   Daily Medical Equipment Distribution
 000227145521-01        K.E.                   Center, Inc.                     1/8/12    E0205 AR
                                   Daily Medical Equipment Distribution
 000300794856-02       K.M.                    Center, Inc.                     1/17/14     E0205
                                   Daily Medical Equipment Distribution
 000219439569-03       K.W.                    Center, Inc.                     11/6/11     E0205



                                                  4                                          Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1028
                                                                            81 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3552
                                               al. v. Avetisyan, et al.
                                               7747
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000230198268-03        L.D.                   Center, Inc.                     2/7/12    E0205 AR
                                   Daily Medical Equipment Distribution
 000307293266-02        L.G.                   Center, Inc.                     2/14/14     E0205
                                   Daily Medical Equipment Distribution
 000217603158-01        L.U.                   Center, Inc.                    12/15/11   E0205 AR
                                   Daily Medical Equipment Distribution
 000303710973-03        L.V.                   Center, Inc.                    10/15/13     E0205
                                   Daily Medical Equipment Distribution
 000236828497-03       L.W.                    Center, Inc.                     4/3/12      E0205
                                   Daily Medical Equipment Distribution
 000320405566-01        L.Y.                   Center, Inc.                     4/11/14     E0205
                                   Daily Medical Equipment Distribution
 000319042248-02       M.A.                    Center, Inc.                     3/24/14     E0205
                                   Daily Medical Equipment Distribution
 000227145521-07       M.B.                    Center, Inc.                     1/19/12     E0205
                                   Daily Medical Equipment Distribution
 000236586434-01       M.F.                    Center, Inc.                     4/6/12    E0205 AR
                                   Daily Medical Equipment Distribution
 000293628731-02       M.G.                    Center, Inc.                     7/26/13     E0205
                                   Daily Medical Equipment Distribution
 000332167220-04       M.L.                    Center, Inc.                     8/14/14     E0205
                                   Daily Medical Equipment Distribution
 000231685165-01       M.L.                    Center, Inc.                     3/29/12     E0205
                                   Daily Medical Equipment Distribution
 000342052321-02       M.N.                    Center, Inc.                     1/14/15     E0205
                                   Daily Medical Equipment Distribution
 000219241726-01       M.N.                    Center, Inc.                     11/6/11     E0205
                                   Daily Medical Equipment Distribution
 000293826442-01       M.R.                    Center, Inc.                     8/5/13    E0205 AR
                                   Daily Medical Equipment Distribution
 000236005583-01       M.S.                    Center, Inc.                     4/13/12     E0205
                                   Daily Medical Equipment Distribution
 000228074746-02       M.V.                    Center, Inc.                     12/3/11     E0205
                                   Daily Medical Equipment Distribution
 000228074746-06       M.V.                    Center, Inc.                     12/3/11     E0205
                                   Daily Medical Equipment Distribution
 000303363971-03       N.B.                    Center, Inc.                    11/11/13     E0205
                                   Daily Medical Equipment Distribution
 000346563943-01        N.E.                   Center, Inc.                    12/27/14     E0205



                                                  5                                          Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1029
                                                                            82 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3553
                                               al. v. Avetisyan, et al.
                                               7748
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000232918672-01       N.R.                    Center, Inc.                     3/6/12      E0205
                                   Daily Medical Equipment Distribution
 000321697525-02        N.S.                   Center, Inc.                     4/14/14     E0205
                                   Daily Medical Equipment Distribution
 000219277514-06       O.C.                    Center, Inc.                     11/7/11     E0205
                                   Daily Medical Equipment Distribution
 000318813359-01       O.H.                    Center, Inc.                     4/28/14     E0205
                                   Daily Medical Equipment Distribution
 000332167220-02        P.B.                   Center, Inc.                     8/14/14     E0205
                                   Daily Medical Equipment Distribution
 000336491030-04        P.B.                   Center, Inc.                     9/11/14     E0205
                                   Daily Medical Equipment Distribution
 000329912686-02        P.G.                   Center, Inc.                     7/14/14     E0205
                                   Daily Medical Equipment Distribution
 000300058708-02       R.A.                    Center, Inc.                     9/24/13     E0205
                                   Daily Medical Equipment Distribution
 000228675468-04        R.C.                   Center, Inc.                     1/13/12   E0205 AR
                                   Daily Medical Equipment Distribution
 000219416807-01        R.F.                   Center, Inc.                    10/31/11   E0205 HE
                                   Daily Medical Equipment Distribution
 000325446052-03       R.N.                    Center, Inc.                     6/23/14     E0205
                                   Daily Medical Equipment Distribution
 000226323830-01        R.S.                   Center, Inc.                     1/7/12      E0205
                                   Daily Medical Equipment Distribution
 000223371030-04        R.T.                   Center, Inc.                    12/23/11     E0205
                                   Daily Medical Equipment Distribution
 000217706332-01        S.B.                   Center, Inc.                     12/7/11   E0205 AR
                                   Daily Medical Equipment Distribution
 000226912202-03        S.G.                   Center, Inc.                     1/8/12    E0205 AR
                                   Daily Medical Equipment Distribution
 000310004775-08       S.M.                    Center, Inc.                     1/27/14     E0205
                                   Daily Medical Equipment Distribution
 000328335591-05        S.N.                   Center, Inc.                     7/18/14     E0205
                                   Daily Medical Equipment Distribution
 000230866997-03        S.S.                   Center, Inc.                     3/13/12     E0205
                                   Daily Medical Equipment Distribution
 000230198268-13        T.F.                   Center, Inc.                     2/7/12      E0205
                                   Daily Medical Equipment Distribution
 000310889886-01       V.D.                    Center, Inc.                     3/17/14     E0205



                                                  6                                          Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1030
                                                                            83 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3554
                                               al. v. Avetisyan, et al.
                                               7749
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000300353604-01       V.M.                    Center, Inc.                    11/11/13     E0205
                                   Daily Medical Equipment Distribution
 000235846185-01       V.U.                    Center, Inc.                     4/13/12     E0205
                                   Daily Medical Equipment Distribution
 000328635131-15        Y.P.                   Center, Inc.                     6/18/14     E0205
                                   Daily Medical Equipment Distribution
 000328335591-01       Y.V.                    Center, Inc.                     7/18/14     E0205
                                   Daily Medical Equipment Distribution
 000211353008-03       B.N.                    Center, Inc.                     9/19/11     E0205
                                   Daily Medical Equipment Distribution
 000212080428-01       G.M.                    Center, Inc.                     11/6/11   E0205 AR
 000430768903-02       C.C.              East 19 Medical Supply Corp.           1/10/17    E0205
 000437662521-01        J.F.             East 19 Medical Supply Corp.           1/4/17     E0205
 000437662521-02        J.F.             East 19 Medical Supply Corp.           1/4/17     E0205
 000430768903-01       J.M.              East 19 Medical Supply Corp.           1/10/17    E0205
 000441929742-03       S.N.              East 19 Medical Supply Corp.           2/7/17     E0205
 000437014236-02       M.N.                 Gerritsen Medcare, Inc.             1/27/17    E0205
 000344778261-02       A.D.                   Lenex Services, Inc.              11/3/14    E0205
 000418446761-01       A.N.                   Lenex Services, Inc.              8/2/16     E0205
 000404744260-02       C.A.                   Lenex Services, Inc.              5/5/16     E0205
 000427222138-01       C.B.                   Lenex Services, Inc.              10/7/16    E0205
 000424380764-02       C.F.                   Lenex Services, Inc.              10/3/16    E0205
 000410017206-01       C.K.                   Lenex Services, Inc.              6/1/16     E0205
 000371035700-01       C.S.                   Lenex Services, Inc.              8/7/15     E0205
 000320897142-02       C.V.                   Lenex Services, Inc.              6/12/14    E0205
 000429369788-01       D.C.                   Lenex Services, Inc.             10/28/16    E0205
 000424380764-01       D.F.                   Lenex Services, Inc.              10/3/16    E0205
 000340470459-02       E.H.                   Lenex Services, Inc.             10/27/14    E0205
 000356080713-01       F.C.                   Lenex Services, Inc.              3/30/15    E0205
 000342649720-01        G.J.                  Lenex Services, Inc.             10/22/14    E0205
 000405943853-01       G.O.                   Lenex Services, Inc.              6/24/16    E0205
 000408360519-02        J.G.                  Lenex Services, Inc.              5/11/16    E0205
 000394495625-02        J.P.                  Lenex Services, Inc.              2/19/16    E0205
 000427121009-01        J.S.                  Lenex Services, Inc.              10/7/16    E0205
 000341679108-01       J.W.                   Lenex Services, Inc.             10/31/14    E0205
 000409288560-01       K.G.                   Lenex Services, Inc.              5/24/16    E0205
 000370028292-02       K.T.                   Lenex Services, Inc.              7/31/15    E0205
 000385891956-01       K.W.                   Lenex Services, Inc.              2/11/16    E0205
 000376111738-04       M.B.                   Lenex Services, Inc.              8/31/15    E0205
 000414265363-02       M.G.                   Lenex Services, Inc.              6/24/16    E0205
 000424780930-02       M.O.                   Lenex Services, Inc.              9/23/16    E0205


                                                  7                                          Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1031
                                                                            84 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3555
                                               al. v. Avetisyan, et al.
                                               7750
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000414215210-01       M.S.                  Lenex Services, Inc.               7/6/16      E0205
 000332179290-02       M.W.                  Lenex Services, Inc.               8/13/14     E0205
 000412679938-02       N.A.                  Lenex Services, Inc.               6/16/16     E0205
 000372069716-03       O.R.                  Lenex Services, Inc.               8/10/15     E0205
 000362861601-01       P.A.                  Lenex Services, Inc.               5/12/15     E0205
 000325976652-01       P.F.                  Lenex Services, Inc.               8/14/14     E0205
 000428281836-03       R.D.                  Lenex Services, Inc.              10/28/16     E0205
 000373597714-05       R.V.                  Lenex Services, Inc.               10/2/15     E0205
 000358046704-02       S.A.                  Lenex Services, Inc.               3/24/15     E0205
 000333848901-01       S.G.                  Lenex Services, Inc.               11/6/14     E0205
 000425210762-04       T.P.                  Lenex Services, Inc.              10/25/16     E0205
 000363107442-02       V.D.                  Lenex Services, Inc.               5/14/15     E0205
 000147187314-05       A.A.              Med Equipments Service, Inc.           10/7/09     E0205
 000193902822-03       A.C.              Med Equipments Service, Inc.           4/27/11     E0205
 000144187549-07       A.D.              Med Equipments Service, Inc.           9/11/09     E0205
 000130205420-01       A.F.              Med Equipments Service, Inc.           3/6/09      E0205
 000162382997-01       A.G.              Med Equipments Service, Inc.           4/22/10     E0205
 000153477633-03       A.K.              Med Equipments Service, Inc.          12/15/09     E0205
 000168568814-03       A.K.              Med Equipments Service, Inc.           6/24/10     E0205
 000196461891-01       A.K.              Med Equipments Service, Inc.           4/21/11     E0205
 000143409514-01       A.L.              Med Equipments Service, Inc.           8/28/09     E0205
 000130434533-01       A.M.              Med Equipments Service, Inc.           3/20/09     E0205
 000139011191-01       A.M.              Med Equipments Service, Inc.           6/26/09     E0205
 000145779336-06       A.M.              Med Equipments Service, Inc.           9/25/09     E0205
 000171999310-09       A.N.              Med Equipments Service, Inc.           9/24/10     E0205
 000146870563-05       A.R.              Med Equipments Service, Inc.           10/2/09     E0205
 000159923167-04       A.R.              Med Equipments Service, Inc.           2/25/10     E0205
 000999863473-02       A.S.              Med Equipments Service, Inc.           7/27/09     E0205
 000148605611-01       A.S.              Med Equipments Service, Inc.          10/22/09     E0205
 000142056688-05       A.T.              Med Equipments Service, Inc.           8/3/09      E0205
 000165751496-02       A.T.              Med Equipments Service, Inc.           5/10/10     E0205
 000180554271-01       A.Z.              Med Equipments Service, Inc.           12/8/10     E0205
 000136860608-02       B.C.              Med Equipments Service, Inc.           6/2/09      E0205
 000196432298-01       B.L.              Med Equipments Service, Inc.           4/29/11     E0205
 000162904684-03       B.R.              Med Equipments Service, Inc.           4/22/10     E0205
 000141940956-01       B.S.              Med Equipments Service, Inc.           7/27/09     E0205
 000133780106-02       B.V.              Med Equipments Service, Inc.           5/8/09      E0205
 000158432286-03       B.V.              Med Equipments Service, Inc.           2/11/10     E0205
 000180828915-03       C.B.              Med Equipments Service, Inc.          11/11/10     E0205
 000181648964-01       C.M.              Med Equipments Service, Inc.          12/17/10     E0205
 000164757510-03       C.S.              Med Equipments Service, Inc.           4/14/10     E0205
 000133628388-02       D.A.              Med Equipments Service, Inc.           5/5/09      E0205



                                                  8                                          Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1032
                                                                            85 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3556
                                               al. v. Avetisyan, et al.
                                               7751
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000177557238-08       D.B.              Med Equipments Service, Inc.          10/15/10     E0205
 000141872929-03       D.D.              Med Equipments Service, Inc.           7/29/09     E0205
 000140657412-07       D.E.              Med Equipments Service, Inc.           8/18/09     E0205
 000999840224-05       D.W.              Med Equipments Service, Inc.           8/28/09     E0205
 000146091160-03       E.A.              Med Equipments Service, Inc.           10/7/09     E0205
 000133780106-06       E.P.              Med Equipments Service, Inc.           5/8/09      E0205
 000129847561-08       E.S.              Med Equipments Service, Inc.           3/3/09      E0205
 000164757510-02       E.S.              Med Equipments Service, Inc.           4/16/10     E0205
 000183220292-01       E.S.              Med Equipments Service, Inc.           12/8/10     E0205
 000189290117-03       E.S.              Med Equipments Service, Inc.           3/15/11     E0205
 000430320846-01       E.V.              Med Equipments Service, Inc.          11/21/16     E0205
 000136020203-04       E.Z.              Med Equipments Service, Inc.           7/16/09     E0205
 000178217030-04       F.A.              Med Equipments Service, Inc.           9/29/10     E0205
 000196461891-04        F.I.             Med Equipments Service, Inc.           4/21/11     E0205
 000134086792-03       F.K.              Med Equipments Service, Inc.           4/24/09     E0205
 000151842044-03       G.D.              Med Equipments Service, Inc.           12/8/09     E0205
 000197223241-03       G.L.              Med Equipments Service, Inc.           4/27/11     E0205
 000128042314-01       G.M.              Med Equipments Service, Inc.           2/10/09     E0205
 000146748108-01       G.M.              Med Equipments Service, Inc.           9/24/09     E0205
 000176294940-03       G.M.              Med Equipments Service, Inc.           10/1/10     E0205
 000146528427-04       G.P.              Med Equipments Service, Inc.           9/18/09     E0205
 000142056688-01       G.T.              Med Equipments Service, Inc.           8/3/09      E0205
 000167477231-02       H.D.              Med Equipments Service, Inc.           6/14/10     E0205
 000145967295-01       H.H.              Med Equipments Service, Inc.           10/8/09     E0205
 000163067804-02       H.K.              Med Equipments Service, Inc.           4/26/10     E0205
 000156430795-03        I.P.             Med Equipments Service, Inc.           2/5/10      E0205
 000165698233-19       I.R.              Med Equipments Service, Inc.           6/1/10      E0205
 000143579688-01        I.S.             Med Equipments Service, Inc.           8/27/09     E0205
 000147588651-07        I.T.             Med Equipments Service, Inc.           10/2/09     E0205
 000129149720-04        I.T.             Med Equipments Service, Inc.           2/16/09     E0205
 000200174779-08        I.T.             Med Equipments Service, Inc.           7/4/11      E0205
 000170319743-09       I.V.              Med Equipments Service, Inc.           7/16/10     E0205
 000149718941-01       J.D.              Med Equipments Service, Inc.           11/3/09     E0205
 000133881243-03       J.K.              Med Equipments Service, Inc.           4/24/09     E0205
 000146748108-07       J.P.              Med Equipments Service, Inc.           10/7/09     E0205
 000140224627-12       K.G.              Med Equipments Service, Inc.           9/25/09     E0205
 000137425153-02       K.K.              Med Equipments Service, Inc.           5/8/09      E0205
 000150882066-01       K.K.              Med Equipments Service, Inc.           12/2/09     E0205
 000166311894-02       K.L.              Med Equipments Service, Inc.           6/8/10      E0205
 000137557294-01       K.R.              Med Equipments Service, Inc.           7/2/09      E0205
 000181234493-01       L.B.              Med Equipments Service, Inc.          12/22/10     E0205
 000141522144-02       L.H.              Med Equipments Service, Inc.           8/11/09     E0205



                                                  9                                          Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1033
                                                                            86 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3557
                                               al. v. Avetisyan, et al.
                                               7752
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000165698233-05       L.K.              Med Equipments Service, Inc.           6/1/10      E0205
 000137456695-05       L.O.              Med Equipments Service, Inc.           6/2/09      E0205
 000146303870-01       L.P.              Med Equipments Service, Inc.           9/25/09     E0205
 000142448307-01       L.R.              Med Equipments Service, Inc.           7/29/09     E0205
 000160030193-01       L.R.              Med Equipments Service, Inc.           4/7/10      E0205
 000154002489-01       M.B.              Med Equipments Service, Inc.           12/9/09     E0205
 000160030193-03       M.E.              Med Equipments Service, Inc.           3/17/10     E0205
 000145779336-01       M.M.              Med Equipments Service, Inc.           9/22/09     E0205
 000152325692-01       M.M.              Med Equipments Service, Inc.          12/17/09     E0205
 000144187549-03       M.N.              Med Equipments Service, Inc.           9/3/09      E0205
 000147750953-01       M.N.              Med Equipments Service, Inc.           10/8/09     E0205
 000129847561-01       M.P.              Med Equipments Service, Inc.           3/6/09      E0205
 000175607126-03       M.P.              Med Equipments Service, Inc.           9/30/10     E0205
 000137425153-03       M.S.              Med Equipments Service, Inc.           5/13/09     E0205
 000152415162-03       M.S.              Med Equipments Service, Inc.          11/24/09     E0205
 000129149720-02       M.T.              Med Equipments Service, Inc.           3/6/09      E0205
 000166056119-03       M.T.              Med Equipments Service, Inc.           6/14/10     E0205
 000178557898-02       M.T.              Med Equipments Service, Inc.           9/3/10      E0205
 000180186009-04       N.C.              Med Equipments Service, Inc.          11/24/10     E0205
 000179946446-03       N.D.              Med Equipments Service, Inc.          11/12/10     E0205
 000151791381-02       N.K.              Med Equipments Service, Inc.          11/10/09     E0205
 000172471880-02       N.M.              Med Equipments Service, Inc.           8/18/10     E0205
 000143913259-03       N.P.              Med Equipments Service, Inc.           9/24/09     E0205
 000168568814-01       N.R.              Med Equipments Service, Inc.           6/24/10     E0205
 000178557898-01       O.K.              Med Equipments Service, Inc.           9/8/10      E0205
 000135375921-05       O.S.              Med Equipments Service, Inc.           5/14/09     E0205
 000141010470-03       O.T.              Med Equipments Service, Inc.           8/12/09     E0205
 000130405095-03       O.Y.              Med Equipments Service, Inc.           3/4/09      E0205
 000142003078-01       P.A.              Med Equipments Service, Inc.           8/11/09     E0205
 000165698233-14       P.G.              Med Equipments Service, Inc.           6/1/10      E0205
 000142231398-06       R.F.              Med Equipments Service, Inc.           8/6/09      E0205
 000154638035-04       R.L.              Med Equipments Service, Inc.           1/11/10     E0205
 000180376626-01       R.L.              Med Equipments Service, Inc.          11/24/10     E0205
 000197223241-01       R.L.              Med Equipments Service, Inc.           4/28/11     E0205
 000165751496-01       R.N.              Med Equipments Service, Inc.           6/9/10      E0205
 000177382405-01       R.N.              Med Equipments Service, Inc.          10/26/10     E0205
 000213143829-01       R.N.              Med Equipments Service, Inc.          10/13/11     E0205
 000151364130-03       R.O.              Med Equipments Service, Inc.          11/24/09     E0205
 000150889953-05       R.R.              Med Equipments Service, Inc.          11/18/09     E0205
 000161886130-01       R.R.              Med Equipments Service, Inc.           4/6/10      E0205
 000157958802-05       R.T.              Med Equipments Service, Inc.           2/12/10     E0205
 000166595370-02       R.V.              Med Equipments Service, Inc.           5/18/10     E0205



                                                 10                                          Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1034
                                                                            87 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3558
                                               al. v. Avetisyan, et al.
                                               7753
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000164552838-02       R.Y.              Med Equipments Service, Inc.           5/28/10     E0205
 000141522144-03       S.J.              Med Equipments Service, Inc.           8/3/09      E0205
 000195862255-01       S.P.              Med Equipments Service, Inc.           4/6/11      E0205
 000128998720-05       S.S.              Med Equipments Service, Inc.           2/26/09     E0205
 000148605611-02       S.T.              Med Equipments Service, Inc.          10/22/09     E0205
 000138649974-02       S.Y.              Med Equipments Service, Inc.           5/22/09     E0205
 000153428123-01       S.Z.              Med Equipments Service, Inc.          12/11/09     E0205
 000142973601-01       T.L.              Med Equipments Service, Inc.           9/28/09     E0205
 000173679002-04       T.M.              Med Equipments Service, Inc.           9/3/10      E0205
 000183042258-05       T.P.              Med Equipments Service, Inc.          12/22/10     E0205
 000181135013-01       T.R.              Med Equipments Service, Inc.          12/21/10     E0205
 000162263248-01       T.S.              Med Equipments Service, Inc.           4/7/10      E0205
 000177098208-01       T.U.              Med Equipments Service, Inc.          10/21/10     E0205
 000156044778-03       T.Y.              Med Equipments Service, Inc.           1/14/10     E0205
 000194415873-04       V.A.              Med Equipments Service, Inc.           4/20/11     E0205
 000130789209-01       V.F.              Med Equipments Service, Inc.           3/3/09      E0205
 000141722710-01       V.F.              Med Equipments Service, Inc.           8/24/09     E0205
 000156430795-09       V.K.              Med Equipments Service, Inc.           2/5/10      E0205
 000166177055-01       V.K.              Med Equipments Service, Inc.           6/8/10      E0205
 000176775559-01       V.K.              Med Equipments Service, Inc.          10/12/10     E0205
 000188630404-01       V.M.              Med Equipments Service, Inc.           1/26/11     E0205
 000135119873-01       V.N.              Med Equipments Service, Inc.           4/30/09     E0205
 000156430795-10       V.P.              Med Equipments Service, Inc.           2/5/10      E0205
 000147079057-01       W.C.              Med Equipments Service, Inc.           10/9/09     E0205
 000175786946-16       W.C.              Med Equipments Service, Inc.           10/5/10     E0205
 000161886130-07       W.S.              Med Equipments Service, Inc.           4/8/10      E0205
 000157074360-01       Y.B.              Med Equipments Service, Inc.           2/23/10     E0205
 000197251985-01       Y.B.              Med Equipments Service, Inc.           5/19/11     E0205

 000162382997-05       Y.B.              Med Equipments Service, Inc.           4/22/10   E0205 AR
 000158830778-03       Y.D.              Med Equipments Service, Inc.           3/3/10     E0205
 000144865110-04       Y.K.              Med Equipments Service, Inc.           8/28/09    E0205
 000146789649-01       Y.K.              Med Equipments Service, Inc.           9/3/09     E0205
 000167460344-10       Y.K.              Med Equipments Service, Inc.           6/14/10    E0205
 000141668111-01       Y.L.              Med Equipments Service, Inc.           7/31/09    E0205
 000147656920-01       Y.S.              Med Equipments Service, Inc.          10/30/09    E0205
 000153241435-09       Y.S.              Med Equipments Service, Inc.          12/30/09    E0205
 000180828915-04       Z.S.              Med Equipments Service, Inc.          11/11/10    E0205
 000268080587-01       C.L.                  Orion Supplies, Inc.               2/4/13     E0205
 000264469636-01       M.L.                  Orion Supplies, Inc.              12/18/12    E0205
 000226634624-01       M.M.                  Orion Supplies, Inc.              11/23/11    E0205
 000268960010-01       W.G.                  Orion Supplies, Inc.               1/25/13    E0205



                                                 11                                          Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1035
                                                                            88 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3559
                                               al. v. Avetisyan, et al.
                                               7754
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000362035941-02       A.A.              Prompt Medical Supply Inc.             6/25/15     E0205
 000351538244-01       A.S.              Prompt Medical Supply Inc.             2/6/15      E0205
 000284945763-01       C.C.              Prompt Medical Supply Inc.             6/14/13     E0205
 000323581777-01       C.E.              Prompt Medical Supply Inc.             5/28/14     E0205
 000281568022-02       D.M.              Prompt Medical Supply Inc.             6/11/13     E0205
 000356204957-02       D.M.              Prompt Medical Supply Inc.             3/20/15     E0205
 000281568022-01       E.R.              Prompt Medical Supply Inc.             5/17/13     E0205
 000349869338-02       G.L.              Prompt Medical Supply Inc.             1/20/15     E0205
 000356826214-01       G.W.              Prompt Medical Supply Inc.             3/25/15     E0205
 000312410541-05       I.D.              Prompt Medical Supply Inc.             3/11/14     E0205
 000287497829-02       I.M.              Prompt Medical Supply Inc.             7/15/13     E0205
 000349869338-03       J.L.              Prompt Medical Supply Inc.             1/20/15     E0205
 000351833439-02       L.P.              Prompt Medical Supply Inc.             3/4/15      E0205
 000323581777-02       M.D.              Prompt Medical Supply Inc.             5/27/14     E0205
 000283113736-01       M.F.              Prompt Medical Supply Inc.             5/31/13     E0205
 000366210748-01       M.L.              Prompt Medical Supply Inc.             6/26/15     E0205
 000369858856-02       M.S.              Prompt Medical Supply Inc.             7/28/15     E0205
 000349969039-03       M.W.              Prompt Medical Supply Inc.             1/20/15     E0205
 000285186466-02       O.G.              Prompt Medical Supply Inc.             6/18/13     E0205
 000351833439-03       O.T.              Prompt Medical Supply Inc.             3/17/15     E0205
 000363168790-01       P.B.              Prompt Medical Supply Inc.             5/15/15     E0205
 000347247990-01       P.S.              Prompt Medical Supply Inc.             12/6/14     E0205
 000370743998-08       T.R.              Prompt Medical Supply Inc.             8/12/15     E0205
 000361304751-01       W.G.              Prompt Medical Supply Inc.             4/10/15     E0205
 000354248890-01       A.G.              Skapars Health Products, Inc.          3/19/15     E0205
 000343663134-03       A.K.              Skapars Health Products, Inc.         11/17/14     E0205
 000358475275-04       C.L.              Skapars Health Products, Inc.          3/25/15     E0205
 000358258440-07       D.F.              Skapars Health Products, Inc.          4/30/15     E0205
 000404014201-02       E.R.              Skapars Health Products, Inc.          4/18/16     E0205
 000357992980-02       F.O.              Skapars Health Products, Inc.          4/7/15      E0205
 000344889621-01       G.B.              Skapars Health Products, Inc.         11/12/14     E0205
 000422238881-01       H.F.              Skapars Health Products, Inc.          12/1/16     E0205
 000342257144-04       J.M.              Skapars Health Products, Inc.         10/22/14     E0205
 000335947412-10        J.S.             Skapars Health Products, Inc.          9/19/14     E0205
 000405235540-01       K.W.              Skapars Health Products, Inc.          4/12/16     E0205
 000342257144-03        L.J.             Skapars Health Products, Inc.         10/22/14     E0205
 000366057115-02       L.N.              Skapars Health Products, Inc.          8/3/15      E0205
 000419742092-01       M.A.              Skapars Health Products, Inc.          7/29/16     E0205
 000419742092-02       N.A.              Skapars Health Products, Inc.          8/5/16      E0205
 000342257144-02       R.A.              Skapars Health Products, Inc.         10/22/14     E0205
 000407987015-02       R.C.              Skapars Health Products, Inc.          6/20/16     E0205
 000376459327-01       R.G.              Skapars Health Products, Inc.          8/26/15     E0205



                                                  12                                         Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1036
                                                                            89 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3560
                                               al. v. Avetisyan, et al.
                                               7755
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                           Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                Code
                      Initials                                                  Service
                                                                                            Used
 000340231983-01       R.S.             Skapars Health Products, Inc.          11/14/14    E0205
 000359179884-02       S.M.             Skapars Health Products, Inc.           3/25/15    E0205
 000343134169-02        T.F.            Skapars Health Products, Inc.          12/18/14    E0205
 000335447918-02       T.M.             Skapars Health Products, Inc.           9/9/14     E0205
 000363380940-01       W.B.             Skapars Health Products, Inc.           6/4/15     E0205
 000328206446-01       A.B.           Smart Choice Medical Supply, Inc.         9/30/14    E0205
 000355454406-01       A.R.           Smart Choice Medical Supply, Inc.         4/15/15    E0205
 000344731583-02       D.P.           Smart Choice Medical Supply, Inc.         1/28/15    E0205
 000330623786-02       F.L.           Smart Choice Medical Supply, Inc.         9/16/14    E0205
 000331497916-02       J.B.           Smart Choice Medical Supply, Inc.         7/29/14    E0205
 000329178677-01       J.W.           Smart Choice Medical Supply, Inc.         7/30/14    E0205
 000332848597-01       K.J.           Smart Choice Medical Supply, Inc.         9/3/14     E0205
 000329654395-02       L.E.           Smart Choice Medical Supply, Inc.         8/5/14     E0205
 000328206446-02       M.L.           Smart Choice Medical Supply, Inc.         9/30/14    E0205
 000330623786-07       P.L.           Smart Choice Medical Supply, Inc.         7/21/14    E0205
 000329507956-04       S.R.           Smart Choice Medical Supply, Inc.         8/19/14    E0205
 000334598892-01       S.R.           Smart Choice Medical Supply, Inc.        10/30/14    E0205
 000330623299-02       T.T.           Smart Choice Medical Supply, Inc.         10/2/14    E0205
 000329028948-02       W.P.           Smart Choice Medical Supply, Inc.         7/8/14     E0205
 000333048197-02       Y.M.           Smart Choice Medical Supply, Inc.         8/12/14    E0205
 000336309489-01       A.B.           Voorhies Health Care Products, Inc.      10/16/14   E0205 IN
 000368011920-05       A.S.           Voorhies Health Care Products, Inc.       7/22/15    E0205
 000373146653-02       A.V.           Voorhies Health Care Products, Inc.       9/2/15     E0205
 000346588528-01       A.W.           Voorhies Health Care Products, Inc.       1/26/15    E0205
 000329192686-01       B.B.           Voorhies Health Care Products, Inc.       7/14/14    E0205
 000348134859-01       B.B.           Voorhies Health Care Products, Inc.       1/12/15    E0205
 000400311767-01       C.M.           Voorhies Health Care Products, Inc.       3/3/16     E0205
 000321585762-01       D.B.           Voorhies Health Care Products, Inc.       5/28/14    E0205
 000313376626-01       D.K.           Voorhies Health Care Products, Inc.       3/26/14    E0205
 000390737153-06       E.A.           Voorhies Health Care Products, Inc.      12/29/15    E0205
 000373146653-01       E.D.           Voorhies Health Care Products, Inc.       9/2/15     E0205
 000404747511-02       E.S.           Voorhies Health Care Products, Inc.       4/11/16    E0205
 000327574190-01       F.S.           Voorhies Health Care Products, Inc.       8/11/14    E0205
 000368011920-01        I.F.          Voorhies Health Care Products, Inc.       7/23/15    E0205
 000324723667-03       I.G.           Voorhies Health Care Products, Inc.       5/30/14    E0205
 000333456325-03       I.O.           Voorhies Health Care Products, Inc.      10/29/14    E0205
 000389584532-02       J.L.           Voorhies Health Care Products, Inc.      11/18/15    E0205
 000354028300-02       J.R.           Voorhies Health Care Products, Inc.       3/20/15    E0205
 000303932693-01       K.A.           Voorhies Health Care Products, Inc.      12/10/13    E0205
 000372560094-01       K.B.           Voorhies Health Care Products, Inc.       8/26/15    E0205
 000396950131-05       K.G.           Voorhies Health Care Products, Inc.       3/7/16     E0205
 000333456325-02        L.I.          Voorhies Health Care Products, Inc.      10/14/14    E0205



                                                  13                                         Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1037
                                                                            90 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3561
                                               al. v. Avetisyan, et al.
                                               7756
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Heat Lamp
                                      Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000308172287-02       L.M.           Voorhies Health Care Products, Inc.       5/1/14      E0205
 000345699606-02       M.A.           Voorhies Health Care Products, Inc.      12/24/14     E0205
 000393839782-02       M.A.           Voorhies Health Care Products, Inc.       1/12/16     E0205
 000329192686-03       M.B.           Voorhies Health Care Products, Inc.       7/14/14     E0205
 000324902899-02       M.F.           Voorhies Health Care Products, Inc.       6/11/14     E0205
 000380289958-02       M.T.           Voorhies Health Care Products, Inc.       10/6/15     E0205
 000390737153-02       R.P.           Voorhies Health Care Products, Inc.      12/29/15     E0205
 000332505551-01       S.A.           Voorhies Health Care Products, Inc.      11/19/14     E0205
 000313376626-02       S.K.           Voorhies Health Care Products, Inc.       3/31/14     E0205
 000324723667-02       S.S.           Voorhies Health Care Products, Inc.       5/29/14     E0205
 000271556698-15       Y.R.           Voorhies Health Care Products, Inc.       1/12/13     E0200




                                                  14                                         Exhibit 10
                                                                                             Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                     157-4 Filed
                                            Filed07/01/20
                                                 05/09/18 Page
                                                          Page1038
                                                               91 ofof
                                                                    2981245 PageID
                                                                         PageID #:
                                    #:3562
                                       7757




                           EXHIBIT 11


                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                                 Document274-5157-4 Filed
                                                        Filed07/01/20
                                                              05/09/18 Page
                                                                          Page1039
                                                                              92 ofof
                                                                                   2981245 PageID
                                                                                        PageID #:
                           Allstate Ins. Co.,#:
                                              et3563
                                                 al. v. Avetisyan, et al.
                                                 7758
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for
                              Whirlpools Using a Phantom Code
                                                                                       Billing
                    Claimant                                                Date of
  Claim Number                                   Retailer                              Code
                     Initials                                               Service
                                                                                        Used
 000433164233-06      M.L.              AVA Custom Supply, Inc.            12/16/16    E1300
 000433164233-01      P.P.              AVA Custom Supply, Inc.            12/16/16    E1300
 000291029270-06      A.A.                   BA2RO Inc.                     7/11/13    E1300
 000363389735-05      A.A.                   BA2RO Inc.                     6/19/15    E1300
 000418587762-02      A.H.                   BA2RO Inc.                     7/13/16    E1310
 000292982469-04      A.K.                   BA2RO Inc.                     8/14/13    E1300
 000383642865-01      A.N.                   BA2RO Inc.                    10/26/15    E1300
 000297239352-03      A.O.                   BA2RO Inc.                     9/24/13    E1300
 000298080581-02      B.A.                   BA2RO Inc.                     9/30/13    E1300
 000287497829-01      C.T.                   BA2RO Inc.                     7/8/13     E1300
 000294048764-01      I.Y.                   BA2RO Inc.                     8/15/13    E1300
 000436914006-02      J.B.                   BA2RO Inc.                    12/13/16    E1310
 000387282296-02      J.U.                   BA2RO Inc.                    12/15/15    E1300
 000294048764-02      K.Y.                   BA2RO Inc.                     8/15/13    E1300
 000290892785-07      L.O.                   BA2RO Inc.                     7/31/13    E1300
 000388149213-04      M.C.                   BA2RO Inc.                    12/18/15    E1300
 000295687495-02      M.F.                   BA2RO Inc.                     9/6/13     E1300
 000290377613-09      M.M.                   BA2RO Inc.                     7/8/13     E1300
 000290892785-01      M.O.                   BA2RO Inc.                     7/31/13    E1300
 000295687495-07      R.F.                   BA2RO Inc.                     9/6/13     E1300
 000383139367-01      V.G.                   BA2RO Inc.                    10/27/15    E1300
 000287821474-02      V.L.                   BA2RO Inc.                     7/10/13    E1300
                                  Daily Medical Equipment Distribution
 000225492735-02       B.P.                   Center, Inc.                  2/6/12     E1310
                                  Daily Medical Equipment Distribution
 000231677691-03       C.F.                   Center, Inc.                  2/6/12    E1310 XX
                                  Daily Medical Equipment Distribution
 000228340816-04      E.R.                    Center, Inc.                  1/23/12   E1310 HY
                                  Daily Medical Equipment Distribution
 000231246166-12      H.R.                    Center, Inc.                  2/29/12    E1310
                                  Daily Medical Equipment Distribution
 000236828497-03      L.W.                    Center, Inc.                  4/3/12     E1310
                                  Daily Medical Equipment Distribution
 000231685165-01      M.L.                    Center, Inc.                  3/29/12    E1310
                                  Daily Medical Equipment Distribution
 000230866997-03      S.S.                    Center, Inc.                  3/13/12    E1310
 000420811804-01      L.M.             Helpful Medical Supply Corp.         11/7/16    E1300
 000389699156-02      C.H.                 Lenex Services, Inc.            11/16/15    E1300
                                                                                       E1300
 000424380764-01      D.F.                 Lenex Services, Inc.             8/31/16     WH
 000368519443-01      J.P.                 Lenex Services, Inc.             10/2/15    E1300


                                                1                                       Exhibit 11
                                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                                 Document274-5157-4 Filed
                                                        Filed07/01/20
                                                              05/09/18 Page
                                                                          Page1040
                                                                              93 ofof
                                                                                   2981245 PageID
                                                                                        PageID #:
                           Allstate Ins. Co.,#:
                                              et3564
                                                 al. v. Avetisyan, et al.
                                                 7759
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for
                              Whirlpools Using a Phantom Code
                                                                                       Billing
                    Claimant                                                Date of
  Claim Number                                  Retailer                               Code
                     Initials                                               Service
                                                                                        Used
 000410587497-04      K.L.                 Lenex Services, Inc.             5/25/16    E1300
 000422734640-04      M.R.                 Lenex Services, Inc.             8/23/16    E1300
 000414076760-02      R.G.                 Lenex Services, Inc.             5/26/16    E1300
 000373597714-05      R.V.                 Lenex Services, Inc.             9/14/15    E1300
 000193902822-03      A.C.             Med Equipments Service, Inc.         4/27/11    E1300
 000144187549-07      A.D.             Med Equipments Service, Inc.         8/26/09    E1300
 000130205420-01      A.F.             Med Equipments Service, Inc.         3/6/09     E1300
 000149661604-03      A.J.             Med Equipments Service, Inc.         10/2/09    E1300
 000161635495-05      A.J.             Med Equipments Service, Inc.         3/8/10     E1300
 000180003725-02      A.J.             Med Equipments Service, Inc.         11/2/10    E1300
 000168568814-03      A.K.             Med Equipments Service, Inc.         6/24/10    E1300
 000196461891-01      A.K.             Med Equipments Service, Inc.         4/21/11    E1300
 000130434533-01      A.M.             Med Equipments Service, Inc.         3/20/09    E1300
 000139011191-01      A.M.             Med Equipments Service, Inc.         6/26/09    E1300
 000145779336-06      A.M.             Med Equipments Service, Inc.         9/25/09    E1300
 000171999310-09      A.N.             Med Equipments Service, Inc.         9/24/10    E1300
 000146870563-05      A.R.             Med Equipments Service, Inc.         9/29/09    E1300
 000999863473-02      A.S.             Med Equipments Service, Inc.         7/27/09    E1300
 000148605611-01      A.S.             Med Equipments Service, Inc.        10/22/09    E1300
 000165751496-02      A.T.             Med Equipments Service, Inc.         5/10/10    E1300
 000180554271-01      A.Z.             Med Equipments Service, Inc.         12/8/10    E1300
 000136860608-02      B.C.             Med Equipments Service, Inc.         6/2/09     E1300
 000161245832-04      B.Q.             Med Equipments Service, Inc.         3/2/10     E1300
 000141940956-01      B.S.             Med Equipments Service, Inc.         7/27/09    E1300
 000133780106-02      B.V.             Med Equipments Service, Inc.         5/8/09     E1300
 000149645896-02      C.B.             Med Equipments Service, Inc.         9/21/09    E1300
 000180828915-03      C.B.             Med Equipments Service, Inc.        11/11/10    E1300
 000181648964-01      C.M.             Med Equipments Service, Inc.        12/17/10    E1300
 000164757510-03      C.S.             Med Equipments Service, Inc.         4/14/10    E1300
 000154536296-01      C.W.             Med Equipments Service, Inc.         12/8/09    E1300
 000133628388-02      D.A.             Med Equipments Service, Inc.         5/5/09     E1300
 000177557238-08      D.B.             Med Equipments Service, Inc.        10/15/10    E1300
 000140657412-07      D.E.             Med Equipments Service, Inc.         8/18/09    E1300
 000151977683-03      D.J.             Med Equipments Service, Inc.        10/29/09    E1300
 000182045591-01      D.M.             Med Equipments Service, Inc.        11/26/10    E1300
 000153241435-08      D.S.             Med Equipments Service, Inc.         1/11/10    E1300
 000999840224-05      D.W.             Med Equipments Service, Inc.         8/28/09    E1300
 000146091160-03      E.A.             Med Equipments Service, Inc.         10/7/09    E1300
 000129847561-08      E.S.             Med Equipments Service, Inc.         3/3/09     E1300
 000189290117-03      E.S.             Med Equipments Service, Inc.         3/15/11    E1300
 000196461891-04       F.I.            Med Equipments Service, Inc.         4/21/11    E1300
 000134086792-03      F.K.             Med Equipments Service, Inc.         4/24/09    E1300



                                                2                                       Exhibit 11
                                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                                 Document274-5157-4 Filed
                                                        Filed07/01/20
                                                              05/09/18 Page
                                                                          Page1041
                                                                              94 ofof
                                                                                   2981245 PageID
                                                                                        PageID #:
                           Allstate Ins. Co.,#:
                                              et3565
                                                 al. v. Avetisyan, et al.
                                                 7760
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for
                              Whirlpools Using a Phantom Code
                                                                                       Billing
                    Claimant                                                Date of
  Claim Number                                  Retailer                               Code
                     Initials                                               Service
                                                                                        Used
 000172582990-01      F.T.             Med Equipments Service, Inc.         9/20/10    E1300
 000197223241-03      G.L.             Med Equipments Service, Inc.         4/27/11    E1300
 000128042314-01      G.M.             Med Equipments Service, Inc.         2/10/09    E1300
 000146748108-01      G.M.             Med Equipments Service, Inc.         10/2/09    E1300
 000176294940-03      G.M.             Med Equipments Service, Inc.         10/1/10    E1300
 000146528427-04      G.P.             Med Equipments Service, Inc.         9/14/09    E1300
 000167477231-02      H.D.             Med Equipments Service, Inc.         6/14/10    E1300
 000145967295-01      H.H.             Med Equipments Service, Inc.         9/29/09    E1300
 000143579688-01       I.S.            Med Equipments Service, Inc.         8/27/09    E1300
 000129149720-04       I.T.            Med Equipments Service, Inc.         2/16/09    E1300
 000200174779-08       I.T.            Med Equipments Service, Inc.         7/4/11     E1300
 000170319743-09      I.V.             Med Equipments Service, Inc.         7/16/10    E1300
 000147667778-01      J.A.             Med Equipments Service, Inc.        10/14/09    E1300
 000151809589-01      J.B.             Med Equipments Service, Inc.         12/7/09    E1300
 000172910234-04      J.C.             Med Equipments Service, Inc.         9/20/10    E1300
 000173582453-02      J.D.             Med Equipments Service, Inc.        10/21/10    E1300
 000133881243-03      J.K.             Med Equipments Service, Inc.         4/24/09    E1300
 000151989555-03      J.N.             Med Equipments Service, Inc.        10/29/09    E1300
 000146748108-07      J.P.             Med Equipments Service, Inc.         9/30/09    E1300
 000170506975-10      J.R.             Med Equipments Service, Inc.         9/10/10    E1300
 000370811663-03      K.B.             Med Equipments Service, Inc.         6/24/15    E1300
 000137425153-02      K.K.             Med Equipments Service, Inc.         5/8/09     E1300
 000137557294-01      K.R.             Med Equipments Service, Inc.         7/2/09     E1300
 000375170644-04      L.A.             Med Equipments Service, Inc.         8/3/15     E1300
 000151809589-03      L.B.             Med Equipments Service, Inc.        11/10/09    E1300
 000181234493-01      L.B.             Med Equipments Service, Inc.        12/22/10    E1300
 000377476239-01      L.C.             Med Equipments Service, Inc.         9/9/15     E1300
 000141522144-02      L.H.             Med Equipments Service, Inc.         9/8/09     E1300
 000144003647-01      L.K.             Med Equipments Service, Inc.         9/9/09     E1300
 000156841165-01      L.M.             Med Equipments Service, Inc.         1/7/10     E1300
 000137456695-05      L.O.             Med Equipments Service, Inc.         6/2/09     E1300
 000146303870-01      L.P.             Med Equipments Service, Inc.         10/1/09    E1300
 000142448307-01      L.R.             Med Equipments Service, Inc.         7/29/09    E1300
 000165372632-01      L.W.             Med Equipments Service, Inc.         4/8/10     E1300
 000142225804-02      M.B.             Med Equipments Service, Inc.         8/6/09     E1300
 000160030193-03      M.E.             Med Equipments Service, Inc.         3/8/10     E1300
 000157341272-01      M.L.             Med Equipments Service, Inc.         1/11/10    E1300
 000145779336-01      M.M.             Med Equipments Service, Inc.         9/22/09    E1300
 000147750953-01      M.N.             Med Equipments Service, Inc.        10/14/09    E1300
 000129847561-01      M.P.             Med Equipments Service, Inc.         3/6/09     E1300
 000175607126-01      M.P.             Med Equipments Service, Inc.         9/30/10    E1300
 000375170644-02      M.R.             Med Equipments Service, Inc.         8/3/15     E1300



                                                3                                       Exhibit 11
                                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                                 Document274-5157-4 Filed
                                                        Filed07/01/20
                                                              05/09/18 Page
                                                                          Page1042
                                                                              95 ofof
                                                                                   2981245 PageID
                                                                                        PageID #:
                           Allstate Ins. Co.,#:
                                              et3566
                                                 al. v. Avetisyan, et al.
                                                 7761
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for
                              Whirlpools Using a Phantom Code
                                                                                       Billing
                    Claimant                                                Date of
  Claim Number                                  Retailer                               Code
                     Initials                                               Service
                                                                                        Used
 000137425153-03      M.S.             Med Equipments Service, Inc.         5/13/09    E1300
 000157089327-03      M.S.             Med Equipments Service, Inc.         1/7/10     E1300
 000129149720-02      M.T.             Med Equipments Service, Inc.         3/6/09     E1300
 000178557898-02      M.T.             Med Equipments Service, Inc.         9/3/10     E1300
 000181648964-03      M.T.             Med Equipments Service, Inc.        12/17/10    E1300
 000180186009-04      N.C.             Med Equipments Service, Inc.        11/24/10    E1300
 000156663972-05      N.D.             Med Equipments Service, Inc.        12/25/09    E1300
 000179946446-03      N.D.             Med Equipments Service, Inc.        11/12/10    E1300
 000172471880-02      N.M.             Med Equipments Service, Inc.         9/7/10     E1300
 000168568814-01      N.R.             Med Equipments Service, Inc.         6/24/10    E1300
 000178557898-01      O.K.             Med Equipments Service, Inc.         9/8/10     E1300
 000135375921-05      O.S.             Med Equipments Service, Inc.         5/14/09    E1300
 000141010470-03      O.T.             Med Equipments Service, Inc.         8/12/09    E1300

 000130405095-03      O.Y.             Med Equipments Service, Inc.         3/4/09    E1300 DR
 000142003078-01      P.A.             Med Equipments Service, Inc.         8/11/09    E1300
 000385976824-07      P.D.             Med Equipments Service, Inc.        10/23/15    E1300
 000164106072-03      P.M.             Med Equipments Service, Inc.         4/2/10     E1300
 000369158142-02      P.N.             Med Equipments Service, Inc.         6/23/15    E1300
 000142231398-06      R.F.             Med Equipments Service, Inc.         8/6/09     E1300
 000376459327-01      R.G.             Med Equipments Service, Inc.         8/24/15    E1300
 000176588903-01      R.G.             Med Equipments Service, Inc.        10/19/10    E1300
 000180908246-03      R.K.             Med Equipments Service, Inc.         1/7/11     E1300
 000147420871-04      R.L.             Med Equipments Service, Inc.         9/28/09    E1300
 000197223241-01      R.L.             Med Equipments Service, Inc.         4/28/11    E1300
 000181236357-01      R.M.             Med Equipments Service, Inc.        12/21/10    E1300
 000165751496-01      R.N.             Med Equipments Service, Inc.         6/9/10     E1300
 000177382405-01      R.N.             Med Equipments Service, Inc.        10/26/10    E1300
 000213143829-01      R.N.             Med Equipments Service, Inc.        10/13/11    E1300
 000161886130-01      R.R.             Med Equipments Service, Inc.         4/6/10     E1300
 000151757267-02      S.B.             Med Equipments Service, Inc.        10/28/09    E1300
 000195862255-01      S.P.             Med Equipments Service, Inc.         4/6/11     E1300
 000128998720-05      S.S.             Med Equipments Service, Inc.         2/26/09    E1300
 000148605611-02      S.T.             Med Equipments Service, Inc.        10/22/09    E1300
 000151977683-01      S.W.             Med Equipments Service, Inc.        10/29/09    E1300
 000138649974-02      S.Y.             Med Equipments Service, Inc.         5/22/09    E1300
 000177192713-01      T.B.             Med Equipments Service, Inc.         11/2/10    E1300
 000173679002-04      T.M.             Med Equipments Service, Inc.         9/3/10     E1300
 000378261168-01      T.P.             Med Equipments Service, Inc.         10/2/15    E1300
 000181135013-01      T.R.             Med Equipments Service, Inc.        12/21/10    E1300
 000177098208-01      T.U.             Med Equipments Service, Inc.        10/21/10    E1300
 000130789209-01      V.F.             Med Equipments Service, Inc.         3/3/09     E1300



                                                4                                       Exhibit 11
                                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                                 Document274-5157-4 Filed
                                                        Filed07/01/20
                                                              05/09/18 Page
                                                                          Page1043
                                                                              96 ofof
                                                                                   2981245 PageID
                                                                                        PageID #:
                           Allstate Ins. Co.,#:
                                              et3567
                                                 al. v. Avetisyan, et al.
                                                 7762
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for
                              Whirlpools Using a Phantom Code
                                                                                       Billing
                    Claimant                                                Date of
  Claim Number                                   Retailer                              Code
                     Initials                                               Service
                                                                                        Used
 000176775559-01      V.K.             Med Equipments Service, Inc.        10/12/10    E1300
 000188630404-01      V.M.             Med Equipments Service, Inc.         1/26/11    E1300
 000135119873-01      V.N.             Med Equipments Service, Inc.         4/30/09    E1300
 000363380940-01      W.B.             Med Equipments Service, Inc.         5/27/15    E1300
 000147079057-01      W.C.             Med Equipments Service, Inc.        10/16/09    E1300
 000175786946-16      W.C.             Med Equipments Service, Inc.         10/5/10    E1300
 000161886130-07      W.S.             Med Equipments Service, Inc.         4/8/10     E1300
 000144865110-04      Y.K.             Med Equipments Service, Inc.         8/28/09    E1300
 000146789649-01      Y.K.             Med Equipments Service, Inc.         9/3/09     E1300
 000141668111-01      Y.L.             Med Equipments Service, Inc.         7/31/09    E1300
 000147656920-01      Y.S.             Med Equipments Service, Inc.        10/30/09    E1300
 000180828915-04      Z.S.             Med Equipments Service, Inc.        11/11/10    E1300
 000355454406-01      A.R.           Smart Choice Medical Supply, Inc.      4/15/15    E1310
 000344731583-02      D.P.           Smart Choice Medical Supply, Inc.      1/28/15    E1310
 000335238101-01      R.H.           Smart Choice Medical Supply, Inc.      9/25/14    E1310
 000334598892-01      S.R.           Smart Choice Medical Supply, Inc.     10/10/14    E1310




                                                5                                       Exhibit 11
                                                                                         Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                           Document274-5
                                     157-4 Filed
                                            Filed07/01/20
                                                 05/09/18 Page
                                                          Page1044
                                                               97 ofof
                                                                    2981245 PageID
                                                                         PageID #:
                                    #:3568
                                       7763




                           EXHIBIT 12


                                                                           Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1045
                                                                            98 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3569
                                               al. v. Avetisyan, et al.
                                               7764
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Water
                               Circulation Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000437601073-01       B.W.             Almatcare Medical Supply Inc.           12/8/16     E0217
 000433631223-04       C.R.             Almatcare Medical Supply Inc.           11/8/16     E0217
 000410945885-01       C.S.             Almatcare Medical Supply Inc.           5/3/16      E0217
 000410945885-03       D.B.             Almatcare Medical Supply Inc.           5/4/16      E0217
 000417885894-08       D.S.             Almatcare Medical Supply Inc.           6/29/16     E0217
 000434841219-02       J.C.             Almatcare Medical Supply Inc.          11/17/16     E0217
 000432281368-04       J.D.             Almatcare Medical Supply Inc.          10/26/16     E0217
 000432387876-02       K.J.             Almatcare Medical Supply Inc.          11/10/16     E0217
 000407028307-02       L.H.             Almatcare Medical Supply Inc.           4/29/16     E0217
 000419602759-07       M.P.             Almatcare Medical Supply Inc.           7/20/16     E0217
 000410884431-03       N.J.             Almatcare Medical Supply Inc.           5/4/16      E0217
 000417885894-03       R.J.             Almatcare Medical Supply Inc.           6/29/16     E0217
 000441679321-01       S.T.             Almatcare Medical Supply Inc.           1/11/17     E0217
 000437601073-01       B.W.             Almatcare Medical Supply, Inc.          12/8/16     E0217
 000433631223-04       C.R.             Almatcare Medical Supply, Inc.          11/8/16     E0217
 000410945885-01       C.S.             Almatcare Medical Supply, Inc.          5/3/16      E0217
 000410945885-03       D.B.             Almatcare Medical Supply, Inc.          5/4/16      E0217
 000417885894-08       D.S.             Almatcare Medical Supply, Inc.          6/29/16     E0217
 000434841219-02        J.C.            Almatcare Medical Supply, Inc.         11/17/16     E0217
 000432281368-04        J.D.            Almatcare Medical Supply, Inc.         10/26/16     E0217
 000432387876-02        K.J.            Almatcare Medical Supply, Inc.         11/10/16     E0217
 000407028307-02       L.H.             Almatcare Medical Supply, Inc.          4/29/16     E0217
 000419602759-07       M.P.             Almatcare Medical Supply, Inc.          7/20/16     E0217
 000410884431-03        N.J.            Almatcare Medical Supply, Inc.          5/4/16      E0217
 000417885894-03        R.J.            Almatcare Medical Supply, Inc.          6/29/16     E0217
 000441679321-01        S.T.            Almatcare Medical Supply, Inc.          1/11/17     E0217
 000436914006-02        J.B.                  BA2RO Inc.                       12/13/16     E0217
                                   Daily Medical Equipment Distribution
 000330667494-02       A.E.                    Center, Inc.                     5/23/14     E0217
                                   Daily Medical Equipment Distribution
 000345457196-03       A.G.                    Center, Inc.                    10/19/14     E0217
                                   Daily Medical Equipment Distribution
 000273704759-01        A.J.                   Center, Inc.                      2/4/13     E0217
                                   Daily Medical Equipment Distribution
 000313236697-01        A.J.                   Center, Inc.                     1/31/14     E0217
                                   Daily Medical Equipment Distribution
 000332167220-03       A.L.                    Center, Inc.                     6/30/14     E0217
                                   Daily Medical Equipment Distribution
 000270996548-03       A.R.                    Center, Inc.                      1/2/13     E0217
                                   Daily Medical Equipment Distribution
 000300812849-01       A.S.                    Center, Inc.                     10/4/13     E0217



                                                  1                                          Exhibit 12
                                                                                              Exhibit 2
Case
Case1:17-cv-04275-RPK-RML
     1:17-cv-04275-LDH-RML Document
                             Document274-5 157-4 FiledFiled07/01/20
                                                             05/09/18 Page
                                                                        Page1046
                                                                            99 ofof
                                                                                 2981245 PageID
                                                                                      PageID #:
                        Allstate Ins. Co.,#:et3570
                                               al. v. Avetisyan, et al.
                                               7765
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Water
                               Circulation Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000246972426-03       B.H.                    Center, Inc.                      6/6/12     E0217
                                   Daily Medical Equipment Distribution
 000318911807-03       B.M.                    Center, Inc.                      3/3/14     E0217
                                   Daily Medical Equipment Distribution
 000347372401-03       B.M.                    Center, Inc.                    11/17/14     E0217
                                   Daily Medical Equipment Distribution
 000281331496-01       B.S.                    Center, Inc.                     3/12/13     E0217
                                   Daily Medical Equipment Distribution
 000237709605-24       C.C.                    Center, Inc.                     1/28/12     E0217
                                   Daily Medical Equipment Distribution
 000222246324-11       C.G.                    Center, Inc.                    10/15/11     E0217
                                   Daily Medical Equipment Distribution
 000273642025-01       C.M.                    Center, Inc.                     1/21/13     E0217
                                   Daily Medical Equipment Distribution
 000240869552-03       C.M.                    Center, Inc.                     4/18/12     E0217
                                   Daily Medical Equipment Distribution
 000350188496-01       C.M.                    Center, Inc.                     12/3/14     E0217
                                   Daily Medical Equipment Distribution
 000255000051-03       C.M.                    Center, Inc.                     8/13/12   E0217 RC
                                   Daily Medical Equipment Distribution
 000292036555-02       C.N.                    Center, Inc.                     7/19/13     E0217
                                   Daily Medical Equipment Distribution
 000277686341-02       C.P.                    Center, Inc.                      3/8/13     E0217
                                   Daily Medical Equipment Distribution
 000331798545-03       C.R.                    Center, Inc.                     6/23/14     E0217
                                   Daily Medical Equipment Distribution
 000282698710-02       C.W.                    Center, Inc.                     4/11/13     E0217
                                   Daily Medical Equipment Distribution
 000279834807-02       D.C.                    Center, Inc.                     3/28/13     E0217
                                   Daily Medical Equipment Distribution
 000244193215-01       D.D.                    Center, Inc.                      5/8/12     E0217
                                   Daily Medical Equipment Distribution
 000326257960-01       D.D.                    Center, Inc.                     5/19/14     E0217
                                   Daily Medical Equipment Distribution
 000219439569-01       D.D.                    Center, Inc.                     9/26/11   E0217 RC
                                   Daily Medical Equipment Distribution
 000335407672-03       D.G.                    Center, Inc.                     8/25/14     E0217
                                   Daily Medical Equipment Distribution
 000253703771-04        D.J.                   Center, Inc.                     8/13/12     E0217



                                                  2                                          Exhibit 12
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 100
                                                                              1047ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3571
                                                al. v. Avetisyan, et al.
                                                7766
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Water
                               Circulation Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000253427405-06       D.K.                    Center, Inc.                      8/6/12     E0217
                                   Daily Medical Equipment Distribution
 000330659400-02       D.R.                    Center, Inc.                     6/23/14     E0217
                                   Daily Medical Equipment Distribution
 000330822792-01       D.V.                    Center, Inc.                     7/11/14     E0217
                                   Daily Medical Equipment Distribution
 000328293279-01       D.W.                    Center, Inc.                     6/16/14     E0217
                                   Daily Medical Equipment Distribution
 000331539205-01       E.D.                    Center, Inc.                      7/2/14     E0217
                                   Daily Medical Equipment Distribution
 000227498077-01       E.L.                    Center, Inc.                     2/28/12     E0217
                                   Daily Medical Equipment Distribution
 000302300686-02       E.N.                    Center, Inc.                    10/18/13     E0217
                                   Daily Medical Equipment Distribution
 000351359617-02       E.R.                    Center, Inc.                    12/26/14     E0217
                                   Daily Medical Equipment Distribution
 000320859416-01        E.S.                   Center, Inc.                     4/14/14     E0217
                                   Daily Medical Equipment Distribution
 000307293266-01       F.K.                    Center, Inc.                     1/13/14     E0217
                                   Daily Medical Equipment Distribution
 000330822792-02       F.V.                    Center, Inc.                     7/11/14     E0217
                                   Daily Medical Equipment Distribution
 000316162395-02       G.D.                    Center, Inc.                     2/28/14     E0217
                                   Daily Medical Equipment Distribution
 000329912686-03       G.G.                    Center, Inc.                     5/30/14     E0217
                                   Daily Medical Equipment Distribution
 000344198352-01       G.G.                    Center, Inc.                    10/30/14     E0217
                                   Daily Medical Equipment Distribution
 000347372401-01       G.M.                    Center, Inc.                    11/17/14     E0217
                                   Daily Medical Equipment Distribution
 000220383889-04       G.M.                    Center, Inc.                     10/3/11   E0217 RC
                                   Daily Medical Equipment Distribution
 000228074746-01       G.V.                    Center, Inc.                    10/23/11     E0217
                                   Daily Medical Equipment Distribution
 000344198352-02       H.G.                    Center, Inc.                    10/27/14     E0217
                                   Daily Medical Equipment Distribution
 000331798545-01       H.S.                    Center, Inc.                     6/23/14     E0217
                                   Daily Medical Equipment Distribution
 000271892416-02        I.S.                   Center, Inc.                     1/15/13     E0217



                                                  3                                          Exhibit 12
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 101
                                                                              1048ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3572
                                                al. v. Avetisyan, et al.
                                                7767
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Water
                               Circulation Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000256850801-01        I.Z.                   Center, Inc.                     8/17/12     E0217
                                   Daily Medical Equipment Distribution
 000219277514-03        J.C.                   Center, Inc.                     9/26/11     E0217
                                   Daily Medical Equipment Distribution
 000310114079-01        J.C.                   Center, Inc.                     1/10/14     E0217
                                   Daily Medical Equipment Distribution
 000330081589-03        J.D.                   Center, Inc.                      6/9/14     E0217
                                   Daily Medical Equipment Distribution
 000345527204-02        J.E.                   Center, Inc.                    10/19/14     E0217
                                   Daily Medical Equipment Distribution
 000219540076-03        J.G.                   Center, Inc.                     9/27/11     E0217
                                   Daily Medical Equipment Distribution
 000284812369-02       J.M.                    Center, Inc.                     5/10/13     E0217
                                   Daily Medical Equipment Distribution
 000299082578-06        J.P.                   Center, Inc.                     9/23/13     E0217
                                   Daily Medical Equipment Distribution
 000328335591-02        J.P.                   Center, Inc.                      6/6/14     E0217
                                   Daily Medical Equipment Distribution
 000326856010-03        J.R.                   Center, Inc.                     5/30/14     E0217
                                   Daily Medical Equipment Distribution
 000317792638-01        J.S.                   Center, Inc.                     3/10/14     E0217
                                   Daily Medical Equipment Distribution
 000217042142-19        J.T.                   Center, Inc.                    11/14/11     E0217
                                   Daily Medical Equipment Distribution
 000228074746-11        J.V.                   Center, Inc.                    10/23/11     E0217
                                   Daily Medical Equipment Distribution
 000332677665-01       J.W.                    Center, Inc.                     7/11/14     E0217
                                   Daily Medical Equipment Distribution
 000345457196-02       K.R.                    Center, Inc.                    10/19/14     E0217
                                   Daily Medical Equipment Distribution
 000219439569-03       K.W.                    Center, Inc.                     9/26/11   E0217 RC
                                   Daily Medical Equipment Distribution
 000244045076-03       L.A.                    Center, Inc.                     7/13/12     E0217
                                   Daily Medical Equipment Distribution
 000312498461-02       L.A.                    Center, Inc.                      2/3/14     E0217
                                   Daily Medical Equipment Distribution
 000253703771-03       L.B.                    Center, Inc.                     8/13/12     E0217
                                   Daily Medical Equipment Distribution
 000307293266-02       L.G.                    Center, Inc.                     1/29/14     E0217



                                                  4                                          Exhibit 12
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 102
                                                                              1049ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3573
                                                al. v. Avetisyan, et al.
                                                7768
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Water
                               Circulation Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000254756596-03        L.P.                   Center, Inc.                      8/3/12   E0217 RC
                                   Daily Medical Equipment Distribution
 000256593435-05       L.R.                    Center, Inc.                      9/5/12     E0217
                                   Daily Medical Equipment Distribution
 000334692522-02       L.T.                    Center, Inc.                     7/16/14     E0217
                                   Daily Medical Equipment Distribution
 000303710973-03       L.V.                    Center, Inc.                    10/15/13     E0217
                                   Daily Medical Equipment Distribution
 000269344719-03       L.W.                    Center, Inc.                     12/7/12     E0217
                                   Daily Medical Equipment Distribution
 000282171867-04       M.A.                    Center, Inc.                     4/17/13     E0217
                                   Daily Medical Equipment Distribution
 000319042248-02       M.A.                    Center, Inc.                      3/4/14     E0217
                                   Daily Medical Equipment Distribution
 000253790752-01       M.B.                    Center, Inc.                     8/13/12     E0217
                                   Daily Medical Equipment Distribution
 000253790752-04       M.B.                    Center, Inc.                     8/10/12   E0217 RC
                                   Daily Medical Equipment Distribution
 000332167220-04       M.L.                    Center, Inc.                     6/30/14     E0217
                                   Daily Medical Equipment Distribution
 000344442561-01       M.O.                    Center, Inc.                    10/19/14     E0217
                                   Daily Medical Equipment Distribution
 000227145521-05       M.S.                    Center, Inc.                      1/7/12   E0217 RC
                                   Daily Medical Equipment Distribution
 000228074746-02       M.V.                    Center, Inc.                    10/23/11     E0217
                                   Daily Medical Equipment Distribution
 000228074746-06       M.V.                    Center, Inc.                    10/23/11   E0217 RC
                                   Daily Medical Equipment Distribution
 000303363971-03       N.B.                    Center, Inc.                     11/5/13     E0217
                                   Daily Medical Equipment Distribution
 000219277514-06       O.C.                    Center, Inc.                     9/26/11     E0217
                                   Daily Medical Equipment Distribution
 000332167220-02       P.B.                    Center, Inc.                     6/30/14     E0217
                                   Daily Medical Equipment Distribution
 000329912686-02       P.G.                    Center, Inc.                     5/30/14     E0217
                                   Daily Medical Equipment Distribution
 000235254398-03       Q.M.                    Center, Inc.                     2/17/12     E0217
                                   Daily Medical Equipment Distribution
 000257408674-02       R.B.                    Center, Inc.                      9/3/12     E0217



                                                  5                                          Exhibit 12
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 103
                                                                              1050ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3574
                                                al. v. Avetisyan, et al.
                                                7769
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Water
                               Circulation Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000332353333-02       R.B.                    Center, Inc.                      7/7/14     E0217
                                   Daily Medical Equipment Distribution
 000253427405-08       R.C.                    Center, Inc.                     7/30/12     E0217
                                   Daily Medical Equipment Distribution
 000349529163-01       R.D.                    Center, Inc.                     12/8/14     E0217
                                   Daily Medical Equipment Distribution
 000351508056-04       R.H.                    Center, Inc.                    12/26/14     E0217
                                   Daily Medical Equipment Distribution
 000325088003-03       R.L.                    Center, Inc.                      6/9/14     E0217
                                   Daily Medical Equipment Distribution
 000350188496-02       R.M.                    Center, Inc.                     12/3/14     E0217
                                   Daily Medical Equipment Distribution
 000325446052-03       R.N.                    Center, Inc.                     5/12/14     E0217
                                   Daily Medical Equipment Distribution
 000321383770-03       R.P.                    Center, Inc.                      5/5/14     E0217
                                   Daily Medical Equipment Distribution
 000279091730-02       R.R.                    Center, Inc.                     3/15/13     E0217
                                   Daily Medical Equipment Distribution
 000335921029-05       R.S.                    Center, Inc.                     8/25/14     E0217
                                   Daily Medical Equipment Distribution
 000330822792-05       R.V.                    Center, Inc.                     7/11/14     E0217
                                   Daily Medical Equipment Distribution
 000242188001-02       S.C.                    Center, Inc.                      5/1/12     E0217
                                   Daily Medical Equipment Distribution
 000334037926-01       S.M.                    Center, Inc.                    10/22/14     E0217
                                   Daily Medical Equipment Distribution
 000328335591-05       S.N.                    Center, Inc.                      6/6/14     E0217
                                   Daily Medical Equipment Distribution
 000222246324-03       T.G.                    Center, Inc.                    10/15/11     E0217
                                   Daily Medical Equipment Distribution
 000304424526-03       T.G.                    Center, Inc.                    10/16/13     E0217
                                   Daily Medical Equipment Distribution
 000268316775-01       T.M.                    Center, Inc.                     12/3/12     E0217
                                   Daily Medical Equipment Distribution
 000318911807-02       T.M.                    Center, Inc.                      3/3/14     E0217
                                   Daily Medical Equipment Distribution
 000300353604-01       V.M.                    Center, Inc.                     10/7/13     E0217
                                   Daily Medical Equipment Distribution
 000251143574-01       V.U.                    Center, Inc.                     7/17/12     E0217



                                                  6                                          Exhibit 12
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 104
                                                                              1051ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3575
                                                al. v. Avetisyan, et al.
                                                7770
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Water
                               Circulation Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000328335591-01       Y.V.                    Center, Inc.                      6/6/14     E0217
                                   Daily Medical Equipment Distribution
 000212080428-01       G.M.                    Center, Inc.                     8/30/11     E0217
 000444684161-02       R.F.              East 19 Medical Supply Corp.           2/2/17      E0217
 000412066623-01       H.S.            Helpful Medical Supply, Corp.            5/13/16     E0217
 000420811804-01       L.M.            Helpful Medical Supply, Corp.            11/7/16     E0217
 000421781097-02       R.B.            Helpful Medical Supply, Corp.            8/10/16     E0217
 000423838101-02       A.B.               Lida's Medical Supply, Inc.           8/22/16     E0217
 000358438349-01       A.L.               Lida's Medical Supply, Inc.           2/24/15     E0217
 000424423333-02       A.M.               Lida's Medical Supply, Inc.           8/17/16     E0217
 000419600027-05       A.R.               Lida's Medical Supply, Inc.           7/20/16     E0217
 000400251252-04       B.R.               Lida's Medical Supply, Inc.           2/23/16     E0217
 000417038031-01       C.B.               Lida's Medical Supply, Inc.           7/11/16     E0217
 000365993211-09       C.D.               Lida's Medical Supply, Inc.           5/5/15      E0217
 000366160539-03       D.B.               Lida's Medical Supply, Inc.           4/27/15     E0217
 000419426838-02       D.W.               Lida's Medical Supply, Inc.           7/4/16      E0217
 000414117861-01       E.A.               Lida's Medical Supply, Inc.           6/7/16      E0217
 000424026300-01        I.K.              Lida's Medical Supply, Inc.           8/17/16     E0217
 000416856730-01        I.S.              Lida's Medical Supply, Inc.           6/1/16      E0217
 000433531282-02        J.B.              Lida's Medical Supply, Inc.          11/10/16     E0217
 000358840114-02        J.C.              Lida's Medical Supply, Inc.           3/23/15     E0217
 000363166679-01        J.C.              Lida's Medical Supply, Inc.           4/14/15     E0217
 000371785015-01        J.D.              Lida's Medical Supply, Inc.           6/18/15     E0217
 000356205070-01        J.D.              Lida's Medical Supply, Inc.           1/21/15     E0217
 000394762884-02       K.H.               Lida's Medical Supply, Inc.           1/4/16      E0217
 000415751528-02       K.O.               Lida's Medical Supply, Inc.           6/20/16     E0217
 000385891956-01       K.W.               Lida's Medical Supply, Inc.          10/15/15     E0217
 000361846966-01       L.A.               Lida's Medical Supply, Inc.           4/2/15      E0217
 000419951008-01       L.K.               Lida's Medical Supply, Inc.           6/27/16     E0217
 000431474162-02       M.B.               Lida's Medical Supply, Inc.          10/19/16     E0217
 000369185160-02       M.H.               Lida's Medical Supply, Inc.           5/25/15     E0217
 000437013360-02       M.R.               Lida's Medical Supply, Inc.           11/7/16     E0217
 000373276005-01       M.W.               Lida's Medical Supply, Inc.           6/25/15     E0217
 000427505490-01       O.C.               Lida's Medical Supply, Inc.           9/12/16     E0217
 000424423333-03       P.G.               Lida's Medical Supply, Inc.           8/16/16     E0217
 000410976633-02       R.C.               Lida's Medical Supply, Inc.           5/2/16      E0217
 000424026300-09       R.K.               Lida's Medical Supply, Inc.           8/17/16     E0217
 000358403525-01       R.T.               Lida's Medical Supply, Inc.           4/23/15     E0217
 000419452965-02       S.B.               Lida's Medical Supply, Inc.           7/11/16     E0217
 000419452965-01       S.T.               Lida's Medical Supply, Inc.           7/13/16     E0217
 000353656473-03       T.B.               Lida's Medical Supply, Inc.           1/19/15     E0217


                                                  7                                          Exhibit 12
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 105
                                                                              1052ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3576
                                                al. v. Avetisyan, et al.
                                                7771
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for a Water
                               Circulation Unit Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000369109574-01       T.W.               Lida's Medical Supply, Inc.           5/22/15     E0217
 000378388060-01       V.H.               Lida's Medical Supply, Inc.           8/4/15      E0217
 000366160539-02       W.G.               Lida's Medical Supply, Inc.           4/24/15     E0217
 000363671702-01       Y.B.               Lida's Medical Supply, Inc.           4/13/15     E0217
 000245412234-07       C.E.                  Orion Supplies, Inc.               5/29/12     E0217
 000362035941-02       A.A.              Prompt Medical Supply Inc.             3/30/15     E0217
 000366210748-02       A.A.              Prompt Medical Supply Inc.             5/5/15      E0217
 000366210748-01       M.L.              Prompt Medical Supply Inc.             5/6/15      E0217
 000363168790-01       P.B.              Prompt Medical Supply Inc.             4/10/15     E0217
 000367082427-01       W.B.              Prompt Medical Supply Inc.             5/13/15     E0217
 000355454406-01       A.R.           Smart Choice Medical Supply, Inc.         2/18/15     E0217
 000344731583-02       D.P.           Smart Choice Medical Supply, Inc.         11/4/14     E0217
 000329178677-01       J.W.           Smart Choice Medical Supply, Inc.         6/30/14     E0217
 000390991347-01       K.F.           Well Care Medical Equipment, LLC          11/8/15     E0217
 000431723246-01       M.P.           Well Care Medical Equipment, LLC         11/23/16     E0217
 000383218757-01       R.G.           Well Care Medical Equipment, LLC          9/26/15     E0217
 000413760570-01        R.J.          Well Care Medical Equipment, LLC          7/8/16      E0217
 000383218757-02       R.M.           Well Care Medical Equipment, LLC          9/26/15     E0217




                                                  8                                          Exhibit 12
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 106
                                                                1053ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3577
                                       7772




                            EXHIBIT 13


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 107
                                                                              1054ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3578
                                                al. v. Avetisyan, et al.
                                                7773
 Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Stimulator
                                    Units Using a Phantom Code

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
 000438895979-01       L.R.                    BA2RO Inc.                       12/19/16     E0720
 000388149213-04       M.C.                    BA2RO Inc.                       12/18/15     E0720
                                    Daily Medical Equipment Distribution
 000337875785-02       J.L.                     Center, Inc.                     10/6/14     E0745
 000370906273-02       K.J.            Helpful Medical Supply, Corp.             7/20/15     E0762
 000420811804-01       L.M.            Helpful Medical Supply, Corp.             11/7/16     E0762
 000344778261-02       A.D.                  Lenex Services, Inc.                11/3/14     E0745
 000418446761-01       A.N.                  Lenex Services, Inc.                8/2/16      E0745
 000404744260-02       C.A.                  Lenex Services, Inc.                5/5/16      E0745
 000427222138-01       C.B.                  Lenex Services, Inc.                10/7/16     E0745
 000424380764-02       C.F.                  Lenex Services, Inc.                10/3/16     E0745
 000410017206-01       C.K.                  Lenex Services, Inc.                6/1/16      E0745
 000371035700-01       C.S.                  Lenex Services, Inc.                8/7/15      E0745
 000320897142-02       C.V.                  Lenex Services, Inc.                6/12/14     E0745
 000429369788-01       D.C.                  Lenex Services, Inc.               10/28/16     E0745
 000424380764-01       D.F.                  Lenex Services, Inc.                10/3/16     E0745
 000340470459-02       E.H.                  Lenex Services, Inc.               10/27/14     E0745
 000342649720-01       G.J.                  Lenex Services, Inc.               10/22/14     E0745
 000405943853-01       G.O.                  Lenex Services, Inc.                6/24/16     E0745
 000408360519-02       J.G.                  Lenex Services, Inc.                5/11/16     E0745
 000427121009-01       J.S.                  Lenex Services, Inc.                10/7/16     E0745
 000341679108-01       J.W.                  Lenex Services, Inc.               10/31/14     E0745
 000409288560-01       K.G.                  Lenex Services, Inc.                5/24/16     E0745
 000370028292-02       K.T.                  Lenex Services, Inc.                7/31/15     E0745
 000385891956-01       K.W.                  Lenex Services, Inc.                2/11/16     E0745
 000376111738-04       M.B.                  Lenex Services, Inc.                8/31/15     E0745
 000414265363-02       M.G.                  Lenex Services, Inc.                6/24/16     E0745
 000424780930-02       M.O.                  Lenex Services, Inc.                9/23/16     E0745
 000414215210-01       M.S.                  Lenex Services, Inc.                7/6/16      E0745
 000412679938-02       N.A.                  Lenex Services, Inc.                6/16/16     E0745
 000372069716-03       O.R.                  Lenex Services, Inc.                8/10/15     E0745
 000362861601-01       P.A.                  Lenex Services, Inc.                5/12/15     E0745
 000325976652-01       P.F.                  Lenex Services, Inc.                8/14/14     E0745
 000428281836-03       R.D.                  Lenex Services, Inc.               10/28/16     E0745
 000373597714-05       R.V.                  Lenex Services, Inc.                10/2/15     E0745
 000358046704-02       S.A.                  Lenex Services, Inc.                3/24/15     E0745
 000333848901-01       S.G.                  Lenex Services, Inc.                11/6/14     E0745
 000425210762-04       T.P.                  Lenex Services, Inc.               10/25/16     E0745
 000363107442-02       V.D.                  Lenex Services, Inc.                5/14/15     E0745
 000147187314-05       A.A.              Med Equipments Service, Inc.            10/7/09     E0745
 000193902822-03       A.C.              Med Equipments Service, Inc.            4/27/11     E0745
 000144187549-07       A.D.              Med Equipments Service, Inc.            9/11/09     E0745


                                                  1                                           Exhibit 13
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 108
                                                                              1055ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3579
                                                al. v. Avetisyan, et al.
                                                7774
 Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Stimulator
                                    Units Using a Phantom Code

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
 000130205420-01       A.F.              Med Equipments Service, Inc.            3/6/09      E0745
 000162382997-01       A.G.              Med Equipments Service, Inc.            4/22/10     E0745
 000153477633-03       A.K.              Med Equipments Service, Inc.           12/15/09     E0745
 000168568814-03       A.K.              Med Equipments Service, Inc.            6/24/10     E0745
 000196461891-01       A.K.              Med Equipments Service, Inc.            4/21/11     E0745
 000143409514-01       A.L.              Med Equipments Service, Inc.            8/28/09     E0745
 000130434533-01       A.M.              Med Equipments Service, Inc.            3/20/09     E0745
 000139011191-01       A.M.              Med Equipments Service, Inc.            6/26/09     E0745
 000145779336-06       A.M.              Med Equipments Service, Inc.            9/25/09     E0745
 000171999310-09       A.N.              Med Equipments Service, Inc.            9/24/10     E0745
 000146870563-05       A.R.              Med Equipments Service, Inc.            10/2/09     E0745
 000159923167-04       A.R.              Med Equipments Service, Inc.            2/25/10     E0745
 000999863473-02       A.S.              Med Equipments Service, Inc.            7/27/09     E0745
 000148605611-01       A.S.              Med Equipments Service, Inc.           10/22/09     E0745
 000142056688-05       A.T.              Med Equipments Service, Inc.            8/3/09      E0745
 000165751496-02       A.T.              Med Equipments Service, Inc.            5/10/10     E0745
 000180554271-01       A.Z.              Med Equipments Service, Inc.            12/8/10     E0745
 000136860608-02       B.C.              Med Equipments Service, Inc.            6/2/09      E0745
 000162904684-03       B.R.              Med Equipments Service, Inc.            4/22/10     E0745
 000141940956-01       B.S.              Med Equipments Service, Inc.            7/27/09     E0745
 000133780106-02       B.V.              Med Equipments Service, Inc.            5/8/09      E0745
 000158432286-03       B.V.              Med Equipments Service, Inc.            2/11/10     E0745
 000180828915-03       C.B.              Med Equipments Service, Inc.           11/11/10     E0745
 000181648964-01       C.M.              Med Equipments Service, Inc.           12/17/10     E0745
 000164757510-03       C.S.              Med Equipments Service, Inc.            4/14/10     E0745
 000133628388-02       D.A.              Med Equipments Service, Inc.            5/5/09      E0745
 000177557238-08       D.B.              Med Equipments Service, Inc.           10/15/10     E0745
 000141872929-03       D.D.              Med Equipments Service, Inc.            7/29/09     E0745
 000140657412-07       D.E.              Med Equipments Service, Inc.            8/18/09     E0745
 000153241435-08       D.S.              Med Equipments Service, Inc.           12/31/09     E0745
 000999840224-05       D.W.              Med Equipments Service, Inc.            8/28/09     E0745
 000146091160-03       E.A.              Med Equipments Service, Inc.            10/7/09     E0745
 000133780106-06       E.P.              Med Equipments Service, Inc.            5/8/09      E0745
 000129847561-08       E.S.              Med Equipments Service, Inc.            3/3/09      E0745
 000164757510-02       E.S.              Med Equipments Service, Inc.            4/16/10     E0745
 000189290117-03       E.S.              Med Equipments Service, Inc.            3/15/11     E0745
 000430320846-01       E.V.              Med Equipments Service, Inc.           11/21/16     E0745
 000136020203-04       E.Z.              Med Equipments Service, Inc.            7/16/09     E0745
 000196461891-04        F.I.             Med Equipments Service, Inc.            4/21/11     E0745
 000134086792-03       F.K.              Med Equipments Service, Inc.            4/24/09     E0745
 000151842044-03       G.D.              Med Equipments Service, Inc.            12/8/09     E0745
 000197223241-03       G.L.              Med Equipments Service, Inc.            4/27/11     E0745



                                                  2                                           Exhibit 13
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 109
                                                                              1056ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3580
                                                al. v. Avetisyan, et al.
                                                7775
 Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Stimulator
                                    Units Using a Phantom Code

                                                                                            Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                             Used
 000128042314-01       G.M.              Med Equipments Service, Inc.            2/10/09    E0745
 000146748108-01       G.M.              Med Equipments Service, Inc.            9/24/09    E0745
 000176294940-03       G.M.              Med Equipments Service, Inc.            10/1/10    E0745
 000146528427-04       G.P.              Med Equipments Service, Inc.            9/18/09    E0745
 000142056688-01       G.T.              Med Equipments Service, Inc.            8/3/09     E0745
 000167477231-02       H.D.              Med Equipments Service, Inc.            6/14/10    E0745
 000145967295-01       H.H.              Med Equipments Service, Inc.            10/8/09    E0745
 000163067804-02       H.K.              Med Equipments Service, Inc.            4/26/10    E0745
 000156430795-03        I.P.             Med Equipments Service, Inc.            2/5/10     E0745
 000165698233-19       I.R.              Med Equipments Service, Inc.            6/1/10     E0745
 000143579688-01        I.S.             Med Equipments Service, Inc.            8/27/09    E0745
 000147588651-07       I.T.              Med Equipments Service, Inc.            10/2/09    E0745
 000200174779-08       I.T.              Med Equipments Service, Inc.            7/4/11     E0745
 000149718941-01       J.D.              Med Equipments Service, Inc.            11/3/09    E0745
 000133881243-03       J.K.              Med Equipments Service, Inc.            4/24/09    E0745
 000146748108-07       J.P.              Med Equipments Service, Inc.            10/7/09    E0745
 000137425153-02       K.K.              Med Equipments Service, Inc.            5/8/09     E0745
 000150882066-01       K.K.              Med Equipments Service, Inc.            12/2/09    E0745
 000166311894-02       K.L.              Med Equipments Service, Inc.            6/8/10     E0745
 000137557294-01       K.R.              Med Equipments Service, Inc.            7/2/09     E0745
 000181234493-01       L.B.              Med Equipments Service, Inc.           12/22/10    E0745
 000141522144-02       L.H.              Med Equipments Service, Inc.            8/11/09    E0745
 000165698233-05       L.K.              Med Equipments Service, Inc.            6/1/10     E0745
 000137456695-05       L.O.              Med Equipments Service, Inc.            6/2/09    E0745 3U
 000146303870-01       L.P.              Med Equipments Service, Inc.            9/25/09    E0745
 000142448307-01       L.R.              Med Equipments Service, Inc.            7/29/09    E0745
 000160030193-01       L.R.              Med Equipments Service, Inc.            4/7/10     E0745
 000154002489-01       M.B.              Med Equipments Service, Inc.            12/9/09    E0745
 000160030193-03       M.E.              Med Equipments Service, Inc.            3/8/10     E0745
 000145779336-01       M.M.              Med Equipments Service, Inc.            9/22/09    E0745
 000152325692-01       M.M.              Med Equipments Service, Inc.           12/17/09    E0745
 000144187549-03       M.N.              Med Equipments Service, Inc.            9/3/09     E0745
 000147750953-01       M.N.              Med Equipments Service, Inc.            10/8/09    E0745
 000129847561-01       M.P.              Med Equipments Service, Inc.            3/6/09     E0745
 000175607126-03       M.P.              Med Equipments Service, Inc.            9/30/10    E0745
 000137425153-03       M.S.              Med Equipments Service, Inc.            5/13/09    E0745
 000152415162-03       M.S.              Med Equipments Service, Inc.           11/24/09    E0745
 000129149720-02       M.T.              Med Equipments Service, Inc.            3/6/09     E0745
 000166056119-03       M.T.              Med Equipments Service, Inc.            6/14/10    E0745
 000178557898-02       M.T.              Med Equipments Service, Inc.            9/3/10     E0745
 000180186009-04       N.C.              Med Equipments Service, Inc.           11/24/10    E0745
 000179946446-03       N.D.              Med Equipments Service, Inc.           11/12/10    E0745



                                                  3                                           Exhibit 13
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 110
                                                                              1057ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3581
                                                al. v. Avetisyan, et al.
                                                7776
 Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Stimulator
                                    Units Using a Phantom Code

                                                                                            Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                             Used
 000151791381-02       N.K.              Med Equipments Service, Inc.           11/10/09    E0745
 000168568814-01       N.R.              Med Equipments Service, Inc.            6/24/10    E0745
 000178557898-01       O.K.              Med Equipments Service, Inc.            9/8/10     E0745
 000135375921-05       O.S.              Med Equipments Service, Inc.            5/14/09    E0745
 000141010470-03       O.T.              Med Equipments Service, Inc.            8/12/09    E0745
 000130405095-03       O.Y.              Med Equipments Service, Inc.            3/4/09     E0745
 000142003078-01       P.A.              Med Equipments Service, Inc.            8/11/09    E0745
 000165698233-14       P.G.              Med Equipments Service, Inc.            6/1/10     E0745
 000142231398-06       R.F.              Med Equipments Service, Inc.            8/6/09     E0745
 000154638035-04       R.L.              Med Equipments Service, Inc.            1/11/10    E0745
 000197223241-01       R.L.              Med Equipments Service, Inc.            4/28/11    E0745
 000165751496-01       R.N.              Med Equipments Service, Inc.            6/9/10     E0745
 000177382405-01       R.N.              Med Equipments Service, Inc.           10/26/10    E0745
 000213143829-01       R.N.              Med Equipments Service, Inc.           10/13/11    E0745
 000151364130-03       R.O.              Med Equipments Service, Inc.           11/24/09    E0745
 000150889953-05       R.R.              Med Equipments Service, Inc.           11/18/09    E0745
 000161886130-01       R.R.              Med Equipments Service, Inc.            4/6/10     E0745
 000157958802-05       R.T.              Med Equipments Service, Inc.            2/12/10    E0745
 000166595370-02       R.V.              Med Equipments Service, Inc.            5/18/10    E0745
 000164552838-02       R.Y.              Med Equipments Service, Inc.            5/28/10    E0745
 000141522144-03       S.J.              Med Equipments Service, Inc.            8/3/09     E0745
 000195862255-01       S.P.              Med Equipments Service, Inc.            4/6/11     E0745
 000128998720-05       S.S.              Med Equipments Service, Inc.            2/26/09    E0745
 000148605611-02       S.T.              Med Equipments Service, Inc.           10/22/09    E0745
 000138649974-02       S.Y.              Med Equipments Service, Inc.            5/22/09    E0745
 000153428123-01       S.Z.              Med Equipments Service, Inc.           12/11/09    E0745
 000142973601-01       T.L.              Med Equipments Service, Inc.            9/28/09    E0745
 000173679002-04       T.M.              Med Equipments Service, Inc.            9/3/10     E0745
 000181135013-01       T.R.              Med Equipments Service, Inc.           12/21/10    E0745
 000162263248-01       T.S.              Med Equipments Service, Inc.            4/7/10     E0745
 000177098208-01       T.U.              Med Equipments Service, Inc.           10/21/10    E0745
 000156044778-03       T.Y.              Med Equipments Service, Inc.            1/14/10    E0745
 000141722710-01       V.F.              Med Equipments Service, Inc.            8/24/09    E0745
 000130789209-01       V.F.              Med Equipments Service, Inc.            3/3/09    E0745 3U
 000156430795-09       V.K.              Med Equipments Service, Inc.            2/5/10     E0745
 000166177055-01       V.K.              Med Equipments Service, Inc.            6/8/10     E0745
 000176775559-01       V.K.              Med Equipments Service, Inc.           10/12/10    E0745
 000188630404-01       V.M.              Med Equipments Service, Inc.            1/26/11    E0745
 000135119873-01       V.N.              Med Equipments Service, Inc.            4/30/09    E0745
 000156430795-10       V.P.              Med Equipments Service, Inc.            2/5/10     E0745
 000147079057-01       W.C.              Med Equipments Service, Inc.            10/9/09    E0745
 000161886130-07       W.S.              Med Equipments Service, Inc.            4/8/10     E0745



                                                  4                                           Exhibit 13
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 111
                                                                              1058ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3582
                                                al. v. Avetisyan, et al.
                                                7777
 Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Stimulator
                                    Units Using a Phantom Code

                                                                                            Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                             Used
 000157074360-01        Y.B.             Med Equipments Service, Inc.            2/23/10    E0745
 000162382997-05        Y.B.             Med Equipments Service, Inc.            4/22/10   E0745 3U
 000158830778-03        Y.D.             Med Equipments Service, Inc.            3/8/10     E0745
 000144865110-04        Y.K.             Med Equipments Service, Inc.            8/28/09    E0745
 000146789649-01        Y.K.             Med Equipments Service, Inc.            9/3/09     E0745
 000167460344-10        Y.K.             Med Equipments Service, Inc.            6/14/10    E0745
 000141668111-01        Y.L.             Med Equipments Service, Inc.            7/31/09    E0745
 000147656920-01        Y.S.             Med Equipments Service, Inc.           10/30/09    E0745
 000153241435-09        Y.S.             Med Equipments Service, Inc.           12/30/09    E0745
 000180828915-04        Z.S.             Med Equipments Service, Inc.           11/11/10    E0745




                                                  5                                           Exhibit 13
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 112
                                                                1059ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3583
                                       7778




                            EXHIBIT 14


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 113
                                                                              1060ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3584
                                                al. v. Avetisyan, et al.
                                                7779
 Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Massagers
                                        Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000273704759-01        A.J.                   Center, Inc.                     3/26/13     L1399
                                   Daily Medical Equipment Distribution
 000275480861-02       A.M.                    Center, Inc.                     3/25/13     L1399
                                   Daily Medical Equipment Distribution
 000253427405-06       D.K.                    Center, Inc.                    11/16/12     L1399
                                   Daily Medical Equipment Distribution
 000262761315-05       E.D.                    Center, Inc.                     11/2/12     L1399
                                   Daily Medical Equipment Distribution
 000277939203-02       E.M.                    Center, Inc.                     3/13/13     L1399
                                   Daily Medical Equipment Distribution
 000260859053-01       E.R.                    Center, Inc.                     12/3/12     L1399
                                   Daily Medical Equipment Distribution
 000277495825-02       G.R.                    Center, Inc.                     2/27/13     L1399
                                   Daily Medical Equipment Distribution
 000283557304-02        I.A.                   Center, Inc.                     4/8/13      L1399
                                   Daily Medical Equipment Distribution
 000256850801-01        I.Z.                   Center, Inc.                     10/6/12     L1399
                                   Daily Medical Equipment Distribution
 000253505465-03        J.F.                   Center, Inc.                    10/11/12     L1399
                                   Daily Medical Equipment Distribution
 000263199258-03       K.V.                    Center, Inc.                    11/26/12     L1399
                                   Daily Medical Equipment Distribution
 000274059948-03       L.B.                    Center, Inc.                     2/18/13     L1399
                                   Daily Medical Equipment Distribution
 000282171867-04       M.A.                    Center, Inc.                     4/22/13     L1399
                                   Daily Medical Equipment Distribution
 000250369402-08       M.G.                    Center, Inc.                     9/12/12     L1399
                                   Daily Medical Equipment Distribution
 000269091005-01       O.K.                    Center, Inc.                     1/2/13      L1399
                                   Daily Medical Equipment Distribution
 000274347897-02       O.S.                    Center, Inc.                     4/3/13      L1399
                                   Daily Medical Equipment Distribution
 000257408674-02       R.B.                    Center, Inc.                     9/3/12      L1399
                                   Daily Medical Equipment Distribution
 000279091730-02       R.R.                    Center, Inc.                     3/19/13     L1399
                                   Daily Medical Equipment Distribution
 000259798970-01        S.P.                   Center, Inc.                    10/18/12     L1399
                                   Daily Medical Equipment Distribution
 000265868257-03        T.P.                   Center, Inc.                    11/23/12     L1399



                                                  1                                          Exhibit 14
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 114
                                                                              1061ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3585
                                                al. v. Avetisyan, et al.
                                                7780
 Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Massagers
                                        Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                   Daily Medical Equipment Distribution
 000277062634-05       W.C.                    Center, Inc.                     3/6/13      L1399
 000268080587-01       C.L.                  Orion Supplies, Inc.               2/4/13      L1399
 000264469636-01       M.L.                  Orion Supplies, Inc.              12/18/12     L1399
 000268960010-01       W.G.                  Orion Supplies, Inc.               1/25/13     L1399




                                                  2                                          Exhibit 14
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 115
                                                                1062ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3586
                                       7781




                            EXHIBIT 15


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 116
                                                                              1063ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3587
                                                al. v. Avetisyan, et al.
                                                7782
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Shoulder
                                    Braces Using a Phantom Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service      Used
                                    Daily Medical Equipment Distribution
 000212080428-01       G.M.                     Center, Inc.                     8/30/11     L3652
 000193902822-03       A.C.             Med Equipments Service, Inc.             3/31/11     L3652
 000181648964-01       C.M.             Med Equipments Service, Inc.            11/16/10     L3652
 000182537175-03       F.M.             Med Equipments Service, Inc.             11/9/10     L3652
 000146748108-07        J.P.            Med Equipments Service, Inc.             8/28/09     L3652
 000194537783-01       K.M.             Med Equipments Service, Inc.             3/11/11     L3652




                                                  1                                           Exhibit 15
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 117
                                                                1064ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3588
                                       7783




                            EXHIBIT 16


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 118
                                                                              1065ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3589
                                                al. v. Avetisyan, et al.
                                                7784
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for EMS/TENS
                               Placement Belts Using a Phantom Code

                                                                                         Billing
                    Claimant                                                  Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                 Service
                                                                                          Used
 000423223775-02       J.L.              AVA Custom Supply, Inc.             10/18/16    E0731
 000438048076-02       J.T.              AVA Custom Supply, Inc.              1/20/17    E0731
 000433164233-06      M.L.               AVA Custom Supply, Inc.             12/16/16    E0731
 000393031414-09      A.P.            Helpful Medical Supply, Corp.           2/5/16     E0731
 000400256178-05      A.R.            Helpful Medical Supply, Corp.           3/10/16    E0731
 000395810500-02      C.C.            Helpful Medical Supply, Corp.           2/4/16     E0731
 000423346170-01      H.K.            Helpful Medical Supply, Corp.           11/2/16    E0731
 000370906273-02       K.J.           Helpful Medical Supply, Corp.           7/20/15    E0731
 000400256178-01      L.M.            Helpful Medical Supply, Corp.           3/21/16    E0731
 000420811804-01      L.M.            Helpful Medical Supply, Corp.           11/7/16    E0731
 000413919283-01      M.C.            Helpful Medical Supply, Corp.           8/8/16     E0731
 000413919283-10      M.E.            Helpful Medical Supply, Corp.           8/8/16     E0731
 000393580955-02      M.L.            Helpful Medical Supply, Corp.           2/5/16     E0731
 000398612234-01      M.M.            Helpful Medical Supply, Corp.           2/29/16    E0731
 000388240137-03      M.M.            Helpful Medical Supply, Corp.           3/10/16    E0731
 000417086840-02      M.R.            Helpful Medical Supply, Corp.           8/29/16    E0731
 000402145122-02      M.W.            Helpful Medical Supply, Corp.           4/21/16    E0731
 000417548948-01      P.H.            Helpful Medical Supply, Corp.           10/7/16    E0731
 000418801940-01      P.R.            Helpful Medical Supply, Corp.           9/8/16     E0731
 000400617841-02      R.C.            Helpful Medical Supply, Corp.           3/17/16    E0731
 000391304151-01      R.T.            Helpful Medical Supply, Corp.          12/31/15    E0731
 000417433042-04      S.C.            Helpful Medical Supply, Corp.           8/4/16     E0731
 000336309489-01      A.B.          Voorhies Health Care Products, Inc.      10/16/14   E0731 NS
 000346588528-01      A.W.          Voorhies Health Care Products, Inc.       1/26/15    E0731
 000348134859-01      B.B.          Voorhies Health Care Products, Inc.       1/12/15    E0731
 000327574190-01      F.S.          Voorhies Health Care Products, Inc.       8/11/14    E0731
 000333456325-03      I.O.          Voorhies Health Care Products, Inc.      10/29/14    E0731
 000354028300-02      J.R.          Voorhies Health Care Products, Inc.       3/20/15    E0731
 000333456325-02       L.I.         Voorhies Health Care Products, Inc.      10/14/14    E0731
 000345699606-02      M.A.          Voorhies Health Care Products, Inc.      12/24/14    E0731
 000332505551-01      S.A.          Voorhies Health Care Products, Inc.      11/19/14    E0731




                                                 1                                        Exhibit 16
                                                                                           Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 119
                                                                1066ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3590
                                       7785




                            EXHIBIT 17


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 120
                                                                              1067ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3591
                                                al. v. Avetisyan, et al.
                                                7786
   Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Wrist
                                   Supports Using a Phantom Code

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                   Code
                     Initials                                                   Service
                                                                                             Used
 000330257569-01       C.B.                  Lenex Services, Inc.                7/15/14   L3800 ST
 000211944152-01       A.K.             Med Equipments Service, Inc.            10/24/11    L3800
 000179368436-11       A.S.             Med Equipments Service, Inc.            10/11/10    L3800
 000177557238-08       D.B.             Med Equipments Service, Inc.             9/20/10    L3800
 000195898506-01       D.W.             Med Equipments Service, Inc.             3/29/11    L3800
 000189290117-03       E.S.             Med Equipments Service, Inc.             2/15/11    L3800
 000180376626-01       R.L.             Med Equipments Service, Inc.            10/29/10    L3800
 000175786946-16       W.C.             Med Equipments Service, Inc.             8/18/10    L3800
 000197251985-01       Y.B.             Med Equipments Service, Inc.             4/8/11     L3800




                                                  1                                          Exhibit 17
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 121
                                                                1068ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3592
                                       7787




                            EXHIBIT 18


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 122
                                                                              1069ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3593
                                                al. v. Avetisyan, et al.
                                                7788
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Bed Boards
                                       Using a Phantom Code

                                                                                           Billing
                    Claimant                                                   Date of
  Claim Number                                    Retailer                                 Code
                     Initials                                                  Service
                                                                                            Used
 000418587762-02      A.H.                      BA2RO Inc.                      6/7/16     E0273
 000412682478-02      A.J.                      BA2RO Inc.                      5/25/16    E0273
 000383642865-01      A.N.                      BA2RO Inc.                      9/30/15    E0273
 000441434602-02      A.R.                      BA2RO Inc.                      1/10/17    E0273
 000368648457-03      B.D.                      BA2RO Inc.                      5/19/15    E0273
 000373715929-02      C.B.                      BA2RO Inc.                      7/2/15     E0273
 000441604923-02      C.C.                      BA2RO Inc.                      1/17/17    E0273
 000413418385-01      C.G.                      BA2RO Inc.                      6/14/16    E0273
 000288574726-04      C.M.                      BA2RO Inc.                      6/14/13    E0273
 000422100438-06      D.H.                      BA2RO Inc.                      8/3/16     E0273
 000313911935-01      D.M.                      BA2RO Inc.                      2/27/14    E0273
 000365154979-01      D.T.                      BA2RO Inc.                      5/7/15     E0273
 000288574726-01      E.M.                      BA2RO Inc.                      6/14/13    E0273
 000367014776-01      F.G.                      BA2RO Inc.                      5/19/15    E0273
 000362673923-06      G.C.                      BA2RO Inc.                      4/10/15    E0273
 000275700722-02      H.S.                      BA2RO Inc.                      2/26/13    E0273
 000353513294-02      H.S.                      BA2RO Inc.                     12/26/14    E0273
 000278821392-02      I.C.                      BA2RO Inc.                      3/26/13    E0273
 000439742544-02      I.M.                      BA2RO Inc.                      1/4/17     E0273
 000436914006-02      J.B.                      BA2RO Inc.                     12/13/16    E0273
 000377632559-02      J.B.                      BA2RO Inc.                      7/29/15    E0273
 000303738702-01      J.M.                      BA2RO Inc.                     10/25/13    E0273
 000445768716-01      J.T.                      BA2RO Inc.                      1/27/17    E0273
 000387282296-02      J.U.                      BA2RO Inc.                     10/27/15    E0273
 000316959923-02      K.N.                      BA2RO Inc.                      2/26/14    E0273
 000310687371-02      M.B.                      BA2RO Inc.                     12/20/13    E0273
 000373715929-01      M.B.                      BA2RO Inc.                      7/7/15     E0273
 000441434602-01      M.C.                      BA2RO Inc.                      1/10/17    E0273
 000275700722-03      M.H.                      BA2RO Inc.                      2/26/13    E0273
 000379541831-02      M.M.                      BA2RO Inc.                      8/20/15    E0273
 000370086175-01      O.B.                      BA2RO Inc.                      6/11/15    E0273
 000389106386-01      P.W.                      BA2RO Inc.                     11/13/15    E0273
 000349948389-01      R.L.                      BA2RO Inc.                     12/15/14    E0273
 000364475764-01      R.M.                      BA2RO Inc.                      5/1/15     E0273
 000432900868-01      R.S.                      BA2RO Inc.                     11/22/16    E0273
 000422100438-02      R.W.                      BA2RO Inc.                      8/3/16     E0273
 000356977173-01      S.B.                      BA2RO Inc.                      3/18/15    E0273
 000303738702-04      S.H.                      BA2RO Inc.                     10/25/13    E0273
 000373715929-03      S.S.                      BA2RO Inc.                      7/2/15     E0273
 000373715929-06      T.B.                      BA2RO Inc.                      7/21/15    E0273
 000369871263-04      V.P.                      BA2RO Inc.                      6/4/15     E0273
 000368648457-02      W.T.                      BA2RO Inc.                      5/19/15    E0273



                                                 1                                          Exhibit 18
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 123
                                                                              1070ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3594
                                                al. v. Avetisyan, et al.
                                                7789
Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Bed Boards
                                       Using a Phantom Code

                                                                                           Billing
                    Claimant                                                   Date of
  Claim Number                                    Retailer                                 Code
                     Initials                                                  Service
                                                                                            Used
 000362819542-04       Y.E.                     BA2RO Inc.                      4/7/15     E0273
 000418320743-02       A.N.                     Top Q, Inc.                     7/7/16     E0273
 000419797061-03       B.L.                     Top Q, Inc.                     7/18/16    E0273
 000429148620-03       G.R.                     Top Q, Inc.                     9/23/16    E0273
 000432246619-02       S.B.                     Top Q, Inc.                    10/14/16    E0273
 000418191557-03       S.L.                     Top Q, Inc.                     7/12/16    E0273




                                                 2                                          Exhibit 18
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 124
                                                                1071ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3595
                                       7790




                            EXHIBIT 19


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 125
                                                                              1072ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3596
                                                al. v. Avetisyan, et al.
                                                7791
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Cervical
                                    Pillows Using a Phantom Code

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000231677691-04        A.D.                         Inc.                        12/30/11    E0943
                                  Daily Medical Equipment Distribution Center,
 000230943839-09        A.G.                         Inc.                        1/16/12     E0943
                                  Daily Medical Equipment Distribution Center,
 000247376205-01        A.P.                         Inc.                        6/11/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000231033564-03        B.R.                         Inc.                        1/24/12    E0943 CC
                                  Daily Medical Equipment Distribution Center,
 000237709605-24        C.C.                         Inc.                        1/28/12     E0943
                                  Daily Medical Equipment Distribution Center,
 000231677691-03        C.F.                         Inc.                        12/30/11    E0943
                                  Daily Medical Equipment Distribution Center,
 000222246324-11        C.G.                         Inc.                        10/15/11    E0943
                                  Daily Medical Equipment Distribution Center,
 000253427405-05        D.C.                         Inc.                         8/6/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000244193215-01        D.D.                         Inc.                         5/8/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000253703771-04        D.J.                         Inc.                        8/13/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000253427405-06        D.K.                         Inc.                         8/6/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000227498077-01        E.L.                         Inc.                        2/28/12     E0943
                                  Daily Medical Equipment Distribution Center,
 000224122630-01        E.P.                         Inc.                        11/3/11     E0943
                                  Daily Medical Equipment Distribution Center,
 000252140744-03        G.T.                         Inc.                        8/16/12    L0943 LL
                                  Daily Medical Equipment Distribution Center,
 000228074746-01        G.V.                         Inc.                        10/23/11    E0943
                                  Daily Medical Equipment Distribution Center,
 000253427405-07        J.C.                         Inc.                         8/6/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000219277514-03        J.C.                         Inc.                        9/26/11     E0943
                                  Daily Medical Equipment Distribution Center,
 000219540076-03        J.G.                         Inc.                        9/27/11     E0943
                                  Daily Medical Equipment Distribution Center,
 000247376205-04        J.T.                         Inc.                        6/11/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000228074746-11        J.V.                         Inc.                        10/23/11    E0943
                                  Daily Medical Equipment Distribution Center,
 000249109711-07        K.H.                         Inc.                         6/4/12     L0943



                                                   1                                          Exhibit 19
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 126
                                                                              1073ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3597
                                                al. v. Avetisyan, et al.
                                                7792
  Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for Cervical
                                    Pillows Using a Phantom Code

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000219439569-03       K.W.                          Inc.                        9/26/11    E0943 ED
                                  Daily Medical Equipment Distribution Center,
 000244045076-03        L.A.                         Inc.                        7/13/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000252140744-06        L.A.                         Inc.                        8/17/12    L0943 LL
                                  Daily Medical Equipment Distribution Center,
 000253703771-03        L.B.                         Inc.                        8/13/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000230943839-03        L.G.                         Inc.                         1/5/12    E0943 ED
                                  Daily Medical Equipment Distribution Center,
 000254756596-03        L.P.                         Inc.                         8/3/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000256593435-05        L.R.                         Inc.                         9/7/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000253790752-01       M.B.                          Inc.                        8/13/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000253790752-04       M.B.                          Inc.                        8/10/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000228074746-06       M.V.                          Inc.                        10/23/11    E0943
                                  Daily Medical Equipment Distribution Center,
 000228074746-02       M.V.                          Inc.                        10/23/11    E0943
                                  Daily Medical Equipment Distribution Center,
 000235254398-03       Q.M.                          Inc.                        2/17/12     E0943
                                  Daily Medical Equipment Distribution Center,
 000253427405-08        R.C.                         Inc.                        7/30/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000351508056-04        R.H.                         Inc.                        12/26/14    L0943
                                  Daily Medical Equipment Distribution Center,
 000242188001-02        S.C.                         Inc.                         5/1/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000242188001-02        S.C.                         Inc.                         5/1/12     E0943
                                  Daily Medical Equipment Distribution Center,
 000222246324-03        T.G.                         Inc.                        10/15/11    E0943
                                  Daily Medical Equipment Distribution Center,
 000254847312-07       V.M.                          Inc.                        8/13/12     L0943
                                  Daily Medical Equipment Distribution Center,
 000212080428-01       G.M.                          Inc.                        8/30/11     E0943




                                                   2                                          Exhibit 19
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 127
                                                                1074ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3598
                                       7793




                            EXHIBIT 20


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 128
                                                                              1075ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3599
                                                al. v. Avetisyan, et al.
                                                7794
   Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for EMS
                                Accessory Kits Using a Phantom Code

                                                                                          Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                  Service
                                                                                           Used
 000141691162-03       A.A.             Med Equipments Service, Inc.           7/21/09    K0118
 000147187314-05       A.A.             Med Equipments Service, Inc.           10/7/09    K0118
 000156941064-04       A.A.             Med Equipments Service, Inc.           2/1/10     K0118
 000193902822-03       A.C.             Med Equipments Service, Inc.           4/27/11    K0118
 000144187549-07       A.D.             Med Equipments Service, Inc.           9/11/09    K0118
 000130205420-01       A.F.             Med Equipments Service, Inc.           3/6/09     K0118
 000164332546-01       A.F.             Med Equipments Service, Inc.           5/7/10     K0118
 000162382997-01       A.G.             Med Equipments Service, Inc.           4/22/10    K0118
 000207143892-01       A.G.             Med Equipments Service, Inc.           7/28/11    K0118
 000155835267-05       A.H.             Med Equipments Service, Inc.           1/14/10    K0118
 000153477633-03       A.K.             Med Equipments Service, Inc.          12/15/09    K0118
 000168568814-03       A.K.             Med Equipments Service, Inc.           6/24/10    K0118
 000196461891-01       A.K.             Med Equipments Service, Inc.           4/21/11    K0118
 000143409514-01       A.L.             Med Equipments Service, Inc.           8/28/09    K0118
 000130434533-01       A.M.             Med Equipments Service, Inc.           3/20/09    K0118
 000139011191-01       A.M.             Med Equipments Service, Inc.           6/26/09    K0118
 000140525098-01       A.M.             Med Equipments Service, Inc.           7/21/09    K0118
 000145779336-06       A.M.             Med Equipments Service, Inc.           9/25/09    K0118
 000165698233-18       A.M.             Med Equipments Service, Inc.           6/1/10     K0118
 000171999310-09       A.N.             Med Equipments Service, Inc.           9/24/10    K0118
 000171999310-09       A.N.             Med Equipments Service, Inc.           9/24/10    K0118
 000206274102-01       A.P.             Med Equipments Service, Inc.           7/25/11    K0118
 000223036138-04       A.P.             Med Equipments Service, Inc.          11/18/11    K0118
 000146870563-05       A.R.             Med Equipments Service, Inc.           10/2/09    K0118
 000159923167-04       A.R.             Med Equipments Service, Inc.           2/25/10    K0118
 000134086792-06       A.S.             Med Equipments Service, Inc.           4/14/09    K0118
 000999863473-02       A.S.             Med Equipments Service, Inc.           7/27/09    K0118
 000148605611-01       A.S.             Med Equipments Service, Inc.          10/22/09    K0118
 000175821610-04       A.S.             Med Equipments Service, Inc.           10/5/10    K0118
 000142056688-05       A.T.             Med Equipments Service, Inc.           8/3/09     K0118
 000165751496-02       A.T.             Med Equipments Service, Inc.           5/10/10    K0118
 000151791381-03       A.Z.             Med Equipments Service, Inc.          11/10/09    K0118
 000180554271-01       A.Z.             Med Equipments Service, Inc.           12/8/10    K0118
 000136860608-02       B.C.             Med Equipments Service, Inc.           6/2/09     K0118
 000196432298-01       B.L.             Med Equipments Service, Inc.           4/29/11    K0118
 000162904684-03       B.R.             Med Equipments Service, Inc.           4/22/10    K0118
 000141940956-01       B.S.             Med Equipments Service, Inc.           7/27/09    K0118
 000133780106-02       B.V.             Med Equipments Service, Inc.           5/8/09     K0118
 000158432286-03       B.V.             Med Equipments Service, Inc.           2/11/10    K0118
 000171865082-01       C.A.             Med Equipments Service, Inc.           8/11/10    K0118
 000180828915-03       C.B.             Med Equipments Service, Inc.          11/11/10    K0118
 000176004307-02       C.F.             Med Equipments Service, Inc.          10/14/10    K0118



                                                 1                                          Exhibit 20
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 129
                                                                              1076ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3600
                                                al. v. Avetisyan, et al.
                                                7795
   Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for EMS
                                Accessory Kits Using a Phantom Code

                                                                                          Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                  Service
                                                                                           Used
 000181648964-01       C.M.             Med Equipments Service, Inc.          12/17/10    K0118
 000164757510-03       C.S.             Med Equipments Service, Inc.           4/14/10    K0118
 000133628388-02       D.A.             Med Equipments Service, Inc.           5/5/09     K0118
 000177557238-08       D.B.             Med Equipments Service, Inc.          10/15/10    K0118
 000141872929-03       D.D.             Med Equipments Service, Inc.           7/29/09    K0118

 000140657412-07       D.E.             Med Equipments Service, Inc.           8/18/09   K0118 CC
 000181698282-03       D.G.             Med Equipments Service, Inc.           12/8/10    K0118
 000131515264-03       D.I.             Med Equipments Service, Inc.           3/13/09    K0118
 000163778681-10       D.N.             Med Equipments Service, Inc.           4/27/10    K0118
 000181677287-05       D.P.             Med Equipments Service, Inc.          12/14/10    K0118
 000201718533-03       D.P.             Med Equipments Service, Inc.           6/24/11    K0118
 000153241435-08       D.S.             Med Equipments Service, Inc.          12/31/09    K0118
 000175821610-03       D.S.             Med Equipments Service, Inc.          10/12/10    K0118
 000181518341-05       D.S.             Med Equipments Service, Inc.          12/15/10    K0118
 000202844049-03       D.U.             Med Equipments Service, Inc.           7/25/11    K0118
 000999840224-05       D.W.             Med Equipments Service, Inc.           8/28/09    K0118
 000195898506-01       D.W.             Med Equipments Service, Inc.           4/28/11    K0118
 000146091160-03       E.A.             Med Equipments Service, Inc.           10/7/09    K0118
 000142863919-03       E.G.             Med Equipments Service, Inc.           8/12/09    K0118
 000133780106-06       E.P.             Med Equipments Service, Inc.           5/8/09     K0118
 000164757510-02       E.S.             Med Equipments Service, Inc.           4/16/10    K0118
 000183220292-01       E.S.             Med Equipments Service, Inc.           12/8/10    K0118
 000189290117-03       E.S.             Med Equipments Service, Inc.           3/15/11    K0118

 000129847561-08       E.S.             Med Equipments Service, Inc.           3/3/09    K0118 3A
 000136020203-04       E.Z.             Med Equipments Service, Inc.           7/16/09    K0118
 000178217030-04       F.A.             Med Equipments Service, Inc.           9/29/10    K0118
 000196461891-04        F.I.            Med Equipments Service, Inc.           4/21/11    K0118
 000134086792-03       F.K.             Med Equipments Service, Inc.           4/24/09    K0118
 000182537175-03       F.M.             Med Equipments Service, Inc.           12/8/10    K0118
 000181677287-01       F.P.             Med Equipments Service, Inc.          12/14/10    K0118
 000151842044-03       G.D.             Med Equipments Service, Inc.           12/8/09    K0118
 000155835267-01       G.F.             Med Equipments Service, Inc.           1/28/10    K0118
 000205015548-01       G.K.             Med Equipments Service, Inc.           8/3/11     K0118
 000168593473-01       G.L.             Med Equipments Service, Inc.           6/18/10    K0118
 000197223241-03       G.L.             Med Equipments Service, Inc.           4/27/11    K0118
 000128042314-01       G.M.             Med Equipments Service, Inc.           2/10/09    K0118
 000146748108-01       G.M.             Med Equipments Service, Inc.           9/24/09    K0118
 000176294940-03       G.M.             Med Equipments Service, Inc.           10/1/10    K0118
 000198060394-03       G.N.             Med Equipments Service, Inc.           5/9/11     K0118
 000146528427-04       G.P.             Med Equipments Service, Inc.           9/18/09    K0118



                                                 2                                          Exhibit 20
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 130
                                                                              1077ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3601
                                                al. v. Avetisyan, et al.
                                                7796
   Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for EMS
                                Accessory Kits Using a Phantom Code

                                                                                          Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                  Service
                                                                                           Used
 000142056688-01       G.T.             Med Equipments Service, Inc.           8/3/09     K0118
 000167755965-05       G.T.             Med Equipments Service, Inc.           6/24/10    K0118
 000167477231-02       H.D.             Med Equipments Service, Inc.           6/14/10    K0118
 000145967295-01       H.H.             Med Equipments Service, Inc.           10/8/09    K0118
 000163067804-02       H.K.             Med Equipments Service, Inc.           4/26/10    K0118
 000201019536-03       H.M.             Med Equipments Service, Inc.           6/6/11     K0118
 000192214970-01       I.A.             Med Equipments Service, Inc.           3/23/11    K0118
 000141691162-04       I.M.             Med Equipments Service, Inc.           7/21/09    K0118
 000156430795-03        I.P.            Med Equipments Service, Inc.           2/5/10     K0118
 000165698233-19       I.R.             Med Equipments Service, Inc.           6/1/10     K0118
 000143579688-01        I.S.            Med Equipments Service, Inc.           8/27/09    K0118
 000173936360-02        I.S.            Med Equipments Service, Inc.           9/1/10     K0118
 000147588651-07       I.T.             Med Equipments Service, Inc.           10/2/09    K0118
 000200174779-08       I.T.             Med Equipments Service, Inc.           7/4/11     K0118
 000149718941-01       J.D.             Med Equipments Service, Inc.           11/3/09    K0118
 000133881243-03       J.K.             Med Equipments Service, Inc.           4/24/09    K0118
 000146748108-07       J.P.             Med Equipments Service, Inc.           10/7/09    K0118
 000220539092-01       J.P.             Med Equipments Service, Inc.           11/4/11    K0118
 000172412330-06       K.I.             Med Equipments Service, Inc.           10/4/10    K0118
 000137425153-02       K.K.             Med Equipments Service, Inc.           5/8/09     K0118
 000150882066-01       K.K.             Med Equipments Service, Inc.           12/2/09    K0118
 000166311894-02       K.L.             Med Equipments Service, Inc.           6/8/10     K0118
 000137557294-01       K.R.             Med Equipments Service, Inc.           7/2/09     K0118
 000181234493-01       L.B.             Med Equipments Service, Inc.          12/22/10    K0118
 000141522144-02       L.H.             Med Equipments Service, Inc.           8/11/09    K0118
 000144003647-01       L.K.             Med Equipments Service, Inc.           8/3/09     K0118
 000165698233-05       L.K.             Med Equipments Service, Inc.           6/1/10     K0118
 000137456695-05       L.O.             Med Equipments Service, Inc.           6/2/09     K0118
 000146303870-01       L.P.             Med Equipments Service, Inc.           9/25/09    K0118
 000206274102-02       L.P.             Med Equipments Service, Inc.           7/25/11    K0118
 000206274102-03       L.P.             Med Equipments Service, Inc.           7/25/11    K0118
 000142448307-01       L.R.             Med Equipments Service, Inc.           7/29/09    K0118
 000160030193-01       L.R.             Med Equipments Service, Inc.           4/7/10     K0118
 000169994729-03       M.A.             Med Equipments Service, Inc.           7/26/10    K0118
 000177261377-04       M.A.             Med Equipments Service, Inc.           10/7/10    K0118
 000142225804-02       M.B.             Med Equipments Service, Inc.           8/6/09     K0118
 000154002489-01       M.B.             Med Equipments Service, Inc.           12/9/09    K0118
 000189690786-01       M.C.             Med Equipments Service, Inc.           2/28/11    K0118
 000166433623-01       M.D.             Med Equipments Service, Inc.           6/1/10     K0118
 000160030193-03       M.E.             Med Equipments Service, Inc.           3/8/10     K0118
 000175666189-08       M.J.             Med Equipments Service, Inc.           9/30/10    K0118
 000179623540-01       M.K.             Med Equipments Service, Inc.          11/19/10    K0118



                                                 3                                          Exhibit 20
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 131
                                                                              1078ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3602
                                                al. v. Avetisyan, et al.
                                                7797
   Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for EMS
                                Accessory Kits Using a Phantom Code

                                                                                          Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                  Service
                                                                                           Used
 000145779336-01      M.M.              Med Equipments Service, Inc.           9/22/09    K0118
 000152325692-01      M.M.              Med Equipments Service, Inc.          12/17/09    K0118
 000171078942-01      M.M.              Med Equipments Service, Inc.           7/26/10    K0118
 000183384130-04      M.M.              Med Equipments Service, Inc.           1/4/11     K0118
 000144187549-03      M.N.              Med Equipments Service, Inc.           9/3/09     K0118
 000147750953-01      M.N.              Med Equipments Service, Inc.           10/8/09    K0118
 000129847561-01      M.P.              Med Equipments Service, Inc.           3/6/09     K0118
 000175607126-03      M.P.              Med Equipments Service, Inc.           9/30/10    K0118
 000163778681-07      M.R.              Med Equipments Service, Inc.           4/21/10    K0118
 000137425153-03      M.S.              Med Equipments Service, Inc.           5/13/09    K0118
 000152415162-03      M.S.              Med Equipments Service, Inc.          11/24/09    K0118
 000129149720-02      M.T.              Med Equipments Service, Inc.           3/6/09     K0118
 000166056119-03      M.T.              Med Equipments Service, Inc.           6/14/10    K0118
 000178557898-02      M.T.              Med Equipments Service, Inc.           9/3/10     K0118
 000181648964-03      M.T.              Med Equipments Service, Inc.          12/17/10    K0118
 000180186009-04      N.C.              Med Equipments Service, Inc.          11/24/10    K0118
 000179946446-03      N.D.              Med Equipments Service, Inc.          11/12/10    K0118
 000151791381-02      N.K.              Med Equipments Service, Inc.          11/10/09    K0118
 000180092587-08      N.P.              Med Equipments Service, Inc.          11/30/10    K0118
 000168568814-01      N.R.              Med Equipments Service, Inc.           6/24/10    K0118
 000178557898-01      O.K.              Med Equipments Service, Inc.           9/8/10     K0118
 000135375921-05      O.S.              Med Equipments Service, Inc.           5/14/09    K0118
 000141010470-03      O.T.              Med Equipments Service, Inc.           8/12/09    K0118
 000130405095-03      O.Y.              Med Equipments Service, Inc.           3/4/09     K0118
 000142003078-01      P.A.              Med Equipments Service, Inc.           8/11/09    K0118
 000165698233-14      P.G.              Med Equipments Service, Inc.           6/1/10     K0118
 000172724155-02      P.K.              Med Equipments Service, Inc.           8/18/10    K0118
 000142231398-06      R.F.              Med Equipments Service, Inc.           8/6/09     K0118
 000179588973-03      R.H.              Med Equipments Service, Inc.           1/11/11    K0118
 000154638035-04      R.L.              Med Equipments Service, Inc.           1/11/10    K0118
 000197223241-01      R.L.              Med Equipments Service, Inc.           4/28/11    K0118
 000165751496-01      R.N.              Med Equipments Service, Inc.           6/9/10     K0118
 000177382405-01      R.N.              Med Equipments Service, Inc.          10/26/10    K0118
 000213143829-01      R.N.              Med Equipments Service, Inc.          10/13/11    K0118
 000151364130-03      R.O.              Med Equipments Service, Inc.          11/24/09    K0118
 000150889953-05      R.R.              Med Equipments Service, Inc.          11/18/09    K0118
 000161886130-01      R.R.              Med Equipments Service, Inc.           4/6/10     K0118
 000157958802-05      R.T.              Med Equipments Service, Inc.           2/12/10    K0118
 000166595370-02      R.V.              Med Equipments Service, Inc.           5/18/10    K0118
 000164552838-02      R.Y.              Med Equipments Service, Inc.           5/28/10    K0118
 000129473088-06      S.C.              Med Equipments Service, Inc.           3/17/09    K0118
 000166414714-04      S.D.              Med Equipments Service, Inc.           6/8/10     K0118



                                                 4                                          Exhibit 20
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 132
                                                                              1079ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3603
                                                al. v. Avetisyan, et al.
                                                7798
   Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for EMS
                                Accessory Kits Using a Phantom Code

                                                                                          Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                  Service
                                                                                           Used
 000187754972-02        S.I.            Med Equipments Service, Inc.          12/28/10    K0118
 000141522144-03       S.J.             Med Equipments Service, Inc.           8/3/09     K0118
 000174776393-01       S.K.             Med Equipments Service, Inc.           9/22/10    K0118
 000140525098-03       S.M.             Med Equipments Service, Inc.           7/14/09    K0118
 000195862255-01       S.P.             Med Equipments Service, Inc.           4/6/11     K0118
 000197780455-03       S.P.             Med Equipments Service, Inc.           4/20/11    K0118
 000128998720-05       S.S.             Med Equipments Service, Inc.           2/26/09    K0118
 000138679989-01       S.T.             Med Equipments Service, Inc.           6/19/09    K0118
 000148605611-02       S.T.             Med Equipments Service, Inc.          10/22/09    K0118
 000202844049-06       S.V.             Med Equipments Service, Inc.           7/25/11    K0118
 000138649974-02       S.Y.             Med Equipments Service, Inc.           5/22/09    K0118
 000153428123-01       S.Z.             Med Equipments Service, Inc.          12/11/09    K0118
 000142973601-01       T.L.             Med Equipments Service, Inc.           9/28/09    K0118
 000173679002-04       T.M.             Med Equipments Service, Inc.           9/3/10     K0118
 000183042258-05       T.P.             Med Equipments Service, Inc.          12/22/10    K0118
 000181135013-01       T.R.             Med Equipments Service, Inc.          12/21/10    K0118
 000196794002-04       T.R.             Med Equipments Service, Inc.           4/29/11    K0118
 000162263248-01       T.S.             Med Equipments Service, Inc.           4/7/10     K0118
 000177098208-01       T.U.             Med Equipments Service, Inc.          10/21/10    K0118
 000156044778-03       T.Y.             Med Equipments Service, Inc.           1/14/10    K0118
 000194415873-04       V.A.             Med Equipments Service, Inc.           4/20/11    K0118
 000226159127-10       V.A.             Med Equipments Service, Inc.          10/24/11    K0118
 000141722710-01       V.F.             Med Equipments Service, Inc.           8/24/09    K0118

 000130789209-01       V.F.             Med Equipments Service, Inc.           3/3/09    K0118 3A
 000156430795-09       V.K.             Med Equipments Service, Inc.           2/5/10     K0118
 000166177055-01       V.K.             Med Equipments Service, Inc.           6/8/10     K0118
 000176775559-01       V.K.             Med Equipments Service, Inc.          10/12/10    K0118
 000188630404-01       V.M.             Med Equipments Service, Inc.           1/26/11    K0118
 000135119873-01       V.N.             Med Equipments Service, Inc.           4/30/09    K0118
 000156430795-10       V.P.             Med Equipments Service, Inc.           2/5/10     K0118
 000158276873-01       V.S.             Med Equipments Service, Inc.           2/12/10    K0118
 000202447280-01       V.S.             Med Equipments Service, Inc.           7/25/11    K0118
 000134209683-01       V.T.             Med Equipments Service, Inc.           4/22/09    K0118
 000147079057-01       W.C.             Med Equipments Service, Inc.           10/9/09    K0118
 000161886130-07       W.S.             Med Equipments Service, Inc.           4/8/10     K0118
 000157074360-01       Y.B.             Med Equipments Service, Inc.           2/23/10    K0118
 000162382997-05       Y.B.             Med Equipments Service, Inc.           4/22/10    K0118
 000166414714-02       Y.B.             Med Equipments Service, Inc.           6/8/10     K0118
 000158830778-03       Y.D.             Med Equipments Service, Inc.           3/8/10     K0118
 000144865110-04       Y.K.             Med Equipments Service, Inc.           8/28/09    K0118
 000146789649-01       Y.K.             Med Equipments Service, Inc.           9/3/09     K0118



                                                 5                                          Exhibit 20
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 133
                                                                              1080ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3604
                                                al. v. Avetisyan, et al.
                                                7799
   Representative Sample of Paid Claims in Which the Retailers Submitted Fraudulent Bills for EMS
                                Accessory Kits Using a Phantom Code

                                                                                          Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                  Service
                                                                                           Used
 000167460344-10       Y.K.             Med Equipments Service, Inc.           6/14/10    K0118
 000130405095-04       Y.L.             Med Equipments Service, Inc.           3/17/09    K0118
 000141668111-01       Y.L.             Med Equipments Service, Inc.           7/31/09    K0118
 000147656920-01       Y.S.             Med Equipments Service, Inc.          10/30/09    K0118
 000153241435-09       Y.S.             Med Equipments Service, Inc.          12/30/09    K0118
 000180828915-04       Z.S.             Med Equipments Service, Inc.          11/11/10    K0118
 000221849557-03       Z.S.             Med Equipments Service, Inc.           11/8/11    K0118




                                                 6                                          Exhibit 20
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 134
                                                                1081ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3605
                                       7800




                            EXHIBIT 21


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 135
                                                                              1082ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3606
                                                al. v. Avetisyan, et al.
                                                7801
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000408669091-02       B.C.             Almatcare Medical Supply, Inc.           4/18/16    E1399
 000437601073-01       B.W.             Almatcare Medical Supply, Inc.           12/8/16    E1399
 000433631223-04       C.R.             Almatcare Medical Supply, Inc.           11/8/16    E1399
 000410945885-01       C.S.             Almatcare Medical Supply, Inc.           5/3/16     E1399
 000410945885-03       D.B.             Almatcare Medical Supply, Inc.           5/4/16     E1399
 000417885894-08       D.S.             Almatcare Medical Supply, Inc.           6/29/16    E1399
 000434841219-02       J.C.             Almatcare Medical Supply, Inc.          11/17/16    E1399
 000432281368-04       J.D.             Almatcare Medical Supply, Inc.          10/26/16    E1399
 000418288908-02       J.F.             Almatcare Medical Supply, Inc.           7/7/16     E1399
 000441414315-01       J.S.             Almatcare Medical Supply, Inc.           2/15/17    E1399
 000427717475-03       K.C.             Almatcare Medical Supply, Inc.           9/27/16    E1399
 000432387876-02       K.J.             Almatcare Medical Supply, Inc.          11/10/16    E1399
 000407028307-02       L.H.             Almatcare Medical Supply, Inc.           4/29/16    E1399
 000419602759-07       M.P.             Almatcare Medical Supply, Inc.           7/20/16    E1399
 000410884431-03       N.J.             Almatcare Medical Supply, Inc.           5/4/16     E1399
 000422865287-02       N.P.             Almatcare Medical Supply, Inc.           8/26/16    E1399
 000419025531-01       O.S.             Almatcare Medical Supply, Inc.           7/20/16    E1399
 000417885894-03       R.J.             Almatcare Medical Supply, Inc.           6/29/16    E1399
 000422865287-03       S.B.             Almatcare Medical Supply, Inc.           8/17/16    E1399
 000441679321-01       S.T.             Almatcare Medical Supply, Inc.           1/11/17    E1399
 000435110911-01       T.B.             Almatcare Medical Supply, Inc.          11/13/16    E1399
 000423223775-02        J.L.              AVA Custom Supply, Inc.                8/25/16    E1399
 000433164233-06       M.L.               AVA Custom Supply, Inc.                11/2/16    E1399
 000433164233-01        P.P.              AVA Custom Supply, Inc.                11/3/16    E1399
 000363389735-05       A.A.                     BA2RO Inc.                       6/19/15    E1399
 000418587762-02       A.H.                     BA2RO Inc.                       7/13/16    E1399
 000383642865-01       A.N.                     BA2RO Inc.                      10/26/15    E1399
 000272305012-01       B.D.                     BA2RO Inc.                       1/18/13    E1399
 000269707781-05       C.M.                     BA2RO Inc.                      12/21/12    E1399
 000313911935-01       D.M.                     BA2RO Inc.                       3/31/14    E1399
 000267671089-06        J.A.                    BA2RO Inc.                      11/30/12    E1399
 000436914006-02        J.B.                    BA2RO Inc.                      12/13/16    E1399
 000275325990-01        J.C.                    BA2RO Inc.                       2/18/13    E1399
 000303738702-01       J.M.                     BA2RO Inc.                      10/25/13    E1399
 000387282296-02        J.U.                    BA2RO Inc.                      12/15/15    E1399
 000316959923-02       K.N.                     BA2RO Inc.                       3/31/14    E1399
 000438895979-01       L.R.                     BA2RO Inc.                      12/19/16    E1399
 000310687371-02       M.B.                     BA2RO Inc.                       1/15/14    E1399
 000226247427-04       M.C.                     BA2RO Inc.                       12/7/11    E1399
 000388149213-04       M.C.                     BA2RO Inc.                      12/18/15    E1399
 000266926559-01       S.A.                     BA2RO Inc.                      11/29/12    E1399
 000383139367-01       V.G.                     BA2RO Inc.                      10/27/15    E1399



                                                  1                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 136
                                                                              1083ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3607
                                                al. v. Avetisyan, et al.
                                                7802
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000211353008-03         .B.                         Inc.                        9/19/11     E1399
                                  Daily Medical Equipment Distribution Center,
 000212080428-01       G.M.                          Inc.                        8/30/11     E1399
                                  Daily Medical Equipment Distribution Center,
 000212080428-01       G.M.                          Inc.                        11/6/11    E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000212080428-01       G.M.                          Inc.                        11/6/11    E1399 CE
                                  Daily Medical Equipment Distribution Center,
 000212080428-01       G.M.                          Inc.                        11/6/11    E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000221006547-03        A.A.                         Inc.                        11/10/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000289575192-01        A.B.                         Inc.                        6/24/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000289575192-01        A.B.                         Inc.                        6/28/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000334991956-07        A.C.                         Inc.                        11/6/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000231677691-04        A.D.                         Inc.                        12/30/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000231677691-04        A.D.                         Inc.                        1/26/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000230943839-09        A.G.                         Inc.                        1/16/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000331798545-02        A.H.                         Inc.                        6/27/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000273704759-01        A.J.                         Inc.                         2/4/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000273704759-01        A.J.                         Inc.                        3/26/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000313236697-01        A.J.                         Inc.                        2/24/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000332167220-03        A.L.                         Inc.                        7/28/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000228119632-02        A.M.                         Inc.                         2/3/12    E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000234636306-01        A.M.                         Inc.                         4/6/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000275480861-02        A.M.                         Inc.                        3/25/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000270996548-03        A.R.                         Inc.                         1/7/13     E1399



                                                   2                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 137
                                                                              1084ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3608
                                                al. v. Avetisyan, et al.
                                                7803
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000270996548-03        A.R.                         Inc.                         1/2/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000270996548-05        A.S.                         Inc.                         1/2/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000270996548-05        A.S.                         Inc.                         1/7/13    E1399 AR
                                  Daily Medical Equipment Distribution Center,
 000300812849-01        A.S.                         Inc.                        10/4/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000214903429-01        A.T.                         Inc.                        10/10/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000289803149-01        B.F.                         Inc.                        7/17/13    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000246972426-03        B.H.                         Inc.                         6/8/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000330418294-01        B.L.                         Inc.                        7/18/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000318911807-03        B.M.                         Inc.                         4/7/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000231033564-03        B.R.                         Inc.                        1/24/12    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000236428538-04        B.S.                         Inc.                        3/26/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000237415369-06        C.B.                         Inc.                         5/1/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000342374279-08        C.B.                         Inc.                        12/2/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000237709605-24        C.C.                         Inc.                        1/28/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000231677691-03        C.F.                         Inc.                        12/30/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000231677691-03        C.F.                         Inc.                         2/3/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000222246324-11        C.G.                         Inc.                        10/15/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000322281980-01        C.L.                         Inc.                         5/1/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000255000051-03        C.M.                         Inc.                        8/13/12    E1399 AR
                                  Daily Medical Equipment Distribution Center,
 000273642025-01        C.M.                         Inc.                        1/25/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000292036555-02        C.N.                         Inc.                        7/19/13    E1399 RD



                                                   3                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 138
                                                                              1085ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3609
                                                al. v. Avetisyan, et al.
                                                7804
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000292036555-02        C.N.                         Inc.                         8/8/13    E1399 EP
                                  Daily Medical Equipment Distribution Center,
 000292036555-02        C.N.                         Inc.                         8/8/13    E1399 XX
                                  Daily Medical Equipment Distribution Center,
 000277686341-02        C.P.                         Inc.                         3/8/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000283180552-01        C.P.                         Inc.                        4/24/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000223872664-01        C.R.                         Inc.                        11/30/11   E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000223872664-01        C.R.                         Inc.                        11/30/11   E1399 CE
                                  Daily Medical Equipment Distribution Center,
 000223872664-01        C.R.                         Inc.                        11/30/11   E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000331798545-03        C.R.                         Inc.                        6/18/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000337875785-06        C.R.                         Inc.                        10/6/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000309479004-02        D.A.                         Inc.                        12/20/13    E1399
                                  Daily Medical Equipment Distribution Center,
 000253427405-05        D.C.                         Inc.                         8/6/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000253427405-05        D.C.                         Inc.                        10/1/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000279834807-02        D.C.                         Inc.                        4/17/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000219439569-01        D.D.                         Inc.                        9/26/11    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000219439569-01        D.D.                         Inc.                        11/6/11     E1399
                                  Daily Medical Equipment Distribution Center,
 000244193215-01        D.D.                         Inc.                         5/8/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000326257960-01        D.D.                         Inc.                        6/13/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000237415369-04        D.E.                         Inc.                         5/1/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000335407672-03        D.G.                         Inc.                        9/26/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000335407672-03        D.G.                         Inc.                        11/5/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000253703771-04        D.J.                         Inc.                        8/17/12     E1399



                                                   4                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 139
                                                                              1086ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3610
                                                al. v. Avetisyan, et al.
                                                7805
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000243483666-01        D.K.                         Inc.                        6/11/12    E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000243483666-01        D.K.                         Inc.                        6/11/12    E1399 AR
                                  Daily Medical Equipment Distribution Center,
 000253427405-06        D.K.                         Inc.                         8/6/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000253427405-06        D.K.                         Inc.                        12/3/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000253194138-03        D.M.                         Inc.                        8/20/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000330659400-02        D.R.                         Inc.                        7/21/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000330659400-02        D.R.                         Inc.                         9/2/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000286036603-05        D.S.                         Inc.                        7/12/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000353388333-02        D.S.                         Inc.                         1/5/15     E1399
                                  Daily Medical Equipment Distribution Center,
 000210020160-01        D.T.                         Inc.                        9/12/11    E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000210020160-01        D.T.                         Inc.                        9/12/11    E1399 CE
                                  Daily Medical Equipment Distribution Center,
 000210020160-01        D.T.                         Inc.                        9/12/11    E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000217798940-03        D.T.                         Inc.                        12/5/11    E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000217798940-03        D.T.                         Inc.                        12/5/11    E1399 CE
                                  Daily Medical Equipment Distribution Center,
 000217798940-03        D.T.                         Inc.                        12/5/11    E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000294030985-05        D.T.                         Inc.                        9/30/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000251784658-04        D.W.                         Inc.                        8/30/12    E1399 AM
                                  Daily Medical Equipment Distribution Center,
 000328293279-01        D.W.                         Inc.                        9/11/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000335629333-01        E.C.                         Inc.                        8/11/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000262761315-05        E.D.                         Inc.                        11/2/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000336891668-02        E.J.                         Inc.                        10/22/14    E1399



                                                   5                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 140
                                                                              1087ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3611
                                                al. v. Avetisyan, et al.
                                                7806
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000227498077-01        E.L.                         Inc.                        2/28/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000227498077-01        E.L.                         Inc.                        3/19/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000223823717-01        E.M.                         Inc.                        11/10/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000273642025-02        E.M.                         Inc.                        1/28/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000273642025-02        E.M.                         Inc.                        1/28/13    E1399 EP
                                  Daily Medical Equipment Distribution Center,
 000273642025-02        E.M.                         Inc.                        1/22/13    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000277939203-02        E.M.                         Inc.                        3/13/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000302300686-02        E.N.                         Inc.                        10/14/13    E1399
                                  Daily Medical Equipment Distribution Center,
 000302300686-02        E.N.                         Inc.                        10/18/13    E1399
                                  Daily Medical Equipment Distribution Center,
 000224122630-01        E.P.                         Inc.                        11/3/11     E1399
                                  Daily Medical Equipment Distribution Center,
 000224122630-01        E.P.                         Inc.                        11/30/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000228340816-04        E.R.                         Inc.                        1/23/12    E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000228340816-04        E.R.                         Inc.                        1/23/12    E1399 CE
                                  Daily Medical Equipment Distribution Center,
 000228340816-04        E.R.                         Inc.                        1/23/12    E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000260859053-01        E.R.                         Inc.                        12/3/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000320859416-01        E.S.                         Inc.                        5/20/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000257398726-03        F.G.                         Inc.                        10/1/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000325034510-01        F.J.                         Inc.                        5/19/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000307293266-01        F.K.                         Inc.                        2/14/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000245022926-01        F.M.                         Inc.                         9/3/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000227540580-01        F.O.                         Inc.                        1/30/12    E1399 AG



                                                   6                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 141
                                                                              1088ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3612
                                                al. v. Avetisyan, et al.
                                                7807
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000227540580-01        F.O.                         Inc.                        1/30/12    E1399 CE
                                  Daily Medical Equipment Distribution Center,
 000227540580-01        F.O.                         Inc.                        1/30/12    E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000199610139-01        G.A.                         Inc.                        10/15/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000269396437-03        G.B.                         Inc.                        12/14/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000316162395-02        G.D.                         Inc.                        2/28/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000329912686-03        G.G.                         Inc.                        7/18/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000344198352-01        G.G.                         Inc.                        11/12/14    E1399
                                  Daily Medical Equipment Distribution Center,
 000282638857-01        G.M.                         Inc.                         5/6/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000303110373-01        G.M.                         Inc.                        11/1/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000277495825-02        G.R.                         Inc.                        2/27/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000252140744-03        G.T.                         Inc.                         9/5/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000228074746-01        G.V.                         Inc.                        10/23/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000228074746-01        G.V.                         Inc.                        12/5/11     E1399
                                  Daily Medical Equipment Distribution Center,
 000344877881-01        H.C.                         Inc.                        1/22/15     E1399
                                  Daily Medical Equipment Distribution Center,
 000221851785-03        H.D.                         Inc.                        10/23/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000344198352-02        H.G.                         Inc.                        11/13/14    E1399
                                  Daily Medical Equipment Distribution Center,
 000231246166-12        H.R.                         Inc.                        2/29/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000331798545-01        H.S.                         Inc.                        6/23/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000208768614-03        H.U.                         Inc.                        9/27/11     E1399
                                  Daily Medical Equipment Distribution Center,
 000271892416-02         I.S.                        Inc.                        1/15/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000256850801-01         I.Z.                        Inc.                        8/17/12    E1399 RD



                                                   7                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 142
                                                                              1089ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3613
                                                al. v. Avetisyan, et al.
                                                7808
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                   Service
                                                                                             Used
                                  Daily Medical Equipment Distribution Center,
 000256850801-01         I.Z.                        Inc.                        10/6/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000229084769-11        J.A.                         Inc.                         2/3/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000219277514-03        J.C.                         Inc.                        9/26/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000248677437-03        J.C.                         Inc.                         7/2/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000253427405-07        J.C.                         Inc.                         8/6/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000253427405-07        J.C.                         Inc.                        9/16/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000344294392-02        J.C.                         Inc.                        12/10/14   E1399
                                  Daily Medical Equipment Distribution Center,
 000330081589-03        J.D.                         Inc.                         6/9/14    E1399
                                  Daily Medical Equipment Distribution Center,
 000253505465-03        J.F.                         Inc.                        10/11/12   E1399
                                  Daily Medical Equipment Distribution Center,
 000219540076-03        J.G.                         Inc.                        9/27/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000219540076-03        J.G.                         Inc.                        10/23/11   E1399
                                  Daily Medical Equipment Distribution Center,
 000256306713-04        J.G.                         Inc.                        11/26/12   E1399
                                  Daily Medical Equipment Distribution Center,
 000256521592-03        J.K.                         Inc.                        9/24/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000337875785-02        J.L.                         Inc.                        10/6/14    E1399
                                  Daily Medical Equipment Distribution Center,
 000346563943-02        J.L.                         Inc.                        12/2/14    E1399
                                  Daily Medical Equipment Distribution Center,
 000234510782-09        J.M.                         Inc.                         3/2/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000284812369-02        J.M.                         Inc.                         5/6/13    E1399
                                  Daily Medical Equipment Distribution Center,
 000284812369-02        J.M.                         Inc.                         6/3/13    E1399
                                  Daily Medical Equipment Distribution Center,
 000267516003-01        J.P.                         Inc.                        10/1/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000267516003-01        J.P.                         Inc.                        11/26/12   E1399
                                  Daily Medical Equipment Distribution Center,
 000299082578-06        J.P.                         Inc.                        9/23/13    E1399



                                                   8                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 143
                                                                              1090ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3614
                                                al. v. Avetisyan, et al.
                                                7809
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000299082578-06        J.P.                         Inc.                        11/11/13    E1399
                                  Daily Medical Equipment Distribution Center,
 000328335591-02        J.P.                         Inc.                        7/18/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000225510023-03        J.R.                         Inc.                        1/12/12    E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000225510023-03        J.R.                         Inc.                        1/12/12    E1399 CE
                                  Daily Medical Equipment Distribution Center,
 000225510023-03        J.R.                         Inc.                        1/12/12    E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000326856010-03        J.R.                         Inc.                         7/7/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000329477053-01        J.R.                         Inc.                         8/8/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000317792638-01        J.S.                         Inc.                        5/12/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000228074746-11        J.V.                         Inc.                        12/3/11     E1399
                                  Daily Medical Equipment Distribution Center,
 000228074746-11        J.V.                         Inc.                        10/23/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000270996548-04        K.B.                         Inc.                         1/7/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000223056797-01        K.C.                         Inc.                        11/30/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000345235741-01        K.C.                         Inc.                        12/8/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000227145521-01        K.E.                         Inc.                         1/8/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000227145521-01        K.E.                         Inc.                         1/8/12    E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000227145521-01        K.E.                         Inc.                         1/8/12    E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000249109711-07        K.H.                         Inc.                        6/11/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000300794856-02        K.M.                         Inc.                        10/7/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000300794856-02        K.M.                         Inc.                        1/17/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000263199258-03        K.V.                         Inc.                        11/26/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000263199258-03        K.V.                         Inc.                         1/2/13     E1399



                                                   9                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 144
                                                                              1091ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3615
                                                al. v. Avetisyan, et al.
                                                7810
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                    Daily Medical Equipment Distribution
 000219439569-03        K.W.                    Center, Inc.                     9/26/11    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000219439569-03        K.W.                         Inc.                        11/6/11     E1399
                                  Daily Medical Equipment Distribution Center,
 000244045076-03        L.A.                         Inc.                        7/17/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000253703771-03        L.B.                         Inc.                        8/17/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000274059948-03        L.B.                         Inc.                        2/18/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000243857679-01        L.C.                         Inc.                        6/11/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000230198268-03        L.D.                         Inc.                         2/7/12    E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000247366354-01        L.F.                         Inc.                        7/20/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000230943839-03        L.G.                         Inc.                         1/5/12    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000307293266-02        L.G.                         Inc.                        2/14/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000231288499-07        L.K.                         Inc.                        6/12/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000254756596-03        L.P.                         Inc.                         8/6/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000256593435-05        L.R.                         Inc.                         9/7/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000256593435-05        L.R.                         Inc.                        10/18/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000284371606-02        L.S.                         Inc.                         5/6/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000284371606-02        L.S.                         Inc.                         6/3/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000217603158-01        L.U.                         Inc.                        12/15/11   E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000217603158-01        L.U.                         Inc.                        12/15/11   E1399 CE
                                  Daily Medical Equipment Distribution Center,
 000217603158-01        L.U.                         Inc.                        12/15/11   E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000303710973-03        L.V.                         Inc.                        10/15/13    E1399
                                  Daily Medical Equipment Distribution Center,
 000236828497-03        L.W.                         Inc.                         4/3/12     E1399



                                                  10                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 145
                                                                              1092ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3616
                                                al. v. Avetisyan, et al.
                                                7811
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000320405566-01        L.Y.                         Inc.                        4/11/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000282171867-04        M.A.                         Inc.                        4/22/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000319042248-02        M.A.                         Inc.                        3/24/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000227145521-07        M.B.                         Inc.                        1/19/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000253790752-01        M.B.                         Inc.                        8/13/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000253790752-01        M.B.                         Inc.                        8/17/12    E1399 AR
                                  Daily Medical Equipment Distribution Center,
 000253790752-04        M.B.                         Inc.                        8/14/12    E1399 AR
                                  Daily Medical Equipment Distribution Center,
 000236586434-01        M.F.                         Inc.                         4/6/12    E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000250369402-08        M.G.                         Inc.                        9/12/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000293628731-02        M.G.                         Inc.                        7/26/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000293628731-02        M.G.                         Inc.                        7/22/13    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000296687676-01        M.J.                         Inc.                        8/13/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000297609398-06        M.K.                         Inc.                         9/9/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000231685165-01        M.L.                         Inc.                        3/29/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000332167220-04        M.L.                         Inc.                        8/14/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000332167220-04        M.L.                         Inc.                        10/19/14    E1399
                                  Daily Medical Equipment Distribution Center,
 000219241726-01        M.N.                         Inc.                        11/6/11     E1399
                                  Daily Medical Equipment Distribution Center,
 000342052321-02        M.N.                         Inc.                        10/3/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000342052321-02        M.N.                         Inc.                        1/14/15     E1399
                                  Daily Medical Equipment Distribution Center,
 000223250721-01        M.R.                         Inc.                        11/8/11     E1399
                                  Daily Medical Equipment Distribution Center,
 000293826442-01        M.R.                         Inc.                        7/30/13     E1399



                                                  11                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 146
                                                                              1093ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3617
                                                al. v. Avetisyan, et al.
                                                7812
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000293826442-01        M.R.                         Inc.                         8/5/13    E1399 EP
                                  Daily Medical Equipment Distribution Center,
 000299356808-02        M.T.                         Inc.                        10/3/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000228074746-02        M.V.                         Inc.                        10/23/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000228074746-02        M.V.                         Inc.                        12/3/11     E1399
                                  Daily Medical Equipment Distribution Center,
 000228074746-06        M.V.                         Inc.                        10/23/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000228074746-06        M.V.                         Inc.                        12/3/11     E1399
                                  Daily Medical Equipment Distribution Center,
 000248214025-01        M.W.                         Inc.                        9/17/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000303363971-03        N.B.                         Inc.                        11/5/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000303363971-03        N.B.                         Inc.                        11/11/13    E1399
                                  Daily Medical Equipment Distribution Center,
 000346563943-01        N.E.                         Inc.                        12/27/14    E1399
                                  Daily Medical Equipment Distribution Center,
 000232918672-01        N.R.                         Inc.                         3/6/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000321697525-02        N.S.                         Inc.                        4/14/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000318813359-01        O.H.                         Inc.                        4/28/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000318813359-01        O.H.                         Inc.                        5/25/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000269091005-01        O.K.                         Inc.                         1/2/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000274347897-02        O.S.                         Inc.                         4/3/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000332167220-02        P.B.                         Inc.                        8/14/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000336491030-04        P.B.                         Inc.                        9/11/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000329912686-02        P.G.                         Inc.                        7/14/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000235254398-03        Q.M.                         Inc.                        2/17/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000300058708-02        R.A.                         Inc.                        9/24/13     E1399



                                                  12                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 147
                                                                              1094ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3618
                                                al. v. Avetisyan, et al.
                                                7813
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000257408674-02        R.B.                         Inc.                         9/3/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000228675468-04        R.C.                         Inc.                        1/13/12    E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000228675468-04        R.C.                         Inc.                        1/13/12    E1399 CE
                                  Daily Medical Equipment Distribution Center,
 000228675468-04        R.C.                         Inc.                        1/13/12    E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000253427405-08        R.C.                         Inc.                        7/30/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000253427405-08        R.C.                         Inc.                         9/5/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000253427405-08        R.C.                         Inc.                        9/19/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000253427405-08        R.C.                         Inc.                        10/24/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000219416807-01        R.F.                         Inc.                        10/31/11   E1399 CE
                                  Daily Medical Equipment Distribution Center,
 000219416807-01        R.F.                         Inc.                        10/31/11   E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000219416807-01        R.F.                         Inc.                        10/31/11   E1399 SS
                                  Daily Medical Equipment Distribution Center,
 000247366354-04        R.G.                         Inc.                        7/29/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000222757569-03        R.M.                         Inc.                        10/29/11   E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000260300728-04        R.M.                         Inc.                        9/21/12    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000325446052-03        R.N.                         Inc.                        6/23/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000279091730-02        R.R.                         Inc.                        3/19/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000279091730-02        R.R.                         Inc.                        3/15/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000226323830-01        R.S.                         Inc.                         1/7/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000223371030-04        R.T.                         Inc.                        12/23/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000267426575-03        S.A.                         Inc.                         1/7/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000217706332-01        S.B.                         Inc.                        12/7/11    E1399 AG



                                                  13                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 148
                                                                              1095ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3619
                                                al. v. Avetisyan, et al.
                                                7814
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000217706332-01        S.B.                         Inc.                        12/7/11    E1399 CE
                                  Daily Medical Equipment Distribution Center,
 000217706332-01        S.B.                         Inc.                        12/7/11    E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000234510782-10        S.C.                         Inc.                        2/27/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000242188001-02        S.C.                         Inc.                         5/4/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000242188001-02        S.C.                         Inc.                         5/1/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000226912202-03        S.G.                         Inc.                         1/8/12    E1399 AG
                                  Daily Medical Equipment Distribution Center,
 000226912202-03        S.G.                         Inc.                         1/8/12    E1399 CE
                                  Daily Medical Equipment Distribution Center,
 000226912202-03        S.G.                         Inc.                         1/8/12    E1399 LT
                                  Daily Medical Equipment Distribution Center,
 000260144555-03        S.M.                         Inc.                        12/3/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000310004775-08        S.M.                         Inc.                        1/27/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000334037926-01        S.M.                         Inc.                        10/22/14    E1399
                                  Daily Medical Equipment Distribution Center,
 000328335591-05        S.N.                         Inc.                        7/18/14     E1399
                                  Daily Medical Equipment Distribution Center,
 000249722223-03        S.P.                         Inc.                         7/2/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000259798970-01        S.P.                         Inc.                        10/18/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000243212461-01        S.R.                         Inc.                        5/28/12    E1399 AR
                                  Daily Medical Equipment Distribution Center,
 000230866997-03        S.S.                         Inc.                        3/13/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000275552313-01        S.W.                         Inc.                        4/22/13     E1399
                                  Daily Medical Equipment Distribution Center,
 000230198268-13        T.F.                         Inc.                         2/7/12     E1399
                                  Daily Medical Equipment Distribution Center,
 000222246324-03        T.G.                         Inc.                        10/15/11    E1399
                                  Daily Medical Equipment Distribution Center,
 000304424526-03        T.G.                         Inc.                        10/16/13    E1399
                                  Daily Medical Equipment Distribution Center,
 000268316775-01        T.M.                         Inc.                        12/3/12     E1399



                                                  14                                          Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 149
                                                                              1096ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3620
                                                al. v. Avetisyan, et al.
                                                7815
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                   Service
                                                                                             Used
                                  Daily Medical Equipment Distribution Center,
 000265868257-03        T.P.                          Inc.                       11/23/12   E1399
                                  Daily Medical Equipment Distribution Center,
 000239369580-03        T.V.                          Inc.                       4/30/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000347516742-01        V.B.                          Inc.                        1/7/15    E1399
                                  Daily Medical Equipment Distribution Center,
 000310889886-01        V.D.                          Inc.                       3/17/14    E1399
                                  Daily Medical Equipment Distribution Center,
 000235783685-01        V.M.                          Inc.                       4/24/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000254847312-07        V.M.                          Inc.                       9/17/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000300353604-01        V.M.                          Inc.                       10/7/13    E1399
                                  Daily Medical Equipment Distribution Center,
 000300353604-01        V.M.                          Inc.                       11/11/13   E1399
                                  Daily Medical Equipment Distribution Center,
 000300353604-01        V.M.                          Inc.                       12/10/13   E1399
                                  Daily Medical Equipment Distribution Center,
 000251143574-01        V.U.                          Inc.                       7/20/12    E1399
                                  Daily Medical Equipment Distribution Center,
 000277062634-05        W.C.                          Inc.                        3/6/13    E1399
                                  Daily Medical Equipment Distribution Center,
 000286036603-01        W.S.                          Inc.                       7/15/13    E1399
                                  Daily Medical Equipment Distribution Center,
 000307969147-02       W.W.                           Inc.                       12/20/13   E1399
                                  Daily Medical Equipment Distribution Center,
 000328635131-15        Y.P.                          Inc.                       6/18/14    E1399
                                  Daily Medical Equipment Distribution Center,
 000328335591-01        Y.V.                          Inc.                       7/18/14    E1399
                                  Daily Medical Equipment Distribution Center,
 000283557304-03        Z.R.                          Inc.                       4/22/13    E1399
 000430768903-02        C.C.             East 19 Medical Supply Corp.            1/10/17    E1399
 000437662521-01        J.F.             East 19 Medical Supply Corp.            1/4/17     E1399
 000437662521-02        J.F.             East 19 Medical Supply Corp.            1/4/17     E1399
 000430768903-01        J.M.             East 19 Medical Supply Corp.            1/10/17    E1399
 000430768903-01        J.M.             East 19 Medical Supply Corp.            1/10/17    E1399
 000441929742-03        S.N.             East 19 Medical Supply Corp.            2/7/17     E1399
 000447043886-03        D.R.                Gerritsen Medcare Inc.               3/3/17     E1399
 000442352894-02        G.A.                Gerritsen Medcare Inc.               2/24/17    E1399
 000437014236-02        M.N.                Gerritsen Medcare Inc.               1/27/17    E1399
 000439922807-03        S.K.                Gerritsen Medcare Inc.               1/27/17    E1399



                                                  15                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 150
                                                                              1097ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3621
                                                al. v. Avetisyan, et al.
                                                7816
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000443538961-13        W.G.                Gerritsen Medcare Inc.               1/31/17    E1399
 000370906273-02        K.J.             Helpful Medical Supply, Corp.           7/20/15    E1399
 000420811804-01        L.M.             Helpful Medical Supply, Corp.           11/7/16    E1399
 000389699156-03        A.C.                  Lenex Services Inc.               10/21/15    E1399
 000344778261-02        A.D.                  Lenex Services Inc.                11/3/14    E1399
 000418446761-01        A.N.                  Lenex Services Inc.                7/1/16     E1399
 000431314756-01        A.R.                  Lenex Services Inc.                10/4/16    E1399
 000394487797-02        B.B.                  Lenex Services Inc.                4/12/16    E1399
 000349206425-02        B.G.                  Lenex Services Inc.               11/28/14    E1399
 000404744260-02        C.A.                  Lenex Services Inc.                5/5/16     E1399
 000427222138-01        C.B.                  Lenex Services Inc.                10/7/16    E1399
 000421260992-02        C.C.                  Lenex Services Inc.                9/1/16     E1399
 000424380764-02        C.F.                  Lenex Services Inc.                8/11/16    E1399
 000424380764-02        C.F.                  Lenex Services Inc.                10/3/16    E1399
 000410017206-01        C.K.                  Lenex Services Inc.                6/1/16     E1399
 000398510503-01        C.M.                  Lenex Services Inc.                1/28/16    E1399
 000371035700-01        C.S.                  Lenex Services Inc.                8/7/15     E1399
 000320897142-02        C.V.                  Lenex Services Inc.                6/12/14    E1399
 000429369788-01        D.C.                  Lenex Services Inc.               10/28/16    E1399
 000424380764-01        D.F.                  Lenex Services Inc.                10/3/16    E1399
 000435700034-02        D.S.                  Lenex Services Inc.                11/7/16    E1399
 000414080325-01        E.G.                  Lenex Services Inc.                5/31/16    E1399
 000340470459-02        E.H.                  Lenex Services Inc.               10/27/14    E1399
 000356080713-01        F.C.                  Lenex Services Inc.                3/30/15    E1399
 000433226065-01        F.F.                  Lenex Services Inc.                11/1/16    E1399
 000371071440-01        G.A.                  Lenex Services Inc.                6/5/15     E1399

 000371071440-01        G.A.                  Lenex Services Inc.                6/5/15    E1399 CA
 000342649720-01        G.J.                  Lenex Services Inc.               10/22/14    E1399
 000405943853-01        G.O.                  Lenex Services Inc.                6/24/16    E1399
 000344859087-02        I.N.                  Lenex Services Inc.               10/10/14    E1399
 000333014751-02        J.B.                  Lenex Services Inc.               10/14/14    E1399
 000344894068-02        J.C.                  Lenex Services Inc.                10/6/14    E1399
 000408360519-02        J.G.                  Lenex Services Inc.                5/11/16    E1399
 000394495625-02        J.P.                  Lenex Services Inc.                2/19/16    E1399
 000427121009-01        J.S.                  Lenex Services Inc.                10/7/16    E1399
 000341679108-01        J.W.                  Lenex Services Inc.               10/31/14    E1399
 000428023634-01        K.C.                  Lenex Services Inc.                8/29/16    E1399
 000409288560-01        K.G.                  Lenex Services Inc.                5/24/16    E1399
 000412152035-02        K.M.                  Lenex Services Inc.                5/11/16    E1399
 000409311511-04        K.P.                  Lenex Services Inc.                4/21/16    E1399
 000370028292-02        K.T.                  Lenex Services Inc.                7/31/15    E1399



                                                  16                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 151
                                                                              1098ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3622
                                                al. v. Avetisyan, et al.
                                                7817
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000385891956-01        K.W.                  Lenex Services Inc.                2/11/16    E1399
 000377476239-01        L.C.                  Lenex Services Inc.                7/27/15    E1399
 000415000231-01        L.K.                  Lenex Services Inc.                5/18/16    E1399
 000409311511-02        L.S.                  Lenex Services Inc.                4/21/16    E1399
 000421376988-04        M.A.                  Lenex Services Inc.                7/15/16    E1399
 000376111738-04        M.B.                  Lenex Services Inc.                8/31/15    E1399
 000376111738-04        M.B.                  Lenex Services Inc.               10/30/15    E1399
 000393726996-01        M.C.                  Lenex Services Inc.                1/13/16    E1399
 000344253687-02        M.D.                  Lenex Services Inc.               11/26/14    E1399
 000414265363-02        M.G.                  Lenex Services Inc.                5/20/16    E1399
 000414265363-02        M.G.                  Lenex Services Inc.                6/24/16    E1399
 000421376988-01        M.G.                  Lenex Services Inc.                7/15/16    E1399
 000425779345-01        M.J.                  Lenex Services Inc.                8/31/16    E1399
 000424780930-02        M.O.                  Lenex Services Inc.                9/23/16    E1399
 000365669142-03        M.P.                  Lenex Services Inc.                4/24/15    E1399
 000413084658-02        M.T.                  Lenex Services Inc.                5/5/16     E1399
 000420465353-01        M.T.                  Lenex Services Inc.                6/24/16    E1399
 000332179290-02        M.W.                  Lenex Services Inc.                8/13/14    E1399
 000412679938-02        N.A.                  Lenex Services Inc.                5/10/16    E1399

 000412679938-02        N.A.                  Lenex Services Inc.                5/10/16   E1399 CA
 000412679938-02        N.A.                  Lenex Services Inc.                6/16/16    E1399
 000368782777-01        N.M.                  Lenex Services Inc.                6/1/15     E1399
 000360689897-01        O.C.                  Lenex Services Inc.                3/6/15     E1399
 000429937120-03        O.K.                  Lenex Services Inc.               10/11/16    E1399
 000372069716-03        O.R.                  Lenex Services Inc.                8/10/15    E1399
 000407063882-01        O.R.                  Lenex Services Inc.                4/6/16     E1399
 000362861601-01        P.A.                  Lenex Services Inc.                4/14/15    E1399
 000362861601-01        P.A.                  Lenex Services Inc.                5/12/15    E1399
 000325976652-01        P.F.                  Lenex Services Inc.                8/14/14    E1399
 000428281836-03        R.D.                  Lenex Services Inc.               10/28/16    E1399
 000425695409-01        R.M.                  Lenex Services Inc.                8/31/16    E1399
 000398492280-02        R.P.                  Lenex Services Inc.                1/21/16    E1399
 000414942978-02        R.S.                  Lenex Services Inc.                6/6/16     E1399
 000373597714-05        R.V.                  Lenex Services Inc.                10/2/15    E1399
 000358046704-02        S.A.                  Lenex Services Inc.                3/24/15    E1399
 000370606576-03        S.D.                  Lenex Services Inc.                7/20/15    E1399
 000350998141-02        S.F.                  Lenex Services Inc.               12/17/14    E1399
 000333848901-01        S.G.                  Lenex Services Inc.                11/6/14    E1399
 000374275311-15        S.H.                  Lenex Services Inc.                8/26/15    E1399
 000349206425-03        S.R.                  Lenex Services Inc.               11/28/14    E1399
 000407262468-01        S.Z.                  Lenex Services Inc.                3/17/16    E1399



                                                  17                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 152
                                                                              1099ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3623
                                                al. v. Avetisyan, et al.
                                                7818
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000425210762-04        T.P.                  Lenex Services Inc.               10/25/16    E1399
 000363107442-02        V.D.                  Lenex Services Inc.                5/14/15    E1399
 000361685142-02        A.A.               Lida's Medical Supply Inc.            7/23/15    E1399
 000423838101-02        A.B.               Lida's Medical Supply Inc.           11/14/16    E1399
 000423838101-02        A.B.               Lida's Medical Supply Inc.            8/22/16    E1399
 000430357202-01        A.C.               Lida's Medical Supply Inc.            10/4/16    E1399
 000395014442-06        A.G.               Lida's Medical Supply Inc.            3/14/16    E1399
 000374900041-03        A.H.               Lida's Medical Supply Inc.            6/30/15    E1399
 000351654990-01        A.L.               Lida's Medical Supply Inc.            3/27/15    E1399
 000424423333-02        A.M.               Lida's Medical Supply Inc.           10/17/16    E1399
 000424423333-02        A.M.               Lida's Medical Supply Inc.            8/17/16    E1399
 000422487298-01        A.R.               Lida's Medical Supply Inc.            9/14/16    E1399
 000419720940-03        A.R.               Lida's Medical Supply Inc.            8/8/16     E1399
 000422487298-01        A.R.               Lida's Medical Supply Inc.           10/17/16    E1399
 000379067846-03        A.S.               Lida's Medical Supply Inc.            8/7/15     E1399
 000374900041-04        A.Z.               Lida's Medical Supply Inc.            7/9/15     E1399
 000424433829-02        B.M.               Lida's Medical Supply Inc.           10/31/16    E1399
 000424433829-02        B.M.               Lida's Medical Supply Inc.            9/9/16     E1399
 000417038031-01        C.B.               Lida's Medical Supply Inc.            8/22/16    E1399
 000417038031-01        C.B.               Lida's Medical Supply Inc.            8/12/16    E1399
 000417038031-01        C.B.               Lida's Medical Supply Inc.            7/11/16    E1399
 000376230603-01        C.D.               Lida's Medical Supply Inc.            9/29/15    E1399
 000376230603-01        C.D.               Lida's Medical Supply Inc.           10/30/15    E1399
 000365993211-09        C.D.               Lida's Medical Supply Inc.            7/3/15     E1399
 000409724852-01        C.G.               Lida's Medical Supply Inc.            5/2/16     E1399
 000414370684-01        C.J.               Lida's Medical Supply Inc.            6/13/16    E1399
 000350188496-01        C.M.               Lida's Medical Supply Inc.            1/12/15    E1399
 000366160539-03        D.B.               Lida's Medical Supply Inc.            6/2/15     E1399
 000366160539-03        D.B.               Lida's Medical Supply Inc.            6/29/15    E1399
 000351721675-01        D.J.               Lida's Medical Supply Inc.            1/6/15     E1399
 000416505600-01        D.M.               Lida's Medical Supply Inc.            7/5/16     E1399
 000406164987-01        D.S.               Lida's Medical Supply Inc.            5/9/16     E1399
 000376880159-02        D.T.               Lida's Medical Supply Inc.            7/30/15    E1399
 000419426838-02        D.W.               Lida's Medical Supply Inc.            8/15/16    E1399
 000419426838-02        D.W.               Lida's Medical Supply Inc.            9/14/16    E1399
 000419426838-02        D.W.               Lida's Medical Supply Inc.            7/4/16     E1399
 000414117861-01        E.A.               Lida's Medical Supply Inc.            6/27/16    E1399
 000414117861-01        E.A.               Lida's Medical Supply Inc.            8/1/16     E1399
 000414117861-01        E.A.               Lida's Medical Supply Inc.            6/7/16     E1399
 000406065490-05        E.L.               Lida's Medical Supply Inc.            2/22/16    E1399
 000403925976-02        E.P.               Lida's Medical Supply Inc.            6/10/16    E1399
 000420403008-06        E.R.               Lida's Medical Supply Inc.            10/3/16    E1399



                                                  18                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 153
                                                                              1100ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3624
                                                al. v. Avetisyan, et al.
                                                7819
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000435080866-04        F.C.               Lida's Medical Supply Inc.           11/16/16    E1399
 000432125078-01        F.P.               Lida's Medical Supply Inc.            11/2/16    E1399
 000418825949-01        F.R.               Lida's Medical Supply Inc.            8/22/16    E1399
 000410976633-10        F.R.               Lida's Medical Supply Inc.            6/20/16    E1399
 000418825949-01        F.R.               Lida's Medical Supply Inc.            7/6/16     E1399
 000409724852-08        G.B.               Lida's Medical Supply Inc.            5/23/16    E1399
 000371647819-01        G.M.               Lida's Medical Supply Inc.            8/13/15    E1399
 000388149213-06        H.C.               Lida's Medical Supply Inc.           12/21/15    E1399
 000417957230-04        H.E.               Lida's Medical Supply Inc.            6/14/16    E1399
 000369630438-01         I.F.              Lida's Medical Supply Inc.            6/1/15     E1399
 000424026300-01        I.K.               Lida's Medical Supply Inc.            10/4/16    E1399
 000424026300-01        I.K.               Lida's Medical Supply Inc.            9/20/16    E1399
 000424026300-01        I.K.               Lida's Medical Supply Inc.            8/17/16    E1399
 000429789927-01        I.M.               Lida's Medical Supply Inc.            10/4/16    E1399
 000416856730-01         I.S.              Lida's Medical Supply Inc.            7/18/16    E1399
 000416856730-01         I.S.              Lida's Medical Supply Inc.            7/26/16    E1399
 000416856730-01         I.S.              Lida's Medical Supply Inc.            6/1/16     E1399
 000386861421-01        J.B.               Lida's Medical Supply Inc.           10/19/15    E1399
 000433531282-02        J.B.               Lida's Medical Supply Inc.           11/10/16    E1399
 000365993211-03        J.D.               Lida's Medical Supply Inc.            7/23/15    E1399
 000432781052-01        J.F.               Lida's Medical Supply Inc.           11/28/16    E1399
 000432781052-01        J.F.               Lida's Medical Supply Inc.           10/31/16    E1399
 000398533851-09        J.G.               Lida's Medical Supply Inc.            3/14/16    E1399
 000378080295-01        J.G.               Lida's Medical Supply Inc.            7/27/15    E1399
 000378080295-02        J.G.               Lida's Medical Supply Inc.            7/27/15    E1399
 000398533851-09        J.G.               Lida's Medical Supply Inc.            1/18/16    E1399
 000426735890-02        J.R.               Lida's Medical Supply Inc.           10/20/16    E1399
 000379268022-01        J.R.               Lida's Medical Supply Inc.            8/7/15     E1399
 000425902079-02        J.S.               Lida's Medical Supply Inc.            8/30/16    E1399
 000370051575-01        J.S.               Lida's Medical Supply Inc.            5/19/15    E1399
 000374900041-01        K.H.               Lida's Medical Supply Inc.            6/30/15    E1399
 000394762884-02        K.H.               Lida's Medical Supply Inc.            1/4/16     E1399
 000373591387-02        K.K.               Lida's Medical Supply Inc.            8/3/15     E1399
 000415751528-02        K.O.               Lida's Medical Supply Inc.            7/11/16    E1399
 000415751528-02        K.O.               Lida's Medical Supply Inc.            7/18/16    E1399
 000353732571-02        K.R.               Lida's Medical Supply Inc.            2/16/15    E1399
 000385891956-01        K.W.               Lida's Medical Supply Inc.           10/15/15    E1399
 000428870091-02        K.W.               Lida's Medical Supply Inc.            10/3/16    E1399
 000348555814-06        L.B.               Lida's Medical Supply Inc.            1/5/15     E1399
 000426450722-02        L.B.               Lida's Medical Supply Inc.            9/8/16     E1399
 000421341751-01        L.G.               Lida's Medical Supply Inc.            7/18/16    E1399
 000403543655-02        L.G.               Lida's Medical Supply Inc.            3/7/16     E1399



                                                  19                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 154
                                                                              1101ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3625
                                                al. v. Avetisyan, et al.
                                                7820
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000419951008-01        L.K.               Lida's Medical Supply Inc.            8/11/16    E1399
 000419951008-01        L.K.               Lida's Medical Supply Inc.            6/27/16    E1399
 000398533851-05        L.P.               Lida's Medical Supply Inc.            3/14/16    E1399
 000434699392-01        M.A.               Lida's Medical Supply Inc.            11/7/16    E1399
 000431474162-02        M.B.               Lida's Medical Supply Inc.           11/21/16    E1399
 000376192976-01        M.F.               Lida's Medical Supply Inc.            8/4/15     E1399
 000376192976-01        M.F.               Lida's Medical Supply Inc.            9/30/15    E1399
 000426737268-01        M.G.               Lida's Medical Supply Inc.           10/17/16    E1399
 000426737268-01        M.G.               Lida's Medical Supply Inc.           11/21/16    E1399
 000426737268-01        M.G.               Lida's Medical Supply Inc.            9/14/16    E1399
 000369185160-02        M.H.               Lida's Medical Supply Inc.            7/24/15    E1399
 000369185160-02        M.H.               Lida's Medical Supply Inc.            9/18/15    E1399
 000348555814-01        M.M.               Lida's Medical Supply Inc.            1/5/15     E1399
 000398533851-04        M.M.               Lida's Medical Supply Inc.            1/18/16    E1399
 000342052321-02        M.N.               Lida's Medical Supply Inc.           12/31/14    E1399
 000409998737-02        M.O.               Lida's Medical Supply Inc.            6/24/16    E1399
 000405593286-01        M.P.               Lida's Medical Supply Inc.            6/2/16     E1399
 000437013360-02        M.R.               Lida's Medical Supply Inc.            11/7/16    E1399
 000374900041-02        M.T.               Lida's Medical Supply Inc.            6/30/15    E1399
 000373948355-01        M.V.               Lida's Medical Supply Inc.            7/27/15    E1399
 000373276005-01        M.W.               Lida's Medical Supply Inc.            6/25/15    E1399
 000379067846-02        N.G.               Lida's Medical Supply Inc.            8/7/15     E1399
 000427157185-01        N.O.               Lida's Medical Supply Inc.            11/3/16    E1399
 000427157185-01        N.O.               Lida's Medical Supply Inc.            9/15/16    E1399
 000427505490-01        O.C.               Lida's Medical Supply Inc.            11/7/16    E1399
 000427505490-01        O.C.               Lida's Medical Supply Inc.            9/12/16    E1399
 000427505490-03        P.C.               Lida's Medical Supply Inc.           11/10/16    E1399
 000427505490-03        P.C.               Lida's Medical Supply Inc.           10/13/16    E1399
 000427505490-03        P.C.               Lida's Medical Supply Inc.            9/12/16    E1399
 000424423333-03        P.G.               Lida's Medical Supply Inc.            8/16/16    E1399
 000435431200-02        R.A.               Lida's Medical Supply Inc.            11/4/16    E1399
 000410976633-02        R.C.               Lida's Medical Supply Inc.            6/13/16    E1399
 000349529163-01        R.D.               Lida's Medical Supply Inc.            1/8/15     E1399
 000424026300-09        R.K.               Lida's Medical Supply Inc.            9/23/16    E1399
 000424026300-09        R.K.               Lida's Medical Supply Inc.            8/17/16    E1399
 000350188496-02        R.M.               Lida's Medical Supply Inc.            1/12/15    E1399
 000350188496-02        R.M.               Lida's Medical Supply Inc.            2/25/15    E1399
 000358403525-01        R.T.               Lida's Medical Supply Inc.            4/14/15    E1399
 000442017422-01        R.W.               Lida's Medical Supply Inc.            1/6/17     E1399
 000419452965-02        S.B.               Lida's Medical Supply Inc.            8/22/16    E1399
 000373423136-02        S.B.               Lida's Medical Supply Inc.            9/7/15     E1399
 000373423136-02        S.B.               Lida's Medical Supply Inc.            8/6/15     E1399



                                                  20                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 155
                                                                              1102ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3626
                                                al. v. Avetisyan, et al.
                                                7821
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000419452965-02        S.B.              Lida's Medical Supply Inc.             8/12/16    E1399
 000419452965-02        S.B.              Lida's Medical Supply Inc.             7/11/16    E1399
 000411877913-06        S.D.              Lida's Medical Supply Inc.             6/24/16    E1399
 000377112263-01        S.L.              Lida's Medical Supply Inc.             8/31/15    E1399
 000360182182-01        S.L.              Lida's Medical Supply Inc.             4/6/15     E1399
 000420805350-01        S.M.              Lida's Medical Supply Inc.             8/22/16    E1399
 000427157185-02        S.O.              Lida's Medical Supply Inc.            10/18/16    E1399
 000373768191-01        S.P.              Lida's Medical Supply Inc.             8/6/15     E1399
 000419452965-01        S.T.              Lida's Medical Supply Inc.             8/23/16    E1399
 000419452965-01        S.T.              Lida's Medical Supply Inc.             8/12/16    E1399
 000419452965-01        S.T.              Lida's Medical Supply Inc.             7/13/16    E1399
 000368222063-01        T.B.              Lida's Medical Supply Inc.             6/2/15     E1399
 000353656473-03        T.B.              Lida's Medical Supply Inc.             3/4/15     E1399
 000429578980-01        T.H.              Lida's Medical Supply Inc.             9/26/16    E1399
 000423507960-01        T.L.              Lida's Medical Supply Inc.             9/19/16    E1399
 000423507960-01        T.L.              Lida's Medical Supply Inc.             8/8/16     E1399
 000369109574-01        T.W.              Lida's Medical Supply Inc.             5/22/15    E1399
 000411877913-04        T.W.              Lida's Medical Supply Inc.             6/24/16    E1399
 000426419040-02        V.C.              Lida's Medical Supply Inc.             10/3/16    E1399
 000426419040-02        V.C.              Lida's Medical Supply Inc.            11/10/16    E1399
 000352089544-01        W.A.              Lida's Medical Supply Inc.             4/10/15    E1399
 000363671702-01        Y.B.              Lida's Medical Supply Inc.             5/28/15    E1399
 000363671702-01        Y.B.              Lida's Medical Supply Inc.             5/15/15    E1399
 000415276773-01        Y.M.              Lida's Medical Supply Inc.             7/19/16    E1399
 000415276773-01        Y.M.              Lida's Medical Supply Inc.             7/11/16    E1399
 000417031267-01        B.S.                 Life Equipment Inc.                 6/30/16    E1399
 000147187314-05        A.A.             Med Equipments Service, Inc.            10/7/09    E1399
 000147187314-05        A.A.             Med Equipments Service, Inc.            9/8/09     E1399
 000226295029-03        A.B.             Med Equipments Service, Inc.            12/6/11    E1399
 000208814343-06        A.B.             Med Equipments Service, Inc.            7/18/11    E1399
 000193902822-03        A.C.             Med Equipments Service, Inc.            4/27/11    E1399
 000193902822-03        A.C.             Med Equipments Service, Inc.            3/31/11    E1399

 000144187549-07        A.D.             Med Equipments Service, Inc.            9/11/09   E1399 AG
 000144187549-07        A.D.             Med Equipments Service, Inc.            9/11/09   E1399 EL
 000130205420-01        A.F.             Med Equipments Service, Inc.            3/6/09     E1399
 000130205420-01        A.F.             Med Equipments Service, Inc.            2/6/09     E1399
 000162382997-01        A.G.             Med Equipments Service, Inc.            4/22/10    E1399
 000207143892-01        A.G.             Med Equipments Service, Inc.            6/13/11    E1399
 000196461891-01        A.K.             Med Equipments Service, Inc.            4/21/11    E1399
 000168568814-03        A.K.             Med Equipments Service, Inc.            6/24/10    E1399
 000153477633-03        A.K.             Med Equipments Service, Inc.           12/15/09    E1399



                                                  21                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 156
                                                                              1103ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3627
                                                al. v. Avetisyan, et al.
                                                7822
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000211944152-01        A.K.             Med Equipments Service, Inc.            7/19/11    E1399
 000143409514-01        A.L.             Med Equipments Service, Inc.            7/10/09    E1399
 000143409514-01        A.L.             Med Equipments Service, Inc.            8/28/09    E1399
 000145779336-06        A.M.             Med Equipments Service, Inc.            9/25/09    E1399
 000139011191-01        A.M.             Med Equipments Service, Inc.            6/26/09    E1399
 000130434533-01        A.M.             Med Equipments Service, Inc.            3/20/09    E1399
 000171999310-09        A.N.             Med Equipments Service, Inc.            9/24/10    E1399
 000435703822-01        A.P.             Med Equipments Service, Inc.           11/16/16    E1399
 000223036138-04        A.P.             Med Equipments Service, Inc.           10/25/11    E1399
 000206274102-01        A.P.             Med Equipments Service, Inc.            5/25/11    E1399
 000159923167-04        A.R.             Med Equipments Service, Inc.            2/25/10    E1399
 000146870563-05        A.R.             Med Equipments Service, Inc.            10/2/09    E1399
 000146870563-05        A.R.             Med Equipments Service, Inc.            9/3/09     E1399
 000999863473-02        A.S.             Med Equipments Service, Inc.            6/29/09    E1399
 000148605611-01        A.S.             Med Equipments Service, Inc.           10/22/09    E1399
 000999863473-02        A.S.             Med Equipments Service, Inc.            7/27/09    E1399
 000198738692-01        A.S.             Med Equipments Service, Inc.            4/20/11    E1399
 000179368436-11        A.S.             Med Equipments Service, Inc.           10/11/10    E1399
 000175821610-04        A.S.             Med Equipments Service, Inc.            9/9/10     E1399
 000165751496-02        A.T.             Med Equipments Service, Inc.            5/10/10    E1399
 000142056688-05        A.T.             Med Equipments Service, Inc.            8/3/09     E1399
 000180554271-01        A.Z.             Med Equipments Service, Inc.            12/8/10    E1399
 000391445368-01        B.C.             Med Equipments Service, Inc.            1/7/16     E1399
 000136860608-02        B.C.             Med Equipments Service, Inc.            6/2/09     E1399
 000196432298-01        B.L.             Med Equipments Service, Inc.            4/5/11     E1399
 000162904684-03        B.R.             Med Equipments Service, Inc.            4/22/10    E1399
 000141940956-01        B.S.             Med Equipments Service, Inc.            7/3/09     E1399
 000141940956-01        B.S.             Med Equipments Service, Inc.            7/27/09    E1399
 000158432286-03        B.V.             Med Equipments Service, Inc.            2/11/10    E1399
 000133780106-02        B.V.             Med Equipments Service, Inc.            5/8/09     E1399
 000180828915-03        C.B.             Med Equipments Service, Inc.           11/11/10    E1399
 000170788426-02        C.C.             Med Equipments Service, Inc.            6/18/10    E1399
 000176004307-02        C.F.             Med Equipments Service, Inc.            9/17/10    E1399
 000405581117-01        C.K.             Med Equipments Service, Inc.            4/8/16     E1399
 000181648964-01        C.M.             Med Equipments Service, Inc.           12/17/10    E1399
 000181648964-01        C.M.             Med Equipments Service, Inc.           11/16/10    E1399
 000164757510-03        C.S.             Med Equipments Service, Inc.            4/14/10    E1399
 000178723474-04        C.S.             Med Equipments Service, Inc.           10/21/10    E1399
 000133628388-02        D.A.             Med Equipments Service, Inc.            5/5/09     E1399
 000156201915-01        D.B.             Med Equipments Service, Inc.           12/22/09    E1399
 000177557238-08        D.B.             Med Equipments Service, Inc.           10/15/10    E1399
 000177557238-08        D.B.             Med Equipments Service, Inc.            9/20/10    E1399



                                                  22                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 157
                                                                              1104ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3628
                                                al. v. Avetisyan, et al.
                                                7823
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000141872929-03        D.D.             Med Equipments Service, Inc.            7/29/09    E1399
 000140657412-07        D.E.             Med Equipments Service, Inc.            8/18/09    E1399
 000181698282-03        D.G.             Med Equipments Service, Inc.            11/2/10    E1399
 000178133112-05        D.K.             Med Equipments Service, Inc.            9/8/10     E1399
 000391698619-01        D.L.             Med Equipments Service, Inc.            3/8/16     E1399
 000198466591-05        D.M.             Med Equipments Service, Inc.            4/14/11    E1399
 000181677287-05        D.P.             Med Equipments Service, Inc.           11/12/10    E1399
 000153241435-08        D.S.             Med Equipments Service, Inc.            1/11/10    E1399
 000181518341-05        D.S.             Med Equipments Service, Inc.           11/16/10    E1399
 000175821610-03        D.S.             Med Equipments Service, Inc.            9/9/10     E1399
 000153241435-08        D.S.             Med Equipments Service, Inc.           12/31/09    E1399
 000202844049-03        D.U.             Med Equipments Service, Inc.            5/25/11    E1399
 000999840224-05        D.W.             Med Equipments Service, Inc.            8/28/09    E1399
 000146091160-03        E.A.             Med Equipments Service, Inc.            10/7/09    E1399
 000133780106-06        E.P.             Med Equipments Service, Inc.            5/8/09     E1399
 000404014201-02        E.R.             Med Equipments Service, Inc.            4/8/16     E1399
 000385015565-02        E.S.             Med Equipments Service, Inc.           11/13/15    E1399
 000189290117-03        E.S.             Med Equipments Service, Inc.            3/15/11    E1399
 000164757510-02        E.S.             Med Equipments Service, Inc.            4/16/10    E1399
 000129847561-08        E.S.             Med Equipments Service, Inc.            3/3/09     E1399
 000189290117-03        E.S.             Med Equipments Service, Inc.            2/15/11    E1399

 000183220292-01        E.S.             Med Equipments Service, Inc.            11/2/10   E1399 BE
 000129847561-08        E.S.             Med Equipments Service, Inc.            2/6/09     E1399
 000430320846-01        E.V.             Med Equipments Service, Inc.           11/21/16    E1399
 000136020203-04        E.Z.             Med Equipments Service, Inc.            7/16/09    E1399
 000178217030-04        F.A.             Med Equipments Service, Inc.            8/27/10    E1399
 000433226065-01        F.F.             Med Equipments Service, Inc.           11/18/16    E1399
 000196461891-04         F.I.            Med Equipments Service, Inc.            4/21/11    E1399
 000196461891-04         F.I.            Med Equipments Service, Inc.            3/22/11    E1399
 000134086792-03        F.K.             Med Equipments Service, Inc.            4/24/09    E1399
 000182537175-03        F.M.             Med Equipments Service, Inc.            11/9/10    E1399
 000181677287-01        F.P.             Med Equipments Service, Inc.           11/12/10    E1399
 000151842044-03        G.D.             Med Equipments Service, Inc.            12/8/09    E1399
 000177596326-01        G.H.             Med Equipments Service, Inc.            10/4/10    E1399
 000205015548-01        G.K.             Med Equipments Service, Inc.            6/6/11     E1399
 000197223241-03        G.L.             Med Equipments Service, Inc.            4/27/11    E1399
 000176294940-03        G.M.             Med Equipments Service, Inc.            10/1/10    E1399
 000146748108-01        G.M.             Med Equipments Service, Inc.            9/24/09    E1399
 000128042314-01        G.M.             Med Equipments Service, Inc.            2/10/09    E1399
 000146748108-01        G.M.             Med Equipments Service, Inc.            8/28/09    E1399
 000146528427-04        G.P.             Med Equipments Service, Inc.            9/18/09    E1399



                                                  23                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 158
                                                                              1105ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3629
                                                al. v. Avetisyan, et al.
                                                7824
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000142056688-01        G.T.             Med Equipments Service, Inc.            7/3/09     E1399
 000142056688-01        G.T.             Med Equipments Service, Inc.            8/3/09     E1399
 000167477231-02        H.D.             Med Equipments Service, Inc.            6/14/10    E1399
 000145967295-01        H.H.             Med Equipments Service, Inc.            10/8/09    E1399
 000145967295-01        H.H.             Med Equipments Service, Inc.            9/4/09     E1399
 000156430795-03         I.P.            Med Equipments Service, Inc.            2/5/10     E1399
 000165698233-19        I.R.             Med Equipments Service, Inc.            6/1/10     E1399
 000143579688-01         I.S.            Med Equipments Service, Inc.            8/27/09    E1399
 000173936360-02         I.S.            Med Equipments Service, Inc.            8/6/10     E1399
 000160565859-02         I.T.            Med Equipments Service, Inc.            2/15/10    E1399
 000200174779-08         I.T.            Med Equipments Service, Inc.            7/4/11     E1399
 000147588651-07         I.T.            Med Equipments Service, Inc.            10/2/09    E1399
 000129149720-04         I.T.            Med Equipments Service, Inc.            2/16/09    E1399
 000170319743-09        I.V.             Med Equipments Service, Inc.            7/16/10    E1399
 000170319743-09        I.V.             Med Equipments Service, Inc.            6/18/10    E1399
 000391537313-01        J.C.             Med Equipments Service, Inc.            1/7/16     E1399
 000149718941-01        J.D.             Med Equipments Service, Inc.            11/3/09    E1399
 000146748108-06        J.D.             Med Equipments Service, Inc.            8/28/09    E1399
 000133881243-03        J.K.             Med Equipments Service, Inc.            4/24/09    E1399
 000146748108-07        J.P.             Med Equipments Service, Inc.            10/7/09    E1399
 000220539092-01        J.P.             Med Equipments Service, Inc.           10/11/11    E1399
 000146748108-07        J.P.             Med Equipments Service, Inc.            8/28/09    E1399
 000174445304-04        J.V.             Med Equipments Service, Inc.            7/28/10    E1399
 000179363502-01        J.W.             Med Equipments Service, Inc.           10/19/10    E1399
 000409288560-01        K.G.             Med Equipments Service, Inc.            5/20/16    E1399
 000140224627-12        K.G.             Med Equipments Service, Inc.            9/25/09    E1399

 000172412330-06        K.I.             Med Equipments Service, Inc.            8/12/10   E1399 CA
 000172412330-06        K.I.             Med Equipments Service, Inc.            8/12/10    E1399
 000150882066-01        K.K.             Med Equipments Service, Inc.            12/2/09    E1399
 000137425153-02        K.K.             Med Equipments Service, Inc.            5/8/09     E1399
 000166311894-02        K.L.             Med Equipments Service, Inc.            6/8/10     E1399
 000194537783-01        K.M.             Med Equipments Service, Inc.            3/11/11    E1399
 000137557294-01        K.R.             Med Equipments Service, Inc.            7/2/09     E1399
 000401594148-11        K.S.             Med Equipments Service, Inc.            2/29/16    E1399
 000227402088-01        K.S.             Med Equipments Service, Inc.            12/7/11    E1399
 000405235540-01        K.W.             Med Equipments Service, Inc.            4/8/16     E1399
 000385891956-01        K.W.             Med Equipments Service, Inc.            4/6/16     E1399
 000181234493-01        L.B.             Med Equipments Service, Inc.           12/22/10    E1399
 000141522144-02        L.H.             Med Equipments Service, Inc.            8/11/09    E1399

 000141522144-02        L.H.             Med Equipments Service, Inc.            7/6/09    E1399 CA



                                                  24                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 159
                                                                              1106ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3630
                                                al. v. Avetisyan, et al.
                                                7825
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000165698233-05        L.K.             Med Equipments Service, Inc.            6/1/10     E1399
 000144003647-01        L.K.             Med Equipments Service, Inc.            7/6/09     E1399
 000179363502-03        L.L.             Med Equipments Service, Inc.           10/19/10    E1399
 000137456695-05        L.O.             Med Equipments Service, Inc.            6/2/09     E1399
 000137456695-05        L.O.             Med Equipments Service, Inc.            6/2/09    E1399 EL
 000146303870-01        L.P.             Med Equipments Service, Inc.            9/25/09    E1399
 000206274102-02        L.P.             Med Equipments Service, Inc.            5/25/11    E1399
 000206274102-03        L.P.             Med Equipments Service, Inc.            5/25/11    E1399
 000146303870-01        L.P.             Med Equipments Service, Inc.            8/27/09    E1399
 000160030193-01        L.R.             Med Equipments Service, Inc.            4/7/10     E1399
 000142448307-01        L.R.             Med Equipments Service, Inc.            7/29/09    E1399
 000177261377-04        M.A.             Med Equipments Service, Inc.            9/6/10     E1399
 000154002489-01        M.B.             Med Equipments Service, Inc.            12/9/09    E1399
 000138633144-06        M.C.             Med Equipments Service, Inc.            5/28/09    E1399
 000189690786-01        M.C.             Med Equipments Service, Inc.            2/2/11     E1399
 000160030193-03        M.E.             Med Equipments Service, Inc.            3/17/10    E1399
 000160030193-03        M.E.             Med Equipments Service, Inc.            3/8/10     E1399
 000407146448-02        M.J.             Med Equipments Service, Inc.            4/22/16    E1399
 000211944152-02        M.K.             Med Equipments Service, Inc.            7/27/11    E1399
 000179623540-01        M.K.             Med Equipments Service, Inc.           10/21/10    E1399
 000183384130-04        M.M.             Med Equipments Service, Inc.           11/30/10    E1399
 000152325692-01        M.M.             Med Equipments Service, Inc.           12/17/09    E1399
 000145779336-01        M.M.             Med Equipments Service, Inc.            9/22/09    E1399
 000171078942-01        M.M.             Med Equipments Service, Inc.            6/28/10    E1399
 000147750953-01        M.N.             Med Equipments Service, Inc.            10/8/09    E1399
 000144187549-03        M.N.             Med Equipments Service, Inc.            9/3/09     E1399
 000147750953-01        M.N.             Med Equipments Service, Inc.            9/11/09    E1399
 000175607126-03        M.P.             Med Equipments Service, Inc.            9/30/10    E1399
 000129847561-01        M.P.             Med Equipments Service, Inc.            3/6/09     E1399
 000175607126-01        M.P.             Med Equipments Service, Inc.            9/2/10     E1399
 000152415162-03        M.S.             Med Equipments Service, Inc.           11/24/09    E1399
 000137425153-03        M.S.             Med Equipments Service, Inc.            5/13/09    E1399
 000178656351-08        M.S.             Med Equipments Service, Inc.            9/28/10    E1399
 000178557898-02        M.T.             Med Equipments Service, Inc.            9/3/10     E1399
 000166056119-03        M.T.             Med Equipments Service, Inc.            6/14/10    E1399
 000129149720-02        M.T.             Med Equipments Service, Inc.            3/6/09     E1399
 000181648964-03        M.T.             Med Equipments Service, Inc.           11/16/10    E1399
 000178557898-02        M.T.             Med Equipments Service, Inc.            8/11/10    E1399
 000180186009-04        N.C.             Med Equipments Service, Inc.           11/24/10    E1399
 000180186009-04        N.C.             Med Equipments Service, Inc.           10/26/10    E1399
 000179946446-03        N.D.             Med Equipments Service, Inc.           11/12/10    E1399
 000151791381-02        N.K.             Med Equipments Service, Inc.           11/10/09    E1399



                                                  25                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 160
                                                                              1107ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3631
                                                al. v. Avetisyan, et al.
                                                7826
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000172471880-02        N.M.             Med Equipments Service, Inc.            8/18/10    E1399
 000172471880-02        N.M.             Med Equipments Service, Inc.            7/19/10    E1399
 000180092587-08        N.P.             Med Equipments Service, Inc.           10/26/10    E1399
 000143913259-03        N.P.             Med Equipments Service, Inc.            9/24/09    E1399
 000384873782-04        N.R.             Med Equipments Service, Inc.           11/13/15    E1399
 000168568814-01        N.R.             Med Equipments Service, Inc.            6/24/10    E1399
 000179998461-04        N.S.             Med Equipments Service, Inc.           11/26/10    E1399
 000998183858-02        N.T.             Med Equipments Service, Inc.           11/25/16    E1399
 000148903222-02        O.B.             Med Equipments Service, Inc.            9/21/09    E1399
 000178557898-01        O.K.             Med Equipments Service, Inc.            8/11/10    E1399
 000178557898-01        O.K.             Med Equipments Service, Inc.            9/8/10     E1399
 000135375921-05        O.S.             Med Equipments Service, Inc.            5/14/09    E1399
 000141010470-03        O.T.             Med Equipments Service, Inc.            8/12/09    E1399
 000130405095-03        O.Y.             Med Equipments Service, Inc.            3/4/09     E1399
 000142003078-01        P.A.             Med Equipments Service, Inc.            8/11/09    E1399
 000165698233-14        P.G.             Med Equipments Service, Inc.            6/1/10     E1399
 000172724155-02        P.K.             Med Equipments Service, Inc.            7/16/10    E1399
 000142231398-06        R.F.             Med Equipments Service, Inc.            7/6/09     E1399
 000142231398-06        R.F.             Med Equipments Service, Inc.            8/6/09     E1399
 000179588973-03        R.H.             Med Equipments Service, Inc.           11/11/10    E1399
 000197223241-01        R.L.             Med Equipments Service, Inc.            4/28/11    E1399
 000154638035-04        R.L.             Med Equipments Service, Inc.            1/11/10    E1399
 000180376626-01        R.L.             Med Equipments Service, Inc.           11/24/10    E1399
 000197223241-01        R.L.             Med Equipments Service, Inc.            3/30/11    E1399
 000213143829-01        R.N.             Med Equipments Service, Inc.           10/13/11    E1399
 000177382405-01        R.N.             Med Equipments Service, Inc.           10/26/10    E1399
 000165751496-01        R.N.             Med Equipments Service, Inc.            6/9/10     E1399
 000177382405-01        R.N.             Med Equipments Service, Inc.           10/12/10    E1399
 000177382405-01        R.N.             Med Equipments Service, Inc.           10/12/10    E1399
 000151364130-03        R.O.             Med Equipments Service, Inc.           11/24/09    E1399
 000141662742-01        R.R.             Med Equipments Service, Inc.            7/3/09     E1399
 000161886130-01        R.R.             Med Equipments Service, Inc.            4/6/10     E1399
 000150889953-05        R.R.             Med Equipments Service, Inc.           11/18/09    E1399
 000157958802-05        R.T.             Med Equipments Service, Inc.            2/12/10    E1399
 000166595370-02        R.V.             Med Equipments Service, Inc.            5/18/10    E1399
 000164552838-02        R.Y.             Med Equipments Service, Inc.            5/28/10    E1399
 000138407951-01        S.C.             Med Equipments Service, Inc.            5/22/09    E1399
 000187754972-02         S.I.            Med Equipments Service, Inc.           11/23/10    E1399
 000141522144-03        S.J.             Med Equipments Service, Inc.            8/3/09     E1399
 000404324402-01        S.L.             Med Equipments Service, Inc.            3/8/16     E1399
 000388846479-01        S.L.             Med Equipments Service, Inc.            1/18/16    E1399
 000222754186-01        S.L.             Med Equipments Service, Inc.           10/26/11    E1399



                                                  26                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 161
                                                                              1108ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3632
                                                al. v. Avetisyan, et al.
                                                7827
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000397246497-01        S.M.             Med Equipments Service, Inc.            5/17/16    E1399
 000208465666-03        S.M.             Med Equipments Service, Inc.            7/20/11    E1399
 000399045079-02        S.P.             Med Equipments Service, Inc.            2/26/16    E1399
 000195862255-01        S.P.             Med Equipments Service, Inc.            4/6/11     E1399
 000401594148-02        S.S.             Med Equipments Service, Inc.            3/11/16    E1399
 000128998720-05        S.S.             Med Equipments Service, Inc.            2/26/09    E1399
 000148605611-02        S.T.             Med Equipments Service, Inc.           10/22/09    E1399
 000202844049-06        S.V.             Med Equipments Service, Inc.            5/25/11    E1399
 000139092027-07        S.Y.             Med Equipments Service, Inc.            5/28/09    E1399
 000138649974-02        S.Y.             Med Equipments Service, Inc.            5/22/09    E1399
 000153428123-01        S.Z.             Med Equipments Service, Inc.           12/11/09    E1399
 000148903222-05        T.B.             Med Equipments Service, Inc.            9/21/09    E1399
 000389038910-01        T.G.             Med Equipments Service, Inc.            1/15/16    E1399
 000142973601-01        T.L.             Med Equipments Service, Inc.            9/28/09    E1399
 000173679002-04        T.M.             Med Equipments Service, Inc.            9/3/10     E1399
 000181135013-01        T.R.             Med Equipments Service, Inc.           12/21/10    E1399
 000181135013-01        T.R.             Med Equipments Service, Inc.           11/17/10    E1399
 000181135013-01        T.R.             Med Equipments Service, Inc.           11/17/10    E1399
 000196794002-04        T.R.             Med Equipments Service, Inc.            4/5/11     E1399
 000162263248-01        T.S.             Med Equipments Service, Inc.            4/7/10     E1399
 000177098208-01        T.U.             Med Equipments Service, Inc.            9/23/10    E1399
 000177098208-01        T.U.             Med Equipments Service, Inc.           10/21/10    E1399
 000156044778-03        T.Y.             Med Equipments Service, Inc.            1/14/10    E1399
 000194415873-04        V.A.             Med Equipments Service, Inc.            3/23/11    E1399
 000141722710-01        V.F.             Med Equipments Service, Inc.            7/6/09     E1399
 000130789209-01        V.F.             Med Equipments Service, Inc.            3/3/09     E1399
 000130789209-01        V.F.             Med Equipments Service, Inc.            3/3/09    E1399 EL
 000176775559-01        V.K.             Med Equipments Service, Inc.            9/9/10     E1399
 000176775559-01        V.K.             Med Equipments Service, Inc.           10/12/10    E1399
 000166177055-01        V.K.             Med Equipments Service, Inc.            6/8/10     E1399
 000156430795-09        V.K.             Med Equipments Service, Inc.            2/5/10     E1399
 000188630404-01        V.M.             Med Equipments Service, Inc.            1/26/11    E1399
 000188630404-01        V.M.             Med Equipments Service, Inc.           12/28/10    E1399
 000135119873-01        V.N.             Med Equipments Service, Inc.            4/30/09    E1399
 000156430795-10        V.P.             Med Equipments Service, Inc.            2/5/10     E1399
 000223036138-02        V.P.             Med Equipments Service, Inc.           10/25/11    E1399
 000202447280-01        V.S.             Med Equipments Service, Inc.            5/17/11    E1399
 000147079057-01        W.C.             Med Equipments Service, Inc.            10/9/09    E1399
 000175786946-16        W.C.             Med Equipments Service, Inc.            10/5/10    E1399

 000175786946-16        W.C.             Med Equipments Service, Inc.           8/31/10    E1399 CA
 000175786946-16        W.C.             Med Equipments Service, Inc.           8/18/10     E1399



                                                  27                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 162
                                                                              1109ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3633
                                                al. v. Avetisyan, et al.
                                                7828
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000147079057-01        W.C.             Med Equipments Service, Inc.           9/11/09     E1399
 000161886130-07        W.S.             Med Equipments Service, Inc.           4/8/10      E1399
 000362861601-02        Y.A.             Med Equipments Service, Inc.           6/12/15     E1399
 000157074360-01        Y.B.             Med Equipments Service, Inc.           2/23/10     E1399
 000197251985-01        Y.B.             Med Equipments Service, Inc.           5/19/11     E1399

 000162382997-05       Y.B.              Med Equipments Service, Inc.            4/22/10   E1399 AG
 000162382997-05       Y.B.              Med Equipments Service, Inc.            4/22/10    E1399
 000158830778-03       Y.D.              Med Equipments Service, Inc.            3/8/10     E1399
 000204843494-01       Y.G.              Med Equipments Service, Inc.            6/20/11    E1399
 000167460344-10       Y.K.              Med Equipments Service, Inc.            6/14/10    E1399
 000146789649-01       Y.K.              Med Equipments Service, Inc.            9/3/09     E1399
 000144865110-04       Y.K.              Med Equipments Service, Inc.            8/28/09    E1399
 000141668111-01       Y.L.              Med Equipments Service, Inc.            7/31/09    E1399
 000178217030-05       Y.R.              Med Equipments Service, Inc.            8/27/10    E1399
 000208814343-01       Y.R.              Med Equipments Service, Inc.            7/18/11    E1399
 000153241435-09       Y.S.              Med Equipments Service, Inc.           12/30/09    E1399
 000147656920-01       Y.S.              Med Equipments Service, Inc.           10/30/09    E1399
 000180828915-04        Z.S.             Med Equipments Service, Inc.           11/11/10    E1399
 000237938626-04       A.R.                  Orion Supplies Inc.                 6/5/12     E1399
 000268080587-01       C.L.                  Orion Supplies Inc.                 2/4/13     E1399
 000238008239-01       H.S.                  Orion Supplies Inc.                 4/20/12    E1399
 000264469636-01       M.L.                  Orion Supplies Inc.                12/18/12    E1399
 000226634624-01       M.M.                  Orion Supplies Inc.                12/16/11    E1399
 000239193949-01        S.S.                 Orion Supplies Inc.                 4/19/12    E1399
 000268960010-01       W.G.                  Orion Supplies Inc.                 1/25/13    E1399
 000362035941-02       A.A.              Prompt Medical Supply Inc.              6/25/15    E1399
 000351538244-01       A.S.              Prompt Medical Supply Inc.              2/6/15     E1399
 000284945763-01       C.C.              Prompt Medical Supply Inc.              6/14/13    E1399
 000323581777-01       C.E.              Prompt Medical Supply Inc.              5/28/14    E1399
 000281568022-02       D.M.              Prompt Medical Supply Inc.              6/11/13    E1399
 000356204957-02       D.M.              Prompt Medical Supply Inc.              3/20/15    E1399
 000281568022-01       E.R.              Prompt Medical Supply Inc.              5/17/13    E1399
 000349869338-02       G.L.              Prompt Medical Supply Inc.              1/20/15    E1399
 000356826214-01       G.W.              Prompt Medical Supply Inc.              3/25/15    E1399
 000312410541-05       I.D.              Prompt Medical Supply Inc.              3/11/14    E1399
 000287497829-02       I.M.              Prompt Medical Supply Inc.              7/15/13    E1399
 000349869338-03       J.L.              Prompt Medical Supply Inc.              1/20/15    E1399
 000351833439-02       L.P.              Prompt Medical Supply Inc.              3/4/15     E1399
 000323581777-02       M.D.              Prompt Medical Supply Inc.              5/27/14    E1399
 000283113736-01       M.F.              Prompt Medical Supply Inc.              5/31/13    E1399
 000366210748-01       M.L.              Prompt Medical Supply Inc.              6/26/15    E1399



                                                  28                                         Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 163
                                                                              1110ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3634
                                                al. v. Avetisyan, et al.
                                                7829
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                      Retailer                                Code
                      Initials                                                  Service
                                                                                             Used
 000369858856-02       M.S.               Prompt Medical Supply Inc.             7/28/15    E1399
 000349969039-03       M.W.               Prompt Medical Supply Inc.             1/20/15    E1399
 000285186466-02       O.G.               Prompt Medical Supply Inc.             6/18/13    E1399
 000351833439-03       O.T.               Prompt Medical Supply Inc.             3/17/15    E1399
 000363168790-01       P.B.               Prompt Medical Supply Inc.             5/15/15    E1399
 000347247990-01       P.S.               Prompt Medical Supply Inc.             12/6/14    E1399
 000370743998-08       T.R.               Prompt Medical Supply Inc.             8/12/15    E1399
 000361304751-01       W.G.               Prompt Medical Supply Inc.             4/10/15    E1399
 000404014201-02       E.R.              Skapars Health Products Inc.            4/18/16    E1399
 000422238881-01       H.F.              Skapars Health Products Inc.            12/1/16    E1399
 000405235540-01       K.W.              Skapars Health Products Inc.            4/12/16    E1399
 000419742092-01       M.A.              Skapars Health Products Inc.            7/29/16    E1399
 000419742092-02       N.A.              Skapars Health Products Inc.            8/5/16     E1399
 000328206446-01       A.B.            Smart Choice Medical Supply, Inc.         9/30/14    E1399
 000355454406-01       A.R.            Smart Choice Medical Supply, Inc.         4/15/15    E1399
 000344731583-02       D.P.            Smart Choice Medical Supply, Inc.         1/28/15    E1399
 000330623786-02       F.L.            Smart Choice Medical Supply, Inc.         9/16/14    E1399
 000331497916-02       J.B.            Smart Choice Medical Supply, Inc.         7/29/14    E1399
 000329178677-01       J.W.            Smart Choice Medical Supply, Inc.         7/30/14    E1399
 000332848597-01       K.J.            Smart Choice Medical Supply, Inc.         9/3/14     E1399
 000329654395-02       L.E.            Smart Choice Medical Supply, Inc.         8/5/14     E1399
 000328206446-02       M.L.            Smart Choice Medical Supply, Inc.         9/30/14    E1399
 000330623786-07       P.L.            Smart Choice Medical Supply, Inc.         7/21/14    E1399
 000329507956-04       S.R.            Smart Choice Medical Supply, Inc.         8/19/14    E1399
 000334598892-01       S.R.            Smart Choice Medical Supply, Inc.        10/30/14    E1399
 000330623299-02       T.T.            Smart Choice Medical Supply, Inc.         10/2/14    E1399
 000329028948-02       W.P.            Smart Choice Medical Supply, Inc.         7/8/14     E1399
 000333048197-02       Y.M.            Smart Choice Medical Supply, Inc.         8/12/14    E1399
 000418320743-02       A.N.                       Top Q Inc.                     7/7/16     E1399
 000419797061-03       B.L.                       Top Q Inc.                     7/18/16    E1399
 000429148620-03       G.R.                       Top Q Inc.                     9/23/16    E1399
 000432246619-02       S.B.                       Top Q Inc.                    10/14/16    E1399
 000418191557-03        S.L.                      Top Q Inc.                     7/12/16    E1399
 000368011920-05       A.S.            Voorhies Health Care Products, Inc.       5/22/15    E1399
 000373146653-02       A.V.            Voorhies Health Care Products, Inc.       6/15/15    E1399
 000349210104-02       C.H.            Voorhies Health Care Products, Inc.       2/9/15     E1399
 000373146653-01       E.D.            Voorhies Health Care Products, Inc.       6/12/15    E1399
 000368011920-01        I.F.           Voorhies Health Care Products, Inc.       5/22/15    E1399
 000324723667-03       I.G.            Voorhies Health Care Products, Inc.       5/3/14     E1399
 000329590994-05       J.D.            Voorhies Health Care Products, Inc.       6/23/14    E1399
 000372560094-01       K.B.            Voorhies Health Care Products, Inc.       7/10/15    E1399
 000396950131-05       K.G.            Voorhies Health Care Products, Inc.       1/29/16    E1399



                                                   29                                        Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 164
                                                                              1111ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3635
                                                al. v. Avetisyan, et al.
                                                7830
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Non-Fee Schedule
                                 Items Using Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                      Retailer                                Code
                      Initials                                                  Service
                                                                                             Used
 000345699606-02       M.A.            Voorhies Health Care Products, Inc.       12/2/14    E1399
 000329192686-03       M.B.            Voorhies Health Care Products, Inc.       6/6/14     E1399
 000349364794-01       M.M.            Voorhies Health Care Products, Inc.      12/19/14    E1399
 000373315407-02       R.J.            Voorhies Health Care Products, Inc.       7/31/15    E1399
 000332505551-01       S.A.            Voorhies Health Care Products, Inc.       11/7/14    E1399
 000324723667-02       S.S.            Voorhies Health Care Products, Inc.       5/2/14     E1399
 000271556698-15       Y.R.            Voorhies Health Care Products, Inc.       1/12/13    E1399




                                                   30                                        Exhibit 21
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 165
                                                                1112ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3636
                                       7831




                            EXHIBIT 22


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 166
                                                                              1113ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3637
                                                al. v. Avetisyan, et al.
                                                7832
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Massagers Using
                                       Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000437601073-01       B.W.             Almatcare Medical Supply, Inc.           12/8/16    E1399
 000432281368-04       J.D.             Almatcare Medical Supply, Inc.          10/26/16    E1399
 000441414315-01       J.S.             Almatcare Medical Supply, Inc.           2/15/17    E1399
 000441414315-01       J.S.             Almatcare Medical Supply, Inc.           2/15/17    E1399
 000418587762-02      A.H.C.                    BA2RO Inc.                       7/13/16    E1399
 000436914006-02       J.B.                     BA2RO Inc.                      12/13/16    E1399
 000310687371-02       M.B.                     BA2RO Inc.                       1/15/14    E1399
 000388149213-04       M.C.                     BA2RO Inc.                      12/18/15    E1399
                                 Daily Medical Equipment Distribution Center,
 000228119632-02       A.M.                         Inc.                         2/3/12    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000292036555-02       C.N.                         Inc.                         8/8/13    E1399 EP
                                 Daily Medical Equipment Distribution Center,
 000223872664-01        C.R.                        Inc.                        11/30/11   E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000243483666-01       D.K.                         Inc.                        6/11/12    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000210020160-01        D.T.                        Inc.                        9/12/11    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000217798940-03        D.T.                        Inc.                        12/5/11    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000228340816-04        E.R.                        Inc.                        1/23/12    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000227540580-01        F.O.                        Inc.                        1/30/12    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000225510023-03        J.R.                        Inc.                        1/12/12    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000227145521-01        K.E.                        Inc.                         1/8/12    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000230198268-03        L.D.                        Inc.                         2/7/12    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000217603158-01        L.U.                        Inc.                        12/15/11   E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000236586434-01       M.F.                         Inc.                         4/6/12    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000293826442-01       M.R.                         Inc.                         8/5/13    E1399 EP
                                 Daily Medical Equipment Distribution Center,
 000228675468-04        R.C.                        Inc.                        1/13/12    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000219416807-01        R.F.                        Inc.                        10/31/11   E1399 SS
                                 Daily Medical Equipment Distribution Center,
 000217706332-01        S.B.                        Inc.                        12/7/11    E1399 AG



                                                  1                                          Exhibit 22
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 167
                                                                              1114ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3638
                                                al. v. Avetisyan, et al.
                                                7833
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Massagers Using
                                       Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000226912202-03        S.G.                         Inc.                        1/8/12    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000353388333-02       D.S.                          Inc.                        1/5/15     E1399
                                 Daily Medical Equipment Distribution Center,
 000212080428-01       G.M.                          Inc.                       11/6/11    E1399 AG
                                 Daily Medical Equipment Distribution Center,
 000346563943-02        J.L.                         Inc.                       12/2/14     E1399
                                 Daily Medical Equipment Distribution Center,
 000284812369-02       J.M.                          Inc.                        6/3/13     E1399
                                 Daily Medical Equipment Distribution Center,
 000332167220-04       M.L.                          Inc.                       8/14/14     E1399
                                 Daily Medical Equipment Distribution Center,
 000303363971-03       N.B.                          Inc.                       11/11/13    E1399
 000430768903-02       C.C.             East 19 Medical Supply Corp.             1/10/17    E1399
 000430768903-01       J.M.             East 19 Medical Supply Corp.             1/10/17    E1399
 000437014236-02       M.N.                Gerristsen Medcare Inc.               1/27/17    E1399
 000370906273-02       K.J.             Helpful Medical Supply, Corp.            7/20/15    E1399
 000320897142-02       C.V.                  Lenex Services, Inc.                6/12/14    E1399
 000333014751-02       J.B.                  Lenex Services, Inc.               10/14/14    E1399
 000366160539-03       D.B.               Lida's Medical Supply Inc.             6/2/15     E1399
 000414117861-01       E.A.               Lida's Medical Supply Inc.             6/27/16    E1399
 000418825949-01       F.R.               Lida's Medical Supply Inc.             8/22/16    E1399
 000434699392-01       M.A.               Lida's Medical Supply Inc.             11/7/16    E1399
 000431474162-02       M.B.               Lida's Medical Supply Inc.            11/21/16    E1399
 000376192976-01       M.F.               Lida's Medical Supply Inc.             8/4/15     E1399
 000373948355-01       M.V.               Lida's Medical Supply Inc.             7/27/15    E1399
 000350188496-02       R.M.               Lida's Medical Supply Inc.             1/12/15    E1399
 000358403525-01       R.T.               Lida's Medical Supply Inc.             4/14/15    E1399
 000352089544-01       W.A.               Lida's Medical Supply Inc.             4/10/15    E1399
 000144187549-07       A.D.             Med Equipments Service, Inc.             9/11/09   E1399 AG
 000162382997-05       Y.B.             Med Equipments Service, Inc.             4/22/10   E1399 AG
 000430320846-01       E.V.             Med Equipments Service, Inc.            11/21/16    E1399
 000213143829-01       R.N.             Med Equipments Service, Inc.            10/13/11    E1399
 000135119873-01       V.N.             Med Equipments Service, Inc.             4/30/09    E1399
 000175786946-16       W.C.             Med Equipments Service, Inc.             10/5/10    E1399
 000237938626-04       A.R.                  Orion Supplies Inc.                 6/5/12     E1399
 000238008239-01       H.S.                  Orion Supplies Inc.                 4/20/12    E1399
 000226634624-01      M.M.                   Orion Supplies Inc.                12/16/11    E1399
 000283113736-01       M.F.              Prompt Medical Supply Inc.              5/31/13    E1399
 000351833439-03      O.T.M.             Prompt Medical Supply Inc.              3/17/15    E1399
 000419742092-01      M.A.U.             Skapars Health Products Inc.            7/29/16    E1399



                                                  2                                          Exhibit 22
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 168
                                                                              1115ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3639
                                                al. v. Avetisyan, et al.
                                                7834
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Massagers Using
                                       Fee Schedule Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000419742092-02       N.A.              Skapars Health Products Inc.           8/5/16      E1399
 000328206446-01       A.B.            Smart Choice Medical Supply Inc.         9/30/14     E1399
 000429148620-03       G.R.                      Top Q Inc.                     9/23/16     E1399
 000418191557-03       S.L.                      Top Q Inc.                     7/12/16     E1399




                                                  3                                          Exhibit 22
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 169
                                                                1116ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3640
                                       7835




                            EXHIBIT 23


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 170
                                                                              1117ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3641
                                                al. v. Avetisyan, et al.
                                                7836
 Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Hydrotherapy
                                    Whirlpools Using Code E1399

                                                                                           Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                 Code
                     Initials                                                   Service
                                                                                            Used
 000407028307-02       L.H.             Almatcare Medical Supply, Inc.          4/29/16    E1399
 000422865287-02       N.P.             Almatcare Medical Supply, Inc.          8/26/16    E1399
 000417885894-03       R.J.             Almatcare Medical Supply, Inc.          6/29/16    E1399
                                 Daily Medical Equipment Distribution Center,
 000273704759-01      A.J.P.                         Inc.                       3/26/13    E1399
                                 Daily Medical Equipment Distribution Center,
 000353388333-02       D.S.                          Inc.                        1/5/15    E1399
                                 Daily Medical Equipment Distribution Center,
 000284812369-02       J.M.                          Inc.                        6/3/13    E1399
                                 Daily Medical Equipment Distribution Center,
 000249109711-07       K.H.                          Inc.                       6/11/12    E1399
                                 Daily Medical Equipment Distribution Center,
 000303363971-03       N.B.                          Inc.                        11/5/13   E1399
 000430768903-02       C.C.             East 19 Medical Supply Corp.             1/10/17   E1399
 000430768903-01       J.M.             East 19 Medical Supply Corp.             1/10/17   E1399
 000414117861-01       E.A.               Lida's Medical Supply Inc.             8/1/16    E1399
 000418825949-01       F.R.               Lida's Medical Supply Inc.             8/22/16   E1399
 000431474162-02       M.B.               Lida's Medical Supply Inc.            11/21/16   E1399
 000373948355-01       M.V.               Lida's Medical Supply Inc.             7/27/15   E1399
 000373276005-01      M.W.                Lida's Medical Supply Inc.             6/25/15   E1399
 000358403525-01       R.T.               Lida's Medical Supply Inc.             4/14/15   E1399
 000369109574-01       T.W.               Lida's Medical Supply Inc.             5/22/15   E1399
 000405235540-01       K.W.                Med Equipments Service                4/8/16    E1399
 000362861601-02       Y.A.                Med Equipments Service                6/12/15   E1399
 000238008239-01       H.S.                  Orion Supplies Inc.                 4/20/12   E1399
 000226634624-01      M.M.                   Orion Supplies Inc.                12/16/11   E1399
 000351833439-03      O.T.M.             Prompt Medical Supply Inc.              3/17/15   E1399




                                                  1                                         Exhibit 23
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 171
                                                                1118ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3642
                                       7837




                            EXHIBIT 24


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 172
                                                                              1119ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3643
                                                al. v. Avetisyan, et al.
                                                7838
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for EMS Belts Using
                                       Fee Schedule Code E1399

                                                                                           Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                            Used
 000430768903-02       C.C.             East 19 Medical Supply Corp.            1/10/17    E1399
 000430768903-01       J.M.             East 19 Medical Supply Corp.            1/10/17    E1399
 000320897142-02       C.V.                  Lenex Services, Inc.               6/12/14    E1399
 000144187549-07       A.D.              Med Equipment Service, Inc.            9/11/09   E1399 EL
 000137456695-05       L.O.              Med Equipment Service, Inc.            6/2/09    E1399 EL
 000130789209-01       V.F.              Med Equipment Service, Inc.            3/3/09    E1399 EL
 000430320846-01       E.V.               Med Equipments Service               11/21/16    E1399
 000213143829-01       R.N.               Med Equipments Service               10/13/11    E1399
 000135119873-01       V.N.               Med Equipments Service                4/30/09    E1399
 000162382997-05       Y.B.               Med Equipments Service                4/22/10    E1399
 000237938626-04       A.R.                   Orion Supplies Inc.               6/5/12     E1399
 000264469636-01       M.L.                   Orion Supplies Inc.              12/18/12    E1399
 000226634624-01      M.M.                    Orion Supplies Inc.              12/16/11    E1399
 000283113736-01       M.F.              Prompt Medical Supply Inc.             5/31/13    E1399
 000351833439-03      O.T.M.             Prompt Medical Supply Inc.             3/17/15    E1399
 000328206446-01       A.B.            Smart Choice Medical Supply Inc.         9/30/14    E1399




                                               [Page#]                                       Exhibit 24
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 173
                                                                1120ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3644
                                       7839




                            EXHIBIT 25


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 174
                                                                              1121ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3645
                                                al. v. Avetisyan, et al.
                                                7840
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Car Seats Using
                                      Fee Schedule Code E1399

                                                                                           Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                            Used
 000275325990-01       J.C.                     BA2RO Inc.                      2/18/13    E1399
 000303738702-01       J.M.                     BA2RO Inc.                     10/25/13    E1399
 000371071440-01       G.A.                 Lenex Services, Inc.                6/5/15    E1399 CA
 000412679938-02       N.A.                 Lenex Services, Inc.                5/10/16   E1399 CA
 000377476239-01       L.C.                 Lenex Services, Inc.                7/27/15    E1399
 000414265363-02       M.G.                 Lenex Services, Inc.                5/20/16    E1399
 000417031267-01       B.S.                 Life Equipment Inc.                 6/30/16    E1399
 000998183858-02       N.T.                Med Equipments Service              11/25/16    E1399
 000135119873-01       V.T.                Med Equipments Service               4/30/09    E1399

 000172412330-06        K.I.             Med Equipments Service, Inc.           8/12/10   E1399 CA

 000141522144-02       L.H.              Med Equipments Service, Inc.            7/6/09   E1399 CA

 000175786946-16       W.C.              Med Equipments Service, Inc.           8/31/10   E1399 CA
 000418320743-02       A.N.                      Top Q Inc.                     7/7/16     E1399




                                                  1                                          Exhibit 25
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 175
                                                                1122ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3646
                                       7841




                            EXHIBIT 26


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 176
                                                                              1123ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3647
                                                al. v. Avetisyan, et al.
                                                7842
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Lumbar and/or
                               General Use Cushions Using Code E1399

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used

000434841219-02        J.C.           Almatcare Medical Supply, Inc.          11/17/16    E1399

000432281368-04        J.D.           Almatcare Medical Supply, Inc.          10/26/16    E1399

000418288908-02        J.F.           Almatcare Medical Supply, Inc.           7/7/16     E1399

000422865287-02        N.P.           Almatcare Medical Supply, Inc.          8/26/16     E1399

000269707781-05       C.M.                     BA2RO Inc.                     12/21/12    E1399

000226247427-04      M.C.H.                    BA2RO Inc.                     12/7/11     E1399

000447043886-03       D.R.                Gerristsen Medcare Inc.              3/3/17     E1399

000414117861-01       E.A.              Lida's Medical Supply Inc.             6/7/16     E1399

000434699392-01       M.A.              Lida's Medical Supply Inc.            11/7/16     E1399

000431474162-02       M.B.              Lida's Medical Supply Inc.            11/21/16    E1399

000418320743-02       A.N.                      Top Q Inc.                     7/7/16     E1399

000418191557-03        S.L.                     Top Q Inc.                    7/12/16     E1399




                                                 1                                         Exhibit 26
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 177
                                                                1124ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3648
                                       7843




                            EXHIBIT 27


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 178
                                                                              1125ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3649
                                                al. v. Avetisyan, et al.
                                                7844
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for EMS Units Using
                                             Code E1399

                                                                                           Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                  Service
                                                                                            Used
 000418288908-02       J.F.             Almatcare Medical Supply, Inc.          7/7/16     E1399
 000441414315-01       J.S.             Almatcare Medical Supply, Inc.          2/15/17    E1399
 000310687371-02       M.B.                      BA2RO Inc.                     1/15/14    E1399
                                 Daily Medical Equipment Distribution Center,
 000353388333-02       D.S.                          Inc.                        1/5/15     E1399
 000366160539-03       D.B.               Lida's Medical Supply Inc.             6/2/15     E1399
 000414117861-01       E.A.               Lida's Medical Supply Inc.             6/27/16    E1399
 000418825949-01       F.R.               Lida's Medical Supply Inc.             8/22/16    E1399
 000431474162-02       M.B.               Lida's Medical Supply Inc.            11/21/16    E1399
 000376192976-01       M.F.               Lida's Medical Supply Inc.             8/4/15     E1399
 000373948355-01       M.V.               Lida's Medical Supply Inc.             7/27/15    E1399
 000358403525-01       R.T.               Lida's Medical Supply Inc.             4/14/15    E1399
 000352089544-01       W.A.               Lida's Medical Supply Inc.             4/10/15    E1399




                                                  1                                         Exhibit 27
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 179
                                                                1126ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3650
                                       7845




                            EXHIBIT 28


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 180
                                                                              1127ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3651
                                                al. v. Avetisyan, et al.
                                                7846
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Bed Boards Using
                                             Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000289803149-01        B.F.                         Inc.                        7/17/13    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000231033564-03        B.R.                         Inc.                        1/24/12    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000292036555-02        C.N.                         Inc.                        7/19/13    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000219439569-01        D.D.                         Inc.                        9/26/11    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000273642025-02        E.M.                         Inc.                        1/22/13    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000256850801-01         I.Z.                        Inc.                        8/17/12    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000219439569-03        K.W.                         Inc.                        9/26/11    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000230943839-03        L.G.                         Inc.                         1/5/12    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000293628731-02        M.G.                         Inc.                        7/22/13    E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000222757569-03        R.M.                         Inc.                        10/29/11   E1399 RD
                                  Daily Medical Equipment Distribution Center,
 000260300728-04       R.M.                          Inc.                         9/21/12   E1399 RD
 000377476239-01       L.C.                   Lenex Services, Inc.                7/27/15    E1399
 000344253687-02       M.D.                   Lenex Services, Inc.               11/26/14    E1399
 000414117861-01       E.A.               Lida's Medical Supply Inc.              6/7/16     E1399
 000434699392-01       M.A.               Lida's Medical Supply Inc.              11/7/16    E1399
 000431474162-02       M.B.               Lida's Medical Supply Inc.             11/21/16    E1399
 000226295029-03       A.B.                Med Equipments Service                 12/6/11    E1399
 000220539092-01       J.P.                Med Equipments Service                10/11/11    E1399
 000180092587-08       N.P.                Med Equipments Service                10/26/10    E1399




                                                   1                                          Exhibit 28
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 181
                                                                1128ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3652
                                       7847




                            EXHIBIT 29


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 182
                                                                              1129ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3653
                                                al. v. Avetisyan, et al.
                                                7848
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Infrared Heating
                                       Lamps Using Code E1399

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
 000407028307-02        L.H.             Almatcare Medical Supply, Inc.          4/29/16     E1399
 000417885894-03        R.J.             Almatcare Medical Supply, Inc.          6/29/16     E1399
                                  Daily Medical Equipment Distribution Center,
 000270996548-05        A.S.                         Inc.                         1/7/13    E1399 AR
                                  Daily Medical Equipment Distribution Center,
 000255000051-03        C.M.                         Inc.                        8/13/12    E1399 AR

                                  Daily Medical Equipment Distribution Center,
 000243483666-01        D.K.                         Inc.                        6/11/12    E1399 AR

                                  Daily Medical Equipment Distribution Center,
 000251784658-04       D.W.                          Inc.                        8/30/12    E1399 AM

                                  Daily Medical Equipment Distribution Center,
 000253790752-01        M.B.                         Inc.                        8/17/12    E1399 AR

                                  Daily Medical Equipment Distribution Center,
 000253790752-04        M.B.                         Inc.                        8/14/12    E1399 AR

                                  Daily Medical Equipment Distribution Center,
 000243212461-01        S.R.                         Inc.                        5/28/12    E1399 AR
                                  Daily Medical Equipment Distribution Center,
 000284812369-02       J.M.                          Inc.                         6/3/13     E1399
 000366160539-03       D.B.               Lida's Medical Supply Inc.              6/2/15     E1399
 000414117861-01       E.A.               Lida's Medical Supply Inc.              6/27/16    E1399
 000418825949-01       F.R.               Lida's Medical Supply Inc.              8/22/16    E1399
 000431474162-02       M.B.               Lida's Medical Supply Inc.             11/21/16    E1399

 000376192976-01       M.F.                Lida's Medical Supply Inc.             8/4/15     E1399

 000373948355-01       M.V.                Lida's Medical Supply Inc.            7/27/15     E1399

 000373276005-01       M.W.                Lida's Medical Supply Inc.            6/25/15     E1399

 000350188496-02       R.M.                Lida's Medical Supply Inc.            1/12/15     E1399

 000358403525-01        R.T.               Lida's Medical Supply Inc.            4/14/15     E1399

 000369109574-01       T.W.                Lida's Medical Supply Inc.            5/22/15     E1399

 000352089544-01       W.A.                Lida's Medical Supply Inc.            4/10/15     E1399




                                                   1                                          Exhibit 29
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 183
                                                                1130ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3654
                                       7849




                            EXHIBIT 30


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 184
                                                                              1131ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3655
                                                al. v. Avetisyan, et al.
                                                7850
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Hot/Cold Packs
                                         Using Code E1399

                                                                                           Billing
                    Claimant                                                   Date of
  Claim Number                                    Retailer                                 Code
                     Initials                                                  Service
                                                                                            Used
 000226295029-03      A.B.            Med Equipments Service, Inc.              12/6/11    E1399
 000368011920-05      A.S.          Voorhies Health Care Products, Inc.         5/22/15    E1399
 000373146653-02      A.V.          Voorhies Health Care Products, Inc.         6/15/15    E1399
 000349210104-02      C.H.          Voorhies Health Care Products, Inc.         2/9/15     E1399
 000373146653-01      E.D.          Voorhies Health Care Products, Inc.         6/12/15    E1399
 000368011920-01       I.F.         Voorhies Health Care Products, Inc.         5/22/15    E1399
 000324723667-03      I.G.          Voorhies Health Care Products, Inc.         5/3/14     E1399
 000329590994-05      J.D.          Voorhies Health Care Products, Inc.         6/23/14    E1399
 000372560094-01      K.B.          Voorhies Health Care Products, Inc.         7/10/15    E1399
 000396950131-05      K.G.          Voorhies Health Care Products, Inc.         1/29/16    E1399
 000345699606-02      M.A.          Voorhies Health Care Products, Inc.         12/2/14    E1399
 000329192686-03      M.B.          Voorhies Health Care Products, Inc.         6/6/14     E1399
 000349364794-01      M.M.          Voorhies Health Care Products, Inc.        12/19/14    E1399
 000373315407-02      R.J.          Voorhies Health Care Products, Inc.         7/31/15    E1399
 000332505551-01      S.A.          Voorhies Health Care Products, Inc.         11/7/14    E1399
 000324723667-02      S.S.          Voorhies Health Care Products, Inc.         5/2/14     E1399
 000271556698-15      Y.R.          Voorhies Health Care Products, Inc.         1/12/13    E1399




                                                 1                                          Exhibit 30
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 185
                                                                1132ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3656
                                       7851




                            EXHIBIT 31


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 186
                                                                              1133ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3657
                                                al. v. Avetisyan, et al.
                                                7852
 Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Mattress Pads
                                          Using Code E1399

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000437601073-01       B.W.             Almatcare Medical Supply, Inc.          12/8/16     E1399
 000408669091-02       B.C.             Almatcare Medical Supply, Inc.          4/18/16     E1399
 000434841219-02       J.C.             Almatcare Medical Supply, Inc.         11/17/16     E1399
 000432281368-04       J.D.             Almatcare Medical Supply, Inc.         10/26/16     E1399
 000418288908-02       J.F.             Almatcare Medical Supply, Inc.          7/7/16      E1399
 000407028307-02       L.H.             Almatcare Medical Supply, Inc.          4/29/16     E1399
 000422865287-02       N.P.             Almatcare Medical Supply, Inc.          8/26/16     E1399
 000417885894-03       R.J.             Almatcare Medical Supply, Inc.          6/29/16     E1399
 000442352894-02       G.A.                Gerristsen Medcare Inc.              2/24/17     E1399
 000439922807-03       S.K.                Gerristsen Medcare Inc.              1/27/17     E1399
 000443538961-13       W.G.                Gerristsen Medcare Inc.              1/31/17     E1399




                                                  1                                          Exhibit 31
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 187
                                                                1134ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3658
                                       7853




                            EXHIBIT 32


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 188
                                                                              1135ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3659
                                                al. v. Avetisyan, et al.
                                                7854
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000418587762-02       A.H.                      BA2RO Inc.                     6/7/16      E0184
 000412682478-02       A.J.                      BA2RO Inc.                     5/25/16     E0184
 000383642865-01       A.N.                      BA2RO Inc.                     9/30/15     E0184
 000441434602-02       A.R.                      BA2RO Inc.                     1/10/17     E0184
 000226596269-01       A.W.                      BA2RO Inc.                    11/16/11     E0184
 000368648457-03       B.D.                      BA2RO Inc.                     5/19/15     E0272
 000388897562-03       C.A.                      BA2RO Inc.                    11/12/15     E0184
 000373715929-02       C.B.                      BA2RO Inc.                     7/2/15      E0272
 000223022633-18       C.C.                      BA2RO Inc.                    11/16/11     E0184
 000441604923-02       C.C.                      BA2RO Inc.                     1/17/17     E0184
 000413418385-01       C.G.                      BA2RO Inc.                     6/14/16     E0184
 000422100438-06       D.H.                      BA2RO Inc.                     8/3/16      E0184
 000313911935-01       D.M.                      BA2RO Inc.                     2/27/14     E0272
 000379285455-02       D.O.                      BA2RO Inc.                     8/19/15     E0184
 000365154979-01       D.T.                      BA2RO Inc.                     5/7/15      E0272
 000367014776-01       F.G.                      BA2RO Inc.                     5/19/15     E0272
 000362673923-06       G.C.                      BA2RO Inc.                     4/10/15     E0272
 000439742544-02       I.M.                      BA2RO Inc.                     1/4/17      E0184
 000377632559-02       J.B.                      BA2RO Inc.                     7/29/15     E0272
 000436914006-02       J.B.                      BA2RO Inc.                    12/13/16     E0184
 000303738702-01       J.M.                      BA2RO Inc.                    10/25/13     E0272
 000302771209-01       J.R.                      BA2RO Inc.                    11/14/13     E0272
 000445768716-01       J.T.                      BA2RO Inc.                     1/27/17     E0184
 000387282296-02       J.U.                      BA2RO Inc.                    10/27/15     E0184
 000316959923-02       K.N.                      BA2RO Inc.                     2/26/14     E0272
 000310687371-02       M.B.                      BA2RO Inc.                    12/20/13     E0272
 000373715929-01       M.B.                      BA2RO Inc.                     7/7/15      E0272
 000226247427-04       M.C.                      BA2RO Inc.                     12/7/11     E0184
 000441434602-01       M.C.                      BA2RO Inc.                     1/10/17     E0184
 000379541831-02       M.M.                      BA2RO Inc.                     8/20/15     E0184
 000370086175-02       O.B.                      BA2RO Inc.                     6/11/15     E0272
 000370086175-01       O.B.                      BA2RO Inc.                     6/11/15     E0272
 000389106386-01       P.W.                      BA2RO Inc.                    11/13/15     E0184
 000349948389-01       R.L.                      BA2RO Inc.                    12/15/14     E0272
 000364475764-01       R.M.                      BA2RO Inc.                     5/1/15      E0272
 000432900868-01       R.S.                      BA2RO Inc.                    11/22/16     E0184
 000422100438-02       R.W.                      BA2RO Inc.                     8/3/16      E0184
 000356977173-01       S.B.                      BA2RO Inc.                     3/18/15     E0272
 000303738702-04       S.H.                      BA2RO Inc.                    10/25/13     E0272
 000373715929-03       S.S.                      BA2RO Inc.                     7/2/15      E0272
 000373715929-06       T.B.                      BA2RO Inc.                     7/21/15     E0272
 000386951981-02       T.U.                      BA2RO Inc.                    10/20/15     E0184



                                                  1                                          Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 189
                                                                              1136ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3660
                                                al. v. Avetisyan, et al.
                                                7855
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000369871263-04       V.P.                     BA2RO Inc.                      6/4/15      E0272
 000368648457-02       W.T.                     BA2RO Inc.                      5/19/15     E0272
 000362819542-04       Y.E.                     BA2RO Inc.                      4/7/15      E0272
                                 Daily Medical Equipment Distribution Center,
 000212080428-01       G.M.                         Inc.                        8/30/11     E0272
                                 Daily Medical Equipment Distribution Center,
 000289575192-01       A.B.                         Inc.                        6/24/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000347481624-02       A.C.                         Inc.                        11/12/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000231677691-04       A.D.                         Inc.                        12/30/11    E0272
                                 Daily Medical Equipment Distribution Center,
 000330667494-02       A.E.                         Inc.                        5/23/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000230943839-09       A.G.                         Inc.                        1/16/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000345457196-03       A.G.                         Inc.                        10/19/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000331798545-02       A.H.                         Inc.                        6/23/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000273704759-01        A.J.                        Inc.                         2/4/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000313236697-01        A.J.                        Inc.                        1/31/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000332167220-03       A.L.                         Inc.                        6/30/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000270996548-03       A.R.                         Inc.                         1/2/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000270996548-05        A.S.                        Inc.                         1/2/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000300812849-01        A.S.                        Inc.                        9/30/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000328634480-02       B.C.                         Inc.                        6/24/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000289803149-01        B.F.                        Inc.                        7/17/13    E0272 GC
                                 Daily Medical Equipment Distribution Center,
 000246972426-03       B.H.                         Inc.                         6/6/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000330418294-01        B.L.                        Inc.                        6/20/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000318911807-03       B.M.                         Inc.                         3/3/14     E0272




                                                  2                                          Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 190
                                                                              1137ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3661
                                                al. v. Avetisyan, et al.
                                                7856
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000347372401-03       B.M.                         Inc.                        11/17/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000231033564-03       B.R.                         Inc.                        1/24/12    E0272 GC
                                 Daily Medical Equipment Distribution Center,
 000237709605-24       C.C.                         Inc.                        1/28/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000231677691-03        C.F.                        Inc.                        12/30/11    E0272
                                 Daily Medical Equipment Distribution Center,
 000222246324-11       C.G.                         Inc.                        10/15/11    E0272
                                 Daily Medical Equipment Distribution Center,
 000322281980-01        C.L.                        Inc.                         5/1/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000240869552-03       C.M.                         Inc.                        4/18/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000273642025-01       C.M.                         Inc.                        1/21/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000350188496-01       C.M.                         Inc.                        12/3/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000292036555-02       C.N.                         Inc.                        7/19/13    E0272 GC
                                 Daily Medical Equipment Distribution Center,
 000277686341-02        C.P.                        Inc.                         3/8/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000283180552-01        C.P.                        Inc.                        4/24/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000253427405-05       D.C.                         Inc.                         8/6/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000219439569-01       D.D.                         Inc.                        9/26/11    E0272 GC
                                 Daily Medical Equipment Distribution Center,
 000244193215-01       D.D.                         Inc.                         5/8/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000326257960-01       D.D.                         Inc.                        5/19/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000335407672-03       D.G.                         Inc.                        8/25/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000253427405-06       D.K.                         Inc.                         8/6/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000330659400-02       D.R.                         Inc.                        6/23/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000353388333-02        D.S.                        Inc.                        12/30/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000330822792-01       D.V.                         Inc.                        7/11/14     E0272



                                                  3                                          Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 191
                                                                              1138ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3662
                                                al. v. Avetisyan, et al.
                                                7857
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000328293279-01       D.W.                         Inc.                        6/16/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000335629333-01        E.C.                        Inc.                         8/5/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000262761315-05       E.D.                         Inc.                        11/2/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000331539205-01       E.D.                         Inc.                         7/2/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000227498077-01        E.L.                        Inc.                        2/28/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000273642025-02       E.M.                         Inc.                        1/22/13    E0272 GC
                                 Daily Medical Equipment Distribution Center,
 000277939203-02       E.M.                         Inc.                        3/13/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000302300686-02       E.N.                         Inc.                        10/14/13    E0272
                                 Daily Medical Equipment Distribution Center,
 000224122630-01        E.P.                        Inc.                        11/3/11     E0272
                                 Daily Medical Equipment Distribution Center,
 000351359617-02        E.R.                        Inc.                        12/26/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000320859416-01        E.S.                        Inc.                        4/14/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000325034510-01        F.J.                        Inc.                        5/19/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000307293266-01       F.K.                         Inc.                        1/13/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000330822792-02       F.V.                         Inc.                        7/11/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000329912686-03       G.G.                         Inc.                        5/30/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000344198352-01       G.G.                         Inc.                        10/30/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000282638857-01       G.M.                         Inc.                        4/30/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000303110373-01       G.M.                         Inc.                        10/28/13    E0272
                                 Daily Medical Equipment Distribution Center,
 000347372401-01       G.M.                         Inc.                        11/17/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000228074746-01       G.V.                         Inc.                        10/23/11    E0272
                                 Daily Medical Equipment Distribution Center,
 000344198352-02       H.G.                         Inc.                        10/27/14    E0272



                                                  4                                          Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 192
                                                                              1139ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3663
                                                al. v. Avetisyan, et al.
                                                7858
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000331798545-01        H.S.                        Inc.                        6/18/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000271892416-02        I.S.                        Inc.                        1/15/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000256850801-01        I.Z.                        Inc.                        8/17/12    E0272 GC
                                 Daily Medical Equipment Distribution Center,
 000229084769-11        J.A.                        Inc.                        12/25/11    E0272
                                 Daily Medical Equipment Distribution Center,
 000219277514-03        J.C.                        Inc.                        9/26/11     E0272
                                 Daily Medical Equipment Distribution Center,
 000253427405-07        J.C.                        Inc.                         8/6/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000344294392-02        J.C.                        Inc.                        12/8/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000330081589-03        J.D.                        Inc.                         6/5/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000219540076-03        J.G.                        Inc.                        9/27/11     E0272
                                 Daily Medical Equipment Distribution Center,
 000256521592-03        J.K.                        Inc.                        8/16/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000346563943-02        J.L.                        Inc.                        12/2/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000234510782-09       J.M.                         Inc.                         3/2/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000284812369-02       J.M.                         Inc.                         5/6/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000299082578-06        J.P.                        Inc.                        9/23/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000328335591-02        J.P.                        Inc.                         6/6/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000326856010-03        J.R.                        Inc.                        5/30/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000329477053-01        J.R.                        Inc.                        6/24/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000343853941-02        J.R.                        Inc.                        10/22/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000317792638-01        J.S.                        Inc.                        3/10/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000228074746-11        J.V.                        Inc.                        10/23/11    E0272
                                 Daily Medical Equipment Distribution Center,
 000270996548-04       K.B.                         Inc.                         1/2/13     E0272



                                                  5                                          Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 193
                                                                              1140ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3664
                                                al. v. Avetisyan, et al.
                                                7859
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000353817810-01       K.B.                         Inc.                         1/8/15     E0272
                                 Daily Medical Equipment Distribution Center,
 000249109711-07       K.H.                         Inc.                         6/4/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000300794856-02       K.M.                         Inc.                        10/7/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000345457196-02       K.R.                         Inc.                        10/19/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000219439569-03       K.W.                         Inc.                        9/26/11    E0272 GC
                                 Daily Medical Equipment Distribution Center,
 000244045076-03       L.A.                         Inc.                        7/13/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000312498461-02       L.A.                         Inc.                         2/3/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000253703771-03        L.B.                        Inc.                        8/13/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000230943839-03       L.G.                         Inc.                         1/5/12    E0272 GC
                                 Daily Medical Equipment Distribution Center,
 000307293266-02       L.G.                         Inc.                        1/29/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000254756596-03        L.P.                        Inc.                         8/3/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000256593435-05        L.R.                        Inc.                         9/7/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000284371606-02        L.S.                        Inc.                         5/6/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000334692522-02        L.T.                        Inc.                        7/16/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000303710973-03       L.V.                         Inc.                        10/11/13    E0272
                                 Daily Medical Equipment Distribution Center,
 000320405566-01       L.Y.                         Inc.                         4/7/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000282171867-04       M.A.                         Inc.                        4/17/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000319042248-02       M.A.                         Inc.                         3/4/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000253790752-01       M.B.                         Inc.                        8/13/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000293628731-02       M.G.                         Inc.                        7/22/13    E0272 GC
                                 Daily Medical Equipment Distribution Center,
 000347737777-01       M.G.                         Inc.                        12/2/14     E0272



                                                  6                                          Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 194
                                                                              1141ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3665
                                                al. v. Avetisyan, et al.
                                                7860
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000296687676-01       M.J.                         Inc.                        8/13/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000297609398-06       M.K.                         Inc.                         9/9/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000332167220-04       M.L.                         Inc.                        6/30/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000348555814-01       M.M.                         Inc.                        11/4/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000344442561-01       M.O.                         Inc.                        10/19/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000330357369-02       M.P.                         Inc.                        6/30/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000223250721-01       M.R.                         Inc.                        11/8/11     E0272
                                 Daily Medical Equipment Distribution Center,
 000293826442-01       M.R.                         Inc.                        7/30/13    E0272 GC
                                 Daily Medical Equipment Distribution Center,
 000335921029-01       M.S.                         Inc.                        8/18/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000299356808-02       M.T.                         Inc.                        10/3/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000228074746-06       M.V.                         Inc.                        10/23/11    E0272
                                 Daily Medical Equipment Distribution Center,
 000228074746-02       M.V.                         Inc.                        10/23/11    E0272
                                 Daily Medical Equipment Distribution Center,
 000303363971-03       N.B.                         Inc.                        11/5/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000346563943-01       N.E.                         Inc.                        12/27/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000321697525-02        N.S.                        Inc.                        3/20/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000219277514-06       O.C.                         Inc.                        9/26/11     E0272
                                 Daily Medical Equipment Distribution Center,
 000318813359-01       O.H.                         Inc.                        3/27/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000332167220-02        P.B.                        Inc.                        6/30/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000329912686-02        P.G.                        Inc.                        5/30/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000235254398-03       Q.M.                         Inc.                        2/17/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000300058708-02       R.A.                         Inc.                        9/20/13     E0272



                                                  7                                          Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 195
                                                                              1142ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3666
                                                al. v. Avetisyan, et al.
                                                7861
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000257408674-02       R.B.                         Inc.                         9/3/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000332353333-02       R.B.                         Inc.                         7/7/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000253427405-08       R.C.                         Inc.                        7/30/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000302201272-01        R.F.                        Inc.                        11/18/13    E0272
                                 Daily Medical Equipment Distribution Center,
 000351508056-04       R.H.                         Inc.                        12/26/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000347740672-04       R.K.                         Inc.                        12/3/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000325088003-03        R.L.                        Inc.                         6/9/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000222757569-03       R.M.                         Inc.                        10/29/11   E0272 GC
                                 Daily Medical Equipment Distribution Center,
 000260300728-04       R.M.                         Inc.                        9/21/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000350188496-02       R.M.                         Inc.                        12/3/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000325446052-03       R.N.                         Inc.                        5/12/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000321383770-03        R.P.                        Inc.                         5/5/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000279091730-02       R.R.                         Inc.                        3/15/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000335921029-05        R.S.                        Inc.                        8/25/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000234510782-10        S.C.                        Inc.                        2/27/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000242188001-02        S.C.                        Inc.                         5/1/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000334037926-01       S.M.                         Inc.                        10/22/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000249722223-03        S.P.                        Inc.                         7/2/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000222246324-03       T.G.                         Inc.                        10/15/11    E0272
                                 Daily Medical Equipment Distribution Center,
 000304424526-03       T.G.                         Inc.                        10/16/13    E0272
                                 Daily Medical Equipment Distribution Center,
 000268316775-01       T.M.                         Inc.                        12/3/12     E0272



                                                  8                                          Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 196
                                                                              1143ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3667
                                                al. v. Avetisyan, et al.
                                                7862
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000350443826-08       V.F.                         Inc.                        11/10/14    E0272
                                 Daily Medical Equipment Distribution Center,
 000300353604-01       V.M.                         Inc.                        10/7/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000251143574-01       V.U.                         Inc.                        7/17/12     E0272
                                 Daily Medical Equipment Distribution Center,
 000277062634-05       W.C.                         Inc.                         3/6/13     E0272
                                 Daily Medical Equipment Distribution Center,
 000328635131-15        Y.P.                        Inc.                        6/18/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000328335591-01       Y.V.                         Inc.                         6/6/14     E0272
                                 Daily Medical Equipment Distribution Center,
 000283557304-03       Z.R.                         Inc.                         4/22/13    E0272
 000435415450-07       J.C.             East 19 Medical Supply Corp.            11/24/16    E0272
 000444684161-02       R.F.             East 19 Medical Supply Corp.             2/2/17     E0272
 000421622077-02       C.C.             Helpful Medical Supply, Corp.           11/14/16    E0184
 000421781097-02       R.B.             Helpful Medical Supply, Corp.            8/10/16    E0184
 000389699156-03       A.C.                  Lenex Services, Inc.               10/21/15    E0272
 000418446761-01       A.N.                  Lenex Services, Inc.                7/1/16     E0272
 000431314756-01       A.R.                  Lenex Services, Inc.                10/4/16    E0272
 000349206425-02       B.G.                  Lenex Services, Inc.               11/28/14    E0272
 000421260992-02       C.C.                  Lenex Services, Inc.                9/1/16     E0272
 000424380764-02       C.F.                  Lenex Services, Inc.                8/11/16    E0272
 000398510503-01       C.M.                  Lenex Services, Inc.                1/28/16    E0272
 000435700034-02       D.S.                  Lenex Services, Inc.                11/7/16    E0272
 000433226065-01       F.F.                  Lenex Services, Inc.                11/1/16    E0272
 000371071440-01       G.A.                  Lenex Services, Inc.                6/5/15     E0272
 000344859087-02       I.N.                  Lenex Services, Inc.               10/10/14    E0272
 000344894068-02       J.C.                  Lenex Services, Inc.                10/6/14    E0272
 000428023634-01       K.C.                  Lenex Services, Inc.                8/29/16    E0272
 000373281435-04       K.F.                  Lenex Services, Inc.                7/6/15     E0272
 000409311511-04       K.P.                  Lenex Services, Inc.                4/21/16    E0272
 000377476239-01       L.C.                  Lenex Services, Inc.                7/27/15    E0272
 000409311511-02       L.S.                  Lenex Services, Inc.                4/21/16    E0272
 000421376988-04       M.A.                  Lenex Services, Inc.                7/15/16    E0272
 000344253687-02       M.D.                  Lenex Services, Inc.               11/26/14    E0272
 000421376988-01       M.G.                  Lenex Services, Inc.                7/15/16    E0272
 000365669142-03       M.P.                  Lenex Services, Inc.                4/24/15    E0272
 000414215210-01       M.S.                  Lenex Services, Inc.                5/24/16    E0272
 000412679938-02       N.A.                  Lenex Services, Inc.                5/10/16    E0272
 000368782777-01       N.M.                  Lenex Services, Inc.                6/1/15     E0272



                                                  9                                          Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 197
                                                                              1144ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3668
                                                al. v. Avetisyan, et al.
                                                7863
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000360689897-01       O.C.                  Lenex Services, Inc.               3/6/15      E0272
 000407063882-01       O.R.                  Lenex Services, Inc.               4/6/16      E0272
 000362861601-01       P.A.                  Lenex Services, Inc.               4/14/15     E0272
 000404624140-02       P.D.                  Lenex Services, Inc.               3/25/16     E0272
 000373281435-05       P.S.                  Lenex Services, Inc.               7/6/15      E0272
 000398492280-02       R.P.                  Lenex Services, Inc.               1/21/16     E0272
 000414942978-02       R.S.                  Lenex Services, Inc.               6/6/16      E0272
 000350998141-02       S.F.                  Lenex Services, Inc.              12/17/14     E0272
 000374275311-15       S.H.                  Lenex Services, Inc.               8/26/15     E0272
 000349206425-03       S.R.                  Lenex Services, Inc.              11/28/14     E0272
 000407262468-01       S.Z.                  Lenex Services, Inc.               3/17/16     E0272
 000320897142-08       T.H.                  Lenex Services, Inc.               4/3/14      E0272
 000361685142-02       A.A.               Lida's Medical Supply, Inc.           3/31/15     E0272
 000395014442-06       A.G.               Lida's Medical Supply, Inc.          12/21/15     E0272
 000374900041-03       A.H.               Lida's Medical Supply, Inc.           6/30/15     E0272
 000379067846-03       A.S.               Lida's Medical Supply, Inc.           7/28/15     E0272
 000374900041-04       A.Z.               Lida's Medical Supply, Inc.           7/9/15      E0272
 000373937671-02       B.L.               Lida's Medical Supply, Inc.           6/29/15     E0272
 000368757860-01       C.D.               Lida's Medical Supply, Inc.           4/15/15     E0272
 000365993211-09       C.D.               Lida's Medical Supply, Inc.           5/5/15      E0272
 000376230603-01       C.D.               Lida's Medical Supply, Inc.           7/24/15     E0272
 000372362764-01       C.S.               Lida's Medical Supply, Inc.           7/6/15      E0272
 000366160539-03       D.B.               Lida's Medical Supply, Inc.           4/27/15     E0272
 000351721675-01       D.J.               Lida's Medical Supply, Inc.           1/6/15      E0272
 000376880159-02       D.T.               Lida's Medical Supply, Inc.           7/24/15     E0272
 000376190781-01       F.B.               Lida's Medical Supply, Inc.           7/23/15     E0272
 000350175667-03       F.M.               Lida's Medical Supply, Inc.           1/20/15     E0272
 000375038478-02       G.C.               Lida's Medical Supply, Inc.           7/9/15      E0272
 000371647819-01       G.M.               Lida's Medical Supply, Inc.           6/29/15     E0272
 000369630438-01        I.F.              Lida's Medical Supply, Inc.           5/29/15     E0272
 000353380520-01       J.B.               Lida's Medical Supply, Inc.           1/30/15     E0272
 000386861421-01       J.B.               Lida's Medical Supply, Inc.          10/19/15     E0272
 000356205070-01       J.D.               Lida's Medical Supply, Inc.           1/21/15     E0272
 000365993211-03       J.D.               Lida's Medical Supply, Inc.           5/5/15      E0272
 000371785015-01       J.D.               Lida's Medical Supply, Inc.           6/18/15     E0272
 000378080295-01       J.G.               Lida's Medical Supply, Inc.           7/27/15     E0272
 000378080295-02       J.G.               Lida's Medical Supply, Inc.           7/27/15     E0272
 000379268022-01       J.R.               Lida's Medical Supply, Inc.           8/7/15      E0272
 000370051575-01       J.S.               Lida's Medical Supply, Inc.           5/19/15     E0272
 000376575411-02       J.S.               Lida's Medical Supply, Inc.           7/22/15     E0272
 000374900041-01       K.H.               Lida's Medical Supply, Inc.           6/30/15     E0272
 000353732571-02       K.R.               Lida's Medical Supply, Inc.           1/21/15     E0272



                                                  10                                         Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 198
                                                                              1145ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3669
                                                al. v. Avetisyan, et al.
                                                7864
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000385891956-01       K.W.               Lida's Medical Supply, Inc.          10/15/15     E0272
 000361846966-01       L.A.               Lida's Medical Supply, Inc.           4/2/15      E0272
 000363516113-01       L.D.               Lida's Medical Supply, Inc.           4/20/15     E0272
 000376230603-02       L.V.               Lida's Medical Supply, Inc.           7/23/15     E0272
 000355227265-01       M.C.               Lida's Medical Supply, Inc.           2/10/15     E0272
 000376192976-01       M.F.               Lida's Medical Supply, Inc.           6/22/15     E0272
 000369185160-02       M.H.               Lida's Medical Supply, Inc.           5/25/15     E0272
 000371332735-01       M.L.               Lida's Medical Supply, Inc.           6/15/15     E0272
 000374900041-02       M.T.               Lida's Medical Supply, Inc.           6/30/15     E0272
 000373276005-01       M.W.               Lida's Medical Supply, Inc.           6/25/15     E0272
 000379067846-02       N.G.               Lida's Medical Supply, Inc.           7/31/15     E0272
 000358403525-01       R.T.               Lida's Medical Supply, Inc.           4/23/15     E0272
 000360182182-01       S.L.               Lida's Medical Supply, Inc.           3/30/15     E0272
 000377112263-01       S.L.               Lida's Medical Supply, Inc.           7/31/15     E0272
 000368222063-01       T.B.               Lida's Medical Supply, Inc.           6/2/15      E0272
 000369109574-01       T.W.               Lida's Medical Supply, Inc.           5/22/15     E0272
 000378388060-01       V.H.               Lida's Medical Supply, Inc.           8/4/15      E0272
 000366160539-02       W.G.               Lida's Medical Supply, Inc.           4/24/15     E0272
 000363671702-01       Y.B.               Lida's Medical Supply, Inc.           4/13/15     E0272
 000355853649-01       Y.M.               Lida's Medical Supply, Inc.           2/10/15     E0272
 000147187314-05       A.A.              Med Equipments Service, Inc.           9/8/09      E0272
 000208814343-06       A.B.              Med Equipments Service, Inc.           7/18/11     E0272
 000226295029-03       A.B.              Med Equipments Service, Inc.           12/6/11     E0272
 000193902822-03       A.C.              Med Equipments Service, Inc.           3/31/11     E0272
 000130205420-01       A.F.              Med Equipments Service, Inc.           2/6/09      E0272
 000207143892-01       A.G.              Med Equipments Service, Inc.           6/13/11     E0272
 000211944152-01       A.K.              Med Equipments Service, Inc.           7/19/11     E0272
 000143409514-01       A.L.              Med Equipments Service, Inc.           7/10/09     E0272
 000206274102-01       A.P.              Med Equipments Service, Inc.           5/25/11     E0272
 000223036138-04       A.P.              Med Equipments Service, Inc.          10/25/11     E0272
 000435703822-01       A.P.              Med Equipments Service, Inc.          11/16/16     E0272
 000146870563-05       A.R.              Med Equipments Service, Inc.           9/3/09      E0272
 000999863473-02       A.S.              Med Equipments Service, Inc.           6/29/09     E0272
 000175821610-04       A.S.              Med Equipments Service, Inc.           9/9/10      E0272
 000179368436-11       A.S.              Med Equipments Service, Inc.          10/11/10     E0272
 000198738692-01       A.S.              Med Equipments Service, Inc.           4/20/11     E0272
 000196432298-01       B.L.              Med Equipments Service, Inc.           4/5/11      E0272
 000141940956-01       B.S.              Med Equipments Service, Inc.           7/3/09      E0272
 000170788426-02       C.C.              Med Equipments Service, Inc.           6/18/10     E0272
 000176004307-02       C.F.              Med Equipments Service, Inc.           9/17/10     E0272
 000181648964-01       C.M.              Med Equipments Service, Inc.          11/16/10     E0272
 000156201915-01       D.B.              Med Equipments Service, Inc.          12/22/09     E0272



                                                 11                                          Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 199
                                                                              1146ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3670
                                                al. v. Avetisyan, et al.
                                                7865
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000177557238-08       D.B.              Med Equipments Service, Inc.           9/20/10     E0272
 000181698282-03       D.G.              Med Equipments Service, Inc.           11/2/10     E0272
 000178133112-05       D.K.              Med Equipments Service, Inc.           9/8/10      E0272
 000198466591-05       D.M.              Med Equipments Service, Inc.           4/14/11     E0272
 000181677287-05       D.P.              Med Equipments Service, Inc.          11/12/10     E0272
 000175821610-03       D.S.              Med Equipments Service, Inc.           9/9/10      E0272
 000181518341-05       D.S.              Med Equipments Service, Inc.          11/16/10     E0272
 000202844049-03       D.U.              Med Equipments Service, Inc.           5/25/11     E0272
 000129847561-08       E.S.              Med Equipments Service, Inc.           2/6/09      E0272
 000183220292-01       E.S.              Med Equipments Service, Inc.           11/2/10     E0272
 000189290117-03       E.S.              Med Equipments Service, Inc.           2/15/11     E0272
 000178217030-04       F.A.              Med Equipments Service, Inc.           8/27/10     E0272
 000196461891-04        F.I.             Med Equipments Service, Inc.           3/22/11     E0272
 000182537175-03       F.M.              Med Equipments Service, Inc.           11/9/10     E0272
 000181677287-01       F.P.              Med Equipments Service, Inc.          11/12/10     E0272
 000177596326-01       G.H.              Med Equipments Service, Inc.           10/4/10     E0272
 000205015548-01       G.K.              Med Equipments Service, Inc.           6/6/11      E0272
 000146748108-01       G.M.              Med Equipments Service, Inc.           8/28/09     E0272
 000142056688-01       G.T.              Med Equipments Service, Inc.           7/3/09      E0272
 000145967295-01       H.H.              Med Equipments Service, Inc.           9/4/09      E0272
 000173936360-02        I.S.             Med Equipments Service, Inc.           8/6/10      E0272
 000160565859-02        I.T.             Med Equipments Service, Inc.           2/15/10     E0272
 000170319743-09       I.V.              Med Equipments Service, Inc.           6/18/10     E0272
 000436218143-04       J.C.              Med Equipments Service, Inc.          11/23/16     E0272
 000146748108-06       J.D.              Med Equipments Service, Inc.           8/28/09     E0272
 000146748108-07       J.P.              Med Equipments Service, Inc.           8/28/09     E0272
 000220539092-01       J.P.              Med Equipments Service, Inc.          10/11/11     E0272
 000174445304-04       J.V.              Med Equipments Service, Inc.           7/28/10     E0272
 000179363502-01       J.W.              Med Equipments Service, Inc.          10/19/10     E0272
 000172412330-06       K.I.              Med Equipments Service, Inc.           8/12/10     E0272
 000194537783-01       K.M.              Med Equipments Service, Inc.           3/11/11     E0272
 000227402088-01       K.S.              Med Equipments Service, Inc.           12/7/11     E0272
 000141522144-02       L.H.              Med Equipments Service, Inc.           7/6/09      E0272
 000144003647-01       L.K.              Med Equipments Service, Inc.           7/6/09      E0272
 000179363502-03       L.L.              Med Equipments Service, Inc.          10/19/10     E0272
 000146303870-01       L.P.              Med Equipments Service, Inc.           8/27/09     E0272
 000206274102-02       L.P.              Med Equipments Service, Inc.           5/25/11     E0272
 000206274102-03       L.P.              Med Equipments Service, Inc.           5/25/11     E0272
 000177261377-04       M.A.              Med Equipments Service, Inc.           9/6/10      E0272
 000138633144-06       M.C.              Med Equipments Service, Inc.           5/28/09     E0272
 000189690786-01       M.C.              Med Equipments Service, Inc.           2/2/11      E0272
 000179623540-01       M.K.              Med Equipments Service, Inc.          10/21/10     E0272



                                                 12                                          Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 200
                                                                              1147ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3671
                                                al. v. Avetisyan, et al.
                                                7866
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000211944152-02       M.K.              Med Equipments Service, Inc.           7/27/11     E0272
 000171078942-01       M.M.              Med Equipments Service, Inc.           6/28/10     E0272
 000183384130-04       M.M.              Med Equipments Service, Inc.          11/30/10     E0272
 000147750953-01       M.N.              Med Equipments Service, Inc.           9/11/09     E0272
 000175607126-01       M.P.              Med Equipments Service, Inc.           9/2/10      E0272
 000178656351-08       M.S.              Med Equipments Service, Inc.           9/28/10     E0272
 000178557898-02       M.T.              Med Equipments Service, Inc.           8/11/10     E0272
 000181648964-03       M.T.              Med Equipments Service, Inc.          11/16/10     E0272
 000180186009-04       N.C.              Med Equipments Service, Inc.          10/26/10     E0272
 000172471880-02       N.M.              Med Equipments Service, Inc.           7/19/10     E0272
 000180092587-08       N.P.              Med Equipments Service, Inc.          10/26/10     E0272
 000179998461-04       N.S.              Med Equipments Service, Inc.          11/26/10     E0272
 000998183858-02       N.T.              Med Equipments Service, Inc.          11/25/16     E0272
 000148903222-02       O.B.              Med Equipments Service, Inc.           9/21/09     E0272
 000178557898-01       O.K.              Med Equipments Service, Inc.           8/11/10     E0272
 000172724155-02       P.K.              Med Equipments Service, Inc.           7/16/10     E0272
 000142231398-06       R.F.              Med Equipments Service, Inc.           7/6/09      E0272
 000179588973-03       R.H.              Med Equipments Service, Inc.          11/11/10     E0272
 000197223241-01       R.L.              Med Equipments Service, Inc.           3/30/11     E0272
 000177382405-01       R.N.              Med Equipments Service, Inc.          10/12/10     E0272
 000141662742-01       R.R.              Med Equipments Service, Inc.           7/3/09      E0272
 000138407951-01       S.C.              Med Equipments Service, Inc.           5/22/09     E0272
 000187754972-02        S.I.             Med Equipments Service, Inc.          11/23/10     E0272
 000222754186-01       S.L.              Med Equipments Service, Inc.          10/26/11     E0272
 000208465666-03       S.M.              Med Equipments Service, Inc.           7/20/11     E0272
 000197780455-03       S.P.              Med Equipments Service, Inc.           3/22/11     E0272
 000202844049-06       S.V.              Med Equipments Service, Inc.           5/25/11     E0272
 000139092027-07       S.Y.              Med Equipments Service, Inc.           5/28/09     E0272
 000148903222-05       T.B.              Med Equipments Service, Inc.           9/21/09     E0272
 000181135013-01       T.R.              Med Equipments Service, Inc.          11/17/10     E0272
 000196794002-04       T.R.              Med Equipments Service, Inc.           4/5/11      E0272
 000177098208-01       T.U.              Med Equipments Service, Inc.           9/23/10     E0272
 000194415873-04       V.A.              Med Equipments Service, Inc.           3/23/11     E0272
 000141722710-01       V.F.              Med Equipments Service, Inc.           7/6/09      E0272
 000176775559-01       V.K.              Med Equipments Service, Inc.           9/9/10      E0272
 000188630404-01       V.M.              Med Equipments Service, Inc.          12/28/10     E0272
 000223036138-02       V.P.              Med Equipments Service, Inc.          10/25/11     E0272
 000202447280-01       V.S.              Med Equipments Service, Inc.           5/17/11     E0272
 000147079057-01       W.C.              Med Equipments Service, Inc.           9/11/09     E0272
 000175786946-16       W.C.              Med Equipments Service, Inc.           8/18/10     E0272
 000204843494-01       Y.G.              Med Equipments Service, Inc.           6/20/11     E0272
 000178217030-05       Y.R.              Med Equipments Service, Inc.           8/27/10     E0272



                                                 13                                          Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 201
                                                                              1148ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3672
                                                al. v. Avetisyan, et al.
                                                7867
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000208814343-01       Y.R.              Med Equipments Service, Inc.           7/18/11     E0272
 000245412234-07       C.E.                  Orion Supplies, Inc.               5/22/12     E0272
 000273514562-05       E.O.                  Orion Supplies, Inc.               1/28/13     E0272
 000275103174-06       L.G.                  Orion Supplies, Inc.               4/23/13     E0272

 000244416467-07       M.G.                  Orion Supplies, Inc.               5/22/12   E0272 RD
 000244416467-07       M.G.                  Orion Supplies, Inc.               5/22/12    E0272
 000226634624-01       M.M.                  Orion Supplies, Inc.              11/23/11    E0272
 000244416467-04       R.S.                  Orion Supplies, Inc.               5/18/12    E0272

 000235783685-01       V.M.                  Orion Supplies, Inc.               2/6/12    E0272 GC

 000230087561-03       Y.O.                  Orion Supplies, Inc.               1/26/12   E0272 GC
 000362035941-02       A.A.              Prompt Medical Supply Inc.             3/30/15    E0272
 000351538244-01       A.S.              Prompt Medical Supply Inc.             1/2/15     E0272
 000369077011-01       B.P.              Prompt Medical Supply Inc.             5/26/15    E0272
 000284945763-01       C.C.              Prompt Medical Supply Inc.             5/13/13    E0272
 000351538244-02       C.L.              Prompt Medical Supply Inc.             1/2/15     E0272
 000353224504-01       D.H.              Prompt Medical Supply Inc.             1/13/15    E0272
 000281568022-01       E.R.              Prompt Medical Supply Inc.             4/15/13    E0272
 000356826214-01       G.W.              Prompt Medical Supply Inc.             2/13/15    E0272
 000312410541-05       I.D.              Prompt Medical Supply Inc.             2/25/14    E0272
 000351538244-03       M.L.              Prompt Medical Supply Inc.             1/2/15     E0272
 000285186466-02       O.G.              Prompt Medical Supply Inc.             5/7/13     E0272
 000351833439-03       O.T.              Prompt Medical Supply Inc.            12/17/14    E0272
 000363168790-01       P.B.              Prompt Medical Supply Inc.             4/10/15    E0272
 000347247990-01       P.S.              Prompt Medical Supply Inc.            11/14/14    E0272
 000355178962-01       R.A.              Prompt Medical Supply Inc.             1/8/15     E0272
 000369077011-02       T.J.              Prompt Medical Supply Inc.             5/26/15    E0272
 000367082427-01       W.B.              Prompt Medical Supply Inc.             5/13/15    E0272
 000354248890-01       A.G.              Skapars Health Products, Inc.          3/19/15    E0184
 000343663134-03       A.K.              Skapars Health Products, Inc.         11/17/14    E0184
 000358475275-04       C.L.              Skapars Health Products, Inc.          3/25/15    E0184
 000358258440-07       D.F.              Skapars Health Products, Inc.          4/30/15    E0184
 000422923169-01       D.G.              Skapars Health Products, Inc.          9/8/16     E0184
 000404014201-02       E.R.              Skapars Health Products, Inc.          4/18/16    E0184
 000357992980-02       F.O.              Skapars Health Products, Inc.          4/7/15     E0184
 000344889621-01       G.B.              Skapars Health Products, Inc.         11/12/14    E0184
 000342257144-04       J.M.              Skapars Health Products, Inc.         10/22/14    E0184
 000435422779-01       K.E.              Skapars Health Products, Inc.          9/27/16    E0184
 000405235540-01       K.W.              Skapars Health Products, Inc.          4/12/16    E0184
 000347417461-02       L.D.              Skapars Health Products, Inc.         12/24/14    E0184



                                                  14                                         Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 202
                                                                              1149ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3673
                                                al. v. Avetisyan, et al.
                                                7868
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000342257144-03        L.J.            Skapars Health Products, Inc.          10/22/14     E0184
 000366057115-02       L.N.             Skapars Health Products, Inc.           8/3/15      E0184
 000419742092-01       M.A.             Skapars Health Products, Inc.           7/1/16      E0184
 000419742092-02       N.A.             Skapars Health Products, Inc.           6/28/16     E0184
 000342257144-02       R.A.             Skapars Health Products, Inc.          10/22/14     E0184
 000407987015-02       R.C.             Skapars Health Products, Inc.           6/20/16     E0184
 000376459327-01       R.G.             Skapars Health Products, Inc.           8/26/15     E0184
 000340231983-01       R.S.             Skapars Health Products, Inc.          11/14/14     E0184
 000359179884-02       S.M.             Skapars Health Products, Inc.           3/25/15     E0184
 000407738186-02        S.S.            Skapars Health Products, Inc.           4/20/16     E0184
 000343134169-02        T.F.            Skapars Health Products, Inc.          12/18/14     E0184
 000423664713-01       U.R.             Skapars Health Products, Inc.           8/30/16     E0184
 000363380940-01       W.B.             Skapars Health Products, Inc.           6/4/15      E0184
 000362861601-02       Y.A.             Skapars Health Products, Inc.           5/18/15     E0184
 000333815546-01       C.E.           Smart Choice Medical Supply, Inc.         7/15/14     E0272
 000344731583-02       D.P.           Smart Choice Medical Supply, Inc.         11/4/14     E0272
 000330623786-02       F.L.           Smart Choice Medical Supply, Inc.         6/17/14     E0272
 000329178677-01       J.W.           Smart Choice Medical Supply, Inc.         6/30/14     E0272
 000330623786-07       P.L.           Smart Choice Medical Supply, Inc.         6/11/14     E0272
 000330623299-08       R.F.           Smart Choice Medical Supply, Inc.         7/28/14     E0272
 000359247236-02       R.G.           Smart Choice Medical Supply, Inc.         2/27/15     E0272
 000330623299-02       T.T.           Smart Choice Medical Supply, Inc.         7/7/14      E0272
 000418320743-02       A.N.                      Top Q, Inc.                    7/7/16      E0184
 000419797061-03       B.L.                      Top Q, Inc.                    7/18/16     E0184
 000429148620-03       G.R.                      Top Q, Inc.                    9/23/16     E0272
 000432246619-02       S.B.                      Top Q, Inc.                   10/14/16     E0272
 000418191557-03        S.L.                     Top Q, Inc.                    7/12/16     E0184
 000367206349-08       B.A.           Voorhies Health Care Products, Inc.       7/2/15      E0184
 000329192686-01       B.B.           Voorhies Health Care Products, Inc.       7/14/14     E0184
 000348134859-01       B.B.           Voorhies Health Care Products, Inc.       1/12/15     E0184
 000321585762-01       D.B.           Voorhies Health Care Products, Inc.       5/28/14     E0184
 000313376626-01       D.K.           Voorhies Health Care Products, Inc.       3/26/14     E0184
 000324723667-03       I.G.           Voorhies Health Care Products, Inc.       5/30/14     E0184
 000354028300-02       J.R.           Voorhies Health Care Products, Inc.       3/20/15     E0184
 000303932693-01       K.A.           Voorhies Health Care Products, Inc.      12/10/13     E0184
 000396950131-05       K.G.           Voorhies Health Care Products, Inc.       3/7/16      E0184
 000345699606-02       M.A.           Voorhies Health Care Products, Inc.      12/24/14     E0184
 000329192686-03       M.B.           Voorhies Health Care Products, Inc.       7/14/14     E0184
 000324902899-02       M.F.           Voorhies Health Care Products, Inc.       6/11/14     E0184
 000332505551-01       S.A.           Voorhies Health Care Products, Inc.      11/19/14     E0184
 000313376626-02       S.K.           Voorhies Health Care Products, Inc.       3/31/14     E0184
 000324723667-02       S.S.           Voorhies Health Care Products, Inc.       5/29/14     E0184



                                                  15                                         Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 203
                                                                              1150ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3674
                                                al. v. Avetisyan, et al.
                                                7869
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Egg Crate
                                Mattresses under a Fee Schedule Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000271556698-15       Y.R.           Voorhies Health Care Products, Inc.       2/19/13     E0272
 000431723246-01       M.P.           Well Care Medical Equipment, LLC         11/23/16     E0272
 000383218757-01       R.G.           Well Care Medical Equipment, LLC          9/26/15     E0272
 000413760570-01       R.J.           Well Care Medical Equipment, LLC          7/8/16      E0272
 000383218757-02       R.M.           Well Care Medical Equipment, LLC          9/26/15     E0272




                                                  16                                         Exhibit 32
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 204
                                                                1151ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3675
                                       7870




                            EXHIBIT 33


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 205
                                                                              1152ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3676
                                                al. v. Avetisyan, et al.
                                                7871
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Bed Boards under
                                       a Fee Schedule DME Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000435415450-07         J.C.            East 19 Medical Supply Corp.           11/24/16    E0274
 000421622077-02        C.C.             Helpful Medical Supply, Corp.          11/14/16    E0274
 000421781097-02        R.B.             Helpful Medical Supply, Corp.           8/10/16    E0274
 000320897142-08        T.H.                  Lenex Services, Inc.               4/3/14     E0274
 000435703822-01        A.P.             Med Equipments Service, Inc.           11/16/16    E0274
 000436218143-04         J.C.            Med Equipments Service, Inc.           11/23/16    E0274
 000998183858-02        N.T.             Med Equipments Service, Inc.           11/25/16    E0274
 000245412234-07        C.E.                  Orion Supplies, Inc.               5/22/12    E0274
 000273514562-05        E.O.                  Orion Supplies, Inc.               1/28/13    E0274
 000275103174-06        L.G.                  Orion Supplies, Inc.               4/23/13    E0274
 000226634624-01        M.M.                  Orion Supplies, Inc.              11/23/11    E0274
 000244416467-04        R.S.                  Orion Supplies, Inc.               5/18/12    E0274
 000235783685-01        V.M.                  Orion Supplies, Inc.               2/6/12    E0274 RD
 000230087561-03        Y.O.                  Orion Supplies, Inc.               1/26/12   E0274 RD
 000362035941-02        A.A.              Prompt Medical Supply Inc.             3/30/15    E0274
 000351538244-01        A.S.              Prompt Medical Supply Inc.             1/2/15     E0274
 000369077011-01        B.P.              Prompt Medical Supply Inc.             5/26/15    E0274
 000351538244-02        C.L.              Prompt Medical Supply Inc.             1/2/15     E0274
 000353224504-01        D.H.              Prompt Medical Supply Inc.             1/13/15    E0274
 000281568022-01        E.R.              Prompt Medical Supply Inc.             4/15/13    E0274
 000356826214-01        G.W.              Prompt Medical Supply Inc.             2/13/15    E0274
 000351538244-03        M.L.              Prompt Medical Supply Inc.             1/2/15     E0274
 000285186466-02        O.G.              Prompt Medical Supply Inc.             5/7/13     E0274
 000351833439-03        O.T.              Prompt Medical Supply Inc.            12/17/14    E0274
 000363168790-01        P.B.              Prompt Medical Supply Inc.             4/10/15    E0274
 000347247990-01        P.S.              Prompt Medical Supply Inc.            11/14/14    E0274
 000355178962-01        R.A.              Prompt Medical Supply Inc.             1/8/15     E0274
 000369077011-02        T.J.              Prompt Medical Supply Inc.             5/26/15    E0274
 000367082427-01        W.B.              Prompt Medical Supply Inc.             5/13/15    E0274
 000354248890-01        A.G.             Skapars Health Products, Inc.           3/19/15    E0274
 000343663134-03        A.K.             Skapars Health Products, Inc.          11/17/14    E0274
 000358475275-04        C.L.             Skapars Health Products, Inc.           3/25/15    E0274
 000422923169-01        D.G.             Skapars Health Products, Inc.           9/8/16     E0274
 000404014201-02        E.R.             Skapars Health Products, Inc.           4/18/16    E0274
 000357992980-02        F.O.             Skapars Health Products, Inc.           4/7/15     E0274
 000344889621-01        G.B.             Skapars Health Products, Inc.          11/12/14    E0274
 000342257144-04        J.M.             Skapars Health Products, Inc.          10/22/14    E0274
 000435422779-01        K.E.             Skapars Health Products, Inc.           9/27/16    E0274
 000405235540-01        K.W.             Skapars Health Products, Inc.           4/12/16    E0274
 000342257144-03         L.J.            Skapars Health Products, Inc.          10/22/14    E0274
 000366057115-02        L.N.             Skapars Health Products, Inc.           8/3/15     E0274
 000419742092-01        M.A.             Skapars Health Products, Inc.           7/1/16     E0274



                                                  1                                          Exhibit 33
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 206
                                                                              1153ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3677
                                                al. v. Avetisyan, et al.
                                                7872
Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Bed Boards under
                                       a Fee Schedule DME Code

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000419742092-02        N.A.            Skapars Health Products, Inc.            6/28/16    E0274
 000342257144-02        R.A.            Skapars Health Products, Inc.           10/22/14    E0274
 000407987015-02        R.C.            Skapars Health Products, Inc.            6/20/16    E0274
 000376459327-01        R.G.            Skapars Health Products, Inc.            8/26/15    E0274
 000340231983-01        R.S.            Skapars Health Products, Inc.           11/14/14    E0274
 000359179884-02        S.M.            Skapars Health Products, Inc.            3/25/15    E0274
 000407738186-02         S.S.           Skapars Health Products, Inc.            4/20/16    E0274
 000343134169-02         T.F.           Skapars Health Products, Inc.           12/18/14    E0274
 000423664713-01        U.R.            Skapars Health Products, Inc.            8/30/16    E0274
 000363380940-01        W.B.            Skapars Health Products, Inc.            6/4/15     E0274
 000362861601-02        Y.A.            Skapars Health Products, Inc.            5/18/15    E0274
 000344731583-02        D.P.          Smart Choice Medical Supply, Inc.          11/4/14    E0274
 000330623786-02        F.L.          Smart Choice Medical Supply, Inc.          6/17/14    E0274
 000329178677-01        J.W.          Smart Choice Medical Supply, Inc.          6/30/14    E0274
 000330623786-07        P.L.          Smart Choice Medical Supply, Inc.          6/11/14    E0274
 000330623299-08        R.F.          Smart Choice Medical Supply, Inc.          7/28/14    E0274
 000359247236-02        R.G.          Smart Choice Medical Supply, Inc.          2/27/15    E0274
 000330623299-02        T.T.          Smart Choice Medical Supply, Inc.          7/7/14     E0274
 000383218757-01        R.G.          Well Care Medical Equipment, LLC           9/26/15    E0274
 000413760570-01         R.J.         Well Care Medical Equipment, LLC           7/8/16     E0274
 000383218757-02        R.M.          Well Care Medical Equipment, LLC           9/26/15    E0274




                                                  2                                          Exhibit 33
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 207
                                                                1154ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3678
                                       7873




                            EXHIBIT 34


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 208
                                                                              1155ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3679
                                                al. v. Avetisyan, et al.
                                                7874
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                                 L0629, L0632, L0634 and/or L0636

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
 000408360519-02       J.G.          Advanced Orthopedic Solutions, Inc.        6/3/16      L0632
 000412152035-02       K.M.          Advanced Orthopedic Solutions, Inc.        6/22/16     L0632
 000423223775-02       J.L.              AVA Custom Supply, Inc.                9/27/16     L0632
                                 Daily Medical Equipment Distribution Center,
 000289575192-01       A.B.                         Inc.                        6/24/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000294323084-15       A.C.                         Inc.                        8/14/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000231677691-04       A.D.                         Inc.                        12/30/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000230943839-09       A.G.                         Inc.                        1/16/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000273704759-01       A.J.                         Inc.                         2/4/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000247376205-01       A.P.                         Inc.                        6/11/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000270996548-03       A.R.                         Inc.                         1/2/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000300812849-01       A.S.                         Inc.                        9/30/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000289803149-01       B.F.                         Inc.                        7/17/13    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000246972426-03       B.H.                         Inc.                         6/6/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000231033564-03       B.R.                         Inc.                        1/24/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000237709605-24       C.C.                         Inc.                        1/28/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000231677691-03       C.F.                         Inc.                        12/30/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000222246324-11       C.G.                         Inc.                        10/15/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000255000051-03      C.M.                          Inc.                        8/13/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000273642025-01      C.M.                          Inc.                        1/21/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000292036555-02       C.N.                         Inc.                        7/19/13    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000293512059-02       C.N.                         Inc.                        7/22/13    L0629 PS
                                 Daily Medical Equipment Distribution Center,
 000277686341-02       C.P.                         Inc.                         3/8/13     L0629




                                                  1                                          Exhibit 34
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 209
                                                                              1156ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3680
                                                al. v. Avetisyan, et al.
                                                7875
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                                 L0629, L0632, L0634 and/or L0636

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000283180552-01       C.P.                         Inc.                        4/24/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000253427405-05       D.C.                         Inc.                         8/6/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000219439569-01       D.D.                         Inc.                        9/26/11    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000244193215-01       D.D.                         Inc.                         5/8/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000267385978-01       D.D.                         Inc.                        12/10/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000253703771-04       D.J.                         Inc.                        8/13/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000253427405-06       D.K.                         Inc.                         8/6/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000222872475-01      D.M.                          Inc.                        12/10/11   L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000227498077-01       E.L.                         Inc.                        2/28/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000273642025-02       E.M.                         Inc.                        1/22/13    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000277939203-02       E.M.                         Inc.                        3/13/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000302300686-02       E.N.                         Inc.                        10/14/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000224122630-01       E.P.                         Inc.                        12/2/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000212080428-01      G.M.                          Inc.                        8/30/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000282638857-01      G.M.                          Inc.                        4/30/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000252140744-03       G.T.                         Inc.                        8/16/12    L0629 LS
                                 Daily Medical Equipment Distribution Center,
 000228074746-01       G.V.                         Inc.                        10/23/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000228074746-01       G.V.                         Inc.                        11/25/11    L0634
                                 Daily Medical Equipment Distribution Center,
 000271892416-02       I.S.                         Inc.                        1/15/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000256850801-01       I.Z.                         Inc.                        8/17/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000219277514-03       J.C.                         Inc.                        9/26/11     L0629



                                                  2                                          Exhibit 34
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 210
                                                                              1157ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3681
                                                al. v. Avetisyan, et al.
                                                7876
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                                 L0629, L0632, L0634 and/or L0636

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000253427405-07       J.C.                         Inc.                         8/6/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000219540076-03       J.G.                         Inc.                        9/27/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000256521592-03       J.K.                         Inc.                        8/16/12    L0629 LS
                                 Daily Medical Equipment Distribution Center,
 000214028037-04       J.M.                         Inc.                        12/5/11    L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000284812369-02       J.M.                         Inc.                         5/6/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000299082578-06       J.P.                         Inc.                        9/23/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000247376205-04       J.T.                         Inc.                        6/11/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000228074746-11       J.V.                         Inc.                        10/23/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000249109711-07       K.H.                         Inc.                         6/4/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000300794856-02      K.M.                          Inc.                        10/7/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000219439569-03      K.W.                          Inc.                        9/26/11    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000244045076-03       L.A.                         Inc.                        7/13/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000252140744-06       L.A.                         Inc.                        8/17/12    L0629 LS
                                 Daily Medical Equipment Distribution Center,
 000253703771-03       L.B.                         Inc.                        8/13/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000230943839-03       L.G.                         Inc.                         1/5/12    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000254756596-03       L.P.                         Inc.                         8/3/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000256593435-05       L.R.                         Inc.                         9/7/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000284371606-02       L.S.                         Inc.                         5/6/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000303710973-03       L.V.                         Inc.                        10/11/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000282171867-04      M.A.                          Inc.                        4/17/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000253790752-04      M.B.                          Inc.                        8/10/12     L0629



                                                  3                                          Exhibit 34
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 211
                                                                              1158ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3682
                                                al. v. Avetisyan, et al.
                                                7877
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                                 L0629, L0632, L0634 and/or L0636

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000253790752-01      M.B.                          Inc.                        8/13/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000293628731-02      M.G.                          Inc.                        7/22/13    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000296687676-01       M.J.                         Inc.                        8/13/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000297609398-06      M.K.                          Inc.                         9/9/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000220694657-01      M.M.                          Inc.                        12/5/11    L0634 LS
                                 Daily Medical Equipment Distribution Center,
 000223250721-01      M.R.                          Inc.                        11/8/11     L0629
                                 Daily Medical Equipment Distribution Center,
 000293826442-01      M.R.                          Inc.                        7/30/13    L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000299356808-02       M.T.                         Inc.                        10/3/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000228074746-02      M.V.                          Inc.                        10/23/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000228074746-06      M.V.                          Inc.                        10/23/11    L0629
                                 Daily Medical Equipment Distribution Center,
 000228074746-02      M.V.                          Inc.                        12/15/11    L0634
                                 Daily Medical Equipment Distribution Center,
 000303363971-03       N.B.                         Inc.                        11/5/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000235254398-03      Q.M.                          Inc.                        2/17/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000300058708-02       R.A.                         Inc.                        9/20/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000253427405-08       R.C.                         Inc.                        7/30/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000302201272-01       R.F.                         Inc.                        11/18/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000222757569-03      R.M.                          Inc.                        10/29/11   L0629 RA
                                 Daily Medical Equipment Distribution Center,
 000260300728-04      R.M.                          Inc.                        9/21/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000279091730-02       R.R.                         Inc.                        3/15/13     L0629
                                 Daily Medical Equipment Distribution Center,
 000234510782-10       S.C.                         Inc.                        2/27/12     L0629
                                 Daily Medical Equipment Distribution Center,
 000242188001-02       S.C.                         Inc.                         5/1/12     L0629



                                                  4                                          Exhibit 34
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 212
                                                                              1159ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3683
                                                al. v. Avetisyan, et al.
                                                7878
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                                 L0629, L0632, L0634 and/or L0636

                                                                                           Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                 Code
                     Initials                                                   Service
                                                                                            Used
                                 Daily Medical Equipment Distribution Center,
 000259658291-02       S.C.                         Inc.                        10/8/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000249722223-03       S.P.                         Inc.                         7/2/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000222246324-03       T.G.                         Inc.                        10/15/11   L0629
                                 Daily Medical Equipment Distribution Center,
 000304424526-03       T.G.                         Inc.                        10/16/13   L0629
                                 Daily Medical Equipment Distribution Center,
 000268316775-01       T.M.                         Inc.                        12/3/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000254847312-07      V.M.                          Inc.                        8/13/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000300353604-01      V.M.                          Inc.                        10/7/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000251143574-01       V.U.                         Inc.                        7/17/12    L0629
                                 Daily Medical Equipment Distribution Center,
 000277062634-05      W.C.                          Inc.                         3/6/13    L0629
                                 Daily Medical Equipment Distribution Center,
 000307969147-02      W.W.                          Inc.                        12/16/13   L0629
                                 Daily Medical Equipment Distribution Center,
 000283557304-03       Z.R.                         Inc.                        4/22/13    L0629
 000366024487-03       C.R.             Helpful Medical Supply Corp.            6/24/15    L0632
 000370906273-03       R.J.             Helpful Medical Supply Corp.             8/5/15    L0632
 000147187314-05       A.A.             Med Equipments Service, Inc.             9/8/09    L0629
 000130205420-01       A.F.             Med Equipments Service, Inc.             2/6/09    L0629
 000143409514-01       A.L.             Med Equipments Service, Inc.            7/10/09    L0629
 000146870563-05       A.R.             Med Equipments Service, Inc.             9/3/09    L0629
 000999863473-02       A.S.             Med Equipments Service, Inc.            6/29/09    L0629
 000175821610-04       A.S.             Med Equipments Service, Inc.             9/9/10    L0629
 000179368436-11       A.S.             Med Equipments Service, Inc.            10/11/10   L0629
 000141940956-01       B.S.             Med Equipments Service, Inc.             7/3/09    L0629
 000170788426-02       C.C.             Med Equipments Service, Inc.            6/18/10    L0629
 000176004307-02       C.F.             Med Equipments Service, Inc.            9/17/10    L0629
 000181648964-01       C.M.             Med Equipments Service, Inc.            11/16/10   L0629
 000156201915-01       D.B.             Med Equipments Service, Inc.            12/22/09   L0629
 000177557238-08       D.B.             Med Equipments Service, Inc.            9/20/10    L0629
 000181698282-03       D.G.             Med Equipments Service, Inc.            11/2/10    L0629
 000178133112-05       D.K.             Med Equipments Service, Inc.             9/8/10    L0629
 000181677287-05       D.P.             Med Equipments Service, Inc.            11/12/10   L0629
 000175821610-03       D.S.             Med Equipments Service, Inc.             9/9/10    L0629
 000181518341-05       D.S.             Med Equipments Service, Inc.            11/16/10   L0629



                                                  5                                         Exhibit 34
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 213
                                                                              1160ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3684
                                                al. v. Avetisyan, et al.
                                                7879
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                                 L0629, L0632, L0634 and/or L0636

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                   Retailer                                  Code
                     Initials                                                 Service
                                                                                           Used
 000129847561-08       E.S.             Med Equipments Service, Inc.           2/6/09     L0629
 000183220292-01       E.S.             Med Equipments Service, Inc.          11/2/10    L0629 LS
 000178217030-04       F.A.             Med Equipments Service, Inc.          8/27/10     L0629
 000182537175-03       F.M.             Med Equipments Service, Inc.          11/9/10     L0629
 000181677287-01       F.P.             Med Equipments Service, Inc.          11/12/10    L0629
 000177596326-01       G.H.             Med Equipments Service, Inc.          10/4/10     L0629
 000146748108-01       G.M.             Med Equipments Service, Inc.          8/28/09     L0629
 000146528427-04       G.P.             Med Equipments Service, Inc.          8/27/09     L0629
 000142056688-01       G.T.             Med Equipments Service, Inc.           7/3/09     L0629
 000145967295-01       H.H.             Med Equipments Service, Inc.           9/4/09     L0629
 000173936360-02        I.S.            Med Equipments Service, Inc.           8/6/10     L0629
 000160565859-02        I.T.            Med Equipments Service, Inc.          2/15/10     L0629
 000170319743-09       I.V.             Med Equipments Service, Inc.          6/18/10     L0629
 000146748108-07       J.P.             Med Equipments Service, Inc.          8/28/09     L0629
 000174445304-04       J.V.             Med Equipments Service, Inc.          7/28/10     L0629
 000179363502-01       J.W.             Med Equipments Service, Inc.          10/19/10    L0629
 000172412330-06       K.I.             Med Equipments Service, Inc.          8/12/10    L0629 LS
 000141522144-02       L.H.             Med Equipments Service, Inc.           7/6/09    L0629 LS
 000144003647-01       L.K.             Med Equipments Service, Inc.           7/6/09     L0629
 000179363502-03       L.L.             Med Equipments Service, Inc.          10/19/10    L0629
 000146303870-01       L.P.             Med Equipments Service, Inc.          8/27/09     L0629
 000177261377-04       M.A.             Med Equipments Service, Inc.           9/6/10     L0629
 000138633144-06       M.C.             Med Equipments Service, Inc.          5/28/09     L0629
 000179623540-01       M.K.             Med Equipments Service, Inc.          10/21/10    L0629
 000171078942-01       M.M.             Med Equipments Service, Inc.          6/28/10     L0629
 000183384130-04       M.M.             Med Equipments Service, Inc.          11/30/10    L0629
 000147750953-01       M.N.             Med Equipments Service, Inc.          9/11/09     L0629
 000175607126-01       M.P.             Med Equipments Service, Inc.           9/2/10     L0629
 000178656351-08       M.S.             Med Equipments Service, Inc.          9/28/10     L0629
 000178557898-02       M.T.             Med Equipments Service, Inc.          8/11/10     L0629
 000181648964-03       M.T.             Med Equipments Service, Inc.          11/16/10    L0629
 000180186009-04       N.C.             Med Equipments Service, Inc.          10/26/10    L0629
 000172471880-02       N.M.             Med Equipments Service, Inc.          7/19/10     L0629
 000180092587-08       N.P.             Med Equipments Service, Inc.          10/26/10    L0629
 000179998461-04       N.S.             Med Equipments Service, Inc.          11/26/10    L0629
 000148903222-02       O.B.             Med Equipments Service, Inc.          9/21/09     L0629
 000178557898-01       O.K.             Med Equipments Service, Inc.          8/11/10     L0629
 000172724155-02       P.K.             Med Equipments Service, Inc.          7/16/10     L0629
 000142231398-06       R.F.             Med Equipments Service, Inc.           7/6/09     L0629
 000179588973-03       R.H.             Med Equipments Service, Inc.          11/11/10    L0629
 000177382405-01       R.N.             Med Equipments Service, Inc.          10/12/10   L0629 LS
 000141662742-01       R.R.             Med Equipments Service, Inc.           7/3/09     L0629



                                                 6                                         Exhibit 34
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 214
                                                                              1161ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3685
                                                al. v. Avetisyan, et al.
                                                7880
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                                 L0629, L0632, L0634 and/or L0636

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used
 000138407951-01      S.C.              Med Equipments Service, Inc.          5/22/09     L0629
 000187754972-02       S.I.             Med Equipments Service, Inc.          11/23/10    L0629
 000139092027-07      S.Y.              Med Equipments Service, Inc.          5/28/09     L0629
 000148903222-05      T.B.              Med Equipments Service, Inc.          9/21/09     L0629
 000181135013-01      T.R.              Med Equipments Service, Inc.          11/17/10    L0629
 000177098208-01      T.U.              Med Equipments Service, Inc.          9/23/10     L0629
 000141722710-01      V.F.              Med Equipments Service, Inc.           7/6/09     L0629
 000176775559-01      V.K.              Med Equipments Service, Inc.           9/9/10     L0629
 000188630404-01      V.M.              Med Equipments Service, Inc.          12/28/10    L0629
 000147079057-01      W.C.              Med Equipments Service, Inc.          9/11/09     L0629
 000175786946-16      W.C.              Med Equipments Service, Inc.          8/18/10     L0629
 000178217030-05      Y.R.              Med Equipments Service, Inc.          8/27/10     L0629
 000245412234-07      C.E.                   Orion Supplies, Inc.             5/22/12     L0629
 000273514562-05      E.O.                   Orion Supplies, Inc.             1/28/13     L0629
 000238008239-01      H.S.                   Orion Supplies, Inc.             3/15/12     L0629
 000275103174-06      L.G.                   Orion Supplies, Inc.             4/23/13     L0629
 000226634624-01      M.M.                   Orion Supplies, Inc.             11/23/11    L0629
 000244416467-04      R.S.                   Orion Supplies, Inc.             5/18/12     L0629
 000239193949-01       S.S.                  Orion Supplies, Inc.             3/23/12    L0629 RA
 000235783685-01      V.M.                   Orion Supplies, Inc.              2/6/12    L0629 RA
 000230087561-03      Y.O.                   Orion Supplies, Inc.             1/26/12    L0629 RA
 000362035941-02      A.A.              Prompt Medical Supply Inc.            3/30/15     L0629
 000351538244-01      A.S.              Prompt Medical Supply Inc.             1/2/15     L0629
 000369077011-01      B.P.              Prompt Medical Supply Inc.            5/26/15     L0629
 000284945763-01      C.C.              Prompt Medical Supply Inc.            5/13/13     L0629
 000351538244-02      C.L.              Prompt Medical Supply Inc.             1/2/15     L0629
 000353224504-01      D.H.              Prompt Medical Supply Inc.            1/13/15     L0629
 000281568022-01      E.R.              Prompt Medical Supply Inc.            4/15/13     L0629
 000356826214-01      G.W.              Prompt Medical Supply Inc.            2/13/15     L0629
 000312410541-05      I.D.              Prompt Medical Supply Inc.            2/25/14     L0629
 000351538244-03      M.L.              Prompt Medical Supply Inc.             1/2/15     L0629
 000285186466-02      O.G.              Prompt Medical Supply Inc.             5/7/13     L0629
 000351833439-03      O.T.              Prompt Medical Supply Inc.            12/17/14    L0629
 000363168790-01      P.B.              Prompt Medical Supply Inc.            4/10/15     L0629
 000347247990-01      P.S.              Prompt Medical Supply Inc.            11/14/14    L0629
 000355178962-01      R.A.              Prompt Medical Supply Inc.             1/8/15     L0629
 000369077011-02      T.J.              Prompt Medical Supply Inc.            5/26/15     L0629
 000414265363-03      D.G.            Right Choice Medical Supply Inc.        9/30/16     L0632
 000414080325-01      E.G.            Right Choice Medical Supply Inc.        9/29/16     L0632
 000414265363-02      M.G.            Right Choice Medical Supply Inc.         9/7/16     L0632
 000401267364-02      A.S.              Skapars Health Products, Inc.         5/23/16     L0636
 000420811804-02       D.J.             Skapars Health Products, Inc.         10/12/16    L0636



                                                 7                                         Exhibit 34
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 215
                                                                              1162ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3686
                                                al. v. Avetisyan, et al.
                                                7881
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                                 L0629, L0632, L0634 and/or L0636

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used
 000344889621-01       G.B.            Skapars Health Products, Inc.          11/12/14    L0636
 000346336225-02        G.J.           Skapars Health Products, Inc.          1/21/15     L0636
 000422238881-01       H.F.            Skapars Health Products, Inc.          10/7/16     L0636
 000391537313-01        J.C.           Skapars Health Products, Inc.          2/12/16     L0636
 000341003796-02        J.R.           Skapars Health Products, Inc.          11/18/14    L0636
 000341003796-03        J.R.           Skapars Health Products, Inc.          12/2/14     L0636
 000370811663-03       K.B.            Skapars Health Products, Inc.          6/24/15     L0636
 000420811804-01       L.M.            Skapars Health Products, Inc.          10/6/16     L0636
 000376459327-01       R.G.            Skapars Health Products, Inc.           9/1/15     L0636
 000362802498-02       T.B.            Skapars Health Products, Inc.           5/7/15     L0636
 000363380940-01       W.B.            Skapars Health Products, Inc.          5/13/15     L0636
 000344731583-02       D.P.          Smart Choice Medical Supply, Inc.        1/28/15     L0632
 000330623786-02       F.L.          Smart Choice Medical Supply, Inc.        6/17/14     L0629
 000329178677-01       J.W.          Smart Choice Medical Supply, Inc.        6/30/14     L0629
 000330623786-07       P.L.          Smart Choice Medical Supply, Inc.        6/11/14     L0629
 000330623299-08       R.F.          Smart Choice Medical Supply, Inc.        7/28/14     L0629
 000359247236-02       R.G.          Smart Choice Medical Supply, Inc.        2/27/15     L0629
 000330623299-02       T.T.          Smart Choice Medical Supply, Inc.         7/7/14     L0629
 000385706676-02       C.G.          Well Care Medical Equipment, LLC         12/2/15     L0632




                                                 8                                         Exhibit 34
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 216
                                                                1163ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3687
                                       7882




                            EXHIBIT 35


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 217
                                                                              1164ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3688
                                                al. v. Avetisyan, et al.
                                                7883
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used
 000391825171-06       A.B.             Ace Orthopedic Services, Inc.         12/22/15    L0631
 000418446761-01       A.N.             Ace Orthopedic Services, Inc.          8/18/16    L0631
 000412885485-01       F.P.             Ace Orthopedic Services, Inc.          6/6/16     L0631
 000420666935-03       G.F.             Ace Orthopedic Services, Inc.          8/18/16    L0631
 000405943853-01       G.O.             Ace Orthopedic Services, Inc.          6/22/16    L0631
 000410526172-05       G.S.             Ace Orthopedic Services, Inc.          6/3/16     L0631
 000388149213-06       H.C.             Ace Orthopedic Services, Inc.          2/4/16     L0631
 000398533851-09       J.G.             Ace Orthopedic Services, Inc.          3/11/16    L0631
 000397709956-02       J.S.             Ace Orthopedic Services, Inc.          2/29/16    L0631
 000398533851-05       L.P.             Ace Orthopedic Services, Inc.          3/8/16     L0631
 000398533851-03       L.S.             Ace Orthopedic Services, Inc.          2/15/16    L0631
 000404624140-02       P.D.             Ace Orthopedic Services, Inc.          5/26/16    L0631
 000407262468-01       S.Z.             Ace Orthopedic Services, Inc.          5/18/16    L0631
 000391825171-01       V.T.             Ace Orthopedic Services, Inc.         12/22/15    L0631
 000417465200-01       D.G.              Advanced Pharmacy, Inc.               8/11/16    L0637
 000417465200-05       D.R.              Advanced Pharmacy, Inc.               8/10/16    L0637
 000437441843-02       J.D.              Advanced Pharmacy, Inc.              12/21/16    L0637
 000408669091-02       B.C.            Almatcare Medical Supply, Inc.          4/18/16    L0627
 000434841219-02       J.C.            Almatcare Medical Supply, Inc.         11/17/16    L0627
 000432281368-04       J.D.            Almatcare Medical Supply, Inc.         10/26/16    L0627
 000418288908-02       J.F.            Almatcare Medical Supply, Inc.          7/7/16     L0627
 000405596346-02        J.J.           Almatcare Medical Supply, Inc.          4/27/16    L0637
 000432387876-02       K.J.            Almatcare Medical Supply, Inc.         11/10/16    L0627
 000422865287-02       N.P.            Almatcare Medical Supply, Inc.          8/26/16    L0627
 000422865287-03       S.B.            Almatcare Medical Supply, Inc.          8/17/16    L0627
 000444284475-01       T.D.            Almatcare Medical Supply, Inc.          2/14/17    L0627
 000405596346-02       J.J.            Almatcare Medical Supply, Inc.          4/27/16    L0637
 000326395539-02       J.N.              AOM Medical Supply, Inc.              6/17/14    L0631
 000336719711-01       J.N.              AOM Medical Supply, Inc.              9/30/14    L0631
 000325275196-01       L.E.              AOM Medical Supply, Inc.              6/24/14    L0631
 000291029270-06       A.A.                     BA2RO Inc.                     6/14/13    L0633
 000241688555-03       A.G.                     BA2RO Inc.                     9/18/12    L0631
 000418587762-02       A.H.                     BA2RO Inc.                     6/7/16     L0627
 000418587762-02       A.H.                     BA2RO Inc.                     8/25/16    L0637
 000284249991-02       A.I.                     BA2RO Inc.                     7/11/13    L0633
 000412682478-02       A.J.                     BA2RO Inc.                     5/25/16    L0627
 000412682478-02       A.J.                     BA2RO Inc.                     6/23/16    L0637
 000383642865-01       A.N.                     BA2RO Inc.                     9/30/15    L0627
 000297239352-03       A.O.                     BA2RO Inc.                     8/30/13    L0633
 000441434602-02       A.R.                     BA2RO Inc.                     1/10/17    L0627
 000226596269-01       A.W.                     BA2RO Inc.                    11/16/11    L0630
 000291029270-05       B.A.                     BA2RO Inc.                     6/12/13    L0633



                                                 1                                         Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 218
                                                                              1165ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3689
                                                al. v. Avetisyan, et al.
                                                7884
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used
 000272305012-01       B.D.                     BA2RO Inc.                     1/18/13    L0633
 000368648457-03       B.D.                     BA2RO Inc.                     5/19/15    L0627
 000401144399-01       B.G.                     BA2RO Inc.                     4/20/16    L0637
 000388897562-03       C.A.                     BA2RO Inc.                    11/12/15    L0627
 000373715929-02       C.B.                     BA2RO Inc.                     7/2/15     L0627
 000223022633-18       C.C.                     BA2RO Inc.                    11/16/11    L0630
 000441604923-02       C.C.                     BA2RO Inc.                     1/17/17    L0627
 000413418385-01       C.G.                     BA2RO Inc.                     6/14/16    L0627
 000413418385-01       C.G.                     BA2RO Inc.                     6/30/16    L0637
 000297053894-03       C.H.                     BA2RO Inc.                     3/19/13    L0633
 000269707781-05       C.M.                     BA2RO Inc.                    12/21/12    L0633
 000288574726-04       C.M.                     BA2RO Inc.                     6/14/13    L0633
 000296821358-02       C.P.                     BA2RO Inc.                    10/25/13    L0637
 000287497829-01       C.T.                     BA2RO Inc.                     6/4/13     L0627
 000287497829-01       C.T.                     BA2RO Inc.                     7/25/13    L0637
 000385699649-02       C.T.                     BA2RO Inc.                    10/26/15    L0637
 000315014258-01       D.B.                     BA2RO Inc.                     3/13/14    L0637
 000343395330-02       D.G.                     BA2RO Inc.                     11/4/14    L0637
 000309083525-01       D.H.                     BA2RO Inc.                     1/28/14    L0637
 000422100438-06       D.H.                     BA2RO Inc.                     8/3/16     L0627
 000298066846-08       D.M.                     BA2RO Inc.                    11/29/13    L0637
 000313911935-01       D.M.                     BA2RO Inc.                     2/27/14    L0633
 000379285455-02       D.O.                     BA2RO Inc.                     8/19/15    L0627
 000379285455-02       D.O.                     BA2RO Inc.                     10/7/15    L0637
 000259562428-01       D.R.                     BA2RO Inc.                    12/19/12    L0637
 000365154979-01       D.T.                     BA2RO Inc.                     5/7/15     L0627
 000305553091-02       E.D.                     BA2RO Inc.                     1/8/14     L0637
 000288574726-01       E.M.                     BA2RO Inc.                     6/14/13    L0633
 000276236783-02       E.N.                     BA2RO Inc.                     2/4/13     L0633
 000396379349-01       E.V.                     BA2RO Inc.                     2/10/16    L0637
 000367014776-01       F.G.                     BA2RO Inc.                     5/19/15    L0627
 000362673923-06       G.C.                     BA2RO Inc.                     4/10/15    L0627
 000305553091-01       G.D.                     BA2RO Inc.                    12/23/13    L0637
 000303712806-03       G.P.                     BA2RO Inc.                     1/10/14    L0637
 000275700722-02       H.S.                     BA2RO Inc.                     2/26/13    L0633
 000353513294-02       H.S.                     BA2RO Inc.                    12/26/14    L0627
 000353513294-02       H.S.                     BA2RO Inc.                     1/23/15    L0637
 000278821392-02       I.C.                     BA2RO Inc.                     3/26/13    L0633
 000301205134-06        I.F.                    BA2RO Inc.                    12/13/13    L0637
 000439742544-02       I.M.                     BA2RO Inc.                     1/4/17     L0627
 000332975291-02       I.R.                     BA2RO Inc.                     7/25/14    L0637
 000294048764-01       I.Y.                     BA2RO Inc.                     7/26/13    L0633



                                                 2                                         Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 219
                                                                              1166ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3690
                                                al. v. Avetisyan, et al.
                                                7885
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used
 000267671089-06      J.A.                      BA2RO Inc.                    11/30/12    L0633
 000377632559-02      J.B.                      BA2RO Inc.                     7/29/15    L0627
 000436914006-02      J.B.                      BA2RO Inc.                    12/13/16    L0627
 000275325990-01      J.C.                      BA2RO Inc.                     2/18/13    L0633
 000342558327-02      J.D.                      BA2RO Inc.                     11/4/14    L0637
 000303738702-01      J.M.                      BA2RO Inc.                    10/25/13    L0633
 000297053894-04      J.P.                      BA2RO Inc.                     3/19/13    L0633
 000302771209-01      J.R.                      BA2RO Inc.                    11/14/13    L0633
 000445768716-01      J.T.                      BA2RO Inc.                     1/27/17    L0627
 000445768716-01      J.T.                      BA2RO Inc.                     2/20/17    L0637
 000387282296-02      J.U.                      BA2RO Inc.                    10/27/15    L0627
 000363488016-01      J.Y.                      BA2RO Inc.                     1/26/15    L0627
 000304262934-01      K.A.                      BA2RO Inc.                     1/21/14    L0637
 000309584018-02      K.M.                      BA2RO Inc.                     1/28/14    L0637
 000316959923-02      K.N.                      BA2RO Inc.                     2/26/14    L0633
 000294048764-02      K.Y.                      BA2RO Inc.                     7/26/13    L0633
 000309584018-03      L.A.                      BA2RO Inc.                     1/28/14    L0637
 000274056670-01      L.E.                      BA2RO Inc.                     3/26/13    L0631
 000310687371-02      M.B.                      BA2RO Inc.                    12/20/13    L0633
 000310687371-02      M.B.                      BA2RO Inc.                     1/28/14    L0637
 000373715929-01      M.B.                      BA2RO Inc.                     7/7/15     L0627
 000226247427-04      M.C.                      BA2RO Inc.                     12/7/11    L0630
 000282226190-02      M.C.                      BA2RO Inc.                     3/25/13    L0633
 000441434602-01      M.C.                      BA2RO Inc.                     1/10/17    L0627
 000305495565-01      M.F.                      BA2RO Inc.                     2/7/14     L0637
 000275700722-03      M.H.                      BA2RO Inc.                     2/26/13    L0633
 000290377613-09      M.M.                      BA2RO Inc.                     6/14/13    L0633
 000332975291-01      M.M.                      BA2RO Inc.                     8/15/14    L0637
 000387533250-02      M.M.                      BA2RO Inc.                     12/2/15    L0637
 000290892785-01      M.O.                      BA2RO Inc.                     7/2/13     L0633
 000345304034-01      N.G.                      BA2RO Inc.                    12/12/14    L0637
 000302571708-01      N.N.                      BA2RO Inc.                    12/16/13    L0637
 000311921944-02      N.Y.                      BA2RO Inc.                     2/12/14    L0637
 000370086175-01      O.B.                      BA2RO Inc.                     6/11/15    L0627
 000370086175-01      O.B.                      BA2RO Inc.                     7/27/15    L0637
 000370086175-02      O.B.                      BA2RO Inc.                     6/11/15    L0627
 000370086175-02      O.B.                      BA2RO Inc.                     7/15/15    L0637
 000297053894-01      O.H.                      BA2RO Inc.                     3/19/13    L0633
 000363095975-02      P.J.                      BA2RO Inc.                     6/4/15     L0637
 000389106386-01      P.W.                      BA2RO Inc.                    11/13/15    L0627
 000389990671-01      R.A.                      BA2RO Inc.                    12/14/15    L0637
 000312767627-08      R.C.                      BA2RO Inc.                     3/4/14     L0637



                                                 3                                         Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 220
                                                                              1167ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3691
                                                al. v. Avetisyan, et al.
                                                7886
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                           Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                 Code
                     Initials                                                   Service
                                                                                            Used
 000295687495-07       R.F.                     BA2RO Inc.                       8/16/13   L0633
 000250958519-01       R.L.                     BA2RO Inc.                       10/9/12   L0637
 000349948389-01       R.L.                     BA2RO Inc.                      12/15/14   L0627
 000278330931-02       R.S.                     BA2RO Inc.                       3/22/13   L0633
 000432900868-01       R.S.                     BA2RO Inc.                      11/22/16   L0627
 000422100438-02       R.W.                     BA2RO Inc.                       8/3/16    L0627
 000266926559-01       S.A.                     BA2RO Inc.                      11/29/12   L0633
 000356977173-01       S.B.                     BA2RO Inc.                       3/18/15   L0627
 000355960048-02       S.G.                     BA2RO Inc.                       4/29/15   L0637
 000303738702-04       S.H.                     BA2RO Inc.                      10/25/13   L0633
 000338502842-01       S.N.                     BA2RO Inc.                       9/23/14   L0637
 000373715929-03       S.S.                     BA2RO Inc.                       7/2/15    L0627
 000295560148-03       S.X.                     BA2RO Inc.                       8/1/13    L0633
 000373715929-06       T.B.                     BA2RO Inc.                       7/21/15   L0627
 000268346053-01       T.O.                     BA2RO Inc.                       2/18/13   L0631
 000386951981-02       T.U.                     BA2RO Inc.                      10/20/15   L0627
 000262822216-01       V.A.                     BA2RO Inc.                      12/31/12   L0637
 000287821474-02       V.L.                     BA2RO Inc.                       6/14/13   L0633
 000287821474-02       V.L.                     BA2RO Inc.                       7/19/13   L0637
 000369871263-04       V.P.                     BA2RO Inc.                       6/4/15    L0627
 000368648457-02       W.T.                     BA2RO Inc.                       5/19/15   L0627
 000362819542-04       Y.E.                     BA2RO Inc.                       4/7/15    L0627
 000306207051-02       Y.S.                     BA2RO Inc.                       1/20/14   L0637
                                 Daily Medical Equipment Distribution Center,
 000253203350-06       A.A.                         Inc.                         9/3/12    L0637
                                 Daily Medical Equipment Distribution Center,
 000250940079-01       A.B.                         Inc.                        8/17/12    L0637
                                 Daily Medical Equipment Distribution Center,
 000334991956-07       A.C.                         Inc.                        11/6/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000347481624-02       A.C.                         Inc.                        11/12/14   L0627
                                 Daily Medical Equipment Distribution Center,
 000330667494-02       A.E.                         Inc.                        5/23/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000330667494-02       A.E.                         Inc.                        6/24/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000345457196-03       A.G.                         Inc.                        10/19/14   L0627
                                 Daily Medical Equipment Distribution Center,
 000345457196-03       A.G.                         Inc.                        12/15/14   L0637
                                 Daily Medical Equipment Distribution Center,
 000331798545-02       A.H.                         Inc.                        6/23/14    L0627




                                                  4                                         Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 221
                                                                              1168ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3692
                                                al. v. Avetisyan, et al.
                                                7887
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000331798545-02       A.H.                         Inc.                        7/22/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000273704759-01       A.J.                         Inc.                        2/27/13     L0637
                                 Daily Medical Equipment Distribution Center,
 000313236697-01       A.J.                         Inc.                        1/31/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000332167220-03       A.L.                         Inc.                        6/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000332167220-03       A.L.                         Inc.                        10/29/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000340345957-01       A.L.                         Inc.                        11/17/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000228055265-03       A.M.                         Inc.                        2/19/12     L0637
                                 Daily Medical Equipment Distribution Center,
 000330782459-01       A.R.                         Inc.                        6/23/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000300812849-01       A.S.                         Inc.                        11/1/13     L0637
                                 Daily Medical Equipment Distribution Center,
 000330125519-01       A.S.                         Inc.                         7/7/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000328634480-02       B.C.                         Inc.                        6/24/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000328634480-02       B.C.                         Inc.                        7/25/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000330418294-01       B.L.                         Inc.                        6/20/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000318911807-03       B.M.                         Inc.                         4/1/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000318911807-03       B.M.                         Inc.                         3/3/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000347372401-03       B.M.                         Inc.                        11/17/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000205435811-01       B.T.                         Inc.                         8/2/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
 000306693219-02       C.A.                         Inc.                        1/14/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000342374279-08       C.B.                         Inc.                        12/15/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000273642025-01       C.M.                         Inc.                         3/8/13     L0637
                                 Daily Medical Equipment Distribution Center,
 000350188496-01       C.M.                         Inc.                        12/3/14     L0627



                                                  5                                          Exhibit 35
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 222
                                                                              1169ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3693
                                                al. v. Avetisyan, et al.
                                                7888
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                           Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                 Code
                     Initials                                                   Service
                                                                                            Used
                                 Daily Medical Equipment Distribution Center,
 000309479004-02       D.A.                         Inc.                        2/25/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000253427405-05       D.C.                         Inc.                        10/4/12    L0637
                                 Daily Medical Equipment Distribution Center,
 000326257960-01       D.D.                         Inc.                        5/19/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000335407672-03       D.G.                         Inc.                        8/25/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000306485947-01       D.J.                         Inc.                        1/17/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000253427405-06       D.K.                         Inc.                        11/26/12   L0637
                                 Daily Medical Equipment Distribution Center,
 000241860989-04       D.M.                         Inc.                         7/5/12    L0637
                                 Daily Medical Equipment Distribution Center,
 000241860989-05       D.P.                         Inc.                         7/6/12    L0637
                                 Daily Medical Equipment Distribution Center,
 000330659400-02       D.R.                         Inc.                        6/23/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000330659400-02       D.R.                         Inc.                        9/12/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000326311701-04       D.S.                         Inc.                        5/21/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000353388333-02       D.S.                         Inc.                        12/30/14   L0627
                                 Daily Medical Equipment Distribution Center,
 000330822792-01       D.V.                         Inc.                        7/11/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000328293279-01       D.W.                         Inc.                        6/16/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000335629333-01       E.C.                         Inc.                         8/5/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000306693219-03       E.D.                         Inc.                        12/23/13   L0637
                                 Daily Medical Equipment Distribution Center,
 000331539205-01       E.D.                         Inc.                         7/2/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000273642025-02       E.M.                         Inc.                         3/6/13    L0637
                                 Daily Medical Equipment Distribution Center,
 000345125892-03       E.R.                         Inc.                        10/17/14   L0627
                                 Daily Medical Equipment Distribution Center,
 000351359617-02       E.R.                         Inc.                        12/26/14   L0627
                                 Daily Medical Equipment Distribution Center,
 000241860989-06       E.S.                         Inc.                         7/6/12    L0637



                                                  6                                         Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 223
                                                                              1170ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3694
                                                al. v. Avetisyan, et al.
                                                7889
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000320859416-01       E.S.                         Inc.                        4/14/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000320859416-01       E.S.                         Inc.                        5/16/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000325034510-01       F.J.                         Inc.                         6/4/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000307293266-01       F.K.                         Inc.                        1/13/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000203943147-03       F.M.                         Inc.                         7/5/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
 000227540580-01       F.O.                         Inc.                        1/27/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
 000330822792-02       F.V.                         Inc.                        7/11/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000199610139-01       G.A.                         Inc.                        11/4/11     L0637
                                 Daily Medical Equipment Distribution Center,
 000219008166-03       G.A.                         Inc.                        11/8/11     L0637
                                 Daily Medical Equipment Distribution Center,
 000316162395-02       G.D.                         Inc.                        2/24/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000316162395-02       G.D.                         Inc.                        3/11/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000329912686-03       G.G.                         Inc.                        5/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000329912686-03       G.G.                         Inc.                         7/8/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000344198352-01       G.G.                         Inc.                        10/30/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000344198352-01       G.G.                         Inc.                        12/25/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000303110373-01       G.M.                         Inc.                        12/10/13    L0637
                                 Daily Medical Equipment Distribution Center,
 000347372401-01       G.M.                         Inc.                        11/17/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000331142869-01       H.A.                         Inc.                        6/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000344877881-01       H.C.                         Inc.                        10/16/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000344198352-02       H.G.                         Inc.                        12/25/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000231246166-12       H.R.                         Inc.                        3/27/12     L0637



                                                  7                                          Exhibit 35
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 224
                                                                              1171ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3695
                                                al. v. Avetisyan, et al.
                                                7890
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000238008239-01       H.S.                         Inc.                        4/25/12     L0637
                                 Daily Medical Equipment Distribution Center,
 000331798545-01       H.S.                         Inc.                        6/18/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000331798545-01       H.S.                         Inc.                        9/11/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000338017980-02       I.K.                         Inc.                        9/22/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000271892416-02       I.S.                         Inc.                        1/24/13     L0637
                                 Daily Medical Equipment Distribution Center,
 000207652876-02       J.C.                         Inc.                        9/26/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
 000219277514-03       J.C.                         Inc.                        10/27/11    L0637
                                 Daily Medical Equipment Distribution Center,
 000344294392-02       J.C.                         Inc.                        12/8/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000330081589-03       J.D.                         Inc.                         6/5/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000330081589-03       J.D.                         Inc.                        7/30/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000342442753-01       J.D.                         Inc.                        12/14/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000268711389-03       J.F.                         Inc.                         2/4/13     L0637
                                 Daily Medical Equipment Distribution Center,
 000346563943-02       J.L.                         Inc.                        12/2/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000346563943-02       J.L.                         Inc.                        12/11/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000284812369-02       J.M.                         Inc.                        6/26/13     L0637
                                 Daily Medical Equipment Distribution Center,
 000267516003-01       J.P.                         Inc.                        10/8/12     L0637
                                 Daily Medical Equipment Distribution Center,
 000328335591-02       J.P.                         Inc.                         6/6/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000328335591-02       J.P.                         Inc.                         7/8/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000252791982-03       J.R.                         Inc.                        10/22/12    L0637
                                 Daily Medical Equipment Distribution Center,
 000326856010-03       J.R.                         Inc.                        6/23/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000326856010-03       J.R.                         Inc.                        5/30/14     L0627



                                                  8                                          Exhibit 35
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 225
                                                                              1172ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3696
                                                al. v. Avetisyan, et al.
                                                7891
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000329477053-01       J.R.                         Inc.                        6/24/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000329477053-01       J.R.                         Inc.                        8/20/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000343853941-02       J.R.                         Inc.                        10/22/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000317792638-01       J.S.                         Inc.                        3/10/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000317792638-01       J.S.                         Inc.                        5/20/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000332677665-01       J.W.                         Inc.                        7/11/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000353817810-01       K.B.                         Inc.                         1/8/15     L0627
                                 Daily Medical Equipment Distribution Center,
 000345457196-02       K.R.                         Inc.                        10/19/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000345457196-02       K.R.                         Inc.                        12/25/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000312498461-02       L.A.                         Inc.                         2/3/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000307293266-02       L.G.                         Inc.                        1/29/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000334692522-02       L.T.                         Inc.                        7/16/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000320405566-01       L.Y.                         Inc.                         4/7/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000320405566-01       L.Y.                         Inc.                         5/8/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000282171867-04       M.A.                         Inc.                         6/7/13    L0637 AP
                                 Daily Medical Equipment Distribution Center,
 000319042248-02       M.A.                         Inc.                         3/4/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000338346299-02       M.F.                         Inc.                        8/29/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000281331736-01       M.H.                         Inc.                         5/7/13     L0637
                                 Daily Medical Equipment Distribution Center,
 000252966064-01       M.L.                         Inc.                        2/24/13     L0637
                                 Daily Medical Equipment Distribution Center,
 000332167220-04       M.L.                         Inc.                        6/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000348555814-01      M.M.                          Inc.                        11/4/14     L0627



                                                  9                                          Exhibit 35
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 226
                                                                              1173ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3697
                                                al. v. Avetisyan, et al.
                                                7892
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000219241726-01       M.N.                         Inc.                        11/2/11     L0637
                                 Daily Medical Equipment Distribution Center,
 000344442561-01       M.O.                         Inc.                        10/19/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000344442561-01       M.O.                         Inc.                        12/16/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000330357369-02       M.P.                         Inc.                        6/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000293826442-01       M.R.                         Inc.                        9/19/13     L0637
                                 Daily Medical Equipment Distribution Center,
 000335921029-01       M.S.                         Inc.                        8/18/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000334843026-02       M.V.                         Inc.                        8/11/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000303363971-03       N.B.                         Inc.                        10/25/13    L0637
                                 Daily Medical Equipment Distribution Center,
 000345125892-02       N.C.                         Inc.                        10/26/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000346563943-01       N.E.                         Inc.                        12/27/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000345125892-04       N.L.                         Inc.                        10/16/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000232918672-01       N.R.                         Inc.                        3/20/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
 000321697525-02       N.S.                         Inc.                        3/20/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000219277514-06       O.C.                         Inc.                        10/20/11    L0637
                                 Daily Medical Equipment Distribution Center,
 000318813359-01       O.H.                         Inc.                        3/27/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000332167220-02       P.B.                         Inc.                        6/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000210211710-01       P.G.                         Inc.                        9/12/11    L0637 LS
                                 Daily Medical Equipment Distribution Center,
 000329912686-02       P.G.                         Inc.                        5/30/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000329912686-02       P.G.                         Inc.                         7/1/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000332353333-02       R.B.                         Inc.                         7/7/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000253427405-08       R.C.                         Inc.                        10/24/12    L0637



                                                 10                                          Exhibit 35
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 227
                                                                              1174ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3698
                                                al. v. Avetisyan, et al.
                                                7893
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000347740672-04       R.K.                         Inc.                        12/3/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000325088003-03       R.L.                         Inc.                         6/9/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000350188496-02       R.M.                         Inc.                        12/3/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000325446052-03       R.N.                         Inc.                        5/12/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000325446052-03       R.N.                         Inc.                        6/10/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000321383770-03       R.P.                         Inc.                         5/5/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000277166658-03       R.R.                         Inc.                         8/9/13    L0637 NT
                                 Daily Medical Equipment Distribution Center,
 000335921029-05       R.S.                         Inc.                        8/25/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000233025030-04       S.A.                         Inc.                         5/4/12     L0637
                                 Daily Medical Equipment Distribution Center,
 000200057370-01       S.G.                         Inc.                        6/23/11     L0637
                                 Daily Medical Equipment Distribution Center,
 000334037926-01       S.M.                         Inc.                        10/22/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000334037926-01       S.M.                         Inc.                        10/22/14    L0637
                                 Daily Medical Equipment Distribution Center,
 000345859532-02       S.M.                         Inc.                        10/8/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000328335591-05       S.N.                         Inc.                         7/8/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000249722223-03       S.P.                         Inc.                         8/9/12     L0637
                                 Daily Medical Equipment Distribution Center,
 000230198268-13       T.F.                         Inc.                        2/13/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
 000350443826-08       V.F.                         Inc.                        11/10/14    L0627
                                 Daily Medical Equipment Distribution Center,
 000300353604-01       V.M.                         Inc.                        12/16/13    L0637
                                 Daily Medical Equipment Distribution Center,
 000220414874-02       V.P.                         Inc.                        10/21/11    L0637
                                 Daily Medical Equipment Distribution Center,
 000334986536-05       V.R.                         Inc.                        11/4/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000277062634-05       W.C.                         Inc.                        3/22/13     L0637



                                                 11                                          Exhibit 35
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 228
                                                                              1175ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3699
                                                al. v. Avetisyan, et al.
                                                7894
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000209829729-01       Y.B.                          Inc.                       10/13/11   L0637 LS
                                 Daily Medical Equipment Distribution Center,
 000238008239-03       Y.J.                          Inc.                       4/24/12    L0637 LS
                                 Daily Medical Equipment Distribution Center,
 000328635131-15       Y.P.                          Inc.                       6/18/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000328635131-15       Y.P.                          Inc.                        7/9/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000328335591-01       Y.V.                          Inc.                        6/6/14     L0627
                                 Daily Medical Equipment Distribution Center,
 000328335591-01       Y.V.                          Inc.                        7/8/14     L0637
                                 Daily Medical Equipment Distribution Center,
 000317239069-02       Z.S.                          Inc.                        4/4/14     L0637
 000435415450-07       J.C.             East 19 Medical Supply Corp.            11/24/16    L0627
 000444684161-02       R.F.             East 19 Medical Supply Corp.             2/2/17     L0627
 000442352894-02       G.A.                Gerritsen Medcare, Inc.               2/24/17    L0627
 000436119234-01       R.J.                Gerritsen Medcare, Inc.               1/30/17    L0627
 000439922807-03       S.K.                Gerritsen Medcare, Inc.               1/27/17    L0627
 000443538961-13       W.G.                Gerritsen Medcare, Inc.               1/31/17    L0627
 000421622077-02       C.C.             Helpful Medical Supply Corp.            11/14/16    L0627
 000421781097-02       R.B.             Helpful Medical Supply Corp.             8/10/16    L0627
 000412607392-02       A.B.                  Lenex Services, Inc.                5/17/16    L0633
 000352139349-03       A.C.                  Lenex Services, Inc.                1/12/15    L0633
 000389699156-03       A.C.                  Lenex Services, Inc.               10/21/15    L0633
 000384371126-04       A.D.                  Lenex Services, Inc.                9/21/15    L0633
 000414650143-01       A.F.                  Lenex Services, Inc.                6/1/16     L0633
 000433243474-02       A.G.                  Lenex Services, Inc.                11/4/16    L0633
 000431270420-01       A.J.                  Lenex Services, Inc.               10/18/16    L0633
 000368039236-02       A.K.                  Lenex Services, Inc.                5/11/15    L0633
 000411877913-14       A.M.                  Lenex Services, Inc.                5/27/16    L0633
 000372659986-01       A.N.                  Lenex Services, Inc.                6/26/15    L0633
 000418446761-01       A.N.                  Lenex Services, Inc.                7/1/16     L0633
 000380998640-03       A.P.                  Lenex Services, Inc.                9/2/15     L0633
 000381665645-02       A.P.                  Lenex Services, Inc.                9/8/15     L0633
 000411877913-05       A.R.                  Lenex Services, Inc.                5/13/16    L0633
 000431314756-01       A.R.                  Lenex Services, Inc.                10/4/16    L0633
 000371957242-01       A.S.                  Lenex Services, Inc.                6/12/15    L0633
 000418268397-02       A.S.                  Lenex Services, Inc.                7/1/16     L0633
 000349206425-02       B.G.                  Lenex Services, Inc.               11/28/14    L0633
 000419605521-02       B.R.                  Lenex Services, Inc.                8/1/16     L0633
 000421260992-02       C.C.                  Lenex Services, Inc.                9/1/16     L0633



                                                 12                                          Exhibit 35
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 229
                                                                              1176ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3700
                                                al. v. Avetisyan, et al.
                                                7895
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used
 000384371126-02       C.D.                 Lenex Services, Inc.               9/21/15    L0633
 000410822704-04       C.F.                 Lenex Services, Inc.               5/23/16    L0633
 000389699156-02       C.H.                 Lenex Services, Inc.              10/20/15    L0633
 000410017206-01       C.K.                 Lenex Services, Inc.               4/21/16    L0633
 000398510503-01       C.M.                 Lenex Services, Inc.               1/28/16    L0633
 000395482516-02       C.R.                 Lenex Services, Inc.               1/20/16    L0633
 000423141373-06       C.S.                 Lenex Services, Inc.               8/15/16    L0633
 000388296567-01       D.A.                 Lenex Services, Inc.               10/1/15    L0633
 000429369788-01       D.C.                 Lenex Services, Inc.               9/13/16    L0633
 000414265363-03       D.G.                 Lenex Services, Inc.               5/23/16    L0633
 000415022078-01       D.O.                 Lenex Services, Inc.               7/14/16    L0633
 000397117300-02       D.P.                 Lenex Services, Inc.               1/12/16    L0633
 000435700034-02       D.S.                 Lenex Services, Inc.               11/7/16    L0633
 000334473014-02       D.Z.                 Lenex Services, Inc.               8/4/14     L0633
 000414080325-01       E.G.                 Lenex Services, Inc.               5/31/16    L0633
 000359770723-02       F.M.                 Lenex Services, Inc.               3/24/15    L0633
 000383952868-01       H.A.                 Lenex Services, Inc.               9/24/15    L0633
 000342660370-01        I.L.                Lenex Services, Inc.               10/7/14    L0633
 000380998640-02        I.L.                Lenex Services, Inc.               9/2/15     L0633
 000344859087-02       I.N.                 Lenex Services, Inc.              10/10/14    L0633
 000401711544-04       I.W.                 Lenex Services, Inc.               4/26/16    L0633
 000333014751-02       J.B.                 Lenex Services, Inc.               7/22/14    L0633
 000344894068-02       J.C.                 Lenex Services, Inc.               10/6/14    L0633
 000340091388-02       J.F.                 Lenex Services, Inc.               9/3/14     L0633
 000406134841-01       J.F.                 Lenex Services, Inc.               3/28/16    L0633
 000408360519-02       J.G.                 Lenex Services, Inc.               4/14/16    L0633
 000411877913-03       J.M.                 Lenex Services, Inc.               5/13/16    L0633
 000320424492-01       J.R.                 Lenex Services, Inc.               4/4/14     L0633
 000357985316-01       J.R.                 Lenex Services, Inc.               3/16/15    L0633
 000420015075-01       J.S.                 Lenex Services, Inc.               7/13/16    L0633
 000401711544-02       J.W.                 Lenex Services, Inc.               2/26/16    L0633
 000424780021-01       J.W.                 Lenex Services, Inc.               8/26/16    L0633
 000428023634-01       K.C.                 Lenex Services, Inc.               8/29/16    L0633
 000357614239-02       K.D.                 Lenex Services, Inc.               2/17/15    L0633
 000373281435-04       K.F.                 Lenex Services, Inc.               7/6/15     L0633
 000412152035-02       K.M.                 Lenex Services, Inc.               5/11/16    L0633
 000370028292-02       K.T.                 Lenex Services, Inc.               6/10/15    L0633
 000377476239-01       L.C.                 Lenex Services, Inc.               7/27/15    L0633
 000332889906-01       L.G.                 Lenex Services, Inc.               7/16/14    L0633
 000355578451-02       L.K.                 Lenex Services, Inc.               2/2/15     L0633
 000415000231-01       L.K.                 Lenex Services, Inc.               5/18/16    L0633
 000398883504-02       L.M.                 Lenex Services, Inc.               1/28/16    L0633



                                                13                                         Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 230
                                                                              1177ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3701
                                                al. v. Avetisyan, et al.
                                                7896
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used
 000420489270-02      L.R.                  Lenex Services, Inc.               7/25/16    L0633
 000368157566-02      L.S.                  Lenex Services, Inc.               5/15/15    L0633
 000399976504-01      M.A.                  Lenex Services, Inc.               2/10/16    L0633
 000393726996-01      M.C.                  Lenex Services, Inc.              12/24/15    L0633
 000376418687-01      M.D.                  Lenex Services, Inc.               7/16/15    L0633
 000322349655-02      M.G.                  Lenex Services, Inc.               4/22/14    L0633
 000414265363-02      M.G.                  Lenex Services, Inc.               5/20/16    L0633
 000393723846-02      M.J.                  Lenex Services, Inc.               1/5/16     L0633
 000425779345-01      M.J.                  Lenex Services, Inc.               8/31/16    L0633
 000380998640-01      M.K.                  Lenex Services, Inc.               9/2/15     L0633
 000357114206-01      M.M.                  Lenex Services, Inc.               2/6/15     L0633
 000365669142-03      M.P.                  Lenex Services, Inc.               4/24/15    L0633
 000425210762-02      M.P.                  Lenex Services, Inc.               8/25/16    L0633
 000414265363-04      M.S.                  Lenex Services, Inc.               5/20/16    L0633
 000413084658-02      M.T.                  Lenex Services, Inc.               5/5/16     L0633
 000420465353-01      M.T.                  Lenex Services, Inc.               6/24/16    L0633
 000412679938-02      N.A.                  Lenex Services, Inc.               5/10/16    L0633
 000368782777-01      N.M.                  Lenex Services, Inc.               6/1/15     L0633
 000431962166-01      N.S.                  Lenex Services, Inc.              10/13/16    L0633
 000352139349-01      O.C.                  Lenex Services, Inc.               1/12/15    L0633
 000360689897-01      O.C.                  Lenex Services, Inc.               3/6/15     L0633
 000370606576-02      O.D.                  Lenex Services, Inc.               6/1/15     L0633
 000429937120-03      O.K.                  Lenex Services, Inc.              10/11/16    L0633
 000430673020-02      O.L.                  Lenex Services, Inc.              10/11/16    L0633
 000372069716-03      O.R.                  Lenex Services, Inc.               6/12/15    L0633
 000431962166-02      O.S.                  Lenex Services, Inc.              10/13/16    L0633
 000362861601-01      P.A.                  Lenex Services, Inc.               4/14/15    L0633
 000404624140-02      P.D.                  Lenex Services, Inc.               3/25/16    L0633
 000343327409-01      P.S.                  Lenex Services, Inc.              10/15/14    L0633
 000373281435-05      P.S.                  Lenex Services, Inc.               7/6/15     L0633
 000428281836-03      R.D.                  Lenex Services, Inc.               10/3/16    L0633
 000417222964-01      R.F.                  Lenex Services, Inc.               6/15/16    L0633
 000384163580-01      R.H.                  Lenex Services, Inc.               10/5/15    L0633
 000406349571-04      R.M.                  Lenex Services, Inc.               3/21/16    L0633
 000425695409-01      R.M.                  Lenex Services, Inc.               8/31/16    L0633
 000398492280-02      R.P.                  Lenex Services, Inc.               1/21/16    L0633
 000414942978-02      R.S.                  Lenex Services, Inc.               6/6/16     L0633
 000320424492-04      S.C.                  Lenex Services, Inc.               4/3/14     L0633
 000370606576-03      S.D.                  Lenex Services, Inc.               5/29/15    L0633
 000350998141-02      S.F.                  Lenex Services, Inc.              12/17/14    L0633
 000374275311-15      S.H.                  Lenex Services, Inc.               8/26/15    L0633
 000406349571-03      S.M.                  Lenex Services, Inc.               3/21/16    L0633



                                                14                                         Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 231
                                                                              1178ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3702
                                                al. v. Avetisyan, et al.
                                                7897
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                    Retailer                                Code
                     Initials                                                 Service
                                                                                           Used
 000349206425-03       S.R.                 Lenex Services, Inc.              11/28/14    L0633
 000404039398-01       S.W.                 Lenex Services, Inc.               3/17/16    L0633
 000407262468-01       S.Z.                 Lenex Services, Inc.               3/17/16    L0633
 000320897142-08       T.H.                 Lenex Services, Inc.               4/3/14     L0633
 000425210762-04       T.P.                 Lenex Services, Inc.               8/25/16    L0633
 000415709930-01       T.R.                 Lenex Services, Inc.               6/1/16     L0633
 000430625335-03       V.R.                 Lenex Services, Inc.              10/13/16    L0633
 000416853604-03       V.T.                 Lenex Services, Inc.               6/23/16    L0633
 000352896905-02       Y.A.                 Lenex Services, Inc.               1/12/15    L0633
 000423654920-04       Y.B.                 Lenex Services, Inc.               8/1/16     L0633
 000430673020-01       Y.B.                 Lenex Services, Inc.              10/11/16    L0633
 000342046141-01       Y.K.                 Lenex Services, Inc.               10/6/14    L0633
 000407990068-01       Y.S.                 Lenex Services, Inc.               5/11/16    L0633
 000361685142-02       A.A.              Lida's Medical Supply, Inc.           3/31/15    L0627
 000423838101-02       A.B.              Lida's Medical Supply, Inc.          11/18/16    L0637
 000374900041-03       A.H.              Lida's Medical Supply, Inc.           6/30/15    L0627
 000419600027-05       A.R.              Lida's Medical Supply, Inc.           8/15/16    L0637
 000371957242-01       A.S.              Lida's Medical Supply, Inc.           7/3/15     L0637
 000379067846-03       A.S.              Lida's Medical Supply, Inc.           7/28/15    L0627
 000374900041-04       A.Z.              Lida's Medical Supply, Inc.           7/9/15     L0627
 000373937671-02       B.L.              Lida's Medical Supply, Inc.           6/29/15    L0627
 000400251252-04       B.R.              Lida's Medical Supply, Inc.           2/23/16    L0627
 000400251252-04       B.R.              Lida's Medical Supply, Inc.           4/27/16    L0637
 000417038031-01       C.B.              Lida's Medical Supply, Inc.           8/17/16    L0637
 000365993211-09       C.D.              Lida's Medical Supply, Inc.           5/5/15     L0627
 000376230603-01       C.D.              Lida's Medical Supply, Inc.           7/24/15    L0627
 000350188496-01       C.M.              Lida's Medical Supply, Inc.           2/11/15    L0637
 000372362764-01       C.S.              Lida's Medical Supply, Inc.           7/6/15     L0627
 000371641713-01       C.V.              Lida's Medical Supply, Inc.           7/30/15    L0637
 000366160539-03       D.B.              Lida's Medical Supply, Inc.           4/27/15    L0627
 000366160539-03       D.B.              Lida's Medical Supply, Inc.           7/3/15     L0637
 000351721675-01       D.J.              Lida's Medical Supply, Inc.           1/6/15     L0627
 000351721675-01       D.J.              Lida's Medical Supply, Inc.           3/5/15     L0637
 000416505600-01       D.M.              Lida's Medical Supply, Inc.           7/4/16     L0637
 000353388333-02       D.S.              Lida's Medical Supply, Inc.           1/23/15    L0637
 000376880159-02       D.T.              Lida's Medical Supply, Inc.           7/24/15    L0627
 000376880159-02       D.T.              Lida's Medical Supply, Inc.           8/24/15    L0637
 000419426838-02       D.W.              Lida's Medical Supply, Inc.           9/21/16    L0637
 000414117861-01       E.A.              Lida's Medical Supply, Inc.           7/4/16     L0637
 000372620419-02       E.B.              Lida's Medical Supply, Inc.           7/31/15    L0637
 000406065490-05       E.L.              Lida's Medical Supply, Inc.           2/22/16    L0627
 000400251252-01       E.R.              Lida's Medical Supply, Inc.           3/25/16    L0637



                                                 15                                        Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 232
                                                                              1179ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3703
                                                al. v. Avetisyan, et al.
                                                7898
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                    Retailer                                Code
                     Initials                                                 Service
                                                                                           Used
 000400251252-01       E.R.              Lida's Medical Supply, Inc.           2/23/16    L0627
 000376190781-01       F.B.              Lida's Medical Supply, Inc.           7/23/15    L0627
 000364326389-02       F.G.              Lida's Medical Supply, Inc.           6/29/15    L0637
 000350175667-03       F.M.              Lida's Medical Supply, Inc.           1/20/15    L0627
 000350175667-03       F.M.              Lida's Medical Supply, Inc.           1/20/15    L0637
 000375038478-02       G.C.              Lida's Medical Supply, Inc.           7/9/15     L0627
 000371647819-01       G.M.              Lida's Medical Supply, Inc.           6/29/15    L0627
 000369630438-01        I.F.             Lida's Medical Supply, Inc.           5/29/15    L0627
 000369630438-01        I.F.             Lida's Medical Supply, Inc.           8/6/15     L0637
 000416856730-01        I.S.             Lida's Medical Supply, Inc.           8/12/16    L0637
 000353380520-01       J.B.              Lida's Medical Supply, Inc.           1/30/15    L0627
 000386861421-01       J.B.              Lida's Medical Supply, Inc.          10/19/15    L0627
 000356205070-01       J.D.              Lida's Medical Supply, Inc.           1/21/15    L0627
 000356205070-01       J.D.              Lida's Medical Supply, Inc.           4/8/15     L0637
 000365993211-03       J.D.              Lida's Medical Supply, Inc.           5/5/15     L0627
 000371785015-01       J.D.              Lida's Medical Supply, Inc.           6/18/15    L0627
 000378080295-01       J.G.              Lida's Medical Supply, Inc.           7/27/15    L0627
 000378080295-01       J.G.              Lida's Medical Supply, Inc.          10/28/15    L0637
 000398533851-09       J.G.              Lida's Medical Supply, Inc.           1/18/16    L0627
 000412185498-01       J.M.              Lida's Medical Supply, Inc.           6/29/16    L0637
 000379268022-01       J.R.              Lida's Medical Supply, Inc.           8/7/15     L0627
 000426735890-02       J.R.              Lida's Medical Supply, Inc.          10/17/16    L0637
 000370051575-01       J.S.              Lida's Medical Supply, Inc.           5/19/15    L0627
 000376575411-02       J.S.              Lida's Medical Supply, Inc.           7/22/15    L0627
 000425902079-02       J.S.              Lida's Medical Supply, Inc.          10/10/16    L0637
 000374900041-01       K.H.              Lida's Medical Supply, Inc.           6/30/15    L0627
 000374900041-01       K.H.              Lida's Medical Supply, Inc.           9/3/15     L0637
 000394762884-02       K.H.              Lida's Medical Supply, Inc.           1/4/16     L0627
 000415751528-02       K.O.              Lida's Medical Supply, Inc.           7/12/16    L0637
 000353732571-02       K.R.              Lida's Medical Supply, Inc.           1/21/15    L0627
 000361846966-01       L.A.              Lida's Medical Supply, Inc.           4/2/15     L0627
 000363516113-01       L.D.              Lida's Medical Supply, Inc.           4/20/15    L0627
 000363516113-01       L.D.              Lida's Medical Supply, Inc.           5/25/15    L0637
 000403543655-02       L.G.              Lida's Medical Supply, Inc.           3/7/16     L0627
 000403543655-02       L.G.              Lida's Medical Supply, Inc.           6/13/16    L0637
 000419951008-01       L.K.              Lida's Medical Supply, Inc.           9/5/16     L0637
 000398533851-05       L.P.              Lida's Medical Supply, Inc.           1/18/16    L0627
 000376230603-02       L.V.              Lida's Medical Supply, Inc.           7/23/15    L0627
 000431474162-02       M.B.              Lida's Medical Supply, Inc.          11/17/16    L0637
 000355227265-01       M.C.              Lida's Medical Supply, Inc.           2/10/15    L0627
 000376192976-01       M.F.              Lida's Medical Supply, Inc.           6/22/15    L0627
 000376192976-01       M.F.              Lida's Medical Supply, Inc.           1/14/16    L0637



                                                 16                                        Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 233
                                                                              1180ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3704
                                                al. v. Avetisyan, et al.
                                                7899
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                    Retailer                                Code
                     Initials                                                 Service
                                                                                           Used
 000426737268-01      M.G.               Lida's Medical Supply, Inc.          11/25/16    L0637
 000369185160-02      M.H.               Lida's Medical Supply, Inc.           5/25/15    L0627
 000371332735-01      M.L.               Lida's Medical Supply, Inc.           6/15/15    L0627
 000398533851-04      M.M.               Lida's Medical Supply, Inc.           1/18/16    L0627
 000405593286-01      M.P.               Lida's Medical Supply, Inc.           5/6/16     L0637
 000352470488-04      M.S.               Lida's Medical Supply, Inc.           4/15/15    L0637
 000374900041-02      M.T.               Lida's Medical Supply, Inc.           6/30/15    L0627
 000373948355-01      M.V.               Lida's Medical Supply, Inc.           8/5/15     L0637
 000373276005-01      M.W.               Lida's Medical Supply, Inc.           7/28/15    L0637
 000372620419-01      N.A.               Lida's Medical Supply, Inc.           7/29/15    L0637
 000346563943-01      N.E.               Lida's Medical Supply, Inc.           1/5/15     L0637
 000379067846-02      N.G.               Lida's Medical Supply, Inc.           7/31/15    L0627
 000356456798-02      O.A.               Lida's Medical Supply, Inc.           4/10/15    L0637
 000427505490-03      P.C.               Lida's Medical Supply, Inc.          10/17/16    L0637
 000424423333-03      P.G.               Lida's Medical Supply, Inc.           9/20/16    L0637
 000410976633-02      R.C.               Lida's Medical Supply, Inc.           6/20/16    L0637
 000417872256-02      R.S.               Lida's Medical Supply, Inc.           11/2/16    L0637
 000358403525-01      R.T.               Lida's Medical Supply, Inc.           4/23/15    L0627
 000373423136-02      S.B.               Lida's Medical Supply, Inc.           9/7/15     L0637
 000419452965-02      S.B.               Lida's Medical Supply, Inc.           8/29/16    L0637
 000377112263-01      S.L.               Lida's Medical Supply, Inc.           7/31/15    L0627
 000368222063-01      T.B.               Lida's Medical Supply, Inc.           6/2/15     L0627
 000378184246-02      T.G.               Lida's Medical Supply, Inc.           9/29/15    L0637
 000378388060-01      V.H.               Lida's Medical Supply, Inc.           8/4/15     L0627
 000352089544-01      W.A.               Lida's Medical Supply, Inc.           1/12/15    L0627
 000352089544-01      W.A.               Lida's Medical Supply, Inc.           4/15/15    L0637
 000366160539-02      W.G.               Lida's Medical Supply, Inc.           4/24/15    L0627
 000363671702-01      Y.B.               Lida's Medical Supply, Inc.           4/13/15    L0627
 000363671702-01      Y.B.               Lida's Medical Supply, Inc.           5/15/15    L0637
 000355853649-01      Y.M.               Lida's Medical Supply, Inc.           2/10/15    L0627
 000415276773-01      Y.M.               Lida's Medical Supply, Inc.           7/6/16     L0637
 000431721570-02      A.A.                  Life Equipment, Inc.              12/24/16    L0637
 000417031267-01      B.S.                  Life Equipment, Inc.               6/30/16    L0627
 000419151410-01      C.M.                  Life Equipment, Inc.               6/30/16    L0627
 000412699232-01      F.B.                  Life Equipment, Inc.               6/30/16    L0637
 000391848900-01      G.K.                  Life Equipment, Inc.               2/3/16     L0637
 000428833644-01      J.R.                  Life Equipment, Inc.              12/19/16    L0637
 000419432299-01      J.W.                  Life Equipment, Inc.               9/27/16    L0637
 000414974261-02      K.V.                  Life Equipment, Inc.               7/6/16     L0637
 000420961740-02      L.B.                  Life Equipment, Inc.               8/23/16    L0637
 000425408951-14      M.P.                  Life Equipment, Inc.               8/10/16    L0637
 000420831983-02      P.C.                  Life Equipment, Inc.               9/28/16    L0637



                                                 17                                        Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 234
                                                                              1181ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3705
                                                al. v. Avetisyan, et al.
                                                7900
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used
 000427658975-02       T.B.                Life Equipment, Inc.               10/20/16    L0637
 000425408951-02       Y.G.                Life Equipment, Inc.                8/5/16     L0637
 000208814343-06       A.B.             Med Equipments Service, Inc.           7/18/11    L0630
 000226295029-03       A.B.             Med Equipments Service, Inc.           12/6/11    L0630
 000193902822-03       A.C.             Med Equipments Service, Inc.           3/31/11    L0630
 000207143892-01       A.G.             Med Equipments Service, Inc.           6/13/11    L0630
 000211944152-01       A.K.             Med Equipments Service, Inc.           7/19/11    L0630
 000206274102-01       A.P.             Med Equipments Service, Inc.           5/25/11    L0630
 000223036138-04       A.P.             Med Equipments Service, Inc.          10/25/11    L0630
 000198738692-01       A.S.             Med Equipments Service, Inc.           4/20/11    L0630
 000196432298-01       B.L.             Med Equipments Service, Inc.           4/5/11     L0630
 000198466591-05       D.M.             Med Equipments Service, Inc.           4/14/11    L0630
 000202844049-03       D.U.             Med Equipments Service, Inc.           5/25/11    L0630
 000189290117-03       E.S.             Med Equipments Service, Inc.           2/15/11    L0630
 000196461891-04        F.I.            Med Equipments Service, Inc.           3/22/11    L0630
 000205015548-01       G.K.             Med Equipments Service, Inc.           6/6/11     L0630
 000220539092-01       J.P.             Med Equipments Service, Inc.          10/11/11    L0630
 000194537783-01       K.M.             Med Equipments Service, Inc.           3/11/11    L0630
 000227402088-01       K.S.             Med Equipments Service, Inc.           12/7/11    L0630
 000206274102-02       L.P.             Med Equipments Service, Inc.           5/25/11    L0630
 000206274102-03       L.P.             Med Equipments Service, Inc.           5/25/11    L0630
 000189690786-01       M.C.             Med Equipments Service, Inc.           2/2/11     L0630
 000211944152-02       M.K.             Med Equipments Service, Inc.           7/27/11    L0630
 000197223241-01       R.L.             Med Equipments Service, Inc.           3/30/11    L0630
 000222754186-01       S.L.             Med Equipments Service, Inc.          10/26/11    L0630
 000208465666-03       S.M.             Med Equipments Service, Inc.           7/20/11    L0630
 000197780455-03       S.P.             Med Equipments Service, Inc.           3/22/11    L0630
 000202844049-06       S.V.             Med Equipments Service, Inc.           5/25/11    L0630
 000196794002-04       T.R.             Med Equipments Service, Inc.           4/5/11     L0630
 000194415873-04       V.A.             Med Equipments Service, Inc.           3/23/11    L0630
 000202447280-01       V.S.             Med Equipments Service, Inc.           5/17/11    L0630
 000204843494-01       Y.G.             Med Equipments Service, Inc.           6/20/11    L0630
 000208814343-01       Y.R.             Med Equipments Service, Inc.           7/18/11    L0630
 000314346263-04       A.C.                 Orion Supplies, Inc.               4/17/14    L0631
 000266478239-03       E.D.                 Orion Supplies, Inc.               1/29/13    L0631
 000250499851-01       G.A.                 Orion Supplies, Inc.               9/4/12     L0631
 000320476492-01       G.M.                 Orion Supplies, Inc.               5/9/14     L0631
 000286192711-01       H.B.                 Orion Supplies, Inc.               6/10/13    L0631
 000261019848-03       J.C.                 Orion Supplies, Inc.              11/21/12    L0631
 000273518738-03       M.H.                 Orion Supplies, Inc.               1/30/13    L0631
 000311874135-27       O.D.                 Orion Supplies, Inc.               2/11/14    L0631
 000252904289-01       O.W.                 Orion Supplies, Inc.               9/4/12     L0631



                                                18                                         Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 235
                                                                              1182ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3706
                                                al. v. Avetisyan, et al.
                                                7901
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                    Retailer                                Code
                     Initials                                                 Service
                                                                                           Used
 000252904289-05      S.H.                  Orion Supplies, Inc.               9/7/12     L0631
 000273518738-04      T.B.                  Orion Supplies, Inc.               1/8/13     L0631
 000233263169-02      X.G.                  Orion Supplies, Inc.               4/26/12    L0631
 000266478239-01      Y.D.                  Orion Supplies, Inc.               1/25/13    L0631
 000351538244-01      A.S.               Prompt Medical Supply Inc.            2/6/15     L0631
 000367727229-06      C.D.               Prompt Medical Supply Inc.            6/16/15    L0631
 000351538244-02      C.L.               Prompt Medical Supply Inc.            1/20/15    L0631
 000287497829-03      C.M.               Prompt Medical Supply Inc.            6/28/13    L0631
 000291331296-02      C.M.               Prompt Medical Supply Inc.            10/4/13    L0631
 000342649720-01      G.J.               Prompt Medical Supply Inc.           11/11/14    L0631
 000287497829-02      I.M.               Prompt Medical Supply Inc.            7/9/13     L0631
 000342619426-02      J.F.               Prompt Medical Supply Inc.           11/21/14    L0631
 000307689967-01      J.V.               Prompt Medical Supply Inc.            1/8/14     L0631
 000273473744-05      K.B.               Prompt Medical Supply Inc.            3/29/13    L0631
 000335959730-02      K.S.               Prompt Medical Supply Inc.            9/29/14    L0631
 000344134028-01      K.W.               Prompt Medical Supply Inc.           12/19/14    L0631
 000302267570-03      L.H.               Prompt Medical Supply Inc.           12/12/13    L0631

 000278710546-02      M.B.               Prompt Medical Supply Inc.            4/9/13    L0631 AP

 000278710546-05      M.B.              Prompt Medical Supply Inc.             4/17/13   L0631 NT
 000299294330-02      M.B.              Prompt Medical Supply Inc.             11/4/13   L0631 LS
 000311874135-08      M.D.              Prompt Medical Supply Inc.             2/27/14    L0631
 000351538244-03      M.L.              Prompt Medical Supply Inc.             1/20/15    L0631
 000362861601-01      P.A.              Prompt Medical Supply Inc.             5/26/15    L0631
 000369077011-02      T.J.              Prompt Medical Supply Inc.             7/7/15     L0631
 000360547434-01      W.R.              Prompt Medical Supply Inc.             4/8/15     L0631
 000358258440-07      D.F.              Skapars Health Products, Inc.          3/2/15     L0627
 000422923169-01      D.G.              Skapars Health Products, Inc.          9/8/16     L0627
 000340302298-01      E.M.              Skapars Health Products, Inc.          9/15/14    L0635
 000404014201-02      E.R.              Skapars Health Products, Inc.          3/24/16    L0627
 000344889621-01      G.B.              Skapars Health Products, Inc.         11/12/14    L0627
 000435422779-01      K.E.              Skapars Health Products, Inc.          9/27/16    L0627
 000419742092-01      M.A.              Skapars Health Products, Inc.          7/1/16     L0627
 000419742092-02      N.A.              Skapars Health Products, Inc.          6/28/16    L0627
 000419487863-01      O.C.              Skapars Health Products, Inc.          9/12/16    L0627
 000376459327-01      R.G.              Skapars Health Products, Inc.          7/20/15    L0627
 000359179884-02      S.M.              Skapars Health Products, Inc.          3/4/15     L0627
 000407738186-02      S.S.              Skapars Health Products, Inc.          4/20/16    L0627
 000378261168-01      T.P.              Skapars Health Products, Inc.          8/11/15    L0627
 000423664713-01      U.R.              Skapars Health Products, Inc.          8/30/16    L0627
 000363380940-01      W.B.              Skapars Health Products, Inc.          4/21/15    L0627



                                                 19                                        Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 236
                                                                              1183ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3707
                                                al. v. Avetisyan, et al.
                                                7902
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used
 000362861601-02      Y.A.             Skapars Health Products, Inc.           4/9/15     L0627
 000426700605-01      A.A.                      Top Q, Inc.                    9/30/16    L0637
 000418320743-02      A.N.                      Top Q, Inc.                    7/7/16     L0627
 000419797061-03      B.L.                      Top Q, Inc.                    10/7/16    L0637
 000419797061-03      B.L.                      Top Q, Inc.                    7/18/16    L0627
 000427831565-01      D.M.                      Top Q, Inc.                    10/5/16    L0637
 000436471841-02      G.C.                      Top Q, Inc.                   11/28/16    L0637
 000429148620-03      G.R.                      Top Q, Inc.                    9/23/16    L0627
 000428397615-02      J.M.                      Top Q, Inc.                   10/28/16    L0637
 000413752980-01       J.R.                     Top Q, Inc.                    6/22/16    L0637
 000417887171-02       J.R.                     Top Q, Inc.                    8/26/16    L0637
 000432246619-02      S.B.                      Top Q, Inc.                   10/14/16    L0627
 000425188109-01       S.J.                     Top Q, Inc.                    9/26/16    L0637
 000418191557-03       S.L.                     Top Q, Inc.                    7/12/16    L0627
 000336309489-01      A.B.           Voorhies Health Care Products, Inc.       8/12/14    L0633
 000393282843-01      A.F.           Voorhies Health Care Products, Inc.      12/15/15    L0633
 000367947926-15      A.L.           Voorhies Health Care Products, Inc.       6/4/15     L0633
 000368011920-05      A.S.           Voorhies Health Care Products, Inc.       5/22/15   L0633 LS
 000373146653-02      A.V.           Voorhies Health Care Products, Inc.       6/15/15    L0633
 000346588528-01      A.W.           Voorhies Health Care Products, Inc.      11/17/14    L0633
 000367206349-08      B.A.           Voorhies Health Care Products, Inc.       7/2/15    L0633 LS
 000329192686-01      B.B.           Voorhies Health Care Products, Inc.       6/6/14     L0633
 000329192686-01      B.B.           Voorhies Health Care Products, Inc.       8/4/14    L0637 LS
 000348134859-01      B.B.           Voorhies Health Care Products, Inc.      12/11/14   L0633 LS
 000348134859-01      B.B.           Voorhies Health Care Products, Inc.       3/11/15    L0637
 000400311767-01      C.M.           Voorhies Health Care Products, Inc.       2/5/16    L0633 LS
 000321585762-01      D.B.           Voorhies Health Care Products, Inc.       5/6/14     L0633
 000395899833-01      D.D.           Voorhies Health Care Products, Inc.       3/1/16     L0637
 000373020510-02      D.P.           Voorhies Health Care Products, Inc.       6/12/15    L0633
 000390737153-06      E.A.           Voorhies Health Care Products, Inc.       2/24/16    L0637
 000373146653-01      E.D.           Voorhies Health Care Products, Inc.       6/12/15   L0633 LS
 000403218704-01      E.D.           Voorhies Health Care Products, Inc.       3/4/16     L0633
 000368011920-01       I.F.          Voorhies Health Care Products, Inc.       5/22/15    L0633
 000324723667-03      I.G.           Voorhies Health Care Products, Inc.       5/3/14    L0633 LS
 000333456325-03      I.O.           Voorhies Health Care Products, Inc.       8/19/14    L0633
 000393700786-01      J.B.           Voorhies Health Care Products, Inc.      12/29/15   L0633 LS
 000329590994-05      J.D.           Voorhies Health Care Products, Inc.       6/23/14    L0633
 000379820029-01      J.M.           Voorhies Health Care Products, Inc.       8/31/15   L0633 LS
 000331115196-01      J.R.           Voorhies Health Care Products, Inc.       7/10/14    L0633
 000354028300-02      J.R.           Voorhies Health Care Products, Inc.       3/11/15   L0633 LS
 000354028300-02      J.R.           Voorhies Health Care Products, Inc.       6/15/15    L0637
 000386669717-01      J.S.           Voorhies Health Care Products, Inc.       12/9/15    L0633



                                                 20                                        Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 237
                                                                              1184ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3708
                                                al. v. Avetisyan, et al.
                                                7903
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used
 000356670711-02      K.B.           Voorhies Health Care Products, Inc.       2/18/15    L0633
 000372560094-01      K.B.           Voorhies Health Care Products, Inc.       7/10/15    L0633
 000374286664-02      K.B.           Voorhies Health Care Products, Inc.       10/9/15   L0633 LS
 000396950131-05      K.G.           Voorhies Health Care Products, Inc.       1/29/16   L0633 LS
 000327286992-01      K.W.           Voorhies Health Care Products, Inc.       6/5/14    L0633 LS
 000386669717-02      L.E.           Voorhies Health Care Products, Inc.       12/9/15    L0633
 000333456325-02       L.I.          Voorhies Health Care Products, Inc.       7/25/14    L0633
 000389574137-02      L.S.           Voorhies Health Care Products, Inc.      12/16/15   L0633 LS
 000393839782-02      M.A.           Voorhies Health Care Products, Inc.       12/1/15   L0633 LS
 000329192686-02      M.B.           Voorhies Health Care Products, Inc.       6/6/14     L0633
 000329192686-03      M.B.           Voorhies Health Care Products, Inc.       6/6/14     L0633
 000356670711-06      M.B.           Voorhies Health Care Products, Inc.       2/18/15   L0633 LS
 000324902899-02      M.F.           Voorhies Health Care Products, Inc.       5/19/14    L0633
 000329590994-01      M.H.           Voorhies Health Care Products, Inc.       7/17/14   L0633 LS
 000333596995-01      M.J.           Voorhies Health Care Products, Inc.       7/24/14    L0633
 000349364794-01      M.M.           Voorhies Health Care Products, Inc.      12/19/14   L0633 LS
 000380289958-02      M.T.           Voorhies Health Care Products, Inc.       8/20/15    L0633
 000385317821-01      M.V.           Voorhies Health Care Products, Inc.      10/14/15   L0633 LS
 000367206349-02      N.C.           Voorhies Health Care Products, Inc.       7/2/15     L0633
 000388178295-02      N.F.           Voorhies Health Care Products, Inc.       12/4/15    L0633
 000373315407-02      R.J.           Voorhies Health Care Products, Inc.       7/31/15   L0633 LS
 000390737153-02      R.P.           Voorhies Health Care Products, Inc.      12/29/15    L0637
 000368753497-01      R.R.           Voorhies Health Care Products, Inc.       6/8/15    L0633 LS
 000368753497-01      R.R.           Voorhies Health Care Products, Inc.       8/7/15     L0637
 000312494545-04      S.A.           Voorhies Health Care Products, Inc.       2/25/14   L0633 LS
 000332505551-01      S.A.           Voorhies Health Care Products, Inc.       11/7/14    L0633
 000336277843-02      S.B.           Voorhies Health Care Products, Inc.       8/19/14   L0633 LS
 000356969139-02      S.G.           Voorhies Health Care Products, Inc.       2/24/15    L0633
 000313376626-02      S.K.           Voorhies Health Care Products, Inc.       2/27/14   L0633 LS
 000324723667-02      S.S.           Voorhies Health Care Products, Inc.       5/2/14    L0633 LS
 000300954146-02      T.S.           Voorhies Health Care Products, Inc.       2/4/14     L0637
 000392499314-01      V.F.           Voorhies Health Care Products, Inc.      12/15/15   L0633 LS
 000368753497-03      W.R.           Voorhies Health Care Products, Inc.       6/8/15     L0633
 000271556698-15      Y.R.           Voorhies Health Care Products, Inc.       1/12/13    L0633
 000271556698-15      Y.R.           Voorhies Health Care Products, Inc.       2/19/13    L0637
 000431723246-01      M.P.           Well Care Medical Equipment, LLC         11/23/16    L0627
 000383218757-01      R.G.           Well Care Medical Equipment, LLC          9/26/15    L0627
 000413760570-01       R.J.          Well Care Medical Equipment, LLC          7/8/16     L0627
 000383218757-02      R.M.           Well Care Medical Equipment, LLC          9/26/15    L0627

 000436726953-02       A.R.                      XVV, Inc.                    11/25/16   L0631 KX
 000437601073-01       B.W.                      XVV, Inc.                     12/5/16    L0631



                                                 21                                        Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 238
                                                                              1185ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3709
                                                al. v. Avetisyan, et al.
                                                7904
  Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for LSOs Under Codes
                          L0627, L0630, L0631, L0633, L0635, and/or L0637

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used
 000417885894-08       D.S.                      XVV, Inc.                     9/30/16    L0637

 000403939192-01       E.F.                      XVV, Inc.                     3/14/16   L0631 KX

 000427364096-05       G.P.                      XVV, Inc.                     9/15/16   L0631 KX

 000427364096-05       G.P.                      XVV, Inc.                    10/10/16   L0637 KX
 000407491406-01       J.D.                      XVV, Inc.                     4/7/16     L0631

 000405596346-02       J.J.                      XVV, Inc.                     3/17/16   L0631 KX
 000401594148-11       K.S.                      XVV, Inc.                     2/29/16    L0631

 000401594148-11       K.S.                      XVV, Inc.                     3/23/16   L0637 KX
 000408088037-03       M.B.                      XVV, Inc.                     2/22/16    L0631

 000408088037-03       M.B.                      XVV, Inc.                     3/25/16   L0637 KX

 000419602759-07       M.P.                      XVV, Inc.                     7/15/16   L0631 KX
 000419602759-07       M.P.                      XVV, Inc.                     8/25/16    L0637

 000429959850-04       N.B.                      XVV, Inc.                     9/30/16   L0631 KX

 000421155839-02       S.A.                      XVV, Inc.                     7/25/16   L0631 KX
 000401594148-10       S.D.                      XVV, Inc.                     2/15/16    L0631

 000401594148-10       S.D.                      XVV, Inc.                     3/11/16   L0637 KX
 000401594148-02       S.S.                      XVV, Inc.                     2/12/16    L0631

 000401594148-02       S.S.                      XVV, Inc.                     3/11/16   L0637 KX

 000441679321-01       S.T.                      XVV, Inc.                     1/6/17    L0631 KX




                                                22                                         Exhibit 35
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 239
                                                                1186ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3710
                                       7905




                            EXHIBIT 36


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 240
                                                                              1187ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3711
                                                al. v. Avetisyan, et al.
                                                7906
Representative Paid Claims in Which Retailers Fraudulently Billed for Knee Braces Under Codes L1810,
                         L1820, L1830, L1831, L1832, L1844, L1845, L1848

                                                                                           Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                  Code
                     Initials                                                  Service
                                                                                            Used
 000412885485-01      F.P.             Ace Orthopedic Services, Inc.            6/6/16     L1832
 000402677876-05      L.E.             Ace Orthopedic Services, Inc.            4/7/16     L1832
 000414859926-05      B.C.               Advanced Pharmacy, Inc.               11/14/16    L1832
 000338915085-02      G.W.              AOM Medical Supply, Inc.                9/8/14     L1832
 000324614858-02      J.M.              AOM Medical Supply, Inc.                6/25/14    L1832
 000324606623-02      L.C.              AOM Medical Supply, Inc.                6/6/14     L1832
 000330623299-02      T.T.              AOM Medical Supply, Inc.                9/3/14     L1832
 000418587762-02      A.H.                     BA2RO Inc.                       8/25/16    L1832
 000284249991-02      A.I.                     BA2RO Inc.                       7/11/13    L1820
 000297239352-03      A.O.                     BA2RO Inc.                       8/30/13    L1820
 000226596269-01      A.W.                     BA2RO Inc.                      11/16/11    L1810
 000291029270-05      B.A.                     BA2RO Inc.                       6/12/13    L1820
 000346659691-04      B.W.                     BA2RO Inc.                       1/9/15     L1832
 000304262934-06      C.W.                     BA2RO Inc.                       11/8/13    L1832
 000315014258-01      D.B.                     BA2RO Inc.                       3/13/14    L1832
 000314441015-01      F.K.                     BA2RO Inc.                       2/7/14     L1832
 000362673923-06      G.C.                     BA2RO Inc.                       4/10/15    L1820
 000362673923-06      G.C.                     BA2RO Inc.                       4/17/15    L1832
 000275700722-02      H.S.                     BA2RO Inc.                       2/26/13    L1820
 000332975291-02      I.R.                     BA2RO Inc.                       8/1/14     L1832
 000294048764-01      I.Y.                     BA2RO Inc.                       7/26/13    L1820
 000319997506-01      J.L.                     BA2RO Inc.                       5/9/14     L1832
 000302771209-01      J.R.                     BA2RO Inc.                      11/14/13    L1820
 000304262934-01      K.A.                     BA2RO Inc.                      11/22/13    L1832
 000294048764-02      K.Y.                     BA2RO Inc.                       7/26/13    L1820
 000274056670-01      L.E.                     BA2RO Inc.                       2/18/13    L1832
 000226247427-04      M.C.                     BA2RO Inc.                       12/7/11    L1810
 000388149213-04      M.C.                     BA2RO Inc.                      10/20/15    L1820
 000441434602-01      M.C.                     BA2RO Inc.                       1/10/17    L1820
 000290377613-09      M.M.                     BA2RO Inc.                       6/14/13    L1820
 000290892785-01      M.O.                     BA2RO Inc.                       7/2/13     L1820
 000302571708-01      N.N.                     BA2RO Inc.                       12/2/13    L1832
 000370086175-01      O.B.                     BA2RO Inc.                       6/11/15    L1820
 000297053894-01      O.H.                     BA2RO Inc.                       3/19/13    L1820
 000391304151-01      R.T.                     BA2RO Inc.                       12/2/15    L1820
 000287821474-02      V.L.                     BA2RO Inc.                       6/14/13    L1820
 000304262934-04      X.E.                     BA2RO Inc.                      10/28/13    L1832
                                Daily Medical Equipment Distribution Center,
 000212080428-01      G.M.                         Inc.                        8/30/11     L1810
                                Daily Medical Equipment Distribution Center,
 000223289604-03       A.R.                        Inc.                        12/8/11    L1832 DA




                                                 1                                          Exhibit 36
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 241
                                                                              1188ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3712
                                                al. v. Avetisyan, et al.
                                                7907
Representative Paid Claims in Which Retailers Fraudulently Billed for Knee Braces Under Codes L1810,
                         L1820, L1830, L1831, L1832, L1844, L1845, L1848

                                                                                           Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                  Code
                     Initials                                                  Service
                                                                                            Used
                                Daily Medical Equipment Distribution Center,
 000246972426-03       B.H.                        Inc.                         6/6/12     L1820
                                Daily Medical Equipment Distribution Center,
 000347372401-03       B.M.                        Inc.                        11/17/14    L1820
                                Daily Medical Equipment Distribution Center,
 000231033564-03       B.R.                        Inc.                        1/24/12     L1820
                                Daily Medical Equipment Distribution Center,
 000255000051-03       C.M.                        Inc.                        8/13/12     L1820
                                Daily Medical Equipment Distribution Center,
 000253427405-05       D.C.                        Inc.                         8/6/12     L1820
                                Daily Medical Equipment Distribution Center,
 000219439569-01       D.D.                        Inc.                        11/6/11     L1820
                                Daily Medical Equipment Distribution Center,
 000244193215-01       D.D.                        Inc.                         5/8/12     L1820
                                Daily Medical Equipment Distribution Center,
 000326257960-01       D.D.                        Inc.                        5/19/14     L1820
                                Daily Medical Equipment Distribution Center,
 000253703771-04       D.J.                        Inc.                        11/14/12    L1832
                                Daily Medical Equipment Distribution Center,
 000243483666-01       D.K.                        Inc.                        7/27/12     L1832
                                Daily Medical Equipment Distribution Center,
 000253427405-06       D.K.                        Inc.                         8/6/12     L1820
                                Daily Medical Equipment Distribution Center,
 000267383198-04       E.A.                        Inc.                         3/5/13     L1832
                                Daily Medical Equipment Distribution Center,
 000331539205-01       E.D.                        Inc.                         7/2/14     L1820
                                Daily Medical Equipment Distribution Center,
 000224122630-01       E.P.                        Inc.                        11/3/11     L1820
                                Daily Medical Equipment Distribution Center,
 000203943147-03       F.M.                        Inc.                        7/15/11    L1845 DA
                                Daily Medical Equipment Distribution Center,
 000316162395-02       G.D.                        Inc.                        2/24/14     L1820
                                Daily Medical Equipment Distribution Center,
 000344198352-01       G.G.                        Inc.                        10/30/14    L1820
                                Daily Medical Equipment Distribution Center,
 000303110373-01       G.M.                        Inc.                        10/28/13    L1820
                                Daily Medical Equipment Distribution Center,
 000331798545-01       H.S.                        Inc.                         7/7/14     L1820
                                Daily Medical Equipment Distribution Center,
 000256850801-01       I.Z.                        Inc.                        8/17/12     L1820
                                Daily Medical Equipment Distribution Center,
 000229084769-11       J.A.                        Inc.                        12/25/11    L1820



                                                 2                                          Exhibit 36
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 242
                                                                              1189ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3713
                                                al. v. Avetisyan, et al.
                                                7908
Representative Paid Claims in Which Retailers Fraudulently Billed for Knee Braces Under Codes L1810,
                         L1820, L1830, L1831, L1832, L1844, L1845, L1848

                                                                                          Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                  Service
                                                                                           Used
                                Daily Medical Equipment Distribution Center,
 000207652876-02       J.C.                        Inc.                        9/16/11    L1832
                                Daily Medical Equipment Distribution Center,
 000199362070-03       J.G.                        Inc.                        7/15/11   L1845 DA
                                Daily Medical Equipment Distribution Center,
 000219540076-03       J.G.                        Inc.                        9/27/11    L1810
                                Daily Medical Equipment Distribution Center,
 000284812369-02       J.M.                        Inc.                        5/10/13    L1820
                                Daily Medical Equipment Distribution Center,
 000299082578-06       J.P.                        Inc.                        9/23/13    L1820
                                Daily Medical Equipment Distribution Center,
 000326856010-03       J.R.                        Inc.                        6/27/14    L1832
                                Daily Medical Equipment Distribution Center,
 000273214486-03       J.T.                        Inc.                        4/30/13    L1820
                                Daily Medical Equipment Distribution Center,
 000332677665-01       J.W.                        Inc.                        7/11/14    L1820
                                Daily Medical Equipment Distribution Center,
 000270996548-04       K.B.                        Inc.                        1/2/13     L1820
                                Daily Medical Equipment Distribution Center,
 000334692522-02       L.T.                        Inc.                        7/16/14    L1820
                                Daily Medical Equipment Distribution Center,
 000330357369-02       M.P.                        Inc.                        6/30/14    L1820
                                Daily Medical Equipment Distribution Center,
 000334843026-02       M.V.                        Inc.                        8/11/14    L1820
                                Daily Medical Equipment Distribution Center,
 000219277514-06       O.C.                        Inc.                        9/26/11    L1810
                                Daily Medical Equipment Distribution Center,
 000241171875-01       R.N.                        Inc.                        4/17/12    L1820
                                Daily Medical Equipment Distribution Center,
 000321383770-03       R.P.                        Inc.                        5/5/14     L1820
                                Daily Medical Equipment Distribution Center,
 000279091730-02       R.R.                        Inc.                        3/15/13    L1820
                                Daily Medical Equipment Distribution Center,
 000242188001-02       S.C.                        Inc.                        5/1/12     L1820
                                Daily Medical Equipment Distribution Center,
 000310004775-08       S.M.                        Inc.                        3/17/14    L1832
                                Daily Medical Equipment Distribution Center,
 000345859532-02       S.M.                        Inc.                        10/8/14    L1820
                                Daily Medical Equipment Distribution Center,
 000235783685-01       V.M.                        Inc.                        7/4/12     L1832
                                Daily Medical Equipment Distribution Center,
 000220414874-02       V.P.                        Inc.                        9/22/11   L1832 DA



                                                 3                                         Exhibit 36
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 243
                                                                              1190ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3714
                                                al. v. Avetisyan, et al.
                                                7909
Representative Paid Claims in Which Retailers Fraudulently Billed for Knee Braces Under Codes L1810,
                         L1820, L1830, L1831, L1832, L1844, L1845, L1848

                                                                                           Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                  Code
                     Initials                                                  Service
                                                                                            Used
                                Daily Medical Equipment Distribution Center,
 000251143574-01       V.U.                        Inc.                        7/17/12     L1820
                                Daily Medical Equipment Distribution Center,
 000238008239-03       Y.J.                        Inc.                        4/11/12    L1832 DA
                                Daily Medical Equipment Distribution Center,
 000328635131-15       Y.P.                        Inc.                        6/18/14     L1820
                                Daily Medical Equipment Distribution Center,
 000328635131-15       Y.P.                        Inc.                         9/5/14     L1832
                                Daily Medical Equipment Distribution Center,
 000226476240-03       Z.D.                        Inc.                        12/30/11   L1832 DA
 000435415450-07       J.C.            East 19 Medical Supply Corp.            11/24/16    L1820
 000371609918-02       D.S.            Helpful Medical Supply, Corp.            8/6/15     L1831
 000414245530-01       D.V.            Helpful Medical Supply, Corp.            5/24/16    L1832
 000370906273-04       K.J.            Helpful Medical Supply, Corp.            6/17/15    L1831
 000413775529-03       L.M.            Helpful Medical Supply, Corp.            5/19/16    L1832
 000416211522-02       M.B.            Helpful Medical Supply, Corp.            7/29/16    L1832
 000412599887-02       T.F.            Helpful Medical Supply, Corp.            8/2/16     L1832
 000352139349-03       A.C.                 Lenex Services, Inc.                1/12/15    L1820
 000368039236-02       A.K.                 Lenex Services, Inc.                5/11/15    L1820
 000349206425-02       B.G.                 Lenex Services, Inc.               11/28/14    L1820
 000435700034-02       D.S.                 Lenex Services, Inc.                11/7/16    L1820
 000433226065-01       F.F.                 Lenex Services, Inc.                11/1/16    L1820
 000383952868-01       H.A.                 Lenex Services, Inc.                9/24/15    L1820
 000323628016-05       I.B.                 Lenex Services, Inc.                5/13/14    L1820
 000344859087-02       I.N.                 Lenex Services, Inc.               10/10/14    L1820
 000333014751-02       J.B.                 Lenex Services, Inc.                7/22/14    L1820
 000406134841-01       J.F.                 Lenex Services, Inc.                3/28/16    L1820
 000411877913-03       J.M.                 Lenex Services, Inc.                5/13/16    L1820
 000424780021-01       J.W.                 Lenex Services, Inc.                8/26/16    L1820
 000357614239-02       K.D.                 Lenex Services, Inc.                2/20/15    L1820
 000370028292-02       K.T.                 Lenex Services, Inc.                6/10/15    L1820
 000355578451-02       L.K.                 Lenex Services, Inc.                2/2/15     L1820
 000398883504-02       L.M.                 Lenex Services, Inc.                1/28/16    L1820
 000399976504-01       M.A.                 Lenex Services, Inc.                2/10/16    L1820
 000413084658-02       M.T.                 Lenex Services, Inc.                5/5/16     L1820
 000420465353-01       M.T.                 Lenex Services, Inc.                7/14/16    L1820
 000368782777-01       N.M.                 Lenex Services, Inc.                6/1/15     L1820
 000352139349-01       O.C.                 Lenex Services, Inc.                1/12/15    L1820
 000429937120-03       O.K.                 Lenex Services, Inc.               10/11/16    L1820
 000431962166-02       O.S.                 Lenex Services, Inc.               10/13/16    L1820
 000362861601-01       P.A.                 Lenex Services, Inc.                4/14/15    L1820
 000343327409-01       P.S.                 Lenex Services, Inc.               10/14/14    L1820



                                                 4                                          Exhibit 36
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 244
                                                                              1191ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3715
                                                al. v. Avetisyan, et al.
                                                7910
Representative Paid Claims in Which Retailers Fraudulently Billed for Knee Braces Under Codes L1810,
                         L1820, L1830, L1831, L1832, L1844, L1845, L1848

                                                                                          Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                  Service
                                                                                           Used
 000384163580-01       R.H.                 Lenex Services, Inc.               10/5/15    L1820
 000349206425-03       S.R.                 Lenex Services, Inc.              11/28/14    L1820
 000425210762-04       T.P.                 Lenex Services, Inc.               8/25/16    L1820
 000430625335-03       V.R.                 Lenex Services, Inc.              10/13/16    L1820
 000416853604-03       V.T.                 Lenex Services, Inc.               6/23/16    L1820
 000407990068-01       Y.S.                 Lenex Services, Inc.               5/11/16    L1820
 000423838101-02       A.B.              Lida's Medical Supply, Inc.           8/22/16    L1820
 000351838131-12       A.C.              Lida's Medical Supply, Inc.           3/17/15    L1832
 000395014442-06       A.G.              Lida's Medical Supply, Inc.          12/21/15    L1820
 000395014442-06       A.G.              Lida's Medical Supply, Inc.           2/18/16    L1832
 000417038031-01       C.B.              Lida's Medical Supply, Inc.           8/29/16    L1832
 000366160539-03       D.B.              Lida's Medical Supply, Inc.           4/27/15    L1820
 000358442879-03       D.E.              Lida's Medical Supply, Inc.           4/6/15     L1832
 000414117861-01       E.A.              Lida's Medical Supply, Inc.           6/7/16     L1820
 000432125078-01       F.P.              Lida's Medical Supply, Inc.           11/2/16    L1820
 000418825949-01       F.R.              Lida's Medical Supply, Inc.           8/22/16    L1820
 000426735890-02       J.R.              Lida's Medical Supply, Inc.          10/20/16    L1820
 000415751528-02       K.O.              Lida's Medical Supply, Inc.           9/6/16     L1832
 000419951008-01       L.K.              Lida's Medical Supply, Inc.           11/3/16    L1832
 000355227265-01       M.C.              Lida's Medical Supply, Inc.           4/27/15    L1820
 000427505490-03       P.C.              Lida's Medical Supply, Inc.          11/10/16    L1832
 000419452965-02       S.B.              Lida's Medical Supply, Inc.           11/7/16    L1832
 000366160539-02       W.G.              Lida's Medical Supply, Inc.           4/24/15    L1820
 000363671702-01       Y.B.              Lida's Medical Supply, Inc.           5/28/15    L1832
 000419432299-01       J.W.                 Life Equipment, Inc.               9/27/16    L1832
 000425408951-02       Y.G.                 Life Equipment, Inc.               8/5/16     L1832
 000193902822-03       A.C.             Med Equipments Service, Inc.           3/31/11    L1820
 000435703822-01       A.P.             Med Equipments Service, Inc.          11/16/16    L1820
 000999863473-02       A.S.             Med Equipments Service, Inc.           6/29/09    L1820
 000170788426-02       C.C.             Med Equipments Service, Inc.           6/18/10    L1820
 000176004307-02       C.F.             Med Equipments Service, Inc.           9/17/10    L1820
 000177557238-08       D.B.             Med Equipments Service, Inc.           9/20/10    L1820
 000181698282-03       D.G.             Med Equipments Service, Inc.           11/2/10    L1820
 000198466591-05       D.M.             Med Equipments Service, Inc.           4/14/11    L1820
 000202844049-03       D.U.             Med Equipments Service, Inc.           5/25/11    L1820
 000146528427-04       G.P.             Med Equipments Service, Inc.           8/27/09    L1820
 000145967295-01       H.H.             Med Equipments Service, Inc.           9/4/09     L1820
 000170319743-09       I.V.             Med Equipments Service, Inc.           6/18/10    L1820
 000146748108-06       J.D.             Med Equipments Service, Inc.           8/28/09    L1820
 000194537783-01       K.M.             Med Equipments Service, Inc.           3/11/11    L1820
 000137557294-01       K.R.             Med Equipments Service, Inc.           7/2/09     L1820
 000179363502-03       L.L.             Med Equipments Service, Inc.          10/19/10    L1820



                                                 5                                         Exhibit 36
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 245
                                                                              1192ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3716
                                                al. v. Avetisyan, et al.
                                                7911
Representative Paid Claims in Which Retailers Fraudulently Billed for Knee Braces Under Codes L1810,
                         L1820, L1830, L1831, L1832, L1844, L1845, L1848

                                                                                          Billing
                    Claimant                                                   Date of
  Claim Number                                    Retailer                                Code
                     Initials                                                  Service
                                                                                           Used
 000171078942-01      M.M.             Med Equipments Service, Inc.            6/28/10    L1820
 000178656351-08      M.S.             Med Equipments Service, Inc.            9/28/10    L1820
 000180186009-04      N.C.             Med Equipments Service, Inc.           10/26/10    L1820
 000142231398-06      R.F.             Med Equipments Service, Inc.            7/6/09     L1820
 000180376626-01      R.L.             Med Equipments Service, Inc.           10/29/10    L1820
 000228942272-01      R.S.             Med Equipments Service, Inc.           11/30/11    L1820
 000175786946-16      W.C.             Med Equipments Service, Inc.            8/18/10    L1820
 000250366887-05      A.P.                  Orion Supplies, Inc.               7/13/12    L1820
 000298241464-03       J.J.                 Orion Supplies, Inc.               2/18/14    L1832
 000302419114-04      A.B.              Prompt Medical Supply Inc.             11/4/13    L1832
 000300847472-01      C.M.              Prompt Medical Supply Inc.             2/28/14    L1832
 000312410541-05      I.D.              Prompt Medical Supply Inc.             2/25/14    L1820
 000349969039-03      M.W.              Prompt Medical Supply Inc.             2/18/15    L1832
 000414265363-02      M.G.           Right Choice Medical Supply Inc.          7/19/16    L1832
 000391113973-01       A.J.            Skapars Health Products, Inc.           1/5/16     L1848
 000391113973-01       A.J.            Skapars Health Products, Inc.           2/29/16    L1844
 000405581117-01      C.K.             Skapars Health Products, Inc.           4/12/16    L1844
 000357992980-02      F.O.             Skapars Health Products, Inc.           4/7/15     L1844
 000409288560-01      K.G.             Skapars Health Products, Inc.           5/10/16    L1844
 000419742092-01      M.A.             Skapars Health Products, Inc.           7/1/16     L1848
 000419742092-01      M.A.             Skapars Health Products, Inc.           7/19/16    L1844
 000414859926-01      N.B.             Skapars Health Products, Inc.           6/28/16    L1844
 000341866861-03      P.W.             Skapars Health Products, Inc.          10/22/14    L1848
 000359179884-02      S.M.             Skapars Health Products, Inc.           3/4/15     L1848
 000359179884-02      S.M.             Skapars Health Products, Inc.           3/25/15    L1844
 000362861601-02      Y.A.             Skapars Health Products, Inc.           4/9/15     L1848
 000362861601-02      Y.A.             Skapars Health Products, Inc.           6/9/15     L1844
 000435080866-02      C.L.                      Top Q, Inc.                   12/19/16    L1832
 000393282843-01      A.F.           Voorhies Health Care Products, Inc.      12/15/15    L1810
 000329192686-01      B.B.           Voorhies Health Care Products, Inc.       6/6/14     L1810
 000329192686-01      B.B.           Voorhies Health Care Products, Inc.       7/14/14    L1844
 000354028300-02      J.R.           Voorhies Health Care Products, Inc.       3/11/15    L1810
 000327286992-01      K.W.           Voorhies Health Care Products, Inc.       6/5/14     L1810
 000312494545-04      S.A.           Voorhies Health Care Products, Inc.       2/25/14    L1810
 000336277843-02      S.B.           Voorhies Health Care Products, Inc.       8/19/14    L1844
 000336277843-02      S.B.           Voorhies Health Care Products, Inc.       8/19/14    L1810
 000356969139-02      S.G.           Voorhies Health Care Products, Inc.       2/24/15    L1810
 000300954146-02      T.S.           Voorhies Health Care Products, Inc.       2/4/14     L1844
 000271556698-15      Y.R.           Voorhies Health Care Products, Inc.       1/12/13    L1810
 000383218757-01      R.G.           Well Care Medical Equipment, LLC          9/26/15    L1832
 000413760570-01       R.J.          Well Care Medical Equipment, LLC          7/8/16     L1832
 000407491406-01       J.D.                     XVV, Inc.                      4/7/16     L1832



                                                 6                                         Exhibit 36
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 246
                                                                              1193ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3717
                                                al. v. Avetisyan, et al.
                                                7912
Representative Paid Claims in Which Retailers Fraudulently Billed for Knee Braces Under Codes L1810,
                         L1820, L1830, L1831, L1832, L1844, L1845, L1848

                                                                                          Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                  Code
                     Initials                                                  Service
                                                                                           Used
 000401594148-11       K.S.                      XVV, Inc.                     2/29/16    L1832
 000401594148-11       K.S.                      XVV, Inc.                     3/23/16   L1845 KX
 000408088037-03       M.B.                      XVV, Inc.                     2/22/16    L1832
 000401594148-10       S.D.                      XVV, Inc.                     2/15/16    L1832
 000401594148-10       S.D.                      XVV, Inc.                     3/11/16    L1845
 000401594148-02       S.S.                      XVV, Inc.                     2/12/16    L1832




                                                 7                                         Exhibit 36
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 247
                                                                1194ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3718
                                       7913




                            EXHIBIT 37


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 248
                                                                              1195ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3719
                                                al. v. Avetisyan, et al.
                                                7914
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Shoulder Supports Under
                                       Codes L3671 and/or L3674

                                                                                            Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                   Service
                                                                                             Used
 000429545857-02        G.J.          Advanced Orthopedic Solutions, Inc.        11/29/16   L3671
 000324614858-02        J.M.              AOM Medical Supply, Inc.                5/14/14   L3674
 000335947412-10        J.S.              AOM Medical Supply, Inc.                8/26/14   L3674
 000325275196-01        L.E.              AOM Medical Supply, Inc.                6/24/14   L3674
 000330623299-08        R.F.              AOM Medical Supply, Inc.                7/24/14   L3674
                                  Daily Medical Equipment Distribution Center,
 000305006074-03        A.B.                         Inc.                        4/17/14    L3671
                                  Daily Medical Equipment Distribution Center,
 000334991956-07        A.C.                         Inc.                        11/6/14    L3671
                                  Daily Medical Equipment Distribution Center,
 000332167220-03        A.L.                         Inc.                        10/29/14   L3671
                                  Daily Medical Equipment Distribution Center,
 000318911807-03        B.M.                         Inc.                        4/11/14    L3671
                                  Daily Medical Equipment Distribution Center,
 000330659400-02        D.R.                         Inc.                         9/8/14    L3671
                                  Daily Medical Equipment Distribution Center,
 000303363971-03        N.B.                         Inc.                        11/15/13   L3671
                                  Daily Medical Equipment Distribution Center,
 000325446052-03        R.N.                         Inc.                        6/27/14    L3671
                                  Daily Medical Equipment Distribution Center,
 000310004775-08        S.M.                         Inc.                        1/31/14    L3671
                                  Daily Medical Equipment Distribution Center,
 000328335591-05        S.N.                         Inc.                        7/22/14    L3671
                                  Daily Medical Equipment Distribution Center,
 000347516742-01        V.B.                         Inc.                         1/9/15    L3671
                                  Daily Medical Equipment Distribution Center,
 000328335591-01        Y.V.                         Inc.                        7/22/14    L3671
                                  Daily Medical Equipment Distribution Center,
 000328335591-01        Y.V.                         Inc.                         9/19/14   L3671
 000437662521-02        J.F.             East 19 Medical Supply Corp.            12/22/16   L3674
 000430768903-01        J.M.             East 19 Medical Supply Corp.             12/1/16   L3674
 000414245530-01        D.V.             Helpful Medical Supply, Corp.            5/24/16   L3671
 000429545857-06        L.K.             Helpful Medical Supply, Corp.            11/2/16   L3674
 000413775529-03        L.M.             Helpful Medical Supply, Corp.            5/19/16   L3671
 000420811804-01        L.M.             Helpful Medical Supply, Corp.            10/4/16   L3674
 000421781097-02        R.B.             Helpful Medical Supply, Corp.            8/10/16   L3671
 000395014442-06        A.G.              Lida's Medical Supply, Inc.             2/18/16   L3671
 000358442879-03        D.E.              Lida's Medical Supply, Inc.             3/30/15   L3671
 000358442879-03        D.E.              Lida's Medical Supply, Inc.             4/30/15   L3671
 000353388333-02        D.S.              Lida's Medical Supply, Inc.             2/16/15   L3671
 000353656473-03        T.B.              Lida's Medical Supply, Inc.             3/19/15   L3671
 000318952066-01        R.D.                  Orion Supplies, Inc.                4/8/14    L3674



                                                   1                                         Exhibit 37
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 249
                                                                              1196ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3720
                                                al. v. Avetisyan, et al.
                                                7915
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Shoulder Supports Under
                                       Codes L3671 and/or L3674

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                     Retailer                                 Code
                      Initials                                                  Service
                                                                                             Used
 000318295226-01        T.B.                 Orion Supplies, Inc.                5/6/14     L3674
 000351538244-01        A.S.              Prompt Medical Supply Inc.             2/6/15     L3674
 000304716061-03        B.H.              Prompt Medical Supply Inc.            12/27/13    L3674
 000287497829-03        C.M.              Prompt Medical Supply Inc.             6/26/13    L3674
 000342619426-02        J.F.              Prompt Medical Supply Inc.            11/21/14    L3674
 000303835698-04        J.R.              Prompt Medical Supply Inc.            12/12/13    L3674

 000306499095-02       K.W.              Prompt Medical Supply Inc.             12/10/13   L3674 HO
 000344134028-01       K.W.              Prompt Medical Supply Inc.             12/19/14    L3674
 000299294330-02       M.B.              Prompt Medical Supply Inc.             10/22/13    L3674
 000361304751-02       M.G.              Prompt Medical Supply Inc.              3/24/15    L3674
 000362861601-01       P.A.              Prompt Medical Supply Inc.              4/28/15    L3674
 000304067465-02       R.L.              Prompt Medical Supply Inc.              1/8/14     L3674
 000362861601-02       Y.A.              Prompt Medical Supply Inc.              4/27/15    L3674
 000340302298-01       E.M.             Skapars Health Products, Inc.            9/15/14    L3671
 000407738186-02        S.S.            Skapars Health Products, Inc.            4/20/16    L3671
 000378261168-01        T.P.            Skapars Health Products, Inc.            8/11/15    L3671
 000362861601-02       Y.A.             Skapars Health Products, Inc.            4/9/15     L3671
 000342978020-03       T.S.           Smart Choice Medical Supply, Inc.         10/28/14    L3674
 000383218757-01       R.G.           Well Care Medical Equipment, LLC           9/26/15    L3671




                                                  2                                          Exhibit 37
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 250
                                                                1197ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3721
                                       7916




                            EXHIBIT 38


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 251
                                                                              1198ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3722
                                                al. v. Avetisyan, et al.
                                                7917
 Representative Paid Claims in Which Retailers Fraudulently Billed for Shoulder Supports Under Codes
                          L3650, L3652, L3670, L3672, L3675 and/or L3960

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
 000423223775-02       J.L.              AVA Custom Supply, Inc.                10/18/16    L3670
 000388897562-03       C.A.                     BA2RO Inc.                      11/12/15    L3650
 000309083525-01       D.H.                     BA2RO Inc.                       1/28/14    L3650
 000302771209-01       J.R.                     BA2RO Inc.                      11/14/13    L3650
 000226247427-04       M.C.                     BA2RO Inc.                       12/7/11    L3650
 000387533250-02       M.M.                     BA2RO Inc.                       12/2/15    L3650
 000370086175-01       O.B.                     BA2RO Inc.                       6/11/15    L3650
 000373715929-06       T.B.                     BA2RO Inc.                       8/3/15     L3650
 000386951981-02       T.U.                     BA2RO Inc.                      10/20/15    L3650
 000369871263-04       V.P.                     BA2RO Inc.                       6/4/15     L3650
                                 Daily Medical Equipment Distribution Center,
 000313236697-01       A.J.                         Inc.                        1/31/14     L3670
                                 Daily Medical Equipment Distribution Center,
 000332167220-03       A.L.                         Inc.                        6/30/14     L3670
                                 Daily Medical Equipment Distribution Center,
 000330782459-01       A.R.                         Inc.                        6/23/14     L3675
                                 Daily Medical Equipment Distribution Center,
 000231033564-03       B.R.                         Inc.                        1/24/12    L3670 ER
                                 Daily Medical Equipment Distribution Center,
 000350188496-01       C.M.                         Inc.                        12/3/14     L3670
                                 Daily Medical Equipment Distribution Center,
 000283180552-01       C.P.                         Inc.                        4/24/13     L3670
                                 Daily Medical Equipment Distribution Center,
 000335407672-03       D.G.                         Inc.                        8/25/14     L3670
                                 Daily Medical Equipment Distribution Center,
 000330659400-02       D.R.                         Inc.                        6/23/14     L3670
                                 Daily Medical Equipment Distribution Center,
 000328293279-01       D.W.                         Inc.                        6/16/14     L3670
                                 Daily Medical Equipment Distribution Center,
 000227498077-01       E.L.                         Inc.                        2/28/12     L3670
                                 Daily Medical Equipment Distribution Center,
 000224122630-01       E.P.                         Inc.                        11/3/11     L3670
                                 Daily Medical Equipment Distribution Center,
 000252140744-03       G.T.                         Inc.                        8/16/12     L3670
                                 Daily Medical Equipment Distribution Center,
 000331142869-01       H.A.                         Inc.                        6/30/14     L3675
                                 Daily Medical Equipment Distribution Center,
 000344198352-02       H.G.                         Inc.                        10/27/14    L3670
                                 Daily Medical Equipment Distribution Center,
 000344294392-02       J.C.                         Inc.                        12/2/14     L3670
                                 Daily Medical Equipment Distribution Center,
 000317792638-01        J.S.                        Inc.                        3/10/14     L3670



                                                  1                                          Exhibit 38
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 252
                                                                              1199ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3723
                                                al. v. Avetisyan, et al.
                                                7918
 Representative Paid Claims in Which Retailers Fraudulently Billed for Shoulder Supports Under Codes
                          L3650, L3652, L3670, L3672, L3675 and/or L3960

                                                                                           Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                 Code
                     Initials                                                   Service
                                                                                            Used
                                 Daily Medical Equipment Distribution Center,
 000338346299-02       M.F.                          Inc.                       8/29/14    L3675
                                 Daily Medical Equipment Distribution Center,
 000212080428-01       G.M.                          Inc.                       8/30/11    L3652
                                 Daily Medical Equipment Distribution Center,
 000332167220-04       M.L.                          Inc.                       6/30/14    L3670
                                 Daily Medical Equipment Distribution Center,
 000344442561-01       M.O.                          Inc.                       10/19/14   L3670
                                 Daily Medical Equipment Distribution Center,
 000330357369-02       M.P.                          Inc.                       6/30/14    L3670
                                 Daily Medical Equipment Distribution Center,
 000223250721-01       M.R.                          Inc.                       11/8/11    L3670
                                 Daily Medical Equipment Distribution Center,
 000335921029-01       M.S.                          Inc.                       8/18/14    L3670
                                 Daily Medical Equipment Distribution Center,
 000228074746-02       M.V.                          Inc.                       12/3/11    L3670
                                 Daily Medical Equipment Distribution Center,
 000332167220-02       P.B.                          Inc.                       6/30/14    L3670
                                 Daily Medical Equipment Distribution Center,
 000253427405-08       R.C.                          Inc.                       7/30/12    L3670
                                 Daily Medical Equipment Distribution Center,
 000325088003-03       R.L.                          Inc.                        6/9/14    L3670
                                 Daily Medical Equipment Distribution Center,
 000350188496-02       R.M.                          Inc.                       12/3/14    L3670
                                 Daily Medical Equipment Distribution Center,
 000335921029-05       R.S.                          Inc.                       8/25/14    L3670
                                 Daily Medical Equipment Distribution Center,
 000254847312-07       V.M.                          Inc.                       8/13/12    L3670
                                 Daily Medical Equipment Distribution Center,
 000300353604-01       V.M.                          Inc.                        10/7/13   L3670
 000443538961-13       W.G.                Gerritsen Medcare, Inc.               1/31/17   L3675
 000389551176-01       F.V.             Helpful Medical Supply Corp.             11/6/15   L3960
 000370906273-03       R.J.             Helpful Medical Supply Corp.             6/16/15   L3960
 000418446761-01       A.N.                  Lenex Services, Inc.                7/1/16    L3670
 000412679938-02       N.A.                  Lenex Services, Inc.                5/10/16   L3670
 000362861601-01       P.A.                  Lenex Services, Inc.                4/14/15   L3670
 000404624140-02       P.D.                  Lenex Services, Inc.                3/25/16   L3670
 000407262468-01       S.Z.                  Lenex Services, Inc.                3/17/16   L3670
 000395014442-06       A.G.              Lida's Medical Supply, Inc.            12/21/15   L3670
 000400251252-04       B.R.              Lida's Medical Supply, Inc.             5/12/16   L3670
 000400251252-04       B.R.              Lida's Medical Supply, Inc.             5/23/16   L3670
 000365993211-09       C.D.              Lida's Medical Supply, Inc.             5/5/15    L3670



                                                  2                                         Exhibit 38
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 253
                                                                              1200ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3724
                                                al. v. Avetisyan, et al.
                                                7919
 Representative Paid Claims in Which Retailers Fraudulently Billed for Shoulder Supports Under Codes
                          L3650, L3652, L3670, L3672, L3675 and/or L3960

                                                                                           Billing
                    Claimant                                                   Date of
  Claim Number                                     Retailer                                Code
                     Initials                                                  Service
                                                                                            Used
 000406164987-01       D.S.              Lida's Medical Supply, Inc.            6/1/16     L3670
 000419426838-02       D.W.              Lida's Medical Supply, Inc.            7/4/16     L3670
 000419426838-02       D.W.              Lida's Medical Supply, Inc.            9/21/16    L3670
 000394762884-02       K.H.              Lida's Medical Supply, Inc.            1/4/16     L3670
 000369185160-02       M.H.              Lida's Medical Supply, Inc.            5/25/15    L3670
 000405593286-01       M.P.              Lida's Medical Supply, Inc.            6/8/16     L3670
 000410976633-02       R.C.              Lida's Medical Supply, Inc.            6/20/16    L3670
 000378388060-01       V.H.              Lida's Medical Supply, Inc.            8/4/15     L3670
 000415276773-01       Y.M.              Lida's Medical Supply, Inc.            8/12/16    L3670
 000419432299-01       J.W.                  Life Equipment, Inc.               9/27/16    L3960
 000193902822-03       A.C.             Med Equipments Service, Inc.            3/31/11    L3652
 000181648964-01       C.M.             Med Equipments Service, Inc.           11/16/10    L3652
 000182537175-03       F.M.             Med Equipments Service, Inc.            11/9/10    L3652
 000146748108-07        J.P.            Med Equipments Service, Inc.            8/28/09    L3652
 000194537783-01       K.M.             Med Equipments Service, Inc.            3/11/11    L3652
 000250366887-05       A.P.                  Orion Supplies, Inc.               7/13/12    L3670
 000250366887-04       C.E.                  Orion Supplies, Inc.               7/16/12    L3670
 000401267364-02       A.S.             Skapars Health Products, Inc.           5/23/16    L3960
 000435422779-01       K.E.             Skapars Health Products, Inc.           9/27/16    L3670
 000415140532-01       L.R.             Skapars Health Products, Inc.           6/22/16    L3960
 000421781097-02       R.B.             Skapars Health Products, Inc.           8/17/16    L3960
 000427284070-02        A.I.                      Top Q, Inc.                  11/16/16    L3960
 000349210104-02       C.H.           Voorhies Health Care Products, Inc.       2/9/15     L3650
 000400311767-01       C.M.           Voorhies Health Care Products, Inc.       2/5/16     L3650
 000393700786-01       J.B.           Voorhies Health Care Products, Inc.      12/29/15    L3650
 000389574137-02       L.S.           Voorhies Health Care Products, Inc.      12/16/15    L3650
 000393839782-02       M.A.           Voorhies Health Care Products, Inc.       12/1/15    L3650
 000394498801-01       S.A.           Voorhies Health Care Products, Inc.       1/21/16    L3650
 000313376626-02       S.K.           Voorhies Health Care Products, Inc.       2/27/14    L3650
 000392499314-01       V.F.           Voorhies Health Care Products, Inc.      12/15/15    L3650
 000271556698-15       Y.R.           Voorhies Health Care Products, Inc.       1/12/13    L3650
 000401594148-11       K.S.                       XVV, Inc.                     3/23/16    L3960
 000408088037-03       M.B.                       XVV, Inc.                     3/25/16    L3960




                                                  3                                         Exhibit 38
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 254
                                                                1201ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3725
                                       7920




                            EXHIBIT 39


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                        Page 255
                                                                             1202ofof298
                                                                                      1245 PageID
                                                                                         PageID #:
                         Allstate Ins. Co.,#:et al.
                                               7921
                                              3726  v. Abramov,  et al.
 Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Wrist Supports Under
                           Codes L3806, L3807, L3808, L3809 and/or L3908

                                                                                            Billing
                     Claimant                                                   Date of
  Claim Number                                    Retailer                                  Code
                      Initials                                                  Service
                                                                                             Used
 000407605856-10       A.R.                   BA2RO Inc.                        5/21/16     L3807
 000439742544-02       I.M.                   BA2RO Inc.                        1/4/17      L3807
 000370086175-02       O.B.                   BA2RO Inc.                        6/11/15     L3908
 000349948389-01       R.L.                   BA2RO Inc.                       12/15/14     L3807
 000295560148-03       S.X.                   BA2RO Inc.                        8/1/13      L3908
 000287821474-02       V.L.                   BA2RO Inc.                        6/14/13     L3908
                                   Daily Medical Equipment Distribution
 000231033564-03       B.R.                    Center, Inc.                     1/24/12   L3908 TS
                                   Daily Medical Equipment Distribution
 000283180552-01        C.P.                   Center, Inc.                     4/24/13     L3807
                                   Daily Medical Equipment Distribution
 000283180552-01        C.P.                   Center, Inc.                     4/24/13     L3908
                                   Daily Medical Equipment Distribution
 000252140744-03       G.T.                    Center, Inc.                    10/10/12     L3807
                                   Daily Medical Equipment Distribution
 000351508056-04       R.H.                    Center, Inc.                    12/26/14     L3908
                                   Daily Medical Equipment Distribution
 000334986536-05       V.R.                    Center, Inc.                     10/7/14     L3908
                                   Daily Medical Equipment Distribution
 000212080428-01       G.M.                    Center, Inc.                     8/30/11     L3908
 000349206425-02       B.G.                  Lenex Services, Inc.              11/28/14     L3908
 000375842556-01       S.C.                  Lenex Services, Inc.               10/6/15     L3908
 000423654920-04       Y.B.                  Lenex Services, Inc.               8/1/16      L3908
 000430673020-01       Y.B.                  Lenex Services, Inc.              10/11/16     L3908
 000353380520-01        J.B.              Lida's Medical Supply, Inc.           3/28/15     L3908
 000355227265-01       M.C.               Lida's Medical Supply, Inc.           3/20/15     L3807
 000371332735-01       M.L.               Lida's Medical Supply, Inc.           6/15/15     L3908
 000366160539-02       W.G.               Lida's Medical Supply, Inc.           4/24/15     L3908
 000419956643-01       C.H.                  Life Equipment, Inc.               7/14/16     L3807
 000431015106-01       M.R.                  Life Equipment, Inc.               11/1/16     L3809
 000347247990-01       P.S.              Prompt Medical Supply Inc.             1/6/15      L3808
 000341003796-03        J.R.            Skapars Health Products, Inc.           1/14/15     L3806
 000419742092-02       N.A.             Skapars Health Products, Inc.           6/28/16     L3806
 000366890192-01       P.W.             Skapars Health Products, Inc.           5/5/15      L3806
 000390991347-01       K.F.           Well Care Medical Equipment, LLC          11/8/15     L3808
 000407491406-01        J.D.                     XVV, Inc.                      4/7/16      L3984
 000401594148-02        S.S.                     XVV, Inc.                      2/12/16     L3984




                                                  1                                          Exhibit 39
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 256
                                                                1203ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3727
                                       7922




                            EXHIBIT 40


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 257
                                                                              1204ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3728
                                                al. v. Avetisyan, et al.
                                                7923
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Elbow Supports Under
                                  Codes L3702, L3710 and/or L3763

                                                                                          Billing
                    Claimant                                                   Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                  Service
                                                                                           Used
                                Daily Medical Equipment Distribution Center,
 000335407672-03       D.G.                        Inc.                        8/25/14    L3710
                                Daily Medical Equipment Distribution Center,
 000224122630-01       E.P.                        Inc.                         11/3/11   L3710
 000429096448-01       A.L.            Helpful Medical Supply Corp.             10/3/16   L3763
 000344859087-02       I.N.                 Lenex Services, Inc.               10/10/14   L3710
 000320424492-01       J.R.                 Lenex Services, Inc.                4/4/14    L3710
 000429937120-03       O.K.                 Lenex Services, Inc.               10/11/16   L3710
 000175821610-04       A.S.            Med Equipments Service, Inc.             9/9/10    L3710
 000189290117-03       E.S.            Med Equipments Service, Inc.             2/15/11   L3710
 000205015548-01       G.K.            Med Equipments Service, Inc.             6/6/11    L3710
 000180186009-04       N.C.            Med Equipments Service, Inc.            10/26/10   L3710
 000175786946-16       W.C.            Med Equipments Service, Inc.             8/18/10   L3710
 000275103174-06       L.G.                 Orion Supplies, Inc.                4/23/13   L3710
 000346383797-04       F.R.            Skapars Health Products, Inc.            1/5/15    L3702




                                                 1                                         Exhibit 40
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 258
                                                                1205ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3729
                                       7924




                            EXHIBIT 41


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 259
                                                                              1206ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3730
                                                al. v. Avetisyan, et al.
                                                7925
Representative Paid Claims in Which Retailers Fraudulently Billed for Ankle Braces Under Codes L1902,
                          L1904, L1906, L1910, L1951, L1971 and/or L1980

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
 000297239352-03       A.O.                     BA2RO Inc.                      8/30/13     L1902
 000226247427-04       M.C.                     BA2RO Inc.                      12/7/11     L1902
 000297053894-01       O.H.                     BA2RO Inc.                      3/19/13     L1906
 000295560148-03       S.X.                     BA2RO Inc.                      8/1/13      L1902
 000287821474-02       V.L.                     BA2RO Inc.                      6/14/13     L1902
                                 Daily Medical Equipment Distribution Center,
 000289803149-01       B.F.                          Inc.                       7/17/13    L1910 KL
                                 Daily Medical Equipment Distribution Center,
 000231033564-03       B.R.                          Inc.                       1/24/12    L1910 KL
                                 Daily Medical Equipment Distribution Center,
 000306485947-01       D.J.                          Inc.                       2/28/14     L1910
                                 Daily Medical Equipment Distribution Center,
 000271892416-02        I.S.                         Inc.                       1/15/13     L1910
                                 Daily Medical Equipment Distribution Center,
 000256850801-01        I.Z.                         Inc.                       8/17/12    L1910 KL
                                 Daily Medical Equipment Distribution Center,
 000257408674-02       R.B.                          Inc.                        9/3/12     L1910
 000422030627-01       K.G.             Helpful Medical Supply, Corp.            7/15/16    L1904
 000370906273-04       K.J.             Helpful Medical Supply, Corp.            6/17/15    L1904
 000413775529-03       L.M.             Helpful Medical Supply, Corp.            5/19/16    L1904
 000416211522-02       M.B.             Helpful Medical Supply, Corp.            7/29/16    L1904
 000372659986-01       A.N.                  Lenex Services, Inc.                6/26/15    L1906
 000414265363-02       M.G.                  Lenex Services, Inc.                8/29/16    L1906
 000415709930-01       T.R.                  Lenex Services, Inc.                6/1/16     L1906
 000350188496-01       C.M.              Lida's Medical Supply, Inc.             1/12/15    L1910
 000414117861-01       E.A.              Lida's Medical Supply, Inc.             6/7/16     L1910
 000226295029-03       A.B.             Med Equipments Service, Inc.             12/6/11    L1906
 000170319743-09       I.V.             Med Equipments Service, Inc.             6/18/10    L1906
 000194537783-01       K.M.             Med Equipments Service, Inc.             3/11/11    L1906
 000144003647-01       L.K.             Med Equipments Service, Inc.             7/6/09     L1906
 000146303870-01       L.P.             Med Equipments Service, Inc.             8/27/09    L1906
 000346383797-03       J.A.             Skapars Health Products, Inc.            1/14/15    L1980
 000346383797-02       M.R.             Skapars Health Products, Inc.            1/5/15     L1980
 000341866861-03       P.W.             Skapars Health Products, Inc.           10/22/14    L1980
 000271556698-15       Y.R.           Voorhies Health Care Products, Inc.        1/12/13    L1902
 000390991347-01       K.F.           Well Care Medical Equipment LLC            11/8/15    L1951
 000401594148-02       S.S.                      XVV, Inc.                       2/12/16    L1971




                                                  1                                          Exhibit 41
                                                                                             Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 260
                                                                1207ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3731
                                       7926




                            EXHIBIT 42


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 261
                                                                              1208ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3732
                                                al. v. Avetisyan, et al.
                                                7927
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for a Cervical
                                           Traction Device

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
 000391825171-06       A.B.              Ace Orthopedic Services, Inc.          12/22/15     E0855
 000418446761-01       A.N.              Ace Orthopedic Services, Inc.          8/18/16      E0855
 000411877913-02       D.K.              Ace Orthopedic Services, Inc.          8/17/16      E0855
 000420666935-03       G.F.              Ace Orthopedic Services, Inc.          8/18/16      E0855
 000388149213-06       H.C.              Ace Orthopedic Services, Inc.           2/4/16      E0855
 000397709956-02       J.S.              Ace Orthopedic Services, Inc.          2/11/16      E0855
 000398533851-04       M.M.              Ace Orthopedic Services, Inc.          3/11/16      E0855
 000412679938-02       N.A.              Ace Orthopedic Services, Inc.          6/14/16      E0855
 000404624140-02       P.D.              Ace Orthopedic Services, Inc.          5/26/16      E0855
 000407262468-01       S.Z.              Ace Orthopedic Services, Inc.          5/18/16      E0855
 000411877913-04       T.W.              Ace Orthopedic Services, Inc.          7/28/16      E0855
 000391825171-01       V.T.              Ace Orthopedic Services, Inc.          12/22/15     E0855
 000412152035-02       K.M.           Advanced Orthopedic Solutions, Inc.       6/22/16      E0855
 000417465200-01       D.G.               Advanced Pharmacy, Inc.               6/11/16      E0855
 000417465200-05       D.R.               Advanced Pharmacy, Inc.               8/10/16      E0855
 000429170384-02       E.H.               Advanced Pharmacy, Inc.               9/13/16      E0855
 000424677417-02       E.S.               Advanced Pharmacy, Inc.               9/22/16      E0855
 000423392307-01       I.R.               Advanced Pharmacy, Inc.               8/22/16      E0855
 000437441843-02       J.D.               Advanced Pharmacy, Inc.               12/24/16     E0855
 000423718758-03       M.M.               Advanced Pharmacy, Inc.               9/12/16      E0855
 000437372931-01       V.S.               Advanced Pharmacy, Inc.               12/21/16     E0855
 000405596346-01       C.J.             Almatcare Medical Supply, Inc.          4/20/16      E0855
 000410945885-01       C.S.             Almatcare Medical Supply, Inc.          6/29/16      E0855
 000324749084-04       C.G.               AOM Medical Supply, Inc.               6/3/14      E0855
 000330623299-02       T.T.               AOM Medical Supply, Inc.              8/14/14      E0855
 000433164233-06       M.L.               AVA Custom Supply, Inc.               12/16/16     E0849
 000433164233-06       M.L.               AVA Custom Supply, Inc.               12/16/16     E0855
 000433164233-01       P.P.               AVA Custom Supply, Inc.               12/16/16     E0849
 000433164233-01       P.P.               AVA Custom Supply, Inc.               12/16/16     E0855
 000441929742-03       S.N.               AVA Custom Supply, Inc.                2/7/17      E0849
 000292813094-05       A.A.                      BA2RO Inc.                     7/26/13      E0849
 000418587762-02       A.H.                      BA2RO Inc.                     8/25/16      E0855
 000292982469-04       A.K.                      BA2RO Inc.                     9/30/13      E0855
 000346659691-04       B.W.                      BA2RO Inc.                      1/5/15      E0855
 000413418385-01       C.G.                      BA2RO Inc.                     6/30/16      E0855
 000349002717-03       C.P.                      BA2RO Inc.                     12/29/14     E0855
 000385699649-02       C.T.                      BA2RO Inc.                     10/26/15     E0855
 000343395330-02       D.G.                      BA2RO Inc.                     11/4/14      E0855
 000298066846-08       D.M.                      BA2RO Inc.                     11/29/13     E0855
 000379285455-02       D.O.                      BA2RO Inc.                     10/7/15      E0855
 000350038352-01       E.C.                      BA2RO Inc.                     12/26/14     E0855
 000305553091-02       E.D.                      BA2RO Inc.                     11/25/13     E0855



                                                  1                                           Exhibit 42
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 262
                                                                              1209ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3733
                                                al. v. Avetisyan, et al.
                                                7928
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for a Cervical
                                           Traction Device

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
 000274056670-02       E.E.                      BA2RO Inc.                      3/4/13      E0849
 000262822216-03       E.L.                      BA2RO Inc.                     12/6/12      E0849
 000362673923-06       G.C.                      BA2RO Inc.                     4/30/15      E0855
 000305553091-01       G.D.                      BA2RO Inc.                      1/6/14      E0855
 000314539750-01       H.M.                      BA2RO Inc.                      3/6/14      E0855
 000353513294-02       H.S.                      BA2RO Inc.                     1/23/15      E0855
 000301205134-06        I.F.                     BA2RO Inc.                     11/15/13     E0855
 000273065052-01       I.G.                      BA2RO Inc.                     1/24/13      E0849
 000439742544-02       I.M.                      BA2RO Inc.                     1/10/17      E0855
 000342558327-02       J.D.                      BA2RO Inc.                     11/4/14      E0855
 000319997506-01       J.L.                      BA2RO Inc.                      5/9/14      E0855
 000269370557-01       J.T.                      BA2RO Inc.                     1/17/13      E0849
 000445768716-01       J.T.                      BA2RO Inc.                     2/20/17      E0855
 000299109314-01       J.W.                      BA2RO Inc.                     9/20/13      E0855
 000363488016-01       J.Y.                      BA2RO Inc.                     1/26/15      E0855
 000281080911-02       K.L.                      BA2RO Inc.                     4/29/13      E0849
 000309584018-02       K.M.                      BA2RO Inc.                     1/28/14      E0855
 000257461459-02       L.A.                      BA2RO Inc.                     9/25/12      E0849
 000309584018-03       L.A.                      BA2RO Inc.                     1/28/14      E0855
 000274056670-01       L.E.                      BA2RO Inc.                      3/4/13      E0849
 000304342173-02       L.M.                      BA2RO Inc.                     1/25/14      E0855
 000310687371-02       M.B.                      BA2RO Inc.                      1/8/14      E0855
 000290377613-09       M.M.                      BA2RO Inc.                     7/18/13      E0849
 000332975291-01       M.M.                      BA2RO Inc.                     8/15/14      E0855
 000387533250-02       M.M.                      BA2RO Inc.                     12/2/15      E0855
 000370086175-01       O.B.                      BA2RO Inc.                     7/10/15      E0855
 000301356770-02       O.Z.                      BA2RO Inc.                     12/11/13     E0855
 000363095975-02       P.J.                      BA2RO Inc.                      6/4/15      E0855
 000389990671-01       R.A.                      BA2RO Inc.                     12/14/15     E0855
 000312767627-08       R.C.                      BA2RO Inc.                      3/4/14      E0855
 000391304151-01       R.T.                      BA2RO Inc.                     12/16/15     E0855
 000404218885-05       R.T.                      BA2RO Inc.                     5/24/16      E0855
 000355960048-02       S.G.                      BA2RO Inc.                     4/29/15      E0855
 000266810605-07        S.I.                     BA2RO Inc.                     12/6/12      E0849
 000262822216-01       V.A.                      BA2RO Inc.                     12/6/12      E0849
 000272283177-02       V.C.                      BA2RO Inc.                     2/14/13      E0849
 000405093436-01       V.C.                      BA2RO Inc.                     4/20/16      E0855
 000287821474-02       V.L.                      BA2RO Inc.                      7/2/13      E0855
 000263201105-01       V.M.                      BA2RO Inc.                     12/6/12      E0849
 000362819542-04       Y.E.                      BA2RO Inc.                      6/5/15      E0855
 000271490286-04       Y.K.                      BA2RO Inc.                     1/24/13      E0849
 000276895298-02       Y.N.                      BA2RO Inc.                     3/22/13      E0849



                                                  2                                           Exhibit 42
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 263
                                                                              1210ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3734
                                                al. v. Avetisyan, et al.
                                                7929
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for a Cervical
                                           Traction Device

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000221006547-03       A.A.                          Inc.                        12/12/11   E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000250940079-01       A.B.                          Inc.                         8/9/12     E0855
                                  Daily Medical Equipment Distribution Center,
 000305006074-03       A.B.                          Inc.                        4/21/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000334991956-07       A.C.                          Inc.                        11/6/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000330667494-02       A.E.                          Inc.                        6/30/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000345457196-03       A.G.                          Inc.                        12/15/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000331798545-02       A.H.                          Inc.                        7/18/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000273704759-01        A.J.                         Inc.                        2/20/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000332167220-03       A.L.                          Inc.                        10/29/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000340345957-01       A.L.                          Inc.                        11/12/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000270996548-03       A.R.                          Inc.                         2/1/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000270996548-05       A.S.                          Inc.                         2/1/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000300812849-01       A.S.                          Inc.                        11/1/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000330418294-01       B.L.                          Inc.                        7/25/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000318911807-03       B.M.                          Inc.                         4/7/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000306693219-02       C.A.                          Inc.                        1/20/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000342374279-08       C.B.                          Inc.                        12/15/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000222246324-11       C.G.                          Inc.                        10/31/11    E0855
                                  Daily Medical Equipment Distribution Center,
 000273642025-01       C.M.                          Inc.                        2/22/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000293512059-02       C.N.                          Inc.                        9/17/13    E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000223872664-01       C.R.                          Inc.                         1/6/12    E0855 CE



                                                   3                                          Exhibit 42
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 264
                                                                              1211ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3735
                                                al. v. Avetisyan, et al.
                                                7930
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for a Cervical
                                           Traction Device

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000331798545-03       C.R.                          Inc.                        7/17/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000343019154-02       C.R.                          Inc.                        11/22/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000309479004-02       D.A.                          Inc.                        2/12/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000253427405-05       D.C.                          Inc.                        10/8/12     E0855
                                  Daily Medical Equipment Distribution Center,
 000335407672-03       D.G.                          Inc.                        11/5/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000253427405-06       D.K.                          Inc.                        11/20/12    E0855
                                  Daily Medical Equipment Distribution Center,
 000222872475-01       D.M.                          Inc.                        12/10/11   E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000330659400-02       D.R.                          Inc.                        9/16/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000267383198-04       E.A.                          Inc.                         3/5/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000199362070-01       E.C.                          Inc.                        6/23/11     E0855
                                  Daily Medical Equipment Distribution Center,
 000312913726-01       E.C.                          Inc.                        2/17/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000309918943-02       E.D.                          Inc.                         6/2/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000273642025-02       E.M.                          Inc.                        2/22/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000228340816-04       E.R.                          Inc.                        1/27/12    E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000320859416-01        E.S.                         Inc.                        6/18/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000223833484-02        F.E.                         Inc.                         1/4/12    E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000325034510-01        F.J.                         Inc.                         6/4/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000227540580-01       F.O.                          Inc.                        1/17/12    E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000199610139-01       G.A.                          Inc.                        10/29/11    E0855
                                  Daily Medical Equipment Distribution Center,
 000225322972-03       G.C.                          Inc.                        11/22/11   E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000316162395-02       G.D.                          Inc.                        3/17/14     E0855



                                                   4                                          Exhibit 42
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 265
                                                                              1212ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3736
                                                al. v. Avetisyan, et al.
                                                7931
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for a Cervical
                                           Traction Device

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000329912686-03       G.G.                          Inc.                        7/14/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000344198352-01       G.G.                          Inc.                        12/25/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000212080428-01       G.M.                          Inc.                        9/20/11    E0855 CA
                                  Daily Medical Equipment Distribution Center,
 000303110373-01       G.M.                          Inc.                        12/16/13    E0855
                                  Daily Medical Equipment Distribution Center,
 000228074746-01       G.V.                          Inc.                        11/18/11    E0855
                                  Daily Medical Equipment Distribution Center,
 000344877881-01       H.C.                          Inc.                        1/22/15     E0855
                                  Daily Medical Equipment Distribution Center,
 000344198352-02       H.G.                          Inc.                        12/25/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000216491704-03        H.I.                         Inc.                        10/7/11     E0855
                                  Daily Medical Equipment Distribution Center,
 000238008239-01       H.S.                          Inc.                         4/6/12     E0855
                                  Daily Medical Equipment Distribution Center,
 000331798545-01       H.S.                          Inc.                        9/11/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000338017980-02        I.K.                         Inc.                        9/26/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000219277514-03        J.C.                         Inc.                        10/20/11    E0855
                                  Daily Medical Equipment Distribution Center,
 000310114079-01        J.C.                         Inc.                        1/21/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000344294392-02        J.C.                         Inc.                        12/26/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000330081589-03        J.D.                         Inc.                        7/18/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000268711389-03        J.F.                         Inc.                         2/8/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000256306713-04        J.G.                         Inc.                        11/29/12    E0855
                                  Daily Medical Equipment Distribution Center,
 000346563943-02        J.L.                         Inc.                        12/26/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000214028037-04       J.M.                          Inc.                        10/6/11    E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000245902473-04       J.M.                          Inc.                        8/17/12     E0855
                                  Daily Medical Equipment Distribution Center,
 000284812369-02       J.M.                          Inc.                        6/18/13     E0855



                                                   5                                          Exhibit 42
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 266
                                                                              1213ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3737
                                                al. v. Avetisyan, et al.
                                                7932
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for a Cervical
                                           Traction Device

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000267516003-01        J.P.                         Inc.                        10/4/12     E0855
                                  Daily Medical Equipment Distribution Center,
 000328335591-02        J.P.                         Inc.                        7/14/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000326856010-03        J.R.                         Inc.                        6/27/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000317792638-01        J.S.                         Inc.                        5/16/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000270996548-04       K.B.                          Inc.                         2/1/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000249109711-07       K.H.                          Inc.                        6/22/12    E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000233945385-01       L.N.                          Inc.                        3/29/12     E0855
                                  Daily Medical Equipment Distribution Center,
 000340345957-03       L.N.                          Inc.                        11/12/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000245293824-03       L.O.                          Inc.                        7/19/12     E0855
                                  Daily Medical Equipment Distribution Center,
 000217603158-01       L.U.                          Inc.                        11/27/11   E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000282171867-04       M.A.                          Inc.                        4/17/13     E0849
                                  Daily Medical Equipment Distribution Center,
 000282171867-04       M.A.                          Inc.                        5/17/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000281331736-01       M.H.                          Inc.                         5/3/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000297609398-06       M.K.                          Inc.                        10/17/13    E0855
                                  Daily Medical Equipment Distribution Center,
 000220694657-01       M.M.                          Inc.                        11/8/11    E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000342052321-02       M.N.                          Inc.                        1/14/15     E0855
                                  Daily Medical Equipment Distribution Center,
 000344442561-01       M.O.                          Inc.                        12/16/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000223250721-01       M.R.                          Inc.                        12/15/11    E0855
                                  Daily Medical Equipment Distribution Center,
 000293826442-01       M.R.                          Inc.                        8/19/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000321643157-02       M.R.                          Inc.                        5/23/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000227145521-05       M.S.                          Inc.                        1/10/12    E0855 CE



                                                   6                                          Exhibit 42
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 267
                                                                              1214ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3738
                                                al. v. Avetisyan, et al.
                                                7933
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for a Cervical
                                           Traction Device

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000228074746-02       M.V.                          Inc.                        11/25/11    E0855
                                  Daily Medical Equipment Distribution Center,
 000205525314-04       N.C.                          Inc.                        10/6/11    E0855 TR
                                  Daily Medical Equipment Distribution Center,
 000346563943-01       N.E.                          Inc.                        12/26/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000222273187-03       N.R.                          Inc.                        11/27/11   E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000232918672-01       N.R.                          Inc.                         3/1/12     E0855
                                  Daily Medical Equipment Distribution Center,
 000219277514-06       O.C.                          Inc.                        10/11/11    E0855
                                  Daily Medical Equipment Distribution Center,
 000318813359-01       O.H.                          Inc.                        5/26/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000222116352-01        P.B.                         Inc.                        11/22/11   E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000253427405-08       R.C.                          Inc.                        10/22/12   E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000325446052-03       R.N.                          Inc.                        6/16/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000348684820-03        R.P.                         Inc.                        12/23/14    E0855
                                  Daily Medical Equipment Distribution Center,
 000279091730-02       R.R.                          Inc.                        3/15/13     E0849
                                  Daily Medical Equipment Distribution Center,
 000226323830-01        R.S.                         Inc.                        1/23/12    E0855 CE
                                  Daily Medical Equipment Distribution Center,
 000205525314-01        S.C.                         Inc.                        8/23/11    E0855 CA
                                  Daily Medical Equipment Distribution Center,
 000328335591-05       S.N.                          Inc.                        7/14/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000222246324-03       T.G.                          Inc.                        11/10/11    E0855
                                  Daily Medical Equipment Distribution Center,
 000239369580-03       T.V.                          Inc.                        4/12/12     E0855
                                  Daily Medical Equipment Distribution Center,
 000310889886-01       V.D.                          Inc.                        3/21/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000288255920-01        V.J.                         Inc.                        8/27/13     E0855
                                  Daily Medical Equipment Distribution Center,
 000300353604-01       V.M.                          Inc.                        11/15/13    E0855
                                  Daily Medical Equipment Distribution Center,
 000209829729-01       Y.B.                          Inc.                        10/13/11    E0855



                                                   7                                          Exhibit 42
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 268
                                                                              1215ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3739
                                                al. v. Avetisyan, et al.
                                                7934
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for a Cervical
                                           Traction Device

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
                                  Daily Medical Equipment Distribution Center,
 000328635131-15       Y.P.                           Inc.                        7/9/14     E0855
                                  Daily Medical Equipment Distribution Center,
 000328335591-01       Y.V.                           Inc.                       7/14/14     E0855
 000430036384-02       H.H.                 Gerritsen Medcare, Inc.              1/27/17     E0855
 000437014236-02       M.N.                 Gerritsen Medcare, Inc.              1/30/17     E0855
 000419715734-08       A.R.              Helpful Medical Supply, Corp.           10/5/16     E0849
 000366024487-03       C.R.              Helpful Medical Supply, Corp.           6/16/15     E0855
 000417994852-01       D.G.              Helpful Medical Supply, Corp.            9/2/16     E0855
 000387025273-01       E.C.              Helpful Medical Supply, Corp.           10/27/15    E0855
 000389551176-01       F.V.              Helpful Medical Supply, Corp.           12/11/15    E0855
 000422030627-01       K.G.              Helpful Medical Supply, Corp.           8/31/16     E0855
 000429096448-08       K.S.              Helpful Medical Supply, Corp.           11/8/16     E0855
 000370906273-03       R.J.              Helpful Medical Supply, Corp.            8/5/15     E0855
 000391113973-01       A.J.                   Lenex Services, Inc.               1/18/16     E0849
 000343663134-03       A.K.                   Lenex Services, Inc.               11/18/14    E0849
 000404014201-02       E.R.                   Lenex Services, Inc.               3/29/16     E0849
 000346336225-02       G.J.                   Lenex Services, Inc.               11/24/14    E0849
 000342660370-01        I.L.                  Lenex Services, Inc.               1/26/15     E0849
 000408360519-02       J.G.                   Lenex Services, Inc.               5/11/16     E0849
 000401711544-02       J.W.                   Lenex Services, Inc.               4/14/16     E0849
 000357614239-02       K.D.                   Lenex Services, Inc.               4/20/15     E0849
 000370028292-02       K.T.                   Lenex Services, Inc.               7/31/15     E0849
 000405235540-01       K.W.                   Lenex Services, Inc.               4/13/16     E0849
 000377476239-01       L.C.                   Lenex Services, Inc.               8/28/15     E0849
 000368782777-01       N.M.                   Lenex Services, Inc.               6/15/15     E0849
 000385976824-07       P.D.                   Lenex Services, Inc.               12/10/15    E0849
 000376459327-01       R.G.                   Lenex Services, Inc.               8/28/15     E0849
 000370606576-03       S.D.                   Lenex Services, Inc.               7/20/15     E0849
 000333848901-01       S.G.                   Lenex Services, Inc.               12/19/14    E0849
 000406349571-03       S.M.                   Lenex Services, Inc.                4/8/16     E0849
 000335447918-02       T.M.                   Lenex Services, Inc.               10/17/14    E0849
 000342046141-01       Y.K.                   Lenex Services, Inc.               11/19/14    E0849
 000423838101-02       A.B.               Lida's Medical Supply, Inc.            11/14/16    E0855
 000395014442-06       A.G.               Lida's Medical Supply, Inc.            2/15/16     E0855
 000351654990-01       A.L.               Lida's Medical Supply, Inc.             3/2/15     E0855
 000361507015-03       A.R.               Lida's Medical Supply, Inc.            5/18/15     E0855
 000419600027-05       A.R.               Lida's Medical Supply, Inc.            8/15/16     E0855
 000400251252-04       B.R.               Lida's Medical Supply, Inc.            4/15/16     E0855
 000417038031-01       C.B.               Lida's Medical Supply, Inc.            8/12/16     E0855
 000376230603-01       C.D.               Lida's Medical Supply, Inc.            9/29/15     E0855
 000352910459-02       C.E.               Lida's Medical Supply, Inc.             2/9/15     E0855



                                                   8                                          Exhibit 42
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 269
                                                                              1216ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3740
                                                al. v. Avetisyan, et al.
                                                7935
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for a Cervical
                                           Traction Device

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
 000352159917-02       C.H.               Lida's Medical Supply, Inc.           2/27/15      E0855
 000366160539-03       D.B.               Lida's Medical Supply, Inc.           6/29/15      E0855
 000351721675-01       D.J.               Lida's Medical Supply, Inc.           2/27/15      E0855
 000416505600-01       D.M.               Lida's Medical Supply, Inc.           6/27/16      E0855
 000376880159-02       D.T.               Lida's Medical Supply, Inc.           8/17/15      E0855
 000419426838-02       D.W.               Lida's Medical Supply, Inc.           9/14/16      E0855
 000414117861-01       E.A.               Lida's Medical Supply, Inc.           6/27/16      E0855
 000372620419-02       E.B.               Lida's Medical Supply, Inc.           7/27/15      E0855
 000351127006-04       E.N.               Lida's Medical Supply, Inc.            3/2/15      E0855
 000400251252-01       E.R.               Lida's Medical Supply, Inc.           3/21/16      E0855
 000364326389-02       F.G.               Lida's Medical Supply, Inc.           6/29/15      E0855
 000350175667-03       F.M.               Lida's Medical Supply, Inc.           1/20/15      E0855
 000410976633-10       F.R.               Lida's Medical Supply, Inc.           6/20/16      E0855
 000418825949-01       F.R.               Lida's Medical Supply, Inc.           7/20/16      E0855
 000417957230-04       H.E.               Lida's Medical Supply, Inc.           8/29/16      E0855
 000416856730-01        I.S.              Lida's Medical Supply, Inc.           7/26/16      E0855
 000353380520-01       J.B.               Lida's Medical Supply, Inc.           4/20/15      E0855
 000356205070-01       J.D.               Lida's Medical Supply, Inc.            4/8/15      E0855
 000378080295-01       J.G.               Lida's Medical Supply, Inc.           10/23/15     E0855
 000426735890-02       J.R.               Lida's Medical Supply, Inc.           10/10/16     E0855
 000425902079-02       J.S.               Lida's Medical Supply, Inc.           10/10/16     E0855
 000374900041-01       K.H.               Lida's Medical Supply, Inc.            9/3/15      E0855
 000415751528-02       K.O.               Lida's Medical Supply, Inc.            7/8/16      E0855
 000403543655-02       L.G.               Lida's Medical Supply, Inc.           6/13/16      E0855
 000419951008-01       L.K.               Lida's Medical Supply, Inc.           8/29/16      E0855
 000431474162-02       M.B.               Lida's Medical Supply, Inc.           11/17/16     E0855
 000376192976-01       M.F.               Lida's Medical Supply, Inc.           12/21/15     E0855
 000349886209-01       M.G.               Lida's Medical Supply, Inc.           2/25/15      E0855
 000352470488-04       M.S.               Lida's Medical Supply, Inc.           4/15/15      E0855
 000372620419-01       N.A.               Lida's Medical Supply, Inc.           7/29/15      E0855
 000356456798-02       O.A.               Lida's Medical Supply, Inc.            4/2/15      E0855
 000427505490-03       P.C.               Lida's Medical Supply, Inc.           10/17/16     E0855
 000410976633-02       R.C.               Lida's Medical Supply, Inc.           6/13/16      E0855
 000373423136-02       S.B.               Lida's Medical Supply, Inc.            9/7/15      E0855
 000419452965-02       S.B.               Lida's Medical Supply, Inc.           8/22/16      E0855
 000420805350-01       S.M.               Lida's Medical Supply, Inc.           8/22/16      E0855
 000373768191-01       S.P.               Lida's Medical Supply, Inc.           9/30/15      E0855
 000419452965-01       S.T.               Lida's Medical Supply, Inc.           8/23/16      E0855
 000368222063-01       T.B.               Lida's Medical Supply, Inc.            6/2/15      E0855
 000352089544-01       W.A.               Lida's Medical Supply, Inc.           4/15/15      E0855
 000363671702-01       Y.B.               Lida's Medical Supply, Inc.            5/4/15      E0855
 000415276773-01       Y.M.               Lida's Medical Supply, Inc.           6/30/16      E0855



                                                  9                                           Exhibit 42
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 270
                                                                              1217ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3741
                                                al. v. Avetisyan, et al.
                                                7936
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for a Cervical
                                           Traction Device

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
 000392271540-02       A.G.                 Life Equipment, Inc.                1/12/16      E0855
 000424445641-01       A.L.                 Life Equipment, Inc.                11/7/16      E0855
 000425559705-02       A.M.                 Life Equipment, Inc.                11/10/16     E0855
 000417031267-01       B.S.                 Life Equipment, Inc.                7/22/16      E0855
 000410837405-04       D.N.                 Life Equipment, Inc.                6/30/16      E0855
 000412699232-01       F.B.                 Life Equipment, Inc.                6/30/16      E0855
 000425559705-01       G.M.                 Life Equipment, Inc.                11/10/16     E0855
 000393526215-02       J.P.                 Life Equipment, Inc.                 2/5/16      E0855
 000428833644-01       J.R.                 Life Equipment, Inc.                12/19/16     E0855
 000414974261-02       K.V.                 Life Equipment, Inc.                 7/6/16      E0855
 000420961740-02       L.B.                 Life Equipment, Inc.                8/23/16      E0855
 000425408951-14       M.P.                 Life Equipment, Inc.                8/10/16      E0855
 000420831983-02       P.C.                 Life Equipment, Inc.                9/28/16      E0855
 000425408951-02       Y.G.                 Life Equipment, Inc.                 8/5/16      E0855
 000427157185-01       N.O.              Med Equipments Service, Inc.           12/19/16     E0855
 000384873782-04       N.R.              Med Equipments Service, Inc.           11/13/15     E0855
 000404324402-01       S.L.              Med Equipments Service, Inc.           3/25/16      E0855
 000272800780-02       C.W.                  Orion Supplies, Inc.               3/12/13      E0855
 000266478239-03       E.D.                  Orion Supplies, Inc.               1/29/13      E0855
 000281568022-01       E.R.                  Orion Supplies, Inc.               4/29/13      E0855
 000320476492-01       G.M.                  Orion Supplies, Inc.                5/6/14      E0855
 000261019848-03       J.C.                  Orion Supplies, Inc.               11/21/12     E0855
 000273473744-05       K.B.                  Orion Supplies, Inc.               3/15/13      E0855
 000285186466-02       O.G.                  Orion Supplies, Inc.               5/28/13      E0855

 000252904289-01       O.W.                   Orion Supplies, Inc.               8/27/12   E0855 CE
 000380106203-01       S.F.                   Orion Supplies, Inc.               9/30/15    E0855

 000252904289-05        S.H.                  Orion Supplies, Inc.               8/31/12   E0855 CE
 000318295226-01        T.B.                  Orion Supplies, Inc.               4/21/14    E0855
 000252904289-03        T.G.                  Orion Supplies, Inc.                9/7/12    E0855

 000266478239-01       Y.D.                  Orion Supplies, Inc.               1/22/13    E0855 TR
 000302419114-04       A.B.               Prompt Medical Supply Inc.            11/4/13     E0855
 000351538244-01       A.S.               Prompt Medical Supply Inc.             2/6/15     E0855
 000367727229-06       C.D.               Prompt Medical Supply Inc.            6/16/15     E0855
 000351538244-02       C.L.               Prompt Medical Supply Inc.            1/14/15     E0855
 000358475275-04       C.L.               Prompt Medical Supply Inc.            3/31/15     E0855
 000300847472-01       C.M.               Prompt Medical Supply Inc.            10/18/13    E0855
 000287497829-02       I.M.               Prompt Medical Supply Inc.            6/19/13     E0855
 000342619426-02       J.F.               Prompt Medical Supply Inc.            11/21/14    E0855
 000307689967-01       J.V.               Prompt Medical Supply Inc.            12/27/13    E0855



                                                  10                                          Exhibit 42
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 271
                                                                              1218ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3742
                                                al. v. Avetisyan, et al.
                                                7937
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for a Cervical
                                           Traction Device

                                                                                            Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                             Used
 000344134028-01       K.W.               Prompt Medical Supply Inc.            12/19/14    E0855
 000297358152-02       L.A.               Prompt Medical Supply Inc.            9/26/13    E0855 TE
 000302267570-03       L.H.               Prompt Medical Supply Inc.            12/8/13     E0855
 000278710546-02       M.B.               Prompt Medical Supply Inc.             4/5/13     E0855
 000311874135-08       M.D.               Prompt Medical Supply Inc.             2/4/14     E0855
 000323581777-02       M.D.               Prompt Medical Supply Inc.            5/27/14     E0855
 000361304751-02       M.G.               Prompt Medical Supply Inc.            4/17/15     E0855
 000351538244-03       M.L.               Prompt Medical Supply Inc.            1/15/15     E0855
 000349969039-03       M.W.               Prompt Medical Supply Inc.            2/18/15     E0855
 000362861601-01       P.A.               Prompt Medical Supply Inc.             5/9/15     E0855
 000367727229-02        P.J.              Prompt Medical Supply Inc.            6/16/15     E0855
 000359179884-02       S.M.               Prompt Medical Supply Inc.            3/31/15     E0855
 000370743998-08       T.R.               Prompt Medical Supply Inc.            7/30/15     E0855
 000360547434-01       W.R.               Prompt Medical Supply Inc.             4/8/15     E0855
 000362861601-02       Y.A.               Prompt Medical Supply Inc.             5/9/15     E0855
 000431314756-01       A.R.            Right Choice Medical Supply Inc.         11/8/16     E0855
 000423141373-06       C.S.            Right Choice Medical Supply Inc.         10/31/16    E0855
 000414265363-03       D.G.            Right Choice Medical Supply Inc.         9/30/16     E0855
 000411877913-03       J.M.            Right Choice Medical Supply Inc.         9/28/16     E0855
 000425210762-02       M.P.            Right Choice Medical Supply, Inc.        12/3/16     E0855
 000429510380-02       T.M.            Right Choice Medical Supply, Inc.        11/21/16    E0855
 000428365779-01       A.H.              Skapars Health Products, Inc.          10/20/16    E0855
 000401267364-02       A.S.              Skapars Health Products, Inc.           9/8/16     E0855
 000357992980-02       F.O.              Skapars Health Products, Inc.           4/7/15     E0855
 000344889621-01       G.B.              Skapars Health Products, Inc.          11/12/14    E0855
 000422238881-01       H.F.              Skapars Health Products, Inc.          9/22/16     E0855
 000418856142-01        J.H.             Skapars Health Products, Inc.          9/22/16     E0855
 000420811804-01       L.M.              Skapars Health Products, Inc.          10/12/16    E0855
 000415140532-01       L.R.              Skapars Health Products, Inc.           7/8/16     E0855
 000419742092-01       M.A.              Skapars Health Products, Inc.          8/17/16     E0855
 000419742092-02       N.A.              Skapars Health Products, Inc.           8/5/16     E0855
 000351833439-03       O.T.              Skapars Health Products, Inc.          1/13/15     E0855
 000369077011-02        T.J.             Skapars Health Products, Inc.           8/3/15     E0855
 000378261168-01        T.P.             Skapars Health Products, Inc.          8/31/15     E0855
 000363380940-01       W.B.              Skapars Health Products, Inc.          5/13/15     E0855
 000344731583-02       D.P.            Smart Choice Medical Supply, Inc.        1/28/15     E0855
 000329178677-01       J.W.            Smart Choice Medical Supply, Inc.         8/1/14     E0849
 000342257144-02       R.A.            Smart Choice Medical Supply, Inc.        10/22/14    E0855
 000426700605-01       A.A.                       Top Q, Inc.                   9/30/16     E0855
 000419797061-03       B.L.                       Top Q, Inc.                   10/7/16     E0855
 000427831565-01       D.M.                       Top Q, Inc.                   12/14/16    E0855
 000431082980-03       E.B.                       Top Q, Inc.                   11/14/16    E0855



                                                  11                                          Exhibit 42
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 272
                                                                              1219ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3743
                                                al. v. Avetisyan, et al.
                                                7938
   Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for a Cervical
                                           Traction Device

                                                                                             Billing
                     Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                      Initials                                                   Service
                                                                                              Used
 000428397615-02       J.M.                      Top Q, Inc.                    10/11/16     E0855
 000413752980-01        J.R.                     Top Q, Inc.                    6/22/16      E0855
 000425188109-01        S.J.                     Top Q, Inc.                    9/26/16      E0855
 000329192686-01       B.B.           Voorhies Health Care Products, Inc.       7/24/14      E0855
 000349210104-02       C.H.           Voorhies Health Care Products, Inc.        2/9/15      E0855
 000400311767-01       C.M.           Voorhies Health Care Products, Inc.       3/11/16      E0855
 000390737153-06       E.A.           Voorhies Health Care Products, Inc.       2/24/16      E0855
 000374286664-02       K.B.           Voorhies Health Care Products, Inc.       10/21/15     E0855
 000350519138-01       K.F.           Voorhies Health Care Products, Inc.       1/21/15      E0855
 000396950131-05       K.G.           Voorhies Health Care Products, Inc.        3/7/16      E0855
 000389574137-02       L.S.           Voorhies Health Care Products, Inc.       12/29/15     E0855
 000345699606-02       M.A.           Voorhies Health Care Products, Inc.       12/11/14     E0855
 000329192686-03       M.B.           Voorhies Health Care Products, Inc.       7/28/14      E0855
 000390737153-02       R.P.           Voorhies Health Care Products, Inc.       12/29/15     E0855
 000298134941-01       R.W.           Voorhies Health Care Products, Inc.       9/10/13      E0855
 000413919283-01       M.C.           Well Care Medical Equipment, LLC          7/18/16      E0855
 000431723246-01       M.P.           Well Care Medical Equipment, LLC           1/5/17      E0855

 000427364096-05        G.P.                      XVV, Inc.                     10/10/16   E0855 KX

 000401594148-11        K.S.                      XVV, Inc.                      3/23/16   E0855 KX

 000419602759-07        M.P.                      XVV, Inc.                      8/18/16   E0855 KX

 000401594148-10        S.D.                      XVV, Inc.                      3/11/16   E0855 KX

 000401594148-02        S.S.                      XVV, Inc.                      3/11/16   E0855 KX




                                                  12                                          Exhibit 42
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 273
                                                                1220ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3744
                                       7939




                            EXHIBIT 43


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 274
                                                                              1221ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3745
                                                al. v. Avetisyan, et al.
                                                7940
 Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Comfortmax
                                     Cervical Traction Devices

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                    Retailer                                Code
                     Initials                                                 Service
                                                                                           Used
 000391825171-06      A.B.              Ace Orthopedic Services, Inc.        12/22/15     E0855
 000418446761-01      A.N.              Ace Orthopedic Services, Inc.         8/18/16     E0855
 000411877913-02      D.K.              Ace Orthopedic Services, Inc.         8/17/16     E0855
 000420666935-03      G.F.              Ace Orthopedic Services, Inc.         8/18/16     E0855
 000388149213-06      H.C.              Ace Orthopedic Services, Inc.         2/4/16      E0855
 000397709956-02       J.S.             Ace Orthopedic Services, Inc.         2/11/16     E0855
 000398533851-04      M.M.              Ace Orthopedic Services, Inc.         3/11/16     E0855
 000412679938-02      N.A.              Ace Orthopedic Services, Inc.         6/14/16     E0855
 000404624140-02      P.D.              Ace Orthopedic Services, Inc.         5/26/16     E0855
 000407262468-01      S.Z.              Ace Orthopedic Services, Inc.         5/18/16     E0855
 000411877913-04      T.W.              Ace Orthopedic Services, Inc.         7/28/16     E0855
 000391825171-01      V.T.              Ace Orthopedic Services, Inc.        12/22/15     E0855
 000417465200-01      D.G.                Advanced Pharmacy, Inc.             6/11/16     E0855
 000417465200-05      D.R.                Advanced Pharmacy, Inc.             8/10/16     E0855
 000429170384-02      E.H.                Advanced Pharmacy, Inc.             9/13/16     E0855
 000424677417-02      E.S.                Advanced Pharmacy, Inc.             9/22/16     E0855
 000423392307-01      I.R.                Advanced Pharmacy, Inc.             8/22/16     E0855
 000437441843-02      J.D.                Advanced Pharmacy, Inc.            12/24/16     E0855
 000423718758-03      M.M.                Advanced Pharmacy, Inc.             9/12/16     E0855
 000437372931-01      V.S.                Advanced Pharmacy, Inc.            12/21/16     E0855
  000438917809-       A.V.               Lida's Medical Supply, Inc.          2/21/17     E0855
 000392271540-02      A.G.                  Life Equipment, Inc.              1/12/16     E0855
 000424445641-01      A.L.                  Life Equipment, Inc.              11/7/16     E0855
 000425559705-02      A.M.                  Life Equipment, Inc.             11/10/16     E0855
 000417031267-01      B.S.                  Life Equipment, Inc.              7/22/16     E0855
 000410837405-04      D.N.                  Life Equipment, Inc.              6/30/16     E0855
 000412699232-01      F.B.                  Life Equipment, Inc.              6/30/16     E0855
 000425559705-01      G.M.                  Life Equipment, Inc.             11/10/16     E0855
 000393526215-02       J.P.                 Life Equipment, Inc.              2/5/16      E0855
 000428833644-01      J.R.                  Life Equipment, Inc.             12/19/16     E0855
 000414974261-02      K.V.                  Life Equipment, Inc.              7/6/16      E0855
 000420961740-02      L.B.                  Life Equipment, Inc.              8/23/16     E0855
 000425408951-14      M.P.                  Life Equipment, Inc.              8/10/16     E0855
 000420831983-02      P.C.                  Life Equipment, Inc.              9/28/16     E0855
 000425408951-02      Y.G.                  Life Equipment, Inc.              8/5/16      E0855
 000426700605-01      A.A.                       Top Q, Inc.                  9/30/16     E0855
 000419797061-03      B.L.                       Top Q, Inc.                  10/7/16     E0855
 000427831565-01      D.M.                       Top Q, Inc.                 12/14/16     E0855
 000431082980-03      E.B.                       Top Q, Inc.                 11/14/16     E0855
 000428397615-02      J.M.                       Top Q, Inc.                 10/11/16     E0855
 000413752980-01      J.R.                       Top Q, Inc.                  6/22/16     E0855
 000425188109-01       S.J.                      Top Q, Inc.                  9/26/16     E0855



                                                 1                                         Exhibit 43
                                                                                           Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 275
                                                                              1222ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3746
                                                al. v. Avetisyan, et al.
                                                7941
 Representative Sample of Paid Claims in Which Retailers Submitted Fraudulent Bills for Comfortmax
                                     Cervical Traction Devices

                                                                                          Billing
                    Claimant                                                  Date of
  Claim Number                                   Retailer                                 Code
                     Initials                                                 Service
                                                                                           Used

 000427364096-05       G.P.                     XVV, Inc.                    10/10/16   E0855 KX

 000401594148-11       K.S.                     XVV, Inc.                     3/23/16   E0855 KX

 000419602759-07       M.P.                     XVV, Inc.                     8/18/16   E0855 KX

 000401594148-10       S.D.                     XVV, Inc.                     3/11/16   E0855 KX

 000401594148-02       S.S.                     XVV, Inc.                     3/11/16   E0855 KX




                                                2                                          Exhibit 43
                                                                                           Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 276
                                                                1223ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3747
                                       7942




                            EXHIBIT 44


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 277
                                                                              1224ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3748
                                                al. v. Avetisyan, et al.
                                                7943
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
 000434841219-02       J.C.             Almatcare Medical Supply, Inc.          11/17/16    L0180
 000418288908-02       J.F.             Almatcare Medical Supply, Inc.           7/7/16     L0180
 000432387876-02       K.J.             Almatcare Medical Supply, Inc.          11/10/16    L0180
 000422865287-02       N.P.             Almatcare Medical Supply, Inc.           8/26/16    L0180
 000419025531-01       O.S.             Almatcare Medical Supply, Inc.           7/20/16    L0180
 000422865287-03       S.B.             Almatcare Medical Supply, Inc.           8/17/16    L0180
 000435110911-01       T.B.             Almatcare Medical Supply, Inc.          11/13/16    L0180
 000444284475-01       T.D.             Almatcare Medical Supply, Inc.           2/14/17    L0180
 000439742544-02       I.M.                     BA2RO Inc.                       1/4/17     L0172
 000302771209-01       J.R.                     BA2RO Inc.                      11/14/13    L0172
 000363488016-01       J.Y.                     BA2RO Inc.                       1/26/15    L0172
 000282226190-02       M.C.                     BA2RO Inc.                       3/25/13    L0172
 000290892785-01       M.O.                     BA2RO Inc.                       7/2/13     L0172
 000364475764-01       R.M.                     BA2RO Inc.                       5/1/15     L0172
 000278330931-02       R.S.                     BA2RO Inc.                       3/22/13    L0172
 000386951981-02       T.U.                     BA2RO Inc.                      10/20/15    L0172
 000369871263-04       V.P.                     BA2RO Inc.                       6/4/15     L0172
                                 Daily Medical Equipment Distribution Center,
 000289575192-01       A.B.                         Inc.                        6/24/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000294323084-15       A.C.                         Inc.                        8/14/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000231677691-04       A.D.                         Inc.                        12/30/11    L0174
                                 Daily Medical Equipment Distribution Center,
 000330667494-02       A.E.                         Inc.                        5/23/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000230943839-09       A.G.                         Inc.                        1/16/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000345457196-03       A.G.                         Inc.                        10/19/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000313236697-01       A.J.                         Inc.                        1/31/14     L0174
                                 Daily Medical Equipment Distribution Center,
 000332167220-03       A.L.                         Inc.                        6/30/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000247376205-01       A.P.                         Inc.                        6/11/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000330782459-01       A.R.                         Inc.                        6/23/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000330125519-01       A.S.                         Inc.                         7/7/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000328634480-02       B.C.                         Inc.                        6/24/14     L0180




                                                  1                                          Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 278
                                                                              1225ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3749
                                                al. v. Avetisyan, et al.
                                                7944
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000246972426-03       B.H.                         Inc.                         6/6/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000330418294-01       B.L.                         Inc.                        6/20/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000318911807-03       B.M.                         Inc.                         3/3/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000347372401-03       B.M.                         Inc.                        11/17/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000231033564-03       B.R.                         Inc.                        1/24/12    L0174 LL
                                 Daily Medical Equipment Distribution Center,
 000237709605-24       C.C.                         Inc.                        1/28/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000231677691-03       C.F.                         Inc.                        12/30/11    L0174
                                 Daily Medical Equipment Distribution Center,
 000222246324-11       C.G.                         Inc.                        10/15/11    L0174
                                 Daily Medical Equipment Distribution Center,
 000322281980-01       C.L.                         Inc.                         5/1/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000240869552-03       C.M.                         Inc.                        4/18/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000350188496-01       C.M.                         Inc.                        12/3/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000292036555-02       C.N.                         Inc.                        7/19/13    L0174 CE
                                 Daily Medical Equipment Distribution Center,
 000293512059-02       C.N.                         Inc.                        7/22/13    L0174 CE
                                 Daily Medical Equipment Distribution Center,
 000283180552-01       C.P.                         Inc.                        4/24/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000253427405-05       D.C.                         Inc.                         8/6/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000244193215-01       D.D.                         Inc.                         5/8/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000267385978-01       D.D.                         Inc.                        12/10/12    L0174
                                 Daily Medical Equipment Distribution Center,
 000326257960-01       D.D.                         Inc.                        5/19/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000335407672-03       D.G.                         Inc.                        8/25/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000253703771-04       D.J.                         Inc.                        8/13/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000253427405-06       D.K.                         Inc.                         8/6/12     L0174



                                                  2                                          Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 279
                                                                              1226ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3750
                                                al. v. Avetisyan, et al.
                                                7945
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000330659400-02       D.R.                         Inc.                        6/23/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000326311701-04       D.S.                         Inc.                        5/21/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000353388333-02       D.S.                         Inc.                        12/30/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000330822792-01       D.V.                         Inc.                        7/11/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000328293279-01       D.W.                         Inc.                        6/16/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000335629333-01       E.C.                         Inc.                         8/5/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000331539205-01       E.D.                         Inc.                         7/2/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000227498077-01       E.L.                         Inc.                        2/28/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000273642025-02       E.M.                         Inc.                        1/22/13    L0174 CE
                                 Daily Medical Equipment Distribution Center,
 000224122630-01       E.P.                         Inc.                        11/3/11     L0174
                                 Daily Medical Equipment Distribution Center,
 000345125892-03       E.R.                         Inc.                        10/17/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000320859416-01       E.S.                         Inc.                        4/14/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000325034510-01        F.J.                        Inc.                        5/19/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000307293266-01       F.K.                         Inc.                        1/13/14     L0174
                                 Daily Medical Equipment Distribution Center,
 000330822792-02       F.V.                         Inc.                        7/11/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000316162395-02       G.D.                         Inc.                        2/24/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000329912686-03       G.G.                         Inc.                        5/30/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000344198352-01       G.G.                         Inc.                        10/30/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000282638857-01       G.M.                         Inc.                        4/30/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000252140744-03       G.T.                         Inc.                        8/16/12    L0174 LL
                                 Daily Medical Equipment Distribution Center,
 000228074746-01       G.V.                         Inc.                        10/23/11    L0174



                                                  3                                          Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 280
                                                                              1227ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3751
                                                al. v. Avetisyan, et al.
                                                7946
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000331142869-01       H.A.                         Inc.                        6/30/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000344877881-01       H.C.                         Inc.                        10/16/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000344198352-02       H.G.                         Inc.                        10/27/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000229084769-11       J.A.                         Inc.                        12/25/11    L0174
                                 Daily Medical Equipment Distribution Center,
 000219277514-03       J.C.                         Inc.                        9/26/11     L0174
                                 Daily Medical Equipment Distribution Center,
 000253427405-07       J.C.                         Inc.                         8/6/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000330081589-03       J.D.                         Inc.                         6/5/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000256521592-03       J.K.                         Inc.                        8/16/12    L0174 LL
                                 Daily Medical Equipment Distribution Center,
 000346563943-02        J.L.                        Inc.                        12/2/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000284812369-02       J.M.                         Inc.                         5/6/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000299082578-06        J.P.                        Inc.                        9/23/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000328335591-02        J.P.                        Inc.                         6/6/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000326856010-03       J.R.                         Inc.                        5/30/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000329477053-01       J.R.                         Inc.                        6/24/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000343853941-02       J.R.                         Inc.                        10/22/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000317792638-01        J.S.                        Inc.                        3/10/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000247376205-04        J.T.                        Inc.                        6/11/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000228074746-11       J.V.                         Inc.                        10/23/11    L0174
                                 Daily Medical Equipment Distribution Center,
 000332677665-01       J.W.                         Inc.                        7/11/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000345457196-02       K.R.                         Inc.                        10/19/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000219439569-03       K.W.                         Inc.                        9/26/11    L0174 CE



                                                  4                                          Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 281
                                                                              1228ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3752
                                                al. v. Avetisyan, et al.
                                                7947
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000244045076-03       L.A.                         Inc.                        7/13/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000252140744-06       L.A.                         Inc.                        8/17/12    L0174 LL
                                 Daily Medical Equipment Distribution Center,
 000312498461-02       L.A.                         Inc.                         2/3/14     L0174
                                 Daily Medical Equipment Distribution Center,
 000253703771-03       L.B.                         Inc.                        8/13/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000230943839-03       L.G.                         Inc.                         1/5/12    L0174 CE
                                 Daily Medical Equipment Distribution Center,
 000307293266-02       L.G.                         Inc.                        1/29/14     L0174
                                 Daily Medical Equipment Distribution Center,
 000254756596-03       L.P.                         Inc.                         8/3/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000256593435-05       L.R.                         Inc.                         9/7/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000284371606-02       L.S.                         Inc.                         5/6/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000334692522-02       L.T.                         Inc.                        7/16/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000303710973-03       L.V.                         Inc.                        10/11/13    L0174
                                 Daily Medical Equipment Distribution Center,
 000319042248-02       M.A.                         Inc.                         3/4/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000253790752-04       M.B.                         Inc.                        8/10/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000338346299-02       M.F.                         Inc.                        8/29/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000293628731-02       M.G.                         Inc.                        7/22/13    L0174 CE
                                 Daily Medical Equipment Distribution Center,
 000296687676-01       M.J.                         Inc.                        8/13/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000297609398-06       M.K.                         Inc.                         9/9/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000332167220-04       M.L.                         Inc.                        6/30/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000348555814-01       M.M.                         Inc.                        11/4/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000344442561-01       M.O.                         Inc.                        10/19/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000223250721-01       M.R.                         Inc.                        11/8/11     L0174



                                                  5                                          Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 282
                                                                              1229ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3753
                                                al. v. Avetisyan, et al.
                                                7948
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000293826442-01       M.R.                         Inc.                        7/30/13    L0174 CE
                                 Daily Medical Equipment Distribution Center,
 000335921029-01       M.S.                         Inc.                        8/18/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000228074746-02       M.V.                         Inc.                        10/23/11    L0174
                                 Daily Medical Equipment Distribution Center,
 000228074746-06       M.V.                         Inc.                        10/23/11    L0174
                                 Daily Medical Equipment Distribution Center,
 000303363971-03       N.B.                         Inc.                        11/5/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000345125892-02       N.C.                         Inc.                        10/26/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000346563943-01       N.E.                         Inc.                        12/27/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000345125892-04       N.L.                         Inc.                        10/16/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000219277514-06       O.C.                         Inc.                        9/26/11     L0174
                                 Daily Medical Equipment Distribution Center,
 000318813359-01       O.H.                         Inc.                        3/27/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000332167220-02       P.B.                         Inc.                        6/30/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000329912686-02       P.G.                         Inc.                        5/30/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000235254398-03       Q.M.                         Inc.                        2/17/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000300058708-02       R.A.                         Inc.                        9/20/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000332353333-02       R.B.                         Inc.                         7/7/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000253427405-08       R.C.                         Inc.                        7/30/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000302201272-01       R.F.                         Inc.                        11/18/13    L0174
                                 Daily Medical Equipment Distribution Center,
 000351508056-04       R.H.                         Inc.                        12/26/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000325088003-03       R.L.                         Inc.                         6/9/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000350188496-02       R.M.                         Inc.                        12/3/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000325446052-03       R.N.                         Inc.                        5/12/14     L0180



                                                  6                                          Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 283
                                                                              1230ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3754
                                                al. v. Avetisyan, et al.
                                                7949
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
                                 Daily Medical Equipment Distribution Center,
 000321383770-03       R.P.                          Inc.                        5/5/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000335921029-05       R.S.                          Inc.                       8/25/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000242188001-02       S.C.                          Inc.                        5/1/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000259658291-02       S.C.                          Inc.                       10/8/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000334037926-01       S.M.                          Inc.                       10/22/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000222246324-03       T.G.                          Inc.                       10/15/11    L0174
                                 Daily Medical Equipment Distribution Center,
 000304424526-03       T.G.                          Inc.                       10/16/13    L0174
                                 Daily Medical Equipment Distribution Center,
 000268316775-01       T.M.                          Inc.                       12/3/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000350443826-08       V.F.                          Inc.                       11/10/14    L0180
                                 Daily Medical Equipment Distribution Center,
 000254847312-07       V.M.                          Inc.                       8/13/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000300353604-01       V.M.                          Inc.                       10/7/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000251143574-01       V.U.                          Inc.                       7/17/12     L0174
                                 Daily Medical Equipment Distribution Center,
 000277062634-05       W.C.                          Inc.                        3/6/13     L0174
                                 Daily Medical Equipment Distribution Center,
 000328635131-15       Y.P.                          Inc.                       6/18/14     L0180
                                 Daily Medical Equipment Distribution Center,
 000328335591-01       Y.V.                          Inc.                        6/6/14     L0180
 000435415450-07       J.C.             East 19 Medical Supply Corp.            11/24/16    L0180
 000444684161-02       R.F.             East 19 Medical Supply Corp.             2/2/17     L0180
 000447043886-03       D.R.                Gerritsen Medcare, Inc.               3/3/17     L0172
 000446269458-01       O.O.                Gerritsen Medcare, Inc.               2/24/17    L0172
 000439922807-03       S.K.                Gerritsen Medcare, Inc.               1/27/17    L0172
 000443538961-13       W.G.                Gerritsen Medcare, Inc.               1/31/17    L0172
 000421622077-02       C.C.             Helpful Medical Supply Corp.            11/14/16    L0174
 000421781097-02       R.B.             Helpful Medical Supply Corp.             8/10/16    L0174
 000389699156-03       A.C.                  Lenex Services, Inc.               10/21/15    L0172
 000384371126-04       A.D.                  Lenex Services, Inc.                9/21/15    L0172
 000431270420-01       A.J.                  Lenex Services, Inc.               10/18/16    L0172
 000411877913-14       A.M.                  Lenex Services, Inc.                5/27/16    L0172 2



                                                  7                                          Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 284
                                                                              1231ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3755
                                                al. v. Avetisyan, et al.
                                                7950
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                   Code
                     Initials                                                   Service
                                                                                             Used
 000418446761-01       A.N.                  Lenex Services, Inc.                7/1/16     L0172
 000381665645-02       A.P.                  Lenex Services, Inc.                9/8/15     L0172
 000411877913-05       A.R.                  Lenex Services, Inc.                5/13/16    L0172
 000431314756-01       A.R.                  Lenex Services, Inc.                10/4/16    L0172
 000371957242-01       A.S.                  Lenex Services, Inc.                6/12/15    L0172
 000418268397-02       A.S.                  Lenex Services, Inc.                7/1/16     L0172
 000349206425-02       B.G.                  Lenex Services, Inc.               11/28/14    L0172
 000419605521-02       B.R.                  Lenex Services, Inc.                8/1/16     L0172
 000384371126-02       C.D.                  Lenex Services, Inc.                9/21/15    L0172
 000410822704-04       C.F.                  Lenex Services, Inc.                5/23/16    L0172
 000424380764-02       C.F.                  Lenex Services, Inc.                8/11/16    L0172
 000389699156-02       C.H.                  Lenex Services, Inc.               10/20/15    L0172
 000410017206-01       C.K.                  Lenex Services, Inc.                4/21/16    L0172 2
 000429369788-01       D.C.                  Lenex Services, Inc.                9/13/16    L0172
 000414265363-03       D.G.                  Lenex Services, Inc.                5/23/16    L0172 2
 000435700034-02       D.S.                  Lenex Services, Inc.                11/7/16    L0172 2
 000414080325-01       E.G.                  Lenex Services, Inc.                5/31/16    L0172
 000433226065-01       F.F.                  Lenex Services, Inc.                11/1/16    L0172
 000371071440-01       G.A.                  Lenex Services, Inc.                6/5/15     L0172 2
 000383952868-01       H.A.                  Lenex Services, Inc.                9/24/15    L0172
 000342660370-01        I.L.                 Lenex Services, Inc.                10/7/14    L0172
 000344859087-02       I.N.                  Lenex Services, Inc.               10/10/14    L0172 2
 000344894068-02       J.C.                  Lenex Services, Inc.                10/6/14    L0172 2
 000340091388-02       J.F.                  Lenex Services, Inc.                9/3/14     L0172
 000406134841-01       J.F.                  Lenex Services, Inc.                3/28/16    L0172
 000408360519-02       J.G.                  Lenex Services, Inc.                4/14/16    L0172
 000411877913-03       J.M.                  Lenex Services, Inc.                5/13/16    L0172
 000423949056-01       J.N.                  Lenex Services, Inc.                8/17/16    L0172
 000320424492-01       J.R.                  Lenex Services, Inc.                4/4/14     L0172
 000420015075-01       J.S.                  Lenex Services, Inc.                7/13/16    L0172
 000424780021-01       J.W.                  Lenex Services, Inc.                8/26/16    L0172
 000428023634-01       K.C.                  Lenex Services, Inc.                8/29/16    L0172
 000357614239-02       K.D.                  Lenex Services, Inc.                2/17/15    L0172
 000373281435-04       K.F.                  Lenex Services, Inc.                7/6/15     L0172 2
 000412152035-02       K.M.                  Lenex Services, Inc.                5/11/16    L0172
 000409311511-04       K.P.                  Lenex Services, Inc.                4/21/16    L0172
 000377476239-01       L.C.                  Lenex Services, Inc.                7/27/15    L0172
 000332889906-01       L.G.                  Lenex Services, Inc.                7/16/14    L0172
 000368157566-02       L.S.                  Lenex Services, Inc.                5/15/15    L0172
 000409311511-02       L.S.                  Lenex Services, Inc.                4/21/16    L0172
 000421376988-04       M.A.                  Lenex Services, Inc.                7/15/16    L0172
 000393726996-01       M.C.                  Lenex Services, Inc.               12/24/15    L0172



                                                  8                                          Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 285
                                                                              1232ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3756
                                                al. v. Avetisyan, et al.
                                                7951
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
 000344253687-02       M.D.                  Lenex Services, Inc.               11/26/14    L0172
 000376418687-01       M.D.                  Lenex Services, Inc.                7/16/15    L0172
 000322349655-02       M.G.                  Lenex Services, Inc.                4/22/14    L0172
 000413920638-02       M.G.                  Lenex Services, Inc.                5/25/16    L0172
 000414265363-02       M.G.                  Lenex Services, Inc.                5/20/16    L0172
 000421376988-01       M.G.                  Lenex Services, Inc.                7/15/16    L0172
 000393723846-02       M.J.                  Lenex Services, Inc.                1/5/16     L0172
 000425779345-01       M.J.                  Lenex Services, Inc.                8/31/16    L0172 2
 000365669142-03       M.P.                  Lenex Services, Inc.                4/24/15    L0172
 000414215210-01       M.S.                  Lenex Services, Inc.                5/24/16    L0172
 000414265363-04       M.S.                  Lenex Services, Inc.                5/20/16    L0172
 000413084658-02       M.T.                  Lenex Services, Inc.                5/5/16     L0172
 000412679938-02       N.A.                  Lenex Services, Inc.                5/10/16    L0172
 000368782777-01       N.M.                  Lenex Services, Inc.                6/1/15     L0172
 000431962166-01       N.S.                  Lenex Services, Inc.               10/13/16    L0172
 000429937120-03       O.K.                  Lenex Services, Inc.               10/11/16    L0172
 000372069716-03       O.R.                  Lenex Services, Inc.                6/12/15    L0172
 000362861601-01       P.A.                  Lenex Services, Inc.                4/14/15    L0172 2
 000404624140-02       P.D.                  Lenex Services, Inc.                3/25/16    L0172
 000373281435-05       P.S.                  Lenex Services, Inc.                7/6/15     L0172
 000428281836-03       R.D.                  Lenex Services, Inc.                10/3/16    L0172
 000406349571-04       R.M.                  Lenex Services, Inc.                3/21/16    L0172 2
 000425695409-01       R.M.                  Lenex Services, Inc.                8/31/16    L0172
 000398492280-02       R.P.                  Lenex Services, Inc.                1/21/16    L0172
 000320424492-04       S.C.                  Lenex Services, Inc.                4/3/14     L0172
 000350998141-02       S.F.                  Lenex Services, Inc.               12/17/14    L0172
 000374275311-15       S.H.                  Lenex Services, Inc.                8/26/15    L0172
 000406349571-03       S.M.                  Lenex Services, Inc.                3/21/16    L0172
 000349206425-03       S.R.                  Lenex Services, Inc.               11/28/14    L0172
 000407262468-01       S.Z.                  Lenex Services, Inc.                3/17/16    L0172
 000423654920-04       Y.B.                  Lenex Services, Inc.                8/1/16     L0172
 000342046141-01       Y.K.                  Lenex Services, Inc.                10/6/14    L0172
 000361685142-02       A.A.               Lida's Medical Supply, Inc.            3/31/15    L0180
 000423838101-02       A.B.               Lida's Medical Supply, Inc.            8/22/16    L0172
 000395014442-06       A.G.               Lida's Medical Supply, Inc.           12/21/15    L0180
 000373937671-02       B.L.               Lida's Medical Supply, Inc.            6/29/15    L0180
 000424433829-02       B.M.               Lida's Medical Supply, Inc.            9/9/16     L0172
 000400251252-04       B.R.               Lida's Medical Supply, Inc.            2/23/16    L0180
 000417038031-01       C.B.               Lida's Medical Supply, Inc.            7/11/16    L0172
 000365993211-09       C.D.               Lida's Medical Supply, Inc.            5/5/15     L0180
 000368757860-01       C.D.               Lida's Medical Supply, Inc.            4/15/15    L0180
 000376230603-01       C.D.               Lida's Medical Supply, Inc.            7/24/15    L0180



                                                  9                                          Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 286
                                                                              1233ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3757
                                                al. v. Avetisyan, et al.
                                                7952
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                     Retailer                                 Code
                     Initials                                                   Service
                                                                                             Used
 000372362764-01       C.S.               Lida's Medical Supply, Inc.            7/6/15     L0180
 000366160539-03       D.B.               Lida's Medical Supply, Inc.            4/27/15    L0180
 000351721675-01       D.J.               Lida's Medical Supply, Inc.            1/6/15     L0180
 000376880159-02       D.T.               Lida's Medical Supply, Inc.            7/24/15    L0180
 000419426838-02       D.W.               Lida's Medical Supply, Inc.            7/4/16     L0172
 000414117861-01       E.A.               Lida's Medical Supply, Inc.            6/7/16     L0172
 000406065490-05       E.L.               Lida's Medical Supply, Inc.            2/22/16    L0180
 000400251252-01       E.R.               Lida's Medical Supply, Inc.            2/23/16    L0180
 000432125078-01       F.P.               Lida's Medical Supply, Inc.            11/2/16    L0172
 000418825949-01       F.R.               Lida's Medical Supply, Inc.            7/6/16     L0172
 000375038478-02       G.C.               Lida's Medical Supply, Inc.            7/9/15     L0180
 000371647819-01       G.M.               Lida's Medical Supply, Inc.            6/29/15    L0180
 000369630438-01        I.F.              Lida's Medical Supply, Inc.            5/29/15    L0180
 000424026300-01       I.K.               Lida's Medical Supply, Inc.            8/17/16    L0172
 000416856730-01        I.S.              Lida's Medical Supply, Inc.            6/1/16     L0172
 000433531282-02       J.B.               Lida's Medical Supply, Inc.           11/10/16    L0172
 000356205070-01       J.D.               Lida's Medical Supply, Inc.            1/21/15    L0180
 000365993211-03       J.D.               Lida's Medical Supply, Inc.            5/5/15     L0180
 000371785015-01       J.D.               Lida's Medical Supply, Inc.            6/18/15    L0180
 000432781052-01       J.F.               Lida's Medical Supply, Inc.           10/31/16    L0172
 000378080295-01       J.G.               Lida's Medical Supply, Inc.            7/27/15    L0180
 000394762884-02       K.H.               Lida's Medical Supply, Inc.            1/4/16     L0180
 000373591387-02       K.K.               Lida's Medical Supply, Inc.            6/29/15    L0180
 000353732571-02       K.R.               Lida's Medical Supply, Inc.            1/21/15    L0180
 000361846966-01       L.A.               Lida's Medical Supply, Inc.            4/2/15     L0180
 000363516113-01       L.D.               Lida's Medical Supply, Inc.            4/20/15    L0180
 000403543655-02       L.G.               Lida's Medical Supply, Inc.            3/7/16     L0180
 000419951008-01       L.K.               Lida's Medical Supply, Inc.            6/27/16    L0172
 000398533851-05       L.P.               Lida's Medical Supply, Inc.            1/18/16    L0180
 000376230603-02       L.V.               Lida's Medical Supply, Inc.            7/23/15    L0180
 000431474162-02       M.B.               Lida's Medical Supply, Inc.           10/19/16    L0172
 000376192976-01       M.F.               Lida's Medical Supply, Inc.            6/22/15    L0180
 000426737268-01       M.G.               Lida's Medical Supply, Inc.            9/14/16    L0172
 000369185160-02       M.H.               Lida's Medical Supply, Inc.            5/25/15    L0180
 000371332735-01       M.L.               Lida's Medical Supply, Inc.            6/15/15    L0180
 000437013360-02       M.R.               Lida's Medical Supply, Inc.            11/7/16    L0172
 000427157185-01       N.O.               Lida's Medical Supply, Inc.            9/15/16    L0172
 000427505490-01       O.C.               Lida's Medical Supply, Inc.            9/12/16    L0172
 000427505490-03       P.C.               Lida's Medical Supply, Inc.            9/12/16    L0172
 000424423333-03       P.G.               Lida's Medical Supply, Inc.            8/16/16    L0172
 000424026300-09       R.K.               Lida's Medical Supply, Inc.            8/17/16    L0172
 000358403525-01       R.T.               Lida's Medical Supply, Inc.            4/23/15    L0180



                                                  10                                         Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 287
                                                                              1234ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3758
                                                al. v. Avetisyan, et al.
                                                7953
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                   Code
                     Initials                                                   Service
                                                                                             Used
 000419452965-02       S.B.               Lida's Medical Supply, Inc.            7/11/16    L0172
 000360182182-01       S.L.               Lida's Medical Supply, Inc.            3/30/15    L0180
 000377112263-01       S.L.               Lida's Medical Supply, Inc.            7/31/15    L0180
 000419452965-01       S.T.               Lida's Medical Supply, Inc.            7/13/16    L0172
 000368222063-01       T.B.               Lida's Medical Supply, Inc.            6/2/15     L0180
 000423507960-01       T.L.               Lida's Medical Supply, Inc.            8/8/16     L0172
 000378388060-01       V.H.               Lida's Medical Supply, Inc.            8/4/15     L0180
 000352089544-01       W.A.               Lida's Medical Supply, Inc.            1/12/15    L0180
 000366160539-02       W.G.               Lida's Medical Supply, Inc.            4/24/15    L0180
 000363671702-01       Y.B.               Lida's Medical Supply, Inc.            4/13/15    L0180
 000417031267-01       B.S.                  Life Equipment, Inc.                6/30/16    L0180
 000147187314-05       A.A.              Med Equipments Service, Inc.            9/8/09     L0172
 000130205420-01       A.F.              Med Equipments Service, Inc.            2/6/09     L0172
 000207143892-01       A.G.              Med Equipments Service, Inc.            6/13/11    L0172
 000211944152-01       A.K.              Med Equipments Service, Inc.            7/19/11    L0172
 000206274102-01       A.P.              Med Equipments Service, Inc.            5/25/11    L0172
 000223036138-04       A.P.              Med Equipments Service, Inc.           10/25/11    L0172
 000435703822-01       A.P.              Med Equipments Service, Inc.           11/16/16    L0172
 000175821610-04       A.S.              Med Equipments Service, Inc.            9/9/10     L0172
 000179368436-11       A.S.              Med Equipments Service, Inc.           10/11/10    L0172
 000198738692-01       A.S.              Med Equipments Service, Inc.            4/20/11    L0172
 000999863473-02       A.S.              Med Equipments Service, Inc.            6/29/09    L0172
 000196432298-01       B.L.              Med Equipments Service, Inc.            4/5/11     L0172
 000170788426-02       C.C.              Med Equipments Service, Inc.            6/18/10    L0172
 000181648964-01       C.M.              Med Equipments Service, Inc.           11/16/10    L0172
 000177557238-08       D.B.              Med Equipments Service, Inc.            9/20/10    L0172
 000181698282-03       D.G.              Med Equipments Service, Inc.            11/2/10    L0172
 000198466591-05       D.M.              Med Equipments Service, Inc.            4/14/11    L0172
 000181677287-05       D.P.              Med Equipments Service, Inc.           11/12/10    L0172
 000175821610-03       D.S.              Med Equipments Service, Inc.            9/9/10     L0172
 000181518341-05       D.S.              Med Equipments Service, Inc.           11/16/10    L0172
 000202844049-03       D.U.              Med Equipments Service, Inc.            5/25/11    L0172
 000129847561-08       E.S.              Med Equipments Service, Inc.            2/6/09     L0172
 000183220292-01       E.S.              Med Equipments Service, Inc.            11/2/10   L0172 AL
 000189290117-03       E.S.              Med Equipments Service, Inc.            2/15/11    L0172
 000196461891-04        F.I.             Med Equipments Service, Inc.            3/22/11    L0172
 000181677287-01       F.P.              Med Equipments Service, Inc.           11/12/10    L0172
 000177596326-01       G.H.              Med Equipments Service, Inc.            10/4/10    L0172
 000205015548-01       G.K.              Med Equipments Service, Inc.            6/6/11     L0172
 000192214970-01       I.A.              Med Equipments Service, Inc.            2/23/11    L0172
 000173936360-02        I.S.             Med Equipments Service, Inc.            8/6/10     L0172
 000160565859-02       I.T.              Med Equipments Service, Inc.            2/15/10    L0172



                                                 11                                          Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 288
                                                                              1235ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3759
                                                al. v. Avetisyan, et al.
                                                7954
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
 000436218143-04       J.C.              Med Equipments Service, Inc.           11/23/16    L0172
 000220539092-01       J.P.              Med Equipments Service, Inc.           10/11/11    L0172
 000174445304-04       J.V.              Med Equipments Service, Inc.            7/28/10    L0172
 000179363502-01       J.W.              Med Equipments Service, Inc.           10/19/10    L0172
 000172412330-06       K.I.              Med Equipments Service, Inc.            8/12/10    L0172
 000227402088-01       K.S.              Med Equipments Service, Inc.            12/7/11    L0172
 000181234493-01       L.B.              Med Equipments Service, Inc.            11/5/10    L0172
 000144003647-01       L.K.              Med Equipments Service, Inc.            7/6/09     L0172
 000179363502-03       L.L.              Med Equipments Service, Inc.           10/19/10    L0172
 000206274102-02       L.P.              Med Equipments Service, Inc.            5/25/11    L0172
 000206274102-03       L.P.              Med Equipments Service, Inc.            5/25/11    L0172
 000177261377-04       M.A.              Med Equipments Service, Inc.            9/6/10     L0172
 000189690786-01       M.C.              Med Equipments Service, Inc.            2/2/11     L0172
 000179623540-01       M.K.              Med Equipments Service, Inc.           10/21/10    L0172
 000171078942-01       M.M.              Med Equipments Service, Inc.            6/28/10    L0172
 000183384130-04       M.M.              Med Equipments Service, Inc.           11/30/10    L0172
 000147750953-01       M.N.              Med Equipments Service, Inc.            9/11/09    L0172
 000178656351-08       M.S.              Med Equipments Service, Inc.            9/28/10    L0172
 000178557898-02       M.T.              Med Equipments Service, Inc.            8/11/10    L0172
 000181648964-03       M.T.              Med Equipments Service, Inc.           11/16/10    L0172
 000180186009-04       N.C.              Med Equipments Service, Inc.           10/26/10    L0172
 000172471880-02       N.M.              Med Equipments Service, Inc.            7/19/10    L0172
 000180092587-08       N.P.              Med Equipments Service, Inc.           10/26/10    L0172
 000179998461-04       N.S.              Med Equipments Service, Inc.           11/26/10    L0172
 000998183858-02       N.T.              Med Equipments Service, Inc.           11/25/16    L0172
 000178557898-01       O.K.              Med Equipments Service, Inc.            8/11/10    L0172
 000172724155-02       P.K.              Med Equipments Service, Inc.            7/16/10    L0172
 000179588973-03       R.H.              Med Equipments Service, Inc.           11/11/10    L0172
 000177382405-01       R.N.              Med Equipments Service, Inc.           10/12/10    L0172
 000141662742-01       R.R.              Med Equipments Service, Inc.            7/3/09     L0172
 000138407951-01       S.C.              Med Equipments Service, Inc.            5/22/09    L0172
 000187754972-02        S.I.             Med Equipments Service, Inc.           11/23/10    L0172
 000174776393-01       S.K.              Med Equipments Service, Inc.            8/23/10    L0172
 000208465666-03       S.M.              Med Equipments Service, Inc.            7/20/11    L0172
 000197780455-03       S.P.              Med Equipments Service, Inc.            3/22/11    L0172
 000202844049-06       S.V.              Med Equipments Service, Inc.            5/25/11    L0172
 000139092027-07       S.Y.              Med Equipments Service, Inc.            5/28/09    L0172
 000148903222-05       T.B.              Med Equipments Service, Inc.            9/21/09    L0172
 000181135013-01       T.R.              Med Equipments Service, Inc.           11/17/10    L0172
 000196794002-04       T.R.              Med Equipments Service, Inc.            4/5/11     L0172
 000177098208-01       T.U.              Med Equipments Service, Inc.            9/23/10    L0172
 000194415873-04       V.A.              Med Equipments Service, Inc.            3/23/11    L0172



                                                 12                                          Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 289
                                                                              1236ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3760
                                                al. v. Avetisyan, et al.
                                                7955
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                    Retailer                                   Code
                     Initials                                                   Service
                                                                                             Used
 000141722710-01       V.F.             Med Equipments Service, Inc.             7/6/09     L0172
 000176775559-01       V.K.             Med Equipments Service, Inc.             9/9/10     L0172
 000188630404-01       V.M.             Med Equipments Service, Inc.            12/28/10    L0172
 000223036138-02       V.P.             Med Equipments Service, Inc.            10/25/11    L0172
 000202447280-01       V.S.             Med Equipments Service, Inc.             5/17/11    L0172
 000175786946-16       W.C.             Med Equipments Service, Inc.             8/18/10    L0172
 000204843494-01       Y.G.             Med Equipments Service, Inc.             6/20/11    L0172
 000208814343-01       Y.R.             Med Equipments Service, Inc.             7/18/11    L0172
 000245412234-07       C.E.                  Orion Supplies, Inc.                5/22/12    L0172
 000273514562-05       E.O.                  Orion Supplies, Inc.                1/28/13    L0172
 000275103174-06       L.G.                  Orion Supplies, Inc.                4/23/13    L0172
 000244416467-07       M.G.                  Orion Supplies, Inc.                5/22/12    L0172
 000244416467-04       R.S.                  Orion Supplies, Inc.                5/18/12    L0172
 000235783685-01       V.M.                  Orion Supplies, Inc.                2/6/12    L0172 CE
 000230087561-03       Y.O.                  Orion Supplies, Inc.                1/26/12   L0172 CE
 000362035941-02       A.A.             Prompt Medical Supply Inc.               3/30/15    L0172
 000351538244-01       A.S.             Prompt Medical Supply Inc.               1/2/15     L0172
 000369077011-01       B.P.             Prompt Medical Supply Inc.               5/26/15    L0172
 000284945763-01       C.C.             Prompt Medical Supply Inc.               5/13/13    L0172
 000346695900-01       C.G.             Prompt Medical Supply Inc.              11/17/14    L0172
 000351538244-02       C.L.             Prompt Medical Supply Inc.               1/2/15     L0172
 000353224504-01       D.H.             Prompt Medical Supply Inc.               1/13/15    L0172
 000281568022-01       E.R.             Prompt Medical Supply Inc.               4/15/13    L0172
 000349869338-02       G.L.             Prompt Medical Supply Inc.              12/16/14    L0172
 000312410541-05       I.D.             Prompt Medical Supply Inc.               2/25/14    L0172
 000344775390-02       J.G.             Prompt Medical Supply Inc.              12/15/14    L0172
 000349869338-03       J.L.             Prompt Medical Supply Inc.              12/17/14    L0172
 000351538244-03       M.L.             Prompt Medical Supply Inc.               1/2/15     L0172
 000285186466-02       O.G.             Prompt Medical Supply Inc.               5/7/13     L0172
 000351833439-03       O.T.             Prompt Medical Supply Inc.              12/17/14    L0172
 000363168790-01       P.B.             Prompt Medical Supply Inc.               4/10/15    L0172
 000347247990-01       P.S.             Prompt Medical Supply Inc.              11/14/14    L0172
 000355178962-01       R.A.             Prompt Medical Supply Inc.               1/8/15     L0172
 000369077011-02       T.J.             Prompt Medical Supply Inc.               5/26/15    L0172
 000358470599-01       V.D.             Prompt Medical Supply Inc.               2/20/15    L0172
 000367082427-01       W.B.             Prompt Medical Supply Inc.               5/13/15    L0172
 000333815546-01       C.E.           Smart Choice Medical Supply, Inc.          7/15/14    L0172
 000344731583-02       D.P.           Smart Choice Medical Supply, Inc.          11/4/14    L0172
 000330623786-02       F.L.           Smart Choice Medical Supply, Inc.          6/17/14    L0172
 000329178677-01       J.W.           Smart Choice Medical Supply, Inc.          6/30/14    L0172
 000330623786-07       P.L.           Smart Choice Medical Supply, Inc.          6/11/14    L0172
 000330623299-08       R.F.           Smart Choice Medical Supply, Inc.          7/28/14    L0172



                                                 13                                          Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 290
                                                                              1237ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3761
                                                al. v. Avetisyan, et al.
                                                7956
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Cervical Collars under
                                 Codes L0172, L0174, and/or L0180

                                                                                            Billing
                    Claimant                                                    Date of
  Claim Number                                     Retailer                                  Code
                     Initials                                                   Service
                                                                                             Used
 000359247236-02       R.G.           Smart Choice Medical Supply, Inc.          2/27/15    L0172
 000330623299-02       T.T.           Smart Choice Medical Supply, Inc.          7/7/14     L0172
 000418320743-02       A.N.                      Top Q, Inc.                     7/7/16     L0172
 000419797061-03       B.L.                      Top Q, Inc.                     7/18/16    L0172
 000429148620-03       G.R.                      Top Q, Inc.                     9/23/16    L0172
 000432246619-02       S.B.                      Top Q, Inc.                    10/14/16    L0172
 000418191557-03       S.L.                      Top Q, Inc.                     7/12/16    L0172
 000393282843-01       A.F.           Voorhies Health Care Products, Inc.       12/15/15    L0172
 000349210104-02       C.H.           Voorhies Health Care Products, Inc.        2/9/15     L0172
 000321585762-01       D.B.           Voorhies Health Care Products, Inc.        5/6/14     L0172
 000393700786-01       J.B.           Voorhies Health Care Products, Inc.       12/29/15    L0172
 000379820029-01       J.M.           Voorhies Health Care Products, Inc.        8/31/15    L0172
 000396581357-01       L.C.           Voorhies Health Care Products, Inc.        2/8/16     L0172
 000389574137-02       L.S.           Voorhies Health Care Products, Inc.       12/16/15    L0172
 000345699606-02       M.A.           Voorhies Health Care Products, Inc.        12/2/14    L0172
 000393839782-02       M.A.           Voorhies Health Care Products, Inc.        12/1/15    L0172
 000380289958-02       M.T.           Voorhies Health Care Products, Inc.        8/20/15    L0172
 000394498801-01       S.A.           Voorhies Health Care Products, Inc.        1/21/16    L0172
 000383277787-01       S.M.           Voorhies Health Care Products, Inc.        10/8/15    L0172
 000392499314-01       V.F.           Voorhies Health Care Products, Inc.       12/15/15    L0172
 000413760570-01        R.J.          Well Care Medical Equipment, LLC           7/8/16     L0174
 000436726953-02       A.R.                      XVV, Inc.                      11/25/16   L0180 KX
 000437601073-01       B.W.                      XVV, Inc.                       12/5/16    L0180
 000403939192-01       E.F.                      XVV, Inc.                       3/14/16   L0180 KX
 000427364096-05       G.P.                      XVV, Inc.                       9/15/16   L0180 KX
 000407491406-01        J.D.                     XVV, Inc.                       4/7/16     L0180
 000405596346-02        J.J.                     XVV, Inc.                       3/17/16   L0180 KX
 000408088037-03       M.B.                      XVV, Inc.                       2/22/16    L0180
 000419602759-07       M.P.                      XVV, Inc.                       7/15/16   L0180 KX
 000429959850-04       N.B.                      XVV, Inc.                       9/30/16   L0180 KX
 000421155839-02       S.A.                      XVV, Inc.                       7/25/16   L0180 KX
 000401594148-10       S.D.                      XVV, Inc.                       2/15/16    L0180
 000441679321-01       S.T.                      XVV, Inc.                       1/6/17    L0180 KX




                                                  14                                         Exhibit 44
                                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 291
                                                                1238ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3762
                                       7957




                            EXHIBIT 45


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 292
                                                                              1239ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3763
                                                al. v. Avetisyan, et al.
                                                7958
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Lumbar Cushions Under
                                Codes E2611, E2612, E2614 and E2619

                                                                                           Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                            Used
 000435415450-07       J.C.             East 19 Medical Supply Corp.          11/24/16     E2619
 000444684161-02       R.F.             East 19 Medical Supply Corp.           2/2/17      E2619
 000419715734-08       A.R.             Helpful Medical Supply Corp.           10/5/16     E2612
 000419715734-08       A.R.             Helpful Medical Supply Corp.           10/5/16     E2614
 000421622077-02       C.C.             Helpful Medical Supply Corp.          11/14/16     E2612
 000421622077-02       C.C.             Helpful Medical Supply Corp.          11/14/16     E2614
 000421781097-02       R.B.             Helpful Medical Supply Corp.           8/10/16     E2612
 000384371126-04       A.D.                  Lenex Services, Inc.              9/21/15     E2619
 000431270420-01       A.J.                  Lenex Services, Inc.             10/18/16     E2619
 000411877913-14       A.M.                  Lenex Services, Inc.              5/27/16     E2619
 000371957242-01       A.S.                  Lenex Services, Inc.              6/12/15     E2619
 000418268397-02       A.S.                  Lenex Services, Inc.              7/1/16      E2619
 000384371126-02       C.D.                  Lenex Services, Inc.              9/21/15     E2619
 000410822704-04       C.F.                  Lenex Services, Inc.              5/23/16     E2619
 000424380764-02       C.F.                  Lenex Services, Inc.              8/11/16     E2619
 000410017206-01       C.K.                  Lenex Services, Inc.              4/21/16     E2619
 000414265363-03       D.G.                  Lenex Services, Inc.              5/23/16     E2619
 000383952868-01       H.A.                  Lenex Services, Inc.              9/24/15     E2619
 000344859087-02       I.N.                  Lenex Services, Inc.             10/10/14     E2619
 000401711544-04       I.W.                  Lenex Services, Inc.              4/26/16     E2619
 000408360519-02       J.G.                  Lenex Services, Inc.              4/14/16     E2619
 000411877913-03       J.M.                  Lenex Services, Inc.              7/18/16     E2619
 000401711544-02       J.W.                  Lenex Services, Inc.              2/26/16     E2619
 000357614239-02       K.D.                  Lenex Services, Inc.              4/24/15     E2619
 000409311511-04       K.P.                  Lenex Services, Inc.              4/21/16     E2619
 000415000231-01       L.K.                  Lenex Services, Inc.              5/18/16     E2619
 000421376988-04       M.A.                  Lenex Services, Inc.              7/15/16     E2619
 000344253687-02       M.D.                  Lenex Services, Inc.             11/26/14     E2619
 000393723846-02       M.J.                  Lenex Services, Inc.              1/5/16      E2619
 000414265363-04       M.S.                  Lenex Services, Inc.              5/20/16     E2619
 000368782777-01       N.M.                  Lenex Services, Inc.              6/1/15      E2619
 000407063882-01       O.R.                  Lenex Services, Inc.              4/6/16      E2619
 000406349571-04       R.M.                  Lenex Services, Inc.              3/21/16     E2619
 000425695409-01       R.M.                  Lenex Services, Inc.              8/31/16     E2619
 000398492280-02       R.P.                  Lenex Services, Inc.              1/21/16     E2619
 000414942978-02       R.S.                  Lenex Services, Inc.              6/6/16      E2619
 000406349571-03       S.M.                  Lenex Services, Inc.              3/21/16     E2619
 000349206425-03       S.R.                  Lenex Services, Inc.             11/28/14     E2619
 000423654920-04       Y.B.                  Lenex Services, Inc.              8/1/16      E2619
 000374900041-03       A.H.              Lida's Medical Supply, Inc.           6/30/15     E2611
 000374900041-04       A.Z.              Lida's Medical Supply, Inc.           7/9/15      E2611
 000376230603-01       C.D.              Lida's Medical Supply, Inc.           7/24/15     E2611



                                                 1                                          Exhibit 45
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 293
                                                                              1240ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3764
                                                al. v. Avetisyan, et al.
                                                7959
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Lumbar Cushions Under
                                Codes E2611, E2612, E2614 and E2619

                                                                                          Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                           Used
 000372362764-01       C.S.              Lida's Medical Supply, Inc.           7/6/15     E2611
 000376880159-02       D.T.              Lida's Medical Supply, Inc.           7/24/15    E2611
 000375038478-02       G.C.              Lida's Medical Supply, Inc.           7/9/15     E2611
 000371647819-01       G.M.              Lida's Medical Supply, Inc.           6/29/15    E2611
 000369630438-01        I.F.             Lida's Medical Supply, Inc.           5/29/15    E2611
 000386861421-01       J.B.              Lida's Medical Supply, Inc.          10/19/15    E2611
 000378080295-01       J.G.              Lida's Medical Supply, Inc.           7/27/15    E2611
 000379268022-01       J.R.              Lida's Medical Supply, Inc.           8/7/15     E2611
 000374900041-01       K.H.              Lida's Medical Supply, Inc.           6/30/15    E2611
 000376230603-02       L.V.              Lida's Medical Supply, Inc.           7/23/15    E2611
 000376192976-01       M.F.              Lida's Medical Supply, Inc.           6/22/15    E2611
 000369185160-02       M.H.              Lida's Medical Supply, Inc.           5/25/15    E2611
 000371332735-01       M.L.              Lida's Medical Supply, Inc.           6/15/15    E2611
 000374900041-02       M.T.              Lida's Medical Supply, Inc.           6/30/15    E2611
 000378388060-01       V.H.              Lida's Medical Supply, Inc.           8/4/15     E2611
 000147187314-05       A.A.             Med Equipments Service, Inc.           9/8/09     E2619
 000130205420-01       A.F.             Med Equipments Service, Inc.           2/6/09     E2619
 000146870563-05       A.R.             Med Equipments Service, Inc.           9/3/09     E2619
 000179368436-11       A.S.             Med Equipments Service, Inc.          10/11/10    E2619
 000170788426-02       C.C.             Med Equipments Service, Inc.           6/18/10    E2619
 000181648964-01       C.M.             Med Equipments Service, Inc.          11/16/10    E2619
 000156201915-01       D.B.             Med Equipments Service, Inc.          12/22/09    E2619
 000177557238-08       D.B.             Med Equipments Service, Inc.           9/20/10    E2619
 000198466591-05       D.M.             Med Equipments Service, Inc.           4/14/11    E2619
 000129847561-08       E.S.             Med Equipments Service, Inc.           2/6/09     E2619
 000178217030-04       F.A.             Med Equipments Service, Inc.           8/27/10    E2619
 000177596326-01       G.H.             Med Equipments Service, Inc.           10/4/10    E2619
 000146748108-01       G.M.             Med Equipments Service, Inc.           8/28/09    E2619
 000146528427-04       G.P.             Med Equipments Service, Inc.           8/27/09    E2619
 000145967295-01       H.H.             Med Equipments Service, Inc.           9/4/09     E2619
 000173936360-02        I.S.            Med Equipments Service, Inc.           8/6/10     E2619
 000160565859-02        I.T.            Med Equipments Service, Inc.           2/15/10    E2619
 000436218143-04       J.C.             Med Equipments Service, Inc.          11/23/16    E2619
 000146748108-06       J.D.             Med Equipments Service, Inc.           8/28/09    E2619
 000146748108-07       J.P.             Med Equipments Service, Inc.           8/28/09    E2619
 000174445304-04       J.V.             Med Equipments Service, Inc.           7/28/10    E2619
 000179363502-01       J.W.             Med Equipments Service, Inc.          10/19/10    E2619
 000172412330-06       K.I.             Med Equipments Service, Inc.           8/12/10   E2619 4B
 000194537783-01       K.M.             Med Equipments Service, Inc.           3/11/11    E2619
 000179363502-03       L.L.             Med Equipments Service, Inc.          10/19/10    E2619
 000146303870-01       L.P.             Med Equipments Service, Inc.           8/27/09    E2619
 000138633144-06       M.C.             Med Equipments Service, Inc.           5/28/09    E2619



                                                 2                                          Exhibit 45
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 294
                                                                              1241ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3765
                                                al. v. Avetisyan, et al.
                                                7960
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Lumbar Cushions Under
                                Codes E2611, E2612, E2614 and E2619

                                                                                           Billing
                     Claimant                                                  Date of
  Claim Number                                     Retailer                                Code
                      Initials                                                 Service
                                                                                            Used
 000147750953-01       M.N.             Med Equipments Service, Inc.           9/11/09     E2619
 000179998461-04       N.S.             Med Equipments Service, Inc.          11/26/10     E2619
 000148903222-02       O.B.             Med Equipments Service, Inc.           9/21/09     E2619
 000138407951-01       S.C.             Med Equipments Service, Inc.           5/22/09     E2619
 000147079057-01       W.C.             Med Equipments Service, Inc.           9/11/09     E2619
 000178217030-05       Y.R.             Med Equipments Service, Inc.           8/27/10     E2619
 000275103174-06       L.G.                  Orion Supplies, Inc.              4/23/13     E2619
 000362035941-02       A.A.              Prompt Medical Supply Inc.            3/30/15     E2619
 000351538244-01       A.S.              Prompt Medical Supply Inc.            1/2/15      E2619
 000369077011-01       B.P.              Prompt Medical Supply Inc.            5/26/15     E2619
 000284945763-01       C.C.              Prompt Medical Supply Inc.            5/13/13     E2619
 000351538244-02       C.L.              Prompt Medical Supply Inc.            1/2/15      E2619
 000353224504-01       D.H.              Prompt Medical Supply Inc.            1/13/15     E2619
 000281568022-01       E.R.              Prompt Medical Supply Inc.            4/15/13     E2619
 000356826214-01       G.W.              Prompt Medical Supply Inc.            2/13/15     E2619
 000312410541-05       I.D.              Prompt Medical Supply Inc.            2/25/14     E2619
 000285186466-02       O.G.              Prompt Medical Supply Inc.            5/7/13      E2619
 000351833439-03       O.T.              Prompt Medical Supply Inc.           12/17/14     E2619
 000363168790-01       P.B.              Prompt Medical Supply Inc.            4/10/15     E2619
 000347247990-01       P.S.              Prompt Medical Supply Inc.           11/14/14     E2619
 000355178962-01       R.A.              Prompt Medical Supply Inc.            1/8/15      E2619
 000369077011-02       T.J.              Prompt Medical Supply Inc.            5/26/15     E2619
 000333815546-01       C.E.           Smart Choice Medical Supply, Inc.        7/15/14     E2619
 000344731583-02       D.P.           Smart Choice Medical Supply, Inc.        11/4/14     E2619
 000330623786-02       F.L.           Smart Choice Medical Supply, Inc.        6/17/14     E2619
 000329178677-01       J.W.           Smart Choice Medical Supply, Inc.        6/30/14     E2619
 000330623786-07       P.L.           Smart Choice Medical Supply, Inc.        6/11/14     E2619
 000330623299-08       R.F.           Smart Choice Medical Supply, Inc.        7/28/14     E2619
 000359247236-02       R.G.           Smart Choice Medical Supply, Inc.        2/27/15     E2619
 000330623299-02       T.T.           Smart Choice Medical Supply, Inc.        7/7/14      E2619
 000336309489-01       A.B.           Voorhies Health Care Products, Inc.      8/12/14     E2611
 000393282843-01       A.F.           Voorhies Health Care Products, Inc.     12/15/15     E2611
 000367947926-15       A.L.           Voorhies Health Care Products, Inc.      6/4/15      E2611
 000368011920-05       A.S.           Voorhies Health Care Products, Inc.      5/22/15     E2611
 000373146653-02       A.V.           Voorhies Health Care Products, Inc.      6/15/15     E2611
 000346588528-01       A.W.           Voorhies Health Care Products, Inc.     11/17/14     E2611
 000367206349-08       B.A.           Voorhies Health Care Products, Inc.      7/2/15      E2611
 000329192686-01       B.B.           Voorhies Health Care Products, Inc.      6/6/14      E2611
 000348134859-01       B.B.           Voorhies Health Care Products, Inc.     12/11/14     E2611
 000400311767-01       C.M.           Voorhies Health Care Products, Inc.      2/5/16      E2611
 000321585762-01       D.B.           Voorhies Health Care Products, Inc.      5/6/14      E2611
 000373146653-01       E.D.           Voorhies Health Care Products, Inc.      6/12/15     E2611



                                                  3                                         Exhibit 45
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 295
                                                                              1242ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3766
                                                al. v. Avetisyan, et al.
                                                7961
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Lumbar Cushions Under
                                Codes E2611, E2612, E2614 and E2619

                                                                                          Billing
                     Claimant                                                  Date of
  Claim Number                                     Retailer                                Code
                      Initials                                                 Service
                                                                                           Used
 000403218704-01       E.D.           Voorhies Health Care Products, Inc.      3/4/16     E2611
 000368011920-01        I.F.          Voorhies Health Care Products, Inc.      5/22/15    E2611
 000324723667-03       I.G.           Voorhies Health Care Products, Inc.      5/3/14     E2611
 000393700786-01       J.B.           Voorhies Health Care Products, Inc.     12/29/15    E2611
 000329590994-05       J.D.           Voorhies Health Care Products, Inc.      6/23/14    E2611
 000379820029-01       J.M.           Voorhies Health Care Products, Inc.      8/31/15    E2611
 000331115196-01       J.R.           Voorhies Health Care Products, Inc.      7/10/14    E2611
 000354028300-02       J.R.           Voorhies Health Care Products, Inc.      3/11/15    E2611
 000386669717-01       J.S.           Voorhies Health Care Products, Inc.      12/9/15    E2611
 000356670711-02       K.B.           Voorhies Health Care Products, Inc.      2/18/15    E2611
 000372560094-01       K.B.           Voorhies Health Care Products, Inc.      7/10/15    E2611
 000374286664-02       K.B.           Voorhies Health Care Products, Inc.      10/9/15    E2611
 000396950131-05       K.G.           Voorhies Health Care Products, Inc.      1/29/16    E2611
 000327286992-01       K.W.           Voorhies Health Care Products, Inc.      6/5/14     E2611
 000386669717-02       L.E.           Voorhies Health Care Products, Inc.      12/9/15    E2611
 000333456325-02        L.I.          Voorhies Health Care Products, Inc.      7/25/14    E2611
 000389574137-02       L.S.           Voorhies Health Care Products, Inc.     12/16/15    E2611
 000393839782-02       M.A.           Voorhies Health Care Products, Inc.      12/1/15    E2611
 000329192686-02       M.B.           Voorhies Health Care Products, Inc.      6/6/14     E2611
 000329192686-03       M.B.           Voorhies Health Care Products, Inc.      6/6/14     E2611
 000356670711-06       M.B.           Voorhies Health Care Products, Inc.      2/18/15    E2611
 000324902899-02       M.F.           Voorhies Health Care Products, Inc.      5/19/14    E2611
 000329590994-01       M.H.           Voorhies Health Care Products, Inc.      7/17/14    E2611
 000333596995-01       M.J.           Voorhies Health Care Products, Inc.      7/24/14    E2611
 000349364794-01       M.M.           Voorhies Health Care Products, Inc.     12/19/14    E2611
 000380289958-02       M.T.           Voorhies Health Care Products, Inc.      8/20/15    E2611
 000385317821-01       M.V.           Voorhies Health Care Products, Inc.     10/14/15    E2611
 000367206349-02       N.C.           Voorhies Health Care Products, Inc.      7/2/15     E2611
 000388178295-02       N.F.           Voorhies Health Care Products, Inc.      12/4/15    E2611
 000373315407-02       R.J.           Voorhies Health Care Products, Inc.      7/31/15    E2611
 000368753497-01       R.R.           Voorhies Health Care Products, Inc.      6/8/15     E2611
 000312494545-04       S.A.           Voorhies Health Care Products, Inc.      2/25/14    E2611
 000332505551-01       S.A.           Voorhies Health Care Products, Inc.      11/7/14    E2611
 000336277843-02       S.B.           Voorhies Health Care Products, Inc.      8/19/14    E2611
 000313376626-02       S.K.           Voorhies Health Care Products, Inc.      2/27/14    E2611
 000324723667-02       S.S.           Voorhies Health Care Products, Inc.      5/2/14     E2611
 000392499314-01       V.F.           Voorhies Health Care Products, Inc.     12/15/15    E2611
 000368753497-03       W.R.           Voorhies Health Care Products, Inc.      6/8/15     E2611
 000436726953-02       A.R.                      XVV, Inc.                    11/25/16   E2611 KX
 000436726953-02       A.R.                      XVV, Inc.                    11/25/16   E2612 KX
 000437601073-01       B.W.                      XVV, Inc.                     12/5/16    E2612
 000403939192-01        E.F.                     XVV, Inc.                     3/14/16   E2612 KX



                                                  4                                         Exhibit 45
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 296
                                                                              1243ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3767
                                                al. v. Avetisyan, et al.
                                                7962
Representative Sample of Paid Claims in Which Retailers Fraudulently Billed for Lumbar Cushions Under
                                Codes E2611, E2612, E2614 and E2619

                                                                                          Billing
                     Claimant                                                  Date of
  Claim Number                                    Retailer                                 Code
                      Initials                                                 Service
                                                                                           Used
 000427364096-05       G.P.                      XVV, Inc.                     9/15/16   E2612 KX
 000407491406-01       J.D.                      XVV, Inc.                     4/7/16     E2611
 000407491406-01       J.D.                      XVV, Inc.                     4/7/16     E2612
 000405596346-02       J.J.                      XVV, Inc.                     3/17/16   E2612 KX
 000401594148-11       K.S.                      XVV, Inc.                     2/29/16    E2612
 000408088037-03       M.B.                      XVV, Inc.                     2/22/16    E2612
 000419602759-07       M.P.                      XVV, Inc.                     7/15/16   E2612 KX
 000429959850-04       N.B.                      XVV, Inc.                     9/30/16   E2612 KX
 000421155839-02       S.A.                      XVV, Inc.                     7/25/16   E2612 KX
 000401594148-10       S.D.                      XVV, Inc.                     2/15/16    E2612
 000401594148-02       S.S.                      XVV, Inc.                     2/12/16    E2612
 000441679321-01       S.T.                      XVV, Inc.                     1/6/17    E2612 KX




                                                 5                                          Exhibit 45
                                                                                            Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML Document 157-4
     1:17-cv-04275-LDH-RML Document 274-5 Filed
                                            Filed 05/09/18
                                                  07/01/20 Page
                                                           Page 297
                                                                1244ofof298
                                                                         1245 PageID
                                                                            PageID #:
                                    #:3768
                                       7963




                            EXHIBIT 46


                                                                              Exhibit 2
Case
Case 1:17-cv-04275-RPK-RML   Document 157-4
     1:17-cv-04275-LDH-RML Document        274-5 Filed Filed 05/09/18
                                                             07/01/20 Page
                                                                         Page 298
                                                                              1245ofof298
                                                                                       1245 PageID
                                                                                          PageID #:
                         Allstate Ins. Co.,#:et3769
                                                al. v. Avetisyan, et al.
                                                7964
    Representative Sample of Paid Claims in Which Retailer Advanced Pharmacy Submitted Bills for
                            Pharmaceuticals in Excess of the Fee Schedule

                    Claimant                                               Date of    Billing Code
  Claim Number                                  Retailer
                     Initials                                              Service        Used
 000431314756-01       A.R.             Advanced Pharmacy, Inc.            10/6/16   50488-1001-1
 000425729076-01       B.M.             Advanced Pharmacy, Inc.            9/14/16   50488-1001-1
 000440791796-01       B.M.             Advanced Pharmacy, Inc.           11/10/16   50488-1001-1
 000417031267-01       B.S.             Advanced Pharmacy, Inc.            6/30/16   50488-1001-1
 000417031267-01       B.S.             Advanced Pharmacy, Inc.            8/11/16   69499-011-15
 000417031267-01       B.S.             Advanced Pharmacy, Inc.            9/18/16   50488-1001-1
 000417031267-01       B.S.             Advanced Pharmacy, Inc.            11/4/16   69499-011-15
 000417465200-01       D.G.             Advanced Pharmacy, Inc.            8/22/16   69499-011-15
                                                                                     51552-128508
                                                                                     51552-061305
                                                                                     51552-145405
                                                                                     51552-030705
 000442346417-02       L.A.             Advanced Pharmacy, Inc.             3/2/17   51552-048305
 000412679938-02       N.A.             Advanced Pharmacy, Inc.            6/21/16   50488-1001-1
 000406651851-02       S.S.             Advanced Pharmacy, Inc.            5/30/16   50488-1001-1
 000406651851-02       S.S.             Advanced Pharmacy, Inc.            7/19/16   50488-1001-1
 000406651851-02       S.S.             Advanced Pharmacy, Inc.            8/18/16   50488-1001-1
 000433767894-02       S.S.             Advanced Pharmacy, Inc.            12/2/16   69499-011-15
 000419146535-01       V.B.             Advanced Pharmacy, Inc.            7/18/16   50488-1001-1
 000419146535-01       V.B.             Advanced Pharmacy, Inc.            8/19/16   50488-1001-1
 000419146535-01       V.B.             Advanced Pharmacy, Inc.            10/5/16   50488-1001-1
 000431296564-02       V.H.             Advanced Pharmacy, Inc.           10/24/16   50488-1001-1




                                                 1                                         Exhibit 46
                                                                                            Exhibit 2
